 20-11598-jlg        Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11                   Main Document
                                            Pg 1 of 1306




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                           )
 In re:                                                    )     Chapter 11
                                                           )
 LATAM Airlines Group S.A., et al.,1                       )     Case No. 20-11254 (JLG)
                                                           )
                                                           )
                                    Debtors.               )     Jointly Administered
                                                           )


                        STATEMENT OF FINANCIAL AFFAIRS FOR
                       TAM LINHAS AEREAS S.A. (CASE NO. 20-11598)




1 The Debtors in these Chapter 11 Cases, along with each Debtor’s U.S. or local tax identification number (as
applicable), are: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (XX-XXXXXXX); Transporte Aéreo S.A.
(XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical Training LATAM S.A. (96-847880K); LATAM
Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX); Fast Air Almacenes de Carga S.A. (96-
6315202); Línea Aérea Carguera de Colombia S.A. (XX-XXXXXXX); Aerovías de Integración Regional S.A. (98-
0640393); LATAM Finance Ltd. (N/A); LATAM Airlines Ecuador S.A. (XX-XXXXXXX); Professional Airline Cargo
Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services, LLC (XX-XXXXXXX); Maintenance Service Experts,
LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (XX-XXXXXXX); Prime Airport Services Inc. (XX-XXXXXXX);
Professional Airline Maintenance Services LLC (XX-XXXXXXX); Connecta Corporation (XX-XXXXXXX); Peuco Finance
Ltd. (N/A); Latam Airlines Perú S.A. (XX-XXXXXXX); Inversiones Aéreas S.A. (20-341843996); Holdco Colombia II
SpA (XX-XXXXXXX); Holdco Colombia I SpA (XX-XXXXXXX); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo
Inversiones S.A. (XX-XXXXXXX); Lan Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment Ltd. (85- 7753009);
Professional Airlines Services Inc. (XX-XXXXXXX); Piquero Leasing Limited (N/A); TAM S.A. (N/A); TAM Linhas
Aéreas S.A. (65- 0773334); Aerolinhas Brasileiras S.A. (XX-XXXXXXX); Prismah Fidelidade Ltda. (N/A); Fidelidade
Viagens e Turismo S.A. (XX-XXXXXXX); TP Franchising Ltda. (N/A); Holdco I S.A. (XX-XXXXXXX) and Multiplus
Corredora de Seguros Ltda. (N/A). For the purpose of these Chapter 11 Cases, the service address for the Debtors
is: 6500 NW 22nd Street Miami, FL 33131.
     20-11598-jlg      Doc 7      Filed 09/08/20 Entered 09/08/20 18:44:11                   Main Document
                                               Pg 2 of 1306



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

In re:                                                           Chapter 11

LATAM Airlines Group S.A., et al.,                               Case No.: 20-11254 (JLG)

                            Debtors.1                            Jointly Administered


         GLOBAL NOTES AND STATEMENT OF LIMITATIONS, METHODOLOGY,
           AND DISCLAIMERS REGARDING THE DEBTORS’ SCHEDULES OF
         ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        On May 26, 2020 (the “Initial Petition Date”), LATAM Airlines Group S.A. (“LATAM
 Parent”) and 28 of its affiliated debtors and debtors in possession in the above-captioned Chapter
 11 cases (each an “Initial Debtor” and, collectively, the “Initial Debtors”) commenced voluntary
 cases (the “Initial Chapter 11 Cases”) under chapter 11 of title 11, United States Code (the
 “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New
 York (the “Bankruptcy Court”).

         On July 7, 2020 and July 9, 2020 (each, a “Subsequent Petition Date” and, together with
 the Initial Petition Date, as applicable to each Debtor (as defined below), the “Petition Date”),
 additional LATAM affiliates (the “Subsequent Debtors” and, together with the Initial Debtors,
 the “Debtors”) filed voluntary petitions under chapter 11 of the Bankruptcy Code (the
 “Subsequent Chapter 11 Cases” and, together with the Initial Chapter 11 Cases, the “Chapter 11
 Cases”).



 1
       The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s U.S. or local tax
       identification number (as applicable), are: LATAM Airlines Group S.A. (XX-XXXXXXX); Lan Cargo S.A. (98-
       0058786); Transporte Aéreo S.A. (XX-XXXXXXX); Inversiones Lan S.A. (XX-XXXXXXX); Technical Training
       LATAM S.A. (96-847880K); LATAM Travel Chile II S.A. (XX-XXXXXXX); Lan Pax Group S.A. (XX-XXXXXXX);
       Fast Air Almacenes de Carga S.A. (XX-XXXXXXX); Línea Aérea Carguera de Colombia S.A. (XX-XXXXXXX);
       Aerovías de Integración Regional S.A. (XX-XXXXXXX); LATAM Finance Ltd. (N/A); LATAM Airlines Ecuador
       S.A. (XX-XXXXXXX); Professional Airline Cargo Services, LLC (XX-XXXXXXX); Cargo Handling Airport Services,
       LLC (XX-XXXXXXX); Maintenance Service Experts, LLC (XX-XXXXXXX); Lan Cargo Repair Station LLC (83-
       0460010); Prime Airport Services Inc. (XX-XXXXXXX); Professional Airline Maintenance Services LLC (37-
       1910216); Connecta Corporation (XX-XXXXXXX); Peuco Finance Ltd. (N/A); Latam Airlines Perú S.A. (52-
       2195500); Inversiones Aéreas S.A. (20-341843996); Holdco Colombia II SpA (XX-XXXXXXX); Holdco Colombia
       I SpA (XX-XXXXXXX); Holdco Ecuador S.A. (XX-XXXXXXX); Lan Cargo Inversiones S.A. (XX-XXXXXXX); Lan
       Cargo Overseas Ltd. (XX-XXXXXXX); Mas Investment Ltd. (XX-XXXXXXX); Professional Airlines Services Inc. (65-
       0623014); Piquero Leasing Limited (N/A); TAM S.A. (N/A); TAM Linhas Aéreas S.A. (XX-XXXXXXX);
       Aerolinhas Brasileiras S.A. (XX-XXXXXXX); Prismah Fidelidade Ltda. (N/A); Fidelidade Viagens e Turismo S.A.
       (XX-XXXXXXX); TP Franchising Ltda. (N/A); Holdco I S.A. (XX-XXXXXXX) and Multiplus Corredora de Seguros
       Ltda. (N/A). For the purpose of these Chapter 11 cases, the service address for the Debtors is: 6500 NW 22nd
       Street Miami, FL 33131.
 20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                         Pg 3 of 1306



       The Debtors continue to operate their businesses and manage their properties as debtors
and debtors in possession, pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. The
Chapter 11 Cases have been consolidated for procedural purposes only and are being jointly
administered under case number 20-11254 (JLG).

       The Schedules of Assets and Liabilities (the “Schedules”) and Statements of Financial
Affairs (the “Statements”) were prepared pursuant to Bankruptcy Code section 521 and Rule
1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) by management of
the Debtors with unaudited information available as of the applicable Petition Date.

        These Global Notes and Statement of Limitations, Methodology, and Disclaimers
Regarding the Debtors’ Schedules of Assets and Liabilities and Statements of Financial Affairs
(the “Global Notes”) are incorporated by reference in, and comprise an integral part of, each of
the Debtors’ Schedules, sub-Schedules, Statements, sub-Statements, exhibits, and continuation
sheets, and should be referred to in connection with any review of the Schedules and Statements.
Disclosure of information in one Schedule, sub-Schedule, Statement, sub-Statement, exhibit, or
continuation sheet, even if incorrectly placed, shall be deemed to be disclosed in the correct
Schedule, Statement, exhibit, or continuation sheet.

      The Schedules and Statements and these Global Notes should not be relied upon by
any persons for information relating to current or future financial conditions, events, or
performance of any of the Debtors.

Reservation of Rights. The Debtors’ Chapter 11 Cases are large and complex. The Debtors’
management has made every reasonable effort to ensure that the Schedules and Statements are as
accurate and complete as possible, based on the information that was available to them at the
time of preparation.

        The Debtors have made reasonable efforts to schedule the assets and liabilities, required
financial information, and cash disbursements according to the appropriate Debtor entity.
However, because LATAM’s accounting systems and practices were developed for consolidated
reporting purposes, it is possible that not all scheduled information is attributed or recorded with
the correct Debtor entity on these Schedules and Statements.

       Subsequent information or discovery may result in material changes to these Schedules
and Statements, and inadvertent errors or omissions may have occurred. As the Schedules and
Statements contain unaudited information, which is subject to further review, verification, and
potential adjustment, there can be no assurance that these Schedules and Statements are accurate
and/or complete. Accordingly, the Debtors reserve all rights to supplement and amend the
Schedules and Statements.

       The Debtors have made reasonable efforts to characterize, classify, categorize or
designate the claims, assets, executory contracts, unexpired leases, and other items reported in
the Schedules and Statements correctly. Due to the complexity and size of the Debtors’
businesses, however, the Debtors may have improperly characterized, classified, categorized, or
designated certain items. In addition, certain items reported in the Schedules and Statements


                                                 2
 20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                         Pg 4 of 1306



could be included in more than one category. In those instances, one category has been chosen
to avoid duplication. Further, the designation of a category is not meant to be wholly inclusive
or descriptive of the rights or obligations represented by such item.

        Nothing contained in the Schedules and Statements or these Global Notes shall constitute
an admission or a waiver of rights with respect to these Chapter 11 Cases, including, but not
limited to, any issues involving substantive consolidation for plan purposes, subordination,
and/or causes of action arising under the provisions of Chapter 5 of the Bankruptcy Code and
other relevant non-bankruptcy laws to recover assets or avoid transfers. For the avoidance of
doubt, listing a claim on Schedule D as “secured,” on Schedule E as “priority,” on Schedule F as
“unsecured priority,” or listing a contract or lease on Schedule G as “executory” or “unexpired,”
does not constitute an admission by the Debtors of the legal rights of the claimant and/or
contractual counterparty, or a waiver of a Debtor’s right to recharacterize or reclassify such
claim or contract. Failure to designate a claim on a given Debtor’s Schedules as “disputed,”
“contingent,” or “unliquidated” does not constitute an admission by the Debtors that such
amount is not “disputed,” “contingent,” or “unliquidated” or that such claim is not subject to
objection. The Debtors reserve their respective rights to dispute, or assert offsets, setoffs, or
defenses to, any claim reflected on the Schedules as to the nature, amount, liability, or status or
to otherwise subsequently designate any claim as disputed, contingent, and/or unliquidated.

1.      Basis of Presentation. LATAM Parent historically prepared consolidated quarterly and
annual consolidated financial statements that were audited annually and included all of the
Debtors, as well as affiliated non-Debtor entities (together, “LATAM”). Unlike the consolidated
financial statements, the Schedules and Statements generally reflect the assets and liabilities of
each Debtor on a non-consolidated basis. Accordingly, the amounts listed in the Schedules and
Statements will likely differ, at times materially, from the consolidated financial reports prepared
historically by LATAM.

       Although the Schedules and Statements may, at times, incorporate information prepared
in accordance with IFRS (International Financial Reporting Standards), the Schedules and
Statements neither purport to represent nor reconcile to financial statements otherwise prepared
and/or distributed by the Debtors in accordance with IFRS.

2.     Reporting Date. Each Debtor operates on a fiscal year ending on December 31st
annually. All asset and liability information, except where otherwise noted, is provided as of the
applicable Petition Date.

3.     Currency. All amounts are reflected in U.S. dollars, which LATAM uses as its reporting
currency.

4.      Estimates and Assumptions. The preparation of the Schedules and Statements required
the Debtors to make estimates and assumptions that affected the reported amounts of certain
assets and liabilities, the disclosure of certain contingent assets and liabilities, and the reported
amounts of revenue and expense. Actual results could differ materially from these estimates.
The Debtors reserve the right to amend the reported amounts of assets, liabilities, revenues, and
expenses to reflect changes in those estimates or assumptions.


                                                 3
 20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                         Pg 5 of 1306




5.       Totals. All totals that are included in the Schedules and Statements represent totals of all
known amounts. To the extent there are unknown or undetermined values or, conversely, claims
listed as unliquidated, contingent and/ or disputed, the actual totals may be different than the
listed totals.

6.     Undetermined, To be Determined or Unknown Amounts. The description of an
amount as “undetermined,” “to be determined,” or “unknown” is not intended to reflect upon the
materiality of such amount. Certain amounts may be clarified during the course of the
Chapter 11 Cases.

7.      Asset Presentation and Valuation. The Debtor assets presented are based on values
consistent with their books and records. These values do not purport to represent the ultimate
value that would be received in the event of a sale, and may not represent economic value as
determined by an appraisal or other valuation technique. As it would be prohibitively expensive
and an inefficient use of estate assets for the Debtors to obtain current economic valuations for
all of their assets, unless otherwise noted, the carrying value on the Debtors’ books (e.g., net
book value), rather than current economic values, is reflected on the Schedules and Statements.

8.      Cash Management. The Debtors use an integrated, centralized cash management system
to facilitate the collection, concentration and disbursement of the various Debtors’ funds in
approximately twenty-eight countries around the world. As a result, certain payments in the
Schedules and Statements may have been made prepetition by one entity on behalf of another
entity through the operation of the consolidated cash management system. A description of the
Debtors’ prepetition cash management system is contained in the Motion of the Debtors for
Interim and Final Orders Authorizing Continued Use of Cash Management System [Docket No.
19] and further detail is contained in the Motion to Authorize Debtors' Motion for Entry of
Interim and Final Orders Directing Certain Orders in the Chapter 11 Cases of LATAM Airlines
Group S.A. et al. Be Made Applicable to Subsequent Debtors [Docket No. 484].

9.       Contingent Assets and Causes of Action. Despite their reasonable efforts to identify all
known assets, the Debtors may not have listed all of their causes of action or potential causes of
action against third parties as assets in their Schedules and Statements, including, but not limited
to, avoidance actions arising under Chapter 5 of the Bankruptcy Code and actions under other
relevant non-bankruptcy laws to recover assets. The Debtors reserve all of their rights with
respect to any causes of action, avoidance actions, controversy, right of set-off, cross claim,
counterclaim, or recoupment, and any claim in connection with any contract, breach of duty
imposed by law or in equity, demand, right, action, lien, indemnity, guaranty, suit, obligation,
liability, damage, judgment, account, defense, power, privilege, license, and franchise of any
kind or character whatsoever, known, unknown, fixed or contingent, matured or unmatured,
suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
unsecured, assertible directly or derivatively, whether arising before, on, or after the Petition
Date, in contract or in tort, in law or in equity, or pursuant to any other theory of law they may
have, and neither these Global Notes nor the Schedules and Statements shall be deemed a waiver
of any such claims, causes of actions, or avoidance actions or in any way prejudice or impair the
assertion of such claims.


                                                 4
 20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                        Pg 6 of 1306




         The Debtors may also possess contingent and unliquidated claims against affiliated
entities (both Debtor and non-Debtor) for various financial accommodations and similar benefits
they have extended from time to time, including, but not limited to, contingent and unliquidated
claims for contribution, reimbursement, and/or indemnification arising from various
(i) guarantees, (ii) indemnities, (iii) intercompany loans, (iv) tax-sharing agreements,
(v) warranties, (vi) operational and servicing agreements, (vii) shared service agreements, and
(viii) other arrangements.

10.     Guarantees and Other Secondary Liability Claims. The Debtors have used their
reasonable best efforts to locate and identify guarantees and other secondary liability claims
(collectively, “Guarantees”) in each of their executory contracts, unexpired leases, secured
financings, debt instruments, and other similar agreements. Where such Guarantees have been
identified, they have been included in the relevant Schedules of the Debtor or Debtors affected
by such Guarantees. Where a Guarantee exists, co-obligors are listed on a Debtor’s Schedule H
to the extent the Debtor is either the primary obligor or the guarantor of the relevant obligation.
To the extent that a Debtor is a guarantor, such Guarantees are also listed on its Schedule D or
E/F, as appropriate, and listed as “contingent” and “unliquidated” unless otherwise specified.
Further, it is possible that certain Guarantees embedded in the Debtors’ executory contracts,
unexpired leases, secured financings, debt instruments and other such agreements may have been
inadvertently omitted. Thus, the Debtors reserve their rights to amend the Schedules and
Statements to the extent that additional Guarantees are identified. In addition, the Debtors
reserve the right to amend the Schedules and Statements to recharacterize, reclassify, add, or
remove any such contract or claim.

11.     Pledged Assets. A significant amount of the assets listed on the Debtors’ Schedule A/B
have been pledged as collateral by the Debtors. Assets pledged as collateral include, among
other things, cash, securities, inventories, equipment, aircraft, engines, spare parts, equity
interests in subsidiaries, contract rights, and other related assets.

       In certain instances, LATAM Parent or another Debtor may be a co-obligor or guarantor
with respect to the obligations of another Debtor or non-Debtor, which obligation or guarantee is
secured by property pledged by the Debtor. To the extent that the Debtor no longer holds title to
the pledged collateral securing the obligation or guarantee, such obligation or guarantee is
considered unsecured and is listed on that Debtor’s Schedule F.

12.      Leases and Executory Contracts. Certain leases relating to LATAM’s fleet are
reflected twice in a Debtor’s Schedules – once in the Debtor’s Schedule G as an executory
contract and again in the in its Schedule D or F, as appropriate, as a contingent, unliquidated
claim on account of the Debtor’s corresponding obligations under the lease or contract. Nothing
herein or in the Schedules or Statements shall be construed as a concession, admission or
evidence as to the determination of the legal status of any leases identified in the Schedules or
Statements, including whether such leases: (i) constitute an executory contract within the
meaning of section 365 of the Bankruptcy Code or other applicable law; or (ii) have not expired
or been terminated or otherwise are not current in full force and effect, and the Debtors reserve
all of their rights.


                                                5
 20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                         Pg 7 of 1306




13.      Aircraft. As of the Initial Petition Date, the Initial and Subsequent Debtors together
operated 340 aircraft, the bulk of which were not owned directly by the Debtors and are therefore
not reflected as assets on their respective Schedule A/B. These 340 aircraft comprised the
entirety of LATAM’s fleet, with the Initial Debtors' fleet consisting of 320 aircraft and the
Subsequent Debtors’ fleet consisting of the remaining 20 aircraft. As of the Initial Petition Date,
the Initial Debtors subleased 160 of the aircraft in their fleet to the Subsequent Debtors.

        As to the 320 aircraft comprising the Initial Debtors’ fleet, as of the Initial Petition Date:
(a) 30 aircraft were directly owned by Initial Debtors; (b) 5 aircraft were owned by trusts (each,
a “Leasing Trust”) in which certain of the Initial Debtors held the beneficial interests (see Global
Note in response to Statement Question 12 for more detail regarding the Leasing Trusts); and
(c) the remaining 285 aircraft were leased by the Initial Debtors through a combination of 187
finance and tax leases and 98 operating leases with third parties.

        As to the 20 aircraft comprising the Subsequent Debtors’ fleet, as of their respective
Petition Dates: (a) 2 aircraft were directly owned by Subsequent Debtors; and (b) the remaining
18 aircraft were leased by the Subsequent Debtors through a combination of 15 finance and tax
leases and 3 operating leases with third parties.

        Under a finance or tax lease, the Debtor leases an aircraft through a separate entity (a
Special Purpose Vehicle, “SPV”) that is the legal owner of the aircraft. The SPV generally
finances the acquisition of the aircraft by issuing debt to a third party lender. To the extent that a
Debtor guarantees the financial obligations of an SPV to the third party lender, such guarantee is
listed in accordance with Global Note 10 above. To the extent that a Debtor owns an SPV or
holds the beneficial interest in a Leasing Trust, such ownership interest will be listed on that
Debtor’s Schedule A/B without reference to the underlying assets of the SPV or trust. The
Debtor may then operate the aircraft or sublease the aircraft to another Debtor or non-Debtor.

        Under an operating lease, the Debtor leases an aircraft directly from a third party lessor,
and in some occasions, may sublease the aircraft to another Debtor or non-Debtor.

       To the extent that a Debtor leases an aircraft from a non-Debtor lessor, either from an
SPV or a third party under an operating lease, such lease will be reflected in the Debtor’s
Schedule F, as a contingent and unliquidated claim, and also in its Schedule G. This treatment
likewise applies to situations where a Debtor leases or subleases an aircraft from another Debtor.

14.     Intercompany Transactions. Net intercompany balances between a given Debtor and
other LATAM entities as of the applicable Petition Date are reported on such Debtor’s Schedules
in response to Question AB77 (Other property of any kind not already listed) for net
intercompany receivables and Question F for any net intercompany payables. Furthermore,
revenues listed in Statement Part 1 (Income) include gross intercompany revenue and do not
reflect any intercompany setoffs or eliminations.

15.    Liabilities. Some of the scheduled liabilities are unknown, contingent, and/or
unliquidated at this time. In such cases, the amounts are listed as “unknown,” “to be


                                                  6
 20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                         Pg 8 of 1306



determined,” or “undetermined.” Further, liabilities such as certain deferred liabilities, accruals,
or general reserves are not included as they are general estimates and do not represent specific
claims as of the Petition Date for each Debtor. Accordingly, the total amounts listed for some
categories of liabilities in the Schedules and the Statements may not be equal to the aggregate
amount of the Debtors’ total liabilities as noted on any financial statements issued prior to the
Petition Date.

        The liabilities listed on the Schedules and Statements do not reflect any analysis of claims
under section 503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all rights to
dispute or challenge the validity of any asserted claims under section 503(b)(9) of the
Bankruptcy Code or the characterization of the structure of any such transaction or any document
or instrument related to any creditor’s claim.

16.    Creditor Facilities. Although there may be multiple parties that hold a portion of the
debt comprising the Debtors’ prepetition credit facilities and notes, only the administrative
agents and indenture trustees, as applicable, have been listed for purposes of Schedule D, E/F,
and H.

17.   Confidentiality. The home addresses of most of the Debtors’ current and former
employees (including directors and officers) may reflect the office locations of the employees.

18.     First Day Orders. The Bankruptcy Court has authorized (each, a “First Day Order”)
the Debtors to pay, in whole or in part, various outstanding prepetition claims, including but not
limited to, payments relating to the Debtors’ employee wages and compensation, severance,
benefits, and reimbursable business expenses; goods and services ordered prepetition but
received post-petition; customer programs and obligations; insurance obligations; and pre-
petition taxes and fees. Given that certain of these claims are anticipated to be paid in
accordance with the First Day Orders, such claims may not be listed in the Schedules, or may
otherwise be listed as “unknown” or “to be determined.”

       In addition, the Bankruptcy Court has authorized the Debtors to pay certain prepetition
fuel vendors, critical & foreign vendors, and lienholders. Accordingly, the scheduled claims
may not reflect those prepetition expenses that have been or will be paid in accordance with the
First Day Orders.

        The Debtors reserve their rights to object to any listed claims on the ground that, among
other things, such claims have already been satisfied pursuant to a First Day Order. The estimate
of claims set forth in the Schedules may not reflect assertions by the Debtors’ creditors of a right
to have such claims paid or reclassified under the Bankruptcy Code or orders of the Bankruptcy
Court.

19.     Excluded Assets and Liabilities. The Debtors believe that they have identified, but did
not necessarily value, all material categories of assets and liabilities in the Schedules. The
Debtors have excluded the following items which may be included in their IFRS financial
statements from the Schedules: operating leases, accrued salaries, employee benefit accruals,
and certain other accruals, capitalized interest, debt acquisition costs, restricted cash, goodwill,
financial instruments, air traffic liabilities, certain other assets, and deferred revenues and gains.

                                                  7
 20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                         Pg 9 of 1306



The Debtors also have excluded rejection damage claims of counterparties to executory contracts
and unexpired leases that may be rejected, to the extent such damage claims exist. Other
immaterial assets and liabilities may also have been excluded.

20.      Intellectual Property Rights. Exclusion of certain intellectual property shall not be
construed to be an admission that those intellectual property rights have been sold, abandoned,
terminated, assigned or otherwise transferred pursuant to a sale, acquisition, or other transaction,
or otherwise have expired by their terms. Conversely, inclusion of certain intellectual property
shall not be construed to be an admission that those intellectual property rights have not been
sold, abandoned, terminated, assigned or otherwise transferred pursuant to a sale, acquisition, or
other transaction, or otherwise have not expired by their terms. Accordingly, the Debtors reserve
all of their rights as to the legal status of all intellectual property rights.

21.     Liens. The inclusion on Schedule D of creditors is not an acknowledgement of the
validity, extent, or priority of any liens, and the Debtors reserve their right to challenge such
liens and the underlying claims on any ground whatsoever. A careful review of the applicable
agreements and other relevant documents is necessary for a complete description of the collateral
and the nature, extent and priority of any liens. Nothing in these Global Notes or the Schedules
and Statements shall be deemed a modification or interpretation of the terms of such agreements
or an acknowledgment of same. Certain liens may have been inadvertently marked as disputed
but had previously been acknowledged in an order of the Court as not being disputed by the
Debtors. It is not the Debtors’ intent that Schedules be construed to supersede any orders entered
by the Bankruptcy Court.

22.    Insiders. For the purposes of their responses to Statement Question 28, the Debtors
have listed the current officers and directors for each individual Debtor entity to the extent
available based on current records. For the purposes of Statement Question 29, only certain
Debtors, including LATAM Parent, have listed the names of its former officers and directors.
For purposes of Statement Question 4 and 30, the Debtors have only included the following as
“insiders,” consistent with LATAM’s financial reporting obligations to the U.S. Security
Exchange Commission: all members of the board of directors of LATAM and LATAM’s
principal officers (members of management who are responsible for determining the
Company’s operating policies and financial undertakings, including Vice-Presidents, Chief
Executives and Senior Directors).

        Persons listed as “insiders” have been included for informational purposes only and do
not constitute an admission that any such individuals are insiders for purposes of the
Bankruptcy Code or otherwise. The Debtors do not take any position with respect to: (a) such
person’s influence over the control of the Debtors; (b) the management responsibilities or
functions of such individual; (c) the decision-making or corporate authority of such individual;
or (d) whether such individual could successfully argue that he or she is not an “insider” under
applicable law, including the federal securities laws, or with respect to any theories of liability
or for any other purpose.

23.     Signatory. The Schedules and Statements have been signed by Ramiro Alfonsín Balza,
in his capacity as Chief Financial Officer of LATAM. In reviewing and signing the Schedules


                                                 8
 20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11           Main Document
                                       Pg 10 of 1306



and Statements, he has necessarily relied upon the efforts, statements and representations of
various of the Debtors’ personnel and professionals. He has not (and could not have) personally
verified the accuracy of each such statement and representation, including statements and
representations concerning amounts owed to creditors and their addresses.

24.    COVID-19. The Debtors have filed these Schedules and Statements amidst the
unprecedented circumstances arising from the global COVID-19 pandemic. Such circumstances
have complicated the preparation of these Schedules and Statements and Global Notes in as
much as the Debtor’s management and outside professionals have been limited to working
remotely and have been unable to meet in person.

25.     Limitation of Liability. The Debtors and their officers, employees, agents, attorneys,
and financial advisors do not guarantee or warrant the accuracy, completeness, or correctness of
the data that is provided herein and shall not be liable for any loss or injury arising out of or
caused, in whole or in part, by the acts, errors, or omissions, whether negligent or otherwise, in
procuring, compiling, collecting, interpreting, reporting, communicating, or delivering the
information contained herein. The Debtors and their officers, employees, agents, attorneys, and
financial advisors expressly do not undertake any obligation to update, modify, revise, or re-
categorize the information provided herein or, except to the extent required by applicable law or
an order of the Bankruptcy Court, to notify any third party should the information be updated,
modified, revised, or re-categorized. In no event shall the Debtors or their officers, employees,
agents, attorneys, and financial advisors be liable to any third party for any direct, indirect,
incidental, consequential, or special damages (including, but not limited to, damages arising from
the disallowance of a potential claim against the Debtors or damages to business reputation, lost
business, or lost profits), whether foreseeable or not and however caused.

                              Schedules of Assets and Liabilities
Schedule A/B Notes.

   •   General. Each Debtor’s assets in Schedule A/B are listed at net book value as of the
       Petition Date, unless otherwise noted, and may not necessarily reflect the market or
       recoverable value of these assets as of the Petition Date.

   •   Cash and Cash Equivalents (AB1 through AB5). The reported bank balances (including
       investments and overnight accounts) and cash on hand include cash held in various
       currencies, converted into U.S. dollars per the Debtors’ accounting policies as of the
       Petition Date. Cash on hand includes cash held at airport and office locations, as well as
       petty cash for incidental expenses. The Debtors excluded accounts with no current
       balances that may be seldomly used or inactive.

   •   Deposits (AB7). The Debtors have made reasonable efforts to identify all deposits.
       However, the Schedules may not reflect an exhaustive list of deposits. The amounts
       listed by the Debtors in response to AB7 include deposits by Debtors that may have been
       offset and withdrawn post-petition by the counterparty.




                                                9
20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                      Pg 11 of 1306



  •   Prepayments (AB8). Included in these amounts are those pre-delivery payments (PDPs)
      made by the Debtors pursuant to certain aircraft purchase agreements with Airbus and
      Boeing in relation to future aircraft deliveries. To the extent that a PDP was financed by
      a Debtor, such financing is reflected in Schedules D, E/F, G, or H, where applicable. The
      Debtors also included in response to AB8 prepayments related to travel bookings, for
      which the Debtors make advance payments to certain third parties

  •   Accounts Receivable (AB11). Accounts receivable include ordinary course receivables,
      and may also include any net credits in favor of the Debtors with respect to their trade
      payables.

  •   Non-publicly traded stock (AB15). Ownership interests in subsidiaries, trusts, and other
      affiliates have been identified in AB15 in an unknown value, as the fair market value of
      such ownership interest would be difficult to ascertain. Each Debtor’s Schedule A/B
      reflects only those subsidiaries, trusts, and other LATAM entities in which the Debtor has
      a direct ownership interest.

  •   Inventory (AB19 through AB26). Items listed in AB19-26 are scheduled according to
      their net book value. The Debtors have made reasonable efforts to identify or estimate all
      inventory included in AB21 that was purchased within the 20 days preceding the Petition
      Date; however, it is possible that inadvertent errors or omissions may have occurred in
      identifying these amounts.

  •   Office Furniture, Fixtures and Equipment (AB38 through AB45). Items listed in AB38-
      45 are scheduled according to their net book value. The Debtors have made reasonable
      efforts to identify all assets; however, it is possible that inadvertent errors,
      misclassifications, or omissions may have occurred, or that property of de minimis value
      is not included in response to this question.

  •   Machinery, Equipment, and Vehicles (AB46 through AB53). Aircraft and engines listed
      by a Debtor in response to AB47-50 reflect only those aircraft and engines in which that
      Debtor holds a direct ownership interest, and are listed according to their net book value.
      To the extent that a Debtor holds an ownership interest in a subsidiary or Leasing Trust
      that in turn holds title to an aircraft or engine, the Debtor’s Schedule A/B will reflect only
      the ownership interest in the subsidiary or Leasing Trust and not the underlying aircraft
      or engine. Those aircraft and engines leased by a Debtor, either from a subsidiary,
      parent, or third party, are reflected on the Debtor’s Schedule G as an executory contract,
      with the associated obligations under the lease listed on the Debtor’s Schedule F. The
      Debtors have made reasonable efforts to identify all assets; however, it is possible that
      inadvertent errors, misclassifications, or omissions may have occurred, or that property of
      de minimis value is not included in response to this question.

  •   Intangibles and Intellectual Property (AB60 through AB65). The Debtors have not listed
      or assigned any value for their goodwill. The Debtors do not ascribe in their books and
      records any value with respect to certain items listed. Therefore, such items’ net book
      and current value are marked as unknown.

                                               10
 20-11598-jlg    Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11           Main Document
                                      Pg 12 of 1306




   •   Tax Refunds and Unused Net Operating Losses (“NOL”) (AB72). Under Brazilian and
       Chilean tax law, the tax year in which each NOL accrued is not relevant for the
       application of the NOLs, which continue to accumulate and do not expire. The Debtors
       therefore did not list the tax year in scheduling certain NOLs.

   •   Other Property of Any Kind Not Already Listed (AB77). Each Debtor has attached an
       exhibit, where applicable, listing that Debtor’s intercompany receivables, on a net basis,
       with all other LATAM entities, both Debtors and non-Debtors. The intercompany
       receivables reflect amounts owed pursuant to various ordinary course transactions
       between LATAM entities. The Debtors have made all reasonable efforts to schedule all
       outstanding obligations between each Debtor and other LATAM entities. Nonetheless,
       the list may be incomplete.

Schedule D Notes.

   •   Creditors’ claims on Schedule D arose, or were incurred, on various dates. In certain
       instances, the date on which such claim arose may be an open issue of fact.

   •   Except as otherwise agreed in accordance with a stipulation and order entered by the
       Bankruptcy Court, the Debtors reserve their rights to dispute or challenge the validity,
       perfection, or immunity from avoidance of any lien listed on Schedule D purported to be
       granted to a secured creditor or perfected in any specific asset.

   •   Except as specifically stated herein, lessors of real property and equipment, utility
       companies, and any other parties which may hold security deposits or other security
       interests, have not been listed on Schedule D. The Debtors have also not listed on
       Schedule D any parties whose claims may be secured through rights of setoff, deposits, or
       advance payments.

   •   Certain claims are listed on Schedule D as “unliquidated” because the value of the
       collateral securing such potential claims is unknown. Moreover, although the Debtors
       may have scheduled claims of various creditors as secured claims, the Debtors reserve all
       rights to dispute or challenge the secured nature of any creditor’s claim or the
       characterization of the structure of any transaction or any document or instrument
       (including, without limitation, any intercompany agreement) related to such creditor’s
       claim.

   •   The Debtors have not included on Schedule D the claims of any parties that may believe
       their claims are secured through setoff rights or inchoate statutory lien rights. The
       amounts outstanding under the Debtors’ prepetition secured credit facilities and secured
       notes reflect the approximate principal amounts as of the Petition Date.

   •   The descriptions provided on Schedule D are intended only as a summary. Reference to
       the applicable loan agreements and related documents is necessary for a complete
       description of the collateral and the nature, extent and priority of any liens. Nothing in


                                              11
 20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11               Main Document
                                        Pg 13 of 1306



       these Global Notes or in the Schedules and Statements shall be deemed a modification,
       interpretation or an acknowledgment of the terms of such agreements or related
       documents.

Schedule E/F Notes.

   •   The Debtors have made reasonable efforts to report all priority and general unsecured
       claims against the Debtors on Schedule E/F based on the Debtors’ books and records as
       of the Petition Date. However, the actual value of claims against the Debtors may vary
       significantly from the represented liabilities. Moreover, because the Debtors have
       scheduled all claims in U.S. dollars, foreign creditors asserting claims in local currencies
       may disagree with the scheduled amounts due to differences in applied conversion rate.
       Parties in interest should not accept that the listed liabilities necessarily reflect the correct
       amount of any unsecured creditor’s allowed claims or the correct amount of all unsecured
       claims. Similarly, parties in interest should not anticipate that recoveries in these cases
       will reflect the relationship of the aggregate asset values and aggregate liabilities set forth
       in the Schedules. Parties in interest should consult their own professionals and advisors
       with respect to pursuing a claim. Although the Debtors and their professionals have
       generated financial information and data the Debtors believe to be reasonable, actual
       liabilities (and assets) may deviate significantly from the Schedules due to certain events
       that occur throughout these Chapter 11 Cases.

   •   The claims listed on Schedule E/F arose or were incurred on various dates. In certain
       instances, the date on which a claim arose may be unknown or subject to dispute.
       Although reasonable efforts have been made to determine the date upon which claims
       listed in Schedule E/F was incurred or arose, fixing that date for each claim in Schedule
       E/F would be unduly burdensome and cost-prohibitive and, therefore, the Debtors have
       not listed a date for each claim listed on Schedule E/F.

   •   On Schedule F, each Debtor has attached an exhibit listing that Debtor’s intercompany
       payables, on a net basis, with all other LATAM entities, both Debtors and non-Debtors.
       The intercompany payables reflect amounts owed pursuant to various ordinary course
       transactions between LATAM entities. The Debtors have made all reasonable efforts to
       schedule all outstanding obligations between each Debtor and other LATAM entities.
       Nonetheless, the list may be incomplete.

   •   The Bankruptcy Court has authorized the Debtors to pay, in whole or in part, prepetition
       claims relating to the Debtors’ employee wages and compensation, benefits, and
       reimbursable business expenses. Accordingly, a Debtor’s Schedule E/F only reflects
       those employee related claims due and owing as of the Petition Date for which the
       Debtors did not obtain relief from the Bankruptcy Court to satisfy in whole or in part.

   •   Schedule E/F also contains information regarding pending litigation involving the
       Debtors. However, certain omissions may have occurred. In the case of the Subsequent
       Debtors only, certain litigations require that a surety bond or a bank guarantee be posted
       by the Debtor, and in such cases, these financial instruments are listed on the Debtor’s


                                                  12
 20-11598-jlg    Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                       Pg 14 of 1306



       Schedule E/F while the associated litigations are excluded to avoid duplication. The
       inclusion of any legal action in the Schedules and Statements does not constitute an
       admission by the Debtors of any liability, the validity of any litigation, or the amount of
       any potential claim that may result from any claims with respect to any legal action and
       the amount and treatment of any potential claim resulting from any legal action currently
       pending or that may arise in the future.

   •   All asserted or potential litigation-related claims referenced in Schedule E/F are
       contingent, unliquidated, and disputed. Specific disclosure regarding asserted or
       potential litigation-related claims may be subject to certain disclosure restrictions and/or
       may be of a peculiarly personal and private nature. The Debtors continue to research any
       possible restrictions with respect to disclosure of asserted or potential litigation-related
       claims. The Debtors will amend or supplement these Schedules and Statements as
       necessary or appropriate in this regard.

   •   Certain litigations reflected as claims for or against one Debtor may relate to one or more
       of the other Debtors. The Debtors have made commercially reasonable efforts to record
       these actions in the Schedules and Statements of each Debtor that is party to the action.
       For the Initial Debtors, where this was not possible, LATAM Parent was listed as the
       defendant. Moreover, given the number of litigations involving Debtors, the Schedules
       do not contain specific details of every litigation, such as the names and addresses of each
       party to a given litigation.

   •   In the ordinary course of business, the Debtors generally receive invoices for goods and
       services after the delivery of such goods or services. As of the filing of the Schedules
       and Statements, the Debtors had not received all invoices for payables, expenses, or
       liabilities that may have accrued before the Petition Date. Furthermore, payments to
       critical and foreign vendors, lienholders and fuel suppliers made subsequent to the filing
       of these Schedules will not reflected in these Schedules. The Debtors reserve the right,
       but are not required, to amend Schedules E/F if they receive such invoices and/ or make
       such payments. The claims of individual creditors are generally listed at the amounts
       recorded on the Debtors’ books and records and may not reflect all credits or allowances
       due from the creditor. The Debtors reserve all of their rights concerning credits or
       allowances.

Schedule G Notes.

   •   The Debtors hereby reserve all rights to dispute the validity, status, or enforceability of
       any contracts, agreements or leases set forth in Schedule G and to amend or supplement
       Schedule G as necessary. Additionally, the placing of a contract or lease onto Schedule
       G shall not be deemed an admission that such contract is an executory contract or
       unexpired lease, or that it is necessarily a binding, valid, and enforceable contract. Any
       and all of the Debtors’ rights, claims and causes of action with respect to the contracts
       and agreements listed on Schedule G are hereby reserved and preserved. In addition, the
       Debtors are continuing their review of all relevant documents and expressly reserve their
       right to amend all Schedules at a later time as necessary and/or to challenge the


                                               13
 20-11598-jlg    Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11           Main Document
                                       Pg 15 of 1306



       classification of any agreement as an executory contract or unexpired lease in any
       appropriate filing.

   •   In some cases, the same contract counterparty appears multiple times in a Debtor’s
       Schedule G. This multiple listing is generally intended to reflect distinct agreements
       between the applicable Debtor and such counterparty, however, due to the magnitude of
       data, it is possible that a multiple listing may be the result of duplicates.

   •   Omission of a contract or agreement from Schedule G does not constitute an admission
       that such omitted contract or agreement is not an executory contract or unexpired lease.
       The Debtors’ rights under the Bankruptcy Code with respect to any such omitted
       contracts or agreements are not impaired by the omission. A Debtor’s Schedule G may
       be amended at any time to add or remove, as the case may be, any omitted contract,
       agreement or lease.

   •   The contracts, agreements, and leases listed on Schedule G may have expired or may
       have been rejected, terminated, assigned, modified, amended, and/or supplemented from
       time to time by various amendments, change orders, restatements, waivers, estoppel
       certificates, letters, and other documents, instruments, and agreements that may not be
       listed therein or that may be listed as a single entry. The Debtors expressly reserve their
       rights to challenge whether such related materials constitute an executory contract, a
       single contract or agreement, or multiple, severable, or separate contracts.

   •   Certain of the leases listed on Schedule G may contain renewal options, options to
       purchase, rights of first refusal, and other miscellaneous rights. Such rights, powers,
       duties, and obligations are not set forth on Schedule G. Certain of the agreements listed
       on Schedule G may also be in the nature of conditional sales agreements or secured
       financings, and their inclusion on Schedule G is not an admission that the agreement is an
       executory contract, financing agreement, or otherwise.

   •   To the extent that a Debtor is the lessee of an aircraft and also subleases the aircraft to
       another LATAM entity, both the lease and the sublease will be listed on the Debtor’s
       Schedule G, in its capacity as lessee and sublessor, respectively.

   •   Certain of the contracts, agreements, and leases listed on Schedule G may have been
       entered into by more than one of the Debtors. Further, in certain instances, the specific
       Debtor obligor to certain of the executory contracts could not be specifically ascertained.
       In such cases, the Debtors have made their best efforts to determine the correct Debtor’s
       Schedule G on which to list such executory contract.

Schedule H Notes.

   •   In the ordinary course of their businesses, the Debtors may be involved in pending or
       threatened litigation and claims. These matters may involve multiple plaintiffs and
       defendants, some or all of whom may assert cross-claims and counterclaims against other



                                               14
 20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                        Pg 16 of 1306



       parties. All such claims are “contingent,” “unliquidated,” and “disputed,” and not all
       claims may have been set forth individually on Schedule H.


                                  Statement of Financial Affairs

Statement Question 1 and 2 – Revenue. Intercompany eliminations are not included.

Statement Question 3 – 90 Day Payments. Due to the complex nature of LATAM’s global
operations, the listed 90-day payments likely do not constitute an exhaustive list. The Statements
may not include payments that were made by non-Debtor LATAM affiliates where part, or all, of
the payment benefitted one or more of the Debtors. Likewise, some disbursements made by one
or more of the Debtors within the 90-day period may have benefitted non-Debtors LATAM
affiliates. Payments by Debtors to vendors through intermediaries may not reflect the ultimate
beneficiary of these payments; however, the Debtors have worked to reclassify these payments
where possible.

Statement Question 4 – Payments to Insiders. The response of LATAM Parent to Statement
Question 4 contains the full list of payments made to insiders on behalf of all Debtors in the
aggregate during the one year preceding LATAM Parent’s Petition Date. Because the response
of LATAM Parent lists the aggregate payments to each insider, which are inclusive of those
insider payments made on account of all other Debtors, the Statements of the remaining Debtors
do not include any separate responses to Statement Question 4. Due to privacy and security
concerns associated with the public disclosure of the names and income of the Debtors’ officers
and employees in their home countries, the Debtors have redacted the names of the transferees
listed in response to Statement Question 4, and have instead identified the transferees by
“Individual 1,” Individual 2,” etc. Additionally, because certain senior officers would
otherwise be easily identifiable based on their respective incomes, in the interest of their privacy
and security, the Debtors have also redacted the amounts of the payments for these officers.
Refer to Global Note “Insiders” for further information.

Statement Question 6 – Setoffs. The Debtors are routinely subject to setoffs from third parties
in the ordinary course of business. Setoffs in the ordinary course result from routine
transactions, including but not limited to, intercompany transactions, counterparty settlements (in
particular, interline ticketing setoffs with other carriers, e.g. IATA or other interline settlements),
pricing discrepancies, setoffs with credit card processing companies, and other disputes between
Debtors and third parties. These normal setoffs are consistent with the ordinary course of
business in the Debtors’ industry and are not listed in the Debtors’ responses to Statement
Question 6. Furthermore, the Debtors engage in certain customer programs, including credits
and refunds. Such transactions were also not included in responding to Statement Question 6,
although the Debtors reserve all rights with respect thereto and make no admission of waiver
thereby. The Debtors reserve all rights to enforce or challenge any setoffs that have been or may
be asserted.

Statement Question 7 – Legal Actions. The Debtors have made reasonable best efforts to
identify all current pending litigation involving the Debtors; however, certain omissions may
have occurred. In the interest of efficiency, certain legal actions with relatively small amounts in


                                                  15
 20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                        Pg 17 of 1306



dispute have been listed on the Schedule of LATAM Parent, regardless of which Debtor is the
named defendant in such legal action.

Statement Question 9 – Certain Gifts and Charitable Contributions. In response to
Statement Question 9, the Debtors did not include non-cash gifts such as frequent flier program
mile donations and ticket upgrades, which were deemed to have no value to the Debtors.

Statement Question 10 - Certain Losses. The Debtors did not include losses covered by
insurance in their responses to Statement Question 10.

Statement Question 12 – Self-Settled Trusts. The Debtors have established certain domestic
aircraft trusts for the purposes of holding title to aircraft eligible for FAA registration in the
United States. To the extent that a Debtor is the settlor and beneficiary of such an aircraft trust
that holds title to an aircraft, the Debtor’s beneficial ownership interest in the trust will be listed
as personal property on its Schedule A/B, the trust agreement with the aircraft trustee will be
listed on Schedule G, and the Debtor’s corresponding obligations to the aircraft trustee will be
listed as a contingent, unsecured unliquidated claim on its Schedule F. To the extent that a
Debtor holds an ownership interest in a subsidiary LATAM entity that in turn is the settlor and
beneficiary of such an aircraft trust, only the Debtor’s ownership interest in the subsidiary will be
listed as personal property on the Debtor’s Schedule A/B.

Statement Question 14 – Previous Addresses. Due to the consolidated nature of LATAM’s
operations, the same address may be listed on the schedules of multiple Debtors. In certain
instances, the Debtors have listed airport addresses generally, without identifying any specific
offices, terminals, warehouses, hangars, or other structures in which the Debtors physically
operated. This is customary practice and received mail is sorted accordingly for delivery at
airports. The Debtors also excluded from their responses any airport locations at which they did
not have routine operations during the specified time period.

Statement Question 16 – Personally Identifiable Information. The LATAM company
privacy policies are disclosed on its public website, in multiple languages, and are presented to
customers upon booking tickets or signing up for frequent flyer programs.

Statement Question 17 – ERISA Plan as an Employee Benefit. Certain Debtors sponsor
ERISA plans for their U.S. employees only. These 401(k) plans are included in the exhibit for
Statement Question 32. The Debtors do not sponsor a pension fund.

Statement Question 20 – Off-Premises Storage. In response to Statement Question 20, the
Debtors listed off-premises storage of inventory of such as archived documents and boarding
materials, including blankets and pillows. The appropriate employees are provided with access
to these facilities as per the Company’s policies. Due to the consolidated nature of the Debtors’
books and records, each Initial Debtor’s response to Statement Question 20 contains the
aggregate list of all property stored off premises for all Initial Debtors; likewise each
Subsequent Debtor’s response contains the aggregate list of property for all Subsequent Debtors.
Aircraft parked at off-premises facilities are excluded.



                                                  16
 20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11          Main Document
                                       Pg 18 of 1306



Statement Question 21 – Property Held for Another. In response to Statement Question 21,
the Debtors did not include property owned by third parties held by a Debtor during repair or
otherwise in the ordinary course of business where possession is temporary and for the purpose
of addressing operational needs. All property listed in response to Statement Question 21 for all
Initial Debtors was aggregated under LATAM Parent; likewise, all property listed in response to
Statement Question 21 for all Subsequent Debtors was aggregated under TAM Linhas Aéreas
S.A.

Statement Question 25 – Businesses in Which the Debtors Have an Interest. Given the
complexities of the organizational structure of the Debtors, for purposes of Statement Question
25, the Debtors have listed only the direct subsidiaries of each Debtor entity.

Statement Question 26b - Firms or Individuals Who Have Audited, Compiled, Or
Reviewed Debtor’s Books. Other third parties may have audited, compiled, or reviewed the
Debtor’s books but are not included in the Debtors’ responses to Statement Question 26b.

Statement Question 26c – Firms or Individuals in Possession of Debtor’s Books of Account
and Records. Other third parties besides those listed may possess a subset of the Debtor’s
books and records but are not included in the Debtors’ responses to Statement Question 26c.

Statement Question 26d – Recipients of Financial Statements. LATAM Parent is a publicly
traded company with publicly available financial statements. Any number of parties may have
received LATAM Parent’s financial statements for the purposes of Statement Question 26d. For
this reason, LATAM Parent and each of the Debtors, which are all direct or indirect subsidiaries
of LATAM Parent, did not provide a response to Statement Question 26d.

Statement Question 27 – Inventories. The Debtors’ responses to Statement Question 27 do not
include routine informal inventories, during which Debtors perform cycle counts on parts and
other operational inspections, or the Debtors’ ordinary course maintenance of inventory records
as part of their overall financial and accounting systems.

Statement Question 28 and 29 – Current and Former Officer and Directors. While the
Debtors have made reasonable best efforts to list all current officers and directors for each
Debtor in response to Statement Questions 28 and 29, some may have been omitted. The
exercise of obtaining contact information for all prior officers and directors of all Debtors,
especially for the smaller subsidiary Debtors, would incur a significant burden on the Debtors’
management without providing much corresponding benefit in terms of useful information to
creditors and parties in interest. See Global Note “Insiders” for further information.

Statement Question 30 – Payments, Distributions, or Withdrawals to Insiders. Refer to
Statement Question 4 for this item.

Statement Question 32 – Contributions to Pension Funds. While the Debtors in total
contribute to approximately 59 different pension funds and similar government programs as
required by local labor laws, they do not sponsor any pension funds.




                                               17
               20-11598-jlg               Doc 7           Filed 09/08/20 Entered 09/08/20 18:44:11                             Main Document
                                                                      Pg 19 of 1306



 Fill in this information to identify the case:

 Debtor name         TAM Linhas Aereas S.A.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         20-11598
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                  04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                   Gross revenue
       which may be a calendar year                                                            Check all that apply                 (before deductions and
                                                                                                                                    exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                 $1,206,159,527.04
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                 $4,857,544,059.98
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                 $4,461,443,974.01
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue    Gross revenue from
                                                                                                                                    each source
                                                                                                                                    (before deductions and
                                                                                                                                    exclusions)

       From the beginning of the fiscal year to filing date:
       From 1/01/2020 to Filing Date                                                           Interest Income                             $11,257,917.14


       For prior year:
       From 1/01/2019 to 12/31/2019                                                            Interest Income                               $9,451,058.59


       For year before that:
       From 1/01/2018 to 12/31/2018                                                            Interest Income                             $11,982,859.44


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
               20-11598-jlg               Doc 7           Filed 09/08/20 Entered 09/08/20 18:44:11                                    Main Document
                                                                      Pg 20 of 1306
 Debtor       TAM Linhas Aereas S.A.                                                                    Case number (if known) 20-11598




3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See Attached SOFA Part 2, Question 3                                                   $512,015,784.14                 Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Please refer to Global Note on
               Statement
               Question 4

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                   Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address
       7.1.    See Attached SOFA Part 3,                                                                                                   Pending
               Question 7                                                                                                                  On appeal
                                                                                                                                           Concluded

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
               20-11598-jlg               Doc 7           Filed 09/08/20 Entered 09/08/20 18:44:11                                 Main Document
                                                                      Pg 21 of 1306
 Debtor      TAM Linhas Aereas S.A.                                                                         Case number (if known) 20-11598




8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions                Dates given                      Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss       Value of property
       how the loss occurred                                                                                                                               lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates           Total amount or
                the transfer?                                                                                                                           value
                Address

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers        Total amount or
                                                                                                                        were made                       value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                   Date transfer        Total amount or
               Address                                           payments received or debts paid in exchange              was made                      value




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               20-11598-jlg               Doc 7           Filed 09/08/20 Entered 09/08/20 18:44:11                               Main Document
                                                                      Pg 22 of 1306
 Debtor        TAM Linhas Aereas S.A.                                                                   Case number (if known) 20-11598



               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value
       13.1 Alan Baumeier
       .    Estrada Vereador Onildo
               Lemos
               2505. Praia do Santinho
               Florianopolis, Santa Catarina
               Brazil                                            Sale of Land / Building                                 7/12/2018                    $27,392.26

               Relationship to debtor
               N/A


 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     See Attached Part 7, Question 14

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

                  Passenger & Ticketing Information and Frequent Flier Program
                  Does the debtor have a privacy policy about that information?
                    No
                      Yes

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
               20-11598-jlg               Doc 7           Filed 09/08/20 Entered 09/08/20 18:44:11                             Main Document
                                                                      Pg 23 of 1306
 Debtor        TAM Linhas Aereas S.A.                                                                   Case number (if known) 20-11598




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred
       18.1.    Banco Itau (IBBA)                                XXXX-0870                   Checking                 10/24/2019                           $0.00
                Av. Brig. Faria Lima                                                         Savings
                3500, 4o andar
                                                                                             Money Market
                São Paulo
                                                                                             Brokerage
                Brasil
                                                                                             Other

       18.2.    Banco Santander                                  XXXX-1167                   Checking                 10/11/2019                           $0.00
                Av. Pres. Juscelino                                                          Savings
                Kubitschek
                                                                                             Money Market
                2235, 25° andar
                                                                                             Brokerage
                São Paulo
                Brasil                                                                       Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       PRADO CHAVES ARQUIVOS E                                                                            Archived documents                      No
       SISTEMAS LTDA R HENRY FORD 635                                                                                                             Yes
       -CEP:03.109-010-BAIRRO:PQ DA
       MOOCA SÃO PAULO BRAZIL

       EBOX GESTÃO E PROTEÇÃO DA                                                                          Archived documents                      No
       INFORMAÇÃO S.A RUA DOS                                                                                                                     Yes
       TUCANOS
       Nº 630 GALPÕES 4 E 5-SÍTIO
       GUAREHY CARAPICUIBA BRAZIL

       GERSON & GREY GUARDA E                                                                             Archived documents                      No
       GERENCIAMENTO EIRELI RUA ELISA                                                                                                             Yes
       GIGLIO DE OLIVEIRA 133
       PAISAGEM RENOIR COTIA BRAZIL




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
               20-11598-jlg               Doc 7           Filed 09/08/20 Entered 09/08/20 18:44:11                             Main Document
                                                                      Pg 24 of 1306
 Debtor      TAM Linhas Aereas S.A.                                                                     Case number (if known) 20-11598



       Facility name and address                                     Names of anyone with                 Description of the contents     Do you still
                                                                     access to it                                                         have it?
       IRON MOUNTAIN DO BRASIL LTDA                                                                       Archived documents                  No
       RUA LAURO VANNUCCI 500 PARQUE                                                                                                          Yes
       RURAL FAZENDA SANTA CÂNDIDA
       COMPINAS BRAZIL

       ACCESS GESTÃO DE DOCUMENTOS                                                                        Archived documents                  No
       LTDA RUA CURTUME 554 LAPA DE                                                                                                           Yes
       BAIXO
       SÃO PAULO BRAZIL

       ACESSO DIGITAL TECNOLOG                                                                            Archived documents                  No
       INFORMACAO PRAÇA GENERAL                                                                                                               Yes
       GENTIL FALCÃO 108 10º ANDAR
       CIDADE MONÇÕES SÃO PAULO BRAZI



 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None

       Owner's name and address                                      Location of the property             Describe the property                        Value
       Força Aérea Brasileira (FAB)                                  MRO Facility - Sao Carlos            Spare Parts / Components            $165,108.00
       Av. Brasil, 5176 - Manguinhos
       Rio de Janeiro
       Brasil

       Owner's name and address                                      Location of the property             Describe the property                        Value
       LATAM Airlines Group S.A                                      MRO Facility - Sao Carlos            Spare Parts / Components            $638,337.00
       Av. Pdte. Riesco 5711
       Región Metropolitana
       Las Condes
       Chile

       Owner's name and address                                      Location of the property             Describe the property                        Value
       LATAM Airlines Group S.A                                      GRU Airport                          Spare Parts / Components               $3,943.00
       Av. Pdte. Riesco 5711
       Región Metropolitana
       Las Condes
       Chile

       Owner's name and address                                      Location of the property             Describe the property                        Value
       LATAM Airlines Group S.A                                      CGH Airport                          Spare Parts / Components                  $397.00
       Av. Pdte. Riesco 5711
       Región Metropolitana
       Las Condes
       Chile

       Owner's name and address                                      Location of the property             Describe the property                        Value
       PANASONIC                                                     GRU Airport                          Spare Parts / Components            $353,318.00
       26200 Enterprise Way
       Lake Forest, CA 92630




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
               20-11598-jlg               Doc 7           Filed 09/08/20 Entered 09/08/20 18:44:11                             Main Document
                                                                      Pg 25 of 1306
 Debtor      TAM Linhas Aereas S.A.                                                                     Case number (if known) 20-11598



       Owner's name and address                                      Location of the property             Describe the property                           Value
       PANASONIC                                                     CGH Airport                          Spare Parts / Components               $108,948.00
       26200 Enterprise Way
       Lake Forest, CA 92630

       Owner's name and address                                      Location of the property             Describe the property                           Value
       PANASONIC                                                     MRO Airport - Sao Paolo              Spare Parts / Components                $11,925.00
       26200 Enterprise Way
       Lake Forest, CA 92630

       Owner's name and address                                      Location of the property             Describe the property                           Value
       PANASONIC                                                     GRU Airport                          Spare Parts / Components                  $5,715.00
       26200 Enterprise Way
       Lake Forest, CA 92630

       Owner's name and address                                      Location of the property             Describe the property                           Value
       PANASONIC                                                     POA Airport                          Spare Parts / Components                  $4,548.00
       26200 Enterprise Way
       Lake Forest, CA 92630

       Owner's name and address                                      Location of the property             Describe the property                           Value
       PANASONIC                                                     SDU Airport                          Spare Parts / Components                  $2,975.00
       26200 Enterprise Way
       Lake Forest, CA 92630

       Owner's name and address                                      Location of the property             Describe the property                           Value
       PANASONIC                                                     FOR Airport                          Spare Parts / Components                  $2,154.00
       26200 Enterprise Way
       Lake Forest, CA 92630

       Owner's name and address                                      Location of the property             Describe the property                           Value
       PANASONIC                                                     BSB Airport                          Spare Parts / Components                    $821.00
       26200 Enterprise Way
       Lake Forest, CA 92630

       Owner's name and address                                      Location of the property             Describe the property                           Value
       PANASONIC                                                     CNF Airport                          Spare Parts / Components                    $821.00
       26200 Enterprise Way
       Lake Forest, CA 92630

       Owner's name and address                                      Location of the property             Describe the property                           Value
       SAFRAN LANDING SYSTEMS                                        CGH Airport                          Spare Parts / Components                Unknown
       10255 NW 116th Way #7
       Medley, FL 33178


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
               20-11598-jlg               Doc 7           Filed 09/08/20 Entered 09/08/20 18:44:11                                  Main Document
                                                                      Pg 26 of 1306
 Debtor      TAM Linhas Aereas S.A.                                                                     Case number (if known) 20-11598




       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address
       See Attached SOFA Part 12, Question                                                                                                                 Pending
       22                                                                                                                                                  On appeal
                                                                                                                                                           Concluded



23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    TP Franchising Ltda.                             Franchisor for travel agencies                   EIN:         06.954.393/0001-59
             Rua Verbo Divino, 2001, 8th
             floor                                                                                             From-To      N/A - Present
             Unit. 83, Chacara Santo
             Antonio
             Sao Paulo
             Brasil 04719-0020

    25.2.    Multiplus Corretora de                           Frequent Flyer Program("FFP")                    EIN:         24.951.065/0001-80
             Seguros Ltda.                                    entity
             Rua Verbo Divino, 2001, 10th                                                                      From-To      N/A - Present
             floor
             Unit. 101 part A, Chacara
             Santo Antonio
             Sao Paulo
             Brasil 04719-0020

    25.3.    Fidelidade Viagens e Turismo                     Travel agency and travel operator                EIN:         XX-XXXXXXX
             S.A.
             Rua Verbo Divino, 2001, 8th                                                                       From-To      N/A - Present
             floor
             Chacara Santo Antonio
             Sao Paulo
             Brasil 04719-0020


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
               20-11598-jlg               Doc 7           Filed 09/08/20 Entered 09/08/20 18:44:11                                  Main Document
                                                                      Pg 27 of 1306
 Debtor      TAM Linhas Aereas S.A.                                                                     Case number (if known) 20-11598



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.4.    Prismah Fidelidade Ltda.                         Travel Agencies                                  EIN:         16.549.589/0001-11
             Rua Verbo Divino, 2001, 10th
             floor                                                                                             From-To      N/A - Present
             Unit. 101 part B, Chacara
             Santo Antonio
             Sao Paulo
             Brasil 04719-0020

    25.5.    TAM Capital Inc.                                 Aircraft financing, bonds and                    EIN:         10.948.094/0001-89
             89 Nexus Way                                     intercompany loans
             Carmana Bay                                                                                       From-To      05-April-2007 - 27-Dec-2018
             Grand Cayman, KY1-9009
             Cayman Islands

    25.6.    TAM Capital 2 Inc.                               Aircraft financing, bonds and                    EIN:         13.241.538/0001-30
             89 Nexus Way                                     intercompany loans
             Carmana Bay                                                                                       From-To      12-Oct-2009 - 27-Dec-2018
             Grand Cayman, KY1-9009
             Cayman Islands

    25.7.    TAM Capital 3 Inc.                               Aircraft financing, bonds and                    EIN:         13.767.939/0001-28
             89 Nexus Way                                     intercompany loans
             Carmana Bay                                                                                       From-To      03-May-2011 - 27-Dec-2018
             Grand Cayman, KY1-9009
             Cayman Islands

    25.8.    TAM Financial Services 1                         Aircraft financing, bonds and                    EIN:         13.362.226/0001-84
             Limited                                          intercompany loans
             4th Floor                                                                                         From-To      20-April-2007 - 17-May-2019
             Boundary Hall, Cricket
             Square
             Grand Cayman, KY1-1102
             Cayman Islands

    25.9.    TAM Financial Services 2                         Aircraft financing, bonds and                    EIN:         NA
             Limited                                          intercompany loans
             4th Floor                                                                                         From-To      25-Oct-2007 - 17-May-2019
             Boundary Hall, Cricket
             Square
             Grand Cayman, KY1-1102
             Cayman Islands

    25.10 TAM Financial Services 3                            Aircraft financing, bonds and                    EIN:         NA
    .                                                         intercompany loans
             Limited
             4th Floor                                                                                         From-To      02-June-2011 - 17-May-2019
             Boundary Hall, Cricket
             Square
             Grand Cayman, KY1-1102
             Cayman Islands




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                20-11598-jlg              Doc 7           Filed 09/08/20 Entered 09/08/20 18:44:11                                  Main Document
                                                                      Pg 28 of 1306
 Debtor      TAM Linhas Aereas S.A.                                                                     Case number (if known) 20-11598



    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.11 Multiplus S.A.                                      Frequent Flyer Program ("FPP")                   EIN:         11.094.546/0001-75
    .                                                         entity
             Alameda Xingu, 350
             Conjunto 150, Alphaville                                                                          From-To      24-Aug-2009 - 31/-May-2019
             Barueri
             Brasil 06455-9110


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       ADRIANA FERREIRA FARIAS SIVIERI ARBEX                                                                                      SEPTEMBER-2018
                    (CONTROLLER)                                                                                                               TO PRESENT
                    RUA VERBO DIVINO, 2001, 17TH FL UNIT 171
                    CHACARA SANTO ANTONIO, SAO PAULO, SP, CP
                    04719-002, SAO PAULO, BRAZIL
       26a.2.       RENATA BANDEIRA GOMES DO NASCIMENTO                                                                                        JULY-2018 TO
                    (CONTROLLER)                                                                                                               AUGUST-2018
                    RUA VERBO DIVINO, 2001, 17TH FL UNIT 171
                    CHACARA SANTO ANTONIO, SAO PAULO, SP, CP
                    04719-002, SAO PAULO, BRAZIL

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       PRICEWATERHOUSECOOPERS CONSULTORES                                                                                         2018 TO PRESENT
                    AUDITORES SPA
                    AV. ANDRES BELLO 2711, LAS CONDES
                    REGION METROPOLITANA
                    SANTIAGO 7550611 CHILE
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.2.       EY BRASIL                                                                                                                  2016 TO PRESENT
                    AVENIDA PRESIDENTE JUSCELINO KUBITSCHEK,
                    1909, TORRE NORTE, 6º AO 10º ANDAR,
                    ITAIM BIBI, SAO PAULO SP 04543-011
                    BRAZIL

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       See Attached Part 13, Question 26c



    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 10
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                20-11598-jlg              Doc 7           Filed 09/08/20 Entered 09/08/20 18:44:11                              Main Document
                                                                      Pg 29 of 1306
 Debtor      TAM Linhas Aereas S.A.                                                                     Case number (if known) 20-11598



              None

       Name and address
       26d.1.   LATAM Airlines Group S.A. and its subsidiaries are a public company that have distributed financials to numerous
       parties in the ordinary course.


27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                          Date of inventory       The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Ribamar Silva de Lima                                                            Nov-2018
       .                                                                                     (spare parts
                                                                                             inventory)              188,414,050 and Book value

                Name and address of the person who has possession of
                inventory records
                Mairon Marcis Passos
                MRO São Carlos (QSC) - Rodovia SP-318 km
                249,5 – Bairro Água Vermelha
                Sao Carlos, SP


28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       See Attached Part 13,
       Question 28



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.

       Name                                           Address                                             Position and nature of any        Period during which
                                                                                                          interest                          position or interest
                                                                                                                                            was held
       SERGIO FERNANDO                                RUA VERBO DIVINO, 2001, 17TH                        DIRECTOR                          DECEMBER 2017
       BERNARDES NOVATO                               FLOOR                                                                                 TO OCTOBER
                                                      UNIT. 172, CHACARA SANTO                                                              2019
                                                      ANTONIO
                                                      SAO PAULO SP 04719-002 BRAZIL

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

           No

           Yes. Identify below.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               20-11598-jlg               Doc 7           Filed 09/08/20 Entered 09/08/20 18:44:11                               Main Document
                                                                      Pg 30 of 1306
 Debtor      TAM Linhas Aereas S.A.                                                                     Case number (if known) 20-11598



               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1 Please refer to Global Note on
       .    Statement
               Question 30

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    TAM Linhas Aereas S.A.                                                                                     EIN:        XX-XXXXXXX

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation
    Bradesco Vida e Previdencia SA                                                                             EIN:        N/A

    Fundos (Government of Portugal)                                                                            EIN:        N/A

    National Insurance                                                                                         EIN:        N/A

    UIF Contribution                                                                                           EIN:        N/A

    Instituto Nacional de Seguro Social (INSS)                                                                 EIN:        N/A

    Signal Iduna                                                                                               EIN:        N/A

    Seguridad Social                                                                                           EIN:        N/A

    Cajas de seguridad                                                                                         EIN:        N/A

    AFIP (Administración Federal de Ingresos Públicos)                                                         EIN:        N/A




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 12
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
               20-11598-jlg               Doc 7           Filed 09/08/20 Entered 09/08/20 18:44:11                             Main Document
                                                                      Pg 31 of 1306
 Debtor      TAM Linhas Aereas S.A.                                                                     Case number (if known) 20-11598



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         September 8, 2020

 /s/ Ramiro Alfonsín Balza                                              Ramiro Alfonsín Balza
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Chief Financial Officer

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 13
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                                                             20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                   Pg 32 of 1306
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                   SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                               Reasons for payment   Dates of    Total Amount or
                Creditor Name                   Address1                     Address2                        Address3                           City                State       Zip                 Country         or transfer      Payments          value
07 VARA DO TRABALHO DE CAMPO GRANDE                                                                                                                                                                           TRADE PAYABLES            6/2/2020       $10,827.80
1 JUIZADO ESPECIAL CIVEL EDUARDO LU                                                                                                                                                                           TRADE PAYABLES            5/7/2020        $5,197.32
1 JUIZADO ESPECIAL CIVEL EDUARDO LU                                                                                                                                                                           TRADE PAYABLES           5/11/2020        $2,446.63
1 VARA CIVEL DE CAMPO GRANDE                                                                                                                                                                                  TRADE PAYABLES            7/2/2020       $31,624.95
1 VARA CIVEL FORO REG II SANTO AMAR                                                                                                                                                                           TRADE PAYABLES            6/3/2020        $3,965.99
1 VARA CIVEL FORO REG II SANTO AMAR                                                                                                                                                                           TRADE PAYABLES            6/9/2020        $3,046.02
1 VARA CIVEL FORO REG II SANTO AMAR                                                                                                                                                                           TRADE PAYABLES           5/20/2020        $1,991.35
1 VARA CIVEL FORO REG II SANTO AMAR                                                                                                                                                                           TRADE PAYABLES           5/14/2020        $1,887.12
1 VARA CIVEL FORO REG II SANTO AMAR                                                                                                                                                                           TRADE PAYABLES           6/25/2020        $1,461.23
1 VARA CIVEL FORO REG II SANTO AMAR                                                                                                                                                                           TRADE PAYABLES            7/1/2020          $817.00
1 VARA CIVEL FORO REG II SANTO AMAR                                                                                                                                                                           TRADE PAYABLES           6/29/2020          $275.69
1 VARA DE EXEC FISCAL JOAO PESSOA                                                                                                                                                                             TRADE PAYABLES           6/25/2020        $6,095.83
1 VARA DE EXEC FISCAL JOAO PESSOA                                                                                                                                                                             TRADE PAYABLES            7/6/2020        $1,300.61
1 VARA DO JEC VERGUEIRO                                                                                                                                                                                       TRADE PAYABLES           5/13/2020        $3,681.28
1 VARA DO JEC VERGUEIRO                                                                                                                                                                                       TRADE PAYABLES            6/4/2020        $2,279.91
1 VARA DO JEC VERGUEIRO                                                                                                                                                                                       TRADE PAYABLES           4/14/2020          $393.58
1 VARA DO JEC VERGUEIRO                                                                                                                                                                                       TRADE PAYABLES           6/19/2020          $378.15
1 VARA DO JEC VERGUEIRO                                                                                                                                                                                       TRADE PAYABLES           6/17/2020          $262.34
1 VARA DO JEC VERGUEIRO                                                                                                                                                                                       TRADE PAYABLES           6/25/2020          $215.97
1 VARA DO JEC VERGUEIRO                                                                                                                                                                                       TRADE PAYABLES           5/19/2020          $116.42
1 VARA DO JEC VERGUEIRO                                                                                                                                                                                       TRADE PAYABLES           5/27/2020          $102.62
1 VARA DO JEC VERGUEIRO                                                                                                                                                                                       TRADE PAYABLES            5/8/2020           $89.97
1 VARA DO JEC VERGUEIRO                                                                                                                                                                                       TRADE PAYABLES            7/2/2020           $44.97
1 VARA DO TRABALHO DE BRASILIA                                                                                                                                                                                TRADE PAYABLES           5/11/2020        $3,365.24
1 VARA DO TRABALHO DE BRASILIA                                                                                                                                                                                TRADE PAYABLES           6/17/2020        $1,931.51
1 VARA DO TRABALHO DE BRASILIA                                                                                                                                                                                TRADE PAYABLES           5/28/2020        $1,889.33
1 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                               TRADE PAYABLES            7/2/2020        $3,632.03
1 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                               TRADE PAYABLES            5/5/2020        $1,914.17
1 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                               TRADE PAYABLES            5/6/2020        $1,470.38
1 VARA DO TRABALHO PEDRO LEOPOLDO                                                                                                                                                                             TRADE PAYABLES            7/2/2020       $18,260.49
1 VARA DO TRABALHO PEDRO LEOPOLDO                                                                                                                                                                             TRADE PAYABLES            6/2/2020        $8,334.53
1 VARA DO TRABALHO PEDRO LEOPOLDO                                                                                                                                                                             TRADE PAYABLES            6/4/2020        $7,534.32
1 VARA DO TRABALHO PEDRO LEOPOLDO                                                                                                                                                                             TRADE PAYABLES            7/1/2020        $4,351.99
1 VARA DO TRABALHO PEDRO LEOPOLDO                                                                                                                                                                             TRADE PAYABLES           6/15/2020        $3,954.34
1 VARA DO TRABALHO PEDRO LEOPOLDO                                                                                                                                                                             TRADE PAYABLES           6/22/2020        $3,675.51
1 VARA DO TRABALHO PEDRO LEOPOLDO                                                                                                                                                                             TRADE PAYABLES           5/11/2020        $1,682.62
1 VARA DO TRABALHO PEDRO LEOPOLDO                                                                                                                                                                             TRADE PAYABLES           5/20/2020          $174.68
1 VARA DO TRABALHO SAO CARLOS                                                                                                                                                                                 TRADE PAYABLES            5/6/2020        $3,542.06
1 VARA DO TRABALHO SAO CARLOS                                                                                                                                                                                 TRADE PAYABLES           6/12/2020        $2,241.43
1 VARA DO TRABALHO SAO CARLOS                                                                                                                                                                                 TRADE PAYABLES           6/19/2020        $1,953.26
1 VARA DO TRABALHO SAO CARLOS                                                                                                                                                                                 TRADE PAYABLES           5/28/2020        $1,907.98
1 VARA DO TRABALHO SAO CARLOS                                                                                                                                                                                 TRADE PAYABLES            7/6/2020        $1,893.00
1 VARA DO TRABALHO SAO CARLOS                                                                                                                                                                                 TRADE PAYABLES            6/4/2020        $1,883.58
1 VARA DO TRABALHO SAO CARLOS                                                                                                                                                                                 TRADE PAYABLES            5/4/2020        $1,860.78
1 VARA TRAB SAO JOSE DOS PINHAIS                                                                                                                                                                              TRADE PAYABLES            6/9/2020        $3,958.88
1 VARA TRAB SAO JOSE DOS PINHAIS                                                                                                                                                                              TRADE PAYABLES           6/15/2020        $3,954.34
1 VARA TRAB SAO JOSE DOS PINHAIS                                                                                                                                                                              TRADE PAYABLES           6/22/2020        $2,290.06
1 VARA TRAB SAO JOSE DOS PINHAIS                                                                                                                                                                              TRADE PAYABLES            7/1/2020        $1,807.34
1 VARA TRAB SAO JOSE DOS PINHAIS                                                                                                                                                                              TRADE PAYABLES            7/2/2020          $429.91
10 CAMARA CIVEL CURITIBA                                                                                                                                                                                      TRADE PAYABLES            7/2/2020      $105,627.73
11 UNID JEC COMARCA DE FORTALEZA      RUA ARMANDO DALL'OLIO 1710                                                                    FORTALEZA                                              BRAZIL             TRADE PAYABLES           6/23/2020        $3,105.05
11 UNID JEC COMARCA DE FORTALEZA      RUA ARMANDO DALL'OLIO 1710                                                                    FORTALEZA                                              BRAZIL             TRADE PAYABLES            5/4/2020        $2,624.73
11 UNID JEC COMARCA DE FORTALEZA      RUA ARMANDO DALL'OLIO 1710                                                                    FORTALEZA                                              BRAZIL             TRADE PAYABLES           6/29/2020        $1,919.62
11 UNID JEC COMARCA DE FORTALEZA      RUA ARMANDO DALL'OLIO 1710                                                                    FORTALEZA                                              BRAZIL             TRADE PAYABLES            6/3/2020           $46.19
11 VARA CIVEL F REG 2 SANTO AMARO                                                                                                                                                                             TRADE PAYABLES           5/27/2020        $2,853.14
11 VARA CIVEL F REG 2 SANTO AMARO                                                                                                                                                                             TRADE PAYABLES            5/6/2020        $2,462.87
11 VARA CIVEL F REG 2 SANTO AMARO                                                                                                                                                                             TRADE PAYABLES            6/3/2020        $1,751.10
11 VARA CIVEL F REG 2 SANTO AMARO                                                                                                                                                                             TRADE PAYABLES           6/12/2020        $1,012.54
11 VARA CIVEL F REG 2 SANTO AMARO                                                                                                                                                                             TRADE PAYABLES            7/2/2020          $990.09
11 VARA CIVEL F REG 2 SANTO AMARO                                                                                                                                                                             TRADE PAYABLES           5/20/2020          $821.12
11 VARA CIVEL F REG 2 SANTO AMARO                                                                                                                                                                             TRADE PAYABLES           5/18/2020          $438.70
11 VARA CIVEL F REG 2 SANTO AMARO                                                                                                                                                                             TRADE PAYABLES           6/30/2020          $243.67
11 VARA DO TRABALHO DA ZONA SUL SP                                                                                                                                                                            TRADE PAYABLES            7/2/2020        $9,129.95
11 VARA DO TRABALHO DA ZONA SUL SP                                                                                                                                                                            TRADE PAYABLES           6/12/2020        $4,016.76
11 VARA DO TRABALHO DA ZONA SUL SP                                                                                                                                                                            TRADE PAYABLES           6/10/2020        $2,018.32




                                                                                                                          1 of 89
                                                                            20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                  Pg 33 of 1306
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                  SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                              Reasons for payment   Dates of    Total Amount or
               Creditor Name                   Address1                     Address2                        Address3                           City                State       Zip                 Country         or transfer      Payments          value
11 VARA DO TRABALHO DA ZONA SUL SP                                                                                                                                                                           TRADE PAYABLES            7/6/2020        $1,837.02
11 VARA DO TRABALHO DA ZONA SUL SP                                                                                                                                                                           TRADE PAYABLES           5/11/2020        $1,682.70
11 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                             TRADE PAYABLES           6/18/2020        $1,974.51
11 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                             TRADE PAYABLES           5/27/2020        $1,834.48
11 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                             TRADE PAYABLES           5/28/2020        $1,833.37
11 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                             TRADE PAYABLES            5/8/2020        $1,078.19
11 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                             TRADE PAYABLES           6/12/2020          $425.86
11 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                             TRADE PAYABLES           6/10/2020           $39.23
12 VARA DO TRABALHO DA ZONA SUL SP                                                                                                                                                                           TRADE PAYABLES            5/7/2020        $3,597.55
12 VARA DO TRABALHO DA ZONA SUL SP                                                                                                                                                                           TRADE PAYABLES           4/15/2020        $2,711.25
12 VARA DO TRABALHO DA ZONA SUL SP                                                                                                                                                                           TRADE PAYABLES            6/3/2020        $1,819.35
12 VARA DO TRABALHO DA ZONA SUL SP                                                                                                                                                                           TRADE PAYABLES            5/8/2020        $1,589.44
13 JEC COMARCA DE MANAUS             RUA ALEXANDRE AMORIM 285                                                                      MANAUS                                                 BRAZIL             TRADE PAYABLES            7/2/2020        $3,312.74
13 JEC COMARCA DE MANAUS             RUA ALEXANDRE AMORIM 285                                                                      MANAUS                                                 BRAZIL             TRADE PAYABLES            6/2/2020        $2,295.59
13 JEC COMARCA DE MANAUS             RUA ALEXANDRE AMORIM 285                                                                      MANAUS                                                 BRAZIL             TRADE PAYABLES            7/1/2020        $1,945.65
13 JEC COMARCA DE MANAUS             RUA ALEXANDRE AMORIM 285                                                                      MANAUS                                                 BRAZIL             TRADE PAYABLES           6/17/2020        $1,321.02
13 JEC COMARCA DE MANAUS             RUA ALEXANDRE AMORIM 285                                                                      MANAUS                                                 BRAZIL             TRADE PAYABLES            6/3/2020          $166.79
13 VARA DO TRABALHO DA ZONA SUL SP                                                                                                                                                                           TRADE PAYABLES            6/9/2020       $11,256.12
13 VARA DO TRABALHO DA ZONA SUL SP                                                                                                                                                                           TRADE PAYABLES            7/2/2020        $2,996.48
13 VARA DO TRABALHO DA ZONA SUL SP                                                                                                                                                                           TRADE PAYABLES           5/13/2020        $1,039.14
13 VARA DO TRABALHO DA ZONA SUL SP                                                                                                                                                                           TRADE PAYABLES           6/16/2020          $473.17
13 VARA DO TRABALHO DA ZONA SUL SP                                                                                                                                                                           TRADE PAYABLES            7/6/2020          $452.27
13 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                             TRADE PAYABLES            7/2/2020        $3,631.85
13 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                             TRADE PAYABLES            6/8/2020        $2,254.03
13 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                             TRADE PAYABLES           5/29/2020        $2,050.62
13 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                             TRADE PAYABLES            5/5/2020        $1,977.53
13 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                             TRADE PAYABLES            5/4/2020        $1,897.16
13 VARA DO TRABALHO DE NATAL                                                                                                                                                                                 TRADE PAYABLES           5/25/2020        $7,479.78
13 VARA DO TRABALHO DE NATAL                                                                                                                                                                                 TRADE PAYABLES            7/6/2020        $1,693.32
13 VARA DO TRABALHO DE NATAL                                                                                                                                                                                 TRADE PAYABLES           6/22/2020        $1,677.31
13 VARA DO TRABALHO DE NATAL                                                                                                                                                                                 TRADE PAYABLES           5/11/2020          $956.84
14 VSJEC REL CONSUM SALVADOR                                                                                                                                                                                 TRADE PAYABLES            7/2/2020       $17,066.62
14 VSJEC REL CONSUM SALVADOR                                                                                                                                                                                 TRADE PAYABLES           4/23/2020          $588.36
14 VSJEC REL CONSUM SALVADOR                                                                                                                                                                                 TRADE PAYABLES            6/4/2020          $180.33
14 VSJEC REL CONSUM SALVADOR                                                                                                                                                                                 TRADE PAYABLES           6/23/2020           $11.87
15 VARA CIVEL DE SÃO PAULO                                                                                                                                                                                   TRADE PAYABLES            7/6/2020       $22,959.19
15 VARA CIVEL DE SÃO PAULO                                                                                                                                                                                   TRADE PAYABLES           6/19/2020          $723.95
15 VARA CIVEL DE SÃO PAULO                                                                                                                                                                                   TRADE PAYABLES            5/8/2020          $403.10
15 VARA CIVEL DE SÃO PAULO                                                                                                                                                                                   TRADE PAYABLES            6/3/2020          $123.15
15 VARA DO TRABALHO BRASILIA                                                                                                                                                                                 TRADE PAYABLES            5/5/2020        $3,806.03
15 VARA DO TRABALHO BRASILIA                                                                                                                                                                                 TRADE PAYABLES           6/12/2020        $2,201.94
15 VARA DO TRABALHO BRASILIA                                                                                                                                                                                 TRADE PAYABLES           6/29/2020        $1,836.32
18 VARA DO TRABALHO SÃO PAULO                                                                                                                                                                                TRADE PAYABLES           6/18/2020       $16,411.05
                                     RUA PADRE CASIMIRO QUIROGA
18 VSJE DO CONSUMIDOR SALVADOR       SN                                                                                            SALVADOR                                               BRAZIL             TRADE PAYABLES            5/4/2020        $5,261.97
                                     RUA PADRE CASIMIRO QUIROGA
18 VSJE DO CONSUMIDOR SALVADOR       SN                                                                                            SALVADOR                                               BRAZIL             TRADE PAYABLES            5/7/2020        $1,187.56
                                     RUA PADRE CASIMIRO QUIROGA
18 VSJE DO CONSUMIDOR SALVADOR       SN                                                                                            SALVADOR                                               BRAZIL             TRADE PAYABLES            7/6/2020         $829.68
19 VARA DO TRABALHO DA ZONA SUL SP                                                                                                                                                                           TRADE PAYABLES           6/12/2020       $9,145.78
2 VARA CIVEL DE MOGI DAS CRUZES                                                                                                                                                                              TRADE PAYABLES           6/12/2020       $6,816.66
2 VARA CIVEL DE MOGI DAS CRUZES                                                                                                                                                                              TRADE PAYABLES           5/28/2020       $2,950.98
2 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                              TRADE PAYABLES           6/22/2020      $12,259.35
2 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                              TRADE PAYABLES           5/29/2020       $5,747.25
2 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                              TRADE PAYABLES           6/29/2020       $3,672.63
2 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                              TRADE PAYABLES           6/23/2020       $3,072.36
2 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                              TRADE PAYABLES           6/17/2020       $1,170.17
2 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                              TRADE PAYABLES            7/7/2020         $741.83
2 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                              TRADE PAYABLES            7/6/2020         $560.70
2 VARA DO TRABALHO SAO CARLOS                                                                                                                                                                                TRADE PAYABLES           6/12/2020       $4,808.04
2 VARA DO TRABALHO SAO CARLOS                                                                                                                                                                                TRADE PAYABLES            5/8/2020       $3,551.15
2 VARA DO TRABALHO SAO CARLOS                                                                                                                                                                                TRADE PAYABLES           5/12/2020       $3,414.40
2 VARA DO TRABALHO SAO CARLOS                                                                                                                                                                                TRADE PAYABLES            6/8/2020       $2,246.17
2 VARA DO TRABALHO SAO CARLOS                                                                                                                                                                                TRADE PAYABLES            5/5/2020       $2,200.69
2 VARA JUDIC COM REGISTRO                                                                                                                                                                                    TRADE PAYABLES            6/2/2020      $10,883.92




                                                                                                                         2 of 89
                                                                               20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                     Pg 34 of 1306
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                     SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                 Reasons for payment   Dates of    Total Amount or
               Creditor Name                    Address1                       Address2                        Address3                           City                State       Zip                 Country         or transfer      Payments          value
2 VARA TRABALHO PEDRO LEOPOLDO                                                                                                                                                                                  TRADE PAYABLES           6/17/2020        $4,003.13
2 VARA TRABALHO PEDRO LEOPOLDO                                                                                                                                                                                  TRADE PAYABLES            6/9/2020        $3,959.08
2 VARA TRABALHO PEDRO LEOPOLDO                                                                                                                                                                                  TRADE PAYABLES           6/15/2020        $3,954.34
2 VARA TRABALHO PEDRO LEOPOLDO                                                                                                                                                                                  TRADE PAYABLES           6/24/2020        $3,737.08
2 VARA TRABALHO PEDRO LEOPOLDO                                                                                                                                                                                  TRADE PAYABLES            7/2/2020        $3,631.85
2 VARA TRABALHO PEDRO LEOPOLDO                                                                                                                                                                                  TRADE PAYABLES           5/11/2020        $3,604.92
2 VARA TRABALHO PEDRO LEOPOLDO                                                                                                                                                                                  TRADE PAYABLES           5/14/2020        $3,348.61
2 VARA TRABALHO PEDRO LEOPOLDO                                                                                                                                                                                  TRADE PAYABLES           5/27/2020        $2,712.52
2 VARA TRABALHO PEDRO LEOPOLDO                                                                                                                                                                                  TRADE PAYABLES           5/20/2020        $1,996.39
2 VARA TRABALHO PEDRO LEOPOLDO                                                                                                                                                                                  TRADE PAYABLES           5/25/2020        $1,919.14
2 VARA TRABALHO PEDRO LEOPOLDO                                                                                                                                                                                  TRADE PAYABLES           5/13/2020        $1,844.66
2 VARA TRABALHO PEDRO LEOPOLDO                                                                                                                                                                                  TRADE PAYABLES           5/18/2020        $1,844.31
2 VARA TRABALHO PEDRO LEOPOLDO                                                                                                                                                                                  TRADE PAYABLES            7/6/2020        $1,836.93
2 VARA TRABALHO PEDRO LEOPOLDO                                                                                                                                                                                  TRADE PAYABLES            5/8/2020          $539.09
22 VARA DO TRABALHO DE BRASILIA                                                                                                                                                                                 TRADE PAYABLES           5/29/2020        $2,571.72
22 VARA DO TRABALHO DE BRASILIA                                                                                                                                                                                 TRADE PAYABLES            6/2/2020        $2,208.79
22 VARA DO TRABALHO DE BRASILIA                                                                                                                                                                                 TRADE PAYABLES            5/8/2020        $1,650.36
22 VARA DO TRABALHO DE BRASILIA                                                                                                                                                                                 TRADE PAYABLES           6/25/2020          $952.32
25 VARA CIVEL CENTRAL DE SÃO PAULO                                                                                                                                                                              TRADE PAYABLES            6/3/2020        $9,627.95
25 VARA DO TRABALHO DE PORTO ALEGRE                                                                                                                                                                             TRADE PAYABLES           6/15/2020        $3,974.46
25 VARA DO TRABALHO DE PORTO ALEGRE                                                                                                                                                                             TRADE PAYABLES           6/18/2020        $3,794.76
2601 MIA, LLC                                                                                                                                                                                                   TRADE PAYABLES            7/1/2020       $48,053.25
29 VARA CIVEL FORTALEZA                                                                                                                                                                                         TRADE PAYABLES           5/11/2020       $15,855.68
                                      R ANTONIO AUGUSTO DE
2SIMPLE CONSULTORIA E COMERCIO DE S   BARROS 334 334                                                                                  SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/2/2020      $10,527.61
                                      R ANTONIO AUGUSTO DE
2SIMPLE CONSULTORIA E COMERCIO DE S   BARROS 334 334                                                                                  SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020       $2,295.63
3 VARA CIVEL SANTO AMARO                                                                                                                                                                                        TRADE PAYABLES           6/12/2020       $9,462.52
3 VARA CIVEL SANTO AMARO                                                                                                                                                                                        TRADE PAYABLES            7/1/2020         $352.34
3 VARA CIVEL SANTO AMARO                                                                                                                                                                                        TRADE PAYABLES           4/27/2020         $254.69
3 VARA CIVEL SANTO AMARO                                                                                                                                                                                        TRADE PAYABLES            5/5/2020          $23.89
3 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                                 TRADE PAYABLES           4/15/2020      $22,130.33
3 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                                 TRADE PAYABLES           6/25/2020       $5,719.01
3 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                                 TRADE PAYABLES            5/5/2020       $4,029.28
3 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                                 TRADE PAYABLES           6/12/2020          $17.19
3 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                                 TRADE PAYABLES            7/2/2020          $15.54
3 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                                 TRADE PAYABLES           5/13/2020          $14.33
3 VARA TRAB SAO JOSE DOS PINHAIS                                                                                                                                                                                TRADE PAYABLES           6/10/2020       $4,056.96
3 VARA TRAB SAO JOSE DOS PINHAIS                                                                                                                                                                                TRADE PAYABLES           6/23/2020       $3,701.68
3 VARA TRAB SAO JOSE DOS PINHAIS                                                                                                                                                                                TRADE PAYABLES            5/7/2020       $3,525.80
3 VARA TRAB SAO JOSE DOS PINHAIS                                                                                                                                                                                TRADE PAYABLES           6/30/2020       $1,836.32
37 CAM DE DIREI PRIV DO TRIB SP       RUA JERICO SN                                                                                   SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/12/2020      $19,018.53
39 VARA CIVEL CENTRAL DE SÃO PAULO                                                                                                                                                                              TRADE PAYABLES           5/20/2020       $4,958.95
39 VARA CIVEL CENTRAL DE SÃO PAULO                                                                                                                                                                              TRADE PAYABLES           5/28/2020       $3,984.51
3M DO BRASIL LTDA                     ROD ANHANGUERA SN                                                                               SUMARO                                                 BRAZIL             TRADE PAYABLES            4/9/2020      $11,775.20
3M DO BRASIL LTDA                     ROD ANHANGUERA SN                                                                               SUMARO                                                 BRAZIL             TRADE PAYABLES            7/3/2020       $1,837.00
4 VARA CIVEL COM CAPITAL SC                                                                                                                                                                                     TRADE PAYABLES           5/14/2020       $9,735.69
4 VARA CIVEL DE VILHENA                                                                                                                                                                                         TRADE PAYABLES           6/25/2020      $10,183.22
4 VARA CIVEL F REG JABAQUARA SP                                                                                                                                                                                 TRADE PAYABLES            6/8/2020      $10,018.89
4 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                                 TRADE PAYABLES            7/2/2020       $3,631.85
4 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                                 TRADE PAYABLES           5/11/2020       $2,196.21
4 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                                 TRADE PAYABLES            5/6/2020       $1,987.26
4 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                                 TRADE PAYABLES            5/8/2020       $1,907.79
4 VARA TRABALHO SAO JOSE DOS PINHAI                                                                                                                                                                             TRADE PAYABLES           5/27/2020       $3,998.22
4 VARA TRABALHO SAO JOSE DOS PINHAI                                                                                                                                                                             TRADE PAYABLES           6/16/2020       $3,882.02
4 VARA TRABALHO SAO JOSE DOS PINHAI                                                                                                                                                                             TRADE PAYABLES            7/2/2020       $3,631.85
4 VARA TRABALHO SAO JOSE DOS PINHAI                                                                                                                                                                             TRADE PAYABLES           6/12/2020       $2,212.61
4 VARA TRABALHO SAO JOSE DOS PINHAI                                                                                                                                                                             TRADE PAYABLES           5/20/2020       $1,978.92
4 VARA TRABALHO SAO JOSE DOS PINHAI                                                                                                                                                                             TRADE PAYABLES           5/19/2020       $1,686.86

4MAP IT CONSULTING SERV TECNO INFOR   RUA BELCHIOR DE AZEVEDO 156.                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES            5/8/2020        $4,663.57

4MAP IT CONSULTING SERV TECNO INFOR   RUA BELCHIOR DE AZEVEDO 156.                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/17/2020       $4,663.57
5 ESTRELAS SPECIAL SERV LIMPEZA LTD   RUA ARARAS SN. SN                                                                               APARECIDA DE GOIÂNIA                                   BRAZIL             TRADE PAYABLES            7/7/2020      $38,182.31
5 ESTRELAS SPECIAL SERV LIMPEZA LTD   RUA ARARAS SN. SN                                                                               APARECIDA DE GOIÂNIA                                   BRAZIL             TRADE PAYABLES            4/9/2020      $24,209.70




                                                                                                                            3 of 89
                                                                              20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                    Pg 35 of 1306
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                    SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                Reasons for payment   Dates of    Total Amount or
                Creditor Name                    Address1                     Address2                        Address3                           City                State       Zip                 Country         or transfer      Payments          value
5 ESTRELAS SPECIAL SERVI NORTE NORD   RUA ARARAS SN. SN                                                                              APARECIDA DE GOIÂNIA                                   BRAZIL             TRADE PAYABLES            7/2/2020       $60,144.99
5 ESTRELAS SPECIAL SERVI NORTE NORD   RUA ARARAS SN. SN                                                                              APARECIDA DE GOIÂNIA                                   BRAZIL             TRADE PAYABLES           4/17/2020       $31,963.53
5 ESTRELAS SPECIAL SERVI NORTE NORD   RUA ARARAS SN. SN                                                                              APARECIDA DE GOIÂNIA                                   BRAZIL             TRADE PAYABLES            6/8/2020          $121.87
5 ESTRELAS SPECIAL SERVICE LIMP E S   R ARARAS S/N. S/N                                                                              APARECIDA DE GOIANIA                                   BRAZIL             TRADE PAYABLES           4/24/2020       $15,133.09
5 JEC DE GOIANIA                      AVENIDA OLINDA SN                                                                              GOIANIA                                                BRAZIL             TRADE PAYABLES            5/6/2020        $7,142.51
5 JEC DE GOIANIA                      AVENIDA OLINDA SN                                                                              GOIANIA                                                BRAZIL             TRADE PAYABLES            5/8/2020          $560.46
5 JEC DE GOIANIA                      AVENIDA OLINDA SN                                                                              GOIANIA                                                BRAZIL             TRADE PAYABLES           4/28/2020           $45.20
5 VARA CIVEL C CAMPINAS                                                                                                                                                                                        TRADE PAYABLES           4/27/2020       $52,719.21
5 VARA DO TRABALHO BRASILIA                                                                                                                                                                                    TRADE PAYABLES           6/10/2020        $2,100.36
5 VARA DO TRABALHO BRASILIA                                                                                                                                                                                    TRADE PAYABLES            6/5/2020        $2,000.41
5 VARA DO TRABALHO BRASILIA                                                                                                                                                                                    TRADE PAYABLES           6/23/2020        $1,888.50
5 VARA DO TRABALHO BRASILIA                                                                                                                                                                                    TRADE PAYABLES           5/13/2020          $868.80
5 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                                TRADE PAYABLES           6/24/2020        $3,737.26
5 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                                TRADE PAYABLES            7/2/2020        $1,889.82
5 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                                TRADE PAYABLES           5/13/2020        $1,742.53
5 VARA DO TRABALHO DE GUARULHOS                                                                                                                                                                                TRADE PAYABLES           5/12/2020        $1,741.94
5 VARA TRABALHO SAO JOSE PINHAIS                                                                                                                                                                               TRADE PAYABLES            6/5/2020        $3,865.92
5 VARA TRABALHO SAO JOSE PINHAIS                                                                                                                                                                               TRADE PAYABLES           6/29/2020        $3,672.63
6 VARA DO TRABALHO DA ZONA SUL SP                                                                                                                                                                              TRADE PAYABLES           6/19/2020        $3,748.31
6 VARA DO TRABALHO DA ZONA SUL SP                                                                                                                                                                              TRADE PAYABLES            7/2/2020        $3,632.03
6 VARA DO TRABALHO DA ZONA SUL SP                                                                                                                                                                              TRADE PAYABLES           5/11/2020        $1,682.70
7 VARA DO TRABALHO DA ZONA SUL SP                                                                                                                                                                              TRADE PAYABLES            7/2/2020        $7,001.55
7 VARA DO TRABALHO DA ZONA SUL SP                                                                                                                                                                              TRADE PAYABLES           5/15/2020        $1,995.63
7 VARA DO TRABALHO GUARULHOS                                                                                                                                                                                   TRADE PAYABLES           6/16/2020        $3,882.02
7 VARA DO TRABALHO GUARULHOS                                                                                                                                                                                   TRADE PAYABLES           6/26/2020        $2,115.06
7 VARA DO TRABALHO GUARULHOS                                                                                                                                                                                   TRADE PAYABLES           6/18/2020        $2,090.33
7 VARA DO TRABALHO GUARULHOS                                                                                                                                                                                   TRADE PAYABLES            5/4/2020        $1,915.35
7 VARA DO TRABALHO GUARULHOS                                                                                                                                                                                   TRADE PAYABLES           5/29/2020        $1,899.21
7 VARA DO TRABALHO GUARULHOS                                                                                                                                                                                   TRADE PAYABLES           6/23/2020        $1,344.55
75 VARA DO TRABALHO RIO DE JANEIRO                                                                                                                                                                             TRADE PAYABLES            6/1/2020        $3,679.30
75 VARA DO TRABALHO RIO DE JANEIRO                                                                                                                                                                             TRADE PAYABLES           6/25/2020        $2,293.03
75 VARA DO TRABALHO RIO DE JANEIRO                                                                                                                                                                             TRADE PAYABLES            7/2/2020        $1,926.78
8 VARA CIVEL F REG II SANTO AMARO                                                                                                                                                                              TRADE PAYABLES            6/2/2020        $2,875.27
8 VARA CIVEL F REG II SANTO AMARO                                                                                                                                                                              TRADE PAYABLES           5/28/2020        $2,569.26
8 VARA CIVEL F REG II SANTO AMARO                                                                                                                                                                              TRADE PAYABLES            5/4/2020        $1,650.33
8 VARA CIVEL F REG II SANTO AMARO                                                                                                                                                                              TRADE PAYABLES           5/27/2020          $615.72
8 VARA CIVEL F REG II SANTO AMARO                                                                                                                                                                              TRADE PAYABLES            5/6/2020          $351.46
8 VARA CIVEL F REG II SANTO AMARO                                                                                                                                                                              TRADE PAYABLES           6/29/2020          $159.16
82 VARA DO TRABALHO DE SÃO PAULO                                                                                                                                                                               TRADE PAYABLES           6/22/2020       $12,821.62
82 VARA DO TRABALHO DE SÃO PAULO                                                                                                                                                                               TRADE PAYABLES            7/6/2020        $4,915.18
9 VARA CIVEL FORO CENTRAL SP                                                                                                                                                                                   TRADE PAYABLES           6/12/2020       $30,886.47
9 VARA DO TRABALHO DE NATAL                                                                                                                                                                                    TRADE PAYABLES           5/25/2020        $7,230.04
9 VARA DO TRABALHO DE NATAL                                                                                                                                                                                    TRADE PAYABLES            7/6/2020        $1,674.65
9 VARA DO TRABALHO DE NATAL                                                                                                                                                                                    TRADE PAYABLES           6/22/2020        $1,658.82
9 VARA DO TRABALHO GUARULHOS                                                                                                                                                                                   TRADE PAYABLES            7/2/2020        $3,632.03
9 VARA DO TRABALHO GUARULHOS                                                                                                                                                                                   TRADE PAYABLES            7/1/2020        $3,614.69
9 VARA DO TRABALHO GUARULHOS                                                                                                                                                                                   TRADE PAYABLES            5/4/2020        $2,151.85
9 VARA DO TRABALHO GUARULHOS                                                                                                                                                                                   TRADE PAYABLES           5/18/2020        $2,014.63
9 VARA DO TRABALHO GUARULHOS                                                                                                                                                                                   TRADE PAYABLES            5/7/2020        $1,924.33
9 VARA DO TRABALHO GUARULHOS                                                                                                                                                                                   TRADE PAYABLES            5/6/2020        $1,904.37
9 VARA DO TRABALHO GUARULHOS                                                                                                                                                                                   TRADE PAYABLES           5/11/2020        $1,853.82
9 VARA DO TRABALHO GUARULHOS                                                                                                                                                                                   TRADE PAYABLES            6/2/2020           $42.35
9A VARA DO TRABALHO DE BRASILIA                                                                                                                                                                                TRADE PAYABLES            7/1/2020        $4,611.03
9A VARA DO TRABALHO DE BRASILIA                                                                                                                                                                                TRADE PAYABLES           5/11/2020        $3,384.07
9A VARA DO TRABALHO DE BRASILIA                                                                                                                                                                                TRADE PAYABLES           5/13/2020        $1,844.66
A E G MAIS EVENTOS LTDA EPP           R FRANCISCO LEITAO 653. 653                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES            6/4/2020       $12,701.09
A PROFESSIONAL AVIATION SERVICES CO   6270 NW 37TH AVE                                                                               MIAMI                         FL        33147-7522                        TRADE PAYABLES           6/19/2020       $70,058.42
                                      AVENIDA SANTOS DUMONT
A3 TURISMO E EVENTOS LTDA ME          2456. 2456                                                                                     FORTALEZA                                              BRAZIL             TRADE PAYABLES           5/11/2020      $22,091.52
                                      AVENIDA SANTOS DUMONT
A3 TURISMO E EVENTOS LTDA ME          2456. 2456                                                                                     FORTALEZA                                              BRAZIL             TRADE PAYABLES           5/18/2020      $21,191.69
                                      AVENIDA SANTOS DUMONT
A3 TURISMO E EVENTOS LTDA ME          2456. 2456                                                                                     FORTALEZA                                              BRAZIL             TRADE PAYABLES           5/25/2020      $20,436.85
                                      AVENIDA SANTOS DUMONT
A3 TURISMO E EVENTOS LTDA ME          2456. 2456                                                                                     FORTALEZA                                              BRAZIL             TRADE PAYABLES           6/18/2020        $1,389.60




                                                                                                                           4 of 89
                                                                               20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                     Pg 36 of 1306
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                     SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                  Reasons for payment   Dates of     Total Amount or
              Creditor Name                      Address1                      Address2                        Address3                            City                  State      Zip                 Country        or transfer      Payments           value
                                      AVENIDA SANTOS DUMONT
A3 TURISMO E EVENTOS LTDA ME          2456. 2456                                                                                      FORTALEZA                                               BRAZIL              TRADE PAYABLES         4/20/2020         $1,149.77
                                      AVENIDA SANTOS DUMONT
A3 TURISMO E EVENTOS LTDA ME          2456. 2456                                                                                      FORTALEZA                                               BRAZIL              TRADE PAYABLES         6/10/2020            $12.12
                                      1100 1100 1100 NORTH WOOD
AAR DISTRIBUTION                      DALE ROAD                                                                                       CHICAGO                       IL           60191                            TRADE PAYABLES         6/12/2020        $50,921.49
                                      1100 1100 1100 NORTH WOOD
AAR LANDING GEAR SERVICES             DALE ROAD                                                                                       CHICAGO                       IL           60191                            TRADE PAYABLES          7/1/2020        $70,549.00
                                      1100 1100 1100 NORTH WOOD
AAR LANDING GEAR SERVICES             DALE ROAD                                                                                       CHICAGO                       IL           60191                            TRADE PAYABLES         5/26/2020        $45,549.00
                                      1100 1100 1100 NORTH WOOD
AAR LANDING GEAR SERVICES             DALE ROAD                                                                                       CHICAGO                       IL           60191                            TRADE PAYABLES          4/9/2020        $15,183.00
ACCELYA WORLD SLU                     BRAVO MURILLO 377                                                                               MADRID                                                  SPAIN               TRADE PAYABLES          7/8/2020       $145,808.28
ACCESS GESTÃO DE DOCUMENTOS LTDA                                                                                                                                                                                  TRADE PAYABLES          7/2/2020         $9,154.66
                                      AVENIDA ISIDORA GOYENECHEA
ACCIONA AIRPORTS AMERICAS SPA         2800                                                                                            LAS CONDES                                              CHILE               TRADE PAYABLES         4/23/2020       $316,358.84
                                      AVENIDA ISIDORA GOYENECHEA
ACCIONA AIRPORTS AMERICAS SPA         2800                                                                                            LAS CONDES                                              CHILE               TRADE PAYABLES          7/2/2020        $14,463.81
                                      PRACA GENERAL GENTIL FALCAO
ACESSO DIGITAL TECNOLOG INFORMACAO    108 108                                                                                         SAO PAULO                                               BRAZIL              TRADE PAYABLES          6/2/2020         $5,770.43
                                      PRACA GENERAL GENTIL FALCAO
ACESSO DIGITAL TECNOLOG INFORMACAO    108 108                                                                                         SAO PAULO                                               BRAZIL              TRADE PAYABLES          7/7/2020         $4,396.20
                                      PRACA GENERAL GENTIL FALCAO
ACESSO DIGITAL TECNOLOG INFORMACAO    108 108                                                                                         SAO PAULO                                               BRAZIL              TRADE PAYABLES          7/2/2020         $2,346.10
                                      CONTINENTAL SQUARE ROISSY
ACNA                                  POLE.                                                                                           COMODIN DE FRANCIA                                      FRANCE              TRADE PAYABLES         6/30/2020        $37,852.94
ACS AVIATION COORDINATION SERVICES    PO BOX 1190                                                                                     OR TAMBO INTERNATIONAL AI                               SOUTH AFRICA        TRADE PAYABLES         6/30/2020        $20,422.09
                                      THE OAKS CREWE
ADB SAFEGATE AIRPORT SYSTEMS UK LTD   ROADWYTHENSHAWE.                                                                                MANCHESTER                                              LONDON              TRADE PAYABLES          7/7/2020         $5,869.50
                                      THE OAKS CREWE
ADB SAFEGATE AIRPORT SYSTEMS UK LTD   ROADWYTHENSHAWE.                                                                                MANCHESTER                                              LONDON              TRADE PAYABLES         4/17/2020         $3,020.45
ADM.DE AEROP.Y SS.AUX.A LA NAVEGACI   AV.MONTES 716 PISOS 3 AL 5                                                                      LA PAZ                                                  BOLIVIA             TRADE PAYABLES         6/25/2020        $78,697.66
ADMINIST. FEDERAL DE INGRESOS PUBLI   P.O.BOX 70790                                                                                   CHICAGO                       IL           60673-0790                       TRADE PAYABLES         4/14/2020        $18,271.43
ADMINIST. FEDERAL DE INGRESOS PUBLI   P.O.BOX 70790                                                                                   CHICAGO                       IL           60673-0790                       TRADE PAYABLES         5/12/2020         $6,509.30
ADMINIST. FEDERAL DE INGRESOS PUBLI   P.O.BOX 70790                                                                                   CHICAGO                       IL           60673-0790                       TRADE PAYABLES         4/22/2020         $4,970.88
ADMINIST. FEDERAL DE INGRESOS PUBLI   P.O.BOX 70790                                                                                   CHICAGO                       IL           60673-0790                       TRADE PAYABLES         6/10/2020         $4,786.97
ADMINIST. FEDERAL DE INGRESOS PUBLI   P.O.BOX 70790                                                                                   CHICAGO                       IL           60673-0790                       TRADE PAYABLES          7/7/2020         $2,613.41
ADMINIST. FEDERAL DE INGRESOS PUBLI   P.O.BOX 70790                                                                                   CHICAGO                       IL           60673-0790                       TRADE PAYABLES         5/22/2020           $209.68
ADMINIST. FEDERAL DE INGRESOS PUBLI   P.O.BOX 70790                                                                                   CHICAGO                       IL           60673-0790                       TRADE PAYABLES          5/5/2020           $128.45
ADMINIST. FEDERAL DE INGRESOS PUBLI   P.O.BOX 70790                                                                                   CHICAGO                       IL           60673-0790                       TRADE PAYABLES         4/20/2020            $60.47
ADMINIST. FEDERAL DE INGRESOS PUBLI   P.O.BOX 70790                                                                                   CHICAGO                       IL           60673-0790                       TRADE PAYABLES         6/23/2020            $19.21
ADMINISTRACION NACIONAL               VIAMONTE 570 PISO:1                                                                             BUENOS AIRES                                            ARGENTINA           TRADE PAYABLES         4/16/2020        $16,020.09
ADMINISTRACION NACIONAL               VIAMONTE 570 PISO:1                                                                             BUENOS AIRES                                            ARGENTINA           TRADE PAYABLES         5/15/2020           $578.31
ADMINISTRACION NACIONAL               VIAMONTE 570 PISO:1                                                                             BUENOS AIRES                                            ARGENTINA           TRADE PAYABLES          6/1/2020           $557.72
ADMINISTRACION NACIONAL               VIAMONTE 570 PISO:1                                                                             BUENOS AIRES                                            ARGENTINA           TRADE PAYABLES         6/29/2020           $527.44
ADMINISTRACION NACIONAL               VIAMONTE 570 PISO:1                                                                             BUENOS AIRES                                            ARGENTINA           TRADE PAYABLES         6/16/2020            $55.00
ADP-AEROPORTS DE PARIS                ORLY SUD 103 ORLY SUD 1                                                                         DISNEYLAND PARIS                                        FRANCE              TRADE PAYABLES         6/12/2020       $126,350.73
ADP-AEROPORTS DE PARIS                ORLY SUD 103 ORLY SUD 1                                                                         DISNEYLAND PARIS                                        FRANCE              TRADE PAYABLES          6/4/2020         $3,652.97
ADP-AEROPORTS DE PARIS                ORLY SUD 103 ORLY SUD 1                                                                         DISNEYLAND PARIS                                        FRANCE              TRADE PAYABLES         5/25/2020         $1,521.10
ADP-AEROPORTS DE PARIS                ORLY SUD 103 ORLY SUD 1                                                                         DISNEYLAND PARIS                                        FRANCE              TRADE PAYABLES         6/25/2020           $102.12
ADP-AEROPORTS DE PARIS                ORLY SUD 103 ORLY SUD 1                                                                         DISNEYLAND PARIS                                        FRANCE              TRADE PAYABLES          7/2/2020            $83.74
                                                                    RUA VERBO DIVINO 2001, 17
ADVOCACIA LUNARDELLI                  CINTIA QUEIROZ                ANDA                                                              SAO PAULO                     SP                        BRAZIL              TRADE PAYABLES          7/7/2020        $97,299.92
                                                                    RUA VERBO DIVINO 2001, 17
ADVOCACIA LUNARDELLI                  CINTIA QUEIROZ                ANDA                                                              SAO PAULO                     SP                        BRAZIL              TRADE PAYABLES          7/2/2020        $78,235.63
                                                                    RUA VERBO DIVINO 2001, 17
ADVOCACIA LUNARDELLI                  CINTIA QUEIROZ                ANDA                                                              SAO PAULO                     SP                        BRAZIL              TRADE PAYABLES          6/3/2020        $43,488.92
                                                                    RUA VERBO DIVINO 2001, 17
ADVOCACIA LUNARDELLI                  CINTIA QUEIROZ                ANDA                                                              SAO PAULO                     SP                        BRAZIL              TRADE PAYABLES         6/17/2020        $27,944.91
ADVOCACIA MARIZ DE OLIVEIRA           AV PAULISTA 1048. 1048.                                                                         SAO PAULO                                               BRAZIL              TRADE PAYABLES          7/3/2020        $22,589.19
ADVOCACIA MARIZ DE OLIVEIRA           AV PAULISTA 1048. 1048.                                                                         SAO PAULO                                               BRAZIL              TRADE PAYABLES          5/8/2020        $13,247.85
ADVOCACIA MARIZ DE OLIVEIRA           AV PAULISTA 1048. 1048.                                                                         SAO PAULO                                               BRAZIL              TRADE PAYABLES          6/9/2020        $12,176.05
ADVOCACIA MARIZ DE OLIVEIRA           AV PAULISTA 1048. 1048.                                                                         SAO PAULO                                               BRAZIL              TRADE PAYABLES          7/8/2020        $10,647.62
ADVOCACIA MARIZ DE OLIVEIRA           AV PAULISTA 1048. 1048.                                                                         SAO PAULO                                               BRAZIL              TRADE PAYABLES          7/7/2020        $10,545.38
AENA AEROPUERTOS SA                   ARTURO SORIA 109                                                                                MADRID                                                  SPAIN               TRADE PAYABLES         6/25/2020       $113,463.43




                                                                                                                            5 of 89
                                                                              20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                    Pg 37 of 1306
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                    SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                Reasons for payment   Dates of    Total Amount or
              Creditor Name                     Address1                      Address2                        Address3                           City                State       Zip                 Country         or transfer      Payments          value
AENA AEROPUERTOS SA                   ARTURO SORIA 109                                                                               MADRID                                                 SPAIN              TRADE PAYABLES            7/6/2020          $693.31
AENA AEROPUERTOS SA                   ARTURO SORIA 109                                                                               MADRID                                                 SPAIN              TRADE PAYABLES            7/2/2020          $195.61
AERO ACCESSORIES & REPAIR, INC.                                                                                                                                                                                TRADE PAYABLES            7/7/2020        $6,970.00
AERO MAG 2000 LHR INC.                580 SANDIRINGHAM ROAD.                                                                         HOUNSLOW                                               LONDON             TRADE PAYABLES           6/30/2020       $49,642.56
AERO MITSUBA SERV MANUT LTDA EPP                                                                                                                                                                               TRADE PAYABLES            7/7/2020       $12,314.13
AERO S.R.L.                                                                                                                                                                                 ARGENTINA          TRADE PAYABLES            7/3/2020        $8,293.55

AEROPORTOS BRASIL VIRACOPOS SA        ROD SANTOS DUMONT KM 66 SN                                                                     CAMPINAS                                               BRAZIL             TRADE PAYABLES           4/20/2020        $6,594.99

AEROPORTOS BRASIL VIRACOPOS SA        ROD SANTOS DUMONT KM 66 SN                                                                     CAMPINAS                                               BRAZIL             TRADE PAYABLES            7/7/2020        $5,405.56

AEROPORTOS BRASIL VIRACOPOS SA        ROD SANTOS DUMONT KM 66 SN                                                                     CAMPINAS                                               BRAZIL             TRADE PAYABLES            7/8/2020        $3,871.15

AEROPORTOS BRASIL VIRACOPOS SA        ROD SANTOS DUMONT KM 66 SN                                                                     CAMPINAS                                               BRAZIL             TRADE PAYABLES            7/6/2020        $2,685.31

AEROPORTOS BRASIL VIRACOPOS SA        ROD SANTOS DUMONT KM 66 SN                                                                     CAMPINAS                                               BRAZIL             TRADE PAYABLES            7/2/2020        $2,298.41

AEROPORTOS BRASIL VIRACOPOS SA        ROD SANTOS DUMONT KM 66 SN                                                                     CAMPINAS                                               BRAZIL             TRADE PAYABLES           6/22/2020        $2,291.08

AEROPORTOS BRASIL VIRACOPOS SA        ROD SANTOS DUMONT KM 66 SN                                                                     CAMPINAS                                               BRAZIL             TRADE PAYABLES           6/30/2020         $756.35
AEROPORTOS DO NORDESTE DO BRASIL S.                                                                                                                                                         BRAZIL             TRADE PAYABLES            5/5/2020     $537,753.04
AEROPORTOS DO NORDESTE DO BRASIL S.                                                                                                                                                         BRAZIL             TRADE PAYABLES           5/15/2020      $54,120.02
AEROPORTOS DO NORDESTE DO BRASIL S.                                                                                                                                                         BRAZIL             TRADE PAYABLES            5/6/2020      $40,157.07
AEROPORTOS DO NORDESTE DO BRASIL S.                                                                                                                                                         BRAZIL             TRADE PAYABLES            7/6/2020      $28,444.28
AEROPORTOS DO NORDESTE DO BRASIL S.                                                                                                                                                         BRAZIL             TRADE PAYABLES           6/24/2020      $24,320.41
AEROPORTOS DO NORDESTE DO BRASIL S.                                                                                                                                                         BRAZIL             TRADE PAYABLES            6/5/2020      $23,787.52
AEROPORTOS DO NORDESTE DO BRASIL S.                                                                                                                                                         BRAZIL             TRADE PAYABLES           5/25/2020      $21,410.07
AEROPORTOS DO NORDESTE DO BRASIL S.                                                                                                                                                         BRAZIL             TRADE PAYABLES            7/3/2020      $21,271.03
AEROPORTOS DO SUDESTE DO BRASIL S.A                                                                                                                                                         BRAZIL             TRADE PAYABLES           4/13/2020     $164,736.77
AEROPORTOS DO SUDESTE DO BRASIL S.A                                                                                                                                                         BRAZIL             TRADE PAYABLES            5/5/2020      $38,699.35
AEROPORTOS DO SUDESTE DO BRASIL S.A                                                                                                                                                         BRAZIL             TRADE PAYABLES            4/8/2020      $31,457.41
AEROPORTOS DO SUDESTE DO BRASIL S.A                                                                                                                                                         BRAZIL             TRADE PAYABLES            7/6/2020      $13,638.39
AEROPORTOS DO SUDESTE DO BRASIL S.A                                                                                                                                                         BRAZIL             TRADE PAYABLES            6/8/2020       $8,561.06
AEROPORTOS DO SUDESTE DO BRASIL S.A                                                                                                                                                         BRAZIL             TRADE PAYABLES           6/19/2020       $7,425.74
AEROPORTOS DO SUDESTE DO BRASIL S.A                                                                                                                                                         BRAZIL             TRADE PAYABLES            7/3/2020       $6,469.97
AEROPORTOS DO SUDESTE DO BRASIL S.A                                                                                                                                                         BRAZIL             TRADE PAYABLES           6/15/2020       $5,901.13
AEROPORTOS DO SUDESTE DO BRASIL S.A                                                                                                                                                         BRAZIL             TRADE PAYABLES            5/6/2020       $3,266.89
AEROPORTOS DO SUDESTE DO BRASIL S.A                                                                                                                                                         BRAZIL             TRADE PAYABLES            7/7/2020       $2,629.22
AEROPORTOS DO SUDESTE DO BRASIL S.A                                                                                                                                                         BRAZIL             TRADE PAYABLES           5/19/2020       $2,552.62
AEROPORTOS DO SUDESTE DO BRASIL S.A                                                                                                                                                         BRAZIL             TRADE PAYABLES            7/2/2020         $812.21
AEROPUERTO INTERNACIONAL DE LA CIUD   RUA MARIAZUMBA SN                                                                              SALVADOR                                               BRAZIL             TRADE PAYABLES            7/8/2020     $209,287.53
AEROPUERTO INTERNACIONAL DE LA CIUD   RUA MARIAZUMBA SN                                                                              SALVADOR                                               BRAZIL             TRADE PAYABLES            7/2/2020      $48,879.23
AEROPUERTO INTERNACIONAL DE LA CIUD   RUA MARIAZUMBA SN                                                                              SALVADOR                                               BRAZIL             TRADE PAYABLES           6/25/2020      $21,487.90
AEROPUERTO INTERNACIONAL DE LA CIUD   RUA MARIAZUMBA SN                                                                              SALVADOR                                               BRAZIL             TRADE PAYABLES           4/13/2020         $772.31

AEROPUERTOS ARGENTINA 2000 S.A.       HONDURAS 5663 BUENOS AIRES.                                                                    BUENOS AIRES                            C1414BNE       ARGENTINA          TRADE PAYABLES           4/13/2020      $18,082.05

AEROPUERTOS ARGENTINA 2000 S.A.       HONDURAS 5663 BUENOS AIRES.                                                                    BUENOS AIRES                            C1414BNE       ARGENTINA          TRADE PAYABLES           5/29/2020        $9,571.75

AEROPUERTOS ARGENTINA 2000 S.A.       HONDURAS 5663 BUENOS AIRES.                                                                    BUENOS AIRES                            C1414BNE       ARGENTINA          TRADE PAYABLES           6/19/2020        $9,054.75

AEROPUERTOS ARGENTINA 2000 S.A.       HONDURAS 5663 BUENOS AIRES.                                                                    BUENOS AIRES                            C1414BNE       ARGENTINA          TRADE PAYABLES            5/7/2020        $1,841.14

AEROPUERTOS ARGENTINA 2000 S.A.       HONDURAS 5663 BUENOS AIRES.                                                                    BUENOS AIRES                            C1414BNE       ARGENTINA          TRADE PAYABLES           6/11/2020         $941.60

AEROPUERTOS ARGENTINA 2000 S.A.       HONDURAS 5663 BUENOS AIRES.                                                                    BUENOS AIRES                            C1414BNE       ARGENTINA          TRADE PAYABLES           6/25/2020          $52.84
AEROSERVE (MSP) LTD                   480 MALTON AVE                                                                                 SLOUGH                                                 LONDON             TRADE PAYABLES           5/29/2020      $12,146.44
AEROTAXI COOPERATIVA DE TRANSPORTE    R GERMANO SCHLOGEL 726. 726                                                                    SAO JOSE DOS PINHAIS                                   BRAZIL             TRADE PAYABLES            7/3/2020      $19,005.53
AEROTAXI COOPERATIVA DE TRANSPORTE    R GERMANO SCHLOGEL 726. 726                                                                    SAO JOSE DOS PINHAIS                                   BRAZIL             TRADE PAYABLES            7/7/2020          $56.06
                                      RUA GENERAL PANTALEAO TELES
AEROTECNICA REPAIR SC LTDA ME         75. 75                                                                                         SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020      $40,591.89
AFILIO SA                             R BAMBINA 19. 19                                                                               RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES            7/2/2020      $74,604.95
AFILIO SA                             R BAMBINA 19. 19                                                                               RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES            7/7/2020         $396.53
AG MONARK DE TUR E PASSAGENS LTDA M   PRACA DOM JOSO GASPAR 134                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/18/2020       $4,474.34
AG MONARK DE TUR E PASSAGENS LTDA M   PRACA DOM JOSO GASPAR 134                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/30/2020       $3,146.57




                                                                                                                           6 of 89
                                                                                20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                      Pg 38 of 1306
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                      SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                  Reasons for payment   Dates of    Total Amount or
               Creditor Name                      Address1                      Address2                        Address3                           City                State       Zip                 Country         or transfer      Payments          value
AG MONARK DE TUR E PASSAGENS LTDA M   PRACA DOM JOSO GASPAR 134                                                                        SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/25/2020          $650.13
AG MONARK DE TUR E PASSAGENS LTDA M   PRACA DOM JOSO GASPAR 134                                                                        SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/20/2020          $519.71
AGEM STAR TECNOLOGIA LTDA ME          R AURORA 113                                                                                     SAO BERNARDO DO CAMPO                                  BRAZIL             TRADE PAYABLES            7/2/2020       $14,255.67
AGENCIA AEROTUR LTDA EPP              AV SANTOS DUMONT 38                                                                              RECIFE                                                 BRAZIL             TRADE PAYABLES           6/25/2020       $31,028.71
AGENCIA AEROTUR LTDA EPP              AV SANTOS DUMONT 38                                                                              RECIFE                                                 BRAZIL             TRADE PAYABLES           5/18/2020       $29,157.12
AGENCIA AEROTUR LTDA EPP              AV SANTOS DUMONT 38                                                                              RECIFE                                                 BRAZIL             TRADE PAYABLES           4/20/2020       $29,015.69
AGENCIA AEROTUR LTDA EPP              AV SANTOS DUMONT 38                                                                              RECIFE                                                 BRAZIL             TRADE PAYABLES           4/30/2020       $17,004.37
AGENCIA AEROTUR LTDA EPP              AV SANTOS DUMONT 38                                                                              RECIFE                                                 BRAZIL             TRADE PAYABLES           6/10/2020       $13,612.23
AGENCIA AEROTUR LTDA EPP              AV SANTOS DUMONT 38                                                                              RECIFE                                                 BRAZIL             TRADE PAYABLES            6/2/2020        $6,893.27
AGENCIA AEROTUR LTDA EPP              AV SANTOS DUMONT 38                                                                              RECIFE                                                 BRAZIL             TRADE PAYABLES            7/7/2020        $3,417.01
AGENCIA AEROTUR LTDA EPP              AV SANTOS DUMONT 38                                                                              RECIFE                                                 BRAZIL             TRADE PAYABLES           6/18/2020          $491.34
AGENCIA AEROTUR LTDA EPP              AV SANTOS DUMONT 38                                                                              RECIFE                                                 BRAZIL             TRADE PAYABLES            7/6/2020           $10.93
AGENCIA COSMOS DE VIAGENS LTDA EPP    R DONALDO GEHRING 50. 50                                                                         JARAGUA DO SUL                                         BRAZIL             TRADE PAYABLES           5/11/2020        $6,967.41
AGENCIA COSMOS DE VIAGENS LTDA EPP    R DONALDO GEHRING 50. 50                                                                         JARAGUA DO SUL                                         BRAZIL             TRADE PAYABLES           4/30/2020          $955.71
AGENCIA COSMOS DE VIAGENS LTDA EPP    R DONALDO GEHRING 50. 50                                                                         JARAGUA DO SUL                                         BRAZIL             TRADE PAYABLES            7/3/2020          $283.18
AGENCIA COSMOS DE VIAGENS LTDA EPP    R DONALDO GEHRING 50. 50                                                                         JARAGUA DO SUL                                         BRAZIL             TRADE PAYABLES           6/25/2020          $271.44
AGENCIA DE TURISMO SAKURA LTDA.       AV LIBERDADE                                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/18/2020        $5,041.87
AGENCIA DE TURISMO SAKURA LTDA.       AV LIBERDADE                                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/11/2020        $1,299.67
AGENCIA DE TURISMO SAKURA LTDA.       AV LIBERDADE                                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/25/2020        $1,003.51
AGENCIA DE TURISMO SAKURA LTDA.       AV LIBERDADE                                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES            6/2/2020          $792.65
AGENCIA DE TURISMO SAKURA LTDA.       AV LIBERDADE                                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/25/2020          $592.48
AGENCIA DE VIAGENS TRANSPAC TRAVEL    R GALVAO BUENO 31/33. 31/33                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES            6/5/2020       $12,697.75
AGENCIA DE VIAGENS TRANSPAC TRAVEL    R GALVAO BUENO 31/33. 31/33                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020        $2,836.93
AGENCIA ESTATAL DE SEGURIDAD AEREA    PASEO DE LA CASTELLANA 67, 5¬                                                                    MADRID                                                 SPAIN              TRADE PAYABLES           6/15/2020        $9,926.79
AGENCIA NACIONAL DE AVIACAO CIVIL A   QUADRA 9 SN.                                                                                     BRASILIA                                               BRAZIL             TRADE PAYABLES           6/29/2020        $9,486.90
AGENCIA NACIONAL DE AVIACAO CIVIL A   QUADRA 9 SN.                                                                                     BRASILIA                                               BRAZIL             TRADE PAYABLES            7/2/2020        $6,466.63
AGENCIA NACIONAL DE AVIACAO CIVIL A   QUADRA 9 SN.                                                                                     BRASILIA                                               BRAZIL             TRADE PAYABLES           5/21/2020        $4,217.40
AGENCIA NACIONAL DE AVIACAO CIVIL A   QUADRA 9 SN.                                                                                     BRASILIA                                               BRAZIL             TRADE PAYABLES           6/18/2020        $4,017.73
AGENCIA NACIONAL DE AVIACAO CIVIL A   QUADRA 9 SN.                                                                                     BRASILIA                                               BRAZIL             TRADE PAYABLES           5/19/2020        $3,665.25
AGENCIA NACIONAL DE AVIACAO CIVIL A   QUADRA 9 SN.                                                                                     BRASILIA                                               BRAZIL             TRADE PAYABLES           6/26/2020        $3,241.92
AGENCIA NACIONAL DE AVIACAO CIVIL A   QUADRA 9 SN.                                                                                     BRASILIA                                               BRAZIL             TRADE PAYABLES            7/7/2020        $1,635.02
AGENCIA NACIONAL DE AVIACAO CIVIL A   QUADRA 9 SN.                                                                                     BRASILIA                                               BRAZIL             TRADE PAYABLES           5/18/2020        $1,522.86
AGENCIA NACIONAL DE AVIACAO CIVIL A   QUADRA 9 SN.                                                                                     BRASILIA                                               BRAZIL             TRADE PAYABLES           6/25/2020        $1,359.51
AGENCIA NACIONAL DE AVIACAO CIVIL A   QUADRA 9 SN.                                                                                     BRASILIA                                               BRAZIL             TRADE PAYABLES           4/27/2020          $649.57
AGENCIA NACIONAL DE AVIACAO CIVIL A   QUADRA 9 SN.                                                                                     BRASILIA                                               BRAZIL             TRADE PAYABLES           6/10/2020          $575.13
AGENCIA NACIONAL DE AVIACAO CIVIL A   QUADRA 9 SN.                                                                                     BRASILIA                                               BRAZIL             TRADE PAYABLES            5/7/2020          $206.85
AGENCIA NACIONAL DE AVIACAO CIVIL A   QUADRA 9 SN.                                                                                     BRASILIA                                               BRAZIL             TRADE PAYABLES           5/12/2020           $79.08
AGENCIA NACIONAL DE AVIACAO CIVIL A   QUADRA 9 SN.                                                                                     BRASILIA                                               BRAZIL             TRADE PAYABLES           5/25/2020           $41.68
AGENCIA NACIONAL DE AVIACAO CIVIL A   QUADRA 9 SN.                                                                                     BRASILIA                                               BRAZIL             TRADE PAYABLES            6/2/2020           $22.96
AGENCIA NACIONAL DE AVIACAO CIVIL A   QUADRA 9 SN.                                                                                     BRASILIA                                               BRAZIL             TRADE PAYABLES            6/3/2020           $22.96
AGENCIA NACIONAL DE AVIACAO CIVIL A   QUADRA 9 SN.                                                                                     BRASILIA                                               BRAZIL             TRADE PAYABLES           6/24/2020           $12.11
AGIFORTE COMERCIAL EIRELI ME          AV ITABORAI 889. 889                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020       $54,853.42
AGIFORTE COMERCIAL EIRELI ME          AV ITABORAI 889. 889                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/1/2020       $12,718.09
                                      RUA SAMUEL MEIRA BRASIL 394.
AGIS EQUIPAMENTOS E SERV INF LTDA     394                                                                                              SERRA                                                  BRAZIL             TRADE PAYABLES            7/2/2020      $11,596.54
                                      RUA SAMUEL MEIRA BRASIL 394.
AGIS EQUIPAMENTOS E SERV INF LTDA     394                                                                                              SERRA                                                  BRAZIL             TRADE PAYABLES            7/7/2020         $584.73
AGN AVIATION SERVICES SA DE CV        ANTIGUO CAMINO A TEXCOCO                                                                         DURANGO                                                MEXICO             TRADE PAYABLES           4/13/2020      $14,318.96
AGN AVIATION SERVICES SA DE CV        ANTIGUO CAMINO A TEXCOCO                                                                         DURANGO                                                MEXICO             TRADE PAYABLES            5/5/2020       $9,068.13
AGN AVIATION SERVICES SA DE CV        ANTIGUO CAMINO A TEXCOCO                                                                         DURANGO                                                MEXICO             TRADE PAYABLES           4/29/2020       $7,667.43
AGN AVIATION SERVICES SA DE CV        ANTIGUO CAMINO A TEXCOCO                                                                         DURANGO                                                MEXICO             TRADE PAYABLES           5/12/2020       $1,597.40
AGN AVIATION SERVICES SA DE CV        ANTIGUO CAMINO A TEXCOCO                                                                         DURANGO                                                MEXICO             TRADE PAYABLES            5/8/2020       $1,260.63
AGPS HOTELARIA LTDA EPP               R FELIPE SCHIMIDT 603                                                                            FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES            7/7/2020       $6,477.72
AGPS HOTELARIA LTDA EPP               R FELIPE SCHIMIDT 603                                                                            FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES            7/2/2020       $2,328.28
AGUAS PETROPOLIS PAULISTA LTDA        R PERICLES 376. 376                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/27/2020       $5,453.90
AGUAS PETROPOLIS PAULISTA LTDA        R PERICLES 376. 376                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/17/2020       $5,167.40
AGUAS PETROPOLIS PAULISTA LTDA        R PERICLES 376. 376                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020       $2,180.20
AIPANA PLAZA HOTEL LTDA               PC DO CENTRO CIVICO 974                                                                          BOA VISTA                                              BRAZIL             TRADE PAYABLES            7/3/2020      $14,049.12
AIPANA PLAZA HOTEL LTDA               PC DO CENTRO CIVICO 974                                                                          BOA VISTA                                              BRAZIL             TRADE PAYABLES           4/17/2020      $12,293.27
AIR BP COPEC S.A.                     AGUSTINAS 1382                                                                                   SANTIAGO                                               CHILE              TRADE PAYABLES           4/21/2020     $639,505.73
AIR BP COPEC S.A.                     AGUSTINAS 1382                                                                                   SANTIAGO                                               CHILE              TRADE PAYABLES            6/9/2020     $536,875.38
AIR BP COPEC S.A.                     AGUSTINAS 1382                                                                                   SANTIAGO                                               CHILE              TRADE PAYABLES           6/23/2020     $480,659.43
AIR BP COPEC S.A.                     AGUSTINAS 1382                                                                                   SANTIAGO                                               CHILE              TRADE PAYABLES           6/16/2020     $360,283.43
AIR BP COPEC S.A.                     AGUSTINAS 1382                                                                                   SANTIAGO                                               CHILE              TRADE PAYABLES            6/1/2020     $302,862.69
AIR BP COPEC S.A.                     AGUSTINAS 1382                                                                                   SANTIAGO                                               CHILE              TRADE PAYABLES           6/25/2020     $195,925.41




                                                                                                                             7 of 89
                                                                               20-11598-jlg    Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                    Pg 39 of 1306
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                    SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                    Reasons for payment   Dates of    Total Amount or
                Creditor Name                    Address1                    Address2                         Address3                            City               State       Zip                 Country             or transfer      Payments          value
AIR BP COPEC S.A.                     AGUSTINAS 1382                                                                                 SANTIAGO                                               CHILE                  TRADE PAYABLES            7/3/2020        $5,154.83
AIR BP COPEC S.A.                     AGUSTINAS 1382                                                                                 SANTIAGO                                               CHILE                  TRADE PAYABLES            7/2/2020        $3,830.70
AIR BP LIMITED                        CHERTSEY ROAD                SUNBURY ON THAMES                                                 MIDDLESEX                               TW16 7LN       UNITED KINGDOM         TRADE PAYABLES           5/15/2020      $154,249.41
AIR BP LIMITED                        CHERTSEY ROAD                SUNBURY ON THAMES                                                 MIDDLESEX                               TW16 7LN       UNITED KINGDOM         TRADE PAYABLES            5/7/2020       $59,448.21
                                      AV. RICARDO RIVERA NAVARRETE
AIR BP PBF DEL PERU S.A.C.            NRO. 5                                                                                         SAN ISIDRO                                             PERU                   TRADE PAYABLES           4/23/2020      $32,427.31
                                      AV. RICARDO RIVERA NAVARRETE
AIR BP PBF DEL PERU S.A.C.            NRO. 5                                                                                         SAN ISIDRO                                             PERU                   TRADE PAYABLES           4/14/2020      $15,104.29
                                      AV. RICARDO RIVERA NAVARRETE
AIR BP PBF DEL PERU S.A.C.            NRO. 5                                                                                         SAN ISIDRO                                             PERU                   TRADE PAYABLES           5/13/2020        $6,459.83
                                      AV. RICARDO RIVERA NAVARRETE
AIR BP PBF DEL PERU S.A.C.            NRO. 5                                                                                         SAN ISIDRO                                             PERU                   TRADE PAYABLES           4/29/2020       $5,936.31
AIR CATERING FORNECIMENTO DE ALIMEN                                                                                                                                                                                TRADE PAYABLES           4/17/2020     $140,214.40
AIR CATERING FORNECIMENTO DE ALIMEN                                                                                                                                                                                TRADE PAYABLES           6/24/2020     $116,216.66
                                      AVENIDA MARIA ELIAS LISBOA
AIR LIQUIDE BRASIL LTDA               SANTO SN                                                                                       APARECIDA DE GOIÂNIA                                   BRAZIL                 TRADE PAYABLES           4/17/2020      $27,733.77
                                      AVENIDA MARIA ELIAS LISBOA
AIR LIQUIDE BRASIL LTDA               SANTO SN                                                                                       APARECIDA DE GOIÂNIA                                   BRAZIL                 TRADE PAYABLES           4/17/2020        $8,706.19
                                      AVENIDA MARIA ELIAS LISBOA
AIR LIQUIDE BRASIL LTDA               SANTO SN                                                                                       APARECIDA DE GOIÂNIA                                   BRAZIL                 TRADE PAYABLES           6/25/2020        $5,678.88
                                      AVENIDA MARIA ELIAS LISBOA
AIR LIQUIDE BRASIL LTDA               SANTO SN                                                                                       APARECIDA DE GOIÂNIA                                   BRAZIL                 TRADE PAYABLES            7/7/2020        $4,874.67
                                      AVENIDA MARIA ELIAS LISBOA
AIR LIQUIDE BRASIL LTDA               SANTO SN                                                                                       APARECIDA DE GOIÂNIA                                   BRAZIL                 TRADE PAYABLES            7/3/2020        $2,734.17
                                      AVENIDA MARIA ELIAS LISBOA
AIR LIQUIDE BRASIL LTDA               SANTO SN                                                                                       APARECIDA DE GOIÂNIA                                   BRAZIL                 TRADE PAYABLES            6/3/2020        $2,307.88
                                      AVENIDA MARIA ELIAS LISBOA
AIR LIQUIDE BRASIL LTDA               SANTO SN                                                                                       APARECIDA DE GOIÂNIA                                   BRAZIL                 TRADE PAYABLES           6/16/2020        $1,955.32
                                      AVENIDA MARIA ELIAS LISBOA
AIR LIQUIDE BRASIL LTDA               SANTO SN                                                                                       APARECIDA DE GOIÂNIA                                   BRAZIL                 TRADE PAYABLES           6/16/2020        $1,051.63
                                      AVENIDA MARIA ELIAS LISBOA
AIR LIQUIDE BRASIL LTDA               SANTO SN                                                                                       APARECIDA DE GOIÂNIA                                   BRAZIL                 TRADE PAYABLES           6/25/2020        $1,026.34
                                      AVENIDA MARIA ELIAS LISBOA
AIR LIQUIDE BRASIL LTDA               SANTO SN                                                                                       APARECIDA DE GOIÂNIA                                   BRAZIL                 TRADE PAYABLES            7/7/2020         $815.94

AIR TOTAL INTERNATIONAL               C O AIR TOTAL (SUISSE)       SA CHEMIN DES COQUELICOTS 16                                      VERNIER                                 1214           SWITZERLAND            TRADE PAYABLES           4/24/2020     $124,642.26
AIRES TURISMO LTDA EPP                                                                                                                                                                                             TRADE PAYABLES           4/30/2020      $36,345.51
AIRES TURISMO LTDA EPP                                                                                                                                                                                             TRADE PAYABLES           5/18/2020      $21,170.34
AIRES TURISMO LTDA EPP                                                                                                                                                                                             TRADE PAYABLES            7/3/2020      $15,229.80
AIRES TURISMO LTDA EPP                                                                                                                                                                                             TRADE PAYABLES           6/25/2020      $13,951.66
AIRES TURISMO LTDA EPP                                                                                                                                                                                             TRADE PAYABLES           6/10/2020       $3,959.21
AIRES TURISMO LTDA EPP                                                                                                                                                                                             TRADE PAYABLES           5/25/2020       $3,727.99
AIRES TURISMO LTDA EPP                                                                                                                                                                                             TRADE PAYABLES            6/2/2020         $264.89
AIRES TURISMO LTDA EPP                                                                                                                                                                                             TRADE PAYABLES           6/18/2020         $100.91
AIRLINE REPORTING CORPORATION                                                                                                                                                                                      TRADE PAYABLES            7/1/2020      $11,321.90
                                      AEROPORTO MALPENSA
AIRPORT HANDLING S.P.A.               TERMINAL 2                                                                                     COMODIN DE ITALIA                                      ITALY                  TRADE PAYABLES           6/30/2020      $61,672.55
                                      AEROPORTO MALPENSA
AIRPORT HANDLING S.P.A.               TERMINAL 2                                                                                     COMODIN DE ITALIA                                      ITALY                  TRADE PAYABLES           5/25/2020      $53,636.14
AJ MOBILIDAD CORP VIAGENS EVENT LTD                                                                                                                                                                                TRADE PAYABLES           4/30/2020      $97,309.53
AJ MOBILIDAD CORP VIAGENS EVENT LTD                                                                                                                                                                                TRADE PAYABLES           5/11/2020      $32,951.17
AJ MOBILIDAD CORP VIAGENS EVENT LTD                                                                                                                                                                                TRADE PAYABLES           4/20/2020       $3,364.75
AJ MOBILIDAD CORP VIAGENS EVENT LTD                                                                                                                                                                                TRADE PAYABLES           6/10/2020       $1,435.44
AJ MOBILIDAD CORP VIAGENS EVENT LTD                                                                                                                                                                                TRADE PAYABLES            5/4/2020         $124.98
AJ MOBILIDAD CORP VIAGENS EVENT LTD                                                                                                                                                                                TRADE PAYABLES           6/25/2020          $57.50
AJ MOBILIDAD CORP VIAGENS EVENT LTD                                                                                                                                                                                TRADE PAYABLES           6/18/2020          $54.65
AJ MOBILIDAD CORP VIAGENS EVENT LTD                                                                                                                                                                                TRADE PAYABLES            6/2/2020          $36.52
AJ MOBILIDAD CORP VIAGENS EVENT LTD                                                                                                                                                                                TRADE PAYABLES            7/6/2020          $27.74
AJ MOBILIDAD CORP VIAGENS EVENT LTD                                                                                                                                                                                TRADE PAYABLES            7/3/2020          $17.09
AJA EMPREEND ALIMENTICIOS EIRELI EP   ROD BR-469 183                                                                                 FOZ DO IGUACU                                          BRAZIL                 TRADE PAYABLES            7/3/2020       $6,864.79
AL NABOODAH TRAVEL AGENCIES           AL-MAKTOUM STREET            P.O. BOX 1200 AL-                                                 DUBAI                                                  UNITED ARAB EMIRATES   TRADE PAYABLES            7/2/2020      $27,331.30
ALARIS AEROSPACE SYSTEMS LLC          979 NW 31ST ST                                                                                 WILTON MANORS                 FL        33311                                 TRADE PAYABLES           5/26/2020      $65,600.00
ALARIS AEROSPACE SYSTEMS LLC          979 NW 31ST ST                                                                                 WILTON MANORS                 FL        33311                                 TRADE PAYABLES           5/13/2020       $5,400.00
ALATUR JTB VIAGENS E TURISMO S.A.     AVENIDA SAO LUIS 50. 50.                                                                       SAO PAULO                                              BRAZIL                 TRADE PAYABLES            5/4/2020       $5,540.65
ALATUR JTB VIAGENS E TURISMO S.A.     AVENIDA SAO LUIS 50. 50.                                                                       SAO PAULO                                              BRAZIL                 TRADE PAYABLES           5/18/2020       $1,766.38




                                                                                                                           8 of 89
                                                                              20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                    Pg 40 of 1306
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                    SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                Reasons for payment   Dates of    Total Amount or
               Creditor Name                    Address1                      Address2                        Address3                           City                State       Zip                 Country         or transfer      Payments          value
ALATUR JTB VIAGENS E TURISMO S.A.     AVENIDA SAO LUIS 50. 50.                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/20/2020        $1,276.12
ALATUR JTB VIAGENS E TURISMO S.A.     AVENIDA SAO LUIS 50. 50.                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/30/2020          $223.91
ALCALA VINAGRE E DI GRAZIA SOC ADV                                                                                                                                                                             TRADE PAYABLES            6/2/2020        $1,632.06
ALCALA VINAGRE E DI GRAZIA SOC ADV                                                                                                                                                                             TRADE PAYABLES           4/27/2020        $1,409.58
ALCALA VINAGRE E DI GRAZIA SOC ADV                                                                                                                                                                             TRADE PAYABLES            6/9/2020          $805.59
ALCALA VINAGRE E DI GRAZIA SOC ADV                                                                                                                                                                             TRADE PAYABLES            7/6/2020          $624.24
ALCALA VINAGRE E DI GRAZIA SOC ADV                                                                                                                                                                             TRADE PAYABLES           5/27/2020          $610.97
ALCALA VINAGRE E DI GRAZIA SOC ADV                                                                                                                                                                             TRADE PAYABLES            5/8/2020          $528.52
ALCALA VINAGRE E DI GRAZIA SOC ADV                                                                                                                                                                             TRADE PAYABLES           5/28/2020          $494.32
ALCALA VINAGRE E DI GRAZIA SOC ADV                                                                                                                                                                             TRADE PAYABLES            5/5/2020          $293.67
ALCALA VINAGRE E DI GRAZIA SOC ADV                                                                                                                                                                             TRADE PAYABLES           6/23/2020          $282.47
ALCALA VINAGRE E DI GRAZIA SOC ADV                                                                                                                                                                             TRADE PAYABLES            7/2/2020          $277.14
ALCALA VINAGRE E DI GRAZIA SOC ADV                                                                                                                                                                             TRADE PAYABLES           5/13/2020          $274.54
ALCALA VINAGRE E DI GRAZIA SOC ADV                                                                                                                                                                             TRADE PAYABLES            6/8/2020          $206.37
ALCALA VINAGRE E DI GRAZIA SOC ADV                                                                                                                                                                             TRADE PAYABLES           6/17/2020          $206.35
ALCALA VINAGRE E DI GRAZIA SOC ADV                                                                                                                                                                             TRADE PAYABLES           4/28/2020          $200.95
ALCALA VINAGRE E DI GRAZIA SOC ADV                                                                                                                                                                             TRADE PAYABLES           6/19/2020          $190.68
ALCALA VINAGRE E DI GRAZIA SOC ADV                                                                                                                                                                             TRADE PAYABLES           6/26/2020          $188.51
ALCON ENGENHARIA DE SISTEMAS L        R GASPAR FERNANDES 142. 142                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020       $34,180.37
ALCON ENGENHARIA DE SISTEMAS L        R GASPAR FERNANDES 142. 142                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020       $32,408.25
ALCON ENGENHARIA DE SISTEMAS L        R GASPAR FERNANDES 142. 142                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/8/2020       $14,316.29
ALCOOL FERREIRA S A                                                                                                                                                                         BRAZIL             TRADE PAYABLES           4/27/2020       $17,081.55
ALELO S.A                             AL XINGU 512. 512                                                                              BARUERI                                 06455-030      BRAZIL             TRADE PAYABLES           4/30/2020    $2,989,484.48
ALELO S.A                             AL XINGU 512. 512                                                                              BARUERI                                 06455-030      BRAZIL             TRADE PAYABLES           5/28/2020    $2,864,008.10
ALELO S.A                             AL XINGU 512. 512                                                                              BARUERI                                 06455-030      BRAZIL             TRADE PAYABLES           6/29/2020    $1,462,585.19
ALELO S.A                             AL XINGU 512. 512                                                                              BARUERI                                 06455-030      BRAZIL             TRADE PAYABLES            7/1/2020    $1,325,371.04
ALELO S.A                             AL XINGU 512. 512                                                                              BARUERI                                 06455-030      BRAZIL             TRADE PAYABLES           5/11/2020      $263,135.67
ALELO S.A                             AL XINGU 512. 512                                                                              BARUERI                                 06455-030      BRAZIL             TRADE PAYABLES           4/13/2020      $245,648.13
ALELO S.A                             AL XINGU 512. 512                                                                              BARUERI                                 06455-030      BRAZIL             TRADE PAYABLES            6/8/2020      $230,178.03
ALELO S.A                             AL XINGU 512. 512                                                                              BARUERI                                 06455-030      BRAZIL             TRADE PAYABLES           6/30/2020      $215,973.45
ALELO S.A                             AL XINGU 512. 512                                                                              BARUERI                                 06455-030      BRAZIL             TRADE PAYABLES           6/18/2020      $186,824.18
ALELO S.A                             AL XINGU 512. 512                                                                              BARUERI                                 06455-030      BRAZIL             TRADE PAYABLES           5/21/2020      $181,460.17
ALELO S.A                             AL XINGU 512. 512                                                                              BARUERI                                 06455-030      BRAZIL             TRADE PAYABLES           4/20/2020      $147,130.46
ALELO S.A                             AL XINGU 512. 512                                                                              BARUERI                                 06455-030      BRAZIL             TRADE PAYABLES            7/8/2020       $71,990.64
ALELO S.A                             AL XINGU 512. 512                                                                              BARUERI                                 06455-030      BRAZIL             TRADE PAYABLES           4/14/2020       $49,649.64
ALELO S.A                             AL XINGU 512. 512                                                                              BARUERI                                 06455-030      BRAZIL             TRADE PAYABLES            6/1/2020       $48,392.05
ALELO S.A                             AL XINGU 512. 512                                                                              BARUERI                                 06455-030      BRAZIL             TRADE PAYABLES           5/14/2020       $47,954.05
ALELO S.A                             AL XINGU 512. 512                                                                              BARUERI                                 06455-030      BRAZIL             TRADE PAYABLES           6/22/2020       $47,735.88
ALELO S.A                             AL XINGU 512. 512                                                                              BARUERI                                 06455-030      BRAZIL             TRADE PAYABLES           6/12/2020       $46,936.02
ALELO S.A                             AL XINGU 512. 512                                                                              BARUERI                                 06455-030      BRAZIL             TRADE PAYABLES            5/4/2020       $33,101.83
ALELO S.A                             AL XINGU 512. 512                                                                              BARUERI                                 06455-030      BRAZIL             TRADE PAYABLES           6/15/2020       $13,379.07
ALELO S.A                             AL XINGU 512. 512                                                                              BARUERI                                 06455-030      BRAZIL             TRADE PAYABLES            7/6/2020        $6,379.35
ALELO S.A                             AL XINGU 512. 512                                                                              BARUERI                                 06455-030      BRAZIL             TRADE PAYABLES           4/28/2020        $6,178.54
ALELO S.A                             AL XINGU 512. 512                                                                              BARUERI                                 06455-030      BRAZIL             TRADE PAYABLES           5/18/2020        $6,159.47
ALELO S.A                             AL XINGU 512. 512                                                                              BARUERI                                 06455-030      BRAZIL             TRADE PAYABLES           5/29/2020        $5,683.19
ALELO S.A                             AL XINGU 512. 512                                                                              BARUERI                                 06455-030      BRAZIL             TRADE PAYABLES           4/22/2020        $4,517.44
ALELO S.A                             AL XINGU 512. 512                                                                              BARUERI                                 06455-030      BRAZIL             TRADE PAYABLES           4/29/2020        $3,616.51
ALELO S.A                             AL XINGU 512. 512                                                                              BARUERI                                 06455-030      BRAZIL             TRADE PAYABLES           4/27/2020        $1,509.66
ALELO S.A                             AL XINGU 512. 512                                                                              BARUERI                                 06455-030      BRAZIL             TRADE PAYABLES            6/9/2020        $1,151.82
ALELO S.A                             AL XINGU 512. 512                                                                              BARUERI                                 06455-030      BRAZIL             TRADE PAYABLES            6/4/2020          $877.73
ALELO S.A                             AL XINGU 512. 512                                                                              BARUERI                                 06455-030      BRAZIL             TRADE PAYABLES           5/27/2020          $443.63
ALESSANDRA ASSIS DA SILVA EMBALAGEN   R INDEPENDENCIA 318. 318                                                                       NOVA ODESSA                                            BRAZIL             TRADE PAYABLES            7/2/2020       $10,809.71
ALESSANDRA ASSIS DA SILVA EMBALAGEN   R INDEPENDENCIA 318. 318                                                                       NOVA ODESSA                                            BRAZIL             TRADE PAYABLES            7/7/2020        $1,278.85
ALEX PATRICIO MACHADO                 R POCOS DE CALDAS 95                                                                           HORTOLÂNDIA                                            BRAZIL             TRADE PAYABLES           5/22/2020       $14,897.22
ALEX PATRICIO MACHADO                 R POCOS DE CALDAS 95                                                                           HORTOLÂNDIA                                            BRAZIL             TRADE PAYABLES           5/15/2020       $14,487.82
ALEX PATRICIO MACHADO                 R POCOS DE CALDAS 95                                                                           HORTOLÂNDIA                                            BRAZIL             TRADE PAYABLES           6/12/2020          $954.59
ALFA CINCO BAR E RESTAURANTE LTDA E   AV LUIS DUMONT VILLARES 400                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020       $18,200.36
ALFA CINCO BAR E RESTAURANTE LTDA E   AV LUIS DUMONT VILLARES 400                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/8/2020        $9,900.74
ALFA CINCO BAR E RESTAURANTE LTDA E   AV LUIS DUMONT VILLARES 400                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020        $2,231.39
ALFA CINCO BAR E RESTAURANTE LTDA E   AV LUIS DUMONT VILLARES 400                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES            4/9/2020           $11.33
ALJ ENGINES SUPPLY INC                13701 SW 143 COURT 105                                                                         MIAMI                         FL        33186                             TRADE PAYABLES           6/19/2020       $50,200.00
ALL COMMERCE LTDA                     RUA POVOADORES 253                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/18/2020       $37,300.98
ALL COMMERCE LTDA                     RUA POVOADORES 253                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES            5/6/2020       $12,120.11
ALL COMMERCE LTDA                     RUA POVOADORES 253                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/22/2020        $7,414.56
ALL COMMERCE LTDA                     RUA POVOADORES 253                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020        $6,503.82




                                                                                                                           9 of 89
                                                                                20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                      Pg 41 of 1306
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                      SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                  Reasons for payment   Dates of    Total Amount or
               Creditor Name                      Address1                      Address2                        Address3                           City                State       Zip                 Country         or transfer      Payments          value
ALL COMMERCE LTDA                     RUA POVOADORES 253                                                                               SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/2/2020        $5,850.89
ALL COMMERCE LTDA                     RUA POVOADORES 253                                                                               SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/26/2020        $3,486.27
ALL NATIONS COMERCIO EXTERIOR SA      AVENIDA PEDRA BRANCA 184.                                                                        PALHOCA                                                BRAZIL             TRADE PAYABLES            7/2/2020       $24,354.31
ALLIED HOSPITALITY GROUP INC          PO BOX 667766                                                                                    MIAMI                         FL        33166-9405                        TRADE PAYABLES           6/11/2020       $74,232.63
ALLIED HOSPITALITY GROUP INC          PO BOX 667766                                                                                    MIAMI                         FL        33166-9405                        TRADE PAYABLES           5/22/2020       $24,342.16
ALLIED HOSPITALITY GROUP INC          PO BOX 667766                                                                                    MIAMI                         FL        33166-9405                        TRADE PAYABLES           4/13/2020        $6,530.00
                                      AVENIDA LUIZ RAMALHO DE
ALLSERVBRASIL LTDA ME                 CASTRO 1035                                                                                      MACEIO                                                 BRAZIL             TRADE PAYABLES            7/6/2020     $131,169.69
                                      AVENIDA LUIZ RAMALHO DE
ALLSERVBRASIL LTDA ME                 CASTRO 1035                                                                                      MACEIO                                                 BRAZIL             TRADE PAYABLES            7/8/2020      $49,471.57
                                      AVENIDA LUIZ RAMALHO DE
ALLSERVBRASIL LTDA ME                 CASTRO 1035                                                                                      MACEIO                                                 BRAZIL             TRADE PAYABLES           4/24/2020      $39,431.96
                                      AVENIDA LUIZ RAMALHO DE
ALLSERVBRASIL LTDA ME                 CASTRO 1035                                                                                      MACEIO                                                 BRAZIL             TRADE PAYABLES           4/13/2020      $29,692.84
                                      AVENIDA LUIZ RAMALHO DE
ALLSERVBRASIL LTDA ME                 CASTRO 1035                                                                                      MACEIO                                                 BRAZIL             TRADE PAYABLES           4/14/2020        $3,197.77
                                      AVENIDA LUIZ RAMALHO DE
ALLSERVBRASIL LTDA ME                 CASTRO 1035                                                                                      MACEIO                                                 BRAZIL             TRADE PAYABLES            4/9/2020        $2,675.18
                                      AVENIDA LUIZ RAMALHO DE
ALLSERVBRASIL LTDA ME                 CASTRO 1035                                                                                      MACEIO                                                 BRAZIL             TRADE PAYABLES            6/3/2020        $1,290.87
                                      AVENIDA LUIZ RAMALHO DE
ALLSERVBRASIL LTDA ME                 CASTRO 1035                                                                                      MACEIO                                                 BRAZIL             TRADE PAYABLES           4/20/2020        $1,203.95
                                      AV ANTONIO LISBOA DE AMORIM
ALMAVIVA DO BR TELEMARKETING E INFO   SN SN                                                                                            MACEIÓ                                                 BRAZIL             TRADE PAYABLES            4/9/2020     $571,246.34
                                      AV ANTONIO LISBOA DE AMORIM
ALMAVIVA DO BR TELEMARKETING E INFO   SN SN                                                                                            MACEIÓ                                                 BRAZIL             TRADE PAYABLES           5/22/2020     $421,976.23
ALMAVIVA DO BRASIL TELEMARKETING E    RUA CONSOLACAO 318.                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020      $39,448.67
ALMAVIVA DO BRASIL TELEMARKETING E    RUA CONSOLACAO 318.                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/17/2020      $34,581.30
ALMAVIVA DO BRASIL TELEMARKETING E    RUA CONSOLACAO 318.                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/2/2020      $21,306.49
ALMAVIVA DO BRASIL TELEMARKETING E    RUA CONSOLACAO 318.                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/6/2020      $13,716.91
                                      AVENIDA PEDROSO DE MORAIS
ALMEIDA ROTENBERG E BOSCOLI SOC DE    1201                                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020     $318,190.56
                                      AVENIDA PEDROSO DE MORAIS
ALMEIDA ROTENBERG E BOSCOLI SOC DE    1201                                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/8/2020     $202,218.37
                                      AVENIDA PEDROSO DE MORAIS
ALMEIDA ROTENBERG E BOSCOLI SOC DE    1201                                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/2/2020     $149,211.36
                                      RUA MAJOR CARLOS DEL PRETE
ALOIA AEROSPACE BRASIL LTDA           755                                                                                              SAO CAETANEO DO SUL                                    BRAZIL             TRADE PAYABLES            7/7/2020     $120,714.19
ALPHA BROKERS CORPORATION             2875 NW 82ND AVE                                                                                 MIAMI                         FL        33122-1064                        TRADE PAYABLES           6/11/2020     $112,303.51
ALPHAELETRIC PECAS ELETR AUTO LTDA    RUA TIJUCAS 43. 43                                                                               GUARULHOS                                              BRAZIL             TRADE PAYABLES            7/3/2020      $10,448.94
ALS AIRLINE LAUNDRY SERVICE GMBH      GLEISSTRASSE 4                                                                                   COMODIN DE ALEMANIA                                    GERMANY            TRADE PAYABLES           5/29/2020      $37,631.77
ALS AIRLINE LAUNDRY SERVICE GMBH      GLEISSTRASSE 4                                                                                   COMODIN DE ALEMANIA                                    GERMANY            TRADE PAYABLES           6/30/2020      $15,523.81
AMADE COM DE PROD DE LIMPEZA EIRELI   AV VILA EMA 2035. 2035.                                                                          SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020      $24,727.33
                                      AV SETE DE SETEMBRO 2414.
AMAZONAS DISTRIBUIDORA DE ENERGIA S   2414                                                                                             MANAUS                                                 BRAZIL             TRADE PAYABLES           6/26/2020        $4,180.15
                                      AV SETE DE SETEMBRO 2414.
AMAZONAS DISTRIBUIDORA DE ENERGIA S   2414                                                                                             MANAUS                                                 BRAZIL             TRADE PAYABLES           5/29/2020        $4,130.24
                                      AV SETE DE SETEMBRO 2414.
AMAZONAS DISTRIBUIDORA DE ENERGIA S   2414                                                                                             MANAUS                                                 BRAZIL             TRADE PAYABLES           6/25/2020        $3,543.92
AMERICAN EXPRESS ARGENTINA S.A.                                                                                                                                                               ARGENTINA          TRADE PAYABLES            7/7/2020        $7,663.36
AMERICAN LIFE COMPANHIA DE SEGUROS                                                                                                                                                            BRAZIL             TRADE PAYABLES           4/22/2020    $3,164,043.69
AMIL ASSIST MED INTERN SA             AVENIDA BRASIL 703. 703                                                                          SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/25/2020      $758,690.56
AMIL ASSIST MED INTERN SA             AVENIDA BRASIL 703. 703                                                                          SAO PAULO                                              BRAZIL             TRADE PAYABLES            5/6/2020      $595,790.79
AMIL ASSIST MED INTERN SA             AVENIDA BRASIL 703. 703                                                                          SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/13/2020      $488,550.34
AMIL ASSIST MED INTERN SA             AVENIDA BRASIL 703. 703                                                                          SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/25/2020      $444,411.05
AMIL ASSIST MED INTERN SA             AVENIDA BRASIL 703. 703                                                                          SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/11/2020      $346,567.02
AMIL ASSIST MED INTERN SA             AVENIDA BRASIL 703. 703                                                                          SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/8/2020      $317,522.03
AMIL ASSIST MED INTERN SA             AVENIDA BRASIL 703. 703                                                                          SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/10/2020      $308,026.77
AMSAFE INC                                                                                                                                                                                                       TRADE PAYABLES           6/26/2020       $51,259.42
AMT TEXTIL INDUSTRIA E COMERCIO EIR   RUA LOTUS 105.                                                                                   SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020       $38,970.70
AMT TEXTIL INDUSTRIA E COMERCIO EIR   RUA LOTUS 105.                                                                                   SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020        $6,245.39
AMT TEXTIL INDUSTRIA E COMERCIO EIR   RUA LOTUS 105.                                                                                   SAO PAULO                                              BRAZIL             TRADE PAYABLES            4/9/2020        $2,232.38
ANA AEROPORTOS DE PORTUGAL S.A.                                                                                                                                                               CHILE              TRADE PAYABLES           6/23/2020      $178,963.40
                                      R FRANKLIN RIBEIRO DE ALMEIDA
ANA ANNAS COMERCIO E SERVICOS LTDA    4 412                                                                                            SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020      $13,510.78




                                                                                                                            10 of 89
                                                                                20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                      Pg 42 of 1306
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                      SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                 Reasons for payment   Dates of     Total Amount or
             Creditor Name                        Address1                      Address2                        Address3                           City                State       Zip                 Country        or transfer      Payments           value
                                      R FRANKLIN RIBEIRO DE ALMEIDA
ANA ANNAS COMERCIO E SERVICOS LTDA    4 412                                                                                            SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/2/2020         $4,511.03
ANACON COMERCIO E SERVICOS LTDA EPP   AL IRAE 620. 620                                                                                 SAO PAULO                                              BRAZIL             TRADE PAYABLES          5/8/2020         $7,000.35
ANACON COMERCIO E SERVICOS LTDA EPP   AL IRAE 620. 620                                                                                 SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/7/2020         $5,836.39
ANACON COMERCIO E SERVICOS LTDA EPP   AL IRAE 620. 620                                                                                 SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/10/2020         $3,111.17
ANACON COMERCIO E SERVICOS LTDA EPP   AL IRAE 620. 620                                                                                 SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/16/2020         $2,725.59
ANALICIO LIMA S FILHO                                                                                                                                                                                            TRADE PAYABLES         4/28/2020         $2,018.24
ANALICIO LIMA S FILHO                                                                                                                                                                                            TRADE PAYABLES         4/27/2020         $1,837.34
ANALICIO LIMA S FILHO                                                                                                                                                                                            TRADE PAYABLES         5/12/2020         $1,719.62
ANALICIO LIMA S FILHO                                                                                                                                                                                            TRADE PAYABLES         6/25/2020         $1,602.28
ANALICIO LIMA S FILHO                                                                                                                                                                                            TRADE PAYABLES          7/2/2020         $1,524.28
ANALICIO LIMA S FILHO                                                                                                                                                                                            TRADE PAYABLES         4/13/2020         $1,280.06
ANALICIO LIMA S FILHO                                                                                                                                                                                            TRADE PAYABLES         4/14/2020           $974.12
ANALICIO LIMA S FILHO                                                                                                                                                                                            TRADE PAYABLES          4/8/2020           $942.32
ANALICIO LIMA S FILHO                                                                                                                                                                                            TRADE PAYABLES          6/2/2020           $924.34
ANALICIO LIMA S FILHO                                                                                                                                                                                            TRADE PAYABLES          5/6/2020           $908.54
ANALICIO LIMA S FILHO                                                                                                                                                                                            TRADE PAYABLES         5/19/2020           $843.08
ANALICIO LIMA S FILHO                                                                                                                                                                                            TRADE PAYABLES         6/16/2020           $651.71
ANALICIO LIMA S FILHO                                                                                                                                                                                            TRADE PAYABLES          6/4/2020           $632.43
ANALICIO LIMA S FILHO                                                                                                                                                                                            TRADE PAYABLES         5/28/2020           $615.57
ANALICIO LIMA S FILHO                                                                                                                                                                                            TRADE PAYABLES         5/11/2020           $581.37
ANCORADOURO REPRESENTACOES E                                                                                                                                                                                     TRADE PAYABLES         4/30/2020         $8,729.62
ANCORADOURO REPRESENTACOES E                                                                                                                                                                                     TRADE PAYABLES          7/3/2020         $1,505.89
ANCORADOURO REPRESENTACOES E                                                                                                                                                                                     TRADE PAYABLES         5/25/2020           $655.95
ANCORADOURO REPRESENTACOES E                                                                                                                                                                                     TRADE PAYABLES         5/18/2020           $226.69
ANCORADOURO REPRESENTACOES E                                                                                                                                                                                     TRADE PAYABLES         6/18/2020           $112.66
ANCORADOURO REPRESENTACOES E                                                                                                                                                                                     TRADE PAYABLES         5/11/2020            $65.81
ANCORADOURO REPRESENTACOES E TURISM   R DR LIRAUCIO GOMES 55                                                                           CAMPINAS                                               BRAZIL             TRADE PAYABLES         4/30/2020        $10,208.09
ANCORADOURO REPRESENTACOES E TURISM   R DR LIRAUCIO GOMES 55                                                                           CAMPINAS                                               BRAZIL             TRADE PAYABLES         4/30/2020         $5,697.30
ANCORADOURO REPRESENTACOES E TURISM   R DR LIRAUCIO GOMES 55                                                                           CAMPINAS                                               BRAZIL             TRADE PAYABLES         6/10/2020         $3,756.05
ANCORADOURO REPRESENTACOES E TURISM   R DR LIRAUCIO GOMES 55                                                                           CAMPINAS                                               BRAZIL             TRADE PAYABLES          7/6/2020         $2,223.77
ANCORADOURO REPRESENTACOES E TURISM   R DR LIRAUCIO GOMES 55                                                                           CAMPINAS                                               BRAZIL             TRADE PAYABLES         4/20/2020         $1,324.03
ANCORADOURO REPRESENTACOES E TURISM   R DR LIRAUCIO GOMES 55                                                                           CAMPINAS                                               BRAZIL             TRADE PAYABLES          7/6/2020         $1,306.06
ANCORADOURO REPRESENTACOES E TURISM   R DR LIRAUCIO GOMES 55                                                                           CAMPINAS                                               BRAZIL             TRADE PAYABLES         5/25/2020           $711.23
ANCORADOURO REPRESENTACOES E TURISM   R DR LIRAUCIO GOMES 55                                                                           CAMPINAS                                               BRAZIL             TRADE PAYABLES         6/25/2020           $657.12
ANCORADOURO REPRESENTACOES E TURISM   R DR LIRAUCIO GOMES 55                                                                           CAMPINAS                                               BRAZIL             TRADE PAYABLES         6/10/2020           $454.54
ANCORADOURO REPRESENTACOES E TURISM   R DR LIRAUCIO GOMES 55                                                                           CAMPINAS                                               BRAZIL             TRADE PAYABLES         5/25/2020           $451.06
ANCORADOURO REPRESENTACOES E TURISM   R DR LIRAUCIO GOMES 55                                                                           CAMPINAS                                               BRAZIL             TRADE PAYABLES         6/25/2020           $371.28
ANCORADOURO REPRESENTACOES E TURISM   R DR LIRAUCIO GOMES 55                                                                           CAMPINAS                                               BRAZIL             TRADE PAYABLES          7/7/2020           $370.40
ANCORADOURO REPRESENTACOES E TURISM   R DR LIRAUCIO GOMES 55                                                                           CAMPINAS                                               BRAZIL             TRADE PAYABLES         5/11/2020            $18.76
ANCORADOURO REPRESENTACOES E TURISM   R DR LIRAUCIO GOMES 55                                                                           CAMPINAS                                               BRAZIL             TRADE PAYABLES          7/3/2020             $8.93
ANCORADOURO REPRESENTACOES TUR        RUA LUSO-BRASILEIRA 444                                                                          BAURU                                                  BRAZIL             TRADE PAYABLES         5/18/2020        $40,676.62
ANCORADOURO REPRESENTACOES TUR        RUA LUSO-BRASILEIRA 444                                                                          BAURU                                                  BRAZIL             TRADE PAYABLES         6/10/2020         $4,997.74
ANCORADOURO REPRESENTACOES TUR        RUA LUSO-BRASILEIRA 444                                                                          BAURU                                                  BRAZIL             TRADE PAYABLES         4/30/2020           $870.36
ANCORADOURO REPRESENTACOES TUR        RUA LUSO-BRASILEIRA 444                                                                          BAURU                                                  BRAZIL             TRADE PAYABLES         4/20/2020           $325.84
ANCORADOURO REPRESENTACOES TUR        RUA LUSO-BRASILEIRA 444                                                                          BAURU                                                  BRAZIL             TRADE PAYABLES         6/25/2020           $325.16
ANCORADOURO REPRESENTACOES TUR        RUA LUSO-BRASILEIRA 444                                                                          BAURU                                                  BRAZIL             TRADE PAYABLES          7/3/2020           $160.00
ANCORADOURO REPRESENTACOES TUR        RUA LUSO-BRASILEIRA 444                                                                          BAURU                                                  BRAZIL             TRADE PAYABLES         5/25/2020           $100.84
ANDRE LUIZ ANDRADE SILVA 3915190683   ALAMEDA SANTOS 1827. 1827                                                                        SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/2/2020        $52,494.09
ANDREY T ALVES SOLUC ELETRONIC ME     RUA RAUL DE FREITAS 144. 144                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/17/2020        $44,820.56
ANDREY T ALVES SOLUC ELETRONIC ME     RUA RAUL DE FREITAS 144. 144                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES         4/13/2020        $36,463.35
ANDREY T ALVES SOLUC ELETRONIC ME     RUA RAUL DE FREITAS 144. 144                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/12/2020        $32,653.51
ANDREY T ALVES SOLUC ELETRONIC ME     RUA RAUL DE FREITAS 144. 144                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES         5/11/2020        $28,759.51
ANDREY T ALVES SOLUC ELETRONIC ME     RUA RAUL DE FREITAS 144. 144                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/26/2020        $11,907.84
ANDREY T ALVES SOLUC ELETRONIC ME     RUA RAUL DE FREITAS 144. 144                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/2/2020         $7,343.05
ANDREY T ALVES SOLUC ELETRONIC ME     RUA RAUL DE FREITAS 144. 144                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES         4/24/2020         $5,986.74
ANDREY T ALVES SOLUC ELETRONIC ME     RUA RAUL DE FREITAS 144. 144                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/7/2020         $5,312.21
ANDREY T ALVES SOLUC ELETRONIC ME     RUA RAUL DE FREITAS 144. 144                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/1/2020         $5,046.30
ANDREY T ALVES SOLUC ELETRONIC ME     RUA RAUL DE FREITAS 144. 144                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES          4/9/2020         $4,822.92
ANDREY T ALVES SOLUC ELETRONIC ME     RUA RAUL DE FREITAS 144. 144                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES         4/20/2020         $4,434.68
ANDREY T ALVES SOLUC ELETRONIC ME     RUA RAUL DE FREITAS 144. 144                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/8/2020         $4,356.64
ANDREY T ALVES SOLUC ELETRONIC ME     RUA RAUL DE FREITAS 144. 144                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES         4/27/2020         $4,128.01
ANDREY T ALVES SOLUC ELETRONIC ME     RUA RAUL DE FREITAS 144. 144                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES         5/27/2020         $3,697.65
ANDREY T ALVES SOLUC ELETRONIC ME     RUA RAUL DE FREITAS 144. 144                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES         4/22/2020         $3,046.64
ANDREY T ALVES SOLUC ELETRONIC ME     RUA RAUL DE FREITAS 144. 144                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/22/2020         $3,010.95




                                                                                                                            11 of 89
                                                                               20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                     Pg 43 of 1306
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                     SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                  Reasons for payment   Dates of    Total Amount or
               Creditor Name                     Address1                      Address2                        Address3                           City                State       Zip                  Country         or transfer      Payments          value
ANDREY T ALVES SOLUC ELETRONIC ME     RUA RAUL DE FREITAS 144. 144                                                                    SAO PAULO                                              BRAZIL              TRADE PAYABLES            5/8/2020        $2,651.44
ANDREY T ALVES SOLUC ELETRONIC ME     RUA RAUL DE FREITAS 144. 144                                                                    SAO PAULO                                              BRAZIL              TRADE PAYABLES            6/9/2020        $2,246.05
ANDREY T ALVES SOLUC ELETRONIC ME     RUA RAUL DE FREITAS 144. 144                                                                    SAO PAULO                                              BRAZIL              TRADE PAYABLES            6/8/2020        $1,686.06
ANDREY T ALVES SOLUC ELETRONIC ME     RUA RAUL DE FREITAS 144. 144                                                                    SAO PAULO                                              BRAZIL              TRADE PAYABLES           6/10/2020        $1,637.68
ANDREY T ALVES SOLUC ELETRONIC ME     RUA RAUL DE FREITAS 144. 144                                                                    SAO PAULO                                              BRAZIL              TRADE PAYABLES            6/3/2020          $955.04
ANDREY T ALVES SOLUC ELETRONIC ME     RUA RAUL DE FREITAS 144. 144                                                                    SAO PAULO                                              BRAZIL              TRADE PAYABLES           6/29/2020          $905.44
ANDREY T ALVES SOLUC ELETRONIC ME     RUA RAUL DE FREITAS 144. 144                                                                    SAO PAULO                                              BRAZIL              TRADE PAYABLES            7/3/2020          $373.84
ANDREY T ALVES SOLUC ELETRONIC ME     RUA RAUL DE FREITAS 144. 144                                                                    SAO PAULO                                              BRAZIL              TRADE PAYABLES            5/5/2020          $331.38
ANDREY T ALVES SOLUC ELETRONIC ME     RUA RAUL DE FREITAS 144. 144                                                                    SAO PAULO                                              BRAZIL              TRADE PAYABLES           4/14/2020          $304.90
ANDREY T ALVES SOLUC ELETRONIC ME     RUA RAUL DE FREITAS 144. 144                                                                    SAO PAULO                                              BRAZIL              TRADE PAYABLES            5/4/2020          $203.90
ANPLA SERVE MANUT E CONSTR LTDA       RUA ESPIRITO SANTO 707                                                                          SAO CAETANO DO SUL                                     BRAZIL              TRADE PAYABLES            7/7/2020        $7,539.94
ANPLA SERVE MANUT E CONSTR LTDA       RUA ESPIRITO SANTO 707                                                                          SAO CAETANO DO SUL                                     BRAZIL              TRADE PAYABLES            7/3/2020        $5,894.45
ANT FERRAMENTAS COMERCIAL E IMPORTA   R PIRATININGA 826                                                                               SAO PAULO                                              BRAZIL              TRADE PAYABLES            7/3/2020       $15,048.07
ANT FERRAMENTAS COMERCIAL E IMPORTA   R PIRATININGA 826                                                                               SAO PAULO                                              BRAZIL              TRADE PAYABLES            7/7/2020          $107.55
APPOINT RESTAURANTE LTDA EPP          RODOVIA HOLIO SMIDT SN                                                                          GUARULHOS                                              BRAZIL              TRADE PAYABLES            7/3/2020       $12,393.61
APPOINT RESTAURANTE LTDA EPP          RODOVIA HOLIO SMIDT SN                                                                          GUARULHOS                                              BRAZIL              TRADE PAYABLES            7/8/2020        $4,058.36
AQIA AEROSPACE LLC                    7311 NW 12TH ST                                                                                 MIAMI                         FL        33126-1935                         TRADE PAYABLES            7/7/2020       $87,408.94
AQIA AEROSPACE LLC                    7311 NW 12TH ST                                                                                 MIAMI                         FL        33126-1935                         TRADE PAYABLES           5/15/2020        $3,620.00
AQUIDABA HOTELARIA EIRELI                                                                                                                                                                                        TRADE PAYABLES            7/2/2020       $47,769.16
                                      AVENIDA SENADOR SALGADO
ARENA VIEW EMPREENDIMEN TURISTICOS    FILHO 1906.                                                                                     NATAL                                                  BRAZIL              TRADE PAYABLES           6/25/2020      $48,956.11
                                      AVENIDA SENADOR SALGADO
ARENA VIEW EMPREENDIMEN TURISTICOS    FILHO 1906.                                                                                     NATAL                                                  BRAZIL              TRADE PAYABLES            7/3/2020      $29,554.51
ARIETE SEGURIDAD S.A.                 CALLE INDUSTRIAS 51.                                                                            ALCORCON                                               SPAIN               TRADE PAYABLES           6/30/2020       $8,384.88
                                      ROD SANTOS DUMONT KM 66
ARION SERV DE TELECOMUNICACOES LTDA   SN. SN                                                                                          CAMPINAS                                               BRAZIL              TRADE PAYABLES            7/7/2020        $4,897.60
                                      ROD SANTOS DUMONT KM 66
ARION SERV DE TELECOMUNICACOES LTDA   SN. SN                                                                                          CAMPINAS                                               BRAZIL              TRADE PAYABLES            7/3/2020       $2,596.93
ARION SERVICOS DE TELECOMUNICACOES    RODOVIA SN. SN                                                                                  CONFINS                                                BRAZIL              TRADE PAYABLES            7/3/2020      $13,788.95
ARION SERVICOS DE TELECOMUNICACOES    RODOVIA SN. SN                                                                                  CONFINS                                                BRAZIL              TRADE PAYABLES            7/7/2020       $4,087.21
ARKO ADVICE PESQUISAS LTDA            ST SHIS QI 11 BLOCO P 203     SALA 203                                                          BRASILIA                                               BRAZIL              TRADE PAYABLES            7/7/2020      $67,382.50
ARLINDO NASCIMENTO DE BRITO ME        R DAS ANDORINHA 01                                                                              PORTO SEGURO                                           BRAZIL              TRADE PAYABLES           5/22/2020       $9,433.23
ARLINDO NASCIMENTO DE BRITO ME        R DAS ANDORINHA 01                                                                              PORTO SEGURO                                           BRAZIL              TRADE PAYABLES            7/3/2020       $2,496.21
ARLINDO NASCIMENTO DE BRITO ME        R DAS ANDORINHA 01                                                                              PORTO SEGURO                                           BRAZIL              TRADE PAYABLES            7/7/2020         $338.03
ARLINDO NASCIMENTO DE BRITO ME        R DAS ANDORINHA 01                                                                              PORTO SEGURO                                           BRAZIL              TRADE PAYABLES           4/17/2020         $329.00
AROTEC SA INDUSTRIA E C0MERCIO        R SAO VICENTE 289. 289                                                                          COTIA                                                  BRAZIL              TRADE PAYABLES            7/3/2020      $41,297.90
ARTICO AMERICAN AG V TUR LTDA EPP     R DOS TIMBIRAS 2237                                                                             BELO HORIZONTE                                         BRAZIL              TRADE PAYABLES           6/18/2020      $12,271.45
ARTICO AMERICAN AG V TUR LTDA EPP     R DOS TIMBIRAS 2237                                                                             BELO HORIZONTE                                         BRAZIL              TRADE PAYABLES           5/18/2020       $7,707.61
ARTICO AMERICAN AG V TUR LTDA EPP     R DOS TIMBIRAS 2237                                                                             BELO HORIZONTE                                         BRAZIL              TRADE PAYABLES           4/30/2020       $2,256.75
ARTICO AMERICAN AG V TUR LTDA EPP     R DOS TIMBIRAS 2237                                                                             BELO HORIZONTE                                         BRAZIL              TRADE PAYABLES           5/25/2020         $121.52
ARTICO AMERICAN AG V TUR LTDA EPP     R DOS TIMBIRAS 2237                                                                             BELO HORIZONTE                                         BRAZIL              TRADE PAYABLES            5/4/2020          $19.01
ARZ CLINICA DE SERVICOS MEDICOS LTD   RUA CULTO À CIÊNCIA 714.                                                                        CAMPINAS                                               BRAZIL              TRADE PAYABLES           6/19/2020       $6,177.63
ARZ CLINICA DE SERVICOS MEDICOS LTD   RUA CULTO À CIÊNCIA 714.                                                                        CAMPINAS                                               BRAZIL              TRADE PAYABLES           4/17/2020       $3,421.37
ARZ CLINICA DE SERVICOS MEDICOS LTD   RUA CULTO À CIÊNCIA 714.                                                                        CAMPINAS                                               BRAZIL              TRADE PAYABLES            7/7/2020       $2,600.66
                                      AVENIDA PIERRE SIMON DE
ASCENTY DATA CENTERS E TELECOMUNICA   LAPLACE 740                                                                                     CAMPINAS                                               BRAZIL              TRADE PAYABLES           5/27/2020      $23,145.87
ASECNA                                75 RUE DE LA BOETIE-75008     DAKAR.                                                            DAKAR                                                  SENEGAL             TRADE PAYABLES           5/26/2020     $586,340.58
ASSEIO SANEAMENTO AMBIENTAL LTDA      AVENIDA CECI 348.                                                                               BARUERI                                                BRAZIL              TRADE PAYABLES            5/8/2020      $61,082.04
ASSEIO SANEAMENTO AMBIENTAL LTDA      AVENIDA CECI 348.                                                                               BARUERI                                                BRAZIL              TRADE PAYABLES            7/7/2020      $22,891.21
ASSEIO SANEAMENTO AMBIENTAL LTDA      AVENIDA CECI 348.                                                                               BARUERI                                                BRAZIL              TRADE PAYABLES            7/3/2020       $9,698.64
ASSEIO SANEAMENTO AMBIENTAL LTDA      AVENIDA CECI 348.                                                                               BARUERI                                                BRAZIL              TRADE PAYABLES            7/8/2020       $9,334.26
ASSEIO SANEAMENTO AMBIENTAL LTDA      AVENIDA CECI 348.                                                                               BARUERI                                                BRAZIL              TRADE PAYABLES           6/16/2020       $1,684.12
ASSEIO SANEAMENTO AMBIENTAL LTDA      AVENIDA CECI 348.                                                                               BARUERI                                                BRAZIL              TRADE PAYABLES            4/9/2020         $243.99
ASSOCIACAO BRASILEIRA DAS EMPRESAS    AV IBIRAPUERA 2332. 2332                                                                        SAO PAULO                                              BRAZIL              TRADE PAYABLES            7/7/2020     $153,711.34
ASSOCIACAO BRASILEIRA DAS EMPRESAS    AV IBIRAPUERA 2332. 2332                                                                        SAO PAULO                                              BRAZIL              TRADE PAYABLES           5/29/2020      $84,685.94
ASSOCIACAO BRASILEIRA DAS EMPRESAS    AV IBIRAPUERA 2332. 2332                                                                        SAO PAULO                                              BRAZIL              TRADE PAYABLES            6/8/2020      $82,768.01
ASSOCIACAO BRASILEIRA DAS EMPRESAS    AV IBIRAPUERA 2332. 2332                                                                        SAO PAULO                                              BRAZIL              TRADE PAYABLES            5/8/2020      $80,410.58
ASSOCIACAO DOS MOTORISTAS AUTON RAD   RUA ALVARENGA 50.                                                                               SAO PAULO                                              BRAZIL              TRADE PAYABLES            7/2/2020      $15,955.16
ASSOCIACAO DOS MOTORISTAS AUTON RAD   RUA ALVARENGA 50.                                                                               SAO PAULO                                              BRAZIL              TRADE PAYABLES            7/7/2020         $313.20
                                      R BARONESA DE BELA VISTA 384.
ASSOCIACAO DOS TRIPULANTES DA TAM     384                                                                                             SAO PAULO                                              BRAZIL              TRADE PAYABLES            4/9/2020     $176,315.44
                                      R BARONESA DE BELA VISTA 384.
ASSOCIACAO DOS TRIPULANTES DA TAM     384                                                                                             SAO PAULO                                              BRAZIL              TRADE PAYABLES           6/10/2020      $48,460.42
                                      R BARONESA DE BELA VISTA 384.
ASSOCIACAO DOS TRIPULANTES DA TAM     384                                                                                             SAO PAULO                                              BRAZIL              TRADE PAYABLES            5/8/2020      $37,396.58




                                                                                                                           12 of 89
                                                                                 20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                       Pg 44 of 1306
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                       SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                   Reasons for payment   Dates of    Total Amount or
              Creditor Name                       Address1                       Address2                        Address3                           City                State       Zip                 Country         or transfer      Payments          value
ATIVA GERENCIAMENTO DE RECURSOS LTD   AV PAULISTA 2202. 2202                                                                            SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020        $6,754.08
ATIVA GERENCIAMENTO DE RECURSOS LTD   AV PAULISTA 2202. 2202                                                                            SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/2/2020        $3,344.29
ATIVA GERENCIAMENTO DE RECURSOS LTD   AV PAULISTA 2202. 2202                                                                            SAO PAULO                                              BRAZIL             TRADE PAYABLES            6/9/2020          $950.07
ATIVA GERENCIAMENTO DE RECURSOS LTD   AV PAULISTA 2202. 2202                                                                            SAO PAULO                                              BRAZIL             TRADE PAYABLES            5/8/2020          $349.60
                                      AVENIDA BERNARDO VIEIRA DE
ATLANTICA HOTELS INTERN BRASIL LTDA   MEL 1701                                                                                          JABOATAO DOS GUARARAPES                                BRAZIL             TRADE PAYABLES            7/2/2020        $7,063.60
                                      RUA GIOVANNI BATTISTA PIRELLI
ATLANTICA HOTELS INTERNAT BRASIL LT   279                                                                                               SANTO ANDRO                                            BRAZIL             TRADE PAYABLES            7/2/2020        $6,296.46
                                      RUA GIOVANNI BATTISTA PIRELLI
ATLANTICA HOTELS INTERNAT BRASIL LT   279                                                                                               SANTO ANDRO                                            BRAZIL             TRADE PAYABLES            7/7/2020         $953.05
ATLANTICA HOTELS INTERNATIONAL BRAS   ST SETOR HOTELEIRO S/N. S/N                                                                       BRASILIA                                               BRAZIL             TRADE PAYABLES            6/9/2020      $46,349.24
ATLANTICA HOTELS INTL BRASIL          R RECIFE 1090.                                                                                    MANAUS                                                 BRAZIL             TRADE PAYABLES            7/3/2020       $5,294.03
ATLANTICA HOTELS INTL BRASIL          R RECIFE 1090.                                                                                    MANAUS                                                 BRAZIL             TRADE PAYABLES            7/7/2020       $2,336.95
ATLAS COPCO BRASIL LTDA               AV PIRAIBA 202                                                                                    BARUERI                                                BRAZIL             TRADE PAYABLES            7/7/2020      $18,818.12
ATLAS COPCO BRASIL LTDA               AV PIRAIBA 202                                                                                    BARUERI                                                BRAZIL             TRADE PAYABLES           5/22/2020       $7,285.32
ATLAS COPCO BRASIL LTDA               AV PIRAIBA 202                                                                                    BARUERI                                                BRAZIL             TRADE PAYABLES           6/19/2020       $7,207.41
                                      R ANTONIETA PIVA
ATMOSFERA GESTAO E HIGIENIZACAO DE    BARRANQUEIROS S/N                                                                                 JUNDIAI                                                BRAZIL             TRADE PAYABLES            7/7/2020        $8,086.81
                                      R ANTONIETA PIVA
ATMOSFERA GESTAO E HIGIENIZACAO DE    BARRANQUEIROS S/N                                                                                 JUNDIAI                                                BRAZIL             TRADE PAYABLES            7/3/2020        $4,104.95
                                      R ANTONIETA PIVA
ATMOSFERA GESTAO E HIGIENIZACAO DE    BARRANQUEIROS S/N                                                                                 JUNDIAI                                                BRAZIL             TRADE PAYABLES           4/17/2020        $1,347.56
                                      S/N ISANDO INDUSTRIAL PARK
ATNS AIR TRAFFIC AND NAVIGATION SYS   GEWEL ST                                                                                          GAUTENG                                                SOUTH AFRICA       TRADE PAYABLES            7/7/2020       $30,692.22
ATUAL SP COMERCIO DE FERRAMENTAS LT   R CORONEL MEIRELES 870                                                                            SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020       $83,382.13
ATUAL SP COMERCIO DE FERRAMENTAS LT   R CORONEL MEIRELES 870                                                                            SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020          $374.90
AUTO ALIG VERKEHRSBETRIEB GMBH        FLUGHAFEN POSTFACH. 131                                                                           FRANKFURT                                              GERMANY            TRADE PAYABLES           5/29/2020        $5,735.62
AUTO ALIG VERKEHRSBETRIEB GMBH        FLUGHAFEN POSTFACH. 131                                                                           FRANKFURT                                              GERMANY            TRADE PAYABLES           4/17/2020        $2,364.51
AUTO ALIG VERKEHRSBETRIEB GMBH        FLUGHAFEN POSTFACH. 131                                                                           FRANKFURT                                              GERMANY            TRADE PAYABLES           4/30/2020        $2,130.32
AUTORIDADE NACIONAL DA AVIAÇÃO CIVI                                                                                                                                                                               TRADE PAYABLES           6/23/2020       $53,145.18
AUTORIDADE NACIONAL DA AVIAÇÃO CIVI                                                                                                                                                                               TRADE PAYABLES            7/6/2020        $2,256.33
AUXTER RENTAL E LOGISTICA LTDA        AV DOS REMEDIOS 141                                                                               OSASCO                                                 BRAZIL             TRADE PAYABLES           5/29/2020       $23,509.20
AUXTER RENTAL E LOGISTICA LTDA        AV DOS REMEDIOS 141                                                                               OSASCO                                                 BRAZIL             TRADE PAYABLES            7/3/2020       $14,843.19
AUXTER RENTAL E LOGISTICA LTDA        AV DOS REMEDIOS 141                                                                               OSASCO                                                 BRAZIL             TRADE PAYABLES            7/7/2020       $13,370.47
AVIACION CENTAURUS A I E                                                                                                                                                                                          LEASE PAYMENT            4/28/2020    $1,042,687.29
AVIACION CENTAURUS A I E                                                                                                                                                                                          LEASE PAYMENT            4/14/2020      $791,991.16
AVIACION CENTAURUS A I E                                                                                                                                                                                          LEASE PAYMENT            6/29/2020      $787,576.29
AVIACION CENTAURUS A I E                                                                                                                                                                                          LEASE PAYMENT             6/5/2020      $780,837.86
AVIACION CENTAURUS A I E                                                                                                                                                                                          LEASE PAYMENT            4/29/2020        $3,392.82
AVIACION REAL A I E                                                                                                                                                                                               LEASE PAYMENT             7/1/2020   $25,250,259.42
AVIACION REAL A I E                                                                                                                                                                                               LEASE PAYMENT             7/6/2020      $300,000.00
AVIACION REAL A I E                                                                                                                                                                                               LEASE PAYMENT             7/8/2020       $25,000.00
AVIACION TRITON AIE                                                                                                                                                                                               LEASE PAYMENT             5/7/2020    $1,840,893.11
AVIACION TRITON AIE                                                                                                                                                                                               LEASE PAYMENT            5/28/2020      $982,462.31
AVIALL AIRLINE INC                    2750 REGENT BLVD                                                                                  DALLAS                        TX        75261                             TRADE PAYABLES           6/23/2020      $509,162.77
                                                                      1313 PONCE DE LEON BLVD,
AVIATION INDUSTRY CONSULTANTS LLC     MANUEL RIVERO                   SUITE 201                                                         CORAL GABLES                  FL        33134                             TRADE PAYABLES           5/15/2020      $98,389.49
                                                                      1313 PONCE DE LEON BLVD,
AVIATION INDUSTRY CONSULTANTS LLC     MANUEL RIVERO                   SUITE 201                                                         CORAL GABLES                  FL        33134                             TRADE PAYABLES           6/15/2020      $45,910.67
                                                                      1313 PONCE DE LEON BLVD,
AVIATION INDUSTRY CONSULTANTS LLC     MANUEL RIVERO                   SUITE 201                                                         CORAL GABLES                  FL        33134                             TRADE PAYABLES            7/6/2020      $12,700.00
AVIATION METALS                       1810 1810D W POINTE DR                                                                            CHARLOTTE                     NC        28214                             TRADE PAYABLES           6/26/2020      $19,241.44
AVIATION METALS                       1810 1810D W POINTE DR                                                                            CHARLOTTE                     NC        28214                             TRADE PAYABLES           4/17/2020      $11,094.38
AVIPAM TURISMO E TECNOLOGIA LTDA                                                                                                                                                                                  TRADE PAYABLES           4/30/2020      $65,623.88
AVIPAM TURISMO E TECNOLOGIA LTDA                                                                                                                                                                                  TRADE PAYABLES           5/11/2020      $30,521.68
AVIPAM TURISMO E TECNOLOGIA LTDA                                                                                                                                                                                  TRADE PAYABLES           6/10/2020       $6,945.55
AVIPAM TURISMO E TECNOLOGIA LTDA                                                                                                                                                                                  TRADE PAYABLES           6/25/2020       $1,070.42
AWAC TECHNICS                                                                                                                                                                                                     TRADE PAYABLES            7/7/2020      $28,038.45
AXUR SEGURANCA E DEFESA CIBERNETICA   R MOSTARDEIRO 322                                                                                 PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES            7/2/2020      $23,949.39
AXUR SEGURANCA E DEFESA CIBERNETICA   R MOSTARDEIRO 322                                                                                 PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES            7/7/2020      $14,155.53
                                      AVENIDA MARCOS PENTEADO DE
AZUL LINHAS AEREAS BRASILEIRAS SA     ULHÔ 939                                                                                          BARUERI                                                BRAZIL             TRADE PAYABLES            7/6/2020      $19,400.83
B E S EQUIPAMENTOS DE SEGURANCA LTD   RUA JOAO GRIGOLETTO 154                                                                           ARARAS                                                 BRAZIL             TRADE PAYABLES            7/3/2020      $37,568.52
B2W VIAGENS E TURISMO LTDA            AV INDUSTRIAL 600                                                                                 SANTO ANDRO                                            BRAZIL             TRADE PAYABLES            7/3/2020       $9,573.40
B2W VIAGENS E TURISMO LTDA            AV INDUSTRIAL 600                                                                                 SANTO ANDRO                                            BRAZIL             TRADE PAYABLES           4/20/2020       $2,270.49




                                                                                                                             13 of 89
                                                                                20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                      Pg 45 of 1306
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                      SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                  Reasons for payment   Dates of    Total Amount or
               Creditor Name                      Address1                      Address2                        Address3                          City                 State       Zip                 Country         or transfer      Payments          value
B2W VIAGENS E TURISMO LTDA            AV INDUSTRIAL 600                                                                                SANTO ANDRO                                            BRAZIL             TRADE PAYABLES            6/2/2020          $998.96
B2W VIAGENS E TURISMO LTDA            AV INDUSTRIAL 600                                                                                SANTO ANDRO                                            BRAZIL             TRADE PAYABLES           5/18/2020          $107.65
BAHIA CATERING LTDA.                  PRACA GAGO COUTINHO S/N                                                                          SALVADOR                                               BRAZIL             TRADE PAYABLES            4/9/2020       $17,326.04
BAHIA CATERING LTDA.                  PRACA GAGO COUTINHO S/N                                                                          SALVADOR                                               BRAZIL             TRADE PAYABLES            7/7/2020       $12,319.14
BAHIA CATERING LTDA.                  PRACA GAGO COUTINHO S/N                                                                          SALVADOR                                               BRAZIL             TRADE PAYABLES            7/3/2020        $7,649.91
BAHIA CATERING LTDA.                  PRACA GAGO COUTINHO S/N                                                                          SALVADOR                                               BRAZIL             TRADE PAYABLES            7/6/2020             $7.96
                                      CENT ADMINISTRATIVO DA
BAHIA SECRETARIA DA FAZENDA           BAHIA S/ S/N                                                                                     SALVADOR                                               BRAZIL             TRADE PAYABLES            4/9/2020       $12,365.71
                                      CENT ADMINISTRATIVO DA
BAHIA SECRETARIA DA FAZENDA           BAHIA S/ S/N                                                                                     SALVADOR                                               BRAZIL             TRADE PAYABLES           4/28/2020        $1,912.48
                                      CENT ADMINISTRATIVO DA
BAHIA SECRETARIA DA FAZENDA           BAHIA S/ S/N                                                                                     SALVADOR                                               BRAZIL             TRADE PAYABLES           6/10/2020          $936.27
                                      CENT ADMINISTRATIVO DA
BAHIA SECRETARIA DA FAZENDA           BAHIA S/ S/N                                                                                     SALVADOR                                               BRAZIL             TRADE PAYABLES           4/13/2020          $857.47
                                      CENT ADMINISTRATIVO DA
BAHIA SECRETARIA DA FAZENDA           BAHIA S/ S/N                                                                                     SALVADOR                                               BRAZIL             TRADE PAYABLES           5/11/2020          $817.82
                                      CENT ADMINISTRATIVO DA
BAHIA SECRETARIA DA FAZENDA           BAHIA S/ S/N                                                                                     SALVADOR                                               BRAZIL             TRADE PAYABLES           5/29/2020          $100.17
                                      CENT ADMINISTRATIVO DA
BAHIA SECRETARIA DA FAZENDA           BAHIA S/ S/N                                                                                     SALVADOR                                               BRAZIL             TRADE PAYABLES           5/28/2020           $40.90
                                      CENT ADMINISTRATIVO DA
BAHIA SECRETARIA DA FAZENDA           BAHIA S/ S/N                                                                                     SALVADOR                                               BRAZIL             TRADE PAYABLES           6/24/2020           $35.93
                                      CENT ADMINISTRATIVO DA
BAHIA SECRETARIA DA FAZENDA           BAHIA S/ S/N                                                                                     SALVADOR                                               BRAZIL             TRADE PAYABLES           6/26/2020           $16.29
                                      CENT ADMINISTRATIVO DA
BAHIA SECRETARIA DA FAZENDA           BAHIA S/ S/N                                                                                     SALVADOR                                               BRAZIL             TRADE PAYABLES            7/7/2020           $16.02
BALASKA EQUIPE INDUSTRIA E COMERCIO   ESTRADA AGUA CHATA 3050                                                                          GUARULHOS                                              BRAZIL             TRADE PAYABLES            7/7/2020       $12,950.83
BALASKA EQUIPE INDUSTRIA E COMERCIO   ESTRADA AGUA CHATA 3050                                                                          GUARULHOS                                              BRAZIL             TRADE PAYABLES            7/2/2020        $2,649.58
BANCO ABC                                                                                                                                                                                                        HEDGE PAYMENT             6/2/2020      $246,766.01
BANCO BRADESCO                        CIDADE DE DEUS S/N VILA YARA   OSASCO                                                            SAO PAOLO                               06029-900      BRAZIL             TRANSACTION FEES          7/1/2020      $112,809.21
BANCO BRADESCO                        CIDADE DE DEUS S/N VILA YARA   OSASCO                                                            SAO PAOLO                               06029-900      BRAZIL             TRANSACTION FEES         5/18/2020       $12,743.75
BANCO BRADESCO                        CIDADE DE DEUS S/N VILA YARA   OSASCO                                                            SAO PAOLO                               06029-900      BRAZIL             TRANSACTION FEES         5/19/2020        $6,923.48
BANCO BRADESCO                        CIDADE DE DEUS S/N VILA YARA   OSASCO                                                            SAO PAOLO                               06029-900      BRAZIL             TRANSACTION FEES         4/13/2020           $77.63
BANCO BRADESCO                        CIDADE DE DEUS S/N VILA YARA   OSASCO                                                            SAO PAOLO                               06029-900      BRAZIL             TRANSACTION FEES         7/13/2020           $68.11
BANCO BRADESCO                        CIDADE DE DEUS S/N VILA YARA   OSASCO                                                            SAO PAOLO                               06029-900      BRAZIL             TRANSACTION FEES         5/13/2020           $65.03
BANCO BRADESCO                        CIDADE DE DEUS S/N VILA YARA   OSASCO                                                            SAO PAOLO                               06029-900      BRAZIL             TRANSACTION FEES         7/15/2020            $6.13
BANCO BRADESCO CARTOES SA             NUC CIDADE DE DEUS S/N. S/N.                                                                     OSASCO                                                 BRAZIL             EMPLOYEE CREDIT CARD     4/13/2020       $14,810.29
BANCO BRADESCO CARTOES SA             NUC CIDADE DE DEUS S/N. S/N.                                                                     OSASCO                                                 BRAZIL             EMPLOYEE CREDIT CARD     6/12/2020        $9,316.63
BANCO BRADESCO CARTOES SA             NUC CIDADE DE DEUS S/N. S/N.                                                                     OSASCO                                                 BRAZIL             EMPLOYEE CREDIT CARD     6/18/2020        $4,793.89
BANCO BRADESCO CARTOES SA             NUC CIDADE DE DEUS S/N. S/N.                                                                     OSASCO                                                 BRAZIL             EMPLOYEE CREDIT CARD     6/15/2020           $23.29
BANCO CITIBANK                                                                                                                                                                                                   HEDGE PAYMENT             6/2/2020   $12,865,479.36
BANCO CITIBANK                                                                                                                                                                                                   HEDGE PAYMENT             7/2/2020    $9,638,607.20
BANCO CITIBANK                                                                                                                                                                                                   HEDGE PAYMENT             5/5/2020      $845,131.71
BANCO CITIBANK                                                                                                                                                                                                   HEDGE PAYMENT             6/5/2020      $124,645.85
BANCO CITIBANK                                                                                                                                                                                                   HEDGE PAYMENT             7/8/2020      $124,384.17
BANCO CITIBANK                                                                                                                                                                                                   HEDGE PAYMENT             5/8/2020      $116,641.66
BANCO CITIBANK                                                                                                                                                                                                   HEDGE PAYMENT            6/30/2020        $8,650.33
BANCO DAYCOVAL                                                                                                                                                                                                   TRANSACTION FEES         5/25/2020        $9,015.74
BANCO DAYCOVAL                                                                                                                                                                                                   TRANSACTION FEES          7/8/2020        $7,891.85
BANCO DAYCOVAL                                                                                                                                                                                                   TRANSACTION FEES         6/16/2020        $6,897.10
BANCO DAYCOVAL                                                                                                                                                                                                   TRANSACTION FEES         4/16/2020        $4,546.15
BANCO DAYCOVAL                                                                                                                                                                                                   TRANSACTION FEES         4/13/2020        $3,628.04
BANCO DAYCOVAL                                                                                                                                                                                                   TRANSACTION FEES          6/8/2020        $2,475.63
BANCO DAYCOVAL                                                                                                                                                                                                   TRANSACTION FEES         6/17/2020           $75.80
BANCO DE EVENTOS LTDA                                                                                                                                                                                            TRADE PAYABLES           4/17/2020       $45,568.94
BANCO DE EVENTOS LTDA                                                                                                                                                                                            TRADE PAYABLES           6/17/2020        $1,175.36
BANCO DE EVENTOS LTDA                                                                                                                                                                                            TRADE PAYABLES            7/2/2020          $660.36
BANCO DE LA NACION                    AV.NICOLAS DE PIEROLA S/N                                                                        LIMA                                                   PERU               TRADE PAYABLES           6/10/2020       $74,734.34
BANCO DE LA NACION                    AV.NICOLAS DE PIEROLA S/N                                                                        LIMA                                                   PERU               TRADE PAYABLES           4/21/2020       $50,931.06
BANCO DE LA NACION                    AV.NICOLAS DE PIEROLA S/N                                                                        LIMA                                                   PERU               TRADE PAYABLES           5/20/2020        $7,384.53
BANCO DEUTSCHE BANK                                                                                                                                                                                              TRANSACTION FEES         7/31/2020       $26,050.98
BANCO DEUTSCHE BANK                                                                                                                                                                                              TRANSACTION FEES         4/27/2020       $20,936.54
BANCO DEUTSCHE BANK                                                                                                                                                                                              TRANSACTION FEES         5/14/2020        $2,961.77
BANCO IBM SA                          AL ARAGUAIA 2044. 2044                                                                           BARUERI                                                BRAZIL             TRADE PAYABLES            7/7/2020      $100,793.13
BANCO NACION ARGENTINA                2200 NW 84TH AVE                                                                                 MIAMI                         FL        33122                             TRADE PAYABLES           4/17/2020       $27,933.10




                                                                                                                            14 of 89
                                                                                   20-11598-jlg   Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                       Pg 46 of 1306
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                       SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                   Reasons for payment   Dates of    Total Amount or
               Creditor Name                    Address1                           Address2                      Address3                            City               State       Zip                 Country         or transfer      Payments          value
BANCO NACION ARGENTINA                2200 NW 84TH AVE                                                                                  MIAMI                         FL        33122                             TRADE PAYABLES           6/17/2020       $14,522.60
BANCO NACION ARGENTINA                2200 NW 84TH AVE                                                                                  MIAMI                         FL        33122                             TRADE PAYABLES           6/10/2020        $7,777.06
BANCO NACION ARGENTINA                2200 NW 84TH AVE                                                                                  MIAMI                         FL        33122                             TRADE PAYABLES           5/19/2020        $6,278.86
BANCO PINE                                                                                                                                                                                                        TRANSACTION FEES         5/22/2020        $8,421.67
BANCO PINE                                                                                                                                                                                                        TRANSACTION FEES         5/25/2020        $5,203.59
BANCO RIO DE LA PLATA S.A.            BARTOLOME MITRE 480                                                                               BUENOS AIRES                                           ARGENTINA          TRADE PAYABLES           5/26/2020        $2,319.54
BANCO SAFRA                                                                                                                                                                                                       TRANSACTION FEES         7/31/2020       $42,014.90
BANCO SAFRA                                                                                                                                                                                                       TRANSACTION FEES         5/28/2020        $1,589.15
BANCO SAFRA                                                                                                                                                                                                       TRANSACTION FEES         4/13/2020          $879.39
BANCO SAFRA                                                                                                                                                                                                       TRANSACTION FEES          7/8/2020          $849.10
                                      SC/SUL QD. 1 BLOCO F SETIMO
BARBOSA MUSSNICH E ARAGAO ADVOGADOS   ANDA 30                                                                                           BRASILIA                                               BRAZIL             TRADE PAYABLES            7/8/2020     $306,729.61
                                      SC/SUL QD. 1 BLOCO F SETIMO
BARBOSA MUSSNICH E ARAGAO ADVOGADOS   ANDA 30                                                                                           BRASILIA                                               BRAZIL             TRADE PAYABLES            7/3/2020      $23,576.42
                                      SC/SUL QD. 1 BLOCO F SETIMO
BARBOSA MUSSNICH E ARAGAO ADVOGADOS   ANDA 30                                                                                           BRASILIA                                               BRAZIL             TRADE PAYABLES            7/7/2020      $12,985.89
                                      SC/SUL QD. 1 BLOCO F SETIMO
BARBOSA MUSSNICH E ARAGAO ADVOGADOS   ANDA 30                                                                                           BRASILIA                                               BRAZIL             TRADE PAYABLES            7/3/2020      $12,338.90
BARBOSA, MUSSNICH E ARAGAO            LARGO IBAM 1                    3302, 3402                                                        RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES            7/8/2020      $19,372.77
BCD TRAVEL ARGENTINA S A                                                                                                                                                                                          TRADE PAYABLES           4/22/2020      $12,306.58
BCD TRAVEL ARGENTINA S A                                                                                                                                                                                          TRADE PAYABLES            7/3/2020       $4,055.46
BCD TRAVEL BRASIL TURISMO SA          R JULIO GONZALEZ 132. 132                                                                         SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/30/2020      $97,422.62
BCD TRAVEL BRASIL TURISMO SA          R JULIO GONZALEZ 132. 132                                                                         SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/11/2020      $37,447.89
BCD TRAVEL BRASIL TURISMO SA          R JULIO GONZALEZ 132. 132                                                                         SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/20/2020       $7,794.55
BCD TRAVEL BRASIL TURISMO SA          R JULIO GONZALEZ 132. 132                                                                         SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020         $471.70
BCD TRAVEL BRASIL TURISMO SA          R JULIO GONZALEZ 132. 132                                                                         SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/10/2020         $202.38
BCD TRAVEL BRASIL TURISMO SA          R JULIO GONZALEZ 132. 132                                                                         SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/6/2020         $194.92
BEHAVIOR INTELLIGENCE CONSULTORIA E   AVENIDA VINHEDOS 71                                                                               UBERLÂNDIA                                             BRAZIL             TRADE PAYABLES            6/8/2020      $85,536.24
                                      AVENIDA DOUTOR ANTÔNIO
BELATUR VIAGENS E TURISMO LTDA EPP    GOMES DE 625                                                                                      MACEIO                                                 BRAZIL             TRADE PAYABLES            7/7/2020      $12,883.47
                                      AVENIDA DOUTOR ANTÔNIO
BELATUR VIAGENS E TURISMO LTDA EPP    GOMES DE 625                                                                                      MACEIO                                                 BRAZIL             TRADE PAYABLES            4/9/2020        $9,491.38
                                      AVENIDA DOUTOR ANTÔNIO
BELATUR VIAGENS E TURISMO LTDA EPP    GOMES DE 625                                                                                      MACEIO                                                 BRAZIL             TRADE PAYABLES            7/3/2020        $9,417.89
                                      AVENIDA DOUTOR ANTÔNIO
BELATUR VIAGENS E TURISMO LTDA EPP    GOMES DE 625                                                                                      MACEIO                                                 BRAZIL             TRADE PAYABLES           4/30/2020         $972.55

BELEM HOTEIS E TURISMO SA             AV PRESIDENTE VARGAS 882. 882                                                                     BELEM                                                  BRAZIL             TRADE PAYABLES           4/17/2020      $55,737.01

BELEM HOTEIS E TURISMO SA             AV PRESIDENTE VARGAS 882. 882                                                                     BELEM                                                  BRAZIL             TRADE PAYABLES            7/2/2020      $50,364.46

BELEM HOTEIS E TURISMO SA             AV PRESIDENTE VARGAS 882. 882                                                                     BELEM                                                  BRAZIL             TRADE PAYABLES            4/9/2020        $6,190.39

BELEM HOTEIS E TURISMO SA             AV PRESIDENTE VARGAS 882. 882                                                                     BELEM                                                  BRAZIL             TRADE PAYABLES            7/7/2020       $3,913.93
BELEM SERVICOS DE BORDO LTDA          PASSAGEM SANTO AMARO 01                                                                           BELOM                                                  BRAZIL             TRADE PAYABLES            4/9/2020      $13,804.18
BELEM SERVICOS DE BORDO LTDA          PASSAGEM SANTO AMARO 01                                                                           BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020       $5,971.38
                                      R PROFESSOR ANTONIO ALEIXO
BELVITUR VIAGENS LTDA                 604. 604                                                                                          BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES           4/30/2020      $59,899.74
                                      R PROFESSOR ANTONIO ALEIXO
BELVITUR VIAGENS LTDA                 604. 604                                                                                          BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES           5/11/2020      $22,622.11
                                      R PROFESSOR ANTONIO ALEIXO
BELVITUR VIAGENS LTDA                 604. 604                                                                                          BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES            6/2/2020      $16,065.05
                                      R PROFESSOR ANTONIO ALEIXO
BELVITUR VIAGENS LTDA                 604. 604                                                                                          BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES           6/10/2020        $5,583.86
                                      R PROFESSOR ANTONIO ALEIXO
BELVITUR VIAGENS LTDA                 604. 604                                                                                          BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES           6/18/2020        $3,588.88
                                      R PROFESSOR ANTONIO ALEIXO
BELVITUR VIAGENS LTDA                 604. 604                                                                                          BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES           4/20/2020        $1,616.89
                                      R PROFESSOR ANTONIO ALEIXO
BELVITUR VIAGENS LTDA                 604. 604                                                                                          BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES           6/25/2020         $169.36
                                      R PROFESSOR ANTONIO ALEIXO
BELVITUR VIAGENS LTDA                 604. 604                                                                                          BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES           5/18/2020         $111.57
BENNER SISTEMAS SA                    R ITAJAI 881. 881                                                                                 BLUMENAU                                               BRAZIL             TRADE PAYABLES            7/2/2020      $70,712.81
BENNER SISTEMAS SA                    R ITAJAI 881. 881                                                                                 BLUMENAU                                               BRAZIL             TRADE PAYABLES            7/3/2020      $41,233.42
BENNER SISTEMAS SA                    R ITAJAI 881. 881                                                                                 BLUMENAU                                               BRAZIL             TRADE PAYABLES            6/9/2020      $30,813.39




                                                                                                                             15 of 89
                                                                               20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                     Pg 47 of 1306
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                     SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                 Reasons for payment   Dates of    Total Amount or
               Creditor Name                    Address1                       Address2                        Address3                             City              State       Zip                 Country         or transfer      Payments          value
BERLIN VIAGENS E TURISMO LTDA                                                                                                                                                                                   TRADE PAYABLES           5/22/2020       $19,219.81
BERLIN VIAGENS E TURISMO LTDA                                                                                                                                                                                   TRADE PAYABLES           4/30/2020        $3,216.53
BERLIN VIAGENS E TURISMO LTDA                                                                                                                                                                                   TRADE PAYABLES           5/11/2020        $1,730.13
BERLIN VIAGENS E TURISMO LTDA                                                                                                                                                                                   TRADE PAYABLES           6/10/2020          $142.60
BEUMER LATINOAMERICANA EQUIP LTDA                                                                                                                                                                               TRADE PAYABLES           6/18/2020       $31,158.66
                                      O R TAMBO INTERNATIONAL
BIDVEST PREMIER LOUNGE                AIRPORT                       4T                                                                JOHANNESBURG                                           SOUTH AFRICA       TRADE PAYABLES           6/30/2020      $34,456.58
BIOAWAY FACILITIES SERVICE LTDA       RUA SILVIO CONCON 72.                                                                           VALINHOS                                               BRAZIL             TRADE PAYABLES            7/7/2020      $13,860.94
BIOAWAY FACILITIES SERVICE LTDA       RUA SILVIO CONCON 72.                                                                           VALINHOS                                               BRAZIL             TRADE PAYABLES           4/17/2020      $10,651.05
BIOAWAY FACILITIES SERVICE LTDA       RUA SILVIO CONCON 72.                                                                           VALINHOS                                               BRAZIL             TRADE PAYABLES            6/3/2020       $9,995.53
BIOAWAY FACILITIES SERVICE LTDA       RUA SILVIO CONCON 72.                                                                           VALINHOS                                               BRAZIL             TRADE PAYABLES           6/17/2020       $9,626.64
BIOPROT COM EQ PROTEC INDIVID LTDA    RUA JUQUIA 10. 10                                                                               SAO BERNARDO DO CAMPO                                  BRAZIL             TRADE PAYABLES            7/2/2020      $14,162.31
BLOOMBERG                             731 LEXINGTON AVENUE                                                                            NEW YORK                      NY        10022-1331                        TRADE PAYABLES            6/4/2020       $7,020.10
BLUE STAR TRANSPORTE E TURISMO EIRE   RUA MACHADINHO 83.                                                                              CANOAS                                                 BRAZIL             TRADE PAYABLES            7/3/2020       $9,378.79
BLUE STAR TRANSPORTE E TURISMO EIRE   RUA MACHADINHO 83.                                                                              CANOAS                                                 BRAZIL             TRADE PAYABLES           4/17/2020       $6,536.61
BLUE STAR TRANSPORTE E TURISMO EIRE   RUA MACHADINHO 83.                                                                              CANOAS                                                 BRAZIL             TRADE PAYABLES            7/7/2020          $86.82
BMSIX SOLUCOES EM INFORMATICA LTDA    RUA APENINOS 222                                                                                SAO PAULO                                              BRAZIL             TRADE PAYABLES            6/2/2020     $103,533.09
BODEGAS ESMERALDA S.A.                COCHABAMBA S/N AGRELO.                                                                          MENDOZA                                                ARGENTINA          TRADE PAYABLES           6/15/2020      $92,354.52
BOEING DISTRIBUTION SERVICES INC( E   3760 WEST 108TH STREET                                                                          MIAMI                         FL        33165                             TRADE PAYABLES           6/23/2020     $490,829.37
BOEING DISTRIBUTION SERVICES INC( E   3760 WEST 108TH STREET                                                                          MIAMI                         FL        33165                             TRADE PAYABLES           4/30/2020     $297,492.42
BOMPEL INDUSTRIA DE CALCADOS LTDA     R LUIZ SEGUNDO ROSSONI 539                                                                      TOLEDO                                                 BRAZIL             TRADE PAYABLES            7/3/2020      $50,684.63
BOSFUEL CORPORATION                   350 AVIATION DR. SUITE                                                                          VIRGINIA BEACH                VA        20166                             TRADE PAYABLES            6/8/2020     $109,243.66
BOSFUEL CORPORATION                   350 AVIATION DR. SUITE                                                                          VIRGINIA BEACH                VA        20166                             TRADE PAYABLES           6/19/2020       $6,775.53
BOSSA NOVA MALL ADMINISTRADORA DE B   RUA QUITANDA 86.                                                                                RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           4/27/2020       $2,137.46
BOSSA NOVA MALL ADMINISTRADORA DE B   RUA QUITANDA 86.                                                                                RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           5/11/2020       $1,966.02
BOSSA NOVA MALL ADMINISTRADORA DE B   RUA QUITANDA 86.                                                                                RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES            7/7/2020       $1,731.32
BOSSA NOVA MALL ADMINISTRADORA DE B   RUA QUITANDA 86.                                                                                RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           6/10/2020       $1,587.70
BRAIN IN COLOR PRODUCOES DE VIDEOS                                                                                                                                                           BRAZIL             TRADE PAYABLES            7/7/2020      $27,376.51
BRAIN IN COLOR PRODUCOES DE VIDEOS                                                                                                                                                           BRAZIL             TRADE PAYABLES           6/12/2020       $8,341.33
BRAIN IN COLOR PRODUCOES DE VIDEOS                                                                                                                                                           BRAZIL             TRADE PAYABLES            7/8/2020       $2,659.94
                                      RUA PADRE JOSO DE ANCHIETA
BRAIN IN COLOR PRODUCOES EIRELI       512.                                                                                            SAO PAULO                                              BRAZIL             TRADE PAYABLES            6/4/2020       $8,034.04
BRASAL REFRIGERANTES SA               Q CSG 06 S/N. S/N                                                                               BRASILIA                                               BRAZIL             TRADE PAYABLES            7/2/2020      $42,695.78
BRASANITAS EMP BRA SANEAMEN COM LTD   RUA JOAO MOURA 650                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020      $21,582.84
BRASANITAS EMP BRA SANEAMEN COM LTD   RUA JOAO MOURA 650                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020      $16,762.94
BRASANITAS EMP BRA SANEAMEN COM LTD   RUA JOAO MOURA 650                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/30/2020      $13,663.58
BRASANITAS EMP BRA SANEAMEN COM LTD   RUA JOAO MOURA 650                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES            6/3/2020      $12,097.02
BRASANITAS EMPR BRAS DE SAN E COM L   RODOVIA HÉLIO SMIDT SN                                                                          GUARULHOS                                              BRAZIL             TRADE PAYABLES           4/30/2020     $173,426.59
BRASANITAS EMPR BRAS DE SAN E COM L   RODOVIA HÉLIO SMIDT SN                                                                          GUARULHOS                                              BRAZIL             TRADE PAYABLES            6/3/2020     $170,438.35
BRASIL COMERCIALIZADORA DE ENERGIAS                                                                                                                                                                             TRADE PAYABLES           4/20/2020      $34,743.84
BRASIL COMERCIALIZADORA DE ENERGIAS                                                                                                                                                                             TRADE PAYABLES           5/28/2020      $30,032.08
BRASIL COMERCIALIZADORA DE ENERGIAS                                                                                                                                                                             TRADE PAYABLES           6/10/2020      $29,747.29
BRASIL COMERCIALIZADORA DE ENERGIAS                                                                                                                                                                             TRADE PAYABLES           6/18/2020         $785.92
BRASIL COMERCIALIZADORA DE ENERGIAS                                                                                                                                                                             TRADE PAYABLES           5/22/2020         $757.87
                                      RUA DIACONO JOSIAS DE SOUZA
BRASIL ESPRESSO COM ATACADISTA LTDA   474 474                                                                                         JUNDIAI                                                BRAZIL             TRADE PAYABLES            7/2/2020      $18,372.36
                                      AV DAS NACOES UNIDAS 12901.
BRASIL TELECOM COMUNICA MULTIMIDIA    12901                                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020      $19,404.66
                                      AV BRIGADEIRO FARIA LIMA
BRASPAG TECNOLOGIA EM PAGAMENTO LTD   1461. 1461                                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/2/2020      $45,513.16
                                      AV BRIGADEIRO FARIA LIMA
BRASPAG TECNOLOGIA EM PAGAMENTO LTD   1461. 1461                                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020        $6,264.66
                                      RUA PREFEITO SEBASTIAO
BRAVSEC SERV AUX DE TRANS AEREO       TEIXEIRA 354                                                                                    TERESOPOLIS                                            BRAZIL             TRADE PAYABLES           4/22/2020     $167,877.92
                                      RUA PREFEITO SEBASTIAO
BRAVSEC SERV AUX DE TRANS AEREO       TEIXEIRA 354                                                                                    TERESOPOLIS                                            BRAZIL             TRADE PAYABLES           6/18/2020     $143,935.85
                                      RUA PREFEITO SEBASTIAO
BRAVSEC SERV AUX DE TRANS AEREO       TEIXEIRA 354                                                                                    TERESOPOLIS                                            BRAZIL             TRADE PAYABLES            7/3/2020     $132,545.73
                                      RUA PREFEITO SEBASTIAO
BRAVSEC SERV AUX DE TRANS AEREO       TEIXEIRA 354                                                                                    TERESOPOLIS                                            BRAZIL             TRADE PAYABLES            7/8/2020      $62,087.98
                                      RUA PREFEITO SEBASTIAO
BRAVSEC SERV AUX DE TRANS AEREO       TEIXEIRA 354                                                                                    TERESOPOLIS                                            BRAZIL             TRADE PAYABLES           5/27/2020      $33,656.15
                                      RUA PREFEITO SEBASTIAO
BRAVSEC SERV AUX DE TRANS AEREO       TEIXEIRA 354                                                                                    TERESOPOLIS                                            BRAZIL             TRADE PAYABLES            7/2/2020      $29,487.77




                                                                                                                           16 of 89
                                                                             20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                   Pg 48 of 1306
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                   SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                              Reasons for payment   Dates of     Total Amount or
              Creditor Name                       Address1                   Address2                        Address3                             City              State       Zip                 Country        or transfer      Payments           value
                                      RUA PREFEITO SEBASTIAO
BRAVSEC SERV AUX DE TRANS AEREO       TEIXEIRA 354                                                                                  TERESOPOLIS                                            BRAZIL             TRADE PAYABLES         5/19/2020        $13,424.21
                                      RUA PREFEITO SEBASTIAO
BRAVSEC SERV AUX DE TRANS AEREO       TEIXEIRA 354                                                                                  TERESOPOLIS                                            BRAZIL             TRADE PAYABLES          7/7/2020         $7,487.88
                                      RUA PREFEITO SEBASTIAO
BRAVSEC SERV AUX DE TRANS AEREO       TEIXEIRA 354                                                                                  TERESOPOLIS                                            BRAZIL             TRADE PAYABLES          7/6/2020         $7,235.74
                                      RUA PREFEITO SEBASTIAO
BRAVSEC SERV AUX DE TRANS AEREO       TEIXEIRA 354                                                                                  TERESOPOLIS                                            BRAZIL             TRADE PAYABLES         4/17/2020         $6,934.01
                                      RUA PREFEITO SEBASTIAO
BRAVSEC SERV AUX DE TRANS AEREO       TEIXEIRA 354                                                                                  TERESOPOLIS                                            BRAZIL             TRADE PAYABLES         5/11/2020         $2,338.50
                                      RUA PREFEITO SEBASTIAO
BRAVSEC SERV AUX DE TRANS AEREO       TEIXEIRA 354                                                                                  TERESOPOLIS                                            BRAZIL             TRADE PAYABLES          6/4/2020         $1,908.66
                                      RUA PREFEITO SEBASTIAO
BRAVSEC SERV AUX DE TRANS AEREO       TEIXEIRA 354                                                                                  TERESOPOLIS                                            BRAZIL             TRADE PAYABLES          4/8/2020           $227.62
BRAZIL TRANSLATIONS E SOLUTIONS LTD   PRACA SO 21.                                                                                  SAO PAULO                                              BRAZIL             TRADE PAYABLES         4/17/2020        $22,457.08
BRAZIL TRANSLATIONS E SOLUTIONS LTD   PRACA SO 21.                                                                                  SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/3/2020        $13,059.73
BRAZIL TRANSLATIONS E SOLUTIONS LTD   PRACA SO 21.                                                                                  SAO PAULO                                              BRAZIL             TRADE PAYABLES         5/14/2020         $6,686.88
BRAZIL TRANSLATIONS E SOLUTIONS LTD   PRACA SO 21.                                                                                  SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/17/2020           $983.16
BRAZIL TRANSLATIONS E SOLUTIONS LTD   PRACA SO 21.                                                                                  SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/7/2020           $939.68
BRAZIL TRANSLATIONS E SOLUTIONS LTD   PRACA SO 21.                                                                                  SAO PAULO                                              BRAZIL             TRADE PAYABLES         5/29/2020           $642.94
BRAZIL TRANSLATIONS E SOLUTIONS LTD   PRACA SO 21.                                                                                  SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/2/2020           $165.18
BRAZIL TRANSLATIONS E SOLUTIONS LTD   PRACA SO 21.                                                                                  SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/8/2020            $44.02
BREMENTUR AGENCIA DE TURISMO LTDA     R MOSTARDEIRO 05                                                                              PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES         4/20/2020        $34,738.26
BREMENTUR AGENCIA DE TURISMO LTDA     R MOSTARDEIRO 05                                                                              PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES         4/30/2020        $25,474.58
BREMENTUR AGENCIA DE TURISMO LTDA     R MOSTARDEIRO 05                                                                              PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES         5/21/2020        $10,150.04
BREMENTUR AGENCIA DE TURISMO LTDA     R MOSTARDEIRO 05                                                                              PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES         6/10/2020         $2,059.48
BREMENTUR AGENCIA DE TURISMO LTDA     R MOSTARDEIRO 05                                                                              PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES         5/25/2020         $2,017.08
BREMENTUR AGENCIA DE TURISMO LTDA     R MOSTARDEIRO 05                                                                              PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES          5/4/2020         $1,940.92
BREMENTUR AGENCIA DE TURISMO LTDA     R MOSTARDEIRO 05                                                                              PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES          6/2/2020         $1,642.16
BREMENTUR AGENCIA DE TURISMO LTDA     R MOSTARDEIRO 05                                                                              PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES          7/3/2020         $1,114.31
BREMENTUR AGENCIA DE TURISMO LTDA     R MOSTARDEIRO 05                                                                              PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES          7/6/2020           $561.61
BREMENTUR AGENCIA DE TURISMO LTDA     R MOSTARDEIRO 05                                                                              PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES         5/18/2020           $149.01
BREMENTUR AGENCIA DE TURISMO LTDA     R MOSTARDEIRO 05                                                                              PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES         6/25/2020           $126.34
BREMENTUR AGENCIA DE TURISMO LTDA     R MOSTARDEIRO 05                                                                              PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES         6/18/2020            $88.14
BRF DISTRIBUIDORA DE PLASTICOS LTDA                                                                                                                                                                           TRADE PAYABLES          7/7/2020        $11,460.38
BRIDGESTONE AIRCRAFT TIRE INC         802 802 S AYERSVILLE RD                                                                       MAYODAN                       NC        27027                             TRADE PAYABLES         6/24/2020       $147,939.40
                                      RODOVIA BALDICERO FILOMENO
BRUNA VIEIRA DA ROSA 05962175956      1603                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES          7/2/2020         $6,410.27
                                      RODOVIA BALDICERO FILOMENO
BRUNA VIEIRA DA ROSA 05962175956      1603                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES          4/9/2020         $2,096.76
                                      RODOVIA BALDICERO FILOMENO
BRUNA VIEIRA DA ROSA 05962175956      1603                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES          7/7/2020           $147.96
BRW ADMINISTRACAO DE BENS LTDA        AV SALGADO FILHO 1176                                                                         GUARULHOS                                              BRAZIL             TRADE PAYABLES         4/17/2020         $5,681.10
BRW ADMINISTRACAO DE BENS LTDA        AV SALGADO FILHO 1176                                                                         GUARULHOS                                              BRAZIL             TRADE PAYABLES          7/3/2020         $1,125.60
BRW ADMINISTRACAO DE BENS LTDA        AV SALGADO FILHO 1176                                                                         GUARULHOS                                              BRAZIL             TRADE PAYABLES          4/9/2020           $889.56
BRW ADMINISTRACAO DE BENS LTDA        AV SALGADO FILHO 1176                                                                         GUARULHOS                                              BRAZIL             TRADE PAYABLES          7/8/2020           $300.71
BT EQUIPAMENTOS INDUSTRIAIS LTDA      R RUI BARBOSA 321                                                                             TATUI                                                  BRAZIL             TRADE PAYABLES          7/3/2020        $13,435.12
BUNDESPOLIZEIDIREKTION FLUGHAFEN      75                                                                                            POSTFACH                                               GERMANY            TRADE PAYABLES         6/15/2020        $77,046.77
BUNDESPOLIZEIDIREKTION FLUGHAFEN      75                                                                                            POSTFACH                                               GERMANY            TRADE PAYABLES         6/25/2020           $865.24
BUNDESPOLIZEIDIREKTION FLUGHAFEN      75                                                                                            POSTFACH                                               GERMANY            TRADE PAYABLES          7/2/2020           $751.46
                                      ESTRADA VELHA GUARULHOS-
BUNZL EQ P PROTECAO INDIVIDUAL LTDA   SAO MI 5135                                                                                   GUARULHOS                                              BRAZIL             TRADE PAYABLES          7/3/2020        $57,666.57
                                      ESTRADA VELHA GUARULHOS-
BUNZL EQ P PROTECAO INDIVIDUAL LTDA   SAO MI 5135                                                                                   GUARULHOS                                              BRAZIL             TRADE PAYABLES          7/8/2020           $624.54
                                      ESTRADA VELHA GUARULHOS-
BUNZL EQ P PROTECAO INDIVIDUAL LTDA   SAO MI 5135                                                                                   GUARULHOS                                              BRAZIL             TRADE PAYABLES          7/7/2020           $593.06
BYWER INDUSTRIA DE PLASTICOS LTDA     RUA DURVAL SOUZA SN                                                                           SAQUAREMA                                              BRAZIL             TRADE PAYABLES         6/12/2020        $32,346.25
BYWER INDUSTRIA DE PLASTICOS LTDA     RUA DURVAL SOUZA SN                                                                           SAQUAREMA                                              BRAZIL             TRADE PAYABLES         5/20/2020        $28,105.08
BYWER INDUSTRIA DE PLASTICOS LTDA     RUA DURVAL SOUZA SN                                                                           SAQUAREMA                                              BRAZIL             TRADE PAYABLES         5/22/2020        $22,863.29
BYWER INDUSTRIA DE PLASTICOS LTDA     RUA DURVAL SOUZA SN                                                                           SAQUAREMA                                              BRAZIL             TRADE PAYABLES         4/28/2020        $14,440.27
BYWER INDUSTRIA DE PLASTICOS LTDA     RUA DURVAL SOUZA SN                                                                           SAQUAREMA                                              BRAZIL             TRADE PAYABLES         4/30/2020        $13,468.49
BYWER INDUSTRIA DE PLASTICOS LTDA     RUA DURVAL SOUZA SN                                                                           SAQUAREMA                                              BRAZIL             TRADE PAYABLES          6/1/2020        $11,155.59
BYWER INDUSTRIA DE PLASTICOS LTDA     RUA DURVAL SOUZA SN                                                                           SAQUAREMA                                              BRAZIL             TRADE PAYABLES          4/9/2020         $8,755.72
BYWER INDUSTRIA DE PLASTICOS LTDA     RUA DURVAL SOUZA SN                                                                           SAQUAREMA                                              BRAZIL             TRADE PAYABLES         4/23/2020         $8,168.05
BYWER INDUSTRIA DE PLASTICOS LTDA     RUA DURVAL SOUZA SN                                                                           SAQUAREMA                                              BRAZIL             TRADE PAYABLES          6/8/2020         $7,571.80




                                                                                                                         17 of 89
                                                                              20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                    Pg 49 of 1306
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                    SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                Reasons for payment   Dates of    Total Amount or
              Creditor Name                      Address1                     Address2                        Address3                            City               State       Zip                 Country         or transfer      Payments          value
BYWER INDUSTRIA DE PLASTICOS LTDA     RUA DURVAL SOUZA SN                                                                            SAQUAREMA                                              BRAZIL             TRADE PAYABLES           4/27/2020        $6,386.69
BYWER INDUSTRIA DE PLASTICOS LTDA     RUA DURVAL SOUZA SN                                                                            SAQUAREMA                                              BRAZIL             TRADE PAYABLES           4/13/2020        $6,218.58
BYWER INDUSTRIA DE PLASTICOS LTDA     RUA DURVAL SOUZA SN                                                                            SAQUAREMA                                              BRAZIL             TRADE PAYABLES           5/12/2020        $6,195.66
BYWER INDUSTRIA DE PLASTICOS LTDA     RUA DURVAL SOUZA SN                                                                            SAQUAREMA                                              BRAZIL             TRADE PAYABLES           5/14/2020        $5,193.48
BYWER INDUSTRIA DE PLASTICOS LTDA     RUA DURVAL SOUZA SN                                                                            SAQUAREMA                                              BRAZIL             TRADE PAYABLES            7/7/2020        $4,367.24
BYWER INDUSTRIA DE PLASTICOS LTDA     RUA DURVAL SOUZA SN                                                                            SAQUAREMA                                              BRAZIL             TRADE PAYABLES           4/16/2020        $4,327.86
BYWER INDUSTRIA DE PLASTICOS LTDA     RUA DURVAL SOUZA SN                                                                            SAQUAREMA                                              BRAZIL             TRADE PAYABLES           4/20/2020        $4,179.45
BYWER INDUSTRIA DE PLASTICOS LTDA     RUA DURVAL SOUZA SN                                                                            SAQUAREMA                                              BRAZIL             TRADE PAYABLES            6/3/2020        $3,456.15
BYWER INDUSTRIA DE PLASTICOS LTDA     RUA DURVAL SOUZA SN                                                                            SAQUAREMA                                              BRAZIL             TRADE PAYABLES           5/18/2020        $2,795.86
BYWER INDUSTRIA DE PLASTICOS LTDA     RUA DURVAL SOUZA SN                                                                            SAQUAREMA                                              BRAZIL             TRADE PAYABLES            6/4/2020        $2,592.73
BYWER INDUSTRIA DE PLASTICOS LTDA     RUA DURVAL SOUZA SN                                                                            SAQUAREMA                                              BRAZIL             TRADE PAYABLES           4/22/2020        $2,520.53
BYWER INDUSTRIA DE PLASTICOS LTDA     RUA DURVAL SOUZA SN                                                                            SAQUAREMA                                              BRAZIL             TRADE PAYABLES           5/19/2020        $2,079.22
BYWER INDUSTRIA DE PLASTICOS LTDA     RUA DURVAL SOUZA SN                                                                            SAQUAREMA                                              BRAZIL             TRADE PAYABLES            6/2/2020        $2,069.61
BYWER INDUSTRIA DE PLASTICOS LTDA     RUA DURVAL SOUZA SN                                                                            SAQUAREMA                                              BRAZIL             TRADE PAYABLES           5/13/2020        $1,643.44
C ALEXANDRE LEMOS DA SILVA ME         RUA JATOBAS 360                                                                                FORTALEZA                                              BRAZIL             TRADE PAYABLES            7/7/2020       $31,167.64
C ALEXANDRE LEMOS DA SILVA ME         RUA JATOBAS 360                                                                                FORTALEZA                                              BRAZIL             TRADE PAYABLES           5/22/2020       $19,828.79
C ALEXANDRE LEMOS DA SILVA ME         RUA JATOBAS 360                                                                                FORTALEZA                                              BRAZIL             TRADE PAYABLES            4/9/2020       $19,084.38
                                      AV. CARLO BONFANTI, 800 -
C C I AMBIENTAL LTDA EPP              CENTRO                                                                                         LEME - SP                               13610-238 BRAZIL                  TRADE PAYABLES            7/7/2020      $25,212.56
                                      AV. CARLO BONFANTI, 800 -
C C I AMBIENTAL LTDA EPP              CENTRO                                                                                         LEME - SP                               13610-238 BRAZIL                  TRADE PAYABLES            6/8/2020        $6,146.49
                                      AV. CARLO BONFANTI, 800 -
C C I AMBIENTAL LTDA EPP              CENTRO                                                                                         LEME - SP                               13610-238 BRAZIL                  TRADE PAYABLES           6/25/2020        $4,282.84
                                      AV. CARLO BONFANTI, 800 -
C C I AMBIENTAL LTDA EPP              CENTRO                                                                                         LEME - SP                               13610-238 BRAZIL                  TRADE PAYABLES            7/3/2020       $1,071.94
C C I ENGENHARIA LTDA ME              AVENIDA CARLOS BONFANTI 800                                                                    LEME                                              BRAZIL                  TRADE PAYABLES            7/7/2020      $33,515.93
C C I ENGENHARIA LTDA ME              AVENIDA CARLOS BONFANTI 800                                                                    LEME                                              BRAZIL                  TRADE PAYABLES           6/26/2020       $7,769.99
C E L IMPRESSOS GRAFICOS GERAL LTDA   RUA CAMPO LARGO 675. 675                                                                       SAO PAULO                                         BRAZIL                  TRADE PAYABLES            7/3/2020      $22,575.69
C E L IMPRESSOS GRAFICOS GERAL LTDA   RUA CAMPO LARGO 675. 675                                                                       SAO PAULO                                         BRAZIL                  TRADE PAYABLES           4/17/2020       $2,103.42
C E L IMPRESSOS GRAFICOS GERAL LTDA   RUA CAMPO LARGO 675. 675                                                                       SAO PAULO                                         BRAZIL                  TRADE PAYABLES            7/7/2020          $43.05
C. GOMES DOS SANTOS RESTAURANTES E    RUA CAETANO DE CAMPOS 95                                                                       SAO PAULO                                         BRAZIL                  TRADE PAYABLES            7/7/2020      $11,698.71
                                      AV DAS NACOES UNIDAS 12901.
CA PROGRAMAS DE COMPUTADOR PARTICIP   12901.                                                                                         SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/15/2020      $73,394.69
                                      AV DAS NACOES UNIDAS 12901.
CA PROGRAMAS DE COMPUTADOR PARTICIP   12901.                                                                                         SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/2/2020         $909.82
CACTUR TRANSPORTE E TURISMO LTDA ME   R CRUZ ALTA 840                                                                                GOIANIA                                                BRAZIL             TRADE PAYABLES           5/22/2020      $10,878.28
CACTUR TRANSPORTE E TURISMO LTDA ME   R CRUZ ALTA 840                                                                                GOIANIA                                                BRAZIL             TRADE PAYABLES            7/2/2020       $4,381.22
CACTUR TRANSPORTE E TURISMO LTDA ME   R CRUZ ALTA 840                                                                                GOIANIA                                                BRAZIL             TRADE PAYABLES            7/7/2020       $3,569.25
CAE SOUTH AMERICA F T BRASIL LTDA     RUA ORLANDA BORGAMO 490                                                                        GUARULHOS                                              BRAZIL             TRADE PAYABLES            5/8/2020     $610,052.86
CAFE TRES CORACOES S.A                                                                                                                                                                                         TRADE PAYABLES            7/7/2020      $17,347.64
CALLINGTON INC                        2121 PONCE DE LEON BLVD                                                                        CORAL GABLES                  FL        33134-5224                        TRADE PAYABLES           6/16/2020       $6,946.56
                                      AVENIDA MARCOS PENTEADO DE
CAPPTA SA                             ULH 1119                                                                                       BARUERI                                                BRAZIL             TRADE PAYABLES            7/2/2020      $10,292.27
CAROL LOCADORA DE VEICULOS LTDA ME    R MARINGA 5                                                                                    VILA VELHA                                             BRAZIL             TRADE PAYABLES           5/15/2020       $6,588.89
CAROL LOCADORA DE VEICULOS LTDA ME    R MARINGA 5                                                                                    VILA VELHA                                             BRAZIL             TRADE PAYABLES            7/3/2020       $4,418.74
CARREIRO CALLI OLIVEIRA SOCIEDADE D   R FIDENCIO RAMOS 100. 100                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020       $4,438.57
CARREIRO CALLI OLIVEIRA SOCIEDADE D   R FIDENCIO RAMOS 100. 100                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES            6/9/2020       $2,015.57
CARREIRO CALLI OLIVEIRA SOCIEDADE D   R FIDENCIO RAMOS 100. 100                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/2/2020         $992.08
CARREIRO CALLI OLIVEIRA SOCIEDADE D   R FIDENCIO RAMOS 100. 100                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES            5/8/2020         $728.80
CARVALHO E ARAUJO LTDA ME             RUA ISAURA PARENTE 902                                                                         RIO BRANCO                                             BRAZIL             TRADE PAYABLES           5/15/2020       $7,135.20
CARVALHO E ARAUJO LTDA ME             RUA ISAURA PARENTE 902                                                                         RIO BRANCO                                             BRAZIL             TRADE PAYABLES            4/9/2020       $6,991.96
CARVALHO E ARAUJO LTDA ME             RUA ISAURA PARENTE 902                                                                         RIO BRANCO                                             BRAZIL             TRADE PAYABLES           5/22/2020       $5,711.87
CARVALHO E ARAUJO LTDA ME             RUA ISAURA PARENTE 902                                                                         RIO BRANCO                                             BRAZIL             TRADE PAYABLES            7/7/2020       $5,649.73
                                      AVENIDA MANOEL JOSE DE
CARVALIMA TRANSPORTES LTDA            ARRUDA 1891                                                                                    CUIABA                                                 BRAZIL             TRADE PAYABLES           5/22/2020      $11,542.67
                                      AVENIDA MANOEL JOSE DE
CARVALIMA TRANSPORTES LTDA            ARRUDA 1891                                                                                    CUIABA                                                 BRAZIL             TRADE PAYABLES           4/17/2020      $10,969.12
                                      AVENIDA MANOEL JOSE DE
CARVALIMA TRANSPORTES LTDA            ARRUDA 1891                                                                                    CUIABA                                                 BRAZIL             TRADE PAYABLES            7/3/2020       $8,330.52
CASABLANCA TURISMO E VIAGENS LTDA     R OSVALDO CRUZ 2040                                                                            FORTALEZA                                              BRAZIL             TRADE PAYABLES           4/20/2020      $20,088.08
CASABLANCA TURISMO E VIAGENS LTDA     R OSVALDO CRUZ 2040                                                                            FORTALEZA                                              BRAZIL             TRADE PAYABLES           5/25/2020      $10,327.37
CASABLANCA TURISMO E VIAGENS LTDA     R OSVALDO CRUZ 2040                                                                            FORTALEZA                                              BRAZIL             TRADE PAYABLES           4/30/2020         $660.83
CASABLANCA TURISMO E VIAGENS LTDA     R OSVALDO CRUZ 2040                                                                            FORTALEZA                                              BRAZIL             TRADE PAYABLES            7/3/2020         $349.20
CASTELMAR EMPREENDIMENTOS HOTELEIRO   R FELIPE SCHMIDT 1260                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES            7/3/2020      $53,381.00
CASTELMAR EMPREENDIMENTOS HOTELEIRO   R FELIPE SCHMIDT 1260                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES            7/7/2020          $95.02




                                                                                                                          18 of 89
                                                                               20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                     Pg 50 of 1306
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                     SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                Reasons for payment   Dates of     Total Amount or
               Creditor Name                    Address1                       Address2                        Address3                            City               State       Zip                 Country        or transfer      Payments           value
                                      PRACA MINISTRO SALGADO
CATERAIR SERV BORDO E HOTELARIA LTD   FILHO SN                                                                                        RECIFE                                                 BRAZIL             TRADE PAYABLES          7/6/2020        $42,552.12
                                      PRACA MINISTRO SALGADO
CATERAIR SERV BORDO E HOTELARIA LTD   FILHO SN                                                                                        RECIFE                                                 BRAZIL             TRADE PAYABLES          4/9/2020         $3,557.32

CATERING DE PORTUGAL, S.A.            RUA C DO AEROPORTO DE LISBOA EDIFI                                                              LISBOA                                                 PORTUGAL           TRADE PAYABLES          7/2/2020        $66,010.71
CATIA CRISTINA MURGO SILVA USINAGEM   R DOMINGOS JULIANO 899. 899                                                                     SAO CARLOS                                             BRAZIL             TRADE PAYABLES          7/3/2020        $13,385.71
                                      ALAMEDA PRAIA DE GUARATUBA
CATUSSABA HOTEL LTDA                  107                                                                                             SALVADOR                                               BRAZIL             TRADE PAYABLES          7/2/2020         $6,513.91
CAVALETTI SA CADEIRAS PROFISSIONAIS   R HIRAM SAMPAIO 550. 550                                                                        ERECHIM                                                BRAZIL             TRADE PAYABLES          7/7/2020        $10,964.16
CAVALETTI SA CADEIRAS PROFISSIONAIS   R HIRAM SAMPAIO 550. 550                                                                        ERECHIM                                                BRAZIL             TRADE PAYABLES          7/2/2020        $10,206.82
CAVALETTI SA CADEIRAS PROFISSIONAIS   R HIRAM SAMPAIO 550. 550                                                                        ERECHIM                                                BRAZIL             TRADE PAYABLES          7/7/2020         $5,247.34
CAVALETTI SA CADEIRAS PROFISSIONAIS   R HIRAM SAMPAIO 550. 550                                                                        ERECHIM                                                BRAZIL             TRADE PAYABLES          7/3/2020         $2,125.43
CAVALETTI SA CADEIRAS PROFISSIONAIS   R HIRAM SAMPAIO 550. 550                                                                        ERECHIM                                                BRAZIL             TRADE PAYABLES          5/8/2020           $846.07
                                      RUA QUINTA DA CONRARIA 210.
CAVO SERVICOS E SANEAMENTO SA         210                                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/17/2020        $85,719.01
                                      RUA QUINTA DA CONRARIA 210.
CAVO SERVICOS E SANEAMENTO SA         210                                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/25/2020        $38,220.06
                                      AVENIDA BRIGADEIRO FARIA
CDN COMUNICACAO CORPORATIVA LTDA      LIMA 2601.                                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/3/2020        $40,975.83
                                      AVENIDA BRIGADEIRO FARIA
CDN COMUNICACAO CORPORATIVA LTDA      LIMA 2601.                                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/6/2020        $27,713.68
                                      RUA ALFERES JOSO PEDRO DE
CELI EMPREENDIMENTOS HOTELEIROS LTD   BRITO 50                                                                                        ARACAJU                                                BRAZIL             TRADE PAYABLES          7/7/2020        $15,611.76
CENTEIO VIAGENS E TURISMO LTDA        ROD BR 356 3049                                                                                 BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES         4/30/2020           $218.65
                                      RODOVIA AUGUSTO
CENTRAIS ELETRICAS DO PARA SA CELPA   MONTENEGRO SN. SN                                                                               BELOM                                                  BRAZIL             TRADE PAYABLES         5/29/2020         $5,320.30
                                      RODOVIA AUGUSTO
CENTRAIS ELETRICAS DO PARA SA CELPA   MONTENEGRO SN. SN                                                                               BELOM                                                  BRAZIL             TRADE PAYABLES         6/26/2020         $2,743.21
                                      RODOVIA AUGUSTO
CENTRAIS ELETRICAS DO PARA SA CELPA   MONTENEGRO SN. SN                                                                               BELOM                                                  BRAZIL             TRADE PAYABLES          7/6/2020         $1,415.75
                                      RODOVIA AUGUSTO
CENTRAIS ELETRICAS DO PARA SA CELPA   MONTENEGRO SN. SN                                                                               BELOM                                                  BRAZIL             TRADE PAYABLES          7/7/2020           $305.67
                                      RODOVIA AUGUSTO
CENTRAIS ELETRICAS DO PARA SA CELPA   MONTENEGRO SN. SN                                                                               BELOM                                                  BRAZIL             TRADE PAYABLES         4/15/2020           $298.48
                                      RODOVIA AUGUSTO
CENTRAIS ELETRICAS DO PARA SA CELPA   MONTENEGRO SN. SN                                                                               BELOM                                                  BRAZIL             TRADE PAYABLES         4/17/2020           $187.58
                                      AVENIDA BRIGADEIRO LUIS
CENTRAL DE NEGOCIOS AG VIAG E TUR L   ANTÔNI 2050                                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES         5/18/2020        $17,789.35
                                      AVENIDA BRIGADEIRO LUIS
CENTRAL DE NEGOCIOS AG VIAG E TUR L   ANTÔNI 2050                                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES         4/30/2020        $11,066.34
                                      AVENIDA BRIGADEIRO LUIS
CENTRAL DE NEGOCIOS AG VIAG E TUR L   ANTÔNI 2050                                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES          6/2/2020         $1,744.85
                                      AVENIDA BRIGADEIRO LUIS
CENTRAL DE NEGOCIOS AG VIAG E TUR L   ANTÔNI 2050                                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/25/2020           $779.40
                                      AVENIDA BRIGADEIRO LUIS
CENTRAL DE NEGOCIOS AG VIAG E TUR L   ANTÔNI 2050                                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/18/2020           $557.49
                                      AVENIDA BRIGADEIRO LUIS
CENTRAL DE NEGOCIOS AG VIAG E TUR L   ANTÔNI 2050                                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES          5/4/2020           $313.59
                                      AVENIDA BRIGADEIRO LUIS
CENTRAL DE NEGOCIOS AG VIAG E TUR L   ANTÔNI 2050                                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/3/2020            $68.70
                                      AVENIDA BRIGADEIRO LUIS
CENTRAL DE NEGOCIOS AG VIAG E TUR L   ANTÔNI 2050                                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES         5/11/2020            $64.30
CENTRO CLINICO VOE SERVICOS MEDICOS   RUA BARONESA BELA VISTA 139.                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/19/2020        $27,088.72
CENTRO CLINICO VOE SERVICOS MEDICOS   RUA BARONESA BELA VISTA 139.                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES         4/17/2020         $9,778.41
CENTRO CLINICO VOE SERVICOS MEDICOS   RUA BARONESA BELA VISTA 139.                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/7/2020         $7,704.73
CENTRO DE EVENTOS MORRO DO CRISTO L   RUA PARAISO 1100. 1100                                                                          SAO JOSO DOS PINHAIS                                   BRAZIL             TRADE PAYABLES         5/29/2020        $12,484.23
CENTRO DE EVENTOS MORRO DO CRISTO L   RUA PARAISO 1100. 1100                                                                          SAO JOSO DOS PINHAIS                                   BRAZIL             TRADE PAYABLES          6/5/2020         $3,202.28
CENTRO DE EVENTOS MORRO DO CRISTO L   RUA PARAISO 1100. 1100                                                                          SAO JOSO DOS PINHAIS                                   BRAZIL             TRADE PAYABLES          7/7/2020         $1,757.43
CENTRO DE INTEGRACAO EMPRESA ESCOLA   R DO PROGRESSO 465                                                                              RECIFE                                                 BRAZIL             TRADE PAYABLES          7/7/2020        $13,541.41
CENTRO INTEGRACAO EMPRESA ESCOLA CI   R TABAPUA 540. 540.                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/7/2020       $107,971.74
CENTRO INTEGRACAO EMPRESA ESCOLA CI   R TABAPUA 540. 540.                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES          4/9/2020            $13.91
CENTRO INTEGRACAO EMPRESA ESCOLA CI   R TABAPUA 540. 540.                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/8/2020            $11.12
CENTURYLINK COMUNICACOES DO BRASIL    AVENIDA EID MANSUR 666                                                                          COTIA                                                  BRAZIL             TRADE PAYABLES         6/15/2020        $24,933.20
CEPSA                                 PASEO DE LA CASTELLANA       259..                                                              MADRID                                                 SPAIN              TRADE PAYABLES         6/15/2020       $655,741.21




                                                                                                                           19 of 89
                                                                                   20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                         Pg 51 of 1306
                                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                                            Case No. 20-11598
                                                                         SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                     Reasons for payment   Dates of    Total Amount or
               Creditor Name                     Address1                          Address2                        Address3                             City              State       Zip                 Country         or transfer      Payments          value
CEPSA                                 PASEO DE LA CASTELLANA           259..                                                              MADRID                                                 SPAIN              TRADE PAYABLES           5/21/2020      $257,050.31
CEPSA                                 PASEO DE LA CASTELLANA           259..                                                              MADRID                                                 SPAIN              TRADE PAYABLES           4/17/2020      $243,101.55
CERJ COMPANHIA DE ELETRICIDADE DO R                                                                                                                                                                                 TRADE PAYABLES           4/20/2020      $145,829.54
CERJ COMPANHIA DE ELETRICIDADE DO R                                                                                                                                                                                 TRADE PAYABLES           5/18/2020       $28,785.43
CERJ COMPANHIA DE ELETRICIDADE DO R                                                                                                                                                                                 TRADE PAYABLES           6/18/2020        $1,405.53
CERJ COMPANHIA DE ELETRICIDADE DO R                                                                                                                                                                                 TRADE PAYABLES           5/25/2020          $258.67
                                      AV FAGUNDES DE OLIVEIRA 1580.
CEVA LOGISTICS LTDA.                  1580                                                                                                DIADEMA                                                BRAZIL             TRADE PAYABLES            4/8/2020        $5,607.75
                                      AV FAGUNDES DE OLIVEIRA 1580.
CEVA LOGISTICS LTDA.                  1580                                                                                                DIADEMA                                                BRAZIL             TRADE PAYABLES            7/3/2020        $1,633.89
                                      AVENIDA BOSQUE DA SAUDE
CHAVEIRO SANCHES SOLUCOES EM SEGURA   1715.                                                                                               SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020        $4,771.15
                                      AVENIDA BOSQUE DA SAUDE
CHAVEIRO SANCHES SOLUCOES EM SEGURA   1715.                                                                                               SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/29/2020        $2,550.09
                                      AVENIDA BOSQUE DA SAUDE
CHAVEIRO SANCHES SOLUCOES EM SEGURA   1715.                                                                                               SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/19/2020        $2,435.39
                                      AVENIDA BOSQUE DA SAUDE
CHAVEIRO SANCHES SOLUCOES EM SEGURA   1715.                                                                                               SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020         $193.80
CHEMETALL DO BRASIL LTDA.             R LUIZ BENEZATO 100. 100                                                                            JUNDIAI                                                BRAZIL             TRADE PAYABLES           5/15/2020      $39,163.42
CHEMETALL DO BRASIL LTDA.             R LUIZ BENEZATO 100. 100                                                                            JUNDIAI                                                BRAZIL             TRADE PAYABLES           5/27/2020      $29,012.12
CHINA CONTRUCTION BANK                                                                                                                                                                                              TRANSACTION FEES         5/11/2020      $62,870.23
CHUBB SEGUROS BRASIL SA                                                                                                                                                                                             TRADE PAYABLES            4/9/2020      $84,882.55
                                      RUA QUINZE DE NOVEMBRO 228.
CIA COMERCIAL AGRICOLA E INDUSTL GR   228                                                                                                 SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020      $42,759.13
                                      RUA QUINZE DE NOVEMBRO 228.
CIA COMERCIAL AGRICOLA E INDUSTL GR   228                                                                                                 SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/12/2020      $35,121.91
                                      RUA QUINZE DE NOVEMBRO 228.
CIA COMERCIAL AGRICOLA E INDUSTL GR   228                                                                                                 SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/6/2020       $33,398.80
CIA DE SANEAMENTO BASICO DO ESTADO    R COSTA CARVALHO 300. 300                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020       $18,047.18
CIA DE SANEAMENTO BASICO DO ESTADO    R COSTA CARVALHO 300. 300                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/18/2020       $11,760.35
CIA DE SANEAMENTO BASICO DO ESTADO    R COSTA CARVALHO 300. 300                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/13/2020        $8,566.93
CIA DE SANEAMENTO BASICO DO ESTADO    R COSTA CARVALHO 300. 300                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/6/2020        $2,447.57
CIA DE SANEAMENTO BASICO DO ESTADO    R COSTA CARVALHO 300. 300                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/26/2020          $831.43
CIA DE SANEAMENTO BASICO DO ESTADO    R COSTA CARVALHO 300. 300                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/29/2020          $446.12
CIA DE SANEAMENTO BASICO DO ESTADO    R COSTA CARVALHO 300. 300                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020          $164.63
CIATECH TECNOLOGIA EDUCACIONAL LTDA                                                                                                                                                                                 TRADE PAYABLES            7/2/2020       $10,414.33
CITIBANK                              ANDREA PAVIA                                                                                                                                                                  COLLATERAL PAYMENT       5/27/2020    $2,800,000.00
CLARA CLOUD SOLUTIONS TECNOLOGIA DA                                                                                                                                                                                 TRADE PAYABLES           6/12/2020       $10,725.14
CLARA CLOUD SOLUTIONS TECNOLOGIA DA                                                                                                                                                                                 TRADE PAYABLES            7/7/2020          $849.28
                                      TV NOSSA SENHORA DE LOURDES
CLAUDIO GOMES DA SILVA 84113537453    125 125                                                                                             BAYEUX                                                 BRAZIL             TRADE PAYABLES            7/2/2020        $5,785.65
                                      TV NOSSA SENHORA DE LOURDES
CLAUDIO GOMES DA SILVA 84113537453    125 125                                                                                             BAYEUX                                                 BRAZIL             TRADE PAYABLES           4/17/2020        $1,576.66
                                      TV NOSSA SENHORA DE LOURDES
CLAUDIO GOMES DA SILVA 84113537453    125 125                                                                                             BAYEUX                                                 BRAZIL             TRADE PAYABLES            7/7/2020       $1,540.67
CLEARY GOTTLIEB                       1 LIBERTY PLZ FL CONC1                                                                              NEW YORK                      NY        10006-1441                        TRADE PAYABLES           6/26/2020     $250,000.00
CLEARY GOTTLIEB                       1 LIBERTY PLZ FL CONC1                                                                              NEW YORK                      NY        10006-1441                        TRADE PAYABLES            7/6/2020     $102,516.00
CLEARY GOTTLIEB                       1 LIBERTY PLZ FL CONC1                                                                              NEW YORK                      NY        10006-1441                        TRADE PAYABLES            7/8/2020      $70,361.00
CLEARY GOTTLIEB                       1 LIBERTY PLZ FL CONC1                                                                              NEW YORK                      NY        10006-1441                        TRADE PAYABLES            7/2/2020      $59,856.00

CLERISTON AUGUSTO NOIA ME             LOT IND ARNALDO PAIVA S/N. S/N                                                                      RIO LARGO                                              BRAZIL             TRADE PAYABLES            7/7/2020        $7,847.13

CLERISTON AUGUSTO NOIA ME             LOT IND ARNALDO PAIVA S/N. S/N                                                                      RIO LARGO                                              BRAZIL             TRADE PAYABLES            7/2/2020       $1,498.38
COCAM CIA DE CAFE SOLUVEL E DERIVAD   R MARANHAO 10. 10                                                                                   CATANDUVA                                              BRAZIL             TRADE PAYABLES            7/2/2020      $34,260.30
COCESNA                               P.O.BOX 660 TEGUCIGALPA                                                                             TEGUCIGALPA                                            HONDURAS           TRADE PAYABLES           4/28/2020      $18,298.24
COCESNA                               P.O.BOX 660 TEGUCIGALPA                                                                             TEGUCIGALPA                                            HONDURAS           TRADE PAYABLES            7/2/2020       $3,486.72
COCESNA                               P.O.BOX 660 TEGUCIGALPA                                                                             TEGUCIGALPA                                            HONDURAS           TRADE PAYABLES           5/13/2020         $833.28

CODIREY S.A.                          HALL ARRIBOS A. I. DE CARRASCO                                                                      CANELONES                                              URUGUAY            TRADE PAYABLES            6/9/2020      $11,552.86

CODIREY S.A.                          HALL ARRIBOS A. I. DE CARRASCO                                                                      CANELONES                                              URUGUAY            TRADE PAYABLES           4/24/2020         $958.72
COMANDO G8 SEGURADORA PATRIMONIAL E   AVENIDA ULTRAMARINO 93.                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/15/2020      $87,458.64
COMANDO G8 SEGURADORA PATRIMONIAL E   AVENIDA ULTRAMARINO 93.                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/22/2020      $85,834.35
COMANDO G8 SEGURADORA PATRIMONIAL E   AVENIDA ULTRAMARINO 93.                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/27/2020      $68,537.57
COMANDO G8 SEGURADORA PATRIMONIAL E   AVENIDA ULTRAMARINO 93.                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/16/2020      $65,074.11




                                                                                                                               20 of 89
                                                                             20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                   Pg 52 of 1306
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                   SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                               Reasons for payment   Dates of    Total Amount or
             Creditor Name                        Address1                   Address2                        Address3                           City                State       Zip                 Country         or transfer      Payments          value
COMANDO G8 SEGURADORA PATRIMONIAL E   AVENIDA ULTRAMARINO 93.                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/25/2020       $57,916.72
COMANDO G8 SEGURADORA PATRIMONIAL E   AVENIDA ULTRAMARINO 93.                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/8/2020       $57,585.82
COMANDO G8 SEGURADORA PATRIMONIAL E   AVENIDA ULTRAMARINO 93.                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/26/2020       $42,309.93
COMANDO G8 SEGURADORA PATRIMONIAL E   AVENIDA ULTRAMARINO 93.                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/29/2020       $25,390.02
COMANDO G8 SEGURADORA PATRIMONIAL E   AVENIDA ULTRAMARINO 93.                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/6/2020       $25,287.86
COMANDO G8 SEGURADORA PATRIMONIAL E   AVENIDA ULTRAMARINO 93.                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/13/2020        $4,589.33
COMANDO G8 SEGURADORA PATRIMONIAL E   AVENIDA ULTRAMARINO 93.                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES            5/6/2020        $3,839.42
COMANDO G8 SEGURADORA PATRIMONIAL E   AVENIDA ULTRAMARINO 93.                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020        $3,773.14
COMANDO G8 SEGURADORA PATRIMONIAL E   AVENIDA ULTRAMARINO 93.                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/12/2020        $3,530.33
COMANDO G8 SEGURADORA PATRIMONIAL E   AVENIDA ULTRAMARINO 93.                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/17/2020        $2,214.06
COMANDO G8 SEGURADORA PATRIMONIAL E   AVENIDA ULTRAMARINO 93.                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES            5/8/2020        $2,061.33
COMANDO G8 SEGURADORA PATRIMONIAL E   AVENIDA ULTRAMARINO 93.                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/26/2020        $1,159.26
COMANDO G8 SEGURADORA PATRIMONIAL E   AVENIDA ULTRAMARINO 93.                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/20/2020          $979.95
COMANDO G8 SEGURADORA PATRIMONIAL E   AVENIDA ULTRAMARINO 93.                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/28/2020          $337.65
COMANDO G8 SEGURADORA PATRIMONIAL E   AVENIDA ULTRAMARINO 93.                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/14/2020           $77.33
COMANDO G8 SEGURADORA PATRIMONIAL E   AVENIDA ULTRAMARINO 93.                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES            4/9/2020           $66.02
COMANDO G8 SERV ADMINISTRATIVOS LTD   AV TABELIAO PASSARELA 572.                                                                    MAIRIPORA                                              BRAZIL             TRADE PAYABLES            7/8/2020       $66,490.79
COMANDO G8 SERV ADMINISTRATIVOS LTD   AV TABELIAO PASSARELA 572.                                                                    MAIRIPORA                                              BRAZIL             TRADE PAYABLES           6/26/2020       $35,243.28
COMANDO G8 SERV ADMINISTRATIVOS LTD   AV TABELIAO PASSARELA 572.                                                                    MAIRIPORA                                              BRAZIL             TRADE PAYABLES           4/15/2020       $33,317.98
COMANDO G8 SERV ADMINISTRATIVOS LTD   AV TABELIAO PASSARELA 572.                                                                    MAIRIPORA                                              BRAZIL             TRADE PAYABLES           5/22/2020       $32,733.88
COMANDO G8 SERV ADMINISTRATIVOS LTD   AV TABELIAO PASSARELA 572.                                                                    MAIRIPORA                                              BRAZIL             TRADE PAYABLES           4/16/2020       $22,573.35
COMANDO G8 SERV ADMINISTRATIVOS LTD   AV TABELIAO PASSARELA 572.                                                                    MAIRIPORA                                              BRAZIL             TRADE PAYABLES           4/14/2020       $22,561.64
COMANDO G8 SERV ADMINISTRATIVOS LTD   AV TABELIAO PASSARELA 572.                                                                    MAIRIPORA                                              BRAZIL             TRADE PAYABLES           5/21/2020       $21,759.83
COMANDO G8 SERV ADMINISTRATIVOS LTD   AV TABELIAO PASSARELA 572.                                                                    MAIRIPORA                                              BRAZIL             TRADE PAYABLES           5/27/2020       $21,116.96
COMANDO G8 SERV ADMINISTRATIVOS LTD   AV TABELIAO PASSARELA 572.                                                                    MAIRIPORA                                              BRAZIL             TRADE PAYABLES           6/25/2020        $7,320.40
COMANDO G8 SERV ADMINISTRATIVOS LTD   AV TABELIAO PASSARELA 572.                                                                    MAIRIPORA                                              BRAZIL             TRADE PAYABLES           6/17/2020        $5,532.92
COMANDO G8 SERV ADMINISTRATIVOS LTD   AV TABELIAO PASSARELA 572.                                                                    MAIRIPORA                                              BRAZIL             TRADE PAYABLES           4/13/2020        $3,971.30
COMANDO G8 SERV ADMINISTRATIVOS LTD   AV TABELIAO PASSARELA 572.                                                                    MAIRIPORA                                              BRAZIL             TRADE PAYABLES           5/15/2020        $3,969.11
COMANDO G8 SERV ADMINISTRATIVOS LTD   AV TABELIAO PASSARELA 572.                                                                    MAIRIPORA                                              BRAZIL             TRADE PAYABLES           6/12/2020        $3,824.86
COMANDO G8 SERV ADMINISTRATIVOS LTD   AV TABELIAO PASSARELA 572.                                                                    MAIRIPORA                                              BRAZIL             TRADE PAYABLES           6/29/2020        $3,104.87
COMANDO G8 SERV ADMINISTRATIVOS LTD   AV TABELIAO PASSARELA 572.                                                                    MAIRIPORA                                              BRAZIL             TRADE PAYABLES            7/7/2020        $1,057.46
                                      AVENIDA ROQUE PETRONI
COMARCH SISTEMAS LTDA                 JUNIOR 1089.                                                                                  SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020      $21,596.79
COMERCIALIZADORA ZENTA GROUP SPA      SAN PIO X2460              OF 1 2460                                                          PROVIDENCIA                                            CHILE              TRADE PAYABLES            7/3/2020      $10,772.65
COMFIRME ON LINE SERV INFORMACOES L   PRACA PIO X 55                                                                                RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES            7/7/2020      $10,618.80
COMFIRME ON LINE SERV INFORMACOES L   PRACA PIO X 55                                                                                RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           6/10/2020       $7,496.39
COMISSAO DE VALORES MOBILIARIOS       R SETE DE SETEMBRO 111.                                                                       RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           5/28/2020      $74,614.34
COMPANHIA DE ELETRICIDADE DO ESTADO   AV EDGARD SANTOS 300. 300                                                                     SALVADOR                                               BRAZIL             TRADE PAYABLES           4/16/2020       $2,122.79
COMPANHIA DE ELETRICIDADE DO ESTADO   AV EDGARD SANTOS 300. 300                                                                     SALVADOR                                               BRAZIL             TRADE PAYABLES            7/6/2020       $1,562.68
COMPANHIA DE ELETRICIDADE DO ESTADO   AV EDGARD SANTOS 300. 300                                                                     SALVADOR                                               BRAZIL             TRADE PAYABLES           6/23/2020       $1,381.14
COMPANHIA DE ELETRICIDADE DO ESTADO   AV EDGARD SANTOS 300. 300                                                                     SALVADOR                                               BRAZIL             TRADE PAYABLES           6/26/2020       $1,113.53
COMPANHIA DE ELETRICIDADE DO ESTADO   AV EDGARD SANTOS 300. 300                                                                     SALVADOR                                               BRAZIL             TRADE PAYABLES           5/29/2020         $493.61
COMPANHIA DE ELETRICIDADE DO ESTADO   AV EDGARD SANTOS 300. 300                                                                     SALVADOR                                               BRAZIL             TRADE PAYABLES            7/7/2020         $295.11
COMPANHIA DE ELETRICIDADE DO ESTADO   AV EDGARD SANTOS 300. 300                                                                     SALVADOR                                               BRAZIL             TRADE PAYABLES           5/22/2020         $278.38
COMPANHIA DE ELETRICIDADE DO ESTADO   AV EDGARD SANTOS 300. 300                                                                     SALVADOR                                               BRAZIL             TRADE PAYABLES            6/8/2020         $253.39
COMPANHIA DE ELETRICIDADE DO ESTADO   AV EDGARD SANTOS 300. 300                                                                     SALVADOR                                               BRAZIL             TRADE PAYABLES           6/18/2020          $15.52
COMPANHIA ENERGETICA DE PERNAMBUCO    AV JOAO DE BARROS 111. 111                                                                    RECIFE                                                 BRAZIL             TRADE PAYABLES           4/16/2020       $3,510.57
COMPANHIA ENERGETICA DE PERNAMBUCO    AV JOAO DE BARROS 111. 111                                                                    RECIFE                                                 BRAZIL             TRADE PAYABLES            7/7/2020       $2,777.94
COMPANHIA ENERGETICA DE PERNAMBUCO    AV JOAO DE BARROS 111. 111                                                                    RECIFE                                                 BRAZIL             TRADE PAYABLES           6/26/2020       $2,441.04
COMPANHIA ENERGETICA DO CEARA         R PADRE VALDEVINO 150. 150                                                                    FORTALEZA                                              BRAZIL             TRADE PAYABLES            7/7/2020       $4,061.83
COMPANHIA ENERGETICA DO CEARA         R PADRE VALDEVINO 150. 150                                                                    FORTALEZA                                              BRAZIL             TRADE PAYABLES           4/13/2020       $2,703.77
COMPANHIA ENERGETICA DO CEARA         R PADRE VALDEVINO 150. 150                                                                    FORTALEZA                                              BRAZIL             TRADE PAYABLES            6/5/2020       $1,858.23
                                      ROD ENGENHEIRO MIGUEL NOEL
COMPANHIA PAULISTA DE FORCA E LUZ     NAS 1755                                                                                      CAMPINAS                                               BRAZIL             TRADE PAYABLES           6/18/2020      $61,555.85
                                      ROD ENGENHEIRO MIGUEL NOEL
COMPANHIA PAULISTA DE FORCA E LUZ     NAS 1755                                                                                      CAMPINAS                                               BRAZIL             TRADE PAYABLES           4/13/2020      $34,806.74
                                      ROD ENGENHEIRO MIGUEL NOEL
COMPANHIA PAULISTA DE FORCA E LUZ     NAS 1755                                                                                      CAMPINAS                                               BRAZIL             TRADE PAYABLES            7/3/2020      $22,736.63
                                      ROD ENGENHEIRO MIGUEL NOEL
COMPANHIA PAULISTA DE FORCA E LUZ     NAS 1755                                                                                      CAMPINAS                                               BRAZIL             TRADE PAYABLES           6/26/2020        $1,400.38
                                      ROD ENGENHEIRO MIGUEL NOEL
COMPANHIA PAULISTA DE FORCA E LUZ     NAS 1755                                                                                      CAMPINAS                                               BRAZIL             TRADE PAYABLES            7/6/2020        $1,133.79
                                      ROD ENGENHEIRO MIGUEL NOEL
COMPANHIA PAULISTA DE FORCA E LUZ     NAS 1755                                                                                      CAMPINAS                                               BRAZIL             TRADE PAYABLES            6/1/2020        $1,120.30




                                                                                                                         21 of 89
                                                                               20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                     Pg 53 of 1306
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                     SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                Reasons for payment   Dates of     Total Amount or
              Creditor Name                        Address1                    Address2                        Address3                           City                State       Zip                 Country        or transfer      Payments           value
                                      ROD ENGENHEIRO MIGUEL NOEL
COMPANHIA PAULISTA DE FORCA E LUZ     NAS 1755                                                                                        CAMPINAS                                               BRAZIL             TRADE PAYABLES         5/29/2020           $735.90
                                      ROD ENGENHEIRO MIGUEL NOEL
COMPANHIA PAULISTA DE FORCA E LUZ     NAS 1755                                                                                        CAMPINAS                                               BRAZIL             TRADE PAYABLES         5/15/2020           $619.55
                                      ROD ENGENHEIRO MIGUEL NOEL
COMPANHIA PAULISTA DE FORCA E LUZ     NAS 1755                                                                                        CAMPINAS                                               BRAZIL             TRADE PAYABLES         4/20/2020           $554.57
                                      ROD ENGENHEIRO MIGUEL NOEL
COMPANHIA PAULISTA DE FORCA E LUZ     NAS 1755                                                                                        CAMPINAS                                               BRAZIL             TRADE PAYABLES          7/7/2020           $269.37
COMPUTER DATA SOURCE                  275 INDUSTRIAL WAY WEST                                                                         EATONTOWN                     NJ        07724                             TRADE PAYABLES         6/30/2020        $26,271.00
                                      R PADRE PAULO CANELLES 288.
COMSEC COM E MANUT COMPRESS E SEC A   288                                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/3/2020        $33,427.96
                                      AER AEROPORTO INTER DE
CONCEPT AERO SERV EVENTOS E TUR LTD   BRASILIA 0 2                                                                                    BRASILIA                                               BRAZIL             TRADE PAYABLES          7/6/2020       $128,575.01
                                      AER AEROPORTO INTER DE
CONCEPT AERO SERV EVENTOS E TUR LTD   BRASILIA 0 2                                                                                    BRASILIA                                               BRAZIL             TRADE PAYABLES         4/17/2020        $65,362.41
                                      AER AEROPORTO INTER DE
CONCEPT AERO SERV EVENTOS E TUR LTD   BRASILIA 0 2                                                                                    BRASILIA                                               BRAZIL             TRADE PAYABLES          4/9/2020        $12,047.26
                                      AER AEROPORTO INTER DE
CONCEPT AERO SERV EVENTOS E TUR LTD   BRASILIA 0 2                                                                                    BRASILIA                                          BRAZIL                  TRADE PAYABLES         4/16/2020             $9.37
CONCESS AEROP RIO DE JANEIRO SA       AVENIDA VINTE DE JANEIRO SN.                                                                    RIO DE JANEIRO                          21942-900 BRAZIL                  TRADE PAYABLES         4/20/2020        $85,230.47
CONCESS DO AEROPORTO INTER CONFINS    ROD MG-10 KM 09 S/N                                                                             CONFINS                                           BRAZIL                  TRADE PAYABLES          5/5/2020        $90,485.72
CONCESS DO AEROPORTO INTER CONFINS    ROD MG-10 KM 09 S/N                                                                             CONFINS                                           BRAZIL                  TRADE PAYABLES          7/3/2020        $66,137.64
CONCESS DO AEROPORTO INTER CONFINS    ROD MG-10 KM 09 S/N                                                                             CONFINS                                           BRAZIL                  TRADE PAYABLES         6/22/2020        $11,164.93
CONCESS DO AEROPORTO INTER CONFINS    ROD MG-10 KM 09 S/N                                                                             CONFINS                                           BRAZIL                  TRADE PAYABLES          6/5/2020        $10,353.66
CONCESS DO AEROPORTO INTER CONFINS    ROD MG-10 KM 09 S/N                                                                             CONFINS                                           BRAZIL                  TRADE PAYABLES          5/6/2020         $7,177.47
CONCESS DO AEROPORTO INTER CONFINS    ROD MG-10 KM 09 S/N                                                                             CONFINS                                           BRAZIL                  TRADE PAYABLES         5/20/2020         $4,315.87
CONCESS DO AEROPORTO INTER CONFINS    ROD MG-10 KM 09 S/N                                                                             CONFINS                                           BRAZIL                  TRADE PAYABLES         6/30/2020           $623.03
CONCESSIONARIA AEROP INT GUARULHOS    RODOVIA HOLIO SMIDT SN                                                                          GUARULHOS                                         BRAZIL                  TRADE PAYABLES         4/29/2020     $2,784,109.63
CONCESSIONARIA AEROP INT GUARULHOS    RODOVIA HOLIO SMIDT SN                                                                          GUARULHOS                                         BRAZIL                  TRADE PAYABLES         6/24/2020       $802,610.59
CONCESSIONARIA AEROP INT GUARULHOS    RODOVIA HOLIO SMIDT SN                                                                          GUARULHOS                                         BRAZIL                  TRADE PAYABLES          7/7/2020       $746,536.12
CONCESSIONARIA AEROP INT GUARULHOS    RODOVIA HOLIO SMIDT SN                                                                          GUARULHOS                                         BRAZIL                  TRADE PAYABLES          7/3/2020       $745,872.27
CONCESSIONARIA AEROP INT GUARULHOS    RODOVIA HOLIO SMIDT SN                                                                          GUARULHOS                                         BRAZIL                  TRADE PAYABLES          6/5/2020       $576,693.08
CONCESSIONARIA AEROP INT GUARULHOS    RODOVIA HOLIO SMIDT SN                                                                          GUARULHOS                                         BRAZIL                  TRADE PAYABLES         5/14/2020       $307,166.23
CONCESSIONARIA AEROP INT GUARULHOS    RODOVIA HOLIO SMIDT SN                                                                          GUARULHOS                                         BRAZIL                  TRADE PAYABLES         5/25/2020       $275,554.08
CONCESSIONARIA AEROP INT GUARULHOS    RODOVIA HOLIO SMIDT SN                                                                          GUARULHOS                                         BRAZIL                  TRADE PAYABLES          5/8/2020       $136,580.79
CONCESSIONARIA AEROP INT GUARULHOS    RODOVIA HOLIO SMIDT SN                                                                          GUARULHOS                                         BRAZIL                  TRADE PAYABLES          7/6/2020        $33,244.85
CONCESSIONARIA AEROP INT GUARULHOS    RODOVIA HOLIO SMIDT SN                                                                          GUARULHOS                                         BRAZIL                  TRADE PAYABLES         6/30/2020           $538.88
CONCESSIONARIA AEROP INT GUARULHOS    RODOVIA HOLIO SMIDT SN                                                                          GUARULHOS                                         BRAZIL                  TRADE PAYABLES         6/12/2020             $7.27
                                      TERMINAL AEROPORTO
CONCESSIONARIA DO AEROP SALVADOR SA   INTERNACIONAL SN                                                                                SALVADOR                                               BRAZIL             TRADE PAYABLES         4/20/2020       $122,675.94
                                      TERMINAL AEROPORTO
CONCESSIONARIA DO AEROP SALVADOR SA   INTERNACIONAL SN                                                                                SALVADOR                                               BRAZIL             TRADE PAYABLES          7/3/2020        $84,169.89
                                      TERMINAL AEROPORTO
CONCESSIONARIA DO AEROP SALVADOR SA   INTERNACIONAL SN                                                                                SALVADOR                                               BRAZIL             TRADE PAYABLES          7/7/2020        $41,139.39
                                      TERMINAL AEROPORTO
CONCESSIONARIA DO AEROP SALVADOR SA   INTERNACIONAL SN                                                                                SALVADOR                                               BRAZIL             TRADE PAYABLES          5/6/2020        $16,774.43
                                      TERMINAL AEROPORTO
CONCESSIONARIA DO AEROP SALVADOR SA   INTERNACIONAL SN                                                                                SALVADOR                                               BRAZIL             TRADE PAYABLES          6/5/2020        $15,685.56
                                      TERMINAL AEROPORTO
CONCESSIONARIA DO AEROP SALVADOR SA   INTERNACIONAL SN                                                                                SALVADOR                                               BRAZIL             TRADE PAYABLES         6/22/2020        $13,317.13
                                      TERMINAL AEROPORTO
CONCESSIONARIA DO AEROP SALVADOR SA   INTERNACIONAL SN                                                                                SALVADOR                                               BRAZIL             TRADE PAYABLES         5/20/2020        $10,296.82
                                      TERMINAL AEROPORTO
CONCESSIONARIA DO AEROP SALVADOR SA   INTERNACIONAL SN                                                                                SALVADOR                                               BRAZIL             TRADE PAYABLES          7/6/2020         $4,271.08
CONCESSIONARIA DO AEROPORTO INTERNA   RODOVIA HOLIO SMIDT S/N                                                                         GUARULHOS                                              BRAZIL             TRADE PAYABLES         4/20/2020       $119,538.13
CONCESSIONARIA DO AEROPORTO INTERNA   RODOVIA HOLIO SMIDT S/N                                                                         GUARULHOS                                              BRAZIL             TRADE PAYABLES          7/3/2020        $34,263.22
CONCESSIONARIA DO AEROPORTO INTERNA   RODOVIA HOLIO SMIDT S/N                                                                         GUARULHOS                                              BRAZIL             TRADE PAYABLES          7/6/2020        $14,304.43
CONCESSIONARIA DO AEROPORTO INTERNA   RODOVIA HOLIO SMIDT S/N                                                                         GUARULHOS                                              BRAZIL             TRADE PAYABLES         6/22/2020         $7,441.54
CONCESSIONARIA DO AEROPORTO INTERNA   RODOVIA HOLIO SMIDT S/N                                                                         GUARULHOS                                              BRAZIL             TRADE PAYABLES         5/12/2020         $6,137.37
CONCESSIONARIA DO AEROPORTO INTERNA   RODOVIA HOLIO SMIDT S/N                                                                         GUARULHOS                                              BRAZIL             TRADE PAYABLES          6/5/2020         $5,796.26
CONCESSIONARIA DO AEROPORTO INTERNA   RODOVIA HOLIO SMIDT S/N                                                                         GUARULHOS                                              BRAZIL             TRADE PAYABLES          7/7/2020         $3,817.53
CONCESSIONARIA DO AEROPORTO INTERNA   RODOVIA HOLIO SMIDT S/N                                                                         GUARULHOS                                              BRAZIL             TRADE PAYABLES         5/20/2020         $2,957.90
CONCESSIONARIA DO AEROPORTO INTERNA   RODOVIA HOLIO SMIDT S/N                                                                         GUARULHOS                                              BRAZIL             TRADE PAYABLES         5/28/2020         $2,434.63
CONCIL INTELIGENCIA EM CONCILIACAO    AV PAULISTA 1159. 1159.                                                                         SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/7/2020         $8,262.35
CONCIL INTELIGENCIA EM CONCILIACAO    AV PAULISTA 1159. 1159.                                                                         SAO PAULO                                              BRAZIL             TRADE PAYABLES          5/8/2020         $1,991.33




                                                                                                                           22 of 89
                                                                                 20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                       Pg 54 of 1306
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                       SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                   Reasons for payment   Dates of    Total Amount or
             Creditor Name                      Address1                         Address2                        Address3                           City                State       Zip                 Country         or transfer      Payments          value
CONCOURSE TELECOMUNICACOES BRASIL L   AV FERNANDO FERRARI 3800.                                                                         VITORIA                                                BRAZIL             TRADE PAYABLES           4/30/2020      $165,934.42
CONCOURSE TELECOMUNICACOES BRASIL L   AV FERNANDO FERRARI 3800.                                                                         VITORIA                                                BRAZIL             TRADE PAYABLES            6/3/2020       $67,215.16
CONCOURSE TELECOMUNICACOES BRASIL L   AV FERNANDO FERRARI 3800.                                                                         VITORIA                                                BRAZIL             TRADE PAYABLES            7/6/2020       $51,874.74
CONCOURSE TELECOMUNICACOES BRASIL L   AV FERNANDO FERRARI 3800.                                                                         VITORIA                                                BRAZIL             TRADE PAYABLES           4/30/2020       $12,045.79
CONCOURSE TELECOMUNICACOES BRASIL L   AV FERNANDO FERRARI 3800.                                                                         VITORIA                                                BRAZIL             TRADE PAYABLES            7/6/2020        $6,809.60
CONCOURSE TELECOMUNICACOES BRASIL L   AV FERNANDO FERRARI 3800.                                                                         VITORIA                                                BRAZIL             TRADE PAYABLES           5/15/2020          $687.47
CONCREMAT ENGENHARIA E TECNOLOGIA S   R MAD EMILIE DE VILLENEUV       434                                                               SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/2/2020       $12,044.88
                                      RUA VERBO DIVINO 2001. 2001.
COND ESPACO EMPRES NACOES UNIDAS      2001                                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/6/2020      $16,985.92
                                      RUA VERBO DIVINO 2001. 2001.
COND ESPACO EMPRES NACOES UNIDAS      2001                                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES            6/5/2020        $9,475.42
                                      RUA VERBO DIVINO 2001. 2001.
COND ESPACO EMPRES NACOES UNIDAS      2001                                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/13/2020        $3,558.63
                                      RUA VERBO DIVINO 2001. 2001.
COND ESPACO EMPRES NACOES UNIDAS      2001                                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/26/2020         $232.72
CONFIANCA AGENCIA DE PASSAGENS E TU                                                                                                                                                                               TRADE PAYABLES           5/11/2020     $257,011.36
CONFIANCA AGENCIA DE PASSAGENS E TU                                                                                                                                                                               TRADE PAYABLES           4/30/2020     $205,742.09
CONFIANCA AGENCIA DE PASSAGENS E TU                                                                                                                                                                               TRADE PAYABLES            7/7/2020     $198,949.48
CONFIANCA AGENCIA DE PASSAGENS E TU                                                                                                                                                                               TRADE PAYABLES            7/3/2020     $144,477.84
CONFIANCA AGENCIA DE PASSAGENS E TU                                                                                                                                                                               TRADE PAYABLES           6/25/2020     $136,023.34
CONFIANCA AGENCIA DE PASSAGENS E TU                                                                                                                                                                               TRADE PAYABLES           6/18/2020     $106,815.70
CONFIANCA AGENCIA DE PASSAGENS E TU                                                                                                                                                                               TRADE PAYABLES           5/28/2020     $103,664.61
CONFIANCA AGENCIA DE PASSAGENS E TU                                                                                                                                                                               TRADE PAYABLES            6/2/2020      $24,495.80
CONFIANCA AGENCIA DE PASSAGENS E TU                                                                                                                                                                               TRADE PAYABLES           6/10/2020      $23,631.62
CONFIANCA AGENCIA DE PASSAGENS E TU                                                                                                                                                                               TRADE PAYABLES           5/25/2020      $13,337.69
CONFIG INFORMATICA LTDA.              R SAMUEL MORSE 134. 134                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/2/2020      $30,839.08
CONFIG INFORMATICA LTDA.              R SAMUEL MORSE 134. 134                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES            5/8/2020       $9,950.69
CONGONHAS TRAVEL VIAGENS E TURISMO    R IMIGRANTE ROSKAMP 39. 39                                                                        JOINVILLE                                              BRAZIL             TRADE PAYABLES           4/30/2020      $13,758.86
CONGONHAS TRAVEL VIAGENS E TURISMO    R IMIGRANTE ROSKAMP 39. 39                                                                        JOINVILLE                                              BRAZIL             TRADE PAYABLES           5/18/2020       $5,038.19
CONGONHAS TRAVEL VIAGENS E TURISMO    R IMIGRANTE ROSKAMP 39. 39                                                                        JOINVILLE                                              BRAZIL             TRADE PAYABLES           5/25/2020       $1,051.92
CONGONHAS TRAVEL VIAGENS E TURISMO    R IMIGRANTE ROSKAMP 39. 39                                                                        JOINVILLE                                              BRAZIL             TRADE PAYABLES           6/10/2020         $268.86
CONGONHAS TRAVEL VIAGENS E TURISMO    R IMIGRANTE ROSKAMP 39. 39                                                                        JOINVILLE                                              BRAZIL             TRADE PAYABLES            5/4/2020           $7.22
CONNECTCOM TELEINFORMATICA COMERCIO   AV GRACA ARANHA 416. 416                                                                          RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES            7/2/2020      $14,227.08
CONSORCIO AEROP. INTERNACIONALES S    RUTA 93 KM 113.                                                                                   MALDONADO                                              URUGUAY            TRADE PAYABLES           4/17/2020      $32,640.00
CONSORCIO AEROP. INTERNACIONALES S    RUTA 93 KM 113.                                                                                   MALDONADO                                              URUGUAY            TRADE PAYABLES           5/15/2020      $23,382.90
CONSORCIO AEROP. INTERNACIONALES S    RUTA 93 KM 113.                                                                                   MALDONADO                                              URUGUAY            TRADE PAYABLES            7/2/2020       $1,201.66
CONSULADO GERAL REPUB POPUL CHINA                                                                                                                                                                                 TRADE PAYABLES           4/22/2020       $6,998.23
CONSULADO GERAL REPUB POPUL CHINA                                                                                                                                                                                 TRADE PAYABLES           4/30/2020       $6,589.89
CONSULADO GERAL REPUB POPUL CHINA                                                                                                                                                                                 TRADE PAYABLES           4/16/2020       $4,213.74
CONSULADO GERAL REPUB POPUL CHINA                                                                                                                                                                                 TRADE PAYABLES           5/22/2020       $1,211.70
CONSULTAX AUDITORES INDEPENDENTES     AL SANTOS 1787                                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/29/2020      $17,410.39
CONSULTAX AUDITORES INDEPENDENTES     AL SANTOS 1787                                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/17/2020      $11,643.90
CONSULTAX AUDITORES INDEPENDENTES     AL SANTOS 1787                                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/16/2020       $1,680.10
CONSULTAX AUDITORES INDEPENDENTES     AL SANTOS 1787                                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020          $28.36
                                      RUA ENGENHEIRO ANTÔNIO
CONTROL SERVICE DO BRASIL EIRELI      JOVINO 220                                                                                        SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020      $73,916.21
                                      RUA ENGENHEIRO ANTÔNIO
CONTROL SERVICE DO BRASIL EIRELI      JOVINO 220                                                                                        SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020        $6,554.52
                                      RUA ENGENHEIRO ANTÔNIO
CONTROL SERVICE DO BRASIL EIRELI      JOVINO 220                                                                                        SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/8/2020       $2,308.21
COOP C A TAXIS QUE OPER AE INT RJ L   ETR ENGENHO DA PEDRA 230                                                                          RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES            7/7/2020       $9,874.06
COOP C A TAXIS QUE OPER AE INT RJ L   ETR ENGENHO DA PEDRA 230                                                                          RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES            4/9/2020       $7,486.46
COOP CONDUT TAXIS ESP AEROPORTO SAN   PC EDUARDO GOMES SN. SN                                                                           SANTAREM                                               BRAZIL             TRADE PAYABLES            7/7/2020      $18,095.70
COOP CONDUT TAXIS ESP AEROPORTO SAN   PC EDUARDO GOMES SN. SN                                                                           SANTAREM                                               BRAZIL             TRADE PAYABLES            7/2/2020      $12,854.39

COOP DOS TAXISTAS GOLFINHO            RUA PRIMEIRO DE MAIO 126. 126                                                                     MANAUS                                                 BRAZIL             TRADE PAYABLES            4/9/2020      $25,760.83

COOP DOS TAXISTAS GOLFINHO            RUA PRIMEIRO DE MAIO 126. 126                                                                     MANAUS                                                 BRAZIL             TRADE PAYABLES            7/2/2020      $18,517.87

COOP DOS TAXISTAS GOLFINHO            RUA PRIMEIRO DE MAIO 126. 126                                                                     MANAUS                                                 BRAZIL             TRADE PAYABLES            7/7/2020       $2,758.25
COOP MISTA DE TRAB DOS MOT DE TAXI    AV. PAULISTA 726                                                                                  SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/2/2020      $75,590.40

COOP TRAB PROFISSIONAIS TAXISTAS DO   ROD SANTOS DUMONT KM 66 SN                                                                        CAMPINAS                                               BRAZIL             TRADE PAYABLES           5/22/2020      $24,063.76

COOP TRAB PROFISSIONAIS TAXISTAS DO   ROD SANTOS DUMONT KM 66 SN                                                                        CAMPINAS                                               BRAZIL             TRADE PAYABLES            7/3/2020      $15,598.65




                                                                                                                             23 of 89
                                                                                20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                      Pg 55 of 1306
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                      SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                 Reasons for payment   Dates of     Total Amount or
               Creditor Name                    Address1                        Address2                        Address3                            City               State       Zip                 Country        or transfer      Payments           value

COOP TRAB PROFISSIONAIS TAXISTAS DO   ROD SANTOS DUMONT KM 66 SN                                                                       CAMPINAS                                               BRAZIL             TRADE PAYABLES          7/7/2020         $3,670.30
COOP TRANSP TAX CONV OPERAM AEROPOR   EST DO GALEAO 35                                                                                 RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES          7/3/2020        $59,118.41
COOP TRANSP TAX CONV OPERAM AEROPOR   EST DO GALEAO 35                                                                                 RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES          7/7/2020            $64.64

COOP. SIST DE TAXIS DA BAHIA          RUA DAS PITANGUEIRAS 144. 144                                                                    SALVADOR                                               BRAZIL             TRADE PAYABLES          7/3/2020         $6,962.10

COOP. SIST DE TAXIS DA BAHIA          RUA DAS PITANGUEIRAS 144. 144                                                                    SALVADOR                                               BRAZIL             TRADE PAYABLES          4/9/2020         $4,398.60

COOP. SIST DE TAXIS DA BAHIA          RUA DAS PITANGUEIRAS 144. 144                                                                    SALVADOR                                               BRAZIL             TRADE PAYABLES          7/7/2020         $1,770.60
COOPDE CONDAUTO DE RADIO TAXI DE RI   AV TREZE DE MAIO 856                                                                             RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES          7/2/2020        $12,998.59
COOPDE CONDAUTO DE RADIO TAXI DE RI   AV TREZE DE MAIO 856                                                                             RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES          7/7/2020           $102.32
COOPDE CONDAUTO DE RADIO TAXI DE RI   AV TREZE DE MAIO 856                                                                             RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES         4/17/2020            $44.37
COOPERATIVA AEROTAXI DOS MOTORISTAS   AV DIOMICIO DE FREITAS 3393                                                                      FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES          7/3/2020        $16,358.07
COOPERATIVA DE TRANSPORTE DE TAXI E   R DAS TANGERINAS 1036. 1036                                                                      BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES          7/3/2020         $6,453.28
COOPERATIVA DE TRANSPORTE DE TAXI E   R DAS TANGERINAS 1036. 1036                                                                      BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES         4/17/2020         $3,545.39
COOPERATIVA DE TRANSPORTE DE TAXI E   R DAS TANGERINAS 1036. 1036                                                                      BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES          4/9/2020           $917.60
COOPERATIVA DE TRANSPORTE DE TAXI E   R DAS TANGERINAS 1036. 1036                                                                      BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES          7/7/2020            $42.21
COOPERATIVA DE TRANSPORTE INDIVIDUA   R MARIA RODRIGUES 636. 636                                                                       CONFINS                                                BRAZIL             TRADE PAYABLES          7/3/2020         $9,487.41
COOPERATIVA DOS MOTORISTAS AUTONOMO   ROD BR 104 S/N. S/N                                                                              RIO LARGO                                              BRAZIL             TRADE PAYABLES          7/2/2020         $4,350.77
COOPERATIVA DOS MOTORISTAS AUTONOMO   ROD BR 104 S/N. S/N                                                                              RIO LARGO                                              BRAZIL             TRADE PAYABLES          7/7/2020         $3,956.97
COOPERATIVA DOS TAXISTAS AUTONOMOS    SIG SUL QD 03 BL B ENT 101                                                                       BRASILIA                                               BRAZIL             TRADE PAYABLES          7/7/2020        $16,556.38
                                      R DOUTOR DIRCEU LOPES 130.
COOPERATIVA DOS TAXISTAS DE FOZ DO    130                                                                                              RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES          4/9/2020         $5,647.90
                                      R DOUTOR DIRCEU LOPES 130.
COOPERATIVA DOS TAXISTAS DE FOZ DO    130                                                                                              RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES          7/2/2020         $1,550.03
COOPERATIVA MISTA DE TRABALHO DOS                                                                                                                                                                                TRADE PAYABLES          7/7/2020       $276,393.93
COOPERATIVA MISTA DE TRABALHO DOS                                                                                                                                                                                TRADE PAYABLES          6/3/2020       $165,586.40
COOPERATIVA MISTA DE TRABALHO DOS                                                                                                                                                                                TRADE PAYABLES         6/12/2020       $116,115.72
COOPERATIVA MISTA DE TRABALHO DOS                                                                                                                                                                                TRADE PAYABLES         5/29/2020           $299.71
                                      RUA CORIOLANO JOSO
COOPERTAXI COOP DOS COND AUTON        GIBERTONI 45 451                                                                                 SAO CARLOS                                             BRAZIL             TRADE PAYABLES         5/22/2020         $6,613.83
                                      RUA CORIOLANO JOSO
COOPERTAXI COOP DOS COND AUTON        GIBERTONI 45 451                                                                                 SAO CARLOS                                             BRAZIL             TRADE PAYABLES          7/7/2020         $6,163.46
COPASTUR VIAGENS E TURISMO LTDA.      RUA BELA CINTRA 755                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES         4/30/2020        $44,773.85
COPASTUR VIAGENS E TURISMO LTDA.      RUA BELA CINTRA 755                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES         5/11/2020        $25,025.60
COPASTUR VIAGENS E TURISMO LTDA.      RUA BELA CINTRA 755                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES         5/18/2020         $6,225.39
COPASTUR VIAGENS E TURISMO LTDA.      RUA BELA CINTRA 755                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/10/2020         $4,073.80
COPASTUR VIAGENS E TURISMO LTDA.      RUA BELA CINTRA 755                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES         5/25/2020         $1,637.51
COPASTUR VIAGENS E TURISMO LTDA.      RUA BELA CINTRA 755                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/7/2020           $587.52
COPASTUR VIAGENS E TURISMO LTDA.      RUA BELA CINTRA 755                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES         4/20/2020           $283.35
COPASTUR VIAGENS E TURISMO LTDA.      RUA BELA CINTRA 755                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES          5/4/2020            $33.36
COPEL DISTRIBUICAO SA                 JOSE IZIDORO BIAZETTO 158                                                                        CURITIBA                                               BRAZIL             TRADE PAYABLES         6/26/2020         $3,359.93
COPEL DISTRIBUICAO SA                 JOSE IZIDORO BIAZETTO 158                                                                        CURITIBA                                               BRAZIL             TRADE PAYABLES          7/7/2020         $2,986.94
COPEL DISTRIBUICAO SA                 JOSE IZIDORO BIAZETTO 158                                                                        CURITIBA                                               BRAZIL             TRADE PAYABLES          7/6/2020           $792.96
COPEL DISTRIBUICAO SA                 JOSE IZIDORO BIAZETTO 158                                                                        CURITIBA                                               BRAZIL             TRADE PAYABLES         5/29/2020           $457.98
COPEL DISTRIBUICAO SA                 JOSE IZIDORO BIAZETTO 158                                                                        CURITIBA                                               BRAZIL             TRADE PAYABLES         4/13/2020             $8.62
CORE TECHNOLOGIES COMERCIO E SERVIC   R ANDRE AMPERE 153. 153                                                                          SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/3/2020         $5,913.51
CORE TECHNOLOGIES COMERCIO E SERVIC   R ANDRE AMPERE 153. 153                                                                          SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/7/2020         $3,930.42
                                      RUA RAY WESLEY HERRICK 1601.
CORREA E CASALI LTDA ME               1601                                                                                             SAO CARLOS                                             BRAZIL             TRADE PAYABLES          7/7/2020        $26,413.86
                                      RUA RAY WESLEY HERRICK 1601.
CORREA E CASALI LTDA ME               1601                                                                                             SAO CARLOS                                             BRAZIL             TRADE PAYABLES          7/2/2020        $13,303.87
                                      RUA RAY WESLEY HERRICK 1601.
CORREA E CASALI LTDA ME               1601                                                                                             SAO CARLOS                                             BRAZIL             TRADE PAYABLES          4/9/2020         $3,946.73
                                      RUA RAY WESLEY HERRICK 1601.
CORREA E CASALI LTDA ME               1601                                                                                             SAO CARLOS                                             BRAZIL             TRADE PAYABLES         4/17/2020         $3,883.35
COSTA BRAVA TURISMO LTDA              AV CARLOS GRIMALDI 1701                                                                          CAMPINAS                                               BRAZIL             TRADE PAYABLES         4/30/2020        $12,020.38
COSTA BRAVA TURISMO LTDA              AV CARLOS GRIMALDI 1701                                                                          CAMPINAS                                               BRAZIL             TRADE PAYABLES         6/18/2020        $11,561.29
COSTA BRAVA TURISMO LTDA              AV CARLOS GRIMALDI 1701                                                                          CAMPINAS                                               BRAZIL             TRADE PAYABLES         5/11/2020         $1,062.14
COSTA BRAVA TURISMO LTDA              AV CARLOS GRIMALDI 1701                                                                          CAMPINAS                                               BRAZIL             TRADE PAYABLES          7/3/2020           $160.01
COSTA BRAVA TURISMO LTDA              AV CARLOS GRIMALDI 1701                                                                          CAMPINAS                                               BRAZIL             TRADE PAYABLES         6/25/2020           $139.89
COSTA BRAVA TURISMO LTDA              AV CARLOS GRIMALDI 1701                                                                          CAMPINAS                                               BRAZIL             TRADE PAYABLES          7/6/2020            $21.42
CP MULTIMETAIS LTDA                   RUA OTTILIA WEY PEREIRA 77.                                                                      SOROCABA                                               BRAZIL             TRADE PAYABLES          7/3/2020         $5,192.86
CP MULTIMETAIS LTDA                   RUA OTTILIA WEY PEREIRA 77.                                                                      SOROCABA                                               BRAZIL             TRADE PAYABLES          7/7/2020         $1,651.25




                                                                                                                            24 of 89
                                                                               20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                     Pg 56 of 1306
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                     SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                 Reasons for payment   Dates of    Total Amount or
               Creditor Name                    Address1                       Address2                        Address3                            City               State       Zip                 Country         or transfer      Payments          value
CPD TRAVEL VOUCHER BR                                                                                                                                                                                           PASSENGER PAYMENT        5/19/2020        $3,578.17
CPD TRAVEL VOUCHER BR                                                                                                                                                                                           PASSENGER PAYMENT         6/8/2020        $3,242.29
CPD TRAVEL VOUCHER BR                                                                                                                                                                                           PASSENGER PAYMENT        6/12/2020        $2,841.61
CPD TRAVEL VOUCHER BR                                                                                                                                                                                           PASSENGER PAYMENT        6/18/2020        $1,324.11
CPD TRAVEL VOUCHER BR                                                                                                                                                                                           PASSENGER PAYMENT        5/18/2020          $878.78
CPD TRAVEL VOUCHER BR                                                                                                                                                                                           PASSENGER PAYMENT         7/3/2020          $783.00
CPD TRAVEL VOUCHER BR                                                                                                                                                                                           PASSENGER PAYMENT        5/15/2020          $752.19
CPD TRAVEL VOUCHER BR                                                                                                                                                                                           PASSENGER PAYMENT         7/2/2020          $613.56
CPD TRAVEL VOUCHER BR                                                                                                                                                                                           PASSENGER PAYMENT        6/22/2020          $512.89
CPD TRAVEL VOUCHER BR                                                                                                                                                                                           PASSENGER PAYMENT        5/28/2020          $370.89
CPD TRAVEL VOUCHER BR                                                                                                                                                                                           PASSENGER PAYMENT        6/19/2020          $132.65
CPD TRAVEL VOUCHER BR                                                                                                                                                                                           PASSENGER PAYMENT         6/1/2020          $120.11
CPD TRAVEL VOUCHER BR                                                                                                                                                                                           PASSENGER PAYMENT         5/1/2020          $113.00
CPD TRAVEL VOUCHER BR                                                                                                                                                                                           PASSENGER PAYMENT        6/17/2020           $88.31
CPD TRAVEL VOUCHER BR                                                                                                                                                                                           PASSENGER PAYMENT        6/24/2020           $63.50
CPD TRAVEL VOUCHER BR                                                                                                                                                                                           PASSENGER PAYMENT         7/6/2020           $31.04
CPD TRAVEL VOUCHER BR                                                                                                                                                                                           PASSENGER PAYMENT        5/21/2020           $18.43
CPD TRAVEL VOUCHER CL                 RUA CAMANDULAS 30. 30                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/12/2020       $31,500.04
CPD TRAVEL VOUCHER CL                 RUA CAMANDULAS 30. 30                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES            6/4/2020       $17,402.85
CPD TRAVEL VOUCHER CL                 RUA CAMANDULAS 30. 30                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES            6/8/2020       $11,279.76
CPD TRAVEL VOUCHER CL                 RUA CAMANDULAS 30. 30                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/12/2020        $9,327.00
CPD TRAVEL VOUCHER CL                 RUA CAMANDULAS 30. 30                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/17/2020        $8,210.14
CPD TRAVEL VOUCHER CL                 RUA CAMANDULAS 30. 30                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES            6/5/2020        $5,246.75
CPD TRAVEL VOUCHER CL                 RUA CAMANDULAS 30. 30                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES            6/9/2020        $5,170.40
CPD TRAVEL VOUCHER CL                 RUA CAMANDULAS 30. 30                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/30/2020        $4,135.18
CPD TRAVEL VOUCHER CL                 RUA CAMANDULAS 30. 30                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/23/2020        $3,809.94
CPD TRAVEL VOUCHER CL                 RUA CAMANDULAS 30. 30                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES            6/3/2020        $3,684.52
CPD TRAVEL VOUCHER CL                 RUA CAMANDULAS 30. 30                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/19/2020        $3,130.64
CPD TRAVEL VOUCHER CL                 RUA CAMANDULAS 30. 30                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/16/2020        $2,271.51
CPD TRAVEL VOUCHER CL                 RUA CAMANDULAS 30. 30                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/11/2020        $1,853.25
CPD TRAVEL VOUCHER CL                 RUA CAMANDULAS 30. 30                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/24/2020        $1,787.69
CPD TRAVEL VOUCHER CL                 RUA CAMANDULAS 30. 30                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/18/2020        $1,592.49
CPD TRAVEL VOUCHER CL                 RUA CAMANDULAS 30. 30                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/6/2020        $1,240.49
CPD TRAVEL VOUCHER CL                 RUA CAMANDULAS 30. 30                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES            5/8/2020        $1,165.00
CPD TRAVEL VOUCHER CL                 RUA CAMANDULAS 30. 30                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/15/2020        $1,087.66
CPD TRAVEL VOUCHER CL                 RUA CAMANDULAS 30. 30                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/10/2020          $969.14
CPD TRAVEL VOUCHER CL                 RUA CAMANDULAS 30. 30                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/30/2020          $693.74
CPD TRAVEL VOUCHER CL                 RUA CAMANDULAS 30. 30                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/29/2020          $563.00
CPD TRAVEL VOUCHER CL                 RUA CAMANDULAS 30. 30                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES            5/7/2020          $504.00
CPD TRAVEL VOUCHER CL                 RUA CAMANDULAS 30. 30                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES            4/8/2020          $458.00
CPD TRAVEL VOUCHER CL                 RUA CAMANDULAS 30. 30                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020          $342.62
CPD TRAVEL VOUCHER CL                 RUA CAMANDULAS 30. 30                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/15/2020          $270.67
CPD TRAVEL VOUCHER CL                 RUA CAMANDULAS 30. 30                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020          $263.12
CPD TRAVEL VOUCHER CL                 RUA CAMANDULAS 30. 30                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/25/2020          $214.08
CPD TRAVEL VOUCHER CL                 RUA CAMANDULAS 30. 30                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/2/2020          $212.03
CPD TRAVEL VOUCHER CL                 RUA CAMANDULAS 30. 30                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES            5/5/2020           $14.00
CPD TRAVEL VOUCHER EU                                                                                                                                                                                           TRADE PAYABLES           5/29/2020       $39,649.60
CPD TRAVEL VOUCHER EU                                                                                                                                                                                           TRADE PAYABLES           6/18/2020        $9,053.60
CPD TRAVEL VOUCHER EU                                                                                                                                                                                           TRADE PAYABLES           6/11/2020        $8,607.75
CPD TRAVEL VOUCHER EU                                                                                                                                                                                           TRADE PAYABLES           6/25/2020        $2,172.18
CPD TRAVEL VOUCHER EU                                                                                                                                                                                           TRADE PAYABLES            7/2/2020        $1,665.20
CPD TRAVEL VOUCHER EU                                                                                                                                                                                           TRADE PAYABLES           6/22/2020        $1,274.34
CPD TRAVEL VOUCHER EU                                                                                                                                                                                           TRADE PAYABLES            5/8/2020          $497.32
CPD TRAVEL VOUCHER EU                                                                                                                                                                                           TRADE PAYABLES           5/13/2020          $262.79
CPD TRAVEL VOUCHER EU                                                                                                                                                                                           TRADE PAYABLES           5/28/2020          $249.48
CRAIG HARTMAN E CIA LTDA EPP          AV BEIRA MAR 1                                                                                  PORTO SEGURO                                           BRAZIL             TRADE PAYABLES            7/3/2020        $7,696.26
CRAVEIRO E SILVA ELETRO E ELETRONIC   R GOIAS 70. 70                                                                                  BARUERI                                                BRAZIL             TRADE PAYABLES            7/2/2020       $10,270.46
CREAFORM INC.                         4700 RUA DE LA PASCALINE                                                                        LEVIS                         QC        G6W 8C9        CANADA             TRADE PAYABLES            7/3/2020       $30,200.00
CRJ PART EMPR IMOBILIARIOS LTDA       RUA PEDRO BORGES 20.                                                                            FORTALEZA                                              BRAZIL             TRADE PAYABLES           6/12/2020       $23,611.32
CRJ PART EMPR IMOBILIARIOS LTDA       RUA PEDRO BORGES 20.                                                                            FORTALEZA                                              BRAZIL             TRADE PAYABLES            7/3/2020       $23,018.86
CRM INDUSTRIA E COM DE ALIMENTOS LT   ROD FERNAO DIAS KM 295                                                                          EXTREMA                                                BRAZIL             TRADE PAYABLES            6/3/2020       $93,256.82
CRM INDUSTRIA E COM DE ALIMENTOS LT   ROD FERNAO DIAS KM 295                                                                          EXTREMA                                                BRAZIL             TRADE PAYABLES           6/24/2020       $36,405.31
                                      AVENIDA GETULIO VARGAS 1779.
CRUZ E OLIVI LTDA EPP.                1779                                                                                            IMPERATRIZ                                             BRAZIL             TRADE PAYABLES            7/3/2020        $8,751.26




                                                                                                                           25 of 89
                                                                               20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                     Pg 57 of 1306
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                     SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                Reasons for payment   Dates of     Total Amount or
              Creditor Name                      Address1                      Address2                        Address3                           City                State       Zip                 Country        or transfer      Payments           value
                                      AVENIDA PEDRO ALVARES
CS MESQUITA ME                        CABRAL 55. 55                                                                                   BELOM                                                  BRAZIL             TRADE PAYABLES         5/29/2020         $7,106.82
CVC BRASIL OPERADORA AG VIAGENS SA    R TAPAJOS SN.                                                                                   APARECIDA DE GOIANIA                                   BRAZIL             TRADE PAYABLES         4/30/2020        $72,013.48
D. A. MONTANHER TRANSPORTES                                                                                                                                                                                     TRADE PAYABLES          4/9/2020         $7,014.36
D. A. MONTANHER TRANSPORTES                                                                                                                                                                                     TRADE PAYABLES         5/15/2020         $6,597.43
D. A. MONTANHER TRANSPORTES                                                                                                                                                                                     TRADE PAYABLES         5/29/2020         $6,441.02
DAMOVO DO BRASIL SA                   ALAMEDA SURUBIJU 1930.                                                                          BARUERI                                                BRAZIL             TRADE PAYABLES          6/9/2020        $43,384.40
DAMOVO DO BRASIL SA                   ALAMEDA SURUBIJU 1930.                                                                          BARUERI                                                BRAZIL             TRADE PAYABLES         6/16/2020        $33,092.19
DAMOVO DO BRASIL SA                   ALAMEDA SURUBIJU 1930.                                                                          BARUERI                                                BRAZIL             TRADE PAYABLES          7/3/2020         $8,838.72
DAN INN HOTEL CURITIBA LTDA.          R AMINTAS DE BARROS 71                                                                          CURITIBA                                               BRAZIL             TRADE PAYABLES          7/3/2020        $29,122.52

DARGENT COMERCIAL LTDA EPP            R MACHADO BITTENCOURT 56. 56                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/2/2020        $11,966.31
DASCAM CORRETORA DE CAMBIO LTDA       RUA LIBERO BADARO 425                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/7/2020        $14,250.44
DASCAM CORRETORA DE CAMBIO LTDA       RUA LIBERO BADARO 425                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES         5/13/2020         $5,302.71
DASCAM CORRETORA DE CAMBIO LTDA       RUA LIBERO BADARO 425                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES          6/4/2020         $4,337.52
                                      AVENIDA PREFEITO JOAO
DAY BRASIL SA                         VILALLOB 2253                                                                                   BARUERI                                                BRAZIL             TRADE PAYABLES          7/3/2020        $19,668.64
DE BIASI AUDITORES INDEPENDENTES                                                                                                                                                                                TRADE PAYABLES          7/7/2020         $7,511.40
DE MELLO TRANSPORTES LTDA ME          RUA ITAPEMA 397                                                                                 FOZ DO IGUACU                                          BRAZIL             TRADE PAYABLES         5/22/2020         $5,033.00
DE MELLO TRANSPORTES LTDA ME          RUA ITAPEMA 397                                                                                 FOZ DO IGUACU                                          BRAZIL             TRADE PAYABLES          7/3/2020         $5,009.54
DE MELLO TRANSPORTES LTDA ME          RUA ITAPEMA 397                                                                                 FOZ DO IGUACU                                          BRAZIL             TRADE PAYABLES          4/9/2020         $2,372.08
DE MELLO TRANSPORTES LTDA ME          RUA ITAPEMA 397                                                                                 FOZ DO IGUACU                                          BRAZIL             TRADE PAYABLES          7/7/2020           $492.75
DECANTER VINHOS FINOS LTDA            AV BRASIL 630. 630                                                                              BLUMENAU                                               BRAZIL             TRADE PAYABLES         6/12/2020         $7,721.60
DECANTER VINHOS FINOS LTDA            AV BRASIL 630. 630                                                                              BLUMENAU                                               BRAZIL             TRADE PAYABLES          7/3/2020           $307.57
DELAN AGENCIA DE VIAGENS E TURISMO    AV 9 DE JULHO 3333. 3333                                                                        JUNDIAI                                                BRAZIL             TRADE PAYABLES         4/30/2020           $330.83
                                      R VINTE E CINCO DE MARCO 151.
DELIVERYCAR LOCACAO DE VEICULOS LTD   151                                                                                             FORTALEZA                                              BRAZIL             TRADE PAYABLES         6/12/2020        $48,872.25
                                      R VINTE E CINCO DE MARCO 151.
DELIVERYCAR LOCACAO DE VEICULOS LTD   151                                                                                             FORTALEZA                                              BRAZIL             TRADE PAYABLES         5/15/2020        $32,542.28
                                      R VINTE E CINCO DE MARCO 151.
DELIVERYCAR LOCACAO DE VEICULOS LTD   151                                                                                             FORTALEZA                                              BRAZIL             TRADE PAYABLES         4/17/2020        $11,392.94
                                      R VINTE E CINCO DE MARCO 151.
DELIVERYCAR LOCACAO DE VEICULOS LTD   151                                                                                             FORTALEZA                                              BRAZIL             TRADE PAYABLES          7/7/2020        $10,840.15
                                      R VINTE E CINCO DE MARCO 151.
DELIVERYCAR LOCACAO DE VEICULOS LTD   151                                                                                             FORTALEZA                                              BRAZIL             TRADE PAYABLES          4/9/2020         $8,910.98
                                      R VINTE E CINCO DE MARCO 151.
DELIVERYCAR LOCACAO DE VEICULOS LTD   151                                                                                             FORTALEZA                                              BRAZIL             TRADE PAYABLES          7/3/2020         $8,222.51
DELOITTE ADVISORY LTDA                ROSARIO NORTE 407.                                                                              LAS CONDES                                             CHILE              TRADE PAYABLES         5/26/2020       $248,947.00
DELOITTE TAX LLP                      MATTHEW SMITH                 38 COMMERCE SW SUITE 600                                          GRAND RAPIDS                  MI        49503                             TRADE PAYABLES         5/22/2020         $5,355.00
DELOITTE TAX LLP                      MATTHEW SMITH                 38 COMMERCE SW SUITE 600                                          GRAND RAPIDS                  MI        49503                             TRADE PAYABLES          7/6/2020         $1,995.00
                                      R ALEXANDRE DUMAS 1981.
DELOITTE TOUCHE OUTSOURCING LTDA      1981.                                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/24/2020       $146,036.36
                                      R ALEXANDRE DUMAS 1981.
DELOITTE TOUCHE OUTSOURCING LTDA      1981.                                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/2/2020        $82,332.18
DESJUST, S.L.                         GRAN VIA 144                                                                                    L HOSPITALET DE LLOBREGAT                              SPAIN              TRADE PAYABLES         6/11/2020       $152,979.51
DESPEGAR.COM.AR. S.A.                                                                                                                                                                        ARGENTINA          TRADE PAYABLES          7/3/2020       $133,662.82
DESPEGAR.COM.AR. S.A.                                                                                                                                                                        ARGENTINA          TRADE PAYABLES         4/22/2020        $25,648.54
                                      2077 CONVENTION CENTER
DESTER CORPORATION                    CONCOUR                                                                                         ATLANTA                       GA        30337-4201                        TRADE PAYABLES          7/3/2020       $170,797.79
                                      RUA VOLUNTARIOS DA PATRIA
DEVIRES TECNOLOGIA DA INFORMACAO LT   1816                                                                                            SAO PAULO                                              BRAZIL             TRADE PAYABLES          6/9/2020        $85,402.68
                                      RUA VOLUNTARIOS DA PATRIA
DEVIRES TECNOLOGIA DA INFORMACAO LT   1816                                                                                            SAO PAULO                                              BRAZIL             TRADE PAYABLES          5/8/2020        $10,036.67
                                      Q SRTVS QD 701 CONJUNTO L
DF TURISMO E REPRESENTACOES LTDA ME   BLOCO S/N                                                                                       BRASILIA                                               BRAZIL             TRADE PAYABLES         4/30/2020        $29,432.86
                                      Q SRTVS QD 701 CONJUNTO L
DF TURISMO E REPRESENTACOES LTDA ME   BLOCO S/N                                                                                       BRASILIA                                               BRAZIL             TRADE PAYABLES         5/11/2020        $13,936.72
                                      Q SRTVS QD 701 CONJUNTO L
DF TURISMO E REPRESENTACOES LTDA ME   BLOCO S/N                                                                                       BRASILIA                                               BRAZIL             TRADE PAYABLES          7/3/2020         $6,879.18
                                      Q SRTVS QD 701 CONJUNTO L
DF TURISMO E REPRESENTACOES LTDA ME   BLOCO S/N                                                                                       BRASILIA                                               BRAZIL             TRADE PAYABLES          6/2/2020         $4,870.51
                                      Q SRTVS QD 701 CONJUNTO L
DF TURISMO E REPRESENTACOES LTDA ME   BLOCO S/N                                                                                       BRASILIA                                               BRAZIL             TRADE PAYABLES         4/20/2020         $1,739.73
                                      Q SRTVS QD 701 CONJUNTO L
DF TURISMO E REPRESENTACOES LTDA ME   BLOCO S/N                                                                                       BRASILIA                                               BRAZIL             TRADE PAYABLES         6/10/2020           $288.24




                                                                                                                           26 of 89
                                                                              20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                    Pg 58 of 1306
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                    SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                             Reasons for payment   Dates of    Total Amount or
               Creditor Name                     Address1                     Address2                        Address3                           City                State       Zip              Country         or transfer      Payments          value
DFS DEUTSCHE FLUGSICHERUNG            STUTZEL-CKERWERG 12-14                                                                         FRANKFURT                                              GERMANY         TRADE PAYABLES           4/30/2020       $21,079.86
DFS DEUTSCHE FLUGSICHERUNG            STUTZEL-CKERWERG 12-14                                                                         FRANKFURT                                              GERMANY         TRADE PAYABLES            7/6/2020        $3,396.48
DFS DEUTSCHE FLUGSICHERUNG            STUTZEL-CKERWERG 12-14                                                                         FRANKFURT                                              GERMANY         TRADE PAYABLES           6/19/2020        $2,493.01
DFS DEUTSCHE FLUGSICHERUNG            STUTZEL-CKERWERG 12-14                                                                         FRANKFURT                                              GERMANY         TRADE PAYABLES           5/25/2020          $984.66
                                                                   RUA VERBO DIVINO 2001, 17
DI CIERO ADVOGADOS                    CINTIA QUEIROZ               ANDA                                                              SAO PAULO                     SP                       BRAZIL          TRADE PAYABLES            7/7/2020      $34,088.95
                                                                   RUA VERBO DIVINO 2001, 17
DI CIERO ADVOGADOS                    CINTIA QUEIROZ               ANDA                                                              SAO PAULO                     SP                       BRAZIL          TRADE PAYABLES            5/8/2020      $10,416.23
                                                                   RUA VERBO DIVINO 2001, 17
DI CIERO ADVOGADOS                    CINTIA QUEIROZ               ANDA                                                              SAO PAULO                     SP                       BRAZIL          TRADE PAYABLES            6/9/2020        $6,921.54
                                                                   RUA VERBO DIVINO 2001, 17
DI CIERO ADVOGADOS                    CINTIA QUEIROZ               ANDA                                                              SAO PAULO                     SP                       BRAZIL          TRADE PAYABLES           6/17/2020        $5,506.06
                                                                   RUA VERBO DIVINO 2001, 17
DI CIERO ADVOGADOS                    CINTIA QUEIROZ               ANDA                                                              SAO PAULO                     SP                       BRAZIL          TRADE PAYABLES            7/3/2020          $46.77
                                      AVENIDA MIGUEL SUTIL 2050.
DIAMANTE AZUL EMPRESA HOTELEIRA LTD   2050                                                                                           CUIABA                                                 BRAZIL          TRADE PAYABLES            4/9/2020      $21,970.06
                                      AVENIDA MIGUEL SUTIL 2050.
DIAMANTE AZUL EMPRESA HOTELEIRA LTD   2050                                                                                           CUIABA                                                 BRAZIL          TRADE PAYABLES            6/9/2020      $14,586.79
                                      AVENIDA MIGUEL SUTIL 2050.
DIAMANTE AZUL EMPRESA HOTELEIRA LTD   2050                                                                                           CUIABA                                                 BRAZIL          TRADE PAYABLES            7/2/2020      $10,561.07
DIEGO DE OLIVEIRA SOUZA                                                                                                                                                                                     TRADE PAYABLES           4/16/2020         $895.65
DIEGO DE OLIVEIRA SOUZA                                                                                                                                                                                     TRADE PAYABLES            5/8/2020         $819.21
DIEGO DE OLIVEIRA SOUZA                                                                                                                                                                                     TRADE PAYABLES           5/27/2020         $768.28
DIEGO DE OLIVEIRA SOUZA                                                                                                                                                                                     TRADE PAYABLES           4/27/2020         $740.33
DIEGO DE OLIVEIRA SOUZA                                                                                                                                                                                     TRADE PAYABLES           6/17/2020         $569.91
DIEGO DE OLIVEIRA SOUZA                                                                                                                                                                                     TRADE PAYABLES           5/28/2020         $540.96
DIEGO DE OLIVEIRA SOUZA                                                                                                                                                                                     TRADE PAYABLES           4/17/2020         $520.05
DIEGO DE OLIVEIRA SOUZA                                                                                                                                                                                     TRADE PAYABLES           6/26/2020         $508.98
DIEGO DE OLIVEIRA SOUZA                                                                                                                                                                                     TRADE PAYABLES           5/20/2020         $490.97
DIEGO DE OLIVEIRA SOUZA                                                                                                                                                                                     TRADE PAYABLES            6/8/2020         $353.77
DIEGO DE OLIVEIRA SOUZA                                                                                                                                                                                     TRADE PAYABLES            6/2/2020         $308.11
DIEGO DE OLIVEIRA SOUZA                                                                                                                                                                                     TRADE PAYABLES           4/13/2020         $290.92
DIEGO DE OLIVEIRA SOUZA                                                                                                                                                                                     TRADE PAYABLES           4/15/2020         $260.68
DIEGO DE OLIVEIRA SOUZA                                                                                                                                                                                     TRADE PAYABLES           5/12/2020         $260.55
DIEGO DE OLIVEIRA SOUZA                                                                                                                                                                                     TRADE PAYABLES           5/15/2020         $255.53
DIEGO DE OLIVEIRA SOUZA                                                                                                                                                                                     TRADE PAYABLES           6/23/2020         $254.22
DIEGO DE OLIVEIRA SOUZA                                                                                                                                                                                     TRADE PAYABLES           4/28/2020         $235.90
DIEGO DE OLIVEIRA SOUZA                                                                                                                                                                                     TRADE PAYABLES           4/23/2020         $190.41
DIEGO DE OLIVEIRA SOUZA                                                                                                                                                                                     TRADE PAYABLES           4/22/2020         $171.76
DIEGO DE OLIVEIRA SOUZA                                                                                                                                                                                     TRADE PAYABLES           6/29/2020         $168.15
DIEGO DE OLIVEIRA SOUZA                                                                                                                                                                                     TRADE PAYABLES            7/6/2020         $140.17
DIEGO DE OLIVEIRA SOUZA                                                                                                                                                                                     TRADE PAYABLES            7/1/2020         $137.92
DIEGO DE OLIVEIRA SOUZA                                                                                                                                                                                     TRADE PAYABLES            4/8/2020         $114.22
DIGICABO IND E COM ACESS INFORMAT L   RUA SAMARITA 359.                                                                              SAO PAULO                                              BRAZIL          TRADE PAYABLES            7/2/2020       $9,909.97
DINAMICA FACILITY ADMINISTRACAO PRE                                                                                                                                                                         TRADE PAYABLES            5/7/2020      $34,277.44
DINAMICA FACILITY ADMINISTRACAO PRE                                                                                                                                                                         TRADE PAYABLES           5/20/2020       $3,576.76
DINAMICA FACILITY ADMINISTRACAO PRE                                                                                                                                                                         TRADE PAYABLES            7/3/2020       $2,829.83
DINAMICA FACILITY ADMINISTRACAO PRE                                                                                                                                                                         TRADE PAYABLES            6/1/2020         $895.42
DIO MIO COMERCIO DE SORVETES LTDA     RUA MARCO AUROLIO 427                                                                          SAO PAULO                                              BRAZIL          TRADE PAYABLES           5/27/2020       $7,466.44
DIO MIO COMERCIO DE SORVETES LTDA     RUA MARCO AUROLIO 427                                                                          SAO PAULO                                              BRAZIL          TRADE PAYABLES            4/9/2020       $6,141.93
DIO MIO COMERCIO DE SORVETES LTDA     RUA MARCO AUROLIO 427                                                                          SAO PAULO                                              BRAZIL          TRADE PAYABLES           4/17/2020       $1,178.71
DIO MIO COMERCIO DE SORVETES LTDA     RUA MARCO AUROLIO 427                                                                          SAO PAULO                                              BRAZIL          TRADE PAYABLES            7/3/2020         $909.04
                                      AVENIDA HUMBERTO ALENCAR
DIOCLAN EQ INDUSTRIAIS LTDA EPP       CASTEL 757                                                                                     SAO BERNARDO DO CAMPO                                  BRAZIL          TRADE PAYABLES            5/8/2020      $29,245.57
                                      AVENIDA HUMBERTO ALENCAR
DIOCLAN EQ INDUSTRIAIS LTDA EPP       CASTEL 757                                                                                     SAO BERNARDO DO CAMPO                                  BRAZIL          TRADE PAYABLES           6/12/2020      $22,804.21
                                      AVENIDA HUMBERTO ALENCAR
DIOCLAN EQ INDUSTRIAIS LTDA EPP       CASTEL 757                                                                                     SAO BERNARDO DO CAMPO                                  BRAZIL          TRADE PAYABLES            7/3/2020      $12,960.94
                                      AVENIDA HUMBERTO ALENCAR
DIOCLAN EQ INDUSTRIAIS LTDA EPP       CASTEL 757                                                                                     SAO BERNARDO DO CAMPO                                  BRAZIL          TRADE PAYABLES            5/4/2020      $12,807.22
                                      AVENIDA HUMBERTO ALENCAR
DIOCLAN EQ INDUSTRIAIS LTDA EPP       CASTEL 757                                                                                     SAO BERNARDO DO CAMPO                                  BRAZIL          TRADE PAYABLES            7/7/2020       $1,636.84
DIREC. NAC.DE MIGRACIONES             AGUSTINAS 1382                                                                                 SANTIAGO                                               COLOMBIA        TRADE PAYABLES           4/13/2020      $35,198.26
DIREC. NAC.DE MIGRACIONES             AGUSTINAS 1382                                                                                 SANTIAGO                                               COLOMBIA        TRADE PAYABLES           4/20/2020       $9,308.66
DIREC. NAC.DE MIGRACIONES             AGUSTINAS 1382                                                                                 SANTIAGO                                               COLOMBIA        TRADE PAYABLES           5/18/2020       $8,946.11




                                                                                                                          27 of 89
                                                                                 20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                       Pg 59 of 1306
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                       SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                 Reasons for payment   Dates of    Total Amount or
               Creditor Name                     Address1                        Address2                        Address3                             City              State       Zip              Country          or transfer      Payments          value
DIREC. NAC.DE MIGRACIONES             AGUSTINAS 1382                                                                                    SANTIAGO                                               COLOMBIA         TRADE PAYABLES           6/17/2020        $8,594.38
DIREC. NAC.DE MIGRACIONES             AGUSTINAS 1382                                                                                    SANTIAGO                                               COLOMBIA         TRADE PAYABLES            7/8/2020        $8,287.19
DIREC. NAC.DE MIGRACIONES             AGUSTINAS 1382                                                                                    SANTIAGO                                               COLOMBIA         TRADE PAYABLES           5/12/2020        $1,303.05
DIREC. NAC.DE MIGRACIONES             AGUSTINAS 1382                                                                                    SANTIAGO                                               COLOMBIA         TRADE PAYABLES           5/28/2020        $1,284.89
DIREC. NAC.DE MIGRACIONES             AGUSTINAS 1382                                                                                    SANTIAGO                                               COLOMBIA         TRADE PAYABLES           6/25/2020        $1,177.23
DIREC. NAC.DE MIGRACIONES             AGUSTINAS 1382                                                                                    SANTIAGO                                               COLOMBIA         TRADE PAYABLES           6/10/2020          $127.23
                                      PANAMA 5 APARTADO 7501 Y
DIRECCION AERONAUTICA CIVIL PTY       7615 CENTR                                                                                        PANAMA CITY                                            PANAMA           TRADE PAYABLES            5/8/2020      $17,593.33
                                      PANAMA 5 APARTADO 7501 Y
DIRECCION AERONAUTICA CIVIL PTY       7615 CENTR                                                                                        PANAMA CITY                                            PANAMA           TRADE PAYABLES           6/29/2020        $3,240.33
                                      PANAMA 5 APARTADO 7501 Y
DIRECCION AERONAUTICA CIVIL PTY       7615 CENTR                                                                                        PANAMA CITY                                            PANAMA           TRADE PAYABLES           5/26/2020       $1,443.27
DIRECCION DE IMPUESTOS Y ADUANAS NA   HIPOLITO YRIGOYEN 2079 CABA                                                                       BUENOS AIRES                                           ARGENTINA        TRADE PAYABLES           6/30/2020      $33,617.25
DIRECCION DE IMPUESTOS Y ADUANAS NA   HIPOLITO YRIGOYEN 2079 CABA                                                                       BUENOS AIRES                                           ARGENTINA        TRADE PAYABLES           4/14/2020       $2,552.00
DIRECCION DE IMPUESTOS Y ADUANAS NA   HIPOLITO YRIGOYEN 2079 CABA                                                                       BUENOS AIRES                                           ARGENTINA        TRADE PAYABLES           5/12/2020       $1,048.37
DIRECCION DE IMPUESTOS Y ADUANAS NA   HIPOLITO YRIGOYEN 2079 CABA                                                                       BUENOS AIRES                                           ARGENTINA        TRADE PAYABLES            7/7/2020         $263.93
DIRECCION DE IMPUESTOS Y ADUANAS NA   HIPOLITO YRIGOYEN 2079 CABA                                                                       BUENOS AIRES                                           ARGENTINA        TRADE PAYABLES            6/9/2020         $166.28
DIRECCION DISTRITAL DE TESORERIA      CARRERA 8 10 65                                                                                   BOGOTA                                                 COLOMBIA         TRADE PAYABLES           5/19/2020      $16,542.95
DIRECCION GENERAL DE AERONAUTICA CI   AERODROMO PICHOY 116                                                                              VALDIVIA                                               CHILE            TRADE PAYABLES            7/3/2020     $379,689.81
DIRECCION GENERAL DE AERONAUTICA CI   AERODROMO PICHOY 116                                                                              VALDIVIA                                               CHILE            TRADE PAYABLES           6/25/2020      $33,727.57
                                      CAMINO CARRASCO 5519
DIRECCION GENERAL DE INFRAECTRUCTUR   MONTEVIDEO                                                                                        MONTEVIDEO                                             URUGUAY          TRADE PAYABLES           4/30/2020     $167,520.00
                                      CAMINO CARRASCO 5519
DIRECCION GENERAL DE INFRAECTRUCTUR   MONTEVIDEO                                                                                        MONTEVIDEO                                             URUGUAY          TRADE PAYABLES           5/28/2020     $120,056.00
                                      CAMINO CARRASCO 5519
DIRECCION GENERAL DE INFRAECTRUCTUR   MONTEVIDEO                                                                                        MONTEVIDEO                                             URUGUAY          TRADE PAYABLES           6/25/2020      $20,163.00
DIRECTION DE LA SECURITE DE L AVIA    11 RUE DES HIBISCUS.                                                                              PARIS                                                  FRANCE           TRADE PAYABLES            7/2/2020      $52,338.48
                                      R ATALYDES MOREIRA DE SOUZA
DISTRIBUIDORA BRASILEIRA DE VINHOS    14 1472                                                                                           SERRA                                                  BRAZIL           TRADE PAYABLES           5/27/2020      $11,678.96
DISTRIBUIDORA SAFARI LTDA             RUA GRECCO 683. 683                                                                               SAO PAULO                                              BRAZIL           TRADE PAYABLES            7/3/2020      $10,420.39
                                      AVENIDA EMBAIXADOR
DMS AGENC DE CARGAS E LOGISTICA LTD   ABELARDO B 00001                                                                                  RIO DE JANEIRO                                         BRAZIL           TRADE PAYABLES            7/2/2020      $87,566.80
                                      AVENIDA EMBAIXADOR
DMS AGENC DE CARGAS E LOGISTICA LTD   ABELARDO B 00001                                                                                  RIO DE JANEIRO                                         BRAZIL           TRADE PAYABLES            7/8/2020      $53,319.18
                                      AVENIDA EMBAIXADOR
DMS AGENC DE CARGAS E LOGISTICA LTD   ABELARDO B 00001                                                                                  RIO DE JANEIRO                                         BRAZIL           TRADE PAYABLES           6/25/2020        $3,544.11
                                      1300 1300 1300 S VALLEY VISTA
DNATA LIMITED..                       DR.                             DIAMOND BAR                                                       LONDON                                                 UNITED KINGDOM   TRADE PAYABLES           4/24/2020      $88,650.39
                                      1300 1300 1300 S VALLEY VISTA
DNATA LIMITED..                       DR.                             DIAMOND BAR                                                       LONDON                                                 UNITED KINGDOM   TRADE PAYABLES            6/4/2020      $82,064.45
                                      1300 1300 1300 S VALLEY VISTA
DNATA LIMITED..                       DR.                             DIAMOND BAR                                                       LONDON                                                 UNITED KINGDOM   TRADE PAYABLES            7/7/2020      $42,827.43
                                      1300 1300 1300 S VALLEY VISTA
DNATA LIMITED..                       DR.                             DIAMOND BAR                                                       LONDON                                                 UNITED KINGDOM   TRADE PAYABLES           5/25/2020      $14,765.37
                                      1300 1300 1300 S VALLEY VISTA
DNATA LIMITED..                       DR.                             DIAMOND BAR                                                       LONDON                                                 UNITED KINGDOM   TRADE PAYABLES           6/30/2020        $5,835.78
                                      1300 1300 1300 S VALLEY VISTA
DNATA LIMITED..                       DR.                             DIAMOND BAR                                                       LONDON                                                 UNITED KINGDOM   TRADE PAYABLES            7/2/2020         $120.53
DOCES DOCELANDIA VAZ EIRELI                                                                                                                                                                                     TRADE PAYABLES            7/7/2020      $12,559.67
DOCES DOCELANDIA VAZ EIRELI                                                                                                                                                                                     TRADE PAYABLES            6/9/2020      $10,692.16
DOLCISSIMO LANCHONETE E CAFE LTDA E   AV WASHINGTON LUIS SN. SN                                                                         SAO PAULO                                              BRAZIL           TRADE PAYABLES            7/7/2020       $6,990.44
DOLCISSIMO LANCHONETE E CAFE LTDA E   AV WASHINGTON LUIS SN. SN                                                                         SAO PAULO                                              BRAZIL           TRADE PAYABLES            4/9/2020       $1,422.79
DOMINGO ADVOGADOS ASSOCIADOS          R JOAQUIM ANTUNES 767. 767                                                                        SAO PAULO                                              BRAZIL           TRADE PAYABLES            7/2/2020      $19,554.75
DRACONIS S.A.                         CERRITO 520 8D                                                                                    CAPITAL FEDERAL                                        ARGENTINA        TRADE PAYABLES            4/8/2020      $13,538.81
DRL COMERCIO IMPORTACAO E                                                                                                                                                                      BRAZIL           TRADE PAYABLES           4/16/2020      $12,586.83
DURR BRASIL LTDA                      R ARNALDO MAGNICCARO 500                                                                          SAO PAULO                                              BRAZIL           TRADE PAYABLES            7/2/2020      $30,992.44
DUX TRUCKING LTDA                     RUA ALMIRANTE BRASIL 685                                                                          SAO PAULO                                              BRAZIL           TRADE PAYABLES            5/7/2020     $161,271.72
DUX TRUCKING LTDA                     RUA ALMIRANTE BRASIL 685                                                                          SAO PAULO                                              BRAZIL           TRADE PAYABLES           6/10/2020      $81,749.97
DUX TRUCKING LTDA                     RUA ALMIRANTE BRASIL 685                                                                          SAO PAULO                                              BRAZIL           TRADE PAYABLES            4/8/2020      $67,605.95
DUX TRUCKING LTDA                     RUA ALMIRANTE BRASIL 685                                                                          SAO PAULO                                              BRAZIL           TRADE PAYABLES            7/7/2020      $61,122.53
DUX TRUCKING LTDA                     RUA ALMIRANTE BRASIL 685                                                                          SAO PAULO                                              BRAZIL           TRADE PAYABLES            7/8/2020      $53,638.92
DUX TRUCKING LTDA                     RUA ALMIRANTE BRASIL 685                                                                          SAO PAULO                                              BRAZIL           TRADE PAYABLES           5/11/2020      $35,498.66
DUX TRUCKING LTDA                     RUA ALMIRANTE BRASIL 685                                                                          SAO PAULO                                              BRAZIL           TRADE PAYABLES            6/8/2020      $24,446.02
DUX TRUCKING LTDA                     RUA ALMIRANTE BRASIL 685                                                                          SAO PAULO                                              BRAZIL           TRADE PAYABLES           6/12/2020      $13,608.12
DUX TRUCKING LTDA                     RUA ALMIRANTE BRASIL 685                                                                          SAO PAULO                                              BRAZIL           TRADE PAYABLES           4/13/2020       $4,842.40




                                                                                                                             28 of 89
                                                                             20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                   Pg 60 of 1306
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                   SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                               Reasons for payment   Dates of    Total Amount or
              Creditor Name                     Address1                     Address2                        Address3                           City                State       Zip                 Country         or transfer      Payments          value
DUX TRUCKING LTDA                     RUA ALMIRANTE BRASIL 685                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/6/2020        $4,715.48
DUX TRUCKING LTDA                     RUA ALMIRANTE BRASIL 685                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/17/2020        $2,254.97
DUX TRUCKING LTDA                     RUA ALMIRANTE BRASIL 685                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/15/2020        $1,161.10
DUX TRUCKING LTDA                     RUA ALMIRANTE BRASIL 685                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020          $597.58
DUX TRUCKING LTDA                     RUA ALMIRANTE BRASIL 685                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/26/2020           $35.39
                                      RUA GENERAL AUGUSTO SOARES
DV3 SOLUCOES LOGISTICAS LTDA          DOS 683                                                                                       RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES            7/7/2020      $37,635.96
                                      RUA GENERAL AUGUSTO SOARES
DV3 SOLUCOES LOGISTICAS LTDA          DOS 683                                                                                       RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES            4/9/2020      $19,576.46
                                      RUA GENERAL AUGUSTO SOARES
DV3 SOLUCOES LOGISTICAS LTDA          DOS 683                                                                                       RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES           5/15/2020      $10,547.71
DVS EQUIPAMENTOS DE PROTECAO                                                                                                                                                                                  TRADE PAYABLES           5/27/2020      $20,642.16
DVS EQUIPAMENTOS DE PROTECAO                                                                                                                                                                                  TRADE PAYABLES           4/17/2020       $2,416.53
E HOTELARIA E TURISMO LTDA            AVENIDA AUTONOMISTAS 2561                                                                     OSASCO                                                 BRAZIL             TRADE PAYABLES            7/3/2020      $10,675.02
E HOTELARIA E TURISMO LTDA            AVENIDA AUTONOMISTAS 2561                                                                     OSASCO                                                 BRAZIL             TRADE PAYABLES            7/7/2020           $6.94
E S LOPES TRANSPORTES LTDA ME         R GETULIO VARGAS 505. 505                                                                     ILOPOLIS                                               BRAZIL             TRADE PAYABLES            7/3/2020      $30,749.17
E S LOPES TRANSPORTES LTDA ME         R GETULIO VARGAS 505. 505                                                                     ILOPOLIS                                               BRAZIL             TRADE PAYABLES           4/17/2020      $11,573.40
E S LOPES TRANSPORTES LTDA ME         R GETULIO VARGAS 505. 505                                                                     ILOPOLIS                                               BRAZIL             TRADE PAYABLES            7/7/2020         $548.56
E SALES SOLUCOES DE INTEGRACAO LTDA   AV FRANCA 1162. 1162                                                                          PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES            7/3/2020      $18,448.57
E SALES SOLUCOES DE INTEGRACAO LTDA   AV FRANCA 1162. 1162                                                                          PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES            7/7/2020       $3,213.74
                                      AVENIDA CRISTIANO MACHADO
E. HOTELARIA E TURISMO LTDA           3411 3411                                                                                     BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES            5/8/2020      $54,647.37
                                      AVENIDA CRISTIANO MACHADO
E. HOTELARIA E TURISMO LTDA           3411 3411                                                                                     BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES            7/7/2020      $26,270.63
EADI SANTO ANDRE TERMINAL DE CARGAS   AV DOS ESTADOS 4530. 4530                                                                     SANTO ANDRE                                            BRAZIL             TRADE PAYABLES            7/2/2020      $24,546.87
EADI SANTO ANDRE TERMINAL DE CARGAS   AV DOS ESTADOS 4530. 4530                                                                     SANTO ANDRE                                            BRAZIL             TRADE PAYABLES            7/7/2020         $599.42
EBERHARDT CARRASCOZA E ADV ASSOCIAD   R ANGELO DIAS 220. 220                                                                        BLUMENAU                                               BRAZIL             TRADE PAYABLES            7/7/2020       $6,087.61
EBERHARDT CARRASCOZA E ADV ASSOCIAD   R ANGELO DIAS 220. 220                                                                        BLUMENAU                                               BRAZIL             TRADE PAYABLES            5/8/2020       $1,559.86
EBOX GESTAO E PROTECAO DA INFORMACA   RUA TUCANOS 630.                                                                              CARAPICUIBA                                            BRAZIL             TRADE PAYABLES            7/7/2020      $11,609.28
EBOX GESTAO E PROTECAO DA INFORMACA   RUA TUCANOS 630.                                                                              CARAPICUIBA                                            BRAZIL             TRADE PAYABLES           6/19/2020       $7,045.49
EBOX GESTAO E PROTECAO DA INFORMACA   RUA TUCANOS 630.                                                                              CARAPICUIBA                                            BRAZIL             TRADE PAYABLES           4/17/2020       $5,883.19
EBOX GESTAO E PROTECAO DA INFORMACA   RUA TUCANOS 630.                                                                              CARAPICUIBA                                            BRAZIL             TRADE PAYABLES            7/2/2020       $4,505.99
                                      AV DOUTOR MARCOS PENTEADO
ELETROPAULO METROPOLITANA ELETRICID   DE UL 939                                                                                     BARUERI                                                BRAZIL             TRADE PAYABLES           6/18/2020      $28,239.00
                                      AV DOUTOR MARCOS PENTEADO
ELETROPAULO METROPOLITANA ELETRICID   DE UL 939                                                                                     BARUERI                                                BRAZIL             TRADE PAYABLES            7/3/2020      $21,984.25
                                      AV DOUTOR MARCOS PENTEADO
ELETROPAULO METROPOLITANA ELETRICID   DE UL 939                                                                                     BARUERI                                                BRAZIL             TRADE PAYABLES           5/15/2020      $21,274.09
                                      AV DOUTOR MARCOS PENTEADO
ELETROPAULO METROPOLITANA ELETRICID   DE UL 939                                                                                     BARUERI                                                BRAZIL             TRADE PAYABLES           5/13/2020      $12,422.96
                                      AV DOUTOR MARCOS PENTEADO
ELETROPAULO METROPOLITANA ELETRICID   DE UL 939                                                                                     BARUERI                                                BRAZIL             TRADE PAYABLES            6/3/2020        $5,649.18
                                      AV DOUTOR MARCOS PENTEADO
ELETROPAULO METROPOLITANA ELETRICID   DE UL 939                                                                                     BARUERI                                                BRAZIL             TRADE PAYABLES            7/6/2020        $3,372.40
                                      AV DOUTOR MARCOS PENTEADO
ELETROPAULO METROPOLITANA ELETRICID   DE UL 939                                                                                     BARUERI                                                BRAZIL             TRADE PAYABLES           6/25/2020        $1,195.12
                                      AV DOUTOR MARCOS PENTEADO
ELETROPAULO METROPOLITANA ELETRICID   DE UL 939                                                                                     BARUERI                                                BRAZIL             TRADE PAYABLES           6/26/2020         $342.45
                                      AV DOUTOR MARCOS PENTEADO
ELETROPAULO METROPOLITANA ELETRICID   DE UL 939                                                                                     BARUERI                                                BRAZIL             TRADE PAYABLES           5/29/2020         $232.80
                                      AV DOUTOR MARCOS PENTEADO
ELETROPAULO METROPOLITANA ELETRICID   DE UL 939                                                                                     BARUERI                                                BRAZIL             TRADE PAYABLES            7/7/2020          $41.67
                                      AV DOUTOR MARCOS PENTEADO
ELETROPAULO METROPOLITANA ELETRICID   DE UL 939                                                                                     BARUERI                                                BRAZIL             TRADE PAYABLES           4/13/2020           $26.53
EMILIANO SEOANE TELESCA                                                                                                                                                                                       TRADE PAYABLES           5/27/2020        $8,280.00
EMILIANO SEOANE TELESCA                                                                                                                                                                                       TRADE PAYABLES            7/1/2020        $2,760.00
                                      CAIXA POSTAL 32866-ILHA DO
EMP. BRASILEIRA DE INFRAESTRUCTURA    GOVERNAD                                                                                      BRASILIA                                               BRAZIL             TRADE PAYABLES            4/8/2020     $822,264.44
                                      CAIXA POSTAL 32866-ILHA DO
EMP. BRASILEIRA DE INFRAESTRUCTURA    GOVERNAD                                                                                      BRASILIA                                               BRAZIL             TRADE PAYABLES            5/5/2020     $693,851.71
                                      CAIXA POSTAL 32866-ILHA DO
EMP. BRASILEIRA DE INFRAESTRUCTURA    GOVERNAD                                                                                      BRASILIA                                               BRAZIL             TRADE PAYABLES            7/7/2020     $126,128.45
                                      CAIXA POSTAL 32866-ILHA DO
EMP. BRASILEIRA DE INFRAESTRUCTURA    GOVERNAD                                                                                      BRASILIA                                               BRAZIL             TRADE PAYABLES           6/24/2020      $69,136.95




                                                                                                                         29 of 89
                                                                               20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                     Pg 61 of 1306
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                     SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                Reasons for payment   Dates of     Total Amount or
              Creditor Name                       Address1                    Address2                         Address3                           City                State       Zip                 Country        or transfer      Payments           value
                                      CAIXA POSTAL 32866-ILHA DO
EMP. BRASILEIRA DE INFRAESTRUCTURA    GOVERNAD                                                                                        BRASILIA                                               BRAZIL             TRADE PAYABLES          5/6/2020        $66,534.01
                                      CAIXA POSTAL 32866-ILHA DO
EMP. BRASILEIRA DE INFRAESTRUCTURA    GOVERNAD                                                                                        BRASILIA                                               BRAZIL             TRADE PAYABLES          6/5/2020        $63,692.44
                                      CAIXA POSTAL 32866-ILHA DO
EMP. BRASILEIRA DE INFRAESTRUCTURA    GOVERNAD                                                                                        BRASILIA                                               BRAZIL             TRADE PAYABLES         5/25/2020        $32,357.25
                                      CAIXA POSTAL 32866-ILHA DO
EMP. BRASILEIRA DE INFRAESTRUCTURA    GOVERNAD                                                                                        BRASILIA                                               BRAZIL             TRADE PAYABLES          6/1/2020         $8,327.37
EMPRAMED PLUS DROGARIA LTDA EPP       R DOM JOAO V 453                                                                                SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/25/2020       $127,154.28
EMPRAMED PLUS DROGARIA LTDA EPP       R DOM JOAO V 453                                                                                SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/18/2020        $21,068.70
EMPRAMED PLUS DROGARIA LTDA EPP       R DOM JOAO V 453                                                                                SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/3/2020        $20,176.21
EMPRAMED PLUS DROGARIA LTDA EPP       R DOM JOAO V 453                                                                                SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/7/2020         $2,761.68
EMPRESA BRASILEIRA DE CORREIOS E TE   R MERGENTHALER 592                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES         4/13/2020         $6,529.32
EMPRESA BRASILEIRA DE CORREIOS E TE   R MERGENTHALER 592                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES          5/8/2020         $4,196.01
EMPRESA BRASILEIRA DE CORREIOS E TE   R MERGENTHALER 592                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/25/2020         $1,038.17
                                      AER AER INT DE CAMPO GRANDE
EMPRESA BRASILEIRA DE INFRA ESTRUTU   S/N S/N                                                                                         CAMPO GRANDE                                           BRAZIL             TRADE PAYABLES         6/24/2020        $51,369.63
                                      AER AER INT DE CAMPO GRANDE
EMPRESA BRASILEIRA DE INFRA ESTRUTU   S/N S/N                                                                                         CAMPO GRANDE                                           BRAZIL             TRADE PAYABLES          4/9/2020        $42,884.55
                                      AER AER INT DE CAMPO GRANDE
EMPRESA BRASILEIRA DE INFRA ESTRUTU   S/N S/N                                                                                         CAMPO GRANDE                                           BRAZIL             TRADE PAYABLES          5/5/2020        $34,807.20
                                      AER AER INT DE CAMPO GRANDE
EMPRESA BRASILEIRA DE INFRA ESTRUTU   S/N S/N                                                                                         CAMPO GRANDE                                           BRAZIL             TRADE PAYABLES         6/22/2020        $29,430.10
                                      AER AER INT DE CAMPO GRANDE
EMPRESA BRASILEIRA DE INFRA ESTRUTU   S/N S/N                                                                                         CAMPO GRANDE                                           BRAZIL             TRADE PAYABLES         5/22/2020        $12,561.24
                                      AER AER INT DE CAMPO GRANDE
EMPRESA BRASILEIRA DE INFRA ESTRUTU   S/N S/N                                                                                         CAMPO GRANDE                                           BRAZIL             TRADE PAYABLES         4/13/2020         $7,448.58
                                      AER AER INT DE CAMPO GRANDE
EMPRESA BRASILEIRA DE INFRA ESTRUTU   S/N S/N                                                                                         CAMPO GRANDE                                           BRAZIL             TRADE PAYABLES          6/5/2020         $6,899.56
                                      AER AER INT DE CAMPO GRANDE
EMPRESA BRASILEIRA DE INFRA ESTRUTU   S/N S/N                                                                                         CAMPO GRANDE                                           BRAZIL             TRADE PAYABLES         5/11/2020         $3,863.69
                                      AER AER INT DE CAMPO GRANDE
EMPRESA BRASILEIRA DE INFRA ESTRUTU   S/N S/N                                                                                         CAMPO GRANDE                                           BRAZIL             TRADE PAYABLES          7/7/2020         $3,241.83
                                      AER AER INT DE CAMPO GRANDE
EMPRESA BRASILEIRA DE INFRA ESTRUTU   S/N S/N                                                                                         CAMPO GRANDE                                           BRAZIL             TRADE PAYABLES         5/20/2020         $2,847.83
                                      AER AER INT DE CAMPO GRANDE
EMPRESA BRASILEIRA DE INFRA ESTRUTU   S/N S/N                                                                                         CAMPO GRANDE                                           BRAZIL             TRADE PAYABLES         6/30/2020         $2,641.14
                                      AER AER INT DE CAMPO GRANDE
EMPRESA BRASILEIRA DE INFRA ESTRUTU   S/N S/N                                                                                         CAMPO GRANDE                                           BRAZIL             TRADE PAYABLES         6/23/2020         $2,589.17
                                      AER AER INT DE CAMPO GRANDE
EMPRESA BRASILEIRA DE INFRA ESTRUTU   S/N S/N                                                                                         CAMPO GRANDE                                           BRAZIL             TRADE PAYABLES         6/10/2020         $2,585.91
                                      AER AER INT DE CAMPO GRANDE
EMPRESA BRASILEIRA DE INFRA ESTRUTU   S/N S/N                                                                                         CAMPO GRANDE                                           BRAZIL             TRADE PAYABLES          6/1/2020         $2,350.48
                                      AER AER INT DE CAMPO GRANDE
EMPRESA BRASILEIRA DE INFRA ESTRUTU   S/N S/N                                                                                         CAMPO GRANDE                                           BRAZIL             TRADE PAYABLES         4/20/2020         $1,852.06
                                      AER AER INT DE CAMPO GRANDE
EMPRESA BRASILEIRA DE INFRA ESTRUTU   S/N S/N                                                                                         CAMPO GRANDE                                           BRAZIL             TRADE PAYABLES         4/14/2020           $423.01
                                      AER AER INT DE CAMPO GRANDE
EMPRESA BRASILEIRA DE INFRA ESTRUTU   S/N S/N                                                                                         CAMPO GRANDE                                           BRAZIL             TRADE PAYABLES          7/8/2020           $345.10
                                      AER AER INT DE CAMPO GRANDE
EMPRESA BRASILEIRA DE INFRA ESTRUTU   S/N S/N                                                                                         CAMPO GRANDE                                           BRAZIL             TRADE PAYABLES         6/17/2020           $339.50
                                      AER AER INT DE CAMPO GRANDE
EMPRESA BRASILEIRA DE INFRA ESTRUTU   S/N S/N                                                                                         CAMPO GRANDE                                           BRAZIL             TRADE PAYABLES         6/12/2020            $69.28
                                      AER AER INT DE CAMPO GRANDE
EMPRESA BRASILEIRA DE INFRA ESTRUTU   S/N S/N                                                                                         CAMPO GRANDE                                           BRAZIL             TRADE PAYABLES          7/1/2020            $11.85
                                      AV. QUEIROZ FILHO, 1700 - SET
ENOVA FOODS SA                        703 - SKY TOWER               VILLA HAMBURGUESA                                                 SAO PAULO                     CEP       05319-000 BRAZIL                  TRADE PAYABLES          6/3/2020        $18,523.95
                                      AV. QUEIROZ FILHO, 1700 - SET
ENOVA FOODS SA                        703 - SKY TOWER               VILLA HAMBURGUESA                                                 SAO PAULO                     CEP       05319-000 BRAZIL                  TRADE PAYABLES          7/2/2020        $12,508.89
                                      AVENIDA DOUTOR CHUCRI
ENTER/SP AGENCIA DE PUBLICIDADE MAR   ZAIDAN 1550.                                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/17/2020        $12,465.38
                                      AVENIDA DOUTOR CHUCRI
ENTER/SP AGENCIA DE PUBLICIDADE MAR   ZAIDAN 1550.                                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES         4/17/2020         $2,070.22
ENVISION SERVICOS E SOLUCOES EM       AV PAULISTA 1048                                                                                SAO PAULO                                              BRAZIL             TRADE PAYABLES          6/2/2020        $18,118.64
ENVISION SERVICOS E SOLUCOES EM       AV PAULISTA 1048                                                                                SAO PAULO                                              BRAZIL             TRADE PAYABLES          5/8/2020         $8,426.22




                                                                                                                           30 of 89
                                                                                20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                      Pg 62 of 1306
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                      SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                 Reasons for payment   Dates of     Total Amount or
              Creditor Name                      Address1                       Address2                        Address3                           City                State       Zip                 Country        or transfer      Payments           value
                                      AVENIDA WASHINGTON LUIS
ERGOS SERVICOS E AUTOMACAO LTDA ME    365. 365                                                                                         SANTOS                                                 BRAZIL             TRADE PAYABLES          7/7/2020        $13,395.14
                                      AVENIDA WASHINGTON LUIS
ERGOS SERVICOS E AUTOMACAO LTDA ME    365. 365                                                                                         SANTOS                                                 BRAZIL             TRADE PAYABLES         6/19/2020         $3,692.84
                                      AV PRESIDENTE JUSCELINO
ERNST E YOUNG AUDITORES INDEPENDENT   KUBITS 1909                                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/8/2020        $53,664.78
                                      AV PRESIDENTE JUSCELINO
ERNST E YOUNG AUDITORES INDEPENDENT   KUBITS 1909                                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/3/2020        $29,161.84
                                      AV PRESIDENTE JUSCELINO
ERNST E YOUNG AUDITORES INDEPENDENT   KUBITS 1909                                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/6/2020        $21,546.12
ESCROW CONCENTRATION ACCOUNT                                                                                                                                                                                     TRADE PAYABLES         6/19/2020       $330,000.00

ESFERATUR PASSAGENS E TURIMO LTDA.    AL DR. CARLOS DE CARVALHO 373                                                                    CURITIBA                                               BRAZIL             TRADE PAYABLES         4/30/2020         $4,555.73

ESFERATUR PASSAGENS E TURIMO LTDA.    AL DR. CARLOS DE CARVALHO 373                                                                    CURITIBA                                               BRAZIL             TRADE PAYABLES         6/18/2020         $4,356.69

ESFERATUR PASSAGENS E TURIMO LTDA.    AL DR. CARLOS DE CARVALHO 373                                                                    CURITIBA                                               BRAZIL             TRADE PAYABLES          5/4/2020         $3,620.72

ESFERATUR PASSAGENS E TURIMO LTDA.    AL DR. CARLOS DE CARVALHO 373                                                                    CURITIBA                                               BRAZIL             TRADE PAYABLES         4/20/2020         $2,925.03

ESFERATUR PASSAGENS E TURIMO LTDA.    AL DR. CARLOS DE CARVALHO 373                                                                    CURITIBA                                               BRAZIL             TRADE PAYABLES         6/10/2020         $2,607.05

ESFERATUR PASSAGENS E TURIMO LTDA.    AL DR. CARLOS DE CARVALHO 373                                                                    CURITIBA                                               BRAZIL             TRADE PAYABLES          6/2/2020         $1,802.64

ESFERATUR PASSAGENS E TURIMO LTDA.    AL DR. CARLOS DE CARVALHO 373                                                                    CURITIBA                                               BRAZIL             TRADE PAYABLES         6/25/2020         $1,625.62

ESFERATUR PASSAGENS E TURIMO LTDA.    AL DR. CARLOS DE CARVALHO 373                                                                    CURITIBA                                               BRAZIL             TRADE PAYABLES          7/3/2020         $1,461.33

ESFERATUR PASSAGENS E TURIMO LTDA.    AL DR. CARLOS DE CARVALHO 373                                                                    CURITIBA                                               BRAZIL             TRADE PAYABLES         5/18/2020           $664.96

ESFERATUR PASSAGENS E TURIMO LTDA.    AL DR. CARLOS DE CARVALHO 373                                                                    CURITIBA                                               BRAZIL             TRADE PAYABLES          7/6/2020           $374.66

ESFERATUR PASSAGENS E TURIMO LTDA.    AL DR. CARLOS DE CARVALHO 373                                                                    CURITIBA                                               BRAZIL             TRADE PAYABLES         5/11/2020             $0.15
ESFERATUR PASSAGENS E TURISMO         R DA CONSOLACAO 247 247                                                                          SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/10/2020        $31,422.57
ESFERATUR PASSAGENS E TURISMO         R DA CONSOLACAO 247 247                                                                          SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/6/2020         $7,981.64
ESFERATUR PASSAGENS E TURISMO         R DA CONSOLACAO 247 247                                                                          SAO PAULO                                              BRAZIL             TRADE PAYABLES         4/30/2020         $3,029.87
ESFERATUR PASSAGENS E TURISMO         R DA CONSOLACAO 247 247                                                                          SAO PAULO                                              BRAZIL             TRADE PAYABLES          5/4/2020         $1,242.23
ESFERATUR PASSAGENS E TURISMO         R DA CONSOLACAO 247 247                                                                          SAO PAULO                                              BRAZIL             TRADE PAYABLES         5/18/2020           $842.46
ESFERATUR PASSAGENS E TURISMO         R DA CONSOLACAO 247 247                                                                          SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/18/2020           $367.43
ESFERATUR PASSAGENS E TURISMO         R DA CONSOLACAO 247 247                                                                          SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/3/2020           $281.14
ESFERATUR PASSAGENS E TURISMO         R DA CONSOLACAO 247 247                                                                          SAO PAULO                                              BRAZIL             TRADE PAYABLES         5/25/2020           $241.59
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                      RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES         4/20/2020        $62,774.71
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                      RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES         5/18/2020        $17,534.08
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                      RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES         4/30/2020        $14,217.02
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                      RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES         6/10/2020        $12,702.79
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                      RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES          7/3/2020        $12,435.82
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                      RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES         4/30/2020        $10,227.68
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                      RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES         6/10/2020         $9,532.46
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                      RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES         4/30/2020         $5,467.30
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                      RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES          7/3/2020         $5,076.16
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                      RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES         6/10/2020         $3,825.18
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                      RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES          6/2/2020         $3,618.53
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                      RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES         4/30/2020         $3,240.53
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                      RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES         6/18/2020         $3,224.77
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                      RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES         4/30/2020         $2,822.67
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                      RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES          7/6/2020         $2,734.11
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                      RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES          5/4/2020         $2,539.35
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                      RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES         6/18/2020         $2,501.44
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                      RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES         4/20/2020         $2,413.64
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                      RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES          7/6/2020         $2,413.15
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                      RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES         5/25/2020         $1,202.53
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                      RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES         4/20/2020         $1,042.56
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                      RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES         6/10/2020           $836.91
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                      RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES          6/2/2020           $785.05
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                      RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES          5/4/2020           $622.10




                                                                                                                            31 of 89
                                                                               20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                     Pg 63 of 1306
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                     SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                  Reasons for payment   Dates of    Total Amount or
              Creditor Name                      Address1                      Address2                        Address3                           City                State       Zip                  Country         or transfer      Payments          value
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                     RIBEIRAO PRETO                                         BRAZIL              TRADE PAYABLES           6/10/2020          $610.35
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                     RIBEIRAO PRETO                                         BRAZIL              TRADE PAYABLES           5/18/2020          $545.80
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                     RIBEIRAO PRETO                                         BRAZIL              TRADE PAYABLES           5/18/2020          $510.86
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                     RIBEIRAO PRETO                                         BRAZIL              TRADE PAYABLES            7/6/2020          $441.70
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                     RIBEIRAO PRETO                                         BRAZIL              TRADE PAYABLES            7/3/2020          $433.68
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                     RIBEIRAO PRETO                                         BRAZIL              TRADE PAYABLES           5/25/2020          $313.37
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                     RIBEIRAO PRETO                                         BRAZIL              TRADE PAYABLES           5/18/2020          $216.61
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                     RIBEIRAO PRETO                                         BRAZIL              TRADE PAYABLES           4/20/2020          $106.19
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                     RIBEIRAO PRETO                                         BRAZIL              TRADE PAYABLES           6/18/2020           $37.24
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                     RIBEIRAO PRETO                                         BRAZIL              TRADE PAYABLES            5/4/2020           $29.49
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                     RIBEIRAO PRETO                                         BRAZIL              TRADE PAYABLES            7/3/2020             $8.97
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                     RIBEIRAO PRETO                                         BRAZIL              TRADE PAYABLES           5/18/2020             $6.25
ESFERATUR PASSAGENS E TURISMO SA      AV ANTONIO DIEDERICHSEN 400                                                                     RIBEIRAO PRETO                                         BRAZIL              TRADE PAYABLES            7/6/2020             $6.18
ESTADO DA BAHIA                       AV 03                         PLATAFORMA IV ALA SUL 39 390                                      SALVADOR                                               BRAZIL              TRADE PAYABLES           6/25/2020       $18,839.65
ESTAF EQUIPAMENTOS SA                 RUA ESTADOS 113                                                                                 SANTANA DE PARNAIBA                                    BRAZIL              TRADE PAYABLES            7/7/2020       $45,153.38
ESTAF EQUIPAMENTOS SA                 RUA ESTADOS 113                                                                                 SANTANA DE PARNAIBA                                    BRAZIL              TRADE PAYABLES           4/17/2020       $18,299.19
ESTAF EQUIPAMENTOS SA                 RUA ESTADOS 113                                                                                 SANTANA DE PARNAIBA                                    BRAZIL              TRADE PAYABLES            7/3/2020       $17,949.32
                                      RUA BENEDITO OSVALDO
EUNICE JADRIANA SOARES NUNES ME       LECQUES 51. 51                                                                                  SAO JOSO DOS CAMPOS                                    BRAZIL              TRADE PAYABLES            7/2/2020       $12,324.66
EUROCONTROL                           RUE DE LA FUSEE 96 B                                                                            BRUSSELS                                1130           BELGIUM             TRADE PAYABLES            7/8/2020      $214,665.04
EVANILDO A CASTRO ME                  R GUIOMAR SANTOS 445                                                                            RIO BRANCO                                             BRAZIL              TRADE PAYABLES            6/3/2020       $13,865.08
EVANILDO A CASTRO ME                  R GUIOMAR SANTOS 445                                                                            RIO BRANCO                                             BRAZIL              TRADE PAYABLES            4/8/2020       $11,348.05
EVANILDO A CASTRO ME                  R GUIOMAR SANTOS 445                                                                            RIO BRANCO                                             BRAZIL              TRADE PAYABLES           6/17/2020        $8,820.66
EVANILDO A CASTRO ME                  R GUIOMAR SANTOS 445                                                                            RIO BRANCO                                             BRAZIL              TRADE PAYABLES            7/7/2020        $1,933.87
                                      AV NACOES UNIDAS 14171.
EVERIS BR CONSULT NEG TEC INFORMAC    14171 14171                                                                                     SAO PAULO                                              BRAZIL              TRADE PAYABLES           6/30/2020      $510,081.48
                                                                                                     1999 AVENUE OF THE STARS,
EVERIS CHILE S.A.                     C/O HOGAN LOVELLS US LLP      ATTN: BENNETT L. SPIEGEL         SUITE 1400                       LOS ANGELES                   CA        900677                             TRADE PAYABLES            7/2/2020      $490,593.40
EXEC CONSULTORIA EM RECURSOS HUMANO   R DOS PINHEIROS 610. 610                                                                        SAO PAULO                                              BRAZIL              TRADE PAYABLES            7/7/2020       $18,017.46
EXECUTIVA TRANSP TUR SERV E COM       AV DI CAVALCANTE 80. 80                                                                         GOIANIA                                                BRAZIL              TRADE PAYABLES            7/2/2020        $6,513.69
EXECUTIVA TRANSP TUR SERV E COM       AV DI CAVALCANTE 80. 80                                                                         GOIANIA                                                BRAZIL              TRADE PAYABLES            7/7/2020          $999.88
EXECUTIVA TRANSP TUR SERV E COM       AV DI CAVALCANTE 80. 80                                                                         GOIANIA                                                BRAZIL              TRADE PAYABLES           6/12/2020          $438.08
EXPEDITORS INTERNATIONAL DO BRASIL    AV DJALMA BATISTA 1719                                                                          MANAUS                                                 BRAZIL              TRADE PAYABLES           5/22/2020       $53,283.64
EXPEDITORS INTERNATIONAL DO BRASIL    AV DJALMA BATISTA 1719                                                                          MANAUS                                                 BRAZIL              TRADE PAYABLES            6/9/2020       $18,097.04
EXPEDITORS INTERNATIONAL DO BRASIL    AV DJALMA BATISTA 1719                                                                          MANAUS                                                 BRAZIL              TRADE PAYABLES           6/10/2020        $1,058.61
EXPEDITORS INTL DO BRASIL LTDA        AVENIDA IBIRAPUERA 2033                                                                         SAO PAULO                                              BRAZIL              TRADE PAYABLES           5/22/2020       $32,578.19
EXPEDITORS INTL DO BRASIL LTDA        AVENIDA IBIRAPUERA 2033                                                                         SAO PAULO                                              BRAZIL              TRADE PAYABLES           5/27/2020       $23,791.41
EXPEDITORS INTL DO BRASIL LTDA        AVENIDA IBIRAPUERA 2033                                                                         SAO PAULO                                              BRAZIL              TRADE PAYABLES           5/28/2020       $21,088.99
EXPEDITORS INTL DO BRASIL LTDA        AVENIDA IBIRAPUERA 2033                                                                         SAO PAULO                                              BRAZIL              TRADE PAYABLES           6/10/2020           $77.91
EXPRESSO ANGELITUR TRANSPORTES LTDA   R CAPITAO SALOMAO 466. 466                                                                      RIBEIRAO PRETO                                         BRAZIL              TRADE PAYABLES            7/3/2020       $11,441.19
EXPRESSO ANGELITUR TRANSPORTES LTDA   R CAPITAO SALOMAO 466. 466                                                                      RIBEIRAO PRETO                                         BRAZIL              TRADE PAYABLES            7/7/2020        $2,632.36
                                      R BENJAMIN MEDEIROS DE
EXPRESSO NOVA ERA LTDA ME             SOUZA 48. 48                                                                                    JAGUARUNA                                              BRAZIL              TRADE PAYABLES            7/3/2020        $7,687.27
                                      R BENJAMIN MEDEIROS DE
EXPRESSO NOVA ERA LTDA ME             SOUZA 48. 48                                                                                    JAGUARUNA                                              BRAZIL              TRADE PAYABLES            7/7/2020          $922.81
EZZE SEGUROS SA                                                                                                                                                                                                  TRADE PAYABLES           5/15/2020       $84,866.80
EZZE SEGUROS SA                                                                                                                                                                                                  TRADE PAYABLES            6/3/2020        $7,846.75
EZZE SEGUROS SA                                                                                                                                                                                                  TRADE PAYABLES           6/30/2020        $5,933.55
F C GENUINO DE MEDEIROS ME            R DOS ARARIUS 55. 55                                                                            FORTALEZA                                              BRAZIL              TRADE PAYABLES            7/2/2020       $16,387.91
F C GENUINO DE MEDEIROS ME            R DOS ARARIUS 55. 55                                                                            FORTALEZA                                              BRAZIL              TRADE PAYABLES            7/7/2020        $3,523.55
F LIST GMBH                           LIST STRASSE 1                                                                                  THOMASBERG                                             AUSTRIA             TRADE PAYABLES            7/6/2020       $12,277.00
F MALTA PRODUCAO, PUBLICIDADE E EVE                                                                                                                                                          BRAZIL              TRADE PAYABLES            7/7/2020       $12,683.85
FAA FEDERAL AVIATION ADMINISTRATION   2895 SW 145TH AVENUE                                                                            MIRAMAR                       FL        33027-4226                         TRADE PAYABLES           5/26/2020       $16,342.18
FAIRFAX BRASIL SEGUROS CORPORATIVOS   ALAMEDA SANTOS 1940                                                                             SAO PAULO                                              BRAZIL              TRADE PAYABLES           5/14/2020      $171,107.28
FAIRFAX BRASIL SEGUROS CORPORATIVOS   ALAMEDA SANTOS 1940                                                                             SAO PAULO                                              BRAZIL              TRADE PAYABLES           6/29/2020       $11,720.00
FAIRFAX BRASIL SEGUROS CORPORATIVOS   ALAMEDA SANTOS 1940                                                                             SAO PAULO                                              BRAZIL              TRADE PAYABLES            7/2/2020        $1,187.87
FAIRFAX BRASIL SEGUROS CORPORATIVOS   ALAMEDA SANTOS 1940                                                                             SAO PAULO                                              BRAZIL              TRADE PAYABLES            6/1/2020        $1,069.11
FAIRFAX BRASIL SEGUROS CORPORATIVOS   ALAMEDA SANTOS 1940                                                                             SAO PAULO                                              BRAZIL              TRADE PAYABLES           6/25/2020          $722.58
FAM BRASIL DISTRIBUIDORA TINTAS LTD   R MATILDE 217. 217                                                                              SAO CAETANO DO SUL                                     BRAZIL              TRADE PAYABLES            7/3/2020        $8,032.38
FAM BRASIL DISTRIBUIDORA TINTAS LTD   R MATILDE 217. 217                                                                              SAO CAETANO DO SUL                                     BRAZIL              TRADE PAYABLES            7/7/2020        $1,739.22
FDJ VIAGENS E TURISMO LTDA ME         AV REGENTE FEIJO 1739. 1739                                                                     SAO PAULO                                              BRAZIL              TRADE PAYABLES           5/18/2020          $133.38
FDJ VIAGENS E TURISMO LTDA ME         AV REGENTE FEIJO 1739. 1739                                                                     SAO PAULO                                              BRAZIL              TRADE PAYABLES           4/30/2020           $45.89
FDJ VIAGENS E TURISMO LTDA ME         AV REGENTE FEIJO 1739. 1739                                                                     SAO PAULO                                              BRAZIL              TRADE PAYABLES            5/4/2020           $32.36
FDJ VIAGENS E TURISMO LTDA ME         AV REGENTE FEIJO 1739. 1739                                                                     SAO PAULO                                              BRAZIL              TRADE PAYABLES           5/25/2020           $29.81
FDJ VIAGENS E TURISMO LTDA ME         AV REGENTE FEIJO 1739. 1739                                                                     SAO PAULO                                              BRAZIL              TRADE PAYABLES           4/30/2020           $13.47




                                                                                                                           32 of 89
                                                                                 20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                       Pg 64 of 1306
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                       SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                   Reasons for payment   Dates of    Total Amount or
                Creditor Name                   Address1                         Address2                        Address3                           City                State       Zip                 Country         or transfer      Payments          value
FDJ VIAGENS E TURISMO LTDA ME         AV REGENTE FEIJO 1739. 1739                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/6/2020             $8.39

FECVA COM DE MAT ELETR FERRAGENS LT   RUA MARQUÊS MARICA 253. 253                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020       $10,054.60
                                      ESMERALDA 45 - B LOMAS DE
FEDERICO SUAREZ CONSULTING SERVICES   SAN MART                                                                                          CORDOBA                                                ARGENTINA          TRADE PAYABLES           6/29/2020       $24,775.18

FERNANDES TRNSP LOG CARG EIRELI EPP   AVENIDA JULIO COSAR 3246. 3246                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           5/22/2020       $11,060.46

FERNANDES TRNSP LOG CARG EIRELI EPP   AVENIDA JULIO COSAR 3246. 3246                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           5/29/2020        $5,419.30

FERNANDES TRNSP LOG CARG EIRELI EPP   AVENIDA JULIO COSAR 3246. 3246                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/7/2020        $3,500.32

FERNANDES TRNSP LOG CARG EIRELI EPP   AVENIDA JULIO COSAR 3246. 3246                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/12/2020          $123.54
FERRES ECONOMIA                                                                                                                                                                                                   TRADE PAYABLES            7/8/2020      $163,222.54
FIDEICOMISO PA OPAIN S.A.             AVENIDA EL DORADO 113 85                                                                          BOGOTA                                                 COLOMBIA           TRADE PAYABLES           5/19/2020      $146,057.25
FIGUEIREDO TRANSP EVENTOS E TURISMO   RUA SUL AMORICA 01838                                                                             RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           6/19/2020       $19,038.70
FIGUEIREDO TRANSP EVENTOS E TURISMO   RUA SUL AMORICA 01838                                                                             RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           4/13/2020        $8,643.21
                                      RUA DOUTOR MIGUEL
FIRST SECURE SOLUCOES EM INFORM LTD   GUIMARAES 231                                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES            6/3/2020       $28,076.45
                                      RUA DOUTOR MIGUEL
FIRST SECURE SOLUCOES EM INFORM LTD   GUIMARAES 231                                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020       $18,040.48
                                      RUA DOUTOR MIGUEL
FIRST SECURE SOLUCOES EM INFORM LTD   GUIMARAES 231                                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020       $10,365.93
FIT PLAST AUTO ADESIVOS LTDA EPP      R ALTO DO PARAGUAI 112. 112                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020       $18,354.82
FIT PLAST AUTO ADESIVOS LTDA EPP      R ALTO DO PARAGUAI 112. 112                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/2/2020       $17,418.33

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                      GUARULHOS                                              BRAZIL             TRADE PAYABLES            5/5/2020       $54,522.35

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                      GUARULHOS                                              BRAZIL             TRADE PAYABLES            6/2/2020       $41,646.35

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                      GUARULHOS                                              BRAZIL             TRADE PAYABLES            7/6/2020       $15,900.64

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                      GUARULHOS                                              BRAZIL             TRADE PAYABLES            5/6/2020        $9,166.33

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                      GUARULHOS                                              BRAZIL             TRADE PAYABLES            7/3/2020        $8,167.35

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                      GUARULHOS                                              BRAZIL             TRADE PAYABLES            6/3/2020        $4,904.62

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                      GUARULHOS                                              BRAZIL             TRADE PAYABLES           5/14/2020        $4,579.38

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                      GUARULHOS                                              BRAZIL             TRADE PAYABLES            5/4/2020        $4,259.72

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                      GUARULHOS                                              BRAZIL             TRADE PAYABLES           5/18/2020        $4,235.07

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                      GUARULHOS                                              BRAZIL             TRADE PAYABLES           5/28/2020        $4,009.41

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                      GUARULHOS                                              BRAZIL             TRADE PAYABLES           4/22/2020        $3,794.50

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                      GUARULHOS                                              BRAZIL             TRADE PAYABLES           6/12/2020        $2,807.77

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                      GUARULHOS                                              BRAZIL             TRADE PAYABLES            5/7/2020        $1,995.44

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                      GUARULHOS                                              BRAZIL             TRADE PAYABLES           5/12/2020        $1,814.19

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                      GUARULHOS                                              BRAZIL             TRADE PAYABLES           4/17/2020        $1,697.03

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                      GUARULHOS                                              BRAZIL             TRADE PAYABLES           4/14/2020        $1,659.72

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                      GUARULHOS                                              BRAZIL             TRADE PAYABLES           4/13/2020        $1,641.47

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                      GUARULHOS                                              BRAZIL             TRADE PAYABLES            5/8/2020        $1,474.26

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                      GUARULHOS                                              BRAZIL             TRADE PAYABLES           5/29/2020        $1,392.94

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                      GUARULHOS                                              BRAZIL             TRADE PAYABLES            7/8/2020        $1,385.41




                                                                                                                             33 of 89
                                                                               20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                     Pg 65 of 1306
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                     SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                Reasons for payment   Dates of     Total Amount or
             Creditor Name                      Address1                       Address2                        Address3                           City                State       Zip                 Country        or transfer      Payments           value

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                    GUARULHOS                                              BRAZIL             TRADE PAYABLES         5/22/2020         $1,269.79

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                    GUARULHOS                                              BRAZIL             TRADE PAYABLES         5/26/2020           $950.69

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                    GUARULHOS                                              BRAZIL             TRADE PAYABLES         4/28/2020           $937.63

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                    GUARULHOS                                              BRAZIL             TRADE PAYABLES         4/20/2020           $866.26

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                    GUARULHOS                                              BRAZIL             TRADE PAYABLES          4/8/2020           $862.39

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                    GUARULHOS                                              BRAZIL             TRADE PAYABLES         5/19/2020           $772.71

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                    GUARULHOS                                              BRAZIL             TRADE PAYABLES          6/4/2020           $769.69

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                    GUARULHOS                                              BRAZIL             TRADE PAYABLES          4/9/2020           $691.10

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                    GUARULHOS                                              BRAZIL             TRADE PAYABLES         5/13/2020           $649.33

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                    GUARULHOS                                              BRAZIL             TRADE PAYABLES         5/21/2020           $595.46

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                    GUARULHOS                                              BRAZIL             TRADE PAYABLES          6/5/2020           $544.10

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                    GUARULHOS                                              BRAZIL             TRADE PAYABLES         5/11/2020           $540.73

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                    GUARULHOS                                              BRAZIL             TRADE PAYABLES         5/27/2020           $440.92

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                    GUARULHOS                                              BRAZIL             TRADE PAYABLES          6/1/2020           $281.08

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                    GUARULHOS                                              BRAZIL             TRADE PAYABLES         4/27/2020           $232.00

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                    GUARULHOS                                              BRAZIL             TRADE PAYABLES          6/8/2020           $219.60

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                    GUARULHOS                                              BRAZIL             TRADE PAYABLES         4/24/2020           $115.36

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                    GUARULHOS                                              BRAZIL             TRADE PAYABLES         5/15/2020            $46.74

FITLOG FORMULA INTEGRADA DE TRANSPO   EST PIMENTAS SAO MIGUEL 1499                                                                    GUARULHOS                                              BRAZIL             TRADE PAYABLES         6/17/2020             $6.19
FLAMAFER COMERCIO DE FERRAMENTAS LT   R RUA MOISES MARX 1087. 1087                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/3/2020        $83,438.75
                                      ROD GOVERNADOR MARIO
FLAMIN MINERACAO LTDA                 COVAS JUNI S/N                                                                                  LINDOIA                                                BRAZIL             TRADE PAYABLES         6/10/2020        $28,707.62
                                      ROD GOVERNADOR MARIO
FLAMIN MINERACAO LTDA                 COVAS JUNI S/N                                                                                  LINDOIA                                                BRAZIL             TRADE PAYABLES          7/2/2020        $27,600.45
                                      ROD GOVERNADOR MARIO
FLAMIN MINERACAO LTDA                 COVAS JUNI S/N                                                                                  LINDOIA                                                BRAZIL             TRADE PAYABLES          7/7/2020        $14,407.54
                                      ROD GOVERNADOR MARIO
FLAMIN MINERACAO LTDA                 COVAS JUNI S/N                                                                                  LINDOIA                                                BRAZIL             TRADE PAYABLES         4/30/2020         $3,853.29
                                      ROD GOVERNADOR MARIO
FLAMIN MINERACAO LTDA                 COVAS JUNI S/N                                                                                  LINDOIA                                                BRAZIL             TRADE PAYABLES         4/28/2020         $3,559.00
                                      ROD GOVERNADOR MARIO
FLAMIN MINERACAO LTDA                 COVAS JUNI S/N                                                                                  LINDOIA                                                BRAZIL             TRADE PAYABLES         4/22/2020         $3,534.20
                                      ROD GOVERNADOR MARIO
FLAMIN MINERACAO LTDA                 COVAS JUNI S/N                                                                                  LINDOIA                                                BRAZIL             TRADE PAYABLES          5/7/2020         $3,401.02
                                      ROD GOVERNADOR MARIO
FLAMIN MINERACAO LTDA                 COVAS JUNI S/N                                                                                  LINDOIA                                                BRAZIL             TRADE PAYABLES         4/20/2020         $3,014.33
                                      ROD GOVERNADOR MARIO
FLAMIN MINERACAO LTDA                 COVAS JUNI S/N                                                                                  LINDOIA                                                BRAZIL             TRADE PAYABLES         5/21/2020         $2,597.95
                                      ROD GOVERNADOR MARIO
FLAMIN MINERACAO LTDA                 COVAS JUNI S/N                                                                                  LINDOIA                                                BRAZIL             TRADE PAYABLES         5/27/2020         $2,352.04
                                      ROD GOVERNADOR MARIO
FLAMIN MINERACAO LTDA                 COVAS JUNI S/N                                                                                  LINDOIA                                                BRAZIL             TRADE PAYABLES          4/9/2020         $2,308.75
                                      ROD GOVERNADOR MARIO
FLAMIN MINERACAO LTDA                 COVAS JUNI S/N                                                                                  LINDOIA                                                BRAZIL             TRADE PAYABLES         5/14/2020         $2,256.45
                                      ROD GOVERNADOR MARIO
FLAMIN MINERACAO LTDA                 COVAS JUNI S/N                                                                                  LINDOIA                                                BRAZIL             TRADE PAYABLES         4/23/2020         $2,148.87




                                                                                                                           34 of 89
                                                                               20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                     Pg 66 of 1306
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                     SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                Reasons for payment   Dates of     Total Amount or
              Creditor Name                      Address1                      Address2                        Address3                           City                State       Zip                 Country        or transfer      Payments           value
                                      ROD GOVERNADOR MARIO
FLAMIN MINERACAO LTDA                 COVAS JUNI S/N                                                                                  LINDOIA                                                BRAZIL             TRADE PAYABLES         4/14/2020         $1,972.07
                                      ROD GOVERNADOR MARIO
FLAMIN MINERACAO LTDA                 COVAS JUNI S/N                                                                                  LINDOIA                                                BRAZIL             TRADE PAYABLES         4/13/2020         $1,824.57
                                      ROD GOVERNADOR MARIO
FLAMIN MINERACAO LTDA                 COVAS JUNI S/N                                                                                  LINDOIA                                                BRAZIL             TRADE PAYABLES         5/18/2020         $1,635.67
                                      ROD GOVERNADOR MARIO
FLAMIN MINERACAO LTDA                 COVAS JUNI S/N                                                                                  LINDOIA                                                BRAZIL             TRADE PAYABLES         5/20/2020         $1,414.22
                                      ROD GOVERNADOR MARIO
FLAMIN MINERACAO LTDA                 COVAS JUNI S/N                                                                                  LINDOIA                                                BRAZIL             TRADE PAYABLES         5/19/2020         $1,387.60
                                      ROD GOVERNADOR MARIO
FLAMIN MINERACAO LTDA                 COVAS JUNI S/N                                                                                  LINDOIA                                                BRAZIL             TRADE PAYABLES          6/1/2020         $1,326.31
                                      ROD GOVERNADOR MARIO
FLAMIN MINERACAO LTDA                 COVAS JUNI S/N                                                                                  LINDOIA                                                BRAZIL             TRADE PAYABLES         5/12/2020         $1,256.32
                                      ROD GOVERNADOR MARIO
FLAMIN MINERACAO LTDA                 COVAS JUNI S/N                                                                                  LINDOIA                                                BRAZIL             TRADE PAYABLES          5/5/2020         $1,200.68
                                      ROD GOVERNADOR MARIO
FLAMIN MINERACAO LTDA                 COVAS JUNI S/N                                                                                  LINDOIA                                                BRAZIL             TRADE PAYABLES          6/9/2020         $1,181.47
                                      ROD GOVERNADOR MARIO
FLAMIN MINERACAO LTDA                 COVAS JUNI S/N                                                                                  LINDOIA                                                BRAZIL             TRADE PAYABLES         5/28/2020           $966.33
                                      ROD GOVERNADOR MARIO
FLAMIN MINERACAO LTDA                 COVAS JUNI S/N                                                                                  LINDOIA                                                BRAZIL             TRADE PAYABLES         5/13/2020           $883.31
                                      ROD GOVERNADOR MARIO
FLAMIN MINERACAO LTDA                 COVAS JUNI S/N                                                                                  LINDOIA                                                BRAZIL             TRADE PAYABLES         5/11/2020           $788.80
                                      ROD GOVERNADOR MARIO
FLAMIN MINERACAO LTDA                 COVAS JUNI S/N                                                                                  LINDOIA                                                BRAZIL             TRADE PAYABLES          5/4/2020           $759.65
                                      ROD GOVERNADOR MARIO
FLAMIN MINERACAO LTDA                 COVAS JUNI S/N                                                                                  LINDOIA                                                BRAZIL             TRADE PAYABLES          6/4/2020           $714.60
                                      ROD GOVERNADOR MARIO
FLAMIN MINERACAO LTDA                 COVAS JUNI S/N                                                                                  LINDOIA                                                BRAZIL             TRADE PAYABLES         4/27/2020           $513.24
                                      ROD GOVERNADOR MARIO
FLAMIN MINERACAO LTDA                 COVAS JUNI S/N                                                                                  LINDOIA                                                BRAZIL             TRADE PAYABLES         5/25/2020           $507.02
                                      ROD GOVERNADOR MARIO
FLAMIN MINERACAO LTDA                 COVAS JUNI S/N                                                                                  LINDOIA                                                BRAZIL             TRADE PAYABLES          5/6/2020           $260.45
                                      ROD GOVERNADOR MARIO
FLAMIN MINERACAO LTDA                 COVAS JUNI S/N                                                                                  LINDOIA                                                BRAZIL             TRADE PAYABLES         4/29/2020            $62.48
FLIGHT SERVICES & SYSTEMS             5005 ROCKSIDE ROAD SUITE 940                                                                    CLEVELAND                     OH        44131                             TRADE PAYABLES         5/29/2020        $37,505.40
FLOR DA MATA IND COM CONFECCOES EIR                                                                                                                                                                             TRADE PAYABLES          7/2/2020         $8,251.87
FLUTROL COMERCIO E CONTROLE DE FLUI   AV SANTO ALBANO 170. 170                                                                        SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/7/2020        $19,101.72
FLY EASY AFRET AER E LOG LTDA ME      R ERICA HAMMARSTRON 91. 91                                                                      IJUI                                                   BRAZIL             TRADE PAYABLES         4/27/2020        $15,917.83
FLYAFI 1 SRL                                                                                                                                                                                                    LEASE PAYMENT           7/6/2020     $3,445,887.09
FLYAFI 2 S R L                                                                                                                                                                                                  LEASE PAYMENT          6/29/2020     $3,552,494.63
FLYAFI 2 S R L                                                                                                                                                                                                  LEASE PAYMENT          6/12/2020     $3,461,768.51
FLYAFI 3 SRL                                                                                                                                                                                                    LEASE PAYMENT           6/1/2020        $95,798.22
FLYBUS                                                                                                                                                                                                          TRADE PAYABLES         6/30/2020        $45,684.78
FLYBUS                                                                                                                                                                                                          TRADE PAYABLES          7/6/2020         $4,863.79
FOR YOU MARKETING SOLUTIONS LTDA ME   RUA DOUTOR BAETA NEVES 136                                                                      SAO BERNARDO DO CAMPO                                  BRAZIL             TRADE PAYABLES          7/7/2020        $59,309.39
FOR YOU MARKETING SOLUTIONS LTDA ME   RUA DOUTOR BAETA NEVES 136                                                                      SAO BERNARDO DO CAMPO                                  BRAZIL             TRADE PAYABLES          7/2/2020         $9,902.17
FORNECEDORA-MAQUINAS E EQUIPAMENTOS                                                                                                                                                                             TRADE PAYABLES          5/8/2020         $3,504.82
FORNECEDORA-MAQUINAS E EQUIPAMENTOS                                                                                                                                                                             TRADE PAYABLES          7/7/2020         $2,708.91
FORNECEDORA-MAQUINAS E EQUIPAMENTOS                                                                                                                                                                             TRADE PAYABLES         6/12/2020         $1,222.73
                                      AVENIDA LAURO VIEIRA CHAVES
FORTALEZA SERVICOS DE BORDO LTDA      14 1410                                                                                         FORTALEZA                                              BRAZIL             TRADE PAYABLES          4/9/2020       $116,718.81
                                      AVENIDA LAURO VIEIRA CHAVES
FORTALEZA SERVICOS DE BORDO LTDA      14 1410                                                                                         FORTALEZA                                              BRAZIL             TRADE PAYABLES          7/6/2020        $53,944.96
                                      AVENIDA LAURO VIEIRA CHAVES
FORTALEZA SERVICOS DE BORDO LTDA      14 1410                                                                                         FORTALEZA                                              BRAZIL             TRADE PAYABLES          7/2/2020        $37,173.71
                                      AVENIDA LAURO VIEIRA CHAVES
FORTALEZA SERVICOS DE BORDO LTDA      14 1410                                                                                         FORTALEZA                                              BRAZIL             TRADE PAYABLES          5/8/2020         $3,575.08
FORTUNATO LEITAO SOC IND ADV                                                                                                                                                                                    TRADE PAYABLES          6/8/2020         $2,918.63
FORTUNATO LEITAO SOC IND ADV                                                                                                                                                                                    TRADE PAYABLES         5/27/2020         $2,716.45
FORTUNATO LEITAO SOC IND ADV                                                                                                                                                                                    TRADE PAYABLES         5/19/2020         $1,967.20
FORTUNATO LEITAO SOC IND ADV                                                                                                                                                                                    TRADE PAYABLES         6/12/2020         $1,676.73
FORTUNATO LEITAO SOC IND ADV                                                                                                                                                                                    TRADE PAYABLES          6/9/2020         $1,661.53
FORTUNATO LEITAO SOC IND ADV                                                                                                                                                                                    TRADE PAYABLES         6/17/2020         $1,621.30




                                                                                                                           35 of 89
                                                                                20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                      Pg 67 of 1306
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                      SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                  Reasons for payment   Dates of    Total Amount or
               Creditor Name                    Address1                        Address2                        Address3                            City               State       Zip                 Country         or transfer      Payments          value
FORTUNATO LEITAO SOC IND ADV                                                                                                                                                                                     TRADE PAYABLES            6/4/2020        $1,581.07
FORTUNATO LEITAO SOC IND ADV                                                                                                                                                                                     TRADE PAYABLES           6/19/2020        $1,573.08
FORTUNATO LEITAO SOC IND ADV                                                                                                                                                                                     TRADE PAYABLES           6/23/2020        $1,553.58
FORTUNATO LEITAO SOC IND ADV                                                                                                                                                                                     TRADE PAYABLES            7/1/2020        $1,517.07
FORTUNATO LEITAO SOC IND ADV                                                                                                                                                                                     TRADE PAYABLES            5/8/2020        $1,453.44
FORTUNATO LEITAO SOC IND ADV                                                                                                                                                                                     TRADE PAYABLES            6/2/2020        $1,232.44
FORTUNATO LEITAO SOC IND ADV                                                                                                                                                                                     TRADE PAYABLES            5/5/2020          $605.69
FRAGRAM FRAGRANCIAS E PERFUMES DE G   AV DAS HORTENSIAS 3662. 3662                                                                     GRAMADO                                                BRAZIL             TRADE PAYABLES           5/22/2020       $12,045.92
FRAGRAM FRAGRANCIAS E PERFUMES DE G   AV DAS HORTENSIAS 3662. 3662                                                                     GRAMADO                                                BRAZIL             TRADE PAYABLES           6/24/2020       $12,026.28
FRAGRAM FRAGRANCIAS E PERFUMES DE G   AV DAS HORTENSIAS 3662. 3662                                                                     GRAMADO                                                BRAZIL             TRADE PAYABLES            7/2/2020       $10,474.70
FRANCICA E YABUKI SC LTDA ME          RUA DOM PEDRO II 573. 573                                                                        SAO CARLOS                                             BRAZIL             TRADE PAYABLES           5/29/2020       $86,474.83
FRANCICA E YABUKI SC LTDA ME          RUA DOM PEDRO II 573. 573                                                                        SAO CARLOS                                             BRAZIL             TRADE PAYABLES            7/3/2020        $5,841.24
FRANCISCO CARLOS ZUMA E MAIA          RUA IPIRANGA 95.                                                                                 CANOAS                                                 BRAZIL             TRADE PAYABLES           6/19/2020        $5,744.05
FRANCISCO CARLOS ZUMA E MAIA          RUA IPIRANGA 95.                                                                                 CANOAS                                                 BRAZIL             TRADE PAYABLES            7/7/2020        $3,081.99
FRANCISCO CARLOS ZUMA E MAIA          RUA IPIRANGA 95.                                                                                 CANOAS                                                 BRAZIL             TRADE PAYABLES            6/2/2020        $2,366.27
FRANCISCO CARLOS ZUMA E MAIA          RUA IPIRANGA 95.                                                                                 CANOAS                                                 BRAZIL             TRADE PAYABLES           4/17/2020        $1,456.22
FRANCISCO NUNES JUNIOR 60991356420.   RUA ITAMAR MACIEL 124. 124                                                                       NATAL                                                  BRAZIL             TRADE PAYABLES            7/2/2020       $13,852.00
FRANCISCO NUNES JUNIOR 60991356420.   RUA ITAMAR MACIEL 124. 124                                                                       NATAL                                                  BRAZIL             TRADE PAYABLES            7/7/2020        $1,211.98
FRAPORT AG                            FLUGHAFEN FRANKFURT                                                                              FRANKFURT                                              GERMANY            TRADE PAYABLES            7/6/2020      $244,129.11
FRAPORT AG                            FLUGHAFEN FRANKFURT                                                                              FRANKFURT                                              GERMANY            TRADE PAYABLES           5/13/2020      $176,730.68
FRAPORT AG                            FLUGHAFEN FRANKFURT                                                                              FRANKFURT                                              GERMANY            TRADE PAYABLES           5/25/2020      $173,704.99
FRAPORT AG                            FLUGHAFEN FRANKFURT                                                                              FRANKFURT                                              GERMANY            TRADE PAYABLES           6/19/2020      $165,221.91
FRAPORT AG                            FLUGHAFEN FRANKFURT                                                                              FRANKFURT                                              GERMANY            TRADE PAYABLES            7/2/2020       $34,430.11

FRAPORT BRASIL SA AEROP DE PORTO AL   AVENIDA SEVERO DULLIUS 90010.                                                                    PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES            5/6/2020     $355,129.14

FRAPORT BRASIL SA AEROP DE PORTO AL   AVENIDA SEVERO DULLIUS 90010.                                                                    PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           4/15/2020     $242,296.74

FRAPORT BRASIL SA AEROP DE PORTO AL   AVENIDA SEVERO DULLIUS 90010.                                                                    PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           5/14/2020      $78,973.63

FRAPORT BRASIL SA AEROP DE PORTO AL   AVENIDA SEVERO DULLIUS 90010.                                                                    PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           6/10/2020      $66,405.96

FRAPORT BRASIL SA AEROP DE PORTO AL   AVENIDA SEVERO DULLIUS 90010.                                                                    PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           5/29/2020      $23,042.58

FRAPORT BRASIL SA AEROP DE PORTO AL   AVENIDA SEVERO DULLIUS 90010.                                                                    PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES            7/1/2020      $15,894.99

FRAPORT BRASIL SA AEROP DE PORTO AL   AVENIDA SEVERO DULLIUS 90010.                                                                    PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           6/15/2020      $15,521.94

FRAPORT BRASIL SA AEROP DE PORTO AL   AVENIDA SEVERO DULLIUS 90010.                                                                    PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES            7/7/2020      $14,919.58

FRAPORT BRASIL SA AEROP DE PORTO AL   AVENIDA SEVERO DULLIUS 90010.                                                                    PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES            6/8/2020      $12,348.81

FRAPORT BRASIL SA AEROP DE PORTO AL   AVENIDA SEVERO DULLIUS 90010.                                                                    PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES            7/3/2020        $2,960.78

FRAPORT BRASIL SA AEROP DE PORTO AL   AVENIDA SEVERO DULLIUS 90010.                                                                    PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           6/18/2020        $2,330.36

FRAPORT BRASIL SA AEROP DE PORTO AL   AVENIDA SEVERO DULLIUS 90010.                                                                    PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES            7/8/2020        $2,298.16

FRAPORT BRASIL SA AEROP DE PORTO AL   AVENIDA SEVERO DULLIUS 90010.                                                                    PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           6/12/2020        $1,777.09

FRAPORT BRASIL SA AEROP DE PORTO AL   AVENIDA SEVERO DULLIUS 90010.                                                                    PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           4/14/2020         $718.02
                                      AVENIDA SENADOR CARLOS
FRAPORT BRASIL SA AEROPORTO DE FORT   JEREISS 3000                                                                                     FORTALEZA                                              BRAZIL             TRADE PAYABLES           4/16/2020     $244,752.02
                                      AVENIDA SENADOR CARLOS
FRAPORT BRASIL SA AEROPORTO DE FORT   JEREISS 3000                                                                                     FORTALEZA                                              BRAZIL             TRADE PAYABLES           6/10/2020      $80,244.03
                                      AVENIDA SENADOR CARLOS
FRAPORT BRASIL SA AEROPORTO DE FORT   JEREISS 3000                                                                                     FORTALEZA                                              BRAZIL             TRADE PAYABLES           6/25/2020      $65,202.45
                                      AVENIDA SENADOR CARLOS
FRAPORT BRASIL SA AEROPORTO DE FORT   JEREISS 3000                                                                                     FORTALEZA                                              BRAZIL             TRADE PAYABLES            5/6/2020      $29,097.14
                                      AVENIDA SENADOR CARLOS
FRAPORT BRASIL SA AEROPORTO DE FORT   JEREISS 3000                                                                                     FORTALEZA                                              BRAZIL             TRADE PAYABLES            7/1/2020      $27,028.01
                                      AVENIDA SENADOR CARLOS
FRAPORT BRASIL SA AEROPORTO DE FORT   JEREISS 3000                                                                                     FORTALEZA                                              BRAZIL             TRADE PAYABLES            7/7/2020      $19,321.63
                                      AVENIDA SENADOR CARLOS
FRAPORT BRASIL SA AEROPORTO DE FORT   JEREISS 3000                                                                                     FORTALEZA                                              BRAZIL             TRADE PAYABLES           4/15/2020      $18,940.75




                                                                                                                            36 of 89
                                                                             20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                   Pg 68 of 1306
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                   SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                              Reasons for payment   Dates of     Total Amount or
               Creditor Name                      Address1                   Address2                        Address3                           City                State       Zip                 Country        or transfer      Payments           value
                                      AVENIDA SENADOR CARLOS
FRAPORT BRASIL SA AEROPORTO DE FORT   JEREISS 3000                                                                                  FORTALEZA                                              BRAZIL             TRADE PAYABLES          7/6/2020        $13,966.90
                                      AVENIDA SENADOR CARLOS
FRAPORT BRASIL SA AEROPORTO DE FORT   JEREISS 3000                                                                                  FORTALEZA                                              BRAZIL             TRADE PAYABLES          6/8/2020        $12,860.96
                                      AVENIDA SENADOR CARLOS
FRAPORT BRASIL SA AEROPORTO DE FORT   JEREISS 3000                                                                                  FORTALEZA                                              BRAZIL             TRADE PAYABLES         5/19/2020        $12,767.81
                                      AVENIDA SENADOR CARLOS
FRAPORT BRASIL SA AEROPORTO DE FORT   JEREISS 3000                                                                                  FORTALEZA                                              BRAZIL             TRADE PAYABLES         5/14/2020        $12,288.59
                                      AVENIDA SENADOR CARLOS
FRAPORT BRASIL SA AEROPORTO DE FORT   JEREISS 3000                                                                                  FORTALEZA                                              BRAZIL             TRADE PAYABLES         6/15/2020         $8,324.20
                                      AVENIDA SENADOR CARLOS
FRAPORT BRASIL SA AEROPORTO DE FORT   JEREISS 3000                                                                                  FORTALEZA                                              BRAZIL             TRADE PAYABLES         5/29/2020         $8,221.33
                                      AVENIDA SENADOR CARLOS
FRAPORT BRASIL SA AEROPORTO DE FORT   JEREISS 3000                                                                                  FORTALEZA                                              BRAZIL             TRADE PAYABLES          7/3/2020         $2,627.37
                                      AVENIDA SENADOR CARLOS
FRAPORT BRASIL SA AEROPORTO DE FORT   JEREISS 3000                                                                                  FORTALEZA                                              BRAZIL             TRADE PAYABLES          6/3/2020         $1,793.78
                                      AVENIDA SENADOR CARLOS
FRAPORT BRASIL SA AEROPORTO DE FORT   JEREISS 3000                                                                                  FORTALEZA                                              BRAZIL             TRADE PAYABLES          6/4/2020         $1,421.43
                                      AVENIDA SENADOR CARLOS
FRAPORT BRASIL SA AEROPORTO DE FORT   JEREISS 3000                                                                                  FORTALEZA                                              BRAZIL             TRADE PAYABLES          6/2/2020         $1,342.11
                                      AVENIDA SENADOR CARLOS
FRAPORT BRASIL SA AEROPORTO DE FORT   JEREISS 3000                                                                                  FORTALEZA                                              BRAZIL             TRADE PAYABLES         6/16/2020           $965.99
                                      AVENIDA SENADOR CARLOS
FRAPORT BRASIL SA AEROPORTO DE FORT   JEREISS 3000                                                                                  FORTALEZA                                              BRAZIL             TRADE PAYABLES         6/12/2020           $538.59
                                      AVENIDA SENADOR CARLOS
FRAPORT BRASIL SA AEROPORTO DE FORT   JEREISS 3000                                                                                  FORTALEZA                                              BRAZIL             TRADE PAYABLES         6/19/2020           $181.34
                                      AVENIDA SENADOR CARLOS
FRAPORT BRASIL SA AEROPORTO DE FORT   JEREISS 3000                                                                                  FORTALEZA                                              BRAZIL             TRADE PAYABLES         5/15/2020            $80.25
                                      AVENIDA SENADOR CARLOS
FRAPORT BRASIL SA AEROPORTO DE FORT   JEREISS 3000                                                                                  FORTALEZA                                              BRAZIL             TRADE PAYABLES         6/17/2020            $20.92
FRESHWORKS INC.                                                                                                                                                                                               TRADE PAYABLES         5/12/2020        $74,712.00
FRONTUR FRONTEIRA TURISMO LTDA        AVENIDA BRASIL 955                                                                            FOZ DO IGUACU                                          BRAZIL             TRADE PAYABLES         4/30/2020        $23,056.90
FRONTUR FRONTEIRA TURISMO LTDA        AVENIDA BRASIL 955                                                                            FOZ DO IGUACU                                          BRAZIL             TRADE PAYABLES          5/4/2020           $829.26
FRONTUR FRONTEIRA TURISMO LTDA        AVENIDA BRASIL 955                                                                            FOZ DO IGUACU                                          BRAZIL             TRADE PAYABLES         4/20/2020           $234.05
                                      R SOLDADO ANTONIO CAETANO
FS JUNIOR COM E PREST SERV GRAFICOS   SOUZA 0 1                                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/3/2020        $14,909.92
                                      R SOLDADO ANTONIO CAETANO
FS JUNIOR COM E PREST SERV GRAFICOS   SOUZA 0 1                                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/7/2020            $89.68
FTI CONSULTING INC.                   P.O. BOX                                                                                      BOSTON                        MA        2109                              TRADE PAYABLES          7/6/2020       $573,871.50
FTI CONSULTING INC.                   P.O. BOX                                                                                      BOSTON                        MA        2109                              TRADE PAYABLES         6/25/2020       $500,000.00
FUNDO AEROVIARIO ANAC                 Q SCS QUADRA 9 S/N                                                                            BRASILIA                                               BRAZIL             TRADE PAYABLES         5/22/2020         $4,806.74
FUNDO AEROVIARIO ANAC                 Q SCS QUADRA 9 S/N                                                                            BRASILIA                                               BRAZIL             TRADE PAYABLES          7/2/2020         $4,620.01
FUNDO AEROVIARIO ANAC                 Q SCS QUADRA 9 S/N                                                                            BRASILIA                                               BRAZIL             TRADE PAYABLES         5/26/2020         $2,403.37
FUNDO AEROVIARIO ANAC                 Q SCS QUADRA 9 S/N                                                                            BRASILIA                                               BRAZIL             TRADE PAYABLES         5/27/2020         $1,470.72
FUNDO AEROVIARIO ANAC                 Q SCS QUADRA 9 S/N                                                                            BRASILIA                                               BRAZIL             TRADE PAYABLES         5/29/2020           $673.32
FUNDO AEROVIARIO ANAC                 Q SCS QUADRA 9 S/N                                                                            BRASILIA                                               BRAZIL             TRADE PAYABLES         6/22/2020            $91.78
FUNDO AEROVIARIO ANAC                 Q SCS QUADRA 9 S/N                                                                            BRASILIA                                               BRAZIL             TRADE PAYABLES         6/10/2020            $73.72
FUNDO AEROVIARIO ANAC                 Q SCS QUADRA 9 S/N                                                                            BRASILIA                                               BRAZIL             TRADE PAYABLES         4/16/2020             $9.11
                                      R DR. MIRANDA DE AZEVEDO
GA GESTAO ARQUITETURA LTDA EPP        431. 431                                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES          6/8/2020        $10,514.74
                                      AVENIDA AFONSO MONTEIRO DA
GALFRAM INDUSTRIA E COMERCIO LTDA M   CRUZ 663                                                                                      DIADEMA                                                BRAZIL             TRADE PAYABLES          7/2/2020        $17,971.00
                                      RUA GONCALO DA CUNHA 130.
GALILEU SISTEMAS E SOLUCOES EIRELI    130                                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/19/2020         $6,921.95
                                      RUA GONCALO DA CUNHA 130.
GALILEU SISTEMAS E SOLUCOES EIRELI    130                                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/7/2020         $3,330.84
                                      AV TTE GRAL MORILLAS 0,
GATE GOURMET ARGENTINA S.R.L.         AEROPUERTO.                                                                                   BUENOS AIRES                                           ARGENTINA          TRADE PAYABLES         4/15/2020        $80,727.80
                                      AV TTE GRAL MORILLAS 0,
GATE GOURMET ARGENTINA S.R.L.         AEROPUERTO.                                                                                   BUENOS AIRES                                           ARGENTINA          TRADE PAYABLES         4/17/2020           $503.14
                                      AV. GENERAL OSCAR BONILLA
GATE GOURMET CATERING CHILE LIMITA    9469                                                                                          PUDAHUEL                                               CHILE              TRADE PAYABLES          6/5/2020       $438,163.54
                                      AV. GENERAL OSCAR BONILLA
GATE GOURMET CATERING CHILE LIMITA    9469                                                                                          PUDAHUEL                                               CHILE              TRADE PAYABLES         6/23/2020        $62,804.81




                                                                                                                         37 of 89
                                                                                20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                      Pg 69 of 1306
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                      SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                 Reasons for payment   Dates of     Total Amount or
              Creditor Name                      Address1                     Address2                          Address3                            City               State       Zip                 Country        or transfer      Payments           value
                                      AV. GENERAL OSCAR BONILLA
GATE GOURMET CATERING CHILE LIMITA    9469                                                                                             PUDAHUEL                                               CHILE              TRADE PAYABLES          7/3/2020        $38,950.01
GATE GOURMET COLOMBIA SAS             AV CALLE 26 92-32                                                                                BOGOTA                                                 COLOMBIA           TRADE PAYABLES          7/3/2020         $8,604.16
                                      ADMIRAL ROSENDAHLSTRASSE 2-
GATE GOURMET GMBH DEUTSCHLAND         8.                                                                                               NEU-ISENBURG/ ZEPPELINHEI                              GERMANY            TRADE PAYABLES         6/23/2020       $202,911.53
                                      ADMIRAL ROSENDAHLSTRASSE 2-
GATE GOURMET GMBH DEUTSCHLAND         8.                                                                                               NEU-ISENBURG/ ZEPPELINHEI                              GERMANY            TRADE PAYABLES          7/3/2020       $151,667.82
GATE GOURMET INC.                     PO BOX 415000                                                                                    NASHVILLE                     TN        37241-5000                        TRADE PAYABLES          6/5/2020       $648,112.00
GATE GOURMET INC.                     PO BOX 415000                                                                                    NASHVILLE                     TN        37241-5000                        TRADE PAYABLES          7/3/2020       $631,681.13
GATE GOURMET INC.                     PO BOX 415000                                                                                    NASHVILLE                     TN        37241-5000                        TRADE PAYABLES         6/23/2020       $306,448.81
GATE GOURMET LONDON LTD               UNIT 9                        RADIUS PARK FAGGS ROAD                                             LONDON                                                 UNITED KINGDOM     TRADE PAYABLES         6/23/2020       $246,197.63
GATE GOURMET LONDON LTD               UNIT 9                        RADIUS PARK FAGGS ROAD                                             LONDON                                                 UNITED KINGDOM     TRADE PAYABLES          7/6/2020        $76,712.86
GATE GOURMET LTDA                     AVENIDA VINTE DE JANEIRO SN                                                                      RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES          6/5/2020       $589,752.77
GATE GOURMET LTDA                     AVENIDA VINTE DE JANEIRO SN                                                                      RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES         6/23/2020       $112,826.95
GATE GOURMET LTDA                     AVENIDA VINTE DE JANEIRO SN                                                                      RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES          7/3/2020             $6.49
                                      AEROPUERTO INTERNACIONAL
GATE GOURMET PERU S.R.L.              JORGE CHAV                                                                                       CALLAO                                                 PERU               TRADE PAYABLES         6/23/2020        $76,064.60
GATE GOURMET SPAIN S.L.               CTRA DE LA MUÐOZA S/N                                                                            MADRID                                                 SPAIN              TRADE PAYABLES         6/23/2020       $179,869.25
GATE GOURMET SPAIN S.L.               CTRA DE LA MUÐOZA S/N                                                                            MADRID                                                 SPAIN              TRADE PAYABLES          7/3/2020        $70,700.32
                                      P.O.BOX 7528 1117 ZG SCHIPHOL
GATEGOURMET AMSTERDAM                 EAST                                                                                             SCHIPHOL-NOORD                                         THE NETHERLANDS    TRADE PAYABLES          7/6/2020        $14,915.44
                                      P.O.BOX 7528 1117 ZG SCHIPHOL
GATEGOURMET AMSTERDAM                 EAST                                                                                             SCHIPHOL-NOORD                                         THE NETHERLANDS    TRADE PAYABLES         6/26/2020        $11,225.16
                                      P.O.BOX 7528 1117 ZG SCHIPHOL
GATEGOURMET AMSTERDAM                 EAST                                                                                             SCHIPHOL-NOORD                                         THE NETHERLANDS    TRADE PAYABLES          7/1/2020         $7,433.46
GEORGIA AVENUE INVESTMENTS            SN KATHERINE STREET.                                                                             JOANESBURGO                                            SOUTH AFRICA       TRADE PAYABLES         6/30/2020        $57,586.42

GESTAO E OPERACAO DE VIAGENS LTDA E   AV OLEGARIO MACIEL 1149. 1149                                                                    BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES         4/30/2020        $11,530.50

GESTAO E OPERACAO DE VIAGENS LTDA E   AV OLEGARIO MACIEL 1149. 1149                                                                    BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES         5/11/2020         $3,809.08

GESTAO E OPERACAO DE VIAGENS LTDA E   AV OLEGARIO MACIEL 1149. 1149                                                                    BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES         5/25/2020           $480.03

GESTAO E OPERACAO DE VIAGENS LTDA E   AV OLEGARIO MACIEL 1149. 1149                                                                    BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES         4/20/2020             $9.21

GESTAO E OPERACAO DE VIAGENS LTDA E   AV OLEGARIO MACIEL 1149. 1149                                                                    BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES          7/3/2020             $7.40
GINTELSIS BRASIL CONSULTORIA EMPRES   ALAMEDA CAMPINAS 463                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/8/2020        $76,748.63
GINTELSIS BRASIL CONSULTORIA EMPRES   ALAMEDA CAMPINAS 463                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES          6/1/2020        $73,703.43
GINTELSIS BRASIL CONSULTORIA EMPRES   ALAMEDA CAMPINAS 463                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES         5/15/2020        $70,372.19
GJP ADMINISTRADORA DE HOTEIS LTDA     R JOAO PETRY 444                                                                                 GRAMADO                                                BRAZIL             TRADE PAYABLES          7/3/2020        $70,134.24
GJP ADMINISTRADORA DE HOTEIS LTDA     R JOAO PETRY 444                                                                                 GRAMADO                                                BRAZIL             TRADE PAYABLES          4/9/2020           $172.26
                                      AVENIDA LOTHAR WALDEMAR H
GLASSLED IND COM PROD ELET ELET LTD   1679                                                                                             MOGI DAS CRUZES                                        BRAZIL             TRADE PAYABLES         6/26/2020         $8,695.96
                                      AVENIDA LOTHAR WALDEMAR H
GLASSLED IND COM PROD ELET ELET LTD   1679                                                                                             MOGI DAS CRUZES                                        BRAZIL             TRADE PAYABLES          7/2/2020         $2,859.60
                                      RUA LUIS PINTO FLAQUER 523.
GLOBAL ADMINI E SERV AEROPORTUARIOS   523                                                                                              SANTO ANDRO                                            BRAZIL             TRADE PAYABLES          4/9/2020        $73,251.81
                                      RUA LUIS PINTO FLAQUER 523.
GLOBAL ADMINI E SERV AEROPORTUARIOS   523                                                                                              SANTO ANDRO                                            BRAZIL             TRADE PAYABLES         5/21/2020        $63,150.40
                                      RUA LUIS PINTO FLAQUER 523.
GLOBAL ADMINI E SERV AEROPORTUARIOS   523                                                                                              SANTO ANDRO                                            BRAZIL             TRADE PAYABLES         6/12/2020        $39,857.29
                                      RUA LUIS PINTO FLAQUER 523.
GLOBAL ADMINI E SERV AEROPORTUARIOS   523                                                                                              SANTO ANDRO                                            BRAZIL             TRADE PAYABLES          7/7/2020        $38,302.57
                                      RUA LUIS PINTO FLAQUER 523.
GLOBAL ADMINI E SERV AEROPORTUARIOS   523                                                                                              SANTO ANDRO                                            BRAZIL             TRADE PAYABLES          6/9/2020        $35,753.87
                                      RUA LUIS PINTO FLAQUER 523.
GLOBAL ADMINI E SERV AEROPORTUARIOS   523                                                                                              SANTO ANDRO                                            BRAZIL             TRADE PAYABLES          7/8/2020        $23,805.69
                                      RUA LUIS PINTO FLAQUER 523.
GLOBAL ADMINI E SERV AEROPORTUARIOS   523                                                                                              SANTO ANDRO                                            BRAZIL             TRADE PAYABLES          7/2/2020         $2,680.28

GLOBAL AEROSPACE UNDERWRITING MANAG   FITZWILLIAM HOUSE 10 ST. MAR.                                                                    LONDON                                                 UNITED KINGDOM     TRADE PAYABLES         6/19/2020        $95,000.00
GLOBAL AIRPORT SERVICES S.A.          MISIONES 1372 PISO                                                                               MONTEVIDEO                                             URUGUAY            TRADE PAYABLES          7/3/2020        $28,817.10
GLOBAL AIRTECH                        16539 SATICOY STREET                                                                             VAN NUYS                      CA        91406-1739                        TRADE PAYABLES          5/8/2020       $201,552.25
GLOBAL AIRTECH                        16539 SATICOY STREET                                                                             VAN NUYS                      CA        91406-1739                        TRADE PAYABLES         6/19/2020       $150,670.75




                                                                                                                            38 of 89
                                                                               20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                     Pg 70 of 1306
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                     SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                Reasons for payment   Dates of     Total Amount or
               Creditor Name                       Address1                    Address2                        Address3                             City              State       Zip                 Country        or transfer      Payments           value
                                      3145 NORTHWOODS PKWY SUITE
GLOBAL AVIATION CO                    300                                                                                             COLUMBUS                      OH        43235-4708                        TRADE PAYABLES         6/24/2020       $424,632.76
                                      3145 NORTHWOODS PKWY SUITE
GLOBAL AVIATION CO                    300                                                                                             COLUMBUS                      OH        43235-4708                        TRADE PAYABLES         5/19/2020         $3,090.00
GLOBAL INSURANCE NETWORK INC          8240 NW 52ND TER STE 522                                                                        DORAL                         FL        33166-7765                        TRADE PAYABLES         5/28/2020        $26,000.00
GLOBAL INSURANCE NETWORK INC          8240 NW 52ND TER STE 522                                                                        DORAL                         FL        33166-7765                        TRADE PAYABLES          5/8/2020           $950.00
GLOBAL SERVICOS LTDA                  R XAVIER DE TOLEDO 15. 15                                                                       SANTO ANDRE                                            BRAZIL             TRADE PAYABLES         5/11/2020        $85,386.03
GLOBAL SERVICOS LTDA                  R XAVIER DE TOLEDO 15. 15                                                                       SANTO ANDRE                                            BRAZIL             TRADE PAYABLES          7/7/2020        $82,327.20
GLOBAL SERVICOS LTDA                  R XAVIER DE TOLEDO 15. 15                                                                       SANTO ANDRE                                            BRAZIL             TRADE PAYABLES         4/27/2020        $80,716.24
GLOBAL SERVICOS LTDA                  R XAVIER DE TOLEDO 15. 15                                                                       SANTO ANDRE                                            BRAZIL             TRADE PAYABLES         4/15/2020        $67,735.15
GLOBAL SERVICOS LTDA                  R XAVIER DE TOLEDO 15. 15                                                                       SANTO ANDRE                                            BRAZIL             TRADE PAYABLES         6/18/2020        $41,624.41
GLOBAL SERVICOS LTDA                  R XAVIER DE TOLEDO 15. 15                                                                       SANTO ANDRE                                            BRAZIL             TRADE PAYABLES          7/6/2020        $33,721.58
GLOBAL SERVICOS LTDA                  R XAVIER DE TOLEDO 15. 15                                                                       SANTO ANDRE                                            BRAZIL             TRADE PAYABLES         4/14/2020           $973.63
                                      AVENIDA WLADIMIR MEIRELLES
GLOBAL SERVICOS TECN DE ENGENHARIA    FER 1660                                                                                        RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES         6/25/2020         $6,106.41
                                      AVENIDA WLADIMIR MEIRELLES
GLOBAL SERVICOS TECN DE ENGENHARIA    FER 1660                                                                                        RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES          7/7/2020         $1,957.84
                                      PRACA SENADOR SALGADO FILHO
GOL LINHAS AEREAS SA                  SN                                                                                              RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES          7/3/2020        $81,556.99
GOLDEN CLEAN S.A                      PJE. LOS CISNES 103                                                                             CERRILLOS                                              CHILE              TRADE PAYABLES         4/13/2020        $11,726.67
                                      14500 N NORTHSIGHT BLVD STE
GOLDEN TOUCH TRANSPORTATION OF NY I   329                                                                                             SCOTTSDALE                    AZ        85260-3664                        TRADE PAYABLES         5/12/2020        $25,230.00
GOLDMAN SACHS BRASIL                                                                                                                                                                                            HEDGE PAYMENT           5/5/2020    $12,830,528.98
GOLDMAN SACHS DO BRASIL BANCO                                                                                                                                                                                   TRADE PAYABLES          7/8/2020       $265,374.55
GONZALO YELPO Y JULIO FACAL           18 JULIO 1296 ESC 701                                                                           MONTEVIDEO                                             URUGUAY            TRADE PAYABLES         5/29/2020         $3,450.00
GONZALO YELPO Y JULIO FACAL           18 JULIO 1296 ESC 701                                                                           MONTEVIDEO                                             URUGUAY            TRADE PAYABLES          7/1/2020         $1,725.00
GONZALO YELPO Y JULIO FACAL           18 JULIO 1296 ESC 701                                                                           MONTEVIDEO                                             URUGUAY            TRADE PAYABLES         4/13/2020         $1,725.00
GOODRICH AEROSTRUCTURES GROUP         850 LAGOON DR                                                                                   CHULA VISTA                   CA        91910-2001                        TRADE PAYABLES          5/8/2020       $187,394.30
GOODRICH AEROSTRUCTURES GROUP         850 LAGOON DR                                                                                   CHULA VISTA                   CA        91910-2001                        TRADE PAYABLES          5/7/2020         $1,423.20
GOODYEAR BRASIL PROD BORRACHA LTDA    R INTENDENCIA 91                                                                                SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/25/2020       $219,484.15
GOODYEAR BRASIL PROD BORRACHA LTDA    R INTENDENCIA 91                                                                                SAO PAULO                                              BRAZIL             TRADE PAYABLES          4/9/2020        $46,645.79
                                      AVENIDA BRIGADEIRO FARIA
GPBR PARTICIPACOES LTDA               LIMA 1306                                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES          4/9/2020       $109,820.81
                                      AVENIDA BRIGADEIRO FARIA
GPBR PARTICIPACOES LTDA               LIMA 1306                                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES          5/7/2020        $19,902.04
                                      AVENIDA BRIGADEIRO FARIA
GPBR PARTICIPACOES LTDA               LIMA 1306                                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/7/2020        $14,334.56
                                      AVENIDA BRIGADEIRO FARIA
GPBR PARTICIPACOES LTDA               LIMA 1306                                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/16/2020        $13,280.22
                                      RUA DOUTOR ANTÔNIO BENTO
GREAT LIVE MARKETING E INCENTIVO EI   560.                                                                                            SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/3/2020        $44,370.15
                                      RUA DOUTOR ANTÔNIO BENTO
GREAT LIVE MARKETING E INCENTIVO EI   560.                                                                                            SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/17/2020        $20,416.99
                                      RUA DOUTOR ANTÔNIO BENTO
GREAT LIVE MARKETING E INCENTIVO EI   560.                                                                                            SAO PAULO                                              BRAZIL             TRADE PAYABLES          6/4/2020         $7,638.01
GREATER ORLANDO AVIATION AUTHORITY    ANNEX BUILDING                5855 CARGO RD                                                     ORLANDO                       FL        32827-4349                        TRADE PAYABLES         5/27/2020       $388,853.03
GREATER ORLANDO AVIATION AUTHORITY    ANNEX BUILDING                5855 CARGO RD                                                     ORLANDO                       FL        32827-4349                        TRADE PAYABLES          7/1/2020        $13,057.05
GREATER ORLANDO AVIATION AUTHORITY    ANNEX BUILDING                5855 CARGO RD                                                     ORLANDO                       FL        32827-4349                        TRADE PAYABLES         6/23/2020         $1,957.37
                                      AV DR. LINO DE MORAES LEME
GREMIO RECREATIVO ESPORTIV CLASSIST   878. 878                                                                                        SAO PAULO                                              BRAZIL             TRADE PAYABLES          5/6/2020       $107,516.61
                                      AV DR. LINO DE MORAES LEME
GREMIO RECREATIVO ESPORTIV CLASSIST   878. 878                                                                                        SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/6/2020        $97,196.47
                                      AV DR. LINO DE MORAES LEME
GREMIO RECREATIVO ESPORTIV CLASSIST   878. 878                                                                                        SAO PAULO                                              BRAZIL             TRADE PAYABLES          6/3/2020        $90,083.49
GROUND SERVICE INTERNATIONAL INC.     10049 HARRISON                STE 400                                                           ROMULUS                       MI        48174                             TRADE PAYABLES         5/27/2020        $34,697.89
GROUPE D'INTERVENTION DE PREVENTION   183 AVENUE ACHILLE PERETTI                                                                      NEUILLY SUR SEINE                                      FRANCE             TRADE PAYABLES         6/30/2020        $31,797.42
GRU AIR SIDE HOTELARIA SA             RODOVIA HOLIO SMIDT SN                                                                          GUARULHOS                                              BRAZIL             TRADE PAYABLES          5/8/2020        $45,091.49
GRU AIR SIDE HOTELARIA SA             RODOVIA HOLIO SMIDT SN                                                                          GUARULHOS                                              BRAZIL             TRADE PAYABLES         6/26/2020        $31,522.70
GRU AIR SIDE HOTELARIA SA             RODOVIA HOLIO SMIDT SN                                                                          GUARULHOS                                              BRAZIL             TRADE PAYABLES          7/7/2020         $2,574.50
GRUPO DE ESTUDO TRIBUTARIO GETAP      ALAMEDA CAMPINAS 802                                                                            SAO PAULO                                              BRAZIL             TRADE PAYABLES          5/8/2020         $9,220.58

GS & WROI + LUCIDA LTDA               RUA CARDEAL ARCOVERDE 2450.                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/2/2020         $7,647.19
                                      AVENIDA MARCOS PAULO
GSE VIVA AER IND COM SERV AERONAUT    GONCALVES 315                                                                                   GUARULHOS                                              BRAZIL             TRADE PAYABLES          7/3/2020        $33,751.92




                                                                                                                           39 of 89
                                                                                20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                      Pg 71 of 1306
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                      SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                  Reasons for payment   Dates of     Total Amount or
               Creditor Name                     Address1                       Address2                        Address3                            City                  State      Zip                Country        or transfer      Payments           value
                                      PRACA PRESIDENTE KENNEDY
GSW SOFTWARE LTDA                     190. 190                                                                                         SAO JOSE DOS CAMPOS                                     BRAZIL             TRADE PAYABLES          7/8/2020         $7,212.28
                                      PRACA PRESIDENTE KENNEDY
GSW SOFTWARE LTDA                     190. 190                                                                                         SAO JOSE DOS CAMPOS                                     BRAZIL             TRADE PAYABLES          5/5/2020         $1,074.08
GTEL GRUPO TECNICO DE ELETROMECANIC   RUA ACURUI 531                                                                                   SAO PAULO                                               BRAZIL             TRADE PAYABLES          7/3/2020        $10,094.18
GUINHO LOCACOES E TRANSP LTDA ME                                                                                                                                                                                  TRADE PAYABLES          5/6/2020        $15,778.34
GUINHO LOCACOES E TRANSP LTDA ME                                                                                                                                                                                  TRADE PAYABLES          4/9/2020        $14,957.33
GUINHO LOCACOES E TRANSP LTDA ME                                                                                                                                                                                  TRADE PAYABLES          6/8/2020        $14,108.20
GUINHO LOCACOES E TRANSP LTDA ME                                                                                                                                                                                  TRADE PAYABLES          7/1/2020        $11,741.05
GUINHO LOCACOES E TRANSP LTDA ME                                                                                                                                                                                  TRADE PAYABLES          7/7/2020        $10,263.21
GUINHO LOCACOES E TRANSP LTDA ME                                                                                                                                                                                  TRADE PAYABLES          7/3/2020           $170.16
GUSSO E BUSATTO ADVOG ASSOC                                                                                                                                                                                       TRADE PAYABLES         5/29/2020       $113,623.45
GUTERRES COMERCIO DE COMBUSTIVEIS L   AV GETULIO VARGAS 9289. 9289                                                                     CANOAS                                                  BRAZIL             TRADE PAYABLES          5/8/2020         $5,193.98
GUTERRES COMERCIO DE COMBUSTIVEIS L   AV GETULIO VARGAS 9289. 9289                                                                     CANOAS                                                  BRAZIL             TRADE PAYABLES          6/1/2020         $3,731.09
GUTERRES COMERCIO DE COMBUSTIVEIS L   AV GETULIO VARGAS 9289. 9289                                                                     CANOAS                                                  BRAZIL             TRADE PAYABLES         4/30/2020         $3,008.94
GUTERRES COMERCIO DE COMBUSTIVEIS L   AV GETULIO VARGAS 9289. 9289                                                                     CANOAS                                                  BRAZIL             TRADE PAYABLES          4/9/2020         $2,559.67
GUTERRES COMERCIO DE COMBUSTIVEIS L   AV GETULIO VARGAS 9289. 9289                                                                     CANOAS                                                  BRAZIL             TRADE PAYABLES         6/16/2020         $1,207.70
GUTERRES COMERCIO DE COMBUSTIVEIS L   AV GETULIO VARGAS 9289. 9289                                                                     CANOAS                                                  BRAZIL             TRADE PAYABLES         6/25/2020           $832.36
GUTERRES COMERCIO DE COMBUSTIVEIS L   AV GETULIO VARGAS 9289. 9289                                                                     CANOAS                                                  BRAZIL             TRADE PAYABLES          7/7/2020           $486.03
GUTERRES COMERCIO DE COMBUSTIVEIS L   AV GETULIO VARGAS 9289. 9289                                                                     CANOAS                                                  BRAZIL             TRADE PAYABLES         6/12/2020           $465.30
GUTERRES COMERCIO DE COMBUSTIVEIS L   AV GETULIO VARGAS 9289. 9289                                                                     CANOAS                                                  BRAZIL             TRADE PAYABLES         6/26/2020           $326.51
GUTERRES COMERCIO DE COMBUSTIVEIS L   AV GETULIO VARGAS 9289. 9289                                                                     CANOAS                                                  BRAZIL             TRADE PAYABLES          7/8/2020           $253.28
GUTERRES COMERCIO DE COMBUSTIVEIS L   AV GETULIO VARGAS 9289. 9289                                                                     CANOAS                                                  BRAZIL             TRADE PAYABLES         5/27/2020           $196.84
GUTERRES COMERCIO DE COMBUSTIVEIS L   AV GETULIO VARGAS 9289. 9289                                                                     CANOAS                                                  BRAZIL             TRADE PAYABLES         5/22/2020           $161.60
GUYANA CIVIL AVIATION AUTHORITY       96 DUKE STREET.                                                                                  GEORGETOWN                                              GUYANA             TRADE PAYABLES          7/2/2020        $93,920.00
                                      ST HOTELEIRO NORTE QUADRA 1.
H PLUS ADMINISTRACAO E HOTELARIA LT   1                                                                                                BRASILIA                                                BRAZIL             TRADE PAYABLES          7/2/2020        $12,162.51
HAMILTON SUNDSTRAND (ROCKFORD)        4747 HARRISON AVE                                                                                ROCKFORD                      IL           61108-7929                      TRADE PAYABLES          5/8/2020       $158,481.30
                                      1 1 HAMILTON RD MAILSTOP 2-M-
HAMILTON SUNDSTRAND (WINDSOR LOCKS)   1-A                                                                                              WINDSOR LOCKS                 CT           06096                           TRADE PAYABLES          5/8/2020       $245,933.85
HAMILTON SUNDSTRAND W. R              3601 FLAMINGO ROAD                                                                               MIRAMAR                       FL           33027                           TRADE PAYABLES         5/26/2020       $128,361.44
HAPPEL CONSTRUTORA & INCORPORADORA    RUA RIO PELOTAS 08.                                                                              CURITIBA                                                BRAZIL             TRADE PAYABLES          7/7/2020        $61,297.67
HAPPEL CONSTRUTORA & INCORPORADORA    RUA RIO PELOTAS 08.                                                                              CURITIBA                                                BRAZIL             TRADE PAYABLES         6/19/2020        $29,937.91
HAPPEL CONSTRUTORA & INCORPORADORA    RUA RIO PELOTAS 08.                                                                              CURITIBA                                                BRAZIL             TRADE PAYABLES          4/9/2020        $24,696.36
HARMONIA OPERADORA TURISTICA EIRELI                                                                                                                                                                               TRADE PAYABLES         4/30/2020         $4,251.40
HARMONIA OPERADORA TURISTICA EIRELI                                                                                                                                                                               TRADE PAYABLES         5/25/2020         $3,803.69
                                      AVENIDA DOUTOR CARDOSO DE
HARTE INV E PARTICIPACOES LTDA        MELO 1460                                                                                        SAO PAULO                                               BRAZIL             TRADE PAYABLES         6/12/2020         $7,028.94
                                      AVENIDA DOUTOR CARDOSO DE
HARTE INV E PARTICIPACOES LTDA        MELO 1460                                                                                        SAO PAULO                                               BRAZIL             TRADE PAYABLES          7/3/2020         $6,677.51
HEATHROW AIRPORT LIMITED VEOLIA       PO BOX 3000                                                                                      GLASGOW                                                 UNITED KINGDOM     TRADE PAYABLES         6/25/2020       $230,202.48
HEATHROW AIRPORT LIMITED VEOLIA       PO BOX 3000                                                                                      GLASGOW                                                 UNITED KINGDOM     TRADE PAYABLES         6/12/2020       $226,521.13
HEATHROW AIRPORT LIMITED VEOLIA       PO BOX 3000                                                                                      GLASGOW                                                 UNITED KINGDOM     TRADE PAYABLES         6/19/2020       $219,620.12
HEATHROW AIRPORT LIMITED VEOLIA       PO BOX 3000                                                                                      GLASGOW                                                 UNITED KINGDOM     TRADE PAYABLES          6/4/2020       $218,912.56
HEATHROW AIRPORT LIMITED VEOLIA       PO BOX 3000                                                                                      GLASGOW                                                 UNITED KINGDOM     TRADE PAYABLES         5/29/2020       $216,184.62
HEATHROW AIRPORT LIMITED VEOLIA       PO BOX 3000                                                                                      GLASGOW                                                 UNITED KINGDOM     TRADE PAYABLES          7/2/2020        $14,269.20
HEICO COMPONENT REPAIR GROUP          7875 NW 64TH ST                                                                                  MIAMI                         FL           33166-2718                      TRADE PAYABLES         6/26/2020       $408,663.00
HELCO ENGENHARIA E CONSTRUCOES LTDA   RUA DIOGO DE QUADROS 376                                                                         SAO PAULO                                               BRAZIL             TRADE PAYABLES          7/7/2020       $305,766.86
HELCO ENGENHARIA E CONSTRUCOES LTDA   RUA DIOGO DE QUADROS 376                                                                         SAO PAULO                                               BRAZIL             TRADE PAYABLES          5/4/2020       $219,777.25
HELCO ENGENHARIA E CONSTRUCOES LTDA   RUA DIOGO DE QUADROS 376                                                                         SAO PAULO                                               BRAZIL             TRADE PAYABLES         4/13/2020       $202,563.18
HELCO ENGENHARIA E CONSTRUCOES LTDA   RUA DIOGO DE QUADROS 376                                                                         SAO PAULO                                               BRAZIL             TRADE PAYABLES         4/17/2020       $189,781.72
HELCO ENGENHARIA E CONSTRUCOES LTDA   RUA DIOGO DE QUADROS 376                                                                         SAO PAULO                                               BRAZIL             TRADE PAYABLES         4/20/2020       $100,124.28
HELCO ENGENHARIA E CONSTRUCOES LTDA   RUA DIOGO DE QUADROS 376                                                                         SAO PAULO                                               BRAZIL             TRADE PAYABLES         4/22/2020        $16,464.14
HIGH LIGHT VIAGENS E TURISMO LTDA     R FORTUNATO RAMOS 30                                                                             VITORIA                                                 BRAZIL             TRADE PAYABLES         6/25/2020        $57,932.33
HIGH LIGHT VIAGENS E TURISMO LTDA     R FORTUNATO RAMOS 30                                                                             VITORIA                                                 BRAZIL             TRADE PAYABLES         4/30/2020         $5,839.33
HIGH LIGHT VIAGENS E TURISMO LTDA     R FORTUNATO RAMOS 30                                                                             VITORIA                                                 BRAZIL             TRADE PAYABLES          7/7/2020         $2,335.27
HIGH LIGHT VIAGENS E TURISMO LTDA     R FORTUNATO RAMOS 30                                                                             VITORIA                                                 BRAZIL             TRADE PAYABLES          7/6/2020         $1,132.01
                                      RUA MICHAEL ROBERT KAAN 973.
HILO CONFECCOES EIRELI EPP            973                                                                                              CAMPINAS                                                BRAZIL             TRADE PAYABLES          7/3/2020        $22,098.92
HINE BRASIL IND COM HIDRA PNEUMA LT   AV VITORIA ROSSI MARTINI 344                                                                     INDAIATUBA                                              BRAZIL             TRADE PAYABLES          7/3/2020        $14,747.11
HINE BRASIL IND COM HIDRA PNEUMA LT   AV VITORIA ROSSI MARTINI 344                                                                     INDAIATUBA                                              BRAZIL             TRADE PAYABLES          7/7/2020         $1,792.77
                                      AVENIDA RUBENS MONTANARO
HLX IND E COMERCIO DE PECAS EIRELI    DE BORB 21                                                                                       SAO PAULO                                               BRAZIL             TRADE PAYABLES          7/2/2020        $15,738.86
                                      AVENIDA RUBENS MONTANARO
HLX IND E COMERCIO DE PECAS EIRELI    DE BORB 21                                                                                       SAO PAULO                                               BRAZIL             TRADE PAYABLES          7/8/2020        $12,234.93




                                                                                                                            40 of 89
                                                                                20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                                      Pg 72 of 1306
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                      SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                  Reasons for payment   Dates of    Total Amount or
              Creditor Name                       Address1                      Address2                        Address3                             City              State       Zip                 Country         or transfer      Payments          value
HONEYWELL INC COML AVIATION SYS       8840 EVERGREEN BLVD NW                                                                           MINNEAPOLIS                   MN        55433-6040                        TRADE PAYABLES           6/24/2020       $73,313.62
HONEYWELL INTERNATIONAL INC           16580 AIR CENTER BLVD STE 400                                                                    HOUSTON                       TX        77032-5137                        TRADE PAYABLES           6/24/2020       $12,972.26
HONEYWELL INTL INC                    1944 E SKY HARBOR CIR N                                                                          PHOENIX                       AZ        85034-3442                        TRADE PAYABLES           6/24/2020       $84,298.55
HONEYWELL INTL INC                    1944 E SKY HARBOR CIR N                                                                          PHOENIX                       AZ        85034-3442                        TRADE PAYABLES           6/24/2020       $74,949.19
HONEYWELL INTL INC                    1944 E SKY HARBOR CIR N                                                                          PHOENIX                       AZ        85034-3442                        TRADE PAYABLES           6/24/2020       $34,849.96
HONEYWELL INTL INC (LORI)             6930 N LAKEWOOD AVE                                                                              TULSA                         OK        74117-1807                        TRADE PAYABLES           6/24/2020       $18,856.48
HORA DA BELEZA & SOS LTDA                                                                                                                                                                     BRAZIL             TRADE PAYABLES            5/5/2020      $144,081.21
HORIZONTE EXPRESSO LOGISTICA LTDA M   R RIO COMPRIDO 2472. 2472                                                                        CONTAGEM                                               BRAZIL             TRADE PAYABLES           4/17/2020       $29,681.54
HORIZONTE EXPRESSO LOGISTICA LTDA M   R RIO COMPRIDO 2472. 2472                                                                        CONTAGEM                                               BRAZIL             TRADE PAYABLES           5/22/2020       $14,894.32
HORIZONTE EXPRESSO LOGISTICA LTDA M   R RIO COMPRIDO 2472. 2472                                                                        CONTAGEM                                               BRAZIL             TRADE PAYABLES           6/12/2020       $13,928.39
HORIZONTE EXPRESSO LOGISTICA LTDA M   R RIO COMPRIDO 2472. 2472                                                                        CONTAGEM                                               BRAZIL             TRADE PAYABLES            7/7/2020          $791.99
HORIZONTE EXPRESSO LOGISTICA LTDA M   R RIO COMPRIDO 2472. 2472                                                                        CONTAGEM                                               BRAZIL             TRADE PAYABLES            7/2/2020          $130.16
                                      R DR. RENATO PAES DE BARROS
HOSTWAY VIAGENS E TURISMO LTDA        714 714                                                                                          SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/30/2020      $22,678.68
                                      R DR. RENATO PAES DE BARROS
HOSTWAY VIAGENS E TURISMO LTDA        714 714                                                                                          SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/11/2020        $8,267.32
                                      R DR. RENATO PAES DE BARROS
HOSTWAY VIAGENS E TURISMO LTDA        714 714                                                                                          SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/10/2020         $292.89
                                      R DR. RENATO PAES DE BARROS
HOSTWAY VIAGENS E TURISMO LTDA        714 714                                                                                          SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/18/2020         $171.84
                                      R DR. RENATO PAES DE BARROS
HOSTWAY VIAGENS E TURISMO LTDA        714 714                                                                                          SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/20/2020          $22.36
HOTEL ARUJA LTDA EPP                  R BOGOTA 100. 100                                                                                ARUJA                                                  BRAZIL             TRADE PAYABLES            4/9/2020      $20,822.79
HOTEL ARUJA LTDA EPP                  R BOGOTA 100. 100                                                                                ARUJA                                                  BRAZIL             TRADE PAYABLES            7/2/2020      $14,185.88
                                      RUA FIRMINO ROCHA AGUIAR
HOTEL CENTRO DE EVENTOS DO CEARA LT   1799. 1799                                                                                       FORTALEZA                                              BRAZIL             TRADE PAYABLES            5/8/2020      $42,408.68
                                      RUA FIRMINO ROCHA AGUIAR
HOTEL CENTRO DE EVENTOS DO CEARA LT   1799. 1799                                                                                       FORTALEZA                                              BRAZIL             TRADE PAYABLES            7/2/2020      $37,833.47
                                      RUA FIRMINO ROCHA AGUIAR
HOTEL CENTRO DE EVENTOS DO CEARA LT   1799. 1799                                                                                       FORTALEZA                                              BRAZIL             TRADE PAYABLES            7/7/2020         $820.91
HOTEL CONTINENTAL SA                  PRACA OTAVIO ROCHA 49. 49                                                                        PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES            6/9/2020      $47,464.33
HOTEL CONTINENTAL SA                  PRACA OTAVIO ROCHA 49. 49                                                                        PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES            7/3/2020         $713.88
HOTEL CONTINENTAL SA                  PRACA OTAVIO ROCHA 49. 49                                                                        PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES            7/7/2020         $265.79
HOTEL MIAMI BL PARTNERS               5800 BLUE LAGOON DR                                                                              MIAMI                         FL        33126-2016                        TRADE PAYABLES            6/5/2020      $30,395.82
                                      R DOUTOR RAMOS DE AZEVEDO
HOTEL MONREALE GUARULHOS LTDA         100                                                                                              GUARULHOS                                              BRAZIL             TRADE PAYABLES            7/2/2020      $33,607.18
                                      R DOUTOR RAMOS DE AZEVEDO
HOTEL MONREALE GUARULHOS LTDA         100                                                                                              GUARULHOS                                              BRAZIL             TRADE PAYABLES            7/7/2020      $29,535.39
                                      R DOUTOR RAMOS DE AZEVEDO
HOTEL MONREALE GUARULHOS LTDA         100                                                                                              GUARULHOS                                              BRAZIL             TRADE PAYABLES            4/9/2020      $14,149.16
                                      R DOUTOR RAMOS DE AZEVEDO
HOTEL MONREALE GUARULHOS LTDA         100                                                                                              GUARULHOS                                              BRAZIL             TRADE PAYABLES            7/3/2020        $2,991.47
                                      PRACA JACOB CAMPOS
HOTEL NACIONAL INN CAMPINAS LTDA      DALL'ORTO 35                                                                                     CAMPINAS                                               BRAZIL             TRADE PAYABLES            7/2/2020        $4,897.08
                                      PRACA JACOB CAMPOS
HOTEL NACIONAL INN CAMPINAS LTDA      DALL'ORTO 35                                                                                     CAMPINAS                                               BRAZIL             TRADE PAYABLES            4/9/2020        $3,744.28
                                      RUA JOAQUIM MARIANO SEIXAS
HOTEL NACIONAL RIO PRETO LTDA         35                                                                                               SAO JOSO DO RIO PRETO                                  BRAZIL             TRADE PAYABLES            7/3/2020      $18,226.69
                                      RUA JOAQUIM MARIANO SEIXAS
HOTEL NACIONAL RIO PRETO LTDA         35                                                                                               SAO JOSO DO RIO PRETO                                  BRAZIL             TRADE PAYABLES            7/8/2020          $43.46
                                      AV ALEXANDRE GUIMARAES
HOTEL PORTO MADEIRA LTDA EPP          3310. 3310                                                                                       PORTO VELHO                                            BRAZIL             TRADE PAYABLES            7/3/2020        $7,028.52
                                      AV ALEXANDRE GUIMARAES
HOTEL PORTO MADEIRA LTDA EPP          3310. 3310                                                                                       PORTO VELHO                                            BRAZIL             TRADE PAYABLES            7/8/2020          $34.08
HOTEL PREMIER LTDA                                                                                                                                                                                               TRADE PAYABLES            6/9/2020      $17,430.60
HOTEL PREMIER LTDA                                                                                                                                                                                               TRADE PAYABLES            7/7/2020      $12,029.54
                                      MERCURE BRASILIA LIDER FLAT
HOTELARIA ACCOR BRASIL SA             SERVICE                      FELIPE GOPFERT                     SHN QD 05 BL I                   BRASILIA                      DF        70705912       BRAZIL             TRADE PAYABLES            6/9/2020      $89,484.98
                                      MERCURE BRASILIA LIDER FLAT
HOTELARIA ACCOR BRASIL SA             SERVICE                      FELIPE GOPFERT                     SHN QD 05 BL I                   BRASILIA                      DF        70705912       BRAZIL             TRADE PAYABLES           4/17/2020      $74,199.89
                                      MERCURE BRASILIA LIDER FLAT
HOTELARIA ACCOR BRASIL SA             SERVICE                      FELIPE GOPFERT                     SHN QD 05 BL I                   BRASILIA                      DF        70705912       BRAZIL             TRADE PAYABLES            5/8/2020      $69,220.16
                                      AVENIDA DJALMA BATISTA 1151.
HOTELARIA ACCORINVEST BRASIL SA       1151.                                                                                            MANAUS                                                 BRAZIL             TRADE PAYABLES            6/9/2020      $94,729.86




                                                                                                                            41 of 89
                                                                                20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                      Pg 73 of 1306
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                      SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                  Reasons for payment   Dates of     Total Amount or
               Creditor Name                    Address1                        Address2                        Address3                             City              State       Zip                  Country        or transfer      Payments           value
                                      AVENIDA DJALMA BATISTA 1151.
HOTELARIA ACCORINVEST BRASIL SA       1151.                                                                                            MANAUS                                                 BRAZIL              TRADE PAYABLES          7/3/2020        $34,090.91
HOTELES SHERATON DEL PERU S.A.        PASEO REPUBLI 170                                                                                LIMA                                                   PERU                TRADE PAYABLES         4/20/2020       $148,716.36
HOTELES SHERATON DEL PERU S.A.        PASEO REPUBLI 170                                                                                LIMA                                                   PERU                TRADE PAYABLES          6/9/2020        $40,432.44
HRBC FZE                                                                                                                                                                                      COLOMBIA            TRADE PAYABLES         6/29/2020        $96,149.76
HUB SERVICOS DE MARKETING LTDA        RUA SANTA JUSTINA 660                                                                            SAO PAULO                                              BRAZIL              TRADE PAYABLES          7/3/2020        $13,492.65
IATA CLEARING HOUSE                   2000 PEEL STREET.                                                                                MONTREAL                      QC                       CANADA              TRADE PAYABLES          6/8/2020     $1,296,802.00
IATA CLEARING HOUSE                   2000 PEEL STREET.                                                                                MONTREAL                      QC                       CANADA              TRADE PAYABLES         5/26/2020     $1,296,717.00
IATA CLEARING HOUSE                   2000 PEEL STREET.                                                                                MONTREAL                      QC                       CANADA              TRADE PAYABLES          5/7/2020       $788,248.00
IATA CLEARING HOUSE                   2000 PEEL STREET.                                                                                MONTREAL                      QC                       CANADA              TRADE PAYABLES          7/8/2020       $507,859.00
IATA CLEARING HOUSE                   2000 PEEL STREET.                                                                                MONTREAL                      QC                       CANADA              TRADE PAYABLES         6/17/2020       $203,106.00
IATA CLEARING HOUSE                   2000 PEEL STREET.                                                                                MONTREAL                      QC                       CANADA              TRADE PAYABLES         4/23/2020       $160,238.00
IATA MONTREAL                         GABRIELA PERALTA               PLACE VICTORIA PO BOX 113                                         MONTREAL                      QC        H4Z 1M1        CANADA              TRADE PAYABLES         4/13/2020        $10,094.31
IBERIA LIN AER ESPANA SA OPERADORA                                                                                                                                                                                TRADE PAYABLES          4/8/2020        $13,359.02
IBERIA LINEAS AEREAS DE ESPANA SA     MARTINEZ VILLERGAS 49                                                                            MADRID                                                 SPAIN               TRADE PAYABLES         6/17/2020        $69,111.09
IBERIA LINEAS AEREAS DE ESPANA SA     MARTINEZ VILLERGAS 49                                                                            MADRID                                                 SPAIN               TRADE PAYABLES          5/8/2020        $20,284.07
IBERIA LINEAS AEREAS DE ESPANA SA     MARTINEZ VILLERGAS 49                                                                            MADRID                                                 SPAIN               TRADE PAYABLES         6/30/2020         $4,990.35
IC-BR PROJETOS E IMPORTACAO DE CIRC                                                                                                                                                           BRAZIL              TRADE PAYABLES          6/3/2020         $7,976.20
ICEBRIDGE LTD.                        HUURREKUJA 7                                                                                     COMODIN DE FINLANDIA                                   FINLAND             TRADE PAYABLES          6/5/2020       $148,284.30
ICEBRIDGE LTD.                        HUURREKUJA 7                                                                                     COMODIN DE FINLANDIA                                   FINLAND             TRADE PAYABLES          6/3/2020           $900.38
                                      RUA PREFEITO ABDON
ICH ADMINISTRACAO DE HOTEIS S.A       ARROXELAS 147                                                                                    MACEIO                                                 BRAZIL              TRADE PAYABLES          4/9/2020        $20,091.07
                                      RUA PREFEITO ABDON
ICH ADMINISTRACAO DE HOTEIS S.A       ARROXELAS 147                                                                                    MACEIO                                                 BRAZIL              TRADE PAYABLES          7/7/2020        $14,035.07
                                      RUA PREFEITO ABDON
ICH ADMINISTRACAO DE HOTEIS S.A       ARROXELAS 147                                                                                    MACEIO                                                 BRAZIL              TRADE PAYABLES          7/2/2020        $11,757.14
ICH ADMINISTRACAO DE HOTEIS SA        AVENIDA IBIRAPUERA 2577                                                                          SAO PAULO                                              BRAZIL              TRADE PAYABLES          6/9/2020       $105,609.29
ICTS DEUTSCHLAND GMBH                 LANGER KORNWEG 19                                                                                KELSTERBACH                                            GERMANY             TRADE PAYABLES         6/30/2020        $26,759.70
ICTS DEUTSCHLAND GMBH                 LANGER KORNWEG 19                                                                                KELSTERBACH                                            GERMANY             TRADE PAYABLES         5/29/2020        $14,637.63
ICTS DEUTSCHLAND GMBH                 LANGER KORNWEG 19                                                                                KELSTERBACH                                            GERMANY             TRADE PAYABLES          7/2/2020           $982.45
ICTS FRANCE S.A..                     RUE DE LA HAYE 1                                                                                 PARIS                                                  FRANCE              TRADE PAYABLES         6/30/2020        $31,645.88
ICTS FRANCE S.A..                     RUE DE LA HAYE 1                                                                                 PARIS                                                  FRANCE              TRADE PAYABLES         5/29/2020        $21,268.37
ICTS FRANCE S.A..                     RUE DE LA HAYE 1                                                                                 PARIS                                                  FRANCE              TRADE PAYABLES          7/2/2020           $166.16
ICTS GLOBAL DO BRASIL LTDA            AL MADEIRA 222. 222.                                                                             BARUERI                                                BRAZIL              TRADE PAYABLES          7/7/2020         $4,890.17
ICTS GLOBAL DO BRASIL LTDA            AL MADEIRA 222. 222.                                                                             BARUERI                                                BRAZIL              TRADE PAYABLES         5/18/2020         $2,857.59
ICTS GLOBAL DO BRASIL LTDA            AL MADEIRA 222. 222.                                                                             BARUERI                                                BRAZIL              TRADE PAYABLES          7/3/2020         $2,530.59
ICTS GLOBAL DO BRASIL LTDA            AL MADEIRA 222. 222.                                                                             BARUERI                                                BRAZIL              TRADE PAYABLES          6/9/2020         $2,367.70
ICTS ITALIA SRL.                      PIAZZA DELLA LIBERTA 10                                                                          ROMA                                                   ITALY               TRADE PAYABLES         6/30/2020        $13,988.17
ICTS ITALIA SRL.                      PIAZZA DELLA LIBERTA 10                                                                          ROMA                                                   ITALY               TRADE PAYABLES          6/5/2020        $13,873.60
ICTS UK LIMITED.                      SOUTH BLOCK                    TAVISTOCK SQUARE                                                  LONDON                                                 UNITED KINGDOM      TRADE PAYABLES         6/30/2020        $13,898.00
ICTS UK LIMITED.                      SOUTH BLOCK                    TAVISTOCK SQUARE                                                  LONDON                                                 UNITED KINGDOM      TRADE PAYABLES          6/5/2020         $7,086.19
IDAC                                                                                                                                                                                                              TRADE PAYABLES          7/2/2020        $17,650.00
                                      R JULIO ROBERTO MORAES
IDEAL WORK UNIFORMES E EPIS LTDA      MARQUES 320                                                                                      CAMBUI                                                 BRAZIL              TRADE PAYABLES          7/3/2020        $30,805.96
                                      ST DE RADIO E TELEVISAO SUL
IDEIAS TURISMO LTDA.                  QUA 701                                                                                          BRASILIA                                               BRAZIL              TRADE PAYABLES         4/20/2020        $11,410.32
                                      ST DE RADIO E TELEVISAO SUL
IDEIAS TURISMO LTDA.                  QUA 701                                                                                          BRASILIA                                               BRAZIL              TRADE PAYABLES         6/25/2020         $8,078.28
                                      ST DE RADIO E TELEVISAO SUL
IDEIAS TURISMO LTDA.                  QUA 701                                                                                          BRASILIA                                               BRAZIL              TRADE PAYABLES          6/2/2020         $7,724.15
                                      ST DE RADIO E TELEVISAO SUL
IDEIAS TURISMO LTDA.                  QUA 701                                                                                          BRASILIA                                               BRAZIL              TRADE PAYABLES         4/30/2020         $4,092.88
                                      ST DE RADIO E TELEVISAO SUL
IDEIAS TURISMO LTDA.                  QUA 701                                                                                          BRASILIA                                               BRAZIL              TRADE PAYABLES         5/18/2020         $3,671.57
                                      ST DE RADIO E TELEVISAO SUL
IDEIAS TURISMO LTDA.                  QUA 701                                                                                          BRASILIA                                               BRAZIL              TRADE PAYABLES          7/8/2020         $3,199.75
                                      ST DE RADIO E TELEVISAO SUL
IDEIAS TURISMO LTDA.                  QUA 701                                                                                          BRASILIA                                               BRAZIL              TRADE PAYABLES         5/11/2020         $1,924.54
                                      ST DE RADIO E TELEVISAO SUL
IDEIAS TURISMO LTDA.                  QUA 701                                                                                          BRASILIA                                               BRAZIL              TRADE PAYABLES         6/10/2020           $402.90
                                      ST DE RADIO E TELEVISAO SUL
IDEIAS TURISMO LTDA.                  QUA 701                                                                                          BRASILIA                                               BRAZIL              TRADE PAYABLES          7/3/2020           $108.00
                                      ST DE RADIO E TELEVISAO SUL
IDEIAS TURISMO LTDA.                  QUA 701                                                                                          BRASILIA                                               BRAZIL              TRADE PAYABLES          5/4/2020            $11.78




                                                                                                                            42 of 89
                                                                              20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                    Pg 74 of 1306
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                    SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                               Reasons for payment   Dates of     Total Amount or
              Creditor Name                       Address1                    Address2                        Address3                            City               State       Zip                 Country        or transfer      Payments           value
                                      ST DE RADIO E TELEVISAO SUL
IDEIAS TURISMO LTDA.                  QUA 701                                                                                        BRASILIA                                               BRAZIL             TRADE PAYABLES         5/25/2020             $4.09
IFS AEROSPACE & DEFENSE               1430 BLAIR PLACE            SUITE 800                                                          GLOUCESTER                    ON        K1J 9N2        CANADA             TRADE PAYABLES         6/30/2020       $173,500.09
ILHA TRANSPORTE E TURISMO EIRELI      RUA CINCO 29                                                                                   SAO LUIS                                               BRAZIL             TRADE PAYABLES          7/3/2020        $22,474.08
ILHA TRANSPORTE E TURISMO EIRELI      RUA CINCO 29                                                                                   SAO LUIS                                               BRAZIL             TRADE PAYABLES          4/9/2020        $12,559.37
ILHA TRANSPORTE E TURISMO EIRELI      RUA CINCO 29                                                                                   SAO LUIS                                               BRAZIL             TRADE PAYABLES         5/22/2020         $9,768.05
ILHA TRANSPORTE E TURISMO EIRELI      RUA CINCO 29                                                                                   SAO LUIS                                               BRAZIL             TRADE PAYABLES         5/15/2020         $8,231.62
ILHA TRANSPORTE E TURISMO EIRELI      RUA CINCO 29                                                                                   SAO LUIS                                               BRAZIL             TRADE PAYABLES          7/7/2020         $7,146.79
IMUNIBEM SANEAMENTO AMBIENTAL LTDA    RUA CONDE PINHAL 1534. 1534                                                                    SAO CARLOS                                             BRAZIL             TRADE PAYABLES          7/3/2020         $4,204.13
IMUNIBEM SANEAMENTO AMBIENTAL LTDA    RUA CONDE PINHAL 1534. 1534                                                                    SAO CARLOS                                             BRAZIL             TRADE PAYABLES         6/29/2020         $3,536.33
IMUNIBEM SANEAMENTO AMBIENTAL LTDA    RUA CONDE PINHAL 1534. 1534                                                                    SAO CARLOS                                             BRAZIL             TRADE PAYABLES          7/7/2020         $1,362.87
                                      AVENIDA CRISTOVAO COLOMBO
INBENTA BRASIL CONSULT TECNOL LTDA    545. 545.                                                                                      PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES          7/2/2020        $10,231.78
INCENTIVARE BRASIL VIAGENS E TURISM   R GUARARAPES 873. 873                                                                          SAO PAULO                                              BRAZIL             TRADE PAYABLES         4/30/2020        $11,708.56
INCENTIVARE BRASIL VIAGENS E TURISM   R GUARARAPES 873. 873                                                                          SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/3/2020         $6,469.82
INCENTIVARE BRASIL VIAGENS E TURISM   R GUARARAPES 873. 873                                                                          SAO PAULO                                              BRAZIL             TRADE PAYABLES         5/18/2020         $4,796.29
INDAIA BRASIL AGUAS MINERAIS LTDA     R JACANA 220. 220                                                                              RECIFE                                                 BRAZIL             TRADE PAYABLES         4/30/2020         $6,394.27
INDAIA BRASIL AGUAS MINERAIS LTDA     R JACANA 220. 220                                                                              RECIFE                                                 BRAZIL             TRADE PAYABLES          7/7/2020         $1,164.83
INDAIA BRASIL AGUAS MINERAIS LTDA     R JACANA 220. 220                                                                              RECIFE                                                 BRAZIL             TRADE PAYABLES          5/8/2020           $633.07
INFARE SOLUTIONS A/S                  GROENNEGADE 18              1 FLOOR                                                            COPENHAGEN                                             DENMARK            TRADE PAYABLES         6/30/2020        $27,139.19
                                      AEROPORTO INTERNACIONAL DE
INFRAMERICA CONCESSIO AEROP BRASILI   BRASI SN                                                                                       BRASILIA                                               BRAZIL             TRADE PAYABLES          7/7/2020       $251,366.06
                                      AEROPORTO INTERNACIONAL DE
INFRAMERICA CONCESSIO AEROP BRASILI   BRASI SN                                                                                       BRASILIA                                               BRAZIL             TRADE PAYABLES          5/5/2020       $132,186.82
                                      AEROPORTO INTERNACIONAL DE
INFRAMERICA CONCESSIO AEROP BRASILI   BRASI SN                                                                                       BRASILIA                                               BRAZIL             TRADE PAYABLES         6/24/2020        $54,312.41
                                      AEROPORTO INTERNACIONAL DE
INFRAMERICA CONCESSIO AEROP BRASILI   BRASI SN                                                                                       BRASILIA                                               BRAZIL             TRADE PAYABLES          7/6/2020        $38,486.50
                                      AEROPORTO INTERNACIONAL DE
INFRAMERICA CONCESSIO AEROP BRASILI   BRASI SN                                                                                       BRASILIA                                               BRAZIL             TRADE PAYABLES         4/22/2020        $34,175.18
                                      AEROPORTO INTERNACIONAL DE
INFRAMERICA CONCESSIO AEROP BRASILI   BRASI SN                                                                                       BRASILIA                                               BRAZIL             TRADE PAYABLES         6/25/2020        $22,469.96
                                      AEROPORTO INTERNACIONAL DE
INFRAMERICA CONCESSIO AEROP BRASILI   BRASI SN                                                                                       BRASILIA                                               BRAZIL             TRADE PAYABLES          6/5/2020        $20,051.81
                                      AEROPORTO INTERNACIONAL DE
INFRAMERICA CONCESSIO AEROP BRASILI   BRASI SN                                                                                       BRASILIA                                               BRAZIL             TRADE PAYABLES          5/6/2020        $18,423.36
                                      AEROPORTO INTERNACIONAL DE
INFRAMERICA CONCESSIO AEROP BRASILI   BRASI SN                                                                                       BRASILIA                                               BRAZIL             TRADE PAYABLES         6/30/2020        $18,296.50
                                      AEROPORTO INTERNACIONAL DE
INFRAMERICA CONCESSIO AEROP BRASILI   BRASI SN                                                                                       BRASILIA                                               BRAZIL             TRADE PAYABLES          7/3/2020        $13,480.46
                                      AEROPORTO INTERNACIONAL DE
INFRAMERICA CONCESSIO AEROP BRASILI   BRASI SN                                                                                       BRASILIA                                               BRAZIL             TRADE PAYABLES         5/25/2020         $8,421.83
                                      AEROPORTO INTERNACIONAL DE
INFRAMERICA CONCESSIO AEROP BRASILI   BRASI SN                                                                                       BRASILIA                                               BRAZIL             TRADE PAYABLES         6/23/2020         $5,422.22
                                      AEROPORTO INTERNACIONAL DE
INFRAMERICA CONCESSIO AEROP BRASILI   BRASI SN                                                                                       BRASILIA                                               BRAZIL             TRADE PAYABLES         6/29/2020           $250.39
                                      AEROPORTO INTERNACIONAL DE
INFRAMERICA CONCESSIO AEROP BRASILI   BRASI SN                                                                                       BRASILIA                                               BRAZIL             TRADE PAYABLES         4/15/2020           $119.95
INFRAMERICA CONCESSIONARIA DO AEROP   AV BENEDITO SANTANA 25                                                                         SAO GONCALO DO AMARANTE                                BRAZIL             TRADE PAYABLES         4/27/2020        $45,438.50
INFRAMERICA CONCESSIONARIA DO AEROP   AV BENEDITO SANTANA 25                                                                         SAO GONCALO DO AMARANTE                                BRAZIL             TRADE PAYABLES          7/7/2020        $32,019.80
INFRAMERICA CONCESSIONARIA DO AEROP   AV BENEDITO SANTANA 25                                                                         SAO GONCALO DO AMARANTE                                BRAZIL             TRADE PAYABLES          7/6/2020         $5,078.41
INFRAMERICA CONCESSIONARIA DO AEROP   AV BENEDITO SANTANA 25                                                                         SAO GONCALO DO AMARANTE                                BRAZIL             TRADE PAYABLES         6/25/2020         $4,711.61
INFRAMERICA CONCESSIONARIA DO AEROP   AV BENEDITO SANTANA 25                                                                         SAO GONCALO DO AMARANTE                                BRAZIL             TRADE PAYABLES          6/5/2020         $3,437.78
INFRAMERICA CONCESSIONARIA DO AEROP   AV BENEDITO SANTANA 25                                                                         SAO GONCALO DO AMARANTE                                BRAZIL             TRADE PAYABLES          5/6/2020         $3,211.96
INFRAMERICA CONCESSIONARIA DO AEROP   AV BENEDITO SANTANA 25                                                                         SAO GONCALO DO AMARANTE                                BRAZIL             TRADE PAYABLES         6/29/2020         $3,067.04
INFRAMERICA CONCESSIONARIA DO AEROP   AV BENEDITO SANTANA 25                                                                         SAO GONCALO DO AMARANTE                                BRAZIL             TRADE PAYABLES         5/25/2020         $2,295.07
INFRAMERICA CONCESSIONARIA DO AEROP   AV BENEDITO SANTANA 25                                                                         SAO GONCALO DO AMARANTE                                BRAZIL             TRADE PAYABLES         6/19/2020         $1,969.49
INFRAMERICA CONCESSIONARIA DO AEROP   AV BENEDITO SANTANA 25                                                                         SAO GONCALO DO AMARANTE                                BRAZIL             TRADE PAYABLES          7/3/2020         $1,255.49
INFRAMERICA CONCESSIONARIA DO AEROP   AV BENEDITO SANTANA 25                                                                         SAO GONCALO DO AMARANTE                                BRAZIL             TRADE PAYABLES         6/30/2020           $888.70
INMETRICS S/A                         AVENIDA TAMBORO 267                                                                            BARUERI                                                BRAZIL             TRADE PAYABLES          7/8/2020        $12,988.20
INMETRICS S/A                         AVENIDA TAMBORO 267                                                                            BARUERI                                                BRAZIL             TRADE PAYABLES          7/7/2020           $211.37
INSTITUTO BRASILEIRO DE PERITOS EM    RUA MARIA PAULA 201. 201                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/2/2020         $6,438.19
INSTITUTO BRASILEIRO DE PERITOS EM    RUA MARIA PAULA 201. 201                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES          6/9/2020         $3,244.47
INSTITUTO BRASILEIRO DE PERITOS EM    RUA MARIA PAULA 201. 201                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/17/2020         $3,085.07
INSTITUTO NACIONAL DO SEGURO SOCIAL   ST SAUS QUADRA 02 BLOCO O 6                                                                    BRASILIA                                               BRAZIL             TRADE PAYABLES          7/2/2020         $7,281.82




                                                                                                                          43 of 89
                                                                                20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                      Pg 75 of 1306
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                      SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                  Reasons for payment   Dates of    Total Amount or
               Creditor Name                    Address1                        Address2                        Address3                            City               State       Zip                 Country         or transfer      Payments          value
INSTITUTO NACIONAL DO SEGURO SOCIAL   ST SAUS QUADRA 02 BLOCO O 6                                                                      BRASILIA                                               BRAZIL             TRADE PAYABLES           4/15/2020        $4,439.00
INSTITUTO NACIONAL DO SEGURO SOCIAL   ST SAUS QUADRA 02 BLOCO O 6                                                                      BRASILIA                                               BRAZIL             TRADE PAYABLES           6/29/2020        $4,412.50
INSTITUTO NACIONAL DO SEGURO SOCIAL   ST SAUS QUADRA 02 BLOCO O 6                                                                      BRASILIA                                               BRAZIL             TRADE PAYABLES            6/2/2020        $1,610.12
INSTITUTO NACIONAL DO SEGURO SOCIAL   ST SAUS QUADRA 02 BLOCO O 6                                                                      BRASILIA                                               BRAZIL             TRADE PAYABLES           6/12/2020        $1,419.07
INSTITUTO NACIONAL DO SEGURO SOCIAL   ST SAUS QUADRA 02 BLOCO O 6                                                                      BRASILIA                                               BRAZIL             TRADE PAYABLES           6/22/2020        $1,295.83
INSTITUTO NACIONAL DO SEGURO SOCIAL   ST SAUS QUADRA 02 BLOCO O 6                                                                      BRASILIA                                               BRAZIL             TRADE PAYABLES           5/29/2020        $1,165.43
INSTITUTO NACIONAL DO SEGURO SOCIAL   ST SAUS QUADRA 02 BLOCO O 6                                                                      BRASILIA                                               BRAZIL             TRADE PAYABLES           6/24/2020        $1,036.27
INSTITUTO NACIONAL DO SEGURO SOCIAL   ST SAUS QUADRA 02 BLOCO O 6                                                                      BRASILIA                                               BRAZIL             TRADE PAYABLES            7/6/2020          $962.96
INSTITUTO NACIONAL DO SEGURO SOCIAL   ST SAUS QUADRA 02 BLOCO O 6                                                                      BRASILIA                                               BRAZIL             TRADE PAYABLES           6/25/2020          $675.32
INSTITUTO NACIONAL DO SEGURO SOCIAL   ST SAUS QUADRA 02 BLOCO O 6                                                                      BRASILIA                                               BRAZIL             TRADE PAYABLES           5/20/2020          $657.31
INSTITUTO NACIONAL DO SEGURO SOCIAL   ST SAUS QUADRA 02 BLOCO O 6                                                                      BRASILIA                                               BRAZIL             TRADE PAYABLES            7/1/2020          $279.49
INSTITUTO NACIONAL DO SEGURO SOCIAL   ST SAUS QUADRA 02 BLOCO O 6                                                                      BRASILIA                                               BRAZIL             TRADE PAYABLES            5/8/2020          $240.73
INSTITUTO NACIONAL DO SEGURO SOCIAL   ST SAUS QUADRA 02 BLOCO O 6                                                                      BRASILIA                                               BRAZIL             TRADE PAYABLES            6/4/2020          $230.08
INSTITUTO NACIONAL DO SEGURO SOCIAL   ST SAUS QUADRA 02 BLOCO O 6                                                                      BRASILIA                                               BRAZIL             TRADE PAYABLES           6/23/2020          $163.38
INSTITUTO NACIONAL DO SEGURO SOCIAL   ST SAUS QUADRA 02 BLOCO O 6                                                                      BRASILIA                                               BRAZIL             TRADE PAYABLES           6/30/2020          $146.99
INSTITUTO NACIONAL DO SEGURO SOCIAL   ST SAUS QUADRA 02 BLOCO O 6                                                                      BRASILIA                                               BRAZIL             TRADE PAYABLES           5/18/2020          $137.33
INSTITUTO NACIONAL DO SEGURO SOCIAL   ST SAUS QUADRA 02 BLOCO O 6                                                                      BRASILIA                                               BRAZIL             TRADE PAYABLES           6/16/2020           $52.57
INSTITUTO NACIONAL DO SEGURO SOCIAL   ST SAUS QUADRA 02 BLOCO O 6                                                                      BRASILIA                                               BRAZIL             TRADE PAYABLES           5/19/2020             $7.18
                                      AV DAS NACOES UNIDAS 4777
INT MEAL COMPANY ALIMENTACAO SA       4777                                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES            5/8/2020      $126,520.32
                                      AV DAS NACOES UNIDAS 4777
INT MEAL COMPANY ALIMENTACAO SA       4777                                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES            6/3/2020       $96,613.59
                                      AV DAS NACOES UNIDAS 4777
INT MEAL COMPANY ALIMENTACAO SA       4777                                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/13/2020        $2,339.03
                                      AV DAS NACOES UNIDAS 4777
INT MEAL COMPANY ALIMENTACAO SA       4777                                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/2/2020        $2,118.51

INTER METRO SERV ESPECIAIS LTDA       R JOAQUIM DE ALMEIDA 223. 223                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020        $5,001.93

INTER METRO SERV ESPECIAIS LTDA       R JOAQUIM DE ALMEIDA 223. 223                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020        $3,670.16
                                      AUTOPISTA RICCHIERI S/N AEROP
INTERCARGO S.A.C.                     INT M                                                                                            EZEIZA                                                 ARGENTINA          TRADE PAYABLES           5/11/2020      $137,926.99
                                      AUTOPISTA RICCHIERI S/N AEROP
INTERCARGO S.A.C.                     INT M                                                                                            EZEIZA                                                 ARGENTINA          TRADE PAYABLES           6/16/2020       $45,729.14
                                      AUTOPISTA RICCHIERI S/N AEROP
INTERCARGO S.A.C.                     INT M                                                                                            EZEIZA                                                 ARGENTINA          TRADE PAYABLES            5/4/2020       $44,394.69
                                      AUTOPISTA RICCHIERI S/N AEROP
INTERCARGO S.A.C.                     INT M                                                                                            EZEIZA                                                 ARGENTINA          TRADE PAYABLES           6/30/2020        $6,819.73
INTERCITY ADMINISTRACAO HOTELEIRA S                                                                                                                                                                              TRADE PAYABLES            7/3/2020       $43,977.48
INTERCONTINENTAL HOTE GROUP BRASIL    AV RODRIGO OTAVIO 3721                                                                           MANAUS                                                 BRAZIL             TRADE PAYABLES            6/9/2020       $38,727.59
INTERCONTINENTAL HOTE GROUP BRASIL    AV RODRIGO OTAVIO 3721                                                                           MANAUS                                                 BRAZIL             TRADE PAYABLES            7/3/2020       $35,105.42
INTERCONTINENTAL HOTE GROUP BRASIL    AV RODRIGO OTAVIO 3721                                                                           MANAUS                                                 BRAZIL             TRADE PAYABLES           4/17/2020        $5,691.81
INTERCONTINENTAL HOTE GROUP BRASIL    AV RODRIGO OTAVIO 3721                                                                           MANAUS                                                 BRAZIL             TRADE PAYABLES            7/7/2020           $37.12
INTERNATIONAL MEAL COMPANY ALIM SA    AVENIDA SERTORIO 1988                                                                            PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           5/13/2020       $31,911.37
INTERNATIONAL MEAL COMPANY ALIM SA    AVENIDA SERTORIO 1988                                                                            PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES            5/8/2020       $28,941.40
INTERNATIONAL MEAL COMPANY ALIMEN     ROD LMG 800 SN                                                                                   CONFINS                                                BRAZIL             TRADE PAYABLES           5/13/2020       $28,388.19
                                      ST AEROPORTO INTERN BSB PRES
INTERNATIONAL MEAL COMPANY ALIMENT    J K 01                                                                                           BRASILIA                                               BRAZIL             TRADE PAYABLES            5/8/2020        $8,210.45
INTER-OCEANICA HOTELARIA E TURISMO.   R RIO GRANDE DO SUL 332                                                                          RIO BRANCO                                             BRAZIL             TRADE PAYABLES            7/3/2020       $14,718.76
                                      AER INTL BRASILIA PRES J
INTL MEAL COMPANY ALIMENTACAO S A     KUBITSC SN                                                                                       BRASILIA                                               BRAZIL             TRADE PAYABLES            6/3/2020       $69,694.97
                                      AER INTL BRASILIA PRES J
INTL MEAL COMPANY ALIMENTACAO S A     KUBITSC SN                                                                                       BRASILIA                                               BRAZIL             TRADE PAYABLES            5/8/2020       $59,062.53
                                      AER INTL BRASILIA PRES J
INTL MEAL COMPANY ALIMENTACAO S A     KUBITSC SN                                                                                       BRASILIA                                               BRAZIL             TRADE PAYABLES           5/13/2020       $43,337.51
                                      CAL PIEDRA LIZA MZA M LOTE B
INVER. MARITIMAS UNIVERSALES DEPOSI   ZAGR F                                                                                           CALLAO                                                 PERU               TRADE PAYABLES            7/7/2020       $57,911.24
                                      CAL PIEDRA LIZA MZA M LOTE B
INVER. MARITIMAS UNIVERSALES DEPOSI   ZAGR F                                                                                           CALLAO                                                 PERU               TRADE PAYABLES           6/25/2020       $20,256.44
IPD AEROSPACE INC                                                                                                                                                                                                TRADE PAYABLES            7/7/2020       $49,570.00
J M G SERVICOS E COMERCIO LTDA        R DOS IPES 439                                                                                   AMORICO BRASILIENSE                                    BRAZIL             TRADE PAYABLES            7/2/2020       $20,730.81
J P O ALMEIDA EXPRESS SERV DE TRANS   TV SANTA CRUZ 2496                                                                               SANTAROM                                               BRAZIL             TRADE PAYABLES            7/7/2020        $7,171.45
J P O ALMEIDA EXPRESS SERV DE TRANS   TV SANTA CRUZ 2496                                                                               SANTAROM                                               BRAZIL             TRADE PAYABLES           5/15/2020        $4,531.38
J P O ALMEIDA EXPRESS SERV DE TRANS   TV SANTA CRUZ 2496                                                                               SANTAROM                                               BRAZIL             TRADE PAYABLES           4/17/2020        $4,242.73
J P O ALMEIDA EXPRESS SERV DE TRANS   TV SANTA CRUZ 2496                                                                               SANTAROM                                               BRAZIL             TRADE PAYABLES           6/19/2020        $3,566.80




                                                                                                                            44 of 89
                                                                                20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                                      Pg 76 of 1306
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                      SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                      Reasons for payment   Dates of    Total Amount or
              Creditor Name                       Address1                      Address2                        Address3                             City              State       Zip                 Country             or transfer      Payments          value
JAMBU AGENCIA DE PUBLICIDADE LTDA     AVENIDA JURITI 33.                                                                               SAO PAULO                                              BRAZIL                 TRADE PAYABLES           6/17/2020       $12,804.10
JAMBU AGENCIA DE PUBLICIDADE LTDA     AVENIDA JURITI 33.                                                                               SAO PAULO                                              BRAZIL                 TRADE PAYABLES           6/12/2020        $2,313.87
JAMCO AMERICA INC                     1018 80TH STREET SW                                                                              EVERETT                       WA        98203                                 TRADE PAYABLES           6/24/2020       $53,950.21
JAMCO AMERICA INC                     1018 80TH STREET SW                                                                              EVERETT                       WA        98203                                 TRADE PAYABLES           6/23/2020       $30,654.55
JAMCO CORPORATION                     6 11 25 OSAWA MITAKA 6                                                                           TACHIKAWA                                              JAPAN                  TRADE PAYABLES           6/24/2020       $15,115.21
                                      R BARAO DO RIO BRANCO 1271.
JANDAIA HOTEL LTDA.                   1271                                                                                             CAMPO GRANDE                                           BRAZIL                 TRADE PAYABLES            7/2/2020      $40,481.55
                                      R BARAO DO RIO BRANCO 1271.
JANDAIA HOTEL LTDA.                   1271                                                                                             CAMPO GRANDE                                           BRAZIL                 TRADE PAYABLES            7/7/2020         $130.79
JANDRADES IND E COMERCIO GRAFICO LT   RUA BANDEIRANTES 155                                                                             DIADEMA                                                BRAZIL                 TRADE PAYABLES           6/25/2020      $30,399.53
JAPI DG LTDA                          AVENIDA ITATIBA 426.                                                                             JUNDIAI                                                BRAZIL                 TRADE PAYABLES            7/3/2020      $16,277.05
JAPI DG LTDA                          AVENIDA ITATIBA 426.                                                                             JUNDIAI                                                BRAZIL                 TRADE PAYABLES            7/2/2020       $2,872.52
                                      RUA EMBAIXADOR RAUL
JAZZ SIDE SERVICOS DE RESERVAS LTDA   FERNANDES 57                                                                                     SAO PAULO                                              BRAZIL                 TRADE PAYABLES            7/2/2020      $88,437.52
                                      AVENIDA DESEMBARGADOR
JEC CRIMINAL DE TRINDADE              VITOR LIM 183                                                                                    FLORIANOPOLIS                                          BRAZIL                 TRADE PAYABLES            7/2/2020      $21,016.53
                                      AVENIDA DESEMBARGADOR
JEC CRIMINAL DE TRINDADE              VITOR LIM 183                                                                                    FLORIANOPOLIS                                          BRAZIL                 TRADE PAYABLES           6/25/2020        $1,198.40
                                      AVENIDA DESEMBARGADOR
JEC CRIMINAL DE TRINDADE              VITOR LIM 183                                                                                    FLORIANOPOLIS                                          BRAZIL                 TRADE PAYABLES           5/14/2020         $526.01
JEC DE SAO JOSE DO RIO PRETO          RUA TUPI 765                                                                                     SAO JOSE DO RIO PRETO                                  BRAZIL                 TRADE PAYABLES            5/4/2020      $11,660.37
JEC DE SAO JOSE DO RIO PRETO          RUA TUPI 765                                                                                     SAO JOSE DO RIO PRETO                                  BRAZIL                 TRADE PAYABLES           5/14/2020       $5,506.01
JEC DE SAO JOSE DO RIO PRETO          RUA TUPI 765                                                                                     SAO JOSE DO RIO PRETO                                  BRAZIL                 TRADE PAYABLES           5/28/2020       $3,284.22
JEC DE SAO JOSE DO RIO PRETO          RUA TUPI 765                                                                                     SAO JOSE DO RIO PRETO                                  BRAZIL                 TRADE PAYABLES            5/7/2020       $2,005.26
JEC DE SAO JOSE DO RIO PRETO          RUA TUPI 765                                                                                     SAO JOSE DO RIO PRETO                                  BRAZIL                 TRADE PAYABLES            5/6/2020       $1,936.39
JEC DE SAO JOSE DO RIO PRETO          RUA TUPI 765                                                                                     SAO JOSE DO RIO PRETO                                  BRAZIL                 TRADE PAYABLES           5/12/2020       $1,857.94
JEC DE SAO JOSE DO RIO PRETO          RUA TUPI 765                                                                                     SAO JOSE DO RIO PRETO                                  BRAZIL                 TRADE PAYABLES           4/22/2020         $997.14
JEC DE SAO JOSE DO RIO PRETO          RUA TUPI 765                                                                                     SAO JOSE DO RIO PRETO                                  BRAZIL                 TRADE PAYABLES            6/8/2020         $974.34
JEC DE SAO JOSE DO RIO PRETO          RUA TUPI 765                                                                                     SAO JOSE DO RIO PRETO                                  BRAZIL                 TRADE PAYABLES           6/16/2020         $107.08
JEC DE SAO JOSE DO RIO PRETO          RUA TUPI 765                                                                                     SAO JOSE DO RIO PRETO                                  BRAZIL                 TRADE PAYABLES            5/8/2020          $45.32
JEC DE SAO JOSE DO RIO PRETO          RUA TUPI 765                                                                                     SAO JOSE DO RIO PRETO                                  BRAZIL                 TRADE PAYABLES           6/25/2020          $38.10
JEC DE SAO JOSE DO RIO PRETO          RUA TUPI 765                                                                                     SAO JOSE DO RIO PRETO                                  BRAZIL                 TRADE PAYABLES           4/27/2020          $29.61
JEPPESEN SANDERSON INC                1303 DEPT.                                                                                       DENVER                        CO        80204                                 TRADE PAYABLES           4/17/2020      $13,724.00
JETEX FLIGHT SUPPORT PHISICAL         DAFZ , E68                    OFFICE NO. 807                                                     DUBAI                                                  UNITED ARAB EMIRATES   TRADE PAYABLES            7/6/2020      $51,155.19
JEXPERTS TECNOLOGIA S.A               R PATRICIO FARIAS 131.                                                                           FLORIANOPOLIS                                          BRAZIL                 TRADE PAYABLES           4/13/2020      $61,369.08
JEXPERTS TECNOLOGIA S.A               R PATRICIO FARIAS 131.                                                                           FLORIANOPOLIS                                          BRAZIL                 TRADE PAYABLES            7/7/2020      $47,200.39
JEXPERTS TECNOLOGIA S.A               R PATRICIO FARIAS 131.                                                                           FLORIANOPOLIS                                          BRAZIL                 TRADE PAYABLES           6/24/2020       $3,459.65
                                      4 CENTRAL TERMINAL AREA RM
JFK INTERNATIONAL AIR TERMINAL        161022                                                                                           JAMAICA                       NY        11430                                 TRADE PAYABLES           4/30/2020     $271,205.23
                                      4 CENTRAL TERMINAL AREA RM
JFK INTERNATIONAL AIR TERMINAL        161022                                                                                           JAMAICA                       NY        11430                                 TRADE PAYABLES           5/15/2020     $271,205.22
                                      RUA JOSO SOARES DA SILVA 747.
JJGG COMERCIO E IND DE EQUIP IND LT   747                                                                                              SERTAOZINHO                                            BRAZIL                 TRADE PAYABLES            7/2/2020       $9,362.98
JJL IND E COM DE MOVEIS ACO INOX LT   RUA SENA MADUREIRA 1490.                                                                         GUARULHOS                                              BRAZIL                 TRADE PAYABLES            7/7/2020       $5,255.39
JJL IND E COM DE MOVEIS ACO INOX LT   RUA SENA MADUREIRA 1490.                                                                         GUARULHOS                                              BRAZIL                 TRADE PAYABLES            7/2/2020       $2,690.76
JM ALIANCA TRANSPORTES E LOGISTICA    R MITA 101                                                                                       RIO DE JANEIRO                                         BRAZIL                 TRADE PAYABLES            7/3/2020      $14,944.34
JM ALIANCA TRANSPORTES E LOGISTICA    R MITA 101                                                                                       RIO DE JANEIRO                                         BRAZIL                 TRADE PAYABLES           4/17/2020       $3,771.89
JM ALIANCA TRANSPORTES E LOGISTICA    R MITA 101                                                                                       RIO DE JANEIRO                                         BRAZIL                 TRADE PAYABLES            4/9/2020         $807.27
                                      AVENIDA VINTE DE JANEIRO SN.
JOINT BILLION BRAZIL HOLDINGS LTDA    SN                                                                                               RIO DE JANEIRO                                         BRAZIL                 TRADE PAYABLES           4/17/2020        $5,436.04
                                      AVENIDA VINTE DE JANEIRO SN.
JOINT BILLION BRAZIL HOLDINGS LTDA    SN                                                                                               RIO DE JANEIRO                                         BRAZIL                 TRADE PAYABLES            7/2/2020        $2,246.44
                                      AV VEREADOR BELARMINO
JORGE ROBERTO VIEIRA BORGES 6934789   PEREIRA DE SN                                                                                    MAIRIPORA                                              BRAZIL                 TRADE PAYABLES            7/2/2020        $8,145.79
                                      AVENIDA SOUSA BANDEIRA 301.
JOSE AVELINO DE MORAES RETIFICA ME    301                                                                                              SAO PAULO                                              BRAZIL                 TRADE PAYABLES            7/2/2020       $24,278.15
JOSE JORGE TAVARES PACHECO 04850723   R TEOFILO MARINHO 3750. 3750                                                                     PORTO VELHO                                            BRAZIL                 TRADE PAYABLES            4/9/2020        $4,187.65
JOSE JORGE TAVARES PACHECO 04850723   R TEOFILO MARINHO 3750. 3750                                                                     PORTO VELHO                                            BRAZIL                 TRADE PAYABLES            7/7/2020        $3,778.63
JOSE JORGE TAVARES PACHECO 04850723   R TEOFILO MARINHO 3750. 3750                                                                     PORTO VELHO                                            BRAZIL                 TRADE PAYABLES           5/27/2020        $3,324.99
JOSE ROBERTO RODRIGUES FILHO ME       TV DOUTOR MORAES 576. 576                                                                        BELEM                                                  BRAZIL                 TRADE PAYABLES            7/2/2020        $7,812.29
JP MORGAN                             ATTN: CONSTANZA ERRAZURIZ     270 PARK AVENUE                                                    NEW YORK                      NY        10017-2070                            COLLATERAL PAYMENT       4/23/2020      $293,790.13
JP MORGAN                             ATTN: CONSTANZA ERRAZURIZ     270 PARK AVENUE                                                    NEW YORK                      NY        10017-2070                            COLLATERAL PAYMENT       4/16/2020      $115,076.34
JP MORGAN BANK                                                                                                                                                                                                       HEDGE PAYMENT            5/26/2020    $2,227,859.48
JP MORGAN BANK                                                                                                                                                                                                       HEDGE PAYMENT             5/5/2020      $121,252.11




                                                                                                                            45 of 89
                                                                            20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                  Pg 77 of 1306
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                  SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                             Reasons for payment   Dates of     Total Amount or
               Creditor Name                    Address1                    Address2                        Address3                             City              State       Zip                 Country        or transfer      Payments           value
                                      AV GENERAL EDSON RAMALHO
JPA AGENCIA DE VIAGENS E TURISMO RE   270                                                                                          JOAO PESSOA                                            BRAZIL             TRADE PAYABLES         4/17/2020         $3,069.92
                                      AV GENERAL EDSON RAMALHO
JPA AGENCIA DE VIAGENS E TURISMO RE   270                                                                                          JOAO PESSOA                                            BRAZIL             TRADE PAYABLES          7/3/2020         $2,770.61
                                      AV GENERAL EDSON RAMALHO
JPA AGENCIA DE VIAGENS E TURISMO RE   270                                                                                          JOAO PESSOA                                            BRAZIL             TRADE PAYABLES          4/9/2020         $2,563.47
                                      AV GENERAL EDSON RAMALHO
JPA AGENCIA DE VIAGENS E TURISMO RE   270                                                                                          JOAO PESSOA                                            BRAZIL             TRADE PAYABLES          7/7/2020         $1,633.85
JUBRAN E GALLUZZI SOC ADV                                                                                                                                                                                    TRADE PAYABLES          7/6/2020        $18,110.46
JUIZADO ESPECIAL CIVEL CRIM DA UFSC                                                                                                                                                                          TRADE PAYABLES          6/3/2020         $9,321.65
JUIZADO ESPECIAL CIVEL CRIM DA UFSC                                                                                                                                                                          TRADE PAYABLES          5/6/2020         $3,423.34
JUIZADO ESPECIAL CIVEL DE VERANOPOL                                                                                                                                                                          TRADE PAYABLES          5/6/2020         $9,375.39
JULIANA ROMANELLI PEDROSO LOGISTICA   RUA WENCESLAU MAREK 164                                                                      SAO JOSO DOS PINHAIS                                   BRAZIL             TRADE PAYABLES         5/15/2020        $29,516.80
JULIANA ROMANELLI PEDROSO LOGISTICA   RUA WENCESLAU MAREK 164                                                                      SAO JOSO DOS PINHAIS                                   BRAZIL             TRADE PAYABLES          7/2/2020        $17,390.03
JULIANA ROMANELLI PEDROSO LOGISTICA   RUA WENCESLAU MAREK 164                                                                      SAO JOSO DOS PINHAIS                                   BRAZIL             TRADE PAYABLES          6/9/2020        $12,289.21
JULIANA ROMANELLI PEDROSO LOGISTICA   RUA WENCESLAU MAREK 164                                                                      SAO JOSO DOS PINHAIS                                   BRAZIL             TRADE PAYABLES          7/3/2020           $697.30
JULIE ANE DE S OTONI                                                                                                                                                                                         TRADE PAYABLES          6/2/2020         $1,391.17
JULIE ANE DE S OTONI                                                                                                                                                                                         TRADE PAYABLES          7/2/2020         $1,200.94
JULIE ANE DE S OTONI                                                                                                                                                                                         TRADE PAYABLES         5/20/2020         $1,083.04
JULIE ANE DE S OTONI                                                                                                                                                                                         TRADE PAYABLES         6/16/2020           $947.94
JULIE ANE DE S OTONI                                                                                                                                                                                         TRADE PAYABLES          6/4/2020           $919.89
JULIE ANE DE S OTONI                                                                                                                                                                                         TRADE PAYABLES         6/29/2020           $878.12
JULIE ANE DE S OTONI                                                                                                                                                                                         TRADE PAYABLES         6/17/2020           $628.86
JULIE ANE DE S OTONI                                                                                                                                                                                         TRADE PAYABLES         5/28/2020           $596.92
JULIE ANE DE S OTONI                                                                                                                                                                                         TRADE PAYABLES         5/13/2020           $433.26
JULIE ANE DE S OTONI                                                                                                                                                                                         TRADE PAYABLES         5/11/2020           $427.22
JULIE ANE DE S OTONI                                                                                                                                                                                         TRADE PAYABLES         4/27/2020           $278.39
JULIE ANE DE S OTONI                                                                                                                                                                                         TRADE PAYABLES          5/5/2020           $169.78
JULIE ANE DE S OTONI                                                                                                                                                                                         TRADE PAYABLES         5/27/2020           $169.21
                                      R EXP. PAULINO BERNARDINO
JURACI IZIDORO DE ALMEIDA ME.         FRANC 163                                                                                    NAVEGANTES                                             BRAZIL             TRADE PAYABLES          4/9/2020         $9,278.44
                                      R EXP. PAULINO BERNARDINO
JURACI IZIDORO DE ALMEIDA ME.         FRANC 163                                                                                    NAVEGANTES                                             BRAZIL             TRADE PAYABLES         5/22/2020         $6,432.39
                                      R EXP. PAULINO BERNARDINO
JURACI IZIDORO DE ALMEIDA ME.         FRANC 163                                                                                    NAVEGANTES                                             BRAZIL             TRADE PAYABLES          7/7/2020         $1,394.11
                                      R EXP. PAULINO BERNARDINO
JURACI IZIDORO DE ALMEIDA ME.         FRANC 163                                                                                    NAVEGANTES                                             BRAZIL             TRADE PAYABLES          7/3/2020           $381.60
JWM TRANSP SOLUCOES LOGISTICAS LTDA                                                                                                                                                                          TRADE PAYABLES          7/7/2020        $55,218.19
JWM TRANSP SOLUCOES LOGISTICAS LTDA                                                                                                                                                                          TRADE PAYABLES          7/3/2020        $41,703.53
JWM TRANSP SOLUCOES LOGISTICAS LTDA                                                                                                                                                                          TRADE PAYABLES          6/3/2020        $21,406.38
JWM TRANSP SOLUCOES LOGISTICAS LTDA                                                                                                                                                                          TRADE PAYABLES         5/22/2020         $4,707.66
JWM TRANSP SOLUCOES LOGISTICAS LTDA                                                                                                                                                                          TRADE PAYABLES          4/9/2020         $2,436.76
                                      2035 LINCOLN HWY STE 2160
KALE SOFTECH INC..                    EDISON.                                                                                      NEWARK                        NJ        08817                             TRADE PAYABLES          7/7/2020       $636,520.00
                                      2035 LINCOLN HWY STE 2160
KALE SOFTECH INC..                    EDISON.                                                                                      NEWARK                        NJ        08817                             TRADE PAYABLES         6/26/2020       $557,437.91
                                      2035 LINCOLN HWY STE 2160
KALE SOFTECH INC..                    EDISON.                                                                                      NEWARK                        NJ        08817                             TRADE PAYABLES          7/3/2020        $34,053.07
KAN SERVICOS AUX TRANSP AEREO LTDA    RUA RISHIN MATSUDA 235                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES          5/8/2020        $12,342.49
KAN SERVICOS AUX TRANSP AEREO LTDA    RUA RISHIN MATSUDA 235                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/3/2020         $8,580.13
KAN SERVICOS AUX TRANSP AEREO LTDA    RUA RISHIN MATSUDA 235                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/7/2020         $2,812.65
KFC T2X LANCHONETE LTDA               RODOVIA HOLIO SMIDT S/N                                                                      GUARULHOS                                              BRAZIL             TRADE PAYABLES          7/7/2020        $13,214.20
KIMBERLY CLARK BRASIL INDUSTRIA E C   R BRASFANTA 96                                                                               SUZANO                                                 BRAZIL             TRADE PAYABLES          6/3/2020        $42,393.64
KIMBERLY CLARK BRASIL INDUSTRIA E C   R BRASFANTA 96                                                                               SUZANO                                                 BRAZIL             TRADE PAYABLES         6/26/2020        $32,853.43
KIMBERLY CLARK BRASIL INDUSTRIA E C   R BRASFANTA 96                                                                               SUZANO                                                 BRAZIL             TRADE PAYABLES          7/3/2020        $32,039.15
KIMBERLY CLARK BRASIL INDUSTRIA E C   R BRASFANTA 96                                                                               SUZANO                                                 BRAZIL             TRADE PAYABLES          4/9/2020        $12,382.92
KIMBERLY CLARK BRASIL INDUSTRIA E C   R BRASFANTA 96                                                                               SUZANO                                                 BRAZIL             TRADE PAYABLES         4/30/2020         $3,993.10
                                      ROD ENGENHEIRO ERMENIO DE
KION SOUTH AMERICA FABRICACAO DE EQ   OLIVE S/N                                                                                    INDAIATUBA                                             BRAZIL             TRADE PAYABLES          7/7/2020        $10,413.37
KIRKHILL AIRCRAFT PARTS CO            3120 ENTERPRISE ST                                                                           BREA                          CA        92821                             TRADE PAYABLES          5/4/2020       $165,744.48
KIRKHILL AIRCRAFT PARTS CO            3120 ENTERPRISE ST                                                                           BREA                          CA        92821                             TRADE PAYABLES         6/19/2020       $109,933.70
KIRKHILL AIRCRAFT PARTS CO            3120 ENTERPRISE ST                                                                           BREA                          CA        92821                             TRADE PAYABLES          7/3/2020        $80,149.64
KIRKHILL AIRCRAFT PARTS CO            3120 ENTERPRISE ST                                                                           BREA                          CA        92821                             TRADE PAYABLES         6/26/2020        $61,362.06
KMO TELECOMUNICAÇÕES LTDA                                                                                                                                                                                    TRADE PAYABLES          4/9/2020         $7,322.33
KMO TELECOMUNICAÇÕES LTDA                                                                                                                                                                                    TRADE PAYABLES          7/2/2020         $6,923.38




                                                                                                                        46 of 89
                                                                               20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                     Pg 78 of 1306
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                     SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                 Reasons for payment   Dates of    Total Amount or
               Creditor Name                     Address1                      Address2                        Address3                             City              State       Zip                 Country         or transfer      Payments          value
KONTAK VIAGENS, TURISMO E EVENTOS L   RUA MATIAS AIRES 402                                                                            SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/30/2020       $12,329.04
KONTAK VIAGENS, TURISMO E EVENTOS L   RUA MATIAS AIRES 402                                                                            SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020        $4,106.19
KONTAK VIAGENS, TURISMO E EVENTOS L   RUA MATIAS AIRES 402                                                                            SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/20/2020          $809.81
KONTIK FRANSTUR VIAGENS E TUR LTDA    ALAMEDA RIO NEGRO 500                                                                           BARUERI                                                BRAZIL             TRADE PAYABLES           4/30/2020      $128,177.30
KONTIK FRANSTUR VIAGENS E TUR LTDA    ALAMEDA RIO NEGRO 500                                                                           BARUERI                                                BRAZIL             TRADE PAYABLES           5/11/2020       $83,799.92
KONTIK FRANSTUR VIAGENS E TUR LTDA    ALAMEDA RIO NEGRO 500                                                                           BARUERI                                                BRAZIL             TRADE PAYABLES           6/10/2020        $1,638.71
KONTIK FRANSTUR VIAGENS E TUR LTDA    ALAMEDA RIO NEGRO 500                                                                           BARUERI                                                BRAZIL             TRADE PAYABLES            6/2/2020           $28.32
KOPELL DISTRIBUICAO E LOGISTICA LTD   AVENIDA RIO DAS PEDRAS 518                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020       $44,160.14
KOPELL DISTRIBUICAO E LOGISTICA LTD   AVENIDA RIO DAS PEDRAS 518                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/26/2020       $25,879.69
KOPELL DISTRIBUICAO E LOGISTICA LTD   AVENIDA RIO DAS PEDRAS 518                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/27/2020          $450.56
KOPELL DISTRIBUICAO E LOGISTICA LTD   AVENIDA RIO DAS PEDRAS 518                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES            6/3/2020          $198.68
KPMG ASSESSORES LTDA                  AVENIDA BARAO ITAPURA 950.                                                                      CAMPINAS                                               BRAZIL             TRADE PAYABLES            7/2/2020       $22,200.49

KUEHNE NAGEL INC                      10 EXCHANGE PLACE 19TH FLOOR                                                                    JERSEY CITY                   NJ        07302                             TRADE PAYABLES           6/25/2020     $808,502.78

KUEHNE NAGEL INC                      10 EXCHANGE PLACE 19TH FLOOR                                                                    JERSEY CITY                   NJ        07302                             TRADE PAYABLES           4/16/2020        $3,409.42

KUEHNE NAGEL INC                      10 EXCHANGE PLACE 19TH FLOOR                                                                    JERSEY CITY                   NJ        07302                             TRADE PAYABLES           4/13/2020        $3,406.66
                                      RUA MARECHAL DEODORO 950.
KUEHNE NAGEL SERVICOS LOGISTICOS LT   950                                                                                             CURITIBA                                               BRAZIL             TRADE PAYABLES            7/3/2020    $2,482,848.50
                                      RUA MARECHAL DEODORO 950.
KUEHNE NAGEL SERVICOS LOGISTICOS LT   950                                                                                             CURITIBA                                               BRAZIL             TRADE PAYABLES           5/29/2020     $624,920.42
                                      RUA MARECHAL DEODORO 950.
KUEHNE NAGEL SERVICOS LOGISTICOS LT   950                                                                                             CURITIBA                                               BRAZIL             TRADE PAYABLES           6/23/2020     $554,287.69
                                      RUA MARECHAL DEODORO 950.
KUEHNE NAGEL SERVICOS LOGISTICOS LT   950                                                                                             CURITIBA                                               BRAZIL             TRADE PAYABLES            6/2/2020     $407,376.58
                                      RUA MARECHAL DEODORO 950.
KUEHNE NAGEL SERVICOS LOGISTICOS LT   950                                                                                             CURITIBA                                               BRAZIL             TRADE PAYABLES           6/22/2020     $142,835.25
                                      RUA MARECHAL DEODORO 950.
KUEHNE NAGEL SERVICOS LOGISTICOS LT   950                                                                                             CURITIBA                                               BRAZIL             TRADE PAYABLES            4/9/2020     $140,049.63
                                      RUA MARECHAL DEODORO 950.
KUEHNE NAGEL SERVICOS LOGISTICOS LT   950                                                                                             CURITIBA                                               BRAZIL             TRADE PAYABLES           6/17/2020      $17,552.07
                                      RUA MARECHAL DEODORO 950.
KUEHNE NAGEL SERVICOS LOGISTICOS LT   950                                                                                             CURITIBA                                               BRAZIL             TRADE PAYABLES           6/19/2020      $12,857.66
                                      RUA MARECHAL DEODORO 950.
KUEHNE NAGEL SERVICOS LOGISTICOS LT   950                                                                                             CURITIBA                                               BRAZIL             TRADE PAYABLES            7/8/2020        $3,051.29
                                      RUA MARECHAL DEODORO 950.
KUEHNE NAGEL SERVICOS LOGISTICOS LT   950                                                                                             CURITIBA                                               BRAZIL             TRADE PAYABLES           6/24/2020       $1,084.20
KUEHNE Y NAGEL, S.A.                                                                                                                                                                                            TRADE PAYABLES           6/15/2020       $7,863.14
L C MENEGUETTI VIAGENS ME             AVENIDA IGUATEMI 777. 777                                                                       CAMPINAS                                               BRAZIL             TRADE PAYABLES           4/30/2020         $358.44
L C MENEGUETTI VIAGENS ME             AVENIDA IGUATEMI 777. 777                                                                       CAMPINAS                                               BRAZIL             TRADE PAYABLES           5/25/2020         $320.69
L C MENEGUETTI VIAGENS ME             AVENIDA IGUATEMI 777. 777                                                                       CAMPINAS                                               BRAZIL             TRADE PAYABLES            5/4/2020          $80.10
L C MENEGUETTI VIAGENS ME             AVENIDA IGUATEMI 777. 777                                                                       CAMPINAS                                               BRAZIL             TRADE PAYABLES           4/20/2020          $52.17
L.P OLIVEIRA                          RUA BOA ESPERANCA 428                                                                           SAO JOSO DOS PINHAIS                                   BRAZIL             TRADE PAYABLES            7/7/2020      $16,544.78
L.P OLIVEIRA                          RUA BOA ESPERANCA 428                                                                           SAO JOSO DOS PINHAIS                                   BRAZIL             TRADE PAYABLES           5/22/2020      $11,993.36
L.P OLIVEIRA                          RUA BOA ESPERANCA 428                                                                           SAO JOSO DOS PINHAIS                                   BRAZIL             TRADE PAYABLES           4/17/2020      $11,641.57
                                      Q SHT/NORTE TRECHO 01 S/N.
LA HOTELS EMPREENDIMENTOS 1 LTDA      S/N                                                                                             BRASILIA                                               BRAZIL             TRADE PAYABLES            6/9/2020      $12,003.76
                                      Q SHT/NORTE TRECHO 01 S/N.
LA HOTELS EMPREENDIMENTOS 1 LTDA      S/N                                                                                             BRASILIA                                               BRAZIL             TRADE PAYABLES            7/3/2020      $10,875.01
LAATS S.A..                           2A AVENIDA 15-37 ZONA 10.                                                                       GUATEMALA CITY                                         GUATEMALA          TRADE PAYABLES            7/8/2020      $18,039.32
LABORDIDATICA MEDICAL EIRELI EPP      R DR. RODRIGO SILVA 70. 70                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/25/2020      $27,600.46
                                      ST SHTN TRECHO 02 CONJUNTO
LAGO PARANOA TURISMO E HOSPEDAGENS    05. 5                                                                                           BRASILIA                                               BRAZIL             TRADE PAYABLES            7/3/2020      $21,134.88
LAGUARDIA ASSOCIATES                  104-04 DITMARS BLVD                                                                             EAST ELMHURST                 NY        11369-1665                        TRADE PAYABLES            7/7/2020      $67,388.36
LAGUNA PLAZA HOTEL                    PRACA CENTRAL 7. 7                                                                              BRASILIA                                               BRAZIL             TRADE PAYABLES            7/3/2020      $33,776.16
LAN ARGENTINA SA.                                                                                                                                                                            ARGENTINA          INTERCOMPANY PAYMENT     6/18/2020      $19,067.59
LAN ARGENTINA SA.                                                                                                                                                                            ARGENTINA          INTERCOMPANY PAYMENT      7/6/2020       $3,762.30
LANCAS AG DE VIAG E TUR LTDA EPP      AV BARAO DE TATUI 497. 497                                                                      SOROCABA                                               BRAZIL             TRADE PAYABLES           4/30/2020          $91.76
LANCAS AG DE VIAG E TUR LTDA EPP      AV BARAO DE TATUI 497. 497                                                                      SOROCABA                                               BRAZIL             TRADE PAYABLES            5/4/2020           $8.95
                                      AV NOVE DE JULHO - SHOPPING
LANCAS AGENCIA DE VIAGENS E TURISMO   PA 1155                                                                                         JUNDIAI                                                BRAZIL             TRADE PAYABLES           4/30/2020          $144.21
LEAO ADVOGADOS ASSOCIADOS SS                                                                                                                                                                                    TRADE PAYABLES            6/2/2020        $1,139.09
LEAO ADVOGADOS ASSOCIADOS SS                                                                                                                                                                                    TRADE PAYABLES            7/2/2020        $1,044.00
LEAO ADVOGADOS ASSOCIADOS SS                                                                                                                                                                                    TRADE PAYABLES           4/27/2020          $824.97




                                                                                                                           47 of 89
                                                                             20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                   Pg 79 of 1306
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                   SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                               Reasons for payment   Dates of    Total Amount or
             Creditor Name                  Address1                         Address2                        Address3                           City                State       Zip                 Country         or transfer      Payments          value
LEAO ADVOGADOS ASSOCIADOS SS                                                                                                                                                                                  TRADE PAYABLES            5/8/2020          $792.78
LEAO ADVOGADOS ASSOCIADOS SS                                                                                                                                                                                  TRADE PAYABLES           6/16/2020          $740.58
LEAO ADVOGADOS ASSOCIADOS SS                                                                                                                                                                                  TRADE PAYABLES           6/17/2020          $648.52
LEAO ADVOGADOS ASSOCIADOS SS                                                                                                                                                                                  TRADE PAYABLES            6/8/2020          $614.19
LEAO ADVOGADOS ASSOCIADOS SS                                                                                                                                                                                  TRADE PAYABLES            6/3/2020          $610.86
LEAO ADVOGADOS ASSOCIADOS SS                                                                                                                                                                                  TRADE PAYABLES           6/23/2020          $565.03
LEAO ADVOGADOS ASSOCIADOS SS                                                                                                                                                                                  TRADE PAYABLES           6/12/2020          $449.53
LEAO ADVOGADOS ASSOCIADOS SS                                                                                                                                                                                  TRADE PAYABLES           5/20/2020          $377.58
LEAO ADVOGADOS ASSOCIADOS SS                                                                                                                                                                                  TRADE PAYABLES           5/28/2020          $321.77
LEAO ADVOGADOS ASSOCIADOS SS                                                                                                                                                                                  TRADE PAYABLES           6/29/2020          $261.57
LEAO ADVOGADOS ASSOCIADOS SS                                                                                                                                                                                  TRADE PAYABLES            6/4/2020          $239.56
LEAO ADVOGADOS ASSOCIADOS SS                                                                                                                                                                                  TRADE PAYABLES           6/25/2020          $194.22
LEAO ADVOGADOS ASSOCIADOS SS                                                                                                                                                                                  TRADE PAYABLES           6/19/2020          $190.68
LEAO ADVOGADOS ASSOCIADOS SS                                                                                                                                                                                  TRADE PAYABLES            7/6/2020          $186.90
LEAO ADVOGADOS ASSOCIADOS SS                                                                                                                                                                                  TRADE PAYABLES           5/27/2020          $182.93
LEAO ADVOGADOS ASSOCIADOS SS                                                                                                                                                                                  TRADE PAYABLES            5/4/2020          $181.92
                                AVENIDA PREFEITO SAMUEL
LEAO ALIMENTOS E BEBIDAS LTDA   BATIST 9354                                                                                         LINHARES                                               BRAZIL             TRADE PAYABLES            7/2/2020      $58,674.16
                                AVENIDA PREFEITO SAMUEL
LEAO ALIMENTOS E BEBIDAS LTDA   BATIST 9354                                                                                         LINHARES                                               BRAZIL             TRADE PAYABLES           6/10/2020      $39,438.95
                                AVENIDA PREFEITO SAMUEL
LEAO ALIMENTOS E BEBIDAS LTDA   BATIST 9354                                                                                         LINHARES                                               BRAZIL             TRADE PAYABLES           6/10/2020      $10,678.49

LEE BROCK E CAMARGO ADVOGADOS   R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES            7/7/2020    $2,027,656.78

LEE BROCK E CAMARGO ADVOGADOS   R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES            7/3/2020     $724,553.71

LEE BROCK E CAMARGO ADVOGADOS   R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES           5/15/2020     $678,956.04

LEE BROCK E CAMARGO ADVOGADOS   R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES            7/2/2020     $635,076.81

LEE BROCK E CAMARGO ADVOGADOS   R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES            6/9/2020     $424,751.37

LEE BROCK E CAMARGO ADVOGADOS   R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES            7/8/2020     $243,930.45

LEE BROCK E CAMARGO ADVOGADOS   R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES           4/30/2020      $29,365.20

LEE BROCK E CAMARGO ADVOGADOS   R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES           5/14/2020      $28,927.25

LEE BROCK E CAMARGO ADVOGADOS   R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES           5/27/2020      $26,785.45

LEE BROCK E CAMARGO ADVOGADOS   R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES           4/23/2020      $26,056.98

LEE BROCK E CAMARGO ADVOGADOS   R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES           5/11/2020      $24,073.41

LEE BROCK E CAMARGO ADVOGADOS   R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES           5/19/2020      $23,527.31

LEE BROCK E CAMARGO ADVOGADOS   R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES           4/27/2020      $23,427.29

LEE BROCK E CAMARGO ADVOGADOS   R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES           5/18/2020      $20,190.26

LEE BROCK E CAMARGO ADVOGADOS   R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES           6/22/2020      $19,260.46

LEE BROCK E CAMARGO ADVOGADOS   R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES           4/15/2020      $18,538.29

LEE BROCK E CAMARGO ADVOGADOS   R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES           4/17/2020      $18,534.10

LEE BROCK E CAMARGO ADVOGADOS   R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES            5/8/2020      $18,033.34

LEE BROCK E CAMARGO ADVOGADOS   R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES            5/7/2020      $18,027.91

LEE BROCK E CAMARGO ADVOGADOS   R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES           5/29/2020      $17,232.25

LEE BROCK E CAMARGO ADVOGADOS   R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES            5/5/2020      $16,631.51




                                                                                                                         48 of 89
                                                                                   20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                         Pg 80 of 1306
                                                                                                                      In re TAM Linhas Aereas S.A.
                                                                                                                            Case No. 20-11598
                                                                         SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                    Reasons for payment   Dates of     Total Amount or
              Creditor Name                       Address1                         Address2                        Address3                             City              State       Zip                 Country        or transfer      Payments           value

LEE BROCK E CAMARGO ADVOGADOS         R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES         5/28/2020        $15,416.40

LEE BROCK E CAMARGO ADVOGADOS         R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES         6/17/2020        $15,030.10

LEE BROCK E CAMARGO ADVOGADOS         R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES          6/3/2020        $14,525.36

LEE BROCK E CAMARGO ADVOGADOS         R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES          6/8/2020        $14,060.86

LEE BROCK E CAMARGO ADVOGADOS         R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES          5/4/2020        $12,217.84

LEE BROCK E CAMARGO ADVOGADOS         R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES         6/12/2020        $11,160.68

LEE BROCK E CAMARGO ADVOGADOS         R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES          4/9/2020        $10,740.50

LEE BROCK E CAMARGO ADVOGADOS         R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES         4/28/2020         $9,661.59

LEE BROCK E CAMARGO ADVOGADOS         R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES         6/24/2020         $9,528.83

LEE BROCK E CAMARGO ADVOGADOS         R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES          5/6/2020         $9,413.54

LEE BROCK E CAMARGO ADVOGADOS         R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES         6/15/2020         $9,293.61

LEE BROCK E CAMARGO ADVOGADOS         R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES         4/13/2020         $8,517.94

LEE BROCK E CAMARGO ADVOGADOS         R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES          6/2/2020         $8,311.25

LEE BROCK E CAMARGO ADVOGADOS         R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES         6/30/2020         $7,858.18

LEE BROCK E CAMARGO ADVOGADOS         R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES         5/20/2020         $7,373.78

LEE BROCK E CAMARGO ADVOGADOS         R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES         6/26/2020         $5,614.92

LEE BROCK E CAMARGO ADVOGADOS         R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES          7/1/2020         $4,190.70

LEE BROCK E CAMARGO ADVOGADOS         R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES         5/12/2020         $4,108.79

LEE BROCK E CAMARGO ADVOGADOS         R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES          6/4/2020         $3,814.43

LEE BROCK E CAMARGO ADVOGADOS         R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES          7/6/2020         $1,420.78

LEE BROCK E CAMARGO ADVOGADOS         R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES         6/16/2020         $1,278.28

LEE BROCK E CAMARGO ADVOGADOS         R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES         4/29/2020           $661.65

LEE BROCK E CAMARGO ADVOGADOS         R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES         6/23/2020           $343.13

LEE BROCK E CAMARGO ADVOGADOS         R. TEN. NEGRAO, 166 - ITAIM BIBI                                                                    SAO PAULO                     SP        04530-030 BRAZIL                  TRADE PAYABLES         6/19/2020            $69.75
LEKI AVIATION USA INC                 273 AMAGERLANDEVEJ                                                                                  KASTRUP                                            DENMARK                TRADE PAYABLES         5/15/2020        $82,269.10
LEKI AVIATION USA INC                 273 AMAGERLANDEVEJ                                                                                  KASTRUP                                            DENMARK                TRADE PAYABLES         6/26/2020        $51,070.50
LEVIN A J CO                          3108 W VALHALLA DR                                                                                  BURBANK                       CA        91505-1235                        TRADE PAYABLES          7/8/2020        $34,307.00
                                      R LUIZ CAMILO DE CAMARGO
LIBRA CONSULTORES ASSOCIADOS LTDA E   500. 500                                                                                            HORTOLANDIA                                            BRAZIL             TRADE PAYABLES          7/3/2020        $10,373.01
                                      R LUIZ CAMILO DE CAMARGO
LIBRA CONSULTORES ASSOCIADOS LTDA E   500. 500                                                                                            HORTOLANDIA                                            BRAZIL             TRADE PAYABLES          6/8/2020         $9,378.02
                                      R LUIZ CAMILO DE CAMARGO
LIBRA CONSULTORES ASSOCIADOS LTDA E   500. 500                                                                                            HORTOLANDIA                                            BRAZIL             TRADE PAYABLES          7/7/2020         $2,786.57
                                      R LUIZ CAMILO DE CAMARGO
LIBRA CONSULTORES ASSOCIADOS LTDA E   500. 500                                                                                            HORTOLANDIA                                            BRAZIL             TRADE PAYABLES          7/8/2020         $1,111.77
LIEBHERR AEROSPACE SALINE INC         1465 WOODLAND DR                                                                                    SALINE                        MI        48176-1627                        TRADE PAYABLES         6/26/2020       $127,521.32
LIMA PERGHER INDUSTRIA E COMERCIO E                                                                                                                                                                                 TRADE PAYABLES         4/15/2020        $18,737.93
LINEA ALIMENTOS IND E COM S.A.                                                                                                                                                                                      TRADE PAYABLES          7/7/2020         $8,574.63
LIOFILIZACOES DO BRASIL INDU E COM    RUA RIO PARANA 451                                                                                  SAO CARLOS                                             BRAZIL             TRADE PAYABLES          5/4/2020         $5,601.08
LIOFILIZACOES DO BRASIL INDU E COM    RUA RIO PARANA 451                                                                                  SAO CARLOS                                             BRAZIL             TRADE PAYABLES         6/10/2020         $5,437.21
LIQ CORP S.A                          RUA ESCOTEIROS 200                                                                                  JOAO PESSOA                                            BRAZIL             TRADE PAYABLES         5/22/2020       $999,660.46




                                                                                                                               49 of 89
                                                                               20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                                     Pg 81 of 1306
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                     SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                 Reasons for payment   Dates of    Total Amount or
                Creditor Name                     Address1                     Address2                        Address3                             City              State       Zip                 Country         or transfer      Payments          value
LIQ CORP S.A                          RUA ESCOTEIROS 200                                                                              JOAO PESSOA                                            BRAZIL             TRADE PAYABLES            7/6/2020      $442,978.69
LIQ CORP S.A.                         RUA AUGUSTA 1846                                                                                SAO PAULO                                              BRAZIL             TRADE PAYABLES            4/9/2020       $99,068.30
LIQ CORP S.A.                         RUA AUGUSTA 1846                                                                                SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/22/2020       $85,397.94
LIQ CORP S.A.                         RUA AUGUSTA 1846                                                                                SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/6/2020       $71,556.85
                                      AVENIDA NOSSA SENHORA
LLF ASSESS E CONSULT SANITARIA AMB    FATIMA 07. 7                                                                                    ARUJA                                                  BRAZIL             TRADE PAYABLES           6/26/2020      $31,133.06
                                      AVENIDA NOSSA SENHORA
LLF ASSESS E CONSULT SANITARIA AMB    FATIMA 07. 7                                                                                    ARUJA                                                  BRAZIL             TRADE PAYABLES            7/7/2020        $3,818.86
                                      AVENIDA NOSSA SENHORA
LLF ASSESS E CONSULT SANITARIA AMB    FATIMA 07. 7                                                                                    ARUJA                                                  BRAZIL             TRADE PAYABLES            6/3/2020        $1,464.06
                                      SHCGN CR. QUADRA 502 BLOCO
LM SERVICOS DE LAVANDERIA LTDA EPP    B 68                                                                                            BRASILIA                                               BRAZIL             TRADE PAYABLES            7/2/2020      $14,008.85
                                      SHCGN CR. QUADRA 502 BLOCO
LM SERVICOS DE LAVANDERIA LTDA EPP    B 68                                                                                            BRASILIA                                               BRAZIL             TRADE PAYABLES            7/7/2020          $59.60
                                      RUA ENGENHEIRO ALBERT
LM SERVICOS DE LAVANDERIA LTDA EPP.   LEIMER 415.                                                                                     GUARULHOS                                              BRAZIL             TRADE PAYABLES           5/22/2020     $399,812.25
                                      RUA ENGENHEIRO ALBERT
LM SERVICOS DE LAVANDERIA LTDA EPP.   LEIMER 415.                                                                                     GUARULHOS                                              BRAZIL             TRADE PAYABLES            7/7/2020     $220,002.82
LODGING SOLUTIONS LLC                 265 BROADHOLLOW RD FL 3                                                                         MELVILLE                      NY        11747-4833                        TRADE PAYABLES            7/8/2020     $142,073.33
LODGING SOLUTIONS LLC                 265 BROADHOLLOW RD FL 3                                                                         MELVILLE                      NY        11747-4833                        TRADE PAYABLES           6/19/2020      $56,311.65
LODGING SOLUTIONS LLC                 265 BROADHOLLOW RD FL 3                                                                         MELVILLE                      NY        11747-4833                        TRADE PAYABLES           5/12/2020      $48,112.06
LODGING SOLUTIONS LLC                 265 BROADHOLLOW RD FL 3                                                                         MELVILLE                      NY        11747-4833                        TRADE PAYABLES           4/20/2020      $25,442.91
                                      R ANTONIO OVIDIO RODRIGUES
LOGMAM TRANSPORTES LTDA               693. 693                                                                                        JUNDIAI                                                BRAZIL             TRADE PAYABLES            4/9/2020        $5,948.28
                                      R ANTONIO OVIDIO RODRIGUES
LOGMAM TRANSPORTES LTDA               693. 693                                                                                        JUNDIAI                                                BRAZIL             TRADE PAYABLES            7/3/2020        $5,446.31
LOGTUDO TRANSPORTE DE CARGA LTDA ME   V URBANA SN                                                                                     SIMOES FILHO                                           BRAZIL             TRADE PAYABLES           4/17/2020       $48,199.17
LOGTUDO TRANSPORTE DE CARGA LTDA ME   V URBANA SN                                                                                     SIMOES FILHO                                           BRAZIL             TRADE PAYABLES           5/15/2020       $42,339.75
LOGTUDO TRANSPORTE DE CARGA LTDA ME   V URBANA SN                                                                                     SIMOES FILHO                                           BRAZIL             TRADE PAYABLES            7/2/2020       $10,836.27
LOGTUDO TRANSPORTE DE CARGA LTDA ME   V URBANA SN                                                                                     SIMOES FILHO                                           BRAZIL             TRADE PAYABLES            7/7/2020        $4,586.03
LSG SKY CHEFS SOUTH AFRICA PTY LTD    SPRING ROAD                                                                                     BARTLETT                                               SOUTH AFRICA       TRADE PAYABLES            5/8/2020       $67,347.87
LSG SKY CHEFS SOUTH AFRICA PTY LTD    SPRING ROAD                                                                                     BARTLETT                                               SOUTH AFRICA       TRADE PAYABLES           6/30/2020       $35,783.03
LSG SKY CHEFS SOUTH AFRICA PTY LTD    SPRING ROAD                                                                                     BARTLETT                                               SOUTH AFRICA       TRADE PAYABLES           4/17/2020       $15,467.45
LSG SKY CHEFS SPA                     VIA CARLO SAGATI 1                                                                              ROME                                                   ITALY              TRADE PAYABLES           4/17/2020       $64,466.00
LSG SKY CHEFS SPA                     VIA CARLO SAGATI 1                                                                              ROME                                                   ITALY              TRADE PAYABLES            5/8/2020       $55,737.18
LSM DANGEROUS GOODS CONSULTANT LLC.   480 NW 85TH PL APT 4                                                                            MIAMI                         FL        33126-3819                        TRADE PAYABLES            6/2/2020       $16,046.00
LSM DANGEROUS GOODS CONSULTANT LLC.   480 NW 85TH PL APT 4                                                                            MIAMI                         FL        33126-3819                        TRADE PAYABLES           4/16/2020        $2,082.00
LUCSIM HOTEIS LTDA                    AV BOA VIAGEM 3722                                                                              RECIFE                                                 BRAZIL             TRADE PAYABLES           4/17/2020       $14,813.32
LUCSIM HOTEIS LTDA                    AV BOA VIAGEM 3722                                                                              RECIFE                                                 BRAZIL             TRADE PAYABLES            6/9/2020       $14,494.81
LUCSIM HOTEIS LTDA                    AV BOA VIAGEM 3722                                                                              RECIFE                                                 BRAZIL             TRADE PAYABLES            7/2/2020          $120.13
LUFTHANSA TECHNIK AG                  WEG BEIM JAGER 193                                                                              HAMBURG                                                GERMANY            TRADE PAYABLES            7/3/2020    $1,250,000.00
LUFTHANSA TECHNIK AG                  WEG BEIM JAGER 193                                                                              HAMBURG                                                GERMANY            TRADE PAYABLES            6/1/2020      $117,972.91
LUFTHANSA TECHNIK AG                  WEG BEIM JAGER 193                                                                              HAMBURG                                                GERMANY            TRADE PAYABLES           5/15/2020       $40,161.70
LUFTHANSA TECHNIK AG                  WEG BEIM JAGER 193                                                                              HAMBURG                                                GERMANY            TRADE PAYABLES           5/14/2020        $3,194.35
LUREX DISTRIBUIDORA DE BATERIAS LTD   AVENIDA DUQUE CAXIAS 2240                                                                       FORTALEZA                                              BRAZIL             TRADE PAYABLES            7/3/2020        $8,736.37
M AUGUSTO CAMARGO EIRELI              AC RIVALDO A. DOS SANTOS SN.                                                                    RONDONOPOLIS                                           BRAZIL             TRADE PAYABLES            7/7/2020        $4,983.00
M AUGUSTO CAMARGO EIRELI              AC RIVALDO A. DOS SANTOS SN.                                                                    RONDONOPOLIS                                           BRAZIL             TRADE PAYABLES           4/17/2020        $2,731.23
M AUGUSTO CAMARGO EIRELI              AC RIVALDO A. DOS SANTOS SN.                                                                    RONDONOPOLIS                                           BRAZIL             TRADE PAYABLES            6/3/2020        $2,660.07
M AUGUSTO CAMARGO EIRELI              AC RIVALDO A. DOS SANTOS SN.                                                                    RONDONOPOLIS                                           BRAZIL             TRADE PAYABLES            4/9/2020        $2,142.70
M AUGUSTO CAMARGO EIRELI              AC RIVALDO A. DOS SANTOS SN.                                                                    RONDONOPOLIS                                           BRAZIL             TRADE PAYABLES            5/8/2020        $2,130.15
M AUGUSTO CAMARGO EIRELI              AC RIVALDO A. DOS SANTOS SN.                                                                    RONDONOPOLIS                                           BRAZIL             TRADE PAYABLES            6/8/2020        $1,113.28
                                      AVENIDA BRIGADEIRO FARIA
M E T ASSESSORIA CORPORATIVA LTDA     LIMA 2369.                                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/2/2020        $7,727.17
M J A MOURA                           R VISCONDE DE MAUA 270. 270                                                                     SENADOR GUIOMARD                                       BRAZIL             TRADE PAYABLES           5/15/2020        $4,143.97
M J A MOURA                           R VISCONDE DE MAUA 270. 270                                                                     SENADOR GUIOMARD                                       BRAZIL             TRADE PAYABLES           4/17/2020        $3,528.92
M J A MOURA                           R VISCONDE DE MAUA 270. 270                                                                     SENADOR GUIOMARD                                       BRAZIL             TRADE PAYABLES           6/19/2020        $3,080.93
M J A MOURA                           R VISCONDE DE MAUA 270. 270                                                                     SENADOR GUIOMARD                                       BRAZIL             TRADE PAYABLES            7/7/2020        $2,620.17
M J A MOURA                           R VISCONDE DE MAUA 270. 270                                                                     SENADOR GUIOMARD                                       BRAZIL             TRADE PAYABLES           5/22/2020          $413.45
M J A MOURA                           R VISCONDE DE MAUA 270. 270                                                                     SENADOR GUIOMARD                                       BRAZIL             TRADE PAYABLES            7/3/2020           $93.74
                                      R JOAO MANOEL DE ANDRADE
M MARTINEZ SANCHES TRANSPORTES ME     436. 436                                                                                        SAO JOSE DO RIO PRETO                                  BRAZIL             TRADE PAYABLES            7/7/2020      $12,366.28
                                      R JOAO MANOEL DE ANDRADE
M MARTINEZ SANCHES TRANSPORTES ME     436. 436                                                                                        SAO JOSE DO RIO PRETO                                  BRAZIL             TRADE PAYABLES            7/2/2020      $11,458.70
                                      RUA ENGENHEIRO ENALDO
M W SERVICOS EM SAUDE EIRELI          CRAVO PEI 215                                                                                   RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           6/19/2020        $7,014.89




                                                                                                                           50 of 89
                                                                               20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                     Pg 82 of 1306
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                     SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                Reasons for payment   Dates of     Total Amount or
              Creditor Name                      Address1                      Address2                        Address3                             City              State       Zip                 Country        or transfer      Payments           value
                                      RUA ENGENHEIRO ENALDO
M W SERVICOS EM SAUDE EIRELI          CRAVO PEI 215                                                                                   RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES          7/7/2020         $2,803.63
                                      RUA ENGENHEIRO ENALDO
M W SERVICOS EM SAUDE EIRELI          CRAVO PEI 215                                                                                   RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES         4/17/2020         $1,630.30
                                      AVENIDA IMPERATRIZ
MABEX ENGENHARIA E CONSTRUCOES EIRE   LEOPOLDINA 1248.                                                                                SAO PAULO                                              BRAZIL             TRADE PAYABLES         5/29/2020        $22,199.21
MAC AGENCIAMENTO E INTERMEDIACAO                                                                                                                                                                                TRADE PAYABLES         4/17/2020        $21,866.18
MAC AGENCIAMENTO E INTERMEDIACAO                                                                                                                                                                                TRADE PAYABLES          7/2/2020         $4,449.88
MAC AGENCIAMENTO E INTERMEDIACAO                                                                                                                                                                                TRADE PAYABLES          7/7/2020           $263.31
MACDAL REPAROS LTDA EPP               BR 376 - KM 12 3049                                                                             SAO JOSE DOS PINHAIS                                   BRAZIL             TRADE PAYABLES          7/2/2020         $7,528.08
MACHADO MEYER SENDACZ E OPICE ADV     R CONSOLACAO 247.                                                                               SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/8/2020       $223,085.19
MACHADO MEYER SENDACZ E OPICE ADV     R CONSOLACAO 247.                                                                               SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/7/2020        $42,982.38
MACHADO MEYER SENDACZ E OPICE ADV     R CONSOLACAO 247.                                                                               SAO PAULO                                              BRAZIL             TRADE PAYABLES          5/8/2020        $39,104.60
MACHADO MEYER SENDACZ E OPICE ADV     R CONSOLACAO 247.                                                                               SAO PAULO                                              BRAZIL             TRADE PAYABLES          6/9/2020        $21,855.16
MADEICO INDUSTRIA E COMERCIO DE MAD   EST DOS GODOI 150. 150                                                                          ITAPECERICA DA SERRA                                   BRAZIL             TRADE PAYABLES          7/2/2020        $10,803.46
MADEICO INDUSTRIA E COMERCIO DE MAD   EST DOS GODOI 150. 150                                                                          ITAPECERICA DA SERRA                                   BRAZIL             TRADE PAYABLES          7/7/2020        $10,039.67
                                      RUA CONSELHEIRO BROTERO
MAFRA GESTAO DE BENS E PARTICIP LTD   1030. 1030                                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/6/2020         $6,681.99
                                      RUA CONSELHEIRO BROTERO
MAFRA GESTAO DE BENS E PARTICIP LTD   1030. 1030                                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/12/2020         $5,967.58
                                      AVENIDA ALMIRANTE BARROSO
MAIORCA PASSAGENS E TURISMO LTDA EP   6. 6                                                                                            RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES         6/25/2020         $6,906.03
                                      AVENIDA ALMIRANTE BARROSO
MAIORCA PASSAGENS E TURISMO LTDA EP   6. 6                                                                                            RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES         4/20/2020         $6,646.80
                                      AVENIDA ALMIRANTE BARROSO
MAIORCA PASSAGENS E TURISMO LTDA EP   6. 6                                                                                            RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES         5/11/2020         $1,217.58
                                      AVENIDA ALMIRANTE BARROSO
MAIORCA PASSAGENS E TURISMO LTDA EP   6. 6                                                                                            RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES          7/3/2020           $128.07
                                      AVENIDA ALMIRANTE BARROSO
MAIORCA PASSAGENS E TURISMO LTDA EP   6. 6                                                                                            RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES         4/30/2020           $113.83
                                      AVENIDA ALMIRANTE BARROSO
MAIORCA PASSAGENS E TURISMO LTDA EP   6. 6                                                                                            RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES         6/18/2020            $58.70
                                      AVENIDA ALMIRANTE BARROSO
MAIORCA PASSAGENS E TURISMO LTDA EP   6. 6                                                                                            RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES         5/25/2020            $47.65
                                      AVENIDA ALMIRANTE BARROSO
MAIORCA PASSAGENS E TURISMO LTDA EP   6. 6                                                                                            RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES         5/18/2020            $31.27
                                      AVENIDA ALMIRANTE BARROSO
MAIORCA PASSAGENS E TURISMO LTDA EP   6. 6                                                                                            RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES         6/10/2020            $18.18
                                      AVENIDA ALMIRANTE BARROSO
MAIORCA PASSAGENS E TURISMO LTDA EP   6. 6                                                                                            RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES          6/2/2020            $17.06
                                      AVENIDA ALMIRANTE BARROSO
MAIORCA PASSAGENS E TURISMO LTDA EP   6. 6                                                                                            RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES          5/4/2020            $16.95
                                      AV.602 S/N REF.23 COL. ZONA
MANTILCO SA..                         FEDER                                                                                           MEXICO CITY                                            MEXICO             TRADE PAYABLES         6/25/2020        $14,142.80
MANTRIS GESTAO SAUDE CORPORATIVA LT   RUA GUARARAPES 2064           7 ANDAR - BROOKLIN PAULISTA                                       SAO PAULO                     CEP       4561909        BRAZIL             TRADE PAYABLES          5/4/2020        $61,022.50
MANTRIS GESTAO SAUDE CORPORATIVA LT   RUA GUARARAPES 2064           7 ANDAR - BROOKLIN PAULISTA                                       SAO PAULO                     CEP       4561909        BRAZIL             TRADE PAYABLES          7/8/2020        $47,433.19
MANTRIS GESTAO SAUDE CORPORATIVA LT   RUA GUARARAPES 2064           7 ANDAR - BROOKLIN PAULISTA                                       SAO PAULO                     CEP       4561909        BRAZIL             TRADE PAYABLES         6/30/2020        $44,886.76
MANTRIS GESTAO SAUDE CORPORATIVA LT   RUA GUARARAPES 2064           7 ANDAR - BROOKLIN PAULISTA                                       SAO PAULO                     CEP       4561909        BRAZIL             TRADE PAYABLES          6/2/2020        $44,771.83
MANTRIS GESTAO SAUDE CORPORATIVA LT   RUA GUARARAPES 2064           7 ANDAR - BROOKLIN PAULISTA                                       SAO PAULO                     CEP       4561909        BRAZIL             TRADE PAYABLES         6/15/2020         $8,835.48
MANTRIS GESTAO SAUDE CORPORATIVA LT   RUA GUARARAPES 2064           7 ANDAR - BROOKLIN PAULISTA                                       SAO PAULO                     CEP       4561909        BRAZIL             TRADE PAYABLES          6/1/2020         $7,545.90
MANTRIS GESTAO SAUDE CORPORATIVA LT   RUA GUARARAPES 2064           7 ANDAR - BROOKLIN PAULISTA                                       SAO PAULO                     CEP       4561909        BRAZIL             TRADE PAYABLES         4/17/2020         $6,027.34
MANTRIS GESTAO SAUDE CORPORATIVA LT   RUA GUARARAPES 2064           7 ANDAR - BROOKLIN PAULISTA                                       SAO PAULO                     CEP       4561909        BRAZIL             TRADE PAYABLES         4/13/2020         $3,566.36
MANTRIS GESTAO SAUDE CORPORATIVA LT   RUA GUARARAPES 2064           7 ANDAR - BROOKLIN PAULISTA                                       SAO PAULO                     CEP       4561909        BRAZIL             TRADE PAYABLES         5/18/2020         $3,420.41
MANTRIS GESTAO SAUDE CORPORATIVA LT   RUA GUARARAPES 2064           7 ANDAR - BROOKLIN PAULISTA                                       SAO PAULO                     CEP       4561909        BRAZIL             TRADE PAYABLES         6/12/2020         $2,647.60
MANTRIS GESTAO SAUDE CORPORATIVA LT   RUA GUARARAPES 2064           7 ANDAR - BROOKLIN PAULISTA                                       SAO PAULO                     CEP       4561909        BRAZIL             TRADE PAYABLES         4/15/2020         $2,097.40
MANTRIS GESTAO SAUDE CORPORATIVA LT   RUA GUARARAPES 2064           7 ANDAR - BROOKLIN PAULISTA                                       SAO PAULO                     CEP       4561909        BRAZIL             TRADE PAYABLES          7/3/2020         $1,855.31
MANTRIS GESTAO SAUDE CORPORATIVA LT   RUA GUARARAPES 2064           7 ANDAR - BROOKLIN PAULISTA                                       SAO PAULO                     CEP       4561909        BRAZIL             TRADE PAYABLES         5/11/2020         $1,074.35
MANTRIS GESTAO SAUDE CORPORATIVA LT   RUA GUARARAPES 2064           7 ANDAR - BROOKLIN PAULISTA                                       SAO PAULO                     CEP       4561909        BRAZIL             TRADE PAYABLES          7/1/2020           $444.89
MAPFRE SEGUROS GERAIS SA              AV DAS NACOES UNIDAS 11711                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES          6/1/2020     $3,238,585.85
MAPFRE SEGUROS GERAIS SA              AV DAS NACOES UNIDAS 11711                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/15/2020         $2,961.82
MARCIA DE JESUS CASIMIRO                                                                                                                                                                                        TRADE PAYABLES          7/2/2020        $15,305.62
MARCO MARCHETTI S A HOTEIS            GALERIA ESTADOS 05                                                                              BRASILIA                                               BRAZIL             TRADE PAYABLES          7/2/2020        $18,383.49
MARCO MARCHETTI S A HOTEIS            GALERIA ESTADOS 05                                                                              BRASILIA                                               BRAZIL             TRADE PAYABLES          4/9/2020         $4,851.48
MARCONIS DE FARIAS FERREIRA                                                                                                                                                                                     TRADE PAYABLES         5/19/2020         $2,248.22
MARCONIS DE FARIAS FERREIRA                                                                                                                                                                                     TRADE PAYABLES         5/28/2020         $1,846.71




                                                                                                                           51 of 89
                                                                              20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                    Pg 83 of 1306
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                    SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                Reasons for payment   Dates of    Total Amount or
              Creditor Name                     Address1                      Address2                        Address3                           City                State       Zip                 Country         or transfer      Payments          value
MARCONIS DE FARIAS FERREIRA                                                                                                                                                                                    TRADE PAYABLES            7/2/2020        $1,829.14
MARCONIS DE FARIAS FERREIRA                                                                                                                                                                                    TRADE PAYABLES           4/30/2020        $1,449.05
MARCONIS DE FARIAS FERREIRA                                                                                                                                                                                    TRADE PAYABLES            6/8/2020        $1,297.17
MARCONIS DE FARIAS FERREIRA                                                                                                                                                                                    TRADE PAYABLES           6/25/2020          $961.37
MARCONIS DE FARIAS FERREIRA                                                                                                                                                                                    TRADE PAYABLES            5/6/2020          $908.54
MARCONIS DE FARIAS FERREIRA                                                                                                                                                                                    TRADE PAYABLES           5/12/2020          $573.21
                                      AV PRES CASTELO BRANCO 400.
MARINA DE IRACEMA PARK S A            400                                                                                            FORTALEZA                                              BRAZIL             TRADE PAYABLES            7/2/2020      $10,784.34
                                      AV PRES CASTELO BRANCO 400.
MARINA DE IRACEMA PARK S A            400                                                                                            FORTALEZA                                              BRAZIL             TRADE PAYABLES           4/17/2020         $861.37
MARINA HOTELES LIMITADA                                                                                                                                                                                        TRADE PAYABLES            5/8/2020     $111,644.33
MARINA HOTELES LIMITADA                                                                                                                                                                                        TRADE PAYABLES           5/25/2020      $50,349.50
MARINGA PASSAGENS E TURISMO LTDA      AV RIO BRANCO 109                                                                              RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES            5/4/2020      $34,300.16
MARINGA PASSAGENS E TURISMO LTDA      AV RIO BRANCO 109                                                                              RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           5/11/2020       $7,737.49
MARINGA PASSAGENS E TURISMO LTDA      AV RIO BRANCO 109                                                                              RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           5/18/2020       $5,563.76
MARINGA PASSAGENS E TURISMO LTDA      AV RIO BRANCO 109                                                                              RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           6/10/2020         $914.84
MARINGA PASSAGENS E TURISMO LTDA      AV RIO BRANCO 109                                                                              RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES            6/2/2020          $69.77
MARINGA PASSAGENS E TURISMO LTDA      AV RIO BRANCO 109                                                                              RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           5/25/2020          $41.81
MARINGA PASSAGENS E TURISMO LTDA      AV RIO BRANCO 109                                                                              RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           6/18/2020          $36.79
MARINGA PASSAGENS E TURISMO LTDA      AV RIO BRANCO 109                                                                              RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES            7/6/2020          $25.80
MARINGA PASSAGENS E TURISMO LTDA      AV RIO BRANCO 109                                                                              RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           4/20/2020          $23.83
                                      R ILDE SCHWAMBACH STAROSK
MARIO FRANCISCO BAPTISTA EPP          95                                                                                             FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES            7/7/2020        $5,567.17
                                      R ILDE SCHWAMBACH STAROSK
MARIO FRANCISCO BAPTISTA EPP          95                                                                                             FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES           6/12/2020        $5,395.92
                                      R ILDE SCHWAMBACH STAROSK
MARIO FRANCISCO BAPTISTA EPP          95                                                                                             FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES           5/22/2020        $4,520.91
                                      R ILDE SCHWAMBACH STAROSK
MARIO FRANCISCO BAPTISTA EPP          95                                                                                             FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES            7/2/2020        $4,301.48
                                      RUA LEOPOLDO COUTO DE
MARIZ DE O E S CAMPOS ADVOGADOS       MAGALHAES 758                                                                                  SAO PAULO                                              BRAZIL             TRADE PAYABLES            5/8/2020      $70,253.47
                                      RUA LEOPOLDO COUTO DE
MARIZ DE O E S CAMPOS ADVOGADOS       MAGALHAES 758                                                                                  SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020        $2,444.95
                                      RUA LEOPOLDO COUTO DE
MARIZ DE O E S CAMPOS ADVOGADOS       MAGALHAES 758                                                                                  SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020        $1,305.95
                                      RUA LEOPOLDO COUTO DE
MARIZ DE O E S CAMPOS ADVOGADOS       MAGALHAES 758                                                                                  SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/17/2020        $1,283.32
                                      RUA LEOPOLDO COUTO DE
MARIZ DE O E S CAMPOS ADVOGADOS       MAGALHAES 758                                                                                  SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/8/2020         $536.02
                                      RUA LEOPOLDO COUTO DE
MARIZ DE O E S CAMPOS ADVOGADOS       MAGALHAES 758                                                                                  SAO PAULO                                              BRAZIL             TRADE PAYABLES            6/2/2020           $3.73
MARTES ADVOGADOS                                                                                                                                                                                               TRADE PAYABLES            7/7/2020      $14,752.78
MARTES ADVOGADOS                                                                                                                                                                                               TRADE PAYABLES            6/3/2020       $4,177.42
MARTES ADVOGADOS                                                                                                                                                                                               TRADE PAYABLES            7/2/2020       $3,673.49
MASTER LAVANDERIA INDUSTRIAL LTDA     R ROMUALDO DE BRITO SN                                                                         LAURO DE FREITAS                                       BRAZIL             TRADE PAYABLES            7/7/2020       $9,681.69
MASTER TURISMO LTDA                   RUA BAHIA 2140                                                                                 BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES           4/30/2020      $12,197.48
MASTER TURISMO LTDA                   RUA BAHIA 2140                                                                                 BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES           5/11/2020       $5,457.13
MASTER TURISMO LTDA                   RUA BAHIA 2140                                                                                 BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES           6/25/2020         $391.43
MASTER TURISMO LTDA                   RUA BAHIA 2140                                                                                 BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES           6/10/2020         $213.17
MASTER TURISMO LTDA                   RUA BAHIA 2140                                                                                 BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES            5/4/2020          $26.60
MASTER TURISMO LTDA                   RUA BAHIA 2140                                                                                 BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES           6/18/2020          $18.78
MAXILABOR DIAGNOSTICOS LTDA EPP       R HAITI 148. 148                                                                               SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020      $69,353.42
MAXILABOR DIAGNOSTICOS LTDA EPP       R HAITI 148. 148                                                                               SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/2/2020       $7,164.62
MAXILABOR DIAGNOSTICOS LTDA EPP       R HAITI 148. 148                                                                               SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/8/2020         $172.33
MAXIMUS GLOBAL SERVICES, LLC          PO BOX 227295                                                                                  MIAMI                         FL        33222-7295                        TRADE PAYABLES            4/8/2020      $33,731.26
MC CANN ERICKSON PUBLICIDADE LTDA     RUA LOEFGREN 2527                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020     $661,091.47
MC CANN ERICKSON PUBLICIDADE LTDA     RUA LOEFGREN 2527                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/24/2020     $117,137.77
MC CANN ERICKSON PUBLICIDADE LTDA     RUA LOEFGREN 2527                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/25/2020      $35,134.72
MECANO PACK EMBALAGENS SA             EST SAO FRANCISCO 561                                                                          TABOAO DA SERRA                                        BRAZIL             TRADE PAYABLES            7/7/2020      $47,150.67
MECANO PACK EMBALAGENS SA             EST SAO FRANCISCO 561                                                                          TABOAO DA SERRA                                        BRAZIL             TRADE PAYABLES            7/2/2020       $9,731.51
MEDAIRE, INC                          1250 W WASHINGTON ST STE 44                                                                    CARSON CITY                   NV        89703                             TRADE PAYABLES           6/29/2020      $33,207.00
MEGGA SOLUCOES EM BAGAGENS EIRELI M   AVENIDA OLIVEIRA FREIRE 219                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020      $10,985.07
MEGGA SOLUCOES EM BAGAGENS EIRELI M   AVENIDA OLIVEIRA FREIRE 219                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/12/2020         $924.75
MEGGA SOLUCOES EM BAGAGENS EIRELI M   AVENIDA OLIVEIRA FREIRE 219                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020         $353.58
MEGGA SOLUCOES EM BAGAGENS EIRELI M   AVENIDA OLIVEIRA FREIRE 219                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES            4/9/2020         $119.71




                                                                                                                          52 of 89
                                                                               20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                     Pg 84 of 1306
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                     SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                 Reasons for payment   Dates of    Total Amount or
               Creditor Name                      Address1                     Address2                        Address3                           City                State       Zip                 Country         or transfer      Payments          value
MEHTA CONSTRUCOES E SERVICOS LTDA     Q QI 23 LOTES 16,17, 18 16                                                                      BRASILIA                                               BRAZIL             TRADE PAYABLES            7/2/2020        $6,544.78
MEHTA CONSTRUCOES E SERVICOS LTDA     Q QI 23 LOTES 16,17, 18 16                                                                      BRASILIA                                               BRAZIL             TRADE PAYABLES            7/7/2020        $4,228.49
MELIA HOTELS INTERNATIONAL                                                                                                                                                                   JAMAICA            TRADE PAYABLES           6/30/2020       $48,238.87
MENZIES AVIATION (FREIGHTER                                                                                                                                                                  THE NETHERLANDS    TRADE PAYABLES            7/6/2020       $31,257.03
MENZIES AVIATION (FREIGHTER                                                                                                                                                                  THE NETHERLANDS    TRADE PAYABLES           5/27/2020       $25,275.24
MENZIES AVIATION (FREIGHTER                                                                                                                                                                  THE NETHERLANDS    TRADE PAYABLES           5/29/2020        $7,360.21
MENZIES AVIATION (FREIGHTER                                                                                                                                                                  THE NETHERLANDS    TRADE PAYABLES           5/26/2020        $4,863.76
MENZIES AVIATION SOUTH AFRICA PTY L   UNIT F4                    CTX BUSINESS PARK                   CAPE TO                          WESTERN CAPE                                           SOUTH AFRICA       TRADE PAYABLES           6/18/2020       $85,808.58
                                      ESTRADA MANOEL COUTINHO DE
METALURGICA BARRA DO PIRAI S/A        CAR 3380                                                                                        BARRA DO PIRAI                                         BRAZIL             TRADE PAYABLES            7/7/2020      $72,289.15

MIAMI-DADE AVIATION DEPARTMENT        MIAMI INTERNATIONAL AIRPORT 4200 NW 36TH STREET                BLDG 5A                          MIAMI                         FL        33122                             TRADE PAYABLES           6/12/2020     $733,775.29

MIAMI-DADE AVIATION DEPARTMENT        MIAMI INTERNATIONAL AIRPORT 4200 NW 36TH STREET                BLDG 5A                          MIAMI                         FL        33122                             TRADE PAYABLES           6/25/2020     $420,897.26

MIAMI-DADE AVIATION DEPARTMENT        MIAMI INTERNATIONAL AIRPORT 4200 NW 36TH STREET                BLDG 5A                          MIAMI                         FL        33122                             TRADE PAYABLES            7/3/2020      $52,890.98
MICROSOFT DO BRASIL IMPORTACAO E CO   AV DAS NACOES UNIDAS 12901                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020      $19,543.18
MIGUEL TAVARES SOCIED DE ADVOGADOS                                                                                                                                                                              TRADE PAYABLES           6/29/2020      $20,713.88
                                      RUA MOISOS KAUFFMANN 200.
MINALBA ALIMENTOS E BEBIDAS LTDA      200                                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/10/2020      $16,070.53
                                      RUA MOISOS KAUFFMANN 200.
MINALBA ALIMENTOS E BEBIDAS LTDA      200                                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020      $15,274.22
                                      RUA MOISOS KAUFFMANN 200.
MINALBA ALIMENTOS E BEBIDAS LTDA      200                                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/28/2020      $12,105.79
                                      RUA MOISOS KAUFFMANN 200.
MINALBA ALIMENTOS E BEBIDAS LTDA      200                                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/2/2020        $4,408.62
                                      RUA MOISOS KAUFFMANN 200.
MINALBA ALIMENTOS E BEBIDAS LTDA      200                                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/2/2020        $3,094.78
                                      RUA MOISOS KAUFFMANN 200.
MINALBA ALIMENTOS E BEBIDAS LTDA      200                                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/10/2020        $2,844.77
                                      RUA MOISOS KAUFFMANN 200.
MINALBA ALIMENTOS E BEBIDAS LTDA      200                                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/28/2020         $949.85
MINDBE TECNOLOGIA E DESIGN            ALAMEDA ARAGUAIA 2104.                                                                          BARUERI                                                BRAZIL             TRADE PAYABLES            7/7/2020      $35,625.02
MINISTERIO DA FAZENDA                 ESP DOS MINISTERIOS BLOCO 05                                                                    BRASILIA                                               BRAZIL             TRADE PAYABLES            6/1/2020      $38,028.62
MINISTERIO DA FAZENDA                 ESP DOS MINISTERIOS BLOCO 05                                                                    BRASILIA                                               BRAZIL             TRADE PAYABLES           6/15/2020      $32,217.26
MINISTERIO DA FAZENDA                 ESP DOS MINISTERIOS BLOCO 05                                                                    BRASILIA                                               BRAZIL             TRADE PAYABLES            7/7/2020      $10,367.28
MINISTERIO DA FAZENDA                 ESP DOS MINISTERIOS BLOCO 05                                                                    BRASILIA                                               BRAZIL             TRADE PAYABLES           6/25/2020       $5,125.72
MINISTERIO DA FAZENDA                 ESP DOS MINISTERIOS BLOCO 05                                                                    BRASILIA                                               BRAZIL             TRADE PAYABLES           5/25/2020       $4,468.25
MINISTERIO DA FAZENDA                 ESP DOS MINISTERIOS BLOCO 05                                                                    BRASILIA                                               BRAZIL             TRADE PAYABLES           4/15/2020       $1,052.15
MINISTERIO DA FAZENDA                 ESP DOS MINISTERIOS BLOCO 05                                                                    BRASILIA                                               BRAZIL             TRADE PAYABLES            4/8/2020         $399.86
MINISTERIO DA FAZENDA                 ESP DOS MINISTERIOS BLOCO 05                                                                    BRASILIA                                               BRAZIL             TRADE PAYABLES           6/15/2020         $284.04
MINISTERIO DA FAZENDA                 ESP DOS MINISTERIOS BLOCO 05                                                                    BRASILIA                                               BRAZIL             TRADE PAYABLES           6/22/2020         $167.99
MINISTERIO DA FAZENDA                 ESP DOS MINISTERIOS BLOCO 05                                                                    BRASILIA                                               BRAZIL             TRADE PAYABLES           6/17/2020          $98.74
MINISTERIO DA FAZENDA                 ESP DOS MINISTERIOS BLOCO 05                                                                    BRASILIA                                               BRAZIL             TRADE PAYABLES            7/2/2020          $90.22
MINISTERIO DA FAZENDA                 ESP DOS MINISTERIOS BLOCO 05                                                                    BRASILIA                                               BRAZIL             TRADE PAYABLES            7/6/2020          $65.30
MINISTERIO DA FAZENDA                 ESP DOS MINISTERIOS BLOCO 05                                                                    BRASILIA                                               BRAZIL             TRADE PAYABLES            6/2/2020          $39.08
MIPE SUPPLY COMERCIO DE SUPRIMENTOS   AVENIDA BELA VISTA 45                                                                           SAO CAETANO DO SUL                                     BRAZIL             TRADE PAYABLES           6/25/2020     $181,744.53
MIPE SUPPLY COMERCIO DE SUPRIMENTOS   AVENIDA BELA VISTA 45                                                                           SAO CAETANO DO SUL                                     BRAZIL             TRADE PAYABLES            4/9/2020      $22,788.29
MIPE SUPPLY COMERCIO DE SUPRIMENTOS   AVENIDA BELA VISTA 45                                                                           SAO CAETANO DO SUL                                     BRAZIL             TRADE PAYABLES           6/18/2020      $19,453.84
MIPE SUPPLY COMERCIO DE SUPRIMENTOS   AVENIDA BELA VISTA 45                                                                           SAO CAETANO DO SUL                                     BRAZIL             TRADE PAYABLES            7/7/2020       $4,815.58
MIPE SUPPLY COMERCIO DE SUPRIMENTOS   AVENIDA BELA VISTA 45                                                                           SAO CAETANO DO SUL                                     BRAZIL             TRADE PAYABLES            7/8/2020         $624.48
                                      Q SBS QUADRA 02 BLOCO S
MIRA INFORMATICA COMERCIO E SERVICO   NUMERO 1 14                                                                                     BRASILIA                                               BRAZIL             TRADE PAYABLES            7/3/2020        $3,944.85
                                      Q SBS QUADRA 02 BLOCO S
MIRA INFORMATICA COMERCIO E SERVICO   NUMERO 1 14                                                                                     BRASILIA                                               BRAZIL             TRADE PAYABLES            7/8/2020        $1,576.24
                                      Q SBS QUADRA 02 BLOCO S
MIRA INFORMATICA COMERCIO E SERVICO   NUMERO 1 14                                                                                     BRASILIA                                               BRAZIL             TRADE PAYABLES            7/7/2020        $1,575.60
                                      SHS QUADRA QUADRA 01 BLOC
MIRANDA TURISMO E REPRESENTACO        12                                                                                              BRASILIA                                               BRAZIL             TRADE PAYABLES           4/30/2020      $36,350.68
                                      SHS QUADRA QUADRA 01 BLOC
MIRANDA TURISMO E REPRESENTACO        12                                                                                              BRASILIA                                               BRAZIL             TRADE PAYABLES           5/25/2020        $7,349.66
                                      SHS QUADRA QUADRA 01 BLOC
MIRANDA TURISMO E REPRESENTACO        12                                                                                              BRASILIA                                               BRAZIL             TRADE PAYABLES           5/11/2020        $4,039.21
                                      SHS QUADRA QUADRA 01 BLOC
MIRANDA TURISMO E REPRESENTACO        12                                                                                              BRASILIA                                               BRAZIL             TRADE PAYABLES           6/10/2020         $369.72




                                                                                                                           53 of 89
                                                                               20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                     Pg 85 of 1306
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                     SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                  Reasons for payment   Dates of    Total Amount or
               Creditor Name                     Address1                      Address2                        Address3                           City                   State      Zip                Country         or transfer      Payments          value
MIRUM DIGITAL DO BRASIL LTDA          RUA MARIA FIGUEIREDO 490                                                                        SAO PAULO                                               BRAZIL             TRADE PAYABLES            7/7/2020       $83,287.73
MITCHELL AIRCRAFT                     1160 ALEXANDER CT                                                                               CARY                          IL           60013-1892                      TRADE PAYABLES           4/30/2020      $135,180.57
MJ TRANSPORTES LTDA ME                R MOXOTO 10                                                                                     RECIFE                                                  BRAZIL             TRADE PAYABLES            4/9/2020        $6,023.32
MJ TRANSPORTES LTDA ME                R MOXOTO 10                                                                                     RECIFE                                                  BRAZIL             TRADE PAYABLES           6/25/2020        $2,759.36
MJV DIGITAL LTDA                      AVENIDA SAGITARIO 138                                                                           BARUERI                                                 BRAZIL             TRADE PAYABLES            7/7/2020       $10,185.65
                                      AVENIDA MONTEIRO LOBATO
MM AIRPORT LOGISTIC LTDA EPP.         4550                                                                                            GUARULHOS                                               BRAZIL             TRADE PAYABLES            7/3/2020      $30,318.76
                                      AVENIDA MONTEIRO LOBATO
MM AIRPORT LOGISTIC LTDA EPP.         4550                                                                                            GUARULHOS                                               BRAZIL             TRADE PAYABLES            7/7/2020       $2,719.09
MMHC COM DE LONAS PLASTICAS EIRELI    RUA UMBUZEIRO 214. 214                                                                          GUARULHOS                                               BRAZIL             TRADE PAYABLES            7/7/2020      $19,945.90
MMHC COM DE LONAS PLASTICAS EIRELI    RUA UMBUZEIRO 214. 214                                                                          GUARULHOS                                               BRAZIL             TRADE PAYABLES           4/20/2020      $17,012.56
MMHC COM DE LONAS PLASTICAS EIRELI    RUA UMBUZEIRO 214. 214                                                                          GUARULHOS                                               BRAZIL             TRADE PAYABLES            6/2/2020      $13,982.23
MMHC COM DE LONAS PLASTICAS EIRELI    RUA UMBUZEIRO 214. 214                                                                          GUARULHOS                                               BRAZIL             TRADE PAYABLES           5/27/2020      $13,609.02
MMHC COM DE LONAS PLASTICAS EIRELI    RUA UMBUZEIRO 214. 214                                                                          GUARULHOS                                               BRAZIL             TRADE PAYABLES           5/21/2020      $12,811.13
MMHC COM DE LONAS PLASTICAS EIRELI    RUA UMBUZEIRO 214. 214                                                                          GUARULHOS                                               BRAZIL             TRADE PAYABLES           4/13/2020       $4,328.42
                                      AV ENGENHEIRO LUIS CARLOS
MODULO SECURITY SOLUTIONS SA          BERRI 550                                                                                       SAO PAULO                                               BRAZIL             TRADE PAYABLES            7/2/2020       $7,317.50
MOLINOS RIO DE LA PLATA SA            URUGUAY 4075 VICTORIA.                                                                          BUENOS AIRES                                            ARGENTINA          TRADE PAYABLES           6/10/2020      $23,587.20
MOLINOS RIO DE LA PLATA SA            URUGUAY 4075 VICTORIA.                                                                          BUENOS AIRES                                            ARGENTINA          TRADE PAYABLES           6/26/2020      $23,587.20
MONARCA SUPRIMENTOS EVEDANTES LTDA    AV SAPOPEMBA 10186. 10186                                                                       SAO PAULO                                               BRAZIL             TRADE PAYABLES            7/2/2020      $26,579.17
MONARCA SUPRIMENTOS EVEDANTES LTDA    AV SAPOPEMBA 10186. 10186                                                                       SAO PAULO                                               BRAZIL             TRADE PAYABLES            7/7/2020      $12,159.05
                                      SHC/NORTE CL QUADRA 102
MONEY TURISMO LTDA EPP                BLOCO D 54                                                                                      BRASILIA                                                BRAZIL             TRADE PAYABLES           6/25/2020      $22,215.06
                                      SHC/NORTE CL QUADRA 102
MONEY TURISMO LTDA EPP                BLOCO D 54                                                                                      BRASILIA                                                BRAZIL             TRADE PAYABLES           5/25/2020      $21,979.40
                                      SHC/NORTE CL QUADRA 102
MONEY TURISMO LTDA EPP                BLOCO D 54                                                                                      BRASILIA                                                BRAZIL             TRADE PAYABLES           4/30/2020      $17,647.90
                                      SHC/NORTE CL QUADRA 102
MONEY TURISMO LTDA EPP                BLOCO D 54                                                                                      BRASILIA                                                BRAZIL             TRADE PAYABLES           6/10/2020      $14,773.49
                                      SHC/NORTE CL QUADRA 102
MONEY TURISMO LTDA EPP                BLOCO D 54                                                                                      BRASILIA                                                BRAZIL             TRADE PAYABLES            6/2/2020      $13,788.27
                                      SHC/NORTE CL QUADRA 102
MONEY TURISMO LTDA EPP                BLOCO D 54                                                                                      BRASILIA                                                BRAZIL             TRADE PAYABLES           5/18/2020      $10,086.11
                                      SHC/NORTE CL QUADRA 102
MONEY TURISMO LTDA EPP                BLOCO D 54                                                                                      BRASILIA                                                BRAZIL             TRADE PAYABLES            5/4/2020        $7,750.74
                                      SHC/NORTE CL QUADRA 102
MONEY TURISMO LTDA EPP                BLOCO D 54                                                                                      BRASILIA                                                BRAZIL             TRADE PAYABLES           5/11/2020        $3,225.38
                                      SHC/NORTE CL QUADRA 102
MONEY TURISMO LTDA EPP                BLOCO D 54                                                                                      BRASILIA                                                BRAZIL             TRADE PAYABLES           4/20/2020       $2,979.86
MORPHUS TECNOLOGIA DA INFORMACAO LT   AVENIDA RIO BRANCO SN. SN                                                                       RIO DE JANEIRO                                          BRAZIL             TRADE PAYABLES            7/7/2020      $17,034.31
MORPHUS TECNOLOGIA DA INFORMACAO LT   AVENIDA RIO BRANCO SN. SN                                                                       RIO DE JANEIRO                                          BRAZIL             TRADE PAYABLES           5/22/2020      $10,380.69
MORPHUS TECNOLOGIA DA INFORMACAO LT   AVENIDA RIO BRANCO SN. SN                                                                       RIO DE JANEIRO                                          BRAZIL             TRADE PAYABLES            7/3/2020          $83.54
MOTOMASTER COMERCIO E REPRESENTACOE   V ANCHIETA 1447. 1447                                                                           SAO PAULO                                               BRAZIL             TRADE PAYABLES            7/7/2020       $8,852.27
MOTOMASTER COMERCIO E REPRESENTACOE   V ANCHIETA 1447. 1447                                                                           SAO PAULO                                               BRAZIL             TRADE PAYABLES            7/2/2020         $368.66
MOVE BRASIL SERV LOG E SOL FITOSSA    ROD SANTOS DUMONT SN                                                                            CAMPINAS                                                BRAZIL             TRADE PAYABLES            7/7/2020       $3,130.20
MPY HOTELARIA LTDA                    RUA DIOGO FARIAS 121                                                                            GUARULHOS                                               BRAZIL             TRADE PAYABLES            7/7/2020     $113,827.68
MPY HOTELARIA LTDA                    RUA DIOGO FARIAS 121                                                                            GUARULHOS                                               BRAZIL             TRADE PAYABLES            4/9/2020      $23,875.78
MRM EOU MARKETING DE RELAC E PUBL     R HEITOR PENTEADO 1420. 1420                                                                    SAO PAULO                                               BRAZIL             TRADE PAYABLES            7/8/2020     $211,984.75
MRM EOU MARKETING DE RELAC E PUBL     R HEITOR PENTEADO 1420. 1420                                                                    SAO PAULO                                               BRAZIL             TRADE PAYABLES            7/3/2020      $20,326.92
MULTICIDADES VIAGENS E TURISMO        R JOSE VERSOLATO 111                                                                            SAO PAULO                                               BRAZIL             TRADE PAYABLES           5/11/2020      $10,680.91
MULTICIDADES VIAGENS E TURISMO        R JOSE VERSOLATO 111                                                                            SAO PAULO                                               BRAZIL             TRADE PAYABLES           4/30/2020       $1,177.07
MULTICIDADES VIAGENS E TURISMO        R JOSE VERSOLATO 111                                                                            SAO PAULO                                               BRAZIL             TRADE PAYABLES           5/18/2020          $23.14
MULTSERVICE ARAUJO                                                                                                                                                                                               TRADE PAYABLES            7/3/2020       $8,181.19
MUNICIPIO DE BELEM                    PC DOM PEDRO II S/N. S/N                                                                        BELEM                                                   BRAZIL             TRADE PAYABLES           5/11/2020       $3,318.92
MUNICIPIO DE BELEM                    PC DOM PEDRO II S/N. S/N                                                                        BELEM                                                   BRAZIL             TRADE PAYABLES            4/9/2020       $2,223.13
MUNICIPIO DE BELEM                    PC DOM PEDRO II S/N. S/N                                                                        BELEM                                                   BRAZIL             TRADE PAYABLES           6/10/2020       $2,051.58
MUNICIPIO DE BELEM                    PC DOM PEDRO II S/N. S/N                                                                        BELEM                                                   BRAZIL             TRADE PAYABLES           4/27/2020         $501.22
MUNICIPIO DE BELEM                    PC DOM PEDRO II S/N. S/N                                                                        BELEM                                                   BRAZIL             TRADE PAYABLES           6/30/2020         $332.49
MUNICIPIO DE BELEM                    PC DOM PEDRO II S/N. S/N                                                                        BELEM                                                   BRAZIL             TRADE PAYABLES            7/8/2020         $257.37
MUNICIPIO DE BELEM                    PC DOM PEDRO II S/N. S/N                                                                        BELEM                                                   BRAZIL             TRADE PAYABLES           5/27/2020          $45.42
MUNICIPIO DE CAMPINAS                 AV ANCHIETA 200. 200                                                                            CAMPINAS                                                BRAZIL             TRADE PAYABLES           4/13/2020       $4,885.08
MUNICIPIO DE CAMPINAS                 AV ANCHIETA 200. 200                                                                            CAMPINAS                                                BRAZIL             TRADE PAYABLES            7/8/2020         $897.55
MUNICIPIO DE CAMPINAS                 AV ANCHIETA 200. 200                                                                            CAMPINAS                                                BRAZIL             TRADE PAYABLES           6/10/2020         $466.98
MUNICIPIO DE CAMPINAS                 AV ANCHIETA 200. 200                                                                            CAMPINAS                                                BRAZIL             TRADE PAYABLES           4/27/2020         $392.00
MUNICIPIO DE CAMPINAS                 AV ANCHIETA 200. 200                                                                            CAMPINAS                                                BRAZIL             TRADE PAYABLES           5/29/2020          $19.66




                                                                                                                           54 of 89
                                                                            20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                  Pg 86 of 1306
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                  SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                              Reasons for payment   Dates of    Total Amount or
               Creditor Name                     Address1                   Address2                        Address3                            City               State       Zip                 Country         or transfer      Payments          value
MUNICIPIO DE CUIABA                  PC ALENCASTRO 158. 158                                                                        CUIABA                                                 BRAZIL             TRADE PAYABLES            4/9/2020       $31,493.78
MUNICIPIO DE CUIABA                  PC ALENCASTRO 158. 158                                                                        CUIABA                                                 BRAZIL             TRADE PAYABLES           4/20/2020       $18,825.35
MUNICIPIO DE CUIABA                  PC ALENCASTRO 158. 158                                                                        CUIABA                                                 BRAZIL             TRADE PAYABLES           5/20/2020       $17,100.28
MUNICIPIO DE CUIABA                  PC ALENCASTRO 158. 158                                                                        CUIABA                                                 BRAZIL             TRADE PAYABLES           6/22/2020        $1,351.19
MUNICIPIO DE FORTALEZA               R SAO JOSE 01                                                                                 FORTALEZA                                              BRAZIL             TRADE PAYABLES           4/13/2020       $24,178.79
MUNICIPIO DE FORTALEZA               R SAO JOSE 01                                                                                 FORTALEZA                                              BRAZIL             TRADE PAYABLES            7/8/2020        $7,771.64
MUNICIPIO DE FORTALEZA               R SAO JOSE 01                                                                                 FORTALEZA                                              BRAZIL             TRADE PAYABLES           6/10/2020        $2,255.60
MUNICIPIO DE FORTALEZA               R SAO JOSE 01                                                                                 FORTALEZA                                              BRAZIL             TRADE PAYABLES           6/30/2020          $905.21
MUNICIPIO DE FORTALEZA               R SAO JOSE 01                                                                                 FORTALEZA                                              BRAZIL             TRADE PAYABLES           5/29/2020          $670.40
MUNICIPIO DE FORTALEZA               R SAO JOSE 01                                                                                 FORTALEZA                                              BRAZIL             TRADE PAYABLES           4/27/2020           $86.61
MUNICIPIO DE GUARULHOS               AV BOM CLIMA 90                                                                               GUARULHOS                                              BRAZIL             TRADE PAYABLES           5/29/2020       $26,453.15
MUNICIPIO DE GUARULHOS               AV BOM CLIMA 90                                                                               GUARULHOS                                              BRAZIL             TRADE PAYABLES            4/9/2020       $17,134.87
MUNICIPIO DE GUARULHOS               AV BOM CLIMA 90                                                                               GUARULHOS                                              BRAZIL             TRADE PAYABLES           6/12/2020       $10,840.43
MUNICIPIO DE GUARULHOS               AV BOM CLIMA 90                                                                               GUARULHOS                                              BRAZIL             TRADE PAYABLES           4/27/2020        $7,684.28
MUNICIPIO DE GUARULHOS               AV BOM CLIMA 90                                                                               GUARULHOS                                              BRAZIL             TRADE PAYABLES           6/30/2020        $2,888.78
MUNICIPIO DE GUARULHOS               AV BOM CLIMA 90                                                                               GUARULHOS                                              BRAZIL             TRADE PAYABLES           5/20/2020           $44.03
MUNICIPIO DE MANAUS                  AV BRASIL 2971. 2971                                                                          MANAUS                                                 BRAZIL             TRADE PAYABLES           6/30/2020       $21,836.43
MUNICIPIO DE MANAUS                  AV BRASIL 2971. 2971                                                                          MANAUS                                                 BRAZIL             TRADE PAYABLES           6/10/2020        $4,041.59
MUNICIPIO DE MANAUS                  AV BRASIL 2971. 2971                                                                          MANAUS                                                 BRAZIL             TRADE PAYABLES            7/8/2020        $2,384.00
MUNICIPIO DE RIO DE JANEIRO                                                                                                                                                                                  TRADE PAYABLES            7/6/2020      $369,521.84
MUNICIPIO DE SAO CARLOS              R EPISCOPAL 1575. 1575                                                                        SAO CARLOS                                             BRAZIL             TRADE PAYABLES           6/25/2020       $17,024.55
MUNICIPIO DE SAO CARLOS              R EPISCOPAL 1575. 1575                                                                        SAO CARLOS                                             BRAZIL             TRADE PAYABLES           5/25/2020       $15,065.73
MUNICIPIO DE SAO CARLOS              R EPISCOPAL 1575. 1575                                                                        SAO CARLOS                                             BRAZIL             TRADE PAYABLES           6/30/2020        $8,981.18
MUNICIPIO DE SAO CARLOS              R EPISCOPAL 1575. 1575                                                                        SAO CARLOS                                             BRAZIL             TRADE PAYABLES           5/29/2020        $5,892.16
MUNICIPIO DE SAO CARLOS              R EPISCOPAL 1575. 1575                                                                        SAO CARLOS                                             BRAZIL             TRADE PAYABLES           4/27/2020          $368.24
                                     R PASSOS DE OLIVEIRA 1101.
MUNICIPIO DE SAO JOSE DOS PINHAIS    1101                                                                                          SAO JOSE DOS PINHAIS                                   BRAZIL             TRADE PAYABLES           4/27/2020        $5,146.79
                                     R PASSOS DE OLIVEIRA 1101.
MUNICIPIO DE SAO JOSE DOS PINHAIS    1101                                                                                          SAO JOSE DOS PINHAIS                                   BRAZIL             TRADE PAYABLES           6/30/2020        $4,447.34
                                     R PASSOS DE OLIVEIRA 1101.
MUNICIPIO DE SAO JOSE DOS PINHAIS    1101                                                                                          SAO JOSE DOS PINHAIS                                   BRAZIL             TRADE PAYABLES           4/20/2020        $2,609.51
                                     R PASSOS DE OLIVEIRA 1101.
MUNICIPIO DE SAO JOSE DOS PINHAIS    1101                                                                                          SAO JOSE DOS PINHAIS                                   BRAZIL             TRADE PAYABLES           5/29/2020        $2,412.51
                                     R PASSOS DE OLIVEIRA 1101.
MUNICIPIO DE SAO JOSE DOS PINHAIS    1101                                                                                          SAO JOSE DOS PINHAIS                                   BRAZIL             TRADE PAYABLES            4/9/2020        $1,983.85
                                     R PASSOS DE OLIVEIRA 1101.
MUNICIPIO DE SAO JOSE DOS PINHAIS    1101                                                                                          SAO JOSE DOS PINHAIS                                   BRAZIL             TRADE PAYABLES            5/6/2020        $1,035.76
                                     R PASSOS DE OLIVEIRA 1101.
MUNICIPIO DE SAO JOSE DOS PINHAIS    1101                                                                                          SAO JOSE DOS PINHAIS                                   BRAZIL             TRADE PAYABLES           5/20/2020         $948.29
                                     R PASSOS DE OLIVEIRA 1101.
MUNICIPIO DE SAO JOSE DOS PINHAIS    1101                                                                                          SAO JOSE DOS PINHAIS                                   BRAZIL             TRADE PAYABLES           6/19/2020         $821.60
MUNICIPIO DO RECIFE                  CAIS DO APOLO 925. 925                                                                        RECIFE                                                 BRAZIL             TRADE PAYABLES            4/9/2020       $6,427.14
MUNICIPIO DO RECIFE                  CAIS DO APOLO 925. 925                                                                        RECIFE                                                 BRAZIL             TRADE PAYABLES           5/11/2020       $4,632.23
MUNICIPIO DO RECIFE                  CAIS DO APOLO 925. 925                                                                        RECIFE                                                 BRAZIL             TRADE PAYABLES           6/10/2020       $2,670.18
MUNICIPIO DO RECIFE                  CAIS DO APOLO 925. 925                                                                        RECIFE                                                 BRAZIL             TRADE PAYABLES            7/8/2020       $1,590.47
MUNICIPIO DO RECIFE                  CAIS DO APOLO 925. 925                                                                        RECIFE                                                 BRAZIL             TRADE PAYABLES           4/27/2020       $1,298.90
MUNICIPIO DO RECIFE                  CAIS DO APOLO 925. 925                                                                        RECIFE                                                 BRAZIL             TRADE PAYABLES           6/30/2020         $108.76
NAMIBIA ATNS                         PRIVATE BAG X15.                                                                              GAUTENG                                                SOUTH AFRICA       TRADE PAYABLES            7/2/2020      $23,902.67
NATALIA EDUARDA GRACIANO GONCALVES                                                                                                                                                                           TRADE PAYABLES            7/7/2020      $46,592.87
NATIONWIDE HOSPITALITY PTY LTD       125 BOYCE ROAD                                                                                MAROUBRA                                               AUSTRALIA          TRADE PAYABLES           5/14/2020      $57,142.39
NATIONWIDE HOSPITALITY PTY LTD       125 BOYCE ROAD                                                                                MAROUBRA                                               AUSTRALIA          TRADE PAYABLES           6/30/2020      $17,056.49
NATIONWIDE HOSPITALITY PTY LTD       125 BOYCE ROAD                                                                                MAROUBRA                                               AUSTRALIA          TRADE PAYABLES            7/7/2020         $274.07
                                     AVENIDA ALEXANDRE COLARES
NATURA COSMETICOS SA                 1188 1188                                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/2/2020        $5,004.50
                                     AVENIDA ALEXANDRE COLARES
NATURA COSMETICOS SA                 1188 1188                                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020        $3,202.12
NAVEGACAO AEREA DE PORTUGAL                                                                                                                                                                                  TRADE PAYABLES           6/30/2020       $27,930.41
NAYAK AIRCRAFT SERVICES                                                                                                                                                                                      TRADE PAYABLES            7/7/2020       $51,949.13
NBB SÃO PAULO LEASE CO LTD                                                                                                                                                                                   LEASE PAYMENT            6/29/2020    $2,003,939.10
NCM NERDERLANDSCHE CREDIETVERZEKE                                                                                                                                                                            LEASE PAYMENT             5/5/2020       $55,000.00
NCM NERDERLANDSCHE CREDIETVERZEKE                                                                                                                                                                            LEASE PAYMENT             7/2/2020       $55,000.00
NCM NERDERLANDSCHE CREDIETVERZEKE                                                                                                                                                                            LEASE PAYMENT            4/24/2020       $55,000.00
NCM NERDERLANDSCHE CREDIETVERZEKE                                                                                                                                                                            LEASE PAYMENT             6/3/2020       $55,000.00
NEOCOGNITRON SERV DE PUBLIC LTDA     AV DAS NACOES UNIDAS 12495                                                                    SÃO PAULO                               04578-000 BRAZIL                  TRADE PAYABLES            7/2/2020      $707,266.19
NEOCOGNITRON SERV DE PUBLIC LTDA     AV DAS NACOES UNIDAS 12495                                                                    SÃO PAULO                               04578-000 BRAZIL                  TRADE PAYABLES           6/18/2020       $55,203.47




                                                                                                                        55 of 89
                                                                               20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                     Pg 87 of 1306
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                     SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                 Reasons for payment   Dates of    Total Amount or
             Creditor Name                       Address1                      Address2                           Address3                          City                 State       Zip          Country             or transfer      Payments          value
NEOCOGNITRON SERV DE PUBLIC LTDA      AV DAS NACOES UNIDAS 12495                                                                        SÃO PAULO                                04578-000 BRAZIL               TRADE PAYABLES            6/3/2020       $35,684.54
                                      AV MARIA SERVIDEI DEMARCHI
NEOLOGIS TRANSPORTES EIRELI - ME .    SN. SN                                                                                            SAO BERNARDO DO CAMPO                                 BRAZIL            TRADE PAYABLES            7/2/2020      $12,059.99
NEOWAY TECNOLOGIA INTEG ASSESS E NE   RUA PATRICIO FARIAS 131                                                                           FLORIANOPOLIS                                         BRAZIL            TRADE PAYABLES            7/2/2020      $18,073.42
                                      AVENIDA SALIM FARAH MALUF
NEW COM DE EMBALAGENS LTDA EPP        6262 6262                                                                                         SAO PAULO                                             BRAZIL            TRADE PAYABLES           4/17/2020      $95,535.88
NEW SOFT INFORMATICA LIMEIRA LTDA     R CARLOS GOMES 1321. 1321                                                                         LIMEIRA                                               BRAZIL            TRADE PAYABLES            7/7/2020      $34,652.52
NEW SOFT INFORMATICA LIMEIRA LTDA     R CARLOS GOMES 1321. 1321                                                                         LIMEIRA                                               BRAZIL            TRADE PAYABLES           5/29/2020      $19,805.63
NEW SOFT INFORMATICA LIMEIRA LTDA     R CARLOS GOMES 1321. 1321                                                                         LIMEIRA                                               BRAZIL            TRADE PAYABLES            5/8/2020         $859.19
NEWREST INFLIGHT NETHERLANDS BV.      PELIKAANWEG 2                                                                                     SCHIPHOL AIRPORT                                      THE NETHERLANDS   TRADE PAYABLES            6/3/2020       $9,339.94
NEWS ON BOARD AVIATION SERVICES LDA   AV DUQUE DE AVILA N 185 2 D                                                                       LISBON                                                PORTUGAL          TRADE PAYABLES            6/4/2020      $14,071.96
NEWS ON BOARD AVIATION SERVICES LDA   AV DUQUE DE AVILA N 185 2 D                                                                       LISBON                                                PORTUGAL          TRADE PAYABLES           6/30/2020       $2,113.22
NEXO CS INFORMATICA SA                R CANDIDO ESPINHEIRA 396                                                                          SAO PAULO                                             BRAZIL            TRADE PAYABLES            7/2/2020       $8,453.01

NEXXERA TECNOLOGIA E SERVICOS SA.     R DOM JAIME CAMARA 259. 259.                                                                      FLORIANOPOLIS                                         BRAZIL            TRADE PAYABLES            7/2/2020      $27,294.96

NEXXERA TECNOLOGIA E SERVICOS SA.     R DOM JAIME CAMARA 259. 259.                                                                      FLORIANOPOLIS                                         BRAZIL            TRADE PAYABLES            7/7/2020       $9,116.20
NH HOTELES ESPAÑA, S.A..                                                                                                                                                                                        TRADE PAYABLES           6/11/2020     $127,166.02
NH HOTELES ESPAÑA, S.A..                                                                                                                                                                                        TRADE PAYABLES            7/6/2020      $18,614.35
NHI-2 LLC DBA TRAVELLIANCE CHICAGO.   85 W ALGONQUIN RD STE 160                                                                         ARLINGTON HEIGHTS           IL           60005-4458                     TRADE PAYABLES           5/12/2020      $55,760.93
                                      FRANKFURT AIRPORT CENTER SN.
NICE AIRCRAFT SERVICES&SUPPORT GMBH   SN                                                                                                FRANKFURT                                             GERMANY           TRADE PAYABLES           6/30/2020      $11,009.43
                                      FRANKFURT AIRPORT CENTER SN.
NICE AIRCRAFT SERVICES&SUPPORT GMBH   SN                                                                                                FRANKFURT                                             GERMANY           TRADE PAYABLES           5/29/2020       $4,124.65
NILKO TECNOLOGIA LTDA                 AV MARINGA 1900                                                                                   PINHAIS                                               BRAZIL            TRADE PAYABLES            7/3/2020      $14,693.98
NLAT EMPREEND TURISTICOS LTDA EPP                                                                                                                                                                               TRADE PAYABLES           5/15/2020      $10,587.73
NLAT EMPREEND TURISTICOS LTDA EPP                                                                                                                                                                               TRADE PAYABLES            7/2/2020       $7,426.20
NOBILE GESTAO DE EMPREEND LTDA SC                                                                                                                                                                               TRADE PAYABLES            7/6/2020     $138,549.02
NOBILE GESTAO DE EMPREEND LTDA SC                                                                                                                                                                               TRADE PAYABLES            7/7/2020      $24,638.92
                                      AVENIDA GENERAL ATALIBA
NOBILE GESTAO DE EMPREEND LTDA SCP    LEONEL 1853                                                                                       SAO PAULO                                             BRAZIL            TRADE PAYABLES            7/2/2020      $22,695.31
NORD MICRO GMBH & CO. OHG             VICTOR SLOTOSCH STRASSE 20                                                                        FRANKFURT AM MAIN                                     GERMANY           TRADE PAYABLES            5/8/2020      $40,502.19
NORSA REFRIGERANTES LTDA              ROD BR.304                   KM5                               8 450. 450                         MACAIBA                                               BRAZIL            TRADE PAYABLES           6/10/2020      $20,588.60
NORSA REFRIGERANTES LTDA              ROD BR.304                   KM5                               8 450. 450                         MACAIBA                                               BRAZIL            TRADE PAYABLES            7/2/2020       $9,365.58
NORTH SECURITY SEGURANCA PRIVADA LT   RUA GLADISTONE RUBIM 125.                                                                         CACHOEIRO DE ITAPEMIRIM                               BRAZIL            TRADE PAYABLES            7/6/2020       $9,755.16
NORTH SECURITY SEGURANCA PRIVADA LT   RUA GLADISTONE RUBIM 125.                                                                         CACHOEIRO DE ITAPEMIRIM                               BRAZIL            TRADE PAYABLES           5/29/2020       $8,933.08
NORTH SECURITY SEGURANCA PRIVADA LT   RUA GLADISTONE RUBIM 125.                                                                         CACHOEIRO DE ITAPEMIRIM                               BRAZIL            TRADE PAYABLES            7/7/2020       $7,927.24
NORTH SECURITY SEGURANCA PRIVADA LT   RUA GLADISTONE RUBIM 125.                                                                         CACHOEIRO DE ITAPEMIRIM                               BRAZIL            TRADE PAYABLES           4/17/2020       $5,565.22
                                      AVENIDA PRESIDENTE JUSCELINO
NORTON ROSE FULBRIGHT US CONSULTORE   K 1726                                                                                            SAO PAULO                                             BRAZIL            TRADE PAYABLES            5/8/2020      $36,016.16
                                      AVENIDA PRESIDENTE JUSCELINO
NORTON ROSE FULBRIGHT US CONSULTORE   K 1726                                                                                            SAO PAULO                                             BRAZIL            TRADE PAYABLES            7/8/2020      $31,024.96
NORTON ROSE FULBRIGHT US LLP          1301 MCKINNEY ST STE 5100                                                                         HOUSTON                     TX           77010-3095                     TRADE PAYABLES           5/26/2020     $375,987.41
NOTRE DAME INTERMEDICA SAUDE SA       AVENIDA PAULISTA 867. 867                                                                         SAO PAULO                                             BRAZIL            TRADE PAYABLES            5/8/2020     $375,730.20
NOTRE DAME INTERMEDICA SAUDE SA       AVENIDA PAULISTA 867. 867                                                                         SAO PAULO                                             BRAZIL            TRADE PAYABLES           6/15/2020     $215,925.84
NOTRE DAME INTERMEDICA SAUDE SA       AVENIDA PAULISTA 867. 867                                                                         SAO PAULO                                             BRAZIL            TRADE PAYABLES            7/8/2020     $106,533.20
NOTRE DAME INTERMEDICA SAUDE SA       AVENIDA PAULISTA 867. 867                                                                         SAO PAULO                                             BRAZIL            TRADE PAYABLES           4/15/2020       $5,711.02
NOVA GAZICO SERV TECNOLOG INFORM LT   R SUL LOTE 15. 15                                                                                 BRASILIA                                              BRAZIL            TRADE PAYABLES            7/2/2020       $7,856.92
NOVA MARK IND E COM DE EMBALAGENS L   RUA ALVARENGA PEIXOTO 143                                                                         CAIEIRAS                                              BRAZIL            TRADE PAYABLES            7/7/2020      $31,727.85
NSL LIMITED                           PO BOX 54188                                                                                      LONDON                                                UNITED KINGDOM    TRADE PAYABLES           5/29/2020      $17,826.55
NUACE AERO PARTS, LLC                                                                                                                                                                                           TRADE PAYABLES            7/7/2020      $66,443.95
O B LOC E COM DE EMPILHADEIRAS LTDA   ALAMEDA ACACIAS 655. 655                                                                          BAURU                                                 BRAZIL            TRADE PAYABLES            7/2/2020      $13,061.98
O B LOC E COM DE EMPILHADEIRAS LTDA   ALAMEDA ACACIAS 655. 655                                                                          BAURU                                                 BRAZIL            TRADE PAYABLES            7/7/2020       $4,351.27
O B LOC E COM DE EMPILHADEIRAS LTDA   ALAMEDA ACACIAS 655. 655                                                                          BAURU                                                 BRAZIL            TRADE PAYABLES            7/8/2020       $1,448.48
                                      AVENIDA QUEIROZ FILHO 1700.
OAKIANCOM COM EMPRES EIRELI           1700                                                                                              SAO PAULO                                             BRAZIL            TRADE PAYABLES           6/17/2020        $5,944.57
                                      AVENIDA QUEIROZ FILHO 1700.
OAKIANCOM COM EMPRES EIRELI           1700                                                                                              SAO PAULO                                             BRAZIL            TRADE PAYABLES            7/7/2020        $2,982.93
                                      AVENIDA QUEIROZ FILHO 1700.
OAKIANCOM COM EMPRES EIRELI           1700                                                                                              SAO PAULO                                             BRAZIL            TRADE PAYABLES            7/2/2020         $521.38
                                      AVENIDA QUEIROZ FILHO 1700.
OAKIANCOM COM EMPRES EIRELI           1700                                                                                              SAO PAULO                                             BRAZIL            TRADE PAYABLES           6/24/2020         $293.43
OBJECT EDGE DO BRASIL SERVICOS DE I   R FELIPE NERI 148                                                                                 PORTO ALEGRE                                          BRAZIL            TRADE PAYABLES            7/8/2020      $22,948.78
OBJECT EDGE DO BRASIL SERVICOS DE I   R FELIPE NERI 148                                                                                 PORTO ALEGRE                                          BRAZIL            TRADE PAYABLES            6/2/2020       $9,398.85




                                                                                                                             56 of 89
                                                                     20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                           Pg 88 of 1306
                                                                                                        In re TAM Linhas Aereas S.A.
                                                                                                              Case No. 20-11598
                                                           SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                      Reasons for payment   Dates of     Total Amount or
              Creditor Name              Address1                    Address2                        Address3                            City               State       Zip                 Country        or transfer      Payments           value
                              R CEL DOMINGOS MARINHO DE
OCIMAR ANTONIO MORASCO ME     AZEVE 454                                                                                     SAO CARLOS                                             BRAZIL             TRADE PAYABLES          7/2/2020        $16,479.07
                              R CEL DOMINGOS MARINHO DE
OCIMAR ANTONIO MORASCO ME     AZEVE 454                                                                                     SAO CARLOS                                             BRAZIL             TRADE PAYABLES          7/7/2020         $2,198.93
                              AVENIDA MARCOS PENTEADO DE
ODONTOPREV S.A                ULH 939                                                                                       BARUERI                                                BRAZIL             TRADE PAYABLES         6/25/2020       $158,176.19
                              AVENIDA MARCOS PENTEADO DE
ODONTOPREV S.A                ULH 939                                                                                       BARUERI                                                BRAZIL             TRADE PAYABLES         5/25/2020        $82,407.90
                              AV MADRE BENVENUTA 2080.
OI MOVEL SA                   2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES          7/6/2020        $10,514.46
                              AV MADRE BENVENUTA 2080.
OI MOVEL SA                   2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         6/25/2020         $8,793.98
                              AV MADRE BENVENUTA 2080.
OI MOVEL SA                   2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         6/25/2020         $8,783.04
                              AV MADRE BENVENUTA 2080.
OI MOVEL SA                   2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         6/25/2020         $7,563.36
                              AV MADRE BENVENUTA 2080.
OI MOVEL SA                   2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         6/25/2020         $7,342.81
                              AV MADRE BENVENUTA 2080.
OI MOVEL SA                   2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         6/25/2020         $7,042.90
                              AV MADRE BENVENUTA 2080.
OI MOVEL SA                   2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         5/21/2020         $6,233.48
                              AV MADRE BENVENUTA 2080.
OI MOVEL SA                   2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         6/25/2020         $5,940.08
                              AV MADRE BENVENUTA 2080.
OI MOVEL SA                   2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES          7/6/2020         $5,701.20
                              AV MADRE BENVENUTA 2080.
OI MOVEL SA                   2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         6/25/2020         $5,686.36
                              AV MADRE BENVENUTA 2080.
OI MOVEL SA                   2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         6/25/2020         $5,458.10
                              AV MADRE BENVENUTA 2080.
OI MOVEL SA                   2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         5/22/2020         $5,038.57
                              AV MADRE BENVENUTA 2080.
OI MOVEL SA                   2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         6/25/2020         $4,900.14
                              AV MADRE BENVENUTA 2080.
OI MOVEL SA                   2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         6/25/2020         $4,826.85
                              AV MADRE BENVENUTA 2080.
OI MOVEL SA                   2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         5/21/2020         $4,592.63
                              AV MADRE BENVENUTA 2080.
OI MOVEL SA                   2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         5/22/2020         $4,574.82
                              AV MADRE BENVENUTA 2080.
OI MOVEL SA                   2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         5/22/2020         $4,518.82
                              AV MADRE BENVENUTA 2080.
OI MOVEL SA                   2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         6/25/2020         $4,159.82
                              AV MADRE BENVENUTA 2080.
OI MOVEL SA                   2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         5/21/2020         $4,135.67
                              AV MADRE BENVENUTA 2080.
OI MOVEL SA                   2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         6/25/2020         $4,091.83
                              AV MADRE BENVENUTA 2080.
OI MOVEL SA                   2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         6/25/2020         $4,052.07
                              AV MADRE BENVENUTA 2080.
OI MOVEL SA                   2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         5/21/2020         $3,922.82
                              AV MADRE BENVENUTA 2080.
OI MOVEL SA                   2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES          7/6/2020         $3,835.79
                              AV MADRE BENVENUTA 2080.
OI MOVEL SA                   2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         6/25/2020         $3,547.99
                              AV MADRE BENVENUTA 2080.
OI MOVEL SA                   2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         5/22/2020         $3,341.97
                              AV MADRE BENVENUTA 2080.
OI MOVEL SA                   2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         5/22/2020         $3,212.86
                              AV MADRE BENVENUTA 2080.
OI MOVEL SA                   2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         5/21/2020         $3,117.32
                              AV MADRE BENVENUTA 2080.
OI MOVEL SA                   2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES          7/6/2020         $3,019.32




                                                                                                                 57 of 89
                                                                             20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                   Pg 89 of 1306
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                   SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                              Reasons for payment   Dates of     Total Amount or
              Creditor Name                     Address1                     Address2                        Address3                           City                State       Zip                 Country        or transfer      Payments           value
                                      AV MADRE BENVENUTA 2080.
OI MOVEL SA                           2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         5/22/2020         $2,985.06
                                      AV MADRE BENVENUTA 2080.
OI MOVEL SA                           2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES          7/6/2020         $2,822.65
                                      AV MADRE BENVENUTA 2080.
OI MOVEL SA                           2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         5/21/2020         $2,739.81
                                      AV MADRE BENVENUTA 2080.
OI MOVEL SA                           2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         5/22/2020         $2,626.74
                                      AV MADRE BENVENUTA 2080.
OI MOVEL SA                           2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES          7/6/2020         $2,399.42
                                      AV MADRE BENVENUTA 2080.
OI MOVEL SA                           2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         5/22/2020         $2,355.01
                                      AV MADRE BENVENUTA 2080.
OI MOVEL SA                           2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES          7/6/2020         $2,115.05
                                      AV MADRE BENVENUTA 2080.
OI MOVEL SA                           2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES          7/6/2020         $1,971.58
                                      AV MADRE BENVENUTA 2080.
OI MOVEL SA                           2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         5/22/2020         $1,960.10
                                      AV MADRE BENVENUTA 2080.
OI MOVEL SA                           2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES          7/6/2020         $1,712.91
                                      AV MADRE BENVENUTA 2080.
OI MOVEL SA                           2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES          7/6/2020         $1,577.01
                                      AV MADRE BENVENUTA 2080.
OI MOVEL SA                           2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES          7/6/2020         $1,423.80
                                      AV MADRE BENVENUTA 2080.
OI MOVEL SA                           2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES          7/6/2020         $1,417.46
                                      AV MADRE BENVENUTA 2080.
OI MOVEL SA                           2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES          7/6/2020         $1,385.35
                                      AV MADRE BENVENUTA 2080.
OI MOVEL SA                           2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES          7/6/2020         $1,367.28
                                      AV MADRE BENVENUTA 2080.
OI MOVEL SA                           2080                                                                                          FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         6/26/2020         $1,271.91
OI MOVEL SA EM RECUPERACAO JUDICIA                                                                                                                                                                            TRADE PAYABLES         5/21/2020        $48,574.02
OI MOVEL SA EM RECUPERACAO JUDICIA                                                                                                                                                                            TRADE PAYABLES         6/25/2020        $25,795.32
OI MOVEL SA EM RECUPERACAO JUDICIA                                                                                                                                                                            TRADE PAYABLES         5/22/2020         $9,888.90
OI MOVEL SA EM RECUPERACAO JUDICIA                                                                                                                                                                            TRADE PAYABLES         6/26/2020         $6,288.77
OI SA                                 SCS QUADRA 02. 2                                                                              BRASILIA                                               BRAZIL             TRADE PAYABLES          7/2/2020         $3,740.33
OI SA                                 SCS QUADRA 02. 2                                                                              BRASILIA                                               BRAZIL             TRADE PAYABLES         5/21/2020         $3,426.14
OLA S.A.                              ENTRE RIOS 986                                                                                ROSARIO                                                ARGENTINA          TRADE PAYABLES         4/22/2020        $12,033.47
ONDREPSB LIMPEZA E SERVICOS ESPECIA   R HERMANN BLUMENAU 61. 61                                                                     FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         4/30/2020        $10,895.35
ONDREPSB LIMPEZA E SERVICOS ESPECIA   R HERMANN BLUMENAU 61. 61                                                                     FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES          7/7/2020         $1,990.42
ONDREPSB PR LIMPEZA E SERVICOS ESPE   R ALFERES POLI 2438                                                                           CURITIBA                                               BRAZIL             TRADE PAYABLES          7/2/2020        $22,243.28
ONDREPSB PR LIMPEZA E SERVICOS ESPE   R ALFERES POLI 2438                                                                           CURITIBA                                               BRAZIL             TRADE PAYABLES          5/8/2020         $7,624.67
ONDREPSB PR LIMPEZA E SERVICOS ESPE   R ALFERES POLI 2438                                                                           CURITIBA                                               BRAZIL             TRADE PAYABLES          7/7/2020         $1,209.28
ONDREPSB RS LIMPEZA SERV ESPECIAIS    RUA DOM PEDRO II 381                                                                          PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES         4/30/2020         $9,330.85
ONDREPSB RS LIMPEZA SERV ESPECIAIS    RUA DOM PEDRO II 381                                                                          PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES          7/7/2020         $2,954.32
                                      R ALBERTO TANGANELLI NETO
OPCAO COMUNICACAO VISUAL CORPORATIV   761. 761                                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/3/2020         $9,185.23
                                      R ALBERTO TANGANELLI NETO
OPCAO COMUNICACAO VISUAL CORPORATIV   761. 761                                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES         4/30/2020         $2,221.36
                                      AL JOAQUIM EUGENIO DE LIMA
OPICE BLUM, BRUNO, ABRUSIO E VAINZO   680. 680                                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/7/2020        $22,713.52
                                      AL JOAQUIM EUGENIO DE LIMA
OPICE BLUM, BRUNO, ABRUSIO E VAINZO   680. 680                                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES          5/8/2020        $22,550.29
                                      AL JOAQUIM EUGENIO DE LIMA
OPICE BLUM, BRUNO, ABRUSIO E VAINZO   680. 680                                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES          6/9/2020        $20,209.00
                                      AL JOAQUIM EUGENIO DE LIMA
OPICE BLUM, BRUNO, ABRUSIO E VAINZO   680. 680                                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/17/2020        $11,871.28
                                      AL JOAQUIM EUGENIO DE LIMA
OPICE BLUM, BRUNO, ABRUSIO E VAINZO   680. 680                                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/3/2020            $83.17
OPR LOGISTICA PONTUAL LTDA            AV BRASIL 532                                                                                 ITUPEVA                                                BRAZIL             TRADE PAYABLES         6/12/2020         $5,891.00
OPR LOGISTICA PONTUAL LTDA            AV BRASIL 532                                                                                 ITUPEVA                                                BRAZIL             TRADE PAYABLES          4/9/2020         $3,610.60
OPR LOGISTICA PONTUAL LTDA            AV BRASIL 532                                                                                 ITUPEVA                                                BRAZIL             TRADE PAYABLES         5/27/2020         $3,483.58
OPR LOGISTICA PONTUAL LTDA            AV BRASIL 532                                                                                 ITUPEVA                                                BRAZIL             TRADE PAYABLES         6/12/2020         $3,268.16
OPR LOGISTICA PONTUAL LTDA            AV BRASIL 532                                                                                 ITUPEVA                                                BRAZIL             TRADE PAYABLES          7/3/2020         $2,889.61




                                                                                                                         58 of 89
                                                                                  20-11598-jlg    Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                       Pg 90 of 1306
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                       SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                   Reasons for payment   Dates of    Total Amount or
               Creditor Name                     Address1                         Address2                       Address3                            City               State       Zip                 Country         or transfer      Payments          value
OPR LOGISTICA PONTUAL LTDA            AV BRASIL 532                                                                                     ITUPEVA                                                BRAZIL             TRADE PAYABLES            7/3/2020        $2,094.86
OPR LOGISTICA PONTUAL LTDA            AV BRASIL 532                                                                                     ITUPEVA                                                BRAZIL             TRADE PAYABLES            7/8/2020          $828.03
                                      ROD GOVERNADOR MARIO
ORANGE BUSINESS SERVICES BRASIL LTD   COVAS SN                                                                                          CARIACICA                                              BRAZIL             TRADE PAYABLES            7/3/2020       $49,896.18
ORBITAL SERV AUX DE TRANSP AEREO LT   AV WASHINGTON LUIZ SN. SN                                                                         SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/2/2020       $99,604.41
ORBITAL SERV AUX TRANSP AEREO LTDA    AV HELIO SMIDT SN                                                                                 GUARULHOS                                              BRAZIL             TRADE PAYABLES           4/30/2020    $1,505,278.16
ORBITAL SERV AUX TRANSP AEREO LTDA    AV HELIO SMIDT SN                                                                                 GUARULHOS                                              BRAZIL             TRADE PAYABLES           4/14/2020    $1,257,423.88
ORBITAL SERV AUX TRANSP AEREO LTDA    AV HELIO SMIDT SN                                                                                 GUARULHOS                                              BRAZIL             TRADE PAYABLES           4/23/2020      $378,370.36
ORBITAL SERV AUX TRANSP AEREO LTDA    AV HELIO SMIDT SN                                                                                 GUARULHOS                                              BRAZIL             TRADE PAYABLES            7/2/2020      $189,299.29
ORBITAL SERV AUX TRANSP AEREO LTDA    AV HELIO SMIDT SN                                                                                 GUARULHOS                                              BRAZIL             TRADE PAYABLES            5/4/2020       $75,862.06
ORBITAL SERV AUX TRANSP AEREO LTDA    AV HELIO SMIDT SN                                                                                 GUARULHOS                                              BRAZIL             TRADE PAYABLES            7/8/2020       $70,986.01
ORBITAL SERV AUX TRANSP AEREO LTDA    AV HELIO SMIDT SN                                                                                 GUARULHOS                                              BRAZIL             TRADE PAYABLES           5/26/2020       $56,794.20
ORBITAL SERV AUX TRANSP AEREO LTDA    AV HELIO SMIDT SN                                                                                 GUARULHOS                                              BRAZIL             TRADE PAYABLES           6/18/2020       $26,224.94
ORBITAL SERV AUX TRANSP AEREO LTDA    AV HELIO SMIDT SN                                                                                 GUARULHOS                                              BRAZIL             TRADE PAYABLES           4/28/2020       $16,154.35
ORBITAL SERV AUX TRANSP AEREO LTDA    AV HELIO SMIDT SN                                                                                 GUARULHOS                                              BRAZIL             TRADE PAYABLES            6/8/2020       $15,304.77
ORBITAL SERV AUX TRANSP AEREO LTDA    AV HELIO SMIDT SN                                                                                 GUARULHOS                                              BRAZIL             TRADE PAYABLES           5/28/2020        $9,509.62
ORBITAL SERV AUX TRANSP AEREO LTDA    AV HELIO SMIDT SN                                                                                 GUARULHOS                                              BRAZIL             TRADE PAYABLES            6/2/2020        $6,275.36
ORBITAL SERV AUX TRANSP AEREO LTDA    AV HELIO SMIDT SN                                                                                 GUARULHOS                                              BRAZIL             TRADE PAYABLES           5/18/2020        $5,996.66
ORBITAL SERV AUX TRANSP AEREO LTDA    AV HELIO SMIDT SN                                                                                 GUARULHOS                                              BRAZIL             TRADE PAYABLES           4/15/2020        $2,787.64
ORBITAL SERV AUX TRANSP AEREO LTDA    AV HELIO SMIDT SN                                                                                 GUARULHOS                                              BRAZIL             TRADE PAYABLES            7/6/2020        $2,049.14
ORBITAL SERV AUX TRANSP AEREO LTDA    AV HELIO SMIDT SN                                                                                 GUARULHOS                                              BRAZIL             TRADE PAYABLES            6/1/2020        $1,668.28
ORBITAL SERV AUXILIAR TRANSP AEREO    AVENIDA VINTE DE JANEIRO S/N                                                                      RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           4/22/2020      $133,981.03
ORBITAL SERV AUXILIAR TRANSP AEREO    AVENIDA VINTE DE JANEIRO S/N                                                                      RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES            5/7/2020      $133,489.01
ORBITAL SERV AUXILIAR TRANSP AEREO    AVENIDA VINTE DE JANEIRO S/N                                                                      RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES            4/9/2020      $105,339.59
ORBITAL SERV AUXILIAR TRANSP AEREO    AVENIDA VINTE DE JANEIRO S/N                                                                      RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES            7/6/2020       $41,781.89
ORBITAL SERV AUXILIAR TRANSP AEREO    AVENIDA VINTE DE JANEIRO S/N                                                                      RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           5/21/2020       $12,332.43
ORBITAL SERV AUXILIAR TRANSP AEREO    AVENIDA VINTE DE JANEIRO S/N                                                                      RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES            6/2/2020       $10,723.85
ORBITAL SERVICOS AUX. DE TRANSPORT    AV SANTOS DUMONT                KM 66 S/N                                                         CAMPINAS                                               BRAZIL             TRADE PAYABLES            7/2/2020        $9,609.40
ORBITAL SERVICOS AUXILIARES                                                                                                                                                                                       TRADE PAYABLES           4/17/2020        $5,796.01
ORBITAL SERVICOS AUXILIARES                                                                                                                                                                                       TRADE PAYABLES            7/8/2020        $5,266.42
ORBITAL SERVICOS AUXILIARES                                                                                                                                                                                       TRADE PAYABLES            7/2/2020        $4,232.02
ORBITAL SERVICOS AUXILIARES DE TRAN   AV DOS ESTADOS 747.                                                                               PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES            7/2/2020          $102.98
ORGANIZACAO PAULO ROCHA LTDA          AV DOM LUIS 300. 300                                                                              FORTALEZA                                              BRAZIL             TRADE PAYABLES           6/12/2020        $9,282.86
ORGANIZACAO PAULO ROCHA LTDA          AV DOM LUIS 300. 300                                                                              FORTALEZA                                              BRAZIL             TRADE PAYABLES            7/7/2020        $4,654.28
ORGANIZACAO PAULO ROCHA LTDA          AV DOM LUIS 300. 300                                                                              FORTALEZA                                              BRAZIL             TRADE PAYABLES            7/2/2020        $2,789.30
ORGANIZACION TERPEL SA                AV ELDORADO                     99                                                                BOGOTA                                                 COLOMBIA           TRADE PAYABLES            6/5/2020      $158,242.75
ORGANIZACION TERPEL SA                AV ELDORADO                     99                                                                BOGOTA                                                 COLOMBIA           TRADE PAYABLES           6/11/2020      $149,421.85
ORGANIZACION TERPEL SA                AV ELDORADO                     99                                                                BOGOTA                                                 COLOMBIA           TRADE PAYABLES           6/23/2020       $75,302.67
ORGANIZACION TERPEL SA                AV ELDORADO                     99                                                                BOGOTA                                                 COLOMBIA           TRADE PAYABLES           6/18/2020       $69,889.34
ORGUEL IND E LOCACAO DE EQUIPAMENTO   AV JOAO KNAPIK 118                                                                                QUATRO BARRAS                                          BRAZIL             TRADE PAYABLES            7/7/2020       $23,432.48
ORGUEL IND E LOCACAO DE EQUIPAMENTO   AV JOAO KNAPIK 118                                                                                QUATRO BARRAS                                          BRAZIL             TRADE PAYABLES            6/3/2020       $23,302.56
ORGUEL IND E LOCACAO DE EQUIPAMENTO   AV JOAO KNAPIK 118                                                                                QUATRO BARRAS                                          BRAZIL             TRADE PAYABLES            7/7/2020       $10,916.76
ORGUEL IND E LOCACAO DE EQUIPAMENTO   AV JOAO KNAPIK 118                                                                                QUATRO BARRAS                                          BRAZIL             TRADE PAYABLES            6/3/2020        $7,956.99
ORGUEL IND E LOCACAO DE EQUIPAMENTO   AV JOAO KNAPIK 118                                                                                QUATRO BARRAS                                          BRAZIL             TRADE PAYABLES            7/7/2020        $7,467.67
ORGUEL IND E LOCACAO DE EQUIPAMENTO   AV JOAO KNAPIK 118                                                                                QUATRO BARRAS                                          BRAZIL             TRADE PAYABLES            7/3/2020        $6,251.30
ORGUEL IND E LOCACAO DE EQUIPAMENTO   AV JOAO KNAPIK 118                                                                                QUATRO BARRAS                                          BRAZIL             TRADE PAYABLES            6/3/2020        $5,747.85
ORGUEL IND E LOCACAO DE EQUIPAMENTO   AV JOAO KNAPIK 118                                                                                QUATRO BARRAS                                          BRAZIL             TRADE PAYABLES            7/8/2020        $3,144.54
OWL AEROSPACE INC                     2311 THOMAS STREET                                                                                HOLLYWOOD                     FL        33020                             TRADE PAYABLES           6/19/2020       $41,534.33
OWL AEROSPACE INC                     2311 THOMAS STREET                                                                                HOLLYWOOD                     FL        33020                             TRADE PAYABLES           4/30/2020       $10,248.00
OWL AEROSPACE INC                     2311 THOMAS STREET                                                                                HOLLYWOOD                     FL        33020                             TRADE PAYABLES           6/26/2020        $1,800.00
OWL AEROSPACE INC                     2311 THOMAS STREET                                                                                HOLLYWOOD                     FL        33020                             TRADE PAYABLES            5/4/2020          $102.11
                                      AV MARIA ANTONIA CAMARGO
OXI MAQ COMERCIAL E INDUSTRIAL DE E   DE OLI 270                                                                                        ARARAQUARA                                             BRAZIL             TRADE PAYABLES            7/3/2020      $19,559.98
OXY SYSTEM EQUIPAMENTOS MEDICOS LTD   RUA GUATAPARA 115                                                                                 SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/17/2020      $12,401.39
OXY SYSTEM EQUIPAMENTOS MEDICOS LTD   RUA GUATAPARA 115                                                                                 SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020       $1,926.49
OXY SYSTEM EQUIPAMENTOS MEDICOS LTD   RUA GUATAPARA 115                                                                                 SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/25/2020       $1,790.43
P B CONSTRUCOES LTDA EPP              RUA PADRE TEIXEIRA 2370. 2370                                                                     SAO CARLOS                                             BRAZIL             TRADE PAYABLES            7/2/2020      $11,128.61
P B CONSTRUCOES LTDA EPP              RUA PADRE TEIXEIRA 2370. 2370                                                                     SAO CARLOS                                             BRAZIL             TRADE PAYABLES            7/7/2020       $3,365.30
P P TRANSPORTE DE CARGAS LTDA         RUA ISRAEL 1                                                                                      SAO LUIS                                               BRAZIL             TRADE PAYABLES           5/15/2020      $11,279.44
P P TRANSPORTE DE CARGAS LTDA         RUA ISRAEL 1                                                                                      SAO LUIS                                               BRAZIL             TRADE PAYABLES            7/7/2020      $10,737.30
P P TRANSPORTE DE CARGAS LTDA         RUA ISRAEL 1                                                                                      SAO LUIS                                               BRAZIL             TRADE PAYABLES           6/12/2020       $2,653.06
P1 ADMINISTRACAO EM COMPLEXOS IMOBI   AV AQUIDABAN 400                                                                                  CAMPINAS                                               BRAZIL             TRADE PAYABLES            7/3/2020      $28,785.70
P2 ADM EM COMPLEXOS IMOBILIARIARIOS   AV ASSIS CHATEAUBRIAND 2212                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/17/2020      $37,279.16
P2 ADM EM COMPLEXOS IMOBILIARIARIOS   AV ASSIS CHATEAUBRIAND 2212                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020      $22,673.40
P2 ADM EM COMPLEXOS IMOBILIARIARIOS   AV ASSIS CHATEAUBRIAND 2212                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020       $5,836.28




                                                                                                                             59 of 89
                                                                              20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                    Pg 91 of 1306
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                    SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                Reasons for payment   Dates of    Total Amount or
                Creditor Name                    Address1                     Address2                        Address3                            City               State       Zip                 Country         or transfer      Payments          value
P2 ADM EM COMPLEXOS IMOBILIARIARIOS   AV ASSIS CHATEAUBRIAND 2212                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES            4/9/2020        $1,568.53
PAC LOGISTICA E HANGARAGEM LTDA       RODOVIA JORGE LACERDA 1295                                                                     ITAJAI                                                 BRAZIL             TRADE PAYABLES            5/4/2020          $664.20
PACAEMBU SERVICOS E PARTICIPACOES L                                                                                                                                                                            TRADE PAYABLES            6/3/2020        $6,307.92
PACAEMBU SERVICOS E PARTICIPACOES L                                                                                                                                                                            TRADE PAYABLES            7/7/2020          $864.96
PAILON COMUNICACAO VISUAL LTDA        R VITORIA 144. 144                                                                             SANTANA DE PARNAIBA                                    BRAZIL             TRADE PAYABLES            7/2/2020       $15,294.64
PAILON COMUNICACAO VISUAL LTDA        R VITORIA 144. 144                                                                             SANTANA DE PARNAIBA                                    BRAZIL             TRADE PAYABLES            7/7/2020        $3,186.62
PALLOTTA MARTINS SOCIEDADE ADVOGADO                                                                                                                                                                            TRADE PAYABLES            7/7/2020       $24,633.21
                                      LEANDRO ALEM 1180 PISO 8
PAN AMERICAN ENERGY LLC SUCURSAL AR   CABA.                                                                                          BUENOS AIRES                                           ARGENTINA          TRADE PAYABLES            7/3/2020     $600,572.74
                                      LEANDRO ALEM 1180 PISO 8
PAN AMERICAN ENERGY LLC SUCURSAL AR   CABA.                                                                                          BUENOS AIRES                                           ARGENTINA          TRADE PAYABLES            6/8/2020      $51,917.54
                                      LEANDRO ALEM 1180 PISO 8
PAN AMERICAN ENERGY LLC SUCURSAL AR   CABA.                                                                                          BUENOS AIRES                                           ARGENTINA          TRADE PAYABLES            7/7/2020       $9,889.49
PANDOX HEATHROW PROPCO LIMITED        BYFIELD HOUSE TOWN GREEN                                                                       GREAT ELLINGHAM                                        UNITED KINGDOM     TRADE PAYABLES            6/8/2020     $107,506.24
                                      ROD BR-381 - RODOVIA FERNAO
PANDURATA ALIMENTOS LTDA              DIA S/N                                                                                        EXTREMA                                                BRAZIL             TRADE PAYABLES            7/2/2020     $162,257.80
                                      ROD BR-381 - RODOVIA FERNAO
PANDURATA ALIMENTOS LTDA              DIA S/N                                                                                        EXTREMA                                                BRAZIL             TRADE PAYABLES            6/1/2020      $66,900.09
                                      AV THOMAZ ALBERTO WHATELY
PASSAREDO TRANSPORTES AEREOS SA       SN. SN                                                                                         RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES           4/17/2020      $81,715.01
PATRICIA M. ROMANELLI EIRELI          RUA WENCESLAU MAREK 164                                                                        SAO JOSO DOS PINHAIS                                   BRAZIL             TRADE PAYABLES            4/9/2020      $12,722.66
PATRICIA M. ROMANELLI EIRELI          RUA WENCESLAU MAREK 164                                                                        SAO JOSO DOS PINHAIS                                   BRAZIL             TRADE PAYABLES            7/2/2020       $6,079.34
PAULISTA PRAIA HOTEL SA               AV BOA VIAGEM 5426                                                                             RECIFE                                                 BRAZIL             TRADE PAYABLES            6/9/2020      $16,162.42
PAULISTA PRAIA HOTEL SA               AV BOA VIAGEM 5426                                                                             RECIFE                                                 BRAZIL             TRADE PAYABLES            7/3/2020         $299.60
PAULISTA PRAIA HOTEL SA               AV BOA VIAGEM 5426                                                                             RECIFE                                                 BRAZIL             TRADE PAYABLES            7/7/2020          $20.36
PCA AIRWORTHINESS ENG E CONSULT EIR                                                                                                                                                                            TRADE PAYABLES            7/3/2020      $11,403.42
                                      RUA DOUTOR DAVID PEDRO
PEIRA E SEMENSATTO LTDA-ME            CASSINEL 321                                                                                   SAO CARLOS                                             BRAZIL             TRADE PAYABLES            7/2/2020      $30,579.90
                                      RUA DOUTOR DAVID PEDRO
PEIRA E SEMENSATTO LTDA-ME            CASSINEL 321                                                                                   SAO CARLOS                                             BRAZIL             TRADE PAYABLES            7/7/2020          $425.13
PERUGLUGLU INTERACTIVE SOLUCOES                                                                                                                                                                                TRADE PAYABLES            7/2/2020       $13,707.61
PESSI E PESSI LTDA                    RUA ANTOINE LAVOISIER 138                                                                      MANAUS                                                 BRAZIL             TRADE PAYABLES           6/12/2020       $19,788.47
PESSI E PESSI LTDA                    RUA ANTOINE LAVOISIER 138                                                                      MANAUS                                                 BRAZIL             TRADE PAYABLES            7/7/2020        $4,118.09
PESSI E PESSI LTDA                    RUA ANTOINE LAVOISIER 138                                                                      MANAUS                                                 BRAZIL             TRADE PAYABLES            7/3/2020        $3,021.67
PETROBRAS DISTRIBUIDORA S A           ROD SP 332 SN                                                                                  PAULINIA                                               BRAZIL             TRADE PAYABLES           4/27/2020    $5,040,171.98
PETROBRAS DISTRIBUIDORA S A           ROD SP 332 SN                                                                                  PAULINIA                                               BRAZIL             TRADE PAYABLES           5/19/2020    $4,505,290.83
PETROBRAS DISTRIBUIDORA S A           ROD SP 332 SN                                                                                  PAULINIA                                               BRAZIL             TRADE PAYABLES           4/13/2020    $4,238,438.63
PETROBRAS DISTRIBUIDORA S A           ROD SP 332 SN                                                                                  PAULINIA                                               BRAZIL             TRADE PAYABLES           4/27/2020    $1,727,516.79
PETROBRAS DISTRIBUIDORA S A           ROD SP 332 SN                                                                                  PAULINIA                                               BRAZIL             TRADE PAYABLES           4/13/2020    $1,631,498.21
PETROBRAS DISTRIBUIDORA S A           ROD SP 332 SN                                                                                  PAULINIA                                               BRAZIL             TRADE PAYABLES           5/19/2020    $1,420,573.93
PETROBRAS DISTRIBUIDORA S A           ROD SP 332 SN                                                                                  PAULINIA                                               BRAZIL             TRADE PAYABLES           4/13/2020      $534,899.09
PETROBRAS DISTRIBUIDORA S A           ROD SP 332 SN                                                                                  PAULINIA                                               BRAZIL             TRADE PAYABLES           4/27/2020      $534,866.40
PETROBRAS DISTRIBUIDORA S A           ROD SP 332 SN                                                                                  PAULINIA                                               BRAZIL             TRADE PAYABLES           4/27/2020      $522,267.33
PETROBRAS DISTRIBUIDORA S A           ROD SP 332 SN                                                                                  PAULINIA                                               BRAZIL             TRADE PAYABLES           4/13/2020      $512,910.49
PETROBRAS DISTRIBUIDORA S A           ROD SP 332 SN                                                                                  PAULINIA                                               BRAZIL             TRADE PAYABLES            7/3/2020      $510,077.48
PETROBRAS DISTRIBUIDORA S A           ROD SP 332 SN                                                                                  PAULINIA                                               BRAZIL             TRADE PAYABLES           4/27/2020      $487,989.55
PETROBRAS DISTRIBUIDORA S A           ROD SP 332 SN                                                                                  PAULINIA                                               BRAZIL             TRADE PAYABLES           4/27/2020      $473,931.74
PETROBRAS DISTRIBUIDORA S A           ROD SP 332 SN                                                                                  PAULINIA                                               BRAZIL             TRADE PAYABLES           4/13/2020      $472,468.17
PETROBRAS DISTRIBUIDORA S A           ROD SP 332 SN                                                                                  PAULINIA                                               BRAZIL             TRADE PAYABLES           4/27/2020      $442,567.07
PETROBRAS DISTRIBUIDORA S A           ROD SP 332 SN                                                                                  PAULINIA                                               BRAZIL             TRADE PAYABLES           5/19/2020      $429,085.86
PETROBRAS DISTRIBUIDORA S A           ROD SP 332 SN                                                                                  PAULINIA                                               BRAZIL             TRADE PAYABLES           4/13/2020      $422,738.85
PETROBRAS DISTRIBUIDORA S A           ROD SP 332 SN                                                                                  PAULINIA                                               BRAZIL             TRADE PAYABLES           5/19/2020      $410,383.68
PETROBRAS DISTRIBUIDORA S A           ROD SP 332 SN                                                                                  PAULINIA                                               BRAZIL             TRADE PAYABLES           5/19/2020      $366,692.76
PETROBRAS DISTRIBUIDORA S A           ROD SP 332 SN                                                                                  PAULINIA                                               BRAZIL             TRADE PAYABLES           5/19/2020      $362,813.48
PETROBRAS DISTRIBUIDORA S A           ROD SP 332 SN                                                                                  PAULINIA                                               BRAZIL             TRADE PAYABLES           4/13/2020      $361,612.58
PETROBRAS DISTRIBUIDORA S A           ROD SP 332 SN                                                                                  PAULINIA                                               BRAZIL             TRADE PAYABLES           6/25/2020      $358,461.11
PETROBRAS DISTRIBUIDORA S A           ROD SP 332 SN                                                                                  PAULINIA                                               BRAZIL             TRADE PAYABLES           4/27/2020      $353,031.36
PETROBRAS DISTRIBUIDORA S A           ROD SP 332 SN                                                                                  PAULINIA                                               BRAZIL             TRADE PAYABLES           5/19/2020      $343,054.05
PETROBRAS DISTRIBUIDORA S A           ROD SP 332 SN                                                                                  PAULINIA                                               BRAZIL             TRADE PAYABLES            6/4/2020      $339,169.10
PETROBRAS DISTRIBUIDORA S A           ROD SP 332 SN                                                                                  PAULINIA                                               BRAZIL             TRADE PAYABLES           4/13/2020      $335,735.62
PETROBRAS DISTRIBUIDORA S A           ROD SP 332 SN                                                                                  PAULINIA                                               BRAZIL             TRADE PAYABLES           4/27/2020      $301,059.96
PETROBRAS DISTRIBUIDORA S A           ROD SP 332 SN                                                                                  PAULINIA                                               BRAZIL             TRADE PAYABLES           5/19/2020      $298,127.55
PETROBRAS DISTRIBUIDORA S A           ROD SP 332 SN                                                                                  PAULINIA                                               BRAZIL             TRADE PAYABLES           4/13/2020      $297,132.82
PETROBRAS DISTRIBUIDORA S A           ROD SP 332 SN                                                                                  PAULINIA                                               BRAZIL             TRADE PAYABLES           4/13/2020      $266,677.62
PETROBRAS DISTRIBUIDORA S A           ROD SP 332 SN                                                                                  PAULINIA                                               BRAZIL             TRADE PAYABLES           5/19/2020      $254,198.61




                                                                                                                          60 of 89
                                                              20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                    Pg 92 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                    SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                Reasons for payment   Dates of    Total Amount or
              Creditor Name              Address1             Address2                        Address3                           City                State       Zip                 Country         or transfer      Payments          value
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           4/27/2020      $252,802.50
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/12/2020      $242,989.34
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/23/2020      $242,480.48
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/17/2020      $232,385.74
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           4/27/2020      $231,443.50
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/19/2020      $231,039.13
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           4/27/2020      $213,360.33
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/19/2020      $212,750.79
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           4/13/2020      $200,033.12
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           4/13/2020      $198,116.30
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           4/13/2020      $194,011.35
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/19/2020      $177,183.45
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           4/27/2020      $170,000.43
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           4/13/2020      $166,624.54
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/28/2020      $160,166.84
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/19/2020      $142,995.16
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           4/27/2020      $140,935.92
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/19/2020      $140,469.12
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES            7/3/2020      $114,855.89
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/25/2020      $107,091.76
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           4/13/2020       $99,674.64
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/25/2020       $85,687.71
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           4/27/2020       $85,252.83
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/19/2020       $62,472.95
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/17/2020       $61,572.13
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES            7/3/2020       $60,995.79
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           4/27/2020       $55,468.71
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           4/13/2020       $55,260.34
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/27/2020       $53,459.91
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES            7/3/2020       $47,401.63
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/19/2020       $42,493.59
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/28/2020       $40,632.53
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           4/13/2020       $40,195.10
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/19/2020       $38,540.36
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/28/2020       $35,105.63
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES            7/3/2020       $33,706.81
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES            7/3/2020       $33,495.72
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           4/13/2020       $32,232.71
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/25/2020       $31,813.19
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/25/2020       $30,883.53
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES            7/3/2020       $30,610.57
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES            7/3/2020       $30,448.78
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/28/2020       $28,754.55
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/23/2020       $28,629.05
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/18/2020       $27,892.37
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/23/2020       $27,678.09
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/12/2020       $26,911.21
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES            6/4/2020       $25,245.95
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/12/2020       $24,782.97
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/15/2020       $24,332.35
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/17/2020       $24,133.24
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES            7/3/2020       $22,211.96
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/25/2020       $19,121.57
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES            7/3/2020       $19,111.55
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/17/2020       $18,900.67
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           4/27/2020       $16,884.74
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/28/2020       $16,617.79
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           4/27/2020       $15,892.61
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/19/2020       $15,630.29
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/12/2020       $14,806.52
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/28/2020       $14,260.02
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/12/2020       $12,648.47
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/12/2020       $12,349.63
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES            7/3/2020       $12,346.68
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/25/2020       $12,238.30




                                                                                                          61 of 89
                                                              20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                    Pg 93 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                                    SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                Reasons for payment   Dates of    Total Amount or
              Creditor Name              Address1             Address2                        Address3                           City                State       Zip                 Country         or transfer      Payments          value
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES            7/3/2020       $11,410.03
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/23/2020       $10,925.90
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/27/2020       $10,906.60
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           4/13/2020       $10,562.48
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/25/2020       $10,513.85
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/17/2020       $10,495.17
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/28/2020       $10,007.15
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/19/2020        $9,161.76
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/28/2020        $8,889.95
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/23/2020        $8,544.82
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/18/2020        $8,456.82
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/17/2020        $8,246.28
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES            7/3/2020        $7,966.34
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/17/2020        $7,959.24
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/17/2020        $7,712.14
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES            7/3/2020        $6,867.02
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/27/2020        $6,189.21
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/23/2020        $6,185.20
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/12/2020        $5,425.81
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/12/2020        $5,220.85
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES            7/3/2020        $5,197.51
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           4/27/2020        $5,143.94
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/27/2020        $5,013.15
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/23/2020        $4,897.17
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/12/2020        $4,729.09
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/23/2020        $4,436.22
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/12/2020        $4,416.28
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/27/2020        $3,806.92
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/17/2020        $3,622.98
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/27/2020        $3,470.66
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES            7/3/2020        $3,221.46
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/25/2020        $3,105.70
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/17/2020        $2,889.04
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES            7/3/2020        $2,796.43
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/28/2020        $2,765.36
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/23/2020        $2,653.32
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/18/2020        $2,575.19
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/18/2020        $2,447.34
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/28/2020        $2,291.18
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/29/2020        $2,289.20
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/18/2020        $2,205.49
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/18/2020        $2,177.50
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/18/2020        $2,027.94
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/16/2020        $1,875.50
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/18/2020        $1,786.14
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/17/2020        $1,780.60
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/18/2020        $1,725.22
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/17/2020        $1,672.81
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/28/2020        $1,644.88
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/23/2020        $1,630.57
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/27/2020        $1,627.11
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/25/2020        $1,513.19
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/18/2020        $1,388.06
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/18/2020        $1,275.17
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/12/2020        $1,119.91
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/18/2020        $1,060.51
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           6/25/2020          $902.16
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/18/2020          $855.81
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/18/2020          $844.44
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES            6/4/2020          $703.54
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/27/2020          $650.19
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/22/2020          $525.15
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES            5/4/2020          $448.21
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES           5/18/2020          $373.89
PETROBRAS DISTRIBUIDORA S A   ROD SP 332 SN                                                                          PAULINIA                                               BRAZIL             TRADE PAYABLES            6/5/2020          $339.81




                                                                                                          62 of 89
                                                                            20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                  Pg 94 of 1306
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                  SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                              Reasons for payment   Dates of    Total Amount or
              Creditor Name                  Address1                       Address2                        Address3                            City               State       Zip                 Country         or transfer      Payments          value
PETROBRAS DISTRIBUIDORA S A       ROD SP 332 SN                                                                                    PAULINIA                                               BRAZIL             TRADE PAYABLES           6/17/2020          $337.94
PETROBRAS DISTRIBUIDORA S A       ROD SP 332 SN                                                                                    PAULINIA                                               BRAZIL             TRADE PAYABLES           5/18/2020          $311.31
PETROBRAS DISTRIBUIDORA S A       ROD SP 332 SN                                                                                    PAULINIA                                               BRAZIL             TRADE PAYABLES           6/29/2020          $261.27
PETROBRAS DISTRIBUIDORA S A       ROD SP 332 SN                                                                                    PAULINIA                                               BRAZIL             TRADE PAYABLES           6/12/2020          $229.95
PETROBRAS DISTRIBUIDORA S A       ROD SP 332 SN                                                                                    PAULINIA                                               BRAZIL             TRADE PAYABLES            7/3/2020          $183.35
PETROBRAS DISTRIBUIDORA S A       ROD SP 332 SN                                                                                    PAULINIA                                               BRAZIL             TRADE PAYABLES           5/18/2020           $95.82
                                  AV THOMAZ ALBERTO WHATELY
PETROBRAS DISTRIBUIDORA S.A       SN. SN                                                                                           RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES           4/13/2020      $82,854.02
                                  AV THOMAZ ALBERTO WHATELY
PETROBRAS DISTRIBUIDORA S.A       SN. SN                                                                                           RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES           5/19/2020      $79,755.29
                                  AV THOMAZ ALBERTO WHATELY
PETROBRAS DISTRIBUIDORA S.A       SN. SN                                                                                           RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES           4/27/2020      $77,290.32
                                  AV THOMAZ ALBERTO WHATELY
PETROBRAS DISTRIBUIDORA S.A       SN. SN                                                                                           RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES            7/3/2020      $13,188.32
                                  AV THOMAZ ALBERTO WHATELY
PETROBRAS DISTRIBUIDORA S.A       SN. SN                                                                                           RIBEIRAO PRETO                                         BRAZIL             TRADE PAYABLES           5/28/2020        $1,457.60
                                  ROD THALES DE LORENA PEIXOTO
PETROBRAS DISTRIBUIDORA SA        SN                                                                                               SAO CARLOS                                             BRAZIL             TRADE PAYABLES           4/27/2020      $54,062.96
                                  ROD THALES DE LORENA PEIXOTO
PETROBRAS DISTRIBUIDORA SA        SN                                                                                               SAO CARLOS                                             BRAZIL             TRADE PAYABLES           4/13/2020      $49,936.95
                                  ROD THALES DE LORENA PEIXOTO
PETROBRAS DISTRIBUIDORA SA        SN                                                                                               SAO CARLOS                                             BRAZIL             TRADE PAYABLES           5/28/2020      $48,361.44
                                  ROD THALES DE LORENA PEIXOTO
PETROBRAS DISTRIBUIDORA SA        SN                                                                                               SAO CARLOS                                             BRAZIL             TRADE PAYABLES           4/27/2020      $47,472.16
                                  ROD THALES DE LORENA PEIXOTO
PETROBRAS DISTRIBUIDORA SA        SN                                                                                               SAO CARLOS                                             BRAZIL             TRADE PAYABLES           4/13/2020      $45,330.77
                                  ROD THALES DE LORENA PEIXOTO
PETROBRAS DISTRIBUIDORA SA        SN                                                                                               SAO CARLOS                                             BRAZIL             TRADE PAYABLES           6/25/2020      $38,369.86
                                  ROD THALES DE LORENA PEIXOTO
PETROBRAS DISTRIBUIDORA SA        SN                                                                                               SAO CARLOS                                             BRAZIL             TRADE PAYABLES           5/19/2020      $37,821.98
                                  ROD THALES DE LORENA PEIXOTO
PETROBRAS DISTRIBUIDORA SA        SN                                                                                               SAO CARLOS                                             BRAZIL             TRADE PAYABLES           5/19/2020      $37,474.62
                                  ROD THALES DE LORENA PEIXOTO
PETROBRAS DISTRIBUIDORA SA        SN                                                                                               SAO CARLOS                                             BRAZIL             TRADE PAYABLES           4/13/2020      $28,210.06
                                  ROD THALES DE LORENA PEIXOTO
PETROBRAS DISTRIBUIDORA SA        SN                                                                                               SAO CARLOS                                             BRAZIL             TRADE PAYABLES           4/27/2020      $22,196.70
                                  ROD THALES DE LORENA PEIXOTO
PETROBRAS DISTRIBUIDORA SA        SN                                                                                               SAO CARLOS                                             BRAZIL             TRADE PAYABLES           5/19/2020      $14,806.46
                                  ROD THALES DE LORENA PEIXOTO
PETROBRAS DISTRIBUIDORA SA        SN                                                                                               SAO CARLOS                                             BRAZIL             TRADE PAYABLES           6/23/2020      $12,496.10
                                  ROD THALES DE LORENA PEIXOTO
PETROBRAS DISTRIBUIDORA SA        SN                                                                                               SAO CARLOS                                             BRAZIL             TRADE PAYABLES            7/3/2020        $6,278.89
                                  ROD THALES DE LORENA PEIXOTO
PETROBRAS DISTRIBUIDORA SA        SN                                                                                               SAO CARLOS                                             BRAZIL             TRADE PAYABLES            7/3/2020        $5,707.26
                                  ROD THALES DE LORENA PEIXOTO
PETROBRAS DISTRIBUIDORA SA        SN                                                                                               SAO CARLOS                                             BRAZIL             TRADE PAYABLES           5/27/2020        $5,469.31
                                  ROD THALES DE LORENA PEIXOTO
PETROBRAS DISTRIBUIDORA SA        SN                                                                                               SAO CARLOS                                             BRAZIL             TRADE PAYABLES           5/27/2020        $3,369.49
                                  ROD THALES DE LORENA PEIXOTO
PETROBRAS DISTRIBUIDORA SA        SN                                                                                               SAO CARLOS                                             BRAZIL             TRADE PAYABLES           6/12/2020        $3,336.48
                                  ROD THALES DE LORENA PEIXOTO
PETROBRAS DISTRIBUIDORA SA        SN                                                                                               SAO CARLOS                                             BRAZIL             TRADE PAYABLES           6/25/2020        $2,621.19
                                  ROD THALES DE LORENA PEIXOTO
PETROBRAS DISTRIBUIDORA SA        SN                                                                                               SAO CARLOS                                             BRAZIL             TRADE PAYABLES           6/17/2020        $2,101.45
                                  ROD THALES DE LORENA PEIXOTO
PETROBRAS DISTRIBUIDORA SA        SN                                                                                               SAO CARLOS                                             BRAZIL             TRADE PAYABLES           5/28/2020        $1,204.40
                                  ROD THALES DE LORENA PEIXOTO
PETROBRAS DISTRIBUIDORA SA        SN                                                                                               SAO CARLOS                                             BRAZIL             TRADE PAYABLES           6/12/2020         $708.29
                                  ROD THALES DE LORENA PEIXOTO
PETROBRAS DISTRIBUIDORA SA        SN                                                                                               SAO CARLOS                                             BRAZIL             TRADE PAYABLES           5/18/2020         $229.76
                                  AV.PASEO DE LA REPUBLICA 3361
PETROLEOS DEL PERU PETROPERU SA   SN I                                                                                             LIMA - PE                                              PERU               TRADE PAYABLES           6/10/2020     $202,171.78
                                  AV.PASEO DE LA REPUBLICA 3361
PETROLEOS DEL PERU PETROPERU SA   SN I                                                                                             LIMA - PE                                              PERU               TRADE PAYABLES            6/4/2020     $200,455.10




                                                                                                                        63 of 89
                                                                                 20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                       Pg 95 of 1306
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                       SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                  Reasons for payment   Dates of     Total Amount or
              Creditor Name                      Address1                        Address2                        Address3                           City                State       Zip                 Country        or transfer      Payments           value
                                      AV.PASEO DE LA REPUBLICA 3361
PETROLEOS DEL PERU PETROPERU SA       SN I                                                                                              LIMA - PE                                              PERU               TRADE PAYABLES         6/23/2020       $172,855.03
                                      AV.PASEO DE LA REPUBLICA 3361
PETROLEOS DEL PERU PETROPERU SA       SN I                                                                                              LIMA - PE                                              PERU               TRADE PAYABLES         6/18/2020       $145,147.91
                                      AV.PASEO DE LA REPUBLICA 3361
PETROLEOS DEL PERU PETROPERU SA       SN I                                                                                              LIMA - PE                                              PERU               TRADE PAYABLES         5/20/2020       $113,222.96
                                      AV.PASEO DE LA REPUBLICA 3361
PETROLEOS DEL PERU PETROPERU SA       SN I                                                                                              LIMA - PE                                              PERU               TRADE PAYABLES          7/3/2020        $47,360.24
                                      AV.PASEO DE LA REPUBLICA 3361
PETROLEOS DEL PERU PETROPERU SA       SN I                                                                                              LIMA - PE                                              PERU               TRADE PAYABLES         5/15/2020        $24,911.30
PILLSBURY WINTHROP SHAE PITTMAN LLP   PO BOX 601420                                                                                     CHARLOTTE                     NC        28260                             TRADE PAYABLES         4/17/2020        $12,676.25
PILLSBURY WINTHROP SHAE PITTMAN LLP   PO BOX 601420                                                                                     CHARLOTTE                     NC        28260                             TRADE PAYABLES         5/25/2020        $10,312.63
PILLSBURY WINTHROP SHAE PITTMAN LLP   PO BOX 601420                                                                                     CHARLOTTE                     NC        28260                             TRADE PAYABLES         5/21/2020         $9,183.84
PILLSBURY WINTHROP SHAE PITTMAN LLP   PO BOX 601420                                                                                     CHARLOTTE                     NC        28260                             TRADE PAYABLES         4/24/2020           $966.85
                                      ROD HELIO SMIDT S/N
PIMENTA VERDE ALIMENTOS LTDA          AEROPORTO IN SN                                                                                   GUARULHOS                                              BRAZIL             TRADE PAYABLES          7/2/2020        $21,572.88
                                      ST ADMINISTRATIVO FEDERAL
PINHEIRO NETO ADVOGADOS               SUL Q S/N                                                                                         BRASILIA                                               BRAZIL             TRADE PAYABLES          5/8/2020        $16,689.47
                                      ST ADMINISTRATIVO FEDERAL
PINHEIRO NETO ADVOGADOS               SUL Q S/N                                                                                         BRASILIA                                               BRAZIL             TRADE PAYABLES          7/2/2020         $1,750.73
                                      AV BARAO DE MAUA 3312A.
PIOFEX DISTRIBUIDORA DE PRODUTOS DE   3312A                                                                                             MAUA                                                   BRAZIL             TRADE PAYABLES          7/3/2020         $9,415.31
PITNEY BOWES BRASIL EQUIP E SERV LT   AL TOCANTINS 630. 630                                                                             BARUERI                                                BRAZIL             TRADE PAYABLES          7/2/2020        $42,207.84
PITNEY BOWES BRASIL EQUIP E SERV LT   AL TOCANTINS 630. 630                                                                             BARUERI                                                BRAZIL             TRADE PAYABLES          7/7/2020        $24,989.86
PITNEY BOWES BRASIL EQUIP E SERV LT   AL TOCANTINS 630. 630                                                                             BARUERI                                                BRAZIL             TRADE PAYABLES          7/3/2020        $11,809.29
PLANEART ARQUITETURA E CONSTRUCOES    RUA PIRES DA MOTA 559                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES          6/3/2020         $6,891.56
PLANEART ARQUITETURA E CONSTRUCOES    RUA PIRES DA MOTA 559                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/2/2020         $3,880.05
PLANEART ARQUITETURA E CONSTRUCOES    RUA PIRES DA MOTA 559                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/7/2020         $2,782.51
PLANEART ARQUITETURA E CONSTRUCOES    RUA PIRES DA MOTA 559                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/25/2020         $2,464.62
PLASTEF INDUSTRIA E COMERCIO LTDA E   R CAPITAO SAMPAIO 20. 20                                                                          RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES          7/3/2020        $14,220.25
PLASTILANIA IND E COM DE PLASTICOS    RUA LOPES DA COSTA 600                                                                            SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/3/2020        $86,671.67
PLATAMON PARTICIP E EMPREEND LTDA     RUA FRANCISCO TORRES 285                                                                          CURITIBA                                               BRAZIL             TRADE PAYABLES          7/3/2020        $13,319.96
PLATAMON PARTICIP E EMPREEND LTDA     RUA FRANCISCO TORRES 285                                                                          CURITIBA                                               BRAZIL             TRADE PAYABLES          6/9/2020         $7,037.69

PLOOMA INDUSTRIA E COMERCIO LTDA      AV GIOVANNI GABRIELLI 423. 423                                                                    CAIEIRAS                                               BRAZIL             TRADE PAYABLES         6/10/2020         $6,309.51

PLOOMA INDUSTRIA E COMERCIO LTDA      AV GIOVANNI GABRIELLI 423. 423                                                                    CAIEIRAS                                               BRAZIL             TRADE PAYABLES          7/7/2020         $1,605.92
PLUG CREATIVE COMUNICACAO LTDA                                                                                                                                                                 BRAZIL             TRADE PAYABLES          7/7/2020       $114,157.86
                                      AV THOMAZ ALBERTO WHATELY
PLUS SERV AUX DE TRANSPORTE AEREO E   SN                                                                                                RIBEIRÃO PRETO                          14078-550 BRAZIL                  TRADE PAYABLES          7/6/2020        $17,215.10
                                      AV THOMAZ ALBERTO WHATELY
PLUS SERV AUX DE TRANSPORTE AEREO E   SN                                                                                                RIBEIRÃO PRETO                          14078-550 BRAZIL                  TRADE PAYABLES         4/20/2020        $12,030.88
                                      AV THOMAZ ALBERTO WHATELY
PLUS SERV AUX DE TRANSPORTE AEREO E   SN                                                                                                RIBEIRÃO PRETO                          14078-550 BRAZIL                  TRADE PAYABLES         6/10/2020        $11,084.31
                                      AV THOMAZ ALBERTO WHATELY
PLUS SERV AUX DE TRANSPORTE AEREO E   SN                                                                                                RIBEIRÃO PRETO                          14078-550 BRAZIL                  TRADE PAYABLES          6/3/2020        $10,007.26
                                      AV THOMAZ ALBERTO WHATELY
PLUS SERV AUX DE TRANSPORTE AEREO E   SN                                                                                                RIBEIRÃO PRETO                          14078-550 BRAZIL                  TRADE PAYABLES         5/18/2020         $8,567.59
                                      AV THOMAZ ALBERTO WHATELY
PLUS SERV AUX DE TRANSPORTE AEREO E   SN                                                                                                RIBEIRÃO PRETO                          14078-550 BRAZIL                  TRADE PAYABLES          7/8/2020         $7,844.90
                                      ESTRADA MUNICIPAL MURILO
PLUS SERV AUXILIARES TRANSP AEREO E   VILACA SN                                                                                         BAURU                                                  BRAZIL             TRADE PAYABLES          7/8/2020         $3,548.56
                                      ESTRADA MUNICIPAL MURILO
PLUS SERV AUXILIARES TRANSP AEREO E   VILACA SN                                                                                         BAURU                                                  BRAZIL             TRADE PAYABLES         5/18/2020         $2,928.30
                                      ESTRADA MUNICIPAL MURILO
PLUS SERV AUXILIARES TRANSP AEREO E   VILACA SN                                                                                         BAURU                                                  BRAZIL             TRADE PAYABLES          7/6/2020         $2,487.82
                                      ESTRADA MUNICIPAL MURILO
PLUS SERV AUXILIARES TRANSP AEREO E   VILACA SN                                                                                         BAURU                                                  BRAZIL             TRADE PAYABLES          5/8/2020         $2,369.64
                                      ESTRADA MUNICIPAL MURILO
PLUS SERV AUXILIARES TRANSP AEREO E   VILACA SN                                                                                         BAURU                                                  BRAZIL             TRADE PAYABLES          6/3/2020         $2,239.03
                                      ESTRADA MUNICIPAL MURILO
PLUS SERV AUXILIARES TRANSP AEREO E   VILACA SN                                                                                         BAURU                                                  BRAZIL             TRADE PAYABLES         4/20/2020         $1,874.81
POLENGHI INDUSTRIAS ALIMENTICIAS LT   PC DA ESTACAO S/N. S/N                                                                            ANGATUBA                                               BRAZIL             TRADE PAYABLES          7/2/2020         $8,216.04
POLENGHI INDUSTRIAS ALIMENTICIAS LT   PC DA ESTACAO S/N. S/N                                                                            ANGATUBA                                               BRAZIL             TRADE PAYABLES          6/9/2020         $2,288.59
POLENGHI INDUSTRIAS ALIMENTICIAS LT   PC DA ESTACAO S/N. S/N                                                                            ANGATUBA                                               BRAZIL             TRADE PAYABLES          7/7/2020         $1,678.65




                                                                                                                             64 of 89
                                                                                 20-11598-jlg    Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                      Pg 96 of 1306
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                      SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                  Reasons for payment   Dates of    Total Amount or
                Creditor Name                    Address1                        Address2                       Address3                           City                State       Zip                 Country         or transfer      Payments          value
POLI FILTRO INDUSTRIA E COMERCIO DE   R GENERAL FLORES 401. 401                                                                        SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020       $16,286.11
POLI FILTRO INDUSTRIA E COMERCIO DE   R GENERAL FLORES 401. 401                                                                        SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/2/2020        $4,395.34
POLICIDADES VIAGENS E TURISMO LTDA                                                                                                                                                                               TRADE PAYABLES           4/30/2020       $10,471.11
POLICIDADES VIAGENS E TURISMO LTDA                                                                                                                                                                               TRADE PAYABLES           5/11/2020        $1,901.48
POLICIDADES VIAGENS E TURISMO LTDA                                                                                                                                                                               TRADE PAYABLES           6/10/2020          $102.88
POLIEMBALAGENS IND COM EMBALAGENS L   R GIRASSOL 210.                                                                                  MAUA                                                   BRAZIL             TRADE PAYABLES            7/2/2020       $40,927.89
PONTESTUR AGENCIA DE VIAGENS LTDA     RUA BARAO SOUZA LEAO 425                                                                         RECIFE                                                 BRAZIL             TRADE PAYABLES           4/20/2020       $16,448.26
PONTESTUR AGENCIA DE VIAGENS LTDA     RUA BARAO SOUZA LEAO 425                                                                         RECIFE                                                 BRAZIL             TRADE PAYABLES           5/18/2020        $7,133.73
PONTESTUR AGENCIA DE VIAGENS LTDA     RUA BARAO SOUZA LEAO 425                                                                         RECIFE                                                 BRAZIL             TRADE PAYABLES            5/4/2020          $323.05
PONTESTUR AGENCIA DE VIAGENS LTDA     RUA BARAO SOUZA LEAO 425                                                                         RECIFE                                                 BRAZIL             TRADE PAYABLES            7/3/2020          $191.09
PONTESTUR AGENCIA DE VIAGENS LTDA     RUA BARAO SOUZA LEAO 425                                                                         RECIFE                                                 BRAZIL             TRADE PAYABLES            7/6/2020           $63.08
PONTESTUR AGENCIA DE VIAGENS LTDA     RUA BARAO SOUZA LEAO 425                                                                         RECIFE                                                 BRAZIL             TRADE PAYABLES            6/2/2020           $13.66
PONTO E VIRGULA - COMUNICACAO         R INACIO RAGA 25. 25                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/17/2020        $8,627.94
PONTO E VIRGULA - COMUNICACAO         R INACIO RAGA 25. 25                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/24/2020        $8,124.21
PONTO E VIRGULA - COMUNICACAO         R INACIO RAGA 25. 25                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020        $3,766.27
PORTAL PRODUCOES E EVENTOS LTDA ME    RUA CAPITAO LIMA 307. 307                                                                        RECIFE                                                 BRAZIL             TRADE PAYABLES            7/3/2020        $5,917.95
PORTAL PRODUCOES E EVENTOS LTDA ME    RUA CAPITAO LIMA 307. 307                                                                        RECIFE                                                 BRAZIL             TRADE PAYABLES            7/7/2020        $2,062.11
PORTWAY, HANDLING DE PORTUGAL S.A.    RUA C                          EDIF.124, PISO 1                 AEROPUERTO                       LISBOA                                                 PORTUGAL           TRADE PAYABLES            7/6/2020       $99,533.11
PORTWAY, HANDLING DE PORTUGAL S.A.    RUA C                          EDIF.124, PISO 1                 AEROPUERTO                       LISBOA                                                 PORTUGAL           TRADE PAYABLES           6/15/2020       $83,340.21
POWERTRONICS COMERCIO DE EQUIPAMENT                                                                                                                                                           BRAZIL             TRADE PAYABLES            7/2/2020        $8,125.00

PP- PINHEIRO & PINHEIRO SERVICOS DE   AVENIDA BARAO STUDART 1080.                                                                      FORTALEZA                                              BRAZIL             TRADE PAYABLES            7/7/2020      $32,569.99

PP- PINHEIRO & PINHEIRO SERVICOS DE   AVENIDA BARAO STUDART 1080.                                                                      FORTALEZA                                              BRAZIL             TRADE PAYABLES           4/30/2020      $18,883.50
PRADO CHAVES ARQUIVOS E SISTEMAS LT   R HENRY FORD 635. 635                                                                            SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/17/2020      $29,434.12
PRADO CHAVES ARQUIVOS E SISTEMAS LT   R HENRY FORD 635. 635                                                                            SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/29/2020      $29,371.10
PRADO CHAVES ARQUIVOS E SISTEMAS LT   R HENRY FORD 635. 635                                                                            SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/2/2020      $28,425.21
PRAVY MIDIA E PRODUCAO TECNOLOGICA    RUA BASTOS PEREIRA 25.                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020      $49,888.20
PRECISAO MAXI TRANSP. TERRESTR                                                                                                                                                                                   TRADE PAYABLES            7/1/2020      $22,211.57
PRECISAOLOG TRANSPORTES EIRELI        RUA OTAVIO POLIDORO 316                                                                          MAUA                                                   BRAZIL             TRADE PAYABLES           5/22/2020       $9,143.23
PREFEITURA MUNICIPAL DO SALVADOR      PC MUNICIPAL S/N. S/N                                                                            SALVADOR                                               BRAZIL             TRADE PAYABLES           6/30/2020       $6,079.76
PREFEITURA MUNICIPAL DO SALVADOR      PC MUNICIPAL S/N. S/N                                                                            SALVADOR                                               BRAZIL             TRADE PAYABLES           4/22/2020       $4,211.56
PREFEITURA MUNICIPAL DO SALVADOR      PC MUNICIPAL S/N. S/N                                                                            SALVADOR                                               BRAZIL             TRADE PAYABLES           5/20/2020       $3,614.85
PREFEITURA MUNICIPAL DO SALVADOR      PC MUNICIPAL S/N. S/N                                                                            SALVADOR                                               BRAZIL             TRADE PAYABLES           5/27/2020       $1,761.87
PREFEITURA MUNICIPAL DO SALVADOR      PC MUNICIPAL S/N. S/N                                                                            SALVADOR                                               BRAZIL             TRADE PAYABLES            6/5/2020       $1,714.81
PREFEITURA MUNICIPAL DO SALVADOR      PC MUNICIPAL S/N. S/N                                                                            SALVADOR                                               BRAZIL             TRADE PAYABLES           4/27/2020         $472.91
PRICE WATERHOUSE & CO                 CERRITO 268                                                                                      BUENOS AIRES                                           ARGENTINA          TRADE PAYABLES            6/8/2020      $16,183.00
PRIMUS TURISMO E VIAGENS LTDA         R MAJOR LOPES 423                                                                                BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES           4/30/2020       $6,101.28
PRIMUS TURISMO E VIAGENS LTDA         R MAJOR LOPES 423                                                                                BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES           5/18/2020       $2,847.96
PRIMUS TURISMO E VIAGENS LTDA         R MAJOR LOPES 423                                                                                BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES            5/4/2020         $705.70
PRIMUS TURISMO E VIAGENS LTDA         R MAJOR LOPES 423                                                                                BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES            6/2/2020          $15.51
PRIMUS TURISMO E VIAGENS LTDA         R MAJOR LOPES 423                                                                                BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES           6/18/2020           $8.73
PRIMUS TURISMO E VIAGENS LTDA         R MAJOR LOPES 423                                                                                BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES           5/25/2020           $6.63
PROFORTE SA TRANSPORTE DE VALORES     RUA ANNE FRANK 596. 596                                                                          CURITIBA                                               BRAZIL             TRADE PAYABLES           6/30/2020      $33,514.56
PROFORTE SA TRANSPORTE DE VALORES     RUA ANNE FRANK 596. 596                                                                          CURITIBA                                               BRAZIL             TRADE PAYABLES           6/18/2020      $23,301.68
PROFORTE SA TRANSPORTE DE VALORES     RUA ANNE FRANK 596. 596                                                                          CURITIBA                                               BRAZIL             TRADE PAYABLES           6/30/2020       $9,708.46
PROFORTE SA TRANSPORTE DE VALORES     RUA ANNE FRANK 596. 596                                                                          CURITIBA                                               BRAZIL             TRADE PAYABLES           6/30/2020       $7,788.48
PROFORTE SA TRANSPORTE DE VALORES     RUA ANNE FRANK 596. 596                                                                          CURITIBA                                               BRAZIL             TRADE PAYABLES           6/26/2020       $4,923.05
PROFORTE SA TRANSPORTE DE VALORES     RUA ANNE FRANK 596. 596                                                                          CURITIBA                                               BRAZIL             TRADE PAYABLES           6/26/2020       $4,762.56
PROFORTE SA TRANSPORTE DE VALORES     RUA ANNE FRANK 596. 596                                                                          CURITIBA                                               BRAZIL             TRADE PAYABLES           6/26/2020       $4,289.87
PROFORTE SA TRANSPORTE DE VALORES     RUA ANNE FRANK 596. 596                                                                          CURITIBA                                               BRAZIL             TRADE PAYABLES            7/8/2020         $385.26

PROJECT PLAN SOLUCOES DE ENGENHARIA   RUA JOAO GOMES XAVIER 84. 84                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020      $20,045.82

PROJECT PLAN SOLUCOES DE ENGENHARIA   RUA JOAO GOMES XAVIER 84. 84                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020      $10,236.95
                                      AV GRACA ARANHA 26 1 ANDAR
PROMOTIONAL TRAVEL VIAGENS E TURISM   RIO DE J                                                                                         COMODIN DE RIO DE JANEIRO                              BRAZIL             TRADE PAYABLES           4/30/2020        $7,585.66
                                      AV GRACA ARANHA 26 1 ANDAR
PROMOTIONAL TRAVEL VIAGENS E TURISM   RIO DE J                                                                                         COMODIN DE RIO DE JANEIRO                              BRAZIL             TRADE PAYABLES           5/11/2020        $3,753.59
                                      AV GRACA ARANHA 26 1 ANDAR
PROMOTIONAL TRAVEL VIAGENS E TURISM   RIO DE J                                                                                         COMODIN DE RIO DE JANEIRO                              BRAZIL             TRADE PAYABLES           6/10/2020         $438.33
                                      AV GRACA ARANHA 26 1 ANDAR
PROMOTIONAL TRAVEL VIAGENS E TURISM   RIO DE J                                                                                         COMODIN DE RIO DE JANEIRO                              BRAZIL             TRADE PAYABLES           5/18/2020         $293.79
                                      AV GRACA ARANHA 26 1 ANDAR
PROMOTIONAL TRAVEL VIAGENS E TURISM   RIO DE J                                                                                         COMODIN DE RIO DE JANEIRO                              BRAZIL             TRADE PAYABLES           5/25/2020         $171.93




                                                                                                                            65 of 89
                                                                                20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                      Pg 97 of 1306
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                      SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                 Reasons for payment   Dates of     Total Amount or
               Creditor Name                    Address1                        Address2                        Address3                            City               State       Zip                 Country        or transfer      Payments           value
                                      AV GRACA ARANHA 26 1 ANDAR
PROMOTIONAL TRAVEL VIAGENS E TURISM   RIO DE J                                                                                         COMODIN DE RIO DE JANEIRO                              BRAZIL             TRADE PAYABLES          7/3/2020            $30.49
                                      AV GRACA ARANHA 26 1 ANDAR
PROMOTIONAL TRAVEL VIAGENS E TURISM   RIO DE J                                                                                         COMODIN DE RIO DE JANEIRO                              BRAZIL             TRADE PAYABLES          6/2/2020            $21.07
PROPONENT WARRANTY & REPAIR ADMINIS   2999 COUNTY ROAD 42 W 42                                                                         BURNSVILLE                    MN        55306-6994                        TRADE PAYABLES         4/30/2020        $30,680.66
PROPONENT WARRANTY & REPAIR ADMINIS   2999 COUNTY ROAD 42 W 42                                                                         BURNSVILLE                    MN        55306-6994                        TRADE PAYABLES          7/3/2020        $23,163.53
PROTEGE S/A PROTECAO E TRANSPORTE                                                                                                                                                             BRAZIL             TRADE PAYABLES          7/6/2020        $15,129.10
PROTEGE S/A PROTECAO E TRANSPORTE                                                                                                                                                             BRAZIL             TRADE PAYABLES         6/25/2020         $2,864.20
PROTEGE S/A PROTECAO E TRANSPORTE D                                                                                                                                                           BRAZIL             TRADE PAYABLES          7/6/2020        $11,339.88
PROTEGE S/A PROTECAO E TRANSPORTE D                                                                                                                                                           BRAZIL             TRADE PAYABLES          7/6/2020         $9,359.38
PROTEGE S/A PROTECAO E TRANSPORTE D                                                                                                                                                           BRAZIL             TRADE PAYABLES         6/25/2020         $3,794.13
PROTEGE S/A PROTECAO E TRANSPORTE D                                                                                                                                                           BRAZIL             TRADE PAYABLES         6/25/2020         $3,712.31
PROTEGE S/A PROTECAO E TRANSPORTE D                                                                                                                                                           BRAZIL             TRADE PAYABLES          7/6/2020         $3,705.64
PROTEGE SA PROTECAO E TRANSP DE VAL   ESTRADA USINA 1115. 1115                                                                         RIO BRANCO                                             BRAZIL             TRADE PAYABLES          7/6/2020         $5,091.57
PROTEGE SA PROTECAO E TRANSP DE VAL   ESTRADA USINA 1115. 1115                                                                         RIO BRANCO                                             BRAZIL             TRADE PAYABLES          7/8/2020         $3,305.52
PROTEGE SA PROTECAO E TRANSP DE VAL   ESTRADA USINA 1115. 1115                                                                         RIO BRANCO                                             BRAZIL             TRADE PAYABLES         6/26/2020         $2,889.24
PROTEGE SA PROTECAO E TRANSP DE VAL   ESTRADA USINA 1115. 1115                                                                         RIO BRANCO                                             BRAZIL             TRADE PAYABLES          4/9/2020         $2,662.45
PROTEGE SA PROTECAO E TRANSP DE VAL   ESTRADA USINA 1115. 1115                                                                         RIO BRANCO                                             BRAZIL             TRADE PAYABLES         6/18/2020         $2,552.29
                                      R VEREADOR GERSCINO SILVA 83.
PROTEGE SA PROTECAO E TRANSPORTE DE   83                                                                                               FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES          7/8/2020        $30,099.42
                                      R VEREADOR GERSCINO SILVA 83.
PROTEGE SA PROTECAO E TRANSPORTE DE   83                                                                                               FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         6/30/2020        $26,156.20
                                      R VEREADOR GERSCINO SILVA 83.
PROTEGE SA PROTECAO E TRANSPORTE DE   83                                                                                               FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         6/18/2020        $20,260.47
                                      R VEREADOR GERSCINO SILVA 83.
PROTEGE SA PROTECAO E TRANSPORTE DE   83                                                                                               FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES          7/6/2020         $3,121.80
                                      R VEREADOR GERSCINO SILVA 83.
PROTEGE SA PROTECAO E TRANSPORTE DE   83                                                                                               FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES          7/8/2020         $2,166.89
                                      R VEREADOR GERSCINO SILVA 83.
PROTEGE SA PROTECAO E TRANSPORTE DE   83                                                                                               FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         4/17/2020         $1,947.90
                                      R VEREADOR GERSCINO SILVA 83.
PROTEGE SA PROTECAO E TRANSPORTE DE   83                                                                                               FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         6/30/2020         $1,765.83
                                      R VEREADOR GERSCINO SILVA 83.
PROTEGE SA PROTECAO E TRANSPORTE DE   83                                                                                               FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         6/18/2020         $1,667.42
                                      AVENIDA SILVIO DOMINGOS
PRUDEMPLAST QUIMICA INDL LTDA EPP     RONCADO 800                                                                                      PRESIDENTE PRUDENTE                                    BRAZIL             TRADE PAYABLES          4/9/2020        $48,865.32
                                      AEROPUERTO INTERN. DE
PUERTAS DEL SUR S.A                   CARRASCO.                                                                                        MONTEVIDEO                                             URUGUAY            TRADE PAYABLES         5/15/2020       $259,022.08
                                      AEROPUERTO INTERN. DE
PUERTAS DEL SUR S.A                   CARRASCO.                                                                                        MONTEVIDEO                                             URUGUAY            TRADE PAYABLES         4/24/2020       $201,347.20
                                      AEROPUERTO INTERN. DE
PUERTAS DEL SUR S.A                   CARRASCO.                                                                                        MONTEVIDEO                                             URUGUAY            TRADE PAYABLES          7/2/2020        $69,227.33
                                      AEROPUERTO INTERN. DE
PUERTAS DEL SUR S.A                   CARRASCO.                                                                                        MONTEVIDEO                                             URUGUAY            TRADE PAYABLES         5/25/2020        $16,787.52
                                      AEROPUERTO INTERN. DE
PUERTAS DEL SUR S.A                   CARRASCO.                                                                                        MONTEVIDEO                                             URUGUAY            TRADE PAYABLES          6/4/2020         $2,278.80

PUMA ENERGY PARAGUAY SA               SARGENTO NICASIO VILLALBA 650                                                                    ASUNCION                                               PARAGUAY           TRADE PAYABLES          6/5/2020         $5,581.19
Q S MACHINES LTDA                     R DAKAR 86. 86                                                                                   SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/3/2020         $8,019.50
Q S MACHINES LTDA                     R DAKAR 86. 86                                                                                   SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/7/2020         $1,036.30
Q8 AVIATION                           DUKES COURT                   DUKE STREET                       WOKING                           SURREY                                  GU21 5BH       UNITED KINGDOM     TRADE PAYABLES         6/18/2020       $253,093.93
Q8 AVIATION                           DUKES COURT                   DUKE STREET                       WOKING                           SURREY                                  GU21 5BH       UNITED KINGDOM     TRADE PAYABLES         5/27/2020       $210,749.81
                                      R MONSENHOR ALCINDO CARLOS
QUADRIMETAIS PRODUTOS INDUSTRIAIS L   VELO 280                                                                                         SAO CARLOS                                             BRAZIL             TRADE PAYABLES          7/2/2020        $13,775.72
                                      R MONSENHOR ALCINDO CARLOS
QUADRIMETAIS PRODUTOS INDUSTRIAIS L   VELO 280                                                                                         SAO CARLOS                                             BRAZIL             TRADE PAYABLES          7/7/2020         $9,659.52
QUANTHUS DISTRIBUICAO E LOGISTICA L   RUA DONA FRANCISCA 6750.                                                                         JOINVILLE                                              BRAZIL             TRADE PAYABLES         6/17/2020        $42,730.76
QUANTHUS DISTRIBUICAO E LOGISTICA L   RUA DONA FRANCISCA 6750.                                                                         JOINVILLE                                              BRAZIL             TRADE PAYABLES          7/2/2020        $18,660.33
QUIMESP QUIMICA LTDA                  R MURILO 48. 48                                                                                  GUARULHOS                                              BRAZIL             TRADE PAYABLES          7/3/2020        $19,688.01
R B TRANSPORTES DE CARGAS LTDA                                                                                                                                                                                   TRADE PAYABLES          7/3/2020         $5,849.63
R B TRANSPORTES DE CARGAS LTDA                                                                                                                                                                                   TRADE PAYABLES         5/15/2020         $5,524.99
R B TRANSPORTES DE CARGAS LTDA                                                                                                                                                                                   TRADE PAYABLES         4/20/2020         $5,275.78
R B TRANSPORTES DE CARGAS LTDA                                                                                                                                                                                   TRADE PAYABLES         4/17/2020         $4,338.81
R B TRANSPORTES DE CARGAS LTDA                                                                                                                                                                                   TRADE PAYABLES          6/5/2020         $2,187.19
R B TRANSPORTES DE CARGAS LTDA                                                                                                                                                                                   TRADE PAYABLES         6/19/2020         $1,421.30




                                                                                                                            66 of 89
                                                                             20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                   Pg 98 of 1306
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                   SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                               Reasons for payment   Dates of    Total Amount or
               Creditor Name                    Address1                     Address2                        Address3                           City                State       Zip                 Country         or transfer      Payments          value
R B TRANSPORTES DE CARGAS LTDA                                                                                                                                                                                TRADE PAYABLES            7/7/2020          $835.09
R C CHIMARELLI DISTRIBUIDORA                                                                                                                                                               BRAZIL             TRADE PAYABLES           5/22/2020       $15,207.50
                                      PARK VERANEIO PORTO DO SOL
R D TRANSPORTES E TURISMO LTDA ME     IV S/N                                                                                        IPOJUCA                                                BRAZIL             TRADE PAYABLES            7/7/2020      $20,510.44
                                      PARK VERANEIO PORTO DO SOL
R D TRANSPORTES E TURISMO LTDA ME     IV S/N                                                                                        IPOJUCA                                                BRAZIL             TRADE PAYABLES           4/17/2020        $5,972.28
                                      PARK VERANEIO PORTO DO SOL
R D TRANSPORTES E TURISMO LTDA ME     IV S/N                                                                                        IPOJUCA                                                BRAZIL             TRADE PAYABLES            4/9/2020        $5,884.86
                                      PARK VERANEIO PORTO DO SOL
R D TRANSPORTES E TURISMO LTDA ME     IV S/N                                                                                        IPOJUCA                                                BRAZIL             TRADE PAYABLES           5/22/2020       $5,024.45
R M SERV AUXILIARES TRANSP AEREO LT                                                                                                                                                                           TRADE PAYABLES            7/7/2020      $34,904.90
R M SERV AUXILIARES TRANSP AEREO LT                                                                                                                                                                           TRADE PAYABLES           6/25/2020      $27,540.96
R M SERVICOS AUXILIARES DE                                                                                                                                                                                    TRADE PAYABLES            4/9/2020      $61,535.30
R M SERVICOS AUXILIARES DE                                                                                                                                                                                    TRADE PAYABLES            7/3/2020      $27,279.39
R M SERVICOS AUXILIARES DE                                                                                                                                                                                    TRADE PAYABLES            6/8/2020      $22,177.09
R M SERVICOS AUXILIARES DE                                                                                                                                                                                    TRADE PAYABLES           6/25/2020          $88.72
R T TRANSPORTES LTDA ME               AV BRASIL 1564. 1564                                                                          JI PARANA                                              BRAZIL             TRADE PAYABLES           5/15/2020       $3,252.65
R T TRANSPORTES LTDA ME               AV BRASIL 1564. 1564                                                                          JI PARANA                                              BRAZIL             TRADE PAYABLES            4/9/2020       $2,680.51
R T TRANSPORTES LTDA ME               AV BRASIL 1564. 1564                                                                          JI PARANA                                              BRAZIL             TRADE PAYABLES           6/12/2020       $2,008.91
                                      RUA TEODORO SAMPAIO 1234.
R3 GASTRONOMIA LTDA ME                1234                                                                                          SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/15/2020      $17,132.08
                                      RUA TEODORO SAMPAIO 1234.
R3 GASTRONOMIA LTDA ME                1234                                                                                          SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/2/2020      $11,422.31
                                      R ALMIRANTE TAMANDARE 532.
RAGGI X MANUT EQ ELETROELETRONI LTD   532                                                                                           MAUA                                                   BRAZIL             TRADE PAYABLES           5/29/2020      $19,182.86
                                      R ALMIRANTE TAMANDARE 532.
RAGGI X MANUT EQ ELETROELETRONI LTD   532                                                                                           MAUA                                                   BRAZIL             TRADE PAYABLES            7/2/2020      $16,782.50
                                      R ALMIRANTE TAMANDARE 532.
RAGGI X MANUT EQ ELETROELETRONI LTD   532                                                                                           MAUA                                                   BRAZIL             TRADE PAYABLES            7/7/2020        $1,283.29
RAI PUBLICIDADE LTDA                  RUA COTOXO 608. 608                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/17/2020       $26,856.15
RAI PUBLICIDADE LTDA                  RUA COTOXO 608. 608                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES            6/4/2020        $8,480.35
RAIZEN ARGENTINA SA                   AVENIDA SARMIENTO S/N.                                                                        BUENOS AIRES                                           ARGENTINA          TRADE PAYABLES            7/2/2020       $77,747.90
RAIZEN ARGENTINA SA                   AVENIDA SARMIENTO S/N.                                                                        BUENOS AIRES                                           ARGENTINA          TRADE PAYABLES           6/22/2020       $40,266.16
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020   $13,024,996.92
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020   $12,564,064.90
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020    $9,937,391.86
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020    $8,668,958.82
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020    $4,275,102.78
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020    $4,229,242.57
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020    $3,850,232.15
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020    $3,579,148.03
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020    $2,672,686.94
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020    $2,211,783.48
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020    $2,157,864.74
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020    $2,133,790.52
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020    $1,990,333.23
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020    $1,965,486.95
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020    $1,951,345.05
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020    $1,830,303.47
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020    $1,801,524.21
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020    $1,799,620.81
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020    $1,791,114.78
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020    $1,775,334.83
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020    $1,636,070.51
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020    $1,625,263.98
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020    $1,558,755.80
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020    $1,467,893.53
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020    $1,380,787.58
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020    $1,349,617.74
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020    $1,212,818.69
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020    $1,210,953.77
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020    $1,126,723.05
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020    $1,084,500.13
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020    $1,062,366.17
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                      BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020    $1,023,227.99




                                                                                                                         67 of 89
                                                                  20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                        Pg 99 of 1306
                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                           Case No. 20-11598
                                                        SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                    Reasons for payment   Dates of    Total Amount or
             Creditor Name              Address1                  Address2                        Address3                           City                State       Zip                 Country         or transfer      Payments          value
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020    $1,009,530.38
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020      $968,387.26
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020      $915,819.80
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020      $876,673.35
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020      $847,076.68
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020      $843,643.93
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020      $841,611.29
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020      $771,949.17
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020      $754,513.64
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020      $744,877.10
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020      $735,735.90
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020      $718,108.72
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020      $692,451.87
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020      $654,941.10
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/1/2020      $648,957.24
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020      $648,139.46
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020      $632,327.35
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/8/2020      $626,003.91
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020      $600,977.07
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020      $582,744.16
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/15/2020      $580,608.15
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020      $570,019.76
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020      $554,610.84
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/22/2020      $542,362.64
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020      $535,853.71
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020      $532,566.83
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020      $505,911.73
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020      $499,139.34
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/29/2020      $496,454.38
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020      $495,710.64
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020      $493,793.85
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020      $476,096.12
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020      $464,108.12
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020      $464,085.19
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020      $446,811.73
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020      $431,772.35
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/1/2020      $423,731.94
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020      $420,261.62
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020      $374,779.72
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020      $365,847.24
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020      $365,059.17
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020      $363,107.94
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020      $350,567.56
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020      $349,446.46
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020      $315,226.20
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020      $300,062.70
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020      $290,545.68
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020      $259,368.98
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020      $258,174.16
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020      $256,169.87
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020      $252,023.39
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020      $248,017.96
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020      $237,536.57
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020      $227,823.55
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020      $214,414.47
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020      $208,071.01
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/29/2020      $207,643.88
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020      $206,064.16
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/8/2020      $202,714.40
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020      $201,151.62
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020      $193,119.91
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020      $191,962.38
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020      $182,358.87
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020      $179,776.13
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020      $171,875.59




                                                                                                              68 of 89
                                                                  20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                        Pg 100 of 1306
                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                           Case No. 20-11598
                                                        SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                    Reasons for payment   Dates of    Total Amount or
             Creditor Name              Address1                  Address2                        Address3                           City                State       Zip                 Country         or transfer      Payments          value
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020      $171,347.91
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/15/2020      $164,923.36
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020      $160,210.89
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020      $155,781.41
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020      $154,344.67
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/22/2020      $146,927.71
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020      $145,979.26
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020      $138,463.64
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020      $136,284.05
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020      $136,073.48
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020      $134,992.39
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020      $134,548.87
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020      $133,393.30
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/22/2020      $133,384.29
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020      $133,179.77
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020      $133,139.56
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020      $131,288.58
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020      $129,929.98
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020      $126,296.08
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020      $123,923.99
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020      $123,017.38
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020      $122,458.98
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/29/2020      $121,367.48
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020      $119,558.87
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020      $118,285.81
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/1/2020      $117,967.22
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020      $117,152.14
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020      $115,305.37
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020      $114,146.32
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/8/2020      $113,907.32
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020      $112,714.07
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020      $108,727.73
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020      $108,432.36
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020      $106,941.15
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020      $106,863.97
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/15/2020      $104,450.20
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020      $101,850.28
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020      $101,796.38
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020      $101,055.05
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020      $100,537.33
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020      $100,501.32
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020       $97,573.03
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020       $92,976.16
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/29/2020       $92,139.09
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/22/2020       $90,642.07
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020       $90,593.07
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020       $86,868.39
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020       $84,699.19
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020       $84,361.51
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020       $82,931.58
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020       $82,527.98
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020       $82,094.71
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/29/2020       $81,261.76
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020       $80,751.38
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020       $80,608.88
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020       $80,419.14
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/8/2020       $76,133.94
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020       $75,342.76
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/15/2020       $75,130.42
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020       $75,055.25
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020       $74,628.59
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020       $72,542.93
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020       $70,643.89
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020       $70,505.66
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020       $67,109.68




                                                                                                              69 of 89
                                                                  20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                        Pg 101 of 1306
                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                           Case No. 20-11598
                                                        SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                    Reasons for payment   Dates of    Total Amount or
             Creditor Name              Address1                  Address2                        Address3                           City                State       Zip                 Country         or transfer      Payments          value
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020       $66,071.55
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/8/2020       $65,799.34
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/15/2020       $64,429.41
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020       $62,712.50
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/29/2020       $60,797.40
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020       $60,118.23
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020       $59,675.90
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020       $59,613.87
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/22/2020       $58,543.41
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/22/2020       $57,095.56
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/15/2020       $57,074.68
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020       $56,784.50
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020       $55,910.64
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020       $55,036.90
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020       $54,178.71
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020       $53,420.43
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/15/2020       $52,664.49
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020       $51,802.98
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020       $51,584.17
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/29/2020       $49,945.89
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020       $49,383.95
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/17/2020       $46,757.23
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/24/2020       $46,558.58
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/22/2020       $46,404.70
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/29/2020       $45,478.20
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/1/2020       $43,905.13
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020       $43,769.80
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020       $42,157.26
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/1/2020       $41,750.61
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/22/2020       $40,731.48
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020       $39,363.55
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/22/2020       $39,127.57
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/8/2020       $38,002.06
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/8/2020       $36,755.44
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           4/13/2020       $35,881.29
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/15/2020       $35,833.14
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020       $35,647.52
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/29/2020       $34,846.33
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/15/2020       $34,659.34
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/22/2020       $34,253.00
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/8/2020       $34,145.92
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/22/2020       $33,780.68
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/8/2020       $33,451.40
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/1/2020       $32,937.26
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/22/2020       $31,053.38
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/8/2020       $28,853.76
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/1/2020       $28,418.10
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020       $27,758.53
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020       $27,661.59
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/15/2020       $26,587.43
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/29/2020       $26,531.61
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/1/2020       $25,053.94
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020       $24,928.86
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/22/2020       $24,829.19
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/8/2020       $23,187.73
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/8/2020       $23,056.68
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/29/2020       $22,843.27
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/15/2020       $22,646.32
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020       $20,789.97
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/29/2020       $20,787.52
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/15/2020       $20,762.06
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/15/2020       $20,452.03
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/1/2020       $19,817.25
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            5/4/2020       $17,196.29
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/8/2020       $16,327.19




                                                                                                              70 of 89
                                                                  20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                        Pg 102 of 1306
                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                           Case No. 20-11598
                                                        SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                    Reasons for payment   Dates of    Total Amount or
             Creditor Name              Address1                  Address2                        Address3                           City                State       Zip                 Country         or transfer      Payments          value
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/15/2020       $16,125.89
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/15/2020       $15,900.70
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/29/2020       $15,282.18
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020       $14,323.43
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020       $14,055.02
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/22/2020       $13,997.15
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/29/2020       $13,579.56
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/22/2020       $13,357.07
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/15/2020       $13,206.82
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/15/2020       $12,874.96
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/29/2020       $12,851.63
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020       $11,253.37
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/15/2020       $10,892.60
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020       $10,714.02
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/15/2020       $10,450.14
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/29/2020        $9,639.74
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020        $9,563.04
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/29/2020        $9,554.29
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/22/2020        $9,503.01
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/29/2020        $9,029.60
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/8/2020        $8,658.09
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020        $8,277.39
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020        $8,048.94
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/22/2020        $7,553.51
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/8/2020        $7,441.28
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/1/2020        $7,351.88
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/8/2020        $7,213.90
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020        $7,141.98
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/22/2020        $7,107.07
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/8/2020        $6,690.75
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/8/2020        $6,516.20
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/22/2020        $6,015.20
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/22/2020        $5,836.11
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/15/2020        $5,782.34
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/15/2020        $5,765.72
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/8/2020        $5,672.38
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/15/2020        $5,575.84
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/29/2020        $5,538.49
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/22/2020        $5,531.44
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/8/2020        $5,434.24
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020        $5,420.17
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/8/2020        $5,395.02
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/15/2020        $5,230.30
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/8/2020        $5,023.36
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/15/2020        $4,974.89
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020        $4,916.82
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/8/2020        $4,841.28
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/22/2020        $4,419.88
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/22/2020        $4,361.51
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/29/2020        $4,336.61
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/15/2020        $4,271.73
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/8/2020        $4,193.41
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/15/2020        $4,122.23
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/29/2020        $4,062.94
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/22/2020        $3,988.52
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/8/2020        $3,840.80
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/22/2020        $3,812.87
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/29/2020        $3,745.79
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/1/2020        $3,285.35
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/29/2020        $3,008.85
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            6/1/2020        $2,952.01
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/29/2020        $2,949.49
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020        $2,937.31
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/29/2020        $2,930.25
RAIZEN COMBUSTIVEIS SA       AVENIDA JULIO COSAR S/N.                                                                    BELOM                                                  BRAZIL             TRADE PAYABLES           6/15/2020        $2,741.38




                                                                                                              71 of 89
                                                                                20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                      Pg 103 of 1306
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                      SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                  Reasons for payment   Dates of    Total Amount or
             Creditor Name                       Address1                       Address2                        Address3                           City                State       Zip                 Country         or transfer      Payments          value
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                         BELOM                                                  BRAZIL             TRADE PAYABLES           6/15/2020        $2,614.36
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                         BELOM                                                  BRAZIL             TRADE PAYABLES           6/29/2020        $2,604.28
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                         BELOM                                                  BRAZIL             TRADE PAYABLES            6/8/2020        $2,581.46
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                         BELOM                                                  BRAZIL             TRADE PAYABLES           6/29/2020        $2,549.59
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                         BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020        $2,446.98
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                         BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020        $2,002.38
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                         BELOM                                                  BRAZIL             TRADE PAYABLES           6/29/2020        $1,820.84
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                         BELOM                                                  BRAZIL             TRADE PAYABLES            7/3/2020        $1,429.26
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                         BELOM                                                  BRAZIL             TRADE PAYABLES            6/1/2020        $1,091.03
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                         BELOM                                                  BRAZIL             TRADE PAYABLES           6/15/2020        $1,003.97
RAIZEN COMBUSTIVEIS SA                AVENIDA JULIO COSAR S/N.                                                                         BELOM                                                  BRAZIL             TRADE PAYABLES           6/29/2020          $953.00
                                      AVENIDA FERNANDO FERRARI
RAIZEN COMBUSTIVEIS SA..              3800                                                                                             VITORIA                                                BRAZIL             TRADE PAYABLES           4/13/2020     $553,506.49
                                      AVENIDA FERNANDO FERRARI
RAIZEN COMBUSTIVEIS SA..              3800                                                                                             VITORIA                                                BRAZIL             TRADE PAYABLES           4/17/2020     $463,097.83
                                      AVENIDA FERNANDO FERRARI
RAIZEN COMBUSTIVEIS SA..              3800                                                                                             VITORIA                                                BRAZIL             TRADE PAYABLES           4/24/2020     $430,951.70
                                      AVENIDA FERNANDO FERRARI
RAIZEN COMBUSTIVEIS SA..              3800                                                                                             VITORIA                                                BRAZIL             TRADE PAYABLES            5/4/2020     $365,723.97
                                      AVENIDA FERNANDO FERRARI
RAIZEN COMBUSTIVEIS SA..              3800                                                                                             VITORIA                                                BRAZIL             TRADE PAYABLES            7/3/2020      $24,218.08
                                      AVENIDA FERNANDO FERRARI
RAIZEN COMBUSTIVEIS SA..              3800                                                                                             VITORIA                                                BRAZIL             TRADE PAYABLES           6/29/2020      $18,756.27
                                      AVENIDA FERNANDO FERRARI
RAIZEN COMBUSTIVEIS SA..              3800                                                                                             VITORIA                                                BRAZIL             TRADE PAYABLES            6/8/2020      $15,713.37
                                      AVENIDA FERNANDO FERRARI
RAIZEN COMBUSTIVEIS SA..              3800                                                                                             VITORIA                                                BRAZIL             TRADE PAYABLES           6/22/2020      $15,256.65
                                      AVENIDA FERNANDO FERRARI
RAIZEN COMBUSTIVEIS SA..              3800                                                                                             VITORIA                                                BRAZIL             TRADE PAYABLES           6/15/2020      $12,672.40
RAVI SERV AUX DE TRANSP AEREO LTDA.   AV CARAMURU 15                                                                                   MACAPA                                                 BRAZIL             TRADE PAYABLES           4/17/2020       $2,716.68
RAVI SERV AUX DE TRANSP AEREO LTDA.   AV CARAMURU 15                                                                                   MACAPA                                                 BRAZIL             TRADE PAYABLES           5/22/2020       $2,405.00
RAVI SERV AUX DE TRANSP AEREO LTDA.   AV CARAMURU 15                                                                                   MACAPA                                                 BRAZIL             TRADE PAYABLES            7/3/2020       $1,364.30
RAVI SERV AUX DE TRANSP AEREO LTDA.   AV CARAMURU 15                                                                                   MACAPA                                                 BRAZIL             TRADE PAYABLES           6/12/2020       $1,240.85
RB CAPITAL COMPANHIA DE SECURITIZAC   R AMAURI 255. 255                                                                                SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/10/2020     $365,855.06
RB CAPITAL COMPANHIA DE SECURITIZAC   R AMAURI 255. 255                                                                                SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/6/2020     $359,430.17
RB CAPITAL COMPANHIA DE SECURITIZAC   R AMAURI 255. 255                                                                                SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/12/2020     $350,591.41
                                      R DEPUTADO JOAO SUSSUMU
RC LAGE AGENCIA DE VIAGENS E TURISM   HIRATA 449                                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/30/2020       $1,257.31
RDF COMERCIO E SERV DE PNEUS EIRELI   RUA HIROSHI OKADA 176. 176                                                                       SANTANA DE PARNAIBA                                    BRAZIL             TRADE PAYABLES            7/2/2020      $16,099.35
RDF COMERCIO E SERV DE PNEUS EIRELI   RUA HIROSHI OKADA 176. 176                                                                       SANTANA DE PARNAIBA                                    BRAZIL             TRADE PAYABLES           4/24/2020      $10,079.97
RDF COMERCIO E SERV DE PNEUS EIRELI   RUA HIROSHI OKADA 176. 176                                                                       SANTANA DE PARNAIBA                                    BRAZIL             TRADE PAYABLES           6/16/2020       $3,707.38
RDM INDUSTRIA DE MAQUINAS E EQUIPAM   RUA ITAUNA 541.                                                                                  AMERICANA                                              BRAZIL             TRADE PAYABLES           5/29/2020      $10,611.39
RDM INDUSTRIA DE MAQUINAS E EQUIPAM   RUA ITAUNA 541.                                                                                  AMERICANA                                              BRAZIL             TRADE PAYABLES            7/7/2020       $2,046.39
REAL SRR SP PUBLICIDADE E MARKETING   R JOAQUIM FLORIANO 243.                                                                          SAO PAULO                                              BRAZIL             TRADE PAYABLES            5/8/2020      $36,564.85
REAL SRR SP PUBLICIDADE E MARKETING   R JOAQUIM FLORIANO 243.                                                                          SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020       $4,254.12
REBAL COMERCIAL LIMITADA              R SAO PAULO 384.                                                                                 SAO CAETANO DO SUL                                     BRAZIL             TRADE PAYABLES            7/7/2020      $16,419.73
RECONLOG LTDA                         AVENIDA ROSANA 618.                                                                              EMBU DAS ARTES                                         BRAZIL             TRADE PAYABLES            7/7/2020      $23,355.85
RECONLOG LTDA                         AVENIDA ROSANA 618.                                                                              EMBU DAS ARTES                                         BRAZIL             TRADE PAYABLES           5/29/2020       $5,468.65
REDE CIDADA                           R ALVARENGA PEIXOTO 295. 295                                                                     BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES            7/2/2020       $3,804.13
REDE CIDADA                           R ALVARENGA PEIXOTO 295. 295                                                                     BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES           4/17/2020       $2,995.71
REDE CIDADA                           R ALVARENGA PEIXOTO 295. 295                                                                     BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES            7/7/2020       $1,077.66
REGERA ELETRO DIESEL EIRELI ME        RUA ITAQUERA 314                                                                                 SANTO ANDRO                                            BRAZIL             TRADE PAYABLES            7/3/2020       $9,984.00
REGO PAZOS ENG CONST E COM LTDA       RUA CARLOS DEL PRETE 145. 145                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020     $140,373.90
REGO PAZOS ENG CONST E COM LTDA       RUA CARLOS DEL PRETE 145. 145                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES            6/8/2020      $88,179.82
RENIR FAUSTINA DE MENEZES SOUZA ME    RUA ONZE DE FEVEREIRO 146                                                                        CAMPO GRANDE                                           BRAZIL             TRADE PAYABLES            4/9/2020       $5,181.49
RENIR FAUSTINA DE MENEZES SOUZA ME    RUA ONZE DE FEVEREIRO 146                                                                        CAMPO GRANDE                                           BRAZIL             TRADE PAYABLES            7/7/2020       $3,336.48
REPSOL COMERCIAL PRODUC PETROLIFERO   SA MENDEZ ALVARO 44                                                                              MADRID                                                 SPAIN              TRADE PAYABLES            7/7/2020     $206,024.44
REPSOL COMERCIAL PRODUC PETROLIFERO   SA MENDEZ ALVARO 44                                                                              MADRID                                                 SPAIN              TRADE PAYABLES            7/3/2020     $169,129.93
REPSOL COMERCIAL PRODUC PETROLIFERO   SA MENDEZ ALVARO 44                                                                              MADRID                                                 SPAIN              TRADE PAYABLES           6/23/2020     $104,397.12
REPSOL COMERCIAL PRODUC PETROLIFERO   SA MENDEZ ALVARO 44                                                                              MADRID                                                 SPAIN              TRADE PAYABLES           6/11/2020     $100,105.87
REPSOL COMERCIAL PRODUC PETROLIFERO   SA MENDEZ ALVARO 44                                                                              MADRID                                                 SPAIN              TRADE PAYABLES           5/21/2020      $98,536.53
REPSOL COMERCIAL PRODUC PETROLIFERO   SA MENDEZ ALVARO 44                                                                              MADRID                                                 SPAIN              TRADE PAYABLES            6/4/2020      $94,407.22
REPSOL COMERCIAL PRODUC PETROLIFERO   SA MENDEZ ALVARO 44                                                                              MADRID                                                 SPAIN              TRADE PAYABLES           6/18/2020      $90,351.82
REPSOL COMERCIAL PRODUC PETROLIFERO   SA MENDEZ ALVARO 44                                                                              MADRID                                                 SPAIN              TRADE PAYABLES            5/7/2020      $83,053.18
REPSOL COMERCIAL PRODUC PETROLIFERO   SA MENDEZ ALVARO 44                                                                              MADRID                                                 SPAIN              TRADE PAYABLES            5/8/2020      $82,658.68




                                                                                                                            72 of 89
                                                                                20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                                      Pg 104 of 1306
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                      SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                  Reasons for payment   Dates of    Total Amount or
               Creditor Name                    Address1                        Address2                        Address3                           City                State       Zip                 Country         or transfer      Payments          value
RESIDE ETUDES APPARTHOTELS- RESIDHO                                                                                                                                                                              TRADE PAYABLES           6/12/2020       $85,065.02
RESIDE ETUDES APPARTHOTELS- RESIDHO                                                                                                                                                                              TRADE PAYABLES           6/30/2020       $22,980.39
RETAIL SERV BRASIL ALIMENT EBEBIDAS   RODOVIA HOLIO SMIDT SN                                                                           GUARULHOS                                              BRAZIL             TRADE PAYABLES            7/3/2020        $4,849.43
RETAIL SERV BRASIL ALIMENT EBEBIDAS   RODOVIA HOLIO SMIDT SN                                                                           GUARULHOS                                              BRAZIL             TRADE PAYABLES            4/9/2020        $3,298.50
RETAIL SERV BRASIL ALIMENT EBEBIDAS   RODOVIA HOLIO SMIDT SN                                                                           GUARULHOS                                              BRAZIL             TRADE PAYABLES            7/7/2020             $5.52
RIOTRAVEL TURISMO LTDA EPP            R SAO JOSE 90                                                                                    RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           4/30/2020        $9,193.43
RIOTRAVEL TURISMO LTDA EPP            R SAO JOSE 90                                                                                    RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES            6/2/2020        $3,171.29
RIOTRAVEL TURISMO LTDA EPP            R SAO JOSE 90                                                                                    RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           5/18/2020          $394.53
RIOTRAVEL TURISMO LTDA EPP            R SAO JOSE 90                                                                                    RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES            5/4/2020          $142.95
RIOTRAVEL TURISMO LTDA EPP            R SAO JOSE 90                                                                                    RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           6/25/2020          $119.51
RIOTRAVEL TURISMO LTDA EPP            R SAO JOSE 90                                                                                    RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           5/25/2020           $24.78
RIOTRAVEL TURISMO LTDA EPP            R SAO JOSE 90                                                                                    RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           4/20/2020           $16.38
RIVIERA EMPREEND LIMITADA ME          ESTRADA RIVIERA 6895. 6895                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/12/2020        $7,028.94
RIVIERA EMPREEND LIMITADA ME          ESTRADA RIVIERA 6895. 6895                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020        $6,677.51
RM SERV AUX DE TRANSPORTE AER         PC GAGO COUTINHO S/N                                                                             SALVADOR                                               BRAZIL             TRADE PAYABLES           6/19/2020        $9,049.20
RM SERV AUX DE TRANSPORTE AER         PC GAGO COUTINHO S/N                                                                             SALVADOR                                               BRAZIL             TRADE PAYABLES            7/6/2020        $8,248.57
RM SERV AUX DE TRANSPORTE AER         PC GAGO COUTINHO S/N                                                                             SALVADOR                                               BRAZIL             TRADE PAYABLES           6/25/2020           $56.98
RM SERV AUXILIARES TRANSP AEREO LTD   AV JULIO CESAR SN. SN                                                                            BELEM                                                  BRAZIL             TRADE PAYABLES           6/19/2020        $9,048.23
RM SERV AUXILIARES TRANSP AEREO LTD   AV JULIO CESAR SN. SN                                                                            BELEM                                                  BRAZIL             TRADE PAYABLES            7/6/2020           $13.10
RM SERVICOS AUXIL.TRANSPORTE AER      AV ROCHA POMBO S/N                                                                               SAO JOSE DOS PINHAIS                                   BRAZIL             TRADE PAYABLES           6/19/2020        $2,052.83
RM SERVICOS AUXIL.TRANSPORTE AER      AV ROCHA POMBO S/N                                                                               SAO JOSE DOS PINHAIS                                   BRAZIL             TRADE PAYABLES           4/24/2020          $329.78
                                      AER INTERNACIONAL DE BRASILIA
RM SERVICOS AUXILIARES TRANSP AER.    S/N                                                                                              BRASILIA                                               BRAZIL             TRADE PAYABLES           6/19/2020       $20,442.85
RM SERVICOS AUXILIARES TRANSP AEREO   AV DOS LIBANESES 3503. 3503                                                                      SAO LUIS                                               BRAZIL             TRADE PAYABLES            4/9/2020       $63,094.88
RM SERVICOS AUXILIARES TRANSP AEREO   AV DOS LIBANESES 3503. 3503                                                                      SAO LUIS                                               BRAZIL             TRADE PAYABLES           6/19/2020        $1,124.71
RM SERVICOS AUXILIARES TRANSP AEREO   AV DOS LIBANESES 3503. 3503                                                                      SAO LUIS                                               BRAZIL             TRADE PAYABLES            7/6/2020           $27.07
ROCA SERVICOS MEDICOS LTDA            RUA DONA DOCA 63.                                                                                ANAPOLIS                                               BRAZIL             TRADE PAYABLES           6/19/2020        $6,196.39
ROCA SERVICOS MEDICOS LTDA            RUA DONA DOCA 63.                                                                                ANAPOLIS                                               BRAZIL             TRADE PAYABLES            7/7/2020        $1,495.91
RODOBENS COM E LOC DE VEIC LTDA       AV MURCHID HOMSI 1275. 1275                                                                      SAO JOSE DO RIO PRETO                                  BRAZIL             TRADE PAYABLES           6/12/2020       $44,537.27
RODOBENS COM E LOC DE VEIC LTDA       AV MURCHID HOMSI 1275. 1275                                                                      SAO JOSE DO RIO PRETO                                  BRAZIL             TRADE PAYABLES           5/29/2020        $2,186.39
RODOBENS COM E LOC DE VEIC LTDA       AV MURCHID HOMSI 1275. 1275                                                                      SAO JOSE DO RIO PRETO                                  BRAZIL             TRADE PAYABLES           4/17/2020          $760.21
ROGNA TRANSP ENTREG VOLUM LTDA ME     AVENIDA C 106 706. 706                                                                           GOIANIA                                                BRAZIL             TRADE PAYABLES           5/15/2020       $28,850.41
ROSENTHAL E GUARITA SOC ADVOG                                                                                                                                                                 BRAZIL             TRADE PAYABLES            7/7/2020      $173,709.44
ROSENTHAL E GUARITA SOC ADVOG                                                                                                                                                                 BRAZIL             TRADE PAYABLES           6/22/2020       $28,047.34
ROSENTHAL E GUARITA SOC ADVOG                                                                                                                                                                 BRAZIL             TRADE PAYABLES            7/3/2020        $5,868.06
ROSENTHAL E GUARITA SOC ADVOG                                                                                                                                                                 BRAZIL             TRADE PAYABLES            6/2/2020        $5,655.23
ROSENTHAL E GUARITA SOC ADVOG                                                                                                                                                                 BRAZIL             TRADE PAYABLES            6/3/2020        $5,137.52
ROSENTHAL E GUARITA SOC ADVOG                                                                                                                                                                 BRAZIL             TRADE PAYABLES           6/12/2020        $4,389.03
ROSENTHAL E GUARITA SOC ADVOG                                                                                                                                                                 BRAZIL             TRADE PAYABLES            7/1/2020        $1,237.92
ROSENTHAL E GUARITA SOC ADVOG                                                                                                                                                                 BRAZIL             TRADE PAYABLES           6/30/2020          $808.52
ROSENTHAL E GUARITA SOC ADVOG                                                                                                                                                                 BRAZIL             TRADE PAYABLES            7/2/2020          $806.64
ROSENTHAL E GUARITA SOC ADVOG                                                                                                                                                                 BRAZIL             TRADE PAYABLES           5/27/2020          $644.08
ROSENTHAL E GUARITA SOC ADVOG                                                                                                                                                                 BRAZIL             TRADE PAYABLES            6/4/2020          $568.34
ROSENTHAL E GUARITA SOC ADVOG                                                                                                                                                                 BRAZIL             TRADE PAYABLES            6/9/2020           $76.32
ROSENTHAL E GUARITA SOC ADVOG                                                                                                                                                                 BRAZIL             TRADE PAYABLES           5/28/2020           $40.93
ROSENTHAL E GUARITA SOC ADVOG                                                                                                                                                                 BRAZIL             TRADE PAYABLES           6/19/2020            $9.03
ROSSET ARTES GRAFICAS E EDITORA SA    ROD RAPOSO TAVARES S/N                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020       $26,851.17
ROSSET ARTES GRAFICAS E EDITORA SA    ROD RAPOSO TAVARES S/N                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES            6/4/2020       $12,143.50
ROSSET ARTES GRAFICAS E EDITORA SA    ROD RAPOSO TAVARES S/N                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020        $4,717.41
RP ATIVID AUX TRANSP AEREO LTDA       AV DR VLADIMIR BABKOV SN                                                                         MARINGA                                                BRAZIL             TRADE PAYABLES            6/3/2020       $13,536.32
RP ATIVID AUX TRANSP AEREO LTDA       AV DR VLADIMIR BABKOV SN                                                                         MARINGA                                                BRAZIL             TRADE PAYABLES            7/7/2020       $10,060.37
RP ATIVID AUX TRANSP AEREO LTDA       AV DR VLADIMIR BABKOV SN                                                                         MARINGA                                                BRAZIL             TRADE PAYABLES            7/2/2020        $3,758.51
RP ATIVIDADES AUX TRANSP AEREO LTDA   ROD LUSSA LIBRELATO SN. SN                                                                       JAGUARUNA                                              BRAZIL             TRADE PAYABLES            7/7/2020        $9,131.15
RP ATIVIDADES AUX TRANSP AEREO LTDA   ROD LUSSA LIBRELATO SN. SN                                                                       JAGUARUNA                                              BRAZIL             TRADE PAYABLES            5/8/2020        $5,312.53
RP ATIVIDADES AUX TRANSP AEREO LTDA   ROD LUSSA LIBRELATO SN. SN                                                                       JAGUARUNA                                              BRAZIL             TRADE PAYABLES           4/17/2020        $5,048.50
RP ATIVIDADES AUX TRANSP AEREO LTDA   ROD LUSSA LIBRELATO SN. SN                                                                       JAGUARUNA                                              BRAZIL             TRADE PAYABLES            6/3/2020        $4,383.30

S D VANS TURISMO LTDA ME              AV CONSELHEIRO FURTADO 3439                                                                      BELEM                                                  BRAZIL             TRADE PAYABLES            7/2/2020        $5,190.19

S D VANS TURISMO LTDA ME              AV CONSELHEIRO FURTADO 3439                                                                      BELEM                                                  BRAZIL             TRADE PAYABLES            7/7/2020        $2,301.23
S MAGALHAES SA LOG COM EXTERIOR       ROD SANTOS DUMONT KM 66                                                                          CAMPINAS                                               BRAZIL             TRADE PAYABLES            7/7/2020        $8,778.26
S MAGALHAES SA LOG COM EXTERIOR       ROD SANTOS DUMONT KM 66                                                                          CAMPINAS                                               BRAZIL             TRADE PAYABLES            6/3/2020        $1,576.12
S MAGALHAES SA LOG COM EXTERIOR       ROD SANTOS DUMONT KM 66                                                                          CAMPINAS                                               BRAZIL             TRADE PAYABLES           6/12/2020          $364.04
S MAGALHAES SA LOG COM EXTERIOR       ROD SANTOS DUMONT KM 66                                                                          CAMPINAS                                               BRAZIL             TRADE PAYABLES           4/17/2020          $232.06




                                                                                                                            73 of 89
                                                                              20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                    Pg 105 of 1306
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                    SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                               Reasons for payment   Dates of     Total Amount or
              Creditor Name                      Address1                     Address2                        Address3                            City               State       Zip                 Country        or transfer      Payments           value
                                      AVENIDA MONTEIRO LOBATO
S MAGALHAES SA LOGIST COM EXTERIOR    4550. 4550                                                                                     GUARULHOS                                              BRAZIL             TRADE PAYABLES          7/7/2020       $100,610.73
                                      AVENIDA MONTEIRO LOBATO
S MAGALHAES SA LOGIST COM EXTERIOR    4550. 4550                                                                                     GUARULHOS                                              BRAZIL             TRADE PAYABLES         6/12/2020        $31,000.15
                                      AVENIDA MONTEIRO LOBATO
S MAGALHAES SA LOGIST COM EXTERIOR    4550. 4550                                                                                     GUARULHOS                                              BRAZIL             TRADE PAYABLES          6/3/2020        $29,160.38
                                      AVENIDA MONTEIRO LOBATO
S MAGALHAES SA LOGIST COM EXTERIOR    4550. 4550                                                                                     GUARULHOS                                              BRAZIL             TRADE PAYABLES         4/17/2020        $10,591.52
S7 COMERCIO DE ELETRONICOS LTDA       RUA COLIA MARIA CALONGA 83                                                                     INDAIATUBA                                             BRAZIL             TRADE PAYABLES          7/7/2020         $9,245.38
SABOY COMUNICACAO LTDA                R FUNCHAL 203. 203                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/25/2020        $23,339.02
SABOY COMUNICACAO LTDA                R FUNCHAL 203. 203                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES          6/8/2020        $17,864.78
SABOY COMUNICACAO LTDA                R FUNCHAL 203. 203                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/3/2020        $14,530.47
SADA TRANSPORTES E ARMAZENAGENS S/A                                                                                                                                                         BRAZIL             TRADE PAYABLES          7/3/2020        $15,176.95
SADA TRANSPORTES E ARMAZENAGENS S/A                                                                                                                                                         BRAZIL             TRADE PAYABLES         5/15/2020         $9,883.06
SADA TRANSPORTES E ARMAZENAGENS S/A                                                                                                                                                         BRAZIL             TRADE PAYABLES         5/29/2020         $5,776.74
SADA TRANSPORTES E ARMAZENAGENS S/A                                                                                                                                                         BRAZIL             TRADE PAYABLES          7/7/2020           $166.33
SADA TRANSPORTES E ARMAZENAGENS S/A                                                                                                                                                         BRAZIL             TRADE PAYABLES         4/17/2020             $5.40
SADA TRANSPORTES E ARMAZENAGENS SA    R GUSTAF DALEN 151                                                                             BETIM                                                  BRAZIL             TRADE PAYABLES         5/15/2020        $21,618.08
SADA TRANSPORTES E ARMAZENAGENS SA    R GUSTAF DALEN 151                                                                             BETIM                                                  BRAZIL             TRADE PAYABLES         5/22/2020            $14.78
                                      AVENIDA MARIA NEGRINE NEG
SAFE EMPILHADEIRAS LTDA               201                                                                                            JUNDIAI                                                BRAZIL             TRADE PAYABLES         5/29/2020         $9,653.45
                                      SN W175 N 5737 TECHNOLOGY
SAFRAN AEROSYSTEMS SERVICES AMERICA   DR                                                                                             MENOMONEE FALLS               WI        53051                             TRADE PAYABLES         6/24/2020        $93,477.44
                                      SN W175 N 5737 TECHNOLOGY
SAFRAN AEROSYSTEMS SERVICES AMERICA   DR                                                                                             MENOMONEE FALLS               WI        53051                             TRADE PAYABLES         6/24/2020         $9,555.36
                                      SN W175 N 5737 TECHNOLOGY
SAFRAN AEROSYSTEMS SERVICES AMERICA   DR                                                                                             MENOMONEE FALLS               WI        53051                             TRADE PAYABLES         6/26/2020         $4,157.41
                                      SN SN ZONE AERONAUTIQUE
SAFRAN LANDING SYSTEMS (FRANCE)       LOUIS BREGU                                                                                    VELIZY VILLACOUBLAY                                    FRANCE             TRADE PAYABLES         6/26/2020        $49,663.40
SAFRAN LANDING SYSTEMS (WALTON)       SN SN ONE CARBON WAY.                                                                          WALTON                        KY        41094                             TRADE PAYABLES         6/24/2020       $772,977.81
SAFRAN LANDING SYSTEMS (WALTON)       SN SN ONE CARBON WAY.                                                                          WALTON                        KY        41094                             TRADE PAYABLES         6/26/2020        $48,709.45
SAFRAN VENTILATIO SYSTEM                                                                                                                                                                                       TRADE PAYABLES         6/24/2020        $54,772.41
SAGUARAGI INDUSTRIA E COMERCIO LTDA                                                                                                                                                                            TRADE PAYABLES         6/17/2020         $7,923.22
SAGUARAGI INDUSTRIA E COMERCIO LTDA                                                                                                                                                                            TRADE PAYABLES         4/24/2020         $1,027.98
SÃO PAULO CAFE GOURMET LTDA EPP                                                                                                                                                                                TRADE PAYABLES          6/5/2020        $23,092.99
SÃO PAULO CAFE GOURMET LTDA EPP                                                                                                                                                                                TRADE PAYABLES         4/15/2020        $22,462.77
SÃO PAULO CAFE GOURMET LTDA EPP                                                                                                                                                                                TRADE PAYABLES          7/6/2020        $14,622.46
SÃO PAULO CAFE GOURMET LTDA EPP                                                                                                                                                                                TRADE PAYABLES          7/7/2020         $6,579.36
SÃO PAULO CAFE GOURMET LTDA EPP                                                                                                                                                                                TRADE PAYABLES          7/8/2020         $3,546.42
                                      AV ANTONIO ARTIOLI 570 570.
SAPORE SA                             570                                                                                            CAMPINAS                                               BRAZIL             TRADE PAYABLES          7/7/2020        $12,452.27
SARL BH CATERING SERVICES             1 RUE DU GUE                                                                                   PARIS                                                  FRANCE             TRADE PAYABLES         6/30/2020        $29,987.63
SARL ECLIPSE                                                                                                                                                                                FRANCE             TRADE PAYABLES         6/12/2020       $225,000.00
SARL ECLIPSE                                                                                                                                                                                FRANCE             TRADE PAYABLES          5/8/2020       $130,000.00
SARS SOUTH AFRICAN REVENUE SERVICE                                                                                                                                                                             TRADE PAYABLES         4/17/2020        $45,239.55
SARS SOUTH AFRICAN REVENUE SERVICE                                                                                                                                                                             TRADE PAYABLES         5/19/2020         $3,186.39
SBA SASU                              24 AVENUE DES MONDAULTS                                                                        FLOIRAC                                                FRANCE             TRADE PAYABLES         6/30/2020        $13,837.73
SCALA INDUSTRIA E COMERCIO DE PAPEI   R JUPI 232. 232                                                                                SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/3/2020        $53,920.52
SCALA INDUSTRIA E COMERCIO DE PAPEI   R JUPI 232. 232                                                                                SAO PAULO                                              BRAZIL             TRADE PAYABLES          6/3/2020        $11,703.48
SCALA INDUSTRIA E COMERCIO DE PAPEI   R JUPI 232. 232                                                                                SAO PAULO                                              BRAZIL             TRADE PAYABLES         5/15/2020         $4,680.05
SCALA INDUSTRIA E COMERCIO DE PAPEI   R JUPI 232. 232                                                                                SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/12/2020         $2,845.20
SECRETARIA DA RECEITA FEDERAL                                                                                                                                                                                  TRADE PAYABLES          5/1/2020       $332,873.30
SECRETARIA DA RECEITA FEDERAL                                                                                                                                                                                  TRADE PAYABLES          7/1/2020       $167,984.59
SECRETARIA DA RECEITA FEDERAL                                                                                                                                                                                  TRADE PAYABLES          6/1/2020        $96,380.96
SECRETARIA DA RECEITA FEDERAL                                                                                                                                                                                  TRADE PAYABLES         6/23/2020        $50,276.46
SECRETARIA DA RECEITA FEDERAL                                                                                                                                                                                  TRADE PAYABLES         4/13/2020        $46,747.04
SECRETARIA DA RECEITA FEDERAL                                                                                                                                                                                  TRADE PAYABLES         5/12/2020        $36,183.10
SECRETARIA DA RECEITA FEDERAL                                                                                                                                                                                  TRADE PAYABLES          7/3/2020        $13,495.50
SECRETARIA DA RECEITA FEDERAL                                                                                                                                                                                  TRADE PAYABLES         4/14/2020        $11,774.21
SECRETARIA DA RECEITA FEDERAL                                                                                                                                                                                  TRADE PAYABLES         5/11/2020         $9,064.81
SECRETARIA DA RECEITA FEDERAL                                                                                                                                                                                  TRADE PAYABLES          7/8/2020         $7,761.79
SECRETARIA DA RECEITA FEDERAL                                                                                                                                                                                  TRADE PAYABLES          7/6/2020         $6,855.75
SECRETARIA DA RECEITA FEDERAL                                                                                                                                                                                  TRADE PAYABLES         5/19/2020         $6,410.65
SECRETARIA DA RECEITA FEDERAL                                                                                                                                                                                  TRADE PAYABLES          4/8/2020         $5,461.79
SECRETARIA DA RECEITA FEDERAL                                                                                                                                                                                  TRADE PAYABLES          5/5/2020         $4,998.00




                                                                                                                          74 of 89
                                                                                20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                      Pg 106 of 1306
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                      SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                  Reasons for payment   Dates of    Total Amount or
               Creditor Name                    Address1                        Address2                        Address3                            City               State       Zip                 Country         or transfer      Payments          value
SECRETARIA DA RECEITA FEDERAL                                                                                                                                                                                    TRADE PAYABLES            5/4/2020        $4,991.78
SECRETARIA DA RECEITA FEDERAL                                                                                                                                                                                    TRADE PAYABLES           6/28/2020        $3,475.62
SECRETARIA DA RECEITA FEDERAL                                                                                                                                                                                    TRADE PAYABLES            5/8/2020        $2,933.16
SECRETARIA DA RECEITA FEDERAL                                                                                                                                                                                    TRADE PAYABLES           5/14/2020        $2,468.06
SECRETARIA DA RECEITA FEDERAL                                                                                                                                                                                    TRADE PAYABLES           5/13/2020        $2,171.43
SECRETARIA DA RECEITA FEDERAL                                                                                                                                                                                    TRADE PAYABLES            7/2/2020        $1,836.78
SECRETARIA DA RECEITA FEDERAL                                                                                                                                                                                    TRADE PAYABLES           5/18/2020        $1,748.75
SECRETARIA DA RECEITA FEDERAL                                                                                                                                                                                    TRADE PAYABLES           5/15/2020        $1,425.82
SECRETARIA DA RECEITA FEDERAL                                                                                                                                                                                    TRADE PAYABLES            7/7/2020        $1,010.34
SECRETARIA DA RECEITA FEDERAL                                                                                                                                                                                    TRADE PAYABLES           6/29/2020          $637.84
SECRETARIA DA RECEITA FEDERAL                                                                                                                                                                                    TRADE PAYABLES            5/6/2020          $458.41
SECRETARIA DA RECEITA FEDERAL                                                                                                                                                                                    TRADE PAYABLES            5/7/2020          $356.04
SECRETARIA DA RECEITA FEDERAL                                                                                                                                                                                    TRADE PAYABLES           6/25/2020          $314.47
SECRETARIA DA RECEITA FEDERAL                                                                                                                                                                                    TRADE PAYABLES           5/20/2020          $117.56
SECRETARIA DE COMUNICACION Y TRANSP   INSURGENTES SUR 1089           COL. NOCHEBUENA                                                   CIUDAD DE MEXICO                        03720          MEXICO             TRADE PAYABLES            7/8/2020      $138,017.94
SECRETARIA DE COMUNICACION Y TRANSP   INSURGENTES SUR 1089           COL. NOCHEBUENA                                                   CIUDAD DE MEXICO                        03720          MEXICO             TRADE PAYABLES            7/6/2020       $59,593.58
SECRETARIA DE COMUNICACION Y TRANSP   INSURGENTES SUR 1089           COL. NOCHEBUENA                                                   CIUDAD DE MEXICO                        03720          MEXICO             TRADE PAYABLES           4/15/2020       $15,270.03
SECRETARIA DE COMUNICACION Y TRANSP   INSURGENTES SUR 1089           COL. NOCHEBUENA                                                   CIUDAD DE MEXICO                        03720          MEXICO             TRADE PAYABLES           5/25/2020          $697.19

SECRETARIA DE ESTADO DA FAZENDA SEF   R BENJAMIM CONSTANT 946. 946                                                                     RIO BRANCO                                             BRAZIL             TRADE PAYABLES           6/23/2020        $4,095.19

SECRETARIA DE ESTADO DA FAZENDA SEF   R BENJAMIM CONSTANT 946. 946                                                                     RIO BRANCO                                             BRAZIL             TRADE PAYABLES           4/28/2020        $3,223.48

SECRETARIA DE ESTADO DA FAZENDA SEF   R BENJAMIM CONSTANT 946. 946                                                                     RIO BRANCO                                             BRAZIL             TRADE PAYABLES           6/15/2020        $1,783.98

SECRETARIA DE ESTADO DA FAZENDA SEF   R BENJAMIM CONSTANT 946. 946                                                                     RIO BRANCO                                             BRAZIL             TRADE PAYABLES           6/25/2020        $1,524.81

SECRETARIA DE ESTADO DA FAZENDA SEF   R BENJAMIM CONSTANT 946. 946                                                                     RIO BRANCO                                             BRAZIL             TRADE PAYABLES           6/30/2020        $1,431.36

SECRETARIA DE ESTADO DA FAZENDA SEF   R BENJAMIM CONSTANT 946. 946                                                                     RIO BRANCO                                             BRAZIL             TRADE PAYABLES           6/24/2020         $647.42

SECRETARIA DE ESTADO DA FAZENDA SEF   R BENJAMIM CONSTANT 946. 946                                                                     RIO BRANCO                                             BRAZIL             TRADE PAYABLES           6/22/2020         $171.24

SECRETARIA DE ESTADO DA FAZENDA SEF   R BENJAMIM CONSTANT 946. 946                                                                     RIO BRANCO                                             BRAZIL             TRADE PAYABLES           5/27/2020         $109.76

SECRETARIA DE ESTADO DA FAZENDA SEF   R BENJAMIM CONSTANT 946. 946                                                                     RIO BRANCO                                             BRAZIL             TRADE PAYABLES           4/13/2020         $105.32

SECRETARIA DE ESTADO DA FAZENDA SEF   R BENJAMIM CONSTANT 946. 946                                                                     RIO BRANCO                                             BRAZIL             TRADE PAYABLES            6/4/2020          $90.75

SECRETARIA DE ESTADO DA FAZENDA SEF   R BENJAMIM CONSTANT 946. 946                                                                     RIO BRANCO                                             BRAZIL             TRADE PAYABLES           4/24/2020          $85.42

SECRETARIA DE ESTADO DA FAZENDA SEF   R BENJAMIM CONSTANT 946. 946                                                                     RIO BRANCO                                             BRAZIL             TRADE PAYABLES            7/6/2020          $41.24

SECRETARIA DE ESTADO DA FAZENDA SEF   R BENJAMIM CONSTANT 946. 946                                                                     RIO BRANCO                                             BRAZIL             TRADE PAYABLES           4/27/2020          $18.82

SECRETARIA DE ESTADO DA FAZENDA SEF   R BENJAMIM CONSTANT 946. 946                                                                     RIO BRANCO                                             BRAZIL             TRADE PAYABLES           5/12/2020          $17.12

SECRETARIA DE ESTADO DA FAZENDA SEF   R BENJAMIM CONSTANT 946. 946                                                                     RIO BRANCO                                             BRAZIL             TRADE PAYABLES            6/5/2020           $9.26
                                      ST BANCARIO NORTE QUADRA 2
SECRETARIA DE ESTADO DE FAZENDA DO    BLOC S/N                                                                                         BRASILIA                                               BRAZIL             TRADE PAYABLES           4/20/2020     $104,321.38
                                      ST BANCARIO NORTE QUADRA 2
SECRETARIA DE ESTADO DE FAZENDA DO    BLOC S/N                                                                                         BRASILIA                                               BRAZIL             TRADE PAYABLES           5/20/2020      $42,546.12
                                      ST BANCARIO NORTE QUADRA 2
SECRETARIA DE ESTADO DE FAZENDA DO    BLOC S/N                                                                                         BRASILIA                                               BRAZIL             TRADE PAYABLES           6/22/2020      $15,355.78
                                      ST BANCARIO NORTE QUADRA 2
SECRETARIA DE ESTADO DE FAZENDA DO    BLOC S/N                                                                                         BRASILIA                                               BRAZIL             TRADE PAYABLES           6/19/2020      $10,589.80
                                      ST BANCARIO NORTE QUADRA 2
SECRETARIA DE ESTADO DE FAZENDA DO    BLOC S/N                                                                                         BRASILIA                                               BRAZIL             TRADE PAYABLES           4/14/2020         $784.99
                                      ST BANCARIO NORTE QUADRA 2
SECRETARIA DE ESTADO DE FAZENDA DO    BLOC S/N                                                                                         BRASILIA                                               BRAZIL             TRADE PAYABLES           6/24/2020          $74.36
                                      ST BANCARIO NORTE QUADRA 2
SECRETARIA DE ESTADO DE FAZENDA DO    BLOC S/N                                                                                         BRASILIA                                               BRAZIL             TRADE PAYABLES           5/28/2020          $16.04
SECRETARIA ESTADO FAZENDA E PLANEJ    AV PRESIDENTE VARGAS 670                                                                         RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           4/13/2020      $10,732.54
SECRETARIA ESTADO FAZENDA E PLANEJ    AV PRESIDENTE VARGAS 670                                                                         RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           6/15/2020       $7,999.81
SECRETARIA ESTADO FAZENDA E PLANEJ    AV PRESIDENTE VARGAS 670                                                                         RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           5/29/2020         $125.88




                                                                                                                            75 of 89
                                                                          20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                Pg 107 of 1306
                                                                                                             In re TAM Linhas Aereas S.A.
                                                                                                                   Case No. 20-11598
                                                                SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                            Reasons for payment   Dates of    Total Amount or
               Creditor Name                    Address1                  Address2                        Address3                            City               State       Zip                 Country         or transfer      Payments          value
SECRETARIA ESTADO FAZENDA E PLANEJ   AV PRESIDENTE VARGAS 670                                                                    RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           6/22/2020           $62.01
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           5/12/2020       $48,031.55
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           4/13/2020       $35,105.92
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES            7/6/2020       $31,752.52
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           4/14/2020       $29,545.11
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           6/25/2020       $26,827.42
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           4/27/2020       $26,040.64
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           4/29/2020       $24,501.51
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           4/23/2020       $23,657.14
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           5/11/2020       $22,621.11
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES            4/8/2020       $20,997.41
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES            4/9/2020       $20,724.62
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           4/16/2020       $20,173.56
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES            6/5/2020       $19,834.98
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           6/29/2020       $19,374.11
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           4/15/2020       $16,866.05
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           4/22/2020       $16,639.88
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           5/20/2020       $15,957.47
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           5/19/2020       $14,986.25
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           4/17/2020       $13,146.50
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           5/18/2020       $12,731.97
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES            6/8/2020       $12,067.87
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES            5/5/2020       $11,655.25
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           4/24/2020        $9,902.23
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           5/22/2020        $8,545.72
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES            5/8/2020        $7,990.87
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           6/15/2020        $7,629.52
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES            5/4/2020        $7,602.93
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           6/10/2020        $7,216.83
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES            7/7/2020        $7,150.34
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES            6/4/2020        $6,903.08
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           5/29/2020        $6,634.80
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           4/30/2020        $5,800.83
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           6/19/2020        $5,654.35
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           6/17/2020        $5,399.37
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           6/22/2020        $5,299.57
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           5/13/2020        $5,051.27
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES            7/2/2020        $4,804.16
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES            6/1/2020        $4,157.93
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           6/26/2020        $4,157.67
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES            5/6/2020        $3,694.98
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           5/14/2020        $2,600.24
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           6/24/2020        $2,542.16
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES            6/9/2020        $2,405.29
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           6/23/2020        $2,060.22
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           6/30/2020        $1,951.40
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           6/12/2020        $1,837.53
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           6/16/2020        $1,706.27
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           5/26/2020        $1,346.38
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           5/27/2020        $1,153.49
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES            5/7/2020        $1,105.65
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES            6/3/2020        $1,023.14
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES            7/1/2020          $881.86
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           5/28/2020          $715.93
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES            6/2/2020          $634.01
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           6/18/2020          $531.63
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           6/28/2020          $521.41
SECRETARIA FAZENDA PLANEJAMENTO                                                                                                                                                                            TRADE PAYABLES           5/21/2020           $87.62
SECRETARIA MUNICIPAL DA FAZENDA                                                                                                                                                                            TRADE PAYABLES            4/9/2020        $6,042.10
SECRETARIA MUNICIPAL DA FAZENDA                                                                                                                                                                            TRADE PAYABLES           4/20/2020        $2,674.66
SECRETARIA MUNICIPAL DA FAZENDA                                                                                                                                                                            TRADE PAYABLES           5/20/2020        $2,416.84
SECRETARIA MUNICIPAL DA FAZENDA                                                                                                                                                                            TRADE PAYABLES           5/29/2020          $148.35
SECRETARIA MUNICIPAL DE FAZENDA      R AFONSO CAVALCANTI 455                                                                     RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           6/30/2020        $9,767.36
SECRETARIA MUNICIPAL DE FAZENDA      R AFONSO CAVALCANTI 455                                                                     RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           4/27/2020        $6,308.87
SECRETARIA MUNICIPAL DE FAZENDA      R AFONSO CAVALCANTI 455                                                                     RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           5/29/2020        $5,606.39




                                                                                                                      76 of 89
                                                                            20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                  Pg 108 of 1306
                                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                                     Case No. 20-11598
                                                                  SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                            Reasons for payment   Dates of    Total Amount or
               Creditor Name                     Address1                   Address2                        Address3                            City               State       Zip               Country         or transfer      Payments          value
SECRETARIA MUNICIPAL DE FAZENDA       R AFONSO CAVALCANTI 455                                                                      RIO DE JANEIRO                                         BRAZIL           TRADE PAYABLES           4/15/2020        $1,730.99
SECRETARIA MUNICIPAL DE FAZENDA       R AFONSO CAVALCANTI 455                                                                      RIO DE JANEIRO                                         BRAZIL           TRADE PAYABLES            6/3/2020        $1,362.58
SECRETARIA MUNICIPAL DE FAZENDA       R AFONSO CAVALCANTI 455                                                                      RIO DE JANEIRO                                         BRAZIL           TRADE PAYABLES            7/3/2020          $530.78
SECRETARIA MUNICIPAL DE FINANCAS E    VD DO CHA 15.                                                                                SAO PAULO                                              BRAZIL           TRADE PAYABLES           4/13/2020       $31,011.90
SECRETARIA MUNICIPAL DE FINANCAS E    VD DO CHA 15.                                                                                SAO PAULO                                              BRAZIL           TRADE PAYABLES           5/29/2020       $19,225.09
SECRETARIA MUNICIPAL DE FINANCAS E    VD DO CHA 15.                                                                                SAO PAULO                                              BRAZIL           TRADE PAYABLES           5/22/2020       $15,920.65
SECRETARIA MUNICIPAL DE FINANCAS E    VD DO CHA 15.                                                                                SAO PAULO                                              BRAZIL           TRADE PAYABLES           6/10/2020       $12,618.99
SECRETARIA MUNICIPAL DE FINANCAS E    VD DO CHA 15.                                                                                SAO PAULO                                              BRAZIL           TRADE PAYABLES           6/30/2020        $8,609.91
SECRETARIA MUNICIPAL DE FINANCAS E    VD DO CHA 15.                                                                                SAO PAULO                                              BRAZIL           TRADE PAYABLES           4/30/2020        $5,153.67
SECRETARIA MUNICIPAL DE FINANCAS E    VD DO CHA 15.                                                                                SAO PAULO                                              BRAZIL           TRADE PAYABLES            7/8/2020        $5,013.13
SECRETARIA MUNICIPAL DE FINANCAS E    VD DO CHA 15.                                                                                SAO PAULO                                              BRAZIL           TRADE PAYABLES           5/20/2020          $197.70
SECRETARIA MUNICIPAL DE FINANCAS E    VD DO CHA 15.                                                                                SAO PAULO                                              BRAZIL           TRADE PAYABLES           4/27/2020          $168.45
SECURITY SERV AUX TRANSP AEREO LTDA   SGCV LOTE 15 SN                                                                              BRASILIA                                               BRAZIL           TRADE PAYABLES            7/7/2020       $25,876.84
SECURITY SERV AUX TRANSP AEREO LTDA   SGCV LOTE 15 SN                                                                              BRASILIA                                               BRAZIL           TRADE PAYABLES           4/16/2020       $19,188.43
SECURITY SERV AUX TRANSP AEREO LTDA   SGCV LOTE 15 SN                                                                              BRASILIA                                               BRAZIL           TRADE PAYABLES            7/8/2020       $18,454.99
SECURITY SERV AUX TRANSP AEREO LTDA   SGCV LOTE 15 SN                                                                              BRASILIA                                               BRAZIL           TRADE PAYABLES           5/22/2020       $11,519.41
SECURITY SERV AUX TRANSP AEREO LTDA   SGCV LOTE 15 SN                                                                              BRASILIA                                               BRAZIL           TRADE PAYABLES           6/29/2020        $9,598.72
SECURITY SERV AUX TRANSP AEREO LTDA   SGCV LOTE 15 SN                                                                              BRASILIA                                               BRAZIL           TRADE PAYABLES           5/20/2020        $8,603.80
SECURITY SERV AUX TRANSP AEREO LTDA   SGCV LOTE 15 SN                                                                              BRASILIA                                               BRAZIL           TRADE PAYABLES            6/4/2020        $8,225.90
SECURITY SERV AUX TRANSP AEREO LTDA   SGCV LOTE 15 SN                                                                              BRASILIA                                               BRAZIL           TRADE PAYABLES           4/17/2020        $3,897.33
SEGURIDAD 2000 SRL                    ARENAS DEL PLATA 281                                                                         MONTEVIDEO                                             URUGUAY          TRADE PAYABLES           6/25/2020       $10,053.87
SEGURIDAD 2000 SRL                    ARENAS DEL PLATA 281                                                                         MONTEVIDEO                                             URUGUAY          TRADE PAYABLES            7/1/2020        $2,136.75
SEGURIDAD ARGENTINA SA                CATAMARCA 962.                                                                               BUENOS AIRES                                           ARGENTINA        TRADE PAYABLES           6/25/2020       $62,041.06
SEGURPRO VIGILANCIA PATRIMONIAL S A   RUA SOBRINHO MARANHAO 27.                                                                    MANAUS                                                 BRAZIL           TRADE PAYABLES           5/29/2020       $10,408.82
SEGURPRO VIGILANCIA PATRIMONIAL S A   RUA SOBRINHO MARANHAO 27.                                                                    MANAUS                                                 BRAZIL           TRADE PAYABLES            7/7/2020        $8,335.50
SEGURPRO VIGILANCIA PATRIMONIAL SA    RUA SAO CRISTOVAO 810.                                                                       ARACAJU                                                BRAZIL           TRADE PAYABLES            7/7/2020       $13,288.49
SEGURPRO VIGILANCIA PATRIMONIAL SA    RUA SAO CRISTOVAO 810.                                                                       ARACAJU                                                BRAZIL           TRADE PAYABLES           5/29/2020       $12,304.41
SEGURPRO VIGILANCIA PATRIMONIAL SA    RUA SAO CRISTOVAO 810.                                                                       ARACAJU                                                BRAZIL           TRADE PAYABLES            7/7/2020       $10,085.70
SEGURPRO VIGILANCIA PATRIMONIAL SA    RUA SAO CRISTOVAO 810.                                                                       ARACAJU                                                BRAZIL           TRADE PAYABLES           5/29/2020        $8,435.00
SERASA SA                             AL DOS QUINIMURAS 187.                                                                       SAO PAULO                                              BRAZIL           TRADE PAYABLES           6/26/2020       $28,611.52
SERASA SA                             AL DOS QUINIMURAS 187.                                                                       SAO PAULO                                              BRAZIL           TRADE PAYABLES            6/9/2020       $10,615.38
SERASA SA                             AL DOS QUINIMURAS 187.                                                                       SAO PAULO                                              BRAZIL           TRADE PAYABLES           4/24/2020        $5,294.00
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES            5/8/2020      $352,389.76
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES           4/20/2020      $222,727.71
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES           4/13/2020      $222,017.14
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES           4/27/2020      $182,372.23
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES            7/2/2020      $148,748.22
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES           5/11/2020      $144,656.06
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES           4/29/2020      $142,143.42
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES           4/22/2020      $129,407.73
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES           4/14/2020      $124,078.01
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES            5/5/2020      $109,145.26
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES           5/12/2020       $76,582.37
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES           5/18/2020       $65,569.29
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES            4/9/2020       $64,563.94
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES           4/28/2020       $55,926.32
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES           4/17/2020       $36,019.25
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES           4/23/2020       $34,319.50
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES           4/16/2020       $31,474.74
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES            4/8/2020       $28,727.76
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES           4/24/2020       $27,872.75
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES            5/4/2020       $27,844.07
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES           5/15/2020       $26,196.40
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES           4/15/2020       $23,413.87
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES           5/14/2020       $19,071.24
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES           5/13/2020       $18,070.19
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES           5/19/2020        $9,306.54
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES           5/25/2020        $6,642.62
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES            5/7/2020        $4,512.12
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES           4/30/2020        $4,083.34
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES            5/6/2020        $3,809.07
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES           5/20/2020        $3,339.61
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES            7/8/2020        $2,700.07
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES           5/22/2020        $2,231.77
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                       GUARULHOS                                              BRAZIL           TRADE PAYABLES           5/26/2020        $1,948.99




                                                                                                                        77 of 89
                                                                              20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                    Pg 109 of 1306
                                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                                       Case No. 20-11598
                                                                    SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                Reasons for payment   Dates of    Total Amount or
              Creditor Name                      Address1                     Address2                        Address3                           City                State       Zip                 Country         or transfer      Payments          value
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                         GUARULHOS                                              BRAZIL             TRADE PAYABLES           5/21/2020        $1,888.47
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                         GUARULHOS                                              BRAZIL             TRADE PAYABLES           5/29/2020        $1,678.84
SERVCATER INTERNACIONAL LTDA          RODOVIA HOLIO SMIDT SN                                                                         GUARULHOS                                              BRAZIL             TRADE PAYABLES           5/28/2020          $872.70
                                      AVENIDA PEREIRA DA SILVA
SERVICO AUTONOMO DE AGUA E ESGOTO     1285. 1285                                                                                     SOROCABA                                               BRAZIL             TRADE PAYABLES           6/18/2020      $11,266.70
                                      AVENIDA PEREIRA DA SILVA
SERVICO AUTONOMO DE AGUA E ESGOTO     1285. 1285                                                                                     SOROCABA                                               BRAZIL             TRADE PAYABLES            7/3/2020       $8,410.76
SERVIS SEGURANCA LTDA                 R SAO JOAO BATISTA 418. 418                                                                    OLINDA                                                 BRAZIL             TRADE PAYABLES           5/29/2020      $28,366.90
SERVIS SEGURANCA LTDA                 R SAO JOAO BATISTA 418. 418                                                                    OLINDA                                                 BRAZIL             TRADE PAYABLES           5/29/2020      $25,331.35
SERVIS SEGURANCA LTDA                 R SAO JOAO BATISTA 418. 418                                                                    OLINDA                                                 BRAZIL             TRADE PAYABLES           5/29/2020      $19,701.34
SERVIS SEGURANCA LTDA                 R SAO JOAO BATISTA 418. 418                                                                    OLINDA                                                 BRAZIL             TRADE PAYABLES           5/29/2020      $18,565.78
SERVIS SEGURANCA LTDA                 R SAO JOAO BATISTA 418. 418                                                                    OLINDA                                                 BRAZIL             TRADE PAYABLES           6/29/2020      $11,976.94
SERVIS SEGURANCA LTDA                 R SAO JOAO BATISTA 418. 418                                                                    OLINDA                                                 BRAZIL             TRADE PAYABLES           5/29/2020      $11,574.12
SERVIS SEGURANCA LTDA                 R SAO JOAO BATISTA 418. 418                                                                    OLINDA                                                 BRAZIL             TRADE PAYABLES           4/17/2020      $11,343.25
SERVIS SEGURANCA LTDA                 R SAO JOAO BATISTA 418. 418                                                                    OLINDA                                                 BRAZIL             TRADE PAYABLES           6/12/2020       $9,810.73
SERVIS SEGURANCA LTDA                 R SAO JOAO BATISTA 418. 418                                                                    OLINDA                                                 BRAZIL             TRADE PAYABLES           6/12/2020       $9,257.13
SERVIS SEGURANCA LTDA                 R SAO JOAO BATISTA 418. 418                                                                    OLINDA                                                 BRAZIL             TRADE PAYABLES           6/29/2020       $8,865.88
SERVIS SEGURANCA LTDA                 R SAO JOAO BATISTA 418. 418                                                                    OLINDA                                                 BRAZIL             TRADE PAYABLES           6/29/2020       $7,298.82
SERVIS SEGURANCA LTDA                 R SAO JOAO BATISTA 418. 418                                                                    OLINDA                                                 BRAZIL             TRADE PAYABLES           6/29/2020       $5,225.65
SERVIS SEGURANCA LTDA                 R SAO JOAO BATISTA 418. 418                                                                    OLINDA                                                 BRAZIL             TRADE PAYABLES           6/12/2020       $3,138.34
SERVIS SEGURANCA LTDA                 R SAO JOAO BATISTA 418. 418                                                                    OLINDA                                                 BRAZIL             TRADE PAYABLES           5/29/2020         $785.69
SERVIS SEGURANCA LTDA                 R SAO JOAO BATISTA 418. 418                                                                    OLINDA                                                 BRAZIL             TRADE PAYABLES            7/8/2020          $85.15
SERVIS SEGURANCA LTDA                 R SAO JOAO BATISTA 418. 418                                                                    OLINDA                                                 BRAZIL             TRADE PAYABLES           6/29/2020          $68.64
                                      AV BRIGADEIRO LIMA E SILVA
SEVENFLY SERV AUX TRANSP AEREO LTDA   120 1204                                                                                       DUQUE DE CAXIAS                                        BRAZIL             TRADE PAYABLES           4/17/2020      $54,535.37
                                      AV BRIGADEIRO LIMA E SILVA
SEVENFLY SERV AUX TRANSP AEREO LTDA   120 1204                                                                                       DUQUE DE CAXIAS                                        BRAZIL             TRADE PAYABLES            7/7/2020      $47,434.07
                                      AV BRIGADEIRO LIMA E SILVA
SEVENFLY SERV AUX TRANSP AEREO LTDA   120 1204                                                                                       DUQUE DE CAXIAS                                        BRAZIL             TRADE PAYABLES           5/15/2020      $43,609.74
                                      AV BRIGADEIRO LIMA E SILVA
SEVENFLY SERV AUX TRANSP AEREO LTDA   120 1204                                                                                       DUQUE DE CAXIAS                                        BRAZIL             TRADE PAYABLES            7/3/2020        $2,916.95
SG INFRASTRUCTURE ITALIA SRL                                                                                                                                                                                   LEASE PAYMENT             5/7/2020    $3,252,241.55
                                      ROOM 1002 NO228 MEIYUAN
SHANGHAI HAOLIWEN AIRLINE APPLIANCE   ROAD SHA.                                                                                      SHANGHAI                                               CHINA              TRADE PAYABLES           5/15/2020      $15,390.00
                                      ROOM 1002 NO228 MEIYUAN
SHANGHAI HAOLIWEN AIRLINE APPLIANCE   ROAD SHA.                                                                                      SHANGHAI                                               CHINA              TRADE PAYABLES           6/19/2020      $15,390.00
SIDERAL LINHAS AEREAS LTDA                                                                                                                                                                                     TRADE PAYABLES           6/24/2020      $27,864.86
                                      AVENIDA SOUSA BANDEIRA 257.
SIGMA INJECAO DIESEL PREVENT EIRELI   257                                                                                            SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020      $35,922.07
                                      AV ENGENHEIRO OLAVO ALAYSIO
SINALIZE PRODUCOES SERIGRAFICAS IMP   DE 1037                                                                                        SANTO ANDRE                                            BRAZIL             TRADE PAYABLES           6/25/2020       $8,385.36
SINART SOCIEDADE NAC DE APOIO RODOV   EST DO AEROPORTO S/N                                                                           PORTO SEGURO                                           BRAZIL             TRADE PAYABLES           6/15/2020      $78,159.41
SINART SOCIEDADE NAC DE APOIO RODOV   EST DO AEROPORTO S/N                                                                           PORTO SEGURO                                           BRAZIL             TRADE PAYABLES            7/7/2020      $42,386.93
SINART SOCIEDADE NAC DE APOIO RODOV   EST DO AEROPORTO S/N                                                                           PORTO SEGURO                                           BRAZIL             TRADE PAYABLES            7/8/2020      $19,875.96
SINART SOCIEDADE NAC DE APOIO RODOV   EST DO AEROPORTO S/N                                                                           PORTO SEGURO                                           BRAZIL             TRADE PAYABLES            7/3/2020         $116.03
                                      AV ANTONIO CARLOS
SINART SOCIEDADE NACIONAL DE APOIO    MAGALHAES 43 4362                                                                              SALVADOR                                               BRAZIL             TRADE PAYABLES            7/8/2020        $4,303.05
                                      AV ANTONIO CARLOS
SINART SOCIEDADE NACIONAL DE APOIO    MAGALHAES 43 4362                                                                              SALVADOR                                               BRAZIL             TRADE PAYABLES           6/30/2020        $3,289.22
                                      AV ANTONIO CARLOS
SINART SOCIEDADE NACIONAL DE APOIO    MAGALHAES 43 4362                                                                              SALVADOR                                               BRAZIL             TRADE PAYABLES            7/2/2020          $27.26
SINDICATO DOS AEROVIARIOS DE GUARUL   R SANTO ANTONIO 10                                                                             GUARULHOS                                              BRAZIL             TRADE PAYABLES            4/9/2020      $17,836.55
SINDICATO DOS AEROVIARIOS DE GUARUL   R SANTO ANTONIO 10                                                                             GUARULHOS                                              BRAZIL             TRADE PAYABLES            5/8/2020       $2,767.34
SINDICATO DOS AEROVIARIOS DE GUARUL   R SANTO ANTONIO 10                                                                             GUARULHOS                                              BRAZIL             TRADE PAYABLES           6/10/2020       $1,459.37
                                      AV FRANKLIN ROOSELVELT 194.
SINDICATO NACIONAL DOS AERONAUTAS     194                                                                                            RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES            4/9/2020      $71,124.35
                                      AV FRANKLIN ROOSELVELT 194.
SINDICATO NACIONAL DOS AERONAUTAS     194                                                                                            RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           6/10/2020         $602.40
                                      R ANTONIO CORREA LIMA 3716.
SINDICATO NACIONAL DOS AEROVIARIOS    3716                                                                                           FORTALEZA                                              BRAZIL             TRADE PAYABLES            4/9/2020        $6,096.12
                                      R ANTONIO CORREA LIMA 3716.
SINDICATO NACIONAL DOS AEROVIARIOS    3716                                                                                           FORTALEZA                                              BRAZIL             TRADE PAYABLES           6/10/2020        $5,594.55
                                      R ANTONIO CORREA LIMA 3716.
SINDICATO NACIONAL DOS AEROVIARIOS    3716                                                                                           FORTALEZA                                              BRAZIL             TRADE PAYABLES            5/8/2020        $5,257.08




                                                                                                                          78 of 89
                                                                               20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                     Pg 110 of 1306
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                     SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                Reasons for payment   Dates of     Total Amount or
              Creditor Name                      Address1                      Address2                        Address3                             City              State       Zip                 Country        or transfer      Payments           value
                                      R ANTONIO CORREA LIMA 3716.
SINDICATO NACIONAL DOS AEROVIARIOS    3716                                                                                            FORTALEZA                                              BRAZIL             TRADE PAYABLES          4/9/2020         $2,918.02
                                      R ANTONIO CORREA LIMA 3716.
SINDICATO NACIONAL DOS AEROVIARIOS    3716                                                                                            FORTALEZA                                              BRAZIL             TRADE PAYABLES          5/8/2020         $2,501.06
                                      R ANTONIO CORREA LIMA 3716.
SINDICATO NACIONAL DOS AEROVIARIOS    3716                                                                                            FORTALEZA                                              BRAZIL             TRADE PAYABLES         6/10/2020         $1,583.98
SKY MART SALES CORP                   9475 N.W. 13 STREET                                                                             MIAMI                         FL        33172-2809                        TRADE PAYABLES         4/17/2020        $42,130.60
SKY MART SALES CORP                   9475 N.W. 13 STREET                                                                             MIAMI                         FL        33172-2809                        TRADE PAYABLES         6/26/2020        $41,205.22
SKY MART SALES CORP                   9475 N.W. 13 STREET                                                                             MIAMI                         FL        33172-2809                        TRADE PAYABLES         5/15/2020        $10,536.24
SKY TEAM AGENCIA DE VIAGENS E TURIS   R SINIMBU 1878. 1878                                                                            CAXIAS DO SUL                                          BRAZIL             TRADE PAYABLES         4/30/2020        $25,905.58
SKY TEAM AGENCIA DE VIAGENS E TURIS   R SINIMBU 1878. 1878                                                                            CAXIAS DO SUL                                          BRAZIL             TRADE PAYABLES         5/11/2020         $6,842.75
SKY TEAM AGENCIA DE VIAGENS E TURIS   R SINIMBU 1878. 1878                                                                            CAXIAS DO SUL                                          BRAZIL             TRADE PAYABLES         4/20/2020           $708.15
SKY TEAM AGENCIA DE VIAGENS E TURIS   R SINIMBU 1878. 1878                                                                            CAXIAS DO SUL                                          BRAZIL             TRADE PAYABLES          7/3/2020           $347.86
SKY TEAM AGENCIA DE VIAGENS E TURIS   R SINIMBU 1878. 1878                                                                            CAXIAS DO SUL                                          BRAZIL             TRADE PAYABLES          7/6/2020           $222.00
SKY TEAM AGENCIA DE VIAGENS E TURIS   R SINIMBU 1878. 1878                                                                            CAXIAS DO SUL                                          BRAZIL             TRADE PAYABLES         6/18/2020            $25.23
                                      FRANCISCO SARABIA S/N
SKY-CHEFS DE MEXICO, S.A. DE C.V.     INTERIOR DEL                                                                                    MEXICO CITY                                            MEXICO             TRADE PAYABLES          5/8/2020        $73,912.77
SLAVIERO EMPREENDIMENTOS HOTELEIROS   RUA CONSELHEIRO ARAUJO 435.                                                                     CURITIBA                                               BRAZIL             TRADE PAYABLES         5/27/2020       $158,074.21
SLAVIERO EMPREENDIMENTOS HOTELEIROS   RUA CONSELHEIRO ARAUJO 435.                                                                     CURITIBA                                               BRAZIL             TRADE PAYABLES         4/17/2020        $99,238.72
SLAVIERO EMPREENDIMENTOS HOTELEIROS   RUA CONSELHEIRO ARAUJO 435.                                                                     CURITIBA                                               BRAZIL             TRADE PAYABLES          7/7/2020        $18,277.66
                                      ST SHCSW CLSW LOTE 303 BLOCO
SLC SERVICOS AEROPORTUARIOS LTDA ME   C S/N                                                                                           BRASILIA                                               BRAZIL             TRADE PAYABLES         4/30/2020         $7,440.79
                                      ST SHCSW CLSW LOTE 303 BLOCO
SLC SERVICOS AEROPORTUARIOS LTDA ME   C S/N                                                                                           BRASILIA                                               BRAZIL             TRADE PAYABLES         5/11/2020         $4,156.64
                                      ST SHCSW CLSW LOTE 303 BLOCO
SLC SERVICOS AEROPORTUARIOS LTDA ME   C S/N                                                                                           BRASILIA                                               BRAZIL             TRADE PAYABLES         5/25/2020         $2,503.11
                                      ST SHCSW CLSW LOTE 303 BLOCO
SLC SERVICOS AEROPORTUARIOS LTDA ME   C S/N                                                                                           BRASILIA                                               BRAZIL             TRADE PAYABLES         6/25/2020         $1,298.59
                                      ST SHCSW CLSW LOTE 303 BLOCO
SLC SERVICOS AEROPORTUARIOS LTDA ME   C S/N                                                                                           BRASILIA                                               BRAZIL             TRADE PAYABLES         6/10/2020         $1,126.27
                                      ST SHCSW CLSW LOTE 303 BLOCO
SLC SERVICOS AEROPORTUARIOS LTDA ME   C S/N                                                                                           BRASILIA                                               BRAZIL             TRADE PAYABLES          5/4/2020            $72.25
                                      R TENENTE ONOFRE RODRIGUES
SLOTTER INDUSTRIA DE EMBALAGENS LTD   DE A 962                                                                                        MOGI DAS CRUZES                                        BRAZIL             TRADE PAYABLES          7/7/2020         $9,236.46
SMA HOTEIS FLATS E TURISMO LTDA       R CORONEL OSCAR PORTO 836                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/3/2020        $22,396.33
SMA HOTEIS FLATS E TURISMO LTDA       R CORONEL OSCAR PORTO 836                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES         4/17/2020         $7,258.54
SMA HOTEIS FLATS E TURISMO LTDA       R CORONEL OSCAR PORTO 836                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES          4/9/2020           $186.22
SMAGALHAES SA LOGIST EM COM EXTERIO   PC REPUBLICA 62 62. 62                                                                          SANTOS                                                 BRAZIL             TRADE PAYABLES         4/17/2020        $52,488.39
SMAGALHAES SA LOGIST EM COM EXTERIO   PC REPUBLICA 62 62. 62                                                                          SANTOS                                                 BRAZIL             TRADE PAYABLES          6/3/2020        $21,095.67
SMAGALHAES SA LOGIST EM COM EXTERIO   PC REPUBLICA 62 62. 62                                                                          SANTOS                                                 BRAZIL             TRADE PAYABLES          7/7/2020         $9,091.38
SMAGALHAES SA LOGIST EM COM EXTERIO   PC REPUBLICA 62 62. 62                                                                          SANTOS                                                 BRAZIL             TRADE PAYABLES         6/12/2020         $7,158.83
SMAGALHAES SA LOGIST EM COM EXTERIO   PC REPUBLICA 62 62. 62                                                                          SANTOS                                                 BRAZIL             TRADE PAYABLES          7/8/2020         $2,358.47
                                      AEROPUERTO INTERNACIONAL
SOCIEDAD CONCESIONARIA NUEVO PUDAHU   A.M.B. S/N                                                                                      PUDAHUEL                                               CHILE              TRADE PAYABLES         6/23/2020        $32,485.90
SODEXO FACILITIES SERVICES LTDA       AVENIDA IBIRAPUERA 1196                                                                         SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/7/2020       $500,893.09
SODEXO FACILITIES SERVICES LTDA       AVENIDA IBIRAPUERA 1196                                                                         SAO PAULO                                              BRAZIL             TRADE PAYABLES          4/9/2020       $357,088.36
SODEXO FACILITIES SERVICES LTDA       AVENIDA IBIRAPUERA 1196                                                                         SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/17/2020       $231,502.75
SODEXO FACILITIES SERVICES LTDA       AVENIDA IBIRAPUERA 1196                                                                         SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/3/2020        $36,374.36
SODEXO FACILITIES SERVICES LTDA       AVENIDA IBIRAPUERA 1196                                                                         SAO PAULO                                              BRAZIL             TRADE PAYABLES         4/17/2020        $27,478.54
SODEXO FACILITIES SERVICES LTDA       AVENIDA IBIRAPUERA 1196                                                                         SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/26/2020        $12,528.22
SODEXO FACILITIES SERVICES LTDA       AVENIDA IBIRAPUERA 1196                                                                         SAO PAULO                                              BRAZIL             TRADE PAYABLES          6/2/2020            $21.45
SOFCLEAN LTDA                                                                                                                                                                                BRAZIL             TRADE PAYABLES         6/17/2020        $11,124.70
SOFCLEAN LTDA                                                                                                                                                                                BRAZIL             TRADE PAYABLES          7/7/2020         $4,788.22
SOFIT SOFTWARE SA.                    R MARCILIO DIAS 468. 468                                                                        JOINVILLE                                              BRAZIL             TRADE PAYABLES          7/2/2020         $7,670.71
SOL INVEST HOTEL JARAGUA LTDA         AV MARIA COELHO AGUIAR 215                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES          4/9/2020         $7,609.78
SOL INVEST HOTEL JARAGUA LTDA         AV MARIA COELHO AGUIAR 215                                                                      SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/3/2020         $2,715.46
                                      RUA SOLDADO JOSE DE ANDRADE
SOLUTION ADM HOTEIS E RESORTS LTDA    63                                                                                              GUARULHOS                                              BRAZIL             TRADE PAYABLES          7/3/2020        $38,025.77
                                      RUA SOLDADO JOSE DE ANDRADE
SOLUTION ADM HOTEIS E RESORTS LTDA    63                                                                                              GUARULHOS                                              BRAZIL             TRADE PAYABLES          4/9/2020        $18,185.07
                                      RUA SOLDADO JOSE DE ANDRADE
SOLUTION ADM HOTEIS E RESORTS LTDA    63                                                                                              GUARULHOS                                              BRAZIL             TRADE PAYABLES         4/17/2020         $2,059.92
                                      RUA SOLDADO JOSE DE ANDRADE
SOLUTION ADM HOTEIS E RESORTS LTDA    63                                                                                              GUARULHOS                                              BRAZIL             TRADE PAYABLES          7/7/2020         $1,827.10




                                                                                                                           79 of 89
                                                                                20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                      Pg 111 of 1306
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                      SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                 Reasons for payment   Dates of     Total Amount or
               Creditor Name                     Address1                       Address2                        Address3                           City                State       Zip                 Country        or transfer      Payments           value
                                      RUA PROFESSOR ATILIO
SOMOS NUVEM DO BRASIL SERV DE INT L   INNOCENTI 165                                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/7/2020         $7,749.83
                                      RUA PROFESSOR ATILIO
SOMOS NUVEM DO BRASIL SERV DE INT L   INNOCENTI 165                                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/2/2020         $5,408.09
SOMPO SEGUROS SA                                                                                                                                                                                                 TRADE PAYABLES          7/2/2020         $9,311.40
SOUSA BARROSO ENG E SERV LTDA ME      AV DANIEL DE LA TOUCHE 15. 15                                                                    SAO LUIS                                               BRAZIL             TRADE PAYABLES          7/7/2020       $117,727.72

SOUTH AFRICAN WEATHER SERVICE         BOLEPI HOUSE 442RIGEL AVENUE.                                                                    PRETORIA                                               SOUTH AFRICA       TRADE PAYABLES          7/7/2020        $20,550.71
SOUTHERN TRAVEL INTERNATIONAL INC.    6355 NW 36TH ST STE 309                                                                          VIRGINIA GARDENS              FL        33166-7057                        TRADE PAYABLES          7/3/2020        $10,950.88
SOUTHERN TRAVEL INTERNATIONAL INC.    6355 NW 36TH ST STE 309                                                                          VIRGINIA GARDENS              FL        33166-7057                        TRADE PAYABLES         6/17/2020         $5,553.18
SOUTHERN TRAVEL INTERNATIONAL INC.    6355 NW 36TH ST STE 309                                                                          VIRGINIA GARDENS              FL        33166-7057                        TRADE PAYABLES          7/6/2020         $4,232.26
                                      AVENIDA CARLOS GOMES 700.
SOUTO C C LUMMERTZ E AMARAL ADV       700                                                                                              PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES          5/8/2020        $66,819.77
                                      AVENIDA CARLOS GOMES 700.
SOUTO C C LUMMERTZ E AMARAL ADV       700                                                                                              PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES          7/8/2020        $59,367.73
                                      AVENIDA CARLOS GOMES 700.
SOUTO C C LUMMERTZ E AMARAL ADV       700                                                                                              PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES          7/3/2020        $39,864.80
                                      AVENIDA CARLOS GOMES 700.
SOUTO C C LUMMERTZ E AMARAL ADV       700                                                                                              PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES          7/7/2020        $27,199.93
SP G ENGENHARIA LTDA                  R GALEAZZO ALESSI 127. 127                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/2/2020        $54,987.25
                                      AVENIDA JOAO FREDERICO 999.
SPAL INDUSTRIA BRASILEIRA DE BEBIDA   999                                                                                              ANTÔNIO CARLOS                                         BRAZIL             TRADE PAYABLES          6/1/2020        $29,084.93
                                      AVENIDA JOAO FREDERICO 999.
SPAL INDUSTRIA BRASILEIRA DE BEBIDA   999                                                                                              ANTÔNIO CARLOS                                         BRAZIL             TRADE PAYABLES          6/1/2020         $9,946.69
                                      AVENIDA JOAO FREDERICO 999.
SPAL INDUSTRIA BRASILEIRA DE BEBIDA   999                                                                                              ANTÔNIO CARLOS                                         BRAZIL             TRADE PAYABLES         6/10/2020         $4,495.60
                                      AVENIDA JOAO FREDERICO 999.
SPAL INDUSTRIA BRASILEIRA DE BEBIDA   999                                                                                              ANTÔNIO CARLOS                                         BRAZIL             TRADE PAYABLES          7/2/2020         $1,752.48
                                      AVENIDA JOAO FREDERICO 999.
SPAL INDUSTRIA BRASILEIRA DE BEBIDA   999                                                                                              ANTÔNIO CARLOS                                         BRAZIL             TRADE PAYABLES          7/7/2020         $1,456.78
                                      R BRIGADEIRO EDUARDO GOMES
SPE CONCESSIONARIA DO AEROPORTO DE    SN                                                                                               ILHOUS                                                 BRAZIL             TRADE PAYABLES         5/11/2020        $69,087.50
                                      R BRIGADEIRO EDUARDO GOMES
SPE CONCESSIONARIA DO AEROPORTO DE    SN                                                                                               ILHOUS                                                 BRAZIL             TRADE PAYABLES          6/1/2020        $69,010.65
                                      R BRIGADEIRO EDUARDO GOMES
SPE CONCESSIONARIA DO AEROPORTO DE    SN                                                                                               ILHOUS                                                 BRAZIL             TRADE PAYABLES          5/6/2020         $2,937.48
SPEEDY ENTREGAS RAPIDAS EIRELI ME     RUA TREZE DE MAIO 2571. 2571                                                                     SAO CARLOS                                             BRAZIL             TRADE PAYABLES          4/9/2020        $28,461.19
SS TRANSPORTES VIAGENS E EVENTOS LT   ST SHIN CA 02 BLOCO F SLA 333                                                                    BRASILIA                                               BRAZIL             TRADE PAYABLES          7/3/2020        $79,566.65
STS COMPONENT SOLUTIONS LLC           2910 SW 42ND AVE                                                                                 PALM CITY                     FL        34990-5573                        TRADE PAYABLES         6/26/2020       $147,651.28
STS COMPONENT SOLUTIONS LLC           2910 SW 42ND AVE                                                                                 PALM CITY                     FL        34990-5573                        TRADE PAYABLES          7/3/2020         $4,765.68
STS COMPONENT SOLUTIONS LLC           2910 SW 42ND AVE                                                                                 PALM CITY                     FL        34990-5573                        TRADE PAYABLES         5/27/2020         $3,000.00
STS ENGINEERING SOLUTIONS LLC         2000 NE JENSEN BEACH BLVD                                                                        JENSEN BEACH                  FL        34957-7238                        TRADE PAYABLES         5/26/2020        $21,700.00
STS ENGINEERING SOLUTIONS LLC         2000 NE JENSEN BEACH BLVD                                                                        JENSEN BEACH                  FL        34957-7238                        TRADE PAYABLES         6/24/2020        $19,150.00
STS ENGINEERING SOLUTIONS LLC         2000 NE JENSEN BEACH BLVD                                                                        JENSEN BEACH                  FL        34957-7238                        TRADE PAYABLES         6/29/2020         $5,550.00
STS ENGINEERING SOLUTIONS LLC         2000 NE JENSEN BEACH BLVD                                                                        JENSEN BEACH                  FL        34957-7238                        TRADE PAYABLES         5/27/2020         $5,400.00
STS LINE MAINTENANCE                  580 CHELSEA ST                                                                                   BOSTON                        MA        02128-1565                        TRADE PAYABLES         6/24/2020        $12,253.18
                                      AV WASHINGTON SOARES 3000.
STYLO VIAGENS E TURISMO LTDA ME       3000                                                                                             FORTALEZA                                              BRAZIL             TRADE PAYABLES         6/25/2020           $629.83
                                      AV WASHINGTON SOARES 3000.
STYLO VIAGENS E TURISMO LTDA ME       3000                                                                                             FORTALEZA                                              BRAZIL             TRADE PAYABLES         5/18/2020            $61.63
SUPER SORBENTS AMBIENTAL E COMERCIA                                                                                                                                                                              TRADE PAYABLES          7/2/2020        $11,363.18
SUPERGASBRAS ENERGIA LTDA             AV MONROE 160. 160                                                                               DUQUE DE CAXIAS                                        BRAZIL             TRADE PAYABLES          7/7/2020         $5,609.08
SUPERGASBRAS ENERGIA LTDA             AV MONROE 160. 160                                                                               DUQUE DE CAXIAS                                        BRAZIL             TRADE PAYABLES         5/21/2020         $5,528.75
SUPERGASBRAS ENERGIA LTDA             AV MONROE 160. 160                                                                               DUQUE DE CAXIAS                                        BRAZIL             TRADE PAYABLES         5/29/2020         $3,629.40
SUPERGASBRAS ENERGIA LTDA             AV MONROE 160. 160                                                                               DUQUE DE CAXIAS                                        BRAZIL             TRADE PAYABLES          4/9/2020         $1,160.07
SUPERGASBRAS ENERGIA LTDA             AV MONROE 160. 160                                                                               DUQUE DE CAXIAS                                        BRAZIL             TRADE PAYABLES          7/3/2020           $133.82
SUPLICY CAFES ESPECIAIS SA            AL LORENA 1430                                                                                   SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/7/2020         $5,662.36
SUPLICY CAFES ESPECIAIS SA            AL LORENA 1430                                                                                   SAO PAULO                                              BRAZIL             TRADE PAYABLES          4/9/2020         $4,918.64
SUSSANTUR TRANSP TUR E FRETAMENTO L   RUA JOSO SOLANA 1100                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES          5/8/2020       $137,445.43
SUSSANTUR TRANSP TUR E FRETAMENTO L   RUA JOSO SOLANA 1100                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/3/2020       $106,526.27
SUSSANTUR TRANSP TUR E FRETAMENTO L   RUA JOSO SOLANA 1100                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES          4/9/2020        $41,763.53
SUSSANTUR TRANSP TUR E FRETAMENTO L   RUA JOSO SOLANA 1100                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES         4/17/2020        $40,382.12
SUSSANTUR TRANSP TUR E FRETAMENTO L   RUA JOSO SOLANA 1100                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES         5/22/2020        $25,138.25
SUSSANTUR TRANSP TUR E FRETAMENTO L   RUA JOSO SOLANA 1100                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/7/2020        $22,808.89
SUSSANTUR TRANSP TUR E FRETAMENTO L   RUA JOSO SOLANA 1100                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/8/2020        $21,449.07




                                                                                                                            80 of 89
                                                                                 20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                       Pg 112 of 1306
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                       SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                   Reasons for payment   Dates of    Total Amount or
               Creditor Name                     Address1                        Address2                        Address3                             City              State       Zip                 Country         or transfer      Payments          value
SUSSANTUR TRANSP TUR E FRETAMENTO L   RUA JOSO SOLANA 1100                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES            5/8/2020       $21,113.10
SUSSANTUR TRANSP TUR E FRETAMENTO L   RUA JOSO SOLANA 1100                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020       $17,619.89
SUSSANTUR TRANSP TUR E FRETAMENTO L   RUA JOSO SOLANA 1100                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES            4/9/2020       $10,461.62
SUSSANTUR TRANSP TUR E FRETAMENTO L   RUA JOSO SOLANA 1100                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES            6/3/2020        $8,847.88
SUSSANTUR TRANSP TUR E FRETAMENTO L   RUA JOSO SOLANA 1100                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/8/2020          $679.88
SWISS RE CORP SOLUTIONS BR SEG SA     AV PAULISTA 500                                                                                   SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/28/2020    $1,517,502.67
SWISS RE CORP SOLUTIONS BR SEG SA     AV PAULISTA 500                                                                                   SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/29/2020      $214,779.64
SWISSPORT BRASIL LTDA                 AV FERNANDO FERRARI 3800                                                                          VITORIA                                                BRAZIL             TRADE PAYABLES           4/24/2020       $57,358.94
SWISSPORT BRASIL LTDA                 AV FERNANDO FERRARI 3800                                                                          VITORIA                                                BRAZIL             TRADE PAYABLES           5/15/2020       $56,793.21
SWISSPORT BRASIL LTDA                 AV FERNANDO FERRARI 3800                                                                          VITORIA                                                BRAZIL             TRADE PAYABLES            5/8/2020       $49,265.43
SWISSPORT BRASIL LTDA                 AV FERNANDO FERRARI 3800                                                                          VITORIA                                                BRAZIL             TRADE PAYABLES           6/19/2020        $4,790.89
SWISSPORT BRASIL LTDA                 AV FERNANDO FERRARI 3800                                                                          VITORIA                                                BRAZIL             TRADE PAYABLES           6/12/2020        $4,530.78

SWISSPORT SA FUEL SERVICES, LLC       45025 AVIATION DRIVE SUITE 350                                                                    DULLES                        VA        20166                             TRADE PAYABLES           5/20/2020        $6,939.19

SWISSPORT SA FUEL SERVICES, LLC       45025 AVIATION DRIVE SUITE 350                                                                    DULLES                        VA        20166                             TRADE PAYABLES            7/1/2020        $1,567.25

SWISSPORT SA FUEL SERVICES, LLC       45025 AVIATION DRIVE SUITE 350                                                                    DULLES                        VA        20166                             TRADE PAYABLES            6/5/2020       $1,256.58
SWISSPORT USA                                                                                                                                                                                                     TRADE PAYABLES            7/1/2020      $16,103.25
SWISSPORT USA INC                     45025 AVIATION DRIVE                                                                              DULLES                        VA        20166                             TRADE PAYABLES           5/12/2020      $43,064.35
SWISSPORT USA INC                     45025 AVIATION DRIVE                                                                              DULLES                        VA        20166                             TRADE PAYABLES            6/5/2020      $35,319.44
SWISSPORT USA INC                     45025 AVIATION DRIVE                                                                              DULLES                        VA        20166                             TRADE PAYABLES           4/21/2020      $30,876.29
SWISSPORT USA INC                     45025 AVIATION DRIVE                                                                              DULLES                        VA        20166                             TRADE PAYABLES           5/20/2020      $15,153.81
SWISSPORT USA INC                     45025 AVIATION DRIVE                                                                              DULLES                        VA        20166                             TRADE PAYABLES            7/1/2020       $3,439.35
SYMMETRY COMERCIO DE MAQUINAS LTDA    RUA FERNAO DIAS 24. 24                                                                            SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/2/2020      $44,706.34

SYSMAP SOLUTIONS SOFTWARE E CONSULT   RUA RIO GRANDE DO NORTE 694                                                                       BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES            7/8/2020      $33,547.80

SYSMAP SOLUTIONS SOFTWARE E CONSULT   RUA RIO GRANDE DO NORTE 694                                                                       BELO HORIZONTE                                         BRAZIL             TRADE PAYABLES            7/2/2020       $4,538.24
T C PIRES DA CRUZ ME                  AV DOS IPES S/N                                                                                   ANANINDEUA                                             BRAZIL             TRADE PAYABLES            4/9/2020       $8,924.81
T C PIRES DA CRUZ ME                  AV DOS IPES S/N                                                                                   ANANINDEUA                                             BRAZIL             TRADE PAYABLES           6/26/2020       $8,723.41
T C PIRES DA CRUZ ME                  AV DOS IPES S/N                                                                                   ANANINDEUA                                             BRAZIL             TRADE PAYABLES            7/3/2020       $4,537.04
T. CUNZOLO GUINDASTES                 AVENIDA INDEPENDÊNCIA 2491                                                                        TAUBATO                                                BRAZIL             TRADE PAYABLES            6/8/2020       $8,077.01
T. CUNZOLO GUINDASTES                 AVENIDA INDEPENDÊNCIA 2491                                                                        TAUBATO                                                BRAZIL             TRADE PAYABLES            7/7/2020       $6,482.12
T8T SERV AUX TRANSP AER LTDA EPP                                                                                                                                                                                  TRADE PAYABLES           5/22/2020      $13,548.88
T8T SERV AUX TRANSP AER LTDA EPP                                                                                                                                                                                  TRADE PAYABLES            7/3/2020       $8,082.28
T8T SERV AUX TRANSP AER LTDA EPP                                                                                                                                                                                  TRADE PAYABLES           4/17/2020       $8,064.03
T8T SERV AUX TRANSP AER LTDA EPP                                                                                                                                                                                  TRADE PAYABLES            7/7/2020         $550.94
                                      R JOSE SEMIAO RODRIGUES
TAG MENSAGERIA TRANSP E SERVICOS LT   AGOSTI 1370                                                                                       EMBU DAS ARTES                                         BRAZIL             TRADE PAYABLES            7/3/2020        $6,751.94
                                      R JOSE SEMIAO RODRIGUES
TAG MENSAGERIA TRANSP E SERVICOS LT   AGOSTI 1370                                                                                       EMBU DAS ARTES                                         BRAZIL             TRADE PAYABLES            7/7/2020        $1,489.69
                                      AV. ELMER FAUCETT NRO. 2879
TALMA SERVICIOS AEROPORTUARIOS S.A    LIMA CA                                                                                           CALLAO - PE                                            PERU               TRADE PAYABLES            7/2/2020      $79,937.93
                                      AV DAS NACOES UNIDAS 13797.
TASK SISTEMAS DE COMPUTACAO SA        13797                                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020        $4,677.60
                                      AV DAS NACOES UNIDAS 13797.
TASK SISTEMAS DE COMPUTACAO SA        13797                                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES            4/9/2020        $2,529.80
                                      AV DAS NACOES UNIDAS 13797.
TASK SISTEMAS DE COMPUTACAO SA        13797                                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020       $2,350.33
TCH VIAGENS E TURISMO LTDA            AV SANTOS DUMONT 1883.                                                                            LAURO DE FREITAS                                       BRAZIL             TRADE PAYABLES            7/7/2020      $14,551.63
TCH VIAGENS E TURISMO LTDA            AV SANTOS DUMONT 1883.                                                                            LAURO DE FREITAS                                       BRAZIL             TRADE PAYABLES           4/17/2020      $10,686.37
TCH VIAGENS E TURISMO LTDA            AV SANTOS DUMONT 1883.                                                                            LAURO DE FREITAS                                       BRAZIL             TRADE PAYABLES           5/22/2020      $10,172.45
TECDONY COM E SERV DE AUTO PECA       R ENDRES 649. 649                                                                                 GUARULHOS                                              BRAZIL             TRADE PAYABLES            7/3/2020       $4,912.03
TECDONY COM E SERV DE AUTO PECA       R ENDRES 649. 649                                                                                 GUARULHOS                                              BRAZIL             TRADE PAYABLES           5/29/2020       $2,457.17
TECDONY COM E SERV DE AUTO PECA       R ENDRES 649. 649                                                                                 GUARULHOS                                              BRAZIL             TRADE PAYABLES           4/17/2020       $1,198.80
TECDONY COM E SERV DE AUTO PECA       R ENDRES 649. 649                                                                                 GUARULHOS                                              BRAZIL             TRADE PAYABLES           6/26/2020       $1,154.86
TECGAN SUPLEMENTOS INDUSTRIAIS        RUA DIORAMA 28. 28                                                                                SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/2/2020       $7,703.80
TECNITUBO INDUSTRIA DE MOVEIS LTDA    R SANTO EURILO 360                                                                                SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020       $7,389.54
TECNOLOGIA EDUCACIONAL SOLUCOES                                                                                                                                                                BRAZIL             TRADE PAYABLES            7/2/2020      $73,336.33
TEGA COMERCIO DE LIVROS E REVISTAS    AV WASHINGTON LUIS S/N                                                                            SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/2/2020       $4,082.25
TEGA COMERCIO DE LIVROS E REVISTAS    AV WASHINGTON LUIS S/N                                                                            SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020       $3,746.99
                                      R HYPOLITO CLEMENTINO
TEGA ENGENHARIA E MEIO AMBIENTE LTD   MAGRIN 225                                                                                        CORDEIROPOLIS                                          BRAZIL             TRADE PAYABLES           5/15/2020      $16,765.50
TELAIR INTERNATIONAL GMBH             2 BODENSCHNEIDSTRASSE. 2                                                                          MIESBACH                                               GERMANY            TRADE PAYABLES           4/28/2020      $10,401.18




                                                                                                                             81 of 89
                                                                                 20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                       Pg 113 of 1306
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                       SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                   Reasons for payment   Dates of    Total Amount or
              Creditor Name                       Address1                       Address2                        Address3                           City                State       Zip                 Country         or transfer      Payments          value
TELEFONICA BRASIL SA                  R SILVEIRA MARTINS 1036. 1036                                                                     SALVADOR                                               BRAZIL             TRADE PAYABLES            7/7/2020      $471,231.36
TELEFONICA BRASIL SA                  R SILVEIRA MARTINS 1036. 1036                                                                     SALVADOR                                               BRAZIL             TRADE PAYABLES           5/21/2020      $124,903.50
TELEFONICA BRASIL SA                  R SILVEIRA MARTINS 1036. 1036                                                                     SALVADOR                                               BRAZIL             TRADE PAYABLES           6/25/2020       $86,034.94
TELEFONICA BRASIL SA                  R SILVEIRA MARTINS 1036. 1036                                                                     SALVADOR                                               BRAZIL             TRADE PAYABLES           4/13/2020       $15,737.63
TELEMAR NORTE LESTE SA                R DO LAVRADIO 71                                                                                  RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES            7/7/2020       $79,848.31
TELEMAR NORTE LESTE SA                R DO LAVRADIO 71                                                                                  RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           5/21/2020       $17,620.90
TELEMAR NORTE LESTE SA                R DO LAVRADIO 71                                                                                  RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES            7/7/2020       $12,372.91
TELEMAR NORTE LESTE SA                R DO LAVRADIO 71                                                                                  RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           6/26/2020        $4,695.79
TELEMAR NORTE LESTE SA                R DO LAVRADIO 71                                                                                  RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           6/26/2020        $2,222.56

TELEPERFORMANCE CRM S.A.              RUA WERNER VON SIEMENS 1111                                                                       SAO PAULO                                              BRAZIL             TRADE PAYABLES            4/9/2020     $195,379.21
TELLUS GESTAO DA INFORMACAO LTDA      RUA ALEXANDRE DUMAS 1711                                                                          SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/2/2020      $12,971.97
TEMPEST SERVICOS DE INFORMATICA LTD   RUA ALFANDEGA 35.                                                                                 RECIFE                                                 BRAZIL             TRADE PAYABLES            7/7/2020     $103,751.34
TEMPEST SERVICOS DE INFORMATICA LTD   RUA ALFANDEGA 35.                                                                                 RECIFE                                                 BRAZIL             TRADE PAYABLES            5/8/2020      $56,843.12
TEMPEST SERVICOS DE INFORMATICA LTD   RUA ALFANDEGA 35.                                                                                 RECIFE                                                 BRAZIL             TRADE PAYABLES            7/8/2020      $18,192.26

TERESA PEREZ VIAGENS E TURISMO EIRE   AV BRIGADEIRO FARIA LIMA 2601                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/20/2020        $6,717.80

TERESA PEREZ VIAGENS E TURISMO EIRE   AV BRIGADEIRO FARIA LIMA 2601                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/30/2020        $4,068.42

TERESA PEREZ VIAGENS E TURISMO EIRE   AV BRIGADEIRO FARIA LIMA 2601                                                                     SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/25/2020          $65.36
TERRA PRETA REFORM COM DE PNEUS       AV DESIDERIO SERAFIM 100. 100                                                                     MAIRIPORA                                              BRAZIL             TRADE PAYABLES            7/3/2020      $12,392.73
THE BOEING COMPANY                    ATTN: GENERAL COUNSEL           PO BOX 3707                                                       SEATTLE                       WA        98124                             TRADE PAYABLES           4/30/2020     $592,888.41
THE BOEING COMPANY                    ATTN: GENERAL COUNSEL           PO BOX 3707                                                       SEATTLE                       WA        98124                             TRADE PAYABLES            4/8/2020     $363,248.12
THE BOEING COMPANY                    ATTN: GENERAL COUNSEL           PO BOX 3707                                                       SEATTLE                       WA        98124                             TRADE PAYABLES           4/22/2020     $130,893.46
                                      KELLY FRANCISCA DE SOUSA,       SMAS TRECHO 03 S/N CONJUNTO
THE UNION HOTEL LTDA                  CONTROLLER                      02 BLOCO A GUARÁ                                                  BRASÍLIA                      DF        71215-300 BRAZIL                  TRADE PAYABLES            7/2/2020      $11,208.72
                                      KELLY FRANCISCA DE SOUSA,       SMAS TRECHO 03 S/N CONJUNTO
THE UNION HOTEL LTDA                  CONTROLLER                      02 BLOCO A GUARÁ                                                  BRASÍLIA                      DF        71215-300 BRAZIL                  TRADE PAYABLES           4/17/2020        $4,478.85
                                      KELLY FRANCISCA DE SOUSA,       SMAS TRECHO 03 S/N CONJUNTO
THE UNION HOTEL LTDA                  CONTROLLER                      02 BLOCO A GUARÁ                                                  BRASÍLIA                      DF        71215-300 BRAZIL                  TRADE PAYABLES            7/7/2020       $1,710.95
THERMO PRINT ETIQUETAS E ROTULOS EI   RUA MANGANÊS 130.                                                                                 ITAQUAQUECETUBA                                   BRAZIL                  TRADE PAYABLES            7/3/2020      $28,383.31
THYSSENKRUPP AUTOMATA INDUSTRIA DE                                                                                                                                                                                TRADE PAYABLES            7/2/2020      $20,427.20
TICKET SOLUCOES HDFGT SA              R MACHADO DE ASSIS 50.                                                                            CAMPO BOM                                              BRAZIL             TRADE PAYABLES           4/24/2020      $99,971.93
TICKET SOLUCOES HDFGT SA              R MACHADO DE ASSIS 50.                                                                            CAMPO BOM                                              BRAZIL             TRADE PAYABLES           5/29/2020      $87,991.92
TICKET SOLUCOES HDFGT SA              R MACHADO DE ASSIS 50.                                                                            CAMPO BOM                                              BRAZIL             TRADE PAYABLES           6/15/2020      $25,267.37
                                      AVENIDA ERMANO MARCHETTI
TIM S/A                               172                                                                                               SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/16/2020        $4,775.38
                                      AVENIDA ERMANO MARCHETTI
TIM S/A                               172                                                                                               SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020        $4,508.94
                                      AVENIDA ERMANO MARCHETTI
TIM S/A                               172                                                                                               SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/16/2020        $2,346.32
                                      AVENIDA ERMANO MARCHETTI
TIM S/A                               172                                                                                               SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020         $727.70
                                      RUA DOUTOR RAMOS DE
TITANLOG SERV AUX TRANSP AEREO LTDA   AZEVEDO, 159                    4TH FLOOR - ROOM 406             CENTRO - GUARULHOS               SAO PAULO                     CEP       07012-020 BRAZIL                  TRADE PAYABLES            4/9/2020      $12,184.77
TJ 15 CAMARA DE DIREITO PRIVADO       RUA AFONSO CELSO 1065.                                                                            SAO PAULO                                         BRAZIL                  TRADE PAYABLES           4/14/2020      $12,641.85
TJ 22 CAMARA DE DIREITO PRIVADO       LARGO PATIO DO COLOGIO 73.                                                                        SAO PAULO                                         BRAZIL                  TRADE PAYABLES            6/8/2020       $7,253.63
                                      RUA FRANCISCO DE SOUSA E
TJ4 TRANSPORTES LTDA EPP              MELO 1590                                                                                         RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES            4/9/2020      $16,036.85
                                      RUA FRANCISCO DE SOUSA E
TJ4 TRANSPORTES LTDA EPP              MELO 1590                                                                                         RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           5/15/2020      $11,228.53
                                      RUA FRANCISCO DE SOUSA E
TJ4 TRANSPORTES LTDA EPP              MELO 1590                                                                                         RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           5/29/2020        $8,660.80
                                      RUA FRANCISCO DE SOUSA E
TJ4 TRANSPORTES LTDA EPP              MELO 1590                                                                                         RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES            7/7/2020        $8,524.76

TOLEDO DO BRASIL IND DE BALANCAS LT   LOT VARANDAS TROPICAIS SN. SN                                                                     LAURO DE FREITAS                                       BRAZIL             TRADE PAYABLES           5/29/2020      $11,822.41

TOLEDO DO BRASIL IND DE BALANCAS LT   LOT VARANDAS TROPICAIS SN. SN                                                                     LAURO DE FREITAS                                       BRAZIL             TRADE PAYABLES            7/7/2020         $742.62

TOLEDO DO BRASIL IND DE BALANCAS LT   LOT VARANDAS TROPICAIS SN. SN                                                                     LAURO DE FREITAS                                       BRAZIL             TRADE PAYABLES           6/16/2020         $373.27

TOLEDO DO BRASIL IND DE BALANCAS LT   LOT VARANDAS TROPICAIS SN. SN                                                                     LAURO DE FREITAS                                       BRAZIL             TRADE PAYABLES            5/8/2020          $209.38
TOLENTINO ENGENHARIA LTDA             R FLAVIO GUERRA 185. 185                                                                          RECIFE                                                 BRAZIL             TRADE PAYABLES           5/29/2020        $3,695.50




                                                                                                                             82 of 89
                                                                                  20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                        Pg 114 of 1306
                                                                                                                     In re TAM Linhas Aereas S.A.
                                                                                                                           Case No. 20-11598
                                                                        SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                    Reasons for payment   Dates of    Total Amount or
               Creditor Name                     Address1                         Address2                        Address3                            City               State       Zip                 Country         or transfer      Payments          value
TOLENTINO ENGENHARIA LTDA             R FLAVIO GUERRA 185. 185                                                                           RECIFE                                                 BRAZIL             TRADE PAYABLES            7/7/2020        $3,163.06
TOLENTINO ENGENHARIA LTDA             R FLAVIO GUERRA 185. 185                                                                           RECIFE                                                 BRAZIL             TRADE PAYABLES           4/17/2020        $1,877.05
TOLENTINO ENGENHARIA LTDA             R FLAVIO GUERRA 185. 185                                                                           RECIFE                                                 BRAZIL             TRADE PAYABLES           6/19/2020        $1,497.40
TOP DADOS SOLUCOES CALL E DATA EIRE                                                                                                                                                                                TRADE PAYABLES           5/19/2020       $13,956.00
TOP DADOS SOLUCOES CALL E DATA EIRE                                                                                                                                                                                TRADE PAYABLES            7/7/2020       $13,846.19
TOP DADOS SOLUCOES CALL E DATA EIRE                                                                                                                                                                                TRADE PAYABLES            7/3/2020        $7,691.31
TOP DADOS SOLUCOES CALL E DATA EIRE                                                                                                                                                                                TRADE PAYABLES           4/24/2020          $495.56
TOPCAST AVIATION USA INC.             ATTENTION SAM LIANG              2100 S. RESERVOIR STREET                                          POMONA                        CA        91766                             TRADE PAYABLES           4/30/2020      $119,595.63
TOPCAST AVIATION USA INC.             ATTENTION SAM LIANG              2100 S. RESERVOIR STREET                                          POMONA                        CA        91766                             TRADE PAYABLES           6/19/2020       $43,682.85
TOPCAST AVIATION USA INC.             ATTENTION SAM LIANG              2100 S. RESERVOIR STREET                                          POMONA                        CA        91766                             TRADE PAYABLES            5/4/2020        $1,580.00

TOUR HOUSE VIAGENS E TURISMO LTDA     AV PRESIDENTE VARGAS 534. 534                                                                      RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           4/30/2020      $29,883.24

TOUR HOUSE VIAGENS E TURISMO LTDA     AV PRESIDENTE VARGAS 534. 534                                                                      RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           5/18/2020        $8,884.44

TOUR HOUSE VIAGENS E TURISMO LTDA     AV PRESIDENTE VARGAS 534. 534                                                                      RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           6/10/2020         $332.25

TOUR HOUSE VIAGENS E TURISMO LTDA     AV PRESIDENTE VARGAS 534. 534                                                                      RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES            5/4/2020         $236.53

TOUR HOUSE VIAGENS E TURISMO LTDA     AV PRESIDENTE VARGAS 534. 534                                                                      RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           5/25/2020         $187.35

TOUR HOUSE VIAGENS E TURISMO LTDA     AV PRESIDENTE VARGAS 534. 534                                                                      RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES            7/3/2020         $169.32

TOUR HOUSE VIAGENS E TURISMO LTDA     AV PRESIDENTE VARGAS 534. 534                                                                      RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           5/11/2020         $152.76

TOUR HOUSE VIAGENS E TURISMO LTDA     AV PRESIDENTE VARGAS 534. 534                                                                      RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES            6/2/2020         $105.39

TOUR HOUSE VIAGENS E TURISMO LTDA     AV PRESIDENTE VARGAS 534. 534                                                                      RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           6/18/2020          $82.31

TOUR HOUSE VIAGENS E TURISMO LTDA     AV PRESIDENTE VARGAS 534. 534                                                                      RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES            7/6/2020          $65.28

TOUR HOUSE VIAGENS E TURISMO LTDA     AV PRESIDENTE VARGAS 534. 534                                                                      RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           4/20/2020          $55.45

TOUR HOUSE VIAGENS E TURISMO LTDA     AV PRESIDENTE VARGAS 534. 534                                                                      RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           6/25/2020          $23.05
TRADE MARKETING HOTEIS TUR EV LTDA    AV RONDON PACHECO 2080                                                                             UBERLANDIA                                             BRAZIL             TRADE PAYABLES            7/7/2020       $5,105.62
TRADE MARKETING HOTEIS TUR EV LTDA    AV RONDON PACHECO 2080                                                                             UBERLANDIA                                             BRAZIL             TRADE PAYABLES           4/30/2020       $3,905.79
TRADE WASTE MANAGEMENT SOL AMBI LTD   RUA BONIFACIO VERONESE 245                                                                         SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/2/2020      $18,680.09
TRADE WASTE MANAGEMENT SOL AMBI LTD   RUA BONIFACIO VERONESE 245                                                                         SAO PAULO                                              BRAZIL             TRADE PAYABLES            6/3/2020      $10,453.26

TRANSBRITTO EXPRESS LTDA ME           CALC DOS CRAVOS 264. 264. 264.                                                                     BARUERI                                                BRAZIL             TRADE PAYABLES            7/3/2020        $9,320.20

TRANSBRITTO EXPRESS LTDA ME           CALC DOS CRAVOS 264. 264. 264.                                                                     BARUERI                                                BRAZIL             TRADE PAYABLES            7/7/2020         $108.85
TRANSBUCA SL                          EDIFICIO BLOQUE TECNICO        AEROPUERTO                                                          AEROPUERTO                                             SPAIN              TRADE PAYABLES           5/14/2020       $4,007.74
TRANSBUCA SL                          EDIFICIO BLOQUE TECNICO        AEROPUERTO                                                          AEROPUERTO                                             SPAIN              TRADE PAYABLES           6/11/2020       $2,736.36
TRANSBUCA SL                          EDIFICIO BLOQUE TECNICO        AEROPUERTO                                                          AEROPUERTO                                             SPAIN              TRADE PAYABLES            7/2/2020         $125.48
TRANSPERFECT COMUNICACOES DO BRASIL                                                                                                                                                                                TRADE PAYABLES            7/2/2020      $13,872.80
TRANSPERFECT COMUNICACOES DO BRASIL                                                                                                                                                                                TRADE PAYABLES           6/24/2020      $13,363.01
                                      AVENIDA PRESIDENTE CASTELO
TRANSPORTADORA MANENTI LTDA ME.       BRA 2195                                                                                           MANAUS                                                 BRAZIL             TRADE PAYABLES           5/27/2020      $39,695.79
                                      AVENIDA PRESIDENTE CASTELO
TRANSPORTADORA MANENTI LTDA ME.       BRA 2195                                                                                           MANAUS                                                 BRAZIL             TRADE PAYABLES           4/17/2020      $29,343.34
                                      AVENIDA PRESIDENTE CASTELO
TRANSPORTADORA MANENTI LTDA ME.       BRA 2195                                                                                           MANAUS                                                 BRAZIL             TRADE PAYABLES            7/7/2020      $14,645.10
                                      AVENIDA PRESIDENTE CASTELO
TRANSPORTADORA MANENTI LTDA ME.       BRA 2195                                                                                           MANAUS                                                 BRAZIL             TRADE PAYABLES           5/15/2020        $5,660.77
                                      AVENIDA PRESIDENTE CASTELO
TRANSPORTADORA MANENTI LTDA ME.       BRA 2195                                                                                           MANAUS                                                 BRAZIL             TRADE PAYABLES           5/22/2020          $986.40
TRANSPORTADORA RISSO LTDA                                                                                                                                                                                          TRADE PAYABLES           5/15/2020       $21,274.31
TRANSPORTADORA RISSO LTDA                                                                                                                                                                                          TRADE PAYABLES            7/7/2020       $18,688.11
TRANSPORTADORA RISSO LTDA                                                                                                                                                                                          TRADE PAYABLES            4/9/2020        $7,241.43
TRANSPORTADORA RISSO LTDA                                                                                                                                                                                          TRADE PAYABLES            7/2/2020        $3,789.44
TRANSPORTES AEREOS DEL MERCOSUR       PRESIDENTE RIESCO 5711                                                                             LAS CONDES                                             CHILE              INTERCOMPANY PAYMENT     5/20/2020   $56,000,000.00
TRANSPORTES AEREOS DEL MERCOSUR       PRESIDENTE RIESCO 5711                                                                             LAS CONDES                                             CHILE              INTERCOMPANY PAYMENT      7/1/2020   $25,000,000.00
TRANSPORTES BLINDADOS, S.A.           CALLE CAMI DELS REIS             S/N DEL POLI                                                      PALMA DE MALLORCA                                      SPAIN              TRADE PAYABLES           6/30/2020       $20,210.93
TRANSPORTES BLINDADOS, S.A.           CALLE CAMI DELS REIS             S/N DEL POLI                                                      PALMA DE MALLORCA                                      SPAIN              TRADE PAYABLES           4/30/2020       $19,229.65




                                                                                                                              83 of 89
                                                                             20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                   Pg 115 of 1306
                                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                                      Case No. 20-11598
                                                                   SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                               Reasons for payment   Dates of    Total Amount or
               Creditor Name                      Address1                    Address2                       Address3                          City                 State       Zip                 Country         or transfer      Payments          value
TRANSPORTES BLINDADOS, S.A.           CALLE CAMI DELS REIS        S/N DEL POLI                                                      PALMA DE MALLORCA                                      SPAIN              TRADE PAYABLES            6/5/2020        $3,162.83
TRANSPORTES GRITSCH LTDA              AVENIDA FRANCA 1438. 1438                                                                     PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           4/17/2020       $81,723.89
TRANSPORTES GRITSCH LTDA              AVENIDA FRANCA 1438. 1438                                                                     PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           5/15/2020       $62,089.53
TRANSPORTES GRITSCH LTDA              AVENIDA FRANCA 1438. 1438                                                                     PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           6/19/2020       $59,035.85
TRANSPORTES GRITSCH LTDA              AVENIDA FRANCA 1438. 1438                                                                     PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           6/12/2020       $58,944.22
TRANSPORTES GRITSCH LTDA              AVENIDA FRANCA 1438. 1438                                                                     PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           6/19/2020       $51,523.15
TRANSPORTES GRITSCH LTDA              AVENIDA FRANCA 1438. 1438                                                                     PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           4/17/2020       $43,381.13
TRANSPORTES GRITSCH LTDA              AVENIDA FRANCA 1438. 1438                                                                     PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           5/15/2020       $42,335.52
TRANSPORTES GRITSCH LTDA              AVENIDA FRANCA 1438. 1438                                                                     PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           5/15/2020       $40,935.41
TRANSPORTES GRITSCH LTDA              AVENIDA FRANCA 1438. 1438                                                                     PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           4/17/2020       $35,223.34
TRANSPORTES GRITSCH LTDA              AVENIDA FRANCA 1438. 1438                                                                     PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           5/15/2020       $33,929.36
TRANSPORTES GRITSCH LTDA              AVENIDA FRANCA 1438. 1438                                                                     PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           6/19/2020       $33,638.59
TRANSPORTES GRITSCH LTDA              AVENIDA FRANCA 1438. 1438                                                                     PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           4/17/2020       $31,014.22
TRANSPORTES GRITSCH LTDA              AVENIDA FRANCA 1438. 1438                                                                     PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           6/12/2020       $28,227.96
TRANSPORTES GRITSCH LTDA              AVENIDA FRANCA 1438. 1438                                                                     PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           6/19/2020       $26,629.39
TRANSPORTES GRITSCH LTDA              AVENIDA FRANCA 1438. 1438                                                                     PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           4/17/2020       $12,278.12
TRANSPORTES GRITSCH LTDA              AVENIDA FRANCA 1438. 1438                                                                     PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           5/15/2020       $11,502.16
TRANSPORTES GRITSCH LTDA              AVENIDA FRANCA 1438. 1438                                                                     PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           4/17/2020       $10,987.80
TRANSPORTES GRITSCH LTDA              AVENIDA FRANCA 1438. 1438                                                                     PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           5/15/2020       $10,154.32
TRANSPORTES GRITSCH LTDA              AVENIDA FRANCA 1438. 1438                                                                     PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           4/17/2020        $9,943.92
TRANSPORTES GRITSCH LTDA              AVENIDA FRANCA 1438. 1438                                                                     PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           6/19/2020        $9,426.36
TRANSPORTES GRITSCH LTDA              AVENIDA FRANCA 1438. 1438                                                                     PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           6/19/2020        $9,294.71
TRANSPORTES GRITSCH LTDA              AVENIDA FRANCA 1438. 1438                                                                     PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           5/15/2020        $9,027.59
TRANSPORTES GRITSCH LTDA              AVENIDA FRANCA 1438. 1438                                                                     PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           5/15/2020        $8,950.13
TRANSPORTES GRITSCH LTDA              AVENIDA FRANCA 1438. 1438                                                                     PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           6/12/2020        $8,225.57
TRANSPORTES GRITSCH LTDA              AVENIDA FRANCA 1438. 1438                                                                     PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           6/19/2020        $8,026.09
TRANSPORTES GRITSCH LTDA              AVENIDA FRANCA 1438. 1438                                                                     PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           6/19/2020        $7,163.11
TRANSPORTES GRITSCH LTDA              AVENIDA FRANCA 1438. 1438                                                                     PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           4/17/2020        $4,853.77
TRANSPORTES GRITSCH LTDA              AVENIDA FRANCA 1438. 1438                                                                     PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           6/19/2020        $3,830.61
TRANSPORTES GRITSCH LTDA              AVENIDA FRANCA 1438. 1438                                                                     PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES           5/15/2020        $3,594.82
TRANSTAXI COOPERATIVA DE TAXI ESPEC   AER PRES C PINTO S/N. S/N                                                                     BAYEUX                                                 BRAZIL             TRADE PAYABLES            7/3/2020       $17,544.22
TRANSTAXI COOPERATIVA DE TAXI ESPEC   AER PRES C PINTO S/N. S/N                                                                     BAYEUX                                                 BRAZIL             TRADE PAYABLES            7/7/2020          $436.16
TREINNAR SERV EQUIP CONTRA INCEND L   RUA CARAMURU 515. 515                                                                         DIADEMA                                                BRAZIL             TRADE PAYABLES            7/7/2020       $20,316.57
TREINNAR SERV EQUIP CONTRA INCEND L   RUA CARAMURU 515. 515                                                                         DIADEMA                                                BRAZIL             TRADE PAYABLES            4/9/2020        $6,113.97
TREINNAR SERV EQUIP CONTRA INCEND L   RUA CARAMURU 515. 515                                                                         DIADEMA                                                BRAZIL             TRADE PAYABLES           6/17/2020          $220.95
TRES CORACOES ALIMENTOS SA            R LANDRI SALES 1070                                                                           GUARULHOS                                              BRAZIL             TRADE PAYABLES            6/3/2020      $103,795.45
                                      RUA ANA MEROTTO STEFANON
TRESELES TRANSP DE CARGAS LTDA        363. 363                                                                                      VILA VELHA                                             BRAZIL             TRADE PAYABLES            4/9/2020        $8,313.91
                                      RUA ANA MEROTTO STEFANON
TRESELES TRANSP DE CARGAS LTDA        363. 363                                                                                      VILA VELHA                                             BRAZIL             TRADE PAYABLES           5/15/2020        $4,772.97
                                      RUA ANA MEROTTO STEFANON
TRESELES TRANSP DE CARGAS LTDA        363. 363                                                                                      VILA VELHA                                             BRAZIL             TRADE PAYABLES           5/29/2020        $4,632.88
                                      RUA ANA MEROTTO STEFANON
TRESELES TRANSP DE CARGAS LTDA        363. 363                                                                                      VILA VELHA                                             BRAZIL             TRADE PAYABLES            7/7/2020        $3,402.55
TREUNI COM DE ARTIGOS PARA INTERIOR   R ABOLICAO 302                                                                                SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/12/2020        $5,988.60
TREUNI COM DE ARTIGOS PARA INTERIOR   R ABOLICAO 302                                                                                SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020        $2,914.89
TREUNI COM DE ARTIGOS PARA INTERIOR   R ABOLICAO 302                                                                                SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/17/2020        $2,803.44
TREX LOGISTICA E TRANSPORTADORA LTD   RUA SAO JANUARIO 355. 355                                                                     RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES            4/9/2020        $5,256.96
TREX LOGISTICA E TRANSPORTADORA LTD   RUA SAO JANUARIO 355. 355                                                                     RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           5/15/2020        $3,738.02
TREX LOGISTICA E TRANSPORTADORA LTD   RUA SAO JANUARIO 355. 355                                                                     RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES           6/26/2020        $3,328.20
TREX LOGISTICA E TRANSPORTADORA LTD   RUA SAO JANUARIO 355. 355                                                                     RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES            7/7/2020        $3,106.59
                                      P.O. BOX 768 - MIDTOWN
TRIANGLE SERVICES INC                 STATION.                                                                                      NEW YORK                      NY        10018                             TRADE PAYABLES            6/5/2020     $478,127.62
                                      P.O. BOX 768 - MIDTOWN
TRIANGLE SERVICES INC                 STATION.                                                                                      NEW YORK                      NY        10018                             TRADE PAYABLES            7/3/2020     $141,082.02
TRIBUNAL DE JUSTICA SP                PC DA SE SN                                                                                   SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/16/2020     $244,874.76
TRIBUNAL DE JUSTICA SP                PC DA SE SN                                                                                   SAO PAULO                                              BRAZIL             TRADE PAYABLES            6/1/2020      $15,508.05
TRIBUNAL DE JUSTICA SP                PC DA SE SN                                                                                   SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/27/2020      $10,455.45
TRIPSERVICE AGENCIA DE VIAGENS E TU   R CAMBORIU 79. 79                                                                             ITAJAI                                                 BRAZIL             TRADE PAYABLES           4/30/2020       $6,973.79
TRIPSERVICE AGENCIA DE VIAGENS E TU   R CAMBORIU 79. 79                                                                             ITAJAI                                                 BRAZIL             TRADE PAYABLES           5/18/2020       $1,872.11
TRIPSERVICE AGENCIA DE VIAGENS E TU   R CAMBORIU 79. 79                                                                             ITAJAI                                                 BRAZIL             TRADE PAYABLES           6/10/2020         $751.61
TRISTAR VIAGENS E TURISMO LTDA EPP    AV PAULISTA 2006                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/30/2020       $4,833.20
TRISTAR VIAGENS E TURISMO LTDA EPP    AV PAULISTA 2006                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/18/2020       $4,180.04
TRISTAR VIAGENS E TURISMO LTDA EPP    AV PAULISTA 2006                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/11/2020       $2,505.26
TRISTAR VIAGENS E TURISMO LTDA EPP    AV PAULISTA 2006                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/10/2020         $136.34




                                                                                                                         84 of 89
                                                                               20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                     Pg 116 of 1306
                                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                                        Case No. 20-11598
                                                                     SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                 Reasons for payment   Dates of    Total Amount or
                Creditor Name                   Address1                       Address2                        Address3                              City             State       Zip                 Country         or transfer      Payments          value
TRYNOVA CONSULTORIA IMOBILIARIA LTD   R DUQUE DE CAXIAS 164. 164.                                                                     SANTA ISABEL                                           BRAZIL             TRADE PAYABLES            7/7/2020       $44,212.91
TRYNOVA CONSULTORIA IMOBILIARIA LTD   R DUQUE DE CAXIAS 164. 164.                                                                     SANTA ISABEL                                           BRAZIL             TRADE PAYABLES            7/2/2020       $33,949.73
TTS VIAJES S.A.                       PARAGUAY 935                                                                                    CAPITAL FEDERAL                                        ARGENTINA          TRADE PAYABLES           4/15/2020        $5,320.68
TTS VIAJES S.A.                       PARAGUAY 935                                                                                    CAPITAL FEDERAL                                        ARGENTINA          TRADE PAYABLES            7/3/2020        $4,176.72
TUCANO TOURS S.R.L.                                                                                                                                                                          ARGENTINA          TRADE PAYABLES           4/15/2020       $10,725.50
TUCANO TOURS S.R.L.                                                                                                                                                                          ARGENTINA          TRADE PAYABLES            7/3/2020        $6,028.04
TYLLER PASSAGENS E TURISMO LTDA EPP   R SETE DE ABRIL 127                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/30/2020       $13,804.32
TYLLER PASSAGENS E TURISMO LTDA EPP   R SETE DE ABRIL 127                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES            5/4/2020        $9,130.75
TYLLER PASSAGENS E TURISMO LTDA EPP   R SETE DE ABRIL 127                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/25/2020        $2,423.86
TYLLER PASSAGENS E TURISMO LTDA EPP   R SETE DE ABRIL 127                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/18/2020        $1,183.10
TYLLER PASSAGENS E TURISMO LTDA EPP   R SETE DE ABRIL 127                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/10/2020          $923.39
TYLLER PASSAGENS E TURISMO LTDA EPP   R SETE DE ABRIL 127                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES            6/2/2020          $695.56
TYLLER PASSAGENS E TURISMO LTDA EPP   R SETE DE ABRIL 127                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/18/2020          $271.17
TYLLER PASSAGENS E TURISMO LTDA EPP   R SETE DE ABRIL 127                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/20/2020             $4.71
U S DEPT OF AGRICULTURE               PO BOX 979039                                                                                   SAINT LOUIS                   MO        63197-9000                        TRADE PAYABLES           6/16/2020      $574,348.32
U.S CUSTOM AND BORDER PROTECTION      TELECOM DR. STE 100 6650.                                                                       INDIANAPOLIS                  IN        46278                             TRADE PAYABLES           6/16/2020    $1,263,076.97
                                      1300 PENNSYLVANIA AVENUE,
U.S. CUSTOMS & BORDER PROTECTION      NW.                                                                                             WASHINGTON                    DC        20004                             TRADE PAYABLES            5/4/2020        $8,524.50
                                      1300 PENNSYLVANIA AVENUE,
U.S. CUSTOMS & BORDER PROTECTION      NW.                                                                                             WASHINGTON                    DC        20004                             TRADE PAYABLES            7/1/2020        $1,000.00
                                      RUA SOLDADO TEODORO
UA GRAFICA PRESTACAO SERV GRAFICOS    FRANCISCO RI 59                                                                                 SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/13/2020       $26,881.43
                                      RUA SOLDADO TEODORO
UA GRAFICA PRESTACAO SERV GRAFICOS    FRANCISCO RI 59                                                                                 SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/13/2020       $25,868.24
                                      RUA SOLDADO TEODORO
UA GRAFICA PRESTACAO SERV GRAFICOS    FRANCISCO RI 59                                                                                 SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/17/2020       $24,363.91
                                      RUA SOLDADO TEODORO
UA GRAFICA PRESTACAO SERV GRAFICOS    FRANCISCO RI 59                                                                                 SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020       $19,183.33
                                      RUA SOLDADO TEODORO
UA GRAFICA PRESTACAO SERV GRAFICOS    FRANCISCO RI 59                                                                                 SAO PAULO                                              BRAZIL             TRADE PAYABLES            4/9/2020       $16,506.14
                                      RUA SOLDADO TEODORO
UA GRAFICA PRESTACAO SERV GRAFICOS    FRANCISCO RI 59                                                                                 SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/12/2020        $7,537.65
                                      RUA SOLDADO TEODORO
UA GRAFICA PRESTACAO SERV GRAFICOS    FRANCISCO RI 59                                                                                 SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020        $4,597.44
                                      RUA SOLDADO TEODORO
UA GRAFICA PRESTACAO SERV GRAFICOS    FRANCISCO RI 59                                                                                 SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/2/2020        $3,525.23
                                      RUA SOLDADO TEODORO
UA GRAFICA PRESTACAO SERV GRAFICOS    FRANCISCO RI 59                                                                                 SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/11/2020        $1,603.12
                                      RUA SOLDADO TEODORO
UA GRAFICA PRESTACAO SERV GRAFICOS    FRANCISCO RI 59                                                                                 SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/14/2020        $1,123.62
                                      RUA SOLDADO TEODORO
UA GRAFICA PRESTACAO SERV GRAFICOS    FRANCISCO RI 59                                                                                 SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/20/2020          $768.51
                                      RUA SOLDADO TEODORO
UA GRAFICA PRESTACAO SERV GRAFICOS    FRANCISCO RI 59                                                                                 SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/27/2020          $759.67

UATUMA EMP TURISTICOS LTDA EPP        AVENIDA DJALMA BATISTA 1719.                                                                    MANAUS                                                 BRAZIL             TRADE PAYABLES           4/20/2020       $11,198.03

UATUMA EMP TURISTICOS LTDA EPP        AVENIDA DJALMA BATISTA 1719.                                                                    MANAUS                                                 BRAZIL             TRADE PAYABLES           5/18/2020        $4,924.36

UATUMA EMP TURISTICOS LTDA EPP        AVENIDA DJALMA BATISTA 1719.                                                                    MANAUS                                                 BRAZIL             TRADE PAYABLES           4/30/2020        $3,939.15

UATUMA EMP TURISTICOS LTDA EPP        AVENIDA DJALMA BATISTA 1719.                                                                    MANAUS                                                 BRAZIL             TRADE PAYABLES            6/2/2020        $2,451.92

UATUMA EMP TURISTICOS LTDA EPP        AVENIDA DJALMA BATISTA 1719.                                                                    MANAUS                                                 BRAZIL             TRADE PAYABLES            5/4/2020        $1,830.86

UATUMA EMP TURISTICOS LTDA EPP        AVENIDA DJALMA BATISTA 1719.                                                                    MANAUS                                                 BRAZIL             TRADE PAYABLES           6/25/2020        $1,365.50

UATUMA EMP TURISTICOS LTDA EPP        AVENIDA DJALMA BATISTA 1719.                                                                    MANAUS                                                 BRAZIL             TRADE PAYABLES           5/28/2020          $677.51

UATUMA EMP TURISTICOS LTDA EPP        AVENIDA DJALMA BATISTA 1719.                                                                    MANAUS                                                 BRAZIL             TRADE PAYABLES           6/18/2020           $66.55
UBER DO BRASIL TECNOLOGIA LTDA        RUA DA QUITANDA 86                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES            5/8/2020       $11,350.30
UBER DO BRASIL TECNOLOGIA LTDA        RUA DA QUITANDA 86                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES            4/9/2020        $7,020.67
UBER DO BRASIL TECNOLOGIA LTDA        RUA DA QUITANDA 86                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/12/2020          $492.55
UBER DO BRASIL TECNOLOGIA LTDA        RUA DA QUITANDA 86                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/3/2020          $139.11




                                                                                                                           85 of 89
                                                                                 20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                       Pg 117 of 1306
                                                                                                                    In re TAM Linhas Aereas S.A.
                                                                                                                          Case No. 20-11598
                                                                       SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                  Reasons for payment   Dates of     Total Amount or
              Creditor Name                     Address1                         Address2                        Address3                             City              State       Zip                 Country        or transfer      Payments           value
                                      RUA MARIA DE ABREU MORAES
UNI SOLUCOES COMER.E SERV.EMBALADOS   301.                                                                                              CAIEIRAS                                               BRAZIL             TRADE PAYABLES          7/2/2020        $70,269.91
                                      RUA MARIA DE ABREU MORAES
UNI SOLUCOES COMER.E SERV.EMBALADOS   301.                                                                                              CAIEIRAS                                               BRAZIL             TRADE PAYABLES         6/24/2020        $48,210.07
                                      RUA FERMINIO HENRIQUE DOS
UNICATER ALIMENTOS E SERVICOS LTDA    SANTOS 02                                                                                         FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES         5/22/2020        $14,614.36
                                      RUA FERMINIO HENRIQUE DOS
UNICATER ALIMENTOS E SERVICOS LTDA    SANTOS 02                                                                                         FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES          6/3/2020        $13,882.86
                                      RUA FERMINIO HENRIQUE DOS
UNICATER ALIMENTOS E SERVICOS LTDA    SANTOS 02                                                                                         FLORIANOPOLIS                                          BRAZIL             TRADE PAYABLES          7/2/2020         $9,089.30
UNIDAD ADMINISTRATIVA ESPECIAL                                                                                                                                                                                    TRADE PAYABLES          7/8/2020       $175,338.68
UNIDAD ADMINISTRATIVA ESPECIAL                                                                                                                                                                                    TRADE PAYABLES          7/2/2020         $8,795.79
UNIDAS S A                            RUA CINCINATO BRAGA 388                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/7/2020       $150,608.89
UNIDAS S A                            RUA CINCINATO BRAGA 388                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES         5/29/2020        $11,516.87
UNIDAS S A                            RUA CINCINATO BRAGA 388                                                                           SAO PAULO                                              BRAZIL             TRADE PAYABLES         4/17/2020           $703.13

UNIMED SAO CARLOS COOP TRAB MED       R VICENTE PELICANO 945 945 945                                                                    SAO CARLOS                                             BRAZIL             TRADE PAYABLES         6/25/2020       $173,785.42

UNIMED SAO CARLOS COOP TRAB MED       R VICENTE PELICANO 945 945 945                                                                    SAO CARLOS                                             BRAZIL             TRADE PAYABLES         5/25/2020       $156,924.57
UNITAXI COOPERATIVA DOS TAXISTAS DO   PC SANTOS DUMONT 100                                                                              BOA VISTA                                              BRAZIL             TRADE PAYABLES          4/9/2020         $4,665.70
UNITAXI COOPERATIVA DOS TAXISTAS DO   PC SANTOS DUMONT 100                                                                              BOA VISTA                                              BRAZIL             TRADE PAYABLES          7/7/2020         $2,419.85
UNITAXI COOPERATIVA DOS TAXISTAS DO   PC SANTOS DUMONT 100                                                                              BOA VISTA                                              BRAZIL             TRADE PAYABLES         5/22/2020           $269.42
UNITAXI COOPERATIVA DOS TAXISTAS DO   PC SANTOS DUMONT 100                                                                              BOA VISTA                                              BRAZIL             TRADE PAYABLES         4/17/2020           $191.48
UNITED AEROSPACE CORP                 9800 PREMIER PKWY # 9800                                                                          MIRAMAR                       FL        33025-3211                        TRADE PAYABLES         4/30/2020       $180,908.47
UNITED AEROSPACE CORP                 9800 PREMIER PKWY # 9800                                                                          MIRAMAR                       FL        33025-3211                        TRADE PAYABLES         6/19/2020       $150,342.10
UNITED AEROSPACE CORP                 9800 PREMIER PKWY # 9800                                                                          MIRAMAR                       FL        33025-3211                        TRADE PAYABLES          7/3/2020        $75,182.55
UNITED STATES DEPT OF HOMELAND SECU   245 MURRAY LANE, SW                                                                               WASHINGTON                    DC        20528-0075                        TRADE PAYABLES         5/18/2020       $152,090.40
UNITED STATES DEPT OF HOMELAND SECU   245 MURRAY LANE, SW                                                                               WASHINGTON                    DC        20528-0075                        TRADE PAYABLES         6/16/2020        $70,890.40
UP ASSET BOTAFOGO HOTEL LTDA                                                                                                                                                                                      TRADE PAYABLES          7/8/2020        $87,624.70
                                      R SEGUNDO GREGORIO BELLODI
USINAGEM WZ LTDA                      301                                                                                               VARZEA PAULISTA                                        BRAZIL             TRADE PAYABLES          7/2/2020         $7,307.36
                                      R SEGUNDO GREGORIO BELLODI
USINAGEM WZ LTDA                      301                                                                                               VARZEA PAULISTA                                        BRAZIL             TRADE PAYABLES          7/7/2020         $1,749.64
UXOPEN SOLUTION INVENT COMPANY LTDA   RUA RUBEM BRAGA 58                                                                                BARUERI                                                BRAZIL             TRADE PAYABLES          7/7/2020        $10,211.29
UXOPEN SOLUTION INVENT COMPANY LTDA   RUA RUBEM BRAGA 58                                                                                BARUERI                                                BRAZIL             TRADE PAYABLES          7/3/2020         $7,338.98
                                      AV DAS NACOES UNIDAS 11633.
VAGAS TECNOLOGIA DE SOFTWARE LTDA     11633.                                                                                            SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/7/2020        $10,173.12
VALERO MARKETING AND SUPPLY COMPANY   PO BOX 696000                                                                                     SAN ANTONIO                   TX        78269-6000                        TRADE PAYABLES         6/26/2020        $21,923.85

VALFILM MG INDUSTRIA EMBALAGEM LTDA   RODOVIA PRESIDENTE DUTRA SN                                                                       LORENA                                                 BRAZIL             TRADE PAYABLES          7/3/2020        $56,794.89

VALFILM MG INDUSTRIA EMBALAGEM LTDA   RODOVIA PRESIDENTE DUTRA SN                                                                       LORENA                                                 BRAZIL             TRADE PAYABLES         5/27/2020        $13,953.39
VAPZA ALIMENTOS SA                    RODOVIA PR-340.                                                                                   CASTRO                                                 BRAZIL             TRADE PAYABLES         5/18/2020        $63,398.03
VAPZA ALIMENTOS SA                    RODOVIA PR-340.                                                                                   CASTRO                                                 BRAZIL             TRADE PAYABLES         4/30/2020        $39,138.26
VAPZA ALIMENTOS SA                    RODOVIA PR-340.                                                                                   CASTRO                                                 BRAZIL             TRADE PAYABLES          6/9/2020        $14,631.90
VAPZA ALIMENTOS SA                    RODOVIA PR-340.                                                                                   CASTRO                                                 BRAZIL             TRADE PAYABLES          5/6/2020         $5,767.92
VAPZA ALIMENTOS SA                    RODOVIA PR-340.                                                                                   CASTRO                                                 BRAZIL             TRADE PAYABLES         4/23/2020           $676.60
VAPZA ALIMENTOS SA                    RODOVIA PR-340.                                                                                   CASTRO                                                 BRAZIL             TRADE PAYABLES         5/28/2020           $288.66
                                      AV BRIGADEIRO FARIA LIMA
VEIRANO ADVOGADOS                     3477. 3477                                                                                        SAO PAULO                                              BRAZIL             TRADE PAYABLES         5/15/2020       $534,401.42
                                      AV BRIGADEIRO FARIA LIMA
VEIRANO ADVOGADOS                     3477. 3477                                                                                        SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/7/2020       $432,904.73
                                      AV BRIGADEIRO FARIA LIMA
VEIRANO ADVOGADOS                     3477. 3477                                                                                        SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/8/2020        $86,109.10
VEIRANO E ADVOGADOS ASSOCIADOS        RUA DONA LAURA 320. 320.                                                                          PORTO ALEGRE                                           BRAZIL             TRADE PAYABLES          7/8/2020        $27,793.98
                                      RUA COMENDADOR VICENTE
VELHO ARTHUR TRANSP TUR LTDA ME       CRUZ 1002                                                                                         MANAUS                                                 BRAZIL             TRADE PAYABLES          7/3/2020        $13,707.95
                                      RUA COMENDADOR VICENTE
VELHO ARTHUR TRANSP TUR LTDA ME       CRUZ 1002                                                                                         MANAUS                                                 BRAZIL             TRADE PAYABLES          4/9/2020        $12,766.26
                                      RUA COMENDADOR VICENTE
VELHO ARTHUR TRANSP TUR LTDA ME       CRUZ 1002                                                                                         MANAUS                                                 BRAZIL             TRADE PAYABLES         5/15/2020         $8,993.91
                                      RUA COMENDADOR VICENTE
VELHO ARTHUR TRANSP TUR LTDA ME       CRUZ 1002                                                                                         MANAUS                                                 BRAZIL             TRADE PAYABLES         6/25/2020         $1,266.92
VENTURE AUTOMACAO PNEUMATICA LTDA.    AVENIDA GETULIO VARGAS 2260                                                                       SAO CARLOS                                             BRAZIL             TRADE PAYABLES          7/3/2020         $9,978.28
VG SERVICOS PREDIAIS LTDA             ROD TAPIR ROCHA 16219                                                                             VIAMAO                                                 BRAZIL             TRADE PAYABLES          7/3/2020        $63,761.53




                                                                                                                             86 of 89
                                                                                20-11598-jlg     Doc 7       Filed 09/08/20 Entered 09/08/20 18:44:11         Main Document
                                                                                                                         Pg 118 of 1306
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                      SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                  Reasons for payment   Dates of    Total Amount or
               Creditor Name                     Address1                       Address2                         Address3                            City              State       Zip                 Country         or transfer      Payments          value
VG SERVICOS PREDIAIS LTDA             ROD TAPIR ROCHA 16219                                                                            VIAMAO                                                 BRAZIL             TRADE PAYABLES            5/8/2020       $53,234.19
VG SERVICOS PREDIAIS LTDA             ROD TAPIR ROCHA 16219                                                                            VIAMAO                                                 BRAZIL             TRADE PAYABLES            7/7/2020       $20,718.76
VG SERVICOS PREDIAIS LTDA             ROD TAPIR ROCHA 16219                                                                            VIAMAO                                                 BRAZIL             TRADE PAYABLES            6/8/2020        $9,044.22
VG SERVICOS PREDIAIS LTDA             ROD TAPIR ROCHA 16219                                                                            VIAMAO                                                 BRAZIL             TRADE PAYABLES           6/25/2020        $3,389.41
VG SERVICOS PREDIAIS LTDA             ROD TAPIR ROCHA 16219                                                                            VIAMAO                                                 BRAZIL             TRADE PAYABLES            6/3/2020           $79.92
VIA CATARINA HOTELARIA E PARTICIP L   AV BRASIL 1500. 1500                                                                             BALNEARIO CAMBORIU                                     BRAZIL             TRADE PAYABLES            7/3/2020       $17,923.10
VIA LOG SERVICOS LTDA ME              ALAMEDA MUTUMBA 43                                                                               UBERLÂNDIA                                             BRAZIL             TRADE PAYABLES           4/24/2020        $8,084.65
VIA LOG SERVICOS LTDA ME              ALAMEDA MUTUMBA 43                                                                               UBERLÂNDIA                                             BRAZIL             TRADE PAYABLES           5/15/2020        $7,822.23
VIA LOG SERVICOS LTDA ME              ALAMEDA MUTUMBA 43                                                                               UBERLÂNDIA                                             BRAZIL             TRADE PAYABLES            7/3/2020        $6,307.77
VIA LOG SERVICOS LTDA ME              ALAMEDA MUTUMBA 43                                                                               UBERLÂNDIA                                             BRAZIL             TRADE PAYABLES           6/19/2020        $6,230.74
VIA LOG SERVICOS LTDA ME              ALAMEDA MUTUMBA 43                                                                               UBERLÂNDIA                                             BRAZIL             TRADE PAYABLES            7/7/2020        $4,767.79
VIA LOG SERVICOS LTDA ME              ALAMEDA MUTUMBA 43                                                                               UBERLÂNDIA                                             BRAZIL             TRADE PAYABLES           5/29/2020          $242.69
VIA LOG SERVICOS LTDA ME              ALAMEDA MUTUMBA 43                                                                               UBERLÂNDIA                                             BRAZIL             TRADE PAYABLES            4/9/2020          $232.30
VIA LOG SERVICOS LTDA ME              ALAMEDA MUTUMBA 43                                                                               UBERLÂNDIA                                             BRAZIL             TRADE PAYABLES           6/12/2020          $205.83
VIACAO PARATY LTDA                    AV OTTO ERNANI MULLER 10. 10                                                                     ARARAQUARA                                             BRAZIL             TRADE PAYABLES           4/24/2020        $7,548.10
VIACAO PARATY LTDA.                   R D. CARMINE ROCCO 710. 710                                                                      SAO CARLOS                                             BRAZIL             TRADE PAYABLES           5/22/2020      $153,097.49
VIACAO PARATY LTDA.                   R D. CARMINE ROCCO 710. 710                                                                      SAO CARLOS                                             BRAZIL             TRADE PAYABLES            7/7/2020       $40,409.78
VIAJES FALABELLA SA                                                                                                                                                                                              TRADE PAYABLES           4/15/2020       $24,585.87
                                      RUA DOUTOR DIOGO DE FARIA
VINDI TECNOLOGIA E MARKETING LTDA E   775                                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES            6/5/2020        $9,517.23
                                      RUA DOUTOR DIOGO DE FARIA
VINDI TECNOLOGIA E MARKETING LTDA E   775                                                                                              SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020       $3,555.83
VIP GSA VIAGENS E TURISMO LTDA                                                                                                                                                                                   TRADE PAYABLES           4/30/2020       $7,821.82
VIP GSA VIAGENS E TURISMO LTDA                                                                                                                                                                                   TRADE PAYABLES            7/6/2020       $4,610.23
VIP GSA VIAGENS E TURISMO LTDA                                                                                                                                                                                   TRADE PAYABLES           4/20/2020       $1,683.72
VIP GSA VIAGENS E TURISMO LTDA                                                                                                                                                                                   TRADE PAYABLES           5/18/2020         $800.75
VIP GSA VIAGENS E TURISMO LTDA                                                                                                                                                                                   TRADE PAYABLES            5/4/2020         $264.85
VIP GSA VIAGENS E TURISMO LTDA                                                                                                                                                                                   TRADE PAYABLES           6/25/2020         $215.94
VIP SERVICE CLUB LOCADORA E SERVICO   ST SAU/SUL QUADRA 05           BLOCO K                          P 17                             BRASILIA                                               BRAZIL             TRADE PAYABLES            7/2/2020       $9,347.94
VIP SERVICE CLUB LOCADORA E SERVICO   ST SAU/SUL QUADRA 05           BLOCO K                          P 17                             BRASILIA                                               BRAZIL             TRADE PAYABLES           4/17/2020       $7,686.06
VISAO NF LOGISTICA E PARTICIPACOES    PRACA MARCILIO DIAS 53                                                                           NOVA FRIBURGO                                          BRAZIL             TRADE PAYABLES           5/15/2020      $57,282.39
VISAO NF LOGISTICA E PARTICIPACOES    PRACA MARCILIO DIAS 53                                                                           NOVA FRIBURGO                                          BRAZIL             TRADE PAYABLES            7/7/2020      $35,668.79
VISAO NF LOGISTICA E PARTICIPACOES    PRACA MARCILIO DIAS 53                                                                           NOVA FRIBURGO                                          BRAZIL             TRADE PAYABLES           4/17/2020      $13,058.39
VISAO NF LOGISTICA E PARTICIPACOES    PRACA MARCILIO DIAS 53                                                                           NOVA FRIBURGO                                          BRAZIL             TRADE PAYABLES           6/12/2020       $2,689.80
VISIONFLEX SOLUCOES GRAFICAS LTDA     R ABILIO BORIN 35. 35                                                                            SAO PAULO                                              BRAZIL             TRADE PAYABLES            4/9/2020      $19,311.41
VISIONFLEX SOLUCOES GRAFICAS LTDA     R ABILIO BORIN 35. 35                                                                            SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/22/2020       $5,082.20
VISIONFLEX SOLUCOES GRAFICAS LTDA     R ABILIO BORIN 35. 35                                                                            SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/15/2020       $1,817.04
VITRINE EMPREENDIMENTOS LTDA          AVENIDA CABO BRANCO 4350.                                                                        JOAO PESSOA                                            BRAZIL             TRADE PAYABLES            7/3/2020      $49,445.53
                                      AVENIDA MARCOS PAULO
VIVA AER IND COM E SERV AERO LTDA E   GONCALVES 306                                                                                    GUARULHOS                                              BRAZIL             TRADE PAYABLES           6/25/2020      $48,639.55
                                      R HENRIQUE FAUSTO
VIVA RESTAURANTE E LANCHONETE LTDA    LANCELLOTTI 6333                                                                                 SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020        $9,347.55
                                      R HENRIQUE FAUSTO
VIVA RESTAURANTE E LANCHONETE LTDA    LANCELLOTTI 6333                                                                                 SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/2/2020       $4,705.21
VIVANTE NORTE SA                      AV CARVALHO LEAL 1688                                                                            MANAUS                                                 BRAZIL             TRADE PAYABLES           4/30/2020      $90,203.58
VIVANTE NORTE SA                      AV CARVALHO LEAL 1688                                                                            MANAUS                                                 BRAZIL             TRADE PAYABLES           6/17/2020      $80,410.44
                                      RUA NORMA PIERUCCINI
VIVANTE SA                            GIANNOTTI 327.                                                                                   SAO PAULO                                              BRAZIL             TRADE PAYABLES           4/30/2020      $50,157.47
                                      RUA NORMA PIERUCCINI
VIVANTE SA                            GIANNOTTI 327.                                                                                   SAO PAULO                                              BRAZIL             TRADE PAYABLES            6/8/2020      $38,080.02
                                      RUA NORMA PIERUCCINI
VIVANTE SA                            GIANNOTTI 327.                                                                                   SAO PAULO                                              BRAZIL             TRADE PAYABLES           6/26/2020      $35,220.81
                                      RUA NORMA PIERUCCINI
VIVANTE SA                            GIANNOTTI 327.                                                                                   SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/8/2020      $31,384.44
VIVANTE SERVICOS DE FACILITIES LTDA   RODOVIA HOLIO SMIDT 2200                                                                         GUARULHOS                                              BRAZIL             TRADE PAYABLES           4/30/2020      $35,243.70
VIVANTE SERVICOS DE FACILITIES LTDA   RODOVIA HOLIO SMIDT 2200                                                                         GUARULHOS                                              BRAZIL             TRADE PAYABLES            7/8/2020      $32,442.35
VMI SISTEMAS DE SEGURANCA LTDA        AV UM 55                                                                                         LAGOA SANTA                                            BRAZIL             TRADE PAYABLES            7/7/2020       $4,700.03
VMI SISTEMAS DE SEGURANCA LTDA        AV UM 55                                                                                         LAGOA SANTA                                            BRAZIL             TRADE PAYABLES           5/29/2020       $3,628.30
                                      RUA JOSE CALIXTO GUIMARAE
VMO TRANSPORTES RODOVIARIOS LTDA EP   174. 174                                                                                         SAO PAULO                                              BRAZIL             TRADE PAYABLES            4/9/2020        $2,921.87
                                      RUA JOSE CALIXTO GUIMARAE
VMO TRANSPORTES RODOVIARIOS LTDA EP   174. 174                                                                                         SAO PAULO                                              BRAZIL             TRADE PAYABLES           5/15/2020        $2,886.92
                                      RUA JOSE CALIXTO GUIMARAE
VMO TRANSPORTES RODOVIARIOS LTDA EP   174. 174                                                                                         SAO PAULO                                              BRAZIL             TRADE PAYABLES            7/7/2020        $2,353.76




                                                                                                                            87 of 89
                                                                                20-11598-jlg     Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                      Pg 119 of 1306
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                      SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                 Reasons for payment   Dates of     Total Amount or
               Creditor Name                     Address1                       Address2                        Address3                           City                State       Zip                 Country        or transfer      Payments           value
                                      RUA JOSE CALIXTO GUIMARAE
VMO TRANSPORTES RODOVIARIOS LTDA EP   174. 174                                                                                         SAO PAULO                                              BRAZIL             TRADE PAYABLES         5/29/2020         $2,353.76
VOECOPY SERVICOS LTDA EPP             R DR MARIO MOURAO 33. 33                                                                         SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/3/2020        $32,598.35
VOECOPY SERVICOS LTDA EPP             R DR MARIO MOURAO 33. 33                                                                         SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/7/2020         $3,392.89
VOECOPY SERVICOS LTDA EPP             R DR MARIO MOURAO 33. 33                                                                         SAO PAULO                                              BRAZIL             TRADE PAYABLES          6/5/2020           $407.02
                                      Q SAU SUL 05 BLOCO K 17 ASA
VOETUR TURISMO E REPRESENT LTDA       SUL 0                                                                                            BRASILIA                                               BRAZIL             TRADE PAYABLES          7/3/2020        $93,147.36
                                      Q SAU SUL 05 BLOCO K 17 ASA
VOETUR TURISMO E REPRESENT LTDA       SUL 0                                                                                            BRASILIA                                               BRAZIL             TRADE PAYABLES         4/20/2020        $78,371.63
                                      Q SAU SUL 05 BLOCO K 17 ASA
VOETUR TURISMO E REPRESENT LTDA       SUL 0                                                                                            BRASILIA                                               BRAZIL             TRADE PAYABLES         5/11/2020        $39,415.89
                                      Q SAU SUL 05 BLOCO K 17 ASA
VOETUR TURISMO E REPRESENT LTDA       SUL 0                                                                                            BRASILIA                                               BRAZIL             TRADE PAYABLES         6/25/2020        $38,888.25
                                      Q SAU SUL 05 BLOCO K 17 ASA
VOETUR TURISMO E REPRESENT LTDA       SUL 0                                                                                            BRASILIA                                               BRAZIL             TRADE PAYABLES         6/10/2020        $38,444.18
                                      Q SAU SUL 05 BLOCO K 17 ASA
VOETUR TURISMO E REPRESENT LTDA       SUL 0                                                                                            BRASILIA                                               BRAZIL             TRADE PAYABLES         4/30/2020        $20,531.09
                                      Q SAU SUL 05 BLOCO K 17 ASA
VOETUR TURISMO E REPRESENT LTDA       SUL 0                                                                                            BRASILIA                                               BRAZIL             TRADE PAYABLES          6/2/2020         $7,195.52
                                      R PASTOR ORIAS XAVIER DE
VRR COMERCIO DE PECAS LTDA EPP        MENDONC 61                                                                                       GUARULHOS                                              BRAZIL             TRADE PAYABLES          7/7/2020        $86,121.73
                                      R PASTOR ORIAS XAVIER DE
VRR COMERCIO DE PECAS LTDA EPP        MENDONC 61                                                                                       GUARULHOS                                              BRAZIL             TRADE PAYABLES         6/17/2020        $42,332.88
                                      R PROFESSOR ERENITE JUSTINO
W L S BARROS ME                       257 257                                                                                          NATAL                                                  BRAZIL             TRADE PAYABLES          4/9/2020        $18,091.30
                                      R PROFESSOR ERENITE JUSTINO
W L S BARROS ME                       257 257                                                                                          NATAL                                                  BRAZIL             TRADE PAYABLES         5/15/2020        $14,928.73
                                      R PROFESSOR ERENITE JUSTINO
W L S BARROS ME                       257 257                                                                                          NATAL                                                  BRAZIL             TRADE PAYABLES         6/26/2020        $12,771.75
                                      R PROFESSOR ERENITE JUSTINO
W L S BARROS ME                       257 257                                                                                          NATAL                                                  BRAZIL             TRADE PAYABLES          4/9/2020         $7,879.02
                                      R PROFESSOR ERENITE JUSTINO
W L S BARROS ME                       257 257                                                                                          NATAL                                                  BRAZIL             TRADE PAYABLES         5/15/2020         $7,500.86
                                      R PROFESSOR ERENITE JUSTINO
W L S BARROS ME                       257 257                                                                                          NATAL                                                  BRAZIL             TRADE PAYABLES         6/12/2020         $5,039.75
                                      R PROFESSOR ERENITE JUSTINO
W L S BARROS ME                       257 257                                                                                          NATAL                                                  BRAZIL             TRADE PAYABLES          7/7/2020         $2,207.05
                                      R PROFESSOR ERENITE JUSTINO
W L S BARROS ME                       257 257                                                                                          NATAL                                                  BRAZIL             TRADE PAYABLES         6/12/2020         $1,091.95
                                      R PROFESSOR ERENITE JUSTINO
W L S BARROS ME                       257 257                                                                                          NATAL                                                  BRAZIL             TRADE PAYABLES          7/7/2020           $896.12
W M BARBEZAN PRODUCOES ME             RUA BARAO TRIUNFO 88                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES          4/8/2020        $20,256.19
W M BARBEZAN PRODUCOES ME             RUA BARAO TRIUNFO 88                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/12/2020         $8,136.93
W M BARBEZAN PRODUCOES ME             RUA BARAO TRIUNFO 88                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/24/2020         $6,683.79
W M BARBEZAN PRODUCOES ME             RUA BARAO TRIUNFO 88                                                                             SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/7/2020         $4,665.46
WACAPOU LEASING SA                                                                                                                                                                                               LEASE PAYMENT           6/3/2020       $814,887.15
                                      RUA MANOEL CARLOS MIRANDA
WAGNER DE ARAUJO 09104024770          1.                                                                                               SERRA                                                  BRAZIL             TRADE PAYABLES          7/2/2020         $4,519.43
                                      RUA MANOEL CARLOS MIRANDA
WAGNER DE ARAUJO 09104024770          1.                                                                                               SERRA                                                  BRAZIL             TRADE PAYABLES          7/7/2020         $4,213.80
WEBTRIP AGENCIA VIAGENS TURISMO EIR   RUA HUMBERTO MORONA 185                                                                          CURITIBA                                               BRAZIL             TRADE PAYABLES         4/30/2020         $8,211.68
WEBTRIP AGENCIA VIAGENS TURISMO EIR   RUA HUMBERTO MORONA 185                                                                          CURITIBA                                               BRAZIL             TRADE PAYABLES         5/18/2020         $1,874.08
WEBTRIP AGENCIA VIAGENS TURISMO EIR   RUA HUMBERTO MORONA 185                                                                          CURITIBA                                               BRAZIL             TRADE PAYABLES         6/25/2020           $144.54
WEBTRIP AGENCIA VIAGENS TURISMO EIR   RUA HUMBERTO MORONA 185                                                                          CURITIBA                                               BRAZIL             TRADE PAYABLES         6/10/2020            $60.57

WECHSEL LTDA                          AVENIDA DR FONSECA BRASIL 207                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/7/2020       $105,464.88

WECHSEL LTDA                          AVENIDA DR FONSECA BRASIL 207                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES          6/3/2020        $37,110.63

WECHSEL LTDA                          AVENIDA DR FONSECA BRASIL 207                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES         6/17/2020        $22,334.13

WECHSEL LTDA                          AVENIDA DR FONSECA BRASIL 207                                                                    SAO PAULO                                              BRAZIL             TRADE PAYABLES          4/9/2020         $1,223.19
                                      AV. PREFEITO WALDEMAR
WEG DRIVES E CONTROLS AUTOMACAO LTD   GRUBBA 3 3300                                                                                    JARAGUA DO SUL                                         BRAZIL             TRADE PAYABLES          7/2/2020        $29,246.24
WERT SOLUTIONS LTDA                                                                                                                                                                                              TRADE PAYABLES          7/2/2020         $7,703.80




                                                                                                                            88 of 89
                                                                                 20-11598-jlg    Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11            Main Document
                                                                                                                      Pg 120 of 1306
                                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                                         Case No. 20-11598
                                                                      SOFA: Part 2, Question 3 - Payments or transfers made to creditors within 90 days preceding commencement of this case


                                                                                                                                                                                                                 Reasons for payment   Dates of     Total Amount or
              Creditor Name                     Address1                         Address2                       Address3                           City                State       Zip                 Country        or transfer      Payments           value

WFS WORLDWIDE FLIGHT SERVICES LTD.    BLDG 552 SHOREHAM ROAD EAST                                                                      LONDON                                                 UNITED KINGDOM     TRADE PAYABLES          7/3/2020        $98,704.80
WINDSOR ADM HOTEIS E SERVICOS LTDA    AVENIDA ATLANTICA 656.                                                                           RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES         4/17/2020        $12,891.80
WINDSOR ADM HOTEIS E SERVICOS LTDA    AVENIDA ATLANTICA 656.                                                                           RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES          7/3/2020         $7,684.94
WINDSOR ADM HOTEIS E SERVICOS LTDA    AVENIDA ATLANTICA 656.                                                                           RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES          4/9/2020           $767.15
WINDSOR BARRA HOTEL SA                AVENIDA LUCIO COSTA 2630                                                                         RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES          7/3/2020        $54,471.55
WINDSOR BARRA HOTEL SA                AVENIDA LUCIO COSTA 2630                                                                         RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES          7/7/2020         $2,253.29
WINDSOR BARRA HOTEL SA                AVENIDA LUCIO COSTA 2630                                                                         RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES          7/8/2020         $1,710.48
WINDSOR BARRA HOTEL SA                AVENIDA LUCIO COSTA 2630                                                                         RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES          4/9/2020         $1,376.28
WOODPEL INDUSTRIA DE EMBALAGENS LTD   ALAMEDA VÊNUS 219. 219                                                                           INDAIATUBA                                             BRAZIL             TRADE PAYABLES          7/3/2020        $11,396.30
                                      OFICENTRO EJECUTIVO LA
WORLD FUEL INTERNATIONAL S.R.L CR     SABANA 7 PIS                                                                                     SAN JOSE                                               COSTA RICA         TRADE PAYABLES         6/30/2020       $169,903.42
                                      OFICENTRO EJECUTIVO LA
WORLD FUEL INTERNATIONAL S.R.L CR     SABANA 7 PIS                                                                                     SAN JOSE                                               COSTA RICA         TRADE PAYABLES          7/3/2020         $7,766.58
                                      PASEO DE LA REFORMA 231 PISO
WORLD FUEL SERVICES MEXICO S DE R     8.                                                                                               CUAUHTEMOC                                             MEXICO             TRADE PAYABLES          7/2/2020       $306,530.80
                                      PASEO DE LA REFORMA 231 PISO
WORLD FUEL SERVICES MEXICO S DE R     8.                                                                                               CUAUHTEMOC                                             MEXICO             TRADE PAYABLES          7/1/2020       $126,408.00
                                      PASEO DE LA REFORMA 231 PISO
WORLD FUEL SERVICES MEXICO S DE R     8.                                                                                               CUAUHTEMOC                                             MEXICO             TRADE PAYABLES          7/6/2020        $39,029.38
                                      950 SOUTH CHERRY STREET
WORLD FUEL SERVICES, INC              SUITE 1600                                                                                       DENVER                        CO        80246                             TRADE PAYABLES          7/6/2020     $1,139,430.56
                                      950 SOUTH CHERRY STREET
WORLD FUEL SERVICES, INC              SUITE 1600                                                                                       DENVER                        CO        80246                             TRADE PAYABLES          6/5/2020     $1,006,323.90
                                      950 SOUTH CHERRY STREET
WORLD FUEL SERVICES, INC              SUITE 1600                                                                                       DENVER                        CO        80246                             TRADE PAYABLES          7/3/2020       $376,965.75
WORLD TURISMO TRANSPORTE E LOCACAO    TV RUI BARBOSA                 ED J. M. BITAR 1242                                               BELEM                                                  BRAZIL             TRADE PAYABLES         4/20/2020        $94,117.40
WORLD TURISMO TRANSPORTE E LOCACAO    TV RUI BARBOSA                 ED J. M. BITAR 1242                                               BELEM                                                  BRAZIL             TRADE PAYABLES         5/18/2020        $27,647.18
WORLD TURISMO TRANSPORTE E LOCACAO    TV RUI BARBOSA                 ED J. M. BITAR 1242                                               BELEM                                                  BRAZIL             TRADE PAYABLES         5/11/2020        $22,883.39
WORLD TURISMO TRANSPORTE E LOCACAO    TV RUI BARBOSA                 ED J. M. BITAR 1242                                               BELEM                                                  BRAZIL             TRADE PAYABLES         5/25/2020        $21,262.89
WORLD TURISMO TRANSPORTE E LOCACAO    TV RUI BARBOSA                 ED J. M. BITAR 1242                                               BELEM                                                  BRAZIL             TRADE PAYABLES          7/3/2020        $19,753.59
WORLD TURISMO TRANSPORTE E LOCACAO    TV RUI BARBOSA                 ED J. M. BITAR 1242                                               BELEM                                                  BRAZIL             TRADE PAYABLES         6/25/2020        $14,615.34
WORLD TURISMO TRANSPORTE E LOCACAO    TV RUI BARBOSA                 ED J. M. BITAR 1242                                               BELEM                                                  BRAZIL             TRADE PAYABLES         4/30/2020        $11,015.25
WORLD TURISMO TRANSPORTE E LOCACAO    TV RUI BARBOSA                 ED J. M. BITAR 1242                                               BELEM                                                  BRAZIL             TRADE PAYABLES          6/2/2020        $10,941.26
WORLD TURISMO TRANSPORTE E LOCACAO    TV RUI BARBOSA                 ED J. M. BITAR 1242                                               BELEM                                                  BRAZIL             TRADE PAYABLES          5/4/2020         $6,592.14
WORLD TURISMO TRANSPORTE E LOCACAO    TV RUI BARBOSA                 ED J. M. BITAR 1242                                               BELEM                                                  BRAZIL             TRADE PAYABLES         6/18/2020           $295.13
WORLD TURISMO TRANSPORTE E LOCACAO    TV RUI BARBOSA                 ED J. M. BITAR 1242                                               BELEM                                                  BRAZIL             TRADE PAYABLES         6/10/2020           $138.80
                                      AV ENG JUAREZ S B WANDERLEY
X5 COM DE EQUIP E SERV AERO LTDA      600                                                                                              SAO JOSE DOS CAMPOS                                    BRAZIL             TRADE PAYABLES          4/9/2020         $7,313.64
                                      RUA MONSENHOR MAGALDI 287.
XNG AVIATION ASSESSO CONSUL SERV AE   287                                                                                              RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES          7/2/2020        $13,299.42
                                      RUA MONSENHOR MAGALDI 287.
XNG AVIATION ASSESSO CONSUL SERV AE   287                                                                                              RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES          7/7/2020         $6,649.71
                                      RUA MONSENHOR MAGALDI 287.
XNG AVIATION ASSESSO CONSUL SERV AE   287                                                                                              RIO DE JANEIRO                                         BRAZIL             TRADE PAYABLES         5/29/2020         $6,214.74
                                      RUA GERALDO FLAUSINO GOMES
YDP CONSULTORIA E SISTEMAS LTDA       42                                                                                               SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/2/2020        $26,694.11
                                      RUA GERALDO FLAUSINO GOMES
YDP CONSULTORIA E SISTEMAS LTDA       42                                                                                               SAO PAULO                                              BRAZIL             TRADE PAYABLES          7/7/2020       $9,479.16
YELLOW GREEN AEROSPACE INC                                                                                                                                                                                       TRADE PAYABLES          7/7/2020       $8,322.00
YPF S.A.                              AVDA VILLARRICA 322                                                                              QUILICURA                                              CHILE              TRADE PAYABLES         6/18/2020      $76,360.21
YPF S.A.                              AVDA VILLARRICA 322                                                                              QUILICURA                                              CHILE              TRADE PAYABLES         6/11/2020      $72,823.51
ZONTA IND COM ESQUADRIAS METALICAS    RUA IQUIRIRIM 128.                                                                               SAO PAULO                                              BRAZIL             TRADE PAYABLES         4/17/2020      $38,756.63
                                                                                                                                                                                                                                           TOTAL: $512,015,784.14




                                                                                                                            89 of 89
                                                             20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11                Main Document
                                                                                                     Pg 121 of 1306
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                  SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                              Status of Case   Status of Case   Status of Case
                                                                                                                                                                                (Pending)       (On Appeal)      (Concluded)
          Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
A R LOUREIRO LOCACAO DE VEICULOS             0002849-27.2020.8.01.0070            CIVIL LITIGATION - GENERAL          CIVIL COURT OF RIO BRANCO                                    Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
A S BRAGA AGENCIA DE TURISMO-ME              5028792-71.2017.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
A. C. D. M.                                  5152747-71.2019.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                  CIVIL LITIGATION - TICKET /
ABADIA JOSE DE OLIVEIRA                      5001741-83.2020.8.13.0702            RESERVATION                         CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
ABDECON - ASSOCIAÇÃO BAIANA DE DEFESA                                             CIVIL LITIGATION - DELAY /
DO CONSUMIDOR                                8028773-03.2020.8.05.0001            CANCELLATION / ASSISTANCE           5ª VARA DAS RELAÇÕES DE CONSUMO                              Yes              No               No

ABDON BANDEIRA ANDRE FILHO                    0826335-45.2020.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                       Yes              No               No

ABDUL KARIM RACHED AMINE                      1050511-18.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

ABEL ARMANDO NOWOSIOLSKI                      1098916-82.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY      CIVIL COURT OF SÃO PAULO                                    Yes              No               No
ABEL CAIO DE CARVALHO                         0147700-84.2008.5.02.0012           INDIVIDUAL LABOR CLAIM               FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                   Yes              Yes              No
ABEL CARLOS DE SOUSA COUTINHO                 23.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS           CIVIL COURT OF FORTALEZA                                    Yes              No               No
ABEL CARLOS DE SOUSA COUTINHO                 23.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS           CIVIL COURT OF FORTALEZA                                    Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
ABEL CHICORA                                  1000156-91.2020.8.26.0576           CANCELLATION                         CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                        Yes              No               No
ABEL DA SILVA MIRANDA                         1000139-86.2020.5.02.0313           INDIVIDUAL LABOR CLAIM               FÓRUM DA JUSTIÇA DO TRABALHO                                Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
ABEL HENRIQUE FERRAZ DE QUEIROZ               0004848-22.2020.8.17.8201           CANCELLATION                         CIVIL COURT OF RECIFE                                       Yes              No               No
ABEL MACHADO VERDEJO                          0020242-27.2017.5.04.0008           INDIVIDUAL LABOR CLAIM               FÓRUM TRABALHISTA DE PORTO ALEGRE                           Yes              Yes              No
ABELARDO APARECIDO BETTONI                    0010846-80.2018.5.15.0106           INDIVIDUAL LABOR CLAIM               FÓRUM DA JUSTIÇA DO TRABALHO                                Yes              No               No

ABELARDO PIO VILANOVA E SILVA                 0800833-39.2019.8.18.0164           CIVIL LITIGATION - FLIGHT DELAY      CIVIL COURT OF TERESINA                                     Yes              No               No
                                                                                  CIVIL LITIGATION - PRE-
ABIGAIL AMANDA DE JESUS                       0009881-94.2020.8.26.0100           REGISTRATION                         CIVIL COURT OF SÃO PAULO                                    Yes              No               No
                                                                                  CIVIL LITIGATION - BOARDING
ABILIO ALVES DA SILVA NETTO                   0700343-71.2020.8.02.0082           IMPEDIMENT                           CIVIL COURT OF MACEIÓ                                       Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
ABILIO KYRILLOS FILHO                         1002184-08.2020.8.26.0002           CANCELLATION                         CIVIL COURT OF SÃO PAULO                                    Yes              No               No
ABML SERVICOS DE LOCACAO LTDA EPP             0044751-59.2020.8.05.0001           CIVIL LITIGATION - CARGO             CIVIL COURT OF SALVADOR                                     Yes              No               No
ABNER BRAGATTI GOMES                          1001496-28.2016.5.02.0318           INDIVIDUAL LABOR CLAIM               FÓRUM TRABALHISTA DE GUARULHOS                              Yes              Yes              No
                                                                                  CIVIL LITIGATION - TICKET /
ABNER DE SOUZA                                7015306-97.2020.8.22.0001           RESERVATION                          CIVIL COURT OF PORTO VELHO                                  Yes              No               No
ABNER PAULO ALVES                             1000560-83.2019.5.02.0322           INDIVIDUAL LABOR CLAIM               FÓRUM DA JUSTIÇA DO TRABALHO                                Yes              Yes              No
ABNER SOUZA NASCIMENTO                        0000385-46.2014.5.02.0043           INDIVIDUAL LABOR CLAIM               FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                   Yes              Yes              No
ABRAAO HENRIQUE DE LIRA DA SILVA              1001368-50.2017.5.02.0713           INDIVIDUAL LABOR CLAIM               FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                    Yes              Yes              No
                                                                                  CIVIL LITIGATION - FLIGHT
ABRAAO LUCAS LOPES DO NASCIMENTO              0009105-53.2020.8.19.0209           CHANGE                               CIVIL COURT OF RIO DE JANEIRO                               Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
ABRAHAO JEFFERSON BATISTA SILVA               CARTA CONVITE 92019                 CANCELLATION                         CIVIL COURT OF SÃO LUÍS                                     Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
ABRAHAO LINCOLN SAUAIA FILHO                  0847119-72.2017.8.10.0001           CANCELLATION                         CIVIL COURT OF SÃO LUÍS                                     Yes              No               No
ABSOLUT BANK FOMENTO COMERCIAL
EIRELLI                                       1003062-09.2020.8.26.0009           CIVIL LITIGATION - GENERAL           CIVIL COURT OF SÃO PAULO                                    Yes              No               No
AC PARCERIA E TERRAPLENAGEM LTDA              5134092-51.2019.8.13.0024           CIVIL LITIGATION - CARGO             CIVIL COURT OF BELO HORIZONTE                               Yes              No               No




                                                                                                           1 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11               Main Document
                                                                                                    Pg 122 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - BOARDING
ACACIO OLIVEIRA FRAGA                       0050528-25.2020.8.05.0001            IMPEDIMENT                          CIVIL COURT OF SALVADOR                                      Yes              No               No
ACACIO ROCHA DOS SANTOS JUNIOR              0001174-40.2019.5.11.0004            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ACACIO ROCHA DOS SANTOS JUNIOR              0002350-23.2016.5.11.0016            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - AM                                       Yes              Yes              No
ACACYO RAFFAELL ALMEIDA DA SILVA            0701183-20.2019.8.02.0146            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF PALMEIRA DOS ÍNDIOS                           Yes              Yes              No
ACACYO RAFFAELL ALMEIDA DA SILVA            0701183-20.2019.8.02.0146            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF PALMEIRA DOS ÍNDIOS                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - ACCIDENT /
ACE SEGURADORA                              0034123-49.2016.8.26.0071            INCIDENT                            CIVIL COURT OF BAURU                                         Yes              No               No
ACHILES AUGUSTUS CAVALLO                    1011448-90.2018.8.26.0011            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ACHILES NUNES DOS SANTOS JUNIOR             1000770-32.2020.8.26.0565            CANCELLATION                        CIVIL COURT OF SÃO CAETANO DO SUL                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ACILEGNA PALMEIRA DE TEIVE E ARGOLO         0001501-14.2020.8.05.0150            CHANGE                              CIVIL COURT OF LAURO DE FREITAS                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ACIR BENTO GARCIA                           3432020                              CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                          Yes              No               No
ACIT - ASSOCIACAO EMPRESARIAL DE
TUBARAO                                     0302968-26.2018.8.24.0075            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF TUBARÃO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ACUCENA TRAYA                               0006895-94.2020.8.16.0182            RESERVATION                         CIVIL COURT OF CURITIBA                                      Yes              No               No

ACYR PEREIRA DE ARAUJO JUNIOR                 0000510-59.2020.8.19.0017          CIVIL LITIGATION - FLIGHT DELAY      CIVIL COURT OF CASIMIRO DE ABREU                            Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ADA FERNANDA SALES NAZARENO                   0038193-62.2019.8.03.0001          RESERVATION                          CIVIL COURT OF MACAPÁ                                       Yes              No               No
ADA JULIANA CABRAL DA SILVA MACEDO            52.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS           CIVIL COURT OF GOIÂNIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADAELTON LOPES DE LIMA                        1009997-74.2019.8.26.0664          CHANGE                               CIVIL COURT OF VOTUPORANGA                                  Yes              No               No
ADAGILSON PEREIRA DA SILVA                    0001710-96.2014.5.07.0017          INDIVIDUAL LABOR CLAIM               FÓRUM DA JUSTIÇA DO TRABALHO                                Yes              Yes              No
ADAIL MANTELATTO GONCALVES                    0000287-31.2018.5.05.0013          INDIVIDUAL LABOR CLAIM               FÓRUM DA JUSTIÇA DO TRABALHO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADAILTON AQUINO DE FREITAS                    0857391-19.2019.8.14.0301          CHANGE                               CIVIL COURT OF BELÉM                                        Yes              No               No
ADAILTON BRITO DA SILVA                       1001874-42.2016.5.02.0719          INDIVIDUAL LABOR CLAIM               FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                    Yes              Yes              No
ADAILTON JOSE ALMEIDA                         1001413-98.2014.5.02.0312          INDIVIDUAL LABOR CLAIM               FÓRUM TRABALHISTA DE GUARULHOS                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ADAILTON NASCIMENTO BRITO                     0802165-93.2018.8.10.0036          CANCELLATION                         CIVIL COURT OF ESTREITO                                     Yes              No               No
ADAILTON SANTANA DE SOUZA                     1000257-71.2016.5.02.0323          INDIVIDUAL LABOR CLAIM               FÓRUM DA JUSTIÇA DO TRABALHO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ADAILZA RIQUE NARCISIO                        1066557-82.2019.8.26.0002          CANCELLATION                         CIVIL COURT OF SÃO PAULO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADAIR ALVES DA SILVA                          5037110-38.2020.8.13.0024          CANCELLATION                         CIVIL COURT OF BELO HORIZONTE                               Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
ADAIR FERNANDES MURTA JUNIOR                  5000199-20.2020.8.13.0188          LITIGATION - CIVIL                   CIVIL COURT OF NOVA LIMA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADAIR JOAO IOCA                               1015367-70.2020.8.26.0576          CANCELLATION                         CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                        Yes              No               No
ADAIZA MACEDO SILVA                           1001510-58.2015.5.02.0314          INDIVIDUAL LABOR CLAIM               FÓRUM TRABALHISTA DE GUARULHOS                              Yes              Yes              No
ADAIZI DA SILVA ALMEIDA                       0001753-46.2015.5.02.0014          INDIVIDUAL LABOR CLAIM               FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ADALBERTO ALMEIDA ASSUNCAO                    0005477-45.2020.8.05.0080          CHANGE                               CIVIL COURT OF FEIRA DE SANTANA                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADALBERTO CANDIDO VIEIRA                      1026136-37.2019.8.26.0071          CHANGE                               CIVIL COURT OF BAURU                                        Yes              No               No




                                                                                                          2 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11                Main Document
                                                                                                    Pg 123 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
ADALBERTO CARVALHO DE REZENDE              5013240-61.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ADALBERTO CARVALHO DE REZENDE              5013240-61.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
ADALBERTO EXTERKOTTER                      5008827-40.2019.8.24.0054            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DO SUL                                    Yes              No               No
ADALBERTO FIORE                            1004109-08.2020.8.26.0562            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SANTOS                                        Yes              Yes              No
ADALBERTO FIORE                            1004109-08.2020.8.26.0562            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SANTOS                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
ADALBERTO MUFARIG                          1020204-71.2020.8.26.0576            RESERVATION                         CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
ADALBERTO OLIVEIRA DO NASCIMENTO           3000734-34.2019.8.06.0019            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ADALBERTO PASCELLI MEDEIROS ARAUJO         7054954-21.2019.8.22.0001            CHANGE                              CIVIL COURT OF PORTO VELHO                                   Yes              No               No
ADALBERTO SANTOS DE JESUS                  0060217-93.2020.8.05.0001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SALVADOR                                           Yes              No               No
ADALEISON PAIVA DANTAS                     0008431-96.2020.8.16.0035            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                          Yes              No               No
ADALGISA CANCADO ALMEIDA                   0813814-73.2017.8.15.2001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF JOÃO PESSOA                                        Yes              No               No
ADALGISA TERESA DE OLIVEIRA                0001519-68.2013.5.02.0003            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ADALGIZA DE LEON ALANO                     9000091-65.2020.8.21.0004            CANCELLATION                        CIVIL COURT OF BAGÉ                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ADALGIZO LUIZ VARGAS SARMENTO JUNIOR 1024230-88.2020.8.26.0002                  CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ADALMICIO DA LAPA CARGNIN                  5001580-42.2019.8.24.0075            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF TUBARÃO                                       Yes              No               No

ADALMIR GIRARDI                              5005769-62.2020.8.24.0064           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - PRE-
ADALSIMA ALVES ALEXANDRE                     521470                              REGISTRATION                    CIVIL COURT OF JOÃO PESSOA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
ADALTO GOMES DA SILVA                        1015889-10.2019.8.26.0002           LITIGATION - CIVIL              CIVIL COURT OF SÃO PAULO                                        Yes              No               No

ADALTON ROBERTO GRANDE                       0064816-64.2019.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LONDRINA                                         Yes              No               No
ADAMIS SILVA DA COSTA                        0001494-15.2016.5.06.0011           INDIVIDUAL LABOR CLAIM          JUSTIÇA DO TRABALHO/PE                                          Yes              Yes              No
ADAO CAETANO                                 0100627-12.2019.5.01.0028           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              No               No

ADAO DANTAS DE OLIVEIRA                      0000635-65.2015.8.15.0000           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                      Yes              No               No

ADAO DANTAS DE OLIVEIRA                      0060561-22.2014.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                      Yes              No               No

ADÃO DANTAS DE OLIVEIRA                      0068839-12.2014.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY      CIVIL COURT OF JOÃO PESSOA                                 Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
ADAO FEITOSA CAMPOS                          0802754-76.2019.8.14.0024           PASSENGER                            CIVIL COURT OF ITAITUBA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
ADAO JOSE RIBEIRO NETO                       0009275-30.2015.8.21.0052           PASSENGER                            CIVIL COURT OF GUAÍBA                                      Yes              No               No
ADAO LOURENCO CONDESSA                       0002447-19.2020.8.19.0207           CIVIL LITIGATION - REFUNDS           CIVIL COURT OF RIO DE JANEIRO                              Yes              No               No
ADAO PEDRO DA SILVA                          1001415-74.2019.5.02.0318           INDIVIDUAL LABOR CLAIM               FÓRUM DA JUSTIÇA DO TRABALHO                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADAUTO ALVES DAMANTE DA SILVA                1007828-29.2020.8.26.0002           CANCELLATION                         CIVIL COURT OF SÃO PAULO                                   Yes              No               No

ADAUTO GALDINO RICARDO                       9001170-61.2020.8.21.0010           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAXIAS DO SUL                                    Yes              Yes              No

ADAUTO GALDINO RICARDO                       9001170-61.2020.8.21.0010           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAXIAS DO SUL                                    Yes              Yes              No




                                                                                                          3 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11                Main Document
                                                                                                    Pg 124 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
ADAUTO KARKOSKI NETO                       5005308-72.2019.8.13.0342            OVERBOOKING                         CIVIL COURT OF ITUIUTABA                                     Yes              No               No
ADCELI NOBRE DA SILVA JESUS                1003289-40.2020.8.11.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ADDA MATHEUS RAPHAEL                       0701129-81.2020.8.07.0016            RESERVATION                         CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ADEBALDO MAIA LEITE                        0015294-24.2020.8.25.0001            CANCELLATION                        CIVIL COURT OF ARACAJU                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ADEBALDO MAIA LEITE                        0015294-24.2020.8.25.0001            CANCELLATION                        CIVIL COURT OF ARACAJU                                       Yes              Yes              No
ADEILDO BEZERRA DE LUCENA                  0048200-18.2008.5.02.0312            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
ADEILSON AMANCIO DOS SANTOS                0010394-53.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No
ADEIR KLEVISON DE SOUZA SILVA              1001709-38.2019.5.02.0315            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ADEJAIR GONCALVES DE OLIVEIRA              0000852-48.2016.5.06.0009            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO/PE                                       Yes              Yes              No
ADELAR ANTONIO MOTTER                      0080017-96.2019.8.16.0014            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ADELAR JULIO BORTOLAZ NETO                 5124203-71.2017.8.09.0051            CANCELLATION                        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
ADELCIO DO ESPIRITO SANTO                  0000470-91.2010.5.03.0092            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ADELGIDES GORETI VANINI                    0328817-64.2015.8.24.0023            CANCELLATION                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
ADELIA DUTRA DA SILVA                      0832385-28.2018.8.12.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ADELIA PROCOPIO CAMILO                     5020164-88.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ADELIA PROCOPIO CAMILO                     5020164-88.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No

ADELICE MOTTA BORGES                         0034770-06.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              Yes              No

ADELICE MOTTA BORGES                         0034770-06.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY      CIVIL COURT OF SALVADOR                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ADELINA DE LIMA E SILVA                      0004393-25.2015.8.16.0194           CANCELLATION                         CIVIL COURT OF CURITIBA                                    Yes              No               No
ADELINA MARIA FERREIRA                       1002088-32.2017.5.02.0320           INDIVIDUAL LABOR CLAIM               FÓRUM DA JUSTIÇA DO TRABALHO                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ADELINA SOARES BARBOSA                       9047418-02.2019.8.13.0024           CHANGE                               CIVIL COURT OF BELO HORIZONTE                              Yes              No               No
ADELINE MARIE CHRISTIANE FRANCOISE                                               CIVIL LITIGATION - FLIGHT
MERLIER                                      1001851-56.2020.8.26.0002           CANCELLATION                         CIVIL COURT OF SÃO PAULO                                   Yes              No               No

ADELIO FERNANDES DA SILVA                    5000048-08.2019.8.08.0001           CIVIL LITIGATION - FLIGHT DELAY      CIVIL COURT OF AFONSO CLÁUDIO                              Yes              No               No
ADELITA KELEN ANTUNES GOMES                  33.001.014.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS           CIVIL COURT OF RIO DE JANEIRO                              Yes              No               No
ADELITA KELEN ANTUNES GOMES                  33.001.014.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS           CIVIL COURT OF RIO DE JANEIRO                              Yes              No               No
ADELMO CALDEIRA DOS SANTOS                   0000692-63.2011.5.05.0029           INDIVIDUAL LABOR CLAIM               FÓRUM TRABALHISTA DE SALVADOR                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ADELSO SENA DE OLIVEIRA                      0047772-43.2020.8.05.0001           CANCELLATION                         CIVIL COURT OF SALVADOR                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ADELSO SENA DE OLIVEIRA                      0047772-43.2020.8.05.0001           CANCELLATION                         CIVIL COURT OF SALVADOR                                    Yes              Yes              No

ADELSON BONFIM                               5000648-86.2019.8.13.0325           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ITAMARANDIBA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADELSON MARCOS                               0001421-94.2018.8.16.0156           CANCELLATION                    CIVIL COURT OF SÃO JOÃO DO IVAÍ                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADEMAR DA ROSA FILHO                         0009389-47.2019.8.19.0031           CANCELLATION                    CIVIL COURT OF MARICÁ                                           Yes              No               No



                                                                                                          4 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11               Main Document
                                                                                                    Pg 125 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ADEMAR MUNIZ PORTELLA                     0020718-03.2015.5.04.0019            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
ADEMILSON DE FREITAS CORDEIRO             0000258-79.2019.5.10.0021            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ADEMILSON DE FREITAS CORDEIRO             0000259-64.2019.5.10.0021            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ADEMILSON DE FREITAS CORDEIRO             0000260-49.2019.5.10.0021            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - PRE-
ADEMILSON PALHARIN                        249/19                               REGISTRATION                        CIVIL COURT OF ASSIS                                         Yes              No               No
ADEMIR ANSELMO JOSE CORDEIRO              1000469-89.2016.5.02.0712            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
ADEMIR CARDOSO LEDO                       1001468-07.2018.5.02.0313            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ADEMIR CESTARI                            0021540-46.2020.8.16.0014            CANCELLATION                        CIVIL COURT OF LONDRINA                                      Yes              No               No
ADEMIR COSTA DA SILVA                     0001460-71.2017.5.11.0009            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ADEMIR DO NASCIMENTO FERRAZ               0000838-09.2019.5.10.0022            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ADEMIR DO NASCIMENTO FERRAZ               0000839-91.2019.5.10.0022            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ADEMIR DO NASCIMENTO FERRAZ               0000840-76.2019.5.10.0022            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ADEMIR GONCALVES MILEIPP                  0019189-30.2019.8.08.0347            RESERVATION                         CIVIL COURT OF VITÓRIA                                       Yes              No               No
ADEMIR HENTZ                              0021448-88.2017.5.04.0004            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ADEMIR MAÇANEIRO                          0305321-44.2017.8.24.0020            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CRICIÚMA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ADEMIR MENDES PUJOL                       5011034-24.2020.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No

ADEMIR MENDONCA DE CARVALHO                  0802004-70.2020.8.20.5004           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADEMIR PEREIRA RAMOS JUNIOR                  7056376-31.2019.8.22.0001           CANCELLATION                    CIVIL COURT OF PORTO VELHO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADEMIR SILVA                                 0001276-93.2020.8.25.0034           CANCELLATION                    CIVIL COURT OF ITABAIANA                                       Yes              No               No

ADEMIR SOUSA ARRUDA                          0702014-83.2020.8.07.0020           CIVIL LITIGATION - FLIGHT DELAY     CIVIL COURT OF BRASÍLIA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADEMIR VANIN                                 1054154-81.2019.8.26.0002           CHANGE                              CIVIL COURT OF SÃO PAULO                                   Yes              No               No
ADENILDE DA SILVA VIEIRA                     0011785-34.2015.5.01.0016           INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ADENILSON DOS SANTOS CHAVES                  0750651-14.2019.8.07.0016           CANCELLATION                        CIVIL COURT OF BRASÍLIA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADENILSON LIMA NUNES                         0800139-29.2020.8.10.0012           CANCELLATION                        CIVIL COURT OF SÃO LUÍS                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADENISE LORENCI WOICIECHOWSKI                0059284-61.2017.8.16.0182           CANCELLATION                        CIVIL COURT OF CURITIBA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADER LUCIO MACHADO                           5073236-58.2018.8.13.0024           CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                              Yes              No               No

ADERBAL DA SILVA GRILLO                      0301023-22.2019.8.24.0090           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                   Yes              No               No

ADERBAL PEREIRA DE MATOS                     1001910-04.2020.8.26.0565           CIVIL LITIGATION - FLIGHT DELAY     CIVIL COURT OF SÃO CAETANO DO SUL                          Yes              No               No
ADERBAL SOUZA COSTA JUNIOR                   0001988-43.2020.8.05.0001           CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                    Yes              No               No
ADERINETE DO CARMO DE SOUZA NUNES            0000722-86.2015.5.17.0009           INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE VITÓRIA                               Yes              Yes              No
ADEVALDO DE ALMEIDA NOBRE                    0001468-15.2013.5.02.0017           INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                  Yes              Yes              No
ADEVANILSON ROMAO DE FREITAS                 0003335-46.2019.8.25.0048           CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF NOSSA SENHORA DA GLÓRIA                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADHEMAR EUCLYDES DE SOUZA                    1026583-38.2019.8.26.0002           CANCELLATION                        CIVIL COURT OF SÃO PAULO                                   Yes              No               No




                                                                                                         5 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11                Main Document
                                                                                                    Pg 126 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
ADILA JAQUELINE ROSARIO DE PINHO           0047759-44.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
ADILAN OLIVEIRA DE SOUSA                   1001896-14.2015.5.02.0468            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - SBC                                      Yes              Yes              No

ADILINA MARIA PINHEIRO MARTINS               0800265-50.2020.8.10.0151           CIVIL LITIGATION - FLIGHT DELAY      CIVIL COURT OF SANTA INÊS                                  Yes              No               No
ADILSON ALMEIDA MACEDO                       0010409-57.2020.5.18.0018           INDIVIDUAL LABOR CLAIM               FÓRUM DA JUSTIÇA DO TRABALHO                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADILSON AMORIM PUERTES                       0823121-14.2019.8.12.0110           CANCELLATION                         CIVIL COURT OF CAMPO GRANDE                                Yes              No               No
ADILSON APARECIDO GONCALVES                  1002138-81.2014.5.02.0314           INDIVIDUAL LABOR CLAIM               FÓRUM TRABALHISTA DE GUARULHOS                             Yes              Yes              No
ADILSON CARLOS DA SILVA                      1000025-50.2020.8.26.0016           CIVIL LITIGATION - REFUNDS           CIVIL COURT OF SÃO ROQUE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADILSON CRISTIANO LEONARDI                   1014189-16.2019.8.11.0002           CHANGE                               CIVIL COURT OF VÁRZEA GRANDE                               Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ADILSON D ANGELO                             0000685-36.2020.8.26.0477           COLLECTION                           CIVIL COURT OF PRAIA GRANDE                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
ADILSON D ANGELO                             0000685-36.2020.8.26.0477           COLLECTION                           CIVIL COURT OF PRAIA GRANDE                                Yes              Yes              No
ADILSON DOMINGOS DA SILVA                    0023781-15.2019.8.16.0018           CIVIL LITIGATION - BAGGAGE           CIVIL COURT OF MARINGÁ                                     Yes              No               No
ADILSON JOSE FERREIRA MANOEL                 0001882-86.2016.5.09.0122           INDIVIDUAL LABOR CLAIM               FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ADILSON JOSE SANTOS RIBEIRO                  0161117-21.2019.8.05.0001           CHANGE                               CIVIL COURT OF SALVADOR                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADILSON MICHALSKI                            0001832-88.2016.8.16.0195           CANCELLATION                         CIVIL COURT OF CURITIBA                                    Yes              No               No
ADILSON NERIS DE JESUS                       0000164-36.2019.5.05.0033           INDIVIDUAL LABOR CLAIM               FÓRUM DA JUSTIÇA DO TRABALHO                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ADILSON PIRES DE LIMA                        5006528-08.2019.8.13.0439           CHANGE                               CIVIL COURT OF MURIAÉ                                      Yes              No               No

ADILSON RODRIGUES DE ARAUJO                  0652477-62.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                           Yes              No               No

ADILSON RODRIGUES DE MORAIS                  1006595-94.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY      CIVIL COURT OF SÃO PAULO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADILSON RUSSO DE MORAES                      1002717-26.2020.8.26.0047           CANCELLATION                         CIVIL COURT OF ASSIS                                       Yes              No               No
ADILSON SANTOS CONCEICAO                     0012107-27.2015.5.15.0093           INDIVIDUAL LABOR CLAIM               FÓRUM TRABALHISTA DE CAMPINAS                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ADILSON SANTOS FERREIRA DE ALMEIDA           5610484-43.2019.8.09.0164           CHANGE                               CIVIL COURT OF CIDADE OCIDENTAL                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADILSON TEODOSIO GOMES                       1011792-33.2019.8.26.0562           CANCELLATION                         CIVIL COURT OF SANTOS                                      Yes              No               No
ADILTON CARBONI JUNIOR                       0301521-79.2018.8.24.0082           CIVIL LITIGATION - BAGGAGE           CIVIL COURT OF FLORIANÓPOLIS                               Yes              No               No
ADILTON DE CARVALHO GONCALVES                1046179-08.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE           CIVIL COURT OF SÃO PAULO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADILTON JOSE SILVA DOS SANTOS                0068566-22.2019.8.05.0001           CHANGE                               CIVIL COURT OF SALVADOR                                    Yes              No               No

ADIMILSON VIEIRA DUARTE                      1015247-37.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY      CIVIL COURT OF SÃO PAULO                                   Yes              No               No
ADINAIR MEDEIROS DA SILVA                    0003159-11.2019.8.17.8222           CIVIL LITIGATION - BAGGAGE           CIVIL COURT OF PAULISTA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADINOEL FERREIRA DE ALMEIDA                  0000088-08.2020.8.05.0039           CANCELLATION                         CIVIL COURT OF CAMAÇARI                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ADINOEL FERREIRA DE ALMEIDA                  0000088-08.2020.8.05.0039           CANCELLATION                         CIVIL COURT OF CAMAÇARI                                    Yes              Yes              No
ADIRSON DE SOUZA E SILVA                     5202360-60.2019.8.13.0024           CIVIL LITIGATION - REFUNDS           CIVIL COURT OF BELO HORIZONTE                              Yes              No               No
ADISON CARVALHO SANTOS                       1001187-24.2018.5.02.0322           INDIVIDUAL LABOR CLAIM               FÓRUM DA JUSTIÇA DO TRABALHO                               Yes              Yes              No




                                                                                                          6 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11                Main Document
                                                                                                    Pg 127 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - SEAT
ADJUTO RODRIGUES AFONSO                    0637575-96.2019.8.04.0015            COMFORT                             CIVIL COURT OF MANAUS                                        Yes              No               No
ADLER MARINHO GOULART                      0010366-11.2015.5.18.0014            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GOIÂNIA                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ADLINE ADA DE LIMA CASTRO                  0600980-77.2020.8.01.0070            CANCELLATION                        CIVIL COURT OF RIO BRANCO                                    Yes              No               No
ADMILSON BARBOSA RIBEIRO                   1001473-63.2017.5.02.0313            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ADMILSON CONCEICAO DE CASTRO TEIXEIRA                                           CIVIL LITIGATION - FLIGHT
JUNIOR                                     0671081-71.2020.8.04.0001            CHANGE                              CIVIL COURT OF MANAUS                                        Yes              No               No
ADMILSON DA SILVA FREITAS                  1001181-32.2018.5.02.0317            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ADMILSON SANTOS MEDEIROS                   1001366-47.2016.5.02.0315            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ADMS TADEU DOS SANTOS FARIAS               1001657-11.2020.8.26.0405            CANCELLATION                        CIVIL COURT OF OSASCO                                        Yes              No               No
ADNA FERREIRA SILVA GARCIA                 9000764-98.2020.8.21.0023            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO GRANDE                                    Yes              No               No
ADNA PONTES ELOY                           0000715-15.2019.5.13.0026            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA                                            Yes              Yes              No
ADNERIA NISIA PAULINA DE MEDEIRO
PEREIRA                                    1001586-95.2014.5.02.0321            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ADNICLENES FERREIRA SILVA                  7003864-25.2020.8.22.0005            CANCELLATION                        CIVIL COURT OF JI-PARANÁ                                     Yes              No               No
ADNILSON DE SOUZA NUNES                    0002074-80.2014.5.02.0058            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              No               No
ADNILSON RIBEIRO FILHO                     5069105-23.2020.8.09.0140            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SANCLERLÂNDIA                                 Yes              No               No
ADNILTON HEBERT PINTO ESTEVES              0011797-57.2020.8.05.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              Yes              No
ADNILTON HEBERT PINTO ESTEVES              0011797-57.2020.8.05.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ADOLAR NARDES JUNIOR                       5000592-70.2019.8.24.0091            CANCELLATION                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No

ADOLFO GABRIEL RICARDO DA COSTA              1015570-34.2018.8.26.0016           CIVIL LITIGATION - FLIGHT DELAY      CIVIL COURT OF SÃO PAULO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADOLFO IGNACIO BARROS ROMO                   0160710-85.2019.8.06.0001           CANCELLATION                         CIVIL COURT OF FORTALEZA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADOLFO IGNACIO BARROS ROMO                   0160710-85.2019.8.06.0001           CANCELLATION                         CIVIL COURT OF FORTALEZA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADOLFO PEREZ FONSECA                         5029253-38.2020.8.13.0024           CANCELLATION                         CIVIL COURT OF BELO HORIZONTE                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADOLFO RANBERT PONTES CASTELLAN              1001685-75.2020.8.26.0664           CANCELLATION                         CIVIL COURT OF VOTUPORANGA                                 Yes              No               No
ADONIAS DE SENA FERREIRA                     0001309-87.2017.5.09.0130           INDIVIDUAL LABOR CLAIM               FÓRUM DA JUSTIÇA DO TRABALHO                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ADONIAS FERNANDES DE MEDEIROS NETTO          0825983-87.2020.8.15.2001           CANCELLATION                         CIVIL COURT OF JOÃO PESSOA                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRESSE NUANCE OLIVEIRA DE ARAUJO            0629378-55.2019.8.04.0015           CHANGE                               CIVIL COURT OF MANAUS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ADRIA BITENCOURT DA SILVA                    0141218-37.2019.8.05.0001           COLLECTION                           CIVIL COURT OF SALVADOR                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIA BORGES SILVA                           5002479-71.2020.8.13.0702           CANCELLATION                         CIVIL COURT OF UBERLÂNDIA                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANA ALMEIDA DE ARAUJO                    0704083-42.2020.8.07.0003           CANCELLATION                         CIVIL COURT OF BRASÍLIA                                    Yes              No               No

ADRIANA ALVES DE ALMEIDA BRAUM               5018131-33.2019.8.24.0064           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ                                         Yes              No               No

ADRIANA APARECIDA DA SILVA                   1006039-12.2020.8.11.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VÁRZEA GRANDE                                    Yes              No               No




                                                                                                          7 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11               Main Document
                                                                                                    Pg 128 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ADRIANA APARECIDA DE MORAES
RADOVANOVICH                              1017179-26.2020.8.26.0002            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
ADRIANA APARECIDA POVODENIAK              0023706-71.2018.8.16.0030            IMPEDIMENT                          CIVIL COURT OF FOZ DO IGUAÇU                                 Yes              No               No

ADRIANA ARAUJO PEREIRA                       0031248-68.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              Yes              No

ADRIANA ARAUJO PEREIRA                       0031248-68.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANA ATALYTA CARDIN SPADA                 1000856-78.2020.8.26.0152           CANCELLATION                    CIVIL COURT OF COTIA                                           Yes              No               No
                                                                                 CIVIL LITIGATION - PRE-
ADRIANA BANDEIRA LAUAR                       0073185-58.2020.8.05.0001           REGISTRATION                    CIVIL COURT OF SALVADOR                                        Yes              No               No

ADRIANA BARBOSA DE PAULA CRUZ                1022778-43.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY     CIVIL COURT OF SÃO PAULO                                   Yes              No               No
ADRIANA BERNARDOCKI                          00556/2020-ADM                      CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAMPINAS                                    Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ADRIANA BETTEGA CASTOR                       0044329-54.2019.8.16.0182           COLLECTION                          CIVIL COURT OF CURITIBA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ADRIANA BORGES DELGADO                       0702258-12.2020.8.07.0020           COLLECTION                          CIVIL COURT OF BRASÍLIA                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
ADRIANA BORGES DELGADO                       0702258-12.2020.8.07.0020           COLLECTION                          CIVIL COURT OF BRASÍLIA                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANA BORGES RAMOS                         1018936-58.2019.8.26.0562           OVERBOOKING                         CIVIL COURT OF SANTOS                                      Yes              No               No
ADRIANA CARLA CUTRIM SOARES                  0038581-85.2019.8.19.0205           CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                              Yes              No               No
ADRIANA CASTILHO PEREIRA                     5000004-66.2020.8.13.0210           CIVIL LITIGATION - FLIGHT LOSS      CIVIL COURT OF PEDRO LEOPOLDO                              Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ADRIANA COIMBRA RODRIGUES                    0003931-23.2020.8.27.2737           RESERVATION                         CIVIL COURT OF PORTO NACIONAL                              Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ADRIANA CRISTINA SIQUEIRA CALAZANS           0010720-40.2018.8.19.0212           RESERVATION                         CIVIL COURT OF NITERÓI                                     Yes              No               No
ADRIANA CUNHA DE ABREU SILVA                 0335375-20.2019.8.19.0001           CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                              Yes              No               No
ADRIANA DA COSTA SOUSA                       0600131-92.2020.8.04.0015           CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MANAUS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANA DA SILVA DIAS                        1110303-94.2019.8.26.0100           CANCELLATION                        CIVIL COURT OF SÃO PAULO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ADRIANA DE ABREU SILVA                       0090927-33.2019.8.05.0001           RESERVATION                         CIVIL COURT OF SALVADOR                                    Yes              No               No
ADRIANA DE ARAUJO SILVA                      0000221-91.2015.5.10.0021           INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANA DE AZEVEDO GUIMARAES                 0334580-14.2019.8.19.0001           CHANGE                              CIVIL COURT OF RIO DE JANEIRO                              Yes              No               No
ADRIANA DE CARVALHO MONTEIRO                 1123712-40.2019.8.26.0100           CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                   Yes              No               No

ADRIANA DE KASSIA RIBEIRO PIMENTA            7052895-60.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No

ADRIANA DE OLIVEIRA BELARDINELLI             9004587-49.2020.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY     CIVIL COURT OF PORTO ALEGRE                                Yes              No               No
ADRIANA DE SOUZA FERNANDES                   0001944-63.2012.5.02.0316           INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ADRIANA DE SOUZA FERREIRA                    32.001.001.XX-XXXXXXX               RESERVATION                         CIVIL COURT OF VITÓRIA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ADRIANA DIAS DE SOUZA                        9042684-08.2019.8.13.0024           IMPEDIMENT                          CIVIL COURT OF BELO HORIZONTE                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANA DIB DE ALMEIDA                       0631987-19.2020.8.04.0001           CANCELLATION                        CIVIL COURT OF MANAUS                                      Yes              Yes              No



                                                                                                         8 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 129 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
ADRIANA DIB DE ALMEIDA                    0631987-19.2020.8.04.0001            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ADRIANA EVANGELISTA FERNANDES             0027422-08.2019.8.18.0001            CANCELLATION                        CIVIL COURT OF TERESINA                                      Yes              No               No
ADRIANA FARIA FERREIRA NOGUEIRA           0350571-30.2019.8.19.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
ADRIANA FARIA FERREIRA NOGUEIRA           0350571-30.2019.8.19.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
ADRIANA FARIA GONTIJO ASSUNCAO            5044408-18.2019.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
ADRIANA FARIA GONTIJO ASSUNCAO            5085936-32.2019.8.13.0024            LITIGATION - CIVIL                  CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

ADRIANA FARIAS HACKMANN                      5008401-42.2020.8.24.0038           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOINVILLE                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANA FIGUEIREDO LANDIM                    0187939-47.2019.8.05.0001           CANCELLATION                    CIVIL COURT OF SALVADOR                                        Yes              No               No

ADRIANA FREIRE DA COSTA                      0600942-65.2020.8.01.0070           CIVIL LITIGATION - FLIGHT DELAY     CIVIL COURT OF RIO BRANCO                                  Yes              No               No
ADRIANA GABRIEL CARRIEL LOUZADA              1000117-40.2016.5.02.0322           INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                             Yes              No               No
ADRIANA GOMES DE ARAUJO                      0002179-51.2020.8.16.0173           CIVIL LITIGATION - REFUNDS          CIVIL COURT OF UMUARAMA                                    Yes              No               No
ADRIANA GOMES DE ARAUJO                      0000936-73.2019.5.13.0001           INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ADRIANA GOMES DOS SANTOS                     1005810-27.2019.8.26.0016           RESERVATION                         CIVIL COURT OF SÃO PAULO                                   Yes              No               No
ADRIANA GOMES MOCHIZUKI                      0002319-14.2020.8.19.0202           CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                              Yes              Yes              No
ADRIANA GOMES MOCHIZUKI                      0007769-32.2020.8.19.0203           CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                              Yes              No               No
ADRIANA GOMES MOCHIZUKI                      0002319-14.2020.8.19.0202           CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                              Yes              Yes              No
ADRIANA GOMES OLIVEIRA CAVALCANTE            1000570-60.2019.5.02.0312           INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANA GOMES RIBEIRO                        35.001.003.XX-XXXXXXX               CANCELLATION                        CIVIL COURT OF SÃO PAULO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANA GOULART SPANHOLI                     5016133-72.2020.8.21.0001           CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                Yes              No               No

ADRIANA GRAMACHO BAHIA DE FREITAS            0164720-05.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              No               No

ADRIANA GRUMBERG                             1015364-83.2019.8.26.0016           CIVIL LITIGATION - FLIGHT DELAY     CIVIL COURT OF SÃO PAULO                                   Yes              No               No
ADRIANA HARUMI IGASHIYAMA                    0010602-65.2019.8.16.0001           CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                    Yes              No               No
ADRIANA LASAS PRADO                          1000623-42.2020.8.26.0068           CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BARUERI                                     Yes              Yes              No
ADRIANA LASAS PRADO                          1000623-42.2020.8.26.0068           CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BARUERI                                     Yes              Yes              No

ADRIANA LEAL IBIAPINA                        0002097-32.2020.8.19.0045           CIVIL LITIGATION - FLIGHT DELAY     CIVIL COURT OF RESENDE                                     Yes              No               No
ADRIANA LEON RAMIREZ                         0000812-29.2019.5.09.0122           INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                               Yes              No               No
ADRIANA LESSA GAMA                           0110071-86.2019.8.19.0038           CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF NOVA IGUAÇU                                 Yes              No               No
ADRIANA LIMA DO NASCIMENTO                   0822453-83.2019.8.20.5004           CIVIL LITIGATION - REFUNDS          CIVIL COURT OF NATAL                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANA LOMBARDO GARCIA                      0002223-75.2020.8.19.0209           CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANA LOSCHIAVO MARCHETTI                  1017467-68.2020.8.26.0100           CHANGE                              CIVIL COURT OF SÃO PAULO                                   Yes              No               No
ADRIANA MARCIA DE CARVALHO                   0000283-18.2013.5.15.0101           INDIVIDUAL LABOR CLAIM              2ª VARA DO TRABALHO DE MARILIA                             Yes              No               No
ADRIANA MARIA DOS SANTOS PAGLIARINI          1000613-64.2019.5.02.0322           INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                               Yes              No               No

ADRIANA MARIA LOCH                           5005424-96.2020.8.24.0064           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - ACCIDENT /
ADRIANA MARIA QUAGLIATO VESSONI              1002753-23.2018.8.26.0408           INCIDENT                        CIVIL COURT OF OURINHOS                                        Yes              No               No



                                                                                                         9 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 130 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ADRIANA MARIA SILVA CUTRIM                  0623088-24.2019.8.04.0015          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                            Yes              No               No

ADRIANA MARIA VIDAL GIANNOTTI               0208728-67.2019.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
ADRIANA MARQUES DE BRITO                    0035542-76.2020.8.19.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
ADRIANA MARQUES DE BRITO                    0035542-76.2020.8.19.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
ADRIANA MARTINS DA CRUZ                     1015416-44.2019.8.11.0001          RESERVATION                        CIVIL COURT OF CUIABÁ                                         Yes              No               No
ADRIANA MARTINS DA SILVA                    0000166-62.2018.5.10.0013          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
ADRIANA MARTINS DE JESUS                    0025347-38.2017.8.08.0035          IMPEDIMENT                         CIVIL COURT OF VILA VELHA                                     Yes              No               No
ADRIANA MARTINS NASCIMENTO                  0825239-63.2018.8.15.2001          CIVIL LITIGATION - CARGO           CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
ADRIANA MATTOS SIMOES ROSSETTO              0006938-95.2020.8.05.0001          CIVIL LITIGATION - SERVICE         CIVIL COURT OF SALVADOR                                       Yes              No               No
ADRIANA MELO DE ARAUJO                      0802576-54.2020.8.20.5124          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF PARNAMIRIM                                     Yes              No               No
ADRIANA MESQUITA RAMOS GOULART              0800237-05.2020.8.10.0015          CIVIL LITIGATION - SERVICE         CIVIL COURT OF SÃO LUÍS                                       Yes              No               No

ADRIANA MIGUEL DE SOUZA BARBOSA             1073641-37.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ADRIANA MILANI DE CARVALHO                  1002066-75.2020.8.26.0408          CIVIL LITIGATION - SERVICE         CIVIL COURT OF OURINHOS                                       Yes              No               No
ADRIANA MONTEIRO TAJRA CASTELO                                                 CIVIL LITIGATION - FLIGHT
BRANCO                                      0803186-27.2019.8.18.0140          CANCELLATION                       CIVIL COURT OF TERESINA                                       Yes              No               No
ADRIANA MORALES                             1001066-34.2016.5.02.0720          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
ADRIANA MUDENUTI DE SOUZA                   0028297-56.2020.8.16.0014          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF LONDRINA                                       Yes              No               No
ADRIANA MULLER LARA                         5000503-66.2019.8.21.0047          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ESTRELA                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ADRIANA NAKAHARA HIRATA                     0003026-33.2020.8.16.0018          CANCELLATION                       CIVIL COURT OF MARINGÁ                                        Yes              No               No

ADRIANA NEVES CABRAL MIRANDA                0010210-33.2020.8.08.0545          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VILA VELHA                                        Yes              Yes              No

ADRIANA NEVES CABRAL MIRANDA                0010210-33.2020.8.08.0545          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF VILA VELHA                                     Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ADRIANA NUNES WOLFFENBUTTEL                 0002423-75.2017.8.21.0001          CANCELLATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
ADRIANA OLIVEIRA MENEZES                    1001519-60.2014.5.02.0312          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
ADRIANA OLIVEIRA SANTOS                     0012367-97.2019.8.26.0161          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF DIADEMA                                        Yes              No               No

ADRIANA PADUA DE MATTOS                     1003023-33.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ADRIANA PEREIRA DIAS FRANCO                 1002395-03.2014.5.02.0316          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
ADRIANA PEREIRA MACHIN                      1001274-38.2017.5.02.0702          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
ADRIANA PINHEIRO AREDO                      0702449-17.2020.8.07.0001          RESERVATION                        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
ADRIANA PINTO MARTINS COUTINHO              0012054-44.2018.8.13.0223          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF DIVINÓPOLIS                                    Yes              No               No

ADRIANA PIRES DE SOUZA                      7010790-68.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO VELHO                                    Yes              No               No
ADRIANA RAFAEL GONCALVES                    1001065-19.2015.5.02.0321          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ADRIANA REGINA SOARES                       0812071-50.2019.8.14.0040          CANCELLATION                       CIVIL COURT OF PARAUAPEBAS                                    Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ADRIANA REGINA SOARES                       0812071-50.2019.8.14.0040          CANCELLATION                       CIVIL COURT OF PARAUAPEBAS                                    Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
ADRIANA REZENDE FERNANDES                   0015429-73.2019.8.08.0347          RESERVATION                        CIVIL COURT OF VITÓRIA                                        Yes              No               No




                                                                                                        10 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 131 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
ADRIANA ROCHA RIBEIRO ARAUJO              0607022-79.2019.8.01.0070            CHANGE                              CIVIL COURT OF RIO BRANCO                                    Yes              No               No
ADRIANA ROCHA RIBEIRO ARAÚJO              0708019-54.2017.8.01.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO BRANCO                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ADRIANA RODRIGUES FONTENELE               1010661-20.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ADRIANA RODRIGUES NOGUEIRA                1004774-58.2020.8.26.0001            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

ADRIANA RUWER                                9068033-60.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No

ADRIANA SANTOS DE ARRUDA                     0800388-71.2020.8.10.0014           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANA SANTOS VALOIS                        0000669-54.2019.8.05.0137           CANCELLATION                      CIVIL COURT OF JACOBINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANA SAROLLI SARAIVA GOMEZ                0032586-45.2019.8.16.0021           CANCELLATION                      CIVIL COURT OF CASCAVEL                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANA SENA DE JESUS                        0024692-50.2020.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ADRIANA SILVA FERREIRA                       1000970-63.2020.8.11.0013           RESERVATION                       CIVIL COURT OF PONTES E LACERDA                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANA SILVA OLIVEIRA                       0800480-62.2020.8.18.0164           OVERBOOKING                       CIVIL COURT OF TERESINA                                      Yes              No               No
ADRIANA VIANA DA SILVA                       0001539-30.2014.5.02.0066           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANA VIEIRA DE LUCENA CRUZ                0010175-76.2018.8.19.0209           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANA VIEIRA FARIAS MUSSI                  5001756-50.2019.8.24.0033           CANCELLATION                      CIVIL COURT OF ITAJAÍ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
ADRIANA VIEIRA ZAHDI MACHADO                 0023481-50.2019.8.16.0019           LITIGATION - CIVIL                CIVIL COURT OF PONTA GROSSA                                  Yes              No               No
ADRIANE BATISTA FERREIRA VINAGRE             0844760-77.2018.8.14.0301           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELÉM                                         Yes              No               No
ADRIANE BORBA KARSBURG                       9000930-24.2020.8.21.0026           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTA CRUZ DO SUL                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANE BURTET GHISI                         5007022-41.2019.8.24.0090           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANE CRISTIANE TURMAN                     5003216-41.2019.8.24.0011           CHANGE                            CIVIL COURT OF BRUSQUE                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANE CRISTINA ZEVE DE SOUSA               1002760-98.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANE DAHER ABU JAMRA                      0007761-24.2020.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                      Yes              No               No

ADRIANE DO ESPIRITO SANTO RANGEL             0011045-21.2020.8.08.0545           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VILA VELHA                                      Yes              No               No
ADRIANE FATIMA DARIVA                        7000270-49.2019.8.22.0001           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF PORTO VELHO                                      Yes              No               No

ADRIANE FORMIGHIERI                          0027950-07.2017.8.16.0021           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CASCAVEL                                        Yes              No               No

ADRIANE KATIA FACCIN                         0010136-76.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                        Yes              No               No
ADRIANE LUIZA SODRE DE SOUZA                 0063218-28.2019.8.17.8201           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF RECIFE                                          Yes              Yes              No
ADRIANE LUIZA SODRE DE SOUZA                 0063218-28.2019.8.17.8201           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF RECIFE                                          Yes              Yes              No

ADRIANE MARIA GABARDO                        5000728-36.2020.8.24.0090           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                   Yes              No               No
ADRIANE MATOS DE ARAUJO                      0041919-52.2019.8.19.0210           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No



                                                                                                         11 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 132 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ADRIANE NOGUEIRA NAVES PEREZ              5130263-82.2020.8.09.0042            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FAZENDA NOVA                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ADRIANE SILVINO DE MOURA                  0002244-66.2020.8.05.0039            CANCELLATION                        CIVIL COURT OF CAMAÇARI                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ADRIANE WENDLAND FERREIRA                 5050158-91.2020.8.09.0051            RESERVATION                         CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ADRIANO AMARAL TAVARES FILHO              0035400-62.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
ADRIANO ANTONIO DOS SANTOS                0000785-90.2014.5.05.0491            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE ILHÉUS                                  Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ADRIANO BREUNIG                           1009028-28.2019.8.11.0001            CANCELLATION                        CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ADRIANO BREUNIG JUNIOR                    1041885-07.2019.8.11.0041            CANCELLATION                        CIVIL COURT OF CUIABÁ                                        Yes              No               No
ADRIANO CARREIRO DE MELO                  1000432-92.2016.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
ADRIANO COSMO DO NASCIMENTO               0001138-77.2017.5.06.0013            INDIVIDUAL LABOR CLAIM              TRIBUNAL REGIONAL DO TRABALHO DA 06ª REGIÃO                  Yes              Yes              No
ADRIANO DA FONTE LIMA                     0000890-12.2017.5.09.0892            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ADRIANO DA SILVA CORDEIRO                 0638767-72.2020.8.04.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
ADRIANO DA SILVA CORDEIRO                 0638682-86.2020.8.04.0001            RESERVATION                         CIVIL COURT OF MANAUS                                        Yes              No               No
ADRIANO DA SILVA CORDEIRO                 0638767-72.2020.8.04.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MANAUS                                        Yes              Yes              No
ADRIANO DA SILVA ROCHA                    0010913-53.2015.5.15.0008            INDIVIDUAL LABOR CLAIM              FÓRUM REGIONAL DA 15ª REGIÃO                                 Yes              Yes              No
ADRIANO DA SILVA SPADETO                  0000104-29.2019.5.17.0001            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ADRIANO DE ARAUJO BRITO                   0016273-91.2015.5.16.0023            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE IMPERATRIZ - MA                         Yes              Yes              No
ADRIANO DE CASTRO ALVES                   0002536-34.2015.5.02.0080            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
ADRIANO DE FARIA AUGUSTO                  1001154-94.2017.5.02.0087            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ADRIANO DE MENDONCA PIMENTA               5048341-62.2020.8.13.0024            CHANGE                              CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ADRIANO DE PADUA NAKASHIMA                5001338-30.2020.8.13.0439            RESERVATION                         CIVIL COURT OF MURIAÉ                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ADRIANO DE PADUA NAKASHIMA                5003692-96.2018.8.13.0439            CANCELLATION                        CIVIL COURT OF MURIAÉ                                        Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ADRIANO DE PADUA NAKASHIMA                5001338-30.2020.8.13.0439            RESERVATION                         CIVIL COURT OF MURIAÉ                                        Yes              No               No
ADRIANO DE SOUZA CALMON SANTOS            0000964-96.2016.5.05.0024            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
ADRIANO DRUMOND                           9049520-94.2019.8.13.0024            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
ADRIANO ELIAS DA SILVA                    1001522-56.2017.5.02.0038            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
ADRIANO FONSECA GLORIA                    0010674-55.2019.5.03.0004            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ADRIANO FRANCISCO DOS SANTOS              0001489-66.2018.8.08.0059            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FUNDÃO                                        Yes              No               No
ADRIANO FRIEDRICH PRETTO                  0026567-45.2019.8.21.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No

ADRIANO GABRIEL ZEN                          0000818-03.2020.8.16.0204           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                        Yes              Yes              No

ADRIANO GABRIEL ZEN                          0000818-03.2020.8.16.0204           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                        Yes              Yes              No

ADRIANO GARCIA MAGALHAES                     0839661-13.2018.8.12.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANO GENIS GHELMAN                        1049687-59.2019.8.26.0002           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANO GESUINO SERAFIN                      5005283-93.2020.8.24.0091           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANO GESUINO SERAFIN                      5005283-93.2020.8.24.0091           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No



                                                                                                         12 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 133 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
ADRIANO GONCALVES CORTEZ                  0834299-30.2018.8.12.0001            CHANGE                              CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
ADRIANO GUINZELLI                         0004310-85.2020.8.27.2729            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF PALMAS                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ADRIANO HEEMANN PEREIRA NETO              0004424-90.2018.8.21.0003            CANCELLATION                        CIVIL COURT OF ALVORADA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ADRIANO HENRIQUE BAPTISTA                 0024269-45.2020.8.16.0014            CANCELLATION                        CIVIL COURT OF LONDRINA                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ADRIANO HENRIQUE BAPTISTA                 0024269-45.2020.8.16.0014            CANCELLATION                        CIVIL COURT OF LONDRINA                                      Yes              Yes              No
ADRIANO HENRIQUE FONTANINI GONZALEZ 1001728-15.2017.5.02.0315                  INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ADRIANO JACINTHO PACHECO AMARO            1000213-13.2020.5.02.0323            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ADRIANO JOSE DA SILVA                     0000228-82.2016.5.10.0010            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No

ADRIANO JOSE DE SOUZA LOURES                 5006657-95.2019.8.13.0056           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BARBACENA                                     Yes              No               No
ADRIANO LEINEKER                             0000816-65.2011.5.09.0892           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO DA 09ª REGIÃO                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANO LEONEL REZENDE                       0053289-85.2018.8.13.0515           CHANGE                            CIVIL COURT OF PIUMHI                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANO LIMA DA SILVA                        1065682-15.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANO LIMA DA SILVA                        1065682-15.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANO LOBAO DE SOUSA                       35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No

ADRIANO MACHADO                              1005624-36.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANO MARCELO BATISTA MARIANO              7024910-19.2019.8.22.0001           CANCELLATION                    CIVIL COURT OF PORTO VELHO                                     Yes              No               No

ADRIANO MARCOS FURTADO                       0000416-22.2019.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANO MARCUS BRITO DE ASSIS                0139348-54.2019.8.05.0001           OVERBOOKING                       CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANO MARCUS URIZZI TEIXEIRA               1002714-12.2020.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ADRIANO MARTINS                              1000388-39.2017.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANO MOREIRA AVILA                        7056438-71.2019.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                   Yes              No               No
ADRIANO MOURA FERREIRA DE SOUSA              1000653-72.2016.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
ADRIANO NEVES DA SILVA JUNIOR                0059100-11.2019.8.19.0002           COLLECTION                        CIVIL COURT OF NITERÓI                                       Yes              No               No

ADRIANO NEVES DE ALMEIDA                     9042468-18.2017.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANO NOGUEIRA CASEMIRO                    1004085-35.2020.8.26.0576           CANCELLATION                    CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                           Yes              No               No

ADRIANO OBACH LEPPER                         1000151-42.2020.8.26.0003           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ADRIANO OLIVEIRA BRANDAO FERREIRA            0850737-54.2019.8.10.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
ADRIANO OLIVEIRA DA SILVA                    1000242-14.2016.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANO OLIVEIRA DOS SANTOS                  1052755-48.2018.8.26.0100           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ADRIANO OLIVEIRA LOPES                       1002176-71.2016.5.02.0719           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No



                                                                                                         13 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 134 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ADRIANO OSCAR ROCHA DINIZ                 0012550-41.2016.5.15.0093            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE CAMPINAS                                Yes              Yes              No
ADRIANO PAULO BRUNETTI                    0000102-95.2017.5.09.0892            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ADRIANO PRADO DE OLIVEIRA                 0001831-13.2020.8.16.0018            CANCELLATION                        CIVIL COURT OF MARINGÁ                                       Yes              No               No
ADRIANO ROBERTO BRASILIANO PEREZ          0100418-21.2016.5.01.0037            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
ADRIANO ROBERTO DE ARAUJO CARDOSO         1018969-75.2019.8.26.0068            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BARUERI                                       Yes              Yes              No
ADRIANO ROBERTO DE ARAUJO CARDOSO         1018969-75.2019.8.26.0068            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BARUERI                                       Yes              Yes              No
ADRIANO ROTELA FERREIRA                   0001672-40.2017.5.09.0303            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ADRIANO SANTOS DA SILVA                   1001867-73.2017.5.02.0312            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ADRIANO SANTOS SERAFIM                    1002550-26.2020.8.26.0009            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
ADRIANO SANTOS SERAFIM                    1002550-26.2020.8.26.0009            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
ADRIANO SANTOS SILVA                      0001004-09.2016.5.20.0009            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE ARACAJÚ                                 Yes              No               No
ADRIANO SANTOS SILVA                      0001621-32.2017.5.20.0009            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE ARACAJÚ                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ADRIANO SCHULZ                            5002308-89.2019.8.24.0073            CANCELLATION                        CIVIL COURT OF TIMBÓ                                         Yes              No               No

ADRIANO SELVA                                7023322-74.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANO SILVA DE ALMEIDA                     0002874-07.2020.8.19.0210           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ADRIANO SOARES MARTINS                       5000348-39.2015.8.13.0625           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO JOÃO DEL REI                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIANO SOUSA COSTA                          0087887-81.2016.8.09.0051           CHANGE                            CIVIL COURT OF GOIÁS                                         Yes              No               No
ADRIANO SOUSA LEAL                           0000740-37.2020.8.05.0229           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTO ANTÔNIO DE JESUS                        Yes              No               No
ADRIANO WANDERLEY DE BARROS                  0002833-68.2013.5.02.0029           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No

ADRIEL LOPES FERREIRA                        5114340-09.2020.8.09.0012           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF APARECIDA DE GOIÂNIA                          Yes              No               No
ADRIELE CRISTINA BARROS GOMES                755/2020                            CIVIL LITIGATION - REFUNDS        CIVIL COURT OF INDAIATUBA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIELE NEPOMUCENO DE AZEVEDO                0000410-74.2020.8.05.0250           CANCELLATION                      CIVIL COURT OF SIMÕES FILHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIELLE CRISTINA DE SOUZA                   0045042-29.2019.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADRIELLE WESLEIANA AMARO PINTO               0007694-54.2020.8.19.0021           CANCELLATION                      CIVIL COURT OF DUQUE DE CAXIAS                               Yes              No               No
ADRIELLY DE ARAUJO MARQUES                   0800927-45.2019.8.20.5106           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF MOSSORÓ                                       Yes              No               No

ADRIELY EVANGELISTA BARROSO                  7003506-64.2019.8.22.0015           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GUAJARÁ-MIRIM                                 Yes              No               No
ADRIENE MARIA DE MIRANDA VERAS               5002266-55.2020.8.13.0188           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF NOVA LIMA                                     Yes              No               No
ADRIVAN DA SILVA BERNARDES                   0001122-72.2017.5.08.0109           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ADROALDO BROCH                               0027444-38.2016.8.16.0030           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FOZ DO IGUAÇU                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADROALDO NOBREGA FONSECA                     0010813-55.2019.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ADSON ALMEIDA DA SILVA                       0013950-11.2020.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ADSON ALMEIDA DA SILVA                       0013950-11.2020.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                       Yes              Yes              No
ADSON DA CONCEICAO NASCIMENTO                0000225-80.2017.5.05.0027           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No

ADSON SILVA FRANCO                           0001050-03.2020.8.05.0113           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ITABUNA                                         Yes              No               No
ADVAIR ZAGUE                                 0044500-95.2013.5.16.0012           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE IMPERATRIZ - MA                           Yes              Yes              No




                                                                                                         14 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 135 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ADVENTURE TRAVEL AGENCIA DE VIAGENS E
TURISMO                                   1107592-87.2017.8.26.0100            CIVIL LITIGATION - GENERAL          CIVIL COURT OF SÃO PAULO                                     Yes              No               No

AECIO BRUNO DA CUNHA LIMA                    0800234-34.2020.8.18.0013           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                        Yes              No               No
AEROCARGAS TRANSPORTES E LOGÍSTICA
LTDA                                         1013117-42.2017.8.26.0100           CIVIL LITIGATION - CARGO         CIVIL COURT OF SÃO PAULO                                      Yes              No               No

AEROLINEAS ARGENTINAS S/A ; AEROMEXICO
MEXICAN AIRLINE; AEROSUR S/A; AIR
CANADA; AIR CHINA INTERNATIONAL; AIR
FRANCE BRASIL; ALITALIA AIRLINES;
AMERICAN AIRLINES; AVIANCA S/A; CIA/
AEREA BOLIVIANA DE AVIACION; BRITISH
AIRWAYS; CONTINENTAL AIRLINES; COPA
AIRLINES; DELTA AIRLINES; EL AL ISRAEL
AIRLINES; EMIRATES AIRLINES; GOL LINHAS
AEREAS; IBERIA; KLM CIA/ REAL HOLANDESA
DE AVIACAO; KOREAN AIRLINES; LAN
AIRLINES; LUFTHANSA AIRLINES; PANTANAL
LINHAS AEREAS; PASSAREDO LINHAS AEREAS;
PLUNA LINHAS AEREAS URUGUAYAS; PUMA
AIR LINHAS AEREAS; QATAR AIRWAYS;
SINGAPOURE AIRLINES; SOUTH AFRICAN
AIRWAYS; SWISS INTERNATIONAL AIRLINES;
TAAG LINHAS AEREAS DE ANGOLA; TACA
AIRLINES LINHAS AEREAS DO PERU; TAP
PORTUGAL AIRLINES; TRIP LINHAS AEREAS;
TURKISH AIRLINES; UNITED AIRLINES; WEBJET
LINHAS AEREAS                             0007657-61.2011.403.6119               CIVIL LITIGATION - OVERBOOKING   1ª VARA FEDERAL                                               Yes              No               No
                                                                                 CIVIL LITIGATION - SERVICE
AEROPORTOS BRASIL VIRACOPOS S.A.             1014061-02.2017.8.26.0114           PROVIDER                         CIVIL COURT OF CAMPINAS                                       Yes              No               No
AEROTEC SERVIÇOS AUXILIARES DE               0112766-46.2007.8.26.0100           CIVIL LITIGATION - COMMERCIAL
TRANSPORTES AÉREOS LTDA.                     (583.00.2007.112766)                REPRESENTATIVE                   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AEROTURISMO AGENCIA DE VIAGENS LTDA          0708330-81.2018.8.02.0001           CIVIL LITIGATION - GENERAL       CIVIL COURT OF MACEIÓ                                         Yes              No               No
AEROTURISMO AGENCIA DE VIAGENS LTDA          0714824-59.2018.8.02.0001           CIVIL LITIGATION - TICKETING     CIVIL COURT OF MACEIÓ                                         Yes              No               No
AFC COUROS LTDA ME                           1002824-21.2014.8.26.0196           CIVIL LITIGATION - CARGO         CIVIL COURT OF FRANCA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
AFFONSO HENRIQUE COSTA DE CARVALHO           0005592-19.2020.8.19.0002           RESERVATION                      CIVIL COURT OF NITERÓI                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AFONSO AGUIAR LIMA                           1006772-51.2020.8.26.0554           CANCELLATION                     CIVIL COURT OF SANTO ANDRÉ                                    Yes              No               No
AFONSO ANDREOZZI NETO                        1002430-34.2019.8.26.0068           CIVIL LITIGATION - FLIGHT LOSS   CIVIL COURT OF BARUERI                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
AFONSO AZEVEDO DE BRITO MARQUES DINIZ        1011450-19.2020.8.26.0002           RESERVATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AFONSO BATISTA DA SILVA                      7000772-51.2020.8.22.0001           CIVIL LITIGATION - BAGGAGE       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
AFONSO CEZAR DE OLIVEIRA BOLACELL            9000403-28.2020.8.21.0073           CIVIL LITIGATION - REFUNDS       CIVIL COURT OF TRAMANDAÍ                                      Yes              No               No
AFONSO FERREIRA BERNARDES                    0638081-72.2019.8.04.0015           CIVIL LITIGATION - FLIGHT LOSS   CIVIL COURT OF MANAUS                                         Yes              No               No
AFONSO JULIO PELUSO                          5169721-86.2019.8.13.0024           CIVIL LITIGATION - FLIGHT LOSS   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
AFONSO MENDES DOS SANTOS                     0000296-85.2020.8.05.0105           CIVIL LITIGATION - BAGGAGE       CIVIL COURT OF IPIAÚ                                          Yes              No               No

AFONSO PAULO DA SILVA                        0008873-53.2020.8.19.0205           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No



                                                                                                         15 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 136 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - COMMERCIAL
AFONSO REPRESENTAÇÕES                      2000.1.000048-8                      REPRESENTATIVE                      CIVIL COURT OF MARABÁ                                        Yes              No               No
AFRANIO CAVALCANTE SILVA                   0033164-79.2019.8.17.8201            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF JABOATÃO DOS GUARARAPES                       Yes              Yes              No
AFRANIO CAVALCANTE SILVA                   0033164-79.2019.8.17.8201            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF JABOATÃO DOS GUARARAPES                       Yes              Yes              No
AFRANIO FELIPE DE CASTRO DORNAS            0101356-97.2016.5.01.0010            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
AFRANIO FELIPE DE CASTRO DORNAS            0100766-86.2017.5.01.0010            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
AFRANIO SILVEIRA DE ALMEIDA                1001544-59.2017.5.02.0315            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
AGAMENON PRIEBE DE SOUZA                   1058574-32.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AGATA DEPOLLO ECHEBARRIE                   0021175-75.2017.8.08.0545            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF VILA VELHA                                    Yes              No               No
AGATHA CORREA GUIDO                        0004971-20.2020.8.17.8201            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
AGATHA MENDONCA DE FREITAS                 0807420-06.2019.8.10.0001            IMPEDIMENT                          CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
AGATHA MURATORI                            0176555-22.2013.8.13.0439            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MURIAÉ                                        Yes              No               No
AGDA RIOS OLIVA                            8042399-26.2019.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No

AGDA VIRGINIA DE SOUZA                       5746147-12.2019.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                        Yes              No               No
AGENCIA DE VIAGENS UNIVERSAL LTDA M          1034641-27.2019.8.11.0041           CIVIL LITIGATION - TAM TRAVEL     CIVIL COURT OF CUIABÁ                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            4196/2016                           CIVIL LITIGATION - FINES                                                                        Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            6217/2018                           CIVIL LITIGATION - FINES          CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            000097/2012                         CIVIL LITIGATION - FINES          CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            001086/2014                         CIVIL LITIGATION - FINES                                                                        Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            001065/2014                         CIVIL LITIGATION - FINES                                                                        Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            1781/2015                           CIVIL LITIGATION - FINES                                                                        Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            2390/2015                           CIVIL LITIGATION - FINES                                                                        Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            880/2015                            CIVIL LITIGATION - FINES                                                                        Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            881/2015                            CIVIL LITIGATION - FINES                                                                        Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            882/2015                            CIVIL LITIGATION - FINES                                                                        Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            883/2015                            CIVIL LITIGATION - FINES                                                                        Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            884/2015                            CIVIL LITIGATION - FINES                                                                        Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            885/2015                            CIVIL LITIGATION - FINES                                                                        Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            886/2015                            CIVIL LITIGATION - FINES                                                                        Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            887/2015                            CIVIL LITIGATION - FINES                                                                        Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            888/2015                            CIVIL LITIGATION - FINES                                                                        Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            152/2016                            CIVIL LITIGATION - FINES                                                                        Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            4049/2016                           CIVIL LITIGATION - FINES          CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            4542/2016                           CIVIL LITIGATION - FINES                                                                        Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            5842/2016                           CIVIL LITIGATION - FINES                                                                        Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            444/2017                            CIVIL LITIGATION - FINES                                                                        Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            3200/2018                           CIVIL LITIGATION - FINES                                                                        Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            2926/2018                           CIVIL LITIGATION - FINES          CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            4982/2018                           CIVIL LITIGATION - FINES                                                                        Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            000738/2015                         CIVIL LITIGATION - FINES                                                                        Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            1326/2015                           CIVIL LITIGATION - FINES                                                                        Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            1191/2015                           CIVIL LITIGATION - FINES                                                                        Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            4619/2018                           CIVIL LITIGATION - FINES                                                                        Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            004545/2018                         CIVIL LITIGATION - FINES                                                                        Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            4092/2018                           CIVIL LITIGATION - FINES                                                                        Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            5602/2018                           CIVIL LITIGATION - FINES                                                                        Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL            5611/2018                           CIVIL LITIGATION - FINES                                                                        Yes              No               No



                                                                                                         16 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 137 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         5612/2018                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         5624/2018                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         5629/2018                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         5630/2018                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         5689/2018                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         5690/2018                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         5692/2018                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         5747/2018                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         5751/2018                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         1248/2012 / 649927159                CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         05061/2010 / 637840134               CIVIL LITIGATION - FINES            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         00015/2015                           CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         2510/2014 / 661962172                CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         2455/2014 (661709173)                CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         5916/2010 / 637841132                CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         141/SAC-AR/2007                      CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         1666/2015                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         5632/2016.                           CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         1816/2017 (663414181)                CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         630554117                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         612897051 - 189/SACGR/04             CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         613045053 - 380/2T0-7/04             CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         613047050                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         613048058 - 027/ANT/04               CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         613049056 - 028/ANT/04               CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         613050050 - 05/AIL/04                CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         613051058 - 084/SACBR/04             CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         613723067                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         613868063 - 015/SACBR/06             CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         647558152                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         616968086 - 090/ANT/2006             CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         617158083 - 101/SACVT/2006           CIVIL LITIGATION - FINES                                                                         Yes              No               No
                                          617808081 - 265/ANACGL-2/2006
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         GER3                                 CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         467/2016                             CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         6409/2018                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         6411/2018                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         6445/2018                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         6299/2018                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         6723/2018                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         6839/2018                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         6803/2018                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         7028/2018                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         4577/2018                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         7606/2019                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         7607/2019                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         7738/2019                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         7830/2019                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         7829/2019                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         7831/2019                            CIVIL LITIGATION - FINES                                                                         Yes              No               No



                                                                                                         17 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 138 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         7496/2019                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         7236/2019                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         7400/2019                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         7671/2019                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         007848/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         007934/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         007857/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         7852/2019                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         007998/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         007936/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         008253/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         009020/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         8686/2019                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         008831/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         009072/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         009074/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         009073/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         009146/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         007514/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         008931/2019                          CIVIL LITIGATION - FINES            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         008754/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         008927/2019                          CIVIL LITIGATION - FINES            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         007557/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         007560/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         007569/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         007553/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         007567/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         007554/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         007565/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         007566/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         6493/2018                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         007561/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         007552/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         009164/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         009170/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         04630/2012/SSO (641145142)           CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         4125/2016                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         007559/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         007558/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         007563/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         007568/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         009172/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         007555/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         04629/2012 / 641144144               CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         8550/2019                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         9581/2019                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         8551/2019                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         9455/2019                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         015/SAC-BR/2006                      CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL         027-ANT/04                           CIVIL LITIGATION - FINES                                                                         Yes              No               No



                                                                                                         18 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 139 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          028/ANT/2004                         CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          189/SAC-GR/04                        CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          17/2TO-7/05                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          002611/2017                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          263/SACBR/05                         CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          021/ANACSACVT/06                     CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          10202/2019                           CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          010311/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          7404/2019                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          010370/2019                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          10410/2019                           CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          99/2020                              CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          59/2020                              CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          90/2020                              CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          145/2020                             CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          265/2020                             CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          329/2020                             CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          178/2020                             CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          266/2020                             CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          293/2020                             CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          294/2020                             CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          137/2020                             CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          347/2020                             CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          140/2020                             CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          302/2020                             CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          94/2020                              CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          373/2020                             CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          275/2020                             CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL           374/2020                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          191/2020                             CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          58/2020                              CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          239/2020                             CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL           204/2020                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          208/2020                             CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          235/2020                             CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          004700/2018                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          001588/2020                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          001427/2020                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGÊNCIA NACIONAL DE AVIAÇÃO CIVIL          001573/2020                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
AGENOR CAVALCANTI DE VASCONCELOS                                                CIVIL LITIGATION - BOARDING
NETO                                       0601609-85.2017.8.04.0001            IMPEDIMENT                          CIVIL COURT OF MANAUS                                        Yes              No               No
AGENOR MAGNUSSON JUNIOR                    0000173-67.2016.5.20.0006            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE ARACAJÚ                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
AGEU BORGHEZAN ORBEM                       5001128-66.2020.8.24.0020            CHANGE                              CIVIL COURT OF CRICIÚMA                                      Yes              No               No
AGEU DE SOUZA RIBEIRO                      0000075-75.2016.5.17.0003            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE VITÓRIA                                 Yes              Yes              No
AGILOG LOGISTICA E TRANSPORTE LTDA         0016330-41.2014.8.08.0048            CIVIL LITIGATION - CARGO            CIVIL COURT OF SERRA                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AGLAINE DE FATIMA VILAR DE OLIVEIRA        0002519-15.2020.8.05.0039            CANCELLATION                        CIVIL COURT OF CAMAÇARI                                      Yes              No               No
AGLAIS CRISTINA DE SOUZA SANTIAGO          0043250-84.2019.8.19.0205            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
AGNALDA MENEZES DOS SANTOS SOUZA           0219219-36.2019.8.05.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              No               No



                                                                                                         19 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 140 of 1306
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                              SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                          Status of Case   Status of Case   Status of Case
                                                                                                                                                                            (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
AGNALDO AUGUSTO MARCELINO                1000295-60.2014.5.02.0321            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
AGNALDO AZEVEDO MELLO                    0201603-48.2019.8.05.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              No               No
AGNALDO CORREIA DE JESUS                 1001706-68.2019.5.02.0320            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
AGNALDO DUARTE COIMBRA                   5111540-22.2020.8.09.0169            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF ÁGUAS LINDAS DE GOIÁS                              Yes              Yes              No
AGNALDO DUARTE COIMBRA                   5111540-22.2020.8.09.0169            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF ÁGUAS LINDAS DE GOIÁS                              Yes              Yes              No
AGNALDO FRANCISCO DE SOUZA               1001506-23.2017.5.02.0323            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                              CIVIL LITIGATION - FLIGHT
AGNALDO JUARES DAMASCENO                 0001860-07.2020.8.16.0069            CANCELLATION                        CIVIL COURT OF CIANORTE                                      Yes              Yes              No
                                                                              CIVIL LITIGATION - FLIGHT
AGNALDO JUARES DAMASCENO                 0001860-07.2020.8.16.0069            CANCELLATION                        CIVIL COURT OF CIANORTE                                      Yes              Yes              No

AGNALDO JUAREZ DAMASCENO                     0002226-46.2020.8.16.0069          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CIANORTE                                      Yes              No               No
AGNALDO TONO JUNIOR                          0000979-16.2012.5.09.0664          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
AGNES MOURA MARQUES                          1008100-15.2019.8.26.0016          OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AGNES SARMENTO TAVARES                       0029198-48.2019.8.25.0001          CHANGE                            CIVIL COURT OF ARACAJU                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
AGNES SOPHIA SILVA DOS SANTOS                0040347-53.2019.8.03.0001          RESERVATION                       CIVIL COURT OF MACAPÁ                                        Yes              No               No
AGOSTINHO FILIE JUNIOR                       0002088-07.2014.5.02.0077          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
AGOSTINHO LUCAS MANTOVAN                     1000527-89.2020.8.26.0306          CHANGE                            CIVIL COURT OF JOSÉ BONIFÁCIO                                Yes              No               No
AGOSTINHO RODRIGUES DA SILVA                 0000097-06.2016.5.07.0006          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
AGOSTINHO SABINO DOS SANTOS FILHO            0857661-86.2016.8.10.0001          RESERVATION                       CIVIL COURT OF SÃO LUÍS                                      Yes              No               No

AGRIMAR PEREIRA DA CONCEICAO                 1060086-50.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
AGRINALDO DE SOUSA WANDERLEY                 0199801-25.2019.8.19.0001          RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AGUALBERTO LIMA DOURADO                      0636584-23.2019.8.04.0015          CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              No               No
AGUIA SISTEMAS DE ARMAZENAGEM S.A.           1014539-97.2019.8.26.0224          CIVIL LITIGATION - GENERAL        CIVIL COURT OF GUARULHOS                                     Yes              No               No
AGUILAR DE AGASSIS SIQUEIRA DA SILVA         0011310-21.2019.8.16.0194          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                      Yes              No               No
AGUINALDO DA SILVA LOPES                     0000323-12.2019.5.06.0013          INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO DA 06ª REGIÃO                  Yes              Yes              No
AGUINALDO DA SILVA LOPES                     0000179-83.2020.5.06.0019          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE                                  Yes              No               No
AGUINALDO DA SILVA LOPES                     0000253-58.2020.5.06.0013          INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO DA 06ª REGIÃO                  Yes              No               No
AGUINALDO DO NASCIMENTO SILVA                1000637-95.2019.5.02.0321          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
AGUINALDO GONZAGA DE OLIVEIRA                0001054-75.2016.5.11.0012          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANAUS - AM                             Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
AGUINALDO JOSE DA ROCHA FILHO                0000559-56.2020.8.26.0001          RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AGUINALDO JOSE DE OLIVEIRA CASTANHEIRA 5208628-33.2019.8.13.0024                CHANGE                            CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
AIALA CARDEAL LAGO MATHEO              0006594-89.2019.8.05.0150                CIVIL LITIGATION - REFUNDS        CIVIL COURT OF LAURO DE FREITAS                              Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
AIALA CARDEAL LAGO MATHEO                    0185233-91.2019.8.05.0001          RESERVATION                       CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AIALRO SILVA NASCIMENTO                      0846660-02.2019.8.10.0001          CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AIALRO SILVA NASCIMENTO                      0846669-61.2019.8.10.0001          CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                      Yes              No               No




                                                                                                        20 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 141 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

AIDA HELENA FERRAZ DE GOES                   0033159-20.2019.8.19.0209          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
AIDA TORRI                                   0004378-55.2020.8.16.0170          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF TOLEDO                                         Yes              No               No
AIDE NUNES                                   5003986-69.2019.8.24.0064          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
AIG SEGUROS BRASIL S A                       1008169-55.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S A                       1010932-29.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S A                       1072884-43.2019.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S A                       1072883-58.2019.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AIG SEGUROS BRASIL S A                       1008158-26.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S A                       1009315-34.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S A                       1016272-51.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S A                       1023528-45.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S A                       1023529-30.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S A                       1023812-53.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S A                       1024188-39.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S A                       1021981-67.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S A                       1015441-03.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S A                       1016711-62.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A                       1004297-71.2016.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A                       1009636-08.2016.8.26.0003          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A                       1009759-06.2016.8.26.0003          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A                       1039701-86.2016.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A                       1021350-60.2019.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A                       1005401-93.2019.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A                       1045027-22.2019.8.26.0002          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A                       1054818-15.2019.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A                       1049316-95.2019.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A                       1048867-40.2019.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A                       1062507-13.2019.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A                       1003532-61.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A                       1003427-84.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A                       1004188-18.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A                       1005306-29.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A                       1005294-15.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A                       1005877-97.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A                       1001554-49.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A                       1073339-08.2019.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A                       1013554-81.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A                       1010176-20.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A                       1023488-63.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A                       1023485-11.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A                       1023524-08.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A                       1024326-06.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A                       1024325-21.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A                       1044065-96.2019.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A                       1018958-16.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A                       1021870-83.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A                       1017867-85.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A                       1019668-36.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                         21 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 142 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
AIG SEGUROS BRASIL S.A                     1019272-59.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL S.A                     1019659-74.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL S.A                     1017869-55.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL S.A                     1010181-42.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL S.A                     1008733-34.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL S.A.                    1014175-78.2020.8.26.0002            CIVIL LITIGATION - CARGO            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL S.A.                    1012540-33.2018.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL S.A.                    1040070-12.2018.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL S.A.                    1046373-42.2018.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL S.A.                    1050877-91.2018.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL S.A.                    1038485-85.2019.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No

AIG SEGUROS BRASIL S.A.                      1042227-21.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A.                      1061432-36.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A.                      1002497-66.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A.                      1071612-14.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A.                      1003969-05.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A.                      1003972-57.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A.                      1004303-39.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A.                      1004215-98.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A.                      1005286-38.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A.                      1005879-67.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A.                      1005281-16.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A.                      1005275-09.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A.                      1004799-68.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A.                      1005899-58.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A.                      1006456-45.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A.                      1006910-25.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A.                      1073307-03.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A.                      1009688-65.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AIG SEGUROS BRASIL S.A.                      1001883-61.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A.                      1010938-36.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A.                      1009025-19.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A.                      1010930-59.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A.                      1008730-79.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A.                      1074217-30.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A.                      1009036-48.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A.                      1012892-20.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A.                      1013413-62.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A.                      1014299-61.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AIG SEGUROS BRASIL S.A.                      1009328-33.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A.                      1011790-60.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A.                      1012389-96.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AIG SEGUROS BRASIL S.A.                      1014825-28.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A.                      1012904-34.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A.                      1017418-30.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AIG SEGUROS BRASIL S.A.                      1016713-32.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                         22 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 143 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
AIG SEGUROS BRASIL S.A.                    1015176-98.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL S.A.                    1010194-41.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AIG SEGUROS BRASIL S.A.                    1021180-54.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL S.A.                    1016932-45.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL S.A.                    1022972-43.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL S.A.                    1022970-73.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL S.A.                    1015745-02.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL S.A.                    1015979-81.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL S.A.                    1015665-38.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL S/A                     0005311-71.2019.8.17.2001            CIVIL LITIGATION - CARGO            CIVIL COURT OF RECIFE                                        Yes              No               No
AIG SEGUROS BRASIL S/A                     1024489-54.2018.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL S/A                     1004793-95.2019.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL S/A                     1004637-73.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL S/A                     1006596-79.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AIG SEGUROS BRASIL S/A                     1070725-30.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1011833-33.2016.8.26.0003            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1062489-89.2019.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1004185-63.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1006206-12.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1007792-84.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1007777-18.2020.8.26.0002            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1009071-08.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1008739-41.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1010055-89.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1010929-74.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1070728-82.2019.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AIG SEGUROS BRASIL SA                      1001884-46.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1000613-02.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1072885-28.2019.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1012182-97.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1012394-21.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1011853-85.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1011906-66.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1012181-15.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1012610-79.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1014298-76.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1072903-49.2019.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1013555-66.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1014826-13.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1014429-51.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1008602-59.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1012234-93.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1000284-87.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AIG SEGUROS BRASIL SA                      1011563-70.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1008735-04.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1010733-07.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No



                                                                                                         23 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 144 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
AIG SEGUROS BRASIL SA                      1000954-28.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1010171-95.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1009119-64.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1000953-43.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1010179-72.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1010185-79.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1010522-68.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1009696-42.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1013192-79.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1008152-19.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1008192-98.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1016702-03.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1012573-52.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1012889-65.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1009048-62.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1010178-87.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1012240-03.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1071983-75.2019.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1072891-35.2019.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1013557-36.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1018393-52.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1020723-22.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1020733-66.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1020678-18.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1015005-44.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1021185-76.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AIG SEGUROS BRASIL SA                      1016668-28.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AIG SEGUROS BRASIL SA                      1021188-31.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1021184-91.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1027322-71.2020.8.26.0100            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1016945-44.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AIG SEGUROS BRASIL SA                      1021182-24.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1016942-89.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1022050-02.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1016934-15.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1020721-52.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1023809-98.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1010969-56.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1023805-61.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1016269-96.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1015662-83.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1019014-49.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1017331-74.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1017505-83.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1019013-64.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1016378-13.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1015987-58.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No



                                                                                                         24 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 145 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
AIG SEGUROS BRASIL SA                      1015678-37.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1018741-70.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1015744-17.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1011842-56.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1018490-52.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1019751-52.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1019011-94.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1015982-36.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1018777-15.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1022501-27.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIG SEGUROS BRASIL SA                      1021186-61.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No

AILA LIMA DE MELO                            0019100-30.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AILA MIRTES TELES                            0018455-04.2019.8.26.0016           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AILES BEZERRA CAMPOS                         0000204-24.2016.5.10.0020           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
AILMA CARDOSO NUNES                          0701585-08.2019.8.02.0080           RESERVATION                       CIVIL COURT OF MACEIÓ                                         Yes              No               No
AILTON ALVES SILVA                           1000289-12.2016.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
AILTON BARBOSA DE ASSIS JUNIOR               0015986-78.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AILTON BERNARDINO DOS SANTOS                 1001789-10.2020.8.26.0004           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
AILTON CANEZ DA ROCHA                        9005740-85.2019.8.21.0023           RESERVATION                       CIVIL COURT OF RIO GRANDE                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
AILTON CANEZ DA ROCHA                        9005740-85.2019.8.21.0023           RESERVATION                       CIVIL COURT OF RIO GRANDE                                     Yes              Yes              No
AILTON CESAR NUNES                           1001903-55.2019.8.26.0659           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VINHEDO                                        Yes              No               No
AILTON DA PENHA ISIDORIO                     0001327-62.2016.5.09.0965           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
AILTON DA SILVA                              1029362-87.2019.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
AILTON DA SILVA                              1000811-98.2019.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
AILTON DA SILVA COUTINHO                     1000140-75.2019.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

AILTON DOS SANTOS PEREIRA                    0000762-08.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              No               No
                                                                                                                 CENTRO JUDICIÁRIO DE SOLUÇÃO DE CONFLITOS E
AILTON GOMES ARAUJO                          0000077-98.2020.5.10.0003           INDIVIDUAL LABOR CLAIM          CIDADANIA                                                       Yes              No               No
AILTON GOMES ARAUJO                          0000079-68.2020.5.10.0003           INDIVIDUAL LABOR CLAIM          CEJUSC                                                          Yes              No               No
AILTON GOMES ARAUJO                          0000080-53.2020.5.10.0003           INDIVIDUAL LABOR CLAIM          CEJUSC                                                          Yes              No               No
AILTON GOMES ARAUJO                          0000078-83.2020.5.10.0003           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              No               No

AILTON LUIZ DO NASCIMENTO                    0004855-14.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                         Yes              No               No
AILTON RODRIGO OLIVEIRA SANTOS               0001242-35.2012.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
AILTON RODRIGUES DE OLIVEIRA                 0000863-59.2018.5.10.0021           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
AILTON RODRIGUES DE OLIVEIRA                 0000035-29.2019.5.10.0021           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
AILTON RODRIGUES DE OLIVEIRA                 0000986-57.2018.5.10.0021           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - SEAT
AINER RAMOS SAMPAIO                          5000112-91.2020.8.08.0030           COMFORT                           CIVIL COURT OF LINHARES                                       Yes              No               No
AIRA ALBERNAZ THOMAS FORTES                  5018528-87.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
AIRDES DORIAN DRUMOND SAMPAIO                23.001.002.XX-XXXXXXX               IMPEDIMENT                        CIVIL COURT OF FORTALEZA                                      Yes              No               No



                                                                                                         25 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 146 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                           1025942-13.2020.8.26.0100
                                           (AGRAVO DE INSTRUMENTO Nº            CIVIL LITIGATION - BSP SIGNAL
AIRTKT                                     2061044-88.2020.8.26.0000)           CUT                                 17ª VARA CÍVEL                                               Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AIRTO MADALOZZO                            0001762-74.2019.8.21.0018            CANCELLATION                        CIVIL COURT OF MONTENEGRO                                    Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
AIRTON COIMBRA DE SA                       1008567-64.2019.8.26.0704            IMPEDIMENT                          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AIRTON DA COSTA                            0020324-96.2020.5.04.0026            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
AIRTON DE OLIVEIRA FERNANDES               1000409-38.2019.5.02.0704            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                CIVIL LITIGATION - TAM
AIRTON LUIZ FALEIRO                        0006968-64.2014.8.14.0301            FIDELIDADE PROGRAM                  CIVIL COURT OF BELÉM                                         Yes              No               No
AIRTON SALVIANO RAMOS DE SOUZA             0804468-47.2018.8.20.5001            CIVIL LITIGATION - CARGO            CIVIL COURT OF NATAL                                         Yes              No               No
AIRTON SANTANA DA SILVA                    1001552-69.2018.5.02.0713            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No

AISLAN PEREIRA DE OLIVEIRA SANTOS            8001205-66.2018.8.05.0038           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMACAN                                        Yes              No               No
                                                                                 CIVIL LITIGATION - PRE-
AKBAR ALI ZEITOUN                            1002868-30.2020.8.26.0099           REGISTRATION                      CIVIL COURT OF BRAGANÇA PAULISTA                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AKNAR FREIRE DE CARVALHO CALABRICH           0053257-24.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AKNAR FREIRE DE CARVALHO CALABRICH           0062338-94.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
AKZO NOBEL PULP AND PERFORMANCE
QUÍMICA LTDA                                 1042531-67.2018.8.26.0224           CIVIL LITIGATION - CARGO          CIVIL COURT OF GUARULHOS                                      Yes              No               No
ALAERCIO DOS SANTOS                          1001967-36.2019.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ALAICE FERREIRA DA SILVA                     0000854-35.2018.5.07.0004           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ALAIDE BORGES DE ARAUJO MAGALHAES            7035952-65.2019.8.22.0001           IMPEDIMENT                        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALAIDE DA SILVA PARPINELLI                   1001755-91.2020.8.26.0438           CANCELLATION                      CIVIL COURT OF PENÁPOLIS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALAIDE DOS ANJOS SANTOS                      0027838-02.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No

ALAIDE SILVANI STRZALKOWSKI LAURENTINO 5018840-42.2019.8.24.0008                 CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BLUMENAU                                         Yes              No               No

ALAIN HAGGIAG                                1114548-51.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
ALAIN MARCELLO VNETURINI                     1017765-36.2015.8.26.0003           CIVIL LITIGATION - SERVICE      CIVIL COURT OF SÃO PAULO                                        Yes              No               No

ALAISE MARIA COSTA JORGE                     0801204-64.2017.8.10.0012           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO LUÍS                                         Yes              No               No

ALAN ALENCAR SANTOS DE OLIVEIRA              0040658-63.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
ALAN ARILDO LEME                             0001508-63.2020.8.16.0129           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF PARANAGUÁ                                         Yes              Yes              No
ALAN ARILDO LEME                             0001508-63.2020.8.16.0129           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF PARANAGUÁ                                         Yes              Yes              No

ALAN BARZILAY                                0000185-92.2020.8.26.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              Yes              No

ALAN BARZILAY                                0000185-92.2020.8.26.0016           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
ALAN CALADIO DA SILVA                        0000655-76.2019.5.12.0056           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO DA 12 REGIÃO                    Yes              No               No
ALAN CARDEK DE SOUZA LIMA JUNIOR             5142197-45.2020.8.09.0007           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ANÁPOLIS                                       Yes              No               No
ALAN CARLOS FRANCISCO VENTURA                1000166-02.2016.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
ALAN DA CRUZ OLIVEIRA                        0001184-34.2014.5.05.0002           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No



                                                                                                         26 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 147 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
ALAN DA SILVA BASTOS                       9001464-11.2019.8.21.0023            OVERBOOKING                         CIVIL COURT OF RIO GRANDE                                    Yes              No               No
ALAN DAVIDSON DE OLIVEIRA                  0011955-87.2014.5.03.0144            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                     Yes              Yes              No
ALAN DE CAMPOS LINTZ GERALDO               0101194-66.2016.5.01.0022            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
ALAN DE LIMA SILVA                         0001841-52.2020.8.05.0248            LITIGATION - CIVIL                  CIVIL COURT OF SERRINHA                                      Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
ALAN DE VARGAS MARTINS                     0316975-30.2018.8.24.0008            COLLECTION                          CIVIL COURT OF BLUMENAU                                      Yes              No               No
ALAN DEL REI GASPAR                        0000604-64.2016.5.05.0024            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ALAN DEL REI GASPAR                        0001091-54.2017.5.05.0006            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
ALAN DO NASCIMENTO MARIANO                 0205176-94.2019.8.05.0001            RESERVATION                         CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALAN DOMINGOS SEIXAS                       0000546-30.2020.8.19.0073            CANCELLATION                        CIVIL COURT OF GUAPIMIRIM                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALAN FABRE                                 5001000-80.2019.8.24.0020            CHANGE                              CIVIL COURT OF CRICIÚMA                                      Yes              No               No

ALAN FARIAS DA COSTA                         1018402-14.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALAN FRANCA PAIVA SILVA                      0010844-57.2020.8.05.0110           CHANGE                            CIVIL COURT OF IRECÊ                                          Yes              No               No
ALAN FREITAS AVILA                           0020391-93.2017.5.04.0017           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ALAN GARCIA DOS SANTOS                       0020148-29.2020.5.04.0023           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ALAN GOMES FERREIRA                          1001543-42.2015.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

ALAN GUSTAVO DA ROCHA RATES                  0009165-91.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
ALAN HANSEN PASCON                           35.001.003.XX-XXXXXXX               FIDELIDADE PROGRAM                CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALAN HENRIQUE RODRIGUES SILVA                0808693-30.2018.8.15.2001           CHANGE                            CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
ALAN HIGOR XAVIER SAMPAIO                    0000069-97.2020.8.26.0271           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ITAPEVI                                        Yes              No               No

ALAN JOSE RIBEIRO CANABRAVA                  5009413-42.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              Yes              No

ALAN JOSE RIBEIRO CANABRAVA                  5009413-42.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
ALAN LINCON MOSENA                           0002501-47.2015.5.11.0008           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
ALAN LUIS VILELA CARVALHO                    0023197-79.2019.8.19.0206           LITIGATION - CIVIL                CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
ALAN MARCELO MARCHIORO                       0000120-62.2017.8.16.0184           FIDELIDADE PROGRAM                CIVIL COURT OF CURITIBA                                       Yes              No               No
ALAN MARTINS DOS ANJOS                       1001029-07.2015.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
ALAN NUNES MOTTA                             0020671-14.2014.5.04.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALAN OLIVEIRA DE MELO                        0657788-34.2020.8.04.0001           CHANGE                            CIVIL COURT OF MANAUS                                         Yes              No               No
ALAN OLIVEIRA FONSECA                        0000690-80.2013.5.20.0005           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE ARACAJÚ                                  Yes              Yes              No
ALAN RICARDO DA SILVA                        0001317-64.2014.5.02.0033           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
ALAN RICARDO JESUS AZEVEDO DE SOUZA          1000325-03.2020.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ALAN RICARDO MORALES                         0011392-09.2016.5.15.0106           INDIVIDUAL LABOR CLAIM            FÓRUM REGIONAL DA 15ª REGIÃO                                  Yes              Yes              No
ALAN ROCHA DA ROSA                           5004204-79.2020.8.24.0091           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No

ALAN ROGE DE CASTILHO                        0000190-65.2020.8.16.0090           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF IBIPORÃ                                          Yes              No               No



                                                                                                         27 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 148 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
ALAN ROGE DE CASTILHO                     0007271-02.2020.8.16.0014            CHANGE                              CIVIL COURT OF LONDRINA                                      Yes              No               No

ALAN SOUZA ALVES                             5022073-68.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
ALANA ARAUJO AGUIAR                          5031206-37.2020.8.13.0024           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
ALANA CACILHAS MENEZES                       0032747-97.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ALANA CRISTINA SANTANA OLIVEIRA ALVES        0203003-97.2019.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALANA DA SILVA DIAS                          5011441-43.2019.8.21.0008           CANCELLATION                      CIVIL COURT OF CANOAS                                        Yes              No               No

ALANA DZIUBATE CANOVA                        0010922-23.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                        Yes              Yes              No

ALANA DZIUBATE CANOVA                        0010922-23.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ALANA MARTINS CARVALHO                       0014645-03.2019.8.27.2729           RESERVATION                       CIVIL COURT OF PALMAS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALANA MAYARA OLIVEIRA FEITOSA                0875784-06.2019.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALANA MAYARA OLIVEIRA FEITOSA                0875784-06.2019.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                   Yes              Yes              No

ALANA MELISSA CRUZ E SILVA BEZERRA           0007519-67.2020.8.03.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MACAPÁ                                        Yes              No               No
ALANA REZENDE PEREIRA                        0010031-95.2017.5.03.0092           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                        Yes              Yes              No
ALANDERSON CAMELO MAXIMO                     0013531-15.2015.8.19.0038           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NOVA IGUAÇU                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALANE SAMPAIO SACHINI                        0177886-07.2019.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALANIA DIOGENES HOLANDA SALDANHA             0026684-46.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALANIA DIOGENES HOLANDA SALDANHA             0026682-76.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALANIA DIOGENES HOLANDA SALDANHA             0026684-46.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALANIA DIOGENES HOLANDA SALDANHA             0026682-76.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
ALANNA ALVES REGIS DE CARVALHO               0830419-26.2019.8.15.2001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ALANY CAVALCANTE DO NASCIMENTO               0702523-35.2020.8.02.0058           IMPEDIMENT                        CIVIL COURT OF ARAPIRACA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ALAOR GOMES NETO                             0711306-35.2019.8.07.0018           RESERVATION                       CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ALAQUECIO SILVA MATOS                        0011151-98.2017.5.15.0106           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALAYDIA LUZ DOS SANTOS                       0800220-93.2020.8.10.0006           CHANGE                            CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALBA LUISA CASTAGNOLI CECCOTTI               0022712-78.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ALBA SOLANGE FERREIRA DOS SANTOS
GUIMARAES                                    7057466-74.2019.8.22.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
ALBA SOLANGE FERREIRA DOS SANTOS
GUIMARAES                                    7057466-74.2019.8.22.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ALBANISA SANDRA CORDEIRO DE ARAUJO           0865606-32.2018.8.15.2001           RESERVATION                       CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No



                                                                                                         28 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 149 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ALBATROZ REPRESENTAÇÃO AÉREA E                                                  CIVIL LITIGATION - COMMERCIAL
PRESTAÇÃO DE SERVIÇOS LTDA. E OUTROS       0015696-53.2012.8.26.0003            REPRESENTATIVE                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ALBELEIDE SIQUEIRA DA SILVA                0100345-17.2020.5.01.0067            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
ALBEMAR ALBUQUERQUE ABUD                   0603962-98.2019.8.01.0070            IMPEDIMENT                          CIVIL COURT OF RIO BRANCO                                    Yes              No               No
ALBENI GERALDO DE JESUS FILHO              0000351-37.2012.5.10.0005            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE BRASÍLIA                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ALBENICE DA SILVA PINHO ROSA               0002008-86.2020.8.05.0113            CANCELLATION                        CIVIL COURT OF ITABUNA                                       Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
ALBENIS DE JESUS ROCHA                     0006571-52.2016.8.10.0040            IMPEDIMENT                          CIVIL COURT OF IMPERATRIZ                                    Yes              No               No
ALBERDRAN ALVES COSTA JUNIOR               0004882-38.2019.8.05.0191            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PAULO AFONSO                                  Yes              No               No
ALBERICO DE BRITO MONTENEGRO NETO          0001304-86.2020.8.19.0209            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALBERICO DE LIMA PENA JUNIOR               0069666-90.2019.8.17.2001            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No
ALBERSON SOUSA SANTOS                      0000222-57.2020.5.10.0003            INDIVIDUAL LABOR CLAIM              CEJUSC                                                       Yes              No               No

ALBERT DA HORA ALVES                         0009727-35.2020.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ALBERTA MENDES BORGES                        5000642-27.2020.8.13.0040           RESERVATION                       CIVIL COURT OF ARAXÁ                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ALBERTA MENDES BORGES                        5000642-27.2020.8.13.0040           RESERVATION                       CIVIL COURT OF ARAXÁ                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ALBERTINA CARMELITA DA SILVA                 0004759-98.2019.8.19.0078           RESERVATION                       CIVIL COURT OF ARMAÇÃO DOS BÚZIOS                             Yes              No               No
ALBERTINA GALVAN MEURER                      5000161-26.2019.8.24.0159           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF ARMAZÉM                                        Yes              No               No
ALBERTINO DE AREA LEAO COSTA NETO            0027302-33.2017.8.18.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF TERESINA                                       Yes              No               No
ALBERTO ALEXANDRE ASSIS                      0395479-81.2014.8.13.0433           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MONTES CLAROS                                  Yes              No               No

ALBERTO ANDRE ALVES                          1008049-78.2020.8.26.0562           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SANTOS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ALBERTO ANDREI DOS SANTOS NOGUEIRA           1009268-72.2019.8.11.0015           RESERVATION                       CIVIL COURT OF SINOP                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALBERTO BRANDÃO RODRIGUES JUNIOR             0301727-69.2018.8.24.0090           CHANGE                            CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALBERTO CANAVARRO MOREIRA DOS SANTOS 0700836-14.2020.8.07.0016                   OVERBOOKING                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALBERTO CURY ESPER FILHO                     0219970-23.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
ALBERTO DA SILVA CAMPOS                      0000639-25.2013.8.14.0801           LITIGATION - CIVIL                CIVIL COURT OF BELÉM                                          Yes              No               No
ALBERTO DE FARIA                             0003626-79.2020.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ALBERTO DOS SANTOS KIESS                     1000074-91.2020.8.26.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ALBERTO GARCIA ROSS                          0001579-74.2014.5.02.0013           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ALBERTO GONCALVES PEREIRA NETO               0000620-81.2020.8.05.0103           RESERVATION                       CIVIL COURT OF ILHÉUS                                         Yes              No               No
ALBERTO HEYMANN                              1046252-74.2019.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ALBERTO ISAACS PARRA SOJO                    5025284-15.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
ALBERTO JORGE LEMOS DE MELO FILHO            0700053-77.2020.8.02.0075           CIVIL LITIGATION - SERVICE        CIVIL COURT OF MACEIÓ                                         Yes              Yes              No
ALBERTO JORGE LEMOS DE MELO FILHO            0700053-77.2020.8.02.0075           CIVIL LITIGATION - SERVICE        CIVIL COURT OF MACEIÓ                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALBERTO JORGE RIBEIRO MENESES FILHO          3002705-05.2019.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              Yes              No




                                                                                                         29 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 150 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
ALBERTO JORGE RIBEIRO MENESES FILHO       3002705-05.2019.8.06.0003            CANCELLATION                        CIVIL COURT OF FORTALEZA                                     Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ALBERTO LUIS DE SOUZA ARAUJO              0087328-41.2019.8.16.0014            CANCELLATION                        CIVIL COURT OF LONDRINA                                      Yes              No               No

ALBERTO LUIZ NIEDERAUER                      9000350-83.2020.8.21.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No
ALBERTO MACHADO LACERDA                      0020312-07.2018.5.04.0009           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - ON-BOARD
ALBERTO MANSUR                               1103386-59.2019.8.26.0100           SERVICE                         CIVIL COURT OF SÃO PAULO                                       Yes              No               No

ALBERTO MARTIN ANTONIO PADRON ABAD           0000371-05.2020.8.03.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MACAPÁ                                        Yes              No               No
ALBERTO MARTINS DA SILVA JUNIOR              1060586-19.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ALBERTO MARTINS DE ALMEIDA NETO              0001122-89.2020.8.05.0080           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ALBERTO NELIO BANDEIRA BARROS                0803454-94.2019.8.10.0046           RESERVATION                       CIVIL COURT OF IMPERATRIZ                                    Yes              No               No
ALBERTO PEREIRA ALI MAHMOUD ASSI             0101604-63.2017.5.01.0031           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

ALBERTO RAUL PIWONKA ZANARTUR                0038190-60.2019.8.19.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NITERÓI                                         Yes              No               No
ALBERTO RODRIGUEZ OVELAR                     0049229-80.2019.8.16.0182           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF CURITIBA                                        Yes              No               No

ALBERTO SAPOCZNIK                            1007398-84.2019.8.26.0011           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

ALBERTO SAPOCZNIK                            1036034-84.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ALBERTO SILVA                                0801054-12.2019.8.10.0013           COLLECTION                      CIVIL COURT OF SÃO LUÍS                                        Yes              No               No
ALBERTO SOUZA SACRAMENTO                     0031360-37.2020.8.05.0001           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SALVADOR                                        Yes              No               No

ALBERTO VAROTTO RINCO DUTRA                  5015255-03.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALBERTO VIEIERA FECHO                        0010137-36.2019.8.19.0207           CANCELLATION                    CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No
ALBINA PIRES                                 5009832-41.2019.8.24.0008           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BLUMENAU                                        Yes              No               No

ALBINO GADOMSKI JUNIOR                       1011987-15.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

ALBINO GADOMSKI JUNIOR                       1011987-15.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
ALBINO QUEIROZ FERREIRA NETO                 0049720-59.2019.8.17.8201           LITIGATION - CIVIL              CIVIL COURT OF RECIFE                                          Yes              No               No

ALCELIA DAS NEVES PANTOJA CAMPOS             7001998-91.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              Yes              No

ALCELIA DAS NEVES PANTOJA CAMPOS             7001998-91.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
ALCEMAR PEREIRA DE FREITAS DUQUES            1001342-48.2020.8.11.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ALCEMIR LOUREIRO DE MELO                     0614517-72.2020.8.04.0001           IMPEDIMENT                        CIVIL COURT OF MANAUS                                        Yes              No               No
ALCENIR SANTOS CRUZ                          0011513-91.2014.5.01.0075           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO 1ª REGIÃO                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALCENIR VASCONCELLOS MISSEL                  52.016.001.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF ANÁPOLIS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALCEU JOSE FORNARI GOMES CHUEIRE             1002867-69.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No




                                                                                                         30 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 151 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
ALCEU JOSE FORNARI GOMES CHUEIRE           1002867-69.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
ALCEU MACHADO DE SOUSA                     3000493-24.2018.8.06.0010            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FORTALEZA                                     Yes              No               No

ALCEU SUBTIL CHUEIRE NETO                    1010753-22.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                            Yes              No               No
ALCIDES BATISTA DE LIMA NETO                 1001789-40.2020.8.26.0576           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                            Yes              Yes              No
ALCIDES BATISTA DE LIMA NETO                 1001789-40.2020.8.26.0576           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                            Yes              Yes              No

ALCIDES CAETANO DA SILVA NETO                5093787-44.2020.8.09.0010           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ANICUNS                                          Yes              Yes              No

ALCIDES CAETANO DA SILVA NETO                5093787-44.2020.8.09.0010           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ANICUNS                                          Yes              Yes              No
ALCIDES GOELZER DE ARAUJO VARGAS E                                               CIVIL LITIGATION - FLIGHT
PINTO                                        0022769-97.2018.8.16.0018           CHANGE                          CIVIL COURT OF MARINGÁ                                          Yes              No               No
ALCIDES GOELZER DE ARAUJO VARGAS E
PINTO                                        0022756-98.2018.8.16.0018           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF MARINGÁ                                        Yes              No               No
ALCIDES GOELZER DE ARAUJO VARGAS E
PINTO                                        0007997-61.2020.8.16.0018           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MARINGÁ                                        Yes              No               No
ALCIDES GRIGOLATO                            1000511-88.2020.8.26.0063           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BARRA BONITA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALCIDES MELO DA SILVA                        0038258-12.2019.8.13.0702           CHANGE                            CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
ALCILENIO WILSON DE ASSIS                    0010806-51.2017.5.03.0144           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         Yes              No               No

ALCIMAR DOS SANTOS PAULA                     1005008-11.2020.8.26.0625           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TAUBATÉ                                          Yes              No               No
ALCINA MIRANDA DE LIMA                       5053336-48.2020.8.09.0051           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF GOIÂNIA                                           Yes              No               No

ALCINE PEREIRA LIMA                          1013881-26.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

ALCINE PEREIRA LIMA                          1013881-26.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ALCINO CUNHA FILHO                           0020782-75.2017.8.24.0038           RESERVATION                       CIVIL COURT OF JOINVILLE                                      Yes              No               No
ALCINO MENDES MARQUES                        0010398-44.2017.5.15.0106           INDIVIDUAL LABOR CLAIM            VARA DO TRABALHO DE SÃO CARLOS                                Yes              Yes              No
ALCIONE GONCALVES CRISTINO                   5200964-35.2020.8.09.0150           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF TRINDADE                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALCIONE SOUZA DE ALEXANDRIA                  5180496-61.2017.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALCIRENE FERNANDES DA SILVA                  1013414-47.2020.8.26.0002           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ALDA AUXILIADORA GHISI FRIGI                 1001982-22.2016.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
ALDA AUXILIADORA GHISI FRIGI                 0100006-94.2018.5.01.0013           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ALDA FATIMA DE SOUZA                         1034230-08.2019.8.26.0577           COLLECTION                        CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                            Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
ALDA LEMOS DE BRITO CURADO                   0833028-83.2018.8.12.0001           / ADVERTISEMENTS                  CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ALDA LOPES SANTANA                           0136751-15.2019.8.05.0001           COLLECTION                        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALDA MADALENA ROSITO DA SILVA                5002163-39.2019.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
ALDA MARIA SANTOS                            0045137-26.2019.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No
ALDA VILELA DIAS                             0000084-54.2020.8.12.0110           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No




                                                                                                         31 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 152 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
ALDACIR GOMES GOVEIA                       0020411-21.2019.8.08.0545            CANCELLATION                        CIVIL COURT OF VILA VELHA                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALDACIR JOSE CASASOLA                      0000647-16.2020.8.16.0117            CANCELLATION                        CIVIL COURT OF MEDIANEIRA                                    Yes              No               No
ALDAIR MARTINS BRABO                       0001320-74.2015.5.08.0014            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE BELÉM                                   Yes              Yes              No
ALDAIR VIDAL DA SILVA                      0011519-24.2014.5.01.0035            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ALDANA MESSUTI TARDELLI                    1014660-75.2020.8.26.0100            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALDANEI PRAZERES FERREIRA                  5002231-84.2019.8.24.0007            CHANGE                              CIVIL COURT OF BIGUAÇU                                       Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
ALDATUR VIAGENS E TURISMO LTDA             0004024-23.2007.8.18.0140            COLLECTION                          CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
ALDATUR VIAGENS E TURISMO LTDA             0004218-23.2007.8.18.0140            COLLECTION                          CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALDENICE DOS SANTOS LIMA                   0009531-28.2016.8.06.0028            CHANGE                              CIVIL COURT OF ACARAÚ                                        Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ALDENIZIO DE LIMA LOPES                    0004410-06.2020.8.26.0001            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALDERLENE COSTA CUNHA                      7004590-11.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
ALDILENE DE OLIVEIRA TELES                 1001481-73.2018.5.02.0323            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ALDINA CECILIA DE MOURA VIANA              0763795-55.2019.8.07.0016            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALDINÃ‰IA MARIA CORAZZA                    0065153-87.2018.8.16.0014            CHANGE                              CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                CIVIL LITIGATION - SPECIAL
ALDIR MAGALHAES TORRES                     0007291-19.2016.8.10.0040            PASSENGER                           CIVIL COURT OF IMPERATRIZ                                    Yes              No               No

ALDISLANIA CUNHA DA SILVA                    5040745-54.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALDIZIO ADAM DOS SANTOS REBOUCAS             7058039-15.2019.8.22.0001           OVERBOOKING                       CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALDIZIO ADAM DOS SANTOS REBOUCAS             7058039-15.2019.8.22.0001           OVERBOOKING                       CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
ALDO JOSE DA SILVA                           1001823-65.2019.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ALDO OLIVEIRA DE SOUZA                       0000597-69.2018.5.10.0022           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

                                                                                 CIVIL LITIGATION - PROMOTIONS
ALDO PASSIG                                  5000527-82.2020.8.24.0045           / ADVERTISEMENTS              CIVIL COURT OF PALHOÇA                                            Yes              No               No
ALDO SILVA DO ESPIRITO SANTO                 0056899-93.2019.8.03.0001           CIVIL LITIGATION - REFUNDS    CIVIL COURT OF MACAPÁ                                             Yes              No               No

ALDO ZANGHIERI                               1022904-93.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

ALDREN PIZZIO LOPES                          0023376-45.2018.8.21.0027           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTA MARIA                                      Yes              No               No
ALDYLENE MERICE TANARA ARAGAO
FERREIRA DE CASTRO                           0001429-81.2017.5.10.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ALEANDRO DOS SANTOS                          0000150-61.2015.5.20.0005           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE ARACAJÚ                                  Yes              Yes              No
ALEANDRO DOS SANTOS                          0001443-06.2014.5.20.0004           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE ARACAJÚ                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ALEANDRO SANTOS                              35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ALEANDRO SANTOS                              35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                         32 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 153 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
ALECIO CLAUDIO BRANDAO ALVES FILHO         0015645-52.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF ILHÉUS                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ALECIO CLAUDIO BRANDAO ALVES FILHO         0015645-52.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF ILHÉUS                                        Yes              Yes              No
ALECSANDER PINHEIRO MARQUES                1001486-50.2017.5.02.0317            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ALECSANDRO ZACHER DUTRA                    9007276-79.2019.8.21.0008            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CANOAS                                        Yes              No               No
ALECSON ARANTES DOS SANTOS                 0011455-65.2013.5.11.0004            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - AM                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
ALEF DA SILVA AMORIM                       3001215-38.2019.8.06.0167            RESERVATION                         CIVIL COURT OF SOBRAL                                        Yes              No               No
ALEF WILLIAM PONTE DE MORAES               1002018-71.2019.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALEIXO ABREU TANURE                        0032409-16.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALEIXO BENFICA TINOCO                      0648101-33.2020.8.04.0001            CHANGE                              CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
ALEJANDRA DEBBO                            0018505-05.2019.8.25.0001            IMPEDIMENT                          CIVIL COURT OF ARACAJU                                       Yes              No               No
ALEKSANDRO RODRIGUES DE QUEIROZ            1001244-51.2018.5.02.0319            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ALEMARCIO OLIVEIRA DOS SANTOS              0000527-53.2013.5.02.0312            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
ALENA DO NASCIMENTO BITTENCOURT            0716831-89.2019.8.07.0020            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ALENCAR NEGRI                              5023811-41.2020.8.21.0001            RESERVATION                         CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALENIR CANTON                              0061743-85.2019.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALERRANDRO LIMA GOMES                      0801320-94.2019.8.14.0301            CANCELLATION                        CIVIL COURT OF BELÉM                                         Yes              No               No

ALESANDRA FERNANDES DO CARMO VIANA           0029515-77.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ALESHANE GHISLERI                            0008249-07.2014.8.21.0157           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PAROBÉ                                         Yes              No               No
ALESSANDRA BACK                              5001448-41.2020.8.24.0045           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PALHOÇA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALESSANDRA BARBOSA TAVEIRA                   0622774-86.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALESSANDRA BARBOSA TAVEIRA                   0622774-86.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - SEAT
ALESSANDRA CAMARGO SCHEFFER                  1107849-20.2014.8.26.0100           COMFORT                           CIVIL COURT OF SÃO PAULO                                      Yes              No               No

ALESSANDRA CASSIANO CARVALHO DUMONT          5014111-91.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
ALESSANDRA CHEPP KLEEMANN                    0089100-24.2006.5.02.0050           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
ALESSANDRA CRISTINA RODRIGUES                1000961-14.2016.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
ALESSANDRA CRISTINA RODRIGUES                1000738-03.2017.5.02.0710           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
ALESSANDRA CZYKIEL                           0021291-76.2017.5.04.0017           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

ALESSANDRA DAL ROVERE MANFRENATO             1042688-17.2019.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                            Yes              No               No
ALESSANDRA DE LIMA OLIVEIRA                  0613920-06.2020.8.04.0001           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF MANAUS                                           Yes              No               No

ALESSANDRA DE SOUZA DOS SANTOS               7001369-20.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALESSANDRA DEMENIS LUZ                       1004834-22.2019.8.26.0565           CANCELLATION                    CIVIL COURT OF SÃO CAETANO DO SUL                               Yes              No               No

ALESSANDRA DIAS DE OLIVEIRA                  5002703-22.2019.8.24.0125           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ITAPEMA                                          Yes              No               No



                                                                                                         33 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 154 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ALESSANDRA DIAS PAPA                      1001363-64.2017.5.02.0701            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
ALESSANDRA DO NASCIMENTO BAZILIO          0101743-25.2017.5.01.0060            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ALESSANDRA DOS REIS MACHADO               0001622-84.2020.8.05.0039            CANCELLATION                        CIVIL COURT OF CAMAÇARI                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ALESSANDRA DOS REIS MACHADO               0001622-84.2020.8.05.0039            CANCELLATION                        CIVIL COURT OF CAMAÇARI                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
ALESSANDRA DOS SANTOS NEVES               1016687-50.2019.8.26.0008            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
ALESSANDRA DOS SANTOS PETENON             0310875-32.2019.8.24.0038            LITIGATION - CIVIL                  CIVIL COURT OF JOINVILLE                                     Yes              No               No
ALESSANDRA DULTRA MENDES                  0001437-04.2020.8.05.0150            CIVIL LITIGATION - CARGO            CIVIL COURT OF LAURO DE FREITAS                              Yes              No               No
ALESSANDRA FALLACE                        0000157-98.2020.5.05.0036            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ALESSANDRA FERNANDES ORNELAS              0705227-12.2020.8.07.0016            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ALESSANDRA FERNANDES ORNELAS              0705227-12.2020.8.07.0016            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
ALESSANDRA FERREIRA DA ROCHA              21.001.001.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
ALESSANDRA GOMES LOPREATO                 1001087-73.2016.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ALESSANDRA GONCALVES DE SOUZA TORRES 5023158-89.2020.8.13.0024                 CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ALESSANDRA GONCALVES MARTINS              0807372-13.2020.8.10.0001            CANCELLATION                        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ALESSANDRA GONCALVES MARTINS              0807372-13.2020.8.10.0001            CANCELLATION                        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
ALESSANDRA GOUVEIA DE OLIVEIRA
BERGAMASCHI                               0001522-17.2017.5.10.0017            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 No               Yes              Yes
ALESSANDRA GRAZIELLA KOTI SILVA           0012021-70.2017.5.15.0001            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ALESSANDRA HAEGLER FRAGOSO PIRES          1011273-47.2019.8.26.0016            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ALESSANDRA LANGSDORFF ARBACH              0029391-94.2020.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

ALESSANDRA LORENZON ALMEIDA BARRETO 0100283-06.2017.5.01.0059                    INDIVIDUAL LABOR CLAIM           FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ALESSANDRA MARCELINO CIDADE         0020960-80.2015.5.04.0012                    INDIVIDUAL LABOR CLAIM           FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No

ALESSANDRA MARCIA UETI PEQUENO               7000446-91.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No
ALESSANDRA MARCIA VAZ DE LIMA CHISTE                                             CIVIL LITIGATION - FLIGHT
SILVA                                        1002472-08.2020.8.26.0114           CHANGE                          CIVIL COURT OF CAMPINAS                                        Yes              No               No
ALESSANDRA MARIA DOS SANTOS
CONCEICAO                                    35.004.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS       CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALESSANDRA MARIA MARCHIORI                   1006135-94.2020.8.26.0071           CANCELLATION                     CIVIL COURT OF BAURU                                          Yes              No               No
ALESSANDRA MARIANE BORBOREMA                                                     CIVIL LITIGATION - FLIGHT
CUSTODIO                                     0223292-51.2019.8.05.0001           OVERBOOKING                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALESSANDRA NASCIMENTO DE SOUZA               0629175-93.2019.8.04.0015           CHANGE                           CIVIL COURT OF MANAUS                                         Yes              No               No
ALESSANDRA NASCIMENTO MOREIRA                5583015-08.2019.8.09.0007           CIVIL LITIGATION - BAGGAGE       CIVIL COURT OF ANÁPOLIS                                       Yes              No               No
ALESSANDRA PAIM CIPRIANO                     1001419-34.2016.5.02.0313           INDIVIDUAL LABOR CLAIM           FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
ALESSANDRA PATRICIA GOMES LEAL               25.002.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS       CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No




                                                                                                         34 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 155 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
ALESSANDRA PAULI                          0031733-38.2019.8.16.0182            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No
ALESSANDRA PEREZ                          1001013-87.2019.5.02.0707            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - ZONA SUL                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ALESSANDRA RODRIGUES FIGUEIRA             0708883-74.2020.8.07.0016            RESERVATION                         CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ALESSANDRA RODRIGUES FIGUEIRA             0708883-74.2020.8.07.0016            RESERVATION                         CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
ALESSANDRA ROSA RAFAEL                    1001229-74.2020.8.26.0002            IMPEDIMENT                          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ALESSANDRA SILVA PINTO                    0000569-41.2016.5.08.0018            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO DE BELÉM/PA                              Yes              Yes              No
ALESSANDRA SOFIA                          5000734-10.2020.8.21.1001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ALESSANDRA TEIXEIRA                       0047394-57.2019.8.16.0182            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ALESSANDRA TORRES VAZ MENDES              0750706-62.2019.8.07.0016            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ALESSANDRA VANESSA BEZERRA DE                                                  CIVIL LITIGATION - TICKET /
ALBUQUERQUE                               0802088-95.2018.8.15.0731            RESERVATION                         CIVIL COURT OF CABEDELO                                      Yes              No               No
ALESSANDRA VIDAL DOS SANTOS               0000245-26.2019.8.16.0195            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CURITIBA                                      Yes              No               No

ALESSANDRA ZANOLLI DA SILVA DIMAS            5001287-09.2020.8.24.0020           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CRICIÚMA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ALESSANDRO ANDRADE LIMA                      5013339-17.2019.8.13.0525           COLLECTION                      CIVIL COURT OF POUSO ALEGRE                                    Yes              No               No
ALESSANDRO BULHOES BATISTA                   0052167-98.2019.8.19.0203           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No

ALESSANDRO CARVALHO DA SILVA                 1016833-75.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
ALESSANDRO CRUZ HOMEM                        0000196-62.2019.5.05.0026           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              No               No
                                                                                                                 TRIBUNAL REGIONAL DO TRABALHO DA 22ª REGIÃO -
ALESSANDRO DA CUNHA E SILVA VIEIRA           0002795-76.2013.5.22.0004           INDIVIDUAL LABOR CLAIM          TERESINA                                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALESSANDRO DE ARAUJO GUIMARAES               0025190-28.2019.8.25.0001           CANCELLATION                    CIVIL COURT OF ARACAJU                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALESSANDRO DE OLIVEIRA                       5054648-16.2019.8.21.0001           CANCELLATION                    CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALESSANDRO DO ESPÍRITO SANTO BAPTISTA        0031946-47.2017.8.19.0209           CANCELLATION                    CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No
ALESSANDRO DONIZETE FRANCO                   0184200-04.2006.5.02.0471           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              Yes              No
ALESSANDRO DOS SANTOS                        0000709-63.2019.5.05.0015           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              No               No
ALESSANDRO DOS SANTOS FRANCES                0100625-56.2016.5.01.0025           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DO RIO DE JANEIRO                            Yes              No               No
ALESSANDRO ELKER GONCALVES GIMENEZ           1001391-31.2019.5.02.0711           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                       Yes              No               No
ALESSANDRO FERREIRA REBOUCAS                 0613915-81.2020.8.04.0001           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF MANAUS                                          Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
ALESSANDRO FERREIRA REBOUCAS                 0632102-40.2020.8.04.0001           FIDELIDADE PROGRAM              CIVIL COURT OF MANAUS                                          Yes              No               No
ALESSANDRO FRANCOSO LABIGALINI               0000950-22.2013.5.15.0095           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE CAMPINAS                                  Yes              Yes              No

ALESSANDRO GARCIA DOS SANTOS                 1068096-83.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALESSANDRO GOMES VIANA                       0049114-93.2018.8.16.0182           CHANGE                          CIVIL COURT OF CURITIBA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALESSANDRO GONCALVES DE CASTRO               5073955-96.2020.8.09.0051           CANCELLATION                    CIVIL COURT OF GOIÂNIA                                         Yes              No               No

ALESSANDRO HENRIQUE DE OLIVEIRA CABRAL 0060697-13.2019.8.17.8201                 CIVIL LITIGATION - BAGGAGE       CIVIL COURT OF RECIFE                                         Yes              No               No



                                                                                                         35 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 156 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ALESSANDRO JUSTINO DOS SANTOS             0101513-35.2017.5.01.0075            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ALESSANDRO LAHR                           1002144-60.2015.5.02.0312            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

ALESSANDRO LEITE DOS SANTOS LOURENCO         1000549-85.2018.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ALESSANDRO LIMA BARBOSA                      0000451-26.2016.5.10.0013           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
ALESSANDRO LUPO                              0043768-02.2019.8.17.8201           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
ALESSANDRO MARCELO MORO REBOLI               0052197-83.2019.8.16.0182           LITIGATION - CIVIL                CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALESSANDRO MARCONDES CESAR                   1003867-07.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
ALESSANDRO MIRANDA SANSONOVE                 0000353-20.2013.5.04.0011           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALESSANDRO MORAES SUYAMA                     0049988-74.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALESSANDRO MORAES SUYAMA                     0049988-74.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
ALESSANDRO OLIVEIRA DIAS                     5005540-80.2019.8.13.0699           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF UBÁ                                           Yes              No               No
ALESSANDRO OLIVEIRA DO VALE                  1000318-93.2020.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

ALESSANDRO PEDROSO DE OLIVEIRA               1001286-65.2020.8.26.0011           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALESSANDRO PIVETTA                           1014215-14.2019.8.11.0002           CHANGE                            CIVIL COURT OF VÁRZEA GRANDE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ALESSANDRO PUGET OLIVA                       0841112-55.2019.8.14.0301           RESERVATION                       CIVIL COURT OF BELÉM                                         Yes              No               No
ALESSANDRO RIBEIRO COUTO                     0004191-75.2020.8.05.0001           CIVIL LITIGATION - SERVICE        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALESSANDRO SILVA                             0017150-75.2019.8.16.0173           CANCELLATION                      CIVIL COURT OF UMUARAMA                                      Yes              No               No
ALESSANDRO TINARELLI                         1000814-69.2018.5.02.0717           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
ALESSANDRO TOLEDO                            1000415-81.2020.5.02.0713           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
ALESSANDRO VALERIO DIAS                      0012850-76.2017.8.21.6001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALESSANDRO VAZ DE MELO PEDROSA               0012186-75.2020.8.08.0545           CANCELLATION                      CIVIL COURT OF VILA VELHA                                    Yes              No               No
ALESSANDRO VIANA DE SOUSA                    0001479-83.2010.5.02.0038           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
ALESSIA TAIANA SANTOS PEREIRA                0011865-07.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
ALEX ALVES MACHADO                           0577655-46.2018.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                      Yes              No               No
ALEX ANDRADE DO NASCIMENTO                   1019769-25.2019.8.26.0482           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PRESIDENTE PRUDENTE                           Yes              No               No

ALEX BANDEIRA DE MENEZES                     0000862-63.2020.8.05.0063           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CONCEIÇÃO DO COITÉ                            Yes              No               No
ALEX BENEDITO ROLIM                          0002774-98.2013.5.02.0023           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEX CAMPANHOLO TONICIOLI                    1053638-85.2019.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
ALEX CAMPOS RODRIGUES                        0000071-34.2020.5.10.0022           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ALEX CLAIR SILVA                             35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ALEX CLAIR SILVA                             35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

ALEX CORREA BADRA                            7009876-67.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ALEX COSTA LIMA                              5000751-37.2020.8.24.0007           RESERVATION                     CIVIL COURT OF BIGUAÇU                                         Yes              No               No

ALEX COSTA SILVA                             0027857-08.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              No               No



                                                                                                         36 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 157 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ALEX DE JESUS SOUZA                        0001069-94.2020.8.25.0034            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF ITABAIANA                                     Yes              No               No

ALEX DE MELO OLIVEIRA                        0120160-75.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No

ALEX DE OLIVEIRA DA PENHA                    0014117-35.2020.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LONDRINA                                       Yes              No               No
ALEX DE OLIVEIRA PEREIRA                     0010498-38.2014.5.01.0059           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ALEX DIAS DE ALMEIDA                         5467572-71.2019.8.09.0051           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
ALEX DOS SANTOS FIGUEIREDO                   1001028-47.2019.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                                                   TRIBUNAL REGIONAL DO TRABALHO DA 8ª REGIÃO -
ALEX DOS SANTOS NUNES                        0001183-79.2016.5.08.0007           INDIVIDUAL LABOR CLAIM            BELÉM                                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEX DOUGLAS MEAUX DIAS RODRIGUES            0815607-42.2020.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ALEX FABIANO MAJOLO                          0001852-46.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
ALEX FELISMINO DO NASCIMENTO                 1001648-22.2018.5.02.0087           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
ALEX FELISMINO DO NASCIMENTO                 1001081-54.2019.5.02.0087           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEX FERREIRA PEIXOTO                        7016451-91.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEX GERVASIO VENTURA                        0300188-02.2017.8.24.0091           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEX HUMBOLDT DE SOUZA RAMOS                 0800627-81.2020.8.10.0012           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEX HUMBOLDT DE SOUZA RAMOS                 0800627-81.2020.8.10.0012           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
ALEX JONAN SAUER                             0062385-68.2020.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
ALEX JONAN SAUER                             0570459-25.2018.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEX LOPES BRACCIALLI                        1001531-12.2019.8.26.0464           CANCELLATION                      CIVIL COURT OF POMPÉIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ALEX MANOEL DE ASSIS                         0800122-74.2020.8.14.0046           IMPEDIMENT                        CIVIL COURT OF CONCEIÇÃO DO ARAGUAIA                          Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ALEX MANOEL DE ASSIS                         0800122-74.2020.8.14.0046           IMPEDIMENT                        CIVIL COURT OF CONCEIÇÃO DO ARAGUAIA                          Yes              No               No

ALEX MATEUS                                  1011341-25.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                         Yes              No               No
ALEX MAXIMIANO                               1000525-19.2020.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ALEX MENDES ASSUNCAO                         1001508-43.2015.5.02.0717           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
ALEX MOLINA                                  1000084-56.2020.8.26.0010           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
ALEX MOLINA                                  1000084-56.2020.8.26.0010           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                                                   CENTRO JUDICIÁRIO DE SOLUÇÃO DE CONFLITOS E
ALEX MOREIRA DOS SANTOS                      1001078-38.2019.5.02.0075           INDIVIDUAL LABOR CLAIM            CIDADANIA                                                     No               Yes              Yes
ALEX NASCIMENTO ARAUJO                       1001130-90.2019.5.02.0703           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
ALEX NASCIMENTO DOS SANTOS                   0001393-67.2017.5.05.0561           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ALEX NUNES GUIMARAES                         0001416-76.2017.5.10.0010           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEX NUNES SAURIN                            1000442-02.2020.8.26.0081           CANCELLATION                      CIVIL COURT OF ADAMANTINA                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEX NUNES SAURIN                            1000442-02.2020.8.26.0081           CANCELLATION                      CIVIL COURT OF ADAMANTINA                                     Yes              Yes              No




                                                                                                         37 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 158 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                                                    TRIBUNAL REGIONAL DO TRABALHO DA 18ª REGIÃO -
ALEX OLIVEIRA SILVA                        0010911-25.2017.5.18.0010            INDIVIDUAL LABOR CLAIM              GOIÂNIA                                                      Yes              Yes              No

ALEX OMAIRI                                  0304156-36.2019.8.24.0005           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BALNEÁRIO CAMBORIÚ                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEX PAGIOLA MACHADO                         0019917-59.2019.8.08.0545           CHANGE                            CIVIL COURT OF VILA VELHA                                     Yes              No               No
ALEX PATRICK SILVA ROLIM                     0021753-16.2016.5.16.0023           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE IMPERATRIZ - MA                          Yes              Yes              No
ALEX PIRES DE SOUZA                          0005188-89.2020.8.16.0021           CIVIL LITIGATION - SERVICE        CIVIL COURT OF CASCAVEL                                       Yes              No               No
ALEX PRAZERES DOS SANTOS                     0011178-38.2014.5.01.0054           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
ALEX RENNY DE OLIVEIRA MONTEIRO              0016036-22.2017.5.16.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE IMPERATRIZ - MA                          Yes              Yes              No

ALEX RENOSTRO BARBIERI                       0001527-55.2020.8.16.0069           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CIANORTE                                         Yes              No               No

ALEX REZENDE PARENTE                         0036449-41.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEX RIBEIRO DE ALMEIDA                      1000783-25.2020.8.26.0664           CANCELLATION                      CIVIL COURT OF VOTUPORANGA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEX RIOS DOS SANTOS                         0053193-14.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
ALEX ROBERTO SANTOS                          1001733-22.2017.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ALEX SANDRO CAMPO ROCHA                      0050581-73.2019.8.16.0182           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CURITIBA                                       Yes              No               No
ALEX SANDRO CASTELLO BRANCO                  0011321-07.2016.5.15.0106           INDIVIDUAL LABOR CLAIM            FÓRUM REGIONAL DA 15ª REGIÃO                                  Yes              Yes              No

ALEX SANDRO FABRICIO                         1002762-95.2019.8.26.0457           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PIRASSUNUNGA                                   Yes              No               No
ALEX SANDRO LOPES SANCHEZ                    1002011-48.2016.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                No               Yes              Yes
ALEX SANDRO MENEZES SOUZA                    0000155-32.2015.5.02.0087           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
ALEX SANDRO RABELO PEREIRA                   0001941-47.2014.5.02.0055           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
ALEX SANDRO RIBEIRO DE MELLO                 0011088-08.2019.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ALEX SANDRO RODRIGUES CARDOSO                1013058-72.2020.8.11.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEX SANDRO RODRIGUES DA SILVA               0801343-91.2020.8.20.5004           CANCELLATION                      CIVIL COURT OF NATAL                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEX SANDRO RODRIGUES DA SILVA               0801343-91.2020.8.20.5004           CANCELLATION                      CIVIL COURT OF NATAL                                          Yes              Yes              No
ALEX SANDRO VICTORIO                         1000846-25.2018.5.02.0701           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - ZONA SUL                       Yes              Yes              No

ALEX SANTOS DA SILVA                         0700479-71.2020.8.02.0081           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MACEIÓ                                           Yes              No               No
ALEX TOSCANI FERNANDES                       0020677-96.2016.5.04.0020           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              Yes              No

ALEXA SANDRA FUJITA                          0011743-27.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDER FREDERICO NAVARRO VIEIRA           1018539-16.2020.8.11.0001           CHANGE                            CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDER JAVIER RESK MATONTE                0000090-74.2020.8.05.0201           CANCELLATION                      CIVIL COURT OF PORTO SEGURO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDER JAVIER RESK MATONTE                0000090-74.2020.8.05.0201           CANCELLATION                      CIVIL COURT OF PORTO SEGURO                                   Yes              Yes              No

ALEXANDER RICHARD WILLIAMSON                 1054289-93.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
ALEXANDRA CANASSA                            0001768-86.2018.8.16.0105           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF LOANDA                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRA CRESPO CALLMANN                    0036158-64.2019.8.19.0202           CANCELLATION                    CIVIL COURT OF RIO DE JANEIRO                                   Yes              Yes              No




                                                                                                         38 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 159 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
ALEXANDRA CRESPO CALLMANN                  0036158-64.2019.8.19.0202            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
ALEXANDRA DEISY CRUZ                       5027883-24.2020.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
ALEXANDRA DEISY CRUZ                       5027883-24.2020.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
ALEXANDRA DIAS DA SILVA                    5008073-90.2020.8.09.0051            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALEXANDRA FABYANA MILFONT LOURENCO 0000728-64.2020.8.17.8223                    CANCELLATION                        CIVIL COURT OF OLINDA                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALEXANDRA FERNANDES JOSIAS                 0702391-66.2020.8.07.0016            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALEXANDRA MARTINS CATOIRA                  4001742-38.2013.8.26.0001            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
ALEXANDRA MICHNOSKI TOMAZ DA SILVA         5000579-38.2019.8.24.0005            IMPEDIMENT                          CIVIL COURT OF BALNEÁRIO CAMBORIÚ                            Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALEXANDRA PONTES MENEZES                   0059729-20.2019.8.25.0001            CANCELLATION                        CIVIL COURT OF ARACAJU                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALEXANDRA REZENDE ASSAD                    0126046-65.2019.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ALEXANDRE ABRUNHOSA LISBOA                 1093309-88.2019.8.26.0100            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ALEXANDRE AGNELLO DE OLIVEIRA
DISTEFANO                                  0001321-51.2020.8.16.0195            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              No               No
ALEXANDRE ALBERTO SANTOS DE OLIVEIRA 0007847-23.2015.8.17.0990                  CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF OLINDA                                        Yes              No               No

ALEXANDRE ALFREDO SIEBERT                    0309534-61.2019.8.24.0008           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BLUMENAU                                       Yes              No               No
ALEXANDRE ALICINIO DA SILVA                  0000766-71.2018.5.10.0017           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ALEXANDRE ALMEIDA MOLLER                     0011086-89.2016.8.21.6001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE ALONSO VIEIRA                      0000705-13.2020.8.26.0223           CHANGE                            CIVIL COURT OF GUARUJÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
ALEXANDRE ALVES                              0014266-07.2019.8.26.0590           LITIGATION - CIVIL                CIVIL COURT OF SÃO VICENTE                                    Yes              No               No

ALEXANDRE ALVES DE CASTRO                    1001830-80.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE ALVES FERREIRA                     0012683-56.2019.8.16.0075           CHANGE                            CIVIL COURT OF CORNÉLIO PROCÓPIO                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE ALVES MOREIRA                      1039302-52.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ALEXANDRE AMARAL                             0010311-68.2015.5.03.0017           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE BELO HORIZONTE - MG                      Yes              Yes              No
ALEXANDRE ANTONIO ATAYDES SEABRA                                                 CIVIL LITIGATION - IMPROPER
JUNIOR                                       5001341-20.2019.8.13.0180           COLLECTION                        CIVIL COURT OF CONGONHAS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ALEXANDRE APARIZI                            1003284-15.2019.8.26.0428           RESERVATION                       CIVIL COURT OF PAULÍNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE AUGUSTO CARRUSCA                   1000243-78.2020.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ALEXANDRE AUGUSTO DE OLIVEIRA LOPES          0046877-83.2015.8.06.0016           CIVIL LITIGATION - CARGO          CIVIL COURT OF FORTALEZA                                      Yes              No               No

ALEXANDRE AUGUSTO FERREIRA DE OLIVEIRA 5060239-02.2020.8.09.0051                 CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
ALEXANDRE AUGUSTO GALGANI              1009128-97.2019.8.26.0604                 CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SUMARÉ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE AUGUSTO TEIXEIRA DE BRITO          1074400-98.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE AUGUSTO VENIER                     0823770-54.2015.8.12.0001           CHANGE                            CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No



                                                                                                         39 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 160 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ALEXANDRE BAHIA DE MELO                   1001532-20.2018.5.02.0312            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - GENERAL
ALEXANDRE BAHRY PEREIRA                   0043788-21.2019.8.16.0182            LITIGATION - CIVIL                  CIVIL COURT OF CURITIBA                                      Yes              No               No
ALEXANDRE BAIMA DA SILVA                  0829634-50.2019.8.14.0301            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                               CIVIL LITIGATION - IMPROPER
ALEXANDRE BAIMA DA SILVA                  0829637-05.2019.8.14.0301            COLLECTION                          CIVIL COURT OF BELÉM                                         Yes              No               No
ALEXANDRE BALEN                           5005490-62.2019.8.21.0010            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAXIAS DO SUL                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ALEXANDRE BARBIERI MESTRINER              0015230-15.2019.8.26.0003            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ALEXANDRE BATISTA FREGONESI               1012774-44.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ALEXANDRE BAZILIO SEQUEIRA                1001464-70.2018.5.02.0312            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ALEXANDRE BELMONTE SIPHONE                1001452-55.2020.8.26.0704            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ALEXANDRE BERTINO ARRAES                  0044234-93.2019.8.17.8201            CHANGE                              CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ALEXANDRE BOTTINI                         0302922-71.2019.8.24.0020            CHANGE                              CIVIL COURT OF CRICIÚMA                                      Yes              No               No

ALEXANDRE BRUNO                              1071736-94.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE BULGHAKOW FERREIRA                 5006305-89.2020.8.24.0091           CANCELLATION                    CIVIL COURT OF FLORIANÓPOLIS                                   Yes              No               No
ALEXANDRE CALIXTO RONDINA                    1000929-29.2018.5.02.0317           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              No               No

ALEXANDRE CAMPOS DE OLIVEIRA                 5173408-71.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE CAPUA MARTIGNAGO                   0105657-59.2019.8.19.0001           CANCELLATION                    CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No

ALEXANDRE CARROCINE                          1057803-54.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ALEXANDRE CARVALHO ADRIANO                   3001929-39.2018.8.06.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                     Yes              No               No
ALEXANDRE CAUCHICK FALLEIROS                 1001985-83.2020.8.26.0196           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF FRANCA                                        Yes              No               No
ALEXANDRE CESAR MASSARO                      0084409-79.2019.8.16.0014           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF LONDRINA                                      Yes              No               No

ALEXANDRE CESAR REZENDE                      1048143-36.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ALEXANDRE CONSTANTIN MAVROPOULOS             0007738-36.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
ALEXANDRE CONSTANTIN MAVROPOULOS             0007738-36.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
ALEXANDRE CORREA DA SILVA                    0000962-24.2016.5.11.0004           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANUAS - AM                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE CORREA TREIGER                     0065691-55.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ALEXANDRE COSTA DA SILVA                     5117776-53.2020.8.09.0051           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
ALEXANDRE COSTA DA SILVA                     5117776-53.2020.8.09.0051           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No

ALEXANDRE COUTO SILVA                        0081465-28.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              Yes              No

ALEXANDRE COUTO SILVA                        0081465-28.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
ALEXANDRE CUSTODIO                           35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ALEXANDRE CUSTODIO                           35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
ALEXANDRE DA GAMA MOREIRA SILVA              0009237-13.2020.8.19.0209           LITIGATION - CIVIL                CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ALEXANDRE DA SILVA                           1001213-27.2018.5.02.0482           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No



                                                                                                         40 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 161 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ALEXANDRE DA SILVA CAMPOS GONCALVES 0043241-13.2019.8.19.0209                  CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ALEXANDRE DA SILVA FIALHO                 0101086-05.2019.5.01.0031            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ALEXANDRE DA SILVA FIALHO                 0011691-24.2015.5.01.0069            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
ALEXANDRE DA SILVA PASSOS                 0001097-37.2012.5.01.0042            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ALEXANDRE DAMASCENO RAMOS                 0046406-08.2019.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No
ALEXANDRE DAMIAO FERNANDES                0100727-12.2016.5.01.0047            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ALEXANDRE DE ARAUJO ALBANO                0020804-72.2018.5.04.0017            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ALEXANDRE DE CARVALHO SOBRAL              0020545-78.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              Yes              No
ALEXANDRE DE CARVALHO SOBRAL              0020545-78.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              Yes              No

ALEXANDRE DE FREITAS CEZARIO                 5505648-61.2019.8.09.0150           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TRINDADE                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE DE LIMA LAET                       0005857-19.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE DE LIMA LAET                       0005857-19.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              Yes              No
ALEXANDRE DE OLIVEIRA BARROS                 0001430-45.2015.5.05.0018           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
ALEXANDRE DE OLIVEIRA BATISTA                0003037-05.2020.8.05.0039           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMAÇARI                                      Yes              No               No
ALEXANDRE DE SOUZA MELO                      0054770-66.2019.8.17.8201           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RECIFE                                        Yes              Yes              No
ALEXANDRE DE SOUZA MELO                      0054770-66.2019.8.17.8201           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE DE SOUZA SANTIAGO                  0624732-36.2018.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ALEXANDRE DOS SANTOS PACHECO                 9000096-74.2020.8.21.0073           RESERVATION                       CIVIL COURT OF TRAMANDAÍ                                     Yes              No               No

ALEXANDRE DUARTE DE AZEVEDO                  0009649-09.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                        Yes              Yes              No

ALEXANDRE DUARTE DE AZEVEDO                  0009649-09.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE DUARTE MICHALICK                   5004127-13.2019.8.13.0188           CANCELLATION                      CIVIL COURT OF NOVA LIMA                                     Yes              No               No
ALEXANDRE EURICO KUHN                        0000583-82.2012.5.02.0066           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE FERNANDES SOUZA                    5003716-75.2020.8.24.0075           CANCELLATION                      CIVIL COURT OF TUBARÃO                                       Yes              No               No
ALEXANDRE FERNANDES VIDAL                    1002145-85.2015.5.02.0719           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
ALEXANDRE FERNANDO DO NASCIMENTO             1002191-68.2014.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
ALEXANDRE FERREIRA                           35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ALEXANDRE FERREIRA                           35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ALEXANDRE FERREIRA DA SILVA FILHO            0001383-68.2011.5.06.0023           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE - PE                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE FERREIRA OLIVEIRA                  5011324-85.2018.8.13.0145           CANCELLATION                      CIVIL COURT OF JUIZ DE FORA                                  Yes              No               No
ALEXANDRE FERREIRA REIS                      1002763-50.2020.8.26.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE FOURNIER MACHADO                   0053392-06.2019.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE GADELHA FELIX JUNIOR               3003043-76.2019.8.06.0003           CHANGE                            CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - PRE-
ALEXANDRE GANDARELA DO ESPIRITO SANTO        0072815-79.2020.8.05.0001           REGISTRATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
ALEXANDRE GARCIA                             1000922-03.2019.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ALEXANDRE GOMES FERREIRA NETO                0703049-90.2020.8.07.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ALEXANDRE GOMES RIBEIRO                      0626582-91.2019.8.04.0015           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                        Yes              No               No



                                                                                                         41 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 162 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ALEXANDRE GOMES RUIZ                      1001051-02.2014.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ALEXANDRE GUSTAVO FIUZA DA COSTA          0010379-84.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
ALEXANDRE GUSTAVO UGARTE                  0806103-75.2016.8.10.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO LUÍS                                      Yes              No               No

ALEXANDRE HENRIQUE DOS SANTOS                5002047-60.2017.8.13.0701           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF UBERABA                                         Yes              No               No
ALEXANDRE HENRIQUE SANTOS DE
CARVALHO                                     0016747-94.2017.5.16.0022           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SÃO LUÍS - MA                           Yes              Yes              No
ALEXANDRE HIGINO DA SILVA                    0001042-22.2010.5.02.0077           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE HOLANDA DE MELO CESAR              3001844-19.2019.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                     Yes              No               No
ALEXANDRE JANUARIO DA SILVA                  1000621-09.2017.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE JESUS DE QUEIROZ SANTIAGO          7000027-71.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE JESUS DE QUEIROZ SANTIAGO          7000027-71.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
ALEXANDRE JOSE DA SILVA                      0100876-22.2018.5.01.0052           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ALEXANDRE JOSE DE SOUZA                      0000436-95.2015.5.12.0026           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE FLORIANÓPOLIS                           Yes              Yes              No
ALEXANDRE JOSE DE SOUZA                      0000188-62.2016.5.12.0037           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE FLORIANÓPOLIS                           Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ALEXANDRE JOSE DUARTE DA SILVA               0020457-17.2014.8.17.0001           RESERVATION                       CIVIL COURT OF RECIFE                                        Yes              No               No
ALEXANDRE JOSE MAIA                          0011272-36.2019.5.03.0092           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE KAISER RAUBER                      0758180-84.2019.8.07.0016           CHANGE                            CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE KAISER RAUBER                      0758180-84.2019.8.07.0016           CHANGE                            CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ALEXANDRE KATSUMASSA SATO                    0003524-53.2020.8.26.0309           RESERVATION                       CIVIL COURT OF JUNDIAÍ                                       Yes              No               No
                                                                                                                   CENTRO JUDICIÁRIO DE SOLUÇÃO DE CONFLITOS E
ALEXANDRE KERESKI OLIVEIRA                   0021211-36.2017.5.04.0010           INDIVIDUAL LABOR CLAIM            CIDADANIA                                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE KIMURA LUZ                         1014153-06.2019.8.26.0309           CHANGE                            CIVIL COURT OF JUNDIAÍ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE KLEBER SILVEIRA                    1067103-74.2018.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ALEXANDRE KOEBSCH                            1000155-09.2017.5.02.0713           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
ALEXANDRE LAPA DOS SANTOS                    0001024-90.2018.5.22.0003           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ALEXANDRE LAPA DOS SANTOS                    0002735-70.2017.5.22.0002           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ALEXANDRE LENINE DE JESUS PEREIRA            0700183-65.2020.8.02.0205           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MACEIÓ                                        Yes              No               No
ALEXANDRE LIMA DA SILVA                      0101350-47.2019.5.01.0055           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

ALEXANDRE LIMA DE FREITAS                    1007875-03.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

ALEXANDRE LIMA DE FREITAS                    1007875-03.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ALEXANDRE LIMA DOS SANTOS                    0001775-28.2011.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
ALEXANDRE LIMPIAS CUNHA                      0009710-43.2020.8.26.0002           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
ALEXANDRE LOBO GOMES                         1000092-17.2020.8.26.0565           LITIGATION - CIVIL                CIVIL COURT OF SÃO CAETANO DO SUL                            Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ALEXANDRE LOPES ARAUJO                       1024136-43.2020.8.26.0002           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ALEXANDRE LOPES DA FONSECA                   7004161-44.2020.8.22.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No



                                                                                                         42 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 163 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ALEXANDRE LOPES DA FONSECA                7004161-44.2020.8.22.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No

ALEXANDRE LOPES DE SOUZA RIBEIRO             0007170-11.2020.8.19.0004           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO GONÇALO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ALEXANDRE LOPES LASMAR                       0632450-50.2019.8.04.0015           COLLECTION                        CIVIL COURT OF MANAUS                                        Yes              No               No
ALEXANDRE LOSADA                             0000595-79.2013.5.15.0008           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO                                          Yes              Yes              No
ALEXANDRE LUCCI MERINO                       9004840-17.2019.8.21.0019           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF NOVO HAMBURGO                                 Yes              No               No
ALEXANDRE LUIS DE SOUZA                      1001799-43.2019.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE LUIZ BIASUZ                        0009585-26.2019.8.21.0010           CANCELLATION                      CIVIL COURT OF CAXIAS DO SUL                                 Yes              No               No
ALEXANDRE MAGNO AMBROSINO DA
CONCEICAO                                    0012183-41.2017.5.15.0106           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ALEXANDRE MAGNO FERREIRA RAMALHO             5003889-70.2020.8.13.0313           RESERVATION                       CIVIL COURT OF IPATINGA                                      Yes              No               No
ALEXANDRE MAGNO NOBREGA DE LIMA              0005684-06.2019.8.05.0201           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO SEGURO                                  Yes              No               No
ALEXANDRE MAGNUS DA COSTA SANTIAGO
DE ANDRADE                                   0000267-65.2019.5.10.0013           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ALEXANDRE MAGNUS DA COSTA SANTIAGO
DE ANDRADE                                   0000266-80.2019.5.10.0013           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ALEXANDRE MAGNUS DA COSTA SANTIAGO
DE ANDRADE                                   0000268-50.2019.5.10.0013           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE MALHEIRO DRUMON                    0058511-24.2016.8.19.0002           CHANGE                            CIVIL COURT OF NITERÓI                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE MARCIO DE FREITAS                  1017172-34.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE MARCIO DE FREITAS                  1017172-34.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No

ALEXANDRE MARINHO TEIXEIRA                   0068829-48.2015.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LONDRINA                                        Yes              No               No

ALEXANDRE MARLON DA SILVA ALBERTON           5002104-52.2019.8.21.0033           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO LEOPOLDO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ALEXANDRE MARTIM HOLZTRATNER                 0003010-37.2018.8.16.0184           RESERVATION                       CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE MASSAO NOZAKI                      1074377-55.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ALEXANDRE MATHIAS                            0010453-29.2016.5.15.0106           INDIVIDUAL LABOR CLAIM            FÓRUM REGIONAL DA 15ª REGIÃO                                 Yes              Yes              No

ALEXANDRE MAXIMO CUNHA CAMPOS                0049057-71.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              No               No
ALEXANDRE MENDES DE ALMEIDA                  1001403-17.2015.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ALEXANDRE MENDES DE OLIVEIRA                 3000983-33.2019.8.06.0003           RESERVATION                       CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE MESTRE TEJO                        0005763-21.2020.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE MESTRE TEJO                        0005763-21.2020.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                      Yes              Yes              No
ALEXANDRE MODESTO GRICOLATO                  0003059-35.2020.8.26.0506           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE MOGNON SILVA                       5008541-87.2019.8.21.0008           CANCELLATION                      CIVIL COURT OF CANOAS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE MORAES BARBOSA                     1014529-95.2019.8.26.0016           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No



                                                                                                         43 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 164 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ALEXANDRE MOREIRA COSTACURTA                 0003380-83.2020.8.19.0209          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No

ALEXANDRE MOREIRA VAN DER BROOCKE            0013207-86.2020.8.16.0182          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                          Yes              No               No
ALEXANDRE MUBARACK AYOUB MALUF
FILHO                                        0800194-74.2020.8.10.0013          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALEXANDRE NATHAN CHEONG DE FREITAS           1017171-49.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALEXANDRE NAZARIO DE MELLO                   0303783-72.2018.8.24.0091          CANCELLATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
ALEXANDRE NEPOMUCENO                         0000592-24.2016.5.10.0020          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
ALEXANDRE NEVES PEREIRA                      1000376-02.2020.5.02.0320          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

ALEXANDRE NONATO JOVIANO CASAGRANDE 5153924-70.2019.8.13.0024                   CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
ALEXANDRE OLIVEIRA DA SILVA         1000923-06.2019.5.02.0311                   INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ALEXANDRE ONISHI DE OLIVEIRA        1001585-61.2015.5.02.0714                   INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No

ALEXANDRE PADULA JANNUZZI                    0712396-50.2020.8.07.0016          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                          Yes              No               No

ALEXANDRE PADULA JANNUZZI                    0712396-50.2020.8.07.0016          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BRASÍLIA                                       Yes              No               No
ALEXANDRE PEREIRA                            1011161-23.2019.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ALEXANDRE PEREIRA                            0002425-18.2013.5.02.0081          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
ALEXANDRE PEREIRA DE CAMARGO                 0012602-75.2018.8.16.0194          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CURITIBA                                       Yes              No               No
ALEXANDRE PINTO DUQUE ESTRADA                                                   CIVIL LITIGATION - IMPROPER
MOREIRA                                      0800364-48.2019.8.10.0153          COLLECTION                         CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
ALEXANDRE PLETSCH HOFF                       0008593-79.2019.8.16.0018          LITIGATION - CIVIL                 CIVIL COURT OF MARINGÁ                                        Yes              No               No
ALEXANDRE PRATA PICANCO                      0101086-82.2017.5.01.0028          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
ALEXANDRE PRATA PICANCO                      0100316-55.2018.5.01.0028          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ALEXANDRE RAPACE                             1001210-16.2017.5.02.0318          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ALEXANDRE REZENDE SILVA                      5062463-45.2020.8.09.0007          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF ANÁPOLIS                                       Yes              No               No

ALEXANDRE RIVOIRO ROSADA                     1026968-26.2019.8.26.0506          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIBEIRÃO PRETO                                    Yes              No               No
ALEXANDRE ROCHA DE SOUZA                     0000738-51.2013.5.02.0066          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                        Yes              Yes              No
ALEXANDRE RODOLFO ANDRE                      1001269-33.2016.5.02.0061          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                         Yes              No               No

ALEXANDRE RODRIGUES INACIO DE AZEVEDO        5027294-32.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
ALEXANDRE RUSCHEL                            1001228-96.2015.5.02.0709          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
ALEXANDRE SANTOS DE SOUZA                    0001261-36.2016.5.05.0014          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
ALEXANDRE SEVERINO DA SILVA                  0000678-31.2016.5.10.0008          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
ALEXANDRE SILVA DA COSTA                     5002189-22.2020.8.21.0027          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SANTA MARIA                                    Yes              No               No

ALEXANDRE SILVA E SILVA                      1011087-32.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

ALEXANDRE SILVA E SILVA                      1011087-32.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
ALEXANDRE SOARES DE ASSIS                    5018285-46.2020.8.13.0024          CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF BELO HORIZONTE                                     Yes              Yes              No
ALEXANDRE SOARES DE ASSIS                    5018285-46.2020.8.13.0024          CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF BELO HORIZONTE                                     Yes              Yes              No

ALEXANDRE SOUZA DE OLIVEIRA                  0002406-32.2020.8.03.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTANA                                           Yes              No               No
ALEXANDRE STODIECK                           0300527-40.2019.8.24.0139          CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF PORTO BELO                                         Yes              No               No



                                                                                                         44 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 165 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ALEXANDRE STOFFEL                         9001887-72.2019.8.21.5001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
ALEXANDRE TARGINO DE L MONFORTE           52.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
ALEXANDRE TEIXEIRA MACHADO                0010107-97.2015.5.01.0043            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No

ALEXANDRE TEIXEIRA PINTO                     0000455-30.2020.8.19.0043           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PIRAÍ                                         Yes              No               No
ALEXANDRE TENORIO DE ALMEIDA                 0705166-34.2018.8.02.0058           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ARAPIRACA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE TEOFILO OTONI SILVA ANTUNES        9039184-31.2019.8.13.0024           CHANGE                            CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE TERCINI NETO                       1054506-63.2019.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE TERCINI NETO                       1054506-63.2019.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
ALEXANDRE VACCAREZZA MIRANDA                 0010122-50.2019.8.05.0080           LITIGATION - CIVIL                CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No

ALEXANDRE VACCAREZZA MIRANDA                 0026649-86.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              No               No
ALEXANDRE VIEIRA SARTIN                      5257377-17.2017.8.09.0007           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ANÁPOLIS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE WALTRICK CALDERARI                 0017667-24.2019.8.16.0030           CANCELLATION                      CIVIL COURT OF FOZ DO IGUAÇU                                 Yes              No               No
ALEXANDRE XAVIER DA COSTA                    9000058-91.2020.8.21.1001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                  Yes              Yes              No
ALEXANDRE XAVIER DA COSTA                    9000058-91.2020.8.21.1001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
ALEXANDRE YUJI OGATA                         1007069-58.2020.8.26.0554           IMPEDIMENT                        CIVIL COURT OF SANTO ANDRÉ                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE YUKIO TANAKA                       1009661-09.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE YUKIO TANAKA                       1009392-67.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRE YUKIO TANAKA                       1009661-09.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRO AMARAL FREIRE                      0200439-60.2015.8.06.0001           CANCELLATION                      CIVIL COURT OF FORTALEZA                                     Yes              No               No
ALEXANDRO BELCHIOR CORREA                    1024163-53.2019.8.26.0554           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ALEXANDRO BELCHIOR CORREA                    1024163-53.2019.8.26.0554           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRO BRENDOW RODRIGUES                  9000592-47.2020.8.21.0027           CANCELLATION                      CIVIL COURT OF SANTA MARIA                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXANDRO BRENDOW RODRIGUES                  9000592-47.2020.8.21.0027           CANCELLATION                      CIVIL COURT OF SANTA MARIA                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ALEXANDRO DOS SANTOS PEREIRA                 0842293-88.2019.8.20.5001           RESERVATION                       CIVIL COURT OF NATAL                                         Yes              No               No
ALEXANDRO DUARTE FERREIRA                    0020111-14.2020.5.04.0019           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ALEXANDRO SOUZA DOS SANTOS                   0000437-08.2019.5.05.0003           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ALEXANDRO STEIN ANTUNES                      0017960-57.2019.8.26.0016           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ALEXANDRO TORRES DA SILVA CALFA              0059881-89.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                      Yes              No               No
ALEXANDRUS KACELNIKAS                        0003361-06.2013.5.02.0061           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ALEXANDRY VIEIRA                             0007986-57.2020.8.19.0209           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ALEXANDRY VIEIRA                             0007986-57.2020.8.19.0209           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No




                                                                                                         45 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 166 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
ALEXEI DOCZY                               0003520-76.2020.8.19.0061            CANCELLATION                        CIVIL COURT OF TERESÓPOLIS                                   Yes              No               No

ALEXEY RODRIGUES DANTAS                      0069147-13.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No

ALEXIA BEZERRA GONCALVES                     1013675-14.2017.8.11.0041           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                           Yes              No               No

ALEXIA CASOTTI DA ROCHA                      9001347-10.2020.8.21.0015           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GRAVATAÍ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXIA MARQUES DE SOUZA FERREIRA             0058762-06.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ALEXIA TEIXEIRA CALDAS                       0650139-18.2020.8.04.0001           RESERVATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXIS DE SOUZA MALAVOLTA                    1055160-26.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ALEXSANDER AMADIO SIMOES                     1000584-26.2015.5.02.0719           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ALEXSANDER PENZ MENDES                       9000425-12.2020.8.21.0033           RESERVATION                       CIVIL COURT OF SÃO LEOPOLDO                                   Yes              No               No
ALEXSANDER PESSOA DOMINGUES                  0100054-30.2016.5.01.0011           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
ALEXSANDER SCHAFFER                          0001158-97.2017.5.12.0014           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ALEXSANDRA DE SOUZA SPADETE                  0000635-20.2015.5.02.0019           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No
ALEXSANDRA DE SOUZA TEIXEIRA DA SILVA        1000084-84.2015.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXSANDRA SOUSA GIARETTA                    1017027-75.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No

ALEXSANDRO ALVES DA SILVA                    1010498-40.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ALEXSANDRO BARROSO DE AMORIM                 0118941-05.2016.8.06.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF FORTALEZA                                      Yes              No               No
ALEXSANDRO BATISTA DOS SANTOS                1000839-40.2017.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
ALEXSANDRO BRAULIO DA SILVA                  1000765-12.2019.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ALEXSANDRO CARDOSO DE OLIVEIRA               0000890-90.2015.5.02.0014           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
ALEXSANDRO DA ROCHA RODRIGUES                0021665-98.2017.5.04.0015           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ALEXSANDRO DA ROCHA RODRIGUES                0020145-06.2017.5.04.0015           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
ALEXSANDRO DE OLIVEIRA                       0012179-20.2017.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ALEXSANDRO DUARTE FERREIRA                   0020156-82.2020.5.04.0030           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALEXSANDRO GOMES RAGE                        0628431-09.2020.8.04.0001           OVERBOOKING                       CIVIL COURT OF MANAUS                                         Yes              No               No
ALEXSANDRO GOMES TEIXEIRA                    0100367-76.2017.5.01.0036           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ALEXSANDRO GOMES TEIXEIRA                    0100674-30.2017.5.01.0036           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
ALEXSANDRO PENHA DOS SANTOS                  9019840-64.2019.8.13.0024           IMPEDIMENT                        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
ALEXSANDRO SANTOS DE QUEIROZ                 1000464-03.2016.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ALEXSANDRO SILVEIRA DE MELLO                 0000312-73.2011.5.04.0027           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
ALEXSANY DE OLIVEIRA                         1017074-49.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ALEXSSANDRO DE JESUS                         1000954-51.2018.5.02.0023           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
ALFEU DE ARRUDA SOUZA                        0008659-28.2018.8.21.0027           FIDELIDADE PROGRAM                CIVIL COURT OF SANTA MARIA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
ALFEU DE ARRUDA SOUZA                        0030280-81.2018.8.21.0027           LITIGATION - CIVIL                CIVIL COURT OF SANTA MARIA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALFREDO ANGELO SILVA FORTES                  1013403-18.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No




                                                                                                         46 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 167 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
ALFREDO ANGELO SILVA FORTES               1013403-18.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ALFREDO AUGUSTO FERREIRA LACERDA          0621738-09.2020.8.04.0001            CIVIL LITIGATION - AIRCRAFT         CIVIL COURT OF MANAUS                                        Yes              Yes              No
ALFREDO AUGUSTO FERREIRA LACERDA          0621738-09.2020.8.04.0001            CIVIL LITIGATION - AIRCRAFT         CIVIL COURT OF MANAUS                                        Yes              Yes              No
ALFREDO BANDEIRA PERET NETO               0000264-34.2020.8.16.0086            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF GUAÍRA                                        Yes              Yes              No
ALFREDO BANDEIRA PERET NETO               0000264-34.2020.8.16.0086            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF GUAÍRA                                        Yes              Yes              No
ALFREDO CARLOS HONORATO REIS              0712214-64.2020.8.07.0016            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
ALFREDO CARLOS HONORATO REIS              0712214-64.2020.8.07.0016            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
ALFREDO CESAR CORREA RODRIGUEZ            5004861-21.2020.8.24.0091            CIVIL LITIGATION - SERVICE          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No
ALFREDO CESAR CORREA RODRIGUEZ            5004861-21.2020.8.24.0091            CIVIL LITIGATION - SERVICE          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No

ALFREDO DE CARVALHO FILHO                    0012065-50.2018.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ALFREDO DE PAULA SILVA                       50.001.001.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
ALFREDO DE PAULA SILVA                       50.001.001.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALFREDO GILBERTO LIMA DE MAGALHAES           5008371-79.2019.8.24.0090           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
ALFREDO GONCALVES DOS SANTOS JUNIOR          0001250-12.2012.5.03.0108           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE BELO HORIZONTE - MG                     No               Yes              Yes

ALFREDO JOSE CATTANEO                        1022909-18.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ALFREDO LUIZ NESPOLI LOUZADA                 0761699-67.2019.8.07.0016           RESERVATION                     CIVIL COURT OF BRASÍLIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ALFREDO LUIZ NESPOLI LOUZADA                 0761699-67.2019.8.07.0016           RESERVATION                     CIVIL COURT OF BRASÍLIA                                        Yes              No               No

ALFREDO MACHADO PIRES                        9020466-83.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALFREDO MARIN JUNIOR                         5000131-93.2019.8.24.0125           CHANGE                            CIVIL COURT OF ITAPEMA                                       Yes              No               No
ALFREDO SILVA DE JESUS                       0005373-37.2018.8.26.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ALFREDO SILVEIRA ALMEIDA                     0055882-31.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              No               No
ALI SAMOORI                                  53.001.013.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ALIANÇA DO BRASIL SEGUROS                    1007299-57.2019.8.26.0224           CIVIL LITIGATION - CARGO          CIVIL COURT OF GUARULHOS                                     Yes              No               No
ALIANE MELO GUTERRES                         0021656-80.2015.5.04.0024           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
ALICE ALVES FERNANDES DE CARVALHO            0000836-66.2020.8.26.0003           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALICE ARANTES RODRIGUES                      5051360-76.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ALICE ARAUJO AMORIM                          5002016-83.2019.8.08.0030           RESERVATION                       CIVIL COURT OF LINHARES                                      Yes              No               No
ALICE ARAUJO JACINTO                         1016677-87.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
ALICE ARAUJO JACINTO                         1016677-87.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALICE CRISTINA VITAL FERREIRA                0002322-51.2020.8.19.0207           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALICE DE SA GOMES                            0807949-68.2019.8.12.0001           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALICE DE SA GOMES                            0807951-38.2019.8.12.0001           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALICE DE SA GOMES                            0807956-60.2019.8.12.0001           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No

ALICE ESTIVALLET BRATKOWSKI                  5008404-29.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No
ALICE FRAGA DE AGUIAR                        9000468-10.2019.8.21.4001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No



                                                                                                         47 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 168 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
ALICE FREITAS BAPTISTA MARINHO             5071231-63.2018.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

ALICE GOUVEIA DA NOBREGA                     0824956-40.2018.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ARARA                                          Yes              No               No
ALICE MAIA GODOY                             1001719-65.2017.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
ALICE MANGABEIRA GOMES                       1006844-42.2020.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ALICE MARIA PEREIRA CASTELO DE SA            0037683-49.2019.8.03.0001           IMPEDIMENT                        CIVIL COURT OF MACAPÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALICE MARTENDAL CANTO DA SILVA               5008276-56.2019.8.24.0023           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALICE MORAES PEREIRA                         0802727-49.2020.8.12.0110           OVERBOOKING                       CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ALICE MOURA DE MEDEIROS                      0807445-12.2018.8.20.5001           IMPEDIMENT                        CIVIL COURT OF PARNAMIRIM                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALICE MOURA DOS SANTOS                       1013937-59.2020.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No

ALICE RODRIGUES CATALAN                      1000511-04.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALICE RODRIGUES CATALAN                      1000509-34.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALICE SABINO LIMA                            1011551-56.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ALICE SILVA DE VILHENA                       0012268-98.2018.8.03.0001           IMPEDIMENT                        CIVIL COURT OF MACAPÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALICE SILVA GUIDA                            0007691-20.2020.8.19.0209           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ALICE VIGIL CHALELA                          9000734-21.2020.8.21.0037           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF URUGUAIANA                                     Yes              No               No

ALICE VITORIA COSTA FARIA                    5130031-78.2020.8.09.0007           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ANÁPOLIS                                       Yes              No               No
ALICE YUKICO MANOEL                          0002259-07.2020.8.16.0014           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALICIA DEL VALLE FIGUEROA                    1021859-54.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ALICIA FERREIRA COUTINHO                     1000506-80.2020.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ALICIA MARIA FERREIRA CARVALHO
CAVALCANTI DE ALBUQUERQUE                    0006864-48.2018.8.17.8223           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF OLINDA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALICIA MASSA BARROS                          0847559-10.2018.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
ALICINEIA COSTA DE OLIVEIRA                  0807773-22.2020.8.23.0010           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BOA VISTA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ALIDA LUISA CORRADIN VERZOLA                 0025664-02.2019.8.08.0347           IMPEDIMENT                        CIVIL COURT OF VITÓRIA                                        Yes              No               No
ALINA CHAGAS DE MENDONÇA BRANDÃO             0804589-41.2019.8.20.5001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NATAL                                          Yes              No               No
ALINA GABRIELLA GABARDO                      0003919-12.2019.8.16.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALINE ABILIO FERREIRA                        5028592-59.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
ALINE ANGELICA FARIAS DE ASSIS               0010119-14.2018.5.03.0185           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALINE APARECIDA DE MELO                      0005054-90.2020.8.16.0044           CANCELLATION                      CIVIL COURT OF APUCARANA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALINE APARECIDA DE OLIVEIRA CARDOSO          1011137-58.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ALINE ARIELE AZEVEDO SIMOES                  0800277-98.2020.8.14.0136           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CANAÃ DOS CARAJÁS                              Yes              No               No



                                                                                                         48 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 169 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ALINE ARIELE AZEVEDO SIMOES                0800277-98.2020.8.14.0136            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CANAÃ DOS CARAJÁS                             Yes              No               No

ALINE AUXILIADORA DE SOUZA                   1010865-84.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                           Yes              Yes              No

ALINE AUXILIADORA DE SOUZA                   1010865-84.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALINE BARBARA GONCALVE S PINTO               0200857-83.2019.8.05.0001           CHANGE                          CIVIL COURT OF SALVADOR                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALINE BARTALOTTI FURLANETTO                  1003517-92.2020.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No

ALINE BATISTA VASCONCELOS                    5006346-97.2020.8.24.0045           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PALHOÇA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
ALINE BERGAMO DA GUIA                        1005669-71.2020.8.26.0016           FIDELIDADE PROGRAM                CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ALINE BERTOTTI DE ARAUJO                     1010013-43.2020.8.26.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ALINE BISINOTO                               0012584-68.2017.5.15.0032           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ALINE BOETTNER                               5003664-14.2019.8.24.0011           RESERVATION                       CIVIL COURT OF BRUSQUE                                        Yes              No               No
ALINE BORGES RIBEIRO                         0020190-38.2020.5.04.0004           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ALINE BRANCO WILHELM                         0010233-42.2015.5.01.0078           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
ALINE BRANDAO MARIATH                        0706696-93.2020.8.07.0016           COLLECTION                        CIVIL COURT OF BRASÍLIA                                       Yes              No               No

ALINE BRASSANINI SCHULZ                      1061045-21.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALINE CAMILO EDE TEIXEIRA                    5019863-44.2020.8.13.0024           CANCELLATION                    CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALINE CARVALHO                               5002344-55.2019.8.13.0456           CHANGE                          CIVIL COURT OF OLIVEIRA                                         Yes              No               No

ALINE CHAGAS SILVA LOURENCO DE SIQUEIRA 0100553-22.2016.5.01.0073                INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No

ALINE CHAMUSCA GOMES                         0009224-46.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
ALINE CIAMBRONI                              0184000-06.2009.5.02.0046           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     No               Yes              Yes
ALINE CIBELE COSTA DA SILVA                  1001270-72.2015.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
ALINE CONCEICAO DOS SANTOS                   1001281-38.2019.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ALINE CONCEICAO GOMES                        8000935-41.2019.8.05.0124           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VERA CRUZ                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALINE CORREA DA COSTA                        1008888-05.2018.8.11.0041           CANCELLATION                      CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALINE COSTA DE OLIVEIRA                      0131505-38.2019.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                       Yes              No               No

ALINE COSTA SILVA                            5043521-97.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
ALINE CRISTINA DA SILVA                      1000682-25.2016.5.02.0703           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALINE CRISTINA LOURENCAO                     1003469-60.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
ALINE CRISTINA MENDONCA NEIVA DOS                                                CIVIL LITIGATION - FLIGHT
SANTOS                                       0848712-61.2018.8.20.5001           OVERBOOKING                       CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALINE CRISTINA RAMOS                         1000948-76.2020.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALINE CRISTINA RAMOS                         1000948-76.2020.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No



                                                                                                         49 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 170 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - BOARDING
ALINE CRISTINA RODRIGUES                   2005.38.00.015585-0                  IMPEDIMENT                          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ALINE CRISTINA SODRE DE SOUZA              0063302-29.2019.8.17.8201            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RECIFE                                        Yes              Yes              No
ALINE CRISTINA SODRE DE SOUZA              0063302-29.2019.8.17.8201            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RECIFE                                        Yes              Yes              No
ALINE CRISTINE ALVES                       0002124-73.2015.5.02.0090            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE CRISTINE FREIRE DE ARAUJO            0826601-40.2019.8.20.5004            CHANGE                              CIVIL COURT OF NATAL                                         Yes              No               No
ALINE CUNHA SETUBAL                        0002738-83.2020.8.05.0150            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF LAURO DE FREITAS                              Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE DA GLORIA SANTOS                     5013409-10.2018.8.13.0027            CANCELLATION                        CIVIL COURT OF BETIM                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE DA ROSA                              5001701-17.2019.8.24.0028            CANCELLATION                        CIVIL COURT OF IÇARA                                         Yes              No               No
ALINE DA SILVA BARBOSA                     1000094-67.2020.5.02.0318            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ALINE DA SILVA GIMENES                     1009115-74.2019.8.26.0127            RESERVATION                         CIVIL COURT OF CARAPICUÍBA                                   Yes              No               No
ALINE DE ALMEIDA VIEIRA                    1001859-27.2016.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
ALINE DE BARROS FRANCO RODRIGUES E                                              CIVIL LITIGATION - TICKET /
STEINWASCHER                               1002432-50.2020.8.26.0009            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
ALINE DE BARROS FRANCO RODRIGUES E                                              CIVIL LITIGATION - TICKET /
STEINWASCHER                               1002432-50.2020.8.26.0009            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
ALINE DE CASSIA RIBAS                      0003289-65.2019.8.16.0191            RESERVATION                         CIVIL COURT OF CURITIBA                                      Yes              No               No
ALINE DE LOURDES LUSTOSA CARVALHO
FEITOSA BEZERRA                            0808752-23.2015.8.15.2001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF JOÃO PESSOA                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE DE MAGALHAES GOMES MOREIRA           5001180-56.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

ALINE DE OLIVEIRA FREITAS NICOLAU            5019172-26.2018.8.13.0145           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JUIZ DE FORA                                   Yes              No               No
ALINE DE OLIVEIRA SILVA ARAUJO               0000279-28.2019.5.13.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALINE DE OLIVEIRA SOUZA                      0806876-43.2020.8.14.0301           CHANGE                            CIVIL COURT OF BELÉM                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALINE DE OLIVEIRA SOUZA                      0806876-43.2020.8.14.0301           CHANGE                            CIVIL COURT OF BELÉM                                          Yes              Yes              No
ALINE DE STEFANO                             1001647-30.2017.5.02.0715           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DA ZONA SUL                                 Yes              No               No
ALINE DERIS DE SOUZA GIMENEZ                 1000478-03.2020.8.26.0127           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CARAPICUÍBA                                    Yes              No               No
ALINE DOS SANTOS GONCALVES CINTRA            1001349-10.2020.8.11.0011           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MIRASSOL D'OESTE                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALINE DOS SANTOS ROCHA                       1002664-80.2020.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALINE ESTEFANE DALBEM                        5007585-40.2020.8.13.0079           CANCELLATION                      CIVIL COURT OF CONTAGEM                                       Yes              No               No
ALINE FALEIRO GAMERRO                        0043443-75.2019.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No

ALINE FARIAS MOREIRA DA SILVA                0005377-37.2020.8.19.0004           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO GONÇALO                                      Yes              No               No

ALINE FERNANDA GUERMANDI DOS SANTOS          0000150-07.2020.5.09.0130           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

ALINE FERNANDES SALLES                       0014894-98.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALINE FERRAZ FERRARESI                       5251572-15.2019.8.09.0007           CHANGE                          CIVIL COURT OF ANÁPOLIS                                         Yes              No               No




                                                                                                         50 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11               Main Document
                                                                                                   Pg 171 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ALINE FONSECA DE GOES                        0053025-12.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
ALINE FRAGOSO ALVES DOS SANTOS               0192640-51.2019.8.05.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SALVADOR                                       Yes              No               No
ALINE FRANCIS GOES SILVA                     0002473-11.2014.5.02.0026          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
ALINE GABRIELE FELIX DE ALBUQUERQUE          0809225-04.2019.8.23.0010          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BOA VISTA                                      Yes              No               No
ALINE GALVAO MOURAO                          0619922-89.2020.8.04.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MANAUS                                         Yes              No               No
ALINE GASPARY                                0021329-76.2017.5.04.0021          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              No               No
ALINE GOMES DA SILVA                         5085875-05.2020.8.09.0007          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF ANÁPOLIS                                       Yes              Yes              No
ALINE GOMES DA SILVA                         5085875-05.2020.8.09.0007          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF ANÁPOLIS                                       Yes              Yes              No
ALINE GOMES DA SILVA                         0000525-18.2019.5.13.0005          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA                                             Yes              Yes              No
ALINE GONCALVES DA SILVEIRA                  0000694-03.2019.5.17.0002          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE GOUVEIA BRANQUINHO                     1000796-98.2020.8.26.0704          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE HADID JAGER                            0034086-91.2020.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ALINE HELENA PIRES GONCALVES BELUCO          5000367-57.2020.8.13.0338          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ITAÚNA                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - IMPROPER
ALINE HELENA PIRES GONCALVES BELUCO          0058814-94.2018.8.13.0338          COLLECTION                         CIVIL COURT OF ITAÚNA                                         Yes              No               No
ALINE HELENA PIRES GONCALVES BELUCO          5000367-57.2020.8.13.0338          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ITAÚNA                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE HIGINO GONCALVES DE CARVALHO           5204086-69.2019.8.13.0024          CHANGE                             CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE HITOMI KAWAKAMI YAMAGUCHI              1053194-28.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No

ALINE KASHINOKI                              0006521-97.2020.8.16.0014          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF LONDRINA                                       Yes              No               No
ALINE LASS JORGE                             1000757-73.2016.5.02.0312          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
ALINE LEAL RIBEIRO SA                        0000203-08.2019.5.05.0009          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ALINE LEITE PERES                            5220317-70.2019.8.09.0029          RESERVATION                        CIVIL COURT OF CATALÃO                                        Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ALINE LIMA CURCIO                            5023871-91.2020.8.09.0051          RESERVATION                        CIVIL COURT OF GOIÂNIA                                        Yes              No               No

ALINE LIMA DE MELO                           1071723-95.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
ALINE LIMA NASCIMENTO                        5299593-20.2019.8.09.0137          IMPEDIMENT                         CIVIL COURT OF RIO VERDE                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ALINE LONGO DE ALMEIDA                       9000787-02.2020.8.21.0037          RESERVATION                        CIVIL COURT OF URUGUAIANA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE LUCIO DOS SANTOS                       7039602-23.2019.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE MACCAGNAN DE MATTOS                    1004988-46.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE MACCAGNAN DE MATTOS                    1004988-46.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ALINE MANEA                                  0151500-66.2003.5.02.0313          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
ALINE MANZI BORGES                           0701816-35.2019.8.02.0080          RESERVATION                        CIVIL COURT OF MACEIÓ                                         Yes              No               No
ALINE MARIA ADRIANO                          0300905-46.2015.8.24.0103          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ARAQUARI                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE MARIA COTRIM FERREIRA                  1074178-33.2019.8.26.0002          CHANGE                             CIVIL COURT OF SÃO PAULO                                      Yes              No               No




                                                                                                         51 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 172 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ALINE MARIA GRASSELI                         9003731-10.2019.8.21.0005          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BENTO GONÇALVES                                   Yes              No               No
                                                                                CIVIL LITIGATION - SEAT
ALINE MARIA REINBOLD SIMOES                  9005403-31.2020.8.21.0001          COMFORT                         CIVIL COURT OF PORTO ALEGRE                                      Yes              No               No

ALINE MARIA TRENTO MUNIZ                     1010392-66.2019.8.26.0664          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF VOTUPORANGA                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE MARINHO DE OLIVEIRA                    1019338-39.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ALINE MARQUES ROLIM                          5048843-82.2019.8.21.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
ALINE MAYUMI DE MORAES                       0002290-70.2015.5.02.0037          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
ALINE MODESTO ARAUJO                         0051243-09.2019.8.17.8201          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RECIFE                                         Yes              No               No
ALINE MONIZ DE ARAGAO LEITE                  0044160-97.2020.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              Yes              No
ALINE MONIZ DE ARAGAO LEITE                  0044160-97.2020.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE MONTEIRO DE ARAUJO                     0700166-28.2020.8.02.0076          CANCELLATION                       CIVIL COURT OF MACEIÓ                                         Yes              No               No

ALINE MONTEIRO DE ASSIS                      0011072-73.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RECIFE                                         Yes              No               No
ALINE MORAES GANTES                          0163749-44.2017.8.21.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                CIVIL LITIGATION - SPECIAL
ALINE MOREIRA BUSTAMANTE                     1026744-06.2018.8.26.0577          PASSENGER                          CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                            Yes              No               No
ALINE NATASKA PEDROZA                        1026943-57.2019.8.26.0071          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BAURU                                          Yes              No               No

ALINE OLIVEIRA LIMA                          0036713-49.2019.8.05.0080          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
ALINE PARO TEIXEIRA GUEDES                   35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ALINE PENA DE SOUZA                          1000017-76.2020.5.02.0312          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE PEREIRA CESAR                          1009772-69.2020.8.26.0001          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ALINE PEREIRA DE ANDRADE                     0010696-86.2014.5.01.0023          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
ALINE PINTO DE ALMEIDA                       1001324-56.2016.5.02.0716          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE PRAZERES                               0002132-67.2015.8.24.0064          CHANGE                             CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ALINE QUEIROZ DE SOUZA SANTANA               0011880-90.2019.8.05.0039          RESERVATION                        CIVIL COURT OF CAMAÇARI                                       Yes              No               No
                                                                                CIVIL LITIGATION - SEAT
ALINE REBELO DE ARAUJO                       1023592-32.2019.8.26.0021          COMFORT                            CIVIL COURT OF GUARUJÁ                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE RIBEIRO CAMPOS                         0044796-42.2019.8.25.0001          CANCELLATION                       CIVIL COURT OF ARACAJU                                        Yes              No               No
ALINE RIBEIRO CORREIA E SILVA                0001168-76.2020.8.16.0014          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ALINE RIBEIRO DA CONCEICAO                   5603683-62.2019.8.09.0051          RESERVATION                        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
ALINE RODRIGUES                              1000093-94.2020.8.11.0055          COLLECTION                         CIVIL COURT OF TANGARÁ DA SERRA                               Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE RODRIGUES DE SANTANA                   0216553-62.2019.8.05.0001          CHANGE                             CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE SANT ANNA EMMERICK                     0019814-52.2019.8.08.0545          CANCELLATION                       CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE SANTANA SILVA                          0042386-32.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ALINE SANTOS BARRETO                         0002156-45.2020.8.05.0001          RESERVATION                        CIVIL COURT OF SALVADOR                                       Yes              No               No



                                                                                                         52 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 173 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ALINE SANTOS BORGES DE ARAUJO                0802531-69.2019.8.20.5129          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO GONÇALO DO AMARANTE                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE SANTOS MENEZES                         0001460-89.2020.8.05.0039          CANCELLATION                       CIVIL COURT OF CAMAÇARI                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE SANTOS MENEZES                         0001460-89.2020.8.05.0039          CANCELLATION                       CIVIL COURT OF CAMAÇARI                                       Yes              Yes              No
ALINE SANTOS PEREIRA                         1001099-71.2018.5.02.0714          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No

ALINE SERVA DE FARIA BORGES                  5194540-87.2019.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No

ALINE SILVA DE JESUS SANTOS                  0032602-22.2019.8.05.0080          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE SILVA LIMA                             5004196-68.2019.8.13.0148          CHANGE                             CIVIL COURT OF LAGOA SANTA                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE SILVEIRA MEIRA CAVALCANTI              0200432-56.2019.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
ALINE SOARES DA SILVA                        0000012-02.2013.5.01.0003          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE TAGAWA DE PAULA                        5633085-46.2019.8.09.0163          OVERBOOKING                        CIVIL COURT OF VALPARAÍSO DE GOIÁS                            Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE TAROUQUELA VIEIRA BRASIL               0030212-30.2018.8.19.0014          CANCELLATION                       CIVIL COURT OF CAMPOS DOS GOYTACAZES                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE TAVARES GOMES                          1011771-54.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE TEIXEIRA FERRAZ                        5000309-72.2020.8.13.0720          CHANGE                             CIVIL COURT OF VISCONDE DO RIO BRANCO                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE TEIXEIRA FERRAZ                        5000309-72.2020.8.13.0720          CHANGE                             CIVIL COURT OF VISCONDE DO RIO BRANCO                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE TEIXEIRA PIMENTA                       5005468-50.2020.8.13.0702          CHANGE                             CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
ALINE THAIS SAUER                            0001045-48.2018.5.09.0029          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE THIESEN BECSI                          0005635-73.2019.8.24.0091          CHANGE                             CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
ALINE TOMAZ DE SOUZA                         0001726-62.2020.8.12.0110          COLLECTION                         CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALINE XIMENES GOMES                          7001311-17.2020.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
ALINNE PEREIRA LEITAO                        0805308-40.2020.8.23.0010          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BOA VISTA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALINNE SUELEN PEREIRA DOS REIS               5009433-33.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ALINNE SUELEN PEREIRA DOS REIS               5009433-33.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
ALINY BRUSCHI DE SOUSA                       0021741-53.2019.8.08.0545          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF VILA VELHA                                     Yes              Yes              No
ALINY BRUSCHI DE SOUSA                       0021741-53.2019.8.08.0545          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF VILA VELHA                                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ALIOMAR SAMPAIO RINO                         1005766-03.2020.8.26.0071          CANCELLATION                       CIVIL COURT OF BAURU                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALIRIO HENRIQUE DUARTE                       7002946-21.2020.8.22.0005          CANCELLATION                       CIVIL COURT OF JI-PARANÁ                                      Yes              No               No
ALISON RODRIGUES DE ANDRADE                  1001133-30.2019.5.02.0708          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
ALISSA CRISTINA CAMPOS                       9086393-30.2018.8.13.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                CIVIL LITIGATION - SPECIAL
ALISSON ALFLEN MARQUES                       0000137-52.2020.8.16.0036          PASSENGER                          CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                           Yes              No               No



                                                                                                         53 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 174 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
ALISSON ANDRE HAMUD                        7015304-30.2020.8.22.0001            RESERVATION                         CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALISSON AUGUSTO ALMEIDA COSTA              0802819-02.2016.8.12.0002            CHANGE                              CIVIL COURT OF DOURADOS                                      Yes              No               No
ALISSON BERTAO MACHADO                     0000355-37.2020.8.16.0018            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MARINGÁ                                       Yes              Yes              No
ALISSON BERTAO MACHADO                     0000355-37.2020.8.16.0018            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MARINGÁ                                       Yes              Yes              No
ALISSON BORGES DA COSTA                    5195698-80.2019.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
ALISSON BOTELHO DA SILVA                   0000272-69.2019.8.02.0010            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF COLÔNIA LEOPOLDINA                            Yes              No               No
ALISSON CORREIA USSLER                     0000391-73.2018.5.09.0122            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ALISSON DE OLIVEIRA MARTINS                0021307-88.2017.5.04.0030            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ALISSON DE OLIVEIRA MARTINS                0020045-29.2018.5.04.0011            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ALISSON DE OLIVEIRA MARTINS                0021031-17.2017.5.04.0011            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

ALISSON GUIMARAES RUAS                       1012833-32.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ALISSON HENRIQUE CORREIA                     1001843-74.2019.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALISSON LUCAS DA SILVA                       5002262-89.2020.8.24.0033           CANCELLATION                      CIVIL COURT OF ITAJAÍ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALISSON SANTOS GONCALVES                     0010408-37.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALISSON SANTOS ROCHA                         0800121-40.2019.8.18.0167           CANCELLATION                      CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALISSON VIEIRA LEITE DE ABREU                5000401-57.2020.8.13.0459           CANCELLATION                      CIVIL COURT OF OURO BRANCO                                    Yes              No               No
ALISSON WILLIANS MARTINS GUIMARAES           0001442-95.2018.5.11.0015           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
ALISSON XAVIER ALBUQUERQUE                   3000192-64.2019.8.06.0003           LITIGATION - CIVIL                CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALITON BATISTA LIMEIRA                       5598347-77.2019.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALIXANDRA ANITA ISOTON                       5016325-89.2019.8.13.0024           CHANGE                            CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALLAN ALMEIDA DOS REIS                       0632936-35.2019.8.04.0015           CHANGE                            CIVIL COURT OF MANAUS                                         Yes              No               No

ALLAN CHUNG                                  1016153-90.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALLAN CLESIO DOS SANTOS VIEIRA               7001813-41.2020.8.22.0005           CHANGE                            CIVIL COURT OF JI-PARANÁ                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALLAN COHEN LUSOR                            1014688-48.2017.8.26.0100           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ALLAN DIMAS DUTRA FERREIRA                   1001857-26.2017.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ALLAN DRAGONE CINTRA                         1002141-32.2016.5.02.0713           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
ALLAN DRAGONE CINTRA                         0100402-89.2018.5.01.0007           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

ALLAN EMMER                                  0002252-44.2020.8.16.0069           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CIANORTE                                         Yes              No               No
ALLAN F. VILAS BOAS - ME                     1062196-87.2017.8.26.0100           CIVIL LITIGATION - CARGO        CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALLAN FELIPE ISEPON JACINTO                  0018150-95.2019.8.08.0347           CHANGE                          CIVIL COURT OF VITÓRIA                                          Yes              No               No

ALLAN FIGUEIREDO SANTOS                      0156510-62.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ALLAN FRANCIS DA COSTA SALGADO               0017354-73.2019.8.13.0183           IMPEDIMENT                      CIVIL COURT OF CONSELHEIRO LAFAIETE                             Yes              No               No



                                                                                                         54 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 175 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ALLAN KARLOS RODRIGUES PEREIRA DA SILVA 0001858-71.2017.5.06.0004              INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO DA 6 REGIÃO                               Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ALLAN LIDERZIO PESSOA DE VASCONCELOS        0826113-85.2019.8.20.5004          CANCELLATION                       CIVIL COURT OF NATAL                                          Yes              No               No
ALLAN MASASHI GUIMARAES KATO                0643258-25.2020.8.04.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ALLAN MOREIRA LEITÃƑÆ’Ã‚Â£O                 0605966-11.2019.8.01.0070          RESERVATION                        CIVIL COURT OF RIO BRANCO                                     Yes              No               No
ALLAN PATRICK ALMEIDA MACIEL                0055847-71.2020.8.05.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SALVADOR                                       Yes              No               No
ALLAN RAFAEL SANTANA DA SILVA               0000237-05.2019.5.09.0095          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ALLAN SOUZA FERREIRA                        0216493-89.2019.8.05.0001          CHANGE                             CIVIL COURT OF SALVADOR                                       Yes              No               No
ALLAN TEIXEIRA NOGUEIRA                     0201635-46.2020.8.04.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF MANAUS                                         Yes              No               No
ALLAN VON DENTZ DE SOUZA SA                 1001009-49.2020.8.26.0011          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
ALLAN VON DENTZ DE SOUZA SA                 1001009-49.2020.8.26.0011          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No

                                                                               CIVIL LITIGATION - PROMOTIONS
ALLAN WALBERTH LIMA DE ARAUJO               3001824-55.2019.8.06.0091          / ADVERTISEMENTS              CIVIL COURT OF IGUATU                                              Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ALLAN WELBER SOUSA FERREIRA                 3002009-59.2019.8.06.0167          CANCELLATION                  CIVIL COURT OF SOBRAL                                              Yes              No               No

ALLAN WILSON RAMOS CAVALCANTE               0701285-17.2017.8.02.0080          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MACEIÓ                                         Yes              No               No
ALLAN XAVIER DE ARAUJO                      23.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ALLANA BICHARA RICK                         1009207-05.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ALLANA KATIA PESSOA CAMARAO                 1009798-64.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ALLANA KATIA PESSOA CAMARAO                 1009798-64.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ALLANA NOBRE BASBOSA DA COSTA MELLO         0710115-80.2018.8.07.0020          CANCELLATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
ALLANO PEDRO FERREIRA DE SOUSA              0056538-27.2019.8.17.8201          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RECIFE                                         Yes              No               No
ALLEF DO NASCIMENTO SANTOS                  0001163-74.2017.8.25.0025          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CRISTINÁPOLIS                                  Yes              No               No
ALLEM VITALLY DE JESUS NEVES                5002460-16.2020.8.24.0005          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BALNEÁRIO CAMBORIÚ                             Yes              No               No

ALLEXANDER BEZERRA DE FREITAS               0803800-81.2020.8.20.5106          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MOSSORÓ                                        Yes              No               No
ALLIANZ SEGUROS S.A                         1060598-04.2017.8.26.0002          CIVIL LITIGATION - CARGO           CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ALLIANZ SEGUROS S/A                         1010382-39.2017.8.26.0002          CIVIL LITIGATION - CARGO           CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ALLIANZ SEGUROS S/A                         1057341-68.2017.8.26.0002          CIVIL LITIGATION - CARGO           CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ALLIANZ SEGUROS S/A                         1010005-31.2018.8.26.0003          CIVIL LITIGATION - CARGO           CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ALLIANZ SEGUROS S/A                         1036467-28.2018.8.26.0002          CIVIL LITIGATION - CARGO           CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ALLINE CARLA DE SOUZA PRATES                0010504-97.2018.5.18.0005          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ALLINE GONCALVES DOS REIS MELO              0802520-09.2019.8.10.0153          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
ALLINE HELENA DA SILVA BETTONI              5005454-49.2019.8.24.0038          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF JOINVILLE                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ALLINE LUZIANE HONDA FIGUEIREDO       0000670-29.2020.8.26.0037                RESERVATION                        CIVIL COURT OF ARARAQUARA                                     Yes              No               No
ALLINE RAQUEL ARAUJO TOFOLI GONCALVES
DE ALMEIDA                            1008003-26.2020.8.26.0001                CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
ALLINE RAQUEL ARAUJO TOFOLI GONCALVES
DE ALMEIDA                            1008003-26.2020.8.26.0001                CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No




                                                                                                        55 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 176 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
ALLINE REZENDE SILVA                       5003408-07.2020.8.13.0702            CHANGE                              CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
ALLISON SIPOLI DA SILVA                    0000310-85.2017.5.10.0008            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ALLYAN FRANCISCA DE ASSIS PEREIRA          0012587-46.2020.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALLYSON GILLIARD CORREIA DE MOURA          0160810-67.2019.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No

ALLYSON JOSE DA SILVA                        1001055-41.2020.8.26.0010           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ALME DE PAULA PEREIRA                        5089985-49.2018.8.09.0029           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF CATALÃO                                        Yes              No               No
ALMENO ANTUNES MACHADO                       0034105-08.2019.8.19.0042           CIVIL LITIGATION - SERVICE        CIVIL COURT OF PETRÓPOLIS                                     Yes              No               No
ALMERINDA GABRIEL RIBEIRO                    1000125-07.2018.5.02.0044           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    No               Yes              Yes
                                                                                 CIVIL LITIGATION - TICKET /
ALMERINDO DE JESUS JUNIOR                    0065526-95.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALMERIO PEREIRA JEREMIAS                     7001376-85.2020.8.22.0009           CANCELLATION                      CIVIL COURT OF PIMENTA BUENO                                  Yes              No               No
ALMIR CESAR MARTINS DE JESUS                 0000109-16.2017.5.05.0014           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALMIR DOS SANTOS GOMES                       1011569-77.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALMIR JOSE CORREIA CACAO                     1021681-29.2019.8.26.0071           CHANGE                            CIVIL COURT OF BAURU                                          Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
ALMIR MATHIAS FILHO                          0016897-03.2020.8.19.0001           FIDELIDADE PROGRAM                CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALMIR MEDLEN DE FARIAS                       5018482-31.2019.8.13.0672           CANCELLATION                      CIVIL COURT OF SETE LAGOAS                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ALMIR MINERVINO DOS SANTOS                   0009128-39.2019.8.19.0207           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ALMIR ONOFRE DA SILVA                        0010026-35.2016.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM REGIONAL DA 15ª REGIÃO                                  Yes              Yes              No
ALMIR RIZZATTO CAMEIRA                       35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ALMIR RIZZATTO CAMEIRA                       35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - ACCIDENT /
ALMIR ROGERIO DE FREITAS BONIFACIO           1022733-73.2014.8.26.0576           INCIDENT                          CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
ALMIR ROGERIO VENANCIO ALVES                 1000253-75.2017.5.02.0201           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO                                           Yes              Yes              No
ALOISIO ALVES GUIMARAES JUNIOR               1001582-71.2017.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALOISIO BELO DA SILVA JUNIOR                 0004190-47.2020.8.05.0080           CANCELLATION                      CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
ALOISIO DE SOUZA VELOSO                      0011391-35.2019.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ALOISIO VITALI                               35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALOIZIO MOREIRA DOS SANTOS                   1010831-89.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ALOMA LOURDES CASTRO DE STUMP                1020878-25.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ALOMA LOURDES CASTRO DE STUMP                1020878-25.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ALONSO AURINO WAGNER                         42.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF PALHOÇA                                        Yes              No               No
ALONSO DOS SANTOS MORALES                    1001278-18.2016.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
ALOYSIO MOTTA PICANCO                        0069929-88.2018.8.19.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ALOYSIO SOARES JUNIOR                        5084885-62.2020.8.09.0088           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ITUMBIARA                                      Yes              Yes              No
ALOYSIO SOARES JUNIOR                        5084885-62.2020.8.09.0088           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ITUMBIARA                                      Yes              Yes              No
ALRENICE FERREIRA CHAVES                     0001246-08.2014.5.06.0015           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE - PE                              Yes              Yes              No
ALRENICE FERREIRA CHAVES                     0000427-89.2019.5.06.0017           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO DA 06ª REGIÃO                   Yes              Yes              No



                                                                                                         56 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 177 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
ALRISMAR FERREIRA MELO                     0000024-74.2018.8.06.0092            CHANGE                              CIVIL COURT OF INDEPENDÊNCIA                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ALRISMAR FERREIRA MELO                     0000024-74.2018.8.06.0092            CHANGE                              CIVIL COURT OF INDEPENDÊNCIA                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - BOARDING
ALSIMAR ESPINOLA DA SILVA                  0031226-58.2016.8.13.0702            IMPEDIMENT                          CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ALTAIR BRAGA JUNIOR                        1002075-25.2020.8.26.0606            RESERVATION                         CIVIL COURT OF SUZANO                                        Yes              No               No
ALTAIR ELIAS LACERDA                       0000261-33.2020.8.16.0069            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CIANORTE                                      Yes              Yes              No
ALTAIR ELIAS LACERDA                       0000261-33.2020.8.16.0069            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CIANORTE                                      Yes              Yes              No
ALTAIR FERREIRA                            1000892-62.2019.5.02.0318            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ALTAIR LUZIA FUSINATO                      1008035-28.2020.8.26.0002            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALTAIR PEDROSA PEREIRA                     0806722-70.2020.8.12.0110            OVERBOOKING                         CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALTAIR ROQUE DA SILVA JUNIOR               3000616-72.2020.8.06.0003            CANCELLATION                        CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ALTAMIR DE ALENCAR PIMENTEL FILHO          0801833-42.2020.8.15.2001            CHANGE                              CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No

ALTAMIRANDO MANOEL DOS SANTOS NETO           0000095-57.2017.5.05.0038           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ALTANAIR BARBOSA                             0000970-14.2018.5.09.0965           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ALTEMAR FREITAS CARDOSO                      0087672-20.2013.8.13.0433           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MONTES CLAROS                                  Yes              No               No
ALTEMIR FOLGIARINI FERREIRA                  9000331-83.2020.8.21.0059           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF OSÓRIO                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALTEMIR LUIZ CAIRES MULLER                   0037869-60.2019.8.25.0001           CANCELLATION                      CIVIL COURT OF ARACAJU                                        Yes              No               No
ALTEMIR RIBEIRO DE VARGAS                    0000674-56.2012.5.04.0022           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             No               Yes              Yes
ALTENIRA ALVES DE SOUZA                      0631315-11.2020.8.04.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF MANAUS                                         Yes              No               No
ALTIERES RODRIGUES DE SOUSA JUNIOR           0132632-04.2013.8.20.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NATAL                                          Yes              No               No
ALTINO PEREIRA DA SILVA                      0011971-02.2020.8.08.0545           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALTON LEE GILBERT                            0300780-73.2018.8.24.0006           CHANGE                            CIVIL COURT OF BARRA VELHA                                    Yes              No               No
ALUANA MENCK CURTI                           0009578-26.2020.8.16.0014           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF LONDRINA                                       Yes              No               No
ALUIR DOS SANTOS LEE                         0000144-17.2020.5.09.0965           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                                                   FÓRUM TRABALHISTA JUIZ MARCONDES ANCILON
ALUISIO BATISTA DE AMORIM                    0002779-57.2012.5.02.0314           INDIVIDUAL LABOR CLAIM            AIRES DE ALENCAR - GUARULHOS/SP                               No               Yes              Yes

ALUISIO FERREIRA DE MORAES                   0807599-13.2019.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
ALUISIO LOPES DE SANTANA                     1001522-09.2019.5.02.0613           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - ZONA LESTE                     Yes              No               No
ALUISIO RODRIGUES DA SILVA                   0001080-87.2016.5.07.0011           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALUISIO WELLICHAN RAMOS                      1011558-40.2019.8.26.0016           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ALUIZIO AUGUSTO FERREIRA FERNANDES           5001069-68.2019.8.13.0166           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CLÁUDIO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ALUIZIO FREDERICO ALVES                      0001381-66.2019.8.19.0036           COLLECTION                        CIVIL COURT OF NILÓPOLIS                                      Yes              No               No
ALUIZIO GIOVANI PAURA                        0100174-39.2018.5.01.0032           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ALUSKA SOARES DE CARVALHO                    0801226-90.2019.8.15.0731           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CABEDELO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALVACIR AMANDIO                              1009803-86.2020.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No




                                                                                                         57 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 178 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TAM
ALVARO ALAOR DA SILVA                     0708180-46.2020.8.07.0016            FIDELIDADE PROGRAM                  CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ALVARO ALVES ARRUDA                       0001424-54.2016.5.11.0012            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE MANAUS - AM                             Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ALVARO ANTONIO TUBINO LUCHO JUNIOR        5007312-79.2020.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ALVARO ANTONIO TUBINO LUCHO JUNIOR        5007312-79.2020.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No

ALVARO AUGUSTO DINIZ QUEIROZ CARVALHO 0005085-15.2020.8.05.0110                  CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF IRECÊ                                         Yes              No               No
ALVARO DE ASSIS XIMENES               0802143-48.2020.8.15.2001                  CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
ALVARO DE CARVALHO SEGUNDO NETO       0852963-76.2017.8.15.2001                  CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ALVARO DE OLIVEIRA CALDAS                    0002692-61.2020.8.17.8201           RESERVATION                       CIVIL COURT OF RECIFE                                        Yes              No               No
ALVARO FERNANDES CARNEIRO                    1000754-85.2016.5.02.0711           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
ALVARO FERREIRA DE CARVALHO                  0001015-49.2018.5.10.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ALVARO FERREIRA DE CARVALHO                  0001014-64.2018.5.10.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALVARO FRANCISCO CORREA LIMA CAMARA          0800578-47.2020.8.18.0164           CHANGE                            CIVIL COURT OF TERESINA                                      Yes              No               No

ALVARO GABRIEL AQUINO FELISMINO              7057510-93.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              No               No
ALVARO HADDAD                                5043911-67.2020.8.13.0024           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
ALVARO JUSTA DE CASTILHO                     0192058-32.2017.8.19.0001           CIVIL LITIGATION - SERVICE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALVARO LUIZ FUZARO                           53.001.001.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALVARO LUIZ FUZARO                           53.001.001.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ALVARO LUIZ GAYOSO DE AZEREDO                                                    CIVIL LITIGATION - TICKET /
COUTINHO                                     0023835-40.2018.8.19.0209           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ALVARO MANOEL CALHEIROS CORREIA DE
MELO AMARAL FRANCO                           5002340-10.2020.8.13.0027           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BETIM                                         Yes              No               No
ALVARO MARCELO DE GOIS CONTRI                43.045.002.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF IJUÍ                                          Yes              No               No
ALVARO MARIANO NETO                          0024788-50.2017.8.13.0647           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO SEBASTIÃO DO PARAÍSO                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALVARO METON SOUSA PERDIGAO                  0801033-36.2019.8.10.0013           CHANGE                            CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
ALVARO OLIVO SANTOS BACIM                    0101455-64.2016.5.01.0011           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
ALVARO OLIVO SANTOS BACIM                    0101929-96.2017.5.01.0044           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ALVARO SCHIEFLER FONTES                      5003706-80.2020.8.24.0091           RESERVATION                       CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No
ALVARO SCHIEFLER FONTES                      5005249-21.2020.8.24.0091           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ALVARO SCHIEFLER FONTES                      5003706-80.2020.8.24.0091           RESERVATION                       CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No
ALVARO SCHIEFLER FONTES                      5005249-21.2020.8.24.0091           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALVARO SILVA MIELKE                          5001256-41.2019.8.21.0041           CANCELLATION                      CIVIL COURT OF CANELA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALVARO SILVEIRA NETO                         0004405-30.2019.8.16.0184           CHANGE                            CIVIL COURT OF CURITIBA                                      Yes              No               No
ALVARO TORTATO                               0001655-91.2018.8.16.0054           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BOCAIÚVA DO SUL                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALVARO VICENTE BATISTA NOVAIS                21.001.001.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
ALVARO WENANCIO PEREIRA E PEREIRA            8000391-29.2019.8.05.0035           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CACULÉ                                        Yes              No               No



                                                                                                         58 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 179 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ALVIMAR BRIGIDO DE OLIVEIRA                5037122-18.2019.8.13.0079            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CONTAGEM                                      Yes              No               No
ALYLSON VALENTE LOBATO                     0000169-40.2019.5.08.0206            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - BOARDING
ALYNE APARECIDA DUARTE DA SILVA SOARES 0813530-94.2019.8.15.2001                IMPEDIMENT                          CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No

ALYNE ARIELA ANUNCIACAO                      0000396-88.2020.8.16.0184           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              Yes              No

ALYNE ARIELA ANUNCIACAO                      0000396-88.2020.8.16.0184           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
ALYNE FRANCINE CASIMIRO                      0009612-98.2020.8.16.0014           COLLECTION                        CIVIL COURT OF LONDRINA                                       Yes              No               No
ALYNE FRANCO PAPI                            0002973-48.2013.5.02.0047           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALYNE HUSSEL DE OLIVEIRA NUNES               0002411-89.2019.8.05.0113           OVERBOOKING                       CIVIL COURT OF ITABUNA                                        Yes              No               No
ALYNNE DE LIMA GAMA FERNANDES                                                    CIVIL LITIGATION - TICKET /
OLIVEIRA                                     5105384-18.2019.8.09.0051           RESERVATION                       CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALYNNE DIAS RODRIGUES                        5201008-67.2019.8.13.0024           CHANGE                            CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
ALYNNE NAYARA FERREIRA NUNES                 35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No

ALYSSANDRO ROCHA LOBATO                      0628180-80.2019.8.04.0015           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                         Yes              No               No
ALYSSON ARLINDO DANTAS                       0001548-78.2017.5.20.0003           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ALYSSON DOS SANTOS                           0000627-78.2015.5.20.0007           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE ARACAJÚ                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ALYSSON HENRIQUE DE LIMA                     5196662-73.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALYSSON HENRIQUE S. PACHECO                  1049857-65.2018.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ALYSSON RODRIGUES COSTA                      0037428-33.2019.4.01.3800           IMPEDIMENT                        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

ALYSSON SILVA DA PURIFICACAO                 0071680-91.2010.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALYSSON VIDAL MATOS                          0709550-42.2019.8.07.0001           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              No               No
ALZENEIDE SILVA DA COSTA                     0607477-31.2019.8.04.0015           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF MANAUS                                         Yes              Yes              No
ALZENEIDE SILVA DA COSTA                     0607477-31.2019.8.04.0015           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF MANAUS                                         Yes              Yes              No
ALZENIR APARECIDA AMANCIO GONCALVES          1003666-41.2019.8.26.0417           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF PARAGUAÇU PAULISTA                             Yes              No               No
ALZENOR LIMA DE VASCONCELOS                  7008231-07.2020.8.22.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF PORTO VELHO                                    Yes              No               No
ALZIRA ALVES BEZERRA                         0813128-45.2018.8.14.0006           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF ANANINDEUA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALZIRA MARIA JACOBS CHIAMULERA               0008755-67.2019.8.16.0182           CHANGE                            CIVIL COURT OF CURITIBA                                       Yes              No               No

ALZIRA MAYARA QUEVEDO PEREIRA                0803060-04.2020.8.23.0010           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BOA VISTA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ALZIRO CESAR DE MORAIS RODRIGUES             9000320-55.2020.8.21.3001           CHANGE                          CIVIL COURT OF PORTO ALEGRE                                     Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
AMABILE FELIX DUARTE                         8071357-88.2018.8.11.0001           COLLECTION                      CIVIL COURT OF CUIABÁ                                           Yes              No               No

AMABILIE MASCARENHAS ZAIZE                   8007253-21.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No
AMADEU CARINGI DE AQUINO                     0028814-67.2018.8.21.0022           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF PELOTAS                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AMALIA ATANASIO FORCENETTE                   1009725-69.2019.8.26.0506           CANCELLATION                    CIVIL COURT OF RIBEIRÃO PRETO                                   Yes              No               No



                                                                                                         59 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 180 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

AMANDA ABILA                                0051197-48.2019.8.16.0182          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
AMANDA ALMEIDA FERREIRA CARDOSO             0008744-54.2020.8.19.0203          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
AMANDA ALVES FERNANDES DA SILVA             0000281-92.2019.5.13.0004          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA                                             Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
AMANDA ALVES PAPUCCI                        1002946-54.2019.8.26.0650          OVERBOOKING                        CIVIL COURT OF VALINHOS                                       Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
AMANDA ANDRADE FURTADO                      0012824-80.2020.8.17.8201          RESERVATION                        CIVIL COURT OF RECIFE                                         Yes              No               No

AMANDA ANDRADE SANTANA                      0023300-54.2019.8.25.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARACAJU                                           Yes              No               No
AMANDA ASSIS BRAZ                           1000366-47.2017.5.02.0001          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                        Yes              Yes              No

AMANDA AURORA PEREIRA DA COSTA PORTO 0010614-56.2020.8.17.8201                 CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                            Yes              No               No
AMANDA BRAGA DA CUNHA MAIA           0041829-23.2018.8.19.0002                 CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF NITERÓI                                           Yes              No               No

AMANDA CAVALCANTE MOREIRA                   0800156-97.2019.8.18.0167          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                          Yes              No               No

AMANDA CRISTINA CONCEICAO DE OLIVEIRA 0002387-26.2020.8.03.0002                CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SANTANA                                        Yes              No               No
AMANDA CRISTINA DE ALMEIDA FRANCA     1011417-29.2020.8.26.0002                CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
AMANDA CUNHA BARBOSA RODRIGUES              1001536-53.2020.8.26.0414          CANCELLATION                       CIVIL COURT OF PALMEIRA D'OESTE                               Yes              No               No
AMANDA DA MATA MOREIRA SPITALE                                                 CIVIL LITIGATION - FLIGHT
MACHADO                                     5031359-70.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

AMANDA DA ROCHA ANTONIO                     1069406-27.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
AMANDA DA SILVA E SILVA                     0802922-90.2019.8.10.0153          CANCELLATION                    CIVIL COURT OF SÃO LUÍS                                          Yes              No               No

AMANDA DA SILVA LIMA                        1001283-40.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
AMANDA DA SILVA SOUZA                       0004522-33.2019.8.17.8222          CANCELLATION                       CIVIL COURT OF PAULISTA                                       Yes              No               No
AMANDA DANIELA PINHEIRO ROMEU               33.001.049.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
AMANDA DANIELA PINHEIRO ROMEU               33.001.049.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
AMANDA DARELA DE OLIVEIRA LONGO             5000073-12.2020.8.24.0075          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF TUBARÃO                                        Yes              No               No
AMANDA DE GODOY SANTANA ROCHA               35.022.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CARAGUATATUBA                                  Yes              No               No

AMANDA DE MEDEIROS FERNANDES                0841676-18.2019.8.12.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
AMANDA DE MELO COTA                         0007801-31.2020.8.19.0205          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
AMANDA DE OLIVEIRA FLORES                   1001387-83.2020.8.26.0664          CANCELLATION                       CIVIL COURT OF VOTUPORANGA                                    Yes              No               No
AMANDA DE OLIVEIRA SILVA                    1001482-23.2017.5.02.0055          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
AMANDA DO CARMO BARRETO                     5009347-62.2020.8.13.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

AMANDA DOS REIS GONCALVES                   0019980-29.2019.8.08.0725          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SERRA                                          Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
AMANDA DOS SANTOS ALMEIDA                   0004924-41.2020.8.05.0001          RESERVATION                        CIVIL COURT OF SALVADOR                                       Yes              No               No
AMANDA EVELIN BESERRA BESSA PATRIOTA        1001340-08.2014.5.02.0319          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
AMANDA FARIAS AIRES                         1002478-08.2019.8.11.0004          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BARRA DO GARÇAS                                Yes              No               No




                                                                                                        60 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 181 of 1306
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                              SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                          Status of Case   Status of Case   Status of Case
                                                                                                                                                                            (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                              CIVIL LITIGATION - FLIGHT
AMANDA FIGUEIREDO SANTOS                 0023968-35.2019.8.16.0014            CANCELLATION                        CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                              CIVIL LITIGATION - FLIGHT
AMANDA FIORAVANTI FALCONIERY             0004063-23.2020.8.19.0209            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

AMANDA FRANCELLE DE OLIVEIRA                 1000411-25.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AMANDA FRASCINO PARANHOS                     0003959-49.2020.8.19.0203          CANCELLATION                    CIVIL COURT OF RIO DE JANEIRO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
AMANDA FRASCINO PARANHOS                     0003959-49.2020.8.19.0203          CANCELLATION                    CIVIL COURT OF RIO DE JANEIRO                                  Yes              Yes              No
AMANDA FURTADO SOARES DE MORAES
CAVALCANTI                                   0000846-09.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                          Yes              Yes              No
AMANDA FURTADO SOARES DE MORAES
CAVALCANTI                                   0000846-09.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                          Yes              Yes              No
AMANDA GABRIELA DE SOUZA FERREIRA            0012243-26.2016.5.03.0092          INDIVIDUAL LABOR CLAIM          JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                          Yes              Yes              No

AMANDA GABRIELE SANTOS RAMOS                 0004200-77.2020.8.16.0018          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MARINGÁ                                       Yes              No               No
AMANDA GIOVANA OLIVEIRA MACHADO              1001139-39.2020.8.26.0302          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JAÚ                                           Yes              No               No
AMANDA GOMES DOS SANTOS MELO                 0021265-45.2020.8.05.0001          CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF SALVADOR                                      Yes              Yes              No
AMANDA GOMES DOS SANTOS MELO                 0021265-45.2020.8.05.0001          CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF SALVADOR                                      Yes              Yes              No
AMANDA HIPOLITO ROJAS                        0002023-38.2014.5.02.0036          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
AMANDA ISAIAS NAVES                          5066629-23.2020.8.09.0007          OVERBOOKING                       CIVIL COURT OF ANÁPOLIS                                      Yes              No               No
AMANDA JAQUELINE GABIATTI                    7001161-15.2020.8.22.0008          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ESPIGÃO DO OESTE                              Yes              No               No
AMANDA KARINA BECKER REZENDE                 9000032-51.2020.8.21.0142          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF IGREJINHA                                     Yes              No               No

AMANDA KELLY GENTIL GUIMARAES ROSA           0800213-90.2020.8.18.0164          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                        Yes              No               No

AMANDA KESTELMAN                             0015731-33.2020.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AMANDA KLIMECK REPINALDO                     5008906-82.2019.8.24.0033          CANCELLATION                      CIVIL COURT OF ITAJAÍ                                        Yes              No               No
AMANDA LAIS BELLI DE ASSIS SOARES            5035206-80.2020.8.13.0024          CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AMANDA LATORRE LEVI                          1063200-94.2019.8.26.0002          CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No

AMANDA LETICIA MAYEDA D AVILLA               1024231-76.2019.8.26.0562          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTOS                                          Yes              No               No

AMANDA LIMA MOREIRA                          0700362-77.2020.8.02.0082          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MACEIÓ                                        Yes              No               No
AMANDA LOBO JUNQUEIRA                        0716226-24.2020.8.07.0016          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
AMANDA LOBO JUNQUEIRA                        0716226-24.2020.8.07.0016          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
AMANDA LOIOLA DE CARVALHO                    1002288-86.2019.8.11.0055          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF TANGARÁ DA SERRA                              Yes              No               No

AMANDA MACHADO                               9066432-19.2019.8.21.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AMANDA MARQUES DO VALE FOGACA                0000165-61.2020.8.16.0184          CANCELLATION                    CIVIL COURT OF CURITIBA                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AMANDA MARTINS DE CARVALHO                   1022568-89.2020.8.26.0002          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                       Yes              No               No

AMANDA MARUN HOLANDA DE OLIVEIRA             9005600-83.2020.8.21.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No
AMANDA MAURICIO PEREIRA DE MOURA             0011186-37.2018.5.18.0010          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              Yes              No



                                                                                                        61 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 182 of 1306
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                              SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                          Status of Case   Status of Case   Status of Case
                                                                                                                                                                            (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
AMANDA MORAES GOMES                      1069373-37.2019.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AMANDA MOREIRA MONTEIRO                  0007082-37.2020.8.19.0209            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
AMANDA MOREIRA PINHEIRO LIMA             0711004-75.2020.8.07.0016            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              No               No

AMANDA NASCIMENTO FIGUEIREDO                 1001416-51.2019.8.26.0444          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PILAR DO SUL                                    Yes              No               No
AMANDA NEVES BRAVO VIRIATO                   0010946-79.2015.5.01.0025          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DO RIO DE JANEIRO                            Yes              No               No

AMANDA NOGUEIRA SOLLER PIRES                 1002764-53.2020.8.26.0482          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PRESIDENTE PRUDENTE                           Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AMANDA NOLETO ROCHA DO NASCIMENTO            1014049-82.2019.8.11.0001          OVERBOOKING                       CIVIL COURT OF CUIABÁ                                        Yes              No               No
AMANDA NOVAIS BIANCHI GALVES                 1001333-14.2017.5.02.0706          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AMANDA OLIVEIRA DE CARVALHO                  0710315-31.2020.8.07.0016          CANCELLATION                      CIVIL COURT OF BRASÍLIA                                      Yes              No               No
AMANDA OLIVEIRA FERNANDES                    1005371-02.2020.8.11.0015          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SINOP                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AMANDA OLIVEIRA MATOS                        0807288-16.2018.8.14.0051          CANCELLATION                      CIVIL COURT OF SANTARÉM                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AMANDA PANSARD ALVES                         1002747-23.2020.8.26.0577          CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                           Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AMANDA PAOLA DOS SANTOS                      0080279-46.2019.8.16.0014          CHANGE                            CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
AMANDA PEIXOTO FAUSTINO                      1015997-94.2019.8.26.0016          RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AMANDA PEREIRA DA CUNHA                      35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AMANDA PEREIRA SILVA                         0001041-53.2017.5.09.0673          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
AMANDA PERES CASTRO                          5054462-36.2020.8.09.0051          OVERBOOKING                       CIVIL COURT OF GOIÂNIA                                       Yes              No               No
AMANDA POPE DOS SANTOS                       0211129-39.2019.8.05.0001          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AMANDA PUSCH DE SOUZA                        0000817-78.2020.8.16.0184          CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No

AMANDA QUERINO ANDRADE VIANA                 0115749-86.2019.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AMANDA RAFAELA DA SILVA                      0017015-21.2020.8.16.0014          OVERBOOKING                       CIVIL COURT OF LONDRINA                                      Yes              No               No
AMANDA RAYSSA FERREIRA DA COSTA              0825563-90.2019.8.20.5004          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NATAL                                         Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
AMANDA REGINA ANDRADE                        0703520-58.2019.8.07.0011          IMPEDIMENT                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
AMANDA RINCON GODINHO                        5292273-80.2019.8.09.0051          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
AMANDA RODRIGUES DA COSTA                    1001177-54.2016.5.02.0320          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

AMANDA RODRIGUES VIEIRA                      1019403-34.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AMANDA ROMEU RODRIGUES                       1002230-15.2016.5.02.0015          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AMANDA SILVA SANTOS DE FEITOZA ALVES         0802411-68.2016.8.10.0001          CHANGE                            CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AMANDA SIMOES TERRA MARINO                   1010950-03.2019.8.26.0223          CANCELLATION                      CIVIL COURT OF GUARUJÁ                                       Yes              No               No
AMANDA SOUZA BOTELHO CAZAROTI                1001851-76.2020.8.11.0001          CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CUIABÁ                                        Yes              Yes              No
AMANDA SOUZA BOTELHO CAZAROTI                1001851-76.2020.8.11.0001          CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CUIABÁ                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
AMANDA STORTO SIMOES                         0028658-10.2019.8.16.0014          CANCELLATION                      CIVIL COURT OF LONDRINA                                      Yes              No               No




                                                                                                        62 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 183 of 1306
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                              SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                          Status of Case   Status of Case   Status of Case
                                                                                                                                                                            (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                              CIVIL LITIGATION - FLIGHT
AMANDA TEIXEIRA MELO                     0701176-26.2019.8.02.0082            CANCELLATION                        CIVIL COURT OF MACEIÓ                                        Yes              No               No
AMANDA TENORIO RIBEIRO FONTES            0001246-70.2020.8.05.0113            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF ITABUNA                                       Yes              No               No
                                                                              CIVIL LITIGATION - FLIGHT
AMANDA TOMAZ VASCONCELOS                 5041986-02.2019.8.13.0079            OVERBOOKING                         CIVIL COURT OF CONTAGEM                                      Yes              No               No

AMANDA VAREJAO VILLELA GOMES SOARES          0153695-05.2019.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AMANDA VERONEZE CALBO                        1004909-67.2020.8.26.0002          CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AMANDA WESTPHALEN DOS SANTOS                 0021546-70.2017.5.04.0005          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
AMANDA YESCA ARAUJO DE MORAIS                0800112-53.2020.8.18.0164          CANCELLATION                      CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AMANDA ZAGO FAVALESSA                        7041636-68.2019.8.22.0001          CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
AMANDHA LARA                                 0012162-11.2019.8.16.0173          RESERVATION                       CIVIL COURT OF UMUARAMA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AMANDO DE AZEVEDO DIAS                       0003977-55.2019.8.05.0022          CANCELLATION                      CIVIL COURT OF BARREIRAS                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AMANDO DE AZEVEDO DIAS                       0000227-11.2020.8.05.0022          CANCELLATION                      CIVIL COURT OF BARREIRAS                                     Yes              No               No
AMARILDO JOSE DOS SANTOS                     0001017-55.2014.5.09.0018          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA LONDRINA/PR                                Yes              Yes              No
AMARILDO LOPES DOS SANTOS                    0083620-80.2019.8.16.0014          CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF LONDRINA                                      Yes              Yes              No
AMARILDO LOPES DOS SANTOS                    0083620-80.2019.8.16.0014          CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF LONDRINA                                      Yes              Yes              No
AMARILDO PEREIRA JARDIM                      0000356-20.2019.5.17.0005          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
AMARILDO ROCK REIS                           5001924-42.2020.8.13.0027          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BETIM                                         Yes              Yes              No
AMARILDO ROCK REIS                           5001924-42.2020.8.13.0027          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BETIM                                         Yes              Yes              No
AMARO FRANCISCO DAS NEVES                    0006149-16.2019.8.26.0529          CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SANTANA DE PARNAÍBA                           Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AMASSIR JOSE PANSOLIN                        0043467-83.2019.8.16.0182          CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No

AMAURI DA SILVA JUNIOR                       1021864-76.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AMAURI DA SILVA LEME                         1013166-83.2017.8.26.0100          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                       Yes              No               No
AMAURI FARIA                                 0012623-53.2017.5.15.0133          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              No               No
AMAURI FEUERSCHUETTE DE LAURINDO
RIBAS                                        0017405-69.2020.8.16.0182          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CURITIBA                                      Yes              No               No
AMAURI GERALDO PRADO                         0001356-15.2016.5.09.0965          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                    Yes              Yes              No
AMAURI SALVADOR CORREIA                      0010494-93.2016.5.15.0106          INDIVIDUAL LABOR CLAIM            FÓRUM REGIONAL DA 15ª REGIÃO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
AMAURY AKIO ONO                              1053863-08.2019.8.26.0576          CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
AMAURY CARNEIRO DA CUNHA                     0010309-16.2020.5.15.0106          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
AMAZONIA CABO LTDA                           0635612-71.2014.8.04.0001          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                        Yes              No               No

AMEDEO VOLPE                                 1016159-97.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
AMELIA LORENA COUTO                          0001937-81.2019.8.17.8230          RESERVATION                       CIVIL COURT OF CARUARU                                       Yes              No               No
                                                                                CIVIL LITIGATION - PRE-
AMELIA LORENA COUTO                          003332/2019-00                     REGISTRATION                      CIVIL COURT OF CARUARU                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AMELICE ROCHA NOGUEIRA                       0006191-52.2020.8.16.0030          CHANGE                            CIVIL COURT OF FOZ DO IGUAÇU                                 Yes              Yes              No



                                                                                                        63 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 184 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
AMELICE ROCHA NOGUEIRA                     0006191-52.2020.8.16.0030            CHANGE                              CIVIL COURT OF FOZ DO IGUAÇU                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
AMERICO DINIZ CARVALHO NETO                0115755-93.2019.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
AMERICO DOS PRAZERES GUEDES                0187960-23.2019.8.05.0001            RESERVATION                         CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AMILCAR ALVES TUPIASSU FILHO               0829827-65.2019.8.14.0301            CANCELLATION                        CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AMILCAR ROSA PEREIRA                       1000020-41.2020.8.26.0529            CANCELLATION                        CIVIL COURT OF SANTANA DE PARNAÍBA                           Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AMILTO JOSE TONETE                         1000070-23.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
AMILTON DE SANTANA BRASIL                  0029999-82.2020.8.05.0001            CHANGE                              CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
AMILTON DE SANTANA BRASIL                  0029999-82.2020.8.05.0001            CHANGE                              CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
AMILTON DE SANTANA BRASIL JUNIOR           0030834-70.2020.8.05.0001            CHANGE                              CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
AMILTON DE SANTANA BRASIL JUNIOR           0030834-70.2020.8.05.0001            CHANGE                              CIVIL COURT OF SALVADOR                                      Yes              Yes              No
AMILTON FORTES MACHADO                     5004058-76.2019.8.13.0027            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BETIM                                         Yes              No               No

AMILTON LUIZ TOMASI                          5005158-28.2020.8.24.0091           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                    Yes              No               No

AMINADABI GERMANO DE ARAUJO                  0803137-50.2020.8.20.5004           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                            Yes              Yes              No

AMINADABI GERMANO DE ARAUJO                  0803137-50.2020.8.20.5004           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NATAL                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
AMINI HADDAD CAMPOS                          8012662-44.2018.8.11.0001           CANCELLATION                      CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AMIR LEONARDO KESSLER ANNAHAS                0035194-18.2019.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
AMMON BRUNO SANTANA GUIMARAES                0006687-22.2020.8.25.0001           RESERVATION                       CIVIL COURT OF ARACAJU                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AMYNA DE SOUZA                               7029742-95.2019.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AMYR CASSOU JUNIOR                           0007774-38.2019.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
ANA ACACIA BENTES MACHADO                    0000211-21.2015.5.11.0053           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE BOA VISTA                                Yes              Yes              No

ANA ALICE ARAUJO BORGES                      0800194-95.2020.8.10.0006           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO LUÍS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA ALICE FERNANDES DE SOUSA                 0839981-93.2018.8.15.2001           CANCELLATION                    CIVIL COURT OF JOÃO PESSOA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA AMARA SANTOS                             5011176-66.2019.8.24.0005           CHANGE                          CIVIL COURT OF BALNEÁRIO CAMBORIÚ                               Yes              No               No

ANA AMELIA BARRETO ROLEMBERG                 0000799-17.2020.8.25.0084           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ARACAJU                                        Yes              No               No
ANA ANGELICA COSTA TEIXEIRA                  5019120-68.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
ANA ANGELICA MELLO MACHADO                   0864860-19.2019.8.14.0301           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ANA APARECIDA GARRONE JUSTO                  35.005.002.XX-XXXXXXX               COLLECTION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No



                                                                                                         64 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 185 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - IMPROPER
ANA APARECIDA GARRONE JUSTO               35.005.002.XX-XXXXXXX                COLLECTION                          CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No

ANA AUGUSTA DRULLA                           0004849-35.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA AURORA PEREIRA DE ARAUJO                 5171837-36.2017.8.13.0024           CANCELLATION                    CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ANA BEATRIZ ALVES VIEIRA                     1003299-77.2019.8.26.0106           IMPEDIMENT                      CIVIL COURT OF CAIEIRAS                                        Yes              No               No

ANA BEATRIZ BITENCOURT CIRNE                 0817100-74.2019.8.15.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPINA GRANDE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA BEATRIZ CAPARROZ                         0801330-52.2020.8.12.0110           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA BEATRIZ DA SILVA ARRUDA                  0000897-29.2019.8.19.0011           CANCELLATION                      CIVIL COURT OF CABO FRIO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA BEATRIZ DE LIMA DA SILVA                 1027128-71.2020.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA BEATRIZ DE OLIVEIRA                      1004979-84.2020.8.26.0002           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANA BEATRIZ FIGUEIROA FERREIRA DE                                                CIVIL LITIGATION - FLIGHT
BARROS                                       0001616-02.2020.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                        Yes              No               No
ANA BEATRIZ MACEDO VENANCIO DOS
SANTOS                                       0801263-56.2020.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
ANA BEATRIZ MARQUES DE OLIVEIRA              0028291-20.2019.8.19.0202           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ANA BEATRIZ MARQUES DE OLIVEIRA              0028291-20.2019.8.19.0202           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA BEATRIZ MAUES SIRAIAMA DO ROSARIO 0033722-03.2019.8.03.0001                  CANCELLATION                      CIVIL COURT OF MACAPÁ                                        Yes              No               No
ANA BEATRIZ MOURA TAIOQUI             1005941-25.2019.8.26.0073                  CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF AVARÉ                                         Yes              Yes              No
ANA BEATRIZ MOURA TAIOQUI             1005941-25.2019.8.26.0073                  CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF AVARÉ                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA BEATRIZ NOLETO AZEREDO                   0088818-77.2013.8.14.0301           OVERBOOKING                       CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA BEATRIZ PIRES DE MEDEIROS                5468783-68.2019.8.09.0011           CANCELLATION                      CIVIL COURT OF APARECIDA DE GOIÂNIA                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA BEATRIZ RODOLFO NAZARENO                 0000788-83.2020.8.26.0011           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANA BEATRIZ RODRIGUES BORGES                 0802554-66.2018.8.10.0040           RESERVATION                       CIVIL COURT OF IMPERATRIZ                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA BEATRIZ SECUNDO WEIS                     7017950-13.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No

ANA BEATRIZ SOARES                           1004056-27.2020.8.26.0562           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SANTOS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA BEATRIZ TEIXEIRA BARBOSA                 5005067-51.2020.8.13.0702           CANCELLATION                      CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CARINA SANTANA RIBEIRO NASCIMENTO 0006977-71.2019.8.25.0001                  CHANGE                            CIVIL COURT OF ARACAJU                                       Yes              No               No
ANA CARLA BARTOLOMEU AYROSA           1000550-78.2020.5.02.0718                  INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No

ANA CARLA COSTA DE ARAUJO                    0821213-44.2019.8.20.5106           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MOSSORÓ                                         Yes              No               No
ANA CARLA COSTA DE ARAUJO                    0822868-51.2019.8.20.5106           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF MOSSORÓ                                         Yes              No               No

ANA CARLA DE MIRANDA GAMELEIRA               0701993-63.2019.8.02.0091           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MACEIÓ                                          Yes              No               No



                                                                                                         65 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 186 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ANA CARLA DOS SANTOS                      0002187-49.2020.8.19.0042            CIVIL LITIGATION - SERVICE          CIVIL COURT OF PETRÓPOLIS                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANA CARLA FERNANDES COSTA                 1016003-04.2019.8.26.0016            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANA CARLA FERREIRA MARQUES                0311089-14.2018.8.24.0020            CANCELLATION                        CIVIL COURT OF CRICIÚMA                                      Yes              No               No

ANA CARLA SOUZA DE ARAUJO                    1010342-29.2019.8.26.0506           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIBEIRÃO PRETO                                  Yes              No               No

ANA CARLA VIEIRA GUIMARAES                   1002798-25.2019.8.11.0015           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SINOP                                           Yes              No               No
ANA CARMEN DANTAS ROCHA DE PINHO
TAVARES                                      5043284-63.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

ANA CARMEN DREYER SARAIVA                    0000861-97.2019.8.21.0021           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PASSO FUNDO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CAROLINA ALVES ALMEIDA                   5002201-88.2020.8.13.0114           CANCELLATION                      CIVIL COURT OF IBIRITÉ                                       Yes              No               No
ANA CAROLINA ALVES RODRIGUES RAMOS           0624114-91.2018.8.04.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                        Yes              No               No
ANA CAROLINA ARAUJO GUARATTO                 1002831-97.2020.8.26.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANA CAROLINA BARBOSA DE PAULA                0175508-78.2019.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CAROLINA BARIVIEIRA BARROS               1004905-30.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CAROLINA BASTOS E SANTOS                 0000741-83.2020.8.19.0212           OVERBOOKING                       CIVIL COURT OF NITERÓI                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CAROLINA BINHAME LOPES SALVADOR          0033734-59.2016.8.16.0001           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No
ANA CAROLINA CALAFELL RIBEIRO                0024582-90.2019.8.17.8201           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANA CAROLINA CAMARAO PROENCA                 0842917-43.2019.8.14.0301           RESERVATION                       CIVIL COURT OF BELÉM                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ANA CAROLINA CAMARAO PROENCA                 0842917-43.2019.8.14.0301           RESERVATION                       CIVIL COURT OF BELÉM                                         Yes              Yes              No
ANA CAROLINA CARVALHO DUARTE                 5011933-49.2018.8.13.0313           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF IPATINGA                                      Yes              No               No
ANA CAROLINA CAVALCANTI DE                                                       CIVIL LITIGATION - FLIGHT
ALBUQUERQUE                                  1023447-30.2019.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANA CAROLINA COELHO FORTES FIGUEIREDO 0803805-78.2020.8.12.0110                  RESERVATION                       CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No

ANA CAROLINA CORTES TOSETTO                  1000169-85.2019.8.11.0045           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LUCAS DO RIO VERDE                              Yes              No               No
ANA CAROLINA D?AQUINO FONSECA
KLEINBERGER                                  0004066-20.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ANA CAROLINA DA SILVA MACHADO                53.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ANA CAROLINA DA SILVA MACHADO                53.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ANA CAROLINA DE FREITAS GUIMARAES            52.001.002.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF APARECIDA DE GOIÂNIA                          Yes              No               No
ANA CAROLINA DE FREITAS GUIMARAES            52.001.002.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF APARECIDA DE GOIÂNIA                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CAROLINA DE LIMA                         1069174-15.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CAROLINA DE PAULA OLIVEIRA               1040363-45.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CAROLINA DE SOUZA GUIMARAES              1071809-63.2019.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No

ANA CAROLINA DOS SANTOS LOZANO               5001639-64.2020.8.24.0020           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CRICIÚMA                                        Yes              Yes              No



                                                                                                         66 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 187 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ANA CAROLINA DOS SANTOS LOZANO              5001639-64.2020.8.24.0020          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CRICIÚMA                                          Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANA CAROLINA FERNANDES DE LIMA              0005242-25.2020.8.19.0004          CANCELLATION                    CIVIL COURT OF SÃO GONÇALO                                       Yes              No               No

ANA CAROLINA FERNANDES MARTINS              0800450-94.2020.8.10.0149          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PEDREIRAS                                      Yes              No               No
                                                                               CIVIL LITIGATION - TAM
ANA CAROLINA FERREIRA PEREIRA               35.001.003.XX-XXXXXXX              FIDELIDADE PROGRAM                 CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ANA CAROLINA GARRIDO SILVA BORGES                                              CIVIL LITIGATION - FLIGHT
RIBEIRO                                     5013858-67.2019.8.09.0051          CHANGE                             CIVIL COURT OF GOIÂNIA                                        Yes              No               No
ANA CAROLINA GUEDES PINTO                   35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ANA CAROLINA GUEDES PINTO                   35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANA CAROLINA GUNDIN DE FREITAS              5723926-35.2019.8.09.0051          CHANGE                             CIVIL COURT OF GOIÂNIA                                        Yes              No               No
ANA CAROLINA HERMES FASCIANI                6037042-47.2015.8.13.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

ANA CAROLINA HOLANDA DE MELO TENORIO 0701742-78.2019.8.02.0080                 CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANA CAROLINA HURTADO TONISSI                1000957-04.2020.8.26.0189          CANCELLATION                       CIVIL COURT OF FERNANDÓPOLIS                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANA CAROLINA ISMAEL DE FREITAS              0007237-83.2015.8.15.2001          CHANGE                             CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No

ANA CAROLINA ISMAEL DE FREITAS              0007235-16.2015.8.15.2001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
ANA CAROLINA LIMA                           0173171-89.2019.8.06.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANA CAROLINA LINS DE MOURA CALDAS           0857459-41.2018.8.10.0001          CANCELLATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
ANA CAROLINA MACENA DA SILVA                1006601-94.2020.8.26.0554          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF SANTO ANDRÉ                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANA CAROLINA MANSUR TLUSTAK TORRES          5053637-49.2019.8.21.0001          CANCELLATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
ANA CAROLINA MARTINEZ LANCIA                1000246-11.2017.5.02.0322          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANA CAROLINA MARTINS ITABORAI               0010313-65.2019.8.19.0061          CANCELLATION                       CIVIL COURT OF TERESÓPOLIS                                    Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ANA CAROLINA MARTINS SILVA                  1016546-07.2019.8.26.0016          RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANA CAROLINA MIRANDA DE CASTRO              1005759-31.2019.8.26.0011          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANA CAROLINA MOGGI SOARES                   1001962-63.2018.8.11.0055          OVERBOOKING                        CIVIL COURT OF TANGARÁ DA SERRA                               Yes              No               No

ANA CAROLINA MONTEIRO MODESTO               0000491-77.2020.8.16.0036          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                              Yes              Yes              No

ANA CAROLINA MONTEIRO MODESTO               0000491-77.2020.8.16.0036          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                           Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
ANA CAROLINA NUNES ARANTES FUHR             7005467-16.2018.8.22.0002          RESERVATION                        CIVIL COURT OF ARIQUEMES                                      Yes              No               No
ANA CAROLINA OLIVEIRA CALMON DE                                                CIVIL LITIGATION - TAM
BITTENCOURT                                 0047513-48.2020.8.05.0001          FIDELIDADE PROGRAM                 CIVIL COURT OF SALVADOR                                       Yes              Yes              No
ANA CAROLINA OLIVEIRA CALMON DE                                                CIVIL LITIGATION - TAM
BITTENCOURT                                 0047513-48.2020.8.05.0001          FIDELIDADE PROGRAM                 CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANA CAROLINA PEREIRA FREIRE                 0044897-42.2019.8.17.8201          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              No               No



                                                                                                        67 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 188 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TICKET /
ANA CAROLINA PEREIRA LINS                 0009234-17.2019.8.25.0083            RESERVATION                         CIVIL COURT OF ARACAJU                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANA CAROLINA PEREZ                        1009687-80.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ANA CAROLINA PERILO REIS COUTINHO         0058226-28.2014.8.09.0051            RESERVATION                         CIVIL COURT OF GOIÂNIA                                       Yes              No               No
ANA CAROLINA RAMOS MARCAL                 1004626-13.2020.8.26.0562            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SANTOS                                        Yes              No               No
ANA CAROLINA RAMOS NAVES                  0001342-25.2017.5.10.0009            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANA CAROLINA RENDA LUPOSELI               1001725-06.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANA CAROLINA RENDA LUPOSELI               1001725-06.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANA CAROLINA RIBEIRO DE MELLO             0610892-30.2020.8.04.0001            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANA CAROLINA RIBEIRO DE MELLO             0610892-30.2020.8.04.0001            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - GENERAL
ANA CAROLINA RIBEIRO DE MORAES            0030936-15.2018.8.27.2729            LITIGATION - CIVIL                  CIVIL COURT OF PALMAS                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANA CAROLINA RIGUEIRA DA COSTA ABREU 0037580-42.2019.8.05.0080                 CHANGE                              CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ANA CAROLINA RODRIGUES NICACIO TEIXEIRA 5003885-17.2019.8.13.0362              RESERVATION                         CIVIL COURT OF JOÃO MONLEVADE                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANA CAROLINA RODRIGUES QUEIROZ            1000268-04.2020.8.26.0142            CANCELLATION                        CIVIL COURT OF COLINA                                        Yes              No               No

ANA CAROLINA SANTANA SOUZA                   5572165-54.2019.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CAROLINA SCOCCO                          0042006-13.2018.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CAROLINA SILVA DE MACEDO                 0833593-26.2019.8.20.5001           CHANGE                            CIVIL COURT OF NATAL                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CAROLINA SOARES IANEZ                    0001712-90.2020.8.26.0562           CANCELLATION                      CIVIL COURT OF SANTOS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CAROLINA SOBREIRA MARQUES                0029922-20.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ANA CAROLINA TOME KLOCK                      9001934-32.2019.8.21.3001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
ANA CAROLINA TOME KLOCK                      5000717-85.2020.8.21.3001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
ANA CAROLINA VIEIRA DA ROSA FAHNING          0018230-59.2019.8.08.0347           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA                                       Yes              No               No
ANA CAROLINA VIEIRA DE LIMA                  0101250-89.2017.5.01.0014           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

ANA CAROLINA VILA RAMOS DOS SANTOS           1014196-54.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANA CAROLINA ZOTTICH REIS DE MELO            27.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF MACEIÓ                                        Yes              No               No
ANA CAROLINA ZOTTICH REIS DE MELO            27.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MACEIÓ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANA CAROLINA ZOTTICH REIS DE MELO            27.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF MACEIÓ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CAROLINE BALEEIRO GOMES                  0001112-80.2020.8.05.0230           CANCELLATION                      CIVIL COURT OF SANTO ESTEVÃO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CAROLINE CABRAL MALZONI                  0829828-98.2019.8.23.0010           CANCELLATION                      CIVIL COURT OF BOA VISTA                                     Yes              No               No




                                                                                                         68 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 189 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
ANA CAROLINE DE OLIVEIRA LIMA             35.001.003.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANA CAROLINE DE SOUZA VENS                0000176-46.2020.8.16.0037            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CAMPINA GRANDE DO SUL                              Yes              No               No

ANA CAROLINE FAVACHO DO VALLE GARCIA         5001875-93.2019.8.13.0525           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF POUSO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CAROLINE FERREIRA GOMES                  7017194-04.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANA CAROLINE GONCALVES                       21.001.060.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANA CAROLINE GONCALVES                       21.001.060.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
ANA CAROLINE GUSMAO ZALAZAR                  0021712-15.2016.5.04.0013           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CAROLINE MUNGO BOTINI VENDRAME           1033634-27.2019.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANA CAROLINE OLIVEIRA NOGUEIRA SANTOS 0004618-43.2019.8.13.0338                  RESERVATION                       CIVIL COURT OF ITAÚNA                                        Yes              No               No
ANA CAROLINE SILVA MATOZINHOS         5000269-64.2020.8.13.0567                  CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SABARÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CAROLINE ULIANA ROLIM                    0011663-63.2020.8.08.0545           OVERBOOKING                       CIVIL COURT OF VILA VELHA                                    Yes              No               No

ANA CATARINA FREIRE VERAS LACERDA            0060639-10.2019.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                          Yes              No               No
ANA CATHARINA GONCALVES CHAGAS               1001309-63.2020.8.26.0220           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF GUARATINGUETÁ                                   Yes              No               No

ANA CECILIA ANDRADE PIRES DE SIQUEIRA        0010621-48.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                          Yes              Yes              No

ANA CECILIA ANDRADE PIRES DE SIQUEIRA        0010621-48.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ANA CECILIA ARCANJO CARNEIRO                 3001958-55.2019.8.06.0003           RESERVATION                     CIVIL COURT OF FORTALEZA                                       Yes              No               No

ANA CECILIA BRASIL BLANCO SCHAIDHAUER        5000937-44.2020.8.21.0007           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMAQUÃ                                         Yes              No               No

ANA CECILIA DE MELLO NEVES E SILVA           5003187-08.2018.8.13.0439           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MURIAÉ                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CECILIA DE OLIVEIRA ORRICO FREITAS       0012832-31.2019.8.25.0001           CANCELLATION                    CIVIL COURT OF ARACAJU                                         Yes              No               No

ANA CECILIA SOARES DE BRITO CRAVO            5021113-15.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No

ANA CELIA ALONSO TANAJURA                    0042353-42.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              No               No
ANA CELIA SOARES FERREIRA                    7052458-19.2019.8.22.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CINTIA CASSAB HEILBORN                   1066984-79.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CIRNE PAES DE BARROS                     0853389-88.2017.8.15.2001           CANCELLATION                      CIVIL COURT OF ARARA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ANA CLARA ABREU MEIRA                        5150036-98.2016.8.13.0024           IMPEDIMENT                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CLARA ALVES TEIXEIRA PEREIRA             3000446-71.2019.8.06.0024           CANCELLATION                      CIVIL COURT OF FORTALEZA                                     Yes              No               No

ANA CLARA ARAUJO SOUZA                       7058083-34.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No




                                                                                                         69 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 190 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
ANA CLARA DE CARVALHO POLKOWSK            0040829-10.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANA CLARA DE CARVALHO POLKOWSK            0040829-10.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No

ANA CLARA DIMAS                              5002141-03.2020.8.24.0020           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CRICIÚMA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CLARA DINUCCI                            1008412-96.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANA CLARA EUGENIO                            0001296-84.2020.8.16.0018           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF MARINGÁ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CLARA GARRIDO BASTOS                     0053210-50.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CLARA GARRIDO BASTOS                     0053210-50.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CLARA LEITE DOS SANTOS                   1096891-33.2018.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ANA CLARA MORAES LEITE SOUZA COELHO          5174328-50.2016.8.13.0024           IMPEDIMENT                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CLARA RAMON GIANNELLI                    1103015-66.2017.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CLARA SOUZA DOS SANTOS                   0002185-21.2020.8.16.0056           CANCELLATION                      CIVIL COURT OF CAMBÉ                                         Yes              No               No
ANA CLARA ZOLYOMY TORRES                     0023055-19.2020.8.16.0014           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CLARAH SILVEIRA SARAIVA                  7017235-02.2019.8.22.0002           CANCELLATION                      CIVIL COURT OF ARIQUEMES                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CLARIA MARIA DE ASSIS BEMON              0026961-39.2019.8.16.0018           CANCELLATION                      CIVIL COURT OF MARINGÁ                                       Yes              No               No

ANA CLARISSA DOS SANTOS SERRA MOTA           1010609-24.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CLARO BADANO ESTIN                       1021857-84.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CLAUDIA ANESI PALERMO GIRIA              9007213-48.2019.8.21.0010           CANCELLATION                      CIVIL COURT OF CAXIAS DO SUL                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CLAUDIA AVANCI RIBEIRO                   0001743-33.2019.8.16.0204           CHANGE                            CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CLAUDIA BARBOSA VIEIRA                   5006028-31.2019.8.13.0183           CHANGE                            CIVIL COURT OF CONSELHEIRO LAFAIETE                          Yes              No               No
ANA CLAUDIA BICALHO DE ABREU                 5020809-16.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CLAUDIA BRITO DIAS                       0043169-24.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CLAUDIA CAMARA VICELLI                   0000163-47.2020.8.16.0037           CANCELLATION                      CIVIL COURT OF QUATRO BARRAS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CLAUDIA CARNELOSSI                       1043765-61.2019.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CLAUDIA DA COSTA VARGAS                  0700841-36.2020.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ANA CLAUDIA DA SILVA ALVES                   1011661-05.2019.8.26.0127           IMPEDIMENT                        CIVIL COURT OF CARAPICUÍBA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CLAUDIA DA SILVA MARCHESINI              1002803-90.2020.8.26.0016           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No




                                                                                                         70 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 191 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - IMPROPER
ANA CLAUDIA DA SILVA NASCIMENTO           0863937-90.2019.8.14.0301            COLLECTION                          CIVIL COURT OF BELÉM                                         Yes              No               No
ANA CLAUDIA DE ALMEIDA                    0002907-68.2020.8.26.0576            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No

ANA CLAUDIA DE OLIVEIRA SOUSA                0612906-84.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                          Yes              No               No

ANA CLÁUDIA DE SOUZA ARRUDA BARCELOS 5516018-42.2018.8.09.0051                   CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CLÁUDIA DE SOUZA ARRUDA BARCELOS 5515993-29.2018.8.09.0051                   CANCELLATION                    CIVIL COURT OF GOIÂNIA                                         Yes              No               No

ANA CLAUDIA DIAS RIBEIRO                     0029891-11.2019.8.27.2706           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ARAGUAÍNA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CLAUDIA DOS SANTOS IMPERES               7003206-26.2019.8.22.0008           CHANGE                            CIVIL COURT OF ESPIGÃO DO OESTE                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CLAUDIA DUTRA DA COSTA OLIVEIRA          0000207-87.2019.8.19.0079           CHANGE                            CIVIL COURT OF PETRÓPOLIS                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CLAUDIA FERREIRA DO VALLE                0019145-34.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CLAUDIA FERREIRA LAYME                   0015617-89.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No
ANA CLAUDIA GUEDES                           0001722-66.2013.5.09.0122           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                    Yes              Yes              No
ANA CLAUDIA LIMA DE ARAUJO DERZI             0628997-47.2019.8.04.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                        Yes              Yes              No
ANA CLAUDIA LIMA DE ARAUJO DERZI             0628997-47.2019.8.04.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                        Yes              Yes              No
ANA CLAUDIA LIMA DE JESUS                    1001889-27.2020.8.26.0533           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTA BÁRBARA D OESTE                         Yes              No               No
ANA CLAUDIA MOREIRA DE SOUZA                 5005201-41.2019.8.13.0079           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CONTAGEM                                      Yes              No               No
ANA CLAUDIA PIRES DO NASCIMENTO              29.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              No               No
ANA CLAUDIA PIRES DO NASCIMENTO              0062410-81.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              No               No
ANA CLAUDIA PIRES DO NASCIMENTO              29.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              No               No
ANA CLAUDIA REIS DA SILVA                    0001541-35.2015.5.17.0005           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE VITÓRIA                                 Yes              Yes              No
ANA CLAUDIA REIS DA SILVA RIBEIRO DE
OLIVEIRA                                     0000243-11.2015.5.17.0004           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DA COMARCA DE VITÓRIA                      Yes              Yes              No
ANA CLAUDIA ROCHA SENA                       8055803-13.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              No               No

ANA CLAUDIA TORRES FUENTES                   1021844-85.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
ANA CLAUDIA VASCONCELOS DA SILVA             0638628-23.2020.8.04.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF MANAUS                                          Yes              No               No

ANA CLAUDIA VIDAL FERNANDES DE OLIVEIRA 1002505-43.2020.8.26.0002                CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - ON-BOARD
ANA CLAUDIA VIEIRA ALTOE                     0011979-88.2020.8.08.0347           SERVICE                         CIVIL COURT OF VITÓRIA                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - ON-BOARD
ANA CLAUDIA VIEIRA ALTOE                     0011979-88.2020.8.08.0347           SERVICE                         CIVIL COURT OF VITÓRIA                                         Yes              Yes              No

ANA CLEYDE CARNEIRO LIMA                     0800089-65.2020.8.10.0153           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CRISTINA ALVES DE OLIVEIRA               1065477-83.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANA CRISTINA BARBOSA COSTA                   0016778-51.2016.5.16.0022           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA ASTOLFO SERRA                              Yes              Yes              No
ANA CRISTINA BERTON DE FRAGA WAGNER          9000522-66.2020.8.21.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GRAVATAÍ                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CRISTINA BOTELHO SANTOS                  0009589-10.2020.8.19.0002           CANCELLATION                      CIVIL COURT OF NITERÓI                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANA CRISTINA CASTRO FONTENLA                 0004217-41.2020.8.19.0209           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No



                                                                                                         71 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 192 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
ANA CRISTINA DA SILVA NASCIMENTO           0863657-22.2019.8.14.0301            CHANGE                              CIVIL COURT OF BELÉM                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ANA CRISTINA DA SILVA NASCIMENTO           0863657-22.2019.8.14.0301            CHANGE                              CIVIL COURT OF BELÉM                                         Yes              Yes              No
ANA CRISTINA DE CARVALHO MEDEIROS          1031825-21.2019.8.26.0602            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SOROCABA                                           Yes              No               No
                                                                                CIVIL LITIGATION - TAM
ANA CRISTINA DE JESUS                      1001386-05.2020.8.26.0016            FIDELIDADE PROGRAM                  CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                CIVIL LITIGATION - TAM
ANA CRISTINA DE JESUS                      1001386-05.2020.8.26.0016            FIDELIDADE PROGRAM                  CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ANA CRISTINA DE MOURA BATALHA              0045884-39.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
ANA CRISTINA DE SOUZA                      0010640-76.2016.5.15.0093            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE CAMPINAS                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ANA CRISTINA ELIAS                         5050323-41.2020.8.09.0051            CANCELLATION                        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
ANA CRISTINA FERES BICHARA                 5195583-59.2019.8.13.0024            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF BELO HORIZONTE                                     Yes              No               No
ANA CRISTINA FERNANDES DA SILVA            0008566-45.2019.8.19.0202            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ANA CRISTINA FERNANDES VIANA DE
ALMEIDA                                    0700709-83.2020.8.02.0091            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MACEIÓ                                            Yes              No               No
ANA CRISTINA FERREIRA MARQUES              5109981-93.2020.8.09.0051            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANA CRISTINA GONCALVES CARVALHO            5007560-27.2020.8.13.0079            CANCELLATION                        CIVIL COURT OF CONTAGEM                                      Yes              No               No

ANA CRISTINA GOULART MENDES                  0002800-74.2020.8.16.0035           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                           Yes              No               No
ANA CRISTINA INACIO CASTELO BRANCO                                               CIVIL LITIGATION - FLIGHT
CAEIRO                                       1016535-83.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ANA CRISTINA KERR RODRIGUES                  1001312-77.2018.5.02.0714           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
ANA CRISTINA LEAL                            0034041-82.2019.8.19.0208           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ANA CRISTINA LIMA DE SOUZA                   0000368-11.2020.8.16.0091           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ICARAÍMA                                       Yes              No               No
ANA CRISTINA LORENZI VESER                   0101402-49.2018.5.01.0032           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ANA CRISTINA MACHADO VELLOSO                 0816678-16.2019.8.15.2001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No

ANA CRISTINA MARQUES BARBOSA LUNA            1009488-30.2019.8.26.0152           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF COTIA                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CRISTINA MARTINEZ DE MOURA RIGON         1040815-52.2019.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CRISTINA PARANHOS DA SILVA               0822057-21.2019.8.14.0301           CANCELLATION                      CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CRISTINA PAULINO MARTINS                 0011205-18.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA CRISTINA RODRIGUES DA UNHA               0318514-56.2019.8.19.0001           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ANA CRISTINA SILVA TIMOTEO                   1001642-38.2018.5.02.0047           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
ANA CRISTINA SILVA TIMOTEO                   1001172-70.2019.5.02.0047           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              No               No

ANA CRISTINA TEIXEIRA MACEDO                 0001125-16.2017.8.14.0301           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELÉM                                          Yes              No               No
ANA CRISTINA VIANA ABREU                     0829468-52.2018.8.14.0301           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BELÉM                                          Yes              No               No
ANA DEBORA LUSQUINHOS BANDEIRA               0010538-24.2013.5.05.0033           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA DELMA DE MORAES DIAS                     3001319-75.2017.8.06.0013           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              No               No
ANA DIRCE MARQUES DAVALOS                    1001341-37.2020.8.26.0004           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No




                                                                                                         72 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 193 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ANA DIRLEI GONCALVES TENFEN                  5005880-02.2019.8.24.0090          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
ANA ELISA BARBOSA MARCONDES                  5020909-39.2019.8.13.0433          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MONTES CLAROS                                  Yes              Yes              No
ANA ELISA BARBOSA MARCONDES                  5020909-39.2019.8.13.0433          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MONTES CLAROS                                  Yes              Yes              No
ANA ELISA BERTOLIN DA SILVA                  0018366-29.2020.8.16.0014          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF LONDRINA                                       Yes              Yes              No
ANA ELISA BERTOLIN DA SILVA                  0018366-29.2020.8.16.0014          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF LONDRINA                                       Yes              Yes              No

ANA ELISA BIESEK LEITE                       1064871-55.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
ANA ELISA BORCHIO BASSI                      0010535-08.2020.8.08.0545          LITIGATION - CIVIL              CIVIL COURT OF VILA VELHA                                        Yes              No               No

ANA ELISA COELHO MIRANDA MENEZES             0295948-94.2018.8.13.0105          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOVERNADOR VALADARES                              Yes              No               No

ANA ELISA DE ALMEIDA BRENNAND GUERRA         0039927-72.2019.8.17.2001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANA ELISA DE FREITAS MACHADO SILVA           5001319-11.2020.8.13.0702          CANCELLATION                       CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANA ELISA DE SOUZA TAVARES                   0024127-38.2018.8.17.2001          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
ANA ELISABETH KORTE STEIN                    1032505-57.2019.8.26.0100          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ANA ELISABETH PENA                           1097266-39.2015.8.26.0100          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANA ELISE ANDRADE PEREIRA                    0023948-44.2019.8.26.0021          CANCELLATION                       CIVIL COURT OF CUIABÁ                                         Yes              No               No
ANA EMILIA ARNAUD DE MEDEIROS FALCAO                                            CIVIL LITIGATION - FLIGHT
PAIVA                                        0821373-47.2018.8.15.2001          CANCELLATION                       CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
ANA EMILIA DE ARAUJO PINTO                   5298250-87.2018.8.09.0051          COLLECTION                         CIVIL COURT OF GOIÂNIA                                        Yes              No               No
ANA EMILIA GOMES CAMPELO                     0827545-42.2019.8.20.5004          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF NATAL                                          Yes              No               No
ANA ENCARNACION GARCIA PELISARO              1012232-74.2019.8.11.0003          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RONDONÓPOLIS                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANA ERICA CARVALHO CAVALCANTE                3003201-34.2019.8.06.0003          CANCELLATION                       CIVIL COURT OF FORTALEZA                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ANA ERICA CARVALHO CAVALCANTE                3003201-34.2019.8.06.0003          CANCELLATION                       CIVIL COURT OF FORTALEZA                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
ANA ERIKA FELIX AGUIAR                       3000627-10.2019.8.06.0174          RESERVATION                        CIVIL COURT OF TIANGUÁ                                        Yes              No               No
ANA FABIA DA SILVA TORQUATO                  0002196-67.2011.5.02.0036          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
ANA FLAVIA ALTIVO DELLARETTI                 5026715-21.2019.8.13.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
ANA FLAVIA ALVES RESENDE                     5004300-39.2020.8.13.0079          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CONTAGEM                                       Yes              Yes              No
ANA FLAVIA ALVES RESENDE                     5004300-39.2020.8.13.0079          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CONTAGEM                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ANA FLAVIA AQUINO SILVA                      1011426-11.2020.8.11.0001          CANCELLATION                       CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANA FLAVIA BITENCOURT LOMBA DA ROCHA 0000785-41.2020.8.05.0229                  CANCELLATION                       CIVIL COURT OF SANTO ANTÔNIO DE JESUS                         Yes              No               No
ANA FLAVIA DE CASTRO STALHSCHMIDT                                               CIVIL LITIGATION - FLIGHT
CORDEIRO                             1074431-21.2019.8.26.0002                  CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ANA FLAVIA DE CASTRO STALHSCHMIDT                                               CIVIL LITIGATION - FLIGHT
CORDEIRO                             1074431-21.2019.8.26.0002                  CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANA FLAVIA DE FREITAS CRUZ                   0808306-75.2020.8.12.0110          CANCELLATION                       CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
ANA FLAVIA DE OLIVEIRA CAMARA                0806691-90.2020.8.20.5004          IMPEDIMENT                         CIVIL COURT OF NATAL                                          Yes              Yes              No



                                                                                                         73 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 194 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - BOARDING
ANA FLAVIA DE OLIVEIRA CAMARA             0806691-90.2020.8.20.5004            IMPEDIMENT                          CIVIL COURT OF NATAL                                         Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANA FLAVIA FERREIRA SOUTO                 0002669-62.2019.8.17.8230            OVERBOOKING                         CIVIL COURT OF CARUARU                                       Yes              No               No
ANA FLAVIA FURTADO NUNES                  0000827-95.2020.8.26.0006            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No

ANA FLAVIA MARINHO SARAIVA                   5051968-74.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA FLAVIA PANTALENA                         3000454-30.2018.8.06.0009           CHANGE                            CIVIL COURT OF FORTALEZA                                     Yes              No               No
ANA FLAVIA QUEIROZ                           5006051-38.2020.8.13.0701           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF UBERABA                                       Yes              No               No
ANA FLAVIA RODRIGUES DE SOUSA                5356801-75.2017.8.09.0025           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CALDAS NOVAS                                  Yes              No               No

ANA FLORENCIO ALVES FREITAS                  5505690-13.2019.8.09.0150           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TRINDADE                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA FRANCISCA DE ARAUJO SOARES CRUZ          7008073-49.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No
ANA GABRIELA ALVES DA SILVA                  0008857-26.2020.8.16.0030           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FOZ DO IGUAÇU                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA GABRIELA SILVA LOPES                     5575508-91.2019.8.09.0137           CANCELLATION                      CIVIL COURT OF RIO VERDE                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA GISELLE LEITE CATOSSI                    0850127-57.2017.8.10.0001           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
ANA GOMES DE BRITO SILVA                     0002287-60.2020.8.16.0018           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MARINGÁ                                       Yes              No               No

ANA GOUVEA BOCCHINI                          0001788-92.2020.8.19.0212           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NITERÓI                                         Yes              No               No
ANA ISABEL DOS SANTOS CAMARA                 0100838-50.2016.5.01.0029           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DO RIO DE JANEIRO                            Yes              Yes              No

ANA ISABEL FEITOSA BARBOSA GOMINHO           0061086-95.2019.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                          Yes              No               No

ANA JULIA DE ALMEIDA NOVAES                  1074572-37.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA JULIA DE MEDEIROS FERNANDES              7054291-72.2019.8.22.0001           CANCELLATION                    CIVIL COURT OF PORTO VELHO                                     Yes              No               No

ANA JULIA DE OLIVEIRA RAMOS                  5002297-53.2020.8.24.0064           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ                                        Yes              Yes              No

ANA JULIA DE OLIVEIRA RAMOS                  5002297-53.2020.8.24.0064           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA JULIA FEU DE ALMEIDA                     0001299-78.2018.8.08.0035           CANCELLATION                      CIVIL COURT OF VILA VELHA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA JULIA OLIVEIRA DE ALMEIDA                0014538-39.2015.8.21.0021           OVERBOOKING                       CIVIL COURT OF PASSO FUNDO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA JULIA SOUSA CAVALCANTE                   0802103-66.2020.8.15.2001           CHANGE                            CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANA JULINDA DE OLIVEIRA GOES                 0801159-38.2020.8.20.5004           RESERVATION                       CIVIL COURT OF NATAL                                         Yes              No               No

ANA KAREN APOLO PEALOZA                      9076850-16.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No

ANA KARENA NOBRE                             0034589-05.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA KARINA BARBOSA MENDES                    0700467-35.2020.8.07.0011           CHANGE                          CIVIL COURT OF BRASÍLIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA KARINA RIOS DE ARAUJO MATHIAS            3000084-80.2020.8.06.0009           CANCELLATION                    CIVIL COURT OF FORTALEZA                                       Yes              Yes              No



                                                                                                         74 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 195 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
ANA KARINA RIOS DE ARAUJO MATHIAS         3000084-80.2020.8.06.0009            CANCELLATION                        CIVIL COURT OF FORTALEZA                                     Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANA KARLA SILVA DE SOUSA                  1109522-72.2019.8.26.0100            OVERBOOKING                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANA KAROLAINE SOARES DOS SANTOS           0000281-26.2019.5.13.0026            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA                                            Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANA KAROLINA DANTAS FERRAZ PACHECO        0229931-94.2019.8.13.0702            CANCELLATION                        CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
ANA KAROLINA FRANCO DA MOTA DIAS          0502640-96.2016.8.05.0274            IMPEDIMENT                          CIVIL COURT OF VITÓRIA DA CONQUISTA                          Yes              No               No

ANA KAROLINA SANTOS MASCARENHAS              0538801-85.2015.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              No               No
ANA KAROLINE LOPES SOUSA                     52.016.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS      CIVIL COURT OF ANÁPOLIS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA KEILA MARTINS BARBIERO RIBEIRO           5686839-45.2019.8.09.0051           CHANGE                          CIVIL COURT OF GOIÂNIA                                         Yes              No               No

ANA KEILA PACHECO TAVARES                    5001452-61.2017.8.13.0701           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF UBERABA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA KEILA PACHECO TAVARES                    5015743-32.2018.8.13.0701           CHANGE                            CIVIL COURT OF UBERABA                                       Yes              No               No
ANA LAISE DE OLIVEIRA RODRIGUES              0826018-55.2019.8.20.5004           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF NATAL                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA LARISSA DE SOUZA RAMOS                   0626841-94.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA LAURA BARBOSA PANIAGO                    5011363-60.2018.8.13.0702           OVERBOOKING                       CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No

ANA LAURA BOTINI VENDRAME                    1013048-66.2019.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA LAURA DE OLIVEIRA RETT                   1004077-41.2019.8.26.0302           OVERBOOKING                       CIVIL COURT OF JAÚ                                           Yes              No               No
ANA LAURA FERNANDES DE OLIVEIRA              5208030-79.2019.8.13.0024           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA LAURA PARANHOS JUSTINO                   1000225-23.2020.8.26.0383           CANCELLATION                      CIVIL COURT OF NHANDEARA                                     Yes              No               No
ANA LAURA VIEIRA RODOVALHO                   5004273-33.2020.8.13.0701           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF UBERABA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA LEA VIEIRA MARANHAO                      0303355-59.2019.8.24.0090           CHANGE                            CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA LELIA CARULACK                           5018688-20.2019.8.24.0064           OVERBOOKING                       CIVIL COURT OF SÃO JOSÉ                                      Yes              No               No

ANA LETICIA DIAN PEGORINI NUNES              0004055-21.2020.8.16.0018           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MARINGÁ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA LETICIA MENDONCA DE ARAUJO               0805064-51.2020.8.20.5004           CANCELLATION                      CIVIL COURT OF NATAL                                         Yes              No               No
ANA LETICIA NEPOMUCENO LEDA                  0800376-63.2020.8.10.0012           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                      Yes              Yes              No
ANA LETICIA NEPOMUCENO LEDA                  0800376-63.2020.8.10.0012           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                      Yes              Yes              No
ANA LIS DA SILVA AZEVEDO                     0000547-27.2020.8.26.0006           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANA LOUISE BATISTA CAMPOS                    5005965-52.2020.8.13.0027           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BETIM                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA LUA SILVA DANTAS                         1000915-72.2020.8.26.0441           CANCELLATION                      CIVIL COURT OF PERUÍBE                                       Yes              No               No
ANA LUCIA AFONSO GUERRA CORREA               1007308-38.2020.8.26.0562           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SANTOS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ANA LUCIA ALBUQUERQUE AIRES CHAGAS           0630349-40.2019.8.04.0015           IMPEDIMENT                        CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
ANA LUCIA ALBUQUERQUE AIRES CHAGAS           0630349-40.2019.8.04.0015           IMPEDIMENT                        CIVIL COURT OF MANAUS                                        Yes              Yes              No



                                                                                                         75 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 196 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ANA LUCIA ALVAREZ DE ABREU                0101788-54.2020.8.19.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

ANA LUCIA CARVALHO DE PAULA                  0800287-15.2020.8.18.0013           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TERESINA                                      Yes              No               No
ANA LUCIA DA SILVA                           1001610-76.2016.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
ANA LUCIA DA SILVA ALBUQUERQUE               0000256-25.2019.5.13.0022           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                            Yes              Yes              No
ANA LUCIA DA SILVA DE FARIA                  1000448-46.2020.8.26.0004           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA LUCIA DE SOUSA MIRANDA                   0714608-44.2020.8.07.0016           CHANGE                            CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ANA LUCIA DUO                                0011230-90.2016.5.15.0113           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RIBEIRÃO PRETO                          Yes              Yes              No

ANA LUCIA FREIRE DE SOUZA LIMA               0198040-46.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA LUCIA GUERRA DE MORAES                   0016042-18.2019.8.26.0016           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA LUCIA MARTINS LOBATO                     1011775-28.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ANA LUCIA MONTANO BOESSIO                    0015585-75.2016.8.21.0033           IMPEDIMENT                        CIVIL COURT OF SÃO LEOPOLDO                                  Yes              No               No
ANA LUCIA NOGUEIRA DE ALMEIDA                0800147-18.2020.8.10.0008           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                      Yes              Yes              No
ANA LUCIA NOGUEIRA DE ALMEIDA                0800147-18.2020.8.10.0008           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                      Yes              Yes              No
ANA LUCIA PEREIRA DE SOUZA MARTINS           1000537-11.2017.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
ANA LUCIA RAMOS ARAUJO                       0801105-17.2019.8.10.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA LUCIA SILVA ARAUJO                       0802720-84.2019.8.18.0123           CHANGE                            CIVIL COURT OF PARNAÍBA                                      Yes              No               No

ANA LUCIA VARELA DA SILVEIRA                 9075339-80.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA LUCIA VIEIRA DE ARAUJO PINHO             0025407-92.2020.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA LUCIA VIEIRA DE ARAUJO PINHO             0025407-92.2020.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ANA LUCILA MOLINARI BORDIGNON                0002228-03.2020.8.19.0208           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ANA LUCILA MOLINARI BORDIGNON                0002228-03.2020.8.19.0208           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No

ANA LUISA ABREU LESSA RIBEIRO                8026007-74.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              No               No

ANA LUISA BARBOSA DA SILVA                   0000025-04.2020.8.16.0030           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FOZ DO IGUAÇU                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA LUISA HEYES HERMOSILLA                   1062025-65.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANA LUISA LUCHT RODRIGUES                    0006651-68.2020.8.16.0182           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANA LUISA MOREIRA AUDE                       0024856-82.2019.8.16.0182           RESERVATION                       CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA LUISA OLIVEIRA FISCHER                   8032023-44.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA LUISA OLIVEIRA PEREIRA                   8043202-09.2019.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                      Yes              No               No
ANA LUISA TEIXEIRA VIEIRA MARALHAS           0011078-03.2014.5.01.0016           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANA LUIZA ARAUJO DO NASCIMENTO               0806853-97.2020.8.15.0001           RESERVATION                       CIVIL COURT OF CAMPINA GRANDE                                Yes              No               No




                                                                                                         76 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 197 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
ANA LUIZA CAMARGOS LORENS                  5129034-04.2018.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ANA LUIZA CAVALCANTI DE ALBUQUERQUE 1010681-03.2019.8.26.0016                   RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No

ANA LUIZA DE ALMEIDA MACHADO                 5055891-45.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No
ANA LUIZA DE AREA LEAO MELO                  0800450-52.2019.8.18.0167           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF TERESINA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA LUIZA DE MOURA OLIVEIRA NOGUEIRA         0048779-12.2019.8.17.8201           CANCELLATION                    CIVIL COURT OF RECIFE                                           Yes              No               No

ANA LUIZA DE OLIVEIRA FROTA                  3000046-86.2020.8.06.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                        Yes              No               No

ANA LUIZA DO NASCIMENTO OLIVEIRA             1035828-73.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

ANA LUIZA GOMES GOUVEA                       1035802-75.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA LUIZA GREGORIO VIDOTTI                   1001900-70.2020.8.26.0011           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA LUIZA HEIDERSCHEIDT                      5017905-28.2019.8.24.0064           CHANGE                            CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
ANA LUIZA KLEINPAUL                          0100138-60.2019.5.01.0032           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

ANA LUIZA RODRIGUES DE OLIVEIRA BURNIER 0030708-30.2020.8.19.0001                CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No

ANA LUIZA RODRIGUES DE OLIVEIRA BURNIER 0030708-30.2020.8.19.0001                CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No

ANA LUIZA TEIXEIRA                           0005158-12.2020.8.16.0035           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA LUIZA VIEIRA FERNANDES SANTOS            5002650-33.2017.8.13.0702           CHANGE                            CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
ANA LUIZA XAVIER CELLOS DE LIMA              0002921-97.2020.8.19.0042           CIVIL LITIGATION - SERVICE        CIVIL COURT OF PETRÓPOLIS                                     Yes              No               No
ANA LUZIA CHAVES FREIRE                      0000232-23.2017.8.06.0115           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF LIMOEIRO DO NORTE                              Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ANA LUZIA CHAVES FREIRE                      0000107-21.2018.8.06.0115           COLLECTION                        CIVIL COURT OF LIMOEIRO DO NORTE                              Yes              No               No

ANA MAGDA LOPES DE SOUZA                     9081607-53.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                     Yes              No               No

ANA MAILA VICENTE DE SOUZA SILVA             0800572-71.2020.8.14.0028           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MARABÁ                                           Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ANA MAIZA MACHADO AGUIAR REBOUCAS            3003961-20.2018.8.06.0002           IMPEDIMENT                      CIVIL COURT OF FORTALEZA                                        Yes              No               No

ANA MARCIA TAVARES E SILVA                   1003667-42.2020.8.26.0562           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTOS                                           Yes              Yes              No

ANA MARCIA TAVARES E SILVA                   1003667-42.2020.8.26.0562           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTOS                                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ANA MARIA ALVES DOS SANTOS LOJO              1007417-36.2019.8.26.0223           RESERVATION                     CIVIL COURT OF GUARUJÁ                                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANA MARIA ANTUNES CAVATERRA                  0003471-82.2019.8.26.0220           RESERVATION                     CIVIL COURT OF GUARATINGUETÁ                                    Yes              No               No

ANA MARIA BARROS VIEIRA                      7008971-62.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA MARIA BELARMINO DA SILVA                 7018014-23.2020.8.22.0001           CANCELLATION                    CIVIL COURT OF PORTO VELHO                                      Yes              No               No



                                                                                                         77 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 198 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
ANA MARIA BORGES GALVAO                   1005530-94.2019.8.26.0650            CANCELLATION                        CIVIL COURT OF VALINHOS                                      Yes              No               No
ANA MARIA CALDAS                          7010957-87.2016.8.22.0002            CIVIL LITIGATION - SERVICE          CIVIL COURT OF ARIQUEMES                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANA MARIA COSTA QUEIROZ                   1125745/3500100220                   CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANA MARIA COSTA QUEIROZ                   1125745/3500100220                   CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
ANA MARIA CRISTINA DE OLIVEIRA               0016328-04.2019.8.08.0725           / ADVERTISEMENTS                  CIVIL COURT OF SERRA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA MARIA CURI VANEY                         1018340-60.2019.8.26.0114           CANCELLATION                      CIVIL COURT OF CAMPINAS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA MARIA DA CUNHA FERREIRA REIMER           5017040-59.2018.8.13.0027           CHANGE                            CIVIL COURT OF BETIM                                         Yes              No               No
ANA MARIA DA SILVA FERNANDES                 0100270-91.2016.5.01.0010           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No

ANA MARIA DE ABREU MORENO                    5053922-42.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No

ANA MARIA DE MOURA BASTOS                    0008245-77.2019.8.19.0212           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NITERÓI                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANA MARIA DE PADUA LEMOS BENFATTI            1018307-15.2019.8.26.0003           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANA MARIA ELIAS DE OLIVEIRA                  1016195-03.2019.8.26.0576           RESERVATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANA MARIA FERREIRA FREDERICO                 0005800-79.2020.8.19.0203           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA MARIA FERREIRA RONDINA                   1009001-15.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No

ANA MARIA FERREIRA RONDINA                   1004590-26.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
ANA MARIA HENGLENG                           1001968-78.2015.5.02.0701           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
ANA MARIA MERGAR                             0021522-52.2019.8.08.0347           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA MARIA MILAGRES CORDEIRO                  0002513-26.2020.8.19.0004           CANCELLATION                      CIVIL COURT OF SÃO GONÇALO                                   Yes              No               No
ANA MARIA MOISES                             1003597-28.2013.5.02.0323           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO - 2ª REGIÃO                              Yes              Yes              No
ANA MARIA PESSOA DE ALMEIDA                  7015546-86.2020.8.22.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA MARIA REYES BECERRA                      0315442-43.2018.8.24.0038           CHANGE                            CIVIL COURT OF JOINVILLE                                     Yes              No               No
ANA MARIA RIBEIRO                            1028857-72.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA MARIA TROISE SIASSIA                     1000485-76.2020.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA MARIA VIEIRA MEDRADO                     0021334-77.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No

ANA MARIA VILELA BASTOS FERREIRA             5155376-18.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA MARIA VOLPINI AMANTEA                    1014582-84.2020.8.26.0002           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA MARIA ZIMMERMANN SEVERINO                5004425-02.2019.8.24.0090           OVERBOOKING                       CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
ANA MARTA MARTINS                            3000551-07.2019.8.06.0167           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SOBRAL                                        Yes              No               No




                                                                                                         78 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 199 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
ANA MARTA PAIXAO DE MATOS GUBERT          5000532-66.2020.8.24.0090            CANCELLATION                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No

ANA MARY CAMPOS DE SOUSA DOS SANTOS 0074556-57.2020.8.05.0001                    CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ANA MAURA PEREIRA DA SILVA                   5067231-83.2019.8.13.0024           IMPEDIMENT                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
ANA MAYRA SOUSA MELO                         3000365-81.2019.8.06.0167           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SOBRAL                                        Yes              No               No
ANA NAZARE CARDOSO DA COSTA                  23.001.001.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                     Yes              No               No
ANA NAZARE CARDOSO DA COSTA                  23.001.001.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA NOVAIS GILBERTO                          5027888-46.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
ANA OLIVIA CARDOSO RAULINO                   0710699-91.2020.8.07.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ANA PAOLA EMANUELLI PEGOLO DOS
SANTOS                                       0800021-93.2020.8.12.0110           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANA PATRICIA DIOGENES                        0000601-07.2018.8.06.0107           RESERVATION                       CIVIL COURT OF JAGUARIBE                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA PATRICIA FARIAS DOMINGUES                0005302-61.2018.8.24.0090           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ANA PATRICIA LOBATO NOGUEIRA                 0802762-65.2019.8.10.0153           COLLECTION                        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No

ANA PAULA ALVES FERREIRA                     1004106-11.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA PAULA ALVES LIMA                         1012829-92.2020.8.26.0002           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANA PAULA ALVES PINTO ANGELINO               1000048-96.2020.8.26.0306           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOSÉ BONIFÁCIO                                Yes              Yes              No
ANA PAULA ALVES PINTO ANGELINO               1000048-96.2020.8.26.0306           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOSÉ BONIFÁCIO                                Yes              Yes              No
ANA PAULA ANDRADE                            42.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
ANA PAULA ANDRADE MASCARENHAS                0079461-51.2019.8.26.0100           FIDELIDADE PROGRAM                CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANA PAULA ANTONICELLI                        1001844-44.2019.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA PAULA ANTUNES GONCALVES                  5038290-89.2020.8.13.0024           CHANGE                            CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANA PAULA AQUINO SANTOS                      0007907-55.2020.8.25.0001           RESERVATION                       CIVIL COURT OF ARACAJU                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ANA PAULA AQUINO SANTOS                      0007907-55.2020.8.25.0001           RESERVATION                       CIVIL COURT OF ARACAJU                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ANA PAULA BAESSO                             1006846-47.2019.8.26.0132           RESERVATION                       CIVIL COURT OF CATANDUVA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA PAULA BARBOSA RODRIGUES                  1001537-38.2020.8.26.0414           CANCELLATION                      CIVIL COURT OF PALMEIRA D'OESTE                              Yes              No               No
ANA PAULA BARRETO AUER                       1005178-26.2020.8.11.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VÁRZEA GRANDE                                 Yes              No               No
ANA PAULA BATISTA COSTA                      0000578-23.2017.5.09.0670           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA PAULA BENZATI HAKIME                     1001861-03.2019.8.26.0369           CANCELLATION                      CIVIL COURT OF MONTE APRAZÍVEL                               Yes              No               No

ANA PAULA BONGIOVANNI                        1047894-12.2019.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                           Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
ANA PAULA BORGES MARTINS                     1008895-36.2019.8.26.0011           LITIGATION - CIVIL              CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA PAULA BORGES MARTINS                     1002554-44.2020.8.26.0565           CHANGE                          CIVIL COURT OF SÃO CAETANO DO SUL                              Yes              No               No



                                                                                                         79 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 200 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ANA PAULA BORGES MARTINS                  1002553-59.2020.8.26.0565            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO CAETANO DO SUL                            Yes              No               No

ANA PAULA BORGES MARTINS                     1002436-68.2020.8.26.0565           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO CAETANO DO SUL                            Yes              No               No
ANA PAULA BRAGA FERNANDES DA CRUZ            1003350-75.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANA PAULA BRAGA FERNANDES DA CRUZ            1003350-75.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ANA PAULA BRAGA NOBRE                        0613138-96.2020.8.04.0001           COLLECTION                        CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
ANA PAULA BRAGA NOBRE                        0613138-96.2020.8.04.0001           COLLECTION                        CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA PAULA CALABRICH HENRIQUE                 0000538-65.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA PAULA CAPITANI                           5034521-57.2019.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No

ANA PAULA CAVALCANTE COSTA                   3002936-32.2019.8.06.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                       Yes              No               No

ANA PAULA CAVALCANTE DE OLIVEIRA             0700351-21.2020.8.02.0091           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MACEIÓ                                          Yes              No               No

ANA PAULA CERCA                              0703482-94.2020.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANA PAULA COLOMBIANO JORGE DE SOUZA          0008186-94.2019.8.19.0081           RESERVATION                       CIVIL COURT OF ITATIAIA                                      Yes              No               No
ANA PAULA CORREIA DA SILVA                   1000490-44.2020.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ANA PAULA CORREIA DE SOUZA LESSA             0000683-56.2015.5.19.0002           INDIVIDUAL LABOR CLAIM            1ª A 10ª VARAS DO TRABALHO DE MACEIÓ                         Yes              Yes              No
ANA PAULA COSTA CORREA                       5005627-79.2019.8.24.0036           CIVIL LITIGATION - SERVICE        CIVIL COURT OF JARAGUÁ DO SUL                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA PAULA COSTA MESQUITA                     7009362-51.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No

ANA PAULA CUNHA                              1000736-20.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                        Yes              No               No
ANA PAULA DA SILVA                           0000309-17.2020.8.26.0197           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FRANCISCO MORATO                              Yes              Yes              No
ANA PAULA DA SILVA                           0000309-17.2020.8.26.0197           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FRANCISCO MORATO                              Yes              Yes              No
ANA PAULA DE ABREU                           9000151-10.2020.8.21.0078           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VERANÓPOLIS                                   Yes              Yes              No
ANA PAULA DE ABREU                           9000151-10.2020.8.21.0078           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VERANÓPOLIS                                   Yes              Yes              No

ANA PAULA DE ABREU GATAROCHI                 1001727-26.2019.8.26.0514           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ITUPEVA                                         Yes              No               No
ANA PAULA DE ANDRADE                         0000325-30.2017.5.09.0122           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                      Yes              Yes              No
ANA PAULA DE ARAUJO                          0101369-88.2017.5.01.0066           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              Yes              No

ANA PAULA DE FATIMA AMARAL                   5006467-03.2020.8.13.0702           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
ANA PAULA DE HORIZONTE                       0816714-91.2020.8.12.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
ANA PAULA DE JESUS DA SILVA BARCELLOS        0000076-83.2015.5.02.0077           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
ANA PAULA DE JESUS VIANA                     1001632-73.2017.5.02.0711           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
ANA PAULA DE LIMA COSTA                      0001326-20.2016.5.21.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE NATAL                                   Yes              Yes              No

ANA PAULA DE LIMA PEDRO                      0012280-95.2019.8.19.0207           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ANA PAULA DE MARTINS E LOURENCO              1003321-49.2020.8.26.0576           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
ANA PAULA DE OLIVEIRA MARTINS                0017000-43.2006.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
ANA PAULA DE QUADROS SILVA                   1000328-88.2020.8.26.0008           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
ANA PAULA DE QUADROS SILVA                   1000328-88.2020.8.26.0008           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
ANA PAULA DE SOUZA                           0003068-45.2011.5.02.0016           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No




                                                                                                         80 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 201 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TICKET /
ANA PAULA DE SOUZA MELO                   0003170-90.2017.8.16.0089            RESERVATION                         CIVIL COURT OF IBAITI                                        Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ANA PAULA DE SOUZA MOREIRA                5008747-41.2020.8.13.0024            RESERVATION                         CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
ANA PAULA DE SOUZA SANTANA                0000728-90.2015.5.06.0012            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE RECIFE - PE                             Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANA PAULA DE SOUZA VIUDES                 1006665-38.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
ANA PAULA DESLANDES DE ALMEIDA
MOUTINHO                                  33.001.035.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ANA PAULA DESLANDES DE ALMEIDA
MOUTINHO                                  33.001.035.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

ANA PAULA DOMINGUES NUNES DA SILVA           5021993-07.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              Yes              No

ANA PAULA DOMINGUES NUNES DA SILVA           5021993-07.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              Yes              No
ANA PAULA DOS SANTOS GOMES                   1001268-70.2018.5.02.0710           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                       Yes              Yes              No
ANA PAULA DOS SANTOS SANT ANNA
PEREIRA                                      0101850-08.2017.5.01.0048           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ANA PAULA DUARTE COUTINHO                    42.002.001.XX-XXXXXXX               COLLECTION                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ANA PAULA DUARTE COUTINHO                    42.002.001.XX-XXXXXXX               COLLECTION                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No

ANA PAULA ELIAS FERREIRA                     5068246-24.2018.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
ANA PAULA EMIDIO BARBOSA                     5023356-29.2020.8.13.0024           LITIGATION - CIVIL                CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA PAULA EPIFANIO DINIZ                     5025969-85.2019.8.13.0079           CHANGE                            CIVIL COURT OF CONTAGEM                                      Yes              No               No
ANA PAULA FEIXEIRA VERGAMOTA DE SÁ           032.2010.911.944-9                  CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                     Yes              No               No
ANA PAULA FERNANDES DE QUADROS               5000014-41.2019.8.13.0697           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF TURMALINA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA PAULA FERREIRA COSTA                     0822268-45.2019.8.20.5004           CHANGE                            CIVIL COURT OF NATAL                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA PAULA FERREIRA DA SILVA                  5131602-49.2020.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                       Yes              No               No

ANA PAULA FLORES PROENCA                     5001873-73.2019.8.21.0017           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LAJEADO                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA PAULA GANDARA REIS FERREIRA              5005311-27.2019.8.13.0342           OVERBOOKING                     CIVIL COURT OF ITUIUTABA                                       Yes              No               No

ANA PAULA GARCIA COSTA                       0038219-69.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ANA PAULA GIMENEZ                            1012917-49.2019.8.26.0008           IMPEDIMENT                      CIVIL COURT OF SÃO PAULO                                       Yes              No               No

ANA PAULA GOEDERT WINCKLER                   5006844-89.2019.8.24.0091           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANA PAULA GOMES CORREA                       5004471-70.2020.8.24.0020           RESERVATION                     CIVIL COURT OF CRICIÚMA                                        Yes              No               No

ANA PAULA GOMES MACHADO DE FILIPPO           5004966-46.2019.8.13.0056           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BARBACENA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA PAULA GONCALVES BATISTA GOUVEIA          0050522-28.2020.8.19.0001           CANCELLATION                    CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No



                                                                                                         81 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 202 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                     Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
ANA PAULA GUES                             7001024-27.2020.8.22.0010            CANCELLATION                        CIVIL COURT OF ROLIM DE MOURA                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANA PAULA GUSMAO DA COSTA LIMA             0049945-55.2019.817.2001             CHANGE                              CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANA PAULA HESSMANN GONZALEZ                0004406-82.2019.8.16.0097            CANCELLATION                        CIVIL COURT OF IVAIPORÃ                                      Yes              No               No
ANA PAULA INACIO DA SILVA                  1001991-66.2016.5.02.0320            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
ANA PAULA INACIO LEITE DA SILVA            1000831-89.2019.5.02.0323            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ANA PAULA JESUS DA SILVA                   1001540-27.2014.5.02.0315            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
ANA PAULA LIDIO DOS SANTOS                 0116866-15.2019.8.05.0001            RESERVATION                         CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANA PAULA LIMA OLIVEIRA                    3000479-90.2020.8.06.0003            CHANGE                              CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANA PAULA LINDGREN ALVES REPEZZA           0708039-27.2020.8.07.0016            OVERBOOKING                         CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
ANA PAULA LOPES BOECH                      5021955-77.2019.8.13.0105            LITIGATION - CIVIL                  CIVIL COURT OF GOVERNADOR VALADARES                          Yes              No               No

ANA PAULA LOPES MERCHAK VIEIRA               0010003-34.2020.8.08.0545           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VILA VELHA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA PAULA MACENA DA SILVA                    0701985-31.2019.8.02.0077           CHANGE                          CIVIL COURT OF MACEIÓ                                           Yes              No               No
ANA PAULA MARQUES NORONHA DE                                                     CIVIL LITIGATION - FLIGHT
CARVALHO                                     0030049-11.2020.8.05.0001           CANCELLATION                    CIVIL COURT OF SALVADOR                                         Yes              No               No
ANA PAULA MARTILDES DE FIGUEIREDO
GOMES                                        9081197-92.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA PAULA MARTIN ALVES DA SILVA              1019967-13.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ANA PAULA MARTINS                            0001442-11.2018.5.12.0034           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA PAULA MARTINS DE LUCENA                  0038072-82.2019.8.17.8201           OVERBOOKING                       CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA PAULA MAURICI PEREIRA                    5005874-22.2020.8.24.0005           CANCELLATION                      CIVIL COURT OF BALNEÁRIO CAMBORIÚ                             Yes              No               No
ANA PAULA MELO BATIMANZA                     0020172-70.2018.5.04.0009           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
ANA PAULA MORANDI PAES LEME                  1006245-61.2020.8.26.0114           IMPEDIMENT                        CIVIL COURT OF CAMPINAS                                       Yes              No               No
ANA PAULA MOURA                              0018158-72.2019.8.08.0347           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA PAULA MOURA RODRIGUES                    0807538-79.2019.8.10.0001           OVERBOOKING                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
ANA PAULA OGLIARI MARQUES                    0027131-54.2019.8.19.0203           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ANA PAULA OLIVEIRA PIRES                     50.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
ANA PAULA OLIVEIRA PIRES                     50.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA PAULA OLIVEIRA PONTES                    23.001.002.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA PAULA OLIVEIRA PONTES                    23.001.002.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA PAULA PANDOLFI CUSTODIO                  0010171-36.2020.8.08.0545           CHANGE                            CIVIL COURT OF VILA VELHA                                     Yes              No               No
ANA PAULA PEREIRA DE MEDEIROS                1001311-65.2017.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ANA PAULA PEREIRA DO NASCIMENTO              1001365-18.2014.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No




                                                                                                         82 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 203 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
ANA PAULA PETRONILIO NABUCO RIBEIRO        0039978-68.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
ANA PAULA PIATIKOSKI                       1000923-72.2016.5.02.0711            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ANA PAULA PIES TOMEDI                      5011000-87.2019.8.24.0005            CANCELLATION                        CIVIL COURT OF BALNEÁRIO CAMBORIÚ                            Yes              No               No
ANA PAULA PINHEIRO DE VASCONCELOS                                               CIVIL LITIGATION - FLIGHT
FERREIRA DE MELO                           0806556-78.2020.8.20.5004            CANCELLATION                        CIVIL COURT OF NATAL                                         Yes              Yes              No
ANA PAULA PINHEIRO DE VASCONCELOS                                               CIVIL LITIGATION - FLIGHT
FERREIRA DE MELO                           0806556-78.2020.8.20.5004            CANCELLATION                        CIVIL COURT OF NATAL                                         Yes              Yes              No
ANA PAULA PINTO MOREIRA                    0001758-50.2012.5.02.0054            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
ANA PAULA PIO ALVES DA SILVA               7022054-82.2019.8.22.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO VELHO                                   Yes              No               No
ANA PAULA QUINZE DIAS DE FARO DE                                                CIVIL LITIGATION - FLIGHT
OLIVEIRA                                   0028024-24.2019.8.19.0210            CHANGE                              CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ANA PAULA RAMOS JUBE FORTES                0001204-35.2015.5.10.0007            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
ANA PAULA REIS AMADO                       35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANA PAULA RIBEIRO MENEZES                  0035967-93.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ANA PAULA RODRIGUES JACENTI                0000418-11.2020.8.16.0035            RESERVATION                         CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                          Yes              No               No
ANA PAULA ROSA                             0011577-46.2015.5.01.0082            INDIVIDUAL LABOR CLAIM              TRIBUNAL REGIONAL DO TRABALHO 1ª REGIÃO                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ANA PAULA ROSA POLICARPO                   5022885-13.2020.8.13.0024            CHANGE                              CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ANA PAULA ROSSI OSORIO                     1002123-48.2020.8.26.0132            RESERVATION                         CIVIL COURT OF CATANDUVA                                     Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
ANA PAULA SAMPAIO RIBEIRO                  3000815-77.2019.8.06.0020            LITIGATION - CIVIL                  CIVIL COURT OF FORTALEZA                                     Yes              No               No

ANA PAULA SANTIAGO PAIXAO                    1012001-96.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

ANA PAULA SANTIAGO PAIXAO                    1012001-96.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA PAULA SEABRA                             5002356-76.2020.8.13.0701           CANCELLATION                      CIVIL COURT OF UBERABA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA PAULA SILVA SANTOS                       5000614-35.2017.8.13.0567           CHANGE                            CIVIL COURT OF SABARÁ                                         Yes              No               No
ANA PAULA SILVERIO TOMASI                    5003560-92.2019.8.24.0020           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CRICIÚMA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
ANA PAULA SIMONE DE OLIVEIRA SOUZA           1016326-45.2019.8.26.0004           FIDELIDADE PROGRAM                CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ANA PAULA SOUSA DA SILVA                     0820793-46.2020.8.15.2001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA PAULA SOUTO FORRER DE POLI               5002864-67.2020.8.24.0005           CANCELLATION                      CIVIL COURT OF BALNEÁRIO CAMBORIÚ                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA PAULA SOUZA DE MENDONCA                  0806719-58.2020.8.20.5004           CANCELLATION                      CIVIL COURT OF NATAL                                          Yes              No               No
ANA PAULA STEC FERREIRA                      0001665-09.2017.5.09.0122           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANA PAULA TAVARES RIBEIRO                    1011303-90.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ANA PAULA VELOSO RODRIGUES                   5000775-23.2020.8.13.0702           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No

ANA PAULA VILELA BERNARDES                   5598619-71.2019.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANA PAULA VILLELA TANNUS DE SOUSA            5043013-91.2019.8.13.0702           RESERVATION                     CIVIL COURT OF UBERLÂNDIA                                       Yes              No               No



                                                                                                         83 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 204 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ANA PAULA WICKERT                            9001683-93.2020.8.21.0021          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PASSO FUNDO                                       Yes              No               No
ANA PAULA ZEBER                              35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SÃO PAULO                                         Yes              No               No

ANA PERLA PINHEIRO LIRA                      0003017-76.2020.8.19.0054          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOÃO DE MERITI                                Yes              No               No

ANA PRICILA ALVES DE SOUZA                   1060739-52.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

ANA PRISCILA COSCHITZ BONIFACIO DA SILVA     1001510-87.2017.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ANA PRISCILA SAMPAIO REBOUCA                 21.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
ANA QUEZIA ALENCAR LOPES DE SOUSA            23.001.002.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FORTALEZA                                      Yes              No               No
ANA QUEZIA ALENCAR LOPES DE SOUSA            23.001.002.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FORTALEZA                                      Yes              No               No
ANA RAFAELA CRUZ                             0021323-39.2016.5.04.0010          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO DE PORTO ALEGRE                           Yes              Yes              No
ANA RAISSA MEDEIROS CABRAL                   0807991-87.2020.8.20.5004          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF NATAL                                          Yes              No               No
ANA RAKEL VICENTE DIAS                       5003142-63.2020.8.24.0039          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF LAGES                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANA RAQUEL DIAS LOPES                        0754769-33.2019.8.07.0016          CANCELLATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
ANA RAQUEL FERREIRA DIAS JUNQUEIRA DE                                           CIVIL LITIGATION - FLIGHT
ALMEIDA PRADO                                1002506-98.2020.8.26.0302          CANCELLATION                       CIVIL COURT OF JAÚ                                            Yes              No               No
ANA RAQUEL GRANDI                            9000280-53.2020.8.21.0033          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO LEOPOLDO                                   Yes              Yes              No
ANA RAQUEL GRANDI                            9000280-53.2020.8.21.0033          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO LEOPOLDO                                   Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ANA RENE FARIAS BAGGIO NICOLA                0700233-26.2020.8.07.0020          OVERBOOKING                        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
ANA RITA SUASSUNA WANDERLEY                  0051335-84.2019.8.17.8201          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RECIFE                                         Yes              No               No
ANA RITA TAVEIRA DE SOUZA BUENO              1000204-70.2020.8.26.0246          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ILHA SOLTEIRA                                  Yes              No               No
ANA ROSA CAMPOS                              5005008-51.2019.8.13.0394          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MANHUAÇU                                       Yes              No               No

ANA ROSA DE ABREU TANOS                      1011281-32.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANA ROSA FRANCO OCAMPO                       1005998-28.2020.8.26.0002          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANA ROSA FRANCO OCAMPO                       1005998-28.2020.8.26.0002          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                         Yes              No               No

ANA ROSA MOREIRA DE FARIA                    5000556-24.2020.8.13.0471          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PARÁ DE MINAS                                     Yes              No               No
ANA RUBIA DE OLIVEIRA                        0000925-03.2017.5.12.0014          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              Yes              No

ANA RUTH DE MORAIS BARRETO                   0822346-24.2019.8.20.5106          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MOSSORÓ                                        Yes              No               No
ANA SABRINA BORGES                           1000850-82.2020.8.26.0019          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF AMERICANA                                      Yes              Yes              No
ANA SABRINA BORGES                           1000850-82.2020.8.26.0019          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF AMERICANA                                      Yes              Yes              No
ANA SELMA LOPES DA SILVA                     1064740-80.2019.8.26.0002          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF SÃO PAULO                                      Yes              No               No

ANA SILVIA PIVA                              0303431-50.2018.8.24.0080          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF XANXERÊ                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANA STELA CASTELLAO FRANZOIA                 0800692-21.2019.8.14.0038          OVERBOOKING                        CIVIL COURT OF OURÉM                                          Yes              No               No
ANA TELMA LOBATO MARTINS                     0835912-67.2019.8.14.0301          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELÉM                                          Yes              No               No
ANA TERESA MESSA BASSI                       1002010-78.2017.5.02.0048          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
ANA TERESINHA PIRES CORREA                   5001576-52.2019.8.21.5001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
ANA THAIS GUERREIRO ROMANO                   0029522-73.2018.8.16.0017          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MARINGÁ                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANA THEREZA LEAO CORREIRA                    9027158-98.2019.8.13.0024          CHANGE                             CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No



                                                                                                         84 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11               Main Document
                                                                                                  Pg 205 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ANA VALERIA DE ASSIS MIRANDA                7018261-04.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY     CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                               CIVIL LITIGATION - TAM
ANA VALERIA DE OLIVEIRA SANTOS              0060292-35.2020.8.05.0001          FIDELIDADE PROGRAM                  CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - TAM
ANA VALERIA DE OLIVEIRA SANTOS              0060292-35.2020.8.05.0001          FIDELIDADE PROGRAM                  CIVIL COURT OF SALVADOR                                      Yes              Yes              No
ANA VALERIA TANAJURA LEAO                   0002303-28.2020.8.05.0274          CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF VITÓRIA DA CONQUISTA                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANA VERENA LOBO ATAIDE                      0511326-09.2018.8.05.0080          CHANGE                              CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
ANA VICTORIA DELMIRO MACHADO                0875260-29.2018.8.14.0301          CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELÉM                                         Yes              No               No
ANA VIDAL PONTES                            0100105-92.2019.5.01.0057          INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANA VITORIA AQUINO APOITIA                  1054624-12.2019.8.11.0041          CANCELLATION                        CIVIL COURT OF CUIABÁ                                        Yes              No               No
ANA VITORIA NOBRE ROCHA                     0044609-55.2020.8.05.0001          CIVIL LITIGATION - FLIGHT LOSS      CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANA VITORIA PAGAN CARDOSO IKEHARA           0083010-15.2019.8.16.0014          CANCELLATION                        CIVIL COURT OF LONDRINA                                      Yes              No               No
ANA ZELIA BARBOSA MIRANDA                   1009751-25.2019.8.26.0132          CIVIL LITIGATION - FLIGHT LOSS      CIVIL COURT OF CATANDUVA                                     Yes              No               No
ANA ZELIA BUARQUE BORIN                     5288769-66.2019.8.09.0051          CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
ANABELLA LLANOS VALENZUELA                  5004488-49.2020.8.24.0039          CIVIL LITIGATION - FLIGHT LOSS      CIVIL COURT OF LAGES                                         Yes              Yes              No
ANABELLA LLANOS VALENZUELA                  9008637-28.2019.8.21.0010          CIVIL LITIGATION - FLIGHT LOSS      CIVIL COURT OF CAXIAS DO SUL                                 Yes              No               No
ANABELLA LLANOS VALENZUELA                  5004488-49.2020.8.24.0039          CIVIL LITIGATION - FLIGHT LOSS      CIVIL COURT OF LAGES                                         Yes              Yes              No
                                                                               CIVIL LITIGATION - RESOLUTION
ANAC                                        00058.506858/2017-74               400 ANAC                            ANAC                                                         Yes              No               No
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                       0064161-82.2013.4.01.3400          CIVIL LITIGATION - FINES            CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                       0061702-10.2013.4.01.3400          CIVIL LITIGATION - FINES            CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                       0064158-30.2013.4.01.3400          CIVIL LITIGATION - FINES            CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                       0064804-40.2013.4.01.3400          CIVIL LITIGATION - FINES            CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                       0064159-15.2013.4.01.3400          CIVIL LITIGATION - FINES            CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                       0064160-97.2013.4.01.3400          CIVIL LITIGATION - FINES            CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                       0062969-17.2013.4.01.3400          CIVIL LITIGATION - FINES            CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                       0062817-66.2013.4.01.3400          CIVIL LITIGATION - FINES            CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                       0066676-90.2013.4.01.3400          CIVIL LITIGATION - FINES            CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                       0065906-97.2013.4.01.3400          CIVIL LITIGATION - FINES            CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                       0065614-15.2013.4.01.3400          CIVIL LITIGATION - FINES            CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                       0062341-28.2013.4.01.3400          CIVIL LITIGATION - FINES            CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                       0061824-23.2013.4.01.3400          CIVIL LITIGATION - FINES            CIVIL COURT OF BRASÍLIA                                      Yes              No               No




                                                                                                          85 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 206 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                      0072097-61.2013.4.01.3400            CIVIL LITIGATION - FINES            CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                      0063400-51.2013.4.01.3400            CIVIL LITIGATION - FINES            CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                      0071977-18.2013.4.01.3400            CIVIL LITIGATION - FINES            CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                      0071038-38.2013.4.01.3400            CIVIL LITIGATION - FINES            CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                      0071486-11.2013.4.01.3400            CIVIL LITIGATION - FINES            CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                      0003292-56.2013.4.01.3400            CIVIL LITIGATION - FINES            CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                      0065267-74.2016.4.01.3400            CIVIL LITIGATION - FINES            CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                      5000438-38.2016.4.03.6182            CIVIL LITIGATION - FINES            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                      0038436-28.2016.4.03.6182            CIVIL LITIGATION - FINES            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                      0006459-42.2017.4.01.3400            CIVIL LITIGATION - FINES            CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                      0063279-18.2016.4.01.3400            CIVIL LITIGATION - FINES            CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                      5000465-21.2016.4.03.6182            CIVIL LITIGATION - FINES            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                      5001606-41.2017.4.03.6182            CIVIL LITIGATION - FINES            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                      0031864-56.2016.4.03.6182            CIVIL LITIGATION - FINES            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                      5000369-69.2017.4.03.6182            CIVIL LITIGATION - FINES            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO
CIVIL                                      5000415-92.2016.4.03.6182            CIVIL LITIGATION - FINES            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANAC - AGÊNCIA NACIONAL DE AVIAÇÃO                                              CIVIL LITIGATION - BOARDING
CIVIL                                      0804232-92.2020.4.05.8100            IMPEDIMENT                          CIVIL COURT OF FORTALEZA                                     Yes              No               No
ANACELLY SINARA CASTRO RIBEIRO
CARVALHO DE OLIVEIRA                       0639871-91.2019.8.04.0015            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                            Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANACLARA GUIMARAES SANTOS                  0008674-32.2019.8.08.0024            CANCELLATION                        CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANACLAUDIA DE SOUSA OLIVEIRA               0051978-03.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No

ANACLAUDIA DE SOUSA OLIVEIRA                 0052065-56.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANACLAUDIA DE SOUSA OLIVEIRA                 0051978-03.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANACLETO BRAGA BARROSO FILHO                 0073002-86.2016.8.06.0167           CHANGE                            CIVIL COURT OF SOBRAL                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANAGNIA FLOIS GOMES                          5000603-34.2020.8.13.0362           CANCELLATION                      CIVIL COURT OF JOÃO MONLEVADE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANAGNIA FLOIS GOMES                          5000603-34.2020.8.13.0362           CANCELLATION                      CIVIL COURT OF JOÃO MONLEVADE                                 Yes              Yes              No



                                                                                                         86 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 207 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
ANAIAN DOS SANTOS FREITAS                  0044480-50.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANAIAS CIRILO DA SILVA                     0000570-94.2020.8.17.8227            CANCELLATION                        CIVIL COURT OF JABOATÃO DOS GUARARAPES                       Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
ANAILZA DE JESUS CIRIACO                   0002139-81.2019.8.05.0150            LITIGATION - CIVIL                  CIVIL COURT OF LAURO DE FREITAS                              Yes              Yes              No
                                                                                CIVIL LITIGATION - GENERAL
ANAILZA DE JESUS CIRIACO                   0002139-81.2019.8.05.0150            LITIGATION - CIVIL                  CIVIL COURT OF LAURO DE FREITAS                              Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ANAKARINA CASTRO CAMPOS                    5048281-87.2018.8.09.0051            CANCELLATION                        CIVIL COURT OF GOIÂNIA                                       Yes              No               No

ANALI MILENE FEBROT SAPOCZNIK                1045029-86.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

ANALI MILLENE FEBROT                         1008881-52.2019.8.26.0011           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

ANALI MILLENE FEBROT SAPOCZNIK               1006687-79.2019.8.26.0011           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

ANALIA QUARTEZANI                            0010651-95.2019.8.08.0012           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CARIACICA                                        Yes              No               No
ANALIA RAAD IMBRONIZIO                       0027074-78.2018.8.16.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF CURITIBA                                         Yes              No               No

ANALICE GIOVANI PEREIRA                      5036008-18.2019.8.13.0702           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
ANALICE PINZON BALENA                        0000123-36.2020.8.16.0079           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF DOIS VIZINHOS                                  Yes              No               No
ANALICE RESENDE DOS SANTOS                   1001564-13.2020.8.11.0002           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VÁRZEA GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANALICE SGUISSARDI KRAUSE                    0002554-23.2019.8.16.0194           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
ANALIO INACIO DAS NEVES FILHO                0001809-07.2016.5.19.0003           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO - 19ª REGIÃO                    Yes              Yes              No
ANALIO INACIO DAS NEVES FILHO                0000405-81.2017.5.19.0003           INDIVIDUAL LABOR CLAIM            FORUM TRABALHISTA/AL                                          Yes              Yes              No
ANALISE DE SOUZA VIVIAN                      0393392-18.2017.8.21.7000           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
ANALLY AZEVEDO MARANGONI                     1000269-20.2020.8.26.0358           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MIRASSOL                                       Yes              No               No

ANAMARIA CRISTINA RANGEL OLIVEIRA            9000210-49.2020.8.21.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                     Yes              No               No
ANAMARIA FONSECA E SILVA MALLET              0026052-30.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANANDA BRITO DE ASSIS                        0007928-08.2019.8.26.0011           RESERVATION                     CIVIL COURT OF SÃO PAULO                                        Yes              No               No

ANANDA DA SILVA ARAUJO                       0000549-30.2020.8.03.0008           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LARANJAL DO JARI                               Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANANDA LUIZA BEZERRA DESTRO                  5107692-90.2020.8.09.0051           RESERVATION                       CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANANDA TRIFIATES STERING                     7016427-63.2020.8.22.0001           OVERBOOKING                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANANIAS ALVES DE FREITAS JUNIOR              0030090-66.2019.8.05.0080           CHANGE                            CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANANIAS RODRIGUES DA SILVA                   5138720-20.2018.8.13.0024           CHANGE                            CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
ANANIAS RODRIGUES DE CARVALHO                0001272-17.2017.5.10.0006           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ANANIAS VIEIRA LINS JUNIOR                   3000001-43.2020.8.06.0113           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF JUAZEIRO DO NORTE                              Yes              No               No
ANARI MOURA CORREA                           1001206-31.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDDJANE FERREIRA PIRES                      35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No




                                                                                                         87 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 208 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
ANDDJANE FERREIRA PIRES                    35.001.003.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANDEP - ASSOCIAÇÃO NACIONAL EM DEFESA
DOS DIREITOS DOS PASSAGEIROS DO
TRANSPORTE AÉREO                           0139158-81.2018.8.21.0001            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                      Yes              No               No
ANDERSA COSTA DOS SANTOS                   0018861-57.2019.8.19.0036            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF NILÓPOLIS                                     Yes              No               No
ANDERSEN GARCIA                            1001849-53.2016.5.02.0323            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
ANDERSON ADILSON ROSA                      0000326-32.2016.5.12.0036            INDIVIDUAL LABOR CLAIM              TRIBUNAL REGIONAL DO TRABALHO DA 12ª REGIÃO                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ANDERSON ADRIANO DA SILVA                  5005499-88.2019.8.24.0091            CANCELLATION                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
ANDERSON ALEXANDRE MARCAL LOPES            0008699-44.2020.8.19.0205            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ANDERSON ALVES DA SILVA                    0001267-96.2012.5.02.0004            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
ANDERSON ALVES REIS                        0007827-50.2020.8.19.0004            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO GONÇALO                                   Yes              No               No
ANDERSON AMANCIO VAZ CAVALCANTI            0210224-26.2013.5.21.0041            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE NATAL - RN                              Yes              Yes              No

ANDERSON ANDRADE DA SILVA                    0049749-90.2019.8.19.0203           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
ANDERSON APARECIDO ALVES DE ALMEIDA          1003914-20.2019.8.26.0348           LITIGATION - CIVIL                CIVIL COURT OF MAUÁ                                           Yes              No               No
ANDERSON APARECIDO MOURA RAMOS               1001673-32.2015.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ANDERSON AUGUSTO ASSIS DIAS                  9082746-27.2018.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

ANDERSON BAPTISTA PEREIRA                    0009935-37.2020.8.19.0203           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANDERSON BARBOZA ESTEVES                     0038471-42.2019.8.16.0182           RESERVATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDERSON BARRETO DE SOUZA                    0003726-37.2020.8.19.0208           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDERSON BARRETO DE SOUZA                    0003726-37.2020.8.19.0208           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - ON-BOARD
ANDERSON BASTOS BISPO                        0023587-38.2020.8.05.0001           SERVICE                           CIVIL COURT OF SALVADOR                                       Yes              No               No
ANDERSON BENEDICTIS SOUZA SOARES
JUNIOR                                       0000325-87.2014.5.05.0561           INDIVIDUAL LABOR CLAIM            FÓRUM PROFESSOR GIB. GOMES                                    Yes              Yes              No
ANDERSON BENEDICTIS SOUZA SOARES
JUNIOR                                       0000367-97.2018.5.05.0561           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ANDERSON BEZERRA SILVA                       1000361-35.2017.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ANDERSON BRIGIDO GONCALVES                   0010469-91.2013.5.12.0034           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE FLORIANÓPOLIS                            Yes              Yes              No
ANDERSON CARMINATTI                          7000061-40.2020.8.22.0003           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF JARU                                           Yes              No               No
ANDERSON CARVALHO DE OLIVEIRA                1062540-03.2019.8.26.0002           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ANDERSON CAVALCANTE CARDOSO                  0812004-78.2019.8.14.0301           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELÉM                                          Yes              No               No
ANDERSON CAVALCANTE DIAS                     0100393-52.2019.5.01.0053           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

ANDERSON CORDEIRO MOREIRA                    0806697-26.2020.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDERSON CORREIA DAS NEVES                   1044359-51.2019.8.26.0002           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ANDERSON COSTA OLIMPIO                       0020801-77.2014.5.04.0011           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDERSON CRISTIAN BRITO ARAGAO               7050234-11.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
ANDERSON DA SILVA COSTA                      1000919-82.2018.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ANDERSON DA SILVA SECANECHIA                 1000711-83.2018.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ANDERSON DA SILVEIRA DORNELES                9079081-16.2019.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No



                                                                                                         88 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 209 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ANDERSON DE ALBUQUERQUE FERNANDES 0018437-21.2020.8.25.0001                     CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF ARACAJU                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANDERSON DE AMORIN MARCELLO                0047927-24.2018.8.19.0002            CANCELLATION                        CIVIL COURT OF NITERÓI                                       Yes              No               No
ANDERSON DE ANDRADE                        0011885-52.2017.5.15.0008            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ANDERSON DE BRITO CARVALHO E GENILSON
BRITO DA SILVA                             0014934-44.2017.8.21.0086            CIVIL LITIGATION - CARGO            CIVIL COURT OF CACHOEIRINHA                                  Yes              No               No
ANDERSON DE MELO ANTONIO                   0000835-56.2016.5.09.0129            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA LONDRINA/PR                                Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
ANDERSON DE MOURA GATTI                    0009114-74.2018.8.16.0045            RESERVATION                         CIVIL COURT OF ARAPONGAS                                     Yes              No               No
ANDERSON DE OLIVEIRA DIAS                  0011135-77.2017.5.15.0096            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ANDERSON DE SOUZA                          0101312-32.2017.5.01.0014            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ANDERSON DOS SANTOS AMORIM                 0000357-32.2019.5.05.0007            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ANDERSON DOS SANTOS MACHADO                5013178-26.2019.8.24.0064            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO JOSÉ                                      Yes              No               No
ANDERSON EDUARDO SANTANA                   42.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
ANDERSON EDUARDO SANTANA                   42.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
ANDERSON FAZAN JOSE                        0020462-46.2018.5.04.0022            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ANDERSON FERREIRA BRITO                    0001257-32.2014.5.02.0085            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
ANDERSON FERREIRA COLELLO                  1000826-06.2019.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ANDERSON FRANCISCO GONCALVES PEREIRA
DE MELO                                    0000343-49.2014.5.19.0002            INDIVIDUAL LABOR CLAIM              1ª A 10ª VARAS DO TRABALHO DE MACEIÓ                         No               Yes              Yes
ANDERSON FREIRE CAETANO                    0001496-65.2016.5.10.0013            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No

ANDERSON GAHIO                               7007118-18.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
ANDERSON GIOVANNE RIBEIRO LEBRE DO                                               CIVIL LITIGATION - FLIGHT
NASCIMENTO                                   0800361-88.2020.8.10.0014           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                       Yes              Yes              No
ANDERSON GIOVANNE RIBEIRO LEBRE DO                                               CIVIL LITIGATION - FLIGHT
NASCIMENTO                                   0800361-88.2020.8.10.0014           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDERSON GOMES FERNANDES                     7000258-98.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDERSON GONCALVES DA COSTA                  0808053-56.2020.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
ANDERSON GONCALVES FERNANDES                 0207158-46.2019.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDERSON GONZALEZ GRAVA                      1008545-06.2017.8.26.0565           CHANGE                            CIVIL COURT OF SÃO CAETANO DO SUL                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDERSON HENRIQUE RODRIGUES DA SILVA 5001004-03.2020.8.13.0372                   CANCELLATION                      CIVIL COURT OF LAGOA DA PRATA                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDERSON HUGO BARBOSA DE FRANCA              0801848-13.2020.8.20.5124           CANCELLATION                      CIVIL COURT OF PARNAMIRIM                                     Yes              No               No
ANDERSON JACUNAS                             1001617-50.2016.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
ANDERSON JOSE DE PAULA                       0000749-16.2017.5.09.0658           INDIVIDUAL LABOR CLAIM            FORUM TRABALHISTA DE FOZ DO IGUACU                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDERSON LEMOS LOPES                         0021357-23.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDERSON LEMOS LOPES                         0021357-23.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
ANDERSON LOUIS POUMAN MOMO                   0101076-98.2019.5.01.0050           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ANDERSON LUCIANO DOS SANTOS                  1001033-69.2019.5.02.0710           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
ANDERSON LUIS DO NASCIMENTO                  1008406-26.2019.8.26.0196           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FRANCA                                         Yes              No               No
ANDERSON LUIS LINS DE ALBUQUERQUE            0007637-54.2020.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ANDERSON LUIZ CAETANO LOPES                  1000172-89.2014.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No




                                                                                                         89 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 210 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
ANDERSON LUIZ FERRAZ RODRIGUES            0009994-44.2020.8.17.8201            CHANGE                              CIVIL COURT OF RECIFE                                        Yes              No               No

ANDERSON LUIZ MEDEIROS CORDONI               1001601-47.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDERSON MAGALHAES LULA                      1002513-20.2020.8.26.0002           CHANGE                          CIVIL COURT OF SÃO PAULO                                       Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
ANDERSON MAIA DA SILVA                       0003904-60.2020.8.19.0054           / ADVERTISEMENTS              CIVIL COURT OF SÃO JOÃO DE MERITI                                Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
ANDERSON MARCELO DUARTE                      1016115-16.2017.8.26.0477           PASSENGER                     CIVIL COURT OF PRAIA GRANDE                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANDERSON MARIALVA NOGUEIRA                   35.001.003.XX-XXXXXXX               RESERVATION                   CIVIL COURT OF SÃO PAULO                                         Yes              No               No

ANDERSON MARIO MARQUES DA ROCHA              3001160-55.2019.8.06.0016           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDERSON MARTINS ROSA                        32.001.001.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDERSON MARTINS ROSA                        32.001.001.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDERSON MARTINS SCHVARCZ                    1055589-90.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANDERSON MASSAHIRO YAMADA                    0001649-35.2017.5.12.0037           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ANDERSON MENDES SERENO                       1002563-43.2020.8.26.0003           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANDERSON NICACIO GUEDES ASSIS                1000348-87.2018.5.02.0713           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDERSON OLIVEIRA CANCIO                     0629999-52.2019.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDERSON OLIVEIRA CANCIO                     0629999-52.2019.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              Yes              No

ANDERSON ONOFRE TEXEIRA                      0005498-07.2020.8.16.0018           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MARINGÁ                                         Yes              No               No
ANDERSON PEREIRA DA SILVA                    0001308-05.2017.5.09.0130           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              No               No

ANDERSON PINHEIRO BARBOSA                    1016184-16.2019.8.26.0562           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SANTOS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDERSON PINHEIRO DA SILVA                   1006120-41.2020.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANDERSON QUEIROZ DE OLIVEIRA                 0004852-30.2019.8.17.8222           RESERVATION                       CIVIL COURT OF PAULISTA                                      Yes              No               No
ANDERSON RAFAEL NERIS LOPES                  21.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANDERSON RAINER PORTES                       3000084-09.2020.8.06.0065           RESERVATION                       CIVIL COURT OF CAUCAIA                                       Yes              No               No
ANDERSON RIBEIRO                             1000343-36.2020.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ANDERSON RIBEIRO                             1001793-48.2019.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ANDERSON RICARDO DA SILVA PROPAGANDA
ME                                           1098835-07.2017.8.26.0100           CIVIL LITIGATION - GENERAL        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

ANDERSON ROBERTO QUEIROZ DE ANDRADE 0009750-18.2020.8.17.8201                    CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANDERSON RODRIGUES CORREA                    0008394-63.2020.8.19.0204           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ANDERSON ROGERIO DE ARAUJO                   0002481-92.2012.5.02.0014           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No




                                                                                                         90 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 211 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
ANDERSON SAMIR VIDAL DA SILVA             1001149-10.2020.8.26.0003            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANDERSON SAMIR VIDAL DA SILVA             1001149-10.2020.8.26.0003            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANDERSON SARAIVA DE OLIVEIRA              7019643-32.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ANDERSON SAUZEM MACHADO                   0002595-68.2019.8.21.0026            RESERVATION                         CIVIL COURT OF SANTA CRUZ DO SUL                             Yes              No               No
ANDERSON SCHRODER                         0301826-62.2016.8.24.0008            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BLUMENAU                                      Yes              No               No
ANDERSON SECUNDINO DOS SANTOS             0010383-41.2018.5.15.0106            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
ANDERSON SEGATTO GHIDETTI                 5001680-54.2019.8.08.0006            RESERVATION                         CIVIL COURT OF ARACRUZ                                       Yes              No               No
ANDERSON SILVA DE SOUSA                   0002713-70.2020.8.05.0150            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF LAURO DE FREITAS                              Yes              No               No
ANDERSON SIMOES DA SILVA                  1001413-90.2017.5.02.0701            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
ANDERSON SIQUEIRA DE ASSIS                0101643-69.2016.5.01.0007            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANDERSON SODRE PIRES                      0029943-85.2018.8.19.0209            CHANGE                              CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANDERSON TAINA DA LUZ SCHWINGEL           1013637-97.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANDERSON THIAGO NEVES SILVA               0000106-76.2020.8.17.8225            CANCELLATION                        CIVIL COURT OF SANTA CRUZ DO CAPIBARIBE                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANDERSON THIAGO NEVES SILVA               0000106-76.2020.8.17.8225            CANCELLATION                        CIVIL COURT OF SANTA CRUZ DO CAPIBARIBE                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANDERSON TIAGO CARDOSO                    1004416-86.2020.8.26.0068            CANCELLATION                        CIVIL COURT OF BARUERI                                       Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ANDERSON VAGNER CARRETEIRO                0004634-81.2020.8.26.0602            RESERVATION                         CIVIL COURT OF SOROCABA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANDERSON VASCONCELOS MACIEL               3000145-56.2020.8.06.0003            CANCELLATION                        CIVIL COURT OF FORTALEZA                                     Yes              No               No
ANDERSON VIEIRA CAETANO                   1000703-78.2019.5.02.0708            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
ANDERSON VIEIRA DA COSTA SILVA            1001663-34.2019.5.02.0320            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ANDERSON VIEIRA DA SILVA                  0000755-59.2015.5.10.0013            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANDERSSON KREIN                           0002035-26.2019.8.21.0124            CANCELLATION                        CIVIL COURT OF SANTO CRISTO                                  Yes              No               No
ANDIARA BLANK                             9005505-33.2019.8.21.0019            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF NOVO HAMBURGO                                 Yes              No               No
                                                                                                                   CENTRO JUDICIÁRIO DE SOLUÇÃO DE CONFLITOS E
ANDIARA CLARA FERREIRA                    0000267-45.2019.5.12.0034            INDIVIDUAL LABOR CLAIM              CIDADANIA                                                    Yes              Yes              No
ANDRE AFONSO CAMPOS                       1000540-19.2019.5.02.0702            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No

ANDRE AIRES DE ARAUJO                        1021373-69.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

ANDRE ALEXANDRE MULLER                       1009845-38.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANDRE ALMEIDA DE MORAES                      0010007-83.2020.8.08.0347           RESERVATION                       CIVIL COURT OF VITÓRIA                                       Yes              No               No
ANDRE ALVES FERREIRA                         1000361-91.2019.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE ALVES PEDRO                            1005357-25.2020.8.26.0007           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANDRE AMARAL DE CASTRO LEAL                  0058070-07.2020.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No




                                                                                                         91 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 212 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ANDRE ANDERSON DE ALMEIDA LIMA               7048695-10.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              No               No
ANDRE ANIZIO LOPES                           0000339-68.2016.5.17.0011          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE VITÓRIA                                     Yes              Yes              No
ANDRE ANIZIO LOPES                           0001854-28.2017.5.17.0004          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              Yes              No

ANDRE ARAUJO CAVALCANTI                      0832130-71.2016.8.15.2001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                       Yes              No               No

ANDRE ARRUDA LOBATO RODRIGUES CARMO 0034476-08.2014.8.08.0024                   CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF VITÓRIA                                        Yes              No               No
ANDRE ASSIS MAFRA                   0021612-61.2019.8.13.0625                   CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO JOÃO DEL REI                               Yes              Yes              No
ANDRE ASSIS MAFRA                   0021612-61.2019.8.13.0625                   CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO JOÃO DEL REI                               Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
ANDRE AUGUSTO MATOS BRANCO                   0801074-24.2019.8.10.0006          RESERVATION                        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
ANDRE AZEVEDO MEDINA                         0040555-56.2020.8.19.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
ANDRE AZEVEDO MEDINA                         0040555-56.2020.8.19.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
ANDRE AZIZ FERRARETO NEME                    0083941-18.2019.8.16.0014          RESERVATION                        CIVIL COURT OF LONDRINA                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
ANDRE AZIZ FERRARETO NEME                    0083941-18.2019.8.16.0014          RESERVATION                        CIVIL COURT OF LONDRINA                                       Yes              Yes              No
ANDRE BADALOTTI VERDI                        0630915-86.2019.8.04.0015          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANDRE BALTAZAR DA SILVA                      1002198-09.2019.8.26.0137          CANCELLATION                       CIVIL COURT OF CERQUILHO                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ANDRE BARBOSA ASSAM                          0603667-48.2019.8.04.0015          RESERVATION                        CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
ANDRE BARBOSA ASSAM                          0603667-48.2019.8.04.0015          RESERVATION                        CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ANDRE BARCELLOS MAIA                         0016084-65.2019.8.19.0209          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANDRE BARRETO PEREIRA                        0316074-21.2017.8.24.0033          CANCELLATION                       CIVIL COURT OF ITAJAÍ                                         Yes              No               No
ANDRE BATISTA MACHADO                        1001350-21.2015.5.02.0318          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
ANDRE BATISTA NASCIMENTO                     35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANDRE BECKER KOLHER                          42.032.001.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF BRUSQUE                                        Yes              No               No
ANDRE BELLINTANI TAULOIS COSTA               1000015-48.2016.5.02.0312          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
ANDRE BEZERRA RIBEIRO SOARES                 1107022-04.2017.8.26.0100          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANDRE BISSOLI GUERINI                        1014338-58.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No

ANDRE BRAZ DE LUCENA                         0001948-13.2019.8.17.8230          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CARUARU                                           Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANDRE CAMARA STUDART FONSECA                 3000980-83.2017.8.06.0024          OVERBOOKING                     CIVIL COURT OF FORTALEZA                                         Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ANDRE CARDOSO JUNG BATISTA                   0825722-32.2019.8.18.0140          RESERVATION                     CIVIL COURT OF TERESINA                                          Yes              No               No

ANDRE CARUSO GUARISSE                        5009342-24.2019.8.21.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
ANDRE CARVALHO MEDLEN DE FARIAS              5018664-17.2019.8.13.0672          IMPEDIMENT                         CIVIL COURT OF SETE LAGOAS                                    Yes              No               No
ANDRE CHAVES AVILA                           0057178-88.2020.8.05.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SALVADOR                                       Yes              Yes              No
ANDRE CHAVES AVILA                           0057178-88.2020.8.05.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SALVADOR                                       Yes              Yes              No




                                                                                                         92 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 213 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
ANDRE COMIRAN TONON                       0043849-96.2019.8.21.0001            CHANGE                              CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No

ANDRE CORREA CARVALHO PINELLI                1009069-38.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE CORREA DA ROCHA                        1004628-38.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE COUTO E GAMA                           5032065-53.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE DA COSTA COIMBRA                       0837131-32.2019.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE DA COSTA RAMOS                         0759968-36.2019.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ANDRE DA FONSECA LOPES                       0828089-30.2019.8.20.5004           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NATAL                                         Yes              No               No
ANDRE DA SILVA CARVALHO                      1001884-83.2015.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
ANDRE DE ALMEIDA RODRIGUES                   0007371-35.2020.8.16.0182           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE DE ANDRADE CASTIGLIONI                 0013542-54.2019.8.08.0347           CHANGE                            CIVIL COURT OF VITÓRIA                                       Yes              No               No

ANDRE DE AZEVEDO PHILIPPI                    5005584-81.2020.8.24.0045           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PALHOÇA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE DE FARIA GONÇALVES                     1015955-30.2019.8.26.0506           CANCELLATION                    CIVIL COURT OF RIBEIRÃO PRETO                                  Yes              No               No

ANDRE DE FREITAS RIBEIRO                     0820967-48.2019.8.20.5106           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MOSSORÓ                                         Yes              No               No

ANDRE DE FREITAS RIBEIRO                     0822767-14.2019.8.20.5106           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MOSSORÓ                                         Yes              No               No

ANDRE DE LUCA VOTROBA                        1011908-36.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE DE MOURA ALBUQUERQUE                   0007963-07.2019.8.17.8227           CANCELLATION                    CIVIL COURT OF JABOATÃO DOS GUARARAPES                         Yes              No               No

ANDRE DE OLIVEIRA BASTOS                     3001518-21.2017.8.06.0006           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE DI MIGUELI AFFONSO                     1007352-88.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE DI MIGUELI AFFONSO                     1007352-88.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRÉ DIAS DE OLIVEIRA                       0295443-06.2018.8.13.0105           CANCELLATION                      CIVIL COURT OF GOVERNADOR VALADARES                          Yes              No               No
ANDRE DIAS FERREIRA LEAO                     32.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VITÓRIA                                       Yes              No               No
ANDRE DIAS FERREIRA LEAO                     32.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ANDRE DIAS RIBEIRO E OUTROS                  0049989-86.2007.8.06.0001           IMPEDIMENT                        CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANDRE DORIA SILVA                            0800047-34.2020.8.10.0147           RESERVATION                       CIVIL COURT OF BALSAS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ANDRE DORIA SILVA                            0800047-34.2020.8.10.0147           RESERVATION                       CIVIL COURT OF BALSAS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - SEAT
ANDRE EDUARDO CAMPOS                         0011987-95.2017.8.24.0033           COMFORT                           CIVIL COURT OF ITAJAÍ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANDRE EMILIANO UBA                           5004214-26.2020.8.24.0091           RESERVATION                       CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No




                                                                                                         93 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 214 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
ANDRE ESPINDULA LAIGNIER                  0015819-42.2019.8.08.0024            OVERBOOKING                         CIVIL COURT OF VITÓRIA                                       Yes              No               No
ANDRE FAGUNDES MENDES                     0701519-39.2020.8.07.0020            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANDRE FAILLACE RANZEIRO DE BRAGANCA       0067265-47.2019.8.19.0002            CANCELLATION                        CIVIL COURT OF NITERÓI                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANDRE FELIPE DE ABREU FERREIRA            0016794-53.2019.8.08.0545            CANCELLATION                        CIVIL COURT OF VITÓRIA                                       Yes              No               No

ANDRE FELIPE MAFFEZZOLLI                     5006940-53.2019.8.24.0011           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRUSQUE                                         Yes              Yes              No

ANDRE FELIPE MAFFEZZOLLI                     5006940-53.2019.8.24.0011           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BRUSQUE                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ANDRE FELIPE SOUSA SANTOS                    7001942-92.2019.8.22.0001           RESERVATION                       CIVIL COURT OF PORTO VELHO                                   Yes              No               No
ANDRE FELIPE TERRACUSO                       1001465-19.2018.5.02.0712           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
ANDRE FELLYPE DA SILVA GOMES                 21.001.056.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
ANDRE FELLYPE DA SILVA GOMES                 21.001.056.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
ANDRE FERLIN                                 0020732-76.2018.5.04.0020           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE FRANCISCO FREITAS VIANA                0800565-48.2020.8.18.0164           CHANGE                            CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE FRANCO MOURA                           0000534-52.2020.8.17.8227           CHANGE                            CIVIL COURT OF JABOATÃO DOS GUARARAPES                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE FRANCO MOURA                           0000538-89.2020.8.17.8227           CHANGE                            CIVIL COURT OF JABOATÃO DOS GUARARAPES                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE FRANCO MOURA                           0000534-52.2020.8.17.8227           CHANGE                            CIVIL COURT OF JABOATÃO DOS GUARARAPES                       Yes              Yes              No
ANDRE FREITAS DE LIMA                        0000876-51.2019.5.10.0012           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ANDRE GALUCCI                                1000628-78.2015.5.02.0320           INDIVIDUAL LABOR CLAIM            CEJUSC                                                       Yes              Yes              No
ANDRE GIANI PAZINATO                         1000117-58.2016.5.02.0704           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ANDRE GOMES COUTINHO                         5000496-07.2020.8.13.0324           RESERVATION                       CIVIL COURT OF ITAJUBÁ                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ANDRE GOMES COUTINHO                         5000496-07.2020.8.13.0324           RESERVATION                       CIVIL COURT OF ITAJUBÁ                                       Yes              Yes              No
ANDRE GOMES GUTIERREZ                        1001081-25.2019.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

ANDRE GONCALVES DINIZ                        0803766-84.2019.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
ANDRE GONCALVES LIMA DE MATTOS               0208479-29.2019.8.19.0001           PASSENGER                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE GOULART PALIN                          1000536-87.2019.8.26.0370           CHANGE                            CIVIL COURT OF MONTE AZUL PAULISTA                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE GRANGEIRO DE PONTES                    0800079-82.2016.8.15.0521           CANCELLATION                      CIVIL COURT OF ALAGOINHA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ANDRE GUIMARAES RODRIGUES                    8000985-24.2018.8.05.0182           IMPEDIMENT                        CIVIL COURT OF NOVA VIÇOSA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE GUSTAVO GARCIA BRUNO                   0836969-07.2019.8.12.0001           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE GUSTAVO NERY MOURA                     0039688-92.2019.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                        Yes              No               No

ANDRE GUSTAVO OLIVEIRA                       0029369-36.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              Yes              No




                                                                                                         94 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 215 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ANDRE GUSTAVO OLIVEIRA                      0029369-36.2020.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANDRE GUSTAVO PATARO BETONI                 5003898-53.2019.8.13.0188          CHANGE                             CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
ANDRE GUSTAVO SANTOS CARVALHO               0206490-75.2019.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANDRE GUSTAVO SERANTONI                     1000897-10.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANDRE HENRIQUE AVANTE DE ANDRADE            1027132-11.2020.8.26.0100          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ANDRE HENRIQUE CORREA                       1012898-74.2019.8.26.0224          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF GUARULHOS                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANDRE HENRIQUE CORTEZ                       7000286-66.2020.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No

ANDRE HYAGO XAVIER DA COSTA                 0821900-21.2019.8.20.5106          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MOSSORÓ                                        Yes              No               No
ANDRE INACIO DOS SANTOS                     0000629-45.2016.5.10.0022          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
ANDRE INACIO DOS SANTOS                     0000626-90.2016.5.10.0022          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANDRE JEREISSATI MAIA                       1009229-63.2020.8.26.0002          CHANGE                             CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ANDRE JOSE MALACHIAS                        0001596-79.2017.5.09.0670          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
ANDRE JUNQUEIRA PEREIRA                     0804180-31.2019.8.12.0008          LITIGATION - CIVIL                 CIVIL COURT OF CORUMBÁ                                        Yes              No               No
ANDRE KLANN PSCHEIDT                        5003381-09.2019.8.24.0005          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BALNEÁRIO CAMBORIÚ                             Yes              No               No

ANDRE KRUSCHEWSKY LIMA                      0033512-58.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              Yes              No

ANDRE KRUSCHEWSKY LIMA                      0033512-58.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              Yes              No
ANDRE KUCEK                                 0001106-17.2020.8.16.0182          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF CURITIBA                                          Yes              Yes              No
ANDRE KUCEK                                 0001106-17.2020.8.16.0182          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF CURITIBA                                          Yes              Yes              No

ANDRE LA MOTTA DE LUCENA MOREIRA            1009000-06.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

ANDRE LAURIANO GARCIA                       1003493-84.2020.8.11.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CUIABÁ                                         Yes              No               No
ANDRE LEANDRO NOGUEIRA                      0012009-35.2017.5.15.0008          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANDRE LEE                                   1015377-82.2019.8.26.0016          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ANDRE LEITE RODRIGUES                       1001884-12.2017.5.02.0312          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                               CIVIL LITIGATION - BOARDING
ANDRE LELIS DOS SANTOS                      0044584-42.2020.8.05.0001          IMPEDIMENT                         CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - BOARDING
ANDRE LELIS DOS SANTOS                      0044584-42.2020.8.05.0001          IMPEDIMENT                         CIVIL COURT OF SALVADOR                                       Yes              Yes              No
ANDRE LOBO LOPES                            0001291-18.2016.5.10.0019          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - IMPROPER
ANDRE LOUIS PIRES BASTOS                    0802454-70.2020.8.12.0110          COLLECTION                         CIVIL COURT OF CAMPO GRANDE                                   Yes              Yes              No
                                                                               CIVIL LITIGATION - IMPROPER
ANDRE LOUIS PIRES BASTOS                    0802454-70.2020.8.12.0110          COLLECTION                         CIVIL COURT OF CAMPO GRANDE                                   Yes              Yes              No
ANDRE LUIGI NUNES BAZOLI                    0324522-49.2019.8.19.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ANDRE LUIS ALMEIDA DE OLIVEIRA              0000353-67.2016.5.17.0006          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE VITÓRIA                                  Yes              Yes              No
ANDRE LUIS CARNIATTO PESCO                  0002030-35.2013.5.02.0078          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
ANDRE LUIS DA COSTA BARROS DIAS             1013362-71.2020.8.11.0001          RESERVATION                        CIVIL COURT OF CUIABÁ                                         Yes              No               No



                                                                                                        95 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11               Main Document
                                                                                                   Pg 216 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ANDRE LUIS DA SILVA                          5006801-18.2019.8.21.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANDRE LUIS DA SILVEIRA SOUZA                 1019031-56.2018.8.26.0002          OVERBOOKING                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ANDRE LUIS DE ABREU GUIMARAES                0001431-13.2012.5.02.0311          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
ANDRE LUIS DO NASCIMENTO                     0007385-51.2020.8.19.0209          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
ANDRE LUIS DO NASCIMENTO                     0007385-51.2020.8.19.0209          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
ANDRE LUIS DOS SANTOS OLIVEIRA               0001391-84.2011.5.05.0019          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
ANDRE LUIS FELIPE ILKIU COELHO               0003212-68.2020.8.16.0014          RESERVATION                        CIVIL COURT OF LONDRINA                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
ANDRE LUIS FELIPE ILKIU COELHO               0003212-68.2020.8.16.0014          RESERVATION                        CIVIL COURT OF LONDRINA                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ANDRE LUIS GUIDO MONTEIRO                    1002874-31.2019.8.26.0565          CANCELLATION                       CIVIL COURT OF SÃO CAETANO DO SUL                             Yes              No               No

                                                                                CIVIL LITIGATION - PROMOTIONS
ANDRE LUIS MESQUITA DA ROCHA                 1003363-74.2020.8.26.0002          / ADVERTISEMENTS                   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ANDRE LUIS NERY SILVA                        1073535-75.2019.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ANDRE LUIS PEREZ BAPTISTA PRATA              0000218-89.2017.5.10.0014          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
ANDRE LUIS PINTO                             0010562-75.2018.5.15.0008          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ANDRE LUIS REY BAIS                          1000183-83.2016.5.02.0301          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                CIVIL LITIGATION - GENERAL
ANDRE LUIS RINHEL VICENTIM                   1006014-56.2019.8.26.0506          LITIGATION - CIVIL                 CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
                                                                                CIVIL LITIGATION - TAM
ANDRE LUIS RINHEL VICENTIM                   1026345-59.2019.8.26.0506          FIDELIDADE PROGRAM                 CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANDRE LUIS RIVA FLORES PUPO                  0634326-40.2019.8.04.0015          CHANGE                             CIVIL COURT OF MANAUS                                         Yes              No               No

ANDRE LUIS RODRIGUES                         0324816-83.2018.8.24.0038          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF JOINVILLE                                      Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
ANDRE LUIS TENERELLO                         0007109-56.2020.8.16.0030          COLLECTION                         CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANDRE LUIS TOPAZIO FERNANDES                 0001191-50.2020.8.05.0039          CHANGE                             CIVIL COURT OF CAMAÇARI                                       Yes              No               No
ANDRE LUIS VILLORIA BRANDAO                  0808505-03.2020.8.23.0010          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF BOA VISTA                                      Yes              Yes              No
ANDRE LUIS VILLORIA BRANDAO                  0808505-03.2020.8.23.0010          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF BOA VISTA                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ANDRE LUIZ ALMEIDA DE CARVALHO               0031484-20.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ANDRE LUIZ ALMEIDA DE CARVALHO               0031484-20.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ANDRE LUIZ BENEDETTI                         9002770-54.2019.8.21.0010          CANCELLATION                       CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANDRE LUIZ BEZERRA DE QUEIROZ                0008740-12.2020.8.17.2001          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
ANDRE LUIZ CARVALHO DOS SANTOS               5002908-02.2020.8.24.0033          COLLECTION                         CIVIL COURT OF ITAJAÍ                                         Yes              No               No
                                                                                CIVIL LITIGATION - PRE-
ANDRE LUIZ CARVALHO RODRIGUES                1053900-08.2019.8.11.0041          REGISTRATION                       CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                CIVIL LITIGATION - PRE-
ANDRE LUIZ CARVALHO RODRIGUES                1053900-08.2019.8.11.0041          REGISTRATION                       CIVIL COURT OF CUIABÁ                                         Yes              No               No




                                                                                                         96 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 217 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ANDRE LUIZ COSTA ALMEIDA                     0207561-15.2019.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              No               No

ANDRE LUIZ COSTA ALMEIDA                     0021866-51.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              No               No
ANDRE LUIZ DA SILVA                          1012197-91.2019.8.26.0005          CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SÃO PAULO                                         Yes              No               No

ANDRE LUIZ DA SILVA                          0000923-10.2020.8.16.0097          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF IVAIPORÃ                                       Yes              No               No
ANDRE LUIZ DA SILVA FERNANDES                0002518-79.2020.8.19.0026          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ITAPERUNA                                      Yes              No               No
ANDRE LUIZ DE LUCENA MONTEIRO                0880945-94.2019.8.15.2001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No
ANDRE LUIZ DE LUCENA MONTEIRO                0880945-94.2019.8.15.2001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No
ANDRE LUIZ DE OLIVEIRA                       0001323-31.2014.5.02.0014          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ANDRE LUIZ DOS SANTOS SILVANO                5000359-52.2020.8.13.0024          OVERBOOKING                        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
ANDRE LUIZ DOS SANTOS TRINDADE               0100130-02.2020.5.01.0080          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANDRE LUIZ FERREIRA CUNHA                    0013139-06.2020.8.05.0001          CHANGE                             CIVIL COURT OF SALVADOR                                       Yes              No               No
ANDRE LUIZ GABRIEL PIO                       0011192-68.2017.5.15.0008          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ANDRE LUIZ GERALDI                           1000980-03.2019.5.02.0706          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
ANDRE LUIZ HONORIO DANTAS                    0025474-20.2016.5.24.0001          INDIVIDUAL LABOR CLAIM             FORUM TRABALHISTA DE CAMPO GRANDE                             Yes              Yes              No

ANDRE LUIZ KLEMES BACCO                      1011443-27.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANDRE LUIZ MARTINS DE BARROS                 5092432-70.2020.8.09.0051          CANCELLATION                       CIVIL COURT OF GOIÂNIA                                        Yes              No               No
ANDRE LUIZ MARTINS FERNANDES                 0000910-11.2013.5.02.0060          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
ANDRE LUIZ MARTINS FERNANDES                 0002909-96.2013.5.02.0060          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ANDRE LUIZ NASCIMENTO JESUS                  0024582-51.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANDRE LUIZ PAIVA VIDAL                       0027038-71.2020.8.05.0001          CHANGE                             CIVIL COURT OF SALVADOR                                       Yes              No               No

ANDRE LUIZ REITZ                             0318624-24.2014.8.24.0023          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
ANDRE MACEDO HERNANDEZ                       3000843-62.2020.8.06.0003          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANDRE MACHADO DE SENNA                       0045109-10.2019.8.27.2729          CANCELLATION                       CIVIL COURT OF PALMAS                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANDRE MAGALHAES FREGONESI                    1012772-74.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ANDRE MANGABEIRA GUIMARAES                   1000629-11.2020.8.26.0016          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
ANDRE MANGABEIRA GUIMARAES                   1000629-11.2020.8.26.0016          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ANDRE MARCOLINO MALLMANN NETO                9081578-03.2019.8.21.0001          CHANGE                             CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANDRE MARCOS ALMEIDA JORGE                   1000395-25.2019.8.26.0352          OVERBOOKING                        CIVIL COURT OF MIGUELÓPOLIS                                   Yes              No               No
ANDRE MARCOS FARIAS NOBRE                    0020353-80.2018.5.04.0006          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - BOARDING
ANDRE MARQUES GONCALVES                      5014048-66.2020.8.13.0024          IMPEDIMENT                         CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - BOARDING
ANDRE MARQUES GONCALVES                      5014048-66.2020.8.13.0024          IMPEDIMENT                         CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ANDRE MARTINS DA SILVA                       35.001.003.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No




                                                                                                         97 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 218 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
ANDRE MARTINS DA SILVA                    35.001.003.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANDRE MARTINS DA SILVA                    35.001.003.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANDRE MAX DOS SANTOS MOTA                 0001089-18.2017.5.08.0001            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANDRE MENEZES GONTIJO DO COUTO            5005611-63.2019.8.13.0188            CANCELLATION                        CIVIL COURT OF NOVA LIMA                                     Yes              No               No
ANDRE MILTON MACHADO                      1000991-49.2016.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANDRE MONTEIRO RABELLO FILHO              0849411-35.2019.8.15.2001            CANCELLATION                        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
ANDRE MONTENEGRO                          0002175-81.2012.5.02.0319            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANDRE MORAES E SILVA                      0800781-43.2019.8.18.0164            CHANGE                              CIVIL COURT OF TERESINA                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANDRE MORAES E SILVA                      0800781-43.2019.8.18.0164            CHANGE                              CIVIL COURT OF TERESINA                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
ANDRE MORAIS LIMA DOS SANTOS              1004767-83.2020.8.11.0001            RESERVATION                         CIVIL COURT OF CUIABÁ                                        Yes              No               No

ANDRE MOREIRA DE MELLO SILVEIRA              1049126-87.2019.8.26.0114           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPINAS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE NAVES LAUREANO SANTOS                  5195070-91.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
ANDRE NUNES CAMARGO                          0001445-84.2016.5.10.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE NUNES NAVARRO LEAL                     1010870-86.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANDRE OLIVEIRA SANTOS                        1033849-76.2019.8.26.0002           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE PACHECO DE CARVALHO                    1012793-80.2019.8.26.0068           CANCELLATION                      CIVIL COURT OF BARUERI                                       Yes              No               No
ANDRE PARENTE ALVES CAVALCANTI               0861393-57.2014.8.06.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                     Yes              No               No

ANDRE PEDROZO RODRIGUES                      0606048-37.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANDRE PELLIZZONI VERAS                       1002446-75.2020.8.11.0001           RESERVATION                     CIVIL COURT OF CUIABÁ                                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANDRE PEREIRA HECK                           0016450-11.2019.8.16.0170           RESERVATION                     CIVIL COURT OF TOLEDO                                          Yes              No               No

ANDRE PIMENTEL SILVA                         0801253-06.2019.8.14.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SANTARÉM                                      Yes              No               No
ANDRE PINHEIRO FRANCIMAT                     0701246-60.2020.8.07.0020           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
ANDRE PINHEIRO FRANCIMAT                     0701246-60.2020.8.07.0020           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE PROVENZANO NAVEIRO                     0060265-62.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE PROVENZANO NAVEIRO                     0060265-62.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE PULIDO GEMMER                          5001442-90.2020.8.24.0091           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE PULIDO GEMMER                          5001442-90.2020.8.24.0091           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE RICARDO MESQUITA DOS SANTOS            0600923-59.2020.8.01.0070           CHANGE                            CIVIL COURT OF RIO BRANCO                                    Yes              No               No
ANDRE RICARDO PAVIN                          1000959-58.2018.5.02.0707           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No



                                                                                                         98 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 219 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ANDRE ROBERTO FINGER                      0040686-31.2020.8.19.0001            CIVIL LITIGATION - SERVICE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ANDRE ROBSON LIMA DOS SANTOS              1001801-90.2017.5.02.0313            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

ANDRE ROCHA SOARES                           0013655-71.2020.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                         Yes              No               No

ANDRE RODRIGO ENGSTER                        0002195-18.2018.8.21.0017           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LAJEADO                                         Yes              No               No
ANDRE RODRIGUES DA SILVA                     1000182-68.2016.5.02.0311           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE RODRIGUEZ BLANCO                       5036497-52.2019.8.13.0024           CANCELLATION                    CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No

ANDRE ROGERIO ABREU                          0305432-22.2019.8.24.0064           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ                                      Yes              No               No
ANDRE RUAS ALVES                             1001456-52.2016.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
ANDRE SAMBAQUI PINTO                         0020711-62.2015.5.04.0002           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PORTO ALEGRE                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE SAMPAIO CORREA                         7056909-87.2019.8.22.0001           OVERBOOKING                       CIVIL COURT OF PORTO VELHO                                   Yes              No               No

ANDRE SAMPAIO CORREA                         7004781-56.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE SANTANA DE SOUSA                       1038557-72.2019.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                       Yes              No               No

ANDRE SENA PEREIRA                           0011616-47.2017.8.08.0011           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CACHOEIRO DE ITAPEMIRIM                         Yes              No               No
ANDRE SILVA DOS SANTOS                       1000046-66.2015.5.02.0712           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                       Yes              Yes              No

ANDRE SILVEIRA FONSECA                       5035999-56.2019.8.13.0702           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE SOARES DA SILVA                        0617875-37.2019.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE SOARES DA SILVA                        0617875-37.2019.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              Yes              No
ANDRE SOARES DA SILVA                        0012388-05.2016.5.15.0042           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RIBEIRÃO PRETO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - TAM
ANDRE SOARES DE AZEVEDO BRANCO               0010842-71.2020.8.08.0347           FIDELIDADE PROGRAM                CIVIL COURT OF VITÓRIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TAM
ANDRE SOARES DE AZEVEDO BRANCO               0010842-71.2020.8.08.0347           FIDELIDADE PROGRAM                CIVIL COURT OF VITÓRIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE SPILARI BERNARDI                       1011611-07.2017.8.26.0302           CHANGE                            CIVIL COURT OF JAÚ                                           Yes              No               No
ANDRE STEPPLE MARQUES DA SILVA               0045758-28.2019.8.17.8201           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RECIFE                                        Yes              No               No
ANDRE STOCK HOFFMANN                         0002073-25.2011.5.02.0083           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE TALES DE ASSIS MARTINS QUINTAO         5000005-15.2020.8.13.0319           OVERBOOKING                       CIVIL COURT OF ITABIRITO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANDRE TAMASHIRO DE LACERDA                   35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANDRE TEIXEIRA GONCALVES                     1024420-51.2020.8.26.0002           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE VALDIR PANTUZI                         1009499-24.2019.8.26.0099           CANCELLATION                      CIVIL COURT OF BRAGANÇA PAULISTA                             Yes              No               No
ANDRE VAN DER PUT                            0101696-93.2017.5.01.0046           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
                                                                                 CIVIL LITIGATION - ACCIDENT /
ANDRE VANETTI MILANI                         5025958-74.2019.8.21.0001           INCIDENT                          CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
ANDRE VAZ DE MEDEIROS                        0009051-29.2020.8.19.0002           CIVIL LITIGATION - SERVICE        CIVIL COURT OF NITERÓI                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE VECHI                                  5006997-71.2019.8.24.0011           CANCELLATION                      CIVIL COURT OF BRUSQUE                                       Yes              No               No



                                                                                                         99 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 220 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
ANDRE VERAS DOS SANTOS                    0034736-41.2017.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No

ANDRE VIANA ALEIXO                           8010566-74.2018.8.05.0243           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SEABRA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE VICENTE DA SILVA                       0025095-98.2019.8.08.0347           OVERBOOKING                       CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE VIEIRA CATALAO                         0055903-17.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE VINICIUS BASTOS ALMEIDA                0220574-81.2019.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                      Yes              No               No
ANDRE VINICIUS DA SILVA                      35.001.003.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE VINICIUS DA SILVA                      35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANDRE VINICIUS DA SILVA                      35.001.003.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE VINICIUS DA SILVA                      35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANDRE VINICIUS DO REGO MIRANDA               0001200-96.2012.5.06.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE                                  No               Yes              Yes
ANDRE VITOR DE SOUZA                         0001889-23.2015.8.16.0040           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ALTÔNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ANDRE WILLIAN CONRADO FRIGO                  5004282-38.2020.8.24.0038           IMPEDIMENT                        CIVIL COURT OF JOINVILLE                                     Yes              No               No
ANDRE WOLTZENLOGUEL BONETTI                  1005580-04.2020.8.26.0451           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PIRACICABA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE YURI DA SILVA PEREIRA                  1066591-57.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRE YURI DA SILVA PEREIRA                  1066591-57.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDREA ALBERTINASE                           0065043-80.2019.8.17.2001           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No
ANDREA ALMERINDA SALGADO                     0000542-88.2020.8.19.0203           CIVIL LITIGATION - SERVICE        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
ANDREA ALMERINDA SALGADO                     0000542-88.2020.8.19.0203           CIVIL LITIGATION - SERVICE        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
ANDREA ALVES CASATI                          1001313-29.2018.5.02.0046           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDREA ARCOVERDE DE BRITTO LEITE             0061644-67.2019.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDREA AZEREDO COUTINHO ABRAO                5700267-94.2019.8.09.0051           CHANGE                            CIVIL COURT OF GOIÂNIA                                       Yes              No               No
ANDREA BEZERRA FERREIRA                      0002044-92.2016.5.07.0007           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO 7ª REGIÃO                      Yes              Yes              No
ANDREA BEZERRA FERREIRA                      0001145-26.2018.5.07.0007           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ANDREA BON FREITAS                           1001884-85.2017.5.02.0708           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DA ZONA SUL                                Yes              No               No
ANDREA BRESCIANI                             0024737-36.2019.8.08.0347           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA                                       Yes              No               No

ANDREA BROWING GILL                          0050473-84.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDREA CRISTINA BASTARDO RODRIGUES           0014556-46.2020.8.16.0014           CHANGE                          CIVIL COURT OF LONDRINA                                        Yes              No               No

ANDREA CRISTINA BATISTA                      1003246-19.2019.8.26.0358           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MIRASSOL                                        Yes              No               No

ANDREA CRISTINA COALHETA JACOVACCI           1017252-22.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                           Yes              No               No
                                                                                                                 TRIBUNAL REGIONAL DO TRABALHO DA 11ª REGIÃO -
ANDREA CRISTINA DUTRA CHAVES                 0001000-91.2016.5.11.0018           INDIVIDUAL LABOR CLAIM          MANAUS                                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDREA DA SILVA SOUZA                        5008217-16.2019.8.24.0008           CANCELLATION                    CIVIL COURT OF BLUMENAU                                        Yes              No               No



                                                                                                        100 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 221 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ANDREA DE JESUS LIMA                        0055492-40.2019.8.25.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF ARACAJU                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANDREA DE JESUS LIMA                        0056287-46.2019.8.25.0001          CHANGE                             CIVIL COURT OF ARACAJU                                        Yes              No               No
ANDREA DE OLIVEIRA FERNANDES                                                   CIVIL LITIGATION - FLIGHT
NASCIMENTO                                  0824369-55.2019.8.20.5004          CANCELLATION                       CIVIL COURT OF NATAL                                          Yes              No               No
ANDREA DELGADO DE LIMA                      0100023-61.2017.5.01.0015          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

ANDREA DO NASCIMENTO VIEIRA                 0000560-58.2020.8.16.0150          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SANTA HELENA                                   Yes              No               No
ANDREA DUARTE                               0007900-29.2005.5.02.0050          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     No               No               Yes
ANDREA ELISABETE DE PASQUALI DA SILVA       35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ANDREA FARO E MELLO FERREIRA RIBAS DA                                          CIVIL LITIGATION - TICKET /
COSTA                                       35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ANDREA FARO E MELLO FERREIRA RIBAS DA
COSTA                                       1004506-98.2020.8.26.0002          CIVIL LITIGATION - SERVICE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ANDREA FARO E MELLO FERREIRA RIBAS DA                                          CIVIL LITIGATION - TICKET /
COSTA                                       35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ANDREA FERREIRA MARTINS                     0000120-22.2010.5.02.0031          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
ANDREA FESTA LOBO SALGADO                   0000353-92.2020.8.19.0209          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ANDREA FREITAS DE SOUZA JACOB               0101459-70.2017.5.01.0010          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

ANDREA GOMES CAMPOS BIANCHI                 5000240-41.2020.8.13.0461          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF OURO PRETO                                     Yes              No               No
ANDREA GOMES SOUZA                          0001898-76.2014.5.02.0034          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
ANDREA GRANDER VAZ                          1001168-54.2020.8.26.0152          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF COTIA                                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANDREA GUIMARAES SANTOS                     0009393-87.2020.8.05.0080          OVERBOOKING                        CIVIL COURT OF FEIRA DE SANTANA                               Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
ANDREA GUIMARAES SANTOS                     0029144-94.2019.8.05.0080          RESERVATION                        CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANDREA GUIMARAES SANTOS                     0009393-87.2020.8.05.0080          OVERBOOKING                        CIVIL COURT OF FEIRA DE SANTANA                               Yes              Yes              No
ANDREA HONORATO ALVES                       1001330-11.2016.5.02.0701          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No

ANDREA INES ROSALINO                        0302529-91.2018.8.24.0082          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                               CIVIL LITIGATION - ACCIDENT /
ANDREA JARDIM                               1014023-27.2020.8.26.0100          INCIDENT                           CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANDREA KLEINER CHAMECKI                     0019447-81.2019.8.16.0035          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                           Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANDREA KLEINER CHAMECKI                     0005491-61.2020.8.16.0035          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                           Yes              No               No
ANDREA LAMARCA DE OLIVEIRA MARINO           5001418-81.2020.8.13.0313          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF IPATINGA                                       Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
ANDREA LEVY NISKIER                         0067122-61.2019.8.19.0001          LITIGATION - CIVIL                 CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ANDREA LOPES MALAGUETA MARCONDES            1106280-08.2019.8.26.0100          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No

ANDREA LUCIA MOREIRA COUTO                  0057492-73.2019.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                            Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANDREA MALHEIROS CORREA DA COSTA            1004683-82.2020.8.11.0001          CANCELLATION                    CIVIL COURT OF CUIABÁ                                            Yes              No               No
ANDREA MARIA OLIVEIRA DE SOUZA
ALBUQUERQUE                                 0001437-86.2014.5.06.0004          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE RECIFE - PE                              Yes              Yes              No




                                                                                                       101 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 222 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
ANDREA MEIRA LINS MIRANDA                 0817727-58.2020.8.15.2001            CHANGE                              CIVIL COURT OF JOÃO PESSOA                                   Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANDREA MEIRA LINS MIRANDA                 0817727-58.2020.8.15.2001            CHANGE                              CIVIL COURT OF JOÃO PESSOA                                   Yes              Yes              No
ANDREA MONTENEGRO BENNESBY DE                                                  CIVIL LITIGATION - BOARDING
ALMEIDA                                   7005810-44.2020.8.22.0001            IMPEDIMENT                          CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANDREA MOREIRA COELHO NEMI                0091152-29.2020.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ANDREA NISHIYAMA                          35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ANDREA NISHIYAMA                          35.001.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANDREA NISHIYAMA                          35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ANDREA NISHIYAMA                          35.001.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANDREA NUBIA FREITAS LOPES                0002855-65.2019.8.05.0229            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SANTO ANTÔNIO DE JESUS                        Yes              No               No
ANDREA PAES BARRETO DE ALENCAR            0001135-58.2020.8.17.8227            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF JABOATÃO DOS GUARARAPES                       Yes              No               No

ANDREA PAES BARRETO DE ALENCAR               0001517-51.2020.8.17.8227           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JABOATÃO DOS GUARARAPES                         Yes              No               No

ANDREA PAULA DE OLIVEIRA BASTOS              3001577-09.2017.8.06.0006           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDREA RAMOS GARCIA                          1000932-52.2020.8.26.0201           CHANGE                            CIVIL COURT OF GARÇA                                         Yes              No               No
ANDREA REGINA FERREIRA RODRIGUES             1001060-12.2015.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
ANDREA RIBEIRO DOS SANTOS                    35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANDREA RIBEIRO DOS SANTOS                    35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANDREA ROCHA LACERDA                         0001089-90.2012.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               No               Yes              Yes
                                                                                 CIVIL LITIGATION - FLIGHT
ANDREA SAMPAIO PITTA                         0020733-73.2019.8.19.0209           OVERBOOKING                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANDREA TAULOIS FERNANDES                     0065411-84.2020.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ANDREA TAVARES PIMENTEL SPINOLA E                                                CIVIL LITIGATION - TICKET /
CASTRO                                       1003038-93.2020.8.26.0004           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No

ANDREA TERESINHA RODRIGUES PAGLIARINI 0020038-80.2017.5.04.0008                  INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ANDREA VALESKA DE LIMA CAVALCANTI     1001793-16.2017.5.02.0313                  INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ANDREA VALLIN DE LA TORRE MOTA        0002817-66.2014.5.02.0066                  INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDREA VERONICA VILLAPUN MOUZO               1001615-07.2020.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDREA VERONICA VILLAPUN MOUZO               1001615-07.2020.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANDREA WANDALSEN ARNDT ALMEIDA               5015469-91.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
ANDREA WANDALSEN ARNDT ALMEIDA               5015469-91.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
ANDREA YURIKO KATO                           1055970-98.2019.8.26.0002           IMPEDIMENT                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDREAS DRECKMANN FERREIRA                   9003650-39.2020.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
ANDREI DANIEL FERRAZ SILVA                   0300717-40.2017.8.24.0020           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CRICIÚMA                                      Yes              No               No
ANDREI FERREIRA GOMES                        0024432-52.2019.8.08.0347           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
ANDREI LUIS VALVERDE MEDEIROS                0153272-35.2019.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                      Yes              No               No



                                                                                                        102 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 223 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ANDREI MONTEIRO DE ANDRADE                   8032168-03.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
ANDREI PICCININI LEGG                        9000914-67.2020.8.21.0027          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SANTA MARIA                                    Yes              Yes              No
ANDREI PICCININI LEGG                        9000914-67.2020.8.21.0027          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SANTA MARIA                                    Yes              Yes              No
ANDREIA ALVES MACHADO                        0000352-24.2017.5.17.0014          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE VITÓRIA                                  Yes              Yes              No
ANDREIA APARECIDA DA SILVA UGENIO            0001870-40.2012.5.02.0047          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
ANDREIA APARECIDA LEAO                       0802065-81.2019.8.14.0040          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF PARAUAPEBAS                                    Yes              No               No

ANDREIA AUGAITIS                             35.001.003.XX-XXXXXXX              CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

ANDREIA AUGAITIS                             35.001.003.XX-XXXXXXX              CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ANDREIA AVILA SILVA E OUTROS                 0723108-52.2017.8.07.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BRASÍLIA                                       Yes              No               No
ANDREIA BEZERRA RACIOPPI                     0300026-30.2018.8.24.0072          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF TIJUCAS                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANDREIA BORGES DE SOUZA                      5098041-34.2020.8.09.0051          CHANGE                             CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANDREIA BRESSAM                              1002518-35.2020.8.26.0554          CHANGE                             CIVIL COURT OF SANTO ANDRÉ                                    Yes              No               No
ANDREIA CORDEIRO FORTE                       0000135-77.2018.8.06.0215          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF IRAUÇUBA                                       Yes              No               No
ANDREIA CORREIA DE MENEZES                   1000387-87.2018.5.02.0712          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
ANDREIA COSTA FEITOSA                        0700823-22.2020.8.02.0091          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANDREIA CRISTINA DA PURIFICACAO GOMES 0064655-65.2020.8.05.0001                 CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANDREIA CRISTINA DA SILVA DE LIMA            1002652-90.2020.8.26.0189          CHANGE                             CIVIL COURT OF FERNANDÓPOLIS                                  Yes              No               No
ANDREIA CRISTINA GALHARDO                    0001782-37.2014.5.02.0045          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ANDREIA CRISTINA MISSIO                      0005173-90.2019.8.11.0055          RESERVATION                        CIVIL COURT OF TANGARÁ DA SERRA                               Yes              No               No
ANDREIA DA CONCEICAO DO NASCIMENTO           0001154-25.2019.5.11.0012          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ANDREIA DA SILVA ALVES                       1002168-04.2014.5.02.0319          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
ANDREIA DA SILVA MORAES                      1113694-57.2019.8.26.0100          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No

ANDREIA DE OLIVEIRA FREITAS                  5006166-53.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              Yes              No

ANDREIA DE OLIVEIRA FREITAS                  5006166-53.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
ANDREIA DE OLIVEIRA ROCHA                    5016922-49.2019.8.13.0027          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BETIM                                          Yes              No               No
ANDREIA DEITOS CASSOU                        0000871-89.2018.5.12.0050          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ANDREIA DORIA DE ALMEIDA PIRES               1014682-64.2019.8.26.0005          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANDREIA FERNANDES DA SILVA                   0007390-17.2018.8.19.0024          CANCELLATION                       CIVIL COURT OF ITAGUAÍ                                        Yes              No               No
ANDREIA FERREIRA DE LIMA                     0801163-66.2018.8.15.2003          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No

ANDREIA FERREIRA PAZ                         15.003.001.XX-XXXXXXX              CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PARAUAPEBAS                                    Yes              No               No
                                                                                CIVIL LITIGATION - PRE-
ANDREIA GOMES DA SILVA                       0003664-70.2020.8.08.0024          REGISTRATION                       CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANDREIA GOUVEIA SANCHES MARIA                0001147-69.2020.8.25.0008          CANCELLATION                       CIVIL COURT OF BARRA DOS COQUEIROS                            Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ANDREIA INACIO BORGES                        0700252-56.2020.8.07.0012          RESERVATION                        CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No




                                                                                                        103 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 224 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TICKET /
ANDREIA INACIO BORGES                     0700252-56.2020.8.07.0012            RESERVATION                         CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No

ANDREIA LABREA PEREIRA                       0600606-48.2020.8.04.0015           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDREIA LIBANIO DA SILVA                     1013949-73.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANDREIA LUCAS ANTUNES MATHIAS                0020845-97.2017.5.04.0009           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDREIA MARIA DE CARVALHO SAMPAIO            0800311-60.2020.8.18.0169           CANCELLATION                      CIVIL COURT OF TERESINA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDREIA MARIA DE CARVALHO SAMPAIO            0800311-60.2020.8.18.0169           CANCELLATION                      CIVIL COURT OF TERESINA                                      Yes              Yes              No
ANDREIA MELO                                 0020400-90.2019.5.04.0015           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDREIA PARENTE DA SILVA                     0054157-93.2019.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                      Yes              No               No
ANDREIA PEREIRA DA SILVA                     1001293-69.2016.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
ANDREIA PEREIRA ESCUDEIRO                    0012222-62.2018.8.19.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NITERÓI                                       Yes              No               No
ANDREIA PIMENTA NOGUEIRA DE SOUZA                                                CIVIL LITIGATION - FLIGHT
LIMA                                         5008609-45.2018.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

ANDREIA POERSCHKE SARMANHO                   5020650-23.2020.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No

ANDREIA POERSCHKE SARMANHO                   5020650-23.2020.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No

ANDREIA QUEIROZ MATHIAS                      1005247-41.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

ANDREIA QUEIROZ MATHIAS                      1005247-41.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
ANDREIA RIBEIRO DE CARVALHO
CAVALCANTE                                   0701086-74.2020.8.07.0007           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDREIA RODRIGUES MARTINS                    0204480-51.2020.8.04.0001           CHANGE                          CIVIL COURT OF MANAUS                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDREIA SANTOS DA COSTA                      1023900-25.2019.8.26.0003           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                       Yes              No               No

ANDREIA TURNES                               5002738-34.2020.8.24.0064           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ                                      Yes              No               No
ANDREIA VIANA DA SILVA                       0000407-89.2013.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
ANDREIA WELYTA VIEIRA DA SILVA               0000810-36.2019.5.13.0029           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                            Yes              Yes              No
ANDREILSON LUCAS DE JESUS                    0018673-40.2019.8.08.0725           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SERRA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ANDREINA VALECILLOS ORTA                     0001588-23.2019.4.01.4200           IMPEDIMENT                        CIVIL COURT OF BOA VISTA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRES DARIO ENRIQUEZ                        1011553-50.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANDRES ZARANKIN                              5027906-67.2020.8.13.0024           RESERVATION                       CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
ANDRESA BERNARDO                             5003802-98.2020.8.24.0090           CIVIL LITIGATION - SERVICE        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
ANDRESA DA COSTA CORREIA                     0756826-24.2019.8.07.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
ANDRESA DA COSTA CORREIA                     0756826-24.2019.8.07.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
ANDRESA KALINE DIAS GUIMARAES                1000221-72.2015.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

ANDRESA PESCADOR                             5000832-70.2020.8.24.0076           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TURVO                                           Yes              Yes              No




                                                                                                        104 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 225 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ANDRESA PESCADOR                            5000832-70.2020.8.24.0076          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF TURVO                                          Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
ANDRESSA ALBERTONI NUNES                    50.005.001.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF DOURADOS                                       Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ANDRESSA ALBERTONI NUNES                    50.005.001.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF DOURADOS                                       Yes              No               No
ANDRESSA ANELY CALDAS BELOMATTI             0000679-73.2015.5.17.0002          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DA COMARCA DE VITÓRIA                       Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANDRESSA AQUINO DE SA CANDIDO               35.004.001.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                            Yes              No               No

ANDRESSA AYANE GOMES TAKAHASHI              1000003-91.2020.8.26.0565          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO CAETANO DO SUL                                Yes              No               No

ANDRESSA BERGAMASCHI MARTINS BRUNO          35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
ANDRESSA BIBAS BITTENCOURT                  0005454-15.2019.8.16.0182          LITIGATION - CIVIL                 CIVIL COURT OF CURITIBA                                       Yes              No               No
ANDRESSA BORCELLI GONCALVES VARGAS          0059966-65.2019.8.21.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
ANDRESSA CAGNI COQUEIRO                     1000327-98.2019.5.02.0706          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
ANDRESSA CHABAN DOS SANTOS CARDOSO          0002294-77.2020.8.19.0209          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

ANDRESSA CRISTINA GIEHL DO NASCIMENTO 0002166-57.2016.8.21.0010                CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAXIAS DO SUL                                     Yes              No               No
ANDRESSA DA SILVA FERREIRA            9001100-08.2020.8.21.0022                CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF PELOTAS                                           Yes              No               No
ANDRESSA DA SILVA SOUSA               1029143-53.2019.8.26.0001                CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO PAULO                                         Yes              No               No

ANDRESSA DE FATIMA RIBEIRO EZEQUIEL         1002120-93.2020.8.26.0132          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CATANDUVA                                         Yes              No               No

ANDRESSA DE OLIVEIRA LIMA                   0030477-81.2019.8.05.0080          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FEIRA DE SANTANA                                  Yes              No               No

ANDRESSA DE PAULA BITTENCOURT               0803780-29.2019.8.12.0101          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF DOURADOS                                       Yes              No               No
ANDRESSA DO NASCIMENTO RIBEIRO              0282185-45.2019.8.19.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ANDRESSA DOS SANTOS COSTA                   0000722-19.2017.5.08.0122          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO DE SANTARÉM                               Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
ANDRESSA EVELLYN DE OLIVEIRA SOUSA          0001233-82.2020.8.05.0271          RESERVATION                        CIVIL COURT OF VALENÇA                                        Yes              No               No
ANDRESSA EVELLYN DE OLIVEIRA SOUSA          0001231-15.2020.8.05.0271          CIVIL LITIGATION - SERVICE         CIVIL COURT OF VALENÇA                                        Yes              No               No

ANDRESSA FABIULA COELHO                     1007769-41.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANDRESSA FAJARDO                            0003278-36.2020.8.16.0018          CANCELLATION                    CIVIL COURT OF MARINGÁ                                           Yes              No               No

ANDRESSA FERREIRA                           0008878-29.2020.8.16.0021          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CASCAVEL                                          Yes              No               No
ANDRESSA FISTAROL POSSIMOSER                1003075-11.2020.8.26.0008          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO PAULO                                         Yes              No               No

ANDRESSA HARPIS BASTOS                      1068488-23.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANDRESSA JULIANNY LIMA DA SILVA             0004957-36.2020.8.17.8201          CANCELLATION                    CIVIL COURT OF RECIFE                                            Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ANDRESSA MARIA RODRIGUES SANTOS             0001610-42.2020.8.05.0113          RESERVATION                     CIVIL COURT OF ITABUNA                                           Yes              No               No

ANDRESSA MARIA ZACHARIAS                    1000873-49.2020.8.26.0400          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF OLÍMPIA                                           Yes              No               No

ANDRESSA MELO DA SILVA URSULINO             0007868-21.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                            Yes              No               No



                                                                                                       105 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 226 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ANDRESSA PARGMOSSELLI MOREIRA
FERREIRA                                   7000020-31.2020.8.22.0017            CIVIL LITIGATION - CARGO            CIVIL COURT OF ALTA FLORESTA D'OESTE                         Yes              No               No

ANDRESSA RANGEL PECANHA                      0019922-26.2019.8.08.0725           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SERRA                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRESSA REGINA LOPES                        0009483-74.2020.8.16.0182           CHANGE                            CIVIL COURT OF CURITIBA                                       Yes              No               No
ANDRESSA RODRIGUES DA SILVA                  0805622-08.2020.8.20.5106           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MOSSORÓ                                        Yes              Yes              No
ANDRESSA RODRIGUES DA SILVA                  0805622-08.2020.8.20.5106           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MOSSORÓ                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRESSA SALAZAR RAMOS                       9000265-97.2020.8.21.2001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
ANDRESSA SANTOS DA SILVA                     0101150-86.2017.5.01.0030           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

ANDRESSA SILVA ALCANTARA                     0715699-72.2020.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRESSA SOUZA DA LUZ ALBERTI                1001610-82.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDRESSA SOUZA DE OLIVEIRA                   52.005.001.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF RIO VERDE                                      Yes              No               No
ANDRESSA STALCHMIDT MENDES DE                                                    CIVIL LITIGATION - FLIGHT
OLIVEIRA                                     0012095-82.2020.8.16.0182           OVERBOOKING                       CIVIL COURT OF CURITIBA                                       Yes              No               No

ANDREW HENRIQUE DE ANDRADE SILVA             1005108-13.2020.8.26.0577           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDREW HENRIQUE DE OLIVEIRA GOSSON           0801145-54.2020.8.20.5004           CHANGE                            CIVIL COURT OF NATAL                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDREW HENRIQUE DE OLIVEIRA GOSSON           0801145-54.2020.8.20.5004           CHANGE                            CIVIL COURT OF NATAL                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDREW HENRIQUE RODRIGUES                    0044988-67.2019.8.16.0019           CANCELLATION                      CIVIL COURT OF PONTA GROSSA                                   Yes              No               No

ANDREW MICHAEL KEENE                         1022252-76.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDREWS COELHO DE OLIVEIRA                   0049152-17.2018.8.25.0001           CANCELLATION                    CIVIL COURT OF ARACAJU                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDREWS ELEUTERIO DA SILVA                   1009880-03.2019.8.26.0529           CHANGE                          CIVIL COURT OF SANTANA DE PARNAÍBA                              Yes              No               No

ANDREY AMARAL MACEDO                         7002567-92.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No

ANDREY AMARAL MACEDO                         7002567-92.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDREY DA SILVA FERNANDES                    5031315-13.2019.8.13.0145           CANCELLATION                    CIVIL COURT OF JUIZ DE FORA                                     Yes              No               No

ANDREY GUSMAO ROUSSEAU GUIMARAES             0801217-08.2018.8.12.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDREY LEAL CASTRO                           0807552-36.2020.8.12.0110           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
ANDREY MENEGASSI NECER                       35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDREY OLIVEIRA LIMA                         7000847-90.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              No               No
ANDREY ROBERTO BARBOSA DOS SANTOS            0000052-78.2017.5.08.0122           INDIVIDUAL LABOR CLAIM            2ª VARA DO TRABALHO DE SANTARÉM                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANDREY VICENTE FREITAS                       0803913-93.2019.8.10.0047           CANCELLATION                      CIVIL COURT OF IMPERATRIZ                                     Yes              No               No
ANDREZA APOLINARIO DE SOUSA                  1000402-09.2020.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No



                                                                                                         106 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 227 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ANDREZA BURATO LOPES                        0300257-82.2019.8.24.0020          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CRICIÚMA                                          Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ANDREZA CEDRAZ ALMEIDA                      0222302-60.2019.8.05.0001          RESERVATION                     CIVIL COURT OF SALVADOR                                          Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ANDREZA CRISTINA DA CRUZ                    9033011-88.2019.8.13.0024          RESERVATION                     CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No

ANDREZA CRISTINA LEAL NAVARRO               0616001-93.2018.8.04.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MANAUS                                         Yes              No               No
ANDREZA FERREIRA COUTINHO                   0000711-80.2018.5.20.0005          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANDREZA FISCHER                             5003919-35.2020.8.24.0011          CANCELLATION                       CIVIL COURT OF BRUSQUE                                        Yes              No               No
ANDREZA FLAVIA MAGALHAES                    0001161-41.2013.5.02.0056          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANDREZA FRANCIS MOURA                       0039694-02.2019.8.17.8201          CHANGE                             CIVIL COURT OF RECIFE                                         Yes              No               No
ANDREZA MENDES DOS SANTOS                   35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ANDREZA MENDES DOS SANTOS                   35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No

ANDREZA MONTEIRO GOMES                      0800461-17.2020.8.15.0301          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF POMBAL                                            Yes              No               No

ANDREZA PAVAN MARQUES                       1000604-37.2020.8.26.0003          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ANDREZA TATYANE MORENO PEGADO               0823288-71.2019.8.20.5004          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF NATAL                                          Yes              No               No
ANDREZZA GODOY FERREIRA                     1001483-31.2018.5.02.0715          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANDREZZA ROSALÉM VIEIRA                     0020767-62.2018.8.08.0347          CANCELLATION                       CIVIL COURT OF VITÓRIA                                        Yes              No               No
ANDRIANA APARECIDA CORDEIRO                 42.003.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BALNEÁRIO CAMBORIÚ                             Yes              No               No

ANDRILSON CAETANO FLORES                    5053954-47.2019.8.21.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                      Yes              No               No

ANDRILSON CAETANO FLORES                    5053954-47.2019.8.21.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                      Yes              No               No
                                                                               CIVIL LITIGATION - IMPROPER
ANDRIREGIO FARIAS DE MORAIS                 0707506-11.2019.8.07.0014          COLLECTION                      CIVIL COURT OF BRASÍLIA                                          Yes              No               No

ANDRIS AGÊNCIA VIAGENS E TURISMO LTDA       0178761-55.2017.8.19.0001          CIVIL LITIGATION - GENERAL         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ANDROS GARCIA MALDANER                      5002217-27.2020.8.13.0701          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF UBERABA                                        Yes              Yes              No
ANDROS GARCIA MALDANER                      5002217-27.2020.8.13.0701          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF UBERABA                                        Yes              Yes              No
ANE CAROLINE CARLOS DE AMORIM               1002036-54.2017.5.02.0023          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
ANE CAROLINE SCHWADE                        1016284-22.2019.8.11.0001          CIVIL LITIGATION - SERVICE         CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANE KAROLINE ATHANAZIO                      5004602-60.2019.8.24.0091          CANCELLATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
ANE SILVA DE JESUS                          0011618-09.2014.5.01.0030          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
                                                                               CIVIL LITIGATION - IMPROPER
ANELICE CAVALCANTE FERREIRA MARAMBAIA 0633065-40.2019.8.04.0015                COLLECTION                         CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ANELISE GODOY SEBASTIANY PEREIRA            0040650-93.2019.8.19.0204          RESERVATION                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ANELISE HUGENTOBLER                         0001707-90.2011.5.02.0016          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No

ANELISE MARIANO                             0712012-87.2020.8.07.0016          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                          Yes              No               No
ANELISE PIMENTA BITTENCOURT                 0207779-43.2019.8.05.0001          CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SALVADOR                                           Yes              No               No

ANELISE RODRIGUES PEREIRA FRANCA            1013678-64.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No



                                                                                                       107 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 228 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ANELISE RODRIGUES PEREIRA FRANCA            1013678-64.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ANELITA APARECIDA DE OLIVEIRA               1000864-55.2016.5.02.0074          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
ANELTON SOUZA FARIAS                        0001640-15.2016.5.11.0012          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              Yes              No
ANESIA KRUG                                 5005853-37.2020.8.24.0008          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF BLUMENAU                                       Yes              No               No
ANEZIA EDIGARDA MARCHIORETTO                0000152-21.2015.5.02.0041          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
ANGEL JUNIOR CASTRO VASCONES                0001486-68.2017.5.09.0965          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ANGEL MIRON BIGOTTO                         1001273-32.2017.5.02.0321          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ANGELA APARECIDA MACELLA                    0026064-65.2019.8.26.0007          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - SEAT
ANGELA APARECIDA OLIVEIRA                   5009468-90.2020.8.13.0024          COMFORT                            CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANGELA CAMILA DA SILVA COSTA                0002435-31.2019.8.16.0172          CANCELLATION                       CIVIL COURT OF UBIRATÃ                                        Yes              No               No

ANGELA CRISTINA ALVES GONDIM                0062926-43.2019.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                            Yes              Yes              No

ANGELA CRISTINA ALVES GONDIM                0062926-43.2019.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                            Yes              Yes              No

ANGELA CRISTINA DE OLIVEIRA PARANHOS        0016500-31.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
ANGELA CRISTINA SCHUTZ                      5017649-85.2019.8.24.0064          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO JOSÉ                                       Yes              Yes              No
ANGELA CRISTINA SCHUTZ                      5017649-85.2019.8.24.0064          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO JOSÉ                                       Yes              Yes              No
ANGELA DAMASCENO CORDELLIER                 1001602-72.2016.5.02.0032          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
ANGELA DE NASCIMENTO SILVA                  1000851-98.2019.5.02.0317          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ANGELA DE OLIVEIRA BATISTA DA SILVA         1000540-11.2018.5.02.0716          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANGELA EMILIA PACHECO SWERTS                50.001.001.XX-XXXXXXX              CHANGE                             CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANGELA EMILIA PACHECO SWERTS                50.001.001.XX-XXXXXXX              CHANGE                             CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANGELA GABRIELA DE ARAUJO COSTA             0025476-96.2014.8.10.0001          OVERBOOKING                        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANGELA GLASIELE DE OLIVEIRA                 0008478-94.2019.8.13.0324          CHANGE                             CIVIL COURT OF ITAJUBÁ                                        Yes              No               No
ANGELA GONCALVES LEMOS                      1000774-06.2016.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
ANGELA GROBERIO                             0001450-27.2015.5.17.0010          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE VITÓRIA                                  Yes              Yes              No

ANGELA HELENA GENARO PASSOS REINERT         0053172-08.2019.8.16.0182          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CURITIBA                                       Yes              No               No
ANGELA MARIA BARBOSA RODRIGUES DOS                                             CIVIL LITIGATION - SEAT
SANTOS                                      5000061-80.2020.8.08.0030          COMFORT                            CIVIL COURT OF LINHARES                                       Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ANGELA MARIA CARVALHO DE SOUZA              0010388-26.2020.8.19.0205          RESERVATION                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANGELA MARIA DALCANALLI STEFFENS            0309354-63.2016.8.24.0036          CANCELLATION                       CIVIL COURT OF JARAGUÁ DO SUL                                 Yes              No               No
ANGELA MARIA DANTAS CHAVES                  0010372-74.2013.5.08.0011          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE BELÉM                                    No               Yes              Yes
                                                                               CIVIL LITIGATION - FLIGHT
ANGELA MARIA MODOLO DE ASSUNCAO             32.001.001.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANGELA MARIA MODOLO DE ASSUNCAO             32.001.001.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF VITÓRIA                                        Yes              No               No

ANGELA MARIA PRATA PACE SILVA DE ASSIS      5208224-79.2019.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No




                                                                                                       108 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 229 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ANGELA MARIA UMBELINO                        5005768-77.2020.8.24.0064          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ                                          Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ANGELA MARIANA DA COSTA RIBEIRO              23.001.001.XX-XXXXXXX              RESERVATION                     CIVIL COURT OF FORTALEZA                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANGELA MENDONCA BRAGANCA                     0840744-84.2019.8.10.0001          CANCELLATION                    CIVIL COURT OF SÃO LUÍS                                          Yes              No               No

ANGELA NOBRES DA SILVA BATISTA               1019068-46.2019.8.26.0003          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANGELA OLIVEIRA DOS SANTOS                   0700298-79.2020.8.02.0078          CHANGE                          CIVIL COURT OF MACEIÓ                                            Yes              No               No

ANGELA PAULA ANDRADE SOUSA                   0007290-10.2020.8.05.0080          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FEIRA DE SANTANA                                  Yes              Yes              No

ANGELA PAULA ANDRADE SOUSA                   0007290-10.2020.8.05.0080          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FEIRA DE SANTANA                                  Yes              Yes              No

ANGELA PINHEIRO BARBOSA                      0148456-25.2016.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO GONÇALO                                       Yes              No               No

ANGELA REBELLO VALENTE CALDEIRA              0005813-32.2020.8.16.0019          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PONTA GROSSA                                      Yes              Yes              No

ANGELA REBELLO VALENTE CALDEIRA              0005813-32.2020.8.16.0019          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PONTA GROSSA                                      Yes              Yes              No

ANGELA REGINA NAZARIO                        0004408-82.2019.8.16.0184          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CURITIBA                                       Yes              No               No
ANGELA ROCHA DE LIMA                         3001070-57.2018.8.06.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FORTALEZA                                      Yes              No               No
ANGELA SOUZA WAGNER                          0021179-23.2016.5.04.0024          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
ANGELA STRADA RAAB                           1006231-81.2019.8.26.0318          RESERVATION                        CIVIL COURT OF LEME                                           Yes              No               No

ANGELA THAYSE LOPES MORISHITA                1046715-32.2019.8.26.0224          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GUARULHOS                                         Yes              No               No
ANGELICA APARECIDA SANTANA                   8000175-21.2020.8.05.0104          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF INHAMBUPE                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANGELICA COSTA SCHRAMM PEREIRA               0034172-52.2020.8.05.0001          CANCELLATION                    CIVIL COURT OF SALVADOR                                          Yes              No               No

ANGELICA CRISTINA OLIVEIRA DE SOUZA          0651359-51.2020.8.04.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                            Yes              No               No

ANGELICA EVANGELISTA                         0007784-71.2019.8.16.0024          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF ALMIRANTE TAMANDARÉ                            Yes              No               No
ANGELICA FERNANDA DE FARIA                   0007649-28.2019.8.13.0223          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF DIVINÓPOLIS                                    Yes              No               No
ANGELICA FRAGA DE OLIVEIRA NEVES             0012992-13.2020.8.08.0545          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF VILA VELHA                                     Yes              No               No
ANGELICA JOSYANE DE SOUZA                    0034539-76.2020.8.05.0001          CIVIL LITIGATION - SERVICE         CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ANGELICA LUIZ DA SILVA                       0005598-87.2020.8.19.0014          RESERVATION                        CIVIL COURT OF CAMPOS DOS GOYTACAZES                          Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
ANGELICA LUIZ DA SILVA                       0005598-87.2020.8.19.0014          RESERVATION                        CIVIL COURT OF CAMPOS DOS GOYTACAZES                          Yes              Yes              No

ANGELICA MORAIS DOS SANTOS FIOROTE           1013136-46.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

ANGELICA RAMOS ALVARES                       0000959-52.2020.8.16.0097          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF IVAIPORÃ                                          Yes              No               No
ANGELICA SILVA DE OLIVEIRA                   0010656-21.2015.5.01.0007          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DO RIO DE JANEIRO                              Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ANGELICA WILKE FRANCA                        1003913-89.2020.8.11.0001          CANCELLATION                    CIVIL COURT OF CUIABÁ                                            Yes              No               No




                                                                                                        109 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 230 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
ANGELINA SANTANA HAGENBECK                0021412-50.2019.8.25.0001            CANCELLATION                        CIVIL COURT OF ARACAJU                                       Yes              No               No
                                                                               CIVIL LITIGATION - TRAVEL
ANGELINE AGENCIA DE TURISMO S.A.          0828843-05.2018.8.18.0140            AGENCY                              CIVIL COURT OF TERESINA                                      Yes              No               No

ANGELITA DIAS DA CRUZ BORGES COUTO           5005870-78.2020.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No

ANGELITA DIAS DA CRUZ BORGES COUTO           5005870-78.2020.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANGELITA GOMES GUEDES                        0014872-12.2020.8.17.8201           RESERVATION                     CIVIL COURT OF RECIFE                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANGELITA NUNES FERRAZ                        7002458-75.2020.8.22.0002           CANCELLATION                    CIVIL COURT OF ARIQUEMES                                       Yes              No               No
ANGELITA PAQUEIRA DE MATTOS
MARASCIULO                                   0020461-85.2018.5.04.0014           INDIVIDUAL LABOR CLAIM           FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

ANGELITA RIOS DA SILVA                       0009573-82.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                        Yes              No               No
ANGELITON CARLOS TIBURCIO                    7058141-37.2019.8.22.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF PORTO VELHO                                     Yes              No               No

ANGELO DIMITRIUS GUILHERME                   5505515-25.2019.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANGELO FERNANDES BARATELLA                   0049939-03.2019.8.16.0182           RESERVATION                     CIVIL COURT OF CURITIBA                                        Yes              No               No
ANGELO GABRIEL CORACA DIAS                   0007793-08.2020.8.16.0021           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF CASCAVEL                                        Yes              No               No
                                                                                                                 TRIBUNAL REGIONAL DO TRABALHO DA 19ª REGIÃO -
ANGELO OLIVEIRA DA SILVA                     0000947-44.2013.5.19.0002           INDIVIDUAL LABOR CLAIM          MACEIÓ                                                         Yes              Yes              No
ANGELO PAIVA GOMES                           1000530-83.2020.8.26.0002           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SÃO PAULO                                       Yes              No               No
ANGELO RAPHAEL SALVADOR LIRA                 0001362-12.2017.5.05.0023           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANGELO RONCALLI OSMIRO BARRETO               0637820-10.2019.8.04.0015           CHANGE                          CIVIL COURT OF MANAUS                                          Yes              No               No
ANGIOMEDICA COMERCIO ATACADISTA DE
MATERIAIS MEDICOS LTDA                       0824649-52.2019.8.15.2001           CIVIL LITIGATION - CARGO         CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANIBAL CARDOSO                               0007280-49.2020.8.16.0018           CANCELLATION                     CIVIL COURT OF MARINGÁ                                        Yes              No               No
ANIBAL DE MATTOS COUTO                       0101058-70.2017.5.01.0075           INDIVIDUAL LABOR CLAIM           FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
ANIDELSO FERREIRA CHAVES                     1000127-47.2017.5.02.0323           INDIVIDUAL LABOR CLAIM           FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANIELE GONCALVES FARIA DE SOUZA              5002824-21.2020.8.24.0091           CANCELLATION                     CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
ANIELY ANDRADE DANTAS BARRETO                0819936-08.2019.8.20.5004           CIVIL LITIGATION - BAGGAGE       CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANILSON JOAO BERNARDES CHAVES                3000144-79.2019.8.06.0141           RESERVATION                      CIVIL COURT OF PARAIPABA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANISETE VILETTI REBECHI                      0000877-88.2020.8.16.0204           CANCELLATION                     CIVIL COURT OF CURITIBA                                       Yes              No               No
ANISIO ALVES FRANCO NETO                     0013767-81.2019.8.05.0113           CIVIL LITIGATION - REFUNDS       CIVIL COURT OF ITABUNA                                        Yes              Yes              No
ANISIO ALVES FRANCO NETO                     0013767-81.2019.8.05.0113           CIVIL LITIGATION - REFUNDS       CIVIL COURT OF ITABUNA                                        Yes              Yes              No

ANISLANY CORREIA ALVES                       3003274-06.2019.8.06.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                       Yes              No               No
ANITA GOMES VIEIRA                           0041991-24.2012.8.24.0023           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF FLORIANÓPOLIS                                   Yes              No               No

ANITA LIMA ALVES DE MIRANDA GAMELEIRA 0701994-48.2019.8.02.0091                  CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MACEIÓ                                          Yes              No               No
ANITA PEDROSO DA SILVA                1001907-83.2017.5.02.0044                  INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                     Yes              Yes              No




                                                                                                        110 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 231 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
ANITA REBELO DA SILVA                      0627562-38.2019.8.04.0015            RESERVATION                         CIVIL COURT OF MANAUS                                        Yes              No               No
ANNA AMELIA BATISTA GADELHA DE
OLIVEIRA                                   0802104-51.2020.8.15.2001            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                       Yes              Yes              No
ANNA AMELIA BATISTA GADELHA DE
OLIVEIRA                                   0802104-51.2020.8.15.2001            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - BOARDING
ANNA BEATRIZ MARIANO SILVA                 1005682-32.2020.8.11.0002            IMPEDIMENT                          CIVIL COURT OF VÁRZEA GRANDE                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANNA BEATRIZ MASIERO DE FREITAS            1074398-31.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANNA BEATRIZ OLIVEIRA GUIRRA SOUZA         0008833-91.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ANNA BEATRIZ OLIVEIRA GUIRRA SOUZA         0008833-91.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
ANNA BEATRIZ SANTANNA ARANTES              1065633-71.2019.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANNA BEATRIZ SARQUIS GONZALEZ DOS                                               CIVIL LITIGATION - FLIGHT
SANTOS                                     0800327-29.2020.8.18.0164            CANCELLATION                        CIVIL COURT OF TERESINA                                      Yes              Yes              No
ANNA BEATRIZ SARQUIS GONZALEZ DOS                                               CIVIL LITIGATION - FLIGHT
SANTOS                                     0800327-29.2020.8.18.0164            CANCELLATION                        CIVIL COURT OF TERESINA                                      Yes              Yes              No
ANNA CAMPOS PINHO                          1020820-22.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANNA CARLA MONTEIRO DE CASTRO              0002138-95.2020.8.19.0207            CHANGE                              CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ANNA CARLA TEIXEIRA                        0000083-86.2020.8.16.0036            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                          Yes              No               No
ANNA CAROLINA AMARAL SPEAR KING            0022449-46.2020.8.19.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANNA CAROLINA DA SILVA VARGAS PEREIRA 5007325-18.2020.8.24.0091                 CANCELLATION                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ANNA CAROLINA DE ALMEIDA NERY              5055248-53.2020.8.13.0024            RESERVATION                         CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
ANNA CAROLINA DE OLIVEIRA DA CUNHA           0068929-53.2018.8.19.0001           / ADVERTISEMENTS              CIVIL COURT OF RIO DE JANEIRO                                     Yes              No               No

ANNA CAROLINA DE SOUZA CATAO                 1002048-90.2020.8.26.0008           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANNA CAROLINA GIANNINI CRUZ                  0086044-19.2020.8.19.0001           CANCELLATION                    CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No

ANNA CAROLINA ZAMPIERI DE OLIVEIRA           1008601-90.2019.8.26.0590           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO VICENTE                                      Yes              No               No
ANNA CAROLLINA DE MENEZES ANDRADE            0155153-47.2019.8.05.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SALVADOR                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANNA CATHARINA WENSE DIAS                    0707207-91.2020.8.07.0016           CANCELLATION                    CIVIL COURT OF BRASÍLIA                                         Yes              No               No

ANNA CECILIA NOVAES NOGUEIRA DE LIMA         1001220-12.2020.8.26.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

ANNA CECILIA NOVAES NOGUEIRA DE LIMA         1001220-12.2020.8.26.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
ANNA CHRISTINA LINHARES FREIRE DE
MORAES VERAS                                 3001514-81.2018.8.06.0221           CIVIL LITIGATION - CARGO          CIVIL COURT OF FORTALEZA                                      Yes              No               No
ANNA CHRISTINA PACHECO DOS SANTOS            0050415-41.2019.8.16.0182           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF CURITIBA                                       Yes              No               No
ANNA CLARA DEEKE SCHRADER                    5007860-02.2020.8.24.0008           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BLUMENAU                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANNA CLARA TRAMONTINA EDLING                 0012351-27.2019.8.16.0031           CANCELLATION                      CIVIL COURT OF GUARAPUAVA                                     Yes              No               No



                                                                                                         111 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 232 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ANNA CLAUDIA PINHEIRO GOMES                  5039081-29.2018.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ANNA CRISTINA ARAUJO VENTURA MORENO 1002600-69.2020.8.26.0068                   RESERVATION                        CIVIL COURT OF BARUERI                                        Yes              No               No
ANNA DOLORES BARROS DE OLIVEIRA SA                                              CIVIL LITIGATION - FLIGHT
MALTA                               0000344-80.2020.8.17.8230                   CANCELLATION                       CIVIL COURT OF CARUARU                                        Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
ANNA DUARTE DA SILVA                         0002434-76.2019.8.24.0090          IMPEDIMENT                         CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANNA ELISA REZENDE FABER                     5208541-77.2019.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
ANNA ELISA SOARES GUIMARAES                  5029123-10.2019.8.13.0145          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF JUIZ DE FORA                                   Yes              No               No
ANNA ELIZA DUARTE DIAB JORGE                 0059714-19.2019.8.19.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ANNA FLAVIA MUNIZ DE OLIVEIRA                0700568-64.2020.8.02.0091          RESERVATION                        CIVIL COURT OF MACEIÓ                                         Yes              No               No
ANNA GABRIELA DA CUNHA PESSOA                                                   CIVIL LITIGATION - FLIGHT
MACHADO                                      0705240-57.2019.8.07.0012          CANCELLATION                       CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
ANNA GABRIELA DA CUNHA PESSOA                                                   CIVIL LITIGATION - FLIGHT
MACHADO                                      0705240-57.2019.8.07.0012          CANCELLATION                       CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ANNA GABRIELLA MENDONCA LEAL JANJA           0190048-07.2019.8.06.0001          CANCELLATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANNA KAROLINA DE BRITO OLIVEIRA              0861723-43.2019.8.15.2001          CANCELLATION                       CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No

ANNA KAROLLYNE FERREIRA LOPES                0802390-03.2020.8.20.5004          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                             Yes              No               No
ANNA KAROLYNE MANDU DA SILVA                 0805305-51.2020.8.15.2001          CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF JOÃO PESSOA                                        Yes              No               No

ANNA KAROLYNE SIQUEIRA DE JESUS              5188489-13.2019.8.09.0011          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF APARECIDA DE GOIÂNIA                           Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANNA KATIA GOMES PINHEIRO                    0002482-89.2020.8.25.0084          CHANGE                             CIVIL COURT OF ARACAJU                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ANNA KATIA GOMES PINHEIRO                    0002482-89.2020.8.25.0084          CHANGE                             CIVIL COURT OF ARACAJU                                        Yes              Yes              No
ANNA LIRIA DE FATIMA CORDEIRO                1000636-14.2017.5.02.0311          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
ANNA LIS BATISTA SOUZA DE OLIVEIRA                                              CIVIL LITIGATION - FLIGHT
INACIO                                       7001610-62.2018.8.22.0001          OVERBOOKING                        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANNA LUIZA DE BARROS MARTINS SIGAUD          1003742-15.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ANNA MARIA TEIXEIRA RAMELLA                  5003133-42.2020.8.24.0091          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANNA PATRICIA CARVALHO COELHO TRAXLER 0835526-75.2019.8.10.0001                 CANCELLATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
ANNA PATRICIA MIRANDA BELTRAO         0008130-05.2019.8.17.8201                 CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANNA PAULLA FAD DE OLIVEIRA                  5013277-28.2019.8.13.0702          CANCELLATION                       CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ANNA RACHEL BENGALY MOITA                    0660951-22.2020.8.04.0001          RESERVATION                        CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
ANNADELIA BARROS SEROR                       1006306-84.2020.8.11.0001          COLLECTION                         CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
ANNE BERGAMIN CHECOLI                        0003592-43.2019.8.26.0016          LITIGATION - CIVIL                 CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ANNE CAROLINE PEREIRA PINTO                  31.035.001.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF CURVELO                                        Yes              No               No



                                                                                                        112 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 233 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - PRE-
ANNE CAROLINE SOUSA ARAUJO                 0001363-63.2020.8.03.0001            REGISTRATION                        CIVIL COURT OF MACAPÁ                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - PRE-
ANNE CAROLINE SOUSA ARAUJO                 0001363-63.2020.8.03.0001            REGISTRATION                        CIVIL COURT OF MACAPÁ                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ANNE CHRISTINE DE BARROS PEREIRA           0034397-14.2019.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ANNE FRANK PAULINA DE SOUZA                0637010-35.2019.8.04.0015            RESERVATION                         CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
ANNE FRANK PAULINA DE SOUZA                0637010-35.2019.8.04.0015            RESERVATION                         CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - SEAT
ANNE JARDIM MOREIRA PINTO                  0058113-41.2020.8.19.0001            COMFORT                             CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANNE JOYCE LIMA DANTAS                     1005957-61.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

ANNE KERLLY TOME BRIGLIA                     0803168-33.2020.8.23.0010           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BOA VISTA                                        Yes              Yes              No

ANNE KERLLY TOME BRIGLIA                     0803168-33.2020.8.23.0010           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BOA VISTA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANNE SHIRLEY MENEZES COSTA                   0800831-69.2019.8.18.0164           CANCELLATION                      CIVIL COURT OF TERESINA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANNE SHIRLEY MENEZES COSTA                   0800786-65.2019.8.18.0164           CHANGE                            CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANNE SHIRLEY MENEZES COSTA                   0800831-69.2019.8.18.0164           CANCELLATION                      CIVIL COURT OF TERESINA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANNE SHIRLEY OLIVEIRA AMARAL HERMES          0700784-25.2020.8.02.0091           OVERBOOKING                       CIVIL COURT OF MACEIÓ                                         Yes              No               No

ANNE THALITA GONCALVES DE SOUSA              5609575-49.2019.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANNELISE XAVIER COLLOCCI                     0038231-93.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANNETE WASSERSTEIN DEL GIGLIO                1012561-35.2020.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANNETE WASSERSTEIN DEL GIGLIO                1012561-35.2020.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANNI MOTA XIMENES ROCHA                      0018751-72.2017.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                        Yes              No               No
ANNIBAL DA SILVA CORREA                      1001449-07.2020.8.26.0541           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SANTA FÉ DO SUL                                Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ANNIE KAROLINE FREITAS CAIADO        0017650-63.2017.8.08.0035                   IMPEDIMENT                        CIVIL COURT OF VILA VELHA                                     Yes              No               No
ANNIELEN CHIARELLE DE SOUZA THOMPSON                                             CIVIL LITIGATION - FLIGHT
BERNARDES                            1005895-41.2020.8.11.0001                   CANCELLATION                      CIVIL COURT OF CUIABÁ                                         Yes              No               No

ANNITA MATIAS LIMA                           0022770-09.2019.8.19.0004           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO GONÇALO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANNUSKA VIEIRA DA FONSECA                    0801258-28.2020.8.15.2003           CANCELLATION                    CIVIL COURT OF JOÃO PESSOA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANNUSKA VIEIRA DA FONSECA                    0801258-28.2020.8.15.2003           CANCELLATION                    CIVIL COURT OF JOÃO PESSOA                                      Yes              Yes              No
ANNY ELIZABETH MAIA CAVALCANTI
FURTADO                                      0812293-88.2020.8.15.2001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No




                                                                                                         113 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 234 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ANNY ELIZABETH MAIA CAVALCANTI
FURTADO                                    0812293-88.2020.8.15.2001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF JOÃO PESSOA                                   Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ANNY KELLY MUNIZ ALCANTARA                 5218351-06.2019.8.09.0051            CANCELLATION                        CIVIL COURT OF GOIÂNIA                                       Yes              No               No

ANNYE CRHISTINE LEIMANN HUBNER               1097936-38.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

ANSELMINO NEURO SPESSATO                     0144736-25.2018.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ANSELMO ALMEIDA DOS SANTOS                   0810346-57.2019.8.10.0001           IMPEDIMENT                        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
ANSELMO CORREA CARDOSO                       0001063-21.2016.5.08.0109           INDIVIDUAL LABOR CLAIM            TRIBUBAL REGIONAL DO TRABALHO 8ª REGIÃO                       Yes              Yes              No
ANTAO ALBERTO FARIAS                         9003597-71.2019.8.21.0008           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CANOAS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTENOR DO CARMO SOUZA                       1005648-64.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTENOR DO CARMO SOUZA                       1005648-64.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
ANTENOR SANTOS AVINTE                        23.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                      Yes              No               No
ANTHONY JORGE ALVARES PEREIRA                0011527-77.2016.5.09.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CURITIBA                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTHONY SARAIVA MIRANDA                      1018013-60.2019.8.26.0003           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - ON-BOARD
ANTHONY SHAYO                                1126587-80.2019.8.26.0100           SERVICE                           CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANTOINE WADIH FEGHALI                        0600296-55.2020.8.01.0070           RESERVATION                       CIVIL COURT OF RIO BRANCO                                     Yes              No               No
ANTONELA STORCHI FINIMUNDI                   0001023-21.2014.5.12.0037           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO DA 12ª REGIÃO                   Yes              Yes              No
ANTONELLA MIRAGLIA                           1002167-51.2020.8.26.0008           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIA ADRIANA MOTA ARRAIS                  0701133-54.2020.8.07.0005           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ANTONIA ALVES DE MESQUITA RIBEIRO            0030163-52.2019.8.19.0208           COLLECTION                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ANTONIA ANDREIA DE SOUZA FELIPPE             0003666-76.2020.8.19.0204           COLLECTION                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ANTONIA AURINETE DO NASCIMENTO                                                   CIVIL LITIGATION - FLIGHT
SAMPAIO                                      1025414-98.2019.8.26.0007           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ANTONIA BARBOSA COSTA                        0189219-53.2019.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No

ANTONIA BRUSCHI GRASSANO                     0025756-50.2020.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LONDRINA                                         Yes              No               No
ANTONIA CAMPOS                               0816864-34.2017.8.10.0001           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SÃO LUÍS                                          Yes              No               No

ANTONIA CIPRIANO SARAIVA                     0800390-54.2020.8.18.0164           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                         Yes              No               No
ANTONIA CLEIDE LINHARES ARAUJO               0821384-98.2019.8.20.5106           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF MOSSORÓ                                          Yes              No               No
ANTONIA DA CONCEICAO AURELIANA
BARBOSA                                      0000871-27.2015.5.05.0006           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
ANTONIA DA CONCEICAO LOURENCO DO                                                 CIVIL LITIGATION - FLIGHT
NASCIMENTO                                   7015456-78.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
ANTONIA DE MARIA ALVES DA SILVA              0010487-95.2015.5.01.0019           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           No               Yes              Yes
                                                                                 CIVIL LITIGATION - IMPROPER
ANTONIA DE MARIA ALVES DE ARAUJO             0000265-14.2019.8.06.0189           COLLECTION                        CIVIL COURT OF SANTA QUITÉRIA                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIA DO CARMO AMANCIO                     1014251-31.2019.8.26.0037           OVERBOOKING                       CIVIL COURT OF ARARAQUARA                                     Yes              No               No



                                                                                                         114 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 235 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
ANTONIA DONIZETE MENDES FERREIRA           0801461-15.2019.8.20.5162            RESERVATION                         CIVIL COURT OF EXTREMOZ                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANTONIA ED SOARES BARBOSA                  0808526-42.2020.8.15.2001            CHANGE                              CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
ANTONIA ERCILENE HOLANDA BRANDAO                                                CIVIL LITIGATION - IMPROPER
MOTA                                       0701111-90.2020.8.07.0006            COLLECTION                          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ANTONIA FELIX DA SILVA                     0100241-69.2016.5.01.0033            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
ANTONIA GOMES DE LIMA OLIVEIRA             0807751-61.2020.8.23.0010            RESERVATION                         CIVIL COURT OF BOA VISTA                                     Yes              No               No
ANTONIA LEIDIANE GOMES DO CARMO            0033496-15.2018.8.18.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF TERESINA                                      Yes              No               No
ANTONIA LUCINEIDE MOREIRA SOBRINHO         1001685-98.2019.5.02.0318            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ANTONIA MARIA DA CONCEICAO ALVES                                                CIVIL LITIGATION - FLIGHT
BIANCHI                                    7009856-47.2018.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
ANTONIA MARIA DO ROCIO BINDER DO
PRADO                                      0006923-96.2019.8.16.0182            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              No               No
ANTONIA MARIA SANTANA BORDON               35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANTONIA MARIA VASCONCELOS                  0803014-12.2020.8.12.0110            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CAMPO GRANDE                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANTONIA MARINEA DE OLIVEIRA CORDEIRO 1005854-54.2020.8.26.0002                  CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANTONIA MARINEA DE OLIVEIRA CORDEIRO 1005854-54.2020.8.26.0002                  CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANTONIA MARVIANE SILVA DE SOUZA            3000192-91.2020.8.06.0015            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FORTALEZA                                     Yes              Yes              No
ANTONIA MARVIANE SILVA DE SOUZA            3000192-91.2020.8.06.0015            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FORTALEZA                                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ANTONIA MAUAD DE SOUZA E OUTROS            0016474-32.2017.8.16.0001            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No
ANTONIA PAZ DOS SANTOS                     5558497-16.2019.8.09.0051            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
ANTONIA SAMIA FERNANDES DO                                                      CIVIL LITIGATION - FLIGHT
NASCIMENTO                                 032.2014.908.204-5                   CHANGE                              CIVIL COURT OF FORTALEZA                                     Yes              No               No

ANTONIA SIMONE MAGALHAES OLIVEIRA            0113878-91.2019.8.06.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANTONIA VALDILENE ROCHA DE SOUZA             3000033-51.2020.8.06.0015           RESERVATION                     CIVIL COURT OF FORTALEZA                                        Yes              No               No
                                                                                                                 TRIBUNAL REGIONAL DO TRABALHO DA 8ª REGIÃO -
ANTONIA VERANI RODRIGUES RAMOS               0000477-21.2015.5.08.0011           INDIVIDUAL LABOR CLAIM          BELÉM                                                           Yes              Yes              No
ANTONIEL LOPES SILVA                         0016632-70.2017.5.16.0023           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE IMPERATRIZ - MA                            Yes              Yes              No
ANTONIELA LATRONICO MARTINS DO                                                   CIVIL LITIGATION - FLIGHT
NASCIMENTO                                   5002378-36.2020.8.21.0015           CANCELLATION                    CIVIL COURT OF GRAVATAÍ                                         Yes              No               No
ANTONIELLA PEREIRA DE OLIVEIRA COSTA         1006539-61.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO PAULO                                        Yes              No               No
ANTONIELLA PEREIRA DE OLIVEIRA COSTA         1006539-61.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO PAULO                                        Yes              No               No
ANTONIO ACIR BASTOS                          0001923-29.2016.5.09.0130           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO AGRACIANO RODRIGUES BRITO            0062257-58.2020.8.19.0001           OVERBOOKING                     CIVIL COURT OF RIO DE JANEIRO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO AGRACIANO RODRIGUES BRITO            0062257-58.2020.8.19.0001           OVERBOOKING                     CIVIL COURT OF RIO DE JANEIRO                                   Yes              Yes              No
ANTONIO ALADES DA SILVA                      0000769-66.2017.5.22.0004           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO ALBERTO BUENO                        1007197-40.2020.8.26.0114           CANCELLATION                    CIVIL COURT OF CAMPINAS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO ALEX COSTA                           5169760-83.2019.8.13.0024           CANCELLATION                    CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No




                                                                                                         115 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 236 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ANTONIO ALEXANDRE DE CARVALHO GALVAO 0614413-80.2020.8.04.0001                 CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                            Yes              Yes              No

ANTONIO ALEXANDRE DE CARVALHO GALVAO 0614413-80.2020.8.04.0001                 CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANTONIO ALEXANDRE MOURA SANTOS              5046326-23.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANTONIO ALEXANDRE STRADA                    1066409-71.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANTONIO ALFREDO CARDOSO DE ALMEIDA          0007808-44.2020.8.19.0004          CHANGE                             CIVIL COURT OF SÃO GONÇALO                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANTONIO ALMEIDA SOBRINHO                    0001788-16.2020.8.19.0205          CHANGE                             CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

ANTONIO ALVES DA SILVA FILHO                0007878-65.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RECIFE                                         Yes              No               No
ANTONIO ANDERSON RODRIGUES                  0001348-31.2011.5.02.0311          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                No               Yes              Yes
ANTONIO ANDRE FILHO                         0012029-26.2017.5.15.0008          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                               CIVIL LITIGATION - SEAT
ANTONIO APARECIDO CARDILLI                  7000511-44.2020.8.22.0015          COMFORT                            CIVIL COURT OF GUAJARÁ-MIRIM                                  Yes              No               No
ANTONIO APARECIDO MORONTA                   0814538-43.2019.8.23.0010          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF BOA VISTA                                      Yes              No               No
ANTONIO ARAUJO CORREIA                      0004534-74.2019.8.12.0110          CIVIL LITIGATION - AIRCRAFT        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No

ANTONIO ARMOND BOECHAT FILHO                0055039-76.2020.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ANTONIO AUGUSTO ALVES CESCHIN               0703029-02.2020.8.07.0016          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
ANTONIO AUGUSTO ALVES FERNANDES             0003669-35.2019.8.25.0063          IMPEDIMENT                         CIVIL COURT OF PROPRIÁ                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANTONIO AUGUSTO CAMPOS NETO                 0863140-89.2018.8.10.0001          CHANGE                             CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANTONIO AUGUSTO GONZALES                    1011156-56.2019.8.26.0016          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ANTONIO AUGUSTO PIRES BRANDAO               0800684-43.2019.8.18.0164          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF TERESINA                                       Yes              No               No
ANTONIO AUGUSTO RAYMUNDO                    9000200-75.2020.8.21.0070          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF TAQUARA                                        Yes              No               No
ANTONIO AUGUSTO RIBEIRO DE MAGALHÃES                                           CIVIL LITIGATION - FLIGHT
FILHO                                       0065661-08.2017.8.13.0287          OVERBOOKING                        CIVIL COURT OF GUAXUPÉ                                        Yes              No               No
ANTONIO BANDEIRA DA SILVA JUNIOR            0701868-75.2020.8.07.0009          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANTONIO BENTO DE ARRUDA                     1001782-52.2020.8.26.0510          CANCELLATION                       CIVIL COURT OF RIO CLARO                                      Yes              No               No
ANTONIO BEZERRA DE ALMEIDA NETO             0000010-82.2014.5.19.0007          INDIVIDUAL LABOR CLAIM             1ª A 10ª VARAS DO TRABALHO DE MACEIÓ                          Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANTONIO CABRAL DE CASTRO NETO               0815799-14.2016.8.15.2001          CANCELLATION                       CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANTONIO CANDIDO VILACA JUNIOR               0715992-42.2020.8.07.0016          CHANGE                             CIVIL COURT OF BRASÍLIA                                       Yes              No               No
ANTONIO CARLOS ALVES COSTA NETTO            0004872-13.2020.8.19.0209          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ANTONIO CARLOS ARAUJO DOS SANTOS            0000656-37.2014.5.05.0022          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANTONIO CARLOS BASSANESI                    1001843-68.2020.8.26.0038          CANCELLATION                       CIVIL COURT OF ARARAS                                         Yes              No               No
ANTONIO CARLOS BRASIL                       0015367-44.2019.8.16.0045          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ARAPONGAS                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANTONIO CARLOS BUDEL                        1016381-65.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ANTONIO CARLOS CRUVINEL                     5058686-87.2020.8.13.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
ANTONIO CARLOS CRUZ DA SILVA                0011743-59.2015.5.01.0056          INDIVIDUAL LABOR CLAIM             TRIBUNAL REGIONAL DO TRABALHO 1ª REGIÃO                       Yes              Yes              No



                                                                                                       116 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 237 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ANTONIO CARLOS DE ARAUJO RAFAEL           1001310-98.2013.5.02.0321            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
ANTONIO CARLOS DE ARAUJO RAFAEL           0001764-59.2012.5.02.0312            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               No               Yes              Yes
                                                                               CIVIL LITIGATION - FLIGHT
ANTONIO CARLOS DE FARIA FILHO             0022396-81.2017.8.13.0019            CANCELLATION                        CIVIL COURT OF ALPINÓPOLIS                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANTONIO CARLOS DE FREITAS FILHO           5016119-71.2017.8.13.0145            CANCELLATION                        CIVIL COURT OF JUIZ DE FORA                                  Yes              No               No
                                                                               CIVIL LITIGATION - SEAT
ANTONIO CARLOS DE MATTOS                  1010277-60.2020.8.26.0001            COMFORT                             CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANTONIO CARLOS DE OLIVEIRA SILVA          0100462-93.2017.5.01.0008            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - SEAT
ANTONIO CARLOS DOS SANTOS                 5025056-48.2017.8.13.0702            COMFORT                             CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
ANTONIO CARLOS DOS SANTOS BORGES          0191300-23.2008.5.02.0056            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANTONIO CARLOS DOS SANTOS FILHO           0037608-10.2019.8.05.0080            CANCELLATION                        CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
ANTONIO CARLOS ESTEVAO                    0002070-19.2014.5.02.0066            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
ANTONIO CARLOS FARIAS DE ALMEIDA          0000624-25.2018.5.13.0004            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA                                            Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANTONIO CARLOS FEITOSA                    35.022.001.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF CARAGUATATUBA                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANTONIO CARLOS FERREIRA RODRIGUES         0026151-97.2020.8.19.0001            CHANGE                              CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

ANTONIO CARLOS GARCIA                        1007046-09.2020.8.26.0071           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BAURU                                         Yes              No               No
ANTONIO CARLOS GOMES                         1005315-21.2019.8.26.0650           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VALINHOS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO CARLOS GOMES FACURI                  0042722-38.2019.8.19.0209           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO CARLOS GOMES FACURI                  0042722-38.2019.8.19.0209           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
ANTONIO CARLOS MOURA SANTOS                  0122890-59.2019.8.05.0001           COLLECTION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
ANTONIO CARLOS MOURAS CARVALHO               0020256-59.2018.5.04.0013           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ANTONIO CARLOS MOURAS CARVALHO               0020203-27.2018.5.04.0030           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ANTONIO CARLOS NOGUEIRA BERNARDO
MARTINS                                      0205700-49.2009.5.02.0010           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO CARLOS PINZAN JUNIOR                 0801355-54.2019.8.14.0301           CANCELLATION                      CIVIL COURT OF BELÉM                                         Yes              No               No

ANTONIO CARLOS PONTES MEYER SURDIECK 0168715-26.2019.8.05.0001                   CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              No               No
ANTONIO CARLOS RODRIGUES DE SOUSA    0001266-89.2017.5.10.0012                   INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO CARLOS SANTANA                       7000292-73.2016.8.22.0014           CANCELLATION                      CIVIL COURT OF VILHENA                                       Yes              No               No
ANTONIO CARLOS SILVEIRA BRAGA                0002140-56.2014.5.03.0018           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE BELO HORIZONTE - MG                     Yes              Yes              No
ANTONIO CARLOS SOMBRA                        0001397-56.2014.5.07.0011           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO 7ª REGIÃO                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO CARLOS TEIXEIRA DA SILVA             1013194-46.2020.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANTONIO CARLOS VIEIRA GAMA                   1000219-62.2016.5.02.0710           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
ANTONIO CARLOS WANZELLER DOS SANTOS
JUNIOR                                       7004317-32.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              Yes              No
ANTONIO CARLOS WANZELLER DOS SANTOS
JUNIOR                                       7004317-32.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              Yes              No




                                                                                                        117 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 238 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ANTONIO CARNEIRO DE ALBUQUERQUE
NETTO                                     1001422-89.2020.8.26.0002            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
ANTONIO CARNEIRO DE ALBUQUERQUE
NETTO                                     1001422-89.2020.8.26.0002            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
ANTONIO CARPANEDO FIORIO                  0016313-42.2019.8.08.0173            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CARIACICA                                     Yes              No               No

ANTONIO CARVALHO DE MEDEIROS                 0001804-61.2020.8.19.0207           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              Yes              No

ANTONIO CARVALHO DE MEDEIROS                 0001804-61.2020.8.19.0207           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              Yes              No
ANTONIO CELLA NETO                           0002849-86.2016.5.05.0561           INDIVIDUAL LABOR CLAIM          FORUM TRABALHISTA DE PORTO SEGURO                              Yes              Yes              No
ANTONIO CELSO LOPES                          5006381-53.2019.8.13.0480           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF PATOS DE MINAS                                   Yes              No               No

ANTONIO CESAR MELO DA SILVA                  0007881-20.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                          Yes              No               No
ANTONIO CHARLES BRUCE BATISTA DOS
SANTOS                                       0000101-12.2019.5.11.0011           INDIVIDUAL LABOR CLAIM           FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ANTONIO CLAUDIO LINO DO NASCIMENTO           0000851-94.2017.5.11.0007           INDIVIDUAL LABOR CLAIM           FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO CLAUDIO RADIGONDA                    0004011-82.2020.8.16.0056           CANCELLATION                     CIVIL COURT OF CAMBÉ                                          Yes              No               No
ANTONIO CLEIDSON FERREIRA DE OLIVEIRA        0010134-47.2016.5.08.0109           INDIVIDUAL LABOR CLAIM           TRIBUBAL REGIONAL DO TRABALHO 8ª REGIÃO                       Yes              Yes              No
ANTONIO COSME SANTOS SALES                   0000198-73.2012.5.05.0027           INDIVIDUAL LABOR CLAIM           FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
ANTONIO COSTA DE SOUZA NETO                  0800257-02.2020.8.10.0013           COLLECTION                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
ANTONIO DAMASCENO ATANAZIO                   1000444-67.2019.5.02.0002           INDIVIDUAL LABOR CLAIM           FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ANTONIO DE ARAUJO SEGUNDO                    0809766-74.2019.8.20.5004           RESERVATION                      CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO DE ARAUJO SILVA                      0002280-88.2019.8.21.0010           CANCELLATION                     CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No
ANTONIO DE BARROS LOBO                       0010582-16.2014.5.01.0002           INDIVIDUAL LABOR CLAIM           FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
ANTONIO DE BRITO RIBEIRO NETO                0001345-37.2017.5.05.0035           INDIVIDUAL LABOR CLAIM           FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
ANTONIO DE DEUS FILHO                        0027793-69.2019.8.18.0001           LITIGATION - CIVIL               CIVIL COURT OF TERESINA                                       Yes              No               No
ANTONIO DE LIMA MOURA                        1001085-69.2018.5.02.0720           INDIVIDUAL LABOR CLAIM           FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
ANTONIO DE OLIVEIRA MARQUES JUNIOR           32.009.001.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE       CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO DE SOUZA BARBEIRO NETO               1001881-28.2019.8.26.0390           CANCELLATION                     CIVIL COURT OF NOVA GRANADA                                   Yes              No               No
ANTONIO DEIJANILO LOBO                       1000015-79.2020.5.02.0321           INDIVIDUAL LABOR CLAIM           FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ANTONIO DIRCEU DA SILVA OLIVEIRA             5363669-54.2018.8.09.0051           CIVIL LITIGATION - BAGGAGE       CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO DONIZETE FELIX DA SILVA              5012974-71.2020.8.24.0023           OVERBOOKING                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ANTONIO DOS SANTOS FILHO                     0026139-21.2013.8.19.0004           COLLECTION                       CIVIL COURT OF SÃO GONÇALO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANTONIO DOS SANTOS FILHO                     0573107-17.2014.8.05.0001           RESERVATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
ANTONIO EDER MENDES DE HOLANDA               0803275-02.2020.8.20.5106           CIVIL LITIGATION - BAGGAGE       CIVIL COURT OF MOSSORÓ                                        Yes              No               No

ANTONIO EDILSON BESERRA                      1007666-31.2019.8.26.0176           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF EMBU DAS ARTES                                  Yes              No               No
ANTONIO EDMAR DE SOUSA FILHO                 0005058-49.2015.5.10.0003           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA BRASÍLIA/DF                                  Yes              Yes              No
ANTONIO EDUARDO ALBINO DE MORAES
FILHO                                        0800766-76.2019.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                     Yes              No               No
ANTONIO EDUARDO GOMES ALMEIDA                0000517-28.2017.5.05.0492           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              Yes              No



                                                                                                        118 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 239 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - IMPROPER
ANTONIO EDUARDO LANNA LOPES               5100806-82.2019.8.13.0024            COLLECTION                          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

ANTONIO EDUARDO SILVA MENDES                 0835318-96.2016.8.10.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
ANTONIO ELEISON SANTOS DE SOUZA              0000670-34.2019.5.08.0128           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO ELIAS FERREIRA MUZZI                 1014208-16.2019.8.26.0451           OVERBOOKING                       CIVIL COURT OF PIRACICABA                                    Yes              No               No
ANTONIO ELTON TEMOTEO DE ARAUJO              1001338-85.2016.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
ANTONIO ERIVALDO CORDEIRO FEIT               0001302-74.2015.5.07.0016           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO 7ª REGIÃO                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO EUSTAQUIO RIBEIRO                    0700602-20.2020.8.07.0020           OVERBOOKING                       CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO EUSTAQUIO RIBEIRO                    0700602-20.2020.8.07.0020           OVERBOOKING                       CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ANTONIO EVANDRO FERREIRA LIMA JUNIOR         3000583-12.2019.8.06.0167           RESERVATION                       CIVIL COURT OF SOBRAL                                        Yes              No               No

ANTONIO EVANDRO PIANCO DO AMARAL     3003194-42.2019.8.06.0003                   CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                       Yes              No               No
ANTONIO EVERALDO VITORIANO DE ARAUJO
FILHO                                0700625-82.2020.8.02.0091                   CIVIL LITIGATION - SERVICE        CIVIL COURT OF MACEIÓ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANTONIO FERNANDO BAYMA ARAUJO                0800653-44.2020.8.10.0153           RESERVATION                       CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
ANTONIO FERNANDO FABRI                       1026427-13.2020.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANTONIO FERNANDO PINHEIRO                    3000552-89.2019.8.06.0167           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SOBRAL                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO FERNANDO SILVA PEREIRA               0046556-47.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No

ANTONIO FERNANDO SOUZA OLIVEIRA              1073508-92.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANTONIO FERNANDO SOUZA OLIVEIRA              0800520-31.2020.8.10.0014           RESERVATION                       CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
ANTONIO FERREIRA DA SILVA                    33.001.049.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ANTONIO FERREIRA DA SILVA                    33.001.049.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO FERREIRA DE ARAGAO                   7009694-81.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                   Yes              No               No
ANTONIO FERREIRA DE OLIVEIRA NETO            0012841-05.2016.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ANTONIO FLAVIO DE ALMEIDA CARVALHO                                               CIVIL LITIGATION - FLIGHT
SIQUEIRA                                     1007243-08.2019.8.26.0100           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO FLAVIO IBIAPINA SOBRINHO             0804120-36.2019.8.18.0026           CHANGE                            CIVIL COURT OF CAMPO MAIOR                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO FORTE PEREIRA                        7001529-82.2020.8.22.0021           CANCELLATION                      CIVIL COURT OF BURITIS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANTONIO FRANCISCO CARDOSO DA SILVA           5026361-33.2018.8.13.0702           RESERVATION                       CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No

ANTONIO FRANCISCO CORREA ATHAYDE             0002062-33.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                      Yes              No               No
ANTONIO FRANCISCO DA SILVA JUNIOR            0000879-79.2012.5.09.0658           INDIVIDUAL LABOR CLAIM            FORUM TRABALHISTA DE FOZ DO IGUACU                           Yes              Yes              No
ANTONIO FRANCISCO DE LUNA JUNIOR             1001340-03.2017.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ANTONIO FRANCISCO DE OLIVEIRA                0002154-11.2012.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               No               Yes              Yes
ANTONIO FRANCISCO DE PAULA                   1001631-33.2013.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
ANTONIO FRANCISCO LOPES DE ARAUJO            0011059-59.2017.5.15.0094           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ANTONIO FRANCISCO PENA DA SILVA              0001003-82.2015.5.08.0109           INDIVIDUAL LABOR CLAIM            TRIBUBAL REGIONAL DO TRABALHO 8ª REGIÃO                      Yes              Yes              No



                                                                                                        119 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 240 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ANTONIO FRANCISCO SOUSA FILHO               7001434-15.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              No               No
ANTONIO FRIZANI                             0010340-80.2018.5.15.0114          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              Yes              No

ANTONIO GABRIEL DA SILVA FERNANDES          0204554-51.2020.8.06.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FORTALEZA                                      Yes              No               No
ANTONIO GAHRA MACHADO ABRANTES              7000967-49.2019.8.22.0008          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ESPIGÃO DO OESTE                               Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANTONIO GAMA LIMA                           0860761-20.2019.8.15.2001          CANCELLATION                       CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
ANTONIO GERALDO BEZERRA DE LIMA             1001340-20.2019.5.02.0323          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ANTONIO GERALDO DA SILVA                    0000597-50.2019.5.22.0006          INDIVIDUAL LABOR CLAIM             FÓRUM DO TRABALHO                                             Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANTONIO GILMAR BORGES                       9001670-58.2019.8.21.0109          CANCELLATION                       CIVIL COURT OF MARAU                                          Yes              No               No
                                                                               CIVIL LITIGATION - IMPROPER
ANTONIO GOMES FILHO                         0003750-02.2012.8.14.0009          COLLECTION                         CIVIL COURT OF BRAGANÇA                                       Yes              No               No
ANTONIO GONCALO MENDES DOS SANTOS           0001156-29.2018.5.10.0021          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ANTONIO GONCALO MENDES DOS SANTOS           0001157-14.2018.5.10.0021          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANTONIO GONCALVES DE MENDONCA               0706099-27.2020.8.07.0016          OVERBOOKING                        CIVIL COURT OF BRASÍLIA                                       Yes              No               No

ANTONIO GUILHERME PIRES BERGER FILHO        0800991-03.2019.8.18.0162          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
ANTONIO GUILHERMINO DE DEUS                 5258041-42.2019.8.09.0051          IMPEDIMENT                         CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANTONIO GUTIERREZ SANCHEZ                   1021837-93.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ANTONIO HAMILTON CAIRES JUNIOR              5026162-37.2020.8.13.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANTONIO HEBERT DOS REIS SANTOS              0215607-90.2019.8.05.0001          CHANGE                             CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANTONIO HENRIQUES ABBATEPAOLO DIAS          1012183-74.2019.8.26.0016          CHANGE                             CIVIL COURT OF SÃO PAULO                                      Yes              No               No

ANTONIO HUGO DA CUNHA XIMENES FILHO         0863415-14.2018.8.15.2001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No

ANTONIO IGLESIAS LAGO                       0067793-40.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ANTONIO JORGE BICHARA                       1004434-04.2020.8.26.0361          CANCELLATION                       CIVIL COURT OF MOGI DAS CRUZES                                Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ANTONIO JORGE COELHO SILVA                  0043058-31.2019.8.03.0001          RESERVATION                        CIVIL COURT OF MACAPÁ                                         Yes              No               No
ANTONIO JORGE DE MESQUITA SOARES            0100259-83.2017.5.01.0024          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
ANTONIO JORGE DE MESQUITA SOARES            0101789-25.2017.5.01.0024          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ANTONIO JORGE DO NASCIMENTO                 0000183-17.2014.5.05.0001          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
ANTONIO JOSE BASTOS VIEIRA                  0001265-59.2017.5.11.0018          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANTONIO JOSE BELTRAME                       0300987-91.2015.8.24.0163          CANCELLATION                       CIVIL COURT OF CAPIVARI DE BAIXO                              Yes              No               No
ANTONIO JOSE DA COSTA SILVA                 0000124-39.2015.5.10.0006          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
ANTONIO JOSE DA SILVA                       1001802-12.2016.5.02.0313          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
ANTONIO JOSE DE BRITO                       0003221-93.2020.8.16.0090          RESERVATION                        CIVIL COURT OF IBIPORÃ                                        Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ANTÔNIO JOSÉ DE LIMA FONTES                 5513166-31.2018.8.09.0088          RESERVATION                        CIVIL COURT OF ITUMBIARA                                      Yes              No               No




                                                                                                       120 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 241 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TICKET /
ANTONIO JOSE DE SOUSA GOMES               3000853-16.2019.8.06.0012            RESERVATION                         CIVIL COURT OF FORTALEZA                                     Yes              No               No
ANTONIO JOSE FARIAS RUFINO                0001505-83.2017.5.08.0001            INDIVIDUAL LABOR CLAIM              TRIBUNAL REGIONAL DO TRABALHO DA 08ª REGIÃO                  Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
ANTONIO JOSE GOUVEIA                      0004466-60.2020.8.26.0576            RESERVATION                         CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
ANTONIO JOSE RODRIGUES VIEIRA             1018734-81.2019.8.26.0562            LITIGATION - CIVIL                  CIVIL COURT OF SANTOS                                        Yes              No               No

ANTONIO JOSE SAMPAIO QUINTO DI CAMELI 5002400-73.2019.8.21.0001                  CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
ANTONIO JOSE SOUZA BASTOS                    0042739-72.2020.8.05.0001           COMFORT                           CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANTONIO JUNIOR NOBRE SANTOS                  5026061-97.2018.8.13.0079           RESERVATION                       CIVIL COURT OF CONTAGEM                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ANTONIO KLEBER BOTELHO GONCALVES             9000422-87.2020.8.21.0023           COLLECTION                        CIVIL COURT OF RIO GRANDE                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO LEONARDO DA COSTA                    0802486-82.2018.8.12.0001           OVERBOOKING                       CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO LIDIO DE ARAUJO BULCAO               0033745-55.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANTONIO LIMA SALES FILHO                     1021883-82.2020.8.26.0002           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANTONIO LINCOLN ANDRADE NOGUEIRA             3001440-47.2019.8.06.0009           RESERVATION                       CIVIL COURT OF FORTALEZA                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ANTONIO LINCOLN ANDRADE NOGUEIRA             3001612-86.2019.8.06.0009           RESERVATION                       CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANTONIO LINCOLN ANDRADE NOGUEIRA             3001440-47.2019.8.06.0009           RESERVATION                       CIVIL COURT OF FORTALEZA                                     Yes              Yes              No

ANTONIO LINO DO PRADO JUNIOR                 1000071-06.2020.8.26.0415           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PALMITAL                                      Yes              No               No
ANTONIO LINS DE ARAUJO                       1001925-98.2016.5.02.0704           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO LISBOA DE CARVALHO FILHO             0801539-33.2019.8.10.0006           CHANGE                            CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ANTONIO LOIOLA GOMES                         0002542-76.2019.8.16.0204           COLLECTION                        CIVIL COURT OF CURITIBA                                      Yes              No               No
ANTONIO LOPES DOS SANTOS                     0000421-61.2019.5.05.0033           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO LORENI SCHERER                       9001547-29.2019.8.21.0087           CANCELLATION                      CIVIL COURT OF CAMPO BOM                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO LUCIO BARIZON                        0028765-20.2020.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTÔNIO LUÍS DE MELLO E SOUZA                0465312-59.2014.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ANTONIO LUIS DE SOUSA                        0000429-07.2017.5.10.0021           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ANTONIO LUIS DE SOUSA                        0000428-22.2017.5.10.0021           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
ANTONIO LUIZ DE PAULA COELHO                 0801065-23.2019.8.12.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO LUIZ DE SOUZA AVILA                  0700279-27.2020.8.07.0016           CHANGE                            CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO LUIZ DE SOUZA AVILA                  0700279-27.2020.8.07.0016           CHANGE                            CIVIL COURT OF BRASÍLIA                                      Yes              No               No

ANTONIO LUIZ GOMES REIS                      0024071-35.2019.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                         Yes              No               No



                                                                                                        121 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 242 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
ANTONIO LUIZ MACEDO JUNIOR                1000760-47.2019.8.26.0201            OVERBOOKING                         CIVIL COURT OF GARÇA                                         Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
ANTONIO LUIZ MARTINS JUNIOR               1032485-93.2019.8.26.0576            LITIGATION - CIVIL                  CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
ANTONIO LUIZ SILVA                        0010261-44.2020.8.16.0182            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
ANTONIO LUIZ SOUSA ROSA                   8002684-69.2019.8.05.0229            LITIGATION - CIVIL                  CIVIL COURT OF SANTO ANTÔNIO DE JESUS                        Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ANTONIO LUIZ TOZATTO                      35.001.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ANTONIO LUIZ TOZATTO                      35.001.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANTONIO LUZ RAMOS                         0011065-72.2015.5.01.0079            INDIVIDUAL LABOR CLAIM              TRIBUNAL REGIONAL DO TRABALHO 1ª REGIÃO                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ANTONIO MAGDO SELMO GOMES                 1014224-22.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

ANTONIO MANOEL AMADO DE MELLO LEITAO 0042358-64.2020.8.05.0001                   CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              No               No
ANTONIO MARCA JUNIOR                 0052419-85.2018.8.16.0182                   CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO MARCEL NASCIMENTO GRADIN             0040411-72.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO MARCEL NASCIMENTO GRADIN             0040411-72.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - SEAT
ANTONIO MARCIANO BESSA LEITE                 0010082-47.2019.8.08.0545           COMFORT                           CIVIL COURT OF VILA VELHA                                    Yes              No               No
ANTONIO MARCILIO SOARES DE OLIVEIRA                                              CIVIL LITIGATION - FLIGHT
SANTOS                                       0003984-81.2020.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                        Yes              No               No
ANTONIO MARCIO BARBEIRO                      1001395-39.2017.5.02.0711           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
ANTONIO MARCOS ARRAIS DA SILVA               0018159-91.2016.5.16.0023           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE IMPERATRIZ - MA                         Yes              Yes              No
ANTONIO MARCOS BARBOSA                       0803338-21.2019.8.12.0018           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PARANAÍBA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO MARCOS CLODOMIRO                     3000462-70.2019.8.06.0009           CHANGE                            CIVIL COURT OF FORTALEZA                                     Yes              No               No
ANTONIO MARCOS DOS SANTOS                    0001859-07.2013.5.15.0114           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CAMPINAS                                Yes              Yes              No
ANTONIO MARCOS FILHO SANTOS SILVA            0001056-83.2016.5.17.0010           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE VITÓRIA                                 Yes              Yes              No

ANTONIO MARCOS HADDAD MACHADO                0002851-39.2020.8.16.0018           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MARINGÁ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ANTONIO MARCOS MENEZES                       1003948-32.2020.8.26.0001           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ANTONIO MARCOS RODRIGUES                     1001805-64.2016.5.02.0701           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - ZONA SUL                      Yes              Yes              No
ANTONIO MARCOS SAVIAN                        1000135-78.2013.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO MARIO MARCIANO JUNIOR                0707821-96.2020.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ANTONIO MARIOSA MARTINS                      5000508-85.2020.8.13.0529           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PRATÁPOLIS                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO MARQUES BORBA                        0011533-73.2020.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No
ANTONIO MARQUES DA SILVA                     1002051-26.2017.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ANTONIO MARQUES FERREIRA CORDEIRO            1000420-76.2019.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

ANTONIO MAURILIO CABRAL                      1022972-77.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO MENDES LEITAO BARROS                 3001510-79.2019.8.06.0004           CHANGE                          CIVIL COURT OF FORTALEZA                                       Yes              No               No




                                                                                                        122 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 243 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
ANTONIO MESTRINER                         1000191-73.2020.8.26.0698            CHANGE                              CIVIL COURT OF PIRANGI                                       Yes              No               No
ANTONIO MIGUEL BASTOS                     1001383-43.2018.5.02.0047            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
ANTONIO MIGUEL BASTOS                     1000224-70.2019.5.02.0713            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No

ANTONIO MONTEIRO DA SILVA                    1001200-62.2020.8.26.0248           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF INDAIATUBA                                      Yes              No               No
ANTONIO MORAIS SINDOR                        0000276-33.2019.5.10.0011           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              No               No

ANTONIO MOTA BORGES                          0034783-05.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO NAIRO ROSA CAVALCANTE JUNIOR 3000153-91.2020.8.06.0016                   CANCELLATION                      CIVIL COURT OF FORTALEZA                                     Yes              No               No
ANTONIO NETO ROMUALDO GUERREIRO      1000113-98.2019.5.02.0321                   INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ANTONIO NILIO MORAES DA SILVA        1001715-22.2017.5.02.0313                   INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO PAULO LANCA                          0010311-82.2020.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                       Yes              No               No
ANTONIO PEDRO DE ALCANTARA                   1000114-12.2016.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO PEIXOTO DE ALENCAR NETO              7002795-55.2020.8.22.0005           OVERBOOKING                       CIVIL COURT OF JI-PARANÁ                                     Yes              No               No
ANTONIO PEREIRA                              0001517-29.2016.5.11.0008           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANUAS - AM                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO PEREIRA DA SILVA                     1008471-87.2020.8.26.0001           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO PINTO FERNANDES                      5052800-10.2020.8.13.0024           OVERBOOKING                       CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO PLANO CAMPO                          0091199-03.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ANTONIO PREZOTTI JUNIOR                      0000087-71.2016.5.09.0663           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA LONDRINA/PR                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO RAFAEL NOBREGA BARBOSA               0800592-07.2020.8.20.5004           CHANGE                            CIVIL COURT OF NATAL                                         Yes              No               No

ANTONIO RAPHAEL GOMES DE MATOS               3000054-12.2020.8.06.0020           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                       Yes              No               No
ANTONIO REGINALDO MAIA DE ARAUJO
JUNIOR                                       0000504-87.2018.5.08.0014           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

ANTONIO REIS GUIMARAES LOPES                 0088933-10.2019.8.13.0433           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MONTES CLAROS                                 Yes              No               No
ANTONIO RIBEIRO CARDOSO                      0012100-13.2017.5.15.0013           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ANTONIO RIBEIRO CARDOSO                      0012307-12.2017.5.15.0013           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ANTONIO RIBEIRO SILVA                        1002186-66.2016.5.02.0703           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
ANTONIO RICARDO DE MORAES LUIZ               0000763-15.2012.5.15.0106           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO                                          No               Yes              Yes

ANTONIO RICHARDSON ALVES OLIVEIRA            0801120-41.2020.8.20.5004           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                           Yes              Yes              No

ANTONIO RICHARDSON ALVES OLIVEIRA            0801120-41.2020.8.20.5004           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                           Yes              Yes              No

ANTONIO ROBERTO DA SILVA                     0278828-57.2019.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO RODRIGUES DA CRUZ FILHO              0802242-52.2020.8.23.0010           CHANGE                            CIVIL COURT OF BOA VISTA                                     Yes              No               No
ANTONIO RODRIGUES DA SILVA                   1000738-41.2019.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ANTONIO ROMARIO ARAUJO BRITO                 0000702-60.2018.5.07.0012           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
ANTONIO ROQUE EUFRAZIO FILHO                 5241-20.2016.8.10.0040              IMPEDIMENT                        CIVIL COURT OF IMPERATRIZ                                    Yes              No               No



                                                                                                        123 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 244 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ANTÔNIO SANSON FALCÃO                        0009087-16.2018.8.17.2001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
ANTONIO SANTOS MOREIRA                       0041741-41.2019.8.05.0001          LITIGATION - CIVIL                 CIVIL COURT OF SALVADOR                                       Yes              No               No
ANTONIO SANTOS NEVES NETO                    0023640-98.2019.8.08.0347          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF VITÓRIA                                        Yes              No               No
ANTONIO SERGIO BATISTA DOS SANTOS            0011644-26.2014.5.01.0056          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
ANTONIO SERGIO FAVORIN                       1002077-82.2017.5.02.0714          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ANTONIO SERGIO GUERRA GABINIO                0031916-09.2019.8.16.0182          CHANGE                             CIVIL COURT OF CURITIBA                                       Yes              No               No
ANTONIO SIMAO VIEIRA                         0010451-86.2013.5.07.0009          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE FORTALEZA                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ANTONIO SIRALAN SABIA                        3001515-73.2016.8.06.0112          CHANGE                             CIVIL COURT OF JUAZEIRO DO NORTE                              Yes              No               No
ANTONIO SOCRATES BATISTA PORTELA             0000095-76.2020.5.05.0030          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANTONIO SPOTTI                               1005460-71.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANTONIO STRINGHI                             7006563-98.2020.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ANTONIO STRINGHI                             7006563-98.2020.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
ANTONIO TEIXEIRA DA SILVA                    0000026-75.2014.5.05.0023          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No

ANTONIO THIAGO OLIVEIRA DO CARMO             5002241-10.2019.8.13.0210          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PEDRO LEOPOLDO                                    Yes              No               No

ANTONIO THIAGO OLIVEIRA DO CARMO             5004035-06.2019.8.13.0521          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PONTE NOVA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANTONIO TORRES DE MELO NETO                  3000021-95.2020.8.06.0222          CHANGE                             CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ANTONIO TORRES DE OLIVEIRA NETO              0001667-08.2013.8.02.0075          RESERVATION                        CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                CIVIL LITIGATION - TAM
ANTONIO VALMIR VITORIO DA SILVA              0002972-39.2020.8.26.0196          FIDELIDADE PROGRAM                 CIVIL COURT OF FRANCA                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANTONIO VIANNA SILVA                         1070946-10.2019.8.26.0100          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ANTONIO VICTOR GOMES RODRIGUES               0052971-85.2019.8.17.8201          RESERVATION                        CIVIL COURT OF RECIFE                                         Yes              No               No

ANTONIO VICTOR OLIVEIRA SOUSA                0800007-44.2020.8.10.0085          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF DOM PEDRO                                         Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
ANTONIO VIEIRA XAVIER                        1001827-68.2020.8.26.0506          COLLECTION                      CIVIL COURT OF RIBEIRÃO PRETO                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANTONIO VINICIUS FIRMINO GOMES               0811229-36.2019.8.20.5106          CHANGE                          CIVIL COURT OF MOSSORÓ                                           Yes              No               No

ANTONIO VINICIUS OLIVEIRA GONCALVES          0019262-96.2019.8.25.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARACAJU                                           Yes              No               No

ANTONIO VIRGINIO FERREIRA AZULAY FILHO       0806656-28.2018.8.14.0006          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF ANANINDEUA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ANTONIO VIRGINIO PEREIRA                     0035956-64.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
ANTONIO VISGUEIRA BATISTA                    1000881-18.2016.5.02.0066          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
ANTONIO WAGMA BRUNO SOARES                   0100275-56.2018.5.01.0071          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ANTONIO WENDER PEREIRA                       1003293-20.2020.8.26.0564          RESERVATION                        CIVIL COURT OF SÃO BERNARDO DO CAMPO                          Yes              No               No



                                                                                                        124 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 245 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO WILHIAN LACERDA FILHO               5087790-74.2020.8.09.0012            OVERBOOKING                         CIVIL COURT OF APARECIDA DE GOIÂNIA                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONIO WILSON LAGES DO REGO JUNIOR         0010638-14.2019.8.18.0014            CANCELLATION                        CIVIL COURT OF BARRAS                                        Yes              No               No
ANTONIO WILSON ROCHA CANTAL                 3001998-37.2019.8.06.0003            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FORTALEZA                                     Yes              Yes              No
ANTONIO WILSON ROCHA CANTAL                 3001998-37.2019.8.06.0003            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FORTALEZA                                     Yes              Yes              No
ANTONIVAL MORAIS PINHEIRO                   0100151-39.2019.5.01.0071            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ANTONIVAL MORAIS PINHEIRO                   0100404-12.2017.5.01.0034            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ANTONY NUNES CONCEICAO RIBEIRO              0623447-79.2020.8.04.0001            OVERBOOKING                         CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ANUNCIATA GRISOLIA SILVA E OLIVEIRA         0222054-43.2018.8.13.0701            CHANGE                              CIVIL COURT OF UBERABA                                       Yes              No               No
ANVISA - AGENCIA NACIONAL DE VIGILANCIA
SANITARIA                                   25759.899233/2016-91                 CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGENCIA NACIONAL DE VIGILANCIA
SANITARIA                                   25759.707862/2019-43                 CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGENCIA NACIONAL DE VIGILANCIA
SANITARIA                                   25744.118472/2008-19                 CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGENCIA NACIONAL DE VIGILANCIA
SANITARIA                                   25741.202315/2020-07                 CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA
SANITÁRIA                                   5000128-32.2016.4.03.6182            CIVIL LITIGATION - FINES            CIVIL COURT OF ITAPEMIRIM                                    Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA
SANITÁRIA                                   0012106-23.2015.4.01.4100            CIVIL LITIGATION - FINES            CIVIL COURT OF RONDÔNIA                                      Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS 25752.355424/2014-17 AI
SANITÁRIA                                   0490190148                           CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS Nº 25762.090264/2015-17 AI
SANITÁRIA                                   Nº 0129035155                        CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS Nº 25759.823457/2016-17 AI
SANITÁRIA                                   Nº1182760162                         CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS 25753.566193/2016-35 AIS
SANITÁRIA                                   2601052166 - CVPAF - RO              CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA
SANITÁRIA                                   25759.111028/2018-77                 CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA
SANITÁRIA                                   PAS 25351.337698/2014-94             CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS 25750.743418/2014-91 AI
SANITÁRIA                                   1093265148                           CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS 25750.744461/2014-93 AIS
SANITÁRIA                                   1094806146                           CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS 25750.744494/2014-26 AIS
SANITÁRIA                                   1094843141                           CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS Nº 25351.062804/2012-30 AI
SANITÁRIA                                   Nº087404063                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
                                            PAS 25351.136695/2013-86 AIS
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA 0194040136/PA-BRASÍLIA-
SANITÁRIA                                   DF/CVPAF-DF/ANVISA/MS                CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA 1618549/17-8 /
SANITÁRIA                                   25759.437050/2017-11                 CIVIL LITIGATION - FINES                                                                         Yes              No               No




                                                                                                         125 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 246 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA 25351.409247/2017-30 /
SANITÁRIA                                   1511429175-CVPAF-DF                  CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA 25761.777662/2015-11 / AI
SANITÁRIA                                   009/2015 (1109857151)                CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA
SANITÁRIA                                   PAS 25757.257774/2011-18             CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS 25750.776493/2014-71 AIS
SANITÁRIA                                   1142779145                           CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS 25750.744525/2014-37 AIS
SANITÁRIA                                   1094881143                           CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS 25750.744452/2014-07 AIS
SANITÁRIA                                   1094806146                           CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS 25750.776511/2014-83 AIS
SANITÁRIA                                   114281741                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS 25750.776469/2014-81 AIS
SANITÁRIA                                   1142844149                           CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS 25750.007018/2015-81 AI
SANITÁRIA                                   0011337159                           CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS Nº 25351.620354/2011-40 AI
SANITÁRIA                                   Nº870923118                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS Nº 25351.228663/2015-96 AI
SANITÁRIA                                   Nº0330154151                         CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS Nº 25351.219101/2014-23 - AI
SANITÁRIA                                   Nº0299157148                         CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS Nº 25351.300107/2014-85 AI
SANITÁRIA                                   Nº0412477144                         CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS Nº 25755.022431/2012-15 AI
SANITÁRIA                                   Nº 003598122                         CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS Nº 25753.621372/2010-18 AI
SANITÁRIA                                   Nº 02/2010                           CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS Nº 25749.042304/2012-46 AI
SANITÁRIA                                   Nº 0059971/12-9                      CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA
SANITÁRIA                                   PAS 25755.206032/2011-22             CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA
SANITÁRIA                                   PAS 25755.048610/2012-55             CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA
SANITÁRIA                                   PAS 25749.246562/2010-56             CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS 25751.197336/2010-92 AIS
SANITÁRIA                                   014/2010                             CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA
SANITÁRIA                                   PAS 25351.159062/2012-16             CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA
SANITÁRIA                                   PAS 25351.039113/2014-18             CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS 25351.293538/2011-42 AIS
SANITÁRIA                                   407741115                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS 25351.666372/2011-99 AIS
SANITÁRIA                                   935928111/2011                       CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS 25351.620424/2011-05 AIS
SANITÁRIA                                   871025112/2011                       CIVIL LITIGATION - FINES                                                                         Yes              No               No



                                                                                                         126 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 247 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS 25351.620446/2011-91 AIS
SANITÁRIA                                   871089119/2011                       CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA
SANITÁRIA                                   PAS 25757.230026/2011-34             CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS 25756.700152/2013-82 AIS
SANITÁRIA                                   1011504138                           CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS 25755.611155/2011-72 AIS
SANITÁRIA                                   857855119/2011                       CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS 25351.128230/2012-48 AIS
SANITÁRIA                                   01845041271                          CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS 25351.159253/2012-36 AIS
SANITÁRIA                                   0229233125 - CVPAF/DF                CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS 25755.048723/2012-69 AIS
SANITÁRIA                                   0069357120 - CVPAF/PB                CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS 25757.509396/2010-02 AIS
SANITÁRIA                                   668932109 - PA - RECIFE - PE         CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS 25745.029474/2013-71 AIS
SANITÁRIA                                   0042192138-CVPAF-MA                  CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS 25752.032914/2013-43 AIS
SANITÁRIA                                   0046889134 - CVPAF/RJ                CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS 25742.382161/2013-19 AIS
SANITÁRIA                                   0537715133                           CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA PAS 25764.151485/2014-95 AIS
SANITÁRIA                                   0205131/14-1 - PA MACEIÓ             CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA 25747.124791/2015-11
SANITÁRIA                                   (011/2017/CVPAF-TO)                  CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA
SANITÁRIA                                   1181179180                           CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA 25759.080639/2019-47
SANITÁRIA                                   (0122137/19-0)                       CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA
SANITÁRIA                                   25759.067189/2019-05                 CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA
SANITÁRIA                                   25751.180831/2019-11                 CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA
SANITÁRIA                                   25743.221507/2019-51                 CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA
SANITÁRIA                                   25751.093487/2019-12                 CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA 25741.384980/2019-68 - AI
SANITÁRIA                                   0589833191                           CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA
SANITÁRIA                                   25743.417711/2019-75                 CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANVISA - AGÊNCIA NACIONAL DE VIGILÂNCIA
SANITÁRIA                                   0002/2019                            CIVIL LITIGATION - FINES                                                                         Yes              No               No
ANYCETO ALVES PLAZZI                        0011090-74.2020.8.08.0173            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CARIACICA                                          Yes              No               No
ANYELLEN DE ALMEIDA PINHEIRO                0000700-09.2019.5.13.0006            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA                                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
APARECIDA ANGELICA RIBEIRO                  0006492-85.2019.8.16.0045            RESERVATION                         CIVIL COURT OF ARAPONGAS                                     Yes              No               No
APARECIDA BETECORTE CHAVES                  1001838-28.2014.5.02.0312            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No




                                                                                                         127 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 248 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
APARECIDA CARNAUBA MOREIRA                1006587-48.2019.8.26.0198            OVERBOOKING                         CIVIL COURT OF FRANCO DA ROCHA                               Yes              No               No
APARECIDA CELESTINA DE ANDRADE            0028442-32.2015.4.01.3800            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
APARECIDA DE FATIMA SANTOS ALVES          1008999-81.2020.8.26.0564            CANCELLATION                        CIVIL COURT OF SÃO BERNARDO DO CAMPO                         Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
APARECIDA DE FRANCA VILLWOCK              1005773-42.2019.8.11.0040            RESERVATION                         CIVIL COURT OF SORRISO                                       Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
APARECIDA DONIZETE MARTINS MARCANTE 5446078-53.2019.8.09.0051                  RESERVATION                         CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
APARECIDA DOS REIS MARCELINO DA SILVA 5650446-24.2019.8.09.0051                CANCELLATION                        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
APARECIDA DOS SANTOS MARTINS              1000624-25.2016.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
APARECIDA FELECIDADE DE AZEVEDO           0081024-26.2019.8.16.0014            CANCELLATION                        CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
APARECIDA FERRARI ZEQUINI                 1000529-59.2020.8.26.0306            CHANGE                              CIVIL COURT OF JOSÉ BONIFÁCIO                                Yes              No               No
APARECIDA FERREIRA DA SILVA               0010395-26.2016.5.15.0106            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
APARECIDA MARIA MARTINS DE ARAUJO         0003255-83.2019.8.06.0154            CHANGE                              CIVIL COURT OF QUIXERAMOBIM                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
APARECIDA MARIA ROSA BEDNARSKI            1001965-19.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
APARECIDA SOARES MENDES STRAIT            0002342-57.2020.8.16.0035            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
APARECIDA SONIA EMIDIO                    0032799-38.2020.8.16.0014            CANCELLATION                        CIVIL COURT OF LONDRINA                                      Yes              No               No
APARECIDA TEODOZO DOS SANTOS              1000086-10.2017.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
APARECIDA TRINDADE DE CASTRO ROCHA        0000681-64.2017.5.09.0303            INDIVIDUAL LABOR CLAIM              FORUM TRABALHISTA DE FOZ DO IGUACU                           Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
APARECIDO ALVES NOGUEIRA                  1008228-56.2020.8.26.0224            RESERVATION                         CIVIL COURT OF GUARULHOS                                     Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
APARECIDO ALVES NOGUEIRA                  1008228-56.2020.8.26.0224            RESERVATION                         CIVIL COURT OF GUARULHOS                                     Yes              Yes              No
APARECIDO ANTONIO BAPTISTA DOS SANTOS
JUNIOR                                    0012083-26.2016.5.15.0008            INDIVIDUAL LABOR CLAIM              VARA DO TRABALHO DE SÃO CARLOS                               Yes              Yes              No

APARECIDO DE FREITAS CEZARIO                 5505692-80.2019.8.09.0150           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TRINDADE                                      Yes              No               No
APARECIDO DONIZETE BARBOSA                   5002130-39.2020.8.13.0647           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO SEBASTIÃO DO PARAÍSO                      Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
APARECIDO JOAO DE CASTRO                     0010143-35.2020.8.05.0001           PASSENGER                         CIVIL COURT OF SALVADOR                                      Yes              No               No
APARECIDO PEAGNO                             0012931-62.2019.8.26.0004           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
APARECIDO RODRIGUES DA MATA                  1021134-22.2019.8.11.0001           RESERVATION                       CIVIL COURT OF CUIABÁ                                        Yes              No               No
APOIO INTERNACIONAL OPERAÇÕES                                                    CIVIL LITIGATION - BOARDING
TURISTICAS LTDA                              5284527-24.2018.8.09.0011           IMPEDIMENT                        CIVIL COURT OF APARECIDA DE GOIÂNIA                          Yes              No               No
APOIO TINTAS CENTER MATERIAIS PARA
CONSTRUCAO EIRELI                            1048211-83.2019.8.26.0002           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
APOLIMARIO BERNARDO DOS SANTOS               0807129-79.2020.8.23.0010           CHANGE                            CIVIL COURT OF BOA VISTA                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
APOLIMARIO BERNARDO DOS SANTOS               0807129-79.2020.8.23.0010           CHANGE                            CIVIL COURT OF BOA VISTA                                     Yes              Yes              No




                                                                                                        128 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 249 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
AQUARIUS AGÊNCIA DE VIAGEM E TURISMO
LTDA                                      5024110-76.2017.8.13.0702            CIVIL LITIGATION - GENERAL          CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No

AQUILES DE CARVALHO                          1063071-86.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AQUILINO BONIEK BONFIM DA SILVA              0036445-92.2019.8.05.0080           CANCELLATION                      CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
                                                                                 CIVIL LITIGATION - TRAVEL
AR TURISMO E LOCAÇÃO DE VEÍCULOS EIRELI 5607009-20.2018.8.09.0001                AGENCY                            CIVIL COURT OF ABADIÂNIA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARACY SOARES REIS                            0047223-03.2019.8.16.0182           CHANGE                            CIVIL COURT OF CURITIBA                                      Yes              No               No

ARAMIS AMORIM PERES GUTIERRE                 7054641-60.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              Yes              No

ARAMIS AMORIM PERES GUTIERRE                 7054641-60.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
ARANCIBIA VIAGENS E TURISMO EIRELI           5050209-59.2019.8.21.0001           CIVIL LITIGATION - TAM TRAVEL     CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
ARAO RICARDO FERREIRA DA SILVA               1000235-35.2019.5.02.0702           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
ARAO RICARDO FERREIRA DA SILVA               1000922-46.2018.5.02.0702           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
ARCANGELA MARIA COUTO DAS NEVES              0001121-67.2016.5.11.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANAUS - AM                             Yes              Yes              No
ARCANGELA MARIA COUTO DAS NEVES              0000875-37.2017.5.11.0003           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

ARCHELI MOLON                                5000895-14.2019.8.24.0082           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
ARCILON DE SOUSA FILHO                       5683681-48.2019.8.09.0029           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CATALÃO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARCMEDES LISBOA SANTANA                      5003476-04.2019.8.13.0148           CANCELLATION                      CIVIL COURT OF LAGOA SANTA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARENILDA DA COSTA MEDEIROS                   0062165-08.2019.8.19.0004           CANCELLATION                      CIVIL COURT OF SÃO GONÇALO                                   Yes              No               No
AREOSVALDO OLIVEIRA CASTRO                   0705109-24.2020.8.07.0020           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                      Yes              No               No

ARESTIDES FIAMONCINI JUNIOR                  0009232-54.2019.8.16.0194           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                        Yes              No               No
ARETHUZA FERNANDA DE SOUZA
ANOMINONDAS                                  0001376-94.2017.5.21.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ARETUZA VIEIRA DE LUCENA                     0873455-21.2019.8.15.2001           CHANGE                            CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
ARGO SEGUROS BRASIL S.A                      1004509-53.2020.8.26.0002           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ARGO SEGUROS BRASIL S/A                      1016283-22.2016.8.26.0002           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ARGO SEGUROS BRASIL SA                       1062199-74.2019.8.26.0002           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ARI FERNANDES DE ARAUJO FILHO                0828188-97.2019.8.20.5004           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NATAL                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARI GUARISCO COSTA                           0215562-86.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARI JORGE MOUTINHO DA COSTA                  0631465-81.2019.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARI MIOTTO JUNIOR                            0802960-58.2015.8.12.0001           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
ARI PARGENDLER                               9081305-24.2019.8.21.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No

ARI ROBERTO PAIXAO                           0000436-62.2020.8.16.0025           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARAUCÁRIA                                       Yes              Yes              No

ARI ROBERTO PAIXAO                           0000436-62.2020.8.16.0025           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARAUCÁRIA                                       Yes              Yes              No
ARIADINE SOUZA BRAGA                         7053863-90.2019.8.22.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF PORTO VELHO                                     Yes              Yes              No
ARIADINE SOUZA BRAGA                         7053863-90.2019.8.22.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF PORTO VELHO                                     Yes              Yes              No



                                                                                                        129 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 250 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ARIADNA MUNIZ GONCALVES                      5027878-02.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ARIADNE GHENO DE BARROS                      0030218-85.2019.8.21.0001          CANCELLATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
ARIADNE MARIA PINHO E ALBUQUERQUE                                               CIVIL LITIGATION - FLIGHT
SILVA                                        0053710-53.2019.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
ARIADNY PERSIA THEODORO RAMOS                35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ARIADNY PERSIA THEODORO RAMOS                35.001.003.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ARIADYNE DANTAS DO NASCIMENTO                0000480-75.2014.5.02.0011          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ARIAN DANTAS MENESES                         0001035-63.2020.8.25.0085          OVERBOOKING                        CIVIL COURT OF ARACAJU                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ARIAN DANTAS MENESES                         0001035-63.2020.8.25.0085          OVERBOOKING                        CIVIL COURT OF ARACAJU                                        Yes              Yes              No

ARIANA APARECIDA MAURICIO DE OLIVEIRA        0000251-68.2020.8.26.0664          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF VOTUPORANGA                                    Yes              Yes              No

ARIANA APARECIDA MAURICIO DE OLIVEIRA        0000251-68.2020.8.26.0664          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF VOTUPORANGA                                    Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ARIANA MABILA DA SILVA SOUZA                 0041273-57.2019.8.19.0205          CHANGE                             CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ARIANA PAULA DOS SANTOS                      1000710-17.2017.5.02.0716          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No

ARIANE CARLA DALL PIZZOLO DE LIMA            1008680-73.2020.8.11.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                            Yes              No               No
                                                                                                                CENTRO JUDICIÁRIO DE SOLUÇÃO DE CONFLITOS E
ARIANE CHRISTINA PEREIRA COUTO               0000961-25.2019.5.10.0016          INDIVIDUAL LABOR CLAIM          CIDADANIA                                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ARIANE CRISTINA SIEBRA TEIXEIRA              1001294-23.2020.8.26.0664          CANCELLATION                    CIVIL COURT OF VOTUPORANGA                                       Yes              No               No

ARIANE FERREIRA LACERDA                      0801688-57.2020.8.20.5004          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF NATAL                                          Yes              No               No
ARIANE FRANCA ESBRISSA                       1008045-65.2020.8.26.0554          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SANTO ANDRÉ                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ARIANE KAROLINE PRATIS                       1001021-89.2020.8.26.0358          CANCELLATION                       CIVIL COURT OF MIRASSOL                                       Yes              No               No
ARIANE MATILDES DE OLIVEIRA                  0800652-30.2020.8.18.0123          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PARNAÍBA                                       Yes              No               No
ARIANE PATRICIA GONCALVES                    1427050-8                          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GOIÂNIA                                        Yes              No               No
ARIANE PATRICIA GONCALVES                    1427050-8                          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GOIÂNIA                                        Yes              No               No

ARIANE SANCHES WATANABE                      1023358-10.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ARIANE TASSI GUIMARAES                       1108018-31.2019.8.26.0100          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                         Yes              No               No
ARIANE TAVARES CHIMELI                       5005117-25.2020.8.13.0105          CIVIL LITIGATION - REFUNDS      CIVIL COURT OF GOVERNADOR VALADARES                              Yes              No               No

ARICLENE CUNHA SILVA                         8000267-14.2019.8.05.0272          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF VALENTE                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ARICLES MATOS BATISTA JUNIOR                 0849813-39.2018.8.14.0301          CANCELLATION                       CIVIL COURT OF BELÉM                                          Yes              No               No
ARIDEMAR BEZERRA DE ARAUJO                   0000303-74.2018.5.21.0001          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ARIDES SOARES DE MELO NETO                   0100253-24.2018.5.01.0030          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ARIEL ASLAN HAMOUI                           1027616-26.2020.8.26.0100          CHANGE                             CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ARIEL CESAR LIBRELON                         0002820-77.2019.8.16.0204          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CURITIBA                                       Yes              No               No




                                                                                                        130 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 251 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
ARIEL ROBERTO XISTO                        0001251-80.2020.8.16.0018            OVERBOOKING                         CIVIL COURT OF MARINGÁ                                       Yes              No               No

ARIELA THOMPSON                              0019570-26.2019.8.08.0545           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VILA VELHA                                       Yes              No               No
ARIELE SOARES ARAUJO                         0723646-56.2019.8.07.0003           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF BRASÍLIA                                          Yes              No               No

ARIELI CRISTIANI FERRAREZI                   7010874-35.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARIELLA JANICE BELO SOARES                   0700332-48.2020.8.02.0080           CANCELLATION                    CIVIL COURT OF MACEIÓ                                           Yes              No               No

ARIELLE MENEZES MANSUR                       1001412-39.2020.8.26.0004           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ARIELSON GOMES DE ARAUJO                     0001338-49.2017.5.11.0012           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ARIELTON DE ARAUJO LIMA                      0720500-92.2019.8.07.0007           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARIELTON GAUTIER DA COSTA                    1002897-35.2020.8.26.0114           CANCELLATION                      CIVIL COURT OF CAMPINAS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARIELTON GAUTIER DA COSTA                    1001534-13.2020.8.26.0114           CANCELLATION                      CIVIL COURT OF CAMPINAS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARIELTON GAUTIER DA COSTA                    1002437-48.2020.8.26.0114           CANCELLATION                      CIVIL COURT OF CAMPINAS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ARIENE REZENDE DO CARMO CASTRO               0802506-05.2020.8.12.0001           RESERVATION                       CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ARIENE REZENDE DO CARMO CASTRO               0802506-05.2020.8.12.0001           RESERVATION                       CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No

ARIKELLY DA COSTA FERREIRA                   1023447-96.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

ARILDO CAMPELO DE OLIVEIRA FILHO             0800046-73.2020.8.18.0164           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                         Yes              Yes              No

ARILDO CAMPELO DE OLIVEIRA FILHO             0800046-73.2020.8.18.0164           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - PRE-
ARILSON DIAS                                 0072967-21.2012.8.19.0001           REGISTRATION                    CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No

ARILZA TEIXEIRA LOUREIRO                     0001183-87.2020.8.16.0194           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARIMAR LIMA LINHALES                         1071809-66.2019.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ARINALDO LOPES DE MENEZES                    0000178-12.2018.5.10.0002           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ARION ESCORSIN DE GODOY                      9000310-56.2019.8.21.0055           CANCELLATION                      CIVIL COURT OF JAGUARÃO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARIOSVALDO BARBOSA DE OLIVEIRA               7014275-42.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARIOVALDO ROGERIO VECCHI                     9000137-25.2020.8.21.0046           CANCELLATION                      CIVIL COURT OF ESPUMOSO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARIOVALDO TONON LATANZIO                     0039160-65.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ARIOZETE SOARES SÁ                           8000325-74.2017.8.05.0114           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ITACARÉ                                        Yes              No               No

ARISNETO OLIVEIRA LOPES                      1018429-94.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
ARISTEU ALVES MACIEL                         1001038-41.2017.5.02.0717           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                        Yes              Yes              No
ARISTIDES DOS SANTOS FILHO                   0061468-38.2019.8.16.0014           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF LONDRINA                                         Yes              No               No



                                                                                                         131 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 252 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ARISTIDES JOSE CAVALCANTI BATISTA            0000433-93.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                            Yes              No               No

ARISTIDES RODRIGUES DA SILVA NETO            1015295-59.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
ARISTOTELES GOMES CAPONI                     0050572-30.2019.8.27.2729          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF PALMAS                                            Yes              No               No
ARISTOTELES RODRIGUES SOS SANTOS
JUNIOR                                       21.001.042.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
ARISTOTELES RODRIGUES SOS SANTOS
JUNIOR                                       21.001.042.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ARISTOTELIS DE MEDEIROS FERNANDES            0002059-66.2019.8.19.0041          RESERVATION                        CIVIL COURT OF PARATI                                         Yes              No               No
ARITON ALVES FERREIRA                        0010731-03.2019.5.03.0092          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ARIVELTON DOS SANTOS RODRIGUES               0001357-42.2016.5.17.0006          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ARLAN CRUZ PEREIRA                           0002497-27.2020.8.19.0213          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MESQUITA                                       Yes              No               No
ARLEI GEOVANE COUTO                          0021797-59.2016.5.04.0026          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              No               No
ARLEI JOEL PERETTO                           5000550-62.2019.8.21.0072          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF TORRES                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ARLENA FERNANDES PAIM                        5002279-67.2020.8.24.0020          CANCELLATION                       CIVIL COURT OF CRICIÚMA                                       Yes              No               No

ARLENE DA CAMARA                             0800403-66.2020.8.20.5121          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MACAÍBA                                           Yes              No               No

ARLENE DE OLIVEIRA PORTELLA                  5044067-55.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No
ARLENE DE SOUZA HIPOLITO                     5000259-10.2019.8.24.0030          CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF IMBITUBA                                           Yes              No               No

ARLENE FERREIRA CARNEIRO                     5152629-43.2019.8.09.0045          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FORMOSA                                        Yes              No               No
ARLENE SEQUEIRA MARTINS                      0024232-63.2020.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ARLETE ABREU DE SOUZA                        0003361-55.2020.8.19.0087          CHANGE                             CIVIL COURT OF SÃO GONÇALO                                    Yes              No               No
ARLETE DAS GRACAS MOREIRA                    0275700-47.2005.5.02.0032          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
ARLETE DE JESUS SILVA                        1001253-84.2016.5.02.0318          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ARLETE DE SA BARRETO                         3001552-03.2016.8.06.0112          CANCELLATION                       CIVIL COURT OF JUAZEIRO DO NORTE                              Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ARLETE DIAS BORGES                           5196619-39.2019.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ARLETE GULIN CALABRESE                       0050787-87.2019.8.16.0182          RESERVATION                        CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ARLETE MARCHI TAVARES DE MELO                1035861-18.2019.8.26.0114          CANCELLATION                       CIVIL COURT OF CAMPINAS                                       Yes              No               No

ARLETE MARIA BORTOLOZO                       1001859-20.2019.8.26.0438          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PENÁPOLIS                                      Yes              No               No
ARLETE MARIA DE CARVALHO                     0317360-53.2016.8.24.0038          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF JOINVILLE                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ARLETE MARTINS MURO                          1003481-44.2019.8.26.0565          CANCELLATION                       CIVIL COURT OF SÃO CAETANO DO SUL                             Yes              No               No
ARLEY PEREIRA DA SILVA                       0000013-71.2014.5.10.0012          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ARLEY PIMENTA VIANA                          1043738-94.2019.8.26.0506          CANCELLATION                       CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
ARLIANDRO BATISTA DOS SANTOS                 0000652-19.2019.5.10.0011          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ARLINDO BARBOSA NASCIMENTO                   0808419-56.2019.8.10.0001          RESERVATION                        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
ARLINDO BENTO DA SILVA                       1002091-42.2016.5.02.0701          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO - ZONA SUL                       Yes              Yes              No



                                                                                                        132 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 253 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
ARLINDO FALDA NETO                        1008617-15.2020.8.26.0071            CANCELLATION                        CIVIL COURT OF BAURU                                         Yes              No               No
ARLINDO MAXIMIANO                         0000568-60.2017.5.12.0034            INDIVIDUAL LABOR CLAIM              F?RUM TRABALHISTA DE FLORIAN?POLIS                           Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ARLINDO RONAN JACOB CORREIA               5002143-46.2020.8.24.0125            CHANGE                              CIVIL COURT OF ITAPEMA                                       Yes              No               No
ARLINDO VIEIRA DE ARAUJO FILHO            7004044-53.2020.8.22.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO VELHO                                   Yes              No               No
ARLINGTON RAPHAEL MADRUGA                                                      CIVIL LITIGATION - FLIGHT
CAVALCANTI                                0805628-56.2020.8.15.2001            CHANGE                              CIVIL COURT OF JOÃO PESSOA                                   Yes              Yes              No
ARLINGTON RAPHAEL MADRUGA                                                      CIVIL LITIGATION - FLIGHT
CAVALCANTI                                0805627-71.2020.8.15.2001            CHANGE                              CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
ARLINGTON RAPHAEL MADRUGA                                                      CIVIL LITIGATION - FLIGHT
CAVALCANTI                                0805628-56.2020.8.15.2001            CHANGE                              CIVIL COURT OF JOÃO PESSOA                                   Yes              Yes              No
ARMANDA REGINA DE AZEVEDO DO                                                   CIVIL LITIGATION - FLIGHT
NASCIMENTO                                0307540-77.2018.8.24.0090            CANCELLATION                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
ARMANDINO DE JESUS SANTOS                 0000669-30.2019.5.05.0032            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ARMANDO ALMEIDA OLIVEIRA JUNIOR           1073872-64.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ARMANDO ALMEIDA OLIVEIRA JUNIOR           1073872-64.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ARMANDO CENCI                             5001567-43.2019.8.21.0005            CANCELLATION                        CIVIL COURT OF BENTO GONÇALVES                               Yes              No               No

ARMANDO DE JESUS GAUDIOSO                    1067257-58.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
ARMANDO GUEDES CABRAL                        0713789-57.2019.8.01.0001           LITIGATION - CIVIL              CIVIL COURT OF RIO BRANCO                                      Yes              No               No
ARMANDO HENRIQUE SANTOS GONCALVES
DE JESUS                                     21.001.042.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
ARMANDO HENRIQUE SANTOS GONCALVES
DE JESUS                                     21.001.042.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARMANDO JORGE BATISTA DE ALMEIDA             0010750-81.2020.8.16.0182           CHANGE                           CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ARMANDO LAVIGE DE LEMOS VELOSO               0004640-18.2020.8.05.0103           RESERVATION                      CIVIL COURT OF ILHÉUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARMANDO LEMOS WALLACH                        0015965-10.2020.8.17.8201           CHANGE                           CIVIL COURT OF RECIFE                                         Yes              No               No
ARMANDO OLIVEIRA SILVA JUNIOR                0810381-17.2019.8.10.0001           CIVIL LITIGATION - BAGGAGE       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARMANDO SADAO NONAKA                         5051353-84.2020.8.13.0024           CANCELLATION                     CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ARMANDO SADAO NONAKA                         5051353-84.2020.8.13.0024           CANCELLATION                     CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - SPECIAL
ARMANDO SOARES VIANA JUNIOR                  0800406-46.2019.8.20.5124           PASSENGER                        CIVIL COURT OF PARNAMIRIM                                     Yes              No               No
ARMANDO VERISSIMO                            1001261-18.2017.5.02.0709           INDIVIDUAL LABOR CLAIM           FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No

ARMANTE MARCELINO DA SILVA                   5650140-55.2019.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARNALDO CEZAR TEIXEIRA DIAS FILHO            0832384-63.2019.8.10.0001           CANCELLATION                    CIVIL COURT OF SÃO LUÍS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARNALDO DOS SANTOS PINHEIRO JUNIOR           1009722-72.2019.8.26.0132           CANCELLATION                    CIVIL COURT OF CATANDUVA                                       Yes              No               No




                                                                                                        133 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 254 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TICKET /
ARNALDO EFEIGENIO CASTRO DA SILVEIRA      0701296-98.2020.8.07.0016            RESERVATION                         CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ARNALDO FERNANDES RIGOLETO                1002196-13.2016.5.02.0703            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
ARNALDO FERREIRA DIONISIO                 1000065-34.2017.5.02.0702            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
ARNALDO PINTO DE LIMA                     0001203-36.2018.5.10.0010            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ARNALDO SANTANA                           0018314-83.2020.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ARNO EYNG                                 5000585-73.2019.8.24.0125            CHANGE                              CIVIL COURT OF ITAPEMA                                       Yes              No               No
ARNO LERMEN                               5000289-86.2020.8.24.0005            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BALNEÁRIO CAMBORIÚ                            Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ARNO PERILLIER SCHNEIDER                  0081755-77.2019.8.19.0001            OVERBOOKING                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

ARNOBIO GOMES AGUIAR                         0031225-25.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              No               No
ARNOLDO AUGUSTO PREISSLER                    0101000-18.2018.5.01.0080           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ARNOLDO AUGUSTO PREISSLER                    0100999-33.2018.5.01.0080           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ARNOLDO MAFRA                                9033849-31.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
ARNON OSNY MENDES LUCAS                      1006281-53.2017.8.11.0041           PASSENGER                         CIVIL COURT OF CUIABÁ                                        Yes              No               No
AROLDO BORGES CARNEIRO                       0000021-56.2013.8.05.0017           CIVIL LITIGATION - CARGO          CIVIL COURT OF BAIXA GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AROLDO CARVALHO CRUZ LIMA                    0307003-88.2018.8.24.0023           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No

AROLDO MACHADO MUNIZ                         0826288-91.2019.8.15.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPINA GRANDE                                Yes              No               No
AROLDO MENDONCA NETO                         0005497-47.2020.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
AROLDO MENDONCA NETO                         0005497-47.2020.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
AROLDO NAVES DOS SANTOS                      52.016.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ANÁPOLIS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
AROLDO REOVALDO DA SILVA JUNIOR              0045327-52.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
AROLDO REOVALDO DA SILVA JUNIOR    0045327-52.2020.8.05.0001                     RESERVATION                       CIVIL COURT OF SALVADOR                                      Yes              Yes              No
ARQUIMEDES AUTOMACAO E INFORMATICA
LTDA                               5006283-49.2017.8.13.0024                     CIVIL LITIGATION - CARGO          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARTEMIDA THEREZA BENATTI                     1000531-29.2020.8.26.0306           CHANGE                            CIVIL COURT OF JOSÉ BONIFÁCIO                                Yes              No               No
ARTEMINDO FELIX NOGUEIRA                     1000085-93.2015.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ARTHUR ACCIOLY ROSA                          0031005-27.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ARTHUR ACCIOLY ROSA                          0031005-27.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
ARTHUR AGUIAR DO VALLE PICCININI             1073008-26.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ARTHUR ALVES MACHADO                         0010680-23.2015.5.01.0048           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No

ARTHUR AMORIM RODRIGUES                      1002832-05.2020.8.11.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VÁRZEA GRANDE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ARTHUR ANGELO LIMA FERREIRA E S/M            1005935-69.2020.8.26.0562           RESERVATION                       CIVIL COURT OF SANTOS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARTHUR AUGUSTO CEROSI                        1001438-75.2019.8.26.0132           CANCELLATION                      CIVIL COURT OF CATANDUVA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARTHUR AUGUSTO SIQUEIRA CARVALHO             0800514-77.2019.8.18.0162           OVERBOOKING                       CIVIL COURT OF TERESINA                                      Yes              No               No



                                                                                                        134 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 255 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
ARTHUR BALINT AREVALO                     1009916-37.2020.8.11.0041            CANCELLATION                        CIVIL COURT OF CUIABÁ                                        Yes              No               No
ARTHUR BERSI ISHIKAWA                     50.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
ARTHUR BERSI ISHIKAWA                     50.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ARTHUR BLAZINA LUCCHESI                   9000705-58.2020.8.21.0008            CANCELLATION                        CIVIL COURT OF CANOAS                                        Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ARTHUR BRUNO BRIGIDO BEZERRA LIMA         3002901-72.2019.8.06.0003            RESERVATION                         CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ARTHUR BUENO VERDIANI                     1015739-92.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ARTHUR CANDIDO APOLLARO REGO              0835470-38.2018.8.14.0301            RESERVATION                         CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ARTHUR CARLOS SANTANA HISBEK              1000891-43.2020.8.26.0506            CANCELLATION                        CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ARTHUR CAVALCANTE DRUMMOND FILHO          1024275-89.2020.8.26.0100            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ARTHUR CLAS RISKALLA DE MIRANDA           1001954-63.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ARTHUR DA CRUZ SORIANO                    1000403-14.2017.5.02.0312            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
ARTHUR DANIEL DE OLIVEIRA GONCALVES
MARINHO                                   1026581-68.2019.8.26.0002            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ARTHUR DAVID SANTOS FERNANDES             0004631-28.2020.8.05.0080            RESERVATION                         CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ARTHUR DE ARAUJO RAMOS                    0708181-17.2020.8.02.0001            CANCELLATION                        CIVIL COURT OF MACEIÓ                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ARTHUR DE LAZZARI LOUREIRO                1061662-78.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ARTHUR DE MELO MYLIUS                     0020329-05.2016.5.04.0012            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ARTHUR DE MIRANDA LOPES                   5029487-20.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ARTHUR DE PAULA E SOUZA                   5007008-60.2020.8.09.0051            CHANGE                              CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ARTHUR DE PAULA E SOUZA                   5007008-60.2020.8.09.0051            CHANGE                              CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ARTHUR DE SOUZA AZEVEDO                   5000860-43.2020.8.24.0139            CHANGE                              CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ARTHUR FELIPE DE LIMA MENDES              0814247-65.2019.8.20.5106            CHANGE                              CIVIL COURT OF MOSSORÓ                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ARTHUR FELIPE DE LIMA MENDES              0821344-19.2019.8.20.5106            CANCELLATION                        CIVIL COURT OF MOSSORÓ                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ARTHUR FELIPE TORRES TRINDADE DA SILVA 0015614-81.2018.8.17.2001               CHANGE                              CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ARTHUR FERREIRA DO NASCIMENTO             0013245-73.2019.8.19.0207            RESERVATION                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ARTHUR FERREIRA GOMES DA SILVA            0001704-71.2019.8.08.0038            CANCELLATION                        CIVIL COURT OF NOVA VENÉCIA                                  Yes              No               No

ARTHUR GIACHINI                              5004840-15.2019.8.21.0010           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAXIAS DO SUL                                   Yes              No               No
ARTHUR GOMES DE OLIVEIRA                     0000875-72.2019.5.10.0010           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              No               No
ARTHUR HEBERLE MARIA DA SILVA                5004409-11.2020.8.24.0091           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF FLORIANÓPOLIS                                   Yes              No               No



                                                                                                        135 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 256 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TICKET /
ARTHUR HENRIQUE BREDA FILHO               0700177-45.2020.8.02.0080            RESERVATION                         CIVIL COURT OF MACEIÓ                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
ARTHUR HENRIQUE BREDA FILHO               0700177-45.2020.8.02.0080            RESERVATION                         CIVIL COURT OF MACEIÓ                                        Yes              Yes              No
ARTHUR IZIDORO DE OLIVEIRA                33.001.049.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ARTHUR JOSÉ CUNHA PESSOA                  0048391-52.2013.8.15.2001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No

ARTHUR KOCH COLLODETTI                       0000775-19.2017.8.08.0067           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JOÃO NEIVA                                    Yes              No               No
ARTHUR LIMA DE ANDRADE                       0101426-83.2019.5.01.0051           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ARTHUR LIMA DE SOUZA ABIORANA                                                    CIVIL LITIGATION - BOARDING
PORDEUS                                      7026374-78.2019.8.22.0001           IMPEDIMENT                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
ARTHUR MANOEL DA SILVA NOBRE                 0735819-73.2019.8.07.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARTHUR MARCHIORI ZAGATTO                     1003605-20.2020.8.26.0071           CANCELLATION                      CIVIL COURT OF BAURU                                         Yes              No               No

ARTHUR MARTINS PEREIRA                       1003533-46.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

ARTHUR MARTINS PEREIRA                       1003533-46.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ARTHUR MATOS SALIBA                          5005973-65.2019.8.13.0188           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NOVA LIMA                                     Yes              No               No
ARTHUR MIGLIARI JUNIOR                       1010384-93.2019.8.26.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ARTHUR MOLON BARDINI SILVEIRA                5003830-14.2020.8.24.0075           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF TUBARÃO                                       Yes              No               No
ARTHUR PENDRAGON MARQUES BRITO               0034663-50.2019.8.05.0080           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No

ARTHUR RASQUERI NOGUEIRA                     7055900-90.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No

ARTHUR RESENDE EMIDIO                        5000715-82.2018.8.13.0035           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARAGUARI                                        Yes              No               No

ARTHUR RIBEIRO LAMOUNIER                     5135358-10.2018.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No

ARTHUR RICARDO PEREIRA BELO DOS SANTOS 0101235-77.2018.5.01.0017                 INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

ARTHUR RICARDO PEREIRA BELO DOS SANTOS 0100372-87.2019.5.01.0017                 INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARTHUR RIOS RAMOS                            8028198-29.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
ARTHUR ROCCO DE FREITAS                      0000184-17.2019.5.13.0029           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ARTHUR SA RODRIGUES FONTES                   0005496-62.2020.8.19.0209           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ARTHUR SALGADO BERNARDINI BASTO DA
SILVA                                        0304153-81.2019.8.24.0005           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BALNEÁRIO CAMBORIÚ                            Yes              No               No

ARTHUR SALLES MARTINS                        0002408-19.2020.8.19.0208           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARTHUR SILVA FERNANDES                       7057628-69.2019.8.22.0001           CANCELLATION                    CIVIL COURT OF PORTO VELHO                                     Yes              No               No

ARTHUR TASSINARI RESENDE                     5004722-85.2020.8.13.0702           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
ARTHUR TAVARES ELVIRA                        0001394-81.2017.5.09.0095           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ARTHUR TORGO GOMEZ                           5007154-59.2019.8.21.0033           CANCELLATION                      CIVIL COURT OF SÃO LEOPOLDO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARTHUR TORGO GOMEZ                           5007154-59.2019.8.21.0033           CANCELLATION                      CIVIL COURT OF SÃO LEOPOLDO                                  Yes              No               No



                                                                                                        136 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 257 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TICKET /
ARTHUR ZANDOMINIQUI LOPES                 0001116-54.2019.8.08.0009            RESERVATION                         CIVIL COURT OF BOA ESPERANÇA                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ARTHURO BONACCORSI DE CAMPOS              5000111-85.2019.8.13.0456            CANCELLATION                        CIVIL COURT OF OLIVEIRA                                      Yes              No               No
ARTTEMM DACH                              0004175-57.2020.8.16.0182            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ARTUR AUGUSTO GOMES                       9000048-47.2020.8.21.1001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
ARTUR BETTEGA PEREIRA                     0012429-71.2016.5.15.0106            INDIVIDUAL LABOR CLAIM              FÓRUM REGIONAL DA 15ª REGIÃO                                 Yes              Yes              No

ARTUR CEREZO BARBOSA                         5006279-44.2019.8.13.0702           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF UBERLÂNDIA                                      Yes              No               No

ARTUR DA SILVA COMPASSI                      5004371-40.2020.8.24.0045           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PALHOÇA                                       Yes              No               No
ARTUR EDUARDO ELBERT BRANDAO                 5201294-45.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
ARTUR FABIO COSTA MENDONCA                   0000853-54.2019.5.13.0002           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                            Yes              Yes              No
ARTUR GOMES DE OLIVEIRA                      0000874-87.2019.5.10.0010           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARTUR JUVENAL BADOCO                         0821363-36.2019.8.12.0001           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
ARTUR KARAN MIRANDA ALMEIDA                  0102548-97.2019.8.06.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARTUR MOREIRA COSTA                          0707788-54.2020.8.07.0001           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARTUR OLIVEIRA NERY                          0000340-23.2020.8.05.0229           CANCELLATION                      CIVIL COURT OF SANTO ANTÔNIO DE JESUS                        Yes              No               No
ARTUR PIMENTEL                               0827655-38.2018.8.23.0010           CIVIL LITIGATION - SERVICE        CIVIL COURT OF BOA VISTA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARTUR SAADE SILVA PESQUERO                   0020586-31.2019.8.27.2729           OVERBOOKING                       CIVIL COURT OF PALMAS                                        Yes              No               No
ARTUR SANCHES MORENO                         5000268-94.2020.8.24.0075           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF TUBARÃO                                       Yes              Yes              No
ARTUR SANCHES MORENO                         5000268-94.2020.8.24.0075           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF TUBARÃO                                       Yes              Yes              No
ARTURO BETANCOURT LOERA                      1006873-95.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARTURO FEDERICO ALMIRON                      1016598-11.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARTURO FREITAS ZURITA                        0186215-95.2018.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ARVI SATUAHO                                 35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
ARVI SATUAHO                                 35.001.003.XX-XXXXXXX               COMFORT                           CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARY CARNEIRO VILHENA JUNIOR                  0809499-70.2015.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
ARY CASSIO SPOSITO                           0001082-83.2012.5.15.0008           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - SEAT
ARY SPERANDIO JUNIOR                         0002778-94.2019.8.16.0182           COMFORT                           CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ARYANA ANDRADE LEITE                         3003051-53.2019.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ARYANA ANDRADE LEITE                         3003051-53.2019.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
ARYANE VICENTINI CAPANEMA                    5035863-59.2019.8.13.0702           COLLECTION                        CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
ARYEH SHEERY                                 0001855-68.2020.8.26.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

ASAIA MACHADO                                9074246-82.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No



                                                                                                        137 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 258 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ASLAN DA SILVA MACHADO                     0005287-90.2020.8.19.0210            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ASLEN PAULINELLI BAHIA                     0000803-19.2018.8.13.0388            CANCELLATION                        CIVIL COURT OF LUZ                                           Yes              No               No
ASSEMBLEIA LEGISLATIVA                     049/2020                             CIVIL LITIGATION - AIRPORTS         ASSEMBLEIA LEGISLATIVA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ASSIS BENTO ALBERTONI                      0800200-37.2020.8.14.0024            CHANGE                              CIVIL COURT OF ITAITUBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ASSOCIACAO BOM PASTOR                      1014952-55.2019.8.26.0016            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ASSOCIAÇÃO BRASILEIRA DE AGÊNCIAS DE
VIAGENS DO DISTRITO FEDERAL - ABAV         0090781-97.2014.4.01.3400            CIVIL LITIGATION - TICKETING        8ª VARA FEDERAL                                              Yes              No               No
ASSOCIAÇÃO BRASILEIRA DE AGÊNCIAS DE                                            CIVIL LITIGATION - TRAVEL
VIAGENS DO PIAUÍ - ABAV/PI                 0009372-66.2000.8.18.0140            AGENCY                              2ª VARA CÍVEL                                                Yes              No               No
ASSOCIAÇÃO BRASILEIRA DE AGÊNCIAS DE                                            CIVIL LITIGATION -
VIAGENS DO PIAUÍ - ABAV/PI                 0000016-47.2000.8.18.0140            PRECAUTIONARY                       2ª VARA CÍVEL                                                Yes              No               No

ASSOCIAÇÃO BRASILEIRA DE HEMATOLOGIA,                                            CIVIL LITIGATION - DELAY /
HEMOTERAPIA E TERAPIA CELULAR – ABHH         1028352-44.2020.8.26.0100           CANCELLATION / ASSISTANCE         19ª VARA CÍVEL                                                Yes              No               No
ASSOCIAÇÃO ESTADUAL DE DEFESA DA                                                 CIVIL LITIGATION - REBOOKING /    1ª VARA DE DIREITOS DIFUSOS, COLETIVOS E
CIDADANIA E DO CONSUMIDOR - ADECC            0833159-63.2015.8.12.0001           CANCELLATION FEE                  INDIVIDUAIS HOMOGÊNEOS                                        Yes              No               No
ASSUNTA MONTORSI DOS SANTOS                  35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ASSUNTA MONTORSI DOS SANTOS                  35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ASTOR ELLWANGER                              9001770-14.2019.8.21.0044           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ENCANTADO                                      Yes              No               No
                                             0571439-11.2014.8.05.0001
                                             AGRAVO DE INSTRUMENTO
ATA AEROTAXI ABAETE LTDA                     (0013427-30.2015.8.05.0000)         CIVIL LITIGATION - CARGO          CIVIL COURT OF SALVADOR                                       Yes              No               No
ATAIDES ANTONIO CASAROLLI                    0000468-65.2020.8.16.0058           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CAMPO MOURÃO                                   Yes              No               No
ATAIR DE SOUZA CARDOSO                       0021277-32.2016.5.04.0016           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ATALIBA LIMA DA SILVA                        1001366-71.2017.8.26.0322           RESERVATION                       CIVIL COURT OF LINS                                           Yes              No               No
ATHENA ISABELLE BATISTA MONSORES             0011367-74.2017.5.15.0004           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

ATHYLA VERCOSA DOS SANTOS                    7020897-11.2018.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ATILA BEZERRA NEVES                          7053815-34.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ATILA BEZERRA NEVES                          7053815-34.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
ATILA BRANDAO DE OLIVEIRA                    0209027-44.2019.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No
ATILA DOS SANTOS SILVA                       0000262-06.2015.5.02.0078           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
ATILA DUQUE                                  0020088-16.2019.8.08.0545           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VILA VELHA                                     Yes              No               No

ATILA LUIZ CARDOSO                           5008236-72.2018.8.13.0231           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIBEIRÃO DAS NEVES                               Yes              No               No

ATILA NOVAES CARDOZO                         0012605-82.2019.8.19.0203           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ATILA SOARES FARIA                           1000922-22.2020.8.26.0358           RESERVATION                     CIVIL COURT OF MIRASSOL                                         Yes              No               No
ATILANO ZAMBRANO NETO                        20200501908                         CIVIL LITIGATION - REFUNDS      CIVIL COURT OF BRASÍLIA                                         Yes              No               No
ATLANTICA HOTELS INTERNATIONAL BRASIL
LTDA                                         0000593-13.2019.8.21.1001           CIVIL LITIGATION - COLLECTION     CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
ATO ADVANCED TRAINING & TRANSLATION                                              CIVIL LITIGATION - SERVICE
CENTER                                       1041085-86.2013.8.26.0100           PROVIDER                          CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                         138 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 259 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ATOS JOSE LIMA DOS SANTOS                   5000952-66.2020.8.13.0223          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF DIVINÓPOLIS                                       Yes              Yes              No

ATOS JOSE LIMA DOS SANTOS                   5000952-66.2020.8.13.0223          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF DIVINÓPOLIS                                    Yes              Yes              No
ATTA HADAD                                  5012118-13.2020.8.13.0024          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ATUS IRAN PALOMO SANTOS                     0002040-64.2020.8.26.0127          CANCELLATION                       CIVIL COURT OF CARAPICUÍBA                                    Yes              No               No
ATUYLA DOS PRAZERES CASSIMIRO               0000282-11.2019.5.13.0026          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA                                             Yes              Yes              No
AUBERTO DOS SANTOS                          0000209-68.2018.5.19.0006          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
AUCANDRIA NEVES CAVALCANTI                  1001446-67.2014.5.02.0319          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
AUCIONE TRISTAO RODRIGUES                   0001047-02.2019.5.10.0014          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

AUDERI MARTINS CARNEIRO FILHO               0010390-32.2019.8.18.0084          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PICOS                                             Yes              No               No

AUDIR LAGES DE CARVALHO NETO                0800897-49.2019.8.18.0164          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                          Yes              No               No
AUDIRENE TEOFILO DOS SANTOS                 1000083-29.2020.5.02.0321          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              No               No

AUDITOR FISCAL DA ALFÂNDEGA DA RECEITA
FEDERAL DO BRASIL NO AEROPORTO                                                 TAX - JUDICIAL PROCEEDING -        COURT OF 10 ª VARA DAS EXECUÇÕES FISCAIS FEDERAIS
INTERNACIONAL EDUARDO GOMES            0020869-47.2017.4.03.6230               OTHERS                             DE SÃO PAULO                                                  Yes              Yes              No

AUDITOR FISCAL DA ALFÂNDEGA DA RECEITA
FEDERAL DO BRASIL NO AEROPORTO                                                 TAX - JUDICIAL PROCEEDING -
INTERNACIONAL TANCREDO NEVES           0020869-47.2017.4.03.6192               OTHERS                             COURT OF JUSTIÇA FEDERAL DE BELO HORIZONTE                    Yes              Yes              No
AUDITOR FISCAL DA RECEITA FEDERAL DO                                           TAX - JUDICIAL PROCEEDING -
BRASIL                                 0020869-47.2017.4.03.6182               OTHERS                             COURT OF JUSTIÇA FEDERAL DE BELO HORIZONTE                    Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
AUDO DA SILVA RODRIGUES                     0031461-65.2019.8.05.0080          CANCELLATION                       CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
AUGOSTINHO BALBINOTT JUNIOR                 0002583-61.2020.8.16.0025          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF ARAUCÁRIA                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
AUGUSTHUS CESAR ARAUJO DENUCCI              5018828-20.2019.8.13.0433          RESERVATION                        CIVIL COURT OF MONTES CLAROS                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
AUGUSTINA NATALIA TORRES                    1017040-74.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
AUGUSTINHO FREITAS MARTINS                  1015133-15.2019.8.11.0003          CANCELLATION                       CIVIL COURT OF RONDONÓPOLIS                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
AUGUSTO ANDRADE CALMON                      0008654-60.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
AUGUSTO CARANGE PATRICIO                    0100255-68.2018.5.01.0070          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
AUGUSTO CARLOS RIBEIRO ANSALONI             1005000-03.2020.8.26.0506          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              Yes              No
AUGUSTO CARLOS RIBEIRO ANSALONI             1005000-03.2020.8.26.0506          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              Yes              No
AUGUSTO CAVALIN                             1000462-60.2020.8.26.0576          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
AUGUSTO CESAR BORGES DE AZEVEDO                                                CIVIL LITIGATION - FLIGHT
JUNIOR                                      0020267-77.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No

AUGUSTO CESAR LOBATO REIS                   0059934-85.2019.8.17.2001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                            Yes              No               No

AUGUSTO CESAR LOURENCO BREDERODES           1007831-81.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
AUGUSTO CESAR SANTOS MOREIRA                0705302-51.2020.8.07.0016          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BRASÍLIA                                          Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
AUGUSTO CESAR VERAS RODRIGUES               3001042-18.2019.8.06.0004          LITIGATION - CIVIL              CIVIL COURT OF FORTALEZA                                         Yes              No               No



                                                                                                       139 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 260 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
AUGUSTO CEZAR CASTRO MONIZ DE ARAGAO                                           CIVIL LITIGATION - FLIGHT
JUNIOR                                    0004521-03.2019.8.16.0001            CHANGE                              CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
AUGUSTO DE SOUZA PINTO JUNIOR             1009860-92.2019.8.26.0664            CHANGE                              CIVIL COURT OF VOTUPORANGA                                   Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
AUGUSTO DE SOUZA PINTO JUNIOR             1009860-92.2019.8.26.0664            CHANGE                              CIVIL COURT OF VOTUPORANGA                                   Yes              Yes              No
AUGUSTO DOS SANTOS ALMEIDA MARTINS        1000161-42.2014.5.02.0318            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

AUGUSTO ESPINDOLA DIAS DA SILVA              0003222-98.2014.8.14.0040           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PARAUAPEBAS                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AUGUSTO ESTEFANO BECKER                      5004938-30.2020.8.24.0091           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AUGUSTO FABIO DOS REIS                       0219557-10.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
AUGUSTO FAM GALVAO MACHADO E SILVA           0006166-50.2019.8.17.2001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RECIFE                                        Yes              No               No
AUGUSTO FIDELIS DE SOUSA                     1019077-08.2019.8.26.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
AUGUSTO FLAVIO SANTOS DE ANDRADE                                                 CIVIL LITIGATION - FLIGHT
FILHO                                        0625442-98.2018.8.04.0001           CHANGE                            CIVIL COURT OF MANAUS                                        Yes              No               No

AUGUSTO JOSE FELIX DE QUEIROZ                0053139-48.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              No               No

AUGUSTO LOPES GOMES                          5007596-61.2019.8.24.0091           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                   Yes              No               No

AUGUSTO NASSER BORGES                        0160500-61.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AUGUSTO PEDRO NETO                           1001200-64.2019.8.26.0291           CANCELLATION                      CIVIL COURT OF JABOTICABAL                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AUGUSTO RIBEIRO GABRIEL                      5202242-14.2019.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                       Yes              No               No
AUGUSTO RICCI FERREIRA                       0303396-85.2019.8.24.0038           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOINVILLE                                     Yes              No               No
AUGUSTO SALDANHA                             0008349-12.2019.8.21.0019           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF NOVO HAMBURGO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AUGUSTO SCHMITZ                              5000292-24.2019.8.21.0146           CANCELLATION                      CIVIL COURT OF FELIZ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AUGUSTO SILVEIRA DA SILVA                    5005548-42.2019.8.24.0023           OVERBOOKING                       CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AUGUSTO STEFAN BORIN                         5007384-40.2019.8.24.0091           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
AUGUSTO STEFAN BORIN                         5007384-40.2019.8.24.0091           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TAM
AUGUSTO VALERIO MARINS DE MELLO              0051543-49.2019.8.19.0203           FIDELIDADE PROGRAM                CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AUGUSTO ZETTERMANN ZIOMKOWSKI                0005348-38.2019.8.16.0187           CHANGE                            CIVIL COURT OF CURITIBA                                      Yes              No               No

AUREA LUCIA CUSTODIO FRANCO                  0001047-48.2020.8.05.0113           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ITABUNA                                         Yes              Yes              No

AUREA LUCIA CUSTODIO FRANCO                  0001047-48.2020.8.05.0113           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ITABUNA                                       Yes              Yes              No
AUREA MARIA ARETAKIS DA CRUZ                 0001856-47.2012.5.06.0014           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO/PE                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AUREA MARIA BARUFFI                          5002855-40.2019.8.24.0038           CANCELLATION                      CIVIL COURT OF JOINVILLE                                     Yes              No               No
AUREA REBECA FEITOSA VIANA                   0021227-56.2019.8.16.0035           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                          Yes              No               No




                                                                                                        140 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 261 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - ACCIDENT /
AURELIA SAMANIEGO DE OLIVEIRA FILHA        1022494-80.2017.8.26.0506            INCIDENT                            CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
AURELIANO PONTES JUNIOR                    032.2013.918.398-5                   RESERVATION                         CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                                                    TRIBUNAL REGIONAL DO TRABALHO DA 18ª REGIÃO -
AURELINA DE SOUZA SANTOS CAMILO            0011477-45.2015.5.18.0009            INDIVIDUAL LABOR CLAIM              GOIÂNIA                                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
AURELINO SANTANA MARIM                     1001059-25.2020.8.11.0001            OVERBOOKING                         CIVIL COURT OF CUIABÁ                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
AURELINO SANTANA MARIM                     1001059-25.2020.8.11.0001            OVERBOOKING                         CIVIL COURT OF CUIABÁ                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
AURELIO BAIAO DINIZ                        0002229-89.2020.8.19.0045            RESERVATION                         CIVIL COURT OF RESENDE                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
AURELIO BAIAO DINIZ                        0002229-89.2020.8.19.0045            RESERVATION                         CIVIL COURT OF RESENDE                                       Yes              Yes              No

AURELIO CAPUA DALLAPICULA                    0010595-90.2020.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                          Yes              Yes              No

AURELIO CAPUA DALLAPICULA                    0010595-90.2020.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                          Yes              Yes              No
AURELIO DOURADO FERNANDES                    1000199-36.2018.5.02.0020           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                      Yes              Yes              No

AURELIO LEITE HEINE                          0001211-61.2015.5.23.0008           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO 23ª REGIÃO - MT                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
AURELIO MARCOS DE ALMEIDA                    5227875-27.2019.8.09.0051           LITIGATION - CIVIL                CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
AURELUCI DE MORAES MELO                      35.001.003.XX-XXXXXXX               COLLECTION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AURENICE LEONTINO                            1000112-12.2016.5.02.0712           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AURENITA MARQUES TORREAO DE SA               0076877-65.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AURI GRASE                                   5009166-92.2019.8.24.0023           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
AURICELIA REGO ARARUNA                       0803038-65.2019.8.10.0034           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CODÓ                                           Yes              No               No

AURICILENE BARBALHO COELHO                   1053379-66.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
AURIDENE MARIA DA SILVA MOREIRA DE
FREITAS TAPETY                               0800159-46.2017.8.18.0030           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF OEIRAS                                           Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
AURILEIA DE CARVALHO LOPES DE DEUS           0061299-62.2020.8.05.0001           LITIGATION - CIVIL              CIVIL COURT OF SALVADOR                                         Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
AURILEIA DE CARVALHO LOPES DE DEUS           0565463-81.2018.8.05.0001           LITIGATION - CIVIL              CIVIL COURT OF SALVADOR                                         Yes              No               No

AURINEIDE RODRIGUES RAMALHO MARTINS          0878322-57.2019.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AURINO BISPO RIBEIRO                         0048639-08.2014.8.10.0001           OVERBOOKING                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AURINO RIBEIRO DE QUEIROZ NETO               8000192-60.2019.8.05.0276           CANCELLATION                      CIVIL COURT OF WENCESLAU GUIMARÃES                            Yes              No               No
AURISELMA DE ARAUJO                          0804854-97.2020.8.20.5004           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF NATAL                                          Yes              Yes              No
AURISELMA DE ARAUJO                          0804854-97.2020.8.20.5004           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF NATAL                                          Yes              Yes              No
AURISTEIA BRANDAO DE SOUZA PINHEIRO          23.001.002.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AURISTELLA DE MELLO MARTINS SOLANO           1002317-90.2020.8.26.0506           CHANGE                            CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No



                                                                                                         141 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 262 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - IMPROPER
AURITA ALVES PEREIRA DE MEDEIROS           0800970-50.2017.8.15.0301            COLLECTION                          CIVIL COURT OF POMBAL                                        Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
AURY CARDOSO DE PAULA                      1004086-16.2020.8.11.0001            RESERVATION                         CIVIL COURT OF CUIABÁ                                        Yes              No               No
AURY NASCIMENTO BRANDAO                    0001506-55.2015.5.21.0008            INDIVIDUAL LABOR CLAIM              CEJUSC/NATAL                                                 Yes              Yes              No
AUTO BATERIAS E ACUMULADORES LTDA          0702296-81.2020.8.07.0001            CIVIL LITIGATION - GENERAL          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
AUXILIADORA CARVALHO MENDONCA              7001338-97.2020.8.22.0001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF PORTO VELHO                                        Yes              No               No
AVAMILTON DE JESUS RIBEIRO                 0010250-73.2015.5.05.0561            INDIVIDUAL LABOR CLAIM              FORUM TRABALHISTA DE PORTO SEGURO                            Yes              Yes              No

AVANYR SANT ANA DA SILVA                     1011096-91.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
AVIESP ASSOCIACAO DAS AGENCIAS DE
VIAGENS INDEPENDENTES DO INTERIOR DO                                             CIVIL LITIGATION - IMPROPER
ESTADO DE SAO PAULO                          0037687-29.2001.8.26.0114           COLLECTION                        CIVIL COURT OF CAMPINAS                                       Yes              No               No
AVILA ALVES JUNIOR                           0011519-05.2014.5.01.0009           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
AVNER SERGIO CUNHA GOMES                     0000219-16.2013.5.10.0014           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE BRASÍLIA                                 Yes              Yes              No
AXA CORPORATE SOLUTIONS SEGUROS S.A          1000499-97.2019.8.26.0002           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AXA CORPORATE SOLUTIONS SEGUROS S/A          1025273-31.2018.8.26.0002           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AXA CORPORATE SOLUTIONS SEGUROS SA           1001547-57.2020.8.26.0002           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                      Yes              No               No
AXEL GUIMARAES SCHOTT                        0003573-04.2020.8.19.0014           CIVIL LITIGATION - SERVICE        CIVIL COURT OF CAMPOS DOS GOYTACAZES                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AYALA GERVASIO CAMPOS FARIA                  0800797-53.2020.8.10.0012           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AYDNER MALTEZ SANTOS                         0060890-86.2020.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                       Yes              No               No
AYLA CARNEIRO CARDOSO                        0002519-87.2011.5.02.0031           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AYLA NOBREGA DE NEGREIROS MELO               0827318-83.2016.8.15.2001           CHANGE                            CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
AYLTON CAVALCANTE TONHA SOBRINHO             0710037-75.2020.8.07.0001           RESERVATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
AYLTON CAVALCANTE TONHA SOBRINHO             0701204-60.2020.8.02.0081           CANCELLATION                      CIVIL COURT OF MACEIÓ                                         Yes              No               No
AYLZIA FABIANA BORGES CARRILHO               0812450-03.2016.8.15.2001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
AYMORE DE CHIARA JUNIOR                      0000535-43.2012.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
AYSLAN CLAYTON MORAES                        0041028-40.2015.8.11.0001           CHANGE                            CIVIL COURT OF CUIABÁ                                         Yes              No               No
AYSLANY MELO RODRIGUES                       0012120-62.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              No               No
AZEVEDO HAMILTON CARTAXO                     0827535-95.2019.8.20.5004           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
B. C. P. D. M.                               0041959-74.2019.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              No               No
BAHIA AIRPORT SERVICES PRESTAD               1018479-59.2016.8.26.0100           CIVIL LITIGATION - COLLECTION     CIVIL COURT OF SÃO PAULO                                      Yes              No               No
BAHIA BELLA VIAGENS E TURISMO LTDA           0576882-98.2018.8.05.0001           CIVIL LITIGATION - CARGO          CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BAILON LOPES CARNEIRO FILHO                  0016106-24.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BAILON LOPES CARNEIRO NETO                   0000808-74.2020.8.05.0103           CANCELLATION                      CIVIL COURT OF ILHÉUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BALBINO OLIVEIRA MACIEL                      1064854-19.2019.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BALDOMERO GONCALVES FILHO                    0218254-58.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
BARBARA ANGELI VIEIRA                        5000561-97.2019.8.13.0433           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MONTES CLAROS                                  Yes              No               No




                                                                                                         142 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 263 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
BARBARA BARBOSA DE OLIVEIRA               0056262-93.2019.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No
BARBARA CALANDRINI AZEVEDO PONCE DE                                            CIVIL LITIGATION - FLIGHT
LEAO                                      0806758-04.2019.8.14.0301            OVERBOOKING                         CIVIL COURT OF BELÉM                                         Yes              No               No
BARBARA CAPRIOLI                          0001719-56.2020.8.16.0014            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF LONDRINA                                           Yes              Yes              No
BARBARA CAPRIOLI                          0001719-56.2020.8.16.0014            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF LONDRINA                                           Yes              Yes              No
BARBARA CHAVES GARFEJO                    0000622-59.2010.5.01.0072            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
BARBARA CHRISTINA ALVES CASTILHO          1028802-48.2019.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
BARBARA CORREA BABETO                     1001808-46.2017.5.02.0713            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No

BARBARA CORREA QUADRO                        5020499-10.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              Yes              No

BARBARA CORREA QUADRO                        5020499-10.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BARBARA CRISTINA DA SILVA                    7054607-85.2019.8.22.0001           CANCELLATION                    CIVIL COURT OF PORTO VELHO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BARBARA CRISTINA DA SILVA                    7054607-85.2019.8.22.0001           CANCELLATION                    CIVIL COURT OF PORTO VELHO                                     Yes              Yes              No
BARBARA CRISTINA DO NASCIMENTO
CORREIA                                      0100441-21.2017.5.01.0040           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
BARBARA CRISTINA FEIO O GRADY                0001995-32.2015.8.14.0301           IMPEDIMENT                        CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BARBARA DE ABREU CARDOSO                     0032223-21.2016.8.19.0202           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
BARBARA DE ALMEIDA FIGUEIREDO                35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BARBARA DE ALMEIDA FIGUEIREDO                35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BARBARA DIAS DUARTE CARVALHO                 5026471-58.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
BARBARA DIAS DUARTE CARVALHO                 5026471-58.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
BARBARA ERICA DE MACEDO HENRIQUE             0000660-55.2019.5.13.0029           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BARBARA EVELIN GONCALVES BARBOZA             0008350-15.2019.8.16.0058           CANCELLATION                      CIVIL COURT OF CAMPO MOURÃO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BARBARA FALCONE                              0046378-68.2019.8.16.0182           OVERBOOKING                       CIVIL COURT OF CURITIBA                                      Yes              No               No
BARBARA FREITAS LOPES                        1002303-82.2016.5.02.0048           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BARBARA GABRIELA MULLER KINDER               1022253-92.2019.8.26.0003           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No

BARBARA GAMA DA SILVA                        5005489-26.2020.8.13.0702           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
BARBARA HELIODORA RODRIGUES PORTO            0036046-92.2015.8.08.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BARBARA HOSTERT                              5006487-67.2019.8.24.0008           CHANGE                            CIVIL COURT OF BLUMENAU                                      Yes              No               No
BARBARA JARDIM DO NASCIMENTO                 5015279-31.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

BARBARA KAROLYNE PEREIRA SOUSA               1002713-82.2020.8.26.0016           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BARBARA LETICIA GOIS BOMFIM                  0000926-50.2020.8.05.0103           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ILHÉUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
BARBARA LETICIA NUNES SILVEIRA DO REG        9000871-76.2019.8.21.4001           COMFORT                           CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BARBARA LUIZA OLIVEIRA VIDAL                 0193224-21.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
BARBARA MEDEIROS AMARAL                      5007480-61.2019.8.13.0188           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NOVA LIMA                                     Yes              No               No



                                                                                                        143 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 264 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

BARBARA MORAES MONTEIRO DE OLIVEIRA          0002023-08.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
BARBARA MOTTA DA CARVALHEIRA                 0010776-51.2020.8.17.8201          RESERVATION                        CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
BARBARA PACE SILVA DE ASSIS CARVALHO         5208724-48.2019.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
BARBARA PEREIRA HALLIDAY                     0002549-35.2020.8.19.0209          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
BARBARA PIAUILINO PIMENTEL MAIA              3000514-75.2019.8.06.0006          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
BARBARA POLCARO GARCIA RIBEIRO               5066602-12.2019.8.13.0024          CHANGE                             CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

BARBARA POLIZELI ALONSO                      1000137-85.2020.8.26.0382          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF NEVES PAULISTA                                 Yes              No               No
BARBARA PRISCILA FIGUEIREDO FORMOSO          0000942-36.2016.5.11.0003          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
BARBARA PRISCILA HANEMANN                    7043230-20.2019.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
BARBARA RAMOS SOUSA DE ABREU E LIMA          0003322-20.2020.8.17.8201          RESERVATION                        CIVIL COURT OF RECIFE                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
BARBARA RAMOS SOUSA DE ABREU E LIMA          0003322-20.2020.8.17.8201          RESERVATION                        CIVIL COURT OF RECIFE                                         Yes              Yes              No

BARBARA RANDOW SANTANA NASCIMENTO            0025479-61.2019.8.08.0347          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF VITÓRIA                                        Yes              No               No

BARBARA RAYANNE FIOR                         0009715-84.2018.8.21.1001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                      Yes              No               No
BARBARA REJANE SUZANO VITERBO                                                   CIVIL LITIGATION - FLIGHT
BRANDAO                                      0047433-54.2019.8.16.0182          CANCELLATION                    CIVIL COURT OF CURITIBA                                          Yes              No               No
BARBARA SANTANA REBOUCAS                     0031656-59.2020.8.05.0001          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SALVADOR                                          Yes              No               No

BARBARA SCHNEIDER DE SOUZA                   9000226-97.2020.8.21.0159          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TEUTÔNIA                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
BARBARA SERVILHA AIROLDI                     1001858-35.2020.8.26.0071          CANCELLATION                    CIVIL COURT OF BAURU                                             Yes              No               No
BARBARA SGUARIO BUZZI                        42.003.001.XX-XXXXXXX              CIVIL LITIGATION - SERVICE      CIVIL COURT OF BALNEÁRIO CAMBORIÚ                                Yes              No               No

BARBARA SOUZA                                0300083-32.2019.8.24.0163          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAPIVARI DE BAIXO                                 Yes              No               No
BARBARA THAILA VIEIRA DE OLIVEIRA            1000315-59.2018.8.11.0111          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF MATUPÁ                                            Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
BARBARA THAIS DE SOUSA AMARAL                0801158-47.2019.8.10.0031          COLLECTION                      CIVIL COURT OF CHAPADINHA                                        Yes              No               No

BARBARA TIMPORIM DE SOUZA                    1000727-59.2020.8.26.0189          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FERNANDÓPOLIS                                  Yes              No               No
BARBARA VIDAL RIBEIRO                        0100317-58.2018.5.01.0022          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
BARBARA VOLTARELLI                           0000034-91.2020.8.16.0053          CHANGE                             CIVIL COURT OF BELA VISTA DO PARAÍSO                          Yes              No               No
BARBARA ZIGNANI                              0002424-65.2013.5.02.0038          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
BARCELOS ANTONIO SILVEIRA                    1000488-22.2020.8.26.0297          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF JALES                                          Yes              No               No
                                                                                CIVIL LITIGATION - SPECIAL
BARNABE SILVA                                0702542-36.2018.8.07.0005          PASSENGER                          CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - SPECIAL
BARTOLOMEU ALFREDO DA SILVA                  0000425-92.2015.8.15.0071          PASSENGER                          CIVIL COURT OF AREIA                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
BARUCK LEAL CUNHA                            0014682-44.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No



                                                                                                        144 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 265 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

BATISTA ANTONIO CALOMINO                     0007091-96.2020.8.19.0209          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              Yes              No

BATISTA ANTONIO CALOMINO                     0007091-96.2020.8.19.0209          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              Yes              No
BATISTA JOSE DA COSTA FILHO                  0001039-43.2013.5.06.0015          INDIVIDUAL LABOR CLAIM          VARA DO TRABALHO DO RECIFE - PE                                  Yes              Yes              No
BE HAPPY REPRESENTAÇÕES TURÍSTICAS
LTDA                                         0126701-34.2018.8.06.0001          CIVIL LITIGATION - GENERAL         CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
BEATHRIZ LOPES ALVES                         3000056-94.2020.8.06.0015          RESERVATION                        CIVIL COURT OF FORTALEZA                                      Yes              No               No

BEATRIZ ABREU LESSA RIBEIRO                  8029296-15.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
BEATRIZ ALVES DE CARVALHO                    35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
BEATRIZ ALVES DE CARVALHO                    35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
BEATRIZ ANDRADE DE SOUZA DANTAS              0635536-29.2019.8.04.0015          CHANGE                             CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
BEATRIZ APARECIDA SILVA                      1074397-46.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
BEATRIZ ARMANI CALCINA                       1013242-39.2019.8.26.0100          CIVIL LITIGATION - AIRCRAFT        CIVIL COURT OF SÃO PAULO                                      Yes              No               No

BEATRIZ AUXILIADORA REZENDE MACHADO          0086634-32.2019.8.13.0313          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF IPATINGA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
BEATRIZ BALBI DAUZACKER                      0078588-52.2019.8.19.0001          OVERBOOKING                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
BEATRIZ BALBI DAUZACKER                      0078588-52.2019.8.19.0001          OVERBOOKING                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
BEATRIZ BARCO TAVARES JONTAZ IRIGOYEN        1055187-33.2019.8.26.0576          RESERVATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No

BEATRIZ BARROZO GONZALEZ OLIVEIRA            1073656-06.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
BEATRIZ BARUQUE PONTES DA COSTA              0801745-38.2020.8.23.0010          RESERVATION                     CIVIL COURT OF BOA VISTA                                         Yes              No               No

BEATRIZ BEZERRA SIMAS                        1010492-33.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
BEATRIZ BORGES DE SOUZA LOIOLA               7010960-06.2020.8.22.0001          OVERBOOKING                        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
BEATRIZ BRANDAO ESTRELA                      9000391-70.2020.8.21.0022          RESERVATION                        CIVIL COURT OF PELOTAS                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
BEATRIZ BRANDAO ESTRELA                      9000391-70.2020.8.21.0022          RESERVATION                        CIVIL COURT OF PELOTAS                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
BEATRIZ BREDA MASCARENHAS SOUZA              0038066-27.2019.8.05.0080          CANCELLATION                       CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
BEATRIZ CARVALHO DE OLIVEIRA                 1053082-20.2018.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
BEATRIZ CAVALCANTI PESSOA DE MELO            0034330-23.2019.8.17.2810          CANCELLATION                       CIVIL COURT OF JABOATÃO DOS GUARARAPES                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
BEATRIZ COUTINHO ASSUMPCAO                   0012974-68.2017.8.19.0002          CANCELLATION                       CIVIL COURT OF NITERÓI                                        Yes              No               No

BEATRIZ DE OLIVEIRA MARTINS                  0011476-67.2020.8.08.0347          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                           Yes              No               No



                                                                                                        145 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 266 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
BEATRIZ DE SOUZA                           0001716-26.2016.5.19.0009            INDIVIDUAL LABOR CLAIM              FORUM TRABALHISTA/AL                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
BEATRIZ DE TOLEDO ALVES PEREIRA            1024900-65.2016.8.26.0100            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No

BEATRIZ FERNANDA DOS SANTOS DA COSTA         1005497-74.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

BEATRIZ FERNANDA GARCIA COMIM                1001625-05.2020.8.26.0664           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VOTUPORANGA                                      Yes              No               No

BEATRIZ FERREIRA CAPRIOLI                    0007503-14.2020.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LONDRINA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BEATRIZ FRANCK TAVARES                       9004561-51.2020.8.21.0001           CANCELLATION                    CIVIL COURT OF PORTO ALEGRE                                     Yes              No               No
BEATRIZ HELENA DE ASSIS PRADO                1001447-62.2017.5.02.0314           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              Yes              No

BEATRIZ HIROMI KAIDO                         0012190-15.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              Yes              No

BEATRIZ HIROMI KAIDO                         0012190-15.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BEATRIZ HLAVAI MATTOS                        1000299-53.2020.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
BEATRIZ KOGURE BORGES                        0008466-97.2018.8.16.0044           IMPEDIMENT                        CIVIL COURT OF APUCARANA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BEATRIZ LIMA ADJAFRE                         1009091-96.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
BEATRIZ MARIA DE LEMOS SILVA                 1000254-83.2020.5.02.0709           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
BEATRIZ MARIA DO PRADO BARREIRA              0700909-83.2020.8.07.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
BEATRIZ MATHEUS MENDES BRAGA DE
CASTRO                                       0712696-12.2020.8.07.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
BEATRIZ MATHEUS MENDES BRAGA DE
CASTRO                                       0712696-12.2020.8.07.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BEATRIZ NAIM MARCUCCI                        5161739-21.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
BEATRIZ NEVES OLIVEIRA AZIANI                1002204-90.2016.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
BEATRIZ OLIVEIRA CAMPOS                      1001322-76.2017.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
BEATRIZ PIMENTA DE NOVAES CASTELO
BRANCO                                       3001135-18.2018.8.06.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                        Yes              No               No

BEATRIZ PROENCA DROSGHIC                     1031890-04.2018.8.11.0041           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BEATRIZ SANTOS VENANCIO                      8000748-38.2020.8.05.0014           RESERVATION                       CIVIL COURT OF ARACI                                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BEATRIZ SANTOS VENANCIO                      8004486-05.2018.8.05.0014           RESERVATION                       CIVIL COURT OF ARACI                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BEATRIZ SCHERER JULIO                        5004514-88.2020.8.24.0090           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BEATRIZ SILVA DE CARVALHO                    1001146-55.2020.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No

BEATRIZ SILVA DE JESUS SOUSA                 0011039-35.2020.8.05.0080           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FEIRA DE SANTANA                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BEATRIZ SILVA MOREIRA                        0006799-26.2020.8.19.0205           OVERBOOKING                     CIVIL COURT OF RIO DE JANEIRO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BEATRIZ SILVA MOREIRA                        0006799-26.2020.8.19.0205           OVERBOOKING                     CIVIL COURT OF RIO DE JANEIRO                                   Yes              Yes              No



                                                                                                         146 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 267 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

BEATRIZ SOUEID MORAD                        0003421-50.2020.8.19.0209          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              Yes              No

BEATRIZ SOUEID MORAD                        0003421-50.2020.8.19.0209          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
BEATRIZ THOLT DE VASCONCELLOS               1010460-28.2020.8.26.0002          OVERBOOKING                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BEATRIZ TIRLONI JOSGRILBERT                 0802767-47.2019.8.12.0019          OVERBOOKING                        CIVIL COURT OF PONTA PORÃ                                     Yes              No               No
BEATRIZ VALERIA PASSOS RODRIGUES            0816054-95.2019.8.12.0110          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No

BEATRIZ VICTORIA CUNHA PEREIRA              8027146-61.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
BEATRIZ VOLPE PRADO                         0066891-76.2019.8.16.0014          IMPEDIMENT                         CIVIL COURT OF LONDRINA                                       Yes              No               No
BEATRIZ WACHED CAVA PLACIDO DO LAGO         1000173-26.2020.8.26.0642          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF UBATUBA                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BEATRIZ ZINI BERTOLI                        5000120-54.2020.8.24.0020          CHANGE                             CIVIL COURT OF CRICIÚMA                                       Yes              No               No
BECATUR FRETAMENTO E TURISMO LTDA           94/2019                            CIVIL LITIGATION - GENERAL         CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BEETHOVEN RODRIGUES DE ANDRADE              0009289-02.2019.8.17.8227          CANCELLATION                       CIVIL COURT OF JABOATÃO DOS GUARARAPES                        Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
BEETHOVEN RODRIGUES DE ANDRADE              0009289-02.2019.8.17.8227          CANCELLATION                       CIVIL COURT OF JABOATÃO DOS GUARARAPES                        Yes              Yes              No

BEETHOWEN FERNANDES GONCALVES               5009185-62.2019.8.13.0231          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIBEIRÃO DAS NEVES                             Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BELA LEDERMANN                              5016358-29.2019.8.21.0001          CANCELLATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BELCHIOR GUIMARAES ALVES FILHO              0702141-73.2019.8.07.0014          CANCELLATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BELISE MEISTER ARNOLD RUFINO                0301638-90.2019.8.24.0064          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
BELLA MANIA COMERCIO DE ROUPAS E
ACESSORIOS LTDA                             0001294-85.2015.8.15.2001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BELMIRO GONCALVES DE CASTRO                 7001055-47.2020.8.22.0010          CANCELLATION                       CIVIL COURT OF ROLIM DE MOURA                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
BELMIRO GONCALVES DE CASTRO                 7001055-47.2020.8.22.0010          CANCELLATION                       CIVIL COURT OF ROLIM DE MOURA                                 Yes              Yes              No
BENEDICTO TRAJANO BORGES FILHO              1017105-61.2019.8.26.0016          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
BENEDITA BAIA DOS SANTOS                    0009572-21.2020.8.03.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF MACAPÁ                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BENEDITA CLEONICE CANTARELLI COSTA          1005969-60.2019.8.26.0568          CANCELLATION                       CIVIL COURT OF SÃO JOÃO DA BOA VISTA                          Yes              No               No
BENEDITA PALMEIRAS DA SILVA                 142.611/2020                       CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GUARULHOS                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BENEDITA REVNEI                             0082426-45.2019.8.16.0014          CANCELLATION                       CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BENEDITO ELIAS DE ALBUQUERQUE               7058145-74.2019.8.22.0001          CHANGE                             CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
BENEDITO ELIAS DE ALBUQUERQUE               7058145-74.2019.8.22.0001          CHANGE                             CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
BENEDITO FONSECA E SOUZA ADEODATO           0129903-22.2019.8.19.0001          CHANGE                             CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
BENEDITO GONCALVES DO CARMO                 0001268-84.2016.5.10.0015          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
BENEDITO GONCALVES DO CARMO                 0001525-11.2017.5.10.0004          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No



                                                                                                       147 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 268 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - BOARDING
BENEDITO NABARRO                           0800639-96.2019.8.10.0023            IMPEDIMENT                          CIVIL COURT OF AÇAILÂNDIA                                    Yes              No               No
BENEDITO RODRIGUES DA SILVA                5000901-41.2020.8.08.0014            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF COLATINA                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
BENICIO CORREA DE PAULA                    0003541-19.2019.8.03.0001            RESERVATION                         CIVIL COURT OF MACAPÁ                                        Yes              No               No
BENILDO EDSEL DOTTO CASANOVA               0042492-91.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No
BENILZA LOPES CAVALCANTE                   23.002.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FORTALEZA                                     Yes              No               No
BENITO DE CARLO SIQUEIRA                   1000381-06.2019.8.26.0008            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
BENITO NICACIO CHAVES                      1010709-07.2019.8.26.0004            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
BENITO PETTENON                            42.001.001.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
BENIVALDO SILVA OLIVEIRA                   0062300-61.2008.5.05.0031            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SALVADOR                                No               Yes              Yes

BENJAMIM MARTINS DE OLIVEIRA NETO            0621498-20.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BENJAMIM RABELO DE ARAUJO FILHO              0615743-15.2020.8.04.0001           CANCELLATION                    CIVIL COURT OF MANAUS                                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BENJAMIM RABELO DE ARAUJO FILHO              0615743-15.2020.8.04.0001           CANCELLATION                    CIVIL COURT OF MANAUS                                           Yes              Yes              No

BENJAMIN PEREIRA DA SILVA JUNIOR             0027444-05.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - ON-BOARD
BENNY KORN                                   1092118-08.2019.8.26.0100           SERVICE                         CIVIL COURT OF SÃO PAULO                                        Yes              No               No

BENOIT CEDRIC COUTIER                        1004294-77.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BENTO DA SILVA SANTOS FILHO                  0059203-74.2020.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                       Yes              No               No
BENTO DA SILVA SANTOS FILHO                  0061617-45.2020.8.05.0001           CIVIL LITIGATION - SERVICE        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BENTO FREIRE DE SOUZA JUNIOR                 0063092-36.2020.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BENTO VILELA                                 0025232-80.2019.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                        Yes              No               No
BENVENUTO ANTONIO BEDIN                      1001069-78.2018.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
BENVINDA DE GUSMAO SANTANA                   0623062-60.2018.8.04.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                         Yes              No               No
BERENICE CORDEIRO LOBO                       1001684-19.2019.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

BERENICE RIETMANN DA COSTA E CUNHA           0050125-66.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BERGSON PEREIRA DE LIMA                      0800828-68.2020.8.10.0046           RESERVATION                       CIVIL COURT OF IMPERATRIZ                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BERILO BERNARDINO DE OLIVEIRA                0613916-66.2020.8.04.0001           RESERVATION                       CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
BERILO BERNARDINO DE OLIVEIRA                0613916-66.2020.8.04.0001           RESERVATION                       CIVIL COURT OF MANAUS                                         Yes              Yes              No
BERLINKA LIMA FREITAS DA PAIXAO              0700655-19.2020.8.07.0014           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
BERNADETE ALZIRA REINERT                     0026991-67.2019.8.16.0182           COMFORT                           CIVIL COURT OF CURITIBA                                       Yes              No               No
BERNADETE REZENDE COSTA SEABRA               0634800-11.2019.8.04.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BERNADETE REZENDE COSTA SEABRA               0644752-22.2020.8.04.0001           RESERVATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
BERNADETE REZENDE COSTA SEABRA               0634800-11.2019.8.04.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                         Yes              No               No



                                                                                                         148 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 269 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
BERNADETE WOSCH DO VALE                   0026575-60.2019.8.16.0001            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No

BERNARD KORMAN KUPERMAN                      5018707-21.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No

BERNARD ZAHOUL                               1052130-77.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BERNARDETE SOBRAL DE MENDONCA                0000055-41.2020.8.26.0004           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BERNARDINO SENNA FERREIRA FILHO              0056151-61.2019.8.03.0001           CIVIL LITIGATION - SERVICE        CIVIL COURT OF MACAPÁ                                        Yes              No               No
BERNARDO ACTOS ANDRADE DE SOUZA                                                  CIVIL LITIGATION - FLIGHT
MIRANDA                                      5023183-05.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

BERNARDO ANDRADE FREIRE                      0125567-35.2019.8.06.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BERNARDO ANTUNES                             0038961-94.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
BERNARDO ARAUJO COSTA                        0017968-97.2019.8.08.0545           LITIGATION - CIVIL                CIVIL COURT OF VILA VELHA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - PRE-
BERNARDO ASSMANN                             5004346-47.2020.8.21.0033           REGISTRATION                      CIVIL COURT OF SÃO LEOPOLDO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BERNARDO BARBOSA OWCZARZAK                   0158387-81.2018.8.19.0001           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
BERNARDO BATISTA SILVA BERALDI               0003891-23.2020.8.19.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NITERÓI                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BERNARDO BENDHACK                            0009016-30.2018.8.16.0194           CHANGE                            CIVIL COURT OF CURITIBA                                      Yes              No               No
BERNARDO CAETANO SCHUSTER                    7001277-42.2020.8.22.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
BERNARDO CAMPOS LABORNE TAVARES              5191802-29.2019.8.13.0024           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

BERNARDO CARVALHO DOS SANTOS                 1005361-77.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BERNARDO CENCI LIVIERA                       5001563-06.2019.8.21.0005           OVERBOOKING                       CIVIL COURT OF BENTO GONÇALVES                               Yes              No               No
BERNARDO CESARIO E MOTTA CORTEZ              5003666-94.2019.8.13.0720           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VISCONDE DO RIO BRANCO                        Yes              Yes              No
BERNARDO CESARIO E MOTTA CORTEZ              5003666-94.2019.8.13.0720           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VISCONDE DO RIO BRANCO                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BERNARDO CORDEIRO TONELLI                    5062391-93.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BERNARDO CORDEIRO TONELLI                    5006998-86.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

BERNARDO DA CUNHA ARAUJO                     0704068-34.2020.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                        Yes              Yes              No

BERNARDO DA CUNHA ARAUJO                     0704068-34.2020.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                        Yes              Yes              No

BERNARDO ERNESTO ZARATE                      9001227-50.2019.8.21.1001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BERNARDO FERNANDES DA SILVEIRA               0209422-36.2019.8.05.0001           CANCELLATION                    CIVIL COURT OF SALVADOR                                        Yes              No               No

BERNARDO GAZIRE DE MARCO                     5019354-16.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No
BERNARDO KOPSTEIN SCHANZ                     0012030-44.2019.8.21.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No

BERNARDO LOBO MARCAL BELO                    5243324-25.2019.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                         Yes              No               No




                                                                                                        149 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 270 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
BERNARDO MARQUES DE ALMEIDA               0003154-14.2017.8.24.0090            CANCELLATION                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No

BERNARDO MEDONCA SEVERIANO                   0029484-62.2019.8.17.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                        Yes              No               No
BERNARDO MELO MONTES NOGUEIRA                                                    CIVIL LITIGATION - TICKET /
BORGES                                       5035351-76.2019.8.13.0702           RESERVATION                       CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BERNARDO NARDY ALBUQUERQUE E SILVA           8058448-45.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BERNARDO OLIVEIRA CAVALCANTI BARBOSA         0002588-69.2020.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BERNARDO OLIVEIRA CAVALCANTI BARBOSA         0002588-69.2020.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                        Yes              Yes              No
BERNARDO OSCHENEEK DE SOUZA LIMA             0010438-54.2015.5.01.0019           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BERNARDO PENA MALSCHITZKY CRESPO             5040405-83.2020.8.13.0024           CHANGE                            CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BERNARDO PEREIRA PERDIGAO                    0730049-47.2019.8.07.0001           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BERNARDO PINHEIRO BERNARDI                   0024117-24.2019.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BERNARDO PRATA ALVES FERREIRA                5000881-07.2020.8.13.0145           CANCELLATION                      CIVIL COURT OF JUIZ DE FORA                                  Yes              No               No
BERNARDO REMBOLD ESPINDOLA                                                       CIVIL LITIGATION - FLIGHT
PROSDOCIMO REBELLO                           0002628-77.2019.8.16.0194           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No
BERNARDO SABBAGH DE JULIO                    0001161-65.2020.8.16.0182           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                      Yes              Yes              No
BERNARDO SABBAGH DE JULIO                    0001161-65.2020.8.16.0182           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BERNARDO SAD GROSSI                          5000580-36.2020.8.13.0056           CANCELLATION                      CIVIL COURT OF BARBACENA                                     Yes              No               No
BERNARDO SANCHOTENE DE OLIVEIRA              0121368-84.2018.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BERNARDO SANTOS MAIA                         0005824-89.2018.8.16.0194           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No
BERNARDO SANTOS SOUZA                        5006084-73.2020.8.24.0005           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BALNEÁRIO CAMBORIÚ                            Yes              No               No

BERNARDO SILVA DE SA                         0000473-56.2020.8.19.0203           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No

BERNARDO VALUCHE VIEIRA NEIVA                0050834-75.2019.8.19.0021           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF DUQUE DE CAXIAS                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BERNARDO WRUCK KUSTER                        5000038-76.2020.8.08.0017           OVERBOOKING                       CIVIL COURT OF DOMINGOS MARTINS                              Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
BERONIO MANOEL DE ARAUJO FILHO               0802919-48.2020.8.15.2001           LITIGATION - CIVIL                CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
BERTA CECILIA HALLMANN                       1002432-50.2016.5.02.0707           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
BERTA LUCIA SILVEIRA CAPOBIANGO DOS                                              CIVIL LITIGATION - FLIGHT
SANTOS                                       5159794-96.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
BERTHA BEATRIZ ANGELICA PACHAS                                                   CIVIL LITIGATION - FLIGHT
ARAMBULO                                     0049387-38.2019.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              Yes              No
BERTHA BEATRIZ ANGELICA PACHAS                                                   CIVIL LITIGATION - FLIGHT
ARAMBULO                                     0049387-38.2019.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
BERTRAN DE SOUSA ANDRADE                     1008261-49.2019.8.26.0008           IMPEDIMENT                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BETA TURISMO E VIAGENS LTDA ME               0702529-83.2017.8.07.0001           CIVIL LITIGATION - GENERAL        CIVIL COURT OF BRASÍLIA                                      Yes              No               No




                                                                                                        150 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 271 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
BETANIA MARIA FREIRE DE SOUZA              0007317-04.2020.8.19.0209            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
BETANIA MARQUES RODRIGUES                  0001897-90.2020.8.16.0018            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MARINGÁ                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
BETANIA PINHEIRO FIGUEIRA                  5740261-76.2019.8.09.0101            RESERVATION                         CIVIL COURT OF LUZIÂNIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
BETHANIA MARIA RODRIGUES DOS SANTOS 0039790-75.2020.8.05.0001                   CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - ON-BOARD
BETTINA BENGHI FORTE CORADIN               0049676-68.2019.8.16.0182            SERVICE                             CIVIL COURT OF CURITIBA                                      Yes              No               No

BETZY APARECIDA CAFURE LORENZO               0803083-44.2020.8.12.0110           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
BEYRH PRADO AGUIAR CASSEB                    0002351-28.2020.8.01.0070           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO BRANCO                                     Yes              No               No
BEZERRA E COELHO LTDA ME                     1096516-66.2017.8.26.0100           CIVIL LITIGATION - GENERAL        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BIA NOGUEIRA MARCIANO                        1009536-38.2019.8.26.0071           CANCELLATION                      CIVIL COURT OF BAURU                                          Yes              No               No
BIANCA ALVES DOS SANTOS                      1001947-11.2016.5.02.0720           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
BIANCA BARRETO                               0008336-61.2017.8.17.2810           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JABOATÃO DOS GUARARAPES                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BIANCA BENZOTA DE CAVALHO SARAIVA            0070565-73.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No

BIANCA BOAVENTURA BARBOSA                    0005456-22.2020.8.19.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NITERÓI                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BIANCA BRENDA SILVA SANTIAGO                 0800971-13.2018.8.20.5102           CHANGE                            CIVIL COURT OF CEARÁ-MIRIM                                    Yes              No               No
BIANCA CAROLINE SILVEIRA                     0300033-32.2019.8.24.0025           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GASPAR                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BIANCA CORREA DOS SANTOS                     0002806-23.2020.8.26.0320           RESERVATION                       CIVIL COURT OF LIMEIRA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BIANCA CORREA DOS SANTOS                     0002806-23.2020.8.26.0320           RESERVATION                       CIVIL COURT OF LIMEIRA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BIANCA CRISTINA CORDEIRO NEVES               3001341-66.2017.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              No               No

BIANCA CRISTINA GARCIA LISBOA                1001236-03.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
BIANCA DE OLIVEIRA BRITO                     1023148-47.2019.8.26.0005           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
BIANCA DE OLIVEIRA SATHLER SOUZA                                                 CIVIL LITIGATION - BOARDING
ANDRADE                                      0001899-69.2016.8.19.0001           IMPEDIMENT                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
BIANCA DIAS RANGEL FARIA                     1002668-78.2020.8.26.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
BIANCA DIETZE LIGORIO                        5040709-48.2019.8.13.0079           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CONTAGEM                                       Yes              Yes              No
BIANCA DIETZE LIGORIO                        5040709-48.2019.8.13.0079           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CONTAGEM                                       Yes              Yes              No
BIANCA DUARTE DE BRITO UEDA                  1001536-18.2018.5.02.0713           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
BIANCA ELISA DE OLIVEIRA                     0000167-82.2014.5.09.0670           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                     Yes              Yes              No

BIANCA GABRIELA BECKER JABROWSKI             0005635-50.2020.8.16.0030           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BIANCA GARALDI                               1085844-28.2019.8.26.0100           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
BIANCA GONCALVES LOPES DA ROCHA              0031805-27.2018.8.19.0004           IMPEDIMENT                        CIVIL COURT OF SÃO GONÇALO                                    Yes              No               No
BIANCA ISABEL ARAUJO DA BOA MORTE            0067013-37.2019.8.05.0001           CIVIL LITIGATION - SERVICE        CIVIL COURT OF SALVADOR                                       Yes              No               No
BIANCA LOPES DE RESENDE                      1003281-37.2019.8.26.0565           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO CAETANO DO SUL                             Yes              No               No
BIANCA LUIZA PENICHE MARSZOLEK DE                                                CIVIL LITIGATION - FLIGHT
OLIVEIRA                                     35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                         151 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 272 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
BIANCA LUIZA PENICHE MARSZOLEK DE                                               CIVIL LITIGATION - FLIGHT
OLIVEIRA                                   35.001.003.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BIANCA MALTA BRAGA                         0337809-79.2019.8.19.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
BIANCA MANUELA LUCIO ARCANJO               28.001.001.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF ARACAJU                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
BIANCA MANUELA LUCIO ARCANJO               28.001.001.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF ARACAJU                                       Yes              No               No
BIANCA MARIA MARTINS CAVALCANTI DE                                              CIVIL LITIGATION - FLIGHT
MORAIS                                     0036481-85.2019.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
BIANCA MARIANE DOS SANTOS PACHECO          1003503-21.2019.8.26.0010            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
BIANCA MEGIATTO FOGUEL                     1012817-78.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
BIANCA MEGIATTO FOGUEL                     1012817-78.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BIANCA MELO LINDO                          0036828-81.2019.8.19.0209            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
BIANCA POMNITZ ASSENATO                    5020183-44.2020.8.21.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
BIANCA RIBEIRO FIGURELLI                   9007760-81.2020.8.21.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF PORTO ALEGRE                                  Yes              Yes              No
BIANCA RIBEIRO FIGURELLI                   9007760-81.2020.8.21.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF PORTO ALEGRE                                  Yes              Yes              No

BIANCA ROBERTA RHANNA BOCHI GAITKOSKI 0032191-60.2018.8.16.0030                  CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              No               No

BIANCA SERRA ARAUJO HENKES                   0224256-44.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              Yes              No

BIANCA SERRA ARAUJO HENKES                   0224256-44.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              Yes              No
BIANCA VAZ PINHEIRO DOS SANTOS               1000220-35.2020.8.26.0016           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BIANCA VELOSO DE BARROS REBELLO              0020757-81.2019.8.08.0347           RESERVATION                     CIVIL COURT OF VITÓRIA                                          Yes              No               No

BIANCA VELOSO GOULART                        1040400-27.2019.8.26.0114           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPINAS                                         Yes              No               No
BIANCA VENDRUSCOLO BIANCHINI                 9007688-94.2020.8.21.0001           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF PORTO ALEGRE                                      Yes              No               No

BIAZID HALABI FILHO                          0199169-96.2019.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BIBIANA GONCALVES FAGUNDES MONTEIRO          1015712-12.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BIBIANA ZANCHETT SELEME DE LARA              0030430-47.2019.8.16.0001           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
BIOLIFE PRODUTOS MEDICOS LTDA EPP            0723876-79.2018.8.02.0001           CIVIL LITIGATION - CARGO          CIVIL COURT OF MACEIÓ                                         Yes              No               No
BLENDA NASCIMENTO DE MORAIS                  0001486-94.2015.5.02.0072           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BLEYNA AYRES DA SILVA                        0025221-27.2019.8.27.2706           CANCELLATION                      CIVIL COURT OF ARAGUAÍNA                                      Yes              No               No

BOANERGES LONDE RAPOSO                       0015601-48.2019.8.13.0388           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LUZ                                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BOAVENTURA GOMES FILHO                       0333433-50.2019.8.19.0001           CHANGE                          CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
BOB EVERSON CARVALHO MACHADO                 9000621-69.2020.8.21.0004           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BAGÉ                                             Yes              No               No

BOB EVERSON CARVALHO MACHADO                 9000622-54.2020.8.21.0004           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BAGÉ                                             Yes              No               No
                                                                                 CIVIL LITIGATION - TRAVEL
BOEING VIAGENS E TURISMO LTDA                0002491-81.2004.8.14.0301           AGENCY                          CIVIL COURT OF BELÉM                                            Yes              No               No



                                                                                                         152 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 273 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
BOLIVAR DE AQUINO                          0001752-55.2020.8.26.0309            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF JUNDIAÍ                                       Yes              No               No
BONELLI FONTES/ FONTES                     N/A                                  CIVIL - PASSENGER CLAIM             COURT OF PARIS                                               Yes              No               No

BORIS FEBROT SAPOCZNIK                       1007711-45.2019.8.26.0011           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
BOSCO ANTONIO LOPES                          0001234-24.2016.5.21.0009           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE NATAL                                      Yes              Yes              No

BRADESCO AUTO RECOMPANHA DE SEGUROS 0013264-15.2011.403.6100                     CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - ACCIDENT /
BRADESCO COMPANHIA DE SEGUROS                0289114-65.2017.8.19.0001           INCIDENT                          CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
BRAIM CAVALCANTE DE CASTRO                   23.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                      Yes              No               No
BRAIM CAVALCANTE DE CASTRO                   23.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRAINER WENDEL MOZART MIGUEL                 0001385-27.2020.8.05.0079           CANCELLATION                      CIVIL COURT OF EUNÁPOLIS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRAION MARCAL DE LIMA                        0705728-24.2019.8.07.0008           RESERVATION                       CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
BRAION MARCAL DE LIMA                        0705728-24.2019.8.07.0008           RESERVATION                       CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TRAVEL
BRASIL AIRLINES VIAGENS E TURISMO LTDA       5141256.60.2020.8.09.0051           AGENCY                            CIVIL COURT OF GOIÂNIA                                        Yes              No               No
BRASILENO JOSE DA SILVA JUNIOR               5104590-60.2020.8.09.0051           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRASILTON NEVES DO NASCIMENTO JUNIOR         0302480-66.2018.8.24.0012           OVERBOOKING                       CIVIL COURT OF CAÇADOR                                        Yes              No               No

BRASMED IMPLANTES ESPECIALIZADOS LTDA 0039893-59.2014.8.17.0001                  CIVIL LITIGATION - CARGO          CIVIL COURT OF RECIFE                                         Yes              No               No
BRAULINA DE SOUZA MACHADO             5000680-90.2019.8.13.0487                  CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PEDRA AZUL                                     Yes              No               No
BRAULINO DA MATTA OLIVEIRA JUNIOR     0004070-87.2020.8.16.0018                  CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MARINGÁ                                        Yes              No               No

BRAULIO ROSANI GONDIM CRUZ                   0006638-90.2020.8.03.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MACAPÁ                                           Yes              No               No
BRAULIO SOARES BARROS NETO                   0000758-14.2019.5.20.0007           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              Yes              No

BRAULYO GOMES CITELI                         1023890-78.2019.8.26.0003           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRAYNA ROBERTA GLORIA                        1127352-51.2019.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
BRAZ GOVEIA DA SILVA                         0002069-51.2020.8.16.0044           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF APUCARANA                                      Yes              Yes              No
BRAZ GOVEIA DA SILVA                         0002069-51.2020.8.16.0044           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF APUCARANA                                      Yes              Yes              No
BRAZ PIRES DA LUZ FILHO E OUTRO              7039041-67.2017.8.22.0001           CIVIL LITIGATION - TAM TRAVEL     CIVIL COURT OF PORTO VELHO                                    Yes              No               No
BRAZIL VIP TAILOR MADE TOURS VIAGENS E                                           CIVIL LITIGATION - FLIGHT
TURISMO LTDA                                 1029778-31.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
BREDA EVELYN FERNANDES SOARES                1002291-97.2019.8.26.0063           COLLECTION                        CIVIL COURT OF BARRA BONITA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRENA OLIVEIRA NASCIMENTO DINIZ              0801428-97.2019.8.14.0051           CANCELLATION                      CIVIL COURT OF SANTARÉM                                       Yes              No               No
BRENDA ARAUJO MENEZES                        0000577-98.2020.5.10.0801           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRENDA BORGES GOI SOARES                     1018778-21.2019.8.26.0071           CANCELLATION                      CIVIL COURT OF BAURU                                          Yes              No               No
BRENDA CAROLINE CAMILO ULCHOA DE
ALMEIDA                                      7000203-50.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No
BRENDA DE ALMEIDA PERES                      5004109-13.2020.8.13.0105           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF GOVERNADOR VALADARES                             Yes              No               No
BRENDA DE ANDRADE CALMON
VASCONCELLOS                                 0016354-57.2019.8.08.0545           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VILA VELHA                                     Yes              No               No



                                                                                                         153 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 274 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - BOARDING
BRENDA DE FREITAS PEREIRA                 0030550-84.2016.8.13.0452            IMPEDIMENT                          CIVIL COURT OF NOVA SERRANA                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRENDA DE PAULA CINTRA GOMES              0663946-08.2020.8.04.0001            OVERBOOKING                         CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRENDA EDUARDA FAUCZ JASSE                0308619-53.2018.8.24.0038            CANCELLATION                        CIVIL COURT OF JOINVILLE                                     Yes              No               No
BRENDA FRANCA DE CASTRO                   5013609-84.2020.8.13.0079            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CONTAGEM                                           Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRENDA LICIA FONSECA PEREIRA              5046228-72.2019.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

BRENDA LUIZA LOBO FELIX                      1014270-11.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRENDA MAIOLINO CUNHA                        0153407-57.2019.8.19.0001           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
BRENDA MARREIRO ALEIXO DE ANDRADE            0023096-41.2020.8.19.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
BRENDA MARREIRO ALEIXO DE ANDRADE            0023096-41.2020.8.19.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BRENDA MONTENEGRO PONTREMOLI LIMA            5012729-13.2020.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
BRENDA PFEFFER                               1021673-62.2019.8.26.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BRENDA QUEIROZ PEREIRA                       20.04.0004.001.00240-301            CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
BRENDA QUEIROZ PEREIRA                       20.04.0004.001.00240-301            CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No

BRENDA RAFAELLA COSTA DA SILVA               0000346-53.2020.8.16.0090           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF IBIPORÃ                                         Yes              No               No

BRENDA RIOS RIBEIRO                          1011313-37.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

BRENDA RIOS RIBEIRO                          1011313-37.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BRENDA SHARON CAMPOS DE OLIVEIRA             35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BRENDA SMITH PANTOJA                         0606308-69.2019.8.04.0092           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                        Yes              Yes              No
BRENDA SMITH PANTOJA                         0606308-69.2019.8.04.0092           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BRENDHA COSTA APOLINARIO                     7004774-52.2020.8.22.0005           OVERBOOKING                       CIVIL COURT OF JI-PARANÁ                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRENDUA BASILIO SODRE                        5515263-86.2019.8.09.0114           CANCELLATION                      CIVIL COURT OF NIQUELÂNDIA                                   Yes              No               No
BRENNER MARTINS ALVES                        52.012.002.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF QUIRINÓPOLIS                                  Yes              No               No
BRENNO BEZERRA DA SILVA ARAUJO               0820195-29.2019.8.15.2001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
BRENNO CAMARGO COSTA                         0802138-30.2019.8.12.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
BRENNO FONSECA FATURETO                      1004356-75.2020.8.26.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BRENNO LUCAS SANTOS NOGUEIRA VIEIRA
NORONHA                                      1017751-79.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRENO ABEL HELFER                            5002722-47.2019.8.24.0054           OVERBOOKING                     CIVIL COURT OF RIO DO SUL                                      Yes              No               No
BRENO ALEXANDRE ALVES DA SILVA               0000112-83.2018.5.08.0003           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              Yes              No

BRENO ALMEIDA MACHADO                        7000527-22.2020.8.22.0007           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CACOAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
BRENO ALVES DA SILVA                         5391726-82.2018.8.09.0051           IMPEDIMENT                      CIVIL COURT OF GOIÂNIA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRENO AZEVEDO DE CARVALHO                    9009094-40.2019.8.13.0024           RESERVATION                     CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No

BRENO BARROS DE ANDRADE                      0055395-71.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              Yes              No



                                                                                                        154 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 275 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
BRENO BARROS DE ANDRADE                   0045617-77.2020.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

BRENO BARROS DE ANDRADE                      0055395-71.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              Yes              No

BRENO BETHONICO DE SANCHES ROSA              5007920-30.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRENO DE CASTRO SANTOS                       5031526-87.2020.8.13.0024           CHANGE                          CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No

BRENO DE MELO EMERY                          0005963-78.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRENO DE MORAIS CAVALCANTI                   0021636-85.2019.8.25.0001           CANCELLATION                      CIVIL COURT OF ARACAJU                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRENO DE OLIVEIRA SANTOS                     1009122-50.2019.8.11.0041           CANCELLATION                      CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRENO DE OLIVEIRA SANTOS                     1011273-57.2017.8.11.0041           CANCELLATION                      CIVIL COURT OF CUIABÁ                                        Yes              No               No

BRENO FELIPE TENREIRO DE MORAIS              0003123-74.2020.8.19.0042           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PETRÓPOLIS                                    Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
BRENO LOBATO ANICET LISBOA                   0008114-77.2020.8.19.0209           LITIGATION - CIVIL                CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
BRENO MONTEIRO DE MORAIS NEVES               3000542-57.2017.8.06.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRENO OLIVEIRA ADORNO                        5195739-40.2020.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRENO PESSOA DE FARIA                        5017061-73.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BRENO PESSOA DE FARIA                        5017061-73.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No

BRENO PRIMON BRITZKE                         0302750-88.2017.8.24.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FRAIBURGO                                     Yes              No               No
BRENO SINIBALDO PRIEBE                       9000350-18.2020.8.21.0018           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MONTENEGRO                                    Yes              No               No
BRENO SINIBALDO PRIEBE                       9001897-30.2019.8.21.0018           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MONTENEGRO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRENO SOUSA SANTOS                           0005583-50.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                      Yes              Yes              No

BRENO SOUSA SANTOS                           3000583-82.2020.8.06.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                       Yes              No               No

BRENO SOUSA SANTOS                           3000057-18.2020.8.06.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRENO SOUSA SANTOS                           0005583-50.2020.8.05.0001           RESERVATION                     CIVIL COURT OF SALVADOR                                        Yes              Yes              No
BRENO THIAGO OLIVEIRA GONCALVES              0000975-30.2019.5.10.0009           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              Yes              No
                                                                                                                 CENTRO JUDICIÁRIO DE SOLUÇÃO DE CONFLITOS E
BRENO THIAGO OLIVEIRA GONCALVES              0000976-15.2019.5.10.0009           INDIVIDUAL LABOR CLAIM          CIDADANIA                                                      Yes              No               No
BRENO THIAGO OLIVEIRA GONCALVES              0000977-97.2019.5.10.0009           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              No               No
BRENO TITO SAMPAIO                           3000052-95.2017.8.06.0004           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF FORTALEZA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRENO TRINDADE DANTAS                        0826320-84.2019.8.20.5004           OVERBOOKING                     CIVIL COURT OF NATAL                                           Yes              No               No
BRENO WATZECK                                0001864-83.2014.5.02.0040           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
BRIJENDER PAL SINGH NAIN                     0803901-19.2018.8.15.0001           LITIGATION - CIVIL              CIVIL COURT OF JOÃO PESSOA                                     Yes              No               No
BRIVALDO FERREIRA DORNELAS FILHO             0061991-03.2019.8.17.8201           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF RECIFE                                          Yes              Yes              No



                                                                                                        155 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 276 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
BRIVALDO FERREIRA DORNELAS FILHO          0061991-03.2019.8.17.8201            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RECIFE                                        Yes              Yes              No

BRIZA CLAUDIAMARA REGO ROCHA                 0639195-46.2019.8.04.0015           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TRAVEL
BROTHERS VIAGENS E TURISMO ME                0865255-83.2018.8.10.0001           AGENCY                            CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRUCE CAVALCANTI DE ARRUDA                   0800255-79.2018.8.15.0751           RESERVATION                       CIVIL COURT OF BAYEUX                                        Yes              No               No
BRUCE ESTEVES DOMINGUEZ                      5027306-12.2019.8.13.0079           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CONTAGEM                                      Yes              No               No
BRUCE SCATAMBULO PEREIRA                     0001090-12.2011.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               No               Yes              Yes

BRUNA ADRIANA MAGALHAES                      5001794-51.2019.8.13.0459           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF OURO BRANCO                                   Yes              No               No
BRUNA AKAWANA MARTINS ROSA                   0004746-13.2019.8.25.0085           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ARACAJU                                       Yes              No               No
BRUNA ALBINO ANTUNES                         5002932-35.2019.8.24.0075           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF TUBARÃO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNA ALONSO SILVA RODRIGUES                 1005956-76.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No

BRUNA ALVES DO PRADO                         1021180-85.2019.8.26.0003           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BRUNA ANDRADE DE ALMEIDA                     0701816-46.2020.8.07.0020           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNA ARAUJO DE AQUINO                       0618292-87.2019.8.04.0015           RESERVATION                       CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNA AYRES GENTILINI                        1121394-84.2019.8.26.0100           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNA AYRES GENTILINI                        1121394-84.2019.8.26.0100           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No

BRUNA BALBI GONCALVES                        7035533-45.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No

BRUNA BIANCA ALLEGRO                         1003498-83.2020.8.26.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              Yes              No

BRUNA BIANCA ALLEGRO                         1003498-83.2020.8.26.0003           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNA BIANCA BENITES INACIO                  1020515-38.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNA BORGES FIGUEIREDO                      0703659-10.2019.8.07.0011           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNA BROCK BIAVATTI                         5002081-15.2019.8.21.1001           RESERVATION                       CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No

BRUNA BROCK BIAVATTI                         5011180-65.2020.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNA BROCK BIAVATTI                         5002081-15.2019.8.21.1001           RESERVATION                     CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No
BRUNA CALIXTO LUCENA                         1000875-11.2019.5.02.0323           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              Yes              No

BRUNA CAMBRAIA SENDIN                        5008518-81.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              Yes              No

BRUNA CAMBRAIA SENDIN                        5008518-81.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              Yes              No

BRUNA CARLA SANTOS SOARES                    1012342-25.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BRUNA CARLOS DA SILVA                        0101840-71.2016.5.01.0056           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
BRUNA CAROLINE COSTANZI RODRIGUES            1000341-69.2016.5.02.0712           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
BRUNA CAROLINE DE OLIVEIRA                   0037409-64.2019.8.16.0182           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CURITIBA                                      Yes              No               No



                                                                                                        156 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 277 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

BRUNA CAROLINE MARILIA CUSTODIO COSTA 5052273-58.2020.8.13.0024                CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No

BRUNA CAROLINE PEREIRA CELES                1008740-77.2019.8.11.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF VÁRZEA GRANDE                                  Yes              No               No
BRUNA CENTENARO                             9000406-85.2019.8.21.0018          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MONTENEGRO                                     Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
BRUNA CESAR DE ALBUQUERQUE RIBEIRO          0000136-17.2020.8.16.0182          IMPEDIMENT                         CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNA CONSTANTINO NEVES E ALVES DIAS        0190575-83.2019.8.05.0001          CHANGE                             CIVIL COURT OF SALVADOR                                       Yes              No               No

BRUNA CRISTINA SANTOS DE MORAIS             5199839-45.2019.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNA CUSTODIA CAVASSANA                    1046573-39.2019.8.26.0576          OVERBOOKING                     CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                             Yes              No               No

BRUNA DA CONCEICAO FERREIRA DA COSTA        0801316-71.2019.8.14.0070          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ABAETETUBA                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNA DA LUZ DE ARAUJO                      5002657-23.2020.8.24.0020          CANCELLATION                       CIVIL COURT OF CRICIÚMA                                       Yes              No               No
BRUNA DA SILVA                              0005780-70.2020.8.19.0209          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No

BRUNA DA SILVA                              0005779-85.2020.8.19.0209          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
BRUNA DA SILVA                              0005780-70.2020.8.19.0209          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF RIO DE JANEIRO                                    Yes              Yes              No

BRUNA DAIANA DE ALMEIDA                     5000326-79.2020.8.13.0471          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PARÁ DE MINAS                                     Yes              Yes              No

BRUNA DAIANA DE ALMEIDA                     5000326-79.2020.8.13.0471          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PARÁ DE MINAS                                  Yes              Yes              No
BRUNA DANIELE BERTONCINI                    0044606-62.2019.8.26.0224          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GUARULHOS                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNA DANIELLE PLACIDO                      5000692-91.2020.8.24.0090          OVERBOOKING                        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
BRUNA DE CARVALHO CHAVES PEIXOTO            0036656-65.2018.8.05.0080          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No

BRUNA DE CASSIA MIRANDA BEZERRA LEITE       1115684-83.2019.8.26.0100          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No

BRUNA DE CASSIA MIRANDA BEZERRA LEITE       1032272-26.2020.8.26.0100          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNA DE FREITAS ANTUNES                    1003919-03.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNA DE MATTOS FARINA                      1001167-33.2020.8.26.0358          CANCELLATION                       CIVIL COURT OF MIRASSOL                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNA DE MATTOS FARINA                      1001167-33.2020.8.26.0358          CANCELLATION                       CIVIL COURT OF MIRASSOL                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNA DIAS DELBEM SILVESTRE ISSAS           1002589-68.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNA DIAS DELBEM SILVESTRE ISSAS           1002589-68.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No

BRUNA DUTRA DE OLIVEIRA                     5182044-94.2017.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No
BRUNA FERNANDA OLIVEIRA TOMAZ
FERRARESSO                                  0007149-86.2020.8.16.0014          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LONDRINA                                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNA FIALHO MATOSO BARROS                  0805899-39.2020.8.20.5004          CANCELLATION                    CIVIL COURT OF NATAL                                             Yes              No               No




                                                                                                       157 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 278 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
BRUNA FIALHO SALES                        7053796-28.2019.8.22.0001            CHANGE                              CIVIL COURT OF PORTO VELHO                                   Yes              No               No

BRUNA FIGUEIREDO GONCALVES                   1019503-86.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNA FREITAS DANTAS CAMPOS                  1006673-77.2019.8.11.0055           RESERVATION                       CIVIL COURT OF TANGARÁ DA SERRA                              Yes              No               No
BRUNA GITIRANA DE ARAUJO GUERRA              1019399-94.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BRUNA GOMES DA SILVA                         0809000-51.2019.8.10.0040           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF IMPERATRIZ                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNA GRANADO ARBOLEA                        1009776-06.2020.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No

BRUNA GROHMANN                               9000251-11.2020.8.21.0095           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ESTÂNCIA VELHA                                  Yes              Yes              No

BRUNA GROHMANN                               9000251-11.2020.8.21.0095           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ESTÂNCIA VELHA                                Yes              Yes              No
BRUNA HELOISA RODERS                         5002057-38.2020.8.24.0008           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BLUMENAU                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNA HOLLER PETRY                           0020347-51.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNA KALINI CARVALHO FEITOZA                1032927-32.2019.8.26.0100           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BRUNA KEESE DOS SANTOS                       35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNA LEITE PORTUGAL                         0008187-38.2020.8.05.0080           RESERVATION                       CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
BRUNA LORDAO ALVES                           1003931-84.2020.8.26.0004           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
BRUNA LORDAO ALVES                           1003931-84.2020.8.26.0004           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No

BRUNA LORENA MENESES MARQUES                 0800378-53.2020.8.20.5121           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MACAÍBA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNA LUIZA FERREIRA DE BRITO                0032139-02.2020.8.19.0001           CANCELLATION                    CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No

BRUNA LUQUEZI CORATO                         1059380-67.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

BRUNA LUQUEZI CORATO                         1059380-67.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BRUNA MALACARNE                              0019032-45.2019.8.08.0545           CIVIL LITIGATION - SERVICE        CIVIL COURT OF VILA VELHA                                    Yes              No               No
BRUNA MARCELLY COUTINHO BRAGA                0006022-24.2020.8.16.0173           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF UMUARAMA                                      Yes              No               No
BRUNA MARIA CHIAPPETTA VANDERLEI             0043781-35.2018.8.17.8201           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
BRUNA MARIA SELISTRE E SILVA                 5001239-30.2019.8.21.0065           IMPEDIMENT                        CIVIL COURT OF SANTO ANTÔNIO DA PATRULHA                     Yes              No               No
BRUNA MARQUES MAZOCO                         0021887-42.2018.8.08.0024           CIVIL LITIGATION - SERVICE        CIVIL COURT OF VITÓRIA                                       Yes              No               No
BRUNA MARTINS CARDOSO                        0837572-80.2019.8.12.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNA MASSUCATO BESSELER                     1012895-27.2020.8.26.0114           RESERVATION                       CIVIL COURT OF CAMPINAS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNA MASSUCATO BESSELER                     1012895-27.2020.8.26.0114           RESERVATION                       CIVIL COURT OF CAMPINAS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNA MEDEIROS DA SILVA                      0056467-06.2019.8.19.0203           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNA MENDES DIAS                            20.03.0004.001.00180-301            RESERVATION                       CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNA MENDES DIAS                            20.03.0004.001.00180-301            RESERVATION                       CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No




                                                                                                        158 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11               Main Document
                                                                                                  Pg 279 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

BRUNA MENEGHELLI                            7052078-93.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              No               No

BRUNA MICHEL LOPES VERISSIMO                5022041-63.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNA MOREIRA NERYS                         1014730-95.2020.8.26.0002          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                         Yes              No               No

BRUNA NEZI MONACO                           0022058-86.2019.8.19.0208          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNA OLIVEIRA PICASSO Y FERNANDEZ          5001816-80.2019.8.13.0210          CANCELLATION                       CIVIL COURT OF PEDRO LEOPOLDO                                 Yes              No               No
BRUNA PANDOLFO                              0800150-55.2020.8.10.0013          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNA PASSARELLI MACEDO TOSTES              0020316-88.2019.8.08.0545          CANCELLATION                       CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNA PEREIRA FREITAS                       0825376-45.2019.8.23.0010          CHANGE                             CIVIL COURT OF BOA VISTA                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
BRUNA PEREIRA MARINHO                       3002054-70.2019.8.06.0003          RESERVATION                        CIVIL COURT OF FORTALEZA                                      Yes              No               No

BRUNA PIASSI CUNHA                          5002262-41.2020.8.13.0245          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SANTA LUZIA                                    Yes              No               No
BRUNA PRATA DOS SANTOS                      0001095-07.2020.8.05.0113          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ITABUNA                                        Yes              No               No
BRUNA RAFAELA MACIEL                        1020028-22.2019.8.11.0002          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF VÁRZEA GRANDE                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNA RAFAELE ASSIS ASSUNCAO                1126100-13.2019.8.26.0100          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNA RAISSA MARQUES DOS SANTOS             5098267-39.2020.8.09.0051          OVERBOOKING                        CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNA RAISSA MARQUES DOS SANTOS             5098267-39.2020.8.09.0051          OVERBOOKING                        CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - IMPROPER
BRUNA RAQUEL SILVA MACHADO                  0801365-85.2019.8.10.0018          COLLECTION                         CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNA RENATA RODRIGUEZ                      1005845-69.2018.8.26.0291          CANCELLATION                       CIVIL COURT OF JABOTICABAL                                    Yes              No               No
BRUNA RENDA LINS                            0043020-30.2019.8.19.0209          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
BRUNA RETORE BERTHOLOTTO PEDROSO            0300215-50.2019.8.24.0079          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF VIDEIRA                                        Yes              No               No
BRUNA RODRIGUES ALVES DEGOW                 1000235-04.2020.8.26.0016          CIVIL LITIGATION - SERVICE         CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
BRUNA RODRIGUES ALVES DEGOW                 1000235-04.2020.8.26.0016          CIVIL LITIGATION - SERVICE         CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNA RODRIGUES GOMES CREPALDI              1001101-62.2019.8.26.0431          CANCELLATION                       CIVIL COURT OF PEDERNEIRAS                                    Yes              No               No
BRUNA RODRIGUES HERNANDEZ CORREIA                                              CIVIL LITIGATION - FLIGHT
LINARES                                     0001225-82.2020.8.16.0018          CANCELLATION                       CIVIL COURT OF MARINGÁ                                        Yes              Yes              No
BRUNA RODRIGUES HERNANDEZ CORREIA                                              CIVIL LITIGATION - FLIGHT
LINARES                                     0001225-82.2020.8.16.0018          CANCELLATION                       CIVIL COURT OF MARINGÁ                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNA ROSA BEZERRA                          0000515-62.2020.8.26.0704          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No

BRUNA ROSSI ADAMI DE SA                     0024929-84.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
BRUNA RUFATO DE ALMEIDA CARDOSO             0002889-09.2019.8.16.0108          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MANDAGUAÇU                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNA SABRINA HERGERT                       35.001.003.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
BRUNA SADDI GARCIA MAGALHAES                5518794-78.2019.8.09.0051          RESERVATION                        CIVIL COURT OF GOIÂNIA                                        Yes              No               No



                                                                                                       159 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 280 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
BRUNA SAMPAIO ROBERTO                     5003163-80.2020.8.24.0090            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNA SOARES ARAGAO                       1046753-31.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BRUNA SOARES BALESTRERO                   0000619-91.2015.5.17.0005            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DA COMARCA DE VITÓRIA                      Yes              Yes              No
BRUNA SOLLITO PEREIRA                     35.001.003.20-133792                 CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNA STELLE PACHECO LACERDA              0003271-35.2019.8.16.0194            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No

BRUNA STEPHANNI DE JESUS ZORZETTI            5119931-29.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNA THAIS LIMA SILVA                       1009152-75.2020.8.26.0577           RESERVATION                       CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                           Yes              No               No
                                                                                 CIVIL LITIGATION - PRE-
BRUNA TORRES DA SILVA BEZERRA                50.001.001.XX-XXXXXXX               REGISTRATION                      CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNA VANNI BERTONI CASSILHAS                1079946-68.2018.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNA ZACOUTEGUY RAMOS                       5003007-24.2019.8.21.5001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No

BRUNNA ANGELICA RODRIGUES FIGUEIREDO 5034757-25.2020.8.13.0024                   CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
BRUNNA BENTES DE SOUZA               0000068-44.2018.5.11.0015                   INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNNA TELES PEREIRA                         1006559-55.2020.8.26.0001           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNNA TELES PEREIRA                         1006559-55.2020.8.26.0001           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNNI KOEHLER                               26.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNNI KOEHLER                               26.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF RECIFE                                        Yes              No               No
BRUNNO CAMARA CARDOSO ROBUSTE DE                                                 CIVIL LITIGATION - FLIGHT
LIMA                                         0000009-49.2020.8.19.0068           CANCELLATION                      CIVIL COURT OF RIO DAS OSTRAS                                Yes              Yes              No
BRUNNO CAMARA CARDOSO ROBUSTE DE                                                 CIVIL LITIGATION - FLIGHT
LIMA                                         0000009-49.2020.8.19.0068           CANCELLATION                      CIVIL COURT OF RIO DAS OSTRAS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNNO CARVALHO DE SOUZA                     0000684-97.2019.8.05.0080           CANCELLATION                      CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNNO FEOLA                                 1070241-12.2019.8.26.0100           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNNO FEOLA                                 1070241-12.2019.8.26.0100           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNNO FERREIRO SALANI                       0804731-48.2019.8.10.0046           CANCELLATION                      CIVIL COURT OF IMPERATRIZ                                    Yes              No               No

BRUNNO JANUZZI SANTANA                       1019973-20.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNNO RICARDO ROCHA DE OLIVEIRA             9000244-31.2020.8.21.3001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNNO RICARDO ROCHA DE OLIVEIRA             9000244-31.2020.8.21.3001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNNO SCHNEIDER MEGER CAVALCANTE            1071453-71.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BRUNO ADOLFO CABRAL NORONHA                  1001010-09.2017.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
BRUNO ADRIANO                                1000916-44.2015.5.02.0702           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No



                                                                                                        160 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 281 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
BRUNO AFFONSO FERREIRA                    1001341-74.2015.5.02.0313            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

BRUNO AGUIAR CHASTINET                       3002378-60.2019.8.06.0003           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO ALEXSANDER LUTZOW                      5000340-38.2019.8.24.0036           CANCELLATION                      CIVIL COURT OF JARAGUÁ DO SUL                                Yes              No               No
BRUNO ALVES DA SILVA                         1000801-83.2016.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO ALVES DE MENEZES                       0021606-50.2019.8.25.0001           OVERBOOKING                       CIVIL COURT OF ARACAJU                                       Yes              No               No
BRUNO AMARAL MOTTA ME                        5001099-13.2019.8.08.0047           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO MATEUS                                    Yes              No               No

BRUNO ANDRADE LIMA PIQUET GONCALVES 0052306-45.2019.8.17.2001                    CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO ANDREOLI CESCHIM                       5000575-64.2020.8.24.0005           CANCELLATION                      CIVIL COURT OF BALNEÁRIO CAMBORIÚ                            Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNO AVILA WOLFF EVANGELISTA                0301683-47.2018.8.24.0091           RESERVATION                       CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No

BRUNO AYRES GUEDES NETO ALHEIROS DIAS 1008879-75.2020.8.26.0002                  CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

BRUNO AYRES GUEDES NETO ALHEIROS DIAS 1008879-75.2020.8.26.0002                  CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
BRUNO AZEREDO BASTOS BRITO            5071988-16.2020.8.09.0051                  CIVIL LITIGATION - REFUNDS      CIVIL COURT OF GOIÂNIA                                         Yes              No               No

BRUNO BARBOSA DA SILVA                       1037948-89.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO BARRETO OLIVEIRA                       0176461-42.2019.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                      Yes              No               No
BRUNO BATISTA DE OLIVEIRA                    0002709-37.2012.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNO BENASSULY MAUES PEREIRA                0838599-51.2018.8.14.0301           RESERVATION                       CIVIL COURT OF BELÉM                                         Yes              No               No

BRUNO BERTOLLI CORREA                        0000625-48.2020.8.16.0184           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                      Yes              No               No
BRUNO BERTOLLI CORREA                        0004212-15.2019.8.16.0184           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CURITIBA                                      Yes              No               No
BRUNO BERTOLO CAETANO                        0004455-35.2020.8.16.0018           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MARINGÁ                                       Yes              Yes              No
BRUNO BERTOLO CAETANO                        0004455-35.2020.8.16.0018           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MARINGÁ                                       Yes              Yes              No
BRUNO BETTERO RIBEIRO                        0703384-21.2020.8.02.0058           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ARAPIRACA                                     Yes              No               No

BRUNO BIASSIO TELLES BAUER                   0000658-10.2020.8.16.0064           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CASTRO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO BICHARA MEDEIROS                       0027798-57.2019.8.19.0068           OVERBOOKING                       CIVIL COURT OF RIO DAS OSTRAS                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO BITTENCOURT SANTOS                     0003975-22.2020.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO BORNACKI SALIM MURTA                   0012689-11.2020.8.08.0347           CHANGE                            CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO BOTELHO PRUDENTE                       5014216-71.2020.8.13.0702           CANCELLATION                      CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
BRUNO BRANCO PONTAROLLI                      0000577-90.2013.5.09.0892           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO DA 09ª REGIÃO                  Yes              Yes              No

BRUNO CAJAZEIRA KANEKO                       0012078-78.2020.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNO CALIFE DOS SANTOS                      0805194-41.2020.8.20.5004           RESERVATION                     CIVIL COURT OF NATAL                                           Yes              No               No

BRUNO CAMPOS FONTANELLA                      5000843-34.2020.8.24.0033           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ITAJAÍ                                          Yes              No               No



                                                                                                        161 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 282 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
BRUNO CANDIDO FERREIRA                    0866985-57.2019.8.14.0301            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BELÉM                                         Yes              No               No

BRUNO CARLO MINGARDO E SILVA                 1013221-32.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

BRUNO CARLO MINGARDO E SILVA                 1013221-32.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BRUNO CESAR CARDOSO DA SILVA                 1000421-51.2020.8.26.0590           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO VICENTE                                   Yes              No               No
BRUNO CESAR CRUZ BACKES                      0001207-94.2017.5.09.0670           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
BRUNO CESAR DE MOURA                         0001596-78.2011.5.01.0002           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
BRUNO CESAR PACHECO                          5001807-13.2019.8.13.0245           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SANTA LUZIA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO CESAR REGINATO                         1016058-91.2019.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - PRE-
BRUNO CESAR SILVA                            0006139-77.2020.8.26.0224           REGISTRATION                      CIVIL COURT OF GUARULHOS                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - PRE-
BRUNO CESAR SILVA                            0006139-77.2020.8.26.0224           REGISTRATION                      CIVIL COURT OF GUARULHOS                                     Yes              Yes              No
BRUNO CEZAR DA COSTA FERREIRA                0001756-23.2012.5.10.0001           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE BRASÍLIA                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO CEZAR MONTEIRO DO AMARAL               0602674-05.2019.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO CEZAR MONTEIRO DO AMARAL               0602674-05.2019.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              Yes              No
BRUNO CIABOTTI BARBOZA                       5011388-76.2018.8.13.0701           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF UBERABA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNO CLARETE BENTO                          0142366-45.2017.8.13.0223           RESERVATION                       CIVIL COURT OF DIVINÓPOLIS                                   Yes              No               No
BRUNO COLLINS MATHEUS DE MELO                7052120-45.2019.8.22.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO VELHO                                   Yes              No               No

BRUNO COLTURATO DALUL                        1002072-63.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO CONSTANTINO DONATO                     0027851-98.2020.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                      Yes              No               No
BRUNO CONTE                                  5003804-28.2020.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
BRUNO COSTA BELOTTO                          1000203-19.2020.8.26.0268           CIVIL LITIGATION - SERVICE        CIVIL COURT OF ITAPECERICA DA SERRA                          Yes              No               No
BRUNO CRUZETA                                0301131-33.2018.8.24.0075           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF TUBARÃO                                       Yes              No               No

BRUNO CUNHA UHREN                            0002153-60.2019.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                      Yes              No               No
BRUNO DA CRUZ PEREIRA                        0000137-37.2013.5.03.0092           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                     Yes              Yes              No
BRUNO DA PURIFICACAO DOS SANTOS              1000233-44.2014.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNO DA SILVA CORREA                        0840822-74.2018.8.14.0301           RESERVATION                       CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNO DA SILVA CUNHA                         26.007.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNO DA SILVA CUNHA                         26.007.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO DANIEL FRANCO BAIDA                    0033235-24.2018.8.08.0035           CANCELLATION                      CIVIL COURT OF VILA VELHA                                    Yes              No               No

BRUNO DE ALMEIDA CARVALHO                    1006475-51.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO DE LIMA MORENO                         1001213-93.2020.8.26.0011           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO DE LUCCA RODRIGUES COSTA               5226632-14.2020.8.09.0051           CANCELLATION                    CIVIL COURT OF GOIÂNIA                                         Yes              No               No




                                                                                                        162 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 283 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
BRUNO DE MELLO SCARCELLA GALUPPO
TRUFELLI                                    0300723-56.2018.8.24.0038            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOINVILLE                                         Yes              No               No
BRUNO DE MELO DODT                          23.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO DE MENEZES ALVES                      0059147-51.2020.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO DE MENEZES ALVES                      0059147-51.2020.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
BRUNO DE MORAES VIANA                       5000331-05.2019.8.21.0022            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PELOTAS                                       Yes              No               No
BRUNO DE OLIVEIRA BARBOSA SOARES            0040801-41.2019.8.19.0210            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF RIO DE JANEIRO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO DE OLIVEIRA LESSA                     1018444-63.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO DE OLIVEIRA ORNELAS                   5018953-42.2019.8.13.0027            CANCELLATION                        CIVIL COURT OF BETIM                                         Yes              No               No
BRUNO DE OLIVEIRA RODRIGUES                 0011709-73.2020.8.03.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MACAPÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNO DE PAULA SOARES                       0002195-85.2019.8.19.0066            RESERVATION                         CIVIL COURT OF VOLTA REDONDA                                 Yes              No               No

BRUNO DE SOUSA FRADE                          0800174-95.2020.8.15.2001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
BRUNO DE SOUZA                                0100247-36.2020.5.01.0001          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO DE SOUZA LOCATELLI                      0009425-42.2020.8.16.0030          CANCELLATION                       CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO DE SOUZA LOCATELLI                      0009425-42.2020.8.16.0030          CANCELLATION                       CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              Yes              No
BRUNO DE SOUZA SIQUEIRA                       1001455-86.2015.5.02.0709          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
BRUNO DE VASCONCELOS OLIVEIRA                 1001011-44.2019.5.02.0311          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
BRUNO DELLEVEDOVE                             0003746-56.2020.8.26.0071          LITIGATION - CIVIL                 CIVIL COURT OF BAURU                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO DENES CESARIO PEREIRA                   0010723-98.2020.8.16.0182          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
BRUNO DEPETRIS DOMICIANO PEREIRA              0020680-72.2016.5.04.0013          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
BRUNO DIEGO DE LIMA                           1002628-44.2019.8.26.0368          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MONTE ALTO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO DIEGO KORMANN                           5007553-82.2019.8.24.0008          CANCELLATION                       CIVIL COURT OF BLUMENAU                                       Yes              No               No

BRUNO DIORGENES BOZELLI                       1000247-59.2020.8.26.0358          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MIRASSOL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO DIORGENES BOZELLI                       1008407-98.2020.8.26.0576          CANCELLATION                    CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                             Yes              No               No
                                                                                                                 TRIBUNAL REGIONAL DO TRABALHO DA 10ª REGIÃO -
BRUNO DOS SANTOS SILVA                        0001203-93.2014.5.10.0004          INDIVIDUAL LABOR CLAIM          BRASÍLIA                                                         Yes              Yes              No
BRUNO DOS SANTOS SILVA                        0001332-62.2014.5.10.0016          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA BRASÍLIA/DF                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO DRUMMOND OPPEL SILVA                    0034279-09.2020.8.19.0001          CANCELLATION                    CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
BRUNO DUARTE CACERES                          0001927-45.2015.5.02.0082          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                        Yes              Yes              No

BRUNO EDUARDO CALIXTO DA SILVA                7006002-74.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              Yes              No

BRUNO EDUARDO CALIXTO DA SILVA                7006002-74.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO EDUARDO PEREIRA LEAL                    5022470-30.2020.8.13.0024          OVERBOOKING                     CIVIL COURT OF BELO HORIZONTE                                    Yes              Yes              No




                                                                                                         163 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 284 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
BRUNO EDUARDO PEREIRA LEAL                5022470-30.2020.8.13.0024            OVERBOOKING                         CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                               CIVIL LITIGATION - SPECIAL
BRUNO ELDER DA ROCHA                      0803279-89.2016.8.12.0001            PASSENGER                           CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
BRUNO ELLIAS DE MORAIS                    35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNO ENCINAS ROSSI                       1000944-08.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNO ENCINAS ROSSI                       1011064-13.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNO ENCINAS ROSSI                       1000944-08.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
BRUNO FALCAO DE SEIXAS SAMPAIO            0208593-55.2019.8.05.0001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SALVADOR                                           Yes              No               No
BRUNO FELIPE ROMANI BLANCO                0707898-08.2020.8.07.0016            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
BRUNO FELIPE ROMANI BLANCO                0707898-08.2020.8.07.0016            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              No               No

BRUNO FELIPE SANTOS                          1022363-57.2020.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO FELIX CAVALCANTI                       0053461-10.2019.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                        Yes              No               No
BRUNO FERNANDES DE ALMEIDA                   0001317-90.2016.5.05.0007           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO FERNANDES GONCALVES                    1011736-94.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO FERNANDES GONCALVES                    1011736-94.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO FERNANDES IANONI                       35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BRUNO FERNANDO DA CRUZ                       1002165-93.2016.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
BRUNO FERNANDO NICHIO                        0061758-64.2020.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
BRUNO FERNANDO NICHIO                        0571988-79.2018.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                      Yes              No               No

BRUNO FERRACCI RICCETTO                      1093566-16.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO FERRARESI SCRIVANTE                    1005430-36.2020.8.26.0576           CANCELLATION                    CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO FERRARESI SCRIVANTE                    1005430-36.2020.8.26.0576           CANCELLATION                    CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                           Yes              Yes              No

BRUNO FERREIRA ALEGRIA                       1006547-58.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                        Yes              No               No
BRUNO FERREIRA DE MELO CARVALHO              0001529-40.2016.5.10.0018           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO FERREIRA LEITE                         0711490-60.2020.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                      Yes              No               No
BRUNO FERREIRA MARTINS                       0010887-34.2014.5.01.0023           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
BRUNO FERREIRA MARTINS                       0010178-62.2015.5.01.0023           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNO FIALHO DELFINO                         5079111-43.2017.8.13.0024           RESERVATION                       CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNO FRANCO MARTINS                         1002495-54.2020.8.26.0016           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BRUNO FREIRE DE BRITO                        1000509-87.2019.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
BRUNO FREIRE DE OLIVEIRA                     0000697-93.2017.5.07.0005           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA FORTALEZA/CE                               Yes              Yes              No




                                                                                                        164 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 285 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
BRUNO FREIRE GALLUCCI                     1081521-48.2017.8.26.0100            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNO FURLAN FELICIO                      1016989-84.2019.8.26.0071            CANCELLATION                        CIVIL COURT OF BAURU                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNO GASPARI                             5007569-14.2019.8.21.0010            CANCELLATION                        CIVIL COURT OF CAXIAS DO SUL                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNO GERALDO BATISTA DE JESUS            5002213-59.2020.8.13.0290            CANCELLATION                        CIVIL COURT OF VESPASIANO                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNO GHISI                               5007029-33.2019.8.24.0090            CANCELLATION                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No

BRUNO GOMES CAVALCANTE DE OLIVEIRA           3000283-66.2020.8.06.0118           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MARACANAÚ                                       Yes              No               No
BRUNO GOMES DA SILVA                         0000001-07.2015.5.06.0021           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE RECIFE - PE                               Yes              Yes              No

BRUNO GOMES DE MELO                          0001830-20.2020.8.19.0026           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ITAPERUNA                                       Yes              No               No

BRUNO GOMES MARCAL BELO                      5385299-69.2018.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO GONZAGA SOARES                         0037069-63.2020.8.19.0001           OVERBOOKING                       CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO GONZAGA SOARES                         0037069-63.2020.8.19.0001           OVERBOOKING                       CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO GUIMARES DIAS                          0002307-76.2020.8.19.0209           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO HAUBERT ASENCIO                        1018928-05.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNO HENRIQUE BARROS                        35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNO HENRIQUE BARROS                        35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO HENRIQUE CANDOTTI                      0301011-49.2018.8.24.0023           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO HENRIQUE DA SILVA JUNQUEIRA            5233995-77.2018.8.09.0033           CANCELLATION                      CIVIL COURT OF CERES                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO HENRIQUE DE OLIVEIRA VIDIGAL           5138719-69.2017.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
BRUNO HENRIQUE LINS NAZARE FILHO             0002464-33.2019.8.17.8230           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CARUARU                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO HENRIQUE MORAES                        5003646-58.2019.8.13.0056           CANCELLATION                      CIVIL COURT OF BARBACENA                                     Yes              No               No
BRUNO HILL DE OLIVEIRA ALVES PESSOA          0008170-13.2020.8.19.0209           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
BRUNO HOLANDA DE FARIAS                      0802448-91.2015.8.15.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPINA GRANDE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO HOPPE                                  9002722-88.2020.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO IBANEZ RODRIGUES                       1001652-47.2020.8.26.0127           CANCELLATION                      CIVIL COURT OF CARAPICUÍBA                                   Yes              No               No
BRUNO ISAAC CARVALHO DE ALMEIDA              5163622-03.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
BRUNO ISAAC CARVALHO DE ALMEIDA              5163622-03.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNO JORGE LEAO DE OLIVEIRA                 0044053-63.2020.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO JOSE MIRANDA                           35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No



                                                                                                        165 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 286 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
BRUNO JOSE MIRANDA                        35.001.003.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BRUNO KARAOGLAN OLIVA                     1004932-79.2020.8.26.0562            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SANTOS                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNO KRAMBERGER CARVALHO                 5213125-90.2019.8.13.0024            CHANGE                              CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
BRUNO KUPERMAN                            1015133-61.2020.8.26.0100            CIVIL LITIGATION - SERVICE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNO LEME PRAXEDES                       1000861-38.2020.8.26.0011            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNO LEME PRAXEDES                       1000861-38.2020.8.26.0011            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                               CIVIL LITIGATION - SPECIAL
BRUNO LEON WINIK                          1089999-16.2015.8.26.0100            PASSENGER                           CIVIL COURT OF SÃO PAULO                                     Yes              No               No

BRUNO LEONARDO BARBOSA NASCIMENTO            5044364-89.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO LEONARDO DE SOUZA LIMA LEAL            0026946-50.2018.8.19.0203           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
BRUNO LEONARDO LIMA CRUZ                     0832365-62.2016.8.10.0001           COLLECTION                        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
BRUNO LEONARDO SANTOS DE BARROS              0024882-92.2019.8.08.0347           LITIGATION - CIVIL                CIVIL COURT OF VITÓRIA                                       Yes              No               No
BRUNO LOPES GONCALVES                        0700165-31.2020.8.02.0080           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MACEIÓ                                        Yes              No               No

BRUNO LORSCHEITER ALVES                      5001328-65.2019.8.21.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
BRUNO LUIS VIEIRA CHAHIN                     1001483-77.2017.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
BRUNO LUIZ AMERICO                           0304534-69.2018.8.24.0023           CIVIL LITIGATION - SERVICE        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
BRUNO LUIZ DA SILVA                          0001028-50.2018.5.06.0011           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                            Yes              No               No

BRUNO LUIZ DIAS DA CUNHA                     1007419-89.2019.8.26.0066           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BARRETOS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
BRUNO LUIZ DOS SANTOS VIANA                  0021804-37.2017.8.17.2990           IMPEDIMENT                      CIVIL COURT OF OLINDA                                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNO LUIZ MANNI                             1010441-38.2019.8.26.0008           RESERVATION                     CIVIL COURT OF SÃO PAULO                                       Yes              No               No

BRUNO MAIA HALLEY                            0853779-70.2019.8.20.5001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                           Yes              No               No

BRUNO MALHEIROS LACERDA NASCIMENTO           0078033-88.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                      Yes              No               No
BRUNO MANHONE ZAMBROTTI                      0004352-92.2020.8.19.0002           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF NITERÓI                                       Yes              Yes              No
BRUNO MANHONE ZAMBROTTI                      0004352-92.2020.8.19.0002           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF NITERÓI                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNO MANOEL BUENO FLORES                    1001734-62.2020.8.26.0003           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO MARCAL ALVES BASEGGIO                  0800472-28.2020.8.12.0043           CANCELLATION                      CIVIL COURT OF SÃO GABRIEL DO OESTE                          Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
BRUNO MARCOS ALVES                           0800354-19.2017.8.14.0070           COMFORT                           CIVIL COURT OF ABAETETUBA                                    Yes              No               No
BRUNO MARCUS FERNANDES DE BRITTO             1004158-67.2020.8.26.0071           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BAURU                                         Yes              Yes              No
BRUNO MARCUS FERNANDES DE BRITTO             1004158-67.2020.8.26.0071           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BAURU                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO MARINHO GOLOMBIESKI                    1003905-92.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO MARQUES DE ASSIS                       0001379-29.2020.8.12.0110           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No



                                                                                                        166 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 287 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
BRUNO MARTINS DE MOURA                    0058527-49.2019.8.19.0203            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
BRUNO MARTINS DE MOURA                    0003363-65.2020.8.19.0203            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
BRUNO MASCHIO NETO                        0012726-50.2019.8.16.0056            IMPEDIMENT                          CIVIL COURT OF CAMBÉ                                         Yes              No               No
                                                                               CIVIL LITIGATION - IMPROPER
BRUNO MATEUS SOARES                       5007616-86.2019.8.13.0114            COLLECTION                          CIVIL COURT OF IBIRITÉ                                       Yes              No               No
BRUNO MATOS SANTOS                        0024808-53.2015.5.24.0001            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA                                            Yes              Yes              No
BRUNO MEDEIROS SOUZA                      1000755-02.2017.5.02.0011            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
BRUNO MEIRELES MOREIRA DE ARAUJO          0201639-90.2019.8.05.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              No               No
BRUNO MELO DOS SANTOS                     0000329-80.2019.5.08.0201            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNO MELO SANTOS                         5001064-02.2020.8.24.0135            CANCELLATION                        CIVIL COURT OF NAVEGANTES                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNO MELO SANTOS                         5001064-02.2020.8.24.0135            CANCELLATION                        CIVIL COURT OF NAVEGANTES                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNO MENDONCA DE OLIVEIRA                0039535-19.2019.8.19.0210            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
BRUNO MESQUITA SANTOS                     0002098-96.2020.8.03.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MACAPÁ                                        Yes              Yes              No
BRUNO MESQUITA SANTOS                     0002098-96.2020.8.03.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MACAPÁ                                        Yes              Yes              No

BRUNO MONACHESI BEARZI MARTINS TRIONE        1000015-76.2015.5.02.0702           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
BRUNO MONTEIRO DA SILVA                      1011972-46.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BRUNO MONTEIRO FEDRIGO                       35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BRUNO MORAES DE ARAUJO DIAS                  5003729-35.2018.8.13.0145           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF JUIZ DE FORA                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO MORAIS CUNHA                           0031233-02.2020.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO MORAIS CUNHA                           0031233-02.2020.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
BRUNO MOREIRA GONCALVES RIBEIRO              9052698-85.2018.8.13.0024           IMPEDIMENT                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
BRUNO MOTTA DA SILVA                         1007898-46.2020.8.26.0002           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BRUNO MOURA BECKER                           0040617-28.2019.8.17.8201           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RECIFE                                        Yes              No               No
BRUNO MUNIZ DE SOUZA                         0017534-43.2019.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
BRUNO NACIFF DA ROCHA                        5015125-40.2020.8.09.0051           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
BRUNO NACIFF DA ROCHA                        5015125-40.2020.8.09.0051           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
BRUNO NEVES FIUSA                            1015848-40.2019.8.26.0003           LITIGATION - CIVIL                CIVIL COURT OF SÃO PAULO                                     Yes              No               No

BRUNO NICCOLI CORREA                         0700407-92.2020.8.07.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                        Yes              No               No

BRUNO NOCRATO LOIOLA                         7008859-93.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No

BRUNO NUNES SIUFI                            9081279-26.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO OLIVEIRA ARAUJO LOPES                  5000516-18.2020.8.13.0188           CANCELLATION                      CIVIL COURT OF NOVA LIMA                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO OLIVEIRA ARAUJO LOPES                  5000516-18.2020.8.13.0188           CANCELLATION                      CIVIL COURT OF NOVA LIMA                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO OLIVEIRA COELHO                        5196269-51.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No




                                                                                                        167 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 288 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
BRUNO OLIVEIRA DA CUNHA                   0703006-62.2020.8.07.0014            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNO OLIVEIRA DE MENEZES                 0170512-27.2018.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
BRUNO OLIVEIRA DUARTE                     5041932-70.2020.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
BRUNO OTOCH MARTINS PEREIRA E SOUZA 0001500-89.2011.5.02.0049                  INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
BRUNO OTTO NASCIMENTO GIESEKE             0010204-89.2019.5.03.0144            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

BRUNO PAIVA DE FREITAS                       3001283-50.2019.8.06.0017           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO PARISE                                 9000982-68.2020.8.21.0010           CANCELLATION                      CIVIL COURT OF CAXIAS DO SUL                                 Yes              No               No
BRUNO PASCHOAL NOGUEIRA                      1001312-64.2019.5.02.0707           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNO PEIXOTO GONCALVES                      0027024-28.2019.8.16.0030           RESERVATION                       CIVIL COURT OF FOZ DO IGUAÇU                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO PEIXOTO SANT ANNA                      0010681-61.2020.8.08.0347           OVERBOOKING                       CIVIL COURT OF VITÓRIA                                       Yes              No               No
BRUNO PERDIGAO AZZI                          1005836-67.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BRUNO PEREIRA ALVES                          0821690-82.2019.8.20.5004           CIVIL LITIGATION - SERVICE        CIVIL COURT OF NATAL                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO PEREIRA DE ANDRADE                     5000363-06.2020.8.24.0082           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
BRUNO PEREIRA GENARO DE SOUZA                0002089-51.2020.8.19.0208           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO PERES OLIVEIRA                         5005063-65.2019.8.13.0470           CANCELLATION                      CIVIL COURT OF PARACATU                                      Yes              No               No
BRUNO PEREZ COUTINHO ALENCAR                 0805536-12.2020.8.12.0110           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                  Yes              Yes              No
BRUNO PEREZ COUTINHO ALENCAR                 0805536-12.2020.8.12.0110           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO PEREZ DE SALES                         0831508-21.2019.8.23.0010           CHANGE                            CIVIL COURT OF BOA VISTA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO PINHEIRO MACEDO COUTO                  0811794-70.2016.8.10.0001           OVERBOOKING                       CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
BRUNO PINHEIRO MANZONI                       5707956-92.2019.8.09.0051           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
BRUNO PINHEIRO MANZONI                       5707956-92.2019.8.09.0051           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO PINTO BRAZ                             1007513-98.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNO PINTO MARQUES DE QUEIROZ               0001114-15.2020.8.05.0080           RESERVATION                       CIVIL COURT OF FEIRA DE SANTANA                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNO PINTO MARQUES DE QUEIROZ               0001114-15.2020.8.05.0080           RESERVATION                       CIVIL COURT OF FEIRA DE SANTANA                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO RABELO NOGUEIRA                        1061981-46.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO RAFAEL BATISTA FERNANDES               0811188-11.2019.8.14.0006           OVERBOOKING                       CIVIL COURT OF ANANINDEUA                                    Yes              No               No

BRUNO RAFAEL DE ALMEIDA                      0800896-64.2019.8.18.0164           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                        Yes              Yes              No

BRUNO RAFAEL DE ALMEIDA                      0800896-64.2019.8.18.0164           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                        Yes              Yes              No

BRUNO RAFAEL MELO REGIS                      0819621-62.2019.8.20.5106           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MOSSORÓ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNO RAFAEL QUIRINO SILVA                   52.001.001.XX-XXXXXXX               RESERVATION                     CIVIL COURT OF GOIÂNIA                                         Yes              No               No




                                                                                                        168 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 289 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TICKET /
BRUNO RAFAEL QUIRINO SILVA                52.001.001.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF GOIÂNIA                                       Yes              No               No
BRUNO RAMON FONTANA SANTOS                9004937-17.2019.8.21.0019            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF NOVO HAMBURGO                                      Yes              No               No
BRUNO RAPHAEL BARROS MACIEL               50.024.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF PONTA PORÃ                                    Yes              No               No

BRUNO RAPHAEL RIBEIRO CAVALCANTE             0049340-94.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              No               No
BRUNO RENATO DA TRINDADE RIBEIRO             0101207-28.2017.5.01.0023           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO RESTUM HISSA MANZATTO                  0009197-68.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO RESTUM HISSA MANZATTO                  0009199-38.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO RESTUM HISSA MANZATTO                  0009197-68.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO RICARDO DE ANDRADE                     1062483-82.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BRUNO RICCHELLI CAVALCANTE DO                                                    CIVIL LITIGATION - FLIGHT
NASCIMENTO                                   1002418-84.2020.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BRUNO RODRIGUES ESTEVES                      1000718-12.2017.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
BRUNO RODRIGUES XAVIER                       5001077-36.2020.8.24.0091           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO RODRIGUES XAVIER                       5001078-21.2020.8.24.0091           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
BRUNO ROMAO DIAS                             1002313-96.2015.5.02.0716           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
BRUNO ROOS                                   0020197-76.2015.5.04.0013           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO ROSALEM MACHADO                        1127380-19.2019.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BRUNO ROSENDI ROSSETI                        0001307-20.2017.5.09.0130           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
BRUNO RUY ARAUJO CASTOR DE ABREU             5003921-95.2020.8.21.0008           RESERVATION                       CIVIL COURT OF CANOAS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
BRUNO RUY OLIVEIRA                           0003507-72.2014.8.21.0145           PASSENGER                         CIVIL COURT OF DOIS IRMÃOS                                   Yes              No               No
BRUNO SALES DE OLIVEIRA MENDONCA             0041129-69.2020.8.05.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SALVADOR                                      Yes              Yes              No
BRUNO SALES DE OLIVEIRA MENDONCA             0041129-69.2020.8.05.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO SANTIAGO MOREIRA                       1003782-18.2020.8.26.0577           CHANGE                            CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO SARNO BRAGA                            0001818-41.2020.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No

BRUNO SERGIO SERRA NUNES                     7052582-02.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              No               No
BRUNO SERTORIO DE AMORIM DA CRUZ             1002226-91.2015.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
BRUNO SILVA BALTHAZAR                        35.001.003.XX-XXXXXXX               COLLECTION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO SILVA MATTOS DE CASTRO                 0045695-71.2020.8.19.0001           OVERBOOKING                       CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
BRUNO SILVA MATTOS DE CASTRO                 0045695-71.2020.8.19.0001           OVERBOOKING                       CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
BRUNO SILVEIRA DA MATA OLIVEIRA              35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

BRUNO SIMAS DA ROCHA                         9083318-93.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No
BRUNO SIQUEIRA CORDEIRO                      0100277-59.2019.5.01.0081           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              No               No
BRUNO SIQUEIRA PASQUALOTTO                   0020989-24.2020.8.19.0001           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No



                                                                                                        169 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 290 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - GENERAL
BRUNO SOARES BRANDAO                      5326467-09.2019.8.09.0051            LITIGATION - CIVIL                  CIVIL COURT OF GOIÂNIA                                       Yes              No               No
BRUNO SODRE AMARANTE                      0010852-57.2015.5.01.0082            INDIVIDUAL LABOR CLAIM              TRIBUNAL REGIONAL DO TRABALHO 1ª REGIÃO                      Yes              Yes              No
BRUNO SOUZA DOS SANTOS                    35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BRUNO SOUZA DOS SANTOS                    35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BRUNO SOUZA DOS SANTOS                    35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNO STANCIOLI MARINHO COSTA             5028633-26.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNO STEFANO SCARLATTI SOALHEIRO         1000722-07.2020.8.26.0587            CANCELLATION                        CIVIL COURT OF SÃO SEBASTIÃO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNO STEFANO SCARLATTI SOALHEIRO         1000722-07.2020.8.26.0587            CANCELLATION                        CIVIL COURT OF SÃO SEBASTIÃO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - GENERAL
BRUNO TAVARES NASCIMENTO                  0023967-77.2018.8.08.0347            LITIGATION - CIVIL                  CIVIL COURT OF VITÓRIA                                       Yes              No               No
BRUNO TEOGENES MENEZES DA SILVA           7000624-13.2020.8.22.0010            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF ROLIM DE MOURA                                     Yes              No               No
BRUNO THADEU OLIVEIRA RABELO              0016814-19.2017.5.16.0003            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SÃO LUÍS - MA                           Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNO THIAGO VIEIRA                       0717834-79.2019.8.07.0020            OVERBOOKING                         CIVIL COURT OF BRASÍLIA                                      Yes              No               No
BRUNO TOMAZ CARDOSO                       5002137-20.2019.8.24.0078            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF URUSSANGA                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNO TONIAL LUNARDI                      9000799-92.2019.8.21.0120            CANCELLATION                        CIVIL COURT OF SANANDUVA                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNO TOSCHI INCERT                       0011643-65.2019.8.16.0034            CANCELLATION                        CIVIL COURT OF PIRAQUARA                                     Yes              No               No
BRUNO UBIRATAN GONCALVES DOS SANTOS
SILVA                                     7008108-09.2020.8.22.0001            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNO VASCONCELOS MATTOS                  0018983-34.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNO VASCONCELOS MATTOS                  0018983-34.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
BRUNO VAZ FREITAS                         9000159-80.2020.8.21.0144            RESERVATION                         CIVIL COURT OF CARLOS BARBOSA                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNO VERONEZE FERNANDES                  1007685-64.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNO VERONEZE FERNANDES                  1007685-64.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
                                                                               CIVIL LITIGATION - GENERAL
BRUNO VIEIRA FIGUEIREDO                   0004826-89.2020.8.16.0182            LITIGATION - CIVIL                  CIVIL COURT OF CURITIBA                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - GENERAL
BRUNO VIEIRA FIGUEIREDO                   0004826-89.2020.8.16.0182            LITIGATION - CIVIL                  CIVIL COURT OF CURITIBA                                      Yes              Yes              No
BRUNO VIEIRA LOPES                        0023634-55.2019.8.19.0066            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VOLTA REDONDA                                 Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
BRUNO VINICIUS CAPUSSO                    1029854-79.2019.8.26.0576            RESERVATION                         CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
BRUNO WELLINGTON PAULINO DE SOUZA
ALMEIDA                                   8026815-79.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No
BRUNO WELLINGTON PAULINO DE SOUZA
ALMEIDA                                   8026821-86.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No
BRUNO WENCESLAU FRANCA                    0001878-59.2014.5.02.0075            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
BRUNO XIMENES DONATO MANCINI              5065552-48.2019.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No




                                                                                                        170 of 1161
                                                              20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11               Main Document
                                                                                                     Pg 291 of 1306
                                                                                                   In re TAM Linhas Aereas S.A.
                                                                                                        Case No. 20-11598
                                   SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                               Status of Case   Status of Case   Status of Case
                                                                                                                                                                                 (Pending)       (On Appeal)      (Concluded)
           Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                   CIVIL LITIGATION - FLIGHT
BRUNO ZANGARI                                 1024417-93.2020.8.26.0100            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
BRUNO ZANIRATE DE CARVALHO                    0100061-22.2019.5.01.0074            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
BRYAN GUEDES CLEMENTE DOS SANTOS              1000812-92.2019.5.02.0320            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                   CIVIL LITIGATION - FLIGHT
BRYAN SILVA QUARESMA                          1048725-70.2018.8.26.0002            OVERBOOKING                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                   CIVIL LITIGATION - FLIGHT
BYANCA YSADORA BORGES LERIAS                  7042773-22.2018.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                   CIVIL LITIGATION - FLIGHT
BYANKA PAZ GABE                               1002338-82.2019.8.26.0609            CANCELLATION                        CIVIL COURT OF TABOÃO DA SERRA                               Yes              No               No
                                                                                   CIVIL LITIGATION - FLIGHT
BYRON LEITE DANTAS BEZERRA                    0058493-93.2019.8.17.8201            CHANGE                              CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                   CIVIL LITIGATION - FLIGHT
C. F. R. B.                                   0838513-60.2019.8.15.2001            CANCELLATION                        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
CACIANE INES MARCON                           5008829-84.2020.8.24.0018            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CHAPECÓ                                       Yes              No               No
                                                                                   CIVIL LITIGATION - SPECIAL
CAEL AMADO PAZOS                              0018800-13.2017.8.25.0001            PASSENGER                           CIVIL COURT OF ARACAJU                                       Yes              No               No
                                                                                   CIVIL LITIGATION - FLIGHT
CAETANO CORREA PEIXOTO ALVES                  0023497-46.2018.8.08.0347            CHANGE                              CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                   CIVIL LITIGATION - FLIGHT
CAETANO DA SILVA COSTA                        35.001.003.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
CAETANO DE ALBUQUERQUE MARANHAO                                                    CIVIL LITIGATION - FLIGHT
CORREIA                                       0051106-27.2019.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No
CAETANO JOSE FERREIRA BRAGA                   0800635-58.2020.8.10.0012            CIVIL LITIGATION - CARGO            CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
CAETANO PENNA FRANCO ALTAFIN                                                       CIVIL LITIGATION - FLIGHT
RODRIGUES DA CUNHA                            0063076-92.2020.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
CAETANO VIERO ANDRETTA                        0017753-22.2019.8.16.0021            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CASCAVEL                                      Yes              No               No
                                                                                   CIVIL LITIGATION - TICKET /
CAICO GONDIM BORELLI                          3001416-68.2018.8.06.0004            RESERVATION                         CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                   CIVIL LITIGATION - FLIGHT
CAIO AGUIAR DA SILVA                          0003920-49.2020.8.05.0039            CANCELLATION                        CIVIL COURT OF CAMAÇARI                                      Yes              No               No
                                                                                   CIVIL LITIGATION - FLIGHT
CAIO ANGELO REIS DA COSTA                     0023882-75.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
CAIO AUGUSTO BASSO                            1010345-07.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                   CIVIL LITIGATION - FLIGHT
CAIO AUGUSTO KNIHS                            5002412-46.2019.8.24.0020            CANCELLATION                        CIVIL COURT OF CRICIÚMA                                      Yes              No               No
CAIO BAMBIRRA DOMINGOS FERREIRA               5136410-41.2018.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                   CIVIL LITIGATION - TICKET /
CAIO BENTES CARNEIRO                          0826480-24.2019.8.14.0301            RESERVATION                         CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                   CIVIL LITIGATION - FLIGHT
CAIO CARUZO NEHME                             0004181-96.2020.8.19.0209            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
CAIO CESAR DA SILVA GONTIJO                   5000295-32.2020.8.13.0480            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PATOS DE MINAS                                Yes              No               No
CAIO CESAR DE ALCANTARA BONATES               0602324-25.2020.8.04.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MANAUS                                        Yes              No               No
CAIO CESAR DE LIMA SILVA                      1000125-02.2020.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
CAIO CESAR DONIZETI SOUZA                     0001876-07.2012.5.02.0319            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                   CIVIL LITIGATION - FLIGHT
CAIO CESAR POLITANO TIAGO                     7011553-35.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                   CIVIL LITIGATION - GENERAL
CAIO CEZAR DA SILVA                           1007746-19.2018.8.26.0438            LITIGATION - CIVIL                  CIVIL COURT OF PENÁPOLIS                                     Yes              No               No




                                                                                                          171 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 292 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
CAIO CEZAR DANTAS DA CAMARA RIBEIRO                                             CIVIL LITIGATION - FLIGHT
VIANA                                      0810331-30.2020.8.15.2001            CANCELLATION                        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CAIO CEZAR FORMIGA DA SILVA                0801294-53.2020.8.20.5100            CANCELLATION                        CIVIL COURT OF AÇU                                           Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CAIO DANDA VASCONCELOS SANTOS              0800222-88.2020.8.18.0152            CHANGE                              CIVIL COURT OF PICOS                                         Yes              No               No
CAIO DE CASTRO COBO OLIVEIRA               5016523-92.2020.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
CAIO DE PAULA CAMERINI                     0861185-82.2018.8.14.0301            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELÉM                                         Yes              No               No

CAIO DE VASCONCELOS RODRIGUES                0037591-95.2019.8.17.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAIO DOS SANTOS                              0711282-76.2020.8.07.0016           CHANGE                          CIVIL COURT OF BRASÍLIA                                         Yes              No               No

CAIO DUARTE CERQUEIRA                        0048645-53.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No

CAIO FLORA PALATIANOS                        0032793-78.2019.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAIO HENRIQUE CARNEIRO DE SOUZA              0010624-02.2020.8.16.0030           CANCELLATION                      CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAIO HENRIQUE PONTES SEAWRIGHT               1017717-37.2019.8.26.0068           CHANGE                            CIVIL COURT OF BARUERI                                        Yes              No               No
CAIO LASSE ALVES                             0001125-43.2017.5.10.0021           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CAIO LEMGRUBER TABORDA                       0001659-59.2019.8.16.0001           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAIO LOPES AMARAL DE OLIVEIRA                7001561-50.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CAIO LOPES AMARAL DE OLIVEIRA                7001561-50.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
CAIO LUIS DE MORAES CLARINDO                 1000617-90.2020.8.26.0664           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF VOTUPORANGA                                    Yes              Yes              No
CAIO LUIS DE MORAES CLARINDO                 1000617-90.2020.8.26.0664           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF VOTUPORANGA                                    Yes              Yes              No
CAIO LUIS DE SENA CAVALCANTE                 0011802-53.2019.8.18.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF TERESINA                                       Yes              No               No
CAIO MACIEL JACOME VIEIRA                    3001613-59.2019.8.06.0013           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAIO MAIA GODOY                              0031940-67.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No

CAIO MARCO PACHECO RODRIGUES                 7000988-12.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAIO MIGUEL DE SOUZA RIBEIRO PIRES           0800259-18.2019.8.15.2001           CANCELLATION                    CIVIL COURT OF JOÃO PESSOA                                      Yes              No               No

CAIO MOURA DE SORIANO ADERALDO               0046395-39.2014.8.06.0221           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FORTALEZA                                      Yes              No               No
CAIO MURILO CECCON STAMM                     0003902-78.2020.8.16.0182           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CURITIBA                                       Yes              No               No
CAIO OTAVIO BRANDAO DE GOES BORGES           0038514-09.2020.8.05.0001           CIVIL LITIGATION - SERVICE        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAIO PIRES DE OLIVEIRA                       5210517-22.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CAIO PIRES DE OLIVEIRA                       5210517-22.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
CAIO PORTO FERREIRA                          1005671-41.2020.8.26.0016           CIVIL LITIGATION - SERVICE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CAIO QUARTIN CRUZ                            0000016-58.2018.5.12.0035           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CAIO RIBAS SOUZA                             8033252-39.2020.8.05.0001           OVERBOOKING                       CIVIL COURT OF SALVADOR                                       Yes              No               No




                                                                                                         172 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 293 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
CAIO ROCHA MACHADO                         0021099-31.2019.8.19.0042            CANCELLATION                        CIVIL COURT OF PETRÓPOLIS                                    Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
CAIO ROCHA SOBREIRA                        5006047-96.2019.8.13.0713            RESERVATION                         CIVIL COURT OF VIÇOSA                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CAIO SALES COELHO                          0022868-56.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No

CAIO SANLAY DE ARAUJO AMORIM                 1055607-14.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CAIO SARAIVA LEAO DAVID                      0121724-67.2016.8.06.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
CAIO SETENTA LACERDA                         0026802-22.2020.8.05.0001           FIDELIDADE PROGRAM                CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
CAIO SETENTA LACERDA                         0027068-09.2020.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
CAIO SETENTA LACERDA                         0026802-22.2020.8.05.0001           FIDELIDADE PROGRAM                CIVIL COURT OF SALVADOR                                       Yes              Yes              No
CAIO SILVA DE CARVALHO COSTA                 5180320-77.2020.8.09.0051           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAIO SOUSA PRADO                             1007292-11.2020.8.26.0554           CANCELLATION                      CIVIL COURT OF SANTO ANDRÉ                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAIO ULISSES VIEIRA                          1014840-86.2019.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAIO VARGAS GARRIDO                          1010841-36.2020.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CAIO VELLONE COLO                            1001072-48.2019.5.02.0037           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
CAIO VINICIUS RIBEIRO CARVALHO               29.001.007.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              No               No
CAIO VINNICIUS PROFETA EMIDIO                0002744-27.2014.5.02.0056           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              No               No

CAIO WELLINGTON FREITAS BEZERRA              3000016-68.2020.8.06.0062           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CASCAVEL                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CAIQUE MENDES SOARES MACHADO                 0006004-26.2020.8.19.0203           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
CAIQUE MENDES SOARES MACHADO                 0006004-26.2020.8.19.0203           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CAIQUE RAMOS GARCIA                          1016364-53.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAIQUE SANTANA BRITO                         7012635-04.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
CAIQUE SANTANA DIAS                          0002585-66.2020.8.05.0274           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA DA CONQUISTA                           Yes              Yes              No
CAIQUE SANTANA DIAS                          0002585-66.2020.8.05.0274           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA DA CONQUISTA                           Yes              Yes              No

CAIRO LUIZ MENDES BORGES FILHO               0952914-80.2018.8.13.0702           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CALEB LAURINDO ALVES                         0001279-15.2020.8.16.0126           RESERVATION                       CIVIL COURT OF PALOTINA                                       Yes              No               No
CALEBE REIS GONCALVES BRAGA                  0803090-05.2020.8.15.2001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
CALFEN METALURGICA LTDA EPP                  1001770-60.2019.8.26.0514           COLLECTION                        CIVIL COURT OF ITUPEVA                                        Yes              No               No

CAMILA ALCOFORADO DE ALMEIDA                 0007435-17.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILA ALESSANDRA CHAVES CORREIA             7006081-53.2020.8.22.0001           CANCELLATION                    CIVIL COURT OF PORTO VELHO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILA ALESSANDRA CHAVES CORREIA             7006081-53.2020.8.22.0001           CANCELLATION                    CIVIL COURT OF PORTO VELHO                                      Yes              Yes              No



                                                                                                         173 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 294 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
CAMILA ALMEIDA DE CARVALHO SANTOS          0000811-03.2017.5.10.0020            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              No               No
CAMILA ALVES DE ANDRADE                    0004268-72.2019.8.16.0079            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF DOIS VIZINHOS                                 Yes              No               No
CAMILA ALVES LUCENA                        0000764-74.2010.5.02.0027            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CAMILA ALVES TEIXEIRA DA SILVA             0009022-30.2019.8.17.8227            OVERBOOKING                         CIVIL COURT OF JABOATÃO DOS GUARARAPES                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
CAMILA APARECIDA CORREA                    5002826-59.2018.8.13.0287            RESERVATION                         CIVIL COURT OF GUAXUPÉ                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CAMILA APARECIDA PIRES                     1003697-35.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CAMILA AZEVEDO VISONA                      1010115-50.2019.8.26.0664            CHANGE                              CIVIL COURT OF VOTUPORANGA                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CAMILA BAHIENSE SILVEIRA SILVA             0022312-54.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CAMILA BENICIO DE SOUZA CARVALHO           0019529-89.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CAMILA BENICIO DE SOUZA CARVALHO           0019536-81.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CAMILA BENICIO DE SOUZA CARVALHO           0019529-89.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CAMILA BENICIO DE SOUZA CARVALHO           0019536-81.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No

CAMILA BERNART                               9000691-85.2019.8.21.0048           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FARROUPILHA                                      Yes              No               No
CAMILA CAMPOS DE SOUZA DOS SANTOS            0054980-78.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SALVADOR                                         Yes              No               No

CAMILA CAMPOS SALOMAO                        5015674-23.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
CAMILA CAMPOS SARAIVA E SILVA                3001019-57.2019.8.06.0009           LITIGATION - CIVIL                CIVIL COURT OF FORTALEZA                                      Yes              No               No
CAMILA CANDIDO DE LIMA                       0000818-34.2019.5.13.0022           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                             Yes              Yes              No
CAMILA CARGNIN                               9006694-66.2020.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CAMILA CARLA NASCIMENTO                      5173563-53.2020.8.09.0088           RESERVATION                       CIVIL COURT OF ITUMBIARA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
CAMILA CARLA NASCIMENTO                      5173563-53.2020.8.09.0088           RESERVATION                       CIVIL COURT OF ITUMBIARA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
CAMILA CAROLINA DAMASCENO SANTANA            53.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
CAMILA CAROLINA DOS SANTOS MAZZINI           1008247-06.2019.8.11.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CUIABÁ                                         Yes              No               No

CAMILA CAROLINE MENDES KAIL                  7027279-83.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
CAMILA CORREA CORTES                         0021367-68.2019.8.13.0134           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CARATINGA                                      Yes              No               No
CAMILA COSTA DE ANDRADE SILVA                0000849-17.2019.5.13.0002           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILA CRISTINA BASTOS                       1088924-97.2019.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CAMILA CRISTINA CASTRO SOUZA                 1000492-42.2019.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
CAMILA CRISTINA CAVALCANTE                   0121026-83.2019.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              No               No
CAMILA CRISTINE MUNARI DE OLIVEIRA                                               CIVIL LITIGATION - FLIGHT
BARBOSA                                      35.001.003.XX-XXXXXXX               OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No

CAMILA CROSIO LOURENCAO                      1016510-07.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No




                                                                                                         174 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 295 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
CAMILA CUNHA BORGES                        0044241-46.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CAMILA CUNHA BORGES                        0044241-46.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
CAMILA CURIA VAZ DA SILVA                  0003460-18.2013.5.02.0047            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No

CAMILA CURVELO TRIGUEIRO                     0821699-27.2017.8.15.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPINA GRANDE                                 Yes              No               No
CAMILA DA SILVA DINATO FIDELIS               1009419-81.2019.8.26.0189           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FERNANDÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILA DA SILVA PEREIRA                      1023720-75.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CAMILA DALLE ROCHA                           1074417-37.2019.8.26.0002           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILA DALPASQUALE GOMES                     0804949-94.2018.8.12.0001           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILA DE ABREU MUNHOZ                       8013596-65.2019.8.11.0001           CHANGE                            CIVIL COURT OF CUIABÁ                                         Yes              No               No

CAMILA DE AQUINO TOMAZ                       1001400-84.2018.8.11.0045           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LUCAS DO RIO VERDE                             Yes              No               No
CAMILA DE ARAUJO LYNCH                       0025335-31.2017.5.24.0002           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE CAMPO GRANDE                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILA DE OLIVEIRA FERNANDES                 1002445-70.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILA DE OLIVEIRA MIRANDA                   1068683-08.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No

CAMILA DE OLIVEIRA SOUZA                     0038199-88.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
CAMILA DE SORDI MORAES LIMA                  0806657-75.2020.8.12.0110           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
CAMILA DE SOUZA SALLES                       1002876-07.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CAMILA DIAS ROCHA CAETANO                    1000050-92.2013.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
CAMILA DO NASCIMENTO GERALDO                 0100047-31.2019.5.01.0044           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILA DUARTE DA CRUZ                        141.026/2020                        CANCELLATION                      CIVIL COURT OF GUARULHOS                                      Yes              No               No
CAMILA EMY WATANABE PALMEIRA                 35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CAMILA FABIANA MORAIS                        5004975-57.2020.8.24.0091           RESERVATION                       CIVIL COURT OF CRICIÚMA                                       Yes              No               No

CAMILA FEITOSA JORDAO                        0829959-05.2020.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILA FEITOZA DE ALMEIDA RODRIGUES          7018059-27.2020.8.22.0001           CANCELLATION                    CIVIL COURT OF PORTO VELHO                                      Yes              No               No

CAMILA FERNANDA CAVALCANTI ALOI              1012739-91.2019.8.26.0011           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

CAMILA FERNANDA GUARDA LEONARDO              1001019-37.2020.8.11.0003           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RONDONÓPOLIS                                   Yes              No               No
CAMILA FERNANDA PUSCHWERAT                   42.001.001.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
CAMILA FERNANDA PUSCHWERAT                   42.001.001.20-00005568              CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILA FERREIRA BRITO DE SOUZA               0010577-13.2019.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                       Yes              No               No
CAMILA FONSECA DA SILVA                      1006586-89.2019.8.11.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CUIABÁ                                         Yes              Yes              No
CAMILA FONSECA DA SILVA                      1006586-89.2019.8.11.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CUIABÁ                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILA FONSECA MACIEL ROCHA                  5002412-06.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No



                                                                                                         175 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 296 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
CAMILA FONTOURA FERNANDES                  0045744-15.2020.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CAMILA GERALDO RODRIGUES                   0005089-59.2020.8.19.0208            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CAMILA GERALDO RODRIGUES                   0005089-59.2020.8.19.0208            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CAMILA GIORGI BARROSO DE CARVALHO          0054360-76.2020.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

CAMILA GONCALVES MAIA                        0808228-84.2020.8.23.0010           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BOA VISTA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
CAMILA GONCALVES MARTINS                     0152089-63.2018.8.05.0001           LITIGATION - CIVIL              CIVIL COURT OF SALVADOR                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILA GONCALVES TRINDADE                    1003317-58.2020.8.26.0011           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No

CAMILA GOUVEIA CARNEIRO                      0004719-19.2020.8.19.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NITERÓI                                          Yes              Yes              No

CAMILA GOUVEIA CARNEIRO                      0004719-19.2020.8.19.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NITERÓI                                          Yes              Yes              No

CAMILA GUARDIA MAGALHAES BITTENCOURT 0001162-75.2020.8.26.0019                   CIVIL LITIGATION - REFUNDS        CIVIL COURT OF AMERICANA                                      Yes              No               No

CAMILA GUEDES COUTO DE JESUS                 0004561-54.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILA JAIME SAHIUM                          5197386-38.2019.8.09.0073           CANCELLATION                      CIVIL COURT OF INHUMAS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CAMILA JORGE DE CARVALHO                     21.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CAMILA JORGE DE CARVALHO                     21.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILA KELLY PINHEIRO E SILVA                3002957-08.2019.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILA KELLY PINHEIRO E SILVA                3002957-08.2019.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              Yes              No

CAMILA LARISSA CORREIA                       0814449-19.2020.8.12.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILA LIMA DE OLIVEIRA                      1016053-15.2019.8.26.0506           CANCELLATION                      CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
CAMILA LINS DE ALMEIDA BAHIA                 0806698-11.2020.8.15.2001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No
CAMILA LINS DE ALMEIDA BAHIA                 0806698-11.2020.8.15.2001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No
CAMILA LOBO GIMENEZ                          1000071-24.2020.5.02.0706           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

CAMILA LOCKS                                 9000915-76.2020.8.21.0019           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NOVO HAMBURGO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILA LOESCH                                35.001.003.XX-XXXXXXX               CHANGE                          CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILA LOESCH                                35.001.003.XX-XXXXXXX               CHANGE                          CIVIL COURT OF SÃO PAULO                                        Yes              No               No

CAMILA LOPES LATALIZA                        5002391-59.2020.8.13.0079           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CONTAGEM                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILA LOPES PASSARELLI THOMAZ               1010836-14.2020.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No




                                                                                                         176 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 297 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

CAMILA LUANA NOGUEIRA                       1073863-05.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CAMILA LUCIANA SILVA DE MESQUITA            0001051-31.2018.5.13.0001          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
CAMILA MACIEL DOS SANTOS                    1000211-64.2020.5.02.0316          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
CAMILA MARIA CANDIDO BARRETO                1121893-68.2019.8.26.0100          RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CAMILA MARIA CORREIA WANDERLEY              0056246-42.2019.8.17.8201          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CAMILA MARIA LIMA DE CASTRO                 1046229-34.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CAMILA MARIA PAIVA FRANCA TELLES            0046538-03.2015.8.06.0024          CANCELLATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CAMILA MARQUES GINU                         1004037-68.2018.8.26.0084          CANCELLATION                       CIVIL COURT OF CAMPINAS                                       Yes              No               No

CAMILA MARTINS BILESIMO                     5004859-70.2020.8.24.0020          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CRICIÚMA                                          Yes              Yes              No

CAMILA MARTINS BILESIMO                     5004859-70.2020.8.24.0020          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CRICIÚMA                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
CAMILA MARTINS DE SOUSA                     0803623-42.2019.8.10.0059          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DE RIBAMAR                            Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CAMILA MENDONCA BORGES DE ARAUJO            0804075-41.2020.8.12.0001          CANCELLATION                       CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CAMILA MENDONCA BORGES DE ARAUJO            0804075-41.2020.8.12.0001          CANCELLATION                       CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
CAMILA MESSAS CAMPOS                        1002265-21.2016.5.02.0711          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
CAMILA MEYER DE ARAUJO                      35.001.003.XX-XXXXXXX              CIVIL LITIGATION - SERVICE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CAMILA MEYER DE ARAUJO                      35.001.003.XX-XXXXXXX              CIVIL LITIGATION - SERVICE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No

CAMILA MICHALAK                             5000950-82.2020.8.24.0064          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ                                          Yes              No               No

CAMILA MIGLIO COSTA                         0800342-55.2020.8.10.0023          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF AÇAILÂNDIA                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CAMILA MONTEIRO DA SILVA                    1022571-69.2019.8.26.0005          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CAMILA MROCZKOSKI SILVA                     0007593-27.2018.8.16.0035          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                           Yes              No               No
CAMILA NAIANE AGUIAR MACHADO                                                   CIVIL LITIGATION - TICKET /
BERNARDES                                   0006907-55.2019.8.27.2731          RESERVATION                        CIVIL COURT OF PARAÍSO DO TOCANTINS                           Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CAMILA NUNES                                0336771-32.2019.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

CAMILA PEDROSO DE OLIVEIRA                  1004072-64.2020.8.26.0405          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF OSASCO                                            Yes              Yes              No

CAMILA PEDROSO DE OLIVEIRA                  1004072-64.2020.8.26.0405          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF OSASCO                                         Yes              Yes              No
CAMILA PENNA RANNA                          5000277-68.2020.8.08.0021          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF GUARAPARI                                      Yes              No               No
CAMILA PEREIRA LIMETRE                      1011638-12.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CAMILA PINHO DOS SANTOS                     1020944-59.2019.8.11.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CAMILA PRADO GERENT                         5004947-89.2020.8.24.0091          CANCELLATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
CAMILA PRADO REGADAS TREGLIA                0013510-03.2020.8.16.0182          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CURITIBA                                       Yes              No               No

CAMILA QUEIROGA DA COSTA ABRANTES           0812067-83.2020.8.15.2001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                       Yes              No               No



                                                                                                       177 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 298 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

CAMILA QUINTEIRO LACERDA                     0028215-70.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
CAMILA RAMOS MACHADO                         5005961-70.2019.8.13.0699          IMPEDIMENT                         CIVIL COURT OF UBÁ                                            Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
CAMILA REGINA FERREIRA                       0044800-70.2019.8.16.0182          RESERVATION                        CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CAMILA RENNER                                5053750-19.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
CAMILA RIBEIRO BARRETO                       3001545-35.2019.8.06.0167          RESERVATION                        CIVIL COURT OF SOBRAL                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CAMILA RIBEIRO ROLA                          3001650-19.2019.8.06.0003          CANCELLATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
CAMILA RODRIGUES                             1000320-29.2016.5.02.0313          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CAMILA RYE TAKAHIRA                          1006128-18.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - PRE-
CAMILA SALUM DE OLIVEIRA                     5008319-83.2019.8.24.0090          REGISTRATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
CAMILA SAMOS RODRIGUEZ                       0006319-96.2019.8.26.0008          RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CAMILA SAMPAIO TROCCOLI SANTOS               0019375-71.2020.8.05.0001          CIVIL LITIGATION - SERVICE         CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CAMILA SANTOS                                9001056-95.2019.8.21.0095          CANCELLATION                       CIVIL COURT OF ESTÂNCIA VELHA                                 Yes              No               No
CAMILA SANTOS BARBOSA                        0012006-55.2017.5.03.0092          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

CAMILA SANTOS BRAGA DE LIMA                  0051141-60.2019.8.17.2001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                            Yes              No               No

CAMILA SANTOS DE JESUS LIMA                  1007758-12.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CAMILA SARFATI                               1004831-31.2020.8.26.0016          CIVIL LITIGATION - AIRCRAFT        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CAMILA SILVA LIMA PRACANICO                  0011187-98.2018.5.18.0017          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CAMILA SILVA MENDES GAIA                     1030010-06.2020.8.26.0100          CHANGE                             CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CAMILA SILVA PINTO                           5070362-03.2018.8.13.0024          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CAMILA SILVANA SOUZA E SILVA                 5185236-64.2019.8.13.0024          OVERBOOKING                        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                CIVIL LITIGATION - PRE-
CAMILA SILVEIRA DE ASSIS DIAS                0026222-90.2019.8.11.0055          REGISTRATION                       CIVIL COURT OF TANGARÁ DA SERRA                               Yes              No               No
                                                                                CIVIL LITIGATION - PRE-
CAMILA SILVEIRA DE ASSIS DIAS                0026222-90.2019.8.11.0055          REGISTRATION                       CIVIL COURT OF TANGARÁ DA SERRA                               Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CAMILA SIMINHUK DE AGUIAR                    7017332-68.2020.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CAMILA SOUZA DANTAS                          1001108-68.2020.8.26.0609          CANCELLATION                       CIVIL COURT OF TABOÃO DA SERRA                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CAMILA SOUZA DANTAS                          1001108-68.2020.8.26.0609          CANCELLATION                       CIVIL COURT OF TABOÃO DA SERRA                                Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
CAMILA TAVARES MIGUEL FERNANDES              5040633-95.2019.8.13.0702          LITIGATION - CIVIL                 CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CAMILA TONEL DE LEMOS                        0034797-62.2017.8.19.0208          CHANGE                             CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
CAMILA TRINDADE SNACK                        0000825-55.2020.8.16.0184          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CURITIBA                                       Yes              Yes              No
CAMILA TRINDADE SNACK                        0000825-55.2020.8.16.0184          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CURITIBA                                       Yes              Yes              No



                                                                                                        178 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 299 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
CAMILA VALVASSORI NOVAK                    5034429-79.2019.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CAMILA VIEIRA MARINHO                      0008725-67.2020.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No
CAMILA VITORIA VIEIRA MASCARENHAS                                               CIVIL LITIGATION - TICKET /
PONCE                                      1091039-91.2019.8.26.0100            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CAMILE BULCAO LEITE GOMES                  0000726-56.2016.8.19.0212            CHANGE                              CIVIL COURT OF NITERÓI                                       Yes              No               No

CAMILE DE ASSIS SCHULLE                      1009266-13.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILE MARINS DOS SANTOS PINHEIRO            0006508-16.2019.8.19.0058           CANCELLATION                      CIVIL COURT OF SAQUAREMA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILE MATTIODA MACHADO                      5005714-30.2020.8.24.0091           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILE MATTIODA MACHADO                      5005714-30.2020.8.24.0091           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              Yes              No
CAMILE STEIN                                 1001415-14.2018.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
CAMILLA ARAUJO COLARES DE FREITAS            3000485-68.2018.8.06.0003           IMPEDIMENT                        CIVIL COURT OF FORTALEZA                                      Yes              No               No

CAMILLA AZEVEDO MOREIRA                      0005112-02.2020.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
CAMILLA CAMPOS FARIA MATOS                   1046347-07.2019.8.26.0100           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO PAULO                                        Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
CAMILLA CARVALHO LEITE                       0803981-97.2020.8.20.5004           / ADVERTISEMENTS              CIVIL COURT OF NATAL                                              Yes              Yes              No

                                                                                 CIVIL LITIGATION - PROMOTIONS
CAMILLA CARVALHO LEITE                       0803981-97.2020.8.20.5004           / ADVERTISEMENTS              CIVIL COURT OF NATAL                                              Yes              Yes              No

CAMILLA CIBELE DE CASTRO                     1012828-10.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

CAMILLA CIBELE DE CASTRO                     1012828-10.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILLA CINTRA CORREIA MIRANDA               5119002-93.2020.8.09.0051           OVERBOOKING                     CIVIL COURT OF GOIÂNIA                                          Yes              No               No

CAMILLA CUMMINGS MOTA BORGES                 0034537-09.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              Yes              No

CAMILLA CUMMINGS MOTA BORGES                 0034537-09.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              Yes              No
CAMILLA DE FREITAS PEREIRA                   9035140-66.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILLA FERNANDES DE ALENCAR                 1015216-11.2019.8.26.0004           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CAMILLA GARCIA CRIADO                        1000840-12.2020.8.11.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CUIABÁ                                         Yes              Yes              No
CAMILLA GARCIA CRIADO                        1000840-12.2020.8.11.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CUIABÁ                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
CAMILLA GOUVEIA LONGO                        0612945-73.2019.8.04.0015           COLLECTION                        CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILLA HADDAD E BORRO                       1000665-63.2018.8.11.0041           CANCELLATION                      CIVIL COURT OF CUIABÁ                                         Yes              No               No
CAMILLA MARIA CADILHE MARTINS                0814003-82.2019.8.20.5124           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PARNAMIRIM                                     Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
CAMILLA MARTINS AVI                          1001728-60.2020.8.26.0066           COLLECTION                        CIVIL COURT OF BARRETOS                                       Yes              No               No



                                                                                                         179 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 300 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
CAMILLA MENDES GARCEZ DE MORAES
VIEIRA                                    0031147-41.2020.8.19.0001            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No

CAMILLA REGINA FERREIRA MESQUITA             1129532-40.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
CAMILLA SANTOS NACARELLI                     1000540-34.2015.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILLA STEPHANIE MARTINS RODRIGUES          1056370-15.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILLA VIEIRA KEGLER                        0016047-22.2019.8.27.2729           CANCELLATION                      CIVIL COURT OF PALMAS                                        Yes              No               No
CAMILLE CORREA COUTINHO                      0001358-95.2019.5.17.0014           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
CAMILLE FERNANDA SIMON                       0001361-73.2020.8.16.0117           IMPEDIMENT                        CIVIL COURT OF MEDIANEIRA                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
CAMILLE FERNANDA SIMON                       0001361-73.2020.8.16.0117           IMPEDIMENT                        CIVIL COURT OF MEDIANEIRA                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILLE MOURAO BEZERRA                       1073909-91.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILLE MUNHOS CARNEIRO PINTO                0006832-44.2019.8.19.0207           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILO DALELES RENNO                         1011383-54.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILO DE AVILA GONDRAN                      0007236-98.2015.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
CAMILO SANTOS DUTRA ROBERTO                  0013388-66.2019.8.08.0725           LITIGATION - CIVIL                CIVIL COURT OF SERRA                                         Yes              No               No
CAMILO SIQUEIRA BORGES                       0000016-05.2017.5.06.0021           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO/PE                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CAMILO WIRGINIO DE SOUZA NETO                5002543-34.2020.8.24.0069           CHANGE                            CIVIL COURT OF SOMBRIO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CAMYLA CELLY TORRES MARQUES CARVALHO 0054027-17.2020.8.05.0001                   RESERVATION                       CIVIL COURT OF SALVADOR                                      Yes              No               No

CAMYLA RIBEIRO DE OLIVEIRA                   0007122-56.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                          Yes              No               No

CAMYLA STEPHANE DE SOUSA                     5004124-31.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              Yes              No

CAMYLA STEPHANE DE SOUSA                     5004124-31.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              Yes              No
CANA INDUSTRIA E COMERCIO LTDA               291-35.2014.8.06.0044/0             CIVIL LITIGATION - CARGO        CIVIL COURT OF BARREIRA                                        Yes              No               No
CANDICE ROTTA BERGESCH                       0029141-75.2018.8.21.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No

CANDIDA DE MIRANDA HENRIQUES ARAUJO          0000462-62.2020.8.17.8228           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMARAGIBE                                    Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
CANDIDA ELISA BORELLA                        5002584-76.2019.8.24.0023           IMPEDIMENT                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
CANDIDA FERNANDA DA SILVA ROSA
BERGQVIST                                    9000132-83.2020.8.21.6001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
CANDIDA MARIA DOS REIS GARCIA MARTINEZ 0002421-44.2020.8.26.0007                 LITIGATION - CIVIL                CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CANDIDA MARIA NOBRE MONTEIRO                 1049862-87.2018.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No

CANDIDO DA SILVA                             1009234-08.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                          Yes              No               No
CANDIDO GONCALVES                            0010279-91.2014.5.15.0008           INDIVIDUAL LABOR CLAIM          JUSTIÇA DO TRABALHO                                            Yes              Yes              No



                                                                                                        180 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 301 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
CANDIDO ROBERTO ALMEIDA LIMA               0100161-95.2017.5.01.0025            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CANNELLE CHOE MARGAUX MERAND               1016583-42.2020.8.26.0002            OVERBOOKING                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
CAREN CLARISSA MALDANER                    0020246-30.2019.5.04.0029            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - TRAVEL
CARIBE TURISMO LTDA.                       0032503-46.2012.8.16.0030            AGENCY                              4ª VARA CÍVEL                                                Yes              No               No
                                                                                CIVIL LITIGATION - TRAVEL
CARIBE TURISMO LTDA.                       0015952-98.2006.8.16.0030            AGENCY                              4ª VARA CÍVEL                                                Yes              No               No
                                                                                CIVIL LITIGATION - BSP SIGNAL
CARIBE TURISMO LTDA.                       0015974-88.2008.8.16.0030            CUT                                 4ª VARA CÍVEL                                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CARIN WENDRA CARDOSO GUIMARAES             0866596-72.2019.8.14.0301            CHANGE                              CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
CARINA APARECIDA EUFRAZIO PEREIRA          0000193-81.2018.8.17.2670            IMPEDIMENT                          CIVIL COURT OF GRAVATÁ                                       Yes              No               No
CARINA BARBARA RODRIGUES DA SILVA          0800334-20.2020.8.10.0010            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO LUÍS                                      Yes              Yes              No
CARINA BARBARA RODRIGUES DA SILVA          0800334-20.2020.8.10.0010            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO LUÍS                                      Yes              Yes              No

CARINA BISOTTO                               9001023-84.2020.8.21.0026           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SANTA CRUZ DO SUL                              Yes              No               No
CARINA DALMEIDA FRANCA ALVES                 0053273-92.2019.8.19.0204           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
CARINA DE SOUZA POUBEL TOSTES                0029680-83.2019.8.19.0026           CIVIL LITIGATION - SERVICE        CIVIL COURT OF ITAPERUNA                                      Yes              Yes              No
CARINA DE SOUZA POUBEL TOSTES                0029680-83.2019.8.19.0026           CIVIL LITIGATION - SERVICE        CIVIL COURT OF ITAPERUNA                                      Yes              Yes              No
CARINA DOS REIS GARCIA BITENCOURT            0015201-19.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              Yes              No
CARINA DOS REIS GARCIA BITENCOURT            0015201-19.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARINA FARIAS LEMOS NASCIMENTO               0003190-42.2020.8.25.0084           CANCELLATION                      CIVIL COURT OF ARACAJU                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARINA GABRIELLE DAMAZO LOPES                5027732-58.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARINA HELENA KESTERING MORDHORST            0304050-65.2019.8.24.0008           OVERBOOKING                       CIVIL COURT OF BLUMENAU                                       Yes              No               No
CARINA LIRA OLIVEIRA                         1000648-21.2019.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
CARINA QUEIROZ GOMES DA SILVA                0067485-38.2019.8.05.0001           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARINA SOUZA DE OLIVEIRA LUNA                7052064-12.2019.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              No               No
CARINE ABDON SIMOES                          0001662-73.2014.5.17.0013           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DA COMARCA DE VITÓRIA                       Yes              Yes              No

CARINE DA SILVA FREITAS                      5023063-59.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
CARINE DAMIANI SHUTZ                         0812021-64.2020.8.12.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
CARINE OLIVEIRA DOMINGUES SILVA              0002571-11.2014.5.02.0021           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARINNY KEIKO CAETANO OKASAKI                5001777-76.2020.8.24.0005           CANCELLATION                      CIVIL COURT OF BALNEÁRIO CAMBORIÚ                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARINNY KEIKO CAETANO OKASAKI                5001777-76.2020.8.24.0005           CANCELLATION                      CIVIL COURT OF BALNEÁRIO CAMBORIÚ                             Yes              Yes              No
CARISVALDO BARROS SOUZA                      1000475-66.2019.5.02.0009           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              No               No
CARISVALDO BARROS SOUZA                      1000999-97.2018.5.02.0009           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    No               Yes              Yes
CARIZIA POLIANA DA SILVA                     3002467-47.2019.8.06.0112           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JUAZEIRO DO NORTE                              Yes              No               No

CARLA ADRIELLE CARRILHO SANTOS               1011389-61.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

CARLA ADRIELLE CARRILHO SANTOS               1011389-61.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No




                                                                                                         181 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 302 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
CARLA AMARAL DE ANDRADE JUNQUEIRA          1002683-86.2020.8.26.0003            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CARLA ANDREA DUARTE VIEIRA                 5026741-82.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CARLA ANDREA DUARTE VIEIRA                 5026741-82.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
CARLA APARECIDA GONCALVES MOURA            5024104-61.2020.8.13.0024            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
CARLA APARECIDA MAIA NOVAIS                35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
CARLA APARECIDA MAIA NOVAIS                35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
CARLA APARECIDA MAIA NOVAIS                35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No

CARLA ARAUJO FARIAS                          0039779-46.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              Yes              No

CARLA ARAUJO FARIAS                          0039779-46.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLA BARRETO                                0017325-82.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLA BORGES ZUPELLI LAUAR                   5530859-08.2019.8.09.0051           CHANGE                            CIVIL COURT OF GOIÂNIA                                        Yes              No               No
CARLA CAETANO BARRETO MORGAN                 35.001.003.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CARLA CAETANO BARRETO MORGAN                 35.001.003.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No

CARLA CHRISTINE PEREIRA DA SILVA             0001607-33.2020.8.01.0070           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO BRANCO                                     Yes              No               No
CARLA CRISTIANA GUIMARAES DE LIMA                                                CIVIL LITIGATION - FLIGHT
ANTUNES                                      0645701-46.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLA CRISTINA BRITO PEREIRA                 0701477-57.2019.8.07.0009           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              No               No
CARLA CRISTINA CARVALHO MOURA                0639921-28.2020.8.04.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                         Yes              Yes              No
CARLA CRISTINA CARVALHO MOURA                0639921-28.2020.8.04.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLA CRISTINA LOUREIRO BRUNO COSTA          0001392-33.2020.8.19.0207           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
CARLA CRISTINA RODRIGUES DE AVELAR           5000075-37.2020.8.13.0188           IMPEDIMENT                        CIVIL COURT OF NOVA LIMA                                      Yes              No               No
CARLA DE COIMBRA MALTA                       0000170-02.2018.5.10.0013           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

CARLA DE CUNTO CARVALHO                      0004063-79.2020.8.19.0061           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESÓPOLIS                                      Yes              No               No

CARLA DE MELO BARRETO                        5018569-54.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
CARLA DE PAULA VALADARES                     31.013.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
CARLA FERNANDES DOS SANTOS LIMA              0300648-84.2009.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
CARLA FERNANDES SOUZA RIBEIRO                1001988-11.2016.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLA FISCHER CUSMANICH                      0016510-74.2017.8.16.0001           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
CARLA GEORGIA PESSOA SOARES ARTHUSO          1002903-72.2020.8.26.0007           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CARLA GOMES DUARTE SCHWEIZER                 5033907-34.2019.8.13.0079           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CONTAGEM                                       Yes              No               No
CARLA GOMES VIEIRA                           8026584-86.2019.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No
CARLA GONCALVES CONATTI                      0002478-67.2020.8.26.0361           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MOGI DAS CRUZES                                Yes              Yes              No
CARLA GONCALVES CONATTI                      0002478-67.2020.8.26.0361           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MOGI DAS CRUZES                                Yes              Yes              No
CARLA HELENA OLDEMBURG                       0038659-65.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - ACCIDENT /
CARLA JANAINA MACIEL CAMILO CAMARA           0832187-09.2015.8.20.5001           INCIDENT                          CIVIL COURT OF NATAL                                          Yes              No               No



                                                                                                         182 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 303 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
CARLA JAQUELINE SOUZA DE OLIVEIRA          0020374-32.2014.5.04.0027            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              No               No

CARLA MACEDO VELLOSO DOS SANTOS              0624188-22.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                           Yes              Yes              No

CARLA MACEDO VELLOSO DOS SANTOS              0624188-22.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                           Yes              Yes              No

CARLA MARIA COLARES ALI GANEM                5176048-81.2018.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLA MARIA FARIAS MORAES DE FREITAS         0018910-67.2020.8.17.8201           CANCELLATION                    CIVIL COURT OF RECIFE                                           Yes              No               No
CARLA MARIA GONCALVES SANTANA
RODRIGUES                                    5003008-20.2019.8.13.0090           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRUMADINHO                                     Yes              No               No
CARLA MARIA GONCALVES SANTANA
RODRIGUES                                    5000110-97.2020.8.13.0090           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRUMADINHO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLA MARIA SANDRI                           9001460-76.2020.8.21.0010           CHANGE                            CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No

CARLA MARIA STEINER CORREA                   5000985-82.2019.8.24.0159           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARMAZÉM                                          Yes              No               No
CARLA MORAIS                                 0710662-64.2020.8.07.0016           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF BRASÍLIA                                         Yes              No               No

CARLA MORETTO MACCARINI                      0009074-98.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              Yes              No

CARLA MORETTO MACCARINI                      0009074-98.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLA MUNIKE DE OLIVEIRA SILVEIRA            1000500-06.2020.8.26.0016           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No
CARLA PIRES ESTEVAM                          1001097-96.2016.5.02.0318           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                  Yes              No               No

CARLA PRISCILA TROMBONE GARCIA               1000871-63.2020.8.26.0664           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VOTUPORANGA                                    Yes              No               No
CARLA REGINA ARAUJO                          0000144-90.2015.5.09.0965           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                     Yes              No               No
CARLA REGINA DA COSTA MORESCO                0145200-61.2005.5.02.0073           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
CARLA REGINA MIRANDA MEDAGLI                 0084793-42.2019.8.16.0014           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLA REGINA SILVA DE ANDRADE                0606347-66.2019.8.04.0092           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No
CARLA ROBERTA ALVES MADEIRA                  35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CARLA ROBERTA ALVES MADEIRA                  35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No

CARLA RODRIGUES RIBEIRO                      5071163-45.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
CARLA ROSEANE ZANFRILLI                      0015739-94.2019.8.16.0173           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF UMUARAMA                                       Yes              No               No
CARLA ROSEANE ZANFRILLI                      0015739-94.2019.8.16.0173           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF UMUARAMA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLA SERENA RECHLINSKI MENNET               5011172-72.2019.8.24.0023           CHANGE                            CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLA SIBERIA DO NASCIMENTO                  1066011-27.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLA SIBERIA DO NASCIMENTO                  1066011-27.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
CARLA SIMAS LIMA PEIXOTO                     0052951-55.2020.8.05.0001           FIDELIDADE PROGRAM                CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
CARLA SIMAS LIMA PEIXOTO                     0076898-75.2019.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
CARLA SIMAS LIMA PEIXOTO                     0203572-98.2019.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                       Yes              No               No



                                                                                                         183 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 304 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

                                                                               CIVIL LITIGATION - PROMOTIONS
CARLA SIMAS LIMA PEIXOTO                    0222940-93.2019.8.05.0001          / ADVERTISEMENTS              CIVIL COURT OF SALVADOR                                            Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
CARLA SIMAS LIMA PEIXOTO                    0222912-28.2019.8.05.0001          LITIGATION - CIVIL            CIVIL COURT OF SALVADOR                                            Yes              No               No

                                                                               CIVIL LITIGATION - PROMOTIONS
CARLA SIMAS LIMA PEIXOTO                    0222960-84.2019.8.05.0001          / ADVERTISEMENTS              CIVIL COURT OF SALVADOR                                            Yes              No               No

                                                                               CIVIL LITIGATION - PROMOTIONS
CARLA SIMAS LIMA PEIXOTO                    0222937-41.2019.8.05.0001          / ADVERTISEMENTS                   CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - PRE-
CARLA SIMAS LIMA PEIXOTO                    0071389-32.2020.8.05.0001          REGISTRATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - TAM
CARLA SIMAS LIMA PEIXOTO                    0052951-55.2020.8.05.0001          FIDELIDADE PROGRAM                 CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - GENERAL
CARLA SIMAS LIMA PEIXOTO                    0144513-82.2019.8.05.0001          LITIGATION - CIVIL                 CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CARLA SIMONE SOUZA DOS SANTOS               0005476-60.2020.8.05.0080          CHANGE                             CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
CARLA TAIRES GOMES PEREIRA DA SILVA         35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
CARLA TAIRES GOMES PEREIRA DA SILVA         35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CARLA URIZZI LESSA                          0002141-89.2010.5.02.0315          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
CARLA VLADIANE ALVES LEITE                  0623313-44.2019.8.04.0015          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MANAUS                                         Yes              No               No
CARLA VLADIANE ALVES LEITE                  0659871-23.2020.8.04.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
CARLA VOLPATO CITADIN                       9001406-40.2020.8.21.0001          IMPEDIMENT                         CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No

CARLANE CALIXTO DE BRITO                    5716388-03.2019.8.09.0051          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                           Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CARLENE DE AQUINO BRITO                     1023357-25.2019.8.26.0002          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CARLINHO ANTONIO BARP                       1002034-27.2020.8.11.0040          CANCELLATION                    CIVIL COURT OF SORRISO                                           Yes              No               No

CARLO FREDERICO MULLER                      1100895-79.2019.8.26.0100          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CARLOS ADRIANO MOURA DE CAMPOS              0020322-75.2018.5.04.0001          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
CARLOS ADRIANO MOURA DE CAMPOS              0022104-98.2016.5.04.0030          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
CARLOS ALBERTO AHLFELDT                     0001020-40.2020.8.16.0184          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CURITIBA                                       Yes              No               No
CARLOS ALBERTO ALMEIDA CERQUEIRA
JUNIOR                                      0011990-29.2020.8.05.0080          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FEIRA DE SANTANA                                  Yes              No               No
CARLOS ALBERTO ALMEIDA CERQUEIRA
JUNIOR                                      0012096-88.2020.8.05.0080          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
CARLOS ALBERTO ALVES BARBOSA                0003395-55.2020.8.19.0208          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

CARLOS ALBERTO ARRUDA DE SOUZA              0666441-25.2020.8.04.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MANAUS                                         Yes              No               No
CARLOS ALBERTO ATANAZIO DE JESUS            1015259-41.2020.8.26.0576          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
CARLOS ALBERTO BATISTA DIAS JUNIOR          0001721-22.2017.5.12.0037          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  No               Yes              Yes
CARLOS ALBERTO BISERRA                      0011304-63.2019.5.15.0106          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
CARLOS ALBERTO BRAGA                        0002050-38.2009.4.01.3809          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BRASÍLIA                                       Yes              No               No



                                                                                                       184 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 305 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
CARLOS ALBERTO BRANDAO BRITO               1001380-51.2018.5.02.0318            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
CARLOS ALBERTO BRAZ VILLELA                0101096-72.2016.5.01.0025            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
CARLOS ALBERTO CAPINAM DE BRITO            0001267-78.2010.5.05.0038            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
CARLOS ALBERTO CONSTANTINO                 1000126-98.2017.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CARLOS ALBERTO DA ROSA                     0300192-60.2018.8.24.0008            CHANGE                              CIVIL COURT OF BLUMENAU                                      Yes              No               No
CARLOS ALBERTO DA SILVA CABRAL             0000892-39.2019.5.13.0006            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA                                            Yes              Yes              No

CARLOS ALBERTO DA SILVA COSTA                5076239-77.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                        Yes              No               No
CARLOS ALBERTO DAMASIO DA SILVA              0100017-60.2019.5.01.0055           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
CARLOS ALBERTO DE CARVALHO MARCELINO                                             CIVIL LITIGATION - FLIGHT
FILHO                                        0043779-91.2019.8.19.0209           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
CARLOS ALBERTO DE CARVALHO MARCELINO                                             CIVIL LITIGATION - FLIGHT
FILHO                                        0043779-91.2019.8.19.0209           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS ALBERTO DE CASTRO JUNIOR              1000003-11.2020.8.26.0042           CANCELLATION                      CIVIL COURT OF ALTINÓPOLIS                                    Yes              No               No
CARLOS ALBERTO DE JESUS SILVA                1001849-60.2019.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

CARLOS ALBERTO DE OLIVEIRA PALHETA           0621922-62.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS ALBERTO DE SANTANNA VIEIRA            0010340-55.2020.8.19.0209           CHANGE                          CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No

CARLOS ALBERTO DE SOUZA VEIGA                0040864-69.2019.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
CARLOS ALBERTO DIAS CARVALHO                 0625568-72.2019.8.04.0015           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF MANAUS                                           Yes              No               No

CARLOS ALBERTO DIAS CARVALHO                 0619538-29.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS ALBERTO DIAS SOUZA                    0156356-54.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS ALBERTO DOS ANJOS CANDEIRO            7001711-13.2020.8.22.0007           CHANGE                            CIVIL COURT OF CACOAL                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS ALBERTO DOS ANJOS CANDEIRO            7001711-13.2020.8.22.0007           CHANGE                            CIVIL COURT OF CACOAL                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS ALBERTO DOS RIOS                      1006653-84.2020.8.26.0071           CANCELLATION                      CIVIL COURT OF BAURU                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS ALBERTO DOS RIOS                      1006653-84.2020.8.26.0071           CANCELLATION                      CIVIL COURT OF BAURU                                          Yes              Yes              No

CARLOS ALBERTO DUARTE DE MOURA FILHO 0829268-96.2019.8.20.5004                   CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                            Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
CARLOS ALBERTO FARRACHA DE CASTRO            0025469-97.2018.8.16.0001           COMFORT                         CIVIL COURT OF CURITIBA                                         Yes              No               No
CARLOS ALBERTO FERNANDES MELLACI             1009536-33.2019.8.26.0008           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO PAULO                                        Yes              No               No

CARLOS ALBERTO FERRETE ZUCATELLI             1001857-63.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS ALBERTO FIGUEIREDO FILHO              0810154-86.2019.8.15.0001           CANCELLATION                      CIVIL COURT OF CAMPINA GRANDE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CARLOS ALBERTO GOMES PEREIRA                 0833572-53.2019.8.14.0301           RESERVATION                       CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS ALBERTO GOMES PEREIRA                 0017419-06.2019.8.27.2729           CANCELLATION                      CIVIL COURT OF PALMAS                                         Yes              No               No
CARLOS ALBERTO ILHA DOS SANTOS               0042678-19.2019.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No



                                                                                                         185 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 306 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - BOARDING
CARLOS ALBERTO KENJI KAWANO                0919994-56.2014.8.06.0001            IMPEDIMENT                          CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CARLOS ALBERTO LACERDA PINTO               5212958-73.2019.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CARLOS ALBERTO LACERDA PINTO               5212958-73.2019.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
CARLOS ALBERTO LAURINDO DE LIMA            0001685-13.2010.5.19.0010            INDIVIDUAL LABOR CLAIM              1ª A 10ª VARAS DO TRABALHO DE MACEIÓ                         Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
CARLOS ALBERTO LEITE DE OLIVEIRA FILHO     3001434-86.2019.8.06.0220            RESERVATION                         CIVIL COURT OF FORTALEZA                                     Yes              No               No

CARLOS ALBERTO LLANES LEYVA                  0012631-08.2020.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
CARLOS ALBERTO LOPES DIAS                    1016355-59.2019.8.26.0016           LITIGATION - CIVIL                CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CARLOS ALBERTO MACHADO JUNIOR                0002401-37.2013.5.02.0033           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - SEAT
CARLOS ALBERTO MALAQUIAS DOS SANTOS          0086839-25.2020.8.19.0001           COMFORT                           CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS ALBERTO MARQUES RIBEIRO FILHO         7001715-68.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS ALBERTO MARQUES RIBEIRO FILHO         7001715-68.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
CARLOS ALBERTO MENEZES DE SANTANA            0009842-15.2019.8.25.0083           IMPEDIMENT                        CIVIL COURT OF ARACAJU                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
CARLOS ALBERTO MENEZES DE SANTANA            0009842-15.2019.8.25.0083           IMPEDIMENT                        CIVIL COURT OF ARACAJU                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS ALBERTO MERCANTE                      1008418-34.2018.8.26.0565           CANCELLATION                      CIVIL COURT OF SÃO CAETANO DO SUL                             Yes              No               No
CARLOS ALBERTO OLIVEIRA DA SILVA             0633299-22.2019.8.04.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                         Yes              No               No
CARLOS ALBERTO PEREIRA VASCONCELOS           0011639-88.2015.5.01.0049           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
CARLOS ALBERTO PINTAN JUNIOR                 1000313-36.2018.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS ALBERTO PINTO                         0004797-11.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS ALBERTO POKES NETO                    0000357-82.2020.8.16.0187           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
CARLOS ALBERTO PORTO VIRMOND                 5027121-91.2019.8.24.0038           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF JOINVILLE                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS ALBERTO RAMOS ALVARENGA               0003406-97.2020.8.19.0042           CANCELLATION                      CIVIL COURT OF PETRÓPOLIS                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CARLOS ALBERTO RIBEIRO SAMPAIO               3002392-44.2019.8.06.0003           RESERVATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS ALBERTO RIBEIRO SOARES                0169530-33.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS ALBERTO SANTOS DE FREITAS             0717626-95.2019.8.07.0020           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS ALBERTO SANTOS DE FREITAS             0717626-95.2019.8.07.0020           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
CARLOS ALBERTO SCHNEIDER                     1003435-88.2019.8.11.0010           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF JACIARA                                        Yes              Yes              No
CARLOS ALBERTO SCHNEIDER                     1003435-88.2019.8.11.0010           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF JACIARA                                        Yes              Yes              No

CARLOS ALBERTO SILVA ARRUDA                  0212403-48.2019.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
CARLOS ALBERTO SILVA JUNIOR                  9000207-08.2020.8.21.0025           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SANTANA DO LIVRAMENTO                             Yes              No               No
CARLOS ALBERTO SIMONETTI                     0632484-25.2019.8.04.0015           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF MANAUS                                           Yes              Yes              No



                                                                                                         186 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 307 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
CARLOS ALBERTO SIMONETTI                   0632484-25.2019.8.04.0015            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CARLOS ALBERTO TINELLI                     0073286-84.2019.8.16.0014            CANCELLATION                        CIVIL COURT OF LONDRINA                                      Yes              No               No

CARLOS ALBERTO TOMAZ DA ROCHA JUNIOR 0006828-64.2020.8.19.0209                   CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS ALBERTO VALENTE                       0001269-33.2020.8.26.0565           OVERBOOKING                       CIVIL COURT OF SÃO CAETANO DO SUL                             Yes              No               No
CARLOS ALBERTO VARGA                         0079800-96.2009.5.05.0002           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
CARLOS ALDRIN RODRIGUES COUTINHO             0801987-50.2019.8.10.0153           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS ALEXANDRE ALVES                       1004694-88.2019.8.26.0079           CHANGE                            CIVIL COURT OF BOTUCATU                                       Yes              No               No
CARLOS ALEXANDRE DA SILVA BOTELHO            0001472-24.2016.5.08.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE BELÉM                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS ALEXANDRE DOMINGOS GONZALES           1032931-83.2017.8.26.0506           CANCELLATION                      CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CARLOS ALEXANDRE FERNANDES RODRIGUES 0030300-31.2019.8.19.0209                   RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CARLOS ALEXANDRE FERNANDES RODRIGUES 0007634-02.2020.8.19.0209                   RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS ALEXANDRE PIMENTEL FERNANDES          1014280-85.2019.8.26.0068           CANCELLATION                      CIVIL COURT OF BARUERI                                        Yes              No               No
CARLOS ALEXANDRE PISSUTO                     1001782-13.2019.5.02.0314           INDIVIDUAL LABOR CLAIM            CEJUSC                                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CARLOS ALEXANDRE RIBOLDI                     0004189-69.2019.8.16.0184           RESERVATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
CARLOS ALEXANDRE SCHAFFER                    1073901-17.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS ALMEIDA FILHO                         5003727-26.2019.8.08.0030           CANCELLATION                      CIVIL COURT OF LINHARES                                       Yes              No               No

CARLOS AMAURY MOTA AZEVEDONETO               0804972-34.2019.8.14.0006           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ANANINDEUA                                     Yes              No               No
CARLOS AMERICO BARBOSA DE OLIVEIRA           0000762-45.2013.5.04.0027           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
CARLOS ANDRE BARBOSA DOS SANTOS              0100825-34.2019.5.01.0033           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS ANDRE BUARQUE BURGER                  0044640-27.2018.8.17.2001           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              No               No
CARLOS ANDRE DE AMORIM RAMALHO               0010639-59.2013.5.01.0005           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
CARLOS ANDRE DE SOUZA VIEIRA                 0013156-75.2020.8.08.0545           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VILA VELHA                                     Yes              No               No
CARLOS ANDRE GOUVEIA DE SOUSA                1001966-72.2019.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
CARLOS ANDRE MARTINHO                        0026068-05.2019.8.26.0007           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CARLOS ANDRE RODRIGUES DA SILVA              0001149-06.2019.5.11.0011           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS ANTONIO CIORLIA                       1064530-26.2019.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CARLOS ANTONIO CONTIERI                      9071792-32.2019.8.21.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
CARLOS ANTONIO DOMINGOS DOS SANTOS           0015977-65.2019.8.26.0002           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS ANTONIO MOREIRA JUNIOR                5001474-74.2017.8.13.0231           CANCELLATION                      CIVIL COURT OF RIBEIRÃO DAS NEVES                             Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CARLOS ANTONIO TEIXEIRA                      0002238/4300500120                  RESERVATION                       CIVIL COURT OF CANOAS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CARLOS ANTONIO TEIXEIRA                      0002238/4300500120                  RESERVATION                       CIVIL COURT OF CANOAS                                         Yes              No               No
CARLOS APARECIDEO DOS SANTOS                 0001404-39.2012.5.15.0094           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CAMPINAS                                 Yes              Yes              No
CARLOS APARECIDO DOS SANTOS                  0001936-88.2020.8.26.0348           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MAUÁ                                           Yes              No               No
CARLOS ARAUJO DE SOUSA                       0001478-41.2016.5.10.0014           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No



                                                                                                         187 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 308 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
CARLOS AUGUSTO ALMEIDA GOMES               1000848-62.2018.5.02.0323            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

CARLOS AUGUSTO ARANTES JUNIOR                0800645-12.2019.8.18.0046           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF COCAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS AUGUSTO BORGES PELETEIRO              0213921-63.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
CARLOS AUGUSTO CHOMA                         0042692-68.2019.8.16.0182           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              No               No
CARLOS AUGUSTO CIRINO DE OLIVEIRA            1000185-50.2017.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
CARLOS AUGUSTO DE LIMA FAIRBANKS
BARBOSA                                      1001797-53.2017.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
CARLOS AUGUSTO DOS SANTOS                    35.001.002.XX-XXXXXXX               COLLECTION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
CARLOS AUGUSTO DOS SANTOS                    35.001.002.XX-XXXXXXX               COLLECTION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CARLOS AUGUSTO DOS SANTOS NOVAES             1001455-86.2015.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS AUGUSTO FREITAS DE CARVALHO           0819185-06.2019.8.20.5106           CHANGE                            CIVIL COURT OF MOSSORÓ                                        Yes              No               No

CARLOS AUGUSTO GONCALVES DOS SANTOS 1000870-52.2015.5.02.0315                    INDIVIDUAL LABOR CLAIM            CEJUSC                                                        Yes              Yes              No

CARLOS AUGUSTO MANELLA RIBEIRO               1000911-60.2019.8.26.0153           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CRAVINHOS                                        Yes              No               No
CARLOS AUGUSTO MOZA LAGE                     0101159-32.2018.5.01.0024           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              No               No
CARLOS AUGUSTO RODRIGUES DE
ALBUQUERQUE                                  0100126-94.2017.5.01.0071           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
CARLOS AUGUSTO RODRIGUES DE
ALBUQUERQUE                                  0101552-31.2017.5.01.0043           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TAM
CARLOS AUGUSTO SILVA MOREIRA LIMA            0000002-43.2020.8.16.0035           FIDELIDADE PROGRAM                CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                           Yes              No               No
CARLOS AUGUSTO SILVA SALDANHA                0010663-24.2017.5.03.0092           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
CARLOS AUGUSTO SOARES DOS SANTOS             0044353-90.2018.8.13.0153           IMPEDIMENT                        CIVIL COURT OF CATAGUASES                                     Yes              No               No
CARLOS AUGUSTO VIEIRA DA COSTA               0000193-62.2017.5.14.0403           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DA 14ª REGIÃO                               Yes              Yes              No
CARLOS AURELIO RODRIGUES                     1000906-33.2016.5.02.0712           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS BARBOSA DE ARAUJO JUNIOR              0056828-42.2019.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              No               No
CARLOS BENJAMIM CORDEIRO MORAIS                                                  CIVIL LITIGATION - FLIGHT
JUNIOR                                       0022148-80.2019.8.05.0080           CANCELLATION                      CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
CARLOS BERNARDO DE CASTRO NETO               0000745-20.2014.5.02.0030           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
CARLOS CELSO DE OLIVEIRA COSTA               1002068-12.2015.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
CARLOS CESAR AMARAL                          5165103-35.2018.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
CARLOS CESAR BATISTA NASCIMENTO              0000287-17.2020.8.26.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CARLOS CESAR COMITTI FILHO                   0000057-69.2020.8.16.0204           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              No               No
CARLOS CESAR DA SILVA TEIXEIRA               0100627-53.2019.5.01.0079           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS CESAR SOARES DE PAIVA                 0757438-59.2019.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS CESAR SOARES DE PAIVA                 0757438-59.2019.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS CEZIMBRA HOFF                         9001906-09.2020.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS COLOMBO DE OLIVEIRA                   0004735-06.2020.8.16.0018           CANCELLATION                      CIVIL COURT OF MARINGÁ                                        Yes              No               No



                                                                                                         188 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 309 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
CARLOS CONCEICAO DE SOUZA                  0000920-34.2014.5.02.0088            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
CARLOS CORREIA DE ARAUJO NETO              5071048-24.2020.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

CARLOS CURI FIALHO                           0209689-08.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS CUTY TITO                             7001629-97.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS CUTY TITO                             7001629-97.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS DA COSTA COELHO                       1003764-31.2020.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CARLOS DE AZEVEDO SALLES                     0070204-43.1995.8.19.0001           CIVIL LITIGATION - INDEMNITY      27ª VARA CÍVEL                                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS DE OLIVEIRA MELLO                     1000755-91.2020.8.26.0297           CANCELLATION                      CIVIL COURT OF JALES                                          Yes              No               No

CARLOS DE OLIVEIRA VIANNA                    0007200-12.2020.8.26.0114           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPINAS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS DE SALLES SOARES NETO                 0800491-49.2020.8.10.0153           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS DE SOUSA RODRIGUES NETO               0707237-29.2020.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS DE SOUSA RODRIGUES NETO               0707237-29.2020.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
CARLOS DE SOUSA SANTOS                       0000205-12.2020.5.10.0006           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
CARLOS DE SOUZA COELHO                       0003184-02.2020.8.03.0002           IMPEDIMENT                        CIVIL COURT OF SANTANA                                        Yes              No               No
CARLOS DOS SANTOS FERREIRA                   1001335-41.2018.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
CARLOS EDUARDO BARBOSA                       1000648-53.2016.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No

CARLOS EDUARDO BORGES LOPES                  5521172-07.2019.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                        Yes              No               No
CARLOS EDUARDO BORRELY RIOS                  1007169-82.2019.8.26.0704           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CARLOS EDUARDO CARMONA LOURENCO              1001015-82.2020.8.26.0358           RESERVATION                       CIVIL COURT OF MIRASSOL                                       Yes              No               No
CARLOS EDUARDO DA CONCEICAO                  1000438-73.2019.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
CARLOS EDUARDO DA FONSECA                    0000276-63.2018.5.17.0014           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
CARLOS EDUARDO DA FONSECA                    0001224-23.2018.5.17.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

CARLOS EDUARDO DA SILVA BARROS               1009460-47.2019.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                         Yes              No               No
CARLOS EDUARDO DA SILVA CARNEIRO             0000009-93.2019.5.17.0002           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
CARLOS EDUARDO DA SILVA CARNEIRO             0001835-36.2014.5.17.0001           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DA COMARCA DE VITÓRIA                       Yes              Yes              No
CARLOS EDUARDO DA SILVA PINHEIRO             1002515-45.2020.8.26.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No

CARLOS EDUARDO DA SILVA SANTOS               0805033-91.2020.8.23.0010           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BOA VISTA                                        Yes              No               No
CARLOS EDUARDO DE AGUIAR                     1008373-92.2020.8.26.0554           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SANTO ANDRÉ                                      Yes              No               No

CARLOS EDUARDO DE ALBUQUERQUE GOMES          0001601-88.2016.5.13.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                             Yes              Yes              No
CARLOS EDUARDO DE BARROS VALE                0000505-84.2017.5.06.0007           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
CARLOS EDUARDO DE OLIVEIRA                   5002140-62.2019.8.13.0439           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MURIAÉ                                         Yes              No               No
CARLOS EDUARDO DE OLIVEIRA                   0002249-27.2010.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
CARLOS EDUARDO DE OLIVEIRA BRAGA             0002655-27.2011.5.02.0050           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     No               Yes              Yes
CARLOS EDUARDO DE OLIVEIRA BRAGA             0001750-56.2010.5.02.0050           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
CARLOS EDUARDO DE PAULA LEAL                 0001678-55.2017.5.06.0004           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DA 6 REGIÃO                               Yes              Yes              No



                                                                                                         189 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 310 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
CARLOS EDUARDO DE SOUZA BRAGA              1000912-62.2019.5.02.0315            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - GENERAL
CARLOS EDUARDO DO NASCIMENTO               1002860-56.2020.8.26.0001            LITIGATION - CIVIL                  CIVIL COURT OF SÃO PAULO                                     Yes              No               No
CARLOS EDUARDO FERREIRA DOS SANTOS         0763983-48.2019.8.07.0016            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
CARLOS EDUARDO FURTADO DA SILVA            0154500-43.2009.5.15.0106            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO                                          Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CARLOS EDUARDO GIORGIS LIMA MIRCO          0023955-49.2019.8.19.0209            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
CARLOS EDUARDO GOMES BATISTA               0015742-57.2020.8.17.8201            RESERVATION                         CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CARLOS EDUARDO GRECCO GIACOMIN             1005040-05.2020.8.26.0564            CANCELLATION                        CIVIL COURT OF SÃO BERNARDO DO CAMPO                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CARLOS EDUARDO LOBATO BIAGIONI             5046230-42.2019.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CARLOS EDUARDO MALUF SANTOS                0802227-30.2019.8.10.0059            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DE RIBAMAR                           Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CARLOS EDUARDO MENDES DA SILVA             0001515-16.2020.8.19.0212            CANCELLATION                        CIVIL COURT OF NITERÓI                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CARLOS EDUARDO MENEGHEL DE SOUZA           5000867-33.2020.8.24.0075            CANCELLATION                        CIVIL COURT OF TUBARÃO                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CARLOS EDUARDO MENEGHEL DE SOUZA           5000867-33.2020.8.24.0075            CANCELLATION                        CIVIL COURT OF TUBARÃO                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CARLOS EDUARDO MORSCH JUNIOR               9001737-22.2020.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
CARLOS EDUARDO NASCIMENTO DA SILVA         0000650-28.2018.5.08.0015            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

CARLOS EDUARDO PEREIRA                       0002057-80.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              Yes              No

CARLOS EDUARDO PEREIRA                       0002057-80.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS EDUARDO PESSOA DIAS                   1000555-76.2019.8.26.0020           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No

CARLOS EDUARDO POKES                         0005178-47.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              Yes              No

CARLOS EDUARDO POKES                         0005178-47.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              Yes              No

CARLOS EDUARDO PRADO SERAFIM                 7011943-39.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS EDUARDO RADUAN ANDREOLI               1003210-65.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS EDUARDO RADUAN ANDREOLI               1003214-05.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS EDUARDO RADUAN ANDREOLI               1003210-65.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS EDUARDO REIN                          1027484-61.2018.8.26.0577           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS EDUARDO RIBEIRO DE JESUS JARDIM 0800179-52.2019.8.18.0164                 CANCELLATION                      CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS EDUARDO SABEL                         1022463-15.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CARLOS EDUARDO SILVA                         1002095-54.2013.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No




                                                                                                         190 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11               Main Document
                                                                                                  Pg 311 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

CARLOS EDUARDO SILVA E SOUZA                1018285-43.2020.8.11.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CUIABÁ                                         Yes              No               No
CARLOS EDUARDO SILVA ROCHA                  5347297-63.2018.8.09.0137          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF RIO VERDE                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CARLOS EDUARDO STEFFENS                     0831787-40.2019.8.12.0001          CANCELLATION                       CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
CARLOS EDUARDO TEIXEIRA CONCEICAO           1001236-86.2020.8.11.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CUIABÁ                                         Yes              Yes              No
CARLOS EDUARDO TEIXEIRA CONCEICAO           1001236-86.2020.8.11.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CUIABÁ                                         Yes              Yes              No
                                                                               CIVIL LITIGATION - GENERAL
CARLOS EDUARDO UCKONN OLIVEIRA              0130637-60.2019.8.05.0001          LITIGATION - CIVIL                 CIVIL COURT OF SALVADOR                                       Yes              No               No
CARLOS EDUARDO VALVERDE CARVALHO            1040704-26.2019.8.26.0114          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CAMPINAS                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CARLOS EDUARDO VASCONCELOS                  5070704-70.2020.8.09.0051          CANCELLATION                       CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
CARLOS EDUARDO VASCONCELOS                  5070704-70.2020.8.09.0051          CANCELLATION                       CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
CARLOS EDUARDO VERISSIMO RIBEIRO            0004415-78.2020.8.19.0209          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
CARLOS EDUARDO XIMENES DE OLIVEIRA E
OUTROS                                      0815144-71.2019.8.23.0010          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BOA VISTA                                      Yes              No               No
CARLOS EDUARDO ZAMBELLE                     1001289-66.2019.8.26.0589          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO SIMÃO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CARLOS EDUARDO ZAMBIASI KLEIN               0005441-37.2019.8.21.0033          CANCELLATION                       CIVIL COURT OF SÃO LEOPOLDO                                   Yes              No               No
CARLOS ELIAS MEREGE                         0001477-32.2017.8.24.0030          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF IMBITUBA                                       Yes              No               No
CARLOS ELY LARANJA                          0020347-11.2019.8.08.0545          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CARLOS FELIPE LUCIO CARBONE                 0710296-25.2020.8.07.0016          CANCELLATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No

CARLOS FELIPE WEISS                         9001222-09.2020.8.21.0026          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SANTA CRUZ DO SUL                              Yes              No               No
CARLOS FERNANDES DANTAS                     0010509-94.2018.5.15.0008          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
CARLOS FERNANDES GONCALVES JUNIOR           1000455-18.2019.5.02.0707          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
CARLOS FERNANDO BORGES PEREIRA              0012039-65.2017.5.15.0042          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

CARLOS FERNANDO CARVALHO MOTTA FILHO 0015894-13.2020.8.19.0001                 CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
CARLOS FERNANDO SANTOS BAPTISTA      0802867-42.2019.8.10.0153                 CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
CARLOS FERNANDO SIQUEIRA CASTRO      1009198-40.2020.8.26.0100                 CIVIL LITIGATION - SERVICE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CARLOS FERRI                                5000082-64.2019.8.21.0051          CANCELLATION                       CIVIL COURT OF GARIBALDI                                      Yes              No               No

CARLOS FILIPE CARDOSO BANDEIRA              0006711-91.2020.8.19.0203          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
CARLOS FRANCISCO CARNEIRO FILIPE            0101159-90.2017.5.01.0016          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
CARLOS FREDERICO BRAGA MARTINS              0700062-81.2020.8.07.0016          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CARLOS FREDERICO DO REGO MACIEL NETO        0054526-40.2019.8.17.8201          CHANGE                             CIVIL COURT OF RECIFE                                         Yes              No               No
CARLOS FREDERICO FRAGOSO DE BARROS E
VASCONCELLOS                                0155946-93.2019.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CARLOS FREDERICO GUIMARAES DE CASTRO        5032417-11.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
CARLOS FREDERICO GUIMARAES DE CASTRO        5032417-11.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
CARLOS FREDERICO REUTER                     1001835-05.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                       191 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 312 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
CARLOS GABRIEL GARCIA DOS SANTOS           1005587-18.2019.8.26.0358            CANCELLATION                        CIVIL COURT OF MIRASSOL                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
CARLOS GABRIEL STEFANES PACHECO            0803216-03.2018.8.12.0031            RESERVATION                         CIVIL COURT OF CAARAPÓ                                       Yes              No               No

CARLOS GILBERTO PEDROLLO BITTENCOURT         9008828-22.2019.8.21.0027           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTA MARIA                                    Yes              Yes              No

CARLOS GILBERTO PEDROLLO BITTENCOURT         9008828-22.2019.8.21.0027           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTA MARIA                                    Yes              Yes              No
CARLOS GOMES                                 9052351-18.2019.8.13.0024           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
CARLOS GOMES                                 9052351-18.2019.8.13.0024           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
CARLOS GOMES DE AZEVEDO                      0011141-75.2014.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                      Yes              Yes              No
CARLOS GONCALVES DO NASCIMENTO               0000470-61.2018.5.10.0013           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS GONCALVES PIRES JUNIOR                1000063-68.2020.8.26.0596           CANCELLATION                      CIVIL COURT OF SERRANA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
CARLOS GUILHERME GRABNER                     7046282-24.2019.8.22.0001           COLLECTION                        CIVIL COURT OF PORTO VELHO                                    Yes              No               No

CARLOS GUILHERME MAYMONE DE AZEVEDO 1007307-53.2020.8.26.0562                    CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SANTOS                                         Yes              No               No

CARLOS GUILHERME POKES                       0005215-74.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              No               No

CARLOS HENRICK MAIA SOARES                   0660213-34.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CARLOS HENRIQUE AZEREDO NEVES                0054637-92.2020.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS HENRIQUE AZEVEDO DE SOUZA             1014755-11.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CARLOS HENRIQUE BARROS QUEIROZ               0000094-84.2018.5.11.0001           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS HENRIQUE BATISTA                      5000057-98.2020.8.08.0044           CHANGE                            CIVIL COURT OF SANTA TERESA                                   Yes              No               No

CARLOS HENRIQUE BEBIANO                      5002251-02.2020.8.13.0701           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF UBERABA                                        Yes              No               No
CARLOS HENRIQUE BORGES DE MACEDO             0040728-40.2019.8.16.0182           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              No               No
CARLOS HENRIQUE BUENO BARRETTI               0101410-98.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
CARLOS HENRIQUE CAMILO DA SILVA              0100115-76.2019.5.01.0077           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS HENRIQUE CAMPOS MEYER                 3000494-87.2020.8.06.0220           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              No               No
CARLOS HENRIQUE CARDOSO LOPES                1002121-17.2015.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No

CARLOS HENRIQUE CARVALHO DOS SANTOS          0101323-17.2019.5.01.0006           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

CARLOS HENRIQUE CORREIA DA SILVA             5066911-61.2020.8.09.0007           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ANÁPOLIS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS HENRIQUE DA SILVA DOMAS               0007725-28.2020.8.19.0004           OVERBOOKING                       CIVIL COURT OF SÃO GONÇALO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
CARLOS HENRIQUE DE ASSIS SILVA               0034042-64.2019.8.19.0209           LITIGATION - CIVIL                CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
CARLOS HENRIQUE DIAS LIMA                    7015573-69.2020.8.22.0001           CIVIL LITIGATION - CARGO          CIVIL COURT OF PORTO VELHO                                    Yes              No               No
CARLOS HENRIQUE DO VALLE CESAR               0100566-59.2016.5.01.0028           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS HENRIQUE ESTEVES FREIRE               0616228-07.2019.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No




                                                                                                         192 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 313 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

CARLOS HENRIQUE FAGUNDES MAGALHAES           1000973-18.2020.8.11.0013          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PONTES E LACERDA                                  Yes              No               No

CARLOS HENRIQUE FERREIRA                     1002235-71.2020.8.26.0114          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPINAS                                          Yes              No               No
                                                                                                                TRIBUNAL REGIONAL DO TRABALHO DA 18ª REGIÃO -
CARLOS HENRIQUE FERREIRA DA COSTA            0011921-29.2016.5.18.0014          INDIVIDUAL LABOR CLAIM          GOIÂNIA                                                          No               Yes              Yes
CARLOS HENRIQUE FISCHER                      0021380-63.2017.5.04.0029          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              Yes              No
CARLOS HENRIQUE INDENA                       8000624-17.2018.8.05.0114          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF ITACARÉ                                           Yes              No               No
CARLOS HENRIQUE MATUTE SILVA                 0653345-40.2020.8.04.0001          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF MANAUS                                            Yes              No               No
CARLOS HENRIQUE MONTEIRO BAYMA               1001163-68.2015.5.02.0720          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                         Yes              Yes              No
CARLOS HENRIQUE MOREIRA                      1070758-20.2019.8.26.0002          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO PAULO                                         Yes              No               No
CARLOS HENRIQUE PEREIRA                      0000379-94.2018.5.06.0008          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              Yes              No
CARLOS HENRIQUE PEREIRA DE MATTOS            0100357-20.2016.5.01.0019          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DO RIO DE JANEIRO                              Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CARLOS HENRIQUE QUEIROZ PENA                 0024121-79.2020.8.05.0001          CANCELLATION                    CIVIL COURT OF SALVADOR                                          Yes              No               No
CARLOS HENRIQUE REINKE                       1001222-58.2016.5.02.0708          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CARLOS HENRIQUE RODRIGUES KRUZICH            1000674-68.2020.8.26.0451          OVERBOOKING                     CIVIL COURT OF PIRACICABA                                        Yes              No               No
CARLOS HENRIQUE SOARES DE SOUZA              0000790-83.2012.5.04.0015          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE PORTO ALEGRE                                Yes              Yes              No
CARLOS HENRIQUE SOUSA SILVA                  0000244-98.2014.5.10.0012          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE BRASÍLIA                                    Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
CARLOS HENRIQUE TERRA PETENATTI              1016949-38.2019.8.11.0001          RESERVATION                     CIVIL COURT OF CUIABÁ                                            Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CARLOS HENRIQUE VELOSO DE MELO               5009833-47.2020.8.13.0024          CANCELLATION                    CIVIL COURT OF BELO HORIZONTE                                    Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CARLOS HENRIQUE VELOSO DE MELO               5009833-47.2020.8.13.0024          CANCELLATION                    CIVIL COURT OF BELO HORIZONTE                                    Yes              Yes              No
CARLOS HENRIQUE VIANA BRITO                  0101310-11.2017.5.01.0031          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              Yes              No
CARLOS HUMBERTO MAYER CARLOTTO               5003101-62.2020.8.24.0018          CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CHAPECÓ                                            Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CARLOS IKEHARA JUNIOR                        0083005-90.2019.8.16.0014          CANCELLATION                    CIVIL COURT OF LONDRINA                                          Yes              No               No

CARLOS JAVIER TUNJA QUINONEZ                 0617621-72.2020.8.04.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                            Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CARLOS JOFFRE DO AMARAL NETTO                5001742-79.2020.8.24.0082          CHANGE                          CIVIL COURT OF FLORIANÓPOLIS                                     Yes              No               No

CARLOS JOSE CAMPOS XAVIER                    5041775-97.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              Yes              No

CARLOS JOSE CAMPOS XAVIER                    5041775-97.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CARLOS JOSE DE FREITAS JUNIOR                0016470-42.2019.8.13.0701          CANCELLATION                       CIVIL COURT OF UBERABA                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CARLOS JOSE FRANCISCO                        7005180-85.2020.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
CARLOS JOSE GONCALVES                        0059996-47.2019.8.13.0317          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF ITABIRA                                        Yes              No               No
CARLOS JOSE LIMA DE JESUS                    1001476-66.2016.5.02.0082          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
CARLOS JUNIOR MARTINS DOS SANTOS             5004197-32.2020.8.13.0079          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CONTAGEM                                       Yes              No               No
                                                                                CIVIL LITIGATION - PRE-
CARLOS KLEBER GONCALVES DA SILVA             0025041-38.2019.8.13.0301          REGISTRATION                       CIVIL COURT OF IGARAPÉ                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CARLOS KRONBAUER                             5005141-52.2020.8.21.0001          CANCELLATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No




                                                                                                        193 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 314 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
CARLOS KRONBAUER                           5005141-52.2020.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CARLOS LEANDRO BRASILIO                    1009662-91.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
CARLOS LEANDRO TSCHA                       0001057-82.2019.8.16.0061            COLLECTION                          CIVIL COURT OF CAPANEMA                                      Yes              No               No

CARLOS LEANDRO VELOSO                        0026906-03.2019.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LONDRINA                                       Yes              No               No
CARLOS LIMA FIGUEIREDO                       0005938-40.2020.8.19.0205           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
CARLOS LUIS TORRES GOMES                     0020181-05.2020.8.19.0038           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NOVA IGUAÇU                                    Yes              No               No
CARLOS MAGNO ALVES BRINGUEL                  1001271-54.2017.5.02.0065           INDIVIDUAL LABOR CLAIM            CEJUSC                                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS MAGNO BUENO SILVA DOS SANTOS          1004621-93.2020.8.26.0625           CANCELLATION                      CIVIL COURT OF TAUBATÉ                                        Yes              No               No
CARLOS MAGNO CARVALHO MARINHO                21.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
CARLOS MAGNO JESUS DA ANUNCIACAO             0000179-95.2019.5.05.0003           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS MARQUES DOS SANTOS                    0065767-69.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS MARQUES DOS SANTOS                    0065767-69.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
CARLOS MARTINS DOS SANTOS                    0100474-30.2019.5.01.0011           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS MARTINS LADISLAU VARGA                0012475-72.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS MARTINS LADISLAU VARGA                0012475-72.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
CARLOS MARTINS SOUTO NETO                    0205762-34.2019.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                       Yes              No               No
CARLOS MAURICIO BOTELHO                      0000956-59.2016.5.20.0006           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE ARACAJÚ                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS MONTECINOS MOLERO                     5001618-53.2020.8.24.0064           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS MOREIRA DOS SANTOS                    1000334-04.2020.8.26.0006           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CARLOS NORBERTO RAASCH                       9042955-64.2019.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS OLIVEIRA DE SOUZA                     0839196-80.2019.8.20.5001           CANCELLATION                      CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS OMENA SIMOES                          0700363-35.2020.8.02.0091           CANCELLATION                      CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS OTAVIANO BRENNER DE MORAES            9004730-38.2020.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
CARLOS PACHECO RAMOS                         0009293-46.2020.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CARLOS PEDRO DA CONCEICAO JUNIOR             0211977-26.2019.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
CARLOS PEDRO ROBERTO                         0002458-45.2019.8.16.0117           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MEDIANEIRA                                     Yes              No               No
CARLOS PEREIRA TIGRE AMAZIADO                5020442-73.2019.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS PONCE DE LEAO GAZELLI                 1006494-57.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS POPPI PELIZARO                        1041760-42.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS RAFAEL DA SILVA                       0028082-53.2019.8.13.0223           CANCELLATION                      CIVIL COURT OF DIVINÓPOLIS                                    Yes              No               No
CARLOS RAFAEL SFOGGIA                        0156745-87.2016.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No



                                                                                                         194 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 315 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
CARLOS RAMON FARIAS DE MOURA               3001125-92.2019.8.06.0017            CANCELLATION                        CIVIL COURT OF FORTALEZA                                     Yes              No               No
CARLOS RAMON FARIAS DE MOURA               3001397-86.2019.8.06.0017            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FORTALEZA                                     Yes              No               No
CARLOS RENATO ALVARENGA RAIMONDI           5012949-46.2019.8.13.0105            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF GOVERNADOR VALADARES                          Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
CARLOS ROBERTO ARAUJO DE SENA              0015942-59.2020.8.05.0001            COLLECTION                          CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - IMPROPER
CARLOS ROBERTO ARAUJO DE SENA              0015942-59.2020.8.05.0001            COLLECTION                          CIVIL COURT OF SALVADOR                                      Yes              Yes              No

CARLOS ROBERTO BARBOSA                       0000539-91.2020.8.16.0147           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO BRANCO DO SUL                              Yes              No               No
CARLOS ROBERTO BENITEZ                       0000073-97.2019.5.09.0658           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
CARLOS ROBERTO BORELLI FARIAS                9007125-10.2019.8.21.0010           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS ROBERTO CARNEIRO                      0019628-87.2019.8.16.0001           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
CARLOS ROBERTO CARVALHO ALVES                1001608-06.2016.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
CARLOS ROBERTO DA CRUZ NOGUEIRA              0001317-55.2017.5.11.0018           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
CARLOS ROBERTO DE LAVOR GONCALVES            0703559-91.2020.8.07.0020           COLLECTION                        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS ROBERTO DE PAIVA                      0016474-38.2019.8.19.0208           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
CARLOS ROBERTO DO NASCIMENTO                 0001731-24.2016.5.12.0030           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE JOINVILLE                              Yes              Yes              No

CARLOS ROBERTO DOS SANTOS                    0041491-45.2019.8.16.0019           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PONTA GROSSA                                   Yes              No               No
CARLOS ROBERTO DOS SANTOS                    0025343-67.2015.5.24.0005           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                             Yes              Yes              No
CARLOS ROBERTO FERREIRA DOS SANTOS           0000746-31.2017.5.05.0025           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS ROBERTO FRISOLI                       0008552-70.2019.8.16.0129           OVERBOOKING                       CIVIL COURT OF PARANAGUÁ                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS ROBERTO MOLITOR                       7042036-82.2019.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
CARLOS ROBERTO NUNES TOLENTINO               0013761-97.2019.8.08.0725           COLLECTION                        CIVIL COURT OF SERRA                                          Yes              No               No

CARLOS ROBERTO POKES                         0005136-95.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              Yes              No

CARLOS ROBERTO POKES                         0005136-95.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                       Yes              Yes              No
CARLOS ROBERTO POLAQUINI                     1011038-76.2019.8.26.0664           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VOTUPORANGA                                    Yes              No               No
CARLOS ROBERTO SANTOS                        0002365-42.2013.5.02.0082           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
CARLOS ROBERTO TADASHI DEZAN                 1004017-82.2019.8.26.0168           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF DRACENA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CARLOS ROBSON SALES MAPURUNGA                3002900-87.2019.8.06.0003           RESERVATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CARLOS RODRIGO DA SILVA SANTANA              0700867-22.2020.8.07.0020           RESERVATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
CARLOS ROMANO FILHO                          0012028-38.2017.5.15.0106           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS RUBEM DE LIMA MESQUITA                0024241-75.2017.8.08.0347           CHANGE                            CIVIL COURT OF VITÓRIA                                        Yes              No               No
CARLOS SANTOS E SANTOS                       5000025-06.2019.8.08.0052           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO BANANAL                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARLOS SORACE II                             0012586-11.2020.8.16.0014           CHANGE                            CIVIL COURT OF LONDRINA                                       Yes              No               No
CARLOS TENORIO GAMELEIRA                     0701999-70.2019.8.02.0091           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF MACEIÓ                                         Yes              No               No




                                                                                                         195 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 316 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
CARLOS VON BECKERATH GORDILHO              0217749-67.2019.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
CARLOS WAGNER DOS ANJOS RODRIGUES          0000841-95.2016.5.17.0014            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DA COMARCA DE VITÓRIA                      Yes              Yes              No
CARLOS WALLACE SENA DA SILVA               0002794-55.2020.8.19.0206            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - SPECIAL
CARLOS ZACARIAS TOSTES                     0019922-51.2017.8.19.0026            PASSENGER                           CIVIL COURT OF ITAPERUNA                                     Yes              No               No

CARLOTA MERCEDES NOVO BUENO SANCHES 1013075-25.2019.8.26.0002                    CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

CARMELA GRASSO KAU PPINEM                    5053667-84.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
CARMELITA PEREIRA RODRIGUES                  1000111-97.2020.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - ZONA SUL                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARMEM HELOIZA MATOS BARROSO                 0625824-15.2019.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARMEM LUCIA MOREIRA DA SILVA                0000655-65.2019.8.08.0047           CANCELLATION                      CIVIL COURT OF SÃO MATEUS                                     Yes              No               No
CARMEM SILVIA FONSECA DE BARROS              0014016-86.2019.8.26.0003           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CARMEN ARRUTI ARAGAO VIEIRA                  0218217-31.2019.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              No               No
CARMEN FERNANDES GRANJA DO ALMO              0008040-58.2018.8.19.0026           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ITAPERUNA                                      Yes              No               No

CARMEN LUCIA ISPIRIAN MIR                    1002627-80.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                            Yes              Yes              No

CARMEN LUCIA ISPIRIAN MIR                    1002627-80.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                            Yes              Yes              No

CARMEN LUCIA PACHECO DE ARAUJO               0000643-46.2019.8.21.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARMEN LUCIA PARRODE PALMA                   5735158-44.2019.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              No               No
CARMEN MILENA RODRIGUES SIQUEIRA                                                 CIVIL LITIGATION - FLIGHT
CARVALHO                                     0800452-37.2019.8.18.0162           CANCELLATION                      CIVIL COURT OF TERESINA                                       Yes              No               No
CARMEN OLGA VALDES CABRERA                   52.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CARMEN SOARES IANEZ                          0001709-38.2020.8.26.0562           CANCELLATION                      CIVIL COURT OF SANTOS                                         Yes              No               No
CAROBERTO CORSI GUAZZELLI                    0010167-83.2018.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROL DE PAULA MENESES                       0011349-20.2020.8.16.0182           OVERBOOKING                       CIVIL COURT OF CURITIBA                                       Yes              No               No
CAROLINA ALCANTARA DE OLIVEIRA               0002961-11.2013.5.02.0087           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
CAROLINA ALMEIDA RAMOS DE SA                 5209268-36.2019.8.13.0024           IMPEDIMENT                        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
CAROLINA AMARAL DE ALMEIDA                   0005459-77.2020.8.19.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
CAROLINA AMARAL DE ALMEIDA                   0005459-77.2020.8.19.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
CAROLINA ANDREA SERRA                        1027953-91.2015.8.26.0002           CIVIL LITIGATION - GENERAL        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CAROLINA AUGUSTA SPENGLER                    5002487-66.2019.8.24.0091           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CAROLINA BACA HOFFMANN                       1001267-09.2019.8.26.0233           RESERVATION                       CIVIL COURT OF IBATÉ                                          Yes              No               No
CAROLINA BARBOSA RODRIGUES DOS                                                   CIVIL LITIGATION - SEAT
SANTOS SAMPAIO                               5000140-59.2020.8.08.0030           COMFORT                           CIVIL COURT OF LINHARES                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINA BENIGNO CHARCHAT                    0813933-65.2019.8.20.5124           CANCELLATION                      CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINA BERNARDELLI BARBOSA                 0002184-85.2020.8.19.0045           CANCELLATION                      CIVIL COURT OF RESENDE                                        Yes              Yes              No




                                                                                                         196 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 317 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
CAROLINA BERNARDELLI BARBOSA              0002184-85.2020.8.19.0045            CANCELLATION                        CIVIL COURT OF RESENDE                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
CAROLINA BRASILEIRO LOPO                  0220480-36.2019.8.05.0001            CHANGE                              CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CAROLINA CASSIANA DA COSTA PEREIRA        0010030-17.2020.8.16.0182            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No

CAROLINA CASSIANO                            5015598-96.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
CAROLINA COTTA BARBOSA DE SA                                                     CIVIL LITIGATION - FLIGHT
ALVARENGA                                    5030587-10.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
CAROLINA D ALIFANY NERY SERENO               0000476-06.2020.8.17.2001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINA DE ABREU RIBEIRO                    1000015-72.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
CAROLINA DE ALMEIDA FERNANDES DIAS                                               CIVIL LITIGATION - BOARDING
MAIA                                         0002949-45.2019.8.16.0184           IMPEDIMENT                        CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINA DE ANDRADE BUSSACOS                 5000525-08.2019.8.24.0091           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINA DE BONI HOROCHOVSKI                 0031238-66.2014.8.21.0008           OVERBOOKING                       CIVIL COURT OF CANOAS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CAROLINA DE OLIVEIRA CARVALHO                35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CAROLINA DE OLIVEIRA CARVALHO                35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINA DE PAULA ALVES                      0026266-86.2019.8.19.0023           CHANGE                            CIVIL COURT OF ITABORAÍ                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINA DE PAULA BATISTA DUARTE             5010348-82.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINA DE PAULA BATISTA DUARTE             5010348-82.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
CAROLINA DE SOUZA EVANGELISTA                0002057-64.2020.8.19.0202           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
CAROLINA DE SOUZA POUBEL TOSTES              0029741-41.2019.8.19.0026           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF ITAPERUNA                                     Yes              Yes              No
CAROLINA DE SOUZA POUBEL TOSTES              0029741-41.2019.8.19.0026           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF ITAPERUNA                                     Yes              Yes              No
CAROLINA DE SOUZA REGO                       0011579-81.2020.8.16.0014           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
CAROLINA DEL BIANCO VICTOR DE SOUZA          1000152-40.2019.8.26.0495           LITIGATION - CIVIL                CIVIL COURT OF REGISTRO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINA DIAS DO NASCIMENTO                  1010838-51.2014.8.22.0601           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No

CAROLINA DOS SANTOS FERNANDES                0001001-78.2020.8.19.0207           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
CAROLINA DOS SANTOS MANDU                    1002584-26.2019.8.11.0050           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPO NOVO DO PARECIS                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINA DUTRA DUARTE DORNELLES              9008603-17.2019.8.21.0022           CANCELLATION                      CIVIL COURT OF PELOTAS                                       Yes              No               No
CAROLINA FERNANDA RAUPP BISSO                0004323-05.2018.8.21.0019           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF NOVO HAMBURGO                                 Yes              No               No

CAROLINA FERRAZ DE GOES                      0033164-42.2019.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No

CAROLINA FORTES DE JESUS                     5002294-98.2020.8.24.0064           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ                                        Yes              Yes              No

CAROLINA FORTES DE JESUS                     5002294-98.2020.8.24.0064           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ                                        Yes              Yes              No




                                                                                                        197 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 318 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
CAROLINA FRAGA LEROY ABREU                5044064-03.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
CAROLINA FRAGA LEROY ABREU                5044064-03.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
CAROLINA GALLART ZACZAC                   35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No

CAROLINA GARCIA SOMMER                       1000235-70.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CAROLINA GOES COCCIADIFERRO                  35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CAROLINA GOES COCCIADIFERRO                  35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
CAROLINA GUIMARAES HORTA                     1001622-87.2016.5.02.0703           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINA HOLZBACH HUNING                     5000419-40.2020.8.24.0017           CHANGE                            CIVIL COURT OF DIONÍSIO CERQUEIRA                            Yes              No               No

CAROLINA JUNG FERREIRA                       1021854-32.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINA LAPENTA ROBAZZI BIGNELLI            1042069-06.2019.8.26.0506           CANCELLATION                      CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINA LARA DOS ANJOS                      5037872-54.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINA LIMA DIAS                           0055082-03.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINA LIMA DIAS                           0055082-03.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINA LOTUFO VAZ GUIMARAES                1000998-05.2020.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINA LOUREIRO DE CARVALHO                0001359-53.2020.8.19.0042           CANCELLATION                      CIVIL COURT OF PETRÓPOLIS                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINA MACEDO DE MACEDO                    0057909-84.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINA MACHADO PEREIRA                     1033984-51.2020.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
CAROLINA MAIA LINS                           0024526-57.2019.8.17.8201           FIDELIDADE PROGRAM                CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINA MALUF GUELDINI MENDES               0030680-54.2019.8.19.0209           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
CAROLINA MARTINS RODRIGUES                   35.004.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                           Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CAROLINA MENDES OSMO                         1108645-35.2019.8.26.0100           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No

CAROLINA MILHORANCE DE CASTRO                1001855-93.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINA MIRANDA CAVALCANTE                  1000171-15.2020.8.26.0106           CANCELLATION                    CIVIL COURT OF CAIEIRAS                                        Yes              No               No

CAROLINA MOREIRA MENDES DE OLIVEIRA          7053073-09.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINA MORENO DE ARAUJO MOREIRA            0073062-83.2018.8.16.0014           CANCELLATION                    CIVIL COURT OF LONDRINA                                        Yes              No               No

CAROLINA NUNES CRUZ                          0018326-92.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              No               No
CAROLINA OLIVEIRA DA FONSECA                 0616749-49.2019.8.04.0015           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF MANAUS                                          Yes              No               No



                                                                                                        198 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 319 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
CAROLINA OLIVEIRA DE SANTANA              0502416-61.2016.8.05.0080            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
CAROLINA OLIVEIRA DE SOUZA                0216504-21.2019.8.05.0001            RESERVATION                         CIVIL COURT OF SALVADOR                                      Yes              No               No
CAROLINA OLIVEIRA MELO                    0005557-47.2017.8.25.0083            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF ARACAJU                                       Yes              No               No
CAROLINA OTTO CUNHA LIMA DO ESPIRITO                                           CIVIL LITIGATION - FLIGHT
SANTO                                     7049400-08.2019.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CAROLINA PACHECO DE OLIVEIRA              5002076-50.2019.8.24.0082            CANCELLATION                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
CAROLINA PACHECO DE OLIVEIRA              5002080-87.2019.8.24.0082            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                               CIVIL LITIGATION - PRE-
CAROLINA PEIXINHO SODRE                   0075321-28.2020.8.05.0001            REGISTRATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                               CIVIL LITIGATION - PRE-
CAROLINA PEIXINHO SODRE                   0075405-29.2020.8.05.0001            REGISTRATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No

CAROLINA PERDIGAO BARROS                     0706392-94.2020.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                        Yes              Yes              No

CAROLINA PERDIGAO BARROS                     0706392-94.2020.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINA PESSOA SANTOS FILHA                 8003657-33.2020.8.05.0150           CANCELLATION                      CIVIL COURT OF LAURO DE FREITAS                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINA PESSOA SANTOS FILHA                 0001087-16.2020.8.05.0150           CANCELLATION                      CIVIL COURT OF LAURO DE FREITAS                              Yes              No               No
CAROLINA POLO                                1001200-87.2017.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINA REGGES BINOTTO                      5000767-94.2020.8.24.0005           CANCELLATION                      CIVIL COURT OF BALNEÁRIO CAMBORIÚ                            Yes              No               No
CAROLINA REZENDE PEREIRA                     5017294-55.2019.8.13.0105           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF GOVERNADOR VALADARES                          Yes              No               No
CAROLINA ROCINI COSMO                        0001147-02.2014.5.02.0063           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
CAROLINA ROMANO COUTINHO                     35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINA SALADA COSTA                        9084440-44.2019.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
CAROLINA SALES JACOB KULEVICZ                0014573-97.2019.8.16.0182           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CAROLINA SANTOS LABOISSIERE                  35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CAROLINA SANTOS LABOISSIERE                  35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
CAROLINA SANTOS NAME                         00041/2020                          CIVIL LITIGATION - SERVICE        CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                           Yes              No               No
CAROLINA SCHOEFFEL                           5000386-33.2020.8.24.0055           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No
CAROLINA SCHOEFFEL                           5000386-33.2020.8.24.0055           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No
CAROLINA SICA CORTEZ                         1000159-86.2016.5.02.0711           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
CAROLINA SILVA BARBOSA                       0072700-88.2007.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINA SOARES RODRIGUES                    0034598-69.2019.8.19.0208           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINA SOARES RODRIGUES                    0034598-69.2019.8.19.0208           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
CAROLINA TEIXEIRA DE MIRANDA                                                     CIVIL LITIGATION - GENERAL
GUIMARAES                                    0003785-59.2020.8.17.8201           LITIGATION - CIVIL                CIVIL COURT OF RECIFE                                        Yes              No               No
CAROLINA TEIXEIRA FERRAZ BELMONT             0100306-73.2017.5.01.0051           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
CAROLINA TENDLER                             0021443-04.2020.8.19.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
CAROLINA TENDLER                             0021443-04.2020.8.19.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
CAROLINA TERUE YATSUGAFU                     0302027-94.2019.8.24.0090           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
CAROLINA TRINDADE SILVA                      0010487-33.2019.5.18.0003           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 No               Yes              Yes



                                                                                                        199 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11               Main Document
                                                                                                   Pg 320 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

CAROLINA UZEDA LIBARDONI                     0052589-23.2019.8.16.0182          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CURITIBA                                       Yes              No               No
CAROLINA VERDI TURRA                         5014170-36.2019.8.21.0010          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
CAROLINA VIEIRA DE FREITAS                   0157225-07.2019.8.05.0001          RESERVATION                        CIVIL COURT OF SALVADOR                                       Yes              No               No
CAROLINA VIEIRA VALADAO                      0701107-23.2020.8.07.0016          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BRASÍLIA                                       Yes              No               No
CAROLINA WEBER SCHIMITT                      42.019.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
CAROLINA WEBER SCHIMITT                      42.019.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CAROLINA WILLEMANN FAGUNDES                  5001782-37.2020.8.24.0090          CANCELLATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
CAROLINE ACCADROLLI                          0020153-30.2015.5.04.0022          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              No               No
CAROLINE ANDRADE DE SOUZA                    42.026.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF ARARANGUÁ                                      Yes              No               No
CAROLINE ANDRADE DE SOUZA                    42.026.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF ARARANGUÁ                                      Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
CAROLINE BARBOSA MOTA                        0704197-85.2019.8.07.0012          COLLECTION                         CIVIL COURT OF BRASÍLIA                                       Yes              No               No
CAROLINE BICA DO NASCIMENTO                  0021865-31.2015.5.04.0030          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
CAROLINE BICA DO NASCIMENTO                  0021315-45.2015.5.04.0027          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CAROLINE BOEING CASAGRANDE                   5000965-11.2020.8.24.0045          CANCELLATION                       CIVIL COURT OF PALHOÇA                                        Yes              No               No
CAROLINE BONEZZI                             0051100-60.2004.5.02.0070          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CAROLINE BRAGA DE ALMEIDA                    7056600-66.2019.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
CAROLINE BROTTO                              9001287-52.2020.8.21.0010          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
CAROLINE CALACA QUEIROZ SANTOS               1013818-90.2019.8.26.0016          RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CAROLINE CASTRO BEZERRA                      0000193-94.2017.5.06.0141          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE RECIFE                                   Yes              Yes              No
CAROLINE CIOCHETTA ANTONIAZZI
MINDELLOS                                    0008089-04.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                            Yes              No               No

CAROLINE COELHO FALCAO TEIXEIRA MORAIS 0002093-63.2020.8.27.2731                CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PARAÍSO DO TOCANTINS                           Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CAROLINE COLLETTO SALLES                     1091203-56.2019.8.26.0100          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CAROLINE CONTREIRAS LIMA                     0222844-78.2019.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CAROLINE CRISTINE DOMINGO                    5012567-20.2020.8.24.0038          CANCELLATION                       CIVIL COURT OF JOINVILLE                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
CAROLINE DA SILVA BRAGA                      0003968-31.2019.8.19.0046          RESERVATION                        CIVIL COURT OF RIO BONITO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CAROLINE DA SILVA DIAS                       0012370-81.2020.8.19.0203          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

CAROLINE DE DEOS SIMANKE                     5001987-55.2019.8.24.0008          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BLUMENAU                                       Yes              No               No
CAROLINE DE OLIVEIRA CRUZ                    1001972-17.2017.5.02.0323          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
CAROLINE DE OLIVEIRA PINTO                   5003885-70.2019.8.24.0019          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CONCÓRDIA                                      Yes              Yes              No
CAROLINE DE OLIVEIRA PINTO                   5003885-70.2019.8.24.0019          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CONCÓRDIA                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CAROLINE DE SOUZA FROTA                      0180004-43.2018.8.21.0001          CANCELLATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No

CAROLINE DE VARGAS ANTUNES                   9008542-62.2019.8.21.0021          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PASSO FUNDO                                       Yes              No               No
CAROLINE DIAS DE FRAGA                       1000315-29.2020.5.02.0713          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                         Yes              No               No



                                                                                                        200 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 321 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
CAROLINE DO SACRAMENTO SOARES             0006749-80.2019.8.21.0010            CANCELLATION                        CIVIL COURT OF CAXIAS DO SUL                                 Yes              No               No
CAROLINE EIDT BATTISTI                    0021396-66.2015.5.04.0003            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
CAROLINE FAORO ROMAN ROS                  0311669-28.2018.8.24.0090            CANCELLATION                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CAROLINE FASOLI SUSIN                     9008388-77.2019.8.21.0010            OVERBOOKING                         CIVIL COURT OF CAXIAS DO SUL                                 Yes              No               No
CAROLINE FATEL CAMPOS SANTOS              0011321-73.2020.8.05.0080            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
CAROLINE FATIMA VIEIRA TRAPE RIBEIRO      1001994-72.2016.5.02.0012            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
CAROLINE FERNANDA SECCHIS                 1001982-62.2015.5.02.0701            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CAROLINE FERNANDES SENA                   0624865-44.2019.8.04.0015            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              No               No
CAROLINE FIGUEIREDO LIMA                  0833228-72.2019.8.14.0301            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BELÉM                                         Yes              No               No
CAROLINE FONTES VIEIRA                    0039424-36.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No
CAROLINE GABRIELA FERRAZZO BORGES DOS
SANTOS                                    0007432-28.2019.8.16.0117            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MEDIANEIRA                                        Yes              No               No
CAROLINE GLESSE                           0001254-28.2013.5.04.0030            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
CAROLINE GLESSE                           0000411-72.2013.5.04.0027            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
CAROLINE GOMES DA SILVA VARJAO            0001859-67.2014.5.02.0038            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
CAROLINE GOMES NEVES                      0800256-52.2019.8.18.0167            CANCELLATION                        CIVIL COURT OF TERESINA                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
CAROLINE GOMES NEVES                      0800198-49.2019.8.18.0167            CANCELLATION                        CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CAROLINE GOMES NEVES                      0800256-52.2019.8.18.0167            CANCELLATION                        CIVIL COURT OF TERESINA                                      Yes              Yes              No
CAROLINE GRIMM                            0007772-97.2017.8.16.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              No               No
CAROLINE HERCULANO DE PAULA OLIVEIRA                                           CIVIL LITIGATION - FLIGHT
PRADO                                     1068457-03.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
CAROLINE HERCULANO DE PAULA OLIVEIRA                                           CIVIL LITIGATION - FLIGHT
PRADO                                     1068457-03.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
CAROLINE INFANTINO DA SILVA               1001238-56.2020.8.11.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
CAROLINE LECOMTE DA SILVA                 0051682-88.2020.8.19.0001            RESERVATION                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
CAROLINE LEITE LUCIO                      5013801-28.2019.8.13.0313            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF IPATINGA                                      Yes              No               No

CAROLINE LOPES PASSARELLI                    1006495-42.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

CAROLINE MARIA PAIVA DE SA                   0172657-73.2018.8.06.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINE MARQUES DE MELLO                    9009360-47.2019.8.21.0010           CANCELLATION                      CIVIL COURT OF CAXIAS DO SUL                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINE MENDES OLIVEIRA FONTES              0206693-37.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
CAROLINE MEURER DOS SANTOS                   0015890-73.2020.8.19.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
CAROLINE MOREIRA KUTZKE                      1002234-16.2016.5.02.0706           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
CAROLINE MOTA DE OLIVEIRA                    0020268-02.2016.5.04.0027           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINE NABARRETE MOURAO                    35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No

CAROLINE NAGIMA HARA                         1007652-13.2020.8.26.0564           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO BERNARDO DO CAMPO                           Yes              No               No




                                                                                                        201 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 322 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TICKET /
CAROLINE NANTES CHAIA                     0824066-98.2019.8.12.0110            RESERVATION                         CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No

CAROLINE NUNES DA SILVA                      5001219-35.2020.8.24.0125           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ITAPEMA                                         Yes              No               No

CAROLINE NUNES DA SILVA                      5001219-35.2020.8.24.0125           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ITAPEMA                                       Yes              No               No
CAROLINE PEDROSA DEMARTIN                    1000108-07.2018.5.02.0711           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINE POLO SALVADOR VICENTINE             0005958-16.2018.8.16.0001           CHANGE                            CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINE PONTINI MARTINS                     5000650-77.2017.8.08.0030           OVERBOOKING                       CIVIL COURT OF LINHARES                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINE QUEIROZ DA COSTA                    0800516-62.2020.8.10.0153           OVERBOOKING                       CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
CAROLINE RAMOS                               0000429-08.2017.5.12.0035           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO DA 12ª REGIÃO                  Yes              Yes              No

CAROLINE RAMOS DE OLIVEIRA PINTO             0009807-85.2020.8.05.0080           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
CAROLINE RANGEL LONGO                        5004629-72.2019.8.13.0148           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF LAGOA SANTA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINE RECH ALVES                          5003272-26.2019.8.21.5001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
CAROLINE RENATA DELLE FINATI                 5002369-56.2020.8.24.0091           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
CAROLINE RIBEIRO ALVES FERNANDES             5347800-89.2018.8.09.0006           CIVIL LITIGATION - CREW           CIVIL COURT OF ANÁPOLIS                                      Yes              No               No

CAROLINE RIBEIRO DA SILVA                    1002008-26.2020.8.26.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

CAROLINE SAMPAIO ROSA                        0800386-94.2020.8.18.0009           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                        Yes              No               No
CAROLINE SANTOS FAVERO                       0016936-23.2020.8.16.0182           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF CURITIBA                                        Yes              No               No

CAROLINE SAUER DE OLIVEIRA                   0000578-32.2020.8.05.0103           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ILHÉUS                                          Yes              Yes              No

CAROLINE SAUER DE OLIVEIRA                   0000578-32.2020.8.05.0103           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ILHÉUS                                          Yes              Yes              No

CAROLINE SILVA PONTES DE MATOS               0000028-38.2020.8.19.0203           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No

CAROLINE TAEKO YOSHIKAWA                     1000574-93.2020.8.26.0005           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINE TEIXEIRA AGRA                       0222805-81.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINE VITAL ALVES REGIS                   0853658-42.2019.8.20.5001           CHANGE                            CIVIL COURT OF NATAL                                         Yes              No               No
CAROLINE VITERBO SILVA NEVES                 0044585-27.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              No               No
CAROLINI SANTOS PEREIRA                      0000312-33.2014.5.02.0089           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              No               No
CAROLINNA GONCALVES DE OLIVEIRA              0051417-46.2019.8.16.0182           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINNE GOES TAVARES                       0024867-26.2019.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CAROLINNE SANTOS DE SOUZA                    0036751-80.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
CAROLINY BENETTE VICTOR                      1001913-87.2017.5.02.0045           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
CAROLINY TARTARELLI DE OLIVEIRA              1001792-50.2016.5.02.0706           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No

CAROLLINE DA SILVA COSTA                     1045100-88.2019.8.11.0041           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                          Yes              No               No




                                                                                                        202 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 323 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
CAROLLINE DE OLIVEIRA MARQUES              5000416-84.2020.8.13.0569            CHANGE                              CIVIL COURT OF SACRAMENTO                                    Yes              No               No
CAROLYNA DA SILVA MORAIS                   0714338-20.2020.8.07.0016            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
CAROLYNA DA SILVA MORAIS                   0714338-20.2020.8.07.0016            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
CAROLYNE LIA BLOCK MALUCELLI               0002813-85.2019.8.16.0204            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CURITIBA                                      Yes              No               No
CARUARU TRAVEL TURISMO LTDA ME             1128216-26.2018.8.26.0100            CIVIL LITIGATION - TAM TRAVEL CIVIL COURT OF SÃO PAULO                                           Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CASSIA BIANCA LEBRAO CAVALARI FERREIRA 1020559-57.2020.8.26.0002                CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
CASSIA CEGEUCA MAHLE                       5004268-31.2020.8.21.0008            CIVIL LITIGATION - SERVICE          CIVIL COURT OF CANOAS                                        Yes              No               No

CASSIA CEGEUCA MAHLE                         9000747-10.2020.8.21.0008           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CANOAS                                           Yes              No               No
CASSIA KAROLINE SENA CORREA FARIAS           0000258-71.2019.5.13.0029           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA                                               Yes              Yes              No
CASSIA MARIA DE SOUZA LEITE FERREIRA
BELO                                         0051757-37.2019.8.19.0204           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CASSIA MARIA MENDES                          0801977-56.2019.8.10.0007           CHANGE                            CIVIL COURT OF SÃO LUÍS                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CASSIA MARIA MENDES                          0801977-56.2019.8.10.0007           CHANGE                            CIVIL COURT OF SÃO LUÍS                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
CASSIA MARIA MUELLER QUEIROZ                 0040170-98.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
CASSIA MORAIS MORO                           1001043-90.2018.5.02.0050           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CASSIA MOREIRA MARQUES                       0005314-63.2020.8.16.0014           CHANGE                            CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CASSIA REGINA DA SILVA HINKEL                5006311-17.2019.8.24.0064           RESERVATION                       CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CASSIA REGINA DINIZ COSTA                    5019333-06.2019.8.13.0079           CANCELLATION                      CIVIL COURT OF CONTAGEM                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CASSIA REGINA VIEIRA SANTOS                  5025275-53.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CASSIANA BOCHNIA STAPFF                      0004061-19.2019.8.16.0194           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CASSIANA SIMONASSI DE MACEDO GLAZAR          5000584-81.2019.8.08.0045           CANCELLATION                      CIVIL COURT OF SÃO GABRIEL DA PALHA                           Yes              No               No
CASSIANO DE JESUS MELO                       0010044-88.2013.5.12.0026           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE FLORIANÓPOLIS                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CASSIANO FERNANDE DE LIRA                    0003992-58.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CASSIANO RICARDO NEHRING                     0048181-86.2019.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CASSIELLY PHERNANDA PEDROSO COELHO           1004624-91.2020.8.11.0002           CANCELLATION                      CIVIL COURT OF VÁRZEA GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CASSIO BARROS SIMAN                          5021026-44.2019.8.13.0105           CANCELLATION                      CIVIL COURT OF GOVERNADOR VALADARES                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CASSIO BENEDITO FELIX DE OLIVEIRA            1009527-72.2020.8.11.0002           CHANGE                            CIVIL COURT OF VÁRZEA GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CASSIO DANTAS FON                            7009336-19.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CASSIO FON BEM SUM                           0319461-92.2018.8.24.0038           CANCELLATION                      CIVIL COURT OF JOINVILLE                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CASSIO FURTADO LIMA                          0800126-81.2019.8.14.0035           CANCELLATION                      CIVIL COURT OF ÓBIDOS                                         Yes              No               No



                                                                                                         203 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 324 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
CASSIO LIMA E SILVA                         0007128-63.2020.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No
CASSIO PALHANO FERREIRA                     51.013.001.XX-XXXXXXX                CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF TANGARÁ DA SERRA                              Yes              No               No
CASSIO PALMA MIRAILH                        0001216-93.2013.5.10.0015            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                No               Yes              Yes
CASSIO RIBEIRO YOSHIMINE                    0011087-70.2020.8.16.0182            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              No               No

CASSIO ROBERTO DA SILVA                       0047086-36.2017.8.13.0647          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO SEBASTIÃO DO PARAÍSO                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CASSIO RODRIGUES DA CUNHA LIMA                0806515-04.2019.8.15.0731          CANCELLATION                       CIVIL COURT OF CABEDELO                                       Yes              No               No
CASSIO SCATES DIAS                            5000037-11.2019.8.13.0689          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF TIROS                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CASSIO SOBREIRA NUNES COUTINHO                0021064-23.2019.8.08.0545          CANCELLATION                       CIVIL COURT OF VILA VELHA                                     Yes              No               No
CASSIO ZAMEL                                  9004131-02.2020.8.21.0001          CIVIL LITIGATION - SERVICE         CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
CASSYRA ANNI SOUZA BARBOSA                    0000820-90.2017.5.14.0007          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CATARINA BRANDÃO ALENCAR                      0851038-11.2018.8.15.2001          CANCELLATION                       CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CATARINA BURITI RIBEIRO                       0717681-46.2019.8.07.0020          CANCELLATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
CATARINA CAMARGOS TAVARES AMARAL              6133005-82.2015.8.13.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CATARINA CHAVES MARTINS                       0069849-46.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CATARINA DA SILVA BIGIO TARDIN                1001977-61.2020.8.26.0405          CANCELLATION                       CIVIL COURT OF OSASCO                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CATARINA DAVID NARCHI                         1002704-23.2020.8.26.0016          RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CATARINA DE SOUSA ALMEIDA                     3002760-53.2019.8.06.0003          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CATARINA KNABBEN ALVES                        0010509-13.2018.8.19.0209          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CATARINA MUNDIM SCHUMAHER ALE                 7003329-11.2020.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No

CATARINA REGINA DELLA VALENTINA PESSOA 0020734-88.2019.5.04.0027                 INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

CATARINA REGINA DELLA VALENTINA PESSOA 0020134-67.2019.5.04.0027                 INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

CATARINA RIBEIRO MORENO                       3001674-47.2019.8.06.0003          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CATARINA SUGITANIÃ‚Â                          0072013-70.2019.8.16.0014          CANCELLATION                       CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CATARINA VITORIO HONORIO                      0300296-02.2019.8.24.0078          CANCELLATION                       CIVIL COURT OF URUSSANGA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CATARINE FORTALEZA POGGIO                     0031431-39.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
CATHARINA PIMENTA DE MELLO SANTOS             0001319-47.2020.8.05.0079          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF EUNÁPOLIS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CATHARINA RIBEIRO ARAGAO                      0047713-94.2019.8.17.8201          RESERVATION                        CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CATHARINE CARRARA NOBREGA                     0703413-62.2020.8.07.0016          CANCELLATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CATHARINE CARRARA NOBREGA                     0702865-37.2020.8.07.0016          CANCELLATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No




                                                                                                         204 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11               Main Document
                                                                                                   Pg 325 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

CATHERINE CASTELLO BRANCO FORTUNATTI         0000166-15.2014.5.02.0049          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
CATHIA RAQUEL PEREIRA DA SILVA SANTOS        0800222-24.2020.8.15.0071          RESERVATION                        CIVIL COURT OF AREIA                                          Yes              No               No
CATIA CILENE DA SILVA PIRES                  1001400-78.2016.5.02.0070          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
CATIA CILENE MARIA DA COSTA                  0040679-39.2020.8.19.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
CATIA DE JESUS SANTOS                        0206391-08.2019.8.05.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - TAM
CATIA GUEDES SOMAVILLA                       5003207-60.2020.8.21.0033          FIDELIDADE PROGRAM                 CIVIL COURT OF SÃO LEOPOLDO                                   Yes              No               No
                                                                                CIVIL LITIGATION - TAM
CATIA GUEDES SOMAVILLA                       5003207-60.2020.8.21.0033          FIDELIDADE PROGRAM                 CIVIL COURT OF SÃO LEOPOLDO                                   Yes              No               No

CATIA LUZIA OLIVEIRA DA SILVA                3000019-94.2020.8.06.0006          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                         Yes              No               No

CATIANE CARDOSO DE MORAES                    5009878-51.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No
CATRINE CADJA INDIO DO BRASIL DA MATA        0000021-45.2020.8.05.0103          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF ILHÉUS                                            Yes              No               No
CAUÃ SETA E SILVA SOUZA                      0002623-06.2009.4.01.3800          CIVIL LITIGATION - INDEMNITY    17ª VARA FEDERAL                                                 Yes              No               No

CAUE CASSIANO DOS SANTOS                     0806678-81.2019.8.15.0731          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CABEDELO                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CAUE JOSE FRACAROLI SABBATINI                1004991-85.2020.8.26.0071          CANCELLATION                       CIVIL COURT OF BAURU                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CAUE LUIZ SANTOS                             7003817-85.2019.8.22.0005          CANCELLATION                       CIVIL COURT OF JI-PARANÁ                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CAUE RODRIGUES DE SOUSA                      1041744-88.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CAUE VECCHIA LUZIA                           5005209-83.2019.8.24.0023          CANCELLATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No

CAUE VECCHIA LUZIA                           5007691-94.2019.8.24.0090          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                     Yes              No               No

CAUE WANECK JOFFE                            1011600-97.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CAUET MARINHO CHAVES                         0141931-82.2019.8.06.0001          OVERBOOKING                     CIVIL COURT OF FORTALEZA                                         Yes              No               No

CECI GUEDES ALCOFORADO                       0804571-74.2020.8.20.5004          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF NATAL                                          Yes              No               No
CECILIA CARDOSO PESSOA CANGUSSU              0714044-65.2020.8.07.0016          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BRASÍLIA                                       Yes              No               No
CECILIA DE PAULA CORTINHAS                   0062711-67.2019.8.17.8201          CIVIL LITIGATION - SERVICE         CIVIL COURT OF RECIFE                                         Yes              No               No
CECILIA DE SOUZA ORSALINO                    0005645-90.2020.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              No               No

CECILIA ESCHER                               9006596-81.2020.8.21.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                      Yes              No               No

CECILIA GALVAO CIFFONI PACIORNICK            0009532-47.2018.8.16.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CURITIBA                                       Yes              No               No
CECILIA HELENA COMETTE CARDOSO               1000810-27.2016.5.02.0709          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
CECILIA HELENA NEGRI DE MAGALHAES            1002298-41.2020.8.26.0003          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CECILIA LUIZA ANDRADE VIEIRA                 5140526-56.2019.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CECILIA LUZ DE ALENCAR ROCHA                 0176865-93.2019.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
CECILIA NOGUEIRA SA                          0700061-10.2018.8.02.0080          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MACEIÓ                                         Yes              No               No
CECILIA PEDERSOLI SADALA                     5046971-48.2020.8.13.0024          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No



                                                                                                        205 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 326 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - BOARDING
CECILIA RIBEIRO FRANCO                      8059856-71.2019.8.05.0001            IMPEDIMENT                          CIVIL COURT OF SALVADOR                                      Yes              No               No
CECILIA SABINO PERRIER                      0717651-50.2019.8.07.0007            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CECILIA SCAPINI                             5040412-59.2019.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
CECILIA STANCANELLI                         0017424-86.2016.8.17.8201            CIVIL LITIGATION - CARGO            CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CECILIA VITAL TORRES BARBOSA                0004357-49.2019.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No
CECILIO RIBEIRO DE SOUZA                    0001298-59.2015.5.10.0014            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
CECILYA MELO MOTA                           0807534-18.2020.8.23.0010            RESERVATION                         CIVIL COURT OF BOA VISTA                                     Yes              No               No
CEINY CRISTINE VITOR CHAVES                 0001285-76.2016.5.11.0053            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE BOA VISTA-RR                            Yes              Yes              No

CELCA MARIA DOS SANTOS LIMA                   5192483-96.2019.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No
CELENE GOMES DE LIMA                          0001657-27.2015.5.10.0008          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA BRASÍLIA/DF                                    Yes              Yes              No

CELESTE CICCARONE                             0011924-40.2020.8.08.0347          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                           Yes              No               No

CELESTE DE SOUZA RODRIGUES                    5006254-91.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No

CELESTINA BARBOSA DA SILVA                    1017339-51.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CELIA ALVES MONTEIRO FERNANDES                0803058-54.2018.8.10.0046          CHANGE                          CIVIL COURT OF IMPERATRIZ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CELIA AYRES DA FONSECA                        0718659-62.2019.8.07.0007          OVERBOOKING                     CIVIL COURT OF BRASÍLIA                                          Yes              No               No

CELIA BATISTA DE ALMEIDA FREITAS              0801006-33.2020.8.20.5124          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PARNAMIRIM                                        Yes              Yes              No

CELIA BATISTA DE ALMEIDA FREITAS              0801006-33.2020.8.20.5124          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PARNAMIRIM                                        Yes              Yes              No
CELIA BITTENCOURT CANNAVO                     0020543-89.2018.5.04.0023          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CELIA CRISTINA PUBLIO DE ALBUQUERQUE          0014550-84.2020.8.05.0001          CANCELLATION                    CIVIL COURT OF SALVADOR                                          Yes              No               No

CELIA CRISTINA VASCONCELOS SIECK              0020375-71.2018.8.16.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CURITIBA                                       Yes              No               No
CELIA DE FATIMA CORREIA MOTA                  1004768-45.2019.8.26.0176          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF EMBU DAS ARTES                                 Yes              No               No
CELIA DE GENARO                               0135600-52.2008.5.01.0036          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
CELIA DE PAULA XAVIER                         41.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CURITIBA                                       Yes              No               No

CELIA FAGUNDES EVANGELISTA                    0093413-21.2018.8.19.0038          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NOVA IGUAÇU                                       Yes              No               No

CELIA FULI VERDAN DIB                         0018305-33.2019.8.19.0205          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
CELIA JESUS DOS SANTOS SILVA                  0001230-19.2020.8.05.0113          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF ITABUNA                                        Yes              No               No
CELIA LUIZ SILVA                              0000632-33.2020.8.26.0161          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF DIADEMA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CELIA MARIA ASSUNCAO DE VASCONCELOS           0810916-82.2020.8.15.2001          CANCELLATION                       CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
CELIA MARIA DA SILVA                          1000806-50.2018.5.02.0052          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No

CELIA MARIA DE OLIVEIRA SOUSA                 8055488-82.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CELIA MARTINS VIEIRA                          5078399-75.2020.8.09.0051          RESERVATION                     CIVIL COURT OF GOIÂNIA                                           Yes              No               No



                                                                                                         206 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 327 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
CELIA REGINA BASSETTO CORAZZA              1000129-30.2019.8.26.0581            CANCELLATION                        CIVIL COURT OF SÃO MANUEL                                    Yes              No               No
                                                                                CIVIL LITIGATION - SEAT
CELIA REGINA LEONEL                        1001331-42.2020.8.26.0602            COMFORT                             CIVIL COURT OF SOROCABA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CELIA REGINA LUNO GALITESI                 0000142-63.2020.8.26.0079            CANCELLATION                        CIVIL COURT OF BOTUCATU                                      Yes              No               No

CELIA REGINA MARTINS DA SILVA                7013052-54.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
CELIA REGINA SIQUIRA FONTOURA                41.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CURITIBA                                       Yes              No               No
CELIA RUTE LUCAS DOS SANTOS                  1000572-49.2020.8.11.0003           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RONDONÓPOLIS                                   Yes              Yes              No
CELIA RUTE LUCAS DOS SANTOS                  1000572-49.2020.8.11.0003           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RONDONÓPOLIS                                   Yes              Yes              No
CELIA SILVEIRO DOS SANTOS                    1000473-25.2017.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CELIANY ROCHA APPELT                         0700229-41.2020.8.02.0080           CANCELLATION                      CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CELIJANE TEIXEIRA MACEDO                     0800648-61.2019.8.10.0119           CANCELLATION                      CIVIL COURT OF SANTO ANTÔNIO DOS LOPES                        Yes              No               No
CELINA DO ROSARIO DE BARROS FERREIRA         0001839-26.2020.8.16.0103           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF LAPA                                           Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CELINA HESSMANN                              0004524-58.2019.8.16.0097           RESERVATION                       CIVIL COURT OF IVAIPORÃ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
CELINA LEMOS PINTO                           0000840-46.2019.8.04.6601           COLLECTION                        CIVIL COURT OF RIO PRETO DA EVA                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CELINA MARIA DE FIGUEIREDO QUINA             1042518-81.2020.8.26.0100           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CELINA RUSSO GUERRATO                        1009515-75.2019.8.26.0099           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRAGANÇA PAULISTA                              Yes              Yes              No
CELINA RUSSO GUERRATO                        1009515-75.2019.8.26.0099           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRAGANÇA PAULISTA                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CELINA TITO GARRIDO                          7001902-76.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CELINA TITO GARRIDO                          7001902-76.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
CELINE MARIA PALMA KARAM GEARA               0001478-24.2020.8.16.0001           RESERVATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CELINE MARIA PALMA KARAM GEARA               0001478-24.2020.8.16.0001           RESERVATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
CELINEIDE DA CRUZ                            8000105-08.2020.8.05.0038           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMACAN                                        Yes              No               No
CELIO ARMANDO JANCZESKI                      0301261-50.2018.8.24.0066           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LOURENÇO DO OESTE                          Yes              No               No
CELIO CARLOS DOS SANTOS CURCIALEIRO          1002114-90.2016.5.02.0085           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
CELIO CARLOS PEREIRA                         5150540-49.2019.8.09.0012           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF APARECIDA DE GOIÂNIA                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CELIO DE ASSIS                               7007190-39.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
CELIO DONIZETTI DO PRADO                     1001635-80.2016.5.02.0705           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CELIO EUGENIO DA SILVA PINTO                 1000875-24.2020.8.26.0269           CANCELLATION                      CIVIL COURT OF ITAPETININGA                                   Yes              No               No

CELIO FERNANDES MOREIRA                      5002445-88.2017.8.13.0480           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PATOS DE MINAS                                 Yes              No               No
CELIO FERREIRA DOS SANTOS                    1000159-03.2018.5.02.0716           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
CELIO JOSE DOS SANTOS                        1000970-70.2016.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
CELIO LUIS PENNA                             1000784-80.2017.5.02.0713           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
CELIO MIGUEL DOS SANTOS                      0000785-19.2012.5.06.0011           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
CELIO MONTEIRO LOBATO                        0004240-88.2018.8.08.0006           IMPEDIMENT                        CIVIL COURT OF ARACRUZ                                        Yes              No               No



                                                                                                         207 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 328 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
CELIO PEREIRA DOS SANTOS                    0001291-64.2012.5.02.0315            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
CELIO RIBEIRO JUNIOR                        0101955-92.2016.5.01.0056            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No

CELIO ROBERTO DA SILVA JUNIOR                 0223030-04.2019.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              Yes              No

CELIO ROBERTO DA SILVA JUNIOR                 0223030-04.2019.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              Yes              No

CELISMARCOS VAGNER MARTINS FILHO              5004367-33.2020.8.09.0073          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF INHUMAS                                           Yes              Yes              No

CELISMARCOS VAGNER MARTINS FILHO              5004367-33.2020.8.09.0073          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF INHUMAS                                        Yes              Yes              No
CELITA DA SILVA BRITO TEIXEIRA                0012165-41.2014.5.03.0144          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                      Yes              Yes              No
CELITO DE MOURA                               0000838-79.2017.5.09.0095          INDIVIDUAL LABOR CLAIM             TRIBUNAL REGIONAL DO TRABALHO DA 09ª REGIÃO                   Yes              Yes              No
CELMI GORTE DA SILVA                          0009503-60.2019.8.16.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CURITIBA                                       Yes              No               No

CELSO ABRAO DOMINGOS NAME JUNIOR              1001900-85.2020.8.26.0297          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF JALES                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CELSO ANTONIO ALVES KAESTNER                  1065463-02.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CELSO ANTONIO LOPES                           0021076-81.2014.5.04.0025          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
CELSO ANTONIO LOPES                           0001416-57.2012.5.04.0030          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CELSO APARECIDO VIEIRA DE ASSUNCAO            0014298-74.2019.8.16.0045          CANCELLATION                       CIVIL COURT OF ARAPONGAS                                      Yes              No               No
CELSO AUGUSTO LOURENCO CANUTO                 1001048-69.2018.5.02.0711          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
CELSO CHAIBEN JUNIOR                          0001294-23.2016.5.09.0658          INDIVIDUAL LABOR CLAIM             FORUM TRABALHISTA DE FOZ DO IGUACU                            Yes              Yes              No
CELSO FREITAS NAHON                           0002862-38.2020.8.19.0001          CIVIL LITIGATION - SERVICE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
CELSO FREITAS NAHON                           0002862-38.2020.8.19.0001          CIVIL LITIGATION - SERVICE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CELSO MARTINS DE FREITAS                      0800048-07.2020.8.12.0036          CANCELLATION                       CIVIL COURT OF INOCÊNCIA                                      Yes              No               No
CELSO NASCIMENTO DA SILVA                     0011579-55.2017.5.15.0082          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CELSO PEREIRA DA SILVA                        0019885-90.2019.8.19.0046          CANCELLATION                       CIVIL COURT OF RIO BONITO                                     Yes              No               No
CELSO PEREIRA MATOS                           1001330-72.2016.5.02.0713          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
CELSO PHILIPPI JUNIOR                         0801234-64.2020.8.12.0101          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF DOURADOS                                       Yes              No               No
CELSO RODRIGO NAVARRO FERREIRA                0000959-44.2017.5.09.0892          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

CELSO SANCHES BUENO NETO                      0001951-05.2019.8.16.0014          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CELSO SATOSHI TANAKA                          0203065-25.2019.8.04.0015          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
CELSO SHIGUENARI ASSAHIDA                     41.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CELSO SOARES                                  0000143-30.2020.8.26.0279          CHANGE                             CIVIL COURT OF ITARARÉ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CELSON PAESE                                  5005701-27.2019.8.24.0039          CHANGE                             CIVIL COURT OF LAGES                                          Yes              No               No
CEMIRANDES JANAINA DA SILVA PIRES             0020246-80.2016.5.04.0014          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CENDY KAROLINE LINDEN                         0010008-27.2020.8.16.0030          CANCELLATION                       CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              No               No
CENTRO AUDITIVO CAMPO GRANDE LTDA -                                              CIVIL LITIGATION - FLIGHT
ME - WIDEX                                    0822957-49.2019.8.12.0110          OVERBOOKING                        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CERES ALMEIDA RABELO                          0827517-03.2019.8.15.2001          CANCELLATION                       CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No




                                                                                                         208 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 329 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

CESALPINO VIEIRA DO NASCIMENTO              5010436-73.2019.8.13.0245          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SANTA LUZIA                                    Yes              No               No
CESAR AMORIM PALAVRAS                       0001994-55.2014.5.02.0046          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
CESAR ANTONIO DA SILVA                      0000517-80.2017.5.06.0013          INDIVIDUAL LABOR CLAIM             VARA DO TRABALHO DO RECIFE - PE                               Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
CESAR ARNALDO LONGO                         0302717-23.2019.8.24.0091          CANCELLATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CESAR AUGUSTO AMARAL                        5005933-77.2019.8.13.0481          CANCELLATION                       CIVIL COURT OF PATROCÍNIO                                     Yes              No               No
CESAR AUGUSTO BATISTA DE OLIVEIRA           0001532-70.2017.5.10.0014          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
CESAR AUGUSTO BATISTA DE OLIVEIRA           0000576-20.2018.5.10.0014          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

CESAR AUGUSTO BERALDI                       1043919-55.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CESAR AUGUSTO BEZERRA DE ALCANTARA          1007724-37.2020.8.26.0002          CHANGE                          CIVIL COURT OF SÃO PAULO                                         Yes              No               No

CESAR AUGUSTO CAR OLLO SILVESTRI FILHO      0007855-52.2019.8.16.0031          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF GUARAPUAVA                                     Yes              No               No

CESAR AUGUSTO CARVALHO DE FIGUEIREDO 8001015-29.2019.8.05.0213                 CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIBEIRA DO POMBAL                                 Yes              No               No
                                                                               CIVIL LITIGATION - IMPROPER
CESAR AUGUSTO CONTE DE SOUZA                0005617-58.2020.8.16.0182          COLLECTION                      CIVIL COURT OF CURITIBA                                          Yes              No               No

CESAR AUGUSTO COSTA DE CASTRO FERREIRA 5004299-52.2019.8.13.0188               CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF NOVA LIMA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CESAR AUGUSTO DE LIMA CARNEIRO CUNHA 1071178-25.2019.8.26.0002                 CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No

CESAR AUGUSTO DE NADAL                      5000444-09.2020.8.21.3001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                      Yes              No               No

CESAR AUGUSTO DO NASCIMENTO OLIVEIRA 0000907-76.2018.5.13.0027                 INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

CESAR AUGUSTO DO NASCIMENTO OLIVEIRA        0000419-87.2019.5.13.0027          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
CESAR AUGUSTO HANSEN                        9000453-67.2020.8.21.0101          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GRAMADO                                        Yes              No               No
CESAR AUGUSTO SCHLEDER DE SOUZA             0021214-78.2018.5.04.0002          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
CESAR AUGUSTO SUZIGAN                       1002123-47.2016.5.02.0313          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
CESAR CONDE LIMA CRUZ                       0010283-34.2020.5.03.0144          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
CESAR DARIO MARIANO DA SILVA                1002872-61.2020.8.26.0004          RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CESAR HENRIQUE GALVAO                       35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CESAR HENRIQUE GALVAO                       35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CESAR HENRIQUE MARCONDES                    0011829-83.2014.5.15.0053          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE CAMPINAS                                 Yes              Yes              No
CESAR IRAN SILVA DE FRANÇA                  0002280-18.2018.8.06.0115          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF LIMOEIRO DO NORTE                              Yes              No               No
CESAR JAIME DOS SANTOS FILHO                5240628-79.2020.8.09.0051          CIVIL LITIGATION - CARGO           CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CESAR LINS AUGUSTO FERREIRA                 5000160-30.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
CESAR LONGARES NUNES                        5003263-85.2019.8.24.0020          RESERVATION                        CIVIL COURT OF CRICIÚMA                                       Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
CESAR LUIZ DIAS FILHO                       0300386-38.2019.8.24.0004          RESERVATION                        CIVIL COURT OF ARARANGUÁ                                      Yes              No               No
CESAR LYONDA DA SILVA                       0000951-30.2012.5.02.0054          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                               CIVIL LITIGATION - GENERAL
CESAR MONTENEGRO JUSTO                      0734964-94.2019.8.07.0016          LITIGATION - CIVIL                 CIVIL COURT OF BRASÍLIA                                       Yes              No               No



                                                                                                       209 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 330 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
CESAR MORIMOTO HATSUMURA                   1001444-84.2019.8.26.0099            CANCELLATION                        CIVIL COURT OF BRAGANÇA PAULISTA                             Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CESAR PEREIRA LEITE                        0054258-83.2019.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CESAR PEREIRA LIMA LOPES                   9004084-28.2020.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
CESAR RICARDO MACHADO                      0011658-88.2019.5.15.0106            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
CESAR ROBERTO GRACIOLI PIZZATO             0000963-49.2012.5.02.0020            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
CESAR ROBSON DE ALMEIDA                    0004294-04.2019.8.16.0101            RESERVATION                         CIVIL COURT OF JANDAIA DO SUL                                Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
CESAR SADAO AZUMA ITO                      1005070-04.2020.8.26.0576            COLLECTION                          CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
CESAR SANTANA ALVES DE QUEIROZ             1581124-3                            LITIGATION - CIVIL                  CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - TAM
CESAR SANTANA ALVES DE QUEIROZ             1581124 - 3                          FIDELIDADE PROGRAM                  CIVIL COURT OF GOIÂNIA                                       Yes              No               No
CESARIO PINHEIRO DOS SANTOS                1001787-18.2013.5.02.0323            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
CESE- CENTRO EDUCACIONAL SANTO
EXPEDITO SS LTDA. - ME                     0183830-65.2016.8.06.0001            CIVIL LITIGATION - CARGO            CIVIL COURT OF FORTALEZA                                     Yes              No               No
CEZAR ALVES KOTAIT - ME                    1009917-41.2015.8.26.0506            CIVIL LITIGATION - CARGO            CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CEZAR ANTONIO MARCON                       1014222-06.2019.8.11.0002            CHANGE                              CIVIL COURT OF VÁRZEA GRANDE                                 Yes              No               No

CEZAR EDUARDO MONTEIRO CHAVES                7042881-17.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CEZAR JONAS TERRA                            0000870-21.2020.8.16.0035           OVERBOOKING                       CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                           Yes              No               No
CEZAR RAFAEL SOARES DE SOUZA                 1001433-62.2014.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
CEZER AUGUSTO MANICA                         0021980-55.2019.8.16.0021           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CASCAVEL                                       Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
CH AR CONDICIONADO LTDA                      0002239-97.2007.8.05.0201           COLLECTION                        CIVIL COURT OF PORTO SEGURO                                   Yes              No               No

CHAIANE GASS ROTILLI                         1000258-97.2020.8.11.0005           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF DIAMANTINO                                     Yes              No               No
CHAMIRA ZERON                                0002836-68.2013.5.02.0014           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CHANTAL MOUCHBAHANI BAU                      0005810-73.2020.8.16.0182           CHANGE                            CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CHARDENEY DE OLIVEIRA CORREA JUNIOR          0635163-06.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No

CHARINE FRANCIS ESTUDILLO SANT ANA           1073875-19.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CHARLENE CAROL GROBER                        0808221-52.2019.8.14.0051           CANCELLATION                      CIVIL COURT OF SANTARÉM                                       Yes              No               No
CHARLES ANDRADE BLANCO                       5006160-70.2019.8.24.0090           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CHARLES CESCONETTO                           5002134-11.2020.8.24.0020           CANCELLATION                      CIVIL COURT OF CRICIÚMA                                       Yes              No               No
CHARLES CHANG                                35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CHARLES CHANG                                35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CHARLES DA SILVA OLIVEIRA                    1001141-55.2015.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No

CHARLES DE POLO                              0050624-26.2019.8.27.2729           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PALMAS                                           Yes              Yes              No




                                                                                                         210 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 331 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

CHARLES DE POLO                              0050624-26.2019.8.27.2729          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PALMAS                                         Yes              Yes              No
CHARLES DO NASCIMENTO                        0033292-28.2019.8.16.0021          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF CASCAVEL                                       Yes              No               No
CHARLES HOFFMANN                             52.005.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RIO VERDE                                      Yes              No               No
CHARLES JOHN DE OLIVEIRA                     0010234-23.2018.5.03.0092          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
CHARLES LAUTON                               0233700-27.2009.5.02.0053          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     No               Yes              Yes
CHARLES LIRA BRAZ                            23.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FORTALEZA                                      Yes              No               No
CHARLES LUIZ DA SILVA                        0000548-59.2019.5.06.0004          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO DA 6 REGIÃO                               Yes              No               No
CHARLES PEREIRA SOUZA                        1001878-18.2016.5.02.0319          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - GENERAL
CHARLES RICARDO SOUZA SILVA                  8000123-04.2019.8.05.0090          LITIGATION - CIVIL                 CIVIL COURT OF IAÇU                                           Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CHARLES ROCHA DA SILVA                       0610360-56.2020.8.04.0001          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CHARLES RODRIGO LIMEIRA E RODRIGUES          0009394-72.2020.8.05.0080          CANCELLATION                       CIVIL COURT OF FEIRA DE SANTANA                               Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CHARLES RODRIGO LIMEIRA E RODRIGUES          0009394-72.2020.8.05.0080          CANCELLATION                       CIVIL COURT OF FEIRA DE SANTANA                               Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CHARLES SOUZA AGUIAR                         0039599-50.2019.8.19.0203          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
CHARLES UBIRAJARA TEIXEIRA ANGELI            1027776-57.2019.8.26.0562          LITIGATION - CIVIL                 CIVIL COURT OF SANTOS                                         Yes              No               No
CHARLES VINICIUS DE CARVALHO CAIRES          0003721-84.2020.8.16.0018          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MARINGÁ                                        Yes              Yes              No
CHARLES VINICIUS DE CARVALHO CAIRES          0003721-84.2020.8.16.0018          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MARINGÁ                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CHARLES WILLIAM FERREIRA DE AMORIM           5002895-64.2020.8.24.0045          CANCELLATION                       CIVIL COURT OF PALHOÇA                                        Yes              No               No

CHARLES ZANINI PIZONI                        5000616-45.2019.8.24.0044          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF ORLEANS                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CHARLEY MOTA CARNEIRO                        0849989-18.2018.8.14.0301          CANCELLATION                       CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CHARLIE YONY CASTRO FLORES                   1005584-30.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CHARLISE COELHO BEDIM                        5002560-31.2019.8.08.0011          CANCELLATION                       CIVIL COURT OF CACHOEIRO DE ITAPEMIRIM                        Yes              No               No

CHARLOTTE ISABELLE MARIE GRAWITZ             0037644-71.2020.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              Yes              No

CHARLOTTE ISABELLE MARIE GRAWITZ             0037644-71.2020.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
CHARLTON RODRIGUES JUNIOR                    0029416-72.2018.8.16.0030          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CHAUKI EL HAOULI                             0700981-70.2020.8.07.0016          CANCELLATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
CHAYANA KRISLEY STEEN KAUFFMANN              0011272-46.2014.5.01.0034          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CHAYENE CAROLINE GOETTEN DE LIMA             0300971-22.2018.8.24.0135          CANCELLATION                       CIVIL COURT OF NAVEGANTES                                     Yes              No               No
CHAYENNE KARINE FERREIRA GOMES               1074094-32.2019.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CHEILA CRISTINA NOCELIN                      0319162-11.2018.8.24.0008          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BLUMENAU                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CHELITON FERREIRA DE VASCONCELOS             1053016-79.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CHERYLE CARLA CANTO FALCONE                  0623210-45.2020.8.04.0001          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
CHESCOVED DO BRASIL EIRELI ME                0070722-46.2020.8.05.0001          CIVIL LITIGATION - CARGO           CIVIL COURT OF SALVADOR                                       Yes              No               No



                                                                                                        211 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 332 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

CHEYSA ARIELLY BIONDO                        0005979-32.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RECIFE                                         Yes              No               No
CHIRLES MARIA REIS SILVA                     0002178-74.2020.8.19.0208          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CHIRLIS DE MELO LEAL                         0014559-79.2020.8.16.0182          CHANGE                             CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
CHLOE BARBOSA AYOUB                          1013248-22.2019.8.26.0011          RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No

CHRISLAINE MARCONI DE LIMA                   1001834-37.2020.8.11.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VÁRZEA GRANDE                                     Yes              No               No

CHRISSIA DANIELLY PEREIRA                    5428212-32.2019.8.09.0051          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CHRISTIAN ANTONY                             0629253-95.2020.8.04.0001          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CHRISTIAN ANTONY FILHO                       0629265-12.2020.8.04.0001          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CHRISTIAN ANTONY FILHO                       0629265-12.2020.8.04.0001          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              Yes              No
CHRISTIAN AUGUSTO COSTA BEPPLER              0000224-55.2020.8.16.0182          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CURITIBA                                       Yes              No               No

CHRISTIAN BRENO FERREIRA DE SOUZA            0656769-90.2020.8.04.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CHRISTIAN CAMILO GIRALDO CALLE               35.049.001.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF FRANCA                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CHRISTIAN CESAR RIGHETTO                     35.001.003.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CHRISTIAN CUMMINGS MOTA BORGES               0031578-65.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No

CHRISTIAN CUMMINGS MOTA BORGES               0034574-36.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CHRISTIAN CUMMINGS MOTA BORGES               0031578-65.2020.8.05.0001          CANCELLATION                    CIVIL COURT OF SALVADOR                                          Yes              Yes              No

CHRISTIAN CUMMINGS MOTA BORGES               0034574-36.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CHRISTIAN DENIS HEIDEN                       0002855-37.2019.8.16.0204          CHANGE                             CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                CIVIL LITIGATION - SEAT
CHRISTIAN FRIEDRICH MEIER NETO               0041119-64.2019.8.17.8201          COMFORT                            CIVIL COURT OF RECIFE                                         Yes              No               No
CHRISTIAN HELMER                             0100128-83.2018.5.01.0021          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
CHRISTIAN HERNAN GUEVARA LUNA                0001403-59.2017.5.09.0122          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

CHRISTIAN VITOR LIMA SOUSA                   0837865-17.2019.8.23.0010          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BOA VISTA                                      Yes              No               No
CHRISTIANE ALVES DA SILVA                    0005908-93.2020.8.19.0208          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
CHRISTIANE ALVES DA SILVA                    0005908-93.2020.8.19.0208          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
CHRISTIANE CAMARGO ANTUNES REZENDE           0010064-87.2019.8.16.0194          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CHRISTIANE DE OLIVEIRA LANDGRAF PINTO        0824207-20.2019.8.12.0110          CANCELLATION                       CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
CHRISTIANE DUTRA VIEIRA                      5004071-64.2019.8.08.0011          RESERVATION                        CIVIL COURT OF CACHOEIRO DE ITAPEMIRIM                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CHRISTIANE GOMES RODRIGUES                   0006650-07.2020.8.03.0001          CANCELLATION                       CIVIL COURT OF MACAPÁ                                         Yes              Yes              No




                                                                                                        212 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 333 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
CHRISTIANE GOMES RODRIGUES                 0006650-07.2020.8.03.0001            CANCELLATION                        CIVIL COURT OF MACAPÁ                                        Yes              Yes              No

CHRISTIANE LUCI QUINTA DA FONSECA            0006083-81.2020.8.19.0210           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
CHRISTIANE MARIA DOS SANTOS BORBA            1000836-19.2017.5.02.0441           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              Yes              No

CHRISTIANE PEREIRA SIMOES                    5054010-96.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No

CHRISTIANE PERES CALDAS                      7008284-85.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
CHRISTIANE RODRIGUES DE LIMA                 1001582-73.2019.5.02.0033           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
CHRISTIANE SCAGLIONI DANTAS RIBEIRO          0800174-22.2018.8.10.0153           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
CHRISTIANE TEIXEIRA VASCONCELLOS             0027647-64.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
CHRISTIANE VILAR CALDEIRA                    0000875-26.2015.5.10.0006           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
CHRISTIANNE DAS GRACAS SCHIRMER              7008497-86.2019.8.22.0014           RESERVATION                       CIVIL COURT OF VILHENA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
CHRISTIANNE DAS GRACAS SCHIRMER              7008497-86.2019.8.22.0014           RESERVATION                       CIVIL COURT OF VILHENA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CHRISTIANO ALVES DE MELO                     0818066-25.2019.8.20.5004           CANCELLATION                      CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CHRISTIANO OSCAR WIDE                        0092973-82.2018.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
CHRISTIANO SILVA NUNES                       0000443-42.2018.5.10.0801           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CHRISTINA DA LUZ COELHO                      0217494-56.2018.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

CHRISTINA HIRAYAMA SERAMISU YOSKIKAWA 1000611-32.2020.8.26.0002                  CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

CHRISTINA MARIA MONTENEGRO BARBOSA           3001532-77.2019.8.06.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CHRISTINE KAMPMANN BITTENCOURT               0000736-06.2020.8.16.0031           CANCELLATION                      CIVIL COURT OF GUARAPUAVA                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CHRISTINE KAMPMANN BITTENCOURT               0000736-06.2020.8.16.0031           CANCELLATION                      CIVIL COURT OF GUARAPUAVA                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
CHRISTINE PESSOA PORTO SALLES                0700250-17.2020.8.02.0080           RESERVATION                       CIVIL COURT OF MACEIÓ                                         Yes              No               No

CHRISTOPHER DIEGO NEIVERTH                   0046162-50.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No

CHRISTOPHER GIESEN                           0010315-22.2020.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GUARAPARI                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CHRISTOPHER KENT BENBOW                      1016570-43.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CHRISTOPHER SANTANNA MACHADO                 0310646-69.2018.8.24.0018           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CHAPECÓ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CHRISTOVAO DE MAGALHAES GOMES FILHO          0617093-38.2020.8.04.0001           OVERBOOKING                       CIVIL COURT OF MANAUS                                         Yes              No               No
CHRYSTIAN CASTRO PEREIRA                     5000064-79.2019.8.13.0499           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF PERDÕES                                        Yes              No               No
CHRYSTIAN GUIMARAES VAZ DE CAMPOS            52.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
CHRYSTIAN MENESES RIBEIRO                    5000096-26.2020.8.13.0313           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF IPATINGA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CHRYSTIAN TRINDADE PALLARES                  1000286-54.2020.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CHUBB DO BRASIL CIA DE SEGUROS               0030337-46.2012.8.26.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CHUBB DO BRASIL CIA DE SEGUROS               1010801-27.2015.8.26.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                         213 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 334 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
CHUBB DO BRASIL CIA DE SEGUROS            1010305-95.2015.8.26.0003            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No

CHUBB DO BRASIL COMPANHIA DE SEGUROS 0022496-56.2019.8.26.0002                   CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                     Yes              No               No

CHUBB DO BRASIL COMPANHIA DE SEGUROS 1003643-52.2014.8.26.0003                   CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

CHUBB DO BRASIL COMPANHIA DE SEGUROS 0026719-93.2012.8.26.0003                   CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

CHUBB DO BRASIL COMPANHIA DE SEGUROS 1005777-52.2014.8.26.0003                   CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

CHUBB DO BRASIL COMPANHIA DE SEGUROS 1014135-06.2014.8.26.0003                   CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

CHUBB DO BRASIL COMPANHIA DE SEGUROS 1021120-88.2014.8.26.0003                   CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

CHUBB DO BRASIL COMPANHIA DE SEGUROS 1000221-35.2015.8.26.0003                   CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

CHUBB DO BRASIL COMPANHIA DE SEGUROS 1000901-20.2015.8.26.0003                   CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

CHUBB DO BRASIL COMPANHIA DE SEGUROS 1005994-61.2015.8.26.0003                   CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

CHUBB DO BRASIL COMPANHIA DE SEGUROS 1025651-55.2016.8.26.0002                   CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

CHUBB DO BRASIL COMPANHIA DE SEGUROS         1010308-50.2015.8.26.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
CHUBB SEGUROS BRASIL S A                     1032204-76.2020.8.26.0100           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
CHUBB SEGUROS BRASIL S.A.                    1034767-80.2019.8.26.0002           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
CHUBB SEGUROS BRASIL SA                      1020679-03.2020.8.26.0002           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
CHUBB SEGUROS BRASIL SA                      1026686-08.2020.8.26.0100           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
CHUBB SEGUROS BRASIL SA                      1039754-25.2020.8.26.0100           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
CHUBB SEGUROS BRASIL SA                      1020648-80.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
CIBELE CARDOSO ROBERTI                       1001025-46.2017.5.02.0069           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
CIBELE COELHO SETTE CAMARA                   0876583-69.2018.8.14.0301           RESERVATION                       CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CIBELE DE LIMA TAKENAKA                      1016180-94.2019.8.26.0071           CANCELLATION                      CIVIL COURT OF BAURU                                         Yes              No               No

CIBELE DE MELO FERREIRA                      0006224-43.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                          Yes              No               No
CIBELE DO CARMO MORALES CLAES                1002395-24.2018.8.26.0581           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO MANUEL                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CIBELE ROCHA AMARO                           0864991-91.2019.8.14.0301           CANCELLATION                    CIVIL COURT OF BELÉM                                           Yes              No               No

CIBELE VIEIRA TEIXEIRA COELHO                5004139-93.2020.8.13.0672           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SETE LAGOAS                                     Yes              No               No
CIBELLE DE FATIMA SANTOS RODRIGUES           1000362-12.2015.5.02.0314           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                 Yes              Yes              No
CIBELLE DIAS DE ARAUJO RAMOS                 1000057-42.2017.5.02.0319           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                 Yes              No               No

CIBELLE GOMES DA COSTA                       5022085-82.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CIBELLE PINTO FREIRE ROCHA                   0001446-77.2020.8.05.0113           CANCELLATION                      CIVIL COURT OF ITABUNA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CIBELLE PINTO FREIRE ROCHA                   0001446-77.2020.8.05.0113           CANCELLATION                      CIVIL COURT OF ITABUNA                                       Yes              No               No
CICERA RITA DE PAIVA                         0002924-49.2020.8.26.0562           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SANTOS                                        Yes              No               No



                                                                                                        214 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 335 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
CICERO ALVES DA SILVA JUNIOR               1000070-95.2013.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
CICERO AMARO DA SILVA                      0000981-36.2016.5.21.0009            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE NATAL                                   Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CICERO ANTONIO DA SILVA                    00840/2020/ADM                       CHANGE                              CIVIL COURT OF CAMPINAS                                      Yes              No               No
CICERO APARECIDO DA SILVA                  0217083-66.2019.8.05.0001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SALVADOR                                           Yes              No               No
CICERO APARECIDO DA SILVA                  0010681-07.2016.5.15.0008            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
CICERO BATISTA HORA                        0000502-40.2013.5.02.0312            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CICERO BECHUATE LEONEL                     1048916-08.2019.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
CICERO COSTA AGUIAR                        9000489-12.2020.8.21.0004            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BAGÉ                                          Yes              No               No
CICERO DANIEL DA CONCEICAO ALVES
PEREIRA                                    0010526-77.2014.5.01.0003            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
CICERO DIAS DE SOUZA                       0000075-64.2020.5.19.0008            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
CICERO DIAS DE SOUZA                       0000112-91.2020.5.19.0008            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CICERO DOS SANTOS                          0008612-94.2020.8.19.0203            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
CICERO DOS SANTOS FILHO                    1000016-64.2020.5.02.0321            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
CICERO ENEDINO DA SILVA                    1001426-95.2017.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
CICERO ERNESTO DA SILVA                    1000894-12.2017.5.02.0703            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No

CICERO FERREIRA DA SILVA                     0002448-47.2020.8.16.0058           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPO MOURÃO                                   Yes              No               No
CICERO FERREIRA NONATO FILHO                 0011107-45.2019.5.18.0003           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
CICERO LOPES RODRIGUES                       1075902-69.2019.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CICERO LUIZ CANDIDO ALVES                    1000868-53.2018.5.02.0711           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
CICERO MIGUEL KAVA                           0000923-18.2019.5.09.0670           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
CICERO RENAILTON ALVES DA SILVA              1001110-49.2017.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
CICERO RIATOAN FERREIRA AMORIM
MARQUES                                      0802722-08.2020.8.15.0251           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PATOS                                          Yes              No               No
CICERO RIATOAN FERREIRA AMORIM                                                   CIVIL LITIGATION - FLIGHT
MARQUES                                      0802719-53.2020.8.15.0251           CHANGE                            CIVIL COURT OF PATOS                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CICERO ROSENDO DA SILVA                      7006396-78.2020.8.22.0002           CANCELLATION                      CIVIL COURT OF ARIQUEMES                                      Yes              No               No
CICERO SAMARIO LOPES DE SOUSA                0001680-52.2019.8.06.0053           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMOCIM                                        Yes              No               No
CICERO SIQUEIRA                              0000480-53.2014.5.02.0083           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                                                   TRIBUNAL REGIONAL DO TRABALHO DA 1ª REGIÃO - RIO
CID JOSE RIBEIRO FILHO                       0101425-73.2017.5.01.0082           INDIVIDUAL LABOR CLAIM            DE JANEIRO                                                    Yes              No               No

CID RIBEIRO DA CRUZ JUNIOR                   5031837-78.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No
CID ROMERO INACIO DOS SANTOS                 0821158-11.2019.8.20.5004           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF NATAL                                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CIDALIA PASCHOAL VIANA                       0605736-03.2018.8.01.0070           CHANGE                          CIVIL COURT OF RIO BRANCO                                       Yes              No               No

CIDIANE MORETTO                              1010876-93.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CIDICLEI DE SOUZA SILVA                      0001286-24.2020.8.19.0061           CHANGE                            CIVIL COURT OF TERESÓPOLIS                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CIDICLEI DE SOUZA SILVA                      0001286-24.2020.8.19.0061           CHANGE                            CIVIL COURT OF TERESÓPOLIS                                    Yes              Yes              No
CILENE APOMPLO MALTEZ                        8076119-81.2019.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
CILENE DE ANDRADE SARMANHO                   0828190-16.2018.8.14.0301           IMPEDIMENT                        CIVIL COURT OF BELÉM                                          Yes              No               No



                                                                                                         215 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 336 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
CILENE DE MELO LIMA                        1002750-61.2019.8.26.0108            RESERVATION                         CIVIL COURT OF CAJAMAR                                       Yes              No               No
CILENE MARIA SANTOS                        0024295-88.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
CILENE NUNES FERREIRA MARGUERITO             1026777-07.2019.8.26.0562           / ADVERTISEMENTS              CIVIL COURT OF SANTOS                                             Yes              No               No

CILENE VON GROL FERREIRA                     9001859-36.2020.8.21.0033           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO LEOPOLDO                                   Yes              No               No
CINARA ESPINDOLA DE SOUZA                    32.001.004.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CARIACICA                                      Yes              No               No
CINARA MARTINS                               0003776-02.2020.8.19.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NITERÓI                                        Yes              No               No
CINARA NAVES CARRASCOZA                      1000933-91.2017.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No

CINARA RIBEIRO COSTA MELO LIMA               0800514-37.2020.8.18.0164           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CINARA ROCHA CHRISTOFOLI                     5039064-06.2019.8.21.0001           CHANGE                            CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CINARA ROCHA CHRISTOFOLI                     5039064-06.2019.8.21.0001           CHANGE                            CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
CINDY DEL CARMEN CASTILHO CASTAEDA           0039038-16.2020.8.19.0001           LITIGATION - CIVIL                CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
CINDY HU                                     1000388-76.2020.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CINDY HU                                     1000388-76.2020.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CINTHIA BARBALHO RIBEIRO LOPES               0011361-58.2014.5.01.0070           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CINTHIA FAISSAL PESSOA                       0008148-52.2020.8.19.0209           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CINTHIA GABRIELA BORGES                      0146924-88.2018.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CINTHIA GONCALVES SANTOS SIQUEIRA            1013431-08.2019.8.26.0006           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
CINTHIA GONCALVES SANTOS SIQUEIRA            1013431-08.2019.8.26.0006           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
CINTHIA MANCINE COELHO DE CAMPOS             1009967-23.2019.8.26.0637           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF TUPÃ                                           Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
CINTHIA MASUMOTO                             0015043-65.2019.8.26.0016           COMFORT                           CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CINTHIA MCLEOD                               0011867-22.2019.8.08.0035           OVERBOOKING                       CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CINTHIA MENEZES RANGEL                       0016184-27.2019.8.21.0027           RESERVATION                       CIVIL COURT OF SANTA MARIA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CINTHIA MENEZES RANGEL                       9007243-32.2019.8.21.0027           CANCELLATION                      CIVIL COURT OF SANTA MARIA                                    Yes              No               No
CINTHIA MICHELLI MELLO DA SILVA              0607443-69.2019.8.01.0070           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO BRANCO                                     Yes              No               No

CINTHIA MOTA AQUINO                          5102825-54.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                          Yes              Yes              No

CINTHIA MOTA AQUINO                          5102825-54.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CINTHIA SAYURI SATO                          1001653-19.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CINTHIA VIANA DE OLIVEIRA                    1001113-54.2015.5.02.0716           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
CINTHYA CARVALHO DE ARAUJO                   1004409-42.2017.8.26.0572           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO JOAQUIM DA BARRA                           Yes              No               No
CINTHYA SCHEPIS FURTADO DE MELLO             1001063-36.2016.5.02.0702           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No




                                                                                                         216 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 337 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
CINTIA ABRANTES VIEGA CAMELO                0800980-35.2020.8.20.5124            CANCELLATION                        CIVIL COURT OF PARNAMIRIM                                    Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
CINTIA AMORIM RODRIGUES ARAUJO              0762450-54.2019.8.07.0016            COLLECTION                          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
CINTIA APARECIDA CAMPOS DE SOUZA            0000079-62.2015.5.02.0069            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CINTIA BEATRIZ CORDEIRO LOPES               7006893-95.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CINTIA BEATRIZ CORDEIRO LOPES               7006893-95.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
CINTIA CORSINI FERNANDES                    0000077-85.2015.5.17.0001            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE VITÓRIA                                 Yes              Yes              No
CINTIA DE ALVARENGA LINHARES                5209916-16.2019.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
CINTIA ELISA DA SILVA                       1001439-90.2014.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
CINTIA FATIMA BACK                          1001928-84.2015.5.02.0317            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CINTIA FEITOSA SOUSA                        7055940-72.2019.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CINTIA FINARDI                              5005145-21.2019.8.24.0008            CANCELLATION                        CIVIL COURT OF BLUMENAU                                      Yes              No               No
CINTIA FLAVIA DE OLIVEIRA                   0009544-30.2019.8.16.0194            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CURITIBA                                      Yes              No               No
CINTIA GUIMARAES DE SOUSA                   1002023-88.2017.5.02.0012            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CINTIA KELB PIRES DIAS                      0004828-28.2019.8.05.0141            RESERVATION                         CIVIL COURT OF JEQUIÉ                                        Yes              No               No
CINTIA KELMER MENDES CARNEIRO               1008297-30.2020.8.26.0114            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAMPINAS                                      Yes              No               No
CINTIA LEMOS DE PAULA                       1000755-36.2017.5.02.0711            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
CINTIA LOURENCO                             1000363-12.2016.5.02.0718            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
CINTIA MACEDO PEREIRA DA COSTA              0003062-17.2013.8.15.2001            RESERVATION                         CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CINTIA PATRICIA COSTA MESQUITA              1074075-26.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

CINTIA RAQUEL SOARES PINHEIRO                 0800432-93.2020.8.10.0013          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO LUÍS                                          Yes              No               No
CINTIA RIBEIRO SILVA PAIXAO                   1000640-66.2013.5.02.0319          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                   Yes              Yes              No

CINTIA ROCKENBACH PIRES                       0803821-67.2019.8.12.0045          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SIDROLÂNDIA                                    Yes              No               No
CINTIA RODRIGUES BULHOES                      0837175-21.2019.8.12.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
CINTIA SANTOS LOPES                           1001878-27.2020.8.26.0006          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CINTIA SOUZA GOES DOS SANTOS                  1105696-38.2019.8.26.0100          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
CINTYA MOROTI FERDINANDI                      0015486-05.2019.8.16.0045          COLLECTION                         CIVIL COURT OF ARAPONGAS                                      Yes              No               No
CINTYA SOMMER GENARO PONCE                    35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CIONE DOS SANTOS VIEIRA                       0001409-80.2019.8.03.0003          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF MAZAGÃO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
CIRCE APARECIDA DE CARVALHO                   0011286-26.2013.8.11.0005          COLLECTION                         CIVIL COURT OF CÁCERES                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CIRCE OLIVEIRA ALMEIDA BRETZ                  5030290-03.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CIRINEU YASUDA ALVES DE LIMA                  0005054-98.2019.8.26.0286          RESERVATION                        CIVIL COURT OF ITU                                            Yes              No               No
CIRLENE ALVES DOS SANTOS                      0000981-65.2014.5.09.0130          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                     Yes              Yes              No

CIRLENE DE OLIVEIRA                           1002051-51.2020.8.26.0006          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No



                                                                                                         217 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 338 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
CIRLENE MARIA FERREIRA                     5102440-43.2019.8.09.0051            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
CIRO ALBUQUERQUE TELLES                    0708608-28.2020.8.07.0016            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
CIRO ALBUQUERQUE TELLES                    0708608-28.2020.8.07.0016            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
CIRO JOSE SALAROLLI                        1058457-41.2019.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No

CIRO LEDOUX SILVA                            0141790-90.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No

CIRO LOYOLA TESSARI                          1015104-14.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CIRO THIAGO NETO                             1014444-44.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CISSA ALICE PEREIRA NEVES                    0000921-67.2020.8.19.0061           CANCELLATION                      CIVIL COURT OF TERESÓPOLIS                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CISSA ALICE PEREIRA NEVES                    0000921-67.2020.8.19.0061           CANCELLATION                      CIVIL COURT OF TERESÓPOLIS                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CJA CAMPOS COMERCIO E SERVICOS ME            0002942-74.2015.8.26.0003           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAIDE CONCEICAO CORREA DA COSTA             0621279-96.2019.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAIR BERTOGLIO JUNIOR                       0012813-77.2020.8.16.0021           CANCELLATION                      CIVIL COURT OF CASCAVEL                                       Yes              No               No
CLAISON DE ANDRADE RIBEIRO                   0000547-94.2011.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                No               Yes              Yes
CLAITON JORGE DE OLIVEIRA JUNIOR                                                 CIVIL LITIGATION - FLIGHT
BRASILEIRO                                   5004353-19.2020.8.24.0045           CANCELLATION                      CIVIL COURT OF PALHOÇA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAITON ROBERTO SCHOEMBERGER                 0003071-34.2020.8.16.0019           CANCELLATION                      CIVIL COURT OF PONTA GROSSA                                   Yes              No               No
CLAITON SANTOS DA SILVA                      1000439-18.2020.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLARA ALEIXO BARONI                          0003825-04.2020.8.19.0209           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

CLARA ASSIS DA SILVA                         0008303-44.2020.8.05.0080           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
CLARA CARVALHO DE ALVES PEREIRA              0039328-21.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLARA CARVALHO DE PAULA MACHADO              5136108-12.2018.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLARA CHRISPIM                               1004247-13.2019.8.26.0302           OVERBOOKING                       CIVIL COURT OF JAÚ                                            Yes              No               No
CLARA DE AVELLAR BREW COUTO                  0038600-32.2006.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CLARA DE SOUSA MENDES                        0001312-63.2020.8.05.0141           CANCELLATION                      CIVIL COURT OF JEQUIÉ                                         Yes              No               No

CLARA DUARTE GUIMARAES                       0062999-20.2019.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLARA KNEESE DE MORAES BASTOS                1056058-39.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLARA MARIA DALTO FRANZOTTI                  0010918-95.2020.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLARA MARIA GOMES DE OLIVEIRA                3002856-68.2019.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLARA ODETE MAYRINK DE OLIVEIRA              9011657-07.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLARA SA MACEDO DANTAS                       0004072-71.2020.8.05.0080           CHANGE                            CIVIL COURT OF FEIRA DE SANTANA                               Yes              Yes              No



                                                                                                         218 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 339 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
CLARA SA MACEDO DANTAS                     0004072-71.2020.8.05.0080            CHANGE                              CIVIL COURT OF FEIRA DE SANTANA                              Yes              Yes              No
CLARA SIRQUEIRA ROCHA                      5012694-06.2020.8.13.0024            CIVIL LITIGATION - SERVICE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CLARA STEFANELLO SAKIS                     9001980-21.2019.8.21.3001            CHANGE                              CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
CLARA VASCONCELOS TAVEIRA                  5199618-55.2020.8.09.0051            RESERVATION                         CIVIL COURT OF GOIÂNIA                                       Yes              No               No
CLARA WISNESKY FERREIRA DE SOUZA           0022223-41.2020.8.19.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
CLARA WISNESKY FERREIRA DE SOUZA           0022223-41.2020.8.19.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CLARENCIO MAGALDI FILHO                    0615739-75.2020.8.04.0001            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              No               No

CLARIANA MARINHO DO AMARAL COSTA             0000355-73.2020.8.05.0105           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF IPIAÚ                                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLARICE AMORIM DE ALBUQUERQUE                0870053-29.2019.8.15.2001           CHANGE                          CIVIL COURT OF JOÃO PESSOA                                      Yes              No               No

CLARICE DA SILVA E PAULA                     5064330-79.2018.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLARICE DE SA PIRES CARVALHO                 0800140-21.2020.8.18.0164           CANCELLATION                      CIVIL COURT OF TERESINA                                       Yes              No               No
CLARICE DO CARMO FERNANDES PEREIRA           1001267-68.2016.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
CLARICE HENRIQUE DIAS                        0001010-42.2011.5.04.0007           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No

CLARICE LIMA PONS LANDA                      5001402-42.2019.8.24.0189           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTA ROSA DO SUL                                Yes              No               No
CLARICE PEREIRA PINTO                        0706395-89.2019.8.07.0014           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BRASÍLIA                                         Yes              No               No

CLARISSA CASSOL DALMOLIN                     5007954-29.2019.8.24.0090           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
CLARISSA DA SILVA RECIO                      0009564-44.2020.8.03.0001           IMPEDIMENT                        CIVIL COURT OF MACAPÁ                                         Yes              No               No
CLARISSA DE SOUZA ANDRADE                    0055380-92.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
CLARISSA DE SOUZA ANDRADE                    0054993-77.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
CLARISSA DE SOUZA ANDRADE                    0055380-92.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              Yes              No
CLARISSA MAIA DE AQUINO                      5002304-64.2020.8.24.0090           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF FLORIANÓPOLIS                                  Yes              Yes              No
CLARISSA MAIA DE AQUINO                      5002304-64.2020.8.24.0090           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF FLORIANÓPOLIS                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CLARISSA NEPOMUCENO CAETANO SOARES           5004653-77.2019.8.13.0188           CANCELLATION                      CIVIL COURT OF NOVA LIMA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLARISSA PEREIRA BAUMANN                     1015714-79.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CLARISSA PEREIRA DE CARVALHO
KRUSCHEWSK                                   0033543-78.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CLARISSA SANCHES SILVA DA ROSA               0203078-24.2019.8.04.0015           RESERVATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLARISSA VIEZZER ALVES                       5002829-76.2020.8.21.0010           CANCELLATION                      CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLARISSE NUNES DE CARVALHO                   1023902-92.2019.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No

CLARISSE PANTUSO MONTEIRO                    5027856-41.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No
CLARISSIA GAIK                               0010270-48.2020.8.08.0725           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SERRA                                            Yes              No               No




                                                                                                         219 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 340 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TRAVEL
CLASS TOUR PASSAGENS E TURISMO LTDA        1029116-30.2020.8.26.0100            AGENCY                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TRAVEL
CLASSE TURISMO LTDA                        1133504-52.2018.8.26.0100            AGENCY                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
CLAUBERHSON MENEZES DE OLIVEIRA            0607699-07.2020.8.04.0001            RESERVATION                         CIVIL COURT OF MANAUS                                        Yes              No               No
CLAUCIO LUIZ MONTEIRO                      35.036.001.XX-XXXXXXX                CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF OSASCO                                             Yes              No               No
CLAUCIO LUIZ MONTEIRO                      35.036.001.XX-XXXXXXX                CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF OSASCO                                             Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CLAUDECI ALVES DE ALENCAR                  21.001.001.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
CLAUDECIR MONTEIRO FURTADO                 1000811-58.2015.5.02.0317            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
CLAUDEILTON JOSE DOS SANTOS                0000864-72.2019.5.06.0004            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO DA 6 REGIÃO                              Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CLAUDEMIR COSTADELE                        0805732-22.2020.8.20.5004            CANCELLATION                        CIVIL COURT OF NATAL                                         Yes              No               No
CLAUDEMIR DA SILVA RAMOS                   0000462-59.2019.5.09.0892            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CLAUDEMIR DE SOUZA                         9000378-32.2020.8.21.0035            CANCELLATION                        CIVIL COURT OF SAPUCAIA DO SUL                               Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CLAUDEMIR DOS SANTOS                       5011123-83.2019.8.24.0038            OVERBOOKING                         CIVIL COURT OF JOINVILLE                                     Yes              No               No
CLAUDEMIR DOS SANTOS BERSOCANO             1002031-26.2017.5.02.0316            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

CLAUDEMIR FAVARETTO                          1009839-61.2019.8.26.0068           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BARUERI                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CLAUDEMIR PEREIRA PINTO                      0800177-79.2020.8.14.0028           RESERVATION                       CIVIL COURT OF MARABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDETE TEIXEIRA SOARES                     0632371-71.2019.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDEVIR NUNES DA SILVA                     1071179-10.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CLAUDIA ANDREA ROCCO CHAVES                  1012686-49.2020.8.26.0602           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SOROCABA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIA ANDREZZA SILVA VIEIRA                0006397-30.2020.8.19.0209           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
CLAUDIA BERGAMASCHI FERREIRA LEITE           0087640-17.2019.8.16.0014           COLLECTION                        CIVIL COURT OF LONDRINA                                       Yes              No               No

CLAUDIA BICUDO PIMENTA DE CAMPOS             5006942-74.2019.8.24.0091           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CLAUDIA BONETTI FREITAG                      1014966-78.2019.8.26.0003           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CLAUDIA CAROLINE BENEDETTI FLORSZ            1000942-20.2017.5.02.0719           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
CLAUDIA CARPIGIANI                           1016055-31.2018.8.26.0114           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPINAS                                       Yes              No               No

CLAUDIA CHAGAS DA ROCHA SANTOS               0619155-43.2019.8.04.0015           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                           Yes              Yes              No

CLAUDIA CHAGAS DA ROCHA SANTOS               0619155-43.2019.8.04.0015           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                           Yes              Yes              No
CLAUDIA CIBELLE PEREIRA DE CARVALHO          0001457-46.2014.5.21.0041           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE NATAL                                      Yes              Yes              No

CLAUDIA CRISTINA DA SILVA                    1015502-12.2019.8.11.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VÁRZEA GRANDE                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIA CRISTINA DALMEIDA                    1021890-74.2020.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIA CRISTINA FERNANDES DOS SANTOS 0701759-28.2020.8.07.0020                  CANCELLATION                    CIVIL COURT OF BRASÍLIA                                         Yes              No               No



                                                                                                         220 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 341 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
CLAUDIA CUNHA FONSECA RIBEIRO              0003036-37.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No

CLAUDIA DA SILVA                             0300188-58.2019.8.24.0082           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIA DE AGUIAR GOMES MELO                 0001745-07.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              No               No
CLAUDIA DE OLIVEIRA CARVALHO                 1001691-52.2017.5.02.0714           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CLAUDIA DENISE ISRAEL NUNES                  0012039-53.2019.8.26.0005           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No

CLAUDIA DENISE SACUR MARQUES                 0729649-71.2019.8.02.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CLAUDIA DIEGUES DE ABREU                     5005613-02.2020.8.13.0672           RESERVATION                       CIVIL COURT OF SETE LAGOAS                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CLAUDIA EDINA BORTOLON                       0310803-38.2019.8.24.0008           RESERVATION                       CIVIL COURT OF BLUMENAU                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIA ELAINE PERES                         0800444-57.2020.8.12.0044           CANCELLATION                      CIVIL COURT OF SETE QUEDAS                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIA ELISA MOCELIN                        1000802-74.2020.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIA ELISA MOCELIN                        1000802-74.2020.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
CLAUDIA ELIZA MEDEIROS DE MIRANDA            0003216-21.2020.8.19.0209           / ADVERTISEMENTS                  CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIA EPPINGER                             9001186-42.2020.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIA EPPINGER                             9001186-42.2020.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              Yes              No
CLAUDIA FERNANDES CAMPONEZ DE                                                    CIVIL LITIGATION - FLIGHT
ALMEIDA                                      1023160-57.2019.8.26.0071           CANCELLATION                      CIVIL COURT OF BAURU                                          Yes              No               No
CLAUDIA FIGUEIREDO CESAR                     0608107-95.2020.8.04.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIA FIGUEIREDO CESAR                     0610941-71.2020.8.04.0001           OVERBOOKING                       CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIA FIGUEIREDO CESAR                     0609013-22.2019.8.04.0001           OVERBOOKING                       CIVIL COURT OF MANAUS                                         Yes              No               No
CLAUDIA FIGUEIREDO CESAR                     0608107-95.2020.8.04.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIA FRANCA DOS SANTOS                    0520329-31.2018.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
CLAUDIA GARCIA RIBEIRO                       1000665-81.2019.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  No               Yes              Yes
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIA GERMANA CAVALCANTI RESENDE           0032851-79.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIA GIARDINI GANDOLFO                    1050570-30.2019.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No

CLAUDIA GILDA ZAWADZKI                       0074770-58.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIA GONCALVES DUARTE                     1023446-14.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIA GUIMARAES FIUZA                      0010393-68.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIA GUIMARAES FIUZA                      0010393-68.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No



                                                                                                         221 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 342 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - SEAT
CLAUDIA GURGEL TODESCAN PORTO              1074171-41.2019.8.26.0002            COMFORT                             CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - ON-BOARD
CLAUDIA HAKIM                              1092305-16.2019.8.26.0100            SERVICE                             CIVIL COURT OF SÃO PAULO                                     Yes              No               No

CLAUDIA JANETTE BOUTROS CARVALHO             1033351-04.2019.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                            Yes              No               No
CLAUDIA JANICE DE BARROS CAMPOS
FERREIRA                                     3001329-78.2019.8.06.0004           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FORTALEZA                                      Yes              No               No
CLAUDIA KOHLS MARQUES                        0001661-70.2017.5.12.0030           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
CLAUDIA LANG REVKOLEVSKY                     1000459-12.2020.8.26.0704           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CLAUDIA LANG REVKOLEVSKY                     1000459-12.2020.8.26.0704           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No

CLAUDIA LEPKOSKI SILVA                       5001160-53.2019.8.24.0005           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BALNEÁRIO CAMBORIÚ                             Yes              No               No
CLAUDIA LIRIA                                1000704-61.2017.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
CLAUDIA LORENA ARAUJO                        41.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIA LUVIZETTO DA SILVA                   5018604-61.2020.8.21.0001           OVERBOOKING                       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
CLAUDIA LYZANDRA MENEZES PALHETA             0041858-94.2019.8.19.0210           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CLAUDIA MACIEL ENES                          5000183-23.2020.8.13.0461           RESERVATION                       CIVIL COURT OF OURO PRETO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
CLAUDIA MACIEL ENES                          5000183-23.2020.8.13.0461           RESERVATION                       CIVIL COURT OF OURO PRETO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIA MAMEDE TOFANO CAMELO                 1026174-05.2019.8.26.0506           CANCELLATION                      CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIA MARCARENHAS MOURAO                   5044405-34.2017.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
CLAUDIA MARCIA SARAIVA BUENO                 0019899-50.2019.8.08.0347           COLLECTION                        CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CLAUDIA MARIA DA SILVA SANTOS                1011813-71.2018.8.11.0041           RESERVATION                       CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIA MARIA DE MELO COSTA AZEVEDO          0803116-11.2019.8.20.5004           CHANGE                            CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIA MARIA DUARTE DE SA                   0021109-67.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
CLAUDIA MARIA FONSECA FIRMO                                                      CIVIL LITIGATION - BOARDING
GONCALVES DE CASTRO                          0023219-44.2019.8.26.0562           IMPEDIMENT                        CIVIL COURT OF SANTOS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIA MARIA M. B. GRACA                    0623643-41.2019.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No
CLAUDIA MARIA MARQUES DE CARVALHO
FELIPPO                                      0004249-46.2020.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
CLAUDIA MARIA SCARPATI FAUSTINI              0020519-50.2019.8.08.0545           / ADVERTISEMENTS              CIVIL COURT OF VILA VELHA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIA MARIAH FARAH                         0032465-14.2018.8.16.0001           CANCELLATION                  CIVIL COURT OF CURITIBA                                           Yes              No               No

CLAUDIA MARINA TONETTO                       0008289-11.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CLAUDIA MARTINS DA COSTA ALMEIDA             9058996-93.2018.8.13.0024           RESERVATION                     CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No
CLAUDIA MATIELLO                             1456/2020                           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF PORTO ALEGRE                                      Yes              No               No



                                                                                                         222 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 343 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

CLAUDIA MENEZES MIBIELLI DE SOUZA           5003864-79.2019.8.13.0317          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ITABIRA                                           Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CLAUDIA MIRANDA DE FREITAS                  1000647-32.2020.8.26.0016          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CLAUDIA MONTEIRO MAGALHAES                  0068659-48.2020.8.05.0001          CANCELLATION                    CIVIL COURT OF SALVADOR                                          Yes              No               No

CLAUDIA MORENO DE PAOLI                     5118575-34.2020.8.09.0007          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF ANÁPOLIS                                       Yes              No               No
CLAUDIA OLIVEIRA DE PAIVA                   1001606-39.2016.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
CLAUDIA PALOMA MAGALHAES PRADO              0030264-04.2019.8.19.0204          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CLAUDIA PORTO BITTAR ELBEL                  0749897-72.2019.8.07.0016          OVERBOOKING                        CIVIL COURT OF BRASÍLIA                                       Yes              No               No

CLAUDIA QUEIROZ FARIAS                      0061912-82.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              Yes              No

CLAUDIA QUEIROZ FARIAS                      0061912-82.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              Yes              No
CLAUDIA REGINA BUENO LIMA                   5473905-39.2019.8.09.0051          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF GOIÂNIA                                           Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
CLAUDIA REGINA DE OLIVEIRA CAVALCANTE       0759898-19.2019.8.07.0016          IMPEDIMENT                      CIVIL COURT OF BRASÍLIA                                          Yes              No               No

CLAUDIA REGINA DINIZ GRANADO DE SOUZA 0101281-82.2016.5.01.0002                INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
CLAUDIA REGINA GIRANI TEJOS                 1062834-55.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
CLAUDIA REGINA GOMES CORREIA                0003852-47.2019.8.26.0299          IMPEDIMENT                         CIVIL COURT OF JANDIRA                                        Yes              No               No
CLAUDIA REGINA GOMES CORREIA                0000228-53.2020.8.26.0299          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF JANDIRA                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CLAUDIA REGINA GOMES MACHADO                5000694-58.2020.8.24.0091          CANCELLATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CLAUDIA REGINA VERSIANI FERNANDES           5003782-44.2019.8.13.0480          CANCELLATION                       CIVIL COURT OF PATOS DE MINAS                                 Yes              No               No
CLAUDIA RESEM PAIXAO                        0309639-20.2018.8.24.0090          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CLAUDIA RIBON GALAZI BELIZARIO              5004100-08.2019.8.08.0014          CANCELLATION                       CIVIL COURT OF COLATINA                                       Yes              No               No
CLAUDIA ROCHA MONTEIRO CARVALHO             0000127-74.2019.5.05.0561          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CLAUDIA RODRIGUES                           1012230-80.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
CLAUDIA RODRIGUES MARTINS                   0002976-48.2012.5.02.0011          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                               CIVIL LITIGATION - ACCIDENT /
CLAUDIA RODRIGUES PINTO AVILA               0033170-86.2018.8.19.0208          INCIDENT                           CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
CLAUDIA ROSA ROMERO                         0012822-46.2019.8.26.0037          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF ARARAQUARA                                     Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
CLAUDIA SILVA PAGOTTO CASSAVIA              0002485-27.2020.8.26.0016          LITIGATION - CIVIL                 CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - TAM
CLAUDIA SUZANA SOARES VALENTE               5037445-57.2020.8.13.0024          FIDELIDADE PROGRAM                 CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

CLAUDIA TALARICO NOLASCO                    0008422-55.2020.8.19.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NITERÓI                                           Yes              No               No
CLAUDIA TEIXEIRA ANTONIO LARANGEIRA         1000501-81.2017.5.02.0317          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                   Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
CLAUDIA TERESINHA GONCALVES LOPES           0007654-90.2020.8.19.0209          CANCELLATION                    CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No




                                                                                                       223 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 344 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
CLAUDIA VITORIA DE SOUSA CORREA CESAR 0607275-54.2019.8.04.0015                 CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              No               No
CLAUDIANA DA SILVA SANTOS                  0002253-80.2015.5.02.0057            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No

CLAUDIANA DE SOUZA SANTOS                    0800014-09.2020.8.18.0119           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CORRENTE                                       Yes              No               No
CLAUDIANE CASTOR DE BARROS PADUA             0158711-27.2019.8.05.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SALVADOR                                       Yes              No               No
CLAUDIENE DE JESUS                           1000837-46.2016.5.02.0018           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
CLAUDILENE DIAS GUIMARAES                    5000813-74.2019.8.13.0280           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GUANHÃES                                       Yes              No               No
CLAUDILENE GONÇALVES RODRIGUES
EVANGELISTA                                  0081006-98.2018.8.13.0183           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CONSELHEIRO LAFAIETE                           Yes              No               No
CLAUDILENE GONÇALVES RODRIGUES
EVANGELISTA                                  0090932-06.2018.8.13.0183           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CONSELHEIRO LAFAIETE                           Yes              No               No
CLAUDINE NASCIMENTO SILVA DE ALMEIDA         1001911-39.2015.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
CLAUDINEA SANTOS ALMEIDA                     1000301-54.2020.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
CLAUDINEI ARCELINO HEBLING                   0011626-08.2019.5.15.0131           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDINEI DA SILVA OIER                      5036051-52.2019.8.13.0702           CANCELLATION                      CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
CLAUDINEI GILBERTO GLAUSER                   0000003-67.2020.8.26.0126           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CARAGUATATUBA                                  Yes              Yes              No
CLAUDINEI GILBERTO GLAUSER                   0000003-67.2020.8.26.0126           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CARAGUATATUBA                                  Yes              Yes              No
CLAUDINEI LIMA DE OLIVEIRA                   0000689-22.2011.5.01.0029           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
CLAUDINEI NOEL FREIRE                        1000099-79.2017.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
CLAUDINEI PEREIRA DA SILVA                   1001654-96.2015.5.02.0713           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
CLAUDINEI PROCOPIO KESSLER                   0000236-77.2019.5.09.0658           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                             Yes              No               No
CLAUDINEI RODRIGUES DA SILVA                 0011239-94.2013.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                      No               Yes              Yes
CLAUDINEI SANTIAGO DA SILVA                  1000641-26.2019.5.02.0712           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
CLAUDINEI SANTOS BACELAR                     1000297-52.2017.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
CLAUDINEI SPOLARHIC                          0011355-48.2017.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDINEIA ANGELO VIEIRA                     0001304-78.2020.8.16.0077           CANCELLATION                      CIVIL COURT OF CRUZEIRO DO OESTE                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDINEIA ANGELO VIEIRA                     0001304-78.2020.8.16.0077           CANCELLATION                      CIVIL COURT OF CRUZEIRO DO OESTE                              Yes              Yes              No
CLAUDINEIA FAGUNDES                          0000099-59.2016.5.09.0122           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                     Yes              No               No
CLAUDINEY LOPES CARVALHO                     1001771-72.2015.5.02.0718           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
CLAUDINEY PRUDENCIO DO NASCIMENTO            1001833-24.2019.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
CLAUDINO NILTON GADENS                       9001751-89.2017.8.21.0072           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF TORRES                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIO ADILSON GONCALEZ                     1008002-72.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CLAUDIO ALBERTO LARRAT FROES                 0002037-98.2016.5.11.0004           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              Yes              No
CLAUDIO ALBERTO LARRAT FROES                 0000112-38.2019.5.11.0012           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
CLAUDIO ALBERTO LARRAT FROES                 0001029-91.2018.5.11.0012           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
CLAUDIO ALEXIS RODRIGUEZ CASTILLO            0001497-10.2020.8.19.0207           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
CLAUDIO ALEXIS RODRIGUEZ CASTILLO            0001497-10.2020.8.19.0207           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
CLAUDIO ALEXSANDRO DA SILVA                  1000694-13.2019.5.02.0710           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No

CLAUDIO ANDRE TEIXEIRA RIBEIRO               0004510-97.2020.8.03.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MACAPÁ                                           Yes              No               No

CLAUDIO ANSBACH ZANETTI                      0000624-22.2020.8.16.0036           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                             Yes              No               No
CLAUDIO ANTONIO DI LEGO                      0010081-41.2015.5.01.0030           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DO RIO DE JANEIRO                             Yes              No               No

CLAUDIO ANTONIO MARTINS                      5006297-57.2020.8.13.0079           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CONTAGEM                                         Yes              No               No



                                                                                                         224 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 345 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
CLAUDIO ANTONIO TARRAF NETO               1049995-22.2019.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
CLAUDIO ARAUJO ROCHA                      9002814-53.2019.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CLAUDIO BALZAN                            0800470-58.2020.8.12.0043            CANCELLATION                        CIVIL COURT OF SÃO GABRIEL DO OESTE                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CLAUDIO BEZERRA DA SILVA                  0604402-81.2019.8.04.0015            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              No               No
CLAUDIO BUZON                             1000609-09.2019.5.02.0716            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
CLAUDIO CARVALHO CUNHA                    0238143-08.2019.8.19.0001            LITIGATION - CIVIL                  CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
CLAUDIO CASTRO SALES                      0100543-98.2018.5.01.0075            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
CLAUDIO CICERO ALVES                      0011856-75.2016.5.15.0092            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE CAMPINAS                                Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
CLAUDIO CORREA RODRIGUES                  1021543-72.2019.8.26.0003            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

CLAUDIO COSTA STOLL                          0034510-36.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
CLAUDIO CRUZ SILVA                           0000423-47.2013.5.05.0031           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIO CURVELLO BITENCOURT                  0038814-70.2019.8.19.0209           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIO DA CUNHA CAVALCANTI NETO             0005740-28.2020.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
CLAUDIO DA PAIXAO ALVES                      0015235-32.2019.8.19.0003           LITIGATION - CIVIL                CIVIL COURT OF ANGRA DOS REIS                                Yes              No               No
CLAUDIO DA SILVA GUSMAO                      5003817-28.2020.8.13.0105           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOVERNADOR VALADARES                          Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
CLAUDIO DE MIRANDA MEDEIROS                  0816940-37.2019.8.20.5004           LITIGATION - CIVIL                CIVIL COURT OF NATAL                                         Yes              No               No
CLAUDIO DE SOUZA ALVES                       1001780-89.2019.5.02.0719           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
CLAUDIO DO CARMO DOMINGUEZ                   0100192-97.2019.5.01.0073           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
CLAUDIO EMILIO CINTRA                        5146520-26.2020.8.09.0094           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF JATAÍ                                         Yes              Yes              No
CLAUDIO EMILIO CINTRA                        5146520-26.2020.8.09.0094           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF JATAÍ                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIO ESPERANCA                            0081708-06.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
CLAUDIO FERNANDES CABRAL                     0100073-44.2019.5.01.0039           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

CLAUDIO FERNANDO CURTOLO                     1015702-02.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
CLAUDIO FERNANDO DE MOURA MELLO              0000576-30.2015.5.06.0016           INDIVIDUAL LABOR CLAIM          JUSTIÇA DO TRABALHO/PE                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIO FRAGA                                1035744-72.2019.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                       Yes              No               No

CLAUDIO FREALDO                              1022223-87.2018.8.26.0554           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SANTO ANDRÉ                                   Yes              No               No
CLAUDIO GABRIEL DE CAMARGO,                  1000223-53.2017.5.02.0714           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIO GEORGES KERAMIDAS                    1009683-90.2019.8.26.0127           CANCELLATION                      CIVIL COURT OF CARAPICUÍBA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIO GOMES                                1048776-71.2019.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
CLAUDIO GOMES DE LIMA                        0000365-97.2015.5.07.0005           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO 7ª REGIÃO                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
CLAUDIO GOMES PEREIRA                        52.016.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF ANÁPOLIS                                      Yes              No               No
CLAUDIO GURGEL PINHEIRO                      1067536-44.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
CLAUDIO GURGEL PINHEIRO                      1067536-44.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No



                                                                                                        225 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 346 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
CLAUDIO HENRIQUE COELHO DE CARVALHO 0802351-90.2019.8.18.0123                  CHANGE                              CIVIL COURT OF PARNAÍBA                                      Yes              No               No
CLAUDIO HENRIQUE COELHO DE CARVALHO                                            CIVIL LITIGATION - FLIGHT
FILHO                                     0800709-33.2020.8.18.0031            CHANGE                              CIVIL COURT OF PARNAÍBA                                      Yes              No               No
CLAUDIO HENRIQUE JESUS DE MELLO           1000818-23.2019.5.02.0313            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
CLAUDIO ISOLANI DE SOUZA                  0001209-59.2017.5.09.0122            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

CLAUDIO JORGE FLORES WALSH                   0017557-80.2020.8.19.0038           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NOVA IGUAÇU                                     Yes              Yes              No

CLAUDIO JORGE FLORES WALSH                   0017560-35.2020.8.19.0038           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NOVA IGUAÇU                                     Yes              No               No

CLAUDIO JORGE FLORES WALSH                   0017557-80.2020.8.19.0038           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NOVA IGUAÇU                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIO JOSE DE ALENCAR                      5002215-24.2020.8.13.0518           CHANGE                            CIVIL COURT OF POÇOS DE CALDAS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIO JOSE DE ALENCAR                      5002215-24.2020.8.13.0518           CHANGE                            CIVIL COURT OF POÇOS DE CALDAS                               Yes              Yes              No
CLAUDIO JOSE DOS SANTOS                      1000910-25.2015.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIO JOSE SILVA FELIZOLA                  0047157-53.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
CLAUDIO LADEIRA AVILA                        0003982-74.2020.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIO LEVI CAMPOLINA ALTIVO                5009376-66.2019.8.13.0471           CANCELLATION                      CIVIL COURT OF PARÁ DE MINAS                                 Yes              No               No
CLAUDIO LUCIANO CARLOS CORRADE               0000649-20.2015.5.17.0008           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DA COMARCA DE VITÓRIA                      Yes              Yes              No
CLAUDIO LUIS DA SILVA                        1047187-20.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

CLAUDIO LUIS MATOS GUIMARAES FILHO           0009768-02.2020.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
CLAUDIO LUIS MOREIRA DOS SANTOS              0020221-75.2018.5.04.0021           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
CLAUDIO LUIS MOREIRA DOS SANTOS              0020172-07.2018.5.04.0030           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CLAUDIO LUIZ DE SOUZA                        5018286-31.2020.8.13.0024           RESERVATION                       CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
CLAUDIO LUIZ DE SOUZA                        5018286-31.2020.8.13.0024           RESERVATION                       CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
CLAUDIO LUIZ OLIVEIRA ARAUJO                 0101246-49.2019.5.01.0057           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

CLAUDIO LUIZ SEBBEN                          0305752-28.2018.8.24.0090           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
CLAUDIO LUIZ URSINI                          1018932-21.2019.8.26.0562           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTOS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIO MARIANO MARCONDES FERRAZ             1002187-18.2020.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIO MARIANO MARCONDES FERRAZ             1002187-18.2020.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
CLAUDIO MATSUMOTO                            0122898-36.2019.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                      Yes              No               No

CLAUDIO MAURICIO FREDDO                      1010511-31.2019.8.26.0016           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
CLAUDIO MERCADO LOBO FILHO                   0001294-29.2013.5.02.0074           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIO NHUCH                                5047749-02.2019.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
CLAUDIO PINHEIRO DOURADO                     0713109-80.2019.8.07.0009           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BRASÍLIA                                      Yes              No               No
CLAUDIO RAMIRO DUARTE                        0100734-03.2019.5.01.0078           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
CLAUDIO REGO VIEIRA MARTINS                  0003808-65.2020.8.19.0209           CIVIL LITIGATION - SERVICE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
CLAUDIO ROBERTO CAETANO MARQUES              0800614-47.2020.8.10.0153           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                      Yes              Yes              No



                                                                                                        226 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 347 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
CLAUDIO ROBERTO CAETANO MARQUES           0800614-47.2020.8.10.0153            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO LUÍS                                      Yes              Yes              No
CLAUDIO ROBERTO CARVALHO JUNIOR           0010461-06.2020.5.15.0093            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                               CIVIL LITIGATION - IMPROPER
CLAUDIO ROBERTO COSTA DOS SANTOS SILVA 5010619-43.2020.8.24.0038               COLLECTION                          CIVIL COURT OF JOINVILLE                                     Yes              No               No
CLAUDIO ROBERTO LOPES                     0755880-52.2019.8.07.0016            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF BRASÍLIA                                           Yes              Yes              No
CLAUDIO ROBERTO LOPES                     0755880-52.2019.8.07.0016            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF BRASÍLIA                                           Yes              Yes              No
CLAUDIO ROBERTO MARCOLINO DE SOUZA        0000522-19.2014.5.02.0046            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
CLAUDIO ROBERTO MAZARI                    0010335-51.2019.5.15.0008            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

CLAUDIO ROBERTO ROSSI                        1000790-97.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
CLAUDIO RODRIGUES NUNES                      0001085-11.2020.8.19.0068           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DAS OSTRAS                                Yes              No               No
CLAUDIO SERGIO FERREIRA ALVES                1033034-82.2019.8.26.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
CLAUDIO STHWAMBACH                           0012213-46.2019.8.25.0084           IMPEDIMENT                        CIVIL COURT OF ARACAJU                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIO TRINCANATO                           1071600-97.2019.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
CLAUDIO VICENTE PEREIRA                      0000599-40.2016.5.11.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - AM                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAUDIOMAR OLIVEIRA DA SILVA                 1010291-03.2018.8.26.0005           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
CLAUDIONOR GUEDES SOUZA                      0007499-22.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                      Yes              No               No
CLAUDIONOR TRINDADE COSTA                    0001867-59.2017.5.11.0015           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
CLAUDIONOR TRINDADE COSTA                    0001869-29.2017.5.11.0015           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
CLAUDYA MONNTINELLY BEZERRA DA SILVA                                             CIVIL LITIGATION - BOARDING
ALBUQUERQUE                                  0803273-75.2019.8.20.5103           IMPEDIMENT                        CIVIL COURT OF CURRAIS NOVOS                                 Yes              No               No
CLAYTON ALISON MAGNO NOVAES                  1000592-98.2013.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
CLAYTON ANDRADE ROSA                         1001626-61.2018.5.02.0087           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAYTON CESAR PEREIRA DE SOUSA               5601910-79.2019.8.09.0051           CHANGE                            CIVIL COURT OF GOIÂNIA                                       Yes              No               No
CLAYTON DOS SANTOS BARBOSA                   1000436-14.2016.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
CLAYTON EUGENIO NUNES ROCHA                  0803670-55.2019.8.10.0046           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF IMPERATRIZ                                    Yes              No               No
CLAYTON FRAGA VASQUES                        9000109-66.2020.8.21.0140           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BARRA DO RIBEIRO                              Yes              No               No
CLAYTON FRANCISCO DE SOUZA                   1071175-67.2019.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

CLAYTON GOMES MARTINS DE FREITAS SILVA 1000048-75.2020.5.02.0319                 INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
CLAYTON NUNES DE JESUS                 1001190-69.2016.5.02.0056                 INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No

CLAYTON ROBERTO OLIVEIRA POLAINO             1002228-27.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
CLAYTON SAVOIA SANTOS                        1001040-32.2017.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CLAYTON XAVIER DOS SANTOS                    0007114-73.2019.8.19.0210           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CLEA MASCARENHAS CARMO CARVALHO              0026988-45.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
CLEA MASCARENHAS CARMO CARVALHO              0026988-45.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CLEA SIMONE MESPANHOL                        5160049-54.2019.8.13.0024           CHANGE                            CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

CLEBER ALVES DA SILVA                        1005772-63.2020.8.26.0506           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIBEIRÃO PRETO                                  Yes              No               No

CLEBER CARVALHO DA SILVA                     1006255-77.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                           Yes              No               No



                                                                                                        227 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 348 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

CLEBER CARVALHO DA SILVA                     1006255-77.2020.8.26.0576          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                             Yes              No               No

CLEBER COCHITO                               1016810-56.2020.8.26.0576          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CLEBER DE CARVALHO RODRIGUES                 5039815-90.2019.8.21.0001          CANCELLATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
CLEBER DE OLIVEIRA MOURA                     1001106-46.2016.5.02.0322          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
CLEBER DOS SANTOS FERREIRA                   0010823-48.2015.5.01.0036          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
CLEBER ELIZIO DA SILVA                       1000551-17.2016.5.02.0714          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
CLEBER ENBEL DE SOUZA                        1001431-13.2019.5.02.0323          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CLEBER FERNANDES DIAS                        0006981-97.2020.8.19.0209          CHANGE                             CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
CLEBER GEOVANI FERREIRA                      0001448-58.2016.5.23.0106          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO DE VÁRZEA GRANDE                          Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
CLEBER GOMES DE OLIVEIRA                     0008180-09.2019.8.25.0053          RESERVATION                        CIVIL COURT OF NOSSA SENHORA DO SOCORRO                       Yes              No               No
CLEBER HENRIQUE SERAFIM                      0011452-45.2017.5.15.0106          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CLEBER MARCIAL AGUILAR VERQUIETINI           8013248-46.2016.8.11.0003          CANCELLATION                       CIVIL COURT OF RONDONÓPOLIS                                   Yes              No               No
CLEBER MARQUES DIAS                          0021368-61.2016.5.04.0004          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No

CLEBER MARTINEZ                              0701430-16.2020.8.07.0020          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BRASÍLIA                                       Yes              No               No
CLEBER PATRICK LOPES FADINI                  0001369-39.2019.5.17.0010          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
CLEBER PEREIRA RESENDE DE SOUSA              5001068-83.2019.8.13.0166          RESERVATION                        CIVIL COURT OF CLÁUDIO                                        Yes              No               No
CLEBER ROBERTO RAMALHO                       1000877-56.2020.8.26.0022          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF AMPARO                                         Yes              No               No
CLEBER RODRIGUES DE ARAUJO                   1001868-14.2015.5.02.0317          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
CLEBER ROGERIO CARNEIRO LOPES                0010918-07.2017.5.15.0008          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
CLEBER SANTOS DE ALMEIDA                     0008712-43.2020.8.19.0205          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
CLEBERSON BENEVENUTTO DOS SANTOS             0002446-03.2020.8.16.0018          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MARINGÁ                                        Yes              Yes              No
CLEBERSON BENEVENUTTO DOS SANTOS             0002446-03.2020.8.16.0018          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MARINGÁ                                        Yes              Yes              No

CLEBERSON COSTA MAIA                         0002647-83.2019.8.16.0194          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CURITIBA                                       Yes              No               No
CLEBERSON DE BRITO BARROS                    0001562-48.2016.5.10.0012          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
CLEBERTON BORGES DA SILVA                    1000903-96.2016.5.02.0318          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
CLEBIO NASCIMENTO DE ARAUJO                  35.001.003.XX-XXXXXXX              CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No

CLEBSON DA COSTA DOS SANTOS                  1003544-75.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
CLEBSON DE ARAUJO PEREIRA                    5002388-72.2020.8.13.0704          IMPEDIMENT                         CIVIL COURT OF UNAÍ                                           Yes              No               No
CLEBSON OLIVEIRA BELEM                       0000745-29.2015.5.17.0010          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DA COMARCA DE VITÓRIA                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CLEBSON SILVA MATOS                          0128922-80.2019.8.05.0001          CHANGE                             CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CLECI PAVAN CANEPPELE                        0000201-78.2019.8.21.0094          CANCELLATION                       CIVIL COURT OF CRISSIUMAL                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CLECIO DA CUNHA FREIRE                       1002274-86.2020.8.26.0011          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CLECIO DE LIMA SILVA                         1016802-55.2020.8.26.0002          CHANGE                             CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CLECIO FERREIRA DA SILVA                     1001521-76.2018.5.02.0316          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No




                                                                                                        228 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 349 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
CLECIO RIBEIRO                             1001850-15.2020.8.26.0344            CANCELLATION                        CIVIL COURT OF MARÍLIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CLECIO SOARES DE SOUZA                     0754567-56.2019.8.07.0016            CHANGE                              CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CLECIO SOARES DE SOUZA                     0754567-56.2019.8.07.0016            CHANGE                              CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No

CLEDEMAR PAGOTO                              0000396-57.2020.8.16.0162           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SERTANÓPOLIS                                   Yes              No               No
CLEDIR VIEIRA                                0020998-57.2018.5.04.0022           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
CLEDIR VIEIRA                                0021401-65.2019.5.04.0030           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
CLEDIVAL DA SILVA MOTA                       0011599-19.2015.5.01.0078           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO 1ª REGIÃO                       Yes              Yes              No

CLEICEY PINHEIRO DOS SANTOS                  7002332-28.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              Yes              No

CLEICEY PINHEIRO DOS SANTOS                  7002332-28.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
CLEIDE APARECIDA CAMARGO GONCALVES           1003005-06.2020.8.26.0004           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLEIDE APARECIDA OLBI FARI ALVES             1004063-44.2020.8.26.0004           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CLEIDE APARECIDA PARIS                       0001136-37.2018.5.09.0095           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CLEIDE BARBARA NERES DOS SANTOS              0002930-45.2020.8.26.0016           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CLEIDE BATISTA DA SILVA                      1001598-24.2014.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
CLEIDE DE LIMA DAMASCENO                     0000889-90.2018.5.09.0892           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
CLEIDE FEITOSA PEREIRA DA SILVA              1000521-22.2019.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLEIDE GREZOLE MONTEIRO                      0628718-61.2019.8.04.0015           CHANGE                            CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLEIDE MARIA DE ALVARENGA MOREIRA            5189141-77.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

CLEIDE MOURA DE ALMEIDA                      0011140-72.2020.8.05.0080           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FEIRA DE SANTANA                                 Yes              No               No

CLEIDIANE AMARAL SANTANA                     0800029-13.2020.8.10.0050           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PAÇO DO LUMIAR                                   Yes              No               No

CLEIDIANE RODRIGUES DA SILVA                 7012174-32.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No

CLEIDIMAR TEIXEIRA BASTOS                    7000627-65.2020.8.22.0010           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ROLIM DE MOURA                                   Yes              No               No

CLEIDSON DE MELO ANUNCIACAO                  8000917-66.2019.8.05.0044           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CANDEIAS                                         Yes              No               No

CLEILDES MUNIZ DE SOUZA                      7023531-43.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No

CLEILDES MUNIZ DE SOUZA                      7032948-20.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLEILSON SANTANA GOMES                       0309779-15.2018.8.05.0080           CANCELLATION                      CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLEILTON CESAR FERNANDES NUNES               0821484-53.2019.8.20.5106           CHANGE                            CIVIL COURT OF MOSSORÓ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
CLEILTON CESAR FERNANDES NUNES               0800302-74.2020.8.20.5300           COLLECTION                        CIVIL COURT OF MOSSORÓ                                        Yes              No               No

CLEIMILSON ALVES DA SILVA                    0801944-84.2017.8.10.0153           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO LUÍS                                         Yes              No               No



                                                                                                         229 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 350 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

CLEIR ELY MOLLER                             1016399-86.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

CLEISON RANIERE VIEIRA DA SILVA              0819921-24.2019.8.20.5106          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MOSSORÓ                                           Yes              No               No
CLEISSON DOS SANTOS SILVA                    0101898-32.2016.5.01.0070          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              No               No
CLEITO TEODORO DE OLIVEIRA                   0011528-06.2016.5.15.0106          INDIVIDUAL LABOR CLAIM          2ª VARA DO TRABALHO DE SÃO CARLOS                                Yes              Yes              No

CLEITON APARECIDO DA SILVA                   0002307-44.2020.8.16.0182          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CURITIBA                                       Yes              No               No
CLEITON CARLOS APOLINARIO DA SILVA           1000550-38.2020.5.02.0311          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
CLEITON CESAR STAINE                         0011590-46.2016.5.15.0106          INDIVIDUAL LABOR CLAIM             FÓRUM REGIONAL DA 15ª REGIÃO                                  Yes              Yes              No
CLEITON DA ROCHA PEREIRA                     0000953-02.2012.5.02.0312          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
CLEITON FANTIN REZENDE                       0632006-17.2019.8.04.0015          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MANAUS                                         Yes              No               No
CLEITON IGOR MARTELLO RODRIGUES              0012508-65.2016.5.15.0004          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
CLEITON NASCIMENTO GOMES DA SILVA            0000606-49.2018.5.10.0016          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
CLEITON OLIVEIRA BARBOSA CLEPALDI            0000860-40.2012.5.02.0053          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
CLEITON OLIVEIRA DE DEUS CAVALHEIRO          1001172-58.2018.5.02.0321          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
CLEITON RIBEIRO DE SOUSA                     0000039-65.2020.5.10.0010          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CLEITON ROBERTO OLIVEIRA DE LIMA             0808908-63.2019.8.15.2003          CANCELLATION                       CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
CLEITON SILVA FERREIRA                       5741574-28.2019.8.09.0051          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF GOIÂNIA                                        Yes              No               No
CLEITON SIQUEIRA DA SILVA                    0002198-78.2020.8.16.0069          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CIANORTE                                       Yes              Yes              No
CLEITON SIQUEIRA DA SILVA                    0002198-78.2020.8.16.0069          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CIANORTE                                       Yes              Yes              No
CLEITON VINICIUS DE PAULA BRONZATT           0011845-02.2016.5.15.0042          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CLEITON WILLIAM KRAEMER POERNER              7055599-46.2019.8.22.0001          CHANGE                             CIVIL COURT OF PORTO VELHO                                    Yes              No               No

CLEITON ZAUZA                                9001176-70.2019.8.21.0053          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GUAPORÉ                                           Yes              No               No
CLELIA ALVES RODRIGUES                       0000587-46.2013.5.02.0079          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                        Yes              Yes              No

CLELIA DA SILVA BARBOSA                      5001510-16.2019.8.24.0078          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF URUSSANGA                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CLEMILDA SILVA CLEMENTINO ROCHA              0804205-81.2019.8.15.0001          CANCELLATION                    CIVIL COURT OF CAMPINA GRANDE                                    Yes              No               No

CLENILCE DE LIMA BECKMAN                     0000289-43.2020.8.19.0028          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MACAÉ                                             Yes              Yes              No

CLENILCE DE LIMA BECKMAN                     0000289-43.2020.8.19.0028          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MACAÉ                                          Yes              Yes              No
CLENILDA ANA DA CONSOLACAO SILVA             0800334-73.2020.8.20.5108          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF PAU DOS FERROS                                 Yes              No               No
CLENIRA CRISTINA DA SILVA BARBOSA            35.001.003.XX-XXXXXXX              CIVIL LITIGATION - SERVICE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CLENIRA CRISTINA DA SILVA BARBOSA            35.001.003.XX-XXXXXXX              CIVIL LITIGATION - SERVICE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
CLEO DE ALMEIDA ALVES                        9007173-59.2020.8.21.0001          RESERVATION                        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No

CLEODETE FERRARI                             1028693-94.2019.8.26.0071          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BAURU                                             Yes              No               No

CLEOMAR CAIXETA DE SOUZA                     0701086-53.2020.8.07.0014          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BRASÍLIA                                       Yes              No               No
CLEOMAR NOEL BARROS                          1000113-58.2020.5.02.0323          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
CLEOMAR SANTOS DE JESUS JUNIOR               0801632-65.2018.8.10.0059          LITIGATION - CIVIL                 CIVIL COURT OF SÃO JOSÉ DE RIBAMAR                            Yes              No               No
CLEOMARIO DOS SANTOS CASTRO                  0000382-95.2019.5.10.0010          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
CLEOMARIO DOS SANTOS CASTRO                  0000832-38.2019.5.10.0010          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No



                                                                                                        230 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 351 of 1306
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                              SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                          Status of Case   Status of Case   Status of Case
                                                                                                                                                                            (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
CLEOMARIO DOS SANTOS CASTRO              0000381-13.2019.5.10.0010            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

CLEOMENES DOS SANTOS FERRO                   0002300-09.2020.8.25.0083          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARACAJU                                         Yes              Yes              No

CLEOMENES DOS SANTOS FERRO                   0002300-09.2020.8.25.0083          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ARACAJU                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CLEONICE CORREA PONTES LENTINI               1007087-96.2019.8.26.0010          CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CLEONICE LIMA SILVANO                        5001008-83.2019.8.24.0076          CANCELLATION                      CIVIL COURT OF TURVO                                         Yes              No               No
CLEONICE NOEL BARROS MEIRA                   0000649-03.2012.5.02.0312          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
CLEONILSON COSTA DE MOURA                    0001093-77.2017.5.21.0006          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - SPECIAL
CLERIMAR GANDOR DE MELLO                     5000554-91.2020.8.21.0031          PASSENGER                         CIVIL COURT OF SÃO GABRIEL                                   Yes              No               No
CLÉRIS OLIVEIRA DIAS                         0030536-75.2004.8.15.2001          CIVIL LITIGATION - INDEMNITY      17ª VARA CÍVEL                                               Yes              No               No
CLERISTON SANTANA ALVES                      0000130-90.2016.5.05.0025          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
                                                                                CIVIL LITIGATION - GENERAL
CLESIO ALENCAR REINIG                        0000432-11.2020.8.26.0457          LITIGATION - CIVIL                CIVIL COURT OF PIRASSUNUNGA                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CLESIO VAGNER FENILLE                        1002316-09.2020.8.26.0344          CANCELLATION                      CIVIL COURT OF MARÍLIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
CLEUBER FREITAS OLIVEIRA                     5039685-56.2019.8.13.0702          LITIGATION - CIVIL                CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
CLEUBIS ALVES DOS REIS                       0001088-67.2019.5.12.0028          INDIVIDUAL LABOR CLAIM            CEJUSC                                                       Yes              No               No
CLEUBIS ALVES DOS REIS                       0001080-90.2019.5.12.0028          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
CLEUCIR MICHELOTTO                           1005867-33.2018.8.11.0037          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PRIMAVERA DO LESTE                            Yes              No               No
CLEUDA CUSTODIO FREIRE                       0700304-80.2020.8.02.0080          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MACEIÓ                                        Yes              Yes              No
CLEUDA CUSTODIO FREIRE                       0700304-80.2020.8.02.0080          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MACEIÓ                                        Yes              Yes              No
CLEUDISSON SALES BEZERRA                     0000530-83.2019.5.14.0402          INDIVIDUAL LABOR CLAIM            CEJUSC                                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CLEUMA IVETE SOARES                          0000629-69.2020.8.05.0256          CANCELLATION                      CIVIL COURT OF TEIXEIRA DE FREITAS                           Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CLEUMA IVETE SOARES                          0000629-69.2020.8.05.0256          CANCELLATION                      CIVIL COURT OF TEIXEIRA DE FREITAS                           Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
CLEUNETE TEREZINHA ALBARELLO                 52.005.001.XX-XXXXXXX              RESERVATION                       CIVIL COURT OF RIO VERDE                                     Yes              No               No
CLEUNICE ALVES BATISTA                       0021503-34.2019.8.08.0545          CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF VILA VELHA                                    Yes              No               No
CLEUNICE MADALENA DA SILVA SIMOES            1011602-64.2020.8.26.0100          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
CLEUSA DE LIMA                               0701864-44.2020.8.07.0007          RESERVATION                       CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CLEUSA DE SOUZA FAJARDO                      0001973-58.2020.8.16.0069          CANCELLATION                      CIVIL COURT OF CIANORTE                                      Yes              No               No
CLEUSA DELLA FLORA                           43.004.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BENTO GONÇALVES                               Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CLEUSA DO NASCIMENTO                         0300936-75.2018.8.24.0066          CHANGE                            CIVIL COURT OF SÃO LOURENÇO DO OESTE                         Yes              No               No
CLEUTON BAYMA DE SOUZA                       0000238-89.2017.5.11.0002          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANAUS - AM                             Yes              Yes              No
CLEUVER SOARES FERREIRA                      1001914-84.2016.5.02.0311          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
CLEUVO ROCHA DA SILVA                        1000410-73.2017.5.02.0322          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CLEUZA DA PAIXAO COSTA                       0701704-77.2020.8.07.0020          CHANGE                            CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
CLEUZA LOPES FEITOSA DOS SANTOS              0005274-62.2020.8.16.0182          RESERVATION                       CIVIL COURT OF CURITIBA                                      Yes              No               No
CLEUZEMER SORENE UHLENDORF                   7058019-24.2019.8.22.0001          CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No



                                                                                                        231 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 352 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
CLEUZEMER SORENE UHLENDORF                7058019-24.2019.8.22.0001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF PORTO VELHO                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
CLEVELAND LEMOS CARDOSO                   0004034-52.2020.8.19.0021            CHANGE                              CIVIL COURT OF DUQUE DE CAXIAS                               Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
CLEVELAND LEMOS CARDOSO                   0004034-52.2020.8.19.0021            CHANGE                              CIVIL COURT OF DUQUE DE CAXIAS                               Yes              Yes              No
CLEVERSON DE ALMEIDA GOMES                0001537-91.2017.5.09.0670            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
CLEVERSON DE MELO SARMENTO                0001733-56.2017.5.09.0122            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
CLEVERSON GIL INACIO                      7012948-64.2017.8.22.0002            RESERVATION                         CIVIL COURT OF ARIQUEMES                                     Yes              No               No
CLEVERSON GILLIET RATACHESKI              0007379-65.2020.8.16.0035            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CLEVERSON NUNESDE SOUZA SANTOS            0048307-69.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
CLEVERSON ROBERTO MAFRA                   0000287-64.2014.5.09.0658            INDIVIDUAL LABOR CLAIM              FORUM TRABALHISTA DE FOZ DO IGUACU                           Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
CLEVERSON SOARES                          0002369-69.2019.8.16.0069            CHANGE                              CIVIL COURT OF CIANORTE                                      Yes              No               No
CLEVERTON ANTONIO DO NASCIMENTO           1000875-23.2019.5.02.0319            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
CLEVERTON DE SOUZA OLIVEIRA               0001216-04.2014.5.20.0008            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE ARACAJÚ                                 Yes              Yes              No
CLEYDSON OLIVEIRA MOREIRA                 0001841-68.2012.5.02.0312            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

CLICIANE CAVALCANTE ERASMO                   7016013-65.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
CLIO ROBISPIERRE CAMARGO LUCONI              0803389-22.2015.8.15.0751           / ADVERTISEMENTS              CIVIL COURT OF BAYEUX                                            Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
CLIO ROBISPIERRE CAMARGO LUCONI              0803214-28.2015.8.15.0751           / ADVERTISEMENTS              CIVIL COURT OF BAYEUX                                            Yes              No               No

CLIO ROBISPIERRE CAMARGO LUCONI              0808083-61.2015.8.15.2003           CIVIL LITIGATION - TAM WEBSITE    CIVIL COURT OF CAMPINA GRANDE                                Yes              No               No
                                                                                 CIVIL LITIGATION - TRAVEL
CLIO ROBISPIERRE CAMARGO LUCONI              0803075-76.2015.8.15.0751           AGENCY                            CIVIL COURT OF BAYEUX                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TRAVEL
CLIO ROBISPIERRE CAMARGO LUCONI              0803076-61.2015.8.15.0751           AGENCY                            CIVIL COURT OF BAYEUX                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLODOALDO ANZOLIN                            0046889-42.2019.8.13.0702           CANCELLATION                      CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CLODOALDO GOMES LACERDA FILHO                51.003.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF RONDONÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CLODOALDO GOMES LACERDA FILHO                51.003.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF RONDONÓPOLIS                                  Yes              No               No
CLODOALDO TOCCHETTO SPEDO                    0005033-54.2020.8.26.0071           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BAURU                                         Yes              Yes              No
CLODOALDO TOCCHETTO SPEDO                    0005033-54.2020.8.26.0071           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BAURU                                         Yes              Yes              No
CLOVES MARTINS SANTANA JUNIOR                0026128-02.2019.8.27.2706           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF ARAGUAÍNA                                     Yes              No               No

CLOVIS BARIONI BONADIO                       1007905-15.2019.8.26.0506           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CLOVIS BATISTA CASTANHEIRA                   5055015-83.2020.8.09.0051           CHANGE                            CIVIL COURT OF GOIÂNIA                                       Yes              No               No
CLOVIS CARBONE JUNIOR                        1036902-42.2018.8.26.0506           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
CLOVIS CAVALCANTI DE ALBUQUERQUE                                                 CIVIL LITIGATION - TICKET /
FILHO                                        0875650-76.2019.8.15.2001           RESERVATION                       CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
CLOVIS DE CARVALHO TORRES                    0041169-51.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                      Yes              No               No
CLOVIS LIRA DA ROCHA                         0801383-72.2018.8.10.0073           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BARREIRINHAS                                  Yes              No               No



                                                                                                        232 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 353 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
CLOVIS PENALVA MONTEIRO                    0007533-41.2019.8.26.0132            CANCELLATION                        CIVIL COURT OF CATANDUVA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CLOVIS SCHAEFFER SELAU                     0012528-98.2017.8.21.0070            CANCELLATION                        CIVIL COURT OF TAQUARA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CLUBE DE PERMUTA FRANQUEADORA LTDA 5056676-07.2019.8.13.0024                    CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                CIVIL LITIGATION - PRICING
CLUBE DO GATO DO PARANÁ                     0007569-33.2020.8.16.0001           POLICY                              4ª VARA CÍVEL                                                Yes              No               No
                                                                                CIVIL LITIGATION - PRICING
CODECON                                    2802                                 POLICY                              CODECON                                                      Yes              No               No
                                                                                CIVIL LITIGATION - DELAY /
CODECON                                    2865                                 CANCELLATION / ASSISTANCE           CODECON                                                      Yes              No               No
COELHO E COELHO SPACE CONSTRUTORA                                               CIVIL LITIGATION - SERVICE
LTDA.                                      0034583-25.2011.8.26.0002            PROVIDER                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TRAVEL
COIMBRA VIAGENS E TURISMO LTDA             1132345-74.2018.8.26.0100            AGENCY                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
COMISSÃO DE DEFESA DO CONSUMIDOR -
CÂMARA DOS DEPUTADOS                       OFÍCIO 068/2017                      CIVIL LITIGATION - RATES            CÂMARA DOS DEPUTADOS                                         Yes              No               No
COMISSÃO DE DEFESA DO CONSUMIDOR -                                              CIVIL LITIGATION - REBOOKING /
CODECON/RJ                                 0221577-28.2012.8.19.0001            CANCELLATION FEE                    4ª VARA EMPRESARIAL                                          Yes              No               No
                                                                                CIVIL LITIGATION - TRAVEL
COMPLEXO OPERADORA DE TURISMO LTDA 0188270-36.2018.8.06.0001                    AGENCY                              CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
CONCEICAO AMBROSIO DA SILVA                0800034-67.2020.8.20.5155            RESERVATION                         CIVIL COURT OF SÃO TOMÉ                                      Yes              No               No

CONCEICAO ANGELICA RAMALHO CONTE             0000849-83.2020.8.16.0184           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                       Yes              No               No
CONCEICAO APARECIDA FERNANDES                1025257-06.2020.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CONCEICAO DE MARIA GUEDES BARBOSA            0804946-04.2020.8.15.2001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No
CONCEICAO DE MARIA GUEDES BARBOSA            0804946-04.2020.8.15.2001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No
CONCEICAO DE MARIA NUNES BRAYNER             0830014-53.2020.8.15.2001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
CONCEICAO DE SOUZA GONCALVES                 0800642-88.2020.8.14.0028           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MARABÁ                                         Yes              No               No

CONCEICAO DO NASCIMENTO COLLINS              7001995-39.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CONCEICAO NUNES DE OLIVEIRA                  0034722-52.2019.8.19.0208           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
CONCESSIONÁRIA AEROPORTO RIO DE                                                  CIVIL LITIGATION - SERVICE
JANEIRO S.A.                                 1019628-93.2016.8.26.0002           PROVIDER                          CIVIL COURT OF REGIONAL DE SANTO AMARO CAPITAL                Yes              No               No
CONCESSIONARIA AEROPORTO RIO DE                                                  CIVIL LITIGATION - SERVICE
JANEIRO S.A. (“RIO-GALEAO”)                  0069059-77.2017.8.19.0001           PROVIDER                          CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
CONCESSIONARIA DO AEROPORTO DE
SALVADOR S.A. (“SALVADOR AIRPORT”)           0506270-04.2019.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              No               No
CONCESSIONARIA DO AEROPORTO
INTERNACIONAL DE FLORIANOPOLIS S.A.
(“FLORIPA AIRPORT”)                          0301299-60.2019.8.24.0023           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ABELARDO LUZ                                   Yes              No               No
CONCESSIONARIA DO AEROPORTO                                                      CIVIL LITIGATION - SERVICE
INTERNACIONAL DE GUARULHOS S.A               1009225-44.2017.8.26.0224           PROVIDER                          CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CONCESSIONÁRIA DO AEROPORTO
INTERNACIONAL DE GUARULHOS S.A. - GRU                                            CIVIL LITIGATION - SERVICE
AIRPORT                                      1018859-85.2016.8.26.0002           PROVIDER                          CIVIL COURT OF REGIONAL DE SANTO AMARO CAPITAL                Yes              No               No
CONDOMINIO DO EDIFICIO ITAMARATI             0012894-40.2020.8.08.0347           CIVIL LITIGATION - CARGO          CIVIL COURT OF VITÓRIA                                        Yes              No               No



                                                                                                         233 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 354 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - PRICING
CONFEDERAÇÃO DOS FELINOS DO BRASIL         1003459-62.2020.8.26.0011            POLICY                              25ª VARA CÍVEL                                               Yes              No               No
CONRADO AFONSO MUYLAERT RIBEIRO DE
CASTRO                                     5000125-06.2020.8.13.0692            CIVIL LITIGATION - SERVICE          CIVIL COURT OF TOMBOS                                        Yes              Yes              No
CONRADO AFONSO MUYLAERT RIBEIRO DE
CASTRO                                     5000125-06.2020.8.13.0692            CIVIL LITIGATION - SERVICE          CIVIL COURT OF TOMBOS                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - SPECIAL
CONRADO ALVARES EWERTON                    0033165-60.2015.8.10.0001            PASSENGER                           CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CONRADO CROCE RAMIRES                      1031119-32.2018.8.26.0001            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CONRADO LAGER                              1004054-85.2020.8.26.0100            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
CONRADO MACHADO ROCHA                      0001724-70.2016.5.10.0003            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
                                                                                CIVIL LITIGATION - SPECIAL
CONSELHO NACIONAL DE JUSTIÇA               0000214-20.2020.2.00.0000            PASSENGER                           CIVIL COURT OF BRASÍLIA                                      Yes              No               No
CONSELHO REGIONAL DE ADMINISTRACAO
DO RIO DE JANEIRO                          600005982019                         CIVIL LITIGATION - FINES            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
CONSELHO REGIONAL DE QUÍMICA - 7ª
REGIÃO                                     0776/19                              CIVIL LITIGATION - FINES                                                                         Yes              No               No
CONSELHO REGIONAL DE QUIMICA 2A
REGIAO MG                                  J17/2/4                              CIVIL LITIGATION - FINES                                                                         Yes              No               No

CONSPLAN CONSULTORIA E PLANEJAMENTO 0013408-97.2013.8.18.0140                    CIVIL LITIGATION - CARGO          CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CONSTANCIO PEREIRA DIAS FILHO                5002414-94.2019.8.13.0287           RESERVATION                       CIVIL COURT OF GUAXUPÉ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CONSTANTINO ILIADIS                          1070891-62.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CONSTRUTORA SUCESSO S/A                      0018318-70.2013.8.18.0140           CIVIL LITIGATION - CARGO          CIVIL COURT OF TERESINA                                       Yes              No               No
COORDENADOR DE ADMINISTRAÇÃO
TRIBUTÁRIA ESTADUAL                          MS 0027216-40.2016.8.17.2001        TAX - LEGAL PROCEEDING            COURT OF 6ª VARA DA FAZENDA PÚBLICA DO TJPE                   Yes              Yes              No

CORA SOFIA TAKAYA PAIVA                      1021781-57.2020.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CORALIE RIVERA CAMARA FURTADO                1014233-73.2019.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
COREY HILL WATLINGTON                        0306843-70.2018.8.19.0001           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CORINA DE SOUZA GARRIDO                      1017884-82.2019.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CORNELIO SCHIMIDT DAS NEVES                  0806002-06.2020.8.12.0110           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
CORREA E VIOLA PERITOS CONSULTORES E                                             CIVIL LITIGATION - IMPROPER
AVALIADORES ASSOCIADOS LTDA                  1121179-11.2019.8.26.0100           COLLECTION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CORREIA SAVIATO AGENCIA DE VIAGENS E                                             CIVIL LITIGATION - FLIGHT
TURISMO LTDA – ME                            0302077-58.2017.8.24.0004           OVERBOOKING                       CIVIL COURT OF SANTO ANDRÉ                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CORYNNE STEPHANIE AHOUEFA ADANHO             0033207-74.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
COSME SOUSA DOS SANTOS                       0212200-70.2008.5.02.0074           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
COSMO ALVES DA COSTA                         0002761-72.2016.5.11.0014           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              Yes              No
COSMO ALVES DA COSTA                         0002390-11.2016.5.11.0014           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              Yes              No
CREIDIVALDO ANTONIO DA SILVA                 0011252-96.2018.5.15.0043           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No



                                                                                                         234 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 355 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
CREUSA DOS ANJOS SILVA                     0089902-34.2009.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CREUZA DE SOUZA ANDRADE                    1020681-27.2019.8.11.0001            CANCELLATION                        CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
CREUZA MARIA COSTA LAZARO                  0802841-79.2019.8.10.0012            COLLECTION                          CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
CREUZA MARIA DE SANTANA MEIRELES                                                CIVIL LITIGATION - FLIGHT
NOTARI                                     0196027-74.2019.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CRIS SCHLICHTING BEDUSCHI DOS SANTOS       5005874-55.2020.8.24.0091            CANCELLATION                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
CRISALIDA BARBOSA DA SILVA                 52.016.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF ANÁPOLIS                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
CRISCIANE NOLASCO PIRES MARTINS            0025619-95.2019.8.08.0347            RESERVATION                         CIVIL COURT OF VITÓRIA                                       Yes              No               No
CRISELDA ZANDER DUTRA                      0020425-56.2017.5.04.0021            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
CRISIANE DE OLIVEIRA TARGINO PEREIRA       3001499-63.2018.8.06.0011            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF FORTALEZA                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CRISIOMAR MARIA DE JESUS                   7010427-40.2017.8.22.0005            CHANGE                              CIVIL COURT OF JI-PARANÁ                                     Yes              No               No
CRISLAINE BARROS DE SOUZA                  1001602-73.2018.5.02.0009            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No

CRISLAINE EUFRAUSINO PERONDI                 7054263-07.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No
CRISLAINE FERNANDES PURSINO                  1005060-33.2020.8.26.0002           CIVIL LITIGATION - SERVICE      CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISLANE SOUZA SANTOS                        0017823-33.2017.8.21.0033           CANCELLATION                    CIVIL COURT OF SÃO LEOPOLDO                                     Yes              No               No

CRISMAN DA SILVA ARAUJO                      1002684-32.2020.8.26.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

CRISNANDA TEDESCO MARQUES                    0031946-65.2019.8.05.0080           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FEIRA DE SANTANA                                 Yes              No               No

CRISPIM GUIMARAES DOS SANTOS                 0811418-22.2019.8.12.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF DOURADOS                                         Yes              No               No
CRISPIM SANTOS DA SILVA                      0001405-77.2016.5.05.0024           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE SALVADOR                                   Yes              Yes              No

CRISTHINE NETTO CARVALHO NEGREIROS           0019419-94.2018.8.08.0545           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VILA VELHA                                       Yes              No               No

CRISTIAN DANIEL VALDIVIESO OJEDA             1011821-80.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTIAN DANIEL VALDIVIESO OJEDA             1012893-05.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CRISTIAN DE OLIVEIRA BRASIL                  5002705-89.2019.8.24.0125           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF ITAPEMA                                        Yes              Yes              No
CRISTIAN DE OLIVEIRA BRASIL                  5002705-89.2019.8.24.0125           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF ITAPEMA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
CRISTIAN DOUGLAS PIMENTA                     0004142-20.2019.8.13.0430           LITIGATION - CIVIL                CIVIL COURT OF MONTE BELO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTIAN LEITE SILVA                         5559770-57.2019.8.09.0139           CANCELLATION                      CIVIL COURT OF RUBIATABA                                      Yes              No               No
CRISTIAN RAU STOLTENBERG                     1014305-68.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CRISTIAN RAU STOLTENBERG                     1014305-68.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No

CRISTIAN RODOLFO WACKERHAGEN                 0303874-36.2018.8.24.0036           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JARAGUÁ DO SUL                                   Yes              No               No
CRISTIAN SIQUEIRA BRITO                      0000038-35.2019.5.10.0004           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              No               No
                                                                                                                 CENTRO JUDICIÁRIO DE SOLUÇÃO DE CONFLITOS E
CRISTIAN SIQUEIRA BRITO                      0000037-50.2019.5.10.0004           INDIVIDUAL LABOR CLAIM          CIDADANIA                                                       Yes              Yes              No
                                                                                                                 CENTRO JUDICIÁRIO DE SOLUÇÃO DE CONFLITOS E
CRISTIAN SIQUEIRA BRITO                      0000931-26.2019.5.10.0004           INDIVIDUAL LABOR CLAIM          CIDADANIA                                                       Yes              No               No



                                                                                                         235 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 356 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
CRISTIANA ALVES DA SILVA                   1000114-37.2015.5.02.0317            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

CRISTIANA CARVALHO DA CRUZ RAMOS             0000514-21.2020.8.25.0085           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ARACAJU                                        Yes              No               No
CRISTIANA CARVALHO DE SOUZA                  0054932-56.2019.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTIANA MATOS CORREA                       0803906-21.2020.8.23.0010           CANCELLATION                      CIVIL COURT OF BOA VISTA                                      Yes              No               No
CRISTIANA NADIA LUCENA BEZERRA DE                                                CIVIL LITIGATION - FLIGHT
AQUINO                                       0806650-26.2020.8.20.5004           CANCELLATION                      CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
CRISTIANA SILVA AMARANTE                     0123743-80.2015.8.06.0001           PASSENGER                         CIVIL COURT OF FORTALEZA                                      Yes              No               No
CRISTIANE ALVES DOS SANTOS                   0061580-07.2019.8.16.0014           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF LONDRINA                                       Yes              No               No
CRISTIANE ANSELMO TAVARES                    33.001.035.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

CRISTIANE APARECIDA DA SILVA VENANCIO        1041431-70.2019.8.26.0506           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIBEIRÃO PRETO                                   Yes              No               No

CRISTIANE APARECIDA DA SILVA VENANCIO        1041431-70.2019.8.26.0506           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIBEIRÃO PRETO                                   Yes              No               No

CRISTIANE BITTENCOURT FREIRE                 0041020-96.2019.8.19.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NITERÓI                                        Yes              No               No
CRISTIANE BUENO RAMOS                        1001793-87.2015.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
CRISTIANE CAMARA                             1001397-41.2019.5.02.0710           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - ZONA SUL                       Yes              No               No
CRISTIANE CAMPOS BRANDAO                     0002099-24.2015.5.23.0107           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE VÁRZEA GRANDE                          Yes              Yes              No

CRISTIANE CAMPOS MORATA                      1001195-96.2020.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CRISTIANE CANDEIA AZEVEDO                    0011233-77.2019.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTIANE CARDOSO                            5004051-51.2019.8.24.0036           CANCELLATION                      CIVIL COURT OF JARAGUÁ DO SUL                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTIANE CARDOSO                            5004051-51.2019.8.24.0036           CANCELLATION                      CIVIL COURT OF JARAGUÁ DO SUL                                 Yes              Yes              No
CRISTIANE COELHO DA SILVA                    0062003-15.2019.8.06.0088           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF IBICUITINGA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTIANE DA MERCES SENA                     0033054-41.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
CRISTIANE DA SILVA BRANDAO LIMA              0030914-75.2019.8.19.0002           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF NITERÓI                                        Yes              No               No
CRISTIANE DA SILVA MESQUITA                  1017602-83.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTIANE DA SILVA SOUZA                     1004974-62.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTIANE DA SILVA SOUZA                     1004974-62.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CRISTIANE DE AMORIM MEDEIROS                 0700986-63.2019.8.02.0082           RESERVATION                       CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTIANE DE ARAUJO BITTENCOURT              0021708-22.2019.8.19.0007           CANCELLATION                      CIVIL COURT OF BARRA MANSA                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTIANE DE ARAUJO BITTENCOURT              0021708-22.2019.8.19.0007           CANCELLATION                      CIVIL COURT OF BARRA MANSA                                    Yes              Yes              No

CRISTIANE DE FATIMA VIEIRA LIMA DA SILVA 1001678-18.2019.5.02.0315               INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

CRISTIANE DE FATIMA VIEIRA LIMA DA SILVA 1001455-71.2019.5.02.0701               INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - ZONA SUL                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
CRISTIANE DE JESUS VIEIRA                    35.022.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF CARAGUATATUBA                                  Yes              No               No
CRISTIANE DE SOUZA ALVES                     0011518-60.2014.5.01.0028           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No



                                                                                                         236 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 357 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
CRISTIANE DE SOUZA VIEIRA                  0011463-52.2015.5.01.0068            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No

CRISTIANE DOS SANTOS SOARES SOUZA            5002109-50.2019.8.13.0210           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PEDRO LEOPOLDO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CRISTIANE FERREIRA LOBO                      0002598-76.2020.8.19.0209           RESERVATION                     CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No

CRISTIANE FONSECA DE ANDRADE                 0033229-35.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTIANE FRACASSO DE SOUZA                  0000520-33.2020.8.16.0035           CANCELLATION                    CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                             Yes              No               No

CRISTIANE GIRARDI RODRIGUES                  5003520-60.2020.8.24.0090           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTIANE HOFFMEISTER ROCHA                  5001366-29.2020.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTIANE HOFFMEISTER ROCHA                  5001366-29.2020.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
CRISTIANE JULIA GOBBI                        9008170-95.2019.8.21.0027           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SANTA MARIA                                    Yes              No               No

CRISTIANE KALINSKI FOLLMANN                  0001159-67.2020.8.16.0159           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO MIGUEL DO IGUAÇU                           Yes              No               No
CRISTIANE KONDZLSKI RODRIGUES                1000829-75.2017.5.02.0716           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
CRISTIANE LAMEIRINHA AGUIAR                  0001596-30.2020.8.19.0061           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF TERESÓPOLIS                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTIANE LAMPE HOLOVATY                     5000047-20.2019.8.24.0052           CANCELLATION                      CIVIL COURT OF PORTO UNIÃO                                    Yes              No               No
CRISTIANE LIMA ESPIRITO SANTO                23.002.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                      Yes              No               No
CRISTIANE LIMA PINHEIRO                      0001321-25.2020.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
CRISTIANE LOPES DA SILVA                     0700368-72.2019.8.02.0356           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF UNIÃO DOS PALMARES                             Yes              Yes              No
CRISTIANE LOPES DA SILVA                     0700368-72.2019.8.02.0356           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF UNIÃO DOS PALMARES                             Yes              Yes              No
CRISTIANE LOPES DE SOUSA ZEFERINO            1002008-08.2016.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTIANE MADALENA TRISTAO TEMPONE           1022987-83.2018.8.26.0001           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No

CRISTIANE MARIA HAGGI FAVERO GRESPAN         0036002-42.2019.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LONDRINA                                         Yes              No               No
CRISTIANE MENINO LEITE                       1000053-11.2017.5.02.0317           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                  Yes              Yes              No
CRISTIANE MESINI OLIVEIRA                    1000236-10.2016.5.02.0319           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                        Yes              No               No

CRISTIANE MESSIAS COSTA                      5015743-94.2016.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
CRISTIANE MOREIRA LIMA SOARES                9000521-17.2013.8.10.0053           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO FRANCO                                   Yes              No               No
CRISTIANE OLIVEIRA AMORIM DE CASTRO          0087605-05.2019.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTIANE OLIVEIRA MIRISOLA                  1000235-17.2020.8.26.0529           CANCELLATION                      CIVIL COURT OF SANTANA DE PARNAÍBA                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTIANE OLIVEIRA MIRISOLA                  1000235-17.2020.8.26.0529           CANCELLATION                      CIVIL COURT OF SANTANA DE PARNAÍBA                            Yes              Yes              No

CRISTIANE PALAGI NEVES DE OLIVEIRA           1111193-33.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CRISTIANE PLETSCH                            0021324-82.2016.5.04.0023           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PORTO ALEGRE                           Yes              Yes              No
CRISTIANE PUCHEVAILLO RAMOS DA SILVA         0001398-66.2020.8.05.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
CRISTIANE RAEL RUSS FERNANDES                0340170-69.2019.8.19.0001           LITIGATION - CIVIL                CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
CRISTIANE RIBEIRO DE REZENDE SOBREIRA
ROCHA                                        1000884-78.2016.5.02.0710           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
CRISTIANE RIBEIRO PEREIRA GOMES              0010988-96.2017.5.03.0092           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         Yes              Yes              No



                                                                                                         237 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 358 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
CRISTIANE RITA GONCALVES SALDANHA          0100962-12.2017.5.01.0057            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                                CIVIL LITIGATION - GENERAL
CRISTIANE SAUDE COTRIM MOREIRA             0006407-57.2016.8.19.0066            LITIGATION - CIVIL                  CIVIL COURT OF VOLTA REDONDA                                 Yes              No               No
                                                                                                                    CENTRO JUDICIÁRIO DE SOLUÇÃO DE CONFLITOS E
CRISTIANE SCHEFER SILVEIRA                 0020768-43.2017.5.04.0024            INDIVIDUAL LABOR CLAIM              CIDADANIA                                                    Yes              Yes              No
                                                                                CIVIL LITIGATION - BOARDING
CRISTIANE SCHELL DE MORAES DE CARVALHO 0017312-62.2019.8.16.0014                IMPEDIMENT                          CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CRISTIANE SENRA LIMA                       0022631-22.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
CRISTIANE SILVEIRA                         1000246-08.2017.5.02.0711            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
CRISTIANE STRASSBURGER                     0001550-69.2017.5.09.0095            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
CRISTIANE TORRES E SILVA RÊGO              0835579-20.2016.8.20.5001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF NATAL                                         Yes              No               No
CRISTIANE VARGAS DA COSTA                  0033393-02.2019.8.19.0209            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF RIO DE JANEIRO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CRISTIANE ZAN CARDOSO                      1018820-49.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
CRISTIANI MARTINS PIRES CUNHA              5655935-88.2014.8.09.0060            RESERVATION                         CIVIL COURT OF GOIÂNIA                                       Yes              No               No
CRISTIANI MARTINS PIRES CUNHA              5499060-44.2019.8.09.0051            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CRISTIANNE RODRIGUES SANTOS DUTRA          1052437-34.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
CRISTIANO ALVES BERTOJA                    9000222-40.2020.8.21.0101            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF GRAMADO                                       Yes              No               No
CRISTIANO ALVES COELHO                     0001222-82.2017.5.10.0008            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 No               Yes              Yes
CRISTIANO ALVES COELHO                     0001221-97.2017.5.10.0008            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
CRISTIANO AMORIM TAVARES DA SILVA          0705072-09.2020.8.07.0016            RESERVATION                         CIVIL COURT OF BRASÍLIA                                      Yes              No               No
CRISTIANO APARECIDO PEREIRA                0012745-84.2016.5.15.0106            INDIVIDUAL LABOR CLAIM              FÓRUM REGIONAL DA 15ª REGIÃO                                 Yes              Yes              No

CRISTIANO ARLINDO DOS SANTOS DELGADO         1001345-76.2018.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
CRISTIANO BARBOSA DA SILVA                   0001789-33.2020.8.05.0191           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PAULO AFONSO                                   Yes              No               No
CRISTIANO BERTELLI                           0300053-80.2019.8.24.0103           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF ARAQUARI                                       Yes              No               No
CRISTIANO BOCORNY CORREA                     9080510-18.2019.8.21.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
CRISTIANO BRASILIO ALVES                     0010764-57.2015.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM REGIONAL DA 15ª REGIÃO                                  Yes              Yes              No
CRISTIANO COSTA BASSANI                      9002042-08.2019.8.21.0044           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ENCANTADO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTIANO COSTA MOREIRA                      5040303-61.2020.8.13.0024           OVERBOOKING                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTIANO COSTA MOREIRA                      5040303-61.2020.8.13.0024           OVERBOOKING                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTIANO CURY DIB                           0443334-49.2019.8.13.0702           CANCELLATION                      CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
CRISTIANO DALAZEN                            1000162-63.2015.5.02.0715           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
CRISTIANO DALL AGNOL                         1000811-02.2017.5.02.0701           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTIANO DO VALE FREIRE                     0011915-41.2019.8.19.0207           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTIANO DOS SANTOS                         5002466-56.2020.8.24.0091           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
CRISTIANO DOS SANTOS                         0000747-30.2013.5.04.0204           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
CRISTIANO DOS SANTOS ARAUJO                  0000046-81.2020.5.10.0002           INDIVIDUAL LABOR CLAIM            CEJUSC                                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTIANO EMERSON RAMOS FERREIRA             0009806-56.2020.8.19.0001           OVERBOOKING                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
CRISTIANO FAGUNDES BARBOSA                   0000518-73.2013.5.04.0203           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CANOAS                                   Yes              Yes              No



                                                                                                         238 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 359 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
CRISTIANO GIMENES GOULART                  0015653-62.2020.8.16.0182            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CRISTIANO HIPPOLITO                        1012454-83.2019.8.26.0016            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CRISTIANO LOPES SEGLIA                     5003703-32.2018.8.08.0030            CHANGE                              CIVIL COURT OF LINHARES                                      Yes              No               No
CRISTIANO LUIZ DE MIRANDA                  0000091-71.2013.5.05.0034            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
                                                                                CIVIL LITIGATION - SPECIAL
CRISTIANO MARQUES DE ALMEIDA               0014773-46.2012.8.18.0004            PASSENGER                           CIVIL COURT OF TERESINA                                      Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
CRISTIANO MENDES DE ARAUJO                   0018037-98.2019.8.19.0036           / ADVERTISEMENTS                  CIVIL COURT OF NILÓPOLIS                                      Yes              No               No
CRISTIANO MENEGHETTI PEDROSO                 0650316-79.2020.8.04.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CRISTIANO MESQUITA DOS SANTOS                35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CRISTIANO MESQUITA DOS SANTOS                35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No

CRISTIANO NOGUEIRA PERES PREZA               1018861-36.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTIANO PINTO CAETANO DA CRUZ              5020018-81.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
CRISTIANO RAFAEL GUIDES CARDOSO              0021905-42.2016.5.04.0009           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTIANO RODRIGUES DOS SANTOS               1001518-21.2017.8.11.0037           OVERBOOKING                       CIVIL COURT OF PRIMAVERA DO LESTE                             Yes              No               No
CRISTIANO RODRIGUES SILVA                    0101269-56.2016.5.01.0006           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
CRISTIANO SAMPAIO OLIVEIRA                   0029800-72.2007.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No

CRISTIANO SANTANA VAZ                        5070392-94.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                          Yes              No               No

CRISTIANO SANTIAGO BALBI                     0026760-61.2017.8.19.0203           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
CRISTIANO SCIENZA ROSITO                     0001928-90.2013.5.02.0020           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTIANO SILVA ALVARENGA                    0017839-76.2019.8.19.0031           OVERBOOKING                       CIVIL COURT OF MARICÁ                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTIANO SILVA ALVARENGA                    0017839-76.2019.8.19.0031           OVERBOOKING                       CIVIL COURT OF MARICÁ                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTIANO TAVARES PEREIRA                    0016376-18.2019.8.08.0545           CANCELLATION                      CIVIL COURT OF VILA VELHA                                     Yes              No               No
CRISTIANO VENANCIO DA SILVA                  0010969-53.2013.5.01.0006           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
CRISTIMAR SIMAO DA SILVA                     0002166-43.2012.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                No               Yes              Yes
CRISTINA ALVES DE SOUZA                      1001997-92.2019.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
CRISTINA ANGELONI FRETTA                     0306154-91.2019.8.24.0020           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CRICIÚMA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTINA APARECIDA DA SILVA                  9003825-20.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
CRISTINA ATHENIENSE ALVES PEREIRA            5071411-11.2020.8.13.0024           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
CRISTINA BOEIRA DA SILVA                     9009813-25.2018.8.21.0027           LITIGATION - CIVIL                CIVIL COURT OF SANTA MARIA                                    Yes              No               No
CRISTINA CAIUBY SALLES                       1088256-29.2019.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CRISTINA CASSIA THIAGO GOUVEA                0002733-74.2010.5.02.0076           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
CRISTINA FERNANDES PEREIRA MOREIRA           0004187-78.2020.8.16.0018           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MARINGÁ                                        Yes              No               No
CRISTINA FERREIRA CAMBRAIA                   5007012-72.2019.8.13.0261           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORMIGA                                        Yes              No               No




                                                                                                         239 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 360 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
CRISTINA GOMES DO NASCIMENTO               1011683-16.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CRISTINA GOMES DO NASCIMENTO               1011683-16.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
CRISTINA HENSEL                            5015019-30.2019.8.24.0008            RESERVATION                         CIVIL COURT OF BLUMENAU                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CRISTINA LAUTHARTH KALINSKI                0001158-82.2020.8.16.0159            CHANGE                              CIVIL COURT OF SÃO MIGUEL DO IGUAÇU                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CRISTINA LAZZARI SOUZA                     5010165-61.2020.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
CRISTINA LOURENCO MENDES                   0088200-31.2006.5.02.0312            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - IMPROPER
CRISTINA MACARIO DOS SANTOS                0200733-03.2019.8.05.0001            COLLECTION                          CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
CRISTINA MAGRIN MADALENA                   0814450-66.2019.8.14.0006            CANCELLATION                        CIVIL COURT OF ANANINDEUA                                    Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
CRISTINA MAGRIN MADALENA                   0814450-66.2019.8.14.0006            CANCELLATION                        CIVIL COURT OF ANANINDEUA                                    Yes              Yes              No
CRISTINA MARACH CARDOSO DE MIRANDA
GOMES                                      5003310-09.2020.8.24.0090            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                     Yes              No               No
CRISTINA MARQUES DA PAIXAO                 0002654-52.2010.5.02.0058            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No

CRISTINA MARTINS VILLAS                      5025400-21.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CRISTINA MEDEIROS PESSOA                     3001359-53.2018.8.06.0003           RESERVATION                     CIVIL COURT OF FORTALEZA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTINA NOGUEIRA VIANNA REZENDE             0016173-86.2020.8.05.0001           CANCELLATION                    CIVIL COURT OF SALVADOR                                         Yes              No               No

CRISTINA NUNES DA SILVA MURARI               1011688-38.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
CRISTINA PAIVA SANTANA                       0002231-91.2010.5.02.0026           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                       Yes              Yes              No

CRISTINA RIBAS VIEIRA                        0022491-50.2018.8.16.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              No               No
CRISTINA SAO PEDRO DOS SANTOS                0000462-22.2019.5.05.0035           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              No               No

CRISTINA SCHMIDT LOTTHAMMER MINOTTO 0300968-87.2019.8.24.0020                    CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CRICIÚMA                                         Yes              No               No

CRISTINA ZAMPA SANCHEZ                       0019489-89.2019.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTINE YOHANA RIBAS                        0004041-58.2018.8.24.0091           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
CRISTINIANO CORDEIRO NETO                    0000442-31.2019.5.05.0035           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTOFER TIEMANN                            5012037-43.2019.8.24.0008           CANCELLATION                      CIVIL COURT OF BLUMENAU                                       Yes              No               No

CRISTOPHER CAPPER MARIANO DE ALMEIDA 0606846-03.2019.8.01.0070                   CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO BRANCO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTOPHER CAPPER MARIANO DE ALMEIDA 0607642-91.2019.8.01.0070                   CANCELLATION                      CIVIL COURT OF RIO BRANCO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTOPHER SILVA CAMPOS                      1005691-11.2019.8.26.0002           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CRISTOVAM HENRIQUE DOS RAMOS SILVA           0000145-61.2017.5.06.0004           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CRISTOVAO BERTOLDO DO NASCIMENTO             0700146-14.2020.8.02.0019           CANCELLATION                      CIVIL COURT OF MARAGOGI                                       Yes              No               No



                                                                                                         240 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 361 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
CRISTOVAO SILVA MATOS                     0001772-61.2014.5.02.0087            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
CRISTOVAO SIMOES BATISTA                  0301090-26.2015.8.24.0090            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
CRUZEIRO VIAGENS E TURISMO LTDA - ME      0820150-25.2019.8.15.2001            CANCELLATION                        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
CUSTODIO D ALMEIDA AZEVEDO FILHO             0802461-71.2015.8.15.0751           / ADVERTISEMENTS              CIVIL COURT OF BAYEUX                                            Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
CUSTODIO D ALMEIDA AZEVEDO FILHO             0803131-12.2015.8.15.0751           / ADVERTISEMENTS              CIVIL COURT OF BAYEUX                                            Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
CUSTODIO D´ALMEIDA AZEVEDO FILHO             0803130-27.2015.8.15.0751           / ADVERTISEMENTS              CIVIL COURT OF BAYEUX                                            Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
CUSTODIO D´ALMEIDA AZEVEDO FILHO             0803380-60.2015.8.15.0751           / ADVERTISEMENTS                 CIVIL COURT OF BAYEUX                                         Yes              No               No
CYNARA BATAZAR BARBOSA                       0002718-79.2020.8.26.0224           CIVIL LITIGATION - BAGGAGE       CIVIL COURT OF GUARULHOS                                      Yes              No               No
CYNARA SOUZA BARBOSA                         0106100-80.2003.5.02.0005           INDIVIDUAL LABOR CLAIM           FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CYNDI NATALIE SAMPAIO MIYAZAKI               0002604-22.2020.8.16.0030           CANCELLATION                     CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CYNTHIA BARBIERI DIEZEL MUNHOZ               1005538-51.2019.8.26.0010           CANCELLATION                     CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CYNTHIA BARRETO FERNANDES DIAS               0807765-82.2020.8.20.5004           CIVIL LITIGATION - BAGGAGE       CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CYNTHIA BATISTA MARTINS DE SOUSA             22.001.025.XX-XXXXXXX               RESERVATION                      CIVIL COURT OF TERESINA                                       Yes              No               No

CYNTHIA CORREA BLANCO                        0000030-08.2020.8.19.0203           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              Yes              No

CYNTHIA CORREA BLANCO                        0000030-08.2020.8.19.0203           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              Yes              No
CYNTHIA DE MORAES LEBSA                      0063146-41.2019.8.17.8201           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF RECIFE                                          Yes              No               No

CYNTHIA KELLY DE FREITAS                     1003717-96.2020.8.26.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CYNTHIA KELLY MEDEIROS DANTAS                0804156-28.2019.8.20.5101           RESERVATION                     CIVIL COURT OF CAICÓ                                           Yes              No               No

CYNTHIA MARAVALHAS ARANTES QUINTINO          1064721-74.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CYNTHIA MARIA VICTORIO DOS SANTOS            1001459-52.2017.5.02.0322           INDIVIDUAL LABOR CLAIM           FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CYNTHIA MARTINS DE SOUZA                     0043401-38.2019.8.19.0209           OVERBOOKING                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
CYNTHIA MARTINS DE SOUZA                     0003175-54.2020.8.19.0209           RESERVATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CYNTHIA MARTINS DE SOUZA                     0043401-38.2019.8.19.0209           OVERBOOKING                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
CYNTHIA MEDEIROS DE OLIVEIRA                 5001105-92.2019.8.13.0657           CHANGE                           CIVIL COURT OF SENADOR FIRMINO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CYNTHIA ROCHA LIMA PARANHOS                  5179253-14.2019.8.09.0051           CANCELLATION                     CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
CYNTHIA ROCHA LOPES                          51.001.001.XX-XXXXXXX               COLLECTION                       CIVIL COURT OF CUIABÁ                                         Yes              No               No




                                                                                                        241 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 362 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

CYNTHIA ROCHA MIRANDA                         1055600-22.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
CYNTHIA ROSA VIOLA                            0000710-98.2019.5.10.0018          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
CYNTHIA TEIXIERA DE SANTANA                   0019930-33.2020.8.25.0001          RESERVATION                        CIVIL COURT OF ARACAJU                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
CYNTHIA VASCONCELOS GOES BARBOSA              3000545-04.2019.8.06.0004          CANCELLATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No

CYNTIA BRAZ BORGES                            0707749-52.2019.8.07.0014          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BRASÍLIA                                       Yes              No               No
CYNTIA CALMON DE SIQUEIRA LOPES               0205227-08.2019.8.05.0001          CIVIL LITIGATION - SERVICE         CIVIL COURT OF SALVADOR                                       Yes              No               No
CYR DE SOUSA MARTINS NETO                     0000917-67.2018.5.21.0005          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
CYR DE SOUSA MARTINS NETO                     0000567-79.2018.5.21.0005          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - SEAT
CYRENE MENDES BAPTISTA                        0020737-21.2020.8.19.0001          COMFORT                            CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - SEAT
CYRENE MENDES BAPTISTA                        0020737-21.2020.8.19.0001          COMFORT                            CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
CYRO DONIZETE PASSOS                          0010867-11.2016.5.15.0079          INDIVIDUAL LABOR CLAIM             FORUM TRABALHISTA DE ARARAQUARA                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
D. S. M.                                      1013407-72.2020.8.11.0002          CANCELLATION                       CIVIL COURT OF VÁRZEA GRANDE                                  Yes              No               No
D. V. R. DE OLIVEIRA                          0016347-47.2018.8.17.2001          CIVIL LITIGATION - CARGO           CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TRAVEL
D.S. VIAGENS E TURISMO LTDA ME                1132323-16.2018.8.26.0100          AGENCY                             CIVIL COURT OF SÃO PAULO                                      Yes              No               No
D2G TECNOLOGIA LTDA EPP                       9007424-77.2020.8.21.0001          CIVIL LITIGATION - CARGO           CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
DA COSTA SERVICOS AUXILIARES AEREOS                                              CIVIL LITIGATION - COMMERCIAL
LTDA                                          0031882-43.2015.8.24.0023          REPRESENTATIVE                     CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No

DACICLEIA BARBOSA MOURA                       0515000-04.2019.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAFNE DE PAIVA RIBEIRO                        8010520-86.2014.8.11.0040          OVERBOOKING                        CIVIL COURT OF SORRISO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAFNY PEREIRA MAIA                            7058440-14.2019.8.22.0001          CHANGE                             CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DAGINA CRISTINA NASCIMENTO                    0003941-20.2015.8.06.0153          RESERVATION                        CIVIL COURT OF QUIXELÔ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
DAGNA FROEDER                                 5000925-78.2019.8.13.0430          LITIGATION - CIVIL                 CIVIL COURT OF MONTE BELO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAGOBERTO ALVES DE ALMEIDA                    5001227-03.2020.8.13.0324          CANCELLATION                       CIVIL COURT OF ITAJUBÁ                                        Yes              No               No

DAGOBERTO RAMOS DE BRITO                      0806069-11.2020.8.20.5004          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                             Yes              Yes              No

DAGOBERTO RAMOS DE BRITO                      0806069-11.2020.8.20.5004          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                             Yes              Yes              No
DAGUIMAR FRANCA DO NASCIMENTO                 0611288-81.2019.8.04.0020          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF MANAUS                                            Yes              No               No

DAIANA ALVES ANGELO DA SILVA                  5004548-05.2020.8.13.0079          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CONTAGEM                                          Yes              No               No
DAIANA APARECIDA VARELLA PASCHOAL             1001474-25.2015.5.02.0311          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                   Yes              Yes              No

DAIANA BRESSAN DA SILVA                       0049504-79.2019.8.19.0203          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DAIANA GUIMARAES PESSOA                       1016368-90.2020.8.26.0576          RESERVATION                     CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                             Yes              No               No




                                                                                                         242 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11               Main Document
                                                                                                   Pg 363 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

DAIANA PEREIRA DE ASSIS FORNAZIER            7003861-82.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO VELHO                                    Yes              No               No
DAIANA ROCHA DOS SANTOS                      0020830-63.2017.5.04.0451          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DAIANA ROSS VERAS PEREIRA                    0834983-82.2019.8.23.0010          CANCELLATION                       CIVIL COURT OF BOA VISTA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DAIANA SANTOS DA COSTA CRUZ                  0021516-63.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
DAIANE ALVEZ VIANA                           0065647-52.2018.8.13.0525          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF POUSO ALEGRE                                   Yes              No               No
DAIANE BELLE                                 0006436-92.2020.8.16.0182          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CURITIBA                                       Yes              No               No

DAIANE BRAVO DA SILVA                        1011345-66.2020.8.26.0576          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                             Yes              Yes              No

DAIANE BRAVO DA SILVA                        1011345-66.2020.8.26.0576          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                             Yes              Yes              No

DAIANE CARINE LAMEIRA DE SOUSA               0219425-50.2019.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
DAIANE CARVALHO RAFAEL                       1000427-19.2020.5.02.0318          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DAIANE CRISTINA WINTER                       1001029-45.2020.8.11.0015          CANCELLATION                       CIVIL COURT OF SINOP                                          Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DAIANE CRISTINA WINTER                       1001029-45.2020.8.11.0015          CANCELLATION                       CIVIL COURT OF SINOP                                          Yes              Yes              No
DAIANE DA SILVA SANTOS                       0000074-55.2018.5.12.0037          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

DAIANE DOS SANTOS CAZUMBA                    7005020-60.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
DAIANE DOS SANTOS CAZUMBA                    7014896-39.2020.8.22.0001          RESERVATION                        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
DAIANE FERREIRA DA SILVA                     0023796-07.2020.8.05.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF SALVADOR                                       Yes              No               No
DAIANE FLORENTINO DA SILVA                   1002096-46.2016.5.02.0319          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
DAIANE MULLING NEUTZLING                     3001139-46.2019.8.06.0221          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FORTALEZA                                      Yes              No               No
DAIANE NASCIMENTO DA SILVA                   0001638-90.2016.5.10.0006          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
DAIANE OLIVEIRA MARIANO BAHLS                0000100-04.2016.5.09.0006          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE CURITIBA                                 Yes              No               No
DAIANE OLIVEIRA MARIANO BAHLS                0001558-72.2016.5.09.0130          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                     Yes              No               No
DAIANE PATRICIA LOPES LIMA                   0001907-40.2012.5.03.0144          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                      Yes              Yes              No
DAIANE PEIXINHO DIAS                         0001979-78.2014.5.02.0081          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DAIANE REGINA RUFATTO                        0802065-38.2018.8.12.0019          CANCELLATION                       CIVIL COURT OF PONTA PORÃ                                     Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
DAIANE RIBAS DA CUNHA MELO                   1002624-44.2020.8.26.0506          COLLECTION                         CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - IMPROPER
DAIANE RIBAS DA CUNHA MELO                   1002624-44.2020.8.26.0506          COLLECTION                         CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DAIANE ROSARIO DA PURIFICACAO                0033897-06.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
DAIANE SANTANA FERRARI                       1000380-21.2015.5.02.0318          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No

DAIANE SCHUPPEL FERREIRA                     1004695-13.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DAIANE ZAMPIERI COLOMBO                      0005688-16.2019.8.16.0014          CANCELLATION                       CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DAIANE ZELLER RODRIGUES CLEMENTINO           0002729-58.2020.8.26.0564          OVERBOOKING                        CIVIL COURT OF SÃO BERNARDO DO CAMPO                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DAIANI DE OLIVEIRA ELIAS TARICANO            1001267-62.2020.8.26.0010          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No



                                                                                                        243 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 364 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
DAIANI DE OLIVEIRA ELIAS TARICANO          1001267-62.2020.8.26.0010            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
DAIANI TEXEIRA                             0100147-55.2016.5.01.0055            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
DAIANNY GUALBERTO DE OLIVEIRA              0000258-52.2019.5.13.0003            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA                                            Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
DAIANNY MOREIRA DE LUCAS NAGAMATSU 0602941-24.2018.8.01.0070                    RESERVATION                         CIVIL COURT OF RIO BRANCO                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DAIANY CHRISTINA SILVA DOS SANTOS          1001986-88.2020.8.11.0001            CANCELLATION                        CIVIL COURT OF CUIABÁ                                        Yes              No               No
DAIANY PEREIRA ALARCON                     5072668-32.2020.8.09.0073            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF INHUMAS                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
DAIENE AYRIZONO CORTONEZI                  1028452-60.2019.8.26.0576            RESERVATION                         CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No

DAIKELINE POHL CRUZ                          1038401-84.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAISY CRISOSTIMO CAVALCANTE                  7044910-74.2018.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
DAISY DE ARAUJO CHAVES GUIMARAES                                                 CIVIL LITIGATION - TICKET /
PIMENTEL                                     0007597-90.2017.8.17.2001           RESERVATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
DAISY RODRIGUES DE SOUZA                     0010777-31.2015.5.03.0092           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         Yes              Yes              No

DAISYANE ANICETO DE BRITO LEITE              0006135-20.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              No               No
DAIZE FATIMA DE ARRUDA                       51.019.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS      CIVIL COURT OF CUIABÁ                                           Yes              No               No

DAIZY FERREIRA FERRARI                       0012912-50.2013.8.21.0022           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PELOTAS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DALAINE VASCONCELOS ROSA COSTA               5001155-28.2019.8.13.0687           CANCELLATION                      CIVIL COURT OF TIMÓTEO                                        Yes              No               No
DALCI DOMINGOS LEAL DIMA JUNIOR              0015398-03.2019.8.19.0006           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO GONÇALO                                    Yes              No               No
DALETE GONCALVES BENICIO DE ALMEIDA          0001192-90.2015.5.06.0020           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE - PE                              Yes              No               No

DALIA DAHEE MOON                             1007755-57.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DALIANA MATTANA DE OLIVEIRA                  5013982-43.2019.8.21.0010           CANCELLATION                      CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No
DALILA ALVES CONCEICAO CARVALHO              1001856-46.2014.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
DALILA ALVES VIEIRA DA SILVA                 1000489-59.2020.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DALILA ANDRADE DE OLIVEIRA                   5000335-57.2019.8.08.0037           CANCELLATION                      CIVIL COURT OF MUNIZ FREIRE                                   Yes              No               No

DALILA NATALINA MESSIAS MESCIAS              7001550-21.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DALILA SANTOS QUEIROZ                        0028153-30.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
DALISOM DE SOUSA NASCIMENTO                  0700298-56.2019.8.01.0009           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SENADOR GUIOMARD                               Yes              No               No
DALISSON BENTO DE PAIVA                      1001422-13.2017.5.02.0714           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
DALIZIO SILVEIRA BARROS NETO                 1000117-49.2020.8.26.0106           IMPEDIMENT                        CIVIL COURT OF CAIEIRAS                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
DALIZIO SILVEIRA BARROS NETO                 1000117-49.2020.8.26.0106           IMPEDIMENT                        CIVIL COURT OF CAIEIRAS                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
DALMA DOS SANTOS CONCEICAO FRANCA            0002201-48.2020.8.19.0037           IMPEDIMENT                        CIVIL COURT OF NOVA FRIBURGO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DALMIR ANTONIO DE SANT ANNA                  5000573-96.2019.8.24.0048           CANCELLATION                      CIVIL COURT OF PENHA                                          Yes              No               No
DALMO VINICIUS GOMES MENDONCA                0807404-21.2018.8.20.5106           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MOSSORÓ                                        Yes              No               No



                                                                                                         244 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 365 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
DALTON RAMAJO TOLENTINO SILVA             0000322-22.2013.5.02.0054            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
DALVA APARECIDA OLIVEIRA DE CARVALHO                                           CIVIL LITIGATION - FLIGHT
PINTO                                     1003768-81.2018.8.26.0099            CHANGE                              CIVIL COURT OF BRAGANÇA PAULISTA                             Yes              No               No
DALVA DAS NEVES DA SILVA NASCIMENTO       0863826-09.2019.8.14.0301            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
DALVA HELENA ROSA FERREIRA                0703310-07.2019.8.07.0011            OVERBOOKING                         CIVIL COURT OF BRASÍLIA                                      Yes              No               No

DALVA REGINA THUMS                           9001760-48.2019.8.21.0018           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MONTENEGRO                                      Yes              No               No

DALVA VIEIRA PINA                            0002974-53.2020.8.19.0212           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NITERÓI                                         Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
DALVAIR JACINTO ANGHEBEN                     5010619-40.2019.8.24.0018           COLLECTION                      CIVIL COURT OF CHAPECÓ                                         Yes              No               No
DALVINA DO NASCIMENTO MENEZES DE
OLIVEIRA                                     0800787-23.2019.8.14.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CASTANHAL                                     Yes              No               No
DALYSTON LOPES DA SILVA                      0025473-92.2017.5.24.0003           INDIVIDUAL LABOR CLAIM            CEJUSC                                                       Yes              Yes              No
DAMIAO ANTONIO DE LIMA                       0000653-98.2019.5.10.0012           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
DAMIAO EUGENIO DA SILVA                      1000031-97.2019.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

DAMIELSON CONCEICAO DE JESUS                 5002056-75.2020.8.24.0033           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ITAJAÍ                                          Yes              No               No
DAMILA BONATO                                0012182-38.2020.8.16.0182           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF CURITIBA                                        Yes              No               No

DAN AHARON HARARI                            1123781-72.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAN KUZNIEC                                  1022633-81.2020.8.26.0100           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                       Yes              No               No

DAN MIZRAHI ZALADEK GIL                      1118882-65.2018.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DANA CORTEZ FEITOSA                          1015727-78.2020.8.26.0002           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DANA CORTEZ FEITOSA                          1015727-78.2020.8.26.0002           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANCHELLE STEFANY SANTOS ROSA                1009978-80.2020.8.26.0002           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANCHELLE STEFANY SANTOS ROSA                1009978-80.2020.8.26.0002           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DANCLER REGINALDO ELY FILHO                  9001595-45.2019.8.21.0068           RESERVATION                       CIVIL COURT OF SÃO SEBASTIÃO DO CAÍ                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANDARA COSTA LIMA DE SOUZA                  0810853-52.2018.8.10.0001           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANDARA DE PAULA OLIVEIRA                    5019918-35.2019.8.13.0701           CANCELLATION                      CIVIL COURT OF UBERABA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANDARA OLIVEIRA LIMA                        0761630-35.2019.8.07.0016           CHANGE                            CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DANDARA OLIVEIRA LIMA                        0761630-35.2019.8.07.0016           CHANGE                            CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
DANDARA SILVA DE OLIVEIRA DAMBOS             0111929-55.2019.8.19.0038           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NOVA IGUAÇU                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DANGELA JULIA DA COSTA                       5702256-77.2019.8.09.0038           RESERVATION                       CIVIL COURT OF CRIXÁS                                        Yes              No               No
DANGELO ARAUJO DOS SANTOS                    0011481-44.2015.5.03.0092           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIANO PENAFORTE E SILVA                    5010286-47.2018.8.13.0433           CANCELLATION                      CIVIL COURT OF MONTES CLAROS                                 Yes              No               No



                                                                                                        245 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 366 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
DANIEL AIRAM BRANCO SILVA                  0013975-62.2020.8.19.0203            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
DANIEL AIRES REGO BASTOS                   0701902-29.2020.8.07.0016            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL ALBERTO MANSUR                      1068374-81.2019.8.26.0100            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No

DANIEL ALEXANDRE GEISSE                      5000300-55.2019.8.21.1001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                     Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
DANIEL ALMEIDA DE SOUZA                      8001422-84.2019.8.05.0229           LITIGATION - CIVIL              CIVIL COURT OF SANTO ANTÔNIO DE JESUS                           Yes              No               No

DANIEL ALT CAVADA                            0602769-48.2019.8.01.0070           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO BRANCO                                     Yes              No               No
DANIEL ALVES FUNQUIM                         1001188-66.2019.5.02.0712           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
DANIEL ANTONIO ALVARADO                      0000888-42.2017.5.09.0892           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
DANIEL ANTONIO DE FREITAS                    0001427-45.2016.5.10.0009           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No

DANIEL ANTONIO DE MOURA NETO                 5008720-93.2019.8.13.0056           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BARBACENA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL ANTONIO ROMANO                        1013553-46.2019.8.26.0224           CANCELLATION                    CIVIL COURT OF GUARULHOS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
DANIEL APARECIDO BURGOS DE ARAUJO            1001811-63.2019.8.11.0055           COLLECTION                      CIVIL COURT OF TANGARÁ DA SERRA                                 Yes              No               No

DANIEL ARAUJO DE CARVALHO                    5150485-51.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL ARAUJO FERNANDES                      5005531-96.2019.8.24.0090           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
DANIEL ARAUJO RODRIGUES                      0300270-36.2013.8.05.0080           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DANIEL AUGUSTO PADOVEZE                      35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DANIEL AUGUSTO PADOVEZE                      35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DANIEL AUGUSTO PADOVEZE                      35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DANIEL AUGUSTO PADOVEZE                      35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DANIEL BANDEIRA LIMA                         5000358-12.2020.8.21.0035           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SAPUCAIA DO SUL                                Yes              No               No
DANIEL BARBOSA CHAGAS                        0000054-64.2013.5.01.0031           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           No               Yes              Yes
DANIEL BARCZYSZYN                            0000909-27.2016.5.09.0965           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
DANIEL BARROS DE MIRANDA                     0800200-81.2020.8.10.0013           COLLECTION                        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL BASTOS FERREIRA                       0007086-74.2020.8.19.0209           OVERBOOKING                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
DANIEL BATISTA DOS SANTOS                    1002089-45.2016.5.02.0710           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
DANIEL BERTOLLI LANGE                        0052247-46.2018.8.16.0182           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              No               No
DANIEL BITENCOURT GONCALVES                  9001454-53.2019.8.21.0059           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF OSÓRIO                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL BLUME PEREIRA DE ALMEIDA              0842095-97.2016.8.10.0001           CHANGE                            CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
DANIEL BONALDI JUNIOR                        0047708-03.2019.8.16.0182           COMFORT                           CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
DANIEL BRITO DOS SANTOS                      0700386-78.2020.8.02.0091           IMPEDIMENT                        CIVIL COURT OF MACEIÓ                                         Yes              No               No

DANIEL CABRERA ABDULMASSIH ESPIR             1003806-49.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL CALDAS SOARES FERREIRA                0020312-93.2019.8.08.0725           CHANGE                          CIVIL COURT OF SERRA                                            Yes              No               No



                                                                                                         246 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 367 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

DANIEL CALVO                                 5017568-34.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              Yes              No

DANIEL CALVO                                 5017568-34.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
DANIEL CAMPOS DE SOUZA                       0606788-92.2020.8.04.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
DANIEL CAMPOS DE SOUZA                       0601763-98.2020.8.04.0001          RESERVATION                        CIVIL COURT OF MANAUS                                         Yes              No               No
DANIEL CAMPOS DE SOUZA                       0606788-92.2020.8.04.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MANAUS                                         Yes              Yes              No
DANIEL CAMPOS FREIRE                         0013023-31.2020.8.16.0021          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CASCAVEL                                       Yes              No               No
DANIEL CANDIDO DE OLIVEIRA                   0002542-89.2014.5.02.0043          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No

DANIEL CARLOS PASCAL LOPEZ NARVAEZ           1011132-36.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

DANIEL CARNEIRO PAIVA                        0842384-98.2019.8.15.2001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL CARVALHO PEREIRA                      1057917-90.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL CASTRO E MELO                         0018421-54.2019.8.13.0351          CANCELLATION                       CIVIL COURT OF JANAÚBA                                        Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
DANIEL CESAR GURGEL COELHO PONTE             0817115-31.2019.8.20.5004          LITIGATION - CIVIL                 CIVIL COURT OF NATAL                                          Yes              No               No

DANIEL CESAR GURGEL COELHO PONTE             0823987-62.2019.8.20.5004          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL CORREA DAGOSTINI                      1048705-45.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL CORREA DOERNER                        5009855-43.2019.8.24.0054          CANCELLATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
DANIEL CORRENTE FRANZINI                     1006545-62.2017.8.26.0038          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ARARAS                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL CORTE CARRINHO                        1016574-72.2019.8.26.0016          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DANIEL COSTA SOARES                          0049709-88.2020.8.05.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SALVADOR                                       Yes              Yes              No
DANIEL COSTA SOARES                          0049709-88.2020.8.05.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SALVADOR                                       Yes              Yes              No

DANIEL COTRIM DE SOUZA                       0008960-94.2020.8.19.0209          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL DA CUNHA GOMES                        1059231-71.2019.8.26.0002          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                         Yes              No               No

DANIEL DA FONSECA SILVA FILHO                0001610-78.2019.8.03.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MACAPÁ                                            Yes              No               No
DANIEL DA SILVA AGUIAR                       5003065-92.2018.8.13.0439          CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF MURIAÉ                                             Yes              No               No
DANIEL DA SILVA BARBOSA                      1000437-87.2016.5.02.0711          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                         Yes              Yes              No
                                                                                                                TRIBUNAL REGIONAL DO TRABALHO DA 18ª REGIÃO -
DANIEL DA SILVA CAVALIERE                    0010380-65.2014.5.18.0002          INDIVIDUAL LABOR CLAIM          GOIÂNIA                                                          Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
DANIEL DA SILVA GUEDES                       0611194-59.2020.8.04.0001          RESERVATION                     CIVIL COURT OF MANAUS                                            Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
DANIEL DA SILVA GUEDES                       0611194-59.2020.8.04.0001          RESERVATION                     CIVIL COURT OF MANAUS                                            Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL DA SILVA SOUZA                        1012918-18.2020.8.26.0002          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL DA SILVA SOUZA                        1012918-18.2020.8.26.0002          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                         Yes              No               No




                                                                                                        247 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 368 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL DAMASCENO KAWACHI                   0638610-91.2019.8.04.0015            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              No               No
DANIEL DAVID MOUADEB                       1128846-82.2018.8.26.0100            CIVIL LITIGATION - AIRCRAFT         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DANIEL DE ABREU                            0000207-45.2014.5.15.0008            INDIVIDUAL LABOR CLAIM              FÓRUM REGIONAL DA 15ª REGIÃO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - GENERAL
DANIEL DE AGUIAR SILVA                     0007473-68.2019.8.13.0346            LITIGATION - CIVIL                  CIVIL COURT OF JABOTICATUBAS                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL DE ALMEIDA LOPES                    0056171-61.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL DE BRITO CORTELA                    1006187-06.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL DE BRITO CORTELA                    1006187-06.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL DE CARVALHO ALVIM CARMO             5168217-45.2019.8.13.0024            CHANGE                              CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
DANIEL DE CARVALHO SILVA MARIZ             5039453-41.2019.8.13.0024            IMPEDIMENT                          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL DE MAGALHAES SOUZA                  0810000-18.2020.8.12.0001            CANCELLATION                        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL DE MORAES GOMES                     0071855-70.2019.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL DE OLIVEIRA                         0823775-98.2019.8.12.0110            CANCELLATION                        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
DANIEL DE OLIVEIRA JARDIM FILHO            0034975-35.2020.8.05.0001            COLLECTION                          CIVIL COURT OF SALVADOR                                      Yes              No               No
DANIEL DE OLIVEIRA PRADO                   35.015.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SANTOS                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL DE OLIVEIRA ROBERTO                 5025116-81.2018.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
DANIEL DE SOUZA JUNIOR                     0007560-34.2020.8.05.0080            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
DANIEL DEMETRIO ALMEIDA BARBOSA            35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DANIEL DEMETRIO ALMEIDA BARBOSA            35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DANIEL DO NASCIMENTO                       0000841-40.2019.5.13.0002            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA                                            Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL DONIZETT DE OLIVEIRA                0027254-67.2019.8.19.0004            CANCELLATION                        CIVIL COURT OF SÃO GONÇALO                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL DOS REIS MILITITSKI LEVY            0637204-35.2019.8.04.0015            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL DOS REIS MILITITSKI LEVY            0637204-35.2019.8.04.0015            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              Yes              No
DANIEL DOS SANTOS ALVES                    0704665-48.2020.8.07.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
DANIEL DOS SANTOS SOUZA                    9000443-10.2020.8.21.0073            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF TRAMANDAÍ                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
DANIEL DUARTE ELORZA                       1016454-37.2020.8.26.0002            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DANIEL DUBA SILVEIRA ELIA                  0328876-20.2019.8.19.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
DANIEL ELIAS GARCIA                        5000672-53.2019.8.24.0020            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CRICIÚMA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL ESCOBAR BUENO PEIXOTO               0023751-82.2019.8.08.0347            CANCELLATION                        CIVIL COURT OF VITÓRIA                                       Yes              No               No
DANIEL EVANGELISTA DA ROCHA                0000107-88.2020.5.10.0018            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
DANIEL EVANGELISTA DA ROCHA                0000913-60.2019.5.10.0018            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
DANIEL FELIPE SOARES                       1002244-72.2020.8.26.0004            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SÃO PAULO                                          Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
DANIEL FERNANDES                           1001172-38.2020.8.26.0008            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No



                                                                                                         248 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 369 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL FERRAZ CALONGE                      1011456-26.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL FERRAZ CALONGE                      1011456-26.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DANIEL FERREIRA DA SILVA                   1000920-24.2019.5.02.0320            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
DANIEL FERREIRA DO NASCIMENTO              1000003-39.2018.5.02.0320            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
DANIEL FIGUEIRA BORGES                     0044039-79.2020.8.19.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
DANIEL FIGUEIRA BORGES                     0044039-79.2020.8.19.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No

                                                                                 CIVIL LITIGATION - PROMOTIONS
DANIEL FONSECA DE BARROS GOMES               0033673-78.2020.8.19.0001           / ADVERTISEMENTS              CIVIL COURT OF RIO DE JANEIRO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL FORMIGHIERI NARDI                     0014727-54.2019.8.16.0170           CANCELLATION                  CIVIL COURT OF TOLEDO                                             Yes              No               No

DANIEL FRANCISCO DA SILVA                    0821368-47.2019.8.20.5106           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MOSSORÓ                                        Yes              No               No
DANIEL FRANCISCO DA SILVA FILHO              0821351-11.2019.8.20.5106           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MOSSORÓ                                        Yes              No               No
DANIEL FRANCISCO DA SILVA FILHO              0822489-13.2019.8.20.5106           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MOSSORÓ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL FRANK BENZECRY                        0633483-75.2019.8.04.0015           CHANGE                            CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL FRANK BENZECRY                        0633483-75.2019.8.04.0015           CHANGE                            CIVIL COURT OF MANAUS                                         Yes              Yes              No

DANIEL FREYESLEBEN CAON                      5000069-27.2020.8.24.0090           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DANIEL FURLAN                                5001103-71.2019.8.24.0090           RESERVATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
DANIEL GALEANI ALVES                         35.001.003.XX-XXXXXXX               FIDELIDADE PROGRAM                CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
DANIEL GALEANI ALVES                         35.001.003.XX-XXXXXXX               FIDELIDADE PROGRAM                CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL GASPAR MATTOS                         0010710-66.2020.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                       Yes              No               No
DANIEL GOMES AZEREDO                         1001463-75.2015.5.02.0705           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL GOMES DA COSTA                        0056272-98.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DANIEL GOMES MONTEIRO DE MORAES              0012053-05.2020.8.17.8201           RESERVATION                       CIVIL COURT OF RECIFE                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
DANIEL GOMES MONTEIRO DE MORAES              0012053-05.2020.8.17.8201           RESERVATION                       CIVIL COURT OF RECIFE                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL GOULART ESCOBAR                       1000233-03.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL GOULART ESCOBAR                       1000233-03.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
DANIEL GUERRA JACOB                          5138461-59.2017.8.13.0024           IMPEDIMENT                        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
DANIEL GUSTAVO AZIANI                        1001941-67.2016.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No

DANIEL HELUY CARAM                           5006538-02.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              Yes              No

DANIEL HELUY CARAM                           5006538-02.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              Yes              No




                                                                                                         249 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 370 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL HENRIQUE ACORSI ALVES               1019966-28.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL HENRIQUE BRITO SILVA                5004588-02.2019.8.13.0344            CANCELLATION                        CIVIL COURT OF ITURAMA                                       Yes              No               No
                                                                                CIVIL LITIGATION - SEAT
DANIEL HENRIQUE DE CARVALHO                0700342-40.2020.8.07.0020            COMFORT                             CIVIL COURT OF BRASÍLIA                                      Yes              No               No
DANIEL HENRIQUE DE OLIVEIRA PERIN          1021581-73.2020.8.11.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CUIABÁ                                        Yes              No               No

DANIEL HENRIQUE DE OLIVEIRA SILVA            0119316-71.2018.8.13.0702           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF UBERLÂNDIA                                       Yes              No               No
DANIEL HENRIQUE DOS SANTOS                   0000591-02.2018.5.14.0006           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              Yes              No
                                                                                                                 CENTRO JUDICIÁRIO DE SOLUÇÃO DE CONFLITOS E
DANIEL HENRIQUE DOS SANTOS                   0000335-59.2018.5.14.0006           INDIVIDUAL LABOR CLAIM          CIDADANIA                                                       Yes              Yes              No

DANIEL HOROVITZ                              0050097-69.2018.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
DANIEL IRINEI DE SOUZA VENTURA               0006301-76.2019.8.19.0006           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO GONÇALO                                    Yes              No               No
DANIEL JONAS MACHADO DA SILVA                0010117-33.2017.5.15.0092           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
DANIEL JORGE FADEL                           0130866-30.2019.8.19.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL JOSE ALVES DA SILVA                   5000255-15.2019.8.21.0140           CANCELLATION                      CIVIL COURT OF BARRA DO RIBEIRO                               Yes              No               No

DANIEL JOSÉ AMADOR RAMALHO                   0079713-49.2007.8.02.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - ACCIDENT /
DANIEL JOSE DA SILVA                         1028117-30.2019.8.26.0224           INCIDENT                          CIVIL COURT OF GUARULHOS                                      Yes              No               No
DANIEL JOSE LIMA DE SOUSA                    0021618-12.2005.8.14.0301           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL JOSE PORTAL SALGADO                   0861767-48.2019.8.14.0301           CANCELLATION                      CIVIL COURT OF BELÉM                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL JOSE PORTAL SALGADO                   0861767-48.2019.8.14.0301           CANCELLATION                      CIVIL COURT OF BELÉM                                          Yes              Yes              No

DANIEL KEATING                               1016160-82.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
DANIEL KEMELL MOURAD                         1007593-54.2019.8.26.0016           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO PAULO                                        Yes              No               No

DANIEL KUNIOCHI                              1004977-17.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

DANIEL KUNIOCHI                              1004977-17.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DANIEL LAPAGESSE FIALA                       0001200-80.2017.5.12.0036           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
DANIEL LEAL LEITE                            1001467-69.2020.8.26.0010           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DANIEL LIMEIRA DINIZ                         0010212-13.2018.5.03.0173           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
DANIEL LOMBA DA SILVA                        0023951-10.2020.8.05.0001           CIVIL LITIGATION - CARGO          CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL LOPES DA SILVA                        1022119-23.2019.8.26.0114           CANCELLATION                      CIVIL COURT OF CAMPINAS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL LOTUFO MAUDONNET                      1010813-60.2019.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
DANIEL LUCAS RIBEIRO REZENDE                 1043474-89.2019.8.26.0114           LITIGATION - CIVIL                CIVIL COURT OF CAMPINAS                                       Yes              No               No
DANIEL LUIS NASCIMENTO MOURA                 8010559-71.2016.8.11.0086           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF NOVA MUTUM                                     Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
DANIEL LUIZ DE QUEIROZ                       5483618-38.2019.8.09.0051           IMPEDIMENT                        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
DANIEL LUIZ DO CARMO JUNIOR                  9005663-76.2019.8.21.0023           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO GRANDE                                     Yes              No               No



                                                                                                         250 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 371 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL LUSTOSA RODRIGUES                   1006518-12.2020.8.26.0576            CHANGE                              CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
DANIEL MACHADO RAMOS                       0131428-39.2019.8.19.0001            LITIGATION - CIVIL                  CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
DANIEL MACIEL DE BARROS LEITE              0700064-09.2020.8.02.0075            LITIGATION - CIVIL                  CIVIL COURT OF MACEIÓ                                        Yes              No               No
DANIEL MAIOCHI BEIRAO                      0020720-93.2017.5.04.0021            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              No               No
DANIEL MAJDALANI DE CERQUEIRA              0067889-55.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No
DANIEL MARIZ GUDINO                        0052932-59.2020.8.19.0001            CIVIL LITIGATION - SERVICE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

DANIEL MAROTTI CORRADI                       1007175-24.2019.8.26.0564           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO BERNARDO DO CAMPO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL MARQUES PERFEITO                      1016686-46.2020.8.26.0100           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL MARQUES PERFEITO                      1016686-46.2020.8.26.0100           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL MARRACINI                             0069912-71.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
DANIEL MARTELLINI                            1002236-11.2015.5.02.0709           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
DANIEL MARTIN PHANG CACERES                  1003491-97.2020.8.26.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DANIEL MENDES DE ALMEIDA                     1002132-64.2016.5.02.0715           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TAM
DANIEL MENDES DE ARAUJO PINTO                0000799-24.2020.8.26.0008           FIDELIDADE PROGRAM                CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TAM
DANIEL MENDES DE ARAUJO PINTO                0000799-24.2020.8.26.0008           FIDELIDADE PROGRAM                CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL MENDES GRADIN                         0034130-03.2020.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL MENDONCA CARAM SANTOS                 5014709-45.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL MENDONCA CARAM SANTOS                 5014709-45.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
DANIEL MILLIONS VIANA MENESES                0829619-69.2019.8.20.5004           CIVIL LITIGATION - SERVICE        CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL MIRANDA MONTENEGRO                    3000500-66.2020.8.06.0003           CHANGE                            CIVIL COURT OF FORTALEZA                                      Yes              No               No
DANIEL MIRANDA TEIXEIRA                      0100394-21.2017.5.01.0081           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
DANIEL MOLINA FELIPE MOREIRA                 0007005-11.2018.8.19.0011           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CABO FRIO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL MONOSOWSKI LERNER                     1027126-38.2019.8.26.0100           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL MORENO VICTORINO                      0004608-14.2020.8.19.0203           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL NEGREIROS COUTINHO                    0603087-31.2019.8.01.0070           CHANGE                            CIVIL COURT OF RIO BRANCO                                     Yes              No               No

DANIEL NICOLA                                0028420-67.2019.8.16.0021           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CASCAVEL                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL NOBREGA CAMPOS                        5014935-77.2020.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL NOBREGA CAMPOS                        5014935-77.2020.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL NOBUO UNO                             1073275-95.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No




                                                                                                         251 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 372 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL NOGUEIRA DIAS                       5025850-26.2020.8.09.0007            CANCELLATION                        CIVIL COURT OF ANÁPOLIS                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL NOGUEIRA DIAS                       5025850-26.2020.8.09.0007            CANCELLATION                        CIVIL COURT OF ANÁPOLIS                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL OLIVEIRA DE BRITO                   1012823-85.2020.8.26.0002            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL OLIVEIRA DE BRITO                   1012823-85.2020.8.26.0002            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No

DANIEL OLIVEIRA MOTA                         0008015-42.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL PAIXAO SOUZA CRUZ                     3000420-51.2018.8.06.0075           CANCELLATION                      CIVIL COURT OF EUSÉBIO                                        Yes              No               No
DANIEL PEREIRA BARBOSA                       0100510-30.2018.5.01.0004           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
DANIEL PEREIRA DE ANDRADE FILHO              0802054-19.2020.8.15.2003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL PEREIRA DE LIMA                       0800023-59.2020.8.15.0731           CANCELLATION                      CIVIL COURT OF CABEDELO                                       Yes              No               No

DANIEL PEREIRA DO PRADO REZENDE              5002660-72.2020.8.13.0702           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL PEREIRA FERNANDES                     0010916-85.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL PEREIRA FERNANDES                     0010916-85.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL PEREIRA MACHADO JUNIOR                1044777-83.2019.8.11.0041           CHANGE                            CIVIL COURT OF CUIABÁ                                         Yes              No               No

DANIEL PEREIRA MAGALHAES                     1017991-68.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

DANIEL PEREIRA RIBEIRO                       1013939-29.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

DANIEL PEREIRA RIBEIRO                       1013939-29.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

DANIEL PERES CAVALCANTI                      0729684-90.2019.8.07.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL PESSOA MEGALE                         5035307-20.2020.8.13.0024           CANCELLATION                    CIVIL COURT OF BELO HORIZONTE                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL PESSOA MEGALE                         5035307-20.2020.8.13.0024           CANCELLATION                    CIVIL COURT OF BELO HORIZONTE                                   Yes              Yes              No
                                                                                                                 TRIBUNAL REGIONAL DO TRABALHO DA 10ª REGIÃO -
DANIEL PONTES DA ROCHA                       0000218-53.2016.5.10.0005           INDIVIDUAL LABOR CLAIM          BRASÍLIA                                                        Yes              Yes              No
DANIEL PRESTES                               0020387-73.2019.5.04.0021           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              No               No
DANIEL QUIINO DOS SANTOS                     1002810-27.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO PAULO                                        Yes              No               No
DANIEL QUIINO DOS SANTOS                     1002810-27.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO PAULO                                        Yes              No               No
DANIEL QUINT DOS SANTOS                      0093300-23.2004.5.02.0316           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                  No               Yes              Yes

DANIEL RABELLO BIANCHIN                      0832697-67.2019.8.12.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
DANIEL RABELO DOS SANTOS                     0800736-78.2020.8.20.5004           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF NATAL                                          Yes              No               No
DANIEL REGIS ALLO WEISS                      1003360-74.2020.8.26.0405           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF OSASCO                                         Yes              No               No
DANIEL RIBEIRO MONTEIRO                      0000340-21.2014.5.02.0050           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL RICARDO ECKHARDT DA SILVA             0061329-44.2019.8.19.0001           OVERBOOKING                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No




                                                                                                         252 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 373 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL RICARDO SINDICIC                    1001377-75.2020.8.26.0361            CHANGE                              CIVIL COURT OF MOGI DAS CRUZES                               Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL ROCHA DO CARMO                      0822357-28.2019.8.12.0110            CANCELLATION                        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
DANIEL RODRIGUES DE MIRANDA                1000473-63.2019.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
DANIEL RODRIGUES SALES                     0001468-42.2017.5.10.0020            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
DANIEL RODRIGUES SALES                     0000297-73.2019.5.10.0022            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
DANIEL ROSCHEL DE MOURA                    1000420-78.2016.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL SALEM                               0031091-95.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
DANIEL SANTANA MASULO                      0623895-44.2019.8.04.0015            RESERVATION                         CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
DANIEL SCHWARTZ                            1016284-65.2020.8.26.0002            IMPEDIMENT                          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL SENA GUIMARAES                      0066030-45.2019.8.19.0002            CANCELLATION                        CIVIL COURT OF NITERÓI                                       Yes              No               No
DANIEL SILVERIO                            0002419-48.2019.8.26.0318            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF LEME                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL SIQUEIRA DE OLIVEIRA                0003913-31.2020.8.05.0274            CANCELLATION                        CIVIL COURT OF VITÓRIA DA CONQUISTA                          Yes              No               No
DANIEL SOUSA LEITE LADEIA                  14050-96.2016.8.10.0040              CIVIL LITIGATION - CARGO            CIVIL COURT OF IMPERATRIZ                                    Yes              No               No
DANIEL SOUZA BORELLI                       5484666-32.2019.8.09.0051            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
DANIEL TESKE CORREA                        0301859-94.2016.8.24.0091            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
DANIEL UILSON FARIAS MENDES                0058457-12.2020.8.05.0001            LITIGATION - CIVIL                  CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - GENERAL
DANIEL UILSON FARIAS MENDES                0058457-12.2020.8.05.0001            LITIGATION - CIVIL                  CIVIL COURT OF SALVADOR                                      Yes              Yes              No
DANIEL VAGNER REZENDE                      0100660-66.2019.5.01.0039            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL VICTOR BASTOS DIAS                  0800672-20.2019.8.18.0167            CANCELLATION                        CIVIL COURT OF TERESINA                                      Yes              No               No
DANIEL VIEIRA INACIO                       0751585-69.2019.8.07.0016            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
DANIEL VIEIRA INACIO                       0751585-69.2019.8.07.0016            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIEL VIEIRA SMITH                        0852323-73.2017.8.15.2001            CHANGE                              CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No

DANIEL VITAL ELIAS                           5002914-90.2019.8.24.0082           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
DANIEL VITOR CARDOSO FAHD                    0841049-68.2019.8.10.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL VOLETE                                1015820-41.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL VOLETE                                1015820-41.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No

DANIEL WARLINGTON MORAIS DUTRA               5708842-29.2019.8.09.0007           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ANÁPOLIS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL WELTON SANTANA CABRAL                 0039183-62.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIEL WELTON SANTANA CABRAL                 0039174-03.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
DANIEL ZILBERKNOP                            1071443-27.2019.8.26.0002           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DANIEL ZUBRESKI MONTENEGRO                   0044514-92.2019.8.16.0182           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CURITIBA                                       Yes              No               No
DANIEL ZUCHETTO HERRERO                      0011066-56.2018.5.03.0092           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No




                                                                                                         253 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 374 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
DANIELA ALEXANDRE ZAPAROLI PASIN           1004595-19.2019.8.26.0597            CANCELLATION                        CIVIL COURT OF SERTÃOZINHO                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIELA ANDRADE PALOMBA                    1002416-44.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
DANIELA ANDREA ASTROZA MARTINEZ            35.001.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No

DANIELA APARECIDA DE SOUZA COSTA             7008476-18.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              Yes              No

DANIELA APARECIDA DE SOUZA COSTA             7008476-18.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              Yes              No
DANIELA AROSTI DOS REIS                      35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SÃO PAULO                                        Yes              No               No
DANIELA BALLARDIN RECH                       9000709-60.2019.8.21.0128           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO MARCOS                                       Yes              No               No

DANIELA BASILIO ALVES PINHEIRO DE MATOS 0187882-29.2019.8.05.0001                CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIELA BERGAMIN DE OLIVEIRA                 0007015-65.2019.8.17.8227           OVERBOOKING                     CIVIL COURT OF JABOATÃO DOS GUARARAPES                          Yes              No               No

DANIELA BONIN                                0306757-06.2019.8.24.0008           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BLUMENAU                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIELA CAPELO FURTADO                       3001004-88.2019.8.06.0009           CANCELLATION                    CIVIL COURT OF FORTALEZA                                        Yes              No               No
DANIELA CARDOSO LOPES                        0101321-34.2018.5.01.0054           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              No               No

DANIELA CARVALHO ISSA MAFFEI                 0009783-13.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIELA CAVARZAN                             1002597-76.2020.8.26.0016           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No

DANIELA CHAVES VIEIRA                        5007682-60.2020.8.24.0038           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOINVILLE                                        Yes              Yes              No

DANIELA CHAVES VIEIRA                        5007682-60.2020.8.24.0038           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOINVILLE                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
DANIELA CLEMENTINO ANGEL                     0844560-74.2019.8.10.0001           COLLECTION                      CIVIL COURT OF SÃO LUÍS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIELA COELHO DA MATTA MACHADO              5016090-88.2020.8.13.0024           OVERBOOKING                     CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No

DANIELA COELHO DA MATTA MACHADO              5048173-60.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIELA CORREIA DE LIMA BEZERRA              0019511-49.2020.8.17.2001           CANCELLATION                    CIVIL COURT OF RECIFE                                           Yes              No               No
DANIELA CRISTINA ISMAEL FLORIANO             1001599-47.2020.8.26.0004           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO PAULO                                        Yes              No               No

DANIELA CRISTINA MUELLER                     0309967-65.2019.8.24.0008           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BLUMENAU                                       Yes              No               No
DANIELA CRISTINA SANTOS                      1001128-63.2018.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIELA CRISTINA TORRES                      1015464-58.2019.8.11.0015           CANCELLATION                      CIVIL COURT OF SINOP                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIELA DA SILVA PEDROSA                     5002811-22.2018.8.13.0439           CANCELLATION                      CIVIL COURT OF MURIAÉ                                         Yes              No               No
DANIELA DA SILVA STREVA SANTIAGO             0001394-83.2019.8.19.0030           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANGARATIBA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIELA DAMS CAMPOS                          5005877-51.2020.8.24.0045           CANCELLATION                      CIVIL COURT OF PALHOÇA                                        Yes              No               No

DANIELA DE ALMEIDA BAUER                     5025565-52.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                     Yes              No               No



                                                                                                         254 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 375 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
DANIELA DE CARVALHO                        5002202-52.2020.8.13.0024            CHANGE                              CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DANIELA DE CARVALHO                        5002202-52.2020.8.13.0024            CHANGE                              CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DANIELA DE FATIMA MESCHINI                 1066944-97.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIELA DE FATIMA MESCHINI                 1066944-97.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIELA DE OLIVEIRA PIRES FERNANDES        7011420-90.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DANIELA DE OLIVEIRA PIRES FERNANDES        7011420-90.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DANIELA DE SOUSA PEREIRA                   1034175-39.2019.8.26.0001            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DANIELA DE SOUZA REIS                      0028684-08.2019.8.26.0506            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIELA DIAS FABRICIO                      5038155-61.2019.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
DANIELA DOS SANTOS CANNATO                 0002285-41.2020.8.26.0009            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DANIELA DOS SANTOS CANNATO                 0002285-41.2020.8.26.0009            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DANIELA DOS SANTOS PEREIRA                 1002201-49.2016.5.02.0472            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
DANIELA EDUARDO SARAIVA GONCALVES          0017113-06.2020.8.16.0014            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF LONDRINA                                      Yes              Yes              No
DANIELA EDUARDO SARAIVA GONCALVES          0017113-06.2020.8.16.0014            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF LONDRINA                                      Yes              Yes              No
DANIELA FERNANDES ARAUJO                   0000568-89.2018.5.05.0561            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - GENERAL
DANIELA FERREIRA BASTOS                    0011332-67.2019.8.05.0103            LITIGATION - CIVIL                  CIVIL COURT OF ILHÉUS                                        Yes              No               No
DANIELA FERREIRA LEME DA FONSECA           1004162-74.2019.8.26.0642            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF UBATUBA                                       Yes              No               No
DANIELA FREIRE                             35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No

DANIELA GILARDI MARQUES TAVOLASSI            1011665-92.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

DANIELA GILARDI MARQUES TAVOLASSI            1011665-92.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DANIELA HIROMHI DOI                          0002312-57.2013.5.02.0051           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
DANIELA LEITE GUIMARAES                      00614/2020                          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                            Yes              No               No
DANIELA LEITE GUIMARAES                      00614/2020                          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                            Yes              No               No
DANIELA LIERMANN LUIZ                        0311583-82.2019.8.24.0038           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOINVILLE                                      Yes              No               No
DANIELA MARA SANTOS ALVES                    0001268-56.2015.5.02.0043           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
DANIELA MARINHO DE BENEVOLO                  0850694-93.2019.8.15.2001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No

DANIELA MARTINS ARAUJO                       5006204-92.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DANIELA MARTINS COSTA                        0710985-69.2020.8.07.0016           RESERVATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
DANIELA MERCADANTE DA FONSECA                                                    CIVIL LITIGATION - FLIGHT
CASARINI                                     1002553-57.2020.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - ON-BOARD
DANIELA MINDLIN TESSLER                      1002117-98.2020.8.26.0016           SERVICE                           CIVIL COURT OF SÃO PAULO                                      Yes              No               No

DANIELA MONFILIER DE FARIAS                  0833405-54.2018.8.12.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO GRANDE                                     Yes              No               No
DANIELA MORAIS DA SILVA                      1000336-93.2015.5.02.0320           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                  Yes              Yes              No

DANIELA MOREIRA FAGUNDES                     5202353-68.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No



                                                                                                         255 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 376 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

DANIELA MOREIRA FAGUNDES                    5022969-14.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
DANIELA MOURA BOSSI                         5169591-33.2018.8.13.0024          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
DANIELA NAMMUR                              0041080-30.2019.8.19.0209          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
DANIELA NEPOMUCENO BRUNI                    0002465-33.2015.5.02.0015          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
DANIELA NEPOMUCENO BRUNI                    1002065-54.2017.5.02.0072          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
DANIELA PADILHA JUNQUEIRA MARTINS           0025276-90.2017.8.19.0209          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
DANIELA PATRICIA DOS SANTOS                 0000721-11.2020.8.26.0176          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF EMBU DAS ARTES                                 Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
DANIELA PEON TAMANINI ROSALES               0713169-95.2020.8.07.0016          RESERVATION                        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
DANIELA QUELOTTI ANDRADE                    5015398-89.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
DANIELA QUELOTTI ANDRADE                    5015398-89.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
DANIELA RAMOS COELHO                        1002027-42.2015.5.02.0709          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      No               Yes              Yes
                                                                               CIVIL LITIGATION - FLIGHT
DANIELA RENI DORIAN MARTINEZ                1009812-03.2020.8.26.0114          CANCELLATION                       CIVIL COURT OF CAMPINAS                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
DANIELA ROCHA MONTEIRO                      7019632-03.2020.8.22.0001          CHANGE                             CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
DANIELA ROCHA ROBORTELLA                    5008091-84.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
DANIELA RORATTO                             9002964-69.2019.8.21.0005          OVERBOOKING                        CIVIL COURT OF BENTO GONÇALVES                                Yes              No               No

DANIELA ROSSA GRANDI                        5005283-49.2019.8.24.0020          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CRICIÚMA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
DANIELA ROZA FERNANDES                      1014356-46.2019.8.26.0477          CANCELLATION                       CIVIL COURT OF PRAIA GRANDE                                   Yes              No               No
DANIELA SELLANI DERQUIN                     0021245-90.2017.5.04.0016          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              No               No
DANIELA SENRA GOMES                         1000409-97.2017.5.02.0319          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
DANIELA SISILIO FREITAS                     35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DANIELA SISILIO FREITAS                     35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No

DANIELA SOBRINHO MARTINS                    5042573-24.2019.8.13.0079          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CONTAGEM                                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
DANIELA SOUZA MORAES                        0011416-82.2020.8.08.0545          CANCELLATION                    CIVIL COURT OF VILA VELHA                                        Yes              No               No
DANIELA TELES DA SILVA                      0001394-34.2020.8.17.8201          CIVIL LITIGATION - REFUNDS      CIVIL COURT OF RECIFE                                            Yes              No               No

DANIELA VAZ AGUIAR                          0700086-83.2020.8.01.0014          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TARAUACÁ                                          Yes              No               No

DANIELA VERONESI DEBON                      0004517-96.2019.8.16.0184          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
DANIELA VICENTINI NOVAES                    32.001.001.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
DANIELA VICENTINI NOVAES                    32.001.001.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                               CIVIL LITIGATION - IMPROPER
DANIELA VIEIRA DE REZENDE                   0011870-85.2019.8.13.0342          COLLECTION                         CIVIL COURT OF ITUIUTABA                                      Yes              No               No
DANIELA VIEIRA DOMENICI ALVES               0601792-22.2020.8.01.0070          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO BRANCO                                     Yes              No               No
DANIELA VIEIRA SOARES                       0328944-02.2015.8.24.0023          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No



                                                                                                       256 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 377 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
DANIELA WENSING VANDERLINDE                5002751-63.2019.8.24.0033            CANCELLATION                        CIVIL COURT OF ITAJAÍ                                        Yes              No               No
DANIELE ALVES FAGUNDES                     1000028-81.2020.5.02.0320            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
DANIELE BASTOS LIMA                        0801589-09.2019.8.10.0152            RESERVATION                         CIVIL COURT OF TIMON                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIELE BRITO SILVA                        1022662-71.2019.8.26.0002            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DANIELE BROETTO GRANADO                    0060512-22.2019.8.16.0014            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF LONDRINA                                      Yes              No               No
DANIELE CAROLINE MENGARDA                  0001016-71.2016.5.09.0965            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                    Yes              Yes              No
DANIELE CLARO DA SILVA                     1000002-41.2016.5.02.0056            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No

DANIELE CRISTINA ALVES DOS SANTOS            5202465-37.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIELE CRISTINA LIMA                        7058156-06.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
DANIELE CRISTINA NUNES TAVARES               1007877-70.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DANIELE DA CUNHA PANTOJA                     1000534-47.2020.8.26.0576           RESERVATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DANIELE DA CUNHA PANTOJA                     1000534-47.2020.8.26.0576           RESERVATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
DANIELE DE ABREU DAMASCENO                   0000259-77.2017.5.10.0007           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
DANIELE DE MIRANDA GUERRA REIS               0016694-31.2020.8.05.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SALVADOR                                       Yes              No               No
DANIELE DE OLIVEIRA                          1024597-34.2019.8.26.0007           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DANIELE DE OLIVEIRA                          1024597-34.2019.8.26.0007           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DANIELE DE OLIVEIRA SILVA BARRETO            0002800-31.2020.8.19.0087           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO GONÇALO                                    Yes              No               No
DANIELE DE PAULA CONRADO RAFAEL              1001370-47.2017.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
DANIELE DOS SANTOS LIMA                      0632967-63.2020.8.04.0001           COLLECTION                        CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
DANIELE DOS SANTOS LIMA                      0632967-63.2020.8.04.0001           COLLECTION                        CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIELE HIDEMI TOKUNAGA YONAMINE             1003015-56.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIELE JARABIZA MACEDO                      0032644-79.2017.8.16.0001           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
DANIELE JUNQUEIRA GONCALVES FANTINI          1000694-40.2018.8.26.0189           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FERNANDÓPOLIS                                  Yes              No               No
DANIELE LEITE GONCALVES                      35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DANIELE LEITE GONCALVES                      35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DANIELE LEITE GONCALVES                      35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DANIELE LEITE GONCALVES                      35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DANIELE LUCHINITZ                            1016674-78.2020.8.26.0602           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SOROCABA                                       Yes              No               No

DANIELE MACEDO LAZZAROTTO                    7057644-23.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
DANIELE MAZETO                               0011791-17.2017.8.16.0044           IMPEDIMENT                        CIVIL COURT OF APUCARANA                                      Yes              No               No
DANIELE MEDEIROS FREITAS                     0703094-36.2020.8.07.0003           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BRASÍLIA                                       Yes              No               No
DANIELE MEDEIROS LARANJEIRA                  0611326-93.2019.8.04.0020           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIELE NOBREGA ALVES PONTE                  3003336-83.2018.8.06.0002           CHANGE                            CIVIL COURT OF FORTALEZA                                      Yes              No               No

DANIELE PADUA SOUSA                          7010020-41.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No




                                                                                                         257 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 378 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
DANIELE PEREIRA COUTINHO                   0027173-83.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIELE RIBAS MARCONDES                    1014082-18.2020.8.26.0002            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIELE RIBAS MARCONDES,                   0000612-49.2020.8.16.0184            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIELE RIBAS MARCONDES,                   1012513-79.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIELE ROSA CARDOSO                       1014274-48.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIELE ROSA CARDOSO                       1014274-48.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DANIELE SANSON                             1001545-79.2015.5.02.0714            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
DANIELE SANSON                             1001316-85.2016.5.02.0714            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DANIELE SOARES VERAS DE SA                 1009924-71.2019.8.11.0001            CANCELLATION                        CIVIL COURT OF CUIABÁ                                        Yes              No               No

DANIELE TITO CALACO                          1031939-74.2020.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DANIELI ROHR                                 0300340-47.2019.8.24.0037           RESERVATION                     CIVIL COURT OF TREZE TÍLIAS                                     Yes              No               No

DANIELLA DE LUCENA MORAIS                    0800127-36.2020.8.15.0251           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PATOS                                            Yes              No               No

DANIELLA DE LUCENA MORAIS                    0800126-51.2020.8.15.0251           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PATOS                                          Yes              No               No
DANIELLA FERNANDES ESTEVAM SANTOS            5510457-57.2018.8.09.0012           CIVIL LITIGATION - CARGO          CIVIL COURT OF APARECIDA DE GOIÂNIA                           Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DANIELLA KADES DE OLIVEIRA                   50.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DANIELLA KADES DE OLIVEIRA                   50.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
DANIELLA MARTINS DE AVILA E PAULA            5168507-60.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

DANIELLA MIRANDA DA SILVA                    5001610-50.2020.8.24.0008           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BLUMENAU                                         Yes              Yes              No

DANIELLA MIRANDA DA SILVA                    5001610-50.2020.8.24.0008           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BLUMENAU                                       Yes              Yes              No
DANIELLA NOGUEIRA                            0000570-29.2015.5.17.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DA COMARCA DE VITÓRIA                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
DANIELLA PARRON RUIZ DE CARVALHO             7018209-08.2020.8.22.0001           IMPEDIMENT                        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
DANIELLA QUEIROZ BARBOSA FERRO               0000680-80.2015.5.19.0009           INDIVIDUAL LABOR CLAIM            1ª A 10ª VARAS DO TRABALHO DE MACEIÓ                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIELLA WERLICK DE OLIVEIRA PORTILHO        5027323-44.2019.8.13.0145           CANCELLATION                      CIVIL COURT OF JUIZ DE FORA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIELLE ALVES RIBEIRO DA SILVA              0806625-13.2020.8.20.5004           CANCELLATION                      CIVIL COURT OF NATAL                                          Yes              No               No

DANIELLE AMANTEA DIAS                        0007195-85.2019.8.26.0126           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CARAGUATATUBA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
DANIELLE AMBROSIO DIAS                       0000296-83.2020.8.19.0012           COLLECTION                      CIVIL COURT OF CACHOEIRAS DE MACACU                             Yes              No               No
DANIELLE AZAMBUJA BESSONE DA CRUZ
FERREIRA                                     0605644-75.2019.8.04.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                         Yes              Yes              No
DANIELLE AZAMBUJA BESSONE DA CRUZ
FERREIRA                                     0605644-75.2019.8.04.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                         Yes              Yes              No



                                                                                                         258 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 379 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
DANIELLE CHRISTINE BELLO DOS SANTOS        1018784-86.2018.8.26.0451            CANCELLATION                        CIVIL COURT OF PIRACICABA                                    Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
DANIELLE CHRISTINE DE LIMA                 0800385-17.2020.8.10.0047            LITIGATION - CIVIL                  CIVIL COURT OF IMPERATRIZ                                    Yes              No               No
DANIELLE CRISTINA NOGUEIRA LIMA BENTES                                          CIVIL LITIGATION - FLIGHT
PINHEIRO                                   0843564-38.2019.8.14.0301            CANCELLATION                        CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIELLE CRISTINA SILVA VAN DRUNEN         1012375-15.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

DANIELLE DA SILVA CARNEIRO ZIMMERMANN 0012628-41.2020.8.16.0182                  CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIELLE DE ALENCAR VILELA                   0704893-75.2020.8.07.0016           CHANGE                            CIVIL COURT OF BRASÍLIA                                       Yes              No               No

DANIELLE DE ALMEIDA MOURA                    0062541-56.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No
DANIELLE DE CARVALHO DUTRA PELUSO            5012578-97.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No

DANIELLE DE CARVALHO SANTOS                  1067984-14.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DANIELLE DE PAULA E SILVA CARNEIRO                                               CIVIL LITIGATION - FLIGHT
BASAGLIA                                     0043704-88.2017.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
DANIELLE DE VASCONCELOS CARPINTERO           0000840-51.2018.5.17.0011           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
DANIELLE DEIUST HILDEBRAND CORDEIRO          35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DANIELLE DEIUST HILDEBRAND CORDEIRO          35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIELLE DOS SANTOS SOUZA                    0600410-78.2020.8.04.0015           CHANGE                            CIVIL COURT OF MANAUS                                         Yes              No               No
DANIELLE FIGUEIREDO RODRIGUES DOS                                                CIVIL LITIGATION - FLIGHT
SANTOS                                       0638636-89.2019.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No
DANIELLE FOLMANN MIZAEL                      0007090-79.2020.8.16.0182           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              Yes              No
DANIELLE FOLMANN MIZAEL                      0007090-79.2020.8.16.0182           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
DANIELLE FROEDER BARBOSA                     5000924-93.2019.8.13.0430           LITIGATION - CIVIL                CIVIL COURT OF MONTE BELO                                     Yes              No               No

DANIELLE GALDINO HENRIQUE DE OLIVEIRA        1005861-46.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIELLE IDE AOKI                            1017766-48.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANIELLE IDE AOKI                            1017766-48.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DANIELLE LEITE PEREIRA MACEDO                0004343-13.2020.8.25.0084           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ARACAJU                                        Yes              No               No

DANIELLE LIMA SANTOS MARTINS                 0303710-69.2019.8.24.0090           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                    Yes              No               No
DANIELLE LOPES MASCARENHAS                   0010471-70.2014.5.01.0054           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DO RIO DE JANEIRO                             Yes              No               No

DANIELLE LOYOLA DE OLIVEIRA                  0520336-23.2018.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DANIELLE MARCAL SZPAK DE VASCONCELOS         0000640-17.2020.8.16.0184           RESERVATION                     CIVIL COURT OF CURITIBA                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
DANIELLE MARCAL SZPAK DE VASCONCELOS         0000640-17.2020.8.16.0184           RESERVATION                     CIVIL COURT OF CURITIBA                                         Yes              Yes              No

DANIELLE MASCARENHAS LEAL                    0000449-97.2020.8.05.0112           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ITABERABA                                        Yes              No               No

DANIELLE MELO DA SILVA                       0007867-36.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              Yes              No



                                                                                                         259 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 380 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

DANIELLE MELO DA SILVA                       0007867-36.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                            Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
DANIELLE MENEZES DANTAS DE OLIVEIRA          0816593-35.2016.8.15.2001          RESERVATION                     CIVIL COURT OF JOÃO PESSOA                                       Yes              No               No
DANIELLE MESQUITA DHOM LEMOS DE                                                 CIVIL LITIGATION - FLIGHT
ALMEIDA                                      5034905-36.2020.8.13.0024          CANCELLATION                    CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No

DANIELLE NOLASCO ROCHA                       0001746-43.2020.8.19.0212          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF NITERÓI                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIELLE PELICIOLI SARTORI                   5007196-13.2020.8.24.0091          CANCELLATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
DANIELLE PEREIRA SECCO                       0076275-84.2020.8.19.0001          RESERVATION                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
DANIELLE ROBERTO CHITA                       1001379-43.2016.5.02.0316          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DANIELLE RODRIGUES DE OLIVEIRA               1001994-27.2020.8.26.0590          CANCELLATION                       CIVIL COURT OF SÃO VICENTE                                    Yes              No               No
DANIELLE SILVA DE MORAES                     1001955-55.2015.5.02.0709          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
DANIELLE SULAMITA CANDIDO ESPER              0067029-97.2019.8.26.0100          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
DANIELLE ULISSES SOARES BARBOSA              5000538-73.2020.8.24.0090          RESERVATION                        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
DANIELLE VIRGINIO DE ARAUJO                  0053836-11.2019.8.17.8201          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RECIFE                                         Yes              No               No
DANIELLI CONCEICAO LOPES BRAZAO SILVA        0807614-04.2020.8.20.5106          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MOSSORÓ                                        Yes              No               No
DANIELLI CORDEIRO DE ASSIS                   0001756-05.2013.5.02.0003          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
DANIELLI MARQUES RODRIGUES                   0813377-63.2019.8.20.5124          RESERVATION                        CIVIL COURT OF PARNAMIRIM                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIELLI MELO TRISTAO                        0010386-12.2020.8.08.0545          CANCELLATION                       CIVIL COURT OF VILA VELHA                                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DANIELLI MELO TRISTAO                        0010386-12.2020.8.08.0545          CANCELLATION                       CIVIL COURT OF VILA VELHA                                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DANIELLY CRISPIM TORRES                      7053848-24.2019.8.22.0001          CHANGE                             CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DANIELLY CRISPIM TORRES                      7053848-24.2019.8.22.0001          CHANGE                             CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
DANIELLY GOMES CALIMAN                       5000589-05.2019.8.08.0013          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CASTELO                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIELY ALBINO DA SILVA                      5001836-95.2019.8.24.0006          OVERBOOKING                        CIVIL COURT OF BARRA VELHA                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANIELY ALBINO DA SILVA                      5001836-95.2019.8.24.0006          OVERBOOKING                        CIVIL COURT OF BARRA VELHA                                    Yes              No               No

DANIELY FRANCYELY DE LUCCA VANONI            0807897-38.2020.8.12.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO GRANDE                                      Yes              No               No
DANILLO DE ROQUE LOBO                        0100469-92.2019.5.01.0080          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANILLO GOMES DINIZ                          0005984-06.2020.8.05.0080          CANCELLATION                    CIVIL COURT OF FEIRA DE SANTANA                                  Yes              No               No

DANILO ANDRE DAVOGLIO                        1001282-95.2020.8.26.0506          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIBEIRÃO PRETO                                    Yes              No               No

DANILO AUGUSTO DE MORAES                     1013886-48.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
DANILO BENTO DE MENDONCA                     0100982-52.2019.5.01.0018          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
DANILO BORGES DA SILVA                       8004065-15.2019.8.05.0229          LITIGATION - CIVIL              CIVIL COURT OF SANTO ANTÔNIO DE JESUS                            Yes              No               No




                                                                                                        260 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 381 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
DANILO CACCELLI                            1015363-43.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DANILO CAIQUE PRATES PEREIRA               0170574-77.2019.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANILO CALDAS ROCHA PEREIRA                0802064-67.2018.8.10.0000            OVERBOOKING                         CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANILO CARVALHO FREIRE                     0003145-37.2020.8.19.0203            CHANGE                              CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DANILO CARVALHO FREIRE                     0003145-37.2020.8.19.0203            CHANGE                              CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DANILO CERUTTI PEREIRA                     0805469-20.2019.8.12.0001            OVERBOOKING                         CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
DANILO DA SILVA LEITE                      0024406-46.2019.8.18.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF TERESINA                                      Yes              No               No
DANILO DA SILVA SANTOS                     1000405-86.2019.5.02.0320            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

DANILO DANTAS                                0811967-31.2020.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                      Yes              No               No

DANILO DE ARAUJO CASTRO                      0001141-77.2016.8.10.0054           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PRESIDENTE DUTRA                                 Yes              No               No

DANILO DE ASSIS ROCHA                        5062508-37.2020.8.09.0108           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MORRINHOS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DANILO DE FREITAS MARTINS                    0057574-56.2019.8.03.0001           RESERVATION                     CIVIL COURT OF MACAPÁ                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANILO DE MACEDO COSTA                       0815923-48.2019.8.20.5106           CHANGE                          CIVIL COURT OF MOSSORÓ                                          Yes              No               No

DANILO DE NORONHA NUNES                      7056695-96.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No
DANILO DIAS DA SILVA                         1000821-96.2015.5.02.0319           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                  Yes              Yes              No

DANILO DIAS FERREIRA                         5093856-76.2020.8.09.0010           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ANICUNS                                        Yes              No               No
DANILO DO AMARAL MONTEIRO                    0021069-55.2019.5.04.0012           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
DANILO DOS SANTOS SOARES                     0003674-27.2020.8.05.0080           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FEIRA DE SANTANA                               Yes              Yes              No
DANILO DOS SANTOS SOARES                     0003674-27.2020.8.05.0080           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FEIRA DE SANTANA                               Yes              Yes              No
DANILO FERNANDES PIMENTEL COELHO             0000820-39.2019.5.10.0005           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
DANILO FERNANDES PIMENTEL COELHO             0000240-09.2019.5.10.0005           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
DANILO FERNANDES PIMENTEL COELHO             0000533-76.2019.5.10.0005           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
DANILO FERNANDES PIMENTEL COELHO             0000242-76.2019.5.10.0005           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
DANILO FERREIRA DA SILVA                     1000695-84.2020.8.26.0664           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF VOTUPORANGA                                    Yes              No               No
DANILO FRANCISCO PEREIRA                     0001627-44.2013.5.15.0130           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CAMPINAS                                 Yes              Yes              No
DANILO GONCALVES DO CARMO                    0808556-97.2019.8.15.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CAMPINA GRANDE                                 Yes              No               No
DANILO GUIMARAES ALMEIDA                     5181930-84.2018.8.09.0137           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO VERDE                                      Yes              No               No
DANILO JEFFERSON DOS SANTOS                  1013327-28.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANILO JOAQUIM LOPES                         0308885-80.2017.8.24.0036           CANCELLATION                      CIVIL COURT OF JARAGUÁ DO SUL                                 Yes              No               No
DANILO JOSE DOS SANTOS                       1000454-43.2019.5.02.0057           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DANILO KATZAROFF NEVES                       0013157-47.2016.8.17.2001           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              No               No
DANILO MICHAEL HADEK                         1000151-39.2016.5.02.0702           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No

DANILO NASCIMENTO GONZALEZ                   0221848-80.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No
DANILO NONATO MOREIRA DE ALMEIDA             0058684-02.2020.8.05.0001           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SALVADOR                                         Yes              No               No




                                                                                                         261 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 382 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
DANILO OLIVEIRA BOMFIM                     0003928-28.2020.8.05.0103            CANCELLATION                        CIVIL COURT OF ILHÉUS                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DANILO OLIVEIRA BOMFIM                     0003928-28.2020.8.05.0103            CANCELLATION                        CIVIL COURT OF ILHÉUS                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DANILO OLIVEIRA SANTANA                    0038678-71.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
DANILO PASSOS SANTOS                       0004410-79.2019.8.05.0080            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANILO PELEGRINI PEIXOTO                   35.001.003.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DANILO PEREIRA DA SILVA PRATES             1001874-39.2016.5.02.0720            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
DANILO PEREIRA MIRANDA                     0000924-02.2017.5.10.0005            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
DANILO PEREIRA RANGEL                      31.053.001.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF UBÁ                                           Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
DANILO PEREIRA RANGEL                      31.053.001.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF UBÁ                                           Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANILO PONTES ALMEIDA                      0012850-73.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANILO QUANDT                              9001386-92.2020.8.21.0019            OVERBOOKING                         CIVIL COURT OF NOVO HAMBURGO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DANILO QUANDT                              9001386-92.2020.8.21.0019            OVERBOOKING                         CIVIL COURT OF NOVO HAMBURGO                                 Yes              Yes              No
DANILO ROBERTO BOLZONI DE DON BRAGA 0305879-11.2018.8.24.0075                   CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF TUBARÃO                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANILO ROBERTO SILVA                       1015207-18.2020.8.26.0100            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DANILO RODRIGUEZ PIRES                     0010378-53.2017.5.15.0106            INDIVIDUAL LABOR CLAIM              VARA DO TRABALHO DE SÃO CARLOS                               Yes              Yes              No
DANILO SANTOS DE SANTANA                   0001281-21.2016.5.05.0016            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No

DANILO SANTOS DO NASCIMENTO                  1006241-93.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
DANILO SANTOS SILVA                          0000819-72.2013.5.05.0015           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
DANILO SOARES LOBO                           1000564-91.2017.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
DANILO SOUZA MAIA                            0002121-25.2014.5.02.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
DANILO TELES JURITI                          0223719-48.2019.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
DANILO VARGAS NOGUEIRA                       0003035-09.2014.5.02.0062           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
DANILO VAZ RODRIGUES                         1034026-77.2018.8.26.0001           LITIGATION - CIVIL                CIVIL COURT OF SÃO PAULO                                      Yes              No               No

DANNY VARGAS ROJAS                           5000784-46.2020.8.24.0033           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ITAJAÍ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANTARA JUNQUEIRA ANDRADE BENTES             5028860-29.2017.8.09.0025           CHANGE                            CIVIL COURT OF CALDAS NOVAS                                   Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
DANTE GRASSO JUNIOR                          1015321-85.2019.8.26.0004           LITIGATION - CIVIL                CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DANTE HUMBERTO PELO JUNIOR                   0005780-10.2020.8.17.8201           RESERVATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANTE OZORIO MACHADO                         1073491-56.2019.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DANUZA COSTA MAGALHAES DE ALMEIDA                                                CIVIL LITIGATION - FLIGHT
ESCUDEIRO                                    0029359-89.2020.8.19.0001           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DANUZA DA SILVA RIBEIRO                      1004396-32.2020.8.26.0477           CANCELLATION                      CIVIL COURT OF PRAIA GRANDE                                   Yes              No               No



                                                                                                         262 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 383 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
DANY THOMAZ GONCALVES                      0002167-48.2020.8.19.0207            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
DANYELA CRISTINA PAES DOS SANTOS
DESIDERIO                                  1000552-41.2020.8.26.0003            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
DANYELLE BARROS HOLANDA CAVALCANTI         35.001.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DANYELLE BARROS HOLANDA CAVALCANTI         35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DANYELLE DE JESUS FERREIRA LEITE           0016620-25.2018.5.16.0022            INDIVIDUAL LABOR CLAIM              TRIBUNAL REGIONAL DO TRABALHO DA 06ª REGIÃO                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANYLO AGUIAR CERQUEIRA                    1016158-15.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DANYLO AGUIAR CERQUEIRA                    1016158-15.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DAPHINIE PALACIO MAYANO CAVALLARO          1000795-58.2016.5.02.0321            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
DAPHINIE PALACIO MAYANO CAVALLARO          1000676-69.2017.5.02.0707            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
DAPHNE CARVALHO DE CASTRO TELLES           1001838-48.2016.5.02.0703            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
DAPHNE SILVA ROSA                          0000041-60.2020.8.19.0066            RESERVATION                         CIVIL COURT OF VOLTA REDONDA                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DARA DA SILVA MESQUITA                     3000438-05.2020.8.06.0010            CANCELLATION                        CIVIL COURT OF FORTALEZA                                     Yes              No               No

DARC JACQUELINE SCHIMERSKI DA SILVA          0005579-75.2018.8.16.0195           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DARCI DE ALMEIDA ZANETTE                     1010634-49.2019.8.11.0015           RESERVATION                       CIVIL COURT OF JUÍNA                                          Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
DARCI DE SOUZA MENDES                        5335386-56.2018.8.09.0007           IMPEDIMENT                        CIVIL COURT OF ANÁPOLIS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DARCI GOUVEIA DE OLIVEIRA NETO               0157496-25.2019.8.13.0702           CANCELLATION                      CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
DARCI PETKOV                                 0300177-24.2019.8.24.0019           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CONCÓRDIA                                      Yes              No               No
DARCIO DE OLIVEIRA                           1002012-64.2019.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
DARCIO SANTOS CONCEICAO                      1000389-94.2017.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
DARCY LEITE CIRAULO                          0813687-67.2019.8.15.2001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
DARDO HORACIO BONANSEA                       0002403-51.2010.5.02.0020           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DAREK OMAR MATTAR ABDO                       5000112-70.2019.8.13.0456           CANCELLATION                      CIVIL COURT OF OLIVEIRA                                       Yes              No               No
DARIA GLAUCIA ALMENARA CARDOSO
ENCINAS                                      1084281-96.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DARIANA PAULA SILVAGADELHA                   0626929-27.2019.8.04.0015           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF MANAUS                                         Yes              Yes              No
DARIANA PAULA SILVAGADELHA                   0626929-27.2019.8.04.0015           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DARIELLE RIBEIRO BATISTA                     1061759-75.2019.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
DARIO CARDOSO DA SILVA JUNIOR                0202735-28.2019.8.04.0015           LITIGATION - CIVIL                CIVIL COURT OF MANAUS                                         Yes              No               No
DARIO CEZAR AMARAL DE LIRA CRUZ              1003342-22.2020.8.26.0189           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FERNANDÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DARIO CORREA FILHO                           0024705-59.2020.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

DARIO DANIEL DOS REIS                        1001511-15.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

DARIO DANIEL DOS REIS                        1001511-15.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
DARIO JESSE NASCIMENTO                       1001830-55.2013.5.02.0322           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                  Yes              Yes              No



                                                                                                         263 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 384 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
DARIO JULIO LOPES DE SOUZA                 5002535-31.2019.8.13.0382            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF LAVRAS                                             Yes              No               No
DARIO MARIO MANSANI                        0000539-35.2020.8.26.0011            CIVIL LITIGATION - SERVICE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DARIO MAXIMILIAN HOECK                     1024647-72.2019.8.26.0003            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DARIO NOGUEIRA FONTENELLE                  0159419-50.2019.8.06.0001            OVERBOOKING                         CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DARIO PIRES DE CARVALHO                    7055435-81.2019.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DARIO PIRES DE CARVALHO                    7055435-81.2019.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DARIO RAMOS PEREIRA                        0878796-48.2018.8.14.0301            CANCELLATION                        CIVIL COURT OF BELÉM                                         Yes              No               No

DARLAM PORTO DA COSTA                        0800187-98.2020.8.18.0162           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TERESINA                                       Yes              No               No
DARLAN CHIARI ASTORGA                        1001837-54.2016.5.02.0706           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DARLAN FABRICIO SOUZA DANTAS                 0030794-88.2020.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                       Yes              No               No
DARLAN LOPES FIGUEREDO                       0001074-73.2017.5.05.0020           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

                                                                                 CIVIL LITIGATION - PROMOTIONS
DARLEI PAULUS                                9005400-14.2019.8.21.0033           / ADVERTISEMENTS                  CIVIL COURT OF SÃO LEOPOLDO                                   Yes              No               No
DARLENE RIBEIRO CHAGAS                       0010102-04.2020.8.16.0182           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CURITIBA                                       Yes              No               No
DARLESON MENDONCA DE MATOS                   0001075-37.2019.5.11.0015           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
DARLEY SOARES LARANJEIRA                     1000585-90.2018.5.02.0012           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DARLIANA DA COSTA PINEIRO                    1015688-39.2019.8.26.0577           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DARY SCALZILLI DE SOUZA                      0042887-06.2019.8.19.0203           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
DARZONE RODRIGUES NOBRE                      5637127-09.2019.8.09.0012           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF APARECIDA DE GOIÂNIA                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAVI ABREU FREITAS BRANCO                    0084092-10.2019.8.17.2001           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              No               No
DAVI ALBUQUERQUE DA SILVA                    1001931-74.2017.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DAVI ALBUQUERQUE DE OLIVEIRA                 0034282-66.2019.8.17.2001           CHANGE                            CIVIL COURT OF RECIFE                                         Yes              No               No

DAVI ALEX COSTA FABRICIO                     1003220-15.2019.8.26.0457           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PIRASSUNUNGA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
DAVI ALISSON ALVES RODRIGUES                 0800293-65.2019.8.14.0046           IMPEDIMENT                      CIVIL COURT OF RONDON DO PARÁ                                   Yes              No               No

DAVI ALMEIDA LIMA                            0001654-58.2017.8.08.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DAVI CAMPREGHER                              5004780-77.2019.8.24.0036           RESERVATION                       CIVIL COURT OF JARAGUÁ DO SUL                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAVI CARDOSO LOPES                           8033552-35.2019.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAVI CARLOS COSTA VERNASCHI                  5003231-67.2019.8.13.0188           OVERBOOKING                       CIVIL COURT OF NOVA LIMA                                      Yes              No               No
DAVI COSTA MEDEIROS                          7056504-51.2019.8.22.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO VELHO                                    Yes              No               No

DAVI DA SILVA CAVALCANTI                     0837997-44.2018.8.12.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO GRANDE                                     Yes              No               No
DAVI DE FREITAS COELHO                       33.001.035.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS      CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
DAVI DE FREITAS COELHO                       33.001.035.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS      CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No



                                                                                                         264 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 385 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
DAVI DE OLIVEIRA DIAS                       0001587-84.2020.8.25.0034            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF ITABAIANA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
DAVI DE SOUZA MOREIRA                       0308933-75.2018.8.24.0045            COMFORT                             CIVIL COURT OF PALHOÇA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
DAVI DEGASPARI LEITE                        0507105-89.2019.8.05.0001            LITIGATION - CIVIL                  CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAVI DIAS HIPOLITO COELHO                   8014168-21.2019.8.11.0001            CANCELLATION                        CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
DAVI ELIAS PEREIRA FILHO                    0012495-78.2015.8.10.0040            IMPEDIMENT                          CIVIL COURT OF IMPERATRIZ                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAVI FERREIRA CENTANO                       1015180-72.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAVI FORTE VIANA GALVAO                     0542195-32.2017.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - PRE-
DAVI FRAGA MAESTRI                          0034070-11.2019.8.08.0024            REGISTRATION                        CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - PRE-
DAVI FRAGA MAESTRI                          0034070-11.2019.8.08.0024            REGISTRATION                        CIVIL COURT OF VITÓRIA                                       Yes              No               No

DAVI FREITAS FERNANDES TAVORA                 3001120-65.2017.8.06.0009          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                         Yes              No               No

DAVI FREITAS GUANAIS                          1010848-28.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

DAVI FREITAS GUANAIS                          1010848-28.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
DAVI GILO COSTA                               0710310-92.2020.8.02.0001          CIVIL LITIGATION - SERVICE      CIVIL COURT OF MACEIÓ                                            Yes              No               No

DAVI GOMES BRUM                               0003834-22.2019.8.21.0022          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PELOTAS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAVI JOSE QUINTILIANO DA MATA                 5132432-22.2019.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAVI LEAL MOURA                               0018810-93.2019.8.27.2729          CANCELLATION                       CIVIL COURT OF PALMAS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DAVI LIRA GUIMARAES                           3000143-19.2017.8.06.0221          RESERVATION                        CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION -
DAVI LORIATO HERMESMEYER E OUTROS             0000132-93.2017.8.08.0024          TRANSPORTATION OF MINORS           CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAVI MELEU                                    1025302-10.2020.8.26.0100          CHANGE                             CIVIL COURT OF SÃO PAULO                                      Yes              No               No

DAVI MELO DA SILVA URSULINO                   0008516-74.2020.8.17.2001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RECIFE                                         Yes              No               No
DAVI MENDES VIEIRA                            0000549-88.2012.5.02.0040          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DAVI MONTEIRO DE CARVALHO                     5113693-91.2020.8.09.0051          CANCELLATION                       CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAVI RODRIGUES BATISTA ZEBIANI                1009574-53.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAVI SALGADO ECEIZA NUNES                     0850098-07.2017.8.10.0001          CANCELLATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No

DAVI SANTOS PONTE                             0028592-41.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAVI SILVA COELHO                             1007687-34.2020.8.26.0576          CANCELLATION                    CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                             Yes              No               No




                                                                                                         265 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 386 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
DAVI SOUTO MAIOR BEZERRA CAVALCANTI         0075962-31.2019.8.17.2001            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
DAVI SUARES DA SILVA                        5054980-20.2018.8.09.0011            IMPEDIMENT                          CIVIL COURT OF APARECIDA DE GOIÂNIA                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAVI TEIXEIRA GOMES                         3000156-85.2020.8.06.0003            OVERBOOKING                         CIVIL COURT OF FORTALEZA                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DAVI TEIXEIRA GOMES                         3000156-85.2020.8.06.0003            OVERBOOKING                         CIVIL COURT OF FORTALEZA                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DAVI TREVIZANI VIGUINI                      0002714-62.2018.8.08.0014            CANCELLATION                        CIVIL COURT OF COLATINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAVI VILA VERDE SANTOS                      0704741-22.2018.8.07.0008            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
DAVI WESLEY LUIZ DA SILVA                   0000540-32.2019.5.10.0017            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
DAVI WESLEY LUIZ DA SILVA                   0000539-47.2019.5.10.0017            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
DAVI WESLEY LUIZ DA SILVA                   0000781-06.2019.5.10.0017            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
DAVI WESLEY LUIZ DA SILVA                   0000541-17.2019.5.10.0017            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

DAVID ABEN ATHAR                              1003652-07.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

DAVID ALEJANDRO HERRERA MOREANO               0000817-21.2020.8.26.0016          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

DAVID BEVILAQUA DE SALES DUARTE FRANCO 0800462-09.2020.8.18.0013                 CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                          Yes              No               No

DAVID BEZERRA SANTOS                          0800411-23.2020.8.10.0012          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAVID CANDIDO BARBOSA NETTO                   3002831-55.2019.8.06.0003          CANCELLATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
DAVID CAPRANICA                               1040028-03.2018.8.26.0506          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
DAVID CORREIA DO NASCIMENTO                   5002823-13.2019.8.13.0209          LITIGATION - CIVIL                 CIVIL COURT OF CURVELO                                        Yes              No               No
DAVID CRISTIAN GUIMARAES DA SILVA             0000783-96.2019.5.12.0056          INDIVIDUAL LABOR CLAIM             TRIBUNAL REGIONAL DO TRABALHO DA 12 REGIÃO                    Yes              No               No

DAVID DA SILVA BEZERRA                        0802277-43.2019.8.10.0031          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CHAPADINHA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAVID DE SOUZA BATISTA JUNIOR                 1001305-52.2020.8.26.0664          CHANGE                             CIVIL COURT OF VOTUPORANGA                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DAVID DE SOUZA BATISTA JUNIOR                 1001305-52.2020.8.26.0664          CHANGE                             CIVIL COURT OF VOTUPORANGA                                    Yes              Yes              No
DAVID DE SOUZA TEIXEIRA                       0101245-03.2017.5.01.0003          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
DAVID DUARTE MACHADO                          0121426-93.2019.8.19.0038          CIVIL LITIGATION - SERVICE         CIVIL COURT OF NOVA IGUAÇU                                    Yes              No               No
DAVID FERREIRA FARIAS PIRES DE ALMEIDA        1000885-95.2018.5.02.0321          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
DAVID FERREIRA FARIAS PIRES DE ALMEIDA        1000062-53.2020.5.02.0321          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
DAVID FERREIRA NUNES                          1019192-18.2020.8.11.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CUIABÁ                                         Yes              No               No
DAVID GALLO JUNIOR                            0012171-64.2016.5.15.0008          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
DAVID GUIMARAES DELCHO                        0703337-59.2020.8.07.0009          RESERVATION                        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
DAVID HENRIQUE MARQUES CALIXTO                1001194-46.2018.5.02.0312          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
DAVID JULIO VEIGA                             35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DAVID JULIO VEIGA                             35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No




                                                                                                         266 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 387 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
DAVID LEON RODIN                           0339253-50.2019.8.19.0001            RESERVATION                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
DAVID LUCAS MAGUETAS                       35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DAVID MARCIANO MACEDO DOS ANJOS            1001896-63.2017.5.02.0720            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - ZONA SUL                      Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
DAVID MARCO DA SILVA DE ANDRADE            8044967-15.2019.8.05.0001            RESERVATION                         CIVIL COURT OF SALVADOR                                      Yes              No               No

DAVID MARCOS NAHON                           5030478-77.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
DAVID MARLON PAZETO CAMARA                   0010718-76.2015.5.01.0002           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
DAVID MUSSE SANTOS                           0069395-66.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAVID NASSIF PICAZIO                         1011575-11.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No

DAVID NATHAN TWOROGER                        1083453-03.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAVID OLIVEIRA DA SILVA                      0029970-32.2020.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
DAVID OLIVEIRA DA SILVA                      0151931-71.2019.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
DAVID OLIVEIRA DA SILVA                      0028306-63.2020.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - PRE-
DAVID OLIVEIRA DA SILVA                      0151933-41.2019.8.05.0001           REGISTRATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAVID OLIVEIRA DA SILVA                      0029970-32.2020.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                       Yes              Yes              No
DAVID OQUINO LASTORIA                        1000535-45.2020.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
DAVID SAMPAIO PAZ                            0247085-29.2019.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

DAVID SENA BARBOSA                           0211060-07.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No

DAVID SENA BARBOSA                           0017258-10.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No
DAVID SOARES DA SILVA NETO                   1001939-80.2019.5.02.0315           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              No               No
                                                                                                                 TRIBUNAL REGIONAL DO TRABALHO DA 19ª REGIÃO -
DAVID SOUZA GALINDO                          0001042-05.2012.5.19.0004           INDIVIDUAL LABOR CLAIM          MACEIÓ                                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
DAVID TRAD NETO                              1061520-85.2017.8.26.0506           IMPEDIMENT                      CIVIL COURT OF RIBEIRÃO PRETO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAVID VISCARDI PEREIRA                       9040583-45.2019.8.21.0001           OVERBOOKING                     CIVIL COURT OF PORTO ALEGRE                                     Yes              No               No
DAVID YEHUDA ZELLERKRAUT                     1003167-04.2020.8.26.0100           CIVIL LITIGATION - SERVICE      CIVIL COURT OF SÃO PAULO                                        Yes              No               No
DAVIDSON DOS SANTOS ZACCHARO                 1000151-95.2014.5.02.0318           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                  Yes              Yes              No
DAVIDSON LUIZ DOS REIS                       5188060-93.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAVIDSON NUNES DOS REIS                      0010142-97.2020.8.19.0021           CANCELLATION                    CIVIL COURT OF DUQUE DE CAXIAS                                  Yes              No               No
DAVIR ROBERTO ALENCAR DE SOUZA               1001498-42.2018.5.02.0313           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              No               No
DAVIS JAMES FIREMAN                          0700831-33.2019.8.02.0091           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF MACEIÓ                                           Yes              No               No
DAVIS MARTINS FELBER                         0020409-75.2017.5.04.0030           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE PORTO ALEGRE                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAVISON SANT ANA DA SILVA                    1011089-02.2020.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
DAVY GABRIEL SILVA DOS REIS                  0704678-49.2019.8.01.0001           IMPEDIMENT                      CIVIL COURT OF RIO BRANCO                                       Yes              No               No




                                                                                                         267 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 388 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
DAVYD LUCAS SOUZA                         1043912-34.2017.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
DAWSON CUNHA DA COSTA                     0001392-16.2020.8.05.0080            CANCELLATION                        CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
DAXIANE DUTRA DE SOUZA                    0003511-24.2020.8.16.0021            CANCELLATION                        CIVIL COURT OF CASCAVEL                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
DAYANA ANDRADE RAUEDYS DE OLIVEIRA        0055045-73.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
DAYANA ANDRADE RAUEDYS DE OLIVEIRA        0055045-73.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
DAYANA APARECIDA ALVES FIDA               1001565-94.2020.8.26.0126            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CARAGUATATUBA                                 Yes              No               No
                                                                               CIVIL LITIGATION - SEAT
DAYANA DE MENEZES AZEVEDO                 0638050-52.2019.8.04.0015            COMFORT                             CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
DAYANA SANTOS DE OLIVEIRA MONTEIRO        0187945-54.2019.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
DAYANA SILVA DOS SANTOS                   0000840-58.2019.5.13.0001            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA                                            Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
DAYANA VARGAS DE SOUZA                    1008572-78.2019.8.11.0001            CHANGE                              CIVIL COURT OF CUIABÁ                                        Yes              No               No

DAYANA VOLPATO                               5007143-33.2019.8.24.0005           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BALNEÁRIO CAMBORIÚ                              Yes              No               No

DAYANE CAROLINA DA ROCHA                     9022037-89.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAYANE CONTE DE OLIVEIRA                     1002796-71.2020.8.26.0704           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAYANE CRISTINA ALMEIDA DE PAULA             0011685-43.2020.8.16.0014           CHANGE                            CIVIL COURT OF LONDRINA                                      Yes              No               No
DAYANE CRISTINA GONCALVES CARVALHO           1027660-69.2019.8.26.0071           CIVIL LITIGATION - SERVICE        CIVIL COURT OF BAURU                                         Yes              No               No
DAYANE DA SILVA OLIVEIRA                     5639879-51.2019.8.09.0012           CIVIL LITIGATION - SERVICE        CIVIL COURT OF APARECIDA DE GOIÂNIA                          Yes              No               No
DAYANE DOS SANTOS DE JESUS                   5000014-81.2020.8.08.0006           CIVIL LITIGATION - CARGO          CIVIL COURT OF ARACRUZ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
DAYANE DOS SANTOS FERREIRA LEMBI             0004376-10.2018.8.16.0056           IMPEDIMENT                        CIVIL COURT OF CAMBÉ                                         Yes              No               No
DAYANE HORWARHT DA ROSA                      0022553-90.2015.5.04.0030           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
DAYANE HORWARHT DA ROSA                      0021718-08.2015.5.04.0029           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PORTO ALEGRE                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DAYANE KLEYCE GONCALVES FAVACHO              0834512-18.2019.8.14.0301           CANCELLATION                      CIVIL COURT OF BELÉM                                         Yes              No               No

DAYANE ZANDAVALI CASTELLI                    0000686-43.2020.8.16.0204           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                      Yes              No               No
DAYANI DOMANSKI                              0041790-52.2018.8.16.0182           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DAYANI OLIVEIRA SILVA                        0806113-50.2019.8.14.0051           RESERVATION                       CIVIL COURT OF SANTARÉM                                      Yes              No               No
DAYANNA BERNARDINO BEZERRA                   35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DAYANNABERNARDINO BEZERRA                    35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAYANNE DOS SANTOS VIEIRA                    0637778-58.2019.8.04.0015           CHANGE                            CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAYENNE PRISCILLA ALMEIDA RIBEIRO            0003552-62.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No
DAYSA AMANDA RODRIGUES TORRES                0178376-54.2018.8.13.0223           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF DIVINÓPOLIS                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAYSE BRAGA VIEIRA                           1693841-7                           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                       Yes              No               No
DAYSE CAMPOS DUQUE ESTRADA MEYER             0042560-43.2019.8.19.0209           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No



                                                                                                        268 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 389 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
DAYSE CAMPOS DUQUE ESTRADA MEYER           0042560-43.2019.8.19.0209            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No

DAYSE DA ROCHA CUMMINGS                      0034796-04.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No
DAYSE MARA NUNES TEIXEIRA                    32.009.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS      CIVIL COURT OF VILA VELHA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DAYSE OLIVEIRA DA MOTTA                      0048072-69.2018.8.19.0038           CANCELLATION                    CIVIL COURT OF NOVA IGUAÇU                                      Yes              No               No

DAYSE ZAGONEL ROSA                           9001261-76.2019.8.21.0014           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ESTEIO                                           Yes              No               No

DAYVISON RABELLO CAMPOS                      0004567-44.2020.8.19.0204           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
DAZIANE REGINA DA SILVA NELSON               0827896-15.2019.8.20.5004           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
DEALÚCIA PINTO FARIAS                        0829591-98.2017.8.15.2001           IMPEDIMENT                        CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DEANE MORAES ORNEL LAS                       0011021-57.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
DEBORA AGUIAR DE SOUZA                       5024083-51.2019.8.13.0079           LITIGATION - CIVIL                CIVIL COURT OF CONTAGEM                                       Yes              No               No
DEBORA AMORIM DOS SANTOS                     1001446-85.2014.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DEBORA BARBOSA DA SILVA                      0001310-91.2020.8.16.0075           CANCELLATION                      CIVIL COURT OF CORNÉLIO PROCÓPIO                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DEBORA BARBOSA DA SILVA                      0001310-91.2020.8.16.0075           CANCELLATION                      CIVIL COURT OF CORNÉLIO PROCÓPIO                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DEBORA BARBOSA PANASSOLLO                    1088879-93.2019.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DEBORA BARBOZA PEREIRA                       0036868-23.2019.8.26.0224           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF GUARULHOS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DEBORA BUENO DE PAULA                        1000763-80.2020.8.26.0099           CANCELLATION                      CIVIL COURT OF BRAGANÇA PAULISTA                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DEBORA CASAGRANDE JUNQUEIRA                  5001513-14.2020.8.24.0020           CANCELLATION                      CIVIL COURT OF CRICIÚMA                                       Yes              No               No

DEBORA CATARINO DE ABREU FIRMINO             0612345-60.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DEBORA CECILIA BROYN DE MIRANDA              1011785-85.2019.8.26.0224           CANCELLATION                    CIVIL COURT OF GUARULHOS                                        Yes              No               No
DEBORA CORREIA                               0001582-11.2016.5.09.0095           INDIVIDUAL LABOR CLAIM          FORUM TRABALHISTA DE FOZ DO IGUACU                              Yes              Yes              No

DEBORA COSTA SENA PEREIRA                    5003610-92.2019.8.08.0011           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CACHOEIRO DE ITAPEMIRIM                        Yes              No               No
DEBORA CRISTINA ALVES DA SILVA               50.015.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CORUMBÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DEBORA CRISTINA DA SILVA GONCALVES           0000692-13.2020.8.16.0184           CHANGE                            CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DEBORA CRISTINA DE OLIVEIRA CUNHA            5039671-35.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DEBORA CRISTINA DE OLIVEIRA CUNHA            5039671-35.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
DEBORA CRISTINA SANT ANA                     0000263-46.2020.8.16.0184           RESERVATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DEBORA DA ROCHA CAMARGOS CARNEIRO            0106247-36.2019.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
DEBORA DA ROSA BERNARDES                     0020552-64.2017.5.04.0030           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
DEBORA DA ROSA BERNARDES                     0020452-42.2017.5.04.0020           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No




                                                                                                         269 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 390 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
DEBORA DANTAS DE ALBUQUERQUE              0010977-54.2019.8.18.0084            CANCELLATION                        CIVIL COURT OF PICOS                                         Yes              No               No

DEBORA DANTAS REIS ANUNCIACAO VIEIRA         0042737-05.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              No               No
DEBORA DAYSE CASTRO DE SOUSA                 0801075-66.2017.8.14.0006           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF ANANINDEUA                                      Yes              No               No

DEBORA DE LISANDRA OLIVEIRA FIGUEIREDO 1000805-32.2016.5.02.0312                 INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No

DEBORA DE SOUZA AYRES                        5044124-73.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DEBORA DE SOUZA AYRES MONTEIRO               5044137-72.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
DEBORA DIOGENES DE MELO XIMENES              3001133-48.2019.8.06.0024           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                     Yes              No               No
DEBORA DO ROCIO PORTELA                      1003315-96.2013.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
DEBORA DOMINGOS DE SIQUEIRA BOMFIM           1000636-42.2020.8.26.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DEBORA DOS SANTOS LUZ                        9000783-61.2020.8.21.0005           CANCELLATION                      CIVIL COURT OF BENTO GONÇALVES                               Yes              No               No
DEBORA ELI MAIEVES                           1001846-41.2020.8.26.0032           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ARAÇATUBA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
DEBORA ESTHER RAMOS MORENO                   1005881-46.2018.4.01.3200           IMPEDIMENT                        CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DEBORA FACIN YAMASHITA                       1003072-70.2020.8.26.0068           CANCELLATION                      CIVIL COURT OF BARUERI                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DEBORA FERNANDES DE MIRANDA OLIVEIRA 5012656-91.2020.8.13.0024                   CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DEBORA FERRAZ FREIRE                         3001057-84.2019.8.06.0004           CANCELLATION                      CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
DEBORA FINKIELSZTEJN                         0335462-73.2019.8.19.0001           COLLECTION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
DEBORA FREITAS ABREU                         5033990-84.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
DEBORA FREITAS ABREU                         5033990-84.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DEBORA GONCALVES LUCIANO                     31.013.001.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DEBORA HIPOLITO LISBOA PONTES                0830688-65.2019.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
DEBORA INES SANTINI                          0008891-62.2016.8.21.0010           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAXIAS DO SUL                                 Yes              No               No
DEBORA JAKELINE TAVARES OLIVEIRA
SIQUEIRA                                     5230788-05.2018.8.09.0087           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ITUMBIARA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
DEBORA JUACABA CAVALCANTE                    3000100-69.2016.8.06.0075           LITIGATION - CIVIL                CIVIL COURT OF EUSÉBIO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DEBORA JULIA ESTULANO SHIMIZU                0601439-79.2020.8.01.0070           CANCELLATION                      CIVIL COURT OF RIO BRANCO                                    Yes              No               No
DEBORA KRUG OLEQUES                          0020810-26.2016.5.04.0025           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
DEBORA LEME FERREIRA DE SOUSA                35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DEBORA LEME FERREIRA DE SOUSA                35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DEBORA LEMES DE SOUSA                        1000534-24.2015.5.02.0323           INDIVIDUAL LABOR CLAIM            CEJUSC                                                       Yes              Yes              No

DEBORA LOUISE BANCKHARDT CURY                0001354-36.2020.8.16.0035           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DEBORA LUBKE CARNEIRO                        1023173-24.2019.8.26.0114           CANCELLATION                    CIVIL COURT OF CAMPINAS                                        Yes              No               No

DEBORA LUIZA SOARES DE ARAUJO                0011660-27.2020.8.27.2729           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PALMAS                                          Yes              Yes              No



                                                                                                        270 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 391 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

DEBORA LUIZA SOARES DE ARAUJO                0011660-27.2020.8.27.2729          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PALMAS                                         Yes              Yes              No
DEBORA MACHADO ULIANA                        0000079-74.2019.5.17.0014          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DEBORA MAFRA MENDELEH                        1002485-10.2020.8.26.0016          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DEBORA MAGALHAES DE ALMEIDA KESZEK           0001506-15.2014.5.02.0042          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
DEBORA MARANDOLA                             0705242-27.2019.8.07.0012          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
DEBORA MARANDOLA                             0705242-27.2019.8.07.0012          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
DEBORA MARIA DA SILVEIRA                     0012217-28.2016.5.03.0092          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         Yes              Yes              No
DEBORA MARIA PAES DOS SANTOS                 1001375-50.2018.5.02.0311          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

DEBORA MARQUES MOURA                         0800161-87.2020.8.10.0012          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO LUÍS                                          Yes              Yes              No

DEBORA MARQUES MOURA                         0800161-87.2020.8.10.0012          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO LUÍS                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DEBORA MORAIS BARBOSA DA SILVA               0805979-29.2020.8.15.2001          CHANGE                             CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
DEBORA MOURAO MANTOVANINI                    1040796-89.2019.8.26.0506          IMPEDIMENT                         CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
DEBORA MUZZI                                 5014450-50.2020.8.13.0024          RESERVATION                        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DEBORA NOGUEIRA BARBOSA                      5001940-93.2020.8.13.0027          CANCELLATION                       CIVIL COURT OF BETIM                                          Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DEBORA NOGUEIRA BARBOSA                      5001940-93.2020.8.13.0027          CANCELLATION                       CIVIL COURT OF BETIM                                          Yes              Yes              No
DEBORA OLIVEIRA SILVA ARAUJO                 0000643-55.2014.5.02.0011          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
DEBORA PEREIRA BARRETO                       0000563-76.2019.5.13.0022          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA                                             Yes              Yes              No

DEBORA PEREIRA RIBEIRO                       1007898-70.2020.8.26.0576          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                             Yes              No               No
DEBORA PRISCILA OLIVEIRA ARRAIS              0713157-81.2020.8.07.0016          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BRASÍLIA                                          Yes              Yes              No
DEBORA PRISCILA OLIVEIRA ARRAIS              0713157-81.2020.8.07.0016          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BRASÍLIA                                          Yes              Yes              No
DEBORA QUEIROGA MAIA GONCALVES
COLACO                                       25.002.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DEBORA RAMIRES PELISSON                      1023819-79.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DEBORA REIS ALVES DE OLIVEIRA                0700030-76.2020.8.07.0016          CANCELLATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No

DEBORA ROCHA DE PAULA                        0638237-60.2019.8.04.0015          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MANAUS                                         Yes              No               No
DEBORA RODRIGUES                             1014684-98.2019.8.26.0016          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
DEBORA RODRIGUES                             0058546-55.2019.8.19.0203          IMPEDIMENT                         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
DEBORA RODRIGUES ANTONELLI                   1012231-33.2019.8.26.0016          RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DEBORA SANTOS SARAIVA                        3000638-79.2018.8.06.0075          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF EUSÉBIO                                        Yes              No               No
DEBORA SECHIN MELAZO                         0801399-73.2019.8.14.0301          CIVIL LITIGATION - AIRCRAFT        CIVIL COURT OF BELÉM                                          Yes              No               No
DEBORA SOARES NUNES                          1010502-77.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DEBORA SOARES NUNES                          1010502-77.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No

DEBORA SPANHOL IVANKIO                       0048881-62.2019.8.16.0182          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                          Yes              No               No




                                                                                                        271 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 392 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
DEBORA STEFANNI DA SILVA NASCIMENTO       1007658-57.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
DEBORA STEFANNI DA SILVA NASCIMENTO       1007658-57.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DEBORA SUELEN DOS SANTOS                  0000199-63.2014.5.05.0035            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
                                                                               CIVIL LITIGATION - ON-BOARD
DEBORA TAWIL                              1008266-23.2018.8.26.0100            SERVICE                             CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DEBORA TRENTIN                            0001093-91.2013.5.02.0056            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              No               No
DEBORA VIZACCRO                           0000293-53.2020.8.26.0071            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BAURU                                         Yes              Yes              No
DEBORA VIZACCRO                           0000293-53.2020.8.26.0071            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BAURU                                         Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
DEBORAH BRITO BERNARDES JACOB RIBEIRO 0002095-89.2019.8.19.0209                CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

DEBORAH CAMPANHA PUIG CASARIEGO              5027855-56.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No

DEBORAH CARREGAL SZTAJNBOK                   0038514-19.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No

DEBORAH CASSIA COSTA MOURA                   1003849-59.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

DEBORAH CASSIA COSTA MOURA                   1003849-59.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DEBORAH DE OLIVEIRA BERGER                   0753788-04.2019.8.07.0016           RESERVATION                     CIVIL COURT OF BRASÍLIA                                        Yes              No               No

DEBORAH DE SOUSA SILVA                       1016597-26.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DEBORAH DE SOUZA CAMARGO                     0045104-69.2019.8.16.0182           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CURITIBA                                      Yes              No               No
DEBORAH DEUD DE MACENA                       0069885-32.2019.8.19.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NITERÓI                                       Yes              No               No
DEBORAH FREITAS CANCHERINI                   5011357-29.2020.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
DEBORAH GODINHO DE MENEZES                   5473494-93.2019.8.09.0051           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
DEBORAH GOMES GUIMARAES                      0703405-85.2020.8.07.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
DEBORAH GRYNBERG                             0036239-23.2019.8.13.0188           COLLECTION                        CIVIL COURT OF NOVA LIMA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DEBORAH LIMA KLAJNMAN                        0016980-61.2020.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DEBORAH MESQUITA DA CRUZ                     1063728-31.2019.8.26.0002           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DEBORAH PORTILHO MARQUES DE SOUZA            0052088-12.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - ON-BOARD
DEBORAH SUTTON                               1090027-76.2018.8.26.0100           SERVICE                           CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
DEBORAH TORRES NERY                          0615330-91.2019.8.04.0015           COLLECTION                        CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DEBORAH YOSHIE ARIMA                         0821480-61.2018.8.12.0001           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No

DECIO ANGELOTTI                              1056609-19.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DECIO DA SILVA JUNIOR                        0010268-02.2019.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
DECON JUAZEIRO DO NORTE                      308/2016                            CIVIL LITIGATION - COLLECTION     CIVIL COURT OF JUAZEIRO DO NORTE                             Yes              No               No
DECON JUAZEIRO DO NORTE                      454/2016                            CIVIL LITIGATION - FLIGHTS        CIVIL COURT OF JUAZEIRO DO NORTE                             Yes              No               No
DEFENSORIA PÚBLICA                           866/2018                            CIVIL LITIGATION - PNAE           DEFENSORIA PÚBLICA                                           Yes              No               No




                                                                                                        272 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 393 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                           SEI-GDF N.º29/2019 –
DEFENSORIA PÚBLICA                         DPDF/NAJDEFDIRHUMANOS                CIVIL LITIGATION - PNAE             DEFENSORIA PÚBLICA                                           Yes              No               No
DEFENSORIA PÚBLICA                         1007360-29.2018.4.01.3700            CIVIL LITIGATION - PNAE             DEFENSORIA PÚBLICA                                           Yes              No               No
DEFENSORIA PÚBLICA                         014/2018                             CIVIL LITIGATION - BAGGAGE          DEFENSORIA PÚBLICA                                           Yes              No               No
                                                                                CIVIL LITIGATION - DELAY /
DEFENSORIA PÚBLICA                         001/2020                             CANCELLATION / ASSISTANCE           DEFENSORIA PÚBLICA                                           Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DEIDERSON DA SILVA PEREIRA                 0048714-75.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
DEIJANE SILVA DOS SANTOS                   1000623-79.2017.5.02.0322            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

DEILTON BARBOSA DA SILVA                     0210965-74.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No

DEILTON BARBOSA DA SILVA                     0017262-47.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DEIRO MOREIRA MARRA                          5004073-75.2018.8.13.0481           CHANGE                            CIVIL COURT OF PATROCÍNIO                                     Yes              No               No
DEISE ALINE WALTHER DA ROCHA                 9002394-40.2019.8.21.6001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
DEISE BERTOLDI DE ARAUJO                     5005533-58.2019.8.24.0125           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ITAPEMA                                        Yes              Yes              No
DEISE BERTOLDI DE ARAUJO                     5005533-58.2019.8.24.0125           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ITAPEMA                                        Yes              Yes              No
DEISE CARVALHO TAVARES DA SILVA              1000816-02.2014.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
DEISE CRISTINE DE MEDEIROS QUEIROZ           0000570-85.2020.8.26.0292           LITIGATION - CIVIL                CIVIL COURT OF JACAREÍ                                        Yes              No               No
DEISE G DE SOUZA SANTOS                      35.001.003.XX-XXXXXXX               CIVIL LITIGATION - SERVICE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DEISE G DE SOUZA SANTOS                      35.001.003.XX-XXXXXXX               CIVIL LITIGATION - SERVICE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DEISE HELENA MENDES                          0000608-10.2019.8.21.5001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
DEISE LANE GONCALVES PAES                    0025349-97.2017.5.24.0007           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE CAMPO GRANDE                           Yes              Yes              No
DEISE LUCI VELLOSO                           1000070-25.2018.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
DEISE MONIQUE DE SOUZA FERREIRA              9001576-79.2019.8.21.0087           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CAMPO BOM                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DEISE NEVES NAZARE RIOS BRITO                0810160-93.2019.8.14.0301           RESERVATION                       CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DEISE PUHL                                   9000089-57.2020.8.21.0146           CANCELLATION                      CIVIL COURT OF FELIZ                                          Yes              No               No
DEISE R F PARENTE                            35.001.003.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DEISE R F PARENTE                            35.001.003.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DEISE ROSINA MAZZOCCO                        9005604-15.2019.8.21.0015           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF GRAVATAÍ                                       Yes              No               No

DEISIANE VIEIRA DA SILVA                     5000201-09.2019.8.13.0290           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VESPASIANO                                     Yes              No               No
DEIVERSON ROQUE PRATES                       5038815-37.2019.8.13.0079           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CONTAGEM                                       Yes              No               No
DEIVID CARREIRA                              1001937-19.2019.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DEIVID DOS SANTOS DE PAULA                   1001483-47.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No

DEIVID PERES GESSWEIN                        0008054-25.2020.8.19.0203           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
DEIVID RICHERT RIBEIRO SOARES                0100485-32.2019.5.01.0020           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
DEIVID WILLIAN NAKAIONE REIS                 0002623-37.2019.8.16.0200           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              No               No
DEIVIDE JANUARIO DE SOUSA                    0001525-57.2017.5.11.0012           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
DEIVIDE JANUARIO DE SOUSA                    0000246-02.2018.5.11.0012           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
DEIVISON FLAVIO COSTA AZEVEDO                0803862-70.2019.8.14.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CASTANHAL                                      Yes              No               No
DEIVISON MACIEL                              0021214-97.2018.5.04.0028           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
DEIVISSON ASSIS PERERA                       5001335-10.2019.8.24.0082           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No




                                                                                                         273 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 394 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
DEIZE DE QUEIROZ SANTOS                    0002840-50.2020.8.05.0039            CANCELLATION                        CIVIL COURT OF CAMAÇARI                                      Yes              No               No

DEIZE NASCIMENTO FERNANDES DE ALMEIDA 0001787-85.2016.5.17.0008                  INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE VITÓRIA                                  Yes              Yes              No

DEIZIELE APARECIDA DA SILVA                  5008382-22.2019.8.13.0056           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BARBACENA                                      Yes              No               No
DELANE PIRES DA SILVA PEREIRA                8066103-68.2019.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No
DELANIO CORREIA ALVES                        1000636-07.2019.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DELANNYS MARIA VIDES SANCHEZ                 1009894-79.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No

DELANO AZEVEDO RODRIGUES                     0033228-10.2019.8.13.0471           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PARÁ DE MINAS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DELANO OLIVEIRA SOUZA                        0186592-76.2019.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
DELE ANGELA CARLESSO                         1016416-25.2020.8.26.0002           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL                 10880.938832/2013-19                PROCEEDING                        DELEGACIA DA RECEITA FEDERAL                                  Yes              Yes              No
                                                                                 TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL                 10880.938837/2013-41                PROCEEDING                        DELEGACIA DA RECEITA FEDERAL                                  Yes              Yes              No
                                                                                 TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL                 10880.938834/2013-16                PROCEEDING                        DELEGACIA DA RECEITA FEDERAL                                  Yes              Yes              No
                                                                                 TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL                 10880.938842/2013-54                PROCEEDING                        DELEGACIA DA RECEITA FEDERAL                                  Yes              Yes              No
                                                                                 TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL                 10880.938841/2013-18                PROCEEDING                        DELEGACIA DA RECEITA FEDERAL                                  Yes              Yes              No
                                                                                 TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL                 10880.938838/2013-96                PROCEEDING                        DELEGACIA DA RECEITA FEDERAL                                  Yes              Yes              No
                                                                                 TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL                 10880.938844/2013-43                PROCEEDING                        DELEGACIA DA RECEITA FEDERAL                                  Yes              Yes              No
                                                                                 TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL                 12585.720229/2012-61                PROCEEDING                        DELEGACIA DA RECEITA FEDERAL                                  Yes              Yes              No
                                                                                 TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL                 13850.720115/2019-73                PROCEEDING                        DELEGACIA DA RECEITA FEDERAL                                  Yes              No               No
                                                                                 TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL                 16692.720175/2016-00                PROCEEDING                        DELEGACIA DA RECEITA FEDERAL                                  Yes              No               No
                                                                                 TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL                 12585.720254/2012-45                PROCEEDING                        DELEGACIA DA RECEITA FEDERAL                                  Yes              Yes              No
                                                                                 TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL                 10880.910553/2017-14                PROCEEDING                        DELEGACIA DA RECEITA FEDERAL                                  Yes              No               No
                                                                                 TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL                 10880.938833/2013-63                PROCEEDING                        DELEGACIA DA RECEITA FEDERAL                                  Yes              Yes              No
                                                                                 TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL                 10880.910550/2017-81                PROCEEDING                        DELEGACIA DA RECEITA FEDERAL                                  Yes              No               No
                                                                                 TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL                 12585.720242/2012-11                PROCEEDING                        DELEGACIA DA RECEITA FEDERAL                                  Yes              Yes              No
                                                                                 TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL                 10880.910549/2017-56                PROCEEDING                        DELEGACIA DA RECEITA FEDERAL                                  Yes              No               No
                                                                                 TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL                 10880.938835/2013-52                PROCEEDING                        DELEGACIA DA RECEITA FEDERAL                                  Yes              Yes              No




                                                                                                         274 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 395 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.910560/2017-16                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.910547/2017-67                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.938843/2013-07                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.938840/2013-65                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.910555/2017-11                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.938845/2013-98                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.938839/2013-31                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.910557/2017-01                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720726/2014-65                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720727/2014-18                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              18186.726024/2015-11                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.910546/2017-12                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.910552/2017-70                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720722/2014-87                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.910551/2017-25                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720728/2014-54                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.915454/2016-48                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.910548/2017-10                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720200/2016-47                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.910561/2017-61                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720032/2012-22                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.910556/2017-58                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720023/2012-31                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720030/2012-33                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720029/2012-17                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No



                                                                                                        275 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 396 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720028/2012-64                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720031/2012-88                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.910558/2017-47                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              13032.012602/2019-01                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720027/2012-10                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720024/2012-86                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720026/2012-75                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720189/2016-15                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720058/2013-51                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720191/2016-94                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.7202022019-89                  PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720025/2012-21                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.7201922019-81                  PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.910554/2017-69                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720195/2016-72                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720199/2016-51                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720038/2013-14                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.7201902019-92                  PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.7201982019-59                  PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              13804.006780/2002-68                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10840.727719/2019-71                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720062/2013-10                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              18186.726023/2015-77                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.7202002019-90                  PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720197/2016-61                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No



                                                                                                        276 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 397 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.7201942019-71                  PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.7201962019-60                  PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720190/2016-40                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              11080.732362/2018-74                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              18186.726026/2015-19                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720248/2012-98                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720194/2016-28                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720187/2016-26                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.734154/2019-11                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720186/2016-81                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720199/2019-01                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.930433/2015-71                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.7201892019-68                  PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.915456/2016-37                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.953710/2015-14                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720218/2016-49                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.959936/2015-29                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10611.720630/2017-16                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.7201912019-37                  PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720193/2019-26                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720201/2019-34                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.7201952019-15                  PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.969966/2019-77                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.7201972019-12                  PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.930431/2015-82                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No



                                                                                                        277 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 398 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720196/2016-17                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720210/2016-82                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880-903.739/2016-36                PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              18186.726025/2015-66                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.909776/2018-10                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.949706/2015-51                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720198/2016-14                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.900134/2020-70                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.953714/2015-01                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720215/2019-58                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720213/2019-69                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.902261/2020-11                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720216/2019-01                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720214/2019-11                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              11080.744122/2019-01                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              137                                  PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720037/2013-70                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720019/2012-73                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720022/2012-97                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720018/2012-29                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720016/2012-30                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720017/2012-84                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720014/2012-41                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720015/2012-95                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720013/2012-04                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No



                                                                                                        278 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 399 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720012/2012-51                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720009/2012-38                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720010/2012-62                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720011/2012-15                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.720316/2015-00                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.949705/2015-15                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720178/2016-35                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.959940/2015-97                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.959942/2015-86                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.959938/2015-18                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.959939/2015-62                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.959941/2015-31                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10136707600/2019-39                  PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10814.002319/2004-91                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10611.720591/2015-95                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.721259/2016-52                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.721245/2016-39                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.721260/2016-87                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.721030/2017-07                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.721226/2016-11                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.721242/2016-03                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.721252/2016-31                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.721249/2016-17                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.721257/2016-63                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.721263/2016-11                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No



                                                                                                        279 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 400 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.721243/2016-40                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.721253/2016-85                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720509/2017-18                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.721262/2016-76                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.721267/2016-07                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.721251/2016-96                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.721228/2016-00                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.721247/2016-28                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.721265/2016-18                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              13896-.905307/2020--65               PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.721248/2016-72                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.721255/2016-74                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720977/2017-92                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.721258/2016-16                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.721246/2016-83                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.721268/2016-43                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.721231/2016-15                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.721264/2016-65                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              13896.905306/2020-11                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.721254/2016-20                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720060/2013-21                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.953711/2015-69                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880-654933/2016-82                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.737929/2019-00                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.953713/2015-58                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No



                                                                                                        280 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 401 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880-900426/2018-98                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720258/2012-23                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              11080-730568/2017-89                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.923454/2015-31                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720063/2013-64                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720059/2013-04                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.910559/2017-91                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720064/2013-17                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720249/2012-32                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720730/2014-23                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10840.722712/2020-05                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720233/2012-20                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720731/2014-78                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720230/2012-96                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720724/2014-76                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720231/2012-31                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.900425/2018-43                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.938836/2013-05                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720232/2012-85                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720055/2013-18                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720251/2012-10                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720244/2012-18                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720236/2012-63                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720245/2012-54                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720240/2012-21                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No



                                                                                                        281 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 402 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720247/2012-43                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720252/2012-56                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720729/2014-07                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720720/2014-98                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720725/2014-11                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720243/2012-65                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720239/2012-05                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720235/2012-19                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720238/2012-52                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720719/2014-63                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720241/2012-76                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720246/2012-07                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720237/2012-16                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880-900424/2018-07                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720723/2014-21                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16692.720721/2014-32                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              16349.720144/2012-27                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720256/2012-34                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              10880.959937/2015-73                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720234/2012-74                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720056/2013-62                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720257/2012-89                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720250/2012-67                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720255/2012-90                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL              12585.720253/2012-09                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No



                                                                                                        282 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 403 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL               10880.722141/2014-86                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                                TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL               16692-721.933/2017-80                PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                                TAX - ADMINISTRATIVE
DELEGACIA DA RECEITA FEDERAL               10880.722355/2014-52                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
DELEGACIA ESPECIAL DE POLICIA FEDERAL NO
AEROPORTO INTERNACIONAL DE SÃO
PAULO/GUARULHOS                            1348_01655_2018                      CIVIL LITIGATION - FINES                                                                         Yes              No               No
DELEGACIA ESPECIAL DE POLICIA FEDERAL NO
AEROPORTO INTERNACIONAL DE SÃO
PAULO/GUARULHOS                            1348_01654_2018                      CIVIL LITIGATION - FINES                                                                         Yes              No               No
DELEGACIA ESPECIAL DE POLICIA FEDERAL NO
AEROPORTO INTERNACIONAL DE SÃO
PAULO/GUARULHOS                            1348052942017                        CIVIL LITIGATION - FINES                                                                         Yes              No               No
DELEGACIA ESPECIAL DE POLICIA FEDERAL NO
AEROPORTO INTERNACIONAL DE SÃO
PAULO/GUARULHOS                            1348_02926_2019                      CIVIL LITIGATION - FINES                                                                         Yes              No               No
DELEGACIA ESPECIAL DE POLICIA FEDERAL NO
AEROPORTO INTERNACIONAL DE SÃO
PAULO/GUARULHOS                            1348_01104_2020                      CIVIL LITIGATION - FINES                                                                         Yes              No               No
DELEGADO DA DELEGACIA DA RECEITA
FEDERAL DO BRASIL DE ADMINISTRAÇÃO
TRIBUTÁRIA EM SÃO PAULO/SP/DELEGACIA 0001844-47.2010.4.03.6100
DA RECEITA FEDERAL DO BRASIL EM SÃO        (2010.61.00.001844-8) - PNA                                              COURT OF TRIBUNAL REGIONAL FEDERAL 3ª REGIÃO
PAULO - SP                                 288961                               TAX - LEGAL PROCEEDING              SÃO PAULO                                                    Yes              Yes              No
DELEGADO DA DELEGACIA ESPECIAL DA
RECEITA FEDERAL DE ADMINISTRAÇÃO
TRIBUTÁRIA EM SÃO PAULO -
DERATDELEGADO DA DELEGACIA ESPECIAL
DA RECEITA FEDERAL DE COMÉRCIO
EXTERIOR - DELEXPROCURADOR-CHEFE DA
PROCURADORIA-REGIONAL DA FAZENDA
NACIONAL - 3ª REGIÃO - SÃO PAULO           5002912-29.2019.4.03.6100            TAX - LEGAL PROCEEDING              COURT OF JUSTIÇA FEDERAL DE SÃO PAULO                        Yes              No               No
DELEGADO DA DELEGACIA ESPECIAL DA
RECEITA FEDERAL DE ADMINISTRAÇÃO
TRIBUTÁRIA EM SÃO PAULO-DERAT E
PROCURADORA CHEFE DA PROCURADORIA                                                                                   COURT OF 21ª VARA DA JUSTIÇA FEDERAL DE SÃO
REGIONAL DA FAZENDA NACIONAL               5014174-73.2019.4.03.6100            TAX - LEGAL PROCEEDING              PAULO.                                                       Yes              No               No
DELEGADO DA RECEITA FEDERAL DE
ADMINISTRAÇÃO TRIBUTÁRIA EM SÃO                                                 TAX - JUDICIAL PROCEEDING -         COURT OF SEXTA TURMA DO TRIBUNAL REGIONAL
PAULO.                                     0020869-47.2017.4.03.6186            OTHERS                              FEDERAL DA 3ª REGIÃO                                         Yes              Yes              No




                                                                                                         283 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 404 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

DELEGADO DA RECEITA FEDERAL DO BRASIL
EM SÃO PAULO - DELEGACIA DA RECEITA
FEDERAL DO BRASIL DE ADMINISTRAÇÃO
TRIBUTÁRIA - DERAT, DELEGADO DA
DELEGACIA ESPECIAL DA RECEITAFEDERAL DE
MAIORES CONTRIBUINTES EM SÃO PAULO -
DEMAC/SP E UNIÃO FEDERAL - FAZENDA                                              TAX - JUDICIAL PROCEEDING -        COURT OF 10 ª VARA DAS EXECUÇÕES FISCAIS FEDERAIS
NACIONAL                                0020869-47.2017.4.03.6227               OTHERS                             DE SÃO PAULO                                                  Yes              Yes              No

DELEGADO DA RECEITA FEDERAL DO BRASIL
EM SÃO PAULO - DELEGACIA DA RECEITA
FEDERAL DO BRASIL DE ADMINISTRAÇÃO
TRIBUTÁRIA - DERAT, DELEGADO DA
DELEGACIA ESPECIAL DA RECEITAFEDERAL DE
MAIORES CONTRIBUINTES EM SÃO PAULO -
DEMAC/SP E UNIÃO FEDERAL - FAZENDA                                              TAX - JUDICIAL PROCEEDING -        COURT OF 10 ª VARA DAS EXECUÇÕES FISCAIS FEDERAIS
NACIONAL                                0020869-47.2017.4.03.6228               OTHERS                             DE SÃO PAULO                                                  Yes              Yes              No
DELEGADO DA RECEITA FEDERAL DO BRASIL                                           TAX - ADMINISTRATIVE               SEC. DA RECEITA FEDERAL DO BRASIL EM SÃO PAULO -
EM SÃO PAULO - SP                       19515.000274/2009-73                    PROCEEDING                         SP                                                            Yes              Yes              No
DELEGADO DA RECEITA FEDERAL DO BRASIL                                           TAX - ADMINISTRATIVE               SEC. DA RECEITA FEDERAL DO BRASIL EM SÃO PAULO -
EM SÃO PAULO - SP                       16349.720058/2011-33                    PROCEEDING                         SP                                                            Yes              No               No
                                                                                                                   DELEGACIA
                                             AUTO DE INFRAÇÃO                                                      REGIONAL DO
                                             / NOTIFICAÇÃO                                                         TRABALHO DE
                                             FISCAL                             TAX - ADMINISTRATIVE               SÃO PAULO
DELEGADO REGIONAL DO TRABALHO                46473.004550/2003-93               PROCEEDING                         (SP)                                                          Yes              No               No
DELEGADO REGIONAL TRIBUTÁRIO DE SÃO                                             TAX - JUDICIAL PROCEEDING -        COURT OF 10 ª VARA DAS EXECUÇÕES FISCAIS FEDERAIS
PAULO                                        0020869-47.2017.4.03.6226          OTHERS                             DE SÃO PAULO                                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DELEIDIS DOS SANTOS                          7014867-86.2020.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DELFIM AURELIO DE FREITAS FILHO              1018411-73.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DELFIM AURELIO DE FREITAS FILHO              1018411-73.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DELIA MARIA CARDOZO FIGUEIRA LOPES           7055705-08.2019.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No

DELIEDSON DA SILVA LIBERATO                  0009675-23.2017.8.08.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                           Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DELIO SOBRAL DO NASCIMENTO                   0847234-25.2019.8.10.0001          CANCELLATION                    CIVIL COURT OF SÃO LUÍS                                          Yes              No               No

DELIS DE ZORZI                               0303785-11.2019.8.24.0090          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DELMA DE JESUS OLIVEIRA                      0000188-72.2020.8.05.0229          OVERBOOKING                        CIVIL COURT OF SANTO ANTÔNIO DE JESUS                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DELMA DE JESUS OLIVEIRA                      0000188-72.2020.8.05.0229          OVERBOOKING                        CIVIL COURT OF SANTO ANTÔNIO DE JESUS                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DELMA MARIA JERONIMO VIEIRA                  7052546-57.2019.8.22.0001          CHANGE                             CIVIL COURT OF PORTO VELHO                                    Yes              No               No
DELMAN GOMES DA SILVAX                       5600844-16.2018.8.09.0143          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO MIGUEL DO ARAGUAIA                         Yes              No               No



                                                                                                        284 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 405 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
DELMAR ANDRADE MACEDO                      1009700-71.2019.8.26.0016            OVERBOOKING                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DELMIR ANTONIO DAL CIM                     1012428-26.2019.8.26.0068            CANCELLATION                        CIVIL COURT OF BARUERI                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
DELMIRA LUIZA RECH LAZZARI                 9009180-31.2019.8.21.0010            RESERVATION                         CIVIL COURT OF CAXIAS DO SUL                                 Yes              No               No
DELMO ANTUNES PEREIRA                      0000874-31.2017.5.09.0513            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
DELSON GALVAO DE LIMA                      6503/2020                            RESERVATION                         CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
DELZA DE OLIVEIRA BENTO SILVA              0002067-38.2014.5.02.0010            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No

DELZUITA PEREIRA GUEDES                      7001058-29.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
DEMERSON BELTRAME GARGARELLA                 0010626-22.2017.5.15.0008           INDIVIDUAL LABOR CLAIM            VARA DO TRABALHO DE SÃO CARLOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
DEMETRIO CAETANO DE MATTOS                   5003127-76.2019.8.13.0317           RESERVATION                       CIVIL COURT OF ITABIRA                                        Yes              No               No
DEMETRIUS ASSMANN DE OLIVEIRA                0020621-59.2017.5.04.0010           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
DEMÉTRIUS JUNG GONZALEZ                      0166883-45.2018.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DEMETRIUS RIBEIRO GOMES                      1013593-78.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DEMETRIUS RIBEIRO GOMES                      1013593-78.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DEMOSTHENES MIRANDA DE CARVALHO                                                  CIVIL LITIGATION - FLIGHT
FILHO                                        0005780-05.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No

DENER SPERAFICO                              5008274-82.2019.8.21.0019           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NOVO HAMBURGO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DENERSON WILLIAN DE OLIVEIRA                 0005593-25.2019.8.16.0195           RESERVATION                     CIVIL COURT OF CURITIBA                                         Yes              No               No

DENES FUAD SOUSA BATISTA                     1008912-24.2019.8.26.0609           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TABOÃO DA SERRA                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DENESON PASTOR LIMA                          0001651-37.2020.8.05.0039           CANCELLATION                      CIVIL COURT OF CAMAÇARI                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DENESON PASTOR LIMA                          0001651-37.2020.8.05.0039           CANCELLATION                      CIVIL COURT OF CAMAÇARI                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - SEAT
DENI LINEU SCHWARTZ                          0000858-53.2020.8.16.0149           COMFORT                           CIVIL COURT OF SALTO DO LONTRA                                Yes              No               No

DENICE DA SILVA BAIANO VIGNOLA               0032431-44.2019.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              No               No
DENIELS RODRIGUES MARTINS                    0001480-36.2012.5.02.0317           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                  No               Yes              Yes
DENILMARA COSTA SOUSA - MEJHEANNY
XIMENES MARKLEW PRESCOTT OLIVEIRA -
MEALMEIDA TUR LTDA. LEITE E CAVALCANTI                                           CIVIL LITIGATION - TRAVEL
LTDA.                                        0028203-11.2013.8.18.0140           AGENCY                            5ª VARA CÍVEL                                                 Yes              No               No
DENILSON ANTONIO VIEIRA                      1000925-82.2015.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DENILSON BARBOSA                             35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DENILSON BARBOSA                             35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DENILSON DE ALMEIDA LEITE                    1002019-26.2019.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DENILSON DE BRITO LAUNDES                    5007096-77.2020.8.24.0020           CANCELLATION                      CIVIL COURT OF CRICIÚMA                                       Yes              No               No



                                                                                                         285 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 406 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
DENILSON DE MATTOS                         0000820-34.2019.8.16.0195            RESERVATION                         CIVIL COURT OF CURITIBA                                      Yes              No               No
DENILSON GOMES DO NASCIMENTO               0000064-96.2014.5.07.0002            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE FORTALEZA                               Yes              Yes              No
DENILSON JOSE PIRES                        1000365-88.2020.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
DENILSON MANFREDINI                        9004593-88.2018.8.21.0013            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF ERECHIM                                       Yes              No               No
DENILSON MOURA SANTIAGO                    0001090-34.2016.5.06.0020            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO/PE                                       Yes              Yes              No
DENILSON OLIVEIRA DUTRA                    1001708-41.2019.5.02.0319            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - GENERAL
DENILSON VARGAS LIMA JUNIOR                1000091-71.2020.8.26.0358            LITIGATION - CIVIL                  CIVIL COURT OF MIRASSOL                                      Yes              No               No
DENIS BARROS VIEIRA                        21.001.035.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
DENIS BARROS VIEIRA                        21.001.035.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DENIS COSTA SAMPAIO SOBRINHO               0025756-32.2019.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DENIS COSTA SAMPAIO SOBRINHO               1012035-91.2020.8.11.0001            CANCELLATION                        CIVIL COURT OF CUIABÁ                                        Yes              No               No
DENIS DE FREITAS SOARES SANTOS             0001701-54.2016.5.19.0010            INDIVIDUAL LABOR CLAIM              TRIBUNAL REGIONAL DO TRABALHO - 19ª REGIÃO                   Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DENIS DINARDI                              5000479-25.2019.8.13.0188            CANCELLATION                        CIVIL COURT OF NOVA LIMA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DENIS FERNANDO SANTOS                      0035407-24.2019.8.16.0182            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No

DENIS GRADOWSKI RODRIGUES                    0049609-06.2019.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              No               No

DENIS JOSE DA SILVA                          1016279-71.2019.8.26.0004           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

DENIS LIMA DE OLIVEIRA                       1002015-41.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                         Yes              No               No
DENIS RAMPASO CARVALHO                       1001207-15.2018.5.02.0710           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
DENIS RICARDO DOS SANTOS                     0005413-14.2020.8.16.0182           COLLECTION                        CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DENIS SOARES ACIOLI                          0703172-16.2016.8.02.0001           CHANGE                            CIVIL COURT OF MACEIÓ                                         Yes              No               No

DENIS SPERAFICO                              0002904-83.2019.8.16.0170           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TOLEDO                                         Yes              No               No
DENIS TADEU PEREIRA                          1001080-76.2019.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DENIS VINICIUS GRANDE                        0001688-45.2019.8.16.0184           OVERBOOKING                       CIVIL COURT OF CURITIBA                                       Yes              No               No
DENISE ALVES BISPO GIMENEZ                   0803716-41.2019.8.10.0047           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF IMPERATRIZ                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DENISE APARECIDA BAPTISTELLI                 3001562-09.2019.8.06.0220           RESERVATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
DENISE APARECIDA VENTURA VILELLA             1005611-10.2020.8.26.0003           LITIGATION - CIVIL                CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DENISE ARRABAL KALAU                         0001146-13.2017.5.09.0129           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DENISE BRAGA ALBUQUERQUE                     3002502-43.2019.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              No               No
DENISE CAMINHA XAVIER                        0052431-47.2018.8.17.2001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DENISE CECILIA DELIBERADOR                   0005929-34.2020.8.16.0182           CHANGE                            CIVIL COURT OF CURITIBA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DENISE CECILIA DELIBERADOR                   0005929-34.2020.8.16.0182           CHANGE                            CIVIL COURT OF CURITIBA                                       Yes              Yes              No




                                                                                                         286 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 407 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

DENISE CORNELIO DE CAMARGOS LORENS           5128989-97.2018.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No

DENISE DA ROCHA CUMMINGS                     0034567-44.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              Yes              No

DENISE DA ROCHA CUMMINGS                     0034567-44.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
DENISE DE MELO SILVA BORGES                  0606671-09.2019.8.01.0070          RESERVATION                        CIVIL COURT OF RIO BRANCO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DENISE DE OLIVEIRA MENDES                    1019816-78.2019.8.26.0003          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DENISE DE SOUSA DEGRANDE                     0000215-38.2015.5.10.0004          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DENISE DE SOUSA FELICIANO                    1054682-15.2019.8.26.0100          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DENISE DE SOUZA MEDEIROS                     5482429-45.2019.8.09.0012          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF APARECIDA DE GOIÂNIA                           Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
DENISE EVANGELISTA VIEIRA                    0300253-29.2019.8.24.0090          RESERVATION                        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No

DENISE FABIANA FIGUEIREDO LOPES              1014278-85.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

DENISE FABIANA FIGUEIREDO LOPES              1014278-85.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
DENISE FEITOSA BENEVIDES                     0702443-50.2020.8.07.0020          RESERVATION                        CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
DENISE FEITOSA BENEVIDES                     0702443-50.2020.8.07.0020          RESERVATION                        CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
DENISE FERNANDES DE SOUZA                    1002004-22.2016.5.02.0011          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
DENISE FERNANDES DE SOUZA                    1002280-53.2016.5.02.0011          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
DENISE FERNANDES RAIMUNDO                    1043867-59.2019.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DENISE FIGURA                                0004298-50.2019.8.16.0195          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
DENISE FREITAS ULTRAMAR JACOB                0088301-93.2019.8.16.0014          COLLECTION                         CIVIL COURT OF LONDRINA                                       Yes              No               No

DENISE FURTADO LAVALLE                       5021673-88.2019.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
DENISE FUZETI KAMINSKI                       0027326-86.2019.8.16.0182          RESERVATION                        CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DENISE GAZEL PICANCO                         0003934-07.2020.8.03.0001          CANCELLATION                       CIVIL COURT OF MACAPÁ                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DENISE GUEDES PANIZZI                        9077298-86.2019.8.21.0001          CANCELLATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
DENISE HOULMONT CARVALHO ROSA DE                                                CIVIL LITIGATION - FLIGHT
PAULA                                        7019336-78.2020.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No

DENISE MENDONCA DOS SANTOS PINHEIRO          0012158-74.2017.5.03.0134          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

DENISE MILCHERT LAMBIAZZI                    1000021-49.2020.8.26.0586          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO ROQUE                                      Yes              No               No
DENISE MIRUEIRA CORTEZIA FONSECA             1001836-76.2015.5.02.0715          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
DENISE PAIATO TEIXEIRA                       1015754-61.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DENISE PIRES GOMES DA SILVA                  0018796-12.2020.8.19.0203          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
DENISE PIRES OUTEIRO                         0000972-22.2020.8.19.0209          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
DENISE PIRES OUTEIRO                         0000972-22.2020.8.19.0209          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No



                                                                                                        287 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 408 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
DENISE SETTE ROCHA DE MENEZES              5024752-03.2019.8.13.0145            CANCELLATION                        CIVIL COURT OF JUIZ DE FORA                                  Yes              No               No
DENISE SILVA MELQUIADES                    1002092-09.2016.5.02.0319            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - BOARDING
DENISE STIPKOVIC ARAUJO PAULO              1003959-40.2020.8.26.0008            IMPEDIMENT                          CIVIL COURT OF SÃO PAULO                                     Yes              No               No

DENISE STOCKEY FLORENCE                      9000432-25.2020.8.21.0026           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTA CRUZ DO SUL                                Yes              Yes              No

DENISE STOCKEY FLORENCE                      9000432-25.2020.8.21.0026           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTA CRUZ DO SUL                                Yes              Yes              No
DENISE VENCESLAU DE OLIVEIRA BUENO           1001449-07.2019.5.02.0720           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                        Yes              No               No
DENISE VERAS BURGARDT                        0011138-34.2016.5.15.0042           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE RIBEIRÃO PRETO                             Yes              No               No

DENISE WERNER COLLACO                        5000339-75.2020.8.24.0082           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DENISON CARLOS NASCIMENTO COSTA              1023854-05.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DENISON DE SOUZA                             0045100-20.2012.5.17.0014           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE VITÓRIA                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DENISON LEANDRO SERRAO SOARES                0801700-37.2016.8.14.0006           CANCELLATION                      CIVIL COURT OF ANANINDEUA                                     Yes              No               No
DENISON ROCHA DE ASSIS                       0000034-42.2017.5.10.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DENISON SANTOS PEREIRA                       5260555-65.2019.8.09.0051           CHANGE                            CIVIL COURT OF GOIÂNIA                                        Yes              No               No
DENISSON DA SILVA BRANDAO                    0001280-85.2016.5.05.0032           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
DENISSON DE PAIVA LUIZ                       1001059-67.2019.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
DENIVALDA LOPES DA SILVA                     1000521-52.2015.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
DENIZAR JUNIOR LIMA DE OLIVEIRA              0000839-57.2013.5.04.0026           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             No               Yes              Yes
DENIZE CRISTINE OLIVEIRA SILVA               0800859-86.2017.8.10.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DENIZE JACOSKI DE OLIVEIRA KRUGER            1017351-65.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DENIZE NUNES DA SILVA                        1001556-22.2016.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
DENIZE PRISCILA KIRCHOF                      1002168-09.2016.5.02.0715           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
DENIZE ROSSI                                 0030033-95.2019.8.16.0030           CIVIL LITIGATION - SERVICE        CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DENNIS CASARINE FERREIRA DA SILVA            1004707-84.2020.8.26.0004           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
DENNIS DE CAMPOS MELO SANTOS                 0000972-26.2020.8.26.0565           LITIGATION - CIVIL                CIVIL COURT OF SÃO CAETANO DO SUL                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DENNIS DE CARVALHO BARBOSA                   0085124-24.2019.8.16.0014           OVERBOOKING                       CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DENNIS DE CARVALHO BARBOSA                   0085124-24.2019.8.16.0014           OVERBOOKING                       CIVIL COURT OF LONDRINA                                       Yes              No               No

DENNISON IRIS DE SOUSA FREITAS               3000437-61.2018.8.06.0019           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DENYS CARVALHO DUARTE PEREIRA                1000304-51.2020.8.26.0011           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No
DENYS FERNANDO DOS SANTOS PICAPEDRA          0001188-84.2020.8.16.0170           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF TOLEDO                                           Yes              No               No

DENYS RIBEIRO DE OLIVEIRA                    1002243-03.2020.8.26.0032           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARAÇATUBA                                        Yes              No               No
DENYSE SILVA DOS SANTOS                      0000872-48.2019.5.13.0006           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA                                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
DEOCLIDES JOSE DE OLIVEIRA                   0803914-78.2019.8.10.0047           RESERVATION                     CIVIL COURT OF IMPERATRIZ                                       Yes              No               No




                                                                                                         288 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 409 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
DEODORO SILVA DE ARAUJO                    0801379-36.2020.8.20.5004            CANCELLATION                        CIVIL COURT OF NATAL                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DEODORO SILVA DE ARAUJO                    0801379-36.2020.8.20.5004            CANCELLATION                        CIVIL COURT OF NATAL                                         Yes              Yes              No
DEOLINDA LAURA PRECIOSO FERREIRA           1024477-03.2019.8.26.0003            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SÃO PAULO                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DEOLINDO DE SOUSA RIBAMAR                  0800477-87.2020.8.18.0009            CANCELLATION                        CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DEOLIZANDO MOREIRA DE OLIVEIRA FILHO       0003692-48.2020.8.05.0274            CHANGE                              CIVIL COURT OF VITÓRIA DA CONQUISTA                          Yes              No               No
DEOMEDES FERREIRA GOMES NETO               0632829-96.2020.8.04.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MANAUS                                        Yes              Yes              No
DEOMEDES FERREIRA GOMES NETO               0632829-96.2020.8.04.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MANAUS                                        Yes              Yes              No
DEPARTAMENTO DE CONTROLE DO ESPAÇO 141/JJAER/2018
AÉREO (DECEA)                              (67614.028224/2017-95)               CIVIL LITIGATION - FINES            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
DEPARTAMENTO DE CONTROLE DO ESPAÇO 374/JJAER/2018
AÉREO (DECEA)                              (67613.026850/2017-57)               CIVIL LITIGATION - FINES            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
DEPARTAMENTO DE CONTROLE DO ESPAÇO
AÉREO (DECEA)                              222/JJAER/2019                       CIVIL LITIGATION - FINES            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
DEPARTAMENTO DE CONTROLE DO ESPAÇO
AÉREO (DECEA)                              135/JJAER/2019                       CIVIL LITIGATION - FINES            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
DEPARTAMENTO DE CONTROLE DO ESPAÇO
AÉREO (DECEA)                              271/JJAER/2019                       CIVIL LITIGATION - FINES            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
DEPARTAMENTO DE CONTROLE DO ESPAÇO
AÉREO (DECEA)                              253/JJAER/2019                       CIVIL LITIGATION - FINES            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
DEPARTAMENTO DE CONTROLE DO ESPAÇO
AÉREO (DECEA)                              238/JJAER/2019                       CIVIL LITIGATION - FINES            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
DEPARTAMENTO DE CONTROLE DO ESPAÇO
AÉREO (DECEA)                              384/JJAER/2019                       CIVIL LITIGATION - FINES            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
DEPARTAMENTO DE CONTROLE DO ESPAÇO
AÉREO (DECEA)                              429/JJAER/2019                       CIVIL LITIGATION - FINES            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
DEPARTAMENTO DE CONTROLE DO ESPAÇO
AÉREO (DECEA)                              762/JJAER/2019                       CIVIL LITIGATION - FINES            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
DEPARTAMENTO DE CONTROLE DO ESPAÇO
AÉREO (DECEA)                              769/JJAER/2019                       CIVIL LITIGATION - FINES            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
DEPARTAMENTO DE CONTROLE DO ESPAÇO
AÉREO (DECEA)                              913/JJAER/2019                       CIVIL LITIGATION - FINES            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
DEPARTAMENTO DE CONTROLE DO ESPAÇO
AÉREO (DECEA)                              917/JJAER/2019                       CIVIL LITIGATION - FINES            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
DEPARTAMENTO DE CONTROLE DO ESPAÇO
AÉREO (DECEA)                              817/JJAER/2019                       CIVIL LITIGATION - FINES            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
DEPARTAMENTO DE CONTROLE DO ESPAÇO
AÉREO (DECEA)                              395/JJAER/2019                       CIVIL LITIGATION - FINES            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
DEPARTAMENTO DE CONTROLE DO ESPAÇO
AÉREO (DECEA)                              944/JJAER/2019                       CIVIL LITIGATION - FINES            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
DEPARTAMENTO DE CONTROLE DO ESPAÇO
AÉREO (DECEA)                              52/JJAER/2020                        CIVIL LITIGATION - FINES            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
DEPARTAMENTO DE CONTROLE DO ESPAÇO
AÉREO (DECEA)                              35/JJAER/2020                        CIVIL LITIGATION - FINES            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
DERALDO ANTONIO DE OLIVEIRA                51.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CUIABÁ                                        Yes              No               No
DERALDO MOREIRA BARBOSA NETO               0215849-49.2019.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No
DERCIO MOREIRA BEZERRA                     0000894-09.2017.5.08.0009            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No



                                                                                                         289 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 410 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
DERIANE VALERIE ARTE ORTIZ                 50.001.001.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
DERIANE VALERIE ARTE ORTIZ                 50.001.001.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DERICK MATEUS ESCRIBONI                    1007383-35.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
DERIK PETIZ                                23.001.002.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FORTALEZA                                     Yes              No               No
DERISE DOS SANTOS PEREIRA                  1000765-89.2017.5.02.0320            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
DESIREE DE ABREU VARGAS                    5606595-32.2019.8.09.0051            RESERVATION                         CIVIL COURT OF GOIÂNIA                                       Yes              No               No
DESIREE MONIQUE SANTOS SILVESTRE
BRITTO                                     0000191-06.2016.5.20.0001            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE ARACAJÚ                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
DESIRRE ORMOND DO AMARAL                   0811539-19.2020.8.12.0001            RESERVATION                         CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DESIRRE SOUZA SIQUEIRA                     0002243-27.2020.8.19.0028            CANCELLATION                        CIVIL COURT OF MACAÉ                                         Yes              No               No
DESSANA LIMA ROCHA                         0021463-97.2016.5.04.0002            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              No               No
DESTAK AGÊNCIA VIAGENS TURISMO LTDA.       0046331-17.2012.8.11.0041            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DEUSDEDIT DOREA DO PASSO CUNHA             0128719-21.2019.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
DEUSDETH DE FREITAS COSTA JUNIOR           0001307-83.2013.5.10.0016            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE BRASÍLIA                                Yes              Yes              No

DEUSELITE DOS SANTOS ABREU                   0827642-41.2019.8.18.0140           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                         Yes              No               No

DEUSILEIA LIMA DE SOUZA                      7006394-14.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DEUSIMAR DIOLINA DA SILVA ASSIS              0003340-90.2020.8.05.0274           OVERBOOKING                     CIVIL COURT OF VITÓRIA DA CONQUISTA                             Yes              No               No

DEUSUILA LUSTOSA SILVA                       7058321-53.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No

DEUZA FALCAO VIEIRA                          0002793-48.2020.8.05.0113           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ITABUNA                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DEVAIR ALVES PAULINO                         1000533-96.2020.8.26.0306           CHANGE                          CIVIL COURT OF JOSÉ BONIFÁCIO                                   Yes              No               No

DEVAIR INUZOR FANELLI JUNIOR                 1019342-76.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DEVAIR PEREIRA TELES                         1001822-80.2019.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DEVANI ALVARES DE SOUZA                      1039463-62.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DEVANISE MOREIRA LOPES                       0717051-02.2019.8.07.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                       Yes              No               No

DEVICE ENGENHARIA DE AUTOMACAO LTDA.         5003403-64.2019.8.21.0033           CIVIL LITIGATION - GENERAL        CIVIL COURT OF SÃO LEOPOLDO                                   Yes              No               No
DEVISON AMORIM DO NASCIMENTO                 0803023-60.2019.8.14.0301           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELÉM                                          Yes              No               No
DEYBSON CONCEICAO LIMA                       0000635-35.2019.5.10.0802           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
DEYBSON GOMES DA SILVA                       0800841-80.2019.8.14.0017           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CONCEIÇÃO DO ARAGUAIA                          Yes              No               No
DEYBSON GOMES DA SILVA                       1001443-36.2019.5.02.0708           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
DEYLA DA SILVA TORRES                        1000573-56.2017.5.02.0709           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DEYSE APARECIDA DOS SANTOS                   0031974-33.2019.8.05.0080           CHANGE                            CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DEYSE HELYDA SENA DANTAS                     0003131-24.2020.8.05.0080           RESERVATION                       CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No



                                                                                                         290 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 411 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
DEYSE LILIAN TRINDADE DE OLIVEIRA           0006917-22.2020.8.05.0001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SALVADOR                                           Yes              Yes              No
DEYSE LILIAN TRINDADE DE OLIVEIRA           0006917-22.2020.8.05.0001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SALVADOR                                           Yes              Yes              No

DEYSE PAZ ANCHIETA                            0800289-07.2020.8.10.0013          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO LUÍS                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DEYSE PAZ ANCHIETA                            0800615-64.2020.8.10.0013          CANCELLATION                    CIVIL COURT OF SÃO LUÍS                                          Yes              No               No

DEYSE PAZ ANCHIETA                            0800289-07.2020.8.10.0013          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO LUÍS                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DEYSE SOARES DE MELO LOBATO                   0852255-79.2019.8.10.0001          CANCELLATION                    CIVIL COURT OF SÃO LUÍS                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DEYSE SOARES DE MELO LOBATO                   0849182-02.2019.8.10.0001          CANCELLATION                    CIVIL COURT OF SÃO LUÍS                                          Yes              No               No

DEYSE SOARES DE MELO LOBATO                   0802617-43.2020.8.10.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DEYSE SOARES DE MELO LOBATO                   0852255-79.2019.8.10.0001          CANCELLATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DEYSIERI ELVIRA DOS SANTOS MAIA               1008409-68.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DEYSIERI ELVIRA DOS SANTOS MAIA               1009663-76.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DEYSIERI ELVIRA DOS SANTOS MAIA               1008409-68.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DEYVID CLAUDIOS VIEIRA                        1001030-30.2020.8.11.0015          CANCELLATION                       CIVIL COURT OF SINOP                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DEYVID CLAUDIOS VIEIRA                        1001030-30.2020.8.11.0015          CANCELLATION                       CIVIL COURT OF SINOP                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
DEYVISON ANTONIO PAULINO DA SILVA             1000262-54.2019.8.26.0005          IMPEDIMENT                         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DEYVY MACLEAN DE OLIVEIRA SILVA               0016604-05.2017.5.16.0023          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE IMPERATRIZ - MA                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DEYZIANE SILVA LIMA                           3000026-66.2019.8.06.0024          CANCELLATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TRAVEL
DFB VIAGENS E TURISMO LTDA ME                 1020837-58.2020.8.26.0002          AGENCY                             CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DFE AGENCIA DE VIAGENS E TURISMO LTDA         1045051-50.2019.8.26.0002          CIVIL LITIGATION - TAM TRAVEL      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DGENVAL SANTOS MAGALHAES                      0010617-03.2013.5.19.0004          INDIVIDUAL LABOR CLAIM             TRIBUNAL REGIONAL DO TRABALHO - 19ª REGIÃO                    Yes              Yes              No
DGENVAL SANTOS MAGALHAES                      0010606-53.2013.5.19.0010          INDIVIDUAL LABOR CLAIM             TRIBUNAL REGIONAL DO TRABALHO - 19ª REGIÃO                    Yes              Yes              No

DHE COMPONENTES HIDRÁULICOS LTDA - ME 0002805-94.2018.8.16.0026                  CIVIL LITIGATION - CARGO           CIVIL COURT OF CAMPO LARGO                                    Yes              No               No

DHEINE EUFRAUSINO PERONDI                     7054701-33.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DHIEGO RODRIGUES DIAS                         5028655-84.2020.8.13.0024          CHANGE                             CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
DHL LOGISTICS (BRASIL) LTDA.                  1066514-71.2017.8.26.0114          CIVIL LITIGATION - CARGO           CIVIL COURT OF CAMPINAS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
DIAIMI ALVES DA SILVA                         5023209-40.2019.8.13.0702          IMPEDIMENT                         CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
DIAMANTINO DE CARVALHO FERREIRA               0100461-98.2016.5.01.0055          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
DIANA ANDRADE VASCONCELOS                     1000325-21.2020.5.02.0601          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA ZONA LESTE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIANA BORSCHIVER ADESSE                       0096821-63.2020.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No




                                                                                                         291 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 412 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
DIANA BRASILIENSE PIMENTEL BARROS          0700168-73.2020.8.07.0006            RESERVATION                         CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
DIANA CUSTODIO GENONIMO                    1053348-46.2019.8.26.0002            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No

DIANA FERNANDES DA SILVA                     0020899-66.2019.8.19.0028           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MACAÉ                                            Yes              No               No

DIANA HENRIQUE MONTEIRO                      0002802-95.2020.8.16.0018           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MARINGÁ                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIANA LIMA RIBEIRO                           8006290-76.2020.8.05.0001           CHANGE                          CIVIL COURT OF SALVADOR                                         Yes              No               No
DIANA LUCIA DIAS MIRANDA                     0219206-37.2019.8.05.0001           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SALVADOR                                         Yes              No               No

DIANA MARCELA PANERO                         1016563-51.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DIANA MARIA RIBEIRO GUIMARAES                5179165-51.2016.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
DIANA REIS SABINO                            0703571-33.2020.8.01.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO BRANCO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DIANA RODRIGUES OLIVEIRA                     7006451-66.2019.8.22.0001           RESERVATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
DIANA SIMPLICIO FORNAZIER                    5000009-52.2019.8.08.0052           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO BANANAL                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIANE FRANCISCA SANTOS MACEDO                1013360-98.2020.8.11.0002           CANCELLATION                      CIVIL COURT OF VÁRZEA GRANDE                                  Yes              No               No
DIANE GRACIELE DA SILVA BARBOSA              0002642-32.2013.5.02.0026           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No

DIANE GRAZIELE DOS SANTOS SANTANA            0003949-47.2019.8.16.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIANE PINHEIRO DA SILVA                      7017555-21.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
DIANE RIOS FREIRE                            0001043-36.2020.8.05.0137           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF JACOBINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIANNE CHRISTY DO NASCIMENTO FERREIRA        0017768-77.2020.8.03.0001           CANCELLATION                      CIVIL COURT OF MACAPÁ                                         Yes              No               No
DICKSON ROMULO SILVA PORTELA                 0000381-89.2019.5.10.0017           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
DIEGO AFONSO DOS SANTOS GUERRA               1002008-39.2015.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
DIEGO AGUIAR SANTOS                          0101018-62.2018.5.01.0040           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIEGO ALBERTO PROBST                         0301848-44.2019.8.24.0064           CHANGE                            CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIEGO ALBERTO SILVEIRA SANTOS                0052014-45.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIEGO ALBERTO SILVEIRA SANTOS                0052056-94.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIEGO ALEXANDRE GOMES BARBOSA                0048089-80.2019.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              No               No

DIEGO ALVES LUDUVICE                         0004342-28.2020.8.25.0084           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ARACAJU                                        Yes              No               No
DIEGO ANTONIO MENEGASSE VELASQUEZ            5144824-28.2018.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
DIEGO ANTONIO PLAUTH                         0034569-81.2019.8.16.0182           IMPEDIMENT                        CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIEGO ARAUJO DE LIMA                         1017150-93.2020.8.11.0001           CANCELLATION                      CIVIL COURT OF CUIABÁ                                         Yes              No               No
DIEGO AUGUSTO BORGES                         0012545-67.2017.5.15.0001           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
DIEGO AUGUSTO LOPES DOS SANTOS               0010439-57.2015.5.03.0092           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
DIEGO AUGUSTO OLIVEIRA MARTINS               0827994-96.2019.8.18.0140           LITIGATION - CIVIL                CIVIL COURT OF TERESINA                                       Yes              No               No



                                                                                                         292 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 413 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
DIEGO AZEVEDO BARBOSA                      26.007.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RECIFE                                        Yes              No               No
DIEGO AZEVEDO BARBOSA                      26.007.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DIEGO BALBON FRANCO LOPES                  21.001.001.XX-XXXXXXX                CHANGE                              CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
DIEGO BARRETO DE SOUZA E SILVA             0700939-21.2020.8.07.0016            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DIEGO BASTOS DE SA                         1008755-29.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DIEGO BORGES CORTES                        0000181-50.2017.5.10.0018            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DIEGO BURITI ARAUJO                        0809593-67.2016.8.15.0001            CANCELLATION                        CIVIL COURT OF CAMPINA GRANDE                                Yes              No               No
DIEGO CALLEGARI                            0011799-88.2016.5.15.0114            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE CAMPINAS                                Yes              Yes              No
DIEGO CARVALHO DE SOUSA                    0801709-93.2019.8.10.0009            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SÃO LUÍS                                           Yes              No               No

DIEGO CARVALHO PENNA                         8006330-58.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIEGO CASARIN VIEIRA                         9010232-29.2019.8.21.0021           CANCELLATION                      CIVIL COURT OF PASSO FUNDO                                    Yes              No               No
DIEGO CAVALCANTE XAVIER                      0000495-33.2019.5.06.0019           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIEGO CAVALHEIRO DE MENDONCA                 1059850-98.2019.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DIEGO COIMBRA SILVERIO                       35.001.003.XX-XXXXXXX               CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DIEGO COIMBRA SILVERIO                       35.001.003.XX-XXXXXXX               CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO PAULO                                      Yes              No               No

DIEGO CORDEIRO SOARES DA SILVA               1011885-06.2019.8.26.0009           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DIEGO COSTA MARTIN                           0001924-42.2020.8.26.0003           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
DIEGO COSTA MARTIN                           0001924-42.2020.8.26.0003           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
DIEGO DA SILVA CASSETARI                     0001458-59.2016.5.10.0011           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DIEGO DA SILVA GANDRA                        1004497-88.2020.8.26.0309           CHANGE                            CIVIL COURT OF JUNDIAÍ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DIEGO DAHAS CAMARA                           0812249-72.2017.8.14.0006           RESERVATION                       CIVIL COURT OF ANANINDEUA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIEGO DAMIAN                                 52.016.001.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF ANÁPOLIS                                       Yes              No               No
DIEGO DANTAS DA SILVA                        0001198-17.2017.5.05.0033           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
DIEGO DE BONA                                9000133-73.2020.8.21.0050           CIVIL LITIGATION - SERVICE        CIVIL COURT OF GETÚLIO VARGAS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIEGO DE CARVALHO DORETO                     0802115-84.2019.8.12.0001           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
DIEGO DE JESUS PAIVA DA SILVA                1001615-32.2015.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
DIEGO DE JESUS PAIVA DA SILVA                1001615-23.2015.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No

DIEGO DE JESUS SANTOS                        0008208-57.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIEGO DE MAMAN DORIGATTI                     8027604-81.2018.8.11.0001           CHANGE                            CIVIL COURT OF CUIABÁ                                         Yes              No               No
DIEGO DE QUEIROZ BARBOSA                     1001108-54.2018.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIEGO DE SOUZA BASTOS                        7000798-37.2020.8.22.0005           CANCELLATION                      CIVIL COURT OF JI-PARANÁ                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DIEGO DE SOUZA BASTOS                        7000798-37.2020.8.22.0005           CANCELLATION                      CIVIL COURT OF JI-PARANÁ                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DIEGO DE SOUZA TELES RIBEIRO                 0007467-50.2020.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
DIEGO DO MONTE HIRATA                        1001933-14.2017.5.02.0713           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No



                                                                                                         293 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 414 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
DIEGO DUARTE LOPES                         5001172-26.2019.8.24.0051            CANCELLATION                        CIVIL COURT OF PONTE SERRADA                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DIEGO DURACENSKI                           5001436-78.2020.8.24.0125            CANCELLATION                        CIVIL COURT OF ITAPEMA                                       Yes              No               No
DIEGO EMIR NELSON DE OLIVEIRA              1001171-63.2019.5.02.0701            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DIEGO FELIPE ZANIN                         5000211-46.2019.8.24.0064            CHANGE                              CIVIL COURT OF SÃO JOSÉ                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DIEGO FERNANDES ADAN DE FREITAS            0219954-69.2019.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
DIEGO FERNANDES ARAUJO                     0158429-95.2019.8.13.0702            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
DIEGO FERNANDES ESTEVEZ                    0181109-55.2018.8.21.0001            RESERVATION                         CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DIEGO FERNANDES FERREIRA                   1011974-16.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DIEGO FERNANDES FERREIRA                   1011974-16.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
DIEGO FERNANDES SANTIAGO                   0189025-94.2017.8.06.0001            LITIGATION - CIVIL                  CIVIL COURT OF FORTALEZA                                     Yes              No               No
DIEGO FERNANDO DA ROCHA                    1000934-32.2019.5.02.0312            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
DIEGO FERREIRA DOS SANTOS                  1001696-36.2019.5.02.0316            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

DIEGO FRANCISCO NASCIMENTO DOS SANTOS 1000168-49.2019.5.02.0321                  INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
DIEGO FRANCO DE SANT ANNA             0030770-14.2009.8.19.0209                  CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIEGO FREITAS RIBEIRO                        0005093-28.2020.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                       Yes              No               No

DIEGO FURLANETTO BARICHELLO                  5002047-67.2020.8.24.0113           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMBORIÚ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIEGO GARCIA SILVA                           5210782-24.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DIEGO GARCIA SILVA                           5210782-24.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
DIEGO GOMES JACINTO                          1000926-28.2019.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

DIEGO GONCALVES DIAS                         0015001-64.2020.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LONDRINA                                         Yes              No               No
DIEGO GONCALVES PEREIRA                      1000066-52.2013.5.02.0316           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                  Yes              Yes              No

DIEGO GUINZELLI                              5010189-54.2020.8.24.0018           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CHAPECÓ                                        Yes              No               No
DIEGO HENRIQUE DA SILVA SANTOS               1000861-48.2019.5.02.0704           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
DIEGO HENRIQUE DOS SANTOS RIBEIRO            1002070-57.2016.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
DIEGO HENRIQUE SIQUEIRA FERREIRA             0702995-15.2020.8.07.0020           COLLECTION                        CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
DIEGO HENRIQUE SIQUEIRA FERREIRA             0702995-15.2020.8.07.0020           COLLECTION                        CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TAM
DIEGO HENRIQUE TREMONTI                      35.001.003.XX-XXXXXXX               FIDELIDADE PROGRAM                CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
DIEGO HENRIQUE TREMONTI                      35.001.003.XX-XXXXXXX               FIDELIDADE PROGRAM                CIVIL COURT OF SÃO PAULO                                      Yes              No               No

DIEGO HOLANDA ZIMERMANN                      0000405-94.2020.8.19.0207           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No




                                                                                                         294 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 415 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
DIEGO HONORATO LUCENA DE MELO             0706190-20.2020.8.07.0016            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No

DIEGO JOSE COUTINHO SCHAEPPI                 0001150-68.2020.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
DIEGO JOSE GARCIA VENEGAS                    0050533-57.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
DIEGO KALLERMANN HURTADO                     0030320-63.2018.8.21.0027           LITIGATION - CIVIL                CIVIL COURT OF SANTA MARIA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIEGO LAULETTA FURTADO                       1066000-95.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No

DIEGO LEMES DE LIMA PEREIRA                  5002656-35.2020.8.13.0702           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
DIEGO LEOPOLDINO DE SOUZA                    5000653-77.2020.8.21.0155           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTÃO                                        Yes              No               No
DIEGO LOEHDER DE PAULA                       0020517-81.2015.5.04.0028           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - SPECIAL
DIEGO LOPES DE OLIVEIRA FILHO                0809430-96.2019.8.15.2001           PASSENGER                         CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIEGO LUGAO SANTOS                           0000170-59.2020.8.19.0068           CANCELLATION                      CIVIL COURT OF RIO DAS OSTRAS                                Yes              No               No
DIEGO MACHADO ROCHA                          0010977-08.2017.5.03.0144           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                        Yes              Yes              No
DIEGO MARADONA DA SILVA FERREIRA             0101226-78.2019.5.01.0018           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

DIEGO MARCONDES ARAUJO                       0003083-44.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                        Yes              No               No

DIEGO MARQUES FERREIRA                       0763809-39.2019.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DIEGO MARTINS CASPARY                        0013215-63.2020.8.16.0182           RESERVATION                       CIVIL COURT OF CURITIBA                                      Yes              No               No
DIEGO MARTINS FERNANDES                      1001518-95.2016.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DIEGO MARTINS SILVA                          1009788-20.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
DIEGO MENEZES MIRANDA                        0800493-37.2020.8.10.0050           COLLECTION                        CIVIL COURT OF PAÇO DO LUMIAR                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIEGO MIALSKI FONTANA                        0011800-45.2020.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No
DIEGO MIURA BRANDAO                          1000231-85.2016.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
DIEGO MORAIS VIANA                           0800887-27.2018.8.10.0046           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF IMPERATRIZ                                    Yes              No               No
DIEGO MOREIRA DOS SANTOS                     1001383-30.2014.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
DIEGO NASCIMENTO GOMES                       1013435-51.2019.8.26.0004           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DIEGO NERY DE MENEZES                        0034470-82.2019.8.16.0030           RESERVATION                       CIVIL COURT OF FOZ DO IGUAÇU                                 Yes              No               No
DIEGO NEVES SACRAMENTO                       0064293-63.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DIEGO NONATO MOREIRA DE ALMEIDA              0058731-73.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
DIEGO NONATO MOREIRA DE ALMEIDA              0058731-73.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                      Yes              Yes              No

DIEGO PARAISO GARCIA GUIMARAES               0030868-81.2018.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIEGO PENNA ALVES DE SOUSA CAMERINO          0006475-13.2020.8.03.0001           CANCELLATION                    CIVIL COURT OF MACAPÁ                                          Yes              No               No

DIEGO PERES E SILVA                          0004924-90.2020.8.27.2729           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PALMAS                                          Yes              No               No



                                                                                                        295 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 416 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
DIEGO PINHEIRO MOREIRA                     0003888-82.2020.8.27.2706            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF ARAGUAÍNA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DIEGO PIRES                                7001898-49.2019.8.22.0009            CANCELLATION                        CIVIL COURT OF PIMENTA BUENO                                 Yes              No               No
DIEGO PIRES PLENTZ                         1023541-44.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DIEGO PORTELA VERAS                        7008002-47.2020.8.22.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO VELHO                                   Yes              No               No
DIEGO RODRIGO DE OLIVEIRA                  1055242-57.2019.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DIEGO RODRIGO DE OLIVEIRA                  1055242-57.2019.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DIEGO RODRIGUES DE OLIVEIRA                1043464-06.2019.8.26.0224            CANCELLATION                        CIVIL COURT OF GUARULHOS                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DIEGO RODRIGUES DE OLIVEIRA                1043464-06.2019.8.26.0224            CANCELLATION                        CIVIL COURT OF GUARULHOS                                     Yes              No               No
DIEGO RODRIGUES NUNES                      5087848-57.2020.8.09.0051            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - SEAT
DIEGO RUFINO MANOEL                        0070055-49.2019.8.16.0014            COMFORT                             CIVIL COURT OF LONDRINA                                      Yes              No               No
DIEGO SANTOS GALDINO                       1000183-25.2018.5.02.0718            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
DIEGO SANTOS SENA?                         0800036-56.2019.8.15.0161            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CUITÉ                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DIEGO SEVERIANO DA CUNHA FILHO             0813405-12.2019.8.20.5001            CANCELLATION                        CIVIL COURT OF NATAL                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DIEGO SILVA ALVES MENICUCCI                5001142-08.2020.8.13.0133            CANCELLATION                        CIVIL COURT OF CARANGOLA                                     Yes              No               No
DIEGO SILVA CARDOSO                        5000607-03.2020.8.13.0223            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF DIVINÓPOLIS                                   Yes              No               No
DIEGO SILVA NASCIMENTO                     1000466-70.2019.5.02.0085            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
DIEGO SOARES DE SOUZA                      1002126-84.2016.5.02.0318            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
DIEGO SOUSA NOVAES                         1000380-61.2019.5.02.0712            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DIEGO TAVARES DO NASCIMENTO                0071392-94.2020.8.19.0001            CHANGE                              CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
DIEGO TENÃƑÂ€ŒRIO DA PAZ                   24.002.001.XX-XXXXXXX                IMPEDIMENT                          CIVIL COURT OF NATAL                                         Yes              No               No
DIEGO UCHOA DOS SANTOS                     1023960-64.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DIEGO VAZ CORREIA                          0001220-91.2020.8.19.0207            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
DIEGO VIANA MATOS SILVA                    1000236-98.2016.5.02.0322            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

DIEGO VIANA PASSOS                           0211279-20.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
DIEGO VICENTINI CARVALHO                     0011183-97.2020.8.08.0347           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA                                        Yes              No               No
DIEGO VITTORIO                               0000274-24.2018.5.09.0303           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
DIEGO WIERZBICKI                             0020774-72.2016.5.04.0028           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
DIELRYSON SOUZA DOS SANTOS                   0002463-14.2015.5.11.0015           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              Yes              No
DIENE SANTOS DE ALMEIDA                      0012038-35.2016.5.03.0144           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         Yes              Yes              No

DIGMAR ELENE JIMENEZ AGREGA                  9005486-18.2019.8.21.0022           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PELOTAS                                          Yes              No               No

DIJFO TRANSPORTES INTERNACIONAIS LTDA. 4012585-14.2013.8.26.0114                 CIVIL LITIGATION - CARGO          CIVIL COURT OF CAMPINAS                                       Yes              No               No

DIJORAH MORAES DE ARAUJO                     1021372-84.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DILAMÁRCIA MACIEL PEIXOTO PÓVOA              1017066-40.2018.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DILENE MARQUES HENRIQUES DE                                                      CIVIL LITIGATION - FLIGHT
ALBUQUERQUE                                  0830738-77.2019.8.15.0001           OVERBOOKING                       CIVIL COURT OF CAMPINA GRANDE                                 Yes              Yes              No
DILENE MARQUES HENRIQUES DE                                                      CIVIL LITIGATION - FLIGHT
ALBUQUERQUE                                  0830738-77.2019.8.15.0001           OVERBOOKING                       CIVIL COURT OF CAMPINA GRANDE                                 Yes              Yes              No



                                                                                                         296 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 417 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
DILMA DE MORAES MANOE                     1061946-83.2019.8.26.0100            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

DILMA MARIA PAIXAO CARVALHO                  5021335-80.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              Yes              No

DILMA MARIA PAIXAO CARVALHO                  5021335-80.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DILMA ROCHA CHAVES                           0630908-94.2019.8.04.0015           CHANGE                          CIVIL COURT OF MANAUS                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DILSE ROCHA TEIXEIRA MARTINS                 1044162-93.2019.8.26.0100           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                       Yes              No               No
DILSIANE CONCEICAO LOPES DE OLIVEIRA
SANTOS                                       0221838-36.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DILSOMAR BOMBAZAR                            0051492-85.2019.8.16.0182           RESERVATION                       CIVIL COURT OF CURITIBA                                      Yes              No               No
DILSON ADRIANO MARTINS                       0011183-65.2013.5.11.0006           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANAUS                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DILSON LOPES DOS SANTOS JUNIOR               0200814-49.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
DILSON MESSIAS CABRAL FILHO                  0634295-20.2019.8.04.0015           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DILVA MARIA TAIAROL                          9001021-65.2020.8.21.0010           CANCELLATION                      CIVIL COURT OF CAXIAS DO SUL                                 Yes              No               No
DILVA MARTINS LIMA                           0003232-21.2016.5.22.0002           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA OSMUNDO PONTES                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DILVA MOTA COSTA                             0801690-84.2019.8.10.0010           CHANGE                            CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DILVANE SANTOS DA SILVA                      9000605-82.2020.8.21.0015           RESERVATION                       CIVIL COURT OF GRAVATAÍ                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DILZA CHRISTINE LUNDGREN DE BARROS           0000909-65.2020.8.17.8223           CHANGE                            CIVIL COURT OF OLINDA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DILZA CHRISTINE LUNDGREN DE BARROS   0000909-65.2020.8.17.8223                   CHANGE                            CIVIL COURT OF OLINDA                                        Yes              Yes              No
DILZA MARIA DA SILVA PRADO           1082642-43.2019.8.26.0100                   CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DIMARI INDUSTRIA COMERCIO EXPORTACAO
E IMPORTACAO LTDA - ME               8001344-46.2020.8.05.0103                   CIVIL LITIGATION - CARGO          CIVIL COURT OF ILHÉUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIMAS HUMBERTO SILVA BARREIRA                3001504-88.2018.8.06.0010           CANCELLATION                      CIVIL COURT OF FORTALEZA                                     Yes              No               No
DIMAS JOSE DA SILVA JUNIOR                   0020225-76.2017.5.04.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
DIMAS ROMEU BRIERI                           1000667-84.2015.5.02.0705           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DIMITRI VALENTIM VIEIRA SOUZA                0037889-72.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DIMITRI VALENTIM VIEIRA SOUZA                0037889-72.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
DINA DA SILVA CORREA                         0039795-02.2019.8.19.0209           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
DINA ELIEZER ZYGELMAN                        1101753-13.2019.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
DINA RODRIGUES MACHADO DA SILVA              0045362-35.2015.8.19.0021           COLLECTION                        CIVIL COURT OF DUQUE DE CAXIAS                               Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
DINAILTON DA CONCEICAO SILVA                 0809882-96.2020.8.10.0001           COLLECTION                        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
DINAILTON DA CONCEICAO SILVA                 0809882-96.2020.8.10.0001           COLLECTION                        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No




                                                                                                        297 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 418 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
DINALVA SIMOES DE AZEVEDO                  0708462-07.2019.8.02.0001            RESERVATION                         CIVIL COURT OF MACEIÓ                                        Yes              No               No
DINEA DOS SANTOS ALVES BAZETH              0005408-40.2020.8.19.0042            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF PETRÓPOLIS                                    Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
DINI SEBASTIAN MORAIS                      0012286-51.2020.8.05.0080            COLLECTION                          CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No

DINICLESIA DIAS DA COSTA SOUSA               5007604-44.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                          Yes              No               No

DINMETON DA COSTA CAMARGO                    1014208-68.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DINO FAVERO FILHO                            1006692-07.2019.8.26.0010           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DINOMAR BORGES TORRES                        0004929-06.2020.8.16.0018           CANCELLATION                      CIVIL COURT OF MARINGÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
DINORA BALDO DE FAVERI                       0000527-71.2013.8.24.0027           COLLECTION                        CIVIL COURT OF IBIRAMA                                        Yes              No               No
DIOGENES ANTONIO RIBEIRO DOS SANTOS          0007156-80.2020.8.05.0080           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
DIOGENES APARECIDO MORAES PINTO              0022539-90.2019.8.26.0002           COLLECTION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DIOGENES DA SILVA FERRAZ                     0019662-50.2016.5.16.0023           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE IMPERATRIZ - MA                          Yes              Yes              No
DIOGENES DE ARAUJO JUNIOR                    1000893-73.2017.5.02.0041           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
DIOGENES JOSE DE ALMEIDA MARCONDES
FILHO                                        35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DIOGENES JOSE DE ALMEIDA MARCONDES
FILHO                                        35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
DIOGENES LOCATELI DIAS                       5176820-03.2020.8.09.0051           COLLECTION                        CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
DIOGENES LOCATELI DIAS                       5176820-03.2020.8.09.0051           COLLECTION                        CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
DIOGENES LUIZ CALDAS BRITTO                  0000550-77.2017.5.10.0104           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE TAGUATINGA/DF                            Yes              Yes              No
DIOGENES SOARES DA SILVA                     0003294-17.2020.8.26.0016           CIVIL LITIGATION - SERVICE        CIVIL COURT OF IBIÚNA                                         Yes              No               No
DIOGENES UGOLINI                             1001162-44.2019.5.02.0720           INDIVIDUAL LABOR CLAIM            CEJUSC                                                        Yes              No               No
DIOGO ALVES DA CONCEICAO                     0000665-59.2020.8.19.0212           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NITERÓI                                        Yes              Yes              No
DIOGO ALVES DA CONCEICAO                     0000665-59.2020.8.19.0212           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NITERÓI                                        Yes              Yes              No

DIOGO ANDERSON LOPES E SILVA                 7054742-97.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
DIOGO ANDRADE DE JESUS                       0100976-84.2016.5.01.0039           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
DIOGO BARROS REBELO                          0701705-51.2019.8.02.0080           RESERVATION                       CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIOGO BETA NOVAES                            0042070-21.2019.8.19.0209           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

DIOGO BOSSAY                                 0802387-44.2020.8.12.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DIOGO CAMARGO ALIMO                          1036966-21.2019.8.26.0602           RESERVATION                       CIVIL COURT OF SOROCABA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
DIOGO CASCIMIRO NICOLAU DO CARMO             0022636-44.2020.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                       Yes              No               No
DIOGO CASTOR DE MATTOS                       0028242-23.2019.8.16.0182           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIOGO CESAR FERNANDES                        0027303-76.2018.8.11.0001           CHANGE                            CIVIL COURT OF CUIABÁ                                         Yes              No               No




                                                                                                         298 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 419 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - PRE-
DIOGO COELHO CANDIDO                      5080889-70.2020.8.09.0051            REGISTRATION                        CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - PRE-
DIOGO COELHO CANDIDO                      5080889-70.2020.8.09.0051            REGISTRATION                        CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
DIOGO DA LUZ DE OLIVEIRA                  1018678-69.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
DIOGO DA SILVA FERREIRA                   0000204-51.2020.5.08.0016            INDIVIDUAL LABOR CLAIM              CEJUSC                                                       Yes              No               No
DIOGO DA SILVA PEREIRA                    0802663-79.2020.8.20.5004            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF NATAL                                         Yes              No               No

DIOGO DAMASCENO LEAL AUGUSTA                 0030572-33.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
DIOGO DE FAUSTO LINS                         0000635-68.2017.5.06.0009           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE - PE                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
DIOGO DE MEDEIROS LEITE                      0861863-77.2019.8.15.2001           LITIGATION - CIVIL                CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
DIOGO DE MENDONCA FURTADO                    0000524-49.2019.8.02.0050           LITIGATION - CIVIL                CIVIL COURT OF PORTO CALVO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
DIOGO DE MENDONCA FURTADO                    0000524-49.2019.8.02.0050           LITIGATION - CIVIL                CIVIL COURT OF PORTO CALVO                                   Yes              No               No
DIOGO DE PAULA BARBOSA DE REZENDE            0284950-86.2019.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIOGO DE SOUZA SCHULER                       1017530-93.2020.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No

DIOGO DO VALE ROSA                           0001336-31.2020.8.16.0159           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO MIGUEL DO IGUAÇU                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIOGO EGIDIO SACHS                           8014062-59.2019.8.11.0001           OVERBOOKING                     CIVIL COURT OF CUIABÁ                                          Yes              No               No

DIOGO FELIX DA SILVA                         5001755-15.2020.8.13.0105           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOVERNADOR VALADARES                            Yes              No               No
DIOGO FERNANDO OLIVEIRA FEITOSA              1000506-63.2018.5.02.0319           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIOGO FERRARI TEIXEIRA                       1000756-61.2020.8.26.0011           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                       Yes              No               No

DIOGO FERRAZ LEMOS TAVARES                   0018375-46.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No

DIOGO FIGUEIREDO DA SILVA                    0016026-62.2019.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIOGO FONSECA BORGES DE ANDRADE              0157905-02.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
DIOGO GALL DA MOTTA                          0011285-51.2015.5.01.0053           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DIOGO GILES WUNSCH                           5052003-18.2019.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
DIOGO GOMES BORGES                           1000011-39.2020.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
DIOGO GONCALVES DA LUZ PEREIRA               0627825-70.2019.8.04.0015           CIVIL LITIGATION - SERVICE        CIVIL COURT OF MANAUS                                        Yes              No               No
DIOGO GUIMARAES ARAUJO                       0000155-72.2019.5.10.0021           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
DIOGO HENRIQUE DA SILVA ALVES                1000517-55.2019.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
DIOGO IANZER VIEDO                           0024213-66.2019.8.21.0027           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTA MARIA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
DIOGO KOSMINSKY PROTASIO                     0012524-61.2020.8.08.0347           LITIGATION - CIVIL                CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIOGO LAURENTINO CANO DE LIMA                1003032-92.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DIOGO LEMOS TORRES                           0001186-07.2017.5.12.0001           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DIOGO MANOEL DE OLIVEIRA                     35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No



                                                                                                        299 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 420 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
DIOGO MAROJA RIBEIRO                       5194112-98.2020.8.09.0051            CANCELLATION                        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
DIOGO MARQUES VICENTE DA SILVA             0010243-97.2014.5.01.0021            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
DIOGO MARTINS TANGLEICA                    0011048-05.2018.8.16.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              No               No
DIOGO NANTE ANDRADE                        0061611-48.2020.8.19.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
DIOGO RAPHAEL OLIVEIRA GOULÃƑÂ£O           5067091-42.2020.8.09.0051            LITIGATION - CIVIL                  CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DIOGO RIBEIRO ANDRADE MORAES               0128788-53.2019.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DIOGO RODRIGUES DA CRUZ                    1008051-42.2020.8.26.0564            CANCELLATION                        CIVIL COURT OF SÃO BERNARDO DO CAMPO                         Yes              No               No

DIOGO SILVA DE ASSIS                         0060442-55.2019.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                         Yes              No               No
DIOGO SIMOES BONI DE OLIVEIRA                1019535-30.2016.8.26.0100           CIVIL LITIGATION - CREW           CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DIOGO TERTULIANO FERNANDES PIRES             35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DIOGO TERTULIANO FERNANDES PIRES             35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DIOGO THOMAZ TEIXEIRA                        5010248-94.2020.8.24.0033           RESERVATION                       CIVIL COURT OF ITAJAÍ                                         Yes              No               No

DIOGO TORTORELLO BARUSCO                     1000688-59.2019.8.26.0072           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BEBEDOURO                                        Yes              No               No
                                                                                                                 CENTRO JUDICIÁRIO DE SOLUÇÃO DE CONFLITOS E
DIOGO VALBERG DE AZEVEDO                     0000090-31.2019.5.10.0004           INDIVIDUAL LABOR CLAIM          CIDADANIA                                                       Yes              No               No
DIOGO VALBERG DE AZEVEDO                     0000175-51.2018.5.10.0004           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DIOGO VITORIO NOGUEIRA DE OLIVEIRA           1042089-54.2019.8.26.0002           OVERBOOKING                     CIVIL COURT OF SÃO PAULO                                        Yes              No               No
DIOGO WALLISON BRITO FERREIRA DOS
SANTOS                                       0707920-12.2019.8.02.0058           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ARAPIRACA                                      Yes              No               No
DIOGO ZANETTI                                5001494-71.2019.8.21.0005           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BENTO GONÇALVES                                Yes              No               No
DIOLINA MOURA SILVA                          0036423-29.2016.8.08.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIOLINDA DE FATIMA LOPES DE SOUSA            0800410-85.2019.8.18.0162           CANCELLATION                      CIVIL COURT OF TERESINA                                       Yes              No               No
DIOLINO OLIVEIRA SANTOS FILHO                1001395-68.2014.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
DIONE ANTONIO ALBIERI                        0011644-51.2017.5.15.0017           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
DIONE ELTER OLIVEIRA DA ROSA                 0029889-44.2018.8.21.0022           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PELOTAS                                        Yes              No               No
DIONE MARCIO VILANTE DOS SANTOS              0020819-31.2019.5.04.0203           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
DIONE MARIA DE FREITAS RODRIGUES
ZAMPETTI                                     1001919-22.2017.5.02.0069           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No

DIONEIA RODRIGUES DOS SANTOS                 5000314-62.2020.8.24.0082           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
DIONES ARAUJO NASCIMENTO                     0010272-28.2020.5.03.0104           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
DIONISIO PINHEIRO DE OLIVEIRA                0707571-63.2020.8.07.0016           COLLECTION                        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
DIORGENES CANELLA                            9000080-44.2020.8.21.0163           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF TERRA DE AREIA                                 Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
DIOVANA BARBOSA LORIATO HERMESMEYER 0020460-10.2018.8.08.0024                    PASSENGER                         CIVIL COURT OF VITÓRIA                                        Yes              No               No
DIOVANI TEIXEIRA MARTINS            0012737-67.2020.8.08.0347                    CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA                                        Yes              No               No




                                                                                                         300 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 421 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                     Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                            0108997-
DIR. DEPTO. ARREC. COB. SEC. FINANÇAS       74.2007.8.26.0053(583.53.2007.10                                         COURT OF 1ª VARA FÓRUM DA FAZENDA PÚBLICA DE
MUN. SÃO PAULO - SP                         8997-8)                              TAX - LEGAL PROCEEDING              SÃO PAULO - SP                                               Yes              Yes              No
DIRAN TRANCOSO FILHO                        0013882-71.2013.8.08.0035            CIVIL LITIGATION - CARGO            CIVIL COURT OF VILA VELHA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIRCE CALDEIRA MESQUITA                     1000534-81.2020.8.26.0306            CHANGE                              CIVIL COURT OF JOSÉ BONIFÁCIO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DIRCE CALDEIRA MESQUITA                     1000534-81.2020.8.26.0306            CHANGE                              CIVIL COURT OF JOSÉ BONIFÁCIO                                Yes              Yes              No
DIRCEU BOTELHO DE MACEDO                    0002971-88.2013.5.02.0076            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              No               No
DIRCEU BOTELHO DE MACEDO                    0001754-44.2012.5.02.0076            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
DIRCEU DA SILVA LEITE                       0000243-75.2020.8.16.0048            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF ASSIS CHATEAUBRIAND                           Yes              Yes              No
DIRCEU DA SILVA LEITE                       0000243-75.2020.8.16.0048            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF ASSIS CHATEAUBRIAND                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
DIRCEU DALLAGNESE                           9000405-21.2020.8.21.0033            RESERVATION                         CIVIL COURT OF SÃO LEOPOLDO                                  Yes              No               No

DIRCEU GILMAR PEZZIN                          0000473-58.2018.8.21.0013          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ERECHIM                                           Yes              No               No
DIRCEU JOSE RODRIGUES                         0001066-03.2010.5.02.0319          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                   Yes              Yes              No
DIRIO DELIN DANTAS COMAZZETO                  0000986-17.2013.5.02.0066          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                        Yes              Yes              No

DIRLEI DEBORA COSTA                           1072231-41.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

DIRLEI DEBORA COSTA                           1072231-41.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DIRLEI SILVA DOS SANTOS                       0010778-45.2017.5.03.0092          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         No               Yes              Yes
                                                                                 CIVIL LITIGATION - FLIGHT
DIRLENE DE FATIMA SANTOS                      0048249-36.2019.8.16.0182          CHANGE                             CIVIL COURT OF CURITIBA                                       Yes              No               No
DISTRITO FEDERAL                              0707523-35.2019.8.07.0018          TAX - LEGAL PROCEEDING             COURT OF 1ª VARA DE FAZENDA PÚBLICA - TJDF                    Yes              Yes              No
                                              AÇÃO DE RITO COMUM N.
                                              2016.01.1.099759-0 (OUTOS
                                              NÚMEROS: 0701307-                                                     COURT OF 8ª VARA DA FAZENDA PÚBLICA DO DISTRITO
DISTRITO FEDERAL                              20.2016.8.07.0000)                 TAX - LEGAL PROCEEDING             FEDERAL                                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
DIUCILENE NATIVIDADE ARCANJO                  7000506-83.2019.8.22.0006          RESERVATION                        CIVIL COURT OF PRESIDENTE MÉDICI                              Yes              No               No
DIVA NILDA MATEUS                             5003937-97.2018.8.13.0701          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF UBERABA                                        Yes              No               No
DIVAL GOMES BRANDAO                           1000095-86.2019.5.02.0318          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
DIVALDO BORGES DE MELO FILHO                  0800093-20.2018.8.10.0009          IMPEDIMENT                         CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
DIVALDO CARMANINI                             0066063-17.2018.8.13.0720          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF VISCONDE DO RIO BRANCO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIVANETE HERMANO DE DEUS                      1001065-09.2020.8.26.0197          CANCELLATION                       CIVIL COURT OF FRANCISCO MORATO                               Yes              No               No

DIVANI JARDIM CARDOSO DA CONCEICAO            0010838-06.2019.8.19.0204          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DIVANI JARDIM CARDOSO DA CONCEIÇÃO            0028451-73.2018.8.19.0204          RESERVATION                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
DIVINA GOMES LIMA                             1004258-55.2020.8.11.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DIVINA PEREIRA TEIXEIRA DA SILVA              5609298-86.2019.8.09.0001          RESERVATION                        CIVIL COURT OF ABADIÂNIA                                      Yes              No               No

DIVINO BENTO TAVARES FILHO                    5493169-73.2019.8.09.0073          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF INHUMAS                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DIVINO LUIZ MALAQUIAS                         5001618-66.2019.8.08.0021          CHANGE                          CIVIL COURT OF GUARAPARI                                         Yes              No               No



                                                                                                         301 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 422 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
DIVINO MATOS DE OLIVEIRA                   1027524-22.2018.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DIVINO PEREIRA DE SOUZA JUNIOR             0036496-25.2020.8.19.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

DIVISEG DISTRIBUIDORA DE EQUIPAMENTOS
DE PROTECAO INDIVIDUAL - EIRELI       1011027-09.2019.8.26.0224                  CIVIL LITIGATION - GENERAL        CIVIL COURT OF GUARULHOS                                      Yes              No               No

DJACIR RIBEIRO PARAHYBA NETO                 3001066-36.2016.8.06.0009           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                        Yes              No               No

DJAILSON AUGUSTO BORGES E SOUZA              0805650-48.2020.8.12.0110           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
DJAILSON BEZERRA DA SILVA                    0001644-47.2017.8.17.2260           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELO JARDIM                                    Yes              No               No
DJALMA CAVALCANTE DE ALBUQUERQUE                                                 CIVIL LITIGATION - FLIGHT
NETTO                                        5002543-25.2019.8.13.0344           CANCELLATION                      CIVIL COURT OF ITURAMA                                        Yes              No               No
DJALMA DA SILVA AMADEU                       0631350-68.2020.8.04.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                         Yes              Yes              No
DJALMA DA SILVA AMADEU                       0631350-68.2020.8.04.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                         Yes              Yes              No
DJALMA DE OLIVEIRA LIMA                      0010993-12.2018.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
DJALMA DE SOUZA CASTELO BRANCO               0632242-11.2019.8.04.0001           LITIGATION - CIVIL                CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DJANE ALVES DE MELO                          0015369-21.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
DJAVAN SOUZA DE SOUSA                        7056164-10.2019.8.22.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
DJAVAN SOUZA DE SOUSA                        7056164-10.2019.8.22.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DJENAL FEITOSA                               5025446-57.2020.8.21.0001           CHANGE                            CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DJOVIAN KLEIN KUNZLER                        0020111-88.2017.8.16.0001           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DJULIA VIDAL FIRMINO BARROS                  0602308-42.2020.8.01.0070           RESERVATION                       CIVIL COURT OF RIO BRANCO                                     Yes              No               No
DJULIANNA LUANNA BRAZ DE LIMA                0000515-29.2020.8.16.0029           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF COLOMBO                                        Yes              No               No
DJULIE NATALY SWREI DE GOIS                  0035130-08.2019.8.16.0182           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CURITIBA                                       Yes              No               No
DL VIAGENS E TURISMO LTDA EPP                1082293-11.2017.8.26.0100           CIVIL LITIGATION - GENERAL        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DMAGNA TOMAZ BEROU DOS SANTOS                5001000-25.2019.8.13.0105           CHANGE                            CIVIL COURT OF GOVERNADOR VALADARES                           Yes              No               No
DMITRII PETROVICH                            35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DMITRII PETROVICH                            35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DMITRY JOSE DE SANTANA SARMENTO              0004787-64.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DOCILE ALIMENTOS LTDA                        5000780-75.2019.8.21.0017           CANCELLATION                      CIVIL COURT OF LAJEADO                                        Yes              No               No
DOGIVAL WALTRUDES DEUZAMAN PEREIRA
DE SOUZA                                     0002956-20.2017.8.17.8222           CIVIL LITIGATION - AIRPORTS       CIVIL COURT OF PAULISTA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - ACCIDENT /
DOLI ANTUNES DA ROSA                         0000943-89.2014.8.21.0123           INCIDENT                          CIVIL COURT OF SANTO AUGUSTO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DOLORES BONO CONSTANTINO                     0060880-31.2019.8.16.0014           CHANGE                            CIVIL COURT OF LONDRINA                                       Yes              No               No
DOMENICO TADEU PALMIERI                      0011506-48.2016.5.15.0008           INDIVIDUAL LABOR CLAIM            VARA DO TRABALHO DE SÃO CARLOS                                Yes              Yes              No
DOMILSON PALMEIRADOS SANTOS                  35.001.003.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DOMILSON PALMEIRADOS SANTOS                  35.001.003.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No

DOMINGOS ALVES DA SILVA                      0800117-62.2020.8.18.0136           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                         Yes              No               No




                                                                                                         302 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 423 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
DOMINGOS CARDOSO DA SILVA                 1030339-48.2019.8.26.0554            CANCELLATION                        CIVIL COURT OF SANTO ANDRÉ                                   Yes              No               No
DOMINGOS DA SILVA RIBEIRO                 0011711-77.2016.5.15.0008            INDIVIDUAL LABOR CLAIM              VARA DO TRABALHO DE SÃO CARLOS                               Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
DOMINGOS LIMA DE CASTRO                   11.001.001.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF PORTO VELHO                                   Yes              No               No
DOMINGOS LOPES DO AMARAL JUNIOR           1000812-06.2020.8.26.0008            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DOMINGOS PEREIRA GUIMARAES                0002577-69.2019.8.27.2713            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF COLINAS DO TOCANTINS                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
DOMINGOS SAVIO AVELAR NUNES               5003717-23.2019.8.13.0521            CANCELLATION                        CIVIL COURT OF PONTE NOVA                                    Yes              No               No
DOMINGOS SAVIO BARRETO DE ANDRADE
JUNIOR                                    0011239-70.2013.5.01.0073            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
DOMINGOS SAVIO DA SILVA SENA              5002726-20.2020.8.24.0064            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ                                      Yes              No               No
DOMINGOS SAVIO DE ARAUJO                  0101086-18.2019.5.01.0059            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
DOMINGOS SAVIO DE ARAUJO                  0101313-16.2017.5.01.0079            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
DOMINGOS VALESKI JUNIOR                   0003102-50.2020.8.16.0182            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
DOMINGOS VALESKI JUNIOR                   0003102-50.2020.8.16.0182            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              Yes              No
DOMINGOS VIEIRA DE OLIVEIRA               0001865-69.2012.5.02.0030            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
DONALD KAOHSIANG                          0801469-44.2018.8.15.0351            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SAPÉ                                          Yes              No               No

DONATO OQUIUCCI                              1049756-91.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

DONER JOSE DE ANDRADE                        0308870-19.2018.8.24.0023           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DONISETE DE SOUZA GOMES                      1004950-34.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DONIZETI APARECIDO GOUVEA                    0011693-90.2015.5.15.0008           INDIVIDUAL LABOR CLAIM            VARA DO TRABALHO DE SÃO CARLOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
DONOVAN GOMES LIMA                           21.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
DONOVAN GOMES LIMA                           21.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DORALICE BARBOSA KAUARK                      0031472-06.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DORIANE ANDRADE MEYER                        0158181-23.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
DORISVAL TRINDADE DOS SANTOS                 1000397-38.2016.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
DORIVAL PAGANI                               0086519-51.2019.8.16.0014           RESERVATION                       CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DORLEAN MORAES GOMES                         0617053-56.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              No               No
DORLI MOYSES                                 0010621-26.2014.5.15.0001           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CAMPINAS                                Yes              Yes              No

DORVAL OLIVIO MALLMANN                       9003752-61.2020.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                    Yes              Yes              No

DORVAL OLIVIO MALLMANN                       9003752-61.2020.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DORVALINA MAGALHAES PAULINO                  0635122-31.2019.8.04.0015           CANCELLATION                    CIVIL COURT OF MANAUS                                          Yes              No               No
DOS SANTOS/ BANEUX/ BANEUX                   N/A                                 CIVIL - PASSENGER CLAIM         COURT OF RUEIL-MALMAISON                                       Yes              No               No




                                                                                                        303 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 424 of 1306
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                              SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                          Status of Case   Status of Case   Status of Case
                                                                                                                                                                            (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                              CIVIL LITIGATION - FLIGHT
DOUGLAS ALVES GADELHA                    3000113-51.2020.8.06.0003            CANCELLATION                        CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                              CIVIL LITIGATION - TICKET /
DOUGLAS ANDERSON DAL MONTE               0311949-96.2018.8.24.0090            RESERVATION                         CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                              CIVIL LITIGATION - FLIGHT
DOUGLAS APARECIDO MATRICARDI             1031427-31.2019.8.26.0002            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No

DOUGLAS AVILA MONTEIRO                       0000272-23.2020.8.19.0055          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PEDRO DA ALDEIA                             Yes              No               No
DOUGLAS BARBOSA SIMAO                        1000555-06.2015.5.02.0709          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                       Yes              No               No

DOUGLAS BARROS DE FIGUEIREDO                 0802360-25.2020.8.12.0110          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO GRANDE                                    Yes              No               No

DOUGLAS BESSA FIGUEIRA                       0801532-97.2020.8.20.5124          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PARNAMIRIM                                      Yes              No               No
DOUGLAS BEZERRA DE MIRANDA                   0010438-33.2015.5.15.0094          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE CAMPINAS                                  Yes              Yes              No

DOUGLAS BRAGA DE CARVALHO                    5001897-90.2019.8.13.0319          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ITABIRITO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DOUGLAS BRAIDA DE MORAES                     9000320-53.2020.8.21.0027          CANCELLATION                      CIVIL COURT OF SANTA MARIA                                   Yes              No               No
DOUGLAS BUENAVENTURA                         1002226-85.2015.5.02.0314          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
DOUGLAS CABRAL ANTUNES                       0000931-68.2013.5.05.0006          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                No               Yes              Yes
                                                                                CIVIL LITIGATION - FLIGHT
DOUGLAS CARDOSO PACHECO                      0007117-34.2020.8.17.8201          OVERBOOKING                       CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DOUGLAS CARDOSO PACHECO                      0004290-50.2020.8.17.8201          CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
DOUGLAS DE FREITAS BARINO                    5006661-63.2019.8.13.0079          CANCELLATION                      CIVIL COURT OF CONTAGEM                                      Yes              No               No
DOUGLAS DE OLIVEIRA BALTIERI                 1000290-71.2019.5.02.0706          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
DOUGLAS DE SOUSA BEZERRA                     23.001.001.XX-XXXXXXX              RESERVATION                       CIVIL COURT OF FORTALEZA                                     Yes              No               No
DOUGLAS DE SOUZA SPINOLA                     0000699-66.2019.5.10.0019          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

DOUGLAS EDUARDO VOCATORE DE OLIVEIRA 1000160-95.2016.5.02.0315                  INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DOUGLAS ELOI SANTOS                          5059340-76.2020.8.09.0027          CHANGE                            CIVIL COURT OF CAMPOS BELOS                                  Yes              No               No
DOUGLAS EMANUEL SOARES CARVALHO
LACERDA                                      0000229-25.2020.5.10.0011          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
DOUGLAS EMANUEL SOARES CARVALHO
LACERDA                                      0000230-10.2020.5.10.0011          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
DOUGLAS EMANUEL SOARES CARVALHO
LACERDA                                      0000231-92.2020.5.10.0011          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
DOUGLAS FARIAS DA SILVA SANTOS               35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DOUGLAS FARIAS DA SILVA SANTOS               35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

DOUGLAS FERNANDES DA ROCHA LOPES             1007369-27.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
DOUGLAS FERNANDES SANTIANNI                  1000221-32.2016.5.02.0322          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DOUGLAS FERREIRA DAS NEVES                   1008412-23.2020.8.26.0576          CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DOUGLAS FERREIRA DAS NEVES                   1008412-23.2020.8.26.0576          CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
DOUGLAS FIRMINO                              0000218-54.2014.5.02.0067          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No



                                                                                                        304 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 425 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
DOUGLAS GOUVEIA MENEZES                    1000709-67.2014.5.02.0318            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
DOUGLAS GUIMARAES DA SILVA                 0010404-82.2020.8.08.0173            CANCELLATION                        CIVIL COURT OF CARIACICA                                     Yes              No               No
DOUGLAS HENRIQUE CORREIA DE ALMEIDA 5001234-73.2020.8.24.0005                   CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BALNEÁRIO CAMBORIÚ                            Yes              No               No
DOUGLAS KANAWATI MADEIRA                   0636133-11.2017.8.04.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MANAUS                                        Yes              No               No
DOUGLAS LEONARDO MONTEIRO DE
OLIVEIRA                                   0006452-43.2018.8.13.0459            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF OURO BRANCO                                   Yes              No               No
DOUGLAS LIMA E SILVA                       0083698-95.2020.8.19.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
DOUGLAS MARTINS MARQUES                    1001047-79.2016.5.02.0315            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
DOUGLAS MENDES PORTO                       1000204-49.2019.5.02.0044            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
DOUGLAS NEDER CAMPELLO                     0010417-76.2015.5.01.0052            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
DOUGLAS OLIVEIRA DA SILVA                  1000553-63.2020.5.02.0320            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

DOUGLAS REIS DE AGUIAR                       0002528-46.2018.8.21.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO PARDO                                      Yes              No               No
DOUGLAS RIBEIRO OLIVEIRA                     0000942-49.2019.5.10.0006           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
DOUGLAS RIBEIRO OLIVEIRA                     0000943-34.2019.5.10.0006           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
DOUGLAS RIBEIRO OLIVEIRA                     0000945-04.2019.5.10.0006           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
DOUGLAS RIBEIRO OLIVEIRA                     0000944-19.2019.5.10.0006           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
DOUGLAS RIBEIRO OTAPIASSIS                   0001234-48.2017.5.11.0015           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              Yes              No
DOUGLAS RIBEIRO OTAPIASSIS                   0001109-80.2017.5.11.0015           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
DOUGLAS SANTOS PEREIRA                       1001048-66.2018.5.02.0712           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
DOUGLAS SOARES FERREIRA                      1000266-03.2020.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DOUGLAS SOUZA DE OLIVEIRA                    1002605-41.2020.8.26.0602           CANCELLATION                      CIVIL COURT OF SOROCABA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DOUGLAS SOUZA DE OLIVEIRA                    1012340-55.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DOUGLAS STINGEL JUNIOR                       1001644-43.2019.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
DOUGLAS VALVERDE ALVES                       0010282-26.2018.5.15.0131           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
DOUGLAS WILLIANS DA SILVA MOURA
SOARES                                       1008593-16.2019.8.26.0590           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO VICENTE                                    Yes              No               No
DOURINALDO JOSE DA SILVA                     1000316-29.2020.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
DPDC                                         NOTIFICAÇÃO 19/2017                 CIVIL LITIGATION - BAGGAGE        DPDC                                                          Yes              No               No
                                                                                 CIVIL LITIGATION - RESOLUTION
DPDC                                         08012002329/2017-34                 400 ANAC                          DPDC                                                          Yes              No               No
                                                                                 CIVIL LITIGATION - PRICING
DPDC                                         08000.065361/2017-60                POLICY                            DPDC                                                          Yes              No               No
DPDC - DEPARTAMENTO DE PROTEÇÃO E                                                CIVIL LITIGATION - DELAY /
DEFESA DO CONSUMIDOR                         08012.011660-2011-50                CANCELLATION / ASSISTANCE         DPDC                                                          Yes              No               No
DPDC - DEPARTAMENTO DE PROTEÇÃO E                                                CIVIL LITIGATION - RIGHT TO
DEFESA DO CONSUMIDOR                         08012.002771/2013-37                REPENTANCE                        DPDC                                                          Yes              No               No
DPDC - DEPARTAMENTO DE PROTEÇÃO E
DEFESA DO CONSUMIDOR                         08012.003277/2013-90                CIVIL LITIGATION - RATES          DPDC                                                          Yes              No               No

                                             1.23.000.000357/2020-90
DPU E MPF                                    01/2020-DRDH-PRDC/DPU-MPF/PA CIVIL LITIGATION - AIRPORTS              DPU E MPF                                                     Yes              No               No
DRIELE CENDON TRINDADE                       1066821-02.2019.8.26.0002    CIVIL LITIGATION - BAGGAGE               CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                          CIVIL LITIGATION - TICKET /
DUCICLEIA GOMES ALCANTARA                    0607637-69.2019.8.01.0070    RESERVATION                              CIVIL COURT OF RIO BRANCO                                     Yes              No               No
                                                                          CIVIL LITIGATION - IMPROPER
DUCIDALVA COSTA ALVES                        0041063-38.2019.8.26.0002    COLLECTION                               CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                         305 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 426 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
DUCINETE DOS ANJOS DA COSTA                 0601192-98.2020.8.01.0070            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF RIO BRANCO                                         Yes              No               No
DUILIO RIBEIRO BRAGA JUNIOR                 1052394-97.2019.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DULCE CLEIDE LIMA CAMPELO                   21.001.001.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
DULCE MARIA DA HORA FARIA                   0005065-67.2020.8.19.0002            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF NITERÓI                                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DULCE MAURILIA RIBEIRO BORGES               0801996-12.2017.8.10.0014            CANCELLATION                        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DULCE VALENCA COLLIER DE BRITO              0011449-44.2020.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DULCEMAR COELHO LAUTERT                     9000499-44.2019.8.21.6001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No

DULCENEI DE SOUZA MATOS                       1000056-42.2020.8.11.0031          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF NORTELÂNDIA                                    Yes              No               No
DULCILENE MARANHAO CAMPOS                     0060011-56.2014.8.17.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RECIFE                                         Yes              No               No
DULCILENE NATIVIDADE DA SILVA                 5005968-07.2020.8.13.0027          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BETIM                                          Yes              No               No
DULCIMAR GONCALVES SANTANA                    50.005.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF DOURADOS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DULCINEIA ZUMACH LEMOS PEREIRA                0020568-91.2019.8.08.0545          CANCELLATION                       CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DUNA GONDIM URIBE                             3001815-66.2019.8.06.0003          CANCELLATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
DURCINEA CARDOSO GOMES                        0000100-91.2016.5.17.0002          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

DURVAL ALVES DE CARVALHO JUNIOR               6008900-62.2015.8.13.0079          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CONTAGEM                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DURVAL FERREIRA DE CASTRO                     0025725-57.2019.8.08.0347          CANCELLATION                       CIVIL COURT OF VITÓRIA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
DURVAL FERREIRA DE CASTRO                     0025725-57.2019.8.08.0347          CANCELLATION                       CIVIL COURT OF VITÓRIA                                        Yes              Yes              No
DYEGO CARDOSO TELES                           0000381-41.2017.5.07.0018          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE FORTALEZA                                Yes              No               No
DYLAN EDWARD FERREIRA                         5023381-16.2018.8.13.0702          CIVIL LITIGATION - AIRCRAFT        CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
DYLAN WASSERSTEIN DEL GIGLIO                  1020970-97.2020.8.26.0100          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
DYOLLA GRANCE MARTINS                         0803165-91.2019.8.12.0019          CIVIL LITIGATION - CARGO           CIVIL COURT OF PONTA PORÃ                                     Yes              No               No
EAARATHY EMANUELLE SANTOS COSTA               0009581-47.2019.8.25.0084          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ARACAJU                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EANN STYVENSON VALENTIM MENDES                0708911-42.2020.8.07.0016          CANCELLATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EBEL BEZERRA DE MOURA JUNIOR                  0049622-74.2019.8.17.8201          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EBEL BEZERRA DE MOURA JUNIOR                  0022902-70.2019.8.17.8201          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
EBENESER SOARES GUEIROS PESSOA                3001586-88.2019.8.06.0009          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FORTALEZA                                      Yes              No               No
EBER CAIXETA DE CARVALHO                      0666724-69.2016.8.13.0702          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
EBER LUIS DE LIMA STEVAO                      0011501-68.2020.8.16.0182          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CURITIBA                                       Yes              No               No
EBERSON MELO DE ARAUJO                        0000943-04.2013.5.06.0023          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE RECIFE - PE                              Yes              Yes              No
EBERSON ROGERIO MARCON                        5006458-84.2020.8.09.0174          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SENADOR CANEDO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EBERTH SOUZA DE SANTANA FILHO                 0617107-22.2020.8.04.0001          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
EBERVANIA MARIA                               03972/2020                         RESERVATION                        CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
EBERVANIA MARIA                               03972/2020                         RESERVATION                        CIVIL COURT OF RECIFE                                         Yes              No               No



                                                                                                         306 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 427 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

EBSON ALEXANDRE OLIVEIRA CARDOSO             3000338-71.2020.8.06.0003          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FORTALEZA                                      Yes              No               No
ECLAUDIOMAR SILVA BEZERRA                    0001384-69.2016.5.10.0022          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ECLELIA MARIA AQUINO DOS SANTOS              1066728-39.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ED CARLOS DE ARRUDA                          0000402-68.2015.5.23.0106          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO DE VÁRZEA GRANDE                          Yes              Yes              No

EDAIR DE BARROS BUENO                        1022649-72.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDBERT PEREIRA LEITE FILHO                   0702780-57.2020.8.07.0014          CHANGE                             CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDCARLOS MARLEUDO COELHO COSTA               0627988-58.2020.8.04.0001          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDCLEIA RIBEIRO RAIOL CAMPINA                1000091-46.2020.8.26.0431          OVERBOOKING                        CIVIL COURT OF PEDERNEIRAS                                    Yes              No               No

EDEGAR ANTONIO CASTEGNARO                    5002023-10.2019.8.24.0037          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF JOAÇABA                                        Yes              No               No
EDEGILDO SOVETE                              5000031-45.2019.8.08.0009          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BOA ESPERANÇA                                  Yes              No               No
EDEILDO DE OLIVEIRA SANTOS                   1001461-83.2016.5.02.0313          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
EDEJANE PEREIRA BERNADO BORGES               5001367-02.2020.8.24.0075          RESERVATION                        CIVIL COURT OF TUBARÃO                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
EDEJANE PEREIRA BERNADO BORGES               5001367-02.2020.8.24.0075          RESERVATION                        CIVIL COURT OF TUBARÃO                                        Yes              Yes              No
EDELCIO DE SOUZA BEZERRA                     0002549-15.2012.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
EDELNEY DE SOUSA CARVALHO DIAS               5066183-82.2020.8.09.0051          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GOIÂNIA                                        Yes              No               No
EDELSON DOS SANTOS MOREIRA                   0000551-82.2013.5.05.0026          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SALVADOR                                 No               Yes              Yes
EDEM SAMUEL RODRIGUES DE SOUZA               8000310-45.2017.8.05.0231          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO DESIDÉRIO                                  Yes              No               No

EDEMAR GHEDINI                               1005985-09.2018.8.11.0037          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PRIMAVERA DO LESTE                                Yes              No               No
EDEMIR FRANCISCO BEZERRA JUNIOR              0001297-38.2020.8.26.0197          CIVIL LITIGATION - REFUNDS      CIVIL COURT OF FRANCISCO MORATO                                  Yes              Yes              No
EDEMIR FRANCISCO BEZERRA JUNIOR              0001297-38.2020.8.26.0197          CIVIL LITIGATION - REFUNDS      CIVIL COURT OF FRANCISCO MORATO                                  Yes              Yes              No

EDENEI PEREIRA                               5008274-07.2020.8.24.0038          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOINVILLE                                         Yes              Yes              No

EDENEI PEREIRA                               5008274-07.2020.8.24.0038          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOINVILLE                                         Yes              Yes              No
EDENICE ANJOS DE MORAIS FARIAS               0006603-74.2019.8.05.0110          CIVIL LITIGATION - REFUNDS      CIVIL COURT OF IRECÊ                                             Yes              No               No
EDENILSON HOSODA MONTEIRO DA SILVA           0610398-23.2019.8.04.0092          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF MANAUS                                            Yes              No               No
                                                                                                                FÓRUM TRABALHISTA JUIZ MARCONDES ANCILON
EDER BRAZ HENRIQUE                           0002685-52.2011.5.02.0312          INDIVIDUAL LABOR CLAIM          AIRES DE ALENCAR - GUARULHOS/SP                                  No               Yes              Yes
EDER DE FRANCA DIAS                          0001653-74.2016.5.10.0001          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA BRASÍLIA/DF                                    Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
EDER GIOVANI LUCIANO                         0302627-44.2018.8.24.0125          CHANGE                          CIVIL COURT OF ITAPEMA                                           Yes              No               No
EDER JOSE DE PAULA SANTOS                    0000960-28.2013.5.15.0043          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE CAMPINAS                                    Yes              Yes              No
EDER LAZARO RAMOS                            0011118-52.2018.5.03.0092          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              Yes              No
EDER LEPREVOST DE LIMA                       0000433-64.2017.5.09.0670          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                        Yes              Yes              No
EDER LOYOLA DE MELO                          1001866-88.2017.5.02.0312          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
EDER MAIFREDE CAMPANHA                       7004326-98.2019.8.22.0010          OVERBOOKING                     CIVIL COURT OF ROLIM DE MOURA                                    Yes              No               No
EDER QUEIROGA CAVALCANTE                     3001441-29.2019.8.06.0010          CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF FORTALEZA                                          Yes              No               No

EDER RODRIGUES NAZARIO                       0834278-58.2018.8.13.0702          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF UBERLÂNDIA                                        Yes              No               No



                                                                                                        307 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 428 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
EDER SELCIO DE SOUZA FERREIRA              0011281-75.2015.5.03.0144            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                     Yes              Yes              No
EDER WINKERT                               0003547-39.2020.8.16.0030            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FOZ DO IGUAÇU                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDERSON COSTA ANDRADE                      1003424-79.2019.8.26.0224            CANCELLATION                        CIVIL COURT OF GUARULHOS                                     Yes              No               No
                                                                                CIVIL LITIGATION - SEAT
EDERSON JOSE DE OLIVEIRA                   0011050-41.2019.8.16.0194            COMFORT                             CIVIL COURT OF CURITIBA                                      Yes              No               No

EDERSON RODRIGUES TERUYA                     1415030-22.2019.8.12.0000           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDESIO KUSS                                  0010042-31.2020.8.08.0545           CANCELLATION                      CIVIL COURT OF VILA VELHA                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
EDESIO KUSS                                  0010042-31.2020.8.08.0545           CANCELLATION                      CIVIL COURT OF VILA VELHA                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
EDGAIR PEREIRA PENA                          1072416-79.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
EDGAR ALVES DE CARVALHO                      0001592-54.2017.5.06.0014           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DA 6 REGIÃO                               Yes              No               No
EDGAR DIOGO GOMES                            1003167-61.2020.8.26.0566           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO CARLOS                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDGAR FELIPE COELHO COSTA                    0600119-78.2020.8.04.0015           CHANGE                            CIVIL COURT OF MANAUS                                         Yes              No               No
EDGAR FIGUEIREDO                             0100171-18.2019.5.01.0075           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
EDGAR HENRIQUE PAIXAO BARREIROS              0100431-07.2016.5.01.0009           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
EDGAR SABBAGH                                0001960-34.2020.8.19.0212           CIVIL LITIGATION - SERVICE        CIVIL COURT OF NITERÓI                                        Yes              No               No
EDGAR SILVEIRA LOPES                         0011737-03.2017.5.15.0053           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
EDGARD DE AGUIAR CORDEIRO                    35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDGARD DUARTE FILHO                          5038427-71.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
EDGARD LUIZ CASTRO                           1002177-04.2016.5.02.0704           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
EDGARD LUIZ CASTRO                           0101361-72.2018.5.01.0003           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
EDGARD RODRIGO PINHEIRO CRUZ DE                                                  CIVIL LITIGATION - FLIGHT
MEDEIROS                                     0829614-47.2019.8.20.5004           OVERBOOKING                       CIVIL COURT OF NATAL                                          Yes              No               No

EDGLAY DOMINGUES BEZERRA                     0802866-67.2020.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                      Yes              No               No

EDHIMILSON YUDI KUSSUDO                      1000011-86.2020.8.11.0015           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SINOP                                            Yes              Yes              No

EDHIMILSON YUDI KUSSUDO                      1000011-86.2020.8.11.0015           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SINOP                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
EDI CARLOS DOS SANTOS JUNIOR                 0809067-09.2020.8.12.0110           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
EDI CARLOS PEREIRA DOS SANTOS                0000872-46.2014.5.05.0491           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE ILHÉUS                                   Yes              Yes              No
EDI FERREIRA CALADO GONZAGA                  0832178-83.2018.8.10.0001           CIVIL LITIGATION - SERVICE        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
EDI FERREIRA CALADO GONZAGA                  0832178-83.2018.8.10.0001           CIVIL LITIGATION - SERVICE        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No

EDIANA D ARK LIMA DE OLIVEIRA                7003357-76.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDIANE FERRONY ALVES                         5000247-86.2019.8.21.0027           OVERBOOKING                     CIVIL COURT OF SANTA MARIA                                      Yes              No               No

EDIANE LOUISE OLIVEIRA AUGUSTINHO            7058144-89.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
EDIANE MARIA DA SILVA MENEZES AMORIM         0055743-21.2019.8.17.8201           RESERVATION                     CIVIL COURT OF RECIFE                                           Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
EDICILENE MARINHO RODRIGUES                  0643492-07.2020.8.04.0001           RESERVATION                     CIVIL COURT OF MANAUS                                           Yes              No               No



                                                                                                         308 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 429 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
EDICLEIA LORENCO DE SOUZA FILHA             0003559-54.2018.8.05.0022            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF BARREIRAS                                          Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
EDIEL BARBOSA LIMA                          0703975-17.2019.8.02.0058            IMPEDIMENT                          CIVIL COURT OF ARAPIRACA                                     Yes              No               No
EDIELSON DE SOUZA CONCEICAO                 0002687-88.2020.8.03.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MACAPÁ                                        Yes              Yes              No
EDIELSON DE SOUZA CONCEICAO                 0002687-88.2020.8.03.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MACAPÁ                                        Yes              Yes              No
EDIJOAN SANTOS ANDRADE                      0000316-73.2017.5.05.0027            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
EDILAINE DE JESUS DA SILVA                  5021460-73.2019.8.13.0027            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF BETIM                                              Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
EDILAINE ROCHA GOUVEA                       9052249-93.2019.8.13.0024            RESERVATION                         CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
EDILANE IDIONEE DE ABREU ALMEIDA            0123849-40.2019.8.19.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
EDILANE LOVATO FARIAS BIANCHI               0000171-59.2020.8.16.0187            LITIGATION - CIVIL                  CIVIL COURT OF CURITIBA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
EDILANE LOVATO FARIAS BIANCHI               0000171-59.2020.8.16.0187            LITIGATION - CIVIL                  CIVIL COURT OF CURITIBA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
EDILANE MARTINS CAVALCANTE                  0013154-07.2019.8.01.0070            CANCELLATION                        CIVIL COURT OF RIO BRANCO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDILANE MARTINS CAVALCANTE                  0013154-07.2019.8.01.0070            CANCELLATION                        CIVIL COURT OF RIO BRANCO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
EDILANGE GOUVEIA DA SILVA OLIVEIRA          0003483-84.2020.8.16.0044            RESERVATION                         CIVIL COURT OF APUCARANA                                     Yes              No               No
EDILANIO APARECIDO DE OLIVEIRA SOUZA        5001211-30.2020.8.13.0686            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF TEÓFILO OTONI                                 Yes              No               No
EDILEIA APARECIDA PEREIRA                   0001292-47.2014.5.02.0002            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
EDILENE MARIA BERTOLDO LOPES                1001564-04.2018.5.02.0319            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
EDILENE QUEIROZ DE CARVALHO OLIVEIRA DE                                          CIVIL LITIGATION - FLIGHT
CAMPOS                                      1006675-78.2020.8.11.0001            CANCELLATION                        CIVIL COURT OF CUIABÁ                                        Yes              No               No
EDILES CORREA DA LUZ                        0009373-75.2020.8.16.0182            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
EDILEUSA DA SILVA                           0001999-34.2020.8.16.0044            RESERVATION                         CIVIL COURT OF APUCARANA                                     Yes              No               No

EDILEUSA RODRIGUES DO LAGO                    0032037-58.2019.8.05.0080          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
EDILEUZA VALERIA DOS REIS SANTOS              0001001-59.2020.8.16.0014          IMPEDIMENT                         CIVIL COURT OF LONDRINA                                       Yes              No               No
EDILMA ANGELA DE OLIVEIRA                     0010176-97.2014.5.15.0133          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDILMA GOMES DA SILVA CRISOSTOMO              0015864-17.2018.8.17.2001          OVERBOOKING                        CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
EDILMA LEITE SILVA                            27.001.001.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDILSON ALVES DA SILVA                        0800518-61.2020.8.18.0136          CANCELLATION                       CIVIL COURT OF TERESINA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
EDILSON ALVES DA SILVA                        0800518-61.2020.8.18.0136          CANCELLATION                       CIVIL COURT OF TERESINA                                       Yes              Yes              No
EDILSON CARDOSO DE OLIVEIRA                   1000815-46.2016.5.02.0322          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
EDILSON CARLOS SUSSAI DOS SANTOS              1000879-63.2019.5.02.0318          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDILSON CARVALHO DE SOUSA JUNIOR              0800515-62.2019.8.18.0162          CHANGE                             CIVIL COURT OF TERESINA                                       Yes              No               No
EDILSON DE VASCONCELOS MACHADO                0001087-62.2017.5.21.0041          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
EDILSON DOS SANTOS                            0010025-05.2019.8.26.0003          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
EDILSON EVADIN DA SILVA                       0000218-14.2016.5.10.0018          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
EDILSON FRANCISCO DOS SANTOS                  0001640-19.2017.5.06.0012          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE RECIFE - PE                              Yes              Yes              No
EDILSON GROTO DE OLIVEIRA                     1000878-63.2019.5.02.0323          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No



                                                                                                         309 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 430 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
EDILSON GUERMANDI DE QUEIROZ               1019511-20.2019.8.11.0001            CANCELLATION                        CIVIL COURT OF CUIABÁ                                        Yes              No               No

EDILSON JOSE PEREIRA                         0002476-70.2020.8.26.0564           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO BERNARDO DO CAMPO                          Yes              No               No
EDILSON LOPES RIBEIRO                        0001822-98.2016.5.11.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - AM                                        Yes              Yes              No
EDILSON MANOEL DE OLIVEIRA                   35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
EDILSON PEREIRA DE LUCENA                    0825531-97.2019.8.15.0001           RESERVATION                       CIVIL COURT OF CAMPINA GRANDE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDILSON RAMOS PEREIRA FILHO                  0805801-66.2020.8.14.0301           CANCELLATION                      CIVIL COURT OF BELÉM                                          Yes              No               No
EDILSON VASCONCELOS SILVA                    1000312-06.2017.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No

EDIMAR FERREIRA FORNAZIER                    7003860-97.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No

EDIMAR MONTEIRO DE BARROS FILHO              0067868-79.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No
EDIMARIO DA CONCEICAO                        0100510-17.2017.5.01.0052           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DO RIO DE JANEIRO                             Yes              Yes              No

EDIMEIA FRAGA SCHEFFER                       0309735-51.2018.8.24.0020           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CRICIÚMA                                       Yes              No               No
EDIMILSON OLIVEIRA XAVIER                    5152211-53.2020.8.09.0051           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
EDINA DE FATIMA ALBINO BASTOS                0010309-37.2017.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
EDINALDO BENTES PEREIRA                      0634238-02.2019.8.04.0015           RESERVATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
EDINALDO SANTANA DOS SANTOS                  0009504-45.2019.8.26.0590           COLLECTION                        CIVIL COURT OF SÃO VICENTE                                    Yes              No               No

EDINALVA RODRIGUES DO LAGO                   0032046-20.2019.8.05.0080           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
EDINAN SOUSA ARRAIS                          0000305-87.2018.5.10.0021           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
EDINEIA FERREIRA DE SOUZA CERBARRO           1001243-55.2016.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
EDINEIA MARTINS PENARIOL                     1000137-80.2020.8.26.0222           IMPEDIMENT                        CIVIL COURT OF GUARIBA                                        Yes              No               No
EDINEILA BRASIL OLIVEIRA                     0000315-16.2019.8.16.0204           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              No               No
EDINETE DE SOUZA LEITE                       1024115-04.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
EDINEUZA ALVES MOREIRA                       5001094-13.2020.8.13.0145           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JUIZ DE FORA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDINO ZONTA                                  0636270-77.2019.8.04.0015           OVERBOOKING                       CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
EDIPO ISAIAS DE OLIVEIRA                     0000177-31.2020.8.16.0037           RESERVATION                       CIVIL COURT OF CAMPINA GRANDE DO SUL                          Yes              No               No
EDIPO SANTOS MARCIANO                        1000171-79.2020.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
EDISON ANTONIO DOS SANTOS                    0302425-38.2019.8.24.0091           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
EDISON CARVALHO DA SILVEIRA                  0020319-62.2019.5.04.0009           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDISON ENEAS HAENDCHEN                       5024954-55.2019.8.13.0702           CANCELLATION                      CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDISON FAGUNDES DE OLIVEIRA                  7006432-23.2020.8.22.0002           CANCELLATION                      CIVIL COURT OF ARIQUEMES                                      Yes              No               No
EDISON FERNANDO DIAS                         0010484-81.2018.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDISON MOLINA                                1002636-98.2019.8.26.0019           CANCELLATION                      CIVIL COURT OF AMERICANA                                      Yes              No               No

EDISON PIRES DE ALMEIDA FILHO E OUTROS       0828746-07.2015.8.12.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO GRANDE                                     Yes              No               No




                                                                                                         310 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 431 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
EDISON SELLICHOFF IZAGUIRRE                9000981-54.2019.8.21.1001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDISON SILVA DA SILVEIRA                   0824486-72.2019.8.15.2001            CANCELLATION                        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
EDITH NAIR DE OLIVEIRA SILVA               0800631-04.2020.8.10.0050            COLLECTION                          CIVIL COURT OF PAÇO DO LUMIAR                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDITH REGO FERREIRA PESCE                  0026288-55.2019.8.27.2729            CANCELLATION                        CIVIL COURT OF PALMAS                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDIUILSON DE MELO SANTOS                   7014091-86.2020.8.22.0001            CHANGE                              CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDIUILSON DE MELO SANTOS                   7020115-33.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDIUILSON DE MELO SANTOS                   7020147-38.2020.8.22.0001            CHANGE                              CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDIVAL GOULART QUIRINO                     0800728-56.2019.8.12.0026            CANCELLATION                        CIVIL COURT OF BATAGUASSU                                    Yes              No               No
EDIVALDO ADRIANO MAGALHAES                 1001703-16.2019.5.02.0320            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
EDIVALDO ALVES DE FARIAS                   1001446-70.2014.5.02.0318            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                                                    TRIBUNAL REGIONAL DO TRABALHO DA 18ª REGIÃO -
EDIVALDO DE SOUZA OLIVEIRA                 0010870-23.2015.5.18.0012            INDIVIDUAL LABOR CLAIM              GOIÂNIA                                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
EDIVALDO JOSE DA SILVA                     0001792-13.2019.8.17.8234            OVERBOOKING                         CIVIL COURT OF LIMOEIRO                                      Yes              No               No
EDIVALDO JUNIOR DA SILVA                   1000728-66.2018.5.02.0081            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
EDIVALDO LOURENCO DE LIMA                  1000792-13.2019.5.02.0317            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
EDIVALDO MARTINS DA SILVA                  0000992-16.2017.5.11.0007            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE MANAUS - AM                             Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
EDIVALDO REGO DOS SANTOS                   0703334-07.2020.8.07.0009            RESERVATION                         CIVIL COURT OF BRASÍLIA                                      Yes              No               No
EDIVALDO TAVARES DE SOUSA                  0000487-58.2018.5.10.0802            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
EDIVAN DE CARVALHO MIRANDA                 17.001.002.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF PALMAS                                        Yes              No               No
EDIVAN DE CARVALHO MIRANDA                 17.001.002.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF PALMAS                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDIVAN GAMA DO BOM FIM                     1000469-83.2020.8.26.0016            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
EDIVAN GAMA DO BOM FIM                     1000469-83.2020.8.26.0016            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No

EDIVANEA FOSSE DA SILVA                      5001783-61.2019.8.08.0006           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARACRUZ                                          Yes              No               No
EDIVANIA DE QUEIROZ SOUZA                    0080856-70.2018.8.13.0231           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF RIBEIRÃO DAS NEVES                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDIVAR OLIVEIRA RODRIGUES PEREIRA            0003475-71.2020.8.16.0056           CANCELLATION                    CIVIL COURT OF CAMBÉ                                            Yes              No               No

EDJANE AMANCIO RODRIGUES                     1020082-65.2019.8.26.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
EDJANE PATRICIA DOS SANTOS                   0002178-51.2012.5.02.0314           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                  Yes              Yes              No
EDLAMAR ABADIA DE SOUSA RIBEIRO              0708384-90.2020.8.07.0016           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BRASÍLIA                                         Yes              No               No

EDLAMAR OLIVEIRA BLACKMAN                    1008280-39.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

EDLANE DO NASCIMENTO DOS SANTOS              0000105-18.2020.8.03.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MACAPÁ                                           Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
EDLEIDE SANTOS MENEZES                       0009020-07.2020.8.17.8201           RESERVATION                     CIVIL COURT OF RECIFE                                           Yes              No               No
EDLIN CARLOS FERREIRA DA SILVA               1001573-11.2014.5.02.0317           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                  Yes              Yes              No



                                                                                                         311 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 432 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
EDMA BOSCARATO DE QUEIROZ                 0001538-63.2020.8.16.0173            CHANGE                              CIVIL COURT OF UMUARAMA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EDMAR ALVES DE OLIVEIRA                   1000924-67.2020.8.26.0624            CANCELLATION                        CIVIL COURT OF TATUÍ                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EDMAR ANDRE GARCIA DA SILVA               1004020-40.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
EDMAR BORBA DE OLIVEIRA E SILVA           1001128-42.2019.5.02.0050            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
EDMAR DE OLIVEIRA NABARRO                 0000129-70.2016.8.10.0040            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF IMPERATRIZ                                    Yes              No               No
EDMAR DOS REIS FERREIRA                   0011058-77.2017.5.03.0104            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE UBERLÂNDIA                              Yes              Yes              No
                                                                               CIVIL LITIGATION - GENERAL
EDMARA DE SOUZA CARVALHO                  5008132-63.2020.8.24.0018            LITIGATION - CIVIL                  CIVIL COURT OF CHAPECÓ                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EDMARCIO CARLOS VIVAS                     1000218-68.2020.8.26.0306            CHANGE                              CIVIL COURT OF JOSÉ BONIFÁCIO                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EDMILCO DA SILVA PEDROSO                  0301400-09.2019.8.24.0020            CANCELLATION                        CIVIL COURT OF CRICIÚMA                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
EDMILSON ALVES DE ALMEIDA                 0801050-70.2018.8.10.0025            RESERVATION                         CIVIL COURT OF BACABAL                                       Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
EDMILSON ALVES DE CARVALHO JUNIOR         0800366-26.2020.8.18.0164            RESERVATION                         CIVIL COURT OF TERESINA                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
EDMILSON ALVES DE CARVALHO JUNIOR         0800366-26.2020.8.18.0164            RESERVATION                         CIVIL COURT OF TERESINA                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
EDMILSON ANTONIO CURSINO                  7005980-16.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
EDMILSON ANTONIO CURSINO                  7005980-16.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
EDMILSON BACELAR SANTOS                   0278300-07.2005.5.02.0011            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
EDMILSON DA SILVA                         42.011.001.XX-XXXXXXX                IMPEDIMENT                          CIVIL COURT OF ITAJAÍ                                        Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
EDMILSON DA SILVA                         42.011.001.XX-XXXXXXX                IMPEDIMENT                          CIVIL COURT OF ITAJAÍ                                        Yes              No               No
EDMILSON DA SILVA LIMA                    0000039-52.2017.5.10.0016            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              No               No
EDMILSON DA SILVA LIMA                    0000038-67.2017.5.10.0016            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
EDMILSON DE JESUS DOS SANTOS              0000971-50.2020.8.26.0271            RESERVATION                         CIVIL COURT OF ITAPEVI                                       Yes              No               No
EDMILSON DE OLIVEIRA LIMA                 1000590-55.2013.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               No               Yes              Yes
EDMILSON LINS TAVARES JUNIOR              0001752-80.2016.5.19.0005            INDIVIDUAL LABOR CLAIM              TRIBUNAL REGIONAL DO TRABALHO - 19ª REGIÃO                   Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
EDMILSON MENDES DE ASSIS                  0008581-68.2020.8.19.0205            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
EDMILSON MENDES DE ASSIS                  0008581-68.2020.8.19.0205            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
EDMILSON POUBEL DE SOUZA                  0100250-06.2019.5.01.0072            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
EDMILSON RODRIGUES DE SOUZA               0000306-47.2017.5.07.0003            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA FORTALEZA/CE                               Yes              Yes              No
EDMILSON SILVA DE OLIVEIRA                0082400-49.2006.5.01.0021            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
EDMUNDO ANTONIO BOTELHO BARROSO           0800758-88.2019.8.18.0167            RESERVATION                         CIVIL COURT OF TERESINA                                      Yes              No               No
EDMUNDO DE ARAUJO                         1001180-71.2019.5.02.0718            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
EDMUNDO JOAO CASAGRANDA                   0011431-90.2019.8.16.0148            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF ROLÂNDIA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EDMUNDO JOSE MOREIRA DE MELO              0700184-37.2020.8.02.0080            CANCELLATION                        CIVIL COURT OF MACEIÓ                                        Yes              No               No




                                                                                                        312 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 433 of 1306
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                              SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                          Status of Case   Status of Case   Status of Case
                                                                                                                                                                            (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                              CIVIL LITIGATION - FLIGHT
EDMUNDO JUNIO DE LIMA NUNES              0867176-19.2019.8.15.2001            OVERBOOKING                         CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                              CIVIL LITIGATION - BOARDING
EDMUNDO LOPES                            0003384-97.2020.8.25.0001            IMPEDIMENT                          CIVIL COURT OF ARACAJU                                       Yes              No               No
EDMUNDO MENEZES                          5004328-84.2019.8.13.0194            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CORONEL FABRICIANO                                 Yes              No               No
                                                                              CIVIL LITIGATION - IMPROPER
EDMUNDO VIANA RIBEIRO JUNIOR             0055809-59.2020.8.05.0001            COLLECTION                          CIVIL COURT OF SALVADOR                                      Yes              No               No

EDNA ANTONIA LOPES DA SILVA                  7057806-18.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              Yes              No

EDNA ANTONIA LOPES DA SILVA                  7057806-18.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
EDNA BIANCHI                                 0008467-31.2019.8.26.0477          CANCELLATION                      CIVIL COURT OF PRAIA GRANDE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDNA CORADI DE ARAUJO                        1016259-86.2019.8.26.0002          CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
EDNA COSTA SANTOS                            0188408-93.2019.8.05.0001          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                      Yes              No               No
EDNA CRISTINA CARDOSO DAGA                   0002486-09.2015.5.02.0015          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              No               No
EDNA DIAS DE NOVAIS ANDRADE                  0030197-68.2019.8.26.0002          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
EDNA DO AMARAL REZENDE                       0002054-26.2015.5.02.0003          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
EDNA DOS SANTOS DOCILIO                      1000297-04.2017.5.02.0716          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
EDNA FAVARIN NUNES                           5006374-42.2019.8.24.0064          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO JOSÉ                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
EDNA FERREIRA ROSA DA SILVA                  0000780-34.2020.8.26.0229          RESERVATION                       CIVIL COURT OF HORTOLÂNDIA                                   Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
EDNA FERREIRA ROSA DA SILVA                  0000780-34.2020.8.26.0229          RESERVATION                       CIVIL COURT OF HORTOLÂNDIA                                   Yes              Yes              No
EDNA GOBBI ALVES                             0010941-85.2019.5.15.0006          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
EDNA ISABEL OLIVEIRA SANTANA DA SILVA        1000659-17.2018.5.02.0701          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                CIVIL LITIGATION - SPECIAL
EDNA MARIA LIMA MOREIRA                      3791-12.2015.8.10.0029             PASSENGER                         CIVIL COURT OF CAXIAS                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDNA MARIA QUEIROZ DE FREITAS                0004227-25.2020.8.17.8201          CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDNA MENDES PEREIRA                          0847269-82.2019.8.10.0001          CHANGE                            CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
EDNA MENDES SILVESTRE FRAGA                  1002094-85.2016.5.02.0316          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
EDNA MOTA LOIOLA                             0005512-44.2019.8.06.0134          CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF NOVO ORIENTE                                  Yes              No               No
EDNA NUNES DE ANDRADE                        50.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
EDNA NUNES DE ANDRADE                        50.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
EDNA OLIVEIRA DA SILVA                       0800244-44.2019.8.14.0201          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDNA PAULA MARCELINO MAGALHAES               0840510-15.2019.8.23.0010          CANCELLATION                      CIVIL COURT OF BOA VISTA                                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
EDNA PAULA MARCELINO MAGALHAES               0840510-15.2019.8.23.0010          CANCELLATION                      CIVIL COURT OF BOA VISTA                                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
EDNA REGINA DE OLIVEIRA                      35.001.003.XX-XXXXXXX              CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDNA REGINA DE OLIVEIRA                      35.001.003.XX-XXXXXXX              CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
EDNA REGINA DOS SANTOS PALU                  0001109-16.2020.8.16.0038          CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF FAZENDA RIO GRANDE                            Yes              Yes              No
EDNA REGINA DOS SANTOS PALU                  0001109-16.2020.8.16.0038          CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF FAZENDA RIO GRANDE                            Yes              Yes              No
EDNA REGINA GONCALVES                        0010275-04.2013.5.03.0144          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                     Yes              Yes              No




                                                                                                        313 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 434 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - IMPROPER
EDNA ROSA GOMES BEZERRA                   0802157-06.2020.8.20.5004            COLLECTION                          CIVIL COURT OF NATAL                                         Yes              No               No
EDNA SOUSA CRUZ                           0800306-41.2020.8.10.0046            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF IMPERATRIZ                                    Yes              No               No
EDNA VERONESI SANTOS                      8000314-47.2019.8.05.0220            CIVIL LITIGATION - CARGO            CIVIL COURT OF SANTA CRUZ CABRÁLIA                           Yes              No               No
EDNA VERONICA MENDES DA CUNHA                                                  CIVIL LITIGATION - TICKET /
ALENCAR                                   1012501-72.2019.8.26.0011            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
EDNALDO CARMO DO NASCIMENTO               0000709-67.2015.5.11.0005            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE MANAUS - AM                             Yes              Yes              No
EDNALDO FRANCISCO DE JESUS ALMEIDA        1000016-94.2020.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

EDNALDO GALDINO DO NASCIMENTO                0000146-70.2020.8.17.8221           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CABO DE SANTO AGOSTINHO                         Yes              No               No
EDNALDO GONCALVES DA SILVA                   1001396-39.2019.5.02.0069           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                     Yes              No               No

EDNALDO JESUS DEMEZIO DO NASCIMENTO          0001072-97.2011.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                                                   TRIBUNAL REGIONAL DO TRABALHO DA 15ª REGIÃO -
EDNALDO MENDES DOS SANTOS                    0001325-60.2012.5.15.0094           INDIVIDUAL LABOR CLAIM            CAMPINAS/SP                                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
EDNALDO PEREIRA RAMALHO                      0053735-42.2020.8.19.0001           IMPEDIMENT                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDNAMAR BARBOSA DA SILVA TAVARES             7000719-61.2020.8.22.0004           CANCELLATION                      CIVIL COURT OF OURO PRETO DO OESTE                           Yes              No               No
EDNARA OLIVEIRA BEZERRA                      0635808-23.2019.8.04.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                        Yes              Yes              No
EDNARA OLIVEIRA BEZERRA                      0635808-23.2019.8.04.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                        Yes              Yes              No
EDNARDO DE OLIVEIRA MELO                     25.002.001.XX-XXXXXXX               CIVIL LITIGATION - SERVICE        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
EDNARDO DE OLIVEIRA MELO                     25.002.001.XX-XXXXXXX               CIVIL LITIGATION - SERVICE        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
EDNARTE CASTELO BRANCO JUNIOR                0700747-97.2020.8.02.0058           RESERVATION                       CIVIL COURT OF ARAPIRACA                                     Yes              No               No

EDNEI BATISTA SELES                          1029652-78.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
EDNEIA PASCOALINA DE MENDONCA ALVES          1002191-16.2017.5.02.0069           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO - ZONA SUL                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
EDNEIDE SIQUEIRA RODRIGUES                   1000638-87.2020.8.26.0075           IMPEDIMENT                      CIVIL COURT OF BERTIOGA                                        Yes              No               No
EDNELSON NASCIMENTO DAMASCENO
JUNIOR                                       0000321-15.2019.5.09.0965           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
EDNESIO SOARES DE OLIVEIRA                   0000127-18.2017.5.14.0004           INDIVIDUAL LABOR CLAIM            1ª A 5ª VARAS DO TRABALHO DE PORTO VELHO                     Yes              Yes              No
EDNESIO SOARES DE OLIVEIRA                   0000501-34.2017.5.14.0004           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO                                          Yes              Yes              No
EDNEUZA DE SOUZA BORGES                      0165562-82.2019.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              No               No

EDNEUZA RODRIGUES DA SILVA                   1072822-03.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
EDNEVALDO MEDEIROS PEREIRA                   3000046-17.2020.8.06.0220           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                     Yes              No               No
EDNILVA DOS REIS RIBEIRO                     1000288-19.2017.5.02.0077           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
EDNO TADEU CAVALCANTE PINHEIRO                                                   CIVIL LITIGATION - FLIGHT
MONTEIRO                                     0626721-51.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              No               No
EDNOR EMIDIO DA COSTA LIMA GONZAGA                                               CIVIL LITIGATION - FLIGHT
JUNIOR                                       0700522-32.2019.8.02.0052           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DA LAJE                              Yes              No               No
EDOARDO MOREIRA HAUER                        0029597-68.2019.8.16.0182           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                      Yes              No               No
EDOUARD THOMÉ                                0025973-06.2018.8.16.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                      Yes              No               No
EDSON ABDON MIRANDA DA SILVA                 1002140-54.2014.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No

EDSON ALBERTO BRAMATI                        0307854-84.2014.8.24.0018           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CHAPECÓ                                         Yes              No               No
EDSON ALBINO DA SILVA                        1001949-11.2016.5.02.0322           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                 Yes              Yes              No
EDSON ALEXANDRE DE LIMA                      1010436-21.2019.8.26.0071           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF BAURU                                            Yes              No               No



                                                                                                        314 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 435 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
EDSON ALVES DA SILVA                      1001225-29.2017.5.02.0077            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
EDSON ALVES DA SILVA                      0100413-14.2017.5.01.0053            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
EDSON ALVES DE SANTANA                    0001340-41.2014.5.02.0055            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
EDSON ANTONIO DOS SANTOS                  7012720-24.2019.8.22.0001            OVERBOOKING                         CIVIL COURT OF PORTO VELHO                                   Yes              No               No
EDSON APARECIDO DOS SANTOS                1039995-36.2019.8.26.0002            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EDSON ARANTES MICHELUCCI                  1003131-25.2018.8.26.0037            CANCELLATION                        CIVIL COURT OF ARARAQUARA                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EDSON AUGUSTO LOBATO                      33.009.001.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF RIO DAS OSTRAS                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EDSON AUGUSTO LOBATO                      33.009.001.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF RIO DAS OSTRAS                                Yes              No               No
EDSON BATISTA DOS REIS JUNIOR             53.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
EDSON BRAZ DO NASCIMENTO                  1023508-81.2019.8.26.0554            IMPEDIMENT                          CIVIL COURT OF SANTO ANDRÉ                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EDSON CARLOS CASSIMIRO JUNIOR             5007428-62.2019.8.24.0090            CANCELLATION                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
EDSON CAVALHEIRO DA SILVA                 0000501-83.2018.5.17.0014            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
EDSON CAVALHEIRO DA SILVA                 0000137-49.2020.5.17.0012            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
EDSON CLEITON DOS SANTOS                  1001902-47.2019.5.02.0317            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EDSON COMES DOS SANTOS JUNIOR             0047194-03.2018.8.27.2729            CANCELLATION                        CIVIL COURT OF PALMAS                                        Yes              No               No
EDSON CONCEICAO DA SILVA                  0028358-93.2019.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No

EDSON CORREA AFONSO                          0186641-30.2019.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
EDSON COSTA DOS SANTOS                       0101342-64.2018.5.01.0036           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                            Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
EDSON CROCETA                                0001848-06.2020.8.16.0097           RESERVATION                       CIVIL COURT OF IVAIPORÃ                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDSON CRUZ DE SIQUEIRA                       0037041-95.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDSON DA SILVA                               0001037-95.2020.8.16.0113           CANCELLATION                      CIVIL COURT OF MARIALVA                                      Yes              No               No
EDSON DA SILVA TRAVALON                      1001943-05.2019.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
EDSON DE ALMEIDA RODRIGUES                   0800684-27.2019.8.10.0015           RESERVATION                       CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDSON DE CASTRO SABINO                       5001445-39.2019.8.13.0074           CANCELLATION                      CIVIL COURT OF BOM DESPACHO                                  Yes              No               No
EDSON DE OLIVEIRA COSTA                      1001133-67.2018.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
EDSON DE OLIVEIRA GUIMARAES                  0630011-66.2019.8.04.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                        Yes              No               No
EDSON DE SOUZA PAIXAO                        0000346-28.2014.5.06.0014           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE - PE                             Yes              Yes              No

EDSON DE SOUZA SILVA JUNIOR                  0002217-74.2020.8.19.0207           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
EDSON DOS SANTOS COIMBRA                     5041946-54.2020.8.13.0024           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
EDSON DOS SANTOS COIMBRA                     5041946-54.2020.8.13.0024           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
EDSON DOS SANTOS FERNANDES                   1001638-10.2017.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
EDSON DUARTE MOREIRA JUNIOR                  0159483-24.2018.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
EDSON FELICIDADE                             0067464-17.2019.8.16.0014           IMPEDIMENT                        CIVIL COURT OF LONDRINA                                      Yes              No               No




                                                                                                        315 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 436 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - IMPROPER
EDSON FERNANDES DA CUNHA                  0822461-60.2019.8.20.5004            COLLECTION                          CIVIL COURT OF NATAL                                         Yes              No               No
EDSON FERNANDES DE JESUS                  0044372-89.2018.8.13.0123            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CAPELINHA                                     Yes              No               No
EDSON FERREIRA DA SILVA                   0002145-86.2011.5.02.0026            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No

EDSON FERREIRA DOS PASSOS                    0013456-21.2019.8.19.0010           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BOM JESUS DO ITABAPOANA                         Yes              No               No

EDSON FERREIRA DOS PASSOS                    0013456-21.2019.8.19.0010           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BOM JESUS DO ITABAPOANA                       Yes              No               No
EDSON FRANCISCO DE OLIVEIRA SILVEIRA                                             CIVIL LITIGATION - FLIGHT
JUNIOR                                       7058172-57.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
EDSON FRANCISCO DE OLIVEIRA SILVEIRA                                             CIVIL LITIGATION - FLIGHT
JUNIOR                                       7058172-57.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
EDSON GOMES DOS SANTOS                       1002520-84.2013.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
EDSON JARDIM MASCARENHAS                     0000414-58.2011.5.01.0034           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No

EDSON JORGE NOBRE                            5000691-24.2018.8.13.0433           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MONTES CLAROS                                   Yes              No               No

EDSON JOSE ROSA                              0800387-79.2020.8.18.0009           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                        Yes              Yes              No

EDSON JOSE ROSA                              0800387-79.2020.8.18.0009           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TERESINA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
EDSON JOSE SCHWAIDA                          0302564-77.2018.8.24.0041           CANCELLATION                      CIVIL COURT OF MAFRA                                         Yes              No               No
EDSON JULIAO DA SILVA COSTA                  0101006-77.2019.5.01.0019           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
EDSON JUNIO RODRIGUES                        1000564-40.2020.8.26.0396           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF NOVO HORIZONTE                                Yes              No               No
EDSON LUIS DA PAIXAO                         1000096-31.2020.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDSON LUIS LIMA                              1011644-19.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
EDSON LUIZ BRAGA DA SILVEIRA                 0014069-48.2019.8.21.0022           RESERVATION                       CIVIL COURT OF PELOTAS                                       Yes              No               No
EDSON LUIZ PRETELI                           0259400-83.2008.5.02.0006           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
EDSON MAIA FERNANDES                         0002587-65.2020.8.19.0203           OVERBOOKING                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
EDSON MARROQUE                               0013051-96.2020.8.16.0021           RESERVATION                       CIVIL COURT OF CASCAVEL                                      Yes              No               No
EDSON MAURO DE CASTRO PAULA                  0010225-23.2017.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
EDSON MEDEIROS DE ARAUJO JUNIOR              0316729-91.2015.8.24.0023           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
EDSON MENDES DE SOUZA                        1000636-97.2016.5.02.0715           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDSON MIRANDA DA SILVA                       35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
EDSON MONTEIRO DOS SANTOS                    0016984-66.2014.5.16.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE IMPERATRIZ - MA                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
EDSON NASCIMENTO CAMPOS                      0003993-84.2019.8.06.0182           RESERVATION                       CIVIL COURT OF VIÇOSA DO CEARÁ                               Yes              No               No
EDSON PINTO NOGUEIRA                         1001914-51.2016.5.02.0710           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
EDSON RAUPP MENGUE                           5001600-26.2019.8.21.0072           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF TORRES                                        Yes              No               No

EDSON RODRIGUES CAETANO                      1009758-85.2020.8.26.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDSON RUBIO DA SILVEIRA                      1015625-79.2018.8.26.0405           CHANGE                            CIVIL COURT OF OSASCO                                        Yes              No               No
EDSON SILVA DE CARVALHO                      1001631-93.2019.5.02.0719           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
EDSON SOARES DA SILVA                        1000228-88.2020.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No



                                                                                                        316 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 437 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
EDSON SOARES DE ARAUJO JUNIOR             0002633-20.2010.5.02.0012            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
EDSON SOARES MORENO                       0045941-57.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
EDSON SOARES MORENO                       0045941-57.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
EDSON TAKAMITSU KOGE                      1001629-55.2016.5.02.0323            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
EDSON VENANCIO DA SILVA                   1000271-69.2018.5.02.0716            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
EDSON VIEIRA BEXIGA                       0003945-60.2020.8.26.0562            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SANTOS                                        Yes              No               No
EDSON WAGNER LIMA DE OLIVEIRA             0000281-39.2019.5.06.0020            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE RECIFE - PE                             Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
EDUARDA CAPARROZ SANCHES                  0801836-64.2020.8.12.0001            CANCELLATION                        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EDUARDA CAROLINE LOPES DE FREITAS         0623499-75.2020.8.04.0001            CHANGE                              CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EDUARDA CINELLI RIBEIRO                   0040720-95.2019.8.19.0209            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EDUARDA DA SILVA PINHEIRO                 9000400-34.2019.8.21.0065            CANCELLATION                        CIVIL COURT OF SANTO ANTÔNIO DA PATRULHA                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EDUARDA DEGRAF ROSAS                      0003598-83.2020.8.16.0019            CHANGE                              CIVIL COURT OF PONTA GROSSA                                  Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
EDUARDA DEGRAF ROSAS                      0003598-83.2020.8.16.0019            CHANGE                              CIVIL COURT OF PONTA GROSSA                                  Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
EDUARDA FOSSATI LORENZ                    0000861-05.2019.8.21.6001            RESERVATION                         CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
EDUARDA GOMES RAVANELLO                   0190599-24.2019.8.19.0001            RESERVATION                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EDUARDA RAMOS DE LIMA                     5076588-03.2020.8.09.0012            CANCELLATION                        CIVIL COURT OF APARECIDA DE GOIÂNIA                          Yes              No               No
EDUARDA SAMPAIO LAZZAROTTO                0033044-25.2019.8.16.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              No               No
EDUARDA SIMAN TEIXEIRA MACEDO             5015735-78.2020.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
EDUARDA SIMAN TEIXEIRA MACEDO             5015735-78.2020.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
EDUARDA XAVIER CARREIRA                   9043010-65.2019.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
EDUARDO ABREU SIMOES                      5201997-04.2020.8.09.0007            RESERVATION                         CIVIL COURT OF ANÁPOLIS                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EDUARDO AGOSTINHO DE MESQUITA             1001027-60.2020.8.26.0176            CANCELLATION                        CIVIL COURT OF EMBU DAS ARTES                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EDUARDO ALEXANDRE STANGLER                5002046-48.2019.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EDUARDO ALEXIS CAVALCANTE                 7028765-06.2019.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EDUARDO ALVES MOREIRA                     0012174-33.2020.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EDUARDO ANDRADE DE OLIVA                  8042380-20.2019.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No

EDUARDO ANDRE DA SILVA NETO                  0012669-19.2018.8.21.0059           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF OSÓRIO                                        Yes              No               No
EDUARDO ANTONIO DA SILVA                     1001649-83.2015.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
EDUARDO ANTONIO DE SOUSA TAVARES             5001663-93.2019.8.13.0518           CANCELLATION                      CIVIL COURT OF POÇOS DE CALDAS                               Yes              No               No
EDUARDO ANTONIO MIGUEL GOMES                 0010989-14.2014.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM REGIONAL DA 15ª REGIÃO                                 Yes              Yes              No



                                                                                                        317 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 438 of 1306
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                              SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                          Status of Case   Status of Case   Status of Case
                                                                                                                                                                            (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                              CIVIL LITIGATION - FLIGHT
EDUARDO ANTONIO QUEIROGA                 5004817-42.2019.8.13.0188            OVERBOOKING                         CIVIL COURT OF NOVA LIMA                                     Yes              No               No
EDUARDO ANTONIO WINK DE MENEZES          9077842-74.2019.8.21.0001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF PORTO ALEGRE                                       Yes              No               No
                                                                              CIVIL LITIGATION - TICKET /
EDUARDO ASSIS MACHADO                    0004657-33.2019.8.16.0184            RESERVATION                         CIVIL COURT OF CURITIBA                                      Yes              No               No
EDUARDO ASTIL RIZZETTO                   0002429-79.2020.8.26.0602            CIVIL LITIGATION - SERVICE          CIVIL COURT OF SOROCABA                                      Yes              No               No
                                                                              CIVIL LITIGATION - GENERAL
EDUARDO AUGUSTO MIRANDA                  0023288-02.2019.8.16.0030            LITIGATION - CIVIL                  CIVIL COURT OF FOZ DO IGUAÇU                                 Yes              No               No
                                                                              CIVIL LITIGATION - FLIGHT
EDUARDO AUGUSTO RODRIGUES FRANCO         5005295-73.2019.8.13.0342            CHANGE                              CIVIL COURT OF ITUIUTABA                                     Yes              No               No
EDUARDO AUGUSTO ROMERO FANTIN            0011360-59.2015.5.01.0031            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No

EDUARDO AUGUSTO SAYEG HUMSI DE MELLO 1006678-97.2019.8.26.0438                  CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PENÁPOLIS                                       Yes              No               No
EDUARDO AUGUSTO SILVA GONCALVES      0801851-71.2019.8.10.0050                  CIVIL LITIGATION - CARGO        CIVIL COURT OF PAÇO DO LUMIAR                                  Yes              No               No

EDUARDO BARBERAN TORTOSA                     0011723-11.2019.8.19.0207          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No

EDUARDO BARBOSA DE MORAES                    0038508-02.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDUARDO BARBOSA GUIMARAES LISBOA             1014200-91.2020.8.26.0002          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                       Yes              No               No
EDUARDO BARCELOS LACERDA                     0000082-31.2020.5.06.0004          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              No               No

EDUARDO BATHKE                               0000660-08.2020.8.16.0184          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                        Yes              No               No
EDUARDO BEIL                                 0308009-26.2018.8.24.0090          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF FLORIANÓPOLIS                                   Yes              No               No

EDUARDO BELLO RODRIGUES                      5003097-59.2020.8.24.0039          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LAGES                                           Yes              No               No
EDUARDO BERENSZTEJN                          0011422-15.2015.5.01.0059          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DO RIO DE JANEIRO                            Yes              No               No

EDUARDO BITTENCOURT SILVEIRA                 0006289-66.2020.8.16.0182          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                        Yes              No               No
EDUARDO BLOIZI IGLESIAS                      0009801-24.2020.8.05.0001          CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SALVADOR                                        Yes              No               No
EDUARDO BORDA DIAS                           9008983-40.2019.8.21.0022          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF PELOTAS                                         Yes              No               No

EDUARDO BRITTO TCHAO                         0060667-46.2020.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDUARDO BURIGO DE SOUSA                      5002658-44.2020.8.24.0008          CHANGE                            CIVIL COURT OF BLUMENAU                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
EDUARDO BURIGO DE SOUSA                      5002658-44.2020.8.24.0008          CHANGE                            CIVIL COURT OF BLUMENAU                                      Yes              Yes              No
EDUARDO CARVALHO DE CASTILHO                 1001893-73.2019.5.02.0321          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDUARDO CARVALHO NASCIMENTO SOUSA            0800141-52.2020.8.10.0059          CHANGE                            CIVIL COURT OF SÃO JOSÉ DE RIBAMAR                           Yes              No               No

EDUARDO CESAR                                1001611-46.2020.8.26.0009          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
EDUARDO CESAR DITZEL                         0013369-81.2020.8.16.0182          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CURITIBA                                      Yes              No               No
EDUARDO CORREA DE LIMA                       5000334-75.2020.8.24.0010          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRAÇO DO NORTE                                Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
EDUARDO CORREIA ALVES                        0147354-74.2017.8.21.0001          IMPEDIMENT                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDUARDO COSTA                                0015163-90.2017.8.17.2001          OVERBOOKING                       CIVIL COURT OF RECIFE                                        Yes              No               No

EDUARDO CUNHA DA COSTA BEZERRA               0002096-77.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                          Yes              No               No



                                                                                                        318 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 439 of 1306
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                              SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                          Status of Case   Status of Case   Status of Case
                                                                                                                                                                            (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                              CIVIL LITIGATION - TICKET /
EDUARDO CUNHA LINS                       0043435-50.2019.8.17.8201            RESERVATION                         CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                              CIVIL LITIGATION - FLIGHT
EDUARDO DA MATTA FIALHO                  0702864-52.2020.8.07.0016            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                              CIVIL LITIGATION - FLIGHT
EDUARDO DA MATTA FIALHO                  0703415-32.2020.8.07.0016            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                              CIVIL LITIGATION - FLIGHT
EDUARDO DA MATTA FIALHO                  0703415-32.2020.8.07.0016            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                              CIVIL LITIGATION - TICKET /
EDUARDO DA SILVA                         0053345-30.2019.8.16.0021            RESERVATION                         CIVIL COURT OF CASCAVEL                                      Yes              No               No
EDUARDO DAVID VEGA VIVANCO               1021782-45.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                              CIVIL LITIGATION - FLIGHT
EDUARDO DE ARRUDA CAMARGO                0002258-82.2019.8.16.0167            CHANGE                              CIVIL COURT OF TERRA RICA                                    Yes              No               No
                                                                              CIVIL LITIGATION - FLIGHT
EDUARDO DE ARRUDA CAMARGO                0002258-82.2019.8.16.0167            CHANGE                              CIVIL COURT OF TERRA RICA                                    Yes              No               No

EDUARDO DE CARVALHO MENESES                  0800200-34.2019.8.18.0162          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDUARDO DE MAGALHAES FONTES                  0012130-17.2019.8.19.0207          CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
EDUARDO DE MEDEIROS SANTANA                  0702047-27.2020.8.07.0003          COLLECTION                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
EDUARDO DE MENDONCA                          1001620-77.2017.5.02.0705          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
EDUARDO DE OLIVEIRA BORBA                    5213563-19.2019.8.13.0024          CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDUARDO DE OLIVEIRA FLUHR                    0806968-05.2020.8.12.0001          CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
EDUARDO DE PAULA ESTEPHAN                    1013208-40.2019.8.26.0011          RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
EDUARDO DE QUEIROZ MONTEIRO NETO             0030397-44.2019.8.17.2001          IMPEDIMENT                        CIVIL COURT OF RECIFE                                        Yes              No               No
EDUARDO DELCIDES BERNARDES                   1066644-38.2019.8.26.0002          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
EDUARDO DELCIDES BERNARDES                   1066644-38.2019.8.26.0002          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDUARDO DELLA ROSA PIMENTEL                  1063107-05.2017.8.26.0002          CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
EDUARDO DEZAN DE BONA                        0300279-13.2019.8.24.0030          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF IMBITUBA                                      Yes              No               No
EDUARDO DOMINGOS DA SILVA                    0100029-08.2019.5.01.0077          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
EDUARDO DORETTO                              1006079-88.2018.8.26.0408          CANCELLATION                      CIVIL COURT OF OURINHOS                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDUARDO DOS SANTOS FONTOURA                  0005892-71.2020.8.05.0001          CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                                                  CENTRO JUDICIÁRIO DE SOLUÇÃO DE CONFLITOS E
EDUARDO DOS SANTOS OLIVEIRA                  0000997-58.2019.5.10.0019          INDIVIDUAL LABOR CLAIM            CIDADANIA                                                    Yes              No               No
EDUARDO DOS SANTOS OLIVEIRA                  0000996-73.2019.5.10.0019          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
EDUARDO DOS SANTOS OLIVEIRA                  0000998-43.2019.5.10.0019          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
EDUARDO DOS SANTOS SILVA                     0024921-10.2020.8.05.0001          RESERVATION                       CIVIL COURT OF SALVADOR                                      Yes              No               No
EDUARDO DUARTE DA SILVA                      1001013-70.2017.5.02.0315          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
EDUARDO EUGÊNIO SIRAVEGNA JUNIOR             0815966-30.2018.8.12.0001          CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No

EDUARDO FELIX GASPERINI                      9080787-34.2019.8.21.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No



                                                                                                        319 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 440 of 1306
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                              SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                          Status of Case   Status of Case   Status of Case
                                                                                                                                                                            (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                              CIVIL LITIGATION - FLIGHT
EDUARDO FERNANDES QUINTILIANO            1007030-60.2019.8.26.0016            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
EDUARDO FERRAZ PEREZ                     0173406-83.2019.8.05.0001            CIVIL LITIGATION - CARGO            CIVIL COURT OF SALVADOR                                      Yes              No               No
EDUARDO FERREIRA DA COSTA                0024949-03.2014.5.24.0003            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA                                            Yes              Yes              No
EDUARDO FERREIRA PACHECO                 5000227-95.2020.8.13.0702            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
EDUARDO FIGUEIREDO                       0000834-17.2020.8.16.0184            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                              CIVIL LITIGATION - GENERAL
EDUARDO FIUZA LIMA                       0319411-59.2018.8.24.0008            LITIGATION - CIVIL                  CIVIL COURT OF BLUMENAU                                      Yes              No               No
EDUARDO FLAM ADLER                       0100260-68.2017.5.01.0024            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
EDUARDO FLAM ADLER                       0100730-02.2017.5.01.0024            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
EDUARDO FLAM ADLER E OUTROS              0011282-57.2013.5.01.0024            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No

EDUARDO FLAVIO SILVA GUEDES                  5047249-76.2020.8.09.0051          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDUARDO FONTES RIBEIRO                       1010065-70.2019.8.26.0002          CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
EDUARDO FRANCISCO SANTOS                     1000435-90.2015.5.02.0311          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
EDUARDO GABRIEL FERREIRA DE ANDRADE          0034942-19.2019.8.16.0019          CHANGE                            CIVIL COURT OF PONTA GROSSA                                  Yes              No               No

EDUARDO GALLI DE BORTOLI LANDIM              1015001-47.2020.8.26.0506          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIBEIRÃO PRETO                                  Yes              No               No

EDUARDO GALLI DE BORTOLI LANDIM              1012487-81.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
EDUARDO GOMES DE MORAIS                      5067461-73.2016.8.09.0079          COLLECTION                        CIVIL COURT OF ITABERAÍ                                      Yes              No               No
EDUARDO GOMES DO AMARAL                      0001828-76.2012.5.06.0015          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE - PE                             Yes              Yes              No
EDUARDO GOMES FERREIRA                       0000578-09.2014.5.15.0008          INDIVIDUAL LABOR CLAIM            FÓRUM REGIONAL DA 15ª REGIÃO                                 Yes              Yes              No
EDUARDO GUIMARAES                            1000527-84.2019.5.02.0713          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
EDUARDO GUIMARAES SALOMAO                    5199153-53.2019.8.13.0024          RESERVATION                       CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
EDUARDO HAUPT                                0101884-28.2017.5.01.0033          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

EDUARDO HENRIQUE DE SOUZA                    5003476-91.2019.8.24.0020          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CRICIÚMA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDUARDO HENRIQUE DOS SANTOS RIOS             0012225-25.2020.8.19.0203          CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
EDUARDO HENRIQUE GOMES                       1001871-18.2019.5.02.0320          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
EDUARDO HENRIQUE IVALDI LEONE                1005991-60.2020.8.26.0576          CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDUARDO HENRIQUE IVALDI LEONE                1001705-39.2020.8.26.0576          CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No

EDUARDO HENRIQUE MUNHOZ GONCALVES            0003232-68.2013.5.02.0071          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
EDUARDO HENRIQUE PALMEIRA                    1014614-23.2019.8.26.0003          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

EDUARDO HENRIQUE POSSAN                      1005404-89.2020.8.11.0015          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SINOP                                           Yes              No               No

EDUARDO HENRIQUE SILVEIRA BARROSO            0708203-32.2019.8.07.0014          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                        Yes              Yes              No

EDUARDO HENRIQUE SILVEIRA BARROSO            0708203-32.2019.8.07.0014          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
EDUARDO HENRIQUE TRINDADE MORAES             1070934-96.2019.8.26.0002          RESERVATION                     CIVIL COURT OF SÃO PAULO                                       Yes              No               No



                                                                                                        320 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 441 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
EDUARDO IATZAC                            0302857-15.2019.8.24.0008            CANCELLATION                        CIVIL COURT OF BLUMENAU                                      Yes              No               No
EDUARDO INIGO MARTINEZ FRESNEDA                                                CIVIL LITIGATION - TICKET /
SOMOZA                                    1004372-67.2020.8.26.0068            RESERVATION                         CIVIL COURT OF BARUERI                                       Yes              No               No
EDUARDO JEFFERSON DE OLIVEIRA             1000854-58.2016.5.02.0317            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
EDUARDO JEFFERSON DE OLIVEIRA             1000301-74.2017.5.02.0317            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
EDUARDO JORGE DE ALCANTARA                0623458-11.2020.8.04.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EDUARDO JORGE GUIMARAES PINHEIRO          0616608-38.2020.8.04.0001            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              No               No

EDUARDO JORGE VIEIRA DE ALMEIDA              0045306-18.2019.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDUARDO JOSE BOHORA GONCALVES FILHO          5000610-71.2019.8.24.0033           CANCELLATION                    CIVIL COURT OF ITAJAÍ                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDUARDO JOSE LOIOLA LOPES                    0004971-07.2018.8.06.0082           CANCELLATION                    CIVIL COURT OF CARIRÉ                                          Yes              No               No

EDUARDO JOSINO DOS SANTOS                    0056777-89.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              Yes              No

EDUARDO JOSINO DOS SANTOS                    0056777-89.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              Yes              No
EDUARDO JUN HARIMA                           0836916-76.2018.8.14.0301           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELÉM                                         Yes              No               No
EDUARDO KLEINERT LOUREIRO                    0021605-71.2016.5.04.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
EDUARDO LAGARES DOS SANTOS                   52.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
EDUARDO LAGRECA TEIXEIRA                     7001203-85.2020.8.22.0001           RESERVATION                       CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDUARDO LAMPREIA COURREGE DA SILVA           0081457-51.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
EDUARDO LANDI NOWILL                         1000188-16.2020.8.26.0247           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ILHABELA                                      Yes              Yes              No
EDUARDO LANDI NOWILL                         1000188-16.2020.8.26.0247           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ILHABELA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
EDUARDO LEVI RUBIA                           1025628-67.2019.8.26.0564           CANCELLATION                      CIVIL COURT OF SÃO BERNARDO DO CAMPO                         Yes              No               No
EDUARDO LIMA ALMEIDA CAMPOS                  0510511-55.2018.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDUARDO LIMA ARAUJO                          0342846-87.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
EDUARDO LIMA ARAUJO                          0342846-87.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
EDUARDO LIMA DA CONCEICAO                    0809966-42.2018.8.14.0006           IMPEDIMENT                        CIVIL COURT OF ANANINDEUA                                    Yes              No               No
EDUARDO LUNA FONGARO DE ESCOREL
COSTA                                        35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
EDUARDO MACHADO DE OLIVEIRA                  1001854-62.2017.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
EDUARDO MALUCELLI                            0010096-94.2020.8.16.0182           RESERVATION                       CIVIL COURT OF CURITIBA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
EDUARDO MALUCELLI                            0010096-94.2020.8.16.0182           RESERVATION                       CIVIL COURT OF CURITIBA                                      Yes              Yes              No
EDUARDO MALVEIRA DA ROCHA                    0000092-18.2017.5.10.0021           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
EDUARDO MALVEIRA DA ROCHA                    0000635-14.2018.5.10.0012           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
EDUARDO MARCOS DE SOUZA,                     0003952-54.2020.8.19.0204           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
EDUARDO MARCOS DE SOUZA,                     0003952-54.2020.8.19.0204           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
EDUARDO MARTINS DE ARAUJO                    0000683-34.2017.5.09.0303           INDIVIDUAL LABOR CLAIM            FORUM TRABALHISTA DE FOZ DO IGUACU                           Yes              Yes              No




                                                                                                        321 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 442 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
EDUARDO MARTINS DOS SANTOS GOMES
NOGUEIRA                                  0812297-62.2019.8.15.2001            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                       Yes              No               No
EDUARDO MARTINS NOGUEIRA                  0618314-56.2020.8.04.0001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF MANAUS                                             Yes              Yes              No
EDUARDO MARTINS NOGUEIRA                  0618314-56.2020.8.04.0001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF MANAUS                                             Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
EDUARDO MASSENA                           35.001.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
EDUARDO MASSENA                           35.001.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
EDUARDO MATUSALEM DOS SANTOS              0012415-06.2016.5.03.0144            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                        Yes              No               No
EDUARDO MAURICIO CUNHA                    0002827-79.2014.5.02.0044            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
EDUARDO MEINBERG DE ALBUQUERQUE
MARANHAO FILHO                            0812878-43.2020.8.15.2001            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                       Yes              No               No
EDUARDO MENDES DOS SANTOS                 0000827-95.2019.5.10.0016            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
EDUARDO MENDES DOS SANTOS                 0000829-65.2019.5.10.0016            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
EDUARDO MENDES DOS SANTOS                 0000828-80.2019.5.10.0016            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

EDUARDO MENEGHELLI                           7052076-26.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No

EDUARDO MENICUCCI FERRI HORTA                5038353-17.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDUARDO MIGUEL FEBRONIO                      1007656-69.2016.8.26.0506           CANCELLATION                      CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDUARDO MOREIRA DOS SANTOS CARDOSO           0082209-23.2020.8.19.0001           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
EDUARDO MORENO                               0011843-03.2017.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

EDUARDO MOROSINI FAVARATO                    0010158-49.2020.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                         Yes              Yes              No

EDUARDO MOROSINI FAVARATO                    0010158-49.2020.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VITÓRIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
EDUARDO NASCIMENTO BISPO                     0027841-93.2018.8.19.0208           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
EDUARDO NASCIMENTO DE LIMA                   1032134-12.2019.8.26.0224           RESERVATION                       CIVIL COURT OF GUARULHOS                                     Yes              No               No
EDUARDO NEUBERGER PATROCINIO                 0000801-57.2013.5.04.0022           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
EDUARDO NOBREGA ZOLHOF                       1014276-18.2020.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
EDUARDO NUNES KUHNERT-                       0012648-44.2020.8.08.0347           RESERVATION                       CIVIL COURT OF VITÓRIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
EDUARDO NUNES KUHNERT-                       0012648-44.2020.8.08.0347           RESERVATION                       CIVIL COURT OF VITÓRIA                                       Yes              Yes              No

EDUARDO OKUMURA DE VILHENA                   1002982-20.2020.8.26.0664           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VOTUPORANGA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDUARDO OLIVEIRA MOURA                       0837203-53.2019.8.23.0010           CANCELLATION                    CIVIL COURT OF BOA VISTA                                       Yes              No               No
EDUARDO OVIDIO BORGES DE VELLOSO
VIANNA                                       0607139-70.2019.8.01.0070           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO BRANCO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDUARDO PARRY DE CASTRO                      0841076-13.2019.8.14.0301           CHANGE                            CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDUARDO PASINI CORREA DE OLIVEIRA            0005596-51.2017.8.16.0194           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No




                                                                                                        322 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 443 of 1306
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                              SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                          Status of Case   Status of Case   Status of Case
                                                                                                                                                                            (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                              CIVIL LITIGATION - TICKET /
EDUARDO PERES BERARDINELLI               1030819-93.2020.8.26.0100            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
EDUARDO PETERLE                          0024120-54.2016.5.24.0002            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA                                            Yes              Yes              No
                                                                              CIVIL LITIGATION - GENERAL
EDUARDO POLICENO BORGES                  5050001-21.2020.8.09.0051            LITIGATION - CIVIL                  CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
                                                                              CIVIL LITIGATION - GENERAL
EDUARDO POLICENO BORGES                  5050001-21.2020.8.09.0051            LITIGATION - CIVIL                  CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
                                                                              CIVIL LITIGATION - FLIGHT
EDUARDO PRETTO MOSMANN                   5005237-67.2020.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
EDUARDO PUCCINI COBRA BORGES             5009241-86.2019.8.13.0525            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF POUSO ALEGRE                                  Yes              No               No

EDUARDO RAIOLI GHISLENI                      1013933-22.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TAM
EDUARDO RAMINA LOPES                         0003133-35.2018.8.16.0184          FIDELIDADE PROGRAM                CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDUARDO RAMIRO MONTEIRO MOTA                 0001219-03.2020.8.19.0209          CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
EDUARDO REBOUCAS OLIVEIRA CRUZ               0062140-57.2020.8.05.0001          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              No               No
EDUARDO RIBEIRO DE MAGALHAES                 5012556-25.2019.8.13.0525          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF POUSO ALEGRE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDUARDO RIEKEHR TABOSA                       0000420-48.2020.8.19.0212          CANCELLATION                      CIVIL COURT OF NITERÓI                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
EDUARDO RIEKEHR TABOSA                       0000420-48.2020.8.19.0212          CANCELLATION                      CIVIL COURT OF NITERÓI                                       Yes              Yes              No
EDUARDO RIGHETTI DE CAMPOS                   1001693-66.2014.5.02.0313          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
EDUARDO RIOS CARDOSO FILHO                   5596294-26.2019.8.09.0051          CANCELLATION                      CIVIL COURT OF GOIÂNIA                                       Yes              No               No

EDUARDO ROBERTO BARBOSA DOS SANTOS           1000233-27.2017.5.02.0705          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
EDUARDO ROCHA NEVES                          5062900-58.2019.8.13.0024          CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                CIVIL LITIGATION - SEAT
EDUARDO SALES BESSA CAMPOS                   0012348-23.2020.8.19.0203          COMFORT                           CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
EDUARDO SALOMAO DE SOUZA PONTES              5001048-96.2020.8.13.0024          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
EDUARDO SALOMAO DE SOUZA PONTES              5001048-96.2020.8.13.0024          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
EDUARDO SALVATORE FRANKLIN                   0032871-80.2020.8.19.0001          RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
EDUARDO SAMPAIO DA CRUZ                      9000920-12.2019.8.21.0156          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CHARQUEADAS                                   Yes              No               No

EDUARDO SANSON KOHELER                       0310862-15.2018.8.24.0023          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDUARDO SANTOS CRUZ                          1013987-85.2020.8.26.0002          CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDUARDO SANTOS EBERHARDT                     5003903-72.2019.8.24.0090          CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
EDUARDO SANTOS MARCAL                        5000436-41.2019.8.13.0042          LITIGATION - CIVIL                CIVIL COURT OF ARCOS                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDUARDO SARMENTO DE REZENDE                  7056900-28.2019.8.22.0001          CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDUARDO SARON NUNES                          1093747-17.2019.8.26.0100          CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EDUARDO SBARAINI                             0232751-85.2011.8.04.0001          OVERBOOKING                       CIVIL COURT OF MANAUS                                        Yes              No               No



                                                                                                        323 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 444 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
EDUARDO SEIDE ASANUMA                     0000945-94.2020.8.16.0056            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAMBÉ                                         Yes              Yes              No
EDUARDO SEIDE ASANUMA                     0000945-94.2020.8.16.0056            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAMBÉ                                         Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
EDUARDO SERRAO MENEZES                    0001196-48.2020.8.19.0212            CHANGE                              CIVIL COURT OF NITERÓI                                       Yes              No               No
EDUARDO SILVA SANTOS                      5176488-22.2020.8.09.0088            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF ITUMBIARA                                     Yes              Yes              No
EDUARDO SILVA SANTOS                      5176488-22.2020.8.09.0088            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF ITUMBIARA                                     Yes              Yes              No
EDUARDO SILVEIRA TRINDADE                 0001627-39.2019.8.16.0200            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EDUARDO SOARES GUIMARAES PEREIRA          8030116-68.2019.8.05.0001            CHANGE                              CIVIL COURT OF SALVADOR                                      Yes              No               No
EDUARDO SOUTO MAIOR BEZERRA                                                    CIVIL LITIGATION - FLIGHT
CAVALCANTI                                0842433-42.2019.8.15.2001            CANCELLATION                        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EDUARDO SOUZA DANTAS                      0001869-69.2020.8.25.0084            CANCELLATION                        CIVIL COURT OF ARACAJU                                       Yes              No               No
EDUARDO TAVARES MUNIZ DE OLIVEIRA         5170831-23.2019.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
EDUARDO TELLECHEA CAIROLI                 0123858-79.2018.8.21.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EDUARDO THIERRY GALVAO DE SOUZA           1019595-84.2020.8.11.0001            CHANGE                              CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EDUARDO TOLARI                            0011148-89.2019.8.16.0173            CANCELLATION                        CIVIL COURT OF UMUARAMA                                      Yes              No               No
                                                                               CIVIL LITIGATION - TAM
EDUARDO TONI RUIZ                         35.039.001.XX-XXXXXXX                FIDELIDADE PROGRAM                  CIVIL COURT OF RIO CLARO                                     Yes              No               No
                                                                               CIVIL LITIGATION - TAM
EDUARDO TONI RUIZ                         35.039.001.XX-XXXXXXX                FIDELIDADE PROGRAM                  CIVIL COURT OF RIO CLARO                                     Yes              No               No

EDUARDO VALENCA RAMALHO                      0700145-40.2020.8.02.0080           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MACEIÓ                                          Yes              Yes              No

EDUARDO VALENCA RAMALHO                      0700145-40.2020.8.02.0080           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MACEIÓ                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
EDUARDO VELLOSO DANTAS AZI                   0033639-93.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDUARDO VELOSO MACHADO                       0023671-21.2019.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                       Yes              No               No
EDUARDO VENANCIO DOS SANTOS                  0000159-15.2016.5.13.0027           INDIVIDUAL LABOR CLAIM            FORÚM TRABALHISTA DE SANTA RITA                              Yes              Yes              No
EDUARDO VIEIRA ALMEIDA                       0020620-61.2014.5.04.0016           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
EDUARDO VILACA SANTIAGO                      0001674-43.2012.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                     No               Yes              Yes
EDUARDO VITOR MODESTO COSTA PEREIRA
SANTOS                                       0046618-87.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
EDUARDO VITOR MODESTO COSTA PEREIRA
SANTOS                                       0046618-87.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
EDUARDO VOLPATO DE LIMA                      5006971-90.2020.8.24.0091           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDUARDO YUJI WADA                            0804734-03.2019.8.10.0046           CANCELLATION                      CIVIL COURT OF IMPERATRIZ                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDUARDO ZANELLA                              5003985-69.2020.8.24.0090           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
EDUARDO ZANELLA                              5004014-22.2020.8.24.0090           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDUARDO ZANELLA                              5003985-69.2020.8.24.0090           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No
EDVALDO BARBOSA DA SILVA JUNIOR              0001589-96.2020.8.05.0103           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF ILHÉUS                                        Yes              Yes              No
EDVALDO BARBOSA DA SILVA JUNIOR              0001589-96.2020.8.05.0103           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF ILHÉUS                                        Yes              Yes              No
EDVALDO CORDEIRO                             0003251-13.2012.5.02.0038           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No



                                                                                                        324 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 445 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
EDVALDO DE ANDRADE ARAUJO                 0018887-19.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No
EDVALDO GONCALVES DE ARAUJO               1002065-73.2016.5.02.0465            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
EDVALDO MESSIAS VILAS BOAS                1002882-35.2020.8.26.0189            CANCELLATION                        CIVIL COURT OF FERNANDÓPOLIS                                 Yes              No               No
EDVALDO NUNES DA SILVA                    0800900-93.2018.8.10.0056            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SANTA INÊS                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EDVALDO OLIVEIRA                          1051537-12.2018.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
EDVALDO PEREIRA DA SILVA                  1000536-54.2020.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
EDVALDO PEREIRA DA SILVA                  1000538-24.2020.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EDVALDO REIS DA SILVA JUNIOR              0709991-86.2020.8.07.0001            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EDVALDO RODRIGUES DE SOUZA                1000089-15.2020.8.26.0128            CANCELLATION                        CIVIL COURT OF CARDOSO                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EDVALDO RODRIGUES DE SOUZA                1000089-15.2020.8.26.0128            CANCELLATION                        CIVIL COURT OF CARDOSO                                       Yes              No               No

EDVALDO SANTOS DE ANDRADE                    5016237-17.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              Yes              No

EDVALDO SANTOS DE ANDRADE                    5016237-17.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              Yes              No

EDVAN BENEVIDES DE FREITAS JUNIOR            0819873-09.2019.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                     Yes              No               No
                                                                                                                 TRIBUNAL REGIONAL DO TRABALHO DA 10ª REGIÃO -
EDVAN NASCIMENTO MATOS                       0000485-69.2014.5.10.0013           INDIVIDUAL LABOR CLAIM          BRASÍLIA                                                       Yes              Yes              No
EDVAN NOVAES DOS SANTOS                      1000774-66.2017.5.02.0703           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
EDVAN SANTOS DE ARAUJO FILHO                 0080134-35.2019.8.05.0001           RESERVATION                     CIVIL COURT OF SALVADOR                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDVANDILSON PEREIRA DE AMARAL                0577514-27.2018.8.05.0001           CHANGE                          CIVIL COURT OF SALVADOR                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EDVANIA DE OLIVEIRA MATIAS                   1000385-56.2020.8.26.0348           CHANGE                          CIVIL COURT OF MAUÁ                                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
EDVANIA DE OLIVEIRA MATIAS                   1000385-56.2020.8.26.0348           CHANGE                          CIVIL COURT OF MAUÁ                                            Yes              Yes              No
EDVANIA FATIMA PEREIRA                       5210999-67.2019.8.13.0024           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF BELO HORIZONTE                                   Yes              Yes              No
EDVANIA FATIMA PEREIRA                       5210999-67.2019.8.13.0024           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF BELO HORIZONTE                                   Yes              Yes              No
EDVANIA NERI SANTANA                         0001130-62.2016.5.10.0001           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA BRASÍLIA/DF                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
EDVANIO FLORENCIO DO CARMO                   1002849-26.2020.8.26.0066           OVERBOOKING                     CIVIL COURT OF BARRETOS                                        Yes              No               No

EDWALDO ANDRE SALLES PATURI MONTEIRO 0210410-04.2018.8.19.0001                   CIVIL LITIGATION - FLIGHT LOSS   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
EDWALTER LUIZ ROSSONI                1001156-36.2019.8.26.0003                   CIVIL LITIGATION - BAGGAGE       CIVIL COURT OF SÃO PAULO                                      Yes              No               No

EDWARD HENRIQUE DE SA                        0305702-38.2016.8.24.0036           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JARAGUÁ DO SUL                                  Yes              No               No

EDWARD MICHAEL DURAN                         1006829-41.2018.8.26.0004           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

EDWIN ANTONIO DE FREITAS PEREIRA             0801074-37.2020.8.20.5106           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MOSSORÓ                                         Yes              No               No

EDWIN FANOLA NOVILLO                         7005365-26.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No
EDWIN RONCAL LOPEZ                           9046007-21.2019.8.13.0024           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No
EDWYN EWERTON DUARTE LOBATO                  0001488-41.2017.5.08.0003           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              Yes              No



                                                                                                        325 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 446 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

EDYANE MARIA BEZERRA GALVAO                  1010490-63.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EFIGENIA MENDES ROCHA PIRES DE OLIVEIRA 0022315-80.2019.8.18.0001               OVERBOOKING                        CIVIL COURT OF TERESINA                                       Yes              No               No
EGBERTO VASSALLO KEMPER                 0011177-41.2013.5.01.0037               INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
EGERMANN BRASIL                         0007729-68.2020.8.16.0030               CIVIL LITIGATION - CARGO           CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
EGLE BIRELLO PASTORELLI                      35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
EGLE BIRELLO PASTORELLI                      35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
EGLE SILVEIRA GENTILINI FURST                5020130-16.2020.8.13.0024          IMPEDIMENT                         CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - BOARDING
EGLE SILVEIRA GENTILINI FURST                5020130-16.2020.8.13.0024          IMPEDIMENT                         CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
EGLY OLIVEIRA PINHEIRO                       0851030-20.2018.8.14.0301          RESERVATION                        CIVIL COURT OF BELÉM                                          Yes              No               No
EGM INDUSTRIA E COMERCIO DE ROUPAS                                              CIVIL LITIGATION - IMPROPER
EIRELI                                       0800278-71.2020.8.20.5130          COLLECTION                         CIVIL COURT OF SÃO JOSÉ DE MIPIBU                             Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
EGMJ AGENCIA DE TURISMO EIRELLI              9000057-45.2020.8.21.0019          COLLECTION                         CIVIL COURT OF NOVO HAMBURGO                                  Yes              No               No

EGON HEINRICH MILLA                          0001158-78.2020.8.16.0031          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GUARAPUAVA                                        Yes              No               No
EIDER ASSIS DE MEDEIROS                      0800782-57.2019.8.20.5148          CIVIL LITIGATION - CARGO        CIVIL COURT OF PENDÊNCIAS                                        Yes              No               No

EIDER LIMA CORTEZ                            0817091-03.2019.8.20.5004          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF NATAL                                          Yes              No               No
EKIO ALVES BOMFIM DA SILVA                   0205646-28.2019.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              No               No
ELAIDE ROCHA SILVA MACARIO                   1000508-36.2018.5.02.0318          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ELAINA BARCELLOS PEREIRA                     0076139-58.2018.8.19.0001          CIVIL LITIGATION - AIRCRAFT        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
ELAINE APARECIDA DA SILVA DELEVEDOVE         5000391-87.2019.8.08.0038          COLLECTION                         CIVIL COURT OF NOVA VENÉCIA                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ELAINE APARECIDA DA SILVA VETORASSO          1003235-78.2020.8.26.0576          OVERBOOKING                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ELAINE APARECIDA ROCHA                       0047188-83.2020.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ELAINE APARECIDA SILVA                       5208300-06.2019.8.13.0024          OVERBOOKING                        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ELAINE AYRES BARROS                          0031325-63.2019.8.27.2729          CANCELLATION                       CIVIL COURT OF PALMAS                                         Yes              No               No

ELAINE BARRETO DOS SANTOS                    0047767-21.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ELAINE BARROS CESAR                          0607119-74.2020.8.04.0001          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
ELAINE BEATRIZ AGUIAR MONTOVANI              1000264-82.2019.5.02.0703          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ELAINE BISSOLI LESSA BARDELLA DOS SANTOS 1000380-46.2020.8.26.0344              CANCELLATION                       CIVIL COURT OF MARÍLIA                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ELAINE BISSOLI LESSA BARDELLA DOS SANTOS 1000380-46.2020.8.26.0344              CANCELLATION                       CIVIL COURT OF MARÍLIA                                        Yes              Yes              No
ELAINE CAROLINA BARALDI                  1001242-09.2017.5.02.0322              INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                CIVIL LITIGATION - BOARDING
ELAINE CORDEIRO DOS REIS                     5013305-81.2019.8.13.0027          IMPEDIMENT                         CIVIL COURT OF BETIM                                          Yes              No               No



                                                                                                        326 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 447 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ELAINE COSTA DE SANTANA                    0000293-03.2019.5.13.0006            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA                                            Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ELAINE CRISTINA BORGES SANTOS              1016685-88.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
ELAINE CRISTINA BRANCO                     1000985-33.2016.5.02.0705            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ELAINE CRISTINA DE MORAES                  0034342-62.2019.8.16.0030            CANCELLATION                        CIVIL COURT OF FOZ DO IGUAÇU                                 Yes              No               No
ELAINE CRISTINA DIAS RIBEIRO               1001413-87.2017.5.02.0702            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No

ELAINE CRISTINA DOS SANTOS MORAIS            1025136-81.2019.8.26.0562           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTOS                                           Yes              No               No

ELAINE CRISTINA FRUGIS TOLENTINO             1071478-84.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ELAINE CRISTINA PEREIRA                      1014656-33.2019.8.26.0016           COLLECTION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ELAINE CRISTINA POLI                         1021580-68.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELAINE CRISTINA TEIXEIRA XAVIER              35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELAINE CRISTINA ZILLI PASCHOALINO            1001302-75.2020.8.26.0348           OVERBOOKING                       CIVIL COURT OF MAUÁ                                           Yes              No               No
ELAINE CRISTINAALVES DACOSTA                 35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No

ELAINE CRISTINE DE AZEVEDO ARRUDA            1008735-51.2019.8.26.0127           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CARAPICUÍBA                                      Yes              No               No

ELAINE DA COSTA GUIMARAES                    0003061-57.2020.8.19.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NITERÓI                                          Yes              No               No

ELAINE DE FREITAS                            7002430-92.2020.8.22.0007           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CACOAL                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELAINE FERNANDES MATEUS                      0084681-73.2019.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELAINE FERREIRA DE OLIVEIRA                  5023306-50.2020.8.09.0012           CHANGE                            CIVIL COURT OF APARECIDA DE GOIÂNIA                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELAINE FONTANA LEITE SOARES                  0001222-58.2020.8.26.0048           OVERBOOKING                       CIVIL COURT OF ATIBAIA                                        Yes              No               No

ELAINE INES SACKSER PALHETA                  11512020                            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO LUÍS                                         Yes              No               No
ELAINE KAVAKITA UEDA                         1000972-80.2020.8.26.0218           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF GUARARAPES                                       Yes              No               No
ELAINE LOEBMANN                              35.019.001.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SOROCABA                                         Yes              No               No

ELAINE MAGNA SOARES ARGOLO PEREIRA           0710982-17.2020.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                         Yes              No               No

ELAINE MARIA MARTINS                         5009443-20.2019.8.13.0701           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF UBERABA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELAINE MORAES DOS SANTOS                     0707902-92.2019.8.01.0001           CHANGE                            CIVIL COURT OF RIO BRANCO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ELAINE NUNES PACHECO                         0033986-29.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELAINE OLIVEIRA DA SILVA                     1007601-02.2020.8.26.0564           CANCELLATION                      CIVIL COURT OF SÃO BERNARDO DO CAMPO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELAINE PEREIRA PEDREIRA                      0535417-80.2016.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
ELAINE PIOLTINE MACEDO                       1007601-75.2017.8.26.0606           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SUZANO                                         Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ELAINE RAMOS CLARIANO DA SILVA               0053572-22.2019.8.16.0182           IMPEDIMENT                        CIVIL COURT OF CURITIBA                                       Yes              No               No



                                                                                                         327 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 448 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ELAINE REGINA DOS SANTOS                    1000897-96.2019.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ELAINE SANTOS DE OLIVEIRA                   1000534-46.2017.5.02.0002            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ELAINE SILVA CALDEIRA                       1002123-74.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELAINE SOARES NOGUEIRA                      5000114-82.2019.8.08.0002            CHANGE                              CIVIL COURT OF ALEGRE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELAINE SOUSA SANTOS                         0207524-85.2019.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELAINE TEREZINHA CAMPOS DOS SANTOS          0311411-34.2018.8.24.0020            CANCELLATION                        CIVIL COURT OF CRICIÚMA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELAINE WERBENA DE ARAUJO FREIRE             0811009-45.2020.8.15.2001            CANCELLATION                        CIVIL COURT OF JOÃO PESSOA                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ELAINE WERBENA DE ARAUJO FREIRE             0811009-45.2020.8.15.2001            CANCELLATION                        CIVIL COURT OF JOÃO PESSOA                                   Yes              Yes              No
ELAISE MARIA ALVES DO NASCIMENTO            0057189-59.2019.8.17.8201            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RECIFE                                        Yes              Yes              No
ELAISE MARIA ALVES DO NASCIMENTO            0057189-59.2019.8.17.8201            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RECIFE                                        Yes              Yes              No
ELANE BERNARDO DO NASCIMENTO                0005922-14.2020.8.17.8201            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RECIFE                                        Yes              No               No

ELANE FLAVIA DE ABREU RIBEIRO                 0073297-27.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
ELANE MARIA CAMBOIM LUSTOSA DE                                                   CIVIL LITIGATION - FLIGHT
MEDEIROS                                      0807347-22.2019.8.15.0251          CANCELLATION                       CIVIL COURT OF PATOS                                          Yes              No               No
ELANIA ALVES DE SOUZA                         0000570-50.2019.8.06.0107          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF JAGUARIBE                                      Yes              No               No
ELANY ANDRADE SANTOS FERNANDES                0046659-54.2020.8.05.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SALVADOR                                       Yes              Yes              No
ELANY ANDRADE SANTOS FERNANDES                0046659-54.2020.8.05.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ELAYNE MARIKO MAGNOLER UCHIDA                 1004660-13.2020.8.26.0004          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ELBA APARECIDA RODRIGUES SILVA                0011004-25.2016.5.03.0144          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ELBA CERQUEIRA LIMA MURITIBA                  0014487-59.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELBA SILVA BARBOSA                            0000231-90.2020.8.05.0105          OVERBOOKING                        CIVIL COURT OF IPIAÚ                                          Yes              No               No
ELBERTE LIMA COIMBRA                          0005448-24.2020.8.19.0203          CIVIL LITIGATION - SERVICE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
ELBERTH LEITAO SANTOS                         0811818-59.2020.8.10.0001          PASSENGER                          CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELCI BRASIL SOARES FONSECA                    0000680-75.2020.8.16.0191          CHANGE                             CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
ELCIO ANTONIO TANQ                            0809652-98.2019.8.23.0010          COMFORT                            CIVIL COURT OF BOA VISTA                                      Yes              No               No
ELCIO BOTELHO BARBOSA                         0101278-21.2018.5.01.0047          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ELCIO BOTELHO BARBOSA                         0100095-78.2019.5.01.0047          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ELCIO HENRIQUE SANTIAGO ESTEVAM               0001157-58.2012.5.15.0094          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE CAMPINAS                                 Yes              Yes              No

                                                                                 CIVIL LITIGATION - PROMOTIONS
ELCIO PAULO GONCALVES TEIXEIRA                32.002.001.XX-XXXXXXX              / ADVERTISEMENTS              CIVIL COURT OF VITÓRIA                                             Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
ELCIO PAULO GONCALVES TEIXEIRA                32.002.001.XX-XXXXXXX              / ADVERTISEMENTS                   CIVIL COURT OF VITÓRIA                                        Yes              No               No
ELCIO SANTOS FERREIRA                         0002833-82.2012.5.02.0068          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
ELCIR EDUARDO OLIVEIRA CARMONA                0011938-17.2015.5.03.0144          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         Yes              Yes              No
ELDA CARAI ELIAS                              0173800-47.2002.5.02.0316          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No



                                                                                                         328 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 449 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ELDA OLIVEIRA DA SILVA GOMES ROLO            0701950-85.2020.8.07.0016          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ELDER ALMEIDA PEREIRA                        0801217-94.2020.8.15.0731          CHANGE                          CIVIL COURT OF CABEDELO                                          Yes              No               No

ELDER JOSE DALA PAULA ABREU                  5000288-03.2019.8.13.0439          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MURIAÉ                                         Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
ELDER LOUREIRO DE BARROS CORREIA             8056686-57.2020.8.05.0001          LITIGATION - CIVIL                 CIVIL COURT OF SALVADOR                                       Yes              No               No
ELDER SOUZA DA SILVA                         0002468-24.2015.5.11.0019          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - AM                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - TRAVEL
ELDER TUR VIAGENS E TURISMO LTDA ME          0828799-83.2018.8.18.0140          AGENCY                             CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                                                                   TRIBUNAL REGIONAL DO TRABALHO DA 8ª REGIÃO -
ELDERSON CARDOSO MOTA                        0001090-62.2016.5.08.0122          INDIVIDUAL LABOR CLAIM             BELÉM                                                         Yes              Yes              No

ELDERSON DA SILVA VILARINS                   1064093-85.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ELDO COUTO SILVA PEREIRA                     0035914-25.2020.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ELDREN CAMILA PAIXAO ALVAREZ                 35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ELEANDRA TOSCAN                              0001407-59.2020.8.16.0021          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CASCAVEL                                       Yes              No               No

ELEANDRO APARECIDO ARAUJOÃ‚Â                 8001649-71.2019.8.05.0036          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAETITÉ                                           Yes              No               No

ELELEONITO ASSAN ZORDAN                      1014402-35.2018.8.26.0068          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BARUERI                                        Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
ELEM CRISTINA DO NASCIMENTO                  0006938-60.2020.8.19.0210          COLLECTION                         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - IMPROPER
ELEM CRISTINA DO NASCIMENTO                  0006938-60.2020.8.19.0210          COLLECTION                         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
ELEN BETANIA DE OLIVEIRA SENA                1038952-95.2018.8.13.0702          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ELEN CAROLINE LUIS NASCIMENTO                0041563-58.2020.8.05.0001          RESERVATION                        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ELEN CRISTINA MELO DA SILVA                  7013055-09.2020.8.22.0001          CHANGE                             CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ELEN CRISTINA VITOR DE BARROS SILVESTRINI 0003253-48.2018.8.16.0097             CHANGE                             CIVIL COURT OF IVAIPORÃ                                       Yes              No               No
ELEN DE SOUSA SILVA SANTOS                1012444-44.2020.8.26.0100             CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ELEN LETICIA EVELYN PAULINO LINALTEVICH      5003699-46.2020.8.24.0008          CANCELLATION                       CIVIL COURT OF BLUMENAU                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ELEN LETICIA EVELYN PAULINO LINALTEVICH      5003699-46.2020.8.24.0008          CANCELLATION                       CIVIL COURT OF BLUMENAU                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - IMPROPER
ELENA FAVERO                                 0000339-94.2020.8.16.0176          COLLECTION                         CIVIL COURT OF WENCESLAU BRAZ                                 Yes              No               No

ELENA FROIMTCHUK                             0038013-65.2020.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ELENARA SOARES DE SOUZA                      0193522-03.2018.8.21.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ELENICE DE SOUZA                             1051086-78.2019.8.26.0114          CANCELLATION                       CIVIL COURT OF CAMPINAS                                       Yes              No               No
ELENICE DO SOCORRO PINHEIRO REPILA           0862414-43.2019.8.14.0301          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ELENICE GUEDES RODRIGUES ALMEIDA             35.108.001.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF PRAIA GRANDE                                   Yes              No               No
ELENICE LEITE FERRAZ MARINHO                 0000455-20.2019.5.13.0031          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA                                             Yes              Yes              No



                                                                                                        329 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 450 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ELENICE STEINBACH                          0301230-28.2019.8.24.0023            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
ELENILCE COSTA DOS SANTOS                  0617731-71.2020.8.04.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MANAUS                                        Yes              No               No
ELENILDE DA SILVA LIMA                     0007977-23.2019.8.19.0212            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF NITERÓI                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ELENILDE GOMES DE OLIVEIRA                 8032857-47.2020.8.05.0001            RESERVATION                         CIVIL COURT OF SALVADOR                                      Yes              No               No
ELENILZA DUARTE MARTINS                    0001951-56.2020.8.16.0018            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MARINGÁ                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ELENILZA RABELO SANTOS                     0577508-20.2018.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
ELENIRA MENDONCA RIBEIRO MARQUES           1000614-07.2018.5.02.0024            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ELENITA DIAS                               5006782-90.2020.8.09.0007            CANCELLATION                        CIVIL COURT OF ANÁPOLIS                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ELENYR TEREZINHA HERNANDEZ GERMANO 1007266-94.2019.8.26.0506                    CANCELLATION                        CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No

ELEONORA CHAVES MORAIS DA SILVEIRA           3003200-49.2019.8.06.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELEONORA MENDES XIMENES                      5004130-43.2019.8.08.0014           CANCELLATION                    CIVIL COURT OF COLATINA                                         Yes              No               No

ELERSON DE LIMA                              0010393-08.2020.8.16.0019           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PONTA GROSSA                                   Yes              No               No
ELESSANDRA SILVA DA ROCHA                    0849545-82.2018.8.14.0301           CIVIL LITIGATION - CARGO          CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELESSANDRO RODRIGO CAMPOS DE SOUZA           0701492-83.2020.8.07.0011           CHANGE                            CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELEUSA CELESTINO GONCALVES                   5097174-58.2020.8.09.0013           CANCELLATION                      CIVIL COURT OF ARAÇU                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ELEUSA CELESTINO GONCALVES                   5097174-58.2020.8.09.0013           CANCELLATION                      CIVIL COURT OF ARAÇU                                          Yes              Yes              No
ELEUZA FREIRE DA SILVA                       1001567-19.2020.8.26.0529           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTANA DE PARNAÍBA                            Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ELGA DA SILVA PORTO                          35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ELI DE MATOS ARAUJO                          1001733-47.2016.5.02.0711           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No

ELI DE SOUZA PEDROSA                         5000141-92.2019.8.13.0045           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAETÉ                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELI MARISTELA DAMAS                          9000137-17.2019.8.21.0157           OVERBOOKING                       CIVIL COURT OF PAROBÉ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELI PEREIRA DIAS                             0011216-10.2020.8.19.0209           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIANA ALMEIDA PEREIRA                       0037372-58.2019.8.05.0080           CANCELLATION                      CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
ELIANA ALVES DA SILVA SAOTOME                35.004.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                            Yes              No               No

ELIANA APARECIDA DOS SANTOS SOUZA            7000472-65.2020.8.22.0009           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PIMENTA BUENO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIANA CARDOZO SANTOS DE ALENCASTRO          5007052-02.2020.8.21.0001           CHANGE                            CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
ELIANA DA SILVA                              0003829-68.2020.8.16.0130           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PARANAVAÍ                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIANA DA SILVA MOURA                        7002478-69.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
ELIANA DE FATIMA PAULA                       5027820-96.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
ELIANA DE OLIVEIRA BARBOSA                   0832370-75.2018.8.14.0301           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIANA DE PALMA SIMON GONLCAVES              1009348-29.2019.8.26.0529           CANCELLATION                      CIVIL COURT OF SANTANA DE PARNAÍBA                            Yes              No               No



                                                                                                         330 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 451 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
ELIANA DONIZETTI BORGES                    1008413-08.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ELIANA DONIZETTI BORGES                    1009664-61.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
ELIANA FERNANDA GALINDO CUBILLOS           5026574-49.2019.8.21.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ELIANA JAKUS ROCHA                         35.001.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ELIANA JAKUS ROCHA                         35.001.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ELIANA MACIEL BREGAGNOLO                   1060784-56.2019.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ELIANA MARA DO CARMO GODOY                 1009326-21.2019.8.26.0189            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FERNANDÓPOLIS                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ELIANA MARIA DE SALES AFFONSO              0021352-76.2018.8.19.0002            OVERBOOKING                         CIVIL COURT OF NITERÓI                                       Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
ELIANA MYRYAN LOPES SOARES                 0800873-27.2019.8.18.0162            LITIGATION - CIVIL                  CIVIL COURT OF TERESINA                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - GENERAL
ELIANA MYRYAN LOPES SOARES                 0800873-27.2019.8.18.0162            LITIGATION - CIVIL                  CIVIL COURT OF TERESINA                                      Yes              Yes              No
ELIANA NASCIMENTO DE SOUZA GUEDES          0600589-12.2020.8.04.0015            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MANAUS                                        Yes              Yes              No
ELIANA NASCIMENTO DE SOUZA GUEDES          0600589-12.2020.8.04.0015            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ELIANA NOGUEIRA BEZERRA MANSUR             5009449-38.2019.8.13.0471            CANCELLATION                        CIVIL COURT OF PARÁ DE MINAS                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ELIANA NOGUEIRA BEZERRA MANSUR             5009449-38.2019.8.13.0471            CANCELLATION                        CIVIL COURT OF PARÁ DE MINAS                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
ELIANA PARRILLA PEREIRA DA SILVA           1001939-87.2020.8.26.0554            RESERVATION                         CIVIL COURT OF SANTO ANDRÉ                                   Yes              No               No

ELIANA PETERSEN DE OLIVEIRA                  0004945-55.2020.8.05.0150           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LAURO DE FREITAS                               Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ELIANA PICARELLI CARDOSO                     1020863-76.2020.8.11.0001           RESERVATION                       CIVIL COURT OF CUIABÁ                                         Yes              No               No
ELIANA REGINA DA SILVA SOUZA                 0110800-35.2009.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
ELIANA ROBERTO AUGUSTO DOS SANTOS            1001314-39.2016.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIANA RODRIGUES DE PAULA                    0007041-57.2020.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIANA RODRIGUES DE PAULA                    0007041-57.2020.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                       Yes              Yes              No
ELIANA SANTANA SANTOS                        0139739-09.2019.8.05.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SALVADOR                                       Yes              No               No
ELIANA VAN TOL                               35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIANA VIEIRA CORREA DA SILVA                5000336-23.2020.8.24.0082           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
ELIANAI GUEDES DA SILVA                      0000786-67.2020.8.17.8223           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF OLINDA                                         Yes              Yes              No
ELIANAI GUEDES DA SILVA                      0000786-67.2020.8.17.8223           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF OLINDA                                         Yes              Yes              No
ELIANE APARECIDA DIAS                        0019025-93.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

ELIANE AVILA NUNES                           5001123-10.2019.8.24.0075           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TUBARÃO                                        Yes              No               No
ELIANE CARDOSO CHAVES DEVECHI                0000482-89.2020.8.16.0077           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CRUZEIRO DO OESTE                              Yes              Yes              No
ELIANE CARDOSO CHAVES DEVECHI                0000482-89.2020.8.16.0077           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CRUZEIRO DO OESTE                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIANE CASTRO REIS                           1000201-85.2020.8.11.0003           CANCELLATION                      CIVIL COURT OF RONDONÓPOLIS                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIANE CASTRO REIS                           1000201-85.2020.8.11.0003           CANCELLATION                      CIVIL COURT OF RONDONÓPOLIS                                   Yes              Yes              No



                                                                                                         331 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 452 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
ELIANE CHARAO CORADINI                      9000568-88.2020.8.21.0004            CANCELLATION                        CIVIL COURT OF BAGÉ                                          Yes              No               No
ELIANE CRISTINA VILELA                      0046700-17.2006.5.02.0075            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    No               Yes              Yes
                                                                                 CIVIL LITIGATION - TICKET /
ELIANE DA COSTA MACHADO ZENAMON             0001833-34.2020.8.16.0001            RESERVATION                         CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ELIANE DA COSTA MACHADO ZENAMON             0001833-34.2020.8.16.0001            RESERVATION                         CIVIL COURT OF CURITIBA                                      Yes              No               No
ELIANE DE JESUS SANTANA SANTOS              0002953-97.2013.5.02.0066            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              No               No
ELIANE DE OLIVEIRA LUSTOSA                  1000277-02.2020.5.02.0718            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
ELIANE DE OLIVEIRA SILVA                    5016367-32.2019.8.13.0027            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF BETIM                                              Yes              No               No
ELIANE DE SOUZA FERNANDES                   1002253-77.2016.5.02.0720            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIANE FERNANDA DA SILVA                    1019116-95.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIANE FIRMINO DA COSTA ALMEIDA             0001783-91.2020.8.19.0205            CHANGE                              CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ELIANE FRANCISCA DOS SANTOS                 0000291-66.2015.5.02.0010            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIANE FROSSARD DA SILVA                    0052712-40.2019.8.16.0014            CANCELLATION                        CIVIL COURT OF LONDRINA                                      Yes              No               No

ELIANE GUIMARAES DO NASCIMENTO                1018055-78.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

ELIANE JORDAO DE SOUZA                        7001470-45.2020.8.22.0005          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JI-PARANÁ                                         Yes              No               No

ELIANE LOPES                                  5035727-52.2020.8.09.0051          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF GOIÂNIA                                        Yes              No               No
ELIANE LUCENA DO NASCIMENTO                   0001068-34.2017.5.11.0009          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ELIANE MARISA MATTOS                          0015198-97.2020.8.16.0182          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIANE MARQUES QUEVEDO LIMA                   0800224-70.2020.8.12.0008          OVERBOOKING                        CIVIL COURT OF CORUMBÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIANE MUNTOREANU GANEM                       0017718-33.2018.8.19.0209          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ELIANE NEVES FALCAO                           0001089-45.2015.8.04.6501          RESERVATION                        CIVIL COURT OF PRESIDENTE FIGUEIREDO                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ELIANE REGINA BAGGIO                          41.001.001.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF CURITIBA                                       Yes              No               No
ELIANE REIS DA CONCEICAO                      0021657-16.2016.5.04.0029          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIANE RODRIGUES                              0001733-80.2020.8.16.0033          CANCELLATION                       CIVIL COURT OF PINHAIS                                        Yes              No               No
ELIANE SANTOS DE ARAUJO                       0000901-71.2016.5.05.0024          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIANE SANTOS DE JESUS                        0001065-94.2020.8.25.0054          CHANGE                             CIVIL COURT OF NOSSA SENHORA DO SOCORRO                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIANE SCHMIDMEIER                            0003931-59.2019.8.16.0184          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
ELIANE SILVA OLIVEIRA                         0009102-33.2020.8.05.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SALVADOR                                       Yes              No               No
ELIANE THIBES BERTOLLA DE OLIVEIRA            0631415-55.2019.8.04.0015          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MANAUS                                         Yes              No               No

ELIANE VIEIRA DE SOUZA GOMES                  0001728-49.2020.8.19.0203          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
ELIANI ADRIANA SARTORI                        1000725-59.2016.5.02.0703          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                   Yes              Yes              No
ELIANI MARIA ESCHEAPATI DURAN                 1000749-59.2017.5.02.0701          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO - ZONA SUL                          Yes              Yes              No

ELIARA DE OLIVEIRA                            1017507-10.2019.8.11.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                            Yes              No               No



                                                                                                         332 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11               Main Document
                                                                                                    Pg 453 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ELIAS ABRAHAO ABIFADEL JUNIOR               0333817-13.2019.8.19.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ELIAS BEZERRA DOS SANTOS                    0009548-64.2019.8.26.0008            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIAS BRUNELLI SANTANA                      0038787-85.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
ELIAS CARDOSO                               0020867-30.2019.5.04.0028            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

ELIAS CRUZ LIMA JUNIOR                        0622581-63.2019.8.04.0015          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MANAUS                                         Yes              No               No
ELIAS DO NASCIMENTO                           0011541-04.2019.5.18.0013          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ELIAS JOAQUIM DE SOUZA                        21.001.001.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ELIAS JOAQUIM DE SOUZA                        21.001.001.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ELIAS JOAQUIM DE SOUZA                        21.001.001.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ELIAS JOAQUIM DE SOUZA                        21.001.001.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No

ELIAS JOSE DE SOUZA GASQUES                   1011939-17.2019.8.26.0576          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
ELIAS NASCIMENTO DE OLIVEIRA                  0000666-53.2017.5.11.0008          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              Yes              No
ELIAS PEREIRA DA MOTA                         1001936-88.2016.5.02.0717          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
ELIAS PEREIRA DA SILVA                        0000698-39.2018.5.10.0012          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

ELIAS PINTO DA SILVA JUNIOR                   7013031-03.2019.8.22.0005          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF JI-PARANÁ                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ELIAS SEBASTIAO VENANCIOÃ‚Â                   8004485-20.2018.8.05.0014          RESERVATION                        CIVIL COURT OF ARACI                                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ELIAS SOARES DA SILVA                         1017758-74.2019.8.26.0562          RESERVATION                        CIVIL COURT OF SANTOS                                         Yes              No               No
ELIAS SOARES SOUZA                            0001804-86.2015.5.20.0004          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE ARACAJÚ                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ELIAS TEIXEIRA DE ARAUJO                      9025028-38.2019.8.13.0024          RESERVATION                        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
ELIAS TOME DA SILVA                           1000971-69.2018.5.02.0320          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIDA BIANCA LORDANI BARAO MARQUES            0046688-74.2019.8.16.0182          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No

ELIDA MOURA LEAL                              1001371-41.2020.8.26.0564          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO BERNARDO DO CAMPO                             Yes              No               No
ELIDA SABRINA DOS SANTOS FLORES               5020897-54.2020.8.13.0024          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No
ELIDIA DE ABREU                               1016367-04.2020.8.11.0001          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF CUIABÁ                                            Yes              No               No

ELIDIANA MARQUES SCARIOT                      0807414-69.2020.8.12.0110          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
ELIDO ERNESTO REYES JUNIOR                    0001238-59.2014.8.05.0063          COMFORT                            CIVIL COURT OF CONCEIÇÃO DO COITÉ                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIEBEM PANTOJA DIAS                          0001850-33.2020.8.03.0001          CANCELLATION                       CIVIL COURT OF MACAPÁ                                         Yes              No               No
ELIEDSON DA SILVA RAMOS                       3001138-83.2017.8.06.0010          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
ELIEL DE ANDRADE                              0010234-36.2019.8.19.0207          COMFORT                            CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

ELIEL DOS SANTOS RODRIGUES                    1002039-66.2020.8.11.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VÁRZEA GRANDE                                     Yes              No               No
ELIEL PAES GONCALVES BORDONI                  0100747-60.2018.5.01.0070          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              Yes              No



                                                                                                         333 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 454 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - BOARDING
ELIEL VALESIO KARKLES                       0014988-46.2020.8.16.0182            IMPEDIMENT                          CIVIL COURT OF CURITIBA                                      Yes              No               No
ELIEL VITAL DE SOUSA                        1001482-62.2016.5.02.0312            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
ELIELSON CORREA DE OLIVEIRA                 0001061-04.2018.5.08.0005            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ELIELSON DE BRITO NUNES                     1000664-30.2018.5.02.0316            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ELIEMAR CARVALHO JUNIOR                     5003223-05.2018.8.08.0014            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF COLATINA                                           Yes              No               No
ELIENE DA SILVA OLIVEIRA                    0618766-58.2019.8.04.0015            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIENE DAVID PEREIRA                        1002759-13.2020.8.26.0003            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ELIENE DE SOUZA AMARO                       0800411-63.2019.8.20.5158            COLLECTION                          CIVIL COURT OF TOUROS                                        Yes              No               No

ELIENE FREIRE MAIA GALDINO                    9000084-06.2020.8.21.3001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                      Yes              Yes              No

ELIENE FREIRE MAIA GALDINO                    9000084-06.2020.8.21.3001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIENE SOUZA TAVARES                          1019738-10.2019.8.11.0001          CANCELLATION                    CIVIL COURT OF VÁRZEA GRANDE                                     Yes              No               No
ELIETE BASTIANE DOS SANTOS                    1000764-25.2017.5.02.0314          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                   Yes              Yes              No

ELIETE CARDOSO DE MEDEIROS                    5018172-97.2019.8.24.0064          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
ELIETE DE SOUSA COSTA                         0085294-93.2019.8.16.0014          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ELIETE FRANCISCO STANICHESK                   1024211-82.2020.8.26.0002          RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIETE LEMES DA SILVA                         1000194-06.2020.8.11.0032          CANCELLATION                       CIVIL COURT OF ROSÁRIO OESTE                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIETE LEMES DA SILVA                         1000194-06.2020.8.11.0032          CANCELLATION                       CIVIL COURT OF ROSÁRIO OESTE                                  Yes              Yes              No

ELIETE MARIA DAL FORNO                        9000035-50.2019.8.21.0074          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TRÊS DE MAIO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIETE MARQUES CARNEIRO                       1065340-04.2019.8.26.0002          CHANGE                          CIVIL COURT OF SÃO PAULO                                         Yes              No               No
ELIETE NOGUEIRA DE GOES                       0802709-28.2020.8.12.0110          CIVIL LITIGATION - REFUNDS      CIVIL COURT OF CAMPO GRANDE                                      Yes              No               No

ELIETE TEIXEIRA DA SILVA                      0000032-75.2020.8.19.0203          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              Yes              No

ELIETE TEIXEIRA DA SILVA                      0000032-75.2020.8.19.0203          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
ELIEZER CORREA DE BARCELOS                    0000905-32.2014.5.02.0002          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
ELIEZER LIMA DE JESUS                         1001014-63.2019.5.02.0322          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ELIEZER PRADO                                 35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIEZER SARTORI COMAR                         1003296-33.2020.8.26.0189          CANCELLATION                       CIVIL COURT OF FERNANDÓPOLIS                                  Yes              No               No

ELIEZER WESLEY DE MAGALHAES                   1037476-88.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

ELIGIESE VIANA JACAUNA                        5004805-69.2020.8.24.0064          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIMAR DA SILVA MATOS                         0046231-72.2020.8.05.0001          CANCELLATION                    CIVIL COURT OF SALVADOR                                          Yes              No               No

ELINA DE MORAIS NASCIMENTO                    1038248-91.2019.8.26.0506          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIBEIRÃO PRETO                                    Yes              No               No




                                                                                                         334 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 455 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
ELINE MABEL BARROS DE MOURA                0013308-14.2019.8.25.0084            CANCELLATION                        CIVIL COURT OF ARACAJU                                       Yes              No               No
ELINELSON DE OLIVEIRA SILVA                0800778-84.2018.8.14.0051            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SANTARÉM                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ELINET CANDIDO MARIM                       1001053-18.2020.8.11.0001            OVERBOOKING                         CIVIL COURT OF CUIABÁ                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ELINET CANDIDO MARIM                       1001053-18.2020.8.11.0001            OVERBOOKING                         CIVIL COURT OF CUIABÁ                                        Yes              Yes              No

ELIO GORLA                                   0006488-73.2019.8.16.0069           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CIANORTE                                         Yes              No               No
ELIO PATTA                                   1000409-65.2015.5.02.0320           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                  Yes              Yes              No
ELIO PROCOPIO DA COSTA                       5119005-48.2020.8.09.0051           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF GOIÂNIA                                           Yes              No               No
ELIO RAYMUNDO DE OLIVEIRA MONTEIRO
JUNIOR                                       0201196-42.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No
ELIO SINFRONIO DE SOUZA JUNIOR               0000193-15.2014.5.02.0011           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                       Yes              Yes              No
ELIOMAR AMANCIO DE AZEVEDO                   1001710-70.2017.5.02.0322           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              Yes              No

ELIOMAR COUTINHO BARRETO                     1004953-86.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

ELIOMAR COUTINHO BARRETO                     1004953-86.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIOMARA BALBI ALVES                         0630351-10.2019.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No
ELIONAI OLIVEIRA RAMOS                       0000305-47.2020.8.05.0105           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF IPIAÚ                                          Yes              No               No
ELIOWILSON SAMPAIO REGO                      0000216-09.2018.5.08.0122           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE SANTARÉM                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ELIRIA FREITAS BASTOS                        0019227-72.2019.8.08.0725           RESERVATION                       CIVIL COURT OF SERRA                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIS CARVALHO FRANCO                         0011669-70.2020.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIS CRISTINE DE ANDRADE                     1011538-81.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIS CRISTINE DE ANDRADE                     1011538-81.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No

ELIS DIAS DA SILVEIRA GOMES                  0035109-64.2019.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIS IVANA STEFANES                          7012935-63.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              No               No
ELIS MOURA STORI ROSA                        0009145-35.2018.8.16.0194           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ELIS REGINA DA SILVA FERREIRA                1040944-84.2019.8.26.0576           RESERVATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELISA BEZERRA WANDERLEY DE LUCENA            0008071-80.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              No               No
ELISA BRITO DE NASCIMENTO LEAL               0855304-07.2019.8.15.2001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELISA COUTINHO CARDOSO                       0832614-67.2019.8.14.0301           OVERBOOKING                       CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ELISA CRISTINA ADRIANO                       0705532-27.2019.8.07.0017           RESERVATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
ELISA DE OLIVEIRA MENDES                     0717043-88.2020.8.07.0016           PASSENGER                         CIVIL COURT OF BRASÍLIA                                       Yes              No               No
ELISA GAIO                                   0001838-41.2020.8.16.0103           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF LAPA                                           Yes              No               No

ELISA MARIA ALVARENGA SALGADO GOMES          5111579-89.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No



                                                                                                         335 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 456 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ELISA MARIA AMATE                          53.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ELISA MARIA AMATE                          53.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              No               No

ELISA NAOMI IWAMOTO RIBEIRO                  1001060-83.2020.8.26.0068           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BARUERI                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELISA REGINA DALCIN GIOVANNETTI              0040665-34.2019.8.16.0014           CANCELLATION                    CIVIL COURT OF LONDRINA                                         Yes              No               No

ELISA ROSA SOARES DA SILVA                   5011278-39.2019.8.21.7000           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                     Yes              No               No

ELISA ROSA SOARES DA SILVA                   5011278-39.2019.8.21.7000           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
ELISA SOARES TAVARES                         5002624-89.2019.8.13.0338           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ITAÚNA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELISA VALENTE SIMANTOB                       1004451-81.2019.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ELISABETA D ELIA GALLICCHIO                  5027529-80.2019.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No

ELISABETE APARECIDA RIBESSI ALVES PEREIRA 0000092-23.2020.8.26.0601              CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SOCORRO                                        Yes              Yes              No

ELISABETE APARECIDA RIBESSI ALVES PEREIRA 0000092-23.2020.8.26.0601              CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SOCORRO                                        Yes              Yes              No

ELISABETE CRISTINA DOS SANTOS                1001669-67.2020.8.26.0003           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ELISABETE DE LUNA BARROS                     0000026-35.2013.8.17.0570           RESERVATION                       CIVIL COURT OF ESCADA                                         Yes              No               No
ELISABETE ELEUTERIA RAMOS DA SILVA           0180500-29.2008.5.02.0025           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ELISABETE FONTANA LEITE                      0001197-45.2020.8.26.0048           OVERBOOKING                       CIVIL COURT OF ATIBAIA                                        Yes              No               No
ELISABETE GARCIA DE OLIVEIRA                 1003938-45.2020.8.26.0564           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO BERNARDO DO CAMPO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELISABETE GOMES AYACHE                       0002887-49.2019.8.19.0207           OVERBOOKING                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

ELISABETE SCHNEIDER                          9000222-60.2020.8.21.0159           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TEUTÔNIA                                         Yes              Yes              No

ELISABETE SCHNEIDER                          9000222-60.2020.8.21.0159           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TEUTÔNIA                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ELISABETH BRUGNAGO POSSAMAI                  0300233-87.2017.8.24.0064           RESERVATION                     CIVIL COURT OF SÃO JOSÉ                                         Yes              No               No

ELISABETH CRISTINA DOS REIS VILLELA          5130444-97.2018.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELISABETH DE FATIMA DA SILVA LOPES           9081612-75.2019.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
ELISABETH DUARTE GRANZOTO                    1002534-68.2013.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ELISABETH MARTINS MAIRYNK                    9011502-04.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
ELISABETH STAMATO CALDEIRA                   1000380-86.2020.8.26.0072           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BEBEDOURO                                      Yes              Yes              No
ELISABETH STAMATO CALDEIRA                   1000380-86.2020.8.26.0072           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BEBEDOURO                                      Yes              Yes              No
ELISANDRA DA SILVA ANSELMO                   0021321-72.2017.5.04.0030           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ELISANDRA HOBOLD                             5002130-03.2020.8.24.0075           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF TUBARÃO                                        Yes              No               No
ELISANE HELENA SCAVAZZA                      5008655-90.2019.8.21.0019           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NOVO HAMBURGO                                  Yes              No               No
ELISANGELA APARECIDA DE OLIVEIRA             1014037-14.2020.8.26.0002           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELISANGELA APARECIDA DE SENE GOLLE           0007437-83.2020.8.16.0030           CANCELLATION                      CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              No               No




                                                                                                         336 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 457 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
ELISANGELA APARECIDA PEREIRA               5000531-48.2019.8.08.0030            RESERVATION                         CIVIL COURT OF LINHARES                                      Yes              No               No
ELISANGELA AZEVEDO MIRANDA                 1000428-98.2015.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
ELISANGELA BARBOSA DOS ANJOS               52.001.001.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF GOIÂNIA                                       Yes              No               No

ELISANGELA BORGES NUNES                      0005765-89.2019.8.16.0025           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARAUCÁRIA                                        Yes              No               No
ELISANGELA CASTRO NOGUEIRA                   0802280-26.2017.8.10.0012           CIVIL LITIGATION - CARGO        CIVIL COURT OF SÃO LUÍS                                         Yes              No               No
ELISANGELA CHRISTO CAVALCANTI                0011276-21.2015.5.01.0011           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DO RIO DE JANEIRO                             Yes              Yes              No

ELISANGELA CRISTINA PEREIRA DOS SANTOS       1001877-43.2019.5.02.0314           INDIVIDUAL LABOR CLAIM            CEJUSC                                                        Yes              No               No

ELISANGELA DE ANDRADE MACEDO                 0001012-60.2020.8.17.8227           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JABOATÃO DOS GUARARAPES                          Yes              Yes              No

ELISANGELA DE ANDRADE MACEDO                 0001012-60.2020.8.17.8227           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JABOATÃO DOS GUARARAPES                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ELISANGELA DE CASSIA MARTINS PINTO           0836038-54.2018.8.14.0301           OVERBOOKING                       CIVIL COURT OF BELÉM                                          Yes              No               No
ELISANGELA FORTUNATO                         31.006.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF JUIZ DE FORA                                   Yes              No               No
ELISANGELA FORTUNATO                         31.006.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF JUIZ DE FORA                                   Yes              No               No
ELISANGELA GONCALVES DE JESUS                1001197-08.2017.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ELISANGELA IZABEL SANTOS                     1001075-47.2016.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No

ELISANGELA JANAINA FREITAS MARTINS           5001532-89.2020.8.13.0290           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VESPASIANO                                       Yes              No               No
ELISANGELA LIMA DO AMARAL                    1001915-27.2017.5.02.0055           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                        Yes              Yes              No
ELISANGELA LIMA OLIVEIRA                     0059599-85.2019.8.05.0001           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SALVADOR                                         Yes              No               No

ELISANGELA MARIA JESUS DOS SANTOS            0032073-03.2019.8.05.0080           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
ELISANGELA MARQUES DE OLIVEIRA               0012189-61.2015.5.03.0103           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE UBERLÂNDIA                               Yes              Yes              No
ELISANGELA MOREIRA DA SILVA                  0011468-16.2014.5.01.0034           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
ELISANGELA PATRICIA DOS ANJOS                0001196-62.2017.5.06.0019           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE                                   Yes              Yes              No
ELISANGELA PEREIRA DOS SANTOS                0000961-60.2012.5.10.0019           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE BRASÍLIA                                 Yes              Yes              No

ELISANGELA PERES TEIXEIRA                    5002794-78.2019.8.24.0007           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BIGUAÇU                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELISANGELA RASTELI BARBOSA VISCAINO          1002007-44.2020.8.26.0099           CANCELLATION                    CIVIL COURT OF BRAGANÇA PAULISTA                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELISANGELA ROMANI                            1013096-88.2020.8.26.0576           CANCELLATION                    CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                            Yes              No               No

ELISANGELA TARDIVO MARIGO                    0003545-96.2019.8.16.0097           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF IVAIPORÃ                                         Yes              No               No
ELISANGELA VIEIRA DA SILVA                   0035766-92.2019.8.03.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF MACAPÁ                                           Yes              No               No

ELISE MARIA KARLING MORESCHI                 0016397-35.2018.8.16.0018           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MARINGÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELISETE BATISTA BARROSO                      3000517-05.2020.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ELISETE BATISTA BARROSO                      3000517-05.2020.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ELISETE OSORIO TOMOZ                         0836060-29.2019.8.23.0010           CANCELLATION                      CIVIL COURT OF BOA VISTA                                      Yes              No               No
ELISETE PEDREIRA LOPES                       5000821-95.2020.8.13.0351           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF JANAÚBA                                        Yes              No               No
ELISEU DE ASSIS SANTOS                       5466833-98.2019.8.09.0051           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                        Yes              No               No



                                                                                                         337 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 458 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ELISEU MONTEIRO FERREIRA                    1000132-28.2019.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ELISEU ROBERTO MELLO DENADAI                0026118-70.2019.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELISHEVA TOVA GHEVENTER                     1102595-61.2017.8.26.0100            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ELISIANE DE MOURA DOS SANTOS                0000867-42.2019.8.26.0514            RESERVATION                         CIVIL COURT OF ITUPEVA                                       Yes              No               No

ELISIANI BRUNI MANTONVANELLI                  0010060-64.2020.8.08.0347          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                           Yes              Yes              No

ELISIANI BRUNI MANTONVANELLI                  0010060-64.2020.8.08.0347          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                           Yes              Yes              No
ELISIO BATISTA DE MELO NETO                   0008293-48.2020.8.17.8201          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF RECIFE                                            Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ELISIO ELVIO OLIVEIRA PINHEIRO                3000204-06.2019.8.06.0221          COLLECTION                      CIVIL COURT OF FORTALEZA                                         Yes              No               No

ELISMAR TEIXEIRA DE ARAUJO                    7000768-14.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              Yes              No

ELISMAR TEIXEIRA DE ARAUJO                    7000768-14.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              Yes              No

ELISMAR TEIXEIRA DE ARAUJO                    7036132-81.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ELISON DA SILVA JUNIOR                        0000120-54.2020.8.16.0088          RESERVATION                        CIVIL COURT OF GUARATUBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELISREGINA REGINA VERSIANI                    5018851-92.2020.8.13.0024          OVERBOOKING                        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELISSA DE AZEVEDO PIRES                       5042499-41.2019.8.13.0702          CANCELLATION                       CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No

ELISSANDRA PEREIRA DA SILVA                   0819152-18.2018.8.10.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
ELISSANDRO LOPES TENORIO                      0000494-30.2017.5.14.0008          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA PORTO VELHO/RO                              Yes              Yes              No
ELISVANIO DIAS DOS REIS                       5015295-22.2019.8.13.0702          CIVIL LITIGATION - CARGO           CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
ELITON PEREIRA MUNDIM                         0000284-27.2016.5.10.0007          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
ELITON SILVA FERRAZ                           0000640-39.2014.5.09.0130          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                     Yes              Yes              No

ELIZA ALVES BENTO                             1009347-36.2020.8.11.0041          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CUIABÁ                                         Yes              No               No
ELIZABET MIRANDA DA ROCHA                     1006367-22.2020.8.26.0002          CIVIL LITIGATION - SERVICE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIZABETE APARECIDA CANESIN FURTADO           1002475-48.2020.8.26.0506          CANCELLATION                       CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIZABETE CRISTINA COSTA RENDERS              1059246-40.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No

ELIZABETE DE ARAUJO NOBREGA                   1055587-23.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ELIZABETE FIDELES PINHO                       1000380-08.2016.5.02.0311          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
ELIZABETE GOMES DAMAS LOGIODICE               5127550-51.2018.8.13.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ELIZABETH BULHOES SANTOS                      0000279-28.2020.8.05.0112          COLLECTION                         CIVIL COURT OF ITABERABA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIZABETH FARIA COELHO DE SOUZA               1073406-70.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIZABETH LINS CAVALCANTI                     0708611-80.2020.8.07.0016          OVERBOOKING                        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
ELIZABETH MILIAUSKAS                          1001834-80.2017.5.02.0313          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No



                                                                                                         338 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 459 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
ELIZABETH PAES CALADO DE CAUX              5019332-21.2019.8.13.0079            CANCELLATION                        CIVIL COURT OF CONTAGEM                                      Yes              No               No

ELIZABETH PRESCHLAK DE MELO                  0801595-54.2020.8.12.0110           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
ELIZABETH REGINA ALVES BRANDAO               0010562-49.2020.8.16.0001           CIVIL LITIGATION - SERVICE        CIVIL COURT OF CURITIBA                                       Yes              No               No
ELIZABETH RIBEIRO                            1000533-89.2017.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
ELIZABETH RITA DE CASSIA FORNEA BUENO        0048628-74.2019.8.16.0182           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF CURITIBA                                       Yes              No               No
ELIZABETH RODRIGUES DE OLIVEIRA DA
CUNHA                                        1013387-64.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
ELIZABETH SUELY DE SOUZA                     5001277-22.2019.8.13.0079           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF CONTAGEM                                         Yes              No               No

ELIZABETH SUSANA BAUCHWITZ                   0800241-86.2020.8.20.5116           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIANINHA                                        Yes              No               No

ELIZABETH TEIXEIRA DA SILVA                  0000033-60.2020.8.19.0203           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              Yes              No

ELIZABETH TEIXEIRA DA SILVA                  0000033-60.2020.8.19.0203           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
ELIZABETTE MARINHO GONCALVES                 5004713-77.2019.8.21.0010           IMPEDIMENT                        CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No
ELIZANDRA FARIA DE OLIVEIRA                  0701868-84.2020.8.07.0006           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIZANDRA GIBELLI PEREIRA PEDRO              1001201-49.2019.8.26.0291           CANCELLATION                      CIVIL COURT OF JABOTICABAL                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIZANDRA PICCOLI                            0002680-64.2019.8.16.0100           CANCELLATION                      CIVIL COURT OF JAGUARIAÍVA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIZANGELA ANGELA FREDERICO                  1012888-80.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIZANGELA BALBI ALVES                       0632249-58.2019.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No
ELIZANGELA BONFIM DUARTE                     1001558-43.2017.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ELIZANGELA CAMPELO DA SILVA                  0012194-23.2016.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

ELIZANGELA CARVALHO SILVA                    0003609-16.2020.8.05.0150           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LAURO DE FREITAS                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIZANGELA COSTA PEIXOTO                     0802986-44.2020.8.12.0110           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIZANGELA DE OLIVEIRA                       0020187-52.2019.8.19.0036           CANCELLATION                      CIVIL COURT OF NILÓPOLIS                                      Yes              No               No
ELIZANGELA DE OLIVEIRA DOMINGOS              1002009-81.2016.5.02.0710           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
ELIZANGELA DINIZ ARAUJO                      0031104-36.2019.8.17.8201           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RECIFE                                         Yes              No               No
ELIZANGELA FERREIRA DA SILVA                 0001335-64.2016.5.21.0008           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE NATAL - RN                               Yes              Yes              No
ELIZANGELA GRIFFO DA ROCHA RAFAEL            1001893-05.2020.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No

ELIZANGELA LERMEN                            5002935-69.2020.8.24.0005           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BALNEÁRIO CAMBORIÚ                               Yes              Yes              No

ELIZANGELA LERMEN                            5002935-69.2020.8.24.0005           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BALNEÁRIO CAMBORIÚ                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIZANGELA RIBEIRO FIEL                      0005599-58.2020.8.03.0001           CANCELLATION                    CIVIL COURT OF MACAPÁ                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIZBET MARIA CACERES                        1001538-95.2020.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No
ELIZETE DONATA ANDRADE GUIMARAES
ALMEIDA                                      0012299-11.2015.8.10.0040           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF IMPERATRIZ                                     Yes              No               No




                                                                                                         339 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 460 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - TICKET /
ELIZETE DOS SANTOS                          1043251-27.2019.8.26.0506            RESERVATION                         CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No

ELIZETE FLORENCIA DOS SANTOS DE OLIVEIRA 5018287-21.2019.8.24.0064               CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ                                          Yes              No               No

ELIZETE GENONADIO SILVA ZAMORA                0025626-08.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              Yes              No

ELIZETE GENONADIO SILVA ZAMORA                0025626-08.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              Yes              No

ELIZETE INACIA FERREIRA DE ALMEIDA MELLO 0804879-09.2020.8.12.0001               CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No

ELIZEU DE SOUSA GOMES                         0183812-73.2018.8.06.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                         Yes              No               No

ELIZEU DIAS DOS SANTOS                        1018426-42.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ELIZEU SABINO DA SILVA                        1001979-68.2019.5.02.0313          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ELIZEU SABINO DOS SANTOS                      1000160-16.2017.5.02.0718          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ELIZEU ALEXANDRE SOARES                       0000297-88.2016.8.17.0780          RESERVATION                        CIVIL COURT OF ITAPETIM                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELIZIANE SOUZA DA SILVEIRA                    1006829-73.2020.8.26.0003          CHANGE                             CIVIL COURT OF SÃO PAULO                                      Yes              No               No

ELKE ANE DE OLIVEIRA FIOROTI                  1022416-41.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELKE CORDEIRO DE MORAES REGO BRANDAO 0807014-48.2020.8.10.0001                   CHANGE                             CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
ELKE SCHLESINGER ROYO VISCONTI DE                                                CIVIL LITIGATION - FLIGHT
ARAUJO                               0001040-83.2020.8.19.0075                   CANCELLATION                       CIVIL COURT OF MAGÉ                                           Yes              No               No
ELKIS GALDENCIO DA SILVA             0001787-07.2014.5.02.0030                   INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ELLE WILMA COELHO SOUZA                       5004357-92.2020.8.24.0033          CANCELLATION                       CIVIL COURT OF ITAJAÍ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELLEN ARRAIS AMORIM PEREIRA                   0801387-25.2019.8.10.0025          CANCELLATION                       CIVIL COURT OF BACABAL                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELLEN ARRAIS AMORIM PEREIRA                   0800008-15.2020.8.10.0025          CANCELLATION                       CIVIL COURT OF BACABAL                                        Yes              No               No
ELLEN CARDOSO TEIXEIRA PINTO                  0112406-92.2019.8.19.0001          CIVIL LITIGATION - SERVICE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELLEN CRISTINA MIRA DE SOUZA                  1000757-31.2020.8.26.0016          CHANGE                             CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELLEN DE CARVALHO NORONHA                     5001113-77.2019.8.13.0331          OVERBOOKING                        CIVIL COURT OF ITANHANDU                                      Yes              No               No

ELLEN FERNANDA DO VALE E SILVA                5048867-97.2018.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No

ELLEN JOCKEBED PEREZ SAMPAIO BRASILEIRO 3002986-58.2019.8.06.0003                CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FORTALEZA                                      Yes              No               No
ELLEN MARCIO DOS SANTOS REIS            1000482-18.2016.5.02.0315                INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
ELLEN MARCIO DOS SANTOS REIS            0100458-56.2018.5.01.0029                INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELLEN NAVEGA DIAS                             1001030-23.2020.8.26.0529          OVERBOOKING                        CIVIL COURT OF SANTANA DE PARNAÍBA                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ELLEN NAVEGA DIAS                             1001030-23.2020.8.26.0529          OVERBOOKING                        CIVIL COURT OF SANTANA DE PARNAÍBA                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ELLEN SILVA MORAIS                            5000224-60.2019.8.08.0009          RESERVATION                        CIVIL COURT OF BOA ESPERANÇA                                  Yes              No               No



                                                                                                         340 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 461 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ELLERES PEREIRA SANTOS                     0011089-61.2020.8.03.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MACAPÁ                                        Yes              No               No
ELLERY LOURENCO ROCUMBACK DUARTE           1003622-69.2020.8.26.0002            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SÃO PAULO                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ELLI MARIANE PINHEIRO                      5000846-90.2020.8.24.0064            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ELLIAS NATHANIEL DE PAULA CONCEICAO        0004519-08.2017.8.21.6001            CHANGE                              CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
ELLIWANDER DE SOUZA COSTA                  0000229-71.2019.5.10.0007            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ELLIWANDER DE SOUZA COSTA                  0000230-56.2019.5.10.0007            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ELLIWANDER DE SOUZA COSTA                  0000228-86.2019.5.10.0007            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ELLIWANDER DE SOUZA COSTA                  0000231-41.2019.5.10.0007            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ELMA LILIAN MENDOZA ASSUMPCAO              5036571-72.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ELMA LILIAN MENDOZA ASSUMPCAO              5036571-72.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
ELMA MARIA DA SILVA                        0001294-69.2017.5.21.0006            INDIVIDUAL LABOR CLAIM              CEJUSC                                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ELMANO FERNANDES GARCIA                    0033595-74.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ELMANO FERNANDES GARCIA                    0033595-74.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
ELMAR JONAS MANIQUE DA SILVA               5037612-58.2019.8.21.0001            CIVIL LITIGATION - SERVICE          CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ELMAR JOSE VIEIRA NASCIMENTO               0171365-46.2019.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ELMER JORGE DE BRITO BARBOSA               1059480-22.2019.8.26.0002            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No

ELMO DA SILVA MONTEIRO                       5003060-36.2019.8.13.0439           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MURIAÉ                                         Yes              No               No
ELMO SCHAEFER JUNIOR                         5004424-22.2020.8.13.0079           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CONTAGEM                                       Yes              Yes              No
ELMO SCHAEFER JUNIOR                         5004424-22.2020.8.13.0079           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CONTAGEM                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ELMO VENDRAME JUNIOR                         5007248-46.2019.8.24.0090           CHANGE                            CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
ELO SISTEMAS ELETRONICOS SA                  0188673-90.2015.8.21.0001           CIVIL LITIGATION - GENERAL        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No

ELOA AZEVEDO SOUZA                           0503709-95.2018.8.05.0080           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FEIRA DE SANTANA                                 Yes              No               No
ELOA CRISTINA DOS REIS SOUSA                 1001884-13.2016.5.02.0323           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                  Yes              Yes              No
ELOA LEITE DE QUEIROZ                        7033180-32.2019.8.22.0001           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF PORTO VELHO                                       Yes              No               No

ELOI ANTONIO STEINMETZ                       0038838-93.2018.8.21.0010           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAXIAS DO SUL                                    Yes              No               No

ELOI LACERDA                                 0005133-71.2019.8.16.0184           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              No               No

ELOI MARQUES SCARIOT                         0800499-11.2020.8.12.0043           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO GABRIEL DO OESTE                           Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ELOIR MOHR                                   0006481-52.2020.8.16.0035           RESERVATION                       CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                           Yes              No               No
ELOIR RIBEIRO                                0000732-51.2012.5.09.0303           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CURITIBA                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
ELOISE OLIVEIRA E SILVA                      0016577-89.2019.8.26.0001           LITIGATION - CIVIL                CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELOIZA PINHEIRO CORDEIRO                     0875454-29.2018.8.14.0301           CANCELLATION                      CIVIL COURT OF BELÉM                                          Yes              No               No
ELOY GONCALVES                               1000909-66.2017.5.02.0707           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No




                                                                                                         341 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 462 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
ELSA SOUZA LIMA                            35.001.002.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ELSO BARROS DE SOUZA                       1006033-85.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ELSON BARBOSA DAS NEVES                    0000529-44.2019.5.06.0007            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ELSON DA COSTA LIMA                        0010545-51.2019.8.01.0070            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO BRANCO                                    Yes              No               No
ELSON DE CARVALHO FILHO                    0000248-02.2018.5.21.0009            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ELSON GALVAO DE MACEDO                     0703251-15.2020.8.07.0001            OVERBOOKING                         CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ELSON GALVAO DE MACEDO                     0703251-15.2020.8.07.0001            OVERBOOKING                         CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ELSON RIOS CAMARA                          0000162-46.2018.5.10.0006            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ELSON SIMOES REIS                          0014607-72.2019.8.08.0545            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF VILA VELHA                                    Yes              No               No
ELTER DIEGO SOUSA DE MELLO                 1001462-98.2019.8.26.0457            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF PIRASSUNUNGA                                  Yes              No               No

ELTON ANDERSON SOUSA COSTA OLIVEIRA          0055841-64.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
ELTON CESAR DE FREITAS                       5007984-69.2020.8.13.0079           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CONTAGEM                                       Yes              No               No
ELTON COSTA MORAIS                           1001409-03.2015.5.02.0708           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
ELTON DE ALMEIDA CARMO                       0000749-75.2013.5.02.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No

ELTON DOS SANTOS SILVA                       0152473-89.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No

ELTON LUIS SANTA BARBARA DE JESUS FILHO 0120144-24.2019.8.05.0001                CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No

ELTON LUIS SANTA BARBARA DE JESUS FILHO 0201891-93.2019.8.05.0001                CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
ELTON LUIZ DE OLIVEIRA ANDRADE          0000908-34.2019.5.06.0023                INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DA 6 REGIÃO                               Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ELTON RODRIGO DE SOUZA                       1009205-78.2020.8.26.0602           RESERVATION                       CIVIL COURT OF SOROCABA                                       Yes              No               No
ELTON RODRIGUES                              35.001.003.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ELTON RODRIGUES                              35.001.003.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ELTON VICENTE DE SANTANA                     1001222-36.2017.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ELUCIENE ELIAS DA SILVA                      0011371-12.2016.5.15.0016           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO DA 15ª REGIÃO                   Yes              Yes              No

ELVIN GLAICO LIMBERGER                       7029308-43.2018.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELVIO BRAGA RODRIGUES                        5005856-34.2020.8.24.0091           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ELVIO DREWS                                  0802158-79.2019.8.12.0014           CANCELLATION                      CIVIL COURT OF MARACAJU                                       Yes              No               No
ELVIO SOARES VIANA JUNIOR                    50.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
ELVIO SOARES VIANA JUNIOR                    50.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
ELVIRA DE JESUS BATISTA                      0000626-86.2020.8.05.0039           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMAÇARI                                       Yes              No               No
ELVIRA MARILIA DE OLIVEIRA RAMOS             5032321-59.2019.8.13.0079           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CONTAGEM                                       Yes              No               No
ELVIRA NOGUEIRA FERNANDES                    0606438-07.2020.8.04.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                         Yes              No               No

ELVIS BRUNO ALMEIDA DA SILVA                 0864196-02.2019.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                      Yes              No               No
ELVIS BRUNO DOS SANTOS AZEVEDO               0001436-70.2016.5.05.0033           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE SALVADOR                                   Yes              Yes              No

ELVIS CHARLON CANHESTRO                      5168661-78.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No

ELVIS FERNANDO DA SILVA                      3003249-90.2019.8.06.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                        Yes              No               No




                                                                                                         342 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 463 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ELVIS GIOVANNI DOS REIS TESCH                5000320-12.2019.8.08.0030          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LINHARES                                          Yes              No               No

ELVIS GIOVANNI DOS REIS TESCH                5003235-34.2019.8.08.0030          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF LINHARES                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ELVIS LOH                                    9001338-91.2020.8.21.0033          CANCELLATION                       CIVIL COURT OF SÃO LEOPOLDO                                   Yes              No               No
ELVIS PEDRO ABREU                            5000537-08.2019.8.24.0031          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF INDAIAL                                        Yes              No               No
ELVIS PEREIRA DE SOUZA                       0001990-95.2011.5.02.0313          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
ELVIS RONEY QUIRINO                          35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ELVIS RONEY QUIRINO                          35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No

ELY DE OLIVEIRA BRITO                        1035796-68.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ELY FELIX DE ARAUJO                          0000063-85.2020.5.21.0043          INDIVIDUAL LABOR CLAIM             TRIBUNAL REGIONAL DO TRABALHO DA 21ª REGIÃO                   Yes              Yes              No
                                                                                CIVIL LITIGATION - GENERAL
ELY JORGE TRINDADE                           0808401-94.2019.8.15.0001          LITIGATION - CIVIL                 CIVIL COURT OF CAMPINA GRANDE                                 Yes              No               No
ELY RENALY PEREIRA DE ANDRADE                1000462-34.2020.5.02.0720          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
ELYANA ALMEIDA MARQUES                       0631198-12.2019.8.04.0015          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MANAUS                                         Yes              Yes              No
ELYANA ALMEIDA MARQUES                       0631198-12.2019.8.04.0015          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MANAUS                                         Yes              Yes              No
ELYEL VIEIRA SILVA DE MORAIS                 1000789-64.2019.5.02.0315          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
ELYS MARY FARIA GOUVEIA GONCALVES            0005006-65.2019.8.16.0045          IMPEDIMENT                         CIVIL COURT OF ARAPONGAS                                      Yes              No               No
ELYSEE VIAGENS E TURISMO LTDA - EPP          1104488-87.2017.8.26.0100          CIVIL LITIGATION - CARGO           CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ELZA APARECIDA DA MATA SILVA                 0006476-81.2020.8.16.0018          CANCELLATION                       CIVIL COURT OF MARINGÁ                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ELZA CASTRO TAVARES                          0633305-29.2019.8.04.0015          OVERBOOKING                        CIVIL COURT OF MANAUS                                         Yes              No               No
ELZA COELHO DA SILVA                         0003075-19.2012.5.02.0043          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
ELZA DE OLIVEIRA MAMEDE                      0002436-42.2019.8.04.4701          RESERVATION                        CIVIL COURT OF ITACOATIARA                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ELZA FERNANDA RAIMUNDO                       0802373-51.2019.8.15.0441          CANCELLATION                       CIVIL COURT OF CONDE                                          Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ELZA LIMA DE ABREU                           0704369-06.2019.8.07.0019          RESERVATION                        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
ELZA LOBATO DE SOUZA                         7001063-51.2020.8.22.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF PORTO VELHO                                    Yes              No               No

ELZA MARIA BACCHI                            0618567-36.2019.8.04.0015          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                            Yes              Yes              No

ELZA MARIA BACCHI                            0618567-36.2019.8.04.0015          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                            Yes              Yes              No
                                                                                CIVIL LITIGATION - IMPROPER
ELZA MARIA DE BARROS DAMASCENO               0717467-55.2019.8.07.0020          COLLECTION                      CIVIL COURT OF BRASÍLIA                                          Yes              Yes              No
                                                                                CIVIL LITIGATION - IMPROPER
ELZA MARIA DE BARROS DAMASCENO               0717467-55.2019.8.07.0020          COLLECTION                      CIVIL COURT OF BRASÍLIA                                          Yes              Yes              No

ELZA MARIA REIS                              0024072-20.2019.8.08.0347          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF VITÓRIA                                        Yes              No               No
ELZA NARA NEVES DE ANDRADE                   0010365-72.2014.5.01.0066          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
ELZA ROCHA MOREIRA                           1000019-34.2020.5.02.0316          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ELZI ROSA DE CARVALHO                        5017341-69.2019.8.13.0027          CANCELLATION                       CIVIL COURT OF BETIM                                          Yes              No               No
ELZIMAR DA SILVA BRUGGER                     5024025-44.2019.8.13.0145          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF JUIZ DE FORA                                   Yes              No               No




                                                                                                        343 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 464 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
ELZINO SANTOS REIS                         0012064-25.2020.8.19.0038            CHANGE                              CIVIL COURT OF NOVA IGUAÇU                                   Yes              No               No
ELZIR ARAUJO DE CARVALHO                   5005939-87.2019.8.13.0480            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PATOS DE MINAS                                Yes              No               No
EMA SUELI FERRARI MAJED                    0369398-07.2017.8.13.0105            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF GOVERNADOR VALADARES                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EMAIRO MARIA AITA                          5000560-15.2020.8.24.0064            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
EMAIRO MARIA AITA                          5000560-15.2020.8.24.0064            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ                                      Yes              Yes              No

EMANNUEL ANTONIO AMBROSIO SIQUEIRA           5017526-82.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
EMANOEL BENEDITO LOPES                       0000468-17.2017.5.13.0022           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
EMANOEL DE FREITAS GOLDBACH                  1042369-25.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
EMANOEL LIMA DA SILVA FILHO                  1001036-17.2020.8.26.0016           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EMANOEL MACIEL DA SILVA                      0804787-95.2020.8.23.0010           CANCELLATION                      CIVIL COURT OF BOA VISTA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
EMANOEL MACIEL DA SILVA                      0804787-95.2020.8.23.0010           CANCELLATION                      CIVIL COURT OF BOA VISTA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
EMANOEL MACIEL DA SILVA RAMIRO               0839061-22.2019.8.23.0010           COLLECTION                        CIVIL COURT OF BOA VISTA                                      Yes              No               No
EMANOEL VICENTE DA SILVA                     0001045-16.2018.5.06.0002           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
EMANOEL VICENTE DA SILVA                     0000199-62.2019.5.06.0002           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
EMANOELA THEREZINHA BESSA MENDES             0870943-76.2014.8.06.0001           CIVIL LITIGATION - CARGO          CIVIL COURT OF FORTALEZA                                      Yes              No               No

EMANUEL ANIBAL DUPOY                         1021861-24.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EMANUEL CARLOS DE PAULA RAMOS                1007259-82.2016.8.26.0482           CANCELLATION                    CIVIL COURT OF PRESIDENTE PRUDENTE                              Yes              No               No
EMANUEL CESAR DE JESUS DO VALE               1001047-11.2018.5.02.0703           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                        Yes              Yes              No

EMANUEL DABAH                                9079489-07.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
EMANUEL DIAS DE MORAIS                       1001083-31.2015.5.02.0712           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EMANUEL FARIAS GOMES SOUSA                   3000001-89.2019.8.06.0012           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              No               No
EMANUEL FELIPE FERREIRA DA SILVA             0101347-83.2019.5.01.0058           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
EMANUEL FRANCISCO MARINHO                    0001155-10.2017.5.06.0015           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE - PE                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EMANUEL PAUZER                               0035151-85.2019.8.16.0019           CANCELLATION                      CIVIL COURT OF PONTA GROSSA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
EMANUEL PERICLES SALVADOR                    21.001.001.XX-XXXXXXX               COLLECTION                        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EMANUEL ROCHA RESENDE                        0117215-28.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EMANUEL RODRIGUES COSTA                      0006167-98.2016.8.10.0040           OVERBOOKING                       CIVIL COURT OF IMPERATRIZ                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EMANUEL TIAGO PEREIRA RACANELLE              0029978-95.2019.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EMANUELA ROSA DE OLIVEIRA                    0014227-27.2019.8.08.0035           CANCELLATION                      CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
EMANUELA SANTOS FONTES                       0007345-65.2018.8.25.0082           RESERVATION                       CIVIL COURT OF ARACAJU                                        Yes              No               No



                                                                                                         344 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 465 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
EMANUELA SOUZA DE CARVALHO                0800612-41.2019.8.18.0072            CANCELLATION                        CIVIL COURT OF SÃO PEDRO DO PIAUÍ                            Yes              No               No
EMANUELE CRISTINE KERTNER                 0037195-15.2017.8.16.0030            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FOZ DO IGUAÇU                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EMANUELE WAIDEMAN MENDONCA                1009851-33.2019.8.26.0664            CANCELLATION                        CIVIL COURT OF VOTUPORANGA                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EMANUELLA CARRATTE SILVA DO AMARAL        7009688-11.2019.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
EMANUELLE CUNHA PINTO                     0001942-48.2017.5.07.0003            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
EMANUELLE CUNHA PINTO                     0000904-30.2019.5.07.0003            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
EMELINE DE ABREU PEREIRA PINTO            5001411-76.2020.8.13.0382            CHANGE                              CIVIL COURT OF LAVRAS                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EMELLY MARTINS SILVA OLIVEIRA             1021138-28.2018.8.26.0405            CANCELLATION                        CIVIL COURT OF OSASCO                                        Yes              No               No

EMERSON ANTONIO RODRIGUES AVILA              5041502-43.2020.8.09.0085           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ITAPURANGA                                      Yes              No               No
EMERSON ARAUJO WEIRICH                       0001401-89.2017.5.09.0122           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              Yes              No

EMERSON BATISTA CARDOSO                      5004115-22.2019.8.13.0342           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ITUIUTABA                                       Yes              No               No

EMERSON BRABO ALVES                          1000798-61.2020.8.26.0189           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FERNANDÓPOLIS                                   Yes              Yes              No

EMERSON BRABO ALVES                          1000798-61.2020.8.26.0189           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FERNANDÓPOLIS                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TAM
EMERSON BRITO NORONHA                        0012748-26.2019.8.05.0150           FIDELIDADE PROGRAM                CIVIL COURT OF LAURO DE FREITAS                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EMERSON BRUNO ARAUJO BRAGA                   23.001.001.XX-XXXXXXX               CHANGE                            CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EMERSON BRUNO ARAUJO BRAGA                   23.001.002.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EMERSON BRUNO ARAUJO BRAGA                   23.001.001.XX-XXXXXXX               CHANGE                            CIVIL COURT OF FORTALEZA                                     Yes              No               No
EMERSON CARDOSO DOS SANTOS                   1001087-08.2019.5.02.0719           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
EMERSON CORREA MACEDO                        0002404-35.2017.5.12.0045           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
EMERSON DE JESUS                             1023027-80.2019.8.26.0114           CANCELLATION                      CIVIL COURT OF CAMPINAS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
EMERSON DE MORAES                            5000935-25.2019.8.13.0430           FIDELIDADE PROGRAM                CIVIL COURT OF MONTE BELO                                    Yes              No               No
EMERSON DE NAZARE SOUZA FRANCA               0020386-12.2015.5.04.0027           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
EMERSON DE SOUZA CUNHA                       0010733-11.2019.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
EMERSON DO CARMO GUERRERO                    0001332-11.2016.5.17.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DA COMARCA DE VITÓRIA                      Yes              Yes              No
EMERSON DOS SANTOS PORTELA                   1001599-31.2020.8.26.0268           CIVIL LITIGATION - SERVICE        CIVIL COURT OF ITAPECERICA DA SERRA                          Yes              Yes              No
EMERSON DOS SANTOS PORTELA                   1001599-31.2020.8.26.0268           CIVIL LITIGATION - SERVICE        CIVIL COURT OF ITAPECERICA DA SERRA                          Yes              Yes              No
EMERSON DOS SANTOS SILVA                     1000394-18.2018.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
EMERSON ELEQUISANDRO LEITE DA SILVA          1073435-23.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EMERSON FELIPE VASCONCELOS                   1019383-43.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EMERSON FERREIRA                             1015932-84.2019.8.26.0506           CHANGE                            CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
EMERSON FLAVIO DOS SANTOS                    0011308-06.2016.5.15.0042           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RIBEIRÃO PRETO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
EMERSON FONSECA MARTINS                      5024026-51.2019.8.21.0001           RESERVATION                       CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No



                                                                                                        345 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 466 of 1306
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                              SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                          Status of Case   Status of Case   Status of Case
                                                                                                                                                                            (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                              CIVIL LITIGATION - TICKET /
EMERSON FONSECA MARTINS                  5024026-51.2019.8.21.0001            RESERVATION                         CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
EMERSON GIOVANE FARIAS SALVADO DE
LIMA                                     0868077-84.2019.8.15.2001            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                       Yes              No               No
EMERSON KARTNNEY ZUZA NOBREGA            0705534-94.2019.8.07.0017            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              No               No

EMERSON KUSTER DE AZEVEDO                    0000685-12.2020.8.16.0187          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                        Yes              No               No
EMERSON LOURENCO DA SILVA                    0000818-06.2011.5.01.0036          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DO RIO DE JANEIRO                            Yes              Yes              No

EMERSON LUIZ GALVAN                          0000870-96.2020.8.16.0204          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                        Yes              No               No
EMERSON MAIA BEZERRA                         3000272-75.2017.8.06.0010          CIVIL LITIGATION - REFUNDS      CIVIL COURT OF FORTALEZA                                       Yes              No               No
EMERSON NOGUEIRA DA SILVA                    0001553-23.2012.5.01.0030          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DO RIO DE JANEIRO                            Yes              Yes              No

EMERSON OLIVEIRA BARBOSA DE ANDRADE          0087660-93.2014.8.17.0001          CIVIL LITIGATION - CARGO          CIVIL COURT OF RECIFE                                        Yes              No               No
EMERSON ORSINI FERRARI                       0036282-62.2019.8.16.0030          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FOZ DO IGUAÇU                                 Yes              No               No

EMERSON SANTOS DA SILVA                      7004300-93.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              No               No
EMERSON SANTOS SILVA                         1000609-24.2019.5.02.0323          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EMERSON SCHNEIDER HUBER                      5039071-14.2020.8.13.0024          CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
EMERSON SCHNEIDER HUBER                      5039071-14.2020.8.13.0024          CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
EMERSON SEVERINO DA SILVA,                   1001926-54.2014.5.02.0316          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
EMERSON THIAGO DA SILVA BATISTA              1019929-98.2020.8.26.0002          CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
EMERSON VICTOR HUGO COSTA DE SA              0626668-70.2020.8.04.0001          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EMERSON WAGNER BARBIERI                      1000537-36.2020.8.26.0306          CHANGE                            CIVIL COURT OF JOSÉ BONIFÁCIO                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EMERSON WEIS                                 1014257-63.2019.8.11.0002          CHANGE                            CIVIL COURT OF VÁRZEA GRANDE                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EMILENE DA SILVA COSTA                       35.001.003.XX-XXXXXXX              CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
EMILIA AUGUSTINHA DOS SANTOS                 5119552-88.2020.8.09.0051          CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EMILIA FERREIRA DE ARAUJO                    0307368-45.2018.8.24.0023          CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
EMILIA MAGALHAES PAES                        0043264-64.2020.8.19.0001          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
EMILIA MAGALHAES PAES                        0043264-64.2020.8.19.0001          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
EMILIA MARTINS CAVALCANTE                    3001600-90.2019.8.06.0003          OVERBOOKING                       CIVIL COURT OF FORTALEZA                                     Yes              No               No
EMILIA MARTINS CAVALCANTE                    3000542-07.2019.8.06.0018          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
EMILIA MEDEIROS HOLANDA DOS ANJOS            0871829-64.2019.8.15.2001          RESERVATION                       CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
EMILIANA BREUS GERONIMO                      0023544-12.2018.8.16.0019          RESERVATION                       CIVIL COURT OF PONTA GROSSA                                  Yes              No               No
EMILIO BERNADES MEDEIROS NETO                31.026.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO SEBASTIÃO DO PARAÍSO                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
EMILIO CARLOS BITTAR                         5018740-92.2019.8.09.0012          RESERVATION                       CIVIL COURT OF APARECIDA DE GOIÂNIA                          Yes              No               No
EMILIO CARLOS FERREIRA MORETTI               5001210-43.2020.8.13.0525          CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF POUSO ALEGRE                                  Yes              Yes              No
EMILIO CARLOS FERREIRA MORETTI               5001210-43.2020.8.13.0525          CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF POUSO ALEGRE                                  Yes              Yes              No
EMILIO CARLOS MAGNIEN                        0002611-62.2012.5.02.0053          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No



                                                                                                        346 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 467 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
EMILIO DELMAR RODRIGUES JARDIM              1000843-79.2019.5.02.0719            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EMILIO FELIX SANCHEZ MORON                  0637845-23.2019.8.04.0015            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
EMILIO FELIX SANCHEZ MORON                  0637845-23.2019.8.04.0015            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
EMILIO GARLOT                               1021838-78.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                                                     TRIBUNAL REGIONAL DO TRABALHO DA 18ª REGIÃO -
EMILIO JOAO DA SILVA                        0012140-03.2015.5.18.0006            INDIVIDUAL LABOR CLAIM              GOIÂNIA                                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
EMILIO SANTOS MACHADO                       5001929-53.2020.8.08.0011            CANCELLATION                        CIVIL COURT OF CACHOEIRO DE ITAPEMIRIM                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
EMILIO SANTOS MACHADO                       5001929-53.2020.8.08.0011            CANCELLATION                        CIVIL COURT OF CACHOEIRO DE ITAPEMIRIM                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
EMILIO ZANELLA GHINZELLI                    9000655-47.2019.8.21.0079            CHANGE                              CIVIL COURT OF ANTÔNIO PRADO                                 Yes              No               No
EMILLY AGUIAR PARENTE DO NASCIMENTO 0630472-38.2019.8.04.0015                    CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EMILLY CAMILLE CARTAXO ALBUQUERQUE          0836732-42.2015.8.15.2001            CANCELLATION                        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EMILLY FREDERICO PRATES                     1012759-75.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
EMILLY LOSS DE ANDRADE                      0010731-87.2020.8.08.0347            COMFORT                             CIVIL COURT OF VITÓRIA                                       Yes              No               No
EMILY ALMEIDA LOPES DOS SANTOS              1000906-49.2019.5.02.0317            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
EMILY CARVALHO BUCHELT                      7054514-25.2019.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EMILY DOS SANTOS DANTAS                     0618422-85.2020.8.04.0001            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              No               No
EMILY NATHALI NIEDZIELSKI                   0000196-30.2014.5.09.0122            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
EMILY PEREIRA TRAPP                         0305270-08.2019.8.24.0038            CANCELLATION                        CIVIL COURT OF JOINVILLE                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EMILY SILVA FREITAS DA COSTA                0037427-18.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EMIR MAIA MARTINS NETO                      0011744-50.2019.8.18.0001            CANCELLATION                        CIVIL COURT OF TERESINA                                      Yes              No               No
EMMA CABUS LLAURADO                         1089617-81.2019.8.26.0100            CIVIL LITIGATION - TAM TRAVEL CIVIL COURT OF SÃO PAULO                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EMMANUEL BASTOS MASCARENHAS                 0037657-60.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EMMANUEL DE JESUS BISPO FERREIRA            0002115-49.2019.8.05.0022            OVERBOOKING                         CIVIL COURT OF BARREIRAS                                     Yes              No               No

EMMANUEL GUIMARAES SILVA                      5043224-90.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
EMMANUELLE RODRIGUES ROCHA                    0872045-25.2019.8.15.2001          RESERVATION                     CIVIL COURT OF JOÃO PESSOA                                       Yes              No               No
EMPREENDIMENTOS RADIODIFUSÃO CABO
FRIO LTDA                                     0179325-34.2017.8.19.0001          CIVIL LITIGATION - CARGO           CIVIL COURT OF CABO FRIO                                      Yes              No               No
EMPRESA BRASILEIRA DE CORREIOS E
TELEGRAFOS                                    5007451-72.2018.4.03.6100          CIVIL LITIGATION - CARGO           CIVIL COURT OF SÃO PAULO                                      Yes              No               No
EMPRESA BRASILEIRA DE CORREIOS E
TELÉGRAFOS                                    0009247-04.2005.4.01.3900          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF BELÉM                                          Yes              No               No




                                                                                                         347 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 468 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
EMPRESA BRASILEIRA DE CORREIOS E                                                CIVIL LITIGATION - SERVICE
TELEGRAFOS - ECT                           0023563-36.2016.4.01.3900            PROVIDER                            CIVIL COURT OF BELÉM                                         Yes              No               No
EMPRESA BRASILEIRA DE INFRAESTRUTURA                                                                                COURT OF 7ª TURMA DO TRIBUNAL REGIONAL FEDERAL
AEROPORTUÁRIA ("INFRAERO")                 0020206-74.2017.4.01.0000            TAX - LEGAL PROCEEDING              DA 1ª REGIÃO                                                 Yes              Yes              No
EMYNNE DOS SANTOS COSTA                    0002559-89.2016.5.11.0016            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE MANAUS - AM                             Yes              Yes              No
                                                                                CIVIL LITIGATION - GENERAL
ENALDO PINHEIRO BEZERRIL                   0800109-49.2019.8.20.5153            LITIGATION - CIVIL                  CIVIL COURT OF SÃO JOSÉ DO CAMPESTRE                         Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ENDERSON PETRONIO DE BRITO FERREIRA        5094123-56.2019.8.09.0051            RESERVATION                         CIVIL COURT OF GOIÂNIA                                       Yes              No               No
ENDRIO IURI RODRIGUES DE SOARES            1000749-39.2016.5.02.0719            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ENEAS LIBERATO                             0085304-74.2018.8.16.0014            CANCELLATION                        CIVIL COURT OF LONDRINA                                      Yes              No               No
ENEDINA HELENA IKEHARA                     5023040-16.2020.8.13.0024            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ENEDINO ISRAEL CAIRO DELFINO               1005253-72.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
ENEIDA DE FIGUEIREDO ABREU                 5000148-48.2017.8.13.0694            COLLECTION                          CIVIL COURT OF TRÊS PONTAS                                   Yes              No               No
ENEIDA EUGENIA DOS SANTOS                  1000522-87.2018.5.02.0716            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ENEIDE MARIA DA SILVA WRUCK                0800121-06.2020.8.12.0027            CANCELLATION                        CIVIL COURT OF BATAYPORÃ                                     Yes              No               No
ENERGIA COMERCIO INDUSTRIA LTDA EPP        0000096-90.2019.8.03.0001            CIVIL LITIGATION - CARGO            CIVIL COURT OF MACAPÁ                                        Yes              No               No

ENI PORTZ MROZINSKI                          1079943-79.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
ENIETE APARECIDA DE ARRUDA GOMES DA
SILVA                                        1002096-20.2014.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
ENILAINE DE AZEVEDO PALACIO                  1000900-87.2018.5.02.0087           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
ENILDA PIRES                                 0830338-81.2018.8.12.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
ENIO ALMEIDA SILVA                           1007998-03.2017.8.26.0003           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF SÃO PAULO                                      Yes              No               No

ENIO BOLIVAR DE ALBUQUERQUE                  0700578-90.2019.8.02.0076           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MACEIÓ                                           Yes              No               No

ENIO BOLIVAR DE ALBUQUERQUE JUNIOR           0700572-83.2019.8.02.0076           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MACEIÓ                                           Yes              No               No

ENIO DE MARCHI                               0005286-76.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              No               No

ENIO PEDRO FAUSTINO DE SANTANA               0005886-69.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ENIO TELLES DE CAMARGO                       0806574-59.2020.8.12.0110           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ENNIO DE ARAUJO FLECHA NETO                  1016451-74.2019.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ENOCH DE SOUZA ANTONIO                       1001707-55.2020.8.26.0302           CANCELLATION                      CIVIL COURT OF JAÚ                                            Yes              No               No
ENOS SANTOS SILVA                            1001431-05.2017.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ENRICO BASTOS LUZI                           1002101-26.2019.8.26.0002           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ENRICO CARLOS RODRIGUES FEITOSA              0830604-34.2019.8.12.0001           RESERVATION                       CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ENRICO CELSO MASET DE OLIVEIRA BRAGA         1003943-31.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No




                                                                                                         348 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 469 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
ENRICO CELSO MASET DE OLIVEIRA BRAGA       1003943-31.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ENRICO COMIN DA SILVA                      1002002-19.2018.8.26.0058            CHANGE                              CIVIL COURT OF AGUDOS                                        Yes              No               No
ENRICO MATTANA CAROLLO                     0001879-26.2020.8.16.0194            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              No               No
ENRICO MATTANA CAROLLO                     0001879-26.2020.8.16.0194            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ENRIQUE BERGMANN BARREIRO                  0837206-08.2019.8.23.0010            CANCELLATION                        CIVIL COURT OF BOA VISTA                                     Yes              No               No
ENRIQUE SCHNEIDER DE ALMEIDA               0041461-90.2014.8.08.0024            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF VITÓRIA                                            Yes              No               No
ENTEC DO BRASIL COMERCIO DE RESINAS                                             CIVIL LITIGATION - IMPROPER
LTDA                                       1003541-93.2020.8.26.0011            COLLECTION                          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ENTEC DO BRASIL COMERCIO DE RESINAS                                             CIVIL LITIGATION - IMPROPER
LTDA                                       1000783-29.2020.8.26.0016            COLLECTION                          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ENZO CAVALCANTE REINALDO PORTO             0820186-40.2019.8.18.0140            CANCELLATION                        CIVIL COURT OF TERESINA                                      Yes              No               No
ENZO DA COSTA LONDERO                      5000409-41.2020.8.21.0029            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SANTO ÂNGELO                                  Yes              No               No

ENZO DE MATTOS E SILVA                       0070969-16.2019.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LONDRINA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ENZO DIAS CORADO TEIXEIRA                    8001594-31.2020.8.05.0022           CANCELLATION                    CIVIL COURT OF BARREIRAS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ENZO KAIL VIZALLI                            7027487-67.2019.8.22.0001           CHANGE                          CIVIL COURT OF PORTO VELHO                                      Yes              No               No

ENZO LINHARES PATROCINIO                     0033768-80.2018.8.08.0035           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ENZO LUCCA CAVALCANTI PESSOA DE MELO         0034332-90.2019.8.17.2810           CANCELLATION                      CIVIL COURT OF JABOATÃO DOS GUARARAPES                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ENZO RIBEIRO DE MIRANDA VIEIRA               0124742-62.2017.8.06.0001           OVERBOOKING                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
ENZO RICCHETTI                               0010394-36.2019.5.15.0106           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ENZO SABOIA MONTEIRO VASCONCELOS             0039284-38.2018.8.19.0209           OVERBOOKING                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ENZO SOUSA RAMOS DE AZEVEDO                  0714100-46.2020.8.07.0001           CIVIL LITIGATION - SERVICE        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
ENZO SOUSA RAMOS DE AZEVEDO                  0714101-31.2020.8.07.0001           CIVIL LITIGATION - SERVICE        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ENZO TREVISAN SALES                          1010804-09.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No

ENZO VIEIRA PANCHO ALMEIDA                   8029094-38.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No

ENZZO ANASTACIO ALTOE                        5043350-14.2018.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
EPAMINONDAS GONZAGA LIMA NETO                0005425-79.2020.8.25.0084           RESERVATION                       CIVIL COURT OF ARACAJU                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
EPAMINONDAS GONZAGA LIMA NETO                0005426-64.2020.8.25.0084           RESERVATION                       CIVIL COURT OF ARACAJU                                        Yes              No               No
EPAMINONDAS PEIXOTO SILVA                    1001875-12.2015.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
EPIFANIO DE PAULA SANTOS NETO                35.001.003.XX-XXXXXXX               CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EPIFANIO DE PAULA SANTOS NETO                35.001.003.XX-XXXXXXX               CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
EPITACIO BARZOTTO                            9000535-61.2019.8.21.0060           RESERVATION                       CIVIL COURT OF PANAMBI                                        Yes              No               No



                                                                                                         349 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 470 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
EQUIPE DO PROFESSOR TURISMO E VIAGENS                                           CIVIL LITIGATION - TRAVEL
LTDA - ME                                  1036847-54.2018.8.26.0001            AGENCY                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - PRE-
ERAIDE APARECIDA COSTA FERREIRA            0007135-75.2020.8.26.0224            REGISTRATION                        CIVIL COURT OF GUARULHOS                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ERALDO BISPO DOS SANTOS                    0027841-54.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
ERALDO FLAVIO DE CARVALHO                  5054136-76.2020.8.09.0051            IMPEDIMENT                          CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - BOARDING
ERALDO FLAVIO DE CARVALHO                  5054136-76.2020.8.09.0051            IMPEDIMENT                          CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
ERAZMO BERNARDO DE LIMA                    1001738-65.2017.5.02.0313            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ERBENILSON DE SOUZA DIAS                   0010749-62.2013.5.14.0404            INDIVIDUAL LABOR CLAIM              1ª A 4ª VARAS DO TRABALHO DE RIO BRANCO                      Yes              Yes              No
                                                                                CIVIL LITIGATION - IMPROPER
EREMITA NUNES DE SOUZA                     265.234/2020                         COLLECTION                          CIVIL COURT OF GUARULHOS                                     Yes              No               No
ERENCI JOSE ROCHA                          1001469-98.2019.5.02.0719            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
ERENI DE FATIMA TIMOTEO                    1001492-12.2016.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
ERENILSON DOS SANTOS MOREIRA               0800466-10.2020.8.15.0731            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CABEDELO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ERIBERTO GOMES DE OLIVEIRA                 0714996-44.2020.8.07.0016            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ERIC ALEXANDRE DUARTE FERREIRA             5000944-48.2019.8.13.0054            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BARÃO DE COCAIS                               Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ERIC CARDOSO PARISE                        5002953-59.2020.8.21.0010            CANCELLATION                        CIVIL COURT OF CAXIAS DO SUL                                 Yes              No               No

ERIC EDUARDO FARIA TORRES                    1000026-77.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ERIC FERNANDES OREFICE                       0002077-36.2014.5.02.0090           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
ERIC FERREIRA E MADEIRA                      0016744-35.2014.8.19.0209           IMPEDIMENT                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ERIC GARIGLIO NAHUM                          5037330-36.2020.8.13.0024           CHANGE                            CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
ERIC GOLOSOV CURE                            0002362-33.2020.8.19.0207           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ERIC PASCAL MARIE COLLARD                    0025109-82.2019.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                        Yes              No               No

ERIC RICHELLI POCKEL PRADO                   1008779-47.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ERIC RODRIGO TEODORO                         1006535-24.2020.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ERIC RODRIGO TEODORO                         1006535-24.2020.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No
ERIC TACO HARMEN HOORNWEG VAN RIJ
FILHO                                        0638842-06.2019.8.04.0015           CIVIL LITIGATION - CARGO          CIVIL COURT OF MANAUS                                         Yes              No               No

ERIC UNIVERSO RODRIGUES BRASIL               0001832-70.2020.8.26.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ERIC VACCAREZZA MIRANDA                      0160146-36.2019.8.05.0001           COLLECTION                      CIVIL COURT OF SALVADOR                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ERIC VASCONCELOS DE OLIVEIRA                 0048824-94.2019.8.19.0203           RESERVATION                     CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No

ERIC YUDI MIYASAKI                           1000687-71.2020.8.26.0482           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PRESIDENTE PRUDENTE                              Yes              No               No

ERICA ANDRADE RODRIGUES E SILVA              0052242-20.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              Yes              No



                                                                                                         350 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 471 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ERICA ANDRADE RODRIGUES E SILVA              0052242-20.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              Yes              No
ERICA BARBOSA DA SILVA COSTA                 1000100-70.2017.5.02.0321          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ERICA BORTOLOTTO PREMOLI GAZOLA              1046287-34.2019.8.26.0100          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ERICA CLAUDINO BRAGA LUDUVICE                0018168-58.2019.8.25.0084          CHANGE                             CIVIL COURT OF ARACAJU                                        Yes              No               No
ERICA COSME DA SILVA                         0023597-27.2017.8.18.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF TERESINA                                       Yes              No               No
ERICA CRISTINA COLLA CONCEICAO               0001991-80.2012.5.02.0043          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No

ERICA CRISTINA RODRIGUES OLIVEIRA            7005072-56.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ERICA CRISTINA RODRIGUES OLIVEIRA            7056922-86.2019.8.22.0001          OVERBOOKING                        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
ERICA CRISTINE ALVES PEREIRA                 5134018-87.2020.8.09.0051          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GOIÂNIA                                        Yes              No               No
ERICA DA MOTA PRADO                          0716174-28.2020.8.07.0016          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
ERICA DA MOTA PRADO                          0716174-28.2020.8.07.0016          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
ERICA DE NAZARE MATOS PEREIRA                23.002.001.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF FORTALEZA                                      Yes              No               No
ERICA DOS SANTOS                             0000152-41.2020.8.26.0101          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF CAÇAPAVA                                       Yes              Yes              No
ERICA DOS SANTOS                             0000152-41.2020.8.26.0101          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF CAÇAPAVA                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ERICA DOS SANTOS SAMPAIO                     0001285-39.2020.8.19.0061          CANCELLATION                       CIVIL COURT OF TERESÓPOLIS                                    Yes              No               No
ERICA FERNANDA DONATO DOS SANTOS             35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ERICA GONCALVES GRUSMAO                      0040855-10.2019.8.19.0209          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ERICA LIMA LACERDA                           0000650-08.2019.5.13.0030          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA                                             Yes              Yes              No
ERICA LIMA SANTOS                            1000035-69.2017.5.02.0711          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
ERICA LIMA SANTOS                            1000133-26.2018.5.02.0709          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
ERICA MAIA PANTOJA                           9083242-69.2019.8.21.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                CIVIL LITIGATION - PRE-
ERICA MARIA CLETO RASMUSSEN                  35.001.003.XX-XXXXXXX              REGISTRATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No

ERICA MARTINS BARBOSA GRACA                  0623640-86.2019.8.04.0015          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MANAUS                                         Yes              No               No
ERICA NASCIMENTO                             1001743-30.2016.5.02.0311          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ERICA ROSA SALET                             9006882-66.2019.8.21.0010          CHANGE                             CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No
ERICA SILVA TEIXEIRA                         0002270-22.2020.8.05.0150          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF LAURO DE FREITAS                               Yes              No               No
ERICARLA PEREIRA VIEIRA                      0000612-22.2015.8.27.2705          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ARAGUAÇU                                       Yes              No               No
ERICH FERNANDO GONCALVES E SILVA             1001109-58.2019.5.02.0075          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              No               No
ERICH FERNANDO GONCALVES E SILVA             1000728-50.2019.5.02.0075          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
ERICK BRUNO RODRIGUES DOS SANTOS             35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ERICK CARLOS DE ARAUJO                       1001940-47.2019.5.02.0321          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ERICK CARLOS SILVA PEREIRA LOPES             0800752-26.2019.8.10.0031          CANCELLATION                       CIVIL COURT OF CHAPADINHA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ERICK CECATO HEIS                            5013585-81.2019.8.21.0010          CANCELLATION                       CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ERICK CECATO HEIS                            5013585-81.2019.8.21.0010          CANCELLATION                       CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ERICK DE AMORIM MARTINS                      1024552-42.2019.8.26.0003          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No




                                                                                                        351 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 472 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
ERICK DE AMORIM MARTINS                    1024552-42.2019.8.26.0003            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

ERICK DE ANDRADE NOLASCO                     0000681-54.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
ERICK DE FREITAS MENDES                      5005724-73.2019.8.13.0525           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF POUSO ALEGRE                                   Yes              No               No
ERICK DOUGLAS DE SOUZA DA SILVA              0701099-07.2019.8.02.0053           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO MIGUEL DOS CAMPOS                          Yes              No               No
ERICK FURTADO PARENTE                        5016808-50.2020.8.09.0007           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ANÁPOLIS                                       Yes              No               No
ERICK GIL DOS SANTOS                         0100153-94.2016.5.01.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
ERICK MIRANDA DE SOUZA                       0101119-84.2018.5.01.0045           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ERICK SANTOS DA SILVA                        0006788-22.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              No               No
ERICK SIQUEIRA DA SILVA                      1001675-98.2017.5.02.0714           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
ERICKA FERNANDES DA SILVA                    0001047-34.2012.5.11.0009           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANAUS                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ERICLEIDE FERREIRA SILVA                     1000425-44.2019.8.26.0228           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ERICLES MARQUES SANTOS                       0000449-39.2019.5.10.0017           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ERICO DE OLIVEIRA CUNHA                      0000003-89.2020.8.02.0076           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ERICO MAURICIO GENRO GOLDSCHMIDT             9044720-70.2019.8.21.0001           RESERVATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
ERICO ROBERTO DA COSTA                       0001501-19.2016.5.12.0050           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE JOINVILLE                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ERICO VIEIRA CELANTE                         0011614-34.2020.8.08.0347           CHANGE                            CIVIL COURT OF VITÓRIA                                        Yes              No               No
ERICO VINICIUS LOPES SILVA                   28.001.002.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ARACAJU                                        Yes              No               No
ERICSON BONA                                 0002079-29.2016.5.12.0002           INDIVIDUAL LABOR CLAIM            VARA DO TRABALHO DE BLUMENAU                                  Yes              Yes              No
ERIDIAN BARROS FERREIRA                      0001726-47.2015.5.11.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - AM                                        Yes              Yes              No
ERIELDO OLIVEIRA SILVA                       1000797-17.2019.5.02.0711           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
ERIK ANDERSON CAVALCANTE BARROS              0101040-44.2017.5.01.0012           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                                                   TRIBUNAL REGIONAL DO TRABALHO DA 18ª REGIÃO -
ERIK ANTONIO DA SILVA CHAVES                 0011520-42.2016.5.18.0010           INDIVIDUAL LABOR CLAIM            GOIÂNIA                                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ERIK PALACIO BOSON                           0014458-09.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
ERIK SANTANA SILVA                           1000276-53.2020.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ERIK SILVA DOS SANTOS                        5009877-97.2019.8.24.0023           RESERVATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ERIK STEPAN KRAUSEGG NEVES                   5490571-21.2019.8.09.0050           CANCELLATION                      CIVIL COURT OF GOIANÉSIA                                      Yes              No               No
ERIK TOMAZ NOBRE DA SILVA                    1000760-73.2019.5.02.0069           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
ERIK VALENTE DE CASTRO                       0010146-36.2015.5.01.0030           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
ERIKA ALBUQUERQUE NOGUEIRA                   0000226-94.2016.5.09.0122           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                     Yes              Yes              No

ERIKA AYUMI HARA TAMURA                      1072705-12.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

ERIKA AYUMI HARA TAMURA                      1072705-12.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
ERIKA CAVALCANTE MARANHAO                    26.001.061.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS      CIVIL COURT OF RECIFE                                           Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
ERIKA CINARA PAULINO DA SILVA                0819667-51.2019.8.20.5106           / ADVERTISEMENTS              CIVIL COURT OF MOSSORÓ                                            Yes              No               No
ERIKA DE LIMA TEIXEIRA                       1000474-07.2017.5.02.0315           INDIVIDUAL LABOR CLAIM        FÓRUM TRABALHISTA DE GUARULHOS                                    Yes              No               No
ERIKA DE MORAES PAIVA                        0002404-83.2020.8.26.0564           CIVIL LITIGATION - BAGGAGE    CIVIL COURT OF SÃO BERNARDO DO CAMPO                              Yes              No               No




                                                                                                         352 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 473 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ERIKA LETICIA LOUREIRO DE CARVALHO
BAPTISTA                                   0030742-13.2019.8.19.0042            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PETRÓPOLIS                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ERIKA LUDMILA FROESELER ALBERNAZ           0020724-79.2019.8.16.0182            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No
ERIKA MARA PEDROLLI                        0021307-64.2019.8.08.0545            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF VILA VELHA                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ERIKA MARINHO MOISES                       0705839-08.2019.8.07.0008            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ERIKA MELINA DE SOUZA NEMI                 0011408-13.2015.5.03.0144            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                     Yes              Yes              No
ERIKA MELINA DE SOUZA NEMI                 0010082-72.2018.5.03.0092            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ERIKA NUNES SILVA                          0010232-70.2019.8.08.0725            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SERRA                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ERIKA OLIVEIRA DE ALMEIDA FREITAS          0800155-63.2020.8.20.5004            CANCELLATION                        CIVIL COURT OF NATAL                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ERIKA OLIVEIRA DE ALMEIDA FREITAS          0800155-63.2020.8.20.5004            CANCELLATION                        CIVIL COURT OF NATAL                                         Yes              Yes              No

ERIKA PARADELA FERREIRA FADUL                0026206-48.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ERIKA PATRICIA SALDANHA DE OLIVEIRA          7046706-66.2019.8.22.0001           CANCELLATION                    CIVIL COURT OF PORTO VELHO                                      Yes              No               No

ERIKA PINTO LISBOA                           0002300-71.2020.8.05.0113           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ITABUNA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ERIKA SECONDES DO NASCIMENTO                 0800168-71.2020.8.18.0169           CHANGE                            CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ERIKA SEITA AUGUSTO DE SOUZA                 1007084-50.2019.8.26.0008           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ERIKA SILVEIRA GARDINI                       1000425-15.2020.8.26.0097           CANCELLATION                      CIVIL COURT OF BURITAMA                                       Yes              No               No

ERIKA SILVEIRA GUERREIRO                     1011301-43.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                           Yes              No               No

ERIKA TELES CORDEIRO MINEIROÃ‚Â              8000162-94.2020.8.05.0080           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
ERIKA TELHADO NASCIMENTO VASQUES             1001588-80.2019.5.02.0712           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
ERIKA VASCONCELOS DE ALBUQUERQUE                                                 CIVIL LITIGATION - FLIGHT
NOGUEIRA                                     35.021.002.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF MOGI DAS CRUZES                                Yes              No               No
ERIKA VASCONCELOS DE ALBUQUERQUE                                                 CIVIL LITIGATION - FLIGHT
NOGUEIRA                                     35.021.002.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF MOGI DAS CRUZES                                Yes              No               No

ERIKSEN GOMES MENSATO                        0047257-75.2019.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                       Yes              No               No
ERIKSON TIBURCIO DA SILVA                    0011802-46.2014.5.01.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ERIKSSON SOARES RODRIGUES                    0134438-90.2019.8.13.0702           CHANGE                            CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ERILBERTO ANTONIO MACIEL SILVA               0810318-31.2020.8.15.2001           COLLECTION                        CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
ERILSON OLIVEIRA DA SILVA                    9000144-91.2020.8.21.0086           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CACHOEIRINHA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ERIMAR MATIAS DE QUEIROZ                     0800352-25.2020.8.20.5131           CANCELLATION                      CIVIL COURT OF SÃO MIGUEL                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ERIO AIRTON AREND                            0006218-80.2017.8.21.0101           CANCELLATION                      CIVIL COURT OF GRAMADO                                        Yes              No               No
ERIOSMAR LINDOLFO DE ARAUJO                  0804580-21.2020.8.20.5106           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MOSSORÓ                                        Yes              Yes              No
ERIOSMAR LINDOLFO DE ARAUJO                  0804580-21.2020.8.20.5106           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MOSSORÓ                                        Yes              Yes              No




                                                                                                         353 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 474 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
ERIQUE ENRIQUE PEREIRA MACEDO              0057061-97.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No

ERISSON AUGUSTO MERCES DOS SANTOS            7003470-30.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              Yes              No

ERISSON AUGUSTO MERCES DOS SANTOS            7003470-30.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              Yes              No
ERISSON DE OLIVEIRA AZEVEDO                  0101272-14.2016.5.01.0005           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DO RIO DE JANEIRO                             Yes              Yes              No

ERISTON CARLOS BARBOSA FILHO                 1017257-20.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ERISVALDO RODRIGUES                          0001730-28.2020.8.16.0033           CANCELLATION                      CIVIL COURT OF PINHAIS                                        Yes              No               No
ERISVAN CARLOS URCEZINO                      3001329-12.2019.8.06.0220           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                      Yes              No               No
ERIVALDO SILVA DE OLIVEIRA                   0093600-98.2008.5.02.0039           INDIVIDUAL LABOR CLAIM            CEJUSC                                                        Yes              Yes              No
ERIVAN DOS SANTOS                            0001294-37.2014.5.02.0060           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
ERIVAN FERREIRA                              0001204-45.2019.5.11.0014           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

ERIVAN OLIVEIRA DA SILVA                     7056341-71.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
ERIVANILSON SILVA ARAUJO DE ALMEIDA          0000041-32.2017.5.21.0043           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO DA 21ª REGIÃO                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - TAM
ERIVELTON CABRAL SILVA                       0003226-26.2014.8.27.2740           FIDELIDADE PROGRAM                CIVIL COURT OF TOCANTINÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ERIVELTON SCHWANTZ DEMARI                    0804213-33.2019.8.12.0101           CANCELLATION                      CIVIL COURT OF DOURADOS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ERLAINE JAICY GOMES DE SOUZA                 0002585-85.2019.8.17.8222           RESERVATION                       CIVIL COURT OF PAULISTA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ERLENE CHAVES SILVA                          0057249-13.2019.8.19.0203           COLLECTION                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ERLEY NEVES DE QUEIROZ                       1001970-79.2019.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ERLIANE SOUZA DA SILVA                       0609756-95.2020.8.04.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ERLON CARLOS ALVES PIROLA                    5000306-97.2019.8.08.0007           CHANGE                            CIVIL COURT OF BAIXO GUANDU                                   Yes              No               No
ERLON SILVA LIMA                             1000980-83.2020.8.26.0565           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO CAETANO DO SUL                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ERMELINDO DA ROCHA FARIA NETO                5003750-44.2020.8.13.0079           CANCELLATION                      CIVIL COURT OF CONTAGEM                                       Yes              No               No
ERMINIO GALEANO                              0001964-05.2011.5.02.0085           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ERNA MARIA DOS SANTOS                        0009990-31.2016.8.11.0015           CHANGE                            CIVIL COURT OF SINOP                                          Yes              No               No
ERNA SCHULZ GIANFRANCESCO                    0021678-74.2017.8.08.0035           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ERNANDES FREIRE ALVES                        3001617-63.2019.8.06.0024           RESERVATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
ERNANDES OLIVEIRA MATOS                      0001166-88.2017.5.08.0013           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ERNANDES VITORIO DA SILVA                    0008213-21.2019.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              No               No
ERNANDO BATISTA MAGALHAES                    0000252-96.2019.5.11.0004           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ERNANE COSTA MOREIRA                         0807804-80.2018.8.10.0040           CANCELLATION                      CIVIL COURT OF IMPERATRIZ                                     Yes              No               No

ERNANE DE FREITAS MARQUES                    7052935-42.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
ERNANE DE OLIVEIRA SILVA                     5017219-56.2019.8.13.0027           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BETIM                                          Yes              No               No
ERNANE DE SOUZA GOMES                        0001170-20.2016.5.10.0009           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
ERNANE DE SOUZA GOMES                        0000241-50.2017.5.10.0009           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No



                                                                                                         354 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 475 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ERNANE JOSE SCHUTZ                         9000272-89.2020.8.21.2001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
ERNANI FERREIRA DE OLIVEIRA                0001743-31.2014.5.06.0012            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE RECIFE - PE                             Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ERNANI PEREIRA CAMPANATI                   0030684-91.2018.8.16.0021            CANCELLATION                        CIVIL COURT OF CASCAVEL                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ERNESTINA MENDES BARBOSA                   0002577-20.2018.8.13.0086            OVERBOOKING                         CIVIL COURT OF BRASÍLIA DE MINAS                             Yes              No               No

ERNESTO EUCLIDES FEIJAO NETO                 3001064-79.2019.8.06.0003           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ERNESTO GUILHERME HOFFMANN NETO              1000248-05.2020.8.11.0021           RESERVATION                       CIVIL COURT OF ÁGUA BOA                                       Yes              No               No
ERNESTO PERLINGEIRO DE MELLO                 0003868-77.2020.8.19.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NITERÓI                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ERONIDES DE ARAUJO BARBOSA                   0002684-59.2020.8.19.0205           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ERONILDE JOAQUIM DO NASCIMENTO               1000246-89.2018.5.02.0705           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
EROS FERREIRA DE ASSIS                       0011283-67.2019.8.21.0010           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EROTHILDES TOJAL DE CARVALHO MILITO          0701464-74.2019.8.02.0081           CANCELLATION                      CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ERWIN ROMMEL GODINHO RODRIGUES               0664300-67.2019.8.04.0001           RESERVATION                       CIVIL COURT OF MANAUS                                         Yes              No               No

ERZILA DE OLIVEIRA                           1005970-80.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                         Yes              No               No
ESAU SILVEIRA DA SILVEIRA                    0020078-46.2018.5.04.0002           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ESAU SILVEIRA DA SILVEIRA                    0020236-51.2017.5.04.0030           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
ESAU SILVEIRA DA SILVEIRA                    0020858-20.2017.5.04.0002           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ESDRAS KLEBER GONZAGA ARAUJO                 1013731-22.2019.8.26.0506           CANCELLATION                      CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No

ESEQUIAS NOGUEIRA DA SILVA                   7053533-93.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No
ESEQUIAS PERANDRE GOMES                      1004092-68.2019.8.26.0606           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SUZANO                                           Yes              No               No
ESILEIDE GOMES DA MATA                       1001091-10.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO PAULO                                        Yes              No               No

ESLEY RODRIGO SOUZA PINTO                    7053076-61.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              Yes              No

ESLEY RODRIGO SOUZA PINTO                    7053076-61.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              Yes              No

ESMAEL ALMEIDA MACHADO                       0800858-78.2020.8.12.0101           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF DOURADOS                                         Yes              No               No

ESMERALDA MOREIRA DE ALVARENGA               0032816-27.2019.8.19.0208           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ESMERALDINO GOMES CORDEIRO                   0000210-33.2017.5.10.0008           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
ESMERALDO DA COSTA JUNIOR                    1000396-48.2017.5.02.0077           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ESMERALDO TERTULIANO DOS SANTOS              1007081-07.2019.8.26.0005           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ESPOLIO DE ANDIRLEY PEREIRA SOARES           0010678-02.2015.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                      Yes              Yes              No
ESPOLIO DE ANDRE FREITAS DE LIMA             0000355-94.2019.5.10.0016           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ESPOLIO DE DEONICE SANTANA SILVA             0000002-88.2010.5.02.0017           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
ESPOLIO DE LUIS AUGUSTO SALUSTIANO
SALVAGNINI                                   0001641-10.2013.5.02.0059           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No




                                                                                                         355 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 476 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

                                            AO Nº 0557493-35.2015.8.05.0001

ESTADO DA BAHIA                             (REF. PAF 269356.0010/15-9)     TAX - LEGAL PROCEEDING                COURT OF VARA DA FAZENDA PÚBLICA                              Yes              No               No
                                                                            TAX - JUDICIAL PROCEEDING -
ESTADO DA BAHIA                             0020869-47.2017.4.03.6187       OTHERS                                COURT OF 4ª CÂMARA CÍVEL TJBA                                 Yes              Yes              No
                                                                            CIVIL LITIGATION - TICKETING /
ESTADO DA BAHIA                             0503370-48.2019.8.05.0001       BILLING                               CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                            CIVIL LITIGATION - TICKETING /
ESTADO DA BAHIA                             8010782-48.2019.8.05.0001       BILLING                               CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                            CIVIL LITIGATION -
ESTADO DA BAHIA                             0335648-33.2012.8.05.0001       ADMINISTRATIVE FINE                   5ª VARA DA FAZENDA PÚBLICA                                    Yes              No               No
ESTADO DA PARAIBA                           0838746-28.2017.8.15.2001       CIVIL LITIGATION - FLIGHTS            CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
ESTADO DA PARAIBA                           @0838744-58.2017.8.15.2001      CIVIL LITIGATION - REFUNDS            CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
ESTADO DA PARAÍBA                           0801262-14.2015.8.15.0751       TAX - LEGAL PROCEEDING                COURT OF FAZENDA PÚBLICA DE BAYEUX                            Yes              No               No
ESTADO DA PARAÍBA                           0801727-57.2014.8.15.0751       TAX - LEGAL PROCEEDING                COURT OF FAZENDA PÚBLICA DE BAYEUX                            Yes              No               No
                                                                            CIVIL LITIGATION - PROMOTIONS
ESTADO DE GOIÁS                             0115083-65.2012.8.09.0051       / PARTNERSHIPS                        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
ESTADO DE GOIÁS                             0188120-96.2010.8.09.0051       CIVIL LITIGATION - REFUNDS            CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                            CIVIL LITIGATION - PROMOTIONS
ESTADO DE GOIÁS                             7092008-09.2011.8.09.0051       / PARTNERSHIPS                        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                            CIVIL LITIGATION - DELAY /
ESTADO DE GOIÁS                             0434336-68.2009.8.09.0051       CANCELLATION / ASSISTANCE             2ª VARA DA FAZENDA PÚBLICA                                    Yes              No               No
ESTADO DE MATO GROSSO                       1023361-59.2019.8.11.0041       CIVIL LITIGATION - AIRPORTS           CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                            CIVIL LITIGATION - TICKETING /
ESTADO DE MATO GROSSO                       1037169-34.2019.8.11.0041       BILLING                               CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                            CIVIL LITIGATION - PROMOTIONS
ESTADO DE MATO GROSSO                       1013507-41.2019.8.11.0041       / PARTNERSHIPS                        CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                            CIVIL LITIGATION - TICKETING /
ESTADO DE MINAS GERAIS                      0624295-24.2015.8.13.0702       BILLING                               CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
ESTADO DE MINAS GERAIS                      5017803-94.2018.8.13.0145       CIVIL LITIGATION - SERVICE            CIVIL COURT OF JUIZ DE FORA                                   Yes              No               No
ESTADO DE MINAS GERAIS                      6011002-28.2015.8.13.0024       CIVIL LITIGATION - SAC                6ª VARA DA FAZENDA PÚBLICA                                    Yes              No               No
ESTADO DE RORAIMA                           EF Nº 0836584-02.2014.8.23.0010 TAX - LEGAL PROCEEDING                COURT OF 1ª VARA DE FAZENDA PÚBLICA                           Yes              Yes              No

ESTADO DE RORAIMA                           EEF Nº 0816486-59.2015.8.23.0010   TAX - LEGAL PROCEEDING             COURT OF 1ª VARA DA FAZENDA PÚBLICA                           Yes              Yes              No
ESTADO DE SANTA CATARINA                    0300893-10.2017.8.24.0023          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
ESTADO DE SANTA CATARINA                    0016087-89.2018.8.24.0023          CIVIL LITIGATION - SAC             VARA DAS EXECUÇÕES CONTRA A FAZENDA PÚBLICA                   Yes              No               No
ESTADO DE SANTA CATARINA                    0002648-79.2016.8.24.0023          TAX - LEGAL PROCEEDING             COURT OF ANEXO FISCAL DE FLORIANÓPOLIS                        Yes              No               No
ESTADO DE SANTA CATARINA (AUTOR)            0051151-20.2005.8.24.0023          TAX - LEGAL PROCEEDING             COURT OF ANEXO FISCAL DE FLORIANÓPOLIS                        Yes              No               No
                                            AÇÃO ANULATÓRIA N. 0004960-                                           COURT OF 9ª VARA DA FAZENDA
ESTADO DE SÃO PAULO                         83.2013.8.26.0053                  TAX - LEGAL PROCEEDING             PÚBLICA DE SÃO PAULO                                          Yes              Yes              No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.099.486-0            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.120.353-0            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.120.279-2            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No



                                                                                                       356 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 477 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.120.290-1            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.134.697-2            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.065.501-8            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No
                                                                                                                  COURT OF 8ª VARA DE FAZENDA PÚBLICA - FORO
ESTADO DE SÃO PAULO                         0032119-69.2011.8.26.0053          TAX - LEGAL PROCEEDING             CENTRAL - FAZENDA PÚBLICA/ACIDENTES                           Yes              Yes              No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.108.050-9            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.123.960-2            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.123.000-3            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.123.706-0            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No
                                            MANDADO DE SEGURANÇA N.
                                            0056538-33.2008.8.26.0224
                                            (ANTIGO N. 6014/08),
                                            OUTROS NUMEROS:
                                            224.01.2008.056538-4;
                                            9155968-55.2009.8.26.0000;                                            COURT OF 2ª VARA DA FAZENDA PÚBLICA DA
ESTADO DE SÃO PAULO                         994.09.024664-0                    TAX - LEGAL PROCEEDING             COMARCA DE GUARULHOS - SP                                     Yes              Yes              No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.129.496-0            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.120.337-1            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.116.996-0            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.117.817-0            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.120.346-2            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No




                                                                                                       357 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 478 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                          MANDADO DE SEGURANÇA N.
                                          0002000-68.2009.8.26.0224
                                          OUTROS NÚMEROS:
                                          224.01.2009.002000; 0305494-
                                          55.2009.8.26.0000; 994.09.305494-
                                          5; 0908425.5/8-00, 4509, 54/09,                                          COURT OF 1ª VARA DA FAZENDA PÚBLICA DA
ESTADO DE SÃO PAULO                       200009                               TAX - LEGAL PROCEEDING              COMARCA DE GUARULHOS – SP                                    Yes              Yes              No

                                             AUTO DE INFRAÇÃO E IMPOSIÇÃO                                         COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                          DE MULTA N. 3.129.987-8             TAX - LEGAL PROCEEDING           SÃO PAULO                                                     Yes              No               No

                                             AUTO DE INFRAÇÃO E IMPOSIÇÃO                                         COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                          DE MULTA N. 3.129.901-5             TAX - LEGAL PROCEEDING           SÃO PAULO                                                     Yes              No               No

                                             AUTO DE INFRAÇÃO E IMPOSIÇÃO                                         COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                          DE MULTA N. 3.136.376-3             TAX - LEGAL PROCEEDING           SÃO PAULO                                                     Yes              No               No

                                             AUTO DE INFRAÇÃO E IMPOSIÇÃO                                         COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                          DE MULTA N. 3.130.004-2             TAX - LEGAL PROCEEDING           SÃO PAULO                                                     Yes              No               No

                                             AUTO DE INFRAÇÃO E IMPOSIÇÃO                                         COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                          DE MULTA N. 3.019.965-7             TAX - LEGAL PROCEEDING           SÃO PAULO                                                     Yes              No               No

                                             AUTO DE INFRAÇÃO E IMPOSIÇÃO                                         COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                          DE MULTA N. 3.120.275-5             TAX - LEGAL PROCEEDING           SÃO PAULO                                                     Yes              No               No

                                             AUTO DE INFRAÇÃO E IMPOSIÇÃO                                         COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                          DE MULTA N. 3.066.400-7             TAX - LEGAL PROCEEDING           SÃO PAULO                                                     Yes              No               No

                                             AUTO DE INFRAÇÃO E IMPOSIÇÃO                                         COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                          DE MULTA N. 3.124.075-6             TAX - LEGAL PROCEEDING           SÃO PAULO                                                     Yes              No               No

                                             AUTO DE INFRAÇÃO E IMPOSIÇÃO                                         COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                          DE MULTA N. 3.129.974-0             TAX - LEGAL PROCEEDING           SÃO PAULO                                                     Yes              No               No

                                             AUTO DE INFRAÇÃO E IMPOSIÇÃO                                         COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                          DE MULTA N. 3.108.031-5             TAX - LEGAL PROCEEDING           SÃO PAULO                                                     Yes              No               No

                                             AUTO DE INFRAÇÃO E IMPOSIÇÃO                                         COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                          DE MULTA N. 3.117.803-0             TAX - LEGAL PROCEEDING           SÃO PAULO                                                     Yes              No               No

                                             AUTO DE INFRAÇÃO E IMPOSIÇÃO                                         COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                          DE MULTA N. 3.129.561-7             TAX - LEGAL PROCEEDING           SÃO PAULO                                                     Yes              No               No

                                             AUTO DE INFRAÇÃO E IMPOSIÇÃO                                         COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                          DE MULTA N. 3.129.471-6             TAX - LEGAL PROCEEDING           SÃO PAULO                                                     Yes              No               No

                                             AUTO DE INFRAÇÃO E IMPOSIÇÃO                                         COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                          DE MULTA N. 3.120.284-6             TAX - LEGAL PROCEEDING           SÃO PAULO                                                     Yes              No               No




                                                                                                        358 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 479 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.117.772-4            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.108.044-3            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.108.042-0            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.120.324-3            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.106.086-9            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.108.053-4            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.108.021-2            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.103.255-2            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.095.877-5            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.123.771-0            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.123.781-2            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.117.801-7            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.030.055-1            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 4.023.832-5            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              Yes              No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.103.293-0            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.129.971-4            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No




                                                                                                       359 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 480 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.123.770-8            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.120.286-0            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.117.001-8            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.130.043-1            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No

                                            AUTO DE INFRAÇÃO E IMPOSIÇÃO                                          COURT OF SECRETARIA DA FAZENDA DO ESTADO DE
ESTADO DE SÃO PAULO                         DE MULTA N. 3.123.785-0            TAX - LEGAL PROCEEDING             SÃO PAULO                                                     Yes              No               No
                                                                               TAX - JUDICIAL PROCEEDING -        COURT OF 2ª VARA DA FAZENDA PÚBLICA DE
ESTADO DE SÃO PAULO                         0020869-47.2017.4.03.6183          OTHERS                             GUARUHOS                                                      Yes              Yes              No
                                                                               TAX - JUDICIAL PROCEEDING -        COURT OF 1ª VARA DA FAZENDA PÚBLICA DA
ESTADO DE SÃO PAULO                         0020869-47.2017.4.03.6184          OTHERS                             COMARCA DE GUARULHOS - SP                                     Yes              Yes              No
                                                                               TAX - JUDICIAL PROCEEDING -        COURT OF 1ª VARA DA FAZENDA PÚBLICA DE
ESTADO DE SÃO PAULO                         0020869-47.2017.4.03.6185          OTHERS                             CAMPINAS                                                      Yes              Yes              No
                                                                               TAX - JUDICIAL PROCEEDING -        COURT OF 2ª VARA CÍVEL DA COMARCA DE
ESTADO DE SÃO PAULO                         0020869-47.2017.4.03.6194          OTHERS                             GUARULHOS - SP                                                Yes              Yes              No
                                                                               TAX - JUDICIAL PROCEEDING -        COURT OF 10 ª VARA DAS EXECUÇÕES FISCAIS FEDERAIS
ESTADO DE SÃO PAULO                         0020869-47.2017.4.03.6229          OTHERS                             DE SÃO PAULO                                                  Yes              Yes              No
ESTADO DO CEARÁ                             0044192-03.2005.8.06.0001          TAX - LEGAL PROCEEDING             COURT OF ANEXO FISCAL DE FORTALEZA                            Yes              No               No
ESTADO DO CEARÁ                             0423865-45.2000.8.06.0001          TAX - LEGAL PROCEEDING             COURT OF 5ª VARA DO ANEXO FISCAL DE FORTALEZA                 Yes              No               No
                                                                               CIVIL LITIGATION - TICKETING /
ESTADO DO CEARÁ                             0204843-57.2015.8.06.0001          BILLING                            CIVIL COURT OF FORTALEZA                                      Yes              No               No
ESTADO DO CEARÁ                             0159834-04.2017.8.06.0001          CIVIL LITIGATION - FLIGHTS         CIVIL COURT OF FORTALEZA                                      Yes              No               No
ESTADO DO CEARÁ                             0175580-77.2015.8.06.0001          CIVIL LITIGATION - FLIGHTS         CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKETING /
ESTADO DO CEARÁ                             0184949-95.2015.8.06.0001          BILLING                            CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKETING /
ESTADO DO CEARÁ                             0184945-58.2015.8.06.0001          BILLING                            CIVIL COURT OF FORTALEZA                                      Yes              No               No
ESTADO DO CEARÁ                             0400247-75.2017.8.06.0001          CIVIL LITIGATION - COLLECTION      CIVIL COURT OF FORTALEZA                                      Yes              No               No
ESTADO DO CEARÁ                             01420735720178060001               CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FORTALEZA                                      Yes              No               No
ESTADO DO CEARÁ                             0109539-94.2016.8.06.0001          CIVIL LITIGATION - COLLECTION      CIVIL COURT OF FORTALEZA                                      Yes              No               No
ESTADO DO CEARÁ                             0175441-28.2015.8.06.0001          CIVIL LITIGATION - SERVICE         CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKETING /
ESTADO DO CEARÁ                             0897172-73.2014.8.06.0001          BILLING                            CIVIL COURT OF FORTALEZA                                      Yes              No               No
ESTADO DO CEARÁ                             0124745-17.2017.8.06.0001          CIVIL LITIGATION - COLLECTION      CIVIL COURT OF FORTALEZA                                      Yes              No               No
ESTADO DO CEARÁ                             0110733-95.2017.8.06.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FORTALEZA                                      Yes              No               No
ESTADO DO CEARÁ                             0108121-87.2017.8.06.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKETING /
ESTADO DO CEARÁ                             0108130-49.2017.8.06.0001          BILLING                            CIVIL COURT OF FORTALEZA                                      Yes              No               No
ESTADO DO CEARÁ                             0159850-55.2017.8.06.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKETING /
ESTADO DO CEARÁ                             0192562-69.2015.8.06.0001          BILLING                            CIVIL COURT OF FORTALEZA                                      Yes              No               No
ESTADO DO CEARÁ                             0177648-97.2015.8.06.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FORTALEZA                                      Yes              No               No



                                                                                                       360 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 481 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ESTADO DO CEARÁ                           0189854-46.2015.8.06.0001            CIVIL LITIGATION - FLIGHTS          CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                               CIVIL LITIGATION - DELAY /
ESTADO DO CEARÁ                           0836348-51.2014.8.06.0001            CANCELLATION / ASSISTANCE           4ª VARA DA FAZENDA PÚBLICA                                   Yes              No               No
                                                                               CIVIL LITIGATION - RIGHT TO
ESTADO DO CEARÁ                           0195596-52.2015.8.06.0001            REPENTANCE                          4ª VARA DA FAZENDA PÚBLICA                                   Yes              No               No
                                                                               CIVIL LITIGATION - REBOOKING /
ESTADO DO CEARÁ                           0197643-96.2015.8.06.0001            CANCELLATION FEE                    8ª VARA DA FAZENDA PÚBLICA                                   Yes              No               No
                                                                               CIVIL LITIGATION - TAX              2ª VARA DE EXECUÇÕES FISCAIS E DE CRIMES CONTRA
ESTADO DO CEARÁ                           0193423-55.2015.8.06.0001            ENFORCEMENT                         A ORDEM TRIBUTÁRIA                                           Yes              No               No
ESTADO DO CEARÁ                           0203843-90.2013.8.06.0001            TAX - LEGAL PROCEEDING              COURT OF ANEXO FISCAL DE FORTALEZA                           Yes              No               No
ESTADO DO ESPIRITO SANTO                  0009203-22.2017.8.08.0024            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VITÓRIA                                       Yes              No               No
ESTADO DO ESPIRITO SANTO                  0009201-52.2017.8.08.0024            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VITÓRIA                                       Yes              No               No
ESTADO DO ESPIRITO SANTO                  24160337390                          CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                          0001553-21.2017.8.08.0024
ESTADO DO ESPIRITO SANTO                  (201700061991)                       CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - TICKETING /
ESTADO DO MARANHAO                        0843484-49.2018.8.10.0001            BILLING                             CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                                                   COURT OF 3ª VARA ESPECIALIZADA DA FAZENDA
ESTADO DO MATO GROSSO                     0014122-24.2014.8.11.0041            TAX - LEGAL PROCEEDING              PÚBLICA DE MATO GROSSO                                       Yes              Yes              No
ESTADO DO MATO GROSSO                     0046770-91.2013.8.11.0041            CIVIL LITIGATION - SERVICE          CIVIL COURT OF CUIABÁ                                        Yes              No               No
ESTADO DO MATO GROSSO                     0048403-40.2013.8.11.0041            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CUIABÁ                                        Yes              No               No
ESTADO DO MATO GROSSO                     1006210-85.2016.8.11.0041            CIVIL LITIGATION - SERVICE          CIVIL COURT OF CUIABÁ                                        Yes              No               No
ESTADO DO MATO GROSSO                     1001969-34.2017.8.11.0041            CIVIL LITIGATION - SERVICE          CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                               CIVIL LITIGATION - PROMOTIONS
ESTADO DO MATO GROSSO                     1025554-18.2017.8.11.0041            / PARTNERSHIPS                      CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
ESTADO DO MATO GROSSO                     1001965-94.2017.8.11.0041            IMPEDIMENT                          CIVIL COURT OF CUIABÁ                                        Yes              No               No
ESTADO DO MATO GROSSO                     1026016-38.2018.8.11.0041            CIVIL LITIGATION - COLLECTION CIVIL COURT OF CUIABÁ                                              Yes              No               No
ESTADO DO MATO GROSSO                     1012779-05.2016.8.11.0041            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CUIABÁ                                        Yes              No               No
ESTADO DO MATO GROSSO                     1012697-71.2016.8.11.0041            CIVIL LITIGATION - FLIGHTS          CIVIL COURT OF CUIABÁ                                        Yes              No               No
ESTADO DO PARA                            0014615-31.2006.8.14.0301            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELÉM                                         Yes              No               No
ESTADO DO PARA                            0022848-57.2009.8.14.0301            CIVIL LITIGATION - FLIGHTS          CIVIL COURT OF BELÉM                                         Yes              No               No

                                             EEF Nº 0061642-94.2011.814.0301
                                             (001.2011.925.355-5)

                                             APELAÇÃO Nº 0067732-
                                             12.2015.8.14.0000
                                             REF. EF Nº 0052172-                                                  COURT OF 3ª VARA DE EXECUÇÃO FISCAL (ANTIGA 6ª
                                             73.2010.81.4.0301                                                    VARA DE FAZENDA PÚBLICA)/2ª TURMA DE DIREITO
ESTADO DO PARÁ                               (001.2010.9.05.215-7)           TAX - LEGAL PROCEEDING               PRIVADO TJ/PA                                                 Yes              Yes              No
                                             EF Nº 0052172-73.2010.81.4.0301
                                             (001.2010.9.05.215-7)

                                             REF. EEF Nº 0061642-
                                             94.2011.814.0301                                                     COURT OF 3ª VARA DE EXECUÇÃO FISCAL (ANTIGA 6ª
ESTADO DO PARÁ                               (001.2011.925.355-5)                TAX - LEGAL PROCEEDING           VARA DE FAZENDA PÚBLICA)/TJ/PA                                Yes              Yes              No
ESTADO DO PARANÁ                             0007102-21.2015.8.16.0004           CIVIL LITIGATION - BAGGAGE       CIVIL COURT OF CURITIBA                                       Yes              No               No
                                             EXECUÇÃO FISCAL N. 0250432-                                          COURT OF 17ª VARA DA FAZENDA PÚBLICA DO RIO DE
ESTADO DO RIO DE JANEIRO                     75.2016.8.19.0001                   TAX - LEGAL PROCEEDING           JANEIRO                                                       Yes              No               No



                                                                                                        361 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 482 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ESTADO DO RIO DE JANEIRO                   EF 0102508-55.2019.8.19.0001         TAX - LEGAL PROCEEDING              COURT OF 11ª VARA DE FAZENDA PÚBLICA - TJRJ                  Yes              No               No
                                                                                                                    COURT OF 11ª VARA DE FAZENDA PÚBLICA DO RIO DE
ESTADO DO RIO DE JANEIRO                   20011000026128                       TAX - LEGAL PROCEEDING              JANEIRO                                                      Yes              No               No
                                                                                TAX - JUDICIAL PROCEEDING -         COURT OF 17ª VARA DA FAZENDA PÚBLICA DO RIO DE
ESTADO DO RIO DE JANEIRO                   0020869-47.2017.4.03.6195            OTHERS                              JANEIRO                                                      Yes              No               No
                                                                                TAX - JUDICIAL PROCEEDING -         COURT OF 17ª VARA DA FAZENDA PÚBLICA DO RIO DE
ESTADO DO RIO DE JANEIRO                   0020869-47.2017.4.03.6196            OTHERS                              JANEIRO                                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKETING /
ESTADO DO RIO DE JANEIRO                   0088223-28.2017.8.19.0001            BILLING                             CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ESTADO DO RIO DE JANEIRO                   0219335-04.2009.8.19.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ESTADO DO RIO DE JANEIRO                   0233190-50.2009.8.19.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ESTADO DO RIO DE JANEIRO                   0377924-84.2015.8.19.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ESTADO DO RIO DE JANEIRO                   0148480-92.2012.8.19.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ESTADO DO RIO DE JANEIRO                   0432797-34.2015.8.19.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ESTADO DO RIO DE JANEIRO                   0016795-83.2017.8.19.0001            CIVIL LITIGATION - COLLECTION CIVIL COURT OF RIO DE JANEIRO                                      Yes              No               No
ESTADO DO RIO DE JANEIRO                   0087676-95.2011.8.19.0001            CIVIL LITIGATION - SERVICE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ESTADO DO RIO DE JANEIRO                   0017726-18.2019.8.19.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ESTADO DO RIO DE JANEIRO                   0063940-67.2019.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ESTADO DO RIO DE JANEIRO                   0116545-87.2019.8.19.0001            CIVIL LITIGATION - COLLECTION CIVIL COURT OF RIO DE JANEIRO                                      Yes              No               No
ESTADO DO RIO DE JANEIRO                   0097518-21.2019.8.19.0001            CIVIL LITIGATION - SERVICE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                           EXECUÇÃO FISCAL 0009107-
ESTADO DO RIO DE JANEIRO (FAZENDA          16.2007.8.19.0003                                                        COURT OF 2ª VARA CÍVEL DA COMARCA DE ANGRA DOS
PÚBLICA ESTADUAL)                          (2007.003.009066-3)                  TAX - LEGAL PROCEEDING              REIS                                                         Yes              No               No
                                           EF Nº 201412001799

                                             (REF. EEF Nº
                                             200611801409/CUMPRIMENTO DE
ESTADO DO SERGIPE                            SENTENÇA Nº 201412001800)   TAX - LEGAL PROCEEDING                    COURT OF 20ª VARA CÍVEL                                       Yes              Yes              No
ESTADO DO TOCANTINS                          0035084-74.2015.8.27.2729   CIVIL LITIGATION - SERVICE                CIVIL COURT OF PALMAS                                         Yes              No               No
ESTANISLAU CARNEIRO LIMA                     0496200-63.2006.5.02.0082   INDIVIDUAL LABOR CLAIM                    FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No

ESTEFANE BRIGIDA SANTANA DE FRANCA           7005487-39.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ESTEFANIA AMARAL ALBERTIN                    1013008-52.2018.8.26.0016           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No
ESTEFANIA RODRIGUES FERREIRA
FORTUNATO                                    5002620-97.2019.8.24.0030           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF IMBITUBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ESTEFANNE DE PAULA LOPES BARROS              7012483-53.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ESTEFANO JOSE DE ARAUJO                      5007031-13.2019.8.13.0024           RESERVATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
ESTEFFANE APARECIDA MORAES BISCLILIARI                                           CIVIL LITIGATION - TICKET /
BIGASKI                                      41.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
ESTEFFANE APARECIDA MORAES BISCLILIARI                                           CIVIL LITIGATION - TICKET /
BIGASKI                                      41.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
ESTELA MIRANDA FERREIRA DOS SANTOS           0000259-46.2020.8.16.0204           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ESTELA MISERENDINO BATISTA                   1045204-80.2019.8.11.0041           CHANGE                            CIVIL COURT OF CUIABÁ                                         Yes              No               No
ESTELA NACARATO FAUSTINO                     35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ESTELA NACARATO FAUSTINO                     35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                         362 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 483 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ESTELA TAIZA FRYDER                          5000157-37.2020.8.13.0166          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CLÁUDIO                                        Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
ESTELITA ROSA DE MORAES QUEIROZ              0022919-93.2017.8.17.2990          IMPEDIMENT                         CIVIL COURT OF OLINDA                                         Yes              No               No
ESTEPHERSONN NAZARO DE MEDEIROS              0000868-35.2018.5.21.0002          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ESTER BERAHA FREILICH                        1010315-61.2019.8.26.0016          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ESTER BLACH VIEIRA                           7056818-94.2019.8.22.0001          CHANGE                             CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ESTER DOBRI DOS SANTOS                       7004003-23.2019.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
ESTER FERNANDES MENEZES                      35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ESTER FERNANDES MENEZES                      35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ESTER FRUSCALSO JARDIM SILVA                 0024810-76.2016.8.21.0015          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GRAVATAÍ                                       Yes              No               No
ESTER GAMMAL FICHER                          1007628-19.2020.8.26.0100          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ESTER LIRA OLIVEIRA COSTA                    0028716-24.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ESTER LIRA OLIVEIRA COSTA                    0028716-24.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
ESTER MARIA GARCIA DA SILVEIRA               1013796-60.2020.8.11.0001          RESERVATION                        CIVIL COURT OF CUIABÁ                                         Yes              No               No
ESTER PEDROSO DE MORAES SANTOS               1001798-40.2014.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No

ESTER RAFAELA SILVA FRAZAO                   0825882-21.2019.8.23.0010          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BOA VISTA                                      Yes              No               No
ESTER RIBEIRO DA COSTA                       0010565-92.2020.5.15.0094          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ESTER SOARES CAVALCANTE                      0802551-75.2019.8.20.5124          CHANGE                             CIVIL COURT OF PARNAMIRIM                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ESTER VELLAR KRAUSE                          5016380-87.2019.8.21.0001          CANCELLATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No

ESTERLY SILVEIRA SANTIAGO                    5001690-94.2019.8.13.0027          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BETIM                                          Yes              No               No
ESTEVAM VICTOR CALHEIRA REZENDE              0000234-45.2020.8.05.0105          CIVIL LITIGATION - SERVICE         CIVIL COURT OF IPIAÚ                                          Yes              Yes              No
ESTEVAM VICTOR CALHEIRA REZENDE              0000234-45.2020.8.05.0105          CIVIL LITIGATION - SERVICE         CIVIL COURT OF IPIAÚ                                          Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
ESTEVAO ESPINOSA CENTURIAO                   0070714-13.2019.8.19.0002          RESERVATION                        CIVIL COURT OF NITERÓI                                        Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
ESTEVAO HENRIQUE HOLZ                        0001723-14.2017.8.08.0017          IMPEDIMENT                         CIVIL COURT OF DOMINGOS MARTINS                               Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ESTEVAO SARMENTO GARCIA                      5654414-62.2019.8.09.0051          CANCELLATION                       CIVIL COURT OF GOIÂNIA                                        Yes              No               No
ESTHER CATTANI SEVERO                        9000844-83.2020.8.21.0016          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF IJUÍ                                           Yes              No               No
ESTHER EUGENIA BENCHIMOL XAVIER DO                                              CIVIL LITIGATION - TAM
NASCIMENTO                                   5000927-48.2019.8.13.0430          FIDELIDADE PROGRAM                 CIVIL COURT OF MONTE BELO                                     Yes              Yes              No
ESTHER EUGENIA BENCHIMOL XAVIER DO                                              CIVIL LITIGATION - TAM
NASCIMENTO                                   5000927-48.2019.8.13.0430          FIDELIDADE PROGRAM                 CIVIL COURT OF MONTE BELO                                     Yes              Yes              No
ESTHER FERNANDES PAES DE ALMEIDA             5015137-27.2020.8.13.0024          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

ESTHER GONZALEZ FLOREZ                       5000022-63.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No

ESTHER KAROLINE DE ASSIS SCHULLE             0012834-03.2020.8.17.2001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                            Yes              No               No
ESTHER LOPES COHIM MOREIRA                   0023652-24.2019.8.05.0080          CIVIL LITIGATION - REFUNDS      CIVIL COURT OF FEIRA DE SANTANA                                  Yes              No               No
ETELVAN OLIVEIRA DOS SANTOS                  0017204-55.2019.5.16.0023          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              No               No



                                                                                                        363 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 484 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ETELVAN OLIVEIRA DOS SANTOS                0020014-41.2016.5.16.0012            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE IMPERATRIZ - MA                         Yes              No               No
ETELVAN OLIVEIRA DOS SANTOS                0016804-75.2018.5.16.0023            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ETELVINA MARIA DO NASCIMENTO               0800566-33.2020.8.18.0164            CHANGE                              CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ETELVIRA LACERDA FERRAZ DE QUEIROZ         0011085-72.2020.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No
ETERNO TOMAZ BORGES SOBRINHO               0702427-96.2020.8.07.0020            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ETHIERRE GUIMARAES DA SILVA                9000620-61.2020.8.21.0141            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CAPÃO DA CANOA                                     Yes              No               No
                                                                                CIVIL LITIGATION - TRAVEL
ETICA AGÊNCIA DE VIAGENS E TURISMO LTDA 0055077-06.2018.8.03.0001               AGENCY                              CIVIL COURT OF MACAPÁ                                        Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ETICA TURISMO E PROMOCOES LTDA             5519152-43.2019.8.09.0051            RESERVATION                         CIVIL COURT OF GOIÂNIA                                       Yes              No               No
ETICA TURISMO VIAGENS RECEPTIVOS LTDA-
ME                                         0034206-18.2019.8.03.0001            CIVIL LITIGATION - SERVICE          CIVIL COURT OF MACAPÁ                                        Yes              No               No
ETICA TURISMO VIAGENS RECEPTIVOS LTDA-                                          CIVIL LITIGATION - BOARDING
ME                                         0032627-35.2019.8.03.0001            IMPEDIMENT                          CIVIL COURT OF MACAPÁ                                        Yes              No               No
ETIENE DIAS DANTAS                         0000593-60.2018.5.21.0043            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ETY ESTHER BOUSSIDAN                       1002953-16.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
EUCIMAR FERREIRA DA COSTA CAMILO           1006610-87.2020.8.26.0576            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                              Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EUCLIDES RIZZI                             1011555-93.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EUCLIDES RIZZI                             1011555-93.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

EUCLIDES TOTTI GARCIA                        0013132-57.2019.8.26.0003           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
EUDETE JESUS DOS SANTOS                      1001063-36.2017.5.02.0044           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - ZONA SUL                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
EUDI DOS SANTOS MELO                         0013627-58.2020.8.05.0001           IMPEDIMENT                        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EUDINA EUGENIA GALAZZI DA SILVA              5004103-60.2019.8.08.0014           CANCELLATION                      CIVIL COURT OF COLATINA                                       Yes              No               No
EUGENIA ANDREA REBELO DE ANDRADE
TRINDADE                                     0867196-30.2018.8.14.0301           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EUGENIA FERREIRA DE SOUZA                    1002653-23.2020.8.26.0077           CANCELLATION                      CIVIL COURT OF BIRIGÜI                                        Yes              No               No
EUGENIA FIGUEIREDO COSTA                     0000559-15.2020.8.19.0207           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
EUGENIO GRECHI NETO                          0010590-65.2015.5.15.0067           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE RIBEIRÃO PRETO                         Yes              Yes              No
EUGENIO OLIVEIRA DO NASCIMENTO               0001051-13.2017.5.10.0013           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
EUGENIO RAIMUNDO                             0024639-09.2019.5.24.0007           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE CAMPO GRANDE                           Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
EUGENIO SALES MAZZEI                         23.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
EUGENIO SALES MAZZEI                         23.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
EUGENIO SILVA SOARES                         0001270-48.2020.8.19.0036           IMPEDIMENT                        CIVIL COURT OF NILÓPOLIS                                      Yes              Yes              No

EUGENIO SILVA SOARES                         0001262-71.2020.8.19.0036           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NILÓPOLIS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
EUGENIO SILVA SOARES                         0001270-48.2020.8.19.0036           IMPEDIMENT                      CIVIL COURT OF NILÓPOLIS                                        Yes              Yes              No




                                                                                                         364 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 485 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
EULALIA MORAES AMORIM SILVA                0180168-18.2019.8.05.0001            RESERVATION                         CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EULE CAVALCANTE SIQUEIRA                   7049799-37.2019.8.22.0001            CHANGE                              CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
EUNA BORGES FERREIRA                       0838847-80.2019.8.14.0301            RESERVATION                         CIVIL COURT OF BELÉM                                         Yes              No               No
EUNA MARIA SOUZA BORTOLI                   0007987-74.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No
EUNAPIO IRINEU DA CUNHA                    0001054-77.2017.5.10.0009            INDIVIDUAL LABOR CLAIM              CEJUSC                                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
EUNICE BISPO DA SILVA                      7005881-46.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
EUNICE CAMPOS DE OLIVEIRA                  0100592-57.2016.5.01.0028            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
EUNICE CASSIANO DE SOUZA                   7012023-82.2019.8.22.0007            CANCELLATION                        CIVIL COURT OF CACOAL                                        Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
EUNICE CRUZ RIBEIRO                        0801528-92.2019.8.10.0009            COLLECTION                          CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
EUNICE FERREIRA DA ROCHA                   0005738-76.2019.8.16.0035            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                          Yes              No               No
EUNICE PAULA SILVA PEREIRA                 0016791-79.2017.5.16.0001            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SÃO LUÍS - MA                           Yes              Yes              No

EUQUERIA DAS GRACAS DE SOUZA PAULA   5010541-59.2019.8.13.0145                   CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JUIZ DE FORA                                     Yes              No               No
EURICO BRAGATTO FILHO                1001092-49.2017.5.02.0315                   INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              Yes              No
EURICO VITOR RAMON BARBOSA SANTOS DE                                             CIVIL LITIGATION - BOARDING
SOUZA                                0007036-78.2019.8.05.0110                   IMPEDIMENT                      CIVIL COURT OF IRECÊ                                            Yes              No               No

EURICO WANDER DAVILA DO NASCIMENTO           7001618-68.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No

EURIPEDES ALEQUIS DE ALENCAR CAMPOS          7009141-34.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
EURIPEDES NUNES DE ALMEIDA                   5733691-33.2019.8.09.0147           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO LUÍS DE MONTES BELOS                       Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
EURIPEDES PAULO MENDONÇA E OUTROS            0007972-44.2016.8.16.0194           IMPEDIMENT                        CIVIL COURT OF CURITIBA                                       Yes              No               No
EURIS AGUIAR CARDENES                        0000471-36.2015.5.11.0009           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANUAS - AM                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
EURO FERREIRA GUEDES                         7002088-28.2018.8.22.0015           COLLECTION                        CIVIL COURT OF GUAJARÁ-MIRIM                                  Yes              No               No
EUSA CLEMENTINO                              5004524-30.2019.8.13.0105           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOVERNADOR VALADARES                           Yes              No               No
EUSTAQUIO PINHEIRO NETO                      0002490-39.2016.5.05.0561           INDIVIDUAL LABOR CLAIM            FORUM TRABALHISTA DE PORTO SEGURO                             Yes              Yes              No
EUVANIA GOMES DE CARVALHO OLIVEIRA           0007061-13.2019.8.19.0204           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
EUZENI ALVES BUSCEMI                         5256438-65.2018.8.09.0051           IMPEDIMENT                        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EVA ALVES FERREIRA                           7030702-51.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EVA LUDIMILLA RODRIGUES MATOS                0003484-93.2019.8.27.2729           CANCELLATION                      CIVIL COURT OF PALMAS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EVA MARIA BLANSKI                            0020609-77.2019.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                       Yes              No               No
EVA MARIA DE JESUS                           0011198-54.2020.8.08.0545           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VILA VELHA                                     Yes              No               No
EVA MARIANA PEIXOTO PEREIRA                  0802163-73.2020.8.23.0010           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BOA VISTA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EVA PIRES DE SALLES                          0703041-16.2020.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EVALDINA MENDES PEREIRA                      0846652-25.2019.8.10.0001           CHANGE                            CIVIL COURT OF SÃO LUÍS                                       Yes              No               No




                                                                                                         365 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 486 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

EVALDINA MENDES PEREIRA                     0847726-17.2019.8.10.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO LUÍS                                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EVALDINA MENDES PEREIRA NASCIMENTO          0846001-90.2019.8.10.0001          CANCELLATION                    CIVIL COURT OF SÃO LUÍS                                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EVALDINA MENDES PEREIRA NASCIMENTO          0846001-90.2019.8.10.0001          CANCELLATION                    CIVIL COURT OF SÃO LUÍS                                          Yes              No               No

EVALDINA MENDES PEREIRA NASCIMENTO          0846683-45.2019.8.10.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
EVALDO ALMEIDA SANTOS                       1000202-84.2019.5.02.0204          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO DE BARUERI                       Yes              No               No
EVALDO AUGUSTO DE PAULA                     0012312-33.2015.5.03.0144          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         Yes              Yes              No
EVALDO BARBOSA FIRES FILHO                  0006931-06.2020.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              No               No
EVALDO BARBOSA SOUSA                        0802982-98.2019.8.10.0012          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO LUÍS                                       Yes              Yes              No
EVALDO BARBOSA SOUSA                        0802982-98.2019.8.10.0012          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO LUÍS                                       Yes              Yes              No
EVALDO BATISTA DOS REIS                     0011385-98.2017.5.03.0111          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
EVALDO GONCALVES GIL                        0081000-81.2009.5.04.0030          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No

EVALDO LIMA DA SILVEIRA                     0001201-04.2020.8.25.0083          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARACAJU                                           Yes              No               No
EVALDO LOPES DA SILVA                       1000102-02.2019.5.02.0311          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              Yes              No

EVALDO MACEDO PINHEIRO                      5118187-06.2019.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No

EVALDO POLIZELI                             1000138-70.2020.8.26.0382          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF NEVES PAULISTA                                 Yes              No               No
EVALDO RODRIGUES OLIVEIRA                   1001796-67.2019.5.02.0323          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
EVANDO DOS SANTOS GONCALVES                 0010740-06.2013.5.14.0403          INDIVIDUAL LABOR CLAIM             1ª A 4ª VARAS DO TRABALHO DE RIO BRANCO                       Yes              Yes              No
EVANDO MARQUES DE SOUZA                     0001552-71.2016.5.10.0022          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
EVANDO MARQUES DE SOUZA                     0001177-70.2016.5.10.0022          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
EVANDRO ALVES                               5003521-45.2020.8.24.0090          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EVANDRO ANDRETTA                            1000363-26.2020.8.26.0080          CANCELLATION                       CIVIL COURT OF CABREÚVA                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
EVANDRO ANDRETTA                            1000363-26.2020.8.26.0080          CANCELLATION                       CIVIL COURT OF CABREÚVA                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
EVANDRO BUENO                               1001011-70.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
EVANDRO BUENO                               1001011-70.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
EVANDRO CAROBREZ FRANZINI                   0001302-97.2020.8.16.0113          CIVIL LITIGATION - CARGO           CIVIL COURT OF MARIALVA                                       Yes              No               No
EVANDRO DIAS DE ALCANTARA                   0000630-25.2019.5.10.0022          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
EVANDRO DICKSON PEREIRA CESAR DE SA                                            CIVIL LITIGATION - FLIGHT
FILHO                                       0802100-14.2020.8.15.2001          CHANGE                             CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No

EVANDRO FILIE ALAMPI                        1007335-76.2020.8.26.0576          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EVANDRO LUIS SCHON E OUTROS                 0834602-60.2018.8.14.0301          CANCELLATION                       CIVIL COURT OF BELÉM                                          Yes              No               No
EVANDRO LUIZ DANILISZYN                     0304315-58.2016.8.24.0045          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PALHOÇA                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
EVANDRO NEIVA OLIVEIRA                      0314317-60.2015.8.24.0033          CANCELLATION                       CIVIL COURT OF ITAJAÍ                                         Yes              No               No

EVANDRO PAULO BRIZZI                        9006671-13.2018.8.21.0027          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTA MARIA                                       Yes              No               No
EVANDRO PIRES DE LEMOS JUNIOR               27.001.011.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS      CIVIL COURT OF MACEIÓ                                            Yes              No               No
EVANDRO SANTOS RODRIGUES                    1000282-69.2020.5.02.0315          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              No               No



                                                                                                       366 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 487 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
EVANDRO UBIRATAN DE SOUSA FILHO            0030829-48.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              Yes              No
EVANDRO UBIRATAN DE SOUSA FILHO            0030829-48.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
EVANE DE SOUZA                             0000960-78.2020.8.19.0024            RESERVATION                         CIVIL COURT OF ITAGUAÍ                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EVANEIDE XAVIER PEIXOTO                    1000618-24.2020.8.26.0390            CANCELLATION                        CIVIL COURT OF NOVA GRANADA                                  Yes              No               No
EVANGELISTA VILANOVA SEVERO                7003024-15.2020.8.22.0005            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF JI-PARANÁ                                          Yes              No               No
EVANGELISTA VILANOVA SEVERO                7003024-15.2020.8.22.0005            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF JI-PARANÁ                                          Yes              No               No
EVANI ALANO CARVALHO                       0300499-31.2019.8.24.0282            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF JAGUARUNA                                     Yes              No               No
EVANI LIMA DE SAO LEAO                     0001136-96.2016.5.05.0037            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
EVANI LIMA DE SAO LEAO                     0001412-30.2016.5.05.0037            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
EVANIA CLEIA PAIVA DE SOUZA                1005158-73.2020.8.26.0016            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
EVANICE TORRES FERNANDES                   35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
EVANICE TORRES FERNANDES                   35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EVANIL BARRETO RONDON NETO                 1003755-34.2020.8.11.0001            OVERBOOKING                         CIVIL COURT OF CUIABÁ                                        Yes              No               No
EVANILDO LOURIVAL DE SOUSA                 0010701-15.2019.5.15.0130            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
EVANILDO NOGUEIRA DE SOUZA FILHO           0832510-75.2019.8.15.0001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CAMPINA GRANDE                                     Yes              No               No

EVANILDO NUNES COSTA                         0827011-97.2019.8.18.0140           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TERESINA                                       Yes              No               No
EVARISTO DE SOUZA SANTOS                     1000568-41.2020.5.02.0705           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
EVARISTO FARIA JUNIOR                        5032950-07.2019.8.13.0702           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF UBERLÂNDIA                                     Yes              Yes              No
EVARISTO FARIA JUNIOR                        5032950-07.2019.8.13.0702           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF UBERLÂNDIA                                     Yes              Yes              No
EVELIN APARECIDA PEREIRA                     1000379-49.2018.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
EVELIN BRAGA MACHADO DE ABREU                0046024-30.2018.8.19.0203           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
EVELIN SAMUELSSON                            7009183-83.2020.8.22.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EVELINE BOPPRE BESEN WOLNIEWICZ              5006597-74.2020.8.24.0091           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No

EVELINE MARTINS BRITO                        0704874-69.2020.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EVELINE PEREIRA SOARES                       0014079-71.2013.8.20.0106           CHANGE                            CIVIL COURT OF MOSSORÓ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
EVELINE SAMPAIO PINHO                        0195722-34.2017.8.06.0001           RESERVATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
EVELINN BATISTA DE MOURA                     0052514-79.2019.8.16.0021           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CASCAVEL                                       Yes              No               No
EVELISE HELENA SANTIAGO LIMA                 0001090-91.2018.8.11.0111           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF MATUPÁ                                         Yes              No               No
EVELIZE APARECIDA ODPPES MARQUESI            0000860-49.2017.5.09.0965           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

EVELLYN ARAUJO NASCIMENTO                    8018168-32.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No
EVELYN CARVALHO COSTA XAVIER                 0000488-23.2020.8.25.0085           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF ARACAJU                                          Yes              Yes              No
EVELYN CARVALHO COSTA XAVIER                 0000488-23.2020.8.25.0085           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF ARACAJU                                          Yes              Yes              No

EVELYN CRISTINA DOS SANTOS                   1000984-42.2020.8.26.0009           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
EVELYN DENISE SZELES REDORAT                 1013228-79.2016.8.26.0223           IMPEDIMENT                        CIVIL COURT OF GUARUJÁ                                        Yes              No               No
EVELYZE ROSA TABOSA E OUTROS                 0824293-27.2019.8.12.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
EVERALDO HORSTMANN                           5000086-07.2020.8.24.0141           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PRESIDENTE GETÚLIO                             Yes              No               No
EVERALDO NASCIMENTO DE FRANCA                1001655-69.2019.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No



                                                                                                         367 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 488 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
EVERARDO MONTEIRO LIMA                     0800426-83.2020.8.10.0014            RESERVATION                         CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EVERLI APARECIDA TROVAO                    0002525-09.2020.8.26.0016            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
EVERLI APARECIDA TROVAO                    0002525-09.2020.8.26.0016            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                CIVIL LITIGATION - IMPROPER
EVERSON CRUZ MALFEI                        0000367-94.2020.8.19.0203            COLLECTION                          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
EVERSON DE SOUZA MAMEDIO                   0000628-10.2018.5.10.0016            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
EVERSON EMILIO GOMES PEREIRA               0000953-63.2010.5.10.0016            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE BRASÍLIA                                Yes              Yes              No
EVERSON VIEIRA BERNARDO                    0000651-92.2018.5.09.0303            INDIVIDUAL LABOR CLAIM              FÓRUM DO TRABALHO                                            Yes              Yes              No
EVERSON WILIAN VIEIRA GURGEL               0100244-85.2019.5.01.0011            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
EVERTHON ADAMS DE ARAUJO                   0046535-47.2018.8.17.8201            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF RECIFE                                             Yes              No               No
EVERTHON SILVA FONSECA                     35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
EVERTON ANTONY MELO                        0029606-88.2019.8.16.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              No               No
EVERTON BAJUK MASSUCATO DE ALMEIDA         5004365-33.2020.8.24.0045            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PALHOÇA                                       Yes              Yes              No
EVERTON BAJUK MASSUCATO DE ALMEIDA         5004365-33.2020.8.24.0045            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PALHOÇA                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
EVERTON CLAYTON TAKEHARA DE OLIVEIRA 1022687-81.2019.8.26.0003                  CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
EVERTON CLAYTON TAKEHARA DE OLIVEIRA 1002142-56.2020.8.26.0002                  CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
EVERTON DA CRUZ DA COSTA                   1001270-64.2018.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
EVERTON DA SILVA HIEMER                    0021846-75.2017.5.04.0023            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
EVERTON DE ASSIS SOARES GERTRUDES DA
CONCEICAO                                  0206456-03.2019.8.05.0001            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              No               No
EVERTON DELGADO PEREIRA                    0001513-46.2020.8.19.0212            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF NITERÓI                                       Yes              No               No
EVERTON FELIPE LOPES                       0001133-39.2018.5.06.0007            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
EVERTON FERREIRA DE SOUZA                  1001779-50.2013.5.02.0320            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               No               Yes              Yes
EVERTON HENRIQUE SANTOS                    0001294-85.2016.5.10.0014            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
EVERTON JESUS ANTONIO DOS SANTOS           1004126-62.2020.8.26.0071            CANCELLATION                        CIVIL COURT OF BAURU                                         Yes              No               No

EVERTON JOSE DA SILVA                        1013308-92.2019.8.26.0011           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

EVERTON JOSE MONTEIRO LEAL                   0009866-91.2019.8.05.0150           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LAURO DE FREITAS                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EVERTON LIBERATO NARCISO                     1011936-26.2019.8.26.0006           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
EVERTON LIBERATO NARCISO                     1000980-18.2019.5.02.0701           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
EVERTON LIMA ALVES                           1000222-90.2020.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
EVERTON LOURENCO DA SILVA                    0004338-59.2019.8.25.0008           CANCELLATION                      CIVIL COURT OF BARRA DOS COQUEIROS                            Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
EVERTON LUIZ MANICA                          42.060.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF CAMPOS NOVOS                                   Yes              No               No
EVERTON NUNES DE OLIVEIRA                    0001248-61.2017.5.09.0670           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
EVERTON OLIVEIRA DE SIQUEIRA                 0000310-54.2017.5.06.0022           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO/PE                                        Yes              Yes              No

EVERTON RIBEIRO DA SILVA WANDERLEY           0001576-20.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              Yes              No

EVERTON RIBEIRO DA SILVA WANDERLEY           0001576-20.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              Yes              No




                                                                                                         368 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 489 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

EVERTON SANTANA DO NASCIMENTO                0032269-79.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
EVERTON SILVA DE OLIVEIRA                    0020257-10.2014.5.04.0005          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
EVERTON SILVA DE OLIVEIRA                    0020707-72.2014.5.04.0030          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
EVERTON SPARENBERGER DIAS                    1009010-50.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
EVILAZIO PEREIRA LUNA                        0101720-88.2016.5.01.0036          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
EVOLUTION CARGO TRANSPORTE URGENTES
LTDA                                         1004210-02.2014.8.26.0224          CIVIL LITIGATION - CARGO           CIVIL COURT OF SANTO ANDRÉ                                    Yes              No               No
EWERTON CLAUDIO SODRE MIRANDA                35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
EWERTON PAULINO DA SILVA                     1002064-44.2016.5.02.0318          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
EWERTON THIAGO MAGALHAES DOS SANTOS          0056351-87.2020.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
EXATA NORTE DISTRIBUIDORA HOSPITALAR
LTDA                                         0066099-13.2014.2014.8.17.0001     CIVIL LITIGATION - CARGO           CIVIL COURT OF RECIFE                                         Yes              No               No
EXCELENCIA VIAGENS E TURISMO LTDA            0003564-30.2013.8.24.0020          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CRICIÚMA                                       Yes              No               No
EYME DANTAS BRAUN                            0630951-39.2020.8.04.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
EYTHAN SABBAN                                1017578-55.2020.8.26.0002          RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
EZAU ROGERIO DOS SANTOS                      1005585-67.2020.8.26.0114          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CAMPINAS                                       Yes              No               No
EZEQUIEL DOS ANJOS DA SILVA                  0020128-88.2017.5.04.0008          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
EZEQUIEL FERREIRA LIMA                       1001074-68.2016.5.02.0313          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
EZEQUIEL MAIA DA COSTA                       0882580-13.2019.8.15.2001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No
EZEQUIEL MAIA DA COSTA                       0882580-13.2019.8.15.2001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
EZEQUIEL RODRIGUES                           1021548-63.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No

FABIA DE JESUS LIMA FRANCA                   5045360-25.2020.8.09.0007          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF ANÁPOLIS                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FABIA HORTENSIA VIEIRA                       5197186-70.2019.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FABIA HORTENSIA VIEIRA                       5197186-70.2019.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
FABIA REGINA RAMOS RODRIGUES                 0000178-51.2019.5.10.0010          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
FABIAN GILBERT SARAIVA SILVA MAIA            0717337-65.2019.8.07.0020          RESERVATION                        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
FABIAN PATRIC HEARTEL                        1001912-27.2015.5.02.0707          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
FABIAN RAMOS JARDIM                          0001242-29.2017.5.12.0037          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE FLORIANÓPOLIS                            Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
FABIANA ALMEIDA RODRIGUES                    0338645-10.2018.8.13.0145          COLLECTION                         CIVIL COURT OF JUIZ DE FORA                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FABIANA ALMEIDA SANTOS ROLIN                 0027025-63.2019.8.05.0080          CANCELLATION                       CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
FABIANA ALMEIDA SUZART                       0055767-10.2020.8.05.0001          RESERVATION                        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FABIANA ALVES DE MORAIS                0828427-04.2019.8.20.5004                CANCELLATION                       CIVIL COURT OF NATAL                                          Yes              No               No
FABIANA APARECIDA MEDEIROS DE OLIVEIRA                                          CIVIL LITIGATION - BOARDING
MOTA                                   0005973-74.2020.8.03.0001                IMPEDIMENT                         CIVIL COURT OF MACAPÁ                                         Yes              No               No

FABIANA APARECIDA MOREIRA LIMA               0026102-98.2020.8.16.0014          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LONDRINA                                          Yes              No               No
FABIANA APARECIDA ZORATO                     1001343-08.2016.5.02.0055          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                       Yes              Yes              No



                                                                                                        369 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 490 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
FABIANA ARAUJO BARBOSA                     0800781-66.2020.8.10.0023            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF AÇAILÂNDIA                                    Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
FABIANA ARAUJO SANTOS                      0178828-39.2019.8.05.0001            RESERVATION                         CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FABIANA CARPANINI LIMA                     0838117-20.2019.8.23.0010            CHANGE                              CIVIL COURT OF BOA VISTA                                     Yes              No               No

FABIANA CARRILHO SIMOES                      0005811-25.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FABIANA CASTRO DOS SANTOS                    0607562-02.2019.8.04.0020           RESERVATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIANA CURI HILSENRATH                      1010695-92.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIANA DA SILVA FLORÊNCIO                   0007414-69.2019.8.17.2480           CANCELLATION                      CIVIL COURT OF CARUARU                                        Yes              No               No
FABIANA DA SILVA OLIVEIRA                    0002989-20.2020.8.03.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MACAPÁ                                         Yes              Yes              No
FABIANA DA SILVA OLIVEIRA                    0002989-20.2020.8.03.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MACAPÁ                                         Yes              Yes              No
FABIANA DE JESUS CAVALCANTE                  1000451-62.2020.5.02.0701           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - ZONA SUL                       Yes              No               No

FABIANA DE OLIVEIRA ROCHA MORAES GATTI 8013552-46.2019.8.11.0001                 CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIANA DE OLIVEIRA SANTOS                   5012044-61.2019.8.24.0064           CANCELLATION                    CIVIL COURT OF SÃO JOSÉ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIANA DE OLIVEIRA SANTOS                   42.019.001.XX-XXXXXXX               CANCELLATION                    CIVIL COURT OF SÃO JOSÉ                                         Yes              No               No

FABIANA DE OLIVEIRA VERONEZE MARQUES         0010105-05.2015.5.01.0019           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
FABIANA DOS SANTOS MANABE                    0020775-90.2016.5.04.0017           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIANA DOS SANTOS PACHECO                   0013209-09.2020.8.19.0203           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
FABIANA EDUARDO MACHADO                      5002359-83.2019.8.13.0210           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PEDRO LEOPOLDO                                 Yes              No               No
FABIANA FERREIRA GIORI                       1000543-95.2016.5.02.0049           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
FABIANA FORTES ALCANTARA                     0003798-81.2019.8.16.0001           RESERVATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
FABIANA FREGADOLLI                           0016700-59.2006.5.02.0002           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No
FABIANA FREGADOLLI                           0010400-13.2008.5.02.0002           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No
FABIANA FRIEDRICH CARRARO CAMPELO                                                CIVIL LITIGATION - TICKET /
PRESTES                                      0042521-48.2018.8.16.0182           RESERVATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No

FABIANA FUENTES LOPES                        1010202-18.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FABIANA GABRIELA VASCONCELOS                 0021035-68.2014.5.04.0008           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
FABIANA GIROTTO MARQUES                      1000752-42.2016.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
FABIANA GIROTTO MARQUES                      0100021-64.2018.5.01.0045           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIANA GOMES PIERONI                        0000215-28.2020.8.19.0209           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
FABIANA JAQUELINE GOMES BECKER               5003845-93.2020.8.21.0033           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LEOPOLDO                                   Yes              No               No
FABIANA JESUS SIQUEIRA MOTTA                 1000738-50.2016.5.02.0059           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
FABIANA JOSEFA DOS SANTOS                    1013145-21.2020.8.26.0224           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GUARULHOS                                      Yes              No               No
FABIANA LADVOCAT CINTRA AMARAL                                                   CIVIL LITIGATION - FLIGHT
CARVALHO                                     0349731-20.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
FABIANA LIMA DE OLIVEIRA                     0000527-41.2015.5.02.0067           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIANA LOREDO MENEZES                       0623546-49.2020.8.04.0001           CHANGE                            CIVIL COURT OF MANAUS                                         Yes              Yes              No



                                                                                                         370 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 491 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
FABIANA LOREDO MENEZES                     0623546-49.2020.8.04.0001            CHANGE                              CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FABIANA MARCICANO                          1008381-76.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FABIANA MARCICANO                          1008381-76.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
FABIANA MARIA DA COSTA FONSECA             0038512-49.2020.8.19.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FABIANA MARIA DE ABREU TENORIO             0060706-72.2019.8.17.8201            CHANGE                              CIVIL COURT OF RECIFE                                        Yes              No               No

FABIANA MARIA DE ABREU TENORIO               0060713-64.2019.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                         Yes              No               No
FABIANA MARROCOS RESENDE SILVA               5210608-15.2019.8.13.0024           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIANA NEVES                                1010618-72.2019.8.26.0114           CANCELLATION                      CIVIL COURT OF CAMPINAS                                       Yes              No               No
FABIANA OLIVEIRA MARTINS                     0031416-25.2020.8.16.0014           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF LONDRINA                                       Yes              No               No

FABIANA PESSOA DE OLIVEIRA                   0032078-25.2019.8.05.0080           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
FABIANA PIRES DE SOUZA                       0010098-84.2015.5.01.0060           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIANA RAMOS DA CRUZ CARDOZO                0324417-54.2018.8.24.0038           OVERBOOKING                       CIVIL COURT OF JOINVILLE                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIANA RIBEIRO DO NASCIMENTO                5026857-72.2019.8.21.0001           CHANGE                            CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIANA ROBERTA PILOTTI                      0304123-89.2019.8.24.0023           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
FABIANA SANTOS RODRIGUES                     1001155-74.2017.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
FABIANA SILVA QUIXABEIRA                     1002000-47.2019.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
FABIANA TEREZINHA DE LIMA                    1001206-73.2017.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No

FABIANA VERZELETTI                           9000427-02.2020.8.21.3001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIANA ZILLI MEZZARI                        0313578-58.2017.8.24.0020           OVERBOOKING                     CIVIL COURT OF CRICIÚMA                                         Yes              No               No

FABIANE ANGELICA DA SILVA SOUZA              0626713-74.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
FABIANE BEATRIZ DUTRA                        0000275-39.2018.8.21.0104           IMPEDIMENT                        CIVIL COURT OF HORIZONTINA                                    Yes              No               No
FABIANE DE SOUSA GUIMARAES                   7049354-19.2019.8.22.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
FABIANE DOS SANTOS                           0004897-59.2020.8.19.0004           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO GONÇALO                                    Yes              Yes              No
FABIANE DOS SANTOS                           0004897-59.2020.8.19.0004           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO GONÇALO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
FABIANE GIESTAS FERREIRA                     0016352-02.2019.8.08.0347           RESERVATION                       CIVIL COURT OF VITÓRIA                                        Yes              No               No
FABIANE RICCI                                1001275-08.2017.5.02.0028           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
FABIANE ROSALINO                             1017075-54.2020.8.11.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CUIABÁ                                         Yes              No               No

FABIANE SANTOS DE MELLO                      0006448-41.2020.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              Yes              No

FABIANE SANTOS DE MELLO                      0006448-41.2020.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              Yes              No
FABIANE SILVA TEIXEIRA                       7005686-61.2020.8.22.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF PORTO VELHO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
FABIANI SOLANGE DE CASTRO                    9008218-69.2019.8.21.0022           IMPEDIMENT                      CIVIL COURT OF PELOTAS                                          Yes              No               No




                                                                                                         371 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 492 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
FABIANNA CABIZUCA BERNARDES NETTO         0007225-60.2019.8.19.0209            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
FABIANNE LIVIA PEREIRA BATISTA            0600249-68.2020.8.04.0015            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MANAUS                                        Yes              No               No
FABIANO ALENCAR PAULA                     0000349-59.2019.5.05.0038            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
FABIANO ALMEIDA DA ROCHA                  0070002-89.2020.8.19.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
FABIANO BURIOL                            0633526-12.2019.8.04.0015            RESERVATION                         CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
FABIANO CEZARIO REFFATTI                  0033919-06.2018.8.19.0208            IMPEDIMENT                          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
FABIANO CLAUDIO PEREIRA                   0002297-73.2020.8.19.0066            CANCELLATION                        CIVIL COURT OF VOLTA REDONDA                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
FABIANO CLAUDIO PEREIRA                   0002297-73.2020.8.19.0066            CANCELLATION                        CIVIL COURT OF VOLTA REDONDA                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
FABIANO COLARES DA SILVA                  0000118-19.2020.8.19.0212            CANCELLATION                        CIVIL COURT OF NITERÓI                                       Yes              No               No
FABIANO CORDEIRO VALENTIM                 1000451-68.2020.8.26.0596            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SERRANA                                            Yes              Yes              No
FABIANO CORDEIRO VALENTIM                 1000451-68.2020.8.26.0596            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SERRANA                                            Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
FABIANO DA CUNHA CORREA                   1021457-70.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

FABIANO DA SILVA ALMEIDA TASMO               1013343-45.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

FABIANO DA SILVA ALMEIDA TASMO               1013343-45.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIANO DALLAZEN                             9005809-52.2020.8.21.0001           CANCELLATION                    CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No
FABIANO DE JESUS SOARES                      1000065-23.2020.5.02.0316           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              No               No

FABIANO DE OLIVEIRA SOUSA                    0072238-04.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIANO DIAS DOS REIS                        0011539-80.2020.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIANO DIAS DOS REIS                        0011539-80.2020.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              Yes              No
FABIANO DOS SANTOS CORREA                    1007310-08.2020.8.26.0562           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SANTOS                                        Yes              No               No
FABIANO ESTEVAO DE MELO                      1000225-87.2016.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIANO FABIANO                              1000669-86.2020.8.26.0664           CANCELLATION                      CIVIL COURT OF VOTUPORANGA                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIANO FABIANO                              1000669-86.2020.8.26.0664           CANCELLATION                      CIVIL COURT OF VOTUPORANGA                                   Yes              Yes              No
FABIANO FAUST ZONTA                          1001476-66.2018.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
FABIANO FERREIRA MARINHO                     0000700-45.2016.5.13.0028           INDIVIDUAL LABOR CLAIM            FORÚM TRABALHISTA DE SANTA RITA                              Yes              Yes              No
FABIANO FIDELIS FERREIRA                     5005072-61.2020.8.13.0027           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BETIM                                         Yes              No               No
FABIANO FOPPA                                42.018.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO BELO                                    Yes              No               No
FABIANO FOPPA                                42.018.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO BELO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - PRE-
FABIANO GAMA RICCI                           1007478-28.2020.8.26.0071           REGISTRATION                      CIVIL COURT OF BAURU                                         Yes              No               No
FABIANO GOERTZ CIPELI                        35.001.003.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FABIANO GONCALVES PEREIRA                    0011950-47.2017.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
FABIANO HENRIQUE FERREIRA DA SILVEIRA        0011653-19.2018.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
FABIANO ISHIY ZAPAROLI                       5002906-50.2019.8.13.0687           FIDELIDADE PROGRAM                CIVIL COURT OF TIMÓTEO                                       Yes              No               No



                                                                                                        372 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 493 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
FABIANO MARTINS DA SILVA                    0001182-19.2013.8.26.0405            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF OSASCO                                        Yes              No               No
FABIANO MATOS DA SILVA                      5003472-98.2020.8.24.0091            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
FABIANO MATTOS DE OLIVEIRA                  0001101-26.2014.5.10.0019            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
FABIANO MATTOS DE OLIVEIRA                  0001365-58.2014.5.10.0014            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIANO MENEZES ROSA                        0801044-47.2019.8.12.0001            CANCELLATION                        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
FABIANO MORAIS DE HOLANDA BELTRAO           0000495-46.2020.8.17.8230            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CARUARU                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FABIANO NOVELLI MASSARIOL                   0003725-33.2017.8.08.0024            RESERVATION                         CIVIL COURT OF VITÓRIA                                       Yes              No               No
FABIANO NUNES DE ALMEIDA                    0011565-83.2015.5.01.0065            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
FABIANO NUNES DE ALMEIDA                    0011645-47.2015.5.01.0065            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
FABIANO OLIVEIRA SPERANDIO                  5000196-37.2019.8.13.0241            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF ESMERALDAS                                    Yes              No               No
FABIANO RAMOS DOS SANTOS                    1000194-47.2019.5.02.0709            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
FABIANO REBELLO HORTA JARDIM                5060788-19.2019.8.13.0024            RESERVATION                         CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FABIANO RIBEIRO MARQUES DOS SANTOS          5014856-08.2019.8.13.0024            RESERVATION                         CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
FABIANO ROBERTO DE CASTRO                   1017796-17.2019.8.26.0003            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FABIANO RODILEI VENDRASCO                   0001472-84.2011.5.15.0106            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO                                          Yes              Yes              No
FABIANO RODRIGUES COELHO                    1000039-37.2020.5.02.0312            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
FABIANO SANTOS DE MORAES                    1000850-38.2018.5.02.0321            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIANO SCHNEIDER URSO                      1001411-63.2019.8.26.0659            CANCELLATION                        CIVIL COURT OF VINHEDO                                       Yes              No               No
FABIANO STUMPF LUTZ                         0304207-54.2017.8.24.0090            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
FABIANO TENORIO DONARIO                     0011850-75.2015.5.01.0033            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIANO VILLAGRAN VISMARA                   1000807-30.2020.8.26.0704            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIANO VILLAGRAN VISMARA                   1000807-30.2020.8.26.0704            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
FABIANO YAMAZAKI                            35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIANY GOMES SERAFIM                       7012602-48.2019.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
FABIELI CRISTINE WEBER TAKAHASHI            0001335-46.2016.5.09.0122            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                    Yes              Yes              No
FABILA SOUZA MACHADO                        9005766-18.2020.8.21.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
FABIO ABRAHAO NICOLAU SALUM                 5002835-14.2019.8.24.0082            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO ADALBERTO CARDOSO DE MORAIS           0800783-27.2020.8.12.0008            CANCELLATION                        CIVIL COURT OF CORUMBÁ                                       Yes              No               No
FABIO ADALBERTO CARDOSO DE MORAIS           0800785-94.2020.8.12.0008            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CORUMBÁ                                       Yes              No               No
FABIO ADRIANO GONCALVES                     0011097-92.2019.5.15.0129            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO ALEXANDRE NASCIMENTO MORAES           0611290-29.2019.8.04.0092            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
FABIO ANDRADE DO CARMO                        0013090-37.2019.8.05.0150          / ADVERTISEMENTS              CIVIL COURT OF LAURO DE FREITAS                                    Yes              No               No

FABIO ANDRADE MENEZES                         1004916-59.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO ANDRE CROSA                             0010807-63.2018.8.21.0010          CANCELLATION                    CIVIL COURT OF CAXIAS DO SUL                                     Yes              No               No

FABIO ANGHEBEN                                1053727-84.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No



                                                                                                         373 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 494 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
FABIO ANTONIO TAVARES DOS SANTOS           1006812-74.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FABIO APARECIDO MENDES                     1002192-41.2014.5.02.0316            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
FABIO APARECIDO MENDES                     1002051-88.2015.5.02.0315            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

FABIO ARAUJO DE PINA                         5509980-77.2019.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                          Yes              Yes              No

FABIO ARAUJO DE PINA                         5509980-77.2019.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
FABIO ARAUJO GOIS                            1000410-50.2015.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
FABIO ARAUJO GROBA                           1000097-84.2013.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO AUGUSTO BUENO                          0000391-25.2020.8.16.0036           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO AUGUSTO BUENO                          0000391-25.2020.8.16.0036           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
FABIO AUGUSTO GARCIA CORO                    0030266-43.2019.8.16.0014           RESERVATION                       CIVIL COURT OF LONDRINA                                       Yes              No               No
FABIO AUGUSTO PRECOMA                        0001035-26.2017.5.09.0130           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

FABIO BAIADORI                               1005849-32.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FABIO BARRETO VERNOCHI                       0024304-76.2017.5.24.0001           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CAMPO GRANDE - MS                        Yes              Yes              No
FABIO BATISTA DOS SANTOS                     1000430-87.2014.5.02.0704           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
FABIO BATISTA SERAFIM                        0100315-25.2019.5.01.0064           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

FABIO BAYERI                                 1022910-03.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FABIO BORDINI MARCHI                         1066134-25.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO BRUHLMANN                              1002713-27.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO BRUHLMANN                              1002713-27.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FABIO CAMPOS ROGERIO                         35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No

FABIO CARLOS TABOSA VINAGRE                  0864611-68.2019.8.14.0301           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELÉM                                          Yes              No               No
FABIO CAVALCANTE DA SILVA                    0000798-57.2018.5.19.0007           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
FABIO CAVALCANTI GRELLET                     1000388-87.2018.5.02.0707           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
FABIO COMODO                                 1001881-49.2020.8.26.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FABIO COSTA BASTOS DA SILVA                  0042699-92.2019.8.19.0209           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
FABIO COSTA CUNHA                            0100016-57.2018.5.01.0040           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
FABIO COSTA SILVA                            0003199-95.2016.8.10.0040           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF IMPERATRIZ                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO CREIMER SCHICHMAN                      5152064-34.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
FABIO CRISTIANO DOS ANJOS                    1001546-40.2019.5.02.0709           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
FABIO CRISTIANO DOS ANJOS                    1000553-94.2019.5.02.0709           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
FABIO CRUZ BARREIROS                         0003900-85.2020.8.19.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
FABIO CRUZ BARREIROS                         0003900-85.2020.8.19.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
FABIO CUNHA DA COSTA                         0011601-63.2015.5.01.0021           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
FABIO D ANDREA                               0100852-52.2018.5.01.0065           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
FABIO D ANDREA                               0100853-37.2018.5.01.0065           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
FABIO DA COSTA BELFORT                       0000438-06.2016.5.11.0011           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO DA ROCHA CARLOS                        1029348-03.2019.8.26.0577           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                            Yes              No               No



                                                                                                         374 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 495 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
FABIO DA SILVA                             5001224-89.2020.8.24.0082            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
FABIO DA SILVA GAMA                        0001732-53.2016.5.20.0008            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE ARACAJÚ                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FABIO DA SILVA NEVES                       1001942-77.2020.8.26.0704            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FABIO DAVID MOTTA                          1067194-33.2019.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FABIO DE ALMEIDA                           0114400-35.2013.5.17.0014            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DA COMARCA DE VITÓRIA                      Yes              Yes              No

FABIO DE ALMEIDA LYRA                        0018337-24.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              Yes              No

FABIO DE ALMEIDA LYRA                        0018337-24.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              Yes              No
FABIO DE ASSIS LOURDES SANTIAGO,             0100034-68.2019.5.01.0032           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
FABIO DE FRANCA SIMAO                        0100032-54.2019.5.01.0079           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO DE GASPARI                             7039073-04.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO DE GASPARI                             7011824-44.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              No               No
FABIO DE JESUS ALVES                         0010826-08.2013.5.18.0001           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GOIÂNIA                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO DE MORAIS PASCHOAL                     1049280-77.2019.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
FABIO DE OLIVEIRA DOS ANJOS                  35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
FABIO DE SOUZA OLIVEIRA                      0038646-15.2019.8.26.0002           COLLECTION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No

FABIO DENIS RODRIGUES DE SOUSA               0002076-71.2020.8.25.0083           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARACAJU                                          Yes              Yes              No

FABIO DENIS RODRIGUES DE SOUSA               0002076-71.2020.8.25.0083           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARACAJU                                          Yes              Yes              No

FABIO DIAS DA SILVA                          5108126-79.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                        Yes              No               No
FABIO DOS SANTOS FERNANDES                   0100687-09.2019.5.01.0020           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO DOURADO NOLF                           0052715-73.2019.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO DOURADO NOLF                           0052715-73.2019.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              Yes              No
FABIO DUARTE DE ALMEIDA                      1001939-77.2019.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO EDUARDO CELANT                         42.001.001.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
FABIO EDUARDO DELGADO                        0010607-42.2019.5.15.0106           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO EDUARDO DOS SANTOS                     1035893-11.2019.8.26.0506           CANCELLATION                      CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO EUCLIDES BORGONHONE                    0000458-31.2020.8.16.0184           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
FABIO FARIA DOS SANTOS                       5045279-41.2020.8.09.0051           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
FABIO FERNANDES DOS SANTOS                   0000407-43.2016.5.10.0001           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
FABIO FERNANDES NETO                         0100995-74.2019.5.01.0075           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
FABIO FERREIRA CORREIA                       21.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
FABIO FERREIRA CORREIA                       21.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
FABIO FERREIRA DA SILVA                      1019607-78.2020.8.26.0002           IMPEDIMENT                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FABIO FERREIRA DA SILVA JUNIOR               0010175-56.2019.5.15.0095           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No




                                                                                                         375 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 496 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

FABIO FERREIRA PACHECO                       0858622-81.2019.8.14.0301          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FABIO FRANCISCO SIGNOR                       5007531-57.2020.8.24.0018          CANCELLATION                       CIVIL COURT OF CHAPECÓ                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FABIO FRANCISCO SIGNOR                       5007531-57.2020.8.24.0018          CANCELLATION                       CIVIL COURT OF CHAPECÓ                                        Yes              Yes              No
FABIO GARCIA LEITE                           0101255-77.2018.5.01.0014          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

FABIO GATTAS ALVES                           1000357-80.2020.8.26.0189          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FERNANDÓPOLIS                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FÁBIO GIANNIN                                0001807-92.2019.8.16.0026          CANCELLATION                    CIVIL COURT OF CAMPO LARGO                                       Yes              No               No

FABIO GODINHO BRAZ                           0026486-63.2018.8.19.0203          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No

FABIO GODINHO BRAZ                           0012635-25.2016.8.19.0203          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No

FABIO GODINHO BRAZ                           0026486-63.2018.8.19.0203          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FABIO GOES CALMON MACIEL                     0012968-06.2020.8.05.0080          CANCELLATION                       CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                                CIVIL LITIGATION - TAM
FABIO GOMES FIGUEIRA CAMACHO                 0000760-09.2020.8.19.0077          FIDELIDADE PROGRAM                 CIVIL COURT OF SEROPÉDICA                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
FABIO GONCALVES CAMPOS                       0749133-86.2019.8.07.0016          RESERVATION                        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FABIO GOUVEIA CARVALHO                       0040692-28.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
FABIO GUIMARAES VASCONCELOS                  1001361-95.2016.5.02.0712          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
FABIO HENRIQUE ASSAF DOMINGUES               0000042-59.2015.5.02.0061          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
FABIO HENRIQUE CREMA DOS SANTOS              1029896-47.2019.8.26.0506          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No

FABIO HENRIQUE SAITO                         0003977-47.2020.8.16.0173          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF UMUARAMA                                          Yes              Yes              No

FABIO HENRIQUE SAITO                         0003977-47.2020.8.16.0173          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF UMUARAMA                                       Yes              Yes              No
FABIO HENRIQUE SILVA                         1000761-62.2016.5.02.0037          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
FABIO HENRIQUE SILVEIRA NOGUEIRA             0833974-51.2019.8.15.2001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FABIO IDE AOKI                               1017764-78.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No

FABIO JADER SILVA ROCHA                      0122495-67.2019.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
FABIO JARDIM BATISTA                         0020026-05.2018.5.04.0017          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FABIO JERONYMO GALBIATI                      1001614-22.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FABIO JOCIANO XAVIER                         0005698-14.2020.8.16.0018          CANCELLATION                       CIVIL COURT OF MARINGÁ                                        Yes              No               No
FABIO JOSE ARCANJO                           1000233-88.2017.5.02.0717          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
FABIO JOSE ARCANJO                           1000916-28.2017.5.02.0717          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      No               Yes              Yes
FABIO JOSE DE OLIVEIRA                       1000171-64.2015.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No

FABIO JOSE DE SOUZA                          0000646-21.2020.8.17.8227          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JABOATÃO DOS GUARARAPES                           Yes              No               No

FABIO JOSE MARTINS TEIXEIRA                  3001576-11.2019.8.06.0020          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                         Yes              No               No



                                                                                                        376 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 497 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
FABIO JOSE VENTURA                          1003316-81.2013.5.02.0320            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
FABIO JUNIOR ALVES DE LUCENA                1002013-67.2015.5.02.0706            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
FABIO JUNIOR DOS SANTOS                     0002012-47.2014.5.10.0016            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO JUNIOR LEITE DE SOUZA PINTO           1018587-72.2020.8.11.0001            CANCELLATION                        CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO KIKUCHI YAMURA                        7003176-75.2020.8.22.0001            OVERBOOKING                         CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO KIKUCHI YAMURA                        7008672-85.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO KIKUCHI YAMURA                        7003176-75.2020.8.22.0001            OVERBOOKING                         CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO KIKUCHI YAMURA                        7008672-85.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
FABIO KWASEK                                0002535-24.2013.5.02.0014            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
FABIO LATUF GANDOUR                         1040125-86.2020.8.26.0100            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO LAZZARI                               0006751-50.2019.8.21.0010            CANCELLATION                        CIVIL COURT OF CAXIAS DO SUL                                 Yes              No               No
FABIO LEAL DA SILVA VIANA                   0825746-60.2019.8.18.0140            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF TERESINA                                      Yes              No               No
FABIO LEITE FERREIRA                        1000407-40.2020.5.02.0702            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No

FABIO LEITE GONCALVES                         0000052-14.2018.8.17.2880          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF LAGOA DO OURO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO LEONARDO RAMOS SALVADOR                 5002331-28.2020.8.24.0064          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
FABIO LIMA DA SILVA                           0000238-84.2019.5.07.0017          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
FABIO LINO DE ALENCAR                         0020965-92.2016.5.04.0004          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
FABIO LISBOA UCHOA COSTA                      23.002.004.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FORTALEZA                                      Yes              No               No
FABIO LUIS MESQUITA AVILA                     0800805-13.2020.8.10.0050          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PAÇO DO LUMIAR                                 Yes              No               No
FABIO LUIS POMAR MEDRANO                      1004829-55.2020.8.26.0309          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF JUNDIAÍ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO LUIS SILIPRANDI                         5000250-38.2019.8.21.0028          CANCELLATION                       CIVIL COURT OF BARRA DO RIBEIRO                               Yes              No               No

FABIO LUIZ CALDEIRA                           1000094-49.2020.8.26.0609          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TABOÃO DA SERRA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO LUIZ COELHO PINTO                       0824211-57.2019.8.12.0110          CANCELLATION                    CIVIL COURT OF CAMPO GRANDE                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO LUIZ LIMA SARAIVA                       0805278-42.2020.8.20.5004          CANCELLATION                    CIVIL COURT OF NATAL                                             Yes              No               No
                                                                                                                 FÓRUM TRABALHISTA JUIZ MARCONDES ANCILON
FABIO LUIZ MATOS DE ALMEIDA                   1001831-93.2015.5.02.0314          INDIVIDUAL LABOR CLAIM          AIRES DE ALENCAR - GUARULHOS/SP                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO LUIZ POLEZA                             5013057-69.2019.8.24.0008          CANCELLATION                    CIVIL COURT OF BLUMENAU                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO LUIZ SEIXAS SOTERIO DE OLIVEIRA         5032546-43.2020.8.09.0051          CANCELLATION                    CIVIL COURT OF GOIÂNIA                                           Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
FABIO LUIZ VAZ PORTO                          1074173-11.2019.8.26.0002          COMFORT                         CIVIL COURT OF SÃO PAULO                                         Yes              No               No

FABIO MARCIO CASTELO BRANCO BARBOSA           0000475-17.2017.5.22.0003          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
FABIO MARQUES DA SILVA                        0001297-21.2017.5.10.0009          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
FABIO MARQUES DE MATOS GARCIA                 0000767-40.2020.8.26.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FABIO MARTINS GONCALVES                       0012206-84.2017.5.15.0106          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
FABIO MASSASHI NARITA                         0001922-13.2015.5.02.0053          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No



                                                                                                         377 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 498 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

FABIO MASSAUD CAETANO                        9003731-56.2019.8.21.0022          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PELOTAS                                        Yes              No               No
FABIO MATIAS PEREIRA                         0010233-76.2018.5.03.0144          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - SPECIAL
FABIO MIGUEL SAKKAL                          1116966-98.2015.8.26.0100          PASSENGER                          CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FABIO MIRANDA LOPES                          0000171-20.2014.5.10.0015          INDIVIDUAL LABOR CLAIM             15ª VARA DO TRABALHO DE BRASÍLIA - DF                         Yes              Yes              No
FABIO NAIF QUEIROGA LAUAR                    0825127-34.2019.8.20.5004          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
FABIO NAVES MELO                             5177013-25.2019.8.13.0024          IMPEDIMENT                         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
FABIO NEKRYCZ                                1012289-44.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FABIO NEY MAIA NARA                          0800695-60.2019.8.14.0301          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BELÉM                                          Yes              No               No
FABIO NORGANG TADEI                          1000200-02.2020.5.02.0715          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
FABIO OLIVEIRA LIMA                          1000037-23.2018.5.02.0705          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
FABIO OLIVEIRA MAGALHAES                     35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FABIO OLIVEIRA SANTOS                        0047000-80.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
FABIO ORTIZ MEINBERG                         1019627-03.2019.8.26.0003          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No

FABIO PAGOTO                                 0000565-80.2020.8.16.0053          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELA VISTA DO PARAÍSO                          Yes              No               No
FABIO PAPA VASCONCELOS                       1068012-79.2019.8.26.0100          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FABIO PELLACANI BASILONE                     1001282-13.2020.8.26.0016          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FABIO PERONDI BARBOSA LIMA                   5026350-30.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FABIO PERONDI BARBOSA LIMA                   5026350-30.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
FABIO PESSOA GONCALVES DOS SANTOS            0828589-96.2019.8.20.5004          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FABIO PESSOA NUNES                           35.001.008.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FABIO PESSOA NUNES                           35.001.008.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FABIO PINHEIRO DE OLIVEIRA                   5001153-06.2019.8.08.0038          CHANGE                             CIVIL COURT OF NOVA VENÉCIA                                   Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FABIO PINHEIRO DE OLIVEIRA                   5001153-06.2019.8.08.0038          CHANGE                             CIVIL COURT OF NOVA VENÉCIA                                   Yes              Yes              No
                                                                                CIVIL LITIGATION - GENERAL
FABIO PINTO CASTELLANO                       1050033-62.2019.8.26.0114          LITIGATION - CIVIL                 CIVIL COURT OF CAMPINAS                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - GENERAL
FABIO PINTO CASTELLANO                       1050033-62.2019.8.26.0114          LITIGATION - CIVIL                 CIVIL COURT OF CAMPINAS                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FABIO PINTO DE ALBUQUERQUE                   0600807-40.2020.8.04.0015          CHANGE                             CIVIL COURT OF MANAUS                                         Yes              No               No

FABIO PLACA SOWEGERAU                        1026058-25.2019.8.26.0562          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SANTOS                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FABIO RAHAL REBELO                           5046769-55.2019.8.21.0001          CANCELLATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
FABIO RAMIRES MONTANELLI                     0001321-87.2015.5.12.0001          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE FLORIANÓPOLIS                            Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FABIO REIS PALMA                             5007653-79.2019.8.24.0091          CANCELLATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FABIO REIS PALMA                             5007653-79.2019.8.24.0091          CANCELLATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              Yes              No



                                                                                                        378 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 499 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
FABIO RENATO SILVA DOS SANTOS              0800108-83.2020.8.10.0149            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PEDREIRAS                                     Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
FABIO RESENDE MENDES                       0613045-86.2018.8.13.0702            IMPEDIMENT                          CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
FABIO RIBEIRO GOULART                      0100369-94.2018.5.01.0041            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
FABIO RICARDO BLANCO                       0010361-25.2014.5.15.0008            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
FABIO RIVANOR GOMES                        1000252-65.2019.5.02.0704            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
FABIO ROBERTO B QUINATO                    0003678-41.2019.8.16.0097            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF IVAIPORÃ                                      Yes              No               No

FABIO ROBERTO CABAR                          1006533-54.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO ROBERTO DOS SANTOS                     1002432-82.2020.8.26.0451           OVERBOOKING                       CIVIL COURT OF PIRACICABA                                     Yes              No               No
FABIO ROBERTO PEREIRA                        1000229-70.2020.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
FABIO ROBERTO PITOMBEIRA LIMA                0001304-61.2017.5.19.0009           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
FABIO ROBERTO PITOMBEIRA LIMA                0000735-34.2015.5.19.0008           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO - 19ª REGIÃO                    Yes              Yes              No
FABIO ROBERTO PITOMBEIRA LIMA                0010314-77.2013.5.19.0007           INDIVIDUAL LABOR CLAIM            1ª A 10ª VARAS DO TRABALHO DE MACEIÓ                          Yes              Yes              No
FABIO RODRIGO CALILO GONCALVES               0010483-45.2013.5.11.0053           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE BOA VISTA-RR                             Yes              Yes              No
FABIO RODRIGO DOS SANTOS                     0100858-42.2017.5.01.0082           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

FABIO RODRIGUES DOS SANTOS                   5077927-74.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FABIO RODRIGUES SOUSA BARROS                 0031415-11.2019.8.19.0202           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO ROGERIO BRUZON                         0804510-32.2018.8.12.0018           CANCELLATION                      CIVIL COURT OF PARANAÍBA                                      Yes              No               No
FABIO ROGERIO GUIMARAES DOS SANTOS           1000203-09.2019.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
FABIO ROGERIO GUIMARAES DOS SANTOS           1000657-86.2019.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
FABIO ROSA FILHO                             0001901-22.2013.5.03.0104           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE UBERLÂNDIA                               No               Yes              Yes
FABIO SACAVEM CARVALHO                       1001087-78.2018.5.02.0707           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO SALLES DE RESENDE                      1001508-60.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FABIO SARTORI GUERREIRO                      1000139-94.2020.8.26.0272           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ITAPIRA                                        Yes              No               No
FABIO SCORNAVACCA                            0020718-79.2019.5.04.0013           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

FABIO SEVERIANO SALLES                       0015945-26.2019.8.08.0725           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SERRA                                          Yes              No               No
FABIO SHIGUERU MURAKAMI                      50.005.001.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF DOURADOS                                       Yes              No               No
FABIO SHIGUERU MURAKAMI                      50.005.001.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF DOURADOS                                       Yes              No               No
FABIO SILVA CARVALHO                         0000250-27.2020.5.17.0004           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO SILVA DA ROSA                          9001542-37.2020.8.21.0001           CHANGE                            CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO SIMOES NUNES                           5000539-06.2019.8.08.0004           CANCELLATION                      CIVIL COURT OF ANCHIETA                                       Yes              No               No
FABIO SOARES RIBEIRO                         1000613-19.2018.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO SOUZA SILVA                            0052150-42.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABIO SOUZA SILVA                            0052091-54.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No

FABIO SPRADA DE MENEZES                      5000733-19.2019.8.24.0082           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                    Yes              No               No
FABIO TADEU FERNANDES                        1001952-94.2015.5.02.0323           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                  Yes              Yes              No

FABIO TOMAZ TEIXEIRA                         5017197-75.2019.8.24.0064           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ                                         Yes              No               No



                                                                                                         379 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 500 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

FABIO TUFIC MATNY                            7002898-74.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              No               No
FABIO VIEIRA DOS REIS                        0001708-21.2016.5.09.0658          INDIVIDUAL LABOR CLAIM          FORUM TRABALHISTA DE FOZ DO IGUACU                               Yes              Yes              No

FABIO YOSHIKAWA ROTONDANO                    1008230-13.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              Yes              No

FABIO YOSHIKAWA ROTONDANO                    1008230-13.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FABIOLA ALVES CANAL                          0023643-53.2019.8.08.0347          CANCELLATION                    CIVIL COURT OF VITÓRIA                                           Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FABIOLA BAIA FERNANDES DE ARAUJO             0820051-97.2017.8.20.5004          CANCELLATION                    CIVIL COURT OF NATAL                                             Yes              No               No

FABIOLA CASSIANO KERAMIDAS                   1016049-90.2019.8.26.0016          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FABIOLA DE MELO SIEMS                        0800495-22.2016.8.14.0701          CANCELLATION                    CIVIL COURT OF BELÉM                                             Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
FABIOLA DE MOURA CREMONESE DE MELLO          0303785-42.2018.8.24.0091          IMPEDIMENT                      CIVIL COURT OF FLORIANÓPOLIS                                     Yes              No               No

FABIOLA DIOGO DE SIQUEIRA FROTA              3002976-14.2019.8.06.0003          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FABIOLA FRIAS                                1001547-60.2020.8.26.0292          CANCELLATION                    CIVIL COURT OF JACAREÍ                                           Yes              No               No

FABIOLA KARINE CAIXETA                       5001727-02.2020.8.13.0702          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF UBERLÂNDIA                                        Yes              Yes              No

FABIOLA KARINE CAIXETA                       5001727-02.2020.8.13.0702          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF UBERLÂNDIA                                     Yes              Yes              No
FABIOLA LEITE REINATO                        0020060-15.2016.5.04.0028          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
FABIOLA MARIA DA SILVA                       1001304-07.2016.5.02.0315          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
FABIOLA MARIA PACHECO DE ARAUJO              0000079-40.2014.8.04.3901          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CODAJÁS                                        Yes              No               No

FABIOLA SILVA DE ABREU                       1006813-22.2020.8.26.0003          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FABRÃ-CIO SANTOS DA SILVA                    0700315-79.2020.8.01.0002          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF CRUZEIRO DO SUL                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FABRICIA ANJOS DE LIMA                       23.001.001.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
FABRICIA CONCEICAO LOPES                     9007498-34.2020.8.21.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No

FABRICIA CONSANI                             0000548-05.2020.8.16.0163          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SIQUEIRA CAMPOS                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FABRICIA SANTOS KOCH                         5014960-63.2020.8.13.0024          OVERBOOKING                        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
FABRICIANO LIMA NETO                         0803756-77.2020.8.20.5004          RESERVATION                        CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
FABRICIO ADRIANO RODELLA                     0001991-82.2020.8.16.0165          COLLECTION                         CIVIL COURT OF TELÊMACO BORBA                                 Yes              No               No

FABRICIO AIRES SANTOS SILVA                  7025127-62.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FABRICIO ALBERTO DOS SANTOS GERBASI          1001286-98.2020.8.26.0291          CANCELLATION                    CIVIL COURT OF JABOTICABAL                                       Yes              No               No
FABRICIO ALBUQUERQUE DIOGENES                23.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS      CIVIL COURT OF FORTALEZA                                         Yes              No               No

FABRICIO ALEX SANTOS BARBOZA                 0001403-92.2020.8.17.2640          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GARANHUNS                                         Yes              No               No
FABRICIO ALVES COSTA                         23.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS      CIVIL COURT OF FORTALEZA                                         Yes              No               No



                                                                                                        380 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 501 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
FABRICIO ANDRE MORESCO                     1000811-82.2016.5.02.0718            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
FABRICIO ANTUNES CURY DA SILVEIRA          0002257-90.2013.5.03.0112            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE BELO HORIZONTE                          Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
FABRICIO AUGUSTO REIS                      5061370-82.2020.8.13.0024            RESERVATION                         CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

FABRICIO BARBOSA NOVAES                      0060287-13.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              Yes              No

FABRICIO BARBOSA NOVAES                      0060287-13.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              Yes              No
FABRICIO BARRETO SPADA                       1001876-25.2014.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
FABRICIO BASSAGA NASCIMENTO                  0025739-36.2019.8.16.0018           CIVIL LITIGATION - SERVICE        CIVIL COURT OF MARINGÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABRICIO BEDUSCHI BELOTI                     1011327-96.2019.8.26.0344           CANCELLATION                      CIVIL COURT OF MARÍLIA                                        Yes              No               No
FABRICIO BELLOLLI DA SILVA                   5004637-23.2019.8.24.0090           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABRICIO CARDOSO FREITAS                     0020596-71.2019.8.08.0347           OVERBOOKING                       CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABRICIO CARDOSO FREITAS                     0020941-37.2019.8.08.0347           OVERBOOKING                       CIVIL COURT OF VITÓRIA                                        Yes              No               No

FABRICIO CARTELI                             1072759-75.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
FABRICIO CRUZ SOARES DA SILVA RANER          0095561-48.2020.8.19.0001           / ADVERTISEMENTS              CIVIL COURT OF RIO DE JANEIRO                                     Yes              No               No
FABRICIO DA SILVA FIGUEIRO                   0001092-32.2015.5.09.0965           INDIVIDUAL LABOR CLAIM        TRIBUNAL REGIONAL DO TRABALHO DA 09ª REGIÃO                       Yes              Yes              No
FABRICIO DE OLIVEIRA DE ALMEIDA              0100639-95.2019.5.01.0005           INDIVIDUAL LABOR CLAIM        FÓRUM DA JUSTIÇA DO TRABALHO                                      Yes              Yes              No

FABRICIO DE OLIVEIRA PINTO                   0009808-70.2020.8.05.0080           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FEIRA DE SANTANA                                 Yes              Yes              No

FABRICIO DE OLIVEIRA PINTO                   0009808-70.2020.8.05.0080           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FEIRA DE SANTANA                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - TAM
FABRICIO DE SOUZA RAMOS                      0030572-68.2018.8.19.0206           FIDELIDADE PROGRAM                CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABRICIO DIAS DA COSTA                       0002214-43.2020.8.16.0033           CHANGE                            CIVIL COURT OF PINHAIS                                        Yes              No               No
FABRICIO DOS ANJOS DE JESUS                  0000289-16.2020.5.10.0005           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
FABRICIO DOS SANTOS DE ARAUJO                0611386-89.2020.8.04.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                         Yes              No               No
FABRICIO DUCATTI                             0002066-11.2020.8.19.0207           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABRICIO FELIPE DA CRUZ PIEROTE              7010091-43.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              No               No
FABRICIO FERNANDES DE OLIVEIRA               0001162-78.2017.5.09.0965           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

FABRICIO FERREIRA LIMA                       5183786-86.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FABRICIO FRANCISCO RAMOS                     0307003-70.2017.8.24.0008           CANCELLATION                      CIVIL COURT OF BLUMENAU                                       Yes              No               No
FABRICIO FREDERIC BARRETO PINTO              0000856-64.2016.5.05.0025           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FABRICIO GOMES DE MELO                       5005681-77.2019.8.13.0480           CANCELLATION                      CIVIL COURT OF PATOS DE MINAS                                 Yes              No               No
FABRICIO JOSE DA SILVA                       1001554-35.2019.5.02.0703           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
FABRICIO LOPES DE LIMA                       1001183-96.2017.5.02.0006           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
FABRICIO LUZ CARDOSO                         35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No




                                                                                                         381 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 502 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

FABRICIO MACHADO RIGHETTI                   0615479-95.2020.8.04.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                            Yes              Yes              No

FABRICIO MACHADO RIGHETTI                   0618910-32.2019.8.04.0015          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                            Yes              Yes              No

FABRICIO MACHADO RIGHETTI                   0618875-72.2019.8.04.0015          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                            Yes              Yes              No

FABRICIO MACHADO RIGHETTI                   0615479-95.2020.8.04.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                            Yes              Yes              No

FABRICIO MACHADO RIGHETTI                   0618910-32.2019.8.04.0015          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                            Yes              Yes              No

FABRICIO MACHADO RIGHETTI                   0618875-72.2019.8.04.0015          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                            Yes              Yes              No

FABRICIO MARTINS DE ARAUJO                  1004701-06.2020.8.11.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CUIABÁ                                         Yes              No               No
FABRICIO MATOS DA COSTA                     7047646-31.2019.8.22.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
FABRICIO MENDES DUQUE                       5000862-48.2020.8.13.0194          LITIGATION - CIVIL                 CIVIL COURT OF CORONEL FABRICIANO                             Yes              Yes              No
                                                                               CIVIL LITIGATION - GENERAL
FABRICIO MENDES DUQUE                       5000862-48.2020.8.13.0194          LITIGATION - CIVIL                 CIVIL COURT OF CORONEL FABRICIANO                             Yes              Yes              No
FABRICIO MENEZES PEREIRA                    1009605-62.2020.8.26.0224          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF GUARULHOS                                      Yes              Yes              No
FABRICIO MENEZES PEREIRA                    1009605-62.2020.8.26.0224          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF GUARULHOS                                      Yes              Yes              No

FABRICIO MIGUEL                             9005885-83.2019.8.21.0010          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAXIAS DO SUL                                     Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
FABRICIO PONTES GRANDO                      9000981-13.2020.8.21.0001          RESERVATION                     CIVIL COURT OF PORTO ALEGRE                                      Yes              No               No

FABRICIO REZENDE BARROS                     0302415-19.2017.8.24.0073          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF TIMBÓ                                          Yes              No               No
FABRICIO RIBEIRO ROCHA                      0217651-82.2019.8.05.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SALVADOR                                       Yes              No               No
FABRICIO RODRIGUES DE SOUZA                 5713668-63.2019.8.09.0051          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
FABRICIO RODRIGUES DE SOUZA                 5713668-63.2019.8.09.0051          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
FABRICIO RODRIGUES LACERDA                  5000218-53.2020.8.21.0010          CANCELLATION                       CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
FABRICIO RODRIGUES LACERDA                  5000218-53.2020.8.21.0010          CANCELLATION                       CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No
FABRICIO RODRIGUES MELONIO                  0800491-75.2015.8.14.0941          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
FABRICIO SANTIAGO DA SILVA BORGES           5575063-60.2019.8.09.0012          IMPEDIMENT                         CIVIL COURT OF APARECIDA DE GOIÂNIA                           Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
FABRICIO SANTOS PRATES                      1013922-90.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
FABRICIO SARMENTO DE ALCANTARA              5141241-29.2020.8.09.0007          RESERVATION                        CIVIL COURT OF ANÁPOLIS                                       Yes              No               No
FABRICIO SCHMIDT DA SILVA                   0000180-83.2019.5.12.0036          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
FABRICIO SILVA RAMOS                        0700083-97.2020.8.02.0080          CANCELLATION                       CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
FABRICIO SLAVIERO                           0015885-11.2019.8.16.0182          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
FABRICIO SOARES PESSOA                      0000737-73.2019.5.13.0026          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA                                             Yes              Yes              No

FABRICIO SOUZA DE MORAIS                    0802380-56.2020.8.20.5004          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                             Yes              Yes              No




                                                                                                       382 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 503 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

FABRICIO SOUZA DE MORAIS                     0802380-56.2020.8.20.5004          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                             Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FABRICIO STEFANI PERUZZO                     0129408-55.2018.8.21.0001          CHANGE                          CIVIL COURT OF PORTO ALEGRE                                      Yes              No               No
FABRICIO TORRES DE OLIVEIRA                  1379090-2                          CIVIL LITIGATION - REFUNDS      CIVIL COURT OF GOIÂNIA                                           Yes              No               No

FABRICIO VAL PORTO GOMES                     0327243-71.2019.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
FABRICIO VERMEJO                             35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FABRICIO VIEIRA DE PAULA                     1021686-32.2017.8.26.0003          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FABRICIO VILARINHO DA SILVA                  1027261-53.2019.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No

FABRICIO XAVIER BONGESTAB                    0020351-48.2019.8.08.0545          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF VILA VELHA                                     Yes              No               No
FABRIZIA ROSA DOS SANTOS                     5072420-35.2020.8.09.0051          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FABRIZIO FERRENTINI SALEM                    1015697-77.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FABRIZIO PAZ IBIAPNA                         0013075-67.2019.8.18.0001          CIVIL LITIGATION - CARGO           CIVIL COURT OF TERESINA                                       Yes              No               No

FABRIZZIA BARBOSA DE SOUZA DOS SANTOS        1011815-73.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No

FABRIZZIA BARBOSA DE SOUZA DOS SANTOS        1011815-73.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
FABYANA LEITE RANGEL                         0884504-59.2019.8.15.2001          IMPEDIMENT                         CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
FABYANNY DE FATIMA FERREIRA DOS REIS                                            CIVIL LITIGATION - FLIGHT
WILLY                                        0009784-40.2020.8.16.0014          CANCELLATION                       CIVIL COURT OF LONDRINA                                       Yes              Yes              No
FABYANNY DE FATIMA FERREIRA DOS REIS                                            CIVIL LITIGATION - FLIGHT
WILLY                                        0009784-40.2020.8.16.0014          CANCELLATION                       CIVIL COURT OF LONDRINA                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FABYANO PINTO TEIXEIRA                       0005106-27.2020.8.05.0001          CHANGE                             CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FABYULLA VITORIA ALMEIDA RODRIGUES           1012776-65.2019.8.11.0002          CHANGE                             CIVIL COURT OF VÁRZEA GRANDE                                  Yes              No               No
FAGNER CORREIA DA SILVA                      0020901-08.2018.5.04.0006          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FAGNER EMANUEL DE OLIVEIRA COSTA             1071960-32.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No

FAGNER SENE RODRIGUES                        0000960-37.2020.8.16.0097          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF IVAIPORÃ                                          Yes              No               No
FAICAL RAYMOND HAYWARD ISIDORO               0800252-18.2020.8.20.5116          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF GOIANINHA                                         Yes              No               No
FAIRFAX BRASIL SEGUROS CORPORATIVOS S.
A.                                           1084325-52.2018.8.26.0100          CIVIL LITIGATION - CARGO           CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FARID CESAR FAES                             5000082-90.2019.8.21.0010          CANCELLATION                       CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No
FARLEI LOPES FRANCO                          5001300-02.2020.8.13.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
FARLEY AUGUSTO RODRIGUES FERNANDES           1000409-29.2019.5.02.0319          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
FARLEY FURTADO TEIXEIRA                      23.001.001.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
FARLEY FURTADO TEIXEIRA                      23.001.001.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
FARLEY GABRIEL DE PAULA                      0000410-98.2020.8.16.0046          RESERVATION                        CIVIL COURT OF ARAPOTI                                        Yes              No               No




                                                                                                        383 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 504 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - TRAVEL
FAST PASSAGENS E TURISMO LTDA               5376569-73.2018.8.09.0082            AGENCY                              CIVIL COURT OF ITAJÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TRAVEL
FAST PASSAGENS E TURISMO LTDA               5739718-29.2019.8.09.0051            AGENCY                              CIVIL COURT OF GOIÂNIA                                       Yes              No               No
FASTER BRASEX TRANSPORTES LOGÍSTICA
LTDA., FASTER LOGISTICS LTDA. E FASTER      1000766-51.2008.8.26.0068
ROAD EXPRESS LTDA.                          (0032259-63.2008.8.26.0068)          CIVIL LITIGATION - BANKRUPTCY 3ª VARA CÍVEL                                                      Yes              No               No
FATIMA APARECIDA DE OLIVEIRA                0000216-22.2014.5.02.0023            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
FATIMA APARECIDA PAVEZI DE OLIVEIRA         0012586-83.2017.5.15.0017            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FATIMA DA SILVA XAVIER BISTAFA              1003655-71.2019.8.26.0462            CANCELLATION                        CIVIL COURT OF POÁ                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FATIMA DE FIGUEIREDO                        0762393-36.2019.8.07.0016            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FATIMA DE FIGUEIREDO                        0762393-36.2019.8.07.0016            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FATIMA DENISE MAIA PINHEIRO                 0002575-96.2019.8.16.0194            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
FATIMA MARIA DIAS PEREIRA DE MELO           0802750-35.2020.8.20.5004            LITIGATION - CIVIL                  CIVIL COURT OF NATAL                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FATIMA MARIA EVANGELISTA DOS SANTOS         0821653-42.2018.8.10.0001            CANCELLATION                        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
FATIMA MARIA NEVES GOMES                    0212715-14.2019.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No
FATIMA ROSARIA CASTELO BRANCO                                                    CIVIL LITIGATION - FLIGHT
MARTINHO                                    0636798-14.2019.8.04.0015            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FATIMA SAMONTE GOMES                        1012226-22.2019.8.26.0077            CANCELLATION                        CIVIL COURT OF BIRIGÜI                                       Yes              No               No

FATIMA SEMCHECHEM DA SILVA                    0000926-62.2020.8.16.0097          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF IVAIPORÃ                                          Yes              No               No

FATIMA TANOS DE BRITO                         1073481-12.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FATIMA TRIPOTTI BATTISTETTI BALDO             1007002-23.2020.8.11.0001          CANCELLATION                       CIVIL COURT OF CUIABÁ                                         Yes              No               No
FATIMA TROMBINI                               41.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CURITIBA                                       Yes              No               No
FATIMA VITORIA DOS SANTOS                     0010489-71.2016.5.15.0106          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
FATIMO DONIZETTE SANCHES ROMANO               0010463-15.2017.5.15.0017          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
FAUSTA BEATRIZ SANTOS SILVA                   0100738-94.2019.5.01.0060          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FAUSTO DUARTE FELIX                           1073538-30.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FAUSTO GUIMARAES FERRAZ FILHO                 1000014-87.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FAUSTO RIBEIRO PRADELA                        1003717-26.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FAUSTO RIBEIRO PRADELA                        1003717-26.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FAUSTO SCHUMAHER ALE                          7003126-49.2020.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
FAUSTO TATSUO OCHIRO                          0011985-05.2020.8.16.0014          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF LONDRINA                                       Yes              No               No

FAUZE DIB                                     5007753-16.2020.8.13.0702          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF UBERLÂNDIA                                        Yes              No               No
FAYANE SERRA DANTAS BUTKE                     0025435-42.2019.8.08.0347          CIVIL LITIGATION - REFUNDS      CIVIL COURT OF VITÓRIA                                           Yes              Yes              No



                                                                                                         384 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 505 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
FAYANE SERRA DANTAS BUTKE                  0025435-42.2019.8.08.0347            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VITÓRIA                                       Yes              Yes              No
                                                                                                                    COURT OF VARA DAS EXECUÇÕES FISCAIS ESTADUAIS -
FAZENDA DO ESTADO DE SÃO PAULO             1585457-93.2014.8.26.0014            TAX - LEGAL PROCEEDING              FORO DAS EXECUÇÕES FISCAIS ESTADUAIS                         Yes              Yes              No
                                           0253410-30.2012.8.26.0014 (EFF                                           COURT OF VARA DAS EXECUÇÕES FISCAIS ESTADUAIS -
FAZENDA DO ESTADO DE SÃO PAULO             8000532-39.2013.8.26.0014)           TAX - LEGAL PROCEEDING              FORO DAS EXECUÇÕES FISCAIS ESTADUAIS                         Yes              No               No
FAZENDA NACIONAL                           0001110-71.2006.4.01.3100            TAX - LEGAL PROCEEDING              COURT OF JUSTIÇA FEDERAL DE MACAPÁ                           Yes              No               No
                                                                                TAX - ADMINISTRATIVE
FAZENDA NACIONAL                           19515.721154/2014-71                 PROCEEDING                          RECEITA FEDERAL                                              Yes              Yes              No
                                                                                TAX - ADMINISTRATIVE
FAZENDA NACIONAL                           10880.725950/2011-05                 PROCEEDING                          CARF - 1ª TO - 3ª CÂMARA - 3ª SESSÃO                         Yes              Yes              No
FAZENDA PÚBLICA DA BAHIA (AUTOR)           0203514-18.2007.8.05.0001            TAX - LEGAL PROCEEDING              COURT OF FAZENDA PÚBLICA DE SALVADOR                         Yes              No               No
FAZENDA PÚBLICA DA PARAÍBA                 0016501-08.2007.8.15.2001            TAX - LEGAL PROCEEDING              COURT OF FAZENDA PÚBLICA DE JOÃO PESSOA                      Yes              No               No
FAZENDA PÚBLICA DA PARAÍBA (AUTOR)         0800688-44.2003.815.2001             TAX - LEGAL PROCEEDING              COURT OF FAZENDA PÚBLICA DE JOÃO PESSOA                      Yes              No               No
FAZENDA PÚBLICA DO CEARÁ                   0483701-46.2000.8.06.0001            TAX - LEGAL PROCEEDING              COURT OF ANEXO FISCAL DE FORTALEZA                           Yes              No               No
                                           EF Nº 0012060-28.2013.8.07.0018
                                           (2013.01.1187909-2)

                                             CORRELATA AOS EEF Nº 0039967-
FAZENDA PÚBLICA DO DISTRITO FEDERAL          41.2014.8.07.0018                   TAX - LEGAL PROCEEDING            COURT OF VARA DE EXECUÇÃO FISCAL - TJ/DF                      Yes              Yes              No
FAZENDA PÚBLICA DO ESTADO DE SÃO                                                 TAX - JUDICIAL PROCEEDING -       COURT OF 10 ª VARA DAS EXECUÇÕES FISCAIS FEDERAIS
PAULO                                        0020869-47.2017.4.03.6212           OTHERS                            DE SÃO PAULO                                                  Yes              Yes              No
FAZENDA PÚBLICA DO ESTADO DO CEARÁ           0401223-82.2017.8.06.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                      Yes              No               No
FAZENDA PUBLICA ESTADUAL                     0844655-75.2017.8.10.0001           CIVIL LITIGATION - COLLECTION     CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
FAZENDA PUBLICA MUNICIPAL DE CAMPINA                                             CIVIL LITIGATION - TICKETING /
GRANDE                                       0001857-35.2015.8.15.0011           BILLING                           CIVIL COURT OF CAMPINA GRANDE                                 Yes              No               No

FEDERACAO NACIONAL DOS TRABALHADORES
EM TRANSPORTES AEREOS – FNTTA        0002061-02.2013.5.02.0031                   LABOR COLLECTIVE ACTION           FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No

FEDEX BRASIL LOGISTICA E TRANSPORTE LTDA 1047474-43.2020.8.26.0100               CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FELICIANO CORDEIRO VASSOLER MACEDO       0007328-62.2015.8.14.0301               CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELÉM                                          Yes              No               No
FELINTO ABEL DE ARAUJO NETO              0011180-30.2016.5.15.0092               INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CAMPINAS                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE ADAM LOPES CAVALCANTE                 0800176-48.2020.8.18.0169           CHANGE                            CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE ADDOR                                 0021329-65.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE AICHENBLAT ZEITOUNE                   1012754-53.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FELIPE AIRES PRESTES                         0020201-47.2014.5.04.0014           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
FELIPE ALVARENGA DINARDI BARBOSA             1000781-94.2018.5.02.0712           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE ALVES PEREIRA                         5012620-78.2020.8.13.0079           CANCELLATION                      CIVIL COURT OF CONTAGEM                                       Yes              No               No
FELIPE ALVES RANGHIERI                       1032696-21.2019.8.26.0224           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GUARULHOS                                      Yes              No               No

FELIPE ALVES RODRIGUES                       0006703-36.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE AMITAI SANTOS MORAES                  0656403-51.2020.8.04.0001           CANCELLATION                    CIVIL COURT OF MANAUS                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE ANDRE NASCIMENTO MOURAO               0002862-93.2020.8.19.0209           CANCELLATION                    CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No




                                                                                                         385 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 506 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - TICKET /
FELIPE ANDRETTI VEIGA                       0012598-88.2019.8.19.0042            RESERVATION                         CIVIL COURT OF PETRÓPOLIS                                    Yes              No               No
FELIPE ANTONIO DE OLIVEIRA                  1002541-66.2013.5.02.0320            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
FELIPE APARECIDO ARRUDA                     5001590-52.2019.8.13.0153            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CATAGUASES                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE ARAUJO CASQUILHA                     7058393-40.2019.8.22.0001            OVERBOOKING                         CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE ARAUJO CASQUILHA                     7058393-40.2019.8.22.0001            OVERBOOKING                         CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE ARAUJO MENDONCA COSTA                0701844-03.2019.8.02.0080            CANCELLATION                        CIVIL COURT OF MACEIÓ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE AUGUSTO ALVES DOS SANTOS             1000715-45.2020.8.26.0577            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE AUGUSTO DA SILVA                     1016375-82.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
FELIPE AUGUSTO DA SILVA                     0801593-72.2020.8.12.0017            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF NOVA ANDRADINA                                     Yes              No               No
FELIPE AUGUSTO DE BARROS FOGACA             1013519-67.2020.8.26.0602            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SOROCABA                                      Yes              Yes              No
FELIPE AUGUSTO DE BARROS FOGACA             1013519-67.2020.8.26.0602            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SOROCABA                                      Yes              Yes              No
FELIPE AUGUSTO DOS SANTOS ALMEIDA           0011304-28.2020.8.08.0347            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF VITÓRIA                                       Yes              No               No

FELIPE AUGUSTO FAGUNDES CAMILLO               1007462-87.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE AUGUSTO LEITE FERNANDES                0805405-77.2020.8.20.5004          CANCELLATION                    CIVIL COURT OF NATAL                                             Yes              No               No

FELIPE AUGUSTO RODRIGUES ROSSI                1002181-60.2019.8.26.0011          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

FELIPE AUGUSTO SCHOLZ                         0012427-49.2020.8.16.0182          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                          Yes              Yes              No

FELIPE AUGUSTO SCHOLZ                         0012427-49.2020.8.16.0182          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                          Yes              Yes              No
FELIPE AUGUSTO SCHREINER ZAGARE               1002102-87.2015.5.02.0319          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                   Yes              Yes              No

FELIPE AURELIO PEREIRA DE PAIVA               0812786-04.2019.8.20.5124          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PARNAMIRIM                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE AZEVEDO FIGUEIRA                       1030457-34.2019.8.26.0001          CHANGE                             CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FELIPE BAMPI                                  43.003.001.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE BARON NOVAES                           0042063-29.2019.8.19.0209          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
FELIPE BARSOTTI DE OLIVEIRA                   0000399-18.2013.5.02.0317          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
FELIPE BATISTA CALDEIRA                       5000412-13.2019.8.13.0430          LITIGATION - CIVIL                 CIVIL COURT OF MONTE BELO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FELIPE BATISTA RODRIGUES                      0700666-16.2019.8.02.0081          RESERVATION                        CIVIL COURT OF MACEIÓ                                         Yes              No               No
FELIPE BECKER VALENTE                         0000795-47.2014.5.02.0062          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No
FELIPE BENEVIDES POYER                        1003536-21.2020.8.11.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CUIABÁ                                         Yes              Yes              No
FELIPE BENEVIDES POYER                        1003536-21.2020.8.11.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CUIABÁ                                         Yes              Yes              No
FELIPE BERTUSSI VELOZO                        0002924-86.2019.8.16.0069          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CIANORTE                                       Yes              No               No
FELIPE BEZERRA BIE                            1000745-54.2019.5.02.0312          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

FELIPE BOCCASIUS SIQUEIRA                     0031135-84.2018.8.21.0019          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NOVO HAMBURGO                                     Yes              No               No




                                                                                                         386 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 507 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - GENERAL
FELIPE BORGES GONCALVES                     0012284-16.2019.8.05.0113            LITIGATION - CIVIL                  CIVIL COURT OF ITABUNA                                       Yes              No               No

FELIPE BORGES URBANETTO                       9003659-98.2020.8.21.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE BRUNO MOREIRA DOS SANTOS GOES          8024480-87.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF NAZARÉ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE BRUNO MOREIRA DOS SANTOS GOES          8024480-87.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF NAZARÉ                                         Yes              No               No
FELIPE CAMPOS MALVEIRA                        0000173-84.2018.5.10.0003          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

FELIPE CANDIDO VILAS BOAS                     5213044-44.2019.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              Yes              No

FELIPE CANDIDO VILAS BOAS                     5213044-44.2019.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE CARVALHO DA ROCHA OLIVEIRA             0018676-90.2020.8.19.0001          CHANGE                          CIVIL COURT OF RIO DE JANEIRO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE CARVALHO DA ROCHA OLIVEIRA             0018676-90.2020.8.19.0001          CHANGE                          CIVIL COURT OF RIO DE JANEIRO                                    Yes              Yes              No

FELIPE CAVACA SOARES ZUPPO                    5023313-92.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No

FELIPE CESAR RIBEIRO DE MELO                  0840822-88.2019.8.23.0010          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BOA VISTA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE CHADS AZEREDO                          0608385-88.2019.8.04.0015          CHANGE                          CIVIL COURT OF MANAUS                                            Yes              No               No

FELIPE COELHO GOMES FERNANDES BASTO           0264330-53.2019.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE CORREA MARCILIO                        1003590-13.2020.8.26.0019          CANCELLATION                       CIVIL COURT OF AMERICANA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE CORREA MARCILIO                        1003590-13.2020.8.26.0019          CANCELLATION                       CIVIL COURT OF AMERICANA                                      Yes              No               No
FELIPE COSME RAIOL MAIA                       0000069-33.2020.5.08.0018          INDIVIDUAL LABOR CLAIM             FÓRUM DO TRABALHO                                             Yes              No               No
FELIPE COSTA DE OLIVEIRA                      1001289-65.2017.5.02.0715          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No

FELIPE COSTA GARCIA                           0307848-86.2019.8.24.0023          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE DANIEL PALUDETTI                       1028667-05.2019.8.26.0554          CANCELLATION                       CIVIL COURT OF SANTO ANDRÉ                                    Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
FELIPE DE ALMEIDA GUTIERREZ                   0306314-48.2017.8.24.0033          PASSENGER                          CIVIL COURT OF ITAJAÍ                                         Yes              No               No
FELIPE DE ANDRADE ALVES                       0000604-80.2020.8.05.0248          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SERRINHA                                       Yes              No               No
FELIPE DE ANDRADE FARIA                       1005073-32.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
FELIPE DE ANDRADE FARIA                       1005073-32.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
FELIPE DE ANDRADE FERREIRA                    0000490-67.2017.5.06.0023          INDIVIDUAL LABOR CLAIM             VARA DO TRABALHO DO RECIFE - PE                               Yes              Yes              No

FELIPE DE ANDRADE HONORIO                     1000507-70.2020.8.26.0477          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PRAIA GRANDE                                      Yes              No               No

FELIPE DE ANDRADE SA                          0012897-52.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE DE CASTRO FETEIRA DO VALE              0018753-02.2020.8.19.0001          CANCELLATION                    CIVIL COURT OF RIO DE JANEIRO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE DE CASTRO FETEIRA DO VALE              0018753-02.2020.8.19.0001          CANCELLATION                    CIVIL COURT OF RIO DE JANEIRO                                    Yes              Yes              No




                                                                                                         387 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 508 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - ACCIDENT /
FELIPE DE FREITAS GOMES                     5080560-36.2017.8.13.0024            INCIDENT                            CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
FELIPE DE MELO LOPES                        0800079-95.2019.8.14.0039            CIVIL LITIGATION - SERVICE          CIVIL COURT OF PARAGOMINAS                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE DE MELO RABELLO                      0849417-42.2019.8.15.2001            CANCELLATION                        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE DE MENESES NIEBUHR                   5001145-23.2019.8.24.0090            CANCELLATION                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
FELIPE DE PAULA SILVA                       0013248-02.2019.8.08.0347            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF VITÓRIA                                       Yes              No               No
FELIPE DE QUEIROZ                           5001409-42.2019.8.13.0059            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BARROSO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE DE REZENDE CHAVES DRUMOND            0003752-32.2020.8.19.0209            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE DE REZENDE CHAVES DRUMOND            0003752-32.2020.8.19.0209            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE DE SOUSA FACUNDO                     0022576-79.2018.8.18.0001            CANCELLATION                        CIVIL COURT OF TERESINA                                      Yes              No               No

FELIPE DE SOUZA GOMES SOARES                  0004655-67.2020.8.19.0209          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE DIAS GUIMARAES                         5012034-12.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE DIAS GUIMARAES                         5012034-12.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
FELIPE DOS REIS FALCAO                        0013100-81.2019.8.05.0150          RESERVATION                        CIVIL COURT OF LAURO DE FREITAS                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE DOS SANTOS GONCALVES                   1007199-48.2020.8.26.0554          CANCELLATION                       CIVIL COURT OF SANTO ANDRÉ                                    Yes              No               No

FELIPE DUARTE DE FREITAS                      1051654-42.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE DUARTE MOREIRA                         1006793-54.2020.8.11.0001          CANCELLATION                       CIVIL COURT OF CUIABÁ                                         Yes              No               No
FELIPE EDUARDO DE OLIVEIRA MEDEIROS                                              CIVIL LITIGATION - TICKET /
PITON                                         0004613-05.2019.8.16.0187          RESERVATION                        CIVIL COURT OF CURITIBA                                       Yes              No               No
FELIPE EIDI KOMUKAI                           35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FELIPE EIDI KOMUKAI                           35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FELIPE ERMINO BORGES NETO                     34898-61.2015.8.10.0001            CIVIL LITIGATION - CARGO           CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE FACANHA ADRIANO                        0801295-51.2019.8.10.0153          CHANGE                             CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
FELIPE FALCAO ANASTACIO DA SILVA              1001740-75.2016.5.02.0311          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE FERNANDES GOMES                        1005418-22.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE FERNANDES MEDA                         0036832-08.2019.8.16.0014          CANCELLATION                       CIVIL COURT OF LONDRINA                                       Yes              No               No
FELIPE FIGUEIROA CARVALHO SANTOS              1022843-69.2019.8.26.0003          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE FLORIANI BECKER                        9003022-85.2019.8.21.0033          CHANGE                             CIVIL COURT OF SÃO LEOPOLDO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE FONTENELLE MARQUES                     0623948-25.2019.8.04.0015          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE FOUREAUX DE SIQUEIRA                   0011332-41.2019.8.19.0212          CHANGE                             CIVIL COURT OF NITERÓI                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE FROTA ARAUJO LEITE                     3002005-22.2019.8.06.0167          CANCELLATION                       CIVIL COURT OF SOBRAL                                         Yes              No               No



                                                                                                         388 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 509 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

FELIPE GABRICH TEIXEIRA DA COSTA             5000432-40.2020.8.13.0245          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SANTA LUZIA                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FELIPE GARLIPP SPINA                         1009926-84.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FELIPE GIESTA ROMANO                         0000663-60.2020.8.17.8226          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF PETROLINA                                      Yes              Yes              No
FELIPE GIESTA ROMANO                         0000663-60.2020.8.17.8226          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF PETROLINA                                      Yes              Yes              No

FELIPE GOMES                                 0067406-25.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              No               No

FELIPE GOMES BATISTA                         0053352-24.2019.8.16.0182          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                          Yes              Yes              No

FELIPE GOMES BATISTA                         0053352-24.2019.8.16.0182          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                          Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FELIPE GOMES NASCIMENTO                      0036440-84.2019.8.19.0014          OVERBOOKING                     CIVIL COURT OF CAMPOS DOS GOYTACAZES                             Yes              No               No
FELIPE GUEDES BARBOSA BARROS                 0000542-90.2014.5.11.0003          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE MANAUS                                      Yes              Yes              No

FELIPE GUEDES RICARTE ALVES                  3000027-62.2020.8.06.0009          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                         Yes              No               No

FELIPE GUILHERME KLOC                        1021498-68.2019.8.26.0003          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

FELIPE GUIMARAES PINHO                       0210273-75.2019.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FELIPE GUTIERREZ DINIZ                       1056220-58.2019.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
FELIPE HENRIQUE ALVES MIRANDA                5002781-62.2019.8.13.0241          RESERVATION                        CIVIL COURT OF ESMERALDAS                                     Yes              No               No
FELIPE HONORATO DE SOUSA                     0801349-61.2019.8.15.2001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
FELIPE JOSE CARVALHO PINTO                   0033706-49.2019.8.05.0080          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
FELIPE JOSE LUIZ LEITE                       52.016.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF ANÁPOLIS                                       Yes              No               No
FELIPE JOSE MISALE                           1002852-49.2020.8.26.0011          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FELIPE JULIANI TOPAN                         0000728-92.2020.8.16.0204          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FELIPE JULIANI TOPAN                         0000728-92.2020.8.16.0204          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              Yes              No

FELIPE KAFER                                 5001051-44.2019.8.21.0095          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ESTÂNCIA VELHA                                    Yes              No               No

FELIPE KOGEVNIKOVS LIMA SACRAMENTO           1000011-02.2020.8.26.0005          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              Yes              No

FELIPE KOGEVNIKOVS LIMA SACRAMENTO           1000011-02.2020.8.26.0005          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              Yes              No

FELIPE LAURO ANDREANI BARBOSA                0816238-53.2020.8.12.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FELIPE LEANDRO DE CAMPOS                     7004048-90.2020.8.22.0001          OVERBOOKING                        CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FELIPE LEANDRO DE CAMPOS                     7004048-90.2020.8.22.0001          OVERBOOKING                        CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
FELIPE LEANDRO SCHUCK                        9000431-67.2020.8.21.0017          CIVIL LITIGATION - SERVICE         CIVIL COURT OF LAJEADO                                        Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
FELIPE LEIPNER MARGATHO                      1011064-63.2019.8.26.0506          LITIGATION - CIVIL                 CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FELIPE LOPES DA CRUZ                         0024221-34.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No



                                                                                                        389 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 510 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
FELIPE LOPES MATOS                          0020276-96.2017.5.04.0009            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
FELIPE LOUBACH DA SILVA                     1000379-50.2017.5.02.0323            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
FELIPE MANOEL MOURA DOS SANTOS              0000344-71.2020.8.26.0004            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE MARTINS REIS                         5036486-86.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
FELIPE MEDEIROS ZERVELIS                    0061762-04.2020.8.05.0001            LITIGATION - CIVIL                  CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
FELIPE MEDEIROS ZERVELIS                    0563264-86.2018.8.05.0001            LITIGATION - CIVIL                  CIVIL COURT OF SALVADOR                                      Yes              No               No
FELIPE MENDES LACET PORTO                   0870720-15.2019.8.15.2001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
FELIPE MENEZES COSER                        0000226-20.2014.8.08.0065            COLLECTION                          CIVIL COURT OF JAGUARÉ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE MICHELS WALTER                       1002028-75.2020.8.26.0016            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE MICHELS WALTER                       1002028-75.2020.8.26.0016            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE MIRANDA MADRUGA                      0757073-05.2019.8.07.0016            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FELIPE MONTEIRO DE SOUZA OLIVEIRA           5062768-98.2019.8.13.0024            RESERVATION                         CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - PRE-
FELIPE MOREIRA ABRAO                        0000037-84.2020.8.27.2722            REGISTRATION                        CIVIL COURT OF GURUPI                                        Yes              No               No
                                                                                 CIVIL LITIGATION - PRE-
FELIPE MOREIRA ABRAO                        0000037-84.2020.8.27.2722            REGISTRATION                        CIVIL COURT OF GURUPI                                        Yes              No               No
FELIPE MOREIRA BATISTA DE SOUSA             35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No

FELIPE MOREIRA LEITE                          0074046-59.2017.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FELIPE MORENO VIEIRA                          1011764-62.2020.8.26.0002          RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FELIPE MUNIZ CAVALCANTI                       0101367-53.2017.5.01.0023          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE NEJM CARVALHO                          5005134-40.2019.8.13.0188          CANCELLATION                       CIVIL COURT OF NOVA LIMA                                      Yes              No               No

FELIPE OLIVEIRA ARAUJO                        5188028-88.2019.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No
FELIPE OLIVEIRA DE MELO                       0011306-61.2016.5.15.0066          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE RIBEIRÃO PRETO                              Yes              Yes              No
FELIPE OLIVEIRA SILVA                         1001412-48.2016.5.02.0311          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                   Yes              Yes              No
                                                                                                                 CENTRO JUDICIÁRIO DE SOLUÇÃO DE CONFLITOS E
FELIPE OTAVIANO GONCALVES                     1000139-21.2019.5.02.0055          INDIVIDUAL LABOR CLAIM          CIDADANIA                                                        Yes              Yes              No
FELIPE PAES VIEIRA                            5001087-69.2020.8.24.0030          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF IMBITUBA                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE PAES VIEIRA                            5001877-53.2020.8.24.0030          CANCELLATION                    CIVIL COURT OF IMBITUBA                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE PEREIRA DE OLIVEIRA                    0012956-89.2020.8.05.0080          CANCELLATION                    CIVIL COURT OF FEIRA DE SANTANA                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FELIPE PEREIRA GONCALVES                      5002879-72.2020.8.24.0090          RESERVATION                     CIVIL COURT OF FLORIANÓPOLIS                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
FELIPE PEREIRA GONCALVES                      5002879-72.2020.8.24.0090          RESERVATION                     CIVIL COURT OF FLORIANÓPOLIS                                     Yes              Yes              No
FELIPE PEREZ TORRES FERNANDES
RODRIGUES                                     1001155-36.2015.5.02.0318          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No



                                                                                                         390 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 511 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
FELIPE REIMONDI                             1001433-46.2019.5.02.0205            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE RETTORE STARLING PEREIRA             5178544-49.2019.8.13.0024            CHANGE                              CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

FELIPE REZENDE KACHAN                         1019376-51.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE RHOSSARD GUIMARAES                     0878679-57.2018.8.14.0301          CANCELLATION                       CIVIL COURT OF BELÉM                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE RHOSSARD GUIMARAES                     0878679-57.2018.8.14.0301          CANCELLATION                       CIVIL COURT OF BELÉM                                          Yes              Yes              No
FELIPE RIBEIRO COUTINHO GONCALVES DA                                             CIVIL LITIGATION - FLIGHT
SILVA                                         0858552-15.2018.8.15.2001          CANCELLATION                       CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FELIPE RODRIGUES DOS SANTOS                   1003150-41.2020.8.26.0011          RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FELIPE RODRIGUES ELOY                         1000981-13.2020.8.26.0066          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BARRETOS                                       Yes              No               No
FELIPE RODRIGUES ELOY                         1000981-13.2020.8.26.0066          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BARRETOS                                       Yes              No               No
FELIPE RODRIGUES LUCAS                        20200501906                        CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE RONZANI DE MORAES PEREIRA              0018379-17.2019.8.19.0002          CANCELLATION                       CIVIL COURT OF NITERÓI                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE ROSSI DE ANDRADE                       0702011-70.2020.8.07.0007          CANCELLATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
FELIPE RUOCCO                                 1005852-36.2020.8.26.0309          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF JUNDIAÍ                                        Yes              No               No
FELIPE SAIMON BARBOSA LIMA DA COSTA           0101219-15.2019.5.01.0074          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE SALES UCHOA                            0706011-86.2020.8.07.0016          OVERBOOKING                        CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE SALES UCHOA                            0706011-86.2020.8.07.0016          OVERBOOKING                        CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
FELIPE SANTANA SALES                          0000479-87.2015.5.05.0491          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE ILHÉUS                                   Yes              Yes              No
FELIPE SANTOS ALVES                           1009030-04.2020.8.26.0564          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO BERNARDO DO CAMPO                          Yes              No               No
FELIPE SCAFI PIQUEIRA                         0026854-15.2015.8.14.0301          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE SCHEFFER DE SOUZA                      1119843-69.2019.8.26.0100          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE SCHEFFER DE SOUZA                      1119843-69.2019.8.26.0100          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE SCHMIDEL SOUZA                         0014885-73.2019.8.08.0545          CANCELLATION                       CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE SCHOTT FERRAZ ALVES                    1007726-07.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE SCHOTT FERRAZ ALVES                    1007726-07.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FELIPE SENRA DE CARVALHO                      0000455-80.2018.5.10.0017          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FELIPE SILVA CAPUTO                           5067480-34.2019.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
FELIPE SILVANI NEVES                          35.001.003.XX-XXXXXXX              LITIGATION - CIVIL                 CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
FELIPE SILVANI NEVES                          35.001.003.XX-XXXXXXX              LITIGATION - CIVIL                 CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
FELIPE SOARES GURGEL                          3000087-87.2020.8.06.0024          COMFORT                            CIVIL COURT OF FORTALEZA                                      Yes              No               No

FELIPE SUCKOW HERRMANN                        1006478-06.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No



                                                                                                         391 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 512 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

FELIPE SUCKOW HERRMANN                       1006478-06.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
FELIPE TEIXEIRA DE ARAUJO                    3002242-63.2019.8.06.0003          LITIGATION - CIVIL              CIVIL COURT OF FORTALEZA                                         Yes              No               No
FELIPE TEIXEIRA SAMPAIO FALCAO
QUINTELLA                                    0012129-43.2019.8.05.0103          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ILHÉUS                                            Yes              No               No
FELIPE THIAGO SOARES SILVA                   0000213-76.2017.5.10.0011          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA BRASÍLIA/DF                                    Yes              Yes              No

FELIPE TOURON CUNHA                          0016340-34.2019.8.16.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CURITIBA                                       Yes              No               No
FELIPE TULER SOBRAL                          0193288-31.2019.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FELIPE VALENTE ARAUJO                        5032116-64.2020.8.13.0024          CHANGE                             CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
FELIPE VAZ LIMA                              0237875-51.2019.8.19.0001          LITIGATION - CIVIL                 CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FELIPE VENOSA KAUFMANN                       0312662-85.2018.8.19.0001          CHANGE                             CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

FELIPE VIANNA VARGAS                         5029018-33.2019.8.13.0145          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF JUIZ DE FORA                                   Yes              No               No
FELIPE VICENTE SILVA                         0000893-74.2019.5.06.0020          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE RECIFE - PE                              Yes              No               No
FELIPE VIEIRA FRANCO                         5016865-06.2020.8.13.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
FELIPE VIEIRA MACHADO                        0300187-02.2019.8.24.0041          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MAFRA                                          Yes              No               No
FELIPE VOUGUINHA DOS SANTOS                  0007613-26.2020.8.19.0209          CIVIL LITIGATION - CARGO           CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FELIPE WEBBER DE BACCO                       0024687-18.2019.8.21.0001          CHANGE                             CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No

FELIPE WELLING LORENTZ                       0025542-86.2019.8.08.0347          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF GUARAPARI                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FELIPE ZAPPALA                               1001529-36.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FELIPE ZAPPALA                               1001529-36.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FELIPPE CASSIO OLLER DA SILVA                1015889-34.2019.8.26.0576          CHANGE                             CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No

FELIPPE DE OLIVEIRA MACHADO                  0004319-96.2020.8.19.0004          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO GONÇALO                                       Yes              No               No

FELIPPE FARIAS DE JESUS                      5025629-78.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
FELIX ANIBAL URQUHART QUEVEDO                0846812-12.2019.8.14.0301          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
FELIX MARIA PEREZ ORTEGA                     1126013-62.2016.8.26.0100          IMPEDIMENT                         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FELLIPE COSTA AMARAL                         5001899-67.2020.8.13.0079          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CONTAGEM                                       Yes              No               No
FELLIPE DANIEL PERUZZO SANDES                1001455-50.2019.5.02.0320          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
FELLIPE GUIMARAES DOS SANTOS                 8000986-09.2018.8.05.0182          IMPEDIMENT                         CIVIL COURT OF NOVA VIÇOSA                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FELLIPE JALES ALVES                          1056241-10.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
FELLIPE RODRIGUES PARLANDI                   0004660-76.2020.8.16.0014          RESERVATION                        CIVIL COURT OF LONDRINA                                       Yes              No               No
FERDINANDO CORTESE NETO                      1000963-70.2017.5.02.0080          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO - ZONA SUL                       Yes              No               No
FERLANDA LUNA                                0000091-32.2020.8.05.0113          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ITABUNA                                        Yes              No               No




                                                                                                        392 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 513 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
FERMEDBH INSTRUMENTAL MEDICO
CIRURGICO HOSPITALAR LTDA                  5035127-38.2019.8.13.0024            CIVIL LITIGATION - CARGO            CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

FERMIANA AMORIM VIEIRA                       0300358-03.2019.8.24.0091           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
FERNANDA ABDULACK LOPES                      1002339-73.2019.8.26.0704           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA ACHIR ARAUJO                        0144547-67.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FERNANDA AGUIAR COSTA NUNIZ                  21.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FERNANDA AGUIAR COSTA NUNIZ                  21.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA ALBERTON RODRIGUES                  0000715-87.2020.8.16.0109           CANCELLATION                      CIVIL COURT OF MANDAGUARI                                     Yes              No               No

FERNANDA ALVES PEREIRA BASTOS                0702705-52.2019.8.07.0014           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BRASÍLIA                                       Yes              No               No
FERNANDA ALVES SPEDINE                       0235100-23.2009.5.02.0006           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
FERNANDA ALVES TINOCO                        0077928-14.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
FERNANDA AMADO DE SANCHEZ                    0021516-31.2015.5.04.0029           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
FERNANDA ANTUNES DOMINGUES                   0001067-52.2010.5.02.0039           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
FERNANDA APARECIDA BASSETTE ROMERO           1024721-92.2020.8.26.0100           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FERNANDA APARECIDA BASSETTE ROMERO           1024721-92.2020.8.26.0100           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FERNANDA APARECIDA DOS REIS CHEFER           0002005-83.2020.8.16.0030           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              No               No
FERNANDA APARECIDA DOS SANTOS                5016444-43.2020.8.09.0051           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF GOIÂNIA                                        Yes              No               No
FERNANDA APARECIDA RODRIGUES                 0003171-46.2019.8.26.0568           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO JOÃO DA BOA VISTA                          Yes              No               No
FERNANDA AZEVEDO BOTELHO                     0157774-17.2019.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No

FERNANDA BALD NIEBUHR                        0302173-35.2019.8.24.0091           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA BALTAR BERNASIUK BAUMANN            0120157-13.2018.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
FERNANDA BARBARA SANCHES DE LIMA             0012230-38.2017.5.15.0066           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RIBEIRÃO PRETO                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA BARBOSA GRIEBELER                   5002295-41.2019.8.21.6001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
FERNANDA BARROS ALMEIDA                      1000523-46.2017.5.02.0057           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
FERNANDA BEATRIZ MAISTRO                     0002060-60.2018.8.16.0044           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF APUCARANA                                      Yes              No               No
FERNANDA BEATRIZ VENDRAMIM                                                       CIVIL LITIGATION - FLIGHT
MARCHAUKOWSKI                                1014993-30.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FERNANDA BORDINHAO                           1000767-11.2016.5.02.0703           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No

FERNANDA BOZZETTO MACHADO                    9007361-52.2020.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
FERNANDA BRAGA CARVALHO PUPO                 5048456-20.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
FERNANDA BRAGA DE FREITAS                    0001056-20.2012.5.11.0001           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANAUS                                   No               Yes              Yes
FERNANDA BUENO                               1003693-63.2020.8.26.0037           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ARARAQUARA                                     Yes              No               No
FERNANDA CADENAZZI SCHMITZ                   1003318-67.2020.8.26.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA CALLEGARI MENEGHETTI                0014462-36.2019.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA CAMPOS MARTINS                      1038957-23.2018.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                         393 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 514 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - BOARDING
FERNANDA CANDIDO DE SOUZA                 5000048-21.2018.8.08.0008            IMPEDIMENT                          CIVIL COURT OF BARRA DE SÃO FRANCISCO                        Yes              No               No
FERNANDA CARDOSO MOREIRA                  1002035-57.2017.5.02.0706            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DA ZONA SUL                                Yes              Yes              No

FERNANDA CAROLINE DE OLIVEIRA CARNEIRO 0872149-37.2018.8.14.0301                 CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELÉM                                           Yes              No               No
FERNANDA CARUSO BARBOSA                0282372-53.2019.8.19.0001                 CIVIL LITIGATION - REFUNDS      CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No
FERNANDA CECILIA DE SOUSA NASCIMENTO
FIUZA                                  0012369-42.2017.5.03.0092                 INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA COBAYASHI                           1022430-25.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FERNANDA CORREA DALBEM                       0050479-91.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
FERNANDA COSTA BRITO                         0034126-63.2020.8.05.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SALVADOR                                      Yes              No               No
FERNANDA COSTA PAGANI                        0059884-22.2018.8.19.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NITERÓI                                       Yes              No               No
FERNANDA COSTA PAGANI                        0004333-86.2020.8.19.0002           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF NITERÓI                                       Yes              No               No
FERNANDA COSTA PAGANI                        0009102-11.2018.8.19.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NITERÓI                                       Yes              No               No
FERNANDA CRISTINA ALBUQUERQUE
SILVEIRA                                     0317471-59.2018.8.24.0008           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BLUMENAU                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA CRISTINA ALMEIDA DE SOUZA           1000355-70.2020.8.26.0655           CANCELLATION                      CIVIL COURT OF VÁRZEA PAULISTA                               Yes              No               No
FERNANDA CRISTINA BERNARDES CHAGAS                                               CIVIL LITIGATION - FLIGHT
MARTINS                                      7001765-94.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                   Yes              No               No
FERNANDA CRISTINA COUTINHO DA SILVA          0045640-80.2019.8.16.0182           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                      Yes              No               No

FERNANDA CRISTINA CRISPIM NUNES              7005838-12.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA CRISTINA DE MATTOS                  0002539-12.2020.8.16.0035           CHANGE                          CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                            Yes              No               No

FERNANDA CRISTINA DE MATTOS                  0002529-65.2020.8.16.0035           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA CRISTINA FERREIRA DE JESUS          9000268-73.2020.8.21.5001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA CRISTINA RODRIGUES                  0001779-54.2019.8.16.0017           CANCELLATION                      CIVIL COURT OF MARINGÁ                                       Yes              No               No
FERNANDA DA ROSA BECKER                      33.001.035.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
FERNANDA DA ROSA BECKER                      33.001.035.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

FERNANDA DA SILVA COSTA                      0001200-19.2020.8.25.0083           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ARACAJU                                       Yes              No               No
FERNANDA DALPRA OLIVEIRA                     0001905-72.2012.5.02.0023           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA DANTAS DOS SANTOS                   0808553-25.2020.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
FERNANDA DE ALBUQUERQUE RAMOS                0740889-71.2019.8.07.0016           IMPEDIMENT                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA DE ALMEIDA OLIVEIRA E OLIVEIRA 0030784-35.2019.8.05.0080                OVERBOOKING                       CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA DE ARAUJO LIMA                      1004903-60.2020.8.26.0002           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA DE ARAUJO LIMA                      1004903-60.2020.8.26.0002           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FERNANDA DE ASSIS                            1000007-22.2017.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
FERNANDA DE AVILA PEDROSO                    0020870-24.2015.5.04.0028           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No




                                                                                                        394 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 515 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
FERNANDA DE CARVALHO RODRIGUES DA
SILVA                                     1065446-63.2019.8.26.0002            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
FERNANDA DE LIMA JACOBINA                 0702314-57.2020.8.07.0016            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
FERNANDA DE LIMA VELUDO                   5052710-02.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
FERNANDA DE MEDEIROS FLORES NUNES         9007961-86.2019.8.21.0008            CANCELLATION                        CIVIL COURT OF CANOAS                                        Yes              No               No

FERNANDA DE MELO PEREIRA                     0036949-98.2019.8.05.0080           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
FERNANDA DE MORAES ALCOVA DE PAULO           35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FERNANDA DE MORAES ALCOVA DE PAULO           35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FERNANDA DE OLIVEIRA HENZ                    0000427-38.2020.5.10.0019           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

FERNANDA DE OLIVEIRA SADALA                  5000304-89.2020.8.13.0319           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ITABIRITO                                       Yes              No               No

FERNANDA DE PADUA GARIBA                     0011979-74.2019.8.16.0194           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                        Yes              No               No

FERNANDA DE PADUA GARIBA                     0011979-74.2019.8.16.0194           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA DE PRETTO MANSANO                   1028438-49.2019.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FERNANDA DE SOUZA ARAUJO                     35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FERNANDA DE SOUZA CAVALCANTI                 0000283-62.2019.5.13.0004           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                            Yes              Yes              No
FERNANDA DE SOUZA RIBEIRO                    0006291-68.2020.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

FERNANDA DE SOUZA RIBEIRO ARAUJO             1006897-46.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                          Yes              No               No

FERNANDA DO CARMO DE STEFANI                 1009887-87.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

FERNANDA DOS REIS PARENTONI                  5153450-02.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No
FERNANDA DOS SANTOS                          0001319-08.2017.5.05.0013           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              Yes              No
FERNANDA DOS SANTOS RAMOS                    0005829-17.2020.8.19.0208           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No
FERNANDA DOS SANTOS VARGAS ILARIO
NEDEL                                        0065800-48.2019.8.16.0014           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA DUARTE FERREIRA FREITAS             0727009-57.2019.8.07.0001           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA ELISA TRINDADE                      1012474-05.2020.8.11.0001           CANCELLATION                      CIVIL COURT OF CUIABÁ                                        Yes              No               No
FERNANDA FALBO FONTANESI                     0000920-42.2012.5.02.0011           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA FELIPE LUCARELLI                    1010486-26.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FERNANDA FERNANDES GOMES                     35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
FERNANDA FERNANDES MINISTERIO                0738104-39.2019.8.07.0016           LITIGATION - CIVIL                CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA FERREIRA BRAGA FERRAZ               1000633-63.2020.8.26.0011           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FERNANDA FERREIRA CHAVES                     0802199-15.2020.8.12.0110           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA FERREIRA COSTA                      7004586-71.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No
FERNANDA FERREIRA DA COSTA                   0001358-69.2020.8.26.0011           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO PAULO                                     Yes              No               No



                                                                                                        395 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 516 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
FERNANDA FIGUEIREDO FELISBINO BELMIRO 0048810-37.2019.8.19.0001                CHANGE                              CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

FERNANDA FIGUEIREDO PAPINI DE MORAES         5166504-35.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA FONSECA MENDONCA                    0161249-88.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA FREIRE MARTINS                      0003546-60.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
FERNANDA GALVEZ VILLELA                      1013312-66.2019.8.26.0032           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ARAÇATUBA                                     Yes              No               No

FERNANDA GARCIA ARGUELLO                     0818882-03.2019.8.12.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO GRANDE                                    Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
FERNANDA GIACOBO                             0005195-83.2020.8.16.0182           COLLECTION                      CIVIL COURT OF CURITIBA                                        Yes              No               No

FERNANDA GIANNELLI GRAF                      1001152-16.2020.8.26.0568           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOÃO DA BOA VISTA                         Yes              No               No
FERNANDA GOMES CAMPOS                        0020660-14.2016.5.04.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
FERNANDA GOMES CAMPOS                        0020949-60.2016.5.04.0030           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
FERNANDA GOMES DE MORAIS MOREIRA             1000752-65.2018.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
FERNANDA GOMES DE OLIVEIRA REGO
MASCARENHAS                                  0700320-68.2019.8.02.0080           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MACEIÓ                                        Yes              No               No

FERNANDA GOMES RIBEIRO                       7010995-63.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FERNANDA GOMES VIEIRA                        5001308-70.2020.8.13.0317           RESERVATION                       CIVIL COURT OF ITABIRA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA GONZALEZ ROCHA SOUZA                0046971-40.2020.8.19.0001           OVERBOOKING                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
FERNANDA GROSSI FERNANDES GONTIJO            5020428-08.2020.8.13.0024           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA HELENA ZANOTTI ANTONIO              0018997-85.2019.8.08.0545           CANCELLATION                      CIVIL COURT OF VILA VELHA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA INACIO MALDONADO                    1009892-12.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA INACIO MALDONADO                    1009892-12.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA INGRID CARVALHO DOS REIS            0000745-70.2016.8.14.0028           CANCELLATION                      CIVIL COURT OF MARABÁ                                        Yes              No               No
FERNANDA JACQUES DA SILVA                    0020273-95.2018.5.04.0013           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
FERNANDA JACQUES DA SILVA                    0020595-52.2017.5.04.0013           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA JASINSKI MARCATO                    0004879-96.2020.8.16.0044           OVERBOOKING                       CIVIL COURT OF APUCARANA                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA JASINSKI MARCATO                    0004879-96.2020.8.16.0044           OVERBOOKING                       CIVIL COURT OF APUCARANA                                     Yes              Yes              No
FERNANDA KELY SILVA AZEVEDO                  0017865-42.2016.5.16.0022           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SÃO LUÍS - MA                           Yes              Yes              No
FERNANDA LAMPERT FACHEL                      1001989-12.2015.5.02.0715           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FERNANDA LARA BORGES                         5212396-64.2019.8.13.0024           RESERVATION                       CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
FERNANDA LARA BORGES                         5212396-64.2019.8.13.0024           RESERVATION                       CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA LEAO PINTO                          5006090-56.2019.8.13.0188           CHANGE                            CIVIL COURT OF NOVA LIMA                                     Yes              No               No




                                                                                                        396 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 517 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

FERNANDA LETICIA GRACA ESPERANCA             1003714-29.2020.8.26.0008          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

FERNANDA LETICIA TEIXEIRA COSTA OLIVEIRA 0001576-83.2017.5.09.0122              INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

FERNANDA LIMA BORTOLETO PIMENTA              0024987-69.2019.8.08.0347          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                           Yes              Yes              No

FERNANDA LIMA BORTOLETO PIMENTA              0024987-69.2019.8.08.0347          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF VITÓRIA                                        Yes              Yes              No
FERNANDA LIMA DE OLIVEIRA                    1007457-78.2020.8.26.0224          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF GUARULHOS                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FERNANDA LOPES GIRARDI                       1002104-65.2020.8.26.0189          CANCELLATION                       CIVIL COURT OF FERNANDÓPOLIS                                  Yes              No               No
FERNANDA MACARIO DE ALMEIDA                  5001704-43.2020.8.24.0090          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FERNANDA MACEDO FERREIRA                     0042406-33.2020.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
FERNANDA MACEDO MEIRELES SERPA               0031228-79.2019.8.19.0209          RESERVATION                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
FERNANDA MACHADO BELAS                       0016154-80.2020.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              No               No

FERNANDA MACIEL DE TOLEDO PIZA               1036076-70.2018.8.11.0041          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                            Yes              No               No
FERNANDA MADALENA LEITE DA SILVA             22.001.025.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS      CIVIL COURT OF TERESINA                                          Yes              No               No
FERNANDA MAGNANI DE VARGAS                   1000080-38.2015.5.02.0713          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                         No               Yes              Yes

FERNANDA MARA DO NASCIMENTO BATISTA 0000880-94.2019.5.09.0892                   INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
FERNANDA MARCELHA GONZAGA           0022282-98.2019.8.08.0347                   CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
FERNANDA MARCELINO DE OLIVEIRA               1007431-02.2019.8.26.0229          RESERVATION                        CIVIL COURT OF HORTOLÂNDIA                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FERNANDA MARCENES KAMEI                      0024491-40.2019.8.08.0347          CANCELLATION                       CIVIL COURT OF VITÓRIA                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FERNANDA MARCENES KAMEI                      0024491-40.2019.8.08.0347          CANCELLATION                       CIVIL COURT OF VITÓRIA                                        Yes              Yes              No
FERNANDA MARCUSSI                            1001109-67.2020.8.26.0572          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO JOAQUIM DA BARRA                           Yes              No               No
FERNANDA MARIA BARRETO BORNHAUSEN                                               CIVIL LITIGATION - FLIGHT
SA                                           5000277-08.2020.8.24.0091          CANCELLATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
FERNANDA MARIA DE SÁ BENEVIDES                                                  CIVIL LITIGATION - FLIGHT
ALBUQUERQUE                                  0804447-81.2019.8.15.0731          CANCELLATION                       CIVIL COURT OF CABEDELO                                       Yes              No               No
FERNANDA MARIA GARCIA CARVALHO
SARAIVA                                      0042609-92.2020.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FERNANDA MARIA MAGALHAES PRADO               0044038-89.2018.8.13.0338          CANCELLATION                       CIVIL COURT OF ITAÚNA                                         Yes              No               No
FERNANDA MARIA MARTINS SANTOS                1013722-75.2019.8.26.0016          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FERNANDA MARIA PARENTE PAULINO               0000334-22.2018.8.06.0176          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF UBAJARA                                        Yes              No               No
FERNANDA MARIA PIRES TEIXEIRA                8000010-37.2018.8.05.0138          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF JAGUAQUARA                                     Yes              No               No
FERNANDA MARIA RODRIGUES OLIVEIRA            1000964-57.2016.5.02.0317          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
FERNANDA MARIA SILVA DO VALE                 1000472-35.2020.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
FERNANDA MARIANO DA ROCHA                    9000216-63.2020.8.21.3001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FERNANDA MARQUES CAETANO DE SOUSA            1000995-89.2020.8.26.0003          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FERNANDA MARQUES CAETANO DE SOUSA            1000995-89.2020.8.26.0003          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No




                                                                                                        397 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 518 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
FERNANDA MARTINS CASTRO RODRIGUES         0001871-34.2019.8.12.0020            CHANGE                              CIVIL COURT OF RIO BRILHANTE                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
FERNANDA MARTINS DO NASCIMENTO            0700608-45.2020.8.07.0014            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
FERNANDA MARTINS DO NASCIMENTO            0700608-45.2020.8.07.0014            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
FERNANDA MASCARENHAS LIMA                 0038065-42.2019.8.05.0080            CANCELLATION                        CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No

FERNANDA MATTIAS AMORIM CABRAL               0002214-22.2020.8.19.0207           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA MAYARA GONCALVES PEREIRA            7003558-68.2020.8.22.0001           OVERBOOKING                       CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA MAZZUCCO NICOSKI                    5000332-75.2020.8.24.0020           CANCELLATION                      CIVIL COURT OF CRICIÚMA                                      Yes              Yes              No
FERNANDA MAZZUCCO NICOSKI                    5006635-08.2020.8.24.0020           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CRICIÚMA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA MAZZUCCO NICOSKI                    5000332-75.2020.8.24.0020           CANCELLATION                      CIVIL COURT OF CRICIÚMA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
FERNANDA MENDES                              0012216-45.2019.8.16.0021           RESERVATION                       CIVIL COURT OF CASCAVEL                                      Yes              No               No
FERNANDA MENDES DE CARVALHO LIVANI           1012923-29.2019.8.26.0114           CIVIL LITIGATION - AIRPORTS       CIVIL COURT OF CAMPINAS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA MENDES DE OLIVEIRA VARELA           5015989-51.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA MENDES DE OLIVEIRA VARELA           5015989-51.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
FERNANDA MICHELE DA LUZ                      9002107-98.2020.8.21.0001           COLLECTION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
FERNANDA MIDORI CHIULO MORITA                1000056-98.2019.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

FERNANDA MIGNONI BOTELHO                     5005725-59.2020.8.24.0091           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA MIRANDA DE OLIVEIRA VILAR           1011692-75.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA MIRANDA DE OLIVEIRA VILAR           1011692-75.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA MODOLON MARCON                      1010575-56.2019.8.26.0011           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FERNANDA MORAES DE OLIVEIRA                  1000244-59.2017.5.02.0704           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
FERNANDA MOURA QUILIS BARROS                 1000986-87.2017.5.02.0703           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
FERNANDA MOURA SILVA BRANDAO LEITE           1000270-68.2019.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA MUNCHEN BARTH                       5029665-50.2019.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA NASCIMENTO HERRERO                  0832852-07.2018.8.12.0001           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA PAIXAO DA SILVA                     0800041-30.2020.8.18.0074           CHANGE                            CIVIL COURT OF SIMÕES                                        Yes              No               No

FERNANDA PANICHI DA VEIGA RIBEIRO            8015011-19.2015.8.11.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RONDONÓPOLIS                                    Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
FERNANDA PARADIZO SERRA                      1011870-31.2014.8.26.0003           / ADVERTISEMENTS              CIVIL COURT OF SÃO PAULO                                         Yes              No               No
FERNANDA PATRICIA ARAUJO DE ALMEIDA          5044730-31.2020.8.09.0051           CIVIL LITIGATION - SERVICE    CIVIL COURT OF GOIÂNIA                                           Yes              No               No



                                                                                                        398 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 519 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
FERNANDA PELLEGRINI PIVOTTO ALVES         1001533-27.2017.5.02.0316            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

FERNANDA PENA MOREIRA                        5069041-30.2018.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No
FERNANDA PENNA DE MELLO OSORES               5072471-19.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No

FERNANDA PEREIRA RAMOS                       1010668-12.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

FERNANDA PESSANHA DO AMARAL GURGEL           1002008-36.2019.8.26.0011           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FERNANDA PICARELLI CARDOSO SAMPAIO           1020865-46.2020.8.11.0001           RESERVATION                       CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA PICCOLO HUGGENTOBLER                0000172-37.2020.8.19.0033           CANCELLATION                      CIVIL COURT OF MIGUEL PEREIRA                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA PINTO DOS SANTOS                    9000344-19.2019.8.21.0059           CANCELLATION                      CIVIL COURT OF OSÓRIO                                        Yes              No               No

FERNANDA PORTO PAULO DA SILVA                1006019-28.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
FERNANDA RE MENDES                           0100681-21.2016.5.01.0080           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
FERNANDA RE MENDES                           0100683-88.2016.5.01.0080           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
FERNANDA RENDEIRO DE NORONHA                                                     CIVIL LITIGATION - FLIGHT
TAVARES                                      0852004-23.2019.8.14.0301           CANCELLATION                      CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA RIBEIRO DEOLINDO NOLDIN             0039694-30.2019.8.16.0182           CHANGE                            CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FERNANDA RIBEIRO FRANCA MARGE                5000052-17.2020.8.13.0439           RESERVATION                       CIVIL COURT OF MURIAÉ                                        Yes              No               No
FERNANDA ROCHA DE OLIVEIRA                   0002810-30.2012.5.02.0071           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No

FERNANDA RODRIGUES ARAUJO                    1004978-02.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

FERNANDA RODRIGUES BRAGA                     0026551-32.2019.8.16.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                      Yes              No               No
FERNANDA RODRIGUES MONTEIRO                  1000878-39.2019.5.02.0719           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA RODRIGUES MORO                      1011318-51.2019.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FERNANDA ROSA VERGARA                        9001375-20.2020.8.21.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO ALEGRE                                  Yes              Yes              No
FERNANDA ROSA VERGARA                        9001375-20.2020.8.21.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO ALEGRE                                  Yes              Yes              No

FERNANDA SANTOS BAIGAN                       0004288-80.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA SANTOS DE SOUZA                     0020251-26.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
FERNANDA SCHNABL DA SILVA                    0001088-83.2010.5.02.0053           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
FERNANDA SILVA BONFIM                        0001971-41.2013.5.02.0080           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA SILVA DE MENDONCA                   0816409-60.2019.8.14.0301           CANCELLATION                      CIVIL COURT OF BELÉM                                         Yes              No               No
FERNANDA SILVA SOARES                        0001396-41.2019.8.25.0077           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF INDIAROBA                                     Yes              No               No

FERNANDA SOARES SILVA                        7006787-36.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA SOUTO PARDINI                       1000715-65.2020.8.26.0344           CANCELLATION                    CIVIL COURT OF MARÍLIA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDA SOUZA MAYORAL PEDROSO               0015812-69.2020.8.05.0001           CANCELLATION                    CIVIL COURT OF SALVADOR                                        Yes              No               No




                                                                                                        399 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 520 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

FERNANDA SUSTER DE AZEVEDO                   0000684-27.2020.8.16.0187          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FERNANDA TAFURI DIAS PEDRAZAS                0003567-12.2020.8.19.0203          CHANGE                             CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FERNANDA TELLES CONEJO DESIO                 1122597-52.2017.8.26.0100          CHANGE                             CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FERNANDA THAIS BATISTIOLI DA SILVA           0001443-34.2020.8.26.0309          CHANGE                             CIVIL COURT OF JUNDIAÍ                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FERNANDA ULLMANN LOPEZ                       0154848-53.2018.8.21.0001          CANCELLATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FERNANDA VIEIRA MENDES                       0069691-34.2019.8.13.0702          CHANGE                             CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
FERNANDA VILARINHO PAIVA                     1000222-50.2017.5.02.0720          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FERNANDA VILELA NUNES                        0432766-71.2019.8.13.0702          CHANGE                             CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No

FERNANDA WEBER                               5008220-39.2020.8.21.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                      Yes              No               No

FERNANDA YOSHIKO TSUKUDA                     0001825-06.2020.8.16.0018          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MARINGÁ                                        Yes              No               No
FERNANDA YUMI FURUKAWA HATA                  1000956-95.2020.8.26.0099          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BRAGANÇA PAULISTA                              Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FERNANDO ALBUQUERQUE DA SILVA PRIMO 0001574-82.2019.8.17.8234                   CHANGE                             CIVIL COURT OF LIMOEIRO                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FERNANDO ALFREDO RABELLO FRANCO              3000547-45.2018.8.06.0024          OVERBOOKING                        CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
FERNANDO ALMEIDA GUIDA                       5006379-61.2019.8.13.0261          RESERVATION                        CIVIL COURT OF FORMIGA                                        Yes              No               No
FERNANDO AMADEU SILVA OLIVEIRA               0001079-47.2018.5.22.0001          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FERNANDO ANDRADE MAISTRO                     0012491-22.2019.8.16.0044          CANCELLATION                       CIVIL COURT OF APUCARANA                                      Yes              No               No
FERNANDO ANTONIO BEZERRA CAVALCANTI                                             CIVIL LITIGATION - FLIGHT
MADRUGA FILHO                                0000287-62.2020.8.25.0010          OVERBOOKING                        CIVIL COURT OF CAMPO DO BRITO                                 Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
FERNANDO ANTONIO DA MOTTA                    0348472-87.2019.8.19.0001          RESERVATION                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
FERNANDO ANTONIO DE CASTRO AOAD              1061902-67.2019.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FERNANDO ANTONIO FERREIRA LIMA               0006223-10.2020.8.03.0001          CANCELLATION                       CIVIL COURT OF MACAPÁ                                         Yes              No               No
FERNANDO ANTONIO PINHEIRO LEMOS              0001251-54.2019.5.07.0006          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
FERNANDO ANTONIO SILVA DE AZEVEDO                                               CIVIL LITIGATION - FLIGHT
FILHO                                        0024577-29.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No
FERNANDO ANTONIO SILVA DE AZEVEDO                                               CIVIL LITIGATION - FLIGHT
FILHO                                        0024577-29.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No
FERNANDO ANTONIO VEIGA DOS SANTOS            0001197-13.2018.5.06.0019          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE RECIFE                                   Yes              No               No
FERNANDO APARECIDO DOS SANTOS                1000728-64.2014.5.02.0321          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No

FERNANDO APARECIDO ESTEVAM                   0001193-60.2020.8.16.0056          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMBÉ                                             Yes              No               No

FERNANDO AREVALO                             1010810-36.2020.8.11.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                            Yes              No               No

FERNANDO AUGUSTO ADNET                       0024723-52.2019.8.08.0347          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                           Yes              No               No
FERNANDO AUGUSTO CAPITANIO                   9000500-18.2020.8.21.0044          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF ENCANTADO                                         Yes              No               No



                                                                                                        400 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 521 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
FERNANDO AUGUSTO DE LIMA
BORNATOWSKI CONELHAN                      0044942-74.2019.8.16.0182            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                          Yes              No               No

FERNANDO BARBOSA DE MEDEIROS                 0804467-82.2020.8.20.5004           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                           Yes              No               No

FERNANDO BARBOSA NETO                        5012283-60.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
FERNANDO BARRETO DE MORAES                   1002030-12.2015.5.02.0704           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FERNANDO BARRETO RIBEIRO                     0810673-09.2019.8.12.0110           RESERVATION                       CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
FERNANDO BASTOS CANTON PACHECO               1044149-52.2019.8.26.0114           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPINAS                                      Yes              No               No
FERNANDO BATISTA ANDRADE JUNIOR              0700579-93.2020.8.02.0091           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MACEIÓ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
FERNANDO BILDHAUER                           5000526-05.2019.8.21.0017           LITIGATION - CIVIL                CIVIL COURT OF LAJEADO                                       Yes              No               No
FERNANDO BORGES DE SOUZA                     1003453-57.2013.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO BORGES LEAO                         0005204-17.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO BORTOLO DE REZENDE                  0001924-43.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FERNANDO BRAGA VIGGIANO                      52.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FERNANDO BRAGA VIGGIANO                      52.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FERNANDO BRAGA VIGGIANO                      52.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FERNANDO BRAGA VIGGIANO                      52.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO BUCHPIGUEL                          1012017-57.2019.8.26.0011           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FERNANDO CAETANO LINS MONTENEGRO
NETO                                         0017256-40.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              No               No
FERNANDO CAETANO LINS MONTENEGRO
NETO                                         0028979-56.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FERNANDO CAMARAO DE MIRANDA                  3000712-15.2019.8.06.0006           RESERVATION                       CIVIL COURT OF FORTALEZA                                     Yes              No               No
FERNANDO CARDOSO VIEIRA                      0011329-16.2013.5.01.0029           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
FERNANDO CARLOS DA SILVA                     0018947-59.2019.8.08.0545           RESERVATION                       CIVIL COURT OF VILA VELHA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO CARLOS FERNANDES MARTINS            0006432-87.2020.8.19.0209           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
FERNANDO CARLOS FERNANDES MARTINS            0074851-07.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
FERNANDO CARLOS FERNANDES MARTINS            0086535-26.2020.8.19.0001           COLLECTION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                                                   TRIBUNAL REGIONAL DO TRABALHO DA 18ª REGIÃO -
FERNANDO CASSIANO DE OLIVEIRA                0010765-18.2016.5.18.0010           INDIVIDUAL LABOR CLAIM            GOIÂNIA                                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO CASSIO ORSO ALVES                   1002661-28.2020.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FERNANDO CASTRO SOUSA                        1000531-11.2020.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FERNANDO CAVALCANTI DE SOUZA                 0041756-15.2019.8.17.8201           RESERVATION                       CIVIL COURT OF RECIFE                                        Yes              No               No




                                                                                                        401 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 522 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TAM
FERNANDO CELIO DE BRITO NOGUEIRA          1032322-52.2020.8.26.0100            FIDELIDADE PROGRAM                  CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - TAM
FERNANDO CELIO DE BRITO NOGUEIRA          1032322-52.2020.8.26.0100            FIDELIDADE PROGRAM                  CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FERNANDO CESAR DE ANDRADE COELHO          0016991-46.2014.5.16.0016            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA ASTOLFO SERRA                              Yes              Yes              No

FERNANDO CESAR LEMOS MARTINS                 0009050-23.2020.8.19.0203           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No

FERNANDO CESAR PACHECO                       1013891-31.2019.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                           Yes              No               No
FERNANDO CESAR WAGNER DA COSTA               0001655-09.2015.5.09.0130           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO CIARLO                              0002084-47.2020.8.16.0035           OVERBOOKING                     CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                            Yes              No               No

FERNANDO COELHO E SILVA                      0703112-57.2020.8.07.0003           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO CRUVINEL DE FREITAS                 5087587-97.2017.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO DA SILVA SOUZA                      1010625-75.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FERNANDO DA SILVEIRA ROCHA                   9002300-33.2019.8.21.0039           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VIAMÃO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO DAHER                               1000185-85.2020.8.26.0142           CANCELLATION                      CIVIL COURT OF COLINA                                        Yes              No               No

FERNANDO DANI SOARES E OUTRO                 9036309-38.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO DE ALMEIDA FOCHI                    0815411-42.2020.8.12.0001           CANCELLATION                    CIVIL COURT OF CAMPO GRANDE                                    Yes              No               No

FERNANDO DE ANDRADE FIRMINO                  0612349-97.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO DE ANDRADE NEVES                    0015567-97.2019.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO DE CAMPOS LOBO                      0026697-97.2010.8.24.0023           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
FERNANDO DE MAGALHES CARDOSO                 13.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                        Yes              No               No
FERNANDO DE MAGALHES CARDOSO                 13.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                        Yes              No               No
FERNANDO DE NAZARE FERREIRA JUNIOR           0100943-50.2018.5.01.0031           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
FERNANDO DE OLIVEIRA                         0020734-21.2019.5.04.0017           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO DE OLIVEIRA BROCCA                  1012058-38.2019.8.26.0071           CANCELLATION                      CIVIL COURT OF BAURU                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO DE SOUZA                            5001235-80.2020.8.24.0030           CANCELLATION                      CIVIL COURT OF IMBITUBA                                      Yes              No               No
FERNANDO DIONISIO FERREIRA                   1001034-63.2019.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO DOS REIS FILHO                      1001768-40.2019.8.26.0466           CHANGE                            CIVIL COURT OF PONTAL                                        Yes              No               No
FERNANDO DUARTE ALVES                        0001496-15.2017.5.09.0965           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
FERNANDO DUARTE DOS PASSOS                   0018623-54.2020.8.16.0014           IMPEDIMENT                        CIVIL COURT OF LONDRINA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
FERNANDO DUARTE DOS PASSOS                   0018623-54.2020.8.16.0014           IMPEDIMENT                        CIVIL COURT OF LONDRINA                                      Yes              Yes              No
FERNANDO EDUARDO DA SILVA                    0012012-28.2019.8.26.0019           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF AMERICANA                                     Yes              No               No
FERNANDO ELISIO DE OLIVEIRA RODRIGUES        5184079-56.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No




                                                                                                        402 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 523 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
FERNANDO ELYSIO DE FIGUEIREDO
CAMPELLO                                  0700449-39.2020.8.02.0080            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MACEIÓ                                        Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
FERNANDO FABRO TOMAZINE                   0311840-82.2018.8.24.0090            LITIGATION - CIVIL                  CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
FERNANDO FAVORETO CASAROLI                0028598-37.2019.8.16.0014            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
FERNANDO FERNANDES DE AGUIAR              5030637-36.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
FERNANDO FERREIRA COSSU                   0000166-05.2020.8.16.0036            CHANGE                              CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
FERNANDO FERREIRA DE ALMEIDA              1002204-54.2020.8.26.0016            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FERNANDO FERREIRA DOS SANTOS              0000436-03.2020.8.05.0079            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF EUNÁPOLIS                                     Yes              Yes              No
FERNANDO FERREIRA DOS SANTOS              0000436-03.2020.8.05.0079            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF EUNÁPOLIS                                     Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
FERNANDO FILLIPE SANTOS MARQUES           0800089-21.2020.8.10.0006            RESERVATION                         CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
FERNANDO GABRIEL DOS SANTOS NUNES         0000060-77.2018.5.12.0035            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
FERNANDO GALDINO DA SILVA                 0100319-25.2020.5.01.0065            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
FERNANDO GENTIL DE SOUZA                  0061268-81.2019.8.17.8201            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF RECIFE                                             Yes              No               No

FERNANDO GOBBATO                             0000167-98.2019.8.21.0128           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO MARCOS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO GOFFERJE                            5006163-77.2019.8.24.0008           CANCELLATION                    CIVIL COURT OF BLUMENAU                                        Yes              No               No

FERNANDO GOMES DE ALMEIDA                    0002822-51.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                        Yes              No               No
FERNANDO GOMES DE SOUZA E SILVA              0018651-77.2020.8.19.0001           CIVIL LITIGATION - CARGO          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
FERNANDO GONCALVES DE ALMEIDA                35.015.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SANTOS                                        Yes              No               No
FERNANDO GONCALVES PICASSO                   0001883-43.2015.5.02.0044           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
FERNANDO GUAZZELLI WERLANG                   9000101-76.2020.8.21.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GRAVATAÍ                                      Yes              No               No
FERNANDO GUEDES DO CANTO FILHO               0001926-34.2012.5.02.0060           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No

FERNANDO GUILHERME RIBEIRO FERNANDES 5029022-70.2019.8.13.0145                   CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JUIZ DE FORA                                    Yes              No               No
FERNANDO GUIMARAES JUSTINO DE                                                    CIVIL LITIGATION - FLIGHT
OLIVEIRA                             0037779-75.2019.8.19.0209                   CANCELLATION                    CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO HENRIQUE BASSAN PEIXOTO             0012652-69.2020.8.16.0182           CHANGE                          CIVIL COURT OF CURITIBA                                        Yes              No               No

FERNANDO HENRIQUE DA SILVA PEREIRA           1019971-50.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FERNANDO HENRIQUE FERNANDES                  35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FERNANDO HENRIQUE FERNANDES                  35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO HENRIQUE FERREIRA                   0031909-02.2020.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                      Yes              No               No
FERNANDO HENRIQUE FURLAN                     0012273-52.2017.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
FERNANDO HENRIQUE PACHECO SOARES
RIBEIRO                                      9061571-87.2019.8.21.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
FERNANDO HENRIQUE PANONTIN                   1004571-30.2019.8.26.0002           LITIGATION - CIVIL                CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO HENRIQUE PINTO MENEZES              0802897-06.2019.8.10.0015           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO HERRMANN                            1000469-06.2020.8.11.0015           CANCELLATION                      CIVIL COURT OF SINOP                                         Yes              No               No



                                                                                                        403 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 524 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - GENERAL
FERNANDO ISSA FRANCO                      1096112-44.2019.8.26.0100            LITIGATION - CIVIL                  CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FERNANDO IVO PASSOS GALDINO               0002087-23.2014.5.02.0012            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
FERNANDO JOSE ALVES FERREIRA              0001229-62.2015.5.17.0004            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE VITÓRIA                                 Yes              Yes              No
FERNANDO JOSE ALVES FERREIRA              0001115-09.2018.5.17.0008            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
FERNANDO JOSE DA SILVA                    1002066-14.2016.5.02.0318            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
FERNANDO JOSE DA SILVA JUNIOR             0000264-55.2020.5.10.0020            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
FERNANDO JOSE DE OLIVEIRA                 5005716-80.2019.8.24.0011            RESERVATION                         CIVIL COURT OF BRUSQUE                                       Yes              No               No
FERNANDO JOSE DE OLIVEIRA                 0000345-12.2016.5.20.0005            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE ARACAJÚ                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
FERNANDO JOSE GIULIANI                    35.040.002.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF AMERICANA                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
FERNANDO JOSE LODEIRO                     1069265-08.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
FERNANDO JOSE LODEIRO                     1069265-08.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FERNANDO JUNIO BELLETTI DE CASTRO         0012106-22.2016.5.15.0153            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE RIBEIRÃO PRETO                          Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
FERNANDO JUNQUEIRA DE ALMEIDA GALLETT 35.008.001.XX-XXXXXXX                    CANCELLATION                        CIVIL COURT OF BARRETOS                                      Yes              No               No
FERNANDO KOSMINSKY                        0052793-39.2019.8.17.8201            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RECIFE                                        Yes              No               No
FERNANDO LENS                             35.001.003.XX-XXXXXXX                CIVIL LITIGATION - SERVICE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FERNANDO LIMA DOS SANTOS                  1007411-31.2020.8.26.0114            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAMPINAS                                      Yes              No               No
FERNANDO LOPES DE ALMEIDA                 1000388-45.2017.5.02.0312            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

FERNANDO LOUREIRO PINTO DA SILVA FILHO 0012980-11.2020.8.08.0347                 CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VITÓRIA                                       Yes              No               No
FERNANDO LUCAS DA SILVA NALESSO        0000408-51.2017.5.09.0670                 INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE SÃO JOSÉ DOS PINHAIS                  Yes              Yes              No

FERNANDO LUCINI                              0001270-50.2020.8.16.0030           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FOZ DO IGUAÇU                                   Yes              Yes              No

FERNANDO LUCINI                              0001270-50.2020.8.16.0030           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FOZ DO IGUAÇU                                 Yes              Yes              No
FERNANDO LUIS VELAZQUEZ                      0036188-65.2019.8.26.0506           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIBEIRÃO PRETO                                Yes              Yes              No
FERNANDO LUIS VELAZQUEZ                      0036188-65.2019.8.26.0506           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIBEIRÃO PRETO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
FERNANDO LUIZ CABRAL DE VASCONCELOS          0021235-84.2014.8.17.0001           LITIGATION - CIVIL                CIVIL COURT OF RECIFE                                        Yes              No               No
FERNANDO LUIZ CLAUDINO DE OLIVEIRA                                               CIVIL LITIGATION - TICKET /
FILHO                                        0009148-76.2020.8.05.0080           RESERVATION                       CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
FERNANDO LUIZ CLAUDINO DE OLIVEIRA                                               CIVIL LITIGATION - GENERAL
FILHO                                        0009224-03.2020.8.05.0080           LITIGATION - CIVIL                CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO LUIZ DA SILVA                       5005374-07.2019.8.24.0064           CHANGE                            CIVIL COURT OF SÃO JOSÉ                                      Yes              No               No
FERNANDO LUIZ DE MEDEIROS E
NASCIMENTO                                   0061145-83.2019.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO LUIZ WESTPHAL                       0654169-96.2020.8.04.0001           CANCELLATION                    CIVIL COURT OF MANAUS                                          Yes              No               No
FERNANDO MACHADO DE OLIVEIRA
JUNQUEIRA                                    31.006.012.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF JUIZ DE FORA                                  Yes              No               No
FERNANDO MACHADO DE OLIVEIRA
JUNQUEIRA                                    31.006.012.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF JUIZ DE FORA                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FERNANDO MANFIO RODRIGUES                    1012751-08.2019.8.26.0011           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No



                                                                                                        404 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 525 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
FERNANDO MARCOS NUNES TEIXEIRA
FONSECA                                   0100449-25.2016.5.01.0010            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
FERNANDO MARCULINO ANSELME ALVES          0100176-57.2019.5.01.0037            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
FERNANDO MARTINS DA SILVA                 0000228-59.2019.5.09.0122            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
FERNANDO MARTINS FERREIRA JUNIOR          7013992-19.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
FERNANDO MAURO PASKAKULIS                 1015302-75.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
FERNANDO MESQUITA                         0056900-42.2006.5.02.0024            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
FERNANDO MITSUO YONAMINE                  1003013-86.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
FERNANDO MITSUO YONAMINE                  1003013-86.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FERNANDO MOREIRA DA SILVA                 1000445-31.2015.5.02.0313            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
FERNANDO MORENO TOFANINI                  0202699-83.2019.8.04.0015            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MANAUS                                        Yes              No               No
FERNANDO MOURA FELIX                      0010092-95.2016.5.08.0109            INDIVIDUAL LABOR CLAIM              TRIBUBAL REGIONAL DO TRABALHO 8ª REGIÃO                      Yes              Yes              No
FERNANDO NABUCO DO NASCIMENTO             0000204-27.2015.5.20.0005            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE ARACAJÚ                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
FERNANDO NILSO PADILHA BRANDAO            0183681-74.2013.8.06.0001            RESERVATION                         CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
FERNANDO OHM ABREU DE SA                  0615751-89.2020.8.04.0001            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              No               No
FERNANDO OLYNTHO BELTRAO CASTILHO
NETO                                      0055237-26.2019.8.19.0203            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
FERNANDO PACHECO MACHADO DIAS             0714077-55.2020.8.07.0016            RESERVATION                         CIVIL COURT OF BRASÍLIA                                      Yes              No               No
FERNANDO PANAZZOLO BALDASSO               0800326-50.2019.8.12.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
FERNANDO PENHA NAKAZONE                   1019021-72.2019.8.26.0100            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

FERNANDO PEREIRA BHERING                     5000155-16.2020.8.13.0183           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CONSELHEIRO LAFAIETE                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO PERIOTTO                            35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO PERIOTTO                            35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO PINTO FERRET                        42.001.001.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
FERNANDO PINTO FERRET                        5002455-30.2020.8.24.0090           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO PINTO FERRET                        42.001.001.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
FERNANDO POMAROLI DE OLIVEIRA                1007386-74.2019.8.26.0624           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF TATUÍ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO PRADO FRANCO                        0006610-89.2019.8.25.0084           CANCELLATION                      CIVIL COURT OF ARACAJU                                       Yes              No               No
FERNANDO PRADOS LIMA                         5000282-05.2019.8.13.0145           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JUIZ DE FORA                                  Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
FERNANDO R. DE SOUSA & CIA LTDA              0044470-74.2011.8.21.0001           COLLECTION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
FERNANDO RAFAEL SOUZA ALMECO                 0000194-41.2016.5.12.0014           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO DA 12ª REGIÃO                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO RAMON MACHADO DE ANDRADE 1004231-48.2020.8.26.0068                      CANCELLATION                      CIVIL COURT OF BARUERI                                       Yes              No               No

FERNANDO REZENDE KOROTH                      5000180-21.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No



                                                                                                        405 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 526 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
FERNANDO REZENDE TRIBONI                  1002838-55.2020.8.26.0564            CANCELLATION                        CIVIL COURT OF SÃO BERNARDO DO CAMPO                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
FERNANDO ROBERTO BOTTEGA                  9004389-12.2020.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              Yes              No
FERNANDO ROBERTO BOTTEGA                  9005534-06.2020.8.21.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
FERNANDO ROBERTO BOTTEGA                  9004389-12.2020.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
FERNANDO ROCHA GUIMARAES                  0015760-43.2019.8.08.0545            RESERVATION                         CIVIL COURT OF VILA VELHA                                    Yes              No               No
FERNANDO RODRIGO BONACHELA                0021413-08.2019.8.26.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FERNANDO RODRIGUES DA ROSA POTRICH        0025954-29.2015.5.24.0002            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA                                            Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
FERNANDO RODRIGUES DUARTE                 1011163-80.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
FERNANDO RODRIGUES DUARTE                 1011163-80.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No

FERNANDO RODRIGUES LEITE                     1009424-61.2020.8.26.0224           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GUARULHOS                                     Yes              No               No
FERNANDO RODRIGUES PAPA                      1006317-93.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
FERNANDO RODRIGUES PAPA                      1006317-93.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO RODRIGUES PERES                     0083762-84.2019.8.16.0014           CHANGE                            CIVIL COURT OF LONDRINA                                      Yes              No               No
FERNANDO RONQUETE DE ALMEIDA                 0000533-35.2015.5.17.0001           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE VITÓRIA                                 Yes              Yes              No
FERNANDO RUFINO DA SILVA                     1000897-76.2018.5.02.0720           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO RUI DA SILVA FIGUEIREDO             1017817-56.2020.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FERNANDO SANTANA MOUTA                       0012289-03.2017.5.15.0106           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO SANTINI VEDOVATI                    0000085-05.2020.8.16.0053           CANCELLATION                      CIVIL COURT OF BELA VISTA DO PARAÍSO                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO SANTINI VEDOVATI                    0000085-05.2020.8.16.0053           CANCELLATION                      CIVIL COURT OF BELA VISTA DO PARAÍSO                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO SANTOS MAIA                         0600818-82.2020.8.01.0070           CHANGE                            CIVIL COURT OF RIO BRANCO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO SIMOES CASAGRANDE                   1013946-21.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No

FERNANDO SIQUEIRA BOA MORTE                  0001168-35.2020.8.05.0256           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TEIXEIRA DE FREITAS                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO SPIGOLON                            1000447-16.2020.8.26.0019           CHANGE                          CIVIL COURT OF AMERICANA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FERNANDO TADEU TORQUETTI RODRIGUES           5009412-24.2020.8.24.0033           CANCELLATION                    CIVIL COURT OF ITAJAÍ                                          Yes              No               No

FERNANDO TEODORO DE BRITO                    1071144-50.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FERNANDO TIERNO TORRANO                      1001378-69.2018.5.02.0710           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
FERNANDO TORRES DE SOUSA                     1000340-77.2017.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
FERNANDO WESLWI DE OLIVEIRA SILVSA           32.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VITÓRIA                                       Yes              No               No
FF TRANSPORTES LTDA ME                       0018456-98.2018.8.08.0347           CIVIL LITIGATION - GENERAL        CIVIL COURT OF SERRA                                         Yes              No               No
FHELLYPE DE SOUZA RIOS                       0000659-49.2017.5.10.0021           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
FIDEL CASTRO DONIS                           1001180-03.2016.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
FIGUEIRA E FIGUEIREDO COMUNICACAO LTDA                                           CIVIL LITIGATION - FLIGHT
EPP                                          0223279-62.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No



                                                                                                        406 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 527 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
FILADELFO LUIZ DA COSTA JUNIOR              0000404-02.2020.8.25.0027            CANCELLATION                        CIVIL COURT OF ESTÂNCIA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FILADELFO LUIZ DA COSTA JUNIOR              0000404-02.2020.8.25.0027            CANCELLATION                        CIVIL COURT OF ESTÂNCIA                                      Yes              Yes              No
FILEMON TEOFILO SILVA JUNIOR                0001370-79.2015.5.10.0003            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
FILIPE ALVES DIAS                           1016707-14.2019.8.26.0114            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAMPINAS                                      Yes              No               No
FILIPE AMORIM DE OLIVEIRA E SOUSA           0881715-87.2019.8.15.2001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FILIPE AQUINO PEREIRA                       1006581-37.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FILIPE ASFORA RABELO LEITE                  0033091-83.2019.8.17.2001            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No

FILIPE BRAGA SILVA                            5001150-63.2020.8.24.0008          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BLUMENAU                                          Yes              Yes              No

FILIPE BRAGA SILVA                            5001150-63.2020.8.24.0008          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BLUMENAU                                       Yes              Yes              No
FILIPE DA CUNHA DE FREITAS                    35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FILIPE DE ARAUJO CAMELLO                      0082021-35.2019.8.17.2001          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
FILIPE DUARTE DA COSTA                        1001353-31.2014.5.02.0311          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No

FILIPE FARIAS CORREIA                         0811195-92.2020.8.10.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO LUÍS                                          Yes              No               No

FILIPE JOSE DE JESUS RIBEIRO LIMA             0000462-46.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                            Yes              Yes              No

FILIPE JOSE DE JESUS RIBEIRO LIMA             0000462-46.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RECIFE                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FILIPE MACIEL PEREIRA                         5002900-77.2019.8.21.5001          CANCELLATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
FILIPE MENEZES ROSA                           8002175-41.2019.8.05.0229          LITIGATION - CIVIL                 CIVIL COURT OF SANTO ANTÔNIO DE JESUS                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FILIPE PASSOS GARCIA                          0004235-58.2019.8.16.0184          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
FILIPE PEREIRA DE SOUZA                       1001361-02.2019.5.02.0321          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
FILIPE PEREIRA MARIOTTI                       1007576-29.2020.8.26.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
FILIPE PEREIRA MARIOTTI                       1007576-29.2020.8.26.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No

FILIPE RABELO TELES                           5000745-67.2020.8.13.0223          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF DIVINÓPOLIS                                       Yes              No               No
FILIPE RIBEIRO RODRIGUEIRO                    1000615-02.2017.5.02.0323          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                   Yes              Yes              No
                                                                                                                 TRIBUNAL REGIONAL DO TRABALHO DA 1ª REGIÃO - RIO
FILIPE RODRIGUES DA SILVA                     0100507-81.2017.5.01.0078          INDIVIDUAL LABOR CLAIM          DE JANEIRO                                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FILIPE SOUZA RINO                             1005768-70.2020.8.26.0071          CANCELLATION                    CIVIL COURT OF BAURU                                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FILIPE SOUZA RINO                             1005767-85.2020.8.26.0071          CANCELLATION                    CIVIL COURT OF BAURU                                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FILIPE SOUZA RINO                             1005768-70.2020.8.26.0071          CANCELLATION                    CIVIL COURT OF BAURU                                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FILIPE SOUZA RINO                             1005767-85.2020.8.26.0071          CANCELLATION                    CIVIL COURT OF BAURU                                             Yes              Yes              No
FILIPE TAVOLARI RODRIGUES                     0010984-10.2020.8.19.0011          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF CABO FRIO                                         Yes              Yes              No
FILIPE TAVOLARI RODRIGUES                     0010984-10.2020.8.19.0011          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF CABO FRIO                                         Yes              Yes              No
FILIPE VINICIUS CAMPOS GARCIA                 0061932-11.2019.8.19.0004          CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SÃO GONÇALO                                        Yes              No               No



                                                                                                         407 of 1161
                                                             20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                     Pg 528 of 1306
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                  SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                              Status of Case   Status of Case   Status of Case
                                                                                                                                                                                (Pending)       (On Appeal)      (Concluded)
          Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                  CIVIL LITIGATION - FLIGHT
FILIPE VINICIUS DA SILVA LOPES               0057890-78.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                  CIVIL LITIGATION - FLIGHT
FILIPE VINICIUS DA SILVA LOPES               0221919-82.2019.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
FILIPE VINICIUS DA SILVA LOPES               0057890-78.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
FILIPI CASTELLANO FUNARI                     0020667-49.2016.5.04.0021            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
FILIPI GUIDI SANTANA                         0000974-14.2016.5.10.0021            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE BRASÍLIA                                Yes              No               No

FILIPPE DA MATA SOUZA DE LIMA                 0704301-31.2020.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BRASÍLIA                                        Yes              No               No
FILIPY RUIZ DE FALCO                          1000266-77.2020.8.26.0160           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF DESCALVADO                                      Yes              No               No
FILLIPE MARCHIORI DE OLIVEIRA                 1013138-64.2019.8.11.0003           CIVIL LITIGATION - SERVICE        CIVIL COURT OF RONDONÓPOLIS                                    Yes              No               No
                                                                                  CIVIL LITIGATION - GENERAL
FILYPE UTSCH MILHOMEM                         5000359-73.2020.8.13.0017           LITIGATION - CIVIL                CIVIL COURT OF ALMENARA                                        Yes              Yes              No
                                                                                  CIVIL LITIGATION - GENERAL
FILYPE UTSCH MILHOMEM                         5000359-73.2020.8.13.0017           LITIGATION - CIVIL                CIVIL COURT OF ALMENARA                                        Yes              Yes              No
                                                                                  CIVIL LITIGATION - TICKET /
FIRST CLASS PASSAGENS E TURISMO LTDA          0021484-67.2020.8.26.0100           RESERVATION                       CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                  CIVIL LITIGATION - TRAVEL
FIRST CLASS PASSAGENS E TURISMO LTDA          1126386-88.2019.8.26.0100           AGENCY                            CIVIL COURT OF SÃO PAULO                                       Yes              No               No
FISCHER SANTOS                                0001256-41.2017.5.06.0017           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO DA 06ª REGIÃO                    Yes              No               No
FISE FECHOPLAST INDUSTRIA DE SISTEMAS                                             CIVIL LITIGATION - BOARDING
PARA ESQUADRIAS LTDA                          1013789-48.2020.8.26.0002           IMPEDIMENT                        CIVIL COURT OF SÃO PAULO                                       Yes              No               No
FLANICIA DIAS GOMES                           5107084-92.2020.8.09.0051           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                         Yes              No               No
FLAVIA ABREU RIBEIRO                          1002273-59.2020.8.26.0704           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                       Yes              No               No
FLAVIA ALMEIDA PORTO                          0001913-23.2017.5.20.0007           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              No               No
FLAVIA AMERICANO BITTENCOURT RORIZ                                                CIVIL LITIGATION - FLIGHT
FLEURY                                        5042012-61.2020.8.09.0051           CHANGE                            CIVIL COURT OF GOIÂNIA                                         Yes              Yes              No
FLAVIA AMERICANO BITTENCOURT RORIZ                                                CIVIL LITIGATION - FLIGHT
FLEURY                                        5042012-61.2020.8.09.0051           CHANGE                            CIVIL COURT OF GOIÂNIA                                         Yes              Yes              No
FLAVIA APARECIDA DA SILVA TREVISAN            1002187-63.2016.5.02.0020           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                      Yes              Yes              No
FLAVIA APARECIDA MENEGHEL                     1002038-03.2017.5.02.0709           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                       Yes              Yes              No

FLAVIA ARLANE PINTO                           7056588-52.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              No               No

FLAVIA BARBOSA DO VALE BARCELLOS              5000373-20.2019.8.08.0021           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GUARAPARI                                         Yes              No               No
                                                                                  CIVIL LITIGATION - TICKET /
FLAVIA BARIFOUSE ESTEVES                      0063064-78.2020.8.19.0001           RESERVATION                     CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
                                                                                  CIVIL LITIGATION - SPECIAL
FLAVIA BASSAN                                 1003420-92.2020.8.26.0002           PASSENGER                       CIVIL COURT OF SÃO PAULO                                         Yes              No               No

FLAVIA BONALUME CAMPELLO                      1001460-61.2020.8.26.0565           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO CAETANO DO SUL                                Yes              Yes              No

FLAVIA BONALUME CAMPELLO                      1001460-61.2020.8.26.0565           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO CAETANO DO SUL                              Yes              Yes              No
FLAVIA BORGES DOS SANTOS                      0807717-47.2018.8.10.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO LUÍS                                        Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
FLAVIA BRANDAO RAMALHO DE BRITO               0875276-60.2019.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                     Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
FLAVIA CARLOS EBRAHIM                         0060716-19.2019.8.17.8201           OVERBOOKING                       CIVIL COURT OF RECIFE                                          Yes              No               No
FLAVIA CHAGAS FIGUEIRAL NOGUEIRA              0003280-59.2012.5.02.0007           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                      Yes              Yes              No



                                                                                                          408 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 529 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
FLAVIA COSTA PAIXAO                        0001584-86.2014.5.10.0009            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No

FLAVIA COURA GOMES                           5027885-91.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              Yes              No

FLAVIA COURA GOMES                           5027885-91.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              Yes              No
FLAVIA CRISTIANE RODRIGUES OS REIS           0020074-62.2017.5.04.0028           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE PORTO ALEGRE                               Yes              No               No

FLAVIA CRISTINA ALVES DE ASSIS               1023245-19.2019.8.26.0564           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO BERNARDO DO CAMPO                          Yes              No               No
FLAVIA CRISTINA DA FONSECA                   0001528-39.2015.5.06.0006           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO/PE                                        Yes              Yes              No
FLAVIA CRISTINA GONCALVES                    0011368-60.2017.5.03.0144           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         Yes              Yes              No
FLAVIA DA SILVA SANTOS                       1000116-40.2020.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FLAVIA DALCIN MACHADO                        0632368-19.2019.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FLAVIA DANIGNO DE PAULA LIMA                 0722574-92.2019.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
FLAVIA DE JESUS DAMIAO                       0041460-51.2020.8.05.0001           COLLECTION                        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FLAVIA DE JESUS LIMA                         0061954-13.2019.8.25.0001           OVERBOOKING                       CIVIL COURT OF ARACAJU                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FLAVIA DE SOUZA FERNANDES LEAO               5010942-58.2019.8.13.0145           CHANGE                            CIVIL COURT OF JUIZ DE FORA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FLAVIA DIAS GONCALVES COSENDEY               0074253-84.2019.8.19.0002           RESERVATION                       CIVIL COURT OF NITERÓI                                        Yes              No               No
FLAVIA FEDERICE MONCON                       0000019-06.2010.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
FLAVIA FERNANDA ROSEMBERG                                                        CIVIL LITIGATION - GENERAL
LAUKENICKAS                                  0136464-86.2018.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                       Yes              No               No
FLAVIA FERON SOARES                          0310873-62.2019.8.24.0038           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOINVILLE                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FLAVIA FERREIRA DE OLIVEIRA FERNANDES        0040800-98.2019.8.19.0002           CANCELLATION                      CIVIL COURT OF NITERÓI                                        Yes              No               No

FLAVIA GERMANNA CAVALCANTI MUNIZ             0826294-98.2019.8.15.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPINA GRANDE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FLAVIA GOBBI LORENSI                         9002144-07.2019.8.21.6001           RESERVATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FLAVIA GODOI DE OLIVEIRA                     5341305-11.2018.8.09.0012           CANCELLATION                      CIVIL COURT OF APARECIDA DE GOIÂNIA                           Yes              No               No
FLAVIA GUEDES PINTO SOARES                   0839071-52.2018.8.14.0301           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BELÉM                                          Yes              No               No
FLAVIA GUIMARAES VIANA                       5021350-83.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FLAVIA HLATIKI OVCAR                         0002815-87.2020.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
FLAVIA JESUS JARDIM                          35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FLAVIA JESUS JARDIM                          35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FLAVIA JESUS JARDIM                          35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No

FLAVIA JOSIANE DOS SANTOS MATTAR             5139746-19.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FLAVIA LOPES CALHEIRA                        0001618-78.2019.8.25.0054           CANCELLATION                      CIVIL COURT OF NOSSA SENHORA DO SOCORRO                       Yes              No               No
FLAVIA LOPES CALHEIROS                       0800430-05.2020.8.12.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF DOURADOS                                       Yes              No               No
FLAVIA LOPES CALHEIROS                       0800430-05.2020.8.12.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF DOURADOS                                       Yes              No               No
FLAVIA MACHADO DE SOUZA GUIMARAES            0010186-44.2019.8.05.0150           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF LAURO DE FREITAS                               Yes              No               No




                                                                                                         409 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 530 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - BOARDING
FLAVIA MARIA DE SOUZA MELO                 0004492-54.2019.8.01.0070            IMPEDIMENT                          CIVIL COURT OF RIO BRANCO                                    Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
FLAVIA MARIA DOS SANTOS                    3000168-30.2020.8.06.0220            RESERVATION                         CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FLAVIA MARIA JOSE BOVOLIN                  1000022-30.2020.8.26.0458            CANCELLATION                        CIVIL COURT OF PIRATININGA                                   Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FLAVIA MARIA JOSE BOVOLIN                  1000022-30.2020.8.26.0458            CANCELLATION                        CIVIL COURT OF PIRATININGA                                   Yes              Yes              No

FLAVIA MARIA QUEIROZ RODRIGUES               1065732-41.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
FLAVIA MELO DE SOUZA MENDES                  1008328-63.2018.8.13.0702           COLLECTION                        CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
FLAVIA OLIVEIRA LEITE DE SA SUCH             1014847-83.2020.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FLÁVIA OLIVEIRA LIMA                         0004349-72.2019.8.13.0671           CANCELLATION                      CIVIL COURT OF SERRO                                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FLAVIA OLIVEIRA RODRIGUES                    0000956-94.2020.8.26.0590           RESERVATION                       CIVIL COURT OF SÃO VICENTE                                    Yes              No               No
FLAVIA PACHECO TRAMUJAS DE SOUZA             0005668-69.2020.8.16.0182           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CURITIBA                                       Yes              No               No
FLAVIA PEREIRA DE ALMEIDA                    0044489-79.2019.8.16.0182           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FLAVIA PEREIRA DE CAMARGO                    1021836-11.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FLAVIA PINTO DE ALVARENGA                    0001400-39.2017.5.17.0007           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
FLAVIA PRISCILA DE FREITAS FERNANDO DE
OLIVEIRA                                     1022258-67.2018.8.26.0224           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF GUARULHOS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FLAVIA REGINA BERNARDO DE LIMA               0000536-03.2020.8.17.8201           RESERVATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
FLAVIA RENATA ALDRIGHI                       0069600-55.2008.5.02.0032           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FLAVIA RIBEIRO MARTINS SANTOS                0043442-05.2019.8.19.0209           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

FLAVIA RIGHI GUZELLA                         5000250-85.2020.8.13.0461           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF OURO PRETO                                       Yes              No               No

FLAVIA RUBIA MARQUES DA COSTA                1004854-16.2020.8.11.0041           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FLAVIA SEZINI MORGADO                        5005531-57.2019.8.13.0105           CANCELLATION                    CIVIL COURT OF GOVERNADOR VALADARES                             Yes              No               No

FLAVIA TIROLLE CONDESSA CAPRARO              0011963-25.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              No               No
FLAVIA TRONCOSO RIBEIRO                      5055950-26.2020.8.09.0051           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF GOIÂNIA                                          Yes              No               No
FLAVIA WIZIACK AJAME DE QUEIROZ
MONTEIRO                                     0039923-59.2019.8.17.8201           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RECIFE                                         Yes              No               No
FLAVIA XAVIER GONCALVES LANA                 5021860-62.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FLAVIA ZENI COELHO                           5006029-95.2019.8.24.0090           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
FLAVIANA BRITO DE MIRANDA                    50.001.001.XX-XXXXXXX               LITIGATION - CIVIL                CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
FLAVIANA MARIA DOS SANTOS VIRGINIO           0001455-45.2017.5.06.0023           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DA 6 REGIÃO                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
FLAVIANA MARIA MARQUES                       5009835-03.2019.8.24.0038           RESERVATION                       CIVIL COURT OF JOINVILLE                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
FLAVIANA PEREIRA CARNEIRO                    0800320-04.2020.8.15.0881           COLLECTION                        CIVIL COURT OF SÃO BENTO                                      Yes              No               No



                                                                                                         410 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 531 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
FLAVIANE DOS SANTOS SILVA                  0010278-46.2019.5.03.0144            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
FLAVIANNY DE JESUS SANTOS RODRIGUES        0803136-62.2018.8.14.0070            RESERVATION                         CIVIL COURT OF ABAETETUBA                                    Yes              No               No

FLAVIANO PASCINI MONTEIRO                    5005119-42.2019.8.13.0521           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PONTE NOVA                                       Yes              No               No

FLAVIO ALEXANDRE DE SOUZA                    5017409-24.2019.8.13.0672           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SETE LAGOAS                                      Yes              No               No

FLAVIO ALEXANDRE MARTINS BERTIN              1012935-74.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                         Yes              No               No
FLAVIO ALMEIDA VERSANNIO                     0003186-78.2013.5.02.0039           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
FLAVIO ALVES DE PAIVA                        1001894-52.2019.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
FLAVIO ALVES DE PAIVA                        1001899-98.2019.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FLAVIO ANTONIO BORGES RIBEIRO ALMEIDA        7049946-63.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FLAVIO APARECIDO GOUVEIA DA SILVA            0000819-77.2020.8.16.0045           RESERVATION                       CIVIL COURT OF ARAPONGAS                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
FLAVIO APARECIDO GOUVEIA DA SILVA            0000819-77.2020.8.16.0045           RESERVATION                       CIVIL COURT OF ARAPONGAS                                      Yes              Yes              No

FLAVIO ARAUJO DE RESENDE                     5585632-37.2018.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                          Yes              No               No
FLAVIO ARAUJO RODRIGUES TORRES               0265572-32.2015.8.21.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF PORTO ALEGRE                                     Yes              No               No

FLAVIO ARLEM ALVES VIEIRA                    7004303-48.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FLAVIO BATISTA DOS SANTOS SERGIO PERIN       7012833-41.2020.8.22.0001           CANCELLATION                    CIVIL COURT OF PORTO VELHO                                      Yes              No               No

FLAVIO BATISTA FUZARI                        7000446-67.2020.8.22.0009           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PIMENTA BUENO                                    Yes              Yes              No

FLAVIO BATISTA FUZARI                        7000446-67.2020.8.22.0009           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PIMENTA BUENO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FLAVIO BRITO DA ROCHA                        0048297-35.2020.8.19.0001           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FLAVIO CARVALHO LUZ                          5182678-22.2019.8.13.0024           RESERVATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
FLAVIO CERRI                                 8003989-88.2019.8.05.0229           LITIGATION - CIVIL                CIVIL COURT OF SANTO ANTÔNIO DE JESUS                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FLAVIO CESAR MARTINS DE ANDRADE              0058856-61.2019.8.19.0203           OVERBOOKING                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FLAVIO CESAR MARTINS DE ANDRADE              0058856-61.2019.8.19.0203           OVERBOOKING                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FLAVIO CHEIM JORGE                           0013074-56.2020.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FLAVIO CHEIM JORGE                           0013074-56.2020.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                        Yes              Yes              No
FLAVIO CORREA CESAR                          0000810-24.2015.5.17.0010           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DA COMARCA DE VITÓRIA                       Yes              Yes              No

FLAVIO DA CONCEICAO CANEDO                   0015951-17.2020.8.19.0038           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NOVA IGUAÇU                                      Yes              Yes              No

FLAVIO DA CONCEICAO CANEDO                   0015888-89.2020.8.19.0038           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NOVA IGUAÇU                                      Yes              Yes              No

FLAVIO DA CONCEICAO CANEDO                   0015951-17.2020.8.19.0038           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NOVA IGUAÇU                                      Yes              Yes              No



                                                                                                         411 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 532 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

FLAVIO DA CONCEICAO CANEDO                   0015888-89.2020.8.19.0038          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF NOVA IGUAÇU                                    Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FLAVIO DA SILVA SANTOS                       0075479-83.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
FLAVIO DE ALMEIDA LIMA                       0001464-47.2016.5.09.0673          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA LONDRINA/PR                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FLAVIO DE LUCENA CALADO                      0827901-97.2018.8.15.2001          CANCELLATION                       CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No

FLAVIO DE MATOS SERGIO                       1013489-37.2019.8.11.0003          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RONDONÓPOLIS                                   Yes              No               No
FLAVIO DE PAULA FREITAS FILHO                0000842-10.2012.5.01.0065          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
FLAVIO DE SALES ALMEIDA                      0001298-34.2015.5.05.0035          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
FLAVIO DE SOUSA COSTA                        1008621-50.2020.8.26.0007          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FLAVIO DIAS DE BRITO                         1001983-40.2017.5.02.0713          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No

FLAVIO DIOGO LUZ                             1007937-43.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FLAVIO DOS SANTOS                            0038955-36.2019.8.26.0002          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FLAVIO DOS SANTOS MENEZES                    0000377-73.2019.5.10.0010          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
FLAVIO DOS SANTOS MENEZES                    0000379-43.2019.5.10.0010          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
FLAVIO DOS SANTOS MENEZES                    0000378-58.2019.5.10.0010          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
FLAVIO DUTRA DA SILVA                        0000356-27.2019.5.10.0001          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
FLAVIO DUTRA DA SILVA                        0000358-94.2019.5.10.0001          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
FLAVIO DUTRA DA SILVA                        0000357-12.2019.5.10.0001          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
FLAVIO EDUARDO DA SILVA                      1001587-37.2016.5.02.0054          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FLÁVIO FERREIRA CASSILHAS                    1079892-05.2018.8.26.0100          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FLAVIO FERREIRA DA SILVA                     1000043-93.2019.5.02.0705          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
FLAVIO GADELHA DA COSTA                      0001468-79.2016.5.10.0019          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
FLAVIO GENZANI BURRI                         1032445-50.2020.8.26.0100          RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FLAVIO GILBERTO HAESBAERT                    9000190-45.2020.8.21.0033          CANCELLATION                       CIVIL COURT OF SÃO LEOPOLDO                                   Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FLAVIO GILBERTO HAESBAERT                    9000190-45.2020.8.21.0033          CANCELLATION                       CIVIL COURT OF SÃO LEOPOLDO                                   Yes              Yes              No
FLAVIO GOMES BRUNELLI DE SANT ANNA           1001274-43.2019.5.02.0710          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
FLAVIO GOMES REIS                            0011284-50.2019.5.03.0092          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

FLAVIO GONCALVES HENRIQUE DE SOUZA           5029372-96.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FLAVIO GONCALVES TOLEDO                      0002576-59.2020.8.26.0003          CHANGE                          CIVIL COURT OF SÃO PAULO                                         Yes              No               No

FLAVIO HADID FEFERMAN                        0058746-52.2020.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
FLAVIO HENRIQUE AIRES PINTO                  0800466-68.2020.8.10.0013          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO LUÍS                                       Yes              Yes              No
FLAVIO HENRIQUE AIRES PINTO                  0800466-68.2020.8.10.0013          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO LUÍS                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
FLAVIO HENRIQUE DE PAULA SACRAMENTO          5016058-49.2019.8.13.0079          RESERVATION                        CIVIL COURT OF CONTAGEM                                       Yes              No               No
FLAVIO HENRIQUE MOREIRA SANTOS               0085159-29.2019.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              No               No
FLAVIO HENRIQUE MOREIRA SANTOS               0000631-30.2019.5.05.0028          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
FLAVIO HENRIQUE NERI REIS                    1001131-56.2016.5.02.0323          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
FLAVIO HENRIQUE SIQUEIRA CAMPOS              0010297-34.2017.5.03.0108          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE BELO HORIZONTE                           Yes              No               No




                                                                                                        412 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 533 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
FLAVIO IZE JUNIOR                           0048810-60.2019.8.16.0182            OVERBOOKING                         CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FLAVIO JERONIMO SOARES CAETANO              0000157-09.2019.8.04.6601            CHANGE                              CIVIL COURT OF RIO PRETO DA EVA                              Yes              No               No
FLAVIO JOSE AGUZZOLI                        0029850-83.2018.8.21.0010            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAXIAS DO SUL                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FLAVIO JOSE MAIA BARBOSA                    7047715-63.2019.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No

FLAVIO JOSE VIEIRA BRAIDA                     1015098-38.2019.8.26.0003          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FLAVIO LECORNY DE ALMEIDA                     0077499-28.2018.8.19.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
FLAVIO LUIS ZANDONAI                          5000790-29.2020.8.24.0041          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MAFRA                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FLAVIO LUIZ DEL ARCO GEROMINI                 0310737-40.2018.8.24.0090          CANCELLATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FLAVIO MACIEL LEAL                            0608045-47.2019.8.04.0015          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
FLAVIO MARCIO SILVA ALCAFOR                   0011261-95.2020.8.27.2729          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PALMAS                                         Yes              Yes              No
FLAVIO MARCIO SILVA ALCAFOR                   0011261-95.2020.8.27.2729          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PALMAS                                         Yes              Yes              No
FLAVIO MARCOS NOTINI DE CASTRO                5170095-05.2019.8.13.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

FLAVIO MARIANO DE OLIVEIRA                    1016170-71.2019.8.26.0161          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF DIADEMA                                        Yes              No               No
FLAVIO MAROZZI                                0000973-92.2016.5.20.0007          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE ARACAJÚ                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FLAVIO MENDONCA BARBOSA                       0018133-21.2019.8.19.0002          CANCELLATION                       CIVIL COURT OF NITERÓI                                        Yes              No               No
FLAVIO MIRANDA MAIA NETO                      0700231-75.2020.8.02.0091          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MACEIÓ                                         Yes              No               No
FLAVIO NAOKI OKADA                            1001028-59.2015.5.02.0719          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
FLAVIO NASCIMENTO ALENCAR                     1000835-27.2017.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FLAVIO NOZAKI COELHO                          1003909-91.2019.8.26.0220          CANCELLATION                       CIVIL COURT OF GUARATINGUETÁ                                  Yes              No               No
FLAVIO NUNES LINS                             0000689-31.2020.8.05.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FLAVIO OLIVEIRA DE JESUS                      53.001.013.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FLAVIO PAOLIELLO                              5016969-95.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FLAVIO RICARDO SILVA DE CASTRO                0636920-27.2019.8.04.0015          OVERBOOKING                        CIVIL COURT OF MANAUS                                         Yes              No               No
FLAVIO RICARDO SIMEAO XAVIER                  0002489-70.2019.8.17.8222          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PAULISTA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FLAVIO ROCHA                                  35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FLAVIO ROCHA                                  35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FLAVIO RODRIGUES MANSUR                       9039381-83.2019.8.13.0024          CHANGE                             CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
FLAVIO SANTILI DE OLIVEIRA CASTRO             0013859-73.2019.8.12.0110          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FLAVIO SANTOS DE OLIVEIRA                     0004868-96.2019.8.21.0033          RESERVATION                        CIVIL COURT OF SÃO LEOPOLDO                                   Yes              No               No

FLAVIO SERGIO DA COSTA PEREIRA                0803656-53.2020.8.20.5124          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PARNAMIRIM                                        Yes              Yes              No

FLAVIO SERGIO DA COSTA PEREIRA                0803656-53.2020.8.20.5124          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PARNAMIRIM                                        Yes              Yes              No




                                                                                                         413 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 534 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

FLAVIO SERGIO DE SOUZA PONTES FILHO          0815528-71.2019.8.20.5004          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                             Yes              No               No

FLAVIO SOARES CRELIER                        0059069-82.2019.8.19.0004          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO GONÇALO                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FLAVIO SOBRAL DA SILVEIRA                    0800489-30.2020.8.18.0162          CANCELLATION                       CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FLAVIO SOTELO PIMENTEL                       5082870-78.2018.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FLAVIO TAVARES FERNANDES                     0040797-46.2019.8.19.0002          CANCELLATION                       CIVIL COURT OF NITERÓI                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FLAVIO TAVARES FERNANDES JUNIOR              0040799-16.2019.8.19.0002          CANCELLATION                       CIVIL COURT OF NITERÓI                                        Yes              No               No
FLAVIO TAVARES SENA                          0001456-65.2013.5.15.0008          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO                                           Yes              Yes              No
FLAVIO VICTOR BARROS VIEIRA PAULO            0025344-80.2015.8.18.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FLEMEG DE OLIVEIRA AMORIM                    0833844-95.2018.8.15.2001          CANCELLATION                       CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No

FLOR DE MARIA DIAS DOS SANTOS RIBEIRO        7056859-61.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              Yes              No

FLOR DE MARIA DIAS DOS SANTOS RIBEIRO        7056859-61.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
FLORA ARAUJO ULISSES                         0803383-33.2019.8.10.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FLORA DE BARROS BRAGA                        0706250-40.2019.8.01.0001          CANCELLATION                       CIVIL COURT OF RIO BRANCO                                     Yes              No               No
FLORENCIA CHIPANA OCSA DE MEDEIROS           0036098-82.2019.8.19.0205          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
FLORENCIA CHIPANA OCSA DE MEDEIROS           0036098-82.2019.8.19.0205          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
FLORISMAR RIBEIRO CAMPELO                    1001114-31.2017.8.26.0108          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF CAJAMAR                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FLORISVALDO DA CUNHA                         0300284-51.2019.8.24.0057          CANCELLATION                       CIVIL COURT OF SANTO AMARO DA IMPERATRIZ                      Yes              No               No

FOCO INTERNATIONAL SOLUTIONS LTDA - ME       5091787-57.2016.8.13.0024          CIVIL LITIGATION - CARGO           CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
FORBB BRASIL IMPORTADORA LTDA EPP            0139561-60.2019.8.05.0001          CIVIL LITIGATION - CARGO           CIVIL COURT OF SALVADOR                                       Yes              No               No
FORBB BRASIL IMPORTADORA LTDA EPP            0008115-94.2020.8.05.0001          CIVIL LITIGATION - CARGO           CIVIL COURT OF SALVADOR                                       Yes              No               No
FOREVER OPERADORA DE TURISMO LTDA            1035216-38.2019.8.26.0002          CIVIL LITIGATION - CARGO           CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FORLAND OLIVEIRA SILVA                       0759449-61.2019.8.07.0016          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - TRAVEL
FOX ALFA TURISMO LTDA. ME                    0814070-91.2020.8.20.5001          AGENCY                             CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                CIVIL LITIGATION - TRAVEL
FOX CHARLIE TURISMO LTDA. EPP                0813971-24.2020.8.20.5001          AGENCY                             CIVIL COURT OF RECIFE                                         Yes              No               No
FRAILSON OLIVEIRA BEZERRA                    0000206-22.2010.5.11.0005          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE MANAUS                                   No               Yes              Yes
                                                                                CIVIL LITIGATION - FLIGHT
FRANCELE DE PAULI                            1000165-84.2020.8.26.0016          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
FRANCELINO RODRIGUES DE LIMA                 0001271-85.2019.8.06.0147          RESERVATION                        CIVIL COURT OF PIQUET CARNEIRO                                Yes              No               No
FRANCELISE PAULA DE FARIA RIBEIRO            5031773-68.2020.8.13.0024          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
FRANCESCA AMORIM GARCIA                      0303007-38.2019.8.24.0091          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
FRANCESCA VALDMAN LECHTMANN                  5012139-70.2019.8.21.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
FRANCHESCCO MOZART                           0020875-85.2020.8.19.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

FRANCIANA DA SILVA                           0000820-13.2019.8.27.2722          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GURUPI                                            Yes              No               No
FRANCIANE DO NASCIMENTO FERREIRA             0010607-11.2017.5.15.0042          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              Yes              No



                                                                                                        414 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 535 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
FRANCIANE MARCHEZI CAMPOREZ                32.001.001.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
FRANCIANE MARCHEZI CAMPOREZ                32.001.001.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF VITÓRIA                                       Yes              No               No
FRANCIANE ZANATTA BENEDETTI
BATTISTELLO                                9000834-72.2020.8.21.0005            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BENTO GONÇALVES                               Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FRANCIANNE FERREIRA E RIBEIRO              0035961-77.2019.8.05.0080            CHANGE                              CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No

FRANCIANNE FERREIRA E RIBEIRO                0001846-93.2020.8.05.0080           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCICLEY R MIRANDA                         7010966-13.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
FRANCIE MARIE BRAGA D AVILA                  0016632-88.2020.8.05.0001           COLLECTION                        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCIELE AMARAL                             0304898-30.2017.8.24.0038           CANCELLATION                      CIVIL COURT OF JOINVILLE                                      Yes              No               No

FRANCIELE BARATTO                            1063218-52.2018.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCIELE CRISTINA CERVI                     5002750-93.2019.8.24.0125           CANCELLATION                      CIVIL COURT OF ITAPEMA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCIELE DANTAS ANDRADE                     0009834-14.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCIELE DANTAS ANDRADE                     0009834-14.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
FRANCIELE NATALINO DE SOUZA                  1021187-32.2019.8.26.0309           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF JUNDIAÍ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCIELE OLIVEIRA GUIMARAES MAFRA           5001879-21.2020.8.13.0647           CANCELLATION                      CIVIL COURT OF SÃO SEBASTIÃO DO PARAÍSO                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCIELE REIMANN                            5005150-51.2020.8.24.0091           OVERBOOKING                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCIELE REIMANN                            5005150-51.2020.8.24.0091           OVERBOOKING                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              Yes              No
FRANCIELE RODRIGUES WAIANDT                  7000376-53.2020.8.22.0008           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF ESPIGÃO DO OESTE                               Yes              Yes              No
FRANCIELE RODRIGUES WAIANDT                  7000376-53.2020.8.22.0008           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF ESPIGÃO DO OESTE                               Yes              Yes              No
FRANCIELE TAIS                               5001412-46.2019.8.24.0073           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF TIMBÓ                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCIELEN OLIVEIRA DA SILVA                 0630749-72.2014.8.04.0001           CHANGE                            CIVIL COURT OF MANAUS                                         Yes              No               No

FRANCIELI FANIN MENEGAZZO                    9000348-42.2020.8.21.0020           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PALMEIRA DAS MISSÕES                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCIELI FREITAS DA SILVA                   8027737-89.2019.8.11.0001           CANCELLATION                    CIVIL COURT OF CUIABÁ                                           Yes              No               No

FRANCIELLE ANTUNES DA ROSA MACHADO           0309185-47.2018.8.24.0023           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCIELLI FERREIRA CAMARINI                 1000218-14.2020.8.26.0615           CANCELLATION                      CIVIL COURT OF TANABI                                         Yes              No               No
FRANCIELTON SILVESTRE DA SILVA               0001269-32.2017.5.10.0016           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCIELY APARECIDA RODRIGUES LEITE          5003875-70.2020.8.24.0090           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCIENE GESSI DE LIMA                      1005939-40.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No




                                                                                                         415 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 536 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
FRANCIGLEIDSON TEIXEIRA OLIVEIRA           3002906-94.2019.8.06.0003            CANCELLATION                        CIVIL COURT OF FORTALEZA                                     Yes              No               No
FRANCILDA SOUSA DO NASCIMENTO              0838830-92.2019.8.23.0010            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BOA VISTA                                     Yes              No               No
FRANCILEIA DE SOUSA SILVA MARTINS          21.001.035.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
FRANCILEIDE BARROS FERREIRA                0003921-63.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FRANCILENE BANDEIRA DE CARVALHO            0800012-85.2020.8.18.0136            CANCELLATION                        CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
FRANCILENE MARCANO CARVALHO                0702433-06.2020.8.07.0020            RESERVATION                         CIVIL COURT OF BRASÍLIA                                      Yes              No               No

FRANCILENE MOREIRA PECANHA                   0603297-69.2019.8.04.0015           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                           Yes              No               No
FRANCILENE ROBERTA DE BARROS
RODRIGUES                                    0053258-48.2019.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              No               No

FRANCIMAR BATISTA VALE                       0603861-48.2019.8.04.0015           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                           Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
FRANCIMAR FERNANDES PIMENTA                  0800408-74.2019.8.20.5137           COLLECTION                      CIVIL COURT OF CAMPO GRANDE                                     Yes              No               No
FRANCIMARA SARAIVA SILVA                     0004562-44.2020.8.17.8201           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF RECIFE                                           Yes              No               No

FRANCIMARY COELHO DE MELO                    3000037-61.2020.8.06.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FRANCIMIR MOURA CHAVES                       23.001.002.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
FRANCINALDA PEREIRA DA SILVA                 1009128-39.2020.8.26.0224           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF GUARULHOS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCINALDO ALVES PEREIRA                    0500497-69.2018.8.05.0079           CANCELLATION                      CIVIL COURT OF EUNÁPOLIS                                      Yes              No               No
FRANCINE CASTRO NUNES DA CUNHA               35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FRANCINE DEZIDERIO                           1000740-37.2016.5.02.0021           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCINE KOEHLER SANSON FERREIRA             0029734-50.2019.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No

FRANCINE LOUISE ZINGANO NUNES                5000042-69.2020.8.21.0141           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAPÃO DA CANOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
FRANCINE MARLEN DIETER                       5000859-40.2019.8.21.5001           COLLECTION                      CIVIL COURT OF PORTO ALEGRE                                     Yes              No               No

FRANCINE MARLEN DIETER                       5001103-32.2020.8.21.5001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FRANCINE MIORELLI                            5005707-08.2019.8.21.0010           RESERVATION                       CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No
FRANCINE ROSA DOS ANJOS                      0021583-47.2015.5.04.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
FRANCINE SOUZA LIMA                          0001701-25.2015.5.11.0006           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCINEI MARQUES MARCELINO                  0011800-57.2020.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                        Yes              No               No

FRANCINERLE DA SILVA MESQUITA                7010643-08.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCINETE ALVES PEREIRA                     0703510-10.2020.8.07.0001           OVERBOOKING                     CIVIL COURT OF BRASÍLIA                                         Yes              No               No

FRANCINETE DE JESUS SOUSA RODRIGUES          7000835-13.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No
FRANCINEUDA ARAUJO OLIVEIRA                  0723387-61.2019.8.07.0003           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BRASÍLIA                                         Yes              No               No
FRANCINILTON RODRIGUES DA SILVA              0000691-81.2017.5.10.0012           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA BRASÍLIA/DF                                   Yes              Yes              No




                                                                                                         416 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 537 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
FRANCINNY FREDERICO PRATES                 1013919-38.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FRANCIS ANDREI SCHNEIDER                   1004219-38.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FRANCIS EDUARDO BRANQUINHO DE                                                   CIVIL LITIGATION - FLIGHT
ALMEIDA LIRA                               0800696-57.2019.8.18.0164            CANCELLATION                        CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FRANCIS GALDINE RIBEIRO                    1001507-75.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
FRANCIS GOULART HOFMEIER                   0007372-20.2016.8.16.0001            IMPEDIMENT                          CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FRANCIS ROMERO DE MOURA ALVES              1010801-54.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FRANCIS WILLER ROCHA E REZENDE             9033948-98.2019.8.13.0024            CHANGE                              CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FRANCISBENIA AMANCIO SILVA MENDES          0002139-07.2020.8.01.0070            CANCELLATION                        CIVIL COURT OF RIO BRANCO                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FRANCISCA ALCIVANIA DE MELO SILVA          1001469-73.2019.8.26.0495            CANCELLATION                        CIVIL COURT OF REGISTRO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FRANCISCA ALVES ALVARENGA                  0802779-48.2020.8.23.0010            CANCELLATION                        CIVIL COURT OF BOA VISTA                                     Yes              No               No

FRANCISCA ALVES CORTES                       1000168-03.2019.8.11.0045           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LUCAS DO RIO VERDE                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCISCA AMARAL MONTEIRO                    0621779-73.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCISCA ARITA DE ARAUJO MARQUES            0800929-15.2019.8.20.5106           OVERBOOKING                       CIVIL COURT OF MOSSORÓ                                        Yes              No               No
FRANCISCA CLEIDE RODRIGUES                   1000870-28.2015.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
FRANCISCA DA CONCEICAO FREIRE                0002002-42.2020.8.26.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FRANCISCA DAS CHAGAS MESQUITA                                                                                      TRIBUNAL REGIONAL DO TRABALHO DA 22ª REGIÃO -
SALVATIERRA                                  0002596-63.2013.5.22.0001           INDIVIDUAL LABOR CLAIM            TERESINA                                                      No               Yes              Yes
FRANCISCA DE LOURDES SOUZA LOURO             0618417-63.2020.8.04.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCISCA DEBORA SOUSA DA SILVA              0665663-55.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCISCA DIVA LIMA ALMEIDA                  3004126-67.2018.8.06.0002           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              No               No

FRANCISCA DOS SANTOS                         7058332-82.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
FRANCISCA FRANCENILDA DA SILVA               0803022-04.2019.8.15.0251           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PATOS                                          Yes              No               No
FRANCISCA FRANCILEIDE ALVES OLIVEIRA DE                                          CIVIL LITIGATION - TICKET /
PAULA                                        7000517-87.2020.8.22.0003           RESERVATION                       CIVIL COURT OF JARU                                           Yes              No               No
FRANCISCA GENICE PEREIRA LIMA                1001767-41.2015.5.02.0716           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
FRANCISCA IRIS DOS SANTOS REIS               0000471-41.2015.5.07.0011           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE FORTALEZA                                Yes              Yes              No
FRANCISCA LENILDA DE OLIVEIRA                1002023-89.2016.5.02.0702           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCISCA LUCIA FIDELIS DA SILVA BEZERRA 0804330-31.2020.8.20.5124               CHANGE                            CIVIL COURT OF PARNAMIRIM                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCISCA LUCIANA DE MATOS SANTOS            1000264-23.2020.8.26.0576           OVERBOOKING                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
FRANCISCA LUCIENE PEREIRA ALVES              0000296-53.2015.5.07.0009           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA FORTALEZA/CE                                Yes              Yes              No

FRANCISCA MANACESIA SOARES MOREIRA           0020515-96.2019.8.06.0115           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LIMOEIRO DO NORTE                                Yes              No               No



                                                                                                         417 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 538 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
FRANCISCA MARIA DA SILVA                   23.001.001.XX-XXXXXXX                CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
FRANCISCA MARIA DE SOUSA                   21.001.020.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
FRANCISCA MARIA SOUSA MAIA                 0000967-31.2015.8.14.0947            RESERVATION                         CIVIL COURT OF CASTANHAL                                     Yes              No               No
FRANCISCA MEIRE DA SILVA REIS              0012698-53.2013.8.06.0062            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CASCAVEL                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FRANCISCA MENEZES DE OLIVEIRA              0040596-28.2019.8.17.2001            CHANGE                              CIVIL COURT OF RECIFE                                        Yes              No               No
FRANCISCA NEUSI PONTALDI                   0302374-97.2015.8.24.0113            CIVIL LITIGATION - CARGO            CIVIL COURT OF CAMBORIÚ                                      Yes              No               No

FRANCISCA OLIVEIRA BARBOSA DA SILVA          0800129-21.2020.8.15.0731           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CABEDELO                                         Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
FRANCISCA PAULA PEREIRA DA SILVA             0347972-21.2019.8.19.0001           / ADVERTISEMENTS              CIVIL COURT OF RIO DE JANEIRO                                     Yes              No               No

FRANCISCA PEREIRA DE ARRUDA                  0006168-10.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              Yes              No

FRANCISCA PEREIRA DE ARRUDA                  0006168-10.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                         Yes              Yes              No
FRANCISCA RAFAELA HOLANDA OLIVEIRA           0700884-62.2019.8.02.0075           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MACEIÓ                                         Yes              No               No
FRANCISCA ROSA GUERREIRO MILEO               0836095-72.2018.8.14.0301           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELÉM                                          Yes              No               No
FRANCISCA SAMPAIO MOURA                      0625313-17.2019.8.04.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                         Yes              Yes              No
FRANCISCA SAMPAIO MOURA                      0625313-17.2019.8.04.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCISCA VIRGOLINA DE OLIVEIRA              1000208-57.2020.8.26.0198           CANCELLATION                      CIVIL COURT OF FRANCO DA ROCHA                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCISCA WELBANEIDE LUNA DE ARAUJO          3001294-21.2019.8.06.0004           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              No               No

FRANCISCA ZILMAR DE SOUZA                    0800341-65.2020.8.20.5108           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PAU DOS FERROS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCISCA ZIMMER FLORES                      5001325-55.2020.8.24.0041           CANCELLATION                      CIVIL COURT OF MAFRA                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCISCO ADERALDO DA SILVA                  3001445-21.2018.8.06.0004           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              No               No
FRANCISCO AIRTON DA SILVA JUNIOR             0025159-21.2019.8.26.0602           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SOROCABA                                       Yes              No               No

FRANCISCO ALBERTO DOS REIS SALUSTIANO        0805470-35.2020.8.23.0010           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BOA VISTA                                      Yes              No               No
FRANCISCO ALEXANDRE DE CARVALHO
OLIVEIRA                                     3000916-07.2020.8.06.0012           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCISCO ALEXANDRE LOURENCO                 7014983-92.2020.8.22.0001           CANCELLATION                    CIVIL COURT OF PORTO VELHO                                      Yes              No               No

FRANCISCO ALUCIANO DA SILVA                  0815381-30.2019.8.20.5106           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MOSSORÓ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCISCO ALVES DE SOUZA NETO                0830196-44.2017.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
FRANCISCO ANDRE DE OLIVEIRA                  3001559-24.2018.8.06.0112           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF JUAZEIRO DO NORTE                              Yes              No               No
FRANCISCO ANDRE OLIVEIRA ANDRADE             0000122-47.2016.5.10.0002           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
FRANCISCO ANTONIO ALVES MOURA                1000800-64.2017.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
FRANCISCO ANTONIO MALDONADO                                                      CIVIL LITIGATION - FLIGHT
SANT´ANNA                                    1120927-08.2019.8.26.0100           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FRANCISCO ANTONIO REBOUCAS LIMA              0001147-59.2019.5.07.0007           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
FRANCISCO APARECIDO OLIVEIRA                 0000838-74.2020.8.26.0152           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF COTIA                                          Yes              No               No



                                                                                                         418 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 539 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
FRANCISCO ARAUJO DA SILVA JUNIOR           0000823-48.2017.5.14.0006            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
FRANCISCO ARAUJO DA SILVA JUNIOR           0000264-29.2019.5.14.0004            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
FRANCISCO ARCELINO FILOMENO CALADO         3000790-64.2019.8.06.0020            RESERVATION                         CIVIL COURT OF FORTALEZA                                     Yes              No               No
FRANCISCO ASSIS DA SILVA                   1012407-70.2019.8.26.0223            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF GUARUJÁ                                       Yes              No               No
FRANCISCO AUGUSTO DA SILVA SANCHES         1010354-27.2019.8.26.0576            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
FRANCISCO AVELAR PAZ RIBEIRO               0000926-91.2017.5.23.0107            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO DE VÁRZEA GRANDE                         Yes              Yes              No
FRANCISCO BARBOSA LHAMAS                   1001602-42.2015.5.02.0312            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
FRANCISCO BARROS NETO                      0012655-13.2015.5.15.0106            INDIVIDUAL LABOR CLAIM              FÓRUM REGIONAL DA 15ª REGIÃO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FRANCISCO BARROSO VIANA                    3000514-50.2020.8.06.0003            CANCELLATION                        CIVIL COURT OF FORTALEZA                                     Yes              No               No
FRANCISCO BENICIO PONTES NETO              0056770-88.2019.8.03.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MACAPÁ                                        Yes              Yes              No
FRANCISCO BENICIO PONTES NETO              0056770-88.2019.8.03.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MACAPÁ                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FRANCISCO BETTINI DE SOUZA                 1009861-77.2019.8.26.0664            CANCELLATION                        CIVIL COURT OF VOTUPORANGA                                   Yes              No               No

FRANCISCO CARLILTON MORAIS DE QUEIROZ 0759878-28.2019.8.07.0016                  CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                         Yes              Yes              No

FRANCISCO CARLILTON MORAIS DE QUEIROZ        0759878-28.2019.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
FRANCISCO CARLOS AVANSI                      35.004.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                            Yes              No               No
FRANCISCO CARLOS DAMASCENO                   0017774-51.2019.8.25.0084           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ARACAJU                                        Yes              No               No
FRANCISCO CARLOS DE CARVALHO                 0080188-49.2014.5.22.0002           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA OSMUNDO PONTES                              Yes              Yes              No
FRANCISCO CARLOS ESPINDOLA GONZALEZ          0840803-86.2017.8.12.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
FRANCISCO CARLOS GOMES DA SILVA              0017606-14.2015.5.16.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE IMPERATRIZ - MA                          Yes              Yes              No
FRANCISCO CARLOS GONCALVES AMADOR
FILHO                                        0002130-11.2015.8.19.0073           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF GUAPIMIRIM                                     Yes              No               No
FRANCISCO CARLOS NASCIMENTO GUEDES
FILHO                                        1001425-60.2015.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
FRANCISCO CARLOS OLIVEIRA MORAIS             7054895-33.2019.8.22.0001           RESERVATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCISCO CARLOS PEREIRA DE CASTRO           1007486-40.2019.8.26.0297           CANCELLATION                      CIVIL COURT OF JALES                                          Yes              No               No
FRANCISCO CAVALCANTE DE AMORIM               0001114-32.2017.5.11.0006           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
FRANCISCO CELIO CALISTO DE LIMA              0101303-85.2018.5.01.0030           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

FRANCISCO CIAMPI                             1052750-92.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
FRANCISCO CLAYTON SOARES DO
NASCIMENTO                                   0000461-43.2019.5.07.0015           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
FRANCISCO CONEJERO PEREZ                     1000812-60.2017.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
FRANCISCO CORREA DE MELO JUNIOR              0001889-95.2020.8.16.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ALMIRANTE TAMANDARÉ                            Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FRANCISCO CRISTIANO KUCHENBECKER             5000261-91.2020.8.13.0210           RESERVATION                       CIVIL COURT OF PEDRO LEOPOLDO                                 Yes              No               No
FRANCISCO DA GUIA DOS SANTOS SILVA           0000744-31.2018.5.10.0011           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
FRANCISCO DA SILVA LIMA                      0000203-26.2017.5.10.0013           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
FRANCISCO DA SILVA MENDES                    0001634-23.2014.5.07.0001           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA FORTALEZA/CE                                Yes              Yes              No
FRANCISCO DANTAS JUNIOR                      0853736-87.2018.8.15.2001           CIVIL LITIGATION - CARGO          CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
FRANCISCO DAS CHAGAS FROTA DA
SOLIDADE                                     0000566-56.2016.5.10.0010           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCISCO DAS CHAGAS MACHADO NETO            0800099-41.2020.8.18.0136           CHANGE                            CIVIL COURT OF TERESINA                                       Yes              No               No



                                                                                                         419 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 540 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
FRANCISCO DAS CHAGAS MOURA SOUZA           0001204-49.2017.5.11.0003            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FRANCISCO DAS CHAGAS RUFINO DE SOUSA 1017996-90.2020.8.26.0002                  CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FRANCISCO DE AMORIM MELO                   0000369-93.2011.5.01.0021            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
FRANCISCO DE ASSIS ALVES LIGEIRO           5038633-51.2019.8.13.0079            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CONTAGEM                                      Yes              No               No
FRANCISCO DE ASSIS BARROS                  0002252-06.2013.5.02.0077            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              No               No
                                                                                CIVIL LITIGATION - TAM
FRANCISCO DE ASSIS BESSA XAVIER            0108720-75.2007.8.06.0001            FIDELIDADE PROGRAM                  CIVIL COURT OF FORTALEZA                                     Yes              No               No
FRANCISCO DE ASSIS BEZERRA LOPES           1000248-62.2018.5.02.0316            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
FRANCISCO DE ASSIS DA SILVA ALCANTARA      0812830-53.2018.8.14.0006            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF ANANINDEUA                                    Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
FRANCISCO DE ASSIS DE SOUZA FILHO            0815885-36.2019.8.20.5106           / ADVERTISEMENTS                  CIVIL COURT OF MOSSORÓ                                        Yes              No               No
FRANCISCO DE ASSIS DINIZ BRAGA               0011247-46.2013.5.01.0041           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
FRANCISCO DE ASSIS DO NASCIMENTO                                                 CIVIL LITIGATION - SPECIAL
JUNIOR                                       0000229-49.2020.8.17.8201           PASSENGER                         CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
FRANCISCO DE ASSIS NASCIMENTO JUNIOR         0018637-49.2008.8.07.0001           IMPEDIMENT                        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
FRANCISCO DE ASSIS NASCIMENTO JUNIOR         0016469-65.2015.8.17.2001           PASSENGER                         CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FRANCISCO DE ASSIS SOBREIRA JUNIOR           0846336-90.2016.8.15.2001           RESERVATION                       CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
FRANCISCO DE JESUS SOUZA                     1001880-91.2016.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
FRANCISCO DE MELO                            0003157-20.2020.8.16.0014           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF LONDRINA                                       Yes              No               No
FRANCISCO DE PAULO COELHO                    7002830-27.2020.8.22.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
FRANCISCO DE PAULO COELHO                    7002830-27.2020.8.22.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No

FRANCISCO DIONISIO ALPENDRE DOS SANTOS 0305664-21.2017.8.24.0091                 CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                    Yes              No               No

FRANCISCO DONIZETE DE OLIVEIRA               1011481-63.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                            Yes              No               No

FRANCISCO EDGLEI SOUSA                       3003073-14.2019.8.06.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                        Yes              Yes              No

FRANCISCO EDGLEI SOUSA                       3003073-14.2019.8.06.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                        Yes              Yes              No

FRANCISCO EDIVANDO SABOIA                    0801132-40.2020.8.20.5106           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MOSSORÓ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FRANCISCO EDUARDO FERREIRA LEITE             0008731-24.2020.8.16.0014           RESERVATION                       CIVIL COURT OF LONDRINA                                       Yes              No               No
FRANCISCO EDUARDO RAMOS DA SILVA             0012039-70.2017.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
FRANCISCO EDUARDO SOUSA SOARES               0163046-96.2018.8.06.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                      Yes              No               No
FRANCISCO EDUARDO WILMAN                     1001790-04.2017.5.02.0720           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DA ZONA SUL                                 Yes              No               No

FRANCISCO EDVANDES LIMA ARAUJO               1010123-02.2020.8.26.0564           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO BERNARDO DO CAMPO                          Yes              No               No
FRANCISCO ELITON DOS SANTOS                  0000035-62.2018.5.08.0201           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
FRANCISCO ERIMAR DOS SANTOS                  1001911-78.2016.5.02.0716           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
FRANCISCO ERINALDO SANTOS DE SOUSA           1004724-14.2020.8.26.0007           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FRANCISCO ERMELINDO ALVES DINIZ              0701051-17.2020.8.07.0007           RESERVATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No




                                                                                                         420 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 541 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
FRANCISCO FABIO CARNEIRO LEAL              7016715-11.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FRANCISCO FARIA DO AMARAL                  5003725-27.2020.8.13.0145            CHANGE                              CIVIL COURT OF JUIZ DE FORA                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FRANCISCO FARIA DO AMARAL                  5003725-27.2020.8.13.0145            CHANGE                              CIVIL COURT OF JUIZ DE FORA                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FRANCISCO FERNANDES                        1011373-34.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FRANCISCO FERNANDES DE ALMEIDA             1073081-95.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FRANCISCO FIRMINO SANTOS MESQUITA          0000838-04.2017.5.22.0003            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FRANCISCO FIRMO BARRETO DE ARAUJO          3000791-66.2020.8.06.0003            CANCELLATION                        CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FRANCISCO FLAUZINO FRANCO NETO             1006718-29.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

FRANCISCO FRANCICLEUDO RODRIGUES             7012718-20.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
FRANCISCO FREDERICO NETO                     1000580-83.2019.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCISCO GALVAO DOS REIS                    1000030-37.2020.8.11.0001           CANCELLATION                      CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCISCO GALVAO DOS REIS                    1000030-37.2020.8.11.0001           CANCELLATION                      CIVIL COURT OF CUIABÁ                                         Yes              No               No

FRANCISCO GENUINO DOURADO NETO               5016143-48.2019.8.24.0008           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BLUMENAU                                         Yes              No               No
FRANCISCO GLEIDSON DE AZEVEDO
GONCALVES                                    0037641-60.2019.8.19.0031           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MARICÁ                                         Yes              No               No
FRANCISCO GLEIVIO BRASILEIRO DE                                                  CIVIL LITIGATION - TICKET /
SOUSADEF. PUBLICO                            0420850-19.2010.8.06.0001           RESERVATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
FRANCISCO GOMES LEAL                         0800007-50.2020.8.18.0011           COLLECTION                        CIVIL COURT OF TERESINA                                       Yes              No               No
FRANCISCO HEBERT COSTA SANTA RITA            1000200-60.2014.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCISCO HELIOMAR DE MACEDO JUNIOR          0811935-26.2020.8.15.2001           CHANGE                            CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCISCO HELIOMAR DE MACEDO JUNIOR          0811935-26.2020.8.15.2001           CHANGE                            CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
FRANCISCO HERMES PEREIRA                     0015066-10.2018.8.21.0008           IMPEDIMENT                        CIVIL COURT OF CANOAS                                         Yes              No               No
FRANCISCO HONORATO DE MOURA GOMES                                                CIVIL LITIGATION - FLIGHT
FERREIRA                                     0001116-20.2020.8.05.0230           CANCELLATION                      CIVIL COURT OF SANTO ESTEVÃO                                  Yes              No               No
FRANCISCO ILDO DOS SANTOS FERREIRA           1000113-18.2016.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
FRANCISCO JOSÃ‰ CELESTINO SARAIVA            23.002.001.XX-XXXXXXX               CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCISCO JOSE ALVES RODRIGUES               0800739-91.2019.8.18.0164           CANCELLATION                      CIVIL COURT OF TERESINA                                       Yes              No               No
FRANCISCO JOSE CARCHEDI LUCCAS               1003778-30.2020.8.26.0011           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FRANCISCO JOSE COSTA PEREIRA                 0000508-24.2017.5.07.0003           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
FRANCISCO JOSE CREDIDIO MURA                 0101406-79.2017.5.01.0078           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
FRANCISCO JOSE CREDIDIO MURA                 0100423-46.2018.5.01.0078           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

FRANCISCO JOSE DE ARAUJO                     7054890-11.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No




                                                                                                         421 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 542 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
FRANCISCO JOSE PLATANIA                    1020547-46.2019.8.26.0562            RESERVATION                         CIVIL COURT OF SANTOS                                        Yes              No               No

FRANCISCO JOSÉ QUARESMA DE FIGUEIREDO        5037061-58.2019.8.09.0051           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
FRANCISCO JOSÉ QUINDERE FERREIRA             0825206-59.2018.8.14.0301           CIVIL LITIGATION - CARGO          CIVIL COURT OF BELÉM                                          Yes              No               No
FRANCISCO JOSE TEIXEIRA VERAS                0828072-78.2018.8.10.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
FRANCISCO JUAREZ VIEIRA CHAGAS               0020398-62.2019.5.04.0002           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCISCO JUNIOR FERREIRA DA SILVA           7006704-20.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              No               No
FRANCISCO LAUDIANO DE OLIVEIRA               0801262-89.2019.8.15.0131           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAJAZEIRAS                                     Yes              No               No

FRANCISCO LELIS TAVARES ORDONES LEMOS 5173853-89.2019.8.13.0024                  CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
FRANCISCO LOPES RODRIGUES JUNIOR             0032976-52.2019.8.19.0208           IMPEDIMENT                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
FRANCISCO LUCIO PONTES FEIJAO                0005206-10.2018.8.06.0167           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SOBRAL                                         Yes              No               No
FRANCISCO LUCIO PONTES FEIJAO                3001914-29.2019.8.06.0167           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SOBRAL                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCISCO MAGRISON MARTINS DE LIMA           7011577-63.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCISCO MARCONDES                          3001048-25.2019.8.06.0004           CHANGE                            CIVIL COURT OF FORTALEZA                                      Yes              No               No
FRANCISCO MARQUES DO CARMO MELO
JUNIOR                                       0701180-08.2020.8.01.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO BRANCO                                     Yes              No               No
FRANCISCO MARQUES LISBOA MOREIRA DA                                              CIVIL LITIGATION - FLIGHT
ROCHA                                        0000882-92.2019.8.19.0065           CANCELLATION                      CIVIL COURT OF VASSOURAS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCISCO MATEUS LIMA DA SILVA               7054965-50.2019.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
FRANCISCO MATHEUS BARBOSA BEZERRA            3000597-82.2019.8.06.0009           RESERVATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
FRANCISCO MAURO FERREIRA LIBERATO            3001561-30.2018.8.06.0003           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                      Yes              No               No
FRANCISCO MEDEIROS FERREIRA JUNIOR           0001422-68.2017.5.22.0004           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
FRANCISCO MORAIS FREIRE                      0000329-81.2020.8.05.0103           CIVIL LITIGATION - SERVICE        CIVIL COURT OF ILHÉUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCISCO MOREIRA DO CARMO NETO              1003176-45.2020.8.26.0009           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FRANCISCO NILSON OLIVEIRA DE CASTRO          0660233-25.2020.8.04.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRANCISCO NOGUEIRA FERNANDES                 3001362-44.2019.8.06.0012           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              No               No

FRANCISCO NORBERTO FERNANDEZ SEGURA 0034078-74.2019.8.16.0182                    CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              No               No
FRANCISCO OSELIO DE JESUS ALMEIDA
MACIEL                              0001929-38.2017.5.11.0003                    INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

FRANCISCO OTAVIO DE OLIVEIRA                 5012587-59.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              Yes              No

FRANCISCO OTAVIO DE OLIVEIRA                 5012587-59.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
FRANCISCO PADILHA ABRANTES                   0007796-83.2020.8.05.0080           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FEIRA DE SANTANA                               Yes              Yes              No
FRANCISCO PADILHA ABRANTES                   0007796-83.2020.8.05.0080           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FEIRA DE SANTANA                               Yes              Yes              No
FRANCISCO PARAISO RIBEIRO DE PAIVA           0710955-34.2020.8.07.0016           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BRASÍLIA                                       Yes              No               No
FRANCISCO PAULA DOS SANTOS                   0001032-25.2017.5.21.0005           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

FRANCISCO PAULO SERPA VIRINO                 3000642-70.2020.8.06.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                        Yes              No               No



                                                                                                         422 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 543 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

FRANCISCO PAULO SERPA VIRINO                 3000319-65.2020.8.06.0003          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FRANCISCO PEREIRA CAVALCANTE                 0003053-32.2020.8.19.0212          CANCELLATION                    CIVIL COURT OF NITERÓI                                           Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FRANCISCO PEREIRA DE QUEIROZ                 0802986-80.2016.8.15.0181          CANCELLATION                    CIVIL COURT OF GUARABIRA                                         Yes              No               No

FRANCISCO PEREIRA DO NASCIMENTO              0612621-91.2020.8.04.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FRANCISCO PEREIRA FILHO                      7055631-51.2019.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FRANCISCO PETRARCA BELEM GOMES               3000131-30.2020.8.06.0017          CANCELLATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
FRANCISCO PETRI DE OLIVEIRA PINHEIRO         7035824-45.2019.8.22.0001          COLLECTION                         CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FRANCISCO PIMENTA TREVISAN                   1001254-55.2018.8.11.0041          CHANGE                             CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FRANCISCO PINTO JUNIOR                       3002095-37.2019.8.06.0003          CANCELLATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
FRANCISCO PIRES DE MENDONCA                  0000595-33.2016.5.10.0002          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FRANCISCO RAFAEL FEITOZA PEREIRA             1012569-17.2017.8.11.0041          CANCELLATION                       CIVIL COURT OF CUIABÁ                                         Yes              No               No
FRANCISCO RAFAEL FERREIRA                    1008763-92.2019.8.26.0038          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ARARAS                                         Yes              No               No
FRANCISCO RAFAEL FERREIRA                    1008763-92.2019.8.26.0038          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ARARAS                                         Yes              No               No
FRANCISCO RAFAEL GONCALVES SOUSA             3001288-84.2019.8.06.0013          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FORTALEZA                                      Yes              No               No
FRANCISCO REBELO FONTENELE                   0800133-55.2020.8.18.0123          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PARNAÍBA                                       Yes              Yes              No
FRANCISCO REBELO FONTENELE                   0800133-55.2020.8.18.0123          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PARNAÍBA                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FRANCISCO RENATO PINHEIRO DA SILVA           3002860-08.2019.8.06.0003          CANCELLATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
FRANCISCO RIBEIRO LOURENCO                   0801226-12.2018.8.15.0251          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PATOS                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FRANCISCO RICARDO PEREIRA DE SOUZA           1000682-82.2020.8.26.0471          CANCELLATION                       CIVIL COURT OF PORTO FELIZ                                    Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
FRANCISCO ROBERVAN SOUSA SILVA               0801348-89.2018.8.10.0016          LITIGATION - CIVIL                 CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FRANCISCO ROBSON CHAGAS DE SOUSA             5019531-27.2020.8.21.0001          CANCELLATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
FRANCISCO ROCHA HOLANDA CAVALCANTI                                              CIVIL LITIGATION - FLIGHT
FILHO                                        0012029-89.2016.8.17.2001          OVERBOOKING                        CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
FRANCISCO RODRIGUES DA COSTA                 1002096-85.2019.8.26.0654          IMPEDIMENT                         CIVIL COURT OF VARGEM GRANDE PAULISTA                         Yes              No               No
                                                                                                                   CENTRO JUDICIÁRIO DE SOLUÇÃO DE CONFLITOS E
FRANCISCO RODRIGUES DA PAZ                   0000929-87.2018.5.10.0102          INDIVIDUAL LABOR CLAIM             CIDADANIA                                                     Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
FRANCISCO RODRIGUES MATHEUS FILHO            0707192-02.2018.8.07.0014          RESERVATION                        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FRANCISCO SANTOS DE FARIAS                   1009027-49.2020.8.26.0564          CANCELLATION                       CIVIL COURT OF SÃO BERNARDO DO CAMPO                          Yes              No               No

FRANCISCO SERGIO KARDSON MARTINS LIMA 3001496-56.2019.8.06.0017                 CIVIL LITIGATION - CARGO           CIVIL COURT OF FORTALEZA                                      Yes              No               No
FRANCISCO TAYWAN RAMIRES MENDES       3003251-60.2019.8.06.0003                 CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FORTALEZA                                      Yes              No               No
FRANCISCO THIAGO PINHEIRO LEITAO      3001386-33.2018.8.06.0004                 CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FORTALEZA                                      Yes              No               No




                                                                                                        423 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 544 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

FRANCISCO TIBERIO DE ALENCAR MOREIRA        0800176-49.2020.8.15.0131          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CAJAZEIRAS                                     Yes              No               No
FRANCISCO VAGNER DOS SANTOS SALES           3000087-53.2020.8.06.0003          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                               CIVIL LITIGATION - IMPROPER
FRANCISCO VANDERCLÃƑÆ’Ã…Â RIBEIRO           0000013-19.2020.8.03.0008          COLLECTION                         CIVIL COURT OF LARANJAL DO JARI                               Yes              No               No
FRANCISCO VIANA DE SOUSA                    0000094-86.2020.5.10.0019          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
FRANCISCO VIANA DE SOUSA                    0000988-96.2019.5.10.0019          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
FRANCISCO VILLANOVA FILHO                   1021881-69.2019.8.11.0001          IMPEDIMENT                         CIVIL COURT OF CUIABÁ                                         Yes              No               No
FRANCISCO VITORINO DE PONTES                0010595-63.2015.5.01.0007          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
FRANCISCO WELLIDON SARAIVA DOS REIS         0800167-30.2020.8.18.0026          CHANGE                             CIVIL COURT OF CAMPO MAIOR                                    Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
FRANCISCO WELTON DEMETRIO JUNIOR            0222349-70.2020.8.06.0001          RESERVATION                        CIVIL COURT OF FORTALEZA                                      Yes              No               No
FRANCISCO WILKIE REBOUCAS CHAGAS                                               CIVIL LITIGATION - BOARDING
JUNIOR                                      0804072-55.2019.8.20.5124          IMPEDIMENT                         CIVIL COURT OF PARNAMIRIM                                     Yes              No               No
FRANCISCO WILLIAM DE OLIVEIRA JUNIOR        0000320-87.2013.5.02.0010          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No

FRANCISMARA DE SOUSA                        7004054-10.2019.8.22.0009          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PIMENTA BUENO                                  Yes              No               No
FRANCISNALDO GONCALVES DA SILVA             0021472-83.2019.8.17.8201          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RECIFE                                         Yes              No               No
FRANCISNALDO JOSE BARROS DE LIMA            0001589-52.2017.5.11.0017          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
FRANCIVALDO SILVA DE PAIVA                  0605781-70.2019.8.01.0070          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO BRANCO                                     Yes              No               No
FRANCKINALDA LOPES DE SAMPAIO               0000533-48.2016.5.10.0016          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No

FRANCKLY VALENCA DOS SANTOS                 0001718-41.2020.8.25.0040          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LAGARTO                                           Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
FRANCO ANDERSON DO CARMO SOUZA              0003221-43.2020.8.19.0209          CANCELLATION                    CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
FRANCO ANDRE BERETA JUNIOR                  5001196-78.2020.8.08.0014          CIVIL LITIGATION - SERVICE      CIVIL COURT OF COLATINA                                          Yes              No               No

FRANCO DE CASTRO CONCEICAO                  0074061-54.2019.8.19.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NITERÓI                                           Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
FRANCYELLEN DAYANE BORDON SILVA             1004504-65.2019.8.26.0002          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                         Yes              No               No

FRANCYNE LARISSA QUINTANILHA COUTINHO 0631865-95.2019.8.04.0015                CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
FRANCYNE MATOS CALHEIRA                     0010551-26.2020.8.05.0001          RESERVATION                        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
FRANK AGUIAR DE SOUZA                       0604761-39.2020.8.04.0001          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
FRANK AGUIAR DE SOUZA                       0604761-39.2020.8.04.0001          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                               CIVIL LITIGATION - GENERAL
FRANK BARBOSA DE CAMPOS                     0001904-33.2020.8.26.0009          LITIGATION - CIVIL                 CIVIL COURT OF SÃO PAULO                                      Yes              No               No

FRANK MAIA POTIGUAR                         0811916-28.2019.8.20.5004          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF NATAL                                          Yes              No               No
FRANK SAMPAIO DA SILVA                      0010412-76.2013.5.14.0403          INDIVIDUAL LABOR CLAIM             1ª A 4ª VARAS DO TRABALHO DE RIO BRANCO                       Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
FRANKLIM DE OLIVEIRA ARAUJO                 0825782-06.2019.8.20.5004          RESERVATION                        CIVIL COURT OF NATAL                                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
FRANKLIM SOARES RODRIGUES                   7057727-39.2019.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No




                                                                                                       424 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 545 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

FRANKLIN BARROS LEAL                         0001492-90.2019.8.17.8221          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CABO DE SANTO AGOSTINHO                        Yes              No               No
FRANKLIN CAMILO LIMA DOS SANTOS              0000783-62.2019.5.13.0026          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA                                             Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FRANKLIN DA SILVA OLIVEIRA                   0042555-05.2019.8.27.2729          CHANGE                             CIVIL COURT OF PALMAS                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FRANKLIN DA SILVA OLIVEIRA                   0042555-05.2019.8.27.2729          CHANGE                             CIVIL COURT OF PALMAS                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FRANKLIN FARIAS E SILVA NETO                 0810431-09.2020.8.10.0001          CHANGE                             CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FRANKLIN FARIAS E SILVA NETO                 0810431-09.2020.8.10.0001          CHANGE                             CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FRANKLIN LOBATO PRADO                        0827272-75.2019.8.14.0301          OVERBOOKING                        CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FRANKLIN PEIXOTO GONCALVES                   8021119-62.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FRANKLIN RIBEIRO NOGUEIRA                    1019150-77.2019.8.26.0003          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FRANKLIN ROBERTO MONTEIRO DA SILVA           0606707-79.2016.8.14.0301          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
FRANKLIN VALERIO MOTA PEREIRA                5005872-59.2019.8.13.0016          IMPEDIMENT                         CIVIL COURT OF ALFENAS                                        Yes              No               No
FRANKLYN ROSEVERTHE VERAS DA SILVA           0800007-92.2017.8.10.0006          CIVIL LITIGATION - CARGO           CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
FRANTHESCO NICCOLAS BERTOTE GUARDA           0020269-75.2016.5.04.0030          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              No               No

FRANZ HECHER SOARES                          0035736-66.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              No               No
FRAPORT BRASIL S.A AEROPORTO DE
FORTALEZA (“FORTALEZA AIRPORT”)              0108363-75.2019.8.06.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FORTALEZA                                      Yes              No               No
FRAPORT BRASIL S.A. AEROPORTO DE PORTO
ALEGRE                                       0000900-64.2019.8.21.1001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
FRAZAO SERGIO CAIXETA GOMES                  0192959-60.2017.8.06.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FRED FIGUEIREDO CESAR                        0607155-19.2020.8.04.0001          CHANGE                             CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FRÉDÉRIC PAUL CONAN                          5160812-89.2018.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FREDERICO ANDRADE DE LIMA SOUZA              0030869-30.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FREDERICO AUGUSTO AGANETTI OLIVEIRA          5171454-87.2019.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
FREDERICO AUGUSTO PIRES ZELAYA               0801275-79.2018.8.20.5112          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF APODI                                          Yes              No               No
FREDERICO AUGUSTUS DA COSTA                  0003133-48.2013.8.14.0028          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MARABÁ                                         Yes              No               No
FREDERICO CARVALHO DE REZENDE                5033054-59.2020.8.13.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

FREDERICO CESAR ALVES CALACA                 0701349-09.2020.8.07.0007          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                          Yes              Yes              No

FREDERICO CESAR ALVES CALACA                 0701349-09.2020.8.07.0007          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
FREDERICO CEVITHEREZA PAIVA                  1016295-86.2019.8.26.0016          RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
FREDERICO DIVINO BATISTA MENDES              5044375-21.2020.8.09.0051          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FREDERICO LUIZ DE FREITAS JUNIOR             0806976-43.2020.8.12.0110          CANCELLATION                       CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No




                                                                                                        425 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 546 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
FREDERICO LUIZ RIGONI E SILVA              0025520-28.2019.8.08.0347            CHANGE                              CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FREDERICO MARINHO BATISTA E SILVA          5013612-10.2020.8.13.0024            OVERBOOKING                         CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FREDERICO MARINHO BATISTA E SILVA          5013612-10.2020.8.13.0024            OVERBOOKING                         CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
FREDERICO MELO AZEVEDO                     1023855-87.2020.8.26.0002            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FREDERICO OZANAM RAMOS NETO                0028875-74.2020.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FREDERICO OZANAM RAMOS NETO                0028875-74.2020.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
FREDERICO PEREIRA DE OLIVEIRA              5088712-80.2020.8.09.0153            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF URUAÇU                                             Yes              No               No
FREDERICO PEREIRA MENDES MOTTA             0012640-26.2016.5.03.0144            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                        Yes              Yes              No
FREDERICO PETTER                           9078659-41.2019.8.21.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
FREDERICO POMPEO PARREIRA                  1016814-61.2019.8.26.0016            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FREDERICO ROMANO DE GOUVEIA                5033360-55.2020.8.09.0051            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF GOIÂNIA                                            Yes              Yes              No
FREDERICO ROMANO DE GOUVEIA                5033360-55.2020.8.09.0051            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF GOIÂNIA                                            Yes              Yes              No
FREDERICO STEINER COSTA                    0010277-64.2019.8.19.0209            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
FREDERICO TAVARES DE LANNA MACHADO         5014033-97.2020.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                CIVIL LITIGATION - TAM
FREDERICO TOLEDO MELO                      0718184-67.2019.8.07.0020            FIDELIDADE PROGRAM                  CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - TAM
FREDERICO TOLEDO MELO                      0718184-67.2019.8.07.0020            FIDELIDADE PROGRAM                  CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
FREDERICO VAZ COSTA HARTMANN               1003270-11.2020.8.26.0100            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
FREDERICO VAZ COSTA HARTMANN               1003270-11.2020.8.26.0100            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
FREDSON FERRAZ DOS SANTOS                  1001786-68.2015.5.02.0321            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - GENERAL
FRIDA BERNARDETE HENRICHS                  5000642-27.2019.8.24.0017            LITIGATION - CIVIL                  CIVIL COURT OF DIONÍSIO CERQUEIRA                            Yes              No               No

FRIDA ZALADEK GIL                            1118039-03.2018.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
FRIEDRICH CHRISTIAN GEORG BRUGGER            5006676-90.2019.8.24.0090           CANCELLATION                    CIVIL COURT OF FLORIANÓPOLIS                                    Yes              No               No
FUJICOM COMERCIO DE MATERIAIS HOSPI          0157904-82.2016.8.06.0001           CIVIL LITIGATION - CARGO        CIVIL COURT OF FORTALEZA                                        Yes              No               No
FUJICOM COMERCIO DE MATERIAIS
HOSPITALARES E IMPORACAO LTDA                0168924-70.2016.8.06.0001           CIVIL LITIGATION - CARGO          CIVIL COURT OF FORTALEZA                                      Yes              No               No
FULLTIME                                     0003451-68.2007.8.16.0001           CIVIL LITIGATION - GENERAL        CIVIL COURT OF CURITIBA                                       Yes              No               No

FULVIO BERGAMO TREVIZAN                      1000228-78.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                            Yes              No               No
FUNDAÇÃO MARECHAL ROBERTO
TROMPOWSKY LEITÃO DE ALMEIDA                 0242169-20.2017.8.19.0001           CIVIL LITIGATION - GENERAL        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
FUNDACAO PIO XII IRCAD BRAZIL                1006473-20.2019.8.26.0066           CIVIL LITIGATION - CARGO          CIVIL COURT OF BARRETOS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL ALBERGARIA OLIVEIRA                  1000490-64.2020.8.26.0176           CANCELLATION                      CIVIL COURT OF EMBU DAS ARTES                                 Yes              No               No
GABRIEL ALBUQUERQUE SOUZA GOMES DE
DEUS                                         1013586-83.2020.8.11.0041           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                           Yes              No               No
GABRIEL ALMEIDA E SILVA GUIMARAES            0000130-22.2019.5.10.0001           INDIVIDUAL LABOR CLAIM          CEJUSC                                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL ALVES DUTRA DE LIMA                  1002495-96.2020.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No



                                                                                                         426 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 547 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - SEAT
GABRIEL AMARAL RIBEIRO                     5659958-84.2019.8.09.0001            COMFORT                             CIVIL COURT OF ABADIÂNIA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIEL ANDRADE DE SANTANA                 0174712-87.2019.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIEL ANTONIO DA SILVA                   5004943-93.2020.8.24.0045            CANCELLATION                        CIVIL COURT OF PALHOÇA                                       Yes              No               No
GABRIEL ANTUNES ALVARES                    0717981-08.2019.8.07.0020            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
GABRIEL ANTUNES ALVARES                    0717981-08.2019.8.07.0020            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
GABRIEL ARAUJO ANDRADE                     0849983-74.2019.8.14.0301            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIEL ARID ZEINUM                        1008584-62.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
GABRIEL BARCELOS DA SILVA E OUTROS         9041919-84.2019.8.21.0001            RESERVATION                         CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
GABRIEL BEZ BATTI                          0332132-37.2014.8.24.0023            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF FLORIANÓPOLIS                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIEL BOAVISTA LAENDER                   0011921-85.2019.8.08.0035            CANCELLATION                        CIVIL COURT OF VILA VELHA                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIEL BORGES VEADO DE ASSIS              0031410-33.2019.8.16.0182            OVERBOOKING                         CIVIL COURT OF CURITIBA                                      Yes              No               No
GABRIEL BOTELHO CORTELETTI                 5000200-83.2018.8.08.0068            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF ÁGUA DOCE DO NORTE                            Yes              No               No

GABRIEL BRAGA SILVA                          0001304-73.2020.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL BRENTAN CAPOBIANCO                   1015107-90.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL CAMARGO CORREA                       1004038-58.2020.8.26.0577           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL CAMARGO CORREA                       1004038-58.2020.8.26.0577           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                            Yes              Yes              No

GABRIEL CAMPOS DE LIMA                       1010200-03.2020.8.26.0114           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPINAS                                         Yes              Yes              No

GABRIEL CAMPOS DE LIMA                       1010200-03.2020.8.26.0114           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPINAS                                         Yes              Yes              No
GABRIEL CARLOS CAGNACO MONTEIRO              0010238-56.2016.5.15.0008           INDIVIDUAL LABOR CLAIM          VARA DO TRABALHO DE SÃO CARLOS                                  Yes              Yes              No

GABRIEL CARLOS FRANCO                        1046982-88.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL CARVALHO SAAD                        0210062-49.2019.8.19.0001           CANCELLATION                    CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
GABRIEL CASTILHO GREGORIO                    0010996-98.2017.5.15.0008           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              Yes              No

GABRIEL CAVASSIM                             0007432-90.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              No               No

GABRIEL CHADS AZEREDO                        0608225-63.2019.8.04.0015           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL CHOITI MARIUSSI TAKAHASHI            0813132-17.2019.8.12.0002           CANCELLATION                    CIVIL COURT OF DOURADOS                                         Yes              No               No
GABRIEL CLEBER ALBANO                        0012088-87.2017.5.15.0113           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              No               No

GABRIEL CORDEIRO PEREIRA                     1008505-59.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL COUTO GUARDIA                        0032387-55.2020.8.05.0001           CANCELLATION                    CIVIL COURT OF SALVADOR                                         Yes              No               No
GABRIEL COUTO GUARDIA                        0026051-35.2020.8.05.0001           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SALVADOR                                         Yes              No               No




                                                                                                         427 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 548 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
GABRIEL CREMASCO SCARDINI                  5000381-67.2019.8.08.0030            OVERBOOKING                         CIVIL COURT OF LINHARES                                      Yes              No               No
GABRIEL DA CUNHA FREIRE                    1067922-74.2019.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GABRIEL DA CUNHA TEIXEIRA DE SOUZA         0631609-55.2019.8.04.0015            CIVIL LITIGATION - AIRCRAFT         CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIEL DA SILVA SANTOS                    0037106-82.2019.8.19.0209            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIEL DA SILVA SANTOS                    0037106-82.2019.8.19.0209            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
GABRIEL DANTAS GOMES                       0074174-64.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No

GABRIEL DE ALMEIDA ALVES CAMILO              1001406-57.2019.8.26.0201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GARÇA                                            Yes              No               No

GABRIEL DE ALMEIDA NEGRAES                   5018032-85.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL DE CASTRO ALVARENGA COSTA            35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GABRIEL DE CASTRO ALVARENGA COSTA            35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL DE CASTRO MONTEIRO                   0111935-02.2018.8.13.0188           CANCELLATION                      CIVIL COURT OF NOVA LIMA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL DE CASTRO MOREIRA                    9004320-77.2020.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
GABRIEL DE LEON MEIRELLES                    0000885-28.2020.8.16.0184           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL DE MELLO DE ESPINDOLA                0004695-17.2020.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL DE MELLO DE ESPINDOLA                0004695-17.2020.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              Yes              No

GABRIEL DE SOUZA BRUNO                       1004543-28.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

GABRIEL DE SOUZA CERVEIRA PEREIRA            0611351-32.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL DEI TOS SALFER                       5010469-53.2019.8.24.0020           CANCELLATION                      CIVIL COURT OF CRICIÚMA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL DELONG MITTELBACH                    1034130-53.2019.8.26.0577           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL DELONG MITTELBACH                    1034130-53.2019.8.26.0577           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL DIAS DE AZEVEDO STUDZINSKI           5002507-60.2019.8.24.0090           OVERBOOKING                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
GABRIEL DO NASCIMENTO ANDRADE                1006407-04.2020.8.26.0002           IMPEDIMENT                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GABRIEL DO NASCIMENTO GARCEZ                 1000597-59.2016.5.02.0082           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
GABRIEL DOMINGOS DE OLIVEIRA                 1017211-62.2019.8.11.0041           IMPEDIMENT                        CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL DUARTE LEAL                          5069792-17.2018.8.13.0024           OVERBOOKING                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
GABRIEL EMMANUEL FARIAS DE SOUZA             0000295-70.2019.5.13.0006           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                             Yes              Yes              No
GABRIEL FELIPE MUNIZ FERREIRA DA SILVA       0010010-51.2015.5.01.0026           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
GABRIEL FERNANDES DA SILVA                   0569577-63.2018.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL FERNANDES DE ANDRADE AYRES           5034049-72.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No



                                                                                                         428 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 549 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
GABRIEL FERNANDES DE ANDRADE AYRES         5034049-72.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIEL FERNANDO FARIAS DA SILVA           9003888-58.2020.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
GABRIEL FERNANDO GONCALVES                 1002216-13.2019.8.26.0272            RESERVATION                         CIVIL COURT OF ITAPIRA                                       Yes              No               No
GABRIEL FERREIRA DA SILVA                  0003165-31.2020.8.16.0035            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                          Yes              Yes              No
GABRIEL FERREIRA DA SILVA                  0003165-31.2020.8.16.0035            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                          Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIEL FILIPI ESCRIBONI                   1007384-20.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
GABRIEL FILIPO SANTOS LUZ                  0001737-81.2016.5.20.0006            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE ARACAJÚ                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIEL FONSECA E SILVA                    1071071-78.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GABRIEL FREITAS DE AVIZ FERREIRA           1074096-02.2019.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GABRIEL GIANELLA MONDADORI ALVES           0001243-57.2014.5.02.0082            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              No               No
GABRIEL GONCALVES DA ROSA                  1000033-23.2017.5.02.0025            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIEL GONZAGA BRIGIDO                    1015493-96.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - SEAT
GABRIEL GROPP                              0304472-74.2018.8.24.0008            COMFORT                             CIVIL COURT OF BLUMENAU                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIEL HENRIQUE VERONA GOMES              1105914-66.2019.8.26.0100            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIEL HIDD VASCONCELLOS                  1022143-65.2019.8.26.0562            CANCELLATION                        CIVIL COURT OF SANTOS                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIEL HILGENSTIELER                      0001733-91.2020.8.16.0191            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIEL HONORIO DOS SANTOS                 0700162-48.2020.8.02.0057            CANCELLATION                        CIVIL COURT OF VIÇOSA                                        Yes              No               No
GABRIEL HUET BORGES DE ARRUDA              23.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FORTALEZA                                     Yes              No               No
GABRIEL HUET BORGES DE ARRUDA              23.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FORTALEZA                                     Yes              No               No
GABRIEL JOCA BAYMA                         3001640-72.2019.8.06.0003            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FORTALEZA                                     Yes              No               No

GABRIEL JOSE DA SILVA                        1041765-61.2019.8.11.0041           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL LEMOS RIBEIRO                        0813146-20.2019.8.15.0001           CANCELLATION                      CIVIL COURT OF CAMPINA GRANDE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL LEONARDO MAIA DA SILVA               1011794-89.2019.8.26.0016           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL LIMA DE ALMEIDA                      0016043-82.2019.8.27.2729           CANCELLATION                      CIVIL COURT OF PALMAS                                         Yes              No               No
GABRIEL LINARES SILVEIRA BATISTA             1058603-82.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL LOPES MELO                           0708082-04.2019.8.07.0014           CHANGE                            CIVIL COURT OF BRASÍLIA                                       Yes              No               No
GABRIEL LUCAS DE MELLO FROTA                 0600466-27.2020.8.01.0070           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO BRANCO                                     Yes              No               No

GABRIEL LUCIO SILVA                          0700286-28.2020.8.02.0058           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ARAPIRACA                                      Yes              No               No
GABRIEL LUIZ DA SILVA NETO                   0001003-10.2012.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - TAM
GABRIEL LUIZ DE CASTRO LIMA                  5529356-49.2019.8.09.0051           FIDELIDADE PROGRAM                CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL MANNA MOREIRA                        0024163-41.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No



                                                                                                         429 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 550 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
GABRIEL MARQUES GONCALVES DE LIMA          1001529-24.2016.5.02.0316            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIEL MARTINS ALVES                      9000965-78.2020.8.21.0027            CHANGE                              CIVIL COURT OF SANTA MARIA                                   Yes              No               No

GABRIEL MELO DA SILVA                        0008512-37.2020.8.17.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL MENEZES NUNES                        1021895-96.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
GABRIEL MILHOMEM FERNANDES                   0747996-69.2019.8.07.0016           COLLECTION                        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL MORAES DOS PASSOS                    1013880-41.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL MORAES DOS PASSOS                    1013880-41.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL MOREIRA DA COSTA SARMENTO            1059221-27.2019.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GABRIEL MOREIRA GOMES                        0004968-40.2020.8.19.0205           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
GABRIEL MOREIRA SOARES                       5021755-85.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL MOREIRA SOARES                       5024098-54.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No

GABRIEL MOREIRA SOARES                       0010919-95.2018.8.21.0086           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CACHOEIRINHA                                   Yes              No               No
GABRIEL MOREIRA SOARES                       5021755-85.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL MOREIRA SOARES                       5024098-54.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
GABRIEL MOUTINHO DE MELO                     1001299-30.2017.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

GABRIEL MURILO MINUZZI                       0056150-08.2019.8.19.0203           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              Yes              No

GABRIEL MURILO MINUZZI                       0056150-08.2019.8.19.0203           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
GABRIEL NATHAN DE CASTRO AMORIM              5021819-95.2020.8.13.0024           IMPEDIMENT                        CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
GABRIEL NATHAN DE CASTRO AMORIM              5021819-95.2020.8.13.0024           IMPEDIMENT                        CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL NONNENMACHER                         5001735-79.2019.8.21.0026           CHANGE                            CIVIL COURT OF SANTA CRUZ DO SUL                              Yes              No               No
GABRIEL NUNES                                0183400-36.2004.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL NUNES PEREIRA                        0800127-82.2020.8.12.0101           CANCELLATION                      CIVIL COURT OF DOURADOS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL OHANA MARQUES AZZINI                 5008308-54.2019.8.24.0090           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
GABRIEL PASSIG                               5000657-65.2019.8.24.0091           LITIGATION - CIVIL                CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No

GABRIEL PASSOS FERREIRA DE MELO              0820705-16.2019.8.20.5004           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                            Yes              No               No
GABRIEL PEDROZA BEZERRA RIBEIRO              0308657-06.2018.8.24.0090           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF FLORIANÓPOLIS                                    Yes              No               No

GABRIEL PEREIRA BARBOSA DE PAULA             1004923-51.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
GABRIEL PEREIRA GUANABARA                    0004589-96.2020.8.19.0206           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No




                                                                                                         430 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 551 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
GABRIEL PIMENTA ALVES                      0012460-25.2019.8.05.0103            CANCELLATION                        CIVIL COURT OF ILHÉUS                                        Yes              No               No

GABRIEL POLIZELI MALAMAN                     1000081-30.2020.8.26.0066           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BARRETOS                                         Yes              No               No
GABRIEL PORTES FONSECA                       0012879-22.2020.8.19.0038           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF NOVA IGUAÇU                                       Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
GABRIEL PRATES ASSUMPCAO                     5145738-58.2019.8.13.0024           / ADVERTISEMENTS              CIVIL COURT OF BELO HORIZONTE                                     Yes              No               No

GABRIEL PREUSSER NERY                        5007208-87.2020.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
GABRIEL RAMOS RAYMUNDO                       5005254-74.2019.8.21.0022           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PELOTAS                                        Yes              No               No
GABRIEL RAMOS RAYMUNDO                       5005254-74.2019.8.21.0022           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PELOTAS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL ROBERTO NEVES DE OLIVEIRA            0013693-71.2020.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL ROBERTO NEVES DE OLIVEIRA            0013693-71.2020.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
GABRIEL ROCHA SILVA                          7002077-70.2020.8.22.0001           RESERVATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
GABRIEL RODRIGUES DA SILVA                   0010195-85.2017.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
GABRIEL RODRIGUES DE OLIVEIRA                1000870-86.2019.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL RODRIGUES DE SOUZA                   0038523-46.2018.8.19.0002           CHANGE                            CIVIL COURT OF NITERÓI                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL ROSSINI PERFETTO                     1009954-74.2019.8.26.0297           CANCELLATION                      CIVIL COURT OF JALES                                          Yes              No               No
GABRIEL SANTOS MARTIN GONÃƑÂ€¡ALVES          0006971-42.2020.8.05.0080           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No

GABRIEL SARDENBERG MACHADO                   0019426-64.2019.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                          Yes              No               No

GABRIEL SENHUK AMERICO                       1000144-88.2020.8.26.0443           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PIEDADE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL SIENA GASPARELLI                     0012820-90.2020.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
GABRIEL SILVA ALMEIDA BARROS                 0210877-36.2019.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL SILVA DE OLIVEIRA                    0634320-33.2019.8.04.0015           CHANGE                            CIVIL COURT OF MANAUS                                         Yes              No               No
GABRIEL SILVA RODRIGUES JUNIOR               0010020-17.2020.5.18.0004           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL SILVEIRA DE ALMEIDA COELHO           1007334-91.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No

GABRIEL SOARES DE MORAES CAVALCANTI          0000786-12.2020.8.17.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL TORNEZI REIS                         1003807-10.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GABRIEL TORRES DA SILVA                      0011247-48.2019.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
GABRIEL TORRES DO NASCIMENTO                 35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GABRIEL TORRES DO NASCIMENTO                 35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL USTULIN DE OLVEIRA                   1052911-29.2019.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
GABRIEL VASCONCELLOS DE LIMA COSTA E
SILVA                                        0010781-97.2019.8.19.0006           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO GONÇALO                                      Yes              No               No




                                                                                                         431 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 552 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
GABRIEL VASCONCELOS IBIAPINA               1002585-32.2019.8.26.0587            CANCELLATION                        CIVIL COURT OF SÃO SEBASTIÃO                                 Yes              No               No
GABRIEL VIANA NOVAIS SILVA                 1003455-52.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIEL VIEIRA ABRAHÃO                     5003415-80.2018.8.13.0439            CANCELLATION                        CIVIL COURT OF MURIAÉ                                        Yes              No               No

GABRIEL VIEIRA RIBEIRO                       5025598-58.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              Yes              No

GABRIEL VIEIRA RIBEIRO                       5025598-58.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIEL WEBSTER BAZZANO                      0038674-34.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIELA ALBERTINASE DE JESUS                0016714-37.2019.8.17.2001           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GABRIELA ALENCAR DE LIMA MOTA                0801523-53.2019.8.10.0047           RESERVATION                       CIVIL COURT OF IMPERATRIZ                                     Yes              No               No
GABRIELA ALMEIDA AZEVEDO RODRIGUES           7015863-21.2019.8.22.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIELA ALMEIDA AZEVEDO RODRIGUES           7016382-59.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              No               No
GABRIELA ALMEIDA AZEVEDO RODRIGUES           7015863-21.2019.8.22.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
GABRIELA ALMEIDA MODESTO                     0224360-36.2019.8.05.0001           CIVIL LITIGATION - SERVICE        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIELA ALTIT                               1012015-87.2019.8.26.0011           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GABRIELA ALVES BARBOZA                       5009880-06.2019.8.13.0105           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOVERNADOR VALADARES                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIELA ALVES DE SA SANTOS                  0022745-44.2019.8.27.2729           CANCELLATION                      CIVIL COURT OF PALMAS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
GABRIELA ALVES GUIMARAES                     1002695-61.2020.8.26.0016           COLLECTION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIELA ALVES VIANA                         3001848-56.2019.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIELA ALVES VIANA                         3001315-94.2019.8.06.0004           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIELA ANDRADE E OLIVEIRA                  1009828-02.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GABRIELA ARANTES                             5000348-94.2019.8.13.0529           RESERVATION                       CIVIL COURT OF PRATÁPOLIS                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIELA ARAUJO COSTA SILVA                  0027384-13.2019.8.05.0080           CANCELLATION                      CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
GABRIELA ARAUJO DE SANTIAGO                  7015852-55.2020.8.22.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
GABRIELA ARAUJO DE SANTIAGO                  7015852-55.2020.8.22.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
GABRIELA BARCELOS ORTMANN                    1001905-05.2015.5.02.0717           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
GABRIELA BONHO RIEFFEL GIL                   0007541-12.2018.8.21.2001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No

GABRIELA BOTELHO CAZAROTI                    1002155-52.2020.8.11.0041           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                        Yes              No               No
GABRIELA BOTHREL ECHEVERRIA                  0700419-68.2020.8.02.0091           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF MACEIÓ                                           Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GABRIELA BRAGANCA LEMOS GONCALVES            5000156-84.2020.8.13.0317           RESERVATION                     CIVIL COURT OF ITABIRA                                          Yes              No               No

GABRIELA BRIGATTI CHAVES                     1036172-54.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
GABRIELA BRUNING                             1001552-12.2017.5.02.0711           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                        Yes              Yes              No




                                                                                                         432 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 553 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - PRE-
GABRIELA CAMARGO MARINCOLO                 1002790-36.2020.8.26.0196            REGISTRATION                        CIVIL COURT OF FRANCA                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - PRE-
GABRIELA CAMARGO MARINCOLO                 1002790-36.2020.8.26.0196            REGISTRATION                        CIVIL COURT OF FRANCA                                        Yes              Yes              No

GABRIELA CAMPOS                              0002727-13.2020.8.16.0194           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              No               No

GABRIELA CAMPOS REZENDE                      5000290-93.2019.8.08.0056           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SANTA MARIA DE JETIBÁ                          Yes              No               No
GABRIELA CAPELAO DA SILVA                    0021613-55.2015.5.04.0021           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PORTO ALEGRE                           Yes              Yes              No
GABRIELA CARDINALLI PEREIRA                  1000339-49.2020.8.26.0451           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF PIRACICABA                                     Yes              Yes              No
GABRIELA CARDINALLI PEREIRA                  1000339-49.2020.8.26.0451           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF PIRACICABA                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIELA CARDOSO SANTANA                     0033624-27.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
GABRIELA CARDOZO ROCHA                       35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GABRIELA CARNEIRO BARROS                     1021896-81.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GABRIELA CAROLINA FRATI DAON                 0000793-91.2020.8.26.0533           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SANTA BÁRBARA D OESTE                          Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
GABRIELA CAVALCANTE SOUZA LIMA               0174758-83.2018.8.06.0001           LITIGATION - CIVIL                CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIELA CORTES DE SA                        0013494-57.2019.8.19.0002           CANCELLATION                      CIVIL COURT OF NITERÓI                                        Yes              No               No

GABRIELA CRISTIANE MACHADO                   5181418-07.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
GABRIELA CRISTIANE MACHADO                   5179855-75.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIELA DA ROCHA                            0005732-09.2016.8.17.2990           CHANGE                            CIVIL COURT OF OLINDA                                         Yes              No               No
GABRIELA DA SILVEIRA TORALES                 9000038-03.2020.8.21.1001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIELA DALILA ADONSK MARTINELLI            0002836-31.2019.8.16.0204           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No

GABRIELA DE ABREU CRUANES                    1013822-88.2019.8.26.0320           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LIMEIRA                                          Yes              No               No
GABRIELA DE ANTONIO                          0006120-77.2019.8.16.0194           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF CURITIBA                                         Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
GABRIELA DE AZEVEDO CAVALCANTI               0259932-63.2019.8.19.0001           / ADVERTISEMENTS                  CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIELA DE CARVALHO LIMA PEREIRA            0004899-15.2020.8.25.0084           CANCELLATION                      CIVIL COURT OF ARACAJU                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIELA DE FREITAS MAGALHAES                3003052-38.2019.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              No               No
GABRIELA DE FREITAS MARCHESI LOBO            5046649-55.2020.8.09.0051           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
GABRIELA DE FREITAS MARCHESI LOBO            5046649-55.2020.8.09.0051           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIELA DE OLIVEIRA COTTA                   0024088-71.2019.8.08.0347           CHANGE                            CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIELA DE PAULA SILVA                      0001220-44.2020.8.19.0061           CHANGE                            CIVIL COURT OF TERESÓPOLIS                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIELA DE SOUZA BRAZIL FLECK               35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GABRIELA DIEDRICHS BARBOSA                   0006425-04.2019.8.16.0019           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PONTA GROSSA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIELA DOURADO ARABE                       1001296-34.2019.8.26.0306           CANCELLATION                      CIVIL COURT OF JOSÉ BONIFÁCIO                                 Yes              No               No
GABRIELA EDUARDA DIAS DE LIMA                1061654-04.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                         433 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 554 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
GABRIELA ELERATI CORTEZ JOUBERT            35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GABRIELA ELERATI CORTEZ JOUBERT            35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
GABRIELA ESTEVES RODRIGUES                 0002958-02.2020.8.19.0212            RESERVATION                         CIVIL COURT OF NITERÓI                                       Yes              No               No

GABRIELA FARIAS ARAUJO SOUSA COSTA           0032334-16.2019.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              No               No
GABRIELA FELIPPE FERES ABRANTES
CERQUEIRA                                    5000683-58.2020.8.13.0439           CIVIL LITIGATION - SERVICE        CIVIL COURT OF MURIAÉ                                         Yes              No               No

GABRIELA FERNANDA SOUZA DE SIMONE            0335451-44.2019.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              Yes              No

GABRIELA FERNANDA SOUZA DE SIMONE            0335451-44.2019.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              Yes              No
GABRIELA FERNANDES NEVES LUCIANO DE
AZEVEDO                                      0828579-52.2019.8.20.5004           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF NATAL                                          Yes              No               No
GABRIELA FERREIRA DOS SANTOS                 1017743-69.2019.8.26.0477           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PRAIA GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
GABRIELA FONSECA SILVA                       0031640-11.2018.8.11.0001           IMPEDIMENT                        CIVIL COURT OF CUIABÁ                                         Yes              No               No

GABRIELA FRIDMAN                             5028376-82.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
GABRIELA FRUMENTO MARIANO                    0000005-82.2017.5.09.0670           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
GABRIELA GOMES DE OLIVEIRA                   5000164-47.2019.8.13.0430           LITIGATION - CIVIL                CIVIL COURT OF MONTE BELO                                     Yes              No               No
GABRIELA GOMES FARIAS                        0808597-30.2020.8.14.0301           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
GABRIELA GOMES RODRIGUES                     5013451-82.2019.8.13.0105           COLLECTION                        CIVIL COURT OF GOVERNADOR VALADARES                           Yes              No               No

GABRIELA GONCALVES DE MELO                   5004508-15.2019.8.13.0481           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PATROCÍNIO                                       Yes              No               No
GABRIELA GUEZ E SILVA CASTRO                 5010254-21.2019.8.21.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF PORTO ALEGRE                                     Yes              No               No

GABRIELA GUIMARAES CHRISTIQUINI              0010354-26.2020.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIELA HELENA VOLETE                       1015823-93.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIELA HONORIO DE SOUZA                    5054469-28.2020.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIELA ISAC TRALDI                         1005018-08.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIELA JANUARIO DE OLIVEIRA                0801736-36.2020.8.15.2003           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
GABRIELA JORDAO RODRIGUES FIGUEIREDO                                             CIVIL LITIGATION - IMPROPER
DE OLIVEIRA                                  0002080-70.2019.8.17.8230           COLLECTION                        CIVIL COURT OF CARUARU                                        Yes              No               No
GABRIELA LEVY SILVA SOUZA                    0011314-60.2020.8.08.0545           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VILA VELHA                                     Yes              Yes              No
GABRIELA LEVY SILVA SOUZA                    0011314-60.2020.8.08.0545           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VILA VELHA                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIELA LOISE CANTARUTTI SILVA              5002420-12.2020.8.13.0079           CANCELLATION                      CIVIL COURT OF CONTAGEM                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIELA LOPES MANCANO                       7002543-64.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
GABRIELA LOURENCO DE CARVALHO                1003450-17.2020.8.26.0071           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BAURU                                          Yes              No               No
GABRIELA LUIS MENDES PEDROSA                 0800289-36.2019.8.15.0681           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SUMÉ                                           Yes              No               No
GABRIELA LUIS MENDES PEDROSA                 0800289-36.2019.8.15.0681           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SUMÉ                                           Yes              No               No




                                                                                                         434 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 555 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
GABRIELA MACIEL DA SILVA LARANJEIRA        0800920-85.2019.8.10.0012            CHANGE                              CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIELA MAGRI DE SOUZA MOREIRA            0817525-85.2019.8.12.0001            CHANGE                              CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
GABRIELA MANENTI RONSANI                   5000065-06.2020.8.24.0020            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CRICIÚMA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIELA MARIA GARCIA CARVALHO             1010881-42.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIELA MARIA GARCIA CARVALHO             1010881-42.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No

GABRIELA MARQUES LAFAIETE                    5147439-82.2020.8.09.0007           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ANÁPOLIS                                         Yes              No               No
GABRIELA MARTINS LOPES                       1001281-69.2020.8.26.0358           CIVIL LITIGATION - SERVICE      CIVIL COURT OF MIRASSOL                                         Yes              No               No
GABRIELA MARTINS OLIVEIRA                    5071283-88.2020.8.13.0024           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No
GABRIELA MATSUNAGA MENEZES DA
FONSECA                                      1014216-45.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
GABRIELA MATSUNAGA MENEZES DA
FONSECA                                      1014216-45.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
GABRIELA MELO LUMBRERAS KOBE                 0021712-03.2019.8.08.0545           IMPEDIMENT                      CIVIL COURT OF VILA VELHA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
GABRIELA MELO LUMBRERAS KOBE                 0021712-03.2019.8.08.0545           IMPEDIMENT                      CIVIL COURT OF VILA VELHA                                       Yes              Yes              No

GABRIELA MENDONÇA COSTA SARGACEIRA           0003019-77.2019.8.19.0055           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PEDRO DA ALDEIA                              Yes              No               No

GABRIELA MOISES DIAZ                         1021897-66.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

GABRIELA MOULIN VALENTIM                     0011872-44.2020.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VITÓRIA                                        Yes              No               No
GABRIELA MUNIZ SERRA                         0883297-25.2019.8.15.2001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GABRIELA NASCIMENTO SOARES                   0028933-69.2019.8.19.0209           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIELA NUNES VELOSO                        0001210-25.2019.8.17.8230           CHANGE                            CIVIL COURT OF CARUARU                                        Yes              No               No
GABRIELA OSORIO MAZZA                        0006434-16.2019.8.21.0022           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PELOTAS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GABRIELA PARANA FERREIRA                     1004144-88.2019.8.26.0016           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIELA PETZINGER                           0000921-66.2017.8.21.0142           CANCELLATION                      CIVIL COURT OF IGREJINHA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIELA PINTO MENDES                        1054673-56.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No

GABRIELA REAL SIQUEIRA                       0006129-80.2019.8.16.0148           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ROLÂNDIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GABRIELA REMEDI GRAFOLIN                     1015592-63.2020.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GABRIELA RIBAS SAMPAIO                       1002914-72.2019.8.26.0028           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF APARECIDA                                      Yes              Yes              No
GABRIELA RIBAS SAMPAIO                       1002914-72.2019.8.26.0028           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF APARECIDA                                      Yes              Yes              No

GABRIELA ROCHA BERNARDES                     0348179-20.2019.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              Yes              No

GABRIELA ROCHA BERNARDES                     0348179-20.2019.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              Yes              No




                                                                                                         435 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 556 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

GABRIELA ROCHA RAMOS                         0803233-65.2020.8.20.5004          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
GABRIELA RODRIGUES ALVES BATISTA             0004302-46.2020.8.25.0084          COLLECTION                         CIVIL COURT OF ARACAJU                                        Yes              No               No
GABRIELA ROMAN FERRISI                       35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GABRIELA ROMAN FERRISI                       35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GABRIELA ROMEO DOLIVEIRA CARICCHIO
NOGUEIRA                                     0053804-64.2020.8.05.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIELA SALES MAGNANI                       5004374-91.2019.8.13.0188          CANCELLATION                       CIVIL COURT OF NOVA LIMA                                      Yes              No               No
GABRIELA SAMPAIO DE ARAUJO SILVA                                                CIVIL LITIGATION - FLIGHT
ARNAUD                                       0015049-68.2020.8.05.0001          CHANGE                             CIVIL COURT OF SALVADOR                                       Yes              No               No
GABRIELA SANTANA DA CUNHA                    0001154-65.2015.5.12.0035          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE FLORIANÓPOLIS                            Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
GABRIELA SILVA DA SILVA                      0050770-23.2019.8.17.8201          RESERVATION                        CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
GABRIELA SILVA DE OLIVEIRA LOBO              0000189-63.2020.8.19.0004          IMPEDIMENT                         CIVIL COURT OF SÃO GONÇALO                                    Yes              No               No
GABRIELA SILVA DO ROSARIO                    1000457-50.2017.5.02.0321          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIELA SOTERIO PRUDLIK                     0012682-03.2019.8.16.0033          CANCELLATION                       CIVIL COURT OF PINHAIS                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIELA SOUSA REGO PIMENTEL                 0034808-18.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIELA SUTILI MIOZZO                       9000386-75.2020.8.21.0013          CANCELLATION                       CIVIL COURT OF ERECHIM                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIELA TEIXEIRA YAMAMOTO                   1002469-53.2020.8.26.0114          CANCELLATION                       CIVIL COURT OF CAMPINAS                                       Yes              No               No
                                                                                CIVIL LITIGATION - PRE-
GABRIELA TEMER GOLDWASSER                    N/C                                REGISTRATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - PRE-
GABRIELA TEMER GOLDWASSER                    N/C                                REGISTRATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No

GABRIELA VALERIO CONELHEIRO                  0008956-34.2020.8.25.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF ARACAJU                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIELA VIAPIANA AZEVEDO                    0823895-80.2019.8.12.0001          CANCELLATION                       CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
GABRIELA VIEIRA COELHO                       0715913-63.2020.8.07.0016          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BRASÍLIA                                       Yes              No               No
GABRIELE ALEXANDRE DUARTE GAZONI             0020118-27.2020.5.04.0012          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
GABRIELE GORITO SOARES                       1002072-81.2017.5.02.0707          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DA ZONA SUL                                 Yes              No               No
GABRIELE VALERIE SCHUES                      0002021-55.2014.5.02.0008          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIELE VANESSA TSCHOKE                     5000400-04.2020.8.24.0027          CANCELLATION                       CIVIL COURT OF IBIRAMA                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIELE ZORZAN                              5045320-78.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
GABRIELI BOMFIM PEDRETTI                     0029311-54.2019.8.26.0007          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No

GABRIELI BRUST                               9003248-35.2019.8.21.0019          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NOVO HAMBURGO                                     Yes              No               No
GABRIELLA BERTON REGIANINI                   5019861-24.2020.8.21.0001          CIVIL LITIGATION - REFUNDS      CIVIL COURT OF PORTO ALEGRE                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
GABRIELLA BRUFATTO                           0004909-77.2020.8.17.8201          RESERVATION                     CIVIL COURT OF RECIFE                                            Yes              No               No




                                                                                                        436 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 557 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

                                                                                CIVIL LITIGATION - PROMOTIONS
GABRIELLA COLOMBO TARRAGO             9000331-98.2020.8.21.5001                 / ADVERTISEMENTS                   CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
GABRIELLA DA MOTTA CASTILHO MARREIROS                                           CIVIL LITIGATION - TICKET /
VASCONCELOS                           0016888-11.2019.8.19.0087                 RESERVATION                        CIVIL COURT OF SÃO GONÇALO                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIELLA DE ANDRADE VIRGILIO                0823095-27.2017.8.20.5004          CHANGE                             CIVIL COURT OF NATAL                                          Yes              No               No
GABRIELLA DE OLIVEIRA CARNEIRO               5018053-61.2020.8.09.0051          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
GABRIELLA DE OLIVEIRA CARNEIRO               5018053-61.2020.8.09.0051          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIELLA GIULIA SANTOS                      1075328-46.2019.8.26.0100          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GABRIELLA GOMES VIEIRA CAMPOS
FAUSTINO                                     5017846-35.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No
GABRIELLA GULLA GOVEIA                       0000621-79.2015.5.02.0037          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                        Yes              Yes              No

GABRIELLA JORGE FARIA                        5010320-17.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIELLA MARTINS SILVA PINHO                23.001.001.XX-XXXXXXX              CANCELLATION                    CIVIL COURT OF FORTALEZA                                         Yes              No               No

GABRIELLA MORETSON FERREIRA                  5179667-12.2019.8.09.0051          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIELLA TAVARES BORGES GALINDO             0002753-98.2020.8.25.0084          CANCELLATION                       CIVIL COURT OF ARACAJU                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIELLA TAVARES SAMPAIO                    0203429-12.2019.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
GABRIELLE APOLONIO GIACOMINI                 0196000-89.2004.5.02.0312          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
GABRIELLE CARDOSO DE ALMEIDA                 0000260-41.2019.5.13.0029          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA                                             Yes              Yes              No
GABRIELLE COSTA VIEIRA                       1001875-44.2017.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
GABRIELLE COSTA VIEIRA                       1000580-35.2018.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
GABRIELLE CRISTINA DE OLIVEIRA ABREU
RAMOS                                        1001824-31.2020.8.26.0016          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              Yes              No
GABRIELLE CRISTINA DE OLIVEIRA ABREU
RAMOS                                        1001824-31.2020.8.26.0016          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIELLE CRISTINA REIS PAIS                 0005638-63.2020.8.19.0210          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
GABRIELLE DA SILVA RODRIGUES                 0000587-85.2019.5.11.0014          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
GABRIELLE DE ALMEIDA COELHO MACEDO                                              CIVIL LITIGATION - FLIGHT
SALOMAO                                      0033008-17.2018.8.16.0001          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIELLE DE SOUZA SILVA                     0001023-06.2020.8.05.0150          CHANGE                             CIVIL COURT OF LAURO DE FREITAS                               Yes              No               No

GABRIELLE LIMA SOARES                        1042090-39.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIELLE RODRIGUES SILVA                    5096841-27.2020.8.09.0007          CANCELLATION                       CIVIL COURT OF ANÁPOLIS                                       Yes              No               No
GABRIELLE VIEIRA GONCALVES                   1000104-63.2019.5.02.0701          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
GABRIELLI MILANI                             0002132-98.2020.8.16.0069          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CIANORTE                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIELLI PINHEIRO MACHADO GUENKA            0000672-62.2020.8.26.0016          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GABRIELLY CARPES RUSCHEL KRUGER              1000413-09.2020.8.11.0003          CANCELLATION                       CIVIL COURT OF RONDONÓPOLIS                                   Yes              No               No




                                                                                                        437 of 1161
                                                             20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                     Pg 558 of 1306
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                  SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                              Status of Case   Status of Case   Status of Case
                                                                                                                                                                                (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                      Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                  CIVIL LITIGATION - FLIGHT
GABRIELLY CARVALHO ALVES                     0800715-38.2020.8.12.0021            CANCELLATION                        CIVIL COURT OF TRÊS LAGOAS                                   Yes              No               No
GABRIELLY COSTA SOUSA                        0803854-25.2020.8.23.0010            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF BOA VISTA                                          Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
GABRIELLY DE SOUSA SILVA                     0646142-95.2018.8.04.0001            OVERBOOKING                         CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
GABRIELY ALMEIDA DIAS                        0802981-58.2020.8.12.0001            CANCELLATION                        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
GABRIELY DE SOUZA CASAGRANDE                 9001526-53.2019.8.21.0087            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CAMPO BOM                                     Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
GABRIELY KLISSIA DA SILVA E SILVA            0600067-82.2020.8.04.0015            CHANGE                              CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
GABRIELY ROSA                                1007870-78.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
GABRIELY ROSA                                1007870-78.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                  CIVIL LITIGATION - TICKET /
GABRYEL APOLINARIO MARQUES DE OLIVEIRA 1000871-67.2020.8.26.0016                  RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                  CIVIL LITIGATION - TICKET /
GABRYEL APOLINARIO MARQUES DE OLIVEIRA 1000871-67.2020.8.26.0016                  RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No

GABRYELLE FERNANDA ALVES DA SILVA             1007418-65.2020.8.11.0041           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                          Yes              No               No
                                                                                  CIVIL LITIGATION - BOARDING
GADOPY TALES MORAES FRANCO                    5001199-49.2020.8.13.0287           IMPEDIMENT                        CIVIL COURT OF GUAXUPÉ                                         Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
GALDINO FERREIRA DA SILVA                     0706383-62.2020.8.07.0007           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                        Yes              No               No
                                                                                  CIVIL LITIGATION - TICKET /
GALTIERI MENDES DE ARRUDA                     0000304-98.2018.8.10.0103           RESERVATION                       CIVIL COURT OF OLHO D'ÁGUA DAS CUNHÃS                          Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
GALVANE HERBERT ARANHA DA COSTA               0613563-18.2019.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                          Yes              Yes              No
                                                                                  CIVIL LITIGATION - FLIGHT
GALVANE HERBERT ARANHA DA COSTA               0613563-18.2019.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                          Yes              Yes              No
GARCEZ BRASIL                                 0001236-60.2017.5.09.0892           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              Yes              No

GARDENIA COSTA REIS                           0000613-65.2018.8.10.0121           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO BERNARDO                                    Yes              No               No
GARDENIA FERNANDES DE ARAGAO                  0000136-41.2020.5.10.0018           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              No               No
GASPAR VITORINO                               0000877-69.2019.5.10.0001           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              No               No
GASTAO GILNEI DE OLIVEIRA                     9000163-29.2020.8.21.0044           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ENCANTADO                                       Yes              Yes              No
GASTAO GILNEI DE OLIVEIRA                     9000163-29.2020.8.21.0044           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ENCANTADO                                       Yes              Yes              No
                                                                                  CIVIL LITIGATION - FLIGHT
GASTAO RIBEIRO LUCAS JUNIOR                   5176249-37.2017.8.09.0051           OVERBOOKING                       CIVIL COURT OF GOIÂNIA                                         Yes              No               No
GAUCHA TURISMO LIMITADA                       0053432-83.2019.8.16.0021           CIVIL LITIGATION - FRANCHISE      CIVIL COURT OF CASCAVEL                                        Yes              No               No
GEANE ANTIQUES LOURENCO                       0602294-87.2020.8.04.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                          Yes              No               No
                                                                                  CIVIL LITIGATION - IMPROPER
GEANE BEZERRA CUNHA                           0604825-54.2019.8.01.0070           COLLECTION                        CIVIL COURT OF RIO BRANCO                                      Yes              No               No
GEANE DANTAS JANUARIO                         35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                       Yes              No               No
GEANE PEREIRA DE ALMEIDA                      1000269-25.2015.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                 Yes              Yes              No
GEANE SANTOS MASCARENHAS                      1000276-64.2017.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                 Yes              No               No
GEANE VASQUES CALCADA                         1001803-28.2015.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                 Yes              Yes              No

GEANINA CAMILO FERREIRA                       7011624-37.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              No               No




                                                                                                          438 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 559 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - GENERAL
GEANN WELLINGTON DE BORTOLI                0043304-40.2018.8.16.0182            LITIGATION - CIVIL                  CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GECI GONCALVES DE SOUZA JUNIOR             1006542-16.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GEDIVALDO MACIEL DE SOUZA                  0000824-02.2013.5.24.0004            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA                                            Yes              Yes              No
GEIFFERSON MICHEL BARBOSA                  0010292-93.2020.5.03.0144            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
GEILDO CARNEIRO DE SOUZA                   0100740-91.2019.5.01.0051            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
GEIONARA CRISTINA PEREIRA DOS SANTOS                                            CIVIL LITIGATION - FLIGHT
SILVA                                      1018447-18.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GEISA CARVALHO DA SILVA                    0100762-44.2017.5.01.0044            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
GEISA KELEN ABRAO                          0804513-84.2018.8.12.0018            CANCELLATION                        CIVIL COURT OF PARANAÍBA                                     Yes              No               No
GEISA PAMELA GALDINO DA CONCEICAO
CRISSANTO                                  0100294-36.2018.5.01.0015            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

GEISA PAULA ANGELI                           1063905-92.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GEISEL SILAS RODRIGUES                       0000151-89.2020.5.09.0130           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
GEISON ALVES MARCELINO                       0000286-90.2013.5.10.0010           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE BRASÍLIA                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
GEISON CARLOS XISTO DA SILVA                 0010416-02.2019.8.03.0002           RESERVATION                       CIVIL COURT OF SANTANA                                        Yes              No               No
GEISON DURAES                                0005198-45.2020.8.16.0018           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MARINGÁ                                        Yes              Yes              No
GEISON DURAES                                0005198-45.2020.8.16.0018           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MARINGÁ                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GEISYNG SANTOS DE AZEVEDO                    0608307-79.2019.8.04.0020           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GEISYNG SANTOS DE AZEVEDO                    0608206-42.2019.8.04.0020           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
GEIZA MATEUS PINTO FERREIRA DE MOURA         0823972-93.2019.8.20.5004           COLLECTION                        CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GELCI BISSOLOTTI DOS SANTOS                  0802780-07.2019.8.10.0147           CHANGE                            CIVIL COURT OF BALSAS                                         Yes              No               No
GELIVAN BENTO ALVES                          0002197-57.2014.5.02.0065           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
GELSINEY SILVA DE SOUZA                      0001992-50.2014.5.11.0009           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANUAS - AM                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GELSON FELIPE DUTRA                          0000278-51.2019.8.16.0151           CHANGE                            CIVIL COURT OF SANTA ISABEL DO IVAÍ                           Yes              No               No
GELSON LUIZ RIGONI                           1000159-77.2017.5.02.0056           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
GELSON ROBERTO CARRARA                       0011144-75.2018.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GELSON SCHMITZ                               0301834-34.2019.8.24.0008           CANCELLATION                      CIVIL COURT OF BLUMENAU                                       Yes              No               No
GENALDO CESAR DA SILVA                       1002032-18.2016.5.02.0713           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
GENALVO HERBERT CAVALCANTE BARBOSA           1003749-66.2019.8.26.0220           RESERVATION                       CIVIL COURT OF GUARATINGUETÁ                                  Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
GENARIO DA HORA TAQUARI FILHO                5021747-36.2019.8.13.0027           COLLECTION                        CIVIL COURT OF BETIM                                          Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
GENARIO DE ARANTES CAMPOS JUNIOR             5001400-54.2020.8.13.0024           / ADVERTISEMENTS              CIVIL COURT OF BELO HORIZONTE                                     Yes              No               No
GENARO DEGIAMPIETRO VAZ                      0195122-59.2018.8.21.0001           CIVIL LITIGATION - BAGGAGE    CIVIL COURT OF PORTO ALEGRE                                       Yes              No               No

GENECI TENORIO MARQUES                       0050082-61.2019.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              No               No
GENEKARLA RODRIGUES DOS SANTOS               1000421-48.2020.5.02.0015           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                      Yes              No               No



                                                                                                         439 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 560 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
GENEROSA MARIA DA CONCEICAO PIRES                                              CIVIL LITIGATION - FLIGHT
GALEGO                                    1041852-20.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
GENERVINA DE OLIVEIRA GALAO               7001136-57.2020.8.22.0022            CHANGE                              CIVIL COURT OF SÃO MIGUEL DO GUAPORÉ                         Yes              No               No

GENESIA MARIA RUGGIERO                       1013840-75.2019.8.26.0008           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GENESIO AUGUSTO DOS SANTOS                   0001143-07.2013.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM REGIONAL DA 15ª REGIÃO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
GENESIO DOS SANTOS CARACA FILHO              35.060.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SANTA CRUZ DO RIO PARDO                       Yes              No               No
GENEVA ELIAS DA SILVA                        0010983-30.2015.5.01.0018           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GENI HABER CAROLINSKI                        1024310-52.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GENI LUCIA DA SILVA PENHA                    0000950-69.2019.5.09.0130           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

GENI MARIA ELIAS                             5002913-08.2019.8.24.0082           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GENI RIBEIRO DE OLIVEIRA                     0712903-66.2019.8.07.0009           RESERVATION                       CIVIL COURT OF BRASÍLIA                                      Yes              No               No
GENILDA ALVES NASCIMENTO MELO                0001420-79.2020.8.05.0113           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ITABUNA                                       Yes              No               No
GENILDO CARNEIRO COSTA                       1001497-78.2019.5.02.0715           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
GENILDO FERREIRA DE SOUZA                    0001537-13.2017.5.10.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GENILDO GUIMARÃES DE ANDRADE                 0306851-44.2017.8.24.0033           CHANGE                            CIVIL COURT OF ITAJAÍ                                        Yes              No               No
GENILDO JOSE DA SILVA                        0001744-56.2014.5.02.0067           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GENILSON BRAZ SANTOS                         0015996-25.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GENILSON BRAZ SANTOS                         0015996-25.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
GENILSON RONALDO SANTOS DA SILVA             0002016-85.2017.5.11.0005           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
GENILSON VICENTE ALVES                       0000424-14.2020.8.26.0108           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CAJAMAR                                       Yes              No               No
GENILZA VANDERLEIA FREITAS ARAUJO ME         7054788-86.2019.8.22.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
GENISON REIS PINTO CONCEICAO                 0011762-97.2020.8.05.0001           COLLECTION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
GENIVAL BEZERRA DOS SANTOS                   0010385-14.2018.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
GENIVAL CONCEICAO SENA                       0002722-24.2014.5.02.0070           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
GENIVAL DE PONTES PEREIRA                    0000278-83.2019.5.13.0022           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GENIVAL FELIX DOS SANTOS                     1008904-04.2019.8.26.0009           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GENIVALDO TAVARES DE ALMEIDA                 0000293-42.2017.5.06.0014           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DA 6 REGIÃO                              Yes              Yes              No

GENOVA APARECIDA MELO DA SILVA               0007871-73.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                        Yes              No               No
GENSA GENERAL SERVIÇOS AÉREOS LTDA.          0819984-70.2013.8.12.0001           CIVIL LITIGATION - INDEMNITY      4ª VARA CÍVEL                                                Yes              No               No
GENTIL ANTONIO FUZINATTO FILHO               1000219-94.2018.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
GENTIL MINATTI JUNIOR                        0003486-20.2019.8.14.0112           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JACAREACANGA                                  Yes              No               No

GENY DA PENHA FONTES                         1062412-80.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GENY KELLY MOREIRA DE MELO                   0001379-81.2016.5.21.0041           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE NATAL                                   No               Yes              Yes
GEORGE ALISON DE OLIVEIRA SEVERO             23.002.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GEORGE AZEVEDO PRADO                         0000209-83.2020.8.05.0088           CANCELLATION                      CIVIL COURT OF GUANAMBI                                      Yes              No               No




                                                                                                        440 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 561 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TICKET /
GEORGE BARROSO GONZAGA                    3001304-47.2019.8.06.0010            RESERVATION                         CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
GEORGE CRAIG DE GOES CALMON               0071193-62.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
GEORGE DE ALMEIDA BRITO                   0874528-28.2019.8.15.2001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF JOÃO PESSOA                                        Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
GEORGE DE ALMEIDA C SILVA                 0002766-65.2020.8.05.0113            RESERVATION                         CIVIL COURT OF ITABUNA                                       Yes              No               No
GEORGE DOS SANTOS FREIRE                  0000153-76.2020.5.06.0022            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
GEORGE EMANUEL OLIVEIRA SILVA             3000184-08.2020.8.06.0018            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FORTALEZA                                     Yes              No               No

GEORGE FALCAO COELHO PAIVA                   0866829-83.2019.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GEORGE GRACA GUEDES                          0001368-49.2019.8.25.0085           CHANGE                          CIVIL COURT OF ARACAJU                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GEORGE GRAÇA GUEDES                          0036486-47.2019.8.25.0001           CANCELLATION                    CIVIL COURT OF ARACAJU                                         Yes              No               No

GEORGE MONTENEGRO SOARES                     0803562-77.2020.8.20.5004           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NATAL                                         Yes              No               No
GEORGE PRADO                                 1000217-75.2019.5.02.0714           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GEORGE REDIVO PINTO                          1014277-03.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GEORGE ROCK MOREIRA DIOGO                    0000648-12.2019.5.10.0001           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
GEORGE VITA DE OLIVEIRA                      8034452-81.2020.8.05.0001           COLLECTION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
GEORGE VITA DE OLIVEIRA                      8034452-81.2020.8.05.0001           COLLECTION                        CIVIL COURT OF SALVADOR                                      Yes              No               No

GEORGE WASHINGTON DO ROSARIO FILHO           1004976-32.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GEORGE WASHINGTON FERRARI                    1000220-85.2018.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
GEORGES LEONARDIS GONCALVES DOS                                                  CIVIL LITIGATION - FLIGHT
SANTOS                                       3001643-92.2017.8.06.0004           CANCELLATION                      CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GEORGES LOUIS NOGUEIRA GUIMARAES             0059945-02.2020.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GEORGETE RODRIGUES                           5023906-51.2020.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GEORGETE RODRIGUES                           5023906-51.2020.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No

GEORGIA ALCANTARA COSTA DE PADUA             0800608-25.2019.8.18.0162           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                        Yes              Yes              No

GEORGIA ALCANTARA COSTA DE PADUA             0800608-25.2019.8.18.0162           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TERESINA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GEORGIA BRUM MONTEIRO                        0245779-59.2018.8.19.0001           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
GEORGIA FERRARI DE CARVALHO                  1064063-50.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GEORGIA GOUVEIA                              0062785-24.2019.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GEORGIA GOUVEIA                              0062785-24.2019.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GEORGIA RAQUEL DE JESUS OLIVEIRA             0050945-75.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No




                                                                                                        441 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 562 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
GEORGIANA RIPPER VIANNA MENDES DE
ALMEIDA                                   0048825-69.2020.8.19.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
GEORGINES MAGALHAES RABELO                0101958-58.2016.5.01.0020            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
GEORZILA RODRIGUES RICCI                  0800345-08.2020.8.10.0153            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
GEOVANA CANDIDO CARVALHO                  1020704-40.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
GEOVANA CARINE DE MELO MEDEIROS           0805059-29.2020.8.20.5004            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF NATAL                                         Yes              Yes              No
GEOVANA CARINE DE MELO MEDEIROS           0805059-29.2020.8.20.5004            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF NATAL                                         Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
GEOVANA DAS GRACAS DA VITORIA             0022397-22.2019.8.08.0347            CANCELLATION                        CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
GEOVANA DE JESUS BORGES                   8002292-32.2019.8.05.0229            LITIGATION - CIVIL                  CIVIL COURT OF SANTO ANTÔNIO DE JESUS                        Yes              No               No
GEOVANA FERNANDES DE VASCONCELOS          0001107-96.2019.5.10.0006            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
GEOVANA LAGE BARBOSA                      5159031-32.2018.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
GEOVANA LOPES BERTOLINI                   1003088-16.2018.8.11.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF VÁRZEA GRANDE                                 Yes              No               No

GEOVANA NAVES FREITAS                        5520628-16.2019.8.09.0149           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TRINDADE                                      Yes              No               No
GEOVANI DAROS                                0301152-43.2019.8.24.0020           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CRICIÚMA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GEOVANI SOUZA NOLETO CHAVES                  0005554-07.2020.8.19.0002           CANCELLATION                      CIVIL COURT OF NITERÓI                                       Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
GEOVANIA ADORNO NASCIMENTO SILVA             0016364-18.2017.8.17.2810           IMPEDIMENT                        CIVIL COURT OF JABOATÃO DOS GUARARAPES                       Yes              No               No
GEOVANIO NASCIMENTO SANTOS                   1001410-26.2017.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
GEOVANNA BORDINI SERPELLONI                  35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GEOVANNA BORDINI SERPELLONI                  35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GEOVANNA BORDINI SERPELLONI                  35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

GEOVANNA SAIJO CEBALHO DA SILVA              1008087-44.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                        Yes              No               No
GEOVANNY DER DEUS MORENO CASTELO                                                 CIVIL LITIGATION - FLIGHT
BRANCO                                       1001515-52.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GERALDA HERMENEGILDO MOISES                  0011657-84.2015.5.01.0025           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GERALDA MARIA DE SOUZA                       1000932-44.2020.8.26.0624           CANCELLATION                      CIVIL COURT OF TATUÍ                                         Yes              No               No
GERALDA SANTANA                              5003264-09.2019.8.13.0301           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF IGARAPÉ                                       Yes              No               No

GERALDO ADRIANO DE OLIVEIRA                  5030999-38.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No
GERALDO ARAUJO DE MIRANDA                    5037131-14.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BELO HORIZONTE                                  Yes              Yes              No

GERALDO ARAUJO DE MIRANDA                    5037137-21.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
GERALDO ARAUJO DE MIRANDA                    5037131-14.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GERALDO AYALA                                1011090-07.2020.8.11.0001           CANCELLATION                      CIVIL COURT OF CUIABÁ                                        Yes              No               No
GERALDO BELARMINO DE LIRA                    0001742-57.2010.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GERALDO CANDIDO DA SILVA NETO                35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GERALDO CAPINAN FILHO                        0022028-46.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
GERALDO CARDOSO NETO                         5004818-84.2020.8.24.0091           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No

GERALDO CASSIMIRO PEREIRA NETO               0007172-45.2020.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No



                                                                                                        442 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 563 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
GERALDO CORDEIRO DOS SANTOS               1004164-87.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - PRE-
GERALDO DA PAIXAO                         5186894-26.2019.8.13.0024            REGISTRATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
GERALDO DA SILVA DAVID FILHO              0065619-58.2020.8.05.0001            RESERVATION                         CIVIL COURT OF SALVADOR                                      Yes              No               No
GERALDO DE CARVALHO BATISTA               0000258-15.2019.5.10.0010            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
GERALDO EDMAR NEIVA CUNHA                 1074406-08.2019.8.26.0002            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
GERALDO EDMAR NEIVA CUNHA                 1074406-08.2019.8.26.0002            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GERALDO EUSTAQUIO VIEIRA                  5037947-59.2019.8.13.0079            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CONTAGEM                                           Yes              No               No

GERALDO FERNANDES DE ARAUJO                  0864123-30.2019.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GERALDO HENRIQUE RICCI ROSA                  35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GERALDO HENRIQUE RICCI ROSA                  35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GERALDO JOAO COSTA                           5007099-13.2020.8.24.0091           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
GERALDO JOSE DE SOUZA BARBOSA                0001251-73.2018.5.06.0020           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE - PE                             Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GERALDO JUNIOR ALMADA E SANTOS               0852593-40.2014.8.06.0001           RESERVATION                       CIVIL COURT OF FORTALEZA                                     Yes              No               No

GERALDO MAGELA ALVES DA SILVA                5005732-91.2019.8.13.0188           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NOVA LIMA                                       Yes              No               No

GERALDO MAGELA FERREIRA                      5000204-56.2020.8.13.0054           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BARÃO DE COCAIS                               Yes              No               No
GERALDO MOACYR PIMENTEL BELTRAO                                                  CIVIL LITIGATION - TICKET /
COELHO DA PAZ                                0732968-47.2019.8.02.0001           RESERVATION                       CIVIL COURT OF MACEIÓ                                        Yes              No               No
GERALDO MONACO                               0034692-17.2019.8.19.0208           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
GERALDO MONACO                               0034692-17.2019.8.19.0208           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
GERALDO MOREIRA DOS SANTOS                   5005951-62.2019.8.13.0105           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOVERNADOR VALADARES                          Yes              No               No
GERALDO NASCIMENTO DE MENEZES                0000604-35.2018.5.06.0002           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GERALDO PEDRO PASCHOALINI                    1002881-50.2020.8.26.0189           CANCELLATION                      CIVIL COURT OF FERNANDÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - PRE-
GERALDO SANTANNA NUNES                       9009749-25.2020.8.21.0001           REGISTRATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
GERALDO SENA NETO                            7010402-34.2020.8.22.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF PORTO VELHO                                   Yes              No               No
GERALDO ZIEGLER                              0001425-22.2012.5.04.0029           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
                                                                                                                   TRIBUNAL REGIONAL DO TRABALHO DA 18ª REGIÃO -
GERANDI DE GODOI                             0011152-27.2016.5.18.0012           INDIVIDUAL LABOR CLAIM            GOIÂNIA                                                      Yes              Yes              No
GERARDO AGUIAR DOS SANTOS                    0000523-88.2019.5.14.0403           INDIVIDUAL LABOR CLAIM            FÓRUM DO TRABALHO                                            Yes              No               No
GERBSON ALVES DE ANDRADE                     1002276-88.2020.8.11.0006           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CÁCERES                                       Yes              No               No
GERCINO PEREIRA SALGADO                      0000789-72.2012.5.10.0002           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE BRASÍLIA                                Yes              Yes              No
GERENTE COMERCIAL E LOGÍSTICA DE
CARGAS DA INFRAERO                           0055432-72.2010.4.01.3400           CIVIL LITIGATION - BIDDING        5ª TURMA                                                     Yes              No               No
GERENTE GERAL DE OUTORGAS DE SERVIÇOS                                            TAX - JUDICIAL PROCEEDING -       COURT OF 10 ª VARA DAS EXECUÇÕES FISCAIS FEDERAIS
AÉREOS DA ANAC                               0020869-47.2017.4.03.6213           OTHERS                            DE SÃO PAULO                                                 Yes              Yes              No
GERENTE GERAL DE OUTORGAS DE SERVIÇOS                                            TAX - JUDICIAL PROCEEDING -       COURT OF 10 ª VARA DAS EXECUÇÕES FISCAIS FEDERAIS
AÉREOS DA ANAC                               0020869-47.2017.4.03.6219           OTHERS                            DE SÃO PAULO                                                 Yes              Yes              No
GERENTE GERAL DE OUTORGAS DE SERVIÇOS                                            TAX - JUDICIAL PROCEEDING -       COURT OF 10 ª VARA DAS EXECUÇÕES FISCAIS FEDERAIS
AÉREOS DA ANAC                               0020869-47.2017.4.03.6220           OTHERS                            DE SÃO PAULO                                                 Yes              Yes              No



                                                                                                        443 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 564 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
GERIVAL ANTONIO SOARES SERRA               0214129-47.2019.8.05.0001            RESERVATION                         CIVIL COURT OF SALVADOR                                      Yes              No               No
GERIVALDO DA SILVA CAVALCANTI              1001179-53.2018.5.02.0320            INDIVIDUAL LABOR CLAIM              TRIBUNAL REGIONAL DO TRABALHO DA 02ª REGIÃO                  Yes              Yes              No
GERLESMARA LOURETE POLEZ                   32.007.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF LINHARES                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GERMAN RONDON SALAZAR                      1019426-63.2019.8.26.0309            CANCELLATION                        CIVIL COURT OF JUNDIAÍ                                       Yes              No               No
GERMANA ALMEIDA DE OLIVEIRA                3000100-86.2020.8.06.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FORTALEZA                                     Yes              No               No
GERMANA PEREIRA DE MORAIS                  5119025-39.2020.8.09.0051            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GERMANA SOARES DE OLIVEIRA                 0008166-66.2019.8.17.8227            OVERBOOKING                         CIVIL COURT OF JABOATÃO DOS GUARARAPES                       Yes              No               No

GERMANO CESAR DE OLIVEIRA CARDOSO            0700760-87.2020.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GERRY ADRIANO BEIRAO                         5001045-36.2020.8.24.0057           CANCELLATION                      CIVIL COURT OF SANTO AMARO DA IMPERATRIZ                      Yes              No               No
GERSIMAR DIAS DE AZEVEDO                     0000562-75.2018.5.10.0001           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
GERSIMAR DIAS DE AZEVEDO                     0000563-60.2018.5.10.0001           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
GERSINO GOMES BARBOSA                        0608066-31.2020.8.04.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                         Yes              No               No
GERSON BRITTO DE BARROS                      0700094-23.2020.8.02.0082           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MACEIÓ                                         Yes              Yes              No
GERSON BRITTO DE BARROS                      0700094-23.2020.8.02.0082           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MACEIÓ                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
GERSON CEI SOUZA                             0801519-53.2018.8.14.0301           RESERVATION                       CIVIL COURT OF BELÉM                                          Yes              No               No
GERSON DA COSTA PADILHA                      0061600-17.2013.5.13.0022           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                             Yes              Yes              No
GERSON DE JESUS FANHA                        0001892-29.2019.8.16.0204           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GERSON EDGAR SCHIONTEK                       0001743-21.2020.8.16.0035           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GERSON GEBRIN                                1000718-76.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GERSON GIMENES FREIRE                        0124700-85.2008.5.02.0002           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
GERSON KLEITON RIBEIRO CARDOSO               0001411-36.2017.5.11.0007           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GERSON LUIZ CORTELETTI GEIB                  9005142-80.2018.8.21.0019           CHANGE                            CIVIL COURT OF NOVO HAMBURGO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GERSON MAGNO COELHO                          1011457-95.2017.8.26.0590           RESERVATION                       CIVIL COURT OF SÃO VICENTE                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GERSON MENESES                               1001869-77.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GERSON MENESES                               1001869-77.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GERSON MICHELINE                             1012578-90.2019.8.26.0008           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GERSON PERIERA                               0001151-48.2020.8.16.0173           CANCELLATION                      CIVIL COURT OF UMUARAMA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GERSON PERIERA                               0001151-48.2020.8.16.0173           CANCELLATION                      CIVIL COURT OF UMUARAMA                                       Yes              Yes              No
GERSON SOUZA MOTA                            1001998-51.2017.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
GERSON TADEU PINHEIRO                        1000744-48.2015.5.02.0720           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
GERSONITA MENDONCA PONTES                    1002114-64.2016.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
GERSONITA SANTOS DE ALBUQUERQUE              0000185-88.2018.5.06.0010           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO DA 06ª REGIÃO                   No               Yes              Yes
GERSU ANTONIO GABRIEL DE CARVALHO            0101462-42.2017.5.01.0069           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GERUSA IRAIACE RODRIGUES DE SOUZA            5018918-07.2020.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No



                                                                                                         444 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 565 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
GERUSA ISABEL MOHR GARCIA                   0021093-83.2015.5.04.0025            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GERUZA BORGES DE MELO XAVIER                5229386-60.2019.8.09.0051            CANCELLATION                        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
GERUZA GOMES DE ANDRADE GUEDES              0002236-26.2017.8.17.3090            COLLECTION                          CIVIL COURT OF PAULISTA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
GERUZIA TURISMO LTDA                        0001912-06.2002.8.05.0274            COLLECTION                          CIVIL COURT OF VITÓRIA DA CONQUISTA                          Yes              No               No
                                                                                 CIVIL LITIGATION - TRAVEL
GERUZIA TURISMO LTDA                        0001362-11.2002.8.05.0274            AGENCY                              CIVIL COURT OF VITÓRIA DA CONQUISTA                          Yes              No               No
GESIELI APARECIDA DE MORAES                 0001597-64.2017.5.09.0670            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
GESSE GOMES DE AGUIAR OLIVEIRA              1000328-68.2019.5.02.0323            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

GESSI FARIA DA FONSECA                        7002311-25.2020.8.22.0010          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ROLIM DE MOURA                                    Yes              No               No

GESSICA FELIZARDO DE DEUS                     7055664-41.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              Yes              No

GESSICA FELIZARDO DE DEUS                     7055664-41.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              Yes              No

GESSICA SALLES SOUZA DRUMMOND                 0003759-24.2020.8.19.0209          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
GESSIKA SILVA DE ABREU                        0001557-05.2016.5.09.0513          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              Yes              No

GESSYKA NATHALIA DE OLIVEIRA LOUREIRO         0005423-30.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RECIFE                                         Yes              No               No
GETELCLAS EDITORA DE CATÁLOGOS LTDA           0037433-10.2015.8.26.0100          CIVIL LITIGATION - COLLECTION      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GETULIO BARROS DE SOUZA                       0000655-44.2019.5.10.0020          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
GETULIO CESAR MARTINS RODRIGUES               1328197-7                          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GOIÂNIA                                        Yes              No               No
GETULIO CESAR MARTINS RODRIGUES               1328197-7                          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GOIÂNIA                                        Yes              No               No
GETULIO DE PESSOA COELHO FILHO                3000883-39.2019.8.06.0016          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GETULIO DO NASCIMENTO PEREIRA                 35.004.001.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                            Yes              No               No
GETUR AGENCIA DE VIAGENS E TURISMO            1008889-56.2019.8.26.0002          CIVIL LITIGATION - GENERAL         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GEUSA SILVA GODINHO HENRIQUE                  1011148-10.2020.8.11.0001          CANCELLATION                       CIVIL COURT OF CUIABÁ                                         Yes              No               No
GEVERSON PIMENTEL DE MIRANDA                  0000682-42.2018.5.08.0109          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
GEYMMISON GEORGE OLIVEIRA BUENOS
AIRES                                         0000063-12.2020.8.17.8235          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PESQUEIRA                                      Yes              No               No

GEYSON DA SILVA                               5002754-66.2020.8.24.0038          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOINVILLE                                         Yes              Yes              No

GEYSON DA SILVA                               5002754-66.2020.8.24.0038          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOINVILLE                                         Yes              Yes              No

GEZA KERTESZ                                  9025228-45.2019.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GEZIEL VIANA DE OLIVEIRA                      0003824-46.2020.8.16.0033          CHANGE                          CIVIL COURT OF PINHAIS                                           Yes              No               No
GIANA MALUCELLI TOZETTO                       0026033-85.2019.8.16.0019          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF PONTA GROSSA                                      Yes              No               No

GIANCARLO DUARTE DOS SANTOS                   0010570-37.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIANCARLO FERNANDO RICCIO                     0031619-02.2019.8.16.0182          CANCELLATION                    CIVIL COURT OF CURITIBA                                          Yes              No               No
GIANCARLO LAGHI JUNIOR                        0011211-53.2020.8.08.0545          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF VILA VELHA                                        Yes              No               No




                                                                                                         445 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 566 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
GIANE OLIVEIRA WANDERLEY LINS              1021691-54.2017.8.26.0003            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

GIANFRANCESCO GESTAS GAZZARA                 1011259-84.2019.8.26.0009           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

GIANFRANCISCO GUIMARÃES MYSCZAK              0030307-25.2018.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIANLUCCA SALUM NAHAS                        1119599-43.2019.8.26.0100           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No
GIANNE MELHEM DOURADO                        OFÍCIO Nº 63-2019                   CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SALVADOR                                         Yes              No               No

GIBRAN FONSECA BASTOS                        7054073-44.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No
GICELE GOMES DE OLIVEIRA CANDIDO             0000833-20.2011.5.02.0012           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                       Yes              Yes              No
GICELIA MARIA DA SILVA                       1001452-30.2017.5.02.0720           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                        Yes              Yes              No
                                                                                                                 CENTRO JUDICIÁRIO DE SOLUÇÃO DE CONFLITOS E
GICIRLEI DE SOUSA SANTOS                     0000006-96.2020.5.10.0003           INDIVIDUAL LABOR CLAIM          CIDADANIA                                                       Yes              No               No
GICIRLEI DE SOUSA SANTOS                     0000007-81.2020.5.10.0003           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              No               No
GICIRLEI DE SOUSA SANTOS                     0000008-66.2020.5.10.0003           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIGLIANY DE OLIVEIRA LIMA                    0600575-41.2020.8.01.0070           CANCELLATION                    CIVIL COURT OF RIO BRANCO                                       Yes              No               No

GIGLIOLI BOGORNI                             1003772-50.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

GIGLIOLI BOGORNI                             1003772-50.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

GIHANA DEMBOSKI RODRIGUES DA SILVA           5026837-83.2019.8.24.0038           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JOINVILLE                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIL ANTONIO DAVOGLIO JUNIOR                  0003066-06.2019.8.16.0194           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
GIL FORTUNATO OUTEIRO                        0000447-40.2020.8.19.0209           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIL SANI REMBICHEVSKI                        0013530-68.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
GILBERT DE ARAUJO LINO                       1001498-71.2016.5.02.0714           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
GILBERTO ABREU OLIVEIRA                      0000437-67.2018.5.09.0670           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
GILBERTO ANTONIO BRAZ                        0000032-51.2014.5.15.0008           INDIVIDUAL LABOR CLAIM            VARA DO TRABALHO DE SÃO CARLOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GILBERTO APARECIDO MARCAL                    1000110-97.2020.8.26.0319           CHANGE                            CIVIL COURT OF LENÇÓIS PAULISTA                               Yes              No               No
GILBERTO CASSANI                             0018057-23.2019.8.08.0545           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GILBERTO DAI PRA                             1014960-40.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GILBERTO DAI PRA                             1004267-91.2020.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GILBERTO DANTAS DE SOUZA                     1002234-74.2016.5.02.0719           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GILBERTO DE LIMA ARAUJO XAVIER               35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GILBERTO DOMINGUES MAGNO                     0100739-21.2017.5.01.0005           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
GILBERTO FELIX DA SILVA                      0000448-48.2013.5.07.0017           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE FORTALEZA                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
GILBERTO FERNANDES DE SOUZA                  0005510-97.2019.8.05.0103           COLLECTION                        CIVIL COURT OF ILHÉUS                                         Yes              No               No
GILBERTO FRANCA                              0249800-44.2005.5.02.0038           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
GILBERTO GASTALDON FAGUNDES                  0011235-93.2018.5.15.0129           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
GILBERTO GIL                                 0012267-04.2016.5.15.0130           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CAMPINAS                                 Yes              Yes              No



                                                                                                         446 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 567 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
GILBERTO GOMES DE LIMA                     0015766-62.2011.8.17.0001            CIVIL LITIGATION - INDEMNITY        29ª VARA CÍVEL                                               Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
GILBERTO GOMES JUNIOR                      8031824-88.2019.8.11.0001            LITIGATION - CIVIL                  CIVIL COURT OF CUIABÁ                                        Yes              No               No
GILBERTO GOMES SARAIVA                     0000420-60.2017.5.09.0122            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                    Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
GILBERTO LAUANDOS MALUF                    35.001.003.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GILBERTO LUIZ DE ARAUJO MALHEIROS          0001752-92.2020.8.16.0031            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF GUARAPUAVA                                    Yes              Yes              No
GILBERTO LUIZ DE ARAUJO MALHEIROS          0001752-92.2020.8.16.0031            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF GUARAPUAVA                                    Yes              Yes              No
GILBERTO LUIZ DURSO MINGRONE               0014222-66.2020.8.26.0100            CIVIL LITIGATION - SERVICE          CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
GILBERTO LUIZ DURSO MINGRONE               0014222-66.2020.8.26.0100            CIVIL LITIGATION - SERVICE          CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No

                                                                                 CIVIL LITIGATION - PROMOTIONS
GILBERTO LYRA STUCKERT FILHO                 0803280-08.2015.8.15.0751           / ADVERTISEMENTS                  CIVIL COURT OF BAYEUX                                         Yes              No               No
GILBERTO MOREIRA                             1055521-67.2019.8.26.0576           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GILBERTO MOREIRA DE CASTRO JUNIOR            0805763-09.2019.8.10.0040           CANCELLATION                      CIVIL COURT OF IMPERATRIZ                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GILBERTO MOREIRA MENEZES NETO                1000108-11.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GILBERTO NERES DOS SANTOS                    0001455-80.2013.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
GILBERTO PEREIRA DA SILVA                    0000896-41.2014.5.02.0044           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GILBERTO PEREIRA DE OLIVEIRA                 0048412-46.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
GILBERTO ROCHA SANTIAGO JÚNIOR               1035691-31.2018.8.26.0001           LITIGATION - CIVIL                CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GILBERTO ROQUE SILVA                         21.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
GILBERTO SANDRO ALVES FERREIRA               0000906-74.2019.5.09.0122           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
GILBERTO SANTOS DAS NEVES                    0100504-36.2019.5.01.0053           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GILBERTO SCHMITZ                             5004048-96.2019.8.24.0036           CANCELLATION                      CIVIL COURT OF JARAGUÁ DO SUL                                 Yes              No               No

GILBERTO SILVIO LEDA CARVALHO SEGUNDO        0800759-38.2020.8.10.0013           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
GILBERTO VIEIRA MANCO                        1001891-18.2019.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
GILBERTO WAGNER MARTINS PEREIRA
ANTUNES                                      5001709-04.2019.8.13.0059           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BARROSO                                        Yes              Yes              No
GILBERTO WAGNER MARTINS PEREIRA
ANTUNES                                      5001709-04.2019.8.13.0059           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BARROSO                                        Yes              Yes              No
GILBERTO ZANETTE                             42.019.001.19-006477                CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GILBERTO ZANOTTO                             0000216-59.2019.8.21.0090           CANCELLATION                      CIVIL COURT OF CASCA                                          Yes              No               No
GILBRAN DILLENBURG MARTIL                    9007525-30.2019.8.21.0008           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CANOAS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
GILCA GARCIA OLIVEIRA                        0206409-29.2019.8.05.0001           COLLECTION                        CIVIL COURT OF SALVADOR                                       Yes              No               No

GILCE ROSA BRISOT                            5001337-16.2020.8.24.0091           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                    Yes              Yes              No

GILCE ROSA BRISOT                            5001337-16.2020.8.24.0091           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GILCELIA BISPO CARDOSO                       0000384-85.2020.8.05.0150           CANCELLATION                    CIVIL COURT OF LAURO DE FREITAS                                 Yes              No               No
GILCILANE INAIARA FERREIRA                   5037601-45.2020.8.13.0024           CIVIL LITIGATION - SERVICE      CIVIL COURT OF BELO HORIZONTE                                   Yes              Yes              No



                                                                                                         447 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 568 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
GILCILANE INAIARA FERREIRA                 5037601-45.2020.8.13.0024            CIVIL LITIGATION - SERVICE          CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
GILCILENE SOARES XAVIER                    9032836-94.2019.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

GILDA MARIA CARREGAL SZTAJNBOK               0038560-08.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
GILDA MILMAN                                 0147147-61.2019.8.19.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No

GILDASIA DA SILVA SANTOS                     1007089-56.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GILDASIO GOIS BISPO                          35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GILDASIO GOIS BISPO                          35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GILDASIO JUNIOR RIBEIRO                      0010645-03.2017.5.03.0092           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         Yes              Yes              No

GILDASIO MAIA LIMA                           8001015-11.2019.8.05.0219           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SANTA BÁRBARA                                  Yes              No               No
GILDASIO RAMALDES BATISTA                    0002487-70.2014.5.02.0001           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GILDEIDES DE PAULA SILVA                     5203808-68.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
GILDEMAR PISMEL LEITE                        0701281-45.2020.8.01.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO BRANCO                                     Yes              No               No

GILDETE FATIMA SOARES MARQUES                1061706-97.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
GILDO BATISTA DUTRA                          1000572-48.2018.4.01.3813           COLLECTION                        CIVIL COURT OF GOVERNADOR VALADARES                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GILDO FELIX DA SILVA                         0007475-59.2020.8.19.0209           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
GILDO SANTOS DE OLIVEIRA                     0002633-25.2020.8.05.0080           COLLECTION                        CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
GILFRAN SANTOS DE SANTANA                    0002570-94.2012.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
GILLIANO ANTONIO RIBEIRO                     0014441-06.2020.8.16.0182           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CURITIBA                                       Yes              No               No

GILMA MARIA DA SILVA                         5098955-98.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                        Yes              No               No
GILMA MASCARENHAS SILVA                      0080684-30.2019.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No
GILMA NUNES DOS SANTOS                       1000028-11.2015.5.02.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GILMA VIEIRA DE SA FREIRE                    0052237-15.2019.8.19.0204           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GILMAR ANDRADE DOS SANTOS                    0600491-40.2020.8.01.0070           CANCELLATION                      CIVIL COURT OF RIO BRANCO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GILMAR ANDRADE DOS SANTOS                    0601490-90.2020.8.01.0070           CANCELLATION                      CIVIL COURT OF RIO BRANCO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GILMAR BARBOSA                               0000107-34.2015.8.11.0035           CANCELLATION                      CIVIL COURT OF ALTO GARÇAS                                    Yes              No               No
GILMAR CIRINO ME                             1038492-57.2018.8.26.0602           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SOROCABA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
GILMAR CONSELHO OLIVEIRA                     1017493-24.2016.8.26.0224           IMPEDIMENT                        CIVIL COURT OF GUARULHOS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
GILMAR COSTA AUERSVALD                       0004240-52.2020.8.16.0182           LITIGATION - CIVIL                CIVIL COURT OF CURITIBA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
GILMAR COSTA AUERSVALD                       0004240-52.2020.8.16.0182           LITIGATION - CIVIL                CIVIL COURT OF CURITIBA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GILMAR EDSON NOGUEIRA                        8053892-63.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF LAURO DE FREITAS                               Yes              No               No
GILMAR FATUCHE                               0008673-02.2020.8.16.0182           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CURITIBA                                       Yes              Yes              No
GILMAR FATUCHE                               0008673-02.2020.8.16.0182           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CURITIBA                                       Yes              Yes              No
GILMAR FERREIRA DA SILVA                     0011410-58.2016.5.15.0129           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CAMPINAS                                 Yes              Yes              No



                                                                                                         448 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 569 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
GILMAR GIANESINI                           7052647-94.2019.8.22.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GILMAR GONÇALVES DA SILVA JUNIOR           1059438-04.2018.8.13.0702            CANCELLATION                        CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
GILMAR JARDIM FONSECA                      0618492-05.2020.8.04.0001            RESERVATION                         CIVIL COURT OF MANAUS                                        Yes              No               No
GILMAR ROBERTO FERREIRA                    1000457-63.2016.5.02.0716            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
GILMAR ROCHA RODRIGUES                     35.001.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GILMAR SANTOS ALMEIDA                      0001297-42.2015.5.05.0005            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No

GILMAR TEIXEIRA DOS SANTOS                   1002679-49.2020.8.26.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
GILMAR TRAPP                                 9000244-86.2019.8.21.6001           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF PORTO ALEGRE                                     Yes              No               No
GILMAR WAMMES KOCHHANN                       0001301-66.2019.8.21.0030           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO BORJA                                        Yes              No               No

GILMARA ANDRADE COIMBRA                      0030273-46.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              Yes              No

GILMARA ANDRADE COIMBRA                      0030273-46.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GILMARA ANDREZA MALTA DO NASCIMETNO 1012722-79.2019.8.26.0003                    CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GILMARA BARBOSA DE MELO SILVA                0003806-97.2019.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
GILMARA BENEDITA DE ALVARENGA SILVA          1049051-09.2019.8.26.0224           CIVIL LITIGATION - SERVICE        CIVIL COURT OF GUARULHOS                                      Yes              No               No
GILMARA DO CARMO DE SOUZA ALVES              0000849-67.2019.5.06.0016           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE - PE                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GILMARA LIBERALI BORTOLON                    9000159-25.2019.8.21.0109           CANCELLATION                      CIVIL COURT OF MARAU                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GILMARA LOPES DOS SANTOS RAPOZO              1014144-89.2019.8.26.0003           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GILMARA MALTAURO DIAS                        0000850-15.2020.8.19.0207           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
GILMARA MALTAURO DIAS                        0000850-15.2020.8.19.0207           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GILMARA ZATTI                                1002031-72.2020.8.11.0040           CANCELLATION                      CIVIL COURT OF SORRISO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GILNEY VELASCO MORETT                        0008896-95.2019.8.19.0055           CANCELLATION                      CIVIL COURT OF SÃO PEDRO DA ALDEIA                            Yes              No               No
GILSARA LEITE DE ARAUJO                      0017174-80.2019.8.18.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF TERESINA                                       Yes              No               No

GILSINEI DE FREITAS MOREIRA,                 0000033-76.2020.8.19.0036           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NILÓPOLIS                                      Yes              No               No
GILSON ALEXANDRE SALES                       0101807-05.2016.5.01.0049           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
GILSON CARDOSO DOS SANTOS                    1005483-90.2020.8.26.0002           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GILSON CARDOZO DA SILVA                      1009234-44.2019.8.26.0609           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF TABOÃO DA SERRA                                Yes              No               No

GILSON CARLOS DE SOUZA                       1036078-09.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GILSON CORREIA DE SOUZA                      0100096-50.2020.5.01.0040           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GILSON DA CRUZ SILVA                         0209773-09.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
GILSON DA SILVA ALVES                        0801426-38.2019.8.18.0077           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF URUÇUÍ                                         Yes              Yes              No
GILSON DA SILVA ALVES                        0801426-38.2019.8.18.0077           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF URUÇUÍ                                         Yes              Yes              No

GILSON FERREIRA CAETANO                      0001322-28.2020.8.19.0203           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No



                                                                                                         449 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 570 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
GILSON GONCALVES DUARTE                    0001652-25.2011.5.09.0670            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO DE SÃO JOSÉ DOS PINHAIS                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
GILSON GONCALVES RIBEIRO JUNIOR            0007733-48.2019.8.19.0001            CHANGE                              CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GILSON GONÇALVES RIBEIRO JUNIOR            0021229-15.2017.8.19.0002            CANCELLATION                        CIVIL COURT OF NITERÓI                                       Yes              No               No
GILSON LUIS DE SOUSA                       1025374-34.2019.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No

GILSON PEREIRA DA SILVA JUNIOR               0003537-56.2020.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GILSON PEREIRA RODRIGUES                     7048041-23.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GILSON ROBERTO CAETANO CAMILOTTO             0617241-41.2019.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GILSON ROBERTO FERREIRA DE FARIA FILHO       5473965-12.2019.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              No               No

GILSON ROSALES DA MATTA                      0009126-70.2020.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GILSON ROSALES DA MATTA                      1013235-16.2020.8.26.0002           CHANGE                          CIVIL COURT OF SÃO PAULO                                        Yes              No               No

GILSON ROSALES DA MATTA                      0009126-70.2020.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
GILVAN CAETANO MENDES                        0006588-88.2016.8.10.0040           PASSENGER                       CIVIL COURT OF IMPERATRIZ                                       Yes              No               No

GILVAN COELHO PORTO NETO                     5025359-54.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GILVAN PANTALEAO                             0000185-57.2014.8.17.0500           CANCELLATION                      CIVIL COURT OF CHÃ GRANDE                                     Yes              No               No
GILVAN PESSOA FERREIRA                       1000965-67.2015.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GILVAN RODRIGUES DOS SANTOS JUNIOR           0000594-80.2020.8.05.0201           CANCELLATION                      CIVIL COURT OF PORTO SEGURO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GILVAN RODRIGUES DOS SANTOS JUNIOR           0000594-80.2020.8.05.0201           CANCELLATION                      CIVIL COURT OF PORTO SEGURO                                   Yes              Yes              No

GILVAN SOARES FACANHA JUNIOR                 7055875-77.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GILVANDRO SILVA SANTOS                       0005668-36.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
GILVANETE MARIA LIMA                         0008543-81.2020.8.17.8201           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RECIFE                                         Yes              No               No
GILVANETE MARQUES DE MELO                    1000734-92.2019.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GILVANIA CANDIDO DE MACEDO                   5003971-33.2020.8.24.0075           CANCELLATION                      CIVIL COURT OF TUBARÃO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GILVANIA RIBEIRO RUAS DOS SANTOS             0007315-46.2019.8.26.0606           RESERVATION                       CIVIL COURT OF SUZANO                                         Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
GILVANY CYNTHIA TAVARES NUNES                0001962-94.2019.8.17.8230           IMPEDIMENT                        CIVIL COURT OF CARUARU                                        Yes              No               No
GILZA FREITAS DE SOUZA                       0103889-25.2018.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              No               No
GILZEANNY CAROLINY SILVA NASCIMENTO          0002355-44.2017.5.22.0003           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GINA DE REZENDE MATIAS                       0837620-73.2018.8.12.0001           CHANGE                            CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
GINA GIACOMIN ROCIO                          0012400-78.2020.8.08.0347           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA                                        Yes              No               No

GINA MORAES DE ALMEIDA                       0606788-34.2016.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                           Yes              No               No



                                                                                                         450 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 571 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
GINALVA AZEVEDO DE JESUS                   1002041-70.2017.5.02.0704            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
GIONANNA MANNINA                           1000396-05.2020.8.26.0019            CANCELLATION                        CIVIL COURT OF AMERICANA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GIORDANI RODRIGUES DOS PASSOS              0151101-95.2018.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
GIORDANO ANDERSON DE ANDRADE HAUT          5013477-03.2019.8.24.0064            RESERVATION                         CIVIL COURT OF SÃO JOSÉ                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GIORDANO SALUSTIANO BATISTA                1019407-71.2020.8.26.0002            OVERBOOKING                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GIORGIA GRAZIELA ELOY DE TOLEDO            1000373-95.2016.5.02.0705            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
GIORGIO BERGAMINI                          0100378-14.2018.5.01.0055            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
GIORTON PELIIZZARO WERNCKE                 0303608-91.2018.8.24.0022            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBANOS                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GIORTON PELLIZZARO WERNCKE                 5000972-72.2020.8.24.0022            CANCELLATION                        CIVIL COURT OF CURITIBANOS                                   Yes              No               No

GIOVANA AGUIAR ALVES DE ARAUJO ROCHA         0023023-59.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              Yes              No

GIOVANA AGUIAR ALVES DE ARAUJO ROCHA         0023023-59.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              Yes              No

GIOVANA ANDRETTA ALVES                       0043271-16.2019.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              Yes              No

GIOVANA ANDRETTA ALVES                       0043271-16.2019.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GIOVANA ASSIS FRANCA                         1023552-73.2020.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No

GIOVANA CAROLINE DA SILVA                    0000595-47.2019.8.16.0184           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                       Yes              No               No
GIOVANA COMEL                                1006458-83.2018.8.11.0040           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SORRISO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIOVANA DA SILVA FERREIRA                    5000727-85.2020.8.13.0210           CANCELLATION                      CIVIL COURT OF PEDRO LEOPOLDO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIOVANA FIALHO NICOLAO                       0012837-90.2018.8.08.0347           CHANGE                            CIVIL COURT OF VITÓRIA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GIOVANA FIALHO NICOLAO                       0012837-90.2018.8.08.0347           CHANGE                            CIVIL COURT OF VITÓRIA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GIOVANA GONCALVES PORTELLA ZARPELLON 0031501-26.2019.8.16.0182                   CHANGE                            CIVIL COURT OF CURITIBA                                       Yes              No               No

GIOVANA GRIMALD DE ALMEIDA                   7036327-66.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIOVANA LAIS RUVIARO TULESKI                 0051907-68.2019.8.16.0182           CANCELLATION                    CIVIL COURT OF CURITIBA                                         Yes              No               No
GIOVANA MARQUES GOMES                        1004093-73.2020.8.26.0006           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO PAULO                                        Yes              No               No

GIOVANA MERHY SANTORO                        0010332-44.2019.8.16.0194           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                       Yes              No               No
GIOVANA RAGGI ABIKAIR                        0022810-35.2019.8.08.0347           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIOVANA SALOMAO FERRARI                      1001671-13.2020.8.26.0011           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIOVANA SANTOS SIQUEIRA                      1000274-31.2020.8.26.0297           CANCELLATION                      CIVIL COURT OF JALES                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIOVANA TEREZINHA IGNACIO DA CUNHA           1005886-44.2019.8.26.0568           CANCELLATION                      CIVIL COURT OF SÃO JOÃO DA BOA VISTA                          Yes              No               No




                                                                                                         451 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 572 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
GIOVANE FONSECA ZAGO                      1018647-55.2019.8.26.0068            CANCELLATION                        CIVIL COURT OF BARUERI                                       Yes              No               No

GIOVANE MESOMO DE SOUZA                      0041311-57.2018.8.16.0021           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CASCAVEL                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIOVANE RODRIGUES FALCONE                    0841159-77.2019.8.23.0010           CANCELLATION                      CIVIL COURT OF BOA VISTA                                     Yes              No               No
GIOVANI BATISTA RIBEIRO                      9001011-20.2019.8.21.5001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
GIOVANI DE JESUS ARAUJO                      1001276-81.2017.5.02.0710           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
GIOVANI DE JESUS DE LIMA                     0001554-30.2017.5.09.0670           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
GIOVANI DOS SANTOS REZENDE                   0704587-09.2020.8.07.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
GIOVANI GABRIEL                              9000229-32.2020.8.21.0101           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GRAMADO                                       Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
GIOVANI GALVANI LUCIO                        0011650-64.2020.8.08.0545           / ADVERTISEMENTS                  CIVIL COURT OF VILA VELHA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIOVANI GEREMIA                              1015916-53.2020.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GIOVANI HENRIQUE TOLEDO DIAS                 0001631-84.2013.5.02.0052           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIOVANI LOPES DA COSTA                       1009266-85.2018.8.26.0576           CHANGE                            CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
GIOVANI SANTIN PIMENTEL                      0005396-11.2015.8.21.0021           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF PASSO FUNDO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GIOVANI TAGLIARI                             0014145-58.2020.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIOVANI VEIGA BOFF                           0800088-13.2020.8.14.0107           CANCELLATION                      CIVIL COURT OF DOM ELISEU                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIOVANNA ALMEIDA QUILES                      0011815-33.2020.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
GIOVANNA BARROS COBRA                        0278893-52.2019.8.19.0001           COLLECTION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIOVANNA CAROLINE SEBBEN                     0305755-80.2018.8.24.0090           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
GIOVANNA CUNHA TONOCCHI                      5022933-14.2016.8.13.0702           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
GIOVANNA DE OLIVEIRA COSENZA                 0004873-95.2020.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
GIOVANNA FONSECA RIBAS MARTINS               0016782-39.2019.8.16.0182           IMPEDIMENT                        CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - ON-BOARD
GIOVANNA GHERMAN BARCELLOS                   0041672-90.2018.8.19.0021           SERVICE                           CIVIL COURT OF DUQUE DE CAXIAS                               Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GIOVANNA GUND SANTI                          1005252-59.2020.8.26.0068           RESERVATION                       CIVIL COURT OF BARUERI                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIOVANNA KAREN LIMA VIANA                    0814244-13.2019.8.20.5106           CHANGE                            CIVIL COURT OF MOSSORÓ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIOVANNA KAREN LIMA VIANA                    0821347-71.2019.8.20.5106           CANCELLATION                      CIVIL COURT OF MOSSORÓ                                       Yes              No               No

GIOVANNA LEITE CATOSSI                       0850134-49.2017.8.10.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
GIOVANNA LEVI GUTIERREZ                      35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIOVANNA LUNA CESAR AMARAL                   0618603-86.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIOVANNA MARIA ISQUIZATO FERREIRA            5001262-88.2019.8.13.0035           CHANGE                            CIVIL COURT OF ARAGUARI                                      Yes              No               No




                                                                                                        452 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 573 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

GIOVANNA QUEIROZ MARCONDES                   1049015-06.2019.8.26.0114          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPINAS                                          Yes              No               No

GIOVANNA SALES DE MELO                       0029071-72.2019.8.16.0030          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              No               No
GIOVANNA SOUTO MAIOR PAES ZIRPOLI            0000951-83.2020.8.17.8201          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
GIOVANNA TERENZI RIZZI                       1014473-62.2019.8.26.0016          RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GIOVANNA VERGARA COIMBRA                     0037947-14.2018.8.19.0209          CHANGE                             CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GIOVANNA VIEIRA MOREIRA                      5021740-19.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GIOVANNI BARBOSA PILAN                       1000089-12.2020.8.26.0323          OVERBOOKING                        CIVIL COURT OF LORENA                                         Yes              No               No
GIOVANNI BATISTA MAGISTRINI SPINELLI
JUNIOR                                       0183540-72.2019.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              No               No
GIOVANNI DIMARZIO                            1003778-12.2020.8.26.0114          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF CAMPINAS                                          Yes              No               No

GIOVANNI MARINO                              5022000-96.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              Yes              No

GIOVANNI MARINO                              5022000-96.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
GIOVANO FLAUSINO DOMINGOS DA SILVA           1000489-18.2018.5.02.0322          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
GIRLENE DE SA RIBEIRO SILVA                  31.032.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF ITAJUBÁ                                        Yes              No               No
GIRLENE PATRIOTA BARROS                      0000618-88.2010.5.06.0005          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE RECIFE                                   No               Yes              Yes
GIRNEUZA PEREIRA DA SILVA                    0001779-53.2014.5.02.0087          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
GISA VEIGA CHAVES                            0008455-26.2019.8.03.0002          CANCELLATION                       CIVIL COURT OF SANTANA                                        Yes              No               No
GISA VEIGA CHAVES                            0000329-50.2020.8.03.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SANTANA                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GISCKARDS SCARPATI DE OLIVEIRA               1007464-57.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GISELA COSTA TORRES                          0039753-58.2020.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

GISELAINE TEODORO BORGES                     1020049-68.2020.8.26.0576          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                             Yes              No               No

GISELDA FERNANDA DE OLIVEIRA FIGUEIROA 0817035-67.2019.8.20.5004                CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF NATAL                                          Yes              No               No
GISELDA GARAY CORREA                   9001699-86.2019.8.21.6001                CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
GISELDA PINHEIRO DA CRUZ               1001973-16.2014.5.02.0320                INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                CIVIL LITIGATION - IMPROPER
GISELDA SARTORELLI VENTURINI                 1003469-36.2019.8.26.0272          COLLECTION                         CIVIL COURT OF ITAPIRA                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GISELE AGOSTINHA DOS SANTOS ZACARIAS         1011641-64.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GISELE ANDRESSA SANTETTE                     5000487-26.2020.8.24.0005          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BALNEÁRIO CAMBORIÚ                             Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GISELE BONESSI                               1050761-51.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GISELE CELMAN GORGONIO                       0001135-62.2013.5.10.0010          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
GISELE CRISTINA CUEL MEDEIROS                0000026-40.2015.5.02.0018          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
GISELE CRISTINE MOREIRA DO VALE              0038349-61.2019.8.19.0209          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
GISELE CRUZ GARCIA                           0020880-83.2019.5.04.0010          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

GISELE DA CONCEICAO SOUZA                    0759986-57.2019.8.07.0016          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                          Yes              No               No



                                                                                                        453 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 574 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
GISELE DA COSTA LEAL                        0011662-23.2015.5.15.0153            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE RIBEIRÃO PRETO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GISELE DELINSK                              0000330-11.2020.8.16.0184            CHANGE                              CIVIL COURT OF CURITIBA                                      Yes              No               No
GISELE DOS SANTOS VETTORE                   1001938-31.2015.5.02.0317            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GISELE FAVARETTO                            0000998-79.2020.8.16.0184            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No

GISELE FIRMINO DE OLIVEIRA                    0001273-03.2020.8.16.0160          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SARANDI                                           Yes              Yes              No

GISELE FIRMINO DE OLIVEIRA                    0001273-03.2020.8.16.0160          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SARANDI                                        Yes              Yes              No
GISELE INGRATI APARECIO                       0120200-83.2002.5.02.0002          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     No               No               Yes
                                                                                 CIVIL LITIGATION - FLIGHT
GISELE MALDONADO BARCELLOS                    0008577-19.2020.8.19.0209          CHANGE                             CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
GISELE MARIA DE CARVALHO LENCI                1000387-03.2017.5.02.0719          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GISELE MARTENSEN DA SILVA                     1000903-58.2020.8.26.0441          CANCELLATION                       CIVIL COURT OF PERUÍBE                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GISELE MARTENSEN DA SILVA                     1000903-58.2020.8.26.0441          CANCELLATION                       CIVIL COURT OF PERUÍBE                                        Yes              Yes              No
GISELE MENEZES ROCHA                          35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GISELE MOURA DA SILVA PINTO                   0002316-59.2020.8.26.0624          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF TATUÍ                                          Yes              No               No
GISELE PALMA SANTOS CRUZ                      0034886-12.2020.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              No               No

GISELE PICUSSA MAZETTO                        0038962-49.2019.8.16.0182          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                          Yes              No               No

GISELE SAMPAIO FIDALGO                        0056398-82.2014.8.14.0301          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GISELE SOARES CAMPOS                          1009072-90.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GISELI BORGES TAVEIRA                         0031818-89.2019.8.19.0004          CANCELLATION                       CIVIL COURT OF SÃO GONÇALO                                    Yes              No               No
GISELI MARTINS GRIMALDI                       1068932-53.2019.8.26.0100          CIVIL LITIGATION - AIRCRAFT        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GISELI ROSARIO MARTINS                        0034591-77.2019.8.19.0208          RESERVATION                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
GISELI VALEZI RAYMUNDO                        9001904-22.2019.8.21.0018          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MONTENEGRO                                     Yes              No               No

GISELLA LOPES GOMES PINTO FERREIRA            5133431-72.2019.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GISELLA LUCENA DE MELO                        0009006-91.2018.8.17.8201          RESERVATION                        CIVIL COURT OF RECIFE                                         Yes              No               No
GISELLE CAMPOS BARROS                         0101040-59.2018.5.01.0028          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
GISELLE DA SILVA ESTUPINHA                    33.001.049.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

GISELLE LOPES DE SOUZA                        0000701-64.2020.8.16.0025          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARAUCÁRIA                                         Yes              Yes              No

GISELLE LOPES DE SOUZA                        0000701-64.2020.8.16.0025          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF ARAUCÁRIA                                      Yes              Yes              No
GISELLE LUCENA SILVA                          1001238-91.2020.8.26.0016          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
GISELLE LUCENA SILVA                          1001238-91.2020.8.26.0016          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
GISELLE RIBEIRO COSTA                         5148324-68.2019.8.13.0024          CIVIL LITIGATION - SERVICE         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
GISELLI MAGALHAES DE PINHO                    0019840-90.2020.8.19.0001          COLLECTION                         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
GISELLY ALEXANDRE DE SOUZA                    0000215-54.2017.8.17.2160          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ALAGOINHA                                      Yes              No               No




                                                                                                         454 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 575 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
GISELY BRITO FERREIRA DA SILVA              1114222-91.2019.8.26.0100            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GISELY CRISTINA KREMER                      5002581-41.2019.8.24.0082            CANCELLATION                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
GISELY PATRICIA POLETTO                     1001067-48.2017.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GISEUDA FERREIRA MENDES                     0800995-18.2020.8.12.0018            CANCELLATION                        CIVIL COURT OF PARANAÍBA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GISEUDA FERREIRA MENDES                     0800985-71.2020.8.12.0018            CANCELLATION                        CIVIL COURT OF PARANAÍBA                                     Yes              No               No
GISIELE CENSI                               1000932-35.2019.5.02.0321            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
GISLAINE ANTONIO CELSO                      42.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
GISLAINE ANTONIO CELSO                      42.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GISLAINE COSTA TAVARES DA CRUZ              0008222-93.2020.8.16.0014            CANCELLATION                        CIVIL COURT OF LONDRINA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GISLAINE COSTA TAVARES DA CRUZ              0008222-93.2020.8.16.0014            CANCELLATION                        CIVIL COURT OF LONDRINA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GISLAINE CRISTINA NOGUEIRA LUCENA           0600450-60.2020.8.04.0015            CHANGE                              CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GISLAINE CRISTINA NOGUEIRA LUCENA           0600450-60.2020.8.04.0015            CHANGE                              CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - PRE-
GISLAINE KOSHIYAMA DE ALMEIDA LIMA          1004042-69.2019.8.26.0306            REGISTRATION                        CIVIL COURT OF JOSÉ BONIFÁCIO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - PRE-
GISLAINE KOSHIYAMA DE ALMEIDA LIMA          1004042-69.2019.8.26.0306            REGISTRATION                        CIVIL COURT OF JOSÉ BONIFÁCIO                                Yes              Yes              No
GISLAINE LIMA ELIODORO                      0020060-07.2018.5.04.0008            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
GISLAINE MARQUES DA SILVA                   1001756-48.2019.8.26.0006            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GISLAINE PEDRO MACHADO                      1000790-05.2017.5.02.0320            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
GISLAINE TERESINHA RODRIGUES DOS
SANTOS                                      0020476-64.2016.5.04.0001            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GISLANDIA MARIA DE ARAUJO AGUILAR           0800503-85.2020.8.18.0009            CANCELLATION                        CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GISLANDIA OLIVEIRA SANTOS                   0003686-81.2020.8.26.0007            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GISLANDIA OLIVEIRA SANTOS                   0003686-81.2020.8.26.0007            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
GISLEIDE BANDEIRA DE OLIVEIRA LIMA          0010647-40.2013.5.14.0404            INDIVIDUAL LABOR CLAIM              1ª A 4ª VARAS DO TRABALHO DE RIO BRANCO                      Yes              Yes              No
GISLENE AP DOS SANTOS                       35.001.003.XX-XXXXXXX                CIVIL LITIGATION - SERVICE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GISLENE AP DOS SANTOS                       35.001.003.XX-XXXXXXX                CIVIL LITIGATION - SERVICE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GISLENE APARECIDA DO PRADO MAEDA            5072254-03.2020.8.09.0051            CANCELLATION                        CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GISLENE APARECIDA DO PRADO MAEDA            5072254-03.2020.8.09.0051            CANCELLATION                        CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GISLENE CARDOSO DA SILVA                    5547745-82.2019.8.09.0051            CHANGE                              CIVIL COURT OF GOIÂNIA                                       Yes              No               No

GISLENE ROCHA DE LIMA                         3001005-62.2018.8.06.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                         Yes              No               No
GISLENE RODRIGUES DA SILVA                    9040700-86.2019.8.13.0024          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No

GISLEY AUXILIADORA ARAUJO DE OLIVEIRA         0830864-14.2019.8.12.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO GRANDE                                      Yes              No               No
GIULIA BORSOI BORGO                           0019422-15.2019.8.08.0545          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF VILA VELHA                                        Yes              No               No



                                                                                                         455 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 576 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
GIULIA DALPRA MOMMENSOHN                    0000868-26.2020.8.16.0108            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MANDAGUAÇU                                    Yes              Yes              No
GIULIA DALPRA MOMMENSOHN                    0000868-26.2020.8.16.0108            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MANDAGUAÇU                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GIULIA FRASCINO                             1001622-23.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIULIA SANCHES VASCONCELOS                  0000347-51.2019.8.16.0194            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No

GIULIA SGROMO PERUGINO                        5044250-89.2019.8.13.0079          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CONTAGEM                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIULIA SOKOLOWSKI SGARIONI                    0078094-69.2018.8.16.0014          CHANGE                             CIVIL COURT OF LONDRINA                                       Yes              No               No
GIULIA UCHOA CAVALCANTI WALMSLEY                                                 CIVIL LITIGATION - FLIGHT
SCHWAMBACH                                    0011225-43.2019.8.17.8201          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIULIA VASCONCELOS BUHLER                     0017157-69.2019.8.19.0210          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
GIULIANA MOUTRAN CARTOLANO                    0608581-19.2018.8.13.0702          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GIULIANA SBRANA SANTOS                        1008085-19.2019.8.26.0704          RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GIULIANA TATIANE SILVA DE ALMEIDA             1004914-89.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIULIANE FARIAS DE SOUZA ALVES                7053829-18.2019.8.22.0001          CHANGE                             CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIULIANNA FONTES CINZA                        1013390-19.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GIULIANNA MARIZ MAIA VASCONCELOS
BATISTA                                       0810638-81.2020.8.15.2001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GIULIANNA MIGUEL                              0072946-69.2019.8.17.2001          RESERVATION                        CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIULIANNA VALVASSORI CAMARGO CORREA           0001725-12.2019.8.16.0204          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIULIANO CAIO SANT ANA                        7002870-09.2020.8.22.0001          OVERBOOKING                        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIULIANO CAIO SANT ANA                        7002940-26.2020.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
GIULIANO DE FREITAS SCANDELAI                 0038955-89.2019.8.19.0209          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIULLIANA HUMBELINO GUIMARAES                 1050786-98.2018.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No

GIULLIANO ESPINOLA FEITOSA                    0804304-31.2020.8.15.2001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                       Yes              Yes              No

GIULLIANO ESPINOLA FEITOSA                    0804304-31.2020.8.15.2001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GIULLIANO FAITANIN YIN                        0012333-50.2019.8.08.0347          CANCELLATION                       CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIULLIANO SILVA SIVIERO                       0020879-82.2019.8.08.0545          CANCELLATION                       CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GIULYANA COLARES MATOS ALGERI                 0000613-34.2020.8.16.0184          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No

GIUSEPPE ALESSANDRO SIGNORIELLO               0007220-67.2018.8.21.1001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
GIUSEPPE ANTONUCCI                            0011325-77.2019.8.26.0269          IMPEDIMENT                      CIVIL COURT OF ITAPETININGA                                      Yes              No               No




                                                                                                         456 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 577 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

GIUSEPPE DE ANGELIS                          0004376-49.2020.8.16.0182          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                          Yes              No               No
GIUSEPPE FORNARELLI                          5004131-74.2020.8.24.0005          CIVIL LITIGATION - REFUNDS      CIVIL COURT OF BALNEÁRIO CAMBORIÚ                                Yes              No               No

GIUSTINO TRIBUZI                             5002377-36.2020.8.24.0090          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
GIVALDO JOSE DE SANTANA JUNIOR               1002240-23.2016.5.02.0318          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
GIVALDO OLIVEIRA DA SILVA                    1000660-47.2019.5.02.0319          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
GIVANILDO FERREIRA DA SILVA                  1000404-49.2020.5.02.0714          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
GIVANILDO LEODORO DE ARAUJO                  0000374-14.2013.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                No               Yes              Yes
GIVANILDO SILVA DA CONCEICAO                 0001204-87.2017.5.05.0012          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
GIZELE BARBIER BARROS                        0822327-90.2019.8.12.0110          CHANGE                             CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GIZELE NEVES DE SOUZA                        5022210-50.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                CIVIL LITIGATION - SPECIAL
GIZELI AMANDA ORTELAN VOLPATO PAULA          0031978-32.2016.8.08.0035          PASSENGER                          CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GIZELIA MOURA BARBOSA                        0705030-78.2020.8.07.0009          CANCELLATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
GIZELIA SOARES MOTA                          0801795-42.2020.8.15.0251          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PATOS                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GLACYRENE DE ARAUJO SOUSA LUCAS              0628067-37.2020.8.04.0001          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
GLACYRENE DE ARAUJO SOUSA LUCAS              0628067-37.2020.8.04.0001          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
GLADSON MOREIRA LIMA                         5012663-83.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
GLADSON MOREIRA LIMA                         5012663-83.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
GLADSON WESLEY MOTA PEREIRA                  0144500-56.2019.8.06.0001          CANCELLATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
GLADSTON JAFET CHAMMA                        1005839-85.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GLADSTONE DE JESUS SOUZA                     0011004-93.2014.5.03.0144          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         Yes              Yes              No
GLADYS DEL CARMEN ORDENES NAVARRO            1000434-06.2020.8.26.0443          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PIEDADE                                        Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
GLADYS STELLA LOPES IBARS MARQUES            0801155-74.2019.8.12.0019          RESERVATION                        CIVIL COURT OF PONTA PORÃ                                     Yes              No               No
GLAITON FABIANO AZEVEDO DE LIMA              0010755-65.2018.5.03.0092          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GLARDIS TERESINHA GASSEN MARTIS              7056461-17.2019.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                CIVIL LITIGATION - TAM
GLAUBER CALLEGARI                            1000700-28.2020.8.26.0011          FIDELIDADE PROGRAM                 CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GLAUBER DA SILVA MORAES                      0005597-05.2020.8.19.0208          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
GLAUBER DA SILVA MORAES                      0005597-05.2020.8.19.0208          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
GLAUBER LUCENA OLIVEIRA                      0010982-79.2017.8.06.0052          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BREJO SANTO                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GLAUBER OLIVEIRA AMARAL                      1018941-77.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GLAUBER SILVA SANTOS                         0011545-24.2017.5.03.0144          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
GLAUBER VINICIUS LOPES TEIXEIRA              35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GLAUBER VINICIUS LOPES TEIXEIRA              35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
GLAUCE MIRELLY DA SILVA                      0006654-92.2020.8.17.8201          IMPEDIMENT                         CIVIL COURT OF RECIFE                                         Yes              No               No
GLAUCIA CRISTINA CHAGAS DA SILVA             0008085-73.2019.8.19.0205          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No



                                                                                                        457 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 578 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
GLAUCIA DA ENCARNACAO DOS REIS SILVA      7004353-74.2020.8.22.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
GLAUCIA DE ALMEIDA SILVA SANTOS           5028174-86.2020.8.09.0007            RESERVATION                         CIVIL COURT OF ANÁPOLIS                                      Yes              No               No
GLAUCIA DE FREITAS SANTOS                 1010427-38.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
GLAUCIA FABIANA GOUVEIA                   5000310-55.2019.8.13.0344            RESERVATION                         CIVIL COURT OF ITURAMA                                       Yes              No               No
GLAUCIA MARIA MICHALSKI RAPOSO DE
ALMEIDA                                   7002633-72.2020.8.22.0001            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              No               No
GLAUCIA SILVA DA ROSA                     9002235-50.2019.8.21.0035            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SAPUCAIA DO SUL                               Yes              No               No

GLAUCILENE FARIA RIBEIRO                     5124403-80.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
GLAUCINETE DOS SANTOS                        1000123-18.2014.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
GLAUCIO DA SILVA SANTOS                      0011143-81.2013.5.01.0032           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
GLAUCIO ROBERTO ANTIQUEIRA                   1000123-75.2019.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
GLAUCIO ROMANELI NOGUEIRA                    0100329-56.2017.5.01.0071           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO 1ª REGIÃO                      Yes              Yes              No
GLAUCIO SILVEIRA DA COSTA                    0005953-83.2020.8.03.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MACAPÁ                                        Yes              Yes              No

GLAUCIO SILVEIRA DA COSTA                    0043627-32.2019.8.03.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MACAPÁ                                        Yes              No               No
GLAUCIO SILVEIRA DA COSTA                    0005953-83.2020.8.03.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MACAPÁ                                        Yes              Yes              No
GLAUCO AURÉLIO SILVA                         0811333-41.2016.8.12.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF DOURADOS                                      Yes              No               No
GLAUCO DE ALMEIDA ALVES                      0001440-52.2016.5.17.0008           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE VITÓRIA                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
GLAUCO MILHOMEM BALTHAR                      5008158-73.2019.8.24.0090           LITIGATION - CIVIL                CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No

GLAUCO OMAR CELLA                            7051316-14.2018.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GLAUCO SCHUMACHER                            0005560-46.2019.8.21.0017           CANCELLATION                      CIVIL COURT OF LAJEADO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GLAUCO VINICIUS LEYSER DE SOUZA              5191308-60.2020.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GLAYCIANE LUZIA DIAS VASCONCELOS             0073689-79.2019.8.17.2001           CHANGE                            CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GLAYCIANNE DE SOUZA ALVES                    1002137-34.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GLAYDSTON DE OLIVEIRA CRUZ                   0700191-74.2020.8.07.0020           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GLAYDSTON DE OLIVEIRA CRUZ                   0700191-74.2020.8.07.0020           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
GLAZENETE DA COSTA SOUZA CABRAL              0005591-51.2018.8.19.0019           RESERVATION                       CIVIL COURT OF CORDEIRO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GLEA PEREIRA DE ALMEIDA                      0003055-76.2020.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No
GLEBSON LIMA BRITO                           1002170-06.2016.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
GLECY SOUSA COUTINHO                         0801293-28.2020.8.23.0010           RESERVATION                       CIVIL COURT OF BOA VISTA                                     Yes              No               No
GLECYEDA OLIVEIRA SANTOS DUTRA               0000061-75.2020.8.17.8224           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GRAVATÁ                                       Yes              No               No
GLEDSON SARAIVA BACURAU MILFONT              0001338-32.2020.8.17.8223           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF OLINDA                                        Yes              Yes              No
GLEDSON SARAIVA BACURAU MILFONT              0001338-32.2020.8.17.8223           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF OLINDA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GLEICE ALEIXO GARCIA                         1000635-57.2020.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No




                                                                                                        458 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 579 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
GLEICE LANE ROCHA DE ASSIS                 0600479-13.2020.8.04.0015            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GLEICE SAMPAIO GONCALVES                   0005158-09.2020.8.19.0203            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
GLEICIA MOTA DE SOUZA                      5003962-36.2018.4.03.6000            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
GLEICIANE DE FATIMA DE ARAUJO PEREIRA
ALVES                                      0010618-58.2017.5.03.0144            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                        Yes              Yes              No
                                                                                CIVIL LITIGATION - GENERAL
GLEICIANE GISELE PIO GONCALVES             7040282-08.2019.8.22.0001            LITIGATION - CIVIL                  CIVIL COURT OF PORTO VELHO                                   Yes              No               No
GLEICIANY DOS SANTOS BARATA                0022744-53.2018.8.19.0066            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF VOLTA REDONDA                                 Yes              No               No

GLEICY FERNANDA OLIVEIRA DA COSTA            0001237-43.2020.8.25.0084           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARACAJU                                          Yes              Yes              No

GLEICY FERNANDA OLIVEIRA DA COSTA            0001237-43.2020.8.25.0084           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ARACAJU                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GLEICYANE ALVES REZENDE                      0829187-42.2020.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
GLEICYANE SILVA MARQUES                      0004387-34.2020.8.19.0008           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELFORD ROXO                                   Yes              No               No
GLEIDE DO NASCIMENTO SILVA                   35.001.008.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GLEIDMILSON DA SILVA BERTOLDI                1001716-62.2020.8.26.0481           CHANGE                            CIVIL COURT OF PRESIDENTE EPITÁCIO                            Yes              No               No

GLEIDNER DIOGENES TORRES FEITOSA             0026122-93.2015.8.19.0204           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
GLEIDSON DA SILVA GONCALVES                  0007035-91.2020.8.19.0038           LITIGATION - CIVIL                CIVIL COURT OF NOVA IGUAÇU                                    Yes              No               No
GLEIDSON HOLANDA PINHEIRO                    0002458-19.2014.5.02.0066           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GLEIDYSSON MARQUES LIMA                      1003921-66.2020.8.11.0001           CANCELLATION                      CIVIL COURT OF CUIABÁ                                         Yes              No               No

GLEIMIRIA BATISTA DA COSTA                   7005336-73.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              Yes              No

GLEIMIRIA BATISTA DA COSTA                   7005336-73.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
GLEIMISON VIEIRA ANASTACIO                   0012419-89.2015.5.15.0129           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CAMPINAS                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GLEINY LETICIA DA CRUZ                       1006894-91.2020.8.11.0001           CHANGE                            CIVIL COURT OF CUIABÁ                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
GLEINY LETICIA DA CRUZ                       1005570-66.2020.8.11.0001           RESERVATION                       CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GLEINY LETICIA DA CRUZ                       1006894-91.2020.8.11.0001           CHANGE                            CIVIL COURT OF CUIABÁ                                         Yes              Yes              No

GLEISE DE JESUS FERREIRA FARIA               5005030-16.2020.8.09.0094           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JATAÍ                                            Yes              Yes              No

GLEISE DE JESUS FERREIRA FARIA               5005030-16.2020.8.09.0094           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JATAÍ                                            Yes              Yes              No
GLEISIANY MENDES SOBRINHO                    0700809-19.2020.8.07.0020           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF BRASÍLIA                                         Yes              No               No

GLEISON CESAR EUSTAQUIO                      0800750-35.2020.8.10.0059           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DE RIBAMAR                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GLEISON DE OLIVEIRA                          1068242-27.2019.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GLEISON LOPES DE SOUZA                       0003285-35.2020.8.19.0021           CANCELLATION                    CIVIL COURT OF DUQUE DE CAXIAS                                  Yes              Yes              No




                                                                                                         459 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 580 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
GLEISON LOPES DE SOUZA                      0003285-35.2020.8.19.0021            CANCELLATION                        CIVIL COURT OF DUQUE DE CAXIAS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
GLEISSY KELLY TOTTI TENORIO                 0000119-26.2019.8.08.0024            IMPEDIMENT                          CIVIL COURT OF VITÓRIA                                       Yes              No               No
GLEIZIANE LERCI ALVES                       0011678-53.2017.5.15.0008            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GLEIZIANE PEREIRA MARQUES                   1061737-20.2019.8.26.0002            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GLEMILSON DA SILVA MATOS                    0001059-29.2017.5.08.0018            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
GLEMILSON DA SILVA MATOS                    0000519-78.2017.5.08.0018            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO DE BELÉM/PA                              Yes              Yes              No

GLENDA BEATRIZ BRAZAO BUZAGLO                 0638133-68.2019.8.04.0015          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MANAUS                                         Yes              No               No
GLENN EDWARD GREENWALD                        0019807-03.2020.8.19.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
GLENN KELSON DA SILVA CASTRO                  0000799-28.2020.8.01.0070          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RIO BRANCO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GLEVERTON JOSE SANTANA SANTOS                 0700130-97.2020.8.02.0039          CANCELLATION                       CIVIL COURT OF TRAIPU                                         Yes              No               No

GLEYCE TAVARES DE MELO FORTALEZA              0050064-40.2019.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
GLEYSON ALVES TEIXEIRA                        0804989-13.2018.8.10.0040          PASSENGER                          CIVIL COURT OF IMPERATRIZ                                     Yes              No               No
GLEYSON DA SILVA OLIVEIRA                     0000506-49.2019.5.14.0404          INDIVIDUAL LABOR CLAIM             FÓRUM DO TRABALHO                                             Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GLICERIO GOMES DE OLIVEIRA                    0714396-70.2019.8.01.0001          RESERVATION                        CIVIL COURT OF RIO BRANCO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
GLOBAL VIAGENS E TURISMO LTDA ME              0000386-08.2015.8.17.8230          IMPEDIMENT                         CIVIL COURT OF CARUARU                                        Yes              No               No
GLOBALGEO GEOTECNOLOGIAS LTDA EPP             5137536-63.2017.8.13.0024          CIVIL LITIGATION - GENERAL         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

GLORIA LIMA PORTELLA                          1000214-70.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GLORIA MARIA DE FIGUEIREDO OLIVEIRA           1001080-98.2020.8.11.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CUIABÁ                                         Yes              No               No
GM SERVICOS AUXILIARES DE TRANSPORTE                                             CIVIL LITIGATION - COMMERCIAL
AEREO LTDA                                    0042711-61.2007.8.05.0001          REPRESENTATIVE                     CIVIL COURT OF SALVADOR                                       Yes              No               No
GONCALVES EMILIO DE CAMPOS                    0000379-54.2017.5.23.0106          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GRACA ELENA PINTO DOS SANTOS                  9000342-49.2019.8.21.0059          CANCELLATION                       CIVIL COURT OF OSÓRIO                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GRACA MARIA GONCALVES                         0303849-21.2019.8.24.0090          CANCELLATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GRACE KELLY BEZERRA SILVA                     5000788-77.2020.8.13.0231          CANCELLATION                       CIVIL COURT OF RIBEIRÃO DAS NEVES                             Yes              No               No
GRACIA MARIA DE SIQUEIRA DAMASCENO            0809840-59.2019.8.20.5124          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PARNAMIRIM                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GRACIELA JUSTO EVALDT                         9002462-87.2019.8.21.6001          CANCELLATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
GRACIELI DE ALMEIDA PUREZA                    0854983-89.2018.8.14.0301          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELÉM                                          Yes              No               No
GRACIELLE AZEVEDO DE ALBUQUERQUE              0000673-75.2019.5.13.0022          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA                                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GRACIELLE ELAINE RAMOS COSTA GONDINHO 0809564-50.2019.8.10.0001                  CHANGE                             CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GRACINDO LOPES DE MEDEIROS NETO               0035247-20.2019.8.05.0080          RESERVATION                        CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GRASIELA FERNANDA POLIZELI ALONSO             1000124-86.2020.8.26.0382          CANCELLATION                       CIVIL COURT OF NEVES PAULISTA                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GRASIELA FERREIRA MACHADO                     0303996-63.2019.8.24.0020          CANCELLATION                       CIVIL COURT OF CRICIÚMA                                       Yes              No               No



                                                                                                         460 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11               Main Document
                                                                                                    Pg 581 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - TICKET /
GRASIELE PAGNONCELLI GASPARINI              0003551-61.2020.8.16.0035            RESERVATION                         CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                          Yes              No               No
GRASIELI FACCIN                             0000436-14.2013.5.03.0092            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
GRAZIANE OLIVEIRA                           1005952-08.2020.8.26.0562            COLLECTION                          CIVIL COURT OF SANTOS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GRAZIELA CERVELIN                           0015842-59.2020.8.16.0014            CHANGE                              CIVIL COURT OF LONDRINA                                      Yes              No               No
GRAZIELA DA SILVA JOANINI                   0001015-38.2018.5.12.0026            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
GRAZIELA GILZA BENFEITO MACEDO              1004842-16.2020.8.26.0451            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PIRACICABA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GRAZIELA PARO CAPONI                        0800047-46.2020.8.14.0010            CHANGE                              CIVIL COURT OF BREVES                                        Yes              No               No
                                                                                 CIVIL LITIGATION - PRE-
GRAZIELA ROSA DA SILVA                      0043083-15.2019.8.26.0224            REGISTRATION                        CIVIL COURT OF GUARULHOS                                     Yes              No               No

GRAZIELA SPEROTTO BAUERMANN                   0135868-58.2018.8.21.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
GRAZIELE DA SILVA SANTOS FONSECA              0002407-89.2013.5.03.0009          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
GRAZIELE DE SOUZA RODRIGUES                   1001693-51.2014.5.02.0318          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GRAZIELE DOS SANTOS FREITAS                   1010723-60.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GRAZIELE DOS SANTOS FREITAS                   1010723-60.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
GRAZIELE GEANECHINI LEMKE                     0021069-10.2018.5.04.0006          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
GRAZIELE GOMES ALVES DA SILVA                 1001204-05.2014.5.02.0321          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
GRAZIELE GUEDES DE JESUS                      0033252-48.2018.8.21.0019          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF NOVO HAMBURGO                                  Yes              No               No
GRAZIELE VENANCIO PACO                        0011240-22.2015.5.03.0108          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE BELO HORIZONTE                           Yes              No               No

GRAZIELI DE OLIVEIRA NUNES               0302368-61.2019.8.24.0045               CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PALHOÇA                                           Yes              No               No
GRAZIELI TEODORO SANTANA                 1000489-68.2020.5.02.0315               INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              No               No
GRAZIELLA ALLANA SERRA ALVES DE OLIVEIRA
OLLER                                    1008303-43.2019.8.26.0576               CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GRAZIELLA RANGEL SIMON                        0020272-69.2019.8.08.0545          CANCELLATION                       CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GRAZIELLE DI MARCO CHIAPPETTI                 5036920-59.2019.8.21.0001          CANCELLATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
GRAZIELLE GONÃƑÂ€¡ALVES DE OLIVEIRA                                              CIVIL LITIGATION - FLIGHT
ERNESTO                                       5002560-12.2019.8.13.0134          CHANGE                             CIVIL COURT OF CARATINGA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GRAZIELY KRISTIANE GERVASONI                  0838516-49.2019.8.23.0010          CHANGE                             CIVIL COURT OF BOA VISTA                                      Yes              No               No

GREACY KELLY RODRIGUES AZEVEDO                0800674-47.2020.8.10.0047          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF IMPERATRIZ                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GREDSON DUARTE GOMES                          0844367-59.2019.8.10.0001          CANCELLATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
GREG VASCONCELLOS YAMAMOTO                    35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - ACCIDENT /
GREGORI FREZZA PALAVRE                        0009391-12.2019.8.13.0216          INCIDENT                           CIVIL COURT OF DIAMANTINA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GREGORIO ESTRELA CAMPOS                       0062014-17.2020.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
GREGORIO HONCZARYCK                           41.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CURITIBA                                       Yes              No               No

GREGORIO SEABRA MARANHAO CAVALCANTI 0063187-08.2019.8.17.8201                    CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RECIFE                                         Yes              No               No



                                                                                                         461 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11               Main Document
                                                                                                   Pg 582 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

GREGORY MICHEL MATIAS GENTLE                 1022084-74.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GREICA PRISCILA ZANATA FURTADO               0305237-33.2019.8.24.0033          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ITAJAÍ                                         Yes              No               No
GREICE BORGES DE ALMEIDA                     0010465-36.2019.5.18.0015          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
GREICE DE OLIVEIRA MAFRA                     0804766-19.2020.8.12.0110          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF CAMPO GRANDE                                   Yes              Yes              No
GREICE DE OLIVEIRA MAFRA                     0804766-19.2020.8.12.0110          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF CAMPO GRANDE                                   Yes              Yes              No
GREICE GUIMARAES RIBEIRO                     5001411-37.2020.8.24.0005          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BALNEÁRIO CAMBORIÚ                             Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GREICE HOLANDA DO NASCIMENTO SILVA           0700073-23.2020.8.01.0002          OVERBOOKING                        CIVIL COURT OF CRUZEIRO DO SUL                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
GREICE HOLANDA DO NASCIMENTO SILVA           0700073-23.2020.8.01.0002          OVERBOOKING                        CIVIL COURT OF CRUZEIRO DO SUL                                Yes              Yes              No
GREICE KELY FERREIRA CALIXTO FALCAO          0001176-38.2016.5.17.0007          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE VITÓRIA                                  Yes              Yes              No
GREICE SUZUKI DA MOTA                        0600889-71.2020.8.04.0015          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MANAUS                                         Yes              No               No

GREICI KELLY DOS SANTOS                      1000219-10.2020.8.26.0094          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BRODOWSKI                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GREICIANE MACIEL DE OLIVEIRA                 0606560-20.2020.8.04.0001          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GREICIANE MEDEIROS RANGEL DE OLIVEIRA        0007882-13.2018.8.19.0055          CANCELLATION                       CIVIL COURT OF SÃO PEDRO DA ALDEIA                            Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
GREICY GISELLE FALCAO DE CARVALHO NERY 0200638-55.2019.8.04.0015                RESERVATION                        CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GREISON SALAMON                              0012667-92.2015.8.22.0005          CANCELLATION                       CIVIL COURT OF JI-PARANÁ                                      Yes              No               No
GREISSON AUGUSTUS ALCANTARA DE
MOURA                                        0001170-48.2014.5.07.0017          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE FORTALEZA                                Yes              Yes              No

GRESIELA WASSILI BONIFACIO                   0001534-12.2020.8.16.0113          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MARIALVA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GREYCE DANIELLE DE PAULA                     0005324-20.2020.8.19.0210          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
GREYCE DE SOUZA MATOS                        1005495-37.2019.8.26.0068          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BARUERI                                        Yes              No               No
GRUPO ABRIL                                  1084733-43.2018.8.26.0100          CIVIL LITIGATION - CARGO           CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GTA TRANSPORTES LTDA                         1094280-78.2016.8.26.0100          CIVIL LITIGATION - COLLECTION      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GUAJARINA ROCHA RAMOS                        0002266-15.2020.8.19.0208          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GUENNITIRO KOTAMA                            1000855-55.2020.8.26.0100          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GUERINO &AMP; FERNANDES TURISMO E
EVENTOS LTDA                                 1088716-84.2017.8.26.0100          CIVIL LITIGATION - GENERAL         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GUERINO TONELO COLNAGHI                      0803333-14.2019.8.12.0110          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
GUERLIELTON NUNES CAMPOS                     0862018-80.2019.8.15.2001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GUIDO ALLEGRO FONTES RIBEIRO                 0211206-48.2019.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No

GUIDO DOUGLAS CARDOSO HIGINO FRANCO 5009392-69.2020.8.13.0702                   CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
GUIDO VIEIRA GOMES                           0808468-11.2017.8.12.0002          CANCELLATION                       CIVIL COURT OF DOURADOS                                       Yes              No               No
GUILHERME ALBERGE REIS                       0009009-06.2020.8.16.0182          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
GUILHERME ALVARENGA BARBOSA                  0046186-38.2019.8.16.0182          RESERVATION                        CIVIL COURT OF CURITIBA                                       Yes              No               No




                                                                                                        462 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 583 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
GUILHERME ALVES COSTA                     5006021-03.2020.8.24.0020            CANCELLATION                        CIVIL COURT OF CRICIÚMA                                      Yes              No               No

GUILHERME ALVES RAMOS                        5004547-86.2019.8.13.0521           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PONTE NOVA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME AMARAL CARNEIRO                    1023217-54.2020.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                       Yes              No               No

GUILHERME ANDRADE MERLINO                    1014205-16.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GUILHERME ANDRADE ZAUL                       5001348-31.2020.8.13.0518           RESERVATION                     CIVIL COURT OF POÇOS DE CALDAS                                 Yes              No               No

GUILHERME ANDRE DA SILVA                     0008994-37.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME ANTONIO VIDAL KRESS                0040950-48.2020.8.19.0001           CANCELLATION                    CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No
GUILHERME ANTUNES CAMPOS TAVARES             5002619-67.2019.8.13.0338           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF ITAÚNA                                          Yes              No               No

GUILHERME ASCURRA NETO                       0806885-50.2020.8.12.0110           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO GRANDE                                    Yes              No               No

GUILHERME AUGUSTO ALMEIDA DO AMARAL 0702000-55.2019.8.02.0091                    CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF MACEIÓ                                        Yes              No               No
GUILHERME AUGUSTO NASCIMENTO
OLIVEIRA                            5000113-93.2020.8.13.0335                    CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ITAPECERICA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME AUGUSTO SOUZA TERRENGUI            1126988-79.2019.8.26.0100           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME AUGUSTO SOUZA TERRENGUI            1126988-79.2019.8.26.0100           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME BACK KOERICH                       0313521-94.2018.8.24.0023           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GUILHERME BALLSTAEDT KUNERT                  9003964-53.2019.8.21.0022           RESERVATION                       CIVIL COURT OF PELOTAS                                       Yes              No               No
GUILHERME BARBOSA DE LIMA                    0001106-34.2015.5.05.0025           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
GUILHERME BARRETO DE MORAIS                  0010401-62.2018.5.15.0106           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

GUILHERME BARROS DE ALMEIDA BRANDAO 5000227-79.2019.8.24.0167                    CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GAROPABA                                      Yes              No               No

GUILHERME BATISTA ROLDAO                     5003257-41.2020.8.13.0702           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF UBERLÂNDIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME BATISTA ROLDAO                     5004925-47.2020.8.13.0702           CANCELLATION                    CIVIL COURT OF UBERLÂNDIA                                      Yes              No               No

GUILHERME BATISTA ROLDAO                     5003257-41.2020.8.13.0702           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF UBERLÂNDIA                                      Yes              No               No

GUILHERME BECHE LOPES                        1021863-91.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GUILHERME BILDHAUER                          0005307-58.2019.8.21.0017           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF LAJEADO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GUILHERME BONATO CAMPOS CARAMES              0003332-60.2019.8.16.0204           RESERVATION                       CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME BORCELLI DE CASTILHO ZAIA          5000649-98.2019.8.24.0023           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
GUILHERME BORGES DE CARVALHO                 1024466-43.2019.8.26.0562           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SANTOS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME BRANDAO TEIXEIRA LEITE             0850144-93.2017.8.10.0001           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
GUILHERME BRASILEIRO DE AGUIAR               1017170-56.2019.8.26.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No



                                                                                                        463 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 584 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
GUILHERME CAMARAO PORTO                   3002514-57.2019.8.06.0003            CIVIL LITIGATION - CARGO            CIVIL COURT OF FORTALEZA                                     Yes              No               No
GUILHERME CAPANEMA RODRIGUES
ANDRADE                                   0009215-20.2020.8.16.0182            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                          Yes              Yes              No
GUILHERME CAPANEMA RODRIGUES
ANDRADE                                   0009215-20.2020.8.16.0182            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                          Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
GUILHERME CAPARROZ DE FRANCA              1000375-68.2020.8.26.0297            CANCELLATION                        CIVIL COURT OF JALES                                         Yes              No               No
GUILHERME CARRER FONTANA                  1005978-81.2019.8.26.0322            CIVIL LITIGATION - SERVICE          CIVIL COURT OF LINS                                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
GUILHERME CASTEJON LATTARO SILBERSTEIN 1123904-70.2019.8.26.0100               CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GUILHERME CORREA FERREIRA                 0010438-15.2014.5.01.0011            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
GUILHERME CORREA PERALTA                  1011862-54.2019.8.26.0302            CANCELLATION                        CIVIL COURT OF JAÚ                                           Yes              No               No
GUILHERME CRESPO MIRANDA                  0000055-36.2020.8.19.0004            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO GONÇALO                                   Yes              No               No

GUILHERME CUNHA BAPTISTA                     0030744-80.2019.8.19.0042           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PETRÓPOLIS                                      Yes              No               No

GUILHERME DA CUNHA E MENEZES                 0285992-73.2019.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No

GUILHERME DA SILVA GRILLO                    0300147-91.2019.8.24.0082           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME DANTAS BRINGEL                     0800495-26.2019.8.10.0152           CANCELLATION                    CIVIL COURT OF TIMON                                           Yes              No               No

GUILHERME DE CARVALHO MADUREIRA              5194804-07.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No

GUILHERME DE CASTRO ACQUAROLE                0034617-59.2019.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME DE MATOS BATISTA                   1001759-75.2020.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GUILHERME DE MELLO ROSSINI                   0000095-14.2020.8.16.0097           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF IVAIPORÃ                                      Yes              No               No
GUILHERME DE MELLO ROSSINI                   0000096-96.2020.8.16.0097           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF IVAIPORÃ                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME DE MOURA PINTO GUIMARAES           0334268-38.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME DE PONTIS SANTOS                   1067929-66.2019.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GUILHERME DIAS SILVA CARVALHO                0017313-40.2017.5.16.0023           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
GUILHERME FANTONI ALFREDO                    0315480-53.2015.8.24.0008           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BLUMENAU                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME FARIA DA SILVA MARQUES             5014348-28.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME FERNANDO RIBEIRO                   1011807-96.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GUILHERME FERREIRA ARAUJO                    5697952-40.2019.8.09.0004           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ALTO PARAÍSO DE GOIÁS                         Yes              No               No
GUILHERME FERREIRA DOS SANTOS                0000278-40.2018.5.09.0892           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME FERREIRA SANTOS                    0270854-66.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME FONTOURA MOREIRA                   9005045-66.2020.8.21.0001           CHANGE                            CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
GUILHERME FRANCISCO DE MENDONCA              0100857-78.2019.5.01.0020           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
GUILHERME FREDERICO MARTINS SAMPAIO          0012810-80.2019.8.05.0113           FIDELIDADE PROGRAM                CIVIL COURT OF ITABUNA                                       Yes              No               No




                                                                                                        464 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 585 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
GUILHERME FREITAG RAMOS                   0039434-90.2020.8.19.0001            CHANGE                              CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

GUILHERME FREITAS HOFFMANN                   1000052-20.2019.8.11.0102           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VERA                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME FURLANETO SOUZA                    1001116-20.2018.8.26.0252           CANCELLATION                      CIVIL COURT OF IPAUSSU                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
GUILHERME FURMAN DA COSTA                    0008296-31.2020.8.16.0182           FIDELIDADE PROGRAM                CIVIL COURT OF CURITIBA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TAM
GUILHERME FURMAN DA COSTA                    0008296-31.2020.8.16.0182           FIDELIDADE PROGRAM                CIVIL COURT OF CURITIBA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME GOMES OLIVEIRA DA SILVA            1057994-02.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No

GUILHERME GONELLI AGAPITO                    0030283-21.2019.8.16.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                      Yes              No               No
GUILHERME GONTIJO BARBOSA DE                                                     CIVIL LITIGATION - FLIGHT
VASCONCELOS                                  5027227-67.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME HAMERS COSTA                       5028717-27.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
GUILHERME HENRIQUE DOS REIS                  1001202-81.2019.8.26.0146           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CORDEIRÓPOLIS                                 Yes              Yes              No
GUILHERME HENRIQUE DOS REIS                  1001202-81.2019.8.26.0146           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CORDEIRÓPOLIS                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - PRE-
GUILHERME HENRIQUE E SILVA                   0022497-83.2018.8.13.0569           REGISTRATION                      CIVIL COURT OF SACRAMENTO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - PRE-
GUILHERME HENRIQUE E SILVA                   0022497-83.2018.8.13.0569           REGISTRATION                      CIVIL COURT OF SACRAMENTO                                    Yes              Yes              No
GUILHERME HENRY BICALHO CEZAR                                                    CIVIL LITIGATION - FLIGHT
MARINHO                                      1004065-14.2020.8.26.0004           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GUILHERME HERZOG CHAINCA                     1001372-32.2020.8.26.0562           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTOS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME HIROSE CUANI                       1016871-79.2019.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME HIROSE CUANI                       1016871-79.2019.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No

GUILHERME JARBAS GONZAGA DOS SANTOS          0001364-62.2016.5.08.0013           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE BELÉM                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
GUILHERME JOBIM SMOLENTZOV                   0283131-17.2019.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
GUILHERME JOSE MACEDO MALTA                  0051257-90.2019.8.17.8201           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RECIFE                                        Yes              No               No
GUILHERME JOSE VITAL DE MENEZES              0631323-56.2018.8.04.0001           CIVIL LITIGATION - SERVICE        CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
GUILHERME LACERDA QUEIROZ SANTOS             0055944-71.2020.8.05.0001           IMPEDIMENT                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
GUILHERME LACERDA QUEIROZ SANTOS             0055944-71.2020.8.05.0001           IMPEDIMENT                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No

GUILHERME LANNA XAVIER DE CARVALHO           1025366-26.2019.8.26.0562           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SANTOS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME LEITE BAROSSI                      0001873-60.2020.8.05.0150           CHANGE                            CIVIL COURT OF LAURO DE FREITAS                              Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GUILHERME LEMOS MOURA DE ANDRADE             0511687-86.2011.8.06.0001           RESERVATION                       CIVIL COURT OF FORTALEZA                                     Yes              No               No
GUILHERME LIMA PAVAN                         35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GUILHERME LIMA PAVAN                         35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GUILHERME LOPES DOS SANTOS CUNHA             1000015-76.2020.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No



                                                                                                        465 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 586 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
GUILHERME LUCAS PEREIRA CANDIDO           1000266-52.2019.5.02.0315            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
GUILHERME LUCAS PEREIRA CANDIDO           1000445-83.2019.5.02.0315            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
GUILHERME LUIS DA SILVA FRANCHE           9079676-15.2019.8.21.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No

GUILHERME LUIS DE OLIVEIRA                   1057319-73.2018.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
GUILHERME LUIZ MALHEIRO COELHO DE                                                CIVIL LITIGATION - TICKET /
PAULA                                        1066917-17.2019.8.26.0002           RESERVATION                     CIVIL COURT OF SÃO PAULO                                       Yes              No               No

GUILHERME LUIZ MAZINE RIBEIRO                5000898-43.2020.8.13.0145           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JUIZ DE FORA                                    Yes              Yes              No

GUILHERME LUIZ MAZINE RIBEIRO                5000898-43.2020.8.13.0145           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JUIZ DE FORA                                    Yes              Yes              No

GUILHERME MARCONDES MORAIS                   5043589-47.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GUILHERME MARQUES CAMELO                     7001095-56.2020.8.22.0001           RESERVATION                       CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME MARTINS PASSOS HUMBERG             1021468-02.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME MARTINS SANA DE SOUZA              0000244-58.2019.8.19.0033           CANCELLATION                      CIVIL COURT OF MIGUEL PEREIRA                                Yes              No               No
GUILHERME MASCARENHAS DUARTE DE
ASSIS                                        0101076-72.2017.5.01.0049           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
GUILHERME MASCARENHAS DUARTE DE
ASSIS                                        0101077-57.2017.5.01.0049           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME MATOS DO NASCIMENTO                0000339-32.2020.8.16.0035           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME MATOS DO NASCIMENTO                0000339-32.2020.8.16.0035           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                          Yes              Yes              No
GUILHERME MENDES SILVA ASSIS CIPRIANO        1000058-16.2020.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME MENEZES SILVA                      1000185-17.2020.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME MONIZ SODRE LOPES TEIXEIRA         0804318-86.2020.8.20.5004           OVERBOOKING                       CIVIL COURT OF NATAL                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
GUILHERME MORAES SALDANHA                    0823628-15.2019.8.20.5004           FIDELIDADE PROGRAM                CIVIL COURT OF NATAL                                         Yes              No               No
GUILHERME MOREIRA CARDOSO                    0011241-13.2014.5.01.0006           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
GUILHERME MOREIRA DA SILVA                   0100058-71.2019.5.01.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
GUILHERME MOREIRA DA SILVA                   0100354-93.2019.5.01.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME MOURA MONTEIRO                     5009863-14.2020.8.13.0079           CANCELLATION                      CIVIL COURT OF CONTAGEM                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME MOURA MONTEIRO                     5009863-14.2020.8.13.0079           CANCELLATION                      CIVIL COURT OF CONTAGEM                                      Yes              Yes              No

GUILHERME NEVES BARBOSA                      0198809-64.2019.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
GUILHERME NUNES DE ALMEIDA PEREIRA           9000574-02.2020.8.21.0035           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SAPUCAIA DO SUL                               Yes              Yes              No
GUILHERME NUNES DE ALMEIDA PEREIRA           9000574-02.2020.8.21.0035           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SAPUCAIA DO SUL                               Yes              Yes              No
GUILHERME NUNES VERA MAROUN                  1000423-26.2020.8.26.0362           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MOGI GUAÇU                                    Yes              Yes              No
GUILHERME NUNES VERA MAROUN                  1000423-26.2020.8.26.0362           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MOGI GUAÇU                                    Yes              Yes              No

GUILHERME OLIVEIRA PAGLIASSE MOTTA           0004198-79.2018.8.19.0023           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ITABORAÍ                                        Yes              No               No




                                                                                                        466 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 587 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
GUILHERME OLIVERIA TENUTA                 0004085-49.2020.8.16.0182            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
GUILHERME OLIVERIA TENUTA                 0004085-49.2020.8.16.0182            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              Yes              No
GUILHERME OTAVIO DE LIMA SANT ANA         5009074-78.2019.8.13.0134            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CARATINGA                                     Yes              Yes              No
GUILHERME OTAVIO DE LIMA SANT ANA         5009074-78.2019.8.13.0134            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CARATINGA                                     Yes              Yes              No
GUILHERME PALSKUSKI NUNES                 0022339-65.2016.5.04.0030            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
GUILHERME PALSKUSKI NUNES                 0020858-08.2017.5.04.0006            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
GUILHERME PASSOS AVELAR                   0012051-59.2017.5.03.0092            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
GUILHERME PEREIRA MUNHOZ                  1014211-23.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
GUILHERME PEREIRA MUNHOZ                  1014211-23.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
GUILHERME PEREIRA VIANNAY BELLONI         0007296-28.2020.8.19.0209            LITIGATION - CIVIL                  CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
GUILHERME PIMENTA DE MORAES                                                    CIVIL LITIGATION - FLIGHT
CARVALHO                                  0010357-21.2018.8.19.0061            CANCELLATION                        CIVIL COURT OF TERESÓPOLIS                                   Yes              No               No
GUILHERME POHLMANN RIZZO                  0000862-17.2017.5.09.0513            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
GUILHERME PONTES FRANCA                   1024216-07.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
GUILHERME RACCANELLO MORENO               0047541-83.2019.8.16.0182            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No

GUILHERME RAMOS MARTINS                      5000184-29.2020.8.24.0064           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ                                        Yes              Yes              No

GUILHERME RAMOS MARTINS                      5000184-29.2020.8.24.0064           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TAM
GUILHERME RENSI BELLUZZO                     1001217-20.2020.8.26.0565           FIDELIDADE PROGRAM                CIVIL COURT OF SÃO CAETANO DO SUL                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME RIBEIRO BARCELLOS                  0702207-13.2020.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME RIBEIRO BARCELLOS                  0702207-13.2020.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
GUILHERME RICHTER CORDEIRO                   0012985-21.2020.8.16.0182           FIDELIDADE PROGRAM                CIVIL COURT OF CURITIBA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TAM
GUILHERME RICHTER CORDEIRO                   0012985-21.2020.8.16.0182           FIDELIDADE PROGRAM                CIVIL COURT OF CURITIBA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME ROBERTO BRANDAO CAETANO            0000056-69.2019.8.04.6601           CANCELLATION                      CIVIL COURT OF RIO PRETO DA EVA                              Yes              No               No
GUILHERME RODRIGUES ROCHA                    35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GUILHERME RODRIGUES ROCHA                    35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUILHERME ROGERIO CEZAFAR                    0804515-08.2019.8.10.0040           CANCELLATION                      CIVIL COURT OF IMPERATRIZ                                    Yes              No               No
GUILHERME ROMAN DE SOUZA ELIAS
FERREIRA                                     31.009.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF OURO PRETO                                    Yes              No               No
GUILHERME ROMAN DE SOUZA ELIAS
FERREIRA                                     31.009.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF OURO PRETO                                    Yes              No               No
GUILHERME SAMPAIO RICARDO                    0020294-81.2017.5.04.0021           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              No               No
GUILHERME SAMPAIO RICARDO                    0020473-72.2018.5.04.0023           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

GUILHERME SBORSZ GRACIK                      0312286-74.2017.8.24.0008           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BLUMENAU                                        Yes              No               No



                                                                                                        467 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 588 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

GUILHERME SCHEFFER ALVES                    0309736-36.2018.8.24.0020          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CRICIÚMA                                          Yes              No               No
GUILHERME SICILIANO CANTISANO               0040355-49.2020.8.19.0001          CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF RIO DE JANEIRO                                     Yes              No               No

GUILHERME SILVA DA COSTA                    5002629-96.2020.8.21.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
GUILHERME SILVA DE ALMEIDA                  0002335-05.2020.8.19.0028          RESERVATION                        CIVIL COURT OF MACAÉ                                          Yes              No               No
GUILHERME SILVA PIGATTO                     0020705-83.2015.5.04.0025          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
GUILHERME SILVA RODRIGUES                   20200501201                        RESERVATION                        CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
GUILHERME SILVA RODRIGUES                   20200501201                        RESERVATION                        CIVIL COURT OF CURITIBA                                       Yes              No               No
GUILHERME STEFANI PILONI                    1056034-11.2019.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GUILHERME TEMPONI                           35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GUILHERME TEMPONI                           35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
GUILHERME TENORIO GOMES                     0007305-27.2020.8.17.8201          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
GUILHERME TENORIO GOMES                     0007305-27.2020.8.17.8201          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              Yes              No

GUILHERME URTASSUM VALENTE                  5037269-62.2019.8.21.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                      Yes              No               No
GUILHERME VENSON BENEDET                    0306268-30.2019.8.24.0020          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF CRICIÚMA                                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
GUILHERME VINICIUS MASSOCHIN                5000419-39.2020.8.24.0082          CHANGE                          CIVIL COURT OF FLORIANÓPOLIS                                     Yes              No               No

GUILHERME WACHELKE MORITZ                   5000037-46.2020.8.24.0082          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
GUILHERME WAGNER                            1012611-84.2020.8.11.0001          CIVIL LITIGATION - SERVICE         CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
GUILHERME WELTZER NISKIER                   0005379-71.2020.8.19.0209          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
GUILHERMI MANOEL FERNANDES                  1121547-88.2017.8.26.0100          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
GUILLERMO NEY CAPRARIO                      5028888-78.2020.8.24.0023          RESERVATION                        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
GUIOMAR MACEDO MODESTO                      1016101-31.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
GUIOMARINA DE FREITAS BOHADANA              0052254-94.2016.8.14.0301          CANCELLATION                       CIVIL COURT OF BELÉM                                          Yes              No               No
GUMMITT/ PINTO JIMENEZ                      N/A                                CIVIL - PASSENGER CLAIM            COURT OF WILMSLOW                                             Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
GUNTER IGOR MAIA DE OLIVEIRA                0803916-48.2019.8.10.0047          CANCELLATION                       CIVIL COURT OF IMPERATRIZ                                     Yes              No               No
GUNTER LICKFEDT LEOPOLDINO E SILVA          5001928-74.2019.8.24.0038          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF JOINVILLE                                      Yes              No               No

GUSTAVO ALBERTO FRANÇA FONSECA              5010958-17.2018.8.13.0672          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SETE LAGOAS                                    Yes              No               No
GUSTAVO ALBERTO MONTENEGRO DOS                                                 CIVIL LITIGATION - TAM
SANTOS                                      0057542-60.2020.8.05.0001          FIDELIDADE PROGRAM                 CIVIL COURT OF SALVADOR                                       Yes              No               No
GUSTAVO ALBERTO ROZARIO                     0003465-90.2020.8.16.0035          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                           Yes              Yes              No
GUSTAVO ALBERTO ROZARIO                     0003465-90.2020.8.16.0035          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                           Yes              Yes              No
GUSTAVO ALBERTO SAMPEDRO                    0001835-05.2016.5.07.0014          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA FORTALEZA/CE                                Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
GUSTAVO ALEXANDRE LABADECA                  0001190-53.2020.8.26.0048          OVERBOOKING                        CIVIL COURT OF ATIBAIA                                        Yes              No               No



                                                                                                       468 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 589 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

GUSTAVO ANTONIO DE PAULA SOBRAL             0000943-91.2020.8.25.0083          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF ARACAJU                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
GUSTAVO ANTONIO MICHALSKI                   0011679-83.2017.8.16.0194          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
GUSTAVO ASSUNCAO COSMO                      0046898-97.2019.8.17.8201          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
GUSTAVO AZEREDO CARDOSO                     0318979-65.2019.8.19.0001          CHANGE                             CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
GUSTAVO BALSAMAO MODAD                      5194662-03.2019.8.13.0024          RESERVATION                        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
GUSTAVO BARRETO CYRILLO                     5023540-82.2020.8.13.0024          RESERVATION                        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

GUSTAVO BARROS DA COSTA                     5005032-26.2019.8.13.0153          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CATAGUASES                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
GUSTAVO BARROSO DE MORAES SANTOS            0007240-08.2020.8.17.2001          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
GUSTAVO BLANCO VELASCO                      35.001.003.XX-XXXXXXX              CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GUSTAVO BOEIRA ANDERSON                     0001102-13.2013.5.04.0019          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
GUSTAVO BOTELHO DA SILVA                    35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No

GUSTAVO CAMARA LINS                         0812846-46.2019.8.20.5004          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                             Yes              No               No

GUSTAVO CAMARA LINS                         0813265-66.2019.8.20.5004          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF NATAL                                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
GUSTAVO CAMPOS BARRETO DOS SANTOS           7001280-94.2020.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
GUSTAVO CAMPOS BARRETO DOS SANTOS           7001280-94.2020.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
GUSTAVO CARLOS GORDIANO                     0000858-27.2020.8.26.0003          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
GUSTAVO CARLOS GORDIANO                     0000858-27.2020.8.26.0003          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
GUSTAVO CARVALHO DE AGUIAR                  0024156-13.2019.8.18.0001          CHANGE                             CIVIL COURT OF TERESINA                                       Yes              No               No

GUSTAVO CARVALHO DE AZEVEDO                 1001491-75.2020.8.26.0664          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VOTUPORANGA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
GUSTAVO CASTRO OLIVEIRA GONZAGA             0000936-12.2020.8.05.0001          CHANGE                          CIVIL COURT OF SALVADOR                                          Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
GUSTAVO CASTRO OLIVEIRA GONZAGA             0000936-12.2020.8.05.0001          CHANGE                          CIVIL COURT OF SALVADOR                                          Yes              Yes              No

GUSTAVO CHAVES PEDROZA                      0813446-59.2020.8.15.2001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
GUSTAVO COELHO JORGE LEAL                   0714606-74.2020.8.07.0016          CANCELLATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
GUSTAVO COLBERT PACHECO                     0005628-22.2020.8.19.0209          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
GUSTAVO CORREA ABREU                        0043876-02.2020.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
GUSTAVO CORREIA CAMPOS DE LIMA              0001451-41.2014.5.21.0008          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE NATAL                                    Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
GUSTAVO CUNHA DE OLIVEIRA                   0001039-84.2020.8.19.0209          RESERVATION                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
GUSTAVO DA COSTA SIMOES                     35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
GUSTAVO DA COSTA SIMOES                     35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                       469 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 590 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - GENERAL
GUSTAVO DA SILVA LEBRE                    5000210-46.2020.8.24.0090            LITIGATION - CIVIL                  CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - GENERAL
GUSTAVO DA SILVA LEBRE                    5000210-46.2020.8.24.0090            LITIGATION - CIVIL                  CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
GUSTAVO DE AGUIAR MELO ALMEIDA            5163935-89.2020.8.09.0007            RESERVATION                         CIVIL COURT OF ANÁPOLIS                                      Yes              No               No

GUSTAVO DE AVILA RAJAO                       5202315-56.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
GUSTAVO DE CARVALHO KALIFE                   0003471-76.2020.8.19.0209           COLLECTION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
GUSTAVO DE CARVALHO KALIFE                   0003471-76.2020.8.19.0209           COLLECTION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
GUSTAVO DE LIMA MENDONCA                     35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GUSTAVO DE LIMA SANT ANA                     5009071-26.2019.8.13.0134           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CARATINGA                                     Yes              No               No
GUSTAVO DE MELO LOPES                        0001226-98.2016.5.19.0010           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO - 19ª REGIÃO                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GUSTAVO DE PAULA LIMA                        5070635-38.2020.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUSTAVO DE PAULI ATHAYDE                     0010585-34.2020.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUSTAVO DORETO RODRIGUES                     0804893-54.2020.8.12.0110           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
GUSTAVO EDUARDO DECUADRO                     0007310-46.2019.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
GUSTAVO ESTABILE DA COSTA                    33.001.049.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
GUSTAVO ESTABILE DA COSTA                    33.001.049.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
GUSTAVO FAGNANI VIDAL                        35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
GUSTAVO FERNANDES DIAS                       1047815-95.2018.8.26.0114           IMPEDIMENT                        CIVIL COURT OF CAMPINAS                                      Yes              No               No

GUSTAVO FERREIRA BRANDAO                     0800300-12.2019.8.15.0731           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CABEDELO                                      Yes              No               No
GUSTAVO FERREIRA VALENTE                     0010057-59.2019.8.26.0019           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF AMERICANA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUSTAVO FONTANA CANELLA                      5007488-32.2019.8.24.0091           CHANGE                            CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUSTAVO FONTENELE BRITO SOARES               0855097-91.2019.8.14.0301           CHANGE                            CIVIL COURT OF BELÉM                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GUSTAVO FONTENELE BRITO SOARES               0855097-91.2019.8.14.0301           CHANGE                            CIVIL COURT OF BELÉM                                         Yes              Yes              No
GUSTAVO FREIRE DA FONSECA                    0807556-67.2016.8.14.0301           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELÉM                                         Yes              No               No
GUSTAVO GABRIEL DE PAIVA NOGUEIRA            1000523-26.2019.5.02.0720           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GUSTAVO GERALD TOJA FRACHIA                  1070742-66.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No

GUSTAVO GIOVANNE FERNANDES SALES             0828817-83.2019.8.15.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPINA GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUSTAVO GOMES POLOTTO                        1004804-17.2020.8.26.0576           CANCELLATION                    CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                           Yes              No               No

GUSTAVO GONZAA BOES                          1011980-23.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

GUSTAVO GONZAA BOES                          1011980-23.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

GUSTAVO GOUVEIA DE MEDEIROS                  0001532-67.2020.8.19.0207           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              Yes              No



                                                                                                        470 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 591 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

GUSTAVO GOUVEIA DE MEDEIROS                 0001532-67.2020.8.19.0207          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
GUSTAVO GUERRA DE SOUZA                     1012492-64.2019.8.26.0576          CANCELLATION                    CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                             Yes              No               No

GUSTAVO GUERRA DE SOUZA                     1018549-64.2020.8.26.0576          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
GUSTAVO H M RIBEIRO                         35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
GUSTAVO HELMUT GLUCH DE AMORIM              5001686-75.2020.8.24.0040          CANCELLATION                       CIVIL COURT OF LAGUNA                                         Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
GUSTAVO HENRIQUE BAZAN                      0006799-46.2019.8.16.0075          RESERVATION                        CIVIL COURT OF CORNÉLIO PROCÓPIO                              Yes              No               No
GUSTAVO HENRIQUE D´AURIA MONZANI            1002178-56.2020.8.26.0016          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
GUSTAVO HENRIQUE D´AURIA MONZANI            1002178-56.2020.8.26.0016          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
GUSTAVO HENRIQUE DE ARAUJO PEREIRA          0001548-16.2020.8.26.0566          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO CARLOS                                     Yes              No               No
GUSTAVO HENRIQUE DE MORAIS CENCIANI         1008118-78.2019.8.26.0099          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BRAGANÇA PAULISTA                              Yes              No               No

GUSTAVO HENRIQUE DE OLIVEIRA                1009379-96.2020.8.26.0405          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF OSASCO                                         Yes              No               No
GUSTAVO HENRIQUE JOHANN                     1001501-66.2015.5.02.0712          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
GUSTAVO HENRIQUE LIMA DA CUNHA              1006194-22.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
GUSTAVO HENRIQUE LIMA DA CUNHA              1006194-22.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No

GUSTAVO HENRIQUE MORANGONI MARTINS 52.001.001.XX-XXXXXXX                       CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GOIÂNIA                                        Yes              No               No

GUSTAVO HENRIQUE MORANGONI MARTINS 52.001.001.XX-XXXXXXX                       CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GOIÂNIA                                        Yes              No               No

GUSTAVO HENRIQUE MORANGONI MARTINS 1431562-6                                   CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GOIÂNIA                                        Yes              No               No

GUSTAVO HENRIQUE OLIVEIRA BITTENCOURT 5007699-74.2019.8.13.0188                CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NOVA LIMA                                         Yes              No               No
GUSTAVO HENRIQUE OLIVEIRA SILVA       0001535-25.2015.5.06.0008                INDIVIDUAL LABOR CLAIM          JUSTIÇA DO TRABALHO/PE                                           Yes              Yes              No

GUSTAVO HENRIQUE PASSINI SANTOS             1011384-39.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
GUSTAVO HENRIQUE PATO PAULILLO              1000811-33.2020.8.26.0004          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                         Yes              No               No

GUSTAVO HENRIQUE ROCHA BICALHO              0040962-77.2019.8.13.0223          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF DIVINÓPOLIS                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
GUSTAVO HENRIQUE ROQUE                      1011754-18.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
GUSTAVO HENRIQUE SCHMIDT                    0018501-85.2017.8.16.0001          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
GUSTAVO HENRIQUE SIMOES AIDAR               1067932-21.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
GUSTAVO HENRIQUE VASCONCELOS LUCENA 0600412-48.2020.8.04.0015                  CHANGE                             CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
GUSTAVO HENRY OLIVEIRA COSTA                1012191-20.2019.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No

GUSTAVO HOMMA CARBONE                       1012475-59.2019.8.26.0016          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No



                                                                                                       471 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 592 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
GUSTAVO HUBNER                            0650773-14.2020.8.04.0001            CIVIL LITIGATION - SERVICE          CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
GUSTAVO ISSLER                            9081374-56.2019.8.21.0001            CHANGE                              CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No

GUSTAVO JOSE MIZRAHI                         0034008-97.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GUSTAVO JOSE SILVA DE LIMA                   0000374-24.2020.8.17.8228           RESERVATION                       CIVIL COURT OF CAMARAGIBE                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUSTAVO JOSE TORRES DE BRITO                 0008092-51.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
GUSTAVO KAUE DAMASCENO DOS SANTOS            0001304-58.2017.5.08.0206           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO DA 08ª REGIÃO                  Yes              Yes              No
GUSTAVO KNOPIK LEITE                         1001512-21.2019.5.02.0077           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No

GUSTAVO LAUXEN SPOHR                         5000154-60.2019.8.21.0145           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF DOIS IRMÃOS                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUSTAVO LAVINA DE BONA SARTOR                5002002-08.2019.8.24.0078           CANCELLATION                      CIVIL COURT OF URUSSANGA                                     Yes              No               No
GUSTAVO LEMOS MOSTAERT                       0056273-25.2019.8.17.8201           CIVIL LITIGATION - SERVICE        CIVIL COURT OF RECIFE                                        Yes              Yes              No
GUSTAVO LEMOS MOSTAERT                       0056273-25.2019.8.17.8201           CIVIL LITIGATION - SERVICE        CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GUSTAVO LEONARDO KEMCZINSKI                  5000312-96.2020.8.24.0113           CHANGE                            CIVIL COURT OF CAMBORIÚ                                      Yes              No               No

GUSTAVO LORENCI WOICIECHOWSKI                0049149-19.2019.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUSTAVO LUIZ REZZANI                         1000999-16.2020.8.26.0363           CANCELLATION                    CIVIL COURT OF MOGI MIRIM                                      Yes              No               No
GUSTAVO MANZINI DE OLIVEIRA SANTOS           1001267-27.2019.5.02.0718           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                       Yes              Yes              No

GUSTAVO MARQUES DOS SANTOS                   1019968-95.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

GUSTAVO MARTINS DE OLIVEIRA                  1073974-86.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

GUSTAVO MARTINS DE OLIVEIRA                  1073974-86.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
GUSTAVO MARTINS DE SOUZA                     0024314-57.2016.5.24.0001           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA                                              Yes              Yes              No

GUSTAVO MASCHIETO DOS SANTOS                 1007691-47.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

GUSTAVO MATSUMOTO LUCAS                      5006362-44.2019.8.13.0481           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PATROCÍNIO                                      Yes              Yes              No

GUSTAVO MATSUMOTO LUCAS                      5006362-44.2019.8.13.0481           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PATROCÍNIO                                    Yes              Yes              No
GUSTAVO MATTOS MARTINS                       0010523-96.2015.5.03.0144           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                        Yes              Yes              No
GUSTAVO MAZZONI MAIA LOPE                    0017679-10.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
GUSTAVO MAZZONI MAIA LOPE                    0017679-10.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
GUSTAVO MEHMERI GUSMAO DOS SANTOS            0053911-11.2020.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                      Yes              No               No

GUSTAVO MICHEL ARBACH                        1004993-68.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

GUSTAVO MICHEL ARBACH                        1004993-68.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
GUSTAVO MILITAO CORREIA                      0702824-79.2020.8.02.0058           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF ARAPIRACA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GUSTAVO MIRANDA VIEIRA                       0012086-23.2020.8.08.0545           RESERVATION                     CIVIL COURT OF VILA VELHA                                      Yes              No               No




                                                                                                        472 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 593 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
GUSTAVO MOLINOS FERNANDES                 5000596-57.2020.8.24.0064            CHANGE                              CIVIL COURT OF SÃO JOSÉ                                      Yes              No               No

GUSTAVO MOREIRA SENNA                        5025280-75.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No
GUSTAVO NASCIMENTO GOMES                     0854893-90.2016.8.10.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO LUÍS                                        Yes              No               No
GUSTAVO NEVES BOANADA                        0001677-21.2012.5.01.0025           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DO RIO DE JANEIRO                            Yes              Yes              No

GUSTAVO NEVES DO NASCIMENTO                  7009160-11.2018.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No

GUSTAVO NEVES DO NASCIMENTO                  7044217-56.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              No               No
GUSTAVO OLIVEIRA DE MACEDO                   35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
GUSTAVO ORSIDA GONCALVES                     5458091-21.2018.8.09.0051           IMPEDIMENT                        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUSTAVO PACHECO PERES                        0300796-29.2018.8.24.0167           CHANGE                            CIVIL COURT OF GAROPABA                                      Yes              No               No

GUSTAVO PEREIRA LANIS                        7058451-43.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No

GUSTAVO PEREIRA RATIER                       0813685-67.2019.8.12.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUSTAVO PINHEIRO DA SILVA                    0019513-93.2019.8.27.2706           CANCELLATION                      CIVIL COURT OF ARAGUAÍNA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUSTAVO PINHEIRO SINDEAUX                    3001917-30.2016.8.06.0024           CANCELLATION                      CIVIL COURT OF FORTALEZA                                     Yes              No               No
GUSTAVO PIZZAMIGLIO LIBARDI                  0001368-64.2012.5.02.0027           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GUSTAVO QUIRINO DOS SANTOS                   0000530-24.2020.8.12.0024           CANCELLATION                      CIVIL COURT OF APARECIDA DO TABOADO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUSTAVO RAPHAEL LACHOWSKI                    0001239-90.2020.8.16.0204           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - ON-BOARD
GUSTAVO RASERA CHIQUITTO                     0001836-62.2020.8.26.0016           SERVICE                           CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GUSTAVO RAYMUNDO CUNHA FONTES                1003069-22.2020.8.26.0002           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUSTAVO RIBEIRO GOMES BRITO                  0063433-62.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
GUSTAVO ROBERTO PEIXOTO                      5001038-55.2020.8.13.0702           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF UBERLÂNDIA                                    Yes              Yes              No
GUSTAVO ROBERTO PEIXOTO                      5001038-55.2020.8.13.0702           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF UBERLÂNDIA                                    Yes              Yes              No

GUSTAVO ROCHA MEINTANIS                      5001363-75.2019.8.24.0082           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                   Yes              No               No
GUSTAVO RODRIGUES BARBOSA                    0045786-74.2019.8.19.0203           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No

GUSTAVO RODRIGUES DE FREITAS DORIA           5231084-38.2018.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUSTAVO SALOMAO ISHAK                        1013876-04.2020.8.26.0002           CHANGE                          CIVIL COURT OF SÃO PAULO                                       Yes              No               No

GUSTAVO SALOMAO ISHAK                        1014273-63.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUSTAVO SILVA LOUREIRO GODINHO               0843545-32.2019.8.14.0301           CANCELLATION                    CIVIL COURT OF BELÉM                                           Yes              No               No

GUSTAVO SIMOES PIOTO                         5443844-69.2017.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUSTAVO SIQUEIRA SIMOES                      1008869-31.2020.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                       Yes              No               No



                                                                                                        473 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 594 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
GUSTAVO SOARES AZEVEDO                    0020218-42.2019.8.19.0046            CANCELLATION                        CIVIL COURT OF RIO BONITO                                    Yes              No               No

GUSTAVO SPILLERE MINOTTO                     0300967-05.2019.8.24.0020           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CRICIÚMA                                      Yes              No               No
GUSTAVO STEFANINI FERREIRA TSUBOY            1001872-17.2016.5.02.0705           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
GUSTAVO SURDI DEBASTIANI.                    0305876-08.2018.8.24.0091           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
GUSTAVO TROPIA PINHEIRO                      5214650-10.2019.8.13.0024           RESERVATION                       CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
GUSTAVO TULER PEREIRA                        0012456-16.2020.8.19.0021           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF DUQUE DE CAXIAS                               Yes              No               No

GUSTAVO VALENTIM VARGAS                      0021145-38.2019.8.19.0036           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NILÓPOLIS                                       Yes              No               No

GUSTAVO VELOSO COSTA                         0020793-33.2019.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LONDRINA                                        Yes              No               No
GUSTAVO VIEIRA WOLF                          0000054-95.2020.5.10.0022           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUSTAVO WARZOCHA FERNANDES CRUVINEL 0762187-22.2019.8.07.0016                    OVERBOOKING                     CIVIL COURT OF BRASÍLIA                                        Yes              Yes              No

GUSTAVO WARZOCHA FERNANDES CRUVINEL 0701306-45.2020.8.07.0016                    CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUSTAVO WARZOCHA FERNANDES CRUVINEL 0762187-22.2019.8.07.0016                    OVERBOOKING                     CIVIL COURT OF BRASÍLIA                                        Yes              Yes              No

GUSTAVO WARZOCHA FERNANDES CRUVINEL 0701306-45.2020.8.07.0016                    CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
GUSTAVO WEBSTER COSTA CRUZ                   5001201-44.2020.8.13.0699           COLLECTION                        CIVIL COURT OF UBÁ                                           Yes              No               No
GUSTAVO XERFAN HABER                         0852772-46.2019.8.14.0301           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELÉM                                         Yes              No               No
GUTEMBERG CARDOSO DE OLIVEIRA                35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GUTEMBERG CARDOSO DE OLIVEIRA                35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
GUTEMBERG LOPES DE OLIVEIRA                  0001392-93.2016.5.07.0001           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

GUTEMBERG RODRIGUES DE SOUSA JUNIOR          0007686-84.2020.8.05.0080           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
GUTERMAN FERREIRA                            1000565-82.2017.5.02.0708           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
GUTIER PINHO PEIXINHO                        0059969-30.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
GUY LANDER                                   0100031-78.2016.5.01.0013           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
GUY ROMANGUERA CANTO                         0011361-72.2019.8.16.0019           CANCELLATION                      CIVIL COURT OF PONTA GROSSA                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TRAVEL
GV GESTÃO DE RISCO LTDA                      1067409-43.2018.8.26.0002           AGENCY                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - COMMERCIAL
GWP SERVIÇOS AUXILIARES                      020.10.00.7386-7                    REPRESENTATIVE                    CIVIL COURT OF CRICIÚMA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HACHID TARGINO DE SANTANA                    7014346-78.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No
HAGATA BORGES DOS SANTOS PEREIRA             1000495-85.2019.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HAIDE ATKINSON SEHEN                         9000111-98.2020.8.21.0087           CANCELLATION                      CIVIL COURT OF CAMPO BOM                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HAIDE ATKINSON SEHEN                         9000111-98.2020.8.21.0087           CANCELLATION                      CIVIL COURT OF CAMPO BOM                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HALDRIO HENRIQUE TAFARELO                    7011077-13.2019.8.22.0007           CANCELLATION                      CIVIL COURT OF CACOAL                                        Yes              No               No




                                                                                                        474 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 595 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
HALINA ANDRADE NASCIMENTO DE                                                    CIVIL LITIGATION - FLIGHT
ALBUQUERQUE                                0816844-82.2018.8.15.2001            CANCELLATION                        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HALISSON MAGALHAES DA SILVA                7011279-71.2020.8.22.0001            CHANGE                              CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HALLEY DE ABREU GOMES                      0004174-93.2020.8.05.0080            CANCELLATION                        CIVIL COURT OF FEIRA DE SANTANA                              Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
HALLEY DE ABREU GOMES                      0004174-93.2020.8.05.0080            CANCELLATION                        CIVIL COURT OF FEIRA DE SANTANA                              Yes              Yes              No
HALLIANE MARIA DA SILVA                    1000496-36.2015.5.02.0315            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
HALLINE APARECIDA BASSANI ADAIR            1000668-48.2017.5.02.0075            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
HALLISON CORREIA MEIRA                     1014275-33.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
HALLISSON DA SILVA VELOSO                  3000750-27.2019.8.06.0006            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HALLTGLANES ROMANHA MAURICIO               5000233-27.2017.8.08.0030            CANCELLATION                        CIVIL COURT OF LINHARES                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HAMILCAR JOSE ALMEIDA FIGUEIRA             0057108-19.2014.8.15.2001            CANCELLATION                        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
HAMILENA MAIRA DAS GRAÃ§AS PEREIRA E                                            CIVIL LITIGATION - TICKET /
COSTA MARQUES                              5055301-55.2020.8.09.0150            RESERVATION                         CIVIL COURT OF TRINDADE                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HAMILTON ADRIANO VILELA SILVA              5000174-27.2019.8.13.0322            CANCELLATION                        CIVIL COURT OF ITAGUARA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HAMILTON BARBOSA NAPOLITANO                1334830 - 5                          CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

HAMILTON BARROS SANTOS JUNIOR                0201932-60.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No

HAMILTON BARROS SANTOS JUNIOR                0019816-52.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No
HAMILTON BRITO DE DEUS                       1001816-40.2014.5.02.0321           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              Yes              No

HAMILTON DOS SANTOS LOPES JUNIOR             0202336-14.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HAMILTON FLORES BARROSO                      0220204-29.2017.8.21.0001           CANCELLATION                    CIVIL COURT OF PORTO ALEGRE                                     Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
HAMILTON HOURNEAUX POMPEU                    1001034-89.2020.8.26.0002           LITIGATION - CIVIL              CIVIL COURT OF SÃO PAULO                                        Yes              No               No

HAMILTON JUNIOR PERES BARBOSA DE SENA 5014354-62.2020.8.09.0051                  CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                          Yes              Yes              No

HAMILTON JUNIOR PERES BARBOSA DE SENA 5014354-62.2020.8.09.0051                  CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HAMILTON PAES CASE                           0272923-08.2018.8.19.0001           CANCELLATION                    CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No

HAMILTON PIMENTEL DA CONCEICAO JUNIOR 0002034-77.2019.8.25.0076                  CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF UMBAÚBA                                        Yes              No               No
HAMMASTHER JORGE FREITAS MATOS                                                   CIVIL LITIGATION - FLIGHT
JUNIOR                                0703846-75.2020.8.02.0058                  CANCELLATION                      CIVIL COURT OF ARAPIRACA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
HAMON UDNEI FONSECA DE SOUZA                 0800518-71.2018.8.18.0123           RESERVATION                       CIVIL COURT OF PARNAÍBA                                       Yes              No               No
HANA DE ALMEIDA AMARO CUNHA                  0134249-86.2014.8.19.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NITERÓI                                        Yes              No               No
HANA MOHAMAD BOU NASSIF                      35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
HANA MOHAMAD BOU NASSIF                      35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
HANA MOHAMAD BOU NASSIF                      35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
HANA MOHAMAD BOU NASSIF                      35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                         475 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 596 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
HANDERSON ALVARES DA SILVA                0815333-48.2020.8.12.0001            CANCELLATION                        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
HANDERSON NEVES MACHADO                   0001237-45.2017.5.09.0892            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
HANNA CAVALCANTE GOMES                    1007695-84.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

HANNA GABRIELA CARDOSO NUNES FERREIRA 0701923-80.2018.8.02.0091                  CIVIL LITIGATION - AIRPORTS       CIVIL COURT OF MACEIÓ                                        Yes              No               No

HANNA RAINE NUNES SOUZA                      0005180-45.2020.8.05.0110           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF IRECÊ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HANNAH MACHADO CEPIK                         1011318-59.2020.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
HANON MARCELINO DA SILVA                     0010183-41.2020.5.03.0092           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HARITH TAHA MOHAMED HUSSAIN                  1006110-94.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HAROLD MAIA MACAMBIRA                        0631466-66.2019.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HAROLD MAIA MACAMBIRA                        0631466-66.2019.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              Yes              No
HAROLDO CAMPOS FERREIRA                      0000070-18.2020.5.08.0018           INDIVIDUAL LABOR CLAIM            FÓRUM DO TRABALHO                                            Yes              No               No
HAROLDO CESAR LUCAS                          0002979-34.2011.5.02.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HAROLDO DA SILVA RIPARDO FILHO               0038991-23.2019.8.03.0001           CANCELLATION                      CIVIL COURT OF MACAPÁ                                        Yes              No               No
HAROLDO FERNANDO BORIAN                      1012991-64.2019.8.26.0506           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
HAROLDO QUEIROZ FREITAS JUNIOR               0100308-69.2018.5.01.0031           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HARRISON CARVALHO BERTOLLI                   5004542-31.2019.8.24.0045           CHANGE                            CIVIL COURT OF PALHOÇA                                       Yes              No               No
HARRISON PEREIRA CERQUEIRA                   1000774-17.2018.5.02.0029           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
HARRY DE MELO COLLECTA                       0002048-81.2020.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
HARRY DE MELO COLLECTA                       0002048-81.2020.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
HAVAY AGÊNCIA DE TURISMO LTDA.
ASSOCIAÇÃO BRASILEIRA DE AGÊNCIAS DE                                             CIVIL LITIGATION - TRAVEL
VIAGENS DE PERNAMBUCO - ABAV                 0008873-41.2000.8.17.0001           AGENCY                            20ª VARA CÍVEL                                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HAVILI DANTAS CAMPOS                         0005322-04.2019.8.05.0201           CANCELLATION                      CIVIL COURT OF PORTO SEGURO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HAVNER FERREIRA SAMPAIO                      1002809-42.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
HAYALA TEIXEIRA DE CARVALHO                  0049960-09.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
HAYANE BARROS DA FONSECA                     0207118-64.2019.8.05.0001           COLLECTION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
HAYLTON PEREIRA JUNIOR                       0001454-55.2015.5.06.0015           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO/PE                                       Yes              Yes              No
HEBE CORREA BARBIN BAUAB                     1111698-24.2019.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
HÉBER FRANCISCO DE FARIA                     5139430-33.2019.8.09.0051           RESERVATION                       CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HEBER GUEIROS NUNES                          0805918-05.2020.8.12.0110           OVERBOOKING                       CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
HEBER OLIVEIRA FIGUEREDO SERTORIO DE                                             CIVIL LITIGATION - FLIGHT
SOUZA                                        1000117-64.2020.8.26.0586           OVERBOOKING                       CIVIL COURT OF SÃO ROQUE                                     Yes              No               No
HEBERT AUGUSTO ASSUNCAO OLIVEIRA                                                 CIVIL LITIGATION - IMPROPER
SANTOS                                       5000372-80.2020.8.13.0079           COLLECTION                        CIVIL COURT OF CONTAGEM                                      Yes              No               No




                                                                                                        476 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 597 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - GENERAL
HEBERT GOMES MOREIRA                       1000091-32.2020.8.26.0565            LITIGATION - CIVIL                  CIVIL COURT OF SÃO CAETANO DO SUL                            Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
HEBERT GOMES MOREIRA                       1000091-32.2020.8.26.0565            LITIGATION - CIVIL                  CIVIL COURT OF SÃO CAETANO DO SUL                            Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
HEBERT LUIZ DOMINGUES                      1005655-97.2019.8.26.0606            RESERVATION                         CIVIL COURT OF SUZANO                                        Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
HEBERT MENDES CHIERICI                     5002019-61.2020.8.08.0011            RESERVATION                         CIVIL COURT OF CACHOEIRO DE ITAPEMIRIM                       Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
HEBERT MENDES CHIERICI                     5002019-61.2020.8.08.0011            RESERVATION                         CIVIL COURT OF CACHOEIRO DE ITAPEMIRIM                       Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
HEBERT VINICIUS VIANA DE SOUZA             0001784-85.2020.8.19.0202            RESERVATION                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
HECTOR ALY VALERO ANCHETTA                 0055928-59.2019.8.17.8201            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HECTOR DANIEL LOBO FERREIRA                0635317-16.2019.8.04.0015            CHANGE                              CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
HECTOR DANIEL LOBO FERREIRA                0635317-16.2019.8.04.0015            CHANGE                              CIVIL COURT OF MANAUS                                        Yes              Yes              No

HECTOR MONTEVERDE                            1003020-78.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HECTOR RUSLAN RODRIGUES MOTA                 0823236-67.2020.8.15.2001           CANCELLATION                    CIVIL COURT OF JOÃO PESSOA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
HEDIANA RIBEIRO                              5650150-37.2019.8.09.0007           RESERVATION                     CIVIL COURT OF ANÁPOLIS                                         Yes              No               No

HEDIMARA MATTIUZZI PEDRINI                   5001220-29.2018.8.08.0030           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LINHARES                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HEDLEY CASTRO REIS                           1001122-44.2020.8.11.0003           CANCELLATION                      CIVIL COURT OF RONDONÓPOLIS                                   Yes              No               No
HEGEL PASSOS BOTINHA                         5070848-17.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HEGLES LIMA SILVANO                          5001041-73.2019.8.24.0076           CANCELLATION                      CIVIL COURT OF TURVO                                          Yes              No               No

HEI JIN KIM                                  1126133-03.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
HEIDE ARIELI NASCIMENTO REIS                 1035589-72.2019.8.26.0001           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
HEIDE ARIELI NASCIMENTO REIS                 1035589-72.2019.8.26.0001           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
HEIDE GALDINO DE ARAUJO                      0011182-03.2018.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HEIDI APARECIDA SILVA DA GAMA                1015663-13.2019.8.26.0161           CHANGE                            CIVIL COURT OF DIADEMA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HEIDI DERKSEN E SILVA                        0002081-67.2019.8.16.0184           CHANGE                            CIVIL COURT OF CURITIBA                                       Yes              No               No

HEISA ANDRADE DE SOUZA NUNES                 7007092-20.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HEITOR ALVES SOARES                          0001053-84.2020.8.25.0085           CANCELLATION                      CIVIL COURT OF ARACAJU                                        Yes              No               No
HEITOR AUGUSTO COSTA ANDRADE                 0050608-86.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              No               No
HEITOR AUGUSTO COSTA ANDRADE                 0050630-47.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              No               No
HEITOR AUGUSTO SANTOS DE ALENCAR             0604573-98.2019.8.04.0092           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                         Yes              No               No
HEITOR BAPTISTA LIMA FARIAS                  0036255-76.2019.8.19.0004           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO GONÇALO                                    Yes              No               No
HEITOR DANTAS NETO                           0004526-58.2019.8.16.0184           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              No               No



                                                                                                         477 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 598 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
HEITOR GERALDO DA CRUZ SANTOS              35.001.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
HEITOR GERALDO DA CRUZ SANTOS              35.001.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No

HEITOR JOSE BASSI DOS SANTOS                 1030259-18.2019.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HEITOR LUIZ VILLELA JUNIOR                   1019003-20.2020.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HEITOR MACHADO BORELLI                       5065412-41.2019.8.09.0051           CANCELLATION                    CIVIL COURT OF GOIÂNIA                                          Yes              No               No

HEITOR ROBERTO DA SILVA BEZERRA              0842920-12.2019.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HEITOR SCHIAVETTE ROMARIZ DE MELO            1004658-46.2020.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HEITOR SORIANO LESSA                         0711197-76.2020.8.02.0001           OVERBOOKING                       CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HEITOR ULISSES FIORAMONTE DROBINICHE         1008415-75.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HEITOR ULISSES FIORAMONTE DROBINICHE         1008415-75.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No

HEKELSON REALDINO TAFNER                     5000491-53.2020.8.24.0073           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TIMBÓ                                            Yes              No               No

HEKELSON REALDINO TAFNER                     5000491-53.2020.8.24.0073           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TIMBÓ                                          Yes              No               No
HELAINE LOPES STRZALKOWSKI E OUTRO           0000308-21.2013.8.14.0097           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BENEVIDES                                      Yes              No               No
HELAN DE MORAIS PEREIRA                      1000443-25.2019.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
HELBER CREPALDI REIS                         0123606-17.2018.8.13.0707           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VARGINHA                                       Yes              No               No
HELBERT EUSTAQUIO CARDOSO DA SILVA           0701405-45.2020.8.07.0006           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
HELBERT SANTOS FARIAS                        0000243-26.2016.5.19.0002           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO - 19ª REGIÃO                    Yes              Yes              No
HELCIO DA COSTA BITENCOURT                   0008711-78.2020.8.05.0001           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF SALVADOR                                       Yes              Yes              No
HELCIO DA COSTA BITENCOURT                   0008711-78.2020.8.05.0001           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF SALVADOR                                       Yes              Yes              No
HELDER ANDRADE REZENDE                       0061573-05.2019.8.25.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ARACAJU                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HELDER ARAUJO ANDRADE                        0060589-42.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HELDER ARAUJO ANDRADE                        0060589-42.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TAM
HELDER DA SILVA ANDRADE                      0008780-67.2020.8.05.0080           FIDELIDADE PROGRAM                CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
HELDER ETERNO DA SILVEIRA                    5033731-29.2019.8.13.0702           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HELDER GONCALVES DE OLIVEIRA                 0633137-27.2019.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HELDER MASCARENHAS                           0056797-80.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HELDER MASCARENHAS                           0056797-80.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No

HELDER RODRIGUES DA NOBREGA                  0802228-90.2020.8.20.5106           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MOSSORÓ                                          Yes              No               No
HELDER STEFAN CHABUD                         0020985-86.2019.8.08.0725           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SERRA                                            Yes              No               No
HELDREY MOREIRA RIBEIRO                      31.059.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS      CIVIL COURT OF IPATINGA                                         Yes              No               No




                                                                                                         478 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 599 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

HELEM CRISTINA VIEIRA CARVALHO               5221976-48.2019.8.09.0051          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
HELEN CAROLINE RABELO RODRIGUES ALVES 5290982-45.2019.8.09.0051                 RESERVATION                        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
HELEN CASQUER FORNO                   0001148-29.2013.5.15.0008                 INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO                                           Yes              Yes              No
                                                                                CIVIL LITIGATION - GENERAL
HELEN CASSIA TEIXEIRA DE SOUSA               8006559-52.2019.8.05.0001          LITIGATION - CIVIL                 CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
HELEN CRISTINA BORGES DA SILVA               0800129-79.2020.8.10.0013          IMPEDIMENT                         CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
HELEN FABIANA VILAS BOAS                     1001309-97.2019.5.02.0711          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No

HELEN MEDRADO DAVID PEREIRA                  0042754-43.2019.8.19.0209          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No

HELEN PAULA DE JESUS SILVA                   7053790-21.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO VELHO                                    Yes              No               No
HELEN RODRIGUES                              0282769-15.2019.8.19.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HELEN SANDRA DE OLIVEIRA RIBEIRO             5008573-32.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
HELENA APARECIDA FABIO FEITOSA               0802428-72.2020.8.12.0110          RESERVATION                        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
HELENA BARROS PEDDE                          1001160-15.2016.5.02.0321          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
HELENA BARROS PEDDE                          1000660-36.2017.5.02.0701          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No

HELENA CALS CARVALHO                         0051429-08.2019.8.17.2001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                            Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HELENA CARNEIRO DE ALMEIDA                   5007946-28.2020.8.13.0024          CANCELLATION                    CIVIL COURT OF BELO HORIZONTE                                    Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
HELENA CARNEIRO DE ALMEIDA                   5007946-28.2020.8.13.0024          CANCELLATION                    CIVIL COURT OF BELO HORIZONTE                                    Yes              Yes              No

HELENA CRISTINA DE BRITO E SILVA             0015577-20.2019.8.13.0388          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LUZ                                               Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HELENA DE LUCENA ARAUJO                      0005496-37.2020.8.16.0018          CANCELLATION                    CIVIL COURT OF MARINGÁ                                           Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HELENA FONSECA VENTURA DE SOUSA              0330942-70.2019.8.19.0001          CANCELLATION                    CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No

HELENA GOMES NAMETALA DE CARVALO             9044374-72.2019.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No
HELENA HERCIRIA BITTENCOURT PEMAN DA
SILVA                                        0028263-29.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              No               No

HELENA HYANA NEVES NASCIMENTO                0811404-37.2020.8.15.2001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HELENA JOSEFA DA SILVA LOPES                 0021821-86.2019.8.17.8201          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
HELENA LIMA DA PENHA                         0001255-62.2016.5.05.0003          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
HELENA LOPES DE VARGAS VIEIRA                0000957-72.2018.8.08.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF AFONSO CLÁUDIO                                 Yes              No               No
HELENA MARCIA MOTTA CAMPOS                   5646050-04.2019.8.09.0051          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF GOIÂNIA                                        Yes              No               No
HELENA MARIA BORGES                          1036953-89.2019.8.26.0224          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF GUARULHOS                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HELENA PEREIRA DOS SANTOS                    7017861-21.2019.8.22.0002          CANCELLATION                       CIVIL COURT OF ARIQUEMES                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HELENA PEREIRA DOS SANTOS                    7017861-21.2019.8.22.0002          CANCELLATION                       CIVIL COURT OF ARIQUEMES                                      Yes              No               No
HELENA SHIZUE NISHIYAMA                      35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                        479 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 600 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
HELENA SHIZUE NISHIYAMA                    35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
HELENE SIMONETTI BULLIO                    0800022-21.2020.8.20.5004            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF NATAL                                         Yes              No               No
HELENE SIMONETTI BULLIO                    0800020-51.2020.8.20.5004            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF NATAL                                         Yes              No               No
HELENIO CARVALHO FILHO                     21.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HELENITA FRANCISCA DOS SANTOS NETA         0000600-57.2020.8.05.0211            CANCELLATION                        CIVIL COURT OF RIACHÃO DO JACUÍPE                            Yes              No               No

HELENITA TENORIO CAVALCANTI EL RASHIDY 26.001.047.XX-XXXXXXX                     CIVIL LITIGATION - REFUNDS        CIVIL COURT OF OLINDA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HELENOR MANOEL BENTO                         5028668-69.2019.8.24.0038           CANCELLATION                      CIVIL COURT OF JOINVILLE                                      Yes              No               No
HELENTON CHIQUETTO SIMBRE                    0012012-94.2016.5.15.0114           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
HELEOMAR PESSOA BONFIM FIGUEIREDO            0065119-89.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No
HELI JOSE RODRIGUES DOS SANTOS               0010992-07.2015.5.03.0092           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         Yes              Yes              No
HELIA ROSA DOS SANTOS                        5202069-25.2019.8.09.0007           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ANÁPOLIS                                       Yes              No               No

HELIA TORRES TEIXEIRA                        5000516-46.2020.8.13.0017           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ALMENARA                                         Yes              Yes              No

HELIA TORRES TEIXEIRA                        5000516-46.2020.8.13.0017           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ALMENARA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HELIANA CEDRAZ SANTIAGO CIRINO CRUZ          0076883-72.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
HELIANE CATIVO MORAES                        0033971-70.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
HELIANE CATIVO MORAES                        0033971-70.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
HELIARDO PEREIRA DE SOUSA                    0101055-74.2019.5.01.0066           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
HELICINIA GIORDANA ESPINDOLA PEIXOTO         0700220-03.2019.8.07.0007           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                       Yes              No               No

HELIENE BATISTA DE ANDRADE                   0004467-14.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              Yes              No

HELIENE BATISTA DE ANDRADE                   0004467-14.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                         Yes              Yes              No
HELIO ADAO FERREIRA                          0010740-20.2017.5.15.0053           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HELIO ALBERTO TADEWALD FILHO                 9002175-20.2019.8.21.5001           CHANGE                            CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
HELIO ALVES DE ALMEIDA JUNIOR                1000931-68.2019.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
HELIO ALVES DE SOUZA                         0000103-87.2013.5.15.0008           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO                                           Yes              Yes              No

HELIO ANDREI GUILLEN CUNHA                   7008514-30.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              Yes              No

HELIO ANDREI GUILLEN CUNHA                   7008514-30.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              Yes              No
HELIO ANTUNES MARTINS                        1001521-81.2015.5.02.0704           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
HELIO AURELIO FRANCHINI                      1027096-06.2019.8.26.0196           COLLECTION                      CIVIL COURT OF FRANCA                                           Yes              No               No

HELIO BATISTA DE BRITO                       0605879-27.2019.8.04.0020           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HELIO CALDAS PINHEIRO NETO                   5022763-27.2020.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HELIO CALDAS PINHEIRO NETO                   5022763-27.2020.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
HELIO CAMPAGNUCIO                            0705776-22.2020.8.07.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
HELIO CARRASCO FILHO                         0001746-72.2011.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
HELIO CAVALCANTI GOMES                       35.001.008.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
HELIO CAVALCANTI GOMES                       35.001.008.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                         480 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 601 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
HELIO COELHO DA SILVA                       0800022-53.2020.8.10.0007            CIVIL LITIGATION - SERVICE          CIVIL COURT OF SÃO LUÍS                                      Yes              Yes              No
HELIO COELHO DA SILVA                       0800022-53.2020.8.10.0007            CIVIL LITIGATION - SERVICE          CIVIL COURT OF SÃO LUÍS                                      Yes              Yes              No
HELIO DA FONSECA NERY                       0003169-11.2013.5.02.0017            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HELIO DA SILVA LIPPE                        1002135-71.2020.8.26.0032            CANCELLATION                        CIVIL COURT OF ARAÇATUBA                                     Yes              No               No
HELIO DIEGUEZ DE REZENDE                    5005924-85.2020.8.13.0027            CIVIL LITIGATION - SERVICE          CIVIL COURT OF BETIM                                         Yes              No               No
HELIO EDIMILSON MOREIRA DA SILVA            0021786-63.2016.5.04.0015            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO DE PORTO ALEGRE                          Yes              Yes              No
HELIO FABIO VASCONCELOS                     1001535-17.2019.5.02.0707            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HELIO FERTONANI JUNIOR                      1001831-65.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HELIO FIESCA NETO                           0602442-69.2020.8.01.0070            OVERBOOKING                         CIVIL COURT OF RIO BRANCO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HELIO FONTANA NASSARALA                     5000154-16.2020.8.13.0188            OVERBOOKING                         CIVIL COURT OF NOVA LIMA                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HELIO FONTANA NASSARALA                     5000154-16.2020.8.13.0188            OVERBOOKING                         CIVIL COURT OF NOVA LIMA                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HELIO FRANKLIN ARAUJO SA                    0003020-38.2020.8.05.0113            CANCELLATION                        CIVIL COURT OF ITABUNA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
HELIO HENRIQUE RODRIGUES GUIMARAES          9000106-92.2020.8.21.0017            RESERVATION                         CIVIL COURT OF LAJEADO                                       Yes              No               No
HELIO IDERIHA                               0301101-63.2019.8.24.0139            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO BELO                                    Yes              No               No
HELIO JOSE NUNES MOREIRA                    1025845-50.2019.8.26.0002            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
HELIO KLINK DA SILVA                        5034444-04.2019.8.13.0702            RESERVATION                         CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
HELIO LOPES VILELA BASTOS                   0012144-27.2014.5.03.0092            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
HELIO MARCIO CAMPO                          5027265-63.2019.8.21.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
HELIO MARCOS BENVENUTTI                     5006365-30.2019.8.24.0113            RESERVATION                         CIVIL COURT OF CAMBORIÚ                                      Yes              No               No
HELIO MARQUES SANTANNA                      1002115-13.2016.5.02.0720            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
HELIO MARQUES VIANA FILHO                   0006648-53.2019.8.17.8223            CIVIL LITIGATION - AIRCRAFT         CIVIL COURT OF OLINDA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HELIO PEREIRA DOS SANTOS JUNIOR             1026648-57.2019.8.26.0576            CHANGE                              CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
HELIO PIMENTA                               0003635-04.2016.8.19.0008            COLLECTION                          CIVIL COURT OF BELFORD ROXO                                  Yes              No               No
HELIO RAMOS PAIXAO                          0001150-55.2016.5.17.0002            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DA COMARCA DE VITÓRIA                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
HELIO RICARDO DE FREITAS CAMPOS             5001308-82.2020.8.13.0701            COLLECTION                          CIVIL COURT OF UBERABA                                       Yes              No               No
                                                                                                                     CENTRO JUDICIÁRIO DE SOLUÇÃO DE CONFLITOS E
HELIO RODRIGUES FERREIRA                    0001054-97.2019.5.10.0012            INDIVIDUAL LABOR CLAIM              CIDADANIA                                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HELIO TOMOAKI URIU                          1006748-76.2018.8.11.0015            CANCELLATION                        CIVIL COURT OF SINOP                                         Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
HELIO XAVIER DE MAGALHAES MENDES            5002413-05.2020.8.24.0082            IMPEDIMENT                          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
HELIOMAR CAMPOS                             0022505-85.2017.8.13.0184            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CONSELHEIRO PENA                                   Yes              No               No
HELISANGELA DE ARRUDA MUNIZ                 0000100-41.2020.5.21.0002            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
HELITON CESAR PIO DE HOLANDA                0800071-14.2019.8.18.0167            IMPEDIMENT                          CIVIL COURT OF TERESINA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
HELITON CESAR PIO DE HOLANDA                0800071-14.2019.8.18.0167            IMPEDIMENT                          CIVIL COURT OF TERESINA                                      Yes              Yes              No




                                                                                                         481 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 602 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
HELIVANDER ALVES MACHADO                   5000999-27.2019.8.24.0075            RESERVATION                         CIVIL COURT OF TUBARÃO                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HELLEN ANGELICA DIONISIO SANTIAGO          0050447-18.2019.8.17.8201            CHANGE                              CIVIL COURT OF RECIFE                                        Yes              No               No

HELLEN ARAUJO SANTIAGO MENDES                0053743-76.2019.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              Yes              No

HELLEN ARAUJO SANTIAGO MENDES                0053743-76.2019.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                       Yes              Yes              No
HELLEN CAROLINE ROCHA GARCIA                 0803119-75.2019.8.14.0301           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELÉM                                          Yes              No               No
HELLEN CRISTINA SILVA DE MENDONCA            5000149-93.2020.8.13.0058           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF TRÊS MARIAS                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HELLEN FRANCIS POLIZELLO MENDONCA            1018329-72.2019.8.26.0068           CHANGE                            CIVIL COURT OF BARUERI                                        Yes              No               No
HELLEN MATOS PEREIRA                         5203060-36.2019.8.13.0024           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
HELLEN MOREIRA DE ASSIS                      0800104-76.2020.8.15.0191           RESERVATION                       CIVIL COURT OF SOLEDADE                                       Yes              No               No
HELLEN PATRICIA SANTOS LIMA                  5506784-02.2019.8.09.0051           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
HELLEN SEBASTIANA BARBOSA DA SILVA           0800293-56.2020.8.10.0009           RESERVATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HELLENA BEATRIZ SILVA CAFFAGNI               1000215-79.2020.8.26.0576           CHANGE                            CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HELLOISA PALLOMA BARBOSA SOUSA               7052051-13.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
HELLY STEWART SANTOS                         0012054-48.2016.5.03.0092           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
HELMITON SOARES ROSA                         0000829-62.2017.5.06.0011           INDIVIDUAL LABOR CLAIM            VARA DO TRABALHO DO RECIFE - PE                               Yes              Yes              No
HELOISA ADELINA SMANIA DE FREITAS            5022564-59.2019.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HELOISA ARANTES VELEZ                        0305890-74.2019.8.24.0020           CANCELLATION                      CIVIL COURT OF CRICIÚMA                                       Yes              No               No

HELOISA COSTA DE OLIVEIRA                    1007696-69.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
HELOISA DE AZAMBUJA VILLANOVA                0743813-55.2019.8.07.0016           COLLECTION                        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HELOISA ELISA ROCHA CALDANA                  0019641-13.2020.8.16.0014           CHANGE                            CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HELOISA EVELYN SOARES NERES                  1007088-05.2019.8.11.0041           CANCELLATION                      CIVIL COURT OF CUIABÁ                                         Yes              No               No
HELOISA HELDT SILVEIRA                       1001539-34.2017.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

HELOISA HELENA DE CASTRO MAGALHAES           0874371-55.2019.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HELOISA HELENA MUNIZ VARGAS                  5198275-31.2019.8.13.0024           CHANGE                            CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
HELOISA HELENA PENALVA E SILVA                                                   CIVIL LITIGATION - FLIGHT
WANDERLEY                                    1003010-21.2020.8.26.0071           CANCELLATION                      CIVIL COURT OF BAURU                                          Yes              No               No
HELOISA HELENA SOARES LEITE                  0801929-57.2019.8.14.0049           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SANTA ISABEL DO PARÁ                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HELOISA LINZMAYER GRYZINSKI                  0009420-44.2019.8.16.0001           OVERBOOKING                       CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HELOISA MACHADO BRASILEIRO                   0652088-14.2019.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No
HELOISA MARIA ANSELMO MARCIANO                                                   CIVIL LITIGATION - TICKET /
NASCIMBENE                                   35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No




                                                                                                         482 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 603 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
HELOISA MARIA ANSELMO MARCIANO                                                  CIVIL LITIGATION - TICKET /
NASCIMBENE                                 35.001.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
HELOISA MARIA ANSELMO MARCIANO                                                  CIVIL LITIGATION - TICKET /
NASCIMBENE                                 35.001.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
HELOISA MARZINI                            1092932-54.2018.8.26.0100            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
HELOISA SEMMER GERKE                       0005155-49.2019.8.16.0146            IMPEDIMENT                          CIVIL COURT OF RIO NEGRO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HELOISA TATIANE MARTINS BRANDAO            1010199-60.2020.8.26.0100            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HELOISA TATIANE MARTINS BRANDAO            1010199-60.2020.8.26.0100            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
HELOIZA ANDRADE NASCIMENTO DE ARAUJO                                            CIVIL LITIGATION - FLIGHT
TRIGUEIRO                                  0809238-66.2019.8.15.2001            CANCELLATION                        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
HELOIZA GOULART BLAYA                      0032305-15.2019.8.05.0080            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No

HELOY JOSE LOPES NUNES                       1020516-50.2019.8.26.0554           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SANTO ANDRÉ                                    Yes              No               No
HELOYSE VITORIA DOS SANTOS FARIA             0601129-73.2020.8.01.0070           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO BRANCO                                     Yes              No               No
HELSON GOLFETTI GOMES DA SILVA               1001830-96.2015.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HELTON CHRISTIANO FRANCHETTO FILHO           0006249-74.2019.8.16.0035           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                           Yes              No               No

HELTON FURTADO VELOSO                        0088966-97.2019.8.13.0433           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MONTES CLAROS                                  Yes              No               No
HELTON JORGE CONCEICAO MARTINS               0012357-28.2017.5.03.0092           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HELTON MAYCO NUNES DA SILVA OLIVEIRA         0700532-55.2020.8.02.0080           CANCELLATION                      CIVIL COURT OF MACEIÓ                                         Yes              No               No
HELUIZA HELENA RODRIGUES                     1001041-16.2019.5.02.0720           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
HELVECIO MODESTO COELHO NETO                 0217656-07.2019.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              No               No
HELVECIO SALARINI JUNIOR                     0025813-64.2016.5.24.0005           INDIVIDUAL LABOR CLAIM            FORUM TRABALHISTA DE CAMPO GRANDE                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
HELYDA BORGNETH SANTIAGO                     0800152-40.2020.8.10.0008           COLLECTION                        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
HEMELE BATISTA FURTADO                       0807294-23.2018.8.14.0051           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTARÉM                                       Yes              No               No
HEMERSON ARAUJO NERIS SOUSA                  0001520-53.2017.5.10.0015           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
HENDERSON HAVINNER PORTELA SANTOS                                                CIVIL LITIGATION - TICKET /
VIDAL                                        5522092-98.2019.8.09.0012           RESERVATION                       CIVIL COURT OF APARECIDA DE GOIÂNIA                           Yes              No               No
HENDRIO GUIMARAES MERA                       7005782-73.2020.8.22.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ARIQUEMES                                      Yes              No               No
HENIO SANTOS DE ARAUJO                       0302249-76.2019.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HENRIETTE ABRAMIDES BUCARETCHI               1048707-15.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No

HENRIQUE ABREU CARVALHO DOS SANTOS           1013230-18.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HENRIQUE AGRIZZI NETO                        0003661-78.2020.8.19.0002           CANCELLATION                      CIVIL COURT OF NITERÓI                                        Yes              No               No
HENRIQUE AKIRA INOUE                         0000092-56.2020.8.16.0195           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HENRIQUE ALENCAR DINIZ                       1064451-50.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HENRIQUE ALEXANDRE IOSIMUTA LOUREIRO 35.001.003.XX-XXXXXXX                       CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HENRIQUE ALEXANDRE IOSIMUTA LOUREIRO 35.001.003.XX-XXXXXXX                       CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No




                                                                                                         483 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 604 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
HENRIQUE ALVES DE BRITO FILHO             1021853-47.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
HENRIQUE ALVES DOS SANTOS                 7031796-34.2019.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
HENRIQUE APARECIDO DA CONCEICAO           1000960-39.2015.5.02.0322            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
HENRIQUE ARAUJO MONTEIRO                  5001649-53.2020.8.13.0105            CIVIL LITIGATION - SERVICE          CIVIL COURT OF GOVERNADOR VALADARES                          Yes              No               No
                                                                               CIVIL LITIGATION - SEAT
HENRIQUE AUGUSTO CRUZ SANTOS              0029568-50.2019.8.19.0209            COMFORT                             CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
HENRIQUE AUGUSTO VENTORIM                 5000099-35.2020.8.08.0049            RESERVATION                         CIVIL COURT OF VENDA NOVA DO IMIGRANTE                       Yes              No               No
HENRIQUE AUGUSTO VENTURIN                 5000082-96.2020.8.08.0049            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VENDA NOVA DO IMIGRANTE                       Yes              No               No

HENRIQUE AVILA AZEVEDO                       5104219-96.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                       Yes              No               No
HENRIQUE AYRES JAMELI                        5035282-07.2020.8.13.0024           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HENRIQUE BRANDAO ROCHA RIBEIRO               0017015-36.2019.8.08.0545           CANCELLATION                      CIVIL COURT OF VILA VELHA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HENRIQUE CABRAL BORBA                        0007261-08.2020.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HENRIQUE CABRAL BORBA                        0007261-08.2020.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HENRIQUE CALANDRIA SANTANA                   0839969-83.2017.8.12.0001           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HENRIQUE CARLAN NETO                         0107597-39.2018.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No

HENRIQUE CASTANHEIRA DAVID DE OLIVEIRA 5035612-04.2020.8.13.0024                 CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
HENRIQUE CEOLIN BORTOLO                      1001381-95.2020.8.26.0011           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
HENRIQUE CONRADO STEMMER                     0016574-59.2019.8.16.0019           RESERVATION                       CIVIL COURT OF PONTA GROSSA                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
HENRIQUE COUTINHO MIRANDA SANTOS             1000388-82.2020.8.26.0001           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No

HENRIQUE DA COSTA CARVALHO                   0010268-06.2017.8.21.6001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
HENRIQUE DA SILVA MARTER                     0001062-85.2016.5.10.0010           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
HENRIQUE DE ALMEIDA PEREIRA                  0005147-81.2019.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HENRIQUE DE ANDRADE PORTILHO LEONARDI 0007956-91.2020.8.16.0019                  CANCELLATION                      CIVIL COURT OF PONTA GROSSA                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HENRIQUE DE ARAUJO NUNES                     5024653-71.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HENRIQUE DE MELO BIRMAN                      5180652-85.2018.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HENRIQUE DE PAULA VASCONCELOS                1008027-75.2020.8.26.0576           CHANGE                            CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
HENRIQUE DE SOUSA MARQUES                    0011084-41.2018.5.03.0104           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
HENRIQUE DE SOUZA NOLETO                     0001790-53.2019.8.27.2741           RESERVATION                       CIVIL COURT OF WANDERLÂNDIA                                  Yes              No               No
HENRIQUE DE SOUZA RIBEIRO                    0001092-79.2018.5.10.0001           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
HENRIQUE DEBEUS ABDO                         0258400-76.2003.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
HENRIQUE DONAIRE SERTORIO                    35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No



                                                                                                        484 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 605 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TICKET /
HENRIQUE DOS SANTOS SCATENA               1002334-59.2020.8.26.0011            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
HENRIQUE FLORENTINO ALVES                 1001876-06.2015.5.02.0312            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
HENRIQUE FONTES CYSNEIROS                 0212269-11.2019.8.05.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              No               No

HENRIQUE GARCIA DE ARAUJO                    5000143-78.2020.8.13.0093           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BURITIS                                         Yes              Yes              No

HENRIQUE GARCIA DE ARAUJO                    5000143-78.2020.8.13.0093           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BURITIS                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HENRIQUE GHIZONI GOCKS                       5003332-60.2019.8.24.0039           OVERBOOKING                       CIVIL COURT OF LAGES                                         Yes              No               No
HENRIQUE GRECK DELALIBERA                    0021571-90.2016.5.04.0014           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
HENRIQUE GUIDI LOBATO                        5204358-63.2019.8.13.0024           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
HENRIQUE GUIDI LOBATO                        5018162-48.2020.8.13.0024           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
HENRIQUE LESSA DE SOUZA LIMA                 0171714-59.2019.8.19.0001           PASSENGER                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HENRIQUE LIMA LESSA LOBO                     0700097-48.2020.8.02.0091           CANCELLATION                      CIVIL COURT OF MACEIÓ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HENRIQUE LOUZADA DOS SANTOS                  1012098-96.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HENRIQUE LOUZADA DOS SANTOS                  1012098-96.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
HENRIQUE LUIZ SANCHES MADEIRA                1001864-32.2019.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HENRIQUE MACIEL TEIXEIRA                     9052294-97.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
HENRIQUE MARTIM ALVES                        0010706-49.2018.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
HENRIQUE MARTINS CRUZ                        1001054-48.2014.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

HENRIQUE MARTINS SPERB                       0050925-54.2019.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HENRIQUE MATHEUS TERHORST                    5000083-50.2019.8.24.0056           CANCELLATION                      CIVIL COURT OF SANTA CECÍLIA                                 Yes              No               No
HENRIQUE MEIRA CLAVE                         0194400-25.2018.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
HENRIQUE MONTANDON CHAER                     9037828-98.2019.8.13.0024           IMPEDIMENT                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

HENRIQUE MOREIRA GAZIRE                      5001227-81.2020.8.13.0686           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TEÓFILO OTONI                                   Yes              No               No
HENRIQUE NERY DO NASCIMENTO                  1000789-67.2019.5.02.0314           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              Yes              No
HENRIQUE NERY DO NASCIMENTO                  1000788-82.2019.5.02.0314           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              Yes              No

HENRIQUE NEVES GONZAGA                       5003405-49.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HENRIQUE OLIVEIRA                            1001633-28.2020.8.26.0196           OVERBOOKING                       CIVIL COURT OF FRANCA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HENRIQUE OLIVEIRA                            1001633-28.2020.8.26.0196           OVERBOOKING                       CIVIL COURT OF FRANCA                                        Yes              Yes              No
HENRIQUE OLIVEIRA DO NASCIMENTO              3000095-79.2020.8.06.0019           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                     Yes              No               No
HENRIQUE OLIVEIRA FERREIRA                   8030649-90.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                      Yes              No               No

HENRIQUE OSWALDO PINTO MARINHO               5197436-06.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HENRIQUE PASSAGLIA LOYOLA                    5010020-19.2019.8.09.0051           OVERBOOKING                     CIVIL COURT OF GOIÂNIA                                         Yes              No               No




                                                                                                        485 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 606 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
HENRIQUE PASSOS DE ALMEIDA                0011654-36.2020.8.19.0209            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

HENRIQUE PATTO DE ABREU                      5003109-78.2020.8.24.0005           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BALNEÁRIO CAMBORIÚ                              Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
HENRIQUE PEDRO FARRA                         1002195-73.2019.8.26.0066           COMFORT                         CIVIL COURT OF BARRETOS                                        Yes              No               No
HENRIQUE PESSOA ALVES PEREIRA                0010445-63.2019.5.03.0144           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              No               No

HENRIQUE PONTES BRANT                        9029923-42.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
HENRIQUE RAVADAN QUIO                        9000409-58.2020.8.21.0033           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO LEOPOLDO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HENRIQUE REGINALDO                           0301421-66.2019.8.24.0090           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
HENRIQUE RIBEIRO                             35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
HENRIQUE RIQUENA DOS SANTOS                  0004180-79.2020.8.16.0182           RESERVATION                       CIVIL COURT OF CURITIBA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
HENRIQUE RIQUENA DOS SANTOS                  0004180-79.2020.8.16.0182           RESERVATION                       CIVIL COURT OF CURITIBA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HENRIQUE ROCHA MINUNCIO                      1000122-94.2020.8.26.0066           CANCELLATION                      CIVIL COURT OF BARRETOS                                      Yes              No               No
HENRIQUE SAMUEL HERNERT HERTEL                                                   CIVIL LITIGATION - FLIGHT
MODRO                                        0300755-33.2019.8.24.0036           CANCELLATION                      CIVIL COURT OF JARAGUÁ DO SUL                                Yes              No               No

HENRIQUE SANCHES DE FARIA                    5002733-92.2020.8.24.0005           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BALNEÁRIO CAMBORIÚ                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HENRIQUE SANTA ROSA                          0017018-73.2020.8.16.0014           OVERBOOKING                       CIVIL COURT OF LONDRINA                                      Yes              No               No
HENRIQUE SANTANA VINAGRE MENDES              0000842-41.2019.5.13.0029           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                            Yes              Yes              No
HENRIQUE SANTOS FERREIRA                     1001285-76.2017.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
HENRIQUE SANTOS FERREIRA                     1001387-98.2017.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

HENRIQUE SILVEIRA MALAMAN                    1000082-15.2020.8.26.0066           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BARRETOS                                        Yes              No               No

HENRIQUE TARGINO DE ALBUQUERQUE              0819273-27.2015.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HENRIQUE TARGINO DE ALBUQUERQUE              0843981-10.2016.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HENRIQUE TELES ROBERTO DA SILVA              0003062-06.2020.8.19.0208           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
HENRIQUE TOLEDO SANTIAGO                     1366585-6                           RESERVATION                       CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
HENRIQUE TOLEDO SANTIAGO                     1366585-6                           RESERVATION                       CIVIL COURT OF GOIÂNIA                                       Yes              No               No

HENRIQUE TORRICELLI                          0856120-47.2018.8.10.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO LUÍS                                        Yes              No               No

HENRIQUE UZUELLI BACELLAR                    1079552-27.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
HENRIQUE ZULUETA                             1015468-75.2019.8.26.0016           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO PAULO                                       Yes              No               No

HENRY ARMAND LUCIEN JAN KRUTZEN              0868595-11.2018.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                     Yes              No               No
HENRY AUGUSTO PUNG MARTINEZ                  1000332-50.2015.5.02.0322           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                 Yes              Yes              No
HENRY JUN ARAKI                              1001412-34.2019.5.02.0702           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                       Yes              No               No




                                                                                                        486 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 607 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TICKET /
HERALDO BUNA GOMES                        0800677-05.2020.8.10.0046            RESERVATION                         CIVIL COURT OF IMPERATRIZ                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
HERALDO GUEDIS LOBO NETO                  0203113-35.2020.8.06.0001            CANCELLATION                        CIVIL COURT OF FORTALEZA                                     Yes              No               No

HERALDO JOSE DOS SANTOS                      0031091-37.2019.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                        Yes              No               No
HERBENE MARIA RIBEIRO DE ALMEIDA             0000460-88.2019.5.07.0005           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
HERBERT DA GAMA GUSMAO                       1000400-16.2018.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
HERBERT HENJI POLIZEL                        1002000-49.2016.5.02.0022           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HERBERT LOPES DE CASTRO SANTOS               0807187-07.2020.8.20.5106           CANCELLATION                      CIVIL COURT OF MOSSORÓ                                       Yes              No               No
HERBERT MACAL CHAVES MOREIRA                 5020024-54.2020.8.13.0024           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
HERBERT PRINCE KOELLN                        0009213-82.2020.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HERBERT VILERA DE FRANCA                     1000374-83.2020.8.26.0297           CANCELLATION                      CIVIL COURT OF JALES                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HERBERT VILERA DE FRANCA                     1000374-83.2020.8.26.0297           CANCELLATION                      CIVIL COURT OF JALES                                         Yes              Yes              No
HERCILIO PANTALEAO DE BARROS DE                                                  CIVIL LITIGATION - FLIGHT
ALENCAR CARVALHO                             0043881-53.2019.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HERCULES DANIEL DE SOUZA FERREIRA            0063649-62.2019.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HERCULES DANIEL DE SOUZA FERREIRA            0063649-62.2019.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HERCULES VANDER DE LIMA FREIRE               0019069-72.2019.8.08.0545           CHANGE                            CIVIL COURT OF VILA VELHA                                    Yes              No               No
HERIBALDO MENEZES SIZINO LEITE FRANCO        0032391-71.2019.8.25.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ARACAJU                                       Yes              No               No

HERIC STILBEN                                0028580-37.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No

HERICA REGINA SCAGLIONE                      1010277-87.2019.8.26.0068           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BARUERI                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
HERICA RODRIGUES DE SOUSA                    3001753-26.2019.8.06.0003           RESERVATION                     CIVIL COURT OF FORTALEZA                                       Yes              No               No

HERIVELTO DE PAULA                           0025068-18.2019.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HERLEY RICARDO RYCERZ JUNIOR                 0316923-34.2018.8.24.0008           OVERBOOKING                       CIVIL COURT OF BLUMENAU                                      Yes              No               No
HERLON FERNANDES ROCHA DO VALE               0182827-07.2018.8.06.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HERMANN SERGIO RUDNICK                       1043065-85.2019.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
HERMANO ALVARO NOBRE                         0700874-14.2020.8.07.0020           COLLECTION                        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
HERMANO ALVARO NOBRE                         0700874-14.2020.8.07.0020           COLLECTION                        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No

HERMANO CORINTI JORDAO                       1041658-72.2019.8.26.0114           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPINAS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HERMANO DE SOUSA                             0222070-94.2018.8.13.0701           CANCELLATION                    CIVIL COURT OF UBERABA                                         Yes              No               No
HERMEN NAZARENO CARDOSO DOS REIS             0000751-05.2017.5.08.0014           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE BELÉM                                     Yes              Yes              No

HERMENEGILDO FERREIRA DO AMARAL NETO 0012480-25.2013.8.13.0193                   CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF COROMANDEL                                      Yes              No               No



                                                                                                        487 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 608 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
HERMES BALLISTA NETO                      0825887-76.2019.8.12.0001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CAMPO GRANDE                                       Yes              No               No

HERMES DOS SANTOS SOUSA                      5000250-55.2020.8.13.0471           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PARÁ DE MINAS                                   Yes              Yes              No

HERMES DOS SANTOS SOUSA                      5000250-55.2020.8.13.0471           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PARÁ DE MINAS                                 Yes              Yes              No
HERMES DOURADO BENEDETTO E OUTRO             0011265-57.2013.5.01.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
HERMES MARTINS DA CUNHA                      1025320-31.2020.8.11.0041           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CUIABÁ                                        Yes              No               No
HERMES PEREIRA PARDIM                        1001659-88.2019.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
HERMES TESEU BISPO FREIRE JUNIOR             1012411-54.2020.8.11.0041           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HERMETO PEDRO MAES EVARISTO                  42.011.001.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF ITAJAÍ                                        Yes              No               No
HERMINIA SIQUEIRA LOBO                       26.007.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RECIFE                                        Yes              No               No
HERMINIA SIQUEIRA LOBO                       26.007.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RECIFE                                        Yes              No               No
HERMINIO DE SOUZA ALVES JUNIOR               1002185-63.2016.5.02.0709           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
HERMISON RICARDO BIONI                       1001395-42.2017.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HERNAN ATTALA                                1066102-88.2017.8.26.0002           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
HERNANDES CANDIDO COUTO                      1000769-72.2016.5.02.0705           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No

HERNANDES TEIXEIRA DE SOUZA                  1019851-58.2019.8.11.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VÁRZEA GRANDE                                   Yes              No               No
HERNANDEZ/ KENT                              N/A                                 CIVIL - PASSENGER CLAIM         COURT OF WILMSLOW                                              Yes              No               No
HERNANDO RODRIGUES GONZALEZ
FERNANDEZ                                    1001716-96.2016.5.02.0715           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
HERNANE SILVA                                0014151-17.2011.8.08.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA                                       Yes              No               No
HERNANI CLEMENTE PAIM                        0010715-03.2014.5.15.0153           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RIBEIRÃO PRETO                          Yes              Yes              No
HEROE WALTZER DA ROSA POUZADA                0020034-61.2018.5.04.0023           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
HERON TSUYOSHI CATARINHUK                    0066063-80.2019.8.16.0014           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
HERONDINA SEGADAS SIQUEIRA                   0015033-21.2018.8.08.0545           RESERVATION                       CIVIL COURT OF VILA VELHA                                    Yes              No               No
HERONILDES MAURILIO DE MELO MOURA            5004151-98.2020.8.24.0091           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HERTA MARIA DALLAGNOL                        027/2020                            CANCELLATION                      CIVIL COURT OF PORTO UNIÃO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
HEVANA NAVARRETE KOSIAK                      0000334-07.2020.8.16.0036           COLLECTION                        CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HEVERTON GOMES BANDEIRA                      7000894-64.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                   Yes              No               No
HEVERTON SOARES ROSA                         0000375-51.2013.5.06.0002           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE                                  Yes              Yes              No

HIAGO BRUNO DE SOUZA SOARES                  0808931-78.2020.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                     Yes              Yes              No

HIAGO BRUNO DE SOUZA SOARES                  0808931-78.2020.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JOÃO PESSOA                                   Yes              Yes              No
HIAGO HENRIQUE DE CARVALHO GOMES             0010836-31.2018.5.18.0016           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HIANY CATHARINO LOURENCAO                    1001918-09.2020.8.26.0297           CANCELLATION                      CIVIL COURT OF JALES                                         Yes              No               No
HIATAANDERSON SOUSA                          1001968-57.2015.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
HIBRAMAR LOPES BORGES                        5010863-81.2019.8.09.0051           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOIÂNIA                                       Yes              No               No

HIDEAKI TROJAHN HAYASHI                      7016528-03.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
HIDERBURGA MACIEL PEREIRA                    32.003.001.XX-XXXXXXX               RESERVATION                     CIVIL COURT OF SERRA                                           Yes              No               No



                                                                                                        488 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 609 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - TICKET /
HIGINIO LUIS ARAUJO MARINSALTA              0028411-55.2019.8.17.2001            RESERVATION                         CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
HIGINIO VIDAL ARAUJO MARINSALTA             0028509-40.2019.8.17.2001            RESERVATION                         CIVIL COURT OF RECIFE                                        Yes              No               No
HIGINO ANTONIO MOREIRA DO ESPIRITO
SANTO                                       0001195-75.2017.5.11.0007            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE MANAUS - AM                             Yes              Yes              No

HIGOR ANTAO DE LUNA                           0003793-36.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HIGOR DE CARVALHO FRATTA                      0000011-56.2020.8.16.0018          CANCELLATION                       CIVIL COURT OF MARINGÁ                                        Yes              No               No
HIGOR REGINALDO GOMEZ FERNANDES               1000805-07.2018.5.02.0718          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO - ZONA SUL                       Yes              No               No
HILARIO BARBOSA                               0001762-70.2015.5.09.0965          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                     Yes              Yes              No
HILAURIO NEREU BARONI JUNIOR                  1001525-18.2015.5.02.0705          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
HILDA ALEXANDRINA DIAS                        8000212-51.2016.8.05.0213          IMPEDIMENT                         CIVIL COURT OF RIBEIRA DO POMBAL                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HILDA CRUZ MATIAS PIMENTA                     1070200-48.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HILDA DE MORAIS DA SILVA                      1007661-12.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
HILDA SANCHES DE SENA                         0702144-85.2020.8.07.0016          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BRASÍLIA                                       Yes              No               No
HILDAMARIA DO PERPETUO SOCORRO                                                   CIVIL LITIGATION - SEAT
MIRANDA EREMITA DA SILVA                      0630261-10.2020.8.04.0001          COMFORT                            CIVIL COURT OF MANAUS                                         Yes              No               No

HILDEBERTO DE ABREU TONELLI                   5006953-82.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HILDO ROCHA CIRNE DE AZEVEDO NETO             0018547-80.2020.8.17.8201          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
HILEIA DO PERPETUO SOCORRO MORAES DE                                             CIVIL LITIGATION - FLIGHT
SOUZA                                         0614517-64.2019.8.04.0015          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
HILTON ANDERSON ROSA DA CRUZ                  0000590-55.2018.5.08.0015          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

HILTON APARECIDO BRITO DA SILVA JUNIOR        1001495-45.2018.5.02.0715          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HILTON CARVALHO GALVAO                        0002883-09.2020.8.17.8201          CHANGE                             CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HILTON GOMES FERREIRA                         1002960-51.2020.8.26.0020          OVERBOOKING                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
HILTON PERICLES PASSOS OLIVEIRA               35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
HILTON PERICLES PASSOS OLIVEIRA               35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
HILTON PINHEIRO MENDES JUNIOR                 0701355-86.2020.8.07.0016          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
HILTON PINHEIRO MENDES JUNIOR                 0701355-86.2020.8.07.0016          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HILTON SILVA ALONSO JUNIOR                    5000265-02.2020.8.13.0155          CANCELLATION                       CIVIL COURT OF CAXAMBU                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HILTON SILVA ALONSO JUNIOR                    5000265-02.2020.8.13.0155          CANCELLATION                       CIVIL COURT OF CAXAMBU                                        Yes              Yes              No

HILZE MARY VIEIRA LEOPOLDO                    5008426-55.2020.8.24.0038          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF JOINVILLE                                      Yes              No               No
HIRAM DAMASCENO BARROS                        0100974-89.2019.5.01.0078          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HIROMI IWAMOTO                                0003147-73.2020.8.16.0014          CANCELLATION                       CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HIROYUKI WADA                                 0804733-18.2019.8.10.0046          CANCELLATION                       CIVIL COURT OF IMPERATRIZ                                     Yes              No               No



                                                                                                         489 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 610 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
HIURE BRASIL SOARES                        0613167-04.2019.8.04.0092            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              No               No
HIZA DA PAZ RODRIGUES VIEIRA               1700292-4                            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
HJONE MAYKSON ANTONELLI DOS SANTOS         0802111-02.2019.8.12.0016            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MUNDO NOVO                                    Yes              No               No
HJONE MAYKSON ANTONELLI DOS SANTOS         0802111-02.2019.8.12.0016            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MUNDO NOVO                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HOLGER GERHARD RIECHERT                    1040824-17.2019.8.26.0196            CANCELLATION                        CIVIL COURT OF FRANCA                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HOLGER GERHARD RIECHERT                    1040902-11.2019.8.26.0196            CANCELLATION                        CIVIL COURT OF FRANCA                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
HOLGER GERHARD RIECHERT                    1040902-11.2019.8.26.0196            CANCELLATION                        CIVIL COURT OF FRANCA                                        Yes              Yes              No
HOMERO GLACIR GENEVRO                      0021101-92.2017.5.04.0024            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
HONORATO ANISIO DE SOUZA                   5000029-54.2019.8.24.0163            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CAPIVARI DE BAIXO                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HONORIO TEIXEIRA MELO NETO                 1059150-25.2019.8.26.0002            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
HORESTER TEIXEIRA BARBOSA                  0001126-85.2016.5.05.0026            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
HORMESINDA ROCHA DE QUEIROZ SILVA          0002144-81.2020.8.05.0146            CHANGE                              CIVIL COURT OF JUAZEIRO                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
HORMESINDA ROCHA DE QUEIROZ SILVA          0002144-81.2020.8.05.0146            CHANGE                              CIVIL COURT OF JUAZEIRO                                      Yes              Yes              No
HORMINDA CARVALHO                          0036595-25.2013.8.19.0038            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF NOVA IGUAÇU                                   Yes              No               No
HORTENCIO DOS SANTOS DAMASCENO             0601509-96.2020.8.01.0070            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF RIO BRANCO                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HOSANA MARIA MORENO BASTOS                 1005835-03.2020.8.26.0114            CANCELLATION                        CIVIL COURT OF CAMPINAS                                      Yes              No               No

HOSPITAL E MATERNIDADE SANTA JOANA S/A 0008738-17.2013.8.26.0003                 CIVIL LITIGATION - GENERAL        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HOTCHKISS PINTO SIMOES NETO                  1021385-41.2018.8.26.0071           CANCELLATION                      CIVIL COURT OF BAURU                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HOTCHKISS PINTO SIMOES NETO                  1021385-41.2018.8.26.0071           CANCELLATION                      CIVIL COURT OF BAURU                                          Yes              No               No
HOTEL ATLANTIC ADM. HOTELARIA E COML.
LTDA                                         0711692-33.2014.8.02.0001           CIVIL LITIGATION - GENERAL        CIVIL COURT OF MACEIÓ                                         Yes              No               No
HOZANA BARROS DA SILVA                       0101442-44.2016.5.01.0018           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
HUAN CARLOS NASCIMENTO SANTOS                1000443-10.2019.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HUANG AIQING                                 0012424-47.2020.8.19.0203           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
HUANNA GABRIELLY BOCARDO CORDEIRO            0000298-58.2019.8.16.0081           IMPEDIMENT                        CIVIL COURT OF FAXINAL                                        Yes              No               No
HUBERT MARLON NIECEZAJ ROSAN                 50.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
HUBERT MARLON NIECEZAJ ROSAN                 50.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
HUBERT MARLON NIECEZAJ ROSAN                 50.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
HUBERT MARLON NIECEZAJ ROSAN                 50.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
HUBERTO BRASIL CAVALHEIRO                    1001717-11.2016.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
HUBERTO NOROESTE DOS SANTOS
PASCHOALICK                                  0803965-67.2019.8.12.0101           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF DOURADOS                                       Yes              No               No
HUDSON CLAYTON DA SILVA COSTA                1001484-95.2019.5.02.0063           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              No               No
HUDSON CLAYTON DA SILVA COSTA                1000968-75.2019.5.02.0063           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HUDSON GILBERT DE OLIVEIRA                   5055291-24.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No




                                                                                                         490 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 611 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                     Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
HUDSON HENRIQUE AZEREDO MELO DO                                                 CIVIL LITIGATION - GENERAL
PRADO                                      5035988-53.2019.8.13.0079            LITIGATION - CIVIL                  CIVIL COURT OF CONTAGEM                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HUDSON LEBOURG VASCONCELOS BATISTA         5008281-69.2019.8.13.0707            CHANGE                              CIVIL COURT OF VARGINHA                                      Yes              No               No
HUDSON MARTINS DE SOUZA                    0000304-47.2018.5.10.0007            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
HUDSON MARTINS DE SOUZA                    0000865-71.2018.5.10.0007            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HUDSON MATHEUS FREITAS SILVA ARAUJO        7012474-91.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
HUDSON SANTOS MURY                         0710943-42.2019.8.07.0020            COLLECTION                          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
HUDSON SOARES PAPA                         1021436-94.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
HUDSON VIEIRA DOMINGUES                    0011654-04.2018.5.03.0144            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HUDYSON SANTOS BARBOSA                     7010564-29.2020.8.22.0001            CHANGE                              CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HUGO ALVES DE SOUZA                        1004812-71.2019.8.26.0400            CANCELLATION                        CIVIL COURT OF OLÍMPIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
HUGO ALVES DO NASCIMENTO                   0013330-51.2020.8.05.0001            RESERVATION                         CIVIL COURT OF SALVADOR                                      Yes              No               No
HUGO AMARILIO CRAVO NICEAS DE
ALBUQUERQUE                                0049545-65.2019.8.17.8201            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RECIFE                                        Yes              No               No
HUGO AMOEDO VIEIRA                         0201161-82.2019.8.05.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              No               No
HUGO APARECIDO LEMES                       5001979-68.2020.8.21.0027            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SANTA MARIA                                   Yes              No               No
HUGO BARBOSA SILVA                         0011472-97.2015.5.01.0008            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HUGO BORELLI RESENDE                       1018924-33.2018.8.26.0577            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                           Yes              No               No
                                                                                CIVIL LITIGATION - SPECIAL
HUGO BORIN RODOVALHO                       0005456-30.2015.8.10.0040            PASSENGER                           CIVIL COURT OF IMPERATRIZ                                    Yes              No               No
HUGO CESAR FARIAS PRADO FILHO              0028003-40.2019.8.05.0080            CIVIL LITIGATION - SERVICE          CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
HUGO CESAR FIDELIS TEIXEIRA DE ARAUJO      0002700-33.2020.8.05.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              No               No
HUGO COELHO DE CASTRO                      1000875-03.2017.5.02.0316            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
HUGO COSTA BOAVENTURA NETO                 0037604-70.2019.8.05.0080            CANCELLATION                        CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
HUGO COUTINHO SAVASSI LONGO                5001602-31.2020.8.13.0024            RESERVATION                         CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
HUGO COUTINHO SAVASSI LONGO                5001602-31.2020.8.13.0024            RESERVATION                         CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
HUGO CRISTIANO DA SILVA GONCALVES          0000236-17.2020.5.10.0011            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
HUGO CRISTIANO DA SILVA GONCALVES          0000235-32.2020.5.10.0011            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
HUGO CRISTIANO DA SILVA GONCALVES          0000234-47.2020.5.10.0011            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
HUGO CRISTIANO LEMOS DA SILVA              1003689-12.2019.8.26.0344            IMPEDIMENT                          CIVIL COURT OF MARÍLIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HUGO DE MELO DINIZ FERREIRA                0028664-38.2020.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
HUGO DE PAULA SOUZA                        0000014-24.2017.5.10.0021            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HUGO DE SA GUIMARAES                       5200051-96.2018.8.09.0029            OVERBOOKING                         CIVIL COURT OF CATALÃO                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HUGO DE SOUZA PAULINO                      0041168-76.2020.8.19.0001            CHANGE                              CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
HUGO FELIPE DACOSTASANTOS                  35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No




                                                                                                         491 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 612 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
HUGO FLIS RICHARD                         1021851-77.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
HUGO GUIMARAES BORGES                     0001750-22.2017.5.10.0007            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

HUGO HENRIQUE DO NASCIMENTO OLIVEIRA 0210270-11.2013.5.21.0010                   INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE NATAL - RN                              No               Yes              Yes
                                                                                 CIVIL LITIGATION - FLIGHT
HUGO HENRIQUE LUBE DA SILVA                  1021206-83.2019.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
HUGO HOMAIDAN                                5005357-14.2020.8.13.0105           COLLECTION                        CIVIL COURT OF GOVERNADOR VALADARES                          Yes              No               No
HUGO LAUER GARCIA DE ALMEIDA                 1012288-09.2018.8.26.0009           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO PAULO                                     Yes              No               No

HUGO LEONARDO GROF CABEZAS                   0612027-77.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                          Yes              Yes              No

HUGO LEONARDO GROF CABEZAS                   0612027-77.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HUGO LEONARDO SANTOS SILVA                   0800661-05.2019.8.10.0008           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
HUGO LEONARDO VIANA APOLIANO                 0003624-53.2015.5.10.0802           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PALMAS                                  Yes              Yes              No
HUGO LOPES COSTA                             0000959-21.2015.5.10.0008           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HUGO MUTZENBECHER                            0335757-13.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HUGO QUINTO DE SOUZA NETO                    1008531-54.2020.8.26.0100           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HUGO QUINTO DE SOUZA NETO                    1008531-54.2020.8.26.0100           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No

HUGO RAPHAEL PINTO REIS                      5013157-45.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HUGO RIBEIRO CARNEIRO DE OLIVEIRA            0035137-21.2019.8.05.0080           CANCELLATION                      CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
HUGO RICARDO DE SOUSA MOURA                  0820410-12.2018.8.18.0140           RESERVATION                       CIVIL COURT OF TERESINA                                      Yes              No               No
HUGO ROBERTO DE MEDEIROS PINTO               0800154-95.2020.8.10.0012           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
HUGO ROCHA DE OLIVEIRA                       1001345-45.2017.8.26.0565           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO CAETANO DO SUL                            Yes              No               No
HUGO SANTOS SILVA                            0000100-56.2019.5.05.0023           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
HUGO TAKASHI MISAWA                          5073769-54.2020.8.09.0025           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CALDAS NOVAS                                  Yes              No               No
HUGO TEOFILO DE SOUZA SILVA                  0701396-53.2020.8.07.0016           CIVIL LITIGATION - SERVICE        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
HUGO VARGAS BATISTA MACHADO JUNIOR           5058170-94.2020.8.09.0051           RESERVATION                       CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
HUGO VASCONCELOS XEREZ                       3000476-63.2020.8.06.0221           RESERVATION                       CIVIL COURT OF FORTALEZA                                     Yes              No               No
HUGO VIOL FARIA                              5004034-58.2019.8.13.0056           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BARBACENA                                     Yes              Yes              No
HUGO VIOL FARIA                              5004034-58.2019.8.13.0056           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BARBACENA                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
HUMBERTO BUENO DE GODOY JUNIOR               0020643-33.2019.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
HUMBERTO CARLOS BARROS                       1006534-39.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
HUMBERTO CARLOS DE LIMA JUNIOR               0002177-69.2012.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
HUMBERTO CARLOS DO AMARAL GURGEL                                                 CIVIL LITIGATION - FLIGHT
FILHO                                        0807260-20.2020.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                   Yes              Yes              No
HUMBERTO CARLOS DO AMARAL GURGEL                                                 CIVIL LITIGATION - FLIGHT
FILHO                                        0807260-20.2020.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                   Yes              Yes              No



                                                                                                        492 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 613 of 1306
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                              SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                          Status of Case   Status of Case   Status of Case
                                                                                                                                                                            (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
HUMBERTO CARLOS FRANCISCHETTI            1003433-73.2020.8.26.0008            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                              CIVIL LITIGATION - GENERAL
HUMBERTO DE CAMPOS DO CARMO              5004620-11.2020.8.13.0105            LITIGATION - CIVIL                  CIVIL COURT OF GOVERNADOR VALADARES                          Yes              No               No
HUMBERTO EMILIO DE SOUSA MURICI          0001359-85.2017.5.10.0001            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                              CIVIL LITIGATION - FLIGHT
HUMBERTO FILIPE PINHEIRO PEDROSA         0623258-04.2020.8.04.0001            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              No               No

HUMBERTO FLAVIO PEREIRA DA SILVA             0004469-81.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                          Yes              No               No
HUMBERTO FLAVIO PEREIRA DA SILVA
JUNIOR                                       0004465-44.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                          Yes              Yes              No
HUMBERTO FLAVIO PEREIRA DA SILVA
JUNIOR                                       0004465-44.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
HUMBERTO GORGES DANTAS SANTIAGO              0222675-91.2019.8.05.0001          RESERVATION                       CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HUMBERTO GORGES DANTAS SANTIAGO              0017745-77.2020.8.05.0001          CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HUMBERTO GRAZIANO VALVERDE                   0119520-72.2019.8.05.0001          CHANGE                            CIVIL COURT OF SALVADOR                                      Yes              No               No

HUMBERTO JOSE DE SOUZA                       5061542-51.2020.8.09.0051          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                       Yes              No               No
HUMBERTO JOSE GUERRA                         0000380-27.2012.8.17.0560          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CUSTÓDIA                                      Yes              No               No
HUMBERTO LINCON SERIKAWA                     0010720-93.2019.5.15.0106          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HUMBERTO LOURENCO DA SILVA                   1071499-60.2019.8.26.0002          CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
HUMBERTO LUIS DUARTE OLIVEIRA                5000176-78.2020.8.13.0704          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF UNAÍ                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HUMBERTO MARCIAL FONSECA                     9032640-27.2019.8.13.0024          CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HUMBERTO OVIDIO OSORIO GOMES                 1007700-09.2020.8.26.0002          CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HUMBERTO PINTO DE MATOS                      1046553-67.2019.8.26.0602          CHANGE                            CIVIL COURT OF SOROCABA                                      Yes              No               No
HUMBERTO PORTO DOS SANTOS                    0010893-88.2017.5.15.0106          INDIVIDUAL LABOR CLAIM            VARA DO TRABALHO DE SÃO CARLOS                               Yes              Yes              No

HUMBERTO SIMAO SADI                          5179861-82.2019.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
HUMBERTO TANNUS JUNIOR                       5247189-56.2019.8.09.0051          CANCELLATION                    CIVIL COURT OF GOIÂNIA                                         Yes              No               No

HUMBERTO TANNUS JUNIOR                       5524926-54.2019.8.09.0051          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                         Yes              No               No

HUMBERTO TIBAGI DE BARROS                    1000893-45.2020.8.26.0269          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ITAPETININGA                                    Yes              No               No
HUYCLLY DE OLIVEIRA CABRAL                   0020810-89.2016.5.04.0004          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE PORTO ALEGRE                              Yes              No               No
HYERRO FELIPE CABRAL                         0037981-36.2019.8.27.2729          CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF PALMAS                                           Yes              No               No

HYGOR MARCATTO RAIMUNDO                      0800464-11.2020.8.18.0164          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                        Yes              No               No

HYGOR MARCATTO RAIMUNDO                      1021849-10.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
IACY MODESTO DOS REIS                        7003464-23.2020.8.22.0001          CHANGE                          CIVIL COURT OF PORTO VELHO                                     Yes              No               No

IAEKO UETI PEQUENO                           7000444-24.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No



                                                                                                        493 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 614 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
IAEKO UETI PEQUENO                         7000935-31.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
IAGO DAVANCO NOGUEIRA                      0837631-05.2018.8.12.0001            CHANGE                              CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
IAGO FELIPE DE MARCHI                      0014405-80.2020.8.16.0014            CANCELLATION                        CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
IAGO RIBEIRO DE SOUZA                      0001338-67.2020.8.19.0207            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

IAGO VINICIUS CARDOSO DE SOUZA               1021900-21.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
IAGO VOLPI FERREIRA NOVAES                   0050701-59.2020.8.19.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IAIRILAN VIEGA DE SILVA                      1005563-46.2019.8.26.0016           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
IALDA DOS SANTOS MELO                        0000881-33.2019.5.19.0009           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
IAN BECCARIA SANTOS                          7011127-45.2019.8.22.0005           CANCELLATION                      CIVIL COURT OF JI-PARANÁ                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
IAN BECCARIA SANTOS                          7011127-45.2019.8.22.0005           CANCELLATION                      CIVIL COURT OF JI-PARANÁ                                      Yes              Yes              No
IAN HIPOLITO TAVARES                         5007634-73.2019.8.24.0091           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
IAN LIMA DE BARROS                           0101153-58.2019.5.01.0034           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IAN MICHALSKI DE ALMEIDA                     7014067-92.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
IANCA GOMES LOURENCO                         0033279-66.2019.8.19.0208           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

IANE CARDOSO DINIZ                           0807857-56.2020.8.12.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO GRANDE                                     Yes              No               No

IANN BARBOSA BESERRA GONCALVES MACIEL 0830517-74.2020.8.15.2001                  CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                      Yes              No               No
IAPONIRA PEIXOTO DE BRITO             0801760-28.2018.8.20.5129                  CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SÃO GONÇALO DO AMARANTE                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IARA AMARAL LOURENCO                         3002876-59.2019.8.06.0003           CANCELLATION                    CIVIL COURT OF FORTALEZA                                        Yes              No               No

IARA CARINA BISPO SALES PINHEIRO             0012761-65.2019.8.17.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
IARA DE ALMEIDA PEREIRA                      1020008-25.2019.8.26.0451           COLLECTION                      CIVIL COURT OF PIRACICABA                                       Yes              No               No

IARA PINHEIRO MARINHO                        5568967-09.2019.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IARA SANDRI SILVESTRE                        0302714-48.2019.8.24.0033           CHANGE                            CIVIL COURT OF ITAJAÍ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IARA SUZANA TIGGEMANN                        1000289-10.2020.8.26.0132           CANCELLATION                      CIVIL COURT OF CATANDUVA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
IARA VAZ DOS SANTOS                          0700530-75.2020.8.07.0006           COLLECTION                        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IASMIN LAIS DE ARAUJO SILVA MEDEIROS         0005460-30.2019.8.26.0445           CANCELLATION                      CIVIL COURT OF PINDAMONHANGABA                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
IASMIN LAIS DE ARAUJO SILVA MEDEIROS         0005460-30.2019.8.26.0445           CANCELLATION                      CIVIL COURT OF PINDAMONHANGABA                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
IASMIN MACEDO                                0018398-49.2019.8.08.0545           CANCELLATION                      CIVIL COURT OF VILA VELHA                                     Yes              No               No
IASMIN YOLY DE ASSUNCAO GRANGEIRO            0700317-94.2020.8.02.0075           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MACEIÓ                                         Yes              No               No




                                                                                                         494 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 615 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
IASMINE TAIZA BRAGA DE SA COSTA            7043526-42.2019.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No

IBACBRASIL INSTITUTO BASE DE CONTEUDOS
E TECNOLOGIAS EDUCACIONAIS LTDA              0001436-75.2020.8.16.0194           CIVIL LITIGATION - CARGO          CIVIL COURT OF CURITIBA                                       Yes              No               No
IBF – INDÚSTRIA BRASILEIRA DE FILMES S.A.    0703396-78.2016.8.01.0001           CIVIL LITIGATION - CARGO          CIVIL COURT OF RIO BRANCO                                     Yes              No               No
IBF – INDÚSTRIA BRASILEIRA DE FILMES S.A.    0641226-52.2017.8.04.0001           CIVIL LITIGATION - CARGO          CIVIL COURT OF MANAUS                                         Yes              No               No
IBF INDUSTRIA BRASILEIRA DE FILMES S.A       12624-83.2015.8.10.0040             CIVIL LITIGATION - CARGO          CIVIL COURT OF IMPERATRIZ                                     Yes              No               No

ICARO BARBOSA PARREAO LEITE                  1000237-40.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
ICARO DE SOUZA PRODOCIMO                     1001647-29.2019.5.02.0046           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ÍCARO HENRIQUE PONTES COSTA                  0819468-07.2018.8.15.2001           CHANGE                            CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
ICARO IANNE DE SOUSA ALBUQUERQUE             1000252-78.2016.5.02.0087           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
ICARO KAUE DE SANTANA PAZETI                 1039536-77.2019.8.26.0602           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SOROCABA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ICARO LEON COSTA NASCIMENTO                  0038517-10.2019.8.26.0002           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ICARO LOURENCO GUIMARAES                     35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ICARO MOTA GUIMARAES                         7006804-72.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ICARO MOTA GUIMARAES                         7006804-72.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ICARO OLIMPIO LEANDRO                        0013621-84.2020.8.08.0545           RESERVATION                       CIVIL COURT OF VILA VELHA                                     Yes              No               No

ICARO PANCHO RIOS                            8032031-21.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ICARO PARANA ROBERTO                         0008694-46.2020.8.16.0030           RESERVATION                       CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ICARO PARANA ROBERTO                         0008694-46.2020.8.16.0030           RESERVATION                       CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ICHAM YOUSSEF REDA                           0006138-41.2019.8.16.0019           CANCELLATION                      CIVIL COURT OF PONTA GROSSA                                   Yes              No               No
IDAEL ROCHA BEZERRA DA SILVA                 1000983-52.2019.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
IDAIR MARIA ARTIFON PIRES                    9000165-04.2020.8.21.0010           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No
IDALBERTO BATISTA VILAS BOAS JUNIOR          0017940-85.2019.8.16.0035           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                           Yes              No               No

IDALETE TEREZINHA DOS SANTOS PACHECO         5002623-66.2019.8.24.0090           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
IDALINA CARNEIRO DOS SANTOS                  1002945-16.2018.8.26.0291           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JABOTICABAL                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IDALINE JARIY DA ROSA                        9000161-08.2020.8.21.2001           CHANGE                            CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
IDALINO ELIO VEDANA                          9004673-20.2020.8.21.0001           RESERVATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IDEJI GOMES PINTO                            9000345-04.2019.8.21.0059           CANCELLATION                      CIVIL COURT OF OSÓRIO                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IDELMAR ANTONIO PAULIKIEVICZ                 1006519-70.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IDELMI JOSE BARBOSA                          5090705-79.2020.8.09.0147           CANCELLATION                      CIVIL COURT OF SÃO LUÍS DE MONTES BELOS                       Yes              Yes              No




                                                                                                         495 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11               Main Document
                                                                                                    Pg 616 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
IDELMI JOSE BARBOSA                         5090705-79.2020.8.09.0147            CANCELLATION                        CIVIL COURT OF SÃO LUÍS DE MONTES BELOS                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
IDENIUZE CRISTINA DUTRA                     1000446-91.2020.8.11.0037            CHANGE                              CIVIL COURT OF PRIMAVERA DO LESTE                            Yes              No               No
IDEORAMA COMUNICACAO EIRELI                 0037781-13.2019.8.16.0182            CIVIL LITIGATION - COLLECTION CIVIL COURT OF CURITIBA                                            Yes              No               No
IDIANA SILVEIRA TOMAZELLI                   0751131-89.2019.8.07.0016            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
IDMA SOUSA ROCHA                            5009893-47.2020.8.09.0051            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF GOIÂNIA                                            Yes              Yes              No
IDMA SOUSA ROCHA                            5009893-47.2020.8.09.0051            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF GOIÂNIA                                            Yes              Yes              No
IDOMAR INACIO DE LONGARAY                   0800277-85.2020.8.10.0047            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF IMPERATRIZ                                    Yes              No               No
IEDA ALVES REIS                             13.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IEDA APARECIDA DIACONY MARQUES              5042323-62.2019.8.13.0702            CANCELLATION                        CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
IEDA BARON                                  5016829-45.2019.8.21.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IEDA SAUDATE WOLF                           35.001.003.XX-XXXXXXX                CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
IERE LEINIG FERREIRA DO AMARAL              0013998-55.2020.8.16.0182            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CURITIBA                                      Yes              No               No
IEULETE SOLIDADE SOUZA SANTOS               52.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
IEULETE SOLIDADE SOUZA SANTOS               52.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IGGO CHARLLE VASCONCELOS DA SILVA           0801831-66.2020.8.15.2003            CANCELLATION                        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
IGNACIO EVARISTO MONTEIRO NETO              0810253-64.2019.8.15.2003            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF JOÃO PESSOA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
IGO FERREIRA MELO SILVA                     0847384-79.2019.8.15.2001            LITIGATION - CIVIL                  CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
IGOR ALVARENGA PINHEIRO                     5023254-07.2020.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

IGOR ALVES GERVAZONI GOMES                    0006425-95.2020.8.19.0209          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IGOR ALVES GUEDES EVANGELISTA                 0807052-10.2020.8.20.5004          CANCELLATION                       CIVIL COURT OF NATAL                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
IGOR ALVES GUEDES EVANGELISTA                 0807052-10.2020.8.20.5004          CANCELLATION                       CIVIL COURT OF NATAL                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
IGOR AMARAL TEIXEIRA DIAS COELHO              5073497-86.2019.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IGOR AUGUSTO ALTINI DE GOUVEA                 0025971-26.2020.8.16.0014          CANCELLATION                       CIVIL COURT OF LONDRINA                                       Yes              No               No
IGOR AUGUSTO OLIVEIRA DE ARAUJO
ALMEIDA                                       52.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
IGOR AUGUSTO OLIVEIRA SIMONASSI               0014562-13.2019.8.08.0725          RESERVATION                        CIVIL COURT OF SERRA                                          Yes              No               No

IGOR BORGES BRIGLIA                           0801553-08.2020.8.23.0010          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BOA VISTA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
IGOR BRUNO SOUSA DE ANDRADE                   0007844-93.2019.8.19.0207          COLLECTION                         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
IGOR BRUNO VERISSIMO                          0807985-80.2020.8.20.5004          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IGOR CABRAL BACHA                             3000299-08.2019.8.06.0004          CANCELLATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
IGOR CABRAL BATISTA                           0010199-38.2019.8.08.0545          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IGOR CALDAS DOS SANTOS                        5002763-66.2020.8.24.0090          CANCELLATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IGOR CARVALHO PORTO                           0704003-39.2020.8.07.0016          CANCELLATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No



                                                                                                         496 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 617 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
IGOR COLOMBAROLLI BONFA                    5007880-48.2020.8.13.0024            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
IGOR COSTA E MOURA                         5006058-09.2019.8.13.0105            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF GOVERNADOR VALADARES                               Yes              No               No
                                                                                CIVIL LITIGATION - TAM
IGOR DE AMORIM CARNEIRO                    0106695-92.2019.8.19.0038            FIDELIDADE PROGRAM                  CIVIL COURT OF NOVA IGUAÇU                                   Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
IGOR DE LUCENA MASCARENHAS                 0865991-43.2019.8.15.2001            RESERVATION                         CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
IGOR DE SOUZA CANDIDO                      0325233-53.2014.8.09.0051            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
IGOR DE SOUZA CANDIDO                      5595783-88.2018.8.09.0107            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MORRINHOS                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
IGOR DINIZ CHAVES                          0007825-81.2019.8.19.0209            RESERVATION                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

IGOR ESPINOLA DE CARVALHO FILHO              0801249-77.2017.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IGOR ESTEVES MATTOS                          5024954-77.2019.8.13.0145           CANCELLATION                      CIVIL COURT OF JUIZ DE FORA                                   Yes              No               No
IGOR EYNG                                    5010815-04.2019.8.24.0020           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CRICIÚMA                                       Yes              No               No
IGOR FABIANO MATTOS DOS SANTOS               0001179-89.2011.5.01.0014           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
IGOR FARAH KLAJNMAN                          0018540-93.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IGOR FEITOSA DE SOUSA DANTAS                 1003569-67.2020.8.26.0009           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No

IGOR FELIX SANTANA                           7001326-71.2020.8.22.0005           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JI-PARANÁ                                        Yes              No               No

IGOR FERNANDES DOS SANTOS                    1065973-15.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
IGOR JUNIOR MEISTER                          1004770-35.2020.8.11.0002           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VÁRZEA GRANDE                                  Yes              Yes              No
IGOR JUNIOR MEISTER                          1004770-35.2020.8.11.0002           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VÁRZEA GRANDE                                  Yes              Yes              No
IGOR LAWRENCE                                1009060-34.2019.8.26.0286           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ITU                                            Yes              No               No

IGOR LEONARDO GRIZ RODRIGUES                 0003740-31.2020.8.17.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                         Yes              No               No
IGOR LEONARDO NASCIMENTO DE LIMA             35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
IGOR LIMA GASPARELLO                         0000810-59.2019.5.10.0016           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
IGOR LUIZ DE MOURA RIOS                      1008235-87.2020.8.26.0405           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF OSASCO                                         Yes              No               No
IGOR MACEDO DE LUCENA                        0047672-28.2015.8.06.0004           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IGOR MARANHAO TIAGO                          0619061-95.2019.8.04.0015           OVERBOOKING                       CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
IGOR MONTEIRO ANDO VIANA                     0011752-21.2020.8.19.0209           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
IGOR MOREIRA GOMES                           0048587-10.2019.8.16.0182           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
IGOR OLIVEIRA BIONDI                         0023433-20.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
IGOR OLIVEIRA MENESES                        0875292-14.2019.8.15.2001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No
IGOR OLIVEIRA MENESES                        0875292-14.2019.8.15.2001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No
IGOR PEREIRA CARNEIRO AGE                    0819424-71.2018.8.14.0301           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELÉM                                          Yes              No               No

IGOR PERON XAVIER ZIMERER                    0004130-97.2020.8.19.0205           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              Yes              No

IGOR PERON XAVIER ZIMERER                    0004130-97.2020.8.19.0205           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
IGOR PINAFFO                                 5000603-87.2019.8.08.0045           CANCELLATION                    CIVIL COURT OF SÃO GABRIEL DA PALHA                             Yes              No               No




                                                                                                         497 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 618 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

IGOR PIO DA FONSECA                          0011235-58.2020.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
IGOR QUEIROZ BARROSO                         0142552-16.2018.8.06.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FORTALEZA                                      Yes              No               No
IGOR RIOS DE FREITAS                         0001325-18.2017.5.05.0012          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
IGOR RODRIGUES COSSO                         0621462-75.2020.8.04.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MANAUS                                         Yes              No               No
IGOR RODRIGUES DA SILVA MATOS                0000527-66.2019.5.10.0006          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
IGOR RODRIGUES DA SILVA MATOS                0000526-81.2019.5.10.0006          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                                                   CENTRO JUDICIÁRIO DE SOLUÇÃO DE CONFLITOS E
IGOR RODRIGUES DA SILVA MATOS                0000658-41.2019.5.10.0006          INDIVIDUAL LABOR CLAIM             CIDADANIA                                                     Yes              Yes              No
IGOR RODRIGUES DA SILVA MATOS                0000528-51.2019.5.10.0006          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
IGOR ROGERIO DOS SANTOS                      1001747-05.2014.5.02.0322          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
IGOR SAMPAIO BANDEIRA                        27.001.011.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
IGOR SANCHES DA SILVA                        1018692-53.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
IGOR SANCHES DA SILVA                        1005492-76.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
IGOR SANCHES DE OLIVEIRA                     1001423-43.2020.8.26.0562          CANCELLATION                       CIVIL COURT OF SANTOS                                         Yes              No               No

IGOR TEIXEIRA DE MELO                        0005277-86.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RECIFE                                         Yes              No               No
IGOR TRINDADE GUIMARAES                      5000770-57.2019.8.13.0145          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF JUIZ DE FORA                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
IGOR VIGANNICO DA SILVA                      9005712-87.2019.8.21.0033          CANCELLATION                       CIVIL COURT OF SÃO LEOPOLDO                                   Yes              No               No
                                                                                CIVIL LITIGATION - SPECIAL
IGRAYNE CARDOSO NASCIMENTO LIMA              0009619-06.2020.8.19.0209          PASSENGER                          CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
IGREJA EVANGELICA GILEADE                    0012655-77.2019.8.05.0113          COLLECTION                         CIVIL COURT OF ITABUNA                                        Yes              No               No
IHSSAN DINELLI SIROTHEAU ARAUJO              21.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
IKARO TULIO RIBEIRO VILELA                   1011624-20.2019.8.26.0016          RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ILAINE BRAGGION BACCHIN                      1002230-92.2015.5.02.0712          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
ILAN DA SILVA RODRIGUES                      1053943-69.2019.8.26.0576          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ILAN KELSON DE MENDONCA CASTRO               1053717-40.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ILANA BOCHERNITSAN PERES                     9000090-16.2020.8.21.0090          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CASCA                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ILANA LAFAYETTE DA SILVA BEZERRA             1060788-93.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ILANA REIS SILVA                             0059583-97.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ILANA ROITMAN DISI                           1025940-43.2020.8.26.0100          OVERBOOKING                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No

ILARA NOVIQUE APARECIDA SILVA ROCHA          5000140-98.2020.8.13.0166          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CLÁUDIO                                           Yes              No               No

ILARA ROMANNA COSTA CURCINO                  0002444-31.2020.8.05.0150          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LAURO DE FREITAS                                  Yes              Yes              No

ILARA ROMANNA COSTA CURCINO                  0002444-31.2020.8.05.0150          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LAURO DE FREITAS                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ILDA GARCIA MACELAN ALMEIDA                  9042424-28.2019.8.13.0024          CANCELLATION                    CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No



                                                                                                        498 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 619 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
ILDA RODRIGUES GONZAGA                      0009352-21.2020.8.16.0014            CANCELLATION                        CIVIL COURT OF LONDRINA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ILDA RODRIGUES GONZAGA                      0009352-21.2020.8.16.0014            CANCELLATION                        CIVIL COURT OF LONDRINA                                      Yes              Yes              No
ILDA TEREZINHA RODRIGUES                    0001377-25.2015.5.09.0965            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ILDEANE VIEIRA CAETANO                      0800298-76.2020.8.18.0164            CHANGE                              CIVIL COURT OF TERESINA                                      Yes              No               No
ILDETE FRANCA DOS SANTOS                    1000881-15.2019.5.02.0712            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ILDUARA DE SA BARRETO SABIA                 3001514-88.2016.8.06.0112            CHANGE                              CIVIL COURT OF JUAZEIRO DO NORTE                             Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ILEIDE MENDES DA SILVA                      1014685-53.2018.8.26.0005            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ILIAN ANA BLUMENTHAL                        1004067-83.2020.8.26.0068            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BARUERI                                       Yes              No               No
ILIDIO MANUEL MENDES DAS NEVES              0800031-92.2020.8.10.0046            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF IMPERATRIZ                                    Yes              No               No
ILKA HIBARINO LEGG                          9000924-14.2020.8.21.0027            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SANTA MARIA                                   Yes              No               No

ILLGNER CLAY BEZERRA RODRIGUES                0828005-29.2019.8.20.5004          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF NATAL                                          Yes              No               No
ILLUMINA TRANSPORTE INTELIGENTE LTDA          5001048-23.2020.8.13.0210          CIVIL LITIGATION - GENERAL         CIVIL COURT OF PEDRO LEOPOLDO                                 Yes              No               No
ILLUMINA TRANSPORTE INTELIGENTE LTDA          5001049-08.2020.8.13.0210          CIVIL LITIGATION - GENERAL         CIVIL COURT OF PEDRO LEOPOLDO                                 Yes              No               No
ILLUMINA TRANSPORTE INTELIGENTE LTDA          5001050-90.2020.8.13.0210          CIVIL LITIGATION - GENERAL         CIVIL COURT OF PEDRO LEOPOLDO                                 Yes              No               No
ILLUMINA TRANSPORTE INTELIGENTE LTDA          5001051-75.2020.8.13.0210          CIVIL LITIGATION - GENERAL         CIVIL COURT OF PEDRO LEOPOLDO                                 Yes              No               No
ILLUMINA TRANSPORTE INTELIGENTE LTDA          5001053-45.2020.8.13.0210          CIVIL LITIGATION - GENERAL         CIVIL COURT OF PEDRO LEOPOLDO                                 Yes              No               No
ILMA BISPO DOS SANTOS                         8002849-74.2019.8.05.0243          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SEABRA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ILMA DOS SANTOS CORREIA SANTIAGO              0007917-59.2020.8.19.0036          CANCELLATION                       CIVIL COURT OF NILÓPOLIS                                      Yes              No               No
ILMA FERNANDES DE SA                          0070838-77.2018.8.13.0105          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF GOVERNADOR VALADARES                           Yes              No               No
ILMARIO DE CARVALHO DOS SANTOS                0001636-81.2015.5.20.0005          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE ARACAJÚ                                  Yes              Yes              No
ILO PONTES FERREIRA                           0003240-87.2013.5.02.0057          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ILSA AGUIAR BARROS                            0035702-77.2019.8.27.2729          CHANGE                             CIVIL COURT OF PALMAS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ILSE LUCIA TRAESEL ZENI                       9000095-63.2020.8.21.0114          CANCELLATION                       CIVIL COURT OF NOVA PETRÓPOLIS                                Yes              No               No
ILSON LUIZ DE SOUZA                           0063987-36.2019.8.17.8201          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF RECIFE                                         Yes              No               No
ILUMA MULLER LOBAO DA SILVEIRA DE                                                CIVIL LITIGATION - FLIGHT
FIGUEIREDO FERRAZ                             1052231-44.2019.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
ILUSANIO MACIEL SANTANA                       0000389-42.2018.5.10.0004          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ILYAN MAIA TEIXEIRA                           35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ILYAN MAIA TEIXEIRA                           35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ILZA FEIX DE OLIVEIRA                         0031376-07.2017.8.08.0035          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF VILA VELHA                                     Yes              No               No

ILZA LUCIA DA CONCEICAO                       0002891-30.2018.8.08.0045          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO GABRIEL DA PALHA                           Yes              No               No
ILZA MARIA DOS SANTOS CARLOS                  1000771-46.2019.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ILZAIRA DE MENDONCA VIDAL                     0000402-22.2015.5.10.0012          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
ILZANTE SANTANA CERQUEIRA                     0026088-62.2020.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              Yes              No
ILZANTE SANTANA CERQUEIRA                     0026088-62.2020.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
IMPERIO VIAGEM E TURISMO EIRELI               5055235-81.2020.8.09.0051          COLLECTION                         CIVIL COURT OF GOIÂNIA                                        Yes              No               No
IMUNOLAB LABORATORIO DE ANALISES
CLINICAS S S LTDA                             5008426-26.2020.4.03.6100          CIVIL LITIGATION - CARGO           CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                         499 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 620 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
INACIA JOELINE DA SILVA AZEVEDO             0001219-33.2017.5.21.0005            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
INACIO DOMINGOS PAGNONCELLI                 0008479-92.2019.8.16.0131            CANCELLATION                        CIVIL COURT OF PATO BRANCO                                   Yes              No               No
INACIO PASTORELLO                           5001588-82.2020.8.21.0005            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BENTO GONÇALVES                               Yes              No               No
INACIO ZAGO                                 9000093-78.2020.8.21.0022            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PELOTAS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
INAE MOTA SALES                             0809427-68.2019.8.10.0001            CANCELLATION                        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
INAIAN SUEDE SA SOUZA                       0501808-13.2017.8.05.0150            CANCELLATION                        CIVIL COURT OF LAURO DE FREITAS                              Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
INAJA ALVES RODRIGUES VIEIRA                1071481-39.2019.8.26.0002            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No

INAKI MUNDUATE ETXARRI                        1003330-84.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

INAKI MUNDUATE ETXARRI                        1003330-84.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

INALDA BARBOSA DO REGO                        0053193-53.2019.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
INARA GOVEIA JARDIM                           0000937-15.2019.8.01.0010          CHANGE                          CIVIL COURT OF BUJARI                                            Yes              No               No
INCIBRA - INOVAÇÃO CIVIL BRASILEIRA E
SERVIÇOS TÉCNICOS                             0136937-31.2013.8.20.0001          CIVIL LITIGATION - CARGO           CIVIL COURT OF NATAL                                          Yes              No               No

INDERSON MORAES DE MELO                       0800361-85.2020.8.10.0015          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
INDHIRA MEDEIROS DE QUEIROZ LIMA LUCIO 0001847-78.2020.8.03.0001                 CANCELLATION                       CIVIL COURT OF MACAPÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
INDIAMARA PAIVA                               0027501-17.2018.8.16.0182          CHANGE                             CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
INDIANA PATRICIA JESUS DA SILVA               0008398-92.2019.8.05.0150          COLLECTION                         CIVIL COURT OF LAURO DE FREITAS                               Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
INDIANA PATRICIA JESUS DA SILVA               0008409-24.2019.8.05.0150          COLLECTION                         CIVIL COURT OF LAURO DE FREITAS                               Yes              No               No
INDIARA DENISE DEIRANE ROCHA                  1009025-73.2019.8.11.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
INDIRA DE MENEZES CASTRO                      3002852-31.2019.8.06.0003          CANCELLATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
INES BARTALOTTI FURLANETTO                    1012341-40.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
INES MARQUES SOARES                           1001250-36.2019.5.02.0024          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              No               No
INES RIBEIRO                                  0101028-30.2019.5.01.0054          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
INES SANTOS MARTINS NUNES                     0036269-25.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
INESSA TAVARES CREMASCO                       0009576-56.2017.8.14.0066          OVERBOOKING                        CIVIL COURT OF URUARÁ                                         Yes              No               No
INFRAERO - EMPRESA BRASILEIRA DE
INFRAESTRUTURA AEROPORTUÁRIA                  0006925-06.2012.403.6100           CIVIL LITIGATION - COLLECTION      11ª VARA FEDERAL                                              Yes              No               No
INFRAMERICA CONCESSIONARIA DO                                                    CIVIL LITIGATION - SERVICE
AEROPORTO DE BRASILIA SA                      0702016-18.2017.8.07.0001          PROVIDER                           CIVIL COURT OF BRASÍLIA                                       Yes              No               No
INFRAMERICA CONCESSIONARIA DO
AEROPORTO DE SAO GONCALO DO
AMARANTE S.A. (“INFRAMERICA SBSG –
NATAL”)                                       0800201-02.2019.8.20.5129          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF AÇU                                            Yes              No               No



                                                                                                         500 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 621 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
INGE CLAUCIA QUACKEN MANOEL DA COSTA 5076063-35.2019.8.09.0051                  CANCELLATION                        CIVIL COURT OF GOIÂNIA                                       Yes              No               No

INGINACIS MIRANDA SIMAOZINHO                 0841430-22.2019.8.12.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
INGRED MILENA WERCKLOSE CARVALHO             0802324-10.2019.8.18.0123           CHANGE                            CIVIL COURT OF PARNAÍBA                                       Yes              No               No
INGRID ALVES FERREIRA DUARTE                 0000456-86.2018.5.09.0892           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
INGRID BARBOSA GOUVEA                        1002469-72.2020.8.26.0625           CHANGE                            CIVIL COURT OF TAUBATÉ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
INGRID CATARINA MARTINS CAVALCANTE           0301810-65.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
INGRID DE AZEVEDO STHEL PADUA                0017498-78.2019.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                        Yes              No               No
INGRID FERREIRA LAZARO                       1001348-40.2017.5.02.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
INGRID FONTANA RADAVELLI CORREA              9008103-90.2019.8.21.0008           CANCELLATION                      CIVIL COURT OF CANOAS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
INGRID GOMES RUBIO                           3003215-18.2019.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
INGRID GOMES RUBIO                           3000035-57.2020.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
INGRID GOMES RUBIO                           3003215-18.2019.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
INGRID GUIMARAES TAVARES                     0045951-04.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
INGRID KARINA LOPES DE SOUZA                 0614463-09.2020.8.04.0001           RESERVATION                       CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
INGRID KARINA LOPES DE SOUZA                 0614463-09.2020.8.04.0001           RESERVATION                       CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
INGRID MAIA ROMCY                            0800457-09.2020.8.10.0013           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
INGRID MARTINS                               1001498-90.2019.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
INGRID MELLO                                 35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
INGRID MELLO                                 35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No

INGRID MELO ARAUJO                           0036788-39.2019.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                         Yes              No               No
INGRID PEREIRA GALDINO                       0000252-45.2019.5.13.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                             Yes              Yes              No
INGRID PESSANHA ALVES MACIEL                 0039530-03.2019.8.19.0014           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CAMPOS DOS GOYTACAZES                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
INGRID SANTOS ARAUJO SILVA                   7010833-05.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
INGRID SANTOS SOUSA COSMO                    0046897-15.2019.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
INGRID SCHMIDT PRADO                         0024414-04.2020.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                       Yes              No               No
INGRID STEFFANY SANTOS DA SILVA              0000564-61.2019.5.13.0022           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                             Yes              Yes              No
INGRID VALENTIN DA SILVA                     0001377-66.2017.5.07.0009           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
INGRID YASMIM ULCHOA DE ALMEIDA              7058268-72.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
INGRIDI TAVARES RODRIGUES                    1102158-49.2019.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
INGRIDY FARIAS AZEVEDO                       0038072-53.2020.8.19.0001           OVERBOOKING                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No



                                                                                                         501 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 622 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
INGRYD GABRIELLA NASCIMENTO SANTOS         0809529-66.2019.8.15.2001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
INGRYD MARY PEREIRA DA SILVA               0010110-51.2013.5.06.0021            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE RECIFE - PE                             No               Yes              Yes
INNOVA TELECOMUNICAES E CONSTRUES
LTDA ME                                    0106011-37.2015.8.14.0301            CIVIL LITIGATION - CARGO            CIVIL COURT OF BELÉM                                         Yes              No               No

INSPETOR CHEFE DA ALFÂNDEGA DO                                                   TAX - JUDICIAL PROCEEDING -       COURT OF 10 ª VARA DAS EXECUÇÕES FISCAIS FEDERAIS
AEROPORTO INTERNACIONAL DE FORTALEZA 0020869-47.2017.4.03.6225                   OTHERS                            DE SÃO PAULO                                                  Yes              Yes              No

INSPETOR CHEFE DA ALFÂNDEGA DO                                                   TAX - JUDICIAL PROCEEDING -       COURT OF 10 ª VARA DAS EXECUÇÕES FISCAIS FEDERAIS
AEROPORTO INTERNACIONAL DE GUARULHOS         0020869-47.2017.4.03.6224           OTHERS                            DE SÃO PAULO                                                  Yes              Yes              No
INSPETOR CHEFE DA ALFÂNDEGA DO
AEROPORTO INTERNACIONAL DE SÃO PAULO                                             TAX - JUDICIAL PROCEEDING -       COURT OF 10 ª VARA DAS EXECUÇÕES FISCAIS FEDERAIS
(GRU)                                        0020869-47.2017.4.03.6210           OTHERS                            DE SÃO PAULO                                                  Yes              Yes              No
INSPETOR CHEFE DA ALFÂNDEGA DO
AEROPORTO INTERNACIONAL DO RIO DE                                                TAX - JUDICIAL PROCEEDING -       COURT OF 10 ª VARA DAS EXECUÇÕES FISCAIS FEDERAIS
JANEIRO (GIG)                                0020869-47.2017.4.03.6211           OTHERS                            DE SÃO PAULO                                                  Yes              Yes              No
INSPETOR CHEFE DA ALFÂNDEGA DO
AEROPORTO INTERNACIONAL TANCREDO                                                 TAX - JUDICIAL PROCEEDING -       COURT OF 10 ª VARA DAS EXECUÇÕES FISCAIS FEDERAIS
NEVE/CONFINS                                 0020869-47.2017.4.03.6223           OTHERS                            DE SÃO PAULO                                                  Yes              Yes              No
INSPETOR DA RECEITA FEDERAL NO
AEROPORTO INTERNACIONAL DE GUARULHOS
- SP                                         2004.61.19.003418-5                 TAX - LEGAL PROCEEDING            COURT OF 1ª VARA FÓRUM FEDERAL DE GUARULHOS                   Yes              No               No
INSPETOR DA RECEITA FEDERAL NO
AEROPORTO INTERNACIONAL DE GUARULHOS                                                                               COURT OF 5ª VARA DO FÓRUM FEDERAL DE
- SP                                         0003854-17.2004.4.03.6119           TAX - LEGAL PROCEEDING            GUARULHOS                                                     Yes              No               No
INSPETOR DA RECEITA FEDERAL NO
AEROPORTO INTERNACIONAL DE GUARULHOS                                                                               COURT OF 6ª TURNA DO TRIBUNAL REGIONAL FEDERAL
- SP                                         2010.03.00.021660-7                 TAX - LEGAL PROCEEDING            DA 3ª REGIÃO                                                  Yes              No               No
INSPETOR DA RECEITA FEDERAL NO
AEROPORTO INTERNACIONAL DO RIO DE                                                TAX - JUDICIAL PROCEEDING -
JANEIRO                                      0020869-47.2017.4.03.6188           OTHERS                            COURT OF JUSTIÇA FEDERAL DO RIO DE JANEIRO                    Yes              Yes              No
INSPETOR DA RECEITA FEDERAL NO
AEROPORTO INTERNACIONAL DO RIO DE                                                TAX - JUDICIAL PROCEEDING -
JANEIRO                                      0020869-47.2017.4.03.6189           OTHERS                            COURT OF JUSTIÇA FEDERAL DO RIO DE JANEIRO                    Yes              Yes              No
                                                                                 TAX - JUDICIAL PROCEEDING -
INSPETOR-CHEFE DA ALFÂNDEGA DE CNF           0020869-47.2017.4.03.6191           OTHERS                            COURT OF 7ª VARA FEDERAL DE BELO HORIZONTE                    Yes              Yes              No
INSPIRAD PRODUCOES LTDA                      1042288-39.2020.8.26.0100           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 TAX - JUDICIAL PROCEEDING -
INSS E UNIÃO FEDERAL                         0020869-47.2017.4.03.6202           OTHERS                            COURT OF 4ª TURMA ESPECIALIZADA                               Yes              Yes              No
                                                                                 TAX - JUDICIAL PROCEEDING -
INSS E UNIÃO FEDERAL                         0020869-47.2017.4.03.6203           OTHERS                            COURT OF 4ª TURMA ESPECIALIZADA                               Yes              Yes              No
                                                                                 TAX - JUDICIAL PROCEEDING -
INSS E UNIÃO FEDERAL                         0020869-47.2017.4.03.6204           OTHERS                            COURT OF 4ª TURMA ESPECIALIZADA                               Yes              Yes              No

INSTITUTO CERTIFIED HUMANE BRASIL            0300530-81.2019.8.24.0078           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF URUSSANGA                                        Yes              No               No
INSTITUTO ESTADUAL DE PROTEÇÃO E
DEFESA DO CONSUMIDOR - PROCON/ES             5002239-25.2017.8.08.0024           CIVIL LITIGATION - COLLECTION     CIVIL COURT OF VITÓRIA                                        Yes              No               No
INSTITUTO ESTADUAL DE PROTEÇÃO E                                                 CIVIL LITIGATION - TICKETING /
DEFESA DO CONSUMIDOR - PROCON/ES             5000423-08.2017.8.08.0024           BILLING                           CIVIL COURT OF VITÓRIA                                        Yes              No               No
INTERBRAS TURISMO LTDA                       0826388-17.2017.8.14.0301           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELÉM                                          Yes              No               No



                                                                                                         502 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 623 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
INTERCONTINENTAL VIAGENS E TURISMO                                              CIVIL LITIGATION - IMPROPER
LTDA                                       0003958-64.2016.8.08.0024            COLLECTION                          CIVIL COURT OF VITÓRIA                                       Yes              No               No
INTERCONTINENTAL VIAGENS E TURISMO                                              CIVIL LITIGATION - TICKET /
LTDA                                       0019557-72.2018.8.08.0024            RESERVATION                         CIVIL COURT OF VITÓRIA                                       Yes              No               No
INTERCONTINENTAL VIAGENS E TURISMO                                              CIVIL LITIGATION - TRAVEL
LTDA                                       5001078-72.2020.8.08.0024            AGENCY                              CIVIL COURT OF ESPIRITO SANTO                                Yes              No               No
INTERLAKEN PASSAGENS E TURISMO LTDA        0029954-77.2017.8.16.0001            CIVIL LITIGATION - GENERAL          CIVIL COURT OF CURITIBA                                      Yes              No               No
INTERMODAL BRASIL LOGISTICA LTDA           1048804-83.2017.8.26.0002            CIVIL LITIGATION - CARGO            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
IOANNA SALIVEROS SILVA                     1008123-69.2020.8.26.0001            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
IOHANA DA COSTA CUNHA                      0008549-60.2019.8.25.0034            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF ITABAIANA                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
IOHANNA PALUMBO RIBEIRO                    1000149-33.2020.8.26.0016            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

IOLANDA BATISTA CUNHA CALDEIRA               1012825-55.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IOLANDA FONSECA GONCALVES                    1005672-68.2020.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
IOLANDA MARIA RODRIGUES                      0190317-74.2018.8.13.0231           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIBEIRÃO DAS NEVES                             Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
IOLE KELSCH FERREIRA RAMOS                   0039495-72.2019.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IONA RODRIGUES TORRE                         1005765-24.2020.8.26.0554           CANCELLATION                      CIVIL COURT OF SANTO ANDRÉ                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
IONALDO DE JESUS NASCIMENTO                  0001289-34.2020.8.05.0201           RESERVATION                       CIVIL COURT OF PORTO SEGURO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
IONALDO DE JESUS NASCIMENTO                  0001289-34.2020.8.05.0201           RESERVATION                       CIVIL COURT OF PORTO SEGURO                                   Yes              Yes              No

IONARA DE ASSIS ANTUNES                      0800848-85.2020.8.15.0251           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PATOS                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IONARA OLIVEIRA DE DEUS                      0800580-38.2019.8.18.0136           CANCELLATION                      CIVIL COURT OF TERESINA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
IONARA OLIVEIRA DE DEUS                      0800580-38.2019.8.18.0136           CANCELLATION                      CIVIL COURT OF TERESINA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
IONE BAPTISTA DA SILVA                       0018611-84.2019.8.19.0210           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

IONE CAMPOLINA ADAID                         5003484-28.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              Yes              No

IONE CAMPOLINA ADAID                         5003484-28.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
IONE DA SILVA MESQUITA                       7009696-51.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
IONE DARC DA SILVA ALEXANDRE                 0001635-08.2012.5.03.0092           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
IONE JOCAGE VENKE                            1007857-79.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IONE MARIA BARBOSA FREIRE                    0820998-68.2019.8.20.5106           CANCELLATION                      CIVIL COURT OF MOSSORÓ                                        Yes              No               No
IONE REGINA SLIVIANY                         0043654-28.2018.8.16.0182           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              No               No
IORDAN FERREIRA DA COSTA                     0000214-27.2019.5.13.0005           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                             Yes              Yes              No
IPEM                                         52616.002471/2018-55                CIVIL LITIGATION - BAGGAGE        IPEM                                                          Yes              No               No
IPOJUCA PEREIRA CHAVES                       5011228-76.2020.8.21.7000           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
IPOJUCA PEREIRA CHAVES                       5011228-76.2020.8.21.7000           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No



                                                                                                         503 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 624 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - TICKET /
IRACELIA QUERINO FRANCO                     09271/2020/CIP                       RESERVATION                         CIVIL COURT OF CAMPINAS                                      Yes              No               No
IRACEMA AIRES DE CARVALHO                   0002034-25.2016.5.11.0011            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE MANAUS - AM                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
IRACEMA ALVES GOMES                         0001050-16.2020.8.19.0209            OVERBOOKING                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
IRACEMA CORREIA DE ANDRADE SANTOS           0064189-71.2020.8.05.0001            RESERVATION                         CIVIL COURT OF SALVADOR                                      Yes              No               No
IRACEMA COSMO DE ARAUJO                     3000163-78.2020.8.06.0035            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF ARACATI                                            Yes              Yes              No
IRACEMA COSMO DE ARAUJO                     3000163-78.2020.8.06.0035            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF ARACATI                                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
IRACEMA DI FRANCO BICUDO OLIVEIRA           1002938-47.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IRACEMA GROTTO FORMIGHIERI                  0044028-76.2017.8.16.0021            CHANGE                              CIVIL COURT OF CASCAVEL                                      Yes              No               No
IRACI COELHO CAVALCANTE                     0000092-10.2018.8.18.0118            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF VÁRZEA GRANDE                                      Yes              No               No
IRACI DO NASCIMENTO SILVA                   1000230-32.2018.5.02.0319            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
IRACI FERNANDES DA SILVA                    0805937-36.2020.8.20.5106            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MOSSORÓ                                       Yes              No               No
IRACI GOMES SANTOS                          0029070-49.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IRACILDA RODRIGUES DE AGUIAR                0703032-42.2020.8.07.0020            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
IRAIDE TEIXEIRA SABADIN                     0006465-45.2020.8.16.0182            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              Yes              No
IRAIDE TEIXEIRA SABADIN                     0006465-45.2020.8.16.0182            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
IRAMAR MARQUES RAMOS                        0800595-04.2020.8.12.0018            CANCELLATION                        CIVIL COURT OF PARANAÍBA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IRAN ALMEIDA BARBOSA                        3057749-29.2011.8.13.0024            OVERBOOKING                         CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

IRAN FERNANDES TEIXEIRA DE AZEVEDO            1067702-76.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

IRAN MARIANO DA SILVA                         1050609-37.2018.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
IRANDI IZIDORO DE SOUZA                       5139209-57.2018.8.13.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
IRANI BRANT DE ARAUJO                         0002840-24.2014.5.02.0062          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
IRANI FERNANDES MENDONCA                      5025342-81.2019.8.13.0079          RESERVATION                        CIVIL COURT OF CONTAGEM                                       Yes              No               No
IRANI MARIA PAETZOLD                          0000895-29.2019.5.09.0095          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IRANI RODRIGUES DE SOUZA                      0001364-35.2020.8.19.0023          CHANGE                             CIVIL COURT OF ITABORAÍ                                       Yes              No               No

IRANIL DOS SANTOS VIEIRA                      0042896-45.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
IRANILDO ARAUJO DOS SANTOS                    0000712-22.2012.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                No               Yes              Yes
IRAQUIEDINA ASSIS SANTOS MARQUES              1000407-87.2013.5.02.0313          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
IRASEMA BORCELA GOMEZ                         1008617-94.2020.8.26.0562          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SANTOS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IRENE ALVES RIBEIRO                           0030503-39.2018.8.19.0205          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IRENE ANDRÉ DE LIMA CUTRIM                    0827052-77.2019.8.14.0301          CANCELLATION                       CIVIL COURT OF BELÉM                                          Yes              No               No

IRENE MAI PEDERSEN                            1006172-37.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
IRENE ROSA DE OLIVEIRA                        0012344-29.2017.5.03.0092          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              Yes              No
IRENICE MARIA DA PENHA CABRAL                 0000389-98.2015.5.06.0023          INDIVIDUAL LABOR CLAIM          JUSTIÇA DO TRABALHO/PE                                           Yes              Yes              No




                                                                                                         504 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 625 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - BOARDING
IRENICE TELES DA SILVA                      0223720-33.2019.8.05.0001            IMPEDIMENT                          CIVIL COURT OF SALVADOR                                      Yes              No               No
IRINEU RIBEIRO DE MELO JUNIOR               5578346-71.2019.8.09.0051            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
IRIS CUBITS ALMEIDA                         0006528-95.2019.8.17.8227            CIVIL LITIGATION - SERVICE          CIVIL COURT OF JABOATÃO DOS GUARARAPES                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IRIS DANTAS DA MOTA                         0306164-29.2019.8.24.0023            CHANGE                              CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IRIS GABRIELLE DOS SANTOS BERNARDO          7055343-06.2019.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
IRIS MARIA DE SOUSA SILVA                   23.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FORTALEZA                                     Yes              No               No
IRIS MARIA DE SOUSA SILVA                   23.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IRIS TAVARES BOMFIM                         0047661-26.2018.8.19.0038            CHANGE                              CIVIL COURT OF NOVA IGUAÇU                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IRISMAR LIMA DA SILVA                       0700203-27.2020.8.07.0008            OVERBOOKING                         CIVIL COURT OF BRASÍLIA                                      Yes              No               No
IRLANDO PEREIRA CANSANCAO NETO              0634614-85.2019.8.04.0015            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MANAUS                                        Yes              No               No
IRLANDSON MORAES MOTA                       0002018-59.2010.5.02.0067            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
IRLEIDE DA SILVA E SILVA                    0000156-55.2020.8.05.0039            CANCELLATION                        CIVIL COURT OF CAMAÇARI                                      Yes              No               No
IRMA KELLER                                 9000682-79.2020.8.21.0019            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF NOVO HAMBURGO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IRMA MARIA DE OLIVEIRA BRANDAO              0002543-58.2019.8.25.0027            CANCELLATION                        CIVIL COURT OF ESTÂNCIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IRMANDA DE ALMEIDA GUIMARAES                0824923-20.2018.8.12.0001            OVERBOOKING                         CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IRMGARD CATARINA LEDUR                      5004240-84.2020.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
IRONALDA NOESIA DE OLIVEIRA                 1007171-18.2019.8.26.0198            RESERVATION                         CIVIL COURT OF FRANCO DA ROCHA                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ISA GABRIELA VIEIRA DE ANDRADE              0000216-72.2020.8.17.8226            CANCELLATION                        CIVIL COURT OF PETROLINA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ISA MALDONADO TELES DE VASCONCELOS          1000446-58.2020.8.26.0010            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ISAAC ABRAO BENCHIMOL                       0605174-23.2018.8.04.0001            COLLECTION                          CIVIL COURT OF MANAUS                                        Yes              No               No

ISAAC ANDERSON DE CARVALHO OLIVEIRA           0012560-20.2019.8.27.2737          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO NACIONAL                                 Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ISAAC GUIMARAES PESSOA DE AZEVEDO             0808816-23.2019.8.14.0028          IMPEDIMENT                         CIVIL COURT OF MARABÁ                                         Yes              No               No
ISAAC JOSE GREGORIO                           0002370-46.2020.8.19.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ISAAC MESQUITA MOISES                         1001058-84.2016.5.02.0032          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ISAAC RAMIRO BENTES                           0823851-77.2019.8.14.0301          CANCELLATION                       CIVIL COURT OF BELÉM                                          Yes              No               No
ISAAC SANTOS FERREIRA                         0800161-73.2020.8.20.5100          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF AÇU                                            Yes              Yes              No
ISAAC SANTOS FERREIRA                         0800161-73.2020.8.20.5100          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF AÇU                                            Yes              Yes              No
ISAAC TULLER FREITAS ALMIRAO                  0009650-91.2020.8.16.0182          CIVIL LITIGATION - SERVICE         CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ISABEL ABUCHAM CANDIDO                        1029675-98.2018.8.26.0506          OVERBOOKING                        CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
ISABEL BOZZO GREGGORUTTI                      1003764-25.2019.8.26.0191          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FERRAZ DE VASCONCELOS                          Yes              No               No
ISABEL CAROLINA DE LIMA SANTOS                51.030.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CÁCERES                                        Yes              No               No
ISABEL CAROLINA DE LIMA SANTOS                51.030.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CÁCERES                                        Yes              No               No




                                                                                                         505 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 626 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - PRE-
ISABEL CRISTINA ABREU GANDARELA             0072823-56.2020.8.05.0001            REGISTRATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
ISABEL CRISTINA AMARAL DE SOUSA ROSSO
NELSON                                      0800865-83.2020.8.20.5004            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                             Yes              No               No
ISABEL CRISTINA MAIA                        0018941-86.2019.8.26.0016            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ISABEL CRISTINA MARTINS SILVA               0000703-03.2016.8.10.0070            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF ARARI                                         Yes              No               No
ISABEL CRISTINA MONTEIRO MAGALHAES          35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ISABEL CRISTINA SIQUEIRA                    31.014.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SETE LAGOAS                                   Yes              No               No
ISABEL DA SILVA FORMANIAK                   0010394-41.2016.5.15.0106            INDIVIDUAL LABOR CLAIM              2ª VARA DO TRABALHO DE SÃO CARLOS                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ISABEL DE ARAUJO MENESES                    0803700-56.2020.8.15.0001            CANCELLATION                        CIVIL COURT OF CAMPINA GRANDE                                Yes              No               No
ISABEL DE CARVALHO SOUZA BOTELHO            0033670-52.2018.8.19.0209            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ISABEL E SILVA DE ANDRADE MANZOLILLO        3000302-63.2019.8.06.0003            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FORTALEZA                                     Yes              No               No
ISABEL GONZAGA SEMANI                       0000023-04.2017.5.10.0015            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No

ISABEL IANOSKI ANIBALETO                      9002251-23.2019.8.21.2001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
ISABEL LOPES BALMAS                           1001932-73.2019.5.02.0320          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ISABEL MARIA DA SILVA                         0000448-39.2017.5.06.0016          INDIVIDUAL LABOR CLAIM             VARA DO TRABALHO DO RECIFE - PE                               Yes              Yes              No
ISABEL SILVA DE ARAUJO                        1002334-68.2016.5.02.0706          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
ISABEL SOUZA LIMA                             0802206-73.2017.8.14.0201          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF BELÉM                                          Yes              No               No

ISABEL TORRES FROZONI                         1052057-11.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ISABELA ALMEIDA OLIVEIRA SANTOS               0067503-25.2020.8.05.0001          RESERVATION                        CIVIL COURT OF SALVADOR                                       Yes              No               No
ISABELA ALMEIDA SILVA                         0065946-03.2020.8.05.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ISABELA AMORIM LOBO LOURENCO GOMES            0269838-77.2019.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ISABELA ANTUNES LEONEL                        0053800-16.2019.8.16.0014          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ISABELA BOECHAT POVOA MACIEL                  0012644-07.2020.8.08.0347          CANCELLATION                       CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ISABELA CAPPELLETTI MARTINI                   1074089-10.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ISABELA CARLA DOS SANTOS VALENCIO             1006887-06.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ISABELA CARRA SCHIOCHET                       0073930-38.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ISABELA CARRA SCHIOCHET                       0076459-30.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No

ISABELA DE ARAUJO E SANTOS                    0311306-63.2018.8.24.0018          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CHAPECÓ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ISABELA DE CAMARGO CRIADO                     1001083-57.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ISABELA DE CAMARGO CRIADO                     1001083-57.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ISABELA DE DEUS CORDEIRO                      0010165-08.2020.8.08.0746          CANCELLATION                       CIVIL COURT OF VIANA                                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ISABELA DE JESUS QUEIROZ PEREIRA              0750700-55.2019.8.07.0016          RESERVATION                        CIVIL COURT OF BRASÍLIA                                       Yes              No               No

ISABELA DE OLIVEIRA                           0013210-81.2019.8.16.0083          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FRANCISCO BELTRÃO                                 Yes              No               No



                                                                                                         506 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 627 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
ISABELA DE SOUZA PEASSON                   0044907-51.2018.8.16.0182            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ISABELA FARIA BRANDAO                      1013147-95.2020.8.11.0001            CHANGE                              CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ISABELA FERNANDES DA COSTA                 0012949-74.2020.8.16.0021            RESERVATION                         CIVIL COURT OF CASCAVEL                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
ISABELA FERNANDES DA COSTA                 0012949-74.2020.8.16.0021            RESERVATION                         CIVIL COURT OF CASCAVEL                                      Yes              Yes              No
ISABELA FERNANDES DOS SANTOS               0611901-79.2019.8.04.0092            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MANAUS                                        Yes              No               No
ISABELA FREITAS MACHADO ROCHA              0025271-95.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ISABELA GALVÃO NASCIMENTO                  0039074-63.2019.8.17.2001            CHANGE                              CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ISABELA GARRIDO BANDEIRA                   1000573-79.2020.8.26.0629            RESERVATION                         CIVIL COURT OF TIETÊ                                         Yes              No               No
ISABELA GONCALVES BARROS NUNES             0800708-37.2020.8.18.0164            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ISABELA GROPPO MANSANO BATISTA             1009562-39.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
ISABELA LIMA DA CUNHA                      0135618-25.2018.8.21.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
ISABELA MARIA GODOY                        1017952-05.2019.8.26.0003            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ISABELA MARIA GONCALVES STRUZZIATTO        1005474-55.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ISABELA MARIA SILVA LEAO                   5003899-13.2019.8.13.0261            OVERBOOKING                         CIVIL COURT OF FORMIGA                                       Yes              No               No

ISABELA MELLO VILARINHO SOARES               1009204-50.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

ISABELA PINTO MENDONCA                       5004077-71.2019.8.08.0011           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CACHOEIRO DE ITAPEMIRIM                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ISABELA PORTELA REDIGHIERI                   0014453-03.2018.8.08.0347           CANCELLATION                    CIVIL COURT OF VITÓRIA                                          Yes              No               No

ISABELA ROMEIRO MOTA                         0003918-04.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              Yes              No

ISABELA ROMEIRO MOTA                         0003918-04.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ISABELA SCARPAT FERREIRA                     5000095-55.2020.8.08.0030           CANCELLATION                    CIVIL COURT OF LINHARES                                         Yes              No               No
ISABELA SOLAR                                1002647-63.2020.8.26.0320           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF LIMEIRA                                          Yes              No               No

ISABELA STEFANES PACHECO                     0800655-19.2020.8.12.0101           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF DOURADOS                                       Yes              No               No
ISABELA STEFANES PACHECO                     0800833-65.2020.8.12.0101           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF DOURADOS                                       Yes              No               No
ISABELA TEIXEIRA LEAL DE OLIVEIRA            0810007-68.2019.8.15.2003           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No
ISABELA TEIXEIRA LEAL DE OLIVEIRA            0810007-68.2019.8.15.2003           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No

ISABELA THAIS MIRANDA                        5008340-64.2020.8.13.0079           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CONTAGEM                                       Yes              No               No
ISABELA VIANA OLIVEIRA                       5044361-10.2020.8.13.0024           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
ISABELA VITORIA FELBERK DE OLIVEIRA          7002295-98.2020.8.22.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ISABELA ZEVE DE SOUSA                        1006947-52.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No

ISABELE FERNANDA GONCALVES                   1002165-43.2020.8.26.0344           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MARÍLIA                                          Yes              No               No
ISABELE MARTINS FRAUCHES                     0002028-68.2019.8.19.0066           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF VOLTA REDONDA                                    Yes              No               No



                                                                                                         507 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 628 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ISABELE TOLEDO ARROIO                        7050762-45.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ISABELLA ABOUD PERIQUITO FORTES              0836195-02.2017.8.10.0001          CHANGE                             CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ISABELLA ARAUJO FALANGOLA                    0010476-89.2020.8.17.8201          CHANGE                             CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ISABELLA BITTENCOURT DE OLIVEIRA             1019496-28.2019.8.26.0003          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ISABELLA BRASILEIRO SOUCY                    0820787-73.2019.8.15.2001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No

ISABELLA CARDOSO DE OLIVEIRA BOTREL          0125299-41.2018.8.13.0188          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF NOVA LIMA                                      Yes              No               No
ISABELLA CRUZ VALENTE                        1025720-67.2019.8.26.0007          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ISABELLA DE ALMEIDA LEITE DE SOUZA           1000302-39.2020.8.26.0704          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ISABELLA DE JESUS CASAES                     0000968-71.2020.8.05.0080          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ISABELLA DE LEMOS VASCONCELOS SENA           0716913-98.2020.8.07.0016          CANCELLATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ISABELLA DE MELLO DANNEMANN                  0039493-78.2020.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

ISABELLA DOS SANTOS GONCALVES                5016993-26.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              Yes              No

ISABELLA DOS SANTOS GONCALVES                5016993-26.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
ISABELLA FONSECA TORRES VILACA               0810326-91.2020.8.14.0301          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ISABELLA KATRIN ALVES DE OLIVEIRA            1040274-22.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ISABELLA MULLER MIRANDA                      0058884-19.2020.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ISABELLA NOGUEIRA DE VASCONCELOS REIS        5613729-66.2018.8.09.0077          CANCELLATION                       CIVIL COURT OF IPORÁ                                          Yes              No               No

ISABELLA PONTES DE ALBUQUERQUE               0700132-38.2020.8.02.0081          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ISABELLA PRADA                               1111617-75.2019.8.26.0100          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ISABELLA REIS ABREU                          0001462-93.2020.8.16.0058          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CAMPO MOURÃO                                   Yes              No               No
ISABELLA RODRIGUES LIMA                      0000764-18.2019.5.10.0001          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ISABELLA RODRIGUES LIMA                      0000529-51.2019.5.10.0001          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ISABELLA RODRIGUES LIMA                      0000530-36.2019.5.10.0001          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ISABELLA RODRIGUES LIMA                      0000528-66.2019.5.10.0001          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ISABELLA RUTH CORREA FLORENCIO               0000041-40.2020.8.19.0202          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
ISABELLA RUTH CORREA FLORENCIO               0000041-40.2020.8.19.0202          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ISABELLA SIRIN SCAFF                         1000064-12.2020.8.11.0001          CANCELLATION                       CIVIL COURT OF CUIABÁ                                         Yes              No               No

ISABELLA VIANA FONSECA                       5000288-78.2020.8.13.0338          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ITAÚNA                                            Yes              Yes              No

ISABELLA VIANA FONSECA                       5000288-78.2020.8.13.0338          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF ITAÚNA                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ISABELLE COSTA PORTO                         0024478-74.2019.8.17.2001          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
ISABELLE SARAIVA CORREIA NOGUEIRA            0762913-93.2019.8.07.0016          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BRASÍLIA                                       Yes              No               No
ISABELLE SARAIVA CORREIA NOGUEIRA            0762913-93.2019.8.07.0016          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BRASÍLIA                                       Yes              No               No



                                                                                                        508 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 629 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
ISABELLE WOLBERT                            0002002-28.2020.8.16.0031            CANCELLATION                        CIVIL COURT OF GUARAPUAVA                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ISABELLE WOLBERT                            0002002-28.2020.8.16.0031            CANCELLATION                        CIVIL COURT OF GUARAPUAVA                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ISABELLI CAROLINA RAMOS DAMBROS             5005139-14.2019.8.24.0008            CANCELLATION                        CIVIL COURT OF BLUMENAU                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ISABELLY CRISTINA DIAS NERY                 0631022-12.2018.8.04.0001            RESERVATION                         CIVIL COURT OF MANAUS                                        Yes              No               No
ISABELLY HINGRID FERREIRA DA COSTA          0000273-18.2020.5.13.0025            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA                                            Yes              No               No
ISABELLY NUNES HAMU                         52.001.022.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
ISABELLY NUNES HAMU                         52.001.022.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
ISABELLY SUIANNY ALVES DE BRITO             0819198-05.2019.8.20.5106            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MOSSORÓ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ISABELY PESSOA DE OLIVEIRA                  7006483-71.2019.8.22.0001            RESERVATION                         CIVIL COURT OF PORTO VELHO                                   Yes              No               No
ISAC GOMES FERNANDES                        1000945-70.2015.5.02.0322            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
ISACC VIEIRA DOS SANTOS                     0001534-30.2013.5.20.0005            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE ARACAJÚ                                 Yes              Yes              No

ISADORA ALEXIA DANTAS SOARES                  0801545-53.2020.8.20.5106          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MOSSORÓ                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ISADORA ALEXIA DANTAS SOARES                  0816550-52.2019.8.20.5106          CHANGE                          CIVIL COURT OF MOSSORÓ                                           Yes              No               No

ISADORA ALEXIA DANTAS SOARES                  0801545-53.2020.8.20.5106          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MOSSORÓ                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ISADORA AZARO BOMFIM                          1129010-13.2019.8.26.0100          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                         Yes              No               No

ISADORA BARREIRO MENEZES                      1016993-03.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

ISADORA BELLAVINHA MACIEL                     5040414-45.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              Yes              No

ISADORA BELLAVINHA MACIEL                     5040414-45.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              Yes              No

ISADORA BOLSI DE VASCONCELOS                  0006514-29.2018.8.21.0017          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LAJEADO                                           Yes              No               No

ISADORA DIAS VIEIRA LEITE                     0807843-97.2018.8.10.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO LUÍS                                          Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
ISADORA FIGUEIREDO LEAL                       5004122-66.2019.8.21.3001          PASSENGER                       CIVIL COURT OF PORTO ALEGRE                                      Yes              No               No

ISADORA GONCALVES COSTA OSTERNO               0156204-66.2019.8.06.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ISADORA KETELIN DE SOUZA WINTERINK            0019421-37.2019.8.16.0018          CHANGE                          CIVIL COURT OF MARINGÁ                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ISADORA LEMOS BORGES DE FIGUEIREDO            5032598-12.2020.8.13.0024          CANCELLATION                    CIVIL COURT OF BELO HORIZONTE                                    Yes              Yes              No

ISADORA LEMOS BORGES DE FIGUEIREDO            5032776-58.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
ISADORA LEMOS BORGES DE FIGUEIREDO            5032859-74.2020.8.13.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ISADORA LEMOS BORGES DE FIGUEIREDO            5033511-91.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ISADORA LEMOS BORGES DE FIGUEIREDO            5032598-12.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No




                                                                                                         509 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 630 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - SEAT
ISADORA LICKS                             9080565-66.2019.8.21.0001            COMFORT                             CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ISADORA LIMA PIMENTEL                     0800697-92.2020.8.18.0136            CHANGE                              CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ISADORA MARIA RODRIGUES PEREIRA           0002862-65.2020.8.16.0019            CANCELLATION                        CIVIL COURT OF PONTA GROSSA                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ISADORA PACHECO NUNES                     0027672-82.2018.8.08.0024            CANCELLATION                        CIVIL COURT OF VITÓRIA                                       Yes              No               No
ISADORA PEREIRA ZELINSCHI ARRUDA          1002041-98.2016.5.02.0318            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                               CIVIL LITIGATION - PRE-
ISADORA SILVA MELLO                       1000756-76.2020.8.26.0297            REGISTRATION                        CIVIL COURT OF JALES                                         Yes              No               No

ISADORA TONATTO MOREIRA                      7048574-50.2017.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ISADORA VALENTE ROSA                         0004449-15.2019.8.24.0091           CANCELLATION                    CIVIL COURT OF FLORIANÓPOLIS                                   Yes              No               No

ISAEL ALVES VIANA JUNIOR                     1018494-16.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
ISAEL PEREIRA DA SILVA JUNIOR                0012145-96.2016.5.15.0095           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CAMPINAS                                Yes              Yes              No
ISAIAS BARCELOS MARTINS                      0001337-76.2020.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ISAIAS CARDOSO DE SOUZA                      0001009-63.2020.8.05.0201           RESERVATION                       CIVIL COURT OF PORTO SEGURO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ISAIAS MOREIRA DA SILVA                      0202059-65.2019.8.04.0020           IMPEDIMENT                        CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
ISAIAS MOREIRA DA SILVA                      0202059-65.2019.8.04.0020           IMPEDIMENT                        CIVIL COURT OF MANAUS                                        Yes              Yes              No
ISAIAS OSCAR SKEETE JUNIOR                   0807997-09.2020.8.14.0301           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ISAIAS TAVARES DA SILVA NETO                 52.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF GOIÂNIA                                       Yes              No               No
ISAILDA PRADO DE OLIVEIRA SOUZA
CARDOSO                                      1000759-80.2015.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
ISALTINO DOS ANJOS                           0000365-47.2013.5.05.0030           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                No               Yes              Yes

ISAQUE BENTO DA SILVA                        0000663-80.2017.8.16.0082           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FORMOSA DO OESTE                              Yes              No               No
ISAU BRAGA DE VASCONCELOS                    3003196-12.2019.8.06.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                     Yes              No               No
ISAURA ANA PEREIRA DE SOUZA                  5000252-11.2020.8.13.0702           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
ISAURA MARIA DE ANDRADE NETA                 8003985-51.2019.8.05.0229           LITIGATION - CIVIL                CIVIL COURT OF SANTO ANTÔNIO DE JESUS                        Yes              No               No
ISBELLA MARIA DE JESUS CASAES                0001661-55.2020.8.05.0080           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No

ISETE DO NASCIMENTO MORAIS                   7009453-10.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ISIANE LIMA DA SILVA                         7049838-34.2019.8.22.0001           OVERBOOKING                     CIVIL COURT OF PORTO VELHO                                     Yes              No               No

ISIS CAMARA RODRIGUES                        0822677-78.2019.8.12.0110           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO GRANDE                                    Yes              Yes              No

ISIS CAMARA RODRIGUES                        0822677-78.2019.8.12.0110           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO GRANDE                                    Yes              Yes              No

ISIS DINIZ LIMA PIRES                        0600960-86.2020.8.01.0070           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO BRANCO                                      Yes              No               No

ISIS RAQUEL PONTES VIANA                     1018501-08.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                           Yes              No               No



                                                                                                        510 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 631 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ISIS ZANSAVIO TEIXEIRA                      25.001.018.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF ITAPORANGA                                    Yes              No               No
ISIS ZANSAVIO TEIXEIRA                      25.001.018.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF ITAPORANGA                                    Yes              No               No
ISLEY SOCORRO CRUZ DE MESQUITA              0673973-84.2019.8.04.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MANAUS                                        Yes              No               No
ISMAEL CARLOS DE OLIVEIRA DA SILVA          0165600-65.2011.5.21.0006            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE NATAL - RN                              No               Yes              Yes
                                                                                 CIVIL LITIGATION - IMPROPER
ISMAEL DE FREITAS AGUIAR                    0004747-75.2018.8.16.0184            COLLECTION                          CIVIL COURT OF CURITIBA                                      Yes              No               No
ISMAEL DE OLIVEIRA DA SILVA                 0001031-24.2011.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

ISMAEL DIEDRICH                               9000055-88.2020.8.21.0047          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF ESTRELA                                        Yes              No               No
ISMAEL DO NASCIMENTO SILVA                    0825195-17.2018.8.18.0140          CIVIL LITIGATION - CARGO           CIVIL COURT OF TERESINA                                       Yes              No               No
ISMAEL FREIRE LIMA                            0010049-61.2017.5.15.0067          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ISMAEL PEDROSA MACHADO                        0046348-96.2015.8.06.0070          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CRATEÚS                                        Yes              No               No
ISMAEL SANTOS REIS                            0101047-60.2019.5.01.0046          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
ISMAEL SCHETTINI TRIGUEIRO                    0636095-83.2019.8.04.0015          COLLECTION                         CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
ISMAEL SCHETTINI TRIGUEIRO                    0636095-83.2019.8.04.0015          COLLECTION                         CIVIL COURT OF MANAUS                                         Yes              Yes              No
ISMAILTON PEREZ DE OLIVEIRA                   0010142-41.2016.5.15.0008          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ISMMAELLI CARVALHO VERAS                      0883410-76.2019.8.15.2001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No

ISNAD ANTONIO TORRES ARAUJO JUNIOR            1005174-69.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ISRAEL ANDRADE ALVES                          3334944-04.2014.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
ISRAEL BATISTA DE OLIVEIRA KALIL              0077700-03.2008.5.05.0036          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
ISRAEL BRUNO RABELO MARQUES                   35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ISRAEL BRUNO RABELO MARQUES                   35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ISRAEL FARIAS RABELO                          1001656-02.2015.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ISRAEL FARIAS RABELO                          1001652-68.2015.5.02.0312          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No

ISRAEL JOSE SZERMAN                           1042033-21.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ISRAEL LEVY MORAES GOMES                      0001508-93.2017.5.08.0015          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ISRAEL LOPES RODRIGUES                        35.001.003.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ISRAEL MACHADO BEZERRA JUNIOR                 0637324-23.2019.8.04.0001          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
ISRAEL PESSOA FERNANDES DE SOUZA              0201991-48.2019.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ISRAEL QUEIROZ CARVALHO DE ARAUJO             0611765-35.2017.8.04.0001          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ISRAEL REMZETTI REGIS REIS                    5000822-42.2019.8.24.0082          OVERBOOKING                        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ISRAEL RODRIGUES ALBUQUERQUE                  1007301-14.2019.8.26.0002          CHANGE                             CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ISRAEL SANTOS DE ALMEIDA                      0020342-57.2019.5.04.0025          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

ISULDA SIEVES SCHULLE                         5002653-78.2020.8.24.0054          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
ISURGICAL HOSPITALAR LTDA                     0809820-56.2020.8.10.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ITACIANE TEIXEIRA BARRETO                     0010911-41.2020.8.19.0204          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ITALA CHAVES SAMPAIO LIMONGI                  0030203-29.2020.8.05.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SALVADOR                                       Yes              No               No
ITALAMI FERRAMENTARIA LTDA EPP                1024426-69.2018.8.26.0506          CIVIL LITIGATION - CARGO           CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No



                                                                                                         511 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 632 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
ITALO ABDIAS PEREIRA LOPES                  0001295-41.2020.8.05.0201            CANCELLATION                        CIVIL COURT OF PORTO SEGURO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ITALO ABDIAS PEREIRA LOPES                  0001295-41.2020.8.05.0201            CANCELLATION                        CIVIL COURT OF PORTO SEGURO                                  Yes              No               No
ITALO BRUNO DE MOURA SARDINHA               0639637-12.2019.8.04.0015            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ITALO CANZI                                 0806997-19.2020.8.12.0110            CANCELLATION                        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ITALO FERNANDO FERREIRA LIMA                0836855-71.2019.8.18.0140            CANCELLATION                        CIVIL COURT OF TERESINA                                      Yes              No               No
ITALO FERNANDO GOMES DA CUNHA               0000178-35.2020.5.10.0004            INDIVIDUAL LABOR CLAIM              CEJUSC                                                       Yes              No               No
ITALO FERNANDO GOMES DA CUNHA               0000183-57.2020.5.10.0004            INDIVIDUAL LABOR CLAIM              CEJUSC                                                       Yes              No               No
ITALO FERNANDO GOMES DA CUNHA               0000292-71.2020.5.10.0004            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ITALO GABRIEL PORTO NAPOLI                  0003184-19.2020.8.19.0208            CHANGE                              CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ITALO LEITE DE PAULA                        1003675-47.2020.8.26.0003            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ITALO MOREIRA                               1000361-34.2020.8.11.0093            RESERVATION                         CIVIL COURT OF FELIZ NATAL                                   Yes              No               No
ITALO OLIVEIRA DA SILVA                     0000357-64.2014.5.21.0006            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ITALO PEDROSA VASCONCELOS                   3000908-92.2019.8.06.0035            RESERVATION                         CIVIL COURT OF ARACATI                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ITALO PETRARCA PUCCINELLI                   0112657-12.2019.8.13.0702            CHANGE                              CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
ITALO POSSI                                 1002568-50.2020.8.26.0008            COMFORT                             CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ITALO VINICIUS SOUSA SANTOS                 0059588-22.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
ITAMAR ANTONIO DE MENDONÇA                  79529                                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SINOP                                         Yes              No               No
ITAMAR ANTONIO IUNG                         0020063-22.2019.5.04.0009            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ITAMAR DE LIMA                              5632455-81.2014.8.09.0060            RESERVATION                         CIVIL COURT OF GOIÂNIA                                       Yes              No               No

ITAMAR FERREIRA DA SILVA                      5208261-09.2019.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              Yes              No

ITAMAR FERREIRA DA SILVA                      5208261-09.2019.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ITAMAR LEONIDAS PINTO PASCHOAL                1055239-29.2019.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
ITAMAR PEREIRA DE SOUZA ZOMPERO               0002043-28.2014.5.23.0106          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO DE VÁRZEA GRANDE                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ITAMAR VODZICKI                               0001641-95.2019.8.16.0079          CANCELLATION                       CIVIL COURT OF DOIS VIZINHOS                                  Yes              No               No
ITAMARA DIAS DA SILVA                         1000569-84.2015.5.02.0710          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No

ITAN SOUSA FERREIRA TELES                     0020150-86.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ITANA ANDRADE SILVA                           0048745-95.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ITANA ANDRADE SILVA                           0048745-95.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No
ITAU SEGUROS S.A                              1053880-27.2013.8.26.0100          CIVIL LITIGATION - CARGO           CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ITAU SEGUROS SOLUCOES CORPORATIVAS
S.A.                                          1009255-97.2016.8.26.0003          CIVIL LITIGATION - CARGO           CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                         512 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 633 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - TICKET /
IURGUE JORDAN MARTINS JUNIOR                9000084-05.2020.8.21.0059            RESERVATION                         CIVIL COURT OF OSÓRIO                                        Yes              No               No
IURI BONFIM MACHADO                         1000759-25.2020.8.26.0008            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
IURI CATTANI JAEGER                         9002294-30.2019.8.21.0070            LITIGATION - CIVIL                  CIVIL COURT OF TAQUARA                                       Yes              No               No
IURI COELHO SERAFINI                        5003919-07.2019.8.08.0014            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF COLATINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IURI DANTAS CAMI?A                          0000897-80.2020.8.19.0209            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IURI DE COUTO POLGA                         0013334-91.2018.8.21.0008            CHANGE                              CIVIL COURT OF CANOAS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IURI FERREIRA BITTENCOURT                   0018159-30.2020.8.16.0014            CANCELLATION                        CIVIL COURT OF LONDRINA                                      Yes              No               No

IURI GADELHA FERREIRA                         7054598-26.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
IURI MARCELO BINOTTI                          1005356-79.2020.8.26.0576          RESERVATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IURI REBOUCAS CHAVES                          7016413-79.2020.8.22.0001          OVERBOOKING                        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
IURI RIBEIRO DOS SANTOS                       0000544-36.2020.8.25.0027          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ESTÂNCIA                                       Yes              No               No
IURI SESSAK                                   0005748-59.2020.8.16.0044          CIVIL LITIGATION - CARGO           CIVIL COURT OF APUCARANA                                      Yes              No               No

IURI WILIAM JESUS DA SILVA                    0201888-41.2019.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              No               No

IURI WILIAM JESUS DA SILVA                    0206335-72.2019.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              No               No
IURY MOTTA VIANNA                             1008280-04.2019.8.26.0704          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO PAULO                                         Yes              No               No

IURY VALENTE DEBIEN                           0000402-05.2020.8.04.7500          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TEFÉ                                              Yes              No               No

IUSSEFI BRASIL SALIBA                         9001430-93.2019.8.21.0004          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BAGÉ                                           Yes              No               No
IVA GOUVEIA DE SOUZA                          1002027-77.2017.5.02.0707          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
IVA GOUVEIA DE SOUZA                          1001817-26.2017.5.02.0707          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
IVAILTON AREIAS SILVA                         0000540-98.2015.8.17.0640          OVERBOOKING                        CIVIL COURT OF GARANHUNS                                      Yes              No               No
IVAIR LUCIO SOARES                            0015217-06.2020.8.16.0182          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CURITIBA                                       Yes              No               No

IVAIR SPANHOLI                                9000760-39.2018.8.21.0150          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CAMPINA DAS MISSÕES                            Yes              No               No
IVALDE E JOSE TURISMO E VIAGENS LTDA -                                           CIVIL LITIGATION - TRAVEL
ME                                            5000852-08.2018.8.13.0183          AGENCY                             CIVIL COURT OF CONSELHEIRO LAFAIETE                           Yes              No               No
IVALDO DE ALBUQUERQUE ARAUJO FILHO            0000547-95.2019.5.13.0031          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA                                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
IVALDO DE OLIVEIRA RICCI JUNIOR.              1051070-09.2018.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IVALDO MACHADO BERNARDO LEITE                 0719272-94.2019.8.07.0003          CANCELLATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
IVAN AGUIAR AYRES ALVES                       0800234-08.2020.8.12.0011          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF COXIM                                          Yes              No               No
IVAN ALVES DOS SANTOS                         0002040-35.2013.5.15.0008          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
IVAN BATISTA NASCIMENTO FILHO                 0739907-05.2019.8.07.0001          CANCELLATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No

IVAN CESAR DA SILVA COELHO                    0648928-44.2020.8.04.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                            Yes              Yes              No




                                                                                                         513 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 634 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

IVAN CESAR DA SILVA COELHO                   0648928-44.2020.8.04.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MANAUS                                         Yes              Yes              No
IVAN DA SILVA DIAS                           0001308-79.2012.5.04.0013          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
IVAN DA SILVA ZANCO                          0084340-42.2019.8.19.0021          CHANGE                             CIVIL COURT OF DUQUE DE CAXIAS                                Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
IVAN DE ALBUQUERQUE LOUREIRO FILHO           03976/2020                         RESERVATION                        CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
IVAN DE ALBUQUERQUE LOUREIRO FILHO           03976/2020                         RESERVATION                        CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
IVAN DE ARAUJO INACIO                        0600922-74.2020.8.01.0070          CHANGE                             CIVIL COURT OF RIO BRANCO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
IVAN DE MELO VIEIRA                          1020757-94.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
IVAN DE SALES BARRETO                        0000237-53.2019.5.17.0007          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
IVAN DOS SANTOS LIMA                         1001489-53.2018.5.02.0322          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
IVAN DURAES RABELO                           5002811-84.2020.8.13.0525          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF POUSO ALEGRE                                   Yes              No               No
IVAN FERNANDES DE LIMA                       1001130-32.2015.5.02.0315          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
IVAN FERNANDES DOS SANTOS                    50.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
IVAN FERNANDES DOS SANTOS                    50.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
IVAN GUILHERME HOFFMANN                      0002514-26.2013.5.02.0086          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
IVAN GUIMARAES POMPEU                        5141055-75.2019.8.13.0024          RESERVATION                        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
IVAN HENRIQUE BASILIO SILVA                  1001220-62.2019.5.02.0715          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
IVAN LANDEW CORREIA CAPISTRANO               0154070-08.2015.8.06.0001          RESERVATION                        CIVIL COURT OF FORTALEZA                                      Yes              No               No
IVAN LIMA ROCHA FILHO                        0005892-28.2020.8.05.0080          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
IVAN LUCAS REZENDE BELLINTANI                0100786-46.2018.5.01.0009          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
IVAN LUCAS REZENDE BELLINTANI                0100747-49.2018.5.01.0009          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
IVAN LUCIO VIEIRA                            0011249-65.2018.5.03.0144          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
IVAN LUIZ MENDES SOARES                      0021810-59.2015.8.19.0209          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
IVAN MEDRE MONTREZORO                        0002348-30.2020.8.16.0014          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                                CIVIL LITIGATION - SEAT
IVAN PEDRO SANTA ROSA DE MACEDO              0505370-80.2016.8.05.0080          COMFORT                            CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
IVAN PEDRO SANTOS VASCONCELOS                0000095-91.2019.5.05.0004          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
IVAN RODRIGUES CAVALCANTE                    0641832-75.2020.8.04.0001          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
IVAN SCHEINVAR TAVARES                       1068287-31.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
IVAN VIEIRA NASCIMENTO                       0001892-23.2018.8.17.8227          IMPEDIMENT                         CIVIL COURT OF JABOATÃO DOS GUARARAPES                        Yes              No               No
                                                                                                                   TRIBUNAL REGIONAL DO TRABALHO DA 10ª REGIÃO -
IVAN VIEIRA SANTOS                           0000953-79.2013.5.10.0009          INDIVIDUAL LABOR CLAIM             BRASÍLIA                                                      Yes              Yes              No
IVAN ZANOTTO FURTADO                         1001265-10.2016.5.02.0315          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
IVANA ARAPONGA DE OLIVERA                    0196255-49.2019.8.05.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF SALVADOR                                       Yes              No               No
IVANA CALDEIRA GOMES                         5023303-48.2020.8.13.0024          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
IVANA CALDEIRA GOMES                         5023303-48.2020.8.13.0024          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
IVANA FERNANDES VIEIRA                       9050709-10.2019.8.13.0024          CHANGE                             CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No




                                                                                                        514 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 635 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
IVANA MARQUES FONSECA DE SOUZA             0561631-40.2018.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
IVANA SANTOS NOBRE CARVALHO                0150692-32.2019.8.05.0001            LITIGATION - CIVIL                  CIVIL COURT OF SALVADOR                                      Yes              No               No
IVANDSON COSTA SABINO                      0000006-19.2013.5.10.0011            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE BRASÍLIA                                Yes              Yes              No
                                                                                CIVIL LITIGATION - IMPROPER
IVANE RIBEIRO DA SILVA FILHO               0052194-52.2019.8.03.0001            COLLECTION                          CIVIL COURT OF MACAPÁ                                        Yes              No               No
IVANEIDE MARIA DA SILVA                    0703389-83.2019.8.07.0011            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
IVANES TERESINHA VANSIN PIZONI             9000250-70.2020.8.21.0048            CANCELLATION                        CIVIL COURT OF FARROUPILHA                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
IVANETE APARECIDA LOPES POSSANI            1012223-67.2019.8.26.0077            CANCELLATION                        CIVIL COURT OF BIRIGÜI                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
IVANETE GOMES PEREIRA                      1011106-58.2020.8.11.0001            CANCELLATION                        CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
IVANETE SANTOS LIMA                        0612754-88.2019.8.04.0092            RESERVATION                         CIVIL COURT OF MANAUS                                        Yes              No               No

IVANEZA BAZIUK DE LIMA                       5000749-90.2020.8.24.0064           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
IVANHOE LOBATO ROCHA                         9008181-42.2019.8.21.0022           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PELOTAS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
IVANI DORA BRAITI DE SOUZA                   1009344-24.2019.8.26.0292           IMPEDIMENT                        CIVIL COURT OF JACAREÍ                                        Yes              No               No
IVANI DOS SANTOS                             1000687-54.2019.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
IVANIA BRASILEIRO ROCHA                      1001644-49.2019.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
IVANIA MARQUES AMARO                         0638108-55.2019.8.04.0015           / ADVERTISEMENTS              CIVIL COURT OF MANAUS                                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IVANILDA ALVES DA SILVA                      0060180-55.2019.8.16.0014           CHANGE                        CIVIL COURT OF LONDRINA                                           Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
IVANILDA BATISTA GOMES                       1006765-60.2019.8.26.0565           / ADVERTISEMENTS              CIVIL COURT OF SÃO CAETANO DO SUL                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IVANILDE MARIA PEREIRA RIBEIRO               0002240-39.2019.8.16.0045           CANCELLATION                  CIVIL COURT OF ARAPONGAS                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IVANILDE SILVA AMORIM                        1027315-79.2019.8.26.0564           CANCELLATION                  CIVIL COURT OF SÃO BERNARDO DO CAMPO                              Yes              No               No
                                                                                                               CENTRO JUDICIÁRIO DE SOLUÇÃO DE CONFLITOS E
IVANILDO AURINO DA SILVA                     0000296-53.2019.5.06.0005           INDIVIDUAL LABOR CLAIM        CIDADANIA                                                         Yes              Yes              No
IVANILDO CARVALHO DOS SANTOS                 0001076-83.2016.5.05.0018           INDIVIDUAL LABOR CLAIM        FÓRUM TRABALHISTA DE SALVADOR                                     Yes              Yes              No
IVANILDO DA PURIDADE DE OLIVEIRA             35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS    CIVIL COURT OF SÃO PAULO                                          Yes              No               No
IVANILDO DA PURIDADE DE OLIVEIRA             35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS    CIVIL COURT OF SÃO PAULO                                          Yes              No               No
IVANILDO JOAO DA SILVA                       1000505-20.2014.5.02.0319           INDIVIDUAL LABOR CLAIM        FÓRUM TRABALHISTA DE GUARULHOS                                    Yes              Yes              No
IVANILDO MARCOS DA SILVA                     0012585-84.2016.5.15.0130           INDIVIDUAL LABOR CLAIM        FÓRUM TRABALHISTA DE CAMPINAS                                     Yes              Yes              No

IVANILDO PEREIRA DE SOUZA                    0060414-93.2012.8.17.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                         Yes              No               No
IVANILSON ESTACIO DA SILVA                   1000702-90.2019.5.02.0709           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
IVANIR CAMPOS DA ROSA                        0021126-79.2015.5.04.0023           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
IVANIR CASSIA BEGA                           1000834-72.2020.8.11.0011           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MIRASSOL D'OESTE                               Yes              No               No
IVANIR FATIMA PERRONE                        5005071-42.2019.8.21.0010           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
IVANIR KREULICH                              50.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No



                                                                                                         515 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 636 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
IVANISE MARIA NUNES MELO                    0000368-46.2015.5.06.0016            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO/PE                                       Yes              Yes              No
IVANNA MARIA HOLANDA RAMALHO                0001871-79.2017.5.11.0053            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
IVANY ROQUE VIEIRA SILVA                    5001070-66.2019.8.13.0194            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CORONEL FABRICIANO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
IVE LUIZA SILVA MATOS NASCIMENTO            5195884-06.2019.8.13.0024            RESERVATION                         CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IVE RIBEIRO TORRES                          5001325-06.2020.8.13.0027            CHANGE                              CIVIL COURT OF BETIM                                         Yes              No               No

IVE SEIDEL DE SOUZA CONSTA                    1008802-86.2020.8.11.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                            Yes              No               No
IVENS RENATO ROSA DA CRUZ                     1001376-45.2017.5.02.0319          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              Yes              No

IVETE MARIA F. RIBAS MARTINS                  0016777-17.2019.8.16.0182          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IVETE PINTO DE MOURA                          1063118-63.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
IVETE SIQUEIRA CISI                           1013028-44.2019.8.26.0554          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SANTO ANDRÉ                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IVETTE DARIDO LIBANIO DA SILVEIRA             1005282-60.2019.8.26.0220          CANCELLATION                       CIVIL COURT OF GUARATINGUETÁ                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
IVETTE DARIDO LIBANIO DA SILVEIRA             1005282-60.2019.8.26.0220          CANCELLATION                       CIVIL COURT OF GUARATINGUETÁ                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
IVETTE HOMCI BADR                             0256713-11.2009.8.04.0001          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              No               No

IVNA FIRMINO BATISTA                          0801093-15.2019.8.15.2003          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
IVNA RAISA DE OLIVEIRA SILVA                  0002716-91.2012.5.02.0068          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
IVO ALVES COSTA                               0006368-66.2019.8.26.0161          RESERVATION                        CIVIL COURT OF DIADEMA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
IVO DA CUNHA AFONSO                           0029614-36.2019.8.19.0210          LITIGATION - CIVIL                 CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

IVO DE OLIVEIRA PIRES                         0004558-67.2020.8.19.0209          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              Yes              No

IVO DE OLIVEIRA PIRES                         0004558-67.2020.8.19.0209          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              Yes              No
IVO DOS SANTOS VIANA                          0001544-40.2014.5.20.0005          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE ARACAJÚ                                     Yes              Yes              No
IVO FERREIRA DA SILVA                         1009636-89.2020.8.11.0001          CIVIL LITIGATION - REFUNDS      CIVIL COURT OF CUIABÁ                                            Yes              No               No

IVO FIRMINO DOS SANTOS                        0001312-93.2020.8.01.0070          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO BRANCO                                        Yes              No               No

IVO FIRMINO DOS SANTOS                        0001312-93.2020.8.01.0070          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO BRANCO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IVO GALVAO COSTA                              7012741-79.2019.8.22.0007          CHANGE                             CIVIL COURT OF CACOAL                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
IVO GALVAO COSTA                              7012741-79.2019.8.22.0007          CHANGE                             CIVIL COURT OF CACOAL                                         Yes              Yes              No
IVO IVANICLER DA SILVA                        1000255-29.2019.5.02.0701          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IVO JOSE PEREIRA FILHO                        0010432-65.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IVO PEDRO VAZATTA                             0303303-68.2018.8.24.0035          CANCELLATION                       CIVIL COURT OF ITUPORANGA                                     Yes              No               No

IVO SCHULLE                                   5002654-63.2020.8.24.0054          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                     Yes              No               No
IVOLNEI ROBERTO MENEGAZZO                     0000198-42.2016.5.12.0026          INDIVIDUAL LABOR CLAIM          TRIBUNAL REGIONAL DO TRABALHO DA 12ª REGIÃO                      Yes              Yes              No



                                                                                                         516 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 637 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

IVONE APOLONIA DE BRITO                      0003598-98.2020.8.16.0014          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF LONDRINA                                       Yes              No               No
IVONE DUARTE DA SILVA                        0632258-20.2019.8.04.0015          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MANAUS                                         Yes              No               No
IVONE FELISBINA DE JESUS LIMA                5005348-73.2019.8.13.0271          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FRUTAL                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
IVONE FERREIRA DOS SANTOS                    0097217-82.2015.8.14.0024          CANCELLATION                       CIVIL COURT OF ITAITUBA                                       Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
IVONE JULIA DA SILVA FALHEIRO                0014906-57.2019.8.19.0023          COLLECTION                         CIVIL COURT OF ITABORAÍ                                       Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
IVONE SILVA DOS SANTOS LEITE                 1006088-47.2020.8.26.0451          IMPEDIMENT                         CIVIL COURT OF PIRACICABA                                     Yes              No               No
IVONEI LIMA DA SILVA                         0000562-82.2018.5.05.0561          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
IVONETE DE QUEIROZ                           1000197-46.2020.8.26.0095          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BROTAS                                         Yes              No               No
IVONETE LIBERATO DOS SANTOS                  1001361-16.2016.5.02.0318          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No

IVONI ELI LANFREDI                           9001842-18.2019.8.21.0006          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CACHOEIRA DO SUL                                  Yes              No               No

IVONILDE SANTIAGO GOMES                      1016208-41.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
IVONILSON OLIVEIRA SOARES                    0024820-70.2020.8.05.0001          CHANGE                             CIVIL COURT OF SALVADOR                                       Yes              No               No
IVONYR FRANCISCO PALMAS JUNIOR               0302322-31.2019.8.24.0091          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
IVSON JOSE MARQUES FARIAS                    0000015-20.2018.5.21.0004          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
IVVA CANDIDA SOUZA VARANDA                   1010060-11.2020.8.11.0041          CIVIL LITIGATION - CREW            CIVIL COURT OF CUIABÁ                                         Yes              No               No
IVVA CANDIDA SOUZA VARANDA                   1021641-23.2020.8.11.0041          CIVIL LITIGATION - SERVICE         CIVIL COURT OF CUIABÁ                                         Yes              No               No
IVVA CANDIDA SOUZA VARANDA                   1010057-56.2020.8.11.0041          CIVIL LITIGATION - SERVICE         CIVIL COURT OF CUIABÁ                                         Yes              No               No
IVY BERTOLAZZI                               9000199-76.2020.8.21.0010          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
IZAAC SILVA DOS SANTOS                       1006278-16.2020.8.11.0002          RESERVATION                        CIVIL COURT OF VÁRZEA GRANDE                                  Yes              No               No
                                                                                CIVIL LITIGATION - TAM
IZABEL AUGUSTA TRAVASSOS                     35.001.003.XX-XXXXXXX              FIDELIDADE PROGRAM                 CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - TAM
IZABEL AUGUSTA TRAVASSOS                     35.001.003.XX-XXXXXXX              FIDELIDADE PROGRAM                 CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
IZABEL CELIA DA SILVA                        0141527-70.2015.8.06.0001          RESERVATION                        CIVIL COURT OF FORTALEZA                                      Yes              No               No

IZABEL CRISTHINA DA SILVA CAMARA             0006349-11.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                            Yes              Yes              No

IZABEL CRISTHINA DA SILVA CAMARA             0006349-11.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                            Yes              Yes              No
IZABEL CRISTINA DE MELO AMORIM               0818111-12.2017.8.14.0301          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BELÉM                                             Yes              No               No
IZABEL CRISTINA MARTINS MONTEIRO             0838897-09.2019.8.14.0301          CIVIL LITIGATION - CARGO        CIVIL COURT OF BELÉM                                             Yes              No               No

IZABEL CRISTINA VIEIRA DA SILVA              7007773-87.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
IZABEL DE QUADROS                            37939                              COLLECTION                         CIVIL COURT OF CHAPECÓ                                        Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
IZABEL DOS SANTOS COSTA                      8000008-46.2019.8.05.0166          RESERVATION                        CIVIL COURT OF MIGUEL CALMON                                  Yes              No               No
IZABEL DOS SANTOS RODRIGUES                  16.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MACAPÁ                                         Yes              No               No
IZABEL FEITOSA DE MELO RAMOS                 1001270-09.2020.8.26.0045          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF ARUJÁ                                          Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
IZABEL PEREIRA DOS SANTOS                    0057508-76.2019.8.03.0001          COLLECTION                         CIVIL COURT OF MACAPÁ                                         Yes              No               No




                                                                                                        517 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 638 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
IZABELA ANDRESSA DOMINGUES DE OLIVEIRA
LINHARES                                   1000097-76.2020.8.26.0003            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No

IZABELA ANDRIANI SILVA                       0004074-39.2020.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LONDRINA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IZABELA CARVALHO CHEQUER DE FARIAS           5018657-25.2019.8.13.0672           CANCELLATION                    CIVIL COURT OF SETE LAGOAS                                      Yes              No               No

IZABELA CRISTIANE TOLEDO DINIZ MOYSES        0022551-40.2019.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                          Yes              No               No

IZABELA DE AMORIM QUEIROZ                    0632750-12.2019.8.04.0015           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IZABELA DE SA GREMIAO                        0004480-53.2015.8.19.0046           CHANGE                            CIVIL COURT OF RIO BONITO                                     Yes              No               No
IZABELA DO LIVRAMENTO CONCEICAO              0000686-45.2019.5.08.0012           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
IZABELA ERICHSEN CALIJORNE                   1024421-36.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IZABELA FLEITAS NOMURA                       0826763-65.2018.8.12.0001           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No

IZABELA MONTEIRO CUSTODIO RIBEIRO            0634157-53.2019.8.04.0015           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                           Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
IZABELA THOMAZ                               35.001.003.XX-XXXXXXX               RESERVATION                     CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IZABELA VERAS CAITETE                        0603939-50.2020.8.04.0001           CHANGE                          CIVIL COURT OF MANAUS                                           Yes              No               No
IZABELE THAIS GONCALVES VERISSIMO DA
COSTA                                        0822315-53.2018.8.20.5004           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
IZABELLA ALMEIDA DA SILVA                    0186416-97.2019.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
IZABELLA IZOTON SADOVSKY                     0019618-93.2019.8.08.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA                                        Yes              No               No

IZABELLA MORAES DE MOURA                     0025243-30.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              Yes              No

IZABELLA MORAES DE MOURA                     0025243-30.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
IZABELLA STEPHANIA MACIEL FIORE CORREIA 0008880-45.2020.8.19.0205                CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
IZABELLE GOFMAN                              0006557-23.2020.8.16.0182           RESERVATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IZADORA ELLEN ROCHA ANDRADE                  5152753-78.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IZADORA LOUISE DIAS DE OLIVEIRA              5633105-82.2019.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
IZAEL JUNIOR ARRUDA DE LEMOS                 1004452-55.2020.8.11.0001           RESERVATION                       CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
IZAEL RAIMUNDO DO NASCIMENTO                 0001784-02.2020.8.26.0005           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
IZAIAS CUMAPE DOS SANTOS                     0001461-10.2018.5.11.0013           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
IZAIAS FERREIRA DE SOUZA                     0001864-55.2014.5.09.0245           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PINHAIS                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
IZAIAS FRUTUOZO OLIVEIRA                     0039358-47.2019.8.03.0001           RESERVATION                       CIVIL COURT OF MACAPÁ                                         Yes              No               No

IZAIAS NASCIMENTO DOS SANTOS                 0661081-12.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                           Yes              No               No



                                                                                                         518 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 639 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
IZAIAS SOARES LOPES                         0010032-32.2019.5.15.0042            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
IZAILDA DE OLIVEIRA DA SILVA                0005083-86.2020.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IZALTINA BURIGO SANDRINI                    0300921-77.2018.8.24.0011            CHANGE                              CIVIL COURT OF BRUSQUE                                       Yes              No               No
IZAMAR ARRUDA FRANCO                        0008470-40.2020.8.16.0182            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
IZANETE SHAFER                              0618175-07.2020.8.04.0001            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
IZANETE SHAFER                              0618175-07.2020.8.04.0001            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              Yes              No
IZAURA MELZI LUCHINI                        5000054-45.2020.8.24.0062            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO JOÃO BATISTA                              Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
IZILDA CAZETTA MORAIS                       1003732-71.2020.8.26.0001            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
IZLENE CRISTINA ZORTEA                      0056388-72.2016.8.21.0010            IMPEDIMENT                          CIVIL COURT OF CAXIAS DO SUL                                 Yes              No               No
J&AMP;M COM. IND. DE CONFECÇÕES E
SILKSCREEN                                  0035704-79.2015.8.25.0001            CIVIL LITIGATION - CARGO            CIVIL COURT OF ARACAJU                                       Yes              No               No
J. R. MOREIRA SERVIÇOS AEROPORTUÁRIOS                                            CIVIL LITIGATION - SERVICE
LTDA                                        1008579-52.2016.8.26.0100            PROVIDER                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JACI DE JESUS LIMA                          0055029-98.2019.8.25.0001            CHANGE                              CIVIL COURT OF ARACAJU                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JACI EVANGELISTA SANTOS                     0017901-77.2019.8.08.0725            RESERVATION                         CIVIL COURT OF SERRA                                         Yes              No               No
JACIARA AIRES VELOSO                        1000684-79.2018.5.02.0717            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
JACIARA SOUZA SIQUEIRA                      0001908-70.2016.5.13.0026            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DA 13ª REGIÃO                              Yes              Yes              No
JACIEL DE JESUS ALMEIDA                     42.032.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRUSQUE                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JACIMARA SENA CARVALHO                      0611728-92.2019.8.04.0015            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              No               No
JACINTO SANTISTEBAN BARCENA                 5131916-07.2016.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

JACIRA ELVIRA DE OLIVEIRA BEZERRA PRESTES 0805249-89.2020.8.20.5004              CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                             Yes              Yes              No

JACIRA ELVIRA DE OLIVEIRA BEZERRA PRESTES 0805249-89.2020.8.20.5004              CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF NATAL                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JACIRA FERNANDA BARBOZA                       5000589-25.2020.8.24.0045          RESERVATION                        CIVIL COURT OF PALHOÇA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
JACIRA SIQUEIRA DE FRANCA PEREIRA             0000127-40.2020.8.17.8229          COLLECTION                         CIVIL COURT OF PALMARES                                       Yes              No               No
JACIRA SOUZA AVINTE                           23.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FORTALEZA                                      Yes              No               No
JACIRENE ALVES NUNES                          0855470-59.2018.8.14.0301          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELÉM                                          Yes              No               No
JACIVALDO PEREIRA MELO                        0806091-30.2019.8.14.0006          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF ANANINDEUA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JACKELINE DESANTE ZIOTI                       1005764-70.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JACKELINE DESANTE ZIOTI                       1005764-70.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
JACKELINE GONCALVES BRITO                     1008274-52.2020.8.11.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CUIABÁ                                         Yes              Yes              No
JACKELINE GONCALVES BRITO                     1008274-52.2020.8.11.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CUIABÁ                                         Yes              Yes              No
JACKELINE JANNUZZI DE OLIVEIRA BRAGA          0001061-05.2018.5.12.0001          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JACKELINE KRUGER PONCIANO                     0318851-45.2019.8.19.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
JACKELINE MENDES LIMA                         0001322-90.2017.5.12.0037          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JACKES DOUGLAS DE OLIVEIRA                    0002365-19.2017.8.10.0053          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF IMPERATRIZ                                     Yes              No               No



                                                                                                         519 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 640 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
JACKS DOUGLAS SANTOS PINTO ANDRADE         0020134-47.2019.8.08.0725            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SERRA                                         Yes              No               No
JACKSILENE DE LIMA FERNANDES               0062332-87.2020.8.05.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              No               No
JACKSON AGAZZI                             5001119-21.2020.8.24.0080            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF XANXERÊ                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
JACKSON ALLAN DA CRUZ MIGUEL               0003364-68.2020.8.16.0030            RESERVATION                         CIVIL COURT OF FOZ DO IGUAÇU                                 Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
JACKSON AZEVEDO                            0827735-19.2016.8.20.5001            IMPEDIMENT                          CIVIL COURT OF NATAL                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JACKSON BELTRAME LEMOS                     5002371-74.2020.8.24.0075            OVERBOOKING                         CIVIL COURT OF TUBARÃO                                       Yes              No               No
JACKSON CLEITON SANTOS DAMASCENO           0001449-53.2017.5.09.0670            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JACKSON DAVI SILVA FILHO                   0058721-29.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
JACKSON DE MIRANDA SENA                    0000952-90.2019.5.08.0122            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO DE SANTARÉM                              Yes              Yes              No
JACKSON DE MIRANDA SENA                    0000119-38.2020.5.08.0122            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO DE SANTARÉM                              Yes              No               No
JACKSON FAUSTO DE SOUZA                    0010777-43.2014.5.15.0153            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE RIBEIRÃO PRETO                          Yes              Yes              No
JACKSON FRANCO DE SA MONTEIRO              21.001.042.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JACKSON HUNGUILBERTT SCHUTTE               0001212-78.2014.8.24.0048            CANCELLATION                        CIVIL COURT OF BALNEÁRIO PIÇARRAS                            Yes              No               No
JACKSON JOSE VALERIANO NUNES               0000752-65.2019.5.10.0013            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
JACKSON JOSE VALERIANO NUNES               0000091-52.2020.5.10.0013            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
JACKSON LEMES DA SILVA                     5677977-08.2019.8.09.0012            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF APARECIDA DE GOIÂNIA                               Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JACKSON LUIZ FLORINTINO                    3000720-64.2020.8.06.0003            CANCELLATION                        CIVIL COURT OF FORTALEZA                                     Yes              No               No

JACKSON NOGUCHI DE SOUZA                     0001435-29.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              Yes              No

JACKSON NOGUCHI DE SOUZA                     0001435-29.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                       Yes              Yes              No
JACKSON OLIVEIRA DA CRUZ JUNIOR              0017977-59.2019.8.08.0545           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VILA VELHA                                     Yes              No               No
JACKSON PORTILIO DA SILVA                    0000319-49.2019.5.11.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JACKSON SILVA ALBUQUERQUE                    0001343-14.2016.5.10.0019           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
JACKSON SILVA ALBUQUERQUE                    0001177-79.2016.5.10.0019           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
JACKSON ZEZUINO                              0073024-48.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JACOB ARNALDO CAMPOS FARACHE                 0006690-63.2014.8.14.0010           OVERBOOKING                       CIVIL COURT OF BREVES                                         Yes              No               No
JACOB MESQUITA ARAUJO                        0138393-93.2019.8.06.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                      Yes              No               No
JACOB PEREIRA DA SILVA                       0000569-18.2013.5.06.0013           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE - PE                              Yes              Yes              No

JACQUELINE BALDISSERA                        0027837-07.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                     Yes              No               No
JACQUELINE COSTA                             1000665-45.2019.5.02.0715           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                        Yes              No               No
JACQUELINE CREOMIDIA CACAU                   1000414-59.2016.5.02.0706           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                      Yes              Yes              No

JACQUELINE DE MELO OLINGER                   0302783-64.2018.8.24.0082           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JACQUELINE FERREIRA DA SILVA PINTO           1022885-87.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JACQUELINE FIUSA DE BRITO                    0002473-23.2020.8.16.0038           CANCELLATION                      CIVIL COURT OF FAZENDA RIO GRANDE                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JACQUELINE FIUSA DE BRITO                    0002473-23.2020.8.16.0038           CANCELLATION                      CIVIL COURT OF FAZENDA RIO GRANDE                             Yes              Yes              No
JACQUELINE GOMES DE PAULA PEREIRA            0000492-93.2013.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                No               Yes              Yes




                                                                                                         520 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 641 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
JACQUELINE GONCALVES DIAS DOS SANTOS 1000893-61.2020.8.26.0005                 CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
JACQUELINE LIMA MONTENEGRO                0017131-82.2020.8.19.0001            IMPEDIMENT                          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
JACQUELINE MARIA CAVALCANTE DA SILVA      3001934-27.2019.8.06.0003            LITIGATION - CIVIL                  CIVIL COURT OF FORTALEZA                                     Yes              No               No
JACQUELINE MENDES BRAGA DA SILVA          0074369-49.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No

JACQUELINE MINELLA PUPIM                     0002900-80.2020.8.16.0018           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MARINGÁ                                       Yes              No               No
JACQUELINE OLIVEIRA MENDES                   1001168-40.2016.5.02.0014           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
JACQUELINE REGINA MENDES                     0003235-11.2012.5.02.0054           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JACQUELINE RIBAS MAZUY                       0873836-29.2019.8.15.2001           RESERVATION                       CIVIL COURT OF JOÃO PESSOA                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JACQUELINE RIBAS MAZUY                       0873836-29.2019.8.15.2001           RESERVATION                       CIVIL COURT OF JOÃO PESSOA                                   Yes              Yes              No
JACQUELINE RODRIGUES DE OLIVEIRA
FIGUEIREDO                                   5695443-47.2019.8.09.0163           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VALPARAÍSO DE GOIÁS                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JACQUELINE SCHAIDT                           1096868-53.2019.8.26.0100           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No

JACQUELINE SERTA COSTA                       0240541-25.2019.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No
JACQUELINE SILVA                             0040174-38.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SALVADOR                                        Yes              No               No
JACQUELINE TEIXEIRA                          1000750-57.2016.5.02.0320           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                 Yes              Yes              No

JACQUELINE VENEROSO ALVES DA CUNHA           5189212-79.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JACQUES JOSE MARADEI                         1002347-75.2020.8.26.0361           CANCELLATION                      CIVIL COURT OF MOGI DAS CRUZES                               Yes              No               No
JACY SARAIVA FERNANDES                       0802673-60.2019.8.10.0050           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PAÇO DO LUMIAR                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JACYANA SUASSUNA NUNES                       0801615-85.2020.8.20.5004           CHANGE                            CIVIL COURT OF NATAL                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JADE MARINHO NASSER VALADARES PAIVA          5000629-76.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

JADE MONTEMOR BRANDAO DE MOURA               0053103-26.2019.8.19.0203           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
JADER DE MACENA REZENDE                      0100000-09.2020.5.01.0081           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
JADER IVAN SARDAGNA                          0755375-61.2019.8.07.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JADER PINTO COELHO DE MORAES                 0014796-74.2018.8.11.0004           CANCELLATION                      CIVIL COURT OF BARRA DO GARÇAS                               Yes              No               No
JADER SEGATTO DE OLIVEIRA                    0010359-50.2017.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JADER WILLIAM TENORIO MARTINS                3001581-53.2016.8.06.0112           RESERVATION                       CIVIL COURT OF JUAZEIRO DO NORTE                             Yes              No               No
JADERSON DE CARVALHO GONCALVES               0001230-74.2017.5.10.0003           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JADIEL MACHADO RODRIGUES                     0015242-83.2018.8.11.0002           CANCELLATION                      CIVIL COURT OF VÁRZEA GRANDE                                 Yes              No               No

JADILSON DE LEMOS SANTANA                    3000235-13.2020.8.06.0020           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JADIR BARROS DE CARVALHO                     0337116-95.2019.8.19.0001           CHANGE                          CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No
JADNA MARILENE DE OLIVEIRA FERNANDES         0031142-11.2015.8.21.0010           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF CAXIAS DO SUL                                   Yes              No               No




                                                                                                        521 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11               Main Document
                                                                                                   Pg 642 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

JADSON ALVES DE ALMEIDA SANTOS               0213890-43.2019.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              No               No

                                                                                CIVIL LITIGATION - PROMOTIONS
JADSON AZEREDO MONTEIRO                      0154033-37.2017.8.05.0001          / ADVERTISEMENTS              CIVIL COURT OF SALVADOR                                            Yes              No               No

JADSON DANTAS DA ROCHA                       1005295-90.2020.8.26.0554          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTO ANDRÉ                                       Yes              No               No
JADSON FIGUEIREDO DE CARVALHO                5059384-30.2019.8.13.0024          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No

JAEL SILVA                                   0006146-30.2020.8.19.0203          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No

JAFIA RODRIGUES DOS REIS                     1004982-39.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JAGUARACY DA CONCEICAO GONCALVES             1035587-62.2020.8.26.0100          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JAGUARACY DA CONCEICAO GONCALVES             1035587-62.2020.8.26.0100          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JAIANDRA DA SILVA GUIMARAES                  0840602-90.2019.8.23.0010          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BOA VISTA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JAIANE LEANDRO DOS SANTOS                    1069777-88.2019.8.26.0002          OVERBOOKING                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JAIARA NASCIMENTO BAHIA                      0806233-36.2020.8.23.0010          CANCELLATION                       CIVIL COURT OF BOA VISTA                                      Yes              No               No

JAIFER DA CUNHA PINHO                        0021590-36.2018.8.08.0347          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF VITÓRIA                                        Yes              No               No
JAILDA ZELIA GONDIM DE ABREU FRANCA          3001460-24.2017.8.06.0004          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FORTALEZA                                      Yes              No               No
JAILENE FERNANDES DE OLIVEIRA                0700409-14.2020.8.07.0017          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
JAILENE FERNANDES DE OLIVEIRA                0700409-14.2020.8.07.0017          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
JAILITA LEAL CARVALHO                        0000785-56.2018.5.11.0015          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JAILSON APARECIDO MACIEL                     1000142-36.2019.5.02.0714          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
JAILSON CHRISPIM                             1000789-70.2019.5.02.0313          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JAILSON EVANGELISTA DA CRUZ                  1001478-22.2016.5.02.0313          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
JAILSON PEREIRA DE ANDRADE                   1001524-97.2019.5.02.0315          INDIVIDUAL LABOR CLAIM             CEJUSC                                                        Yes              No               No

JAILSON TEIXEIRA ALEIXO                      5004130-80.2020.8.24.0008          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BLUMENAU                                       Yes              No               No
JAILTON JUNIOR FERREIRA RIBEIRO              0029532-16.2020.8.19.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
JAILTON JUNIOR FERREIRA RIBEIRO              0012168-75.2020.8.05.0080          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
JAILTON JUNIOR FERREIRA RIBEIRO              0029532-16.2020.8.19.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
JAILTON NOGUEIRA DO CARMO                    1002251-46.2016.5.02.0708          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
JAILTON VICENTE MARTINS                      1000320-70.2019.5.02.0718          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JAIME ALCEU JUNGES                           0011226-27.2011.8.21.0011          OVERBOOKING                        CIVIL COURT OF CRUZ ALTA                                      Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
JAIME ALVES PEREIRA                          3000906-27.2019.8.06.0002          COLLECTION                         CIVIL COURT OF FORTALEZA                                      Yes              No               No

JAIME AUGUSTO DE OLIVEIRA                    3000491-07.2020.8.06.0003          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                         Yes              Yes              No

JAIME AUGUSTO DE OLIVEIRA                    3000491-07.2020.8.06.0003          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JAIME BARBATO PIRES                          5001106-07.2019.8.24.0064          CHANGE                          CIVIL COURT OF SÃO JOSÉ                                          Yes              No               No

JAIME DAVID UQUILLAS ITURRALDE               0000815-51.2020.8.26.0016          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
JAIME FRANCISCO ARAYA DIAZ VALDES            0001857-28.2015.5.09.0892          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                        Yes              Yes              No
JAIME FRANCISCO ARAYA DIAZ VALDES            0000562-19.2016.5.09.0892          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                        Yes              Yes              No



                                                                                                        522 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 643 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
JAIME HENRIQUE DE VASCONCELOS FILHO        1000081-26.2020.5.02.0720            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JAIME LUIS SULZBACH                        0717629-50.2019.8.07.0020            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JAIME LUIS SULZBACH                        0717629-50.2019.8.07.0020            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JAIME NOGUEIRA DA GAMA                     0218665-04.2019.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No

JAIME PASTUCH                                0008476-47.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              Yes              No

JAIME PASTUCH                                0008476-47.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JAIME PEREIRA DE JESUS FILHO                 1019965-43.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JAIME RUBENS RABINOVITSCH                    1024333-97.2017.8.26.0100           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JAIME SALVARO                                0303878-53.2018.8.24.0075           CANCELLATION                      CIVIL COURT OF TUBARÃO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JAIME SANTANA NETO                           1012287-74.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
JAIME ULISSES TEODORO DE SOUSA               5506230-67.2019.8.09.0051           COLLECTION                        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
JAIME WALTER SANTANA NETO                    7025353-67.2019.8.22.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
JAIME ZALADEK GIL                            1118946-75.2018.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JAIR ANDRADE DE OLIVEIRA JUNIOR              0013260-42.2019.8.19.0207           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JAIR ANDRADE DE OLIVEIRA JUNIOR              0013260-42.2019.8.19.0207           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
JAIR BATISTA DE SOUZA                        0000258-45.2017.5.05.0003           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JAIR BATISTA DE SOUZA                        0001339-63.2016.5.05.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JAIR CIRICO                                  0317351-16.2018.8.24.0008           CHANGE                            CIVIL COURT OF BLUMENAU                                       Yes              No               No
JAIR DA SILVA MACHADO                        0021095-25.2015.5.04.0002           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
JAIR DA SILVA MACHADO                        0021909-50.2015.5.04.0030           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No

JAIR DE ALMEIDA SANTOS                       0000210-42.2020.8.16.0030           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              No               No
JAIR DE JESUS OLIVEIRA JUNIOR                1000502-89.2019.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JAIR FONSECA DA SILVA                        0000101-38.2019.5.05.0024           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JAIR GUERRA DE LIMA                          0000388-37.2017.5.11.0013           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              Yes              No

JAIR JULIANO SILVA RAMIRES                   7010651-82.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
JAIR LOURENCO DE SOUZA                       0000628-78.2020.8.16.0159           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO MIGUEL DO IGUAÇU                           Yes              Yes              No
JAIR LOURENCO DE SOUZA                       0000628-78.2020.8.16.0159           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO MIGUEL DO IGUAÇU                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JAIR LUCAS DA SILVA                          0047770-73.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JAIR LUCAS DA SILVA                          0047770-73.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
JAIR LUCIANO VIEIRA                          0002016-22.2013.8.17.0001           IMPEDIMENT                        CIVIL COURT OF RECIFE                                         Yes              No               No
JAIR MODESTO DE CAMARGO JUNIOR               0011621-42.2015.5.15.0093           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CAMPINAS                                 Yes              Yes              No
JAIR MORAES FORTE                            0020718-88.2019.5.04.0010           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No



                                                                                                         523 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 644 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
JAIR PAULINO DUARTE                        0000913-08.2019.5.09.0303            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

JAIR RAMIRES                                 7010648-30.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              Yes              No

JAIR RAMIRES                                 7010648-30.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
JAIR REIS SANTOS                             0011241-90.2013.5.01.0024           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
JAIR RODRIGO SOUZA NERY                      0000885-89.2020.8.05.0004           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ALAGOINHAS                                     Yes              No               No
JAIR RODRIGUES JUNIOR                        0000817-77.2017.5.23.0107           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JAIR SOUZA SILVA                             0000845-74.2016.5.05.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No

JAIRA FARIAS DE OLIVEIRA                     0807232-86.2020.8.23.0010           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BOA VISTA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JAIRA PRUDENTE NUNES                         0047468-83.2019.8.17.8201           RESERVATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
JAIRO ARAUJO DA SILVA                        0002207-61.2016.5.11.0007           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANUAS - AM                              Yes              Yes              No
JAIRO BATISTA DOS SANTOS                     5006731-17.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
JAIRO BATISTA DOS SANTOS                     5006731-17.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
JAIRO BATISTA OLIVEIRA                       0802546-17.2016.8.12.0004           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF AMAMBAÍ                                        Yes              No               No
JAIRO BORGES ALVES                           1000727-81.2017.5.02.0060           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JAIRO DA SILVA SANTOS                        1067586-70.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JAIRO DE ALMEIDA TEIXEIRA                    0001752-10.2019.8.05.0201           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO SEGURO                                   Yes              No               No
JAIRO FERNANDES VARGAS                       0000767-79.2020.8.05.0080           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
JAIRO GERALDO PEDRO                          0000205-20.2014.5.03.0005           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO 3ª REGIÃO                                 Yes              Yes              No
JAIRO LEDRA GARCIA                           5365659-80.2018.8.09.0051           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JAIRO MACIEL ALMEIDA DIAS                    0801620-49.2019.8.10.0016           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JAIRO MIGUEL MEIRA                           5000093-28.2019.8.24.0078           CANCELLATION                      CIVIL COURT OF URUSSANGA                                      Yes              No               No
JAIRO NUNES                                  1000023-47.2015.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
JAIRO RODRIGUES DE OLIVEIRA                  0886906-24.2018.8.13.0702           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No

JAIRO SERGIO MOREIRA FERREIRA                0802229-75.2020.8.20.5106           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MOSSORÓ                                        Yes              No               No
JAISON ALEXANDRE DE OLIVEIRA                 5003686-26.2019.8.24.0091           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
JAISSON MOSCHEN                              41.010.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FRANCISCO BELTRÃO                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JAIZA SANTOS MOTTA                           0800595-19.2020.8.12.0110           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JAIZA SANTOS MOTTA                           0800595-19.2020.8.12.0110           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                   Yes              Yes              No
JAKIEL OLIPIO MUELLER                        0833719-97.2018.8.12.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JAKISLENE APARECIDA DE FREITAS               1005050-75.2019.8.26.0114           CANCELLATION                      CIVIL COURT OF CAMPINAS                                       Yes              No               No
JAKSON DE SOUSA ALENCAR                      3000159-62.2020.8.06.0222           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                      Yes              No               No
JALBAIR PACHECO DA SILVA                     9002473-19.2019.8.21.6001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO ALEGRE                                   Yes              Yes              No
JALBAIR PACHECO DA SILVA                     9002473-19.2019.8.21.6001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO ALEGRE                                   Yes              Yes              No
                                                                                                                   TRIBUNAL REGIONAL DO TRABALHO DA 18ª REGIÃO -
JALLES FREITAS DIAS SOUTO                    0010712-47.2015.5.18.0018           INDIVIDUAL LABOR CLAIM            GOIÂNIA                                                       Yes              Yes              No
JAMES AGUIAR BRANDAO                         1000997-95.2017.5.02.0710           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No

JAMES ALBERTO GIACOMAZZI JUNIOR              0306134-91.2019.8.24.0023           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                    Yes              No               No
JAMES ALVES FIRMINO CASADO                   0000445-80.2014.5.06.0019           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE RECIFE - PE                                No               Yes              Yes



                                                                                                         524 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 645 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
JAMES CHADUD PINHEIRO DE FREITAS           5450943-22.2019.8.09.0051            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
JAMES EDUARDO REIS TORRES                  0220728-02.2019.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JAMES LUEDERS                              0303021-42.2018.8.24.0031            CHANGE                              CIVIL COURT OF INDAIAL                                       Yes              No               No
JAMES MAURICE DAQUINO                      1011062-19.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JAMES RIBEIRO DA SILVA                     1001979-49.2016.5.02.0709            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
JAMIL ABDELRAZZAK ABDALA ABO ABDO          0010785-12.2017.8.21.0019            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF NOVO HAMBURGO                                 Yes              No               No
JAMIL AUGUSTO FILHO                        1000223-49.2018.5.02.0316            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
JAMIL FERNANDO FRANZEN KHOURY              0001249-97.2019.8.21.0021            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PASSO FUNDO                                   Yes              No               No
JAMIL GAGLIARDI DOS SANTOS                 1000828-42.2018.5.02.0074            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     No               Yes              Yes
JAMILA DIPP                                0002335-36.2016.5.05.0561            INDIVIDUAL LABOR CLAIM              FORUM TRABALHISTA DE PORTO SEGURO                            Yes              Yes              No
JAMILA DIPP                                0002337-06.2016.5.05.0561            INDIVIDUAL LABOR CLAIM              FORUM TRABALHISTA DE PORTO SEGURO                            Yes              Yes              No

JAMILE ABDALLAH ISMAIL                       1005129-85.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                           Yes              Yes              No

JAMILE ABDALLAH ISMAIL                       1005129-85.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                           Yes              Yes              No
JAMILE DO AMARAL SALES                       0838668-49.2019.8.14.0301           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BELÉM                                            Yes              No               No
JAMILE DOS SANTOS ENTRINGER                  0001583-19.2017.5.17.0004           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              Yes              No

JAMILE FIGUEREDO ALMEIDA                     0032091-24.2019.8.05.0080           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FEIRA DE SANTANA                                 Yes              No               No

JAMILE KARLA ELPIDIO SILVA SOUZA             0061918-89.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No
JAMILE MACEDO GARCIA                         0000094-17.2020.8.26.0011           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SÃO PAULO                                         Yes              No               No

JAMILE MARTINS TEIXEIRA                      0134424-97.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
JAMILE RIBEIRO DA SILVA                      0641107-86.2020.8.04.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                         Yes              No               No
JAMILLE FRIZZO LONCHI                        43.004.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BENTO GONÇALVES                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JAMILLE MARIA SANTOS NUNES                   3002958-90.2019.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              No               No
JAMILLE QUEZIA CARVALHO                      0001078-81.2020.8.05.0141           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JEQUIÉ                                         Yes              No               No

JAMILLE VICTORIA LAURIANO FREIRE             1001519-89.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JAMILLY DE OLIVEIRA NASCIMENTO               0172455-89.2019.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                       Yes              No               No
JAMILSON DOS SANTOS MASCARENHAS              0629507-68.2020.8.04.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JAMILSON SERGIO DE LIMA                      0004562-67.2019.8.26.0590           RESERVATION                       CIVIL COURT OF SÃO VICENTE                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JAMIR MUNIZ DE SANTANA JUNIOR                1019304-64.2020.8.26.0002           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JAMMIL HOLANDA FREITAS                       3001981-98.2019.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JAMMIL HOLANDA FREITAS                       3001981-98.2019.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - SPECIAL
JAN PONEC                                    0811373-26.2016.8.12.0001           PASSENGER                         CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
JAN PRZEWODOWSKI MONTENEGRO DE                                                   CIVIL LITIGATION - FLIGHT
SOUZA                                        0000111-36.2020.8.19.0209           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
JAN PRZEWODOWSKI MONTENEGRO DE                                                   CIVIL LITIGATION - FLIGHT
SOUZA                                        0000111-36.2020.8.19.0209           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No




                                                                                                         525 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 646 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
JANA GOUVEIA ONGARATTO                    0001073-93.2019.8.19.0209            CHANGE                              CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
JANA PAULA PIERONI                        1021927-04.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JANAIARA FRANCISCA DA SILVA               0000683-61.2018.5.10.0015            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

JANAILMA MARTINS VIEIRA                      0014052-71.2019.8.27.2729           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PALMAS                                        Yes              No               No
JANAINA ALENCAR LINS                         0000590-76.2020.8.17.8230           CIVIL LITIGATION - SERVICE        CIVIL COURT OF CARUARU                                       Yes              No               No
JANAINA AOARECIDA MACHADO ABANS              31.032.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ITAJUBÁ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JANAINA ARAUJO DE ALVARENGA                  1012950-57.2019.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JANAINA BALIEIRO                             7002189-97.2020.8.22.0014           CANCELLATION                      CIVIL COURT OF VILHENA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JANAINA BARACUHY AMORIM ARRUDA               0822075-22.2020.8.15.2001           RESERVATION                       CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
JANAINA BARRETO DOS SANTOS                   0100752-76.2017.5.01.0051           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
JANAINA BUENO                                5001145-47.2019.8.24.0082           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
JANAINA CAPOANI                              1001030-96.2014.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
JANAINA CARVALHO GRADE                       0072018-92.2019.8.16.0014           CIVIL LITIGATION - SERVICE        CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JANAINA CASTILHO DE SOUZA                    0703536-42.2019.8.07.0001           RESERVATION                       CIVIL COURT OF BRASÍLIA                                      Yes              No               No
JANAINA CIBELI LOPES DOBBINS                 0801824-23.2015.8.12.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF DOURADOS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JANAINA COSTA CAVALCANTI                     0800084-22.2019.8.18.0164           CHANGE                            CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JANAINA CRISTINA SANCHES VITORINO            1010319-09.2020.8.26.0002           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No

JANAINA DA CONCEICAO DA SILVA NAZARIO        0058605-43.2019.8.19.0203           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No

JANAINA DA CONCEICAO DA SILVA NAZARIO        0058605-43.2019.8.19.0203           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JANAINA DA LUZ DUARTE DA SILVA               0617836-48.2020.8.04.0001           CHANGE                            CIVIL COURT OF MANAUS                                        Yes              No               No
JANAINA DA LUZ DUARTE DA SILVA               0616483-70.2020.8.04.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                        Yes              No               No

JANAINA DA SILVA PEREIRA PEREDERKO           1001260-76.2020.8.26.0008           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JANAÍNA DE ARAÚJO CONCEIÇÃO E OUTRO          9000420-64.2019.8.21.0052           CANCELLATION                      CIVIL COURT OF GUAÍBA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JANAINA DE OLIVEIRA MELLO                    1000753-24.2020.8.26.0297           CANCELLATION                      CIVIL COURT OF JALES                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JANAINA DE OLIVEIRA MELLO                    1000753-24.2020.8.26.0297           CANCELLATION                      CIVIL COURT OF JALES                                         Yes              Yes              No
JANAINA DIAS NEGRELI DE SOUZA                0000030-66.2019.5.17.0003           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
JANAINA DOS SANTOS MELLO                     1000849-53.2018.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
JANAINA DOS SANTOS SILVA                     1001771-54.2019.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
JANAINA EYMAEL SALATTI                       9000957-82.2020.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No

JANAINA FERREIRA DO NASCIMENTO               7054074-29.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No
JANAINA FISCHBORN                            0004890-52.2016.8.21.0101           CIVIL LITIGATION - AIRCRAFT     CIVIL COURT OF GRAMADO                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JANAINA GARIBALDI QUINTINO                   5000349-30.2019.8.24.0026           CANCELLATION                    CIVIL COURT OF GUARAMIRIM                                      Yes              No               No




                                                                                                        526 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 647 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
JANAINA GONCALVES DA SILVA LEITE           3001545-10.2017.8.06.0004            CANCELLATION                        CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JANAINA GONCALVES DE GOIS FERREIRA         3001897-97.2019.8.06.0003            CHANGE                              CIVIL COURT OF FORTALEZA                                     Yes              No               No
JANAINA GUEDES LOUREIRO                    0000408-13.2014.5.02.0036            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    No               Yes              Yes
                                                                                CIVIL LITIGATION - TICKET /
JANAINA LIMA GUIMARAES                     5313221-43.2019.8.09.0051            RESERVATION                         CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - SPECIAL
JANAINA MARCELINO DA SILVA AZEVEDO         1013134-97.2016.8.26.0008            PASSENGER                           CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JANAINA MIRI PRANDO                        0002036-69.2019.8.16.0182            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JANAINA MOLLER                             0043146-05.2018.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JANAINA MONTEIRO DOS SANTOS                1010944-43.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JANAINA MOREIRA DE LEMOS ARAUJO            0001666-85.2015.5.06.0012            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO/PE                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
JANAINA OLIVEIRA ALMEIDA                   1050681-87.2019.8.26.0002            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JANAINA PEREIRA DE SOUZA FLORENTINO        7003672-33.2018.8.22.0015            OVERBOOKING                         CIVIL COURT OF GUAJARÁ-MIRIM                                 Yes              No               No
JANAINA RIBEIRO POSSATI                    0000556-64.2018.5.17.0004            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JANAINA RIELA BITTENCOURT                  0047441-61.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JANAINA RIELA BITTENCOURT                  0047441-61.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
JANAINA RODRIGUES DA SILVA                 1000723-97.2019.8.26.0434            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PEDREGULHO                                    Yes              No               No
                                                                                                                    TRIBUNAL REGIONAL DO TRABALHO DA 18ª REGIÃO -
JANAINA SILVA LIMA                         0010267-03.2017.5.18.0004            INDIVIDUAL LABOR CLAIM              GOIÂNIA                                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JANAINA TIEDE                              5041208-50.2019.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
JANAINA TOMAQUIEVZ                         0004865-31.2019.8.21.0005            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BENTO GONÇALVES                               Yes              No               No

JANAINA ZAMPIERI DA MATA BEVILACQUA 0304135-11.2016.8.24.0023                    CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
JANAINNA DE SOUZA PONTES            1001289-47.2016.5.02.0312                    INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JANAINNA HELENA PIMENTA                      0011336-33.2020.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JANAINNA HELENA PIMENTA                      0011336-33.2020.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JANAIRA NOGUEIRA MARQUES                     1026258-84.2019.8.26.0577           RESERVATION                       CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                            Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JANATIEL DIAS CARDOSO                        0000484-37.2020.8.05.0248           RESERVATION                       CIVIL COURT OF SERRINHA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JANDARA ALVES DOS SANTOS PINHEIRO            7003024-27.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JANDER LUCIO CASTRO DE ARAUJO                0621836-83.2019.8.04.0015           RESERVATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
JANDER MARIO FERREIRA REIS                   0000213-46.2017.5.11.0012           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO                                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JANDERSON BRAGA ALVES                        7003312-72.2020.8.22.0001           OVERBOOKING                       CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No




                                                                                                         527 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 648 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
JANDERSON BRAGA ALVES                      7003312-72.2020.8.22.0001            OVERBOOKING                         CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
JANDERSON LUIZ GUERRA LOPES                1032124-55.2019.8.26.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF OSASCO                                        Yes              No               No
JANDERSON VIEIRA DA SILVA DO ESPIRITO
SANTO                                      1000774-94.2018.5.02.0068            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
JANDERSON WENDELL GARCES VIEIRA            0017766-69.2015.5.16.0002            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SÃO LUÍS - MA                           Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
JANDILENE ALVES DOS SANTOS BUFAICAL        52.005.001.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF RIO VERDE                                     Yes              No               No
JANDIR DE SOUZA CUSTODIO                   0024601-80.2017.5.24.0002            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO DE CAMPO GRANDE                          Yes              Yes              No
JANDIR DE SOUZA CUSTODIO                   0025240-98.2017.5.24.0002            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO DE CAMPO GRANDE                          Yes              No               No
JANE ANTONIA DOS SANTOS MOISES             1000833-15.2016.5.02.0016            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                CIVIL LITIGATION - BOARDING
JANE BERNARDES DE MORAIS ROCHETEAU         5282435-50.2018.8.09.0051            IMPEDIMENT                          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
JANE CELESTINO ALVES                       0001134-20.2013.5.03.0092            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                     No               Yes              Yes

JANE DA SILVA AVALLONE                       0004044-18.2018.8.21.6001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JANE DALMA DE SOUZA CREPALDI                 1044240-17.2019.8.26.0576           CANCELLATION                    CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                            Yes              No               No

JANE DE AVILA FERNANDES MESQUITA             5001237-19.2019.8.13.0280           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GUANHÃES                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JANE FRANCIELLY ALVES DE OLIVEIRA            0801152-91.2019.8.18.0136           OVERBOOKING                       CIVIL COURT OF TERESINA                                       Yes              No               No
JANE HELLEM BARRETO DE OLIVEIRA              0002748-26.2014.5.02.0004           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
JANE LUCIA KOERICH                           5018713-33.2019.8.24.0064           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
JANE LUCIA TASSI                             5000598-20.2019.8.13.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ALÉM PARAÍBA                                   Yes              No               No

JANE MARA REIS MIORANDO                      7000319-17.2020.8.22.0014           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VILHENA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JANE MEIRA PILOTTO                           5000673-22.2019.8.24.0090           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JANE ROSSEL CORREA PASCOAL                   9001675-92.2019.8.21.0008           CANCELLATION                      CIVIL COURT OF CANOAS                                         Yes              No               No
JANE SIRLEI DUARTE                           0000782-94.2013.5.09.0965           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JANE TAVARES BARCELOS                        0009286-93.2020.8.19.0002           CANCELLATION                      CIVIL COURT OF NITERÓI                                        Yes              No               No

JANE VITORINO GONZAGA DE PAIVA               5139116-60.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
JANECLEIDE REGIS FRANCISCO DOS SANTOS        0015500-33.2013.5.21.0005           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE NATAL - RN                               No               Yes              Yes
                                                                                 CIVIL LITIGATION - FLIGHT
JANES NUNES GONCALVES                        1542728-9                           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JANESON VIDAL DE OLIVEIRA                    0803882-43.2019.8.20.5108           CHANGE                            CIVIL COURT OF PAU DOS FERROS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JANET BATISTA TORMIM                         0702319-67.2020.8.07.0020           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JANETE APARECIDA OLIVEIRA ADAO               1023872-26.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No

JANETE BARROS PEREIRA                        1017178-41.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
JANETE BRITO DE OLIVEIRA                     1001120-28.2014.5.02.0313           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JANETE CAETANO DE BRITO                      0001976-49.2019.8.16.0133           CANCELLATION                    CIVIL COURT OF PÉROLA                                           Yes              Yes              No



                                                                                                         528 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 649 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
JANETE CAETANO DE BRITO                    0001976-49.2019.8.16.0133            CANCELLATION                        CIVIL COURT OF PÉROLA                                        Yes              Yes              No

JANETE DA SILVA LIMA COSTA                   0006621-54.2020.8.05.0080           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FEIRA DE SANTANA                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JANETE DOS SANTOS                            1005642-80.2019.8.26.0224           OVERBOOKING                     CIVIL COURT OF GUARULHOS                                        Yes              No               No

JANETE FAGUNDES BRANCHI                      0001810-19.2020.8.16.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ALMIRANTE TAMANDARÉ                              Yes              No               No
JANETE FERREIRA BARRETO                      0010511-44.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SALVADOR                                         Yes              No               No

JANETE MARIA MOREIRA MILFONT                 0006909-18.2019.8.17.8223           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF OLINDA                                         Yes              No               No
JANETE PEREGRINO BRAGA                       0015896-70.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
JANETE SARTIN COELHO DE OLIVEIRA             5093908-81.2020.8.09.0007           PASSENGER                         CIVIL COURT OF ANÁPOLIS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JANICE DE CAMPOS FERRA                       50.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JANICE VASCONCELOS DE AZEVEDO                1017344-73.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JANIEDSON DA SILVA DOS SANTOS                1022019-13.2019.8.26.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JANILZA PINHEIRO LIMA                        0606688-45.2019.8.01.0070           CHANGE                            CIVIL COURT OF RIO BRANCO                                     Yes              No               No
JANINE BORGES SOARES                         5044348-92.2019.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No

JANINE MANUELA LEAL CARDOSO                  0019568-56.2019.8.08.0545           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JANINE SILVA NASCIMENTO CUNHA                1015687-88.2019.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JANINNE MAYARA DA SILVA                      0056830-12.2019.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JANINNE ZALESKI SOUZA SUZIGAN                0000608-17.2018.8.24.0036           CANCELLATION                      CIVIL COURT OF JARAGUÁ DO SUL                                 Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
JANIO BENEVIDES DE SOUZA NASCIMENTO          0829037-32.2019.8.23.0010           COLLECTION                        CIVIL COURT OF BOA VISTA                                      Yes              No               No
JANIO DARC DE LIMA                           50.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
JANIO DARC DE LIMA                           50.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
JANIO DARC DE LIMA                           50.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JANIO JESUS LEITE                            0007484-10.2020.8.05.0080           CANCELLATION                      CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
JANIO MELO DE SOUSA JUNIOR                   0016716-03.2019.5.16.0023           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

JANIR MORAES SERRA                           1001100-89.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JANJIVAN NEWTON SANTOS SOUZA                 0060300-12.2020.8.05.0001           CANCELLATION                    CIVIL COURT OF SALVADOR                                         Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
JANKELLYTON FERREIRA NUNES                   5001588-33.2020.8.13.0352           COLLECTION                      CIVIL COURT OF JANUÁRIA                                         Yes              No               No

JANNNE INGRITY PEREIRA MESQUITA              0211203-93.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
JANNYEDJA OLIVEIRA BARBOSA                   0000715-94.2019.5.13.0032           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JANO MOREIRA DE SOUZA                        0086911-80.2018.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
JANSEN GOMES DA SILVA                        0005852-75.2020.8.19.0203           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No



                                                                                                         529 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 650 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
JANSEN JOSE CAMPOMIZZI                     9028722-15.2019.8.13.0024            OVERBOOKING                         CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

JANSEN MARTIN RIBEIRO DE LIMA                7058439-29.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              Yes              No

JANSEN MARTIN RIBEIRO DE LIMA                7058439-29.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JANUARIA ESCH GUIMARAES                      5053614-06.2019.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JANUARIA ESCH GUIMARAES                      5053614-06.2019.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
JANY GEYRE FEIJAO NOGUEIRA                   0047028-25.2015.8.06.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JANYELE SILVA DO VALE                        0840874-84.2019.8.23.0010           RESERVATION                       CIVIL COURT OF BOA VISTA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JANYELE SILVA DO VALE                        0840874-84.2019.8.23.0010           RESERVATION                       CIVIL COURT OF BOA VISTA                                      Yes              Yes              No

JAQUELINE ALVES COSTA                        0049752-90.2019.8.16.0021           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CASCAVEL                                         Yes              No               No
JAQUELINE ANTUNES GONCALVES                  0001027-94.2011.5.02.0052           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                       Yes              Yes              No

JAQUELINE APARECIDA JULIATTI                 7006404-58.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JAQUELINE BARBOSA DA SILVA FERREIRA          0012680-04.2019.8.16.0075           CANCELLATION                      CIVIL COURT OF CORNÉLIO PROCÓPIO                              Yes              No               No
JAQUELINE BARMAK                             0019797-50.2019.8.26.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
JAQUELINE BARMAK                             0019797-50.2019.8.26.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JAQUELINE BARRETO NERI                       0059592-59.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
JAQUELINE CARDOSO BARRETO JATAI              0002996-72.2013.5.02.0021           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No
JAQUELINE CARVALHO CIRILO                    1002959-25.2020.8.26.0066           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BARRETOS                                       Yes              No               No

JAQUELINE CASAGRANDE PIUCO                   0302309-61.2018.8.24.0028           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF IÇARA                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JAQUELINE CAZAL REIS                         0657052-16.2020.8.04.0001           CHANGE                            CIVIL COURT OF MANAUS                                         Yes              No               No
JAQUELINE CHERUBIN DE ALMEIDA                1000171-93.2020.8.26.0565           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO CAETANO DO SUL                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JAQUELINE DE ANDRADE ROSA                    0002213-38.2020.8.19.0045           CANCELLATION                      CIVIL COURT OF RESENDE                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JAQUELINE DE ANDRADE ROSA                    0002213-38.2020.8.19.0045           CANCELLATION                      CIVIL COURT OF RESENDE                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JAQUELINE DE CARVALHO ZANCO                  1025352-34.2018.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JAQUELINE DE JESUS VIRGINIO ZANCHIN          1055592-45.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JAQUELINE DE MORAES PEREIRA                  0018317-85.2013.8.18.0140           CHANGE                            CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JAQUELINE DE SOUZA ZAMBOLIM                  1000545-21.2020.8.26.0077           CANCELLATION                      CIVIL COURT OF BIRIGÜI                                        Yes              No               No

JAQUELINE DO ESPIRITO SANTO PATRUNI          0000176-69.2020.8.16.0191           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              No               No

JAQUELINE DO ESPIRITO SANTO PATRUNI          0000196-60.2020.8.16.0191           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              No               No




                                                                                                         530 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 651 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
JAQUELINE DOS SANTOS MARTINS DE                                                 CIVIL LITIGATION - FLIGHT
OLIVEIRA                                   0000369-52.2020.8.19.0207            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
JAQUELINE EMERENCIANO GUEDES               0000817-02.2019.8.16.0156            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO JOÃO DO IVAÍ                              Yes              No               No
JAQUELINE FRANCISCA DANIEL                 1005867-11.2020.8.26.0016            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No

JAQUELINE GONCALVES LEITE                    7000694-57.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No

JAQUELINE GUBLER BIFF                        0300091-29.2019.8.24.0027           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF IBIRAMA                                          Yes              No               No
JAQUELINE GUIMARAES OLIVEIRA                 5037141-58.2020.8.13.0024           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No

JAQUELINE HUZAR NOVAKOWISKI                  1065715-05.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JAQUELINE IVONEIDE BERTO DA SILVA            1001012-31.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JAQUELINE MARTINS CARVALHO                   1000867-74.2018.5.02.0709           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JAQUELINE MICHELS DA SILVA                   0000554-68.2020.8.16.0209           OVERBOOKING                       CIVIL COURT OF FRANCISCO BELTRÃO                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JAQUELINE MICHELS DA SILVA                   0000554-68.2020.8.16.0209           OVERBOOKING                       CIVIL COURT OF FRANCISCO BELTRÃO                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JAQUELINE PEIXOTO DE OLIVEIRA                9005734-27.2018.8.21.0019           CANCELLATION                      CIVIL COURT OF NOVO HAMBURGO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
JAQUELINE PEREIRA SILVA                      0103674-75.2015.8.14.0301           COLLECTION                        CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JAQUELINE REIS CARACAS                       0855772-29.2018.8.10.0001           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JAQUELINE ROCHA MARQUES                      0038961-43.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JAQUELINE ROCHA WOBETO SARTO                 0001752-43.2020.8.16.0112           CANCELLATION                      CIVIL COURT OF MARECHAL CÂNDIDO RONDON                        Yes              No               No

JAQUELINE SILVA DIAS                         5032870-98.2020.8.09.0094           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JATAÍ                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JAQUELINE SILVA DOS SANTOS                   5032543-61.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JAQUELINE SILVA DOS SANTOS                   5032543-61.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
JAQUELINE SOARES DE OLIVEIRA                 1000271-11.2014.5.02.0716           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No

JAQUELINE SURYAN                             1013723-75.2019.8.26.0011           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              Yes              No

JAQUELINE SURYAN                             1013723-75.2019.8.26.0011           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
JAQUES MARCONI GERVASIO                      5003908-70.2020.8.13.0024           LITIGATION - CIVIL                CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
JAQUES REICH                                 1070804-74.2017.8.26.0100           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JAQUILENE DE ASSIS CARVALHO                  0017484-55.2016.5.16.0015           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SÃO LUÍS - MA                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
JARBAS ARAUJO FERREIRA DE ALMEIDA            0042501-15.2019.8.26.0224           LITIGATION - CIVIL                CIVIL COURT OF GUARULHOS                                      Yes              No               No
JARBAS DE SOUZA FERREIRA                     0000175-84.2013.5.19.0001           INDIVIDUAL LABOR CLAIM            1ª A 10ª VARAS DO TRABALHO DE MACEIÓ                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JARBAS MARTINS LOIS CARBALLAL                0003639-02.2019.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                       Yes              No               No

JARBAS MIRANDA DE ALBUQUERQUE                0801999-95.2019.8.20.5129           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO GONÇALO DO AMARANTE                          Yes              No               No



                                                                                                         531 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 652 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

JARDEL BIFF                                  0300093-96.2019.8.24.0027          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF IBIRAMA                                           Yes              No               No

JARDESON MATEUS DOS SANTOS SOUZA             0001613-80.2020.8.05.0150          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LAURO DE FREITAS                                  Yes              Yes              No

JARDESON MATEUS DOS SANTOS SOUZA             0001613-80.2020.8.05.0150          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF LAURO DE FREITAS                               Yes              Yes              No
JARDSON DE LIMA ANDRADE                      0001622-48.2017.5.11.0015          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JARINE RODRIGUES REIS                        1013671-72.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JARINE RODRIGUES REIS                        1013671-72.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JARLISSON SOUZA DE ASSIS                     0000706-02.2016.5.08.0122          INDIVIDUAL LABOR CLAIM             2ª VARA DO TRABALHO DE SANTARÉM                               Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JARRIE ALBANI LEIRIA                         0303303-97.2018.8.24.0090          CANCELLATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No

JASMINA ANGELA ELISABETH SCHMIDT             1006002-65.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JASMINE ELOISE BINDELI                       1014439-95.2020.8.26.0002          OVERBOOKING                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JASMINE ELOISE BINDELI                       1014439-95.2020.8.26.0002          OVERBOOKING                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JASMIRA ALVES SANTOS                         50.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JASON LUIZ DE AZEVEDO E SOUSA                0002795-49.2020.8.19.0203          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JASON LUIZ DE AZEVEDO E SOUSA                0002795-49.2020.8.19.0203          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JASON SABINO DE SOUZA                        0007470-05.2019.8.17.2480          CANCELLATION                       CIVIL COURT OF CARUARU                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JASON SABINO DE SOUZA                        0007470-05.2019.8.17.2480          CANCELLATION                       CIVIL COURT OF CARUARU                                        Yes              No               No
JATIR FARES HONORATO ZANETTI                 35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JATIR FARES HONORATO ZANETTI                 35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JATIR FARES HONORATO ZANETTI                 35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JAVIER ARQUIMEDES CAMILO SIFUENTES ORSI 1065888-97.2017.8.26.0002               CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JAVIER LEONARDO MARTINEZ LIZAMA         0001462-98.2019.8.19.0073               CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF GUAPIMIRIM                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JAYME FERROLHO JUNIOR                        5016626-78.2019.8.24.0008          CHANGE                             CIVIL COURT OF BLUMENAU                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JAYME HENRIQUE RODRIGUES DOS SANTOS          5000036-67.2020.8.08.0030          CHANGE                             CIVIL COURT OF LINHARES                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JEAN ALFREDO SCHNEIDER                       5013219-30.2020.8.24.0008          CANCELLATION                       CIVIL COURT OF BLUMENAU                                       Yes              No               No
JEAN ALYSI VINCI ROTH                        0000791-63.2018.5.09.0130          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - GENERAL
JEAN ANTONIO GONCALVES GOMES                 0707630-91.2019.8.07.0014          LITIGATION - CIVIL                 CIVIL COURT OF BRASÍLIA                                       Yes              No               No
JEAN CARLO FACANHA DE OLIVEIRA FROTA         0000296-05.2016.5.11.0010          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              Yes              No
JEAN CARLO FACANHA DE OLIVEIRA FROTA         0000223-33.2016.5.11.0010          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
JEAN CARLOS DA SILVA NASCIMENTO              0826389-19.2019.8.20.5004          RESERVATION                        CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
JEAN CARLOS DIAS                             0654611-62.2020.8.04.0001          RESERVATION                        CIVIL COURT OF MANAUS                                         Yes              No               No



                                                                                                        532 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 653 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

JEAN CARLOS JOSE DA SILVA                    0001376-32.2020.8.17.8227          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JABOATÃO DOS GUARARAPES                           Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
JEAN CARLOS KOSUJI FURTADO                   5007307-16.2020.8.24.0020          RESERVATION                     CIVIL COURT OF CRICIÚMA                                          Yes              No               No

JEAN CARLOS LOPES DE CASTRO                  5043930-39.2019.8.13.0079          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CONTAGEM                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JEAN CARLOS TURAZZI GONCALVES                7052233-96.2019.8.22.0001          CHANGE                             CIVIL COURT OF PORTO VELHO                                    Yes              No               No
JEAN CAVALCANTE DA SILVA                     0001005-12.2017.5.10.0017          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JEAN CESAR RIBEIRO MARCELINO                 1002017-90.2020.8.26.0066          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BARRETOS                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JEAN CLEBER SANTOS MAGALHAES                 1000008-53.2020.8.26.0003          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JEAN CLEBER SANTOS MAGALHAES                 1000008-53.2020.8.26.0003          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JEAN DA COSTA GOMES DE SALES                 0801957-47.2019.8.10.0013          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
JEAN DA MOTA SILVA                           0001043-82.2016.5.10.0009          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JEAN DAFFENER                                1008164-36.2020.8.26.0001          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JEAN DAFFENER                                1008164-36.2020.8.26.0001          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JEAN DANIEL PEREIRA COSTA                    3000354-35.2019.8.06.0011          CANCELLATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
JEAN EDUARDO DISTADIO                        1002144-23.2020.8.26.0100          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No

JEAN ESCOSSIA CARVALHO ROCHA                 3002850-61.2019.8.06.0003          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JEAN FABIO DAS NEVES PEREIRA                 0001082-44.2020.8.05.0004          CANCELLATION                       CIVIL COURT OF ALAGOINHAS                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JEAN FABIO DAS NEVES PEREIRA                 0001082-44.2020.8.05.0004          CANCELLATION                       CIVIL COURT OF ALAGOINHAS                                     Yes              No               No
JEAN FABIO DE LUCENA                         0029214-75.2020.8.16.0014          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JEAN FELIPE LACERDA                          0019487-44.2018.8.08.0545          CHANGE                             CIVIL COURT OF VILA VELHA                                     Yes              No               No
JEAN FERNANDO SCHROEDER                      0309112-45.2018.8.24.0033          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ITAJAÍ                                         Yes              No               No
JEAN FRANCISCO CARDOSO DOS SANTOS            0000841-47.2019.5.05.0007          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JEAN JABIS DUTRA                             7002187-30.2020.8.22.0014          CANCELLATION                       CIVIL COURT OF VILHENA                                        Yes              No               No
JEAN JOSEPH TERTULIEN                        1000711-74.2018.5.02.0713          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JEAN KIOSHI DADALTT                          0087386-44.2019.8.16.0014          CANCELLATION                       CIVIL COURT OF LONDRINA                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JEAN KIOSHI DADALTT                          0087386-44.2019.8.16.0014          CANCELLATION                       CIVIL COURT OF LONDRINA                                       Yes              Yes              No

JEAN LUCAS VASSELA BONETTI                   1017998-60.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JEAN LUIZ DA SILVA                           1005446-96.2019.8.26.0358          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF MIRASSOL                                       Yes              No               No
JEAN MARIUS BIANCO                           1010900-21.2020.8.26.0100          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JEAN MOTA DA SILVA                           0001169-35.2016.5.10.0009          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
JEAN NOGUEIRA LUCENA                         1044202-41.2020.8.26.0100          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
JEAN PAULO DE OLIVEIRA E SILVA               0813915-12.2019.8.12.0001          RESERVATION                        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
JEAN PAULO VIDI                              0001077-45.2018.5.12.0037          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No



                                                                                                        533 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 654 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
JEAN PEDRO MEDEIROS DE CARVALHO            0020980-52.2020.8.05.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              No               No

JEAN PIERRE MENDES TERRA MARINO              1010963-02.2019.8.26.0223           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GUARUJÁ                                        Yes              No               No
JEAN RAFAEL SIQUEIRA                         0001507-44.2017.5.09.0965           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JEAN ROBERTO FERRAZ BIASIBETTI               0020077-79.2019.5.04.0017           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JEANCARLO KIPPER DONATO                      9000160-31.2020.8.21.0026           OVERBOOKING                       CIVIL COURT OF SANTA CRUZ DO SUL                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JEANCARLO KIPPER DONATO                      9000160-31.2020.8.21.0026           OVERBOOKING                       CIVIL COURT OF SANTA CRUZ DO SUL                              Yes              Yes              No

JEANE CAMILO FERREIRA                        7058076-42.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JEANE CRISTINA DA SILVA DE MELO              0215169-74.2019.8.19.0001           OVERBOOKING                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
JEANE DOS ANJOS SANTOS MATOS                 0000133-42.2015.5.05.0005           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
JEANE LISBOA DA SILVA                        0001129-77.2016.5.10.0001           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No

JEANE RODRIGUES DO NASCIMENTO                1000607-61.2020.8.26.0562           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTOS                                           Yes              Yes              No

JEANE RODRIGUES DO NASCIMENTO                1000607-61.2020.8.26.0562           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTOS                                           Yes              Yes              No

JEANE RODRIGUES OFFREDE                      0045987-66.2019.8.19.0203           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
JEANILZA DA SILVA FARIAS                     0835097-21.2019.8.23.0010           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF BOA VISTA                                         Yes              Yes              No
JEANILZA DA SILVA FARIAS                     0835097-21.2019.8.23.0010           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF BOA VISTA                                         Yes              Yes              No

JEANINE MARA TAVARES                         5000386-06.2020.8.24.0064           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
JEANN MICHAEL SAGLIA DOS SANTOS              0000718-41.2017.5.13.0025           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JEANY DE ALMEIDA SANTOS                      1005345-26.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JEDIAEL SALLES AMARAL                        0031277-26.2019.8.19.0208           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
JEDILSON RODRIGUES PORTUGAL ROMANO           0000019-40.2019.5.17.0002           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JEERSON FERNANDES                            35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JEERSON FERNANDES                            35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JEFERSON CABALDI FREITAS                     9005957-34.2019.8.21.0022           RESERVATION                       CIVIL COURT OF PELOTAS                                        Yes              No               No
JEFERSON DE SIQUEIRA GOMES                   0002619-35.2012.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
JEFERSON DOS SANTOS TRINDADE                 1000252-77.2019.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JEFERSON JOSE LOPES HILMANN                  0800932-87.2020.8.12.0019           OVERBOOKING                       CIVIL COURT OF PONTA PORÃ                                     Yes              No               No
JEFERSON MANOEL DE MELLO                     0020669-64.2016.5.04.0006           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
JEFERSON OLIVEIRA DA SILVA                   0020071-73.2017.5.04.0007           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JEFERSON PAIVA                               1000710-81.2016.5.02.0706           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
JEFERSON RODRIGUES DOS SANTOS                0012646-22.2017.5.15.0093           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
JEFERSON RONCONI DOS SANTOS                  0001718-35.2017.8.08.0035           IMPEDIMENT                        CIVIL COURT OF VILA VELHA                                     Yes              No               No
JEFERSON SALVATI PINTO                       0050842-36.2019.8.16.0021           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CASCAVEL                                       Yes              Yes              No
JEFERSON SALVATI PINTO                       0050842-36.2019.8.16.0021           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CASCAVEL                                       Yes              Yes              No
JEFERSON SCARTEZZINI ABEG                    0020475-96.2019.5.04.0026           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JEFERSON SCARTEZZINI ABEG                    0020685-84.2018.5.04.0026           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No




                                                                                                         534 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 655 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
JEFERSON SILVA DOS SANTOS PERES            0001244-76.2020.8.26.0223            CANCELLATION                        CIVIL COURT OF GUARUJÁ                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JEFERSON SILVA DOS SANTOS PERES            0001244-76.2020.8.26.0223            CANCELLATION                        CIVIL COURT OF GUARUJÁ                                       Yes              No               No
JEFERSON SILVA PEREIRA                     1662111-2                            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
JEFERSON TRENTIN                           9000032-11.2019.8.21.0005            RESERVATION                         CIVIL COURT OF BENTO GONÇALVES                               Yes              No               No
JEFERSON VELOSO BENTO                      0646351-93.2020.8.04.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MANAUS                                        Yes              No               No
JEFERSON VELOSO BENTO                      0646351-93.2020.8.04.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MANAUS                                        Yes              No               No
JEFERSON WILLIAN DIAS                      5002899-27.2020.8.24.0005            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BALNEÁRIO CAMBORIÚ                            Yes              No               No
JEFFERSON ALBUQUERQUE                      1001915-32.2017.5.02.0312            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
JEFFERSON ALVES PEDROSO                    1065853-69.2019.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
JEFFERSON ALVES PEDROSO                    1065853-69.2019.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
JEFFERSON ANDRE CANTALEJO LIMA             0000587-37.2013.5.02.0082            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
JEFFERSON APARECIDO BATISTA TEIXEIRA       1000093-38.2013.5.02.0315            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JEFFERSON APARECIDO CASOLATTO              1011524-73.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JEFFERSON APARECIDO CASOLATTO              1011524-73.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
JEFFERSON BARRETO QUEIROZ                  0015988-48.2020.8.05.0001            LITIGATION - CIVIL                  CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JEFFERSON BEZERRA DA SILVA                 1019935-08.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JEFFERSON BRAGA NASCIMENTO                 1000042-55.2017.5.02.0713            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No

JEFFERSON CABRAL DA SILVA                    0034292-84.2019.8.26.0506           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIBEIRÃO PRETO                                   Yes              Yes              No

JEFFERSON CABRAL DA SILVA                    0034292-84.2019.8.26.0506           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JEFFERSON CAMPOS DE FARIA                    1011181-40.2020.8.26.0564           CANCELLATION                      CIVIL COURT OF SÃO BERNARDO DO CAMPO                          Yes              No               No
JEFFERSON CARDOSO ROQUE                      0020505-28.2019.5.04.0028           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JEFFERSON DA CRUZ DE FREITAS                 0667079-58.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No
JEFFERSON DA SILVA ROGERIO                   1000255-98.2020.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JEFFERSON DE LIMA                            0000247-39.2019.5.13.0030           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JEFFERSON DE OLIVEIRA FREITAS                0047779-35.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JEFFERSON DE SOUZA MORAES                    1016401-86.2019.8.26.0068           CANCELLATION                      CIVIL COURT OF BARUERI                                        Yes              No               No
JEFFERSON DOS SANTOS                         0002419-76.2014.5.02.0048           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
JEFFERSON DOS SANTOS GONCALVES               0010406-91.2020.5.03.0092           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JEFFERSON FERNANDO DE JESUS                  0827343-32.2017.8.12.0001           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
JEFFERSON FERNANDO DE LIMA SILVA             1000842-67.2018.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JEFFERSON FERREIRA DA SILVA                  8000181-96.2020.8.05.0049           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAPIM GROSSO                                   Yes              No               No
JEFFERSON FLAVIO HONORATO DE FRANCA          0000515-77.2015.5.21.0041           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE NATAL                                    Yes              Yes              No
JEFFERSON GONCALVES DE CARVALHO              0010642-77.2019.5.03.0092           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JEFFERSON HENRIQUE DE LUCENA                 0000025-53.2015.5.06.0015           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE / PE                              Yes              Yes              No
JEFFERSON HENRIQUE DE OLIVEIRA               0002892-70.2011.5.02.0047           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No




                                                                                                         535 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 656 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
JEFFERSON LUIS SLOMPO                      0033182-60.2017.8.16.0001            CHANGE                              CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
JEFFERSON MARLON MONTICELLI                0009878-64.2018.8.21.1001            RESERVATION                         CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No

JEFFERSON MONDONI GUIMARAES                  7010288-95.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              Yes              No

JEFFERSON MONDONI GUIMARAES                  7010288-95.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JEFFERSON NUNES DOS SANTOS                   1006543-98.2020.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JEFFERSON NUNES DOS SANTOS                   1006543-98.2020.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No

JEFFERSON ORSI SIRATUT                       1034210-93.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JEFFERSON PAIVA DA SILVA                     0011937-73.2017.5.15.0032           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JEFFERSON PAULINO RIBEIRO                    1000019-96.2016.5.02.0082           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
JEFFERSON PECANHA                            1001469-19.2018.5.02.0013           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
JEFFERSON PERCIANO GOMES                     0000146-92.2020.8.19.0080           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ITALVA                                         Yes              No               No
JEFFERSON PEREIRA DE DEUS                    1001065-78.2018.5.02.0720           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
JEFFERSON PEREIRA GUILHERME                  0632495-54.2019.8.04.0015           LITIGATION - CIVIL                CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JEFFERSON RODOLFO ARRUDA NASCIMENTO 0800816-54.2020.8.10.0046                    RESERVATION                       CIVIL COURT OF IMPERATRIZ                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JEFFERSON RODOLFO ARRUDA NASCIMENTO 0800816-54.2020.8.10.0046                    RESERVATION                       CIVIL COURT OF IMPERATRIZ                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JEFFERSON RODRIGO DE SOUZA                   5017278-56.2019.8.13.0702           CANCELLATION                      CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
JEFFERSON RODRIGO PEREIRA                    0010199-74.2019.5.15.0066           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JEFFERSON RODRIGUES DE CARVALHO
MOREIRA                                      1000072-06.2015.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
JEFFERSON SANTIAGO VIEIRA                    0001303-44.2016.5.10.0015           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 No               Yes              Yes
JEFFERSON SILVA DE MELO                      0000137-62.2020.5.21.0004           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JEFFERSON TIMOTEO OLIVEIRA DA SILVA          0012048-15.2015.5.15.0004           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RIBEIRÃO PRETO                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JEFTE BRITO ROCHA                            0802004-94.2020.8.14.0006           RESERVATION                       CIVIL COURT OF ANANINDEUA                                     Yes              No               No

JEILIANE SOUSA COELHO DE OLIVEIRA            0614355-77.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                         Yes              No               No
JEINIFFER DE LIMA LIRA                       1000850-93.2017.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JEISIANE DO SOCORRO RODRIGUES RIBEIRO        0808522-88.2020.8.14.0301           RESERVATION                       CIVIL COURT OF BELÉM                                          Yes              No               No
JEISIANE SUELLEN DOS SANTOS                  0001065-16.2015.8.08.0031           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF MANTENÓPOLIS                                   Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
JELIEL CARLOS TEIXEIRA DE AGUIAR             5001386-56.2019.8.24.0135           IMPEDIMENT                        CIVIL COURT OF NAVEGANTES                                     Yes              No               No
                                                                                 CIVIL LITIGATION - PRE-
JENIFER CANCIANI PASSOS                      5003922-80.2020.8.21.0008           REGISTRATION                      CIVIL COURT OF CANOAS                                         Yes              No               No
JENIFFER AMORIM GAMA                         1001517-67.2020.8.26.0278           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ITAQUAQUECETUBA                                Yes              No               No
JENIFFER KOROBINSKI                          0002522-02.2013.5.02.0054           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
JENIFHER RAULINA BASS CARVALHO               0001400-42.2015.5.02.0002           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JENIVALDO SOUZA SANTOS                       0031420-98.2019.8.05.0080           RESERVATION                       CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No



                                                                                                         536 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 657 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
JENNIFER CURVELLO DA COSTA                 5000306-62.2020.8.21.0052            CANCELLATION                        CIVIL COURT OF GUAÍBA                                        Yes              No               No
JENNIFER DA SILVA                          5005676-77.2019.8.13.0699            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF UBÁ                                           Yes              No               No
JENNIFER DA SILVA BARONE                   1001130-06.2016.5.02.0086            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
JENNIFER DA SILVA BARONE                   1001149-91.2017.5.02.0016            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No

JENNIFER DE CARVALHO SILVESTRE BALSINI       0301067-86.2019.8.24.0075           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TUBARÃO                                        Yes              No               No
JENNIFER FERRARI                             0020027-89.2019.5.04.0005           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JENNIFER GOMES KASPER                        0000241-33.2013.5.04.0017           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JENNIFER JACI BRAGA                          1016148-68.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JENNIFER MARTINS DE FRANCA                   1000705-54.2016.5.02.0061           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
JENNIFER NICOLE PADUA KINSLER                0024859-49.2019.8.08.0347           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA                                        Yes              No               No
JENNIFER TSAN WHUA CLEAVELEY HAU             0000152-07.2020.5.10.0014           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JENNIFER TSAN WHUA CLEAVELEY HAU             0000238-75.2020.5.10.0014           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
JENNIFFER SIMONE ANTUNES BARBOSA             0028392-67.2019.8.13.0188           PASSENGER                         CIVIL COURT OF NOVA LIMA                                      Yes              No               No
JENNIVON SILVA SOUSA                         0001195-57.2017.5.10.0022           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JENNYFER ELLEN GOMES DA SILVA                0000261-26.2019.5.13.0029           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                             Yes              Yes              No
JENNYFER FERREIRA SILVA                      1000438-69.2020.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JENUSA DIAS MUNHOZ                           35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JEORGE LUIZ BEZERRA FRAGA                    32.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JEOVAH LINHARES LOPES                        3000651-32.2020.8.06.0003           CHANGE                            CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JEOVANNA RIBEIRO MOURA ALENCAR               0800662-88.2019.8.18.0162           CHANGE                            CIVIL COURT OF TERESINA                                       Yes              No               No

JERCILDA MACEDO DOS REIS                     1002545-25.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JEREMIAS BURIGO COELHO                       0242500-48.2006.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
JEREMIAS CAIRES                              1001704-64.2015.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
JEREMIAS DO NASCIMENTO SAMPAIO               0000008-98.2017.5.08.0109           INDIVIDUAL LABOR CLAIM            TRIBUBAL REGIONAL DO TRABALHO 8ª REGIÃO                       Yes              Yes              No
JEREMIAS JOAQUIM DA SILVA                    0000395-56.2016.8.17.1400           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SIRINHAÉM                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JEREMIE MANUEL ANDRE MARTINEZ                1110010-61.2018.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JERFESON MATIAS DOS SANTOS                   0000676-93.2019.5.13.0001           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JERFESON NOLLAN BRANDAO DE LIMA              0047906-70.2020.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                       Yes              No               No
JERONIMO COURA SOBRINHO                      5022758-75.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

JERONIMO DE AQUINO MEDEIROS                  1018182-47.2019.8.26.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
JERONIMO DIX NEUF ROSADO DOS SANTOS          0826138-98.2019.8.20.5004           COLLECTION                      CIVIL COURT OF NATAL                                            Yes              No               No
JERONIMO DO NASCIMENTO PEIXOTO               0011344-49.2013.5.01.0040           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DO RIO DE JANEIRO                             Yes              Yes              No

JERONIMO LUCIANO ALVES BORGES DA SILVA 0002517-17.2020.8.05.0113                 CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ITABUNA                                          Yes              Yes              No

JERONIMO LUCIANO ALVES BORGES DA SILVA 0002517-17.2020.8.05.0113                 CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ITABUNA                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JERONIMO OLEGARIO                            0311494-86.2018.8.24.0008           CHANGE                          CIVIL COURT OF BLUMENAU                                         Yes              No               No



                                                                                                         537 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11               Main Document
                                                                                                    Pg 658 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
JERRE ADRIANE FERREIRA COELHO               1001690-96.2014.5.02.0318            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
JERRY ADRIANI SABINO                        0001768-50.2012.5.02.0004            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JERRY LUCIO DIAS DA SILVA JUNIOR            0659687-67.2020.8.04.0001            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              No               No
JERRY SILVA AMORIM                          0001363-85.2014.5.11.0006            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE MANUAS - AM                             Yes              Yes              No
JERRY WILSON DA SILVA VIEGAS                0801954-31.2019.8.10.0001            CIVIL LITIGATION - CARGO            CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
JERSON FERREIRA DA SILVA                    1001766-15.2017.5.02.0319            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JERUSA CRISTINA CENSI                       5006207-07.2020.8.24.0091            CANCELLATION                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
JERUZA JORGE DA FONSECA                     0000321-70.2018.5.07.0006            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JESELIAS DA COSTA BRAGA                     5006080-37.2019.8.24.0113            CANCELLATION                        CIVIL COURT OF CAMBORIÚ                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JESELIAS DA COSTA BRAGA                     5006080-37.2019.8.24.0113            CANCELLATION                        CIVIL COURT OF CAMBORIÚ                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JESELY PEREIRA MYRRHA                       1020348-18.2020.8.26.0100            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No

JESER BIGGI DE ABREU                          1006887-79.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JESICA CARDOSO MAIA                           5004495-79.2020.8.24.0091          CHANGE                          CIVIL COURT OF FLORIANÓPOLIS                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JESIEL DA SILVA                               1021884-38.2018.8.26.0002          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                         Yes              No               No

JESIEL MARCELINO DA SILVA JUNIOR              0709289-95.2020.8.07.0016          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BRASÍLIA                                       Yes              No               No
JESLEI RIGOLAO                                0012056-09.2017.5.15.0008          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JESOINA SOUSA REGO                            0804078-46.2019.8.10.0046          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF IMPERATRIZ                                     Yes              No               No
JESSE DA SILVA JUNIOR                         0000960-29.2017.5.09.0892          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

JESSE NOGUEIRA MIRANDA                        0600859-36.2020.8.04.0015          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MANAUS                                         Yes              No               No
JESSE RICARDO OLIVEIRA DE MENDONCA            1047630-23.2019.8.26.0114          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CAMPINAS                                       Yes              No               No
JESSE RODRIGUES SELES                         1003151-34.2013.5.02.0320          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JESSE SOUZA ALMEIDA                           1002436-08.2020.8.26.0003          OVERBOOKING                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JESSE VELMOVITSKY                             0167016-10.2019.8.19.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
JESSE VILTAMAR LIMEIRA                        0000225-61.2020.5.10.0019          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JESSE VILTAMAR LIMEIRA                        0000231-68.2020.5.10.0019          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

JESSER SANTANA                                5012930-41.2019.8.24.0038          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF JOINVILLE                                      Yes              No               No
                                                                                 CIVIL LITIGATION - ACCIDENT /
JESSICA AFONSO SANTANA                        1006025-29.2019.8.26.0266          INCIDENT                           CIVIL COURT OF ITANHAÉM                                       Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
JESSICA ALMEIDA DA CRUZ                       23.001.001.XX-XXXXXXX              IMPEDIMENT                         CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
JESSICA ALMEIDA DA CRUZ                       23.001.001.XX-XXXXXXX              IMPEDIMENT                         CIVIL COURT OF FORTALEZA                                      Yes              No               No
JESSICA ALVES CALADO                          0012160-74.2017.5.15.0113          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

JESSICA ANERIS FOLCHINI                       9001684-78.2020.8.21.0021          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PASSO FUNDO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JESSICA ANN MACEDO                            5008873-75.2019.8.21.0001          RESERVATION                     CIVIL COURT OF PORTO ALEGRE                                      Yes              No               No
JESSICA APARECIDA DE LIMA SILVA               1001931-91.2019.5.02.0319          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              No               No



                                                                                                         538 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 659 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

JESSICA ARAUJO ABRANCHES                     5268419-57.2019.8.09.0051          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                           Yes              No               No

JESSICA BARROS LOPES                         7051580-94.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              No               No

JESSICA BELTRAMIN DE PAULA LITZENBERGER 1001176-25.2018.5.02.0312               INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JESSICA CABEDE PIMENTEL                      0007059-91.2020.8.19.0209          OVERBOOKING                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JESSICA CABEDE PIMENTEL                      0007059-91.2020.8.19.0209          OVERBOOKING                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
JESSICA CABRAL DE LIMA HAIKAL                0088476-87.2019.8.16.0014          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JESSICA CAETANO DE MATOS                     5001065-84.2020.8.24.0135          CANCELLATION                       CIVIL COURT OF NAVEGANTES                                     Yes              No               No
JESSICA CAROLINA MOREIRA RAFAEL              0010884-88.2016.5.15.0130          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE CAMPINAS                                 Yes              Yes              No

JESSICA CAROLINE DE MATOS PRADO              1000014-53.2020.8.11.0011          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MIRASSOL D'OESTE                                  Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
JESSICA CARRILLO COSTA                       0846338-89.2018.8.15.2001          IMPEDIMENT                      CIVIL COURT OF JOÃO PESSOA                                       Yes              No               No

JESSICA CARVALHO AMARAL                      5188047-94.2019.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
JESSICA CORREA WEIS PONTIM                   51.030.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CÁCERES                                        Yes              No               No
JESSICA CORREA WEIS PONTIM                   51.030.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CÁCERES                                        Yes              No               No
JESSICA COUTO CARVALHO DE OLIVEIRA                                              CIVIL LITIGATION - FLIGHT
GAUDE                                        0050089-24.2020.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
JESSICA COUTO CARVALHO DE OLIVEIRA                                              CIVIL LITIGATION - FLIGHT
GAUDE                                        0050089-24.2020.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JESSICA COUTO ELEUTERIO AMARAL               5000187-87.2020.8.13.0452          OVERBOOKING                        CIVIL COURT OF NOVA SERRANA                                   Yes              No               No
JESSICA DA SILVA MILITAO                     50.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
JESSICA DA SILVA MILITAO                     50.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JESSICA DA SILVA OLIVEIRA                    35.001.003.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No

JESSICA DA SILVA PINHEIRO                    9000924-32.2020.8.21.0021          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PASSO FUNDO                                    Yes              No               No
JESSICA DAIANE LELIS BISPO                   5617740-23.2019.8.09.0007          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF ANÁPOLIS                                       Yes              No               No
JESSICA DE CAMPOS                            53.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BRASÍLIA                                       Yes              No               No
JESSICA DE CAMPOS                            53.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JESSICA DE FATIMA GOMES                      1024454-57.2019.8.26.0003          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No

JESSICA DE LIMA MACIEL SOUZA                 5019810-13.2020.8.09.0012          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF APARECIDA DE GOIÂNIA                              Yes              Yes              No

JESSICA DE LIMA MACIEL SOUZA                 5019810-13.2020.8.09.0012          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF APARECIDA DE GOIÂNIA                           Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JESSICA DE QUEIROZ ALCANTARA                 0634879-95.2020.8.04.0001          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JESSICA DE QUEIROZ ALCANTARA                 0634879-95.2020.8.04.0001          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JESSICA DE SOUSA ABREU DE PAULA              1023494-67.2019.8.26.0564          CANCELLATION                       CIVIL COURT OF SÃO BERNARDO DO CAMPO                          Yes              No               No




                                                                                                        539 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 660 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
JESSICA DE SOUZA MATHIAS                    0305822-18.2019.8.24.0023            CANCELLATION                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JESSICA DO NASCIMENTO JESUS                 1002686-97.2019.8.26.0125            CANCELLATION                        CIVIL COURT OF CAPIVARI                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JESSICA DUARTE DOS SANTOS                   20200502121                          CANCELLATION                        CIVIL COURT OF GUARULHOS                                     Yes              No               No
JESSICA ESSVEIN SCHMIEDEL                   0020236-04.2014.5.04.0015            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
JESSICA EVANGELISTA DOS ANJOS               0000298-35.2017.5.11.0011            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

JESSICA FAGUNDES DA SILVA                     9002124-66.2019.8.21.0132          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SAPIRANGA                                         Yes              No               No
JESSICA FERREIRA GOULART COELHO               0800507-38.2020.8.10.0012          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO LUÍS                                          Yes              No               No

JESSICA GOULARTE RIBAS                        9000808-65.2020.8.21.0008          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CANOAS                                         Yes              No               No
JESSICA KARINE DE LIMA DO NASCIMENTO          0001319-94.2020.8.16.0029          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF COLOMBO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JESSICA KAROLINA DE JESUS SANTOS              0000718-25.2020.8.19.0023          CANCELLATION                       CIVIL COURT OF ITABORAÍ                                       Yes              No               No
JESSICA KEIKO DE SOUSA NAGAHIRO               0024740-97.2015.5.24.0003          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA                                             Yes              Yes              No
JESSICA LAIS OLIVEIRA                         35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JESSICA LAIS OLIVEIRA                         35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JESSICA LUZIA MACHADO                         338027/2020                        CIVIL LITIGATION - REFUNDS         CIVIL COURT OF OURINHOS                                       Yes              No               No

JESSICA MARA BERGONZINI DA SILVA              7049773-39.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              No               No

JESSICA MENDES MUNIZ                          0703557-36.2020.8.07.0016          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                          Yes              No               No
JESSICA MICAELLE DA SILVA SOUZA               0000580-75.2019.5.13.0002          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA                                                Yes              Yes              No
JESSICA MRAS GARCIA                           9082182-61.2019.8.21.0001          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF PORTO ALEGRE                                      Yes              No               No

JESSICA MUNIZ SANTOS                          0661085-49.2020.8.04.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JESSICA NASCIMENTO ARAUJO                     0002252-15.2019.8.25.0009          RESERVATION                        CIVIL COURT OF BOQUIM                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JESSICA NUNES DO CARMO                        0011258-43.2020.8.27.2729          CANCELLATION                       CIVIL COURT OF PALMAS                                         Yes              No               No
JESSICA OLIVEIRA DE ARAUJO DOS ANJOS          0030069-12.2020.8.19.0001          CIVIL LITIGATION - SERVICE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JESSICA OLIVEIRA TEIXEIRA                     0014397-61.2020.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JESSICA OLIVEIRA TEIXEIRA                     0014397-61.2020.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
JESSICA PAOLA DA SILVA                        0020936-40.2019.5.04.0003          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

JESSICA PAULA BRITO CRIPPA                    1002924-85.2017.8.11.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF VÁRZEA GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JESSICA PINHEIRO CAMELO E SILVA               23.001.001.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JESSICA PINHEIRO CAMELO E SILVA               23.001.001.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JESSICA POLICARPO NASCIMENTO                  1006945-82.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JESSICA POLICARPO NASCIMENTO                  1006945-82.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JESSICA REGINA GOMES                          0002486-04.2015.5.02.0049          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
JESSICA RODRIGUES DE CASTRO SOUZA             52.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GOIÂNIA                                        Yes              No               No



                                                                                                         540 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 661 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
JESSICA SALVADOR MIRANDA                    0012323-69.2020.8.08.0347            CANCELLATION                        CIVIL COURT OF VITÓRIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JESSICA SALVADOR MIRANDA                    0012291-64.2020.8.08.0347            CANCELLATION                        CIVIL COURT OF GUARAPARI                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JESSICA SALVADOR MIRANDA                    0012323-69.2020.8.08.0347            CANCELLATION                        CIVIL COURT OF VITÓRIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JESSICA SALVADOR MIRANDA                    0012291-64.2020.8.08.0347            CANCELLATION                        CIVIL COURT OF GUARAPARI                                     Yes              Yes              No
JESSICA SANCHES MACHADO ROCHA               1045383-57.2019.8.26.0506            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIBEIRÃO PRETO                                Yes              Yes              No
JESSICA SANCHES MACHADO ROCHA               1045383-57.2019.8.26.0506            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIBEIRÃO PRETO                                Yes              Yes              No
JESSICA SANTOS DUARTE                       0002583-47.2014.5.02.0046            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
JESSICA SANTOS SOUZA                        1000903-15.2019.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
JESSICA SILVA SOARES                        0716763-42.2019.8.07.0020            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF BRASÍLIA                                           Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JESSICA THAIS DE MATOS ENDALECIO            1005017-29.2020.8.26.0477            RESERVATION                         CIVIL COURT OF PRAIA GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JESSICA THAIS DE MATOS ENDALECIO            1005017-29.2020.8.26.0477            RESERVATION                         CIVIL COURT OF PRAIA GRANDE                                  Yes              No               No
JESSICA VARGAS                              0003367-22.2019.8.21.0029            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SANTO ÂNGELO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JESSICA VENTURA CARRASCO                    1000606-07.2020.8.26.0003            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JESSICA ZANDONA                             9010601-23.2019.8.21.0021            RESERVATION                         CIVIL COURT OF PASSO FUNDO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JESSIKA BACCIOTTI LANTERI DE LIMA           1005257-12.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JESSIKA BACCIOTTI LANTERI DE LIMA           1005257-12.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
JESSIKA GONCALVES NASCIMENTO                5004293-26.2019.8.13.0647            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SÃO SEBASTIÃO DO PARAÍSO                           Yes              No               No
JESSIKA MARIELLE BRAGA FERREIRA             5087626-89.2020.8.09.0051            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF GOIÂNIA                                       Yes              No               No

JESSYCA ARAUJO OLIVEIRA                       5010846-81.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
JESSYCA LIMA GUIMARAES                        0028551-48.2019.8.16.0019          LITIGATION - CIVIL                 CIVIL COURT OF PONTA GROSSA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JESSYCA MOREIRA SILVA TURIBIO                 5088408-96.2020.8.09.0051          CANCELLATION                       CIVIL COURT OF GOIÂNIA                                        Yes              No               No
JESSYKA SANTOS GALVAO REIS                    0045135-56.2019.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              No               No
JESSYKA SANTOS NUNES                          0800488-32.2020.8.10.0012          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
JESULENE PEREIRA DA SILVA                     5670715-84.2019.8.09.0051          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
JESUS ABAD PRAVIA                             0812377-68.2017.8.20.5004          COLLECTION                         CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JESUS MANUEL ORTEGA                           1030084-52.2019.8.26.0405          RESERVATION                        CIVIL COURT OF OSASCO                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JESUS PEREIRA DA SILVA PAZDZIORNY             7007072-29.2020.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JESUS PEREIRA DA SILVA PAZDZIORNY             7007072-29.2020.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No

JET CLASS TRANSPORTES NACIONAIS LTDA ME 1021101-75.2020.8.26.0002                CIVIL LITIGATION - CARGO           CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JEYMYSON ALVES DE SOUSA                       1014271-93.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JEYSON MELO VARGAS                            0000761-38.2013.5.04.0002          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             No               Yes              Yes



                                                                                                         541 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 662 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
JEZIEL MENEZES SANTANA                     1045439-93.2019.8.26.0602            CANCELLATION                        CIVIL COURT OF SOROCABA                                      Yes              No               No
JHENIFER CAROLINE HEINRICH                 8020023-78.2019.8.11.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CUIABÁ                                        Yes              No               No

JHENIFER LAIS ALMEIDA CUNHA                  1028478-02.2017.8.11.0041           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                         Yes              No               No
JHENIFER LORRAYNE HESTON DO CARMO            5009371-43.2019.8.13.0245           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SANTA LUZIA                                    Yes              No               No
JHESSICA ALESSANDRA SOUSA GONCALVES          5555857-40.2019.8.09.0051           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF GOIÂNIA                                        Yes              No               No
JHON BURTON DUNCAN JUNIOR                    41.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JHON LENNON REIS SILVA                       0018781-74.2019.8.13.0452           RESERVATION                       CIVIL COURT OF NOVA SERRANA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JHON WEINNY SILVA DE MORAES                  1024514-30.2019.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JHONATA DA SILVA PEREIRA                     0000565-69.2019.5.10.0009           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JHONATA DE SOUZA SANTANA                     0000683-14.2020.8.26.0268           RESERVATION                       CIVIL COURT OF ITAPECERICA DA SERRA                           Yes              No               No
JHONATA PINHEIRO MAIA                        0000538-72.2017.5.10.0004           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
JHONATAN ELIZEU SOARES MELO                  0001093-95.2017.5.10.0002           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JHONATAN SILVINO DE SOUZA FRANCISCO          0000133-44.2020.5.12.0014           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JHONATAS WILLIAN DO AMARAL                   000.014-8/0120                      CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF AGUDOS                                         Yes              No               No
JHONATAS WILLIAN DO AMARAL                   000.014-8/0120                      CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF AGUDOS                                         Yes              No               No
JHONATHAS APARECIDO GUIMARAES
SUCUPIRA                                     0700941-36.2020.8.07.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
JHONATHAS APARECIDO GUIMARAES                                                    CIVIL LITIGATION - FLIGHT
SUCUPIRA                                     0700386-19.2020.8.07.0001           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              No               No

JHONATHAS APARECIDO GUIMARAES                                                    CIVIL LITIGATION - PROMOTIONS
SUCUPIRA                                     1030598-13.2020.8.26.0100           / ADVERTISEMENTS              CIVIL COURT OF SÃO PAULO                                          Yes              No               No

JHONATHAS GEBER CALHEIROS DE OLIVEIRA        0620077-84.2019.8.04.0015           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JHONATTAN MARTINS VALERIANO                  0617146-19.2020.8.04.0001           RESERVATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JHONNATA FELIX SELVATI                       5707403-45.2019.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              No               No
JHONNI DOS SANTOS LINHARES                   0000414-28.2018.5.10.0013           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JHONY NUNES FREITAS                          1001588-06.2020.8.26.0008           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JHONY WILLIAM PESSOA                         1001707-80.2019.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

JHORDAM DA SILVA PARENTE                     1012816-93.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

JHOYCE LOPES EUFRASIO SOUSA                  1004800-53.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JHULIA FARINHA MAFFINI                       7005407-72.2020.8.22.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ARIQUEMES                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JIENNIFFER DE OLIVEIRA SALDANHA              0610735-12.2019.8.04.0092           CHANGE                            CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JILENILDO MARTINS SANTOS                     7006180-20.2020.8.22.0002           CHANGE                            CIVIL COURT OF ARIQUEMES                                      Yes              No               No
JIMES CANDIDO DA SILVA                       0010512-51.2015.5.15.0106           INDIVIDUAL LABOR CLAIM            FÓRUM REGIONAL DA 15ª REGIÃO                                  Yes              Yes              No
JIMMY DANTAS ALVES                           1001973-46.2019.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JIMMY SCHNEIDERMAN                           1002224-45.2020.8.26.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
JIMMY SCHNEIDERMAN                           1002224-45.2020.8.26.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No



                                                                                                         542 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 663 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
JIOVANE LUIGE FIORINI VENTURIN             0003386-17.2020.8.16.0131            RESERVATION                         CIVIL COURT OF PATO BRANCO                                   Yes              No               No

JJFDA                                        8018810-68.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAB OLIVEIRA REIS                           1013623-08.2019.8.26.0016           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOABE DE LIMA SALES                          0000116-70.2020.8.19.0205           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
JOABE FEITOSA GOIS                           23.002.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                      Yes              No               No
JOABERLAN LIMA MOTA JUNIOR                   0706527-09.2020.8.07.0016           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BRASÍLIA                                       Yes              No               No
JOABSON MAUES LONDRES                        0000191-49.2020.5.08.0017           INDIVIDUAL LABOR CLAIM            FÓRUM DO TRABALHO                                             Yes              No               No
                                                                                                                   TRIBUNAL REGIONAL DO TRABALHO DA 10ª REGIÃO -
JOACI FERREIRA ALVES                         0000797-54.2014.5.10.0010           INDIVIDUAL LABOR CLAIM            BRASÍLIA                                                      Yes              Yes              No
JOÃƑÂ£O DA SILVA SOARES                      0824400-35.2019.8.12.0110           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
JOÃƑO GILSON PEREIRA DA SILVA JUNIOR         0625025-77.2020.8.04.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOÃƑO GOMES DE SOUSA                         0627012-51.2020.8.04.0001           CHANGE                            CIVIL COURT OF MANAUS                                         Yes              No               No

JOAIS RICARDO DE OLIVEIRA JUNIOR             0805349-70.2020.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
JOALISSON SANTOS DA SILVA                    0000945-82.2016.5.10.0014           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOANA ANGELICA DE OLIVEIRA FARNEZ            9034708-47.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOANA ANTONIA DA SILVEIRA MINGOIA            1012225-37.2019.8.26.0077           CANCELLATION                      CIVIL COURT OF BIRIGÜI                                        Yes              No               No
JOANA AUGUSTA FERNANDES DE JESUS             0000301-77.2019.5.13.0006           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                             Yes              Yes              No
JOANA BUENO                                  35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JOANA BUENO                                  35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JOANA CARNEIRO DA MOTTA                      0010276-98.2013.5.06.0016           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE - PE                              Yes              Yes              No
JOANA D ARC DA COSTA PEREIRA                 0000687-22.2019.5.13.0002           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOANA D ARC MONTEIRO SAMPAIO                 0030326-66.2019.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOANA D ARC SOUTO                            5036418-76.2019.8.13.0702           CANCELLATION                      CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOANA D´ARC PEREIRA DA SILVA                 1027066-23.2019.8.26.0114           CANCELLATION                      CIVIL COURT OF CAMPINAS                                       Yes              No               No
JOANA DARC ALMEIDA COWAL                     0108498-55.2016.8.09.0051           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF GOIÂNIA                                        Yes              No               No

JOANA DARC DA SILVA E SILVA                  5032878-75.2020.8.09.0094           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JATAÍ                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOANA DARC DE AMORIM ARAGAO                  0800148-63.2020.8.18.0013           CANCELLATION                      CIVIL COURT OF TERESINA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOANA DARC DE AMORIM ARAGAO                  0800148-63.2020.8.18.0013           CANCELLATION                      CIVIL COURT OF TERESINA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOANA DARC LOPES GIRARDI                     1002103-80.2020.8.26.0189           CANCELLATION                      CIVIL COURT OF FERNANDÓPOLIS                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOANA DARC LOPES GIRARDI                     1002103-80.2020.8.26.0189           CANCELLATION                      CIVIL COURT OF FERNANDÓPOLIS                                  Yes              Yes              No
JOANA DARK ALMEIDA DA SILVA                  0002177-63.2015.5.11.0006           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              Yes              No
JOANA DE ALBUQUERQUE MARANHAO                                                    CIVIL LITIGATION - FLIGHT
BEZERRA DE MELO                              0003276-31.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              No               No




                                                                                                         543 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 664 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
JOANA DE MELO BASTOS                       9000531-70.2020.8.21.0001            CHANGE                              CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
JOANA DE SA NOVIS                          0011368-65.2019.8.05.0150            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF LAURO DE FREITAS                              Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
JOANA DE SOUZA GOMES CHOUCAIR              0017003-62.2020.8.19.0001            RESERVATION                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
JOANA DOS SANTOS SILVA                     1011858-22.2019.8.11.0015            LITIGATION - CIVIL                  CIVIL COURT OF SINOP                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOANA DUMKE DALLA ROZA                     0157790-58.2018.8.21.0001            CHANGE                              CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
JOANA ELICE DA ROCHA NOVAES                0000022-40.2017.5.10.0008            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JOANA FIGUEIRA HENRIQUE LOPES              1020922-75.2019.8.26.0003            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JOANA GABRIELLY CABRERA                    0000965-61.2020.8.26.0362            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MOGI GUAÇU                                    Yes              Yes              No
JOANA GABRIELLY CABRERA                    0000965-61.2020.8.26.0362            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MOGI GUAÇU                                    Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JOANA MACHADO                              1013246-69.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
JOANA MARIA SA DE ALENCAR                  0057439-92.2019.8.17.8201            RESERVATION                         CIVIL COURT OF RECIFE                                        Yes              No               No
JOANA MASCARENHAS REQUIAO DA SILVA         1019116-73.2017.8.26.0100            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOANA PINHEIRO LIMA                        0605836-21.2019.8.01.0070            CHANGE                              CIVIL COURT OF RIO BRANCO                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOANA PLENTZ MARQUARDT                     9003114-28.2020.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JOANA PLENTZ MARQUARDT                     9003114-28.2020.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              Yes              No

JOANE CHRISTINE DE SOUZA BARROS              0803131-71.2020.8.20.5124           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PARNAMIRIM                                     Yes              No               No
JOANILIA GONCALVES SILVA                     5037424-21.2019.8.13.0702           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
JOANIS JOSE PEREIRA                          1000041-17.2014.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
JOANITA VITAL DE MARIA CARVALHO              24.001.003.XX-XXXXXXX               CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOANNA GUILHERMINA GOMES SOUZA               0012252-46.2009.8.05.0150           CHANGE                            CIVIL COURT OF LAURO DE FREITAS                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOANNA LOPES DE SOUZA TEIXEIRA               9000668-93.2019.8.21.1001           CHANGE                            CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
JOAO ABRAO FAIAD JUNIOR                      5004550-29.2019.8.24.0038           COMFORT                           CIVIL COURT OF JOINVILLE                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO AFONSO NERY RIBEIRO                     7034797-27.2019.8.22.0001           OVERBOOKING                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO AFONSO PINTO BASTOS                     1034332-09.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JOAO ALECSANDRO PEREIRA                      1000788-88.2019.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JOAO ALEXANDRE TARGINO DA ROCHA              0884905-58.2019.8.15.2001           RESERVATION                       CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JOAO ALEXANDRE TARGINO DA ROCHA              0884905-58.2019.8.15.2001           RESERVATION                       CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No

JOAO AMERICANO PINHEIRO DE LIMA              6093715-60.2015.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO ANTONIO COZENDEY JUNIOR                 0022866-91.2019.8.19.0014           CHANGE                          CIVIL COURT OF CAMPOS DOS GOYTACAZES                            Yes              No               No




                                                                                                         544 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 665 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

JOAO ANTONIO CYPRIANO COSTA                 0009214-85.2020.8.19.0203          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No

JOAO ANTONIO DA CRUZ STEFAN                 1126488-47.2018.8.26.0100          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
JOAO ANTONIO DE CARVALHO DA SILVA           0012553-19.2016.5.15.0053          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE CAMPINAS                                    Yes              Yes              No

JOAO ANTONIO DE GUSMAO                      5184896-50.2019.8.09.0051          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                           Yes              No               No

JOAO ANTONIO GOMES BRAGA                    0000621-11.2020.8.16.0184          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                          Yes              Yes              No

JOAO ANTONIO GOMES BRAGA                    0000621-11.2020.8.16.0184          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CURITIBA                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
JOAO ANTONIO GOMES DE FREITAS               0004238-54.2020.8.17.8201          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
JOAO ANTONIO RADTKE                         0010533-80.2020.8.08.0725          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SERRA                                          Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
JOAO ANTONIO ZOGHBI DAGHER                  0015719-11.2019.8.19.0209          RESERVATION                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
JOAO ARIOVALDO SOPPA                        0036222-21.2019.8.16.0182          LITIGATION - CIVIL                 CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
JOAO ARRUDA RIBEIRO NETO                    3000636-65.2017.8.06.0004          CHANGE                             CIVIL COURT OF FORTALEZA                                      Yes              No               No
JOAO AUGUSTO DE ANDRADE DANTAS              0001447-85.2014.5.02.0055          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
JOAO AUGUSTO DE SOUZA CASTRO                0007157-81.2019.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
JOAO AUGUSTO DINIZ CAVALCANTE               0005121-57.2019.8.17.8226          CHANGE                             CIVIL COURT OF PETROLINA                                      Yes              No               No

JOAO AUGUSTO FREYESLEBEN VALLE PEREIRA 5008542-36.2019.8.24.0090               CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                               CIVIL LITIGATION - TAM
JOAO AUGUSTO NUNES CORDEIRO                 0038475-12.2020.8.05.0001          FIDELIDADE PROGRAM                 CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
JOAO AUGUSTO VERAS GADELHA                  1013172-11.2020.8.11.0001          CHANGE                             CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
JOAO BAHIA DE HOLANDA SOUSA                 3002109-21.2019.8.06.0003          CANCELLATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
JOÃO BAPTISTA MARANHÃO LAPENDA NETO 1012118-24.2019.8.26.0002                  CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No

JOAO BAPTISTA MORENO DE NUNES RIBEIRO 0101128-13.2016.5.01.0014                INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No

JOAO BAPTISTA MORENO DE NUNES RIBEIRO       0100544-09.2017.5.01.0014          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
JOAO BARBOSA DA SILVA                       0002023-05.2016.5.11.0008          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JOAO BARBOSA DA SILVA                       0002273-42.2015.5.11.0018          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - AM                                        Yes              Yes              No
JOAO BATISTA BITENCOURTH                    1000605-48.2018.5.02.0702          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No

JOAO BATISTA BYRON                          0158924-43.2019.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
JOAO BATISTA CARNEIRO FERNANDES             3002149-93.2019.8.06.0167          RESERVATION                     CIVIL COURT OF SOBRAL                                            Yes              No               No

JOAO BATISTA DE OLIVEIRA                    5071017-31.2020.8.09.0051          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                           Yes              No               No
JOÃO BATISTA DE OLIVEIRA SANTOS             1009529-61.2017.8.26.0606          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SUZANO                                            Yes              No               No




                                                                                                       545 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 666 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - BOARDING
JOAO BATISTA DE PADUA                     0070353-71.2016.8.13.0647            IMPEDIMENT                          CIVIL COURT OF SÃO SEBASTIÃO DO PARAÍSO                      Yes              No               No

JOAO BATISTA DE SOUSA RABELLO                0806241-84.2019.8.20.5004           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NATAL                                         Yes              No               No
JOAO BATISTA DOS SANTOS                      5000200-26.2020.8.13.0472           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF PARAGUAÇU                                     Yes              No               No
JOAO BATISTA DOS SANTOS                      1001955-54.2017.5.02.0719           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
JOAO BATISTA DOS SANTOS                      0001339-28.2015.5.05.0026           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
JOAO BATISTA DUARTE                          1022062-75.2018.8.26.0005           IMPEDIMENT                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JOAO BATISTA FERNANDES NETO                  0011235-43.2018.5.03.0092           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO BATISTA FRANCISCO DA CRUZ               0041141-98.2019.8.17.2001           CHANGE                            CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOAO BATISTA FURLAN DUARTE                   3002513-72.2019.8.06.0003           RESERVATION                       CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
JOAO BATISTA GOMES DA SILVA                  0800860-56.2018.8.15.0191           COLLECTION                        CIVIL COURT OF SOLEDADE                                      Yes              No               No

JOAO BATISTA GOMES DE SOUZA                  3000023-40.2019.8.06.0177           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF UMIRIM                                        Yes              No               No
JOAO BATISTA LIMA MARTINS                    1001356-36.2017.5.02.0713           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
JOAO BATISTA MORENO PINHEIRO                 0000404-49.2013.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               No               Yes              Yes
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO BATISTA SALOMAO JUNIOR                  1016710-04.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
JOAO BATISTA SILVA SANTOS                    0001152-89.2016.5.17.0013           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DA COMARCA DE VITÓRIA                      Yes              Yes              No
JOAO BATISTA SILVEIRA RIBEIRO                0020054-14.2020.5.04.0013           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
JOAO BATISTA VASCONCELOS                     3000553-74.2019.8.06.0167           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SOBRAL                                        Yes              No               No
JOAO BEGNINI                                 0074770-37.2019.8.16.0014           CIVIL LITIGATION - SERVICE        CIVIL COURT OF LONDRINA                                      Yes              No               No
JOAO BENONES LIMA JUNIOR                     35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOAO BERCHMANS VIANA MARTINS FILHO           3001018-31.2017.8.06.0013           RESERVATION                       CIVIL COURT OF FORTALEZA                                     Yes              No               No
JOAO BERNARDO DE MEDEIROS NETTO              1000086-48.2019.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
JOAO BEZERRA JUNIOR                          0811068-33.2020.8.15.2001           LITIGATION - CIVIL                CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No

JOAO BEZERRA JUNIOR                          0809166-45.2020.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO BOSCO ALVES BRANDAO FILHO               0007478-51.2020.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                        Yes              No               No
JOAO BOSCO RODRIGUES DE DEUS                 0001204-92.2014.5.17.0001           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE VITÓRIA                                 Yes              Yes              No
JOAO BOSCO SALES DE SOUSA                    0000927-46.2013.5.15.0008           INDIVIDUAL LABOR CLAIM            VARA DO TRABALHO DE SÃO CARLOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JOAO BOSCO TANURI SILVA                      0007814-36.2020.8.19.0203           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
JOAO BRAHA                                   1000509-06.2020.8.26.0650           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VALINHOS                                      Yes              No               No
JOAO BRUNO ROCHA ARAGAO                      3001376-52.2019.8.06.0004           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOÃO BRUNO TEIXEIRA GOMES                    0030224-20.2018.8.08.0024           CANCELLATION                      CIVIL COURT OF VITÓRIA                                       Yes              No               No

JOAO CADORIN FALLEIROS                       1010859-57.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPINAS                                        Yes              No               No

JOAO CADORIN FALLEIROS                       1010859-57.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPINAS                                        Yes              No               No
JOAO CARDOSO DA SILVA                        1001333-60.2016.5.02.0314           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                 Yes              Yes              No




                                                                                                        546 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 667 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
JOAO CARLOS BACELAR                       0070827-23.2020.8.05.0001            CHANGE                              CIVIL COURT OF SALVADOR                                      Yes              No               No
JOAO CARLOS BORBA                         0010133-74.2019.5.15.0008            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
JOAO CARLOS BORGES NOBREGA                9005186-53.2019.8.21.0023            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO GRANDE                                    Yes              Yes              No
JOAO CARLOS BORGES NOBREGA                9005186-53.2019.8.21.0023            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO GRANDE                                    Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
JOAO CARLOS CARNEIRO                      35.001.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
JOAO CARLOS CASAGRANDE                    5002323-71.2018.8.08.0030            CANCELLATION                        CIVIL COURT OF LINHARES                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
JOAO CARLOS CASSULI JUNIOR                0301567-80.2016.8.24.0036            CANCELLATION                        CIVIL COURT OF JARAGUÁ DO SUL                                Yes              No               No

JOAO CARLOS CZELUSNIAK                       0002581-12.2020.8.16.0019           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PONTA GROSSA                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOAO CARLOS DA SILVA                         0003853-64.2019.8.05.0154           RESERVATION                       CIVIL COURT OF LUÍS EDUARDO MAGALHÃES                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO CARLOS DA SILVA                         0010142-35.2020.8.08.0173           CANCELLATION                      CIVIL COURT OF CARIACICA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
JOAO CARLOS DE BARBOSA ASSUNCAO              0057317-40.2020.8.05.0001           IMPEDIMENT                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
JOAO CARLOS DE BARBOSA ASSUNCAO              0057317-40.2020.8.05.0001           IMPEDIMENT                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
JOAO CARLOS DE OLIVEIRA FILHO                5000659-04.2020.8.24.0090           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO CARLOS DE OLIVEIRA FONSECA              0165265-85.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
JOAO CARLOS FERREIRA DA COSTA                1000556-39.2020.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
JOAO CARLOS FERREIRA DA SILVA                0100880-28.2017.5.01.0009           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
JOAO CARLOS FERREIRA DA SILVA                0101003-26.2017.5.01.0009           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
JOAO CARLOS FERREIRA DA SILVA                0101852-32.2016.5.01.0009           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
JOAO CARLOS FERREIRA DOS SANTOS              1001017-64.2018.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO CARLOS FRANCHETTO                       0006248-89.2019.8.16.0035           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                          Yes              No               No
JOAO CARLOS KURTZ                            0313902-39.2017.8.24.0023           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
JOÃO CARLOS LOUBACK RODRIGUES                0814319-32.2018.8.20.5124           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PARNAMIRIM                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO CARLOS NASCIMENTO FERREIRA JUNIOR 0826529-83.2018.8.12.0001                 CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO CARLOS NEVES DIAS                       0849735-11.2019.8.14.0301           CHANGE                            CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOAO CARLOS OCARIZ DE MORAES                 0801522-19.2019.8.12.0013           RESERVATION                       CIVIL COURT OF JARDIM                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO CARLOS PAOLILO BACELAR FILHO            0071035-07.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
JOÃO CARLOS PEREIRA PADILHA NETO             0849144-97.2018.8.15.2001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOÃO CARLOS PEREIRA PADILHA NETO             0823545-25.2019.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO CARLOS POMPEU DA SILVA                  0012878-51.2020.8.19.0001           OVERBOOKING                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
JOAO CARLOS REULE                            0011296-30.2013.5.01.0060           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No

JOAO CARLOS SARMENTO DE MORAIS               0031239-19.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No
JOAO CARLOS SEGURA PEREZ                     0001334-10.2012.5.02.0312           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                 No               Yes              Yes



                                                                                                        547 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 668 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
JOAO CARLOS SOUTO                          0758109-82.2019.8.07.0016            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
JOAO CARLOS VIDAL DO PORTO NEVES           0863963-88.2019.8.14.0301            COLLECTION                          CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOÃO CARLOS VIEIRA DA SILVA TELLES         0024104-68.2005.8.05.0001            CHANGE                              CIVIL COURT OF SALVADOR                                      Yes              No               No
JOAO CAUBI ALMEIDA PINTO                   2020-02-0212                         CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOAO CAVALCANTI BEZERRA SANT IAGO NETO 0302245-49.2018.8.24.0061                CHANGE                              CIVIL COURT OF SÃO FRANCISCO DO SUL                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOAO CESAR FIRMINO VIEIRA                  0013941-15.2019.8.19.0206            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOAO CHAGAS SOARES FILHO                   0000195-78.2020.8.26.0003            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOAO CLEYTON PATROCINIO PIO                0015592-08.2019.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
JOAO CRISTINO DOS SANTOS                   0803789-34.2018.8.12.0001            IMPEDIMENT                          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOAO DA SILVA JUNIOR                       0302563-67.2019.8.24.0038            CANCELLATION                        CIVIL COURT OF JOINVILLE                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
JOAO DA SILVA JUNIOR                       0800305-73.2020.8.10.0008            RESERVATION                         CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
JOAO DA SILVA NETO                         0800306-58.2020.8.10.0008            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOAO DA SILVA OLIVEIRA                     0604942-40.2020.8.04.0001            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOAO DALVI DE PAIVA                        0026506-49.2017.8.08.0024            CANCELLATION                        CIVIL COURT OF VITÓRIA                                       Yes              No               No

JOAO DANIEL AMORIM EDDE                      0036697-09.2019.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO DANIEL LINO MIRANDA SILVA               8000696-03.2019.8.05.0103           CANCELLATION                      CIVIL COURT OF ILHÉUS                                         Yes              No               No
JOAO DE ANDRADE                              1001162-76.2016.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO DE CASTRO DIAS MAGALHAES                0713383-86.2020.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              No               No
JOAO DE DEUS VAZ                             1001401-46.2017.5.02.0711           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No

JOAO DE JESUS MENDES FERREIRA                5182195-19.2019.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO DE OLIVEIRA JUNIOR                      0000377-46.2020.8.16.0099           CANCELLATION                      CIVIL COURT OF JAGUAPITÃ                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO DE OLIVEIRA SANTOS                      0025801-78.2019.8.25.0001           CANCELLATION                      CIVIL COURT OF ARACAJU                                        Yes              No               No
JOAO DE PAULA MARQUES LIMA                   0000808-82.2013.5.02.0029           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
JOAO DEGAN                                   0002352-81.2019.8.16.0053           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELA VISTA DO PARAÍSO                          Yes              No               No

JOAO DIAS DO NASCIMENTO                      1018501-81.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
JOAO DONIZETE MENDES                         5000197-96.2020.8.13.0205           IMPEDIMENT                        CIVIL COURT OF CRISTINA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
JOAO DONIZETE MENDES                         5000197-96.2020.8.13.0205           IMPEDIMENT                        CIVIL COURT OF CRISTINA                                       Yes              Yes              No
JOAO DOS SANTOS SOUSA                        1001067-57.2013.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JOAO EDSON OLIVEIRA QUEIROZ                  3001753-60.2018.8.06.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                      Yes              No               No




                                                                                                         548 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 669 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO EDUARDO GRIMALDI DA FONSECA            0015960-84.2018.8.08.0545            CANCELLATION                        CIVIL COURT OF VILA VELHA                                    Yes              No               No
JOAO EVERALDO GUIMARAES BOTELHO
JUNIOR                                      26.001.061.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RECIFE                                        Yes              No               No
JOAO EVERALDO GUIMARAES BOTELHO
JUNIOR                                      26.001.061.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO FELIPE FURLANETTO ELEBRACK             1000632-24.2019.8.26.0396            CHANGE                              CIVIL COURT OF NOVO HORIZONTE                                Yes              No               No
JOAO FELIPE MOURAO LOPES DE AMORIM          0010964-61.2014.5.01.0017            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
JOAO FERNANDES DA SILVA                     0002016-98.2016.5.11.0012            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE MANAUS - AM                             Yes              Yes              No
JOÃO FERNANDO SALGADO BLANCO                1007196-80.2018.8.11.0037            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PRIMAVERA DO LESTE                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO FERREIRA DA SILVA                      7011661-64.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
JOAO FERREIRA DA SILVA SOBRINHO             5243486-20.2019.8.09.0051            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO FILIPE AFFONSO SILVA PINTO             0041817-04.2017.8.19.0209            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
JOAO FRANCISCO CASCALES                     0001037-45.2013.5.15.0008            INDIVIDUAL LABOR CLAIM              VARA DO TRABALHO DE SÃO CARLOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JOÃO FRANCISCO CAVALCANTI TEIXEIRA          3922056-49.2013.8.06.0002            RESERVATION                         CIVIL COURT OF FORTALEZA                                     Yes              No               No
JOAO FRANCISCO COSTA NUNES                  0021541-88.2016.5.04.0003            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
JOAO FRANCISCO GARCIA HERNANDES             0824825-05.2019.8.20.5004            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF NATAL                                         Yes              No               No
JOAO FRANCISCO KINTSCHNER                   1094543-08.2019.8.26.0100            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JOAO FRANCISCO SIMOES GOMES                 5003192-30.2018.8.13.0439            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MURIAÉ                                        Yes              No               No

JOAO GABRIEL BESSA                            0800353-18.2020.8.18.0167          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF TERESINA                                       Yes              No               No
JOAO GABRIEL MARQUES DIAS                     35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JOAO GABRIEL MARQUES DIAS                     35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JOAO GABRIEL PALMEIRA VALETIM                 0608730-62.2020.8.04.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MANAUS                                         Yes              No               No
JOAO GABRIEL UEDA                             1000474-10.2017.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JOAO GARBI JUNIOR                             1003248-96.2019.8.26.0581          RESERVATION                        CIVIL COURT OF SÃO MANUEL                                     Yes              No               No
JOAO GARCIA NETO                              0011999-54.2015.5.15.0042          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE RIBEIRÃO PRETO                           Yes              Yes              No

JOAO GILSON P DA SILVA JUNIOR                 0611258-46.2019.8.04.0020          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                            Yes              Yes              No

JOAO GILSON P DA SILVA JUNIOR                 0611258-46.2019.8.04.0020          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                            Yes              Yes              No

JOAO GILSON PEREIRA DA SILVA JUNIOR           0637874-73.2019.8.04.0015          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO GILSON PEREIRA DA SILVA JUNIOR           0625017-03.2020.8.04.0001          CHANGE                             CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO GOMES RONDON                             1001213-43.2020.8.11.0001          CANCELLATION                       CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOAO GONCALVES PINGARILHO                     0033457-98.2019.8.03.0001          RESERVATION                        CIVIL COURT OF MACAPÁ                                         Yes              No               No
JOAO GUEDES DE ALMEIDA                        1000848-40.2019.5.02.0707          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO GUILHERME DE FARIAS                      0048734-08.2019.8.17.8201          CHANGE                             CIVIL COURT OF RECIFE                                         Yes              No               No
JOAO GUILHERME MACHADO VIDAL                  0001513-09.2011.5.02.0043          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO GUILHERME MELO DE MORAIS                 0046666-61.2019.8.17.2001          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              No               No



                                                                                                         549 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 670 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
JOAO GUSTAVO DE CERQUEIRA LIMA
MUCCINI                                    0069818-26.2020.8.05.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOAO HELDER LORENZONI                      5004213-59.2019.8.08.0014            CANCELLATION                        CIVIL COURT OF COLATINA                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JOAO HELDER LORENZONI                      5004213-59.2019.8.08.0014            CANCELLATION                        CIVIL COURT OF COLATINA                                      Yes              Yes              No
JOAO HENRIQUE DO NASCIMENTO                0000323-32.2020.8.16.0018            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MARINGÁ                                       Yes              Yes              No
JOAO HENRIQUE DO NASCIMENTO                0000323-32.2020.8.16.0018            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MARINGÁ                                       Yes              Yes              No
JOAO HENRIQUE ESPOSTE                      0000799-61.2020.8.16.0021            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CASCAVEL                                      Yes              No               No
JOAO HENRIQUE GLASNER                      0013083-75.2020.8.17.8201            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOAO HENRIQUE MACEDO                       0831233-42.2018.8.12.0001            CANCELLATION                        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
JOAO HENRIQUE OLIVEIRA SANTOS              1000622-75.2018.5.02.0317            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
JOAO HENRIQUE PAES DE OLIVEIRA             0000427-44.2020.8.16.0173            RESERVATION                         CIVIL COURT OF UMUARAMA                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
JOAO HENRIQUE PAES DE OLIVEIRA             0000427-44.2020.8.16.0173            RESERVATION                         CIVIL COURT OF UMUARAMA                                      Yes              Yes              No

JOAO INACIO MARTINS BRUM                     0033516-85.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                     Yes              No               No

JOAO IRENIO ALVES                            5000378-65.2019.8.24.0031           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF INDAIAL                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO ITALO OLIVEIRA CLEMENTE POMPEU          3000698-03.2020.8.06.0004           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              No               No
JOAO JOSE AZEVEDO NETO                       0000337-38.2016.5.08.0015           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE BELÉM                                    Yes              Yes              No
JOAO JOSE CAVALCANTE DA SILVA                0701163-27.2019.8.02.0082           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MACEIÓ                                         Yes              Yes              No
JOAO JOSE CAVALCANTE DA SILVA                0701163-27.2019.8.02.0082           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MACEIÓ                                         Yes              Yes              No
JOAO JOVIANO DE MEDEIROS NETO                0003723-64.2019.8.27.2740           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF TOCANTINÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
JOAO JUNIOR DA SILVA                         1009840-38.2019.8.26.0297           LITIGATION - CIVIL                CIVIL COURT OF JALES                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
JOAO JUNIOR DA SILVA                         1009840-38.2019.8.26.0297           LITIGATION - CIVIL                CIVIL COURT OF JALES                                          Yes              Yes              No
JOAO KAIO FREIRE FROTA                       0801091-65.2016.8.10.0006           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
JOAO LEOPOLDINO NETO                         1002060-16.2019.8.26.0566           COLLECTION                        CIVIL COURT OF SÃO CARLOS                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOAO LEOPOLDO CASTANHEIRA BATISTA            0010876-60.2019.8.26.0224           RESERVATION                       CIVIL COURT OF GUARULHOS                                      Yes              No               No
JOAO LEVI PAULINO PEREIRA                    0001487-16.2012.5.01.0039           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

JOAO LOBO PROCOPIO BANDEIRA DE MELO          0842705-70.2018.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
JOAO LOPES DA SILVA NETO                     0001091-17.2010.5.19.0004           INDIVIDUAL LABOR CLAIM            1ª A 10ª VARAS DO TRABALHO DE MACEIÓ                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO LOPES RABELO JUNIOR                     5423498-64.2019.8.09.0007           CANCELLATION                      CIVIL COURT OF ANÁPOLIS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO LOURENCO DE MEIRELES REIS               1016135-61.2019.8.26.0016           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JOAO LUCAS COLARES MONTAGOUNIAN              0005534-63.2020.8.03.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MACAPÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO LUCAS GOMES DE AMORIM                   0001264-44.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              No               No
JOAO LUCAS PEREIRA GONCALVES                 0010648-60.2016.5.03.0134           INDIVIDUAL LABOR CLAIM            1ª A 5ª VARAS DO TRABALHO DE UBERLÂNDIA                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO LUIS ALVARENGA CASAGRANDE               0159015-41.2016.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No



                                                                                                         550 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 671 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - PRE-
JOAO LUIS BERTATI                          1000219-53.2020.8.26.0306            REGISTRATION                        CIVIL COURT OF JOSÉ BONIFÁCIO                                Yes              Yes              No
                                                                                CIVIL LITIGATION - PRE-
JOAO LUIS BERTATI                          1000219-53.2020.8.26.0306            REGISTRATION                        CIVIL COURT OF JOSÉ BONIFÁCIO                                Yes              Yes              No
JOAO LUIS CANDIDO FERREIRA                 0003116-26.2014.5.02.0201            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE BARUERI                                 Yes              Yes              No
JOÃO LUIS DINIZ PEREIRA                    0800810-75.2017.8.10.0006            CIVIL LITIGATION - CARGO            CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
JOAO LUIZ AGUIAR                           0107100-29.2010.5.02.0019            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JOAO LUIZ CONTE SANCHES                    0621276-44.2019.8.04.0015            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOAO LUIZ DA FONSECA LAPENDA               0005647-65.2020.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No

JOAO LUIZ DE CARVALHO FILHO                  5207497-23.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO LUIZ DE LIMA E SOUZA                    1006511-60.2019.8.26.0477           CANCELLATION                      CIVIL COURT OF PRAIA GRANDE                                   Yes              No               No
JOÃO LUIZ DINIZ PEREIRA                      0800782-10.2017.8.10.0006           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO LUIZ GABRIOLLI                          1006548-88.2019.8.26.0606           OVERBOOKING                       CIVIL COURT OF SUZANO                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO LUIZ LOPES                              1014172-39.2020.8.26.0224           CHANGE                            CIVIL COURT OF GUARULHOS                                      Yes              No               No
JOAO LUIZ RIBEIRO DOS SANTOS JUNIOR          0011046-74.2014.5.01.0023           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO LUIZ ROLIM SAMPAIO                      7001235-90.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOAO MANOEL ARMOA JUNIOR                     1000883-42.2020.8.26.0223           RESERVATION                       CIVIL COURT OF GUARUJÁ                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JOAO MANOEL ARMOA JUNIOR                     1000883-42.2020.8.26.0223           RESERVATION                       CIVIL COURT OF GUARUJÁ                                        Yes              Yes              No
JOÃO MANOEL ARMÔA JUNIOR                     1008698-27.2018.8.26.0590           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO VICENTE                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO MANOEL MARTINS TAJARA                   0000072-63.2020.8.16.0131           CANCELLATION                      CIVIL COURT OF PATO BRANCO                                    Yes              No               No
JOAO MANOEL VILAS BOAS SALES DE
SANTANA                                      0700476-56.2019.8.02.0080           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MACEIÓ                                         Yes              No               No
JOAO MANUEL CASTRO                           1011145-32.2020.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JOAO MANUEL WEBISTON GONDIM                  5147348-88.2019.8.09.0051           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOIÂNIA                                        Yes              No               No

JOAO MARCELO ALVES MACEDO                    0800636-79.2020.8.15.0731           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CABEDELO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOAO MARCELO AZEVEDO ARCOVERDE               1023643-63.2020.8.26.0100           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
JOAO MARCELO BARBOSA BARRETO                 0222886-30.2019.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                       Yes              No               No
JOAO MARCELO GOMES DA SILVA MAFRA            5170950-68.2020.8.09.0150           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF TRINDADE                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO MARCELO RONDINA                         1004601-55.2020.8.26.0576           CHANGE                            CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOAO MARCELO SILVA DA ROCHA                  5000001-49.2020.8.08.0017           RESERVATION                       CIVIL COURT OF DOMINGOS MARTINS                               Yes              No               No
JOAO MARCOS DE SA                            1000123-32.2020.5.02.0314           INDIVIDUAL LABOR CLAIM            CEJUSC                                                        Yes              No               No
JOAO MARCOS DE SIQUEIRA                      0002497-67.2014.5.17.0011           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DA COMARCA DE VITÓRIA                       Yes              Yes              No
JOAO MARCOS DOS SANTOS                       1000083-18.2018.5.02.0703           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
JOAO MARCOS KORTE                            1015026-54.2019.8.26.0002           LITIGATION - CIVIL                CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                         551 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 672 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - GENERAL
JOÃO MARCOS LEIRIA                        0035612-53.2019.8.16.0182            LITIGATION - CIVIL                  CIVIL COURT OF CURITIBA                                      Yes              No               No

JOAO MARCOS MARQUES MACHADO                  5014693-75.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
JOAO MARCOS QUEIROZ SILVA                    5605741-56.2019.8.09.0045           IMPEDIMENT                      CIVIL COURT OF FORMOSA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOAO MARCOS SANTANA                          1000085-23.2020.8.26.0016           RESERVATION                     CIVIL COURT OF SÃO PAULO                                       Yes              No               No

JOAO MARCOS ZANATA MILLEO                    1003821-94.2020.8.26.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO MARCUS OLIVEIRA GUERRA                  1022573-14.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JOAO MARIA DUTRA DE OLIVEIRA                 0800208-52.2019.8.20.5142           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JARDIM DE PIRANHAS                            Yes              No               No
JOAO MARIA FONTINELE DE CASTRO               0804269-32.2019.8.10.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO MARIA NASCIMENTO DE MORAIS              0801229-75.2020.8.15.2003           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOAO MARIO DA SILVA SILVEIRA                 0029905-09.2014.8.10.0001           RESERVATION                       CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOÃO MARIO DA SILVA SILVEIRA                 323662014                           RESERVATION                       CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
JOAO MARQUES DE ARAUJO JUNIOR                1001291-21.2015.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO MATEUS PINTO DE ARAUJO                  0828693-88.2019.8.20.5004           CANCELLATION                      CIVIL COURT OF NATAL                                         Yes              No               No
JOÃO MATHEUS BRAGA MIRAGLIA DE                                                   CIVIL LITIGATION - FLIGHT
ANDRADE                                      0033835-96.2018.8.19.0210           OVERBOOKING                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
JOAO MAURICIO SOUZA LOPES                    0000052-37.2020.8.05.0080           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
JOAO MENEGHINI GIRELLI                       0000032-38.2020.8.12.0052           LITIGATION - CIVIL                CIVIL COURT OF ANASTÁCIO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO MIGUEL AMIM FERES FILHO                 0820778-38.2019.8.10.0001           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
JOAO MIGUEL DA SILVA                         0801179-95.2017.8.15.0211           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ITAPORANGA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO MIGUEL MATOS CASTRO                     0806114-65.2020.8.10.0001           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                      Yes              No               No

JOAO MIGUEL RANGEL DE ALMEIDA                0195373-97.2019.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
JOAO MOREIRA DE FARIA                        0000424-07.2018.5.09.0658           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOÃO NATALÍCIO DE OLIVEIRA E OUTRO           0802676-54.2019.8.12.0019           CHANGE                            CIVIL COURT OF PONTA PORÃ                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO NETO MIQUELINO MARTIN                   1019647-21.2019.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
JOAO OTAVIO PEREIRA MARQUES                  1007505-78.2019.8.11.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO OTAVIO SPILARI GOES                     1000193-04.2019.8.26.0302           CANCELLATION                      CIVIL COURT OF JAÚ                                           Yes              No               No
JOAO PAULO AKAISHI FILHO                     0087527-63.2019.8.16.0014           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO PAULO ALENCAR REBELO VERAS              0014520-96.2016.8.18.0140           CANCELLATION                      CIVIL COURT OF TERESINA                                      Yes              No               No
JOAO PAULO ARANHA VLAXIO                     7020272-40.2019.8.22.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF PORTO VELHO                                   Yes              No               No
JOAO PAULO BARBOSA NETO                      0814333-36.2019.8.20.5106           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MOSSORÓ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO PAULO BURKO CHICALSKI FERREIRA          0006047-12.2019.8.16.0031           CANCELLATION                      CIVIL COURT OF GUARAPUAVA                                    Yes              No               No



                                                                                                        552 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 673 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - GENERAL
JOAO PAULO BUZZATO DA SILVA               41.017.001.XX-XXXXXXX                LITIGATION - CIVIL                  CIVIL COURT OF MARINGÁ                                       Yes              No               No
JOAO PAULO CANCIO                         1000529-50.2020.5.02.0315            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
JOAO PAULO CARDIM BARROS                  0000483-74.2020.5.10.0018            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
JOAO PAULO CARDIM BARROS                  0000485-44.2020.5.10.0018            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
JOAO PAULO CARVALHO COLU DE QUEIROZ 0739558-02.2019.8.07.0001                  CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
JOAO PAULO CAVALCANTE DA SILVA            0000733-20.2018.5.10.0005            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

JOAO PAULO DA FROTA BARRETO FARIA            0625455-21.2019.8.04.0015           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                          Yes              Yes              No

JOAO PAULO DA FROTA BARRETO FARIA            0625455-21.2019.8.04.0015           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO PAULO DA SILVA SANTANA                  1008667-97.2020.8.26.0602           CANCELLATION                      CIVIL COURT OF SOROCABA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO PAULO DE AGUIAR                         1001209-79.2020.8.26.0068           CANCELLATION                      CIVIL COURT OF BARUERI                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOAO PAULO DE ARAUJO                         35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO PAULO DE FREITAS LEITAO                 0700330-78.2020.8.02.0080           OVERBOOKING                       CIVIL COURT OF MACEIÓ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO PAULO DE LIMA ALVES                     1005539-26.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JOAO PAULO DE MARIA GOULART DE                                                   CIVIL LITIGATION - FLIGHT
ANDRADE                                      1004703-53.2020.8.26.0196           CANCELLATION                      CIVIL COURT OF FRANCA                                        Yes              No               No
JOAO PAULO DE MATTOS CALIL                   0023932-45.2019.8.19.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NITERÓI                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO PAULO DE OLIVEIRA                       1018175-55.2019.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO PAULO GABRIEL                           1000741-46.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No

JOAO PAULO GUTIERREZ MALANDRINO              1038007-40.2020.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JOAO PAULO LOPES DE CASTRO                   52.005.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO VERDE                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO PAULO MACHADO                           1000756-57.2020.8.26.0368           OVERBOOKING                       CIVIL COURT OF MONTE ALTO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO PAULO MACHADO LACERDA                   5003769-08.2018.8.13.0439           CHANGE                            CIVIL COURT OF MURIAÉ                                        Yes              No               No
JOAO PAULO MARTINS DO NASCIMENTO             0802331-97.2020.8.20.5106           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MOSSORÓ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO PAULO MONTES RIGAUD CYSNEIROS           0000363-68.2015.8.17.2990           CHANGE                            CIVIL COURT OF OLINDA                                        Yes              No               No
JOAO PAULO NARDIN                            1001897-42.2019.8.26.0079           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BOTUCATU                                      Yes              No               No
JOAO PAULO NOGUEIRA LIMA                     3000262-81.2019.8.06.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                     Yes              No               No
JOAO PAULO PACHECO BERTTIOL                  0000411-45.2016.5.12.0027           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CRICIÚMA                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO PAULO PERON PRATA TIBERY                0802080-30.2020.8.12.0021           CANCELLATION                      CIVIL COURT OF TRÊS LAGOAS                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO PAULO ROCHA PEGORER                     1002359-26.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO PAULO RODRIGUES LIMA                    1064583-10.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOAO PAULO RODRIGUES NOGUEIRA                3000107-14.2020.8.06.0013           RESERVATION                       CIVIL COURT OF FORTALEZA                                     Yes              No               No



                                                                                                        553 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 674 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
JOAO PAULO SCAPOLATEMPORE                 5024300-31.2020.8.13.0024            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
JOAO PAULO SEGUNDO OLIMPIO                0800062-61.2019.8.15.0191            CANCELLATION                        CIVIL COURT OF SOLEDADE                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
JOAO PAULO SERAFIM                        1063503-11.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
JOAO PAULO SILVA DOS SANTOS               0809348-59.2018.8.14.0051            CANCELLATION                        CIVIL COURT OF SANTARÉM                                      Yes              No               No
JOAO PAULO SILVA SMERDEL                  0625446-67.2020.8.04.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
JOAO PAULO SILVA SOUZA                    5000743-43.2020.8.13.0338            CHANGE                              CIVIL COURT OF ITAÚNA                                        Yes              No               No

JOAO PAULO SILVA SOUZA                       S/N                                 CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ITAÚNA                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO PAULO SOARES HONORATO                   5001466-14.2019.8.13.0042           CANCELLATION                    CIVIL COURT OF ARCOS                                           Yes              No               No

JOAO PAULO VELOSO FERREIRA                   0840248-89.2018.8.10.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO PAULO VIANA PONGELUPE                   1052366-32.2019.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
JOAO PEDRO ALVES LAGE PINTO                  0311685-95.2018.8.24.0020           PASSENGER                         CIVIL COURT OF CRICIÚMA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO PEDRO AZEVEDO PERUNA                    8001595-16.2020.8.05.0022           CANCELLATION                      CIVIL COURT OF BARREIRAS                                     Yes              No               No
JOAO PEDRO CARVALHO E CARVALHO                                                   CIVIL LITIGATION - FLIGHT
BRANCO                                       0700302-70.2020.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                      Yes              No               No
JOAO PEDRO CARVALHO E CARVALHO                                                   CIVIL LITIGATION - FLIGHT
BRANCO                                       0700302-70.2020.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                      Yes              No               No

JOAO PEDRO CARVALHO PAIXAO SA                5021402-45.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO PEDRO CUNHA DA SILVA                    7055856-71.2019.8.22.0001           CANCELLATION                    CIVIL COURT OF PORTO VELHO                                     Yes              No               No
JOAO PEDRO DA SILVA MELIANO                  0827767-10.2019.8.20.5004           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF NATAL                                           Yes              No               No

JOAO PEDRO DE TORI SILVA                     1018183-32.2019.8.26.0003           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO PEDRO DELGOBBO BARBOSA                  0009405-55.2019.8.19.0207           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOAO PEDRO FASSINA SIGNOR                    1015570-62.2019.8.11.0001           RESERVATION                       CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO PEDRO FERREIRA PASSOS                   31.006.001.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF JUIZ DE FORA                                  Yes              No               No
JOAO PEDRO GUIMARAES MANSUR
ABRANTES                                     5139015-23.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO PEDRO MICHELS DA SILVA                  0000552-98.2020.8.16.0209           OVERBOOKING                       CIVIL COURT OF FRANCISCO BELTRÃO                             Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOAO PEDRO NEVES DRUMOND                     0003195-84.2020.8.19.0002           RESERVATION                       CIVIL COURT OF NITERÓI                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO PEDRO ORNELLAS GOMES DOS SANTOS 0016628-51.2020.8.05.0001                   CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No

JOAO PEDRO SILVA DE SA                       0800884-31.2020.8.12.0019           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PONTA PORÃ                                      Yes              No               No




                                                                                                        554 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 675 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
JOAO PEDRO VENDRAMINI                      5006425-97.2020.8.24.0038            OVERBOOKING                         CIVIL COURT OF JOINVILLE                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOAO PEQUENO NETO                          7000441-69.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
JOAO PERES VIEIRA                          35.039.001.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF RIO CLARO                                     Yes              No               No
JOAO PERPETUO AMANTI                       0010314-34.2019.5.15.0151            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
JOAO PINHEIRO DO NASCIMENTO                0078653-84.2019.8.19.0021            CIVIL LITIGATION - SERVICE          CIVIL COURT OF DUQUE DE CAXIAS                               Yes              No               No

JOAO RAFAEL DA SILVA                         1018815-96.2016.8.26.0477           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PRAIA GRANDE                                   Yes              No               No
JOÃO RICARDO BELTRAMIN                       0302377-37.2019.8.24.0008           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BLUMENAU                                       Yes              No               No
JOAO RICARDO ROSSI                           1001715-75.2020.8.26.0126           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CARAGUATATUBA                                  Yes              No               No
JOAO RICARDO ROSSI                           1001522-60.2020.8.26.0126           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CARAGUATATUBA                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO ROBERO CARDOSO                          1014077-03.2019.8.26.0011           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO ROBERT CUZZUOL PEREIRA                  5000647-25.2017.8.08.0030           OVERBOOKING                       CIVIL COURT OF LINHARES                                       Yes              No               No
JOAO ROBERTO CHOCIAI                         5001607-67.2019.8.24.0061           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO FRANCISCO DO SUL                           Yes              No               No
JOAO ROBERTO DOMINGUES DE OLIVEIRA
JUNIOR                                       1005207-59.2020.8.26.0002           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
JOAO ROBERTO DOMINGUES DE OLIVEIRA
JUNIOR                                       1005207-59.2020.8.26.0002           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO ROBERTO OLIVEIRA DE BORBA               5000411-38.2020.8.24.0090           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOAO ROBERTO SAUTHIER DA FONSECA             1004499-75.2020.8.26.0562           RESERVATION                       CIVIL COURT OF SANTOS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JOAO ROBERTO SAUTHIER DA FONSECA             1004499-75.2020.8.26.0562           RESERVATION                       CIVIL COURT OF SANTOS                                         Yes              Yes              No
JOAO RODRIGUES DE SOUZA                      1001566-07.2014.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO ROMNI VIEIRA LEAO                       52.001.001.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO RONDELI                                 1001293-79.2019.8.26.0306           CHANGE                            CIVIL COURT OF JOSÉ BONIFÁCIO                                 Yes              No               No
JOAO RUBENS DIOGENES PARENTE                 0000497-92.2019.5.10.0018           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO RUFINO DE SOUSA                         1018947-84.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO RUFINO TELES FILHON                     1073286-27.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No

JOAO SOARES BARBOSA NETTO                    1023755-35.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO SOARES BORGES                           1005590-06.2019.8.26.0541           CANCELLATION                      CIVIL COURT OF SANTA FÉ DO SUL                                Yes              No               No
JOAO SOARES DE MIRANDA JUNIOR                0000282-23.2019.5.13.0022           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                             Yes              Yes              No
JOAO SOARES RODRIGUES                        0010162-61.2018.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JOAO TEODORO NETO                            0012504-63.2015.5.03.0144           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         Yes              Yes              No
JOAO VELOSO                                  0002432-79.2019.8.16.0074           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CORBÉLIA                                       Yes              No               No
JOAO VIANEY RIBEIRO FILHO                    1352459-1                           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
JOAO VIANEY RIBEIRO FILHO                    1352459-1                           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO VICENTE ROTHFUCHS                       5003173-21.2019.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No



                                                                                                         555 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 676 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - SEAT
JOAO VICTOR ALMEIDA OLIVEIRA SANTOS        0004899-28.2020.8.05.0001            COMFORT                             CIVIL COURT OF SALVADOR                                      Yes              No               No

JOAO VICTOR ALVES RIBEIRO                    5059552-25.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO VICTOR CANGUSSU PIMENTEL                0021174-34.2018.8.08.0035           CANCELLATION                      CIVIL COURT OF VILA VELHA                                     Yes              No               No
JOAO VICTOR CARNEIRO                         3002539-70.2019.8.06.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                      Yes              Yes              No
JOAO VICTOR CARNEIRO                         3002539-70.2019.8.06.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                      Yes              Yes              No

JOAO VICTOR CAVALCANTI MUNIZ                 0826513-14.2019.8.15.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPINA GRANDE                                   Yes              No               No

JOAO VICTOR COUTINHO SUASSUNA                0083269-36.2019.8.17.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
JOAO VICTOR DA SILVA PIO CODECO              1006372-75.2019.8.11.0041           IMPEDIMENT                        CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO VICTOR DE ABOIM CLEIS                   0023799-59.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO VICTOR DE AGUIAR XAVIER                 5021691-08.2019.8.13.0672           CANCELLATION                      CIVIL COURT OF SETE LAGOAS                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO VICTOR DE AGUIAR XAVIER                 5021691-08.2019.8.13.0672           CANCELLATION                      CIVIL COURT OF SETE LAGOAS                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO VICTOR DE MELO BARROS                   0800024-15.2020.8.18.0164           CHANGE                            CIVIL COURT OF TERESINA                                       Yes              No               No
JOAO VICTOR FAQUINELI CAVALCANTE                                                 CIVIL LITIGATION - BOARDING
MENDES                                       5000572-98.2019.8.13.0701           IMPEDIMENT                        CIVIL COURT OF UBERABA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO VICTOR FRAGOSO DA COSTA                 0015020-70.2020.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                       Yes              No               No
JOAO VICTOR HOLANDA DO AMARAL                3001172-74.2020.8.06.0003           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAO VICTOR LIMA PINHO                       8000208-29.2016.8.05.0014           CHANGE                            CIVIL COURT OF ARACI                                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOAO VICTOR MORAES MOURA                     0201833-60.2019.8.04.0020           RESERVATION                       CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JOAO VICTOR MORAES MOURA                     0201833-60.2019.8.04.0020           RESERVATION                       CIVIL COURT OF MANAUS                                         Yes              Yes              No

JOAO VICTOR MOURA DA SILVA                   5018181-20.2019.8.13.0079           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CONTAGEM                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOAO VICTOR PIRES OUTEIRO                    0000442-18.2020.8.19.0209           RESERVATION                     CIVIL COURT OF RIO DE JANEIRO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JOAO VICTOR PIRES OUTEIRO                    0000442-18.2020.8.19.0209           RESERVATION                     CIVIL COURT OF RIO DE JANEIRO                                   Yes              Yes              No
JOAO VICTOR SABOROSA DE CARVALHO
FREIRE                                       1003559-87.2020.8.26.0602           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SOROCABA                                       Yes              Yes              No
JOAO VICTOR SABOROSA DE CARVALHO
FREIRE                                       1003559-87.2020.8.26.0602           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SOROCABA                                       Yes              Yes              No
JOAO VICTOR VIEIRA LENZI                     0000202-74.2017.5.10.0002           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No

JOAO VITOR BRAS CAMARA                       5443098-36.2019.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                          Yes              No               No

JOAO VITOR COSTA SANTOS                      5002910-93.2018.8.08.0030           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LINHARES                                         Yes              No               No

JOAO VITOR COSTA SANTOS                      5002369-26.2019.8.08.0030           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LINHARES                                         Yes              No               No



                                                                                                         556 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 677 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
JOAO VITOR DA SILVA PEREIRA                0003125-65.2020.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JOAO VITOR DA SILVA PEREIRA                0003125-65.2020.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JOAO VITOR DE SANTANA                      1001013-16.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOAO VITOR DE SOUZA SFIER                  0000759-42.2020.8.16.0098            CANCELLATION                        CIVIL COURT OF JACAREZINHO                                   Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
JOAO VITOR GABARDO DA CUNHA                0001615-77.2018.8.16.0194            LITIGATION - CIVIL                  CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
JOAO VITOR PRADO BACHMANN                  0013160-05.2019.8.16.0035            RESERVATION                         CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                          Yes              No               No
JOAO VITOR TROGILDO FORESTI                5002354-29.2019.8.21.6001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOAO VITOR VAN HELDEN ALVES                1013545-22.2020.8.26.0002            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JOAO VITORIO DE SOUZA NETTO                0019407-67.2019.8.05.0080            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOAO WOLMAR CORREA                         0000962-68.2018.8.08.0042            CHANGE                              CIVIL COURT OF RIO NOVO DO SUL                               Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOAO ZITO MOULIN DE ALBUQUERQUE            5000220-71.2020.8.08.0014            CANCELLATION                        CIVIL COURT OF COLATINA                                      Yes              No               No
JOAOZINHO SEVERINO DUTRA                   0000449-39.2015.5.23.0107            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO DE VÁRZEA GRANDE                         Yes              Yes              No

JOAQUIM ALVES SOARES                         0003990-50.2019.8.16.0086           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GUAÍRA                                           Yes              No               No

JOAQUIM AMERICO PINTO MOUTINHO               0807893-65.2020.8.23.0010           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BOA VISTA                                      Yes              No               No
JOAQUIM ANDRADE DE ALEXANDRIA VALE                                               CIVIL LITIGATION - FLIGHT
BATISTA                                      0800520-05.2020.8.20.5106           CHANGE                            CIVIL COURT OF MOSSORÓ                                        Yes              Yes              No
JOAQUIM ANDRADE DE ALEXANDRIA VALE                                               CIVIL LITIGATION - FLIGHT
BATISTA                                      0800520-05.2020.8.20.5106           CHANGE                            CIVIL COURT OF MOSSORÓ                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JOAQUIM BARBOSA CONCEICAO JUNIOR             0040713-92.2019.8.03.0001           RESERVATION                       CIVIL COURT OF MACAPÁ                                         Yes              No               No
JOAQUIM EBELING                              1023545-18.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No

JOAQUIM ESPEDITO GALINDO DE ASSIS            0060074-46.2019.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
JOAQUIM GOULART NUNES                        0800023-21.2013.8.24.0063           FIDELIDADE PROGRAM              CIVIL COURT OF SÃO JOAQUIM                                      Yes              No               No

JOAQUIM KENNEDY NOGUEIRA BARROS              0800772-81.2019.8.18.0164           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAQUIM MORAIS DA CRUZ                       5037969-52.2018.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              No               No
JOAQUIM PEDRO DE VASCONCELOS                                                     CIVIL LITIGATION - FLIGHT
CORDEIRO                                     0020338-89.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAQUIM RODRIGUES DE MELO                    0627451-54.2019.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAQUIM ROSA DE OLIVEIRA JUNIOR              1312942-4                           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOAQUIM ROSA DE OLIVEIRA JUNIOR              1312942-4                           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
JOAQUIM SEVERINO FRANCO FILHO                1126381-66.2019.8.26.0100           LITIGATION - CIVIL                CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                         557 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 678 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

JOAQUIM SILVA DANTAS NETO-                  0037933-91.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              No               No
JOAQUIM TANAJURA AMADO DE MELLO
LEITAO                                      8041501-76.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              No               No
JOAQUIM TANAJURA AMADO DE MELLO
LEITAO                                      8041501-76.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
JOAQUIM TOLEDO LORENTZ                      5023250-67.2020.8.13.0024          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
JOAREZ RIBEIRO FONSECA                      0001771-41.2020.8.19.0023          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ITABORAÍ                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
JOAS CUNHA DE LIMA                          1003836-60.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JOAS PESSOA DA CRUZ                         0010444-15.2020.8.16.0182          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CURITIBA                                       Yes              No               No
JOB YURY QUEIROZ MAGALHAES                  0800629-73.2020.8.12.0019          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PONTA PORÃ                                     Yes              No               No
JOBERT JOSE SALGADO FILHO                   0813990-71.2020.8.10.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
JOCEAN AQUINO DUARTE                        0100633-56.2019.5.01.0048          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JOCELI CARLOS AGUIAR FILHO                  0000553-76.2014.5.05.0039          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
JOCELI CARLOS AGUIAR FILHO                  0001018-86.2016.5.05.0016          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
JOCELI JOÃO SCHIAVO                         0174315-18.2018.8.21.0001          CHANGE                             CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
JOCELYN DE CAMPOS MELLO NETO                1001020-33.2015.5.02.0703          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
JOCENIR FELLIPE MARCELINO                   1000236-13.2016.5.02.0706          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
JOCHEN PETER AMES                           5160262-60.2019.8.13.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

JOCIANE MARTHENDAL OLIVEIRA SANTOS          1035874-62.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
JOCIANO LINHARES DA SILVA                   0001973-40.2016.5.13.0002          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              Yes              No
JOCIENE SOUZA HONORIO                       1000993-05.2020.8.26.0526          CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SALTO                                              Yes              No               No

JOCILENE DA SILVA PINHEIRO                  0007233-43.2019.8.19.0207          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
JOCILIO DE AQUINO                           0100590-40.2018.5.01.0021          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JOCIMAR ESTEVAO DOS SANTOS                  0101018-63.2017.5.01.0051          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JOCIMAR ESTEVAO DOS SANTOS                  0101757-95.2016.5.01.0075          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
JOCIMAR PEGORARO                            0049896-64.2019.8.16.0021          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CASCAVEL                                       Yes              Yes              No
JOCIMAR PEGORARO                            0049896-64.2019.8.16.0021          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CASCAVEL                                       Yes              Yes              No
JOCINEIA APARECIDA MENDES BETIM
ZANARDINI                                   0004691-60.2020.8.16.0026          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CAMPO LARGO                                    Yes              No               No
JODIBERTO DE SOUZA                          0001853-03.2015.5.09.0015          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JODINEI RIBEIRO FURTADO                     0000839-80.2016.5.08.0013          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO DE BELÉM/PA                               Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
JOE LUIZ NEVES ARRUDA JUNIOR                0006241-54.2020.8.19.0205          CHANGE                             CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
JOECE DOS SANTOS FERNANDES                  1001442-91.2018.5.02.0706          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
JOEDE BATISTA RAMOS DOS SANTOS              1002598-97.2020.8.26.0004          OVERBOOKING                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
JOEDILSON MARTINS DE MEDEIROS               0800481-40.2019.8.20.5139          IMPEDIMENT                         CIVIL COURT OF FLORÂNIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
JOEDSON MOREIRA BISPO                       5588370-74.2019.8.09.0079          IMPEDIMENT                         CIVIL COURT OF ITABERAÍ                                       Yes              No               No
JOEL ANTONIO BEZERRA DA SILVA               0001342-27.2017.5.06.0012          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE RECIFE - PE                              Yes              Yes              No

JOEL CHAGAS DE ARAUJO                       1007725-22.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

JOEL CHAGAS DE ARAUJO                       1007725-22.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No



                                                                                                       558 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 679 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - IMPROPER
JOEL COSTA NUNES                           0800301-06.2017.8.10.0052            COLLECTION                          CIVIL COURT OF PINHEIRO                                      Yes              No               No
JOEL DA SILVA DOS SANTOS                   0001183-05.2015.5.11.0016            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

JOEL DE OLIVEIRA SOUSA                       0717813-06.2019.8.07.0020           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BRASÍLIA                                       Yes              No               No
JOEL ESCORCIO SANTOS                         0001679-78.2015.5.07.0005           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA FORTALEZA/CE                                Yes              Yes              No
JOEL FERNANDES SANTANA                       0010018-52.2013.5.05.0037           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
JOEL FERREIRA NASCIMENTO                     52.001.022.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOEL FOLLMANN                                0001160-52.2020.8.16.0159           CHANGE                            CIVIL COURT OF SÃO MIGUEL DO IGUAÇU                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOEL FOLLMANN                                0001160-52.2020.8.16.0159           CHANGE                            CIVIL COURT OF SÃO MIGUEL DO IGUAÇU                           Yes              Yes              No
JOEL GOMES DE SOUZA                          0001019-73.2012.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                No               Yes              Yes
                                                                                 CIVIL LITIGATION - FLIGHT
JOEL GRATAO MACHADO                          0801700-27.2020.8.15.0731           OVERBOOKING                       CIVIL COURT OF CABEDELO                                       Yes              No               No
JOEL JACINTO PASCOAL                         0001206-93.2020.8.05.0079           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF EUNÁPOLIS                                      Yes              Yes              No
JOEL JACINTO PASCOAL                         0001206-93.2020.8.05.0079           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF EUNÁPOLIS                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOEL JULIO BRANDÃO                           1013065-75.2019.8.11.0041           CANCELLATION                      CIVIL COURT OF CUIABÁ                                         Yes              No               No
JOEL MANOEL PEREIRA                          0000370-20.2012.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOEL RODRIGUES FERREIRA                      5015933-18.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
JOEL RODRIGUES GOMES                         0001231-83.2014.5.23.0106           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE VÁRZEA GRANDE                          No               Yes              Yes
                                                                                 CIVIL LITIGATION - FLIGHT
JOELIA DA CONCEICAO LIVRAMENTO               0000592-13.2020.8.05.0201           CANCELLATION                      CIVIL COURT OF PORTO SEGURO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOELIA DA CONCEICAO LIVRAMENTO               0000592-13.2020.8.05.0201           CANCELLATION                      CIVIL COURT OF PORTO SEGURO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOELLE PIRES ALVAO                           0315036-49.2017.8.24.0008           OVERBOOKING                       CIVIL COURT OF BLUMENAU                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOELMA DE CASSIA PERES FARIAS                0636431-87.2019.8.04.0015           CHANGE                            CIVIL COURT OF MANAUS                                         Yes              No               No
JOELMA MARCIA MORIS                          7006539-23.2018.8.22.0007           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CACOAL                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOELMA PEREIRA DA SILVA DE OLIVEIRA          0012938-97.2020.8.19.0203           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOELMA SERAFIM CAMPOS                        3001412-61.2019.8.06.0015           RESERVATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
JOELMIR APARECIDO LIMA DOS SANTOS            1001535-62.2015.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOELSON CASAES DA SILVA                      0121242-44.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
JOELSON CASALI                               9000297-43.2020.8.21.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF IJUÍ                                           Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
JOELSON HARTMANN                             5001454-74.2019.8.21.0010           IMPEDIMENT                        CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No
JOELSON OLIVEIRA SILVA                       1000866-37.2014.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JOELZA DE FREITAS OLIVEIRA                   0001570-33.2020.8.26.0224           RESERVATION                       CIVIL COURT OF GUARULHOS                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JOELZA DE FREITAS OLIVEIRA                   0001570-33.2020.8.26.0224           RESERVATION                       CIVIL COURT OF GUARULHOS                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JOEMIL GUILHERME DE SOUZA                    1004873-41.2019.8.26.0008           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No




                                                                                                         559 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 680 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

JOENE TERESINHA PERSIO                      9001805-20.2019.8.21.2001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
JOERCI DUTRA DE ALBUQUERQUE JUNIOR          3001182-13.2019.8.06.0017          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
JOHANE HELEN DO NASCIMENTO LEMOS            0611435-33.2020.8.04.0001          CHANGE                             CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
JOHANE HELEN DO NASCIMENTO LEMOS            0611435-33.2020.8.04.0001          CHANGE                             CIVIL COURT OF MANAUS                                         Yes              Yes              No
JOHANN WILHELM MACEDO BEHRMANN              0002542-21.2012.5.02.0056          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No

JOHN ALAN FERRARO                           1055426-13.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JOHN BATISTA PEREIRA                        0011622-49.2019.5.15.0008          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JOHN CANONGIA LONG JUNIOR                   0100389-31.2017.5.01.0038          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
JOHN DANIEL TANKERSLEY                      9000766-59.2020.8.21.0026          OVERBOOKING                        CIVIL COURT OF SANTA CRUZ DO SUL                              Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
JOHN DAVID CUMMINGS                         0034587-35.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
JOHN DAVID CUMMINGS                         0034587-35.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
JOHN HEBERT MENDES SERAFIM                  1006939-75.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JOHN HERBERT ALVES                          3001834-02.2019.8.06.0091          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF IGUATU                                         Yes              No               No

JOHN JAIRO POTES SOTO                       1001379-93.2020.8.26.0248          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF INDAIATUBA                                     Yes              No               No
JOHN LENON DOS SANTOS GOMES                 0001932-33.2015.5.02.0061          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
JOHN MICHEL DA NOBREGA RODRIGUES            0000239-36.2020.5.10.0022          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JOHN MICHEL DA NOBREGA RODRIGUES            0000240-21.2020.5.10.0022          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JOHN MICHEL DA NOBREGA RODRIGUES            0000241-06.2020.5.10.0022          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JOHN PETER DOS SANTOS FLORENTINO DE
LIMA                                        1001178-28.2019.5.02.0710          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
JOHN VELOZO MELO                            0001812-54.2016.5.10.0021          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
JOHN VELOZO MELO                            0001811-69.2016.5.10.0021          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - SEAT
JOHN VICTOR MUELLER                         0303594-70.2019.8.24.0023          COMFORT                            CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
JOHNATAM CASTRO BRAGA                       0604622-58.2018.8.04.0001          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
JOHNNATAN DOS SANTOS PARA                   0206012-86.2018.8.04.0015          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MANAUS                                         Yes              No               No
JOHNNY ANDERSON PUPO                        0042471-89.2019.8.16.0019          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PONTA GROSSA                                   Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
JOHNNY CHI WE WEI                           1009423-63.2020.8.26.0002          IMPEDIMENT                         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JOHNNY FURUKAVA                             0004424-61.2020.8.16.0035          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                           Yes              No               No

JOHNNY GUSTAVO CLEMES                       7029390-40.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO VELHO                                    Yes              No               No
JOHNNY MAGALHAES                            0000265-13.2019.5.10.0008          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JOHNNY MAGALHAES                            0000531-97.2019.5.10.0008          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JOHNNY MANSKE                               42.003.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BALNEÁRIO CAMBORIÚ                             Yes              No               No
JOHNNY PATRICK DIAS SALES                   0011416-98.2017.5.15.0042          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

JOICE BARBOSA DE ALMEIDA                    5044443-68.2020.8.09.0051          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                           Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
JOICE CUNHA BERTOLETTI                      9041044-17.2019.8.21.0001          CANCELLATION                    CIVIL COURT OF PORTO ALEGRE                                      Yes              No               No



                                                                                                       560 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 681 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
JOICE DE ALMEIDA MARTINS                    1004677-48.2019.8.26.0533            CHANGE                              CIVIL COURT OF SANTA BÁRBARA D OESTE                         Yes              No               No
JOICE MARIA FORMIGA DE SOUZA                1001340-88.2017.5.02.0323            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
JOICE NAIA DE SOUZA LIMA                    0072899-80.2020.8.05.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              No               No
JOICE VIVIANE DA SILVA ERENO                0020459-79.2018.5.04.0026            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
JOICE VIVIANE DA SILVA ERENO                0021003-67.2018.5.04.0026            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
JOICEANA PATRICIA OLIVEIRA FONTES           1000031-22.2020.8.11.0001            CIVIL LITIGATION - CARGO            CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOILSON AZEVEDO DE JESUS                    0046085-31.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOILSON DA CRUZ ROSA                        0001204-21.2020.8.05.0113            CANCELLATION                        CIVIL COURT OF ITABUNA                                       Yes              No               No
JOILSON PINTO DOS SANTOS                    0000265-75.2018.5.05.0561            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
JOILSON RODRIGUES SOUZA                     0000489-78.2017.5.05.0001            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SALVADOR                                Yes              No               No

JOILSON SOUZA GOMES                           0000593-95.2020.8.05.0201          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO SEGURO                                      Yes              Yes              No

JOILSON SOUZA GOMES                           0000593-95.2020.8.05.0201          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO SEGURO                                   Yes              Yes              No
JOILTON LEANDRO LEMES DE OLIVEIRA             0000485-73.2018.5.23.0108          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOIMARA PALMA DOS SANTOS                      0046008-22.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOIMARA PALMA DOS SANTOS                      0046008-22.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOMAR DANTAS VEIRA                            0001660-34.2019.8.25.0085          CANCELLATION                       CIVIL COURT OF ARACAJU                                        Yes              No               No

JONACY TEIXEIRA DE OLIVEIRA JUNIOR            1066875-65.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JONAS ALFREDO BORK                            5002487-32.2020.8.24.0091          CANCELLATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JONAS ALFREDO BORK                            5002487-32.2020.8.24.0091          CANCELLATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              Yes              No
JONAS AMERICO DOMINGUES DA SILVA              1000190-49.2015.5.02.0321          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
JONAS ARAUJO DA SILVA                         0000281-98.2019.5.13.0002          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA                                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JONAS DE AZEVEDO PALMA                        0012016-56.2020.8.19.0203          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
JONAS DIAS CORREA                             0020044-11.2019.5.04.0334          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JONAS FRANCISCO FRESNEDA                      1000012-67.2014.5.02.0311          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - ON-BOARD
JONAS HAUBEN SALEM                            0089350-93.2020.8.19.0001          SERVICE                            CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
JONAS ISRAEL DE SOUZA JUNIOR                  0001814-05.2017.5.09.0122          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
JONAS JOSE DE SOUZA OLIVEIRA                  0048050-23.2019.8.25.0001          IMPEDIMENT                         CIVIL COURT OF ARACAJU                                        Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
JONAS MACHADO COUTINHO                        0073995-74.2019.8.19.0002          COMFORT                            CIVIL COURT OF NITERÓI                                        Yes              No               No

JONAS MARCELO PEREIRA DA SILVA                1004958-31.2020.8.11.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JONAS MASSAIA DOS SANTOS                      0300121-52.2016.8.24.0065          CHANGE                          CIVIL COURT OF SÃO JOSÉ DO CEDRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
JONAS MORAIS QUEIROZ                          1010958-67.2020.8.26.0506          IMPEDIMENT                      CIVIL COURT OF RIBEIRÃO PRETO                                    Yes              No               No




                                                                                                         561 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 682 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - BOARDING
JONAS MORAIS QUEIROZ                       1010958-67.2020.8.26.0506            IMPEDIMENT                          CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
JONAS RAMOS FERREIRA DA SILVA              0001451-83.2014.5.20.0003            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE ARACAJÚ                                 Yes              Yes              No
JONAS ROCHA BRASIL                         0800136-51.2020.8.10.0149            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PEDREIRAS                                     Yes              Yes              No
JONAS ROCHA BRASIL                         0800136-51.2020.8.10.0149            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PEDREIRAS                                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JONAS RODRIGUES PINTO                      7048220-54.2019.8.22.0001            CHANGE                              CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
JONAS ROSA PORTELLA                        0309329-03.2017.8.24.0008            RESERVATION                         CIVIL COURT OF BLUMENAU                                      Yes              No               No
JONAS ROTBAND BERENSTEIN GRINSPUN          35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
JONAS ROTBAND BERENSTEIN GRINSPUN          35.001.003.XX-XXXXXXX                LITIGATION - CIVIL                  CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TAM
JONAS ROTBAND BERENSTEIN GRINSPUN          35.001.003.XX-XXXXXXX                FIDELIDADE PROGRAM                  CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JONAS ROTBAND BERENSTEIN GRINSPUN          35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
JONAS ROTBAND BERENSTEIN GRINSPUN          35.001.003.XX-XXXXXXX                LITIGATION - CIVIL                  CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TAM
JONAS ROTBAND BERENSTEIN GRINSPUN          35.001.003.XX-XXXXXXX                FIDELIDADE PROGRAM                  CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JONAS RYNDACK                              0001160-36.2017.5.09.0892            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
JONAS TEIXEIRA CARDOSO                     9010733-09.2020.8.21.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No

JONAS TEIXEIRA NEVES                         1061963-25.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

JONAS THIAGO DE OLIVEIRA RODRIGUES           0700214-39.2020.8.02.0091           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MACEIÓ                                         Yes              No               No
JONAS TONINI                                 1001875-12.2015.5.02.0703           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JONATAN LUIS ALLOCA BORGES MARTINS           1006762-11.2020.8.26.0003           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JONATAN PORFIRIO SILVA                       0000835-74.2019.5.06.0019           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE                                   Yes              Yes              No
JONATAN SILVA OLIVEIRA                       0020465-91.2019.5.04.0013           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JONATAN SILVA OLIVEIRA                       0020497-45.2019.5.04.0030           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JONATAS ARRUDA DA SILVA                      0063825-41.2019.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JONATAS ARRUDA DA SILVA                      0063825-41.2019.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                         Yes              Yes              No
JONATAS BEYK CABRAL LUCAS                    1000328-95.2019.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JONATAS DAVI DA SILVA                        5006836-56.2019.8.24.0045           CHANGE                            CIVIL COURT OF PALHOÇA                                        Yes              No               No

JONATAS DE FARIA PEREIRA                     1017063-54.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JONATAS DE LIMA FRANCA                       0817469-68.2019.8.15.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPINA GRANDE                                 Yes              No               No
JONATAS DOS SANTOS SILVA COUTINHO            0000357-09.2019.5.10.0002           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JONATAS DOS SANTOS SILVA COUTINHO            0000356-24.2019.5.10.0002           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JONATAS DOS SANTOS SILVA COUTINHO            0000358-91.2019.5.10.0002           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JONATAS FLOR                                 0001857-35.2011.5.15.0008           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO                                           Yes              Yes              No
JONATAS GOMES DOS SANTOS                     1001666-89.2015.5.02.0720           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
JONATAS PAULINO DE OLIVEIRA                  0010871-13.2014.5.03.0092           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         Yes              Yes              No
JONATAS SILVA DE VASCONCELOS                 0100337-97.2020.5.01.0048           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JONATHA AMARAL RIBEIRO                       1000687-24.2019.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JONATHA LOPES LAMENHA MOURA                  0700251-66.2020.8.02.0091           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MACEIÓ                                         Yes              No               No



                                                                                                         562 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 683 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
JONATHAM VIEIRA DE MORAES                 0610146-42.2019.8.04.0020            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MANAUS                                        Yes              No               No
JONATHAN ALVES CERQUEIRA LOPES            0100171-92.2017.5.01.0073            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
JONATHAN BRITO DE OLIVEIRA                0216254-85.2019.8.05.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              No               No
JONATHAN CRISTHIAN STRAPASSON             0000177-82.2018.5.09.0122            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
JONATHAN DE ARAUJO SIQUEIRA               0001206-12.2017.5.09.0670            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
JONATHAN EVARISTO DE OLIVEIRA             5676897-86.2019.8.09.0051            CHANGE                              CIVIL COURT OF GOIÂNIA                                       Yes              No               No
JONATHAN FELIPE FERREIRA                  0021853-27.2018.8.16.0030            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FOZ DO IGUAÇU                                 Yes              No               No
JONATHAN FERNANDES DOS SANTOS             0001161-93.2017.5.09.0965            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

JONATHAN GADELHA ALMEIDA DE MENEZES 0001193-38.2011.5.06.0013                    INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE                                  No               Yes              Yes
                                                                                 CIVIL LITIGATION - FLIGHT
JONATHAN GINZBERG                            1126546-16.2019.8.26.0100           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JONATHAN GOMES TAVARES DE MELLO              0002148-30.2020.8.19.0211           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
JONATHAN JUSTE                               0011285-91.2018.5.15.0106           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
JONATHAN MARTINS                             0000150-54.2018.5.23.0108           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
JONATHAN MORTEAN LOURES DE SOUZA             0000064-88.2020.8.16.0195           COLLECTION                        CIVIL COURT OF CURITIBA                                      Yes              No               No
JONATHAN NOSSOL                              2020/842                            CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BLUMENAU                                      Yes              No               No

JONATHAN PEREIRA DA SILVA                    0620018-33.2018.8.04.0015           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
JONATHAN SAMUEL DA SILVA                     1010563-09.2018.8.26.0001           PASSENGER                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JONATHAN SIQUEIRA MASCHIO                    9002499-09.2019.8.21.0022           CHANGE                            CIVIL COURT OF PELOTAS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JONATHAN SOARES DE ARAUJO                    0700346-96.2020.8.02.0091           CANCELLATION                      CIVIL COURT OF MACEIÓ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JONATHAN THOMITAO                            1019956-11.2019.8.26.0554           CANCELLATION                      CIVIL COURT OF SANTO ANDRÉ                                   Yes              No               No

JONATHAS ALVES MAIA                          0608591-87.2019.8.04.0020           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                          Yes              No               No
JONATHAS ALVES MARTINS TORRACA               0009876-88.2019.8.13.0223           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF DIVINÓPOLIS                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JONATHAS FELIPE GALHARDO                     0025169-04.2019.8.16.0001           RESERVATION                     CIVIL COURT OF CURITIBA                                        Yes              No               No
JONATHAS FERNANDO PERRENOUD
LINDOLPHO                                    50.005.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF DOURADOS                                      Yes              No               No

JONATHON PAUL BUIS                           1000116-78.2020.8.26.0554           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SANTO ANDRÉ                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JONE TOB DE AZULAY NETO                      0008059-61.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JONES LUIZ MASCHIO                           9002057-43.2019.8.21.0022           CHANGE                            CIVIL COURT OF PELOTAS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JONES MONTEIRO JACINTO                       3000139-09.2018.8.06.0136           CANCELLATION                      CIVIL COURT OF PACAJUS                                       Yes              No               No
JONES PINHEIRO DOS SANTOS                    0000535-27.2013.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               No               Yes              Yes
                                                                                 CIVIL LITIGATION - FLIGHT
JONES RENE BASTOS DE ALBUQUERQUE             7040092-45.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No

JONHNATAN JOSÉ DE FREITAS DIAS               0052235-33.2018.8.13.0241           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ESMERALDAS                                      Yes              No               No




                                                                                                        563 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 684 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
JONIEKSON NUNES DA SILVA                   1048680-32.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JONIEL SAMPAIO DE AQUINO                   1001682-20.2017.5.02.0317            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
JONILSON RIBEIRO GONCALVES                 0004589-76.2020.8.05.0080            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
JONILTON NASCIMENTO SOARES                 1000801-30.2018.5.02.0019            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
JONNATAN HENRIQUE DE CAMARGO               0001625-03.2017.5.09.0130            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
JONNE DANILO ARAUJO TEIXEIRA               5012475-22.2020.8.13.0079            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CONTAGEM                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JONNE MACIEL DE BARROS                     0813561-19.2019.8.20.5124            CANCELLATION                        CIVIL COURT OF PARNAMIRIM                                    Yes              No               No
JONY DA SILVA ROSA                         0101317-12.2019.5.01.0070            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
JORDANA BRANDAO ALVARENGA PINHEIRO                                              CIVIL LITIGATION - TICKET /
LIMA                                       5186635-89.2017.8.09.0128            RESERVATION                         CIVIL COURT OF PLANALTINA                                    Yes              No               No
JORDANA FERNANDES DE SA ROCHA              0072500-79.2013.5.21.0008            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE NATAL                                   Yes              Yes              No
JORDANA FONSECA IZEL                       0000060-67.2018.5.11.0015            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

JORDANA GENEROSO TOMAZZI DE OLIVEIRA         5166148-40.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JORDANA MEDEIROS PASINATO                    9000665-76.2020.8.21.0008           CANCELLATION                      CIVIL COURT OF CANOAS                                         Yes              No               No
JORDAO FIRMINO BARNABE                       0000179-80.2019.5.13.0033           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JORGE ALBERTO RODRIGUES JUNIOR               0020276-41.2018.5.04.0016           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JORGE ALFREDO LANDOLFI BRANDAO               1010931-95.2019.8.11.0002           CANCELLATION                      CIVIL COURT OF VÁRZEA GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JORGE ANTONIO ABRAHAM                        1000459-81.2020.8.26.0002           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No

JORGE ANTONIO DA SILVA SANTOS                0201292-57.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No
JORGE APARECIDO FONTES                       1001272-86.2018.5.02.0717           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                        Yes              Yes              No

JORGE ARMANDO FIGUEREDO MATEUS               1003034-62.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

JORGE ARMANDO FIGUEREDO MATEUS               1003034-62.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
JORGE ARTURO MENDONZA REQUE JUNIOR           0022676-66.2012.8.10.0001           COMFORT                           CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
JORGE ARY DE BITTENCOURT FILHO               0000477-98.2016.5.12.0035           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO DA 12ª REGIÃO                   Yes              Yes              No
JORGE BERNARDINO DOS SANTOS JUNIOR           0000890-53.2017.5.05.0009           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JORGE BERNINI DE SOUZA JUNIOR                0702280-82.2020.8.07.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
JORGE BYRON DA ROCHA LINDOSO                 0635598-69.2019.8.04.0015           LITIGATION - CIVIL                CIVIL COURT OF MANAUS                                         Yes              No               No

JORGE CARLOS MARCELINO JUNIOR                0021930-26.2018.8.16.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              No               No

JORGE CARVALHO DE OLIVEIRA JUNIOR            0804690-61.2020.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
JORGE CASTELO DO NASCIMENTO                  0001740-15.2017.5.11.0018           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JORGE COSME DOS SANTOS                       0004009-54.2020.8.19.0210           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JORGE DA CUNHA MORGADO JUNIOR                0829194-42.2019.8.20.5004           CANCELLATION                      CIVIL COURT OF NATAL                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JORGE DA CUNHA MORGADO JUNIOR                0829194-42.2019.8.20.5004           CANCELLATION                      CIVIL COURT OF NATAL                                          Yes              Yes              No




                                                                                                         564 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 685 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
JORGE DAMASCENO GUIMARAES                  0001128-64.2020.8.25.0040            CANCELLATION                        CIVIL COURT OF LAGARTO                                       Yes              No               No
JORGE DE ANDRADE LEMOS                     0000175-61.2020.8.19.0204            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF RIO DE JANEIRO                                     Yes              No               No
JORGE DE SA                                0041126-32.2019.8.17.2001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF RECIFE                                             Yes              No               No
JORGE DE SOUSA SANTOS JUNIOR               0058582-77.2020.8.05.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              No               No

JORGE DELGADO RAMOS FILHO                    5054300-95.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JORGE EDIPO MUNIZ DO CARMO MORAES            5723979-16.2019.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JORGE EDUARDO SANTOS DE FREITAS              0623613-14.2020.8.04.0001           CHANGE                            CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JORGE ELIAS DOS SANTOS                       1011573-34.2020.8.11.0002           CHANGE                            CIVIL COURT OF VÁRZEA GRANDE                                  Yes              No               No
JORGE ELIAS SANTOS DE ALMEIDA                0000494-85.2013.5.03.0134           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE UBERLÂNDIA                               No               Yes              Yes
JORGE EVANDRO FAUSTINO DE FREITAS            0010870-32.2015.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JORGE FELIPE NOBREGA DE AGUILAR              5007725-80.2019.8.13.0056           RESERVATION                       CIVIL COURT OF BARBACENA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JORGE FELIPE NOBREGA DE AGUILAR              5002358-41.2020.8.13.0056           RESERVATION                       CIVIL COURT OF BARBACENA                                      Yes              No               No

JORGE FERNANDES PINTO                        0813392-32.2019.8.20.5124           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PARNAMIRIM                                     Yes              No               No
JORGE FERNANDO LOPES PINTO                   0000270-79.2014.5.02.0025           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
JORGE FILIPE MONTAL LEMOS SOARES             1016885-63.2019.8.26.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
JORGE FILIPE MONTAL LEMOS SOARES             1016885-63.2019.8.26.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JORGE FIORI FERNANDES SOBREIRA               1073494-11.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JORGE FRANCISCO RODRIGUES ROSA               1039673-56.2019.8.26.0506           CANCELLATION                      CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JORGE FREDERICO ZARTH BECKER                 1018797-26.2020.8.11.0001           CANCELLATION                      CIVIL COURT OF CUIABÁ                                         Yes              No               No

JORGE GABRIEL ZAGALES                        1010842-21.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JORGE GONCALVES GARUZI                       0000219-62.2020.8.19.0210           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
JORGE HENRIQUE DA SILVA                      1001415-76.2016.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
JORGE ITALO DE SOUTO                         0017230-27.2016.5.16.0001           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SÃO LUÍS - MA                            Yes              Yes              No
JORGE JULIO ARAUJO VICENTE                   0000842-16.2018.8.08.0045           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO GABRIEL DA PALHA                           Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
JORGE JUNQUEIRA COLA                         0022159-03.2019.8.08.0347           LITIGATION - CIVIL                CIVIL COURT OF VITÓRIA                                        Yes              No               No
JORGE LINS RIBEIRO                           0021843-87.2019.8.08.0347           CIVIL LITIGATION - SERVICE        CIVIL COURT OF GUARAPARI                                      Yes              No               No
JORGE LUIS DE ANDRADE MENEZES                0000301-90.2017.5.10.0019           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JORGE LUIS DOPMINGUEZ RODRIGUEZ              35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JORGE LUIS DOS SANTOS                        0001390-14.2012.5.05.0036           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
JORGE LUIS DOS SANTOS MAFFEI FILHO           0129975-09.2019.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
JORGE LUIS EVARISTO DOS SANTOS FILHO         0185118-70.2019.8.05.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SALVADOR                                       Yes              No               No
JORGE LUIS KAUFFMAN DE SOUZA                 0011319-11.2013.5.01.0016           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
JORGE LUIS KAUFFMANN DE SOUZA                0100749-21.2017.5.01.0052           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
JORGE LUIS KAUFFMANN DE SOUZA                0101506-15.2017.5.01.0052           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JORGE LUIS REIS GUIMARAES                    0010013-05.2014.5.01.0070           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
JORGE LUIZ BANDEIRA ANTONIO                  0001210-82.2012.5.01.0044           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
JORGE LUIZ BAVARESCO                         0100841-63.2017.5.01.0063           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No



                                                                                                         565 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 686 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
JORGE LUIZ BIZZI JUNIOR                    0211189-12.2019.8.05.0001            RESERVATION                         CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
JORGE LUIZ BRITO COSTA                     8000342-12.2019.8.05.0124            COLLECTION                          CIVIL COURT OF VERA CRUZ                                     Yes              No               No
JORGE LUIZ CHAGAS LOPES                    1000492-39.2014.5.02.0313            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JORGE LUIZ DA SILVA BARROS                 0063288-16.2020.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
JORGE LUIZ DE AQUINO                       1004699-70.2019.8.11.0001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CUIABÁ                                             Yes              No               No
JORGE LUIZ DE OLIVEIRA JUNIOR              0047720-47.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              Yes              No
JORGE LUIZ DE OLIVEIRA JUNIOR              0047720-47.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              Yes              No
JORGE LUIZ FERREIRA ALVES                  0010748-03.2015.5.01.0038            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
JORGE LUIZ GONCALVES DE AZEVEDO            0000186-73.2020.5.10.0016            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
JORGE LUIZ LIMA BRASIL                     0803026-78.2020.8.14.0301            RESERVATION                         CIVIL COURT OF BELÉM                                         Yes              No               No
JORGE LUIZ LOPES MACIEL                    35.001.003.XX-XXXXXXX                CIVIL LITIGATION - SERVICE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No

JORGE LUIZ MACZUGA                           0014626-78.2019.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                       Yes              No               No
JORGE LUIZ MARTINS PEREIRA                   0000729-19.2017.5.17.0006           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JORGE LUIZ PEIXOTO DA ROCHA                  0030693-61.2020.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JORGE LUIZ PEIXOTO DA ROCHA                  0030693-61.2020.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
JORGE LUIZ PEREIRA                           0100336-66.2019.5.01.0010           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JORGE LUIZ RAMOS JUNIOR                      0053157-89.2019.8.19.0203           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
JORGE LUIZ ROSA MARQUES                      0011389-49.2019.5.15.0106           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

JORGE MACHADO                                0000734-14.2019.8.19.0055           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PEDRO DA ALDEIA                              Yes              No               No

JORGE MAGNO QUIARES DA SILVA SOARES          0013779-31.2018.8.19.0052           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ARARUAMA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JORGE MARTINS CURY                           1015353-54.2019.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JORGE MAXIMO DE SOUZA                        0000393-23.2013.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JORGE MENDONCA MAGALHAES                     0329008-77.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JORGE MENDONCA MAGALHAES                     0329008-77.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JORGE OSMARIO CARNEIRO GUIMARAES             0001094-19.2020.8.05.0211           CANCELLATION                      CIVIL COURT OF RIACHÃO DO JACUÍPE                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JORGE OTOCH                                  3000701-26.2018.8.06.0004           CHANGE                            CIVIL COURT OF FORTALEZA                                      Yes              No               No
JORGE PEDRO KILL                             1001639-97.2014.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JORGE PEREGRINO BRAGA                        0015864-65.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
JORGE RIBEIRO COUTINHO GONCALVES DA
SILVA                                        0806719-84.2020.8.15.2001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No
JORGE RIBEIRO COUTINHO GONCALVES DA                                              CIVIL LITIGATION - IMPROPER
SILVA                                        0873936-81.2019.8.15.2001           COLLECTION                        CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
JORGE RIBEIRO COUTINHO GONCALVES DA
SILVA                                        0806719-84.2020.8.15.2001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No
JORGE RIBEIRO PEREIRA DOS SANTOS             0100657-65.2017.5.01.0077           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No



                                                                                                         566 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 687 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
JORGE RODRIGO DA SILVA ALBERTO             1000063-71.2020.8.11.0051            CANCELLATION                        CIVIL COURT OF CAMPO VERDE                                   Yes              No               No
JORGE RODRIGUES VIANNA                     0100400-94.2020.5.01.0025            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
JORGE SALES VIEIRA NETO                    0000139-90.2014.5.07.0017            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE FORTALEZA                               Yes              Yes              No
JORGE SENA VELOSO                          0010952-44.2019.8.05.0103            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF ILHÉUS                                        Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
JORGE TENORIO LUCCHESI                     0637300-50.2019.8.04.0015            RESERVATION                         CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
JORGE TENORIO LUCCHESI                     0637300-50.2019.8.04.0015            RESERVATION                         CIVIL COURT OF MANAUS                                        Yes              Yes              No
JORGE TRAJANO DE ARAUJO JUNIOR             0000915-05.2012.5.14.0005            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
JORGE UILSON SANTANA                       0003115-65.2013.5.02.0075            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
JORGE WENDEL MARTINS BEZERRA               0010850-32.2019.8.16.0033            RESERVATION                         CIVIL COURT OF PINHAIS                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JORGE WILLIAM LINDO                        0016346-52.2019.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No
JORGE WILSON DOS SANTOS OLIVEIRA           0101556-73.2017.5.01.0009            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
JORGELANIA SABINO ARAUJO                   0000831-87.2019.5.13.0004            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA                                            Yes              Yes              No
JORGELENE MARTINS DA SILVA                 0010644-94.2019.8.19.0207            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
JORGELY FRANK BARBOSA LIMA                 0602748-78.2018.8.04.0020            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MANAUS                                        Yes              Yes              No
JORGELY FRANK BARBOSA LIMA                 0602748-78.2018.8.04.0020            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - IMPROPER
JORGETE DE OLIVEIRA NUNES                  0653695-28.2020.8.04.0001            COLLECTION                          CIVIL COURT OF MANAUS                                        Yes              No               No
JORGIANA GASPAR FEITOSA                    0710958-32.2019.8.02.0058            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF ARAPIRACA                                     Yes              No               No
JORGILENE BRANDAO CORREA SILVA             0000380-29.2012.5.01.0073            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
JOSAFA ALVES DE SOUZA                      0000554-46.2018.5.19.0002            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
JOSAFA AVELINO DOS SANTOS                  0000777-85.2016.5.05.0025            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
JOSÃƑÂ© LÃƑÂ©O LAVIGNE NETO                0617678-90.2020.8.04.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MANAUS                                        Yes              No               No
JOSAN CARVALHO DE FIGUEIREDO FILHO         0003014-63.2020.8.25.0084            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF ARACAJU                                       Yes              Yes              No
JOSAN CARVALHO DE FIGUEIREDO FILHO         0003014-63.2020.8.25.0084            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF ARACAJU                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JOSANA AYMARA PEREIRA NISHIHIRA            1007623-97.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
JOSANE ITABAYANA BRAGA                     5015737-19.2018.8.13.0024            IMPEDIMENT                          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
JOSANE TEIXEIRA DE BARROS                  0021113-07.2020.8.19.0001            LITIGATION - CIVIL                  CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                CIVIL LITIGATION - GENERAL
JOSANE TEIXEIRA DE BARROS                  0021113-07.2020.8.19.0001            LITIGATION - CIVIL                  CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No

JOSANE TEIXEIRA DE BARROS                    0025090-07.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
JOSCIELLE SOARES DE AMORIM FERNANDIS
RIBEIRO                                      0713298-03.2020.8.07.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
JOSCIELLE SOARES DE AMORIM FERNANDIS
RIBEIRO                                      0713298-03.2020.8.07.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
JOSE ABILIO LOPES                            1027090-65.2019.8.26.0562           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTOS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE ABRAHAM LARRAT NETO                     0645125-53.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE ABREU PEREIRA JUNIOR                    0302995-34.2019.8.24.0023           CHANGE                            CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE ADALARDO BELUCO                         5001523-80.2020.8.13.0338           CANCELLATION                      CIVIL COURT OF ITAÚNA                                         Yes              No               No



                                                                                                         567 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 688 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
JOSE ADAO SARQUIS ESCALANTE                0001321-47.2020.8.25.0083            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF ARACAJU                                       Yes              No               No

JOSE ADEMIR MACHADO NOGUEIRA FILHO           3000628-14.2019.8.06.0006           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE ADEMOR MARTINS FEITOSA                  1002349-34.2020.8.26.0009           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No

JOSE ADERBAL AUGUSTO DE ALMEIDA FILHO 23.001.001.XX-XXXXXXX                      CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                      Yes              No               No

JOSE ADERBAL AUGUSTO DE ALMEIDA FILHO        23.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                      Yes              No               No
JOSE ADRIANO OLIVEIRA DOS SANTOS             0000187-56.2013.5.20.0006           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE ARACAJÚ                                  Yes              Yes              No
JOSE AGOSTINHO COURA                         0011007-39.2016.5.03.0092           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         Yes              Yes              No
JOSÉ AILTON DA CRUZ CASTRO                   0304277-75.2018.8.24.0045           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PALHOÇA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOSE ALBERTINO SANTOS DE BRITO               0086359-71.2019.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
JOSE ALBERTO COSTA                           0010400-95.2007.5.02.0083           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE ALBERTO PEREIRA PIRES                   0801113-82.2019.8.10.0018           CHANGE                            CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
JOSE ALBERTO SALU                            1001454-57.2017.5.02.0701           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - ZONA SUL                       Yes              Yes              No
JOSE ALBERTO VIANA DA SILVA                  0001054-28.2013.5.10.0006           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE ALDIZIO ULCHOA DE ALMEIDA               7058097-18.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE ALDIZIO ULCHOA DE ALMEIDA               7058097-18.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
JOSE ALLISSON DA SILVA FRANCA                0803776-80.2020.8.15.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPINA GRANDE                                 Yes              Yes              No
JOSE ALLISSON DA SILVA FRANCA                0803776-80.2020.8.15.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPINA GRANDE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
JOSE ALMIR DA ROCHA MENDES JUNIOR            0819039-77.2019.8.20.5004           LITIGATION - CIVIL                CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE ALMIR DA ROCHA MENDES JUNIOR            0827288-17.2019.8.20.5004           CHANGE                            CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
JOSE ALMIRO CARDOSO DE SOUZA                 8002596-31.2019.8.05.0229           LITIGATION - CIVIL                CIVIL COURT OF SANTO ANTÔNIO DE JESUS                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE ALVARO FARIAS                           5001108-40.2020.8.24.0064           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE ALVES DOS SANTOS                        0032120-27.2019.8.19.0002           CANCELLATION                      CIVIL COURT OF NITERÓI                                        Yes              No               No
JOSE ALVES DOS SANTOS JUNIOR                 0003262-89.2013.5.02.0011           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE ALVES MOREIRA                           5082945-76.2020.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              No               No
JOSE AMARO DA SILVA JUNIOR                   1003659-71.2013.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
JOSE AMAURI ALMEIDA SANTOS                   1004900-21.2020.8.26.0224           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GUARULHOS                                      Yes              No               No

JOSE AMERICO DE JESUS                        1003924-14.2020.8.26.0224           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GUARULHOS                                        Yes              Yes              No

JOSE AMERICO DE JESUS                        1003924-14.2020.8.26.0224           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GUARULHOS                                        Yes              Yes              No

JOSE ANCHIETA CAMPOS FERNANDES FILHO         3000607-13.2020.8.06.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                        Yes              No               No

JOSE ANCHIETA CAMPOS FERNANDES FILHO         3000605-43.2020.8.06.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE ANDRE BISPO FILHO                       0046012-59.2020.8.05.0001           CANCELLATION                    CIVIL COURT OF SALVADOR                                         Yes              No               No



                                                                                                         568 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 689 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
JOSE ANDRE DA SILVA                        1001238-87.2017.5.02.0316            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
JOSE ANTENOR PINHEIRO DOS REIS             0844409-11.2019.8.10.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
JOSE ANTONIO                               0000807-80.2018.5.10.0003            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
JOSE ANTONIO AGUIAR SILVA                  0100130-63.2018.5.01.0050            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

JOSE ANTONIO DE ALMEIDA ROMAGUERA            0058107-63.2019.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              No               No
JOSE ANTONIO DE OLIVEIRA                     1000915-16.2016.5.02.0317           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                  Yes              Yes              No
JOSE ANTONIO DO ESPIRITO SANTO               0011488-58.2015.5.15.0106           INDIVIDUAL LABOR CLAIM          2ª VARA DO TRABALHO DE SÃO CARLOS                               Yes              Yes              No

JOSE ANTONIO DO ROSARIO DE ALMEIDA           0019422-50.2019.8.19.0014           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPOS DOS GOYTACAZES                          Yes              No               No
JOSE ANTONIO DUARTE NETO                     0315045-79.2015.8.24.0008           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BLUMENAU                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE ANTONIO MALDONADO                       1004094-94.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
JOSE ANTONIO NOGUEIRA DA SILVA               1000331-02.2020.5.02.0351           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO                                           Yes              No               No
JOSE ANTONIO PEREIRA DE SOUZA                0000497-93.2019.5.14.0402           INDIVIDUAL LABOR CLAIM            CEJUSC                                                        Yes              No               No
JOSE ANTONIO ROBSON DOS SANTOS               1001772-52.2013.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
JOSE ANTONIO VERONEZI CUNDARI                0100775-25.2017.5.01.0050           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
JOSE ANTONIO VERONEZI CUNDARI                0101208-15.2018.5.01.0011           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JOSE APARECIDO ALVES                         1000039-09.2017.5.02.0711           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
JOSE APARECIDO CORREA                        1030025-64.2019.8.26.0405           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF OSASCO                                         Yes              No               No
JOSE APARECIDO DE LIMA                       0001885-85.2020.8.16.0112           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MARECHAL CÂNDIDO RONDON                        Yes              No               No
JOSE APARECIDO DIAS DE SOUZA                 7003024-95.2019.8.22.0022           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO MIGUEL DO GUAPORÉ                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE ARMANDO DE SOUZA CUENTRO FILHO          0048250-90.2019.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                         Yes              No               No
JOSE ARMANDO SANTOS DO SANTO                 0000354-50.2017.5.11.0017           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              Yes              No
JOSE ARNALDO DA COSTA                        0000007-27.2020.5.10.0021           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JOSE ARNALDO DA COSTA                        0000008-12.2020.5.10.0021           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JOSE ARNALDO DA COSTA                        0000009-94.2020.5.10.0021           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE ARNALDO MAURICIO DA SILVA               8001587-51.2019.8.05.0191           CANCELLATION                      CIVIL COURT OF PAULO AFONSO                                   Yes              No               No

JOSE ARTHUR ANTUNES DE LIIMA                 0012099-12.2019.8.16.0035           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                           Yes              No               No
JOSE AUGUSTO DA SILVA FILHO                  1000820-96.2015.5.02.0712           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
JOSE AUGUSTO DE OLIVEIRA FILHO               1001173-52.2018.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JOSE AUGUSTO MENDES MIGUEL                   0279980-43.2019.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
JOSE AUGUSTO MOREIRA DE LUCENA               0000821-66.2018.5.06.0006           INDIVIDUAL LABOR CLAIM            FÓRUM DO TRABALHO                                             Yes              No               No
JOSÉ AUGUSTO NASSER                          0818521-47.2019.8.12.0110           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
JOSE AUGUSTO NOBRE                           0000574-59.2013.5.02.0075           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
JOSE AUGUSTO PANISSET SANTANA                0702071-16.2020.8.07.0016           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BRASÍLIA                                       Yes              No               No

JOSE AUGUSTO PICELLI                         0005324-10.2020.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LONDRINA                                       Yes              No               No
JOSE AUGUSTO SOUZA ARAGAO                    0000228-18.2019.5.05.0010           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JOSE AURICELIO TEIXEIRA                      0001497-69.2013.5.07.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE FORTALEZA                                Yes              Yes              No
JOSE BALDUINO MOSCOZO DE MEDEIROS                                                CIVIL LITIGATION - FLIGHT
NETTO                                        0037099-88.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOSE BATISTA GAMA JUNIOR                     9003165-74.2019.8.21.0033           RESERVATION                       CIVIL COURT OF SÃO LEOPOLDO                                   Yes              No               No
JOSE BATISTA GOMES DOS SANTOS                0000689-04.2013.5.20.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE ARACAJÚ                                  Yes              Yes              No
JOSE BATISTA GOMES DOS SANTOS                0001523-70.2014.5.20.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE ARACAJÚ                                  Yes              Yes              No



                                                                                                         569 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 690 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
JOSE BENEDITO FRANCO DE GODOI               1027032-90.2019.8.26.0100            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JOSE BENJAMIN CORDOVIL ABREU                0100088-11.2016.5.01.0009            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
JOSE BERNARDINO ALVES                       1001963-64.2017.5.02.0708            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
JOSE BEZZERRA DOS SANTOS                    1001294-54.2016.5.02.0705            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
JOSE BITTENCOURT DE SOUZA                   1062278-53.2019.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JOSE BRAGA DE DEUS                          52.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF GOIÂNIA                                       Yes              No               No

JOSE BRAULIO RODRIGUES                        5002231-11.2020.8.13.0701          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF UBERABA                                           Yes              No               No

JOSE BULCAO DA SILVEIRA FILHO                 1064350-13.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE BYRON ANGELUCI FERNANDES                 0001486-89.2020.8.26.0011          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                         Yes              No               No
JOSÉ CAETANO DA SILVA JÚNIOR                  0000685-67.2018.8.17.8201          CIVIL LITIGATION - REFUNDS      CIVIL COURT OF RECIFE                                            Yes              No               No

JOSE CALMON PANCHO                            0044154-90.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              No               No

JOSE CAMPELO DA SILVA                         7050594-43.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              No               No

JOSE CAMPOS LEITE NETO                        0800152-21.2020.8.15.0131          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAJAZEIRAS                                        Yes              Yes              No

JOSE CAMPOS LEITE NETO                        0800152-21.2020.8.15.0131          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CAJAZEIRAS                                     Yes              Yes              No
JOSE CANDIDO NETO                             0082800-18.2013.5.21.0003          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE NATAL - RN                               Yes              Yes              No
JOSE CANDIDO SOTTO MAIOR                      1013934-35.2019.8.26.0004          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JOSE CARLOS ADAMI CERQUEIRA JUNIOR            0003526-14.2020.8.05.0113          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ITABUNA                                        Yes              No               No
JOSE CARLOS ALVES ATAYDE JUNIOR               0001093-66.2016.5.11.0014          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE CARLOS AVELINO DA SILVA                  0006192-38.2020.8.17.8201          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE CARLOS AVELINO DA SILVA                  0006192-38.2020.8.17.8201          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              Yes              No
JOSE CARLOS BARROS RODEIRO FILHO              0516738-32.2016.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              No               No
JOSE CARLOS BARROS VALENTE                    0049566-02.2020.8.05.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SALVADOR                                       Yes              No               No
JOSE CARLOS BRITO DA SILVA                    0700449-84.2020.8.07.0020          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BRASÍLIA                                       Yes              No               No
JOSE CARLOS CAPICHABA LIMA                    0000266-60.2018.5.05.0561          LABOR - GENERAL                    FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JOSE CARLOS CECOPIERRE ROLDAN                 1017309-16.2020.8.26.0002          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JOSE CARLOS DA CRUZ                           0000174-79.2020.8.16.0036          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                           Yes              No               No
JOSE CARLOS DA ROCHA COSTA                    1015006-42.2020.8.26.0224          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF GUARULHOS                                      Yes              No               No
JOSE CARLOS DA SILVA                          0000449-60.2019.8.21.4001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE CARLOS DA SILVA                          0000927-47.2020.8.16.0097          CHANGE                             CIVIL COURT OF IVAIPORÃ                                       Yes              No               No
JOSE CARLOS DA SILVA                          0000036-58.2017.5.23.0106          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO DE VÁRZEA GRANDE                          Yes              Yes              No
JOSE CARLOS DA SILVA FILHO                    0001034-50.2017.5.10.0021          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

JOSE CARLOS DE ABREU MAGALHAES                0073908-87.2020.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE CARLOS DE ARAUJO                         5000801-03.2019.8.13.0105          CANCELLATION                       CIVIL COURT OF GOVERNADOR VALADARES                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE CARLOS DE CAMPOS                         0807370-23.2019.8.12.0001          CANCELLATION                       CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
JOSE CARLOS DE CARVALHO                       0010499-50.2018.5.15.0008          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE CARLOS DE MORAES CARVALHO                1040043-92.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                         570 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 691 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
JOSE CARLOS DE OLIVEIRA BARBOSA            1001822-04.2019.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE CARLOS DE OLIVEIRA FILHO              5739083-48.2019.8.09.0051            CANCELLATION                        CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE CARLOS DE OLIVEIRA FILHO              5739083-48.2019.8.09.0051            CANCELLATION                        CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
JOSE CARLOS DE OLIVEIRA SOARES             0000333-28.2018.5.23.0107            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

JOSE CARLOS DE SALLES GARCEZ                 0025940-51.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              Yes              No

JOSE CARLOS DE SALLES GARCEZ                 0025940-51.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              Yes              No
JOSE CARLOS DE SOUZA                         5214958-46.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
JOSE CARLOS DE SOUZA                         5214958-46.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
JOSE CARLOS DIAS DOS SANTOS                  1001219-28.2019.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JOSE CARLOS DINIZ DUARTE                     0101014-68.2017.5.01.0037           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JOSE CARLOS DOS SANTOS                       1000747-26.2016.5.02.0701           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - ZONA SUL                       Yes              Yes              No
JOSE CARLOS DOS SANTOS ARAUJO                0000381-77.2017.5.05.0024           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
JOSE CARLOS DOS SANTOS PEREIRA               1000287-81.2017.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
JOSE CARLOS FARIAS DE MORAIS                 0000886-86.2017.5.06.0009           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE - PE                              Yes              Yes              No
JOSE CARLOS FELIX SANCHES                    0011314-90.2013.5.01.0047           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
JOSE CARLOS FERNANDES                        0001273-74.2016.5.05.0006           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JOSE CARLOS FERREIRA                         1000495-39.2020.8.26.0224           RESERVATION                       CIVIL COURT OF GUARULHOS                                      Yes              No               No

JOSE CARLOS FERREIRA DA COSTA                1012749-31.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOSE CARLOS FERREIRA DA SILVA                0006662-64.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
JOSE CARLOS FIRMINO CAVALCANTE               0101909-51.2017.5.01.0062           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE CARLOS GROZIMA FERREIRA                 0010163-91.2020.8.19.0209           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
JOSE CARLOS HENEMANN                         0001099-56.2020.8.16.0204           CIVIL LITIGATION - AIRPORTS       CIVIL COURT OF CURITIBA                                       Yes              Yes              No
JOSE CARLOS HENEMANN                         0001099-56.2020.8.16.0204           CIVIL LITIGATION - AIRPORTS       CIVIL COURT OF CURITIBA                                       Yes              Yes              No
JOSE CARLOS JUNIOR                           1000215-17.2014.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                No               Yes              Yes
JOSE CARLOS LEITE E SILVA                    1000683-87.2019.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

JOSE CARLOS LIMA DE OLIVERIA                 0004946-40.2020.8.05.0150           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LAURO DE FREITAS                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE CARLOS MACEDO FERREIRA                  1003174-86.2020.8.26.0361           CANCELLATION                      CIVIL COURT OF MOGI DAS CRUZES                                Yes              No               No
JOSE CARLOS MAGNO ALVES                      0000712-59.2020.8.26.0011           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JOSE CARLOS MASSARELLI JUNIOR                1005209-93.2019.8.26.0477           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PRAIA GRANDE                                   Yes              No               No
JOSE CARLOS MIRANDA DE CARVALHO              1090424-04.2019.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE CARLOS MYRA FERNANDES JUNIOR            1002400-49.2019.8.26.0116           CANCELLATION                      CIVIL COURT OF CAMPOS DO JORDÃO                               Yes              No               No
JOSE CARLOS NUNES PASSARELA                  0094000-33.2007.5.02.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
JOSE CARLOS NUNIS                            1000271-39.2017.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
JOSE CARLOS PEREIRA BUENO                    1013333-55.2019.8.11.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE CARLOS PRESTES JUNIOR                   1002827-53.2020.8.26.0361           CANCELLATION                      CIVIL COURT OF MOGI DAS CRUZES                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOSE CARLOS RODRIGUES DE OLIVEIRA            5002786-20.2019.8.21.2001           RESERVATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
JOSE CARLOS SA DE CARVALHO FILHO             0169600-22.2009.5.02.0002           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     No               Yes              Yes



                                                                                                         571 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 692 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
JOSE CARLOS SANTOS SOUZA                   1000522-35.2018.5.02.0313            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - IMPROPER
JOSE CARLOS SIMIONATO                      0000874-74.2019.8.16.0138            COLLECTION                          CIVIL COURT OF PRIMEIRO DE MAIO                              Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
JOSE CARLOS SIMOES FRANCO                  0038375-57.2020.8.05.0001            LITIGATION - CIVIL                  CIVIL COURT OF SALVADOR                                      Yes              No               No
JOSE CARLOS TEIXEIRA                       1001279-74.2019.5.02.0319            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE CARLOS TOSTES DE LIMA                 31.006.001.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF JUIZ DE FORA                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE CARLOS TOSTES DE LIMA                 31.006.001.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF JUIZ DE FORA                                  Yes              No               No
JOSE CARLOS ZOGBI                          1003787-32.2020.8.26.0224            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF GUARULHOS                                     Yes              No               No

JOSE CARMO DE OLIVEIRA                       1000061-61.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                            Yes              Yes              No

JOSE CARMO DE OLIVEIRA                       1000061-61.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE CASTRO ALBERTO DE SOUZA TETEL           0000105-91.2020.8.17.8225           CANCELLATION                    CIVIL COURT OF SANTA CRUZ DO CAPIBARIBE                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE CELSO CUNHA GUERRA PINTO COELHO         5007847-85.2019.8.13.0188           CANCELLATION                    CIVIL COURT OF NOVA LIMA                                        Yes              No               No

JOSE CESAR ALVES                             7000900-71.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE CESAR TRAMONTI                          1006377-66.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JOSE CICERO DA SILVA                         1000569-94.2020.8.11.0003           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RONDONÓPOLIS                                   Yes              No               No
JOSE CLAUDIO DA SILVA FERRO                  1001262-06.2017.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JOSE CLAUDIO DE BRITO                        0044241-25.2019.8.25.0001           RESERVATION                       CIVIL COURT OF ARACAJU                                        Yes              No               No
JOSE CLAUDIO DE BRITO                        0041322-63.2019.8.25.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ARACAJU                                        Yes              No               No
JOSE CLAUDIO DE JESUS                        1000674-81.2017.5.02.0713           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
JOSE CLAUDIO DOS SANTOS RANGEL               0034865-14.2018.8.19.0002           COLLECTION                        CIVIL COURT OF NITERÓI                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE CLAUDIO FERREIRA GOMES                  7056603-21.2019.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              No               No

JOSE CLEOFILO RODRIGUES MELO FILHO           3000138-64.2020.8.06.0003           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE COLLETE                                 0081247-13.2018.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                       Yes              No               No
JOSE CONCEICAO BRITO COSTA                   0000218-68.2018.5.14.0006           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JOSE CORDEIRO FILHO                          7002177-25.2016.8.22.0014           CIVIL LITIGATION - CARGO          CIVIL COURT OF VILHENA                                        Yes              No               No
JOSE CORREIA DOS SANTOS                      0004234-64.2020.8.05.0113           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ITABUNA                                        Yes              No               No
JOSE COUTINHO DOS SANTOS                     1001774-95.2017.5.02.0705           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
JOSE CRISPIM TAVARES DOS SANTO               1000818-88.2017.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No

JOSE CRUZ RAMALHO JUNIOR                     0803598-53.2019.8.20.5102           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CEARÁ-MIRIM                                    Yes              No               No
JOSE CUNHA DE SOUSA                          0000390-96.2019.5.10.0002           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JOSE CUNHA DE SOUSA                          0000389-14.2019.5.10.0002           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JOSE CUNHA DE SOUSA                          0000391-81.2019.5.10.0002           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JOSE DA SILVA OVIEDO                         0010176-16.2016.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM REGIONAL DA 15ª REGIÃO                                  Yes              Yes              No
JOSE DARIO FILGUEIRA                         0000441-66.2016.5.06.0021           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO/PE                                        Yes              Yes              No
JOSE DAVI GARCIA FERRAZ                      1000355-41.2020.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No



                                                                                                         572 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 693 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

JOSE DAVID DA LUZ ALONSO                     1000135-18.2020.8.26.0382          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF NEVES PAULISTA                                 Yes              No               No
JOSE DE ANCHIETA MOREIRA HELCIAS             0001626-06.2017.5.10.0018          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE DE ANCHIETA TORREAO DE SA               0076836-98.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
JOSE DE ARAUJO CAMPOS                        0000885-49.2015.5.10.0013          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
JOSE DE ARAUJO SILVA                         0000351-54.2010.5.01.0006          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
JOSE DE ARIMATEIA FERREIRA DA SILVA          0000097-08.2015.5.10.0022          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
JOSE DE CASTRO JUNIOR                        1006668-08.2019.8.11.0006          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CÁCERES                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE DE FARIA GOES NETO                      0056560-56.2020.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

JOSE DE JESUS GOUVEA OLIVEIRA JUNIOR         0638481-86.2019.8.04.0015          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
JOSE DE OLIVEIRA COSTA JUNIOR                0822815-68.2017.8.14.0301          RESERVATION                        CIVIL COURT OF BELÉM                                          Yes              No               No
JOSE DE OLIVEIRA ROSA                        0020764-75.2018.5.04.0022          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JOSE DE OLIVEIRA ROSA                        0020838-08.2018.5.04.0030          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE DE RIBAMAR OLIVEIRA LIMA                0800088-80.2020.8.10.0153          CANCELLATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
JOSE DE SALES SOBREIRA                       1000423-77.2014.5.02.0322          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
JOSE DE SOUSA REIS                           0810792-05.2017.8.14.0006          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ANANINDEUA                                     Yes              No               No
JOSE DE SOUZA FRANCO FILHO                   0001761-76.2016.5.11.0001          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              Yes              No
JOSE DENIS DA SILVA                          1001735-32.2016.5.02.0318          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
JOSE DEORILO CRUZ GOUVEIA DOS SANTOS
JUNIOR                                       0803388-80.2020.8.14.0301          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BELÉM                                          Yes              No               No
JOSE DEWISON DE FARIAS ARAUJO                0809681-46.2019.8.14.0028          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MARABÁ                                         Yes              No               No
JOSE DEWISON DE FARIAS ARAUJO                0808966-04.2019.8.14.0028          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MARABÁ                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE DIOGO DA SILVA NETO                     7058383-93.2019.8.22.0001          OVERBOOKING                        CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE DIOGO DA SILVA NETO                     7058383-93.2019.8.22.0001          OVERBOOKING                        CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
JOSE DIONIZIO DA CRUZ                        1001329-09.2015.5.02.0718          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      No               Yes              Yes
JOSE DOMINGOS VIEIRA SANTANA                 0000592-15.2020.8.25.0085          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF ARACAJU                                        Yes              No               No

JOSE DONIZETE DE SOUZA                       1000927-55.2020.8.26.0322          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF LINS                                           Yes              No               No
JOSE DOS SANTOS GONCALVES                    0043464-81.2019.8.19.0203          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
JOSE DURVAL FERREIRA LINS NETO               0087668-11.2019.8.17.2001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RECIFE                                         Yes              No               No
JOSE DURVAL FERREIRA LINS NETO               0087668-11.2019.8.17.2001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
JOSE EDENIZAR TAVARES DE ALMEIDA NETO        0040252-68.2018.8.19.0209          RESERVATION                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
JOSE EDER PEREIRA BARROS                     1002087-39.2015.5.02.0701          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO - ZONA SUL                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE EDILTON CALADO SILVA                    0206164-11.2020.8.04.0001          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
JOSE EDMILSON DA SILVA FERNANDES             0821454-54.2017.8.10.0001          IMPEDIMENT                         CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
JOSE EDNALDO DA SILVA                        0000407-60.2014.5.02.0090          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
JOSE EDNALDO DE LIMA LEAL                    0000709-69.2016.5.08.0117          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE MARABÁ                                   Yes              Yes              No
JOSE EDSON DE MORAES                         0000412-24.2013.5.02.0056          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
JOSE EDSON GONCALVES                         5023294-86.2020.8.13.0024          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No




                                                                                                        573 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 694 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
JOSE EDSON PEREIRA                         0001215-70.2020.8.26.0176            RESERVATION                         CIVIL COURT OF EMBU DAS ARTES                                Yes              No               No
JOSE EDUARDO ARAUJO FERREIRA
GONCALVES                                  0001509-95.2015.5.10.0014            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
JOSE EDUARDO BATALHA BROSCO                1001479-31.2017.5.02.0714            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
JOSE EDUARDO BERTIN                        9000196-44.2019.8.21.0144            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CARLOS BARBOSA                                Yes              No               No
JOSE EDUARDO DA SILVEIRA                   0100909-54.2017.5.01.0017            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
JOSE EDUARDO DA SILVEIRA                   0101964-40.2017.5.01.0017            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
JOSE EDUARDO DA SILVEIRA                   0011363-27.2013.5.01.0017            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No

JOSE EDUARDO DE ABREU RICCO                  1001954-57.2019.8.26.0565           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO CAETANO DO SUL                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE EDUARDO DE ALMEIDA                      32.011.001.XX-XXXXXXX               CANCELLATION                    CIVIL COURT OF CACHOEIRO DE ITAPEMIRIM                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE EDUARDO DE ALMEIDA                      32.011.001.XX-XXXXXXX               CANCELLATION                    CIVIL COURT OF CACHOEIRO DE ITAPEMIRIM                          Yes              No               No

JOSE EDUARDO DE SENNA FIGUEIREDO             5019659-97.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
JOSE EDUARDO LAGE DE LIMA FIGUEIREDO         35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JOSE EDUARDO LAGE DE LIMA FIGUEIREDO         35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOSE EDUARDO NALIATI JUNIOR                  1005202-70.2019.8.26.0358           RESERVATION                       CIVIL COURT OF MIRASSOL                                       Yes              No               No

JOSE EDUARDO NOGUEIRA CAMARGO NETTO 0703255-07.2020.8.07.0016                    CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                       Yes              No               No

JOSE EDUARDO PARLATO FONSECA VAZ             1016962-72.2019.8.26.0016           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JOSE EDUARDO RAMOS                           1001745-42.2017.5.02.0706           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE EDUARDO THOMAS                          0069206-88.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE EDUARDO THOMAS                          0069206-88.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
JOSE EDUARDO TOZATO                          1001489-25.2019.5.02.0611           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - ZONA LESTE                     Yes              No               No
JOSE EDVALDO DA ROCHA                        1002199-90.2015.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
JOSE EDVANIO MAURICIO                        1001971-79.2019.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JOSE ELIAS RODRIGUES                         0001350-29.2017.5.20.0007           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JOSE ELSON BEZERRA DA SILVA                  1000368-36.2018.5.02.0048           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No

JOSE ERANDI CARNEIRO DE ASSIS                1004907-49.2020.8.26.0309           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JUNDIAÍ                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE ERCILIO BARCELOS JUNIOR                 5003711-46.2019.8.13.0317           OVERBOOKING                     CIVIL COURT OF ITABIRA                                          Yes              No               No

JOSE ERIMAR ALENCAR DE OLIVERIRA             0702498-57.2019.8.01.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CRUZEIRO DO SUL                                Yes              No               No
JOSE ERNANDO BATISTA DA SILVA                0002115-33.2013.5.02.0074           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
JOSE ERNESTO BUENO DE MORAES                 1001974-95.2014.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
JOSE EUDES DA SILVA                          1000256-53.2020.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE EUGENIO DO COUTO                        1068922-12.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No

JOSE EUSTAQUIO                               5031500-89.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No
JOSE EUSTAQUIO VASCONCELOS JUNIOR            5009909-71.2020.8.13.0024           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No
JOSE EUZEBIO AQUINO DOS REIS                 0000895-83.2014.5.05.0008           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE SALVADOR                                   Yes              Yes              No



                                                                                                         574 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 695 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

                                                                                CIVIL LITIGATION - PROMOTIONS
JOSE EVANDRO CARVALHO SILVA                  0816087-13.2019.8.20.5106          / ADVERTISEMENTS                   CIVIL COURT OF MOSSORÓ                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE EVANDRO MARINHO ARAUJO                  3001129-33.2020.8.06.0167          CANCELLATION                       CIVIL COURT OF SOBRAL                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE FABIANO LIMA DE MENDONCA                0821349-41.2019.8.20.5106          CHANGE                             CIVIL COURT OF MOSSORÓ                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE FABIO NEPOMUCENO                        3000663-46.2020.8.06.0003          CANCELLATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
JOSE FABIO PALMEIRA DA SILVA                 0000273-54.2019.8.02.0010          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF COLÔNIA LEOPOLDINA                             Yes              No               No
JOSE FAUSTINO FILHO                          0003979-76.2019.8.19.0073          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF GUAPIMIRIM                                     Yes              No               No
JOSE FELICIANO                               1000429-70.2017.5.02.0713          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
JOSE FELIPE FERREIRA DA SILVA                8000573-91.2020.8.05.0063          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CONCEIÇÃO DO COITÉ                             Yes              No               No
JOSE FELIX DOS SANTOS                        0001560-60.2016.5.10.0018          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
JOSE FERNANDO DE SOUZA                       1001750-04.2016.5.02.0317          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE FERNANDO RODRIGUES                      5019250-24.2020.8.13.0024          CHANGE                             CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

JOSE FERREIRA DE LIMA JUNIOR                 0032082-13.2019.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                            Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE FERREIRA PONTES FILHO                   1016484-92.2020.8.11.0001          CHANGE                          CIVIL COURT OF CUIABÁ                                            Yes              No               No

JOSE FLAVIO LABORNE SALAZAR                  5129105-06.2018.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
JOSE FRANCISCO DA SILVA                      0001364-62.2012.5.02.0080          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
JOSE FRANCISCO DA SILVA                      0011917-25.2015.5.15.0106          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JOSE FRANCISCO PACCILLO                      1029668-98.2019.8.26.0562          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SANTOS                                         Yes              No               No
JOSE FRANCISCO SANTIAGO                      0001195-23.2010.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
JOSE FRANCO RAIOLA PEDACE                    1129818-18.2019.8.26.0100          RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
JOSE FRANCO RAIOLA PEDACE                    1129818-18.2019.8.26.0100          RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - SEAT
JOSE FREDERICO BIILL                         0703078-43.2020.8.07.0016          COMFORT                            CIVIL COURT OF BRASÍLIA                                       Yes              No               No
JOSE GARCIA DA SILVA                         0804392-43.2020.8.20.5004          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF NATAL                                          Yes              No               No

JOSE GERALDO COVRE                           0015736-27.2019.8.08.0347          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF VITÓRIA                                        Yes              No               No
JOSE GERALDO DA SILVA FILHO                  1000456-66.2015.5.02.0311          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JOSÉ GERALDO DUARTE                          0011517-98.2019.8.08.0725          CHANGE                             CIVIL COURT OF SERRA                                          Yes              No               No
JOSE GERALDO GONCALVES                       5000121-21.2018.8.08.0031          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MANTENÓPOLIS                                   Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
JOSE GERARDO OSTERNO JUNIOR                  23.001.001.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
JOSE GERARDO OSTERNO JUNIOR                  23.001.001.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE GILBERTO MACHADO SILVA                  5003453-11.2020.8.13.0702          CANCELLATION                       CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
JOSE GILMAR DE OLIVEIRA                      0001853-81.2015.5.07.0007          INDIVIDUAL LABOR CLAIM             TRIBUNAL REGIONAL DO TRABALHO 7ª REGIÃO                       Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
JOSE GILMAR FERREIRA                         0801109-53.2019.8.20.5131          RESERVATION                        CIVIL COURT OF SÃO MIGUEL                                     Yes              No               No
JOSE GILMAR GOES SILVA                       1001219-28.2015.5.02.0712          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No



                                                                                                        575 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 696 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - BOARDING
JOSÉ GIMENEZ ALARCON                       1025735-96.2016.8.26.0506            IMPEDIMENT                          CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE GLORIA DA MATA                        5122321-13.2018.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
JOSE GOMES IRMAO                           1000240-91.2018.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

JOSE GONCALVES DE CASTRO                     1022380-64.2018.8.11.0041           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                           Yes              No               No

JOSE GONCALVES DE CASTRO                     1012315-10.2018.8.11.0041           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE GUILERME PEREIRA SA BARRETO             0032327-82.2020.8.05.0001           CANCELLATION                    CIVIL COURT OF SALVADOR                                         Yes              No               No

JOSE GUILERME PEREIRA SA BARRETO             0032661-19.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE GUILHERME DIEL DE SOUZA                 1065775-75.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE GUILHERME DIEL DE SOUZA                 1065775-75.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
JOSE GUILHERME FERRAZ DA COSTA               0802993-39.2019.8.15.2001           LITIGATION - CIVIL                CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
JOSE GUILHERME ZOBOLI                        0009909-57.2020.8.16.0030           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              No               No
JOSE GUIOMARD BARRETO DA COSTA               0600455-95.2020.8.01.0070           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO BRANCO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
JOSE HAROLDO DA SILVA CALDAS                 0017564-37.2019.8.19.0061           COLLECTION                        CIVIL COURT OF TERESÓPOLIS                                    Yes              No               No
JOSE HELANO PEREIRA BARBOSA                  0000561-42.2016.5.07.0002           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JOSE HELIO ALVES DOS SANTOS                  1012404-78.2020.8.26.0224           RESERVATION                       CIVIL COURT OF GUARULHOS                                      Yes              No               No
JOSE HENRIQUE ARGEMI                         0021737-11.2015.5.04.0030           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
JOSE HENRIQUE ARGEMI                         0021121-14.2016.5.04.0026           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE HENRIQUE CARRIJO PIRES                  1065642-33.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE HENRIQUE CARRIJO PIRES                  1065642-33.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOSE HENRIQUE DA COSTA                       0000350-68.2020.8.16.0162           RESERVATION                       CIVIL COURT OF SERTANÓPOLIS                                   Yes              No               No

JOSE HENRIQUE DE PAIVA SOARES                0000839-17.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE HENRIQUE FARIA                          1005830-50.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE HENRIQUE FARIA                          1005830-50.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE HENRIQUE MARCELINO                      5016139-11.2019.8.24.0008           CHANGE                            CIVIL COURT OF BLUMENAU                                       Yes              No               No
JOSE HENRIQUE MARQUES                        0012234-61.2016.5.15.0082           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO - TRT 15 REGIÃO                           Yes              No               No
JOSE HENRIQUE PEREIRA NETO                   1001067-02.2018.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE HENRIQUE RODRIGUES CASTANHEIRA          0007128-44.2020.8.19.0203           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE HENRIQUE RODRIGUES CASTANHEIRA          0007128-44.2020.8.19.0203           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
JOSE HENRIQUE RODRIGUES VAZ                  0010146-45.2013.5.01.0082           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
JOSE HERIBERTO ALVES BEZERRA                 0820827-14.2019.8.20.5106           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MOSSORÓ                                        Yes              No               No



                                                                                                         576 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 697 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

JOSE HERICO FERREIRA DAS CHAGAS JUNIOR       0814299-07.2019.8.20.5124          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF PARNAMIRIM                                     Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
JOSE HILDEBAR DOS SANTOS VIEIRA              0051001-02.2019.8.03.0001          COLLECTION                         CIVIL COURT OF MACAPÁ                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - IMPROPER
JOSE HILDEBAR DOS SANTOS VIEIRA              0051001-02.2019.8.03.0001          COLLECTION                         CIVIL COURT OF MACAPÁ                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE HILTON DE OLIVEIRA BARROS               7002678-76.2020.8.22.0001          CHANGE                             CIVIL COURT OF PORTO VELHO                                    Yes              No               No
JOSE HUMBERTO DA SILVA SANTOS                0000895-28.2019.5.13.0027          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JOSE HUMBERTO DA SILVA SANTOS                0000827-78.2019.5.13.0027          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JOSE HUMBERTO DA SILVA SANTOS                0000120-76.2020.5.13.0027          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JOSE HUMBERTO DE CASTRO JUNIOR               52.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GOIÂNIA                                        Yes              No               No
JOSE HUMBERTO DE CASTRO JUNIOR               52.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GOIÂNIA                                        Yes              No               No
JOSE HUMBERTO DE CASTRO JUNIOR               52.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE HUMBERTO SANTANA JUNIOR                 0823176-39.2018.8.20.5004          OVERBOOKING                        CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE HUMBERTO SUASSUNA DE FARIAS             0011129-91.2020.8.17.8201          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
JOSE HUMBERTO VASCONCELOS OLIVEIRA           0047329-35.2015.8.06.0003          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FORTALEZA                                      Yes              No               No
JOSE IGIDIO MARTINS FERREIRA                 0001108-47.2016.5.10.0019          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
JOSE ILDO BARROS                             0000039-97.2020.5.06.0003          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE RECIFE                                   Yes              Yes              No
JOSE ILTON LIMA DOS SANTOS                   0002257-91.2013.5.02.0056          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
JOSE INALDO DE OLIVEIRA E SILVA              0800630-30.2020.8.18.0136          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF TERESINA                                       Yes              No               No
JOSE IRENIO DAS NEVES                        1000234-53.2019.5.02.0022          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
JOSE ISMAEL GOMES PORTELA                    0000680-75.2019.5.22.0003          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE ISRAEL PINHEIRO JUNIOR                  0857452-71.2019.8.20.5001          CANCELLATION                       CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
JOSE IVAMILSON DE MELO VERCOSA               0710705-98.2020.8.07.0016          COLLECTION                         CIVIL COURT OF BRASÍLIA                                       Yes              No               No
JOSE IVAN DE OLIVEIRA                        1000139-85.2017.5.02.0315          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No

JOSE IVAN DE PAULA FILHO                     5740057-07.2019.8.09.0077          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF IPORÁ                                             Yes              Yes              No

JOSE IVAN DE PAULA FILHO                     5740057-07.2019.8.09.0077          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF IPORÁ                                          Yes              Yes              No
JOSE IZIDIO DA SILVA                         1001419-32.2019.5.02.0312          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JOSE JADELMO DOS SANTOS                      1000761-09.2018.5.02.0323          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JOSE JAILSON DE SOUSA                        0001446-51.2016.5.21.0007          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE NATAL - RN                               Yes              Yes              No
JOSE JAKSON SILVA SOUSA PAULO                0800125-66.2020.8.15.0251          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PATOS                                          Yes              No               No

JOSE JAKSON SILVA SOUSA PAULO                0800124-81.2020.8.15.0251          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PATOS                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE JERONIMO DA SILVA NETO                  1013945-36.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - SPECIAL
JOSE JESUS DE MATOS                          1006271-04.2019.8.26.0564          PASSENGER                          CIVIL COURT OF SÃO BERNARDO DO CAMPO                          Yes              No               No
JOSE JOAQUIM DA SILVA                        1000327-44.2018.5.02.0703          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE JOAQUIM MAIA MARTINS                    0014066-93.2019.8.21.0022          CANCELLATION                       CIVIL COURT OF PELOTAS                                        Yes              No               No
JOSE JOAQUIM REIS DA COSTA                   1001822-86.2019.5.02.0316          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE JOAQUIM TEIXEIRA LOPES NETO             0620503-96.2019.8.04.0015          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              No               No



                                                                                                        577 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 698 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
JOSE JOAQUIM VALERIO NETO                  0002499-10.2014.5.02.0058            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE JORDANE PERES MELO                    3000875-98.2019.8.06.0004            CANCELLATION                        CIVIL COURT OF FORTALEZA                                     Yes              No               No
JOSE JORGE BORGES                          0012130-36.2017.5.15.0017            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE JORGE CONCEICAO DOS SANTOS            0012105-68.2019.8.05.0150            CANCELLATION                        CIVIL COURT OF LAURO DE FREITAS                              Yes              No               No

JOSE JOSIEL DA SILVA GOMES                   0006372-35.2020.8.19.0203           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              Yes              No

JOSE JOSIEL DA SILVA GOMES                   0006372-35.2020.8.19.0203           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE JULIO RODRIGUES DE SOUSA                5005966-52.2020.8.24.0020           CANCELLATION                      CIVIL COURT OF CRICIÚMA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE JULIO RODRIGUES DE SOUSA                5005966-52.2020.8.24.0020           CANCELLATION                      CIVIL COURT OF CRICIÚMA                                       Yes              Yes              No
JOSE JUNIOR CASTRO VASCONES                  0001417-36.2017.5.09.0965           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

JOSE JURANDIR DE LIMA JUNIOR                 1004123-43.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                           Yes              No               No

JOSE KHATTAB HASSAN                          9005279-16.2019.8.21.0023           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO GRANDE                                     Yes              No               No
JOSE LEANDRO BORGES                          5043277-71.2020.8.13.0024           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
JOSE LEONARDO ABREU CARNEIRO                 0001644-94.2016.5.10.0007           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
JOSE LEONARDO DOS SANTOS CARVALHO            0808162-56.2020.8.14.0301           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE LINDEMBERG VIEIRA DE MENESES FILHO 0007486-77.2020.8.05.0080                CANCELLATION                      CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE LINDEMBERG VIEIRA DE MENEZES            0007492-84.2020.8.05.0080           CANCELLATION                      CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
JOSE LOURENCO ARRAIS FILHO                   0024737-84.2018.8.13.0459           IMPEDIMENT                        CIVIL COURT OF OURO BRANCO                                    Yes              No               No
JOSE LUCAS SEMINOTTI BRAGA                   5029036-92.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
JOSE LUCAS SEMINOTTI BRAGA                   5029036-92.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
JOSE LUDINEY DA SILVA LOPES                  0000682-48.2019.5.10.0013           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JOSE LUDINEY DA SILVA LOPES                  0000654-80.2019.5.10.0013           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JOSE LUIS ARGUELLO CRUZ                      0102019-14.2017.5.01.0074           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JOSE LUIS ARGUELLO CRUZ                      0100193-16.2018.5.01.0074           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE LUIS CAPARROZ                           1000367-91.2020.8.26.0297           CANCELLATION                      CIVIL COURT OF JALES                                          Yes              No               No
JOSE LUIS KORMAN TENENBAUM                   0171915-31.2018.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE LUIS MAGNANO                            1016536-68.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JOSE LUIS OLIVEIRA LAMEIRINHAS               1000075-67.2020.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JOSE LUIZ                                    0101025-69.2017.5.01.0014           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE LUIZ BARBOSA NETTO                      5001597-96.2020.8.24.0090           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE LUIZ BARBOSA NETTO                      5001597-96.2020.8.24.0090           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              Yes              No

JOSE LUIZ CABANELAS                          5025020-95.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE LUIZ CUNHA MEDINA                       0014741-32.2020.8.05.0001           CANCELLATION                    CIVIL COURT OF SALVADOR                                         Yes              No               No
JOSE LUIZ DA SILVA                           0001456-98.2016.5.21.0006           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              Yes              No



                                                                                                         578 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 699 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
JOSE LUIZ DA SILVA NETO                     50.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
JOSE LUIZ DA SILVA NETO                     50.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE LUIZ DE BARROS                         0008610-27.2020.8.19.0203            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE LUIZ DE BARROS                         0008610-27.2020.8.19.0203            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No

JOSE LUIZ DE JESUS INACIO                     0700062-18.2020.8.02.0082          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE LUIZ DE OLIVEIRA                         7013270-07.2019.8.22.0005          CHANGE                             CIVIL COURT OF JI-PARANÁ                                      Yes              No               No
JOSE LUIZ DOS SANTOS                          0002280-71.2012.5.03.0144          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JOSE LUIZ EMILIANO VASCONCELOS                0802982-07.2020.8.12.0110          RESERVATION                        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE LUIZ FILIZZOLA                           1019358-75.2019.8.26.0451          CANCELLATION                       CIVIL COURT OF PIRACICABA                                     Yes              No               No
JOSE LUIZ GOMES DE OLIVEIRA                   1003317-57.2013.5.02.0323          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
JOSE LUIZ LIMA GUERRA                         0004538-49.2020.8.05.0150          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF LAURO DE FREITAS                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE LUIZ REZENDE DE ALMEIDA                  0300982-69.2019.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

JOSE LUIZ SCHMIDT                             0000853-90.2019.8.21.1001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                      Yes              No               No

JOSE LUIZ SOARES DE SOUZA                     7005817-36.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              Yes              No

JOSE LUIZ SOARES DE SOUZA                     7005817-36.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JOSE MACENA DA SILVA FILHO                    1042497-97.2019.8.26.0114          RESERVATION                        CIVIL COURT OF CAMPINAS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
JOSE MACHADO DA SILVA                         1047689-56.2019.8.26.0002          PASSENGER                          CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JOSE MACHADO MARIA                            0101261-97.2018.5.01.0042          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOSE MAGNO BUFON                              0017395-71.2019.8.08.0347          RESERVATION                        CIVIL COURT OF VITÓRIA                                        Yes              No               No
JOSE MANOEL COSTA                             0012382-75.2016.5.03.0092          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         Yes              Yes              No
JOSE MANOEL DE MELO                           1001359-47.2019.5.02.0316          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE MANOEL DE OLIVEIRA MOURA                 5714280-98.2019.8.09.0051          CHANGE                             CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOSE MANOEL GARRIDO CAMBESES NETO             0000174-93.2020.8.05.0001          RESERVATION                        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOSE MARCELO SANTANA                          1000717-18.2020.8.26.0576          RESERVATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
JOSE MARCIO BRAGA BARRETO                     0028924-08.2020.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              No               No
JOSE MARCIO DA SILVA                          1002202-03.2014.5.02.0311          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
JOSE MARCOLINO FILHO                          0000216-39.2013.5.19.0005          INDIVIDUAL LABOR CLAIM             FORUM TRABALHISTA/AL                                          Yes              Yes              No
JOSE MARCOS RIOS DE OLIVEIRA                  1000521-85.2020.5.02.0311          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE MARCOS SANTANA SOUSA                     0059597-81.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE MARCOS SANTANA SOUSA                     0059597-81.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No
JOSE MARIA DA ROCHA                           32.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF VITÓRIA                                        Yes              No               No
JOSE MARIA DA ROCHA                           32.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF VITÓRIA                                        Yes              No               No



                                                                                                         579 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 700 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - GENERAL
JOSE MARIA JESUS FERREIRA DA CRUZ         0759450-46.2019.8.07.0016            LITIGATION - CIVIL                  CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
JOSE MARIA LIMA                           0013156-04.2019.8.27.2737            CANCELLATION                        CIVIL COURT OF PORTO NACIONAL                                Yes              No               No
                                                                               CIVIL LITIGATION - SEAT
JOSE MARIA LORA                           1001288-62.2020.8.26.0002            COMFORT                             CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JOSE MARIA MOTA MATOS                     0000669-77.2017.5.08.0109            INDIVIDUAL LABOR CLAIM              TRIBUNAL REGIONAL DO TRABALHO DA 08ª REGIÃO                  Yes              Yes              No
                                                                               CIVIL LITIGATION - BOARDING
JOSE MARIA NUNES PEREIRA                  0000974-12.2015.8.10.0049            IMPEDIMENT                          CIVIL COURT OF PAÇO DO LUMIAR                                Yes              No               No
JOSE MARIA PATUSSI                        5000098-61.2020.8.08.0013            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CASTELO                                       Yes              Yes              No
JOSE MARIA PATUSSI                        5000098-61.2020.8.08.0013            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CASTELO                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
JOSE MARIA SANTOS DE CARVALHO             0604464-32.2020.8.04.0001            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              No               No
JOSE MARIA VIANA CORREIA NETO             1009968-36.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No

JOSE MARIO DE FREITAS ARAGAO                 0004747-34.2020.8.05.0080           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FEIRA DE SANTANA                                Yes              No               No

JOSE MARIO DE MENDONCA DIAS                  0807650-73.2020.8.14.0301           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELÉM                                           Yes              No               No
JOSE MARIO FELICIO DA SILVA                  5074996-45.2020.8.09.0101           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF LUZIÂNIA                                        Yes              No               No

JOSE MARIO JANNARELLI                        1038569-88.2016.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JOSE MARQUES DA SILVA SANTOS                 35.122.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ITUPEVA                                       Yes              No               No
JOSE MARQUES DA SILVA SANTOS                 35.122.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ITUPEVA                                       Yes              No               No
JOSE MARQUES SOARES                          0827615-59.2019.8.20.5004           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF NATAL                                         Yes              No               No
JOSE MARTINS                                 7013150-70.2019.8.22.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ARIQUEMES                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE MATEUS CERQUEIRA FERREIRA               0041213-70.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE MATEUS CERQUEIRA FERREIRA               0041213-70.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
JOSE MAURICIO SANTOS DA SILVA                0000849-44.2011.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               No               Yes              Yes
JOSE MAURO GUESSO TRIPOLONI                  1001038-14.2016.5.02.0026           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
JOSE MELO DOS SANTOS                         0000775-47.2015.5.02.0086           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              No               No
JOSE MENAH LOURENCO                          1008023-06.2019.8.26.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

JOSE MENDONCA DE ALMEIDA NETO                5018012-67.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
JOSE MESSIAS NUNES AMARAL                    0000792-92.2020.8.05.0274           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA DA CONQUISTA                          Yes              Yes              No
JOSE MESSIAS NUNES AMARAL                    0000792-92.2020.8.05.0274           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA DA CONQUISTA                          Yes              Yes              No
JOSE MIGUEL SCHENEIDER                       0002148-61.2013.5.02.0029           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
JOSE MILTON DOS SANTOS                       1020001-85.2020.8.26.0002           LITIGATION - CIVIL                CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOSE MILTON LEANDRO                          0606045-58.2015.8.04.0001           RESERVATION                       CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE MIRANDA DE ARAUJO NETO                  0630332-04.2019.8.04.0015           CHANGE                            CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE MIRANDA SANTOS JUNIOR                   0700267-53.2020.8.02.0080           OVERBOOKING                       CIVIL COURT OF MACEIÓ                                        Yes              No               No
JOSE MISALE NETO                             1003092-22.2020.8.26.0566           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO CARLOS                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE MOISES DE SOUZA JUNIOR                  0301784-48.2017.8.24.0082           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No




                                                                                                        580 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 701 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
JOSE MONTEIRO SAD PEREIRA                  0025747-46.2020.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE NAPOLEAO PEREIRA DA CUNHA             1065084-92.2018.8.26.0100            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JOSE NATO DOS SANTOS BINA                  1001686-31.2020.8.26.0609            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF TABOÃO DA SERRA                               Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE NAVES DE CARVALHO NETO                0979131-63.2018.8.13.0702            OVERBOOKING                         CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
JOSE NAZARENO NOGUEIRA LIMA                0836994-36.2019.8.14.0301            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BELÉM                                         Yes              No               No
JOSE NELSON GOMES FERNANDES                0001078-27.2014.5.02.0044            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No

JOSE NETO RIBEIRO DE SOUZA                   5468997-67.2019.8.09.0073           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF INHUMAS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE NILTON PEREIRA DE LIMA                  0800742-16.2020.8.20.5124           CANCELLATION                      CIVIL COURT OF PARNAMIRIM                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE NILTON PEREIRA DE LIMA                  0800742-16.2020.8.20.5124           CANCELLATION                      CIVIL COURT OF PARNAMIRIM                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE NOGUEIRA DA COSTA                       3002862-75.2019.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE NOGUEIRA DA COSTA                       3002862-75.2019.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              Yes              No
JOSE NUNES DE SOUZA FILHO                    1000265-27.2020.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JOSE OLEGARIO DE OLIVEIRA                    5042922-61.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

JOSÉ ORDILEI DOS SANTOS                      0000571-65.2019.8.16.0104           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LARANJEIRAS DO SUL                             Yes              No               No
JOSE ORLANDO CRISPIM CHAVES                  1000091-21.2020.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JOSE ORRICO NETO                             0042588-09.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE OSCAR DE MELO FILHO                     0700084-47.2018.8.02.0082           CANCELLATION                      CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOSE OSMAR SILVA SANTOS JUNIOR               0800120-39.2017.8.10.0073           RESERVATION                       CIVIL COURT OF BARREIRINHAS                                   Yes              No               No

JOSE OSMAR XAVIER DE CALDAS                  1003635-93.2019.8.26.0587           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO SEBASTIÃO                                    Yes              No               No

JOSE OTAVIO RAMOS BARION                     1021410-73.2019.8.26.0506           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
JOSE PALMIRO DOS SANTOS FILHO                0000117-37.2014.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE PARENTE PRADO NETO                      3000352-55.2020.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              No               No
JOSE PAULO DA SILVA ALMEIDA                  0100258-25.2017.5.01.0016           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
JOSE PAULO DE BARROS                         0000765-27.2019.5.19.0009           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JOSE PAULO DE BARROS                         0000592-49.2018.5.19.0005           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE PAULO FERNANDES LEAO JUNIOR             0813436-49.2019.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
JOSE PAULO FERREIRA                          1065814-72.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
JOSE PAULO FRAZAO SILVA                      0011438-38.2019.8.16.0001           IMPEDIMENT                        CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
JOSE PAULO SHIDA                             35.001.003.XX-XXXXXXX               FIDELIDADE PROGRAM                CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JOSE PAULO SIMOES DA SILVA                   0000585-91.2018.5.10.0010           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JOSE PEDRO ALVES DE SIQUEIRA                 1000955-49.2020.8.26.0281           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ITATIBA                                        Yes              No               No
JOSE PEDRO DO NASCIMENTO                     0012266-57.2017.5.15.0106           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JOSE PEREIRA DA COSTA                        1001204-90.2018.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No



                                                                                                         581 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 702 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
JOSE PEREIRA DA CUNHA                      0202041-44.2019.8.04.0020            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MANAUS                                        Yes              No               No
JOSE PEREIRA DA SILVA                      0001561-93.2016.5.10.0002            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
JOSE PEREIRA DA SILVA                      1000811-19.2019.5.02.0705            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No

JOSE PEREIRA DA SILVA JUNIOR                 1011309-97.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

JOSE PEREIRA DA SILVA JUNIOR                 1011309-97.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOSE PEREIRA DE BARROS NETO                  0003400-55.2019.8.17.8231           RESERVATION                       CIVIL COURT OF GARANHUNS                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JOSE PEREIRA DE BARROS NETO                  0003400-55.2019.8.17.8231           RESERVATION                       CIVIL COURT OF GARANHUNS                                      Yes              Yes              No
JOSE PEREIRA DE LIMA                         1002250-49.2016.5.02.0712           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No

JOSE PEREIRA DOS SANTOS                      9000343-34.2019.8.21.0059           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF OSÓRIO                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE PEREIRA LIMA NETO                       0031988-17.2019.8.05.0080           CHANGE                          CIVIL COURT OF FEIRA DE SANTANA                                 Yes              No               No

JOSE PEREIRA MARQUES FILHO                   0012006-37.2015.8.15.2001           CIVIL LITIGATION - TAM WEBSITE    CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TRAVEL
JOSE PEREIRA MARQUES FILHO                   0808077-54.2015.8.15.2003           AGENCY                            CIVIL COURT OF MANGABEIRA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOSE PIERRE NETO                             3000915-44.2019.8.06.0016           RESERVATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
JOSE QUEIROZ PEREIRA NETO                    1000727-06.2019.5.02.0709           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No

JOSE QUINTANILHA                             0009845-52.2019.8.19.0045           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RESENDE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE RAIMUNDO CAFE RIBEIRO FILHO             0800330-81.2020.8.18.0164           CANCELLATION                      CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE RAIMUNDO CARVALHO DA SILVA              0002099-77.2020.8.05.0146           CHANGE                            CIVIL COURT OF JUAZEIRO                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE RAIMUNDO CARVALHO DA SILVA              0002099-77.2020.8.05.0146           CHANGE                            CIVIL COURT OF JUAZEIRO                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE RAIMUNDO DE SOUZA RAMOS                 0626876-54.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No
JOSE RAIMUNDO SILVA SANTOS                   1000899-77.2016.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE REGINO PINTO                            1041545-21.2019.8.26.0114           CANCELLATION                      CIVIL COURT OF CAMPINAS                                       Yes              No               No
JOSE REINALDO ARAUJO CORREA                  0802806-64.2020.8.12.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
JOSE REINALDO ARAUJO CORREA                  0802806-64.2020.8.12.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
JOSE REINALDO DIAS BATA SA                   0000917-46.2018.5.08.0129           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JOSE RENATO ALVES DE SOUSA                   0000129-57.2011.5.05.0033           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE RENATO LINS FERNANDES                   0813580-21.2019.8.14.0006           OVERBOOKING                       CIVIL COURT OF ANANINDEUA                                     Yes              No               No

JOSE RENATO MENDES DA SILVA E OUTROS         0811097-87.2019.8.12.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO GRANDE                                     Yes              No               No
JOSE RENATO SANTOS                           0010523-42.2014.5.01.0062           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
JOSE RIBAMAR CAETANO PEREIRA                 114912015                           IMPEDIMENT                      CIVIL COURT OF SÃO LUÍS                                         Yes              No               No

JOSE RIBAMAR DE SOUZA MAGALHAES NETO 0000416-97.2019.5.08.0019                   INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JOSE RIBAMAR DE SOUZA TORRES JUNIOR  0802378-23.2019.8.10.0050                   CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PAÇO DO LUMIAR                                 Yes              No               No



                                                                                                         582 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 703 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
JOSE RIBEIRO DA SILVA                       1001396-95.2015.5.02.0322            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE RIBEIRO DOS SANTOS JUNIOR              0051860-13.2019.8.27.2729            CHANGE                              CIVIL COURT OF PALMAS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
JOSÉ RIBEIRO GUIMARÃES NETTO                0601995-73.2017.8.04.0015            PASSENGER                           CIVIL COURT OF MANAUS                                        Yes              No               No
JOSE RICARDO BECKMAN CORDEIRO               0000276-45.2018.5.08.0004            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE RICARDO CAMILO                         1035891-41.2019.8.26.0506            CANCELLATION                        CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
JOSE RICARDO DE ARAUJO                      1001319-79.2016.5.02.0313            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
JOSE RICARDO DE BARROS TOLEDO               0802636-17.2019.8.12.0005            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF AQUIDAUANA                                         Yes              Yes              No
JOSE RICARDO DE BARROS TOLEDO               0802636-17.2019.8.12.0005            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF AQUIDAUANA                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JOSE RICARDO DE MIRANDA                     0000876-80.2020.8.19.0023            RESERVATION                         CIVIL COURT OF ITABORAÍ                                      Yes              No               No
JOSE RICARDO DE OLIVEIRA GOMES              1000030-52.2015.5.02.0053            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    No               Yes              Yes
JOSE RICARDO DE SA VIEIRA JUNIOR            0011417-51.2013.5.01.0030            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JOSE RICARDO GOMES DA SILVA                 0062355-72.2019.8.17.8201            RESERVATION                         CIVIL COURT OF RECIFE                                        Yes              No               No
JOSE RICARDO GONCALVES                      0000999-28.2019.5.12.0001            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOSE RICARDO JUNIOR MACHADO DE LIMA         0011852-55.2020.8.19.0021            RESERVATION                         CIVIL COURT OF DUQUE DE CAXIAS                               Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOSE RICARDO LIMA GONZAGA                   0079027-19.2020.8.05.0001            RESERVATION                         CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE RICARDO PERROT FERREIRA                0873428-58.2018.8.14.0301            CANCELLATION                        CIVIL COURT OF BELÉM                                         Yes              No               No
JOSE RICARDO PUERTAS                        1029567-85.2019.8.26.0554            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SANTO ANDRÉ                                   Yes              No               No
JOSE RICARDO SOUZA DOS SANTOS               0000464-22.2014.5.02.0044            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JOSE RICARDO UCHA CAMPOS                    1033491-35.2019.8.26.0577            RESERVATION                         CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                           Yes              No               No
JOSE RIVALDO DE MELO CARVALHO               1000134-51.2017.5.02.0319            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
JOSE RIVELINO DE OLIVEIRA ARAUJO            1000860-69.2019.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

JOSE ROBERIO DE OLIVEIRA                      1028893-02.2019.8.26.0007          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              Yes              No

JOSE ROBERIO DE OLIVEIRA                      1028893-02.2019.8.26.0007          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              Yes              No
JOSE ROBERIO FERREIRA CHAVES                  0001385-54.2016.5.10.0022          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA BRASÍLIA/DF                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE ROBERTO AGUIAR SILVA                     21.001.001.XX-XXXXXXX              CANCELLATION                    CIVIL COURT OF SÃO LUÍS                                          Yes              No               No

JOSE ROBERTO CUNHA MURTA                      5032639-76.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE ROBERTO DA SILVA                         0021556-73.2019.8.16.0001          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
JOSE ROBERTO DA SILVA                         0000351-32.2018.5.06.0007          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JOSE ROBERTO DA SILVA                         0001576-96.2010.5.19.0010          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JOSE ROBERTO DE LIMA                          1000305-97.2020.5.02.0320          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JOSE ROBERTO DE MATOS                         1000845-91.2019.5.02.0317          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JOSE ROBERTO DIAS                             1000762-16.2017.5.02.0715          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
JOSE ROBERTO DOS SANTOS                       5000276-07.2020.8.21.3001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
JOSE ROBERTO DOS SANTOS                       1001838-52.2019.5.02.0312          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JOSE ROBERTO FAUSTO DOS SANTOS                1001327-41.2016.5.02.0706          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No




                                                                                                         583 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 704 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - PRE-
JOSE ROBERTO FELIX DE LIMA                 1004044-39.2019.8.26.0306            REGISTRATION                        CIVIL COURT OF JOSÉ BONIFÁCIO                                Yes              Yes              No
                                                                                CIVIL LITIGATION - PRE-
JOSE ROBERTO FELIX DE LIMA                 1004044-39.2019.8.26.0306            REGISTRATION                        CIVIL COURT OF JOSÉ BONIFÁCIO                                Yes              Yes              No
JOSE ROBERTO GAZOLA                        0005186-31.2020.8.16.0018            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MARINGÁ                                       Yes              No               No
JOSE ROBERTO GONCALVES                     0001962-07.2015.5.02.0049            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
JOSE ROBERTO GUILHERME                     0026420-31.2018.8.16.0021            RESERVATION                         CIVIL COURT OF CASCAVEL                                      Yes              No               No
JOSE ROBERTO LAURIANO FILHO                0000237-89.2019.5.13.0031            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA                                            Yes              Yes              No
JOSE ROBERTO MAESTRO                       0001018-68.2016.5.12.0056            INDIVIDUAL LABOR CLAIM              VARA DO TRABALHO DE NAVEGANTES - SC                          Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE ROBERTO MAIA DE CARVALHO              0008266-65.2020.8.17.8201            CHANGE                              CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE ROBERTO MAIA DE CARVALHO              0008266-65.2020.8.17.8201            CHANGE                              CIVIL COURT OF RECIFE                                        Yes              Yes              No
JOSE ROBERTO MAMEDE JUNIOR                 1006316-54.2020.8.26.0602            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SOROCABA                                      Yes              No               No
JOSE ROBERTO MOREIRA ROSA                  0012188-66.2017.5.15.0008            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
JOSE ROBERTO PEREIRA DE SOUZA              1001325-18.2018.5.02.0701            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE ROBERTO POLLI AZEVEDO                 1002001-10.2020.8.26.0011            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JOSE ROBERTO PORTO GOMES                   0050469-76.2019.8.17.8201            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE ROBERTO ROSA SCHIRMER                 0007071-47.2020.8.19.0002            CANCELLATION                        CIVIL COURT OF NITERÓI                                       Yes              No               No
JOSE ROBERTO SILVA                         1000413-17.2015.5.02.0316            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
JOSE ROBERTO SILVA DOS SANTOS              0101202-64.2018.5.01.0057            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JOSE ROBERTO TIEPPO                        0006002-04.2020.8.16.0021            CHANGE                              CIVIL COURT OF CASCAVEL                                      Yes              No               No
JOSE ROBERTO XAVIER                        1001484-92.2017.5.02.0313            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

JOSE ROBERTO ZIMMERMAN                       0026911-46.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE RODOLFO CAMPOS RIOS                     1016481-20.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE RODOLFO CAMPOS RIOS                     1016481-20.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JOSE RODOLFO SOARES DE SOUZA                 0002097-03.2020.8.19.0087           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO GONÇALO                                    Yes              Yes              No
JOSE RODOLFO SOARES DE SOUZA                 0002097-03.2020.8.19.0087           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO GONÇALO                                    Yes              Yes              No
JOSE RODRIGO DELFINO DE FARIAS               0020548-67.2015.5.04.0007           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE RODRIGUES DA SILVA FILHO                1005512-43.2020.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE RODRIGUES DE QUEIROZ                    1053415-42.2018.8.13.0702           CANCELLATION                      CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
JOSE RODRIGUES DO CARMO FILHO                5731141-62.2019.8.09.0051           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
JOSE RODRIGUES NETO                          0010053-93.2017.5.15.0004           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RIBEIRÃO PRETO                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE ROMENIO DA SILVA                        0754262-72.2019.8.07.0016           CHANGE                            CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE ROMERO DA SILVA NASCIMENTO              0000516-22.2020.8.17.8230           CANCELLATION                      CIVIL COURT OF CARUARU                                        Yes              No               No
JOSE ROMILDO PEREIRA                         0024234-42.2020.5.24.0005           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE CAMPO GRANDE                           Yes              No               No
JOSE ROMILTON NUNES DOS SANTOS               1000090-09.2015.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No

JOSE ROMULO DE OLIVEIRA SILVA                0822410-34.2019.8.20.5106           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MOSSORÓ                                          Yes              No               No



                                                                                                         584 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 705 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
JOSE RONILSON DA COSTA                     0100276-03.2016.5.01.0074            INDIVIDUAL LABOR CLAIM              TRIBUNAL REGIONAL DO TRABALHO 1ª REGIÃO                      Yes              Yes              No

JOSE ROQUE DA COSTA                          0057112-11.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No
JOSE RUBANIO LEANDRO DE OLIVEIRA             25.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS      CIVIL COURT OF JOÃO PESSOA                                      Yes              No               No
JOSE RUBENS MARINHO DE ARAUJO                0000600-17.2018.5.19.0008           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              No               No

JOSE RUBINGER FILHO                          9047037-91.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE RUI AIRES MENDES                        0801032-54.2019.8.10.0012           CHANGE                            CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE SABINO DA SILVA                         1046503-92.2019.8.11.0041           CHANGE                            CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE SADOC OLIVEIRA DE CASTRO                0835379-11.2019.8.14.0301           CHANGE                            CIVIL COURT OF BELÉM                                          Yes              No               No
JOSE SANTANA ANDRADE COSTA                   1000113-45.2019.5.02.0080           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
JOSE SANTANA ANDRADE COSTA                   1001487-71.2018.5.02.0714           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
JOSE SERGIO MACEDO COELHO                    0800512-91.2019.8.10.0013           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
JOSE SERGIO NETO                             0212194-69.2019.8.05.0001           COMFORT                           CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOSE SERGIO RAMALHO FILHO                    0002403-31.2020.8.17.8201           RESERVATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
JOSE SEVERINO DA SILVA                       1001282-41.2019.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JOSE SILVA FRANCISCO                         1000791-95.2019.5.02.0715           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
JOSE SILVANO DE OLIVEIRA                     1001103-54.2017.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE SOARES GOVEIA                           7002047-54.2019.8.22.0006           CANCELLATION                      CIVIL COURT OF PRESIDENTE MÉDICI                              Yes              No               No

JOSE SOTHER E SILVA NETO                     0008150-59.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              No               No

JOSE STENIO RIOS FILHO                       3003022-03.2019.8.06.0003           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FORTALEZA                                      Yes              No               No
JOSE STUPPIELLO                              1000280-83.2017.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
JOSE TADEU MORENO ARAUJO                     0000219-96.2019.5.05.0029           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE TARCISIO BEZERRA DA SILVA JUNIOR        0041348-24.2019.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                         Yes              No               No

JOSE TRAJANO MAGALHAES                       0023526-24.2019.8.19.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NITERÓI                                          Yes              No               No

JOSE VALBERTO SAMPAIO                        1073145-08.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

JOSE VALBERTO SAMPAIO                        1073145-08.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JOSE VALDEMIRO MACHADO                       5007901-48.2019.8.13.0480           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PATOS DE MINAS                                 Yes              No               No
JOSE VALDIR MACIEL DE SOUSA                  0001012-98.2017.5.10.0018           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JOSE VALDIR MACIEL DE SOUSA                  0001014-68.2017.5.10.0018           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE VALDOMIRO OLIVEIRA CAVALCANTE           0211265-36.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
JOSE VALDOMIRO OLIVEIRA CAVALCANTE                                               CIVIL LITIGATION - FLIGHT
FILHO                                        0211047-08.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
JOSE VANDERLEY DOS SANTOS                    0002238-79.2020.8.26.0005           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
JOSE VICENTE DE SOUZA                        0008168-27.2019.8.26.0292           LITIGATION - CIVIL                CIVIL COURT OF JACAREÍ                                        Yes              No               No




                                                                                                         585 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 706 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - TICKET /
JOSÉ VICENTE GONÇALVES NETO                 0009926-10.2018.8.21.0003            RESERVATION                         CIVIL COURT OF ALVORADA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE VICENTE XAVIER DE CAMARGO              1016430-67.2019.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
JOSE VICTOR LABATE                          0002721-76.2020.8.26.0016            LITIGATION - CIVIL                  CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JOSE VIEIRA DA SILVA                        0000647-43.2016.5.06.0001            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO/PE                                       Yes              Yes              No
JOSE WAGNER BRANDAO DE ARAUJO               0001227-02.2013.5.02.0030            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JOSE WALKMAR BRITTO NETO                    0803383-37.2019.8.10.0032            RESERVATION                         CIVIL COURT OF COELHO NETO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE WELLINGTON LIMA                        0055382-41.2019.8.25.0001            OVERBOOKING                         CIVIL COURT OF ARACAJU                                       Yes              No               No
JOSE WELLINGTON XAVIER NASCIMENTO                                                CIVIL LITIGATION - TICKET /
FILHO                                       32.003.001.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SERRA                                         Yes              No               No
JOSE WELLINGTON XAVIER NASCIMENTO                                                CIVIL LITIGATION - TICKET /
FILHO                                       32.003.001.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SERRA                                         Yes              No               No
JOSE WERTON DA SILVA DE SOUSA               0000882-49.2019.5.10.0015            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
JOSE WERTON DA SILVA DE SOUSA               0000884-19.2019.5.10.0015            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
JOSE WERTON DA SILVA SOUZA                  0000883-34.2019.5.10.0015            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE WILLIAM ELORD                          0042547-67.2019.8.13.0223            CANCELLATION                        CIVIL COURT OF DIVINÓPOLIS                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE WILLY NETO                             0009815-60.2020.8.16.0014            CANCELLATION                        CIVIL COURT OF LONDRINA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE WILLY NETO                             0009815-60.2020.8.16.0014            CANCELLATION                        CIVIL COURT OF LONDRINA                                      Yes              Yes              No
JOSE WILSON CONCEICAO                       0000393-40.2013.5.02.0081            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    No               Yes              Yes
                                                                                 CIVIL LITIGATION - FLIGHT
JOSE WILSON DE SA JUNIOR                    1003781-12.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JOSE WILSON PEREIRA DE OLIVEIRA             0000039-96.2019.5.11.0002            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
JOSE WOILER                                 1002317-78.2020.8.26.0704            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JOSE WOILER                                 1001696-81.2020.8.26.0704            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JOSE WOILER                                 1002317-78.2020.8.26.0704            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No

JOSE XAVIER DE BARROS                         0003343-93.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSEANE APARECIDA DE SOUZA                    1011525-58.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JOSEANE DE OLIVEIRA SANTIAGO                  9001826-17.2019.8.21.5001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
JOSEANE MELO                                  0021081-91.2018.5.04.0016          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JOSEANO FERREIRA SILVA                        0800030-80.2020.8.10.0152          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF TIMON                                          Yes              Yes              No
JOSEANO FERREIRA SILVA                        0800030-80.2020.8.10.0152          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF TIMON                                          Yes              Yes              No
JOSEFA ALEXANDRE DA SILVA                     35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JOSEFA ALEXANDRE DA SILVA                     35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No

JOSEFA ANALIA DO NASCIMENTO                   1002980-59.2020.8.26.0564          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO BERNARDO DO CAMPO                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSEFA ANDRADE                                1000477-39.2019.8.26.0002          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                         Yes              No               No

JOSEFA APARECIDA PEREIRA DE ANDRADE           7001642-84.2020.8.22.0005          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JI-PARANÁ                                         Yes              Yes              No

JOSEFA APARECIDA PEREIRA DE ANDRADE           7001642-84.2020.8.22.0005          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JI-PARANÁ                                         Yes              Yes              No



                                                                                                         586 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 707 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
JOSEFA CLAUDIA SANTANA SANTOS              0001369-13.2020.8.26.0007            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No

JOSEFA DA SILVA LIMA                         0000148-04.2020.8.17.8233           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIANA                                         Yes              No               No
JOSEFA DONATO DE SOUZA BARROS                0061735-21.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              No               No
JOSEFA GERONCIO BARBOSA                      1001682-60.2016.5.02.0315           INDIVIDUAL LABOR CLAIM            CEJUSC                                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSEFA JICLEUMA OLIVEIRA                     1003526-54.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JOSEFA MARIA DE JESUS                        0703917-68.2020.8.07.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSEILDA SARAIVA BRANCO                      1006709-33.2020.8.26.0002           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSEILDA SARAIVA BRANCO                      1006709-33.2020.8.26.0002           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSEILDO DE MELO                             0052849-72.2019.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSEILDO DE MELO                             0062207-61.2019.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                         Yes              No               No
JOSELAYNE JOYCE SOUSA CARVALHO               0000009-17.2019.8.17.2630           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF GAMELEIRA                                      Yes              No               No

JOSELI CARVALHO DE MORAES SILVA              1006263-27.2020.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

JOSELI CARVALHO DE MORAES SILVA              1000722-71.2020.8.26.0016           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JOSELIA ALCANTARA DA SILVA                   0001666-15.2012.5.10.0001           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
JOSELIA FERREIRA DA SILVA                    0021060-11.2019.5.04.0007           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSELIA FERREIRA LIMA                        0068432-58.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSELIA FERREIRA LIMA                        0068432-58.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No

JOSELIA JOSEFA DE LIMA                       0000747-39.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                         Yes              No               No
JOSELINA DE SOUSA BATISTA                    5058133-74.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
JOSELIO ALVES DE OLIVEIRA                    0000723-78.2013.5.05.0493           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE ILHÉUS                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JOSELITA DE ASSUNCAO SILVA                   0004130-05.2019.8.12.0019           RESERVATION                       CIVIL COURT OF PONTA PORÃ                                     Yes              No               No
JOSELITA PEREIRA DE OLIVEIRA                 0224025-17.2019.8.05.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SALVADOR                                       Yes              Yes              No
JOSELITA PEREIRA DE OLIVEIRA                 0224025-17.2019.8.05.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SALVADOR                                       Yes              Yes              No
JOSELITO DIAS DA COSTA                       0000785-43.2014.5.10.0009           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSELITO DOREA LIMEIRA JUNIOR                0011972-08.2020.8.05.0080           CANCELLATION                      CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
JOSELITO GOBBI                               0629288-47.2019.8.04.0015           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSELITO SOARES SANTOS FILHO                 1039442-49.2020.8.26.0100           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JOSELMA CICERA DA SILVA                      1001712-66.2019.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSELMA MARIA PEREIRA DE AMORIM              1000310-46.2020.8.11.0053           CANCELLATION                      CIVIL COURT OF SANTO ANTÔNIO DO LEVERGER                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSELY ALVES DE LIMA                         0634487-58.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSELY ALVES DE LIMA                         0634487-58.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              Yes              No
JOSEMAR BARCELOS PEREIRA                     0100990-71.2018.5.01.0080           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No



                                                                                                         587 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 708 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

JOSEMAR BRAGA CORREA                         0002089-86.2020.8.19.0067          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF QUEIMADOS                                         Yes              Yes              No

JOSEMAR BRAGA CORREA                         0002089-86.2020.8.19.0067          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF QUEIMADOS                                      Yes              Yes              No
JOSEMAR DE ALMEIDA LACERDA JUNIOR            1001309-86.2017.5.02.0705          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DA ZONA SUL                                 Yes              No               No
JOSEMAR DOS SANTOS PAIVA                     1000820-67.2017.5.02.0311          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
JOSEMIR SOARES                               0101276-79.2018.5.01.0070          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

JOSENALDO ALVES VIEIRA                       0009842-42.2018.8.19.0204          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF ANGRA DOS REIS                                 Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
JOSENIL JESUS DOS ANJOS                      0001524-71.2020.8.05.0113          COLLECTION                         CIVIL COURT OF ITABUNA                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - IMPROPER
JOSENIL JESUS DOS ANJOS                      0001524-71.2020.8.05.0113          COLLECTION                         CIVIL COURT OF ITABUNA                                        Yes              Yes              No
JOSENILDA BARBOSA DE FIGUEIREDO                                                 CIVIL LITIGATION - FLIGHT
CAVALCANTE                                   0000117-08.2020.8.17.8225          OVERBOOKING                        CIVIL COURT OF SANTA CRUZ DO CAPIBARIBE                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOSENILDA BATISTA DE MOURA                   1009388-90.2020.8.26.0071          CANCELLATION                       CIVIL COURT OF BAURU                                          Yes              No               No
JOSENILDA NASCIMENTO DE OLIVEIRA             8000379-25.2017.8.05.0216          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO REAL                                       Yes              No               No
JOSENILDE FERNANDES DO LAGO                  1002729-36.2020.8.26.0016          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
JOSENILDO DE LIMA FERREIRA                   0828284-15.2019.8.20.5004          RESERVATION                        CIVIL COURT OF NATAL                                          Yes              No               No
JOSEONE MARQUES GERALDO                      0000331-89.2017.5.23.0108          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO DE VÁRZEA GRANDE                          Yes              Yes              No
JOSEPH ROUBEN BATTAT                         1119131-79.2019.8.26.0100          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
JOSEPHINA DAUZARCKER                         0802482-71.2020.8.12.0002          RESERVATION                        CIVIL COURT OF DOURADOS                                       Yes              No               No
JOSEVALDO DOS SANTOS SILVA                   0018056-47.2016.5.16.0003          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SÃO LUÍS - MA                            Yes              Yes              No
JOSEVALDO PEREIRA MACIEL                     0801053-46.2019.8.12.0021          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF TRÊS LAGOAS                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOSEVALDO SABINO DE OLIVEIRA                 0000749-09.2020.8.17.8201          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
JOSEVALDO VIANA DA SILVA                     0000557-74.2018.5.19.0010          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

JOSI CARLA FERNANDES GOMES                   0816971-57.2019.8.20.5004          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF NATAL                                          Yes              No               No
JOSI OLIVEIRA PEREIRA                        0000733-20.2012.5.04.0030          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
JOSI OLIVEIRA PEREIRA                        0001130-91.2012.5.04.0026          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JOSIANE APARECIDA DE SOUZA XAVIER            1001806-40.2020.8.26.0297          CANCELLATION                       CIVIL COURT OF JALES                                          Yes              No               No
JOSIANE BITENCOURT ROSARIO                   1001467-26.2017.5.02.0711          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JOSIANE DA MATA SANTOS AMORIM                0801410-03.2019.8.15.0131          CANCELLATION                       CIVIL COURT OF CAJAZEIRAS                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
JOSIANE DA SILVA VASCONCELOS                 7004635-15.2020.8.22.0001          RESERVATION                        CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
JOSIANE DA SILVA VASCONCELOS                 7004635-15.2020.8.22.0001          RESERVATION                        CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JOSIANE FISCINA DE ANDRADE                   0015608-25.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOSIANE GARCIA                               0714759-32.2019.8.07.0020          CANCELLATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
JOSIANE MARCOLINO                            0000499-62.2016.5.12.0034          INDIVIDUAL LABOR CLAIM             TRIBUNAL REGIONAL DO TRABALHO DA 12ª REGIÃO                   Yes              Yes              No
JOSIANE MOURA VACARIO                        0000596-26.2018.5.09.0018          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JOSIANE NYEGRAY BAIONI                       0001877-90.2019.8.16.0194          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CURITIBA                                       Yes              No               No



                                                                                                        588 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 709 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
JOSIANE RABELO SILVA ROCHA                 0004079-95.2020.8.19.0008            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELFORD ROXO                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOSIANE SANCHES SANTIAGO                   5006335-67.2019.8.13.0188            CANCELLATION                        CIVIL COURT OF NOVA LIMA                                     Yes              No               No

JOSIANE SILVEIRA DA ROSA                     9008667-12.2019.8.21.0027           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SANTA MARIA                                    Yes              No               No
JOSIANY REIS DOS SANTOS                      5013578-64.2020.8.13.0079           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CONTAGEM                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSIBETH CLEMENTE DE OLIVEIRA                0001146-74.2020.8.05.0256           CANCELLATION                      CIVIL COURT OF TEIXEIRA DE FREITAS                            Yes              No               No
JOSIE KOTHE                                  1000700-15.2017.5.02.0702           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
JOSIE KOTHE                                  1000657-91.2016.5.02.0709           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
JOSIE TOLEDO RODRIGUES                       1073164-14.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JOSIEL FERREIRA RIOS                         0004403-74.2016.5.10.0801           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PALMAS                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - ON-BOARD
JOSIEL MARCOS DE SOUZA                       1003059-93.2019.8.26.0363           SERVICE                           CIVIL COURT OF MOGI MIRIM                                     Yes              No               No
JOSIEL TABORDA DA MAIA                       0001485-83.2017.5.09.0965           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JOSIELE VIANA GOMES                          0001457-83.2019.8.04.4700           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ITACOATIARA                                    Yes              No               No
JOSIENE KALYNNE VASCONCELOS DOS
SANTOS                                       0000220-34.2019.5.13.0005           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                             Yes              Yes              No
JOSILANE COELHO CRESPO DE ALMEIDA            33.006.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPOS DOS GOYTACAZES                          Yes              No               No
JOSILANE FURLAN SASSO                        1000297-47.2016.5.02.0713           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSILDA DOS SANTOS CORREIA                   1004227-15.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSILENE DUARTE SEVERINO                     7057241-54.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSILENE DUARTE SEVERINO                     7057241-54.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
JOSILENE MARIA LIRA DE OLIVEIRA              1000582-84.2019.8.26.0238           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF IBIÚNA                                         Yes              No               No
JOSILENE RODRIGUES DUARTE                    0801628-11.2019.8.15.0461           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SOLÂNEA                                        Yes              No               No
JOSILTON GUIMARAES COSTA                     0010211-91.2013.5.18.0009           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GOIÂNIA                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSIMAR CARDOSO DA SILVA                     1029366-93.2019.8.26.0554           CANCELLATION                      CIVIL COURT OF SANTO ANDRÉ                                    Yes              No               No

JOSIMAR CARLOS DA COSTA                      0013623-95.2019.8.16.0018           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MARINGÁ                                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOSIMAR FERREIRA DE MORAIS FILHO             0803686-09.2019.8.10.0046           RESERVATION                     CIVIL COURT OF IMPERATRIZ                                       Yes              No               No

JOSIMAR FERREIRA DE MORAIS FILHO             0800264-89.2020.8.10.0046           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF IMPERATRIZ                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSIMAR LOURENCO                             1002429-39.2020.8.11.0001           CHANGE                            CIVIL COURT OF CUIABÁ                                         Yes              No               No
JOSIMAR MACHADO DA SILVEIRA                  0009427-38.2016.8.13.0223           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF DIVINÓPOLIS                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOSIMAR TAVARES BRITO                        0052907-27.2019.8.03.0001           RESERVATION                       CIVIL COURT OF MACAPÁ                                         Yes              No               No
JOSIMARA HELENA KASIN LALIS                  9000927-12.2019.8.21.4001           CIVIL LITIGATION - CREW           CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
JOSIMARA KATIA ROCHA DIAS                    7000666-62.2020.8.22.0010           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ROLIM DE MOURA                                 Yes              Yes              No
JOSIMARA KATIA ROCHA DIAS                    7000666-62.2020.8.22.0010           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ROLIM DE MOURA                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSINA DE SENA CARVALHO                      0000121-64.2020.8.04.7301           CANCELLATION                      CIVIL COURT OF TABATINGA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSINALDO LIMA DA COSTA                      7003439-10.2020.8.22.0001           OVERBOOKING                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
JOSINEI RODRIGUES BARBOSA                    0101334-11.2019.5.01.0050           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No



                                                                                                         589 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 710 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - BOARDING
JOSINEIA ALMEIDA DA SILVA                  0002549-75.2019.8.19.0207            IMPEDIMENT                          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
JOSINETE CANDIDO BELO NUNES MOREIRA        0000202-75.2013.5.02.0313            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               No               Yes              Yes

JOSIRENE MARIANA PEREIRA                     0008240-17.2020.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
JOSIVAL DA SILVA ANDRADE                     0059548-74.2019.8.05.0001           COLLECTION                        CIVIL COURT OF SALVADOR                                       Yes              No               No
JOSIVALDO CORREIA TAVARES                    1001815-23.2017.5.02.0718           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
JOSIVALDO FELIX DO NASCIMENTO                0034512-44.2018.8.19.0205           IMPEDIMENT                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
JOSIVAN GONCALO DA SILVA                     0000288-87.2013.5.20.0008           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE ARACAJÚ                                  Yes              Yes              No

JOSIVAN LEITE DA SILVA                       0818386-60.2019.8.20.5106           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MOSSORÓ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSIVANA ROCHA JOSINO                        0009305-85.2008.8.06.0001           CHANGE                            CIVIL COURT OF FORTALEZA                                      Yes              No               No
JOSIVANIA GONCALVES VIEIRA                   0010594-09.2017.5.15.0043           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CAMPINAS                                 Yes              Yes              No
JOSLEINY ELISA KOGUT CECCATTO MOLETA         0003802-39.2019.8.16.0092           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF IMBITUVA                                       Yes              Yes              No
JOSLEINY ELISA KOGUT CECCATTO MOLETA         0003802-39.2019.8.16.0092           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF IMBITUVA                                       Yes              Yes              No
JOSMAR BENEDITO RIGAO                        0010992-27.2018.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JOSMAR DE SOUZA PAGOTTO                      0023885-12.2019.8.08.0347           RESERVATION                       CIVIL COURT OF VITÓRIA                                        Yes              No               No
JOSMAR PICKCIUS                              0303272-76.2018.8.24.0058           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO BENTO DO SUL                               Yes              No               No
JOSUE CAIRES                                 1001037-98.2017.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

JOSUE DO VALE RODRIGUES                      7016573-07.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSUE FRANCISCO                              5000210-27.2019.8.21.0070           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSUE FRANCISCO                              5000210-27.2019.8.21.0070           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSUE GUIMARAES DA SILVA                     0006550-84.2019.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                       Yes              No               No
JOSUE JOSE DOS SANTOS                        0000826-27.2014.5.06.0007           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE - PE                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
JOSUE NASCIMENTO PIMENTEL                    0628656-29.2020.8.04.0001           COLLECTION                        CIVIL COURT OF MANAUS                                         Yes              No               No
JOSUE PANTOJA FRANCA                         0000252-24.2019.5.14.0001           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JOSUE PORCINO DA SILVEIRA JUNIOR             1000975-26.2017.5.02.0067           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No

JOSUEL DA SILVA JUNIOR                       1003419-24.2020.8.11.0003           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RONDONÓPOLIS                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSUELMA GOMES RIBEIRO SIMOES                5000538-21.2019.8.08.0004           OVERBOOKING                       CIVIL COURT OF ANCHIETA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JOSY KELLY MELO GONCALVES                    0800084-66.2020.8.10.0016           RESERVATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOSYMARA NEGREIROS DE LIMA                   0632461-87.2020.8.04.0001           OVERBOOKING                       CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOUBERT NASCIMENTO FERNANDES                 0334248-47.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
JOVELINA RAQUEL BARBOSA DE SA                0002736-91.2011.5.02.0044           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
JOVELINO RODRIGUES LOBATO NETO               0000055-95.2019.5.08.0208           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JOVELINO RODRIGUES LOBATO NETO               0000309-68.2019.5.08.0208           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No




                                                                                                         590 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 711 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
JOVELYNNA FARIAS FORMIGA QUEIROGA          0800162-93.2020.8.15.0251            CANCELLATION                        CIVIL COURT OF PATOS                                         Yes              No               No
JOVENIL BARROS COUTINHO                    0816035-91.2020.8.12.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
JOVENTINO PEREIRA DA SILVA JUNIOR          0000541-56.2013.5.06.0011            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE RECIFE                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - BOARDING
JOVITA GRASSI SARAIVA                      9000049-34.2020.8.21.0095            IMPEDIMENT                          CIVIL COURT OF ESTÂNCIA VELHA                                Yes              No               No
JOYCE ALVES DA SILVA                       5027179-74.2019.8.13.0079            CIVIL LITIGATION - SERVICE          CIVIL COURT OF CONTAGEM                                      Yes              Yes              No
JOYCE ALVES DA SILVA                       5027179-74.2019.8.13.0079            CIVIL LITIGATION - SERVICE          CIVIL COURT OF CONTAGEM                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JOYCE ANNE DA SILVA AGUIAR                 1072227-04.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JOYCE APARECIDA KACZAN DE ALMEIDA                                               CIVIL LITIGATION - FLIGHT
BASTOS                                     0834726-09.2019.8.14.0301            CANCELLATION                        CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOYCE BUCHOLTZ                             1042027-14.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOYCE BURD NEUMANN                         0016891-75.2017.8.21.0023            OVERBOOKING                         CIVIL COURT OF RIO GRANDE                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOYCE CAROLINA SILVA DOS ANJOS             0055307-14.2019.8.03.0001            CANCELLATION                        CIVIL COURT OF MACAPÁ                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOYCE COELHO FEITOSA                       0833705-16.2018.8.12.0001            CANCELLATION                        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOYCE COSTA MIRANDA                        5000251-87.2020.8.13.0035            CHANGE                              CIVIL COURT OF ARAGUARI                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JOYCE FERNANDA ARAUJO SILVA                0004782-65.2019.8.26.0008            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JOYCE GONCALVES CONDE                      1001167-08.2014.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - GENERAL
JOYCE HELENA KRAESSEL KACELNIK             1091913-76.2019.8.26.0100            LITIGATION - CIVIL                  CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JOYCE HELLY DA ANUNCIACAO SOARES           0001070-23.2020.8.25.0085            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF ARACAJU                                       Yes              No               No
JOYCE MARA GUEDES PAIVA                    0007371-02.2020.8.05.0001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SALVADOR                                           Yes              No               No

JOYCE MIRANDA LEAO MARTINS                   1011977-68.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOYCE MIRANDA LEAO MARTINS                   1012899-12.2020.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No

JOYCE MIRANDA LEAO MARTINS                   1011977-68.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOYCE PEDROSO ALVES                          1047347-97.2019.8.26.0114           CANCELLATION                    CIVIL COURT OF CAMPINAS                                         Yes              No               No

JOYCE PEREIRA FURTADO                        5099427-02.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                        Yes              No               No
JOYCE RAMOS DE SOUZA                         0002339-80.2011.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JOYCE SOUZA DE PAULA                         5010537-22.2019.8.13.0145           CHANGE                            CIVIL COURT OF JUIZ DE FORA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JOYSE LAUDIANA REIS DAMASCENO                0803621-72.2019.8.10.0059           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DE RIBAMAR                            Yes              No               No
JOZIANE MARIA DA SILVA                       0038708-69.2019.8.13.0470           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PARACATU                                       Yes              No               No
JOZILENE DE ARRUDA RONDON                    1004751-32.2020.8.11.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CUIABÁ                                         Yes              No               No
JR TRANSPORTES EIRELI                        1053759-89.2019.8.26.0002           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JR TRANSPORTES EIRELI                        1004638-58.2020.8.26.0002           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JRD LOGISTICA DE MARKETING LTDA EPP          1013284-57.2020.8.26.0002           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                      Yes              No               No




                                                                                                         591 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 712 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TRAVEL
JTA VIAGENS E TURISMO LTDA EPP             5607818-77.2018.8.09.0011            AGENCY                              CIVIL COURT OF APARECIDA DE GOIÂNIA                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JUAN ANTONIO ROSANO                        1012004-51.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JUAN ANTONIO ROSANO                        1012004-51.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JUAN AUGUSTO ARTOLA                        1025106-43.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
JUAN FELIPE BEZERRA LIMA FARIAS            0830346-74.2018.8.14.0301            RESERVATION                         CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JUAN FRANCISCO ROSS MOLLINEDO              0037339-97.2019.8.19.0203            CHANGE                              CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
JUAN GABRIEL DIAZ MENDEZ                   0012434-62.2017.5.15.0008            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
JUAN LEANDRO PAOLIN MORDASKI               0016665-09.2019.8.16.0001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CURITIBA                                           Yes              No               No

JUAN MANUEL LANDEIRA                         1002642-25.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JUAN PABLO LARRAIN GONZALEZ                  1021858-69.2020.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No

JUAN RAMON GIRON CONDE                       0020068-55.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
JUAN RAMON SAGAS                             5001738-10.2019.8.24.0007           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BIGUAÇU                                        Yes              No               No
JUANA TONOLLI SCHAEFER                       0310062-77.2018.8.24.0090           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JUARES RAIMUNDO BORGES JUNIOR                5734239-55.2019.8.09.0051           OVERBOOKING                       CIVIL COURT OF GOIÂNIA                                        Yes              No               No
JUAREZ ALBERTO SOUZA                         0020778-74.2014.5.04.0030           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
JUAREZ COSTA E SILVA FILHO                   0068629-13.2020.8.05.0001           IMPEDIMENT                        CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
JUAREZ COSTA E SILVA FILHO                   0068629-13.2020.8.05.0001           IMPEDIMENT                        CIVIL COURT OF SALVADOR                                       Yes              Yes              No
JUAREZ DE BARROS JUNIOR                      0001103-67.2016.5.10.0005           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JUAREZ FERNANDES DE SOUSA                    0027326-27.2018.8.18.0001           RESERVATION                       CIVIL COURT OF TERESINA                                       Yes              No               No
JUAREZ FERREIRA DA SILVA                     1001125-47.2019.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JUAREZ GABRIEL FARIA JUNIOR                  0801962-69.2019.8.10.0013           RESERVATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
JUAREZ JOSE FERREIRA                         0015952-06.2017.8.14.0051           CIVIL LITIGATION - CARGO          CIVIL COURT OF SANTARÉM                                       Yes              No               No
JUAREZ VELOZO DA SILVA                       1000969-08.2017.5.02.0006           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JUCARA MARIA FERNANDES FETTBACK              5002474-32.2019.8.24.0038           CANCELLATION                      CIVIL COURT OF JOINVILLE                                      Yes              No               No

JUCELIA LUCIA MULLER                         0612888-63.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                         Yes              No               No
JUCELIA MARIA EGERT                          1000104-06.2020.5.02.0062           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              No               No
JUCELINO LOBO DE ALMEIDA                     0010064-24.2014.5.15.0006           INDIVIDUAL LABOR CLAIM            FORUM TRABALHISTA DE ARARAQUARA                               Yes              Yes              No
JUCELINO LOPES DE JESUS                      0000662-39.2020.8.05.0004           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ALAGOINHAS                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JUCELINO SALVADOR                            5002313-07.2020.8.24.0064           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No

JUCELIO ALVES FERREIRA                       0025651-02.2020.8.17.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
JUCELMAR FERREIRA SANTOS                     0332017-71.2018.8.05.0001           PASSENGER                       CIVIL COURT OF SALVADOR                                         Yes              No               No



                                                                                                         592 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 713 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - BOARDING
JUCELMAR FERREIRA SANTOS                    0198872-79.2019.8.05.0001            IMPEDIMENT                          CIVIL COURT OF SALVADOR                                      Yes              No               No
JUCELY LOPES MORENO                         0016993-53.2017.5.16.0002            INDIVIDUAL LABOR CLAIM              TRIBUNAL REGIONAL DO TRABALHO DA 16ª REGIÃO                  Yes              No               No
JUCELY LOPES MORENO                         0016995-23.2017.5.16.0002            INDIVIDUAL LABOR CLAIM              TRIBUNAL REGIONAL DO TRABALHO DA 16ª REGIÃO                  Yes              Yes              No
JUCIANE APARECIDA DO PRADO DUENHAS          1002219-26.2019.8.26.0576            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
JUCIANE MARIA VITOR DOS SANTOS              0000966-45.2014.5.02.0016            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
JUCIANO DE SOUSA LACERDA                    0801925-91.2020.8.20.5004            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF NATAL                                         Yes              No               No
JUCIELIA DE CARVALHO CARDOSO                1001055-62.2016.5.02.0313            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
JUCILEIA GOMES DUQUES                       1000335-19.2017.5.02.0715            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
JUCILEIDE MENEZES SILVA                     0000137-46.2015.5.05.0016            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
JUCILENE SEQUINEL                           0002505-49.2019.8.16.0204            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JUCIMAR DA CONCEICAO RIBEIRO                1006396-89.2020.8.11.0002            CANCELLATION                        CIVIL COURT OF VÁRZEA GRANDE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JUCINEA DAS MERCES NASCIMENTO BELTRAO 0702485-14.2020.8.07.0016                  CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JUDICELI RESENDE DE MORAIS                  0827775-96.2019.8.15.0001            RESERVATION                         CIVIL COURT OF CAMPINA GRANDE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JUDITE DE FREITAS LEITAO DA COSTA           0700331-63.2020.8.02.0080            OVERBOOKING                         CIVIL COURT OF MACEIÓ                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JUDITE DE FREITAS LEITAO DA COSTA           0700331-63.2020.8.02.0080            OVERBOOKING                         CIVIL COURT OF MACEIÓ                                        Yes              Yes              No
JUDITE GOMES DE LIMA                        35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JUDITH MENEZES MELO                         0000014-98.2013.5.05.0022            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
JUDSON CLEMENTINO DE SOUSA                  1064076-49.2019.8.26.0002            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JUDSON DA CRUZ COSTA                        0030936-92.2020.8.05.0001            CHANGE                              CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JUDSON VITOR LIMA                           5000716-16.2019.8.08.0021            CANCELLATION                        CIVIL COURT OF GUARAPARI                                     Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
JUI BUENO NOGUEIRA                          0800287-05.2019.8.12.0114            LITIGATION - CIVIL                  CIVIL COURT OF TRÊS LAGOAS                                   Yes              No               No
JULDEQUES GOMES LEAL                        0716495-39.2019.8.07.0003            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
JULES RIMET NOGARA JUNIOR                   0012718-67.2019.8.16.0058            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAMPO MOURÃO                                  Yes              No               No
JULHIANO BORTONCELLO                        0001854-59.2019.8.21.0048            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FARROUPILHA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIA AMANCIO DINIZ NAVA                    5014552-72.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

JULIA BOTELHO CASAGRANDE                      5006269-65.2019.8.24.0064          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIA BRITO ALENCAR                           3000089-10.2020.8.06.0072          CANCELLATION                       CIVIL COURT OF CRATO                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIA BRITO ALENCAR                           3000089-10.2020.8.06.0072          CANCELLATION                       CIVIL COURT OF CRATO                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIA CARDOSO VAZ DIAS                        0039974-31.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No

JULIA CARVALHO KRUSCHEWSKY LIMA               0034815-10.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
JULIA CATHARINA DE JESUS REIS                 1016887-57.2019.8.26.0008          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
JULIA CATHARINA DE JESUS REIS                 1016887-57.2019.8.26.0008          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIA CHRISTINA SILVEIRA CAMILOTTO            0617195-52.2019.8.04.0015          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              No               No




                                                                                                         593 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 714 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

JULIA CIAFRINO SABBAG                         0009831-92.2020.8.16.0182          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                          Yes              No               No

JULIA COFFERRI HERRMANN                       1012835-02.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

JULIA COFFERRI HERRMANN                       1012835-02.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIA CORDEIRO TONELLI                        5006981-50.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIA CORDEIRO TONELLI                        5006981-50.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIA DE ALMEIDA ROSI                         0017025-80.2019.8.08.0545          CANCELLATION                       CIVIL COURT OF VILA VELHA                                     Yes              No               No

JULIA DE MACEDO AMADOR                        0014570-56.2020.8.17.2001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JULIA DE OLIVEIRA BAPTISTA                    7051823-38.2019.8.22.0001          RESERVATION                        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIA DE PAULA VITORINO                       1019673-78.2020.8.11.0001          CANCELLATION                       CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
JULIA DEVELLARD FERREIRA FERNANDES            0031378-60.2019.8.19.0209          COLLECTION                         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
JULIA DO PRADO CARDOSO                        0715540-32.2020.8.07.0016          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
JULIA DO PRADO CARDOSO                        0715540-32.2020.8.07.0016          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
JULIA DORNELES TROMBINE                       9001670-13.2019.8.21.0027          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SANTA MARIA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIA FERREIRA DA ROCHA MASHKI                1003598-35.2020.8.26.0004          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIA FERREIRA DA ROCHA MASHKI                1003598-35.2020.8.26.0004          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
JULIA FIGUEREDO LIMA                          5025049-82.2019.8.13.0024          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIA FLIT                                    1003031-10.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JULIA FONSECA QUINTAS                         0011529-57.2020.8.03.0001          RESERVATION                        CIVIL COURT OF MACAPÁ                                         Yes              No               No
JULIA FROHLICH TON VIANA                      0012553-14.2020.8.08.0347          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JULIA GABRIELA DA SILVA MARTINS               0702710-78.2019.8.01.0002          RESERVATION                        CIVIL COURT OF CRUZEIRO DO SUL                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIA GOMES DE PAULA                          9028820-97.2019.8.13.0024          OVERBOOKING                        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
JULIA GOMES LANZETTA                          9000454-86.2020.8.21.0025          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SANTANA DO LIVRAMENTO                          Yes              No               No

JULIA GRANDAL LADEIRA                         0801153-51.2019.8.14.0051          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTARÉM                                          Yes              No               No
JULIA GRAZIELA COSTA                          0002084-60.2013.5.03.0114          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE BELO HORIZONTE                              Yes              Yes              No
JULIA HELENA SIMOES JUNQUEIRA DE
ANDRADE                                       1044757-72.2018.8.26.0506          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
JULIA JESSIKA DE FREITAS LUIZ                 0009718-02.2018.8.16.0056          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CAMBÉ                                          Yes              No               No
JULIA JOHANNPETER SMITH COSTA                 9001469-65.2020.8.21.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO ALEGRE                                   Yes              Yes              No
JULIA JOHANNPETER SMITH COSTA                 9001469-65.2020.8.21.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO ALEGRE                                   Yes              Yes              No
JULIA KARNOPP ROBETTI                         0003975-45.2019.8.16.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CURITIBA                                       Yes              No               No
JULIA KHEDE ANDRADE                           0321562-23.2019.8.19.0001          CIVIL LITIGATION - SERVICE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIA LEITE PINTO ROSADO                      0814893-75.2019.8.20.5106          CANCELLATION                       CIVIL COURT OF MOSSORÓ                                        Yes              No               No



                                                                                                         594 of 1161
                                                             20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                     Pg 715 of 1306
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                  SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                              Status of Case   Status of Case   Status of Case
                                                                                                                                                                                (Pending)       (On Appeal)      (Concluded)
          Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                  CIVIL LITIGATION - FLIGHT
JULIA LIZ MACHADO DE OLIVEIRA                7011437-29.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                  CIVIL LITIGATION - FLIGHT
JULIA LIZ MACHADO DE OLIVEIRA                7011437-29.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No

JULIA LORENA TROMBONE                         1000870-78.2020.8.26.0664           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VOTUPORANGA                                     Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
JULIA LORENZA CARDOSO DA COSTA                0821766-28.2018.8.20.5106           CHANGE                            CIVIL COURT OF MOSSORÓ                                         Yes              No               No
                                                                                  CIVIL LITIGATION - BOARDING
JULIA MARIA ALVES RODRIGUES                   0007507-66.2019.8.16.0182           IMPEDIMENT                        CIVIL COURT OF CURITIBA                                        Yes              No               No
JULIA MARIA BERNARDON                         5040177-92.2019.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
JULIA MARIA DE CARVALHO E SILVA ASINELLI 0009121-67.2019.8.16.0001                CANCELLATION                      CIVIL COURT OF CURITIBA                                        Yes              No               No
JULIA MARIA SILVA COSTA                  0219222-88.2019.8.05.0001                CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                        Yes              No               No

JULIA MARINHO DO AMARAL MACHADO               0000356-58.2020.8.05.0105           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF IPIAÚ                                           Yes              No               No
JULIA MEDEIROS                                35.001.003.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                       Yes              No               No
JULIA MEDEIROS                                35.001.003.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
JULIA MENDES DE SOUZA                         7002494-23.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                     Yes              No               No

JULIA MERCON MADELLA ATHAYDE                  1008579-16.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
JULIA MIRANDA E SILVA SEQUERIA                0330030-73.2019.8.19.0001           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
JULIA MONTEIRO DA SILVA                       0856394-50.2019.8.15.2001           CANCELLATION                    CIVIL COURT OF JOÃO PESSOA                                       Yes              No               No

JULIA MORAES DE ANDRADE                       9001093-16.2020.8.21.0022           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PELOTAS                                         Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
JULIA MOREIRA BIOKINO                         5555673-84.2019.8.09.0051           OVERBOOKING                       CIVIL COURT OF GOIÂNIA                                         Yes              No               No
JULIA NASCIMENTO SALLES                       1015679-53.2019.8.26.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
JULIA OLIVEIRA FERNANDES             0010532-85.2020.8.19.0209                    CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No
JULIA RAIANA CAMPOS DE AMORIM SANTOS                                              CIVIL LITIGATION - FLIGHT
JACINTO                              0801481-11.2020.8.10.0001                    CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                        Yes              No               No

JULIA RODRIGUES E SILVA                       1059327-86.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                       Yes              No               No
JULIA SPILERE DOS SANTOS                      5007274-26.2020.8.24.0020           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CRICIÚMA                                        Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
JULIA TEIGE SECAF                             1000795-33.2020.8.26.0472           CHANGE                            CIVIL COURT OF PORTO FERREIRA                                  Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
JULIA VARGAS DE SOUZA                         1029384-89.2017.8.11.0041           OVERBOOKING                       CIVIL COURT OF CUIABÁ                                          Yes              No               No

JULIA VERDASCA VARELA                         0001448-96.2020.8.16.0030           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FOZ DO IGUAÇU                                     Yes              Yes              No

JULIA VERDASCA VARELA                         0001448-96.2020.8.16.0030           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FOZ DO IGUAÇU                                     Yes              Yes              No
                                                                                  CIVIL LITIGATION - FLIGHT
JULIA VICTORIA FABRICIO VAZ                   0005722-12.2019.8.16.0104           CHANGE                          CIVIL COURT OF LARANJEIRAS DO SUL                                Yes              No               No
                                                                                  CIVIL LITIGATION - TICKET /
JULIA VIEIRA BATISTA                          5004617-32.2019.8.24.0090           RESERVATION                     CIVIL COURT OF FLORIANÓPOLIS                                     Yes              No               No




                                                                                                          595 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 716 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - TICKET /
JULIA VIEIRA PICINATO                       35.001.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JULIA VIEIRA PICINATO                       35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIA VITALLI BILCHE                        1002987-75.2019.8.26.0438            CANCELLATION                        CIVIL COURT OF PENÁPOLIS                                     Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
JULIANA AGRA PADILHA BARBOSA                0807401-44.2017.8.15.2001            PASSENGER                           CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
JULIANA ALBERNAZ BASTOS                     8038453-78.2019.8.11.0001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CUIABÁ                                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIANA ARANTES MANHA                       1054942-95.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIANA ARGUELES CEZAR HELENE               5005168-21.2020.8.24.0011            CANCELLATION                        CIVIL COURT OF BRUSQUE                                       Yes              No               No
JULIANA BADARO CEDRAZ OLIVEIRA              0037599-57.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              Yes              No
JULIANA BADARO CEDRAZ OLIVEIRA              0037599-57.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIANA BASSITT TEDESCHI                    1013180-89.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
JULIANA BASTOS POUBEL                       0000583-28.2020.8.19.0212            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF NITERÓI                                       Yes              Yes              No
JULIANA BASTOS POUBEL                       0000583-28.2020.8.19.0212            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF NITERÓI                                       Yes              Yes              No

JULIANA BATISTA BERNARDINELLI                 0000790-50.2018.8.21.0015          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GRAVATAÍ                                          Yes              No               No

JULIANA BERTO DE OLIVEIRA                     5447435-68.2019.8.09.0051          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                           Yes              No               No
JULIANA BEZERRA DE MELLO                      0074400-18.2013.5.21.0002          INDIVIDUAL LABOR CLAIM          JUSTIÇA DO TRABALHO DA 21ª REGIÃO                                Yes              Yes              No

JULIANA BEZERRA MACIEL                        0046150-36.2020.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
JULIANA BORINI FERREIRA                       1002001-37.2016.5.02.0312          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                   Yes              No               No

JULIANA BRITO DE SOUZA                        5017586-55.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No

JULIANA BRUGGER GONTIJO PINTO                 5186090-58.2019.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIANA CARDOSO ELEUTERIO GUEDES              5001737-77.2020.8.13.0433          CANCELLATION                    CIVIL COURT OF MONTES CLAROS                                     Yes              No               No

JULIANA CARDOSO ROSA                          0026521-43.2019.8.16.0018          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MARINGÁ                                        Yes              No               No
JULIANA CARLA DO NASCIMENTO                   0000255-03.2019.5.13.0002          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA                                             Yes              Yes              No
JULIANA CARLA GUBERT                          0000056-47.2020.8.16.0184          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CURITIBA                                       Yes              No               No
JULIANA CARNEIRO CONCON                       35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JULIANA CAROLINA CAMPOS                       5042563-14.2020.8.13.0024          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
JULIANA CASSIA SILVA REIS                     5006977-34.2019.8.13.0481          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF PATROCÍNIO                                     Yes              No               No

JULIANA CASSIMIRO PACETTA                     1002597-92.2019.8.26.0022          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF AMPARO                                         Yes              No               No
JULIANA CASTILHO VIANA                        0000620-24.2018.5.10.0019          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JULIANA CEZAR SANDER                          1001758-32.2017.5.02.0321          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
JULIANA CHIZZOTTI FREIRE BUENO                1005146-46.2018.8.26.0625          COMFORT                            CIVIL COURT OF TAUBATÉ                                        Yes              No               No
JULIANA COELHO PEREIRA DE LUCCIA              0005461-53.2019.8.05.0201          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF PORTO SEGURO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIANA CORREA CALLEJON CICILIO               9001021-32.2020.8.21.0021          CANCELLATION                       CIVIL COURT OF PASSO FUNDO                                    Yes              No               No
JULIANA CORREIA SILVA                         0008090-42.2019.8.17.8227          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF JABOATÃO DOS GUARARAPES                        Yes              No               No




                                                                                                         596 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 717 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

JULIANA CRISTINA BARATA DA SILVA ALEIXO      5004128-13.2020.8.24.0008          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BLUMENAU                                          Yes              Yes              No

JULIANA CRISTINA BARATA DA SILVA ALEIXO      5004128-13.2020.8.24.0008          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BLUMENAU                                       Yes              Yes              No
JULIANA DA COSTA SOUZA                       0805823-32.2017.8.14.0301          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF BELÉM                                          Yes              No               No
JULIANA DA SILVA LEAO                        5054569-80.2020.8.09.0051          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
JULIANA DA SILVA LEAO                        5054569-80.2020.8.09.0051          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No

JULIANA DA SILVA MELO                        1005567-18.2020.8.26.0576          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JULIANA DALINE PARDI MACARIO                 5013811-72.2019.8.13.0701          CHANGE                             CIVIL COURT OF UBERABA                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JULIANA DE ALBUQUERQUE DIAS HENRIQUE         0763269-88.2019.8.07.0016          CHANGE                             CIVIL COURT OF BRASÍLIA                                       Yes              No               No
JULIANA DE ALMEIDA LUIZ                      0003358-37.2013.5.02.0001          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
JULIANA DE ARAUJO PELA VILEFORT DE
AZEREDO                                      5676570-44.2019.8.09.0051          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GOIÂNIA                                        Yes              No               No
JULIANA DE ASSIS PEREIRA                     0000063-82.2017.5.08.0001          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE BELÉM                                    Yes              Yes              No

JULIANA DE BEM SILVA                         5004514-85.2020.8.24.0091          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                     Yes              Yes              No

JULIANA DE BEM SILVA                         5004514-85.2020.8.24.0091          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FLORIANÓPOLIS                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JULIANA DE CARVALHO BASTONE                  5197218-75.2019.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JULIANA DE CARVALHO BASTONE                  5197218-75.2019.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JULIANA DE CARVALHO FERNANDES                0000975-80.2020.8.19.0207          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JULIANA DE FATIMA MIQUELINO                  1018513-56.2019.8.26.0576          CHANGE                             CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                CIVIL LITIGATION - TAM
JULIANA DE LACERDA CAMARGO                   35.001.003.XX-XXXXXXX              FIDELIDADE PROGRAM                 CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JULIANA DE MOURA MELO                        7053095-67.2019.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
JULIANA DE OLIVEIRA ALBERNAZ MARCHETTI 5583817-05.2018.8.09.0051                IMPEDIMENT                         CIVIL COURT OF GOIÂNIA                                        Yes              No               No
JULIANA DE OLIVEIRA FARIA              1007845-81.2019.8.26.0008                CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No

JULIANA DE OLIVEIRA JULIAO                   0008712-68.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                            Yes              No               No

JULIANA DE OLIVEIRA RAMOS                    0000751-78.2020.8.16.0029          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF COLOMBO                                           Yes              No               No
JULIANA DE SOUZA AROUCHE                     0630081-83.2019.8.04.0015          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF MANAUS                                            Yes              No               No
JULIANA DE SOUZA CARNEIRO                    1012187-39.2020.8.11.0002          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF VÁRZEA GRANDE                                     Yes              No               No

JULIANA DOS SANTOS KLUGE                     0003706-76.2019.8.16.0204          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CURITIBA                                       Yes              No               No
JULIANA ELOA TEMES                           35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JULIANA ELOA TEMES                           35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JULIANA ESTER BATISTA ARRUDA                 0040932-76.2019.8.26.0224          OVERBOOKING                        CIVIL COURT OF GUARULHOS                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JULIANA FERNANDES                            0039115-25.2020.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No



                                                                                                        597 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 718 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
JULIANA FERNANDES                          0039115-25.2020.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JULIANA FERNANDES SPIRONELLI ARANTES       0800880-12.2020.8.12.0110            CANCELLATION                        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
JULIANA FERREIRA CAMILLO                   1002052-78.2017.5.02.0711            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
JULIANA FILIPAKI                           0013401-86.2020.8.16.0182            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CURITIBA                                      Yes              No               No

JULIANA FILUS COELHO                         0004487-61.2019.8.16.0184           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              No               No

JULIANA FRANCO KAUFFMANN                     1002489-47.2020.8.26.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

JULIANA FREIRE CUNHA PONTES DE FREITAS       3000812-42.2020.8.06.0003           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JULIANA FREITAS LACERDA LAS CASAS            9051812-86.2018.8.13.0024           RESERVATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIANA GLADE FERRACINI                      0003664-56.2018.8.16.0044           CANCELLATION                      CIVIL COURT OF APUCARANA                                      Yes              No               No
JULIANA GONÇALVES FEBRERO                    1017753-57.2017.8.26.0001           CIVIL LITIGATION - SERVICE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIANA GRUNDLER                             9000742-63.2019.8.21.0059           CANCELLATION                      CIVIL COURT OF OSÓRIO                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIANA GUEDES GAMA RODRIGUES                0024751-38.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIANA INGRID BARBOSA DA COSTA              3002863-60.2019.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JULIANA JAHN FELDMANN                        0153579-13.2017.8.21.0001           RESERVATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
JULIANA JANDRE BARRETO                       0026915-83.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
JULIANA JANDRE BARRETO                       0003509-88.2020.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
JULIANA JANDRE BARRETO                       0026915-83.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
JULIANA JESSICA FERRAZ OLIVEIRA              0820380-98.2019.8.12.0110           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
JULIANA JUNIA DOS SANTOS                     5046024-91.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JULIANA KOZLOWSKI GORTZ                      5004184-91.2020.8.24.0090           RESERVATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIANA LADEIA PAIVA TEIXEIRA                0000606-45.2020.8.05.0088           CANCELLATION                      CIVIL COURT OF GUANAMBI                                       Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
JULIANA LEAO DE SOUZA BRAGA                  0053288-44.2020.8.05.0001           COLLECTION                        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIANA LIMA DE CARVALHO NETO                5030761-78.2019.8.13.0145           CANCELLATION                      CIVIL COURT OF JUIZ DE FORA                                   Yes              No               No
JULIANA LOHANE ALVES DA SILVA                0800052-04.2019.8.18.0136           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIANA LOPES DE SOUZA                       9081603-16.2019.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIANA MACHADO BICALHO                      5002690-34.2019.8.13.0188           CANCELLATION                      CIVIL COURT OF NOVA LIMA                                      Yes              No               No
JULIANA MACHADO GUILLEN TREVISANI            0011337-06.2020.8.16.0182           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF CURITIBA                                       Yes              Yes              No
JULIANA MACHADO GUILLEN TREVISANI            0011337-06.2020.8.16.0182           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF CURITIBA                                       Yes              Yes              No

JULIANA MARIA ALVARENGA DE CARVALHO          0006645-96.2020.8.19.0208           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIANA MARIA ARAUJO DE OLIVEIRA             0046531-34.2020.8.05.0001           CANCELLATION                    CIVIL COURT OF SALVADOR                                         Yes              No               No




                                                                                                         598 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 719 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
JULIANA MARIA BUSCARDI PEREZ               1002549-05.2020.8.26.0506            CANCELLATION                        CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JULIANA MARIA BUSCARDI PEREZ               1002549-05.2020.8.26.0506            CANCELLATION                        CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
JULIANA MARIA DA SILVA                     1020461-06.2019.8.26.0003            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JULIANA MARIA DO NASCIMENTO                0003898-73.2020.8.19.0209            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
JULIANA MARIA DO NASCIMENTO                0003891-81.2020.8.19.0209            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JULIANA MARIA DUMONT KLEINSORGE            5015298-37.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JULIANA MARIA ROMCY CAMARA BRASILEIRO 0150755-98.2017.8.06.0001                 CANCELLATION                        CIVIL COURT OF FORTALEZA                                     Yes              No               No
JULIANA MARTINS DA SILVA                   0001746-36.2012.5.09.0670            INDIVIDUAL LABOR CLAIM              TRIBUNAL REGIONAL DO TRABALHO DA 09ª REGIÃO                  Yes              Yes              No
JULIANA MATIAS DE CARVALHO                 0010762-32.2017.5.03.0144            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JULIANA MEDEIROS VIANA                     3000024-28.2020.8.06.0003            CANCELLATION                        CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JULIANA MELO PRATES OLIVEIRA               5031162-14.2020.8.09.0126            OVERBOOKING                         CIVIL COURT OF PIRENÓPOLIS                                   Yes              No               No
JULIANA MENDES BARALDI                     0000026-48.2016.5.02.0004            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              No               No
JULIANA MENDONCA MAGALHAES GOMES           5201022-51.2019.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JULIANA MENEZES DE VASCONCELOS             0713136-08.2020.8.07.0016            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JULIANA MENEZES DE VASCONCELOS             0713136-08.2020.8.07.0016            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
JULIANA MENEZES GOMES CABRAL DE                                                 CIVIL LITIGATION - FLIGHT
OLIVEIRA                                   0028811-54.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
JULIANA MENEZES GOMES CABRAL DE                                                 CIVIL LITIGATION - FLIGHT
OLIVEIRA                                   0028811-54.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
JULIANA MICHELETTI ROCHA                   5136291-51.2016.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
JULIANA MONTEIRO DOS SANTOS ALMEIDA 0001532-47.2012.5.02.0021                   INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
JULIANA NEVES DA SILVA PINHEIRO            0007036-40.2019.8.19.0029            RESERVATION                         CIVIL COURT OF MAGÉ                                          Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
JULIANA NEVES DA SILVA PINHEIRO            0007036-40.2019.8.19.0029            RESERVATION                         CIVIL COURT OF MAGÉ                                          Yes              Yes              No
JULIANA NEVES RADAIC FEIO                  1001268-81.2015.5.02.0708            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JULIANA NICOLAI DE OLIVEIRA BUENO          7007157-15.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
JULIANA NUNES PROTASIO BARRETO PAIVA 0804507-46.2015.8.20.5002                  CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF NATAL                                         Yes              No               No
JULIANA OLIVEIRA DA SILVA                  0033288-33.2020.8.19.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
JULIANA OLIVEIRA DA SILVA                  0033288-33.2020.8.19.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

JULIANA PAGOTTO VIANA                        7003356-16.2019.8.22.0005           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JI-PARANÁ                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIANA PAULA DE AVELAR ROSA                 5004552-04.2020.8.13.0027           CANCELLATION                      CIVIL COURT OF BETIM                                          Yes              No               No
JULIANA PENTEADO DE CAMARGO VAN                                                  CIVIL LITIGATION - FLIGHT
PARYS NADAY MONTEIRO                         1026571-21.2019.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIANA PEREIRA BRAVO                        1001401-69.2018.8.11.0045           CANCELLATION                      CIVIL COURT OF LUCAS DO RIO VERDE                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIANA PEREIRA DE OLIVEIRA                  35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No




                                                                                                         599 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 720 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
JULIANA PIGOZZI MATOS                      1000645-62.2020.8.26.0016            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JULIANA PIMENTEL MIRANDA DOS SANTOS        0019075-91.2019.8.08.0347            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JULIANA PINA MENDONCA                      0136413-41.2019.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JULIANA POLI                               5004237-18.2020.8.24.0011            CHANGE                              CIVIL COURT OF BRUSQUE                                       Yes              No               No

JULIANA QUEIROZ DE FRANCA ANCELMO            0800410-45.2020.8.18.0164           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                         Yes              No               No

JULIANA RABELO DO CARMO                      1001870-62.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JULIANA RAMOS MUNIZ                          0101902-17.2016.5.01.0055           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIANA RIBEIRO RODRIGUES CARNEIRO           0004674-08.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIANA RIBEIRO RODRIGUES CARNEIRO           0004674-08.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No

JULIANA RODRIGUES DE SOUZA                   5000141-69.2020.8.24.0007           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BIGUAÇU                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIANA RODRIGUES GONCALVES E SILVA          1125084-24.2019.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JULIANA SALES FIGUEIREDO CELSO               0001656-80.2016.5.08.0002           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE BELÉM                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIANA SANTANA DE ALMEIDA                   0047094-14.2019.8.27.2729           CHANGE                            CIVIL COURT OF PALMAS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIANA SANTANA DE ALMEIDA                   0047094-14.2019.8.27.2729           CHANGE                            CIVIL COURT OF PALMAS                                         Yes              Yes              No

JULIANA SANTIAGO LUZ                         0009894-36.2020.8.27.2729           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PALMAS                                           Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
JULIANA SANTOS DE ALENCAR                    0030550-53.2019.8.05.0080           IMPEDIMENT                      CIVIL COURT OF FEIRA DE SANTANA                                 Yes              No               No

JULIANA SILVEIRA DOS SANTOS                  5001170-96.2019.8.24.0167           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GAROPABA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JULIANA SOARES DE LIMA                       0001510-16.2020.8.26.0562           RESERVATION                       CIVIL COURT OF SANTOS                                         Yes              No               No
JULIANA SOARES JOAO BATISTA                  1000097-85.2017.5.02.0040           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JULIANA SOARES RAMOS                         9001813-03.2019.8.21.0059           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF OSÓRIO                                         Yes              No               No
JULIANA SOTTO PEREIRA DEMARCHI               1000030-75.2016.5.02.0713           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
JULIANA SOUZA SANTANA                        1001939-22.2017.5.02.0066           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No

JULIANA STARLING TEIXEIRA                    5024995-82.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No
JULIANA SWINERD DE FRANCA BRITTO             0031724-19.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No

JULIANA TEIXEIRA GOETZ                       5418396-26.2019.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                          Yes              No               No

JULIANA TITO SANTOS DE JESUS                 0000744-36.2020.8.05.0080           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIANA TONINI KOLHERT                       5000029-98.2019.8.08.0066           CANCELLATION                      CIVIL COURT OF MARILÂNDIA                                     Yes              No               No
JULIANA YUMI KAMACHI                         1031884-60.2019.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
JULIANA ZAGURY CORREA                        0284673-70.2019.8.19.0001           COLLECTION                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
JULIANE CARAVIERI MARTINS                    5040231-14.2019.8.13.0702           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF UBERLÂNDIA                                     Yes              Yes              No



                                                                                                         600 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 721 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
JULIANE CARAVIERI MARTINS                  5040231-14.2019.8.13.0702            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF UBERLÂNDIA                                    Yes              Yes              No

JULIANE CRESTINA PERIN                       1037602-41.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
JULIANE DA SILVA DE LIMA                     1000648-80.2017.5.02.0714           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                        Yes              Yes              No

JULIANE DA SILVA HEMAN                       0830835-91.2019.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                      Yes              No               No
JULIANE DA SILVA MENDES                      0020818-91.2015.5.04.0007           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE PORTO ALEGRE                               Yes              Yes              No
JULIANE FERREIRA DA SILVA                    0000256-85.2019.5.13.0002           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA                                               Yes              Yes              No

JULIANE LOPES CHITOLINA GOULART              1015279-36.2019.8.26.0004           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JULIANE MARTINI PIVA                         0000401-86.2020.8.16.0192           RESERVATION                       CIVIL COURT OF NOVA AURORA                                    Yes              No               No
JULIANE MOLETTA KREUSCH                      0000910-14.2019.5.09.0122           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JULIANE PAULINO DUDUCHI                      0001149-96.2013.5.02.0033           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIANE RIBEIRO CAIXETA                      52.001.001.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              No               No

JULIANE SOUZA DE SANTANA                     1001040-54.2020.8.26.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JULIANE STIVANIN DA SILVA                    0003274-38.2019.8.21.0036           RESERVATION                     CIVIL COURT OF SOLEDADE                                         Yes              No               No

JULIANE THOLL FISCHER FRITZKE                0301483-86.2018.8.24.0011           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BRUSQUE                                        Yes              No               No
JULIANNA DANTAS ALENCAR REIS                 0047301-92.2015.8.06.0221           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIANNA MARIA ESPINOZA FERNANDO             0804583-97.2019.8.12.0008           CANCELLATION                      CIVIL COURT OF CORUMBÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIANNA MARINHO CAVALCANTE                  0211112-03.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No

JULIANNY FERREIRA VEIGA DOS SANTOS           0062943-79.2019.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              No               No

JULIANO BASILIO GONCALVES                    1007363-44.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                            Yes              No               No
JULIANO BERNARDES DE FREITAS                 0020388-60.2016.5.04.0022           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE PORTO ALEGRE                               Yes              Yes              No

JULIANO CESAR LAVANDOSKI                     0000551-07.2020.8.16.0018           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MARINGÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIANO CORDOVA DE LIMA                      9000359-25.2020.8.21.0003           CANCELLATION                      CIVIL COURT OF ALVORADA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIANO CORDOVA DE LIMA                      9000359-25.2020.8.21.0003           CANCELLATION                      CIVIL COURT OF ALVORADA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIANO CORTES DE SOUZA                      0700518-31.2020.8.07.0016           OVERBOOKING                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
JULIANO DA CUNHA FLORES                      0020988-07.2017.5.04.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIANO DA SILVA                             0041482-83.2019.8.16.0019           CANCELLATION                      CIVIL COURT OF PONTA GROSSA                                   Yes              No               No
JULIANO DE OLIVEIRA LOPES                    1015329-86.2020.8.26.0114           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPINAS                                       Yes              No               No
JULIANO DE PINHO PESSOA                      3000480-03.2020.8.06.0221           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                      Yes              No               No
JULIANO DE PINHO PESSOA FILHO                3000481-85.2020.8.06.0221           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                      Yes              No               No
JULIANO DOS SANTOS CAMARGO                   7008538-58.2020.8.22.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
JULIANO DOS SANTOS CAMARGO                   7008538-58.2020.8.22.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
JULIANO DOS SANTOS LINARES                   0803067-90.2020.8.12.0110           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
JULIANO DOS SANTOS QUEIROZ                   0012193-04.2017.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No



                                                                                                         601 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 722 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

JULIANO FAVA MACHADO                         9000006-59.2020.8.21.0140          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BARRA DO RIBEIRO                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JULIANO FERNANDES MARTINS                    0814465-11.2019.8.20.5004          CANCELLATION                    CIVIL COURT OF NATAL                                             Yes              No               No

JULIANO MARINI DE OLIVEIRA                   0316541-46.2015.8.24.0008          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BLUMENAU                                       Yes              No               No
JULIANO MENDES DE OLIVEIRA                   0011757-66.2017.5.18.0002          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JULIANO MICHEL DOS SANTOS                    0001481-39.2017.5.12.0035          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JULIANO MODESTO VITORIO                      1070083-57.2019.8.26.0002          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
JULIANO MUNCHEN                              35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
JULIANO NUNES                                0811572-75.2019.8.20.5124          RESERVATION                        CIVIL COURT OF PARNAMIRIM                                     Yes              No               No

JULIANO OLIVEIRA FIM MACHADO                 1002778-22.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JULIANO RIBEIRO DE ALMEIDA LIMA              0000234-44.2020.5.10.0012          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JULIANO RIBEIRO DE ALMEIDA LIMA              0000232-74.2020.5.10.0012          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JULIANO RIBEIRO DE ALMEIDA LIMA              0000233-59.2020.5.10.0012          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JULIANO RODRIGUES DA SILVA                   52.001.001.XX-XXXXXXX              CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF GOIÂNIA                                        Yes              No               No
JULIANO RODRIGUES DA SILVA                   52.001.001.XX-XXXXXXX              CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF GOIÂNIA                                        Yes              No               No

JULIANO SIMAO DE FARIA                       9035596-16.2019.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No

JULIANO TONDO PEREIRA                        0007611-51.2019.8.21.0010          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JULIANO TONDO PEREIRA                        5002865-21.2020.8.21.0010          CANCELLATION                       CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No
JULIANO TORQUATO PIRES                       5002175-79.2019.8.24.0030          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF IMBITUBA                                       Yes              No               No
JULIANO VERTEMATTI PIANELLI                  0002852-66.2011.5.02.0022          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JULIANO ZURAWSKI                             1014194-38.2019.8.11.0002          CHANGE                             CIVIL COURT OF VÁRZEA GRANDE                                  Yes              No               No
JULIÃO E VIEIRA CARGAS AÉREAS LTDA.          0189590-97.2013.8.06.0001          CIVIL LITIGATION - CARGO           CIVIL COURT OF FORTALEZA                                      Yes              No               No

JULIE CHRISTIE CARAMALAC                     0802033-33.2018.8.12.0019          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PONTA PORÃ                                        Yes              No               No

JULIE VIANA BITENCOURT                       0008102-50.2020.8.16.0014          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF LONDRINA                                       Yes              No               No
JULIENE CRISTINA TORRES                      0037637-84.2018.8.08.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JULIENE NASCIMENTO DE MELO                   0000682-44.2020.8.17.8201          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JULIENE NASCIMENTO DE MELO                   0000682-44.2020.8.17.8201          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              Yes              No

JULIETE DOS SANTOS SANTANA OLIVEIRA          0001133-74.2020.8.26.0132          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CATANDUVA                                      Yes              No               No
JULIETH ROBERTA DE AQUINO                    5200312-24.2020.8.09.0051          CIVIL LITIGATION - SERVICE         CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JULIETTE LOPES CORREA                        0625831-07.2019.8.04.0015          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JULIETTE LOPES CORREA                        0625831-07.2019.8.04.0015          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              Yes              No
JULIMAR FARIAS HOTZ                          1002123-84.2015.5.02.0312          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JULIMEIRE ALVES                              1001488-08.2019.8.26.0066          CANCELLATION                       CIVIL COURT OF BARRETOS                                       Yes              No               No



                                                                                                        602 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 723 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
JULINE SCHNEIDER BECKER                     9002284-35.2019.8.21.0086            CANCELLATION                        CIVIL COURT OF CACHOEIRINHA                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIO ALVES DOS SANTOS                      0707695-66.2019.8.02.0001            CANCELLATION                        CIVIL COURT OF MACEIÓ                                        Yes              No               No

JULIO ANTONIO FROZ DA SILVA                   0024235-89.2019.8.18.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF TERESINA                                       Yes              No               No
JULIO AUGUSTO GIRON                           0020960-83.2015.5.04.0011          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIO CARLOS PEREIRA                          5212975-12.2019.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIO CESAR ALVES DA SILVEIRA                 1000180-22.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
JULIO CESAR ALVES FERREIRA DOS SANTOS         0058905-89.2019.8.13.0035          LITIGATION - CIVIL                 CIVIL COURT OF ARAGUARI                                       Yes              No               No
JULIO CESAR ARABE GOMES DA SILVA              7004032-39.2020.8.22.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO VELHO                                    Yes              No               No

JULIO CESAR BATISTA DA SILVA                  0844307-62.2019.8.15.2001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                       Yes              No               No

JULIO CESAR CARNEIRO DE MORAIS                5018035-38.2019.8.13.0027          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BETIM                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIO CESAR CAVALCANTE OLIVEIRA               0000121-95.2020.8.05.0039          CANCELLATION                       CIVIL COURT OF CAMAÇARI                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIO CESAR CAVALCANTE OLIVEIRA               0000121-95.2020.8.05.0039          CANCELLATION                       CIVIL COURT OF CAMAÇARI                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JULIO CESAR COSTA DE OLIVEIRA                 0014836-10.2020.8.08.0347          RESERVATION                        CIVIL COURT OF VITÓRIA                                        Yes              No               No
JULIO CESAR DA SILVA                          0021205-94.2015.5.04.0011          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
JULIO CESAR DA SILVA                          0100629-35.2017.5.01.0033          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JULIO CESAR DA SILVA RODRIGUES                0002406-10.2013.5.02.0017          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
JULIO CESAR DE BRITO MACIEL                   0011412-32.2018.5.15.0008          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIO CESAR DE LIZ                            0009750-46.2020.8.16.0182          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
JULIO CESAR DE NADAI                          1001668-26.2020.8.26.0248          IMPEDIMENT                         CIVIL COURT OF INDAIATUBA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIO CESAR DE SOUZA LIMA                     1010491-48.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
JULIO CESAR DIAS                              0010230-23.2014.5.01.0046          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
JULIO CESAR DORNELES                          0310874-47.2019.8.24.0038          LITIGATION - CIVIL                 CIVIL COURT OF JOINVILLE                                      Yes              No               No
JULIO CESAR FERREIRA                          1000857-08.2019.5.02.0026          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
JULIO CESAR FERREIRA SANTOS                   0001618-53.2020.8.16.0035          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                           Yes              No               No
JULIO CESAR FISCHER DO NASCIMENTO             0000178-69.2012.5.01.0035          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JULIO CESAR FISCHER DO NASCIMENTO             0001364-64.2011.5.01.0035          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

JULIO CESAR GALVAO GRION                      1018752-02.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
JULIO CESAR JARJURA                           0078621-84.2019.8.16.0014          IMPEDIMENT                         CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
JULIO CESAR JARJURA                           0078621-84.2019.8.16.0014          IMPEDIMENT                         CIVIL COURT OF LONDRINA                                       Yes              No               No
JULIO CESAR LIMA                              1000131-16.2019.5.02.0323          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
JULIO CESAR LIMA PRASERES                     0800151-96.2020.8.10.0059          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO JOSÉ DE RIBAMAR                            Yes              No               No




                                                                                                         603 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 724 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
JULIO CESAR LOPES DA SILVA                 1014515-22.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JULIO CESAR LOPES DA SILVA                 1014515-22.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JULIO CESAR MELO MONTEIRO DA ROCHA         0018592-84.2020.8.17.8201            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RECIFE                                        Yes              No               No
JULIO CESAR MIRANDA ARAUJO                 1000302-19.2018.5.02.0707            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
JULIO CESAR MONTEIRO DE OLIVEIRA FILHO 5013690-04.2020.8.13.0024                RESERVATION                         CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
JULIO CESAR MUCHIELIN RODRIGUEZ            35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JULIO CESAR NASCIMENTO MATOS               0000638-14.2020.8.26.0590            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO VICENTE                                   Yes              Yes              No
JULIO CESAR NASCIMENTO MATOS               0000638-14.2020.8.26.0590            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO VICENTE                                   Yes              Yes              No
JULIO CESAR NESKOVEK GOULART               7001185-25.2020.8.22.0014            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF VILHENA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JULIO CESAR NETO                           5030772-10.2019.8.13.0145            CANCELLATION                        CIVIL COURT OF JUIZ DE FORA                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JULIO CESAR NETO                           5030772-10.2019.8.13.0145            CANCELLATION                        CIVIL COURT OF JUIZ DE FORA                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
JULIO CESAR NUNES                          5001720-57.2019.8.13.0148            CANCELLATION                        CIVIL COURT OF LAGOA SANTA                                   Yes              No               No
JULIO CESAR OCAMPOS GONCALVES              50.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
JULIO CESAR OCAMPOS GONCALVES              50.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
JULIO CESAR PEREIRA COVA                   0512818-79.2018.8.05.0001            IMPEDIMENT                          CIVIL COURT OF SALVADOR                                      Yes              No               No
JULIO CESAR PINTO DE OLIVEIRA              1023670-80.2019.8.26.0003            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JULIO CESAR PIRAJA DE CARVALHO             0153556-43.2019.8.05.0001            CHANGE                              CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JULIO CESAR PIRAJA DE CARVALHO             0028926-75.2020.8.05.0001            CHANGE                              CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
JULIO CESAR RANDO DA COSTA                 0004347-92.2019.8.16.0130            OVERBOOKING                         CIVIL COURT OF PARANAVAÍ                                     Yes              No               No
JULIO CESAR ROCHA                          0101789-73.2017.5.01.0008            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

JULIO CESAR SILVA SOUZA                      7000473-50.2020.8.22.0009           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PIMENTA BUENO                                    Yes              Yes              No

JULIO CESAR SILVA SOUZA                      7000473-50.2020.8.22.0009           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PIMENTA BUENO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIO CESAR SIQUEIRA                         1009842-08.2019.8.26.0297           CANCELLATION                      CIVIL COURT OF JALES                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIO CESAR SIQUEIRA                         1009842-08.2019.8.26.0297           CANCELLATION                      CIVIL COURT OF JALES                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIO CESAR TAVARES                          5000947-13.2019.8.13.0180           CANCELLATION                      CIVIL COURT OF CONGONHAS                                      Yes              No               No
JULIO CESAR TEIXEIRA JUNIOR                  0000077-21.2016.5.17.0011           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DA COMARCA DE VITÓRIA                       Yes              Yes              No

JULIO CESAR TEODORO                          0015291-12.2015.8.11.0041           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                           Yes              No               No

JULIO CESAR VICARI                           0001659-59.2014.8.14.0302           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELÉM                                            Yes              No               No

JULIO CEZAR ALVES GONCALVES                  0002299-21.2020.8.25.0084           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ARACAJU                                        Yes              No               No
JULIO CEZAR CORDEIRO MOITINHO JUNIOR         0025970-77.2019.8.05.0080           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
JULIO CEZAR DANTAS SANTOS                    0004482-62.2020.8.25.0084           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ARACAJU                                        Yes              Yes              No
JULIO CEZAR DANTAS SANTOS                    0004482-62.2020.8.25.0084           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ARACAJU                                        Yes              Yes              No



                                                                                                         604 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 725 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - TICKET /
JULIO DE MORAIS ROCHA                       3001904-23.2018.8.06.0004            RESERVATION                         CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIO DOMINGOS                              5001658-70.2020.8.24.0020            CANCELLATION                        CIVIL COURT OF CRICIÚMA                                      Yes              No               No
JULIO FIGUEIREDO DA COSTA                   0001550-55.2017.5.11.0017            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

JULIO GABRIEL BRAGA FERNANDES                 0004616-12.2020.8.19.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NITERÓI                                           Yes              Yes              No

JULIO GABRIEL BRAGA FERNANDES                 0004616-12.2020.8.19.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF NITERÓI                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIO HIROSHI KOBAYASHI                       0055967-40.2018.8.16.0014          CANCELLATION                       CIVIL COURT OF LONDRINA                                       Yes              No               No
JULIO MARCOS TOMASSINI DOS SANTOS             0817621-64.2019.8.12.0110          CIVIL LITIGATION - CARGO           CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
JULIO MAX PACHECO                             0348334-23.2019.8.19.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIO NETO SOUTO BATISTA                      1001911-69.2020.8.26.0506          CANCELLATION                       CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
JULIO NOGAS                                   0011345-80.2018.5.03.0144          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JULIO PEREIRA FEITOSA                         0006262-93.2019.8.26.0197          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FRANCISCO MORATO                               Yes              No               No
JULIO RICARDO FRANCA                          0001151-54.2014.5.09.0965          INDIVIDUAL LABOR CLAIM             TRIBUNAL REGIONAL DO TRABALHO DA 09ª REGIÃO                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JULIO ROBERTO BARBOSA                         0008086-14.2019.8.16.0182          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
JULIO ROSEMBERG BARBOZA DE                                                       CIVIL LITIGATION - FLIGHT
ALBUQUERQUE                                   0014483-22.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
JULLE ANDERSON DE SOUZA MOTA                  0000280-88.2020.8.03.0008          CIVIL LITIGATION - AIRPORTS        CIVIL COURT OF LARANJAL DO JARI                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULLIANA SOARES TOLENTINO                     5185159-55.2019.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
JULLIANE KAWAHATA RIBEIRO                     1000135-62.2019.5.02.0320          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JULLIANE MARIA DOS SANTOS GRANGEIRO           0001768-47.2016.5.10.0017          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JULLIANO DE ARAUJO COSTA RODRIGUES            5000541-34.2019.8.13.0166          RESERVATION                        CIVIL COURT OF CLÁUDIO                                        Yes              No               No

JULY FERREIRA MURTA WERNECK                   5028875-82.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JULYANA VON MATTER DE AVILA                   0004895-76.2018.8.19.0031          CHANGE                          CIVIL COURT OF MARICÁ                                            Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
JULYANE STEFANE PEREIRA DE OLIVEIRA           0701985-66.2020.8.07.0009          RESERVATION                     CIVIL COURT OF BRASÍLIA                                          Yes              No               No

JUNARA NASCENTES FERREIRA                     1004910-52.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JUNATHAN BRITO DO ESPIRITO SANTO              0070933-82.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
JUNIO PEREIRA DUARTE                          31.002.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
JUNIOR CEZZAR NUNES DE FREITAS                0016411-05.2019.8.16.0173          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF UMUARAMA                                       Yes              No               No

JUNIOR VIEIRA PRADO                           1007766-86.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
JUNIOR VOLPATO                                5001190-73.2019.8.24.0010          LITIGATION - CIVIL                 CIVIL COURT OF BRAÇO DO NORTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JURACI MARIA PIOVEZAN TREVISOL                5000803-14.2020.8.24.0078          CANCELLATION                       CIVIL COURT OF URUSSANGA                                      Yes              No               No
JURANDIR ESTEVAM REIS                         0010045-74.2020.5.03.0092          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
JURANDIR HENDLER DA LUZ                       0012669-91.2019.8.05.0103          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF ILHÉUS                                         Yes              No               No
JURANDIR OLIVEIRA DA SILVA                    0634428-62.2019.8.04.0015          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MANAUS                                         Yes              No               No



                                                                                                         605 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 726 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
JURANDIR RIBEIRO DE SOUZA                 5035854-97.2019.8.13.0702            CHANGE                              CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
JURANDIR ROPERO ARROYO JUNIOR             1001210-76.2018.5.02.0319            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
JURANDY ALVES FERREIRA                    0002361-60.2020.8.19.0203            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
JURANDY ALVES FERREIRA                    0002361-60.2020.8.19.0203            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
JURANDY DE MELO ALMEIDA                   8000787-59.2019.8.05.0276            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF WENCESLAU GUIMARÃES                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
JURANDYR ALVES JUNIOR                     9000765-83.2020.8.21.0023            CANCELLATION                        CIVIL COURT OF RIO GRANDE                                    Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
JURANDYR ALVES JUNIOR                     9000765-83.2020.8.21.0023            CANCELLATION                        CIVIL COURT OF RIO GRANDE                                    Yes              Yes              No

JURANDYR BAPTISTA DA COSTA JUNIOR            0008944-43.2020.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JUREMA SANTANNA PEREZ                        9003510-22.2019.8.21.0039           CANCELLATION                      CIVIL COURT OF VIAMÃO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JUSCELINO BORDIN                             0020810-50.2019.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JUSCELINO SOUZA DOS SANTOS                   0013572-64.2020.8.03.0001           CANCELLATION                      CIVIL COURT OF MACAPÁ                                        Yes              No               No
JUSCELIO FERREIRA DOS SANTOS                 0001795-17.2016.5.19.0005           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO - 19ª REGIÃO                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JUSCICLEIDE DA SILVA                         1004210-69.2020.8.26.0554           CANCELLATION                      CIVIL COURT OF SANTO ANDRÉ                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JUSCICLEIDE DA SILVA                         1004210-69.2020.8.26.0554           CANCELLATION                      CIVIL COURT OF SANTO ANDRÉ                                   Yes              Yes              No
JUSSARA CABRAL MARQUES DE PADUA              0036150-05.2019.8.16.0030           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FOZ DO IGUAÇU                                 Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
JUSSARA CRISTINA DA SILVA                    7032492-07.2018.8.22.0001           IMPEDIMENT                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
JUSSARA DA SILVA RODRIGUES SHIMOKAWA 0007872-05.2019.8.26.0292                   COLLECTION                        CIVIL COURT OF JACAREÍ                                       Yes              No               No
JUSSARA DE MEDEIROS VIEIRA           0700002-94.2019.8.02.0077                   CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MACEIÓ                                        Yes              Yes              No
JUSSARA DE MEDEIROS VIEIRA           0700002-94.2019.8.02.0077                   CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MACEIÓ                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
JUSSARA DO CARMO ESCANDELARI TREML           0003392-33.2019.8.16.0204           RESERVATION                       CIVIL COURT OF CURITIBA                                      Yes              No               No
JUSSARA DO ESPIRITO SANTO                    0010763-17.2017.5.03.0144           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JUSSARA GOMES DE ALMEIDA MATEDE              0011761-48.2020.8.08.0545           CANCELLATION                      CIVIL COURT OF VILA VELHA                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
JUSSARA GOMES DE ALMEIDA MATEDE              0011761-48.2020.8.08.0545           CANCELLATION                      CIVIL COURT OF VILA VELHA                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
JUSSARA GONCALVES DE OLIVEIRA DUARTE         0804923-91.2016.8.15.2003           IMPEDIMENT                        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
JUSSARA LIMA DOS SANTOS                      0126149-62.2019.8.05.0001           IMPEDIMENT                        CIVIL COURT OF SALVADOR                                      Yes              No               No
JUSSARA MARIA DO NASCIMENTO CESAR            0803560-10.2020.8.20.5004           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF NATAL                                         Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
JUSSARA MELLO SOARES                         0018248-05.2019.8.26.0016           LITIGATION - CIVIL                CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JUSSARA RODRIGUES MEIRA                      0000346-43.2020.8.26.0650           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VALINHOS                                      Yes              Yes              No
JUSSARA RODRIGUES MEIRA                      0000346-43.2020.8.26.0650           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VALINHOS                                      Yes              Yes              No
JUSSARA SADNA LESSA VIANA                    0600765-04.2020.8.01.0070           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO BRANCO                                    Yes              No               No
JUSSARA SENA MARTINS BRITO                   0000249-84.2011.5.05.0491           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE ILHÉUS                                  Yes              Yes              No



                                                                                                        606 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 727 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
JUSSIARA DE CARVALHO CARDOSO                1002041-63.2014.5.02.0320            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
JUSSIE RICARDO SIQUEIRA                     0001604-06.2016.5.09.0892            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JUSSYELLEN ARAUJO MARINHO                   1021209-38.2019.8.26.0003            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
JUTAI DA SILVA BARBOSA                      0000379-64.2017.5.05.0006            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
JUVENAL CEZAR CAETANO NETO                  0010095-58.2019.8.08.0347            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF VITÓRIA                                       Yes              No               No
JUVENAL MELVINO DA SILVA NETO               0216043-49.2019.8.05.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              No               No
JUVENAL NORBERTO DA SILVA JUNIOR            0700015-16.2020.8.07.0014            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
JUVENAL NORBERTO DA SILVA JUNIOR            0700015-16.2020.8.07.0014            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
JUVENIA MENGARDA MOMM                       0300889-55.2017.8.24.0125            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF ITAPEMA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
JUVERCINO BATISTA JUNIOR                    5092848-73.2020.8.09.0007            CHANGE                              CIVIL COURT OF ANÁPOLIS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KADU ALEXANDRE REIS                         0302335-30.2019.8.24.0091            CANCELLATION                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
KADU AUGUSTO DE MARTINS E LOURENCO                                               CIVIL LITIGATION - FLIGHT
ARCHILLIA                                   1003044-33.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
KADU DE OLIVEIRA BERGENTAU                  0003886-60.2018.8.21.6001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
KADU RAUTH HIDALGO                          0004646-73.2020.8.16.0182            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KAEL WEINGARTNER CHAGAS                     1010474-12.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KAEL WEINGARTNER CHAGAS                     1010474-12.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KAIKE AUGUSTO MACHADO                       0000193-84.2020.8.26.0011            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KAIKY APOSTOLO MENEZES                      8038404-05.2019.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KAILANE LIVRAMENTO SOUZA                    0000591-28.2020.8.05.0201            CHANGE                              CIVIL COURT OF PORTO SEGURO                                  Yes              No               No

KAINA VINICIOS SANTOS DE SOUZA                0216848-02.2019.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
KAIO BRUNELLI SILVA DE MOURA                  5000015-02.2020.8.13.0435          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MORADA NOVA DE MINAS                           Yes              Yes              No
KAIO BRUNELLI SILVA DE MOURA                  5000015-02.2020.8.13.0435          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MORADA NOVA DE MINAS                           Yes              Yes              No
KAIO REGIS FERREIRA DA SILVA                  1045419-59.2019.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KAIO VICTOR MOREIRA SILVA NUNES               0803507-53.2018.8.15.0731          CANCELLATION                       CIVIL COURT OF CABEDELO                                       Yes              No               No
KAIQUE AUGUSTO PEDROSA SOUZA                  0000616-80.2018.5.19.0004          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

KAIQUE HEILBUTH                               5112351-52.2019.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KALI MUNDIN DIAS DE JESUS                     7003282-37.2020.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
KALIL CESAR MARAO                             1005912-25.2019.8.26.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ANDRADINA                                      Yes              No               No
KALINA LIGIA ALMEIDA DE ANDRADE                                                  CIVIL LITIGATION - FLIGHT
BEZERRA CAVALCANTI                            0842438-64.2019.8.15.2001          CANCELLATION                       CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
KALINE MARIA TEIXEIRA DE HOLANDA
FRAGOSO                                       0712686-22.2018.8.02.0001          CIVIL LITIGATION - CREW            CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KALINKA KELCIANE TEIXEIRA DE BRITO            0800383-05.2019.8.18.0162          CHANGE                             CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KALITA ROSA DIAS DE ARAUJO                    1001925-10.2020.8.26.0003          CHANGE                             CIVIL COURT OF SÃO PAULO                                      Yes              No               No




                                                                                                         607 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 728 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
KALITA ROSA DIAS DE ARAUJO                 1001925-10.2020.8.26.0003            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
KALLAHAM NASCIMENTO SOARES COELHO          0800452-08.2020.8.10.0006            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO LUÍS                                      Yes              Yes              No
KALLAHAM NASCIMENTO SOARES COELHO          0800452-08.2020.8.10.0006            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO LUÍS                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
KALLEB DE SOUZA GOMES                      0035260-48.2018.8.27.2729            CANCELLATION                        CIVIL COURT OF PALMAS                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
KALYNE DE OLIVEIRA CARVALHO                0705616-82.2020.8.07.0020            CHANGE                              CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
KAMILA ANTUNES ALVES                       5007106-57.2017.8.13.0433            RESERVATION                         CIVIL COURT OF MONTES CLAROS                                 Yes              No               No

KAMILA CORREA                                5000783-61.2020.8.24.0033           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ITAJAÍ                                           Yes              Yes              No

KAMILA CORREA                                5000783-61.2020.8.24.0033           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ITAJAÍ                                           Yes              Yes              No

KAMILA DE ALMEIDA BATAGLIN                   0805541-95.2019.8.12.0101           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF DOURADOS                                       Yes              No               No
KAMILA GALLI ALDERETE SANSON                 0001664-97.2016.5.09.0303           INDIVIDUAL LABOR CLAIM            FORUM TRABALHISTA DE FOZ DO IGUACU                            Yes              Yes              No
KAMILA GONCALVES SACRAMENTO                  51.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KAMILA MACHADO BRISCH                        1065480-38.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KAMILA NUNES FARIA                           1021933-11.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
KAMILA SILVA DO VASCO CRUZ                   1000961-15.2015.5.02.0713           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
KAMILA SOMBRA PORTELA MAGALHAES              0628610-32.2019.8.04.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KAMILLA DE CASTRO GUSMAO                     35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
KAMILLA ESTEVES DE DEUS                      5179170-13.2018.8.09.0025           IMPEDIMENT                        CIVIL COURT OF CALDAS NOVAS                                   Yes              No               No
KAMILLA MAGGIONI                             0021662-44.2015.5.04.0006           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KANANDA MOTTA RAIA PAGAN                     0175513-13.2019.8.19.0001           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
KANON SALOMAO DE CARVALHO DELA                                                   CIVIL LITIGATION - FLIGHT
TORRE                                        1000585-02.2020.8.26.0045           CANCELLATION                      CIVIL COURT OF ARUJÁ                                          Yes              Yes              No
KANON SALOMAO DE CARVALHO DELA                                                   CIVIL LITIGATION - FLIGHT
TORRE                                        1000592-91.2020.8.26.0045           CANCELLATION                      CIVIL COURT OF ARUJÁ                                          Yes              No               No
KANON SALOMAO DE CARVALHO DELA                                                   CIVIL LITIGATION - FLIGHT
TORRE                                        1000585-02.2020.8.26.0045           CANCELLATION                      CIVIL COURT OF ARUJÁ                                          Yes              Yes              No
KARAN GARCIA MAUAD CAVALLERO                 0815892-39.2019.8.12.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
KAREM BARRETO FERNANDES                      0002915-52.2020.8.19.0087           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO GONÇALO                                    Yes              No               No
KAREN                                        35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
KAREN                                        35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
KAREN AUGUSTO                                0011258-82.2016.5.15.0008           INDIVIDUAL LABOR CLAIM            VARA DO TRABALHO DE SÃO CARLOS                                Yes              Yes              No
KAREN BARRETO FROTA                          1113399-20.2019.8.26.0100           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
KAREN BEATRIZ GHETTI RECH                    20200601088                         CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KAREN CARVALHO ALBUQUERQUE                   0012466-20.2020.8.19.0002           CHANGE                            CIVIL COURT OF NITERÓI                                        Yes              No               No
KAREN CHRISTIANE COSTA                       0000104-02.2018.5.12.0034           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
KAREN CYBELE ZECA                            1001287-90.2020.8.26.0224           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
KAREN DE ATHAYDE CASTANHO VEGA               1003457-19.2020.8.26.0003           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                         608 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 729 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TICKET /
KAREN DE ATHAYDE CASTANHO VEGA            1003457-19.2020.8.26.0003            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No

KAREN DE SIQUEIRA FERREIRA AVILA             0005771-52.2019.8.19.0045           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RESENDE                                         Yes              No               No
KAREN KAORI NAKASHIMA                        1002372-57.2020.8.26.0048           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF ATIBAIA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KAREN KAROLINE DE OLIVEIRA MOURA             0710882-19.2018.8.02.0001           CANCELLATION                    CIVIL COURT OF MACEIÓ                                          Yes              No               No

KAREN LAU ARAUJO                             1003620-90.2020.8.26.0005           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              Yes              No

KAREN LAU ARAUJO                             1003620-90.2020.8.26.0005           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              Yes              No
KAREN LUCIA CORDEIRO ANDERSEN                0023732-64.2019.8.16.0182           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF CURITIBA                                        Yes              No               No

KAREN NATYARA PALITOT BANDEIRA               0868082-09.2019.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
KAREN PATRICIA MELO MARTINS                  5005373-38.2019.8.24.0091           IMPEDIMENT                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
KAREN THIEMY TOMINAGA                        1000857-71.2016.5.02.0718           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                                 CIVIL LITIGATION - ON-BOARD
KAREN VERA KHAFIF SHAYO                      1006790-76.2020.8.26.0100           SERVICE                           CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
KAREN YOSHIURA OBA                           0002688-52.2020.8.16.0182           RESERVATION                       CIVIL COURT OF CURITIBA                                      Yes              No               No
KARGA FÁCIL LOGÍSTICA E TRANSPORTES
LTDA - EPP                                   1003618-68.2016.8.26.0003           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KARIANE FORTES DE OLIVEIRA MATTOS            0006959-04.2019.8.19.0038           CANCELLATION                      CIVIL COURT OF NOVA IGUAÇU                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KARIANE FORTES DE OLIVEIRA MATTOS            0006959-04.2019.8.19.0038           CANCELLATION                      CIVIL COURT OF NOVA IGUAÇU                                   Yes              No               No

KARIN CYNIRA CARVALHO BARBOSA GARCIA         0033621-72.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              No               No
KARIN DANIELA PEREIRA                        0002110-77.2014.5.02.0073           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                      Yes              Yes              No

KARIN FREINSILBER GRECO                      1041081-42.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
KARIN STAHR BERMUDES                         32.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VITÓRIA                                       Yes              No               No
KARIN WERNER ARINS                           1001329-89.2017.5.02.0701           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
KARIN WUNDERLICH CASEMIRO                    1024911-58.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
KARINA ALE                                   1002052-39.2016.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
KARINA ALVES PEREIRA                         1002204-46.2014.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
KARINA APARECIDA DA CRUZ MORTARIS            1000190-25.2019.8.26.0213           IMPEDIMENT                        CIVIL COURT OF GUARÁ                                         Yes              No               No
KARINA BARBOSA XAVIER                        0012555-06.2017.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KARINA CALCA MANDAJI                         1010936-21.2020.8.26.0114           CANCELLATION                      CIVIL COURT OF CAMPINAS                                      Yes              No               No
KARINA CARDOZO RIBEIRO                       35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KARINA DE MELO DE SOUZA LEAO BARROS          1032095-02.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KARINA GABRIELA GIRON                        7051449-22.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No
KARINA GRANCO CORREA                         0001719-32.2020.8.26.0320           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF LIMEIRA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KARINA HENRIQUE DOS SANTOS                   0702029-38.2019.8.02.0081           CHANGE                            CIVIL COURT OF MACEIÓ                                        Yes              No               No



                                                                                                        609 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 730 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
KARINA INDALENCIO BATISTA                  0005768-14.2019.8.16.0035            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                          Yes              No               No

KARINA ISABEL DA SILVA SPESSATO              5021037-72.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                     Yes              No               No
KARINA KARNIOL MARCHTEIN                     0000913-36.2020.8.26.0016           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO PAULO                                        Yes              No               No

KARINA LEMOS SOARES OTTZ                     0010441-72.2020.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GUARAPARI                                        Yes              Yes              No

KARINA LEMOS SOARES OTTZ                     0010441-72.2020.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GUARAPARI                                        Yes              Yes              No

KARINA MACHADO DA SILVA                      9001588-45.2019.8.21.0006           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CACHOEIRA DO SUL                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KARINA MARIA DE GODOI                        5032612-23.2020.8.09.0051           CHANGE                          CIVIL COURT OF GOIÂNIA                                          Yes              No               No
KARINA MIRANDA BRUNELLI KASAI                5168237-36.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No

KARINA PEREIRA SANTOS                        7003571-67.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
KARINA RAMOS DE MEDEIROS                     5006311-96.2020.8.24.0091           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KARINA RODRIGUES DUPIN                       5004937-46.2019.8.13.0686           CANCELLATION                      CIVIL COURT OF TEÓFILO OTONI                                  Yes              No               No
KARINA SANTIAGO SALGADO                      0000366-83.2019.5.20.0004           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
KARINA SANTIAGO SALGADO                      0000146-85.2019.5.20.0004           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
KARINA SANTOS BARTHOLO BEZERRA               0600196-03.2020.8.01.0070           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO BRANCO                                     Yes              No               No
KARINA SILVA RODRIGUES                       0001524-85.2013.5.02.0037           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
KARINA SILVEIRA SILVA                        0803994-96.2020.8.20.5004           CANCELLATION                      CIVIL COURT OF NATAL                                          Yes              No               No
KARINA SOARES DE CASTRO BEZERRA              0001086-14.2016.5.21.0041           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE NATAL                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
KARINA VIANA LEONARDELLI                     7011503-09.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              No               No

KARINA VICENTINE NICOLA                      0008485-09.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
KARINA ZIEGLER                               5044107-21.2019.8.21.0001           RESERVATION                     CIVIL COURT OF PORTO ALEGRE                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KARINE ALVES RESENDE TANNUS                  5004978-28.2020.8.13.0702           CANCELLATION                    CIVIL COURT OF UBERLÂNDIA                                       Yes              No               No

KARINE ARAUJO RIBEIRO                        7006314-50.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KARINE ARIELY DOS SANTOS SIQUEIRA            1009841-23.2019.8.26.0297           CANCELLATION                      CIVIL COURT OF JALES                                          Yes              No               No
KARINE BAHIA DE ABOIM                        0002657-13.2011.5.02.0077           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
KARINE DA SILVA RESENDE                      0038781-78.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KARINE FERREIRA DE FIGUEIREDO                5006610-18.2020.8.13.0079           CANCELLATION                      CIVIL COURT OF CONTAGEM                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KARINE GALVAO SMADJA                         0018229-23.2019.8.16.0001           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KARINE NEVES DE OLIVEIRA FARIAS              3002845-39.2019.8.06.0003           OVERBOOKING                       CIVIL COURT OF FORTALEZA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
KARINE NEVES DE OLIVEIRA FARIAS              3002845-39.2019.8.06.0003           OVERBOOKING                       CIVIL COURT OF FORTALEZA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
KARINE OLIVEIRA DE ARAUJO                    0035067-13.2020.8.05.0001           COLLECTION                        CIVIL COURT OF SALVADOR                                       Yes              No               No



                                                                                                         610 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 731 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
KARINE PESSIMILIO LAIBER FERRI             5003496-96.2019.8.08.0030            CANCELLATION                        CIVIL COURT OF LINHARES                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
KARINE PESSIMILIO LAIBER FERRI             5003496-96.2019.8.08.0030            CANCELLATION                        CIVIL COURT OF LINHARES                                      Yes              Yes              No

KARINE RIBEIRO DO NASCIMENTO                 7000987-97.2020.8.22.0010           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ROLIM DE MOURA                                   Yes              Yes              No

KARINE RIBEIRO DO NASCIMENTO                 7000987-97.2020.8.22.0010           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ROLIM DE MOURA                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
KARINE RIBEIRO SANTIN                        1004964-18.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
KARINE RIBEIRO SILVA                         3000028-90.2020.8.06.0221           COLLECTION                        CIVIL COURT OF FORTALEZA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
KARINE RIBEIRO SILVA                         3000028-90.2020.8.06.0221           COLLECTION                        CIVIL COURT OF FORTALEZA                                      Yes              Yes              No
KARINE RODRIGUES AFONSECA                    0708120-73.2020.8.07.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
KARINE RODRIGUES AFONSECA                    0708120-73.2020.8.07.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
KARINE RUSSO                                 35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KARINE SANTANA RESENDE                       0038785-18.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
KARINE SANTOS LUZ                            0019486-47.2018.8.27.2706           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ARAGUAÍNA                                      Yes              No               No
KARINI REGINA NUNES                          0000489-41.2018.5.12.0036           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
KARINY DA SILVA CORDEIRO                     7005209-97.2018.8.22.0004           CANCELLATION                      CIVIL COURT OF OURO PRETO DO OESTE                            Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
KARL BENCHIMOL XAVIER DO NASCIMENTO          0004134-43.2019.8.13.0430           LITIGATION - CIVIL                CIVIL COURT OF MONTE BELO                                     Yes              No               No
KARLA ANDRESSA SCHREINER ZAGARE              1002171-28.2015.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
KARLA CAMILA DE SOUZA                        1001021-90.2018.5.02.0063           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
KARLA CAROLINE RIBEIRO DE OLIVEIRA           5119096-76.2020.8.09.0007           CHANGE                            CIVIL COURT OF ANÁPOLIS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KARLA CIBELLE TENORIO DE BRITO               0034532-28.2019.8.19.0002           CANCELLATION                      CIVIL COURT OF NITERÓI                                        Yes              No               No
KARLA CRISTINA TAVARES DE SOUZA              0304603-41.2019.8.24.0064           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
KARLA CRISTINE FERNANDES ALMEIDA DE                                              CIVIL LITIGATION - TICKET /
GUSMAO                                       0701524-17.2019.8.02.0091           RESERVATION                       CIVIL COURT OF MACEIÓ                                         Yes              No               No
KARLA CUSINATO HERMANN                       5000277-89.2020.8.21.3001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
KARLA DE CASTRO NASCIMENTO ABREU             0003684-27.2019.8.19.0077           RESERVATION                       CIVIL COURT OF SEROPÉDICA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
KARLA FEITOSA ARAUJO                         0001693-48.2020.8.25.0001           RESERVATION                       CIVIL COURT OF ARACAJU                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
KARLA FEITOSA ARAUJO                         0001693-48.2020.8.25.0001           RESERVATION                       CIVIL COURT OF ARACAJU                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
KARLA GOUVEIA DE ARAUJO                      0873716-83.2019.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
KARLA GRAZYELLE SOUSA E SANTOS               0001119-15.2016.5.10.0007           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
KARLA JULIANA DA SILVA COSTA                 0000295-76.2019.5.13.0004           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                             Yes              Yes              No

KARLA KAMILA YAMAMOTO                        0004670-31.2020.8.16.0173           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF UMUARAMA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
KARLA KESSIA DE LIMA PEREIRA                 0005510-33.2019.8.27.2707           RESERVATION                     CIVIL COURT OF ARAGUATINS                                       Yes              No               No




                                                                                                         611 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 732 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
KARLA LEONARA DO NASCIMENTO BRAGA          23.001.001.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
KARLA MARIANA XAVIER LOPES CAMPOS          1129516-86.2019.8.26.0100            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

KARLA PEREIRA CHELONI DUMAS                  0003302-89.2020.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KARLA PRISCILA DE SOUZA SILVA                0832036-04.2019.8.20.5001           CANCELLATION                      CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
KARLA REJANE CANOVA                          0001467-48.2020.8.26.0152           FIDELIDADE PROGRAM                CIVIL COURT OF COTIA                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KARLA RENATA SACRE DE CAMPOS SOUTO           8050856-16.2018.8.11.0001           CANCELLATION                      CIVIL COURT OF CUIABÁ                                         Yes              No               No
KARLA SALDANHA DA SILVA                      1384154-9                           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
KARLA SALDANHA DA SILVA                      1384154-9                           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KARLA VANESSA DE OMENA GONZAGA               0700919-13.2019.8.02.0078           CHANGE                            CIVIL COURT OF MACEIÓ                                         Yes              No               No
KARLA WERNER ARINS                           1001614-59.2015.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
KARLESSO NESPOLI RODRIGUES                   0006400-49.2019.8.01.0070           IMPEDIMENT                        CIVIL COURT OF RIO BRANCO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KARLINE BEBER BRANCO                         5000390-42.2019.8.24.0011           CANCELLATION                      CIVIL COURT OF BRUSQUE                                        Yes              No               No

KARLLA DANIELLY LUZ SOUSA LANA               1000991-75.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                         Yes              No               No
KARLLA RODRIGO SILVA                         5165352-55.2015.8.09.0071           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF HIDROLÂNDIA                                    Yes              No               No
KAROLAYNE PEREIRA DE LIMA                    5101842-34.2015.8.09.0050           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIANÉSIA                                      Yes              No               No
KAROLAYNNE KLEIN                             1397341-7                           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOIÂNIA                                        Yes              No               No

KAROLINA BEATRIZ LEITE DE DEUS               0011369-53.2020.8.08.0725           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SERRA                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KAROLINA DE ALMEIDA FELIX SANTOS             1070975-63.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
KAROLINA FARIAS DE ANDRADE FREIRE            3001104-61.2019.8.06.0003           LITIGATION - CIVIL                CIVIL COURT OF FORTALEZA                                      Yes              No               No
KAROLINA OLDRA                               9008707-45.2019.8.21.0010           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No
KAROLINA VILLAR SCHUBERT ALVES               0021049-15.2019.8.16.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              No               No
KAROLINE ALMEIDA DE OLIVEIRA                 21.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
KAROLINE ALMEIDA DE OLIVEIRA                 21.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
KAROLINE ANDRADE VITORIO LOYOLA              29.001.004.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              No               No
KAROLINE ANDRADE VITORIO LOYOLA              0043926-18.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              No               No

KAROLINE CARVALHO DORNELAS                   1002651-67.2017.8.11.0015           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SINOP                                          Yes              No               No
KAROLINE DE MATOS SARNEY SOARES              0005945-63.2010.8.10.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
KAROLINE ELOISE MANJINSKI CHEROBIM           0022620-64.2019.8.16.0019           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PONTA GROSSA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
KAROLINE KELLY DA SILVA SANTOS               0803229-94.2015.8.15.0751           IMPEDIMENT                        CIVIL COURT OF BAYEUX                                         Yes              No               No
KAROLINE LEMOS DE OLIVEIRA QUEIROGA          3000627-06.2017.8.06.0004           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                      Yes              No               No
KAROLINE MACIEL DOS SANTOS                   5002054-59.2020.8.24.0113           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMBORIÚ                                       Yes              No               No
KAROLINE PEREIRA DA SILVA                    0003252-80.2020.8.05.0103           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ILHÉUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KAROLINE RODRIGUES ROSA                      1120738-30.2019.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No




                                                                                                         612 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 733 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
KAROLINE SOARES RONCHI COLOMBO            5000205-74.2019.8.24.0020            CHANGE                              CIVIL COURT OF CRICIÚMA                                      Yes              No               No
KAROLINE STROGURSKI DA SILVA              0021261-40.2018.5.04.0006            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

KAROLINE UCHOA RAMALHO                       0004418-51.2020.8.19.0203           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No

KAROLINE UCHOA RAMALHO                       0022032-93.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No

KAROLINNE SOUZA MONTEIRO                     0830584-59.2019.8.15.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPINA GRANDE                                Yes              No               No
KAROLLYNE DE LIMA SANTANA                    0033919-55.2019.8.05.0080           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
KAROLYNE CESARIO DE ARAUJO QUEIROZ           0812573-95.2019.8.20.5124           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PARNAMIRIM                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
KAROLYNE FANTIN GUERRA                       0013561-26.2020.8.08.0347           RESERVATION                       CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KAROLYNE LIMA MAGALHAES                      3003288-87.2019.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KAROLYNE THAINA SOARES DE SOUZA              0715339-85.2020.8.07.0001           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                      Yes              No               No

KASSEN ALI HAMMOUD                           1018605-93.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KASSI A MELO DE ANDRADE                      0619466-34.2019.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
KASSIA ALENA GONCALVES MALIZIA               0635852-42.2019.8.04.0015           RESERVATION                       CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
KASSIA LIMA NASCIMENTO                       1000875-08.2020.8.26.0048           IMPEDIMENT                        CIVIL COURT OF ATIBAIA                                       Yes              No               No
KASSYO FIRMO DIETER                          9000513-73.2019.8.21.0166           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF IVOTI                                         Yes              No               No
KATARINA ALVES DE SOUZA SILVA                0002675-86.2014.5.02.0058           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
KATARINA ALVES DE SOUZA SILVA                0003110-94.2013.5.02.0058           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
KATE BARBOSA KAUARK                          0031493-79.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
KATE BARBOSA RAMOS VITOR                     0011750-51.2014.5.01.0035           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
KATELINE DE OLIVEIRA SANTOS ROSA             0802100-23.2016.8.12.0001           RESERVATION                       CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
KATHERIN STEFI REX                           9000122-88.2020.8.21.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ALVORADA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KATHERINA LEWANDOWSKI                        1051447-43.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
KATHERINE GIOVANNA RAMIREZ LUNA              0010919-32.2015.5.01.0014           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO 1ª REGIÃO                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
KATHERINE SIMOES PINHEIRO                    5000998-24.2020.8.13.0686           RESERVATION                       CIVIL COURT OF TEÓFILO OTONI                                 Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
KATHIA DOS SANTOS OLIVEIRA                   0655157-20.2020.8.04.0001           COLLECTION                        CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
KATHIA PAULA MATOS GUERRA                    0633645-70.2019.8.04.0015           LITIGATION - CIVIL                CIVIL COURT OF MANAUS                                        Yes              No               No
KATHLEEN DE LIMA ARRUDA                      1001059-91.2017.5.02.0078           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - ZONA SUL                      Yes              No               No
KATHLEEN GADELHA MARQUES                     0807528-74.2020.8.15.2001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
KATHLEN FELIX MARTINS                        0011072-44.2015.5.01.0021           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
KATHLLEN LAYS DA SILVA CUNHA                 7012915-72.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
KATHRYN ORBERG BEECK                         0005856-96.2019.8.26.0286           COMFORT                           CIVIL COURT OF ITU                                           Yes              No               No



                                                                                                        613 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 734 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
KATHYANNE EDUARDA REICHENBACH DE
FREITAS                                    0032675-81.2019.8.08.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
KATIA AMELIA DE ARCHANJO CAMPOS            1004963-33.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

KATIA ANUNCIACAO DA SILVA                    0002279-32.2020.8.16.0035           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                           Yes              No               No
KATIA AUGUSTA DE OLIVEIRA MELO               1001469-31.2014.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                No               Yes              Yes
                                                                                 CIVIL LITIGATION - FLIGHT
KATIA BITTENCOURT SANTOS                     0003981-29.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
KATIA BITTENCOURT SANTOS                     0003981-29.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              Yes              No

KATIA BRASIL REIS                            0025014-52.2019.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
KATIA CAROLINA OLIVEIRA                      0021120-63.2019.8.16.0018           RESERVATION                       CIVIL COURT OF MARINGÁ                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
KATIA CAROLINA OLIVEIRA                      0021120-63.2019.8.16.0018           RESERVATION                       CIVIL COURT OF MARINGÁ                                        Yes              Yes              No
KATIA CILENE DA SILVA CARDOSO                0000238-63.2020.5.10.0018           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
KATIA CILENE PEREIRA PADIN                   42.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
KATIA CILENE PEREIRA PADIN                   42.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KATIA CILENE PERNA AMARAL OLIVEIRA           0210319-64.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
KATIA CRISTINA DE ALMEIDA BRITO              26.001.061.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RECIFE                                         Yes              No               No

KATIA CRISTINE DE SOUZA,                     5051159-14.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                          Yes              No               No

KATIA DAIANE YANO MENDONCA                   0002439-91.2020.8.16.0056           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMBÉ                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KATIA DE ARAUJO MELO                         0004109-27.2020.8.05.0039           CHANGE                            CIVIL COURT OF CAMAÇARI                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KÁTIA DE OLIVEIRA PEDRA LOPES                0818277-57.2019.8.12.0001           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
KATIA DE SOUSA DE MELO                       1000964-25.2014.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
KATIA DERALDINA RIBEIRO RODRIGUES                                                CIVIL LITIGATION - FLIGHT
CARNEIRO                                     0015541-60.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KATIA FABIOLA DE CARVALHO HENRIQUES          5012105-82.2019.8.13.0433           CANCELLATION                      CIVIL COURT OF MONTES CLAROS                                  Yes              No               No
KATIA GLORIA LOURENCO FERREIRA                                                   CIVIL LITIGATION - FLIGHT
MARQUES                                      0038721-18.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
KATIA HELENA LOURENCO DE FARIA               0601128-88.2020.8.01.0070           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO BRANCO                                     Yes              Yes              No
KATIA HELENA LOURENCO DE FARIA               0601128-88.2020.8.01.0070           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO BRANCO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
KATIA ISHIMARU ORRICO                        0004921-07.2019.8.25.0085           COLLECTION                        CIVIL COURT OF ARACAJU                                        Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
KATIA JASMIN TAWIL                           0126135-78.2019.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                       Yes              No               No
KATIA MARIA DE OLIVEIRA                      0004718-38.2019.8.24.0064           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
KATIA MARIKO AKICO                           0006828-88.2018.8.27.2706           IMPEDIMENT                        CIVIL COURT OF ARAGUAÍNA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KATIA MERELLI                                0031253-95.2019.8.19.0208           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
KATIA REGINA PEREIRA DOS SANTOS              1000847-97.2015.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No



                                                                                                         614 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 735 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

KATIA REGINA REGO DA SILVA                   0022557-82.2019.8.19.0204          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
KATIA REGINA SOUZA DE MORAES                 0754532-96.2019.8.07.0016          CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF BRASÍLIA                                           Yes              No               No
                                                                                CIVIL LITIGATION - TAM
KATIA REGINA TRIBESS SCHARF                  0801124-98.2012.8.24.0008          FIDELIDADE PROGRAM              CIVIL COURT OF BLUMENAU                                          Yes              No               No

KATIA SILENE MANOEL DE OLIVEIRA MOREIRA 0010752-18.2015.5.03.0092               INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         Yes              Yes              No
KATIA SILVA DA FONSECA                  0000659-26.2019.5.10.0006               INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
KATIA SIMOES DIAS GONCALVES                  0219020-14.2019.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
KATIANA PEREIRA DOS SANTOS                   1002211-56.2018.8.11.0041          CHANGE                             CIVIL COURT OF CUIABÁ                                         Yes              No               No

KATIUSCIA DE ARRUDA SILVEIRA DE OLIVEIRA     1004757-36.2020.8.11.0002          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF VÁRZEA GRANDE                                  Yes              No               No
KATIUSCIA FERREIRA DE SOUZA BERNAT           0706410-18.2020.8.07.0016          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
KATIUSCIA FERREIRA DE SOUZA BERNAT           0706410-18.2020.8.07.0016          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
KATIUSCIA SILVA DOS SANTOS                   0809601-13.2019.8.14.0051          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF SANTARÉM                                       Yes              No               No
KATRIN MARY HAHN                             0242700-74.2004.5.02.0005          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
KATTY SANTOS DAMARO                          1002297-30.2020.8.26.0529          CANCELLATION                       CIVIL COURT OF SANTANA DE PARNAÍBA                            Yes              No               No
KATTY VICTORIA BUSTAMANTE HINOJOSA           1001623-55.2015.5.02.0720          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
KATYANE MOREIRA DE OLIVEIRA ANDRADE          0042990-90.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
KATYLANE MARQUES BRITO                       0003001-48.2019.8.05.0022          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BARREIRAS                                      Yes              No               No

KAUA ARANHA VLAXIO                           7020269-85.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              No               No
KAUA DA COSTA BRITO SANTOS                   0856343-44.2016.8.15.2001          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF JOÃO PESSOA                                       Yes              No               No

KAUAN XAVIER OKADA                           0022117-84.2019.8.26.0562          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTOS                                            Yes              No               No

KAUANA VEBER                                 0801944-82.2020.8.20.5106          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MOSSORÓ                                           Yes              No               No

KAUANA VEBER                                 0816423-17.2019.8.20.5106          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MOSSORÓ                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
KAUANE BEATRIZ GOMES                         1001383-46.2020.8.26.0664          CHANGE                             CIVIL COURT OF VOTUPORANGA                                    Yes              No               No
KAUANNY GIOVANNA FERREIRA DA SILVA           0010100-29.2019.8.16.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF CURITIBA                                       Yes              No               No
KAUANY RODRIGUES GOMES                       35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
KAUE BORGES SANTOS                           1001886-19.2016.5.02.0311          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
KAUE DE PAULA PESSOA AGUIAR                  3002527-90.2018.8.06.0003          CANCELLATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
KAUE VITORINO DAMASCENO                      0602515-41.2020.8.01.0070          CANCELLATION                       CIVIL COURT OF RIO BRANCO                                     Yes              No               No
KAWANE EMMENDORFER PIRES                     0001198-97.2020.8.16.0148          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF ROLÂNDIA                                       Yes              No               No
KAYKE ALENCAR AZEVEDO                        7008131-23.2018.8.22.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF PORTO VELHO                                    Yes              No               No
KAYKE BRUNNO CAETANO DOS SANTOS              1001350-92.2020.8.11.0011          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MIRASSOL D'OESTE                               Yes              No               No
KAYLA RAVENY DE SOUSA CARVALHO               0004375-18.2020.8.25.0084          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF ARACAJU                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
KAYLANE LIMA DE ALMEIDA                      7009851-88.2019.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
KAYO FELIPE PENHA RIBEIRO                    0000132-33.2013.5.09.0129          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE LONDRINA                                 Yes              Yes              No
KAYRON CLAY DA SILVA CABRAL                  0661128-83.2020.8.04.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF MANAUS                                         Yes              No               No



                                                                                                        615 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 736 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - IMPROPER
KAZAN FELIPE RORIZ DE CARVALHO             7019775-89.2020.8.22.0001            COLLECTION                          CIVIL COURT OF PORTO VELHO                                   Yes              No               No

KEICHIRO LUCAS SORTE                         0711461-89.2019.8.07.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                         Yes              No               No
KEID WALERIA DA SILVA                        0002930-11.2020.8.16.0182           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF CURITIBA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KEIDE DELONGUE LOPES DE SOUZA                1000170-45.2020.8.26.0004           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No

KEIDIMAR VALERIO DE OLIVEIRA                 7002649-47.2016.8.22.0007           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CACOAL                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
KEIDY WAGNER DE OLIVEIRA CORREIA             0008684-74.2019.8.19.0055           RESERVATION                       CIVIL COURT OF SÃO PEDRO DA ALDEIA                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KEIGO A M ITAMI                              35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
KEILA ALEXANDRA ALVES                        0300528-02.2018.8.24.0061           CIVIL LITIGATION - SERVICE        CIVIL COURT OF SÃO FRANCISCO DO SUL                           Yes              No               No
KEILA BRASIL DE ALMEIDA                      0000053-23.2018.8.01.0009           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SENADOR GUIOMARD                               Yes              No               No
KEILA FERREIRA CARDOSO COSTA SILVA           0003639-54.2017.5.10.0801           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
KEILAH RAMOS ROCHA                           0245747-19.2019.8.13.0702           RESERVATION                       CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
KEILE MIRANDA SANTOS                         0000015-57.2013.5.11.0009           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - AM                                        Yes              Yes              No

KEILLA LIMA SIRQUEIRA                        0709948-07.2020.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BRASÍLIA                                       Yes              No               No
KEILLY CRISTINA GOMES DE MELO                1001125-18.2017.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
KEITY SOARES GOMES                           0001938-06.2020.8.19.0202           OVERBOOKING                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
KEITY SOARES GOMES                           0001938-06.2020.8.19.0202           OVERBOOKING                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
KELE CRISTIANE BRAGA CAMPOS BUENO            7056811-05.2019.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
KELE CRISTIANE BRAGA CAMPOS BUENO            7056811-05.2019.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
KELEM TATIANA ALIEVI                         1006642-57.2019.8.11.0055           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF TANGARÁ DA SERRA                               Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
KELEN AZEVEDO SIMOES                         33.001.035.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
KELEN CRISTINA GRUTNER                       0051700-82.2010.5.02.0034           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KELEN KRUGER                                 9002651-72.2019.8.21.0017           CANCELLATION                      CIVIL COURT OF LAJEADO                                        Yes              No               No
KELI ADRIANA FERREIRA                        1001436-35.2014.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
KELI CRISTINA HUK BUDEL                      1016382-50.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
KELI MATOS DOS SANTOS                        9001992-84.2018.8.21.0086           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CACHOEIRINHA                                   Yes              No               No
KELI ROBERTA FRANCO                          1001287-45.2019.5.02.0709           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
KELI SFALSIN GATTI                           32.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VITÓRIA                                        Yes              No               No
KELI SFALSIN GATTI                           32.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KELIA TAYNA MATOS COSTA                      7027079-76.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No

KELIN BAZIUK                                 5001581-83.2020.8.24.0045           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PALHOÇA                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KELLEN GOMES SOARES DE LIMA                  0012893-55.2020.8.08.0347           CANCELLATION                    CIVIL COURT OF VITÓRIA                                          Yes              No               No
KELLEN PLEIN KNECHTEL                        0008724-81.2020.8.16.0030           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF FOZ DO IGUAÇU                                    Yes              No               No



                                                                                                         616 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 737 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
KELLIANY COSTA CARVALHO                    0800160-87.2020.8.10.0114            OVERBOOKING                         CIVIL COURT OF RIACHÃO                                       Yes              No               No

KELLIANY COSTA CARVALHO                      0801382-27.2019.8.10.0114           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIACHÃO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
KELLIANY GOSSON ELIAS DE MACEDO              0809039-18.2019.8.20.5004           RESERVATION                       CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
KELLMA KARINE SILVEIRA LAVOR                 3000226-02.2020.8.06.0004           RESERVATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KELLY ARAUJO SIMOES                          1006188-57.2020.8.26.0562           CANCELLATION                      CIVIL COURT OF SANTOS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KELLY AZEVEDO GOMES                          0020525-02.2019.8.08.0725           CHANGE                            CIVIL COURT OF SERRA                                          Yes              No               No
KELLY CHRISTINE ANGELICO DE CARVALHO
COSTA                                        0013291-19.2015.8.19.0202           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
KELLY CRISTIANE FARINA RIOS                  35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
KELLY CRISTIANE FARINA RIOS                  35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
KELLY CRISTIANE FARINA RIOS                  35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KELLY CRISTINA BARROS SOUSA                  1014163-22.2019.8.26.0577           CHANGE                            CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KELLY CRISTINA COSTA PRATES                  1068907-43.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
KELLY CRISTINA DE BARROS TEIXEIRA            1000910-03.2016.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
KELLY CRISTINA FERREIRA DE JESUS             1001754-19.2017.5.02.0701           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DA ZONA SUL                                 Yes              No               No
KELLY CRISTINA LIMA DIAS                     0001127-34.2013.5.02.0002           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No
KELLY CRISTINA MELO DALL AGNOL               1000667-95.2017.5.02.0711           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
KELLY CRISTINA PINHEIRO BARROS               7053808-42.2019.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              No               No

KELLY CRISTINA VACCHIANO                     1040641-43.2019.8.11.0041           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                         Yes              No               No
KELLY CRISTINE BLASQUES FERNANDES            1000756-31.2019.8.26.0291           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF JABOTICABAL                                    Yes              No               No
KELLY CRISTINE BLASQUES FERNANDES            1001461-29.2019.8.26.0291           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JABOTICABAL                                    Yes              No               No
KELLY CRISTINE DE OLIVEIRA                   1001475-70.2016.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
KELLY CRISTINE PEREIRA RIBEIRO MARTINS       1012957-07.2019.8.26.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KELLY DANNYELLE BRAGA CASTELO BRANCO         0011837-13.2019.8.18.0001           CANCELLATION                      CIVIL COURT OF TERESINA                                       Yes              No               No
KELLY DOS SANTOS RODRIGUES AMBROZIO          0100216-38.2020.5.01.0026           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
KELLY DOS SANTOS RODRIGUES AMBROZIO          0100301-24.2020.5.01.0026           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
KELLY FERNANDA CARVALHO                      0010834-53.2016.5.03.0144           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         Yes              Yes              No

KELLY FERNANDA DA SILVA GARCIA               1001009-36.2020.8.26.0565           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO CAETANO DO SUL                             Yes              No               No
KELLY FERNANDES AGUIAR                       1002021-25.2016.5.02.0701           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KELLY KARINY SOARES PAMPLONA                 52.016.001.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF ANÁPOLIS                                       Yes              No               No
KELLY MARIA SILVA DE OLIVEIRA                0000285-86.2011.5.02.0014           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
KELLY OLIVEIRA SANTOS                        0000980-05.2020.8.19.0207           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KELLY ORTENZI ALFINITO                       0011706-32.2020.8.19.0209           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

KELLY PATRICIA VIANA DE ABREU PROCOPIO       35.004.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                            Yes              No               No
KELLY PROSPERO DOS SANTOS CAVALCANTI         1001698-67.2014.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                No               Yes              Yes



                                                                                                         617 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 738 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
KELLY REGINA PEREIRA DE SANTANA            0000216-23.2016.5.11.0016            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE MANAUS - AM                             Yes              Yes              No
KELLY REIMANN LINS                         1002055-73.2016.5.02.0321            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
KELLY RODRIGUES DE SOUSA BURGOS            0813150-95.2019.8.10.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
KELLY SUSANE COSTA DIAS                    0843658-83.2019.8.14.0301            CHANGE                              CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
KELLY TREVISAN ALVES                       1010805-91.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
KELLYNNE LUSTOSA ARAUJO                    0703719-31.2020.8.07.0016            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
KELLYNNE LUSTOSA ARAUJO                    0703719-31.2020.8.07.0016            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
KELLYTHON YUSSEF PINHEIRO SANTOS           1001599-04.2017.5.02.0317            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

KELMA COSTA AMARO DE FREITAS                 0600410-91.2020.8.01.0070           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO BRANCO                                       Yes              Yes              No

KELMA COSTA AMARO DE FREITAS                 0600410-91.2020.8.01.0070           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO BRANCO                                       Yes              Yes              No

KELVIN POUBEL MAFFORT DA ROCHA               0016319-63.2019.8.19.0037           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NOVA FRIBURGO                                    Yes              Yes              No

KELVIN POUBEL MAFFORT DA ROCHA               0016319-63.2019.8.19.0037           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NOVA FRIBURGO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
KELVIN SILVA UCHOA                           0008092-39.2019.8.03.0002           IMPEDIMENT                        CIVIL COURT OF SANTANA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
KELVY ARAUJO DE SOUSA                        35.001.003.XX-XXXXXXX               COMFORT                           CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
KELVY ARAUJO DE SOUSA                        35.001.003.XX-XXXXXXX               COMFORT                           CIVIL COURT OF SÃO PAULO                                      Yes              No               No
KEMPIS VALDEMAR RIBEIRO                      1000575-06.2016.5.02.0048           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
KENEDY MIRANDA DOMINGOS                      5595589-28.2019.8.09.0051           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
KENGI ENRIQUE ORTEGA RODRIGUEZ               0010208-82.2020.8.16.0014           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF LONDRINA                                       Yes              No               No
KENIA FRANCIELI DOMBROSKI DOS SANTOS         7000511-83.2020.8.22.0002           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF ARIQUEMES                                      Yes              No               No
KENIA FRANCIELI DOMBROSKI DOS SANTOS         7000511-83.2020.8.22.0002           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF ARIQUEMES                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KENIA OLIVEIRA ROSARIO                       9000189-87.2020.8.21.4001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
KENIA ROSA DE SOUZA                          52.005.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO VERDE                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KENIO AUGUSTO AZEVEDO LUSTOSA                0701202-41.2020.8.07.0020           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
KENIO AUGUSTO AZEVEDO LUSTOSA                0701202-41.2020.8.07.0020           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No

KENISHI RODRIGO INUKAMI                      0036581-26.2018.8.05.0080           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KENNEDY DA SILVA BATISTA                     1014092-62.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KENNEDY DA SILVA BATISTA                     1014092-62.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
KENNEDY DE ARAUJO SANTOS                     0000457-88.2019.5.08.0011           INDIVIDUAL LABOR CLAIM            FÓRUM CÍVEL                                                   Yes              No               No
KENNEDY GUTIERREZ ZERTUS                     1004590-05.2020.8.26.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
KENNEDY JUNIO DA SILVA SANTOS                0001394-72.2012.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                      Yes              Yes              No
KENNEDY OLIVEIRA RIOS                        0000080-20.2020.5.10.0014           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
KENNEDY OLIVEIRA RIOS                        0000079-35.2020.5.10.0014           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
KENNEDY OLIVEIRA RIOS                        0000081-05.2020.5.10.0014           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No



                                                                                                         618 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 739 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
KENYA GAMA SOMMERFELD                      0003689-46.2020.8.19.0002            CANCELLATION                        CIVIL COURT OF NITERÓI                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
KENYA MARIA SOUSA SAMPAIO                  0707474-63.2020.8.07.0016            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                                                    TRIBUNAL REGIONAL DO TRABALHO DA 21ª REGIÃO -
KERGINALDO FRAGA NASCIMENTO                0210107-52.2013.5.21.0003            INDIVIDUAL LABOR CLAIM              NATAL                                                        Yes              Yes              No
KERICK ROBERY LEITE DE SOUSA               0061231-60.2014.8.15.2001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
KERLEY LELIS FERREIRA                      0011642-87.2018.5.03.0144            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

KERLISON PAIVA GUEDES                        0654107-56.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                           Yes              Yes              No

KERLISON PAIVA GUEDES                        0654107-56.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                         Yes              Yes              No
KERLON DOS SANTOS ARAUJO                     0800212-27.2019.8.18.0169           CIVIL LITIGATION - CARGO          CIVIL COURT OF TERESINA                                       Yes              No               No
KERLON DOS SANTOS ARAUJO                     0800171-60.2019.8.18.0169           CIVIL LITIGATION - CARGO          CIVIL COURT OF TERESINA                                       Yes              No               No
KETER COMERCIAL E IMPORTADORA LTDA           1009841-32.2019.8.26.0003           CIVIL LITIGATION - GENERAL        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KETILLYN DE JESUS SAMPAIO                    1073902-02.2019.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No

KETLYN MAYARA DE PONTIS SANTOS               1067138-97.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KETLYN PIERUCCINI PIETRZAK                   5018379-43.2020.8.24.0038           OVERBOOKING                       CIVIL COURT OF JOINVILLE                                      Yes              No               No
KETNEN ROSE MEDEIROS BARRETO                 0038571-32.2019.8.19.0014           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CAMPOS DOS GOYTACAZES                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KETTY SANTOS DAMARO                          1002295-60.2020.8.26.0529           CANCELLATION                      CIVIL COURT OF SANTANA DE PARNAÍBA                            Yes              No               No
KEVIN CAVALCANTE DE ABREU                    0001719-91.2016.5.10.0021           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
KEVIN LUIZ GOMES DA SILVA                    0000745-35.2019.5.13.0031           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
KEVIN SCOLNIK                                0004619-25.2020.8.19.0209           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
KEYANE ANGELICA HARSHE SILVA                 0069048-56.2018.8.16.0014           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
KEYDSON FERREIRA ALVES                       3000174-39.2020.8.06.0090           COLLECTION                        CIVIL COURT OF ICÓ                                            Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
KEYLA CRISTIAN AVANSI                        1002217-18.2020.8.11.0001           COLLECTION                        CIVIL COURT OF CUIABÁ                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
KEYLA CRISTIAN AVANSI                        1002217-18.2020.8.11.0001           COLLECTION                        CIVIL COURT OF CUIABÁ                                         Yes              Yes              No

KEYLA GOULART DE MEDEIROS MEYRELLES          0003286-56.2020.8.19.0203           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              Yes              No

KEYLA GOULART DE MEDEIROS MEYRELLES          0003286-56.2020.8.19.0203           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
KEYLA MOREIRA VILELA                         5502885-60.2017.8.09.0117           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PALMEIRAS DE GOIÁS                             Yes              No               No
KEYLLA DAIANNY GOBIRA DE SOUZA                                                   CIVIL LITIGATION - IMPROPER
RODRIGUES                                    5090053-18.2020.8.09.0000           COLLECTION                        CIVIL COURT OF TRINDADE                                       Yes              No               No
KEYLLER GUERRA MARTINS                       0020113-93.2019.8.13.0317           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ITABIRA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
KEZIA ASSIS TEODORO BRANDAO DO CARMO 0018553-52.2019.8.08.0545                   COLLECTION                        CIVIL COURT OF VILA VELHA                                     Yes              No               No
KEZIA DE OLIVEIRA MORAIS             1001400-78.2014.5.02.0319                   INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No

KHAUE REZENDE RODRIGUES                      5003519-75.2020.8.24.0090           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                    Yes              No               No
KHENYA SUELY DA SILVA MESQUITA               0000161-29.2016.5.21.0005           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE NATAL                                      Yes              Yes              No




                                                                                                         619 of 1161
                                                             20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                     Pg 740 of 1306
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                  SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                              Status of Case   Status of Case   Status of Case
                                                                                                                                                                                (Pending)       (On Appeal)      (Concluded)
          Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                  CIVIL LITIGATION - FLIGHT
KIDS AZEVEDO SOUZA                           0007294-47.2020.8.05.0080            CANCELLATION                        CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
KILMA CAROLINE FERREIRA BRAYNE               26.001.016.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CARUARU                                       Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
KILVIA SILVA DE SENA                         3001118-11.2020.8.06.0003            CANCELLATION                        CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
KIM MONTEIRO JULIANO                         0010421-04.2020.8.19.0209            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
KIM ROCHA PAES HELLBRUGGE                    1008767-09.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
KIMIE ANDRETTA VIGIATO KOSIN GAMARRA 7058467-94.2019.8.22.0001                    CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
KINOPUS AUDIOVISUAL LTDA                     0076974-54.2019.8.16.0014            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF LONDRINA                                      Yes              No               No

KIRKI AGYSSOULAKIS                            1051758-34.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                       Yes              No               No
KIVIA EDIANE NERES DOS SANTOS                 0010487-11.2018.5.03.0092           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              Yes              No
KIYOMI MURAMOTO                               35.001.003.XX-XXXXXXX               CIVIL LITIGATION - SERVICE        CIVIL COURT OF SÃO PAULO                                       Yes              No               No
KIYOMI MURAMOTO                               35.001.003.XX-XXXXXXX               CIVIL LITIGATION - SERVICE        CIVIL COURT OF SÃO PAULO                                       Yes              No               No
KIYOSHI GOTO                                  1001219-03.2016.5.02.0030           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                      Yes              Yes              No

KIZZY DA SILVA HIPOLITO                       1056950-45.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
KLAIRUS ADRIEL DA SILVA SIQUEIRA              5002031-87.2019.8.24.0036           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF JARAGUÁ DO SUL                                    Yes              No               No
KLARICE KRISTIANE DE SOUSA ALVES
FILGUEIRA                                     0800760-91.2020.8.20.5106           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MOSSORÓ                                           Yes              No               No
KLAUS FRANCIS GOMES                           1001505-03.2019.5.02.0312           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              No               No

KLAUS GERNOT JAHNKE                           5000956-34.2020.8.24.0050           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF POMERODE                                        Yes              No               No
                                                                                  CIVIL LITIGATION - TICKET /
KLAUS PEDRO FERREIRA RICHTER                  0003419-80.2020.8.19.0209           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                  Yes              Yes              No
                                                                                  CIVIL LITIGATION - TICKET /
KLAUS PEDRO FERREIRA RICHTER                  0003419-80.2020.8.19.0209           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                  Yes              Yes              No
                                                                                  CIVIL LITIGATION - TICKET /
KLAUS ROOSEVELT LINHARES SANTOS PORTO 0003041-46.2020.8.25.0084                   RESERVATION                       CIVIL COURT OF ARACAJU                                         Yes              Yes              No
                                                                                  CIVIL LITIGATION - TICKET /
KLAUS ROOSEVELT LINHARES SANTOS PORTO 0003041-46.2020.8.25.0084                   RESERVATION                       CIVIL COURT OF ARACAJU                                         Yes              Yes              No
                                                                                  CIVIL LITIGATION - PRE-
KLEANE CARMO MIGUEZ                           0224067-66.2019.8.05.0001           REGISTRATION                      CIVIL COURT OF SALVADOR                                        Yes              Yes              No
                                                                                  CIVIL LITIGATION - PRE-
KLEANE CARMO MIGUEZ                           0224067-66.2019.8.05.0001           REGISTRATION                      CIVIL COURT OF SALVADOR                                        Yes              Yes              No
KLEBER ANDERSON DE ALMEIDA                    0011443-36.2016.5.03.0144           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                          Yes              No               No
KLEBER ANDRADE DE LIMA                        0002217-89.2017.5.11.0001           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              Yes              No
                                                                                  CIVIL LITIGATION - TICKET /
KLEBER AUGUSTO DE SOUZA SILVA                 5000551-53.2020.8.08.0014           RESERVATION                       CIVIL COURT OF COLATINA                                        Yes              No               No
                                                                                  CIVIL LITIGATION - TICKET /
KLEBER CAETANO DE SOUZA                       0047661-29.2019.8.16.0182           RESERVATION                       CIVIL COURT OF CURITIBA                                        Yes              No               No
KLEBER CARVALHO ABREU                         0000385-05.2018.5.10.0004           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              Yes              No
                                                                                  CIVIL LITIGATION - GENERAL
KLEBER CHIEPPE CARREIRA DA SILVA              0015576-87.2019.8.08.0545           LITIGATION - CIVIL                CIVIL COURT OF VILA VELHA                                      Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
KLEBER COSTA NAPOLEAO DO REGO FILHO           0800571-89.2019.8.18.0164           CANCELLATION                      CIVIL COURT OF TERESINA                                        Yes              Yes              No




                                                                                                          620 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 741 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
KLEBER COSTA NAPOLEAO DO REGO FILHO         0800571-89.2019.8.18.0164            CANCELLATION                        CIVIL COURT OF TERESINA                                      Yes              Yes              No
KLEBER CRISTIANO DOS SANTOS OLIVIO          0000319-27.2015.5.02.0077            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
KLEBER HENRIQUE CORREA                      1001898-11.2020.8.26.0073            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF AVARÉ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
KLEBER KHAYAT DOS SANTOS ARAUJO             0011855-51.2019.8.03.0001            IMPEDIMENT                          CIVIL COURT OF MACAPÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KLEBER LAUDARES DE OLIVEIRA                 5002569-44.2020.8.13.0261            CANCELLATION                        CIVIL COURT OF FORMIGA                                       Yes              No               No
KLEBER MARTINS DE ANDRADE                   1002184-64.2014.5.02.0316            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
KLEBER MASSENA ANDRADE NETTO                5003413-40.2019.8.08.0011            CANCELLATION                        CIVIL COURT OF CACHOEIRO DE ITAPEMIRIM                       Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
KLEBER NAZARETH DA SILVA                    1007479-68.2016.8.26.0001            PASSENGER                           CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
KLEBER RAMOS TEIXEIRA                       001.2012.030.026-2                   FIDELIDADE PROGRAM                  CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
KLEBER SLUAME GOMES                         1013447-37.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
KLEDSON JOSE PEREIRA NASCIMENTO             0000218-73.2018.5.10.0008            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
KLEIN FINKLER BOELTER                       0006559-30.2018.8.21.0018            CANCELLATION                        CIVIL COURT OF MONTENEGRO                                    Yes              No               No
KLESSIO JORGE LESSA FERREIRA                0000724-78.2013.5.05.0003            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
KLEVISSON NASCIMENTO GOMES                  0000029-49.2015.8.14.0005            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF ALTAMIRA                                      Yes              No               No
KLEYBER GOMES PINHEIRO                      0002527-79.2013.5.02.0068            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
KLEYSON CASTRO FONSECA                      1009188-96.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

KLEYTON JEONY BROGLIATTO SCHENKEL             5013367-04.2019.8.24.0064          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ                                          Yes              No               No
KLIJEON DE CASTRO SANTOS                      0011619-65.2018.5.18.0002          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              Yes              No
KLIJEON DE CASTRO SANTOS                      0010080-93.2020.5.18.0002          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              No               No

KLITIA LOUREIRO                               0019243-93.2019.8.08.0347          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF VITÓRIA                                        Yes              No               No
KLITIA LOUREIRO                               0020061-45.2019.8.08.0347          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KLLECYA CUNHA DE ABREU                        0810862-14.2018.8.10.0001          CANCELLATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TRAVEL
KONTIK FRANSTUR S.A. VIAGENS E TURISMO        0100658-83.2001.8.05.0001          AGENCY                             CIVIL COURT OF SALVADOR                                       Yes              No               No
KRISHNA STUTI FERRAZ PINTO                    0010179-45.2020.8.19.0209          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
KRP VIAGENS E TURISMO LTDA                    5520686-57.2019.8.09.0007          CIVIL LITIGATION - GENERAL         CIVIL COURT OF ANÁPOLIS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KRYSCIA PALHARES NAPOLI                       9014097-73.2019.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KRYSLAINE MYRELLE PAIXAO FERREIRA             1027388-43.2019.8.26.0114          CANCELLATION                       CIVIL COURT OF CAMPINAS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KRYSLAINE MYRELLE PAIXAO FERREIRA             1027388-43.2019.8.26.0114          CANCELLATION                       CIVIL COURT OF CAMPINAS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
KUTIZ COSMETICOS E PERFUMARIA LTDA            1046086-45.2019.8.26.0002          COLLECTION                         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
KWONG JORK YEUNG                              5022766-52.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
KWONG JORK YEUNG                              5022766-52.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
KYONARA FATIMA DE MATOS TIMOTEO               0232900-70.2001.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No



                                                                                                         621 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 742 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
L A COSTA EIRELI ME                         1063501-09.2017.8.26.0100            CIVIL LITIGATION - CARGO            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
L2 TURISMO E EVENTOS LTDA                   0804950-79.2018.8.12.0001            CANCELLATION                        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LACI CRISTINA KLEIN                         9000908-84.2020.8.21.0019            RESERVATION                         CIVIL COURT OF NOVO HAMBURGO                                 Yes              No               No

LACI LORENCO COIMBRA                          5152381-32.2019.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No

LADY POFFO                                    0046758-91.2019.8.16.0182          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CURITIBA                                       Yes              No               No
LAECIANI VALERIA DA SILVA GOMES               0002894-13.2017.8.17.1130          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF PETROLINA                                      Yes              No               No
LAECIO COSTA                                  0000894-43.2019.5.13.0027          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
LAECIO COSTA                                  0001153-38.2019.5.13.0027          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
LAENE LORENA MARQUES                          0028095-73.2019.8.13.0701          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF UBERABA                                        Yes              No               No
LAERCIO CARLOTA MENDES                        1000267-41.2013.5.02.0317          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
LAERCIO GIOVANI MACAMBIRA MARQUES
FILHO                                         3003104-34.2019.8.06.0003          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FORTALEZA                                      Yes              No               No
LAERCIO GOMES DE SOUSA                        0000260-82.2019.5.10.0010          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
LAERCIO SANCHES PESTANA                       1000016-97.2016.5.02.0323          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LAERCIO XAVIER DE OLIVEIRA FILHO              1011426-25.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LAERT SILVA GOUVEA                            0101231-41.2018.5.01.0049          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
LAERTE ALVES RONDENA                          1001241-08.2018.5.02.0704          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
LAERTE DA CUNHA                               1022754-73.2019.8.26.0576          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LAERTE GONCALVES SILVA                        0172079-13.2018.8.06.0001          RESERVATION                        CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LAERTE GUSTAVO PIVETTA                        1001399-02.2018.8.11.0045          CANCELLATION                       CIVIL COURT OF LUCAS DO RIO VERDE                             Yes              No               No

LAERTE LUIZ PALHARES                          1000195-06.2020.8.26.0474          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF POTIRENDABA                                       Yes              Yes              No

LAERTE LUIZ PALHARES                          1000195-06.2020.8.26.0474          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF POTIRENDABA                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LAERTE SANTOS DA SILVA                        7001065-15.2020.8.22.0003          CANCELLATION                       CIVIL COURT OF JARU                                           Yes              No               No
LAHYS FREIRE DE AGUIAR                        0000201-58.2020.8.05.0201          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF PORTO SEGURO                                   Yes              No               No
LAIANA VALENTIN OLIVEIRA                      1004981-54.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No

LAIANA VASATTA                                0010623-44.2020.8.16.0021          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CASCAVEL                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LAIANE DOS SANTOS BRANDAO                     7010357-30.2020.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
LAILA ABOU GHOUCH                             0000691-11.2017.5.09.0303          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
LAILA GUIMARAES DAL COL                       0025290-49.2019.8.08.0035          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF VILA VELHA                                     Yes              No               No
LAILA MARCATTI MARQUES                        1000055-86.2017.5.02.0088          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LAILA SANTOS FREITAS                          0800777-62.2020.8.10.0012          CANCELLATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LAILA SANTOS FREITAS                          0800777-62.2020.8.10.0012          CANCELLATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LAILTON DE OLIVEIRA BASTOS JUNIOR             0805319-35.2020.8.15.2001          CANCELLATION                       CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LAINE DE CAMARGO MACIEL                       9000994-88.2020.8.21.0008          CANCELLATION                       CIVIL COURT OF CANOAS                                         Yes              No               No



                                                                                                         622 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 743 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
LAIR FERREIRA DE OLIVEIRA                   5179851-52.2019.8.09.0023            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CAIAPÔNIA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LAIR JOSE DE MARCHI                         1013787-90.2019.8.11.0015            CHANGE                              CIVIL COURT OF SINOP                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LAIRA FONTORA COELHO                        5002786-36.2019.8.08.0011            CANCELLATION                        CIVIL COURT OF CACHOEIRO DE ITAPEMIRIM                       Yes              No               No

LAIRFANIO CANEDO THOMAZ                       1047779-64.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LAIRTOM OLIVEIRA DO NASCIMENTO                1001715-24.2014.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
LAIS APARECIDA PEREIRA LOPES                  0001758-69.2013.5.02.0004          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
LAIS ARTALE BACHIM                            0004749-80.2020.8.16.0182          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CURITIBA                                       Yes              No               No
LAIS CARVALHO DE SA                           0800276-18.2020.8.18.0164          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF TERESINA                                       Yes              Yes              No
LAIS CARVALHO DE SA                           0800276-18.2020.8.18.0164          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF TERESINA                                       Yes              Yes              No
LAIS CHAGAS VEJAM                             0175800-13.2009.5.02.0045          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LAIS ELAINE MOREIRA DOS SANTOS                0059602-06.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LAIS ELAINE MOREIRA DOS SANTOS                0059602-06.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LAIS FRANKLIN VIEIRA                          1001521-44.2020.8.26.0007          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LAIS FRANKLIN VIEIRA                          1001521-44.2020.8.26.0007          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LAIS GONCALVES MERIDA                         1000760-92.2016.5.02.0323          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

LAIS HELENA ISHIGURO SILVA                    0001645-38.2019.8.03.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MACAPÁ                                            Yes              No               No
LAIS MARCELE PIRES FIALHO                     0826842-13.2019.8.18.0140          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF TERESINA                                          Yes              No               No

LAIS MARINA BUENO PROENCA DROSGHIC            1034387-25.2017.8.11.0041          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LAIS MARINA SOUZA SORACE                      0012611-24.2020.8.16.0014          CHANGE                             CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
LAIS MENDES PELEGRINI SUMIYA                  0713070-92.2019.8.07.0006          IMPEDIMENT                         CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LAIS MONTEIRO PONTES DA SILVA                 0333109-60.2019.8.19.0001          RESERVATION                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LAIS NEVES BORGHETI                           1012157-84.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LAIS NEVES BORGHETI                           1012157-84.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LAIS QUINTELLA MALTA LESSA                    0700310-87.2020.8.02.0080          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LAIS RIBAS                                    0011518-85.2019.8.16.0038          RESERVATION                        CIVIL COURT OF FAZENDA RIO GRANDE                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LAIS ROCHA DE OLIVEIRA                        5001697-18.2020.8.24.0004          CANCELLATION                       CIVIL COURT OF ARARANGUÁ                                      Yes              No               No

LAIS SERAPHIM REBOLI                          5000032-70.2020.8.08.0049          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VENDA NOVA DO IMIGRANTE                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LAIS SPESSOTTO BITTAR PENNA                   1039194-23.2019.8.26.0196          CANCELLATION                    CIVIL COURT OF FRANCA                                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LAIS SUELEN GONZAGA                           0028614-78.2019.8.25.0001          OVERBOOKING                     CIVIL COURT OF ARACAJU                                           Yes              No               No
LAIS TEIXEIRA DE HOLANDA SOTERO
FRAGOSO                                       0700290-37.2018.8.02.0090          CIVIL LITIGATION - AIRCRAFT        CIVIL COURT OF MACEIÓ                                         Yes              No               No



                                                                                                         623 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 744 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
LAIS VEIGA CAETANO PIRES                    0076210-43.2018.8.13.0481            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PATROCÍNIO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LAIS VIVIANE COSTA MAGALHAES                1019970-65.2020.8.26.0002            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LAIS ZAQUEL COSTA                           7003356-73.2020.8.22.0007            CHANGE                              CIVIL COURT OF CACOAL                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LAIS ZAQUEL COSTA                           7003356-73.2020.8.22.0007            CHANGE                              CIVIL COURT OF CACOAL                                        Yes              Yes              No

LAISA BIANCA SOARES DE SOUSA                  7007375-43.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LAISA GOMES SALVADOR                          1010452-77.2019.8.26.0037          RESERVATION                     CIVIL COURT OF ARARAQUARA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LAISE MARIA XAVIER DA SILVA                   0058032-24.2019.8.17.8201          RESERVATION                     CIVIL COURT OF RECIFE                                            Yes              No               No

LAISE NASCIMENTO CORREIA LIMA                 0800230-59.2019.8.15.2003          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                       Yes              No               No

LAISE SAMILLE QUIRINO DE LIMA                 0000377-70.2020.8.17.8230          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CARUARU                                           Yes              Yes              No

LAISE SAMILLE QUIRINO DE LIMA                 0000377-70.2020.8.17.8230          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CARUARU                                           Yes              Yes              No
LAIZA CLEMENTINO DE SOUZA                     0101631-09.2017.5.01.0011          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DO RIO DE JANEIRO                              Yes              No               No
LAIZA CRISTINE NASCIMENTO DE ABREU
ANACLETO                                      0000578-28.2017.5.21.0043          INDIVIDUAL LABOR CLAIM             TRIBUNAL REGIONAL DO TRABALHO DA 21ª REGIÃO                   Yes              Yes              No
LAIZA TICIANE DA COSTA SILVEIRA               35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LAMARTINE REGINALDO DA SILVA JUNIOR           1050932-08.2019.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LAMIR OLIVEIRA SANTOS                         1000545-69.2018.5.02.0704          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LAMMERT HENDRIKUS BRINKMAN                    1016797-33.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LANA BERNARDINO DE SOUZA                      1008164-57.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No

LANA COSTA                                    1013896-92.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
LANA EMILIA NEVES DE OLIVEIRA                 0004792-81.2020.8.05.0001          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SALVADOR                                          Yes              No               No

LANA FERREIRA LINS LIMA                       1020819-37.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
LANA MARIA FIDALGO TONANI                     0020959-46.2019.8.08.0545          COLLECTION                      CIVIL COURT OF VILA VELHA                                        Yes              No               No

LANDERSON SILVA BARBOSA                       0002506-31.2020.8.01.0070          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO BRANCO                                     Yes              No               No
LANE DOS SANTOS DIAS                          3001581-63.2019.8.06.0010          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FORTALEZA                                      Yes              No               No
LANIA FERREIRA LINS                           0702236-69.2020.8.07.0014          CIVIL LITIGATION - CARGO           CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LANNA GABRIELA BRUNING SIMONI                 0307574-86.2017.8.24.0090          CANCELLATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LANNA RODRIGUES SCHWARTZ SOUZA                0025108-28.2020.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LANNA RODRIGUES SCHWARTZ SOUZA                0025108-28.2020.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No

LANUZA RAMOS SANTOS                           0003581-64.2020.8.03.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MACAPÁ                                            Yes              No               No
LARA BASTOS BENEVIDES                         0204926-61.2019.8.05.0001          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SALVADOR                                          Yes              No               No
LARA BEATRIZ ASSAGRA RIBEIRO                  1012074-75.2019.8.26.0011          CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SÃO PAULO                                          Yes              No               No



                                                                                                         624 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 745 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
LARA BEATRIZ SANTOS GOMES                  0505275-25.2018.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LARA BONANI DE ALMEIDA BRITO MOLINA        0014838-98.2019.8.19.0026            CANCELLATION                        CIVIL COURT OF ITAPERUNA                                     Yes              No               No
LARA BRAGA SANT ANA                        0081484-34.2020.8.19.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
LARA BRAGA SANT ANA                        0081484-34.2020.8.19.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
LARA CAVALCANTI ALMEIDA                    0036390-53.2020.8.05.0001            CHANGE                              CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
LARA CAVALCANTI ALMEIDA                    0036390-53.2020.8.05.0001            CHANGE                              CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
LARA CERVINO RIVAS CARVALHO                0213962-30.2019.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No

LARA CITO LOPES                              0800443-35.2020.8.18.0164           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TERESINA                                       Yes              No               No
LARA DE NADAI SANTIAGO                       0024674-11.2019.8.08.0347           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA                                        Yes              No               No
LARA DO AMARAL SILVA                         1004805-18.2019.8.26.0291           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF JABOTICABAL                                    Yes              No               No
LARA ELIASQUEVICI                            1001893-45.2016.5.02.0720           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No

LARA FERNANDA CAVALCANTE QUEIROZ             7000509-19.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LARA HELENA SEGOVIA DO CARMO LISBOA          1016901-49.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LARA HELENA SEGOVIA DO CARMO LISBOA          1016901-49.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
LARA KENIA DE BESSA                          5073844-49.2019.8.09.0051           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF GOIÂNIA                                        Yes              No               No
LARA LAIR CAMPOS CARRER                      1001370-22.2017.5.02.0001           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
LARA MARINHO AVILA                           5006702-17.2019.8.13.0439           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF MURIAÉ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LARA RADAVELLI CORREA                        5001853-75.2020.8.21.0008           CANCELLATION                      CIVIL COURT OF CANOAS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LARA SOUZA PEREIRA                           5010539-89.2019.8.13.0145           CHANGE                            CIVIL COURT OF JUIZ DE FORA                                   Yes              No               No
LARA VEIGA MACHADO                           5000534-17.2018.8.08.0069           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MARATAÍZES                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LARA VON HELD CABRAL FAGUNDES                5000432-42.2018.8.08.0021           CANCELLATION                      CIVIL COURT OF GUARAPARI                                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
LARAYNE BRAGANCA DOS SANTOS                  1025163-35.2018.8.26.0001           IMPEDIMENT                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No

LARICA FERREIRA SANTOS                       5098955-08.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
LARISSA ACTIS TEIXEIRA RAMOS                 0000768-05.2020.8.05.0229           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SANTO ANTÔNIO DE JESUS                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LARISSA AGUIAR BARROS HERAS SABA             1001078-05.2020.8.26.0004           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LARISSA ALMEIDA CERQUEIRA                    0034853-22.2020.8.05.0001           CIVIL LITIGATION - CARGO          CIVIL COURT OF SALVADOR                                       Yes              No               No
LARISSA ALMEIDA E SILVA                      1001548-10.2014.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
LARISSA ALMEIDA MAIA                         1000455-12.2019.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
LARISSA ALVAREZ DE MELO E SILVA              0501007-25.2018.8.05.0001           IMPEDIMENT                        CIVIL COURT OF SALVADOR                                       Yes              No               No
LARISSA ALVES                                1001894-55.2019.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

LARISSA ALVES DA SILVA PINTO                 1023721-60.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LARISSA AMADO BURNETT MARAO                  0800576-67.2020.8.10.0013           CANCELLATION                    CIVIL COURT OF SÃO LUÍS                                         Yes              No               No



                                                                                                         625 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 746 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
LARISSA AZEVEDO PIRES                      7056433-49.2019.8.22.0001            CHANGE                              CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
LARISSA AZEVEDO PIRES                      7056433-49.2019.8.22.0001            CHANGE                              CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
LARISSA BARBALHO ALVES BERNABE             0082080-88.2018.8.13.0313            CHANGE                              CIVIL COURT OF IPATINGA                                      Yes              No               No

LARISSA BARCELLOS VIANA PEREIRA              0012216-13.2020.8.08.0545           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LARISSA BARTH                                9006717-12.2020.8.21.0001           RESERVATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LARISSA BARTH                                9006717-12.2020.8.21.0001           RESERVATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LARISSA BEATRIZ MANZANI DE SOUZA             1001212-73.2020.8.26.0637           CANCELLATION                      CIVIL COURT OF TUPÃ                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LARISSA BERCO BARBOSA                        0803185-66.2020.8.12.0110           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
LARISSA BORGES ALMEIDA                       0001663-73.2016.5.10.0016           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LARISSA CAMPOS DA SILVA SCABENI              5002637-74.2019.8.24.0082           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LARISSA CAMPOS DA SILVA SCABENI              5002637-74.2019.8.24.0082           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              Yes              No

LARISSA CAROLINE LIMA DE ABREU               5003932-29.2020.8.24.0045           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PALHOÇA                                        Yes              No               No
LARISSA CARVALHO FERREIRA                    0849669-31.2019.8.14.0301           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LARISSA CASSEMIRO MOREIRA                    1005462-17.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LARISSA CASTRO                               1000072-92.2014.5.02.0714           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No

LARISSA CAVALCANTE VENANCIO                  7057496-12.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No

LARISSA COSTA LINS PIRES                     1013867-42.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

LARISSA CRISTINA CONOR JANZ                  0005076-25.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              Yes              No

LARISSA CRISTINA CONOR JANZ                  0005076-25.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              Yes              No

LARISSA DA SILVA                             0003084-60.2019.8.16.0183           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CHOPINZINHO                                      Yes              No               No
LARISSA DA SILVA OLIVEIRA                    0601496-21.2019.8.04.0015           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF MANAUS                                           Yes              No               No

LARISSA DE CAMARGO PASSOS                    0025415-79.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
LARISSA DE CARVALHO MEDRADO
VASCONCELOS                                  0204334-17.2019.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
LARISSA DE CARVALHO SALLES                   0020963-83.2019.8.08.0545           COMFORT                           CIVIL COURT OF VILA VELHA                                     Yes              No               No
LARISSA DE MARIA MENDES CASTRO               0800162-46.2020.8.10.0150           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PINHEIRO                                       Yes              No               No

LARISSA DE OLIVEIRA CUNHA                    0010126-32.2020.8.08.0545           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VILA VELHA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LARISSA DE OLIVEIRA FIGUEIREDO BARBOSA       0031551-71.2019.8.16.0014           CANCELLATION                    CIVIL COURT OF LONDRINA                                         Yes              No               No




                                                                                                         626 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 747 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - GENERAL
LARISSA DE OLIVEIRA SILVA                   8004064-30.2019.8.05.0229            LITIGATION - CIVIL                  CIVIL COURT OF SANTO ANTÔNIO DE JESUS                        Yes              No               No
LARISSA DE PAULA LIMA                       0214947-96.2019.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No
LARISSA DO CARMOS FARIA LOPES               0012468-21.2015.5.03.0144            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                        Yes              Yes              No
LARISSA DOS SANTOS FIGUEIREDO
GARCILAZO                                   5002341-72.2019.8.13.0433            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MONTES CLAROS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LARISSA ESTEVES                             1001819-05.2020.8.26.0082            CANCELLATION                        CIVIL COURT OF BOITUVA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
LARISSA FAGUNDES DE SOUZA PINHEIRO          0822200-95.2019.8.20.5004            LITIGATION - CIVIL                  CIVIL COURT OF NATAL                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LARISSA FERNANDA SALES GOMES                0800112-11.2020.8.10.0153            CANCELLATION                        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
LARISSA FERREIRA DUARTE                     0223010-62.2017.8.13.0000            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF UBERABA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LARISSA FREITAS GRAD                        5008264-80.2019.8.24.0075            CANCELLATION                        CIVIL COURT OF TUBARÃO                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LARISSA FREITAS GRAD                        5008264-80.2019.8.24.0075            CANCELLATION                        CIVIL COURT OF TUBARÃO                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LARISSA FROTA LIMA BARROSO                  3001623-36.2019.8.06.0003            RESERVATION                         CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LARISSA GODOY SOUZA                         0052986-25.2020.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LARISSA GRECO DA SILVA                      0003872-27.2020.8.16.0058            CHANGE                              CIVIL COURT OF CAMPO MOURÃO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
LARISSA KARLA FLORENCIO LANTMANN            0807878-67.2017.8.15.2001            IMPEDIMENT                          CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
LARISSA KOLOSZUK MARTINS                    35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LARISSA LEAL DO VALE                        0607248-84.2019.8.01.0070            CANCELLATION                        CIVIL COURT OF RIO BRANCO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LARISSA LEAL DO VALE                        0607248-84.2019.8.01.0070            CANCELLATION                        CIVIL COURT OF RIO BRANCO                                    Yes              Yes              No
LARISSA LOPES GONCALVES                     35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LARISSA LOPES GONCALVES                     35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LARISSA MANCINI PAVAO                       0806862-43.2020.8.12.0001            CANCELLATION                        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
LARISSA MARIA CORDEIRO GONDIM DE
AMORIM                                      1019931-68.2020.8.26.0002            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
LARISSA MARTINS BEZERRA                     52.028.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LARISSA MARTINS FONSECA                     1003028-55.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

LARISSA MATTOS MENEGHEL                       1000052-62.2020.8.26.0071          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BAURU                                             Yes              No               No

LARISSA MENEZES GUIMARAES ROQUE               0012755-88.2020.8.08.0347          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LARISSA MIGUEL OSORIO DA FONSECA              1006219-77.2020.8.26.0562          CANCELLATION                       CIVIL COURT OF SANTOS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LARISSA MONTRESOR FERREIRA LIMA               9039727-34.2019.8.13.0024          RESERVATION                        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LARISSA NEVES SOBRINHO                        0400/2020                          RESERVATION                        CIVIL COURT OF RECIFE                                         Yes              No               No




                                                                                                         627 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 748 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
LARISSA NEVES SOBRINHO                     0400/2020                            RESERVATION                         CIVIL COURT OF RECIFE                                        Yes              No               No
LARISSA NOGAS                              7009174-24.2020.8.22.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LARISSA PAGGIOLI DE CARVALHO               1000755-72.2020.8.26.0368            OVERBOOKING                         CIVIL COURT OF MONTE ALTO                                    Yes              No               No

LARISSA PAOLA BARBOSA DOS REIS               1002441-33.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

LARISSA PAOLA BARBOSA DOS REIS               1002441-33.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LARISSA REINOLDES CAETANO                    1003641-88.2019.8.26.0106           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAIEIRAS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LARISSA RIBEIRO DE CARVALHO E FONSECA        5179990-87.2019.8.13.0024           RESERVATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
LARISSA RISSETTI DONA                        1002330-41.2015.5.02.0714           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LARISSA RIZZO FRESCHI                        1002097-76.2020.8.26.0576           RESERVATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No

LARISSA RORIZ DE ARAUJO                      1000514-23.2020.8.26.0587           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO SEBASTIÃO                                    Yes              No               No
LARISSA SAYURI DOY                           0000696-75.2019.5.13.0004           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA                                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LARISSA SOARES LAZARO                        5002032-53.2019.8.24.0010           CANCELLATION                    CIVIL COURT OF BRAÇO DO NORTE                                   Yes              No               No

LARISSA SOUZA DE BRITO                       0002896-89.2020.8.19.0202           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              Yes              No

LARISSA SOUZA DE BRITO                       0002908-06.2020.8.19.0202           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No

LARISSA SOUZA DE BRITO                       0002896-89.2020.8.19.0202           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LARISSA SOUZA DE OLIVEIRA LIMA               0001073-08.2018.8.16.0017           RESERVATION                       CIVIL COURT OF MARINGÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LARISSA TAVARES DUARTE                       5000575-42.2019.8.13.0543           CANCELLATION                      CIVIL COURT OF RESPLENDOR                                     Yes              No               No
LARISSA TORRES DA SILVA                      5000529-47.2020.8.13.0372           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF LAGOA DA PRATA                                 Yes              No               No
LARISSA TRINDADE FERREIRA                    0010871-34.2015.5.01.0027           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
LARISSA TRISTAO GUSMAN                       0001692-03.2018.8.08.0035           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VILA VELHA                                     Yes              No               No
LARISSA TROVAO CAVALCANTE                    CARTA CONVITE 2997-2019             CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
LARISSA TROVAO CAVALCANTE                    36712019                            CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LARISSA VILACA MONTENEGRO                    7049341-20.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
LARISSA VITT PIEPER OLIVEIRA                 5000292-19.2019.8.13.0543           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RESPLENDOR                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LARISSE LAURA RODRIGUES CARDOSO              1000464-36.2020.8.26.0477           RESERVATION                       CIVIL COURT OF PRAIA GRANDE                                   Yes              No               No

LARISSE MIKI YAMASHIRO                       1006289-21.2020.8.26.0554           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SANTO ANDRÉ                                    Yes              No               No
LARISSY RENATA CORREIA DEGANI                35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LARIZA RODRIGUES CUSTODIO SOARES             1001021-55.2019.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
LARRI GABRIEL HERMES LEMES                   5000039-88.2019.8.21.0161           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALTO DO JACUÍ                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LARYSSA ARAUJO BANDEIRA                      1002771-09.2020.8.26.0009           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LARYSSA SOUSA                                0012423-27.2016.8.11.0041           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF CUIABÁ                                         Yes              No               No
LAS ALVIM LOPES                              06367/2020                          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPINAS                                       Yes              No               No




                                                                                                         628 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 749 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
LASARO EUSTAQUIO DE AZEVEDO                5045190-88.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LATIF MIKHAIEL JABUR ABUD                  0014981-21.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
LAUDELINO PONTES FERNANDES                 0000755-81.2019.8.24.0012            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CAÇADOR                                       Yes              No               No
LAUDER FRANCISCO JEOVA MENDES DE
SOUZA                                      0010645-98.2013.5.18.0003            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GOIÂNIA                                 Yes              Yes              No
LAUDICEIA MORELLI H. DE MATTOS             0020257-33.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
LAUDICEIA QUIRINO DOS SANTOS               35.001.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LAUDICEIA XAVIER DA SILVA                  0001071-47.2016.5.21.0008            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE NATAL                                   Yes              Yes              No
LAUDIO KLIPEL                              0017987-40.2018.8.08.0545            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VILA VELHA                                    Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
LAURA APARECIDA DE BARROS MARQUES          1029184-83.2019.8.26.0562            RESERVATION                         CIVIL COURT OF SANTOS                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
LAURA APARECIDA DE BARROS MARQUES          1029184-83.2019.8.26.0562            RESERVATION                         CIVIL COURT OF SANTOS                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
LAURA ARAUJO MACHADO                       5071434-54.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

LAURA AVILA DA SILVA                         9001160-78.2020.8.21.0022           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PELOTAS                                          Yes              No               No

LAURA BARAKAT CARVALHO                       5154067-93.2018.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LAURA BARROS DE MEDEIROS BORABA              0040215-60.2019.8.17.2990           CANCELLATION                      CIVIL COURT OF OLINDA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LAURA CAMILA COUTINHO MOREIRA                5054063-77.2020.8.13.0024           CHANGE                            CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LAURA CARVALHO DE OLIVEIRA                   1053101-26.2018.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
LAURA CERNIAVSKIS RIBEIRO DO PRADO           0000117-55.2015.5.02.0043           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - SPECIAL
LAURA COSTA GALLO TAVARES                    9006831-69.2018.8.13.0024           PASSENGER                         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

LAURA CRISTINA PINTO DE CAMPOS               1002155-75.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                         Yes              No               No
LAURA CUMAN BITTENCOURT                      0000271-50.2017.5.12.0035           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO DA 12ª REGIÃO                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LAURA DE ASSIS PATRIARCHA                    1001595-11.2019.8.26.0306           CANCELLATION                      CIVIL COURT OF JOSÉ BONIFÁCIO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
LAURA DE BRITO PEREIRA VIANA                 0339970-62.2019.8.19.0001           LITIGATION - CIVIL                CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LAURA DE FREITAS HENRIQUE DOS SANTOS         1053661-65.2018.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No

LAURA DENIZE PREZA GRACIOZO HAMMOUD 1018618-92.2020.8.11.0001                    CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                         Yes              No               No
LAURA DO SOCORRO LIMA DA SILVA      1001410-41.2017.5.02.0312                    INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LAURA FABRINI LIMA                           5085085-90.2019.8.13.0024           RESERVATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LAURA FAUSTINO DA SILVA                      0039073-05.2019.8.17.8201           RESERVATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
LAURA FELICIANO DE SOUZA AQUINO              1001464-06.2017.5.02.0086           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
LAURA KARLING                                0016378-29.2018.8.16.0018           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MARINGÁ                                        Yes              No               No
LAURA MARCELA MANGIA TERRA                   35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                         629 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 750 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
LAURA MARCELA MANGIA TERRA                35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LAURA MAROCO                              1015723-41.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
LAURA MARTINS DE OLIVEIRA COSTA           1000010-95.2020.8.26.0270            RESERVATION                         CIVIL COURT OF ITAPEVA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LAURA MARTINS PARREIRA                    5017765-29.2019.8.13.0701            CANCELLATION                        CIVIL COURT OF UBERABA                                       Yes              No               No

LAURA MORAIS COSTA                           7009561-39.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LAURA MURANO TITO                            5032668-56.2020.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                       Yes              No               No
LAURA PINTO CALDAS                           0002857-30.2006.8.19.0058           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SAQUAREMA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LAURA RAFAELA ORONA PUEBLA                   1004934-80.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LAURA RANGEL QUINTELA                        0036962-09.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LAURA RANGEL QUINTELA                        0036962-09.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No

LAURA REGINA MOURA DE SOUZA SANTOS           0026490-24.2019.8.19.0023           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ITABORAÍ                                        Yes              No               No

LAURA RESENDE PENNA DE CASTRO                5073439-83.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LAURA RIZZI RANCOLETA                        0014718-84.2019.8.26.0309           RESERVATION                     CIVIL COURT OF JUNDIAÍ                                         Yes              No               No
LAURA ROBERTA TEIXEIRA                       5003413-17.2020.8.13.0027           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BETIM                                           Yes              No               No

LAURA ROLIM DE ALMEIDA PEDROSA               0802247-75.2018.8.15.0751           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BAYEUX                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LAURA SALET SILVA                            5009054-49.2019.8.21.0010           CHANGE                          CIVIL COURT OF CAXIAS DO SUL                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LAURA SHAYENE DA SILVA HIRATA                5164688-18.2019.8.13.0024           RESERVATION                     CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No

LAURA SOFIA SANTOS IMBIRIBA                  0004899-82.2020.8.03.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MACAPÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LAUREMINA BARBOSA DOS SANTOS FILHA           1002522-79.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LAUREN DE VARGAS MOMBACK                     5006117-59.2020.8.21.0001           CIVIL LITIGATION - SERVICE        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
LAURENE NUNES DE OLIVEIRA                    1000237-03.2020.8.11.0012           COLLECTION                        CIVIL COURT OF NOVA XAVANTINA                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LAURIETE AIRES DOS SANTOS                    0807126-27.2020.8.23.0010           CHANGE                            CIVIL COURT OF BOA VISTA                                     Yes              No               No
LAURINEY FARIAS DA COSTA                     0001661-05.2018.5.10.0802           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
LAURITA AUGUSTO DE FREITAS                   1001208-03.2018.5.02.0709           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LAURITA DANTAS DA SILVA                      7000160-16.2020.8.22.0001           RESERVATION                       CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LAURO BONANI JUNIOR                          0020587-07.2019.8.16.0018           RESERVATION                       CIVIL COURT OF MARINGÁ                                       Yes              No               No
LAURO CAVERSAN JUNIOR                        0038012-40.2019.8.16.0182           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LAURO EDUARDO DE AZEVEDO                     5041668-53.2020.8.13.0024           CHANGE                            CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
LAURO FERNANDES LUIZ JUNIOR                  0002567-24.2020.8.16.0182           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CURITIBA                                      Yes              No               No



                                                                                                        630 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 751 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
LAURO MARCELINO PEREIRA                    0301279-62.2018.8.24.0069            CANCELLATION                        CIVIL COURT OF SOMBRIO                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
LAURO SALMITO PINHEIRO                     0054397-84.2019.8.03.0001            RESERVATION                         CIVIL COURT OF MACAPÁ                                        Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
LAURO SERGIO ASSUNCAO DE ALBUQUERQUE 0803274-60.2019.8.20.5103                  IMPEDIMENT                          CIVIL COURT OF CURRAIS NOVOS                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LAUTARO OSCAR ALESSO                       0008534-05.2018.8.21.0013            CANCELLATION                        CIVIL COURT OF ERECHIM                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LAVINIA RAISSA ANDRADE DE SANTA RITA       0716084-40.2019.8.02.0001            CANCELLATION                        CIVIL COURT OF MACEIÓ                                        Yes              No               No
LAWRENCE OURIQUE DE ALMEIDA                0000985-13.2014.5.09.0095            INDIVIDUAL LABOR CLAIM              FORUM TRABALHISTA DE FOZ DO IGUACU                           Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
LAYARA DE CASTRO MOTTA                     0010069-63.2020.8.08.0173            RESERVATION                         CIVIL COURT OF CARIACICA                                     Yes              No               No
LAYLA DE OLIVEIRA PEREIRA                  0101934-45.2016.5.01.0015            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
LAYLA FABIANE DE ARAUJO MONTEIRO                                                CIVIL LITIGATION - TICKET /
SANTANA                                    0027093-13.2019.8.05.0080            RESERVATION                         CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LAYLA HISNI GRANZIERA ABI CHEDID           1036494-29.2019.8.26.0114            OVERBOOKING                         CIVIL COURT OF CAMPINAS                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LAYLA REIS XAVIER DE SOUZA                 5008095-24.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LAYRA THAIS DE SOUZA PADINHA               0667456-29.2020.8.04.0001            OVERBOOKING                         CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
LAYS ABREU LOBATO                          5185814-27.2019.8.13.0024            RESERVATION                         CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

LAYS CARDOSO GALO                            9000242-75.2020.8.21.5001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LAYSE SINATRA DE MELO ALVES                  0007765-77.2013.8.14.0009           RESERVATION                     CIVIL COURT OF BRAGANÇA                                         Yes              No               No
LAYZA DE ANDRADE MEIRELES FAVARATO
EIRELI                                       5001489-09.2019.8.08.0006           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF ARACRUZ                                        Yes              No               No
LAYZA VAZ DE PAIVA                           0813873-88.2019.8.14.0006           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ANANINDEUA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
LAZAR TURISMO LTDA                           0597887-82.2000.8.06.0001           COLLECTION                        CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
LAZAR TURISMO LTDA                           0631574-50.2000.8.06.0001           COLLECTION                        CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LAZARA FATIMA DE LIMA                        7000772-91.2020.8.22.0020           CANCELLATION                      CIVIL COURT OF NOVA BRASILÂNDIA D'OESTE                       Yes              No               No
LAZARA GABRIELA STECK MARINHO                0000533-32.2014.5.12.0026           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE FLORIANÓPOLIS                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LAZARO BATISTA CARNEIRO                      0762334-48.2019.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              No               No
LAZARO COELHO DE DEUS LIMA                   0747898-84.2019.8.07.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                       Yes              No               No

LAZARO CRISTIANO BRANCO DA CUNHA             3001753-51.2019.8.06.0221           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                        Yes              Yes              No

LAZARO CRISTIANO BRANCO DA CUNHA             3001753-51.2019.8.06.0221           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LAZARO DA COSTA PEREIRA                      7051000-64.2019.8.22.0001           CANCELLATION                    CIVIL COURT OF PORTO VELHO                                      Yes              No               No

LAZARO EUSTAQUIO ANDRADE                     5003094-79.2020.8.13.0114           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF IBIRITÉ                                          Yes              No               No




                                                                                                         631 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 752 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - TICKET /
LAZARO JORGE RODRIGUES                      5213977-17.2019.8.13.0024            RESERVATION                         CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
LAZARO RUI OLIVEIRA SANTANA                 0005065-60.2020.8.05.0001            CIVIL LITIGATION - SERVICE          CIVIL COURT OF SALVADOR                                      Yes              Yes              No
LAZARO RUI OLIVEIRA SANTANA                 0005065-60.2020.8.05.0001            CIVIL LITIGATION - SERVICE          CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LAZARO TEIXEIRA TOMAZ JUNIOR                5044004-57.2020.8.09.0051            CANCELLATION                        CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LAZARO TEIXEIRA TOMAZ JUNIOR                5044004-57.2020.8.09.0051            CANCELLATION                        CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
LAZARO VIEIRA PIMENTA                       0011443-18.2016.5.15.0042            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE RIBEIRÃO PRETO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LAZARO ZANGIROLAMI JUNIOR                   1008678-98.2020.8.26.0482            CANCELLATION                        CIVIL COURT OF PRESIDENTE PRUDENTE                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEA DE JESUS SANTOS FREITAS                 0800815-68.2020.8.10.0014            CANCELLATION                        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEA MARIA BEZERRA DE MENEZES BENEVIDES 3001400-80.2019.8.06.0004                 CANCELLATION                        CIVIL COURT OF FORTALEZA                                     Yes              No               No

LEANDRA FRANCA PIOLA                          0019456-43.2019.8.16.0035          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEANDRA FRANCA SIMOES                         5041040-64.2020.8.13.0024          CHANGE                          CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No
LEANDRA HELENA DA SILVA                       35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SÃO PAULO                                         Yes              No               No

LEANDRA MARTINS FERNANDES                     0032690-87.2019.8.19.0042          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PETRÓPOLIS                                        Yes              No               No

LEANDRO ALMEIDA DE SANTANA                    5080530-57.2019.8.09.0051          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                           Yes              No               No
LEANDRO ALOISIO URBAN                         0021118-81.2014.5.04.0009          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE PORTO ALEGRE                                Yes              Yes              No
LEANDRO AMARAL ESTEVES                        5004894-51.2019.8.13.0188          CIVIL LITIGATION - REFUNDS      CIVIL COURT OF NOVA LIMA                                         Yes              No               No

LEANDRO ANTONIO CARLINI                       1013544-84.2019.8.26.0224          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF GUARULHOS                                      Yes              No               No
LEANDRO ANTONIO SACHITELLI                    1000785-03.2019.5.02.0323          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LEANDRO APARECIDO DA SILVA                    0800042-83.2020.8.20.5142          RESERVATION                        CIVIL COURT OF JARDIM DE PIRANHAS                             Yes              No               No
LEANDRO ARAUJO                                0020870-58.2014.5.04.0028          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
LEANDRO AUGUSTO DIAS                          1001261-67.2017.8.26.0137          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CERQUILHO                                      Yes              No               No

LEANDRO AUGUSTO FERREIRA CAMPOS               0269334-71.2019.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No

LEANDRO AUGUSTO MENDES                        0004786-38.2019.8.16.0184          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                          Yes              No               No
LEANDRO AUGUSTO PINTO                         35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SÃO PAULO                                         Yes              No               No

LEANDRO AURELIO VIEIRA DE SOUSA               0011992-16.2019.8.18.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF TERESINA                                       Yes              No               No
LEANDRO BARRETO REBELO                        9000306-71.2020.8.21.3001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO ALEGRE                                   Yes              Yes              No
LEANDRO BARRETO REBELO                        9000328-53.2020.8.21.6001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
LEANDRO BARRETO REBELO                        9000306-71.2020.8.21.3001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO ALEGRE                                   Yes              Yes              No

LEANDRO BARRETO SOUZA                         0031493-70.2019.8.05.0080          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
LEANDRO BAUER                                 1001239-56.2020.8.26.0637          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF TUPÃ                                           Yes              Yes              No
LEANDRO BAUER                                 1001239-56.2020.8.26.0637          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF TUPÃ                                           Yes              Yes              No
LEANDRO BISPO DA SILVA                        1001521-38.2016.5.02.0707          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
LEANDRO BRAGA                                 35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LEANDRO BRAGA RIBEIRO                         1003228-35.2020.8.26.0011          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                         632 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 753 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
LEANDRO BRANDAO DA COSTA                  0030066-28.2019.8.08.0024            CANCELLATION                        CIVIL COURT OF VITÓRIA                                       Yes              No               No
LEANDRO CASTRO                            1001705-63.2017.5.02.0317            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
LEANDRO CATANHO SILVA                     1012087-91.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
LEANDRO CESAR CODOGNOTO                   0002422-83.2012.5.02.0312            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
LEANDRO CESAR DA SILVA                    0000803-39.2020.8.16.0170            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF TOLEDO                                             Yes              No               No
LEANDRO CESAR FERNANDES                   1001818-12.2016.5.02.0718            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
LEANDRO CESAR GAGLIARDI PINCELI           0011351-11.2017.5.15.0008            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

LEANDRO CESAR LAMARAO BEZERRA                7008131-52.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
LEANDRO CESAR TEIXEIRA                       1033669-57.2019.8.26.0100           LITIGATION - CIVIL              CIVIL COURT OF SÃO PAULO                                       Yes              No               No

LEANDRO COUTINHO PINTO                       1025608-16.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LEANDRO DA SILVA FELIZARDO                   0000818-75.2014.5.02.0067           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LEANDRO DA SILVA RODRIGUES                   5023781-18.2018.8.13.0027           OVERBOOKING                       CIVIL COURT OF BETIM                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEANDRO DE ARAUJO FERREIRA                   0002122-93.2019.8.06.0028           CHANGE                            CIVIL COURT OF ACARAÚ                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LEANDRO DE ARAUJO FERREIRA                   0002122-93.2019.8.06.0028           CHANGE                            CIVIL COURT OF ACARAÚ                                        Yes              Yes              No
LEANDRO DE ARAUJO MATIAS                     0010795-90.2014.5.01.0044           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
LEANDRO DE BRITO NUNES                       0000891-57.2020.8.27.2729           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PALMAS                                        Yes              No               No
LEANDRO DE JESUS ROQUE                       0002161-10.2019.8.17.8233           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF GOIANA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEANDRO DE MARZO BARRETO                     1007797-81.2019.8.26.0248           CANCELLATION                      CIVIL COURT OF INDAIATUBA                                    Yes              No               No
LEANDRO DE MATTOS MELIANDE                   0700656-38.2020.8.02.0080           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MACEIÓ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEANDRO DE MELO DUARTE FRANCO                35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEANDRO DE MELO DUARTE FRANCO                35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LEANDRO DE MELO FERREIRA                     0615071-07.2020.8.04.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                        Yes              No               No
LEANDRO DE OLIVEIRA MELO                     0020023-43.2019.5.04.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LEANDRO DE PAULA CARLINI                     0021239-29.2019.8.08.0347           RESERVATION                       CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LEANDRO DE QUEIROZ VIANA BRAGA               0708823-04.2020.8.07.0016           RESERVATION                       CIVIL COURT OF BRASÍLIA                                      Yes              No               No
LEANDRO DE SOUZA                             1001769-06.2013.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               No               Yes              Yes

LEANDRO DE SOUZA ARAUJO                      0061986-39.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEANDRO DELLI ZOTTI DINIZ                    5062705-73.2019.8.13.0024           CHANGE                          CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No
LEANDRO DINIZ CAMURCA                        1000451-06.2018.5.02.0322           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              Yes              No

LEANDRO DINIZ CURY                           5000230-97.2019.8.13.0342           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ITUIUTABA                                     Yes              No               No
LEANDRO DIOGO VAZATTA                        0303302-83.2018.8.24.0035           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ITUPORANGA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEANDRO DOMINICI XAVIER                      1001803-85.2020.8.26.0297           CANCELLATION                      CIVIL COURT OF JALES                                         Yes              No               No
LEANDRO DOS SANTOS                           35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No



                                                                                                        633 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 754 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
LEANDRO DOS SANTOS                        35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LEANDRO DOS SANTOS                        35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LEANDRO DOS SANTOS FERNANDES              0101236-14.2018.5.01.0033            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
LEANDRO DOS SANTOS FERNANDES              0100338-64.2019.5.01.0033            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
LEANDRO DOS SANTOS MONTEIRO               1000544-60.2018.5.02.0712            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
LEANDRO DOS SANTOS RODRIGUES              5002585-79.2020.8.24.0135            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF NAVEGANTES                                    Yes              No               No
LEANDRO EGIDIO DA ROSA                    0000432-54.2017.5.12.0037            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
LEANDRO ELIAS DIAS RODRIGUES              1315096-6                            RESERVATION                         CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
LEANDRO ELIAS DIAS RODRIGUES              1315096-6                            RESERVATION                         CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LEANDRO FELIX BERNARDES                   1000018-58.2020.8.26.0016            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LEANDRO FERNANDES MOREIRA AGUIAR                                               CIVIL LITIGATION - GENERAL
GONCALVES                                 0000520-70.2020.8.19.0028            LITIGATION - CIVIL                  CIVIL COURT OF MACAÉ                                         Yes              No               No
LEANDRO FERREIRA PEDROSO                  0738247-10.2018.8.07.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
LEANDRO FURTADO REZENDE                   1019287-82.2019.8.11.0001            RESERVATION                         CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
LEANDRO GIUGLIET FOLHA DE SOUZA LIMA 0015226-02.2019.8.08.0545                 IMPEDIMENT                          CIVIL COURT OF VILA VELHA                                    Yes              No               No
LEANDRO GOMES DA SILVA                    0017003-38.2015.5.16.0012            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE IMPERATRIZ - MA                         Yes              Yes              No

LEANDRO GOMES DE SOUZA                       1009890-42.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
LEANDRO GONCALVES CEZARIO                    0002834-30.2020.8.26.0016           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO PAULO                                       Yes              No               No

LEANDRO GONCALVES DA MATA                    5004505-68.2020.8.13.0079           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CONTAGEM                                        Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
LEANDRO GONCALVES GOMES                      0707884-46.2019.8.07.0020           LITIGATION - CIVIL              CIVIL COURT OF BRASÍLIA                                        Yes              No               No
LEANDRO GUSTAVO ANTONIO DE OLIVEIRA
NASCIMENTO                                   0703343-84.2020.8.07.0003           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
LEANDRO GUTIERY DA SILVA                     1007950-42.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LEANDRO GUTIERY DA SILVA                     1007950-42.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

LEANDRO HIGINO GODINHO DE OLIVEIRA           5030770-78.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No

LEANDRO JARDIM ARRUDA                        5002924-16.2019.8.13.0188           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NOVA LIMA                                       Yes              No               No
LEANDRO JORGE CAVALCANTE                     1000674-27.2016.5.02.0322           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                 Yes              Yes              No

LEANDRO JORGE DE CAMPOS PATROCINIO           1011405-77.2019.8.26.0510           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO CLARO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LEANDRO JORGE PUXIAN                         0819010-84.2019.8.12.0110           RESERVATION                       CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
LEANDRO JOSE DA COSTA SILVA                  0000217-19.2017.5.10.0010           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
LEANDRO LAGEANO ROYER                        0000878-27.2019.5.09.0892           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

LEANDRO LAURIANO GARCIA                      1003503-31.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEANDRO LEOPOLDO LAUX                        1001792-57.2019.8.11.0055           CHANGE                          CIVIL COURT OF TANGARÁ DA SERRA                                Yes              No               No

LEANDRO LIMA GABRIEL                         0003604-57.2020.8.16.0030           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FOZ DO IGUAÇU                                   Yes              Yes              No




                                                                                                        634 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 755 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

LEANDRO LIMA GABRIEL                        0003604-57.2020.8.16.0030          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
LEANDRO LOMBARDI PORTELA                    5016313-41.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
LEANDRO LOMBARDI PORTELA                    5016313-41.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
LEANDRO LOPES SANTOS                        0000695-97.2014.5.15.0008          INDIVIDUAL LABOR CLAIM             FÓRUM REGIONAL DA 15ª REGIÃO                                  Yes              Yes              No
LEANDRO LUIZ RODRIGUES DA SILVA             0020815-05.2017.5.04.0028          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
LEANDRO LUIZ SANTANA                        0000728-30.2011.5.02.0081          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
LEANDRO MACAMBIRA DUARTE                    0064009-94.2019.8.17.8201          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
LEANDRO MARCAL DE ALMEIDA                   0047701-42.2018.8.13.0210          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF PEDRO LEOPOLDO                                 Yes              No               No
LEANDRO MARCELO WOLFF                       0001291-51.2014.5.12.0045          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO BALNEÁRIO CAMBORIÚ                       Yes              Yes              No
LEANDRO MARCIO HERNANDEZ BENITEZ            1001541-05.2020.8.26.0405          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF OSASCO                                         Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
LEANDRO MARTINS                             35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
LEANDRO MARTINS                             35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LEANDRO MENDES MOREIRA                      0001790-69.2012.5.02.0017          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
LEANDRO MENDONCA                            1000760-04.2016.5.02.0708          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
LEANDRO MIHAILOV LIMA BASTOS                0012082-20.2017.5.03.0144          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                      Yes              No               No

LEANDRO MONTEIRO FRANCA                     0606099-03.2019.8.04.0092          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
LEANDRO NIEDU CUPELLO                       5007801-93.2019.8.24.0090          IMPEDIMENT                         CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
LEANDRO ORTLIBAS                            1001155-82.2014.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
LEANDRO PEDROSO FERRASSA                    0001719-09.2012.5.02.0004          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
LEANDRO PEDROSO FERRASSA                    0000006-28.2014.5.02.0004          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LEANDRO PEGORARO BRUNETTI                   0002116-27.2019.8.16.0184          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
LEANDRO PEREIRA DA SILVA                    1022118-49.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No

LEANDRO PEREIRA FERNANDES                   0700296-69.2020.8.07.0014          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                          Yes              Yes              No

LEANDRO PEREIRA FERNANDES                   0700296-69.2020.8.07.0014          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
LEANDRO PESSI &AMP; CIA LTDA ME             1099552-19.2017.8.26.0100          CIVIL LITIGATION - GENERAL         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LEANDRO PESSOA DA SILVA                     0001458-13.2015.5.06.0009          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO/PE                                        Yes              Yes              No
LEANDRO PESSOA MOTA                         1021358-06.2019.8.26.0562          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SANTOS                                         Yes              No               No

LEANDRO PORTO DA ROSA                       031578-29.2015.8.24.0064           CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LEANDRO RICARDO ZELNICK                     5004863-52.2020.8.13.0105          CHANGE                             CIVIL COURT OF GOVERNADOR VALADARES                           Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
LEANDRO ROBERT VALADARES                    9047446-67.2019.8.13.0024          LITIGATION - CIVIL                 CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
LEANDRO RODRIGO DIAS DA SILVA               1000040-14.2014.5.02.0318          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                No               Yes              Yes
                                                                               CIVIL LITIGATION - FLIGHT
LEANDRO ROSA DA ROCHA                       1004125-72.2020.8.26.0008          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LEANDRO ROSA NOVO VITA                      0004338-37.2020.8.16.0182          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CURITIBA                                       Yes              No               No
LEANDRO SERGIO PONTES GAUDENZI              0207889-42.2019.8.05.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SALVADOR                                       Yes              No               No
LEANDRO SEVERO DA SILVA                     1001737-15.2019.5.02.0312          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No



                                                                                                       635 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 756 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
LEANDRO SILVA DA PAZ                      1000508-08.2019.5.02.0316            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 No               No               Yes
LEANDRO SILVA DA PAZ                      1000526-29.2019.5.02.0316            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
LEANDRO SILVA NASCIMENTO                  1000630-21.2019.5.02.0704            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
LEANDRO SOBZAK                            0005168-03.2020.8.16.0182            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LEANDRO SPOLADOR RIBEIROS                 0030635-13.2018.8.16.0001            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No
LEANDRO TASCA COELHO                      0011807-69.2020.8.19.0209            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
LEANDRO TORRES VIEIRA DO NASCIMENTO       0013770-57.2020.8.19.0001            IMPEDIMENT                          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
LEANDRO VAZ MARTINS                       35.001.003.XX-XXXXXXX                CIVIL LITIGATION - SERVICE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LEANDRO VIANNA GOMES                      1002030-66.2016.5.02.0319            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
LEANDRO VIEIRA RODRIGUES                  0011742-67.2017.5.18.0012            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

LEANDRO WILLI DOS SANTOS SENA                0008542-51.2018.8.16.0035           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LEANDRO WILLI DOS SANTOS SENA                0023006-46.2019.8.16.0035           RESERVATION                       CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                          Yes              No               No
LECIO MENDES DA SILVA                        0000420-62.2013.5.20.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE ARACAJÚ                                 Yes              Yes              No
LECY ALVES ZWARG                             1001098-96.2016.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LECY FREDERICO ROSA                          1012744-09.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LEDA APARECIDA BASTOS BARRIO                 0010496-23.2020.8.08.0347           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
LEDA CRISTINA STORCH DA SILVA                5145616-73.2020.8.09.0007           LITIGATION - CIVIL                CIVIL COURT OF ANÁPOLIS                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
LEDA CRISTINA STORCH DA SILVA                5145616-73.2020.8.09.0007           LITIGATION - CIVIL                CIVIL COURT OF ANÁPOLIS                                      Yes              Yes              No
LEDA MATOS SENA                              0000824-84.2014.5.05.0492           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE ILHÉUS                                  Yes              Yes              No
LEDA SANTOS                                  41.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEDEMAR CARLOS VAHL                          9000428-97.2020.8.21.0022           CANCELLATION                      CIVIL COURT OF PELOTAS                                       Yes              No               No
LEDI BEATRIZ SIMON GATTO                     5620519-31.2019.8.09.0045           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORMOSA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEDI ELIANA SILVA OLIVEIRA                   5000694-39.2020.8.13.0261           CANCELLATION                      CIVIL COURT OF FORMIGA                                       Yes              No               No
LEESDRO DA SILVA MORAIS                      0000356-55.2017.5.09.0670           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LEIA ALMEIDA BODERA                          0006928-84.2019.8.16.0064           CHANGE                            CIVIL COURT OF CASTRO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEIA BIANCA DE ARAUJO PORTELA                7049537-87.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEIA THAIS TAFFAREL                          0007808-76.2020.8.16.0182           CHANGE                            CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEIDE APARECIDA SGROTT MAFFEZOLLI            0011922-90.2020.8.19.0209           OVERBOOKING                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

LEIDIANE CAMPOS                              7055342-21.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              No               No
LEIDIANE FERREIRA DO NASCIMENTO              0000976-77.2019.5.13.0026           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEIDINAURA ALVES DOS SANTOS VINHAIS          0003664-88.2020.8.19.0210           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LEIDINAURA ALVES DOS SANTOS VINHAIS          0003664-88.2020.8.19.0210           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
LEILA ALVES CABRAL                           0829645-67.2019.8.20.5004           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NATAL                                         Yes              No               No




                                                                                                        636 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 757 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
LEILA ANDREIA SCHNEIDER                    0802735-26.2020.8.12.0110            CANCELLATION                        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LEILA CORREA FAQUINELLI                    1100240-10.2019.8.26.0100            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

LEILA CRISTINE SANTANA RIBEIRO FONSECA       0008812-94.2019.8.25.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ARACAJU                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEILA DA FRANCA SOARES                       0068224-74.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LEILA DA FRANCA SOARES                       0068224-74.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
LEILA DAIANE GIMENEZ                         0006431-23.2019.8.26.0604           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SUMARÉ                                         Yes              Yes              No
LEILA DAIANE GIMENEZ                         0006431-23.2019.8.26.0604           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SUMARÉ                                         Yes              Yes              No
LEILA DE ALMEIDA BASTOS                      5008651-90.2018.8.13.0672           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SETE LAGOAS                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEILA LIMA DOS SANTOS                        1001827-43.2020.8.26.0482           OVERBOOKING                       CIVIL COURT OF PRESIDENTE PRUDENTE                            Yes              No               No

LEILA MARIA BATISTA ARAUJO                   1051448-28.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
LEILA MIRTES BRITO TEIXEIRA                  0074705-94.2019.8.19.0002           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF NITERÓI                                          Yes              Yes              No
LEILA MIRTES BRITO TEIXEIRA                  0074705-94.2019.8.19.0002           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF NITERÓI                                          Yes              Yes              No

LEILA OLIVEIRA DOS SANTOS GONCALVES          7000857-14.2019.8.22.0020           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NOVA BRASILÂNDIA D'OESTE                         Yes              No               No
LEILA PORTE DE ALMEIDA                       1001772-25.2017.5.02.0318           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                  Yes              No               No

LEILA SALLUM                                 1011123-74.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LEILA VASCONCELOS PEREIRA DE MELO            1000971-22.2020.8.26.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LEILAH BRANDAO TEIXEIRA                      0700328-68.2020.8.07.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
LEILAH BRANDAO TEIXEIRA                      0700328-68.2020.8.07.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
LEILANA MARIA CABRAL ALVES                   0002663-27.2013.5.02.0052           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
LEILANE ALVES BEZERRA                        0801522-25.2020.8.20.5004           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NATAL                                          Yes              No               No
LEILANE PEREIRA LIMA                         0000607-43.2010.5.02.0014           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LEILDE FERREIRA SA MENEZES                   1005501-14.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEILIANE DOS SANTOS RIBEIRO                  0003524-72.2020.8.05.0039           CHANGE                            CIVIL COURT OF CAMAÇARI                                       Yes              No               No
                                                                                 CIVIL LITIGATION - PRE-
LEIVI FERREIRA SANTOS                        0005898-06.2020.8.26.0224           REGISTRATION                      CIVIL COURT OF GUARULHOS                                      Yes              No               No

LEIZA BRACARENSE BRANDAO                     5194328-66.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
LELIA APARECIDA MOREIRA PINTO                5210552-79.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
LELIA APARECIDA MOREIRA PINTO                5210552-79.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - SPECIAL
LENILCE MARQUES PEREIRA                      0068803-97.2018.8.19.0002           PASSENGER                         CIVIL COURT OF NITERÓI                                        Yes              No               No
LENILSON ASSIS ROBERTO                       1001138-78.2016.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LENILTON SILVA                               0639300-23.2019.8.04.0015           RESERVATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
LENIR APARECIDA BIATA                        5000121-54.2020.8.13.0114           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF IBIRITÉ                                        Yes              Yes              No
LENIR APARECIDA BIATA                        5000121-54.2020.8.13.0114           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF IBIRITÉ                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LENIR DE LARA                                7001468-69.2020.8.22.0007           CANCELLATION                      CIVIL COURT OF CACOAL                                         Yes              No               No




                                                                                                         637 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 758 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
LENIR PEIXOTO MARTINS                       5002913-97.2019.8.24.0020            CANCELLATION                        CIVIL COURT OF CRICIÚMA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LENIR VIEIRA DA SILVA                       0805320-54.2020.8.23.0010            CANCELLATION                        CIVIL COURT OF BOA VISTA                                     Yes              No               No
LENISE MONTEIRO NUNES MENDONCA              1072755-38.2019.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LENISE SOUSA OLIVEIRA                       7009438-41.2020.8.22.0001            CHANGE                              CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LENIVALDO DA SILVA ARAUJO                   1072232-26.2019.8.26.0002            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LENNI KASSI TELES GUARDIANO                 5214012-67.2020.8.09.0051            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF GOIÂNIA                                            Yes              No               No

LENNO SOUZA LOBATO                            0802613-06.2020.8.10.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO LUÍS                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LENNO SOUZA LOBATO                            0849181-17.2019.8.10.0001          CANCELLATION                    CIVIL COURT OF SÃO LUÍS                                          Yes              No               No
LENNOM NUNES FERNANDES PERAZZO                0100985-26.2019.5.01.0044          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              No               No

LENY DE OLIVEIRA BRITO                        5069430-90.2020.8.09.0174          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SENADOR CANEDO                                    Yes              Yes              No

LENY DE OLIVEIRA BRITO                        5069430-90.2020.8.09.0174          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SENADOR CANEDO                                 Yes              Yes              No
LEO ADRIANO RODRIGUES DA SILVA FILHO          0028850-42.2019.8.05.0080          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
LEO CLAUDEMIR MARQUES WUADEN                  0021815-37.2017.5.04.0029          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
LEO CLAUDEMIR MARQUES WUADEN                  0020774-12.2015.5.04.0027          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No

LEO MARCIO DE ALMEIDA SILVA                   5000941-92.2020.8.13.0625          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOÃO DEL REI                                  Yes              No               No

LEO MARCO NUNES MEIRA                         9003218-20.2020.8.21.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                      Yes              Yes              No

LEO MARCO NUNES MEIRA                         9003218-20.2020.8.21.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LEO MAX FEUERSCHUETTE NETO                    5000880-32.2020.8.24.0075          CANCELLATION                    CIVIL COURT OF TUBARÃO                                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LEO MAX FEUERSCHUETTE NETO                    5000880-32.2020.8.24.0075          CANCELLATION                    CIVIL COURT OF TUBARÃO                                           Yes              Yes              No

LEO MENDES DE FARIAS                          0011924-10.2019.8.17.2001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEO REIS DA ASSUNCAO                          0044505-63.2020.8.05.0001          CHANGE                          CIVIL COURT OF SALVADOR                                          Yes              No               No

LEO VICTOR XEREZ PEIXOTO FERREIRA             3001714-02.2019.8.06.0012          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                         Yes              No               No
LEOCADIO JOSE PIKCIUS                         41.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS      CIVIL COURT OF CURITIBA                                          Yes              No               No
LEOCRECIA SOARES NUNES                        0020599-67.2019.8.16.0035          CIVIL LITIGATION - SERVICE      CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                              Yes              No               No

LEOFLAN LODI                                  1004716-66.2020.8.11.0003          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RONDONÓPOLIS                                      Yes              Yes              No

LEOFLAN LODI                                  1004716-66.2020.8.11.0003          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RONDONÓPOLIS                                   Yes              Yes              No
LEOFREDO RIBEIRO DE LIMA                      0001731-12.2020.8.16.0195          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEOLINDA MARIA CHAVES COSTA                   3000525-61.2020.8.06.0009          CANCELLATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LEOMAR ANTONIO BRUSTOLIN                      0095572-28.2017.8.21.0001          RESERVATION                        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No




                                                                                                         638 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 759 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
LEOMAR EMANUEL SIQUEIRA DA SILVA          1017085-98.2020.8.11.0001            CANCELLATION                        CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LEON NASCIMENTO CANSANCAO PEREIRA         0863960-36.2019.8.14.0301            CANCELLATION                        CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LEON SCHIPER                              0338283-50.2019.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LEONADO CHARA                             0304498-83.2019.8.24.0090            CANCELLATION                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
LEONARD LIN ANG                           1000699-38.2019.5.02.0709            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
LEONARD PRADO DE REZENDE                  0040524-40.2019.8.19.0205            CIVIL LITIGATION - SERVICE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
LEONARDO AARON DA SILVEIRA                1001022-77.2018.5.02.0709            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LEONARDO ABELLA NASCIMENTO                0301094-16.2019.8.24.0125            CANCELLATION                        CIVIL COURT OF ITAPEMA                                       Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
LEONARDO ALMEIDA GARCIA                   0654957-63.2018.8.13.0702            RESERVATION                         CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
LEONARDO ALMEIDA SANTOS                   5006370-19.2019.8.13.0223            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF DIVINÓPOLIS                                   Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
LEONARDO ALVES CARNAUBA                   1006134-22.2020.8.26.0003            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LEONARDO ALVES COELHO                     0010717-10.2015.5.01.0029            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
LEONARDO ALVIM DA SILVA                   5061046-92.2020.8.13.0024            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF BELO HORIZONTE                                     Yes              No               No

LEONARDO ANTONELLO FELIPE DE CARVALHO 1001881-60.2017.5.02.0311                  INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO ANTONIO ESTEVES                     5022019-05.2020.8.13.0024           CHANGE                            CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
LEONARDO ANTUNES RANGEL                      0002133-08.2019.8.08.0048           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SERRA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO ARTHUR FELLER                       5000638-84.2019.8.21.0142           CANCELLATION                      CIVIL COURT OF IGREJINHA                                     Yes              No               No
LEONARDO AUGUSTO DE ALMEIDA AGUIAR           0749567-75.2019.8.07.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO AUGUSTO FURTADO PALHARES            1001167-07.2020.8.26.0011           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LEONARDO AUGUSTUS BIAGI                      0011208-31.2016.5.03.0092           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                     Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
LEONARDO AZEVEDO DE SOUZA                    0190451-03.2019.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO BAPTISTA MORAES                     0002913-43.2019.8.26.0016           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No

LEONARDO BARBARIOLI CARRARETTO               0010083-44.2019.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO BARDELLI PORTO                      0008459-50.2020.8.26.0564           CHANGE                          CIVIL COURT OF SÃO BERNARDO DO CAMPO                           Yes              No               No

LEONARDO BARROS                              1000892-60.2020.8.26.0269           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ITAPETININGA                                  Yes              No               No
LEONARDO BARROSO AREAS DA SILVA              0001185-19.2020.8.19.0212           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NITERÓI                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO BARROSO DE MORAES SANTOS            0007238-38.2020.8.17.2001           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No
LEONARDO BELFORT MELO DE AZEVEDO             0100750-83.2016.5.01.0070           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No

LEONARDO BERNARD GALVAO DUPRAT               1004523-17.2018.8.11.0037           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PRIMAVERA DO LESTE                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO BORGES MENEZES                      0035968-78.2020.8.05.0001           CANCELLATION                    CIVIL COURT OF SALVADOR                                        Yes              No               No




                                                                                                        639 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 760 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - IMPROPER
LEONARDO BRAGA DA CUNHA                   0606045-37.2019.8.04.0092            COLLECTION                          CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                               CIVIL LITIGATION - IMPROPER
LEONARDO BRAGA DA CUNHA                   0606045-37.2019.8.04.0092            COLLECTION                          CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
LEONARDO BRAGA RAMALHO                    3000348-83.2018.8.06.0004            RESERVATION                         CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LEONARDO BRANDAO ARAUJO                   0800983-14.2019.8.14.0008            CANCELLATION                        CIVIL COURT OF BARCARENA                                     Yes              No               No
LEONARDO BREGUEZ DE BARROS                5003787-15.2019.8.13.0400            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF MARIANA                                            Yes              Yes              No
LEONARDO BREGUEZ DE BARROS                5003787-15.2019.8.13.0400            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF MARIANA                                            Yes              Yes              No
LEONARDO BUARQUE DE VASCONCELOS           0000552-06.2018.5.06.0013            INDIVIDUAL LABOR CLAIM              TRIBUNAL REGIONAL DO TRABALHO DA 06ª REGIÃO                  Yes              No               No
LEONARDO CADEMARTORI KOLBERG              0020280-87.2018.5.04.0401            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
LEONARDO CALEGARINI                       0002729-05.2013.5.02.0085            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
LEONARDO CALEGARINI                       0001671-64.2013.5.02.0085            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
LEONARDO CAMPOS UTCHUK                    1005481-47.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No

LEONARDO CANUTO BEZERRA                      0800243-28.2020.8.18.0164           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO CARDOSO DE SOUZA GUARIGLIA          0041025-16.2018.8.19.0209           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO CARVALHO FERNANDES                  0050468-62.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
LEONARDO CAVALCANTE BEZERRA JUNIOR           3000117-47.2019.8.06.0222           COLLECTION                        CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
LEONARDO CAVALCANTE BEZERRA JUNIOR           3002247-59.2017.8.06.0002           COLLECTION                        CIVIL COURT OF FORTALEZA                                     Yes              No               No
LEONARDO CAVALCANTE DE LIMA                  1000623-16.2016.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
LEONARDO CESAR BESSONE DE ALMEIDA                                                CIVIL LITIGATION - FLIGHT
REGUEIRA                                     1021216-30.2019.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LEONARDO CESAR DANTAS DE ARAUJO              0008629-33.2020.8.19.0203           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO COELHO NOGUEIRA                     0048777-42.2019.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No
LEONARDO COSTA DE SOUZA                      0021530-63.2015.5.04.0013           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
LEONARDO COSTA ESTRELA                       9001384-16.2019.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO CZERWINSKI                          7054572-28.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO DA COSTA FREITAS                    0002647-90.2018.8.19.0079           CANCELLATION                      CIVIL COURT OF PETRÓPOLIS                                    Yes              No               No
LEONARDO DA COSTA PICARELLI                  0869164-75.2019.8.15.2001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO DA COSTA PICARELLI                  0869162-08.2019.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
LEONARDO DA SILVA                            0011573-57.2015.5.01.0066           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
LEONARDO DA SILVA BASTOS                     0021669-73.2015.5.04.0026           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
LEONARDO DA SILVA FERREIRA                   0020859-35.2018.5.04.0401           INDIVIDUAL LABOR CLAIM            CEJUSC                                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO DA SILVA VELASCO                    0805617-22.2019.8.12.0101           CANCELLATION                      CIVIL COURT OF DOURADOS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO DAGOSTINI                           0303654-81.2016.8.24.0012           CHANGE                            CIVIL COURT OF CAÇADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LEONARDO DAVID PEREIRA NICHELATTI            1105201-91.2019.8.26.0100           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No



                                                                                                        640 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 761 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
LEONARDO DE AGUIAR SANTOS                 5002074-90.2018.8.13.0480            CANCELLATION                        CIVIL COURT OF PATOS DE MINAS                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LEONARDO DE ALMEIDA FONSECA               5034644-71.2020.8.13.0024            CHANGE                              CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LEONARDO DE ALMEIDA GEO                   5021545-34.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LEONARDO DE ARAUJO MEDEIROS               0800460-40.2020.8.15.0751            CANCELLATION                        CIVIL COURT OF BAYEUX                                        Yes              No               No
LEONARDO DE CAMPOS TEIXEIRA               0302018-80.2019.8.24.0075            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF TUBARÃO                                       Yes              No               No
LEONARDO DE FREITAS CORTES                0000828-81.2017.5.10.0006            INDIVIDUAL LABOR CLAIM              6ª VARA DO TRABALHO DE BRASÍLIA/DF                           Yes              Yes              No
LEONARDO DE JESUS GOMES DE SOUSA
LEMOS                                     0010283-37.2020.8.19.0209            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No

LEONARDO DE LIMA XAVIER                      1013279-35.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LEONARDO DE MATTOS MENDES                    0043987-83.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LEONARDO DE PAULA XAVIER                     0281510-19.2018.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
LEONARDO DE SOUZA ARAUJO                     0061987-24.2020.8.05.0001           COLLECTION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LEONARDO DE SOUZA BORGES DA GAMA             1030823-63.2019.8.26.0554           RESERVATION                       CIVIL COURT OF SANTO ANDRÉ                                   Yes              No               No
LEONARDO DE SOUZA SILVA                      0005590-47.2019.8.19.0014           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CAMPOS DOS GOYTACAZES                         Yes              Yes              No
LEONARDO DE SOUZA SILVA                      0005590-47.2019.8.19.0014           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CAMPOS DOS GOYTACAZES                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO DINALI MAGALHAES JUNIOR             5008123-89.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO DO REGO COSTA AMANTE                0003126-50.2020.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO DORNELLES BURNALDE                  0024173-83.2015.8.21.0008           CANCELLATION                      CIVIL COURT OF CANOAS                                        Yes              No               No
LEONARDO DOS REIS CAREGNATO                  0606984-62.2020.8.04.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO DOS REIS CAREGNATO                  0606981-10.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              No               No
LEONARDO DOS SANTOS AGUIAR                   5000184-29.2020.8.08.0014           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF COLATINA                                      Yes              Yes              No
LEONARDO DOS SANTOS AGUIAR                   5000184-29.2020.8.08.0014           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF COLATINA                                      Yes              Yes              No
LEONARDO DOS SANTOS BRASIL                   0100999-35.2017.5.01.0026           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
LEONARDO DOS SANTOS BRASIL                   0101917-39.2017.5.01.0026           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LEONARDO DOURADO CORREA                      1010950-90.2020.8.26.0506           RESERVATION                       CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
LEONARDO FALCAO RIBEIRO                      7057740-38.2019.8.22.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
LEONARDO FALCAO RIBEIRO SOCIEDADE
INDIVIDUAL DE ADVOCACIA                      7057165-30.2019.8.22.0001           CIVIL LITIGATION - CARGO          CIVIL COURT OF PORTO VELHO                                   Yes              No               No
LEONARDO FELIPE BASTOS                       7000659-70.2020.8.22.0010           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF ROLIM DE MOURA                                Yes              No               No
LEONARDO FERNANDES MACEDO                    0011946-38.2017.5.18.0004           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO FERNANDO FRANCA ALBERTIN            0058245-30.2019.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO FERNANDO FRANCA ALBERTIN            0058240-08.2019.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No
LEONARDO FERNANDO PACHECO                    1068481-28.2019.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LEONARDO FERRAZ MOREIRA                      5037414-37.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
LEONARDO FERRAZ MOREIRA                      5037414-37.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No



                                                                                                        641 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 762 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

LEONARDO FERREIRA SANTOS                    0040911-85.2019.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LEONARDO FONTES CINZA                       1013751-36.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LEONARDO FRANCO DE BRITO                    0052444-64.2019.8.16.0182          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LEONARDO FRANTZ                             9000354-42.2020.8.21.0087          CANCELLATION                       CIVIL COURT OF CAMPO BOM                                      Yes              No               No

LEONARDO GALVAO CAVALCANTI                  1006492-87.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LEONARDO GOMES DE ANDRADE                   0019721-05.2018.8.17.3090          CHANGE                             CIVIL COURT OF PAULISTA                                       Yes              No               No
LEONARDO GOMES DE CASTRO PEREIRA            0020832-16.2016.8.08.0545          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF VILA VELHA                                     Yes              No               No
LEONARDO GOMES DE SOUZA                     1001807-22.2016.5.02.0317          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
LEONARDO GOMES DO NASCIMENTO                0000217-17.2020.5.10.0009          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
LEONARDO GOMES DUMMER                       0015947-63.2019.8.08.0347          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
LEONARDO GONCALEZ DE ARAUJO SA              1070795-47.2019.8.26.0002          IMPEDIMENT                         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LEONARDO GONCALVES CAMPOS                   1010602-45.2020.8.26.0224          CANCELLATION                       CIVIL COURT OF GUARULHOS                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
LEONARDO GONCALVES LOURDES                  0425857.80.2016.8.09.0006          RESERVATION                        CIVIL COURT OF ANÁPOLIS                                       Yes              No               No
LEONARDO GUEDES DA CRUZ                     0101414-13.2019.5.01.0005          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
LEONARDO GUILHERME E SILVA BASTOS           0810985-89.2018.8.10.0040          LITIGATION - CIVIL                 CIVIL COURT OF IMPERATRIZ                                     Yes              No               No

LEONARDO HENRIQUE COSTA SALES               0626709-37.2020.8.04.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                            Yes              Yes              No

LEONARDO HENRIQUE COSTA SALES               0626709-37.2020.8.04.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
LEONARDO HENRIQUE NOVAIS CARNEIRO           0004960-40.2020.8.05.0080          CANCELLATION                       CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LEONARDO HENRIQUE NOVAIS CARNEIRO           0004946-56.2020.8.05.0080          CANCELLATION                       CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LEONARDO HERSEN DA COSTA                    0290268-50.2019.8.19.0001          CHANGE                             CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
LEONARDO HOCHHEIM THOME                     9082133-20.2019.8.21.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LEONARDO JARDIM PIRANI                      5000332-62.2020.8.13.0188          CHANGE                             CIVIL COURT OF NOVA LIMA                                      Yes              No               No
LEONARDO JENSEN RIBEIRO                     9000144-82.2020.8.21.0089          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CANDELÁRIA                                     Yes              Yes              No
LEONARDO JENSEN RIBEIRO                     9000144-82.2020.8.21.0089          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CANDELÁRIA                                     Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
LEONARDO JESUINO MRQUES MARTFELD            0203807-65.2019.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
LEONARDO JOEL HANDLER                       0300962-61.2019.8.24.0091          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
LEONARDO JOEL HANDLER                       0300534-89.2019.8.24.0023          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
LEONARDO JORGE CARVALHO GUEDES
ALCOFORADO BARBOSA                          0804928-80.2020.8.15.2001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No
LEONARDO JORGE CARVALHO GUEDES
ALCOFORADO BARBOSA                          0804928-80.2020.8.15.2001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No
LEONARDO JOSE DOS SANTOS                    1001420-30.2018.5.02.0319          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
LEONARDO JOSE SILVA                         0001211-27.2015.5.10.0007          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No




                                                                                                       642 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 763 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - SEAT
LEONARDO JOSE SIQUEIRA DA SILVA           1014950-50.2019.8.11.0001            COMFORT                             CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
LEONARDO JUNIOR RABELO                    21.001.042.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
LEONARDO JUNIOR RABELO                    21.001.042.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
LEONARDO KELLY LIBORIO                    0637011-20.2019.8.04.0015            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
LEONARDO LAMBERT DA COSTA                 0052291-71.2020.8.19.0001            RESERVATION                         CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
LEONARDO LAMBERT DA COSTA                 0052291-71.2020.8.19.0001            RESERVATION                         CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
LEONARDO LEANDRO DE VASCONCELOS           3003214-33.2019.8.06.0003            CANCELLATION                        CIVIL COURT OF FORTALEZA                                     Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
LEONARDO LEANDRO DE VASCONCELOS           3003214-33.2019.8.06.0003            CANCELLATION                        CIVIL COURT OF FORTALEZA                                     Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
LEONARDO LEVI DE MOURA MOURA              0823252-86.2019.8.12.0110            CANCELLATION                        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
LEONARDO LIMA DA SILVA                    0803866-22.2019.8.10.0047            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF IMPERATRIZ                                    Yes              Yes              No
LEONARDO LIMA DA SILVA                    0803866-22.2019.8.10.0047            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF IMPERATRIZ                                    Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
LEONARDO LIMA SOUZA MARTINS               1011744-71.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LEONARDO LINDROTH DE PAIVA                0002418-28.2020.8.16.0182            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CURITIBA                                      Yes              No               No
LEONARDO LOBO DE MELO                     0000838-44.2016.5.10.0012            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
LEONARDO LOBO DE MELO                     0000839-29.2016.5.10.0012            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
                                                                               CIVIL LITIGATION - BOARDING
LEONARDO LORA BLAZIUS                     0005551-13.2019.8.16.0021            IMPEDIMENT                          CIVIL COURT OF CASCAVEL                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LEONARDO LUIZ FERREIRA                    0301391-47.2019.8.24.0020            CHANGE                              CIVIL COURT OF CRICIÚMA                                      Yes              No               No

LEONARDO MACHADO CATIVO                      1004834-28.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

LEONARDO MANSK                               5002955-34.2017.8.08.0030           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LINHARES                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO MARIANO INACIO MEDEIROS             1001238-23.2020.8.26.0071           CANCELLATION                      CIVIL COURT OF BAURU                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO MARIANO INACIO MEDEIROS             1001238-23.2020.8.26.0071           CANCELLATION                      CIVIL COURT OF BAURU                                         Yes              Yes              No
LEONARDO MARINO DOS SANTOS                   7001005-48.2020.8.22.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO MARTINS                             1010117-20.2019.8.26.0664           CANCELLATION                      CIVIL COURT OF VOTUPORANGA                                   Yes              No               No
LEONARDO MARTINS BARBOSA DE
CARVALHO                                     0701972-87.2019.8.02.0091           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MACEIÓ                                        Yes              No               No
LEONARDO MARTINS DE MIRANDA                  0000162-73.2015.5.05.0561           INDIVIDUAL LABOR CLAIM            FORUM TRABALHISTA DE PORTO SEGURO                            Yes              Yes              No

LEONARDO MARTINS DO NASCIMENTO               5009445-87.2019.8.13.0701           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF UBERABA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO MARTINS HYPOLITO                    0011597-52.2019.8.19.0209           CANCELLATION                    CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO MARTINS SILVA                       0033022-36.2020.8.05.0001           CANCELLATION                    CIVIL COURT OF SALVADOR                                        Yes              No               No

LEONARDO MATTOS MORANDI                      1008104-33.2018.8.26.0066           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BARRETOS                                        Yes              No               No



                                                                                                        643 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 764 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
LEONARDO MEIRA OLIVEIRA                   0001233-12.2014.5.07.0005            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA FORTALEZA/CE                               Yes              Yes              No
LEONARDO MENDONCA PIRES FERREIRA          0808492-41.2020.8.20.5004            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF NATAL                                         Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
LEONARDO MIGUEL NETO                      1000693-87.2020.8.26.0576            LITIGATION - CIVIL                  CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
LEONARDO MIRANDA MACHADO                  0704927-38.2020.8.07.0020            RESERVATION                         CIVIL COURT OF BRASÍLIA                                      Yes              No               No
LEONARDO MIRANDA MACHADO                  0704928-23.2020.8.07.0020            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                               CIVIL LITIGATION - IMPROPER
LEONARDO MUNIZ BOMFIM                     0002044-19.2009.4.01.3813            COLLECTION                          CIVIL COURT OF GOVERNADOR VALADARES                          Yes              No               No
LEONARDO NASCIMENTO DA SILVA              0101204-36.2018.5.01.0024            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LEONARDO NASCIMENTO FELIPE                0022868-30.2019.8.18.0001            CHANGE                              CIVIL COURT OF TERESINA                                      Yes              No               No
LEONARDO OLIVEIRA ABREU                   0001629-84.2016.8.14.0130            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF ULIANÓPOLIS                                   Yes              No               No
LEONARDO OLIVEIRA DE AZEVEDO              0101739-62.2016.5.01.0079            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
LEONARDO OLIVEIRA REIS MACIEL             0198316-77.2019.8.05.0001            CIVIL LITIGATION - SERVICE          CIVIL COURT OF SALVADOR                                      Yes              No               No

LEONARDO PACHECO MAGALHAES                   1002745-32.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LEONARDO PACIFICO DOS REIS                   5002389-91.2019.8.13.0607           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SANTOS DUMONT                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO PAGANONI                            1013596-67.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO PEREIRA DE SOUZA                    0004307-66.2020.8.05.0103           OVERBOOKING                       CIVIL COURT OF ILHÉUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LEONARDO PEREIRA SOARES REIS                 23.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF FORTALEZA                                     Yes              No               No
LEONARDO PERISSE ROCHA                       0057061-10.2020.8.19.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
LEONARDO PETZHOLD                            5001625-22.2019.8.21.0013           LITIGATION - CIVIL                CIVIL COURT OF ERECHIM                                       Yes              No               No
LEONARDO PINHO GARCIA DA SILVEIRA            9000699-30.2020.8.21.0015           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GRAVATAÍ                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO PIRES DA ROCHA MOREIRA              1009901-84.2020.8.26.0224           CANCELLATION                      CIVIL COURT OF GUARULHOS                                     Yes              No               No
LEONARDO PONTES DE ALMEIDA                   0711340-79.2020.8.07.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
LEONARDO PONTES DE ALMEIDA                   0711340-79.2020.8.07.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO PRANDIN CURY                        0001360-43.2020.8.16.0035           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO PUPO ROSA                           0002385-06.2020.8.16.0031           CHANGE                            CIVIL COURT OF GUARAPUAVA                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO PUPO ROSA                           0002385-06.2020.8.16.0031           CHANGE                            CIVIL COURT OF GUARAPUAVA                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
LEONARDO QUARESMA FONTELLE                   0185417-88.2017.8.06.0001           IMPEDIMENT                        CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO QUEIROZ GAMA                        0511193-78.2016.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO QUINTANILHA CASTRO                  1028481-86.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LEONARDO RAFAEL LOPES                        1000408-35.2019.5.02.0031           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO RAMOS RIBEIRO                       0712729-02.2020.8.07.0016           CHANGE                            CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO RAMOS RIBEIRO                       0712729-02.2020.8.07.0016           CHANGE                            CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No




                                                                                                        644 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 765 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
LEONARDO RANDO BARION                     0308801-41.2018.8.24.0005            CANCELLATION                        CIVIL COURT OF BALNEÁRIO CAMBORIÚ                            Yes              No               No
LEONARDO RAPHAEL MOREIRA                  1000305-24.2020.5.02.0312            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
LEONARDO RODRIGUES CARVALHO SILVA         0021926-34.2020.8.19.0001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF RIO DE JANEIRO                                     Yes              Yes              No
LEONARDO RODRIGUES CARVALHO SILVA         0021926-34.2020.8.19.0001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF RIO DE JANEIRO                                     Yes              Yes              No
LEONARDO RODRIGUES DE SOUZA               0011716-15.2016.5.03.0144            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                        Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
LEONARDO ROMAN NUNES                      1002689-93.2020.8.26.0003            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - SEAT
LEONARDO RONALD PERIN RAUTA               0300701-37.2018.8.24.0025            COMFORT                             CIVIL COURT OF GASPAR                                        Yes              No               No

LEONARDO ROSAS WANDERLEY                     0828808-24.2019.8.15.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPINA GRANDE                                Yes              No               No
LEONARDO SALAMON                             0015633-07.2019.8.21.0008           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CANOAS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO SAMPAIO ARAÚJO                      0025222-93.2018.8.19.0208           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
LEONARDO SANTANA DOS SANTOS                  0000729-37.2019.5.10.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO SANTOS COSTA                        0802127-89.2018.8.18.0123           CANCELLATION                      CIVIL COURT OF PARNAÍBA                                      Yes              No               No
LEONARDO SANTOS COSTA                        0020720-36.2016.5.04.0019           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
LEONARDO SANTOS MAGALHAES                    5039446-15.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
LEONARDO SANTOS MAGALHAES                    5039446-15.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
LEONARDO SEKEF BUDARUICHE SOUSA              0101097-50.2017.5.01.0016           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No

LEONARDO SEMELER PEREIRA                     0824281-74.2019.8.12.0110           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO GRANDE                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LEONARDO SEOLDO FERREIRA                     5001135-12.2018.8.08.0008           RESERVATION                     CIVIL COURT OF BARRA DE SÃO FRANCISCO                          Yes              No               No

LEONARDO SERGIO DORNAS FERREIRA              5050295-46.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
LEONARDO SILVA                               35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LEONARDO SILVA DE SOUZA                      1000135-45.2020.5.02.0088           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              No               No
LEONARDO SILVA DOS SANTOS                    0010108-57.2017.5.15.0129           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CAMPINAS                                Yes              Yes              No
LEONARDO SOUSA SOARES                        0004600-31.2019.8.27.2731           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PARAÍSO DO TOCANTINS                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LEONARDO SPAGNOL                             0010240-80.2020.8.08.0347           RESERVATION                       CIVIL COURT OF VITÓRIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LEONARDO SPAGNOL                             0010240-80.2020.8.08.0347           RESERVATION                       CIVIL COURT OF VITÓRIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO SPIAZZI BERLEZE                     5000983-91.2020.8.24.0090           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
LEONARDO STOPATO DE CARVALHO                 1003153-20.2020.8.26.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO TAYLOR DUARTE COSTA                 5140895-84.2018.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO TERCEIRO DE CARVALHO                7058395-10.2019.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO TOME DE SOUZA                       1002667-38.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONARDO VALDIVIA MEIRA                      1011451-04.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No

LEONARDO VENTURA SILVA                       1072208-95.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No




                                                                                                        645 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 766 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - BOARDING
LEONARDO VICTOR RIBEIRO BARICALA          1000297-84.2019.8.26.0111            IMPEDIMENT                          CIVIL COURT OF CAJURU                                        Yes              No               No
LEONARDO VIEIRA DA SILVA                  35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LEONARDO VINICIUS PEREIRA DA SILVA        0000044-52.2020.8.16.0113            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MARIALVA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LEONARDO VINICIUS TUC IDE CAPPELLANO      1018771-08.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LEONARDO VISONA MARTINS                   1010123-27.2019.8.26.0664            CANCELLATION                        CIVIL COURT OF VOTUPORANGA                                   Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
LEONARDO ZAGO GERVASIO                    0805590-18.2020.8.20.5004            RESERVATION                         CIVIL COURT OF NATAL                                         Yes              No               No

LEONARDO ZUCOLOTO SPINASSE                   0016264-31.2017.8.08.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VITÓRIA                                       Yes              No               No
LEONARIA DANTAS DA ROCHA                     1001492-22.2015.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONCIO OGANDO DACAL                         0192948-87.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONEL ALVES DA SILVA                        0000401-38.2020.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONEL ALVES DA SILVA                        0000401-38.2020.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONEL COSTA ARANHA                          1001293-38.2020.8.26.0664           CANCELLATION                      CIVIL COURT OF VOTUPORANGA                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONEL COSTA ARANHA                          1001293-38.2020.8.26.0664           CANCELLATION                      CIVIL COURT OF VOTUPORANGA                                   Yes              Yes              No
LEONEL FERREIRA LOPES                        0010146-70.2019.5.15.0106           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONEL MARTINS CARNEIRO                      0601296-90.2020.8.01.0070           CANCELLATION                      CIVIL COURT OF RIO BRANCO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONEL RAMIRES FANTACINI                     1000332-08.2020.8.26.0047           CANCELLATION                      CIVIL COURT OF ASSIS                                         Yes              No               No

LEONIA TOZETTI SANTOS                        8002139-73.2019.8.05.0172           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MUCURI                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONICE MARGARIDA DA CONCEICAO               0130691-35.2019.8.13.0702           CANCELLATION                      CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
LEONICE ZAFFANI MONACO                       1004476-63.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONIDAS DOS SANTOS LEAL                     0001594-13.2019.8.16.0018           CANCELLATION                      CIVIL COURT OF MARINGÁ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LEONIDAS LUZ ARAUJO                          0800110-56.2019.8.18.0152           RESERVATION                       CIVIL COURT OF PICOS                                         Yes              No               No
LEONIDES DE FRANCA                           0001025-96.2017.5.09.0965           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
LEONIDES DE FRANCA                           0000051-88.2019.5.09.0965           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

LEONIDES ZAVADZKI                            0000134-89.2020.8.16.0168           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERRA ROXA                                      Yes              No               No
LEONIDIO RODRIGUES DOS REIS NETO             5721217-32.2019.8.09.0017           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BELA VISTA DE GOIÁS                             Yes              No               No

LEONILDA COSTA TAVARES                       0008763-29.2020.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LONDRINA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEONINA FERREIRA DA COSTA                    0804551-92.2019.8.12.0008           OVERBOOKING                     CIVIL COURT OF CORUMBÁ                                         Yes              No               No
LEONOR APARECIDA PEREIRA DE MELO E
SILVA                                        1001402-06.2018.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LEONTINA RAFFA DE SOUZA NETA                 0803048-06.2019.8.12.0018           RESERVATION                       CIVIL COURT OF PARANAÍBA                                     Yes              No               No



                                                                                                        646 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 767 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
LEOPOLDINA EDUARDA R CABRAL DE
OLIVEIRA                                   0028775-12.2020.8.05.0001            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              No               No
LEOPOLDO BARUCCI                           0011270-92.2014.5.15.0129            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
LEOPOLDO CORREA SANTOS NETO                0807794-56.2018.8.10.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LEOPOLDO DAMINELLI ROMAGNA                 1062197-41.2018.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LEOPOLDO JOSE LAVERS HERNANDEZ             0706167-74.2020.8.07.0016            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
LEOPOLDO PINA NETO                         0606670-24.2019.8.01.0070            COLLECTION                          CIVIL COURT OF RIO BRANCO                                    Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
LEOPOLDO SUZUKI                            0800347-87.2019.8.12.0110            RESERVATION                         CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
LEPHEY MARZANI ALMEIDA DE ARAUJO           0023041-50.2019.8.13.0209            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURVELO                                       Yes              No               No
LERCIA MARIA CONCEICAO                     0000982-82.2020.8.25.0085            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF ARACAJU                                       Yes              Yes              No
LERCIA MARIA CONCEICAO                     0000982-82.2020.8.25.0085            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF ARACAJU                                       Yes              Yes              No
LESLEY BEZERRA                             5706358-06.2019.8.09.0051            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF GOIÂNIA                                       Yes              No               No

LESLEY SCARIOLI JUNIOR                       5040192-48.2018.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LESLIE PAULA GAZOLI                          1000375-77.2020.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LESSANDRO GESSER LUCIANO                     0302857-28.2017.8.24.0091           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
LESSI KARLING MORESCHI                       0016408-64.2018.8.16.0018           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MARINGÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LETHICIA FERNADA DALTIBA ALMEIDA             7006770-97.2020.8.22.0001           RESERVATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
LETICIA ALMEIDA ARAUJO                       1001775-05.2016.5.02.0709           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
LETICIA ALMEIDA SILVA GHELLERE               0000572-37.2019.8.21.1001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA ANDREA DOS SANTOS                    5000222-97.2019.8.21.0019           CHANGE                            CIVIL COURT OF NOVO HAMBURGO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA APARECIDA BRUM LEAL                  0141570-92.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No

LETICIA APARECIDA BRUM LEAL                  0017254-70.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No

LETICIA APARECIDA BRUM LEAL                  0017219-13.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
LETICIA ARAUJO BRUEL DAVID                   0002167-10.2020.8.16.0182           / ADVERTISEMENTS                  CIVIL COURT OF CURITIBA                                       Yes              No               No
LETICIA AZEVEDO DE ANDRADE                   0005187-52.2019.8.19.0055           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PEDRO DA ALDEIA                            Yes              No               No
LETICIA BENTO PEREIRA                        0010253-13.2017.5.03.0044           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE UBERLÂNDIA                               Yes              Yes              No
LETICIA BRUM PEDRO                           0020197-21.2016.5.04.0020           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA CAMARGO AMORIM                       1017126-37.2019.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No

LETICIA CAROLINA DONA                        1001368-64.2020.8.26.0248           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF INDAIATUBA                                       Yes              Yes              No

LETICIA CAROLINA DONA                        1001368-64.2020.8.26.0248           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF INDAIATUBA                                     Yes              Yes              No
LETICIA CAVALCANTE MONTEIRO                  0872335-40.2019.8.15.2001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No
LETICIA CAVALCANTE MONTEIRO                  0872335-40.2019.8.15.2001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No
LETICIA CREMASCHI                            1001551-92.2020.8.26.0132           CIVIL LITIGATION - SERVICE        CIVIL COURT OF CATANDUVA                                      Yes              No               No




                                                                                                         647 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 768 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA CRISTINA LOPES                      1071351-49.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA CRISTINA LUTGENS EXPEDITO           1003173-38.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA CRUSIUS BUENO CARPENA               0044391-17.2019.8.21.0001            CHANGE                              CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
LETICIA DE ABREU BLAUTH DA ROCHA            5002876-36.2020.8.24.0020            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CRICIÚMA                                      Yes              Yes              No
LETICIA DE ABREU BLAUTH DA ROCHA            5002876-36.2020.8.24.0020            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CRICIÚMA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA DE ALMEIDA LEAO VAZ JAKOBSEN        1058414-38.2018.8.13.0702            CANCELLATION                        CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA DE LIMA PALHARES                    1000557-24.2020.8.26.0016            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA DE LIMA SANTOS                      5013663-21.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
LETICIA DE LISANDRA ALVES                   0000185-66.2020.5.19.0007            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA DE MARIA GOULART DE ANDRADE         1004702-68.2020.8.26.0196            CANCELLATION                        CIVIL COURT OF FRANCA                                        Yes              No               No
LETICIA DE MELO CINTRA FERREIRA             5001497-57.2020.8.13.0702            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF UBERLÂNDIA                                    Yes              Yes              No
LETICIA DE MELO CINTRA FERREIRA             5001497-57.2020.8.13.0702            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF UBERLÂNDIA                                    Yes              Yes              No
LETICIA DE OLIVEIRA BARROS                  0000810-14.2020.8.05.0113            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF ITABUNA                                       Yes              No               No
LETICIA DE OLIVEIRA LEITE                   35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LETICIA DE OLIVEIRA LEITE                   35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LETICIA DE OLIVEIRA RODRIGUES
MACANEIRO,                                  0011135-29.2018.5.03.0144            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

LETICIA DE PONTES VIEIRA                      0012703-86.2019.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
LETICIA DINIZ MACHADO SOUSA TAJRA MELO        0800072-97.2020.8.18.0123          COMFORT                            CIVIL COURT OF PARNAÍBA                                       Yes              No               No
LETICIA DOS SANTOS                            5001296-52.2020.8.24.0090          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF FLORIANÓPOLIS                                  Yes              Yes              No
LETICIA DOS SANTOS                            5001296-52.2020.8.24.0090          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF FLORIANÓPOLIS                                  Yes              Yes              No
LETICIA DOS SANTOS PUIG VIEIRA                5008807-61.2020.8.21.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
LETICIA DUTRA                                 9000961-13.2019.8.21.0080          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF ARROIO DO MEIO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA ESTANCIOLA EVANGELISTA                1018521-72.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA FATURETTO DE MELO                     1089898-71.2018.8.13.0702          CANCELLATION                       CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
LETICIA FERNANDES DA SILVA                    1037125-31.2019.8.26.0224          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF GUARULHOS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA FERREIRA DA SILVA                     3003304-41.2019.8.06.0003          CANCELLATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA FLAVIA DA SILVA                       5022137-78.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA FLAVIA DA SILVA                       5022137-78.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
LETICIA GOMES DOS SANTOS                      42.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA GONCALVES BACCHI                      0050499-42.2019.8.16.0182          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
LETICIA HANDEL                                5014638-90.2020.8.21.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No

LETICIA JANAINA DE ANDRADE BARBOSA            7056565-09.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              No               No




                                                                                                         648 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 769 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA JARDIM PIRANI DINIZ                 5010147-90.2020.8.13.0024            CHANGE                              CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA JARDIM PIRANI DINIZ                 5010147-90.2020.8.13.0024            CHANGE                              CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
LETICIA KARINE GALVAO TEIXEIRA              0802524-46.2019.8.10.0153            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA KUNTZE CASSEL                       1000264-54.2020.8.26.0016            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA KUNTZE CASSEL                       1000264-54.2020.8.26.0016            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
LETICIA LACERDA DE OLIVEIRA                 35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LETICIA LACERDA DE OLIVEIRA                 35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LETICIA LAZZARETTI RAPELLINI                0001141-69.2019.8.21.0053            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF GUAPORÉ                                       Yes              No               No
LETICIA LONGO TRICHES                       35.001.003.XX-XXXXXXX                CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LETICIA LUDOVICE RAMOS DA SILVA             0350494-21.2019.8.19.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA MAIRA WAMBIER                       0002050-14.2019.8.16.0001            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA MANUELA ODORIZZI LEMOS              1013864-87.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA MANUELA ODORIZZI LEMOS              1013864-87.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
LETICIA MICHEL MAIA                         9000603-35.2018.8.21.1001            PASSENGER                           CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA MIRELLA DIETRICH                    5000355-66.2020.8.24.0005            CANCELLATION                        CIVIL COURT OF BALNEÁRIO CAMBORIÚ                            Yes              No               No
LETICIA MONTEIRO NOGUEIRO                   0017721-53.2019.8.26.0016            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No

LETICIA OLIVEIRA CASTRO                       5059068-80.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No

LETICIA PACHECO DOS SANTOS                    5011338-16.2019.8.13.0701          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF UBERABA                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA PEREIRA FERNANDES BARRETO             1054644-30.2019.8.26.0576          CANCELLATION                    CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA PEREIRA FERNANDES BARRETO             1054644-30.2019.8.26.0576          CANCELLATION                    CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                             Yes              Yes              No

LETICIA PUZISKI ROSSATO                       0002393-50.2019.8.16.0117          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MEDIANEIRA                                        Yes              No               No

LETICIA ROCHA DE MORAES                       1002594-66.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA RODRIGUES DA SILVA                    1003546-98.2018.8.11.0045          CANCELLATION                       CIVIL COURT OF LUCAS DO RIO VERDE                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA RODRIGUES DE OLIVEIRA                 5000553-28.2020.8.24.0030          CANCELLATION                       CIVIL COURT OF IMBITUBA                                       Yes              No               No
LETICIA RODRIGUES DE SOUZA LIMA               35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA RODRIGUES FARIAS WOLFENSON            0021080-27.2016.8.17.2001          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LETICIA SAMPAIO SCARPELLI                     0012736-82.2020.8.08.0347          RESERVATION                        CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA SANTOS OLIVEIRA                       0022368-87.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA SANTOS OLIVEIRA                       0022367-05.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No



                                                                                                         649 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 770 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA SANTOS OLIVEIRA                     0022367-05.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
LETICIA SHINZATO PAES                       1011436-35.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LETICIA SILVA MAGALHAES FASSARELLA          0017654-54.2019.8.08.0545            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF VILA VELHA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA TRINDADE DE OLIVEIRA                7008279-85.2019.8.22.0005            CANCELLATION                        CIVIL COURT OF JI-PARANÁ                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA VIEIRA SANTIAGO                     1002776-49.2020.8.26.0003            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LETICIA VITORIA FELIX E SILVA               1013104-12.2018.8.26.0002            OVERBOOKING                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LETIELLI RAMOS MACHADO                      1014040-63.2020.8.26.0100            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LETIELLI RAMOS MACHADO                      1014040-63.2020.8.26.0100            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

LETTICIA SECUNDINO HIPOLITO PEREIRA           1005339-73.2019.8.11.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                            Yes              No               No

LEUCADIA KAROLINA LEME DE SOUZA               1011880-81.2019.8.26.0009          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              Yes              No

LEUCADIA KAROLINA LEME DE SOUZA               1011880-81.2019.8.26.0009          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
LEUVA LELIS PEREIRA DINIZ                     0002125-85.2016.5.13.0003          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA                                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LEUZIANE ALVES DA SILVA                       7052467-78.2019.8.22.0001          CHANGE                             CIVIL COURT OF PORTO VELHO                                    Yes              No               No
LEVI ANTONIO NUNES DE FREITAS                 32.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEVI DIAS CORADO TEIXEIRA                     8001592-61.2020.8.05.0022          CANCELLATION                       CIVIL COURT OF BARREIRAS                                      Yes              No               No
LEVI SEQUIN CARNIETO                          1000422-09.2020.8.26.0405          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF OSASCO                                         Yes              No               No
LEVI VASCONCELOS DOS REIS JUNIOR              085/2018                           CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BARÃO DE COCAIS                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEVIMAR DE ALMEIDA                            9049169-24.2019.8.13.0024          CHANGE                             CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
LEVY DE SOUZA MACIEL                          0201109-71.2019.8.04.0015          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LEVY GUSTAVO PONTES DANTAS                    0004964-28.2020.8.17.8201          CHANGE                             CIVIL COURT OF RECIFE                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LEVY GUSTAVO PONTES DANTAS                    0004964-28.2020.8.17.8201          CHANGE                             CIVIL COURT OF RECIFE                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - TRAVEL
LHSR VIAGENS E TURISMO LTDA                   5180676-16.2018.8.13.0024          AGENCY                             CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LI HAIMING                                    0012425-32.2020.8.19.0203          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

LIA ADLER CHERMAN                             0058255-45.2020.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No

LIA CIOMAR MACEDO DE FARIA                    0053581-24.2020.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No

LIA DA CUNHA BATISTA                          0833994-66.2019.8.10.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO LUÍS                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LIA DA SILVA SALGADO                          1020512-17.2019.8.26.0003          CHANGE                          CIVIL COURT OF SÃO PAULO                                         Yes              No               No

LIA DE LIMA BUENO                             0301292-61.2019.8.24.0090          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                     Yes              No               No




                                                                                                         650 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 771 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
LIANA ESPIRITO SANTO DE ARAUJO LEMOS
REIS                                       0752046-41.2019.8.07.0016            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
LIANA MARTINS ARAGAO                       0800551-98.2019.8.18.0164            CIVIL LITIGATION - CARGO            CIVIL COURT OF TERESINA                                      Yes              No               No
LIANA MILANI ZEM BUDEL                     0011457-45.2019.8.16.0033            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PINHAIS                                       Yes              No               No

LIANA PINHO FOERSTNOW                        1011403-45.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

LIANA PINHO FOERSTNOW                        1011403-45.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LIANA SANTOS DE MELO COELHO                  3000585-86.2019.8.06.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                      Yes              No               No
LIANE GOTSSELIG ANGNES                       0830632-02.2019.8.12.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
LIANE MARIA CAMPOS DE SOUZA                  0031372-85.2019.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LIBELE VOGT VOLKMER                          9008727-36.2019.8.21.0010           CANCELLATION                      CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No
LIBERTY SEGUROS SA                           0018134-52.2012.8.26.0003           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LIBERTY SEGUROS SA                           0027036-57.2013.8.26.0003           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LIBERTY SEGUROS SA                           1070494-03.2019.8.26.0002           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LICIA BINDA ZAMPROGNO                        0011106-88.2020.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LICIA CHRISTINA MONTEIRO SANTANA             0800617-02.2020.8.10.0153           CHANGE                            CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LICIA FERREIRA FONTENELE                     0719448-61.2019.8.07.0007           OVERBOOKING                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
LICIA FROEDER WOLFF                          5000926-63.2019.8.13.0430           LITIGATION - CIVIL                CIVIL COURT OF MONTE BELO                                     Yes              No               No
LICIA MARIA DEL NERO FRIZZO                  1007483-55.2019.8.26.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LICIA ROBERTA GUIMARAES SILVA                0802424-28.2020.8.10.0001           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LICIA ROBERTA GUIMARAES SILVA                0802422-58.2020.8.10.0001           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LICIA ROBERTA GUIMARAES SILVA                0802424-28.2020.8.10.0001           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LICIA VALERIA MENDES DE SOUZA                7002225-81.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No

LICURGO JOSEPH MOURAO DE OLIVEIRA            5002271-84.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              Yes              No

LICURGO JOSEPH MOURAO DE OLIVEIRA            5002271-84.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              Yes              No

LIDERSON HUTIM DOS PASSOS                    7058041-82.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LIDIA AMANDA DE SOUSA SANTOS                 23.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LIDIA ANDREIA DERNER                         1001600-62.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
LIDIA BRAGA FROTA PESSOA                     0065199-63.2020.8.19.0001           COMFORT                           CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LIDIA CONSTANTINO DIONIZIO                   0001310-68.2020.8.16.0018           CANCELLATION                      CIVIL COURT OF MARINGÁ                                        Yes              No               No
LIDIA DEMAGALHAES ORNELAS                    0009522-85.2020.8.19.0021           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF DUQUE DE CAXIAS                                Yes              No               No
LIDIA MARA MOREIRA NOBRE                     0001047-92.2020.8.19.0037           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NOVA FRIBURGO                                  Yes              No               No




                                                                                                         651 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 772 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
LIDIA MARIA LEAL FERREIRA DA CRUZ           0036151-72.2019.8.19.0202            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
LIDIA TEREZINHA DE QUADROS                  0032856-24.2019.8.19.0203            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LIDIANE ALESSANDRA BARBOSA DA ROCHA         0875027-32.2018.8.14.0301            RESERVATION                         CIVIL COURT OF BELÉM                                         Yes              No               No

LIDIANE ALVES BARBOSA                         7015153-64.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              No               No
LIDIANE APARECIDA DACANAL TOSTES              0011105-32.2017.5.15.0067          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE RIBEIRÃO PRETO                              Yes              No               No

LIDIANE COSTA LIMA                            0827008-43.2018.8.23.0010          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BOA VISTA                                         Yes              No               No
LIDIANE CRISTINA DOS SANTOS                   1001540-54.2015.5.02.0715          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                         Yes              No               No
LIDIANE DAMASCENO ALCANTARA DE BRITO                                             CIVIL LITIGATION - FLIGHT
FARIA                                         5028087-68.2020.8.13.0024          OVERBOOKING                     CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No

LIDIANE DE CASTRO ROMAO                       1022433-77.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
LIDIANE FERNANDES DA COSTA                    1021766-25.2019.8.26.0003          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO PAULO                                         Yes              No               No
LIDIANE FERREIRA MARTINS FREIRE SILVA         1001054-69.2019.5.02.0314          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              No               No

LIDIANE GOMES E GOMES                         0616565-93.2019.8.04.0015          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                            Yes              Yes              No

LIDIANE GOMES E GOMES                         0616565-93.2019.8.04.0015          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MANAUS                                         Yes              Yes              No
LIDIANE MACHADO SILVA                         1000649-29.2016.5.02.0705          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
LIDIANE MARTINS MOREIRA                       0704331-66.2020.8.07.0016          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BRASÍLIA                                       Yes              No               No
LIDIANE MIRANDA GALLOTTI                      0005621-62.2020.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              Yes              No
LIDIANE MIRANDA GALLOTTI                      0005621-62.2020.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              Yes              No
LIDIANE SANTANA LACERDA                       0001194-10.2014.5.10.0012          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LIDIANE ZUMACH LEMOS PEREIRA BIAZATTI         0020561-02.2019.8.08.0545          CANCELLATION                       CIVIL COURT OF VILA VELHA                                     Yes              No               No
LIDICE DE OLIVEIRA MASCARENHAS
NASCIMENTO                                    0001598-11.2020.8.05.0248          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SERRINHA                                       Yes              No               No

LIDICE FONTES MACHADO DA SILVA                1010227-51.2020.8.11.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CUIABÁ                                         Yes              No               No
LIDIOMAR GOMES DOS SANTOS                     0001463-78.2016.5.11.0003          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE MANUAS - AM                              Yes              Yes              No
LIDIRLENE MOREIRA VIEIRA                      1001067-21.2017.5.02.0320          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
LIDSEI ALVES PEREIRA                          0000655-20.2017.5.09.0965          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                     Yes              No               No
LIDSEI ALVES PEREIRA                          0100257-70.2018.5.01.0027          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LIDUINA PEREIRA DE ALMEIDA                    0800387-19.2019.8.23.0060          RESERVATION                        CIVIL COURT OF SÃO LUIZ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LIFE TUR VIAGENS E TURISMO LTDA               0025684-02.2019.8.03.0001          RESERVATION                        CIVIL COURT OF MACAPÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LIGIA ALMEIDA BATISTA DA CRUZ                 5005302-79.2019.8.13.0693          RESERVATION                        CIVIL COURT OF TRÊS CORAÇÕES                                  Yes              No               No
LIGIA BURTON FERREIRA                         0803975-50.2020.8.12.0110          CIVIL LITIGATION - SERVICE         CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LIGIA CRISTINA DE SOUZA SANTOS                0577957-75.2018.8.05.0001          CHANGE                             CIVIL COURT OF SALVADOR                                       Yes              No               No

LIGIA DE PAULA ALVES                          5002734-80.2019.8.13.0567          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SABARÁ                                            Yes              No               No
LIGIA DOMINGAS DOS REIS                       0100728-32.2016.5.01.0003          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DO RIO DE JANEIRO                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LIGIA DORIGAN GOES                            0008203-83.2019.8.26.0066          CHANGE                          CIVIL COURT OF BARRETOS                                          Yes              No               No



                                                                                                         652 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 773 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
LIGIA ENGELBERG DE SOUZA                    0811552-86.2018.8.12.0001            OVERBOOKING                         CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LIGIA GOMES DA CUNHA LARANJA                0024565-94.2019.8.08.0347            CANCELLATION                        CIVIL COURT OF VITÓRIA                                       Yes              No               No
LIGIA MARIA DE SOUZA                        0000934-23.2013.5.02.0033            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
LIGIA MARIA SILVEIRA ROSA RHEINGANTZ        0303929-82.2019.8.24.0090            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LIGIA MARTINS RIBEIRO LEITE                 5197702-90.2019.8.13.0024            RESERVATION                         CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
LIGIA MENDES MEDEIROS                       0100252-17.2016.5.01.0060            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LIGIA MIRANDA JARDIM                        5060858-36.2019.8.13.0024            RESERVATION                         CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LIGIA PEREIRA ANDREATI                      0017552-03.2017.8.08.0545            CANCELLATION                        CIVIL COURT OF VILA VELHA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LIGIA PEREIRA DA COSTA                      1398144-4                            RESERVATION                         CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LIGIA PEREIRA DA COSTA                      1398144-4                            RESERVATION                         CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
LIGIA REGINA ALVES DE MENEZES               0116468-64.2019.8.19.0038            LITIGATION - CIVIL                  CIVIL COURT OF NOVA IGUAÇU                                   Yes              No               No
LIGIA RIBEIRO DIAS                          1001076-27.2017.5.02.0079            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
LIGIA SENA BARRA                            0807579-20.2019.8.14.0006            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF ANANINDEUA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LIGIANE GONCALVES DE SOUZA                  7055713-82.2019.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LIGIANE GONCALVES DE SOUZA                  7055713-82.2019.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LIGIANI DE OLIVEIRA MESCK                   9000265-29.2020.8.21.0019            CANCELLATION                        CIVIL COURT OF NOVO HAMBURGO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LIGIANI DE OLIVEIRA MESCK                   9000265-29.2020.8.21.0019            CANCELLATION                        CIVIL COURT OF NOVO HAMBURGO                                 Yes              Yes              No

LIGYA SOUSA CARNEIRO                          1013686-41.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LILA CRISTINA PINHEIRO LUZ                    21.001.001.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LILA CRISTINA PINHEIRO LUZ                    21.001.001.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LILAS NOGUEIRA DINIZ                          0019965-50.2019.8.19.0209          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
LILAS NOGUEIRA DINIZ                          0009536-87.2020.8.19.0209          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

LILIA GUARCONI PAIVA GONCALVES LEMOS          0018235-81.2019.8.08.0347          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LILIA IRIS CARDOSO COSTA PARISE               9000983-53.2020.8.21.0010          CANCELLATION                       CIVIL COURT OF CAXIAS DO SUL                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LILIA IRIS CARDOSO COSTA PARISE               9000983-53.2020.8.21.0010          CANCELLATION                       CIVIL COURT OF CAXIAS DO SUL                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LILIA MOUSINHO RIBEIRO                        0800154-76.2020.8.18.0011          CANCELLATION                       CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LILIAN CAPPELLANO MARCELLOS                   5001585-16.2019.8.24.0091          CANCELLATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LILIAN CARLA DE MELLO ROCHA                   0000370-37.2020.8.19.0207          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No



                                                                                                         653 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 774 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
LILIAN CARLA MELLO ROTONDO                  0001687-55.2020.8.19.0212            CANCELLATION                        CIVIL COURT OF NITERÓI                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LILIAN CARLOTA REZENDE                      5004717-81.2019.8.24.0091            CHANGE                              CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LILIAN CIRILO CAMPOS DA SILVA               35.001.003.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LILIAN CLAUDETE RODRIGUES RIBEIRO           0002858-85.2020.8.26.0007            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LILIAN CRISTINA FREIRE BRITO DE OLIVEIRA    0803098-13.2020.8.12.0110            CANCELLATION                        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LILIAN CRISTINA MARTINS MAIA                0039660-87.2019.8.19.0209            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

LILIAN CRISTINA SOLHEIRO DE ALMEIDA           0864103-25.2019.8.14.0301          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELÉM                                          Yes              No               No
LILIAN CRISTINE FARIAS ALVES BARBOSA          0831295-20.2015.8.15.2001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
LILIAN CURY DE REZENDE BASTOS                 5131931-61.2020.8.09.0051          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GOIÂNIA                                        Yes              No               No
LILIAN DA PAIXAO CARVALHO                     1002090-48.2016.5.02.0316          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
LILIAN DE CASTRO JUNQUEIRA                    5496538-44.2019.8.09.0051          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF GOIÂNIA                                        Yes              No               No

LILIAN DE NOBREGA TEOTONIO                    1014297-83.2019.8.26.0016          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LILIAN DELLAFINA DA SILVA                     1001775-42.2015.5.02.0320          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LILIAN DEPTULA PEREIRA GODOY                  1007334-70.2020.8.26.0001          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LILIAN DEPTULA PEREIRA GODOY                  1007334-70.2020.8.26.0001          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LILIAN KARLA CARMINATTI                       0004724-65.2019.8.16.0194          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LILIAN KARLA DOS SANTOS HENRIQUE              0029862-42.2019.8.17.8201          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
LILIAN KELLY DOS SANTOS                       8001131-26.2019.8.05.0022          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF BARREIRAS                                      Yes              No               No
LILIAN LIMA ARANTES                           7001217-69.2020.8.22.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO VELHO                                    Yes              No               No
LILIAN MARIA DE ALMEIDA                       0001824-63.2015.5.02.0009          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No

LILIAN NOGUEIRA DE LIMA                       7057093-43.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              No               No

LILIAN PATRICIA PINTO E SILVA                 0714763-47.2020.8.07.0016          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BRASÍLIA                                       Yes              No               No
LILIAN RODRIGUES DOS SANTOS                   1001779-85.2015.5.02.0706          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
LILIAN TEREZA NEVES PALACIO                   0196083-10.2019.8.05.0001          LITIGATION - CIVIL                 CIVIL COURT OF SALVADOR                                       Yes              No               No
LILIAN TUNES MERONHO                          1000112-18.2016.5.02.0322          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LILIAN VALERIA SETTI                          1071845-11.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LILIAN VANESSA ARAUJO BARBOSA                 1015740-77.2020.8.26.0002          OVERBOOKING                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LILIAN VASCONCELOS DE JESUS                   0223443-17.2019.8.05.0001          CHANGE                             CIVIL COURT OF SALVADOR                                       Yes              No               No
LILIANA ANDREA MARIANI MARTINS                0000596-50.2019.5.12.0004          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
LILIANE ALVES CARVALHO                        0365743-11.2019.8.13.0702          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LILIANE BASTOS DE AGUIAR                      0012262-66.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No



                                                                                                         654 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11               Main Document
                                                                                                    Pg 775 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
LILIANE BATISTA DE DEUS                     0022064-70.2019.8.08.0347            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF VITÓRIA                                            Yes              No               No
LILIANE COSTA JUCA                          1064861-11.2019.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No

LILIANE COUGO DIONISIO                        7000646-98.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LILIANE CRISTINA HECK                         0800581-35.2020.8.12.0013          CHANGE                             CIVIL COURT OF JARDIM                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LILIANE CURI SOARES DE OLIVEIRA               0000632-13.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
LILIANE DA SILVA VIEIRA                       0000690-98.2019.5.10.0021          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

LILIANE DE OLIVEIRA                           5000516-58.2019.8.08.0037          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MUNIZ FREIRE                                      Yes              Yes              No

LILIANE DE OLIVEIRA                           5000516-58.2019.8.08.0037          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MUNIZ FREIRE                                   Yes              Yes              No
LILIANE DE OLIVEIRA SANTOS ALTAFIN            0000698-38.2019.8.08.0035          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LILIANE DO VALE LOPES PALOTTA                 1006598-73.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
LILIANE MARIA RACHID                          1054863-19.2019.8.26.0002          CIVIL LITIGATION - AIRPORTS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LILIANE RAMOS DE OLIVEIRA                     5001195-31.2020.8.13.0313          CANCELLATION                       CIVIL COURT OF IPATINGA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LILIANE RAMOS DE OLIVEIRA                     5001195-31.2020.8.13.0313          CANCELLATION                       CIVIL COURT OF IPATINGA                                       Yes              Yes              No
LILIANE SAYONARA DE MELO LIMA                 7001492-18.2020.8.22.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO VELHO                                    Yes              No               No
LILIANE SIMOES MAESTRINI                      3000725-27.2019.8.06.0034          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF AQUIRAZ                                        Yes              No               No
LILIANE SOBREIRA ALMEIDA DOS SANTOS           0054243-12.2019.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LILIANE SOUSA REIS                            0007566-84.2020.8.05.0001          CHANGE                             CIVIL COURT OF SALVADOR                                       Yes              No               No

LILIANE TADA ANTUNES                          0001371-78.2020.8.16.0130          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PARANAVAÍ                                         Yes              No               No
LILIANE VASCONCELOS DE JESUS                  0223293-36.2019.8.05.0001          CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SALVADOR                                           Yes              No               No
LILIANE VIANA MENEZES DE LIMA BRITO           0000531-63.2014.5.02.0051          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                        Yes              Yes              No

LILIANI LOPES LACERDA ZUKE                    7002669-05.2020.8.22.0005          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF JI-PARANÁ                                      Yes              No               No
LILIANY CARVALHO COSTA                        0000979-32.2019.5.13.0026          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA                                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LILITH CARMEL MENEZES                         0545233-86.2016.8.05.0001          CHANGE                             CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LILLIAN DA SILVA ARAUJO                       0658712-45.2020.8.04.0001          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LILLIAN R C S GOMES                           35.001.003.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LILLIAN RODRIGUES DE MORAIS                   5000530-12.2020.8.13.0702          RESERVATION                        CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LILU ESPERANZA BERTRAND DA SILVA              0011397-81.2019.8.16.0030          CANCELLATION                       CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              No               No
LIMARIO JACKSON DE MOURA AZEVEDO              7000019-79.2020.8.22.0006          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF PRESIDENTE MÉDICI                              Yes              No               No

LINA LUZ CABRAL                               0023684-20.2019.8.08.0347          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                           Yes              No               No
LINCOLN BITTENCOURT ALMEIDA JUNIOR            0223857-15.2019.8.05.0001          CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SALVADOR                                          Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
LINCOLN INOUE CAMPOS DA SILVA                 0008141-97.2019.8.26.0048          LITIGATION - CIVIL              CIVIL COURT OF ATIBAIA                                           Yes              No               No




                                                                                                         655 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 776 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - GENERAL
LINCOLN INOUE CAMPOS DA SILVA              0000291-55.2020.8.26.0048            LITIGATION - CIVIL                  CIVIL COURT OF ATIBAIA                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - GENERAL
LINCOLN INOUE CAMPOS DA SILVA              0000291-55.2020.8.26.0048            LITIGATION - CIVIL                  CIVIL COURT OF ATIBAIA                                       Yes              Yes              No
LINCOLN JUNIOR PEREIRA KUSSANO             0011895-69.2017.5.15.0114            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
LINDA CECIN                                5026556-71.2020.8.09.0051            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
LINDA MARIA RODRIGUES                      5561-27.2015.8.10.0001               CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SÃO LUÍS                                           Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LINDA THAIS DE FREITAS WIELICZKO           9006679-97.2020.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
LINDA THAIS DE FREITAS WIELICZKO           9006679-97.2020.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              Yes              No
LINDALVA DA SILVA TEIXEIRA                 0203167-47.2019.8.04.0015            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MANAUS                                        Yes              Yes              No
LINDALVA DA SILVA TEIXEIRA                 0203167-47.2019.8.04.0015            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - BOARDING
LINDAMAR BOENO PERMAR                      0011963-03.2016.8.16.0170            IMPEDIMENT                          CIVIL COURT OF TOLEDO                                        Yes              No               No

LINDAMIR ZANLORENZI CARLOTO                  0011868-12.2019.8.16.0026           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPO LARGO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LINDAURA MOREIRA VIEIRA                      0001388-79.2020.8.05.0079           CANCELLATION                      CIVIL COURT OF EUNÁPOLIS                                      Yes              No               No
LINDENBERG DA SILVA MAGALHAES                5022990-35.2020.8.09.0045           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORMOSA                                        Yes              No               No
LINDES LEI OLIVEIRA DOS SANTOS               0700649-27.2020.8.07.0009           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
LINDES LEI OLIVEIRA DOS SANTOS               0700649-27.2020.8.07.0009           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LINDINALVA AMORIM DE ANDRADE                 0070398-56.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LINDINALVA CIRQUEIRA DA SILVA                0800524-09.2019.8.18.0167           OVERBOOKING                       CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LINDINARD REGIS DA SILVA                     0005864-11.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              No               No
LINDIONEIDE FONSECA SANTOS                   0016758-15.2015.5.16.0016           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA ASTOLFO SERRA                               Yes              Yes              No
LINDOMAR DE OLIVEIRA LIMA JUNIOR             0016105-83.2019.5.16.0012           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
LINDOMAR ESTABELINI SANTANA                  0001674-10.2017.5.09.0303           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
LINDOMAR FERREIRA GOMES                      0010704-52.2017.5.15.0093           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CAMPINAS                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LINDOMAR LEITAO SANTOS                       0803074-95.2019.8.10.0038           RESERVATION                       CIVIL COURT OF JOÃO LISBOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LINIKER SILVA OLIVEIRA                       0004334-09.2020.8.25.0001           CANCELLATION                      CIVIL COURT OF ARACAJU                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LINNAYRA TACKRA DA SILVA FERNANDES           0606939-63.2019.8.01.0070           CANCELLATION                      CIVIL COURT OF RIO BRANCO                                     Yes              No               No
LINO VITAL DOS SANTOS                        0000807-35.2018.5.10.0018           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

LIORA RABINOVICI GHERMAN                     0040363-26.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LIPARLY MARIA DE SOUZA                       42.011.001.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF ITAJAÍ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LIRIO LUIZ BAGGIO JUNIOR                     9002586-62.2019.8.21.0022           CHANGE                            CIVIL COURT OF PELOTAS                                        Yes              No               No
LIS CASADO DE LUCENA                         0810281-04.2020.8.15.2001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
LIS NOBREGA PEREIRA DE ALMEIDA               0858649-39.2018.8.10.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No

LISA AMINA MELIANI                           1051827-66.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
LISA CHAWANNE DE QUEIROZ MAIA                0025459-88.2020.8.05.0001           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SALVADOR                                         Yes              Yes              No



                                                                                                         656 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 777 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
LISA CHAWANNE DE QUEIROZ MAIA              0025459-88.2020.8.05.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              Yes              No

LISA MIRELLA ARAUJO DE FARIA MUNIZ           1004191-94.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
LISABIO MARTINS DA SILVA                     0001054-51.2018.5.06.0010           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LISANDRA ALVES MILAGRES                      5049043-08.2020.8.13.0024           RESERVATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
LISBETE SANDES PEREIRA                       0001047-64.2020.8.19.0208           IMPEDIMENT                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
LISCIA DIVANA CARVALHO SILVA                 0801884-75.2019.8.10.0013           COLLECTION                        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
LISETE ROSA DE OLIVEIRA                      26.003.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF JABOATÃO DOS GUARARAPES                        Yes              No               No
LISETE ROSA DE OLIVEIRA                      26.003.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF JABOATÃO DOS GUARARAPES                        Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
LISIA DA COSTA RIBAS BUARQUE                 9065048-21.2019.8.21.0001           COLLECTION                        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No

LISIA MARIA PLENTZ D ANDREA                  5012216-52.2019.8.21.0010           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LISIA MARIS HENSEL                           5015024-52.2019.8.24.0008           RESERVATION                       CIVIL COURT OF BLUMENAU                                       Yes              No               No
LISIANA DOS SANTOS COSTA                     0000555-49.2018.5.12.0059           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LISIANE CRISTINA TUMELERO                    1002323-57.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LISIANE MORAES DA SILVA                      0001517-45.2013.5.02.0053           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LISIANE MUNIZ KRETER                         5002552-03.2019.8.21.0008           CANCELLATION                      CIVIL COURT OF CANOAS                                         Yes              No               No
LISIANE OLIVEIRA LEAL                        0021170-78.2017.5.04.0007           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LISIANE RIBEIRO JACOBSEN                     1464/2020                           RESERVATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
LISIANE SANTOS VARGAS NOGUEIRA               1001931-48.2015.5.02.0702           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LISIARA MOREIRA SIQUEIRA                     42.010.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF BARRA VELHA                                    Yes              No               No
LISLY BORGES BARREIRA                        0801791-59.2019.8.10.0063           CIVIL LITIGATION - SERVICE        CIVIL COURT OF ZÉ DOCA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LISSA MOREIRA MARQUES                        0701697-97.2020.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              No               No
LISSANDRA ESNARRIAGA DE FREITAS              1029182-15.2017.8.11.0041           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LISYANE WANDRESSA MAZZOTTI DA SILVEIRA 0000134-58.2020.8.16.0049                 CANCELLATION                      CIVIL COURT OF ASTORGA                                        Yes              No               No
LITHELLY DA SILVA ARAUJO               0302895-05.2017.8.24.0135                 CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NAVEGANTES                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LITIELE INES BERNARDES OLIVEIRA              0011253-55.2020.8.19.0203           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LIUDMILA DA SILVA GOUVEIA                    0033752-47.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LIUDMILA DA SILVA GOUVEIA                    0033752-47.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
LIV JAKOBSEN                                 35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LIV JAKOBSEN                                 35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LIVIA ALMEIDA FREITAS                        0000284-27.2016.5.08.0122           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DA 8ª REGIÃO                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LIVIA ANTUNES                                1002713-80.2019.8.26.0222           CHANGE                            CIVIL COURT OF GUARIBA                                        Yes              No               No
LIVIA ARAGAO MORAIS                          0701710-84.2020.8.07.0020           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
LIVIA ARAGAO MORAIS                          0701710-84.2020.8.07.0020           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No



                                                                                                         657 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 778 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
LIVIA BATISTA GONCALVES                     0101693-02.2017.5.01.0059            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LIVIA BEMBER GRISANTE                       1006792-42.2020.8.26.0554            OVERBOOKING                         CIVIL COURT OF SANTO ANDRÉ                                   Yes              No               No
LIVIA CARDOSO ASSIS SILVA                   1000167-82.2019.5.02.0315            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LIVIA CAROLINA ALMEIDA RODRIGUES ALVES 0010738-53.2018.8.13.0689                 CANCELLATION                        CIVIL COURT OF TIROS                                         Yes              No               No

LIVIA CORRÃƑÅ A VERISSIMO                     0000864-11.2020.8.19.0203          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LIVIA DOS REIS FERREIRA                       1011313-29.2019.8.26.0016          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LIVIA FERNANDA VELOSO QUEIROZ                 0800932-15.2019.8.18.0162          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF TERESINA                                       Yes              Yes              No
LIVIA FERNANDA VELOSO QUEIROZ                 0800932-15.2019.8.18.0162          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF TERESINA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LIVIA FROTA XIMENES                           1000332-76.2019.8.26.0068          CANCELLATION                       CIVIL COURT OF BARUERI                                        Yes              No               No
LIVIA GORINI LIENERT                          0301792-17.2017.8.24.0020          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF CRICIÚMA                                       Yes              No               No
LIVIA MARIA DE OLIVEIRA NOVAES                0029883-67.2019.8.05.0080          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
LIVIA MARIA GONCALVES DO CARMO                5019850-45.2020.8.13.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
LIVIA MARIA PEREIRA BRAULIO DE MELO           1001062-93.2020.8.26.0572          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO JOAQUIM DA BARRA                           Yes              No               No
LIVIA MARIA PEREIRA BRAULIO DE MELO           1001062-93.2020.8.26.0572          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO JOAQUIM DA BARRA                           Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LIVIA MARIA TEIXEIRA MATOS                    0800837-22.2020.8.18.0009          RESERVATION                        CIVIL COURT OF TERESINA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LIVIA MARIA TEIXEIRA MATOS                    0800837-22.2020.8.18.0009          RESERVATION                        CIVIL COURT OF TERESINA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LIVIA MARIANE ALEIXO                          0074576-91.2019.8.13.0702          CANCELLATION                       CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
LIVIA MARQUESINI RIBEIRO DANTAS               5000707-58.2020.8.13.0707          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF VARGINHA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LIVIA MORAES DE ALMEIDA                       5004251-66.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LIVIA MORAES DE ALMEIDA                       5004251-66.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LIVIA RAMIA NABUCO                            1005321-22.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
LIVIA RENATA RODRIGUES DE LIMA                0001566-15.2015.5.07.0009          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA FORTALEZA/CE                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LIVIA SALES MAGNANI HENRIQUES                 5004325-50.2019.8.13.0188          CANCELLATION                       CIVIL COURT OF NOVA LIMA                                      Yes              No               No

LIVIA SANCHES DOMINICI                        0705275-56.2020.8.07.0020          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LIVIA SILVA CARVALHO                          7010895-11.2020.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LIVIA SOUZA ALEN                              0711024-66.2020.8.07.0016          CHANGE                             CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LIVIA SOUZA ALEN                              0711024-66.2020.8.07.0016          CHANGE                             CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LIVIA SOUZA DE BARROS                         0008608-57.2020.8.19.0203          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
LIVIA SOUZA DOMINGOS NASCIMENTO               1000464-81.2020.8.11.0015          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SINOP                                          Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
LIVIA TINOCO PINHEIRO DE ANDRADE              0025793-35.2020.8.19.0001          / ADVERTISEMENTS              CIVIL COURT OF RIO DE JANEIRO                                      Yes              No               No




                                                                                                         658 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 779 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - GENERAL
LIVIA TONELO DE MIRANDA SILVA               1003426-86.2019.8.26.0438            LITIGATION - CIVIL                  CIVIL COURT OF PENÁPOLIS                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LIVIA VILELA DE OLIVEIRA LEITE              0003917-88.2020.8.19.0206            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
LIVIAFERREIRASOARES                         35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LIVIAFERREIRASOARES                         35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No

LIVIANE CESARIO DE CARVALHO FIGUEIRA          0004416-35.2019.8.19.0068          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DAS OSTRAS                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LIVIO REIS                                    1008131-08.2019.8.26.0510          CANCELLATION                    CIVIL COURT OF RIO CLARO                                         Yes              No               No

LIZ MENDES ALENCAR FURTADO                    3002846-24.2019.8.06.0003          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                         Yes              No               No

LIZA DE ARAUJO BARBOZA                        0602109-49.2020.8.04.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                            Yes              Yes              No

LIZA DE ARAUJO BARBOZA                        0602109-49.2020.8.04.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MANAUS                                         Yes              Yes              No
LIZA MIHALYFI BOURD RAMOS                     0002969-85.2019.8.16.0200          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LIZABETE COUTINHO DE LUCCA                    0807152-22.2020.8.12.0110          CANCELLATION                       CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LIZETE PEREIRA DE LEMOS                       0031697-16.2019.8.21.0001          CANCELLATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
LIZIANE KUHN CAVALLIERI                       0000579-59.2020.8.16.0184          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CURITIBA                                       Yes              Yes              No
LIZIANE KUHN CAVALLIERI                       0000579-59.2020.8.16.0184          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CURITIBA                                       Yes              Yes              No
LIZIANE PUIA MORO                             1000585-25.2016.5.02.0315          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
LIZIANE PUIA MORO                             1001693-61.2017.5.02.0313          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LIZIE CHAGAS PARANHOS                         0306799-37.2018.8.24.0090          CANCELLATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No

LLILIANA AGUIAR DE SOUZA COUTINHO             0034784-97.2020.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
LN AGÊNCIA DE VIAGENS E OPERADORAS                                               CIVIL LITIGATION - TRAVEL
LTDA                                          1013181-56.2018.8.26.0152          AGENCY                          CIVIL COURT OF COTIA                                             Yes              No               No

LOANA LIA GENTIL ULIANA                       0049538-65.2014.8.14.0301          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELÉM                                          Yes              No               No
LOANDRA MOREIRA CARDOSO RODRIGUES             0101284-68.2016.5.01.0024          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
LOANDRA MOREIRA CARDOSO RODRIGUES             0101234-10.2018.5.01.0012          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - COMMERCIAL
LOCALIZA FLEET S.A                            6114635-55.2015.8.13.0024          REPRESENTATIVE                     CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - SERVICE
LOCALIZA RENT A CAR                           6122921-22.2015.8.13.0024          PROVIDER                           CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
LOCALLOG GESTÃO EM LOGISTICA                  1006495-82.2013.8.26.0068          CIVIL LITIGATION - CARGO           CIVIL COURT OF BARUERI                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LOHANA MAIA MARQUES                           5009539-92.2020.8.13.0024          RESERVATION                        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
LOHANY RAQUEL BRAGA DE ANDRADE                0001001-47.2018.5.10.0014          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

LOIANE DOS SANTOS SILVA                       0032097-31.2019.8.05.0080          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LOIANNA MASCARENHAS DA FONSECA                5201548-18.2019.8.13.0024          RESERVATION                        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LOINE OLIVEIRA DE SOUZA                       0633413-58.2019.8.04.0015          RESERVATION                        CIVIL COURT OF MANAUS                                         Yes              No               No
LORACI KAPP                                   9009456-29.2019.8.21.0021          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF PASSO FUNDO                                    Yes              No               No



                                                                                                         659 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 780 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
LORAINE LICURGO PIMENTA                    0101654-13.2017.5.01.0024            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LORELISE CAREME KROTH                      0016033-38.2019.8.27.2729            CANCELLATION                        CIVIL COURT OF PALMAS                                        Yes              No               No
LOREN FORMIGA DE PINTO FERREIRA            9000026-22.2020.8.21.0117            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF PINHEIRO MACHADO                              Yes              Yes              No
LOREN FORMIGA DE PINTO FERREIRA            9000026-22.2020.8.21.0117            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF PINHEIRO MACHADO                              Yes              Yes              No

LORENA ALMEIDA LEAL                          0800761-52.2019.8.18.0164           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TERESINA                                       Yes              No               No
LORENA ALVES DA SILVA                        0809372-25.2019.8.14.0028           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF MARABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LORENA ANDRADE BLANC BERTRAND                0213477-30.2019.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
LORENA BAHIA OLIVEIRA                        0000222-19.2014.5.10.0019           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LORENA BATISTA GUEDES                        0025953-90.2016.8.19.0004           CANCELLATION                      CIVIL COURT OF SÃO GONÇALO                                    Yes              No               No
LORENA BITAR MESQUITA DE ALMEIDA             0004173-18.2019.8.16.0184           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LORENA COSTA MACHADO DE JESUS                0004989-56.2019.8.08.0011           CANCELLATION                      CIVIL COURT OF CACHOEIRO DE ITAPEMIRIM                        Yes              No               No
LORENA CRISTINA GONDIM PESSOA                0626949-18.2019.8.04.0015           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LORENA CRISTINA MAGALHAES CAVALCANTE 3001539-35.2019.8.06.0003                   RESERVATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
LORENA DA COSTA TEIXEIRA TUCCI               5031289-90.2019.8.13.0702           COMFORT                           CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LORENA DA SILVA CARVALHO                     7009846-32.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No

LORENA DA SILVA LOPES                        0032321-75.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LORENA DA SILVA LOPES                        0032315-68.2020.8.05.0001           CANCELLATION                    CIVIL COURT OF SALVADOR                                         Yes              No               No

LORENA DAHER CARNEIRO OLIVA                  0004911-42.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
LORENA DE CARVALHO SALES                     0020913-57.2019.8.08.0545           COMFORT                         CIVIL COURT OF VILA VELHA                                       Yes              No               No

LORENA DE OLIVEIRA CAROLINO NEVES            0007254-16.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                         Yes              No               No
LORENA DE OLIVEIRA COUTINHO                                                      CIVIL LITIGATION - FLIGHT
ALBUQUERQUE                                  1543279-2                           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              No               No
LORENA DEL ROCIO ESCALANTE ROMERO            1054910-90.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LORENA DOS SANTOS CARVALHO LEOPIZZE          0004827-39.2018.8.16.0184           CIVIL LITIGATION - SERVICE        CIVIL COURT OF CURITIBA                                       Yes              Yes              No
LORENA DOS SANTOS CARVALHO LEOPIZZE          0004827-39.2018.8.16.0184           CIVIL LITIGATION - SERVICE        CIVIL COURT OF CURITIBA                                       Yes              Yes              No
LORENA FERREIRA DE AVILA                     1056137-49.2018.8.13.0702           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LORENA FURTADO ROBERTO BURITY                0847798-77.2019.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No
LORENA FURTADO ROBERTO BURITY                0800911-41.2015.8.15.0751           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BAYEUX                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LORENA FURTADO ROBERTO BURITY                0847798-77.2019.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No

LORENA GONCALVES DIAS RIOS                   5024061-27.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              Yes              No

LORENA GONCALVES DIAS RIOS                   5024061-27.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              Yes              No
LORENA LETICIA DE OLIVEIRA                   1014984-05.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO PAULO                                        Yes              No               No




                                                                                                         660 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11               Main Document
                                                                                                  Pg 781 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

LORENA LORRANE PIRES                        5709556-20.2019.8.09.0029          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CATALÃO                                           Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LORENA LYRA                                 3000580-64.2019.8.06.0003          CHANGE                          CIVIL COURT OF FORTALEZA                                         Yes              No               No

LORENA MARIA HOHMANN FORTES MONCAO 0800397-46.2020.8.18.0164                   CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF TERESINA                                       Yes              No               No
LORENA MARLA OLIVEIRA REGIS        0044316-85.2020.8.05.0001                   CIVIL LITIGATION - SERVICE         CIVIL COURT OF SALVADOR                                       Yes              Yes              No
LORENA MARLA OLIVEIRA REGIS        0044316-85.2020.8.05.0001                   CIVIL LITIGATION - SERVICE         CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - IMPROPER
LORENA MARQUES FREIRE ALBERNAZ              7002857-32.2019.8.22.0005          COLLECTION                         CIVIL COURT OF JI-PARANÁ                                      Yes              No               No

LORENA MAZZEI ZAQUETI                       0010525-61.2020.8.16.0182          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LORENA MENDES ARAUJO                        0030150-39.2019.8.05.0080          OVERBOOKING                        CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LORENA MISERENDINO BATISTA                  1045197-88.2019.8.11.0041          CHANGE                             CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
LORENA MOREIRA SANTOS DO CARMO              21.001.001.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LORENA NARDIM JIMENEZ                       1001075-92.2020.8.26.0281          CANCELLATION                       CIVIL COURT OF ITATIBA                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LORENA NARDIM JIMENEZ                       1000016-56.2020.8.26.0544          CANCELLATION                       CIVIL COURT OF ITATIBA                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LORENA NATHALIA RODRIGUES BORGES            0616841-35.2020.8.04.0001          CHANGE                             CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LORENA NUNES LEMOS                          1011450-43.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LORENA OLIVEIRA NOGUEIRA                    5027889-31.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
LORENA OLIVEIRA NOGUEIRA                    5027889-31.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
LORENA PATRICIA SANTOS GONCALVES            0012425-50.2016.5.03.0144          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         Yes              Yes              No
LORENA PEREIRA GONCALVES DA SILVA           7003365-53.2020.8.22.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO VELHO                                    Yes              No               No

LORENA PESSOA CABUS OITAVEN                 1067251-51.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

LORENA PONTES DINIZ                         0005011-11.2019.8.16.0038          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FAZENDA RIO GRANDE                             Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
LORENA RESENDE                              5002166-87.2019.8.13.0042          LITIGATION - CIVIL                 CIVIL COURT OF ARCOS                                          Yes              No               No
LORENA RESENDE LOPES                        0000593-21.2016.5.10.0016          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
LORENA SALGADO SOARES                       0122730-91.2015.8.14.0302          CIVIL LITIGATION - CARGO           CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LORENA SILVA REIS                           0167773-91.2019.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
LORENA TOSTES VASCONCELLOS                  1002148-45.2016.5.02.0706          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
LORENNA CALDAS CARVALHO BARBOSA             0012179-69.2019.8.05.0103          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF ILHÉUS                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LORENNA DAVID BOTELHO                       1018007-22.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LORENNA DAVID BOTELHO                       1018007-22.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LORENNA DIB OLIVEIRA                        0006691-66.2020.8.27.2729          CANCELLATION                       CIVIL COURT OF PALMAS                                         Yes              No               No



                                                                                                       661 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 782 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
LORENNA PAES LANDIM RIBEIRO CAFE          0800107-65.2019.8.18.0164            CHANGE                              CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LORENNA PAES LANDIM RIBEIRO CAFE          0800169-71.2020.8.18.0164            CHANGE                              CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LORENNA SILVA LUNA                        3000161-18.2020.8.06.0065            CANCELLATION                        CIVIL COURT OF CAUCAIA                                       Yes              No               No

LORENZO BEUT LUCAS                           1022902-26.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

LORENZO DEL PRETE MISURELLI                  0013655-59.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LORENZO FERREIRA BENEVENTI                   0814891-08.2019.8.20.5106           CHANGE                            CIVIL COURT OF MOSSORÓ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LORENZO HENRIQUE FELIX BENITES               1009525-05.2020.8.11.0002           CHANGE                            CIVIL COURT OF VÁRZEA GRANDE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LORENZO MAIA NAVARRO CORREA                  0670349-27.2019.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LORENZO MANGANO                              0151301-49.2018.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                      Yes              No               No

LORENZO MIGUEL SILVA SENA                    7050351-02.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No

LORENZO PADOIN CUSTODIO                      1010857-87.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LORENZO SAADE SILVA PESQUERO                 0020609-74.2019.8.27.2729           OVERBOOKING                     CIVIL COURT OF PALMAS                                          Yes              No               No
LORETO FERNANDA ILONKA VALENZUELA                                                CIVIL LITIGATION - FLIGHT
CARLUCCI                                     9052155-95.2019.8.21.0001           CANCELLATION                    CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No

LORRAINE CRISTINA MAIA FERREIRA              5001896-08.2019.8.13.0319           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ITABIRITO                                     Yes              No               No
LORRAINE DOS SANTOS SILVA TELES              5030209-91.2019.8.13.0702           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LORRANE NAVARRO LEITE POUSA PAES             1000732-14.2020.8.26.0664           CANCELLATION                      CIVIL COURT OF VOTUPORANGA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LORRANE PEREIRA CARDOSO                      5088477-87.2020.8.09.0000           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LORRANE PEREIRA CARDOSO                      5088477-31.2020.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LORRANE PEREIRA CARDOSO                      5088477-87.2020.8.09.0000           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LORRANY GIL ALCON                            5012503-58.2020.8.13.0024           RESERVATION                       CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
LORRANY MARTINS TRIGUEIRO                    1612623-7                           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
LORRAYNE GRASSI CESCONETTO                   5003783-59.2019.8.08.0030           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF LINHARES                                      Yes              No               No
LORRAYNE RODRIGUES BATISTA                   0000264-47.2016.5.17.0005           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE VITÓRIA                                 Yes              Yes              No

LORRAYNE SANTOS ROSSI                        1004688-84.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LOUISA ATTAB                                 1002554-84.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LOUISA ATTAB                                 1002554-84.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LOUISE CARVALHO BARCELOS                     1007895-91.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No



                                                                                                        662 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 783 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
LOUISE CARVALHO BARCELOS                   1007895-91.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LOUISE CHAGAS DA CRUZ                      0635114-62.2020.8.04.0001            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
LOUISE CHAGAS DA CRUZ                      0635114-62.2020.8.04.0001            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
LOUISE GISIANE DA SILVA FUSSIEGER          9005151-63.2019.8.21.0033            CHANGE                              CIVIL COURT OF SÃO LEOPOLDO                                  Yes              No               No
LOUISE SANT ANNA VIEIRA                    0000184-63.2013.5.04.0001            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PORTO ALEGRE                            No               Yes              Yes
                                                                                CIVIL LITIGATION - FLIGHT
LOURDES CELIA DE MORAIS                    0014262-91.2020.8.16.0014            CHANGE                              CIVIL COURT OF LONDRINA                                      Yes              No               No

LOURDES DE AGUIAR ACIOLI LINS                0001256-67.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              Yes              No

LOURDES DE AGUIAR ACIOLI LINS                0001256-67.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
LOURDES DE SOUZA CAMPOS                      5000732-63.2019.8.13.0430           LITIGATION - CIVIL              CIVIL COURT OF MONTE BELO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LOURDES DELMONACO                            0027424-56.2020.8.16.0014           CANCELLATION                    CIVIL COURT OF LONDRINA                                         Yes              No               No

LOURDES MIRIAM ARAUJO RAPOSO                 0015593-71.2019.8.13.0388           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LUZ                                            Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
LOURDES SIMON NEUBERGER                      0802513-58.2020.8.12.0110           COLLECTION                        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LOURDES TERESINHA TRESSOLDI DA SILVA         1061620-29.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
LOURDINETE FERRAZ DE LIMA                    0801239-33.2017.8.15.2001           COLLECTION                        CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LOURENCO DE LUCCA                            0303428-32.2018.8.24.0004           CANCELLATION                      CIVIL COURT OF ARARANGUÁ                                      Yes              No               No
LOURENCO FERRARI                             0010088-74.2017.5.15.0094           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CAMPINAS                                 Yes              Yes              No
LOURENCO JOSE MACHADO MADURO                 1005853-69.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LOURENCO LUCIO DE SOUZA NUNES                0001402-74.2017.5.09.0122           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LOURETE CATARINA DUTRA                       5002300-85.2019.8.24.0082           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LOURETE CATARINA DUTRA                       5002300-85.2019.8.24.0082           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LOURIEDSON NOGUEIRA MARTINS                  0035328-66.2019.8.05.0080           CANCELLATION                      CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
LOURINALDO NASCIMENTO DOS SANTOS             0700003-49.2020.8.02.0205           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MACEIÓ                                         Yes              Yes              No
LOURINALDO NASCIMENTO DOS SANTOS             0700003-49.2020.8.02.0205           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MACEIÓ                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LOURIVAL APARECIDO DE LIMA                   0016411-34.2019.8.16.0034           RESERVATION                       CIVIL COURT OF PIRAQUARA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LOURIVAL BEZERRA DE ARAUJO                   0020640-78.2019.8.08.0545           CHANGE                            CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LOURIVAL DOROW                               0300717-59.2016.8.24.0025           CHANGE                            CIVIL COURT OF GASPAR                                         Yes              No               No
LOURIVAL JOSE VELOSO FILHO                   0005686-41.2015.8.18.0140           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF TERESINA                                       Yes              No               No
LOURIVAL LOPES FERREIRA NETO                 1000631-97.2015.5.02.0719           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LOURIVAL MANOEL SIMOES NETO                  21.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No



                                                                                                         663 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 784 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TICKET /
LOURIVAL MANOEL SIMOES NETO               21.001.001.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
LOURIVAL SANTOS DA SILVA                  1001083-98.2019.5.02.0321            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

LOURRANY THAYNNA MACHADO BRASILEIRO 0624364-90.2019.8.04.0015                    CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LOUVERCY JOSE NIETO RUSSIANO                 0000428-21.2020.8.16.0014           CHANGE                            CIVIL COURT OF LONDRINA                                      Yes              No               No
LOVAINE SILVA DUARTE                         0096556-75.2018.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
LR7 TOUR VIAGENS E TURISMO EIRELI ME         1131819-73.2019.8.26.0100           CIVIL LITIGATION - FRANCHISE      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LTS - LINE TRAVEL SERVICE VIAGENS E                                              CIVIL LITIGATION - TRAVEL
TURISMO LTDA                                 1002378-08.2020.8.26.0002           AGENCY                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LTS - LINE TRAVEL SERVICE VIAGENS E
TURISMO LTDA                                 1034447-30.2019.8.26.0002           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUA CARVALHO DE SOUZA                        1016860-50.2019.8.26.0016           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LUA RIBEIRO DA PAIXAO                        0122063-48.2019.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              No               No

LUA SILVA DE MENDONCA                        1006435-69.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUA SILVA DE MENDONCA                        1009064-16.2020.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LUADICE ROYER DE OLIVEIRA                    9000164-14.2020.8.21.0044           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ENCANTADO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUAN ALMEIDA DE OLIVEIRA                     1013887-33.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LUAN CALISTO DE OLIVEIRA                     35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LUAN CALISTO DE OLIVEIRA                     35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LUAN CALISTO DE OLIVEIRA                     35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUAN CESARE GRILO                            0034865-27.2019.8.05.0080           CHANGE                            CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUAN DE FARIAS TOLOMEU                       1003955-38.2020.8.11.0002           CANCELLATION                      CIVIL COURT OF VÁRZEA GRANDE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUAN DE FARIAS TOLOMEU                       1003955-38.2020.8.11.0002           CANCELLATION                      CIVIL COURT OF VÁRZEA GRANDE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUAN DE FREITAS TALHAIRE                     1000301-25.2020.8.26.0358           CANCELLATION                      CIVIL COURT OF MIRASSOL                                      Yes              No               No
LUAN FERNANDO AZEVEDO BARRETO                8005862-85.2019.8.05.0080           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No

LUAN FONSECA DE MEDEIROS                     0715592-28.2020.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BRASÍLIA                                      Yes              No               No
LUAN GONCALVES FLORES                        0001533-90.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LUAN GUSTAVO CARNEIRO                        0009957-45.2020.8.16.0182           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CURITIBA                                      Yes              No               No
LUAN MARCAL LOPES DE OLIVEIRA                1000318-31.2017.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUAN OLIVEIRA DOS SANTOS                     7011850-42.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No
LUAN PEREIRA DA SILVA                        0000625-97.2018.5.10.0002           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
LUAN PINHO FARIAS                            0808927-02.2019.8.10.0001           LITIGATION - CIVIL                CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
LUAN RENNE BARROS DE LIMA                    0002212-77.2020.8.17.2480           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CARUARU                                       Yes              No               No
LUAN SILVA DE SOUSA                          0000871-88.2016.5.08.0109           INDIVIDUAL LABOR CLAIM            TRIBUBAL REGIONAL DO TRABALHO 8ª REGIÃO                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
LUAN SOUZA GONCALVES                         1001423-18.2020.8.26.0344           IMPEDIMENT                        CIVIL COURT OF MARÍLIA                                       Yes              No               No
LUAN WALBERT DOS SANTOS FRANKLIN             0001529-62.2014.5.20.0008           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE ARACAJÚ                                 Yes              Yes              No



                                                                                                        664 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 785 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - BOARDING
LUAN WOOD DE OLIVEIRA E OUTROS            0017027-35.2010.8.24.0023            IMPEDIMENT                          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LUANA ALMEIDA DE PAULA BATISTA            0005683-38.2020.8.16.0182            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              Yes              No

LUANA ALMEIDA DE PAULA BATISTA               0004986-17.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUANA ALMEIDA DE PAULA BATISTA               0005683-38.2020.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              Yes              No
LUANA ALVES BARBOSA                          1001137-53.2017.5.02.0703           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUANA ALVES DE ARAUJO PASSOS AGUIAR          0042800-16.2019.8.27.2729           CHANGE                            CIVIL COURT OF PALMAS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUANA ALVES DE ARAUJO PASSOS AGUIAR          0042800-16.2019.8.27.2729           CHANGE                            CIVIL COURT OF PALMAS                                        Yes              Yes              No
LUANA CABELLO HEFFER ALENCAR                 1074080-48.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LUANA CALDATO PAZINATO                       1000104-17.2016.5.02.0718           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No

LUANA CAMPOS RECH                            5001724-58.2020.8.24.0082           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                   Yes              Yes              No

LUANA CAMPOS RECH                            5001724-58.2020.8.24.0082           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUANA CARLA NARDELLI CHIARADIA               5000994-25.2020.8.24.0057           CANCELLATION                    CIVIL COURT OF SANTO AMARO DA IMPERATRIZ                       Yes              No               No

LUANA CARNEIRO DE MEDEIROS                   0011841-76.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              Yes              No

LUANA CARNEIRO DE MEDEIROS                   0011841-76.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LUANA COIMBRA DA ROCHA                       0624101-66.2020.8.04.0001           RESERVATION                     CIVIL COURT OF MANAUS                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUANA DE SOUSA VELOSO                        0800321-09.2020.8.18.0136           CANCELLATION                    CIVIL COURT OF TERESINA                                        Yes              No               No

LUANA DEL COLI GALDINO ROSA                  1002461-12.2020.8.26.0297           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JALES                                           Yes              No               No

LUANA EDUARDA BERCA DA SILVA FERRARA         0002648-52.2019.8.16.0167           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF TERRA RICA                                    Yes              No               No
LUANA ESTEVAO GONCALVES                      0001786-05.2013.5.02.0047           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
LUANA FERREIRA DIEHL                         0010775-15.2014.5.01.0072           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUANA FIRMINO FACANHA                        3003040-24.2019.8.06.0003           CHANGE                            CIVIL COURT OF FORTALEZA                                     Yes              No               No
LUANA GAUDENCIO QUINTANS                     1002966-12.2020.8.26.0003           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

LUANA GODINHO SA CASTILHO                    0055241-63.2019.8.19.0203           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUANA GOMES GRALAKI                          0012696-90.2019.8.16.0031           CANCELLATION                      CIVIL COURT OF GUARAPUAVA                                    Yes              No               No
LUANA GOMES SOARES SALLES ARGENTONI          1002772-12.2020.8.26.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUANA GONTIJO VIEIRA                         5018599-89.2020.8.13.0024           CHANGE                            CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
LUANA HERNANDES DOS SANTOS ALVES             0700344-22.2020.8.07.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUANA JAQUELINE COSTA DE SOUZA               1013215-25.2020.8.26.0002           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No

LUANA KRAEMER BORTOLOTI                      0002020-14.2019.8.21.0009           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CARAZINHO                                       Yes              No               No



                                                                                                        665 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 786 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
LUANA LACERDA PEREIRA                      1023041-36.2019.8.26.0576            RESERVATION                         CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUANA LARISSA DE CARVALHO FERREIRA         1014088-25.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUANA LARISSA DE CARVALHO FERREIRA         1014088-25.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
LUANA LETÍCIA TIRONI                       0311197-79.2018.8.24.0008            RESERVATION                         CIVIL COURT OF BLUMENAU                                      Yes              No               No
LUANA LIONAR DOS SANTOS                    0008721-42.2019.8.25.0053            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF NOSSA SENHORA DO SOCORRO                      Yes              Yes              No
LUANA LIONAR DOS SANTOS                    0008721-42.2019.8.25.0053            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF NOSSA SENHORA DO SOCORRO                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
LUANA MACHADO                              9007124-18.2020.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
LUANA MARIA LEAL DA SILVA                  0704280-38.2018.8.07.0012            IMPEDIMENT                          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUANA MARINHO PALHANO                      1014057-05.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
LUANA MONTEIRO RODRIGUES                   0852190-46.2019.8.14.0301            RESERVATION                         CIVIL COURT OF BELÉM                                         Yes              No               No
LUANA NATALIA RAMOS COLARES                0632373-41.2019.8.04.0015            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MANAUS                                        Yes              No               No
LUANA OLIVEIRA ALVES                       0001915-72.2020.8.19.0004            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO GONÇALO                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUANA OLIVEIRA CREADO                      1006151-58.2020.8.26.0003            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

LUANA OLIVEIRA DE QUEIROZ                    1011569-04.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUANA OLIVEIRA DE QUEIROZ                    1000581-24.2020.8.26.0575           CANCELLATION                    CIVIL COURT OF SÃO JOSÉ DO RIO PARDO                            Yes              No               No

LUANA OLIVEIRA DE QUEIROZ                    1011569-04.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUANA OLIVEIRA DOS SANTOS                    1583613 - 3                         CANCELLATION                    CIVIL COURT OF GOIÂNIA                                          Yes              No               No
                                                                                                                 CENTRO JUDICIÁRIO DE SOLUÇÃO DE CONFLITOS E
LUANA PEREIRA DOS SANTOS                     0000156-91.2020.5.05.0011           INDIVIDUAL LABOR CLAIM          CIDADANIA                                                       Yes              No               No

LUANA PINI CAVALCANTI DE SOUZA               0807712-38.2019.8.20.5004           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NATAL                                          Yes              No               No
LUANA PONCE DE LEON AFFONSO                  5004948-50.2019.8.21.0008           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CANOAS                                         Yes              No               No
LUANA PRADO OLIVEIRA SOUZA                   1068455-33.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUANA REGINA FERREIRA DO NASCIMENTO          0701427-61.2020.8.07.0020           RESERVATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No

LUANA RENARA DE QUEIROZ SOUZA                0004849-07.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              No               No
LUANA RESENDE DE PAIVA                       5000007-37.2020.8.13.0625           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO JOÃO DEL REI                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUANA ROMERO MOULIN TEIXEIRA                 0012436-23.2020.8.08.0347           CHANGE                          CIVIL COURT OF VITÓRIA                                          Yes              Yes              No

LUANA ROMERO MOULIN TEIXEIRA                 0013281-55.2020.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUANA ROMERO MOULIN TEIXEIRA                 0012436-23.2020.8.08.0347           CHANGE                          CIVIL COURT OF VITÓRIA                                          Yes              Yes              No

LUANA SANTANA SOUSA                          0072317-80.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No




                                                                                                         666 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 787 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - BOARDING
LUANA SANTIAGO MONTEIRO                    0010098-12.2020.8.17.2001            IMPEDIMENT                          CIVIL COURT OF RECIFE                                        Yes              No               No
LUANA SILVA DE SANTANA                     1001991-88.2019.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUANA SOARES DE MEDEIROS VIANA             0806399-08.2020.8.20.5004            CANCELLATION                        CIVIL COURT OF NATAL                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUANA VITOR FONSECA                        5023222-02.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
LUANA VITOR FONSECA                        5023222-02.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
LUANA ZANDOMINIQUI DO NASCIMENTO                                                CIVIL LITIGATION - TICKET /
LOPES                                      5000205-54.2019.8.08.0009            RESERVATION                         CIVIL COURT OF BOA ESPERANÇA                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUANDERSON CASTRO BEZERRA DA SILVA         1002248-18.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
LUANE CAMARGO VARDELEIDES                  0000200-27.2020.8.16.0182            RESERVATION                         CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUANE GALVAO SMADJA                        0006657-73.2019.8.16.0194            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUANNA BARBOSA CARVALHO LOPES              0800753-11.2019.8.10.0031            CANCELLATION                        CIVIL COURT OF CHAPADINHA                                    Yes              No               No
LUANNA CAMPOS AZEVEDO                      8006362-20.2020.8.05.0080            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF FEIRA DE SANTANA                                   Yes              No               No
LUANNA DE FRANCA SIMOES                    0000805-25.2016.5.05.0002            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
LUANY GOMES DANTA                          0014910-05.2020.8.19.0203            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUANY GRACIELLY SANTOS OLIVEIRA MOTA 0014591-14.2019.8.19.0028                  CANCELLATION                        CIVIL COURT OF MACAÉ                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUANY SOARES DE SOUZA COSTA                1038404-39.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUCAS AIRES TOLEDO                         5459180-79.2018.8.09.0051            OVERBOOKING                         CIVIL COURT OF GOIÂNIA                                       Yes              No               No

LUCAS ALENCAR HORTA                          3002878-29.2019.8.06.0003           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FORTALEZA                                      Yes              No               No
LUCAS ALEXANDRE OLIVEIRA DA COSTA            0000687-13.2018.5.10.0011           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
LUCAS ALFREDO BRITO DA SILVA                 0709182-94.2019.8.02.0058           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF ARAPIRACA                                      Yes              No               No
LUCAS ALLEX PEDRO DOS SANTOS                 1004672-27.2020.8.26.0004           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No

LUCAS ALMEIDA LEAL                           0800745-98.2019.8.18.0164           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TERESINA                                       Yes              No               No
LUCAS ALMEIDA MACHADO                        0019656-09.2019.8.08.0347           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VITÓRIA                                        Yes              No               No
LUCAS ALVARES DE CAMPOS                      5051439-34.2020.8.09.0164           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CIDADE OCIDENTAL                               Yes              No               No
LUCAS ALVES DA SILVA                         1001376-38.2014.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
LUCAS ALVES RIBEIRO                          0000410-79.2018.5.10.0016           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
LUCAS ANDRADE BORGES                         0008188-23.2020.8.05.0080           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS ANDRADE LEAL                           1019897-90.2020.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS ANGELO DE OLIVEIRA                     5043595-19.2020.8.09.0104           CANCELLATION                      CIVIL COURT OF MINAÇU                                         Yes              No               No
LUCAS ANTONIO BARNABE TEIXEIRA               0000988-81.2018.5.10.0003           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS ANTONIO DOS REIS LARA                  1001905-77.2020.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS ANTONIO DOS REIS LARA                  1001905-77.2020.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No



                                                                                                         667 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 788 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
LUCAS ANTONIO ZORATTI                      0806536-83.2020.8.12.0001            CHANGE                              CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUCAS ARAUJO MASCARENHAS                   0208764-12.2019.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
LUCAS ARAUJO MASCARENHAS                   0046711-50.2020.8.05.0001            RESERVATION                         CIVIL COURT OF SALVADOR                                      Yes              No               No

LUCAS ARRAES DE CARVALHO MARTINS             0826775-48.2019.8.18.0140           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                         Yes              No               No
LUCAS AUGUSTO MARTINS                        1009359-53.2020.8.26.0002           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SÃO PAULO                                        Yes              No               No
LUCAS AUGUSTO MONTEIRO MAGALHAES
PATRICIO                                     0000538-77.2020.8.17.8231           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GARANHUNS                                      Yes              No               No
LUCAS AUGUSTO REIS ALBUQUERQUE               5002559-32.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
LUCAS AUGUSTO REIS ALBUQUERQUE               5002559-32.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LUCAS AZEVEDO DE CASTRO BONFA                5661885-32.2019.8.09.0051           RESERVATION                       CIVIL COURT OF GOIÂNIA                                        Yes              No               No
LUCAS BATISTA FERREIRA DA SILVA              0008968-39.2020.8.16.0182           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              No               No
LUCAS BENJAMIN ALBUQUERQUE RIZZON            1005329-92.2020.8.11.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS BESSONI COUTINHO DE MAGALHAES          5153447-47.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

LUCAS BOBEK HERCULIANI                       0017378-86.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS BONADIO NARDINI                        1024510-20.2019.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
LUCAS BONALUMI CANESIN                       0002863-65.2020.8.16.0014           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF LONDRINA                                       Yes              No               No
LUCAS BRANDAO                                5593876-36.2019.8.09.0045           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF FORMOSA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS BRISOLA CASABONA CASTILHO              1007727-35.2018.8.26.0269           CANCELLATION                      CIVIL COURT OF ITAPETININGA                                   Yes              No               No

LUCAS BUENO CORREA                           0039663-50.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
LUCAS BULHOES BONVENTI                       0100125-38.2018.5.01.0051           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS BURIL DE MACEDO BARROS                 0014859-23.2019.8.17.2001           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS CAINA SANTANA E SILVA                  0011412-17.2020.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                         Yes              No               No
LUCAS CAMARGOS SORIANO                       0000888-49.2016.5.10.0019           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TAM
LUCAS CAMBRAIA                               31.029.001.XX-XXXXXXX               FIDELIDADE PROGRAM                CIVIL COURT OF PATOS DE MINAS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUCAS CAMELO VIEIRA PINHEIRO                 0801052-29.2017.8.10.0040           RESERVATION                       CIVIL COURT OF IMPERATRIZ                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS CANAVARRO RODRIGUES MUCCINI            0067519-76.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
LUCAS CARDIOLI ALVES DE CASTRO               1000097-56.2019.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
LUCAS CARVALHO DE QUEIROZ ALVES              0066872-81.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS CASTELO BRANCO DE DEUS                 0826769-41.2019.8.18.0140           CANCELLATION                      CIVIL COURT OF TERESINA                                       Yes              No               No

LUCAS CASTRO DO NASCIMENTO                   0001980-28.2020.8.19.0211           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No

LUCAS CAVALCANTE DE OLIVEIRA                 0700353-88.2020.8.02.0091           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO BRANCO                                       Yes              No               No




                                                                                                         668 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 789 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
LUCAS CONCEICAO DE CASTRO                  0112798-22.2019.8.05.0001            RESERVATION                         CIVIL COURT OF SALVADOR                                      Yes              No               No

LUCAS CORREIA DE LIMA                        0052482-09.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              Yes              No

LUCAS CORREIA DE LIMA                        0052482-09.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS COSTA ABBEHUSEN                        0186890-68.2019.8.05.0001           CANCELLATION                    CIVIL COURT OF SALVADOR                                         Yes              No               No

LUCAS CRISTELO GOMES                         0013047-43.2018.8.08.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                          Yes              No               No
LUCAS CUNHA DE ALMEIDA BARBOSA               5039967-57.2020.8.13.0024           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No

LUCAS CUNHA DUARTE COELHO                    0009073-66.2017.8.17.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                         Yes              No               No
LUCAS DA CUNHA ALVES                         0055846-30.2018.8.13.0035           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF ARAGUARI                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUCAS DA CUNHA ALVES                         5006846-39.2019.8.13.0035           RESERVATION                       CIVIL COURT OF ARAGUARI                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS DA SILVA BASTOS                        7020742-37.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
LUCAS DA SILVA FERREIRA                      0021156-08.2019.5.04.0013           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
LUCAS DA SILVA SANTOS                        9039782-82.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS DAMIANI SALIONI                        1000449-25.2020.8.26.0297           CANCELLATION                      CIVIL COURT OF JALES                                          Yes              No               No
LUCAS DANIEL MONTEIRO DOS SANTOS
PINHEIRO                                     1012510-27.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS DE ALBUQUERQUE FONSECA                 0716481-79.2020.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              No               No
LUCAS DE ALMEIDA DIETRICH                    9000376-62.2020.8.21.0132           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SAPIRANGA                                      Yes              No               No
LUCAS DE ANDRADE COUTINHO                    0826905-35.2019.8.12.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUCAS DE HOLANDA SOUZA                       0011639-77.2020.8.08.0725           RESERVATION                       CIVIL COURT OF SERRA                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LUCAS DE HOLANDA SOUZA                       0011639-77.2020.8.08.0725           RESERVATION                       CIVIL COURT OF SERRA                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LUCAS DE MAGALHAES SALES                     3002645-32.2019.8.06.0003           RESERVATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS DE MOURA LEITE                         3001273-82.2019.8.06.0024           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS DE OLIVEIRA ELIAS                      0013561-53.2019.8.05.0150           CANCELLATION                      CIVIL COURT OF LAURO DE FREITAS                               Yes              No               No
LUCAS DE OLIVEIRA PAES                       0001160-11.2017.5.09.0965           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
LUCAS DE VASCONCELOS ALVES                   0804144-33.2020.8.15.0731           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CABEDELO                                       Yes              No               No

LUCAS DEL BIANCO DE MENEZES CARVALHO         1000040-63.2020.8.26.0066           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BARRETOS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS DELBONI DA SILVA                       1001796-98.2020.8.26.0554           CANCELLATION                      CIVIL COURT OF SANTO ANDRÉ                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS DELBONI DA SILVA                       1001796-98.2020.8.26.0554           CANCELLATION                      CIVIL COURT OF SANTO ANDRÉ                                    Yes              No               No

LUCAS DIAS CABRAL                            0215431-14.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
LUCAS DIAS CHAD                              1000146-42.2020.8.26.0028           COLLECTION                      CIVIL COURT OF APARECIDA                                        Yes              No               No



                                                                                                         669 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 790 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
LUCAS DIAS PEREIRA NUNES                   5000397-18.2020.8.13.0686            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF TEÓFILO OTONI                                 Yes              Yes              No
LUCAS DIAS PEREIRA NUNES                   5000397-18.2020.8.13.0686            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF TEÓFILO OTONI                                 Yes              Yes              No
LUCAS DOS SANTOS                           1000601-50.2019.5.02.0322            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
LUCAS DOS SANTOS                           1000877-81.2019.5.02.0322            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 No               Yes              Yes
LUCAS DOS SANTOS DA SILVA                  0804714-94.2019.8.14.0015            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CASTANHAL                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUCAS DOS SANTOS PEREIRA                   0601033-64.2019.8.04.0020            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUCAS DOS SANTOS SILVA                     0000969-67.2020.8.05.0141            CANCELLATION                        CIVIL COURT OF JEQUIÉ                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUCAS DOS SANTOS THOMAZ                    0036780-23.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
LUCAS DOS SANTOS THOMAZ                    0036780-23.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No

                                                                                 CIVIL LITIGATION - PROMOTIONS
LUCAS DUCATTI MARQUEZ DE ANDRADE             1063316-37.2018.8.26.0002           / ADVERTISEMENTS              CIVIL COURT OF SÃO PAULO                                          Yes              No               No
LUCAS EDER PINTO                             0010754-25.2015.5.15.0004           INDIVIDUAL LABOR CLAIM        FÓRUM TRABALHISTA DE RIBEIRÃO PRETO                               Yes              Yes              No
LUCAS ERHARDT                                0000614-61.2018.5.12.0051           INDIVIDUAL LABOR CLAIM        FÓRUM DA JUSTIÇA DO TRABALHO                                      Yes              Yes              No
LUCAS FABIANO LAVORENTE BORDIN
PESSUTO                                      0004346-21.2020.8.16.0018           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MARINGÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUCAS FABRICIO MELHADO DOS SANTOS            0033050-56.2020.8.16.0014           RESERVATION                       CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS FELIPI NASCIMENTO                      5006637-97.2020.8.24.0045           CANCELLATION                      CIVIL COURT OF PALHOÇA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS FERNANDES FILGUEIRA                    0829761-73.2019.8.20.5004           CANCELLATION                      CIVIL COURT OF NATAL                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS FERNANDES FILGUEIRA                    0829761-73.2019.8.20.5004           CANCELLATION                      CIVIL COURT OF NATAL                                          Yes              Yes              No
LUCAS FERNANDO DOMARADZKI CAMPOS             0003190-78.2013.5.02.0019           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No
LUCAS FERNANDO DOS SANTOS                    1034593-95.2019.8.26.0576           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
LUCAS FERNANDO OLIVEIRA TOMAZ
FERRARESSO                                   0015911-91.2020.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LONDRINA                                         Yes              No               No

LUCAS FERREIRA MENDES GROSSI                 5012726-11.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              Yes              No

LUCAS FERREIRA MENDES GROSSI                 5012726-11.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              Yes              No
LUCAS FERREIRA PONTE                         0704879-91.2020.8.07.0016           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BRASÍLIA                                         Yes              No               No

LUCAS FREIRE BRAGA                           1001938-40.2020.8.26.0704           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LUCAS GABRIEL ALVES                          1001608-89.2019.5.02.0027           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS GABRIEL ALVES FALEIROS                 0061300-90.2019.8.13.0702           CANCELLATION                      CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS GABRIEL DE ALMEIDA BARROS              5119925-22.2020.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS GABRIEL DE ALMEIDA BARROS              5119925-22.2020.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS GABRIEL XAVIER GIORDANI                0002296-79.2019.8.16.0172           OVERBOOKING                       CIVIL COURT OF UBIRATÃ                                        Yes              No               No
LUCAS GIOVANE PADILHA CAMARGO                0020588-44.2018.5.04.0007           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No




                                                                                                         670 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 791 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
LUCAS GODINHO BALISA ANDRADE              1000404-33.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LUCAS GOMES AYALA                         1011119-57.2020.8.11.0001            CANCELLATION                        CIVIL COURT OF CUIABÁ                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
LUCAS GOMES AYALA                         1011119-57.2020.8.11.0001            CANCELLATION                        CIVIL COURT OF CUIABÁ                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
LUCAS GOMES DOS SANTOS                    1013437-82.2019.8.26.0016            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LUCAS GOMES SANTOS                        0075455-55.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LUCAS GONCALVES COSTA DO NASCIMENTO 1019467-64.2020.8.11.0001                  CANCELLATION                        CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LUCAS GONCALVES DE SOUSA                  5014748-19.2018.8.13.0701            CANCELLATION                        CIVIL COURT OF UBERABA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LUCAS GOULART OLIVEIRA                    686112 - 2                           CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LUCAS GUERRA DE PAOLI                     5114747-70.2017.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LUCAS GUILHERME PEIXOTO                   1005877-97.2020.8.26.0196            CANCELLATION                        CIVIL COURT OF FRANCA                                        Yes              No               No
LUCAS GUIMARAES AMARAL                    0012917-47.2019.8.19.0045            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RESENDE                                       Yes              No               No
LUCAS GUSMAO DA SILVA                     32.012.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF COLATINA                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
LUCAS GUSMAO DA SILVA                     5000783-65.2020.8.08.0014            RESERVATION                         CIVIL COURT OF COLATINA                                      Yes              No               No
LUCAS GUSMAO DA SILVA                     32.012.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF COLATINA                                      Yes              No               No

LUCAS GUTEMBERG SABACK BRITO COELHO          0000902-81.2014.5.05.0006           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No

LUCAS HARTMANN SILVA                         0804766-05.2019.8.12.0029           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NAVIRAÍ                                         Yes              No               No
LUCAS HAUQUE DA COSTA GAMA DE
CARVALHO                                     0020307-14.2016.5.04.0022           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
LUCAS HENRIQUE DO NASCIMENTO BRITO           1002245-63.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS HENRIQUE FERNANDES MARTINEZ            1004380-03.2020.8.26.0114           CANCELLATION                      CIVIL COURT OF CAMPINAS                                      Yes              No               No

LUCAS HENRIQUE VERDE                         1049230-51.2019.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                           Yes              No               No

LUCAS HENRIQUE VIEIRA ASSUNCAO               0000019-75.2020.8.05.0103           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ILHÉUS                                          Yes              Yes              No

LUCAS HENRIQUE VIEIRA ASSUNCAO               0000019-75.2020.8.05.0103           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ILHÉUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS HOLANDA TEOFILO                        1000803-25.2020.8.26.0564           CANCELLATION                      CIVIL COURT OF SÃO BERNARDO DO CAMPO                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUCAS IGNACIO DA SILVA                       1034581-70.2019.8.26.0224           RESERVATION                       CIVIL COURT OF GUARULHOS                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUCAS JUNQUEIRA MACIEL VELOSO                5545165-79.2019.8.09.0051           RESERVATION                       CIVIL COURT OF GOIÂNIA                                       Yes              No               No

LUCAS LEAL COLARES                           0800405-23.2020.8.18.0164           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                        Yes              Yes              No

LUCAS LEAL COLARES                           0800405-23.2020.8.18.0164           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                        Yes              Yes              No



                                                                                                        671 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 792 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
LUCAS LEAO NASCIMENTO                      5002037-70.2020.8.13.0261            CANCELLATION                        CIVIL COURT OF FORMIGA                                       Yes              No               No
LUCAS LEONE DE SOUZA SILVA                 0010370-41.2019.5.15.0095            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
LUCAS LIMA REZENDE                         0199067-64.2019.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
LUCAS LOPES ESTEVAM                        5001245-36.2020.8.13.0223            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF DIVINÓPOLIS                                        Yes              Yes              No
LUCAS LOPES ESTEVAM                        5001245-36.2020.8.13.0223            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF DIVINÓPOLIS                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
LUCAS LUCIANO LEMKE                        0002802-19.2019.8.16.0184            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No
LUCAS LUNIERE GOMES                        0637181-89.2019.8.04.0015            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MANAUS                                        Yes              No               No

LUCAS MAFRA DOS ANJOS                        0631518-70.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS MAGALHAES MOHALLEM                     5129206-43.2018.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
LUCAS MALAGOSINI MACHADO                     35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS MALUF GUELDINI MENDES                  0030649-34.2019.8.19.0209           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

LUCAS MARQUES DOS SANTOS                     5060092-67.2020.8.09.0150           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TRINDADE                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS MARQUES DOS SANTOS                     5059935-94.2020.8.09.0150           CHANGE                          CIVIL COURT OF TRINDADE                                         Yes              No               No

LUCAS MARQUES DOS SANTOS                     5060092-67.2020.8.09.0150           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TRINDADE                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS MARQUES LUZ DA RESURREICAO             0021917-62.2020.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                       Yes              No               No
LUCAS MARQUES ULHOA                          0012420-53.2017.5.03.0092           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
LUCAS MARTINEZ ARAUJO                        0000399-16.2019.5.09.0122           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

LUCAS MARTINS DA SILVA                       1004211-61.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

LUCAS MARTINS PRIM NETO                      5000243-38.2020.8.24.0057           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTO AMARO DA IMPERATRIZ                        Yes              Yes              No

LUCAS MARTINS PRIM NETO                      5000243-38.2020.8.24.0057           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTO AMARO DA IMPERATRIZ                        Yes              Yes              No

LUCAS MATHEUS FERREIRA MARTINS               7001132-83.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              Yes              No

LUCAS MATHEUS FERREIRA MARTINS               7001132-83.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
LUCAS MEDEIROS DUARTE                        0825665-11.2019.8.12.0001           LITIGATION - CIVIL                CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
LUCAS MEDEIROS DUARTE                        0825665-11.2019.8.12.0001           LITIGATION - CIVIL                CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
LUCAS MEDEIROS LIMA ROSA                     0080189-37.2014.5.22.0001           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA OSMUNDO PONTES                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LUCAS MEDEIROS LINS                          27.001.011.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUCAS MEDEIROS LINS                          27.001.011.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS MIRANDA DE OLIVEIRA LIMA               1008681-38.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LUCAS MIRANDA RODRIGUES                      1036699-66.2020.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No




                                                                                                         672 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 793 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TICKET /
LUCAS MONTEIRO GOMES                      0000301-05.2020.8.19.0207            RESERVATION                         CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
LUCAS MONTEIRO GOMES                      0000301-05.2020.8.19.0207            RESERVATION                         CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
LUCAS MOREIRA GONCALVES                   0001996-63.2012.5.18.0009            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GOIÂNIA                                 Yes              Yes              No

LUCAS MOREIRA VIEIRA                         5015646-55.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No
LUCAS NASCIMENTO CAMPOS                      0623825-35.2020.8.04.0001           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF MANAUS                                           Yes              No               No
LUCAS NASCIMENTO DA COSTA JUNIOR             1000720-79.2017.5.02.0710           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                       Yes              Yes              No

LUCAS NASCIMENTO OLIVEIRA                    7050452-39.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              No               No
LUCAS NASCIMENTO SACRAMENTO                  0156042-98.2019.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS NEVES SILVA PARENTE                    1065465-69.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LUCAS NIEVINSKI                              9000738-85.2019.8.21.0007           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CAMAQUÃ                                       Yes              No               No

LUCAS NOAH BATISTA DANTAS                    0810033-89.2018.8.20.5001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS NOBERTO FERNANDES DE QUEIROZ           0807447-96.2019.8.23.0010           CANCELLATION                    CIVIL COURT OF BOA VISTA                                       Yes              No               No

LUCAS NOVAES CASAIS E SILVA                  0017814-12.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              Yes              No

LUCAS NOVAES CASAIS E SILVA                  0017814-12.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS OBANDO DE OLIVEIRA                     0633780-82.2019.8.04.0015           OVERBOOKING                       CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS ODON ALENCAR AGUIAR                    1011227-09.2020.8.26.0506           OVERBOOKING                       CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS OLIVEIRA CARNEIRO                      5212057-08.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS OLIVEIRA OTTONI                        1011541-12.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS OLIVEIRA OTTONI                        1011541-12.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUCAS OLIVEIRA RIOS                          0007825-36.2020.8.05.0080           RESERVATION                       CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No

LUCAS PACHECO VITAL CALAZANS                 0700420-86.2020.8.02.0080           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MACEIÓ                                          Yes              Yes              No

LUCAS PACHECO VITAL CALAZANS                 0700420-86.2020.8.02.0080           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MACEIÓ                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS PEIXOTO DE ARRUDA                      0310790-28.2018.8.24.0023           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS PENARIOL                               1016161-91.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS PENARIOL                               1016161-91.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS PEREIRA DA SILVA                       1056632-62.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUCAS PEREIRA DOS SANTOS                     8000038-42.2019.8.05.0276           RESERVATION                       CIVIL COURT OF WENCESLAU GUIMARÃES                           Yes              No               No




                                                                                                        673 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 794 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
LUCAS PERES CABRAL MENEZES VIEIRA          5130812-72.2019.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUCAS PINHEIRO RESENDE                     0043647-45.2018.8.25.0001            OVERBOOKING                         CIVIL COURT OF ARACAJU                                       Yes              No               No
LUCAS PINTO DE OLIVEIRA                    35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LUCAS PINTO DE OLIVEIRA                    35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUCAS PLUCENO BEHNCK                       1013866-57.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

LUCAS PRETTI CYPRESTE                        0012505-85.2020.8.08.0725           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SERRA                                            Yes              Yes              No

LUCAS PRETTI CYPRESTE                        0012505-85.2020.8.08.0725           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SERRA                                          Yes              Yes              No
LUCAS PREVIATTI RAMOS DE BARROS              0636232-73.2020.8.04.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                         Yes              Yes              No
LUCAS PREVIATTI RAMOS DE BARROS              0636232-73.2020.8.04.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LUCAS PRUDENCIO DE PAULA                     52.005.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF RIO VERDE                                      Yes              No               No
LUCAS RAFAEL CONSERVA MONTEIRO
COELHO                                       0000306-02.2019.5.13.0006           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS RAMOS DA SILVA                         1005901-25.2019.8.26.0564           CANCELLATION                      CIVIL COURT OF SÃO BERNARDO DO CAMPO                          Yes              No               No

LUCAS REIS DA SILVA                          5002814-39.2020.8.13.0525           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF POUSO ALEGRE                                     Yes              Yes              No

LUCAS REIS DA SILVA                          5002814-39.2020.8.13.0525           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF POUSO ALEGRE                                     Yes              Yes              No

LUCAS RODRIGUES DE QUEIROZ                   0822349-76.2019.8.20.5106           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MOSSORÓ                                          Yes              Yes              No

LUCAS RODRIGUES DE QUEIROZ                   0822349-76.2019.8.20.5106           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MOSSORÓ                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS RODRIGUES DOS SANTOS                   0009892-59.2020.8.25.0001           CANCELLATION                    CIVIL COURT OF ARACAJU                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS RODRIGUES GOMES DE CARVALHO            1009213-12.2020.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No

LUCAS RODRIGUES MANTEUFFEL DA SILVA          5026838-68.2019.8.24.0038           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JOINVILLE                                      Yes              No               No
LUCAS SAMUEL PEREIRA                         0001428-73.2014.5.09.0673           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA LONDRINA/PR                                 Yes              Yes              No
LUCAS SANTOS DUARTE                          35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LUCAS SANTOS DUARTE                          35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS SILVA BARROS                           1006316-08.2020.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUCAS SILVEIRA DA COSTA                      5002805-30.2019.8.13.0261           RESERVATION                       CIVIL COURT OF FORMIGA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS SIMEONE SCANAVINI                      35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS SIMOES DIAS GONCALVES                  0219253-11.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No

LUCAS SOUZA PIZANI                           0616773-85.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS SPOLADOR PEREIRA                       0004440-54.2019.8.16.0001           CANCELLATION                    CIVIL COURT OF CURITIBA                                         Yes              No               No




                                                                                                         674 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 795 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
LUCAS TARRASCO PEREIRA                     1001132-98.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No

LUCAS TAVARES VIEIRA                         5021996-59.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No

LUCAS TEIXEIRA BEZERRA                       0612662-13.2019.8.04.0092           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS TEIXEIRA COSTA                         0028388-94.2020.8.05.0001           OVERBOOKING                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS TEIXEIRA COSTA                         0028388-94.2020.8.05.0001           OVERBOOKING                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No
LUCAS TELLES DA SILVA                        0021252-70.2017.5.04.0020           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS TESONI DA ROSA LOPES                   1012979-86.2019.8.26.0009           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No

LUCAS TOURON CUNHA                           0017407-34.2019.8.16.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                       Yes              No               No
LUCAS TRINDADE DA SILVA                      1000171-67.2020.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS VASCONCELOS MATTIOLI                   1016604-10.2019.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS VASCONCELOS MATTIOLI                   1016604-10.2019.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCAS VELOSO SANTOS COELHO                   5046931-66.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

LUCAS VICTOR DE OLIVEIRA ARAUJO              0801816-77.2020.8.20.5004           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NATAL                                          Yes              No               No
LUCAS VIEIRA ABRAAO MAIA                     23.002.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                      Yes              No               No
LUCAS VIEIRA ABRAAO MAIA                     23.002.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                      Yes              No               No
LUCAS VINICIUS ARANTES SILVA                 0000941-86.2014.5.09.0129           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA LONDRINA/PR                                 Yes              Yes              No

LUCAS VIRIATO RIBEIRO                        0002022-15.2020.8.16.0194           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                       Yes              No               No
LUCAS VISENTIN PAVANELLI MACACARI            1010976-72.2020.8.26.0576           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
LUCAS VISENTIN PAVANELLI MACACARI            1010976-72.2020.8.26.0576           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
LUCAS WILLIAN FERREIRA                       0000988-63.2018.5.10.0009           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCCA CAMPOS CHAVES GHIDELLA                 5207227-89.2020.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              No               No

LUCCA CIANCIO                                5039527-95.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUCCA MORAIS DE ARRUDA SIAUDZIONIS           0175941-55.2019.8.06.0001           RESERVATION                     CIVIL COURT OF FORTALEZA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUCCAS ALVES DE LIMA                         1035779-32.2019.8.26.0196           RESERVATION                     CIVIL COURT OF FRANCA                                           Yes              No               No

LUCCAS AUGUSTO NOGUEIRA ADIB ANTONIO 1013213-55.2020.8.26.0002                   CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

LUCCAS CAMPOS DA CRUZ SARAIVA                0850101-59.2017.8.10.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO LUÍS                                         Yes              No               No
LUCCHESI VIAGENS E TURISMO LTDA ME           1024405-16.2019.8.26.0003           CIVIL LITIGATION - FRANCHISE    CIVIL COURT OF SÃO PAULO                                        Yes              No               No

LUCE HELENE DA SILVA                         7016395-92.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCELIA BARBOSA DE CARVALHO                  5013273-88.2019.8.13.0702           CANCELLATION                    CIVIL COURT OF UBERLÂNDIA                                       Yes              No               No
LUCELIA FERREIRA DE LIMA                     0800315-70.2020.8.10.0153           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO LUÍS                                         Yes              No               No



                                                                                                         675 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 796 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
LUCELIA FIGUEIREDO RODRIGUES GADELHA 0000828-09.2017.5.23.0107                  INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO DE VÁRZEA GRANDE                         Yes              Yes              No

LUCI DIAS BARBOSA SILVA                      5698762-68.2019.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCI MARIA HIROSE                            1016874-34.2019.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCI RAFAELE COSTA PEREIRA                   7005029-22.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCI RAFAELE COSTA PEREIRA                   7005029-22.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No

LUCIA ANDREA BAIGORRIA                       1004939-05.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
LÚCIA BERMUDES MEDINA GUIMARÃES              0011876-18.2019.8.08.0347           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF VITÓRIA                                          Yes              No               No

LUCIA BROSSARD IOLOVITCH                     5008493-52.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUCIA CATARINA BUENO                         5000324-72.2019.8.21.0067           RESERVATION                     CIVIL COURT OF SÃO LOURENÇO DO SUL                              Yes              No               No
LUCIA CONCEICAO AMARAL                       0001807-08.2015.5.02.0080           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                       Yes              Yes              No
LUCIA CRISTINA VICTOR JAJAH NOGUEIRA
MANRIQUE                                     1000124-55.2020.8.11.0010           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JACIARA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - PRE-
LUCIA DA SILVA                               0006288-73.2020.8.26.0224           REGISTRATION                      CIVIL COURT OF GUARULHOS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
LUCIA DE FATIMA CHAVES AMARAL                0196679-91.2019.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                       Yes              No               No
LUCIA DE FATIMA FREITAS ALMEIDA              0007682-65.2019.8.05.0150           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF LAURO DE FREITAS                               Yes              No               No
LUCIA DE FATIMA FREITAS ALMEIDA              8045048-61.2019.8.05.0001           CIVIL LITIGATION - SERVICE        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
LUCIA DE FATIMA LOUZAS DELLA CROCE           0002093-87.2020.8.26.0016           FIDELIDADE PROGRAM                CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIA DE FATIMA NEVES ALMEIDA                0867716-53.2019.8.14.0301           CANCELLATION                      CIVIL COURT OF BELÉM                                          Yes              No               No

LUCIA DE FATIMA SILVA SANTOS                 0802095-16.2020.8.10.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
LUCIA FRANCO FERREIRA                        0286088-88.2019.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
LUCIA GONZAGA                                42.001.001.XX-XXXXXXX               COLLECTION                        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
LUCIA HELENA ALVES FERREIRA                  0000027-51.2016.8.19.0055           CIVIL LITIGATION - AIRPORTS       CIVIL COURT OF SÃO PEDRO DA ALDEIA                            Yes              No               No
LUCIA HELENA DA ROCHA OLIVEIRA               1023903-80.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIA HELENA ROCHA OLIVEIRA                  5022093-89.2019.8.13.0672           CHANGE                            CIVIL COURT OF SETE LAGOAS                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUCIA MARIA DRUMMOND MARTINS                 0288305-07.2019.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
LUCIA NASCIMENTO RODRIGUES                   23.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                      Yes              No               No
LUCIA PAMPU SCHULIS                          0001621-52.2010.5.09.0892           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO DA 09ª REGIÃO                   Yes              Yes              No
LUCIA REGINA MOSER                           0000024-20.2013.5.04.0007           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE - RS                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIA ROBERTA RIBEIRO XAVIER                 5733573-54.2019.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              No               No
LUCIA SOUZA DAQUINO                          9007712-25.2020.8.21.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO ALEGRE                                   Yes              Yes              No
LUCIA SOUZA DAQUINO                          9007712-25.2020.8.21.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO ALEGRE                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
LUCIA VIEIRA BARRETO                         0009089-34.2020.8.05.0001           IMPEDIMENT                        CIVIL COURT OF SALVADOR                                       Yes              No               No




                                                                                                         676 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 797 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
LUCIANA ADRIANA DE SOUZA                  5054152-30.2020.8.09.0051            CANCELLATION                        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
LUCIANA AMERICO CASAL TONIN               0015199-04.2020.8.16.0014            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF LONDRINA                                      Yes              Yes              No
LUCIANA AMERICO CASAL TONIN               0015199-04.2020.8.16.0014            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF LONDRINA                                      Yes              Yes              No

LUCIANA AMORIM SANTOS JACINTO                0800121-08.2020.8.10.0012           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
LUCIANA APARECIDA LINS DA SILVA              1001212-08.2016.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
LUCIANA ARAUJO PAES                          0629425-29.2019.8.04.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                        Yes              No               No
LUCIANA BAPTISTA DE CAMPOS                   0036818-05.2019.8.16.0182           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                      Yes              Yes              No
LUCIANA BAPTISTA DE CAMPOS                   0036818-05.2019.8.16.0182           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                      Yes              Yes              No
LUCIANA BASTOS DA SILVA                      1001483-97.2014.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
LUCIANA BOURY DE CAMPOS CAIXETA              1002244-91.2015.5.02.0707           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIANA CABRAL DA SILVA                      0078554-33.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
LUCIANA CAETANO YAMANAKA                     53.001.001.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIANA CALEGARI BEZ FONTANA                 0609616-61.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIANA CALEGARI BEZ FONTANA                 0609616-61.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - SPECIAL
LUCIANA CALHEIROS VICTOR                     0055236-60.2019.8.17.8201           PASSENGER                         CIVIL COURT OF RECIFE                                        Yes              No               No
LUCIANA CARIBE REIS                          0011447-26.2020.8.05.0080           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
LUCIANA CARLA MARTINS DE AQUINO                                                  CIVIL LITIGATION - FLIGHT
PIMENTEL                                     0817437-51.2019.8.20.5004           CANCELLATION                      CIVIL COURT OF NATAL                                         Yes              No               No
LUCIANA CASTELO BRANCO                       5027870-25.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

LUCIANA CAVALCANTE DE MENDONCA               3002015-73.2019.8.06.0003           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
LUCIANA CHAVES CARDOSO FERNANDES             0852480-75.2019.8.15.2001           COLLECTION                        CIVIL COURT OF JOÃO PESSOA                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
LUCIANA CHAVES CARDOSO FERNANDES             0852480-75.2019.8.15.2001           COLLECTION                        CIVIL COURT OF JOÃO PESSOA                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIANA CHRYSTINA RAMALHAO                   7013349-61.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUCIANA CORREIA DE QUEIROZ COELHO            0000621-86.2020.8.17.8201           RESERVATION                       CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LUCIANA CORREIA DE QUEIROZ COELHO            0000621-86.2020.8.17.8201           RESERVATION                       CIVIL COURT OF RECIFE                                        Yes              Yes              No

LUCIANA COSSO                                1001097-96.2020.8.26.0008           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LUCIANA CRISTINA DOS SANTOS                  0000147-13.2019.5.09.0122           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
LUCIANA CRISTINA KLEINUBING                  0000813-14.2019.5.09.0122           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
LUCIANA D AVILA DUARTE                       0000112-97.2019.5.05.0014           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

LUCIANA DA SILVA FONSECA ESPINDOLA           0000801-07.2020.8.19.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NITERÓI                                       Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
LUCIANA DA SILVA FRANCA                      0010239-58.2019.8.19.0207           COMFORT                           CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
LUCIANA DA SILVA SBEGNEN                     0002601-79.2014.8.14.0015           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CASTANHAL                                     Yes              No               No
LUCIANA DA SILVA SUPRIANO                    7007998-35.2019.8.22.0004           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF OURO PRETO DO OESTE                           Yes              No               No
LUCIANA DE ARAUJO SUZANO MACHADO             9000023-71.2020.8.21.0051           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GARIBALDI                                     Yes              No               No




                                                                                                        677 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 798 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

LUCIANA DE FIGUEIREDO PINTO                 5071956-81.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No

LUCIANA DE FRANCA CEZAR TAVARES             0700534-91.2019.8.02.0037          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO SEBASTIÃO                                  Yes              No               No
LUCIANA DE LIMA SERVO                       0101347-75.2017.5.01.0051          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
LUCIANA DE LOIOLA MALENHA                   53.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BRASÍLIA                                       Yes              No               No
LUCIANA DE OLIVEIRA                         0001388-83.2017.5.09.0965          INDIVIDUAL LABOR CLAIM             TRIBUNAL REGIONAL DO TRABALHO DA 09ª REGIÃO                   Yes              No               No
LUCIANA DE OLIVEIRA COELHO                  0000980-22.2012.5.15.0021          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE JUNDIAÍ                                  Yes              Yes              No
LUCIANA DE OLIVEIRA DA SILVA                1001797-44.2017.5.02.0704          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DA ZONA SUL                                 Yes              Yes              No

LUCIANA DE OLIVEIRA DE AZEVEDO GELAIN       0308903-97.2017.8.24.0005          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BALNEÁRIO CAMBORIÚ                                Yes              No               No

LUCIANA DE PAULA PERES                      1001118-90.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

LUCIANA DE PAULA PERES                      1001118-90.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LUCIANA DE QUEIROZ RABELO SOUSA             5001574-53.2020.8.24.0090          CANCELLATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LUCIANA DINIZ NEPOMUCENO                    5026049-83.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                               CIVIL LITIGATION - SPECIAL
LUCIANA DUARTE DE MORAIS                    5074338-74.2020.8.09.0051          PASSENGER                          CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LUCIANA ESTABILE DE ARAUJO PINHO            0016331-54.2020.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

LUCIANA ESTEVAO DA SILVA LIRA               0003991-73.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RECIFE                                         Yes              No               No
LUCIANA FELIZARDO SOUTO ATILIO              0001911-31.2014.5.02.0081          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
LUCIANA FERREIRA LESSA                      0339719-44.2019.8.19.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
LUCIANA FERREIRA LESSA                      0339719-44.2019.8.19.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
LUCIANA FIALA DE SIQUEIRA CARVALHO          0028943-24.2020.8.19.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
LUCIANA FIAUX DE MORAES                     0009213-27.2020.8.19.0001          RESERVATION                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
LUCIANA FIAUX DE MORAES                     0009213-27.2020.8.19.0001          RESERVATION                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
LUCIANA FONTENELLE DE ALBUQUERQUE
RIBEIRO                                     0021411-56.2019.8.08.0545          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF VILA VELHA                                     Yes              No               No

LUCIANA GAMA DE MENDONCA                    1074090-92.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
LUCIANA GARANGAU MARIN                      0000841-46.2020.8.16.0204          IMPEDIMENT                         CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
LUCIANA GARCIA                              35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
LUCIANA GARCIA                              35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LUCIANA GOMES ALVES                         0013949-78.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
LUCIANA GOMES BOSCHERO                      0002840-46.2011.5.02.0024          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
LUCIANA GOMES DA SILVA                      1001985-04.2017.5.02.0715          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
LUCIANA GOMES FURTADO                       7010079-97.2018.8.22.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LUCIANA GONZALEZ DOS SANTOS                 1071948-18.2019.8.26.0002          CHANGE                             CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                       678 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 799 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
LUCIANA GUEDES TRAVAGLIA                  1001056-93.2020.8.26.0408            CHANGE                              CIVIL COURT OF OURINHOS                                      Yes              No               No
LUCIANA GUGELMIN                          1005317-38.2018.8.11.0037            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PRIMAVERA DO LESTE                            Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
LUCIANA HARADA SOARES                     35.001.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
LUCIANA HARADA SOARES                     35.001.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No

LUCIANA INOUE                                1012738-02.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LUCIANA JESUS DE SOUZA                       0000368-13.2019.5.17.0012           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
LUCIANA LAUSER TIMM                          0758628-57.2019.8.07.0016           IMPEDIMENT                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
LUCIANA LAUSER TIMM                          0758628-57.2019.8.07.0016           IMPEDIMENT                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
LUCIANA LEANDRO                              0001214-31.2014.5.10.0002           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIANA LINHARES CARREIRA GATTONI            5160411-56.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
LUCIANA LOURENCO ALVES VASQUES               0024066-14.2018.5.24.0004           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE CAMPO GRANDE                          Yes              Yes              No
LUCIANA MARCIA SALINI CAINELLI               5001822-98.2019.8.21.0005           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BENTO GONÇALVES                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIANA MARIA SILVA ALVES                    1062806-87.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LUCIANA MARIA TORRES CARNEIRO                0000652-85.2017.5.12.0026           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIANA MARIA VERAS FIGUEIROA                0031553-28.2018.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No
LUCIANA MARQUES GUERRA                       5612402-67.2018.8.09.0051           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
LUCIANA MEDEIROS PEREIRA                     0011304-91.2019.5.18.0005           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
LUCIANA MEIRELLA PINHEIRO DOS SANTOS
BRUM                                         0600658-86.2020.8.04.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                        Yes              No               No
LUCIANA MILIAUSKAS FERNANDES                 1016186-14.2019.8.26.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIANA MOCELLIN                             0058793-60.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

LUCIANA MORAIS DA SILVA                      1003156-95.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                        Yes              No               No
LUCIANA MOREIRA GONCALVES                    0010943-44.2019.8.21.0004           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BAGÉ                                          Yes              No               No
LUCIANA MOUSINHO LOPES MAGALHAES             1000240-60.2019.5.02.0701           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
LUCIANA NASCIMENTO XAVIER                    0000539-36.2015.5.17.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE VITÓRIA                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LUCIANA NEGREIROS PRADO DE NEGREIROS         0618501-56.2019.8.04.0015           RESERVATION                       CIVIL COURT OF MANAUS                                        Yes              No               No
LUCIANA NIDIA NONO ALVARES                   1056368-45.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LUCIANA NOVAES MOURA                         5030448-58.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
LUCIANA NUNES OLIVEIRA                       1000827-91.2015.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
LUCIANA NUNES SILVA                          0044846-89.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
LUCIANA NUNES SILVA                          0044846-89.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIANA PACHECO CALDEIRA RINI                0710428-82.2020.8.07.0016           CHANGE                            CIVIL COURT OF BRASÍLIA                                      Yes              No               No
LUCIANA PAULA CORTEZ                         1013896-21.2019.8.26.0037           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ARARAQUARA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUCIANA PELLEGRINI BAPTISTA                  0024466-55.2020.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
LUCIANA PERRI HORTALE                        1000550-82.2018.5.02.0707           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - ZONA SUL                      Yes              Yes              No




                                                                                                        679 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 800 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
LUCIANA PRADA                             9005899-60.2020.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
LUCIANA REBOREDO DE OLIVEIRA DA SILVA 0044237-09.2020.8.05.0001                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              No               No

LUCIANA REGADAS RECH SCIPION                 0027879-05.2018.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
LUCIANA RESENDE                              5088627-19.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
LUCIANA RESENDE DE SOUZA LIMA                0010967-98.2020.8.19.0002           LITIGATION - CIVIL                CIVIL COURT OF NITERÓI                                       Yes              No               No
LUCIANA ROCHA NUNES                          0002175-05.2013.5.02.0042           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
LUCIANA SANTIAGO BAILAO                      1000114-91.2020.8.26.0010           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
LUCIANA SANTOS ARAÚJO                        0013321-07.2015.8.10.0040           IMPEDIMENT                        CIVIL COURT OF IMPERATRIZ                                    Yes              No               No
LUCIANA SANTOS DA SILVA                      0011966-76.2019.8.01.0070           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO BRANCO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIANA SENDER                               1057156-56.2019.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIANA SILVEIRA NINA DE AZEVEDO             7008546-35.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIANA SILVEIRA NINA DE AZEVEDO             7008546-35.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIANA SOARES MACEDO                        0866020-30.2018.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
LUCIANA SOBREIRA MENDES                      0041240-94.2015.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
LUCIANA TAVEIRA SILVEIRA CUNHA               5018316-30.2019.8.09.0051           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
LUCIANA TEIXEIRA COELHO                      1000389-87.2020.8.26.0156           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CRUZEIRO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUCIANA TRAVINCAS RAMOS LULA                 21.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUCIANA TRAVINCAS RAMOS LULA                 21.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUCIANA TRAVINCAS RAMOS LULA                 21.001.042.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO LUÍS                                      Yes              No               No

LUCIANA TRIGUEIRO DE FREITAS                 5023812-76.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              Yes              No

LUCIANA TRIGUEIRO DE FREITAS                 5023812-76.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              Yes              No

LUCIANA VAZ NETO SCHERER                     9000345-87.2020.8.21.0020           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PALMEIRA DAS MISSÕES                            Yes              Yes              No

LUCIANA VAZ NETO SCHERER                     9000341-50.2020.8.21.0020           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PALMEIRA DAS MISSÕES                            Yes              No               No

LUCIANA VAZ NETO SCHERER                     9000345-87.2020.8.21.0020           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PALMEIRA DAS MISSÕES                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIANA VELOSO FERREIRA DE ALENCAR           0806765-73.2020.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIANA VENDRUSCOLO                          9083744-08.2019.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUCIANA VIANA CIDRONIO DE ANDRADE            0634077-89.2019.8.04.0015           RESERVATION                       CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LUCIANA VIANA CIDRONIO DE ANDRADE            0634077-89.2019.8.04.0015           RESERVATION                       CIVIL COURT OF MANAUS                                        Yes              Yes              No
LUCIANA VIEIRA DE OLIVEIRA                   0700088-69.2020.8.02.0032           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO REAL DO COLÉGIO                         Yes              No               No




                                                                                                        680 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 801 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

LUCIANA VIEIRA DEBIEN COBRA                  0000373-52.2020.8.04.7500          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TEFÉ                                              Yes              Yes              No

LUCIANA VIEIRA DEBIEN COBRA                  0000373-52.2020.8.04.7500          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF TEFÉ                                           Yes              Yes              No
LUCIANE ALVES MACEDO                         0011496-86.2017.5.18.0007          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
LUCIANE BRITO DE ALMEIDA                     0020227-02.2019.8.26.0016          RESERVATION                        CIVIL COURT OF GUARULHOS                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
LUCIANE BRITO DE ALMEIDA                     8002148-48.2019.8.05.0006          RESERVATION                        CIVIL COURT OF AMARGOSA                                       Yes              No               No
LUCIANE COLODA                               9000104-76.2020.8.21.0097          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FLORES DA CUNHA                                Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
LUCIANE DA SILVA FREIRE                      0002890-73.2020.8.19.0205          RESERVATION                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
LUCIANE DE PAULA MARCIANO                    5179493-73.2019.8.13.0024          RESERVATION                        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

LUCIANE FORMIGHIERI CARRE                    0044026-09.2017.8.16.0021          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CASCAVEL                                       Yes              No               No
LUCIANE GHELLER VERONESE                     0000371-51.2019.8.21.0029          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SANTO ÂNGELO                                   Yes              No               No
LUCIANE GODOY CAVALHEIRO                     1000363-52.2015.5.02.0716          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
LUCIANE LASSANCE CANCELLO                    0003625-94.2020.8.19.0209          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUCIANE LUCAS                                0004460-50.2020.8.16.0182          OVERBOOKING                        CIVIL COURT OF CURITIBA                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
LUCIANE LUCAS                                0004460-50.2020.8.16.0182          OVERBOOKING                        CIVIL COURT OF CURITIBA                                       Yes              Yes              No
LUCIANE MARIA MICHELETTI TONON               1001629-75.2018.5.02.0035          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUCIANE MENDES LEAL                          1013527-98.2020.8.26.0002          OVERBOOKING                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No

LUCIANE MERY KUSTER DE AZEVEDO               0000686-94.2020.8.16.0187          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                          Yes              No               No
LUCIANE NIAMA                                0002019-37.2011.5.02.0058          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                        Yes              No               No
LUCIANE ORSI ABDUL AHAD                      0816770-27.2020.8.12.0001          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF CAMPO GRANDE                                      Yes              No               No

LUCIANE RIBEIRO CARVALHO CARDOSO             5016566-69.2019.8.13.0701          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF UBERABA                                        Yes              No               No
LUCIANE RUSCHEL NASCIMENTO GARCEZ            0304712-11.2018.8.24.0090          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
LUCIANE SANTIN ZANOLA                        1017785-85.2019.8.26.0003          RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUCIANE SEIXAS BARBOSA                       0012673-45.2020.8.16.0182          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
LUCIANNE ROCHA DA SILVA MARTINS              0184120-12.2018.8.06.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUCIANO ANTONIO GOMES RODRIGUES              5018559-10.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
LUCIANO ANTONIO GOMES RODRIGUES              5018559-10.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
LUCIANO ANTUNES                              1070605-84.2019.8.26.0002          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LUCIANO APARECIDA CORREIA                    41.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CURITIBA                                       Yes              No               No
LUCIANO APARECIDO CACCIA                     1010853-82.2019.8.26.0132          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CATANDUVA                                      Yes              Yes              No
LUCIANO APARECIDO CACCIA                     1010853-82.2019.8.26.0132          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CATANDUVA                                      Yes              Yes              No
LUCIANO ARAGAO SANTOS                        1000963-13.2018.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
LUCIANO ARIEL IZZO                           1018316-43.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LUCIANO ARTIOLI                              51.030.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CÁCERES                                        Yes              No               No



                                                                                                        681 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 802 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
LUCIANO ARTIOLI                           51.030.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CÁCERES                                       Yes              No               No
LUCIANO ATAYDE COSTA CABRAL               0701806-88.2019.8.02.0080            CIVIL LITIGATION - SERVICE          CIVIL COURT OF MACEIÓ                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LUCIANO AUGUSTO PACHECO DE OLIVEIRA       0801937-56.2019.8.10.0013            CHANGE                              CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LUCIANO AURELIO SALLES GERSCHEWESKI       1030004-36.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
LUCIANO BABINSKI FREITAS                  9000101-56.2020.8.21.5001            RESERVATION                         CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LUCIANO BARCELLOS BELIZARIO               5004104-45.2019.8.08.0014            CANCELLATION                        CIVIL COURT OF COLATINA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LUCIANO BARROCA SANCHES                   5002193-14.2019.8.24.0091            OVERBOOKING                         CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
LUCIANO BATISTA SILVA LEITE               0100062-73.2020.5.01.0073            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LUCIANO BERNARDO                          5017015-63.2019.8.24.0008            CANCELLATION                        CIVIL COURT OF BLUMENAU                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LUCIANO BERTOLAZI GAUER                   9000005-16.2020.8.21.0030            CHANGE                              CIVIL COURT OF SÃO BORJA                                     Yes              No               No

LUCIANO BIANCO DO AMARAL                     9002464-07.2019.8.21.0036           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SOLEDADE                                      Yes              No               No
LUCIANO BOEIRA GARCIA                        0301974-47.2018.8.24.0091           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIANO BOGADO PEREIRA FERNANDES             0126434-65.2019.8.19.0001           OVERBOOKING                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIANO BOTE                                 1010249-47.2019.8.26.0189           CHANGE                            CIVIL COURT OF FERNANDÓPOLIS                                 Yes              No               No
LUCIANO CARLOS JORGE                         1000372-04.2016.5.02.0029           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
LUCIANO CORREIA DA SILVA                     1001067-96.2018.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
LUCIANO DA CRUZ DOS SANTOS                   0000943-32.2016.5.06.0012           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO/PE                                       Yes              Yes              No

LUCIANO DA PIEDADE                           5002095-85.2020.8.08.0011           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CACHOEIRO DE ITAPEMIRIM                       Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
LUCIANO DA ROSA LOUREIRO                     9000185-63.2020.8.21.0052           COLLECTION                        CIVIL COURT OF GUAÍBA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
LUCIANO DA ROSA LOUREIRO                     9000185-63.2020.8.21.0052           COLLECTION                        CIVIL COURT OF GUAÍBA                                        Yes              Yes              No
LUCIANO DA SILVA GOMES                       0100977-50.2019.5.01.0076           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIANO DA SILVA PINTO                       0013301-86.2019.8.19.0052           CANCELLATION                      CIVIL COURT OF ARARUAMA                                      Yes              No               No
LUCIANO DA SILVA ROCHA                       0612557-81.2020.8.04.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIANO DAS NEVES                            1037605-93.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No

LUCIANO DE BRITO STAFFA JUNIOR               0018517-40.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
LUCIANO DE BRITTO MOLINO                     9065295-86.2018.8.13.0024           LITIGATION - CIVIL                CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIANO DE FREITAS BATALHA                   0010867-72.2020.8.08.0545           CANCELLATION                      CIVIL COURT OF VILA VELHA                                    Yes              No               No
LUCIANO DE OLIVEIRA LIMA                     0000305-65.2013.5.05.0033           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
LUCIANO DE OLIVEIRA MARQUES                  0100028-89.2019.5.01.0055           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
LUCIANO DE SOUZA FRANCA IRMAO                1000913-10.2016.5.02.0717           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No

LUCIANO DE VASCONCELLOS BATISTELLA           1046413-87.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No



                                                                                                        682 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 803 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
LUCIANO DIAS DE OLIVEIRA                  1001003-68.2016.5.02.0086            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
LUCIANO DOS SANTOS CAMARINI               1000217-29.2020.8.26.0615            CANCELLATION                        CIVIL COURT OF TANABI                                        Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
LUCIANO ELIAS MAIELLO                     1006749-15.2020.8.26.0002            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
LUCIANO FIGUEIREDO DE SOUZA               5069512-05.2020.8.09.0051            CANCELLATION                        CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
LUCIANO FIGUEIREDO DE SOUZA               5069512-05.2020.8.09.0051            CANCELLATION                        CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No

LUCIANO FURTADO LOUBET                       0828467-79.2019.8.12.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
LUCIANO GENONADIO DA SILVA                   0000210-75.2017.5.05.0039           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
LUCIANO GOMES                                0000762-03.2017.5.17.0008           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DA COMARCA DE VITÓRIA                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - SEAT
LUCIANO GONÇALVES DE ALMEIDA FILHO           0829497-87.2016.8.15.2001           COMFORT                           CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIANO GONCALVES DE MEDEIROS PEREIRA 0009106-75.2020.8.17.8201                  CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUCIANO GONCALVES DE MEIRA                   23.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF FORTALEZA                                     Yes              No               No
LUCIANO GONCALVES DE PAIVA                   1002222-63.2016.5.02.0718           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LUCIANO HUMBERTO DUTRA                       0817356-05.2019.8.20.5004           RESERVATION                       CIVIL COURT OF NATAL                                         Yes              No               No
LUCIANO JERONIMO VALIM                       32.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VITÓRIA                                       Yes              No               No
LUCIANO JERONIMO VALIM                       32.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VITÓRIA                                       Yes              No               No

LUCIANO JOAO DE FREITAS                      1073688-11.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIANO JOSE MARTINS                         5097861-18.2020.8.09.0051           CHANGE                          CIVIL COURT OF GOIÂNIA                                         Yes              No               No
LUCIANO JUNIOR FELIX DA SILVA                1000481-93.2017.5.02.0316           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                 Yes              Yes              No

LUCIANO LEITE DE ALMEIDA                     0001049-02.2020.8.17.8223           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF OLINDA                                          Yes              Yes              No

LUCIANO LEITE DE ALMEIDA                     0001049-02.2020.8.17.8223           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF OLINDA                                          Yes              Yes              No

LUCIANO LIMA FIGUEIREDO                      0132056-18.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIANO LINS E SILVA                         0808768-59.2019.8.10.0001           CHANGE                            CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
LUCIANO LOUZAVIO REZENDE                     1000311-07.2020.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIANO LUIS BRESCOVICI                      8042641-17.2019.8.11.0001           CANCELLATION                      CIVIL COURT OF CUIABÁ                                        Yes              No               No
LUCIANO MAGNO COSTA TENORIO                  0054266-60.2019.8.17.8201           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RECIFE                                        Yes              No               No
LUCIANO MARCELO DEMARCHI MANGONI             0020886-53.2016.5.04.0024           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIANO MIRANDA MEIRELES                     5026776-69.2020.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                       Yes              No               No
LUCIANO MOURA FEITOSA                        0001841-36.2017.5.20.0007           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

LUCIANO NASCIMENTO CARVALHO                  3003395-34.2019.8.06.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                       Yes              No               No
LUCIANO NERI PIRES                           5004077-86.2020.8.13.0079           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF CONTAGEM                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIANO NOBRE FRASSON                        0004990-73.2020.8.16.0014           CHANGE                          CIVIL COURT OF LONDRINA                                        Yes              No               No



                                                                                                        683 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 804 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
LUCIANO PERIM                             0000748-05.2018.8.08.0066            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MARILÂNDIA                                    Yes              No               No
LUCIANO RANGEL BURIGO                     5002807-22.2019.8.24.0090            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF FLORIANÓPOLIS                                      Yes              No               No
LUCIANO RIOS GUIMARAES                    0003019-55.2020.8.05.0080            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
LUCIANO SABBAGH ALOCHIO                   0024589-25.2019.8.08.0347            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VITÓRIA                                       Yes              No               No
LUCIANO SAMPAIO CENTURIAO                 50.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
LUCIANO SAMPAIO CENTURIAO                 50.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
LUCIANO SILVA COELHO                      0100807-49.2019.5.01.0021            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
LUCIANO SILVA FROES DA CRUZ               0041426-75.2019.8.19.0210            RESERVATION                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
LUCIANO SILVA GOMES                       0037749-40.2019.8.19.0209            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

LUCIANO SILVEIRA BACURAU                     0800038-96.2020.8.18.0164           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIANO SILVEIRA DE TOLEDO                   0049382-14.2019.8.16.0021           OVERBOOKING                       CIVIL COURT OF CASCAVEL                                      Yes              No               No
LUCIANO SOUZA DE OLIVEIRA                    0100800-82.2019.5.01.0045           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
LUCIANO TEIXEIRA BARBOSA                     1001783-58.2016.5.02.0716           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
LUCIANO TRIERWEILLER NASCHENWENG             5001035-84.2020.8.24.0091           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No
LUCIANO TRIERWEILLER NASCHENWENG             5001035-84.2020.8.24.0091           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
LUCIANO VIEIRA LINHARES                      0004849-30.2019.8.16.0195           LITIGATION - CIVIL                CIVIL COURT OF CURITIBA                                      Yes              No               No

LUCIANO ZAGO                                 7034059-39.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No

LUCIANO ZAGO                                 7052572-55.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No

LUCIANO ZAGO                                 7017885-18.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
LUCIANY OLIVEIRA OSORIO BORGES               0700502-22.2020.8.07.0002           LITIGATION - CIVIL                CIVIL COURT OF BRASÍLIA                                      Yes              No               No
LUCICLAUDIO COSTA DO AMARAL                  0000231-32.2013.5.02.0053           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
LUCICLEI DA COSTA                            7005557-56.2020.8.22.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCICLEIA MOTA ALVES                         8042013-28.2019.8.11.0001           CHANGE                            CIVIL COURT OF CUIABÁ                                        Yes              No               No
LUCIE CORREIA DA SILVA                       1001511-66.2017.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

LUCIELMA FIGUEREDO DOS SANTOS                7007729-68.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No

LUCIENE ALBERGARIA DA CRUZ                   5212672-95.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
LUCIENE ALMEIDA DO CARMO CASTRO              0004149-23.2020.8.26.0007           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - PRE-
LUCIENE BARISSON                             00057/2020/ADM                      REGISTRATION                      CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                           Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
LUCIENE BILU RODRIGUES                       0701647-59.2020.8.07.0020           COLLECTION                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
LUCIENE COSTA DOS SANTOS                     0010370-25.2020.8.05.0001           COLLECTION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
LUCIENE DA SILVA OLIVEIRA                    0043939-03.2019.8.27.2729           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PALMAS                                        Yes              No               No
LUCIENE DA SILVA OLIVEIRA                    0043939-03.2019.8.27.2729           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PALMAS                                        Yes              No               No

LUCIENE DE FRANCA SANTOS                     0005190-70.2020.8.25.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARACAJU                                         Yes              No               No

LUCIENE DE FRANCA SANTOS                     0005190-70.2020.8.25.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARACAJU                                         Yes              No               No



                                                                                                        684 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 805 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
LUCIENE FERNANDA DA SILVA DE OLIVEIRA      51.006.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SORRISO                                       Yes              No               No
LUCIENE FERNANDA DA SILVA DE OLIVEIRA      51.006.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SORRISO                                       Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
LUCIENE MARIA FARIAS MARANHAO              5002315-74.2020.8.24.0064            COLLECTION                          CIVIL COURT OF SÃO JOSÉ                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUCIENE PINHEIRO LOPES                     53.001.007.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
LUCIENE VIEIRA DA SILVA                    1000458-30.2020.5.02.0321            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
LUCIERE LOPES DA SILVA REHDER              1004511-08.2019.8.26.0568            IMPEDIMENT                          CIVIL COURT OF SÃO JOÃO DA BOA VISTA                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUCILA ANGELA RASSELE ZANOTTI              0001378-30.2018.8.08.0044            CANCELLATION                        CIVIL COURT OF SANTA TERESA                                  Yes              No               No
LUCILA FAGUNDES FARIA                      0802433-30.2020.8.12.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF DOURADOS                                      Yes              No               No
LUCILA MILMAN DIAS                         0147167-52.2019.8.19.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
LUCILA NOGUEIRA LIMA                       0199308-19.2017.8.19.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
LUCILEIDE FIGUEIREDO FOLHA                 1000472-57.2017.5.02.0082            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
LUCILEIDE MARIA MENEZES DE MOURA           0636441-34.2019.8.04.0015            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MANAUS                                        Yes              No               No
LUCILENE APARECIDA FERREIRA                52.016.002.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUCILENE DA FONSECA CAMPOS                 5036663-87.2019.8.13.0702            CANCELLATION                        CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
LUCILENE PATRICIA DE ARAUJO FREIRE         0100844-59.2018.5.01.0038            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
LUCILENE PIRES PINHEIRO                    1001196-21.2015.5.02.0312            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
LUCILIA MARIA ABRAHAO E SOUSA              1044528-78.2019.8.26.0506            RESERVATION                         CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
LUCILURDES SANTA BRIGIDA SOARES            0843752-31.2019.8.14.0301            RESERVATION                         CIVIL COURT OF BELÉM                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
LUCILURDES SANTA BRIGIDA SOARES            0843752-31.2019.8.14.0301            RESERVATION                         CIVIL COURT OF BELÉM                                         Yes              Yes              No
LUCIMAR ALVES                              0102251-45.2018.8.13.0223            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF DIVINÓPOLIS                                   Yes              No               No
LUCIMAR APARECIDA LADEIA DA COSTA
CANZI                                      0801182-23.2020.8.12.0019            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PONTA PORÃ                                        Yes              No               No

LUCIMAR PRISCILLA GRANCE SOUZA               0801772-54.2020.8.12.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO GRANDE                                     Yes              No               No

LUCIMAR SOARES DE OLIVEIRA                   0002569-94.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
LUCIMAR THEREZINHA FERRAREZE NUNES           5005265-09.2019.8.21.0021           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PASSO FUNDO                                    Yes              No               No
LUCIMARA APARECIDA DE LUCCA SANTOS           1000828-32.2017.5.02.0703           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
LUCIMARA APARECIDA DE SOUZA AMORIM           5001101-66.2019.8.13.0718           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VIRGINÓPOLIS                                   Yes              No               No
LUCIMARA CASAROTTO                           0039100-26.2004.5.02.0006           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LUCIMARA MASSARO CREMONEZ                    0081228-70.2019.8.16.0014           RESERVATION                       CIVIL COURT OF LONDRINA                                       Yes              No               No
LUCIMARA VIEIRA                              0020518-27.2019.5.04.0028           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
LUCIMARA VIEIRA                              0020893-28.2019.5.04.0028           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIMEIRE APARECIDA PEREIRA GAMES            1001385-16.2020.8.26.0664           CANCELLATION                      CIVIL COURT OF VOTUPORANGA                                    Yes              No               No

LUCIMEIRE BARROS GONCALVES MORIZAKI          0800011-58.2020.8.12.0010           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FÁTIMA DO SUL                                  Yes              No               No
LUCINEI ARAUJO BISPO                         1001233-83.2018.5.02.0719           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
LUCINEI MAXIMO DA SILVA                      1002132-40.2015.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCINEIA MOREIRA SOUZA                       7000678-91.2020.8.22.0005           CANCELLATION                      CIVIL COURT OF JI-PARANÁ                                      Yes              Yes              No



                                                                                                         685 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 806 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
LUCINEIA MOREIRA SOUZA                     7000678-91.2020.8.22.0005            CANCELLATION                        CIVIL COURT OF JI-PARANÁ                                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
LUCINEIA MORELI MACHADO                    1013884-78.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LUCINEIA TEREZINHA AMARAL DA SILVEIRA      0000645-64.2011.5.04.0014            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PORTO ALEGRE                            No               Yes              Yes
LUCINEIDE ALEXANDRE DA SILVA               0327308-66.2019.8.19.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
LUCINEIDE CAPELINI LEANDRO                 0003787-07.2019.8.16.0113            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MARIALVA                                      Yes              No               No
LUCINEIDE DA SILVA SANTOS                  1002060-10.2016.5.02.0317            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
LUCINEIDE DOS SANTOS ARAUJO                0805167-45.2019.8.18.0123            CHANGE                              CIVIL COURT OF PARNAÍBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUCINETE FERREIRA DE SOUZA DE LIMA         7000536-02.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
LUCINEUMA ROCHA OLIVEIRA LIMA              0000052-60.2020.8.05.0137            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF JACOBINA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUCIO ANDRADE SALES                        0067573-42.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
LUCIO APARECIDO PEREIRA                    0226400-43.2006.5.02.0045            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
LUCIO CARLOS MALTA CABRAL                  0000343-95.2020.8.17.8230            CANCELLATION                        CIVIL COURT OF CARUARU                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUCIO CESAR CUNHA                          1006165-45.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

LUCIO DEBARBA                                5000090-77.2019.8.21.0039           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VIAMÃO                                           Yes              No               No

LUCIO DEBARBA E OUTROS                       5000190-32.2019.8.21.0039           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VIAMÃO                                         Yes              No               No
LUCIO FARIA DA COSTA                         1002285-12.2016.5.02.0711           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
LUCIO FARIA DA COSTA                         1001520-07.2017.5.02.0711           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LUCIO FERNANDO PENHA FERREIRA                0801516-66.2019.8.10.0013           RESERVATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
LUCIO FLAVIO DE FREITAS PEREIRA              0000854-60.2019.5.10.0022           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUCIO FLAVIO NUNES COELHO                    0709026-63.2020.8.07.0016           RESERVATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
LUCIO MARCIANO DE SOUZA                      1000104-28.2019.8.11.0098           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ESPERIDIÃO                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIO NERI MACIEL NETO                       0324906-12.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIO NERI MACIEL NETO                       0324906-12.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIO RODRIGUES FIGUEIREDO                   5155591-84.2020.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIOLA DAMASCENA SANTOS                     0054407-40.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUCIRENE RIBEIRO DOS SANTOS                  9002168-29.2019.8.21.0086           RESERVATION                       CIVIL COURT OF CACHOEIRINHA                                   Yes              No               No
LUCIRLENE ALVES COELHO                       0005511-59.2019.8.06.0134           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF NOVO ORIENTE                                   Yes              No               No
LUCIVALDO ALVES BEZERRA                      0802456-81.2019.8.20.5112           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF APODI                                          Yes              No               No
LUCIVALDO ALVES RODRIGUES                    1000002-98.2020.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
LUCIVALDO DIAS BEZERRA                       0000676-71.2019.5.10.0003           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCIVAM DOS SANTOS ALMEIDA                   7006755-31.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
LUCIVANIA ALVES DE LIMA                      1002219-68.2016.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No




                                                                                                         686 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 807 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
LUCRESIA GUIMARAES CHAVES                  5120039-06.2020.8.09.0133            CANCELLATION                        CIVIL COURT OF POSSE                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUCY CLEIDE DA SILVVA AMORIM               1002036-14.2020.8.11.0002            CANCELLATION                        CIVIL COURT OF VÁRZEA GRANDE                                 Yes              No               No
LUCY MARI DE ALMEIDA NOVICKI               5000734-47.2020.8.24.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FRAIBURGO                                     Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
LUCY TAMURA ITIMURA                        0040144-89.2019.8.16.0014            COLLECTION                          CIVIL COURT OF LONDRINA                                      Yes              No               No
LUCYANA MARIA FERREIRA GOMES               0709777-50.2020.8.07.0016            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              No               No

LUCYANE ADIENE SILVA                         0632224-45.2019.8.04.0015           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCYELLE RIBEIRO DE MESQUITA                 0701645-37.2020.8.07.0005           CHANGE                            CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUCYELLE RIBEIRO DE MESQUITA                 0701645-37.2020.8.07.0005           CHANGE                            CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
LUCYETE MAIO SILVA                           7021111-36.2017.8.22.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
LUCYLLA OLIVEIRA DA SILVA                    0002548-20.2020.8.05.0248           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SERRINHA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUDIMILLA RESENDE GONCALVES                  5679193-81.2019.8.09.0051           OVERBOOKING                       CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUDIMILLA TALITA SILVA                       0713290-48.2019.8.07.0020           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              No               No
LUDMILA BERMUDEES MATOS                      32.001.004.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CARIACICA                                      Yes              No               No
LUDMILA BERMUDEES MATOS                      32.001.004.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CARIACICA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - ACCIDENT /
LUDMILA BONFIM ALVES DE JESUS PEREIRA        0709335-43.2018.8.07.0020           INCIDENT                          CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUDMILA GARCIA LEITE                         0645329-97.2020.8.04.0001           RESERVATION                       CIVIL COURT OF MANAUS                                         Yes              No               No

LUDMILA HAUSSLER                             0087150-92.2019.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LONDRINA                                       Yes              No               No
LUDMILA MORETTO SBARZI GUEDES                7050412-57.2019.8.22.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUDMILA MUNIZ ALVES                          0006466-04.2020.8.19.0002           CANCELLATION                      CIVIL COURT OF NITERÓI                                        Yes              No               No
LUDMILA QUEIROZ CABRAL COSTA                 5035621-63.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
LUDMILA QUEIROZ CABRAL COSTA                 5035621-63.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
LUDMILA SOUZA OLIVEIRA DE JESUS              0134148-66.2019.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No
LUDMILLA CASTRO DE ABREU                     0856122-85.2016.8.10.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
LUDMILLA MARIA FEITOSA MOREIRA DA
SILVA                                        0808917-97.2017.8.14.0006           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ANANINDEUA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUDMILLA REZENDE CARVALHO                    5085230-42.2020.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUDMILLA REZENDE CARVALHO                    5085230-42.2020.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
LUDMYLA FULGONI DE ARAUJO COSTA              52.001.023.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
LUDMYLA FULGONI DE ARAUJO COSTA              52.001.023.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
LUELSON JUNIO PIRES RODRIGUES                0001512-82.2017.5.10.0013           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIGI MALENA                                 0027789-13.2020.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                       Yes              No               No

LUIS ADAN ESPINOZA                           1008714-28.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIS ADRIANO BIGATAO SCARIN                  1003787-14.2019.8.26.0306           OVERBOOKING                     CIVIL COURT OF JOSÉ BONIFÁCIO                                   Yes              No               No



                                                                                                         687 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 808 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
LUIS ALBERTO MARTINS DA SILVA               9004710-27.2019.8.21.0019            CHANGE                              CIVIL COURT OF NOVO HAMBURGO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
LUIS ALIPIO CARNEIRO                        0000870-35.2020.8.26.0005            COLLECTION                          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LUIS ANTONIO ALVES DE OLIVEIRA              1004944-37.2016.8.26.0529            CIVIL LITIGATION - CREW             CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LUIS ANTONIO CEZARINO SOUZA                 35.001.003.XX-XXXXXXX                CIVIL LITIGATION - SERVICE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUIS ANTONIO DA SILVA DELFINO               9000532-38.2020.8.21.0039            RESERVATION                         CIVIL COURT OF VIAMÃO                                        Yes              No               No
LUIS ANTONIO DE OLIVEIRA                    0010922-26.2015.5.01.0001            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
LUIS ANTONIO DE PINHO                       0001796-11.2020.8.01.0070            CIVIL LITIGATION - SERVICE          CIVIL COURT OF RIO BRANCO                                    Yes              No               No
LUIS ANTONIO DE PINHO                       0001796-11.2020.8.01.0070            CIVIL LITIGATION - SERVICE          CIVIL COURT OF RIO BRANCO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUIS ANTONIO MOPI LAFUENTE                  7011533-44.2020.8.22.0001            RESERVATION                         CIVIL COURT OF PORTO VELHO                                   Yes              No               No
LUIS ANTONIO ORTELLADO GOMEZ ZELADA 5035088-44.2019.8.13.0702                    CIVIL LITIGATION - REFUNDS          CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No

LUIS ANTONIO VELANI                           1018466-48.2020.8.26.0576          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                             Yes              No               No
LUIS ANTONIO VINCIGUERRA                      0000092-58.2013.5.02.0319          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                   Yes              Yes              No

LUIS AUGUSTO ABREU                            5000267-27.2019.8.13.0439          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MURIAÉ                                            Yes              No               No
LUIS AUGUSTO FERREIRA                         1014656-67.2019.8.26.0037          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF ARARAQUARA                                        Yes              No               No

LUIS AUGUSTO MORAIS CORDEIRO                  5010457-96.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIS CARLOS AMARAL CASTRO                     1000360-07.2020.8.26.0457          CHANGE                          CIVIL COURT OF PIRASSUNUNGA                                      Yes              No               No

LUIS CARLOS BARBOSA DOS SANTOS                5000493-44.2019.8.13.0629          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO JOÃO NEPOMUCENO                            Yes              No               No
LUIS CARLOS BIZERRA DA SILVA                  0800807-67.2017.8.15.0981          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF QUEIMADAS                                      Yes              No               No
LUIS CARLOS FERNANDES DA SILVA                0000891-29.2014.5.10.0001          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
LUIS CARLOS MARONI                            9072116-22.2019.8.21.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIS CARLOS MORAIS DE FREITAS                 0015889-46.2012.8.06.0158          CANCELLATION                       CIVIL COURT OF RUSSAS                                         Yes              No               No
LUIS CARLOS PEDROSA                           1001125-98.2015.5.02.0318          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LUIS CARLOS ROCHA TEIXEIRA                    0803096-87.2019.8.10.0060          RESERVATION                        CIVIL COURT OF TIMON                                          Yes              No               No
LUIS CARLOS XAVIER                            1002014-41.2017.5.02.0008          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
LUIS CATUIBA DA SILVA                         0001227-65.2017.5.10.0021          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
LUIS CESAR SCHNEIDER ROSARIO                  0002663-37.2019.8.16.0194          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF CURITIBA                                       Yes              No               No
LUIS CLAUDIO ROSA DA CONCEICAO                0020518-39.2019.5.04.0024          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LUIS EDUARDO CHARLES PAGOTTO                  0041608-11.2019.8.26.0002          RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LUIS EDUARDO DA SILVA FERREIRA                0001046-66.2018.5.10.0009          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIS EDUARDO DE ARAUJO LIMA DA COSTA          0058989-06.2019.8.19.0203          OVERBOOKING                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIS EDUARDO DE ARAUJO LIMA DA COSTA          0058989-06.2019.8.19.0203          OVERBOOKING                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
LUIS EDUARDO DO VALE D OLIVEIRA               3000431-80.2018.8.06.0075          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF EUSÉBIO                                        Yes              No               No
LUIS EDUARDO FACHETTI DE OLIVEIRA             5004287-16.2019.8.08.0014          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF COLATINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUIS EMILIO PINHEIRO NAVES                    5034227-21.2020.8.13.0024          RESERVATION                        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No




                                                                                                         688 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 809 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
LUIS ENRIQUE PEREIRA CASTRO                 0000677-96.2020.8.05.0201            CANCELLATION                        CIVIL COURT OF PORTO SEGURO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIS ENRIQUE PEREIRA CASTRO                 0000677-96.2020.8.05.0201            CANCELLATION                        CIVIL COURT OF PORTO SEGURO                                  Yes              Yes              No
LUIS FABIANO ASSUNCAO MOURA                 52.006.011.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF JATAÍ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIS FABIANO GOMES DE OLIVEIRA              1015854-08.2019.8.26.0016            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIS FELIPE DE ANDRADE                      5037451-64.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
LUIS FELIPE DE MIRANDA LACERDA              0142619-71.2019.8.05.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUIS FELIPE DE MIRANDA LACERDA              0211194-34.2019.8.05.0001            RESERVATION                         CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
LUIS FELIPE ESTEVES DA SILVA                5004594-24.2019.8.13.0145            LITIGATION - CIVIL                  CIVIL COURT OF JUIZ DE FORA                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUIS FELIPE FONTOURA CALIL                  0009055-45.2020.8.19.0203            RESERVATION                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
LUIS FELIPE NOVAES JUNQUEIRA FRANCO         1039610-31.2019.8.26.0506            IMPEDIMENT                          CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
LUIS FELIPE SAD GROSSI                      0304440-76.2018.8.24.0038            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF JOINVILLE                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIS FELIPE SALEK DICK                      1002740-72.2019.8.26.0704            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

LUIS FELIPE SALOMAO FILHO                     0057360-84.2020.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No

LUIS FELIPE SEFFRIN                           1014895-37.2019.8.26.0016          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LUIS FELIPE WOYCEICHOSKI                      0001598-73.2014.5.10.0008          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
LUIS FELIPPE ARAUJO RIBEIRO POGGIALI                                             CIVIL LITIGATION - FLIGHT
GASPARONI                                     5000839-42.2020.8.13.0699          CANCELLATION                       CIVIL COURT OF UBÁ                                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIS FERNANDO AMATO ANGELINI                  5007180-02.2020.8.09.0051          CANCELLATION                       CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIS FERNANDO AMATO ANGELINI                  5007180-02.2020.8.09.0051          CANCELLATION                       CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIS FERNANDO ARAUJO JUNIOR                   5009551-20.2017.8.13.0701          CANCELLATION                       CIVIL COURT OF UBERABA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIS FERNANDO ARROBAS MARTINS                 1007836-06.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LUIS FERNANDO BALESTERO BRUNNER               0000408-91.2014.5.02.0010          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
LUIS FERNANDO DA SILVA                        1000781-13.2017.5.02.0718          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LUIS FERNANDO DA SILVA SOARES                 9004029-45.2019.8.21.0023          RESERVATION                        CIVIL COURT OF RIO GRANDE                                     Yes              No               No
LUIS FERNANDO DE ARAUJO SCHNEIDER
PADILLA                                       1026742-41.2020.8.26.0100          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIS FERNANDO FREITAS DE LIMA                 0062068-70.2020.8.05.0001          CANCELLATION                    CIVIL COURT OF SALVADOR                                          Yes              No               No
LUIS FERNANDO GARCIA DOS SANTOS               1001416-02.2018.5.02.0316          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              No               No

LUIS FERNANDO GUERREIRO GONCALVES             5000114-08.2019.8.21.0039          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VIAMÃO                                            Yes              No               No

LUIS FERNANDO MARTINS GONCALVES               5022523-11.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              Yes              No




                                                                                                         689 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 810 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

LUIS FERNANDO MARTINS GONCALVES              5022523-11.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              Yes              No

LUIS FERNANDO RAVAGNANI                      1003366-53.2020.8.26.0576          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
LUIS FERNANDO SERAGIOLLI                     1001272-06.2019.5.02.0312          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
LUIS FERNANDO SERAGIOLLI                     1001271-21.2019.5.02.0312          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
LUIS FERNANDO SILVA                          33.001.049.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUIS FERNANDO SILVA DOS SANTOS               0059608-13.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
LUIS FERNANDO ZUTINI                         35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No

LUIS FILIPE RACHE SOARES                     0001068-36.2020.8.16.0204          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUIS FRANCISCO SCHMID BONILLA                0011431-51.2020.8.08.0545          CANCELLATION                       CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
LUIS GONZALO GOMEZ BARRETO                   5028310-48.2020.8.09.0051          RESERVATION                        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUIS GUILHERME MARTINHAO GIMENES             5532955-30.2018.8.09.0051          CHANGE                             CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                CIVIL LITIGATION - PRE-
LUIS GUSTAVO ANDRADE FRAGA                   0222383-09.2019.8.05.0001          REGISTRATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No

LUIS GUSTAVO BARRETO TOME                    1013711-46.2019.8.26.0016          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUIS GUSTAVO NORMAND VENTURA                 5027067-42.2020.8.13.0024          OVERBOOKING                        CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
LUIS GUSTAVO NORMAND VENTURA                 5027067-42.2020.8.13.0024          OVERBOOKING                        CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
LUIS GUSTAVO RIBEIRO SOARES                  1004383-87.2020.8.26.0071          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BAURU                                          Yes              No               No
LUIS GUSTAVO RODRIGUES FLORES                0020395-28.2019.8.16.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF CURITIBA                                       Yes              No               No
LUIS GUSTAVO ROMERO MUDENUTI                 0030532-93.2020.8.16.0014          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF LONDRINA                                       Yes              No               No

LUIS HELENO DE MENEZES E SOUZA               3003063-67.2019.8.06.0003          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                         Yes              No               No
LUIS HENRIQUE BASILIO                        0002745-42.2012.5.02.0004          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                        Yes              Yes              No

LUIS HENRIQUE DE MEDEIROS DANTAS             0822755-15.2019.8.20.5004          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                             Yes              No               No

LUIS HENRIQUE DE OLIVEIRA BRITO              0800201-34.2020.8.10.0153          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
LUIS HENRIQUE DE OLIVEIRA TIBURCIO           5000097-95.2020.8.13.0188          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF NOVA LIMA                                      Yes              Yes              No
LUIS HENRIQUE DE OLIVEIRA TIBURCIO           5000097-95.2020.8.13.0188          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF NOVA LIMA                                      Yes              Yes              No
LUIS HENRIQUE GUERRA FILHO                   0010731-64.2015.5.15.0106          INDIVIDUAL LABOR CLAIM             2ª VARA DO TRABALHO DE SÃO CARLOS                             Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
LUIS HENRIQUE MERCES DOS SANTOS JUNIOR 0006969-72.2020.8.05.0080                RESERVATION                        CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
LUIS HENRIQUE MOREIRA                        0045824-36.2019.8.16.0182          COLLECTION                         CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUIS HENRIQUE VEIT                           5013143-11.2020.8.21.0001          CANCELLATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
LUIS HENRIQUE VIEIRA BASTOS DE OLIVEIRA      0005292-30.2020.8.19.0205          RESERVATION                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
LUIS HENRIQUE VIEIRA BASTOS DE OLIVEIRA      0005292-30.2020.8.19.0205          RESERVATION                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No



                                                                                                        690 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 811 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
LUIS JORGE DE ARRUDA ROSAS                 0600178-66.2020.8.04.0015            OVERBOOKING                         CIVIL COURT OF MANAUS                                        Yes              No               No
LUIS LEANDRO ALVES                         1000890-43.2015.5.02.0315            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
LUIS MAGNO COSTA NETO                      0800301-77.2020.8.10.0059            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO JOSÉ DE RIBAMAR                           Yes              No               No

LUIS MANSUETO MELO AGUIAR                    0700087-68.2020.8.01.0014           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TARAUACÁ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIS MARCELO VIEIRA MELO                     1066434-84.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LUIS MARIO ALVES CORREA                      0020766-50.2019.5.04.0009           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
LUIS MIGUEL FARIA DE ALMEIDA                 0012232-80.2017.5.15.0042           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIS NELSON GONZALEZ COCCO JUNIOR            0010015-19.2020.8.16.0030           CANCELLATION                      CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIS NELSON GONZALEZ COCCO JUNIOR            0010015-19.2020.8.16.0030           CANCELLATION                      CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              Yes              No

LUIS PAULO DA SILVA E SOUZA                  5010906-54.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No

LUIS RICARDO AMADOR COSTA                    0001915-05.2019.8.16.0194           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              No               No
LUIS RICARDO FELGA ELEUTERIO                 5000868-36.2020.8.13.0362           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF JOÃO MONLEVADE                                   Yes              No               No

LUIS ROBERTO DE SOUZA SA                     0803515-18.2020.8.14.0301           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELÉM                                            Yes              Yes              No

LUIS ROBERTO DE SOUZA SA                     0803515-18.2020.8.14.0301           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELÉM                                            Yes              Yes              No
LUIS ROBERTO LOPES DA COSTA                  0000823-55.2019.5.11.0008           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              No               No

LUIS ROBERTO LOUZADA BALDUCCI                1099064-93.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIS SAULO SOUSA SANTOS                      0800072-20.2020.8.10.0059           CHANGE                          CIVIL COURT OF SÃO JOSÉ DE RIBAMAR                              Yes              No               No
LUIS SERGIO BARBOSA                          9000155-54.2019.8.21.0087           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF CAMPO BOM                                        Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
LUIS SERGIO FERREIRA                         9000367-60.2018.8.21.0071           / ADVERTISEMENTS                  CIVIL COURT OF TAQUARI                                        Yes              No               No
LUIS TAINAN KRAETZIG                         0020502-46.2018.5.04.0016           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
LUIS VALDENOR PINHEIROS FILHO                1000329-55.2020.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
LUIS VIEIRA DA SILVA                         0024316-87.2017.5.24.0002           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CAMPO GRANDE - MS                        Yes              Yes              No
LUIS VITOR MEDEIROS LUSTOSA BARBOSA          0800653-23.2019.8.18.0164           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF TERESINA                                       Yes              No               No
LUIS WAGNER SILVA                            0001996-42.2020.8.16.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ALMIRANTE TAMANDARÉ                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIS WAGNER SILVA                            0000913-88.2020.8.16.0024           OVERBOOKING                       CIVIL COURT OF ALMIRANTE TAMANDARÉ                            Yes              No               No
LUIS WAGNER SILVA                            0001996-42.2020.8.16.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ALMIRANTE TAMANDARÉ                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUISA ANGELICA SALES                         0014953-23.2019.8.08.0545           CHANGE                            CIVIL COURT OF VILA VELHA                                     Yes              No               No

LUISA CAMPOLINA ALMEIDA                      5003521-55.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
LUISA CARVALHO MITCZUK                       0005375-02.2020.8.16.0182           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              No               No
LUISA CENSI PEREIRA                          1056832-69.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUISA CLAUDIA MENDES RIBEIRO                 0700122-95.2019.8.02.0091           CANCELLATION                      CIVIL COURT OF MACEIÓ                                         Yes              No               No
LUISA COMERLATO JARDIM                       9003440-41.2019.8.21.0027           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTA MARIA                                    Yes              No               No
LUISA CURTY RIBEIRO COSTA                    5019684-40.2020.8.09.0051           CIVIL LITIGATION - SERVICE        CIVIL COURT OF GOIÂNIA                                        Yes              No               No



                                                                                                         691 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 812 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
LUISA GUEDES DE OLIVEIRA                   0306946-36.2019.8.24.0023            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUISA GUERRA BRANDAO                       5038334-11.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
LUISA GUERRA BRANDAO                       5038334-11.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
LUISA GUERRA PIMENTEL                      5612418-21.2018.8.09.0051            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
LUISA HELENA LOPES VALLADAO SOUZA          33.001.035.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
LUISA HELENA LOPES VALLADAO SOUZA          33.001.035.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
LUISA MARIA CABEZAS URBANO                 0003276-12.2012.5.02.0075            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
LUISA MAZZINI BABY                         1000890-73.2020.8.26.0016            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
LUISA MESQUITA DE ANDRADE BATISTA          0018912-15.2018.8.13.0604            RESERVATION                         CIVIL COURT OF SANTO ANTÔNIO DO MONTE                        Yes              No               No

LUISA NEUENSCHWANDER DO NASCIMENTO 0880518-97.2019.8.15.2001                     CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No

LUISA PERES BERKEMBROCK                      0647849-30.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                           Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
LUISA PETERMANN                              5003649-63.2019.8.24.0005           LITIGATION - CIVIL              CIVIL COURT OF BALNEÁRIO CAMBORIÚ                               Yes              No               No

LUISA RENATA RITZMANN                        5007396-54.2019.8.24.0091           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUISA RODRIGUES NETO                         0007321-66.2019.8.16.0045           CANCELLATION                      CIVIL COURT OF ARAPONGAS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUISA RODRIGUES TORRES                       33.001.035.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUISA RODRIGUES TORRES                       33.001.035.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUISA SEGABINAZZI STEPHANOU                  5021751-32.2019.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUISA WEBER BISOL                            3003000-42.2019.8.06.0003           RESERVATION                       CIVIL COURT OF FORTALEZA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LUISA WEBER BISOL                            3003000-42.2019.8.06.0003           RESERVATION                       CIVIL COURT OF FORTALEZA                                      Yes              Yes              No

LUIZ ABEL AMORIM DE ANDRADE                  3000105-11.2020.8.06.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                        Yes              No               No
LUIZ ACINDINO DA SILVA                       0010396-11.2016.5.15.0106           INDIVIDUAL LABOR CLAIM          2ª VARA DO TRABALHO DE SÃO CARLOS                               Yes              Yes              No

LUIZ ADRIANO CAVALCANTE XAVIEL               0814627-97.2018.8.12.0110           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
LUIZ ALBERT VIANA SCHROEDER                  0020043-79.2016.5.04.0027           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
LUIZ ALBERTO DE CARVALHO GOMES FILHO         0808921-20.2020.8.14.0301           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELÉM                                          Yes              No               No
LUIZ ALBERTO DO NASCIMENTO SILVA             0100964-92.2018.5.01.0009           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
LUIZ ALBERTO PUPP                            0011272-16.2013.5.01.0023           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ ALBERTO SUARES ARAUJO                   0800141-44.2018.8.10.0052           CANCELLATION                      CIVIL COURT OF PINHEIRO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - ON-BOARD
LUIZ ALBERTO TEIXEIRA PINTO JR               0005565-31.2012.8.14.0301           SERVICE                           CIVIL COURT OF BELÉM                                          Yes              No               No
LUIZ ALMIR LUNIERE FONSECA                   0629969-17.2019.8.04.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ ALVARES CAMPOS                          1005795-08.2019.8.11.0006           CANCELLATION                      CIVIL COURT OF CÁCERES                                        Yes              No               No
LUIZ ALVARO RODRIGUES DE OLIVEIRA            1001065-92.2017.5.02.0468           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No



                                                                                                         692 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 813 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
LUIZ ANDRE DE OLVEIRA COLARES              0004532-58.2020.8.03.0001            OVERBOOKING                         CIVIL COURT OF MACAPÁ                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUIZ ANDRE GONCALVES CRIALES               1020213-09.2020.8.26.0002            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUIZ ANDRE RUPP DA CRUZ SECCO              0006547-53.2020.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

LUIZ ANDREATA GANDIN                         0001738-96.2020.8.16.0035           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ ANTONIO ALENCAR                         1011639-60.2019.8.26.0348           CANCELLATION                      CIVIL COURT OF MAUÁ                                           Yes              No               No
LUIZ ANTONIO ALVES DE CARVALHO               1001011-23.2019.5.02.0706           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ ANTONIO CARNEIRO LAGES                  0002999-88.2015.8.02.0091           OVERBOOKING                       CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ ANTONIO COSTA LEMOS             1002698-13.2020.8.26.0405                   CANCELLATION                      CIVIL COURT OF OSASCO                                         Yes              No               No
LUIZ ANTONIO DE ALBUQUERQUE VILANOVA                                             CIVIL LITIGATION - FLIGHT
FILHO                                0804983-05.2020.8.20.5004                   CANCELLATION                      CIVIL COURT OF NATAL                                          Yes              Yes              No
LUIZ ANTONIO DE ALBUQUERQUE VILANOVA                                             CIVIL LITIGATION - FLIGHT
FILHO                                0804983-05.2020.8.20.5004                   CANCELLATION                      CIVIL COURT OF NATAL                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ ANTONIO DE ALMEIDA JUNIOR               0000065-53.2020.8.19.0207           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ ANTONIO DE SOUZA SILVEIRO               5118603-84.2020.8.09.0012           CHANGE                            CIVIL COURT OF APARECIDA DE GOIÂNIA                           Yes              No               No

LUIZ ANTONIO FIGUEIREDO PONTUAL              0005912-67.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
LUIZ ANTONIO LEMOS JUNIOR                    1016358-76.2019.8.11.0001           LITIGATION - CIVIL              CIVIL COURT OF CUIABÁ                                           Yes              No               No

LUIZ ANTONIO MAROSTICA                       1007216-37.2019.8.11.0037           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PRIMAVERA DO LESTE                             Yes              No               No
LUIZ ANTONIO MARTELLO                        0300011-34.2016.8.24.0039           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF LAGES                                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUIZ ANTONIO ROTONELI MIGUEL                 5614286-97.2019.8.09.0051           RESERVATION                       CIVIL COURT OF GOIÂNIA                                        Yes              No               No
LUIZ ANTONIO STIVAL MILHOMENS                5151780-64.2019.8.09.0112           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NERÓPOLIS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
LUIZ ARMANDO DE OLIVEIRA PINTO               0009678-88.2019.8.26.0223           LITIGATION - CIVIL                CIVIL COURT OF GUARUJÁ                                        Yes              No               No
LUIZ ARTHUR VALVERDE RODRIGUES ABI                                               CIVIL LITIGATION - FLIGHT
CHEDID                                       09276/2020/CIP                      CANCELLATION                      CIVIL COURT OF CAMPINAS                                       Yes              No               No

LUIZ ASTOLFO RODRIGUES JUNIOR                1000068-53.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ AUGUSTO BORBA DE OLIVEIRA               0024283-56.2019.8.08.0347           CHANGE                            CIVIL COURT OF VITÓRIA                                        Yes              No               No
LUIZ AUGUSTO BUSCHMANN SETIM                 0002784-37.2014.5.02.0079           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No
LUIZ AUGUSTO FELICIO WESTIN DE                                                   CIVIL LITIGATION - IMPROPER
CARVALHO                                     0016545-45.2020.8.19.0001           COLLECTION                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
LUIZ AUGUSTO FERREIRA DE ALMEIDA             0002900-08.2020.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ AUGUSTO FOCHI GOLIN                     1007778-27.2020.8.26.0576           CHANGE                            CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No

LUIZ AUGUSTO LEAO COSTA                      0005159-08.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No




                                                                                                         693 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 814 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
LUIZ AUGUSTO SANTOS RAMOS                  0095295-61.2020.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
LUIZ AUGUSTO SCHUCH                        9002379-24.2019.8.21.0132            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SAPIRANGA                                     Yes              No               No
LUIZ AUGUSTO THOME                         1002239-72.2015.5.02.0706            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
LUIZ AUGUSTO VIEIRA PINTO DA SILVA         1007547-16.2020.8.26.0506            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
LUIZ BARBOZA DA SILVA                      1000358-77.2017.5.02.0710            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - ZONA SUL                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
LUIZ BERNARDO BIRBOJM                      1087177-15.2019.8.26.0100            OVERBOOKING                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No

LUIZ BEZERRA DE OLIVEIRA                     0763534-90.2019.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ BLANC                                   0006473-76.2019.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
LUIZ BUENO MIHICH FILHO                      1014560-26.2020.8.26.0002           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LUIZ BUENO MIHICH FILHO                      1014560-26.2020.8.26.0002           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO PAULO                                      Yes              No               No

LUIZ BULLIO NETO                             0828902-57.2019.8.20.5004           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NATAL                                          Yes              No               No
LUIZ CARLOS ALVES BEZERRA                    0600197-85.2020.8.01.0070           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO BRANCO                                     Yes              No               No
LUIZ CARLOS ALVES DA SILVA                   1001930-06.2019.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
LUIZ CARLOS BARREIRA                         0100675-21.2018.5.01.0055           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ CARLOS BATISTA DE CERQUEIRA             1011380-02.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ CARLOS BATISTA DE CERQUEIRA             1011380-02.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ CARLOS BATISTA FILHO                    0800517-50.2020.8.20.5106           CHANGE                            CIVIL COURT OF MOSSORÓ                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ CARLOS BATISTA FILHO                    0800517-50.2020.8.20.5106           CHANGE                            CIVIL COURT OF MOSSORÓ                                        Yes              Yes              No
LUIZ CARLOS BATISTELLI                       1001075-29.2020.8.26.0011           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ CARLOS BOLOGNA                          0003999-68.2020.8.16.0056           CANCELLATION                      CIVIL COURT OF CAMBÉ                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ CARLOS BOLOGNA                          0003999-68.2020.8.16.0056           CANCELLATION                      CIVIL COURT OF CAMBÉ                                          Yes              Yes              No

LUIZ CARLOS CAETANO FILHO                    1010862-12.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LUIZ CARLOS CALADO                           1001536-84.2014.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
LUIZ CARLOS CANTANHEDE FERNANDES             0848578-46.2016.8.10.0001           IMPEDIMENT                        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUIZ CARLOS COVELO                           0001415-11.2020.8.26.0004           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LUIZ CARLOS DA CRUZ                          1000062-14.2019.5.02.0701           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ CARLOS DA SILVA                         5029725-39.2020.8.13.0024           CHANGE                            CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
LUIZ CARLOS DA SILVA                         0000917-06.2019.5.09.0122           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
LUIZ CARLOS DA SILVA                         0011821-26.2015.5.03.0144           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         Yes              Yes              No
LUIZ CARLOS DE OLIVEIRA ASSUMPCAO                                                CIVIL LITIGATION - TICKET /
JUNIOR                                       8015921-13.2019.8.11.0001           RESERVATION                       CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUIZ CARLOS DE SOUZA                         0010429-90.2020.8.19.0205           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ CARLOS DINIZ CALDEIRA BRANT             0035909-03.2020.8.19.0001           OVERBOOKING                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No



                                                                                                         694 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 815 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
LUIZ CARLOS DO NASCIMENTO                  1001945-87.2019.5.02.0315            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
LUIZ CARLOS DO NASCIMENTO                  0100769-07.2016.5.01.0065            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
LUIZ CARLOS DONATO                         1000798-89.2016.5.02.0716            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
LUIZ CARLOS DOS SANTOS                     5016885-34.2019.8.13.0702            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
LUIZ CARLOS GOMES CARLINI                  0002459-92.2013.5.02.0048            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
LUIZ CARLOS GUIMARAES CAPASCIUTTI          1001690-90.2019.5.02.0716            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUIZ CARLOS HEIN                           0002553-38.2019.8.16.0194            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No
LUIZ CARLOS JUNIOR DA SILVA                1001017-51.2019.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
LUIZ CARLOS MANICA                         0014321-56.2019.8.16.0130            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF PARANAVAÍ                                     Yes              No               No

LUIZ CARLOS MARQUES MACHADO                  0005560-12.2019.8.19.0014           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPOS DOS GOYTACAZES                          Yes              No               No
LUIZ CARLOS MENDES DE LIRA                   1000002-68.2015.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ CARLOS MORENO DAS NEVES                 1001598-78.2020.8.26.0322           CANCELLATION                      CIVIL COURT OF LINS                                           Yes              No               No
LUIZ CARLOS PEREIRA                          0061320-61.2018.8.16.0014           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF LONDRINA                                       Yes              No               No
LUIZ CARLOS POMPERMAIER                      0001194-74.2017.5.09.0095           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

LUIZ CARLOS SANTANA DE FREITAS               1008925-64.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
LUIZ CARLOS SILVA DE OLIVEIRA                0000307-66.2019.8.16.0195           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF CURITIBA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ CARLOS SILVA MAGALHAES                  0842252-75.2018.8.15.2001           CANCELLATION                    CIVIL COURT OF JOÃO PESSOA                                      Yes              No               No

LUIZ CARLOS SOUSA LIMA                       5028395-07.2018.8.13.0079           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CONTAGEM                                       Yes              No               No
LUIZ CARNEIRO JUNIOR                         51.030.001.XX-XXXXXXX               CIVIL LITIGATION - SERVICE        CIVIL COURT OF CÁCERES                                        Yes              No               No
LUIZ CESAR BUCHMANN DULEBA                   0001054-67.2010.5.02.0002           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No
LUIZ CESAR GOMES LEITE                       21.001.042.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
LUIZ CESAR GOMES LEITE                       21.001.042.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No

LUIZ CLAUDIO CORREA JUNIOR                   0002689-60.2020.8.19.0212           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NITERÓI                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUIZ CLAUDIO DA SILVA FERREIRA               0004834-98.2020.8.19.0209           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ CLAUDIO DA SILVA JUNIOR                 0043716-74.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
LUIZ CLAUDIO DE ALMEIDA RIOS                 0007293-73.2020.8.19.0209           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
LUIZ CLAUDIO DE OLIVEIRA JUNIOR              1001767-90.2019.5.02.0719           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
LUIZ CLAUDIO DIAS DE ALMEIDA                 1001066-83.2019.5.02.0702           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - ZONA SUL                       Yes              No               No
LUIZ CLAUDIO FERNANDES FAMADAS               1001781-06.2016.5.02.0711           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
LUIZ CLAUDIO FRANCO DE OLIVEIRA              1001334-26.2013.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
LUIZ CLAUDIO ISAAC FREIRE                    5019114-95.2018.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ CLAUDIO LEMOS MOREIRA                   0014644-32.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No

LUIZ CLAUDIO LOPES MOREIRA                   0007685-13.2020.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              Yes              No

LUIZ CLAUDIO LOPES MOREIRA                   0007685-13.2020.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              Yes              No
LUIZ CORDEIRO DA PAZ NETO                    0343300-83.2016.8.14.0301           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BELÉM                                            Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUIZ CRUZ LENZI                              0000168-41.2015.8.21.0058           RESERVATION                     CIVIL COURT OF NOVA PRATA                                       Yes              No               No




                                                                                                         695 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 816 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
LUIZ DANIEL DE SOUZA                       1002551-26.2020.8.26.0004            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
LUIZ DANIEL DE SOUZA                       1002551-26.2020.8.26.0004            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
LUIZ DAROS NETTO                           0001552-60.2017.5.09.0670            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

LUIZ DE MELO MENDES                          0009423-85.2019.8.19.0204           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
LUIZ EDUARDO CUSTODIO BUENO MUNIZ
BARRETTO                                     1000672-57.2016.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
LUIZ EDUARDO DA SILVA PINTO                  0000958-59.2017.5.09.0892           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
LUIZ EDUARDO FERNANDES GUADELHA DE
ALMEIDA                                      0086767-43.2019.8.17.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ EDUARDO FONSECA MENEZES                 0623523-06.2020.8.04.0001           CHANGE                            CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
LUIZ EDUARDO MACHADO LOBO                    5032151-85.2019.8.09.0051           COLLECTION                        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUIZ EDUARDO NEIVA REGO FILHO                0800739-97.2019.8.18.0162           RESERVATION                       CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUIZ EDUARDO ROCHA SEABRA                    0042888-70.2019.8.19.0209           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LUIZ EDUARDO ROCHA SEABRA                    0042888-70.2019.8.19.0209           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ EDUARDO SOARES MENESES                  0303730-60.2019.8.24.0090           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ EMANUEL ZOUAIN DA ROCHA                 0025521-13.2019.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                        Yes              No               No
LUIZ ESTANISLAU DE FREITAS LEITE FILHO       0805227-43.2020.8.14.0301           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELÉM                                          Yes              Yes              No
LUIZ ESTANISLAU DE FREITAS LEITE FILHO       0805227-43.2020.8.14.0301           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELÉM                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LUIZ EUGENIO PORTO SEVERO DA COSTA           0004718-37.2020.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

LUIZ FABIANO DOS SANTOS                      0656977-11.2019.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                         Yes              No               No
LUIZ FABRICIO DO CARMO ROCHA                 1027892-37.2019.8.26.0506           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ FELICIO JUNIOR                          0319952-20.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ FELICIO JUNIOR                          0319952-20.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
LUIZ FELIPE ASSAD CALIARI                    0101975-23.2016.5.01.0076           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
LUIZ FELIPE ASSAD CALLARI                    0010092-81.2014.5.01.0070           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No

LUIZ FELIPE BISSOLI VIVEIROS                 1002222-02.2020.8.26.0008           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUIZ FELIPE CHAGAS CARVALHO MACHADO          1026541-49.2020.8.26.0100           RESERVATION                     CIVIL COURT OF SÃO PAULO                                        Yes              No               No

LUIZ FELIPE DE CARVALHO KOZMA                5004614-40.2020.8.24.0091           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
LUIZ FELIPE DIOGENES DE SOUZA                0605567-16.2018.8.01.0070           IMPEDIMENT                        CIVIL COURT OF RIO BRANCO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ FELIPE GUERGOLETTE                      0015928-30.2020.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                       Yes              No               No
LUIZ FELIPE JABUR                            0002209-54.2019.8.26.0493           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF REGENTE FEIJÓ                                  Yes              No               No



                                                                                                         696 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 817 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
LUIZ FELIPE LEAL CHICHIERCHIO DA SILVA      0009207-17.2020.8.19.0002            CIVIL LITIGATION - SERVICE          CIVIL COURT OF NITERÓI                                       Yes              Yes              No
LUIZ FELIPE LEAL CHICHIERCHIO DA SILVA      0009207-17.2020.8.19.0002            CIVIL LITIGATION - SERVICE          CIVIL COURT OF NITERÓI                                       Yes              Yes              No

LUIZ FELIPE OLIVEIRA LEAL                     0010519-54.2020.8.08.0545          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ FELIPE SANA                              9078575-40.2019.8.21.0001          CHANGE                             CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ FELIPE SANTOS PASSOS PEIXOTO             0010752-45.2018.8.19.0212          OVERBOOKING                        CIVIL COURT OF NITERÓI                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ FELIPE VASCONCELOS DE FARIA              0049437-07.2020.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
LUIZ FELLIPE SERRA DE ALMEIDA                 0001690-19.2020.8.19.0209          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
LUIZ FELLIPPE DE SOUZA MARINO                 1032258-03.2019.8.26.0577          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                            Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUIZ FERNANDO ABREU                           0300611-98.2016.8.24.0057          RESERVATION                        CIVIL COURT OF SANTO AMARO DA IMPERATRIZ                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
LUIZ FERNANDO BARBOSA                         0011300-36.2019.8.19.0212          LITIGATION - CIVIL                 CIVIL COURT OF NITERÓI                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ FERNANDO BASTOS RAMOS                    0010723-65.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
LUIZ FERNANDO CARLSEN DE CAMARGO
JUNIOR                                        1001356-13.2015.5.02.0711          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ FERNANDO COUTINHO KRAUSE                 1004823-23.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ FERNANDO COUTINHO KRAUSE                 1004823-23.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
LUIZ FERNANDO CRAZOVES DE ALMEIDA             0141700-40.2005.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ FERNANDO DA CUNHA ROCHA                  5002228-98.2019.8.24.0082          CANCELLATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No

LUIZ FERNANDO DE FABINHO ARAUJO LIMA          0007654-79.2020.8.05.0080          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
LUIZ FERNANDO DE SOUZA                        0019886-43.2019.8.16.0019          CIVIL LITIGATION - SERVICE         CIVIL COURT OF PONTA GROSSA                                   Yes              No               No
LUIZ FERNANDO DE SOUZA (1)                    0010898-60.2014.5.15.0092          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE CAMPINAS                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ FERNANDO DE SOUZA FERNANDES              7003639-17.2020.8.22.0001          OVERBOOKING                        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ FERNANDO EGASHIRA FERREIRA               1028712-03.2019.8.26.0071          CANCELLATION                       CIVIL COURT OF BAURU                                          Yes              No               No
LUIZ FERNANDO FORTES DE CAMARGO               0016457-03.2019.8.16.0170          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF TOLEDO                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ FERNANDO GIORGIS LIMA MIRCO              0005782-40.2020.8.19.0209          CHANGE                             CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ FERNANDO GIORGIS LIMA MIRCO              0005782-40.2020.8.19.0209          CHANGE                             CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
LUIZ FERNANDO GUERRA E OUTRO                  0010139-29.2016.8.16.0131          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PATO BRANCO                                    Yes              No               No
LUIZ FERNANDO LEAL VIEIRA                     1000417-37.2018.5.02.0708          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO - ZONA SUL                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ FERNANDO MARTINS DE CARVALHO             5024404-23.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ FERNANDO MOTTA                           0215429-54.2019.8.19.0001          CHANGE                             CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
LUIZ FERNANDO OLIVEIRA                        1000001-17.2019.5.02.0714          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
LUIZ FERNANDO OLIVEIRA JUNQUEIRA              0011515-34.2013.5.18.0007          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GOIÂNIA                                  Yes              Yes              No
LUIZ FERNANDO QUEIROZ MESQUITA
FIGUEIRAS                                     0011290-60.2013.5.01.0080          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No



                                                                                                         697 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 818 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
LUIZ FERNANDO RUCK CASSIANO                1013817-23.2019.8.26.0011            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
LUIZ FERNANDO SILVA DO NASCIMENTO          0100224-79.2017.5.01.0071            INDIVIDUAL LABOR CLAIM              TRIBUNAL REGIONAL DO TRABALHO 1ª REGIÃO                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
LUIZ FERNANDO TEIXEIRA SALGADO             7007631-83.2020.8.22.0001            CHANGE                              CIVIL COURT OF PORTO VELHO                                   Yes              No               No
LUIZ FERNANDO TONI DA SILVA                0011350-55.2019.5.15.0008            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
LUIZ FERNANDO VELOSO                       5009101-37.2019.8.13.0433            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MONTES CLAROS                                 Yes              No               No
LUIZ FERNANDO VILELA LEITE                 5069969-10.2020.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

LUIZ FERRAZ FILHO                            0024635-21.2012.8.18.0140           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TERESINA                                       Yes              No               No
LUIZ FERRIANI NOGUEIRA                       1074465-90.2019.8.26.0100           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LUIZ FILHO ANTONIO DA SILVA                  1000376-76.2020.8.11.0004           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BARRA DO GARÇAS                                Yes              Yes              No
LUIZ FILHO ANTONIO DA SILVA                  1000376-76.2020.8.11.0004           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BARRA DO GARÇAS                                Yes              Yes              No
LUIZ FLAVIO FILIZZOLA D URSO                 1000791-06.2020.8.26.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LUIZ FRANCISCO DE SOUZA                      0316641-10.2015.8.24.0005           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMBORIÚ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ GABRIEL GOES BEZERRA                    0619067-13.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No

LUIZ GABRIEL VEBER                           0806151-27.2020.8.20.5106           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MOSSORÓ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ GONCALVES BASTIAN PINTO                 1000727-93.2020.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LUIZ GONCALVES DOS SANTOS                    1003123-57.2013.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
LUIZ GONZAGA LEITE SILVA                     0700605-84.2020.8.07.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
LUIZ GONZAGA LEITE SILVA                     0700605-84.2020.8.07.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ GONZAGA LOPES                           0056803-29.2019.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - PRE-
LUIZ GUILHERME CAMARGO RODRIGUES             0048856-82.2018.8.21.0008           REGISTRATION                      CIVIL COURT OF CANOAS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - PRE-
LUIZ GUILHERME CAMARGO RODRIGUES             0048856-82.2018.8.21.0008           REGISTRATION                      CIVIL COURT OF CANOAS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ GUILHERME DE ALMEIDA MOREIRA            0018722-79.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
LUIZ GUILHERME DE MELO BORGES                5020782-33.2020.8.13.0024           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ GUILHERME MATTOS                        0000463-53.2020.8.16.0184           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ GUILHERME MATTOS                        0000798-72.2020.8.16.0184           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
LUIZ GUSTAVO ANTONIO SILVA BICHARA           0051252-49.2014.8.19.0001           FIDELIDADE PROGRAM                CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
LUIZ GUSTAVO BARBOSA DE SOUZA FRANCA         0638297-33.2019.8.04.0015           COLLECTION                        CIVIL COURT OF MANAUS                                         Yes              No               No

LUIZ GUSTAVO BARBOSA SILVA                   5033395-56.2018.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ GUSTAVO DOS SANTOS                      1003373-18.2020.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ GUSTAVO GARCIA COSTA                    1065123-58.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LUIZ GUSTAVO LIMA DE ALMEIDA                 5005677-43.2019.8.13.0188           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NOVA LIMA                                      Yes              No               No

LUIZ GUSTAVO MARALDI NOZELLA                 1040933-74.2019.8.26.0602           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SOROCABA                                         Yes              No               No



                                                                                                         698 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 819 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
LUIZ GUSTAVO SANTOS PIRES                  1000525-04.2020.5.02.0318            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
LUIZ HENRIQUE BARBOSA NUNES                0631758-51.2019.8.04.0015            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
LUIZ HENRIQUE CARLETTI MAIURI              3002371-68.2019.8.06.0003            LITIGATION - CIVIL                  CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUIZ HENRIQUE CASTELO DE SOUZA             0621177-74.2019.8.04.0015            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              No               No

LUIZ HENRIQUE CORDEIRO VIANA                 0005255-47.2019.8.21.0022           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PELOTAS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ HENRIQUE DA SILVA                       5005141-33.2020.8.24.0045           CANCELLATION                      CIVIL COURT OF PALHOÇA                                        Yes              No               No
LUIZ HENRIQUE DA SILVA ALVES                 0000655-86.2019.5.10.0006           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
LUIZ HENRIQUE DA SILVA ALVES                 0000654-04.2019.5.10.0006           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
LUIZ HENRIQUE DA SILVA ALVES                 0000656-71.2019.5.10.0006           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ HENRIQUE DA SILVA CARNEIRO              0807892-46.2020.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
LUIZ HENRIQUE DE JESUS NASCIMENTO            1001670-26.2014.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
LUIZ HENRIQUE DOS SANTOS                     0000561-44.2012.5.02.0027           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
LUIZ HENRIQUE FRANCO JUNIOR                  9020439-03.2019.8.13.0024           COLLECTION                        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
LUIZ HENRIQUE GONÇALVEZ RABELO               5574336-18.2018.8.09.0051           LITIGATION - CIVIL                CIVIL COURT OF GOIÂNIA                                        Yes              No               No
LUIZ HENRIQUE LAVISO RODRIGUES               50.028.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF APARECIDA DO TABOADO                           Yes              No               No
LUIZ HENRIQUE LAVISO RODRIGUES               50.028.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF APARECIDA DO TABOADO                           Yes              No               No
LUIZ HENRIQUE MELO DE OLIVEIRA               0002305-15.2020.8.19.0207           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
LUIZ HENRIQUE MEMLAK                         0020123-32.2018.5.04.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
LUIZ HENRIQUE MOSER                          5000811-95.2020.8.24.0011           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRUSQUE                                        Yes              No               No
LUIZ HENRIQUE NEVES DAMASCENO                2351333-62.2006.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ HENRIQUE RAMADAM PARRO                  1001219-66.2018.8.26.0142           CHANGE                            CIVIL COURT OF COLINA                                         Yes              No               No
LUIZ HENRIQUE SOUSA PEREIRA                  0000836-89.2016.5.10.0007           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ HENRIQUE VIEIRA                         5098411-13.2020.8.09.0051           OVERBOOKING                       CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ HENRIQUE VIEIRA                         5098411-13.2020.8.09.0051           OVERBOOKING                       CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ JORGE PICCINI                           1014264-55.2019.8.11.0002           CHANGE                            CIVIL COURT OF VÁRZEA GRANDE                                  Yes              No               No
LUIZ JOSE DA SILVA                           0000164-32.2017.5.10.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
LUIZ JOSE DA SILVA                           1001356-98.2019.5.02.0314           INDIVIDUAL LABOR CLAIM            CEJUSC                                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUIZ JOSE SIQUEIRA                           5113831-29.2018.8.09.0051           RESERVATION                       CIVIL COURT OF GOIÂNIA                                        Yes              No               No
LUIZ KLEBER DUARTE DE SOUSA                  5238110-53.2019.8.09.0051           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
LUIZ LINDOLFO DA SILVA                       0001311-61.2013.5.06.0007           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE - PE                              Yes              Yes              No

LUIZ LINO DE ARAUJO                          0003304-64.2020.8.27.2722           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GURUPI                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ LUCIO PATRONE                           0005439-19.2020.8.16.0018           CANCELLATION                      CIVIL COURT OF MARINGÁ                                        Yes              No               No
LUIZ MANOEL ALVES BARBOSA                    1001580-65.2019.8.26.0363           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF MOGI MIRIM                                     Yes              No               No
LUIZ MANOEL DE ALBUQUERQUE MOTTA             0101754-38.2016.5.01.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LUIZ MANOEL GOMES JUNIOR                     1002147-80.2020.8.26.0066           RESERVATION                       CIVIL COURT OF BARRETOS                                       Yes              Yes              No



                                                                                                         699 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 820 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
LUIZ MANOEL GOMES JUNIOR                   1002147-80.2020.8.26.0066            RESERVATION                         CIVIL COURT OF BARRETOS                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
LUIZ MARCELO MOREIRA                       1004215-55.2019.8.26.0157            CANCELLATION                        CIVIL COURT OF CUBATÃO                                       Yes              No               No
LUIZ MARCELO PEIXOTO FERNANDES             0000472-30.2014.5.05.0039            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
LUIZ MARIANO BRIDI                         1000125-36.2019.8.11.0055            CANCELLATION                        CIVIL COURT OF TANGARÁ DA SERRA                              Yes              No               No
LUIZ MAURICIO ZACOUTEGUY                   0020850-42.2014.5.04.0004            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No

LUIZ MESQUITA DA SILVA                       0007190-71.2019.8.17.8223           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF OLINDA                                           Yes              No               No

LUIZ MIGUEL GONCALVES                        0014395-23.2018.8.19.0208           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ MIROSKI                                 0301528-52.2015.8.24.0090           CANCELLATION                    CIVIL COURT OF TRINDADE                                         Yes              No               No

LUIZ OTAVIO STEFANELLI POTSCH                0715213-87.2020.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                         Yes              No               No

LUIZ OTAVIO VIGNOLLI                         0001758-20.2020.8.26.0032           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARAÇATUBA                                        Yes              Yes              No

LUIZ OTAVIO VIGNOLLI                         0001758-20.2020.8.26.0032           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARAÇATUBA                                        Yes              Yes              No
LUIZ PAULO BURCKAUSER                        1013775-56.2019.8.26.0016           CIVIL LITIGATION - SERVICE      CIVIL COURT OF SÃO PAULO                                        Yes              No               No
LUIZ PAULO CAMPOS                            1001901-40.2016.5.02.0714           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                        Yes              Yes              No
LUIZ PAULO DAHER MONTEIRO ABRAO
NOGUEIRA                                     5094634-20.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                        Yes              No               No
LUIZ PAULO DE SOUSA                          1066870-74.2018.8.13.0702           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
LUIZ PAULO DE SOUZA                          0000447-65.2019.5.09.0965           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ PAULO GOULART DE ANDRADE                1004701-83.2020.8.26.0196           CANCELLATION                      CIVIL COURT OF FRANCA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ PAULO LOPES DA SILVA                    0001823-20.2020.8.17.8227           CANCELLATION                      CIVIL COURT OF JABOATÃO DOS GUARARAPES                        Yes              No               No
LUIZ PAULO MEDEIROS COUTINHO                 0802285-83.2020.8.12.0110           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
LUIZ PAULO RODRIGUES MIRANDA                 35.001.003.XX-XXXXXXX               COLLECTION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LUIZ PAULO SANTOS DA HORA                    0000090-95.2013.5.05.0031           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
LUIZ PEREIRA SILVA JUNIOR                    1000336-98.2020.8.11.0035           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ALTO GARÇAS                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ PERES QUEVEDO FILHO                     0016291-40.2018.8.19.0002           CANCELLATION                      CIVIL COURT OF NITERÓI                                        Yes              No               No
LUIZ PIRES DE ANDRADE                        1001366-61.2018.5.02.0708           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ PIRES DE CARVALHO NETO                  0657481-80.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ QUINDERE MARQUES                        0016420-77.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUIZ RAFAEL TOBIAS                           1024408-61.2019.8.26.0361           RESERVATION                       CIVIL COURT OF MOGI DAS CRUZES                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUIZ RENATO BEHRENS                          0028641-52.2019.8.16.0182           RESERVATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUIZ RENATO GUARALDI COUTO                   0331143-62.2019.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LUIZ RENATO GUARALDI COUTO                   0331143-62.2019.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No



                                                                                                         700 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 821 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ RENATO OLIVEIRA JORGE HAULY            0012496-03.2020.8.16.0014            CANCELLATION                        CIVIL COURT OF LONDRINA                                      Yes              No               No
LUIZ RICARDO FERNANDES TEIXEIRA             0011044-11.2019.5.03.0044            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

LUIZ ROBERTO CASSAB MOUSINHO                  1119265-09.2019.8.26.0100          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ ROBERTO E JESUS MAGARI                   00586/2020/CIP                     CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                            Yes              No               No
LUIZ ROBERTO GOMES DE SOUZA                   0157300-69.2003.5.02.0315          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
LUIZ ROBERTO KERN                             0001479-67.2017.5.09.0095          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
LUIZ ROBERTO LEITE DA SILVA                   0736664-53.2019.8.07.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BRASÍLIA                                       Yes              No               No
LUIZ ROBERTO MACHADO CARDOSO                  1018664-91.2019.8.26.0068          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BARUERI                                        Yes              No               No
LUIZ ROBERTO MILHORINI                        0010066-14.2016.5.15.0106          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ RODOLFO LISCIO PEDROTTI                  9005033-52.2020.8.21.0001          CANCELLATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No

LUIZ RODRIGO COIMBRA BERGANTIN                0001393-50.2020.8.16.0191          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                          Yes              No               No
LUIZ RODRIGO MATTOS CARVALHO                  0011657-64.2019.8.19.0002          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF NITERÓI                                           Yes              No               No
LUIZ ROGERIO VELOSO                           0001253-64.2017.5.12.0035          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              Yes              No

LUIZ ROMA DE VIVEIROS                         1002220-32.2020.8.26.0008          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              Yes              No

LUIZ ROMA DE VIVEIROS                         1002220-32.2020.8.26.0008          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              Yes              No

LUIZ SERGIO DE VASCONCELOS JUNIOR             0704933-57.2020.8.07.0016          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ SERGIO LADEIRA AMANTEA                   1014575-92.2020.8.26.0002          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                         Yes              No               No

LUIZ SERGIO NASCIMENTO DOS SANTOS             0628033-54.2019.8.04.0015          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MANAUS                                         Yes              No               No
LUIZ SOARES DA SILVA                          1000355-29.2015.5.02.0311          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ THYAGUZ MACHADO                          5069685-29.2020.8.09.0051          CANCELLATION                       CIVIL COURT OF GOIÂNIA                                        Yes              No               No
LUIZ TRAMONZIN                                9000166-81.2020.8.21.0044          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF ENCANTADO                                      Yes              Yes              No
LUIZ TRAMONZIN                                9000166-81.2020.8.21.0044          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF ENCANTADO                                      Yes              Yes              No
LUIZ UBIRATAN JUNIOR                          0724082-55.2018.8.07.0001          CIVIL LITIGATION - CARGO           CIVIL COURT OF BRASÍLIA                                       Yes              No               No
LUIZ WOLFOVITCH                               0036203-45.2020.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZ WOLFOVITCH                               0039818-43.2020.8.05.0001          CHANGE                             CIVIL COURT OF SALVADOR                                       Yes              No               No
LUIZ WOLFOVITCH                               0036203-45.2020.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              Yes              No
LUIZA ALVES DE ARAUJO                         0008539-76.2018.4.01.4100          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
LUIZA ANUNCIADA AZEVEDO                       1034343-75.2018.8.26.0001          COLLECTION                         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZA AURORA MOREIRA DA SILVA                 0707422-15.2020.8.07.0001          CANCELLATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZA AZAMBUJA RODRIGUES                      0000610-11.2020.8.19.0212          OVERBOOKING                        CIVIL COURT OF NITERÓI                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZA CAMARA DE OLIVEIRA SHIOGA               0826733-97.2019.8.20.5004          CANCELLATION                       CIVIL COURT OF NATAL                                          Yes              No               No
LUIZA DORNELLES PENTEADO PACHECO E
SILVA                                         1012125-71.2019.8.26.0016          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
LUIZA EDNALVA MENDES DA SILVA                 0000051-02.2015.5.05.0008          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE SALVADOR                                    Yes              Yes              No



                                                                                                         701 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 822 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
LUIZA FERREIRA LUZ BERTOLUCCI              0079981-88.2018.8.16.0014            OVERBOOKING                         CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUIZA FREIRE DE ANDRADE E MACEDO           5181482-85.2017.8.13.0024            CHANGE                              CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

LUIZA GASSENFERTH FREYESLEBEN FERREIRA 0302384-71.2019.8.24.0091                 CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
LUIZA GUIMARAES FIRME                  0018453-97.2019.8.08.0545                 CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZA GUSMAO VALENZA                         0000018-05.2020.8.16.0194           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZA HELOA DE MEDEIROS                      7019699-65.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUIZA HOLANDA DOS REIS TEIXEIRA              0636250-86.2019.8.04.0015           RESERVATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZA ISAURA WIDEMER BACK                    1010957-42.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No

LUIZA JOSEFINA REGO FERREIRA                 0035152-96.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              Yes              No

LUIZA JOSEFINA REGO FERREIRA                 0035152-96.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              Yes              No

LUIZA MAIA LIMA                              0800208-68.2020.8.18.0164           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZA MARIA STEINBACH AMMAM FIEDLER          0304823-13.2019.8.24.0008           CANCELLATION                      CIVIL COURT OF BLUMENAU                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZA MARQUES DAL GRANDE                     0014549-35.2020.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZA MARQUES DE BARCELOS                    5018619-77.2020.8.24.0023           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUIZA MARQUES PORTO MOREIRA                  5007447-68.2019.8.24.0090           RESERVATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZA MARTINS COSTA TRANCOSO                 5000334-92.2020.8.13.0362           OVERBOOKING                       CIVIL COURT OF JOÃO MONLEVADE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZA MASCARENHAS DAMASCENO                  5011619-29.2020.8.13.0024           OVERBOOKING                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
LUIZA MELLO FRUET                            0014561-86.2018.8.21.0018           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MONTENEGRO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZA MIRANDA RICHARTE DE ANDRADE            1023550-06.2020.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LUIZA MONTOYA RANIERO                        7057839-08.2019.8.22.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZA PAIVA GENTILINI                        5186801-63.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
LUIZA PEREIRA REIS                           0619761-08.2018.8.04.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZA REZENDE ROCHA NASCIMENTO               5103269-31.2018.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
LUIZA SABACK LIMA                            0060268-07.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              Yes              No
LUIZA SABACK LIMA                            0060268-07.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZA SCHMIDT MOREIRA                        0254273-10.2018.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
LUIZA SCHUCH DE AZAMBUJA                     0031807-15.2019.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUIZA SUCUPIRA MONTEIRO TEIXEIRA             0054999-94.2020.8.19.0001           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No




                                                                                                         702 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 823 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
LUIZA TORIBIO PIMENTA                      0019988-73.2019.8.08.0347            CANCELLATION                        CIVIL COURT OF VITÓRIA                                       Yes              No               No
LUIZACENIA MARTINS DE OLIVEIRA             0858933-23.2018.8.15.2001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF JOÃO PESSOA                                        Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
LUIZE NAGANO DOS REIS                      1001953-20.2019.8.26.0453            IMPEDIMENT                          CIVIL COURT OF PIRAJUÍ                                       Yes              No               No
LUIZIANA DE CARVALHO MONTEIRO DE
BARROS                                     0030019-91.2019.8.19.0042            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PETRÓPOLIS                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUIZICLEA JESUS DOS SANTOS                 0032065-81.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUKAS AMNON DE MOURA MACIEL                0663938-31.2020.8.04.0001            OVERBOOKING                         CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUKAS SANLAY DE ARAUJO AMORIM              1055605-44.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

LUKAS SILVERIO DANEU                         0004300-74.2020.8.05.0103           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ILHÉUS                                         Yes              No               No
LUMA DE OLIVEIRA MARTINS                     21.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
LUMA DE OLIVEIRA MARTINS                     21.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUMA FREITAS ALVES FERREIRA                  0032997-30.2016.8.19.0209           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUMA LEITE CARVALHO SODRE                    08036552720198100001                CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUMA MARIA FAVACHO BORDALO                   0052144-26.2019.8.03.0001           RESERVATION                       CIVIL COURT OF MACAPÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUMA MARQUES MATOS                           0000915-47.2020.8.05.0256           CANCELLATION                      CIVIL COURT OF TEIXEIRA DE FREITAS                            Yes              No               No

LUMARYA GOMES LOIOLA                         0841014-21.2019.8.23.0010           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BOA VISTA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUNA BALTAZAR MAURO                          0212319-47.2019.8.19.0001           CANCELLATION                    CIVIL COURT OF RIO DE JANEIRO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUNA BALTAZAR MAURO                          0212319-47.2019.8.19.0001           CANCELLATION                    CIVIL COURT OF RIO DE JANEIRO                                   Yes              Yes              No

LUNA DE OLIVEIRA ARCHANJO                    0045344-06.2019.8.17.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              No               No
                                                                                 CIVIL LITIGATION - TRAVEL
LUNA TURISMO LTDA ME                         0502268-07.2018.8.05.0201           AGENCY                          CIVIL COURT OF PORTO SEGURO                                     Yes              No               No

LUNAISA MEIRELES DE OLIVEIRA                 0001564-96.2020.8.01.0070           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO BRANCO                                       Yes              No               No

LUNALVA MOURA SCHWENK                        1011660-90.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                           Yes              Yes              No

LUNALVA MOURA SCHWENK                        1011660-90.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUNELIA AMARAL LIMA                          0023754-37.2019.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                        Yes              No               No
LUNNA CRISTINA BARROS SANTOS                 0800213-83.2020.8.10.0012           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUNNA ISADORA ARAUJO DOS SANTOS              1019548-24.2019.8.11.0041           CHANGE                            CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LURIA DE SOUZA ANDRADE                       0054983-33.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
LURIA DE SOUZA ANDRADE                       0054983-33.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No



                                                                                                         703 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 824 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
LURIAN RESENDE                             5004770-43.2019.8.13.0261            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FORMIGA                                       Yes              No               No
LUTERCIO GAMA ROCHA                        0000764-82.2020.8.26.0099            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF BRAGANÇA PAULISTA                                  Yes              No               No
                                                                                CIVIL LITIGATION - TRAVEL
LUXTRAVEL TURISMO LTDA EPP                 1131635-54.2018.8.26.0100            AGENCY                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
LUZ MARINA PERIN REMUSSI                   5001832-30.2019.8.21.0010            CANCELLATION                        CIVIL COURT OF CAXIAS DO SUL                                 Yes              No               No
LUZANILDO ALVES DA SILVA OLIVEIRA          0000463-16.2016.5.10.0021            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No

LUZANIRA DA CONCEICAO OLIVEIRA GOMES         1019008-42.2020.8.26.0002           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LUZEANE ALVES DA CUNHA                       1002513-20.2014.5.02.0464           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
LUZEMARA FERREIRA DA SILVA SANTOS            0000691-45.2014.8.05.0216           IMPEDIMENT                        CIVIL COURT OF RIO REAL                                       Yes              No               No

LUZENI MARIA DE SOUSA                        7058251-36.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No

LUZENIR FIGUEREDO DOS SANTOS                 7006739-77.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              Yes              No

LUZENIR FIGUEREDO DOS SANTOS                 7006739-77.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
LUZIA APARECIDA CAMPOS                       5000936-10.2019.8.13.0430           LITIGATION - CIVIL                CIVIL COURT OF MONTE BELO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
LUZIA APARECIDA CAMPOS                       5000936-10.2019.8.13.0430           LITIGATION - CIVIL                CIVIL COURT OF MONTE BELO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
LUZIA ARGEMIRA DE SOUZA                      1004061-03.2020.8.11.0001           CANCELLATION                      CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUZIA ARGERMIRA DE SOUZA                     1000294-39.2020.8.11.0006           CANCELLATION                      CIVIL COURT OF CÁCERES                                        Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
LUZIA CANDIDA RODRIGUES                      3001822-92.2018.8.06.0003           COLLECTION                        CIVIL COURT OF FORTALEZA                                      Yes              No               No
LUZIA CONSTANCIA WALTENBERG SILVA            5000355-40.2020.8.13.0145           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF JUIZ DE FORA                                   Yes              No               No
LUZIA DE BARROS FERREIRA GAIO                0014745-05.2020.8.16.0182           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              No               No
LUZIA DE FATIMA CARRARA                      1005879-87.2020.8.11.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUZIA DE SOUZA                               0000252-82.2019.8.16.0206           CANCELLATION                      CIVIL COURT OF IRATI                                          Yes              No               No

LUZIA IRENE DA COSTA                         1002687-08.2020.8.26.0009           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUZIA IRENE DA COSTA                         0003258-02.2020.8.26.0007           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUZIA PONTE DE ALMEIDA                       0047630-07.2015.8.06.0221           CHANGE                            CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUZIA SOUZA DE OLIVEIRA                      7006940-69.2020.8.22.0001           OVERBOOKING                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUZIA SOUZA DIVINO FERRAZ                    1008067-54.2020.8.26.0577           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
LUZIA SOUZA DIVINO FERRAZ                    1008067-54.2020.8.26.0577           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                            Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUZIANA ARAUJO SILVA FERREIRA                0811661-98.2019.8.20.5124           RESERVATION                       CIVIL COURT OF PARNAMIRIM                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
LUZILENE DE OLIVEIRA SOUSA                   1005789-21.2018.8.26.0005           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No




                                                                                                         704 of 1161
                                                              20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11               Main Document
                                                                                                     Pg 825 of 1306
                                                                                                  In re TAM Linhas Aereas S.A.
                                                                                                       Case No. 20-11598
                                  SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                              Status of Case   Status of Case   Status of Case
                                                                                                                                                                                (Pending)       (On Appeal)      (Concluded)
          Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

LUZILENE FERREIRA                              0837418-19.2019.8.10.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
LUZIMARA GLAUCIA OLIVEIRA RODRIGUES            0805189-19.2020.8.20.5004          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
LUZINEIDE FRANCOSO DE GODOY                    06570/2020/CIP                     CANCELLATION                       CIVIL COURT OF CAMPINAS                                       Yes              No               No
LUZINETE JOSE DA SILVA                         1000096-65.2014.5.02.0312          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
LUZINETE MARIA DE ALBUQUERQUE                  0033373-55.2019.8.26.0002          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
LUZIO CESAR DE LIMA                            0000550-03.2019.5.10.0009          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
LUZIO CESAR DE LIMA                            0000551-85.2019.5.10.0009          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
LUZIO CESAR DE LIMA                            0000549-18.2019.5.10.0009          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
LUZIO CESAR DE LIMA                            0000865-31.2019.5.10.0009          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
LUZITANO HUGO COSTA SILVA DE PAULA             0009244-42.2020.8.17.8201          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RECIFE                                         Yes              Yes              No
LUZITANO HUGO COSTA SILVA DE PAULA             0009244-42.2020.8.17.8201          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RECIFE                                         Yes              Yes              No
LUZMILA PILAR FARFAN DAZA                      0022142-13.2019.8.16.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CURITIBA                                       Yes              No               No
LYA MARA NAUFAL SEVERINO BAPTISTA
VIEIRA                                         0101808-02.2017.5.01.0066          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

LYBIANE FERNANDES BRANDAO                      0013836-24.2018.8.08.0030          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LINHARES                                          Yes              No               No

LYDIA ELIZABETH ATAIDE SMITH                   0811002-53.2020.8.15.2001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                       Yes              No               No

LYDIANE CAMILA ALVES DE MEDEIROS               0822764-74.2019.8.20.5004          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
LYERKA KALLYANE RAMOS FERNANDES                7057613-03.2019.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
LYGIA SILVA E MATOS                            5003317-32.2019.8.13.0384          CANCELLATION                       CIVIL COURT OF LEOPOLDINA                                     Yes              No               No
LYGIA TREVISANI KORI                           1000651-03.2019.8.26.0405          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF OSASCO                                         Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
LYGIANE GAMARRA SENA CHAVES                    0007474-92.2020.8.19.0203          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

LYNDERSON CASSIANO SILVA SANTOS                0010093-92.2020.8.19.0203          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
LYNUS VIEIRA DE ALMEIDA                        3000105-74.2020.8.06.0003          CHANGE                             CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                  CIVIL LITIGATION - TRAVEL
LYQUID CHOPERIA EIRELI ME                      5605984-71.2018.8.09.0065          AGENCY                             CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                  CIVIL LITIGATION - TICKET /
LYSA SORAYA SILVA                              0000032-45.2020.8.02.0075          RESERVATION                        CIVIL COURT OF MACEIÓ                                         Yes              No               No
LYSSANDRA ALICE CARVALHO GOULART               0863533-82.2016.8.10.0001          CIVIL LITIGATION - CARGO           CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
LYVIA RAMOS CARVALHO FERREIRA SILVA            5572707-72.2019.8.09.0051          CANCELLATION                       CIVIL COURT OF GOIÂNIA                                        Yes              No               No
M A VIAGENS E TURISMO LTDA.                    1009770-64.2018.8.26.0003          CIVIL LITIGATION - COLLECTION      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
M K E BUENO                                    0807775-89.2020.8.23.0010          CANCELLATION                       CIVIL COURT OF BOA VISTA                                      Yes              No               No
M. A. FRANCA QUEIROZ ME                        001.2008.007.203-4                 CIVIL LITIGATION - CARGO           CIVIL COURT OF SÃO LUÍS                                       Yes              No               No

M. R. M. D. S.                                 5116775-40.2019.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
M. V. F. D. S. N.                              1013519-41.2020.8.11.0002          CANCELLATION                    CIVIL COURT OF VÁRZEA GRANDE                                     Yes              No               No
                                                                                  CIVIL LITIGATION - FLIGHT
MABILE OLIVEIRA DUARTE                         1023580-38.2020.8.26.0100          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                         Yes              No               No



                                                                                                          705 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 826 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MACHIDOVEL TRIGUEIRO FILHO                 0005488-59.2018.8.06.0034            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF AQUIRAZ                                       Yes              No               No
MACIEL FERNANDES SILVA                     0015856-70.2019.8.08.0347            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MACIEL INACIO DA SILVA                     1001835-02.2016.5.02.0313            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No

MACKLEM VAN DER LAAN SOARES                  1009082-37.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MACLEIDERSON BERLAMINO DA SILVA              7019228-49.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              No               No
MACRINO RODRIGUES LIRA                       0001563-49.2013.5.07.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE FORTALEZA                                Yes              Yes              No
MADE INFORMATICA LTDA ME                     0020993-03.2017.8.08.0024           CIVIL LITIGATION - CARGO          CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MADELENE SAINT LOUIS                         0002610-40.2018.8.16.0049           RESERVATION                       CIVIL COURT OF ASTORGA                                        Yes              No               No
MADELON PIANA DE MIRANDA                     5154694-63.2019.8.13.0024           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MADIAGNE DIALLO                              0005975-31.2015.8.19.0209           IMPEDIMENT                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MADISON DE FREITAS JUNIOR                    0004257-88.2020.8.16.0182           RESERVATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MADONNA TOUR LTDA                            1003610-77.2017.8.11.0002           CANCELLATION                      CIVIL COURT OF VÁRZEA GRANDE                                  Yes              No               No
MADSEN VICTOR SANTANA ROCHA                  0001302-92.2012.5.11.0008           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANAUS                                   No               Yes              Yes

MADSON DOS SANTOS DA HORA                    0023990-86.2019.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MADSON RODRIGUES LISBOA                      0854116-62.2019.8.14.0301           CANCELLATION                    CIVIL COURT OF BELÉM                                            Yes              No               No

MADSON RODRIGUES RIBEIRO                     5071796-83.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MADSON SILVEIRA BORGES                       1071811-36.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MAENDRA ELIZABETH PRADO                      1001145-73.2016.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
MAFALDA PEREIRA NEVES                        35.001.008.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MAFALDA PEREIRA NEVES                        35.001.008.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MAGALI CAROLINA DE ARAUJO SILVA              1000279-95.2017.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MAGALI CRISTINA GOMES LOPES                  1000411-80.2020.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No

MAGALI SANTOS DE JESUS                       0024857-97.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MAGDA LILIAN CONZ PIPANO MARCONDES           1005267-17.2019.8.26.0568           CANCELLATION                    CIVIL COURT OF SÃO JOÃO DA BOA VISTA                            Yes              No               No

MAGDA MARTINS                                0300249-46.2019.8.24.0072           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TIJUCAS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MAGDA REGINA GLAD                            1016187-86.2019.8.26.0071           CHANGE                            CIVIL COURT OF BAURU                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MAGNA EDUARDA BARBOSA                        0842148-49.2019.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MAGNA KARLA SANTOS MALTA                     0011170-86.2020.8.08.0545           CANCELLATION                      CIVIL COURT OF VILA VELHA                                     Yes              No               No
MAGNA KARLA SANTOS MALTA                     0011172-56.2020.8.08.0545           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MAGNA MAGALHAES DOS SANTOS                   8001085-67.2017.8.05.0261           RESERVATION                       CIVIL COURT OF TUCANO                                         Yes              No               No

MAGNA OLIVEIRA PIRES DE SANTANA              0201819-91.2019.8.04.0015           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                           Yes              No               No



                                                                                                         706 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 827 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MAGNA PAULINA DE SOUZA FERREIRA           5001311-21.2020.8.24.0090            CHANGE                              CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
MAGNO ANGELO PINHEIRO DE FREITAS          29.001.007.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              No               No
MAGNO ANGELO PINHEIRO DE FREITAS          29.001.007.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              No               No
MAGNO ANTONIO HERMANO VASQUES             1000855-84.2018.5.02.0604            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MAGNO BIBIANO DA COSTA                    0804093-26.2020.8.12.0110            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MAGNO GABRIEL SILVA OLIVEIRA              7020435-83.2020.8.22.0001            RESERVATION                         CIVIL COURT OF PORTO VELHO                                   Yes              No               No
MAGNO JOSE MENDES                         5208636-10.2019.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
MAGNO MARKUS FERREIRA FORMIGA
GONCALVES DE OLIVEIRA                     0804535-44.2020.8.15.0001            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPINA GRANDE                                    Yes              No               No
MAGNO MENEZES MIRANDA                     0000747-12.2014.5.06.0019            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE RECIFE                                  Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
MAGNO PELUSO TORQUETTE                    5013898-85.2020.8.13.0024            RESERVATION                         CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
MAGNO PELUSO TORQUETTE                    5013898-85.2020.8.13.0024            RESERVATION                         CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No

MAGNO VELOSO DOS SANTOS                      7006961-45.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              Yes              No

MAGNO VELOSO DOS SANTOS                      7006961-45.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              Yes              No
MAGNOVALDO DA SILVA GOMES                    1000634-74.2018.5.02.0322           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              Yes              No
MAGNUM RICARDO BOMFIM DOURADO
ROSA                                         0001848-63.2020.8.05.0080           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FEIRA DE SANTANA                                Yes              No               No
MAGVONE ALVEZ PRATES E SILVA                 0065446-45.2018.8.13.0433           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF MONTES CLAROS                                   Yes              No               No

MAHMUD MIGUEL EZZUGHAYYAR                    5026752-14.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
MAHMUD SAMI BADRELDIN                        0007258-18.2019.8.16.0182           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MAI FUKUDA                                   1014564-63.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MAI FUKUDA                                   1014564-63.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MAIA HELENA CEVINO RIVAS ALMEIDA             1004972-92.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MAIA HELENA CEVINO RIVAS ALMEIDA             1004972-92.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MAIANA DA SILVA VIANA                        0704144-97.2020.8.07.0003           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
MAIANA DA SILVA VIANA                        0704144-97.2020.8.07.0003           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
MAIANA DOS SANTOS SILVA                      8075337-74.2019.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MAIANA MACIEL SARMENTO GUSMAO                0047272-74.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MAIANA MACIEL SARMENTO GUSMAO                0047272-74.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MAIANE SANTANA DE JESUS PAZ                  0056066-21.2019.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MAIARA ALMEIDA FERREIRA                      0018343-76.2019.8.08.0035           CANCELLATION                      CIVIL COURT OF VILA VELHA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MAIARA GARCIA DE OLIVEIRA                    0311067-53.2018.8.24.0020           CANCELLATION                      CIVIL COURT OF CRICIÚMA                                      Yes              No               No
MAIARA RIOS DE OLIVEIRA                      1000204-92.2017.5.02.0020           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No




                                                                                                        707 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 828 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MAIARA TAMARA DA SILVA                    1016159-24.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MAIARA VELHO DE AGUIAR                    5010774-78.2019.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
MAICA MARCELI KOCH                        0020428-38.2017.5.04.0303            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE NOVO HAMBURGO - RS                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MAICO UENDEL MOZART MIGUEL                0001383-57.2020.8.05.0079            CANCELLATION                        CIVIL COURT OF EUNÁPOLIS                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MAICON COELHO GUARNIER                    5003104-19.2019.8.08.0011            CANCELLATION                        CIVIL COURT OF CACHOEIRO DE ITAPEMIRIM                       Yes              No               No
MAICON CRISTIAN DA SILVA RAMIRES          35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MAICON GONCALVES AGUIAR                   000.1312/2020                        CIVIL LITIGATION - REFUNDS          CIVIL COURT OF GUARULHOS                                     Yes              No               No
MAICON GONCALVES DOS SANTOS               0001548-98.2015.5.10.0012            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
                                                                               CIVIL LITIGATION - GENERAL
MAICON HAMES SUAVE                        0314848-92.2019.8.24.0038            LITIGATION - CIVIL                  CIVIL COURT OF JOINVILLE                                     Yes              No               No
MAICON KAERCHER JUSTINO                   0020932-76.2014.5.04.0003            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
MAICON LUIZ DOS SANTOS SOLPICIO           0012015-39.2017.5.15.0106            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MAICON MARQUES CAVALCANTE                 0700324-38.2020.8.02.0091            CANCELLATION                        CIVIL COURT OF MACEIÓ                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MAICON MARQUES CAVALCANTE                 0700324-38.2020.8.02.0091            CANCELLATION                        CIVIL COURT OF MACEIÓ                                        Yes              Yes              No
MAICON SOARES BATISTA                     0001497-19.2017.5.10.0012            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                               CIVIL LITIGATION - IMPROPER
MAICON TAVARES MIZAEL                     1003279-58.2019.8.26.0568            COLLECTION                          CIVIL COURT OF SÃO JOÃO DA BOA VISTA                         Yes              No               No

MAICON TOURNIER SERAFIM                      5004467-33.2020.8.24.0020           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CRICIÚMA                                        Yes              No               No

MAIDE DIANE DOS SANTOS MARCHESE              5005308-46.2019.8.24.0090           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
MAIK ERIMA DOS SANTOS                        0801536-06.2019.8.12.0012           COLLECTION                        CIVIL COURT OF IVINHEMA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MAIKA PEREIRA                                1073642-22.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MAIKEL DIAZ CASTRO                           0002019-90.2018.8.19.0212           IMPEDIMENT                        CIVIL COURT OF NITERÓI                                       Yes              No               No
MAIKO HENRIQUE FERNANDES BARROSO             0012550-77.2016.5.03.0092           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                        Yes              Yes              No
MAILA CRISTINA DE FREITAS                    1002041-49.2017.5.02.0711           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DA ZONA SUL                                Yes              No               No
MAILLA JORDANA CAVALCANTI CARNEIRO                                               CIVIL LITIGATION - FLIGHT
LEAO                                         0000980-36.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              Yes              No
MAILLA JORDANA CAVALCANTI CARNEIRO                                               CIVIL LITIGATION - FLIGHT
LEAO                                         0000980-36.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              Yes              No
MAILSON DARK RODRIGUES MENDONCA              1002222-08.2016.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MAIR JOSE DA GAMA                            1005710-05.2019.8.26.0297           CANCELLATION                      CIVIL COURT OF JALES                                         Yes              No               No
MAIRA ALVES RATIER CHACUR COSTA DA                                               CIVIL LITIGATION - FLIGHT
GRACA                                        0001704-39.2020.8.26.0037           CANCELLATION                      CIVIL COURT OF ARARAQUARA                                    Yes              Yes              No
MAIRA ALVES RATIER CHACUR COSTA DA                                               CIVIL LITIGATION - FLIGHT
GRACA                                        0001704-39.2020.8.26.0037           CANCELLATION                      CIVIL COURT OF ARARAQUARA                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MAIRA BIANCA BELEM TOMASONI                  0030544-54.2017.8.16.0001           CHANGE                            CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MAIRA CELINO SANT ANNA REGO                  0068980-83.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No



                                                                                                        708 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 829 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MAIRA CRISTINA RIBEIRO ANDRADE            0061249-75.2019.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No

MAIRA DANIEL ELIZIARIO                       1004043-52.2020.8.26.0554           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTO ANDRÉ                                     Yes              No               No

MAIRA DE CASTRO COURA CAMPANHA               7004294-93.2019.8.22.0010           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ROLIM DE MOURA                                Yes              No               No
MAIRA DE SOUZA                               5000358-98.2020.8.13.0434           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MONTE SIÃO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MAIRA GABRIELA FELTRIN MARTINEL              0039777-46.2019.8.16.0182           RESERVATION                       CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MAIRA MARTINS DOS SANTOS                     1003695-21.2019.8.26.0505           CANCELLATION                      CIVIL COURT OF RIBEIRÃO PIRES                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MAIRA MOURA DANTAS                           1001842-65.2020.8.26.0529           RESERVATION                       CIVIL COURT OF SANTANA DE PARNAÍBA                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MAIRA OLIVEIRA DOS SANTOS                    0011171-23.2020.8.08.0173           CANCELLATION                      CIVIL COURT OF CARIACICA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MAIRA REGINA DE CARVALHO                     1016596-95.2019.8.11.0001           CANCELLATION                      CIVIL COURT OF CUIABÁ                                        Yes              No               No

MAIRA ROCHA SANTOS                           0711408-29.2020.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                        Yes              No               No
MAIRA SOARES CAMACHO                         9000771-93.2020.8.21.0022           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF PELOTAS                                         Yes              No               No

MAIRA UEZ                                    0005132-63.2019.8.16.0030           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FOZ DO IGUAÇU                                 Yes              No               No
MAIS LINHAS AÉREAS S.A.                      0117185-03.2013.8.19.0001           CIVIL LITIGATION - COLLECTION     9ª VARA CÍVEL                                                Yes              No               No
MAISA CARVALHO DE SANTANA PRUDENCIO                                              CIVIL LITIGATION - FLIGHT
DA COSTA                                     0718130-41.2015.8.02.0001           OVERBOOKING                       CIVIL COURT OF MACEIÓ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MAISA DE SOUZA MELO CARRILHO                 7003732-77.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MAISA DE SOUZA MELO CARRILHO                 7003732-77.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No

MAISA EGIDIO DE SOUZA                        5004379-50.2019.8.13.0694           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TRÊS PONTAS                                   Yes              No               No
MAISA FERNANDA FELIZARDO                     1000664-50.2016.5.02.0720           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
MAISA FERREIRA REATI                         35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MAISA FERREIRA REATI                         35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MAISA MOTA LIMA                              8033716-97.2019.8.05.0001           OVERBOOKING                       CIVIL COURT OF SALVADOR                                      Yes              No               No

MAISA VIEIRA CALDEIRA DOS REIS               5200495-02.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
MAISE NATALIA SILVA DE PAULA                 00151/2020                          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                           Yes              No               No
MAISE NATALIA SILVA DE PAULA                 00050/2020                          CIVIL LITIGATION - SERVICE        CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                           Yes              No               No
MAISE NATALIA SILVA DE PAULA                 00151/2020                          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                           Yes              No               No

MAITE ATAIDE ADAM                            0040601-35.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              Yes              No

MAITE ATAIDE ADAM                            0040601-35.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MAITE MELISSA JACOBSEN                       0302649-98.2015.8.24.0031           CANCELLATION                    CIVIL COURT OF INDAIAL                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MAITE OLIVEIRA VILAS BOAS TEIXEIRA           0535147-85.2018.8.05.0001           OVERBOOKING                     CIVIL COURT OF SALVADOR                                        Yes              No               No



                                                                                                        709 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 830 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
MAITE RIBEIRO DE OLIVEIRA                  0020435-31.2017.8.08.0024            CANCELLATION                        CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MAIZA BIAZON DE OLIVEIRA                   1019947-22.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MAIZA BIAZON DE OLIVEIRA                   1019972-35.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MAIZE MARIA MAZIMINO LUIZ                  27.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MACEIÓ                                        Yes              No               No
MAK DELYS DOS SANTOS SOUSA                 0001560-26.2016.5.08.0015            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE BELÉM                                   Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MALLU PINHO LOPES                          5000271-98.2019.8.21.0097            CHANGE                              CIVIL COURT OF FLORES DA CUNHA                               Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MALTON ESTEVAO CORREA JUNIOR               0222096-92.2018.8.13.0701            CHANGE                              CIVIL COURT OF UBERABA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MANAYA KAUFMANN MOREIRA                    0211940-96.2019.8.05.0001            CHANGE                              CIVIL COURT OF SALVADOR                                      Yes              No               No
MANOEL AGOSTINHO DE LEMOS                  0838163-58.2019.8.14.0301            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELÉM                                         Yes              No               No
MANOEL ALBERTO NASCIMENTO REIS DE
AZEVEDO                                    7010170-22.2020.8.22.0001            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              No               No
MANOEL ALEXANDRE REIS FILHO                0000756-50.2020.8.05.0274            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VITÓRIA DA CONQUISTA                          Yes              No               No
MANOEL ALFREDO MACHADO                     32.009.001.XX-XXXXXXX                CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF VILA VELHA                                         Yes              No               No
MANOEL ALVES DE CASTRO                     5184978-82.2020.8.09.0007            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF ANÁPOLIS                                      Yes              No               No

MANOEL ALVES DE SOUSA                        7012756-32.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No

MANOEL ANTUNES PEREIRA                       5002329-02.2020.8.24.0018           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CHAPECÓ                                          Yes              Yes              No

MANOEL ANTUNES PEREIRA                       5002329-02.2020.8.24.0018           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CHAPECÓ                                          Yes              Yes              No
MANOEL APARECIDO DA SILVA JUNIOR             0011261-32.2019.5.15.0008           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MANOEL AUGUSTO DA CUNHA                      1004594-93.2019.8.11.0001           IMPEDIMENT                      CIVIL COURT OF CUIABÁ                                           Yes              No               No
                                                                                                                 TRIBUNAL REGIONAL DO TRABALHO DA 18ª REGIÃO -
MANOEL BARCELO DE SOUSA                      0011106-70.2013.5.18.0003           INDIVIDUAL LABOR CLAIM          GOIÂNIA                                                         Yes              Yes              No
MANOEL BASÃ-LIO DA SILVA NETO                0700997-16.2019.8.02.0075           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF MACEIÓ                                            Yes              No               No
MANOEL BAZILIO DA SILVA                      1000544-19.2020.5.02.0315           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              No               No
MANOEL BEZERRA SILVA                         1000595-16.2019.5.02.0719           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MANOEL CARLOS NERI DA SILVA                  7006444-40.2020.8.22.0001           CHANGE                          CIVIL COURT OF PORTO VELHO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MANOEL CARLOS NERI DA SILVA                  7006444-40.2020.8.22.0001           CHANGE                          CIVIL COURT OF PORTO VELHO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MANOEL CARLOS RIVAS FRANCO JUNIOR            0001626-64.2017.8.21.0142           CANCELLATION                    CIVIL COURT OF IGREJINHA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MANOEL CARLOS RIVAS FRANCO JUNIOR            0015126-67.2019.8.21.0001           CANCELLATION                    CIVIL COURT OF PORTO ALEGRE                                     Yes              No               No
MANOEL COSTA SANTOS                          0039475-47.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SALVADOR                                         Yes              No               No
MANOEL DA PAIXAO VIDAL FERREIRA              1001014-45.2019.5.02.0716           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                        Yes              No               No

MANOEL DA SILVA SANTOS                       0035555-79.2019.8.19.0205           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MANOEL DA SILVA TEIXEIRA NETO                0161093-90.2019.8.05.0001           RESERVATION                     CIVIL COURT OF SALVADOR                                         Yes              No               No

MANOEL DE JESUS XIMENES BEV DE OLIVEIRA 0000833-43.2017.5.11.0017                INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANUAS - AM                              Yes              Yes              No



                                                                                                         710 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 831 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MANOEL DE OLIVEIRA                        0001111-41.2019.5.17.0006            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MANOEL DE QUEIROZ                         0002350-31.2020.8.19.0203            CHANGE                              CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MANOEL DE QUEIROZ                         0002350-31.2020.8.19.0203            CHANGE                              CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
MANOEL EDINEY RODRIGUES DO                                                     CIVIL LITIGATION - FLIGHT
NASCIMENTO                                0625766-20.2020.8.04.0001            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              Yes              No
MANOEL EDINEY RODRIGUES DO                                                     CIVIL LITIGATION - FLIGHT
NASCIMENTO                                0625766-20.2020.8.04.0001            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              Yes              No

MANOEL ELIAS SAMPAIO NETO                    1008106-90.2020.8.26.0564           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO BERNARDO DO CAMPO                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MANOEL FERMIN                                7019026-72.2020.8.22.0001           CANCELLATION                    CIVIL COURT OF PORTO VELHO                                     Yes              No               No

MANOEL FERNANDES ALVES                       5000046-24.2019.8.08.0038           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NOVA VENÉCIA                                    Yes              No               No

MANOEL FERREIRA DA SILVA                     0010906-41.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                        Yes              No               No
MANOEL FERREIRA FREITAS                      0000203-72.2020.5.08.0014           INDIVIDUAL LABOR CLAIM            CEJUSC                                                       Yes              No               No
MANOEL FRANCISCO DA SILVA JUNIOR             0001107-86.2016.5.10.0011           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
MANOEL GODINHO DOS SANTOS                    0000749-90.2017.5.11.0001           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANUAS - AM                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MANOEL GOMES FILHO                           9005681-45.2019.8.21.0008           RESERVATION                       CIVIL COURT OF CANOAS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MANOEL GUILHERME FERNANDES DONAS             0703969-64.2020.8.07.0016           CHANGE                            CIVIL COURT OF BRASÍLIA                                      Yes              No               No

MANOEL HONORINO DE MENEZES FILHO             1018010-74.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

MANOEL JOAQUIM FERNANDES DE BARROS           0062622-39.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              No               No
MANOEL JORGE DE MORAIS JUNIOR                64/2020                             CIVIL LITIGATION - REFUNDS      CIVIL COURT OF NATAL                                           Yes              No               No

MANOEL JORGE NOBRE DO ESPIRITO SANTO         1072750-16.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

MANOEL JORGE NOBRE DO ESPIRITO SANTO         1072750-16.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MANOEL JOSE DOS SANTOS NETO                  8000206-45.2016.8.05.0148           RESERVATION                     CIVIL COURT OF LAJE                                            Yes              No               No

MANOEL LAU MARTINS                           0008320-59.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MANOEL LEAL BARRETO DANTAS NETO              0044177-36.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MANOEL LEAL BARRETO DANTAS NETO              0044177-36.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
MANOEL LUIZ DA SILVA NASCIMENTO              0021389-59.2016.5.04.0029           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
MANOEL LUIZ DA SILVA NASCIMENTO              0021884-32.2017.5.04.0009           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MANOEL MARIA NASCIMENTO BATISTA              7004102-56.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MANOEL MARQUES JUNIOR                        1034965-44.2019.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MANOEL MESSIAS BARBOZA GANGORRA              0000638-50.2016.8.15.0981           IMPEDIMENT                        CIVIL COURT OF QUEIMADAS                                     Yes              No               No




                                                                                                        711 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 832 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
MANOEL MESSIAS DE MENDONCA                 0037242-56.2019.8.25.0001            CHANGE                              CIVIL COURT OF ARACAJU                                       Yes              No               No
                                                                                CIVIL LITIGATION - SPECIAL
MANOEL MESSIAS SILVA DUARTE                0006582-81.2016.8.10.0040            PASSENGER                           CIVIL COURT OF IMPERATRIZ                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MANOEL MOREIRA ALEXANDRE FILHO             0003270-24.2020.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MANOEL MOREIRA ALEXANDRE FILHO             0003270-24.2020.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
MANOEL MUNIZ DE OLIVEIRA NETO              0000184-19.2020.8.05.0105            RESERVATION                         CIVIL COURT OF IPIAÚ                                         Yes              No               No
MANOEL PAULO DE ANDRADE                    0001602-38.2010.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MANOEL PEDRO DE CARVALHO                   0630817-04.2019.8.04.0015            OVERBOOKING                         CIVIL COURT OF MANAUS                                        Yes              No               No
MANOEL RIBEIRO DA CRUZ                     0000767-04.2018.5.10.0002            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MANOEL RIBEIRO DE ALMEIDA NETO             1000148-03.2020.8.26.0128            CANCELLATION                        CIVIL COURT OF CARDOSO                                       Yes              No               No
MANOEL ROBERTO DOS SANTOS                  0701684-75.2019.8.02.0080            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF MACEIÓ                                             Yes              No               No
MANOEL SILVESTRE DA SILVA FILHO            0000723-90.2017.5.21.0041            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE NATAL - RN                              Yes              Yes              No
MANOEL SILVESTRE DOS REIS DA CRUZ                                               CIVIL LITIGATION - TICKET /
BEZERRA                                    21.001.001.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
MANOEL SILVESTRE DOS REIS DA CRUZ                                               CIVIL LITIGATION - TICKET /
BEZERRA                                    21.001.001.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
MANOEL SOARES COSTA                        0001101-96.2018.5.22.0004            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MANOEL VICENTE DA SILVA                    1007186-56.2020.8.26.0002            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
MANOEL VICENTE DA SILVA                    1007186-56.2020.8.26.0002            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
MANOEL VICENTE FERREIRA FILHO              0800388-35.2019.8.20.5153            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SÃO JOSÉ DO CAMPESTRE                              Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MANOEL VICTOR DA SILVA NETO                0010348-14.2020.8.19.0021            CANCELLATION                        CIVIL COURT OF DUQUE DE CAXIAS                               Yes              No               No

MANOELA BARROS MACIEL                        0006146-59.2019.8.17.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MANOELA BRANDELLI RIBEIRO                    8042258-70.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MANOELA CAIADO DE MOURA                      0011611-79.2020.8.08.0347           OVERBOOKING                       CIVIL COURT OF VITÓRIA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MANOELA CAIADO DE MOURA                      0011611-79.2020.8.08.0347           OVERBOOKING                       CIVIL COURT OF VITÓRIA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MANOELA COSTA TEIXEIRA                       1010770-41.2019.8.26.0011           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No

MANOELA MACHADO PICARELLI DA SILVA           5001302-66.2019.8.21.0029           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SANTO ÂNGELO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MANOELA ROCHA SANTOS DA COSTA                0037162-16.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MANOELA ZIEBELL DE OLIVEIRA                  9010128-97.2019.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MANOELLA GOMES CAMPOS                        5006931-11.2020.8.24.0091           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
MANOELLA PEREIRA NEVES                       5002865-96.2019.8.13.0133           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CARANGOLA                                      Yes              No               No
MANRERU ALENCAR PEREIRA                      7008914-44.2020.8.22.0001           CIVIL LITIGATION - CARGO          CIVIL COURT OF PORTO VELHO                                    Yes              No               No
MANSERTEC - MANUTENCAO SERVICOS E                                                CIVIL LITIGATION - COMMERCIAL
TRANSPORTES LTDA - ME                        0114958-54.2018.8.05.0001           REPRESENTATIVE                    CIVIL COURT OF SALVADOR                                       Yes              No               No



                                                                                                         712 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 833 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

MANUEL ALEXANDRE CLARINDO DOS SANTOS 1001057-66.2015.5.02.0313                 INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
MANUEL ANTONIO NONATO FREIRE DE                                                CIVIL LITIGATION - FLIGHT
SOUZA RIBEIRO                        0634061-38.2019.8.04.0015                 CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              Yes              No
MANUEL ANTONIO NONATO FREIRE DE                                                CIVIL LITIGATION - FLIGHT
SOUZA RIBEIRO                        0634061-38.2019.8.04.0015                 CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              Yes              No

MANUEL NAZARENO FIRME                       5000958-07.2019.8.24.0125          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ITAPEMA                                           Yes              No               No

MANUEL RAFAEL CAMPOS                        5000049-90.2019.8.08.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF AFONSO CLÁUDIO                                 Yes              No               No
MANUEL RODRIGUES GARRIDO                    1001819-43.2015.5.02.0714          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MANUELA BOHNEN MENDES                       1027240-20.2019.8.26.0506          OVERBOOKING                        CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MANUELA CAMERA ARAUJO                       7020406-67.2019.8.22.0001          CHANGE                             CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MANUELA CRISTINA DE OLIVEIRA                5003212-05.2020.8.24.0064          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MANUELA DE NONI                             5005300-51.2020.8.24.0020          CHANGE                             CIVIL COURT OF CRICIÚMA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MANUELA DIAS DOS SANTOS                     0027354-20.2018.8.19.0210          OVERBOOKING                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MANUELA FREIRE GALVAO                       0209372-10.2019.8.05.0001          RESERVATION                        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MANUELA GONCALVES SEREJO                    0106560-84.2019.8.05.0001          CHANGE                             CIVIL COURT OF SALVADOR                                       Yes              No               No

MANUELA GONTIJO CAMPOS                      5183380-65.2019.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No

MANUELA ROSSI GEPP                          1044655-73.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MANUELA SILVA GOMES                         0711570-24.2020.8.07.0016          RESERVATION                     CIVIL COURT OF BRASÍLIA                                          Yes              No               No
MANUELA SILVA GOMES                         0703948-88.2020.8.07.0016          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BRASÍLIA                                          Yes              No               No

MANUELA SILVA GOMES                         0704945-71.2020.8.07.0016          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                          Yes              No               No

MANUELA SILVA GOMES                         0707565-56.2020.8.07.0016          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MANUELA SILVA GOMES                         0711570-24.2020.8.07.0016          RESERVATION                        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
MANUELA SOUZA COSTA FRAGOSO                 0035599-75.2019.8.05.0080          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MANUELA TERESA NOGUEIRA MARQUES             0016585-88.2019.8.18.0001          RESERVATION                        CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MANUELLA COSTA SANTOS PEREIRA               0025431-41.2019.8.19.0042          CANCELLATION                       CIVIL COURT OF PETRÓPOLIS                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MANUELLA DANTAS ARAGON                      1041195-05.2019.8.26.0576          OVERBOOKING                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MANUELLA DE MELLO PEREIRA                   0701662-40.2020.8.07.0016          CHANGE                             CIVIL COURT OF BRASÍLIA                                       Yes              No               No
MANUELLA LIMA PEREZ VILLAR                  0701752-89.2019.8.02.0091          CIVIL LITIGATION - SERVICE         CIVIL COURT OF MACEIÓ                                         Yes              No               No

MANUELLA MARINHO GOMES                      1006276-29.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No



                                                                                                       713 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 834 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TICKET /
MANUELLA SANTANA OLIVEIRA                 1006211-92.2019.8.26.0576            RESERVATION                         CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
MANUELLA SARRAFF LEITE                    0035189-17.2019.8.03.0001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF MACAPÁ                                             Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MANUELLA STEYCE MARTINS ANDRADE           5000125-11.2018.8.13.0713            CANCELLATION                        CIVIL COURT OF VIÇOSA                                        Yes              No               No
MAPFRE SEGUROS GERAIS S.A.                1002088-40.2019.8.26.0224            CIVIL LITIGATION - CARGO            CIVIL COURT OF GUARULHOS                                     Yes              No               No
MAPFRE SEGUROS GERAIS S/A                 1017407-08.2014.8.26.0003            CIVIL LITIGATION - CARGO            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MAPFRE SEGUROS GERAIS S/A                 1004407-04.2015.8.268203;.0003 CIVIL LITIGATION - CARGO                  CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MAPFRE SEGUROS GERAIS S/A                 1029002-78.2018.8.26.0224            CIVIL LITIGATION - CARGO            CIVIL COURT OF GUARULHOS                                     Yes              No               No
MAPFRE VERA CRUZ SEGURADORA S/A           0025824-98.2013.8.26.0003            CIVIL LITIGATION - CARGO            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MAPFRE VERA CRUZ SEGURADORA S/A           1002704-38.2015.8.26.0003            CIVIL LITIGATION - CARGO            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MAPFRE VERA CRUZ SEGURADORA S/A           1002542-43.2015.8.26.0003            CIVIL LITIGATION - CARGO            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARA CONCEICAO MARTINS DOS SANTOS
MONTENEGRO                                1002210-61.2020.8.26.0016            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
MARA DE SOUZA SANTOS                      0011351-54.2020.8.05.0001            IMPEDIMENT                          CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - BOARDING
MARA DE SOUZA SANTOS                      0011351-54.2020.8.05.0001            IMPEDIMENT                          CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARA FERNANDA GOMES DA SILVA              7048030-91.2019.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
MARA JOSEFINA RIBEIRO BORGES              0005227-96.2019.8.16.0029            IMPEDIMENT                          CIVIL COURT OF COLOMBO                                       Yes              No               No
                                                                               CIVIL LITIGATION - PRE-
MARA JUDITE MARINHA DOS SANTOS            1222020                              REGISTRATION                        CIVIL COURT OF TIMON                                         Yes              No               No
MARA LIMA DE ALMEIDA                      0046677-75.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No
MARA LUCIA GUTZ GROH                      0500832-55.2013.8.24.0008            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BLUMENAU                                      Yes              No               No
MARA LUCIA POLO KRUGER DALMEIDA           0048644-28.2019.8.16.0182            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CURITIBA                                           Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARA REGINA ARAUJO DIAS                   1011678-36.2019.8.26.0161            CANCELLATION                        CIVIL COURT OF DIADEMA                                       Yes              No               No

MARA REGINA MATTOS DO PACO                   0004742-23.2020.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARA ROSANI CORDOVA DE ALENCASTRO            5003625-94.2020.8.21.0001           CHANGE                          CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No

MARA SILVIA ZIMMERMANN                       0801910-12.2020.8.12.0101           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF DOURADOS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARAISA FERREIRA DOS SANTOS                  0000985-52.2020.8.26.0362           RESERVATION                       CIVIL COURT OF MOGI GUAÇU                                    Yes              No               No
MARAISA SERRAO PEREIRA                       1006825-50.2019.8.26.0624           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF TATUÍ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCEL ALEXANDRE KRIEGL                      0010366-21.2020.8.16.0182           CHANGE                            CIVIL COURT OF CURITIBA                                      Yes              No               No

MARCEL CAMPOS FIORIO                         5000372-31.2020.8.08.0011           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CACHOEIRO DE ITAPEMIRIM                         Yes              Yes              No

MARCEL CAMPOS FIORIO                         5000372-31.2020.8.08.0011           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CACHOEIRO DE ITAPEMIRIM                         Yes              Yes              No

MARCEL CARDOSO FERREIRA DE SOUZA             5019935-31.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              Yes              No

MARCEL CARDOSO FERREIRA DE SOUZA             5019935-31.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCEL DE SOUZA FLORIANO                     0015098-22.2020.8.19.0001           CANCELLATION                    CIVIL COURT OF RIO DE JANEIRO                                  Yes              Yes              No



                                                                                                        714 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 835 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MARCEL DE SOUZA FLORIANO                  0015098-22.2020.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARCEL FELIPE ZILBERMAN                   0139694-15.2019.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

MARCEL FIGUEIREDO FONTES                     0020186-31.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCEL GUARDA BREVIGLIERI                    1001688-35.2020.8.26.0533           CANCELLATION                    CIVIL COURT OF SANTA BÁRBARA D OESTE                           Yes              No               No
MARCEL HENRIQUE ARCURI                       1001078-08.2020.8.26.0003           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO PAULO                                       Yes              No               No

MARCEL JUZIUK HAZAN                          1130232-16.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

MARCEL NAVARRA DE ANDRADE                    0000620-55.2020.8.19.0212           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NITERÓI                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCEL NAZARI DA CUNHA                       1019675-52.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
MARCEL PEDRO DOS SANTOS BELOTTO              1001458-12.2020.8.26.0268           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF ITAPECERICA DA SERRA                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCEL PEDRO DOS SANTOS BELOTTO              1001502-31.2020.8.26.0268           CANCELLATION                      CIVIL COURT OF ITAPECERICA DA SERRA                          Yes              Yes              No
MARCEL PEDRO DOS SANTOS BELOTTO              1001458-12.2020.8.26.0268           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF ITAPECERICA DA SERRA                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCEL PEDRO DOS SANTOS BELOTTO              1001502-31.2020.8.26.0268           CANCELLATION                      CIVIL COURT OF ITAPECERICA DA SERRA                          Yes              Yes              No
MARCEL PEIXOTO TONI                          1001324-72.2019.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCEL RODRIGUES                             1002032-57.2016.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

MARCEL RUSCHEL STURMER                       0046922-76.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
MARCEL SERRA DE OLIVEIRA                     0000119-68.2020.5.08.0015           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCEL VIANA FEIJO                           1000625-37.2017.5.02.0035           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
MARCEL VICTORIANO VILAS BOAS                 0012338-47.2017.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARCELA ALMEIDA NOVO                         0604104-97.2020.8.04.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                        Yes              Yes              No
MARCELA ALMEIDA NOVO                         0604104-97.2020.8.04.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                        Yes              Yes              No
MARCELA ALVIM MOURA FERNANDES                5028173-39.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

MARCELA APARECIDA DE SOUZA SIQUEIRA          5000394-12.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
MARCELA BALIEIRO                             1000136-36.2017.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARCELA BAPTISTA ENCINAS                     1011355-20.2019.8.26.0003           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCELA BARNETT ZAGHE                        0808741-22.2019.8.12.0001           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARCELA CABRAL DA SILVA                      0038289-28.2019.8.17.8201           RESERVATION                       CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
MARCELA CAMPOS ESTEVES                       0008364-62.2019.8.05.0039           COLLECTION                        CIVIL COURT OF CAMAÇARI                                      Yes              No               No
MARCELA CAPEL SILVA                          1000541-70.2020.8.26.0404           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ORLÂNDIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCELA COSTA SANTOS                         0052291-95.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
MARCELA CRISTINA DA SILVA                    0000354-75.2019.8.17.2470           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CARPINA                                       Yes              No               No
MARCELA D?LIA ELENA RAMIREZ DE VOJTA         0013731-55.2014.8.14.0051           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTARÉM                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCELA DA SILVA FREITAS                     0240009-85.2018.8.19.0001           OVERBOOKING                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No




                                                                                                        715 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 836 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MARCELA DA SILVA HAUBERT                  1009006-78.2018.8.11.0041            CANCELLATION                        CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MARCELA DA SILVA MORAES                   0333105-23.2019.8.19.0001            RESERVATION                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MARCELA DA SILVA SEGALLA                  1010676-51.2019.8.26.0510            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO CLARO                                     Yes              No               No
MARCELA ELISA JACOB DE PAULA              0738714-07.2019.8.07.0016            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MARCELA FREITAS COSTA                     0760640-44.2019.8.07.0016            RESERVATION                         CIVIL COURT OF BRASÍLIA                                      Yes              No               No
MARCELA GAMBARO DA SILVA DO                                                    CIVIL LITIGATION - FLIGHT
NASCIMENTO                                1028242-37.2019.8.26.0114            CANCELLATION                        CIVIL COURT OF CAMPINAS                                      Yes              No               No
MARCELA LACERDA DE CASTRO                 0021928-91.2018.8.13.0372            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF LAGOA DA PRATA                                     Yes              No               No
MARCELA MARA DA COSTA NEVES               0010270-30.2017.5.15.0104            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE TANABI                                  Yes              No               No

MARCELA MARIA LOPES MIZUGUCHI                1052080-54.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARCELA MARIA PEREIRA AMARAL NOVAIS          0121264-38.2018.8.13.0188           RESERVATION                     CIVIL COURT OF NOVA LIMA                                       Yes              No               No

MARCELA MARIA SAEZ CASTELLOES MENEZES 5004052-15.2018.8.13.0024                  CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

MARCELA MEDEIROS QUEIROZ FRANCO              0812244-52.2018.8.23.0010           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BOA VISTA                                     Yes              No               No
MARCELA MONTENEGRO SILVA                     0709842-65.2019.8.02.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MACEIÓ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCELA MONTENEGRO SILVA                     0710706-06.2019.8.02.0001           CHANGE                            CIVIL COURT OF MACEIÓ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCELA MORIELO GRATIVOL                     0004545-65.2020.8.19.0210           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCELA NATALIA OLIVEIRA DA SILVA            1060756-88.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No

MARCELA NUNES MALAGOLI                       5028486-97.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
MARCELA OLIVEIRA DE MEDEIROS                 0101613-35.2016.5.01.0039           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
MARCELA REMILE FERREIRA MARQUES DE                                               CIVIL LITIGATION - FLIGHT
GOIS                                         0176868-48.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCELA REZENDE FRANCO                       0003337-86.2020.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCELA REZENDE FRANCO                       0003335-19.2020.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCELA REZENDE FRANCO                       0003337-86.2020.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCELA RUBIA GOMES PEIXOTO                  8043164-29.2019.8.11.0001           CANCELLATION                      CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCELA RUFINO TOAZZA                        1074373-18.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No

MARCELA SANTANA CESTARI                      1002683-16.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                           Yes              No               No

MARCELA SOARES SOUTO ALVES MENINO            0062346-13.2019.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                          Yes              Yes              No

MARCELA SOARES SOUTO ALVES MENINO            0062346-13.2019.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCELA VASCONCELLOS SILVA                   0832381-11.2019.8.10.0001           CANCELLATION                    CIVIL COURT OF SÃO LUÍS                                        Yes              No               No



                                                                                                        716 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 837 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

MARCELA ZENI GOBEL                          1018357-10.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARCELE DAS NEVES DIAS                      0100360-56.2017.5.01.0013          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
MARCELE STINGLIN DE ARAUJO TERRA            0004852-87.2020.8.16.0182          CIVIL LITIGATION - SERVICE         CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELIE COMACCIO DOS REIS OLIVEIRA         0711466-32.2020.8.07.0016          CHANGE                             CIVIL COURT OF BRASÍLIA                                       Yes              No               No
MARCELINO SILVA DOS SANTOS FILHO            35.001.002.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARCELINO SILVA DOS SANTOS FILHO            35.001.002.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARCELIO MENDES LEAL                        1002286-76.2016.5.02.0717          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELLA CAMPOS GAVASSO                     1001809-10.2020.8.26.0001          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELLA CRISTINA ALVES SOARES              0051943-63.2019.8.19.0203          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELLA CRISTINA ALVES SOARES              0051943-63.2019.8.19.0203          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELLA DE ALMEIDA CANTO                   0876008-61.2018.8.14.0301          CANCELLATION                       CIVIL COURT OF BELÉM                                          Yes              No               No

MARCELLA DIETRICH BREUER SOBRAL             0030147-98.2019.8.19.0208          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELLA GODINHO DA SILVEIRA DIAZ           0039844-43.2019.8.19.0209          CHANGE                          CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
MARCELLA GURGEL DO AMARAL VALENTE                                              CIVIL LITIGATION - TICKET /
DOLABELLA                                   0013208-24.2020.8.19.0203          RESERVATION                     CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No

MARCELLA LANA STARLING                      1005863-16.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARCELLA LEDO MARTINS COSTA                 35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARCELLA MITTELSTAEDT SOARES                                                   CIVIL LITIGATION - FLIGHT
RIBENBOIM                                   0132443-43.2019.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MARCELLA REGINA GANHO SOUZA                 0048827-96.2019.8.16.0182          RESERVATION                        CIVIL COURT OF CURITIBA                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
MARCELLA REGINA GANHO SOUZA                 0048827-96.2019.8.16.0182          RESERVATION                        CIVIL COURT OF CURITIBA                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELLA RIBEIRO DA CUNHA PEIXOTO           5108897-98.2018.8.13.0024          CHANGE                             CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELLA TAVARES MENDONCA                   1068222-36.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELLA TAVARES MENDONCA                   1068222-36.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELLE CONCEICAO BRAGA DA MOTTA           0069145-74.2019.8.19.0002          CANCELLATION                       CIVIL COURT OF NITERÓI                                        Yes              No               No
MARCELLE CRISTINA OLIVEIRA DE ABREU
FRANCA                                      1001832-08.2020.8.26.0016          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELLE DE PAULA RIBEIRO                   1004831-70.2020.8.26.0003          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                         Yes              No               No

MARCELLE JARDIM VERISSIMO                   5021997-44.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No
MARCELLE REGIANE NUNES                      0010877-19.2018.5.03.0144          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              No               No

MARCELLE RIBEIRO DE ALENCAR                 0009259-60.2020.8.05.0080          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FEIRA DE SANTANA                                  Yes              No               No




                                                                                                       717 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 838 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MARCELLE SOARES RODARTE NEVES             5036378-57.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
MARCELLE TAVARES RATAMERO DA SILVA
SZENBERG                                  1017125-91.2019.8.26.0003            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MARCELLI ROSA RODRIGUES SANTOS            7004244-60.2020.8.22.0001            RESERVATION                         CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELLIN MACEDO DE MEDEIROS              7034109-65.2019.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MARCELLO ALMEIDA DE OLIVEIRA              0073775-58.2018.8.16.0014            RESERVATION                         CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELLO BENEDICTIS DE CAMPOS NETO        0036795-89.2020.8.05.0001            OVERBOOKING                         CIVIL COURT OF SALVADOR                                      Yes              No               No
MARCELLO DE PADUA DEKLEVA SILVA           0101369-90.2016.5.01.0012            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
MARCELLO DE PADUA DEKLEVA SILVA           0100261-89.2017.5.01.0012            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No

MARCELLO DE SOUZA VIZEU FERREIRA             0014573-12.2019.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCELLO FRAZÃO PEREIRA                      0023007-47.2019.4.01.3700           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
MARCELLO GIMENEZ                             1005292-61.2019.8.26.0008           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCELLO GOMES DOS SANTOS                    0011327-39.2015.5.01.0041           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MARCELLO LEITE BRAGA                         0004190-94.2020.8.16.0030           RESERVATION                       CIVIL COURT OF FOZ DO IGUAÇU                                 Yes              No               No
MARCELLO RABELLO FERREIRA                    0101260-26.2017.5.01.0082           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - PRE-
MARCELLUS DEL NERO BRINKMANN                 5018973-13.2019.8.24.0064           REGISTRATION                      CIVIL COURT OF SÃO JOSÉ                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARCELLY CAROLINE PIRES FERNANDES            0001409-31.2020.8.16.0182           RESERVATION                       CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MARCELLY SILVA MOREIRA                       0030172-24.2019.8.13.0194           IMPEDIMENT                        CIVIL COURT OF CORONEL FABRICIANO                            Yes              No               No

MARCELLYE CRISTINE RODRIGUES MIRANDA         1016451-82.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              Yes              No

MARCELLYE CRISTINE RODRIGUES MIRANDA         1016451-82.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
MARCELO ABELLEIRA SOUZA                      0046184-98.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARCELO ADOLFO RODRIGUES                     0007299-09.2020.8.16.0001           RESERVATION                       CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARCELO ADOLFO RODRIGUES                     0007299-09.2020.8.16.0001           RESERVATION                       CIVIL COURT OF CURITIBA                                      Yes              No               No
MARCELO ADRIANO DA SILVA E SOUZA             42.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
MARCELO ADRIANO DOS PASSOS E LIMA            0000583-14.2012.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               No               Yes              Yes
                                                                                 CIVIL LITIGATION - TICKET /
MARCELO AKIO AKAMATSU                        1003879-81.2020.8.26.0071           RESERVATION                       CIVIL COURT OF BAURU                                         Yes              No               No
MARCELO ALBANO MORET SIMOES                                                      CIVIL LITIGATION - FLIGHT
GONCALVES                                    0023235-80.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
MARCELO ALENCAR SILVA                        1000860-24.2014.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCELO ALEXANDER COUTO FERREIRA             5064965-31.2016.8.13.0024           CHANGE                            CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCELO ALOTA OKUMA                          1002890-80.2019.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No




                                                                                                        718 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 839 of 1306
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                              SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                          Status of Case   Status of Case   Status of Case
                                                                                                                                                                            (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                              CIVIL LITIGATION - TICKET /
MARCELO ALVARENGA SOARES                 5008886-85.2019.8.13.0134            RESERVATION                         CIVIL COURT OF CARATINGA                                     Yes              No               No
                                                                              CIVIL LITIGATION - TICKET /
MARCELO ALVARO TEZELI                    0804565-27.2020.8.12.0110            RESERVATION                         CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
MARCELO ALVES DA SILVA                   0101218-57.2019.5.01.0065            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCELO ALVES DE OLIVEIRA                0000415-81.2014.5.02.0043            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
MARCELO ALVES DE OLIVEIRA                1000242-74.2017.5.02.0709            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
MARCELO ALVES DOS SANTOS                 0701157-76.2020.8.07.0007            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                              CIVIL LITIGATION - TICKET /
MARCELO ALVES MENDES                     0011469-34.2018.8.13.0209            RESERVATION                         CIVIL COURT OF CURVELO                                       Yes              No               No
                                                                              CIVIL LITIGATION - FLIGHT
MARCELO AMARAL ALVES DO VALLE            7018303-24.2018.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No

MARCELO ANDRE BARROS DE SOUSA                0800250-31.2020.8.10.0006          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARCELO ANDRE DE OLIVEIRA REGO               0712739-46.2020.8.07.0016          CHANGE                            CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARCELO ANTONIEVICZ MORAIS                   0008465-18.2020.8.16.0182          OVERBOOKING                       CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
MARCELO ANTONIO LORA                         0010914-23.2018.8.21.0038          COLLECTION                        CIVIL COURT OF VACARIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARCELO ANTUNES MACIEL DE ALMEIDA            5034844-78.2020.8.13.0024          CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
MARCELO ANUNCIACAO JACULLI                   35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCELO ANUNCIACAO JACULLI                   35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARCELO APARECIDO CANDIDO                    7047202-95.2019.8.22.0001          CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MARCELO APARECIDO CANDIDO                    7047202-95.2019.8.22.0001          CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
MARCELO APARECIDO PIZZAIA                    0011265-28.2019.5.15.0151          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCELO APARECIDO VIEIRA                     0010984-81.2017.5.15.0106          INDIVIDUAL LABOR CLAIM            VARA DO TRABALHO DE SÃO CARLOS                               Yes              Yes              No
MARCELO ARAUJO MENDES                        0000657-12.2017.5.10.0011          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MARCELO ARAUJO OLIVEIRA                      0000580-02.2020.8.05.0103          CANCELLATION                      CIVIL COURT OF ILHÉUS                                        Yes              No               No

MARCELO ARGOLO DOS SANTOS                    7014223-80.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARCELO ARRUDA STELLA FILHO                  0308026-58.2017.8.24.0038          CANCELLATION                    CIVIL COURT OF JOINVILLE                                       Yes              No               No

MARCELO AUGUSTO CAVALCANTE DE SOUZA 0800068-21.2020.8.18.0136                   CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF TERESINA                                      Yes              No               No
MARCELO AUGUSTO DA SILVA            0064907-28.2017.8.16.0014                   CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
MARCELO AUGUSTO DA SILVA                     0034644-42.2019.8.16.0014          LITIGATION - CIVIL                CIVIL COURT OF LONDRINA                                      Yes              No               No

MARCELO AUGUSTO DE AQUINO COTRIM             1001551-17.2020.8.11.0001          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARCELO AUGUSTO DE FREITAS PINTO             1000964-47.2020.8.26.0269          CANCELLATION                      CIVIL COURT OF ITAPETININGA                                  Yes              No               No
MARCELO AUGUSTO PARADELA HERMES              0801464-68.2019.8.14.0301          CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF BELÉM                                         Yes              No               No
MARCELO BARBOSA ARAUJO                       0220350-46.2019.8.05.0001          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                      Yes              No               No

MARCELO BARBOSA DE MEDEIROS                  0829744-37.2019.8.20.5004          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                           Yes              No               No



                                                                                                        719 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 840 of 1306
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                              SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                          Status of Case   Status of Case   Status of Case
                                                                                                                                                                            (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MARCELO BESERRA DA SILVA                 1001682-67.2019.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARCELO BORRIELLO FONSECA                1000093-46.2020.5.02.0718            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                              CIVIL LITIGATION - FLIGHT
MARCELO BRAVO LLORENTE                   0013287-50.2020.8.16.0182            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              Yes              No
                                                                              CIVIL LITIGATION - FLIGHT
MARCELO BRAVO LLORENTE                   0013287-50.2020.8.16.0182            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              Yes              No

MARCELO CAETANO VACCHIANO                    1040627-59.2019.8.11.0041          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                          Yes              No               No

MARCELO CALAES PIMENTEL                      0011782-24.2020.8.08.0545          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VILA VELHA                                    Yes              No               No
MARCELO CALAES PIMENTEL                      0012824-23.2020.8.08.0347          CIVIL LITIGATION - SERVICE        CIVIL COURT OF VITÓRIA                                       Yes              No               No
MARCELO CAMILLO DE ALMEIDA CASTRO            0000116-35.2020.8.19.0055          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PEDRO DA ALDEIA                           Yes              Yes              No
MARCELO CAMILLO DE ALMEIDA CASTRO            0000116-35.2020.8.19.0055          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PEDRO DA ALDEIA                           Yes              Yes              No

MARCELO CAMPOS ANTUNES                       0015182-80.2019.8.08.0545          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VILA VELHA                                      Yes              No               No

MARCELO CANABRAVA DE ANDRADE                 5201969-08.2019.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No

MARCELO CANO FURTADO DE MENDONCA             1009864-44.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - SEAT
MARCELO CARDIM DE QUEIROZ GUIMARAES 0002132-81.2020.8.26.0114                   COMFORT                           CIVIL COURT OF CAMPINAS                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARCELO CARNEIRO LEAO FILHO                  5001446-30.2020.8.24.0091          CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MARCELO CARNEIRO LEAO FILHO                  5001446-30.2020.8.24.0091          CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MARCELO CARVALHO DE BARROS                   0000908-80.2020.8.17.8223          CHANGE                            CIVIL COURT OF OLINDA                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARCELO CARVALHO DE DEUS                     1008421-82.2020.8.26.0576          CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                CIVIL LITIGATION - ACCIDENT /
MARCELO CARVALHO DO NASCIMENTO               5141657-93.2019.8.09.0051          INCIDENT                          CIVIL COURT OF GOIÂNIA                                       Yes              No               No

MARCELO CASSOLA MOREIRA                      1000859-77.2020.8.26.0008          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARCELO CASTELI BONINI                       1000173-80.2020.8.26.0236          CANCELLATION                    CIVIL COURT OF IBITINGA                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARCELO CAVALCANTE BARROS                    0710971-85.2020.8.07.0016          CANCELLATION                    CIVIL COURT OF BRASÍLIA                                        Yes              No               No

MARCELO CESAR PUGLIESI LOIACO                1001648-37.2020.8.26.0506          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIBEIRÃO PRETO                                  Yes              No               No

MARCELO CESAR PUGLIESI LOIACO                1000440-36.2020.8.26.0597          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SERTÃOZINHO                                   Yes              No               No
MARCELO CEZAR                                1000729-93.2016.5.02.0704          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MARCELO CHAVES CURY                          0001262-39.2020.8.26.0016          CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCELO CHAVES DE SOUSA                      0000233-32.2020.5.10.0021          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCELO CHAVES DE SOUSA                      0000234-17.2020.5.10.0021          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCELO CHAVES DE SOUSA                      0000235-02.2020.5.10.0021          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MARCELO CIPULLO MELANI                       1014678-02.2020.8.26.0002          RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No




                                                                                                        720 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 841 of 1306
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                              SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                          Status of Case   Status of Case   Status of Case
                                                                                                                                                                            (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                              CIVIL LITIGATION - TICKET /
MARCELO CIPULLO MELANI                   1014678-02.2020.8.26.0002            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                              CIVIL LITIGATION - FLIGHT
MARCELO COELHO DE SOUZA                  5042606-85.2019.8.13.0702            CANCELLATION                        CIVIL COURT OF UBERLÂNDIA                                    Yes              Yes              No
                                                                              CIVIL LITIGATION - FLIGHT
MARCELO COELHO DE SOUZA                  5042606-85.2019.8.13.0702            CANCELLATION                        CIVIL COURT OF UBERLÂNDIA                                    Yes              Yes              No
MARCELO COSENDEY TAVARES                 0100211-80.2016.5.01.0050            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
                                                                              CIVIL LITIGATION - FLIGHT
MARCELO COSTA FLEURY                     5000381-37.2020.8.13.0016            CANCELLATION                        CIVIL COURT OF ALFENAS                                       Yes              No               No
                                                                              CIVIL LITIGATION - BOARDING
MARCELO CRISTE                           5000068-95.2019.8.08.0066            IMPEDIMENT                          CIVIL COURT OF MARILÂNDIA                                    Yes              No               No
MARCELO CURADO CUNHA                     0000072-22.2020.5.10.0021            INDIVIDUAL LABOR CLAIM              CEJUSC                                                       Yes              No               No
MARCELO CURADO CUNHA                     0000074-89.2020.5.10.0021            INDIVIDUAL LABOR CLAIM              CEJUSC                                                       Yes              No               No
MARCELO CURADO CUNHA                     0000073-07.2020.5.10.0021            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCELO DA COSTA BATISTA                 1000180-11.2020.5.02.0715            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
MARCELO DA COSTA FREITAS                 0020046-48.2017.5.04.0011            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
                                                                              CIVIL LITIGATION - FLIGHT
MARCELO DA CRUZ TRIGUEIRO                5095033-56.2019.8.13.0024            OVERBOOKING                         CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
MARCELO DA SILVA                         0101110-11.2019.5.01.0006            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCELO DA SILVA                         0001030-13.2016.5.20.0007            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE ARACAJÚ                                 Yes              Yes              No
MARCELO DA SILVA FRIKEL                  0631813-02.2019.8.04.0015            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF MANAUS                                             Yes              Yes              No
MARCELO DA SILVA FRIKEL                  0631813-02.2019.8.04.0015            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF MANAUS                                             Yes              Yes              No
                                                                              CIVIL LITIGATION - FLIGHT
MARCELO DA SILVA GALVEAS OLIVEIRA        0012791-21.2020.8.08.0545            CHANGE                              CIVIL COURT OF VILA VELHA                                    Yes              No               No
                                                                              CIVIL LITIGATION - GENERAL
MARCELO DA SILVA GALVEAS OLIVEIRA        0011786-95.2019.8.08.0545            LITIGATION - CIVIL                  CIVIL COURT OF VILA VELHA                                    Yes              No               No
MARCELO DA SILVA LUCAS                   0001661-42.2017.5.11.0016            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARCELO DA SILVA OLIVEIRA                2020-02-0200                         CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MANAUS                                        Yes              No               No
MARCELO DA SILVA PINHEIRO                1002164-67.2014.5.02.0318            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
MARCELO DA SILVA RIBEIRO                 5722344-97.2019.8.09.0051            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
MARCELO DE ANDRADE CARLOS                0001852-20.2012.5.02.0079            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                              CIVIL LITIGATION - FLIGHT
MARCELO DE ARAUJO LEAL FERREIRA          0706984-23.2019.8.07.0001            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No

MARCELO DE AVILA CHAVES                      5003445-31.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
MARCELO DE CASTRO PEREIRA DA SILVA           1013055-97.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCELO DE FARIAS VIANA                      0100874-76.2017.5.01.0023          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARCELO DE FARIAS VIANA                      0100365-48.2017.5.01.0023          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARCELO DE FARIAS VIANA                      0100773-73.2016.5.01.0023          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
MARCELO DE FREITAS BRITO                     0046607-58.2020.8.05.0001          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                      Yes              No               No
MARCELO DE JESUS BIZERRA                     0001520-98.2010.5.02.0313          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARCELO DE LEMOS BENTES                      0011525-11.2018.5.15.0129          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCELO DE MATTOS MACHADO                    5001637-59.2020.8.24.0064          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO JOSÉ                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARCELO DE OLIVEIRA PASSARIM                 1002659-61.2020.8.26.0002          CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No

MARCELO DE PAIVA SILVA                       0800094-71.2020.8.15.0081          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BANANEIRAS                                      Yes              No               No
MARCELO DE SOUZA SILVA                       1000107-54.2017.5.02.0065          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MARCELO DEMONER MASSAD                       0012750-66.2020.8.08.0347          CANCELLATION                    CIVIL COURT OF VITÓRIA                                         Yes              No               No



                                                                                                        721 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 842 of 1306
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                              SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                          Status of Case   Status of Case   Status of Case
                                                                                                                                                                            (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MARCELO DEYVISON DE SOUSA LEITE          0001397-93.2018.5.07.0018            INDIVIDUAL LABOR CLAIM              TRIBUNAL REGIONAL DO TRABALHO DA 07ª REGIÃO                  Yes              Yes              No
MARCELO DIAS DA SILVA                    0000454-57.2019.5.09.0965            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCELO DIAS FERNANDES                   1014528-45.2020.8.26.0576            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
MARCELO DIAS FERNANDES                   1014528-45.2020.8.26.0576            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
MARCELO DIAS FERREIRA                    0055075-11.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              Yes              No
MARCELO DIAS FERREIRA                    0039850-48.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No
MARCELO DIAS FERREIRA                    0059996-13.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No
MARCELO DIAS FERREIRA                    0055075-11.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              Yes              No
MARCELO DIOGENES GALVAO                  0002525-05.2013.5.02.0038            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                              CIVIL LITIGATION - TICKET /
MARCELO DO CARMO                         1001222-82.2020.8.26.0099            RESERVATION                         CIVIL COURT OF BRAGANÇA PAULISTA                             Yes              No               No
MARCELO DO NASCIMENTO AMORIM             0000434-60.2020.5.10.0009            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCELO DO NASCIMENTO AMORIM             0000160-42.2019.5.10.0006            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

MARCELO DONIZETE BERTI                       1000827-45.2020.8.11.0055          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TANGARÁ DA SERRA                              Yes              No               No
MARCELO DOS ANJOS GALHARDO                   0010180-93.2019.5.15.0090          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARCELO DOS SANTOS PEREIRA                   0001095-96.2016.5.10.0003          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
MARCELO DOS SANTOS RODRIGUES                 1000570-52.2017.5.02.0014          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
MARCELO DOS SANTOS RODRIGUES                 1000015-72.2017.5.02.0713          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MARCELO DOS SANTOS SANTANA                   0012280-38.2019.8.13.0183          CANCELLATION                      CIVIL COURT OF CONSELHEIRO LAFAIETE                          Yes              No               No
MARCELO DUARTE                               5001681-81.2019.8.24.0139          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
MARCELO DUARTE BICCA                         9001154-92.2019.8.21.3001          LITIGATION - CIVIL                CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MARCELO EDUARDO PERES                        35.001.003.XX-XXXXXXX              RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MARCELO EDUARDO PERES                        35.001.003.XX-XXXXXXX              RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARCELO EDUARDO SAMPAIO                      1022053-88.2019.8.26.0002          CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No

MARCELO FELIX DOS SANTOS                     7001321-49.2020.8.22.0005          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JI-PARANÁ                                     Yes              No               No
MARCELO FERNANDES                            0001662-54.2017.5.09.0122          INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE SÃO JOSÉ DOS PINHAIS                  Yes              No               No
MARCELO FERNANDES AUGUSTO JUNIOR             0842824-89.2017.8.10.0001          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
MARCELO FERNANDES AUGUSTO JUNIOR             0842824-89.2017.8.10.0001          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
MARCELO FERNANDES DE ARRUDA                  0567736-33.2018.8.05.0001          LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARCELO FERNANDES DE ARRUDA                  0019740-32.2018.8.08.0545          CHANGE                            CIVIL COURT OF VILA VELHA                                    Yes              No               No
MARCELO FERNANDES DE OLIVEIRA                1000340-23.2016.5.02.0312          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
MARCELO FERNANDES MARINHO                    0000840-52.2018.5.21.0007          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARCELO FERREIRA                             0001432-39.2016.5.09.0965          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                    Yes              Yes              No

MARCELO FERREIRA ARMOA GOMES                 0805920-72.2020.8.12.0110          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO GRANDE                                    Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
MARCELO FILIPE SCHULZ SILVA                  0030085-90.2019.8.19.0068          LITIGATION - CIVIL              CIVIL COURT OF RIO DAS OSTRAS                                  Yes              No               No

MARCELO FIRMINO DE SOUSA                     0042618-30.2019.8.27.2729          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PALMAS                                          Yes              No               No
MARCELO FRANCESCONI DA BOIT                  0304363-87.2019.8.24.0020          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF CRICIÚMA                                        Yes              No               No
MARCELO FRANCISCO DE MACEDO                  1000310-65.2019.5.02.0317          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              Yes              No



                                                                                                        722 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 843 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                     Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MARCELO FUENTESAL CAMPOS                  1000237-89.2016.5.02.0320            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO GERVASONI NETO                    1014373-04.2018.8.26.0482            CANCELLATION                        CIVIL COURT OF PRESIDENTE PRUDENTE                           Yes              No               No
MARCELO GONCALVES ARAUJO                  1000277-48.2014.5.02.0318            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
MARCELO GONCALVES DA SILVA                5023539-59.2019.8.13.0145            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF JUIZ DE FORA                                  Yes              No               No
MARCELO GONZAGA                           0302713-47.2018.8.24.0082            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
MARCELO GORCHINSKI DA SILVA               1001455-96.2018.5.02.0316            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARCELO GRANDO                            0002534-70.2020.8.16.0170            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF TOLEDO                                        Yes              Yes              No
MARCELO GRANDO                            0002534-70.2020.8.16.0170            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF TOLEDO                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
MARCELO GRECCHI                           3001353-67.2019.8.06.0017            RESERVATION                         CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO GUERSTEIN SEGALIS                 1112688-15.2019.8.26.0100            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCELO GUILHERME RAMOS                   0000112-40.2020.5.10.0009            INDIVIDUAL LABOR CLAIM              CEJUSC                                                       Yes              No               No
MARCELO GUILHERME RAMOS                   0000110-70.2020.5.10.0009            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCELO GUILHERME RAMOS                   0000111-55.2020.5.10.0009            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCELO GUIMARAES E GUIMARAES             0000497-52.2017.5.05.0002            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
MARCELO GUSMAO PONTES BELITARDO           0001334-67.2020.8.05.0256            RESERVATION                         CIVIL COURT OF TEIXEIRA DE FREITAS                           Yes              No               No
MARCELO HENRIQUE BRABO MAGALHAES          0000384-95.2014.8.02.0080            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MACEIÓ                                        Yes              No               No
MARCELO IGNACIO PINHEIRO DE MACEDO        0290351-37.2017.8.19.0001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF RIO DE JANEIRO                                     Yes              No               No
MARCELO JACINTO HORTA                     1056359-83.2019.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO JOSE BERNARDELI PALHARES          0002443-02.2020.8.16.0098            CANCELLATION                        CIVIL COURT OF JACAREZINHO                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO JOSÉ DE FREITAS TAPETY            1018880-56.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCELO JOSE FRANCA DO VALE               0805501-49.2019.8.15.2003            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
MARCELO JOSE GONCALVES                    1000971-29.2019.5.02.0710            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No

MARCELO KAMIMOTO ECKMANN HELENE              5005167-36.2020.8.24.0011           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BRUSQUE                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCELO KENJI WADA                           0804732-33.2019.8.10.0046           CANCELLATION                      CIVIL COURT OF IMPERATRIZ                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCELO KENJI WADA                           0804732-33.2019.8.10.0046           CANCELLATION                      CIVIL COURT OF IMPERATRIZ                                    Yes              Yes              No
MARCELO KOSMINSKY                            0707908-52.2020.8.07.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                      Yes              No               No

MARCELO LAGE DE CASTRO                       5033838-63.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                       Yes              No               No
MARCELO LATARULLO                            1001035-45.2019.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCELO LEIS VARGAS                          0005749-89.2020.8.19.0002           CANCELLATION                      CIVIL COURT OF NITERÓI                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCELO LEIS VARGAS                          0005749-89.2020.8.19.0002           CANCELLATION                      CIVIL COURT OF NITERÓI                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCELO LOPES DA SILVA                       0818269-80.2019.8.12.0001           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCELO LOPES DE ALBUQUERQUE                 1007483-63.2020.8.26.0002           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCELO LOPES DE ALBUQUERQUE                 1007483-63.2020.8.26.0002           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
MARCELO LOPES VIANA                          5000355-15.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No




                                                                                                        723 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 844 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

MARCELO LOPES VIANA                         5000346-53.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO LUCAS DE SOUZA                      0705310-28.2020.8.07.0016          CHANGE                             CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - SEAT
MARCELO LUCHI SALUM                         0301870-55.2018.8.24.0091          COMFORT                            CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
MARCELO LUIS PIZETTA                        0021054-93.2018.5.04.0021          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
MARCELO LUIS PIZETTA                        0020453-53.2019.5.04.0021          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
MARCELO LUIZ                                0001650-87.2016.5.12.0026          INDIVIDUAL LABOR CLAIM             TRIBUNAL REGIONAL DO TRABALHO DA 12ª REGIÃO                   Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO LUIZ BRANDAO                        1002870-97.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO LUIZ BRANDAO                        1002870-97.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO MACHADO SASSI                       0013700-63.2020.8.16.0182          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MARCELO MALHEIROS CERQUEIRA                 5017876-41.2019.8.13.0433          RESERVATION                        CIVIL COURT OF MONTES CLAROS                                  Yes              No               No
MARCELO MARCELO DE MORAIS HAIDAR            0131800-50.2004.5.01.0070          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO MARCOS ARMELLINI                    1003810-56.2019.8.26.0565          CHANGE                             CIVIL COURT OF SÃO CAETANO DO SUL                             Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO MARQUES MARTINS MENDES              5034639-49.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO MARQUES XAVIER                      1001753-24.2020.8.26.0438          CHANGE                             CIVIL COURT OF PENÁPOLIS                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO MEDEIROS DA SILVA                   0007797-91.2020.8.19.0205          CHANGE                             CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO MEDEIROS DA SILVA                   0007797-91.2020.8.19.0205          CHANGE                             CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
MARCELO MENESES DOS SANTOS                  0208492-18.2019.8.05.0001          RESERVATION                        CIVIL COURT OF SALVADOR                                       Yes              No               No
MARCELO MIGUEL                              1001947-24.2014.5.02.0318          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
MARCELO MIGUEL                              1001913-61.2014.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
MARCELO MIGUEL MORILHA                      0000705-54.2015.5.10.0006          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
MARCELO MISKOLCI                            0100477-05.2018.5.01.0048          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
MARCELO MOHAMED DA SILVA                    1001097-06.2019.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO MOREIRA DUARTE                      1069036-45.2019.8.26.0100          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO MOROZIM CERON                       1054048-46.2019.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
MARCELO MOURA BATISTA                       0012220-80.2016.5.03.0092          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         Yes              Yes              No
MARCELO MURAI DE OLIVEIRA TERAOKA           0002651-34.2014.5.02.0066          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
MARCELO NASCIMENTO ALMENDROS DE                                                CIVIL LITIGATION - TICKET /
OLIVEIRA                                    9074635-67.2019.8.21.0001          RESERVATION                        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
MARCELO NASCIMENTO DOS SANTOS               1000671-67.2017.5.02.0086          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                               CIVIL LITIGATION - IMPROPER
MARCELO NEVES                               0056001-02.2020.8.19.0001          COLLECTION                         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - IMPROPER
MARCELO NEVES                               0056001-02.2020.8.19.0001          COLLECTION                         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO NEVES VIEIRA JUNIOR                 5003877-75.2020.8.13.0145          CHANGE                             CIVIL COURT OF JUIZ DE FORA                                   Yes              No               No



                                                                                                       724 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 845 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

MARCELO OLIVEIRA ALTOE                      5006536-59.2019.8.13.0188          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF NOVA LIMA                                      Yes              No               No
MARCELO OSMAR BARBOZA GOMES                 1002014-48.2017.5.02.0717          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DA ZONA SUL                                 Yes              Yes              No
MARCELO PACHECO DE BRITO JUNIOR             5008288-66.2020.8.09.0051          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                               CIVIL LITIGATION - IMPROPER
MARCELO PAES DO REGO BARROS                 0708622-12.2020.8.07.0016          COLLECTION                         CIVIL COURT OF BRASÍLIA                                       Yes              No               No
MARCELO PASSOS FERREIRA DOS REIS E
OUTRO                                       1000708-40.2016.8.26.0659          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF VINHEDO                                        Yes              No               No
MARCELO PEIXOTO ROIZ                        0012046-06.2016.5.18.0011          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GOIÂNIA                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO PENNA SANTOS                        5009897-57.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO PENNA SANTOS                        5009897-57.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
MARCELO PEREIRA DA SILVA                    0000635-04.2019.5.10.0004          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
MARCELO PEREIRA RANGEL                      0100097-43.2020.5.01.0005          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO PINHEIRO BERTOLDI                   0004160-19.2019.8.16.0184          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
MARCELO PINTO COELHO                        0010533-10.2015.5.01.0076          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
MARCELO PREISS                              0018007-55.2019.8.16.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CURITIBA                                       Yes              No               No
MARCELO QUINTAS SILVESTRE DA SILVA          6418/2020                          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No

MARCELO RAMACCIOTTI DOS SANTOS              0003016-98.2020.8.05.0113          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF ITABUNA                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO RAMOS CORREIA                       0763915-98.2019.8.07.0016          CANCELLATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO REZENDE                             1002660-46.2020.8.26.0196          CANCELLATION                       CIVIL COURT OF FRANCA                                         Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
MARCELO RIBAS                               5119734-18.2018.8.13.0024          LITIGATION - CIVIL                 CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

MARCELO RIBEIRO                             5000855-48.2020.8.24.0033          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF ITAJAÍ                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO RIBEIRO                             5004392-52.2020.8.24.0033          CANCELLATION                       CIVIL COURT OF ITAJAÍ                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO RIBEIRO CORDEIRO                    0004751-55.2020.8.05.0150          CANCELLATION                       CIVIL COURT OF LAURO DE FREITAS                               Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO RIBEIRO DA CRUZ                     0008266-15.2020.8.16.0014          CHANGE                             CIVIL COURT OF LONDRINA                                       Yes              No               No
MARCELO RIBEIRO DOS SANTOS                  0002966-06.2012.5.02.0075          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO RIBEIRO FELIZBERTO                  31.050.001.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF PIRAPORA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO RIBEIRO FELIZBERTO                  31.050.001.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF PIRAPORA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO ROBERTO DOS SANTOS                  1038875-52.2019.8.11.0041          CHANGE                             CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO RODRIGUES                           1120687-19.2019.8.26.0100          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO RODRIGUES                           1120687-19.2019.8.26.0100          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MARCELO ROSA OLIVEIRA RIBEIRO               51.001.001.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF CUIABÁ                                         Yes              No               No
MARCELO ROSA VASCONCELLOS BARROS            0023820-17.2019.8.08.0347          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF VITÓRIA                                        Yes              No               No



                                                                                                       725 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 846 of 1306
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                              SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                          Status of Case   Status of Case   Status of Case
                                                                                                                                                                            (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                              CIVIL LITIGATION - FLIGHT
MARCELO ROSSETTO FOSSATI                 5015533-85.2019.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No

MARCELO RUFINO BARROSO E SILVA               3003016-93.2019.8.06.0003          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                       Yes              Yes              No

MARCELO RUFINO BARROSO E SILVA               3003016-93.2019.8.06.0003          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FORTALEZA                                     Yes              Yes              No
                                                                                CIVIL LITIGATION - GENERAL
MARCELO SALES GARCIA                         0000901-23.2020.8.19.0208          LITIGATION - CIVIL                CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MARCELO SANTANA DOS SANTOS                   0001351-85.2013.5.15.0106          INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO                                          Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MARCELO SCALON DE ALMEIDA PERES              1001681-33.2020.8.26.0019          CHANGE                            CIVIL COURT OF AMERICANA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARCELO SEADE                                0228338-31.2019.8.19.0001          CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MARCELO SENA DA SILVA                        0032831-88.2020.8.05.0001          CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SALVADOR                                      Yes              No               No
MARCELO SILVA CARNEIRO                       0806351-40.2018.8.15.2003          CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARCELO SILVA DUARTE                         1001792-81.2020.8.26.0224          OVERBOOKING                       CIVIL COURT OF GUARULHOS                                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MARCELO SILVA DUARTE                         1001792-81.2020.8.26.0224          OVERBOOKING                       CIVIL COURT OF GUARULHOS                                     Yes              Yes              No
                                                                                CIVIL LITIGATION - GENERAL
MARCELO SILVA GUIMARAES                      0201882-34.2019.8.05.0001          LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                      Yes              No               No

MARCELO SILVA GUIMARAES                      0045180-26.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARCELO SILVA MONTENEGRO FILHO               3002902-57.2019.8.06.0003          CHANGE                            CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARCELO SILVANO PEREIRA                      0300614-91.2019.8.24.0075          OVERBOOKING                       CIVIL COURT OF JAGUARUNA                                     Yes              No               No
MARCELO SOARES DE AQUINO                     1001116-49.2018.5.02.0313          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARCELO SOUSA FERREIRA                       0001135-55.2014.5.10.0001          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
MARCELO SOUTO ARAUJO                         0000866-08.2015.5.05.0005          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No

MARCELO SUGAHARA FERREIRA                    1000268-57.2020.8.26.0189          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FERNANDÓPOLIS                                 Yes              No               No
MARCELO TADEU DUBOVICKI                      0010854-26.2019.5.15.0008          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCELO TEIXEIRA DE CARVALHO                 0800552-29.2020.8.18.0009          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARCELO TEIXEIRA LIMA                        1000391-24.2020.8.26.0361          CANCELLATION                      CIVIL COURT OF MOGI DAS CRUZES                               Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
MARCELO TESTA BALDOCHI                       8561/2015                          IMPEDIMENT                        CIVIL COURT OF IMPERATRIZ                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARCELO TOMAZ DE AQUINO                      1026164-42.2019.8.26.0576          CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARCELO TOSTES DE CASTRO MAIA                5003801-53.2019.8.13.0188          CANCELLATION                      CIVIL COURT OF NOVA LIMA                                     Yes              No               No
MARCELO UYENO                                0010369-73.2020.8.08.0545          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VILA VELHA                                    Yes              No               No
MARCELO VAZ DE CARVALHO                      1000436-45.2020.5.02.0038          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARCELO VELLOSO FONTES                       0206664-84.2019.8.05.0001          CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
MARCELO VIEIRA BARBOSA                       0012410-09.2017.5.03.0092          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MARCELO VIEIRA CARDOSO                       1011425-06.2020.8.26.0002          CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCELO VIEIRA DE SOUSA                      0004429-66.2011.8.05.0274          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA DA CONQUISTA                          Yes              No               No



                                                                                                        726 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 847 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

MARCELO VIEIRA FERNANDES                    0008246-74.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MARCELO VIEIRA MIZRAHY                      5197528-81.2019.8.13.0024          RESERVATION                        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO VIEIRA SANTIAGO                     1002837-07.2020.8.26.0003          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARCELO VILLAR DORNELLES                    0000907-22.2012.5.02.0018          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No

MARCELO VINAS REPETTO                       0182287-73.2017.8.21.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
MARCELO VITAL ALVES                         0011239-46.2019.5.03.0092          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO WAGNER PRADO BUENO                  0015173-64.2019.8.13.0518          CHANGE                             CIVIL COURT OF POÇOS DE CALDAS                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELO WEINSTEIN TEIXEIRA                  0021221-65.2019.8.17.8201          CHANGE                             CIVIL COURT OF RECIFE                                         Yes              No               No

MARCELO WILSON ROCHA ALMEIDA                7017519-76.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MARCELO YONEZAWA                            0005571-11.2020.8.26.0564          RESERVATION                     CIVIL COURT OF SÃO BERNARDO DO CAMPO                             Yes              No               No

MARCELO ZEITOUNE                            0701482-24.2020.8.07.0016          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                          Yes              No               No

MARCELO ZEITOUNE                            0701482-24.2020.8.07.0016          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                          Yes              No               No
MARCELO ZUNHIGA DIAS                        1000045-44.2020.5.02.0312          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              No               No

MARCELUS CAMPOS LEONE                       0003970-92.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELUS CAMPOS LEONE                       0003884-24.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELUS SACHET FERREIRA                    0303085-30.2017.8.24.0082          CHANGE                             CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELY BRITO VALPORTO                      0800057-07.2020.8.10.0009          CANCELLATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELY BRITO VALPORTO                      0801749-75.2019.8.10.0009          CANCELLATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCELY BRITO VALPORTO                      0800057-07.2020.8.10.0009          CANCELLATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              Yes              No
MARCENO RODRIGUES SANTOS                    0000791-92.2015.5.09.0122          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                     Yes              Yes              No
MARCENO RODRIGUES SANTOS                    0001662-88.2016.5.09.0122          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                     Yes              Yes              No

MARCEU SENNA DE OLIVEIRA TEIXEIRA           0033819-12.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              No               No

MARCEU SENNA DE OLIVEIRA TEIXEIRA           8005038-38.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCIA ADRIANA SCHNEIDER GESSER             5005021-38.2019.8.24.0008          CANCELLATION                       CIVIL COURT OF BLUMENAU                                       Yes              No               No
MARCIA ALEXANDRA COHEN                      1000711-07.2020.8.26.0642          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF UBATUBA                                        Yes              Yes              No
MARCIA ALEXANDRA COHEN                      1000711-07.2020.8.26.0642          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF UBATUBA                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
MARCIA ANGELICA CERQUEIRA TAVARES           0161078-56.2013.8.13.0439          RESERVATION                        CIVIL COURT OF MURIAÉ                                         Yes              No               No
MARCIA APARECIDA BARBEITO                   1000077-43.2019.5.02.0002          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARCIA APARECIDA DE PAULA SOUZA             31.006.001.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF JUIZ DE FORA                                   Yes              No               No



                                                                                                       727 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 848 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MARCIA APARECIDA DE PAULA SOUZA           31.006.001.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF JUIZ DE FORA                                  Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
MARCIA APARECIDA GOMES CARLOS             0002238-56.2019.8.19.0087            IMPEDIMENT                          CIVIL COURT OF SÃO GONÇALO                                   Yes              No               No
MARCIA APARECIDA GONCALVES DA SILVA       1000260-48.2016.5.02.0057            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
MARCIA APARECIDA PENZ                     0003463-25.2019.8.21.0033            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO LEOPOLDO                                  Yes              No               No

MARCIA ARAUJO DA SILVA                       1070090-49.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARCIA AZEVEDO DE ABREU                      0002594-72.2019.8.26.0114           RESERVATION                       CIVIL COURT OF CAMPINAS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARCIA BELEM SILVEIRA                        9007430-55.2019.8.21.0022           RESERVATION                       CIVIL COURT OF PELOTAS                                       Yes              No               No
MARCIA BUDOIA                                1001303-19.2016.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

MARCIA BUENO DO PRADO                        7002469-89.2020.8.22.0007           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CACOAL                                          Yes              No               No
MARCIA CANTAGALLO                            1001417-41.2014.5.02.0311           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                 Yes              Yes              No

MARCIA CARLA DE OLIVEIRA SANTOS              0705163-45.2019.8.02.0058           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARAPIRACA                                       Yes              No               No
MARCIA CARNEIRO DA ROCHA                     0000614-66.2017.5.10.0014           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA BRASÍLIA/DF                                  Yes              Yes              No
MARCIA CARNEIRO DA ROCHA                     0000613-81.2017.5.10.0014           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA BRASÍLIA/DF                                  Yes              Yes              No

MARCIA CHRISTYNE DE LIMA ARAUJO              0000385-32.2020.8.17.8235           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PESQUEIRA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCIA COSTA PEIXOTO                         0802987-29.2020.8.12.0110           CANCELLATION                    CIVIL COURT OF CAMPO GRANDE                                    Yes              No               No

MARCIA CRISTINA ALBUQUERQUE GRIMALDI 7005120-15.2020.8.22.0001                   CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              No               No
MARCIA CRISTINA ROSA DA SILVA        0014513-71.2019.8.16.0038                   CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FAZENDA RIO GRANDE                            Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
MARCIA CRISTINA TOZE                         1048531-49.2019.8.26.0224           COLLECTION                        CIVIL COURT OF GUARULHOS                                     Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
MARCIA CRISTINA TOZE                         1048531-49.2019.8.26.0224           COLLECTION                        CIVIL COURT OF GUARULHOS                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARCIA CRISTINA ZAHLUTH CENTENO              0807054-89.2020.8.14.0301           RESERVATION                       CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCIA CRUZ CARVALHO                         35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCIA DA SILVA ABREU                        0021781-23.2016.5.04.0021           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
MARCIA DA SILVA FERREIRA                     1001951-03.2015.5.02.0714           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No

MARCIA DA SILVA FRANCO FROES                 0005813-60.2020.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCIA DA SILVA MARQUES                      0630233-34.2019.8.04.0015           OVERBOOKING                       CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCIA DA SILVA PASSOS                       8057642-10.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
MARCIA DE CAMARGO IACOMUSSI                  35.040.002.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF AMERICANA                                     Yes              No               No
MARCIA DE CARVALHO                           0020379-29.2015.5.04.0024           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCIA DE JESUS CAMPOS ASSIS                 5011548-46.2019.8.13.0223           CANCELLATION                      CIVIL COURT OF DIVINÓPOLIS                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCIA DE SOUSA DA SILVA                     5002534-33.2020.8.24.0082           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
MARCIA DIAS ANTONIO                          1000890-89.2019.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No



                                                                                                        728 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 849 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

MARCIA DIAS DOS SANTOS                      7000663-92.2020.8.22.0015          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GUAJARÁ-MIRIM                                     Yes              No               No

MARCIA DIAS FERNANDES                       1001326-78.2019.8.26.0691          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BURI                                           Yes              No               No
MARCIA DONISETE AMBROSIO FLORENCIO          1000855-91.2017.5.02.0710          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
MARCIA DORNELES DE VARGA                    0007168-25.2018.8.21.0014          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ESTEIO                                         Yes              No               No
MARCIA DOS SANTOS MORAIS                    0000207-55.2020.5.10.0014          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
MARCIA DUTRA MACHADO COELHO                 5000863-02.2019.8.08.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ALEGRE                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCIA ELANE FRUTUOSO                       1022698-79.2020.8.26.0002          CHANGE                             CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCIA ELIZA GRIZOLY                        0032958-78.2020.8.16.0014          CANCELLATION                       CIVIL COURT OF LONDRINA                                       Yes              No               No
MARCIA ESPOSITO MARTINEZ                    1001179-22.2019.5.02.0707          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCIA FARIDE AMAR                          1088275-35.2019.8.26.0100          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No

MARCIA FERNANDES RODRIGUES DA SILVA         0626270-18.2019.8.04.0015          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                            Yes              No               No
MARCIA FERNANDES SANTOS                     1000122-84.2018.5.02.0001          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                         Yes              Yes              No
MARCIA FERREIRA DA SILVA BRAZ               0019704-03.2019.8.19.0204          CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF RIO DE JANEIRO                                     Yes              No               No

MARCIA FREIRE DOS SANTOS SILVA              1014195-69.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCIA GARCIA DOS SANTOS                    7049132-51.2019.8.22.0001          CANCELLATION                    CIVIL COURT OF PORTO VELHO                                       Yes              No               No

MARCIA GASPAR PAULINO                       1011364-48.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

MARCIA GASPAR PAULINO                       1011364-48.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MARCIA GUIMARAES CAMINHA DE CASTRO          0197521-71.2019.8.05.0001          RESERVATION                        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCIA INEZ PREDONI                         0020930-93.2019.8.08.0545          CANCELLATION                       CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCIA JOVITA MOREIRA NOVELLO          0105007-75.2020.8.19.0001               CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
MARCIA LIRA DE OLIVEIRA DOPAZO ANTONIO
JOSE                                   0807447-14.2020.8.14.0301               CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BELÉM                                          Yes              No               No
MARCIA LUZIA FERREIRA BUENO            0021645-52.2017.5.04.0001               INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

MARCIA LUZIA GRECO DA SILVA                 0002486-59.2020.8.16.0058          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO MOURÃO                                      Yes              Yes              No

MARCIA LUZIA GRECO DA SILVA                 0002486-59.2020.8.16.0058          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO MOURÃO                                      Yes              Yes              No

MARCIA MADALENA DOS SANTOS SANTIAGO 1018092-42.2019.8.26.0002                  CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCIA MARIA BRANDÃO TEIXEIRA LEITE         0850142-26.2017.8.10.0001          CANCELLATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MÁRCIA MARIA DA SILVA                       5125026-18.2017.8.13.0024          RESERVATION                        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
MARCIA MARIA DACIER LOBATO SILVA            0202729-21.2019.8.04.0015          LITIGATION - CIVIL                 CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                               CIVIL LITIGATION - GENERAL
MARCIA MARIA DACIER LOBATO SILVA            0202729-21.2019.8.04.0015          LITIGATION - CIVIL                 CIVIL COURT OF MANAUS                                         Yes              Yes              No



                                                                                                       729 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 850 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MARCIA MARIA HAGGE COELHO COSTA           0617049-19.2020.8.04.0001            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARCIA MARIA HAGGE COELHO COSTA           0617049-19.2020.8.04.0001            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              Yes              No
MARCIA MARIA MORAES DE BARROS             1000931-79.2016.5.02.0701            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
MARCIA MARIA SOARES CERQUEIRA             0011300-63.2009.5.05.0491            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE ILHÉUS                                  Yes              Yes              No
MARCIA MARINA ARRUDA NEVES                0310933-71.2018.8.24.0005            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BALNEÁRIO CAMBORIÚ                            Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCIA MATOS CELJA                        0006236-20.2020.8.19.0209            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCIA MENDES                             0305753-13.2018.8.24.0090            CANCELLATION                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No

MARCIA MILENA VIDAL DE MORAIS                0820180-19.2019.8.20.5106           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MOSSORÓ                                       Yes              No               No
MARCIA NARA ROCHA VIEIRA                     3000750-85.2019.8.06.0019           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCIA NOBRE PEIXOTO E SILVA                 0800742-34.2019.8.14.0301           CHANGE                            CIVIL COURT OF BELÉM                                         Yes              No               No
MARCIA NOLL DE ARAUJO                        0020240-21.2017.5.04.0020           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              No               No
MARCIA OLIVEIRA DE SOUZA BESERRA             0813558-36.2019.8.20.5004           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NATAL                                         Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
MARCIA PEREIRA                               0331720-21.2011.8.19.0001           COLLECTION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MARCIA PEREIRA MAZIERO                       5000663-69.2020.8.24.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAPINZAL                                      Yes              No               No
MARCIA PEREIRA RODRIGUES                     0755821-64.2019.8.07.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                      Yes              No               No

MARCIA PEREIRA SANZONI                       0016686-91.2019.8.26.0005           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
MARCIA PINHEIRO MARQUES DOS SANTOS           1001426-94.2014.5.02.0313           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                 Yes              Yes              No

MARCIA RAIOL CAVALCANTE                      0806302-20.2020.8.14.0301           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELÉM                                           Yes              Yes              No

MARCIA RAIOL CAVALCANTE                      0806302-20.2020.8.14.0301           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELÉM                                           Yes              Yes              No

MARCIA REGINA DA SILVA DE MESQUITA           0021028-21.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MARCIA REGINA DE CAMPOS                      1001019-45.2017.5.02.0067           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
MARCIA REGINA GOMES DE ABREU                 5156324-35.2020.8.09.0153           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF URUAÇU                                        Yes              No               No
MARCIA REIS                                  35.001.003.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARCIA REIS                                  35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCIA REIS                                  35.001.003.XX-XXXXXXX               CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCIA REIS                                  35.001.003.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCIA RODRIGUES DE OLIVEIRA                 0014663-80.2019.8.26.0068           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BARUERI                                       Yes              No               No
MARCIA RODRIGUES VIDAL DOS SANTOS            0034586-52.2019.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MARCIA RUIZ ALCAZAR                          1020927-97.2019.8.26.0003           IMPEDIMENT                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCIA SALES GOMES GOVEIA                    0020404-29.2019.8.08.0545           CANCELLATION                      CIVIL COURT OF VILA VELHA                                    Yes              No               No
MARCIA SIMOES CORREA NEDER BACHA             0340266-84.2019.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MARCIA SOARES ALVES DE BRITO                 0800189-96.2019.8.18.0164           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF TERESINA                                      Yes              No               No
MARCIA SPERB PERIDES                         1000637-24.2016.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
MARCIA TERESINHA PEDROSO                     1029296-83.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No




                                                                                                        730 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 851 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MARCIA THOME MARTINS                      1008188-72.2019.8.26.0624            CANCELLATION                        CIVIL COURT OF TATUÍ                                         Yes              No               No
MARCIA TOLEDO CRUZ                        0035957-24.2016.8.09.0051            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCIA VALERIA DE SOUZA                   1002390-51.2020.8.26.0348            CANCELLATION                        CIVIL COURT OF MAUÁ                                          Yes              No               No
MARCIA WESTIN DE CAMARGO CESAR            0839537-60.2019.8.23.0010            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BOA VISTA                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCIANA DE OLIVEIRA GOES                 0060899-48.2020.8.05.0001            CHANGE                              CIVIL COURT OF SALVADOR                                      Yes              No               No
MARCIANA LEONARDO ARRAIS                  1001512-38.2014.5.02.0322            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
MARCIANA VELOSO DOS SANTOS SAMPAIO        0010111-98.2014.5.01.0034            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
MARCIANO VEIVANCO                         5010091-24.2020.8.24.0033            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF ITAJAÍ                                             Yes              No               No
MARCIANO XIMENES BARBOSA FILHO            3002947-61.2019.8.06.0003            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FORTALEZA                                     Yes              No               No
MARCIEL FURLAN DA SOLER                   0500770-96.2013.8.24.0078            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF URUSSANGA                                     Yes              No               No
MARCIELI LUDWIG                           0000107-74.2020.5.12.0037            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

MARCIELLE CATORE PINTO                       0002937-10.2020.8.16.0018           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MARINGÁ                                       Yes              No               No
MARCIENE CAMARGO NOTO                        0010128-13.2020.5.18.0015           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCILENE DA CONCEICAO NAGIB VIEIRA          5000819-55.2020.8.13.0148           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF LAGOA SANTA                                   Yes              Yes              No
MARCILENE DA CONCEICAO NAGIB VIEIRA          5000819-55.2020.8.13.0148           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF LAGOA SANTA                                   Yes              Yes              No

MARCILENE MIRANDA DE MOURA                   7010916-84.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              No               No
MARCILIO BENETTI RIBEIRO                     0100393-64.2019.5.01.0049           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARCILIO CHAVES FILHO                        0006324-47.2020.8.03.0001           CIVIL LITIGATION - SERVICE        CIVIL COURT OF MACAPÁ                                        Yes              No               No
MARCILIO MOYSES LIMA GOMIDE                  0758605-14.2019.8.07.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
MARCILIO RODRIGUES GOMES                     0001562-58.2013.5.07.0005           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE FORTALEZA                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCILIO VIEIRA NUNES PINTO                  0036775-89.2019.8.05.0080           CANCELLATION                      CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCIO ADRIANO CABRAL DE SOUZA               0025070-95.2018.8.27.2706           CANCELLATION                      CIVIL COURT OF ARAGUAÍNA                                     Yes              No               No
MARCIO ADRIANO MEDEIROS BEZERRA              0001209-89.2017.5.21.0004           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARCIO ADRIANO MONTANARI                     158.2020                            CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PATROCÍNIO                                    Yes              No               No

MARCIO AKIO YOSHIKAWA                        1055573-39.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCIO ALEMAO                                1001183-02.2018.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCIO ALEXANDRE CAMPOS MORAES               0801979-81.2020.8.14.0006           CANCELLATION                      CIVIL COURT OF ANANINDEUA                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCIO ALEXANDRE CAMPOS MORAES               0801979-81.2020.8.14.0006           CANCELLATION                      CIVIL COURT OF ANANINDEUA                                    Yes              Yes              No

MARCIO ANDERSON DE OLIVEIRA                  0057602-43.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No

MARCIO ANDRE MARQUEZ                         1037181-51.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCIO ANTONIO ESTEVES CABRAL                0706283-80.2020.8.07.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
MARCIO ANTONIO PEREIRA DE SOUSA              0011569-52.2017.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                     Yes              No               No
MARCIO APARECIDO DA SILVA                    1001974-73.2015.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
MARCIO AUGUSTO GORNI                         0101939-22.2017.5.01.0051           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCIO AURELIO MARQUES DIAS                  0001704-24.2015.5.06.0004           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO/PE                                       Yes              Yes              No

MÁRCIO AURÉLIO PINHA                         0300228-56.2019.8.24.0012           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAÇADOR                                         Yes              No               No
MARCIO BARGIELA MARTINEZ                     1004573-57.2019.8.26.0565           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO CAETANO DO SUL                              Yes              No               No



                                                                                                        731 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 852 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MARCIO BARGIELA MARTINEZ                  1004588-26.2019.8.26.0565            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO CAETANO DO SUL                            Yes              No               No
MARCIO BARRETO DOS SANTOS                 0010714-97.2015.5.05.0561            INDIVIDUAL LABOR CLAIM              FORUM TRABALHISTA DE PORTO SEGURO                            Yes              Yes              No
MARCIO BATISTA DA SILVA MORAES            0001106-34.2011.5.05.0038            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SALVADOR                                No               Yes              Yes
MARCIO BAZANA OKABE                       35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCIO BAZANAOKABE                        35.001.003.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
MARCIO BOLOGNANI                          1008208-15.2020.8.26.0564            LITIGATION - CIVIL                  CIVIL COURT OF SÃO BERNARDO DO CAMPO                         Yes              No               No
                                                                               CIVIL LITIGATION - IMPROPER
MARCIO BORDIGNON                          0001537-87.2020.8.16.0170            COLLECTION                          CIVIL COURT OF TOLEDO                                        Yes              No               No
MARCIO CAETANO DE FREITAS                 0010940-94.2019.5.15.0008            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCIO CARDOSO LIMA                       0020344-84.2019.5.04.0006            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCIO CARLOS DE VASCONCELOS BELO         0100473-07.2019.5.01.0056            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCIO CASTRO BRANDAO                     0800370-24.2018.8.10.0013            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCIO CHAN                               0151692-91.2017.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
MARCIO CIULLA                             0001983-40.2010.5.02.0022            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              No               No
MARCIO CLAUDINO                           1000182-21.2019.5.02.0034            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
MARCIO CLEITON CARVALHO MOREIRA           23.002.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF FORTALEZA                                     Yes              No               No
MARCIO CLEMENTE LIMA DE BARROS E SILVA
FILHO                                     0007568-59.2020.8.17.8201            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                            Yes              No               No

MARCIO CORRADI LEONI                         1052435-64.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
MARCIO CORREIA GOMES DA SILVA                0020889-85.2018.5.04.0008           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              No               No
MARCIO CRISTIANO ALEIXO FARIAS               0856100-81.2019.8.14.0301           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BELÉM                                           Yes              No               No

MARCIO DA SILVA MAFRA                        0005424-15.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                          Yes              No               No

MARCIO DA SILVA MOURA                        0036261-71.2019.8.19.0202           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              Yes              No

MARCIO DA SILVA MOURA                        0036261-71.2019.8.19.0202           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
MARCIO DE ALMEIDA LIBANIO                    0000697-16.2020.8.26.0650           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VALINHOS                                      Yes              No               No
MARCIO DE ANDRADE SILVA                      0010929-07.2015.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM REGIONAL DA 15ª REGIÃO                                 Yes              Yes              No
MARCIO DE FREITAS MACEDO                     0010815-60.2019.5.18.0003           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARCIO DE FREITAS NUNES                      1000172-85.2017.5.02.0053           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
MARCIO DE FREITAS NUNES                      1000800-11.2016.5.02.0053           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
MARCIO DE OLIVEIRA ERNESTO                   0193300-38.2007.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
MARCIO DE OLIVEIRA FIGUEIREDO                0001926-19.2013.5.10.0014           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE BRASÍLIA                                Yes              No               No
MARCIO DE OLIVEIRA SOTERO                    1001994-89.2014.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

MARCIO DE SOUZA SOUTO                        0031139-64.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              Yes              No

MARCIO DE SOUZA SOUTO                        0031139-64.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
MARCIO DO CARMO TOLEDO                       1001782-18.2016.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
MARCIO DO NASCIMENTO SILVA                   0001078-42.2014.5.17.0001           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DA COMARCA DE VITÓRIA                      Yes              Yes              No
MARCIO DO NASCIMENTO SILVA                   0000540-06.2015.5.17.0008           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE VITÓRIA                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCIO DONIZETE DE JESUS BECATE              5002607-76.2020.8.13.0707           CANCELLATION                      CIVIL COURT OF VARGINHA                                      Yes              No               No




                                                                                                        732 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 853 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

MARCIO DUARTE                               5003976-60.2019.8.24.0020          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CRICIÚMA                                       Yes              No               No
MARCIO DUARTE DE OLIVEIRA                   0000252-97.2019.5.21.0043          INDIVIDUAL LABOR CLAIM             TRIBUNAL REGIONAL DO TRABALHO DA 21ª REGIÃO                   Yes              Yes              No
MARCIO DUARTE DE OLIVEIRA                   0000170-32.2020.5.21.0043          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCIO ELIAS ALVES HAUI                     0010866-59.2020.8.17.8201          CHANGE                             CIVIL COURT OF RECIFE                                         Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARCIO ELIAS ALVES HAUI                     0010866-59.2020.8.17.8201          CHANGE                             CIVIL COURT OF RECIFE                                         Yes              Yes              No
                                                                               CIVIL LITIGATION - BOARDING
MARCIO ELIO MANIQUE                         0012340-75.2019.8.26.0562          IMPEDIMENT                         CIVIL COURT OF SANTOS                                         Yes              No               No
                                                                               CIVIL LITIGATION - TAM
MARCIO FEHER RECASENS                       1015294-74.2020.8.26.0002          FIDELIDADE PROGRAM                 CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCIO FEHER RECASNES                       35.001.003.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCIO FEHER RECASNES                       35.001.003.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARCIO FELICIANO SANCHES                    1001177-11.2017.5.02.0711          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
MARCIO FERNANDO CARNEIRO                    1002722-64.2020.8.11.0015          RESERVATION                        CIVIL COURT OF SINOP                                          Yes              No               No

MARCIO FERNANDO SIQUEIRA DOMINGUES          0001624-57.2020.8.19.0203          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCIO FRASCA CARVALHO                      1001928-93.2020.8.26.0704          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARCIO FRASCA CARVALHO                      1001928-93.2020.8.26.0704          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
MARCIO FREITAG                              1014969-33.2019.8.26.0003          RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARCIO GENONADIO DA SILVA                   0001448-30.2014.5.05.0009          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
MARCIO GENONADIO DA SILVA                   0001101-16.2014.5.05.0035          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No

MARCIO GIOTA NEGRAO                         1004115-66.2020.8.11.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CUIABÁ                                         Yes              No               No
MARCIO GLAY ALVES DINIZ                     0001699-58.2012.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
MARCIO GOMES DOS SANTOS                     0141272-03.2019.8.05.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF SALVADOR                                       Yes              No               No
MARCIO GUILHERME SILVA CANTO                0001335-74.2019.8.19.0037          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF NOVA FRIBURGO                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCIO HANADA                               1013731-37.2019.8.26.0016          CHANGE                             CIVIL COURT OF SÃO PAULO                                      Yes              No               No

MARCIO HENRIQUE HACK                        5000698-02.2019.8.21.1001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
MARCIO HENRIQUE RIOS ABRANTES               0208712-16.2019.8.05.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCIO HENRIQUE VICENTI AGUILAR             0010623-05.2018.8.21.0141          CHANGE                             CIVIL COURT OF CAPÃO DA CANOA                                 Yes              No               No
MARCIO JESUS DE OLIVEIRA                    0002200-87.2017.5.05.0561          INDIVIDUAL LABOR CLAIM             FORUM TRABALHISTA DE PORTO SEGURO                             Yes              No               No
MARCIO JOSE DA CRUZ                         1000184-39.2020.5.02.0718          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
MARCIO JOSE DA SILVA                        0000192-35.2019.5.09.0019          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
MARCIO JOSE DE FRANCA ALMEIDA               0065500-65.2013.5.13.0003          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA                                             Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARCIO JOSE FARIAS                          0302494-90.2018.8.24.0031          CANCELLATION                       CIVIL COURT OF INDAIAL                                        Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
MARCIO JOSE FERREIRA DOS SANTOS             0500551-41.2019.8.05.0001          LITIGATION - CIVIL                 CIVIL COURT OF SALVADOR                                       Yes              No               No




                                                                                                       733 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 854 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - GENERAL
MARCIO JOSE FERREIRA DOS SANTOS           8000617-42.2019.8.05.0000            LITIGATION - CIVIL                  CIVIL COURT OF SALVADOR                                      Yes              No               No
MARCIO JOSE GEQUELIN                      0020300-32.2018.8.16.0001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CURITIBA                                           Yes              No               No
MARCIO JOSE KATAYAMA MENDES               1016713-84.2020.8.26.0114            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CAMPINAS                                      Yes              No               No
MARCIO JOSE VIEIRA DA SILVA               1001685-26.2019.5.02.0051            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCIO KLUGER                             1019518-55.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCIO LEANDRO DAS NEVES DIAS             0100255-60.2020.5.01.0050            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCIO LEITE CARVALHO                     35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCIO LENO SENA COSTA                    0000557-55.2019.5.08.0007            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA                                            Yes              Yes              No

MARCIO LOUZADA CARPENA                       5009646-23.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No
MARCIO LUIZ CASAGRANDE                       1000657-45.2020.8.26.0576           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                            Yes              No               No
MARCIO LUIZ COSTA HOLANDA                    0000239-31.2017.5.08.0011           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE BELÉM                                     No               Yes              Yes

MARCIO LUIZ RADOVANOVICH                     1017165-42.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
MARCIO MACHADO CALVAO                        0000390-77.2019.5.05.0021           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MARCIO MAGNO TINOCO DE ARAUJO                0801467-74.2020.8.20.5004           RESERVATION                     CIVIL COURT OF NATAL                                           Yes              No               No

MARCIO MAIA DE ARAUJO PALMAR                 0070969-68.2019.8.19.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NITERÓI                                         Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MARCIO MESSIAS CUNHA                         5655886-47.2014.8.09.0060           IMPEDIMENT                      CIVIL COURT OF GOIÂNIA                                         Yes              No               No

MARCIO MICHEL ALVES DE OLIVEIRA              0712888-42.2020.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                        Yes              Yes              No

MARCIO MICHEL ALVES DE OLIVEIRA              0712888-42.2020.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
MARCIO NUNES NASCIMENTO                      0006094-13.2020.8.19.0210           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MARCIO OLIVER MOREIRA OLIVEIRA               1001731-90.2017.5.02.0081           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCIO PEREIRA                               0300174-68.2018.8.24.0063           CANCELLATION                      CIVIL COURT OF SÃO JOAQUIM                                   Yes              No               No
MARCIO PEREIRA BARBOSA                       1001329-29.2016.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCIO PEREIRA DE SOUZA                      0629313-94.2018.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCIO PEREIRA DE SOUZA                      0629313-94.2018.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              Yes              No

MARCIO PITTA DE RESENDE                      5006531-69.2019.8.13.0145           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JUIZ DE FORA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCIO REBOUCAS OLIVEIRA CRUZ                0058883-24.2020.8.05.0001           CANCELLATION                    CIVIL COURT OF SALVADOR                                        Yes              No               No

MARCIO RIBEIRO DE PAIVA                      1013291-49.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCIO RIBEIRO ROSA                          0015434-70.2018.8.08.0011           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CACHOEIRO DE ITAPEMIRIM                       Yes              No               No
MARCIO RINCON MENDES                         1001474-85.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCIO ROBERIO DIAS DE CARVALHO              0004801-30.2019.8.05.0146           CANCELLATION                      CIVIL COURT OF JUAZEIRO                                      Yes              No               No
MARCIO ROBERTO FERNANDES                     0000102-43.2020.5.05.0491           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCIO ROBERTO ISSAO BABA                    1001052-96.2019.5.02.0703           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
MARCIO ROBERTO RODRIGUES                     0012168-43.2015.5.15.0106           INDIVIDUAL LABOR CLAIM            FÓRUM REGIONAL DA 15ª REGIÃO                                 Yes              Yes              No




                                                                                                        734 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 855 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MARCIO RODRIGO GALEGO                     1004103-56.2019.8.26.0070            CANCELLATION                        CIVIL COURT OF BATATAIS                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARCIO RODRIGO GALEGO                     1004103-56.2019.8.26.0070            CANCELLATION                        CIVIL COURT OF BATATAIS                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARCIO RODRIGUES DE CASTRO                0117926-35.2019.8.13.0313            CANCELLATION                        CIVIL COURT OF IPATINGA                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MARCIO ROFFE                              0000159-95.2020.8.19.0208            RESERVATION                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MARCIO ROGERIO NICOLAU DA SILVA           0010020-20.2019.5.15.0106            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARCIO ROSA DA SILVA                      0002091-72.2020.8.16.0024            CHANGE                              CIVIL COURT OF ALMIRANTE TAMANDARÉ                           Yes              No               No
MARCIO ROSA E SILVA                       5611601-20.2019.8.09.0051            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
MARCIO SAGRES OHANNES                     0004182-31.2020.8.26.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCIO SANTEAGO DE SOUZA                  0101829-65.2016.5.01.0016            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
MARCIO SANTOS BRASIL                      0000755-34.2017.5.05.0561            INDIVIDUAL LABOR CLAIM              FORUM TRABALHISTA DE PORTO SEGURO                            Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARCIO SANTOS FRADE                       1072268-68.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCIO SCARPARO SOUZA                     0020479-27.2018.5.04.0008            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCIO SCARPARO SOUZA                     0020845-66.2018.5.04.0008            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCIO SILVA PALHARES                     0010743-60.2016.5.03.0144            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                        Yes              Yes              No
MARCIO SILVEIRA                           0000061-28.2011.5.09.0670            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO DE SÃO JOSÉ DOS PINHAIS                  Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARCIO TSUYOSHI GINOZA                    1004984-09.2020.8.26.0002            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No

MARCIO VALERIO VIEIRA                        0042773-47.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              Yes              No

MARCIO VALERIO VIEIRA                        0042773-47.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCIO VALFREDO BESSA                        1015617-08.2018.8.26.0016           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                       Yes              No               No

MARCIO VERDINI ROSA                          7016015-35.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              No               No
MARCIO VICENTE DA SILVA                      1001336-09.2016.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
MARCIO VIEIRA CONDE JUNIOR                   1001173-52.2018.5.02.0706           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
MARCIO VINICIUS CASTIGLIONE NICOLETTI        0011633-24.2017.5.03.0092           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                     Yes              No               No
MARCIO WATTERS FERRARI                       0101620-55.2016.5.01.0062           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
MARCIO WATTERS FERRARI                       0101791-23.2017.5.01.0047           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

MARCIONE SOARES DOS SANTOS                   0803356-63.2020.8.20.5004           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NATAL                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCIUS CRUZ DA PONTE SOUZA                  0624653-23.2019.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCK GALANTE                                1000104-42.2020.8.26.0529           OVERBOOKING                       CIVIL COURT OF SANTANA DE PARNAÍBA                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCK GALANTE                                1000104-42.2020.8.26.0529           OVERBOOKING                       CIVIL COURT OF SANTANA DE PARNAÍBA                           Yes              Yes              No
MARCO AFONSO SANTOS DA SILVA                 1001681-70.2019.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCO ANDRE BERSANI                          0001558-38.2017.5.09.0130           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARCO ANDRE FANECO DOS SANTOS                0000710-35.2018.5.10.0018           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCO ANDRE POZZAN                           1008279-17.2020.8.26.0564           OVERBOOKING                       CIVIL COURT OF SÃO BERNARDO DO CAMPO                         Yes              No               No




                                                                                                        735 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 856 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MARCO ANDRE RIBEIRO ALVES                 0058105-74.2019.8.19.0203            OVERBOOKING                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MARCO ANTONIO ALVES DE LIMA               5199599-56.2019.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
MARCO ANTONIO ARAUJO PEREIRA              0800107-86.2020.8.10.0153            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCO ANTONIO AUGUSTO CHAGAS              0008661-09.2020.8.03.0001            CANCELLATION                        CIVIL COURT OF MACAPÁ                                        Yes              No               No

MARCO ANTONIO CAPPELLARI                     0020181-61.2020.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LONDRINA                                      Yes              No               No
MARCO ANTONIO CASTRO MARTINEZ                0268308-38.2019.8.19.0001           CIVIL LITIGATION - CARGO          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MARCO ANTONIO DA ROCHA                       0012399-55.2018.5.15.0077           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCO ANTONIO DA SILVA SANTOS                0602165-53.2020.8.01.0070           CANCELLATION                      CIVIL COURT OF RIO BRANCO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
MARCO ANTONIO DANTAS LIMA                    0000292-41.2015.8.08.0040           COLLECTION                        CIVIL COURT OF PINHEIROS                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCO ANTONIO DE CAMPOS FREIRE DIAS          0002779-93.2020.8.16.0069           OVERBOOKING                       CIVIL COURT OF CIANORTE                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCO ANTONIO DE CASTRO SANCHOTENE           1019397-27.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCO ANTONIO DE LARA RIBEIRO                1002260-25.2020.8.26.0554           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTO ANDRÉ                                   Yes              Yes              No
MARCO ANTONIO DE LARA RIBEIRO                1002260-25.2020.8.26.0554           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTO ANDRÉ                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCO ANTONIO DE LIMA CAETANO                0823693-22.2019.8.14.0301           CANCELLATION                      CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCO ANTONIO DE SOUSA                       1071759-40.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCO ANTONIO DE SOUSA FILHO                 1012346-62.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCO ANTONIO DE SOUZA                       5042647-78.2019.8.13.0079           CANCELLATION                      CIVIL COURT OF CONTAGEM                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCO ANTONIO DE SOUZA                       5042647-78.2019.8.13.0079           CANCELLATION                      CIVIL COURT OF CONTAGEM                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MARCO ANTONIO EWALD                          5010769-17.2020.8.24.0008           RESERVATION                       CIVIL COURT OF BLUMENAU                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MARCO ANTONIO EWALD                          5010769-17.2020.8.24.0008           RESERVATION                       CIVIL COURT OF BLUMENAU                                      Yes              Yes              No
MARCO ANTONIO FERREIRA DA SILVA              0010872-47.2019.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCO ANTONIO FOGLIANI DA SILVA              0152193-31.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MARCO ANTONIO FORMIGHIERI BERNOLDI           0044032-45.2019.8.16.0021           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CASCAVEL                                      Yes              No               No
MARCO ANTONIO GODOY MORAES JUNIOR            35.001.003.XX-XXXXXXX               CIVIL LITIGATION - SERVICE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCO ANTONIO GONCALVES DA SILVA             0010401-87.2014.5.01.0075           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
MARCO ANTONIO GRIESI CAMARGO                 1100824-14.2018.8.26.0100           IMPEDIMENT                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARCO ANTONIO HEREDIA VIVEROS                0803405-07.2020.8.20.5004           RESERVATION                       CIVIL COURT OF NATAL                                         Yes              No               No
MARCO ANTONIO HORACIO DA SILVA
FERNANDES                                    0003611-83.2020.8.05.0150           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LAURO DE FREITAS                              Yes              No               No
MARCO ANTONIO KRESKO XAVIER DOS                                                  CIVIL LITIGATION - FLIGHT
SANTOS                                       0003548-17.2020.8.16.0194           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No
MARCO ANTONIO MACENA RABELO                  0100905-04.2016.5.01.0065           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
MARCO ANTONIO MANZINI                        0011768-95.2016.5.15.0008           INDIVIDUAL LABOR CLAIM            VARA DO TRABALHO DE SÃO CARLOS                               Yes              No               No



                                                                                                        736 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 857 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MARCO ANTONIO MATOS DE SOUZA              1000545-74.2015.5.02.0704            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
MARCO ANTONIO MATTAR DA SILVA             5176103-32.2018.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCO ANTONIO MONTAGNANA MORAIS           0800708-04.2019.8.12.0014            CHANGE                              CIVIL COURT OF MARACAJU                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCO ANTONIO MOREIRA VENEROSO            5022424-41.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
MARCO ANTONIO NERY DE OLIVEIRA            1000870-24.2016.5.02.0701            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - ZONA SUL                      Yes              Yes              No
MARCO ANTONIO PEREIRA NOBRE               3000169-10.2018.8.06.0018            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FORTALEZA                                     Yes              No               No
MARCO ANTONIO PRESOTTO                    0019355-89.2019.8.21.0027            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SANTA MARIA                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCO ANTONIO RAMON HADDAD                0009583-05.2019.8.19.0045            CANCELLATION                        CIVIL COURT OF RESENDE                                       Yes              No               No
MARCO ANTONIO RIBEIRO                     1000950-46.2016.5.02.0714            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
MARCO ANTONIO SANTOS DE PAULA             1001086-84.2018.5.02.0322            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - SEAT
MARCO ANTONIO SERONNI                     5700290-40.2019.8.09.0051            COMFORT                             CIVIL COURT OF GOIÂNIA                                       Yes              No               No
MARCO ANTONIO SICHI DE MELLO              0002148-25.2012.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARCO ANTONIO SPINARDI                    35.001.003.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MARCO ANTONIO TEIXEIRA RASGA              0039647-88.2019.8.19.0209            RESERVATION                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                                                   TRIBUNAL REGIONAL DO TRABALHO DA 18ª REGIÃO -
MARCO ANTONIO TUPINAMBA GONCALVES 0010004-62.2017.5.18.0006                    INDIVIDUAL LABOR CLAIM              GOIÂNIA                                                      Yes              Yes              No
MARCO ANTONIO VISTOSO ALVAREZ             1001483-12.2014.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
MARCO ARILDO GAJARDONI JUNIOR             0001238-30.2017.5.09.0892            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARCO AURÉLIO BARBOSA MANUPELLA           0024187-97.2018.8.26.0016            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCO AURELIO CERANTO                     0000803-22.2020.8.16.0014            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF LONDRINA                                      Yes              No               No
MARCO AURELIO DA SILVA FRACALOSSI         0010478-87.2020.8.08.0545            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF VILA VELHA                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCO AURELIO DE ALMEIDA ALVES            1131866-47.2019.8.26.0100            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCO AURELIO DE CARVALHO GENGO           35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCO AURELIO DE CARVALHO GENGO           35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCO AURELIO DE MAGALHAES                5037637-87.2020.8.13.0024            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF BELO HORIZONTE                                     Yes              Yes              No
MARCO AURELIO DE MAGALHAES                5037637-87.2020.8.13.0024            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF BELO HORIZONTE                                     Yes              Yes              No
                                                                               CIVIL LITIGATION - SEAT
MARCO AURELIO DE MEDEIROS LIMA            0000722-26.2020.8.17.8201            COMFORT                             CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCO AURELIO DE OLIVEIRA SILVEIRA        9000108-95.2020.8.21.0006            CANCELLATION                        CIVIL COURT OF CACHOEIRA DO SUL                              Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MARCO AURELIO DE SIQUEIRA SANTOS          5597450-49.2019.8.09.0051            RESERVATION                         CIVIL COURT OF GOIÂNIA                                       Yes              No               No
MARCO AURELIO DOS SANTOS BESERRA          0010354-93.2014.5.01.0017            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
MARCO AURELIO FRANCISCO ANDREY DOS
SANTOS                                    8000885-36.2017.8.05.0172            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MUCURI                                            Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCO AURELIO GOMES MAIA                  0001034-57.2019.8.19.0028            CANCELLATION                        CIVIL COURT OF MACAÉ                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCO AURELIO HEY DE LIMA                 7021534-25.2019.8.22.0001            CHANGE                              CIVIL COURT OF PORTO VELHO                                   Yes              No               No
MARCO AURELIO NADAI SILVINO               1003315-12.2020.8.26.0004            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCO AURELIO NADAL DE MASI               0300127-13.2018.8.24.0090            CANCELLATION                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No



                                                                                                        737 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 858 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MARCO AURELIO NASCIMENTO AMADO            0009380-34.2020.8.05.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MARCO AURELIO PASCHOAL PEREIRA            0000038-96.2020.8.26.0006            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No

MARCO AURELIO PESTANA LIMA                   0047892-03.2019.8.19.0011           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CABO FRIO                                     Yes              No               No
MARCO AURELIO RODRIGUES SILVESTRE                                                CIVIL LITIGATION - FLIGHT
PEREIRA                                      1002147-60.2020.8.26.0590           OVERBOOKING                       CIVIL COURT OF SÃO VICENTE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCO AURELIO SOARES                         5141364-33.2018.8.13.0024           OVERBOOKING                       CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCO AURELIO SOUZA PINHO                    3000598-85.2019.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCO AURELIO STAIL FILHO                    9000608-23.2019.8.21.1001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
MARCO AURELIO TEODORO DE ARAUJO              1000914-56.2015.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MARCO AURELIO TOMAZINI                       0701780-04.2020.8.07.0020           RESERVATION                       CIVIL COURT OF BRASÍLIA                                      Yes              No               No
MARCO BICCHIERI                              0009601-07.2019.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No

MARCO DE ALMEIDA MACEDO                      7053268-91.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARCO EMILIO DUPS                            0009386-74.2020.8.16.0182           RESERVATION                     CIVIL COURT OF CURITIBA                                        Yes              No               No
MARCO FRANCISCO SAYAN DO AMARAL
PINTO                                        0101758-97.2016.5.01.0037           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MARCO LEANDRO GOMES DE SOUSA                 0801623-74.2019.8.10.0025           RESERVATION                       CIVIL COURT OF BACABAL                                       Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
MARCO LIMA DE SOUSA                          7057995-93.2019.8.22.0001           COLLECTION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCO LIMA DE SOUSA                          7013063-83.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCO LIMA DE SOUSA                          7017224-39.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCO LIMA DE SOUSA                          7020120-55.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCO LUCIANO VETURELLO                      5000101-29.2019.8.24.0167           CHANGE                            CIVIL COURT OF GAROPABA                                      Yes              No               No
MARCO PAULO GIMENEZ DE OLIVEIRA              1002004-92.2016.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
MARCO PAULO VIGARIO LOUREIRO                 0800592-23.2019.8.10.0153           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
MARCO ROBERT RIBEIRO SILVA                   1000981-52.2014.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCO TULIO BERTOLINO                        5001837-86.2018.8.08.0030           CANCELLATION                      CIVIL COURT OF LINHARES                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCO TULIO ELIAS IZAC                       0011624-19.2019.8.27.2729           CANCELLATION                      CIVIL COURT OF PALMAS                                        Yes              No               No
MARCO TULIO MARTINS PONTES                   5732819-15.2019.8.09.0051           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOIÂNIA                                       Yes              No               No

MARCO TULIO RAGUAZZI GUIMARAES FILHO         0010062-92.2019.5.15.0066           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCO TULIO VIEIRA TORRES                    5014635-25.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
MARCO VENICIO SALDANHA JUNIOR                0101273-54.2017.5.01.0040           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MARCO VINICIO ALVES COSTA                    0703053-30.2020.8.07.0016           RESERVATION                       CIVIL COURT OF BRASÍLIA                                      Yes              No               No



                                                                                                        738 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 859 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MARCO VINICIO TEIXEIRA SILVA              0100921-20.2019.5.01.0075            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

MARCO WEBER                                  1015735-55.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
MARCOLINE DE OLIVEIRA                        1000572-94.2019.5.02.0614           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                     Yes              Yes              No
MARCONDES MENDES DAMASCENO
SOBRINHO                                     0017621-73.2016.5.16.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SÃO LUÍS - MA                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCONDES SILVA COUTINHO                     0804093-56.2019.8.15.0731           CANCELLATION                      CIVIL COURT OF CABEDELO                                      Yes              No               No
MARCONDES SOARES DE BRITO                    0101366-44.2019.5.01.0073           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

MARCONE DENYS DOS REIS NUNES                 0000720-31.2020.8.05.0137           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JACOBINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCONI BEZERRA PINTO                        1009200-13.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCONI DA COSTA GOMES FILHO                 0815795-43.2019.8.20.5004           CHANGE                            CIVIL COURT OF NATAL                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS ALBERTO BARBOZA GARCIA                1000874-18.2020.8.26.0664           CANCELLATION                      CIVIL COURT OF VOTUPORANGA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS ALESSANDRO FERNANDES SALES            7012477-46.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                   Yes              No               No

MARCOS ALEXANDRE CASIMIRO DE OLIVEIRA 0800052-25.2020.8.15.0371                  CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SOUSA                                         Yes              No               No

MARCOS ALEXANDRE SANTOS                      0002489-37.2020.8.16.0018           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MARINGÁ                                       Yes              No               No
MARCOS ALVES DOS SANTOS                      0000183-75.2016.5.11.0002           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARCOS ALVES SOARES                          33.001.049.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MARCOS ALVES SOARES                          33.001.049.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MARCOS ANANIAS CANDIDO DOS SANTOS                                                CIVIL LITIGATION - TICKET /
JUNIOR                                       52.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS ANDRE BRAMBATTI                       5005760-48.2019.8.24.0125           CANCELLATION                      CIVIL COURT OF ITAPEMA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS ANDRE BRAMBATTI                       5005760-48.2019.8.24.0125           CANCELLATION                      CIVIL COURT OF ITAPEMA                                       Yes              No               No
MARCOS ANDRE FORTES                          0020496-02.2019.5.04.0017           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCOS ANDRE MAIA FELICIANO                  0101232-95.2019.5.01.0047           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCOS ANDRE SALADINO                        0000348-64.2014.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM REGIONAL DA 15ª REGIÃO                                 Yes              Yes              No

MARCOS ANDRE SANTOS DUARTE                   0224034-76.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              No               No
MARCOS ANDRE TIBRUSKI                        0020304-92.2016.5.04.0011           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
MARCOS ANTONIO ADAO SOEIRO                   5000231-03.2020.8.08.0014           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF COLATINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS ANTONIO BAPTISTA                      1002936-71.2019.8.26.0565           OVERBOOKING                       CIVIL COURT OF SÃO CAETANO DO SUL                            Yes              No               No
MARCOS ANTONIO BARBOSA DO VALE               0193171-40.2019.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                      Yes              No               No
MARCOS ANTONIO BARBOSA GONZAGA
JUNIOR                                       0802991-16.2019.8.10.0059           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO JOSÉ DE RIBAMAR                           Yes              No               No

MARCOS ANTONIO BARROS CAFE                   0013153-22.2019.8.01.0070           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO BRANCO                                      Yes              Yes              No

MARCOS ANTONIO BARROS CAFE                   0013153-22.2019.8.01.0070           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO BRANCO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
MARCOS ANTONIO BEDENDO                       0202790-76.2019.8.04.0015           COLLECTION                      CIVIL COURT OF MANAUS                                          Yes              Yes              No



                                                                                                        739 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 860 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - IMPROPER
MARCOS ANTONIO BEDENDO                    0202790-76.2019.8.04.0015            COLLECTION                          CIVIL COURT OF MANAUS                                        Yes              Yes              No

MARCOS ANTONIO BEZERRA                       0010488-46.2020.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                         Yes              Yes              No

MARCOS ANTONIO BEZERRA                       0010488-46.2020.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                         Yes              Yes              No

MARCOS ANTONIO CARDOSO DE SOUZA              0800469-33.2020.8.18.0164           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                        Yes              Yes              No

MARCOS ANTONIO CARDOSO DE SOUZA              0800469-33.2020.8.18.0164           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                        Yes              Yes              No
MARCOS ANTONIO CORDEIRO SILVA                0000152-34.2016.5.10.0018           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA BRASÍLIA/DF                                  Yes              Yes              No

MARCOS ANTONIO DA ROCHA                      0004424-13.2020.8.05.0150           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LAURO DE FREITAS                              Yes              No               No
MARCOS ANTONIO DA SILVA JUNIOR               0001638-09.2017.5.13.0027           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARCOS ANTONIO DE MENEZES BENATTI            1001078-37.2018.5.02.0701           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
MARCOS ANTONIO DE OLIVEIRA FERREIRA          032.2014.916.916-4                  CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MARCOS ANTONIO DE OLIVEIRA LIMA              3000059-86.2020.8.06.0035           IMPEDIMENT                        CIVIL COURT OF ARACATI                                       Yes              No               No
MARCOS ANTONIO DE OLIVEIRA MEDEIROS
SEGUNDO                                      0820182-86.2019.8.20.5106           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MOSSORÓ                                       Yes              No               No
MARCOS ANTONIO DOS SANTOS                    0010309-83.2016.5.15.0032           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CAMPINAS                                Yes              Yes              No
MARCOS ANTONIO DOS SANTOS ARAUJO             0000374-24.2019.5.10.0009           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARCOS ANTONIO DOS SANTOS ARAUJO             0000372-54.2019.5.10.0009           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCOS ANTONIO DOS SANTOS ARAUJO             0000373-39.2019.5.10.0009           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARCOS ANTONIO DOS SANTOS SILVA              0100067-46.2019.5.01.0036           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS ANTONIO FERNANDES JUNIOR              1093128-87.2019.8.26.0100           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCOS ANTONIO FERREIRA DE MELO
JUNIOR                                       0050299-35.2018.8.13.0188           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NOVA LIMA                                     Yes              No               No

MARCOS ANTONIO GALLI                         1000626-67.2019.8.26.0347           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MATÃO                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS ANTONIO GIRONDOLLI                    5001610-33.2017.8.08.0030           CANCELLATION                      CIVIL COURT OF LINHARES                                      Yes              No               No
MARCOS ANTONIO GONCALVES                     1012726-52.2019.8.26.0477           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PRAIA GRANDE                                  Yes              No               No
MARCOS ANTONIO LOPES                         1002206-19.2018.8.26.0590           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO VICENTE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS ANTONIO PAIVA COSTA                   0000115-64.2020.8.19.0212           CHANGE                            CIVIL COURT OF NITERÓI                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS ANTONIO PAIVA COSTA                   0000115-64.2020.8.19.0212           CHANGE                            CIVIL COURT OF NITERÓI                                       Yes              Yes              No
MARCOS ANTONIO PEREIRA                       0001749-10.2017.5.09.0122           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARCOS ANTONIO QUEIROZ MARINS                0100719-65.2017.5.01.0058           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
MARCOS ANTONIO SANTANA DA SILVA              0001702-61.2015.5.20.0005           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE ARACAJÚ                                 Yes              Yes              No
MARCOS ANTONIO VIEIRA DE MATOS               1001300-90.2018.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCOS ARAUJO CORREIA                        1001834-91.2019.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCOS ARAUJO DE BRITO NIZA                  1000047-05.2020.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS AUGUSTO RAMIRES FREITAS               1000658-40.2019.8.26.0390           OVERBOOKING                       CIVIL COURT OF NOVA GRANADA                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS AUGUSTO SILVA DE SOUZA                1018463-69.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No




                                                                                                        740 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 861 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MARCOS AUGUSTO SILVA DE SOUZA             1018463-69.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCOS AURELIO MARQUES                    1005945-88.2018.8.26.0011            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCOS AURELIO PICCININI                  42.006.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CAÇADOR                                       Yes              No               No

MARCOS AURELIO SERRANO DE OLIVEIRA           0857426-90.2019.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MARCOS AURELIO SOARES DA SILVA               0047517-77.2015.8.06.0019           IMPEDIMENT                        CIVIL COURT OF FORTALEZA                                     Yes              No               No
MARCOS AURELIO TEIXEIRA ALBUQUERQUE                                              CIVIL LITIGATION - FLIGHT
BASTOS                                       0043148-60.2017.8.19.0002           CANCELLATION                      CIVIL COURT OF NITERÓI                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARCOS AVILINO LOPES                         5000204-69.2019.8.08.0009           RESERVATION                       CIVIL COURT OF BOA ESPERANÇA                                 Yes              No               No
MARCOS BATISTA DO NASCIMENTO                 1000393-08.2015.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
MARCOS BELICO CREMONESE                      5003020-91.2020.8.24.0090           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No
MARCOS BELICO CREMONESE                      5003020-91.2020.8.24.0090           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No
MARCOS BELO PINTO                            0000178-86.2020.5.07.0014           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MARCOS BETT PAGANI                           0316950-77.2017.8.24.0064           IMPEDIMENT                        CIVIL COURT OF SÃO JOSÉ                                      Yes              No               No

MARCOS BRUGGER TEIXEIRA                      0008214-74.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MARCOS CAMILO MARTINS DA COSTA               5213699-16.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS CAMILO MARTINS DA COSTA               5213696-61.2019.8.13.0024           CHANGE                            CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
MARCOS CAMILO MARTINS DA COSTA               5213699-16.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS CAMILO MARTINS DA COSTA               5213696-61.2019.8.13.0024           CHANGE                            CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS CAMPOS MALACHIAS                      5067075-61.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS CESAR SANTOS DA SILVA                 0009223-89.2019.8.16.0001           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No
MARCOS CHAGAS DUARTE DOS SANTOS              0000617-25.2019.5.05.0035           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCOS CHELOTTI                              1018075-06.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCOS COSTA DA SILVA                        0003512-98.2020.8.16.0056           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMBÉ                                         Yes              Yes              No
MARCOS COSTA DA SILVA                        0003512-98.2020.8.16.0056           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMBÉ                                         Yes              Yes              No
MARCOS COTA SILVA                            0012376-09.2016.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARCOS COTONA DE FREITAS                     0802723-86.2019.8.10.0050           RESERVATION                       CIVIL COURT OF PAÇO DO LUMIAR                                Yes              No               No
MARCOS CRISTIANO CARINHANHA CASTRO           0716535-45.2020.8.07.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
MARCOS CRISTIANO CARINHANHA CASTRO           0716535-45.2020.8.07.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No

MARCOS CUBEIROS DA SILVA                     0000055-29.2020.8.26.0299           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JANDIRA                                         Yes              Yes              No

MARCOS CUBEIROS DA SILVA                     0000055-29.2020.8.26.0299           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JANDIRA                                       Yes              Yes              No
MARCOS DA COSTA SILVA                        0036491-90.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              No               No
MARCOS DA LUZ ROSA                           0000213-43.2016.5.10.0001           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARCOS DA SILVA COSTA                        1000601-44.2019.5.02.0712           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
MARCOS DA SILVA GOMES                        0011627-68.2019.5.15.0106           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
MARCOS DA SILVA SCARANARO                    1004492-37.2020.8.11.0001           COMFORT                           CIVIL COURT OF CUIABÁ                                        Yes              No               No
MARCOS DAVI CARDOSO SILVA                    1001161-81.2017.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No



                                                                                                        741 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 862 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MARCOS DE ALMEIDA CARDOSO JUNIOR          0057454-61.2019.8.17.8201            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCOS DE ANDRADE UCHOA REZENDE           0301896-22.2019.8.24.0090            CANCELLATION                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No

MARCOS DE ANDRADE UCHOA REZENDE              0301925-72.2019.8.24.0090           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
MARCOS DE OLIVEIRA CARDOSO DA SILVA          1001272-59.2017.5.02.0705           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS DEVANER DO NASCIMENTO                 3000656-54.2020.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                     Yes              No               No
MARCOS DIAS MOLINARI                         9000144-40.2020.8.21.0006           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CACHOEIRA DO SUL                              Yes              Yes              No
MARCOS DIAS MOLINARI                         9000144-40.2020.8.21.0006           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CACHOEIRA DO SUL                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS DIMITRI DE ROSALMEIDA                 0030396-52.2018.8.18.0001           CHANGE                            CIVIL COURT OF TERESINA                                      Yes              No               No
MARCOS DOS SANTOS                            1000638-29.2018.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARCOS DOS SANTOS CARMO                      0000572-74.2012.5.05.0032           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
MARCOS DUARTE DE MIRANDA                     0100738-31.2018.5.01.0060           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

MARCOS EDUARDO CAPELAO DA SILVA              1074448-57.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARCOS EDUARDO GIULI                         0061281-80.2019.8.17.8201           RESERVATION                       CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MARCOS EDUARDO GIULI                         0061281-80.2019.8.17.8201           RESERVATION                       CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS EDUARDO TORRES JÚNIOR                 5095965-78.2018.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
MARCOS ELI DA SILVA                          1001471-70.2015.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
MARCOS EMANUEL ALVES LEANDRO                 0001537-11.2019.8.26.0246           COLLECTION                        CIVIL COURT OF ILHA SOLTEIRA                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
MARCOS EMANUEL ALVES LEANDRO                 0001537-11.2019.8.26.0246           COLLECTION                        CIVIL COURT OF ILHA SOLTEIRA                                 Yes              Yes              No
MARCOS FABRICIO DE MATOS DA SILVA            0001106-63.2017.5.05.0025           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARCOS FALCO                                 1001020-88.2015.5.02.0717           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
MARCOS FELIPE GOMES CALFAT                   1000875-34.2016.5.02.0705           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS FELIPE MONTEIRO                       0002766-10.2020.8.16.0194           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No
MARCOS FELIPE ROCHA                          3000036-66.2016.8.06.0008           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                     Yes              No               No
MARCOS FERNANDES DE ARAUJO                   0010167-85.2015.5.15.0106           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS FERNANDO PERSON                       1000045-27.2020.8.26.0538           CANCELLATION                      CIVIL COURT OF SANTA CRUZ DAS PALMEIRAS                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS FERNANDO PERSON                       1000045-27.2020.8.26.0538           CANCELLATION                      CIVIL COURT OF SANTA CRUZ DAS PALMEIRAS                      Yes              Yes              No

MARCOS FERNANDO RIBEIRO COELHO               7004510-47.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No

MARCOS FERREIRA DA SILVA                     0026013-64.2019.8.19.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NITERÓI                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARCOS FERREIRA DA SILVA                     0001162-29.2020.8.26.0002           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCOS FERREIRA DA SILVA                     1001127-20.2019.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 No               Yes              Yes
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS FLORES DE OLIVEIRA                    0601110-67.2020.8.01.0070           CHANGE                            CIVIL COURT OF RIO BRANCO                                    Yes              No               No
MARCOS FORTUNATO LIRA                        0000661-09.2018.5.10.0013           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCOS FRANCISCO DE OLIVEIRA                 0000810-95.2012.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No



                                                                                                        742 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 863 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MARCOS GARRISON DYTZ                      1054290-78.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCOS GATTASS PESSOA JUNIOR              1012444-04.2019.8.11.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
MARCOS GERMANO                            5000737-85.2019.8.13.0430            LITIGATION - CIVIL                  CIVIL COURT OF MONTE BELO                                    Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
MARCOS GIOVANE RUTSATZ                    9001097-89.2020.8.21.0010            LITIGATION - CIVIL                  CIVIL COURT OF CAXIAS DO SUL                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCOS GONZALEZ RUBIO CURI DE CASTRO 1018413-43.2020.8.26.0002                 CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCOS GUERREIRO MELO                     0633000-80.2009.5.09.0670            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                    Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARCOS GUIDO ANDREONI                     9000699-72.2020.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
MARCOS HAURELIO LUCIANO                   0000075-04.2020.5.10.0012            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCOS HAURELIO LUCIANO                   0000076-86.2020.5.10.0012            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCOS HAURELIO LUCIANO                   0000074-19.2020.5.10.0012            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCOS JOAO RODRIGUES                     1001600-65.2017.5.02.0712            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
MARCOS JOSE CAMPOS DE ALCANTARA                                                CIVIL LITIGATION - FLIGHT
JUNIOR                                    0002987-98.2020.8.17.8201            OVERBOOKING                         CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
MARCOS JOSE DE LIMA                       0000256-88.2019.8.17.3570            IMPEDIMENT                          CIVIL COURT OF VERTENTES                                     Yes              No               No
MARCOS JOSE DOS REIS FILHO                1002237-86.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCOS JOSE DOS REIS FILHO                1002237-86.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No

MARCOS JOSE FERNANDES SILVA BARROS           1037152-98.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS KELLER AMBONI                         0301131-19.2017.8.24.0091           CHANGE                            CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
MARCOS KENJI OTANI                           1001028-27.2017.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
MARCOS LEANDRO DERKS                         9004956-41.2019.8.21.0013           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF ERECHIM                                       Yes              No               No
MARCOS LEANDRO DERKS                         9000977-37.2020.8.21.0013           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ERECHIM                                       Yes              No               No

MARCOS LEITE SANTORO                         1010600-17.2020.8.26.0114           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPINAS                                      Yes              No               No
MARCOS LIMA DINIZ                            1001956-02.2017.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARCOS LIMA FREIRE                           0017248-72.2015.8.08.0545           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VILA VELHA                                    Yes              No               No
MARCOS LUIS STIGLIANO                        1000472-85.2018.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARCOS LUIZ DA SILVA DO NASCIMENTO           0057900-65.2013.5.21.0004           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE NATAL - RN                              Yes              Yes              No
MARCOS LYRA KADDOUM                          5003662-88.2019.8.08.0011           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CACHOEIRO DE ITAPEMIRIM                       Yes              No               No
MARCOS MAIA DE SOUSA                         7005346-20.2020.8.22.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
MARCOS MASCARENHAS BARBOSA                   0001624-64.2013.5.15.0106           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS MERLIN BOFF                           5024797-92.2020.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
MARCOS MOURA MERTENS                         1009403-72.2020.8.26.0002           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS MUNDEL                                1009048-27.2019.8.26.0704           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCOS NILO MATSUTANI                        0011050-75.2020.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS PASSOS DE MAGALHAES                   0220555-75.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No

MARCOS PAULI BAUMGARTEN                      1010439-52.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
MARCOS PAULO DA SILVA                        1002012-34.2014.5.02.0313           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                 Yes              Yes              No
MARCOS PAULO DE ALVARENGA PINTO              5009309-72.2019.8.13.0707           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF VARGINHA                                        Yes              No               No



                                                                                                        743 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 864 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MARCOS PAULO DESTEFENI                    0014728-39.2019.8.16.0170            CANCELLATION                        CIVIL COURT OF TOLEDO                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCOS PAULO DOS SANOS                    0269943-54.2019.8.19.0001            OVERBOOKING                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCOS PAULO FERNANDES DO VALE            0043457-89.2019.8.19.0203            OVERBOOKING                         CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARCOS PAULO FERNANDES DO VALE            0043457-89.2019.8.19.0203            OVERBOOKING                         CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
MARCOS PAULO LISBOA DE SOUZA              0100948-80.2017.5.01.0072            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARCOS PAULO MONTENEGRO DA CUNHA 0100628-38.2018.5.01.0058                     INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARCOS PAULO REIS HENRIQUES               0204117-81.2019.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
MARCOS PAULO RIBEIRO SILVA                0000579-18.2019.8.13.0430            LITIGATION - CIVIL                  CIVIL COURT OF MONTE BELO                                    Yes              No               No
MARCOS PAULO RODRIGUES                    1348953-9                            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF GOIÂNIA                                       Yes              No               No

MARCOS PAULO SOUSA DA SILVA                  5004403-43.2019.8.21.6001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
MARCOS PEREIRA                               1001286-26.2015.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS PEREIRA GONCALVES                     0000226-26.2020.8.26.0609           CANCELLATION                      CIVIL COURT OF TABOÃO DA SERRA                               Yes              No               No
MARCOS PIRES DA SILVA                        1000993-11.2019.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARCOS RAMOS E SILVA                         1001187-80.2020.8.26.0016           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS RAUL AUGUSTO DE SOUSA E SILVA         1004236-17.2020.8.26.0506           CANCELLATION                      CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS RAUL AUGUSTO DE SOUSA E SILVA         1006834-41.2020.8.26.0506           CHANGE                            CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS RIBEIRO MARCELLO                      0306271-82.2019.8.24.0020           CHANGE                            CIVIL COURT OF CRICIÚMA                                      Yes              No               No
MARCOS ROBERTO CROCETTI JUNIOR               0000476-40.2015.5.09.0130           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS ROBERTO DA SILVA                      1024103-35.2016.8.26.0506           CANCELLATION                      CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS ROBERTO DE PAULA CARDOSO              1003528-24.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCOS ROBERTO LACORTE GOMES                 0051140-87.2007.8.06.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF FORTALEZA                                     Yes              No               No
MARCOS ROBERTO PETILI                        0000540-62.2012.5.15.0106           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO                                          Yes              Yes              No
MARCOS RODRIGO VIANA                         1002011-02.2017.5.02.0036           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
MARCOS RODRIGUES DA SILVA                    1000902-97.2019.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARCOS RODRIGUES DIAS                        0100173-50.2017.5.01.0077           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO 1ª REGIÃO                      Yes              Yes              No
MARCOS ROGERIO COSTA DE OLIVEIRA             7006090-15.2020.8.22.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
MARCOS ROGERIO COSTA DE OLIVEIRA             7006090-15.2020.8.22.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
MARCOS ROLDAO DA SILVA                       0000519-58.2013.5.04.0203           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CANOAS                                  Yes              Yes              No
MARCOS ROVINSKI                              0197712-09.2018.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
MARCOS SANDRIN                               0020740-31.2019.5.04.0016           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCOS SANTA BRIGIDA MONTEIRO                0000879-39.2019.5.10.0001           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCOS SANTA BRIGIDA MONTEIRO                0000878-54.2019.5.10.0001           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCOS SANTA BRIGIDA MONTEIRO                0000880-24.2019.5.10.0001           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS SANTANA SANTOS                        0069343-70.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No




                                                                                                        744 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 865 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MARCOS SANTOS DE SOUZA                    0030171-34.2020.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MARCOS SOARES VASCONCELOS                 0000750-42.2016.5.08.0018            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO DE BELÉM/PA                              Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARCOS STEFANI                            1003337-51.2019.8.26.0248            CANCELLATION                        CIVIL COURT OF INDAIATUBA                                    Yes              No               No
MARCOS TADEU RAMOS DA SILVA               0001510-54.2016.5.17.0013            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

MARCOS TARDELLI TAVARES DAS NEVES            0700072-46.2020.8.02.0152           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO MIGUEL DOS CAMPOS                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS TULIO SANTOS SILVEIRA                 3000798-58.2020.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                     Yes              No               No
MARCOS VENICIO CIRILO DOS SANTOS             1001327-18.2019.5.02.0712           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
MARCOS VICTOR DE OLIVEIRA                    0002987-35.2011.5.02.0004           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
MARCOS VIEIRA DOS SANTOS                     0001370-38.2011.5.05.0010           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS VILELA LAUAR                          5530928-40.2019.8.09.0051           CHANGE                            CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS VINICIUS BERALDO                      5000025-21.2020.8.13.0702           CANCELLATION                      CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No

MARCOS VINICIUS CANHEDO PARRA                1000276-37.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS VINICIUS DOS SANTOS ROCHA             5019478-96.2020.8.13.0024           CHANGE                            CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS VINICIUS FERNANDES SILVA              7035663-35.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
MARCOS VINICIUS FERREIRA DE OLIVEIRA         0560589-53.2018.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                      Yes              No               No
MARCOS VINICIUS FERREIRA GURGEL              0802377-35.2019.8.20.5102           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CEARÁ-MIRIM                                   Yes              No               No
MARCOS VINICIUS FREIRE LIMA                  0001104-52.2016.5.10.0005           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
MARCOS VINICIUS FREIRE MARTINS               0001219-22.2019.5.07.0015           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARCOS VINICIUS GOULART                      1003043-37.2020.8.26.0224           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF GUARULHOS                                     Yes              No               No
MARCOS VINICIUS MARINI KOZAN                 8058889-92.2018.8.11.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS VINICIUS ROCHA DA SILVA               1001066-91.2020.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCOS VINICIUS SANTOS DE JESUS              0204163-60.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
MARCOS VINICIUS SANTOS SILVA                 0001316-11.2014.5.10.0016           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
                                                                                                                   TRIBUNAL REGIONAL DO TRABALHO DA 18ª REGIÃO -
MARCUS ALBERTO PEREIRA PASSOS                0012089-95.2015.5.18.0004           INDIVIDUAL LABOR CLAIM            GOIÂNIA                                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MARCUS ALEXANDRE CARVALHO SALGADO            3000005-67.2018.8.06.0140           RESERVATION                       CIVIL COURT OF PARACURU                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCUS ANDRE HORTA                           5009763-30.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
MARCUS ANTONIO NASCIMENTO BARBOSA            0203028-95.2019.8.04.0015           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF MANAUS                                        Yes              No               No
MARCUS BRITO TROVAO                          0000177-22.2010.5.01.0046           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
MARCUS CESAR KLAUTAU BONNA                   35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCUS CESAR KLAUTAU BONNA                   35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCUS CESAR KLAUTAU BONNA                   35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCUS CESAR KLAUTAU BONNA                   35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

MARCUS EMANOEL COSTA SOARES BATISTA          1003893-78.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
MARCUS EURELIO NEUMANN                       0020884-21.2018.5.04.0022           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              No               No



                                                                                                        745 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 866 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MARCUS FELIPE DE ARAUJO ALENCAR           0800109-68.2020.8.10.0149            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PEDREIRAS                                     Yes              Yes              No
MARCUS FELIPE DE ARAUJO ALENCAR           0800109-68.2020.8.10.0149            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PEDREIRAS                                     Yes              Yes              No
MARCUS FELLIPE GONCALVES BARBOSA          5085768-23.2020.8.09.0051            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF GOIÂNIA                                            Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCUS FELLIPI DE ARAUJO                  1056028-04.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCUS FLAVIUS DE MACEDO BRUNO            3000340-53.2019.8.06.0075            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF EUSÉBIO                                            Yes              No               No
MARCUS HENRIQUE LUNA GUIMARAES
REISCH                                    0010124-62.2015.5.01.0002            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
MARCUS LAERT MARTINS MOTTA                0215886-76.2019.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No
MARCUS LEONARDO MACEDO RAPUANO            0101045-14.2019.5.01.0039            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCUS MACHADO MENDES                     0003004-18.2020.8.19.0203            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

MARCUS PAULO DA CUNHA MARTINS                1030672-07.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCUS RINO MARTINS                          0017115-26.2020.8.17.8201           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RECIFE                                        Yes              No               No
MARCUS TULLIUS BANDEIRA DE MENEZES           0065899-15.2017.8.17.2001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCUS VALERIUS ANDRADE BRASIL               0806070-93.2020.8.20.5004           CANCELLATION                      CIVIL COURT OF NATAL                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCUS VALERIUS ANDRADE BRASIL               0806070-93.2020.8.20.5004           CANCELLATION                      CIVIL COURT OF NATAL                                         Yes              Yes              No

MARCUS VINICIUS AMARAL BORBA                 5213751-12.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
MARCUS VINICIUS AMARO DA SILVA               5032066-22.2019.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCUS VINICIUS ANDRADE BONFIM               0048234-10.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCUS VINICIUS ANDRADE BONFIM               0009995-34.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCUS VINICIUS ANDRADE BONFIM               0048234-10.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCUS VINICIUS AYRES BARRETO                5427979-04.2019.8.09.0029           CANCELLATION                      CIVIL COURT OF CATALÃO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCUS VINICIUS BATISTA MOUTINHO             0020781-12.2019.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                       Yes              No               No
MARCUS VINICIUS COELHO DE ALMEIDA            0001528-83.2013.5.07.0005           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE FORTALEZA                               Yes              Yes              No
MARCUS VINICIUS CORREA CORDOVIL              0100214-23.2017.5.01.0075           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO 1ª REGIÃO                      Yes              Yes              No

MARCUS VINICIUS DE AGUIAR NASCIMENTO         1001723-27.2016.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
MARCUS VINICIUS DE CARVALHO CAMARA           1001352-69.2016.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MARCUS VINICIUS DE LOYOLA                    0805923-27.2020.8.12.0110           RESERVATION                       CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCUS VINICIUS DE OLIVEIRA THOMAZ           0017361-77.2019.8.19.0028           CANCELLATION                      CIVIL COURT OF MACAÉ                                         Yes              No               No
MARCUS VINICIUS DE SOUZA                     0010738-63.2017.5.03.0092           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                        Yes              Yes              No
MARCUS VINICIUS DOS SANTOS PINTO             0100422-18.2019.5.01.0081           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARCUS VINICIUS GOMES DA SILVA               0010905-76.2014.5.01.0016           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No

MARCUS VINICIUS LEITE CABRAL DE MELO         0758265-70.2019.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                        Yes              Yes              No

MARCUS VINICIUS LEITE CABRAL DE MELO         0758265-70.2019.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                        Yes              Yes              No
MARCUS VINICIUS LOUREIRO TEIXEIRA            0100184-57.2018.5.01.0073           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              No               No




                                                                                                        746 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 867 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TICKET /
MARCUS VINICIUS MARINHO MARQUES           0801582-67.2019.8.10.0006            RESERVATION                         CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARCUS VINICIUS MATOS DUARTE              1000363-24.2020.8.26.0016            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARCUS VINICIUS NEGRI DOS SANTOS          0000867-44.2020.8.16.0204            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CURITIBA                                      Yes              No               No
MARCUS VINICIUS NEVES QUEIROZ             0100965-19.2019.5.01.0017            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

MARCUS VINICIUS PASSOS DE OLIVEIRA           0057951-36.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              Yes              No

MARCUS VINICIUS PASSOS DE OLIVEIRA           0057951-36.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              Yes              No
MARCUS VINICIUS PEDRO DE MELO                0100721-05.2016.5.01.0047           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DO RIO DE JANEIRO                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARCUS VINICIUS SANTOS SOARES                5107703-57.2020.8.09.0007           OVERBOOKING                     CIVIL COURT OF ANÁPOLIS                                        Yes              No               No

MARCUS VINNICIUS FRANCO DA SILVA             0800451-79.2020.8.10.0149           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PEDREIRAS                                     Yes              No               No
MARDEL CORREIA REIS SANTOS                   0023842-93.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
MARDEL CORREIA REIS SANTOS                   0059627-19.2020.8.05.0001           COLLECTION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
MARDEL DOMINGOS BRAITT                       0002949-36.2020.8.05.0113           LITIGATION - CIVIL                CIVIL COURT OF ITABUNA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARDEN MENDONCA LIMA                         0005903-36.2020.8.16.0182           RESERVATION                       CIVIL COURT OF CURITIBA                                      Yes              No               No
MARDER BEZERRA NUNES                         5006468-46.2019.8.09.0051           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MAREK GRZYMALA                               1001848-04.2020.8.26.0002           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARESIA VIAGENS E TURISMO LTDA ME            1104880-27.2017.8.26.0100           CIVIL LITIGATION - GENERAL        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARFISA CHICCOLI MARQUES DOS SANTOS          1008941-42.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARGARET LIBORIO DOURADO JEANMONOD 0800109-66.2020.8.18.0013                     CANCELLATION                      CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARGARETE DA SILVA MARQUES                   0004191-32.2020.8.05.0080           CANCELLATION                      CIVIL COURT OF FEIRA DE SANTANA                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARGARETE DA SILVA MARQUES                   0004191-32.2020.8.05.0080           CANCELLATION                      CIVIL COURT OF FEIRA DE SANTANA                              Yes              Yes              No

MARGARETE DE OLIVEIRA HACKENHAAR             0312379-75.2015.8.24.0018           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CHAPECÓ                                         Yes              No               No
MARGARETE FARIAS BISSIGO                     0000261-34.2011.5.04.0004           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE PORTO ALEGRE                              Yes              Yes              No
MARGARETE GAVIOLI GOMES DA SILVA             1028743-29.2019.8.26.0554           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SANTO ANDRÉ                                      Yes              No               No
MARGARETH ANGELIRIERI FURTADO DE
MENDONCA                                     0010914-17.2019.8.26.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARGARETH FERREIRA DOS REIS                  0759790-87.2019.8.07.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
MARGARETH FERREIRA DOS REIS                  0759790-87.2019.8.07.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
MARGARETH FIGUEIREDO DE MORAIS                                                   CIVIL LITIGATION - FLIGHT
PARREIRAS                                    5001867-95.2019.8.13.0338           CHANGE                            CIVIL COURT OF ITAÚNA                                        Yes              No               No
MARGARETH FRANCO L MOSCARDINI                35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

MARGARETH KNUPP TOLEDO DE CARVALHO           0019072-54.2019.8.13.0394           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANHUAÇU                                      Yes              No               No
MARGARETH MAUES PENNER                       0800905-26.2019.8.14.0006           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF ANANINDEUA                                    Yes              No               No

MARGARETH SANTOS ROCHA                       0016526-96.2019.8.08.0545           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VILA VELHA                                      Yes              No               No



                                                                                                        747 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 868 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TICKET /
MARGARIDA BALBINO DOS SANTOS              0008642-78.2019.8.16.0129            RESERVATION                         CIVIL COURT OF PARANAGUÁ                                     Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
MARGARIDA BALBINO DOS SANTOS              0008642-78.2019.8.16.0129            RESERVATION                         CIVIL COURT OF PARANAGUÁ                                     Yes              Yes              No
MARGARIDA BARROS DO VAL                   0003003-18.2020.8.19.0208            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MARGARIDA DE FATIMA FERNANDES                                                  CIVIL LITIGATION - BOARDING
CARVALHO                                  0061663-57.2018.8.16.0014            IMPEDIMENT                          CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARGARIDA DE SA BARRETO AMORIM            3001516-58.2016.8.06.0112            CHANGE                              CIVIL COURT OF JUAZEIRO DO NORTE                             Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARGARIDA EMILIA DA CONCEICAO NERY        0001434-90.2020.8.05.0201            CANCELLATION                        CIVIL COURT OF PORTO SEGURO                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARGARIDA FERREIRA BENARROSH              7052311-90.2019.8.22.0001            CHANGE                              CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MARGARIDA GOMES PAES                      0000161-68.2013.8.14.0008            RESERVATION                         CIVIL COURT OF BARCARENA                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARGARIDA LEUDA ISIDORO                   1002138-85.2020.8.26.0271            CANCELLATION                        CIVIL COURT OF ITAPEVI                                       Yes              No               No
MARGARIDA MARIA LACOMBE CAMARGO           0008401-82.2020.8.19.0001            CIVIL LITIGATION - SERVICE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARGIT HEY                                7007221-59.2019.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARGIT LABSCH DE LEÃO                     1065808-02.2018.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARGIT RAMOS                              0302430-43.2018.8.24.0011            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRUSQUE                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARGOT STRULOVIC                          1000606-07.2020.8.26.0100            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARGUIT ANDREA DONAT                      1001526-05.2017.5.02.0714            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
MARGUIT ANDREA DONAT                      1000571-47.2016.5.02.0701            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                               CIVIL LITIGATION - TAM
MARI LUCIA ZONTA                          5017342-29.2020.8.13.0024            FIDELIDADE PROGRAM                  CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

MARI PEDROSO SERRAO                          0001323-98.2020.8.19.0207           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No

MARIA ABADIA ARANTES MENDONCA SILVA          5038590-88.2019.8.13.0702           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
MARIA ABREU GONÇALVES TIBURTINO              0394743-35.2010.8.06.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA ALBERTINA DEZAN DE BONA                5000276-12.2020.8.24.0030           OVERBOOKING                       CIVIL COURT OF IMBITUBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA ALCIONE THOMES                         0000540-20.2020.8.05.0103           RESERVATION                       CIVIL COURT OF ILHÉUS                                        Yes              No               No

MARIA ALICE ALVES DA COSTA                   0805916-24.2019.8.14.0301           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELÉM                                           Yes              No               No

MARIA ALICE DAMASCENO SOBRINHO               0073202-18.2018.8.13.0074           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BOM DESPACHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA ALICE DE FREITAS DANTAS                0002332-90.2018.8.25.0048           CHANGE                            CIVIL COURT OF NOSSA SENHORA DA GLÓRIA                       Yes              No               No
MARIA ALICE DE OLIVEIRA COSTA                                                    CIVIL LITIGATION - FLIGHT
VASCONCELOS                                  1001856-78.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIA ALICE DOS ANJOS RAFAEL                 35.015.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SANTOS                                        Yes              No               No
MARIA ALICE LIMA BELTRAO SIQUEIRA
MELIANDE                                     0700655-53.2020.8.02.0080           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MACEIÓ                                        Yes              No               No




                                                                                                        748 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 869 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MARIA ALICE MORGADO CASTANHEIRA                                                CIVIL LITIGATION - FLIGHT
CORDEIRO FERNANDES                        0016864-13.2020.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MARIA ALICE OLIVEIRA DOTTA                0197130-09.2018.8.21.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA ALICE PEREIRA DO NASCIMENTO         0805178-49.2016.8.15.2003            CANCELLATION                        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No

MARIA ALICE PINTOS TELLES                    1022887-57.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIA ALICE ROCHA OLIVEIRA DE OLIVEIRA       0192622-30.2019.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA ALINE SANTANA MOREIRA                  0000800-75.2019.8.05.0057           RESERVATION                       CIVIL COURT OF CÍCERO DANTAS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
MARIA ALRENI DE CARVALHO                     0028068-75.2019.8.26.0007           COLLECTION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
MARIA ALVES DA SILVA                         1047727-68.2019.8.26.0002           PASSENGER                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA ALVES DOS SANTOS                       0013761-85.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA ALVES ROSA                             0015240-16.2018.8.11.0002           CANCELLATION                      CIVIL COURT OF VÁRZEA GRANDE                                 Yes              No               No
MARIA AMALIA TEMPORAL DE MEDEIROS
NETTO                                        0037088-59.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA AMANDA FIRMES ASSUNCAO                 8043298-24.2019.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                      Yes              No               No
MARIA AMAVIA DE SOUZA CAMPOS                 0634323-85.2019.8.04.0015           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA AMELIA COSTA SOEIRO                    7009400-29.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA AMELIA MONCAO DE OLIVEIRA COSTA 7051296-86.2019.8.22.0001                  CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No

MARIA ANGELA CAVALCANTI RIBEIRO KALLAS       5000488-87.2020.8.13.0596           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SANTA RITA DO SAPUCAÍ                         Yes              No               No
MARIA ANGELA DA SILVA                        1001193-52.2018.5.02.0703           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
MARIA ANGELA MONTEIRO OLEGARIO               0101526-67.2017.5.01.0064           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARIA ANGELA VIANA MARINHO                   3001145-75.2017.8.06.0010           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA ANGELES REVUELTA TARANILLA             1009873-06.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA ANGELICA BARON MAGALHAES               0001783-31.2019.8.16.0037           CANCELLATION                      CIVIL COURT OF QUATRO BARRAS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA ANGELICA CIACCO                        1005262-92.2019.8.26.0568           CANCELLATION                      CIVIL COURT OF SÃO JOÃO DA BOA VISTA                         Yes              No               No
MARIA ANGELICA EDUARDO SANTA ROSA            0000916-08.2017.5.21.0041           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE NATAL - RN                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
MARIA ANGELICA FERREIRA ALMEIDA E SILVA 8002683-84.2019.8.05.0229                LITIGATION - CIVIL                CIVIL COURT OF SANTO ANTÔNIO DE JESUS                        Yes              No               No
MARIA ANGELICA LIMA MACHADO             0001470-65.2020.8.26.0002                CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA ANGELICA MILAN DE OLIVEIRA             1024613-63.2020.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIA ANGELICA SOARES VALENTE                                                    CIVIL LITIGATION - TICKET /
COUTINHO                                     0052014-55.2020.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MARIA ANGELICA TABATINGA CASTRO              0700652-65.2020.8.02.0091           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MACEIÓ                                        Yes              No               No

MARIA ANTONIA DE MELO COUTO                  0010834-95.2019.8.13.0604           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTO ANTÔNIO DO MONTE                          Yes              No               No
MARIA ANTONIA FURTADO FERREIRA               1013057-67.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO PAULO                                       Yes              No               No



                                                                                                        749 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 870 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MARIA ANTONIA MARTINS GONZALES            1019762-70.2019.8.26.0114            CANCELLATION                        CIVIL COURT OF CAMPINAS                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA ANTONIETA ALVES CHIAPPETTA          0006176-84.2020.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No
MARIA APARECIDA BERNARDINO DA SILVA       35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIA APARECIDA BERNARDINO DA SILVA       35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIA APARECIDA CARVALHO DE SOUSA         1002102-09.2016.5.02.0075            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
MARIA APARECIDA DA SILVA OLIVEIRA DE                                           CIVIL LITIGATION - FLIGHT
MORAES                                    7015869-91.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA APARECIDA DE ALMEIDA DOS SANTOS 142.093/2020                             CANCELLATION                        CIVIL COURT OF GUARULHOS                                     Yes              No               No
MARIA APARECIDA DE ARAUJO                 5037565-66.2019.8.13.0079            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CONTAGEM                                      Yes              No               No
MARIA APARECIDA DE SOUSA                  1000079-37.2018.5.02.0070            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
MARIA APARECIDA DE SOUSA                  1001193-12.2018.5.02.0005            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No

MARIA APARECIDA DE SOUZA ANDRADE             5037462-93.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              Yes              No

MARIA APARECIDA DE SOUZA ANDRADE             5037462-93.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
MARIA APARECIDA DE SOUZA COSTA               5015746-10.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MARIA APARECIDA DOS SANTOS                   0009804-28.2018.8.17.2001           IMPEDIMENT                        CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA APARECIDA DOS SANTOS CHAGAS            0077649-17.2019.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA APARECIDA DOS SANTOS CHAGAS            0077649-17.2019.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                      Yes              Yes              No

MARIA APARECIDA FERNANDES DOS SANTOS 0000764-53.2017.5.21.0010                   INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA APARECIDA FERREIRA FAGUNDES            0806804-74.2019.8.12.0001           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
MARIA APARECIDA FURTHMEIER                   0008046-05.2018.8.08.0048           COLLECTION                        CIVIL COURT OF SERRA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA APARECIDA GUIMARAES ANDRADE            5003939-20.2019.8.13.0382           RESERVATION                       CIVIL COURT OF LAVRAS                                        Yes              No               No
MARIA APARECIDA LEITE DE SIQUEIRA                                                CIVIL LITIGATION - IMPROPER
OLIVEIRA                                     1111555-69.2018.8.26.0100           COLLECTION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIA APARECIDA LEITE GUANHA                 35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
MARIA APARECIDA LOPEZ GARCIA                 0001322-66.2020.8.16.0088           COLLECTION                        CIVIL COURT OF GUARATUBA                                     Yes              No               No
MARIA APARECIDA MARTINS FEITOSA              0700539-13.2020.8.07.0014           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
MARIA APARECIDA MARTINS FEITOSA              0700539-13.2020.8.07.0014           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No

MARIA APARECIDA MIGUEL                       0000621-88.2020.8.16.0029           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF COLOMBO                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA APARECIDA MIRANDA                      1002042-54.2019.8.26.0514           CANCELLATION                    CIVIL COURT OF ITUPEVA                                         Yes              No               No

MARIA APARECIDA MOREIRA FRANCOLLNO,          0001417-85.2010.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
MARIA APARECIDA NUNES DA SILVA SENA          0125419-58.2018.8.06.0001           IMPEDIMENT                        CIVIL COURT OF FORTALEZA                                     Yes              No               No

MARIA APARECIDA PEREIRA DE SOUZA             1018498-29.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No



                                                                                                        750 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 871 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MARIA APARECIDA PONCE DURAN               1032871-76.2018.8.26.0506            CANCELLATION                        CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
MARIA APARECIDA RIBEIRO                   5000587-14.2020.8.13.0481            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PATROCÍNIO                                    Yes              No               No
MARIA APARECIDA ROCHA DE ALMEIDA          0100138-60.2018.5.01.0011            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARIA APARECIDA SALIONI MELLO             1000041-67.2020.8.26.0189            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FERNANDÓPOLIS                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA APARECIDA SANTOS HIGINO             1004907-97.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA APARECIDA SANTOS HIGINO             1004907-97.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

MARIA APARECIDA SYDIO DE PAULA               1051733-21.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIA APARECIDA TEIXEIRA MARINHO DE                                              CIVIL LITIGATION - FLIGHT
OLIVEIRA                                     1001436-70.2020.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIA APARECIDA TRAJANO DE SOUSA             0043248-87.2010.8.15.2001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
MARIA APARECIDA TRINIDAD                     1000420-85.2015.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

MARIA APARECIDA VIVALDINI POLIZELI           1000139-55.2020.8.26.0382           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NEVES PAULISTA                                  Yes              No               No
MARIA ARGENTINA GONCALVES                    0911428-21.2014.8.06.0001           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF FORTALEZA                                       Yes              No               No

MARIA ASSUNTA BELLE DE MOURA                 0000926-27.2020.8.16.0141           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF REALEZA                                         Yes              Yes              No

MARIA ASSUNTA BELLE DE MOURA                 0000926-27.2020.8.16.0141           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF REALEZA                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA AUGUSTA DA ROCHA E SILVA               1055556-27.2019.8.26.0576           CANCELLATION                    CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                           Yes              No               No

MARIA AUGUSTA DE MOURA DE SOUZA              1000030-52.2020.8.26.0152           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF COTIA                                         Yes              No               No
MARIA AUREA CASTRO                           35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIA AUREA CASTRO                           35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIA AUXILIADORA ALVARENGA                  5000430-74.2020.8.08.0030           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF LINHARES                                      Yes              No               No
MARIA AUXILIADORA GOMES                      0003592-75.2014.8.22.0001           CIVIL LITIGATION - CARGO          CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA AUXILIADORA GOMES                      5000233-70.2019.8.13.0045           OVERBOOKING                       CIVIL COURT OF CAETÉ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA AUXILIADORA GREGORIO ANTUNES           0652054-05.2020.8.04.0001           RESERVATION                       CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA AUXILIADORA MARGALHO SILVA             1034767-48.2017.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA BARBOSA RAMOS                          5304983-35.2019.8.09.0051           RESERVATION                       CIVIL COURT OF GOIÂNIA                                       Yes              No               No

MARIA BATISTA YULE DE QUEIROZ                0837765-32.2018.8.12.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA BEATRIS BRAGA CORTES                   0052555-48.2019.8.16.0182           RESERVATION                       CIVIL COURT OF CURITIBA                                      Yes              No               No
MARIA BEATRIZ CISCATO CAMILLO                1040076-25.2019.8.26.0506           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA BEATRIZ DA CAMARA MONTE                0806960-66.2019.8.20.5004           CANCELLATION                      CIVIL COURT OF NATAL                                         Yes              No               No

MARIA BEATRIZ GALHEGO AMARANTE               1093764-53.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MARIA BENEDITA FARIA                         0001920-27.2020.8.16.0021           IMPEDIMENT                      CIVIL COURT OF CASCAVEL                                        Yes              No               No




                                                                                                        751 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 872 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MARIA BERENICE PERARDT GUEDERT            5008943-73.2019.8.24.0045            CANCELLATION                        CIVIL COURT OF PALHOÇA                                       Yes              No               No
MARIA BERENICE PEREIRA                    0014305-43.2019.8.08.0545            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF VILA VELHA                                         Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MARIA BERNADETE DA SILVA FERREIRA         0009113-23.2019.8.17.8227            RESERVATION                         CIVIL COURT OF JABOATÃO DOS GUARARAPES                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA BERNADETE LUZ                       0000430-88.2020.8.16.0014            CHANGE                              CIVIL COURT OF LONDRINA                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA BERNADETE LUZ                       0000430-88.2020.8.16.0014            CHANGE                              CIVIL COURT OF LONDRINA                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA BERNADETE MENDONCA                  5002243-25.2020.8.24.0020            CANCELLATION                        CIVIL COURT OF CRICIÚMA                                      Yes              No               No
MARIA BETANIA BERARDO CARNEIRO DA
CUNHA                                     0000960-45.2020.8.17.8201            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA BETANIA MATIAS DE SOUZA CORREA 5000783-45.2020.8.13.0105                 CHANGE                              CIVIL COURT OF GOVERNADOR VALADARES                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA BRASIL PEREIRA                      0074681-25.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
MARIA CAMILLA ESMERIO DA SILVA            1021145-55.2019.8.26.0576            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
MARIA CANDIDA AREIAS COSTA BEZERRA        0037819-57.2019.8.19.0209            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

MARIA CARMELINDA GONCALVES PINTO             0002503-76.2020.8.01.0070           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO BRANCO                                    Yes              No               No
MARIA CARMELITA DE SOUZA                     7000125-14.2020.8.22.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GUAJARÁ-MIRIM                                 Yes              No               No
MARIA CARMEM AMORIM MADOZ                    0700711-61.2020.8.07.0011           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MARIA CARMEM DE ANDRADE SILVA                0032220-23.2017.8.19.0205           IMPEDIMENT                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA CAROLINA DE AMORIM PEREIRA             0808988-19.2019.8.14.0301           CANCELLATION                      CIVIL COURT OF BELÉM                                         Yes              No               No
MARIA CAROLINA DE GOES CAVALCANTI                                                CIVIL LITIGATION - FLIGHT
ALVES DE SOUZA                               0049609-75.2019.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA CAROLINA DE SOUSA MATEUS               0003168-97.2019.8.12.0110           RESERVATION                       CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA CAROLINA DIAS LENHARDT                 1005080-02.2020.8.11.0015           CANCELLATION                      CIVIL COURT OF SINOP                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA CAROLINA ECHENIQUE RIVERA              0620493-60.2020.8.04.0001           OVERBOOKING                       CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA CAROLINA ECHENIQUE RIVERA              0620493-60.2020.8.04.0001           OVERBOOKING                       CIVIL COURT OF MANAUS                                        Yes              Yes              No

MARIA CAROLINA GRIZ BARBOSA                  0003685-07.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                          Yes              No               No
MARIA CAROLINA MARTINS ZAMBELI               0001251-24.2014.5.02.0053           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                      Yes              Yes              No
MARIA CAROLINA MENDONCA DIAS DA
MOTTA FONSECA                                1049511-35.2019.8.26.0114           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPINAS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA CAROLINA MILHIM CORDOVA                1039962-07.2018.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
MARIA CAROLINA PEREIRA PONDE                 0034569-14.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              No               No
MARIA CAROLINA PESSOA VALENCA                0014625-31.2020.8.17.8201           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA CAROLINA ROGERO                        1003899-12.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - PRE-
MARIA CAROLINA SILVA GONSALVES               0067888-70.2020.8.05.0001           REGISTRATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No



                                                                                                        752 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 873 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

MARIA CASTELAN D’ALTOE                       1011845-11.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

MARIA CASTELAN DALTOE                        1011843-41.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

MARIA CASTELAN DALTOE                        1011843-41.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARIA CATARINA ARAUJO MACHADO                0000174-05.2020.8.26.0003          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARIA CECILIA DE SOUZA ARAUJO                129/2020                           CIVIL LITIGATION - REFUNDS         CIVIL COURT OF PATROCÍNIO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MARIA CECILIA DE SOUZA ARAUJO TEIXEIRA       221/2020                           RESERVATION                        CIVIL COURT OF PATROCÍNIO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA CECILIA DIAS                           1040307-36.2019.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA CECILIA DIAS                           1040307-36.2019.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No

MARIA CECILIA HORTA DE ARAUJO                5002519-12.2019.8.13.0145          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JUIZ DE FORA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA CECILIA LACERDA GUSMAO VALENZA         0053792-20.2019.8.16.0182          CANCELLATION                    CIVIL COURT OF CURITIBA                                          Yes              No               No

MARIA CECILIA MELHEN PIASSI                  1048613-91.2019.8.26.0576          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                             Yes              No               No

MARIA CECILIA RUIZ DE ASSIS                  0801924-35.2020.8.15.2001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                       Yes              No               No

MARIA CECILIA SILVA BORBA                    0001931-74.2019.8.17.8230          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CARUARU                                        Yes              No               No
MARIA CECILIA SIMOES GUIDIO                  1000917-75.2015.5.02.0719          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA CELIA DE FREITAS SILVA                 5002501-32.2020.8.13.0702          CANCELLATION                       CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA CELIA DE MENDONCA SUDARIO              3002567-38.2019.8.06.0003          CANCELLATION                       CIVIL COURT OF FORTALEZA                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA CELIA DE MENDONCA SUDARIO              3002567-38.2019.8.06.0003          CANCELLATION                       CIVIL COURT OF FORTALEZA                                      Yes              Yes              No
MARIA CELIA DOS SANTOS ALVES                 1001029-90.2018.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA CELIA VIEIRA DE OLIVEIRA               0001387-94.2020.8.05.0079          CANCELLATION                       CIVIL COURT OF EUNÁPOLIS                                      Yes              No               No

MARIA CHAER DE CODES                         0511422-38.2016.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA CHRISTINA MONTEIRO                     1000343-74.2020.8.26.0358          CANCELLATION                    CIVIL COURT OF MIRASSOL                                          Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA CHRISTINA MONTEIRO                     1000343-74.2020.8.26.0358          CANCELLATION                    CIVIL COURT OF MIRASSOL                                          Yes              Yes              No
MARIA CHRISTINA RESENDE BRAGA E SOUZA
FROTA                                        5002314-09.2020.8.13.0707          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF VARGINHA                                       Yes              No               No
MARIA CINTIA DA SILVA                        0001979-38.2012.5.02.0311          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
MARIA CIRLENE SANTOS DE OLIVEIRA             0016588-84.2019.8.26.0562          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SANTOS                                         Yes              No               No
MARIA CLARA ARAUJO MOREIRA                   5026689-86.2018.8.13.0079          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF CONTAGEM                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA CLARA DE SA BARRETO CONRADO            3001550-33.2016.8.06.0112          CHANGE                             CIVIL COURT OF JUAZEIRO DO NORTE                              Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA CLARA DIAS MELO ROCHA                  5671180-93.2019.8.09.0051          CANCELLATION                       CIVIL COURT OF GOIÂNIA                                        Yes              No               No
MARIA CLARA DINIZ DE MELO MARTINS            7005349-72.2020.8.22.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO VELHO                                    Yes              No               No



                                                                                                        753 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 874 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MARIA CLARA LEAL DE MELO MEDEIROS         0015860-12.2015.8.18.0140            CANCELLATION                        CIVIL COURT OF TERESINA                                      Yes              No               No

MARIA CLARA MESTRINER SACHI                  1000274-89.2020.8.26.0698           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PIRANGI                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA CLARA NOVAIS CARNEIRO                  0055508-15.2020.8.05.0001           CANCELLATION                    CIVIL COURT OF SALVADOR                                        Yes              No               No

MARIA CLARA NUNES DE CARVALHO                1000261-41.2020.8.26.0003           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA CLARA NUNES MARQUES                    0825018-19.2019.8.18.0140           CHANGE                            CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA CLARA NUNES MARQUES                    0800277-09.2020.8.18.0162           CHANGE                            CIVIL COURT OF TERESINA                                      Yes              No               No
MARIA CLARA PELISSON GALASSI                 0005485-20.2020.8.16.0014           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA CLARA RAMALHO RONDON                   0053090-22.2019.8.17.2001           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA CLARA RODRIGUES LIMA MEDEIROS          0839132-14.2019.8.10.0001           CHANGE                            CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA CLARA RODRIGUES LIMA MEDEIROS          0800065-08.2020.8.10.0001           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
MARIA CLARA RODRIGUES PINHEIRO               0864814-30.2019.8.14.0301           CIVIL LITIGATION - SERVICE        CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA CLARA SERRANO PIRES                    0805619-65.2018.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
MARIA CLARA SIMONETTI TEIXEIRA               0615365-51.2019.8.04.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                        Yes              Yes              No
MARIA CLARA SIMONETTI TEIXEIRA               0615365-51.2019.8.04.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA CLARA SOARES DOS SANTOS                0537875-02.2018.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA CLARA VERA BUSSONS GOMES               7050977-21.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No
MARIA CLAUDIA D LENI PACHECO                 0002707-05.2011.5.02.0056           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              No               No
MARIA CLAUDIA DOMINGOS AGLE                  0009194-11.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              No               No
MARIA CLAUDIA FALASCHI NUNES                 0003110-07.2013.5.02.0087           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA CLAUDIA GOMES CHAVES                   27.001.011.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF MACEIÓ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA CLAUDIA GOMES CHAVES                   27.001.011.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF MACEIÓ                                        Yes              No               No
MARIA CLAUDIA MARQUES DA CUNHA                                                   CIVIL LITIGATION - FLIGHT
MORAIS                                       0012068-58.2019.8.13.0525           CANCELLATION                      CIVIL COURT OF POUSO ALEGRE                                  Yes              No               No
MARIA CLAUDIA MARQUES DA CUNHA                                                   CIVIL LITIGATION - FLIGHT
MORAIS                                       5011318-68.2019.8.13.0525           CANCELLATION                      CIVIL COURT OF POUSO ALEGRE                                  Yes              No               No

MARIA CLAUDIA VIEIRA CALMON PANCHO           0041928-15.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              No               No
MARIA CLEIDES CAMELO ARAUJO                  0042689-66.2019.8.19.0203           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MARIA CLELIA JACOME FRANCA CAMPOS            0862021-35.2019.8.15.2001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
MARIA CLEONICE GOMES RODRIGUES               1001048-83.2015.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

MARIA COELHO ROSA NOVO                       0013144-28.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              Yes              No

MARIA COELHO ROSA NOVO                       0013144-28.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              Yes              No
MARIA CONCEICAO ALVES DOS REIS               7010237-84.2020.8.22.0001           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF PORTO VELHO                                     Yes              No               No




                                                                                                        754 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 875 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MARIA CONCEICAO ALVES MAIA                0212971-54.2019.8.05.0001            CHANGE                              CIVIL COURT OF SALVADOR                                      Yes              No               No
MARIA CONCEICAO AMORIM COSTA              0002018-94.2010.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               No               Yes              Yes

MARIA CONCEICAO DOS SANTOS                   7002797-37.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No
MARIA CONCEICAO SANTOS SILVA                 0003077-42.2020.8.05.0150           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF LAURO DE FREITAS                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA COPNCITA ARAUJO LACERDA                0004094-56.2016.8.10.0040           RESERVATION                     CIVIL COURT OF IMPERATRIZ                                      Yes              No               No

MARIA CRISTINA ALVES MACENA NOGUEIRA         0009238-19.2019.8.16.0014           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
MARIA CRISTINA ATAIDE LOBATO                 35.001.003.XX-XXXXXXX               FIDELIDADE PROGRAM                CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
MARIA CRISTINA ATAIDE LOBATO                 35.001.003.XX-XXXXXXX               FIDELIDADE PROGRAM                CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA CRISTINA BECHELANY DUTRA               5042999-70.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
MARIA CRISTINA BOTELHO REIS CAMINHA          0054450-84.2020.8.19.0001           CIVIL LITIGATION - SERVICE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

MARIA CRISTINA BUENO                         1003620-09.2019.8.26.0302           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JAÚ                                           Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MARIA CRISTINA CAVALETTO SCHIAVON            9001552-60.2019.8.21.6001           IMPEDIMENT                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
MARIA CRISTINA COELHO CANDIDO                0010033-30.2015.5.01.0015           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
MARIA CRISTINA DE CARVALHO ROCHA                                                 CIVIL LITIGATION - FLIGHT
PERNET                                       1002261-24.2019.8.26.0011           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No

MARIA CRISTINA DE SENA RIBEIRO               0007327-45.2020.8.19.0210           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MARIA CRISTINA MARTINS                       0000679-60.2015.5.02.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
MARIA CRISTINA MOURA                         1532119-40.2014.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
MARIA CRISTINA PEREZ                         1002006-77.2017.5.02.0715           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No

MARIA CRISTINA PLACIDA DE FREITAS            0055813-96.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA CRISTINA SAAD MURAD                    1052403-83.2019.8.26.0576           RESERVATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA CRISTINA SANTOS DE OLIVEIRA ALVES      0065277-90.2019.8.13.0702           OVERBOOKING                       CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
MARIA CRISTINA SOUSA VASCONCELOS             0001205-25.2020.8.19.0207           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MARIA CRIZEUDA ANTUNES DE SOUZA              0000627-27.2017.5.05.0007           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
MARIA DA CONCEICAO ALVES NETA                0800341-70.2020.8.10.0023           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF AÇAILÂNDIA                                    Yes              No               No

MARIA DA CONCEICAO DA SILVA ALVES            1000812-52.2019.8.26.0586           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO ROQUE                                       Yes              No               No

MARIA DA CONCEICAO DA SILVA BARROS           26.001.061.XX-XXXXXXX               CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA DA CONCEICAO DA SILVA OLIVEIRA         8000438-91.2019.8.05.0135           RESERVATION                       CIVIL COURT OF ITUBERÁ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DA CONCEICAO DE OLIVEIRA SILVA         1000527-82.2020.8.26.0664           CANCELLATION                      CIVIL COURT OF VOTUPORANGA                                   Yes              No               No
MARIA DA CONCEICAO DE SOUSA PEREIRA          1000178-50.2015.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DA CONCEICAO DO VALE PAIVA             7019189-52.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No




                                                                                                        755 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 876 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MARIA DA CONCEICAO FERREIRA DE FREITAS 9036706-50.2019.8.13.0024               CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

MARIA DA CONCEICAO FREIRE CERQUEIRA          0007964-07.2017.8.19.0208           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA DA CONCEICAO MADEIRA VELOSO            0834390-05.2019.8.14.0301           RESERVATION                       CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA DA CONCEICAO MARIM AMANCIO             7019867-04.2019.8.22.0001           RESERVATION                       CIVIL COURT OF PORTO VELHO                                   Yes              No               No
MARIA DA CONCEICAO MARQUES MOURA                                                 CIVIL LITIGATION - FLIGHT
MENDES                                       3000157-70.2020.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - ACCIDENT /
MARIA DA CONCEICAO NERY                      0527808-75.2018.8.05.0001           INCIDENT                          CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DA CONCEICAO PAIVA ALONSO              1003353-30.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
MARIA DA CONCEICAO RIBEIRO DA SILVA          0610319-44.2019.8.04.0092           COLLECTION                        CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DA CONCEICAO SILVA VIEIRA              0807402-44.2019.8.14.0301           CANCELLATION                      CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DA GLORIA AZEVEDO FERREIRA             1010889-43.2017.8.26.0602           OVERBOOKING                       CIVIL COURT OF SOROCABA                                      Yes              No               No
MARIA DA GLORIA CARDOSO NUNES                1000056-89.2019.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARIA DA GLORIA DA SILVA                     0011214-76.2015.5.01.0044           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DA GLORIA JARDIM SAMPAIO               0052297-85.2019.8.19.0204           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MARIA DA GLORIA NAVES                        0043520-07.2020.8.19.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MARIA DA GLORIA RELVAS DA COSTA              7003805-49.2020.8.22.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF PORTO VELHO                                   Yes              No               No
MARIA DA GLORIA RODRIGUES DA SILVA           0012068-53.2017.5.15.0095           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA DA GLORIA VALADARES                    32.009.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF VILA VELHA                                    Yes              No               No
MARIA DA GLORIA VIEIRA FERREIRA              0003500-86.2019.8.05.0004           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ALAGOINHAS                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DA GRACA DAGUER                        0003272-50.2019.8.16.0184           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No
MARIA DA GRACA GUEDES MONTENEGRO
SOUZA                                        0632634-14.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                          Yes              No               No

MARIA DA GRACA MIRANDA IBANHES               0824247-02.2019.8.12.0110           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO GRANDE                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DA GRACA MOTA FREIRE                   0014067-28.2019.8.18.0001           OVERBOOKING                     CIVIL COURT OF TERESINA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MARIA DA GUIA DANTAS                         0800482-25.2019.8.20.5139           IMPEDIMENT                      CIVIL COURT OF FLORÂNIA                                        Yes              No               No

MARIA DA PAZ OLIVEIRA CASTRO                 0800987-44.2019.8.18.0136           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                        Yes              Yes              No

MARIA DA PAZ OLIVEIRA CASTRO                 0800987-44.2019.8.18.0136           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DA PENHA LUCINDO DE OLIVEIRA           0025041-35.2019.8.08.0347           CANCELLATION                    CIVIL COURT OF VITÓRIA                                         Yes              No               No

MARIA DA PENHA MARTINS FREIRE                0001788-41.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                          Yes              No               No
MARIA DA PENHA NEGRIS FERNANDES              0025413-81.2019.8.08.0347           CIVIL LITIGATION - SERVICE      CIVIL COURT OF VITÓRIA                                         Yes              No               No




                                                                                                        756 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 877 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - BOARDING
MARIA DA PENHA PEREIRA DA SILVA           0025660-62.2019.8.08.0347            IMPEDIMENT                          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MARIA DA PENHA VENTORIM ALMEIDA           31.006.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF JUIZ DE FORA                                  Yes              No               No
MARIA DA PENHA VENTORIM ALMEIDA           31.006.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF JUIZ DE FORA                                  Yes              No               No
MARIA DA ROCHA SOARES                     0008040-34.2014.8.06.0164            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SÃO GONÇALO DO AMARANTE                            Yes              No               No

MARIA DA SILVA GONCALVES                     0000929-54.2019.8.17.8235           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PESQUEIRA                                       Yes              No               No
MARIA DA SILVA GOUVEIA                       0012382-26.2015.5.15.0044           INDIVIDUAL LABOR CLAIM          JUSTIÇA DO TRABALHO - TRT 15 REGIÃO                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
MARIA DA SOLEDADE CAETANO SANTOS             1001734-81.2020.8.26.0223           IMPEDIMENT                      CIVIL COURT OF GUARUJÁ                                         Yes              No               No
                                                                                                                 TRIBUNAL REGIONAL DO TRABALHO DA 18ª REGIÃO -
MARIA DAGMA ALVES                            0010347-58.2017.5.18.0006           INDIVIDUAL LABOR CLAIM          GOIÂNIA                                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DAJUDA GOMES FRAGAS PAULUCIO           0000284-41.2019.8.14.0110           CANCELLATION                    CIVIL COURT OF GOIANÉSIA DO PARÁ                               Yes              No               No

MARIA DANIELLY LEMOS DE SOUSA                1006538-76.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIA DAS DORES ALENCAR DA SILVEIRA          0011826-42.2019.8.01.0070           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO BRANCO                                    Yes              No               No
MARIA DAS DORES MARTINS                      2.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
MARIA DAS DORES MARTINS                      52.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
MARIA DAS DORES MARTINS                      2.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
MARIA DAS DORES RAFAEL PINHEIRO              0601654-55.2020.8.01.0070           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RIO BRANCO                                    Yes              No               No
MARIA DAS DORES SOARES CORREA                5000271-24.2019.8.24.0030           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF IMBITUBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DAS GRACAS ALVES ARAUJO DE JESUS 1019002-35.2020.8.26.0002                 CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DAS GRACAS ASSIS RODRIGUES             35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DAS GRACAS ASSIS RODRIGUES             35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIA DAS GRACAS COSTA FRANCO                0010956-51.2019.8.05.0113           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ITABUNA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA DAS GRACAS DA SILVA SANTOS             0048807-38.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DAS GRACAS DE ALMEIDA SANTOS           1020510-16.2020.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No

MARIA DAS GRACAS DE MACEDO                   1064643-77.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DAS GRACAS E SILVA                     0800310-75.2020.8.18.0169           CANCELLATION                      CIVIL COURT OF TERESINA                                      Yes              No               No
MARIA DAS GRACAS FERREIRA                    1000353-62.2020.5.02.0706           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
MARIA DAS GRACAS FERREIRA DA SILVA           33.001.035.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MARIA DAS GRACAS FERREIRA SALDANHA           0607388-21.2019.8.01.0070           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RIO BRANCO                                    Yes              No               No

MARIA DAS GRACAS LIMA REIS                   0626714-59.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                        Yes              No               No
MARIA DAS GRACAS LISAUSKAS                   1001443-09.2018.8.26.0108           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAJAMAR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DAS GRACAS LOPES                       0003464-52.2019.8.17.2480           CHANGE                            CIVIL COURT OF CARUARU                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DAS GRACAS MACHADO                     1043317-98.2018.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DAS GRACAS MARQUES MOURA SILVA 3000158-55.2020.8.06.0003                   CANCELLATION                      CIVIL COURT OF FORTALEZA                                     Yes              No               No
MARIA DAS GRACAS MEDEIROS ALVES      0000446-74.2016.5.10.0022                   INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No



                                                                                                        757 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 878 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - IMPROPER
MARIA DAS GRACAS PINTO                    0700484-62.2020.8.07.0014            COLLECTION                          CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - IMPROPER
MARIA DAS GRACAS PINTO                    0700484-62.2020.8.07.0014            COLLECTION                          CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
MARIA DAS GRACAS RIBEIRO TEIXEIRA         5623628-35.2019.8.09.0051            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF GOIÂNIA                                       Yes              No               No

MARIA DAS GRACAS SANTOS ANJOS DA SILVA 1001715-28.2017.5.02.0311                 INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

MARIA DAS GRACAS SCIAM BASTOS LATALISA 0034826-39.2020.8.05.0001                 CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                      Yes              No               No
MARIA DAS GRACAS SILVA SOUZA           1001563-30.2015.5.02.0317                 INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DAS GRACAS VIANA MANENTI               5003668-38.2019.8.08.0030           CANCELLATION                      CIVIL COURT OF LINHARES                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DAS GRACAS VIANA MANENTI               5003668-38.2019.8.08.0030           CANCELLATION                      CIVIL COURT OF LINHARES                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DAS NEVES PEREIRA DE SOUZA             0008910-23.2019.8.19.0203           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA DASDORES DO NASCIMENTO TEIXEIRA 0000581-11.2020.8.26.0197                  RESERVATION                       CIVIL COURT OF FRANCISCO MORATO                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DE CARVALHO SENA FERNANDES             0075812-35.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
MARIA DE FATIMA ALBUQUERQUE DE                                                   CIVIL LITIGATION - FLIGHT
BARROS                                       0011678-04.2020.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                        Yes              No               No
MARIA DE FATIMA ALVES DE SENA                0001458-91.2020.8.05.0113           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ITABUNA                                       Yes              No               No

MARIA DE FATIMA ANDRADE DANTAS               0805798-89.2019.8.15.0731           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CABEDELO                                        Yes              Yes              No

MARIA DE FATIMA ANDRADE DANTAS               0805798-89.2019.8.15.0731           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CABEDELO                                        Yes              Yes              No
MARIA DE FATIMA ARAGAO PRADO                 0001600-33.2020.8.25.0083           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF ARACAJU                                         Yes              No               No
MARIA DE FATIMA BASSI DEL VECCHIO            1016273-44.2019.8.26.0625           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF TAUBATÉ                                         Yes              No               No

MARIA DE FATIMA CARVALHO DE ALMEIDA          0057392-21.2019.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                          Yes              No               No
MARIA DE FATIMA CAULA CAVALCANTE             23.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS      CIVIL COURT OF FORTALEZA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DE FATIMA COUTO ROMAGUERA              0057493-58.2019.8.17.8201           CHANGE                          CIVIL COURT OF RECIFE                                          Yes              No               No

MARIA DE FATIMA DA SILVA ADAMS               0300648-93.2018.8.24.0045           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PALHOÇA                                         Yes              No               No

MARIA DE FATIMA DANTAS KRUSCHEWSKY           0032403-09.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DE FATIMA DE AMORIM JUNQUEIRA          0255182-18.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MARIA DE FATIMA DIAS DE LIMA                 0059082-85.2019.8.17.8201           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RECIFE                                        Yes              No               No
MARIA DE FATIMA DOS SANTOS                   5008464-23.2019.8.24.0064           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO JOSÉ                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DE FATIMA ESCORCIO LIMA                0703769-05.2020.8.07.0001           CHANGE                            CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DE FATIMA GIOVANELLI CIGANI            0005252-36.2020.8.19.0209           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DE FATIMA GIOVANELLI CIGANI            0005252-36.2020.8.19.0209           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DE FATIMA GOMES DA SILVA               0032228-04.2016.8.19.0021           CANCELLATION                      CIVIL COURT OF DUQUE DE CAXIAS                               Yes              No               No



                                                                                                        758 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 879 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MARIA DE FATIMA GONCALVES DIAS            0033325-60.2020.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA DE FATIMA GONCALVES DIAS            0033325-60.2020.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
MARIA DE FATIMA GONZAGA                   0700751-34.2020.8.07.0014            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA DE FATIMA GROSSO DA SILVEIRA        0049209-32.2020.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

MARIA DE FATIMA GUIMARAES FERNANDES          1001902-56.2019.5.02.0314           INDIVIDUAL LABOR CLAIM            CEJUSC                                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DE FATIMA JARDIM DA SILVA              0701863-20.2020.8.07.0020           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MARIA DE FATIMA LOPES DOS SANTOS             0001334-20.2020.8.05.0110           IMPEDIMENT                        CIVIL COURT OF IRECÊ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DE FATIMA MARCATO BRANDAO              1002550-44.2020.8.26.0003           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No

MARIA DE FATIMA MONTE DA SILVA.              0025913-10.2019.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DE FATIMA NOGUEIRA DE ANDRADE          0224046-90.2019.8.05.0001           OVERBOOKING                       CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DE FATIMA REBOUCAS ANTUNES             3001318-48.2017.8.06.0221           CANCELLATION                      CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DE FATIMA REIS CARACAS                 0800321-46.2019.8.10.0013           CHANGE                            CIVIL COURT OF SÃO LUÍS                                      Yes              No               No

MARIA DE FATIMA RIBEIRO DE PAULA             5014002-10.2019.8.13.0672           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SETE LAGOAS                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DE FATIMA RODRIGUES DA SILVA           0807125-42.2020.8.23.0010           CHANGE                            CIVIL COURT OF BOA VISTA                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DE FATIMA RODRIGUES DA SILVA           0807125-42.2020.8.23.0010           CHANGE                            CIVIL COURT OF BOA VISTA                                     Yes              Yes              No
MARIA DE FATIMA RODRIGUES SILVA              0001863-64.2020.8.19.0008           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELFORD ROXO                                  Yes              No               No

MARIA DE FATIMA SANTOS                       1005215-60.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
MARIA DE FATIMA SILVA SANTOS                 0042645-37.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DE FATIMA SIQUEIRA NASCIMENTO          0004859-51.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA DE FATIMA SOARES VASCONCELOS           0199817-76.2019.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MARIA DE FATIMA SOUZA COUTINHO               0801297-65.2020.8.23.0010           IMPEDIMENT                        CIVIL COURT OF BOA VISTA                                     Yes              No               No

MARIA DE FATIMA VIANA DE SOUZA FRANCA 0001968-58.2020.8.19.0067                  CIVIL LITIGATION - CARGO          CIVIL COURT OF QUEIMADOS                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DE FATIMA VIEIRA VILLELA               5002074-35.2019.8.08.0047           CANCELLATION                      CIVIL COURT OF SÃO MATEUS                                    Yes              No               No

MARIA DE JESUS DE SOUZA                      0837833-12.2019.8.23.0010           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BOA VISTA                                     Yes              No               No
MARIA DE JESUS LIMA ROSA VIEIRA              0011649-51.2014.5.01.0055           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA DE JESUS MARTINS PINTO                 0013490-33.2020.8.03.0001           RESERVATION                       CIVIL COURT OF MACAPÁ                                        Yes              No               No
MARIA DE JESUS SOUZA MOORE                   0635780-55.2019.8.04.0015           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                        Yes              No               No




                                                                                                        759 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 880 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MARIA DE LIMA FLORENCIO                   0169053-34.2018.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
MARIA DE LOURDES BAIMA RABELO                                                  CIVIL LITIGATION - FLIGHT
CAVALCANTE                                0607231-95.2019.8.04.0092            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA DE LOURDES CHIODE NASSIF            1000715-79.2020.8.26.0016            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No

MARIA DE LOURDES DA SILVA                    3003199-64.2019.8.06.0003           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FORTALEZA                                     Yes              No               No
MARIA DE LOURDES DE BRITO PEREIRA            0100857-25.2019.5.01.0070           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARIA DE LOURDES FERNANDES DE SOUZA          1000035-03.2020.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARIA DE LOURDES GOMES                       0874275-40.2019.8.15.2001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA DE LOURDES GOMES FAVACHO               0002268-42.2014.8.14.0302           RESERVATION                       CIVIL COURT OF BELÉM                                         Yes              No               No
MARIA DE LOURDES JUNCKES CLAUDIO             0306708-26.2015.8.24.0033           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ITAJAÍ                                        Yes              No               No
MARIA DE LOURDES MARINHO DE
MAGALHAES CARVALHO                           0635208-02.2019.8.04.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                        Yes              Yes              No
MARIA DE LOURDES MARINHO DE
MAGALHAES CARVALHO                           0635208-02.2019.8.04.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                        Yes              Yes              No
MARIA DE LOURDES MEDEIROS DE LIMA            50.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
MARIA DE LOURDES MEDEIROS DE LIMA            50.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
MARIA DE LOURDES MENDEIROS DE LIMA           50.0001.0001.20-000227              CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No

MARIA DE LOURDES MOTA SANTOS                 0076966-77.2019.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LONDRINA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DE LOURDES PEREIRA DE LIMA             0022554-04.2019.8.05.0080           CHANGE                          CIVIL COURT OF FEIRA DE SANTANA                                Yes              No               No

MARIA DE LOURDES REZENDE                     0000788-23.2020.8.16.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ALMIRANTE TAMANDARÉ                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DE LOURDES ROCHA DE ASSIS              0603971-55.2020.8.04.0001           OVERBOOKING                       CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA DE LOURDES ROCHA DE OLIVEIRA           0000843-39.2020.8.26.0268           RESERVATION                       CIVIL COURT OF ITAPECERICA DA SERRA                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DE LOURDES SILVA DE LIMA               1001775-87.2020.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIA DE LOURDES SILVA GOMES                 0802961-14.2018.8.10.0027           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BARRA DO CORDA                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA DE LOURDES SIVIERO                     0011572-19.2019.8.08.0347           RESERVATION                       CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MARIA DE NAZARE CAMPELO MENDONCA             0023326-96.2019.8.19.0202           IMPEDIMENT                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DE NAZARE DA SILVA                     7010025-63.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DE NAZARE DA SILVA                     7010025-63.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DE NAZARE DA SILVA AZEVEDO             1050924-31.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MARIA DE NAZARE DE CARVALHO VIEIRA           0010668-48.2014.8.14.0301           IMPEDIMENT                        CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DE NAZARE DOS SANTOS SIMAO             0201972-12.2019.8.04.0020           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DE NAZARE DOS SANTOS SIMAO             0201972-12.2019.8.04.0020           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              Yes              No



                                                                                                        760 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 881 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MARIA DE NAZARE MOREIRA DE AGUIAR         1016554-16.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA DE SOUZA GARCIA                     0002114-11.2020.8.26.0001            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA DE SOUZA GARCIA                     0002114-11.2020.8.26.0001            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No

MARIA DEL SOL OVIEDO LOPEZ GORDILLO          1052399-22.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA DELICIA PEREIRA MORITZ                 5002440-61.2020.8.24.0090           RESERVATION                       CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA DELICIA PEREIRA MORITZ                 5002440-61.2020.8.24.0090           RESERVATION                       CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA DELVANIRA SANTOS BRITO                 0000315-68.2020.8.25.0062           RESERVATION                       CIVIL COURT OF PORTO DA FOLHA                                Yes              No               No

MARIA DENISE MIGUEL CERQUEIRA DE SOUZA 0035968-40.2019.8.26.0224                 CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GUARULHOS                                     Yes              No               No
MARIA DINORA DE MORAES                 0021826-51.2016.5.04.0013                 INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
MARIA DINORA DE MORAES                 0020898-95.2015.5.04.0026                 INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PORTO ALEGRE                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DIONE COELHO BORGES JUNQUEIRA          0866764-74.2019.8.14.0301           CANCELLATION                      CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DO CARMO CAIRES CAVICCHIOLI            0705877-86.2020.8.07.0007           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                      Yes              No               No
MARIA DO CARMO DA SILVA                      0004880-89.2019.8.16.0182           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
MARIA DO CARMO DA SILVA                      0017424-12.2019.8.16.0182           COLLECTION                        CIVIL COURT OF CURITIBA                                      Yes              No               No
MARIA DO CARMO DE MENEZES VAZ DE
MELLO                                        5010548-89.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
MARIA DO CARMO ELIAS DE JESUS                0002529-21.2012.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
MARIA DO CARMO FONTENELE DE SOUSA                                                CIVIL LITIGATION - FLIGHT
ARAUJO                                       0800619-35.2019.8.18.0136           CHANGE                            CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DO CARMO FURTADO BARBOSA               0020901-53.2019.8.19.0087           CANCELLATION                      CIVIL COURT OF SÃO GONÇALO                                   Yes              No               No
MARIA DO CARMO MADUREIRA MARTINS             0038768-81.2019.8.19.0209           CIVIL LITIGATION - SERVICE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DO CARMO MOREIRA ALVES PINHEIRO 0022530-24.2019.8.17.8201                  CHANGE                            CIVIL COURT OF RECIFE                                        Yes              No               No
MARIA DO CARMO OLIMPIO DE MELO        0020690-11.2019.8.18.0001                  CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF TERESINA                                      Yes              No               No

MARIA DO CARMO PINTO                         0028592-51.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No

MARIA DO CARMO RAMOS DA MATA                 0628359-22.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                          Yes              Yes              No

MARIA DO CARMO RAMOS DA MATA                 0628359-22.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                          Yes              Yes              No
MARIA DO CARMO RIBEIRO LEITE                 31.032.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS      CIVIL COURT OF ITAJUBÁ                                         Yes              No               No
MARIA DO CARMO SEVERO                        7002674-27.2020.8.22.0005           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF JI-PARANÁ                                        Yes              No               No

MARIA DO CARMO SILVA CUNHA                   7012220-21.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA DO CARMO SOUZA SANTOS                  0000294-59.2020.8.05.0059           RESERVATION                     CIVIL COURT OF COARACI                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA DO CARMO SOUZA SANTOS                  0000294-59.2020.8.05.0059           RESERVATION                     CIVIL COURT OF COARACI                                         Yes              Yes              No



                                                                                                        761 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 882 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MARIA DO CARMO VIEIRA                       1001458-62.2019.5.02.0204            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO DE BARUERI                      No               Yes              Yes
MARIA DO DESTERRO DIAS TEIXEIRA             0000045-37.2017.5.07.0018            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA FORTALEZA/CE                               Yes              Yes              No
MARIA DO ESPIRITO SANTO                     0026965-86.2010.8.15.2001            CIVIL LITIGATION - SERVICE          CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
MARIA DO NASCIMENTO QUEIROZ                 0003772-98.2019.8.06.0086            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF HORIZONTE                                          Yes              No               No
MARIA DO PERPETUO SOCORRO ARRAES DE
CARVALHO MARTINS                            0824582-60.2019.8.18.0140            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                          Yes              No               No
MARIA DO PERPETUO SOCORRO MARTINS
SOUZA                                       0000147-56.2008.8.14.0005            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF ALTAMIRA                                      Yes              No               No
MARIA DO PERPETUO SOCORRO RASSY
TEIXEIRA MANFRON                            0000676-59.2020.8.16.0184            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              No               No
MARIA DO PERPETUO SOCORRO SOUNIER D
ORAN                                        13.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MANAUS                                        Yes              No               No
MARIA DO PERPETUO SOCORRO VIEIRA DA
SILVA GOMES                                 0806687-70.2017.8.14.0301            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DO PILAR SILVA PESSOA                 5194223-89.2019.8.13.0024            OVERBOOKING                         CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DO ROSARIO ARAUJO DE PAULA            0040827-86.2019.8.13.0701            OVERBOOKING                         CIVIL COURT OF UBERABA                                       Yes              No               No
MARIA DO ROSARIO ARRUDA DE OLIVEIRA         0000053-08.2019.8.17.8233            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF GOIANA                                        Yes              No               No

MARIA DO ROSARIO DOS SANTOS PONTES            0620336-87.2020.8.04.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                            Yes              No               No

MARIA DO ROSARIO FREITAS CERDEIRA             7033003-68.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              No               No
MARIA DO ROSARIO NUNES AMARAL                 5004499-80.2020.8.13.0105          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF GOVERNADOR VALADARES                              Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA DO ROSARIO ROCHA COSTA                  0334872-96.2019.8.19.0001          RESERVATION                     CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
MARIA DO SOCORRO ARAUJO SERRANO DE
OLIVEIRA                                      0857417-31.2019.8.15.2001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                       Yes              No               No

MARIA DO SOCORRO BERNADO RIBEIRO              0802938-25.2019.8.23.0010          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BOA VISTA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA DO SOCORRO BEZERRA                      3000161-19.2016.8.06.0013          RESERVATION                     CIVIL COURT OF FORTALEZA                                         Yes              No               No

MARIA DO SOCORRO CERNEIRO DE LIMA             0021948-16.2014.8.14.0301          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DO SOCORRO CORDEIRO SIQUEIRA            0625044-83.2020.8.04.0001          OVERBOOKING                        CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DO SOCORRO CORDEIRO SIQUEIRA            0625044-83.2020.8.04.0001          OVERBOOKING                        CIVIL COURT OF MANAUS                                         Yes              Yes              No
MARIA DO SOCORRO DA SILVA LOPES               0009571-07.2019.8.26.0009          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARIA DO SOCORRO DA SILVA SODRE               0002900-10.2014.5.02.0090          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
MARIA DO SOCORRO DE OLIVEIRA
VASCONCELOS                                   0198109-78.2019.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DO SOCORRO DO NASCIMENTO                0800533-64.2019.8.18.0136          CANCELLATION                       CIVIL COURT OF TERESINA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DO SOCORRO DO NASCIMENTO                0800533-64.2019.8.18.0136          CANCELLATION                       CIVIL COURT OF TERESINA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
MARIA DO SOCORRO MESQUITA SOUSA               0001403-11.2015.8.18.0031          IMPEDIMENT                         CIVIL COURT OF PARNAÍBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DO SOCORRO NASCIMENTO DE LIMA           0867547-80.2019.8.15.2001          CHANGE                             CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No



                                                                                                         762 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 883 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MARIA DO SOCORRO NORONHA TEIXEIRA         3001761-03.2019.8.06.0003            CHANGE                              CIVIL COURT OF FORTALEZA                                     Yes              No               No
MARIA DO SOCORRO OLIVEIRA                 3000519-70.2019.8.06.0015            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FORTALEZA                                     Yes              No               No

MARIA DO SOCORRO PEREIRA                     3000022-69.2019.8.06.0043           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BARBALHA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DO SOCORRO PINHEIRO LIMA               7008544-65.2020.8.22.0001           CANCELLATION                    CIVIL COURT OF PORTO VELHO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DO SOCORRO SANTOS DA TRINTADE          7004894-10.2020.8.22.0001           CANCELLATION                    CIVIL COURT OF PORTO VELHO                                     Yes              No               No

MARIA DO SOCORRO VIANA DE MEDEIROS           7054800-03.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA DOLORES MIRANDA SARMETO                9016415-29.2019.8.13.0024           RESERVATION                     CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No

MARIA DORACI PINHEIRO                        7015173-55.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DOS ANJOS ALVES DA COSTA               1051647-50.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA DOS ANJOS MOREIRA DE OLIVEIRA          0043462-91.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
MARIA DOS ANJOS RODRIGUES MACEDO             0001714-05.2016.5.10.0010           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
MARIA DOS ANJOS VIEIRA CONCEICAO             0141741-49.2019.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              No               No
MARIA EDILAINE GOMES                         1001693-60.2019.5.02.0711           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
MARIA EDILENE MARQUES                        0001322-38.2019.8.19.0211           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MARIA EDILEUZA DE QUEIROZ                    0000980-58.2018.5.07.0013           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
MARIA EDNAIR SGOBI                           1036004-92.2019.8.26.0506           COLLECTION                        CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
MARIA EDUARDA AVELAR DE ARAUJO               5126509-49.2018.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
MARIA EDUARDA BUZZO                          0002656-93.2016.8.16.0018           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MARINGÁ                                       Yes              No               No

MARIA EDUARDA DE FARIA VIEIRA                7024430-41.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA EDUARDA DE FREITAS SALES PEDROSO 1043706-12.2020.8.26.0100                 CANCELLATION                    CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA EDUARDA DEFANTE DA FONSECA             0025315-42.2016.8.19.0203           CANCELLATION                    CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No

MARIA EDUARDA DOS SANTOS RODRIGUES           0624190-89.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MARIA EDUARDA FERREIRA ROCHA                 5608605-83.2018.8.09.0051           IMPEDIMENT                        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MARIA EDUARDA FERREIRA ROCHA                 5091059-38.2019.8.09.0051           IMPEDIMENT                        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
MARIA EDUARDA FERREIRA RUIZ LEVINSKI         0007915-23.2020.8.16.0182           CIVIL LITIGATION - SERVICE        CIVIL COURT OF CURITIBA                                      Yes              No               No

MARIA EDUARDA FRANCA POLSAQUE                1001612-49.2020.8.26.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA EDUARDA FREDERICO DE SOUZA             1012896-57.2020.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                       Yes              No               No

MARIA EDUARDA GALVAO CARNEIRO                0012090-32.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA EDUARDA GOMES DE SOUZA                 1065488-15.2019.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                       Yes              No               No




                                                                                                        763 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 884 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MARIA EDUARDA GOMES DE SOUZA              1065488-15.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA EDUARDA GUSMAO VALENZA              0035036-21.2019.8.16.0001            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No
MARIA EDUARDA MATOS                       5002827-31.2016.8.13.0702            CIVIL LITIGATION - AIRPORTS         CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No

MARIA EDUARDA MEIRA FERNANDES                0636452-42.2018.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA EDUARDA MENEZES BEZERRA                0085313-28.2019.8.17.2001           CANCELLATION                    CIVIL COURT OF RECIFE                                          Yes              No               No

MARIA EDUARDA MOTA                           0021527-23.2019.8.16.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                        Yes              No               No

MARIA EDUARDA MOTA                           1002758-28.2020.8.26.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

MARIA EDUARDA NAKAMURA HENRIQUE              0004027-56.2020.8.16.0017           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MARINGÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA EDUARDA NUNES VARJAO                   0509736-06.2019.8.05.0001           CANCELLATION                    CIVIL COURT OF SALVADOR                                        Yes              No               No

MARIA EDUARDA PADUA DE SOUZA BOTELHO 0003864-19.2016.8.08.0024                   CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                         Yes              No               No
MARIA EDUARDA RODRIGUES MARTINS
CHERMONT DE SÁ                       0064061-97.2016.8.19.0002                   CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NITERÓI                                       Yes              No               No

MARIA EDUARDA ROSA GOMES                     1029145-17.2019.8.11.0041           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA EDUARDA SOUSA SOARES                   0816546-15.2019.8.20.5106           CHANGE                            CIVIL COURT OF MOSSORÓ                                       Yes              No               No
MARIA EDUARDA SOUZA PINHEIRO                 17.002.001.XX-XXXXXXX               CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF PALMAS                                        Yes              No               No
MARIA EDUARDA SOUZA PINHEIRO                 17.002.001.XX-XXXXXXX               CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF PALMAS                                        Yes              No               No
MARIA EDUARDA VALLADARES BORGES              0004812-78.2017.8.08.0006           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ARACRUZ                                       Yes              No               No
MARIA EDUARDA VIEGAS MACIEL                  0022304-92.2019.8.17.2001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RECIFE                                        Yes              No               No
MARIA EDUARDA VIEIRA DE FIGUEIREDO
RAMALHO                                      0049219-08.2019.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
MARIA EDUARDA ZAINA CUBAS FERNANDES          0016399-17.2019.8.16.0035           LITIGATION - CIVIL                CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
MARIA EDUARDA ZAINA CUBAS FERNANDES          0016399-17.2019.8.16.0035           LITIGATION - CIVIL                CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                          Yes              Yes              No
MARIA EFIGENIA GOMES SILVA                   1062170-24.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
MARIA EFIGENIA PAES TAVARES SILVA            35.001.003.XX-XXXXXXX               COLLECTION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIA ELENE WANDRESEN VALINOTTI              41.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CURITIBA                                      Yes              No               No
MARIA ELIANE AMARANTE                        0001325-93.2014.5.07.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA FORTALEZA/CE                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA ELIANE CAPELLI DANNEMANN               0003845-59.2018.8.13.0620           CANCELLATION                      CIVIL COURT OF SÃO GONÇALO DO SAPUCAÍ                        Yes              No               No

MARIA ELIANE COPETTI ANGELONI                5000830-03.2020.8.24.0076           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TURVO                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA ELIANE DA SILVA TELES                  0606856-47.2019.8.01.0070           CANCELLATION                      CIVIL COURT OF RIO BRANCO                                    Yes              No               No
MARIA ELIANE DE OLVEIRA FILGUEIRA            0801200-92.2018.8.15.0031           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF ALAGOA GRANDE                                 Yes              No               No
MARIA ELIANE MOTA DE OLIVEIRA                0172630-90.2018.8.06.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                     Yes              No               No
MARIA ELISA BULLE LOPES GUIMARAES            1049100-34.2019.8.26.0100           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIA ELISA CERCHIER                         0000338-12.2020.8.16.0176           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF WENCESLAU BRAZ                                Yes              No               No



                                                                                                        764 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 885 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

MARIA ELISA LOPES CARDOSO SANTOS             1003780-61.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

MARIA ELISA MARINHO TENORIO                  0050482-75.2019.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                            Yes              No               No
MARIA ELISA MONTEIRO FONTENELLE              0826146-75.2019.8.20.5004          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF NATAL                                             Yes              No               No

MARIA ELISA NOGUEIRA ANTONINI                5037599-75.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No
MARIA ELISSANDRA DOS SANTOS BRITO            0000622-04.2019.8.10.0085          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF DOM PEDRO                                         Yes              No               No
MARIA ELIZA PADUA SOUZA GARCIA               1025128-98.2020.8.26.0100          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO PAULO                                         Yes              No               No

MARIA ELIZABET GIACOMIM PADUA KINSLER 0023986-83.2018.8.08.0347                 CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MARIA ELIZABETE FRANCO LOPES                 0758927-34.2019.8.07.0016          RESERVATION                        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
MARIA ELIZABETH DOS SANTOS PIVANTE           1000576-31.2016.8.11.0002          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF VÁRZEA GRANDE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA ELIZABETH PENIDO SAMPAIO SANTOS 5000020-75.2015.8.13.0313                 OVERBOOKING                        CIVIL COURT OF IPATINGA                                       Yes              No               No
MARIA ELIZABETH QUEIROZ DE MELO E                                               CIVIL LITIGATION - FLIGHT
OUTROS                                0053744-88.2015.8.14.0301                 CANCELLATION                       CIVIL COURT OF BELÉM                                          Yes              No               No

MARIA ELIZABETHY VAZ DO COUTO                0080537-77.2020.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
MARIA ELVIRA FIALHO DO AMARAL                0120661-39.2019.8.19.0001          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
MARIA ELZA BENICIO DA SILVA LIMA             0000609-64.2015.8.17.1050          CIVIL LITIGATION - REFUNDS      CIVIL COURT OF PANELAS                                           Yes              No               No

MARIA EMANUELLA ARRUDA ALBUQUERQUE 0000282-83.2019.5.13.0002                    INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA                                             No               Yes              Yes
                                                                                CIVIL LITIGATION - FLIGHT
MARIA EMILIA ASSIS FRANCA                    1008461-92.2020.8.26.0405          CHANGE                             CIVIL COURT OF OSASCO                                         Yes              No               No
MARIA EMILIA DE OLIVEIRA BAZOTTE             0002455-62.2020.8.16.0018          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MARINGÁ                                        Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
MARIA EMILIA MACHADO ROLLA                   0018389-24.2018.8.08.0545          LITIGATION - CIVIL                 CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA EMILIA MACIEL LAFAYETTE STOCKLER 0019118-56.2020.8.19.0001                CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA EMMILY LUCENA SILVA                    1011376-86.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA ENOI GOMES DE OLIVEIRA ALVES           0002670-93.2019.8.25.0027          CANCELLATION                       CIVIL COURT OF ESTÂNCIA                                       Yes              No               No
MARIA ERIDAN MAGALHAES                       0712441-54.2020.8.07.0016          CIVIL LITIGATION - SERVICE         CIVIL COURT OF BRASÍLIA                                       Yes              No               No
MARIA ESTELA FARIA DOS SANTOS                0001053-11.2010.5.02.0058          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
MARIA ESTELA JARA                            0000050-17.2020.8.16.0030          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              Yes              No
MARIA ESTELA JARA                            0000050-17.2020.8.16.0030          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - IMPROPER
MARIA ETIENE DA SILVA BORGES                 1000253-78.2020.8.11.0004          COLLECTION                         CIVIL COURT OF BARRA DO GARÇAS                                Yes              Yes              No
                                                                                CIVIL LITIGATION - IMPROPER
MARIA ETIENE DA SILVA BORGES                 1000253-78.2020.8.11.0004          COLLECTION                         CIVIL COURT OF BARRA DO GARÇAS                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA EUBEA CHEIBUB COSTA                    0015329-55.2018.8.08.0347          CANCELLATION                       CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA EUGENIA DE PAULA CORREA                0703101-74.2020.8.07.0020          OVERBOOKING                        CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA EUGENIA DE PAULA CORREA                0703101-74.2020.8.07.0020          OVERBOOKING                        CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No




                                                                                                        765 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 886 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
MARIA EUGENIA DIAS                         0814132-51.2020.8.15.2001            CHANGE                              CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
MARIA EUGENIA PROENÇA SALDANHA             1004352-14.2019.8.26.0100            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MARIA EULINA DA SILVA BATISTA              5010990-07.2020.8.24.0038            RESERVATION                         CIVIL COURT OF JOINVILLE                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MARIA EULINA MARQUES DE SOUSA              0760869-04.2019.8.07.0016            RESERVATION                         CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
MARIA EULINA MARQUES DE SOUSA              0760869-04.2019.8.07.0016            RESERVATION                         CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
MARIA EUNICE FIRMINO DA CRUZ               53.001.013.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MARIA EUNICE FIRMINO DA CRUZ               53.001.013.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
MARIA EUSILENE TAVORA DOURADO              0804163-26.2018.8.10.0027            COLLECTION                          CIVIL COURT OF BARRA DO CORDA                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA FERNANDA BARROS RODRIGUES            0803927-31.2019.8.23.0010            CANCELLATION                        CIVIL COURT OF BOA VISTA                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MARIA FERNANDA CAMPELLO DE SOUZA           0061756-36.2019.8.17.8201            RESERVATION                         CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA FERNANDA CAVALINI BARBOSA            0005997-65.2019.8.26.0529            CANCELLATION                        CIVIL COURT OF SANTANA DE PARNAÍBA                           Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA FERNANDA DA SILVA FERNANDES          0057034-98.2019.8.19.0021            CANCELLATION                        CIVIL COURT OF DUQUE DE CAXIAS                               Yes              No               No
MARIA FERNANDA DE SOUZA LEMOS                                                   CIVIL LITIGATION - TICKET /
FRANCISCO ALVES                            1000337-42.2020.8.26.0431            RESERVATION                         CIVIL COURT OF PEDERNEIRAS                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA FERNANDA FREITAS DO CARMO            1002854-48.2020.8.26.0066            OVERBOOKING                         CIVIL COURT OF BARRETOS                                      Yes              No               No
MARIA FERNANDA G BERNARDES                 0004966-90.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              Yes              No
MARIA FERNANDA G BERNARDES                 0004966-90.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
MARIA FERNANDA MATSUNAGA CANIZARES 0015193-12.2019.8.16.0182                    RESERVATION                         CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA FERNANDA PICCOLI                     1019466-93.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA FERNANDA SILVA E SILVA               0013296-80.2019.8.26.0016            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
MARIA FERNANDA SILVEIRA DIAS LIMA          1001101-86.2017.8.26.0575            IMPEDIMENT                          CIVIL COURT OF SÃO JOSÉ DO RIO PARDO                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA FERNANDA TAKAHASHI BOREKI            0012634-48.2020.8.16.0182            CHANGE                              CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA FERNANDES BARBOZA                    0019304-78.2015.8.08.0545            CHANGE                              CIVIL COURT OF VILA VELHA                                    Yes              No               No

MARIA FERREIRA DA SILVA                      7015463-70.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
MARIA FERREIRA DI MIGUELI MONTANARI          1002137-31.2020.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARIA FERREIRA DI MIGUELI MONTANARI          1002137-31.2020.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA FERREIRA LEITE                         0012283-34.2018.8.17.2990           RESERVATION                       CIVIL COURT OF OLINDA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA FIGUEIREDO ALMEIDA                     0000807-89.2020.8.05.0103           CANCELLATION                      CIVIL COURT OF ILHÉUS                                         Yes              No               No
MARIA FILOMENA DE ALMEIDA BUARQUE            0834001-20.2019.8.14.0301           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELÉM                                          Yes              No               No



                                                                                                         766 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 887 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
MARIA FLAVIA PAES DE BARROS GOUVEIA        0818518-35.2019.8.20.5004            CANCELLATION                        CIVIL COURT OF NATAL                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA FRANCISCA DA SILVA ALVES             0700036-90.2020.8.02.0091            CANCELLATION                        CIVIL COURT OF MACEIÓ                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA FRANCISCA DA SILVA ALVES             0700036-90.2020.8.02.0091            CANCELLATION                        CIVIL COURT OF MACEIÓ                                        Yes              Yes              No
MARIA FRANCISCA DA SILVA BANDEIRA
RICARTE                                    0606368-92.2019.8.01.0070            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF RIO BRANCO                                         Yes              No               No
MARIA GABRIELA BRAGA MIRAGLIA DE                                                CIVIL LITIGATION - FLIGHT
ANDRADE                                    0033814-23.2018.8.19.0210            OVERBOOKING                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

MARIA GABRIELA ROCHA CANDEIA                 0717035-14.2020.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA GABRIELA SEABRA SANTOS DE ARAUJO       0800301-07.2020.8.20.5004           CHANGE                          CIVIL COURT OF NATAL                                            Yes              No               No
MARIA GABRIELLA CAVALCANTI VALADAO
PINTO                                        0804521-69.2018.8.10.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
MARIA GENELVA ALMEIDA COSTA DOS
SANTOS                                       0700720-15.2020.8.02.0091           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MACEIÓ                                         Yes              No               No
MARIA GENI CARVALHO SOARES                   0803244-40.2019.8.10.0047           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF IMPERATRIZ                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA GENI MAGALHAES DE SOUZA                9000482-71.2020.8.21.6001           RESERVATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA GENI MAGALHAES DE SOUZA                9000482-71.2020.8.21.6001           RESERVATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              Yes              No

MARIA GERALDINA SALGADO                      0709392-05.2020.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                         Yes              No               No

MARIA GIMENA SANTOS                          1001847-19.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA GORETE BEQUE MEDEIROS                  9000054-63.2020.8.21.0125           CANCELLATION                      CIVIL COURT OF SÃO FRANCISCO DE ASSIS                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA GORETE BEQUE MEDEIROS                  9000054-63.2020.8.21.0125           CANCELLATION                      CIVIL COURT OF SÃO FRANCISCO DE ASSIS                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA GORETE CAVALCANTE                      3002865-30.2019.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              No               No
MARIA GORETE LOPES RODRIGUES DA PAZ          0001413-30.2014.5.02.0017           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
MARIA GORETE OLIMPIO DOS SANTOS              0800042-13.2017.8.15.0071           COLLECTION                        CIVIL COURT OF AREIA                                          Yes              No               No

MARIA GORETI FRANCISCO VITORINO              5018453-53.2019.8.24.0064           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
MARIA GORETTI CORDEIRO DA COSTA              7016343-62.2020.8.22.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA GORETTI OLIVEIRA NOBREGA               0859077-65.2016.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MARIA GUALBERTO DANTAS                       0529894-87.2016.8.05.0001           IMPEDIMENT                        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA GUIDA TABOACO                          1001847-74.2020.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA GUIDA TABOACO                          1001847-74.2020.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
MARIA GUIOMAR DE AZEVEDO BAHIA               5027701-38.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
MARIA GUIOMAR DE AZEVEDO BAHIA               5181120-15.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
MARIA GUIOMAR DE AZEVEDO BAHIA               5027701-38.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No



                                                                                                         767 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 888 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MARIA HELENA AZEVEDO XAVIER               0002819-75.2020.8.19.0042            CANCELLATION                        CIVIL COURT OF PETRÓPOLIS                                    Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MARIA HELENA BITTENCOURT KISS             1002953-81.2018.8.26.0100            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA HELENA CERVINO RIVAS ALMEIDA        0213961-45.2019.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
MARIA HELENA CONCEICAO DA SILVA           0001048-95.2014.5.05.0015            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
MARIA HELENA COSTA                        5000746-96.2020.8.13.0079            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CONTAGEM                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA HELENA DE BRITO                     0800594-98.2020.8.18.0164            CHANGE                              CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA HELENA FEGO BARBOSA                 1037408-41.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

MARIA HELENA FONSECA LORENA DE ARAUJO 0057170-24.2020.8.19.0001                  CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No

MARIA HELENA FONSECA LORENA DE ARAUJO 0057170-24.2020.8.19.0001                  CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
MARIA HELENA FORTES HENRIQUE FARIA DE
VERGUEIRO                             1022500-19.2019.8.26.0506                  CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA HELENA GALUCCI                         1014588-10.2019.8.26.0008           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIA HELENA GONCALVES DE CASTRO             5001296-91.2020.8.13.0079           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CONTAGEM                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA HELENA GOUVEIA DE BARROS LIMA          26.001.046.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF RECIFE                                        Yes              No               No
MARIA HELENA RODRIGUES BARRETO                                                   CIVIL LITIGATION - FLIGHT
CAVALCANTE                                   3000302-84.2020.8.06.0017           CHANGE                            CIVIL COURT OF FORTALEZA                                     Yes              No               No

MARIA HELENA SGARBI ROSSINO                  1057774-04.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA HELENA TEIXEIRA DE BRITO               5037711-71.2020.8.09.0051           CHANGE                          CIVIL COURT OF GOIÂNIA                                         Yes              No               No

MARIA HELENA ZACARON                         5013511-66.2018.8.13.0145           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JUIZ DE FORA                                  Yes              No               No
MARIA HELENE DE MACEDO ANDRADE               1066482-43.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIA HELENE DE MACEDO ANDRADE               1066482-43.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIA HELENE MONIQUE LOUISE LAFIN            1009126-90.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIA HERBENIA SEVERO DE OLIVEIRA            1000725-96.2015.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
MARIA HERMITA DE LIMA CORREA                 0858496-31.2019.8.14.0301           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA HILDA FRANCISCO               0000499-38.2019.8.16.0182                    CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No
MARIA HORTENCIA MOLTAVAO AZEVEDO DE                                              CIVIL LITIGATION - FLIGHT
ARAGAO                              0002777-29.2020.8.25.0084                    CHANGE                            CIVIL COURT OF ARACAJU                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA ILEDA VIEIRA CAETANO                   0800282-25.2020.8.18.0164           CHANGE                            CIVIL COURT OF TERESINA                                      Yes              No               No

MARIA ILOINA CORREIA                         1013865-72.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

MARIA ILOINA CORREIA                         1013865-72.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MARIA ILZA FREIRE                            5163900-34.2018.8.09.0126           IMPEDIMENT                        CIVIL COURT OF PIRENÓPOLIS                                   Yes              No               No
MARIA IMACULADA BRAZ DA SILVA                1000377-81.2015.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
MARIA INES BELLINI CABRERA                   1002058-13.2020.8.26.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No



                                                                                                        768 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 889 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MARIA INES DE OLIVEIRA BELLO               0011732-19.2017.5.15.0008            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARIA INES FELIPE PACHOLEK                 0010127-17.2020.8.16.0182            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA INES GUILLARDI ARMELIN               0004014-97.2019.8.26.0022            CANCELLATION                        CIVIL COURT OF AMPARO                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA INES JULIANI BALAN                   0017089-12.2019.8.16.0014            CANCELLATION                        CIVIL COURT OF LONDRINA                                      Yes              No               No
MARIA INES TARTAROTTI                      1000303-22.2018.5.02.0313            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARIA INEZ BICALHO CARVALHO                0121783-89.2019.8.13.0701            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF UBERABA                                       Yes              No               No
MARIA INEZ DE SOUZA ROMOLI                 0035592-93.2019.8.26.0114            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAMPINAS                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA IOMARA BARBOSA DANTAS                0800317-04.2019.8.18.0169            CANCELLATION                        CIVIL COURT OF TERESINA                                      Yes              No               No
MARIA IRACI DA COSTA                       1001567-92.2014.5.02.0320            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
MARIA IRANDIR DO NASCIMENTO DE                                                  CIVIL LITIGATION - FLIGHT
OLIVEIRA                                   0001440-51.2020.8.19.0058            CANCELLATION                        CIVIL COURT OF SAQUAREMA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA IRANILDA SANTOS VIEIRA               35.001.003.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

MARIA IRLAN DO NASCIMENTO SANTOS SILVA 0031155-21.2018.8.25.0001                 CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ARACAJU                                        Yes              No               No

MARIA ISABEL ARAUJO DE SOUZA                 1018497-44.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

MARIA ISABEL DE ALMEIDA CHAVES               0863760-43.2019.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
MARIA ISABEL DE MOURA RODRIGUES              0004168-29.2020.8.26.0007           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA ISABEL DE PAULA SIMIONI                5002109-41.2020.8.13.0525           RESERVATION                       CIVIL COURT OF POUSO ALEGRE                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA ISABEL DE PAULA SIMIONI                5002109-41.2020.8.13.0525           RESERVATION                       CIVIL COURT OF POUSO ALEGRE                                   Yes              Yes              No

MARIA ISABEL DUTRA SOUTO                     0209667-33.2014.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
MARIA ISABEL FRAZAO FREIRE                   21.001.001.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO LUÍS                                         Yes              No               No
MARIA ISABEL FRAZAO FREIRE                   21.001.001.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO LUÍS                                         Yes              No               No
MARIA ISABEL GOUVEA VIEIRA PACHECO E
CHAVES                                       0038534-10.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA ISABEL MOTA FERNANDES                  3000354-25.2020.8.06.0003           CANCELLATION                    CIVIL COURT OF FORTALEZA                                        Yes              No               No

MARIA ISABEL RAMOS SARIAVA ROCHA             1056784-10.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA IVANEIDE OLIVEIRA SOUSA                0814682-84.2019.8.10.0040           RESERVATION                       CIVIL COURT OF IMPERATRIZ                                     Yes              No               No
MARIA IVANIA DE OLIVEIRA VIEIRA              0001134-29.2017.5.11.0004           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              Yes              No
MARIA IVANICE COSTA                          0807211-49.2018.8.20.5124           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PARNAMIRIM                                     Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MARIA IVANILDA MORAIS OLIVEIRA               0001275-20.2019.8.17.8230           IMPEDIMENT                        CIVIL COURT OF CARUARU                                        Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
MARIA IVANIR BIAVA                           0046736-31.2019.8.16.0021           LITIGATION - CIVIL                CIVIL COURT OF CASCAVEL                                       Yes              No               No
MARIA IVONE PEREIRA DOS SANTOS               0600102-55.2020.8.01.0070           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO BRANCO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA IVONETE DE MELO FELIZ                  01487/2020/CIP                      CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA IVONETE DE MELO FELIZ                  01487/2020/CIP                      CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                            Yes              No               No



                                                                                                         769 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 890 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
MARIA IVONILDE DE LIMA RIBEIRO             1067292-52.2018.8.26.0002            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIA IZABEL BRUNELLI                      0015169-37.2018.8.16.0014            CIVIL LITIGATION - CARGO            CIVIL COURT OF LONDRINA                                      Yes              No               No
MARIA IZABEL CAMPO DELL ORTO               32.002.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MARIA IZABEL CAMPO DELL ORTO               32.002.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MARIA IZABEL DE MIRANDA SERRANO            29.001.004.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
MARIA IZABEL FERREIRA                      0800375-94.2020.8.12.0021            COLLECTION                          CIVIL COURT OF TRÊS LAGOAS                                   Yes              No               No
MARIA IZABEL GOMES LIMA                    7002766-31.2018.8.22.0019            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF MACHADINHO D'OESTE                                 Yes              No               No
MARIA IZABEL TARGINO DE ALEXANDRIA         0000765-29.2019.5.13.0030            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA                                            Yes              Yes              No
MARIA IZABEL TARGINO DE ALEXANDRIA         0000569-59.2019.5.13.0030            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA                                            Yes              Yes              No

MARIA JACIRA DOS SANTOS                      0051187-49.2019.8.17.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              No               No
MARIA JANETE COSTA LACERDA                   0000038-23.2020.8.03.0011           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF PORTO GRANDE                                     Yes              No               No
MARIA JANETE COSTA LACERDA                   0000038-23.2020.8.03.0011           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF PORTO GRANDE                                     Yes              No               No

MARIA JANIELE DE SOUSA                       0009954-17.2018.8.06.0028           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ACARAÚ                                           Yes              No               No
MARIA JENNY CARLEIAL DE OLIVEIRA
GONDIM                                       3000202-13.2016.8.06.0004           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                      Yes              No               No
MARIA JOANA RODRIGUES NOGUEIRA               0041813-59.2019.8.16.0021           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CASCAVEL                                       Yes              No               No

MARIA JOCELI CARLOS DE MIRANDA               7009920-86.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No
MARIA JOCELIA MOURA MACEDO                   0046199-93.2014.8.06.0019           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF FORTALEZA                                        Yes              No               No
MARIA JOELMA INACIO DA SILVA                 1001727-80.2015.5.02.0321           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                  Yes              Yes              No

MARIA JOICE TOMAZ                            7002458-60.2020.8.22.0007           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CACOAL                                         Yes              No               No
MARIA JOSE ALEXANDRINO LOIOLA                1007780-70.2020.8.26.0002           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARIA JOSE BATISTA ANDRADE                   52.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
MARIA JOSE BATISTA ANDRADE                   52.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
MARIA JOSE BERNARDINO SOARES DE
MACEDO                                       0002822-79.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                       Yes              No               No
MARIA JOSE CANDIDO DA SILVA                  0818624-77.2017.8.15.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CAMPINA GRANDE                                 Yes              No               No
MARIA JOSE DA SILVA                          0038245-16.2019.8.26.0002           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MARIA JOSE DA SILVA ESTEVAO                  1045088-74.2019.8.26.0100           IMPEDIMENT                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA JOSE DE CASTRO SERIQUE                 0700193-56.2020.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              No               No
MARIA JOSE DE FARIA                          5000698-58.2020.8.13.0073           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BOCAIÚVA                                       Yes              No               No
MARIA JOSE DE LIMA VALERIO                   27.002.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ARAPIRACA                                      Yes              No               No
MARIA JOSE DE MELO NASCIMENTO                0100008-28.2016.5.01.0080           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO 1ª REGIÃO                       Yes              Yes              No
MARIA JOSE DO NASCIMENTO                     1003125-49.2019.8.26.0177           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF EMBU-GUAÇU                                     Yes              No               No
MARIA JOSE DOS SANTOS                        0001648-10.2014.5.06.0009           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE - PE                              Yes              Yes              No
MARIA JOSE FERREIRA DE LIRA                  0000146-73.2015.5.02.0086           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
MARIA JOSE FERREIRA RUIZ                     0073575-17.2019.8.16.0014           COLLECTION                        CIVIL COURT OF LONDRINA                                       Yes              No               No
MARIA JOSE FERREIRA SOARES                   5001591-41.2019.8.13.0572           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SANTA BÁRBARA                                  Yes              No               No

MARIA JOSE GARGANTINI MOREIRA DA SILVA 1007167-35.2019.8.26.0568                 CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO JOÃO DA BOA VISTA                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA JOSE GONCALVES DE SOUZA                1000980-84.2020.8.26.0597           CANCELLATION                      CIVIL COURT OF SERTÃOZINHO                                    Yes              No               No



                                                                                                         770 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 891 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

MARIA JOSE GONCALVES DOS SANTOS              0005475-75.2020.8.05.0080          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FEIRA DE SANTANA                                  Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MARIA JOSÉ MOURA AUGUSTINHO                  0000896-26.2016.8.17.1330          RESERVATION                     CIVIL COURT OF SÃO JOSÉ DO BELMONTE                              Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA JOSE NOGUEIRA                          1057500-40.2019.8.26.0002          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                         Yes              No               No

MARIA JOSE PAIVA DA SILVA ANCHANJO           1032164-94.2020.8.26.0100          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA JOSE PEREIRA DA SILVA                  0001608-18.2020.8.01.0070          CHANGE                             CIVIL COURT OF RIO BRANCO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA JOSE RIBEIRO                           1016191-21.2019.8.26.0008          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARIA JOSE RIBEIRO GASPAR                    0011491-70.2019.8.08.0347          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                                                   TRIBUNAL REGIONAL DO TRABALHO DA 1ª REGIÃO - RIO
MARIA JOSE ROBERTO FARIA                     0011532-64.2015.5.01.0010          INDIVIDUAL LABOR CLAIM             DE JANEIRO - RJ                                               Yes              Yes              No
MARIA JOSE ROCHA                             1000626-74.2016.5.02.0320          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
MARIA JOSE SILVA COSTA                       0011657-85.2014.5.01.0036          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           No               Yes              Yes
MARIA JOSE VASCONCELOS CABIRTA DA
SILVA                                        0000486-54.2020.8.05.0103          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF ILHÉUS                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA JOSE VELOSO LIMA FILHA                 1014058-87.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARIA JOSEFA DE PAULA NETO SILVA             1035868-55.2019.8.26.0196          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FRANCA                                         Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
MARIA JUCELIA DA SILVA ALMEIDA               5307130-82.2017.8.09.0090          IMPEDIMENT                         CIVIL COURT OF JANDAIA                                        Yes              No               No
MARIA JUCILENE SOARES                        0010807-10.2015.5.01.0064          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA JULIA ARAUJO FREIRE                    0070922-68.2019.8.17.2001          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
MARIA JULIA COSTA MAIA                       0006000-42.2019.8.17.8201          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RECIFE                                         Yes              No               No

MARIA JULIA GOUVEIA DE MEDEIROS              0002062-71.2020.8.19.0207          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MARIA JULIA INEZ LUCHIANCENKOL               0020007-52.2020.8.16.0014          RESERVATION                     CIVIL COURT OF LONDRINA                                          Yes              No               No
MARIA JULIA PEREIRA MAGALHAES                7058035-75.2019.8.22.0001          CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF PORTO VELHO                                        Yes              No               No
MARIA JULIANA COELHO DIAS DA SILVA
TEIXEIRA                                     0022140-54.2019.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA JULIANA SANTOS DANTAS                  0010385-48.2020.8.05.0080          CANCELLATION                       CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MARIA LAISE BATISTA DE LIMA REIS             1027823-17.2019.8.26.0405          RESERVATION                        CIVIL COURT OF OSASCO                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA LAURA DO PATROCINIO CAVALCANTE 0211220-32.2019.8.05.0001                  CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No

MARIA LAURA FERREIRA MARTIR GOMES            0018990-65.2019.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA LAYZA FERNANDES DA SILVA               0052318-83.2019.8.17.8201          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
MARIA LEDA BEZERRA DE SA                     35.001.006.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARIA LEDA BEZERRA DE SA                     35.001.006.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARIA LEDA BEZERRA DE SA                     35.001.006.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MARIA LENA ZAVARIZE                          0308929-75.2016.8.24.0023          RESERVATION                        CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No



                                                                                                        771 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 892 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

MARIA LETICE PESSOA FREITAS                  7054478-80.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO VELHO                                    Yes              No               No
MARIA LETICE PESSOA FREITAS                  7002763-62.2020.8.22.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA LETICIA BURREL DE LIMA                 5003928-88.2019.8.13.0188          CANCELLATION                       CIVIL COURT OF NOVA LIMA                                      Yes              No               No
MARIA LETICIA NUNES AROUCHA RABELO           16278                              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BLUMENAU                                       Yes              No               No
MARIA LETICIA NUNES AROUCHA RABELO           5005959-33.2019.8.24.0008          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BLUMENAU                                       Yes              No               No
MARIA LETICIA VALE FIGUEIREDO                0810401-42.2018.8.10.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                CIVIL LITIGATION - SEAT
MARIA LICETE ARNOLD                          1004318-02.2020.8.26.0004          COMFORT                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA LICIA SILVA DE QUEIROZ                 0503355-98.2018.8.05.0103          CANCELLATION                       CIVIL COURT OF ILHÉUS                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA LIGIA DE BRITO RAMOS                   0626856-63.2020.8.04.0001          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA LIGIA DE BRITO RAMOS                   0626856-63.2020.8.04.0001          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              Yes              No
MARIA LILIAN MACEDO DE SOUZA                 0024738-24.2015.5.24.0005          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO DE CAMPO GRANDE                           Yes              Yes              No
                                                                                CIVIL LITIGATION - IMPROPER
MARIA LINDA LEMOS BEZERRA                    23.001.002.XX-XXXXXXX              COLLECTION                         CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
MARIA LINDA LEMOS BEZERRA                    23.001.002.XX-XXXXXXX              COLLECTION                         CIVIL COURT OF FORTALEZA                                      Yes              No               No

MARIA LIVIA VIEIRA CALMON PANCHO             0044156-60.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA LIZELDA CALEFE                         5000343-69.2020.8.08.0014          CANCELLATION                    CIVIL COURT OF COLATINA                                          Yes              No               No

MARIA LOPES LEITE                            7031760-89.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO VELHO                                    Yes              No               No
MARIA LORENA DE LIMA FERNANDES               0062297-30.2020.8.05.0001          CIVIL LITIGATION - SERVICE         CIVIL COURT OF SALVADOR                                       Yes              Yes              No
MARIA LORENA DE LIMA FERNANDES               0062297-30.2020.8.05.0001          CIVIL LITIGATION - SERVICE         CIVIL COURT OF SALVADOR                                       Yes              Yes              No
MARIA LOURDES DE FRANCA DE CARVALHO          1000247-37.2019.5.02.0318          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
MARIA LOURDES JORGE DE OLIVEIRA              1000656-61.2019.8.26.0587          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO SEBASTIÃO                                  Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
MARIA LUCIA ALVES DOS REIS BRAZ              5638872-09.2019.8.09.0114          COLLECTION                         CIVIL COURT OF NIQUELÂNDIA                                    Yes              No               No
MARIA LUCIA ALVES DOS SANTOS                 0001086-63.2016.5.05.0007          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
MARIA LUCIA APARECIDA SAMMARTINO
POZZEBON                                     1016355-87.2018.8.26.0309          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JUNDIAÍ                                           Yes              No               No

MARIA LUCIA BARROS DE PAULA                  7023582-54.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MARIA LUCIA BELCHIOR GOMES                   0007476-65.2014.8.06.0096          RESERVATION                     CIVIL COURT OF IPUEIRAS                                          Yes              No               No
                                                                                CIVIL LITIGATION - SPECIAL
MARIA LUCIA BELLO MARCELLO                   0347724-55.2019.8.19.0001          PASSENGER                       CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No

MARIA LUCIA BUENO DE MIRANDA                 1029499-45.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARIA LUCIA DE CASTRO                        5198637-33.2019.8.13.0024          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
MARIA LUCIA DO NASCIMENTO                    7010696-86.2020.8.22.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO VELHO                                    Yes              No               No
MARIA LUCIA FLEXA RIBEIRO PIRES              0845846-49.2019.8.14.0301          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA LUCIA FRIGELG DE SA                    1005545-06.2019.8.26.0281          CANCELLATION                       CIVIL COURT OF ITATIBA                                        Yes              No               No
MARIA LUCIA GHILARDI                         0001668-11.2019.8.21.4001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No



                                                                                                        772 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 893 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                     Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
MARIA LUCIA HIPOLITO                       8014179-50.2019.8.11.0001            CANCELLATION                        CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA LUCIA MACHADO SALOMAO                1007418-92.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
MARIA LUCIA NETTO BASTOS                   9008382-34.2019.8.21.0022            CIVIL LITIGATION - SERVICE          CIVIL COURT OF PELOTAS                                       Yes              No               No
MARIA LUCIA REBOUCAS DA COSTA              0010087-07.2013.5.14.0402            INDIVIDUAL LABOR CLAIM              1ª A 4ª VARAS DO TRABALHO DE RIO BRANCO                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA LUCIA SILVA DE LEMOS                 0724574-07.2019.8.07.0003            OVERBOOKING                         CIVIL COURT OF BRASÍLIA                                      Yes              No               No
MARIA LUCIA VANNUCHI                       5004465-60.2020.8.13.0702            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MARIA LUCILENE CARVALHO NUNES PARIS        1001718-21.2019.8.26.0108            RESERVATION                         CIVIL COURT OF CAJAMAR                                       Yes              No               No
MARIA LUCINEIDE DE OLIVEIRA SILVA          1000361-46.2020.5.02.0057            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              No               No

MARIA LUISA ALVES LOPES                      0283648-22.2019.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA LUISA DA SILVA MORENO                  9004143-33.2019.8.21.0039           OVERBOOKING                       CIVIL COURT OF VIAMÃO                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA LUISA DANTAS LI CAUSI                  0828293-74.2019.8.20.5004           RESERVATION                       CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA LUISA GONZAGA AGUILLERA                0015813-09.2020.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA LUISA GONZAGA AGUILLERA                0015813-09.2020.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                       Yes              Yes              No

MARIA LUISA GUIMARAES ARRIEL                 1049147-11.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA LUISA MARTINS GAMA                     1022610-77.2016.8.11.0041           CHANGE                            CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA LUISA NEDO DE MORAIS                   7006619-56.2019.8.22.0005           OVERBOOKING                       CIVIL COURT OF JI-PARANÁ                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA LUISA VAZ DE LIMA CHISTE               1004244-06.2020.8.26.0114           CHANGE                            CIVIL COURT OF CAMPINAS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA LUISA VAZ DE LIMA CHISTE               1002477-30.2020.8.26.0114           CHANGE                            CIVIL COURT OF CAMPINAS                                       Yes              No               No
MARIA LUIZA ARRUDA LEITE DAS NEVES
CHAGAS                                       1019200-69.2020.8.11.0041           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                         Yes              No               No
MARIA LUIZA BARBOSA FERNANDES                                                    CIVIL LITIGATION - FLIGHT
DOURADO                                      0044220-70.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
MARIA LUIZA BARBOSA FERNANDES                                                    CIVIL LITIGATION - FLIGHT
DOURADO                                      0044220-70.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA LUIZA CAMARGO FERREIRA DE GOES         1047501-63.2019.8.26.0002           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARIA LUIZA CARDIA CORREA                    0023373-96.2017.8.08.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA                                        Yes              No               No
MARIA LUIZA COUTINHO DE FREITAS                                                  CIVIL LITIGATION - SEAT
BOCCATO                                      0006288-65.2019.8.26.0529           COMFORT                           CIVIL COURT OF SANTANA DE PARNAÍBA                            Yes              No               No

MARIA LUIZA DE ARROXELAS GALVAO              0012170-93.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              Yes              No

MARIA LUIZA DE ARROXELAS GALVAO              0012170-93.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              Yes              No

MARIA LUIZA DE CARVALHO SIQUEIRA             0007057-79.2019.8.16.0035           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                             Yes              No               No




                                                                                                         773 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 894 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                     Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
MARIA LUIZA DE MACEDO SANTOS               0800275-33.2020.8.18.0164            CHANGE                              CIVIL COURT OF TERESINA                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA LUIZA DE MACEDO SANTOS               0800275-33.2020.8.18.0164            CHANGE                              CIVIL COURT OF TERESINA                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA LUIZA DE OLIVEIRA DOMINATO           3316/2020                            CANCELLATION                        CIVIL COURT OF SÃO JOÃO DA BOA VISTA                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA LUIZA DE OLIVEIRA DOMINATO           3316/2020                            CANCELLATION                        CIVIL COURT OF SÃO JOÃO DA BOA VISTA                         Yes              No               No
MARIA LUIZA DOS ANJOS BARBOSA              0557705-51.2018.8.05.0001            CIVIL LITIGATION - GENERAL          CIVIL COURT OF SALVADOR                                      Yes              No               No
MARIA LUIZA DOS REIS GARCIA COSTA
BITENCOURT                                 8011480-20.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MARIA LUIZA DUTRA DA SILVEIRA              5262296-43.2019.8.09.0051            RESERVATION                         CIVIL COURT OF GOIÂNIA                                       Yes              No               No
MARIA LUIZA FILGUEIRA COSME                0846845-96.2019.8.20.5001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF NATAL                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA LUIZA GOES FALCAO                    8033307-87.2020.8.05.0001            OVERBOOKING                         CIVIL COURT OF SALVADOR                                      Yes              No               No
MARIA LUIZA JONDRAL GUIMARÃES ROTOLI                                            CIVIL LITIGATION - FLIGHT
DE MACEDO                                  0015569-85.2018.8.16.0035            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                          Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MARIA LUIZA LIMA E SILVA CANIZO DE BRITO 0637581-14.2020.8.04.0001              RESERVATION                         CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
MARIA LUIZA LIMA E SILVA CANIZO DE BRITO 0637581-14.2020.8.04.0001              RESERVATION                         CIVIL COURT OF MANAUS                                        Yes              Yes              No
MARIA LUIZA MACHADO CARDOSO                5004298-51.2019.8.13.0452            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF NOVA SERRANA                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA LUIZA PERNAMBUCO DANTAS              0003297-22.2016.8.17.2001            CHANGE                              CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA LUIZA PIMENTEL TORRES                0838457-27.2019.8.15.2001            CANCELLATION                        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA LUIZA PIRES                          1024419-66.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIA LUIZA RODRIGUES DE SOUSA             1000584-78.2018.5.02.0312            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MARIA LUIZA RUSSO                          0118679-73.2019.8.19.0038            CHANGE                              CIVIL COURT OF NOVA IGUAÇU                                   Yes              No               No

MARIA LUIZA SANTOS DE SOUZA                  1002013-44.2020.8.26.0554           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SANTO ANDRÉ                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA LUIZA VASCONCELOS DE SOUZA             7011290-03.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA LUYHZA BECKER LINS                     42.003.001-XX-XXXXXXX               RESERVATION                       CIVIL COURT OF BALNEÁRIO CAMBORIÚ                             Yes              No               No
MARIA LUZIA DA SILVA                         5001720-19.2020.8.13.0699           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF UBÁ                                            Yes              No               No

MARIA LYDIA TEPEDINO                         0238345-19.2018.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
MARIA MADALENA MODOLO VIEIRA
MACHADO                                      32.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MARIA MADALENA OLIVEIRA DA SILVA             7014259-22.2019.8.22.0002           IMPEDIMENT                        CIVIL COURT OF ARIQUEMES                                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MARIA MADALENA OLIVEIRA DA SILVA             7014259-22.2019.8.22.0002           IMPEDIMENT                        CIVIL COURT OF ARIQUEMES                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA MARACY EMPKE COSTA KAHALE              5007334-33.2019.8.13.0701           CANCELLATION                      CIVIL COURT OF UBERABA                                        Yes              No               No




                                                                                                         774 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 895 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

MARIA MARCELA CASTELLARIN                   1016956-73.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARIA MARCIA GARCEZ DUARTE PILATI           0034191-28.2019.8.16.0182          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA MARGARETE DE QUEIROZ PIRAJA           0046014-29.2020.8.05.0001          CHANGE                             CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA MARGARETE SILVA DE SOUZA              1024484-61.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA MARGARETH PEREIRA DOS SANTOS          7019774-07.2020.8.22.0001          CHANGE                             CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MARIA MARGARIDA BRANCO SANTANA              0702319-03.2020.8.07.0009          RESERVATION                        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
MARIA MARGARIDA MUNIZ DE OLIVEIRA           0011087-57.2018.5.15.0008          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA MARGARIDA PICARDO RIBEIRO             1017598-46.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA MARILENE DE JESUS FERREIRA            0803199-60.2019.8.10.0039          CHANGE                             CIVIL COURT OF LAGO DA PEDRA                                  Yes              No               No
MARIA MARINES DA SILVA FREITAS              0021799-86.2020.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA MARLENE DE OLIVEIRA                   5024681-39.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA MARLENE DE OLIVEIRA                   5024681-39.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
MARIA MARLENE FERNANDES BRANDAO             1000194-40.2020.5.02.0312          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
MARIA MARQUES                               5002653-75.2019.8.13.0521          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PONTE NOVA                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA MARTA DE SIBIO                        1000610-47.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARIA MARTA OLIVEIRA DE ALMEIDA             1028515-29.2017.8.11.0041          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA MARTHA LEMOS ALVES PEREIRA            0002146-66.2020.8.19.0209          CHANGE                             CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
MARIA MARTHA OHL BARTHOLOMEU                                                   CIVIL LITIGATION - FLIGHT
FERREIRA DA COSTA                           1001221-41.2020.8.26.0344          CANCELLATION                       CIVIL COURT OF MARÍLIA                                        Yes              Yes              No
MARIA MARTHA OHL BARTHOLOMEU                                                   CIVIL LITIGATION - FLIGHT
FERREIRA DA COSTA                           1001221-41.2020.8.26.0344          CANCELLATION                       CIVIL COURT OF MARÍLIA                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA MARTINA ORTIZ                         1021842-18.2020.8.26.0002          CHANGE                             CIVIL COURT OF SÃO PAULO                                      Yes              No               No

MARIA MARTINS DE MENEZES                    1002426-71.2020.8.26.0032          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARAÇATUBA                                         Yes              No               No

MARIA MATILDES DE SOUZA LINO                8004321-45.2019.8.05.0103          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF ILHÉUS                                         Yes              No               No
MARIA MEIRE DA SILVA                        0001094-83.2010.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                No               Yes              Yes
MARIA MENEZES BRUNO                         0004856-50.2011.8.06.0140          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PARACURU                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA MERLENE SOUSA BARROS                  0833818-58.2017.8.10.0001          CANCELLATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA MICAELLA ROCHA AURELIO                0800470-18.2020.8.18.0164          CANCELLATION                       CIVIL COURT OF TERESINA                                       Yes              No               No

                                                                               CIVIL LITIGATION - PROMOTIONS
MARIA MIRIAM DE FREITAS PEREIRA             0815819-56.2019.8.20.5106          / ADVERTISEMENTS              CIVIL COURT OF MOSSORÓ                                             Yes              No               No

MARIA MIRLENE DAVID DE SOUZA                1018030-65.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No




                                                                                                       775 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 896 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

                                                                               CIVIL LITIGATION - PROMOTIONS
MARIA MONICA SABBA RODRIGUES                0032887-26.2019.8.19.0209          / ADVERTISEMENTS                   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
MARIA MORENA MUZINI ESPERIDIAO              32.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF VITÓRIA                                        Yes              No               No
MARIA MORENA MUZINI ESPERIDIAO              32.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MARIA MUNIZ DE PAULA                        0002499-39.2020.8.01.0070          RESERVATION                        CIVIL COURT OF RIO BRANCO                                     Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MARIA MUNIZ DE PAULA                        0002499-39.2020.8.01.0070          RESERVATION                        CIVIL COURT OF RIO BRANCO                                     Yes              No               No

MARIA NARDEL ORNELAS MACHADO                5018614-58.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
MARIA NAZARE ARAUJO LIMA                    50.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
MARIA NAZARE ARAUJO LIMA                    50.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
MARIA NAZARE DA SILVA DE CASTRO             5003609-80.2020.8.24.0091          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA NAZARE SOUZA DE CARVALHO              1004508-68.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA NAZARE SOUZA DE CARVALHO              1004508-68.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MARIA NECI FRAGA DA SILVA                   1005878-45.2020.8.26.0564          RESERVATION                        CIVIL COURT OF SÃO BERNARDO DO CAMPO                          Yes              No               No
MARIA NEUMA DE ARAUJO                       1017669-15.2019.8.26.0477          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PRAIA GRANDE                                   Yes              No               No

MARIA NEUSA SILVA LOPES                     1009685-43.2019.8.26.0068          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BARUERI                                           Yes              No               No

MARIA NILZETE VIEIRA CALMON PANCHO          0042907-74.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA NOELIA FERNANDES                      7006849-76.2020.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA NOELIA FERNANDES                      7006849-76.2020.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
MARIA NOELY SILVA OLIVEIRA                  1000536-16.2018.5.02.0702          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
MARIA ODETE CANTERLE                        7000549-98.2020.8.22.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
MARIA ODETE CANTERLE                        7000549-98.2020.8.22.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
MARIA OLINDA SAMPAIO DOSSANTOS              35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MARIA OLINDA SAMPAIO DOSSANTOS              35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA OLINDINA PINHEIRO MATOS               0625577-81.2016.8.04.0001          CHANGE                             CIVIL COURT OF MANAUS                                         Yes              No               No
MARIA OSLECY ROCHA GARCIA                   0817786-66.2019.8.14.0301          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELÉM                                          Yes              Yes              No
MARIA OSLECY ROCHA GARCIA                   0817786-66.2019.8.14.0301          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELÉM                                          Yes              Yes              No
MARIA OTELINA BEZERRA DE CARVALHO                                              CIVIL LITIGATION - FLIGHT
FERREIRA                                    3001647-98.2018.8.06.0003          CANCELLATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No

MARIA PAULA BRANQUINHO PINI                 0004200-71.2019.8.26.0297          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF JALES                                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA PAULA GUIMARAES REZENDE               5203909-08.2019.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA PEDRINA FONTES SOUZA                  7009791-18.2019.8.22.0001          CHANGE                             CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA PEREIRA DE MENEZES SOUZA              5001552-45.2019.8.24.0020          CANCELLATION                       CIVIL COURT OF CRICIÚMA                                       Yes              No               No



                                                                                                       776 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 897 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MARIA PERPETUA FRUTUOSO DOS SANTOS        1001658-76.2014.5.02.0323            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARIA RAIMUNDA LEMOS DE ARAUJO            7005145-28.2020.8.22.0001            CHANGE                              CIVIL COURT OF PORTO VELHO                                   Yes              No               No

MARIA RAIMUNDA SANTOS                        0036368-83.2019.8.05.0080           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
MARIA RAIMUNDA SILVA DIAS                    21.001.042.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
MARIA RAQUEL APARECIDA COELHO GALAN          0022411-13.2019.8.16.0014           COLLECTION                        CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA RAQUEL FERRAZ DE QUEIROZ               0004991-84.2020.8.17.2001           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No

MARIA RAQUEL TORRES TEIXEIRA                 5033602-84.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              Yes              No

MARIA RAQUEL TORRES TEIXEIRA                 5033602-84.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA REGINA DOS SANTOS                      0600046-09.2020.8.04.0015           CANCELLATION                    CIVIL COURT OF MANAUS                                          Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
MARIA REGINA FREITAS GONCALVES               5000509-13.2019.8.13.0430           LITIGATION - CIVIL              CIVIL COURT OF MONTE BELO                                      Yes              No               No
MARIA REGINA GONZALEZ RODRIGUEZ
DASSIE                                       0010973-03.2019.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

MARIA REGINA KONOPKA MOLINARU                0008784-83.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                      Yes              No               No
MARIA RENATA LIMA RODRIGUES                  3000198-13.2020.8.06.0011           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                     Yes              No               No
MARIA RISONETE DINIS LAURENTINO              1005517-20.2020.8.26.0114           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPINAS                                      Yes              No               No
MARIA RITA ANDRADE                           5008445-09.2020.8.24.0023           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
MARIA RITA FERREIRA CAVALCANTE               0819991-55.2019.8.18.0140           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF TERESINA                                      Yes              No               No

MARIA RITA OLIVEIRA REBOUCAS                 0024697-54.2019.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VITÓRIA                                       Yes              No               No
MARIA RITA QUEMELLO                          1001981-94.2017.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
MARIA RIZONEIDE NASCIMENTO                   0800051-49.2020.8.10.0025           COLLECTION                        CIVIL COURT OF BACABAL                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
MARIA RIZONEIDE NASCIMENTO                   0800051-49.2020.8.10.0025           COLLECTION                        CIVIL COURT OF BACABAL                                       Yes              Yes              No

MARIA RODRIGUES MOREIRA                      5083061-82.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA ROSA DE ARAUJO MELO                    0004237-47.2020.8.05.0039           CHANGE                            CIVIL COURT OF CAMAÇARI                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA ROSANGELA DE ARAUJO LEITE              0702431-61.2020.8.01.0001           CANCELLATION                      CIVIL COURT OF RIO BRANCO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA ROSELI DA SILVA MEDEIROS               0628433-76.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              No               No
MARIA ROSIANE MAIA PEREIRA                   3000102-97.2020.8.06.0075           CIVIL LITIGATION - SERVICE        CIVIL COURT OF EUSÉBIO                                       Yes              No               No

MARIA ROZINEIDE ARAUJO DE LIMA OLIVEIRA 1001292-02.2016.5.02.0312                INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA SALETE CARDOSO                         0309901-29.2018.8.24.0038           CANCELLATION                      CIVIL COURT OF JOINVILLE                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA SALETE DA SILVA                        7012742-64.2019.8.22.0007           CHANGE                            CIVIL COURT OF CACOAL                                        Yes              No               No
MARIA SALETE DE OLIVEIRA                     35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIA SALETE FERREIRA DE ANDRADE             0304128-14.2019.8.24.0023           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No



                                                                                                        777 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 898 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
MARIA SALETE MAGNONI                       0000791-93.2020.8.26.0704            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIA SALETE TARGINO DA SILVA              0101776-79.2017.5.01.0071            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARIA SAO PEDRO DA SILVA                   1000855-47.2019.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARIA SEBASTIANA DO CARMO                  0034237-17.2019.8.16.0182            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              No               No

MARIA SEBASTIANA SANTOS DE ARAUJO            0012002-89.2018.8.21.0008           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CANOAS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA SHIRLEY SANTOS DE SOUSA                3002861-90.2019.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA SHIRLEY SANTOS DE SOUSA                3002864-45.2019.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MARIA SILEIDE DE OLIVEIRA PERAZZA            1002251-20.2018.8.26.0106           IMPEDIMENT                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARIA SILVIA FACIOLA PESSOA                  0811402-53.2020.8.14.0301           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA SILVIA VISCOITALIANO                   1025107-28.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No

MARIA SOCORRO NANTUA RODRIGUES               3000235-89.2020.8.06.0221           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                        Yes              Yes              No

MARIA SOCORRO NANTUA RODRIGUES               3000235-89.2020.8.06.0221           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA SOCORRO SILVA                          0025772-23.2019.8.18.0001           CHANGE                          CIVIL COURT OF TERESINA                                         Yes              No               No
MARIA SOLANGE DE ARAUJO MONTEIRO             0000457-10.2017.5.06.0013           INDIVIDUAL LABOR CLAIM          TRIBUNAL REGIONAL DO TRABALHO DA 06ª REGIÃO                     Yes              No               No

MARIA SOLANGE OLIVEIRA SANTOS SOARES 8001438-40.2018.8.05.0272                   CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VALENTE                                        Yes              No               No
MARIA SONIA DE OLIVEIRA DE LIMA      1000712-04.2018.5.02.0311                   INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
MARIA SOUTO MAIOR BEZERRA CAVALCANTI                                             CIVIL LITIGATION - FLIGHT
DOS GUIMARAES PEIXOTO                0056793-82.2019.8.17.8201                   CHANGE                            CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA STELLA DE JESUS MONTEIRO               0347611-04.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA STOLF                                  5002775-76.2019.8.24.0038           CANCELLATION                      CIVIL COURT OF JOINVILLE                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA SUELI BAVIA                            0018220-85.2020.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                       Yes              No               No
MARIA SUELI DA SILVA                         0001190-45.2015.5.21.0007           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE NATAL - RN                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA SUELI FERREIRA DAS DORES SILVA         5725310-68.2019.8.09.0007           CANCELLATION                      CIVIL COURT OF ANÁPOLIS                                       Yes              No               No
MARIA SUELI LIMA DE CASTRO                   0819174-69.2017.8.20.5001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NATAL                                          Yes              No               No
MARIA SYLVIA PIRES DE OLIVEIRA CORREA        0003056-79.2020.8.19.0052           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ARARUAMA                                       Yes              No               No
MARIA TANIA MEDEIROS ALCOFORADO              1006620-07.2020.8.26.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARIA TELMA FARIAS DO BONFIM                 1000727-60.2015.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA TERESA CALERO FARIA GARCIA             1073414-47.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No

MARIA TERESA DE ALMEIDA CHAVES               0863769-05.2019.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA TERESA FERREIRA PINTO                  5000022-06.2020.8.13.0140           CANCELLATION                      CIVIL COURT OF CARMO DA MATA                                  Yes              No               No
MARIA TERESA MADEIRA SILVA                   0825259-90.2019.8.18.0140           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA TERESA MOLERO ARAUJO                   1021843-03.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                         778 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 899 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MARIA TERESINHA DE QUEVEDO                7006590-81.2020.8.22.0001            CHANGE                              CIVIL COURT OF PORTO VELHO                                   Yes              No               No

MARIA TEREZA BERTONI PRIMILA                 1001956-33.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA TEREZA COELHO PINTO BRAZ               1007515-68.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA TEREZA COELHO PINTO BRAZ               1007515-68.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA TEREZA DA CRUZ PINTO                   0010392-63.2020.8.19.0205           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

MARIA TEREZA FALCAO COELHO PAIVA             0805692-66.2020.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
MARIA TEREZA MACHADO GUIMARAES                                                   CIVIL LITIGATION - GENERAL
ROCHA                                        0045985-18.2019.8.17.8201           LITIGATION - CIVIL                CIVIL COURT OF RECIFE                                        Yes              No               No
MARIA TEREZA MENUCCI BACHUR                  0040746-04.2020.8.19.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
MARIA TEREZA MENUCCI BACHUR                  0040746-04.2020.8.19.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No

MARIA TEREZA TARGINO HORA                    0002406-23.2020.8.25.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARACAJU                                         Yes              No               No

MARIA TEREZA TARGINO HORA                    0002406-23.2020.8.25.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARACAJU                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA TEREZINHA CORREA LEMOS                 5207187-17.2019.8.13.0024           CHANGE                          CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA THERESINHA D AVILA WINCKLER            5004089-58.2020.8.24.0091           CANCELLATION                    CIVIL COURT OF FLORIANÓPOLIS                                   Yes              No               No

MARIA THEREZA MEDEIROS FERNANDES             0803586-08.2020.8.20.5004           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                           Yes              No               No
MARIA VALDECI BISPO LISBOA                   0000275-12.2016.5.05.0005           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE SALVADOR                                  Yes              Yes              No

MARIA VALDECI SARAIVA DE SOUSA               1007469-79.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
MARIA VALDILENE PIMENTEL BARBOSA             0140466-37.2015.8.14.0104           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BREU BRANCO                                     Yes              No               No
MARIA VALERIA SILVA DA FONSECA
MENDONCA                                     0000515-57.2019.8.19.0004           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO GONÇALO                                   Yes              No               No

MARIA VANDA ALVES                            0801114-91.2020.8.12.0110           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO GRANDE                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA VERA LUCIA DE MELO BEZERRA             3000576-09.2019.8.06.0009           CANCELLATION                    CIVIL COURT OF FORTALEZA                                       Yes              No               No
MARIA VERONICA NUNES RODRIGUES E
SOUSA                                        3001521-90.2019.8.06.0010           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                     Yes              No               No
MARIA VERONICA QUEIROZ ALVES                 0001670-68.2017.8.17.2220           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ARCOVERDE                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA VICTORIA MANSILLA                      0001910-61.2020.8.26.0002           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIA VICTORIA QUIRINO DA COSTA
CARDOSO                                      5005009-50.2017.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
MARIA VILANI SANTOS GOES                     1006426-47.2019.8.26.0292           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF JACAREÍ                                       Yes              No               No
MARIA VITORIA BORBA PAULISTANO DE                                                CIVIL LITIGATION - FLIGHT
SANTANA                                      0024186-74.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA VITORIA CANESIN LOVATO                 1010062-88.2019.8.26.0011           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA VITORIA DE SOUZA SILVA                 0059740-85.2019.8.17.2001           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No



                                                                                                        779 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 900 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
MARIA VITORIA GEMIN PALMQUIST              0013295-27.2020.8.16.0182            OVERBOOKING                         CIVIL COURT OF CURITIBA                                      Yes              No               No
MARIA VIVIANNE FREITAS GOMES DE
MIRANDA                                    0821606-66.2019.8.20.5106            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF MOSSORÓ                                            Yes              No               No
MARIA WESLANDIA LEITE BARRETO              1000033-09.2020.5.02.0707            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No

MARIA XAVIER LEITE EUSTAQUIO                 5031517-28.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
MARIA ZELIA DA SILVA                         1000829-42.2016.5.02.0706           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIA ZELIA LOIOLA                           0004972-89.2018.8.06.0082           CANCELLATION                      CIVIL COURT OF CARIRÉ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIA ZELIA MOURA DE OLIVEIRA                0645409-95.2019.8.04.0001           RESERVATION                       CIVIL COURT OF MANAUS                                         Yes              No               No

MARIA ZELINA DA SILVA SANTANA MARINHO 0800206-88.2020.8.10.0013                  CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No

MARIA ZULEIDE DA SILVA                       1122115-07.2017.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
MARIAAMELIABORNE BISCARRA                    53.001.001.XX-XXXXXXX               / ADVERTISEMENTS              CIVIL COURT OF BRASÍLIA                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIAH FERRARI PIRES                         0011383-07.2020.8.08.0347           CANCELLATION                  CIVIL COURT OF VITÓRIA                                            Yes              No               No

MARIAH LEAO RAMOS VICENTE RIBEIRO            0034188-16.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIAH MUNIZ KUHN E OUTROS                   9002186-90.2019.8.21.0008           CANCELLATION                    CIVIL COURT OF CANOAS                                           Yes              No               No

MARIAH NICOLINI PACIELLO ROMUALDO            1005144-34.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

MARIALICE RODRIGUES ROCHA FINGER             1001345-77.2020.8.26.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              Yes              No

MARIALICE RODRIGUES ROCHA FINGER             1001345-77.2020.8.26.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              Yes              No

MARIALVA ANTONUCCI RIBEIRO DOS SANTOS 1017897-23.2020.8.26.0002                  CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIANA ALENCAR FILONE                       1000804-40.2020.8.26.0554           RESERVATION                       CIVIL COURT OF SANTO ANDRÉ                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANA ALESSANDRA FRANCO CHOERI             0212465-88.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
MARIANA ALMEIDA TORRES                       5000329-13.2019.8.08.0017           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF DOMINGOS MARTINS                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANA ALVES DE OLIVEIRA                    7016210-20.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIANA APARECIDA DE OLIVEIRA GOMES          1012997-80.2019.8.26.0309           RESERVATION                       CIVIL COURT OF JUNDIAÍ                                        Yes              No               No

MARIANA ARRUDA AGUIAR PEREIRA                0702442-65.2020.8.07.0020           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                         Yes              Yes              No

MARIANA ARRUDA AGUIAR PEREIRA                0702442-65.2020.8.07.0020           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
MARIANA AZEVEDO ACRE                         0010847-58.2015.5.01.0042           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
MARIANA AZEVEDO ACRE                         0010907-16.2015.5.01.0047           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
MARIANA BARBOSA DE ARRUDA                    0800363-55.2020.8.10.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
MARIANA BENEVIDES DA COSTA                   0626577-69.2019.8.04.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                         Yes              No               No



                                                                                                         780 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 901 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
MARIANA BIANCHI DE FAVERI                  1073249-97.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIANA BIANCHI DE FAVERI                  1073249-97.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIANA BORGES ANJO DE OLIVEIRA            0302130-74.2018.8.24.0078            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF URUSSANGA                                     Yes              No               No
MARIANA BOTASSO                            1000122-56.2016.5.02.0712            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
MARIANA BRAGA DE CARVALHO                  0800377-50.2017.8.10.0013            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
MARIANA BUENO MOREIRA                      1000583-55.2016.5.02.0315            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
MARIANA CAMARGO                            1001044-10.2020.8.26.0625            RESERVATION                         CIVIL COURT OF TAUBATÉ                                       Yes              No               No
MARIANA CHAVES DOS SANTOS PETRI                                                 CIVIL LITIGATION - FLIGHT
FEITOSA                                    1018871-60.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
MARIANA CHAVES GONCALVES JALES             0049849-64.2019.8.17.8201            LITIGATION - CIVIL                  CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MARIANA CLARA DE ANDRADE                   24.002.001.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF NATAL                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIANA COELHO DOS SANTOS                  0003625-83.2020.8.05.0080            OVERBOOKING                         CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
MARIANA COELHO FERREIRA DE BRITO           0055886-68.2020.8.05.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              Yes              No
MARIANA COELHO FERREIRA DE BRITO           0055886-68.2020.8.05.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - BOARDING
MARIANA CRISTINA DE OLIVEIRA               1060003-34.2019.8.26.0002            IMPEDIMENT                          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIANA CRISTINA MARCOLINI                 0011554-49.2020.8.16.0182            CIVIL LITIGATION - SERVICE          CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIANA CUNHA DE ALCANTARA DUTRA           0000177-22.2020.8.19.0207            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MARIANA CUNHA DE ALCANTARA DUTRA           0000177-22.2020.8.19.0207            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
MARIANA DA SILVEIRA NETO BRANDAO           3000394-72.2018.8.06.0004            RESERVATION                         CIVIL COURT OF FORTALEZA                                     Yes              No               No

MARIANA DAL PIVA GRESELE                     5007126-93.2020.8.24.0091           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                    Yes              No               No
MARIANA DAMAS CORREIA                        35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SÃO PAULO                                        Yes              No               No

MARIANA DANIELI KAMPA BALBINOTTI             0000305-87.2020.8.16.0025           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARAUCÁRIA                                        Yes              Yes              No

MARIANA DANIELI KAMPA BALBINOTTI             0000305-87.2020.8.16.0025           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ARAUCÁRIA                                      Yes              Yes              No
MARIANA DE AGUIAR FERREIRA                   0025680-16.2016.5.24.0007           INDIVIDUAL LABOR CLAIM            FORUM TRABALHISTA DE CAMPO GRANDE                             Yes              Yes              No
MARIANA DE FREITAS DIAS                      0000069-68.2018.5.10.0011           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
MARIANA DE FREITAS STARLING LOPES            5054563-17.2018.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
MARIANA DE OLIVEIRA LOURA                    0050287-31.2018.8.13.0411           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MATOZINHOS                                     Yes              No               No
MARIANA DIEHL DE OLIVEIRA                    1001041-75.2016.5.02.0702           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANA DO CARMO PACHECO                     5069872-37.2020.8.09.0051           OVERBOOKING                       CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANA DOREA DO PASSO CUNHA                 0128346-87.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
MARIANA ESPINOLA GUEDES QUEIROGA                                                 CIVIL LITIGATION - FLIGHT
LOPES                                        0806562-46.2017.8.15.0731           CANCELLATION                      CIVIL COURT OF CABEDELO                                       Yes              No               No
MARIANA FELDES BLOS                          0003570-72.2017.8.21.0087           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPO BOM                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIANA FERNANDES AZEVEDO                    3000505-03.2019.8.06.0075           RESERVATION                       CIVIL COURT OF EUSÉBIO                                        Yes              No               No



                                                                                                         781 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11               Main Document
                                                                                                  Pg 902 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

MARIANA FERRAZ MONTEIRO                     0012465-73.2020.8.08.0347          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                           Yes              Yes              No

MARIANA FERRAZ MONTEIRO                     0012465-73.2020.8.08.0347          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF VITÓRIA                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARIANA FERREIRA DA SILVA SACRAMENTO        8054705-27.2019.8.05.0001          OVERBOOKING                        CIVIL COURT OF SALVADOR                                       Yes              No               No
MARIANA FLAVIA PEREIRA                      5009823-25.2019.8.13.0707          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF VARGINHA                                       Yes              No               No
MARIANA FRAGA MARAIA DI RICO                1011634-79.2019.8.26.0011          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARIANA FREITAS DE MORAES                   1000784-55.2018.5.02.0710          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
MARIANA GONCALVES DE CAMARGO SILVA          1002390-81.2020.8.26.0047          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ASSIS                                          Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MARIANA GONCALVES DE SOUSA                  0933336-34.2018.8.13.0702          RESERVATION                        CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
MARIANA GONCALVES VIANA                     0011162-80.2016.5.03.0144          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         Yes              Yes              No
MARIANA GOULART                             051501/2020                        CIVIL LITIGATION - REFUNDS         CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIANA HENRIQUE PÉRICO                     1076776-88.2018.8.26.0100          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - PRE-
MARIANA JUREVES ASTENRETER                  0011067-63.2019.8.08.0012          REGISTRATION                       CIVIL COURT OF CARIACICA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIANA JUSTA BRANCO                        1000085-65.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - TAM
MARIANA LANDEIRO NASCIMENTO                 0209725-50.2019.8.05.0001          FIDELIDADE PROGRAM                 CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - SPECIAL
MARIANA LANGKAMMER BELCHIOR                 0889918-46.2018.8.13.0702          PASSENGER                          CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
MARIANA LASPERG FREITAS                     0057310-68.2019.8.19.0203          CIVIL LITIGATION - SERVICE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
MARIANA LASPERG FREITAS                     0057310-68.2019.8.19.0203          CIVIL LITIGATION - SERVICE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARIANA LEANDRO DOS SANTOS                  5006850-96.2019.8.24.0091          CHANGE                             CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIANA LEAO BARBOSA MOREIRA                0071728-66.2018.8.19.0002          CHANGE                             CIVIL COURT OF NITERÓI                                        Yes              No               No
MARIANA LEDA VEGELE RENAUD                  0003741-45.2020.8.19.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIANA LIMA MARINHO                        0847182-29.2019.8.10.0001          CHANGE                             CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
MARIANA LIMA VALADARES NUNES                0002695-16.2020.8.17.8201          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RECIFE                                         Yes              Yes              No
MARIANA LIMA VALADARES NUNES                0002695-16.2020.8.17.8201          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RECIFE                                         Yes              Yes              No
MARIANA LOPES BORGES                        0025504-74.2019.8.08.0347          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF VITÓRIA                                        Yes              No               No

MARIANA MACHADO DA SILVA                    1007475-86.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

MARIANA MACHADO DA SILVA                    1007475-86.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARIANA MAGALHAES LOPES                     0045783-02.2020.8.05.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIANA MAGALHAES WOGEL COELHO              0000738-90.2020.8.19.0063          CANCELLATION                       CIVIL COURT OF TRÊS RIOS                                      Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
MARIANA MAIA ARANTES                        0001757-87.2020.8.19.0207          LITIGATION - CIVIL                 CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - GENERAL
MARIANA MAIA ARANTES                        0001757-87.2020.8.19.0207          LITIGATION - CIVIL                 CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
MARIANA MANZI DE SOUZA                      0000582-31.2020.8.26.0347          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MATÃO                                          Yes              No               No
MARIANA MANZI DE SOUZA                      0000582-31.2020.8.26.0347          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MATÃO                                          Yes              No               No




                                                                                                       782 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 903 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - BOARDING
MARIANA MARCATTO                          0300015-46.2017.8.24.0036            IMPEDIMENT                          CIVIL COURT OF JARAGUÁ DO SUL                                Yes              No               No
MARIANA MARQUES CARVALHO VIEIRA           0011036-80.2020.8.05.0080            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
MARIANA MARTINS COSTA                     0333057-64.2019.8.19.0001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF RIO DE JANEIRO                                     Yes              No               No

MARIANA MASCARENHAS ASSIS                    0011035-95.2020.8.05.0080           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FEIRA DE SANTANA                                Yes              No               No
MARIANA MEIRELLES JENDIROBA                  1000732-95.2019.5.02.0719           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                       Yes              No               No

MARIANA MELLO LUCENA DE FREITAS              1033190-67.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
MARIANA MELO DE SERQUEIRA                    0000504-10.2015.5.19.0007           INDIVIDUAL LABOR CLAIM          TRIBUNAL REGIONAL DO TRABALHO - 19ª REGIÃO                     Yes              Yes              No
                                                                                                                 TRIBUNAL REGIONAL DO TRABALHO DA 19ª REGIÃO -
MARIANA MELO DE SERQUEIRA                    0000730-98.2013.5.19.0002           INDIVIDUAL LABOR CLAIM          MACEIÓ                                                         Yes              Yes              No

MARIANA MILANIO GONCALVES                    5000724-45.2020.8.13.0400           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MARIANA                                         Yes              No               No

MARIANA MIRANDA CORDEIRO                     0061146-68.2019.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                          Yes              No               No

MARIANA MONJARDIM BARBOSA                    0026861-20.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANA MOREIRA DE CASTRO DENARO             5195187-82.2019.8.13.0024           CANCELLATION                    CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No

MARIANA MOREIRA DE CASTRO DENARO             5194663-85.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No

MARIANA MOREIRA ROSA                         0014639-43.2019.8.21.0019           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NOVO HAMBURGO                                   Yes              No               No

MARIANA NEVES DA FONSECA                     5003207-96.2018.8.13.0439           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MURIAÉ                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANA NIEHUES DAMO                         5012819-59.2019.8.24.0005           CANCELLATION                    CIVIL COURT OF BALNEÁRIO CAMBORIÚ                              Yes              No               No

MARIANA NOZZE HAYASHI                        1011486-85.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANA NUNES ARANTES COSTA                  0004798-80.2018.8.13.0019           CANCELLATION                    CIVIL COURT OF ALPINÓPOLIS                                     Yes              No               No

MARIANA OLIVEIRA LEMOS                       3000018-12.2020.8.06.0006           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANA OLIVEIRA RASSELI                     0024120-76.2019.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANA OSHIRO MARQUES                       0814353-38.2019.8.12.0001           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANA PACE MARQUES                         0008892-87.2019.8.19.0207           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANA PACHECO DE OLIVEIRA                  0303380-20.2019.8.24.0075           CANCELLATION                      CIVIL COURT OF TUBARÃO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANA PAIS ALBUQUERQUE                     0008232-95.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANA PAIS ALBUQUERQUE                     0008232-95.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANA PASCON SCRIVANTE GALLI               1006623-86.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MARIANA PASCON SCRIVANTE GALLI               1003861-43.2018.8.26.0358           RESERVATION                       CIVIL COURT OF MIRASSOL                                      Yes              No               No



                                                                                                        783 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 904 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MARIANA PASCON SCRIVANTE GALLI            1006623-86.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
MARIANA PAULINO PERES COSTA               1001169-80.2016.5.02.0319            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No

MARIANA PEREIRA NASCIMENTO                   0802477-10.2019.8.10.0012           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO LUÍS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANA PEREIRA NASCIMENTO                   0846003-60.2019.8.10.0001           CANCELLATION                    CIVIL COURT OF SÃO LUÍS                                        Yes              No               No

MARIANA PEREIRA NASCIMENTO                   0852249-72.2019.8.10.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANA PEREIRA NASCIMENTO                   0846657-47.2019.8.10.0001           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
MARIANA PERES DUARTE                         0010762-05.2017.5.18.0018           INDIVIDUAL LABOR CLAIM            VARA DO TRABALHO DE GOIÂNIA                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANA PILATE CAMPOS                        0818884-07.2018.8.12.0001           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No

MARIANA PRATES ROZENBERG                     5053167-34.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANA QUIOVETTE ANDRE                      7000744-05.2019.8.22.0006           CANCELLATION                      CIVIL COURT OF PRESIDENTE MÉDICI                             Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIANA RADICCHI                             0762677-44.2019.8.07.0016           RESERVATION                       CIVIL COURT OF BRASÍLIA                                      Yes              No               No
MARIANA RAHAL BETTACCHI                      35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIANA RAHAL BETTACCHI                      35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

MARIANA REGGES BINOTTO CAON                  5000067-57.2020.8.24.0090           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANA REIS SOARES                          0800610-37.2020.8.10.0047           CANCELLATION                      CIVIL COURT OF IMPERATRIZ                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANA REIS SOARES                          0800610-37.2020.8.10.0047           CANCELLATION                      CIVIL COURT OF IMPERATRIZ                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANA RESENDE BATISTA                      9030435-25.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
MARIANA RIAN ESPINOLA MANGUEIRA                                                  CIVIL LITIGATION - TICKET /
ZENAIDE NOBREGA                              0880535-36.2019.8.15.2001           RESERVATION                       CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
MARIANA RIBEIRO DE SOUZA XAVIER              5044229-50.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
MARIANA RIBEIRO MELO                         5006718-20.2019.8.13.0261           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORMIGA                                       Yes              No               No

MARIANA ROBAZZI BRAGA                        1056881-37.2019.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANA RODARTE DO AMARAL                    0702150-92.2020.8.07.0016           CANCELLATION                    CIVIL COURT OF BRASÍLIA                                        Yes              No               No

MARIANA RODRIGUES LAURO                      1005830-26.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIANA ROMAO GRAMKOW                        1001147-73.2017.5.02.0711           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANA SAIDEL DE SOUZA                      1067915-79.2019.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIANA SALUM DE MENEZES PIMENTA             0051034-35.2019.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                      Yes              No               No
MARIANA SALVAN FRANGO                        42.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
MARIANA SILVA DE MOREIRA QUEIROZ             0033962-89.2019.8.05.0080           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIANA SILVA FONTES                         0269392-74.2019.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No




                                                                                                        784 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 905 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TICKET /
MARIANA SILVA PYRRHO                      1027159-91.2020.8.26.0100            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MARIANA SILVA RIBEIRO                     0009470-10.2020.8.19.0209            RESERVATION                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

MARIANA SOARES CARDOSO                       1004454-02.2020.8.26.0003           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
MARIANA SOARES NAZARETH                      5002213-90.2019.8.13.0194           LITIGATION - CIVIL                CIVIL COURT OF CORONEL FABRICIANO                            Yes              No               No
MARIANA SOUZA BRENHA                         5150398-95.2019.8.13.0024           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
MARIANA SOUZA MATTOS                         0012390-75.2019.8.16.0014           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF LONDRINA                                      Yes              No               No
MARIANA STEPHANY DA SILVA                    1000446-56.2019.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANA TADEWALD                             9001233-57.2019.8.21.1001           CHANGE                            CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
MARIANA TOLEDO BUCHALLA                      0001059-26.2013.5.02.0086           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No

MARIANA VALENTIM MENDES                      3000817-68.2019.8.06.0013           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANA VAZ LANDIM                           0719763-89.2019.8.07.0007           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
MARIANA VIERIA RIBEIRO                       0072383-49.2019.8.16.0014           LITIGATION - CIVIL                CIVIL COURT OF LONDRINA                                      Yes              No               No
MARIANA VILA VERDE CARVALHO                  0029547-72.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              No               No

MARIANE BISPO SILVA                          1023748-40.2020.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANE FERNANDES                            1002073-75.2020.8.26.0664           CANCELLATION                      CIVIL COURT OF VOTUPORANGA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANE GASQUEL COELHO                       1016558-29.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANE GASQUEL COELHO                       1016559-14.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANE GASQUEL COELHO                       1016558-29.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
MARIANE MORATO STIVAL                        5616445-48.2019.8.09.0007           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ANÁPOLIS                                      Yes              No               No
MARIANE NASCIMENTO DA SILVA                  1001753-51.2019.5.02.0705           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
MARIANE NETO VELOZO                          0037589-23.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

MARIANE SIQUEIRA MOREIRA                     0006214-46.2020.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANE XAVIER GOMES                         5009022-66.2019.8.24.0008           CHANGE                            CIVIL COURT OF BLUMENAU                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANGELA BERTONI GUIDETTI PAVEZZI          1011670-17.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANGELA DAL CIN ZANQUETTO                 0023445-16.2019.8.08.0347           OVERBOOKING                       CIVIL COURT OF VITÓRIA                                       Yes              No               No
MARIANGELA DE MACEDO FEITOZA                 35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARIANNA BASSO JORGE                         0800085-60.2020.8.10.0013           RESERVATION                       CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
MARIANNA BATISTA BENZAQUEN                   0012356-14.2015.5.03.0092           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
MARIANNA DE OLIVEIRA ARECO                   0700439-40.2020.8.07.0020           IMPEDIMENT                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
MARIANNA DE OLIVEIRA ARECO                   0702393-76.2019.8.07.0014           LITIGATION - CIVIL                CIVIL COURT OF BRASÍLIA                                      Yes              No               No



                                                                                                        785 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 906 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - GENERAL
MARIANNA MACIEL TEIXEIRA PONTE            0818094-90.2019.8.20.5004            LITIGATION - CIVIL                  CIVIL COURT OF NATAL                                         Yes              No               No
MARIANNE DA CRUZ MOURA DANTAS DE
REZENDE                                   0829662-40.2018.8.20.5004            CIVIL LITIGATION - CARGO            CIVIL COURT OF NATAL                                         Yes              No               No

MARIANNE FERNANDES DE MORAIS                 0807469-74.2017.8.20.5001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANO ISAAC MEILICH                        1003329-02.2020.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                       Yes              No               No

MARIANO SOUSA CARNEIRO                       0800400-37.2020.8.23.0010           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BOA VISTA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANY ALVES PEREIRA LIMA                   1004295-93.2019.8.11.0041           CANCELLATION                      CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIANY GIARETTA TORSIAN                     1017029-45.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIANY MARCAL LOUREIRO                      0010729-20.2020.8.08.0347           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA                                       Yes              Yes              No
MARIANY MARCAL LOUREIRO                      0010729-20.2020.8.08.0347           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA                                       Yes              Yes              No

MARICEL EDITH CARCERES                       1004266-12.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

MARICELIA GOMES DE MOURA                     0049294-47.2019.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARICLEIA PINHEIRO DORIA LIMA                5000241-04.2020.8.13.0145           CANCELLATION                      CIVIL COURT OF JUIZ DE FORA                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARICLEIA PINHEIRO DORIA LIMA                5000241-04.2020.8.13.0145           CANCELLATION                      CIVIL COURT OF JUIZ DE FORA                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARICY IANETA PALOPOLI ALMEIDA COSTA         1035298-32.2020.8.26.0100           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIE VIEIRA FABRINI                         0003073-75.2012.5.02.0002           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIELA TOLOSA                               1025069-16.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIELE CRISTINA RANZOLIN                    0001106-43.2020.8.16.0141           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF REALEZA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIELE FERREIRA GUIMARAES                   5019350-16.2019.8.13.0702           CANCELLATION                      CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
MARIELE GALHARDO GOMES CUNHA                 0034254-74.2019.8.05.0080           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
MARIELI BORGES                               9000170-15.2020.8.21.0046           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ESPUMOSO                                      Yes              Yes              No
MARIELI BORGES                               9000170-15.2020.8.21.0046           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ESPUMOSO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MARIEM ABOU CHAHINE                          0015081-28.2020.8.16.0014           RESERVATION                       CIVIL COURT OF LONDRINA                                      Yes              No               No

MARIETE HELENA KOSTOLOWICZ                   5003209-30.2019.8.24.0082           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                   Yes              No               No

MARILANDE DA COSTA CUNHA                     7004687-11.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No
MARILCE SILVA CARIBÉ CRUZ                    0549319-32.2018.8.05.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SALVADOR                                        Yes              No               No

MARILDA BASTOS                               5058558-94.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                         Yes              Yes              No

MARILDA BASTOS                           5058558-94.2020.8.09.0051               CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                         Yes              Yes              No
MARILDA SHIRLEY DE SOUZA LEIRAS TEIXEIRA                                         CIVIL LITIGATION - TICKET /
CHAVES                                   7045835-36.2019.8.22.0001               RESERVATION                     CIVIL COURT OF PORTO VELHO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARILDA VIOLA DE GOUVEA                      5006585-73.2020.8.13.0024           CANCELLATION                    CIVIL COURT OF BELO HORIZONTE                                  Yes              Yes              No



                                                                                                        786 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 907 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MARILDA VIOLA DE GOUVEA                   5006585-73.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No

MARILDE CARVALHO FAVERO                      0003789-02.2013.8.21.0160           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VERA CRUZ                                     Yes              No               No
MARILDE FRANCESCHI DE ALCANTARA              1001462-71.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARILDO OLIVEIRA DE FARIS                    0002077-05.2012.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARILEA VIEIRA NOGUEIRA                      0037891-41.2019.8.19.0210           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

MARILEIA SCARTEZINI                          0010331-56.2019.8.16.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
MARILEIA WARMLING DE SOUZA                   5003797-73.2020.8.24.0091           COLLECTION                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARILEILA DA COSTA PINTO                     0701728-20.2020.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                      Yes              No               No
MARILENA BARROSO DA SILVA                    0632631-51.2019.8.04.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                        Yes              No               No
MARILENE ALVES DA SILVA                      0801883-11.2019.8.10.0007           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARILENE BROGGI GIL                          0005269-66.2020.8.16.0044           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF APUCARANA                                     Yes              No               No
MARILENE DE ANDRADE                          1001845-62.2015.5.02.0707           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARILENE FRANCISCO CARVALHO                  5002742-43.2019.8.24.0020           CANCELLATION                      CIVIL COURT OF CRICIÚMA                                      Yes              No               No
MARILENE GOMES DA PAIXAO RAMOS               1000160-17.2020.5.02.0716           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARILENE GONCALVES DE OLIVEIRA               52.016.001.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF ANÁPOLIS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARILENE GONCALVES DE OLIVEIRA               52.016.001.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF ANÁPOLIS                                      Yes              No               No
MARILENE MARTINS COSTA                       0036335-15.2020.8.19.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

MARILENE PERPETUA SOCORRO LOPES              1008411-14.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARILENE REIS DOS SANTOS                     1002174-74.2020.8.26.0127           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CARAPICUÍBA                                   Yes              No               No
MARILENE REIS DOS SANTOS                     1002174-74.2020.8.26.0127           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CARAPICUÍBA                                   Yes              No               No
MARILENE SEVERINA DA SILVA                   0001591-27.2019.8.17.8232           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VITÓRIA DE SANTO ANTÃO                        Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
MARILEUZA SABEL                              0014538-31.2014.8.24.0008           PASSENGER                         CIVIL COURT OF BLUMENAU                                      Yes              No               No
MARILEY CRISTINA ROSSET                      0000041-69.2014.5.09.0011           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO - 9ª REGIÃO                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MARILHA BOLDT                                0000080-55.2020.8.19.0002           RESERVATION                       CIVIL COURT OF NITERÓI                                       Yes              No               No
MARILHA PICCOLI                              1000854-73.2020.8.11.0040           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SORRISO                                       Yes              No               No

MARILIA ASSIS DOS SANTOS                     7009296-59.2019.8.22.0005           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JI-PARANÁ                                     Yes              No               No
MARILIA BRANCATTE                            1000795-20.2018.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARILIA CARVALHO BAGATINI                    9076330-56.2019.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
MARILIA CHINASSO                             0016616-70.2020.8.16.0182           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CURITIBA                                      Yes              No               No
MARILIA CORREA LIMA CALDAS LEITE DE
CASTRO                                       0033538-66.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MARILIA CRISTINA SILVA                       1008394-72.2020.8.26.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARILIA DE SOUZA BREDA                       0041680-59.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
MARILIA DE SOUZA BREDA                       0041680-59.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
MARILIA DEODORO LOBO FONSECA                 5003010-94.2020.4.02.5101           CIVIL LITIGATION - SERVICE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MARILIA DUARTE LOPES SABER                   0017143-80.2018.8.13.0083           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BORDA DA MATA                                 Yes              No               No



                                                                                                        787 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 908 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
MARILIA EBERHARDT DO AMARAL                35.001.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARILIA EBERHARDT DO AMARAL                35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MARILIA EBERHARDT DO AMARAL                35.001.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARILIA EBERHARDT DO AMARAL                35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARILIA FREITAS DE ARAUJO FILGUEIRA        0000767-11.2019.5.13.0026            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA                                            Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
MARILIA GABRIELA CRUZ FONTES               0073995-33.2020.8.05.0001            RESERVATION                         CIVIL COURT OF SALVADOR                                      Yes              No               No
MARILIA GARCIA CAVALCANTI DE                                                    CIVIL LITIGATION - FLIGHT
ALBUQUERQUE                                0000718-08.2020.8.17.8227            CANCELLATION                        CIVIL COURT OF JABOATÃO DOS GUARARAPES                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MARILIA GOMES MARTINS                      3000890-07.2019.8.06.0024            RESERVATION                         CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MARILIA JANUARIA FRANCO SILVA              0800642-15.2020.8.10.0153            RESERVATION                         CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
MARILIA MAGALHAES QUINTANS                 0005587-68.2010.4.01.3304            COLLECTION                          CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
MARILIA MENDES COSTA                       0700625-05.2020.8.07.0007            IMPEDIMENT                          CIVIL COURT OF BRASÍLIA                                      Yes              No               No

MARILIA PALUMBO GAIARSA                      1018255-85.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
MARILIA REGIS DOURADO                        0114752-06.2019.8.05.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SALVADOR                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARILIA RIBEIRO SOUSA                        0009612-04.2019.8.27.2706           RESERVATION                     CIVIL COURT OF ARAGUAÍNA                                        Yes              No               No

MARILIA RODRIGUES PEREIRA                    1001284-25.2019.8.26.0272           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ITAPIRA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARILIA SENA BARBOSA BRAGANCA                0180535-42.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
MARILIA SILVA VITORIANO                      3001207-25.2016.8.06.0019           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARILIA TEIXEIRA DE SIQUEIRA                 0001950-86.2019.8.17.8228           CANCELLATION                      CIVIL COURT OF CAMARAGIBE                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARILIA TEREZINHA DOMINGUES PAES             1041637-57.2019.8.26.0224           CANCELLATION                      CIVIL COURT OF GUARULHOS                                      Yes              No               No

MARILIA VARELLA MALTA                        1009069-60.2019.8.26.0297           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JALES                                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARILIA ZENI                                 9001297-96.2020.8.21.0010           CANCELLATION                    CIVIL COURT OF CAXIAS DO SUL                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARILIA ZENI                                 9001297-96.2020.8.21.0010           CANCELLATION                    CIVIL COURT OF CAXIAS DO SUL                                    Yes              Yes              No
MARILIAGABRIELAASSUMPCAO BRANCO
FERRAZ PASTOR                                35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARILIAGABRIELAASSUMPCAO BRANCO
FERRAZ PASTOR                                35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No

MARILIZ VALERIO                              0046968-45.2019.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              Yes              No

MARILIZ VALERIO                              0046968-45.2019.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              Yes              No
MARILIZA ALVES CARAVELLI                     1001012-98.2017.5.02.0052           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - SPECIAL
MARILIZE APARECIDA PAZINI                    0000366-69.2020.8.16.0114           PASSENGER                       CIVIL COURT OF MARILÂNDIA DO SUL                                Yes              No               No



                                                                                                         788 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 909 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

MARILLYA GONDIM REIS                         7012939-03.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              No               No
MARILLYA GONDIM REIS                         7012936-48.2020.8.22.0001          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF PORTO VELHO                                       Yes              No               No
MARILLYSE DE CASSIA VIEIRA                   5007335-02.2019.8.24.0090          CIVIL LITIGATION - REFUNDS      CIVIL COURT OF FLORIANÓPOLIS                                     Yes              No               No

MARILSA RODRIGUES MARCAL DOS SANTOS          0001234-72.2015.5.17.0008          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE VITÓRIA                                  Yes              Yes              No

MARILSA RODRIGUES MARCAL DOS SANTOS          0000479-69.2015.5.17.0001          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
MARILU ALVES TEIXEIRA SANTOS                 1000183-72.2015.5.02.0316          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MARILUCE DA CUNHA SARDINHA                   0827960-34.2019.8.20.5001          CANCELLATION                       CIVIL COURT OF NATAL                                          Yes              No               No
MARILUCIA APARECIDA MOREIRA                  1003545-80.2020.8.11.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
MARILUCIA LOPES DE OLIVEIRA                  0005128-18.2016.8.13.0223          IMPEDIMENT                         CIVIL COURT OF DIVINÓPOLIS                                    Yes              No               No
MARILUCIA MACEDO NINGELESKI                  0711429-69.2019.8.07.0006          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BRASÍLIA                                       Yes              No               No
MARILUCIA MARIA RIOS                         0001673-95.2011.5.02.0055          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
                                                                                CIVIL LITIGATION - TAM
MARILUZ ALMEIDA DE MENEZES LEMOS             3001296-25.2018.8.06.0004          FIDELIDADE PROGRAM                 CIVIL COURT OF FORTALEZA                                      Yes              No               No

MARILZA DUARTE DA SILVA                      0824306-87.2019.8.12.0110          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO GRANDE                                      Yes              Yes              No

MARILZA DUARTE DA SILVA                      0824306-87.2019.8.12.0110          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO GRANDE                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MARILZA IGNEZ WAGNER                         0837418-96.2018.8.12.0001          CANCELLATION                    CIVIL COURT OF CAMPO GRANDE                                      Yes              No               No

MARILZA LOPES DE FREITAS                     0007763-28.2019.8.16.0014          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LONDRINA                                          Yes              No               No
MARINA APARECIDA SANTOS LOPES                0631352-77.2016.8.04.0001          CIVIL LITIGATION - SERVICE      CIVIL COURT OF MANAUS                                            Yes              No               No
MARINA AUGUSTINHO DE MEDEIROS                9007650-82.2020.8.21.0001          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF PORTO ALEGRE                                      Yes              No               No

MARINA BALABAN SPIERO                        1006491-05.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

MARINA BARBOSA VILACA                        0017379-48.2020.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
MARINA BEATRIZ FIGUEIREDO DE SALLES                                             CIVIL LITIGATION - BOARDING
FIGUEIREDO                                   8057089-29.2018.8.11.0001          IMPEDIMENT                      CIVIL COURT OF CUIABÁ                                            Yes              No               No

MARINA BERNARDI IORIATTI                     1008023-66.2020.8.26.0114          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CAMPINAS                                       Yes              No               No
MARINA BETIOLI HERBST                        0002251-93.2012.5.02.0032          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MARINA CARMINATI LIMA CAMPELLI               5003402-66.2019.8.24.0075          CANCELLATION                       CIVIL COURT OF TUBARÃO                                        Yes              No               No
MARINA CARVALHO NAZARIO                      42.054.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF IMBITUBA                                       Yes              No               No
                                                                                CIVIL LITIGATION - ON-BOARD
MARINA CEDRIM FERRO                          0718189-87.2019.8.02.0001          SERVICE                            CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARINA COLANGELO NOBREGA                     1001406-94.2020.8.26.0533          OVERBOOKING                        CIVIL COURT OF SANTA BÁRBARA D OESTE                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARINA COLANGELO NOBREGA                     1001406-94.2020.8.26.0533          OVERBOOKING                        CIVIL COURT OF SANTA BÁRBARA D OESTE                          Yes              No               No

MARINA DA CAMINO ANCONA LOPEZ SOLIGO 35.001.008.XX-XXXXXXX                      CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No

MARINA DA CAMINO ANCONA LOPEZ SOLIGO 35.001.008.XX-XXXXXXX                      CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                        789 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 910 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MARINA DA SILVEIRA BOSSI                  1001169-97.2020.8.26.0650            CANCELLATION                        CIVIL COURT OF VALINHOS                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARINA DA SILVEIRA BOSSI                  1001169-97.2020.8.26.0650            CANCELLATION                        CIVIL COURT OF VALINHOS                                      Yes              Yes              No
MARINA DE AZEVEDO GIOVANNETTI                                                  CIVIL LITIGATION - FLIGHT
BARBOSA                                   0028498-35.2019.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARINA DE LIMA SOUZA                      1002224-87.2020.8.26.0002            OVERBOOKING                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MARINA DIACOV JOSE                        1005157-33.2020.8.26.0002            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
MARINA DIACOV JOSE                        1005157-33.2020.8.26.0002            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                               CIVIL LITIGATION - SPECIAL
MARINA DIAS DUARTE                        1125079-02.2019.8.26.0100            PASSENGER                           CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARINA DINIZ ALVES                        5046165-13.2020.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARINA EIRADO PEREIRA                     0077923-89.2020.8.05.0001            CHANGE                              CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARINA ELIZABETH LEONI                    0827760-18.2019.8.20.5004            CANCELLATION                        CIVIL COURT OF NATAL                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARINA ESPINOSA RECIO                     1002490-74.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARINA FERNANDES DE CARVALHO              0006046-25.2020.8.16.0182            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARINA FONTANARI DE OLIVEIRA SOUZA        1019934-23.2020.8.26.0002            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARINA FONTANARI DE OLIVEIRA SOUZA        1019934-23.2020.8.26.0002            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARINA GLATZEL NAME                       0019878-62.2019.8.16.0182            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MARINA GUITTON RODRIGUES                  1000340-78.2020.8.26.0016            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARINA HOLANDA DOS REIS TEIXEIRA          0628190-27.2019.8.04.0015            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARINA LAGE DRUMOND                       5037559-93.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARINA LATERZA DE PAIVA                   0039458-21.2020.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

MARINA LIMA MOTTA                            0009154-15.2020.8.19.0203           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARINA LOURES BUENO DE MORAES                0003377-31.2020.8.19.0209           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MARINA MAFRA                                 0000040-28.2014.5.12.0035           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE FLORIANÓPOLIS                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARINA MARCHESE SILVA                        1012483-70.2018.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARINA MARINI BASILIO                        0703048-21.2020.8.01.0001           RESERVATION                       CIVIL COURT OF RIO BRANCO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARINA MARTINEZ MONIZ DE ARAGAO              0004532-32.2019.8.16.0001           CHANGE                            CIVIL COURT OF CURITIBA                                      Yes              No               No

MARINA MIHARU SANTANA                        1015861-05.2020.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

MARINA MONTEIRO FERREIRA                     1016795-63.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No




                                                                                                        790 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 911 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

MARINA MURUCCI MONTEIRO                      5003483-93.2019.8.13.0439          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MURIAÉ                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARINA OLIVEIRA REIS LIVIO DE ABREU          0534274-85.2018.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARINA PAIVA                                 1016491-56.2019.8.26.0016          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARINA PALMEIRA ESTEVES                      0190887-59.2019.8.05.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SALVADOR                                       Yes              No               No
MARINA PALMEIRA ESTEVES                      0024758-30.2020.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              No               No
MARINA PUMAR SEGRETO MENESCAL                0013553-14.2020.8.19.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

MARINA RAMOS DERMMAM                         5014753-48.2019.8.21.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARINA RIBEIRO DOS SANTOS                    1023070-59.2019.8.26.0003          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MARINA ROSA DE LIMA                          50.001.001.XX-XXXXXXX              RESERVATION                     CIVIL COURT OF CAMPO GRANDE                                      Yes              No               No

MARINA SA LEITAO CABRAL DE MELO              0014850-51.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MARINA SCHIAVE RODRIGUES                     35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MARINA SCHIAVE RODRIGUES                     35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARINA SILVA REY GUZMAN                      1001233-95.2018.5.02.0715          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
MARINA SILVEIRA MENDES                       0127399-40.2018.8.06.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MARINA STEPHANIE RAMOS HUIDOBRO              1005448-02.2020.8.26.0562          RESERVATION                        CIVIL COURT OF SANTOS                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARINA TEIXEIRA PIASTRELLI                   5037366-78.2020.8.13.0024          CHANGE                             CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
MARINA THRAMM ALVES                          1003530-88.2020.8.26.0003          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARINA VARDANEGA                             0306596-16.2018.8.24.0045          CANCELLATION                       CIVIL COURT OF PALHOÇA                                        Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MARINAIDE LINETE KONS JUNKES                 5002228-32.2019.8.24.0007          RESERVATION                        CIVIL COURT OF BIGUAÇU                                        Yes              No               No
MARINALDO HENRIQUE CABRAL ROCHA DE                                              CIVIL LITIGATION - GENERAL
QUEIROZ                                      0803809-77.2019.8.20.5106          LITIGATION - CIVIL                 CIVIL COURT OF MOSSORÓ                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARINALDO RIBEIRO                            1016714-41.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MARINALDO RIBEIRO                            1016714-41.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MARINALVA IGREJA NASCIMENTO                  0009876-22.2019.8.16.0024          CANCELLATION                       CIVIL COURT OF ALMIRANTE TAMANDARÉ                            Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARINALVA SOARES DE FRANCA ALVES             1001833-35.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARINARA IVINA AQUINO DE SOUZA               0802987-69.2020.8.20.5004          CHANGE                             CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
MARINEIDA OLIVEIRA DE SOUSA WALKER           0000660-34.2018.8.27.2718          IMPEDIMENT                         CIVIL COURT OF FILADÉLFIA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARINEIDE CIRIACO PACIFICO                   7019914-41.2020.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
MARINEIDE DO CARMO BRANDAO LEITE             0001037-03.2020.8.03.0002          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SANTANA                                        Yes              No               No




                                                                                                        791 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 912 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

MARINELDA DE SOUSA LOPES                    3003156-30.2019.8.06.0003          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARINELIA SANTOS SANTANA                    0042418-37.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARINES BARBOSA                             0029785-61.2018.8.21.0019          CANCELLATION                       CIVIL COURT OF NOVO HAMBURGO                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARINES DE MARIA                            1004700-98.2020.8.26.0196          CANCELLATION                       CIVIL COURT OF FRANCA                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARINES RODRIGUES DOS SANTOS CEZAR          7051610-32.2019.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
MARINETE APARECIDA DA SILVA                 1000499-05.2017.5.02.0320          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

MARINEUSA DE JESUS PEREIRA                  0004410-74.2020.8.19.0203          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
MARINHO VIEIRA DOS SANTOS                   1000380-35.2017.5.02.0323          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                   Yes              Yes              No
MARINO LIMA SILVA FILHO                     1010018-12.2019.8.26.0127          CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CARAPICUÍBA                                        Yes              No               No

MARIO ALBERTO BEHAR                         1082934-96.2017.8.26.0100          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
MARIO ALBERTO GAETE OLMEDO                  0040991-70.2019.8.16.0021          CIVIL LITIGATION - REFUNDS      CIVIL COURT OF CASCAVEL                                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIO ALVES GUIMARAES JUNIOR                0010194-32.2020.8.19.0203          CANCELLATION                    CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No

MARIO ANDRE MARCHIORI                       0009647-96.2019.8.16.0045          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF ARAPONGAS                                      Yes              No               No
MARIO ANSELMO MATHEUS                       0010196-95.2015.5.01.0019          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
MARIO ANTONIO RODRIGUES                     1000425-18.2017.5.02.0718          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARIO APARECIDO DE ANDRADE                  0011371-78.2020.8.16.0182          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
MARIO AUGUSTO BOLELE GOMES DINIZ            0000657-75.2018.5.10.0011          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

MARIO AUGUSTO ROBLE CREPALDI                1007675-67.2018.8.26.0292          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JACAREÍ                                           Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MARIO AUGUSTO RODRIGUES GOES TELLES         0044871-15.2020.8.19.0001          RESERVATION                     CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No

MARIO AUGUSTO SOEIRO MACHADO FILHO          0824908-20.2019.8.18.0140          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIO BEZERRA MARINHO                       0012338-40.2020.8.19.0021          OVERBOOKING                        CIVIL COURT OF DUQUE DE CAXIAS                                Yes              No               No
MARIO CESAR BARRETO MORAES                  5002158-54.2019.8.24.0091          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
MARIO CESAR FERNANDES DA ROCHA              0100337-35.2017.5.01.0038          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
MARIO CESAR SOUZA MATOS                     0121800-91.2003.5.02.0039          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SP                            No               Yes              Yes
MARIO CEZAR CORREA DA COSTA DE CASTRO
PINTO                                       0020833-41.2017.5.04.0023          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              No               No

MARIO DE ABREU GUERRA JUNIOR                0011468-27.2019.8.08.0347          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                           Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIO DE LUCCA                              0802986-80.2020.8.12.0001          CANCELLATION                    CIVIL COURT OF CAMPO GRANDE                                      Yes              No               No

MARIO DE MORAES FRIAS                       1010865-64.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARIO FERREIRA LOPES JUNIOR                 35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARIO FRANCISCO DARCI KALINOWSKI            0011315-71.2014.5.15.0008          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARIO FUSINATO                              1004207-24.2020.8.26.0002          CHANGE                             CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                       792 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 913 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
MARIO FUSINATO                             1004207-24.2020.8.26.0002            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIO GONCALVES DE LIMA MEDEIROS                                                CIVIL LITIGATION - FLIGHT
NETO                                       0816330-95.2019.8.15.2001            CANCELLATION                        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
MARIO HENRIQUE LIMA LEITE                  0017692-59.2016.8.13.0407            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MATEUS LEME                                   Yes              No               No
MARIO HENRIQUE ORSI SOARES                 5035373-97.2020.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
MARIO HENRIQUE ROCHA DA COSTA              0001923-85.2016.5.17.0007            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE VITÓRIA                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MARIO HENRIQUE VASCONCELOS OLIVEIRA 0040930-47.2020.8.05.0001                   CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
MARIO JORGE DA COSTA JUNIOR                0100359-69.2017.5.01.0046            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
MARIO JORGE DA COSTA JUNIOR                0100902-72.2017.5.01.0046            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - GENERAL
MARIO JORGE PHILOCREON DE CASTRO LIMA 0178779-95.2019.8.05.0001                 LITIGATION - CIVIL                  CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIO JORGE ROCHA DE LIMA                  1001986-26.2020.8.26.0016            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARIO JOSE REMOR MARTINS                   0308880-72.2018.8.24.0020            CANCELLATION                        CIVIL COURT OF CRICIÚMA                                      Yes              No               No
MARIO KENJI DE OLIVEIRA YOKOZAWA           0079171-79.2019.8.16.0014            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF LONDRINA                                      Yes              Yes              No
MARIO KENJI DE OLIVEIRA YOKOZAWA           0079171-79.2019.8.16.0014            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF LONDRINA                                      Yes              Yes              No
MARIO KUNIO TAKASHINA                      0048633-96.2019.8.16.0182            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              No               No
MARIO LUCIO DA CRUZ                        0100028-88.2020.5.01.0044            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARIO LUIS PENA DE ARAUJO                  35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIO LUIS PENA DE ARAUJO                  35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No

MARIO LUIS SILVA CUNHA                       5005268-67.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                          Yes              No               No

MARIO LUIZ ARIZONO HAYASHI                   1011476-41.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIO LUIZ FEITOSA                           1011724-80.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIO LUIZ FEITOSA                           1072748-46.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARIO MARCELO FERREIRA DA SILVA              0100521-11.2016.5.01.0075           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MÁRIO MÁRCIO RODRIGUES HOLSBACH              0801999-64.2019.8.10.0153           RESERVATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
MARIO MARTINS DE OLIVEIRA                    1000200-81.2019.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIO MARTINS FREDERICO                      0003600-02.2020.8.19.0203           OVERBOOKING                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
MARIO NUNES GUIMARAES JUNIOR                 5001051-65.2020.8.24.0082           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              Yes              No
MARIO NUNES GUIMARAES JUNIOR                 5001051-65.2020.8.24.0082           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              Yes              No
MARIO OLIVEIRA CANOSSI                       0005184-70.2020.8.27.2729           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PALMAS                                         Yes              No               No
MARIO ROBERTO FIDENCIO GNECCO                0000411-17.2014.5.02.0052           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
MARIO SERGIO BARBOSA                         0010973-68.2017.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                      Yes              No               No

MARIO SERGIO COUTO CORREA                    7012161-33.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
MARIO SERGIO DE FREITAS GAMIZ                0702394-21.2020.8.07.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
MARIO SERGIO DE FREITAS GAMIZ                0702394-21.2020.8.07.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
MARIO SERGIO DEMASI                          1071602-67.2019.8.26.0002           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARIO SERGIO FRANCISCO DA SILVA              0100099-36.2020.5.01.0062           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MARIO SERGIO MACEDO LOPES                    0803131-08.2019.8.20.5124           RESERVATION                       CIVIL COURT OF PARNAMIRIM                                     Yes              No               No



                                                                                                         793 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 914 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MARIO SERGIO RODRIGUES MOREIRA            5000504-25.2020.8.24.0082            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIO SOUZA RIBEIRO II                    0001703-88.2020.8.05.0150            CANCELLATION                        CIVIL COURT OF LAURO DE FREITAS                              Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARIO VICTOR AUGUSTO BATISTA              0009280-75.2020.8.19.0038            CANCELLATION                        CIVIL COURT OF NOVA IGUAÇU                                   Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARIO VICTOR AUGUSTO BATISTA              0009280-75.2020.8.19.0038            CANCELLATION                        CIVIL COURT OF NOVA IGUAÇU                                   Yes              Yes              No
MARIO WELBER BONGIOVANI FERREIRA          1001261-06.2020.8.26.0576            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No

MARIONE FERREIRA MIRANDA                     7000284-81.2020.8.22.0006           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PRESIDENTE MÉDICI                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARISA ALVES DA CRUZ DA SILVA                1020285-27.2019.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARISA APARECIDA DE LIMA                     4033055-98.2018.8.24.0000           RESERVATION                       CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARISA BUCK COLLERE                          0006089-25.2017.8.16.0001           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No

MARISA CRISTINA DE SOUZA PIRES CARDOSO 0002333-25.2015.5.02.0031                 INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No

MARISA MOURA BASAGLIA SFORNI                 5002283-88.2020.8.24.0090           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                   Yes              Yes              No

MARISA MOURA BASAGLIA SFORNI                 5002283-88.2020.8.24.0090           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                   Yes              Yes              No

MARISA ROCHA REGO                            5005994-41.2019.8.13.0188           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NOVA LIMA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARISA SILVA DE MORAIS SANCHES               1045066-30.2017.8.26.0506           CANCELLATION                    CIVIL COURT OF RIBEIRÃO PRETO                                  Yes              No               No

MARISA TORQUETTI RODRIGUES                   5019124-71.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              Yes              No

MARISA TORQUETTI RODRIGUES                   5019124-71.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARISA WANDERLEY CASADO DE LUCENA            0810345-14.2020.8.15.2001           CANCELLATION                    CIVIL COURT OF JOÃO PESSOA                                     Yes              No               No

MARISE BRASILEIRO SILVA                      7000670-29.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              No               No
MARISE PACHECO CARDOSO                       1003287-23.2020.8.26.0011           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
MARISETE COSTA DE LIMA                       8000032-58.2020.8.05.0063           COLLECTION                        CIVIL COURT OF CONCEIÇÃO DO COITÉ                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARISSA PASQUALOTTI                          5001062-22.2019.8.21.0015           CANCELLATION                      CIVIL COURT OF GRAVATAÍ                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARISSOL GARCIA ZEFERINO                     1001825-40.2020.8.26.0590           CANCELLATION                      CIVIL COURT OF SÃO VICENTE                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARISSOL GARCIA ZEFERINO                     1001825-40.2020.8.26.0590           CANCELLATION                      CIVIL COURT OF SÃO VICENTE                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
MARISTELA DA CONCEICAO ALCANTARA             23.001.002.20-004826                IMPEDIMENT                        CIVIL COURT OF FORTALEZA                                     Yes              No               No
MARISTELA DA CONCEICAO ALCANTARA             23.001.002.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MARISTELA DA CONCEICAO ALCANTARA             23.001.002.20-004826                IMPEDIMENT                        CIVIL COURT OF FORTALEZA                                     Yes              No               No
MARISTELA FARINON FLORENCIO                  0020718-33.2016.5.04.0030           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
MARISTELA FARINON FLORENCIO                  0020841-49.2015.5.04.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No



                                                                                                        794 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 915 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MARISTELA FRANCO DE MORAIS                0003338-41.2019.8.21.0006            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CACHOEIRA DO SUL                              Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARISTELA GOMES DE SOUZA                  1013912-46.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARISTELA MAR VIEL                        0008044-96.2020.8.16.0030            CANCELLATION                        CIVIL COURT OF FOZ DO IGUAÇU                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARISTELA SEBOLD                          5007862-51.2019.8.24.0090            CANCELLATION                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No

MARISTELA XAVIER DOS SANTOS                  0002935-84.2020.8.25.0084           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ARACAJU                                       Yes              No               No
MARISTER DO NASCIMENTO CURVO                 1000575-46.2016.8.11.0002           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF VÁRZEA GRANDE                                 Yes              No               No
MARIVALDO DE JESUS BARBOSA                   0000115-13.2019.5.05.0027           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARIVONE ANA ZAMBIAS                         5028847-98.2019.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No

MARIVONE ANA ZAMBIASI                        0049653-45.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIZA ELENA ALVES BARLAVENTO                5004336-36.2019.8.21.0001           CANCELLATION                    CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIZA MAGALHAES DO NASCIMENTO               0300553-34.2019.8.24.0011           CANCELLATION                    CIVIL COURT OF BRUSQUE                                         Yes              No               No

MARIZA MENDO MEDEIROS                        0000592-25.2020.8.16.0195           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                        Yes              No               No
MARIZA MULLER                                0012457-84.2020.8.16.0182           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF CURITIBA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARIZE SALDANHA DE AZEVEDO                   7006447-92.2020.8.22.0001           CANCELLATION                    CIVIL COURT OF PORTO VELHO                                     Yes              No               No

MARIZETE DAS FLORES ALVES LEPORE             1014712-74.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARIZETE SIMAO ALVES                         0001275-65.2017.5.05.0020           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MARIZETE TEREZINHA ROSA DA SILVA             0001323-50.2016.5.09.0892           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARJA ZAMPROGNA ZALUSKI                      5014393-16.2019.8.21.0001           CHANGE                            CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No

MARJANA VIGO FONTANELLA                      9000076-61.2020.8.21.0048           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FARROUPILHA                                     Yes              No               No

MARJORIE BANDEIRA SUBRINHO                   1010117-48.2019.8.26.0008           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARJORIE CRISOSTOMO HOLANDA                  3002717-19.2019.8.06.0003           CANCELLATION                    CIVIL COURT OF FORTALEZA                                       Yes              No               No
MARJORIE DESIREE MEDRADO
MASCARENHAS                                  0045921-66.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              No               No

MARJORIE LABORDA DE AZEVEDO OLIVEIRA         3003015-11.2019.8.06.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                       Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
MARJORIE SAYURI NAGANO                       1005635-34.2020.8.26.0554           / ADVERTISEMENTS              CIVIL COURT OF SANTO ANDRÉ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARK GIULIANI KRAS BORGES                    0129182-50.2018.8.21.0001           CANCELLATION                  CIVIL COURT OF PORTO ALEGRE                                      Yes              No               No
MARK GIULIANI KRAS BORGES                    0144605-84.2017.8.21.0001           CIVIL LITIGATION - BAGGAGE    CIVIL COURT OF PORTO ALEGRE                                      Yes              No               No

MARK GIULIANI KRAS BORGES                    0156077-82.2017.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No

MARK GIULIANI KRAS BORGES                    5010792-02.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No




                                                                                                        795 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 916 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

MARKEZIO CLEMENTE FISCHER BUENO             0800348-60.2020.8.10.0153          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO LUÍS                                          Yes              Yes              No

MARKEZIO CLEMENTE FISCHER BUENO             0800348-60.2020.8.10.0153          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO LUÍS                                       Yes              Yes              No
MARLA CRISTIAN JOAQUIN                      0004851-58.2019.8.16.0014          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF LONDRINA                                       Yes              No               No
MARLA CYBERE ALMEIDA FURTADO                23.001.002.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FORTALEZA                                      Yes              No               No
MARLA CYBERE ALMEIDA FURTADO                23.001.002.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MARLANN ALYSON ROCHA DE SOUZA               0000329-02.2020.8.17.2220          RESERVATION                        CIVIL COURT OF ARCOVERDE                                      Yes              No               No
MARLEIDE CIPRIANO DE SOUZA                  1000621-41.2019.5.02.0710          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No

MARLEM BENTO DA SILVA                       1015526-43.2019.8.11.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                            Yes              No               No

MARLENE BARBARA DIAS CAPRIOLI               0002211-48.2020.8.16.0014          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARLENE BRAZ CORREIA DE SOUSA               5186293-47.2019.8.09.0051          CHANGE                             CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARLENE CAVALCANTE GOMES                    1000185-20.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARLENE DIAS DE ALMEIDA SOUZA               35.001.003.XX-XXXXXXX              CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARLENE DOS SANTOS DE SOUZA                 0011614-50.2016.5.15.0114          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE CAMPINAS                                 Yes              Yes              No
MARLENE FRANCINETE NUNES PEREIRA                                               CIVIL LITIGATION - FLIGHT
BORBA                                       1023257-67.2019.8.26.0003          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MARLENE GROSS DOS REIS                      0021367-56.2015.5.04.0022          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARLENE MARIA DE ANDRADE DO CARMO           0014379-82.2020.8.16.0014          CANCELLATION                       CIVIL COURT OF LONDRINA                                       Yes              No               No
MARLENE PESSOA MARQUES FERREIRA             0053558-10.2019.8.17.8201          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RECIFE                                         Yes              Yes              No
MARLENE PESSOA MARQUES FERREIRA             0053558-10.2019.8.17.8201          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RECIFE                                         Yes              Yes              No
MARLENE VIERA PAULO                         0301932-90.2018.8.24.0125          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ITAPEMA                                        Yes              No               No
MARLENY DAS GRAÇAS ABDELNOR                 0141124-18.2016.8.14.0301          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                               CIVIL LITIGATION - IMPROPER
MARLEY ANTONELLE ALMEIDA SOUZA              2112019                            COLLECTION                         CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
MARLEY DE ALMEIDA TAVARES RODRIGUES         9000321-40.2020.8.21.3001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO ALEGRE                                   Yes              Yes              No
MARLEY DE ALMEIDA TAVARES RODRIGUES         9000321-40.2020.8.21.3001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO ALEGRE                                   Yes              Yes              No
MARLEY DE OLIVEIRA COSTA SANTOS             1003023-05.2013.5.02.0323          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No

MARLI APARECIDA DE FREITAS                  7016708-50.2019.8.22.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF ARIQUEMES                                      Yes              No               No
MARLI BERTI GARCIA                          0010603-61.2018.5.15.0131          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARLI DA APARECIDA RIBEIRO                  1005454-33.2020.8.26.0554          OVERBOOKING                        CIVIL COURT OF SANTO ANDRÉ                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARLI DOBLAS GOMES                          0002561-91.2020.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

MARLI DONIZETTI MATHIAS PALHARES            1000198-58.2020.8.26.0474          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF POTIRENDABA                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARLI FERNANDES HAAGSMA                     1000645-35.2020.8.26.0704          CHANGE                             CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARLI FERREIRA PACHECO LIMA                 5175870-91.2020.8.09.0051          CANCELLATION                       CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARLI MICHELS DA SILVA                      0000553-83.2020.8.16.0209          OVERBOOKING                        CIVIL COURT OF FRANCISCO BELTRÃO                              Yes              No               No
MARLIENE MELO PINHO DA SILVA                23.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FORTALEZA                                      Yes              No               No



                                                                                                       796 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 917 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MARLIENE MELO PINHO DA SILVA               23.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
MARLINA CUNHA TOSTA                        1028072-34.2019.8.26.0577            LITIGATION - CIVIL                  CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                           Yes              No               No
MARLIO JOSE DOS SANTOS LIMA                3000771-91.2019.8.06.0009            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARLIZE NASCIMENTO RIBEIRO DE JESUS        21.001.042.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARLIZE NASCIMENTO RIBEIRO DE JESUS        21.001.042.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
MARLON ARAUJO DANTAS                       0813363-79.2019.8.20.5124            COLLECTION                          CIVIL COURT OF PARNAMIRIM                                    Yes              No               No
MARLON CARNEIRO DIAS                       0000378-37.2019.5.10.0017            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - PRE-
MARLON CEZELIO VILAS BOAS                  0066541-02.2020.8.05.0001            REGISTRATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
MARLON CRUZ DE ALMEIDA                     0010106-29.2013.5.15.0129            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE CAMPINAS                                Yes              Yes              No
MARLON EDUARDO LIBMAN LUFT                 0802950-02.2020.8.12.0110            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MARLON GERALDO VARGAS                      5006931-48.2019.8.13.0480            CHANGE                              CIVIL COURT OF PATOS DE MINAS                                Yes              No               No
MARLON GONCALVES CARDOSO                   1002226-21.2016.5.02.0712            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
MARLON HERBERT KONZEN                      0034657-89.2017.8.21.0008            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CANOAS                                        Yes              No               No
MARLON HUDSON DE SOUZA                     0011141-02.2019.5.03.0144            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARLON LEANDRO TORRES                      0004770-13.2019.8.21.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No

MARLON MARCOS PEREIRA DE SOUSA               0014937-02.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARLON MARTINS CLAUDINO                      1003801-27.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARLON MENDES DE OLIVEIRA                    5006722-22.2020.8.24.0033           CANCELLATION                      CIVIL COURT OF ITAJAÍ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARLON RICARDO BARALDO                       0005273-84.2020.8.16.0018           RESERVATION                       CIVIL COURT OF MARINGÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARLOS CAEL BELO                             0002241-26.2018.8.16.0088           CANCELLATION                      CIVIL COURT OF GUARATUBA                                      Yes              No               No

MARLOS ROMERO ALVES                          0001674-03.2020.8.19.0068           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DAS OSTRAS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARLUCE KATIANA SOLEDADE PEREIRA LIMA        5020808-90.2018.8.13.0027           CANCELLATION                      CIVIL COURT OF BETIM                                          Yes              No               No
MARLUCE ROSA DE OLIVEIRA                     0017383-94.2019.8.08.0173           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CARIACICA                                      Yes              Yes              No
MARLUCE ROSA DE OLIVEIRA                     0017383-94.2019.8.08.0173           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CARIACICA                                      Yes              Yes              No
MARLUCE SOARES GOMES                         0000719-63.2014.5.02.0081           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MARLUCI DE MELO ROSA MARTINS                 0024915-08.2019.8.19.0208           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

MARLUCIA COVELLO MOTTA                       0803257-53.2020.8.12.0110           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
MARLUCIA GUIMARAES ALMEIDA                   0618153-46.2020.8.04.0001           COMFORT                           CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARLUSSE PESTANA DAHER                       0020377-58.2019.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                        Yes              No               No
MARLUZ DA CONCEICAO TEIXEIRA DA SILVA        9000693-65.2020.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARLY ALVES CARDOSO                          5207452-19.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No




                                                                                                         797 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 918 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MARLY DA SILVA GUIMARAES LIMA             5032867-78.2020.8.09.0051            CHANGE                              CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARLY DE CASSIA FLORES TOSTO              1008382-26.2019.8.26.0704            OVERBOOKING                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MARLY DO CARMO MARIANO                    5000101-02.2018.8.08.0008            RESERVATION                         CIVIL COURT OF BARRA DE SÃO FRANCISCO                        Yes              No               No
MARLY LEMOS FRANCA                        5511787-35.2019.8.09.0051            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF GOIÂNIA                                            Yes              No               No
MARLY MARINHO DE ANDRADE BEZERRA DE                                            CIVIL LITIGATION - FLIGHT
MELO                                      0804705-04.2020.8.20.5004            CANCELLATION                        CIVIL COURT OF NATAL                                         Yes              No               No
MARLY RAMIRES                             1062892-58.2019.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARNEY CONCEICAO DOS SANTOS               1062298-44.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARNEY CONCEICAO DOS SANTOS               1012532-85.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARQUESAN ALEXANDRO FARIAS DOS
SANTOS                                    1000362-45.2020.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
MARQUETTI FRARE CONFECCOES EIRELI         1000405-07.2019.8.11.0055            IMPEDIMENT                          CIVIL COURT OF TANGARÁ DA SERRA                              Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MARQUEZAN ARAUJO GONCALVES                0762463-53.2019.8.07.0016            RESERVATION                         CIVIL COURT OF BRASÍLIA                                      Yes              No               No
MARQUISETE PAULINO DE SOUSA               0701361-09.2020.8.01.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO BRANCO                                    Yes              No               No
MARSEL VIEIRA DE PAULA MARINHO            1002032-25.2017.5.02.0085            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MARSELLI TEUBNER MASCARENHAS              0017375-98.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARTA ALVES SILVEIRA DA SILVA             1006506-64.2020.8.26.0554            CANCELLATION                        CIVIL COURT OF SANTO ANDRÉ                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARTA CABRAL GONCALVES                    0041420-79.2020.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MARTA CORREIA GONCALVES                   0011107-15.2015.5.01.0082            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MARTA DE FATIMA BORGES                    5688918-94.2019.8.09.0051            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
MARTA DE SOUZA OLIVEIRA                   0001796-57.2015.5.09.0670            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                    Yes              Yes              No
MARTA FERREIRA ROSA                       35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - IMPROPER
MARTA HELENA MARTINS DOS SANTOS           5001370-22.2019.8.13.0390            COLLECTION                          CIVIL COURT OF MACHADO                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARTA LIMA CAVALCATI DE ALMEIDA           0007810-14.2020.8.19.0004            CANCELLATION                        CIVIL COURT OF SÃO GONÇALO                                   Yes              No               No
MARTA LUCIANE VARGAS                      0020367-41.2017.5.04.0025            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
MARTA MARIA ARAUJO GARCEZ                 0800172-17.2019.8.10.0024            CIVIL LITIGATION - CARGO            CIVIL COURT OF BACABAL                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MARTA MARIA CAMARGO ANTONIO               0026175-18.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No

MARTA MARIA GOMES DE OLIVEIRA                1005535-86.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

MARTA MARIA MOURA MACHADO MENDES             0018079-62.2017.5.16.0001           INDIVIDUAL LABOR CLAIM           TRIBUNAL REGIONAL DO TRABALHO DA 16ª REGIÃO                   Yes              Yes              No
MARTA MARTINS                                1002018-46.2016.5.02.0709           INDIVIDUAL LABOR CLAIM           FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
MARTA PRISCILA FRAZAO DA SILVA               0000529-97.2018.5.08.0015           INDIVIDUAL LABOR CLAIM           FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARTA RAMOS SAMPAIO MAGALHAES SILVA 0000840-76.2020.8.05.0201                    CANCELLATION                     CIVIL COURT OF PORTO SEGURO                                   Yes              No               No
MARTA REGINA BARBOSA DA SILVA       0000907-45.2017.5.21.0009                    INDIVIDUAL LABOR CLAIM           FÓRUM TRABALHISTA DE NATAL - RN                               Yes              Yes              No




                                                                                                        798 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 919 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TICKET /
MARTA REGINA DE ALMEIDA                   0701968-42.2020.8.07.0005            RESERVATION                         CIVIL COURT OF BRASÍLIA                                      Yes              No               No
MARTA ROBE                                9005430-82.2019.8.21.0022            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF PELOTAS                                       Yes              No               No
MARTA RODRIGUES DE OLIVEIRA               0000555-19.2020.8.17.8230            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CARUARU                                       Yes              Yes              No
MARTA RODRIGUES DE OLIVEIRA               0000555-19.2020.8.17.8230            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CARUARU                                       Yes              Yes              No
MARTA SUELY SANTANA LEITE BEZERRA         0000348-11.2020.8.16.0191            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              No               No
MARTA VALERIA MOURA VIANA                 0100356-55.2017.5.01.0001            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

MARTA VIEIRA PONTO                           0022924-89.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              Yes              No

MARTA VIEIRA PONTO                           0022924-89.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MARTHA PATRICIA DE ARAUJO PIRES              0800567-39.2019.8.18.0136           CHANGE                          CIVIL COURT OF TERESINA                                        Yes              No               No
MARTHA PRISCILLA ACIOLI DA SILVA                                                 CIVIL LITIGATION - TICKET /
PALMEIRA                                     22.001.001.XX-XXXXXXX               RESERVATION                     CIVIL COURT OF MACEIÓ                                          Yes              No               No

MARTHA SANTANA VIEIRA                        5017893-09.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARTIN FLORES                                35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MARTIN HERNAN MENGARELLI                     0006588-04.2020.8.16.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                      Yes              No               No
MARTIN LOPEZ DOS SANTOS                      50.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
MARTIN LOPEZ DOS SANTOS                      50.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No

MARTINA DE FREITAS BONEBERG DAS NEVES 5001529-21.2019.8.21.0073                  CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TRAMANDAÍ                                       Yes              No               No
MARTINEZ &AMP; MARTINEZ ADVOGADOS
ASSOCIADOS - ME                       5072034-80.2017.8.13.0024                  CIVIL LITIGATION - CARGO          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

MARTINHO DA COSTA ARAUJO                     1006893-09.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MARTINHO DE OLIVEIRA CARDOSO JUNIOR          5719817-13.2019.8.09.0007           IMPEDIMENT                        CIVIL COURT OF ANÁPOLIS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARUSKA BELMONT DA COSTA                     0821876-97.2020.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
MARX SUEL LUZ BARBOSA DE MACEDA              0002098-42.2020.8.27.2713           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF COLINAS DO TOCANTINS                          Yes              No               No
MARY CECILIA LINHARES                        5000503-40.2020.8.24.0082           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No

MARY HAYDEE COSTA POTIGUARA                  5000793-88.2020.8.08.0021           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GUARAPARI                                     Yes              No               No
MARY LUCIA SILVA SOUZA                       0637032-93.2019.8.04.0015           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARYANE CRISTINA BASTOS DA CRUZ              1012687-11.2020.8.11.0001           CANCELLATION                      CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARYANNA ALVES CORREIA                       5327328-52.2019.8.09.0129           RESERVATION                       CIVIL COURT OF PONTALINA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MARYNACIA ALBUQUERQUE FONTENELE              0005415-21.2013.8.22.0001           RESERVATION                       CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MARYNACIA ALBUQUERQUE FONTENELE              7016773-53.2016.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No
MASACHIKA TERASHIMA JUNIOR                   1000724-57.2019.5.02.0707           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
MASATOSHI SAKAMOTO FUJII                     0049356-48.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              No               No
MASSAHARU WATANABE                           1000080-80.2016.5.02.0720           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No

MATEO JOSE LENOBLE NESSAR                    1016784-34.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No



                                                                                                        799 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 920 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MATEUS ANTONIO ALVES DE OLIVEIRA          5001597-93.2018.8.13.0439            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MURIAÉ                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MATEUS ANTONIO ZENI                       9001295-29.2020.8.21.0010            CANCELLATION                        CIVIL COURT OF CAXIAS DO SUL                                 Yes              No               No
MATEUS AUGUSTO TOSCANO MARTINELLI         0020392-22.2019.8.16.0018            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MARINGÁ                                       Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MATEUS AUGUSTO VEIGA CAIRES               41.014.001.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF LONDRINA                                      Yes              No               No

MATEUS AYER QUINTELA                         5023765-05.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              Yes              No

MATEUS AYER QUINTELA                         5023765-05.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              Yes              No

MATEUS BARROSO OLIVEIRA DA SILVA             1065749-77.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
MATEUS BIZZOTTO NUNES                        5002149-77.2020.8.24.0020           COLLECTION                      CIVIL COURT OF CRICIÚMA                                        Yes              No               No
MATEUS BOECHAT GORZA                         0021189-03.2019.8.08.0347           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF VITÓRIA                                         Yes              No               No

MATEUS CHASTINET PITANGUEIRA CONTE           0036904-06.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              No               No
MATEUS CRUZ DOS SANTOS                       1000273-33.2020.8.26.0269           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ITAPETININGA                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MATEUS DA CRUZ RODRIGUES                     1010772-44.2020.8.26.0506           CANCELLATION                      CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MATEUS DAVID FINCO                           0804375-61.2019.8.15.2003           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
MATEUS DE CARVALHO ALMEIDA                   0010502-36.2019.8.19.0031           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MARICÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MATEUS DE FREITAS BARBOSA                    5034488-83.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

MATEUS DE OLIVEIRA ROSS                      0029479-25.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              Yes              No

MATEUS DE OLIVEIRA ROSS                      0011206-70.2019.8.05.0150           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LAURO DE FREITAS                                Yes              No               No

MATEUS DE OLIVEIRA ROSS                      0198201-56.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MATEUS DE OLIVEIRA ROSS                      0206479-46.2019.8.05.0001           CANCELLATION                    CIVIL COURT OF SALVADOR                                        Yes              No               No

MATEUS DE OLIVEIRA ROSS                      0029479-25.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              Yes              No

MATEUS DE SOUZA MENEZES                      5029211-86.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No

MATEUS DOS SANTOS MOROTTI                    1015991-72.2019.8.26.0506           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIBEIRÃO PRETO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MATEUS DUARTE DE ARAUJO                      0615872-20.2020.8.04.0001           CANCELLATION                    CIVIL COURT OF MANAUS                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MATEUS DUARTE DE ARAUJO                      0615872-20.2020.8.04.0001           CANCELLATION                    CIVIL COURT OF MANAUS                                          Yes              Yes              No

MATEUS EUSTAQUIO ATHADEU REIS                5180641-56.2018.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
MATEUS FELICIANO                             35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MATEUS FERREIRA XAVIER                       5000312-86.2020.8.13.0474           RESERVATION                       CIVIL COURT OF PARAOPEBA                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MATEUS FERREIRA XAVIER                       5000312-86.2020.8.13.0474           RESERVATION                       CIVIL COURT OF PARAOPEBA                                     Yes              Yes              No



                                                                                                        800 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 921 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MATEUS GAIO VIEIRA                        0001795-83.2014.5.11.0013            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE MANAUS - AM                             Yes              Yes              No
MATEUS GARCIA BARROS                      0050484-85.2019.8.19.0054            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO JOÃO DE MERITI                            Yes              Yes              No
MATEUS GARCIA BARROS                      0050484-85.2019.8.19.0054            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO JOÃO DE MERITI                            Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MATEUS GEMAQUE MENDES                     0861875-77.2019.8.14.0301            OVERBOOKING                         CIVIL COURT OF BELÉM                                         Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MATEUS GEMAQUE MENDES                     0861875-77.2019.8.14.0301            OVERBOOKING                         CIVIL COURT OF BELÉM                                         Yes              Yes              No
MATEUS GUSTAVO SPINELLI                   0011028-06.2017.5.15.0008            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MATEUS HENRIQUE DE OLIVEIRA               0001334-05.2016.5.09.0658            INDIVIDUAL LABOR CLAIM              FORUM TRABALHISTA DE FOZ DO IGUACU                           Yes              Yes              No
                                                                               CIVIL LITIGATION - SEAT
MATEUS HENRIQUE MOUCO                     1056520-20.2019.8.26.0576            COMFORT                             CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MATEUS LAGE MARINHO                       5005208-73.2020.8.13.0313            CANCELLATION                        CIVIL COURT OF IPATINGA                                      Yes              No               No

MATEUS MARQUES GUERRA                        5023678-49.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No

MATEUS MEDEIROS CARVALHO                     5029951-15.2018.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MATEUS MIRANDA BRAGA                         5741020-93.2019.8.09.0051           CANCELLATION                    CIVIL COURT OF GOIÂNIA                                         Yes              No               No

MATEUS MIRANDA MEDEIROS NASCIMENTO 0084717-44.2019.8.17.2001                     CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                          Yes              No               No
MATEUS NASCIMENTO CALEGARI         0600864-71.2020.8.01.0070                     CIVIL LITIGATION - SERVICE      CIVIL COURT OF RIO BRANCO                                      Yes              No               No

MATEUS NOBRE DOS SANTOS                      1020085-20.2019.8.26.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MATEUS OLIVEIRA SOUSA                        0026254-73.2019.8.25.0001           OVERBOOKING                     CIVIL COURT OF ARACAJU                                         Yes              No               No
MATEUS PINHEIRO DA SILVA                     5004334-66.2019.8.21.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No

MATEUS RODRIGUES GONCALVES                   1010228-16.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MATEUS SALANI DE QUEIROZ                     1007762-89.2020.8.26.0506           CANCELLATION                      CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MATEUS VILATORO SANTOS                       1005832-93.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MATEUS VINICIUS PARENTE                      0014484-40.2020.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MATEUS ZANOTTO CENCI                         5002959-18.2019.8.21.0005           OVERBOOKING                       CIVIL COURT OF BENTO GONÇALVES                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MATEUS ZANOTTO CENCI                         9002961-17.2019.8.21.0005           OVERBOOKING                       CIVIL COURT OF BENTO GONÇALVES                               Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
MATHEUS ABBUD DE MELO CASTRO                 5721021-57.2019.8.09.0051           COLLECTION                        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MATHEUS ADRIANO LIMA DA HORA                 0048308-93.2019.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                        Yes              No               No
MATHEUS ALVES DA SILVA                       1000621-05.2018.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MATHEUS ANDRE AGLIARDI BECKER                9002279-13.2019.8.21.0086           CANCELLATION                      CIVIL COURT OF CACHOEIRINHA                                  Yes              No               No
MATHEUS ANTUNES MONTEIRO                     0312859-33.2018.8.24.0023           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MATHEUS ARANTES ROSAS                        5024289-02.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
MATHEUS ARAUJO OLIVEIRA                      0004391-92.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No



                                                                                                        801 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 922 of 1306
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                              SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                          Status of Case   Status of Case   Status of Case
                                                                                                                                                                            (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                              CIVIL LITIGATION - TICKET /
MATHEUS ARNDT DE SOUZA                   1003487-30.2020.8.26.0011            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MATHEUS BAPTISTELE DORNELAS              1002141-31.2020.8.26.0565            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO CAETANO DO SUL                            Yes              No               No

MATHEUS BARBOSA PANDINO                      0001681-10.2019.8.26.0270          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ITAPEVA                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MATHEUS BARRETO VALENTIM                     0043476-77.2019.8.19.0209          RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MATHEUS BETENCOURT SILVEIRA                  1013878-71.2020.8.26.0002          CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MATHEUS BETENCOURT SILVEIRA                  1013878-71.2020.8.26.0002          CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No

MATHEUS BONELA CAUS                          5016256-23.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
MATHEUS BORGES GUIMARAES MATTOS                                                 CIVIL LITIGATION - FLIGHT
MURTA                                        0803804-82.2019.8.10.0046          CANCELLATION                      CIVIL COURT OF IMPERATRIZ                                    Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
MATHEUS BOSSLE DOS SANTOS                    0301073-72.2019.8.24.0082          LITIGATION - CIVIL                CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                CIVIL LITIGATION - TAM
MATHEUS BRANGATO PAULINO                     0058446-80.2020.8.05.0001          FIDELIDADE PROGRAM                CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - TAM
MATHEUS BRANGATO PAULINO                     0058446-80.2020.8.05.0001          FIDELIDADE PROGRAM                CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
MATHEUS BUDEL DA VALLE                       0004109-48.2020.8.16.0030          RESERVATION                       CIVIL COURT OF FOZ DO IGUAÇU                                 Yes              No               No

MATHEUS CALDEIRA BARBOSA                     0055186-92.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              Yes              No

MATHEUS CALDEIRA BARBOSA                     0055186-92.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              Yes              No

MATHEUS CAMILO EISENBERG MEYER               1005221-67.2020.8.26.0576          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                           Yes              No               No

MATHEUS CAMPOS DA CRUZ SARAIVA               0850102-44.2017.8.10.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO LUÍS                                        Yes              No               No

MATHEUS CARVALHO BARROS                      5161914-08.2020.8.09.0051          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                         Yes              No               No

MATHEUS CARVALHO FERNANDES                   0003608-31.2020.8.05.0150          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LAURO DE FREITAS                              Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MATHEUS CARVALHO PAZ                         9003876-44.2020.8.21.0001          CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MATHEUS CAYRES MEHMERI GUSMAO                0046710-65.2020.8.05.0001          CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MATHEUS COARACY DE SA                        1012362-32.2019.8.26.0008          RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MATHEUS COELHO MESQUITA                      0800544-65.2020.8.10.0012          RESERVATION                       CIVIL COURT OF SÃO LUÍS                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
MATHEUS COELHO MESQUITA                      0800544-65.2020.8.10.0012          RESERVATION                       CIVIL COURT OF SÃO LUÍS                                      Yes              Yes              No
MATHEUS CORREIA TEIXEIRA                     31.049.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PONTE NOVA                                    Yes              No               No

MATHEUS COSTA DOS SANTOS                     0802927-15.2019.8.10.0153          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO LUÍS                                        Yes              No               No

MATHEUS COUTINHO GOLDANI                     5005225-32.2020.8.21.0008          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CANOAS                                          Yes              No               No



                                                                                                        802 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 923 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

MATHEUS DA COSTA MACHADO                    3000201-92.2020.8.06.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MATHEUS DA SILVA REIS                       0635688-77.2019.8.04.0015          CANCELLATION                    CIVIL COURT OF MANAUS                                            Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MATHEUS DA SILVA SANTOS                     0057631-62.2019.8.25.0001          CHANGE                          CIVIL COURT OF ARACAJU                                           Yes              No               No

MATHEUS DE OLIVEIRA BORGES                  1071156-64.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MATHEUS DE PAULA CORREIA                    1002578-12.2020.8.26.0003          RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MATHEUS EDUARDO NAVARRO                     5002526-43.2019.8.24.0033          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ITAJAÍ                                         Yes              No               No
MATHEUS ERENO ANTONIOL                      1044411-10.2020.8.26.0100          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MATHEUS FARIAS DE OLIVEIRA                  0801600-84.2015.8.15.0331          CHANGE                             CIVIL COURT OF SANTA RITA                                     Yes              No               No
MATHEUS FERNANDES GUADELHA DE                                                  CIVIL LITIGATION - FLIGHT
ALMEIDA                                     0086764-88.2019.8.17.2001          CHANGE                             CIVIL COURT OF RECIFE                                         Yes              No               No
MATHEUS FERNANDO SILVA QUEIROZ              5196753-11.2018.8.09.0025          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF CALDAS NOVAS                                   Yes              No               No
MATHEUS FERREIRA DIAS                       0000800-70.2019.5.13.0003          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA                                             Yes              Yes              No
MATHEUS FERREIRA MAIA                       5040165-94.2020.8.13.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
MATHEUS FERREIRA MAIA                       5040165-94.2020.8.13.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No

MATHEUS FRANCISCO LUQUINI DE SOUZA          0581123-86.2016.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              No               No

MATHEUS FRANCISCO MONTANARI                 5001107-41.2019.8.21.0010          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MATHEUS FRANCO LOURENCO                     5025582-07.2020.8.13.0024          RESERVATION                        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
MATHEUS GAMINO GOMES                        0802092-11.2020.8.20.5004          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF NATAL                                          Yes              No               No
MATHEUS GOMES DA SILVA E SILVA              0001590-88.2020.8.05.0230          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SANTO ESTEVÃO                                  Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
MATHEUS GONCALVES CERRI                     8002293-17.2019.8.05.0229          LITIGATION - CIVIL                 CIVIL COURT OF SANTO ANTÔNIO DE JESUS                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MATHEUS GUANARE BOGEA BORGES                0823759-40.2019.8.10.0001          CANCELLATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MATHEUS GUILHERME PEREYRA                   1001247-72.2020.8.26.0624          RESERVATION                        CIVIL COURT OF TATUÍ                                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MATHEUS HENRIQUE BESSAS DA SILVEIRA         5013856-36.2020.8.13.0024          CHANGE                             CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
MATHEUS HENRIQUE CALIXTO DA SILVA           0000605-82.2019.5.13.0004          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA                                             Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
MATHEUS HENRIQUE CONTI NOVAIS               1014250-44.2020.8.26.0576          RESERVATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MATHEUS HENRIQUE MARINHO                    1004357-29.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MATHEUS HENRIQUE VELHO                      0319763-17.2018.8.24.0008          CANCELLATION                       CIVIL COURT OF BLUMENAU                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MATHEUS JOSE SANCHES PEREIRA                1004570-35.2020.8.26.0576          OVERBOOKING                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MATHEUS JOSE SANCHES PEREIRA                1004570-35.2020.8.26.0576          OVERBOOKING                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No

MATHEUS KRUSCHEWSKY SILVA                   0032399-69.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              Yes              No




                                                                                                       803 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 924 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

MATHEUS KRUSCHEWSKY SILVA                   0032399-69.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              Yes              No

MATHEUS LAVOR DE SOUZA                      1060750-81.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MATHEUS LIMA CALDEIRA SILVA                 0014595-74.2020.8.19.0203          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
MATHEUS LIMA DORE                           0813837-22.2019.8.20.5004          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF NATAL                                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MATHEUS LOPES MENDES                        0830137-42.2017.8.14.0301          CANCELLATION                       CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MATHEUS LUCAS DA SILVA                      5085992-17.2020.8.09.0000          CANCELLATION                       CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MATHEUS LUCAS DA SILVA                      5085992-17.2020.8.09.0000          CANCELLATION                       CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
MATHEUS MARQUES LEMOS                       5016897-93.2019.8.13.0105          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BRUMADINHO                                     Yes              No               No
MATHEUS MARTIN                              1013288-94.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MATHEUS MASCENA DE AZEVEDO SANTOS           0805277-57.2020.8.20.5004          CANCELLATION                       CIVIL COURT OF NATAL                                          Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MATHEUS MASCENA DE AZEVEDO SANTOS           0805277-57.2020.8.20.5004          CANCELLATION                       CIVIL COURT OF NATAL                                          Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
MATHEUS MODESTO ATAIDE                      0800338-73.2020.8.12.0019          RESERVATION                        CIVIL COURT OF PONTA PORÃ                                     Yes              No               No
MATHEUS MONTEIRO SILVEIRA                   0010814-28.2017.5.03.0144          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MATHEUS MUNHOZ                              1011967-31.2019.8.26.0011          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
MATHEUS NEVES DE ALMEIDA                    0800871-90.2020.8.20.5004          LITIGATION - CIVIL                 CIVIL COURT OF NATAL                                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MATHEUS NOBRE DE ARAUJO DE SOUZA            0010152-13.2018.8.08.0347          CANCELLATION                       CIVIL COURT OF VITÓRIA                                        Yes              No               No
MATHEUS PAIM GUIMARAES                      5154832-30.2019.8.13.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
MATHEUS PALADINO DE SOUZA                   0002156-08.2019.8.16.0055          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CAMBARÁ                                        Yes              No               No

MATHEUS PANSANI RODRIGUES                   5003337-08.2020.8.13.0701          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF UBERABA                                           Yes              No               No
MATHEUS PARMEGIANI JAHN                     9000168-60.2020.8.21.0041          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF PORTO ALEGRE                                      Yes              No               No
MATHEUS PERALTA DAL SECO                    0000566-73.2020.8.16.0018          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF MARINGÁ                                           Yes              No               No

MATHEUS PETRY TRAJANO                       5001802-20.2019.8.24.0007          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BIGUAÇU                                           Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MATHEUS PRESTES TAVARES DUARTE              31.006.001.XX-XXXXXXX              CANCELLATION                    CIVIL COURT OF JUIZ DE FORA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MATHEUS PRESTES TAVARES DUARTE              31.006.001.XX-XXXXXXX              CANCELLATION                    CIVIL COURT OF JUIZ DE FORA                                      Yes              No               No

MATHEUS PUNTEL DE ALMEIDA                   1022822-20.2018.8.26.0071          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BAURU                                          Yes              No               No
MATHEUS RAFAEL CANDIDO DOS SANTOS           0000250-73.2017.5.10.0021          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
MATHEUS RANGEL PEREIRA                      0316142-37.2019.8.19.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MATHEUS REZENDE VIEIRA RAPALO               5047636-64.2020.8.13.0024          RESERVATION                        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MATHEUS RODRIGUES                           35.001.003.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MATHEUS SALOMAO HANNEMANN                                                      CIVIL LITIGATION - FLIGHT
ROSSETIM FURTADO                            0010590-56.2016.8.16.0001          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No



                                                                                                       804 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 925 of 1306
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                              SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                          Status of Case   Status of Case   Status of Case
                                                                                                                                                                            (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MATHEUS SANTOS COSTA                     0001243-25.2017.5.10.0019            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                              CIVIL LITIGATION - FLIGHT
MATHEUS SANTOS ROCHA                     0700231-83.2020.8.07.0011            OVERBOOKING                         CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                              CIVIL LITIGATION - GENERAL
MATHEUS SANTOS SARAIVA                   0515732-82.2019.8.05.0001            LITIGATION - CIVIL                  CIVIL COURT OF SALVADOR                                      Yes              No               No
MATHEUS SCHMIDT RICARTE                  1001191-56.2020.8.26.0004            CIVIL LITIGATION - SERVICE          CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
MATHEUS SCHMIDT RICARTE                  1001191-56.2020.8.26.0004            CIVIL LITIGATION - SERVICE          CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No

MATHEUS SCHUH                                1003008-64.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

MATHEUS SCHUH                                1003008-64.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MATHEUS SILVEIRA BERKENBROCK                 5001639-76.2020.8.24.0113          CANCELLATION                    CIVIL COURT OF CAMBORIÚ                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MATHEUS SOUZA CRISCUOLO                      1019343-61.2020.8.26.0002          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                       Yes              No               No

                                                                                CIVIL LITIGATION - PROMOTIONS
MATHEUS TERPLAK BEE                          0000655-23.2020.8.16.0204          / ADVERTISEMENTS              CIVIL COURT OF CURITIBA                                          Yes              No               No

MATHEUS VARANDA BARBOSA                      0000753-49.2019.8.19.0207          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No

MATHEUS VIEIRA DE MELO NEVES                 5003208-81.2018.8.13.0439          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MURIAÉ                                          Yes              No               No

MATHEUS VINICIUS BARRETO CORREIA             8000371-75.2020.8.05.0173          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MUNDO NOVO                                      Yes              No               No
MATHEUS VINICIUS FERNANDES DA SILVA          1023942-46.2019.8.26.0562          CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SANTOS                                           Yes              No               No

MATHIAS HARWARDT                             1009893-94.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MATHIAS PETER MORSCHEL                       0028738-82.2020.8.05.0001          CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MATHIAS PETER MORSCHEL                       0028738-82.2020.8.05.0001          CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
MATILDE OLIVEIRA VIEIRA                      0004544-07.2020.8.19.0008          CIVIL LITIGATION - SERVICE        CIVIL COURT OF BELFORD ROXO                                  Yes              Yes              No
MATILDE OLIVEIRA VIEIRA                      0004544-07.2020.8.19.0008          CIVIL LITIGATION - SERVICE        CIVIL COURT OF BELFORD ROXO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
MATTHEUS OLIVEIRA COELHO                     0606573-58.2018.8.01.0070          RESERVATION                       CIVIL COURT OF RIO BRANCO                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MAURA FERNANDA TAKASHIMA BAHIA               0003534-69.2014.8.14.0947          CHANGE                            CIVIL COURT OF CASTANHAL                                     Yes              No               No
MAURA ISOLETE BEPPLER                        42.019.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO JOSÉ                                      Yes              No               No

MAURA SALGADO VALENTINI                      1004544-76.2019.8.26.0445          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PINDAMONHANGABA                                 Yes              No               No
MAURA TRISTAO DE CARVALHO FERREIRA           0010297-21.2016.5.09.0005          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE CURITIBA                                  Yes              No               No

MAUREEN GRAZIELLA NOERING HOLETZ             5015970-24.2019.8.24.0008          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BLUMENAU                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MAURELIO PINTO                               0320966-14.2018.8.24.0008          CANCELLATION                    CIVIL COURT OF BLUMENAU                                        Yes              No               No
MAUREN AURICH                                0022078-62.2019.8.21.0001          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No
MAUREN DENISE MARCONDES BARBOSA
MASCAL                                       1018021-06.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
MAUREN DENISE MARCONDES BARBOSA
MASCAL                                       1018021-06.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No



                                                                                                        805 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 926 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MAURI MIRANDA JUNIOR                      0001349-98.2017.5.09.0670            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MAURIC IO ROZENBAUM WAKS                  5053093-77.2020.8.13.0024            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
MAURICIA NATHALEE MATA DA SILVA           0161836-03.2019.8.05.0001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SALVADOR                                           Yes              No               No
MAURICIO ABREU DOS SANTOS                 0607285-14.2019.8.01.0070            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF RIO BRANCO                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MAURICIO ALEXANDRE GEBRIM                 5288908-49.2019.8.09.0073            CANCELLATION                        CIVIL COURT OF INHUMAS                                       Yes              No               No
MAURICIO ANTONIO LEITE                    5000877-59.2020.8.13.0471            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF PARÁ DE MINAS                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MAURICIO ANTONIO SARAIVA                  1001263-48.2020.8.26.0358            CANCELLATION                        CIVIL COURT OF MIRASSOL                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MAURICIO ANTONIO SARAIVA                  1001263-48.2020.8.26.0358            CANCELLATION                        CIVIL COURT OF MIRASSOL                                      Yes              Yes              No
MAURICIO AQUINO RIBEIRO DOS SANTOS        0001253-74.2017.5.05.0030            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MAURICIO AQUINO RIBEIRO DOS SANTOS        0000423-20.2016.5.05.0006            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
MAURICIO BELMONTE                         1000067-72.2020.5.02.0322            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MAURICIO BENEDITO PETRAGLIA NETO          1004261-55.2018.8.11.0041            OVERBOOKING                         CIVIL COURT OF CUIABÁ                                        Yes              No               No
MAURICIO BEZERRA PAES LEME                5369322-12.2018.8.09.0027            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CAMPOS BELOS                                       Yes              No               No

MAURICIO BIAZUS                              0014609-69.2018.8.21.0010           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAXIAS DO SUL                                   Yes              No               No
MAURICIO CAMPOS ROCHA                        0006340-77.2020.8.16.0182           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF CURITIBA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
MAURICIO CARDOSO ANTUNES                     5049544-23.2019.8.09.0051           LITIGATION - CIVIL              CIVIL COURT OF GOIÂNIA                                         Yes              No               No

MAURICIO CARLOS GNOATO                       0023479-74.2019.8.16.0021           CIVIL LITIGATION - TAM WEBSITE   CIVIL COURT OF CASCAVEL                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MAURICIO CARRILHO BARRETO                    0811318-74.2019.8.20.5004           CANCELLATION                     CIVIL COURT OF NATAL                                          Yes              No               No
MAURICIO CEOLATTO                            14814-33.2016.811.0015              CIVIL LITIGATION - REFUNDS       CIVIL COURT OF SINOP                                          Yes              No               No
MAURICIO CEZAR ARAUJO FORTES                 0800332-51.2020.8.18.0164           CIVIL LITIGATION - BAGGAGE       CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MAURICIO CORREIA TAVARES                     0054773-89.2020.8.19.0001           CHANGE                           CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
MAURICIO COTES DA SILVA                      1001398-85.2020.8.26.0576           CIVIL LITIGATION - REFUNDS       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
MAURICIO DA SILVA                            1001540-43.2018.5.02.0717           INDIVIDUAL LABOR CLAIM           FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
MAURICIO DE ALMEIDA CARDOSO                  1020837-16.2018.8.26.0071           LITIGATION - CIVIL               CIVIL COURT OF BAURU                                          Yes              No               No
MAURICIO DE ASSIS SILVEIRA MOURA             0012496-18.2017.5.03.0144           INDIVIDUAL LABOR CLAIM           FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
MAURICIO DE ASSIS SILVEIRA MOURA             0011801-60.2016.5.03.0092           INDIVIDUAL LABOR CLAIM           JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         Yes              Yes              No
MAURICIO DE FARIAS JUNIOR                    0010854-94.2017.5.15.0008           INDIVIDUAL LABOR CLAIM           FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
MAURICIO DE MOURA BEZERRA                    0010841-06.2014.5.14.0404           INDIVIDUAL LABOR CLAIM           FÓRUM TRABALHISTA DA 14ª REGIÃO                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MAURICIO DE OLIVEIRA                         1002052-92.2019.8.26.0128           CANCELLATION                     CIVIL COURT OF CARDOSO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MAURICIO DE OLIVEIRA ARAUJO                  0600123-31.2020.8.01.0070           RESERVATION                      CIVIL COURT OF RIO BRANCO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MAURICIO DE OLIVEIRA E SILVA                 0003902-60.2019.8.17.2001           IMPEDIMENT                       CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
MAURICIO DE SOUSA PESSOA                     1010423-90.2019.8.26.0016           LITIGATION - CIVIL               CIVIL COURT OF SÃO PAULO                                      Yes              No               No

MAURICIO DE SOUSA PESSOA                     1011651-03.2019.8.26.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
MAURICIO DIAS DE SOUZA                       1007577-93.2018.8.11.0003           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF RONDONÓPOLIS                                    Yes              No               No




                                                                                                        806 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 927 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

                                                                                CIVIL LITIGATION - PROMOTIONS
MAURICIO DINIZ SANTIM                        35.001.003.XX-XXXXXXX              / ADVERTISEMENTS              CIVIL COURT OF SÃO PAULO                                           Yes              No               No

MAURICIO DO NASCIMENTO COSTA                 1015731-18.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

MAURICIO DOS SANTOS CERQUEIRA                0207177-52.2019.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              No               No

MAURICIO DOS SANTOS LEQUE                    0002325-98.2020.8.12.0110          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MAURICIO ELIAS DA SILVA YAZEJI               0019946-78.2018.8.19.0209          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MAURICIO ENGEL BRANDT                        9005375-43.2019.8.21.0019          CANCELLATION                       CIVIL COURT OF NOVO HAMBURGO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MAURICIO ENGEL BRANDT                        9005375-43.2019.8.21.0019          CANCELLATION                       CIVIL COURT OF NOVO HAMBURGO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MAURICIO ERMAN SZYFF,                        0006514-21.2020.8.19.0209          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MAURICIO ERMAN SZYFF,                        0006514-21.2020.8.19.0209          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
MAURICIO FERREIRA DA SILVA                   0001638-03.2020.8.19.0054          RESERVATION                        CIVIL COURT OF SÃO JOÃO DE MERITI                             Yes              No               No
MAURICIO GOMES DA SILVA                      0010674-62.2017.5.03.0186          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MAURICIO GONCALVES JUNIOR                    0001917-81.2020.8.16.0018          CHANGE                             CIVIL COURT OF MARINGÁ                                        Yes              No               No
MAURICIO HELENO DE OLIVEIRA                  0800280-43.2020.8.10.0046          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF IMPERATRIZ                                     Yes              No               No
MAURICIO HENRIQUE ROJA                       0002607-06.2012.5.02.0318          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
MAURICIO JOSE PEREIRA SOUZA                  0001412-23.2014.5.11.0008          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MAURICIO JUNIOR BOHNERT                      0001157-97.2020.8.16.0159          CANCELLATION                       CIVIL COURT OF SÃO MIGUEL DO IGUAÇU                           Yes              No               No
MAURICIO JUNIOR DOS SANTOS                   1001243-97.2017.5.02.0320          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
MAURICIO JUNIOR ORTIZ MENDONCA               0025535-60.2016.5.24.0006          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA                                             Yes              Yes              No
MAURICIO KIRJNER CASANOVA                    0053037-46.2019.8.19.0203          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

MAURICIO LANA CARRILHO                       0002086-96.2020.8.19.0208          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
MAURICIO LANCA NAVARRO                       5004211-37.2019.8.13.0148          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF LAGOA SANTA                                    Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
MAURICIO LAUKENICKAS                         0155680-96.2019.8.05.0001          LITIGATION - CIVIL                 CIVIL COURT OF SALVADOR                                       Yes              No               No
MAURICIO LEMES DA SILVA                      1001401-06.2018.5.02.0713          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
MAURICIO LIMA LOURENCO                       0700184-34.2020.8.02.0081          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MACEIÓ                                         Yes              Yes              No
MAURICIO LIMA LOURENCO                       0700184-34.2020.8.02.0081          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MACEIÓ                                         Yes              Yes              No
MAURICIO LUIZ REIS DE ASSIS                  5179615-86.2019.8.13.0024          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

MAURICIO MAGNAVITA ROCHA                     0213123-05.2019.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              No               No
MAURICIO MAIA CRETELLA                       0010314-37.2020.8.08.0347          CIVIL LITIGATION - AIRCRAFT     CIVIL COURT OF VITÓRIA                                           Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MAURICIO MELLO DE MORAES                     0001797-75.2020.8.19.0205          CHANGE                          CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
MAURICIO MESQUITA SAMPAIO DE
MADUREIRA                                    1020571-05.2019.8.26.0003          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
MAURICIO MORAIS VASCONCELOS                  3001758-50.2016.8.06.0004          LITIGATION - CIVIL              CIVIL COURT OF FORTALEZA                                         Yes              No               No



                                                                                                        807 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 928 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

MAURICIO MOREIRA GONCALVES                   0001858-64.2020.8.05.0256          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF TEIXEIRA DE FREITAS                            Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MAURICIO NASCIMENTO LINS FILHO               0075890-29.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
MAURICIO NICACIO DE SOUZA                    5005831-61.2019.8.13.0188          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF NOVA LIMA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MAURICIO NUNES DE OLIVEIRA                   5005173-94.2020.8.24.0091          CANCELLATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MAURICIO NUNES DE OLIVEIRA                   5005173-94.2020.8.24.0091          CANCELLATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MAURICIO OLIVEIRA                            1010578-04.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - ACCIDENT /
MAURICIO OREL                                1094519-77.2019.8.26.0100          INCIDENT                           CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MAURICIO ORLOVAS                             35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MAURICIO PASCALICHIO                         1001565-28.2019.5.02.0715          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
MAURICIO PEREIRA DO REGO MONTEIRO            0800783-13.2019.8.18.0164          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF TERESINA                                       Yes              Yes              No
MAURICIO PEREIRA DO REGO MONTEIRO            0800783-13.2019.8.18.0164          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF TERESINA                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MAURICIO PEREIRA SOTERO                      0004702-59.2020.8.19.0203          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
MAURICIO RAMIREZ COSER                       0001614-79.2017.5.09.0095          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
MAURICIO RODRIGUES                           1065701-18.2019.8.26.0100          RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MAURICIO RODRIGUES BRITO                     1000997-84.2015.5.02.0704          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
MAURICIO RODRIGUES FRAGA                     0020215-92.2014.5.04.0026          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              No               No
                                                                                CIVIL LITIGATION - PRE-
MAURICIO SCHUCK                              5002802-44.2020.8.24.0064          REGISTRATION                       CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MAURICIO SERIQUE CARNEIRO                    0863057-98.2019.8.14.0301          CANCELLATION                       CIVIL COURT OF BELÉM                                          Yes              No               No
MAURICIO SEVERINO DA SILVA JUNIOR            0000318-05.2015.5.06.0021          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE RECIFE - PE                              Yes              Yes              No
MAURICIO SILVA SOUZA                         0017202-26.2016.5.16.0012          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE IMPERATRIZ - MA                          Yes              Yes              No
MAURICIO TADEU GARRETT                       0001742-38.2016.5.12.0035          INDIVIDUAL LABOR CLAIM             CENTRO DE CONCILIAÇÃO DE FLORIANOPOLIS                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MAURICIO TEIXEIRA                            3002568-23.2019.8.06.0003          CANCELLATION                       CIVIL COURT OF FORTALEZA                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MAURICIO TEIXEIRA                            3002568-23.2019.8.06.0003          CANCELLATION                       CIVIL COURT OF FORTALEZA                                      Yes              Yes              No
MAURICIO TEIXEIRA REGOSO                     5002111-66.2019.8.13.0518          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF POÇOS DE CALDAS                                Yes              No               No
MAURICIO TENORIO WANDERLEY                   0040361-61.2019.8.17.2001          CIVIL LITIGATION - SERVICE         CIVIL COURT OF RECIFE                                         Yes              No               No
MAURICIO TESSITORE GINES                     1023934-97.2019.8.26.0003          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MAURICIO TRAMUJAS ASSAD                      0805510-11.2018.8.14.0051          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SANTARÉM                                       Yes              No               No
MAURICIO VAZ DE OLIVEIRA ARAUJO              0004888-04.2020.8.17.8201          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RECIFE                                         Yes              Yes              No

MAURICIO VAZ DE OLIVEIRA ARAUJO              0004901-03.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RECIFE                                         Yes              No               No
MAURICIO VAZ DE OLIVEIRA ARAUJO              0004888-04.2020.8.17.8201          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RECIFE                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
MAURICIO VILELA REIS                         5001512-16.2020.8.13.0479          RESERVATION                        CIVIL COURT OF PASSOS                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MAURICIO ZACHARIAS ANTONIO BARROS            1002372-95.2018.8.26.0058          CHANGE                             CIVIL COURT OF AGUDOS                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MAURICIO ZAPPAROLI DE BARROS                 1009212-09.2016.8.26.0506          CHANGE                             CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
MAURICIR ERNESTO                             0000469-04.2017.5.09.0122          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                     Yes              Yes              No



                                                                                                        808 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 929 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MAURILIO BORGES BERNARDES                 0700482-04.2020.8.07.0011            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              No               No

MAURILIO BRUNO GOMES DE AGUIAR               0611432-70.2019.8.04.0015           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MAURILIO DOS SANTOS CANADO FILHO             1000239-21.2020.8.26.0152           RESERVATION                     CIVIL COURT OF COTIA                                           Yes              No               No

MAURILIO PABLO RIOS                          5665851-46.2019.8.09.0069           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GUAPÓ                                           Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
MAURILIO RICARDO NERIS                       0801140-45.2018.8.10.0036           COLLECTION                      CIVIL COURT OF ESTREITO                                        Yes              No               No
MAURILIO RODRIGUES DA SILVA                  1000034-64.2015.5.02.0320           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                 Yes              Yes              No

MAURILIO SEBASTIAO DA SILVA JUNIOR           0083371-58.2019.8.17.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                          Yes              No               No
MAURINA DE JESUS ANDRADE                     1001051-63.2014.5.02.0323           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MAURINHO CESTARI                             1000839-32.2020.8.26.0414           CANCELLATION                    CIVIL COURT OF PALMEIRA D'OESTE                                Yes              No               No

MAURITZ ERICK DILGER SANCHES                 0004642-67.2018.8.24.0090           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
MAURIZÉLIO JOSÉ ARAÚJO SANTOS                0055319-91.2018.8.19.0203           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MAURO ACIR CRIPPA JUNIOR                     0004833-18.2018.4.03.6303           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF CAMPINAS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MAURO ANDRE MATOS MAGNO                      0878038-69.2018.8.14.0301           CANCELLATION                      CIVIL COURT OF BELÉM                                         Yes              No               No
MAURO BALDAN                                 0003978-97.2019.8.16.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                      Yes              No               No
MAURO BECKSON CIRINO DA SILVA                0000416-70.2017.5.06.0004           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE - PE                             Yes              No               No
MAURO BECKSON CIRINO DA SILVA                0000113-75.2016.5.06.0009           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO/PE                                       Yes              Yes              No
MAURO BERMAN                                 0070187-30.2020.8.19.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MAURO CELSO RODRIGUES                        1000546-67.2017.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
MAURO CESAR MENDES FERREIRA                  0003417-86.2019.8.19.0002           CIVIL LITIGATION - AIRPORTS       CIVIL COURT OF NITERÓI                                       Yes              No               No
MAURO DE BIASI                               0002769-20.2013.5.02.0074           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No

MAURO DE NORONHA                             0025967-44.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No
MAURO DEPIERI DOS SANTOS                     1001185-97.2017.5.02.0319           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MAURO DOS SANTOS JUNIOR                      3000224-32.2020.8.06.0004           OVERBOOKING                     CIVIL COURT OF FORTALEZA                                       Yes              No               No
MAURO ELISIO FERNANDES DE OLIVEIRA
JUNIOR                                       5030386-81.2019.8.13.0079           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CONTAGEM                                      Yes              No               No
MAURO FERREIRA DOS ANJOS JUNIOR              0025606-37.2017.5.24.0003           INDIVIDUAL LABOR CLAIM            CEJUSC                                                       Yes              Yes              No
MAURO FOLTRAM                                1001235-68.2016.5.02.0090           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
MAURO FONSECA JUNIOR                         0003029-48.2013.5.02.0058           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
MAURO GERALDI                                41.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CURITIBA                                      Yes              No               No
MAURO GONCALVES DE SOUSA                     0010574-89.2018.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MAURO IVALDO MESSIAS                         0011169-88.2018.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MAURO JOSUE STEINMETZ MOREIRA                9002848-53.2019.8.21.0073           OVERBOOKING                       CIVIL COURT OF TRAMANDAÍ                                     Yes              No               No
MAURO LOPES PEREIRA                          0100028-53.2019.5.01.0067           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MAURO LUIS SARTORI JUNIOR                    1011336-07.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MAURO LUIZ KOVALESK                          1015013-72.2019.8.11.0002           CHANGE                            CIVIL COURT OF VÁRZEA GRANDE                                 Yes              No               No
MAURO MARUCCO FILHO                          0101652-83.2017.5.01.0043           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MAURO MARUCCO FILHO                          0101676-41.2017.5.01.0034           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No



                                                                                                        809 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 930 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MAURO NERING KARLOH                       0836315-54.2018.8.12.0001            CANCELLATION                        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                               CIVIL LITIGATION - IMPROPER
MAURO POLA                                0050102-80.2019.8.16.0182            COLLECTION                          CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MAURO RICARDO FORTES                      1000006-68.2020.8.26.0008            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
MAURO ROCHLIN                             0021440-49.2020.8.19.0001            LITIGATION - CIVIL                  CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                               CIVIL LITIGATION - IMPROPER
MAURO RODRIGUES PEREIRA                   1000606-47.2020.8.26.0604            COLLECTION                          CIVIL COURT OF SUMARÉ                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MAURO ROQUE DE SOUZA JUNIOR               5002398-43.2019.8.24.0091            CHANGE                              CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
MAURO SARTORI                             1000846-89.2017.5.02.0012            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                               CIVIL LITIGATION - IMPROPER
MAURO SEBASTIAO ATHAYDE                   0803914-47.2020.8.14.0301            COLLECTION                          CIVIL COURT OF BELÉM                                         Yes              Yes              No
                                                                               CIVIL LITIGATION - IMPROPER
MAURO SEBASTIAO ATHAYDE                   0803914-47.2020.8.14.0301            COLLECTION                          CIVIL COURT OF BELÉM                                         Yes              Yes              No
MAURO SERGIO MONTEIRO DE CARVALHO         0001035-62.2016.5.08.0009            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE BELÉM                                   No               Yes              Yes
                                                                               CIVIL LITIGATION - TICKET /
MAURO SEVERIANO VIEIRA                    0015675-83.2020.8.19.0038            RESERVATION                         CIVIL COURT OF NOVA IGUAÇU                                   Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
MAURO SEVERIANO VIEIRA                    0015675-83.2020.8.19.0038            RESERVATION                         CIVIL COURT OF NOVA IGUAÇU                                   Yes              Yes              No
                                                                               CIVIL LITIGATION - IMPROPER
MAURO SILVA ROSA                          0025433-72.2019.8.08.0347            COLLECTION                          CIVIL COURT OF VITÓRIA                                       Yes              No               No

MAURO TORRES SIQUEIRA                        1013285-42.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

MAURO TORRES SIQUEIRA                        1013285-42.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

MAURO ZICA NETO                              5711759-83.2019.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                         Yes              No               No
MAVERICK COMÉRCIO E INDÚSTRIA DE
CONFECÇÕES LTDA                              0136614-74.2017.8.06.0001           CIVIL LITIGATION - CARGO         CIVIL COURT OF FORTALEZA                                      Yes              No               No
MAX CARVALHO TESOURO RODRIGUES               0100362-71.2019.5.01.0040           INDIVIDUAL LABOR CLAIM           FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
MAX DARLEY ALVES PACHECO                     1001890-23.2016.5.02.0710           INDIVIDUAL LABOR CLAIM           FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
MAX EDUARDO SANTOS CASULO                    0000555-62.2019.5.13.0002           INDIVIDUAL LABOR CLAIM           FÓRUM TRABALHISTA                                             Yes              Yes              No
MAX EDUARDO SANTOS CASULO                    0131817-65.2015.5.13.0006           INDIVIDUAL LABOR CLAIM           FÓRUM TRABALHISTA                                             Yes              Yes              No

MAX HENRY LUCIANO E SANTANNA                 0000845-60.2020.8.16.0050           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BANDEIRANTES                                    Yes              No               No

MAX LAZARO TRINDADE NANTES                   0807909-16.2020.8.12.0110           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO GRANDE                                    Yes              No               No
MAX PEREIRA BORGES                           1001423-47.2016.5.02.0030           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                     Yes              Yes              No

MAX WEBER MIRANDA DE FREITAS                 0600962-56.2020.8.01.0070           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO BRANCO                                      Yes              No               No

MAXIMILIANO ARAUJO PEDATELLA                 5529396-51.2019.8.09.0012           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF APARECIDA DE GOIÂNIA                            Yes              No               No

MAXIMILLER AUGUSTO DA SILVA VIEIRA           1007914-97.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MAXIMO OLIVEIRA DOS SANTOS                   0007507-96.2020.8.05.0001           RESERVATION                     CIVIL COURT OF SALVADOR                                        Yes              Yes              No




                                                                                                        810 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 931 of 1306
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                              SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                          Status of Case   Status of Case   Status of Case
                                                                                                                                                                            (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                              CIVIL LITIGATION - TICKET /
MAXIMO OLIVEIRA DOS SANTOS               0007507-96.2020.8.05.0001            RESERVATION                         CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                              CIVIL LITIGATION - IMPROPER
MAXIMUM TURISMO LTDA                     0523547-70.2000.8.06.0001            COLLECTION                          CIVIL COURT OF FORTALEZA                                     Yes              No               No
MAXSUEL NOVAIS OLIVEIRA                  5000303-77.2018.8.08.0040            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF PINHEIROS                                          Yes              No               No
                                                                              CIVIL LITIGATION - FLIGHT
MAXSUELL MENDES GONCALVES                5001738-98.2019.8.13.0400            CANCELLATION                        CIVIL COURT OF MARIANA                                       Yes              No               No
                                                                              CIVIL LITIGATION - TICKET /
MAXWELL DA SILVA OLIVEIRA                5011470-12.2019.8.24.0008            RESERVATION                         CIVIL COURT OF BLUMENAU                                      Yes              No               No
MAXWELL FRANCO BATISTA                   0001294-41.2018.5.10.0006            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MAXWELL FRANCO BATISTA                   0000769-25.2019.5.10.0006            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MAXWELL LUCENA FURTADO                   0700713-23.2020.8.02.0091            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MACEIÓ                                        Yes              No               No
MAXWELL MARTINS GADELHA                  5295496-41.2019.8.09.0051            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                              CIVIL LITIGATION - FLIGHT
MAXWELL MEISSNER LAMAS,                  0007273-50.2020.8.16.0182            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No

MAYA NEUMANN ANDRADE SIQUEIRA                0086716-32.2019.8.17.2001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                          Yes              No               No
MAYA OLIVEIRA LIMA LAUFER                    1017135-04.2020.8.26.0100          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO PAULO                                       Yes              No               No

MAYANA CARDOSO                               5002035-83.2020.8.13.0105          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOVERNADOR VALADARES                          Yes              No               No
                                                                                CIVIL LITIGATION - TAM
MAYANA RABELO MOSCOSO                        5003711-02.2020.8.21.0022          FIDELIDADE PROGRAM                CIVIL COURT OF PELOTAS                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MAYANA RODRIGUES GALVAO                      1000336-77.2020.8.26.0198          CANCELLATION                      CIVIL COURT OF FRANCO DA ROCHA                               Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MAYANA RODRIGUES GALVAO                      1000336-77.2020.8.26.0198          CANCELLATION                      CIVIL COURT OF FRANCO DA ROCHA                               Yes              Yes              No
MAYANI FABIA DA SILVA SOUZA                  50.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
MAYANI FABIA DA SILVA SOUZA                  50.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
MAYANNA MORAES DOS SANTOS                    0800002-94.2019.8.18.0162          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MAYARA ALINE DA CUNHA LIMA                   1014067-41.2019.8.26.0016          RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MAYARA ALMEIDA MACEDO                        0636101-90.2019.8.04.0015          CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MAYARA BEATRIZ SANTANA                       1018020-21.2020.8.26.0002          CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MAYARA BRAGA DA SILVA                        1000246-74.2018.5.02.0322          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

MAYARA BRENDA LEITE CANCIO                   0000781-20.2020.8.05.0256          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TEIXEIRA DE FREITAS                           Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MAYARA CABRERA PINEIRO PORTELA               1006754-47.2019.8.26.0010          CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MAYARA CABRERA PINEIRO PORTELA               1006754-47.2019.8.26.0010          CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MAYARA CARDOSO DA SILVA LIMA                 0005210-78.2020.8.16.0044          CANCELLATION                      CIVIL COURT OF APUCARANA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MAYARA CAROLINE TAQUETTO ROCHA               1005109-96.2019.8.26.0297          CANCELLATION                      CIVIL COURT OF JALES                                         Yes              No               No
MAYARA CRISTINA CRUZ REZENDE                 5159319-43.2019.8.13.0024          CIVIL LITIGATION - SERVICE        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MAYARA DOS SANTOS MODOLON                    5000492-90.2020.8.24.0282          CANCELLATION                      CIVIL COURT OF JAGUARUNA                                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MAYARA DOS SANTOS MODOLON                    5000492-90.2020.8.24.0282          CANCELLATION                      CIVIL COURT OF JAGUARUNA                                     Yes              Yes              No



                                                                                                        811 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 932 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

MAYARA ESCOBAR FRANCO                       0801084-83.2020.8.12.0101          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF DOURADOS                                       Yes              No               No
MAYARA FERNANDA BELFORT SOARES DA                                              CIVIL LITIGATION - FLIGHT
SILVA                                       1002147-55.2019.8.26.0506          CANCELLATION                       CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MAYARA FREIRE DINIZ DE SOUZA                0855833-12.2019.8.14.0301          RESERVATION                        CIVIL COURT OF BELÉM                                          Yes              No               No
MAYARA MELO MUNIZ                           21.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MAYARA OLIVEIRA DO SANTOS                   1013857-84.2019.8.26.0405          CANCELLATION                       CIVIL COURT OF OSASCO                                         Yes              No               No
MAYARA OLIVEIRA PINTO                       33.001.035.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
MAYARA OLIVEIRA PINTO                       33.001.035.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
MAYARA PETRY DA SILVA                       0714998-59.2020.8.07.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MAYARA SAMYA ANDRADE E SILVA                0800241-38.2020.8.18.0009          CANCELLATION                       CIVIL COURT OF TERESINA                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MAYARA SAMYA ANDRADE E SILVA                0800241-38.2020.8.18.0009          CANCELLATION                       CIVIL COURT OF TERESINA                                       Yes              Yes              No
MAYARA SANTOS DAMBROS                       1033049-48.2019.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No

MAYARA TRABULSI BURGO                       1028350-98.2019.8.26.0071          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BAURU                                             Yes              Yes              No

MAYARA TRABULSI BURGO                       1028350-98.2019.8.26.0071          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BAURU                                          Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MAYARA VIEIRA KEGLER                        0019121-84.2019.8.27.2729          CHANGE                             CIVIL COURT OF PALMAS                                         Yes              No               No
MAYARA VIJAGRAN NISSOLA                     9000471-35.2019.8.21.0033          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO LEOPOLDO                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MAYCO MERKLE DOFF-SOTTA                     0028837-80.2019.8.16.0001          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
MAYCON DA SILVA BARROCO                     0700183-87.2020.8.02.0036          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO JOSÉ DA TAPERA                             Yes              No               No

MAYCON DOUGLAS PERDOME ROCHA                1005844-10.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MAYCON JUNIOR HEIDMANN                      0008851-25.2008.8.11.0015          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SINOP                                          Yes              No               No
MAYCON RILLIAM SOUSA ALENCAR                0016642-55.2014.5.16.0012          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE IMPERATRIZ - MA                          Yes              Yes              No
                                                                               CIVIL LITIGATION - GENERAL
MAYCON STHAEL ALVES GONTIJO                 0060031-70.2020.8.05.0001          LITIGATION - CIVIL                 CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
MAYCON STHAEL ALVES GONTIJO                 0566213-83.2018.8.05.0001          LITIGATION - CIVIL                 CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - TAM
MAYCON STHAEL ALVES GONTIJO                 0577427-71.2018.8.05.0001          FIDELIDADE PROGRAM                 CIVIL COURT OF SALVADOR                                       Yes              No               No

MAYCON WILLIAM RESENDE ROTHEIA              5059897-32.2018.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MAYERLING JABUR CARNEIRO DA CUNHA           0823495-30.2019.8.12.0110          RESERVATION                        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
MAYK DWYLLIO MOURA CARVALHO                 0800915-70.2019.8.18.0164          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF TERESINA                                       Yes              No               No
MAYKE DE ANDRADE LOURO                      1001146-55.2016.5.02.0701          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO - ZONA SUL                       Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MAYKO FELIPE VILARINDO AMARAL               0801073-57.2018.8.14.0040          CANCELLATION                       CIVIL COURT OF PARAUAPEBAS                                    Yes              No               No
MAYKOL LUCHINI DO AMARAL                    0001796-38.2011.5.15.0021          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
MAYKON HENRIQUE DE SOUZA LEITE              0705200-17.2020.8.07.0020          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MAYLINE MENDES HORTENCIO                    7014992-54.2020.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No




                                                                                                       812 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 933 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MAYLLA KAROLYNNE DE OLIVEIRA CAMILO       1005839-42.2019.8.11.0001            CANCELLATION                        CIVIL COURT OF CUIABÁ                                        Yes              No               No
MAYNARA ALVES DE SOUSA ALMEIDA            0702914-91.2020.8.01.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO BRANCO                                    Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MAYNARA SILVEIRA DE ARAUJO                0811837-42.2019.8.12.0002            RESERVATION                         CIVIL COURT OF DOURADOS                                      Yes              No               No

MAYRA AUXILIADORA TEIXEIRA DE JESUS          0001716-71.2020.8.25.0040           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LAGARTO                                         Yes              Yes              No

MAYRA AUXILIADORA TEIXEIRA DE JESUS          0001716-71.2020.8.25.0040           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LAGARTO                                         Yes              Yes              No
MAYRA BEZERRA DE ARAUJO FARIA                0800092-52.2020.8.10.0013           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SÃO LUÍS                                        Yes              Yes              No
MAYRA BEZERRA DE ARAUJO FARIA                0800092-52.2020.8.10.0013           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SÃO LUÍS                                        Yes              Yes              No

MAYRA C IZAAC DE BARROS                      0067862-72.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              No               No

MAYRA CHAIB MOREIRA PINTO                    0801045-66.2019.8.18.0162           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                        Yes              No               No

MAYRA CRISTINA DE SOUZA BRUNO                1072938-09.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

MAYRA DE LIMA SANTANA                        0702003-05.2020.8.07.0004           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                        Yes              No               No

MAYRA GABRIELA DE ALBUQUERQUE BATISTA 0000459-54.2019.5.13.0032                  INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                            Yes              Yes              No

MAYRA KINKER DO NASCIMENTO                   1011750-78.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
MAYRA MEDEIROS DA SILVA                      1000100-16.2016.5.02.0318           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                 Yes              Yes              No

MAYRA MEL DO CARMO SOUSA                     8010567-59.2018.8.05.0243           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SEABRA                                          Yes              No               No
MAYRA RACHEL ASSUNCAO DE
VASCONCELLOS                                 0807444-73.2020.8.15.2001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOÃO PESSOA                                   Yes              Yes              No
MAYRA RACHEL ASSUNCAO DE
VASCONCELLOS                                 0807444-73.2020.8.15.2001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOÃO PESSOA                                   Yes              Yes              No

MAYRENE DIAS DE SOUSA MOREIRA                1017911-27.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                          Yes              No               No
MAYRON MAGNO DIAS NUNES                      1000371-95.2020.5.02.0314           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MAYSA DE BESSA PACHECO SAAD                  5593290-78.2019.8.09.0051           OVERBOOKING                     CIVIL COURT OF GOIÂNIA                                         Yes              No               No

MAYSA MADRUGA HARDMAN CAMPOS LEITE 0800153-06.2020.8.15.0131                     CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAJAZEIRAS                                      Yes              No               No

MAYSA MARIA MATEUS                           7054907-47.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              No               No
MAYTON AUGUSTO CHACON                        0004711-67.2017.8.16.0184           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                      Yes              No               No
MAZENILSON COSTA FERRO                       0001867-89.2017.5.11.0005           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MCOM TECNOLOGIA LTDA                         0018996-03.2019.8.16.0182           CIVIL LITIGATION - CARGO          CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MEIRE CARMEN VIEIRA CARDOSO RODRIGUES 5026067-07.2020.8.13.0024                  CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MEIRE CARMEN VIEIRA CARDOSO RODRIGUES 5026067-07.2020.8.13.0024                  CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MEIRE ELLEN MOREIRA PASSOS                   1003777-05.2019.8.26.0068           CANCELLATION                      CIVIL COURT OF BARUERI                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MEIRE SENA RODRIGUES                         0615599-41.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              No               No



                                                                                                        813 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 934 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - SPECIAL
MEIRE TAVARES GONTIJO                      5007110-74.2019.8.13.0223            PASSENGER                           CIVIL COURT OF DIVINÓPOLIS                                   Yes              No               No
MEIRELAYNE PANTOJA FERNANDES               0000312-87.2020.8.16.0184            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              No               No
MEIRIELY DE CASTRO SCARPATTI               0001104-33.2016.5.17.0013            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE VITÓRIA                                 Yes              Yes              No

MEIRIVONE PEREIRA SANTA DE JESUS             7001951-11.2020.8.22.0004           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF OURO PRETO DO OESTE                            Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MEIRYANI SEGATTO PERUCHI COSTALONGA          5001588-76.2019.8.08.0006           IMPEDIMENT                        CIVIL COURT OF ARACRUZ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MEISSA PIRES VILELA                          0127422-86.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
MEISSA TAVARES KRETZMANN                     5237834-22.2019.8.09.0051           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
MELANI HALPERN                               1037762-63.2019.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No

MELANIA EVANGELISTA TORRES                   3001887-21.2017.8.06.0004           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MELCIADES ALVES BRANDAO                      0800900-04.2019.8.18.0164           CHANGE                          CIVIL COURT OF TERESINA                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MELCIADES ALVES BRANDAO                      0800900-04.2019.8.18.0164           CHANGE                          CIVIL COURT OF TERESINA                                         Yes              Yes              No
                                                                                                                 TRIBUNAL REGIONAL DO TRABALHO DA 10ª REGIÃO -
MELIANA MATTIELLO MARQUES                    0000058-17.2015.5.10.0020           INDIVIDUAL LABOR CLAIM          BRASÍLIA                                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MELINA AMARAL ROMCY                          3001881-46.2019.8.06.0003           RESERVATION                     CIVIL COURT OF FORTALEZA                                        Yes              No               No
MELINA DALL’IGNA                             0020891-40.2018.5.04.0013           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              No               No

MELINA DUARTE LEAL GALANTE                   0011759-90.2020.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                          Yes              Yes              No

MELINA DUARTE LEAL GALANTE                   0011759-90.2020.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                          Yes              Yes              No
MELINA ELIAS PEREIRA                         1000666-51.2017.5.02.0084           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                       Yes              Yes              No

MELINA MARA RODRIGUES BORIN                  1003409-84.2020.8.26.0189           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FERNANDÓPOLIS                                    Yes              No               No
MELINA RUTE CARUSO MURANO                    0002419-32.2015.5.02.0019           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                       Yes              Yes              No
MELISSA ALMEIDA ANDRADE                      032.2013.906.679-2                  CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF FORTALEZA                                        Yes              No               No

MELISSA ARALDI BARREIRO MENEZES              1009923-32.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MELISSA ARRUDA FLEXA LIMA                    3002829-85.2019.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              No               No
MELISSA BERNARDES DELGADO                    5000112-67.2020.8.13.0090           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRUMADINHO                                     Yes              Yes              No
MELISSA BERNARDES DELGADO                    5000112-67.2020.8.13.0090           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRUMADINHO                                     Yes              Yes              No
MELISSA BESERRA SOUSA                        0800186-87.2020.8.18.0009           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MELISSA CAMPOS MIRANDA                       0024842-13.2019.8.08.0347           RESERVATION                       CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MELISSA CORREA ARCARO                        1035327-46.2019.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
MELISSA CRISTINA PALOMARES RUFINO
SEGALLA                                      0000124-53.2015.5.02.0041           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
MELISSA DE CASTRO VILELA CARVALHO DA                                             CIVIL LITIGATION - FLIGHT
SILVEIRA                                     1015569-28.2017.8.26.0196           CANCELLATION                      CIVIL COURT OF FRANCA                                         Yes              No               No
MELISSA EMILIN DA SILVA AQUINO               0838346-13.2019.8.12.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
MELISSA GOMES LOBO                           1002986-36.2019.8.26.0068           LITIGATION - CIVIL                CIVIL COURT OF BARUERI                                        Yes              No               No



                                                                                                         814 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 935 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - GENERAL
MELISSA LEONARDA PINTO                     0041921-90.2019.8.16.0182            LITIGATION - CIVIL                  CIVIL COURT OF CURITIBA                                      Yes              No               No
MELISSA LORETTO RISSATO                    0001474-12.2014.5.02.0009            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
MELISSA MACIEL JERONIMO FURTADO                                                 CIVIL LITIGATION - FLIGHT
ROBERTO                                    0802237-57.2019.8.15.0731            CHANGE                              CIVIL COURT OF CABEDELO                                      Yes              No               No
MELISSA NACAMOTO RECHE                     0012340-15.2020.8.16.0014            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF LONDRINA                                      Yes              No               No

MELISSA PAGGIOLI CARVALHO                    1000758-27.2020.8.26.0368           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MONTE ALTO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - PRE-
MELISSA RODRIGUES SOUZA                      5000476-29.2019.8.24.0135           REGISTRATION                    CIVIL COURT OF NAVEGANTES                                       Yes              No               No
                                                                                 CIVIL LITIGATION - PRE-
MELISSA RODRIGUES SOUZA                      5000476-29.2019.8.24.0135           REGISTRATION                    CIVIL COURT OF NAVEGANTES                                       Yes              No               No

MELISSA STEINER CORREA                       5000986-67.2019.8.24.0159           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ARMAZÉM                                        Yes              No               No
MELISSE FRANCO MOREIRA                       0806061-91.2020.8.12.0110           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
MELLINA CINTRA CAMARGO                       0002106-48.2014.5.02.0038           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MELLINA MARIA COSTA PEREIRA                  5183657-81.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
MELLO AGENCIA DE VIAGENS E TURISMO
LTDA ME                                      0013056-11.2010.8.26.0565           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO CAETANO DO SUL                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MELYSSA MURAD MORAES                         0012109-78.2020.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MELYSSA MURAD MORAES                         0012109-78.2020.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                        Yes              Yes              No
MELYSSA ORTIZ QUINTAIROS JORGE               0043207-38.2019.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - ON-BOARD
MENACHEM MENDEL NIGRI                        1090441-11.2017.8.26.0100           SERVICE                           CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MENDELSON CAMPOS REZENDE                     0222988-52.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No

MERCEDES BARBOSA GARCIA                      1000872-48.2020.8.26.0664           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VOTUPORANGA                                      Yes              Yes              No

MERCEDES BARBOSA GARCIA                      1000872-48.2020.8.26.0664           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VOTUPORANGA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MERCEDES CAVALARI OLIVEIRA                   35.001.006.XX-XXXXXXX               RESERVATION                     CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MERCEDES CAVALARI OLIVEIRA                   35.001.006.XX-XXXXXXX               RESERVATION                     CIVIL COURT OF SÃO PAULO                                        Yes              No               No

MERCEDES ROSARIO SILVA                       1006041-62.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

MERCEDES ROSARIO SILVA                       1006041-62.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
MERCIA DO NASCIMENTO VALENCA                 0000849-69.2016.5.06.0017           INDIVIDUAL LABOR CLAIM          JUSTIÇA DO TRABALHO/PE                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MERCIA MARIA SANTOS DE CARVALHO              5053877-54.2020.8.13.0024           CANCELLATION                    CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No

MERCIA SANTOS ANDRADE                        0035197-91.2019.8.05.0080           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FEIRA DE SANTANA                                 Yes              No               No

MERIANY GASPARINO FARDIN FERNANDES           5000050-75.2019.8.08.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF AFONSO CLÁUDIO                                   Yes              No               No
MERIELE AZEVEDO LOMES SILVA                  1001631-29.2014.5.02.0312           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                  Yes              Yes              No
MERIELEM DOS SANTOS                          0001927-93.2014.5.02.0045           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                       Yes              Yes              No



                                                                                                         815 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 936 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MERLE MARCIA OLIVEIRA DE CARVALHO          5000518-67.2020.8.13.0194            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CORONEL FABRICIANO                            Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MERY HELEN SPADER                          5000689-23.2019.8.24.0139            RESERVATION                         CIVIL COURT OF PORTO BELO                                    Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MERY LEIA DA SILVA LIMA DE ALMEIDA         1000308-18.2020.8.26.0196            RESERVATION                         CIVIL COURT OF FRANCA                                        Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MERY LEIA DA SILVA LIMA DE ALMEIDA         1000308-18.2020.8.26.0196            RESERVATION                         CIVIL COURT OF FRANCA                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MERYNILZA SANTOS DE OLIVEIRA               0853913-03.2019.8.14.0301            CANCELLATION                        CIVIL COURT OF BELÉM                                         Yes              No               No
MESSIAS ANDERSON MASSANEIRO                5008772-33.2019.8.24.0008            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF BLUMENAU                                           Yes              No               No
MESSIAS DE SOUSA DUARTE                    1000044-53.2020.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MESSIAS PEREIRA DA CRUZ                    0000209-67.2013.5.02.0313            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

MESSIAS SOARES DE CARVALHO                   0802566-39.2020.8.12.0110           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO GRANDE                                     Yes              Yes              No

MESSIAS SOARES DE CARVALHO                   0802566-39.2020.8.12.0110           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPO GRANDE                                   Yes              Yes              No
MEYLIN GAUNTLETT RIBEIRO                     0010153-15.2018.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
MF INTELIGENCIA ESTATISTICA                  0706962-62.2019.8.07.0001           CIVIL LITIGATION - CARGO          CIVIL COURT OF BRASÍLIA                                       Yes              No               No
MF VIAGENS E TURISMO EIRELI                  1019209-34.2020.8.26.0002           CIVIL LITIGATION - FRANCHISE      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MH DOS SANTOS MATOS                          0006618-65.2012.8.10.0040           CANCELLATION                      CIVIL COURT OF IMPERATRIZ                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MICAEL LIMA ARAUJO FROTA                     7055903-45.2019.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MICAEL MARCHI                                9000711-32.2020.8.21.0019           CANCELLATION                      CIVIL COURT OF NOVO HAMBURGO                                  Yes              No               No
MICAEL MOREIRA SANTOS                        0005175-66.2019.8.27.2722           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GURUPI                                         Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MICAEL PIRES                                 5027536-74.2019.8.24.0038           IMPEDIMENT                        CIVIL COURT OF JOINVILLE                                      Yes              No               No
MICAELA DO PRADO MORGADO PEREIRA             0002730-51.2019.8.16.0113           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MARIALVA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
MICAELA PORTO FILCHTINER LINKE               9001123-17.2020.8.21.0001           COMFORT                           CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
MICELLY FERREIRA KEMPF                       0101539-31.2017.5.01.0011           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
MICHAEL CASTRO MOURA                         1001083-27.2016.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
MICHAEL DE OLIVEIRA                          0000590-80.2015.5.12.0037           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE FLORIANÓPOLIS                            Yes              Yes              No
MICHAEL DE OLIVEIRA SOUSA                    0000148-16.2019.5.09.0892           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MICHAEL HENRIQUE NEVES DE SOUZA              1068366-10.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MICHAEL JUNIOR TEIXEIRA                      1001542-03.2019.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MICHAEL LOPES DÁVILA                         0112963-59.2018.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
MICHAEL LUIS DANTAS                          0000777-35.2018.5.17.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MICHAEL LUIZ GARCIA                          1000304-62.2020.8.26.0072           CANCELLATION                      CIVIL COURT OF BEBEDOURO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MICHAEL RIOS LOPES                           0028840-95.2019.8.05.0080           RESERVATION                       CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MICHAEL ROBERTH AMENT DAMASCENO              0026686-16.2020.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MICHAEL THALES ALVES DA SILVA                5017504-24.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No




                                                                                                         816 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 937 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MICHAEL THALES ALVES DA SILVA             5017504-24.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No

MICHEL ANDERSON AZEVEDO ACHITTI              1002305-58.2017.8.11.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VÁRZEA GRANDE                                 Yes              No               No
MICHEL BRITZ GUIMARAES                       0003727-96.2019.8.19.0033           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MIGUEL PEREIRA                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MICHEL BRUNO SABOIA CRUZ                     0611171-16.2020.8.04.0001           RESERVATION                       CIVIL COURT OF MANAUS                                        Yes              No               No
MICHEL CAVALLARI DA SILVA                    1002487-97.2013.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
MICHEL CORDEIRO CARNEIRO                     0802040-31.2019.8.10.0153           CIVIL LITIGATION - SERVICE        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MICHEL CRISTIAN PALADINI                     1001973-93.2020.8.26.0576           RESERVATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MICHEL DE ARAUJO RIBEIRO                     1031185-27.2019.8.26.0405           CHANGE                            CIVIL COURT OF OSASCO                                        Yes              No               No
MICHEL DE SOUZA                              1000571-21.2014.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
MICHEL DOS SANTOS                            0001618-19.2017.5.09.0095           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MICHEL EMERSON DO NASCIMENTO                 9021938-22.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
MICHEL FERREIRA DA SILVA                     0011402-84.2019.5.15.0094           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MICHEL HENRIQUE                              1001524-76.2014.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MICHEL JOSEF JAGER                           0056698-23.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MICHEL JOSEF JAGER                           0056698-23.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
MICHEL KAPASI                                1000753-56.2020.8.26.0642           CIVIL LITIGATION - SERVICE        CIVIL COURT OF UBATUBA                                       Yes              No               No
MICHEL LEITE PEREIRA DA SILVA                0003425-64.2019.8.16.0158           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO MATEUS DO SUL                             Yes              No               No
MICHEL LOPES CARVALHANA                      1000954-44.2015.5.02.0706           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
MICHEL MALVERDI DOS SANTOS SILVA             0011825-70.2020.8.08.0347           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA                                       Yes              Yes              No

MICHEL MALVERDI DOS SANTOS SILVA             0011826-55.2020.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                         Yes              Yes              No
MICHEL MALVERDI DOS SANTOS SILVA             0011825-70.2020.8.08.0347           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF VITÓRIA                                         Yes              Yes              No

MICHEL MALVERDI DOS SANTOS SILVA             0011826-55.2020.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                         Yes              Yes              No
MICHEL MARCONI HAKIME DE ANDRADE
RAMOS                                        1023588-73.2019.8.26.0577           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                           Yes              No               No

MICHEL MARQUES BORGES                        1000749-96.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MICHEL MARTINS DOS SANTOS                    0001119-30.2017.5.11.0014           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MICHEL RODRIGO CECCATO                       9000976-18.2018.8.21.0144           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CARLOS BARBOSA                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MICHEL RODRIGO PENTEADO                      0000253-70.2020.8.16.0129           CANCELLATION                      CIVIL COURT OF PARANAGUÁ                                     Yes              No               No
MICHEL SILVA NERIS                           0006060-67.2019.8.06.0167           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF SOBRAL                                        Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MICHEL SPERDUTO GOMES                        0005827-24.2020.8.19.0054           IMPEDIMENT                        CIVIL COURT OF SÃO JOÃO DE MERITI                            Yes              No               No
MICHEL VELOZO DA SILVA                       1000065-14.2020.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - ON-BOARD
MICHEL WOJDYSLAWSKI NIGRI                    1093825-11.2019.8.26.0100           SERVICE                           CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MICHELA BRIGIDA DE OLIVEIRA LANDIM           0809302-62.2019.8.14.0301           CANCELLATION                      CIVIL COURT OF BELÉM                                         Yes              No               No
MICHELE ANA ASSMANN DOPKE                    9000763-07.2020.8.21.0026           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTA CRUZ DO SUL                             Yes              Yes              No
MICHELE ANA ASSMANN DOPKE                    9000762-22.2020.8.21.0026           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTA CRUZ DO SUL                             Yes              Yes              No
MICHELE ANA ASSMANN DOPKE                    9000763-07.2020.8.21.0026           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTA CRUZ DO SUL                             Yes              Yes              No



                                                                                                        817 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 938 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MICHELE ANA ASSMANN DOPKE                 9000762-22.2020.8.21.0026            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SANTA CRUZ DO SUL                             Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MICHELE ANDRESSA BENITES DA SILVA         1009519-95.2020.8.11.0002            CHANGE                              CIVIL COURT OF VÁRZEA GRANDE                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MICHELE ASSIS SANDER                      0014103-57.2017.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MICHELE BIFFI NASCIMENTO DUARTE           1068964-58.2019.8.26.0100            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MICHELE CALDAS DA SILVA                   0001177-71.2011.5.04.0003            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PORTO ALEGRE                            No               Yes              Yes
                                                                               CIVIL LITIGATION - FLIGHT
MICHELE CONTE                             1052976-24.2019.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
MICHELE CRISTINA MAGNANI                  0003012-40.2012.5.02.0060            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              No               No
MICHELE DE ALMEIDA                        0021182-64.2018.5.04.0005            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MICHELE DE OLIVEIRA FERREIRA              0000134-31.2016.5.11.0003            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - AM                                       Yes              Yes              No

MICHELE DIAS ALVES SIQUEIRA                  0000574-14.2019.8.19.0079           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PETRÓPOLIS                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MICHELE DO VALLE GONCALVES                   42.001.001.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF RIO VERDE                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MICHELE GOMES DOS SANTOS                     0056150-85.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MICHELE GOMES DOS SANTOS                     0056150-85.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No

MICHELE GUIMARAES DOS SANTOS SAVEDRA 0021235-30.2018.5.04.0010                   INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

MICHELE MARIA APARECIDA CONSTANTINO          1000536-58.2019.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MICHELE MARIA MARTINS VASCONCELOS            3000554-59.2019.8.06.0167           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SOBRAL                                        Yes              No               No
MICHELE PINTO DA COSTA                       0020563-97.2015.5.04.0019           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MICHELE ROBERTA RIBEIRO VICARI               0006295-08.2019.8.16.0021           CANCELLATION                      CIVIL COURT OF CASCAVEL                                      Yes              No               No
MICHELE ROBERTO PIERINI                      1000464-37.2015.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MICHELE RODRIGUES QUEIROZ                    1000270-71.2020.8.26.0142           CANCELLATION                      CIVIL COURT OF COLINA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MICHELE SILVA DE OLIVEIRA                    0632292-92.2019.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MICHELE SIQUEIRA                             5730640-46.2019.8.09.0007           RESERVATION                       CIVIL COURT OF ANÁPOLIS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MICHELE STREY FREDERICO                      7016860-67.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
MICHELE TISSOT PINHEIRO                      9001050-07.2018.8.21.0101           COMFORT                           CIVIL COURT OF GRAMADO                                       Yes              No               No
MICHELE VIDAL RIBEIRO                        0012338-88.2015.5.15.0114           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CAMPINAS                                Yes              Yes              No
MICHELI ANDREA DA SILVA VIEIRA               1001468-23.2017.5.02.0707           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
MICHELI DA SILVA OLIVEIRA                    0001038-83.2010.5.02.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
MICHELI DE FRANCESQUI                        1001898-12.2016.5.02.0706           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MICHELI KRAY GIOVANELLA                      42.013.0001.XX-XXXXXXX              RESERVATION                       CIVIL COURT OF JARAGUÁ DO SUL                                Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
MICHELI MIRANDA TORREJAIS                    0010893-14.2019.8.16.0018           LITIGATION - CIVIL                CIVIL COURT OF MARINGÁ                                       Yes              No               No
MICHELINE MATTEDI TOMAZI                     0011729-55.2020.8.08.0347           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA                                       Yes              Yes              No
MICHELINE MATTEDI TOMAZI                     0011729-55.2020.8.08.0347           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA                                       Yes              Yes              No



                                                                                                        818 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 939 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MICHELLA RODRIGUES PIRES BANDEIRA         5174629-82.2020.8.09.0051            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF GOIÂNIA                                       Yes              No               No

MICHELLE ALMEIDA ESTEVAM DE CARVALHO         0000606-36.2019.5.10.0009           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MICHELLE ARAUJO CABRAL                       5182098-89.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
MICHELLE BOTAN                               0001225-23.2016.5.09.0130           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                    Yes              Yes              No
MICHELLE BRAZ DOMINGUES                      0001277-56.2016.5.14.0008           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO VELHO                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MICHELLE CARDOSO DE OLIVEIRA                 0004294-89.2020.8.19.0002           OVERBOOKING                       CIVIL COURT OF NITERÓI                                       Yes              No               No
MICHELLE CONCEICAO LIMA                      1001746-73.2016.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
MICHELLE CRISTINA LEMOS DIAS FERREIRA        1000366-82.2020.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

MICHELLE CRISTINA OLIVEIRA                   5204407-07.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MICHELLE DE MEDEIROS SILVA MAGALHAES         0178050-69.2019.8.05.0001           RESERVATION                     CIVIL COURT OF SALVADOR                                        Yes              No               No

MICHELLE DE OLIVEIRA AYRES                   1005860-61.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
MICHELLE DE OLIVEIRA SANTOS                  1000988-35.2019.5.02.0720           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MICHELLE DOURADO TEIXEIRA                    5000363-53.2020.8.21.2001           CANCELLATION                    CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No

MICHELLE EDUARDA FERREIRA RODRIGUES          1007759-94.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

MICHELLE EGIDIO DA COSTA MATSUNAGA           0705918-26.2020.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                        Yes              No               No

MICHELLE EGIDIO DA COSTA MATSUNAGA           0705918-26.2020.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BRASÍLIA                                      Yes              No               No
MICHELLE FRANCA                              1000868-40.2015.5.02.0717           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
MICHELLE MARSOLLA DIMARZIO                   1048310-08.2019.8.26.0114           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPINAS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
MICHELLE MARTINS MOURA                       0706291-57.2020.8.07.0016           LITIGATION - CIVIL                CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MICHELLE MONTEIRO MENDES                     5163944-23.2019.8.13.0024           RESERVATION                       CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

MICHELLE NADALIN                             0001391-63.2020.8.16.0035           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MICHELLE NOMINATO SALES                      5002662-23.2019.8.08.0021           CANCELLATION                    CIVIL COURT OF GUARAPARI                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MICHELLE PEREIRA MACHADO                     1005721-03.2020.8.26.0005           OVERBOOKING                     CIVIL COURT OF SÃO PAULO                                       Yes              No               No

MICHELLE PINHEIRO DE OLIVEIRA                0811017-22.2020.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                     Yes              No               No

MICHELLE RODIGUERO                           0815497-81.2018.8.12.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MICHELLE RODRIGUES DOS SANTOS                0135980-37.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MICHELLE SILVA SANTOS GULIN                  0012769-89.2018.8.16.0001           CHANGE                            CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MICHELLE SIMONE SCHIAVINI LUZ                5313901-09.2018.8.09.0101           CANCELLATION                      CIVIL COURT OF LUZIÂNIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MICHELLE UBAGAI MACHADO                      0702393-36.2020.8.07.0016           OVERBOOKING                       CIVIL COURT OF BRASÍLIA                                      Yes              No               No




                                                                                                        819 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 940 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MICHELLE VIRGINIA DE LAZZARI              1055597-67.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

MICHELLE ZAIDAN RIBEIRO ALVES                0002563-19.2020.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MICHELLI CHAVES BOTTECCHIA                   0010198-74.2016.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM REGIONAL DA 15ª REGIÃO                                 Yes              Yes              No
MICHELLI GIACOMOSSI                          0301743-10.2018.8.24.0062           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO JOÃO BATISTA                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MICHELLI SANTANA MADDALENA VILLELA           0030330-03.2018.8.19.0209           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MICHELLY MEDEIROS DE ASSIS LUCENA            23.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
MICHIO TAKAHASHI                             0643713-87.2020.8.04.0001           COLLECTION                        CIVIL COURT OF MANAUS                                        Yes              No               No
MICRO CERVEJARIA ARTESANAL ALL GRAIN
LTDA                                         3002978-81.2019.8.06.0003           CIVIL LITIGATION - CARGO          CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MIDSOM ROGERIO DE PAULA                      0011684-58.2020.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MIECIO CABRAL DE VASCONCELOS                 0804352-61.2020.8.20.5004           CANCELLATION                      CIVIL COURT OF NATAL                                         Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
MIGUEL ABRAHAO ELIAS FILHO                   0000723-73.2020.8.26.0016           COLLECTION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MIGUEL ABRAO BRUZON                          0801304-39.2020.8.12.0018           CANCELLATION                      CIVIL COURT OF PARANAÍBA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
MIGUEL ANGEL CLAROS PAZ JUNIOR               1016325-86.2019.8.11.0001           COMFORT                           CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MIGUEL ANTONIO DE OLIVEIRA                   5254743-42.2019.8.09.0051           RESERVATION                       CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MIGUEL ARAUJO FROTA NETO                     7049868-69.2019.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MIGUEL ARCANJO ALVES FERREIRA                7013775-73.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No
MIGUEL ARCANJO PEIXOTO                       0098600-31.2007.5.02.0034           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MIGUEL BARBIERI JUNIOR                       1016153-82.2019.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MIGUEL BARBIERI JUNIOR                       1016153-82.2019.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No

MIGUEL CANHIZARES DIAS FILHO                 1004080-03.2018.8.26.0408           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF OURINHOS                                        Yes              No               No

MIGUEL CARLOS DE ALMEIDA NETO                5003955-91.2020.8.09.0012           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF APARECIDA DE GOIÂNIA                            Yes              No               No
MIGUEL CORREA                                0000258-42.2013.5.02.0044           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MIGUEL COSTA DRESCH                          0000335-17.2019.8.21.3001           CHANGE                          CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No

MIGUEL CUNHA JUNIOR                          0627381-45.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                          Yes              Yes              No

MIGUEL CUNHA JUNIOR                          0627381-45.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                          Yes              Yes              No

MIGUEL DE MENEZES VASCONCELOS                5012924-32.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No
MIGUEL DENIR FOGGIATTO                       0000676-37.2016.5.09.0122           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - SPECIAL
MIGUEL ESTANISLAO CASTRO                     0012759-45.2018.8.13.0707           PASSENGER                       CIVIL COURT OF VARGINHA                                        Yes              No               No



                                                                                                        820 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 941 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MIGUEL FRANCISCO DO NASCIMENTO             5017080-84.2019.8.24.0064            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO JOSÉ                                      Yes              No               No
MIGUEL HENRIQUEZ VIEIRA                    0077734-07.2018.8.13.0148            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF LAGOA SANTA                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MIGUEL JORGE NETO                          5092553-98.2020.8.09.0051            CANCELLATION                        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MIGUEL JORGE PAIVA BARATEIRO               1047265-14.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MIGUEL LOPES JUNIOR                        0000265-15.2020.5.08.0014            INDIVIDUAL LABOR CLAIM              CEJUSC                                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MIGUEL LUIZ BARROS BARRETO DE OLIVEIRA 0002497-55.2020.8.19.0042                RESERVATION                         CIVIL COURT OF PETRÓPOLIS                                    Yes              No               No

MIGUEL LUNDGREN DE BARROS                    0000867-16.2020.8.17.8223           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF OLINDA                                         Yes              No               No
MIGUEL MARINHO BEZERRA                       5052058-12.2020.8.09.0051           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MIGUEL MARTINS GOMES                         1000328-72.2020.8.26.0466           CANCELLATION                      CIVIL COURT OF PONTAL                                         Yes              No               No
MIGUEL ROCHA NASSER HISSA                    0046686-74.2015.8.06.0004           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                      Yes              No               No
MIGUEL ROSA OLIVEIRA                         0021548-84.2015.5.04.0013           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No

MIGUEL ROVATTI MASCHIO                       5011788-70.2019.8.21.0010           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAXIAS DO SUL                                    Yes              No               No
MIGUEL SATHLER COUTINHO MOREIRA              0024381-41.2019.8.08.0347           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF VITÓRIA                                          Yes              No               No

MIGUEL SOARES DE MORAES CAVALCANTI           0000792-19.2020.8.17.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              No               No

MIGUEL SOUZA DE AMORIM                       1022855-83.2019.8.11.0041           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MIGUEL XAVIER DE ALMEIDA                     0019121-07.2019.8.19.0046           CHANGE                            CIVIL COURT OF RIO BONITO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MIGUEL ZERATI FILHO                          1052640-20.2019.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
MIKAEL CARVALHO DE SOUZA                     0001479-69.2016.5.12.0014           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE FLORIANÓPOLIS                            Yes              Yes              No

MIKAELLA CINTRA RIBEIRO BORGES               5539697-26.2019.8.09.0087           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ITUMBIARA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MIKAELLA DE BRITO FREIRE ARAUJO              0824934-18.2019.8.18.0140           CANCELLATION                      CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MIKAELLA DE BRITTO FREIRE ARAUJO             0800609-67.2020.8.18.0164           CANCELLATION                      CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MILA BRUGNI PINTO DA SILVA                   0578555-97.2016.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                       Yes              No               No
MILA CABRAL MENDONCA                         0206270-77.2019.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MILAN PUH                                    1002380-06.2020.8.26.0704           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MILAN PUH                                    1002380-06.2020.8.26.0704           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MILANY LUCIA COSTA DA SILVA                  1000767-12.2019.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
MILCE APARECIDA ELOY SILVA                   0801608-53.2020.8.12.0110           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MILEIDE ELIZABETE LOIACO MOSSIN PEREIRA 1007621-25.2019.8.26.0597                CANCELLATION                      CIVIL COURT OF SERTÃOZINHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
MILENA ANDRADE DA SILVA                      0569588-92.2018.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                       Yes              No               No
MILENA APOLONIO DE BARROS RAHBANI                                                CIVIL LITIGATION - TICKET /
MARTINS                                      0801920-20.2019.8.10.0013           RESERVATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
MILENA BATISTA MELO DOS SANTOS               35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                         821 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 942 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

MILENA BERNARDO CORREIA                     0085173-86.2020.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MILENA BRAGA SOARES DA SILVA                1002326-91.2020.8.26.0008          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                         Yes              No               No

MILENA CARNEIRO DE MORAES                   0001285-08.2019.8.19.0212          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF NITERÓI                                        Yes              No               No
MILENA CERQUEIRA BRITTO                     0015197-79.2020.8.05.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MILENA CURY MOURA                           0071036-07.2019.8.17.2001          CHANGE                             CIVIL COURT OF RECIFE                                         Yes              No               No
MILENA DE AZEVEDO NASCIMENTO                1000304-31.2019.5.02.0714          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
MILENA DE CASTRO GOMES                      0000946-16.2018.5.17.0010          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                               CIVIL LITIGATION - SEAT
MILENA DE SOUZA MUNHOZ                      3000339-90.2020.8.06.0024          COMFORT                            CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MILENA DELATORRE NUNES                      0000458-04.2020.8.26.0491          CANCELLATION                       CIVIL COURT OF RANCHARIA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MILENA GROSSI CONTE                         0009082-31.2019.8.16.0014          CANCELLATION                       CIVIL COURT OF LONDRINA                                       Yes              No               No
MILENA GUE SANCHES                          0001983-97.2012.5.02.0045          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
MILENA MALTESE ZUFFO                        1115592-08.2019.8.26.0100          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MILENA MIDORI KAGOHARA                      1071947-33.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MILENA MIRANDA DE JESUS                     0034782-20.2020.8.05.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SALVADOR                                       Yes              Yes              No
MILENA MIRANDA DE JESUS                     0034986-64.2020.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              No               No
MILENA MIRANDA DE JESUS                     0034782-20.2020.8.05.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SALVADOR                                       Yes              Yes              No

MILENA NOGUEIRA DA SILVA                    0003655-95.2019.8.16.0194          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                          Yes              No               No
                                                                               CIVIL LITIGATION - SEAT
MILENA PELLIZZONI GADELHA                   0010195-34.2018.8.11.0001          COMFORT                         CIVIL COURT OF CUIABÁ                                            Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MILENA PEREIRA CRUZ                         1001455-92.2020.8.26.0224          CANCELLATION                    CIVIL COURT OF GUARULHOS                                         Yes              No               No

MILENA QUADROS SAMPAIO ANDRADE              0029966-92.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              Yes              No

MILENA QUADROS SAMPAIO ANDRADE              0029966-92.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              Yes              No

MILENA REZENDE WINTERSCHEIDT                0001030-62.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                            Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MILENA SANTANA SOLER                        1015972-16.2020.8.26.0576          CHANGE                          CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                             Yes              No               No

MILENA SIQUEIRA ARRUDA                      1053179-59.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
MILENA SOUSA MARTINS                        0707322-55.2019.8.07.0014          RESERVATION                     CIVIL COURT OF BRASÍLIA                                          Yes              No               No

MILENE CAMARA PINTO                         0865240-42.2019.8.14.0301          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELÉM                                          Yes              No               No
MILENE DA COSTA SARKIS                      0638255-81.2019.8.04.0015          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MILENE LACERDA                              5006045-31.2020.8.24.0020          CANCELLATION                       CIVIL COURT OF CRICIÚMA                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MILENE LACERDA                              5006045-31.2020.8.24.0020          CANCELLATION                       CIVIL COURT OF CRICIÚMA                                       Yes              Yes              No
MILENNA SILVA CORREIA                       0000300-98.2019.5.13.0004          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA                                             Yes              Yes              No



                                                                                                       822 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 943 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MILENO CASTRO TONISSI                     1000810-75.2020.8.26.0189            CANCELLATION                        CIVIL COURT OF FERNANDÓPOLIS                                 Yes              No               No

MILER VAGNER TEIXEIRA                        5003712-31.2019.8.13.0317           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ITABIRA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MILIZA FRANCIS CURY MOURA                    0039691-47.2019.8.17.8201           CHANGE                          CIVIL COURT OF RECIFE                                          Yes              No               No
MILKA RODRIGUES MARTINS                      0021111-58.2015.5.04.0008           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE PORTO ALEGRE                              Yes              Yes              No
MILLA CHRISTIE MARTINS VASCONCELOS
PINHEIRO                                     3000555-44.2019.8.06.0167           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SOBRAL                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MILLENA STEYCE MARTINS MACHADO               5000127-78.2018.8.13.0713           CANCELLATION                      CIVIL COURT OF VIÇOSA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MILLYENE GABRIELLE AROUCHA                   0000355-05.2017.8.10.0052           IMPEDIMENT                        CIVIL COURT OF PINHEIRO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
MILSON ALVES DA SILVA                        7015553-78.2020.8.22.0001           COLLECTION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
MILSON APARECIDO FERREIRA                    1000045-75.2019.5.02.0701           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
MILSON APARECIDO FERREIRA                    0001565-57.2015.5.02.0045           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
MILTO MORAIS DOS SANTOS                      0305051-34.2015.8.24.0038           IMPEDIMENT                        CIVIL COURT OF JOINVILLE                                     Yes              No               No

MILTON ALEXANDRE FERREIRA ARANHA             1004933-95.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

MILTON ALEXANDRE FERREIRA ARANHA             1004933-95.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MILTON ALVES                                 0801855-12.2016.8.14.0953           CHANGE                            CIVIL COURT OF ANANINDEUA                                    Yes              No               No
MILTON ANGELO CAMARA CABRAL                  0001068-13.2012.5.01.0001           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MILTON AQUINO DA NOBREGA                     0003162-92.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MILTON AQUINO DA NOBREGA                     0003162-92.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MILTON BERNARDES PIGNATARO                   0002285-61.2019.8.21.3001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
MILTON CARLOS BRIZARD                        0000359-69.2013.5.14.0004           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO VELHO                             No               Yes              Yes
MILTON CESAR DOS SANTOS ARAUJO               0001815-84.2012.5.10.0009           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE BRASÍLIA                                No               Yes              Yes
MILTON GOMES DE SOUZA                        0000830-50.2019.5.10.0016           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
MILTON GOMES DE SOUZA                        0000223-37.2019.5.10.0016           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MILTON MARTIM HOFFMANN                       1008564-50.2020.8.26.0001           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MILTON OLIVEIRA DE MELO JUNIOR               0000004-78.2020.5.10.0019           INDIVIDUAL LABOR CLAIM            CEJUSC                                                       Yes              No               No
MILTON OLIVEIRA DE MELO JUNIOR               0000006-48.2020.5.10.0019           INDIVIDUAL LABOR CLAIM            CEJUSC                                                       Yes              No               No
MILTON OLIVEIRA DE MELO JUNIOR               0000005-63.2020.5.10.0019           INDIVIDUAL LABOR CLAIM            CEJUSC                                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MILTON OREL                                  1116587-55.2018.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MILTON PEREIRA DE OLVIERA                    0001305-78.2020.8.26.0564           RESERVATION                       CIVIL COURT OF SÃO BERNARDO DO CAMPO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MILTON RIBEIRO DE MORAES JUNIOR              0008409-66.2019.8.08.0012           CHANGE                            CIVIL COURT OF CARIACICA                                     Yes              No               No
MILTON TIMOTEO COELHO                        0226800-96.2008.5.02.0074           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MILTON VIEIRA DO NASCIMENTO                  7055955-41.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No



                                                                                                        823 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 944 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

MINERVINO SANTOS DE QUEIROZ                 0009691-30.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                            Yes              No               No
                                                                                                               DELEGACIA
                                       AUTO DE INFRAÇÃO                                                        REGIONAL DO
                                       / NOTIFICAÇÃO                                                           TRABALHO DE
                                       FISCAL                                  TAX - ADMINISTRATIVE            SÃO PAULO
MINISTÉRIO DO TRABALHO E EMPREGO - MTE 46473.003141/2003-70                    PROCEEDING                      (SP)                                                             Yes              Yes              No
MINISTERIO PUBCICO DO TRABALHO -
PROCURADORIA REGIONAL DO TRABALHO DA                                           LABOR PUBLIC PROSECUTION
21ª REGIAO                             0146100-88.2012.5.21.0002               CLAIM                              FÓRUM TRABALHISTA DE NATAL - RN                               Yes              Yes              No
                                                                               LABOR PUBLIC PROSECUTION
MINISTERIO PUBLICO DO TRABALHO              0001734-78.2014.5.02.0045          CLAIM                              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                               LABOR PUBLIC PROSECUTION
MINISTERIO PUBLICO DO TRABALHO              0000792-76.2015.5.06.0020          CLAIM                              FÓRUM TRABALHISTA DE RECIFE                                   Yes              No               No
                                                                               LABOR PUBLIC PROSECUTION
MINISTERIO PUBLICO DO TRABALHO              0010949-58.2016.5.15.0106          CLAIM                              FÓRUM REGIONAL DA 15ª REGIÃO                                  Yes              No               No
                                                                               LABOR PUBLIC PROSECUTION
MINISTERIO PUBLICO DO TRABALHO              1001531-73.2016.5.02.0710          CLAIM                              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                               LABOR PUBLIC PROSECUTION
MINISTERIO PUBLICO DO TRABALHO              1000972-73.2017.5.02.0713          CLAIM                              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                               LABOR PUBLIC PROSECUTION
MINISTERIO PUBLICO DO TRABALHO              0021231-54.2017.5.04.0001          CLAIM                              FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
                                                                               LABOR PUBLIC PROSECUTION
MINISTERIO PUBLICO DO TRABALHO              0001246-13.2017.5.21.0006          CLAIM                              FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                               LABOR PUBLIC PROSECUTION
MINISTERIO PUBLICO DO TRABALHO              0031300-13.2000.5.01.0006          CLAIM                              MINISTÉRIO PÚBLICO DO TRABALHO                                Yes              No               No
                                                                               LABOR PUBLIC PROSECUTION
MINISTERIO PUBLICO DO TRABALHO              1000158-52.2017.5.02.0716          CLAIM                              FÓRUM DA JUSTIÇA DO TRABALHO - ZONA SUL                       Yes              Yes              No
                                                                               LABOR PUBLIC PROSECUTION
MINISTERIO PUBLICO DO TRABALHO              0000276-86.2018.5.14.0001          CLAIM                              FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                               LABOR PUBLIC PROSECUTION
MINISTERIO PUBLICO DO TRABALHO              0010684-16.2018.5.15.0032          CLAIM                              FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                               LABOR PUBLIC PROSECUTION
MINISTERIO PUBLICO DO TRABALHO              0000623-40.2018.5.05.0561          CLAIM                              FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                               LABOR PUBLIC PROSECUTION
MINISTERIO PUBLICO DO TRABALHO              1000762-57.2019.5.02.0323          CLAIM                              FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                               LABOR PUBLIC PROSECUTION
MINISTERIO PUBLICO DO TRABALHO              0020234-13.2019.5.04.0030          CLAIM                              FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
MINISTERIO PUBLICO DO TRABALHO - 6ª                                            LABOR PUBLIC PROSECUTION
REGIAO                                      0000070-22.2013.5.06.0017          CLAIM                              FÓRUM TRABALHISTA DE RECIFE                                   Yes              Yes              No
MINISTERIO PUBLICO DO TRABALHO - 8ª                                            LABOR PUBLIC PROSECUTION
REGIAO - PARA E AMAPA                       0001164-52.2016.5.08.0014          CLAIM                              FÓRUM TRABALHISTA DE BELÉM                                    Yes              No               No
MINISTERIO PUBLICO DO TRABALHO - 9ª                                            LABOR PUBLIC PROSECUTION
REGIAO                                      0000507-19.2012.5.09.0016          CLAIM                              TRIBUNAL REGIONAL DO TRABALHO DA 9ª REGIÃO                    Yes              Yes              No
MINISTERIO PUBLICO DO TRABALHO 19                                              LABOR PUBLIC PROSECUTION
REGIAO                                      0000811-16.2019.5.19.0009          CLAIM                              FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
MINISTERIO PUBLICO DO TRABALHO DA 2                                            LABOR PUBLIC PROSECUTION
REGIAO                                      1000565-50.2017.5.02.0072          CLAIM                              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
MINISTÉRIO PÚBLICO FEDERAL                  0010960-91.2016.4.01.3200          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MANAUS                                         Yes              No               No
MINISTÉRIO PÚBLICO FEDERAL                  0011391-28.2016.4.01.3200          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MANAUS                                         Yes              No               No



                                                                                                       824 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 945 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
MIOSETE NUNES BARRETO                      0036022-44.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
MIQUEIAS DOS SANTOS                        1017975-17.2020.8.26.0002            IMPEDIMENT                          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - SERVICE
MIRACEU TURISMO LTDA.                      0014003-33.2012.8.18.0140            PROVIDER                            CIVIL COURT OF TERESINA                                      Yes              No               No
MIRCEM MARIA DAMASIO BARCELOS              0020388-26.2017.5.04.0022            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO DE PORTO ALEGRE                          Yes              Yes              No
MIREILLE PASOLD                            0010641-39.2015.5.01.0076            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
MIRELA ANDRADE CAMPOS                      23.001.002.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FORTALEZA                                     Yes              No               No
MIRELA ANDRADE CAMPOS                      23.001.002.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FORTALEZA                                     Yes              No               No
MIRELA LONGANESI DE CAMARGO                0000829-77.2020.8.26.0099            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF BRAGANÇA PAULISTA                                  Yes              No               No
MIRELA MENDONCA DA SILVA                   1014543-21.2019.8.26.0003            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MIRELA TAVARES DAMASCENO LIMA              0722548-80.2019.8.02.0001            CHANGE                              CIVIL COURT OF MACEIÓ                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MIRELE CRISTIANE DE OLIVEIRA PEREIRA       0057355-36.2019.8.19.0021            CANCELLATION                        CIVIL COURT OF DUQUE DE CAXIAS                               Yes              No               No

MIRELE KAUANA SCHWARTZ                       5000908-40.2019.8.24.0073           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TIMBÓ                                          Yes              No               No
MIRELI ALMEIDA PRZYBISZEWSKI                 0001183-08.2015.5.09.0130           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - SPECIAL
MIRELLA ABOUD PEREQUITO PAIVA                0812538-65.2016.8.10.0001           PASSENGER                         CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MIRELLA ANTONIA D AMICO                      5004664-63.2019.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MIRELLA CAROLINA AGUIAR                      5014602-06.2019.8.24.0064           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MIRELLA DESIREE DIAS DE KELLER BRODY         0000209-86.2020.8.17.8224           CANCELLATION                      CIVIL COURT OF GRAVATÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MIRELLA FERREIRA GARAVAGLIA                  0029416-97.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
MIRELLA TEIXEIRA COSTA                       5038943-91.2020.8.13.0024           CIVIL LITIGATION - CARGO          CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MIRELLY DE OLIVEIRA FLORES                   9001154-16.2020.8.21.0008           CHANGE                            CIVIL COURT OF CANOAS                                         Yes              No               No
MIRIA BELIDO SOUZA                           1023125-78.2017.8.11.0041           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CUIABÁ                                         Yes              No               No
MIRIA DAYANE DE SOUZA ALMEIDA                5025045-74.2019.8.13.0079           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CONTAGEM                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MIRIA FARIA DUARTE SOUSA                     5677922-37.2019.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MIRIAM CANDI ESSES                           1017882-85.2019.8.26.0100           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
MIRIAM CLARINDA RODRIGUES DE OLIVEIRA        0004771-51.2019.8.13.0702           COLLECTION                        CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
MIRIAM GLORIA MARTINS FERREIRA               5196978-86.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

MIRIAM LUCIA GARRIDO DA CUNHA ARAUJO 0704087-40.2020.8.07.0016                   CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                         Yes              No               No
MIRIAM PERES DE MORAIS               0000437-55.2019.5.10.0007                   INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              No               No

MIRIAM SUZAN AZEVEDO DE MIRANDA              0668385-62.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                           Yes              No               No
MIRIAN APARECIDA LUCAS RODRIGUES                                                 CIVIL LITIGATION - FLIGHT
CRISPIM                                      0001670-83.2020.8.16.0056           CHANGE                          CIVIL COURT OF CAMBÉ                                            Yes              Yes              No
MIRIAN APARECIDA LUCAS RODRIGUES                                                 CIVIL LITIGATION - FLIGHT
CRISPIM                                      0001670-83.2020.8.16.0056           CHANGE                          CIVIL COURT OF CAMBÉ                                            Yes              Yes              No



                                                                                                         825 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 946 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MIRIAN APARECIDA SALOMAO EASTWOOD
POKES                                      0005174-10.2020.8.16.0182            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MIRIAN BELMONTE DO NASCIMENTO              7000461-12.2020.8.22.0017            CANCELLATION                        CIVIL COURT OF ALTA FLORESTA D'OESTE                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MIRIAN BELMONTE DO NASCIMENTO              7000461-12.2020.8.22.0017            CANCELLATION                        CIVIL COURT OF ALTA FLORESTA D'OESTE                         Yes              Yes              No
MIRIAN CLEUSA SANTOS BRANDT                5000700-28.2020.8.13.0073            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BOCAIÚVA                                      Yes              No               No
MIRIAN COELHO FERREIRA                     0004400-98.2020.8.03.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MACAPÁ                                        Yes              Yes              No
MIRIAN COELHO FERREIRA                     0004400-98.2020.8.03.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MACAPÁ                                        Yes              Yes              No
MIRIAN DA SILVA                            0011112-18.2014.5.01.0035            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MIRIAN DE LOURDES RIBEIRO XAVIER           0843818-59.2018.8.15.2001            RESERVATION                         CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
MIRIAN FIGUEIREDO CONCEICAO                0126830-32.2019.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No
MIRIAN MARIA DA SILVEIRA                   1000453-40.2017.5.02.0312            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

MIRIAN PINHEIRO                              7003622-78.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No

MIRIAN ROSE VICENTE LEITE                    0042854-95.2019.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MIRIAN SALETE ROZA HOLETZ                    0300586-85.2019.8.24.0023           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
MIRIAN SOUZA SILVA                           1000414-32.2020.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MIRIANA ARROYO MONTEIRO GORAYEB              1055863-78.2019.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MIRIANA ARROYO MONTEIRO GORAYEB              1055863-78.2019.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
MIRKO PEZZOLESI                              0000518-56.2020.8.05.0201           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF PORTO SEGURO                                   Yes              Yes              No
MIRKO PEZZOLESI                              0000518-56.2020.8.05.0201           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF PORTO SEGURO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MIRLA BRITO DE VASCONCELOS                   0600099-03.2020.8.01.0070           CANCELLATION                      CIVIL COURT OF RIO BRANCO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MIRLA BRITO DE VASCONCELOS                   0600099-03.2020.8.01.0070           CANCELLATION                      CIVIL COURT OF RIO BRANCO                                     Yes              No               No
MIRLA CRISTINA MARTINHO TEODORO
COELHO                                       1000279-86.2020.8.26.0189           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FERNANDÓPOLIS                                  Yes              No               No
MIRLANE RAQUEL BENTO DE OLIVEIRA
RAMOS                                        0800310-33.2019.8.18.0162           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                         Yes              Yes              No
MIRLANE RAQUEL BENTO DE OLIVEIRA
RAMOS                                        0800310-33.2019.8.18.0162           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                         Yes              Yes              No

MIRNA ARAUJO NAPOLEAO LIMA                   0022474-23.2019.8.18.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MIRNA MARIA DE OLIVEIRA                      0001158-16.2020.8.17.8223           CANCELLATION                      CIVIL COURT OF OLINDA                                         Yes              No               No
MIRTES REJANE MALDANER                       9000061-56.2019.8.21.0136           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF TAPERA                                         Yes              No               No
MIRZA MONTEIRO LIMA RODRIGUES                0756938-90.2019.8.07.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
MIRZA MONTEIRO LIMA RODRIGUES                0756938-90.2019.8.07.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
MIRZILENE ROSA FERREIRA                      0055506-31.2019.8.27.2729           IMPEDIMENT                        CIVIL COURT OF PALMAS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
MIRZILENE ROSA FERREIRA                      0055506-31.2019.8.27.2729           IMPEDIMENT                        CIVIL COURT OF PALMAS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MITCHELL ROZEIRA FIGUEIREDO                  0074416-23.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No



                                                                                                         826 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 947 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MITRE AGROPECUARIA LTDA.                   1003121-83.2018.8.26.0003            CIVIL LITIGATION - CARGO            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MITSUO ANDRE PRATES ARIGA                  35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MITSUO ANDRE PRATES ARIGA                  35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MITSUO ANDRE PRATES ARIGA                  35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MITSUO ANDRE PRATES ARIGA                  35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No

MIZAEL DE JESUS LOBATO SOUSA JUNIOR          0850137-04.2017.8.10.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
MIZAEL MARQUES DE ANDRADE                    1001488-38.2017.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
MOABE SILVERIO LIMA                          5122671-57.2020.8.09.0051           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF GOIÂNIA                                        Yes              No               No
MOACIR ANTONIO MARAFON                       5001115-51.2020.8.24.0090           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
MOACIR COSTA DE OLIVEIRA                     0006715-85.2020.8.16.0018           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MARINGÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
MOACIR COSTALONGA JUNIOR                     5001533-28.2019.8.08.0006           IMPEDIMENT                        CIVIL COURT OF ARACRUZ                                        Yes              No               No
MOACIR DA SILVA DIAS                         0000761-70.2017.5.09.0095           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
MOACIR DA SILVA DIAS                         0001313-69.2016.5.09.0095           INDIVIDUAL LABOR CLAIM            FORUM TRABALHISTA DE FOZ DO IGUACU                            Yes              Yes              No
MOACIR DE OLIVEIRA NETO                      5000981-63.2019.8.13.0446           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF NEPOMUCENO                                     Yes              No               No
MOACIR DIAS DE SOUZA JUNIOR                  3005928-71.2016.8.06.0002           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF FORTALEZA                                      Yes              No               No
MOACIR DOMINGOS CORTESI                      0337200-47.2009.5.12.0016           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE JOINVILLE                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MOACIR GOULART DA SILVEIRA                   0800269-14.2020.8.10.0046           CANCELLATION                      CIVIL COURT OF IMPERATRIZ                                     Yes              No               No

MOACIR LAURO GONCALVES FELSKY JUNIOR         0037740-49.2016.8.16.0021           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CASCAVEL                                       Yes              Yes              No

MOACIR LAURO GONCALVES FELSKY JUNIOR         0037740-49.2016.8.16.0021           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CASCAVEL                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MOACIR MOREIRA DA SILVA JUNIOR               0056027-29.2019.8.17.8201           RESERVATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
MOACIR PEDRO DA SILVA                        1001353-34.2019.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
MOACIR ROBERTO ZAVITOSKI JUNIOR              5000909-92.2020.8.24.0007           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BIGUAÇU                                        Yes              No               No
MOACYR FERREIRA FILHO                        0011309-98.2017.5.03.0006           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
MOACYR LIMONGI MOREIRA FILHO                 35.004.001.XX-XXXXXXX.              CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                            Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MOACYR MARTINS FILHO                         50.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MOACYR MARTINS FILHO                         50.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
MOACYR SAVERNINI JUNIOR                      0000241-86.2018.8.08.0052           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO BANANAL                                    Yes              No               No
MOACYR SOARES MOREIRA                        5624582-81.2019.8.09.0051           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MOEMA DE MELO E CUNHA                        3000582-37.2019.8.06.0002           RESERVATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
MOEMA FONTOURA DE ANDRADE                    0125753-71.2008.8.05.0001           PASSENGER                         CIVIL COURT OF SALVADOR                                       Yes              No               No
MOHJI AZZAM                                  1002102-47.2020.8.26.0011           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MOISA LOREGA LAPA                            1010278-42.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MOISA LOREGA LAPA                            1010278-42.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MOISES ALBERTO DE AGUIAR DE OLIVEIRA         33.001.035.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
MOISES ALBERTO DE AGUIAR DE OLIVEIRA         33.001.035.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
MOISES ALMEIDA SCHMIDT                       0003376-49.2019.8.05.0022           / ADVERTISEMENTS              CIVIL COURT OF BARREIRAS                                          Yes              No               No



                                                                                                         827 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 948 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
MOISES BATISTA DE OLIVEIRA                 0033119-15.2019.8.25.0001            CANCELLATION                        CIVIL COURT OF ARACAJU                                       Yes              No               No

MOISES CONSTANTINO SEVERINO                  0003309-25.2020.8.19.0066           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VOLTA REDONDA                                  Yes              No               No
MOISES CUNHA DE OLIVEIRA                     0000193-56.2020.8.05.0080           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
MOISES DE CARVALHO ALVES                     0246805-58.2019.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MOISES DE SOUZA ABREU                        0716347-74.2019.8.07.0020           RESERVATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
MOISES DOS SANTOS                            1000998-39.2019.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
MOISES FILIPE SCHLENDER                      0020547-21.2016.5.04.0016           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MOISES GALDINO RAMOS                         0002084-26.2020.8.19.0209           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MOISES ISRAEL SILVA DOS SANTOS               0603199-92.2020.8.04.0001           CHANGE                            CIVIL COURT OF MANAUS                                         Yes              No               No
MOISES LIVIO SÁ DA SILVA                     107/2004                            CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTARÉM                                       Yes              No               No
MOISES SILVA DOS SANTOS                      0010581-81.2018.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
MOISES SILVA DOS SANTOS                      0011568-85.2016.5.15.0106           INDIVIDUAL LABOR CLAIM            FÓRUM REGIONAL DA 15ª REGIÃO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
MOISETH NEVES NASCIMENTO                     0811395-75.2020.8.15.2001           IMPEDIMENT                        CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No

MONA CRISTINA DE LIMA                        0840624-51.2019.8.23.0010           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BOA VISTA                                      Yes              No               No
MONAI                                        N/A                                 CIVIL - PASSENGER CLAIM           COURT OF CIVIDALE                                             Yes              No               No
MONALISA DE OLIVEIRA SANTOS                  0021538-24.2016.5.04.0007           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
MONALISA DE OLIVEIRA SANTOS                  0020419-91.2017.5.04.0007           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MONALISA EMILENNE NUNES RIBEIRO              3000909-76.2019.8.06.0003           CHANGE                            CIVIL COURT OF FORTALEZA                                      Yes              No               No
MONALISA NUNES DE ANDRADE                    0701947-74.2019.8.02.0091           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MACEIÓ                                         Yes              Yes              No
MONALISA NUNES DE ANDRADE                    0701947-74.2019.8.02.0091           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MACEIÓ                                         Yes              Yes              No
MONALIZA COSTA DA SILVA                      5033662-94.2019.8.13.0702           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
MONALIZA FITARELLI                           0020343-38.2015.5.04.0007           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
MONALIZA FITARELLI                           0020987-78.2015.5.04.0007           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              No               No
MONALIZA NOVAIS SILVA PEREIRA                                                    CIVIL LITIGATION - FLIGHT
PARANAGUA                                    0046425-09.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
MONALIZA RODRIGUES DE SOUZA MORAIS           0821454-18.2019.8.20.5106           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MOSSORÓ                                        Yes              No               No
MONCOES TURISMO AGENCIA DE VIAGENS
LTDA                                         1033928-98.2019.8.26.0602           CIVIL LITIGATION - TAM TRAVEL     CIVIL COURT OF SOROCABA                                       Yes              No               No
MONICA ALVES VENANCIO                        1002206-34.2017.5.02.0085           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MONICA ANDRADE DA GLORIA                     1015592-58.2019.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
MONICA APARECIDA SCHIAVO                     1002982-79.2019.8.26.0106           LITIGATION - CIVIL                CIVIL COURT OF CAIEIRAS                                       Yes              No               No
MONICA ASCENCAO MARTINS DOS SANTOS
SCHMID                                       1014404-64.2018.8.26.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
MONICA BARBOSA HERZFELD                      0078242-67.2020.8.19.0001           CIVIL LITIGATION - AIRPORTS       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MONICA BARBOSA HERZFELD                      0059150-06.2020.8.19.0001           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MONICA BEZERRA DA COSTA                      3000743-22.2019.8.06.0075           RESERVATION                       CIVIL COURT OF EUSÉBIO                                        Yes              No               No

MONICA BRIGLIA FIGUEIREDO                    0803081-77.2020.8.23.0010           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BOA VISTA                                        Yes              No               No



                                                                                                         828 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 949 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MONICA BURIN ASIMOTO                      1001406-43.2018.5.02.0708            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MONICA CALLEJAS REICHERT                  1022483-60.2019.8.11.0001            CANCELLATION                        CIVIL COURT OF CUIABÁ                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MONICA CALLEJAS REICHERT                  1022483-60.2019.8.11.0001            CANCELLATION                        CIVIL COURT OF CUIABÁ                                        Yes              Yes              No

MONICA CARVALHO TARTAGLIA SOARES             5005636-11.2019.8.13.0145           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JUIZ DE FORA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MONICA CELESTINO GONCALVES                   5073016-36.2020.8.09.0013           CHANGE                          CIVIL COURT OF ARAÇU                                           Yes              No               No

MONICA CRISTIANI BIANCHETTI                  0000460-57.2020.8.16.0036           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                            Yes              Yes              No

MONICA CRISTIANI BIANCHETTI                  0000460-57.2020.8.16.0036           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MONICA CRISTINA BARBOSA PEREIRA              1007351-06.2020.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                       Yes              No               No

MONICA CRISTINA MARTINS PEIXOTO MOURA 0718452-63.2019.8.07.0007                  CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
MONICA DE CARDOSO VIDIGAL             0013639-20.2020.8.08.0347                  CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA                                       Yes              No               No

MONICA DE CASSIA ALVES SENA                  1004902-75.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MONICA DE OLIVEIRA GUIMARAES                 0012086-57.2017.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MONICA DE SOUZA GARCIA                       0033752-57.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MONICA DE SOUZA GARCIA                       0033752-57.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No

MONICA DE SOUZA MELO                         0608357-31.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                          Yes              Yes              No

MONICA DE SOUZA MELO                         0608357-31.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MONICA DOS SANTOS                            0800124-31.2020.8.10.0151           CANCELLATION                      CIVIL COURT OF SANTA INÊS                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MONICA DUFFLES ANDRADE DONATO                0069461-56.2020.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
MONICA DUFFLES ANDRADE DONATO                0069461-56.2020.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MONICA EVELYN BISPO DOS SANTOS               1012013-29.2019.8.26.0008           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MONICA FIGUEIREDO DE MELO                    0014554-10.2017.8.17.2001           OVERBOOKING                       CIVIL COURT OF RECIFE                                        Yes              No               No
MONICA FLECH CERVANTES                       0021288-77.2014.5.04.0001           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MONICA FLORES CARDOSO                        5018286-36.2019.8.24.0064           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ                                      Yes              No               No
MONICA FUSCO                                 1001680-24.2015.5.02.0704           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
MONICA FUSCO                                 1001778-72.2016.5.02.0704           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MONICA GAZONI DE MELLO PADUA RUSSO           1003450-54.2019.8.26.0361           CHANGE                            CIVIL COURT OF MOGI DAS CRUZES                               Yes              No               No
MONICA GISELE JULIO                          0002003-41.2015.5.02.0059           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
MONICA GOMES FERNANDES                       0825121-27.2019.8.20.5004           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF NATAL                                         Yes              No               No

MONICA MACHADO DE CARVALHO SIQUEIRA 0007085-47.2019.8.16.0035                    CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                        Yes              No               No



                                                                                                        829 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 950 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MONICA MACIEL DE OLIVEIRA CHIANCA         0000699-30.2019.5.13.0004            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA                                            Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MONICA MAGNUS DA ROSA                     20200501726                          CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No

MONICA MARIA DA SILVA GIRAO                  5105556-23.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MONICA MATA MACHADO DE CASTRO                5164964-20.2017.8.13.0024           CANCELLATION                    CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MONICA MEDEIROS DE BARROS                    0710050-29.2020.8.07.0016           RESERVATION                     CIVIL COURT OF BRASÍLIA                                        Yes              No               No

MONICA MONTEIRO MAGALHAES MOREIRA            0812936-47.2019.8.12.0002           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF DOURADOS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MONICA NARDEZ DE AQUINO LEAO                 1020561-47.2020.8.11.0001           CANCELLATION                      CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MONICA NARDEZ DE AQUINO LEAO                 1020555-40.2020.8.11.0001           CANCELLATION                      CIVIL COURT OF DIAMANTINO                                    Yes              No               No
MONICA PECANHA DA COSTA BORGES
TOMAZ                                        0010360-09.2015.5.01.0036           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
MONICA PEREIRA DOS SANTOS                    0057400-73.2009.5.05.0492           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE ILHÉUS                                  Yes              Yes              No
MONICA PIMENTA DE NOVAES CASTELO
BRANCO                                       3001134-33.2018.8.06.0003           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FORTALEZA                                     Yes              No               No
MONICA RODRIGUES FIDELES                     35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
MONICA RODRIGUES PRATA                       0631120-18.2019.8.04.0015           COLLECTION                        CIVIL COURT OF MANAUS                                        Yes              No               No
MONICA RODRIGUES XAVIER FRANCO               52.012.002.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF QUIRINÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MONICA ROZALES DE AZEVEDO                    0006011-12.2020.8.19.0205           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MONICA RUMI SHIDO TRAEGER                    0000774-41.2014.5.02.0072           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MONICA SUELY DA SILVA JANUARIO DE LIMA       0001585-81.2020.8.19.0002           CANCELLATION                      CIVIL COURT OF NITERÓI                                       Yes              No               No
MONICA TEIXEIRA DE SOUZA                     0004096-61.2020.8.16.0026           CIVIL LITIGATION - SERVICE        CIVIL COURT OF CAMPO LARGO                                   Yes              No               No
MONICA VALERIA VASCONCELOS SANTOS
ROMEIRO                                      0051466-96.2019.8.25.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ARACAJU                                       Yes              No               No
MONICA VALERIA VASCONCELOS SANTOS
ROMEIRO                                      0051466-96.2019.8.25.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ARACAJU                                       Yes              No               No

MONICA VIVIANA BOBBA                         1002999-05.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MONICA WAJNSZTAJN BRENER                     1021157-11.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MONICELY RODRIGUES SALES                     0702601-33.2020.8.01.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO BRANCO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MONICKA DA SILVA PENITENTE TONINI            1000944-14.2019.8.26.0068           RESERVATION                       CIVIL COURT OF BARUERI                                       Yes              No               No

MONIELE DA SILVA SANTANNA DE CARVALHO 0006361-97.2020.8.19.0205                  CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MONIELLE VIRGINIA COIMBRA MARTINS            5006341-89.2019.8.13.0183           RESERVATION                       CIVIL COURT OF CONSELHEIRO LAFAIETE                          Yes              No               No

MONIK DOS REIS MAIA                          0602129-40.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MONIK SERRAO MENEZES DE ALMEIDA              0001209-47.2020.8.19.0212           CHANGE                          CIVIL COURT OF NITERÓI                                         Yes              No               No




                                                                                                        830 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 951 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MONIKE DAIANE ALVES VITAL                 0801521-22.2019.8.12.0114            CANCELLATION                        CIVIL COURT OF TRÊS LAGOAS                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MONIQUE ALENCAR CAETANO                   51.002.001.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF CAMPO NOVO DO PARECIS                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MONIQUE ANDRADE DE SOUZA                  0606835-66.2020.8.04.0001            CHANGE                              CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MONIQUE ANDRADE DE SOUZA                  0606835-66.2020.8.04.0001            CHANGE                              CIVIL COURT OF MANAUS                                        Yes              No               No
MONIQUE CANDIDA SILVA DE ABREU            0013888-77.2018.8.19.0203            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

MONIQUE DE PAULA TESSILLA MIRAMONTES 1043497-26.2019.8.26.0602                   CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SOROCABA                                      Yes              No               No

MONIQUE FACCIN VILELA                        1001460-24.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                          Yes              Yes              No

MONIQUE FACCIN VILELA                        1001460-24.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MONIQUE FERNANDA ALVES DE LIMA               1021847-40.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MONIQUE GONCALVES VALERIO                    0005009-11.2020.8.19.0042           RESERVATION                       CIVIL COURT OF PETRÓPOLIS                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MONIQUE KAWANAKA DOS SANTOS                  1014883-58.2019.8.26.0554           OVERBOOKING                       CIVIL COURT OF SANTO ANDRÉ                                   Yes              No               No
MONIQUE LEMOS POLITANO                       0010940-41.2015.5.01.0003           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

MONIQUE MOSCA GONCALVES                      0237698-26.2018.8.13.0701           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF UBERABA                                         Yes              No               No

MONIQUE ROCHA DOS SANTOS DE OLIVEIRA         0004412-41.2020.8.19.0204           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MONIQUE RODRIGUES DA SILVEIRA                0006193-83.2020.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
MONIQUE SANTIAGO DE CARVALHO                 0011691-43.2020.8.08.0347           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA                                       Yes              No               No
MONIQUE SILVA DE ASSIS                       1001310-26.2016.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
MONIQUE SOUZA RODRIGUES                      0000601-52.2016.5.20.0005           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE ARACAJÚ                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MONISE DA SILVA CAMPOS                       1010676-29.2020.8.26.0506           CANCELLATION                      CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MONITCHELLE FERREIRA DE SOUSA                0809002-46.2019.8.14.0028           CANCELLATION                      CIVIL COURT OF MARABÁ                                        Yes              No               No
MONIZ JOSE BIELAWSKI RIBEIRO                 0001283-05.2013.5.04.0022           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MONNALISA MORAIS MENDES                      0222179-62.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
MONTEGOMERE ABIENTAR LIMA DA SILVA           0004728-08.2019.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MONYQUE KAIS ARAUJO                          0006777-19.2019.8.16.0194           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
MORAES E PAIVA ORQUIDARIO LTDA               0070274-66.2018.8.13.0342           COLLECTION                        CIVIL COURT OF ITUIUTABA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MORAMI DAS GRACAS ALVES CAPARROZ             1000368-76.2020.8.26.0297           CANCELLATION                      CIVIL COURT OF JALES                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MORAMI DAS GRACAS ALVES CAPARROZ             1000368-76.2020.8.26.0297           CANCELLATION                      CIVIL COURT OF JALES                                         Yes              Yes              No
MORDECHAY BETESH MIZRACHI                    1016458-66.2019.8.26.0016           CIVIL LITIGATION - SERVICE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MORENA DA MATA RIBEIRO                       0001554-19.2015.5.06.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE - PE                             Yes              No               No

MORGANA BESEN                                5000244-23.2020.8.24.0057           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTO AMARO DA IMPERATRIZ                       Yes              No               No



                                                                                                        831 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 952 of 1306
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                              SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                          Status of Case   Status of Case   Status of Case
                                                                                                                                                                            (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                              CIVIL LITIGATION - FLIGHT
MORGANA CATARINA MONTEMEZZO              0000847-83.2019.8.21.1001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                              CIVIL LITIGATION - TICKET /
MORGANA DA MATA SANTOS                   5328707-06.2019.8.09.0007            RESERVATION                         CIVIL COURT OF ANÁPOLIS                                      Yes              No               No
                                                                              CIVIL LITIGATION - FLIGHT
MORGANA DARIO EMERICK                    0003721-25.2019.8.08.0024            CANCELLATION                        CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                              CIVIL LITIGATION - FLIGHT
MORGANA DARIO EMERICK                    0011735-96.2019.8.08.0347            CANCELLATION                        CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                              CIVIL LITIGATION - FLIGHT
MORGANA DE SOUSA MELO CORREA             0806945-46.2018.8.14.0301            OVERBOOKING                         CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                              CIVIL LITIGATION - IMPROPER
MORGANA HENNING CARNIEL                  42.018.001.XX-XXXXXXX                COLLECTION                          CIVIL COURT OF PORTO BELO                                    Yes              No               No
                                                                              CIVIL LITIGATION - IMPROPER
MORGANA HENNING CARNIEL                  42.018.001.XX-XXXXXXX                COLLECTION                          CIVIL COURT OF PORTO BELO                                    Yes              No               No

MORGANA MARIA FERNANDES SOARES               1008901-56.2020.8.11.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                          Yes              Yes              No

MORGANA MARIA FERNANDES SOARES               1008901-56.2020.8.11.0001          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MORGANA PASSOS VAZ NUNES                     0002605-36.2020.8.16.0182          CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MORGANA VASCONCELOS CHEREMETA                1017343-88.2020.8.26.0002          CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
MORGANA ZAMBIASI MARINI                      9001176-92.2019.8.21.0078          RESERVATION                       CIVIL COURT OF VERANÓPOLIS                                   Yes              No               No
MORIA ABELHA PEREIRA LOPES                   0018678-36.2019.8.27.2729          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PALMAS                                        Yes              No               No
MORIS SALLOUM JUNIOR                         0000722-48.2020.8.16.0184          CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CURITIBA                                      Yes              Yes              No
MORIS SALLOUM JUNIOR                         0000722-48.2020.8.16.0184          CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CURITIBA                                      Yes              Yes              No
MORISVAL ALVES DA SILVA                      1001747-24.2017.5.02.0314          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
MORRIS HAKIM                                 1016330-46.2019.8.26.0016          CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - ON-BOARD
MORRIS SHAYO                                 1108369-04.2019.8.26.0100          SERVICE                           CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MOSHE RUBINSTEIN                             1034653-41.2019.8.26.0100          CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MOSHE THALENBERG                             1099653-85.2019.8.26.0100          CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
MOTI MURAD ABADI                             1025974-18.2020.8.26.0100          OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MOUNIR PENA VIEIRA                           0016292-29.2017.5.16.0023          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
MOVIMENTO DEMOCRÁTICO ESTUDANTIL -                                              CIVIL LITIGATION - TRAVEL
MDE                                          0660841-91.2018.8.04.0001          AGENCY                            CIVIL COURT OF MANAUS                                        Yes              No               No
MOYSES TEIXEIRA DA FONSECA                   0021086-85.2015.5.04.0027          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              No               No
MOZANIEL SOUSA NEVES                         0000711-92.2018.5.08.0206          INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO DA 08ª REGIÃO                  Yes              Yes              No
MP/AC                                        06.2018.00000033-7                 CIVIL LITIGATION - BAGGAGE        MP/AC                                                        Yes              No               No
MP/AC                                        06.2018.00000261-3                 CIVIL LITIGATION - BAGGAGE        MP/AC                                                        Yes              No               No
                                                                                CIVIL LITIGATION - DELAY /
MP/AL                                        0700077-35.2020.8.02.0066          CANCELLATION / ASSISTANCE         VARA CÍVEL                                                   Yes              No               No
MP/BA                                        0016491-84.2011.8.05.0001          CIVIL LITIGATION - FIDELITY       20ª VARA DE RELAÇÕES DE CONSUMO                              Yes              No               No
MP/BA                                        0300725-55.2015.8.05.0201          CIVIL LITIGATION - PNAE           1ª VARA CÍVEL                                                Yes              No               No




                                                                                                        832 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 953 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - REBOOKING /
MP/BA                                      0534169-50.2014.8.05.0001            CANCELLATION FEE                    20ª VARA DE RELAÇÕES DE CONSUMO                              Yes              No               No
                                           0023580-02.2014.8.07.0001
MP/DF                                      (IC N.º 08190.248324/13-18)          CIVIL LITIGATION - NO SHOW          23ª VARA CÍVEL                                               Yes              No               No
MP/DF                                      0706276-41.2017.8.07.0001            CIVIL LITIGATION - FIDELITY         6.ª VARA CÍVEL                                               Yes              No               No
MP/MA                                      003/2017                             CIVIL LITIGATION - FREE PASS        MP/PA                                                        Yes              No               No
                                                                                CIVIL LITIGATION - ROUTE
MP/PA                                      1003613-76.2020.4.01.3902            SUSPENSION                          1ª VARA FEDERAL                                              Yes              No               No
MP/PB                                      2011/9691 (741/2011)                 CIVIL LITIGATION - SEATS            MP/PB                                                        Yes              No               No
                                                                                CIVIL LITIGATION - REBOOKING /
MP/PE                                      0001881-39.2015.8.17.0001            CANCELLATION FEE                    8ª VARA CÍVEL                                                Yes              No               No
MP/PE                                      611016                               CIVIL LITIGATION - RATES            MP/PE                                                        Yes              No               No
MP/PE                                      0038762-24.2018.8.17.2001            CIVIL LITIGATION - TICKETING        MP/PE                                                        Yes              No               No
                                                                                CIVIL LITIGATION - DELAY /
MP/PI                                      214/2013                             CANCELLATION / ASSISTANCE           MP/PI                                                        Yes              No               No
                                                                                CIVIL LITIGATION - DELAY /
MP/PI                                      214/2013                             CANCELLATION / ASSISTANCE           MP/PI                                                        Yes              No               No
                                                                                CIVIL LITIGATION - RIGHT TO
MP/PR                                      0009467-60.2015.8.16.0194            REPENTANCE                          24ª VARA CÍVEL                                               Yes              No               No
MP/RJ                                      0212605-69.2012.8.19.0001            CIVIL LITIGATION - SAC              7ª VARA EMPRESARIAL                                          Yes              No               No
                                                                                CIVIL LITIGATION - RESOLUTION
MP/RJ                                      0314195-79.2018.8.19.0001            400 ANAC                            MP/RJ                                                        Yes              No               No
MP/RS                                      001/1.09.0179214-8                   CIVIL LITIGATION - BAGGAGE          15ª VARA CÍVEL                                               Yes              No               No
MP/RS                                      001/1.12.0098182-1                   CIVIL LITIGATION - TICKETING        15ª VARA CÍVEL                                               Yes              No               No
                                                                                CIVIL LITIGATION - RIGHT TO
MP/SC                                      01.2016.00008151-2                   REPENTANCE                          MP/SC                                                        Yes              No               No
MP/SP                                      0176932-82.2010.8.26.0100            CIVIL LITIGATION - SEATS            34ª VARA CÍVEL                                               Yes              No               No
MP/SP                                      1037254-59.2015.8.26.0100            CIVIL LITIGATION - TICKETING        15ª VARA CÍVEL                                               Yes              No               No
                                           NOTÍCIA DE FATO N.º                  CIVIL LITIGATION - RIGHT TO
MPDFT                                      08190.025529/20-48                   REPENTANCE                          MPDFT                                                        Yes              No               No
                                                                                CIVIL LITIGATION - DELAY /
MPDFT                                      08190.025446/20-12                   CANCELLATION / ASSISTANCE           MPDFT                                                        Yes              No               No
                                                                                CIVIL LITIGATION - DELAY /
MPDFT                                      08190.02550820-78                    CANCELLATION / ASSISTANCE           MPDFT                                                        Yes              No               No
MPE                                        0024.18.021900-8                     CIVIL LITIGATION - SEATS            MPE                                                          Yes              No               No
MPE                                        0024.19.007285-0                     CIVIL LITIGATION - FIDELITY         MPE                                                          Yes              No               No
MPE                                        0135.19.000973-2                     CIVIL LITIGATION - SECURITY         MPE                                                          Yes              No               No
                                                                                CIVIL LITIGATION - PRICING
MPE                                        02100.18.000197-1                    POLICY                              MPE                                                          Yes              No               No
MPE                                        5019360-07.2019.8.21.0001            CIVIL LITIGATION - TICKETING        MPE                                                          Yes              No               No
MPE                                        08190.040569/19-02                   CIVIL LITIGATION - SEATS            MPE                                                          Yes              No               No

                                             002.2019.054411
MPE                                          OFÍCIO 04/2019/PEDCONS/1ºCAOP CIVIL LITIGATION - TICKETING            MPE                                                           Yes              No               No
MPE                                          003/2020                      CIVIL LITIGATION - BAGGAGE              MPE                                                           Yes              No               No
                                                                           CIVIL LITIGATION - RIGHT TO
MPE                                          0344.19.000434-3              REPENTANCE                              MPE                                                           Yes              No               No
MPE                                          01.2020.00001584-5            CIVIL LITIGATION - PNAE                 MPE                                                           Yes              No               No
                                                                           CIVIL LITIGATION - DELAY /
MPE                                          0702.20.000853-1              CANCELLATION / ASSISTANCE               MPE                                                           Yes              No               No



                                                                                                        833 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 954 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - DELAY /
MPE                                        06.2020.00000208-3                   CANCELLATION / ASSISTANCE           MPE                                                          Yes              No               No
MPE                                        020/2020/11ªPJPPVH                   CIVIL LITIGATION - AIRPORTS         MPE                                                          Yes              No               No
                                                                                CIVIL LITIGATION - PRICING
MPE                                        1095/2020 (43.161.308/2020-1)        POLICY                              MPE                                                          Yes              No               No
MPE                                        0813507-41.2020.8.10.0001            CIVIL LITIGATION - AIRPORTS         VARA DE DIREITOS DIFUSOS E COLETIVOS                         Yes              No               No
                                                                                CIVIL LITIGATION - DELAY /
MPE                                        2020001010006970                     CANCELLATION / ASSISTANCE           MPE                                                          Yes              No               No
                                                                                CIVIL LITIGATION - DELAY /
MPE                                        01.2020.00000988-7                   CANCELLATION / ASSISTANCE           MPE                                                          Yes              No               No
                                           0007/2020
MPE E PROCON                               092020.00001660-0                    CIVIL LITIGATION - AIRPORTS         MPE E PROCON                                                 Yes              No               No
MPF                                        1.34.006.000394/2018-40              CIVIL LITIGATION - FIDELITY         MPF                                                          Yes              No               No
                                                                                CIVIL LITIGATION -
MPF                                        1000459-84.2019.4.01.3902            TRANSPORTATION OF MINORS            1ª VARA FEDERAL CÍVEL E CRIMINAL                             Yes              No               No
MPF                                         1.34.001.003970/2012-20             CIVIL LITIGATION - PNAE             MPF                                                          Yes              No               No
MPF                                        1.34.001.002660/2019-08              CIVIL LITIGATION - PNAE             MPF                                                          Yes              No               No
MPF                                        1.33.0000.001520/2019-51             CIVIL LITIGATION - SEATS            MPF                                                          Yes              No               No
MPF                                        1.15.000.002161/2019-78              CIVIL LITIGATION - SEATS            MPF                                                          Yes              No               No
MPF                                        1.18.000.002560/2019-27              CIVIL LITIGATION - SEATS            MPF                                                          Yes              No               No
MPF                                        1.22.003.000122/2020-13              CIVIL LITIGATION - AIRPORTS         MPF                                                          Yes              No               No
                                                                                CIVIL LITIGATION - PRICING
MPF                                        1.30.001.002210/2019-56              POLICY                              MPF                                                          Yes              No               No
MPF                                        1.34.011.000516/2019-18              CIVIL LITIGATION - PNAE             MPF                                                          Yes              No               No
                                                                                CIVIL LITIGATION - RESOLUTION
MPF                                        1.00.000.015267/2014-50              400 ANAC                            MPF                                                          Yes              No               No
                                                                                CIVIL LITIGATION - DELAY /
MPF                                        1.18.000.000945/2020-93              CANCELLATION / ASSISTANCE           MPF                                                          Yes              No               No
                                                                                CIVIL LITIGATION - DELAY /
MPF                                        1.30.001.001362/2020-75              CANCELLATION / ASSISTANCE           MPF                                                          Yes              No               No
                                                                                CIVIL LITIGATION - ROUTE
MPF                                        1.23.000.000661/2020-37              SUSPENSION                          MPF                                                          Yes              No               No
                                                                                CIVIL LITIGATION - PRICING
MPF                                        1.16.000.000958/2019-01              POLICY                              MPF                                                          Yes              No               No
                                           1.17.000.000670/2020-25
                                           OFÍCIO N.º 1210/2020/PR-ES/GAB- CIVIL LITIGATION - DELAY /
MPF                                        EOO                                  CANCELLATION / ASSISTANCE           MPF                                                          Yes              No               No

                                             OFÍCIO Nº 69/2020/AC/3CCR
                                             PGEA Nº 1.00.000.005392/2020-08
                                             OFÍCIO 72/2020                  CIVIL LITIGATION - DELAY /
MPF E SENACON                                OFÍCIO 91/2020                  CANCELLATION / ASSISTANCE             MPF E SENACON                                                 Yes              No               No
                                                                             CIVIL LITIGATION - DELAY /
MPF/AM                                       0007209-53.2003.4.01.3200       CANCELLATION / ASSISTANCE             1ª VARA FEDERAL                                               Yes              No               No
                                             048172-11.2014.4.01.3300
MPF/BA                                       (0000322-59.2017.4.05.8500)     CIVIL LITIGATION - FREE PASS          3ª VARA FEDERAL                                               Yes              No               No
                                                                             CIVIL LITIGATION -
MPF/DF                                       0025203-61.2012.4.01.3400       ADMINISTRATIVE FINE                   20ª VARA FEDERAL                                              Yes              No               No
MPF/GO                                       1.00.000.018814/2018-82         CIVIL LITIGATION - FIDELITY           MPF/GO                                                        Yes              No               No




                                                                                                         834 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 955 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                     Case Number                        Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                          0009029-10.2013.4.01.3701            CIVIL LITIGATION - PRICING
MPF/MA                                    (IC N.º 1.19.001.000351/2013-14) POLICY                                  2ª VARA FEDERAL                                              Yes              No               No
                                          0005413-12.2013.4.01.3803
MPF/MG                                    (IC N.º 1.22.003.000346/2006-69) CIVIL LITIGATION - PNAE                 2ª VARA FEDERAL                                              Yes              No               No
MPF/MG                                    0017998-62.2014.4.01.3803            CIVIL LITIGATION - KIOSKS           2ª VARA FEDERAL                                              Yes              No               No
                                          0008081-53.2013.4.01.3803
MPF/MG                                    (IC N.º 1.22.003.000078/2012-23) CIVIL LITIGATION - PNAE                 2ª VARA FEDERAL                                              Yes              No               No
MPF/MG                                    0008578-62.2016.4.01.3803            CIVIL LITIGATION - PNAE             2ª VARA FEDERAL                                              Yes              No               No
MPF/PA                                    0009380-80.2004.4.01.3900            CIVIL LITIGATION - FREE PASS        5ª VARA FEDERAL                                              Yes              No               No
                                          0007653-81.2007.4.01.3900
                                          (SUSPENSÃO DE EXECUÇÃO DE
                                          SENTENÇA N. 0051760-                 CIVIL LITIGATION - REBOOKING /
MPF/PA                                    03.2012.4.01.0000/PA)                CANCELLATION FEE                    5ª VARA FEDERAL                                              Yes              No               No
MPF/PA                                    1.23.002.000017/2015-81              CIVIL LITIGATION - AIRPORTS         MPF/PA                                                       Yes              No               No
                                          0000780-64.2004.4.01.3902 (2348-
MPF/PA                                    32.2015.4.01.3902)                   CIVIL LITIGATION - FREE PASS        1ª VARA FEDERAL                                              Yes              No               No
                                          0802358-30.2015.4.05.8300
MPF/PE                                    (0801131-50.2016.4.05.8500)          CIVIL LITIGATION - FREE PASS        10ª VARA FEDERAL                                             Yes              No               No
                                          5042778-38.2016.4.04.7000
MPF/PR                                    0000232-51.2017.4.05.8500            CIVIL LITIGATION - FREE PASS        1ª VARA FEDERAL                                              Yes              No               No
                                          0011729-23.2013.4.01.4100            CIVIL LITIGATION - PRICING
MPF/RO                                    (IC N.º 1.31.000.001363/2013-63) POLICY                                  2ª VARA FEDERAL                                              Yes              No               No
MPF/RO                                    1.31.000.000371/2010-40              CIVIL LITIGATION - PNAE             MPF/RO                                                       Yes              No               No
                                          0002277-19.2009.4.01.4200 (IC N.º
MPF/RR                                    1.32.000.000229/2008-41)             CIVIL LITIGATION - FIDELITY         2ª VARA FEDERAL                                              Yes              No               No
MPF/RR                                    0000372-03.2014.4.01.4200            CIVIL LITIGATION - FREE PASS        1ª VARA FEDERAL                                              Yes              No               No
                                          5001726-20.2011.404.7200             CIVIL LITIGATION - DELAY /
MPF/SC                                    (CHAVE: 565102841711)                CANCELLATION / ASSISTANCE           4ª VARA FEDERAL                                              Yes              No               No
MPF/SC                                    1.33.000.000419/2018-01              CIVIL LITIGATION - PNAE             MPF/SC                                                       Yes              No               No
MPF/SC                                    1.33.000.000419/2018-01              CIVIL LITIGATION - PNAE             MPF/SC                                                       Yes              No               No
MPF/SE                                    0005043-93.2013.4.05.8500            CIVIL LITIGATION - FREE PASS        3.ª VARA FEDERAL                                             Yes              No               No
                                          1.34.006.000364/2015-91 (OFÍCIO
MPF/SP                                    Nº 1075/2015)                        CIVIL LITIGATION - AIRPORTS         MPF/SP                                                       Yes              No               No
MPF/SP                                    1.34.001.001215/2015-99              CIVIL LITIGATION - PNAE             MPF/SP                                                       Yes              No               No
MPF/SP                                    1.34.006.000204/2014-61              CIVIL LITIGATION - SECURITY         MPF/SP                                                       Yes              No               No
MPF/SP                                    1.34.001.002365/2018-62              CIVIL LITIGATION - ASSISTANCE       MPF/SP                                                       Yes              No               No
MRB EXPRESS EIRELI EPP                    1005675-54.2019.8.26.0003            CIVIL LITIGATION - CARGO            CIVIL COURT OF GUARULHOS                                     Yes              No               No
MT VIAGENS E TURISMO LTDA                 0000720-14.2019.8.21.0010            CIVIL LITIGATION - CARGO            CIVIL COURT OF CAXIAS DO SUL                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MUCIO VALENCA VIRAES                      0006230-50.2020.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MUCIO VALENCA VIRAES                      0006230-50.2020.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              Yes              No
MUNICIPALIDADE DE VITÓRIA - ES            0009839-27.2013.8.08.0024            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MUNICIPIO DE ANAPOLIS                     0426446-19.2009.8.09.0006            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
MUNICIPIO DE CABEDELO                     0000813-91.2011.8.15.0731            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CABEDELO                                      Yes              No               No
MUNICIPIO DE CALDAS NOVAS                 0440248-59.2011.8.09.0024            CIVIL LITIGATION - COLLECTION CIVIL COURT OF CALDAS NOVAS                                        Yes              No               No
MUNICIPIO DE CAMPINA GRANDE               0004899-92.2015.8.15.0011            CIVIL LITIGATION - SERVICE          CIVIL COURT OF CAMPINA GRANDE                                Yes              No               No
MUNICIPIO DE CAMPINA GRANDE               0012215-93.2014.8.15.0011            CIVIL LITIGATION - AIRCRAFT         CIVIL COURT OF CAMPINA GRANDE                                Yes              No               No
MUNICÍPIO DE CAMPINAS                     1002662-05.2019.8.26.0114            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAMPINAS                                      Yes              No               No
MUNICÍPIO DE CAMPINAS                     1522901-70.2019.8.26.0114            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CAMPINAS                                      Yes              No               No



                                                                                                        835 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 956 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                                                   COURT OF SETOR DE EXECUÇÕES FISCAIS DO FORO DE
MUNICÍPIO DE CAMPINAS                     0529691-63.2014.8.26.0114            TAX - LEGAL PROCEEDING              CAMPINAS                                                     Yes              No               No
                                                                                                                   COURT OF 1ª VARA DO ANEXO FISCAL DE CAMPO
MUNICÍPIO DE CAMPO GRANDE                 0837263.64.2016.8.12.0001            TAX - LEGAL PROCEEDING              GRANDE                                                       Yes              Yes              No
MUNICÍPIO DE CAMPO GRANDE                 0831420-50.2018.8.12.0001            TAX - LEGAL PROCEEDING              COURT OF FÓRUM DE CAMPO GRANDE                               Yes              Yes              No
MUNICÍPIO DE CAMPO GRANDE                 0923664-03.2015.8.12.0001            TAX - LEGAL PROCEEDING              COURT OF FÓRUM DE CAMPO GRANDE                               Yes              No               No
MUNICÍPIO DE CAMPO GRANDE                 0920190-24.2015.8.12.0001            TAX - LEGAL PROCEEDING              COURT OF FÓRUM DE CAMPO GRANDE                               Yes              No               No
                                                                               CIVIL LITIGATION - PROMOTIONS
MUNICIPIO DE CUIABA                       1001528-53.2017.8.11.0041            / PARTNERSHIPS                      CIVIL COURT OF CUIABÁ                                        Yes              No               No
MUNICIPIO DE CUIABA                       1001972-86.2017.8.11.0041            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CUIABÁ                                        Yes              No               No
MUNICÍPIO DE FLORIANÓPOLIS                0902925-07.2015.8.24.0023            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
MUNICÍPIO DE GOIÂNIA                      5050497-89.2016.8.09.0051            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
MUNICÍPIO DE GUARULHOS                    1541954-66.2017.8.26.0224            TAX - LEGAL PROCEEDING              COURT OF FAZENDA PÚBLICA DE GUARULHOS                        Yes              No               No
MUNICÍPIO DE GUARULHOS                    1522187-08.2018.8.26.0224            TAX - LEGAL PROCEEDING              COURT OF FAZENDA PÚBLICA DE GUARULHOS                        Yes              No               No
MUNICÍPIO DE GUARULHOS                    1500797-16.2017.8.26.0224            TAX - LEGAL PROCEEDING              COURT OF 1ª VARA DA FAZENDA PÚBLICA                          Yes              No               No
MUNICIPIO DE JOAO PESSOA                  3013676-06.2008.8.15.2001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
MUNICIPIO DE JOAO PESSOA                  0803815-96.2017.8.15.2001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
MUNICIPIO DE JOAO PESSOA                  0846957-53.2017.8.15.2001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                               CIVIL LITIGATION - TICKETING /
MUNICIPIO DE JOAO PESSOA                  0839209-67.2017.8.15.2001            BILLING                             CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
MUNICIPIO DE JOAO PESSOA                  0822262-98.2018.8.15.2001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
MUNICIPIO DE JOAO PESSOA                  0806144-13.2019.8.15.2001            CIVIL LITIGATION - COLLECTION CIVIL COURT OF JOÃO PESSOA                                         Yes              No               No
MUNICIPIO DE JUIZ DE FORA/MG              5022982-43.2017.8.13.0145            CIVIL LITIGATION - COLLECTION CIVIL COURT OF JUIZ DE FORA                                        Yes              No               No
MUNICÍPIO DE MACEIÓ                       0109059-11.2008.8.02.0001            TAX - LEGAL PROCEEDING              COURT OF FÓRUM DE MACEIÓ                                     Yes              No               No
MUNICIPIO DE MARINGA                      0000621-32.2016.8.16.0190            CIVIL LITIGATION - FLIGHTS          CIVIL COURT OF MARINGÁ                                       Yes              No               No
                                                                               CIVIL LITIGATION - PROMOTIONS
MUNICIPIO DE MARINGA                      0007494-14.2017.8.16.0190            / PARTNERSHIPS                      CIVIL COURT OF MARINGÁ                                       Yes              No               No
MUNICIPIO DE MARINGA                      0007502-88.2017.8.16.0190            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MARINGÁ                                       Yes              No               No
MUNICÍPIO DE NATAL/RN                     0839978-29.2015.8.20.5001            CIVIL LITIGATION - PNAE             4ª VARA DA FAZENDA PÚBLICA                                   Yes              No               No
                                                                                                                   COURT OF 1ª VARA DA FAZENDA PÚBLICA DA
MUNICIPIO DE PARNAMIRIM                   EF 0805555-23.2019.8.20.5124         TAX - LEGAL PROCEEDING              COMARCA DE PARNAMIRIM                                        Yes              No               No
MUNICIPIO DE RIO DAS OSTRAS               0000840-30.2002.8.19.0068            CIVIL LITIGATION - GENERAL          CIVIL COURT OF RIO DAS OSTRAS                                Yes              No               No
MUNICIPIO DE SALVADOR                     0800723-41.2018.8.05.0001            CIVIL LITIGATION - COLLECTION CIVIL COURT OF SALVADOR                                            Yes              No               No
                                                                                                                   COURT OF FAZENDA PÚBLICA DE SÃO JOSÉ DO RIO
MUNICÍPIO DE SÃO JOSÉ DO RIO PRETO        0028428-93.2012.8.26.0576            TAX - LEGAL PROCEEDING              PRETO                                                        Yes              No               No
                                          EXECUÇÃO FISCAL N. 0056990-
                                          73.1300.8.26.0090 (OUTROS
                                          NÚMEROS: 583.90.1300.5301882,                                            COURT OF OFÍCIO DAS EXECUÇÕES FISCAIS MUNICIPAIS
MUNICÍPIO DE SÂO PAULO                    56990/13-0, 56990/13)                TAX - LEGAL PROCEEDING              DA COMARCA DE SÃO PAULO                                      Yes              No               No
                                          EXECUÇÃO FISCAL N. 0056782-
                                          89.1300.8.26.0090 (OUTROS
                                          NÚMEROS: 583.90.1300.5393663,                                            COURT OF OFÍCIO DAS EXECUÇÕES FISCAIS MUNICIPAIS
MUNICÍPIO DE SÂO PAULO                    56782/13-0, 56782/13)                TAX - LEGAL PROCEEDING              DA COMARCA DE SÃO PAULO                                      Yes              No               No
                                          EXECUÇÃO FISCAL N. 0056987-
                                          21.1300.8.26.0090 (OUTROS
                                          NÚMEROS: 583.90.1300.5301866,                                            COURT OF OFÍCIO DAS EXECUÇÕES FISCAIS MUNICIPAIS
MUNICÍPIO DE SÂO PAULO                    56987/13-0, 56987/13)                TAX - LEGAL PROCEEDING              DA COMARCA DE SÃO PAULO                                      Yes              No               No




                                                                                                        836 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 957 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                          EXECUÇÃO FISCAL N. 0056989-
                                          88.1300.8.26.0090 (OUTROS
                                          NÚMEROS: 583.90.1300.5301874,                                            COURT OF OFÍCIO DAS EXECUÇÕES FISCAIS MUNICIPAIS
MUNICÍPIO DE SÂO PAULO                    56989/13-0, 56989/13)                TAX - LEGAL PROCEEDING              DA COMARCA DE SÃO PAULO                                      Yes              No               No
                                          EXECUÇÃO FISCAL N. 0056985-
                                          51.1300.8.26.0090 (OUTROS
                                          NÚMEROS: 583.90.1300.5301858,
                                          56985/13-0, 56985/13,
                                          583.00.2013.106635-4, 0056985-                                           COURT OF OFÍCIO DAS EXECUÇÕES FISCAIS MUNICIPAIS
MUNICÍPIO DE SÂO PAULO                    51.1300.8.26.0090)                   TAX - LEGAL PROCEEDING              DA COMARCA DE SÃO PAULO                                      Yes              No               No
MUNICÍPIO DE SERRA                        5000984-91.2016.8.08.0048            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SERRA                                         Yes              No               No
                                                                               CIVIL LITIGATION - TICKETING /
MUNICÍPIO DE UBERLÂNDIA                   0496085-86.2014.8.13.0702            BILLING                             CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
                                                                               CIVIL LITIGATION - PROMOTIONS
MUNICÍPIO DE UBERLÂNDIA                   0346649-24.2012.8.13.0702            / PARTNERSHIPS                      CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
MUNICÍPIO DE UBERLÂNDIA                   5022306-73.2017.8.13.0702            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
MUNICÍPIO DE UBERLÂNDIA/MG                0701074-25.2012.8.13.0702            CIVIL LITIGATION - TICKETING        2ª VARA DA FAZENDA PÚBLICA                                   Yes              No               No
MUNICIPIO DE VITORIA                      0035796-30.2013.8.08.0024            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MUNICIPIO DE VITORIA                      0021969-78.2015.8.08.0024            CIVIL LITIGATION - GENERAL          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MUNICIPIO DE VITORIA                      0020551-03.2018.8.08.0024            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MUNICIPIO DE VITORIA                      5002454-35.2016.8.08.0024            CIVIL LITIGATION - SERVICE          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MUNICIPIO DE VITORIA                      0035795-45.2013.8.08.0024            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MUNICIPIO DE VITORIA                      0038539-47.2012.8.08.0024            CIVIL LITIGATION - SERVICE          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MUNICIPIO DE VITORIA                      0035699-64.2012.8.08.0024            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MUNICIPIO DE VITORIA                      0022190-37.2010.8.08.0024            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MUNICIPIO DE VITORIA                      0009626-21.2013.8.08.0024            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MUNICIPIO DE VITORIA                      0044572-19.2013.8.08.0024            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MUNICIPIO DE VITORIA                      0044576-56.2013.8.08.0024            CIVIL LITIGATION - SERVICE          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MUNICIPIO DE VITORIA                      0006115-78.2014.8.08.0024            CIVIL LITIGATION - SERVICE          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MUNICIPIO DE VITORIA                      0043573-03.2012.8.08.0024            CIVIL LITIGATION - SERVICE          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MUNICIPIO DE VITORIA                      0014885-94.2013.8.08.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MUNICIPIO DE VITORIA                      0020710-53.2012.8.08.0024            CIVIL LITIGATION - COLLECTION CIVIL COURT OF VITÓRIA                                             Yes              No               No
MUNICIPIO DE VITORIA                      0009622-81.2013.8.08.0024            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MUNICIPIO DE VITORIA                      0014795-52.2014.8.08.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MUNICIPIO DE VITORIA                      0016643-74.2014.8.08.0024            CIVIL LITIGATION - SERVICE          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MUNICIPIO DE VITORIA                      0013363-95.2014.8.08.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MUNICIPIO DE VITORIA                      0014803-29.2014.8.08.0024            CIVIL LITIGATION - SERVICE          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MUNICIPIO DE VITORIA                      0022972-68.2015.8.08.0024            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MUNICIPIO DE VITORIA                      0022049-42.2015.8.08.0024            CIVIL LITIGATION - SERVICE          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MUNICIPIO DE VITORIA                      5002453-50.2016.8.08.0024            CIVIL LITIGATION - COLLECTION CIVIL COURT OF VITÓRIA                                             Yes              No               No
MUNICIPIO DE VITORIA                      0015960-38.2014.8.08.0347            CIVIL LITIGATION - SERVICE          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MUNICIPIO DE VITORIA                      5002647-50.2016.8.08.0024            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MUNICIPIO DE VITORIA                      5002655-27.2016.8.08.0024            CIVIL LITIGATION - COLLECTION CIVIL COURT OF VITÓRIA                                             Yes              No               No
MUNICIPIO DE VITORIA                      5002455-20.2016.8.08.0024            CIVIL LITIGATION - COLLECTION CIVIL COURT OF VITÓRIA                                             Yes              No               No
MUNICIPIO DE VITORIA                      5001197-38.2017.8.08.0024            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MUNICIPIO DE VITORIA                      0013757-06.2014.8.08.0347            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MUNICIPIO DE VITORIA                      5003242-78.2018.8.08.0024            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MUNICIPIO DE VITORIA                      5003243-63.2018.8.08.0024            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MUNICIPIO DE VITORIA                      5000064-87.2019.8.08.0024            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MUNICIPIO DE VITORIA                      5001198-23.2017.8.08.0024            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VITÓRIA                                       Yes              No               No



                                                                                                        837 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 958 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
MUNICIPIO DE VITORIA                      5003241-93.2018.8.08.0024            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MUNICIPIO DE VITORIA                      0007074-73.2019.8.08.0024            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VITÓRIA                                       Yes              No               No
MUNICIPIO DE VITORIA                      5002708-08.2016.8.08.0024            CIVIL LITIGATION - SERVICE          CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                                                   COURT OF 12ª VARA DA FAZENDA PÚBLICA DO RIO DE
MUNICÍPIO DO RIO DE JANEIRO               0028055-55.2020.8.19.0001            TAX - LEGAL PROCEEDING              JANEIRO                                                      Yes              No               No
                                                                               TAX - JUDICIAL PROCEEDING -         COURT OF 7ª CÂMARA CÍVEL DO TRIBUNAL DE JUSTIÇA
MUNICÍPIO DO RIO DE JANEIRO               0020869-47.2017.4.03.6197            OTHERS                              DO RIO DE JANEIRO                                            Yes              Yes              No
MUNICIPIO JOAO PESSOA                     0018196-02.2004.8.15.2001            CIVIL LITIGATION - SERVICE          CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No

MURIEL BIESUZ                                0000322-56.2020.8.16.0209           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FRANCISCO BELTRÃO                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MURILLO BALINT AREVALO                       1009919-89.2020.8.11.0041           CANCELLATION                    CIVIL COURT OF CUIABÁ                                          Yes              No               No

MURILLO CARRER DE FARIAS                     5002155-41.2019.8.24.0078           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF URUSSANGA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MURILLO DOS SANTOS PORTUGAL                  0080209-74.2019.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MURILLO MANGIA E SILVA                       0000627-45.2020.8.19.0051           CANCELLATION                      CIVIL COURT OF SÃO FIDÉLIS                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
MURILLO VICTOR UMBELINO MACHADO              0803198-08.2020.8.20.5004           RESERVATION                       CIVIL COURT OF NATAL                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MURILO BARALDI ARTONI                        1001378-76.2020.8.26.0291           CANCELLATION                      CIVIL COURT OF JABOTICABAL                                   Yes              No               No

MURILO BONELLI BORGES                        0601156-56.2020.8.01.0070           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO BRANCO                                      Yes              No               No

MURILO BONELLI BORGES                        0601156-56.2020.8.01.0070           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO BRANCO                                    Yes              No               No
MURILO DE JESUS CARIBE BISPO                 0004168-86.2020.8.05.0080           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MURILO DE OLIVEIRA LIMA CARAPEBA             1004801-53.2020.8.26.0482           CANCELLATION                      CIVIL COURT OF PRESIDENTE PRUDENTE                           Yes              No               No
MURILO FERREIRA GOMES DE ASSIS               0006642-60.2019.8.05.0146           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JUAZEIRO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MURILO GUIMARAES BORGES                      5021550-93.2019.8.13.0702           CANCELLATION                      CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No

MURILO HAMATI GONCALVES                      0002323-17.2020.8.05.0113           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ITABUNA                                       Yes              No               No
MURILO HENRIQUE ALMEIDA                      7001972-66.2020.8.22.0010           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ROLIM DE MOURA                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MURILO HENRIQUE MIRANDA BELOTTI              1008430-52.2019.8.26.0132           CANCELLATION                      CIVIL COURT OF CATANDUVA                                     Yes              No               No
MURILO HENRIQUE VIEIRA                       5001445-09.2020.8.21.0033           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO LEOPOLDO                                  Yes              No               No
MURILO HENRIQUE VIEIRA                       5001445-09.2020.8.21.0033           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO LEOPOLDO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
MURILO JOSSE DA COSTA VALENTE                0041673-57.2020.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MURILO JOSSE DA COSTA VALENTE                0041673-57.2020.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
MURILO LUSTOSA NAKOUZI                       0006729-29.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
MURILO MARCELINO DE OLIVEIRA                                                     CIVIL LITIGATION - FLIGHT
BERNARDES                                    5696429-46.2019.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                       Yes              No               No

MURILO MATTE GUARDINI                        5000953-97.2019.8.24.0023           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                   Yes              No               No




                                                                                                        838 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 959 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
MURILO MENDES                             0800509-33.2020.8.12.0018            CANCELLATION                        CIVIL COURT OF PARANAÍBA                                     Yes              No               No
MURILO MENDES PEREIRA FILHO               0001674-11.2014.5.06.0008            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE RECIFE - PE                             Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MURILO OLICHESKI MATIAS                   1000516-58.2020.8.26.0533            OVERBOOKING                         CIVIL COURT OF SANTA BÁRBARA D OESTE                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MURILO RAFAEL SANTOS FADE                 0014479-18.2020.8.16.0182            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MURILO RAFAEL SANTOS FADE                 0014479-18.2020.8.16.0182            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              Yes              No
MURILO RIBEIRO DE CASTRO                  52.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
MURILO RIBEIRO DE CASTRO                  52.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
MURILO RODRIGUES DA SILVA                 1001014-67.2017.5.02.0020            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
MURILO SIQUEIRA SALES                     35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
MURILO VIEIRA AGUIAR                      0042797-61.2019.8.27.2729            CHANGE                              CIVIL COURT OF PALMAS                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
MURILO VIEIRA AGUIAR                      0042797-61.2019.8.27.2729            CHANGE                              CIVIL COURT OF PALMAS                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - IMPROPER
MUSATYE DIAS NASCIMENTO FRACALOSSI        0017967-15.2019.8.08.0545            COLLECTION                          CIVIL COURT OF VILA VELHA                                    Yes              No               No

MUSSI ASSAD MUSSI KOURY NETO                 5006793-57.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              Yes              No

MUSSI ASSAD MUSSI KOURY NETO                 5006793-57.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
MYCHELLE CHRISTY SAGLIA DOS SANTOS           1002170-23.2017.5.02.0010           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              No               No
MYKE FERNANDO GONZALEZ REDONDARO             0011662-96.2017.5.15.0106           INDIVIDUAL LABOR CLAIM            CEJUSC                                                       Yes              Yes              No
MYLENA SILVA                                 35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
MYLENA VERISSIMO WERMELINGER DE                                                  CIVIL LITIGATION - BOARDING
ALMEIDA                                      0003154-89.2019.8.19.0055           IMPEDIMENT                        CIVIL COURT OF SÃO PEDRO DA ALDEIA                           Yes              No               No
                                                                                 CIVIL LITIGATION - ACCIDENT /
MYRLLA BEATRIZ GOBBI BARROS             0402502-13.2015.8.13.0702                INCIDENT                          CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
N VIAGENS OPERADORA DE TURISMO EIRELI -
ME                                      1070596-56.2018.8.26.0100                CIVIL LITIGATION - TAM TRAVEL     CIVIL COURT OF SÃO PAULO                                     Yes              No               No
N VIAGENS OPERADORA DE TURISMO EIRELI -                                          CIVIL LITIGATION - TRAVEL
ME                                      5607089-28.2018.8.09.0051                AGENCY                            CIVIL COURT OF GOIÂNIA                                       Yes              No               No

NABIL EZZEDDINE VAZQUEZ                      1001832-50.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

NABIL MUHAMMAD MAHMUD AYESH                  1012753-92.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                           Yes              Yes              No

NABIL MUHAMMAD MAHMUD AYESH                  1012753-92.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
NABYLLA CORDEIRO WERDINE BOGARI              3002688-66.2019.8.06.0003           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
NADANRA RAMOS RIBEIRO                        13.001.001.XX-XXXXXXX               COLLECTION                        CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
NADANRA RAMOS RIBEIRO                        13.001.001.XX-XXXXXXX               COLLECTION                        CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NADGIA MORAES PEREIRA DE MEDEIROS            0824173-45.2019.8.12.0110           OVERBOOKING                       CIVIL COURT OF CAMPO GRANDE                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NADGIA MORAES PEREIRA DE MEDEIROS            0824173-45.2019.8.12.0110           OVERBOOKING                       CIVIL COURT OF CAMPO GRANDE                                  Yes              Yes              No
NADIA APARECIDA CATOIRA                      0023844-25.2013.8.26.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No



                                                                                                        839 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 960 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
NADIA CALDEIRA GOOD GOD LAGE ALVES         5017678-33.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
NADIA CALDEIRA GOOD GOD LAGE ALVES         5017678-33.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
NADIA CRISTINA BERTON                      1003392-66.2019.8.11.0006            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CÁCERES                                            Yes              No               No

NADIA DE JESUS SILVA                         1000443-22.2020.8.26.0037           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARARAQUARA                                       Yes              Yes              No

NADIA DE JESUS SILVA                         1000443-22.2020.8.26.0037           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARARAQUARA                                       Yes              Yes              No

NADIA DINIZ DE MORAES CORREA                 1002525-28.2019.8.26.0274           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ITÁPOLIS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NADIA DZIMALKOWSKI RUBINSTEIN                1016810-32.2020.8.26.0002           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NADIA GARCIA GANIN                           0066556-12.2019.8.19.0002           OVERBOOKING                       CIVIL COURT OF NITERÓI                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NADIA MARIA DA SILVA                         0013248-53.2020.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NÁDIA SOARES GAUER                           9002068-80.2019.8.21.6001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
NADIESA ARIELA ZAMBONI                       0021931-91.2017.5.04.0401           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
NADIM NADER FILHO                            1000841-17.2020.8.26.0506           COLLECTION                        CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
NADIME MUCKDOSSE TORRES                      1000787-77.2018.5.02.0720           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No

NADIR APARECIDA ALVES SALLES SANTOS          0761705-74.2019.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NADIR DE SALES MARTINS                       0703121-86.2020.8.02.0058           CHANGE                            CIVIL COURT OF ARAPIRACA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NADIR DIAS ARAUJO                            0006176-63.2020.8.19.0042           CANCELLATION                      CIVIL COURT OF PETRÓPOLIS                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NADIR DIAS ARAUJO                            0006176-63.2020.8.19.0042           CANCELLATION                      CIVIL COURT OF PETRÓPOLIS                                     Yes              Yes              No

NADIRA ALVES DE MELO                         0600364-05.2020.8.01.0070           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO BRANCO                                       Yes              No               No

NADJA DAMIAO DE FRANCA                       1000007-68.2020.8.26.0003           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
NADJA MARIA DANTAS CAVALCANTI                0800406-85.2019.8.20.5111           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ANGICOS                                        Yes              No               No
NADJA MOREIRA PIMENTEL                       0218059-73.2019.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No
NADJA NAIRA DOS REIS SALES                   1001571-47.2019.5.02.0711           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NADJA SOUZA TORRES DE BRITO                  0008114-12.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NADRIELLI ROCHA LEMOS                        1000250-12.2020.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
NADSON DOS SANTOS SILVA FREITAS              1000815-17.2019.5.02.0718           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No

NAEZIA NADY BATISTA DA SILVA                 0839348-82.2019.8.23.0010           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BOA VISTA                                        Yes              No               No
NAGELA RENARA ARAUJO DA SILVA                5001316-35.2019.8.24.0007           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BIGUAÇU                                          Yes              No               No

NAGIB JOSE ABDALLA                           1004904-45.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NAGILA SYBELLE VALENTE VIEIRA FONSECA        0002104-87.2020.8.05.0150           CANCELLATION                    CIVIL COURT OF LAURO DE FREITAS                                 Yes              Yes              No



                                                                                                         840 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 961 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
NAGILA SYBELLE VALENTE VIEIRA FONSECA      0002104-87.2020.8.05.0150            CANCELLATION                        CIVIL COURT OF LAURO DE FREITAS                              Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
NAIANA BANDEIRA BRUM DA SILVA              0000165-85.2020.8.19.0052            CHANGE                              CIVIL COURT OF ARARUAMA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NAIANA MENDES FACANHA                      3000875-67.2020.8.06.0003            CANCELLATION                        CIVIL COURT OF FORTALEZA                                     Yes              No               No

NAIANE GRASIELE BORGES RODRIGUES             5001657-78.2019.8.13.0456           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF OLIVEIRA                                         Yes              Yes              No

NAIANE GRASIELE BORGES RODRIGUES             5001657-78.2019.8.13.0456           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF OLIVEIRA                                         Yes              Yes              No
NAIANE NUNES DE MELO MARQUES                 7017491-11.2020.8.22.0001           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF PORTO VELHO                                       Yes              No               No

NAIANE SANTOS PAUDARCO SILVA                 0034086-81.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              Yes              No

NAIANE SANTOS PAUDARCO SILVA                 0034086-81.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              Yes              No
NAIANNE CRISTINA SOARES DE ARRUDA            51.001.002.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS      CIVIL COURT OF CUIABÁ                                           Yes              No               No

NAIANNE PINTO DE MESQUITA                    5002288-47.2019.8.24.0090           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                    Yes              No               No
NAIARA ARTERO DE MESQUITA FERREIRA           1003278-91.2019.8.26.0077           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BIRIGÜI                                          Yes              No               No

NAIARA HENRIQUE DOS SANTOS                   5007697-83.2020.8.24.0020           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CRICIÚMA                                       Yes              No               No
NAIARA TEIXEIRA LIMA                         7057757-74.2019.8.22.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NAILA JAQUELINE KROENKE                      0303984-85.2019.8.24.0008           CHANGE                            CIVIL COURT OF BLUMENAU                                       Yes              No               No
NAILDE DOS SANTOS FERNANDES                  0006449-13.2020.8.16.0014           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF LONDRINA                                       Yes              Yes              No
NAILDE DOS SANTOS FERNANDES                  0006449-13.2020.8.16.0014           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF LONDRINA                                       Yes              Yes              No
NAILDO VENANCIO DOS SANTOS                   1001812-19.2017.5.02.0702           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NAILEI PEREIRA OLIVEIRA SIPAUBA              7053853-46.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NAILEI PEREIRA OLIVEIRA SIPAUBA              7053853-46.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
NAILLA MARIA SANTOS                          0020978-77.2019.5.04.0007           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NAILLY DE BRITO SALDANHA CARVALHO            0808645-74.2020.8.20.5004           CHANGE                            CIVIL COURT OF NATAL                                          Yes              No               No
NAILSON DOS SANTOS PEREIRA                   0801222-68.2019.8.15.0241           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MONTEIRO                                       Yes              No               No
NAILSON DOS SANTOS PEREIRA                   0801222-68.2019.8.15.0241           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MONTEIRO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
NAIR CRISTINA DOS SANTOS CARVALHO            50.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
NAIR CRISTINA DOS SANTOS CARVALHO            50.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NAIR CRISTINA PEREIRA DE ARAUJO MARTINS 0814466-93.2019.8.20.5004                CANCELLATION                      CIVIL COURT OF NATAL                                          Yes              No               No
NAIR MATOS COELHO                       0804610-67.2020.8.12.0001                CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
NAIR MATOS COELHO                       0804610-67.2020.8.12.0001                CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NAIRA ALMEIDA DIOGENES                       3000401-74.2020.8.06.0075           CANCELLATION                      CIVIL COURT OF EUSÉBIO                                        Yes              No               No
NAIRA PIRES DE SATANA                        1008026-58.2019.8.26.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NAIRA PIRES VILELA                           5070864-68.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No




                                                                                                         841 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 962 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

NAJARA LOPES PAIXAO                         0631004-12.2019.8.04.0015          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
NAJLA ROCHA XIMENES DE MENDONCA             0005501-84.2020.8.19.0209          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
NAJLLA LOPES DE OLIVEIRA BURLE              5149004-87.2018.8.13.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
NAJOA DAL SOUTO                             7051546-22.2019.8.22.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF PORTO VELHO                                    Yes              No               No
NALDA CORREA DOS SANTOS                     5197239-51.2019.8.13.0024          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

NALU DOS SANTOS VIANA                       0012985-42.2018.8.19.0203          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
NANCI HIROMI ARAKAWA NAKAMOTO               0007912-63.2019.8.26.0008          RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
NANCI OTTOGALLI                             1017580-25.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
NANCISLAINE RAMOS DOS SANTOS                1000737-22.2015.5.02.0311          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
NANCY ECCEL                                 1000501-48.2017.5.02.0716          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No

NANCY FERREIRA DOS SANTOS ARANTES           1004572-47.2020.8.26.0562          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTOS                                            Yes              Yes              No

NANCY FERREIRA DOS SANTOS ARANTES           1004572-47.2020.8.26.0562          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTOS                                            Yes              Yes              No
NARA CAMPOS CALACHI                         0011987-18.2015.5.15.0017          INDIVIDUAL LABOR CLAIM          JUSTIÇA DO TRABALHO DE SÃO JOSÉ DO RIO PRETO                     Yes              Yes              No

NARA DAL GRANDE GHIZONI                     5018302-87.2019.8.24.0064          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
NARA DE CAMPOS QUEIROZ                      9000965-83.2019.8.21.0069          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SARANDI                                        Yes              No               No
NARA PEREIRA LEMOS                          0051125-04.2020.8.19.0001          CIVIL LITIGATION - SERVICE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
NARA REJANE DA SILVA GOMES                  9002090-40.2019.8.21.0052          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GUAÍBA                                         Yes              Yes              No
NARA REJANE DA SILVA GOMES                  9002090-40.2019.8.21.0052          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GUAÍBA                                         Yes              Yes              No
NARCISA APARECIDA DA SILVA PORTO            1024590-91.2018.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
NARCIZO MONTEIRO DOS SANTOS                 0000373-69.2015.5.11.0003          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
NARESH ATUL RODRIGUES TRIVEDI               35.001.003.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No

NARGILA SALLUN XAVIER                       5629707-74.2019.8.09.0004          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ALTO PARAÍSO DE GOIÁS                             Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
NARIA NEVIA FALCAO                          5055859-06.2020.8.13.0024          CHANGE                          CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No
NARLA HERCULANO RUFINO MOREIRA              3000219-80.2020.8.06.0013          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF FORTALEZA                                         Yes              No               No

NASSER ALLAM                                0753239-91.2019.8.07.0016          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                          Yes              No               No
NATÃ¡LIA ARAÃºJO MATOS CORRÃªA
RODRIGUES DA SILVA                          0001306-61.2019.8.06.0077          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FORQUILHA                                      Yes              No               No
NATACHA KEIKO FUKUDA                        0010600-41.2017.5.15.0067          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE RIBEIRÃO PRETO                           Yes              No               No
                                                                               CIVIL LITIGATION - IMPROPER
NATACHA TEIXEIRA FARIA ARKADER              0047853-02.2020.8.19.0001          COLLECTION                         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
NATAL ARIMATEIA DA SILVA                    0012526-49.2016.5.03.0092          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         Yes              Yes              No

NATAL INFANTE                               1001087-05.2020.8.26.0541          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTA FÉ DO SUL                                   Yes              Yes              No

NATAL INFANTE                               1001087-05.2020.8.26.0541          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTA FÉ DO SUL                                   Yes              Yes              No

NATALE FERREIRA GONTIJO DE AMORIM           9004789-13.2019.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No




                                                                                                       842 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 963 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - BOARDING
NATALI DOMINGOS DA SILVA                   1068092-46.2019.8.26.0002            IMPEDIMENT                          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
NATALIA ALENCAR VERAS ALBRECHT DE
ALMEIDA                                    1026747-63.2020.8.26.0100            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
NATALIA ALENCAR VERAS ALBRECHT DE
ALMEIDA                                    1026747-63.2020.8.26.0100            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
NATALIA ALVES DA SILVA                     0000196-63.2019.8.17.2100            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF ABREU E LIMA                                  Yes              No               No

NATALIA ALVES LEITE                          9000307-56.2020.8.21.3001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                     Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
NATALIA ANTUNES DOS SANTOS LANGER            0075910-64.2019.8.19.0001           LITIGATION - CIVIL              CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
NATALIA APARECIDA HAOACH                     9001234-38.2020.8.21.0021           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF PASSO FUNDO                                       Yes              No               No
NATALIA APARECIDA NICOMEDES SILVA
ALVES                                        0010702-30.2015.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA ARAUJO DE CARVALHO                   1021130-28.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
NATALIA AUGUSTO GOMES                        0011299-44.2016.5.15.0042           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA BANDEIRA GOMES JUSTINO               0001176-06.2020.8.17.8201           OVERBOOKING                       CIVIL COURT OF RECIFE                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA BANDEIRA GOMES JUSTINO               0001176-06.2020.8.17.8201           OVERBOOKING                       CIVIL COURT OF RECIFE                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA BATISTA ANTONIASSI ROMANO            1000723-25.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA BATISTA ANTONIASSI ROMANO            1000723-25.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
NATALIA BELMUDES SARETTA                     7053572-90.2019.8.22.0001           CIVIL LITIGATION - SERVICE        CIVIL COURT OF PORTO VELHO                                    Yes              No               No

NATALIA BIANCA SANTOS SACRAMENTO             0000403-48.2020.8.05.0229           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SANTO ANTÔNIO DE JESUS                         Yes              No               No
NATALIA CAETANO DE PAULA                     1001016-36.2019.5.02.0709           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
NATALIA CALDAS REIS DA PAIXAO                0003959-27.2019.8.16.0184           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA CAMARGO BARONE                       1007398-04.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA CAMARGO BARONE                       1007398-04.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
NATALIA CANDIDO DE OLIVEIRA                  1002018-67.2020.8.26.0004           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
NATALIA CANDIDO DE OLIVEIRA                  1002018-67.2020.8.26.0004           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA CARVALHO ARAUJO                      0808794-30.2020.8.12.0110           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA COLOMBO MEDEIROS CONTIERI            1016146-98.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA COSTA LARA                           1030096-11.2019.8.11.0041           CANCELLATION                      CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA COSTA SOGABE                         1005203-12.2020.8.26.0361           CANCELLATION                      CIVIL COURT OF MOGI DAS CRUZES                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA COSTA SOGABE                         1005203-12.2020.8.26.0361           CANCELLATION                      CIVIL COURT OF MOGI DAS CRUZES                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA COUTO DE OLIVEIRA                    0020177-83.2019.8.19.0011           CHANGE                            CIVIL COURT OF CABO FRIO                                      Yes              No               No



                                                                                                         843 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 964 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
NATALIA COVRE                              1011447-88.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
NATALIA CRISTINA REIS FREDERICO            1000129-24.2020.5.02.0707            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NATALIA CRISTINA RODRIGUES VIANA           7016945-53.2020.8.22.0001            CHANGE                              CIVIL COURT OF PORTO VELHO                                   Yes              No               No

NATALIA CRONER FERRADAES                     0006207-67.2020.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA DA SILVA LUCAS                       5153182-45.2019.8.13.0024           CHANGE                            CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA DA SILVA SANTANA                     0810867-41.2020.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
NATALIA DANTAS SENA                          3000700-30.2017.8.06.0019           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA DE AZEVEDO ZARIFE                    0016468-33.2020.8.19.0002           CHANGE                            CIVIL COURT OF NITERÓI                                        Yes              No               No
NATALIA DE SA POLICARPO                      0800297-30.2020.8.18.0152           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PICOS                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA DE SENA ALVES                        0854287-16.2019.8.20.5001           OVERBOOKING                       CIVIL COURT OF NATAL                                          Yes              No               No
NATALIA DE VASCONCELOS MENDES
CARVALHO                                     0010441-31.2015.5.01.0044           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA DUSCO FERNANDES                      1016121-77.2019.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA DUSCO FERNANDES                      1016121-77.2019.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
NATALIA EVELYN LINS BRAGA                    5012232-20.2019.8.13.0433           IMPEDIMENT                        CIVIL COURT OF MONTES CLAROS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA FERREIRA DE OLIVEIRA                 1035829-58.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
NATALIA FERREIRA DIAS                        0037138-95.2020.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
NATALIA FERREIRA DIAS                        0037138-95.2020.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA FONTES SEARA FERRAZ                  0632527-59.2019.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No
NATALIA GOMES PEDRA DE OLIVEIRA              5023953-95.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA GRILL RODRIGUES                      0813611-38.2017.8.10.0001           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA GRILL RODRIGUES                      0813611-38.2017.8.10.0001           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA GUALDI DOS SANTOS                    1005872-02.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
NATALIA GUIMARAES AZIN                       3001732-84.2019.8.06.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                      Yes              No               No
NATALIA ISABEL MARQUES                       1000096-38.2016.5.02.0072           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
NATALIA IVET ZAVATTIERO TIERNO               0744985-32.2019.8.07.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
NATALIA JULLIANNE VIEIRA GOMES DE                                                CIVIL LITIGATION - FLIGHT
OLIVEIRA                                     0851134-72.2019.8.20.5001           OVERBOOKING                       CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
NATALIA LEMES DE SOUSA                       5560456-22.2019.8.09.0051           RESERVATION                       CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
NATALIA LIDIA GARCIA DE CARVALHO             0076735-95.2019.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No




                                                                                                         844 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 965 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
NATALIA LIMA TAMES ALVES                   7051751-51.2019.8.22.0001            RESERVATION                         CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NATALIA MACHADO ARAUJO DE ASSIS            1004461-21.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
NATALIA MARCONDES RIBAS                    0002794-14.2020.8.16.0182            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              Yes              No
NATALIA MARCONDES RIBAS                    0002794-14.2020.8.16.0182            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
NATALIA MARQUES                            35.001.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
NATALIA MELO SILVA                         0366568-52.2019.8.13.0702            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No

NATALIA MENDES BARBOSA                       1071151-42.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA MIRELE BORGES ALVARENGA              1011347-36.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA MONTE DE OLIVEIRA LIMA               0277618-68.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA NOEMI PORRO                          1001834-20.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA NOEMI PORRO                          1001834-20.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA NOGUEIRA VIEIRA                      7004360-66.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA NOGUEIRA VIEIRA                      7004360-66.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
NATALIA NONATO DE OLIVEIRA                   1004947-34.2020.8.26.0405           RESERVATION                       CIVIL COURT OF OSASCO                                         Yes              Yes              No

NATALIA NONATO DE OLIVEIRA                   0034758-89.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
NATALIA NONATO DE OLIVEIRA                   1004947-34.2020.8.26.0405           RESERVATION                       CIVIL COURT OF OSASCO                                         Yes              Yes              No
NATALIA PEREIRA DRABOVSKI                    0805096-65.2020.8.20.5001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA PERIM REBELLO                        0811521-22.2019.8.14.0051           CANCELLATION                      CIVIL COURT OF SANTARÉM                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA PERIM REBELLO                        0811521-22.2019.8.14.0051           CANCELLATION                      CIVIL COURT OF SANTARÉM                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA QUEIROZ BASTOS                       1013883-93.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA REGINA TERRA CRUZ                    7009290-30.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              No               No
NATALIA REGO MARCHESINI                      0042222-67.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No
NATALIA RIBEIRO DOREA                        0163694-69.2019.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA RODRIGUES COSTA DE ASSUMPCAO 5002482-24.2015.8.13.0145                   CANCELLATION                      CIVIL COURT OF JUIZ DE FORA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA SEMENOVA                             1016149-53.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
NATALIA SILVA SAIPPA                         0025286-46.2019.8.08.0347           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VITÓRIA                                        Yes              No               No
NATALIA TAVARES BRAGA                        0800163-54.2020.8.10.0013           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                       Yes              Yes              No
NATALIA TAVARES BRAGA                        0800163-54.2020.8.10.0013           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NATALIA TAVARES PEREIRA DA CRUZ              5000801-79.2020.8.13.0521           CANCELLATION                      CIVIL COURT OF PONTE NOVA                                     Yes              No               No




                                                                                                         845 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 966 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

                                                                                CIVIL LITIGATION - PROMOTIONS
NATALIA TEIXEIRA CARLOS SARMENTO             0034216-81.2020.8.19.0001          / ADVERTISEMENTS                   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
NATALIA TEREZA BARROS SILVA                  0800338-48.2020.8.10.0013          COLLECTION                         CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
NATALIA TURNES SOARES                        35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
NATALIA TURNES SOARES                        35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NATALIA VACANI MARTINS FERREIRA              0002293-16.2020.8.19.0008          CANCELLATION                       CIVIL COURT OF BELFORD ROXO                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NATALIA VESCOVI PEREIRA                      5003869-44.2020.8.24.0064          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NATALIA ZANQUETA POLETO                      1101917-75.2019.8.26.0100          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NATALIE TAIS ALVES KELLER,                   1004986-76.2020.8.26.0002          OVERBOOKING                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NATALIE TAIS ALVES KELLER,                   1004986-76.2020.8.26.0002          OVERBOOKING                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NATALIE UNTERSTELL                           1002234-34.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NATALIE UNTERSTELL                           1002234-34.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No

NATALIIA PTUSHKINA                           1003227-74.2020.8.26.0003          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
NATALINO DA ROCHA LEAL                       5002139-39.2020.8.24.0018          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CHAPECÓ                                        Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
NATALINO PRETO DE GODOY                      1008876-57.2019.8.26.0099          COLLECTION                         CIVIL COURT OF BRAGANÇA PAULISTA                              Yes              No               No
NATALINO VALADAO DE JESUS                    0101986-55.2016.5.01.0075          INDIVIDUAL LABOR CLAIM             TRIBUNAL REGIONAL DO TRABALHO 1ª REGIÃO                       Yes              No               No

NATALLI SCHUCK                               0010947-63.2018.8.21.0086          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CACHOEIRINHA                                      Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
NATALY ANDREA AYRE MARTIM                    1006428-68.2019.8.26.0566          IMPEDIMENT                      CIVIL COURT OF SÃO CARLOS                                        Yes              No               No

NATALY DO NASCIMENTO SIMOES                  0801957-87.2019.8.15.0181          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GUARABIRA                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NATALY MONTE BRITO                           0056659-55.2019.8.17.8201          CANCELLATION                    CIVIL COURT OF RECIFE                                            Yes              No               No

NATAN ALVES MACHADO                          0004956-25.2019.8.19.0055          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PEDRO DA ALDEIA                            Yes              No               No
NATAN DOS SANTOS FERREIRA CORTES             1000753-90.2016.5.02.0003          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
NATAN KRIGER                                 1108381-18.2019.8.26.0100          CIVIL LITIGATION - SERVICE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
NATAN MARINHO JUNIOR                         1001619-04.2017.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
NATAN SILVA SANTOS                           0010142-33.2019.5.15.0106          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
NATANAEL DA SILVA                            1022467-52.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
NATANAEL FELIX BARRETO                       7012528-91.2019.8.22.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO VELHO                                    Yes              No               No
NATANAEL FERNANDES SOARES                    0011783-05.2017.5.03.0092          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
NATANAEL JORGE CORDEIRO                      0012624-92.2016.5.15.0094          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE CAMPINAS                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
NATANI DANTAS ESPINOSA                       1000932-21.2020.8.26.0664          CHANGE                             CIVIL COURT OF VOTUPORANGA                                    Yes              No               No



                                                                                                        846 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 967 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
NATANI DANTAS ESPINOSA                     1001010-15.2020.8.26.0664            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF VOTUPORANGA                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NATANIEL LUIS DE MATOS DE ALMEIDA          0807855-86.2020.8.12.0001            CANCELLATION                        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
NATANNA DE FREITAS SILVA                   5039288-23.2019.8.13.0079            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CONTAGEM                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NATASCHA BERTOTTO DE WALLAU                0009232-90.2018.8.21.0019            CANCELLATION                        CIVIL COURT OF NOVO HAMBURGO                                 Yes              No               No
NATASCHA IAZZETTA NOCKER                   1126535-84.2019.8.26.0100            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NATASCHA VERDIANE SCHMITT                  0002573-31.2020.8.16.0182            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No
NATASCHA VERDIANE SCHMITT                  0007841-66.2020.8.16.0182            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NATASHA BRAFF COSTA                        9080497-19.2019.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
NATASHA DO VALLE MENDES NOBREGA DE                                              CIVIL LITIGATION - FLIGHT
OLIVEIRA                                   0802072-07.2019.8.18.0123            CANCELLATION                        CIVIL COURT OF PARNAÍBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - SEAT
NATASHA VALENTE DOS SANTOS                 0805144-61.2019.8.14.0301            COMFORT                             CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NATECIA KAELLY DA SILVA SANTANA            0808006-82.2020.8.15.2001            OVERBOOKING                         CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
NATHALIA ABRAHAO                           1019067-30.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NATHALIA ALVES CESILIO                     0702559-56.2020.8.07.0020            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
NATHALIA ALVES DA SILVA                    0006430-07.2020.8.16.0014            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
NATHALIA ARAÚJO MENDES NERI PEREIRA        3001284-60.2018.8.06.0020            IMPEDIMENT                          CIVIL COURT OF FORTALEZA                                     Yes              No               No

NATHALIA BACCELLI BERTUZZI DEL PICCHIA       1002657-85.2020.8.26.0004           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
NATHALIA BORBA LAGES                         5005178-93.2019.8.13.0209           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF CURVELO                                          Yes              No               No

NATHALIA CALHEIROS MARQUES LUZ               0700144-55.2020.8.02.0080           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MACEIÓ                                           Yes              No               No
NATHALIA CARDOSO PINHO                       1000470-62.2020.5.02.0315           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATHALIA CAVALCANTI DE OLIVEIRA              1014521-29.2020.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No

NATHALIA COELHO CARVALHAIS FERREIRA          5001940-47.2019.8.13.0280           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GUANHÃES                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATHALIA COSTA GARCIA                        5026172-81.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
NATHALIA CRISTINA FURTADO MOREIRA            35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
NATHALIA DA CRUZ TAVARES                     0808483-39.2020.8.12.0110           RESERVATION                       CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATHALIA DA MOTA CARDOSO                     0804393-74.2019.8.10.0046           CANCELLATION                      CIVIL COURT OF IMPERATRIZ                                     Yes              No               No

NATHALIA DE OLIVEIRA BASTOS SOARES           0032852-69.2019.8.19.0208           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No

NATHALIA DIOGENES FERNANDES                  0827804-37.2019.8.20.5004           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                            Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
NATHALIA EVELYN DE ALMEIDA RODRIGUES         0801316-71.2019.8.10.0009           RESERVATION                     CIVIL COURT OF SÃO LUÍS                                         Yes              No               No
NATHALIA FEITOSA DA SILVA                    1000398-49.2014.5.02.0715           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                        Yes              Yes              No




                                                                                                         847 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 968 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
NATHALIA FERREIRA DE OLIVEIRA             7003750-86.2020.8.22.0005            CANCELLATION                        CIVIL COURT OF JI-PARANÁ                                     Yes              No               No

NATHALIA FERREIRA GOMES COSTA                5141558-96.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATHALIA FONTE RORATO COPAIOL                1006995-35.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATHALIA JESSIKA DA SILVA MELO               0018374-56.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No
NATHALIA KUSTER COUTO DE OLIVEIRA            0001772-10.2016.5.17.0011           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE VITÓRIA                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NATHALIA LEMOS LIMA DA SILVA                 0039600-17.2019.8.19.0209           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

NATHALIA MONEA FRANZINI                      1001231-72.2020.8.26.0510           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO CLARO                                       Yes              No               No

NATHALIA PALACIO FREIRE SOARES               0809045-87.2018.8.20.5124           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PARNAMIRIM                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATHALIA PAZ SIMOES                          0016895-38.2019.8.17.2001           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No
NATHALIA ROSSETTO MESIANO                    1003432-64.2020.8.26.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
NATHALIA SANTOS DE PAULA OLIVEIRA            0701440-78.2020.8.07.0014           CIVIL LITIGATION - SERVICE        CIVIL COURT OF BRASÍLIA                                      Yes              No               No

NATHALIA SILVA TEIXEIRA                      0000543-90.2020.8.19.0068           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DAS OSTRAS                                Yes              No               No
NATHALIA SOUZA PIRES                         1000536-51.2020.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
NATHALIA STEILEIN GALLOTTI                   1057430-23.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
NATHALIA WALDOW DE SOUZA BAYLAO              0700730-97.2020.8.07.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATHALIE AMANDA NERI DE OLIVEIRA             1016569-58.2020.8.26.0002           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATHALIE CRISTEN CARLOS FERREIRA             5161605-56.2019.8.09.0007           CHANGE                            CIVIL COURT OF ANÁPOLIS                                      Yes              No               No
NATHALIE DE ABOIM MACHADO LIMA               0054935-53.2019.8.25.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ARACAJU                                       Yes              No               No
NATHALIE INES DE CAMPOS RONDON               1001217-80.2020.8.11.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATHALIE MARIE GARNIER                       1010843-06.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATHALIE METZLER                             1000560-34.2020.8.26.0127           CANCELLATION                      CIVIL COURT OF CARAPICUÍBA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
NATHALY GABRIELLE DE OLIVEIRA                1064578-85.2019.8.26.0002           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
NATHALYA KIVYA CORTES MARTINS                0823040-04.2019.8.12.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATHAN DA SILVA CHAUSSE                      1012045-18.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATHAN DA SILVA CHAUSSE                      1012045-18.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No

NATHAN DYEGGO FRANCO RIBEIRO                 7058150-96.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              Yes              No

NATHAN DYEGGO FRANCO RIBEIRO                 7003139-48.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No

NATHAN DYEGGO FRANCO RIBEIRO                 7058150-96.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              Yes              No
NATHAN GABRIEL PRESOTTO                      1009974-95.2020.8.26.0114           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF CAMPINAS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NATHAN MATIAS LOPES SOARES                   3002477-30.2019.8.06.0003           CANCELLATION                    CIVIL COURT OF FORTALEZA                                       Yes              No               No



                                                                                                        848 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 969 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
NATHANIEL BRITO NOGUEIRA                   23.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NATHANN FRANCISCO TAFAREL                  0031425-60.2019.8.16.0001            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NATIELLE BERNARDINO CUNHA DE AZEVEDO 0001510-33.2020.8.01.0070                  CHANGE                              CIVIL COURT OF RIO BRANCO                                    Yes              No               No
NATIVAS VIAGENS E TURISMO LTDA ME          0649021-41.2019.8.04.0001            CIVIL LITIGATION - TAM TRAVEL CIVIL COURT OF MANAUS                                              Yes              No               No
NATIVAS VIAGENS E TURISMO LTDA ME          1108125-46.2017.8.26.0100            CIVIL LITIGATION - GENERAL          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
NAUSIRA NORIKO NAMIUCHI                    50.005.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF DOURADOS                                      Yes              No               No
NAUSIRA NORIKO NAMIUCHI                    50.005.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF DOURADOS                                      Yes              No               No
NAYANA BEATRICE BORGHI                     0010301-97.2017.5.15.0153            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE RIBEIRÃO PRETO                          Yes              No               No
                                                                                CIVIL LITIGATION - SEAT
NAYANA CRUZ RIBEIRO                        3000483-47.2018.8.06.0020            COMFORT                             CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                CIVIL LITIGATION - ON-BOARD
NAYANA CRUZ RIBEIRO                        3000481-77.2018.8.06.0020            SERVICE                             CIVIL COURT OF FORTALEZA                                     Yes              No               No
NAYANA PEREIRA DA SILVA                    0011784-87.2017.5.03.0092            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
NAYANE ANDRADE DE OLIVEIRA                 0835468-52.2018.8.12.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No

NAYANE GRAZYELA LEAL LINS                    0088352-33.2019.8.17.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NAYANE ROCHA CAPONE                          5059547-03.2020.8.09.0051           CHANGE                          CIVIL COURT OF GOIÂNIA                                          Yes              No               No

NAYANE SOUZA MARTINS                         1001293-15.2020.8.26.0704           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NAYANNE ALVES DE LIMA                        5744307-64.2019.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              No               No
NAYARA ALLANA LIMA DE OLIVEIRA               17.001.004.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GURUPI                                         Yes              No               No
NAYARA CARETTA VENTORIN                      0000756-61.2015.5.17.0009           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
NAYARA CAROLINE SOARES FERNANDES
SANTOS                                       0011428-67.2016.5.03.0144           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NAYARA CASTELANO BRITO                       1067504-39.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
NAYARA COSTA FERNANDES TORRES MAIA           0006112-76.2020.8.19.0002           CIVIL LITIGATION - SERVICE        CIVIL COURT OF NITERÓI                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NAYARA DE CARVALHO LEITE                     0047571-42.2019.8.03.0001           CANCELLATION                      CIVIL COURT OF MACAPÁ                                         Yes              No               No
NAYARA DE OLIVEIRA BAZILIO                   0020658-23.2019.8.05.0080           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NAYARA ELENA LOPES NEVES LEITE               0009710-34.2019.8.12.0110           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
NAYARA FERNANDES DE SOUZA                    5043986-09.2020.8.13.0024           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NAYARA FERREIRA DA COSTA                     1004754-81.2020.8.11.0002           CANCELLATION                      CIVIL COURT OF VÁRZEA GRANDE                                  Yes              No               No

NAYARA LIMA SUGUITANI                        0016184-08.2019.8.26.0344           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MARÍLIA                                          Yes              No               No
NAYARA MACHADO                               1000397-38.2020.8.26.0003           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO PAULO                                        Yes              No               No

NAYARA MARTINS VRECH                         1008562-04.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NAYARA MOREIRA ALVES                         0011676-83.2020.8.05.0080           CANCELLATION                      CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
NAYARA NOGUEIRA NARCISO                      0016788-88.2019.8.08.0725           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SERRA                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NAYARA PATRICIA BALINT                       1010826-87.2020.8.11.0001           CANCELLATION                      CIVIL COURT OF CUIABÁ                                         Yes              Yes              No




                                                                                                         849 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 970 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
NAYARA PATRICIA BALINT                    1010826-87.2020.8.11.0001            CANCELLATION                        CIVIL COURT OF CUIABÁ                                        Yes              Yes              No

NAYARA RIBEIRO POLIZELI                      1000080-45.2020.8.26.0066           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BARRETOS                                      Yes              No               No
NAYARA RICCIARDI RAFAEL                      35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
NAYARA RICCIARDI RAFAEL                      35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
NAYARA SIAN HERZOG ANDRADE                   0001040-53.2018.8.08.0045           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO GABRIEL DA PALHA                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
NAYCHO NATIEGO SOARES FURTADO                0800715-43.2019.8.18.0009           RESERVATION                       CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
NAYHANE MARTINS DE PINA                      5726121-13.2019.8.09.0012           COLLECTION                        CIVIL COURT OF APARECIDA DE GOIÂNIA                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NAYHARA REGIA DOS SANTOS NOGUERIA            0810824-65.2019.8.10.0001           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
NAYLA CAVALCANTE NAGAWO DE SOBRAL            0632773-63.2020.8.04.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
NAYRA CAROLINE BARBOSA CRUZ                  0024554-33.2016.8.18.0140           IMPEDIMENT                        CIVIL COURT OF TERESINA                                      Yes              No               No
NAYRA MARIELLY JUNQUEIRA                     5035288-50.2018.8.09.0006           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ANÁPOLIS                                      Yes              No               No
NAYZA APARECIDA DE MELO SOUSA                35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
NAYZA APARECIDA DE MELO SOUSA                35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
NAZARE PEREIRA DA SILVA SANTOS               1000663-58.2017.5.02.0711           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
NEA GARCIA RODRIGUES                         5033150-45.2018.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NEANDER BERTO MENDES                         5177065-14.2020.8.09.0051           CHANGE                            CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NEANDRO CARDOSO FURTADO                      1007266-54.2019.8.26.0099           CANCELLATION                      CIVIL COURT OF BRAGANÇA PAULISTA                             Yes              No               No

NECIMARG FELIX RAMOS SOBRINHO                0800267-43.2020.8.18.0136           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                        Yes              Yes              No

NECIMARG FELIX RAMOS SOBRINHO                0800267-43.2020.8.18.0136           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NECY FREIRE VIEIRA                           0761518-66.2019.8.07.0016           CANCELLATION                    CIVIL COURT OF BRASÍLIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NEDER AQUINO GUIDA                           0705007-59.2020.8.07.0001           CANCELLATION                    CIVIL COURT OF BRASÍLIA                                        Yes              No               No
NEDER HENNE CARGAS NACIONAIS E
INTERNACIONAIS LTDA                          0025432-41.2016.8.16.0001           CIVIL LITIGATION - CARGO          CIVIL COURT OF CURITIBA                                      Yes              No               No
NEDJMA ALMEIDA ARAUJO                        0047965-58.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                      Yes              No               No

NEDO LUIZ DE OLIVEIRA JUNIOR                 5001842-80.2019.8.24.0078           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF URUSSANGA                                       Yes              No               No

NEDO LUIZ DE OLIVEIRA JUNIOR                 5001842-80.2019.8.24.0078           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF URUSSANGA                                       Yes              No               No

NEI ANDRADE BORGES                           1039571-91.2019.8.26.0196           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FRANCA                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NEI LUIS MARQUES                             0000943-82.2019.8.16.0146           CANCELLATION                    CIVIL COURT OF RIO NEGRO                                       Yes              No               No

NEI ROBERTO FERREIRA PERES                   7053608-35.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NEIDE APARECIDA DIAS DE OLIVEIRA BALAN       0012330-12.2019.8.16.0044           CANCELLATION                    CIVIL COURT OF APUCARANA                                       Yes              No               No
NEIDE APARECIDA PEREIRA SOARES GOMES
DE OLIVEIRA                                  5000046-07.2020.8.13.0440           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MUTUM                                         Yes              No               No



                                                                                                        850 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 971 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
NEIDE BALLIANO DE OLIVEIRA                 1011504-85.2019.8.26.0562            CANCELLATION                        CIVIL COURT OF SANTOS                                        Yes              No               No
NEIDE LUCIA MINICHELI JOSE                 1004334-55.2020.8.26.0068            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BARUERI                                       Yes              No               No
NEIDE MARA GEWEHR                          1001920-67.2016.5.02.0707            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
NEIDE MARIA DA SILVA                       5001721-76.2020.8.24.0091            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No
NEIDE MARIA DA SILVA                       5001721-76.2020.8.24.0091            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
NEIDE MARIA DE CAMPOS REIS                 5013261-67.2019.8.13.0672            OVERBOOKING                         CIVIL COURT OF SETE LAGOAS                                   Yes              No               No

NEIDE RODRIGUES REZENDE PRADO                5002665-94.2020.8.13.0702           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF UBERLÂNDIA                                       Yes              No               No
NEIDIMAR MARIA DE OLIVEIRA FERREIRA          1016287-74.2019.8.11.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF CUIABÁ                                           Yes              No               No

NEILA BRAGA OCAMPO                           7049592-38.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NEILA CARVALHO ALMEIDA                       0030907-42.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NEILA CARVALHO ALMEIDA                       0030907-42.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
NEILA CLARISSE DE SOUZA SILVA                0386852-05.2014.8.13.0105           RESERVATION                       CIVIL COURT OF GOVERNADOR VALADARES                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NEILA DA COSTA VIEIRA AGUIAR                 0611459-16.2019.8.04.0092           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No
NEILA MARIANA SILVA DINIZ                    21.001.035.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
NEILSON LIMA JESUS                           1001600-27.2019.5.02.0702           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
NEILSON LIMA JESUS                           1000315-62.2020.5.02.0702           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NEIMA LEICO BONI YOKOYAMA                    0014090-04.2019.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
NEIMAR FERNANDES DE SOUSA                    0011373-32.2018.5.15.0106           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NEISE DE AGUIAR MIRANDA                      3000501-51.2020.8.06.0003           CHANGE                            CIVIL COURT OF FORTALEZA                                      Yes              No               No
NEIVA LIZETE FREITAS SIMIONATO               0001465-77.2019.8.21.0047           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ESTRELA                                        Yes              No               No
NEIVA LORENCET                               0000359-08.2014.5.02.0024           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NEIVA TERESINHA RODRIGUES GOULART            5026380-51.2019.8.24.0038           CANCELLATION                      CIVIL COURT OF JOINVILLE                                      Yes              No               No
NEIVAN FERREIRA SANTOS                       1000952-94.2017.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
NEIVI ANGELA BOVI                            35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
NEJMI JOMAA ABDEL AZIZ                       0719401-36.2012.8.04.0001           RESERVATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NELCI RAMOS DE SOUZA                         7008470-11.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              No               No
NELCIMAR CRISTINA SOARES PEREIRA
FERREIRA                                     0145695-44.2016.8.09.0051           CIVIL LITIGATION - CARGO          CIVIL COURT OF GOIÂNIA                                        Yes              No               No
NELCIR CAMPOS SOUZA                          0002239-76.2020.8.26.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
NELCY ROSA GOMES E OLIVEIRA                  0054517-21.2019.8.19.0054           CIVIL LITIGATION - SERVICE        CIVIL COURT OF SÃO JOÃO DE MERITI                             Yes              No               No

NELDI MOROSKI GOLCALVES BERNINI              0014285-18.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              Yes              No

NELDI MOROSKI GOLCALVES BERNINI              0014285-18.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              Yes              No
NELI DA SILVA RAMOS                          0708183-46.2020.8.07.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BRASÍLIA                                         Yes              No               No
NELI DA SILVA RAMOS                          0708183-46.2020.8.07.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BRASÍLIA                                         Yes              No               No




                                                                                                         851 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 972 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
NELIANE PIMENTA TORRICILLAS                1025192-93.2016.8.26.0506            CANCELLATION                        CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
NELINHO DIAS BARROS VIEIRA                 7005590-46.2020.8.22.0001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF PORTO VELHO                                        Yes              No               No
NELIO CAMPOS ARAUJO                        0029124-71.2019.8.13.0439            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MURIAÉ                                        Yes              No               No
NELIO PEREIRA DE FREITAS JUNIOR            0704234-54.2020.8.07.0020            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
NELIO SANTOS DIAS MAZARAK                  5005141-97.2019.8.13.0134            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CARATINGA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NELISE MORAES BARBOSA                      1066115-19.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NELIZA MARIA JUNQUE                        1007152-45.2017.8.26.0533            CANCELLATION                        CIVIL COURT OF SANTA BÁRBARA D OESTE                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NELMA CARDOSO DE AZEVEDO                   0638574-49.2019.8.04.0015            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
NELMA FERREIRA DE PAULA VICENTE            0019317-38.2019.8.26.0577            RESERVATION                         CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                           Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NELMA MOREIRA DE LIMA                      5027382-07.2017.8.13.0079            CANCELLATION                        CIVIL COURT OF CONTAGEM                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NELMA SUELY FEZER                          0022820-50.2017.8.08.0347            CANCELLATION                        CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NELSON ALEXANDER SCHEPIS MONTINI           1001073-57.2020.8.26.0529            OVERBOOKING                         CIVIL COURT OF SANTANA DE PARNAÍBA                           Yes              No               No
NELSON ALVES FERREIRA                      0703034-30.2020.8.07.0014            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
NELSON DANTE NAVARRO PAULA                 1000361-65.2017.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
NELSON DE ALMEIDA DANTAS                   0015870-16.2019.8.19.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF NITERÓI                                       Yes              No               No
NELSON ESTEVO RIBEIRO                      1000982-32.2017.5.02.0321            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

NELSON FERNANDO STUTZEL                      0011928-20.2019.8.19.0052           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ARARUAMA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NELSON FERREIRA DA COSTA FILHO               1001030-93.2020.8.26.0344           CANCELLATION                      CIVIL COURT OF MARÍLIA                                        Yes              No               No
NELSON FERREIRA DOS SANTOS                   5030386-65.2020.8.09.0012           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF APARECIDA DE GOIÂNIA                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NELSON FINOTTI SILVA                         1017904-39.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
NELSON FORTES NETO                           0035571-34.2019.8.17.2001           RESERVATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
NELSON GOMES LOURENCO                        0103342-24.2020.8.19.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
NELSON GONÃ§ALVES DE AZEVEDO                 0015715-25.2019.8.26.0032           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ARAÇATUBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NELSON GONCALVES                             0013688-49.2020.8.16.0182           CHANGE                            CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NELSON HEBER RIZZI                           1006190-58.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
NELSON LOURENCO DO AMARAL                    1001132-51.2019.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
NELSON MARTINES                              0100477-29.2017.5.01.0019           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No

NELSON MARTUCCI JUNIOR                       1001422-62.2020.8.26.0011           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

NELSON MASSAHARU MORIMOTO                    0002849-69.2020.8.16.0018           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MARINGÁ                                          Yes              Yes              No

NELSON MASSAHARU MORIMOTO                    0002849-69.2020.8.16.0018           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MARINGÁ                                          Yes              Yes              No
NELSON MESSIAS DE ARAUJO                     35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SÃO PAULO                                        Yes              No               No
NELSON MIYUKI OKUBO                          35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SÃO PAULO                                        Yes              No               No




                                                                                                         852 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 973 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
NELSON MIYUKI OKUBO                       35.001.003.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

NELSON PEREIRA DE SOUSA NETO                 0800461-98.2019.8.10.0104           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PARAIBANO                                     Yes              No               No
NELSON RIBEIRO PEREIRA                       0001777-08.2013.5.10.0019           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
NELWTON CEZAR BARBOSA OCANHA                 0000398-58.2014.5.02.0071           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
NELY ALMEIDA DE SOUZA                        0614435-17.2015.8.04.0001           RESERVATION                       CIVIL COURT OF MANAUS                                        Yes              No               No
NELZA DUARTE GAMA                            5002946-38.2018.8.08.0030           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF LINHARES                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NELZO LUIZ NETO DA SILVA                     5001024-32.2020.8.21.2001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NENA AGENCIA DE VIAGENS LTDA ME              1020604-32.2018.8.26.0196           CANCELLATION                      CIVIL COURT OF FRANCA                                        Yes              No               No
NEREIDE DA ROCHA ABBADE                      35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
NEREIDE DA ROCHA ABBADE                      35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NEREIZA MARIA ALVES DE SOUZA                 7003926-77.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NEREIZA MARIA ALVES DE SOUZA                 7003926-77.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NERGITON ANTONIO MAJELA DE SOUZA NETO 0002249-41.2020.8.16.0182                  CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NERGITON ANTONIO MAJELA DE SOUZA NETO 0002249-41.2020.8.16.0182                  CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              Yes              No
NERILDO BERNARDES                     9000819-04.2019.8.21.0017                  CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF LAJEADO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NERILSON DYBAS DE BARROS                     0015798-16.2019.8.16.0001           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NESTOR DALBEM                                5007565-49.2020.8.13.0079           CANCELLATION                      CIVIL COURT OF CONTAGEM                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
NEUBER TEIXEIRA DOS REIS JUNIOR              5006850-70.2019.8.13.0134           RESERVATION                       CIVIL COURT OF CARATINGA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NEUDI ANTONIO BERGAMINI                      1002035-12.2020.8.11.0040           CANCELLATION                      CIVIL COURT OF SORRISO                                       Yes              No               No
NEUR BAGATIN                                 0006112-24.2020.8.16.0014           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF LONDRINA                                      Yes              No               No

NEURACY DE JESUS GONCALVES BERENGUER 0006319-41.2019.8.17.8223                   CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF OLINDA                                        Yes              No               No
NEUSA MARIA TEIXEIRA                 1014651-66.2019.8.26.0224                   CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GUARULHOS                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NEUSA MIRANDA CARVALHO DE FREITAS            1000653-39.2020.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NEUSA REJANE MARTINS DA SILVA                9004712-94.2019.8.21.0019           CHANGE                            CIVIL COURT OF NOVO HAMBURGO                                 Yes              No               No
NEUSA SAVARIS TOME                           5000096-30.2020.8.21.0078           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VERANÓPOLIS                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NEUSA ZOCCA                                  5000450-71.2019.8.08.0007           CANCELLATION                      CIVIL COURT OF BAIXO GUANDU                                  Yes              No               No
NEUSELI SOARES COSTA SOUSA                   0016432-34.2015.5.16.0023           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE IMPERATRIZ - MA                         Yes              Yes              No
NEUSILMA RODRIGUES                           5610590-53.2019.8.09.0051           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
NEUSOMAR GOMES DA ABADIA                     5012891-25.2019.8.09.0050           IMPEDIMENT                        CIVIL COURT OF GOIANÉSIA                                     Yes              No               No
NEUZA FONSECA DE SOUZA RIBEIRO               0004540-43.2020.8.19.0210           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
NEUZA FONSECA DE SOUZA RIBEIRO               0004540-43.2020.8.19.0210           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No




                                                                                                        853 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 974 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
NEUZA MARIA BERTOL                         9000264-36.2020.8.21.5001            CHANGE                              CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
NEUZA MARIA DA SILVA                       5009834-54.2019.8.13.0707            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VARGINHA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NEUZA MARIA DIAS                           5000278-39.2019.8.21.0114            CANCELLATION                        CIVIL COURT OF NOVA PETRÓPOLIS                               Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NEUZELI BITENCOURTT                        5010761-95.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
NEVERTUR AGENCIA DE TURISMO LTDA           0010105-37.2017.8.26.0003            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NEVIO GUAREZI DE PIERI                     5000364-12.2020.8.24.0075            CANCELLATION                        CIVIL COURT OF TUBARÃO                                       Yes              No               No

NEWTON ARAUJO SILVA JUNIOR                   0704086-55.2020.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                         Yes              Yes              No

NEWTON ARAUJO SILVA JUNIOR                   0704086-55.2020.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                         Yes              Yes              No

NEWTON DE ARAUJO LOPES JUNIOR                5019575-96.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No
NEWTON EDUARDO STURION HOMEM DE
MELLO PRADO                                  1004436-92.2020.8.26.0451           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PIRACICABA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NEWTON HUBMAIER COELHO                       5002773-37.2019.8.08.0011           CANCELLATION                      CIVIL COURT OF CACHOEIRO DE ITAPEMIRIM                        Yes              No               No
NEWTON RAMOS DA SILVA                        0803885-82.2020.8.20.5004           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - TRAVEL
NEXT TRAVEL PASSAGENS E TURISMO EIRELI       1126169-45.2019.8.26.0100           AGENCY                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NEY APOLINARIO DA SILVA FILHO                0000071-09.2020.8.05.0059           CANCELLATION                      CIVIL COURT OF COARACI                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NEY APOLINARIO DA SILVA FILHO                0000071-09.2020.8.05.0059           CANCELLATION                      CIVIL COURT OF COARACI                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NEY BRAZ                                     5706091-69.2019.8.09.0007           CANCELLATION                      CIVIL COURT OF ANÁPOLIS                                       Yes              No               No

NEY COSTA ALCANTARA DE OLIVEIRA              0700931-34.2019.8.02.0205           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
NEY FIGUEIREDO SALDANHA FILHO                0846727-64.2019.8.10.0001           COLLECTION                        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
NEY FIGUEIREDO SALDANHA FILHO                0801361-21.2018.8.10.0006           COLLECTION                        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
NEY LEANDRO MARQUES                          3001974-79.2019.8.06.0012           RESERVATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
NG KWAN PHONG                                0061936-13.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
NG KWAN PHONG                                0061936-13.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No
NGX INTERCAMBIO CULTURA VIAGENS E
TURISMO LTDA                                 2451749-57.2014.8.13.0024           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
NHAIANNA CELY MAGALHAES SANTOS DE
LIMA                                         0000219-48.2013.5.06.0007           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE                                   Yes              Yes              No

NIAGARA MORENO CARDOSO LEITE                 0001462-60.2018.8.05.0223           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTA MARIA DA VITÓRIA                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NICANOR BATISTA JUNIOR                       1015553-93.2020.8.26.0576           CANCELLATION                    CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                            Yes              No               No



                                                                                                         854 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 975 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
NICCOLA ULISSES MARQUES CASTELLANI         1072209-80.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

NICCOLE VASCONCELOS MAIA GOMES               0800812-62.2020.8.12.0110           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
NICHOLAS COSTA VAZ                           0005052-44.2020.8.19.0204           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
NICHOLAS COSTA VAZ                           0005052-44.2020.8.19.0204           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
NICHOLAS DAL MOLIN KILIAN                    0308698-30.2015.8.24.0008           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BLUMENAU                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NICHOLAS MATHIAS DE ARAUJO BARI              1006509-23.2020.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
NICIANE ALFF DE FREITAS                      0102002-49.2017.5.01.0018           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
NICKOLLE CAROLINA DE ABREU                   0301986-64.2018.8.24.0090           RESERVATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
NICLEIA MINELVINO DA CRUZ                    5000039-13.2020.8.13.0570           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALINAS                                        Yes              No               No
NICODEMOS VIEIRA DE SOUSA                    0000478-98.2019.5.22.0003           INDIVIDUAL LABOR CLAIM            FÓRUM DO TRABALHO                                             Yes              No               No
NICOLA DAL PONTE                             1001746-65.2015.5.02.0716           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
NICOLA LOMONTE NETO                          0021394-32.2019.8.08.0347           CIVIL LITIGATION - SERVICE        CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NICOLAI VEHMAN DE LIMA                       1000795-16.2020.8.26.0704           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
NICOLAS CABALLERO LOIS                       0717894-12.2019.8.07.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NICOLAS DE SOUZA CARVALHO                    7021987-20.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No

NICOLAS DE SOUZA MENDES                      5004336-58.2020.8.24.0020           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CRICIÚMA                                         Yes              Yes              No

NICOLAS DE SOUZA MENDES                      5004336-58.2020.8.24.0020           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CRICIÚMA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NICOLAS DEGIRMENCI                           1004932-13.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NICOLAS IBRAHIM PENTEADO                     0029612-95.2019.8.16.0001           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
NICOLAS KUHL                                 5004839-44.2020.8.24.0064           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
NICOLAS MACEDO DE RICHTER                    0048873-85.2019.8.16.0182           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NICOLAS MARIN DA SILVA SILVEIRA              9081281-93.2019.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NICOLAS ROSSI                                0000207-11.2019.8.21.5001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
NICOLAU DINAMARCO SPINELLI JUNIOR            0053015-64.2013.8.26.0506           LITIGATION - CIVIL                CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
NICOLAU FARAH OSSAILLE                       0335352-45.2017.8.19.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
NICOLAU FARIA DIATROPTOFF                    1004137-59.2020.8.26.0405           CIVIL LITIGATION - SERVICE        CIVIL COURT OF OSASCO                                         Yes              No               No
NICOLE ADAMOLI                               0020763-67.2016.5.04.0020           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No

NICOLE ALBUQUERQUE FAIS                      0006383-83.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                         Yes              No               No
NICOLE AUGUSTOWSKI                           1009380-26.2020.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
NICOLE BASSANEZI FERNANDES                   0002654-12.2018.8.16.0194           CIVIL LITIGATION - SERVICE        CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
NICOLE BENETE DE OLIVEIRA                    1000077-57.2020.8.26.0562           LITIGATION - CIVIL                CIVIL COURT OF SANTOS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NICOLE BROOKES                               3000936-93.2019.8.06.0024           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NICOLE DA SILVA GOMES                        0809536-18.2019.8.14.0051           CANCELLATION                      CIVIL COURT OF SANTARÉM                                       Yes              Yes              No



                                                                                                         855 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 976 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
NICOLE DA SILVA GOMES                      0809536-18.2019.8.14.0051            CANCELLATION                        CIVIL COURT OF SANTARÉM                                      Yes              Yes              No
NICOLE DARIVA STAUB                        0003820-45.2019.8.16.0194            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              No               No

NICOLE FERREIRA CAMARA                       1012812-56.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

NICOLE GOLOMBIESKI DUARTE                    5004184-44.2019.8.24.0020           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CRICIÚMA                                       Yes              No               No
NICOLE KOHLER                                5000631-83.2020.8.24.0139           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NICOLE LEMOS DO PRADO WELTER                 5000425-46.2020.8.24.0082           CHANGE                            CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NICOLE PECINI VON KRIIGER                    0027726-06.2017.8.19.0209           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
NICOLE PIERROT CAVALLIERI                    1001669-82.2017.5.02.0717           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No

NICOLE PIRES ROSA                            5003042-97.2020.8.24.0075           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TUBARÃO                                          Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
NICOLE RAFAELA GODINHO LINS                  7013658-19.2019.8.22.0001           IMPEDIMENT                      CIVIL COURT OF PORTO VELHO                                      Yes              No               No

NICOLE SILVA PINTO                           7012871-75.2019.8.22.0005           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JI-PARANÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
NICOLE TACIANE SILVA PERES                   0000220-65.2020.8.16.0037           COLLECTION                      CIVIL COURT OF QUATRO BARRAS                                    Yes              No               No

NICOLLAS TESTA ZANINI DAS CHAGA              0010934-64.2018.8.21.0086           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CACHOEIRINHA                                     Yes              No               No
NICOLLE DUQUE PEREIRA                        0039547-36.2019.8.19.0209           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
NICOLLE LOPES BARRETO CERQUEIRA
RODRIGUES                                    0818524-88.2018.8.15.0001           CIVIL LITIGATION - SERVICE        CIVIL COURT OF CAMPINA GRANDE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
NICOLLE MALTA PONTES FREIRE                  0700071-77.2020.8.02.0082           IMPEDIMENT                        CIVIL COURT OF MACEIÓ                                         Yes              No               No

NICOLLE MARIA DE SOUZA MARTINENKO            1065781-82.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NICOLLE MATTOS CORRÊA                        0300808-46.2019.8.24.0090           CANCELLATION                    CIVIL COURT OF FLORIANÓPOLIS                                    Yes              No               No

NICOLY PIRES TEMISTOCLES                     7035288-34.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NIEDINA MARIA DA SILVA GONTIJO               7051611-17.2019.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
NIELLY SOCORRO SANTANA MONTAO                35.040.002.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF AMERICANA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
NIELLY SOCORRO SANTANA MONTAO                35.040.002.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF AMERICANA                                      Yes              No               No
NIELZEN PEDRO CUNHA                          42.026.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ARARANGUÁ                                      Yes              No               No
NIELZEN PEDRO CUNHA                          42.026.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ARARANGUÁ                                      Yes              No               No
NIKOLAS DOS SANTOS MATHIAS                   20200601158                         CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NIKOLAU CLARK FONTAINHA MULLER               0081885-33.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
NILBE PACHECO FERNANDES                      0003710-62.2020.8.19.0021           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF DUQUE DE CAXIAS                                Yes              No               No
NILCE BRANDAO STADLER VIEIRA                 0145300-43.2002.5.01.0010           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
NILCELENA SOARES D SOUZA                     1011207-75.2020.8.26.0002           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NILCILAYNE SACERDOTE DA SILVA                0003575-89.2020.8.19.0202           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No



                                                                                                         856 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 977 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
NILCILAYNE SACERDOTE DA SILVA              0003575-89.2020.8.19.0202            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
NILDELIA MARY PINHO DE ARAUJO              0001280-11.2014.5.10.0002            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
NILDIVAN COSTA DA SILVA                    1000406-62.2019.5.02.0323            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
NILDO FREIRE DE CAMPOS                     0802933-66.2020.8.23.0010            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BOA VISTA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NILENE MARIA FARIAS MAGALHAES DANTAS 3001014-36.2018.8.06.0020                  CHANGE                              CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NILMA BARRETO FERNANDES                    0004647-79.2020.8.05.0080            CANCELLATION                        CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No

NILO ALBERTO CARVALHO GUERRA                 3000244-84.2020.8.06.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                        Yes              Yes              No

NILO ALBERTO CARVALHO GUERRA                 3000244-84.2020.8.06.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                        Yes              Yes              No
                                                                                                                 TRIBUNAL REGIONAL DO TRABALHO DA 22ª REGIÃO -
NILO ANGELINE DA SILVA NETO                  0002597-48.2013.5.22.0001           INDIVIDUAL LABOR CLAIM          TERESINA                                                        Yes              Yes              No
NILO CARLOS DOS SANTOS                       0000410-90.2012.5.02.0314           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                  No               Yes              Yes
NILO PERIN FILHO                             0015654-65.2019.8.19.0031           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF MARICÁ                                            Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
NILO REUTER                                  0705914-47.2019.8.07.0008           RESERVATION                     CIVIL COURT OF BRASÍLIA                                         Yes              No               No
NILO SERGIO DE MENEZES RAMOS
RODRIGUES                                    5021387-76.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No

NILSE TEREZINHA BRANDALISE ROMEL             0000950-05.2019.8.16.0169           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TIBAGI                                         Yes              No               No
NILSON ANTONIO VELOSO DA SILVA               0057623-09.2020.8.05.0001           CIVIL LITIGATION - SERVICE        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
NILSON BATISTA DE LACERDA                    5220570-92.2019.8.09.0147           RESERVATION                       CIVIL COURT OF SÃO LUÍS DE MONTES BELOS                       Yes              No               No
NILSON CESAR FRAGA                           0087266-98.2019.8.16.0014           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
NILSON COSTA FALCAO                          0050301-74.2019.8.17.8201           RESERVATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
NILSON DE JESUS OLIVEIRA LEITE JUNIOR        0022035-28.2019.8.13.0073           RESERVATION                       CIVIL COURT OF BOCAIÚVA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NILSON DE SOUSA OLIVEIRA                     1001439-28.2020.8.26.0002           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NILSON DE SOUSA OLIVEIRA                     1001439-28.2020.8.26.0002           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No

NILSON JOSE MIRANDA JUNIOR                   5007552-26.2019.8.24.0064           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
NILSON PENA NETO SEGUNDO                     0175165-19.2018.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              No               No
NILSON PEREIRA DE SOUZA                      0032493-69.2020.8.16.0014           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF LONDRINA                                       Yes              No               No
NILTO ANTONIO                                0001928-14.2020.8.19.0023           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ITABORAÍ                                       Yes              No               No
NILTON CESAR DOS SANTOS ANDRADE              0001472-93.2014.5.11.0008           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANUAS - AM                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NILTON CLAUDIO DOS SANTOS                    1065575-65.2019.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
NILTON DE MORAES GOMES                       0006499-70.2020.8.19.0203           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
NILTON DE SOUZA LIMA                         0701642-90.2019.8.02.0091           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NILTON GOMES DE FARIAS JUNIOR                0803399-46.2019.8.15.0001           CANCELLATION                      CIVIL COURT OF CAMPINA GRANDE                                 Yes              No               No
NILTON LELIO DE MELO                         0718670-30.2020.8.07.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
NILTON NIEMAYER FARIA DA CUNHA               0011215-56.2019.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No



                                                                                                         857 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 978 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
NILTON RODRIGUES DA SILVA                  1000550-45.2019.5.02.0320            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
NILTON RODRIGUES DA SILVA                  1000865-10.2018.5.02.0320            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - BOARDING
NILTON RODRIGUES DE SOUZA                  0056833-40.2017.8.19.0001            IMPEDIMENT                          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
NILTON VALTER DOS SANTOS                   1000367-69.2017.5.02.0312            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
NILVA ERNESTA PRICINATO                    0002355-36.2019.8.16.0053            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELA VISTA DO PARAÍSO                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NILVA ESCOLASTICA EUBANK GOMES             1011687-73.2020.8.11.0001            CANCELLATION                        CIVIL COURT OF CUIABÁ                                        Yes              No               No
NILVANDO PINTO DE REZENDE                  0001792-10.2019.8.26.0394            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF NOVA ODESSA                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NILZA APARECIDA FERREIRA DE MATOS LIMA 1007746-95.2020.8.26.0002                CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NILZA AZEREDO DE PAULA                     0065678-87.2019.8.19.0002            CHANGE                              CIVIL COURT OF NITERÓI                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
NILZA AZEREDO DE PAULA                     0065678-87.2019.8.19.0002            CHANGE                              CIVIL COURT OF NITERÓI                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
NILZA DA SILVA SANTOS                      0805254-35.2019.8.12.0101            CANCELLATION                        CIVIL COURT OF DOURADOS                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NILZA DE FATIMA PIVELLO CESTARI            1000840-17.2020.8.26.0414            CANCELLATION                        CIVIL COURT OF PALMEIRA D'OESTE                              Yes              No               No
NILZA DE OLIVEIRA                          0001277-82.2015.5.09.0670            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                    Yes              Yes              No
NILZA EMY YAMASAKI                         50.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
NILZA EMY YAMASAKI                         50.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NIMIA BRAGA DUARTE                         0700048-52.2020.8.02.0076            CANCELLATION                        CIVIL COURT OF MACEIÓ                                        Yes              No               No

NINA POVOA DE SOUSA                          0013560-74.2019.8.08.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                          Yes              No               No
NINA ROSA CRUZ GERGES                        5006541-78.2019.8.24.0090           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF FLORIANÓPOLIS                                    Yes              No               No

NINA ROSA DE LIMA LIEVORE                    0002862-31.2019.8.16.0074           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CORBÉLIA                                         Yes              No               No

NINA VASERSTEIN GORAYEB                      0042423-61.2019.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No

NINARIAN PIRES CANGUSSU                      5056958-06.2020.8.09.0094           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JATAÍ                                          Yes              No               No
NINIVE TEIXEIRA BORSATTO                     0103100-07.2006.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                No               Yes              Yes
NIRLANDA SILVA VIERA                         0600594-76.2020.8.04.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
NIRVIA RAVENA DE SOUSA                       0849700-85.2018.8.14.0301           COMFORT                           CIVIL COURT OF BELÉM                                          Yes              No               No
NISAEL SOARES BASTOS                         0000522-16.2016.5.10.0017           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No

NISSIM KATRI                                 5016722-17.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NIVA MARIA ESTEVAM ALVES DE MOURA            5000405-29.2020.8.13.0319           CANCELLATION                      CIVIL COURT OF ITABIRITO                                      Yes              No               No
NIVALDO ANTONIO GONCALVES                    1000089-63.2016.5.02.0713           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NIVALDO DA SILVA BRANDAO                     0021432-53.2019.8.05.0080           OVERBOOKING                       CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
NIVALDO DA SILVA PONTES                      1001548-24.2016.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
NIVALDO DE OLIVEIRA SILVA                    0002025-63.2013.5.15.0106           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO                                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NIVALDO GONZAGA DA SILVA                     1008309-58.2020.8.26.0562           CANCELLATION                      CIVIL COURT OF SANTOS                                         Yes              No               No
NIVALDO MOURA DA SILVA                       1011629-15.2019.8.26.0510           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO CLARO                                      Yes              No               No



                                                                                                         858 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 979 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
NIVALDO PINTO DE REZENDE                   0001474-27.2019.8.26.0394            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF NOVA ODESSA                                   Yes              No               No
NIVALDO PONCIO                             0746442-02.2019.8.07.0016            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
NIVALDO RODRIGUES PINHEIRO                 0011725-45.2019.5.18.0017            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
NIVEA GORETH BARBOSA CAVALCANTI                                                 CIVIL LITIGATION - TICKET /
ARAUJO                                     0014435-61.2019.8.05.0110            RESERVATION                         CIVIL COURT OF IRECÊ                                         Yes              No               No

NIVEA MARIA RODRIGUES RIBEIRO                0806750-78.2020.8.20.5004           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NATAL                                          Yes              No               No
NIVEA SANTANA BATISTA SILVA                  0002638-73.2020.8.05.0039           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMAÇARI                                       Yes              Yes              No
NIVEA SANTANA BATISTA SILVA                  0002638-73.2020.8.05.0039           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMAÇARI                                       Yes              Yes              No
NIVEA ZAMARIAN MARTINEZ                      1001198-46.2015.5.02.0714           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NIVIA LORRANE CHAVES DE SOUZA                1005865-83.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
NIVIA MAXIMIANO VIEIRA                       0013148-98.2020.8.08.0545           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VILA VELHA                                     Yes              No               No
NIZIA MARIA PEDROZA LOUBET                   0017306-76.2015.5.16.0004           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA ASTOLFO SERRA                               Yes              Yes              No
NM SERVIÇOS ESPECIALIZADOS LTDA              0012561-78.2013.8.26.0009           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NOBORU KAI                                   0027427-11.2020.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                       Yes              No               No
NOBUKAZU TAIRA                               0007927-32.2019.8.26.0008           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO PAULO                                      Yes              No               No

NOE DELPHINE OLIVIER MARIE RAMEL             1002541-85.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

NOE DELPHINE OLIVIER MARIE RAMEL             1002541-85.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
NOEDISON SANTA DE SOUZA                      42.023.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS      CIVIL COURT OF TIMBÓ                                            Yes              No               No

NOEL BATISTA FOLLI                           5002087-22.2018.8.08.0030           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LINHARES                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NOEL SOARES RODRIGUES                        5678852-55.2019.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NOEL SOARES RODRIGUES                        5678852-55.2019.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
NOELI DE SOUZA PIMENTA                       0012355-62.2020.8.08.0545           COLLECTION                        CIVIL COURT OF VILA VELHA                                     Yes              No               No
NOELIA NUNES VITORIA                         0006815-54.2020.8.05.0080           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No

NOELIA PEREIRA DE ANDRADE                    1003251-84.2020.8.26.0009           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

NOELIA SUZANA RODRIGUES RIBEIRO              0823221-98.2020.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                      Yes              No               No

NOELITA SANTANA RIBEIRO                      5029010-56.2019.8.13.0145           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JUIZ DE FORA                                   Yes              No               No
NOELMA FLORISBELA DE ALMEIDA                 1000810-39.2016.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
NOELMA FLORISBELA DE ALMEIDA                 0100325-47.2018.5.01.0018           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
NOELSON BARROS DOS SANTOS                    0205721-67.2019.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                       Yes              No               No
NOELY CHIARENTIN                             0706834-60.2020.8.07.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
NOELY LURDES DE LIMA DOS SANTOS              0050041-25.2019.8.16.0182           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CURITIBA                                       Yes              No               No

NOEME BUSTO GAMA                             1005537-53.2020.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
NOEMIA PALMIRA COIMBRA DE LIMA               0000312-63.2012.5.04.0019           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
NORAIR ZANETONI                              1002922-81.2020.8.26.0297           RESERVATION                       CIVIL COURT OF JALES                                          Yes              No               No
NORAL CARLOS HERINGER NETO                   5000119-96.2019.8.08.0037           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF MUNIZ FREIRE                                   Yes              No               No



                                                                                                         859 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 980 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
NORBERT STEIDL                            0005787-37.2019.8.16.0191            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              No               No

NORBERTO LUIZ BARON                          0000140-48.2020.8.16.0184           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                        Yes              Yes              No

NORBERTO LUIZ BARON                          0000140-48.2020.8.16.0184           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                      Yes              Yes              No
NORBERTO PEREIRA FREITAS JUNIOR              1013007-41.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
NORBERTO PEREIRA FREITAS JUNIOR              1002941-57.2020.8.26.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
NORBERTO RIEPER JUNIOR                       0817877-69.2014.8.24.0038           RESERVATION                       CIVIL COURT OF JOINVILLE                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NORIEL ELIEZER                               1015566-65.2020.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
NORIEL ELIEZER                               1119943-24.2019.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
NORIVAL FELISBERTO                           1006960-51.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
NORMA ANGELA TEROZENDI                       4199991-23.2013.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
NORMA GOMES DA SILVA                         0629100-62.2020.8.04.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NORMA HEDY ADAM SILVA                        5001682-81.2020.8.24.0058           CHANGE                            CIVIL COURT OF SÃO BENTO DO SUL                              Yes              No               No

NORMA JANSSON LAYDNER                        0301230-18.2019.8.24.0091           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                   Yes              No               No

NORMA LOUREIRO PAIVA                         8003360-70.2020.8.05.0103           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ILHÉUS                                          Yes              No               No

NORMA MARIA DO VALE                          1039566-69.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
NORMA NASCIMENTO                             0304235-33.2016.8.24.0033           IMPEDIMENT                        CIVIL COURT OF ITAJAÍ                                        Yes              No               No
NORMA RIBEIRO DO NASCIMENTO                  0018475-32.2019.8.19.0002           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF NITERÓI                                       Yes              No               No
NORMA SUELI CURVELO BARBOSA                  1000952-16.2020.8.26.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
NORMA SUELI NICOLETE                         0001420-18.2017.5.12.0056           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO DA 12ª REGIÃO                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
NORMA WIHIBI                                 0038987-33.2019.8.16.0030           IMPEDIMENT                        CIVIL COURT OF FOZ DO IGUAÇU                                 Yes              No               No
NORMANDO ARAUJO JUNIOR                       5078064-63.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
NORTON ARRUDA WITECK                         5009956-29.2019.8.21.0001           LITIGATION - CIVIL                CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No

NORTON CARDOSO ALMEIDA                       5002239-85.2020.8.13.0313           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF IPATINGA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NORTON JACQUES                               5005922-55.2020.8.24.0045           CANCELLATION                      CIVIL COURT OF PALHOÇA                                       Yes              No               No
NORTUR AGENCIA DE VIAGENS E TURISMO                                              CIVIL LITIGATION - TRAVEL
LTDA                                         1020690-32.2020.8.26.0002           AGENCY                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
NT AGÊNCIA DE VIAGENS E TURISMO LTDA                                             CIVIL LITIGATION - TRAVEL
EPP                                          1046768-77.2018.8.26.0602           AGENCY                            CIVIL COURT OF SOROCABA                                      Yes              No               No

NUBIA BATISTA DE BARROS LEITE                0800849-36.2020.8.18.0009           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
NUBIA CAROLINE LEAL                          6015079-80.2015.8.13.0024           RESERVATION                       CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
NUBIA CRISTINA SANTANA MOTA                  0188716-32.2019.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
NUBIA DA SILVA JUNQUEIRA                     5215881-90.2018.8.09.0033           CANCELLATION                      CIVIL COURT OF CERES                                         Yes              No               No
NUBIA DANTAS RAMOS                           0000943-61.2020.8.05.0079           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF EUNÁPOLIS                                     Yes              No               No




                                                                                                        860 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 981 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
NUBIA PRISCILA GOMES SILVA                 5112595-08.2019.8.09.0051            CANCELLATION                        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
NÚCLEO MUNICIPAL DE PROTEÇÃO E DEFESA
DO CONSUMIDOR - PROCON                     0011130- 82.2016.8.16.0170           CIVIL LITIGATION - COLLECTION CIVIL COURT OF TOLEDO                                              Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NUGRI BERNARDO DE CAMPOS                   1000128-26.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
NUGRI BERNARDO DE CAMPOS                   1000128-26.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
NULDINA DE OLIVEIRA LEITE                  7001852-50.2020.8.22.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF PORTO VELHO                                   Yes              No               No
NUNO VINEYARD STEUER                       1075714-13.2018.8.26.0100            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
NURENBERG OSORIO NUNES FILHO               0615635-83.2020.8.04.0001            RESERVATION                         CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
NYCOLAS BERNARDO DE ARAUJO ROCHA           1008958-66.2019.8.11.0015            CANCELLATION                        CIVIL COURT OF SINOP                                         Yes              No               No
O E N TRANSPORTE DE CARGAS LTDA EPP        1013127-86.2017.8.26.0100            CIVIL LITIGATION - CARGO            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
OAB                                        001-2020-CDC/OAB/AM                  CIVIL LITIGATION - AIRPORTS         OAB                                                          Yes              No               No
OBERDAN LEONHARDT                          5006165-52.2019.8.21.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
OBERDON JUNIOR FRANCISCO DA SILVA          0000876-45.2013.5.19.0001            INDIVIDUAL LABOR CLAIM              TRIBUNAL REGIONAL DO TRABALHO - 19ª REGIÃO                   Yes              Yes              No

OBERHUDSON RICARDO DA SILVA PEREIRA          0802121-89.2020.8.20.5124           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PARNAMIRIM                                       Yes              No               No
OCEANAIR LINHAS AEREAS S.A. – AVIANCA        1125658-81.2018.8.26.0100           CIVIL LITIGATION - CARGO        CIVIL COURT OF SÃO PAULO                                        Yes              No               No
OCEANAIR LINHAS AÉREAS S/A - AVIANCA         1004845-57.2020.8.26.0002           CIVIL LITIGATION - GENERAL      CIVIL COURT OF SÃO PAULO                                        Yes              No               No

OCILIA NUBIA NOGUEIRA MARQUES                0004582-77.2016.8.18.0140           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                         Yes              No               No
OCIOMAR LUIZ MARTINS SAMPAIO DOS
SANTOS                                       0101923-04.2017.5.01.0040           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

OCTAVIO LUIZ MORAIS BREHM                    0002947-87.2019.8.21.0038           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VACARIA                                          Yes              No               No

OCYARA ALMEIDA DOS SANTOS SORIANO            0003904-53.2020.8.05.0150           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LAURO DE FREITAS                               Yes              No               No
ODAIL PACHECO MONTES                         0010470-08.2014.5.01.0015           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
ODAIR ANTONIO BORTOLOSO                      1000849-63.2018.8.26.0150           CIVIL LITIGATION - SERVICE        CIVIL COURT OF COSMÓPOLIS                                     Yes              No               No
ODAIR BASSANIN JUNIOR                        7016556-68.2020.8.22.0001           CIVIL LITIGATION - CARGO          CIVIL COURT OF PORTO VELHO                                    Yes              No               No
ODAIR CAPELETTE ROMANO                       7015355-41.2020.8.22.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
ODAIR CARLOS DA SILVA                        0031200-98.2009.5.02.0011           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
ODAIR JOSE LOPES GOMES                       0000448-37.2017.5.11.0004           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              Yes              No
ODAIR QUINTINO DE SOUZA                      0001525-68.2011.5.15.0008           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO                                           Yes              Yes              No
ODAIR RICARDO NISHIHARA DOMINGOS             0010471-48.2019.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ODELITA PESSOA DA COSTA CAMARAO              1009799-49.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ODEMIR CORDEIRO                              7000301-35.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ODENI MARIA CARNEIRO PEREIRA                 0008705-28.2020.8.05.0080           RESERVATION                       CIVIL COURT OF FEIRA DE SANTANA                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ODENI MARIA CARNEIRO PEREIRA                 0008705-28.2020.8.05.0080           RESERVATION                       CIVIL COURT OF FEIRA DE SANTANA                               Yes              Yes              No
ODENIR CAMELO DE FARIA                       1000747-30.2015.5.02.0711           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ODERBAN RABELO DE SANTANA                    0006211-20.2020.8.17.2001           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              No               No




                                                                                                         861 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 982 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
ODILA DE FATIMA DOS SANTOS                 1008507-49.2020.8.11.0001            CANCELLATION                        CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                CIVIL LITIGATION - SPECIAL
ODILIA LOPES FERREIRA DE SOUZA SILVA       0008921-40.2015.4.01.3400            PASSENGER                           CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ODILON JOSE PLANCA                         0632752-79.2019.8.04.0015            RESERVATION                         CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
ODILON JOSE PLANCA                         0632752-79.2019.8.04.0015            RESERVATION                         CIVIL COURT OF MANAUS                                        Yes              Yes              No
ODILON RIBEIRO JUNIOR                      0001951-84.2013.5.02.0004            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
ODILON SILVEIRA SANTOS ROCHA               0806567-36.2020.8.15.2001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ODIMAR DE MORAES                           1017757-86.2020.8.26.0002            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ODIR PEREIRA BORGES FILHO                  0808344-05.2019.8.15.0251            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF PATOS                                              Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ODIRLEY OLIVEIRA DE ABREU                  0835205-83.2019.8.12.0001            CANCELLATION                        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No

ODIVIO FERREIRA SANTOS                       0006367-04.2020.8.19.0206           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ODONIO AURO AMARAL NETO                      5007661-35.2020.8.13.0024           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TRAVEL
OK OPERADORA DE TURISMO LTDA.                1019416-33.2020.8.26.0002           AGENCY                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
OLAILSON JOSE DE SOUZA LIMA                  3002866-15.2019.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
OLANE MARIA ANDRADE TAVARES PEREIRA          31.010.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF GOVERNADOR VALADARES                           Yes              No               No
OLAVO APPEL GASPARIN                         1011183-38.2019.8.26.0566           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO CARLOS                                     Yes              No               No
OLAVO PEREIRA DE JESUS                       1001534-86.2015.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
OLAVO SEVERO GUIMARAES                       5043777-24.2019.8.21.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
OLAVO TARRAF FILHO                           1050622-26.2019.8.26.0576           RESERVATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
OLDAIR NETTO                                 0046664-61.2018.8.13.0280           CANCELLATION                      CIVIL COURT OF GUANHÃES                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
OLDAMIR FURTADO FILHO                        0800464-48.2020.8.20.5113           RESERVATION                       CIVIL COURT OF AREIA BRANCA                                   Yes              No               No
OLDNEY DA PAZ GOMES                          0021763-08.2016.5.04.0019           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
OLEKSANDR PAVLOV                             1010517-46.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
OLENKA AZEVEDO MEDEIROS DO MONTE             0826473-20.2019.8.20.5004           IMPEDIMENT                        CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
OLERIO ABILIO COELHO                         5000994-39.2020.8.24.0020           CANCELLATION                      CIVIL COURT OF CRICIÚMA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
OLERIO ABILIO COELHO                         5000994-39.2020.8.24.0020           CANCELLATION                      CIVIL COURT OF CRICIÚMA                                       Yes              Yes              No

OLGA BERNACCHI SARMENTO                      0700291-81.2020.8.02.0080           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MACEIÓ                                           Yes              Yes              No

OLGA BERNACCHI SARMENTO                      0700291-81.2020.8.02.0080           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MACEIÓ                                         Yes              Yes              No
OLGA IRACI BENATTI DE SOUSA                  5015535-16.2016.8.13.0702           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
OLGA LUISA ABDON GONCALVES                   0001840-06.2020.8.19.0207           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
OLGA MARIA DOS SANTOS                        0001537-13.2016.5.19.0003           INDIVIDUAL LABOR CLAIM            1ª A 10ª VARAS DO TRABALHO DE MACEIÓ                          Yes              Yes              No




                                                                                                         862 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 983 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
OLGA PASTORINHA                           5026072-92.2019.8.13.0079            CHANGE                              CIVIL COURT OF CONTAGEM                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
OLGA VEL KOS TRAMBUCH                     1015959-82.2019.8.26.0016            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

OLIANDA FERREIRA DE SOUSA                    1046721-26.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
OLIMPIO BATISTA DA SILVA NETO                0044449-30.2020.8.05.0001           COLLECTION                      CIVIL COURT OF SALVADOR                                        Yes              No               No

OLIMPIO COELHO CAMPINHO JUNIOR               0144056-50.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
OLIMPIO DE ARRUDA LEITE NETO                 1000376-04.2020.8.11.0028           CANCELLATION                      CIVIL COURT OF POCONÉ                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
OLIMPIO DE ARRUDA LEITE NETO                 1000376-04.2020.8.11.0028           CANCELLATION                      CIVIL COURT OF POCONÉ                                        Yes              Yes              No
OLIMPIO NOGUEIRA NETO                        0000709-62.2017.8.04.5301           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF LÁBREA                                        Yes              No               No
OLINDA ALVES DE OLIVEIRA                     5597664-92.2019.8.09.0163           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VALPARAÍSO DE GOIÁS                           Yes              No               No
OLINDA FARDIN SOARES                         0012984-48.2020.8.08.0347           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VITÓRIA                                       Yes              Yes              No
OLINDA FARDIN SOARES                         0012984-48.2020.8.08.0347           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VITÓRIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
OLINDINA MARIA DA CUNHA LIMA FREIRE          0804460-90.2020.8.20.5004           RESERVATION                       CIVIL COURT OF NATAL                                         Yes              No               No
OLINTO LOPES NETO                            5068774-23.2018.8.09.0007           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ANÁPOLIS                                      Yes              No               No

OLIVAR BARBOSA DA SILVA JUNIOR               0028203-56.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              Yes              No

OLIVAR BARBOSA DA SILVA JUNIOR               0028203-56.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
OLIVER TORRES DE SOUSA                       0565188-35.2018.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
OLÍVIA ALVES DOS SANTOS CARVALHO             0000365-71.2015.8.17.0360           CANCELLATION                      CIVIL COURT OF BUÍQUE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
OLIVIA CELLY RIBEIRO LUCAS                   0802210-21.2019.8.20.5004           CANCELLATION                      CIVIL COURT OF NATAL                                         Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
OLIVIA DA CONCEICAO TEIXEIRA CAMPOS          5004480-30.2019.8.13.0713           COLLECTION                        CIVIL COURT OF VIÇOSA                                        Yes              No               No
OLIVIA DANIELA DOS SANTOS                    0000341-34.2020.8.25.0008           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BARRA DOS COQUEIROS                           Yes              No               No
OLIVIA DE MORAES BEZERRA                     0201420-62.2019.8.04.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                        Yes              No               No
OLIVIA MONTEIRO ALMEIDA                      5002444-93.2019.8.13.0105           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOVERNADOR VALADARES                          Yes              No               No
OLIVIA OLIVEIRA LIMA                         1001445-70.2014.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
OLIVIER ANDRE PIERRE SMADJA                  0001120-92.2020.8.16.0184           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                      Yes              Yes              No
OLIVIER ANDRE PIERRE SMADJA                  0001120-92.2020.8.16.0184           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                      Yes              Yes              No
OLIVIO DA SILVA MONSORES                     1000971-15.2017.5.02.0705           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
OLIVIO DE JESUS BARRETO NETO                 8000285-33.2020.8.05.0229           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTO ANTÔNIO DE JESUS                        Yes              No               No
OLUWAFEMI OLALEKAN AZIZ SANUSI               0301820-95.2019.8.24.0090           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
OLZIMAR ANDERSON GOULART                     0009993-86.2019.8.01.0070           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO BRANCO                                    Yes              No               No

OMAR ALENCAR DE MACEDO                       3003189-20.2019.8.06.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                       Yes              No               No
OMAR ALI ABDALLAH                            5622320-61.2019.8.09.0051           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF GOIÂNIA                                         Yes              No               No

OMAR BORGES DE SOUSA                         5026628-58.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
OMAR FATUCH NETO                             0034366-22.2019.8.16.0182           CHANGE                          CIVIL COURT OF CURITIBA                                        Yes              No               No



                                                                                                        863 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 984 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
OMAR JOÉ MIRANDA CHERPINSKI               0800691-36.2019.8.14.0038            CHANGE                              CIVIL COURT OF OURÉM                                         Yes              No               No

OMAR MARCELO GANDHI SANTOS DA SILVA          3000409-52.2020.8.06.0010           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                       Yes              Yes              No

OMAR MARCELO GANDHI SANTOS DA SILVA          3000409-52.2020.8.06.0010           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                       Yes              Yes              No

OMAR MORENO CHAMI                            0803169-31.2019.8.12.0019           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PONTA PORÃ                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TRAVEL
OMEGA MAIS VIAGENS LTDA                      5607024-71.2018.8.09.0006           AGENCY                            CIVIL COURT OF ANÁPOLIS                                      Yes              No               No
OMIRO FOREST BAGGIO                          6000094-54.2019.8.21.0021           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PASSO FUNDO                                   Yes              No               No
ONALDO FARIAS BARRETO                        0001258-81.2016.5.05.0014           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No

ONDINA MARIA CORREA SOARES BUSCH             0016571-69.2018.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ONEIDE COELHO DA SILVA ARAÚJO                0000534-09.2019.8.21.0004           OVERBOOKING                       CIVIL COURT OF BAGÉ                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ONEIR CAMPELO MARTINS                        0803453-89.2020.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
ONESIO MOREIRA DOS SANTOS NETO               1001358-88.2017.5.02.0718           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     No               Yes              Yes
ONILDA FARIAS FILGUEIRA                      0028524-33.2019.8.17.8201           CIVIL LITIGATION - CARGO          CIVIL COURT OF RECIFE                                        Yes              No               No
ONILDO NUNES DA SILVA                        1001440-45.2018.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
OPERADORA E AGENCIA DE VIAGENS TUR
LTDA (CVC TUR)                               1020628-96.2014.8.26.0003           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
OPERADORA E AGÊNCIA DE VIAGENS TUR
LTDA.                                        1020624-59.2014.8.26.0003           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
OPERADORA E AGÊNCIA DE VIAGENS TUR
LTDA.                                        1004334-95.2016.8.26.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
OPERADORA E AGÊNCIA DE VIAGENS TUR
LTDA.                                        1043893-57.2019.8.26.0002           CIVIL LITIGATION - TAM TRAVEL     CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
OPHIR IRONY                                  35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
OPHIR IRONY                                  35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
OPHIR KUPERSZMIDT                            1000657-18.2020.8.26.0100           CIVIL LITIGATION - SERVICE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
OPHIR KUPERSZMIDT                            1000657-18.2020.8.26.0100           CIVIL LITIGATION - SERVICE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
OPORTO BR CONSULTING LTDA - ME               0002215-85.2015.8.17.2810           CANCELLATION                      CIVIL COURT OF JABOATÃO DOS GUARARAPES                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ORACINA ROSA DE SOUZA SILVA                  5625274-80.2019.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                       Yes              No               No
ORALLS IMPORTAÇÃO E EXPORTAÇÃO
COMÉRCIO LTDA                                1033008-44.2015.8.26.0577           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                           Yes              No               No
ORDILEI JOSE DE SANTANA                      0002421-34.2013.5.02.0031           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
ORIDES MEZZAROBA                             5000748-24.2020.8.24.0091           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - COMMERCIAL
ORIENTE EXPRESS SERVIÇOS LTDA                3634-79.2004.811.0002               REPRESENTATIVE                    CIVIL COURT OF VÁRZEA GRANDE                                 Yes              No               No
ORIMAR ROBERTO DE SOUSA                      5005478-36.2019.8.09.0025           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CALDAS NOVAS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ORION DOS SANTOS LOPES                       0201636-31.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ORION DOS SANTOS LOPES                       0201636-31.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              Yes              No



                                                                                                        864 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 985 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ORION MENEZES NEVES JUNIOR                0001015-10.2018.5.11.0012            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ORIVALDE SOARES DA SILVA JUNIOR           0005213-39.2020.8.19.0209            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ORIVALDO FERNANDES                        1011785-72.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ORLANDA ALVES MENDES FARIA                0700595-61.2020.8.07.0009            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ORLANDO DE ASSIS CRISPIM                  0702071-37.2020.8.07.0009            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
ORLANDO DE ASSIS CRISPIM                  0702071-37.2020.8.07.0009            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No

ORLANDO DE FREITAS BARROS JUNIOR             0044792-26.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              No               No
ORLANDO DE JESUS CARVALHO FILHO              0001452-18.2016.5.05.0035           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ORLANDO DE OLIVEIRA FRANCA JUNIOR            5001604-02.2019.8.24.0033           OVERBOOKING                       CIVIL COURT OF ITAJAÍ                                        Yes              No               No
ORLANDO FRANCO DE GODOY NETO                 1001466-88.2015.5.02.0718           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ORLANDO HENRIQUE FERRARI POLATO              1012501-85.2020.8.11.0001           CANCELLATION                      CIVIL COURT OF CUIABÁ                                        Yes              No               No
ORLANDO TEIXEIRA DE MACEDO                   0010833-21.2017.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ORLEY GOMES PEREIRA                          0011416-93.2013.5.01.0021           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
OROCIL DA CONCEICAO BARBOSA                  0800190-80.2020.8.12.0110           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
OSAME KINOUCHI FILHO                         1038392-65.2019.8.26.0506           CHANGE                            CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
OSBALDINA BEATRIZ GOMEZ SILVA                1003112-72.2020.8.26.0223           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF GUARUJÁ                                       Yes              No               No

OSCAR ABEL RODRIGUES LEITE JUNIOR            0000705-74.2020.8.19.0007           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BARRA MANSA                                     Yes              Yes              No

OSCAR ABEL RODRIGUES LEITE JUNIOR            0000705-74.2020.8.19.0007           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BARRA MANSA                                     Yes              Yes              No

OSCAR ARANDA TORAL                           0007133-48.2020.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
OSCAR BARREIROS DE CARVALHO JUNIOR           1056578-23.2019.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
OSCAR DANIEL MILAN FRANCO JUNIOR             7034644-91.2019.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
OSCAR DE MOURA KIST                          0172571-22.2017.8.21.0001           IMPEDIMENT                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
OSCAR DE MOURA KIST                          0107556-72.2018.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
OSCAR DIEGO DE LA RUBIA                      50.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
OSCAR FELIPE DA COSTA ALENCAR                0635519-98.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              No               No
OSCAR GONCALVES SOARES                       35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
OSCAR GUILLERMO FARAH OSORIO                 1027581-66.2020.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
OSCAR GUILLERMO FARAH OSORIO                 1027581-66.2020.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
OSCAR JOSE CANASSA                           1002158-34.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
OSCAR RICARDO BESSA DA SILVA                 0055778-11.2018.8.19.0004           OVERBOOKING                       CIVIL COURT OF SÃO GONÇALO                                   Yes              No               No
OSEIAS FERREIRA DA SILVA                     1000396-55.2018.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
OSEIAS MELO DE MORAIS                        1001356-67.2020.8.26.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
OSEIAS PEREIRA DE LIMA MOURA                 0004459-57.2017.8.26.0161           FIDELIDADE PROGRAM                CIVIL COURT OF DIADEMA                                       Yes              No               No



                                                                                                        865 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 986 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

OSELIM JARDIM TEIXEIRA                      0003305-32.2019.8.04.4401          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF HUMAITÁ                                        Yes              No               No
OSEMAR SILVA DE CARVALHO                    0000147-22.2014.5.21.0003          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE NATAL - RN                               Yes              Yes              No
OSIVALDO DOS ANJOS GONCALVES                1000204-91.2019.5.02.0321          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
OSMAR ANTONIO FERNANDES                     0002958-07.2018.8.21.0021          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF PASSO FUNDO                                    Yes              No               No

OSMAR BERTAZZONI NETO                       1003159-54.2020.8.26.0576          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
OSMAR DE OLIVEIRA BRAZ JUNIOR               1023695-62.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
OSMAR FERREIRA GONCALVES                    0010543-71.2016.8.19.0204          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
OSMAR GOMES DE LANES                        5010081-53.2019.8.13.0313          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF IPATINGA                                       Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
OSMAR JUNIOR BRASIL DE FARIAS               0636430-05.2019.8.04.0015          RESERVATION                        CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
OSMAR JUSTINO PEREIRA                       35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
OSMAR LEONARDO KUHNEN                       5002167-20.2019.8.24.0025          CANCELLATION                       CIVIL COURT OF GASPAR                                         Yes              No               No
OSMAR MACHADO                               0001472-08.2011.5.02.0313          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                No               Yes              Yes

OSMAR MOREIRA                               1020440-44.2019.8.26.0451          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PIRACICABA                                     Yes              No               No
OSMAR RODRIGUES FERREIRA                    0010787-29.2017.5.15.0106          INDIVIDUAL LABOR CLAIM             VARA DO TRABALHO DE SÃO CARLOS                                Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
OSMAR SANTANA LIMA                          7008542-95.2020.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
OSMAR SCHREIBER                             0317737-80.2017.8.24.0008          CANCELLATION                       CIVIL COURT OF BLUMENAU                                       Yes              No               No
OSMARIO MORAES DA SILVA                     1000849-16.2019.5.02.0322          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
OSMIR GOMES DA SILVA                        1000855-62.2017.5.02.0461          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
OSMIR VERGARA                               0011299-83.2015.5.15.0008          INDIVIDUAL LABOR CLAIM             FÓRUM REGIONAL DA 15ª REGIÃO                                  Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
OSNY BRITO DA COSTA JUNIOR                  0002136-11.2020.8.03.0001          RESERVATION                        CIVIL COURT OF MACAPÁ                                         Yes              No               No
OSTERNO ANTONIO DA COSTA                    1003722-45.2020.8.26.0189          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FERNANDÓPOLIS                                  Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
OSVALDIR DO CARMO KOWAL                     22.001.014.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF PARNAÍBA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
OSVALDO BOSSOLAN NETO                       0303806-25.2019.8.24.0045          CHANGE                             CIVIL COURT OF PALHOÇA                                        Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
OSVALDO CORREA FONSECA                      1100481-91.2013.8.26.0100          RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
OSVALDO DIAS SANTIAGO                       0000132-50.2020.8.26.0004          CIVIL LITIGATION - CARGO           CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
OSVALDO DOS SANTOS JUNIOR                   7055367-34.2019.8.22.0001          RESERVATION                        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
OSVALDO FRANCISCO DA CRUZ NETO              1002059-64.2020.8.26.0576          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
OSVALDO FRANCISCO NEVES JUNIOR              1002835-60.2020.8.11.0001          CANCELLATION                       CIVIL COURT OF CUIABÁ                                         Yes              No               No

OSVALDO JOSE DELGADO                        1024825-90.2019.8.26.0562          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SANTOS                                         Yes              No               No
OSVALDO MARCELINO NETO                      0000642-45.2013.5.15.0043          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE CAMPINAS                                 No               Yes              Yes
OSVALDO MARINHO FILHO                       0026499-23.2019.8.26.0562          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SANTOS                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
OSVALDO MIRANDA MURTA NETO                  0296458-10.2018.8.13.0105          CANCELLATION                       CIVIL COURT OF GOVERNADOR VALADARES                           Yes              No               No
OSVALDO NOGUEIRA DE ALMEIDA                 0024406-80.2017.5.24.0007          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No



                                                                                                       866 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 987 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
OSVALDO PELEGRINI NETO                    1001633-38.2015.5.02.0708            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - ZONA SUL                      Yes              No               No
OSVALDO PEREIRA TIMOTEO                   5032711-63.2020.8.13.0024            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF BELO HORIZONTE                                     Yes              No               No
OSVALDO SCHMIDT NETO                      0002327-43.2011.5.02.0068            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    No               Yes              Yes
                                                                               CIVIL LITIGATION - BOARDING
OSVALDO TOMAZI JUNIOR                     0013226-56.2018.8.21.0010            IMPEDIMENT                          CIVIL COURT OF CAXIAS DO SUL                                 Yes              No               No

OSWALDO ACAUAN                               1004913-07.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

OSWALDO ACAUAN                               1004913-07.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

OSWALDO BARROS DE SOUZA JUNIOR               5267929-35.2019.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
OSWALDO FRANCISCO DA SILVA FILHO             0832169-49.2019.8.14.0301           RESERVATION                       CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
OSWALDO HENRIQUE FERRARI AMBROZIO            0013813-17.2020.8.08.0545           CANCELLATION                      CIVIL COURT OF VILA VELHA                                    Yes              No               No
OTACILIO RODRIGUES JUNIOR                    0840906-26.2017.8.15.2001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
OTACILIO RODRIGUES JUNIOR                    0826909-39.2018.8.15.2001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
OTANYEL CARLOS MENDES DA CUNHA               0062510-71.2019.8.19.0004           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO GONÇALO                                   Yes              Yes              No
OTANYEL CARLOS MENDES DA CUNHA               0062510-71.2019.8.19.0004           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO GONÇALO                                   Yes              Yes              No
OTAVIA DA SILVA RIOJAS                       7000774-21.2020.8.22.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
OTAVIA DA SILVA RIOJAS                       7054430-24.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No
OTAVIA DA SILVA RIOJAS                       7000774-21.2020.8.22.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
OTAVIANO ANTUNES CINTRA                      53.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
OTAVIANO ANTUNES CINTRA                      53.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF BRASÍLIA                                      Yes              No               No
OTAVIANO FRANCISCO DE SOUZA                  1000281-15.2019.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
OTAVIO AMORIM                                0005525-11.2019.8.17.8226           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PETROLINA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
OTAVIO BEZERRA NEVES                         0232631-44.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
OTAVIO DE CASTRO MARCELINO                   5041954-31.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

OTAVIO EUSTAQUIO RESENDE EMIDO               0005973-61.2018.8.13.0035           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ARAGUARI                                      Yes              No               No
OTAVIO FERREIRA DA SILVA BARBOSA             0000981-90.2020.8.19.0206           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
OTAVIO FERREIRA DA SILVA BARBOSA             0000981-90.2020.8.19.0206           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
OTAVIO FONSECA DE OLIVEIRA                   5000949-90.2020.8.13.0133           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CARANGOLA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
OTAVIO GUIMARAES DE FREITAS GAZIR            5001320-11.2018.8.08.0021           COLLECTION                        CIVIL COURT OF GUARAPARI                                     Yes              No               No

OTAVIO HENRIQUE DE SOUSA BARROS              0800726-98.2019.8.18.0162           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                        Yes              Yes              No

OTAVIO HENRIQUE DE SOUSA BARROS              0800726-98.2019.8.18.0162           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TERESINA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
OTAVIO KRAUSE                                5010161-58.2019.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
OTAVIO LUCAS PERPETUO MALHEIROS              1020672-35.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
OTAVIO LUIZ BENINI                           35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No



                                                                                                        867 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 988 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
OTAVIO MENDES BARROSO                     5004688-50.2019.8.13.0701            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF UBERABA                                       Yes              No               No
OTAVIO NOGUEIRA MATIAS                    0800890-48.2019.8.18.0167            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF TERESINA                                      Yes              Yes              No

OTAVIO NOGUEIRA MATIAS                       0800492-04.2019.8.18.0167           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TERESINA                                      Yes              No               No
OTAVIO NOGUEIRA MATIAS                       0800890-48.2019.8.18.0167           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF TERESINA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
OTAVIO RABONI JUNIOR                         0610394-31.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
OTAVIO RABONI JUNIOR                         0610394-31.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              No               No
OTAVIO TARGAS                                1003666-88.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
OTAVIO VALENTIM BALSADI                      0755083-76.2019.8.07.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
OTHAVIO VALENTE CARDOSO                      9006272-91.2020.8.21.0001           OVERBOOKING                       CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
OTILIO NEIVA COELHO JUNIOR                   0865985-36.2019.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
OTIMIZA TRANSPORTES LTDA                     0020870-52.2019.8.19.0210           CIVIL LITIGATION - GENERAL        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
OTONIEL MONTEIRO ARAUJO                      0000193-32.2015.5.10.0019           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
OTONIEL OSVALDO DE ALBUQUERQUE
OTHON                                        0801075-37.2020.8.20.5004           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NATAL                                         Yes              No               No
OTTO CASCAO SERRAO                           0001286-56.2020.8.19.0212           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NITERÓI                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
OTTO DE MENEZES NIEBUHR                      5002372-55.2019.8.24.0023           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
OTTO GUERRA NETTO                            9079500-36.2019.8.21.0001           OVERBOOKING                       CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
OTTO LUQUE                                   1099767-24.2019.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
OVIDIO DA SILVA JUNIOR                       5211315-80.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
OVIDIO DA SILVA JUNIOR                       5211315-80.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
OVIDIO OVIEDO VERA                           0002013-61.2012.5.02.0004           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
OZANA DAS NEVES ALEXANDRINO                  0606626-05.2019.8.01.0070           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RIO BRANCO                                    Yes              No               No
OZANETE PEREIRA MARCOLINO                    0005362-47.2020.8.19.0205           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
OZEAS ALVES DOS SANTOS                       0001583-75.2011.5.06.0023           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE - PE                             Yes              Yes              No
OZEIAS GALDINO SILVA DE OLIVEIRA             1022005-32.2019.8.26.0002           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO PAULO                                     Yes              No               No

OZEIAS MARTINS DOS SANTOS                    0864550-27.2019.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
OZIEL LIMA BARBOSA                           0000548-61.2019.5.13.0005           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                            Yes              Yes              No
OZIEL NILO DA SILVA                          1000924-85.2019.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
OZIRES GAVA NETO                             0040203-58.2019.8.16.0182           RESERVATION                       CIVIL COURT OF CURITIBA                                      Yes              No               No
P 3 OPERADORA DE TURISMO LTDA ME             0834764-18.2019.8.20.5001           CIVIL LITIGATION - TAM TRAVEL     CIVIL COURT OF NATAL                                         Yes              No               No
P A DA SILVA DE CAMACAN ME                   8000713-40.2019.8.05.0038           CIVIL LITIGATION - CARGO          CIVIL COURT OF CAMACAN                                       Yes              No               No
PABLIANA BRAGA BARREIROS                     0700265-43.2020.8.07.0016           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
PABLIANA BRAGA BARREIROS                     0700265-43.2020.8.07.0016           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
PABLINE ALVES DIAS POLIZEL                   1001714-34.2017.5.02.0702           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No

PABLLO NOBREGA LUCENA                        0007402-27.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                          Yes              Yes              No

PABLLO NOBREGA LUCENA                        0010302-80.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                          Yes              No               No

PABLLO NOBREGA LUCENA                        0007402-27.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                          Yes              Yes              No



                                                                                                        868 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 989 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
PABLO ADOLFO FIGUEIREDO BONELA             5207359-56.2019.8.13.0024            CHANGE                              CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PABLO BEZERRA DA COSTA                     1027129-56.2020.8.26.0100            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PABLO CRISTIANO MACHADO                    1000416-88.2019.5.02.0717            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
PABLO CRUZ DE SOUZA                        0001513-08.2014.5.10.0002            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
PABLO DA ROSA                              0021054-32.2018.5.04.0009            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - BOARDING
PABLO DAVIDSON RIBEIRO                     5004673-60.2019.8.13.0223            IMPEDIMENT                          CIVIL COURT OF DIVINÓPOLIS                                   Yes              No               No

PABLO DE SOUZA SANCHES                       7012282-83.2019.8.22.0005           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JI-PARANÁ                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PABLO FABIAN ALMEIDA ABREU                   0800596-39.2020.8.10.0084           RESERVATION                       CIVIL COURT OF CURURUPU                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PABLO GARCIA DOS SANTOS                      7006980-51.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PABLO GARCIA DOS SANTOS                      7006980-51.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PABLO GUIMARAES ALENCAR                      0011932-17.2020.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
PABLO GURGEL FERNANDES                       1010638-66.2019.8.26.0016           LITIGATION - CIVIL                CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PABLO HENRIQUE LEANDRO CARVALHO              5001844-40.2019.8.13.0439           RESERVATION                       CIVIL COURT OF MURIAÉ                                         Yes              No               No

PABLO HENRIQUE NASCIMENTO MARUYAMA 0919011-93.2014.8.13.0702                     CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF UBERLÂNDIA                                       Yes              No               No

PABLO HUDSON FURTADO RAMOS DA SILVA          0800031-34.2020.8.18.0155           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PIRIPIRI                                       Yes              Yes              No

PABLO HUDSON FURTADO RAMOS DA SILVA          0800031-34.2020.8.18.0155           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PIRIPIRI                                       Yes              Yes              No

PABLO LUIS NUNES DA SILVA                    1059277-60.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
PABLO MAGALHAES MENEZES DE OLIVEIRA          0031646-54.2019.8.17.8201           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PABLO MANOEL DE MENESES SILVA                0800275-18.2020.8.18.0169           CANCELLATION                      CIVIL COURT OF TERESINA                                       Yes              No               No
PABLO MANSK                                  0011409-90.2020.8.08.0545           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VILA VELHA                                     Yes              Yes              No
PABLO MANSK                                  0011409-90.2020.8.08.0545           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VILA VELHA                                     Yes              Yes              No
PABLO MENDES QUEIROZ                         5020520-68.2019.8.13.0105           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOVERNADOR VALADARES                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PABLO MORAIS DUARTE                          0003466-75.2020.8.19.0202           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PABLO MOREIRA DA SILVA                       0000392-83.2020.8.19.0211           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
PABLO MOREIRA DA SILVA                       0000392-83.2020.8.19.0211           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
PABLO NUNES VARGAS                           7006452-17.2020.8.22.0001           RESERVATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No

PABLO QUEIROZ BAHIA                          0003461-34.2013.8.14.0947           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CASTANHAL                                        Yes              No               No
PABLO RODRIGUES DE SOUZA BONONI              0001004-68.2019.5.10.0013           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              No               No
                                                                                                                 CENTRO JUDICIÁRIO DE SOLUÇÃO DE CONFLITOS E
PABLO RODRIGUES DE SOUZA BONONI              0001005-53.2019.5.10.0013           INDIVIDUAL LABOR CLAIM          CIDADANIA                                                       Yes              No               No



                                                                                                         869 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 990 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
PABLO RODRIGUES DE SOUZA BONONI            0001006-38.2019.5.10.0013            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
PABLO TONETI DOS SANTOS CONCEICAO          1012091-20.2019.8.26.0009            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
PABLO TONETI DOS SANTOS CONCEICAO          1012091-20.2019.8.26.0009            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
PABLO WILLIAN BOSSE                        1019589-77.2020.8.11.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CUIABÁ                                        Yes              No               No
PABRICIO JUNIOR DE FARIA DOS SANTOS        0000424-77.2020.5.10.0021            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
PALMIRA DOS SANTOS CAZUMBA                 0001212-26.2016.5.05.0036            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
PALMIRA REIS DE JESUS                      0026399-84.2019.8.26.0007            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PALOMA CORREA VALTER                       10.512.020                           CIVIL LITIGATION - REFUNDS          CIVIL COURT OF DOIS VIZINHOS                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PALOMA DE ASSIS RIBEIRO BATISTA            5011829-80.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
PALOMA DE ASSIS RIBEIRO BATISTA            5011829-80.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No

PALOMA DE LAVOR LOPES                        0004982-53.2020.8.19.0066           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VOLTA REDONDA                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PALOMA DE OLIVEIRA MACHADO                   0100923-31.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
PALOMA EULINA DOS SANTOS                     1001586-49.2019.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
PALOMA FLAVIA DE SALES SILVA                 0000408-26.2012.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                No               Yes              Yes
PALOMA MAYUMI MARUYAMA                                                           CIVIL LITIGATION - FLIGHT
FRANCISCHETTI                                1010724-45.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
PALOMA MAYUMI MARUYAMA                                                           CIVIL LITIGATION - FLIGHT
FRANCISCHETTI                                1010724-45.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PALOMA MENEZES MATTOS                        0039486-76.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
PALOMA PIETRA SILVA                          0000844-86.2019.5.13.0004           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PALOMA RODRIGUES HARADA                      1005044-81.2018.8.26.0606           CANCELLATION                      CIVIL COURT OF SUZANO                                         Yes              No               No
PALOMA VALLORY PEREZ                         1000710-57.2020.8.26.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
PALOMA VALLORY PEREZ                         1000710-57.2020.8.26.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
PALOMA VAZ PINTO REIS                        0012011-18.2019.8.16.0182           RESERVATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
PAMALLA PRISCILA SANTANA E SOUZA             0101222-34.2016.5.01.0022           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

PAMELA ALVES DA SILVA                        7038666-95.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
PAMELA ALVES DA SILVA                        7002595-60.2020.8.22.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAMELA APARECIDA DE JESUS COSTA              1016549-91.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAMELA BEATRIZ SILVA BARBOSA                 0604887-89.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PAMELA BEATRIZ SILVA BARBOSA                 0604887-89.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PAMELA CRISTINA MACEDO COSTA                 1003654-74.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAMELA CRISTINA MACEDO COSTA                 1003654-74.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
PAMELA CRISTINE OURIQUE IZIDORIO                                                 CIVIL LITIGATION - FLIGHT
DANTAS                                       0031461-94.2019.8.19.0203           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No



                                                                                                         870 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 991 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
PAMELA CRISTINI DE OLIVEIRA               1000919-66.2019.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

PAMELA DIAS CEGLIAS                          5000301-96.2020.8.08.0021           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GUARAPARI                                       Yes              Yes              No

PAMELA DIAS CEGLIAS                          5000301-96.2020.8.08.0021           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GUARAPARI                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - SPECIAL
PAMELA DOS SANTOS POMPEU                     5005636-33.2019.8.21.0001           PASSENGER                         CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PAMELA FAGUNDES DA COSTA                     1001483-37.2020.8.26.0361           RESERVATION                       CIVIL COURT OF MOGI DAS CRUZES                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
PAMELA FAGUNDES DA COSTA                     1001483-37.2020.8.26.0361           RESERVATION                       CIVIL COURT OF MOGI DAS CRUZES                               Yes              Yes              No
PAMELA FLAVIA QUINTAO TAVARES REIS           0011912-48.2017.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
PAMELA FLAVIA QUINTAO TAVARES REIS           0010858-81.2016.5.03.0144           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PAMELA FURLONI PALHARES                      1009192-60.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PAMELA FURLONI PALHARES                      1009192-60.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
PAMELA GABRIELLA RODRIGUES DAS NEVES         0000276-07.2019.5.13.0025           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                            Yes              Yes              No
PAMELA GRAZIELA BARRETO BOMFIM               1000019-88.2017.5.02.0720           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
PAMELA ISABELI PERUSSI                       0014956-75.2019.8.16.0182           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                      Yes              No               No
PAMELA JACOBINI CARDOSO AZEREDO              0020673-03.2018.5.04.0404           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
PAMELA MARA SLOMP ALBERTINI                  0000791-80.2020.8.16.0184           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CURITIBA                                      Yes              No               No
PAMELA MOCELIN MANFRIN                       0004106-44.2020.8.16.0014           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF LONDRINA                                      Yes              Yes              No
PAMELA MOCELIN MANFRIN                       0004106-44.2020.8.16.0014           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF LONDRINA                                      Yes              Yes              No
PAMELA MONTICELI DA SILVEIRA                 1000174-76.2016.5.02.0704           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
PAMELA OLIVEIRA DE CARVALHO                  1012715-56.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PAMELA OLIVEIRA DE CARVALHO                  1012715-56.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PAMELA PENEDO DOS SANTOS                     1001300-39.2017.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
PAMELA RIBEIRO GOLIN                         5007790-91.2020.8.24.0005           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BALNEÁRIO CAMBORIÚ                            Yes              No               No
PAMELA TAIS BEURON CONRADO                   5039694-18.2019.8.13.0702           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PAMELLA DE SOUZA LIMA                        0111968-52.2019.8.19.0038           RESERVATION                       CIVIL COURT OF NOVA IGUAÇU                                   Yes              No               No
PAMN AGÊNCIA DE VIAGENS E TURISMO                                                CIVIL LITIGATION - TRAVEL
LTDA                                         0111374-32.2018.8.21.0001           AGENCY                            CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No

PAMYLLA LOBO AZEVEDO                         0013860-25.2019.8.08.0545           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VILA VELHA                                      Yes              No               No

PANMELLA SUZZI RODRIGUES E SILVA             0011851-75.2020.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LONDRINA                                        Yes              Yes              No

PANMELLA SUZZI RODRIGUES E SILVA             0011851-75.2020.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LONDRINA                                        Yes              Yes              No
PANNY RUSHASTTER CORDEIRO DE
ALBUQUERQUE                                  PRPROCE-SS.UALP.A.NN.YRUS           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                        Yes              No               No
PAOLA BARBOSA MAIA                           0011472-18.2018.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
PAOLA BETINA LINS DE OLIVEIRA GUERRA         0000285-21.2011.5.02.0068           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PAOLA BORBA MOL                              0023522-25.2019.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                       Yes              No               No

PAOLA BROCANELLO                             1000593-78.2020.8.26.0400           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF OLÍMPIA                                         Yes              No               No

PAOLA CAMARGO XAVIER                         5007658-80.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No



                                                                                                        871 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 992 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                     Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
PAOLA CRISTINA DE OLIVEIRA SILVA           0001133-73.2020.8.19.0066            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF VOLTA REDONDA                                      Yes              Yes              No
PAOLA CRISTINA DE OLIVEIRA SILVA           0001133-73.2020.8.19.0066            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF VOLTA REDONDA                                      Yes              Yes              No

PAOLA FIGUEIREDO DE BONA                     1024219-59.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAOLA FRANCA EULER MORORO                    0002357-11.2020.8.19.0207           CHANGE                          CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No

PAOLA LAMERINHA CALEGARI                     35.001.003.XX-XXXXXXX               CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

PAOLA LAMERINHA CALEGARI                     35.001.003.XX-XXXXXXX               CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAOLA PAGANELLA LAPORTE                      9004002-94.2020.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PAOLA PAGANELLA LAPORTE                      9004002-94.2020.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              Yes              No
PAOLA SILVA CUBAS                            5018409-78.2020.8.24.0038           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF JOINVILLE                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PAOLA SPERB                                  5000086-50.2019.8.21.0165           RESERVATION                       CIVIL COURT OF ELDORADO DO SUL                                Yes              No               No

PAOLA ZUCHETTO BEHS                          5009629-50.2020.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAOLLA DE CAMPOS BARBOSA                     9004030-21.2019.8.21.0026           CANCELLATION                      CIVIL COURT OF SANTA CRUZ DO SUL                              Yes              No               No
PAOLO ANTONELLI                              1000156-54.2013.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
PARACELSO PENHA SANT’ANNA                    0215756-33.2018.8.19.0001           IMPEDIMENT                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

PARADISE TURISMO E PASSAGENS LTDA. EPP. 0604135-93.2015.8.04.0001                CIVIL LITIGATION - COLLECTION     CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PASCOAL BRUNO                                0305103-45.2019.8.24.0020           CHANGE                            CIVIL COURT OF CRICIÚMA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PASCOAL CAHULLA NETO                         7056848-32.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
PATRIC BARBOSA RIBEIRO                       1001174-40.2018.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

PATRIC MOURA SOUZA RIBAS                     0801926-36.2020.8.12.0110           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA ALMEIDA DE MORAIS AMARAL            0025455-33.2019.8.08.0347           CHANGE                            CIVIL COURT OF VITÓRIA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA ALMEIDA DE MORAIS AMARAL            0025455-33.2019.8.08.0347           CHANGE                            CIVIL COURT OF VITÓRIA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA ALVES ABRANTES                      1002897-59.2020.8.26.0009           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA ALVES ABRANTES                      1002897-59.2020.8.26.0009           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
PATRICIA ALVES DA SILVA                      0003306-14.2012.5.02.0086           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
PATRICIA ALVES DA SILVA SOUZA                1001691-93.2019.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  No               Yes              Yes
PATRICIA ALVES DA SILVA SOUZA                1000030-45.2020.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA AMARAL MAIA                         0075414-88.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
PATRICIA APARECIDA BRAUTIGAM DE LIMA         0001245-71.2011.5.09.0006           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CURITIBA                                 Yes              Yes              No
PATRICIA APARECIDA CAETANO DE PAULA          0019470-71.2019.8.08.0545           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VILA VELHA                                     Yes              No               No

PATRICIA APARECIDA ESPINAR                   0816200-71.2020.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                      Yes              No               No



                                                                                                         872 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 993 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
PATRICIA APARECIDA FLAUSINO DE SOUZA       1000091-38.2017.5.02.0312            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
PATRICIA APARECIDA JULIANO                 1014177-72.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No

PATRICIA APARECIDA MOREIRA                   1001414-15.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PATRICIA ARAUJO SILVA                        0207391-43.2019.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
PATRICIA ATANASKA SIQUEIRA GOMES                                                 CIVIL LITIGATION - TICKET /
BELTRAN DE BARONTE                           0012641-90.2020.8.19.0203           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
PATRICIA BADARO DOS SANTOS                   0000135-26.2020.8.16.0184           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              Yes              No
PATRICIA BADARO DOS SANTOS                   0000135-26.2020.8.16.0184           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              Yes              No

PATRICIA BARBOZA DE OLIVEIRA GUEDES          5003687-66.2018.8.09.0025           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CALDAS NOVAS                                   Yes              No               No
                                                                                 CIVIL LITIGATION - ACCIDENT /
PATRICIA BARRETO GAVRONSKI                   1002438-78.2020.8.26.0002           INCIDENT                          CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PATRICIA BARRETO GAVRONSKI                   1056263-05.2018.8.26.0002           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PATRICIA BARRETO GAVRONSKI                   1070686-33.2019.8.26.0002           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
PATRICIA BARRETO GAVRONSKI                   1008078-62.2020.8.26.0002           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA BENCHIMOL BARBOSA DUARTE            0046508-35.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
PATRICIA BENTO SANTANA                       1001459-78.2014.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
PATRICIA BERNARDO DA SILVA FERNANDES         0028910-72.2018.8.19.0205           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
PATRICIA BLAYA LUZ                           0149048-44.2018.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
PATRICIA BONIFACIO DA ROSA                   1001016-74.2017.5.02.0040           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
PATRICIA CANDIDO MARGONAR                    0176000-98.2009.5.02.0019           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
PATRICIA CARDOSO DE SOUSA                    1000959-70.2017.5.02.0003           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA CASCAO SERRAO                       0001202-55.2020.8.19.0212           CHANGE                            CIVIL COURT OF NITERÓI                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA CELESTINO GONCALVES                 5026753-26.2020.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              No               No

PATRICIA CHIEKO SUZUKI                       0029045-46.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA CIMINELLI LINHARES PINTO            0006817-77.2020.8.19.0001           CANCELLATION                    CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No

PATRICIA CONCAVALHEIRO                       9000344-05.2020.8.21.0020           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PALMEIRA DAS MISSÕES                             Yes              Yes              No

PATRICIA CONCAVALHEIRO                       9000344-05.2020.8.21.0020           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PALMEIRA DAS MISSÕES                           Yes              Yes              No
PATRICIA CONCEICAO DOS SANTOS                5001043-19.2019.8.13.0280           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GUANHÃES                                       Yes              No               No
PATRICIA COSTA BRASILIANO DA SILVA           0002453-19.2013.5.02.0070           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
PATRICIA COSTA CORDEIRO MARTINELLI           1000364-40.2017.5.02.0078           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No

PATRICIA COSTA MONTEIRO DE SA                0011558-63.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA COSTA SANT ANA                      5012402-21.2020.8.13.0024           CHANGE                          CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No
PATRICIA CRIS DA SILVA ALVES                 5713718-89.2019.8.09.0051           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF GOIÂNIA                                           Yes              No               No




                                                                                                         873 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 994 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
PATRICIA CRISTINA COELHO DOS SANTOS        0823681-60.2017.8.12.0001            CANCELLATION                        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
PATRICIA CRISTINA DOS ANJOS                5001794-75.2019.8.08.0011            RESERVATION                         CIVIL COURT OF CACHOEIRO DE ITAPEMIRIM                       Yes              No               No
PATRICIA CRISTINA PEREIRA DE OLIVEIRA      0010045-94.2014.5.01.0042            INDIVIDUAL LABOR CLAIM              TRIBUNAL REGIONAL DO TRABALHO 1ª REGIÃO                      Yes              Yes              No
                                                                                CIVIL LITIGATION - IMPROPER
PATRICIA CRISTINE PEREIRA                  35.001.003.XX-XXXXXXX                COLLECTION                          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
PATRICIA CRISTINE PEREIRA                  35.001.003.XX-XXXXXXX                COLLECTION                          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
PATRICIA DA SILVA LIMA                     0009682-58.2019.8.26.0019            RESERVATION                         CIVIL COURT OF AMERICANA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PATRICIA DE ALMEIDA HENRIQUES              5041364-54.2020.8.13.0024            CHANGE                              CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PATRICIA DE LOURDES TERUEL                 1021523-50.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PATRICIA DE PAIVA SANTOS                   0713303-25.2020.8.07.0016            CHANGE                              CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PATRICIA DEBORA KOLODOCKI                  1003328-17.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PATRICIA DEBORA KOLODOCKI                  1003328-17.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PATRICIA DELFINO                           1002800-58.2020.8.11.0015            CANCELLATION                        CIVIL COURT OF SINOP                                         Yes              No               No
PATRICIA DO ROCIO PALKOSKI                 1001424-26.2016.5.02.0323            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
PATRICIA DOS REMEDIOS DE CARVALHO
MOREIRA                                    0701009-38.2020.8.07.0016            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PATRICIA DRANOFF                           1002081-95.2020.8.26.0100            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PATRICIA DRANOFF                           1002081-95.2020.8.26.0100            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PATRICIA DUARTE DOS SANTOS                 1024335-23.2019.8.26.0577            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PATRICIA DUARTE FERREIRA                   1011897-20.2020.8.26.0224            OVERBOOKING                         CIVIL COURT OF GUARULHOS                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PATRICIA ELIANE DE MELO                    5018409-29.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
PATRICIA ELIANE DE MELO                    5018409-29.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
PATRICIA ESTUMANO SANTANA                  0000854-72.2014.5.09.0892            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                    Yes              Yes              No
PATRICIA FAVORETO BASSO LOPES              0006372-34.2015.8.26.0003            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SÃO PAULO                                          Yes              No               No
PATRICIA FERNANDA PIGARI                   1013724-08.2020.8.26.0114            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CAMPINAS                                           Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PATRICIA FERNANDES CANCADO                 1005325-46.2020.8.26.0451            CANCELLATION                        CIVIL COURT OF PIRACICABA                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PATRICIA FERNANDES CANCADO                 1005325-46.2020.8.26.0451            CANCELLATION                        CIVIL COURT OF PIRACICABA                                    Yes              No               No
PATRICIA FERNANDES MARQUES                 0042109-26.2020.8.19.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
PATRICIA FERNANDES MARQUES                 0042109-26.2020.8.19.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
PATRICIA FERRARI GONCALVES                 0020023-80.2019.5.04.0028            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
PATRICIA FERREIRA PARENTE FRANCA           3000546-65.2019.8.06.0011            RESERVATION                         CIVIL COURT OF FORTALEZA                                     Yes              No               No
PATRICIA FONTES NIGRA                      0021222-56.2012.8.26.0114            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAMPINAS                                      Yes              No               No



                                                                                                         874 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 995 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
PATRICIA FRANCO PEREIRA                    0409151-53.2013.8.05.0001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SALVADOR                                           Yes              No               No

PATRICIA FROTA MACEDO                        3000520-88.2019.8.06.0004           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA GABRIELA ANDRADE RIBAS              5013921-31.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA GABRIELA ANDRADE RIBAS              5013921-31.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
PATRICIA GAZIRE DE MARCO                     5213919-14.2019.8.13.0024           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
PATRICIA GHIDELLI XAVIER                     1061671-74.2018.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA GONTIJO DE MELO MATIAS              5005807-12.2020.8.13.0701           CANCELLATION                      CIVIL COURT OF UBERABA                                        Yes              No               No

PATRICIA GOULART DE FARIA TURBAY SILVA       0011197-69.2020.8.08.0545           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VILA VELHA                                       Yes              No               No

PATRICIA GRANHA BORBA                        5001130-38.2020.8.13.0183           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CONSELHEIRO LAFAIETE                           Yes              No               No
PATRICIA GUBERT VIEIRA                       1001606-82.2015.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA GUERRA TURCHETTI                    9000642-73.2020.8.21.0027           CANCELLATION                      CIVIL COURT OF SANTA MARIA                                    Yes              No               No
PATRICIA GUILLON RIBEIRO                     0010591-41.2020.8.16.0182           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              Yes              No
PATRICIA GUILLON RIBEIRO                     0010591-41.2020.8.16.0182           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              Yes              No
PATRICIA GUIMARAES DE SOUZA                  0005253-47.2019.8.19.0050           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTO ANTÔNIO DE PÁDUA                         Yes              No               No
PATRICIA IRENE JOHNS ARANA BAENA             1000323-59.2020.8.26.0366           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MONGAGUÁ                                       Yes              No               No
PATRICIA JERONIMO DA SILVA                   0002692-62.2013.5.02.0057           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA KACZMAREK MARCAL                    0005193-35.2019.8.16.0187           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA KACZMAREK MARCAL                    0005193-35.2019.8.16.0187           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              Yes              No
PATRICIA KARLOH GOETTEN                      0300731-37.2019.8.24.0090           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA KHERLAKIAN LOEB                     1020254-73.2020.8.26.0002           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
PATRICIA KIANE DE LIMA AGUIAR                5083956-10.2020.8.09.0159           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SANTO ANTÔNIO DO DESCOBERTO                    Yes              No               No
PATRICIA LANG                                0634817-47.2019.8.04.0015           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA LEITE BRITO                         0605579-88.2020.8.04.0001           CHANGE                            CIVIL COURT OF MANAUS                                         Yes              No               No
PATRICIA LEITE MAGALHAES                     1047685-32.2019.8.26.0224           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF GUARULHOS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA LOPEZ DO PRADO                      0191901-78.2019.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA LUCIANO BERTI                       1006128-42.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No

PATRICIA MADEIRA ABAD                        0013775-51.2019.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VITÓRIA                                        Yes              No               No
PATRICIA MAGALHAES CAMILO                    0001581-41.2017.5.10.0005           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
PATRICIA MAGALHAES PINHEIRO                  1001441-56.2019.8.26.0576           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
PATRICIA MARA DE OLIVEIRA E SOUZA            0010309-81.2015.5.15.0044           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE SÃO JOSÉ DO RIO PRETO                  Yes              Yes              No
PATRICIA MARASCO SANTOS                      1000498-04.2018.5.02.0702           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No

PATRICIA MARIA VIEIRA DA SILVA               5008455-56.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA MARINHO DOS SANTOS                  1021552-34.2019.8.26.0003           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No




                                                                                                         875 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 996 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
PATRICIA MARQUES DOS REIS                  1012363-08.2019.8.26.0011            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
PATRICIA MEDEIROS DE BRITO                 0001351-71.2019.8.17.8221            RESERVATION                         CIVIL COURT OF CABO DE SANTO AGOSTINHO                       Yes              No               No
PATRICIA MERLI SANT ANA                    1001205-60.2018.5.02.0705            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
PATRICIA MEYER PIRES LOPES                 5011186-25.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
PATRICIA MONTEIRO                          3002324-97.2019.8.06.0002            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF FORTALEZA                                          Yes              No               No
PATRICIA MORAIS DE OLIVEIRA                0057116-68.2019.8.19.0203            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF RIO DE JANEIRO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PATRICIA MOREIRA TEIXEIRA SUSTER           0001196-83.2020.8.26.0590            CANCELLATION                        CIVIL COURT OF SÃO VICENTE                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PATRICIA MULLER                            0315038-19.2017.8.24.0008            OVERBOOKING                         CIVIL COURT OF BLUMENAU                                      Yes              No               No
PATRICIA MUNIZ SOARES                      1001886-53.2015.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
PATRICIA NAIANY TRIGUEIROS LEAL            0010404-72.2019.8.05.0150            RESERVATION                         CIVIL COURT OF LAURO DE FREITAS                              Yes              No               No
PATRICIA NAJARA FELISBERTO DE MELO E
SILVA                                      1065788-74.2019.8.26.0002            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PATRICIA NAPOLEAO DE OLIVEIRA              3001821-73.2019.8.06.0003            CANCELLATION                        CIVIL COURT OF FORTALEZA                                     Yes              No               No

PATRICIA NEGROMONTE ALBUQUERQUE              0006945-92.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              No               No

PATRICIA NEGROMONTE ALBUQUERQUE              0009470-47.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              No               No
PATRICIA NEVES PONTE                         0180256-66.2019.8.19.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No

PATRICIA NINNO MUNIZ CAPPELARI               0020784-37.2020.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LONDRINA                                         Yes              No               No
PATRICIA NOSCHANG CORREA                     0021174-37.2016.5.04.0012           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE PORTO ALEGRE                               Yes              Yes              No

PATRICIA ODAGIRI PANKOV                      0600308-56.2020.8.04.0015           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                         Yes              No               No
PATRICIA OLIVEIRA DA SILVA                   1000280-80.2017.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
PATRICIA ORRICO COUTINHO FERREIRA            0213714-64.2019.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA PAULA AFFONSO CHAVAES               1002788-24.2020.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA PAULA AFFONSO CHAVAES               1002788-24.2020.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA PAULA DOS SANTOS                    5047884-30.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA PAULA LEITE                         0800044-02.2020.8.15.2003           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA PAULA LEITE                         0800044-02.2020.8.15.2003           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No
PATRICIA PAULA MATSUMURA                     1001353-96.2017.5.02.0029           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA PAVIE PAIM                          0056071-43.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
PATRICIA PEREIRA DA SILVA                    35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
PATRICIA PEREIRA DOS SANTOS                  0000220-50.2017.5.10.0017           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE BRASÍLIA                                 Yes              No               No
PATRICIA PEREIRA RODRIGUES                   5002306-50.2020.8.13.0701           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF UBERABA                                        Yes              Yes              No
PATRICIA PEREIRA RODRIGUES                   5002306-50.2020.8.13.0701           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF UBERABA                                        Yes              Yes              No




                                                                                                         876 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 997 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
PATRICIA PEREIRA TEIXEIRA                  3119556-50.2011.8.13.0024            OVERBOOKING                         CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
PATRICIA PIGONI                            9007194-42.2019.8.21.0010            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAXIAS DO SUL                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PATRICIA PIRES LAGE                        5012947-91.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PATRICIA RAUEN CANDIDO FREITAS             0801898-15.2019.8.14.0024            CANCELLATION                        CIVIL COURT OF ITAITUBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
PATRICIA REDIGOLO PICHININ OGER            35.001.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No

PATRICIA REGINA PALMEIRA DA SILVA ANDRE 5003442-63.2020.8.24.0091                CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
PATRICIA REGINA THIBES                  1002341-21.2016.5.02.0719                INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No

PATRICIA RENATA DE ALBUQUERQUE               0064197-87.2019.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              No               No

PATRICIA RIBEIRO DA COSTA MARIA              9075973-76.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
PATRICIA RIBEIRO FERRACINI MORO              0005497-85.2019.8.26.0565           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF SÃO CAETANO DO SUL                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA RIBEIRO LISBOA FERREIRA             0701087-38.2020.8.07.0014           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA RIBEIRO LISBOA FERREIRA             0701087-38.2020.8.07.0014           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No

PATRICIA RISSO BORGES MARQUES                1011435-74.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                            Yes              No               No

PATRICIA ROBERTA DO LAGO CUNHA               0801943-65.2020.8.10.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO LUÍS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA ROBERTA DO LAGO CUNHA               0801945-35.2020.8.10.0001           CANCELLATION                    CIVIL COURT OF SÃO LUÍS                                         Yes              No               No
PATRICIA ROBERTO NETO HAITER                 1036850-82.2019.8.26.0224           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF GUARULHOS                                        Yes              No               No

PATRICIA RODRIGUES PINHEIRO                  0001507-64.2020.8.19.0042           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PETRÓPOLIS                                       Yes              No               No
PATRICIA SALES DE SOUZA                      35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SÃO PAULO                                        Yes              No               No

PATRICIA SANTOS FERREIRA GOMES MENEZES       1000476-51.2020.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
PATRICIA SANTOS LIMA DE JESUS                1000292-96.2019.5.02.0720           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
PATRICIA SEBASTIANA CUSTODIO GOMES           0011042-35.2014.5.01.0056           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
PATRICIA SILVA LISBOA                        1001615-44.2015.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
PATRICIA SILVA SANTOS                        0002090-03.2014.5.02.0036           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
PATRICIA SOUZA                               35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA SOUZA VIEGAS DA SILVA               0035179-89.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
PATRICIA STEVANIN                            35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA TEREZA VASCONCELLOS                 5165968-24.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA TOSTES POLI                         0006427-67.2019.8.16.0182           CHANGE                            CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - ACCIDENT /
PATRICIA TRAVASSOS MARTO                     1002848-36.2020.8.26.0003           INCIDENT                          CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICIA TRINDADE DONTAL                     35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
PATRICIA VARGAS FABRIS                       1003845-19.2020.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                         877 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                    Pg 998 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
PATRICIA VIEIRA COSTA DE LAMARE            0008140-75.2020.8.19.0209            CHANGE                              CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
PATRICIA ZUCCHETTI MIGLIAVACCA             9001205-09.2019.8.21.0090            RESERVATION                         CIVIL COURT OF CASCA                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PATRICIO HOPFF                             1015031-34.2019.8.26.0016            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No

PATRICK ALEXSANDER DE FREITAS BRITO          0703181-38.2020.8.07.0020           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICK CAMPOS ARAUJO                        0806907-51.2020.8.20.5004           CHANGE                            CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICK DENIS MAXIME PAYS                    0050876-53.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
PATRICK GOMES                                0001266-66.2020.8.05.0079           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF EUNÁPOLIS                                      Yes              No               No
PATRICK JOSEPH O MALLEY                      0054940-51.2010.8.24.0023           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
PATRICK JULIANI SCHUWIND GASPARETTO          0001128-31.2017.5.09.0892           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
PATRICK NISSIM CHALOM                        1005987-93.2020.8.26.0100           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PATRICK PERSON SOARES                        1013773-86.2019.8.26.0016           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
PATRICK RAMOS CAMARGO                        9003450-85.2019.8.21.0027           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTA MARIA                                    Yes              No               No
PATRICK ROBERTO DE OLIVEIRA                  0011037-65.2017.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICK VALLE AREAS                          0000486-63.2020.8.16.0001           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRICK VALLE AREAS                          0000486-63.2020.8.16.0001           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRIK ANGELIS AGUIAR SOUZA FERREIRA         0011222-82.2020.8.08.0545           CANCELLATION                      CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PATRIK DE PAULA CAMOLEZZI                    1052365-71.2019.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
PATRINI ASSIS SILVA                          1000908-34.2019.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
PATRYCYA HELEN SILVA REIS DE OLIVEIRA        0132576-48.2019.8.06.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
PAULA AGUIAR PANUCCI                         0800351-12.2019.8.12.0018           IMPEDIMENT                        CIVIL COURT OF PARANAÍBA                                      Yes              No               No

PAULA ALBERGARIA SALAZAR                     5176224-26.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PAULA ALVES DA CONCEICAO                     0003097-02.2020.8.19.0002           RESERVATION                       CIVIL COURT OF NITERÓI                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULA ALVES DA CONCEICAO                     0002777-49.2020.8.19.0002           OVERBOOKING                       CIVIL COURT OF NITERÓI                                        Yes              No               No
PAULA ANDREA BOM DESPACHO LEITE E                                                CIVIL LITIGATION - FLIGHT
SILVA RONDON                                 1003752-79.2020.8.11.0001           OVERBOOKING                       CIVIL COURT OF CUIABÁ                                         Yes              Yes              No
PAULA ANDREA BOM DESPACHO LEITE E                                                CIVIL LITIGATION - FLIGHT
SILVA RONDON                                 1003752-79.2020.8.11.0001           OVERBOOKING                       CIVIL COURT OF CUIABÁ                                         Yes              Yes              No

PAULA ANGELICA PIMENTEL PRADO                1004049-60.2020.8.26.0004           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
PAULA ARAUJO DE ALMEIDA SOARES               0022095-11.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              Yes              No
PAULA ARAUJO DE ALMEIDA SOARES               0022095-11.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULA ARRUDA DO ESPIRITO SANTO               0008514-91.2020.8.19.0209           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No




                                                                                                         878 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                    Pg 999 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
PAULA ASSIS DE ORNELLAS                   0002811-03.2020.8.19.0203            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
PAULA ASSIS DE ORNELLAS                   0002811-03.2020.8.19.0203            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
PAULA BAHIA ACCIOLY LINS                  0120808-55.2019.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
PAULA BARBIERI DE LIMA                    1001902-55.2020.8.26.0297            CANCELLATION                        CIVIL COURT OF JALES                                         Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
PAULA BARBIERI DE LIMA                    1001902-55.2020.8.26.0297            CANCELLATION                        CIVIL COURT OF JALES                                         Yes              Yes              No
PAULA BARBOSA VASCONCELOS DE PAULA        1001093-46.2017.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

PAULA BARREIROS GAVAZZA SANTOS               0019803-53.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              No               No
PAULA BONALUMI BITTAR                        0059910-31.2019.8.16.0014           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF LONDRINA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULA CAMILLE FERNANDES FILIZOLA             3002867-97.2019.8.06.0003           CANCELLATION                    CIVIL COURT OF FORTALEZA                                       Yes              No               No
PAULA CAROLINA CAPULO DA SILVA VIEIRA
SOUZA                                        0159500-16.2018.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULA CAVALCANTI FRANCOVIG MONTANARI 5004048-62.2018.8.13.0481                   CANCELLATION                      CIVIL COURT OF PATROCÍNIO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULA CE MARTINS                             0003492-32.2019.8.21.0015           CANCELLATION                      CIVIL COURT OF GRAVATAÍ                                      Yes              No               No

PAULA CELLA GIACOMETTO                       0018784-86.2019.8.16.0018           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MARINGÁ                                         Yes              No               No

PAULA CHIARATO DE ALMEIDA                    0063162-42.2019.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LONDRINA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULA CIBELI LEINDECKER SCHASIEPEN           5005263-73.2020.8.24.0036           CANCELLATION                    CIVIL COURT OF JARAGUÁ DO SUL                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PAULA CRISTINA ALVES DA SILVA                0004945-24.2020.8.19.0002           RESERVATION                     CIVIL COURT OF NITERÓI                                         Yes              No               No
PAULA CRISTINA FIGUEIREDO BORGES
FERREIRA                                     1000382-10.2019.5.02.0719           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
PAULA CRISTINA GREEN                         1001397-70.2016.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
PAULA CRISTINA NOBRE DOS SANTOS              0223915-18.2019.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                      Yes              No               No

PAULA CRISTINA NOGUEIRA                      1051687-29.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PAULA DA SILVA ALMADA                        0008665-57.2020.8.19.0209           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
PAULA DA SILVA ALMADA                        0008664-72.2020.8.19.0209           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULA DA SILVA TAVARES BARRETO               0003523-14.2020.8.19.0002           CANCELLATION                      CIVIL COURT OF NITERÓI                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULA DA SILVA TAVARES BARRETO               0003523-14.2020.8.19.0002           CANCELLATION                      CIVIL COURT OF NITERÓI                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULA DANIELLE CERQUEIRA DE CAMPOS           0189117-31.2019.8.05.0001           OVERBOOKING                       CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PAULA DANIELLE FORTES BENTO                  1017224-81.2019.8.11.0002           RESERVATION                       CIVIL COURT OF VÁRZEA GRANDE                                 Yes              No               No
PAULA DE ALBUQUERQUE LESSA                   0003835-85.2020.8.17.8201           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RECIFE                                        Yes              No               No
PAULA DE ARAUJO PINHO IUNES                  1008808-38.2019.8.26.0704           CIVIL LITIGATION - SERVICE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULA DE CASTRO GILBERTO ALVES               5027887-61.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No



                                                                                                        879 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1000 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
PAULA DE CASTRO GILBERTO ALVES            5027887-61.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No

PAULA DE ESPINDOLA MARTINS ALBINO            5001381-28.2020.8.24.0061           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO FRANCISCO DO SUL                            Yes              No               No
PAULA DE PAULA PRATA VIDAL GOMES             5018347-29.2019.8.13.0701           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF UBERABA                                         Yes              No               No

PAULA DOS SANTOS CHAVES                      1006378-06.2020.8.26.0405           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF OSASCO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULA EPPINGHAUS CIRNE LIMA                  9007038-47.2020.8.21.0001           CHANGE                            CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULA FEIJO PEREIRA DE SOUZA                 0015537-13.2019.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULA FELISSA NEVES SILVERIO DA SILVA        1001833-31.2020.8.26.0650           CANCELLATION                      CIVIL COURT OF VALINHOS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULA FERNANDA CRISOL DEBIAZI                1000446-64.2020.8.26.0396           CANCELLATION                      CIVIL COURT OF NOVO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULA FIASCHI THOME RANIERI                  1004450-59.2020.8.26.0004           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PAULA FONSECA DOS SANTOS ALMEIDA             0000236-08.2020.8.19.0046           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO BONITO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULA FONTES NEJAIM                          0119947-79.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULA FONTES NEJAIM                          0034352-78.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

PAULA FRANCA NASCIMENTO LOPES                0803587-90.2020.8.20.5004           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                           Yes              No               No
PAULA GABRIELA DA SILVA BARROS               0000270-27.2016.5.06.0016           INDIVIDUAL LABOR CLAIM          JUSTIÇA DO TRABALHO/PE                                         Yes              Yes              No

PAULA GABRIELE TEIXEIRA ALVES                5004241-22.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
PAULA GISELLE GONCALVES TORRES               5198313-43.2019.8.13.0024           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
PAULA GISELLE GONCALVES TORRES               5196001-94.2019.8.13.0024           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PAULA GONCALVES FERREIRA SANTOS              0709119-54.2019.8.07.0018           RESERVATION                       CIVIL COURT OF BRASÍLIA                                      Yes              No               No

PAULA GRACIELLA PERES NEKEL MAZUCO           0087737-17.2019.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULA JESSICA FERNANDES BRAGA                0101122-06.2016.8.14.0301           CANCELLATION                      CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULA JULIE SAITO SHIMURA                    1001191-35.2020.8.26.0011           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PAULA KUHL DOS ANJOS                         5000536-23.2019.8.24.0031           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF INDAIAL                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULA LEITE DUTRA                            5036403-54.2019.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULA LETICIA HOEPFNER                       1001406-93.2020.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULA MARCELLA SILVA DRAGO                   0041332-31.2020.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                      Yes              No               No

PAULA MARCIA MATOS REIS                      5019328-81.2019.8.13.0079           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CONTAGEM                                        Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
PAULA MARISA COELHO LEAL MULLER              1003846-27.2020.8.11.0001           COLLECTION                      CIVIL COURT OF CUIABÁ                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
PAULA MARISA COELHO LEAL MULLER              1003846-27.2020.8.11.0001           COLLECTION                      CIVIL COURT OF CUIABÁ                                          Yes              Yes              No



                                                                                                        880 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1001 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
PAULA MONTEIRO DAHER DO ESPIRITO
SANTO                                     5100155-43.2020.8.09.0051            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                           Yes              No               No
PAULA MOREIRA DA SILVA                    0001213-51.2017.5.23.0108            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
PAULA MORENA TOSCANO QUEIROZ              7048594-70.2019.8.22.0001            RESERVATION                         CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
PAULA MORENA TOSCANO QUEIROZ              7048594-70.2019.8.22.0001            RESERVATION                         CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                               CIVIL LITIGATION - SEAT
PAULA MOURAO DE ARAUJO                    5009216-87.2020.8.13.0024            COMFORT                             CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

PAULA NUNES SOUSA                            0111246-31.2019.8.13.0702           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF UBERLÂNDIA                                      Yes              No               No
PAULA OLIVEIRA LIMA                          0057347-75.2020.8.05.0001           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SALVADOR                                        Yes              No               No

PAULA OLIVEIRA MARTINS                       1059190-07.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULA OTAVIA HAAACK BRANCO                   0307832-08.2018.8.24.0011           CHANGE                            CIVIL COURT OF BRUSQUE                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULA PONTES LEITE PEREIRA                   0312978-73.2017.8.24.0008           CANCELLATION                      CIVIL COURT OF BLUMENAU                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PAULA RAFAELA CARDOZO                        0002832-51.2017.8.08.0021           RESERVATION                       CIVIL COURT OF GUARAPARI                                     Yes              No               No

PAULA REJANE DE OLIVEIRA CORTEZ              1026527-57.2019.8.26.0405           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF OSASCO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULA RENATA GOLCALVES                       1010602-56.2020.8.26.0576           OVERBOOKING                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
PAULA RODRIGUES GOUVEA                       5109272-58.2020.8.09.0051           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
PAULA RODRIGUES GOUVEA                       5109272-58.2020.8.09.0051           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
PAULA ROSSETTO VIEIRA                        1002046-68.2016.5.02.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No

PAULA RUBIN DE LIMA                          9000219-16.2020.8.21.0027           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTA MARIA                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULA RUBIN DE LIMA                          9000218-31.2020.8.21.0027           CHANGE                          CIVIL COURT OF SANTA MARIA                                     Yes              Yes              No

PAULA RUBIN DE LIMA                          9000219-16.2020.8.21.0027           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SANTA MARIA                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULA RUBIN DE LIMA                          9000218-31.2020.8.21.0027           CHANGE                            CIVIL COURT OF SANTA MARIA                                   Yes              Yes              No
PAULA SANTOS SILVA                           0807682-15.2019.8.14.0301           CIVIL LITIGATION - CARGO          CIVIL COURT OF BELÉM                                         Yes              No               No
PAULA SEABRA PEREIRA                         1002178-12.2016.5.02.0082           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              No               No
PAULA SILVA DE CASTRO                        0617977-67.2020.8.04.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULA SILVA DE CASTRO                        0620184-39.2020.8.04.0001           OVERBOOKING                       CIVIL COURT OF MANAUS                                        Yes              Yes              No
PAULA SILVA DE CASTRO                        0617977-67.2020.8.04.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULA SILVA DE CASTRO                        0620184-39.2020.8.04.0001           OVERBOOKING                       CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULA SILVEIRA ANDRETA                       35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PAULA SILVEIRA ANDRETA                       35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PAULA SIQUEIRA RIBEIRO                       5207075-48.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PAULA SOBREIRA GONCALVES                     1000674-15.2020.8.26.0016           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No




                                                                                                        881 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1002 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
PAULA SOBREIRA GONCALVES                   1000674-15.2020.8.26.0016            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
PAULA STEFFEN JRAYJ                        1009924-17.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
PAULA TATIANE PEREIRA                      0302765-43.2018.8.24.0082            RESERVATION                         CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
PAULA THAIS MACHADO NUNES                  0001035-27.2019.5.10.0001            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PAULA TOASSI PERONDI                       0812994-19.2020.8.12.0001            OVERBOOKING                         CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
PAULA VEIGA RODRIGUES                      1124578-48.2019.8.26.0100            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PAULA VIEIRA RAMOS                         1001163-63.2017.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
PAULA VIEIRA RAMOS                         1000974-11.2019.5.02.0701            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
PAULA WINTTER SAINT MARTIN                 0010136-43.2015.5.01.0013            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
PAULIANE DA CRUZ CORREA DE MARCO           1002316-34.2020.8.26.0562            RESERVATION                         CIVIL COURT OF SANTOS                                        Yes              No               No

PAULICELIA PEREIRA GUALTER TEIXEIRA          1023847-44.2019.8.26.0003           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PAULLA MONTEIRO SOARES                       0808883-94.2018.8.10.0040           RESERVATION                       CIVIL COURT OF IMPERATRIZ                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PAULLIANE DO ESPIRITO SANTO MONTEIRO         0862549-55.2019.8.14.0301           RESERVATION                       CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO AFONSO DE SOUZA RAMOS                  0000196-83.2020.8.16.0151           CANCELLATION                      CIVIL COURT OF SANTA ISABEL DO IVAÍ                           Yes              No               No
PAULO AFONSO DE SOUZA TEIXEIRA               0202887-76.2019.8.04.0015           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                         Yes              No               No

PAULO AFONSO PIRES FERREIRA MACIEL           0005743-75.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO ALBERTO PAMPLONA NETO                  0047727-39.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO ALBERTO PAMPLONA NETO                  0047727-39.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
PAULO ALEXANDRE COUTINHO VILHENA             0011654-91.2015.5.01.0070           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
PAULO ALEXANDRE DE SIQUEIRA                  0001778-63.2020.8.19.0207           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

PAULO ALEXANDRE PEDROZA SAVOIA               5003382-56.2019.8.13.0439           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MURIAÉ                                         Yes              No               No
PAULO ALONSO DE SOUSA JUNIOR                 0021313-04.2017.5.04.0028           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
PAULO ALONSO DE SOUSA JUNIOR                 0020262-21.2018.5.04.0028           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
PAULO ALVES                                  0002270-76.2020.8.16.0130           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PARANAVAÍ                                      Yes              No               No
PAULO ANDRE DE SOUZA                         1001219-53.2018.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO ANDRE SANTOS SANTIAGO                  0858128-94.2018.8.10.0001           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
PAULO ANTONIO DA SILVA                       0001641-54.2017.5.09.0130           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
PAULO ANTONIO GARCIA DE SANT ANNA            0015217-74.2019.8.26.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No

PAULO ANTONIO PEREIRA                        0221984-77.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
PAULO ANTONIO VALENTE                        1019157-68.2019.8.26.0068           LITIGATION - CIVIL                CIVIL COURT OF BARUERI                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO ARAUJO DO VALE                         0632459-20.2020.8.04.0001           OVERBOOKING                       CIVIL COURT OF MANAUS                                         Yes              No               No
PAULO AUGUSTO COELHO GUERRERA                0187461-39.2019.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              No               No




                                                                                                         882 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1003 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TICKET /
PAULO AUGUSTO DE OLIVEIRA                 0050034-63.2020.8.05.0001            RESERVATION                         CIVIL COURT OF SALVADOR                                      Yes              No               No
PAULO AUGUSTO DE SOUSA                    5621773-56.2019.8.09.0007            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF ANÁPOLIS                                      Yes              No               No
PAULO AUGUSTO THAL                        0806728-16.2020.8.12.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No

PAULO BARCELOS FAGUNDES                      5002917-26.2020.8.13.0079           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CONTAGEM                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PAULO BARCELOS FAGUNDES                      5002326-64.2020.8.13.0079           RESERVATION                     CIVIL COURT OF CONTAGEM                                        Yes              No               No
                                                                                                                 TRIBUNAL REGIONAL DO TRABALHO DA 18ª REGIÃO -
PAULO BENEDITO DOS SANTOS FILHO              0011824-81.2015.5.18.0008           INDIVIDUAL LABOR CLAIM          GOIÂNIA                                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - TAM
PAULO BRANDAO SOARES FILHO                   1605068-4                           FIDELIDADE PROGRAM              CIVIL COURT OF GOIÂNIA                                         Yes              No               No
PAULO BRASILIANO DE SOUZA                    1001356-41.2018.5.02.0312           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO BRUNO BAUCH                            1002487-22.2020.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PAULO CARDDONA LICCA                         1001575-93.2020.8.26.0529           RESERVATION                     CIVIL COURT OF SANTANA DE PARNAÍBA                             Yes              No               No
PAULO CARLOS SMITH DE VASCONCELLOS
NETO                                         0060370-39.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No
PAULO CELSO RONDELI JUNIOR                   0010203-96.2016.5.15.0008           INDIVIDUAL LABOR CLAIM          FÓRUM REGIONAL DA 15ª REGIÃO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO CESAR ABREU TOURINHO                   1039635-38.2018.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                       Yes              No               No

PAULO CESAR ALEXANDRE DE BRITO               0012109-03.2019.8.08.0545           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VILA VELHA                                    Yes              No               No
PAULO CESAR BATISTA DE LIMA                  0001499-51.2012.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               No               Yes              Yes
PAULO CESAR BATONI DIAMANTI                  0011563-53.2019.5.15.0043           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
PAULO CESAR BONIFACIO                        0011514-92.2017.5.18.0012           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
PAULO CESAR CARVALHO COSTA HERMANN           0100223-22.2018.5.01.0019           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
PAULO CESAR DE ASSUNÇÃO FREITAS              0166511-89.2013.8.06.0001           RESERVATION                       CIVIL COURT OF FORTALEZA                                     Yes              No               No
PAULO CESAR DE CARVALHO                      1001872-50.2017.5.02.0715           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No

PAULO CESAR DIAS DE SOUZA                    0012019-56.2019.8.16.0194           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                      Yes              No               No
PAULO CESAR FERREIRA JUNIOR                  0007523-15.2020.8.19.0210           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PAULO CESAR GONCALVES                        1016299-79.2017.8.26.0506           RESERVATION                       CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
PAULO CESAR JORDAO                           0100785-05.2019.5.01.0081           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
PAULO CESAR MAGNINI                          0000181-37.2012.5.15.0131           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CAMPINAS                                Yes              Yes              No
PAULO CESAR MARTINS RAYMUNDO                 0001652-69.2012.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM REGIONAL DA 15ª REGIÃO                                 Yes              Yes              No
PAULO CESAR PINTO COELHO                     5013065-67.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PAULO CESAR ROSA LOURENCO                    1019802-63.2020.8.26.0002           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PAULO CESAR SAMPAIO CUNHA                    0000715-67.2017.5.11.0017           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANUAS - AM                             Yes              Yes              No
PAULO CESAR SANTOS DA SIVA                   1001120-13.2014.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
PAULO CESAR SIQUEIRA DE SOUZA                0002628-02.2020.8.19.0213           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MESQUITA                                      Yes              No               No
PAULO CESAR TEODOSO DA SILVA                 0010884-95.2018.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO CESAR VITALINO                         1001877-27.2020.8.26.0011           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO CEZAR FEBOLI FILHO                     1018827-65.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No



                                                                                                        883 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1004 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TICKET /
PAULO CEZAR MARRA DE MORAES JUNIOR        0015083-76.2019.8.19.0037            RESERVATION                         CIVIL COURT OF NOVA FRIBURGO                                 Yes              No               No
PAULO CEZAR SANTOS PADUAN                 0101997-46.2016.5.01.0023            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No

PAULO COSME SILVA CRUZ                       1019000-65.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PAULO CRUZ DE SOUZA                          0001669-76.2013.5.10.0019           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE BRASÍLIA                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO DE MIRANDA LEAO LEITE                  5004647-74.2019.8.24.0023           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO DE SENA MARANHAO                       0049974-32.2019.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No
PAULO DE SOUSA BRITO                         0827243-12.2019.8.18.0140           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF TERESINA                                      Yes              Yes              No
PAULO DE SOUSA BRITO                         0827243-12.2019.8.18.0140           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF TERESINA                                      Yes              Yes              No
                                                                                                                   CENTRO JUDICIÁRIO DE SOLUÇÃO DE CONFLITOS E
PAULO DE SOUSA RABELO                        0000736-44.2019.5.10.0003           INDIVIDUAL LABOR CLAIM            CIDADANIA                                                    Yes              No               No
PAULO DE SOUSA RABELO                        0000111-73.2020.5.10.0003           INDIVIDUAL LABOR CLAIM            CEJUSC                                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO DE SOUSA ROSA                          0800966-68.2019.8.18.0136           CANCELLATION                      CIVIL COURT OF TERESINA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO DE SOUSA ROSA                          0800966-68.2019.8.18.0136           CANCELLATION                      CIVIL COURT OF TERESINA                                      Yes              Yes              No
PAULO DE SOUZA MEDRI                         0014181-45.2020.8.16.0014           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO DE SOUZA SOARES DE ALMEIDA             0037559-85.2020.8.19.0001           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
PAULO DE TARSO ARANTES                       1005816-97.2020.8.26.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PAULO DE TARSO FURTADO MARTINS               0100791-11.2018.5.01.0028           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
PAULO DE TARSO MADUREIRA PERES               1004179-12.2019.8.26.0319           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF LENÇÓIS PAULISTA                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO DONIZETE TEIXEIRA DE AMORIM            1004802-47.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
PAULO DOS SANTOS GALVAO                      0000449-63.2020.8.25.0008           COLLECTION                        CIVIL COURT OF BARRA DOS COQUEIROS                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO DOS SANTOS JACINTO SWERTS              50.001.001.XX-XXXXXXX               CHANGE                            CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO DOS SANTOS JACINTO SWERTS              50.001.001.XX-XXXXXXX               CHANGE                            CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
PAULO DOS SANTOS MELO                        0011256-57.2013.5.18.0001           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GOIÂNIA                                 No               Yes              Yes

PAULO EDUARDO ALVES DA SILVA                 0802696-59.2019.8.10.0097           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF COLINAS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PAULO EDUARDO BARRETO GOMES                  0041607-29.2018.8.17.2001           RESERVATION                     CIVIL COURT OF RECIFE                                          Yes              No               No
PAULO EDUARDO BARROS TEIXEIRA DE
VASCONCELOS                                  1068679-68.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PAULO EDUARDO DE OLIVEIRA                    0302308-05.2019.8.24.0008           RESERVATION                     CIVIL COURT OF BLUMENAU                                        Yes              No               No
PAULO EDUARDO FERREIRA DO NASCIMENTO
SILVA                                        0000726-07.2019.5.13.0006           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                            Yes              Yes              No
PAULO EDUARDO FONSECA E SILVA                0002301-75.2017.5.22.0004           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
PAULO EDUARDO SILVA CASIMIRO                 1001212-83.2017.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

PAULO EDUARDO SIMAS DA SILVA JUNIOR          7018197-91.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PAULO ERNANDES PEREIRA SOUZA                 5000432-82.2018.8.08.0040           RESERVATION                     CIVIL COURT OF PINHEIROS                                       Yes              No               No



                                                                                                        884 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 1005 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

PAULO EVANDRO WELTER                         0000045-18.2020.8.16.0184          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO FABRICIO TADEU DA SILVA JUNIOR         1000360-69.2020.8.26.0016          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO FABRICIO TADEU DA SILVA JUNIOR         1000360-69.2020.8.26.0016          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                         Yes              Yes              No

PAULO FELIPPE FREDEGOTTO DEL PICCHIA         1002757-40.2020.8.26.0004          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
PAULO FERNANDES DA SILVA CARVALHO            0101405-19.2019.5.01.0048          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
PAULO FERNANDO DA ROCHA                      0614670-97.2019.8.04.0015          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO FERNANDO FERREIRA SANTOS               0036828-79.2020.8.05.0001          OVERBOOKING                        CIVIL COURT OF SALVADOR                                       Yes              No               No
PAULO FERNANDO NUNES DOS SANTOS              0002308-06.2013.5.09.0122          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO FERRACIOLI SILVA                       0004596-47.2020.8.16.0182          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO FERRACIOLI SILVA                       0004596-47.2020.8.16.0182          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              Yes              No
PAULO FERREIRA DA SILVA JUNIOR               5000498-20.2020.8.13.0439          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MURIAÉ                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO FRANCISCO FIGUEIREDO                   1101895-17.2019.8.26.0100          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO GILBERTO SEIXAS HENRIQUE               5000590-36.2019.8.08.0030          CANCELLATION                       CIVIL COURT OF LINHARES                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO GIOVANE FANTINATO                      0021226-18.2019.8.08.0545          CANCELLATION                       CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO GONZAGA                                0009309-84.2020.8.16.0014          CANCELLATION                       CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO GUILHERME DOS SANTOS BASILE            0005945-43.2019.8.21.0033          CANCELLATION                       CIVIL COURT OF SÃO LEOPOLDO                                   Yes              No               No
PAULO HENRIQUE ALVES                         1000269-98.2019.5.02.0705          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No

PAULO HENRIQUE ALVES TOGNI                   1004543-52.2020.8.26.0576          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                             Yes              Yes              No

PAULO HENRIQUE ALVES TOGNI                   1004543-52.2020.8.26.0576          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
PAULO HENRIQUE ALVES TOGNI FILHO             1002624-28.2020.8.26.0576          RESERVATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
PAULO HENRIQUE ALVES TOGNI FILHO             1002624-28.2020.8.26.0576          RESERVATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
PAULO HENRIQUE BARBOSA                       5125164-14.2019.8.13.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
PAULO HENRIQUE BARBOSA                       5007484-71.2020.8.13.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

PAULO HENRIQUE BENTO                         1007912-50.2020.8.11.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                            Yes              No               No
PAULO HENRIQUE BOAVENTURA DE
CARVALHO                                     1008727-26.2016.8.26.0565          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO CAETANO DO SUL                             Yes              No               No

PAULO HENRIQUE BRITO FERREIRA DA SILVA 0060295-29.2019.8.17.8201                CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO HENRIQUE CANCADO LOBATO                5133536-49.2019.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
PAULO HENRIQUE CARDOSO VALIM                 9000297-90.2020.8.21.0065          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SANTO ANTÔNIO DA PATRULHA                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO HENRIQUE CHISTE DA SILVA               1002483-37.2020.8.26.0114          CHANGE                             CIVIL COURT OF CAMPINAS                                       Yes              No               No



                                                                                                        885 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1006 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
PAULO HENRIQUE CORREA                     5004021-09.2020.8.13.0223            CANCELLATION                        CIVIL COURT OF DIVINÓPOLIS                                   Yes              No               No
PAULO HENRIQUE DA ROCHA                   0015068-29.2020.8.16.0014            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                               CIVIL LITIGATION - IMPROPER
PAULO HENRIQUE DE AGUIAR MARQUES          0701324-87.2020.8.07.0009            COLLECTION                          CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - IMPROPER
PAULO HENRIQUE DE AGUIAR MARQUES          0701324-87.2020.8.07.0009            COLLECTION                          CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
PAULO HENRIQUE DE ARAUJO FONSECA                                               CIVIL LITIGATION - FLIGHT
GUERRA                                    0061104-19.2019.8.17.8201            CHANGE                              CIVIL COURT OF RECIFE                                        Yes              Yes              No
PAULO HENRIQUE DE ARAUJO FONSECA                                               CIVIL LITIGATION - FLIGHT
GUERRA                                    0061104-19.2019.8.17.8201            CHANGE                              CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
PAULO HENRIQUE DE SOUZA                   1011532-50.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

PAULO HENRIQUE FERNANDES                     1096921-34.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PAULO HENRIQUE GUYSS                         7006083-23.2020.8.22.0001           RESERVATION                       CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
PAULO HENRIQUE GUYSS                         7006083-23.2020.8.22.0001           RESERVATION                       CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
PAULO HENRIQUE LEMOS DA SILVA                0002133-07.2012.5.03.0092           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                     Yes              Yes              No
PAULO HENRIQUE LIMA GALINDO SILVA            0006399-37.2020.8.17.8201           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RECIFE                                        Yes              No               No
PAULO HENRIQUE MACEDO LEITAO                 0000378-38.2019.5.14.0401           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO HENRIQUE MEDEIROS COSTA                0800830-84.2019.8.18.0164           CHANGE                            CIVIL COURT OF TERESINA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO HENRIQUE MEDEIROS COSTA                0800832-54.2019.8.18.0164           CANCELLATION                      CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO HENRIQUE MEDEIROS COSTA                0800830-84.2019.8.18.0164           CHANGE                            CIVIL COURT OF TERESINA                                      Yes              Yes              No
PAULO HENRIQUE NASCIMENTO DA SILVA           0000385-50.2019.5.10.0010           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
PAULO HENRIQUE NASCIMENTO DA SILVA           0000384-65.2019.5.10.0010           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
PAULO HENRIQUE NASCIMENTO DA SILVA           0000386-35.2019.5.10.0010           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO HENRIQUE PALUDO                        0726067-77.2019.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                      Yes              No               No
PAULO HENRIQUE PAMPLONA GONCALVES            0000877-98.2016.5.05.0038           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No

PAULO HENRIQUE PROSDOCIMI CORREA             0001953-68.2020.8.05.0103           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ILHÉUS                                        Yes              No               No
PAULO HENRIQUE RIBEIRO                       0010576-38.2019.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PAULO HENRIQUE RIBEIRO MARTINS               50.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
PAULO HENRIQUE ROLIM DE OLIVEIRA             1001586-84.2017.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO HENRIQUE TEIXEIRA PEREIRA              3000447-56.2019.8.06.0024           CHANGE                            CIVIL COURT OF FORTALEZA                                     Yes              No               No
PAULO HENRIQUE VELLANO                       0011460-56.2016.5.15.0106           INDIVIDUAL LABOR CLAIM            FÓRUM REGIONAL DA 15ª REGIÃO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO HENRIQUE ZANINELLI SIMM                0004316-76.2020.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No

PAULO HERMANCE PAIVA                         0806081-51.2020.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
PAULO IGNACIO GUIMARAES                      0000708-91.2020.8.05.0274           LITIGATION - CIVIL              CIVIL COURT OF VITÓRIA DA CONQUISTA                            Yes              No               No




                                                                                                        886 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1007 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
PAULO IGOR DE OLIVEIRA BEZERRA
CAVALCANTI LORDAO                          0822026-54.2015.8.15.2001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
PAULO IVAN BORGES SILVA                    0820140-35.2017.8.14.0301            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO IVO BORJA DE CARVALHO                0219311-14.2019.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
PAULO JACO DE CASTRO E SILVA               3000000-03.2020.8.06.0002            RESERVATION                         CIVIL COURT OF FORTALEZA                                     Yes              No               No
PAULO JORGE MATOS PRADO                    0015786-75.2019.8.26.0016            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No

PAULO JOSE ALVARES DA FONSECA                0010641-27.2019.8.19.0212           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NITERÓI                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO JOSÉ ARAGÃO JUNIOR                     0304937-28.2018.8.24.0091           CHANGE                            CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
PAULO JOSE DE SOUZA COSTA                    0000997-58.2018.5.08.0210           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO JOSE DOS SANTOS                        35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
PAULO JOSE DOS SANTOS FERNANDES              1000086-84.2020.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO JOSEMIR ZILLI                          0005083-67.2019.8.27.2729           CANCELLATION                      CIVIL COURT OF PALMAS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO JOVINIANO ALVARES DOS PRAZERES         0001143-47.2020.8.17.8223           CANCELLATION                      CIVIL COURT OF OLINDA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO JUNIOR TRINDADE DOS SANTOS             0023018-96.2017.8.21.0033           CANCELLATION                      CIVIL COURT OF SÃO LEOPOLDO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO JUNQUEIRA MOLL                         1110892-23.2018.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
PAULO LEONARDO BERTO DA SILVA.               1004910-29.2019.8.26.0506           LITIGATION - CIVIL                CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
PAULO LOPES UCHOA                            0633372-91.2019.8.04.0015           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                         Yes              Yes              No
PAULO LOPES UCHOA                            0633372-91.2019.8.04.0015           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
PAULO LORIVAL MATTOSO                        0333246-42.2019.8.19.0001           IMPEDIMENT                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

PAULO LOURENCO DA SILVA                      5011275-85.2019.8.13.0702           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
PAULO LUCAS SOUZA CAVALCANTESANTA                                                CIVIL LITIGATION - FLIGHT
ROSA MARAUX                                  0003580-63.2020.8.05.0150           CANCELLATION                      CIVIL COURT OF LAURO DE FREITAS                               Yes              No               No
PAULO LUIZ BARBOZA DA SILVA                  0101894-38.2017.5.01.0012           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
PAULO LUIZ CASTRO DE OLIVEIRA                5056546-56.2015.4.04.7100           PASSENGER                         CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
PAULO MAGNO NASCIMENTO SILVA                 42.032.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRUSQUE                                        Yes              No               No
PAULO MAIA LOPES FILHO                       28.001.002.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ARACAJU                                        Yes              No               No
PAULO MARCIANO CARDOSO                       5676647-56.2019.8.09.0050           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIANÉSIA                                      Yes              No               No

PAULO MARCIO MOREIRA DE MOURA FERRO 5009443-20.2019.8.24.0020                    CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CRICIÚMA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO MARQUES                                1001042-36.2020.8.26.0400           CANCELLATION                      CIVIL COURT OF OLÍMPIA                                        Yes              No               No
PAULO MARQUES DA COSTA                       1000962-62.2017.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No

PAULO MARTINS TOSCANO                        0851752-20.2019.8.14.0301           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELÉM                                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO MENDES BARROSO REBELLO                 0862784-56.2018.8.14.0301           CANCELLATION                    CIVIL COURT OF BELÉM                                            Yes              No               No




                                                                                                         887 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1008 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
PAULO MONTEIRO ORIGA                      7032566-61.2018.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No

PAULO MUANIS DO AMARAL ROCHA                 1001650-92.2020.8.26.0704           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PAULO ORLANDINI DE FREITAS                   1000377-80.2017.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
PAULO PACHECO DE LIMA FILHO                  0000420-91.2019.5.06.0019           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO REGIS MATTIELO CECCONI                 9000191-36.2020.8.21.1001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No

PAULO RENATO DE ARAUJO                       0008346-64.2020.8.16.0018           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MARINGÁ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO RENATO FELIX FERREIRA                  0119496-17.2019.8.06.0001           CANCELLATION                      CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PAULO RENATO MENDES DE SOUZA                 0801511-75.2018.8.10.0014           RESERVATION                       CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
PAULO RIBEIRO DE BARROS                      1000268-50.2018.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

PAULO RICARDO BIDES SILVESTRE DE LIMA        0006784-27.2020.8.19.0021           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF DUQUE DE CAXIAS                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO RICARDO DA SILVA                       1006011-27.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PAULO RICARDO DE ASSUNCAO                    0020155-34.2013.5.04.0001           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
PAULO RICARDO DE OLIVEIRA                    1000580-17.2018.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
PAULO RICARDO DE SOUZA BEZERRA               0840057-06.2018.8.14.0301           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELÉM                                         Yes              No               No
PAULO RICARDO FRANSKOWIAK                    0000944-34.2013.5.04.0026           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
PAULO RICARDO GARCIA CARNEIRO                0005870-43.2012.5.12.0035           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE FLORIANÓPOLIS                           Yes              No               No

PAULO RICARDO LAUREANO DA FONSECA            1010867-34.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PAULO RICARDO LOPES DA SILVA                 9000466-13.2020.8.21.5001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO RICARDO MARIANO RIBEIRO                1011668-71.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO RICARDO MARTINS SOUZA                  9068957-71.2019.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
PAULO ROBERTO ALMEIDA                        9007739-08.2020.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                  Yes              Yes              No
PAULO ROBERTO ALMEIDA                        9007739-08.2020.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                  Yes              Yes              No
PAULO ROBERTO BIANCHI JUNIOR                 1037807-70.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

PAULO ROBERTO BRAOJOS JUNIOR                 1000939-83.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                           Yes              No               No
PAULO ROBERTO COELHO GUIMARAES               0000654-84.2019.5.12.0026           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              No               No

PAULO ROBERTO DA SILVA                       0701369-58.2020.8.07.0020           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BRASÍLIA                                      Yes              No               No
PAULO ROBERTO DA SILVA AMANCIO               0016129-20.2015.5.16.0023           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE IMPERATRIZ - MA                         Yes              Yes              No
PAULO ROBERTO DA SILVA JUNIOR                0011224-87.2013.5.03.0092           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                        No               Yes              Yes
PAULO ROBERTO DE ABREU JUNIOR                5004337-43.2020.8.24.0020           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CRICIÚMA                                      Yes              No               No
PAULO ROBERTO DE ANDRADE JUNIOR              0002167-66.2014.5.02.0018           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
PAULO ROBERTO DE ARAUJO GABRIEL              0020396-61.2020.5.04.0001           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
PAULO ROBERTO DE CAMPOS                      42.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
PAULO ROBERTO DE CAMPOS                      42.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
PAULO ROBERTO DE CASTRO                      0000580-52.2011.5.01.0079           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
PAULO ROBERTO DE DEUS                        5655157-10.2019.8.09.0007           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ANÁPOLIS                                      Yes              No               No
PAULO ROBERTO DOS SANTOS                     0100922-24.2018.5.01.0080           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No




                                                                                                        888 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                 Pg 1009 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

PAULO ROBERTO EMMERICH OLIVEIRA             0020977-67.2019.8.08.0545          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
PAULO ROBERTO EVANGELISTA                   0005143-37.2020.8.19.0204          IMPEDIMENT                         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - BOARDING
PAULO ROBERTO EVANGELISTA                   0005143-37.2020.8.19.0204          IMPEDIMENT                         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
PAULO ROBERTO FERREIRA SILVA                1008689-15.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
PAULO ROBERTO FERREIRA SILVA                1008689-15.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
PAULO ROBERTO FIALHO                        0002543-28.2020.8.19.0209          CIVIL LITIGATION - SERVICE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
PAULO ROBERTO FIALHO                        0002543-28.2020.8.19.0209          CIVIL LITIGATION - SERVICE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
PAULO ROBERTO FREITAS                       0001157-45.2015.5.17.0014          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DA COMARCA DE VITÓRIA                       Yes              Yes              No
PAULO ROBERTO FRIDSCHTEIN                   0632189-85.2019.8.04.0015          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
PAULO ROBERTO GALLEAS                       0001649-25.2020.8.05.0150          CANCELLATION                       CIVIL COURT OF LAURO DE FREITAS                               Yes              Yes              No

PAULO ROBERTO GALLEAS                       0001634-56.2020.8.05.0150          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LAURO DE FREITAS                                  Yes              No               No

PAULO ROBERTO GALLEAS                       0001647-55.2020.8.05.0150          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LAURO DE FREITAS                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
PAULO ROBERTO GALLEAS                       0001649-25.2020.8.05.0150          CANCELLATION                    CIVIL COURT OF LAURO DE FREITAS                                  Yes              Yes              No

PAULO ROBERTO GERALDO FILHO                 0004374-79.2020.8.16.0182          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                          Yes              No               No

PAULO ROBERTO GOMES                         0058735-23.2020.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
PAULO ROBERTO GUIMARAES DE ALMEIDA                                             CIVIL LITIGATION - FLIGHT
JUNIOR                                      0001286-36.2020.8.17.8223          CANCELLATION                    CIVIL COURT OF OLINDA                                            Yes              Yes              No
PAULO ROBERTO GUIMARAES DE ALMEIDA
JUNIOR                                      0008959-49.2020.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RECIFE                                         Yes              No               No
PAULO ROBERTO GUIMARAES DE ALMEIDA                                             CIVIL LITIGATION - FLIGHT
JUNIOR                                      0001286-36.2020.8.17.8223          CANCELLATION                       CIVIL COURT OF OLINDA                                         Yes              Yes              No
PAULO ROBERTO LOPES COELHO                  0011797-89.2014.5.01.0046          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
PAULO ROBERTO MAIA DE OLIVEIRA              0306268-48.2018.8.24.0090          CANCELLATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
PAULO ROBERTO MECHI                         5044270-17.2020.8.13.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

PAULO ROBERTO PEREIRA                       0006505-27.2020.8.16.0182          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                          Yes              No               No
                                                                               CIVIL LITIGATION - SEAT
PAULO ROBERTO PESSOA VASCONCELOS            0629367-26.2019.8.04.0015          COMFORT                         CIVIL COURT OF MANAUS                                            Yes              No               No

PAULO ROBERTO PINHEIRO FRANCO ISOLANI 1000292-28.2020.5.02.0311                INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

PAULO ROBERTO RAZZOLINI                     0011404-68.2020.8.16.0182          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CURITIBA                                       Yes              No               No
PAULO ROBERTO SALOMAO                       0002262-12.2012.5.03.0092          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
PAULO ROBERTO SARTORELLI LISBOA             1093084-05.2018.8.26.0100          OVERBOOKING                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
PAULO ROBERTO SOUSA DA SILVA JUNIOR         0000080-66.2017.5.05.0013          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
PAULO ROBERTO STEFFEN                       9005630-98.2019.8.21.0019          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF NOVO HAMBURGO                                  Yes              No               No
PAULO ROBERTO TABOSA DUARTE                 0008385-40.2019.8.05.0103          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF ILHÉUS                                         Yes              No               No



                                                                                                       889 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1010 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
PAULO ROBERTO VIEIRA PENNA                 0001271-90.2017.5.10.0019            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO ROBERTO VINHAES DOS SANTOS           0005387-63.2011.8.19.0209            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
PAULO ROBSON SILVA DOS SANTOS              1000805-03.2019.5.02.0320            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO RODRIGUES DA COSTA                   0701899-62.2020.8.07.0020            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO RODRIGUES DA COSTA                   0701899-62.2020.8.07.0020            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
PAULO RODRIGUES DA SILVA                   0000402-36.2020.8.19.0209            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
PAULO RODRIGUES DOS SANTOS JUNIOR          9003674-54.2019.8.13.0024            LITIGATION - CIVIL                  CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
PAULO ROGERIO ALVES ESCOBAR                1001418-75.2018.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
PAULO ROGERIO DE ALMEIDA                   1001533-21.2017.5.02.0706            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
PAULO ROGERIO DE ALMEIDA                   1001534-06.2017.5.02.0706            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                CIVIL LITIGATION - IMPROPER
PAULO ROGERIO DE MELLO                     1053200-59.2019.8.26.0576            COLLECTION                          CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
PAULO ROGERIO DE TORRES                    1005388-29.2020.8.26.0562            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SANTOS                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO ROGERIO GEIGER                       1001117-38.2020.8.26.0477            CANCELLATION                        CIVIL COURT OF PRAIA GRANDE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO ROGERIO ROMAGNA                      1002992-67.2020.8.26.0566            CANCELLATION                        CIVIL COURT OF SÃO CARLOS                                    Yes              No               No
PAULO ROGERIO SANTOS GIORDANO              0716742-44.2020.8.07.0016            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
PAULO RONALDO GONCALVES DA SILVA
JUNIOR,                                    0001730-13.2020.8.19.0205            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF RIO DE JANEIRO                                     Yes              Yes              No
PAULO RONALDO GONCALVES DA SILVA
JUNIOR,                                    0001730-13.2020.8.19.0205            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF RIO DE JANEIRO                                     Yes              Yes              No
PAULO ROSA NASCIMENTO DE OLIVEIRA          0001204-86.2014.5.05.0014            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
PAULO RUBENS VALENTE PENTEADO              0002508-02.2010.5.02.0061            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                CIVIL LITIGATION - TAM
PAULO SAMPAIO LOPO                         0001524-06.2020.8.25.0084            FIDELIDADE PROGRAM                  CIVIL COURT OF ARACAJU                                       Yes              No               No
PAULO SERGIO BERLIKOWSKI                   42.003.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BALNEÁRIO CAMBORIÚ                            Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO SERGIO BERTAZZI RODRIGUEZ            1014013-10.2020.8.26.0576            CHANGE                              CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
PAULO SERGIO BEVILAQUA DE
ALBUQUERQUE                                0877312-95.2018.8.14.0301            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO SERGIO BEZERRA DA COSTA              0633139-94.2019.8.04.0015            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO SERGIO BEZERRA DA COSTA              0633139-94.2019.8.04.0015            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              Yes              No

                                                                                 CIVIL LITIGATION - PROMOTIONS
PAULO SÉRGIO BUENO                           0150661-36.2017.8.21.0001           / ADVERTISEMENTS                  CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
PAULO SERGIO CONCEICAO PIRES                 0040634-66.2019.8.19.0002           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF NITERÓI                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO SERGIO CRUZ BARBOSA                    0036855-62.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO SERGIO CRUZ BARBOSA                    0036855-62.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
PAULO SERGIO CRUZ FEITOSA                    0001129-32.2016.5.11.0007           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              Yes              No
PAULO SERGIO DA SILVA                        1000981-73.2019.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No




                                                                                                         890 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1011 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
PAULO SERGIO DA SILVA CUNHA               7012217-66.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
PAULO SERGIO DA SILVA FERREIRA            0047152-31.2020.8.05.0001            CHANGE                              CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
PAULO SERGIO DA SILVA FERREIRA            0047152-31.2020.8.05.0001            CHANGE                              CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
PAULO SERGIO DE ANDRADE JUNIOR            1013879-56.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PAULO SERGIO DE FARIAS BISPO JUNIOR       0001606-89.2014.5.20.0002            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE ARACAJÚ                                 Yes              Yes              No
PAULO SERGIO DOS SANTOS                   1000813-51.2017.5.02.0319            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
PAULO SERGIO DOS SANTOS LIMA              0203661-24.2019.8.05.0001            RESERVATION                         CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
PAULO SERGIO FERIANI                      32.002.001.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
PAULO SERGIO FERIANI                      32.002.001.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
PAULO SERGIO FERREIRA MARTINS             0102260-75.2019.8.19.0038            RESERVATION                         CIVIL COURT OF NOVA IGUAÇU                                   Yes              No               No

PAULO SERGIO FERREIRA PRADO JUNIOR           0013310-93.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                      Yes              No               No
PAULO SERGIO FRANCO                          0550721-56.2015.8.05.0001           CIVIL LITIGATION - CARGO          CIVIL COURT OF SALVADOR                                      Yes              No               No
PAULO SERGIO GOMES DE LIMA                   0011613-73.2019.5.18.0018           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                            Yes              No               No
PAULO SERGIO GUEDES DE OLIVEIRA              0700101-66.2020.8.07.0020           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                      Yes              No               No

PAULO SERGIO LUPPI                           1088957-24.2018.8.13.0702           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
PAULO SERGIO LYRA                            0000913-97.2016.5.17.0009           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
PAULO SERGIO MARTINS                         0000572-68.2015.5.14.0404           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DA 14ª REGIÃO                              No               Yes              Yes
PAULO SERGIO PORTES CERQUEIRA                0091300-40.2020.8.19.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
PAULO SERGIO QUEIROZ                         1000682-51.2018.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
PAULO SERGIO SILVA DOS SANTOS                5015228-25.2019.8.24.0064           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO JOSÉ                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PAULO SERGIO TEDDE BAZILIO                   35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO SERGIO TIEPPO GROSSI                   1005960-03.2020.8.26.0071           CANCELLATION                      CIVIL COURT OF BAURU                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO SOARES DE ALMEIDA                      0809091-30.2020.8.10.0001           CHANGE                            CIVIL COURT OF SÃO LUÍS                                      Yes              No               No

PAULO SOARES DE CARVALHO NETO                0033552-40.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              No               No

PAULO SOCRATES YOSSIMI                       1007650-07.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                           Yes              Yes              No

PAULO SOCRATES YOSSIMI                       1007650-07.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                           Yes              Yes              No

PAULO TADEU BATISTA                          1011080-40.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PAULO TAITI ISHIDA                           1001513-40.2020.8.26.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO TASSO CAVALCANTE SOUSA                 0700002-52.2019.8.02.0091           CANCELLATION                      CIVIL COURT OF MACEIÓ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PAULO TEXEIRA MARTINS                        0008283-39.2020.8.16.0018           CANCELLATION                      CIVIL COURT OF MARINGÁ                                       Yes              No               No




                                                                                                        891 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 1012 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

PAULO TIMMEN JUNIOR                          0000875-36.2016.8.21.0070          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF TAQUARA                                        Yes              No               No
PAULO TOLENTINO DOS SANTOS                   42.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO TOSHINOBU ODA                          0002750-43.2020.8.16.0069          CANCELLATION                       CIVIL COURT OF CIANORTE                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO TOSHINOBU ODA                          0002750-43.2020.8.16.0069          CANCELLATION                       CIVIL COURT OF CIANORTE                                       Yes              Yes              No
PAULO UBIRATA AGUIAR DA SILVA                0101860-20.2016.5.01.0070          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO UCHA LONGHIN                           1002828-79.2019.8.26.0003          CHANGE                             CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO VICTOR ALMEIDA GALHARDO                0706482-59.2018.8.02.0001          CANCELLATION                       CIVIL COURT OF MACEIÓ                                         Yes              No               No

PAULO VICTOR CABRAL SOARES                   1000952-34.2020.8.26.0010          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO VICTOR CABRAL SOARES                   1000949-79.2020.8.26.0010          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                         Yes              No               No

PAULO VICTOR CABRAL SOARES                   1000952-34.2020.8.26.0010          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              Yes              No
PAULO VICTOR CORREA CHAGAS                   9005486-15.2019.8.21.0023          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF RIO GRANDE                                        Yes              No               No
PAULO VICTOR CORREA GEO                      5203606-91.2019.8.13.0024          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No

PAULO VICTOR NUNES DA PAZ SILVA              5016544-68.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
PAULO VINICIUS DE BARROS MARTINS JUNIOR 0012268-09.2020.8.16.0182               COLLECTION                         CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO VINICIUS OLIVEIRA DA SILVA             0800092-49.2020.8.18.0136          CANCELLATION                       CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO VINICIUS SANTOS SOUZA                  0015856-13.2019.8.13.0515          CANCELLATION                       CIVIL COURT OF PIUMHI                                         Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
PAULO VINICIUS TONONI                        0021599-94.2018.8.08.0024          RESERVATION                        CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO VINICIUS ZINSLY GARCIA DE OLIVEIRA 1000076-97.2019.8.26.0565              CANCELLATION                       CIVIL COURT OF SÃO CAETANO DO SUL                             Yes              No               No

PAULO VITOR LEONARDI                         1009082-61.2020.8.26.0576          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO VITOR LIRA MOREIRA                     1109163-25.2019.8.26.0100          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO VITOR NOGUEIRA MOTA                    0031385-55.2019.8.19.0208          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PAULO VITOR OLIVEIRA DA SILVA                0800029-24.2020.8.18.0136          CANCELLATION                       CIVIL COURT OF TERESINA                                       Yes              No               No
PAULO WELLINGTON DE ARAUJO                   1010732-27.2019.8.26.0529          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF SANTANA DE PARNAÍBA                            Yes              No               No

PAVIEL CARLOS DA COSTA DINIZ              5012515-91.2019.8.13.0223             CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF DIVINÓPOLIS                                       Yes              No               No
PCF AGÊNCIA DE VIAGENS E TURISMO LTDA.. -
ATUAL: JPN AGÊNCIA DE VIAGEM ETURISMO                                           CIVIL LITIGATION - TRAVEL
EIRELLI                                   1019530-69.2020.8.26.0002             AGENCY                             CIVIL COURT OF RECIFE                                         Yes              No               No
PCF AGÊNCIA DE VIAGENS E TURISMO LTDA.. -
ATUAL: JPN AGÊNCIA DE VIAGEM ETURISMO                                           CIVIL LITIGATION - TRAVEL
EIRELLI,                                  0020103-93.2020.8.17.2001             AGENCY                             CIVIL COURT OF RECIFE                                         Yes              No               No




                                                                                                        892 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1013 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
PEDRA GRANDE VIAGENS E TURISMO LTDA -                                           CIVIL LITIGATION - TICKET /
ME                                         0170415-10.2017.8.13.0672            RESERVATION                         CIVIL COURT OF SETE LAGOAS                                   Yes              No               No
                                                                                CIVIL LITIGATION - SEAT
PEDRINHO GAULOSKI                          5002706-74.2019.8.24.0125            COMFORT                             CIVIL COURT OF ITAPEMA                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
PEDRITA MILA MONTEIRO VIANNA               0025114-25.2020.8.05.0001            RESERVATION                         CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
PEDRITO ALEXANDRINO HELENO DE SOUZA 0004115-40.2019.8.05.0113                   IMPEDIMENT                          CIVIL COURT OF ITABUNA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PEDRO ABREU GOES DE ARAUJO                 0210367-23.2019.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
PEDRO ACCIOLY LINS DE BARROS               0701026-45.2019.8.02.0082            RESERVATION                         CIVIL COURT OF MACEIÓ                                        Yes              No               No
PEDRO AFONSO FERNANDES RODRIGUES           0001611-02.2019.5.10.0104            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
PEDRO AFONSO FERNANDES RODRIGUES           0000168-10.2020.5.13.0003            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - SEAT
PEDRO AGUIAR DE CARVALHO                   0044821-71.2016.8.21.0001            COMFORT                             CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
PEDRO AIETA AFONSO                         0011803-33.2014.5.01.0067            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
PEDRO ALBERTO DE MIRANDA SANTOS            0300172-80.2019.8.24.0090            RESERVATION                         CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No

PEDRO ALEXANDRE MARINHO DE SOUZA             1014390-15.2019.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO ALVES DE OLIVEIRA                      0032518-82.2020.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                       Yes              No               No
PEDRO ALVES FERNANDES                        1002561-49.2020.8.26.0011           CIVIL LITIGATION - SERVICE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
PEDRO ANDERSON LIMA MOTA                     0191149-09.2019.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              No               No

PEDRO ANTONIO CROCETTA                       1010495-85.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
PEDRO ANTONIO DE SOUZA LEAL                  0010377-36.2019.8.05.0103           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ILHÉUS                                         Yes              No               No
PEDRO ANTONIO PEREIRA                        1056830-02.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO ANTONIO QUADRA VALANDRO                1005253-48.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO ANTONIO QUADRA VALANDRO                1005253-48.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
PEDRO ANTONIO REZENDE LISBOA                 0049610-31.2020.8.19.0001           LITIGATION - CIVIL                CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PEDRO ARANTES NETO                           0317094-16.2019.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO ARAUJO DO VALE                         0667705-77.2020.8.04.0001           OVERBOOKING                       CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO ARTHUR E ARAUJO                        0006717-48.2020.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO ASSIS QUADROS                          1011738-64.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
PEDRO AUGUSTO BAHIA DE MENEZES               0035666-49.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No
PEDRO AUGUSTO BARBOSA TAFNER JORGE           1016705-47.2019.8.26.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO AUGUSTO CAVALCANTE DIAMANTE            0009771-41.2020.8.16.0014           CHANGE                            CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PEDRO AUGUSTO FERREIRA                       5028195-61.2019.8.09.0051           RESERVATION                       CIVIL COURT OF GOIÂNIA                                        Yes              No               No




                                                                                                         893 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1014 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
PEDRO AUGUSTO GEROMEL BEZERRA DE
MENEZES                                   0711534-79.2020.8.07.0016            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
PEDRO AUGUSTO GOBETE                      1007361-74.2020.8.26.0576            CHANGE                              CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
PEDRO AUGUSTO JUNQUEIRA FERRAZ            6028830-37.2015.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
PEDRO AUGUSTO OLIVEIRA DA SILVA           0000707-14.2015.5.02.0049            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
PEDRO BARBOSA AFRICANO                    1021379-79.2019.8.26.0562            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SANTOS                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
PEDRO BARBOSA FERREIRA                    0803200-45.2019.8.10.0039            CHANGE                              CIVIL COURT OF LAGO DA PEDRA                                 Yes              No               No

PEDRO BENTES PINHEIRO NETO                   0849750-77.2019.8.14.0301           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELÉM                                         Yes              No               No
PEDRO BIAGI                                  1000278-03.2018.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
PEDRO BORGES CASTRO DA ROCHA                 5684866-10.2019.8.09.0066           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÁS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO BRASILEIRO LEAL                        1034046-91.2020.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PEDRO BRITO FONSECA                          0000026-41.2014.5.15.0106           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO                                          No               Yes              Yes
                                                                                 CIVIL LITIGATION - IMPROPER
PEDRO CARDOSO LEITE DE SOUSA                 0700487-32.2020.8.07.0009           COLLECTION                        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
PEDRO CARDOSO LEITE DE SOUSA                 0700487-32.2020.8.07.0009           COLLECTION                        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
PEDRO CERENO LEITE LOPES                     5693725-60.2019.8.09.0051           RESERVATION                       CIVIL COURT OF GOIÂNIA                                       Yes              No               No
PEDRO CESAR SOARES PEIXOTO LEITE             001.2010.041.440-6                  CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No

PEDRO CEZARIO XAVIER DA SILVA                0034604-60.2016.8.19.0021           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF DUQUE DE CAXIAS                                 Yes              No               No

PEDRO COSTA                                  0017609-62.2019.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
PEDRO DA CUNHA GUEDES DE FREITAS             0166686-03.2019.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO DANIEL BITTAR                          5008842-98.2020.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                       Yes              No               No
PEDRO DANIEL GONZALEZ SOARES                 1000788-15.2015.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO DE ALCANTARA DOS SANTOS NETO           0800459-23.2019.8.18.0164           CHANGE                            CIVIL COURT OF TERESINA                                      Yes              No               No
PEDRO DE ALCANTARA DOS SANTOS NETO           0800474-89.2019.8.18.0164           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO DE MACEDO                              1064585-74.2019.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PEDRO DE MEDEIROS MONTEIRO                   0700923-57.2019.8.02.0205           RESERVATION                       CIVIL COURT OF MACEIÓ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
PEDRO DE OLIVEIRA GUEIROS                    0810798-74.2019.8.12.0110           COMFORT                           CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO DE SOUZA PEREIRA                       5000054-55.2020.8.24.0091           CHANGE                            CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
PEDRO DOMINGOS BRUNORO                       32.009.001.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VILA VELHA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
PEDRO EDGARDO TABLADA CORRALES               26.001.046.XX-XXXXXXX               COLLECTION                        CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO FACURI NETO                            1000990-94.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
PEDRO FERNANDO BRITTO DE BARROS                                                  CIVIL LITIGATION - GENERAL
MARTINS                                      0091491-12.2019.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                      Yes              No               No



                                                                                                        894 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                 Pg 1015 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

PEDRO FIGUEIREDO GAMA                       7006175-98.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO VELHO                                    Yes              No               No
PEDRO FRANCISCO DO PRADO                    0000865-13.2015.5.23.0008          INDIVIDUAL LABOR CLAIM             VARA DO TRABALHO DE CUIABÁ                                    Yes              Yes              No
PEDRO FRANCISCO DO PRADO                    0000027-31.2019.5.23.0008          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
PEDRO GABRIEL GONCALVES DE LIMA             0002136-28.2020.8.19.0207          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
PEDRO GABRIEL PEREIRA NASCIMENTO            5139361-71.2019.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                               CIVIL LITIGATION - IMPROPER
PEDRO GABRIEL SIQUEIRA GONCALVES            0827201-91.2018.8.12.0001          COLLECTION                         CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No

PEDRO GARCIA LOPES JUNIOR                   0046310-40.2019.8.16.0014          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
PEDRO GOMES DOS SANTOS JUNIOR               1020338-74.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
PEDRO GONZALEZ TINOCO                       1070326-98.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
PEDRO GUILHERME MARTINS RODRIGUES           0022363-75.2020.8.19.0001          OVERBOOKING                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
PEDRO HENRIQUE ALBUQUERQUE
GUIMARAES                                   3003267-14.2019.8.06.0003          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                         Yes              Yes              No
PEDRO HENRIQUE ALBUQUERQUE
GUIMARAES                                   3003267-14.2019.8.06.0003          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                         Yes              Yes              No

PEDRO HENRIQUE ALVES MARTINS                5011547-42.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
PEDRO HENRIQUE ARAUJO BANDEIRA              1001791-94.2019.8.26.0236          CANCELLATION                       CIVIL COURT OF IBITINGA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
PEDRO HENRIQUE AVELAR TEIXEIRA              5002648-58.2020.8.13.0702          CANCELLATION                       CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
PEDRO HENRIQUE AVELAR TEIXEIRA              5002648-58.2020.8.13.0702          CANCELLATION                       CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
PEDRO HENRIQUE BASSO DE PAULA LIMA
DIETRICH                                    0000290-21.2020.8.16.0025          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARAUCÁRIA                                         Yes              Yes              No
PEDRO HENRIQUE BASSO DE PAULA LIMA
DIETRICH                                    0000290-21.2020.8.16.0025          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARAUCÁRIA                                         Yes              Yes              No
PEDRO HENRIQUE BRESOLIN BUCHAQUI            5008859-57.2020.8.21.0001          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF PORTO ALEGRE                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
PEDRO HENRIQUE CAMILO MESQUITA              5047055-49.2020.8.13.0024          RESERVATION                     CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No
PEDRO HENRIQUE CARVALHO MACEDO E
SILVA                                       0016184-09.2019.8.05.0080          CIVIL LITIGATION - AIRPORTS        CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
PEDRO HENRIQUE CESAR COELHO DE                                                 CIVIL LITIGATION - FLIGHT
ALBUQUERQUE                                 0800392-53.2020.8.15.0731          CANCELLATION                       CIVIL COURT OF CABEDELO                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
PEDRO HENRIQUE COUTO GONCALVES              5030950-94.2020.8.13.0024          CHANGE                             CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
PEDRO HENRIQUE DA CRUZ                      5032898-37.2019.8.13.0079          OVERBOOKING                        CIVIL COURT OF CONTAGEM                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
PEDRO HENRIQUE DA ROCHA RAMOS               5001756-64.2020.8.21.0141          CANCELLATION                       CIVIL COURT OF CAPÃO DA CANOA                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
PEDRO HENRIQUE DA ROCHA RAMOS               5001756-64.2020.8.21.0141          CANCELLATION                       CIVIL COURT OF CAPÃO DA CANOA                                 Yes              No               No




                                                                                                       895 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1016 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
PEDRO HENRIQUE DE ARAUJO MERGULHAO 0038949-32.2018.8.17.2001                   CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No
PEDRO HENRIQUE DE PAULA AFONSO            0012232-94.2016.5.03.0092            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                        Yes              Yes              No

PEDRO HENRIQUE DE SOUZA SANTOS               0830936-98.2019.8.12.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO GRANDE                                    Yes              No               No
PEDRO HENRIQUE DOS SANTOS CALCADOS           0002249-90.2019.8.16.0080           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF ENGENHEIRO BELTRÃO                              Yes              No               No
PEDRO HENRIQUE DOURADO SALES                 0000294-08.2020.5.10.0015           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              No               No

PEDRO HENRIQUE FELHBERG CRAVEIRO             0032382-03.2019.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PEDRO HENRIQUE FRANCO AZAMBUJA               5006475-48.2018.8.13.0702           RESERVATION                       CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
PEDRO HENRIQUE GOMES MARBA                   0101368-39.2018.5.01.0076           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO HENRIQUE GRIGORIO                      1010863-94.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No

PEDRO HENRIQUE HOTTES ADAO                   7014620-08.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO HENRIQUE LAUKENICKAS DE MATTOS 0142806-89.2019.8.19.0001                   CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO HENRIQUE LIMA VELOSO                   0021261-16.2018.8.13.0143           CANCELLATION                      CIVIL COURT OF CARMO DO PARANAÍBA                            Yes              No               No
PEDRO HENRIQUE LISBOA RAMOS                  5010966-60.2018.8.09.0007           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ANÁPOLIS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO HENRIQUE MACHADO DE SOUSA              8026727-75.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
PEDRO HENRIQUE MARQUES SANTOS                0202409-30.2018.8.19.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

PEDRO HENRIQUE MEDICI DE ABOIM               0101495-21.2019.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO HENRIQUE MIGUEZ SOARES                 0017288-41.2020.8.19.0038           CANCELLATION                      CIVIL COURT OF NOVA IGUAÇU                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO HENRIQUE MOREIRA DE PAOLI              5003611-63.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO HENRIQUE MOREIRA TIGRE                 1000021-61.2020.8.11.0038           CHANGE                            CIVIL COURT OF ARAPUTANGA                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO HENRIQUE MOREIRA TIGRE                 1000021-61.2020.8.11.0038           CHANGE                            CIVIL COURT OF ARAPUTANGA                                    Yes              Yes              No
PEDRO HENRIQUE MOTA LIMA                     1031616-12.2019.8.26.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PEDRO HENRIQUE MOURA MENDES                  0800236-70.2019.8.18.0164           CIVIL LITIGATION - CARGO          CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
PEDRO HENRIQUE MUELBERT                      5002814-74.2020.8.24.0091           LITIGATION - CIVIL                CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
PEDRO HENRIQUE MUELBERT                      5002814-74.2020.8.24.0091           LITIGATION - CIVIL                CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TAM
PEDRO HENRIQUE NEVES COELHO                  287617/2020                         FIDELIDADE PROGRAM                CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
PEDRO HENRIQUE ORSINI SALLES                 5004896-43.2020.8.24.0038           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF JOINVILLE                                     Yes              Yes              No
PEDRO HENRIQUE ORSINI SALLES                 5004896-43.2020.8.24.0038           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF JOINVILLE                                     Yes              Yes              No
PEDRO HENRIQUE PIRES ROSA                    52.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO HENRIQUE RIBEIRO SANTANA               0018788-54.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO HENRIQUE RODRIGUES STRINGUETA          1032532-11.2017.8.11.0041           CANCELLATION                      CIVIL COURT OF CUIABÁ                                        Yes              No               No
PEDRO HENRIQUE SILVA ANDRADE                 0002185-70.2020.8.19.0045           CIVIL LITIGATION - CARGO          CIVIL COURT OF RESENDE                                       Yes              No               No



                                                                                                        896 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1017 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
PEDRO HENRIQUE SILVA PLATON BEZERRA        0045024-38.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
PEDRO HENRIQUE SOARES BARRETO              1000686-34.2020.8.26.0564            RESERVATION                         CIVIL COURT OF SÃO BERNARDO DO CAMPO                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PEDRO HENRIQUE SOARES DE SOUZA             7011626-07.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
PEDRO HENRIQUE TARTER NUNES                0704649-89.2019.8.07.0014            CIVIL LITIGATION - SERVICE          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
PEDRO HENRIQUE VIEIRA UEMURA               1001140-73.2015.5.02.0704            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
PEDRO HENRIQUE WERLICH                     0310170-87.2018.8.24.0064            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO JOSÉ                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PEDRO IGOR FERRAZ STEFANELLI               8001413-75.2020.8.05.0201            CHANGE                              CIVIL COURT OF PORTO SEGURO                                  Yes              No               No
PEDRO INACIO PESSOA XAVIER                 0837554-89.2019.8.15.2001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PEDRO IVAN DE ANDRADE SANTOS               5000653-97.2020.8.13.0188            CANCELLATION                        CIVIL COURT OF NOVA LIMA                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
PEDRO IVO SARTI JORDANO                    1004562-27.2020.8.26.0554            RESERVATION                         CIVIL COURT OF SANTO ANDRÉ                                   Yes              No               No
PEDRO JANDERSON SOUZA FERREIRA             0000621-84.2019.5.10.0015            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
PEDRO JOSE DOS SANTOS                      1001236-25.2019.5.02.0712            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
PEDRO JOSE NUNES FERREIRA                  0504926-18.2014.8.05.0274            RESERVATION                         CIVIL COURT OF VITÓRIA DA CONQUISTA                          Yes              No               No
PEDRO JUNIOR ANASTACIO DA SILVA            1000848-68.2018.5.02.0321            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
PEDRO LEITAO DE ARAUJO NETO                0803284-56.2018.8.10.0047            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF IMPERATRIZ                                    Yes              No               No

PEDRO LEONARDO MORITO MACHADO                0022454-63.2019.8.19.0208           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PEDRO LEONARDO STEIN MESSETTI                1016686-65.2019.8.26.0008           RESERVATION                     CIVIL COURT OF SÃO PAULO                                        Yes              No               No

PEDRO LORENA GODOY                           1004911-37.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO LUCA DE BARROS MELO                    0700523-93.2020.8.02.0080           CANCELLATION                      CIVIL COURT OF MACEIÓ                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO LUCA DE BARROS MELO                    0700523-93.2020.8.02.0080           CANCELLATION                      CIVIL COURT OF MACEIÓ                                         Yes              Yes              No
PEDRO LUCAS BORGES PIRES                     0800508-56.2020.8.10.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
PEDRO LUCAS RAMALHO DE OLIVEIRA DE                                               CIVIL LITIGATION - SPECIAL
ALMEIDA                                      0056305-79.2019.8.03.0001           PASSENGER                         CIVIL COURT OF MACAPÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO LUIS AZEVEDO DA FONTE                  0000208-04.2020.8.17.8224           CANCELLATION                      CIVIL COURT OF GRAVATÁ                                        Yes              No               No
PEDRO LUIS DOS SANTOS                        7009129-54.2019.8.22.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO LUIZ PEREIRA DE SOUZA                  0006377-76.2020.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO LUIZ POMPEU DA SILVA                   1007095-06.2020.8.26.0506           CANCELLATION                      CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO MACHADO GUEIROS                        0023219-14.2015.8.11.0041           CANCELLATION                      CIVIL COURT OF CUIABÁ                                         Yes              No               No
PEDRO MARTINS DA SILVA NETO                  0001005-95.2018.5.07.0005           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO MASSINI                                35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO MATOS E DIAS E OUTRO                   5004359-56.2018.8.13.0480           CANCELLATION                      CIVIL COURT OF PATOS DE MINAS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO MEDEIROS DE PAULA                      5000791-58.2020.8.24.0091           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No



                                                                                                         897 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                 Pg 1018 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

PEDRO MIGUEL CALDEIRA CORREIA               5741449-95.2019.8.09.0007          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ANÁPOLIS                                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
PEDRO MIGUEL IDE CAPPELLANO                 1018757-24.2020.8.26.0002          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                         Yes              No               No

PEDRO MILHOMEM MENDES                       1013676-94.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
PEDRO MORAES DA SILVA                       9000432-58.2020.8.21.0015          RESERVATION                        CIVIL COURT OF GRAVATAÍ                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
PEDRO MOREIRA MOTA                          0002277-73.2020.8.05.0001          CHANGE                             CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
PEDRO MOSTARDEIRO BRUNET                    0073935-07.2019.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
PEDRO NAPOLEAO CAVALCANTE DE
ALBUQUERQUE                                 3000674-72.2020.8.06.0004          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                         Yes              No               No

PEDRO OCAMPOS FERREIRA                      1002498-51.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
PEDRO OLIVEIRA BRITO JUNIOR                 0800184-66.2020.8.18.0123          CHANGE                             CIVIL COURT OF PARNAÍBA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
PEDRO OLIVEIRA BRITO JUNIOR                 0800114-49.2020.8.18.0123          CHANGE                             CIVIL COURT OF PARNAÍBA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
PEDRO OLIVEIRA MENDES CALGARO               0825413-12.2019.8.20.5004          CHANGE                             CIVIL COURT OF NATAL                                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
PEDRO OTAVIO CARVALHO DE GODOY              1000405-75.2020.8.11.0021          CANCELLATION                       CIVIL COURT OF ÁGUA BOA                                       Yes              No               No
PEDRO PASCHOAL ANDORFATO                    1010521-75.2019.8.26.0016          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
PEDRO PAULO ALVES CASTRO                    5001613-76.2020.8.13.0342          CANCELLATION                       CIVIL COURT OF ITUIUTABA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
PEDRO PAULO BORGES MOURA                    5104571-54.2020.8.09.0051          CHANGE                             CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
PEDRO PAULO DA SILVA JUNIOR                 0852160-11.2019.8.14.0301          CANCELLATION                       CIVIL COURT OF BELÉM                                          Yes              No               No
PEDRO PAULO DE LIMA SANTOS                  0000790-36.2019.5.13.0032          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA                                             Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
PEDRO PAULO LIMA DA SILVA                   0000330-87.2020.8.26.0004          RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
PEDRO PAULO PASQUAL                         5006184-95.2019.8.24.0091          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No

PEDRO PAULO SILVA DUARTE                    7011562-94.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              Yes              No

PEDRO PAULO SILVA DUARTE                    7011562-94.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
PEDRO PEDRA LOPES                           0818282-79.2019.8.12.0001          CANCELLATION                    CIVIL COURT OF CAMPO GRANDE                                      Yes              No               No

PEDRO PERDIGAO RUAS                         5006168-23.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
PEDRO PEREIRA DA SILVA                      0000253-64.2017.5.10.0009          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
PEDRO PEREIRA DA SILVA VERAS                0101142-06.2019.5.01.0074          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                               CIVIL LITIGATION - IMPROPER
PEDRO PEREIRA DAMASCENO                     0008747-77.2020.8.03.0001          COLLECTION                         CIVIL COURT OF MACAPÁ                                         Yes              No               No

PEDRO PIANCO DE CARLI RAMOS                 0003213-89.2019.8.21.0033          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO LEOPOLDO                                      Yes              No               No
PEDRO PINHEIRO ANTUNES                      5010592-45.2019.8.13.0024          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No



                                                                                                       898 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1019 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
PEDRO PINTO ALVES                          0000465-60.2016.5.11.0052            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE BOA VISTA-RR                            Yes              Yes              No
PEDRO RANGEL SILVA                         0003083-96.2018.8.19.0031            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MARICÁ                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PEDRO RAPHAEL VIANA LEAL                   1041013-69.2018.8.26.0506            CANCELLATION                        CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
PEDRO RENATO BINELO BRILTES                0802475-46.2020.8.12.0110            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PEDRO REZENDE MARINHO NUNES                1002216-83.2020.8.26.0011            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PEDRO RICARDO DOS SANTOS                   0000996-18.2013.5.02.0048            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No

PEDRO RICARDO MADUREIRA VAZ                  1018666-31.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

PEDRO ROGERIO SALVIANO TABOSA                0009968-95.2020.8.03.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MACAPÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PEDRO SARKIS DAHDAH                          0750552-44.2019.8.07.0016           RESERVATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
PEDRO SERGIO CAVALCANTI VIEIRA               0000657-96.2017.5.06.0019           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO/PE                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO SERGIO DOS SANTOS BARBOSA              1004848-65.2019.8.26.0319           CANCELLATION                      CIVIL COURT OF LENÇÓIS PAULISTA                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO SERGIO DOS SANTOS BARBOSA              1004848-65.2019.8.26.0319           CANCELLATION                      CIVIL COURT OF LENÇÓIS PAULISTA                               Yes              Yes              No

PEDRO SILVA PEREIRA BESSA                    1009181-07.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

PEDRO SILVA PEREIRA BESSA                    1009181-07.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO SIMOES DA SILVA                        0848683-14.2018.8.14.0301           CANCELLATION                      CIVIL COURT OF BELÉM                                          Yes              No               No
PEDRO TEIXEIRA FILHO                         0001507-82.2016.5.10.0017           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 No               Yes              Yes
PEDRO TELES GONCALVES                        1001557-96.2019.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO TEODORO NETO                           1021793-74.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO TEOGENES DE SA BARRETO                 3001549-48.2016.8.06.0112           CHANGE                            CIVIL COURT OF JUAZEIRO DO NORTE                              Yes              No               No
PEDRO UBIRATAN VIEIRA DA SILVA               0015855-05.2019.8.19.0210           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

PEDRO VILLAR SAADI                           5003499-56.2019.8.13.0145           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JUIZ DE FORA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
PEDRO VITOR CONEGLIAN GRANZOTTO              0005674-52.2019.8.26.0079           LITIGATION - CIVIL                CIVIL COURT OF BOTUCATU                                       Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
PEDRO VITOR CONEGLIAN GRANZOTTO              1001362-16.2019.8.26.0079           LITIGATION - CIVIL                CIVIL COURT OF BOTUCATU                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO VITOR TERUEL RODRIGUES                 1021518-28.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO WESLEY DE SOUZA CRUZ                   0609434-52.2019.8.04.0020           CHANGE                            CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PEDRO WESLEY DE SOUZA CRUZ                   0609434-52.2019.8.04.0020           CHANGE                            CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - SEAT
PEDRO WILLIAM MACHADO DE ALMEIDA             5163572-74.2019.8.13.0024           COMFORT                           CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

PEDRO WILLIAM MACHADO DE ALMEIDA             5163627-25.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No
PEDRO WILLY TOMASINI                         0020481-29.2016.5.04.0020           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE PORTO ALEGRE                               Yes              Yes              No
PEDRO YAMAGATA SOARES DE SA                  5008403-03.2019.8.13.0313           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF IPATINGA                                         Yes              No               No



                                                                                                         899 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1020 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
PENELOPE ELENA GUILLAUMA MODERNEL         1070619-68.2019.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
PENELOPE SOUZA ARANHA ROLIM               7001239-30.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No

PENHA DAS DORES SOUZA SILVA                  5035507-27.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PENHA MARIA DO NASCIMENTO BARROS             0805955-72.2020.8.20.5004           CHANGE                            CIVIL COURT OF NATAL                                         Yes              No               No
PENINSULA INTERNACIONAL S/A                  0001967-67.2015.8.16.0185           CIVIL LITIGATION - GENERAL        CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PERCI APARECIDO DA SILVA                     1016558-53.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PERCI APARECIDO DA SILVA                     1016558-53.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
PERCILIA VITORIA SANTANA DA SILVA            0701487-34.2020.8.07.0020           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
PERCY ALLAN THOMAS AROUCHA                   1011915-49.2020.8.26.0577           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                           Yes              No               No
PERFIL CARGAS EXPRESSAS                      0377649-32.2013.8.09.0051           CIVIL LITIGATION - CARGO          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PERICLES CESAR DA COSTA                      5003645-25.2020.8.24.0091           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
PERICLES POLLI                               0020831-32.2016.5.04.0015           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
                                                                                                                   CENTRO JUDICIÁRIO DE SOLUÇÃO DE CONFLITOS E
PERIVALDO JOSE DA SILVA                      0000079-74.2020.5.10.0001           INDIVIDUAL LABOR CLAIM            CIDADANIA                                                    Yes              No               No
PERIVALDO JOSE DA SILVA                      0000080-59.2020.5.10.0001           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
PERIVALDO JOSE DA SILVA                      0000081-44.2020.5.10.0001           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
PERLA CRISTIANE ENVALL TELLES                9000972-16.2019.8.21.4001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
PERLA NERICA PORTELA DE SOUZA                3000584-63.2018.8.06.0221           CIVIL LITIGATION - CARGO          CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - ON-BOARD
PEROLA ZECRY                                 1006705-90.2020.8.26.0100           SERVICE                           CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PETER RASMUS BERNHARDT                       1001013-33.2018.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
PETER WITER COELHO BARBOSA                   1002000-37.2016.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
PETERSON GERALDO DE ASSIS BUSTAMANTE 35.001.003.XX-XXXXXXX                       LITIGATION - CIVIL                CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PETERSON RODRIGUES DA CRUZ           0010344-51.2020.5.03.0092                   INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PETRONILIA RODRIGUES CARDOSO                 1014224-56.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No

PETRUCIO PERTESON DE MEDEIROS                0823026-24.2019.8.20.5004           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                           Yes              No               No

PETTERSON VIEIRA DE OLIVEIRA                 0650268-23.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                          Yes              Yes              No

PETTERSON VIEIRA DE OLIVEIRA                 0650268-23.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - TRAVEL
PG BRASIL VIAGENS E TURISMO LTDA             1023455-73.2020.8.26.0002           AGENCY                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PH LOGISTICA EIRELLI ME                      1024554-12.2019.8.26.0003           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PHAMELA VICTHORIA LUCAS SIQUEIRA             5008922-30.2019.8.13.0134           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CARATINGA                                     Yes              Yes              No
PHAMELA VICTHORIA LUCAS SIQUEIRA             5008922-30.2019.8.13.0134           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CARATINGA                                     Yes              Yes              No
PHD TRANSPORTES DE CARGAS AEREAS E
RODOVIARIAS EIRELI- ME                       0027419-56.2017.8.08.0048           CIVIL LITIGATION - COLLECTION     CIVIL COURT OF SERRA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PHELIPE DE AVILA TEIXEIRA                    0804456-45.2019.8.14.0028           RESERVATION                       CIVIL COURT OF MARABÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
PHILIP DA NOBREGA GOMES                      0838504-98.2019.8.15.2001           COLLECTION                        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No



                                                                                                        900 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1021 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
PHILIP LEE WADLER                           0008352-41.2020.8.19.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

PHILIPE AUGUSTO DUTRA DE PAULA CARAFFA 0011203-57.2014.5.01.0052                 INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - ON-BOARD
PHILIPE CHARAK                                1051144-26.2019.8.26.0100          SERVICE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
PHILIPE DE SOUZA LEMES                        5082031-56.2020.8.09.0101          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF LUZIÂNIA                                       Yes              No               No

PHILIPE LEMOS SOARES OTTZ            5000111-57.2020.8.08.0014                   CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF COLATINA                                          Yes              No               No
PHILIPE MARQUES BOAVENTURA BORGES DE                                             CIVIL LITIGATION - FLIGHT
AMORIM                               5059283-56.2020.8.13.0024                   CHANGE                          CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No
PHILIPPE EDOUARD LAMIRAL             1017151-92.2019.8.26.0002                   CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SÃO PAULO                                          Yes              No               No

PHILLIP CARVALHO SILVA AGUIAR                 5016080-69.2019.8.13.0027          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BETIM                                             Yes              No               No

PHILLIP CARVALHO SILVA AGUIAR                 5008200-89.2020.8.13.0027          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BETIM                                             Yes              No               No
PHILLIP CAVALCANTE DO CARMO                   0636603-37.2020.8.04.0001          CIVIL LITIGATION - REFUNDS      CIVIL COURT OF MANAUS                                            Yes              No               No

PHILLIP THIBODEAUX ANDRADE DOS SANTOS 5000542-27.2020.8.13.0637                  CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO LOURENÇO                                   Yes              Yes              No

PHILLIP THIBODEAUX ANDRADE DOS SANTOS 5000542-27.2020.8.13.0637                  CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO LOURENÇO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PHILLIPE DE AQUINO PEREIRA                    0009103-23.2020.8.17.8201          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PHILLIPE DE AQUINO PEREIRA                    0009103-23.2020.8.17.8201          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PHILLIPE FABRICIO DE MELLO                    0007076-95.2020.8.16.0182          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PIER PAOLO AFONSO CANEDO MONTESANO            5000059-09.2020.8.13.0439          CANCELLATION                       CIVIL COURT OF MURIAÉ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PIERPAOLO CRUZ BOTTINI                        1102172-67.2018.8.26.0100          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No

PIERRE DE SIQUEIRA DIAS                       5118034-97.2019.8.09.0051          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                           Yes              No               No
PIERRE FERNANDES DA SILVA                     0039236-53.2020.8.19.0001          CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF RIO DE JANEIRO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PIETRA ATANAZIO ANTUNES LANZA                 1000435-35.2020.8.26.0008          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                         Yes              No               No

PIETRA FURLONI PALHARES                       1009312-06.2020.8.26.0576          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
PIETRA MANZOCHI MANHAES                       0006809-24.2019.8.16.0194          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PIETRA RODRIGUES TEIXEIRA PEREIRA             0703854-29.2020.8.02.0001          OVERBOOKING                        CIVIL COURT OF MACEIÓ                                         Yes              No               No
PIETRO BAGATIM GALINA                         0024865-51.2019.8.16.0018          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MARINGÁ                                        Yes              No               No
PIETRO LEAO DA SILVA                          0011004-83.2015.5.01.0057          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
PIETRO PELLIZZARO PORTO LOPES                 5031741-97.2019.8.13.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

PIETRO SEBASTIAO RAMOS MASTROLORENZO 0216784-89.2019.8.05.0001                   CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PIETRO WALTRICK BRUM                          9001987-06.2019.8.21.2001          CHANGE                             CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
PILAR CASTRO GIMENEZ                          1003336-91.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
PILAR ORTIZ PARRA HIBNER DE OLIVEIRA          5000402-46.2018.8.08.0008          IMPEDIMENT                         CIVIL COURT OF BARRA DE SÃO FRANCISCO                         Yes              No               No



                                                                                                         901 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11               Main Document
                                                                                                   Pg 1022 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
PITER SIQUEIRA COSTA                        5072383-78.2020.8.13.0024            OVERBOOKING                         CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
PLANETA BOLA EVENTOS ESPORTIVOS LTDA-                                            CIVIL LITIGATION - FLIGHT
ME                                          0023536-89.2018.8.16.0001            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No
PLAST LABOR IND E COM DE EQUIP HOSP E
LABORATORIO LTDA                            1017269-34.2020.8.26.0002            CIVIL LITIGATION - CARGO            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PLATAO EMANUEL RIBEIRO                      5123819-41.2020.8.09.0007            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF ANÁPOLIS                                      Yes              No               No
PLATINUM DISTRIBUIDORA DE CARGAS LTDA
ME                                          4029801-85.2013.8.26.0114            CIVIL LITIGATION - CARGO            CIVIL COURT OF CAMPINAS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TRAVEL
PLINC VIAGENS E TURISMO EIRELI              0003943-27.2018.8.21.0101            AGENCY                              CIVIL COURT OF GRAMADO                                       Yes              No               No

PLINIO ANELE                                  0016856-16.2019.8.21.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PLINIO AUGUSTO SPULDARO BEN CARLOTO           7011164-50.2020.8.22.0001          CANCELLATION                    CIVIL COURT OF PORTO VELHO                                       Yes              No               No

PLINIO EUGENIO DE SOUZA LOPES                 0000998-26.2020.8.19.0207          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PLINIO JOSE AMANN                             0030422-70.2019.8.16.0001          CHANGE                          CIVIL COURT OF CURITIBA                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PLINIO NAKAMURA                               0000971-63.2020.8.26.0008          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                         Yes              No               No

POLIANA BACK DA SILVEIRA                      0005460-85.2020.8.16.0182          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CURITIBA                                       Yes              No               No
POLIANA COSTA PINHEIRO VALE                   0801369-52.2019.8.10.0009          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
POLIANA DE ANDRADE                            7053856-98.2019.8.22.0001          RESERVATION                        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
POLIANA FERNANDES MENDES FIGUEIREDO           0007127-52.2019.8.25.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ARACAJU                                        Yes              No               No
POLIANA FERREIRA SANTOS                       0101546-50.2016.5.01.0078          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
POLIANA LOBO E LEITE                          0701368-18.2020.8.07.0006          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BRASÍLIA                                       Yes              No               No
POLIANA PEREIRA DA SILVA                      1001423-30.2014.5.02.0317          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No

POLIANA PRISCILA GARCIA                       0817833-13.2019.8.20.5106          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MOSSORÓ                                           Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
POLIANA SOARES DA SILVA SANTOS                0700795-35.2020.8.07.0020          IMPEDIMENT                      CIVIL COURT OF BRASÍLIA                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
POLIANA SOARES DA SILVA SANTOS                0700795-35.2020.8.07.0020          IMPEDIMENT                      CIVIL COURT OF BRASÍLIA                                          Yes              Yes              No

POLLIANNA MODESTO MARTINS DA SILVA            0050103-95.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
POLLYANA DE PAULA RIBEIRO                     7002625-20.2019.8.22.0005          CANCELLATION                       CIVIL COURT OF JI-PARANÁ                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
POLLYANA DE REZENDE SALIM                     0010560-54.2019.8.19.0026          CHANGE                             CIVIL COURT OF ITAPERUNA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
POLLYANA DE REZENDE SALIM                     0012321-71.2019.8.19.0010          CHANGE                             CIVIL COURT OF BOM JESUS DO ITABAPOANA                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
POLLYANE BEZERRA DE ARAUJO                    0008973-86.2019.8.17.8227          RESERVATION                        CIVIL COURT OF JABOATÃO DOS GUARARAPES                        Yes              No               No
POLLYANNA BEZERRA DE MOURA                    1000048-52.2018.5.02.0705          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
POLLYANNA DANYEIRE CAMPOS COELHO
ERNESTO                                       0031505-93.2020.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              Yes              No




                                                                                                         902 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1023 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
POLLYANNA DANYEIRE CAMPOS COELHO
ERNESTO                                   0031505-93.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              Yes              No

POLLYANNA P NOBREGA GOMES DA FONSECA 0756126-82.2018.8.07.0016                   CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                        Yes              No               No

POLLYANNA TORRES PINHO QUADROS               1013085-35.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

POLLYANNE DA SILVA AMORIM                    1002032-74.2020.8.11.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VÁRZEA GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
POLYANNA DE CASSIA CINTRA MONTEIRO           0021195-48.2016.8.17.2001           CHANGE                          CIVIL COURT OF RECIFE                                          Yes              No               No

POMPILIO JORGE DE CAMARGO                    0641906-32.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                          Yes              No               No

PONTUAL VIAGENS E TURISMO LTDA               0041491-86.2019.8.17.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                        Yes              No               No
PORTAL OTICA LTDA                            0039349-58.2006.8.06.0001           CIVIL LITIGATION - CARGO          CIVIL COURT OF FORTALEZA                                     Yes              No               No
PORTICO NOBRE CONSTRUCOES E                                                      CIVIL LITIGATION - IMPROPER
EMPREENDIMENTOS EIRELI                       1124947-81.2015.8.26.0100           COLLECTION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
PORTO DA BARRA TURISMO LTDA                  0016563-18.2004.8.05.0001           COLLECTION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
PORTO SEGURO COMPANHIA DE SEGUROS
GERAIS                                       1000254-88.2016.8.26.0003           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PORTO SEGURO COMPANHIA DE SEGUROS
GERAIS                                       0084924-34.2015.8.13.0210       CIVIL LITIGATION - CARGO              CIVIL COURT OF PEDRO LEOPOLDO                                Yes              No               No
POSTO FISCAL ESTADUAL DA CAPITAL DO                                          TAX - ADMINISTRATIVE                  TRIBUNAL DE IMPOSTOS E TAXAS DO ESTADO DE SÃO
ESTADO DE SÃO PAULO (PF-BUTANTÃ)             AUTO DE INFRAÇÃO Nº 4.037.054-9 PROCEEDING                            PAULO                                                        Yes              Yes              No

POWER TEST COMISSIONAMENTO LTDA              5007851-38.2019.8.13.0313           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF IPATINGA                                        Yes              No               No

PPX EMPREENDIMENTOS IMOBILIARIOS LTDA 0715445-47.2020.8.07.0001                  CIVIL LITIGATION - GENERAL        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TRAVEL
PRATIC NEGOCIOS EM TURISMO LTDA              1131804-07.2019.8.26.0100           AGENCY                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No

PREFEITURA DO MUNICÍPIO DE SÃO PAULO         0431927-06.0800.8.26.0090           TAX - LEGAL PROCEEDING            COURT OF ANEXO DAS EXECUÇÕES FISCAIS MUNICIPAIS              Yes              No               No

PREFEITURA DO MUNICÍPIO DE SÃO PAULO         0109397-66.1100.8.26.0090           TAX - LEGAL PROCEEDING            COURT OF ANEXO DAS EXECUÇÕES FISCAIS MUNICIPAIS              Yes              No               No
PREFEITURA DO MUNICÍPIO DE SÃO PAULO -
SP                                           1514805-75.2018.8.26.0090           TAX - LEGAL PROCEEDING            COURT OF VARA DAS EXECUÇÕES FISCAIS MUNICIPAIS               Yes              No               No
PREFEITURA DO MUNICÍPIO DE SÃO PAULO -
SP                                           1514195-10.2018.8.26.0090           TAX - LEGAL PROCEEDING            COURT OF VARA DAS EXECUÇÕES FISCAIS MUNICIPAIS               Yes              No               No
PREFEITURA DO MUNICÍPIO DE SÃO PAULO -       2011-0.223.827-5/2012.0.100.726-    TAX - ADMINISTRATIVE
SP                                           3                                   PROCEEDING                        PREFEITURA DO MUNICÍPIO DE SÃO PAULO - SP                    Yes              No               No
PREFEITURA DO MUNICÍPIO DE SÃO PAULO -       2011-0.190.877-3/2011.0.133.311-    TAX - ADMINISTRATIVE
SP                                           8/2012.0.100.726-3                  PROCEEDING                        PREFEITURA DO MUNICÍPIO DE SÃO PAULO - SP                    Yes              No               No
PREFEITURA DO MUNICÍPIO DE SÃO PAULO -                                           TAX - JUDICIAL PROCEEDING -       COURT OF PREFEITURA DO MUNICÍPIO DE SÃO PAULO -
SP                                           0020869-47.2017.4.03.6199           OTHERS                            SP                                                           Yes              Yes              No
PREFEITURA JOAO PESSOA                       0846966-15.2017.8.15.2001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
PREFEITURA MUNICIPAL                         1785                                CIVIL LITIGATION - AIRPORTS       PREFEITURA MUNICIPAL                                         Yes              No               No
                                                                                 TAX - ADMINISTRATIVE
PREFEITURA MUNICIPAL DE BAYEUX               317/2015                            PROCEEDING                        PREFEITURA MUNICIPAL DE BAYEUX                               Yes              No               No




                                                                                                        903 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1024 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 TAX - ADMINISTRATIVE
PREFEITURA MUNICIPAL DE BAYEUX              318/2015                             PROCEEDING                          PREFEITURA MUNICIPAL DE BAYEUX                               Yes              No               No
                                                                                 TAX - ADMINISTRATIVE
PREFEITURA MUNICIPAL DE GUARULHOS           36199/2018                           PROCEEDING                          PREFEITURA MUNICIPAL DE GUARULHOS                            Yes              No               No
PREFEITURA MUNICIPAL DE GUARULHOS           0611192-39.2010.8.26.0224            TAX - LEGAL PROCEEDING              COURT OF FAZENDA MUNICIPAL DE GUARULHOS                      Yes              No               No
                                                                                 TAX - ADMINISTRATIVE
PREFEITURA MUNICIPAL DE MANAUS              20112967344118800                    PROCEEDING                          PREFEITURA MUNICIPAL DE MANAUS                               Yes              No               No
                                                                                 TAX - ADMINISTRATIVE
PREFEITURA MUNICIPAL DE MANAUS              20112967344118800                    PROCEEDING                          PREFEITURA MUNICIPAL DE MANAUS                               Yes              No               No
                                                                                 CIVIL LITIGATION - TRAVEL
PREMIER PASSAGENS E TURISMO LTDA            0107656-27.2018.8.21.0001            AGENCY                              CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
PRESIDENTE DA 3ª TURMA DA CÂMARA                                                 TAX - JUDICIAL PROCEEDING -         COURT OF 10 ª VARA DAS EXECUÇÕES FISCAIS FEDERAIS
SUPERIOR DE RECURSOS FISCAIS                0020869-47.2017.4.03.6207            OTHERS                              DE SÃO PAULO                                                 Yes              Yes              No
PRESIDENTE DA 3ª TURMA DA CÂMARA                                                 TAX - JUDICIAL PROCEEDING -         COURT OF 10 ª VARA DAS EXECUÇÕES FISCAIS FEDERAIS
SUPERIOR DE RECURSOS FISCAIS                0020869-47.2017.4.03.6218            OTHERS                              DE SÃO PAULO                                                 Yes              Yes              No
PRESIDIO RAMOS DE LIMA                      0001106-31.2015.5.05.0026            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
PRESIDIO RAMOS DE LIMA                      0001336-87.2012.5.05.0023            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
PRESIDIO RAMOS DE LIMA                      0000326-48.2015.5.05.0008            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
PRICILLA FAVERO                             0000458-82.2014.5.02.0054            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
PRICISLA TSONTAKIS CUNHA                    42.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
PRISCILA ALMEIDA DANTAS                     1002181-17.2016.5.02.0712            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
PRISCILA ALVES PEREIRA                      5741114-41.2019.8.09.0051            CIVIL LITIGATION - SERVICE          CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
PRISCILA ALVES PEREIRA                      5741114-41.2019.8.09.0051            CIVIL LITIGATION - SERVICE          CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
PRISCILA APARECIDA GOMES DA SILVA           0243100-90.2009.5.02.0077            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
PRISCILA APARECIDA IWANAGA                  1002042-29.2015.5.02.0703            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
PRISCILA BARBOSA FERREIRA DA SILVA PAZ      1001945-95.2016.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PRISCILA BORGES MEIRELES                    8000486-07.2020.8.05.0041            CANCELLATION                        CIVIL COURT OF CAMPO FORMOSO                                 Yes              No               No

PRISCILA BRAGA                                0001208-97.2020.8.26.0008          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              Yes              No

PRISCILA BRAGA                                0001208-97.2020.8.26.0008          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              Yes              No

PRISCILA BREYER BONISONI                      9004316-32.2019.8.21.0015          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF GRAVATAÍ                                       Yes              No               No
PRISCILA CARDOSO MORAES DE SOUZA              0029301-02.2019.8.19.0202          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
PRISCILA CATLING FERREIRA DAYANANI            0002465-89.2016.5.11.0001          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
PRISCILA COLONA LARANJA                       0803459-70.2020.8.20.5004          RESERVATION                        CIVIL COURT OF NATAL                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
PRISCILA COLONA LARANJA                       0803459-70.2020.8.20.5004          RESERVATION                        CIVIL COURT OF NATAL                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
PRISCILA CORDEIRO VALADARES                   5012536-48.2020.8.13.0024          COLLECTION                         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
PRISCILA CRISTINA REZENDE DA SILVA            0101810-32.2017.5.01.0046          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PRISCILA CRISTINA RODRIGUES CATALAN           1000213-12.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PRISCILA CRISTINA RODRIGUES CATALAN           1000211-42.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
PRISCILA DA SILVA PEREIRA MARTENDAL           0009739-15.2020.8.16.0021          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CASCAVEL                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PRISCILA DA SILVA SERPA                       23.001.001.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF FORTALEZA                                      Yes              No               No



                                                                                                         904 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1025 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
PRISCILA DE AZEVEDO FAUSTINO                0002352-74.2014.5.02.0028            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
PRISCILA DE MORAES BOAVENTURA               35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PRISCILA DE MORAES BOAVENTURA               35.001.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PRISCILA DE MORAES BOAVENTURA               35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PRISCILA DE MORAES BOAVENTURA               35.001.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PRISCILA DE OLIVEIRA PAIM                   0804655-75.2020.8.20.5004            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF NATAL                                         Yes              No               No
                                                                                 CIVIL LITIGATION - PRE-
PRISCILA DE SOUZA PENA                      0001685-20.2020.8.26.0009            REGISTRATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PRISCILA DOS SANTOS CANTO DE LIMA           0703417-02.2020.8.07.0016            OVERBOOKING                         CIVIL COURT OF BRASÍLIA                                      Yes              No               No
PRISCILA DOS SANTOS MIRANDA                 35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PRISCILA DOS SANTOS SCHEBESKI               0004634-63.2020.8.16.0019            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PONTA GROSSA                                  Yes              No               No
PRISCILA FELIX FIRAGI                       1001521-97.2014.5.02.0322            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
PRISCILA FERNANDA DOS SANTOS SILVA          1001842-97.2017.5.02.0720            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
PRISCILA FERNANDA DUARTE FERNANDES
OLIVEIRA                                    0000839-64.2019.5.13.0004            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA                                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PRISCILA FERREIRA DE SOUZA                  1020329-15.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PRISCILA FERREIRA DOS SANTOS BAPTISTA       1001107-79.2017.5.02.0715            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - ZONA SUL                      Yes              Yes              No

PRISCILA FONTES COUTO                         0004547-50.2020.8.19.0205          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PRISCILA FONTES COUTO                         0004544-95.2020.8.19.0205          CHANGE                          CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PRISCILA HELENA CAPARROZ DE FRANCA            1000369-61.2020.8.26.0297          CANCELLATION                    CIVIL COURT OF JALES                                             Yes              No               No

PRISCILA HERNANDES SILVEIRA                   1006226-27.2020.8.26.0576          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                            Yes              No               No
PRISCILA IRACI DOS SANTOS                     0101329-19.2018.5.01.0019          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              Yes              No

PRISCILA KELLY FERREIRA DE SA                 0050359-77.2019.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RECIFE                                         Yes              No               No
PRISCILA LEOCADIO                             1000229-79.2020.5.02.0706          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PRISCILA LIMA ALMEIDA                         0017953-61.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PRISCILA LIMA ALMEIDA                         0017953-61.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No

PRISCILA LIMA ALMEIDA                         0022872-93.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PRISCILA MABEL ARAUJO BRAZ                    0823031-46.2019.8.20.5004          CANCELLATION                       CIVIL COURT OF NATAL                                          Yes              No               No
PRISCILA MACHADO DOS SANTOS                   0100913-80.2016.5.01.0032          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
PRISCILA MARCELINA DE OLIVEIRA                35.001.003.XX-XXXXXXX              COLLECTION                         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PRISCILA MARIA MAGALHAES CANTINHO             3003539-11.2019.8.06.0002          CANCELLATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
PRISCILA MARQUES CARVALHO                     0039491-11.2020.8.19.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PRISCILA MELO SOARES                          0052411-17.2020.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No




                                                                                                         905 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1026 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
PRISCILA MEZADRI STRAPASSON                 9000875-70.2020.8.21.0027            CANCELLATION                        CIVIL COURT OF SANTA MARIA                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PRISCILA MEZADRI STRAPASSON                 9000875-70.2020.8.21.0027            CANCELLATION                        CIVIL COURT OF SANTA MARIA                                   Yes              Yes              No
PRISCILA MOREIRA FARIAS                     1029293-97.2019.8.26.0562            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SANTOS                                        Yes              No               No
PRISCILA NEVES CORRADI FELICIANO            1001635-47.2016.5.02.0716            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PRISCILA PINHEIRO SILVA SOUSA               0000200-34.2018.8.26.0565            CANCELLATION                        CIVIL COURT OF SÃO CAETANO DO SUL                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PRISCILA PINHEIRO SILVA SOUSA               0000200-34.2018.8.26.0565            CANCELLATION                        CIVIL COURT OF SÃO CAETANO DO SUL                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
PRISCILA PREVELATO REZENDE                  35.001.003.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PRISCILA RAMOS GREGORIO                     1000320-55.2018.5.02.0702            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
PRISCILA RAYA SANCHEZ FREITAS               1002740-65.2020.8.26.0016            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
PRISCILA RODRIGUES AGRESTE FREDERICO        1000028-87.2020.5.02.0706            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
PRISCILA RODRIGUES AMORIM                   1006986-83.2019.8.11.0040            COLLECTION                          CIVIL COURT OF SORRISO                                       Yes              No               No

PRISCILA RODRIGUES PIQUIA                     1020220-32.2019.8.26.0003          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
PRISCILA SALLES                               0018954-51.2019.8.16.0182          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PRISCILA SCABELL HOHN BUCSKY                  0002355-66.2020.8.19.0037          CHANGE                             CIVIL COURT OF NOVA FRIBURGO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
PRISCILA SEVERINO                             0001153-65.2020.8.26.0229          IMPEDIMENT                         CIVIL COURT OF HORTOLÂNDIA                                    Yes              No               No
PRISCILA ULIANA                               1012840-24.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PRISCILA VIEIRA DAVIS                         0707530-96.2020.8.07.0016          CANCELLATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
PRISCILA VIVIANE MARIANO                      1000284-42.2020.8.11.0055          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF TANGARÁ DA SERRA                               Yes              No               No
PRISCILIANA MEDEIROS NOBRE                    0844985-94.2018.8.20.5001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF NATAL                                          Yes              No               No

PRISCILLA ALBUQUERQUE DE BRITO                1047423-69.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
PRISCILLA BRITO VIDAL MOTTA                   0101225-40.2017.5.01.0026          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
PRISCILLA DE FARIA SANTOS DUARTE              5679901-34.2019.8.09.0051          RESERVATION                        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PRISCILLA DE MORAES CASTRO                    1008675-44.2020.8.26.0224          RESERVATION                        CIVIL COURT OF GUARULHOS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PRISCILLA FERREIRA TRICATE                    1042935-71.2019.8.26.0002          RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
PRISCILLA GONCALVES SILVEIRA                  1000681-32.2019.5.02.0316          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

PRISCILLA LEITE LUSTOSA DE LIMA               0857006-90.2016.8.15.2001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
PRISCILLA LIVIA SIMONETTI DE MEDEIROS         0813584-09.2020.8.20.5001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
PRISCILLA MARA PROVETI DE LIMA                0742237-27.2019.8.07.0016          RESERVATION                        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
PRISCILLA MORAIS ARAUJO GONDIM                0000688-07.2019.5.13.0002          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA                                             Yes              Yes              No
PRISCILLA MORENO BORGES                       8028314-67.2019.8.11.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CUIABÁ                                         Yes              No               No

PRISCILLA MULLER CRIVELLARO                   0000263-80.2019.8.16.0184          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                          Yes              No               No
PRISCILLA PAIVA FAGUNDES FERREIRA             1001456-51.2018.5.02.0714          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                         Yes              Yes              No
PRISCILLA ROBERTO JUSTINO BARBOSA             0004923-61.2020.8.17.8201          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF RECIFE                                            Yes              Yes              No



                                                                                                         906 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1027 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
PRISCILLA ROBERTO JUSTINO BARBOSA           0004923-61.2020.8.17.8201            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RECIFE                                        Yes              Yes              No
PRISCILLA SANTOS DE OLIVEIRA SANTA ROSA
LIMA                                        0804206-20.2020.8.20.5004            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                             Yes              Yes              No
PRISCILLA SANTOS DE OLIVEIRA SANTA ROSA
LIMA                                        0804206-20.2020.8.20.5004            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                             Yes              Yes              No
PRISCILLA TEIXEIRA DA ROCHA PASSOS          0212005-91.2019.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PRISCILLA VIANA SOUZA COSTA                 0024409-27.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No

PRISCILLA ZANONI STORNIOLO                    5004568-14.2020.8.21.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PRISCYANNE LINS FILGUEIRAS                    0867553-87.2019.8.15.2001          CANCELLATION                       CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PRISCYLLA CESAR DE BARROS ABRANTES            0801741-62.2018.8.15.0731          CANCELLATION                       CIVIL COURT OF CABEDELO                                       Yes              No               No
PROBANK S.A.                                  3261131-75.2013.8.13.0024          CIVIL LITIGATION - CARGO           CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - DELAY /
PROCON                                        EP/DAOC/015/2019                   CANCELLATION / ASSISTANCE          PROCON                                                        Yes              No               No
                                                                                 CIVIL LITIGATION - DELAY /
PROCON                                        EP/DAOC/016/2019                   CANCELLATION / ASSISTANCE          PROCON                                                        Yes              No               No
                                                                                 CIVIL LITIGATION - PRICING
PROCON                                        001/2019                           POLICY                             PROCON                                                        Yes              No               No
                                                                                 CIVIL LITIGATION - PRICING
PROCON                                        1322/19                            POLICY                             PROCON                                                        Yes              No               No
PROCON                                        1223                               CIVIL LITIGATION - SEATS           PROCON                                                        Yes              No               No
PROCON                                        REC/DAOC/063/2019                  CIVIL LITIGATION - BAGGAGE         PROCON                                                        Yes              No               No
                                                                                 CIVIL LITIGATION - PRICING
PROCON                                        44519-D8                           POLICY                             PROCON                                                        Yes              No               No
PROCON                                        6198                               CIVIL LITIGATION - PNAE            PROCON                                                        Yes              No               No
                                                                                 CIVIL LITIGATION - PRICING
PROCON                                        04745-D8                           POLICY                             PROCON                                                        Yes              No               No

PROCON                                        32652-D8                           CIVIL LITIGATION - INFORMATION     PROCON                                                        Yes              No               No
PROCON                                        8294                               CIVIL LITIGATION - PNAE            PROCON                                                        Yes              No               No
                                              AC.2019.16.0040/FA.51.01.004.19-   CIVIL LITIGATION - PRICING
PROCON                                        0013767                            POLICY                             PROCON                                                        Yes              No               No
                                                                                 CIVIL LITIGATION - PRICING
PROCON                                        EP DAOC 142/2019                   POLICY                             PROCON                                                        Yes              No               No
                                                                                 CIVIL LITIGATION - RESOLUTION
PROCON                                        4013/2019                          400 ANAC                           PROCON                                                        Yes              No               No
PROCON                                        04960-D8                           CIVIL LITIGATION - BAGGAGE         PROCON                                                        Yes              No               No
                                                                                 CIVIL LITIGATION - PRICING
PROCON                                        35/2019                            POLICY                             PROCON                                                        Yes              No               No
                                                                                 CIVIL LITIGATION - PRICING
PROCON                                        04942-D8                           POLICY                             PROCON                                                        Yes              No               No
PROCON                                        50-001.001.XX-XXXXXXX              CIVIL LITIGATION - AIRPORTS        PROCON                                                        Yes              No               No
PROCON                                        0702.20.000450-6                   CIVIL LITIGATION - BAGGAGE         PROCON                                                        Yes              No               No
PROCON                                        0865/2020                          CIVIL LITIGATION - SEATS           PROCON                                                        Yes              No               No
                                                                                 CIVIL LITIGATION - DELAY /
PROCON                                        0816841-59.2020.8.15.2001          CANCELLATION / ASSISTANCE          6ª VARA DA FAZENDA PÚBLICA                                    Yes              No               No
PROCON                                        55/2020                            CIVIL LITIGATION - SAC             PROCON                                                        Yes              No               No



                                                                                                         907 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1028 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - RIGHT TO
PROCON                                    00015-00005407/2020-15               REPENTANCE                          PROCON                                                       Yes              No               No
PROCON                                    008/2020                             CIVIL LITIGATION - TICKETING        PROCON                                                       Yes              No               No
                                                                               CIVIL LITIGATION - DELAY /
PROCON                                    3068/2020                            CANCELLATION / ASSISTANCE           PROCON                                                       Yes              No               No
                                                                               CIVIL LITIGATION - DELAY /
PROCON                                    SEM NÚMERO                           CANCELLATION / ASSISTANCE           PROCON                                                       Yes              No               No
PROCON                                    2463                                 CIVIL LITIGATION - AIRPORTS         PROCON                                                       Yes              No               No
PROCON                                    S/N                                  CIVIL LITIGATION - AIRPORTS         PROCON                                                       Yes              No               No
                                                                               CIVIL LITIGATION - REQUEST FOR
PROCON                                    123/2020                             INFORMATION                         PROCON                                                       Yes              No               No
                                                                               CIVIL LITIGATION - DELAY /
PROCON - CIDADE DE SÃO PAULO              S/N                                  CANCELLATION / ASSISTANCE           PROCON - CIDADE DE SÃO PAULO                                 Yes              No               No
                                                                               CIVIL LITIGATION - DELAY /
PROCON - CIDADE DE SÃO PAULO              S/N                                  CANCELLATION / ASSISTANCE           PROCON - CIDADE DE SÃO PAULO                                 Yes              No               No
PROCON - PB                               1160059353                           CIVIL LITIGATION - REFUNDS          CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
PROCON CARIOCA                            0314704-10.2018.8.19.0001            CIVIL LITIGATION - ASSISTANCE       3ª VARA DA FAZENDA PÚBLICA                                   Yes              No               No
                                                                               CIVIL LITIGATION - TICKETING /
PROCON CASCAVEL                           342/2011                             BILLING                             CIVIL COURT OF CASCAVEL                                      Yes              No               No
PROCON DE CACHOEIRO DE ITAPEMIRIM         0001179-44.2017.8.08.0011            CIVIL LITIGATION - GENERAL          CIVIL COURT OF ITAPEMIRIM                                    Yes              No               No
PROCON DE MACAÉ/RJ                        @0014363-10.2017.8.19.0028           CIVIL LITIGATION - REFUNDS          CIVIL COURT OF ANGRA DOS REIS                                Yes              No               No
                                                                               CIVIL LITIGATION - TICKETING /
PROCON ESTADUAL MARINGA                   14284/2018                           BILLING                             CIVIL COURT OF MARINGÁ                                       Yes              No               No
PROCON INSTITUTO DE DEFESA DO
CONSUMIDOR DO DISTRITO FEDERAL            0708608-27.2017.8.07.0018            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
PROCON JUIZ DE FORA                       31.006.017.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF JUIZ DE FORA                                  Yes              No               No
PROCON MUNICIPAL ANAPOLIS                 52.016.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF ANÁPOLIS                                      Yes              No               No
PROCON MUNICIPAL ARAPIRACA                27-002.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF ARAPIRACA                                     Yes              No               No
                                                                               CIVIL LITIGATION - TICKETING /
PROCON MUNICIPAL CHAPECO                  36.155/2018 A 36.156/2018            BILLING                             CIVIL COURT OF CHAPECÓ                                       Yes              No               No
PROCON MUNICIPAL DE ANAPOLIS              52.016.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF ANÁPOLIS                                      Yes              No               No
PROCON MUNICIPAL DE ANAPOLIS              52.016.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF ANÁPOLIS                                      Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
PROCON MUNICIPAL DE BELO HORIZONTE        31.002.001.16.002.751-1 (AI 4770) IMPEDIMENT                             CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
PROCON MUNICIPAL DE BELO HORIZONTE        8218                                 CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                               CIVIL LITIGATION - PROMOTIONS
PROCON MUNICIPAL DE BLUMENAU              2016/1415                            / PARTNERSHIPS                      CIVIL COURT OF BLUMENAU                                      Yes              No               No
PROCON MUNICIPAL DE CAMPINAS              03407/2014                           CIVIL LITIGATION - COLLECTION CIVIL COURT OF CAMPINAS                                            Yes              No               No
PROCON MUNICIPAL DE CAMPINAS              03025/2012/ADM                       CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CAMPINAS                                      Yes              No               No
PROCON MUNICIPAL DE CAMPINAS              00648/2016/ADM                       CIVIL LITIGATION - GENERAL          CIVIL COURT OF CAMPINAS                                      Yes              No               No
PROCON MUNICIPAL DE CAMPINAS              00776/2019/ADC                       CIVIL LITIGATION - SERVICE          CIVIL COURT OF CAMPINAS                                      Yes              No               No
                                                                               CIVIL LITIGATION - PROMOTIONS
PROCON MUNICIPAL DE CAMPINAS              03025/2017/ADM                       / PARTNERSHIPS                      CIVIL COURT OF CAMPINAS                                      Yes              No               No
                                                                               CIVIL LITIGATION - PROMOTIONS
PROCON MUNICIPAL DE CAMPINAS              03750/2018/ADM                       / PARTNERSHIPS                      CIVIL COURT OF CAMPINAS                                      Yes              No               No
PROCON MUNICIPAL DE CAMPINAS              02572/2018/ADM                       CIVIL LITIGATION - GENERAL          CIVIL COURT OF CAMPINAS                                      Yes              No               No
                                                                               CIVIL LITIGATION - PROMOTIONS
PROCON MUNICIPAL DE CAMPINAS -SP          3345/2017/ADM                        / PARTNERSHIPS                      CIVIL COURT OF CAMPINAS                                      Yes              No               No
PROCON MUNICIPAL DE CHAPECO               5673                                 CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CHAPECÓ                                       Yes              No               No
PROCON MUNICIPAL DE CRICIÚMA              3131/2011                            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CRICIÚMA                                      Yes              No               No



                                                                                                        908 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1029 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
PROCON MUNICIPAL DE CRICIÚMA              3779/2012                            CIVIL LITIGATION - SERVICE          CIVIL COURT OF CRICIÚMA                                      Yes              No               No
PROCON MUNICIPAL DE CRICIÚMA              4080/2012                            CIVIL LITIGATION - SERVICE          CIVIL COURT OF CRICIÚMA                                      Yes              No               No
PROCON MUNICIPAL DE DOURADOS              2149                                 CIVIL LITIGATION - REFUNDS          CIVIL COURT OF DOURADOS                                      Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
PROCON MUNICIPAL DE DOURADOS              2621                                 IMPEDIMENT                          CIVIL COURT OF DOURADOS                                      Yes              No               No
PROCON MUNICIPAL DE FLORIANÓPOLIS         42.002.001.XX-XXXXXXX                CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                               CIVIL LITIGATION - TICKETING /
PROCON MUNICIPAL DE FLORIANÓPOLIS         1322/2019                            BILLING                             CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
PROCON MUNICIPAL DE JARAGUA DO SUL        0112-001.066-2                       CIVIL LITIGATION - REFUNDS          CIVIL COURT OF JARAGUÁ DO SUL                                Yes              No               No
PROCON MUNICIPAL DE JUIZ DE FORA          31.006.017.XX-XXXXXXX                CIVIL LITIGATION - PUBLIC LAW CIVIL COURT OF JUIZ DE FORA                                        Yes              No               No
                                                                               CIVIL LITIGATION - TICKETING /
PROCON MUNICIPAL DE LAGES                 014/2013                             BILLING                             CIVIL COURT OF LAGES                                         Yes              No               No
PROCON MUNICIPAL DE MONTES CLAROS         0116-000.083-3                       CIVIL LITIGATION - COLLECTION CIVIL COURT OF MONTES CLAROS                                       Yes              No               No
PROCON MUNICIPAL DE NATAL                 0115.001.124-0                       CIVIL LITIGATION - REFUNDS          CIVIL COURT OF NATAL                                         Yes              No               No
                                          191230 / AI 0502866 / FA             CIVIL LITIGATION - TICKETING /
PROCON MUNICIPAL DE PORTO ALEGRE          43002001170005984                    BILLING                             CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No

PROCON MUNICIPAL DE PORTO ALEGRE             190141                              CIVIL LITIGATION - TAM WEBSITE   CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKETING /
PROCON MUNICIPAL DE PORTO ALEGRE             628/19                              BILLING                          CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
PROCON MUNICIPAL DE PORTO ALEGRE             19064                               CIVIL LITIGATION - SERVICE       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
PROCON MUNICIPAL DE PORTO ALEGRE             4000                                CIVIL LITIGATION - FLIGHTS       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
PROCON MUNICIPAL DE RIO DAS OSTRAS           33.009.001.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE       CIVIL COURT OF RIO DAS OSTRAS                                 Yes              No               No
PROCON MUNICIPAL DE RIO VERDE                52.005.001.XX-XXXXXXX               CIVIL LITIGATION - FLIGHTS       CIVIL COURT OF RIO VERDE                                      Yes              No               No
PROCON MUNICIPAL DE RONDONOPOLIS             51.003.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS       CIVIL COURT OF RONDONÓPOLIS                                   Yes              No               No
PROCON MUNICIPAL DE SALVADOR                 1199/2014                           CIVIL LITIGATION - SERVICE       CIVIL COURT OF SALVADOR                                       Yes              No               No
PROCON MUNICIPAL DE SALVADOR                 AI631                               CIVIL LITIGATION - FLIGHTS       CIVIL COURT OF SALVADOR                                       Yes              No               No
PROCON MUNICIPAL DE UBERLANDIA               0112-009.836-8                      CIVIL LITIGATION - SERVICE       CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
PROCON MUNICIPAL DE VITÓRIA                  2652/2013                           CIVIL LITIGATION - BAGGAGE       CIVIL COURT OF VITÓRIA                                        Yes              No               No
PROCON MUNICIPAL DE VITÓRIA-ES               0003810-87.2015.8.08.0024           CIVIL LITIGATION - REFUNDS       CIVIL COURT OF VITÓRIA                                        Yes              No               No
PROCON MUNICIPAL JOAO PESSOA                 50.005.001.XX-XXXXXXX               CIVIL LITIGATION - COLLECTION    CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
PROCON MUNICIPAL PORTO ALEGRE                43-002.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - PROMOTIONS
PROCON MUNICIPAL PORTO ALEGRE                51322/2020                          / PARTNERSHIPS                   CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
PROCON OSASCO                                028/2020                            CANCELLATION                     CIVIL COURT OF OSASCO                                         Yes              No               No
PROCON SINOP/MT                              51.007.001.XX-XXXXXXX               CIVIL LITIGATION - FLIGHTS       CIVIL COURT OF SINOP                                          Yes              No               No
PROCON/AC                                    15                                  CIVIL LITIGATION - AIRPORTS      PROCON/AC                                                     Yes              No               No
PROCON/AL                                    0114-001.978-8                      CIVIL LITIGATION - GENERAL       CIVIL COURT OF MACEIÓ                                         Yes              No               No
PROCON/AL                                    0020 (AL)                           CIVIL LITIGATION - REFUNDS       CIVIL COURT OF MACEIÓ                                         Yes              No               No
PROCON/AP                                    2474                                CIVIL LITIGATION - SERVICE       CIVIL COURT OF MACAPÁ                                         Yes              No               No
PROCON/AP                                    0014891-53.2009.8.03.0001           CIVIL LITIGATION - RATES         2ª VARA DA FAZENDA PÚBLICA                                    Yes              No               No
PROCON/BA                                    0410-002.492-1                      CIVIL LITIGATION - COLLECTION    CIVIL COURT OF SALVADOR                                       Yes              No               No
PROCON/BA                                    0408-023.287-1                      CIVIL LITIGATION - BAGGAGE       CIVIL COURT OF SALVADOR                                       Yes              No               No
PROCON/BA                                    2018-01-218 (AI 04302-A)            CIVIL LITIGATION - FLIGHTS       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKETING /
PROCON/CE                                    0181565-27.2015.8.06.0001           BILLING                          CIVIL COURT OF FORTALEZA                                      Yes              No               No
PROCON/CE                                    0184950-80.2015.8.06.0001           CIVIL LITIGATION - SERVICE       CIVIL COURT OF FORTALEZA                                      Yes              No               No
PROCON/CE                                    23001001170022900                   CIVIL LITIGATION - FLIGHTS       CIVIL COURT OF FORTALEZA                                      Yes              No               No




                                                                                                        909 of 1161
                                                              20-11598-jlg    Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                  Pg 1030 of 1306
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                              SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                          Status of Case   Status of Case   Status of Case
                                                                                                                                                                            (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                              CIVIL LITIGATION - TICKETING /
PROCON/CE                                0488345-46.2011.8.06.0001            BILLING                             CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                              CIVIL LITIGATION - TICKETING /
PROCON/CE                                23001001170022900                    BILLING                             CIVIL COURT OF FORTALEZA                                     Yes              No               No
PROCON/DF                                1014-086.727-6                       CIVIL LITIGATION - SERVICE          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
PROCON/DF                                00015-00014434/2018-56               CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                              CIVIL LITIGATION - RESOLUTION
PROCON/DF                                503/2017                             400 ANAC                            PROCON/DF                                                    Yes              No               No
                                                                              CIVIL LITIGATION - TICKETING /
PROCON/ES                                0411-041.132-3                       BILLING                             CIVIL COURT OF VITÓRIA                                       Yes              No               No
PROCON/ES                                0112-037.863-5                       CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VITÓRIA                                       Yes              No               No
PROCON/ES                                32.001.001.XX-XXXXXXX                CIVIL LITIGATION - SERVICE          CIVIL COURT OF VITÓRIA                                       Yes              No               No
PROCON/ES                                0114-031.673-2                       CIVIL LITIGATION - FLIGHTS          CIVIL COURT OF VITÓRIA                                       Yes              No               No
PROCON/ES                                0113-037.197-0                       CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                              CIVIL LITIGATION - BOARDING
PROCON/ES                                0112-014.869-4                       IMPEDIMENT                          CIVIL COURT OF VITÓRIA                                       Yes              No               No
PROCON/ES                                1059-D / 83759107                    CIVIL LITIGATION - AIRPORTS         CIVIL COURT OF VITÓRIA                                       Yes              No               No
PROCON/ES                                32.001.001.XX-XXXXXXX                CIVIL LITIGATION - COLLECTION CIVIL COURT OF VITÓRIA                                             Yes              No               No
PROCON/ES                                0025150-48.2019.8.08.0024            CIVIL LITIGATION - FLIGHTS          CIVIL COURT OF VITÓRIA                                       Yes              No               No
PROCON/ES                                0033771-34.2019.8.08.0024            CIVIL LITIGATION - FLIGHTS          CIVIL COURT OF VITÓRIA                                       Yes              No               No
PROCON/ES                                0000595-30.2020.8.08.0024            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VITÓRIA                                       Yes              No               No

                                                                                CIVIL LITIGATION - REBOOKING /    5ª VARA DA FAZENDA PÚBLICA ESTADUAL, MUNICIPAL,
PROCON/ES                                    0004068-63.2016.8.08.0024          CANCELLATION FEE                  REGISTROS PÚBLICOS, MEIO AMBIENTE E SAÚDE                    Yes              No               No
PROCON/GO                                    52.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
PROCON/GO                                    52.001.017.XX-XXXXXXX              CIVIL LITIGATION - FLIGHTS        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PROCON/GO                                    52-001.018.XX-XXXXXXX              CANCELLATION                      CIVIL COURT OF GOIÂNIA                                       Yes              No               No
PROCON/GO                                    52-001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - PROMOTIONS
PROCON/GO                                    52-001.001.XX-XXXXXXX              / PARTNERSHIPS                    CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKETING /
PROCON/GO                                    0108.075.784.6                     BILLING                           CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKETING /
PROCON/GO                                    0609.056.360.0                     BILLING                           CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - PROMOTIONS
PROCON/GO                                    865                                / PARTNERSHIPS                    CIVIL COURT OF GOIÂNIA                                       Yes              No               No
PROCON/GO                                    7752                               CIVIL LITIGATION - AIRPORTS       PROCON/GO                                                    Yes              No               No
PROCON/MA                                    21.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
PROCON/MA                                    NOTIFICAÇÃO 441/2018               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
PROCON/MA                                    21.001.001.XX-XXXXXXX              CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKETING /
PROCON/MA                                    0114-026.114-0                     BILLING                           CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKETING /
PROCON/MA                                    829/2018                           BILLING                           CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
PROCON/MA                                    21.001.001.XX-XXXXXXX              CIVIL LITIGATION - FLIGHTS        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
PROCON/MA                                    21.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                CIVIL LITIGATION - RESOLUTION
PROCON/MA                                    102/2017                           400 ANAC                          PROCON/MA                                                    Yes              No               No




                                                                                                        910 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                  Pg 1031 of 1306
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                              SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                          Status of Case   Status of Case   Status of Case
                                                                                                                                                                            (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                              CIVIL LITIGATION - RESOLUTION
PROCON/MA                                FA 21.001.001.XX-XXXXXXX             400 ANAC                            PROCON/MA                                                    Yes              No               No
                                                                              CIVIL LITIGATION - RESOLUTION
PROCON/MA                                21.001.001.XX-XXXXXXX                400 ANAC                            PROCON/MA                                                    Yes              No               No
                                                                              CIVIL LITIGATION - PROMOTIONS
PROCON/MG                                0024.16.000416-4                     / PARTNERSHIPS                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
PROCON/MS                                0114-014.448-4                       CIVIL LITIGATION - FLIGHTS          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
PROCON/MS                                0111-041.244-0                       CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                              CIVIL LITIGATION - FLIGHT
PROCON/MS                                319/2018                             CANCELLATION                        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                              CIVIL LITIGATION - DELAY /
PROCON/MS                                319/2018                             CANCELLATION / ASSISTANCE           PROCON/MS                                                    Yes              No               No
PROCON/MS                                -                                    CIVIL LITIGATION - BAGGAGE          PROCON/MS                                                    Yes              No               No
                                                                              CIVIL LITIGATION - RESOLUTION
PROCON/MS                                -                                    400 ANAC                            PROCON/MS                                                    Yes              No               No
PROCON/MT                                51.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                              CIVIL LITIGATION - RESOLUTION
PROCON/MT                                2017.18.0008                         400 ANAC                            PROCON/MT                                                    Yes              No               No
PROCON/PA                                089/2018                             CIVIL LITIGATION - AIRPORTS         PROCON/PA                                                    Yes              No               No
PROCON/PB                                AI 5314/2016 (002.2016.014367) CIVIL LITIGATION - COLLECTION CIVIL COURT OF JOÃO PESSOA                                               Yes              No               No
PROCON/PB                                0152/JP                              CIVIL LITIGATION - FLIGHTS          CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
PROCON/PB                                0412-006.908-5                       CIVIL LITIGATION - COLLECTION CIVIL COURT OF JOÃO PESSOA                                         Yes              No               No
                                                                              CIVIL LITIGATION - TICKETING /
PROCON/PB                                1983                                 BILLING                             CIVIL COURT OF ITAPORANGA                                    Yes              No               No
                                                                              CIVIL LITIGATION - TICKETING /
PROCON/PB                                 0802792-13.2020.8.15.2001           BILLING                             CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
PROCON/PB                                3004                                 CIVIL LITIGATION - FLIGHTS          CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                              CIVIL LITIGATION - PROMOTIONS
PROCON/PE                                0111-006.275-3                       / PARTNERSHIPS                      CIVIL COURT OF RECIFE                                        Yes              No               No
PROCON/PE                                0114-021.330-8                       CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RECIFE                                        Yes              No               No
PROCON/PE                                0118/2010                            CIVIL LITIGATION - SERVICE          CIVIL COURT OF RECIFE                                        Yes              No               No
PROCON/PE                                010/2016                             CIVIL LITIGATION - SERVICE          CIVIL COURT OF RECIFE                                        Yes              No               No
PROCON/PE                                2614-021.800-3                       CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RECIFE                                        Yes              No               No
PROCON/PE                                0915-071.619-0                       CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                              CIVIL LITIGATION - TICKETING /
PROCON/PE                                7652                                 BILLING                             CIVIL COURT OF RECIFE                                        Yes              No               No
PROCON/PE                                AC 02758                             CIVIL LITIGATION - FLIGHTS          CIVIL COURT OF RECIFE                                        Yes              No               No
PROCON/PE                                26-001.030.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RECIFE                                        Yes              No               No
PROCON/PE                                2758                                 CIVIL LITIGATION - FLIGHTS          CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                              CIVIL LITIGATION - PROMOTIONS
PROCON/PI                                0112-009.686-1                       / PARTNERSHIPS                      CIVIL COURT OF TERESINA                                      Yes              No               No
PROCON/PI                                000146-002/2014                      CIVIL LITIGATION - REFUNDS          CIVIL COURT OF TERESINA                                      Yes              No               No
PROCON/PI                                000234-002/2014                      CIVIL LITIGATION - COLLECTION CIVIL COURT OF TERESINA                                            Yes              No               No
PROCON/PI                                0111-000.376-2 (214/2013)            CIVIL LITIGATION - FLIGHTS          CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                              CIVIL LITIGATION - TICKETING /
PROCON/PI                                000332-002/2018                      BILLING                             CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                              CIVIL LITIGATION - TICKETING /
PROCON/PR                                0000231-04.2017.8.16.0004            BILLING                             CIVIL COURT OF CURITIBA                                      Yes              No               No
PROCON/PR                                560/2018                             CIVIL LITIGATION - SERVICE          CIVIL COURT OF CURITIBA                                      Yes              No               No




                                                                                                        911 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                  Pg 1032 of 1306
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                              SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                          Status of Case   Status of Case   Status of Case
                                                                                                                                                                            (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                         E-24/004/3958/2014 (FA               CIVIL LITIGATION - TICKETING /
PROCON/RJ                                36140391650)                         BILLING                             CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
PROCON/RJ                                E-12/131766/2010                     CIVIL LITIGATION - SERVICE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
PROCON/RJ                                08054/2016                           CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
PROCON/RJ                                E-15/009/163/2019                    CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                              CIVIL LITIGATION - TICKETING /
PROCON/RJ                                0243213-06.2019.8.19.0001            BILLING                             CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
PROCON/RJ                                0191089-22.2014.8.19.0001            CIVIL LITIGATION - FIDELITY         7ª VARA EMPRESARIAL                                          Yes              No               No
                                                                              CIVIL LITIGATION - REBOOKING /
PROCON/RJ                                0218742-28.2016.8.19.0001            CANCELLATION FEE                    9ª VARA DE FAZENDA PÚBLICA                                   Yes              No               No
                                                                              CIVIL LITIGATION - REBOOKING /
PROCON/RJ                                0170657-74.2017.8.19.0001            CANCELLATION FEE                    8.ª VARA DA FAZENDA PÚBLICA                                  Yes              No               No
                                         0317976-12.2018.8.19.0001
                                         EXECUÇÃO FISCAL 0102507-
PROCON/RJ                                70.2019.8.19.0001                    CIVIL LITIGATION - TICKETING        4ª VARA DA FAZENDA PÚBLICA                                   Yes              No               No
                                                                              CIVIL LITIGATION - RESOLUTION
PROCON/RS                                484966                               400 ANAC                            PROCON/RS                                                    Yes              No               No
PROCON/RS                                191328                               CIVIL LITIGATION - SEATS            PROCON/RS                                                    Yes              No               No
PROCON/SC                                42.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
PROCON/SC                                42.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                              CIVIL LITIGATION - RIGHT TO
PROCON/SP                                1051105-73.2019.8.26.0053            REPENTANCE                          7ª VARA DE FAZENDA PÚBLICA                                   Yes              No               No
                                         1027691-51.2016.8.26.0053
                                         (EXECUÇÃO FISCAL 1503557-
PROCON/SP                                49.2018.8.26.0014)                   CIVIL LITIGATION - ASSISTANCE       14ª VARA DA FAZENDA PÚBLICA                                  Yes              No               No

                                             1017595-45.2014.8.26.0053 (AUTO
                                             DE NOTIFICAÇÃO Nº 2753-D6 E        CIVIL LITIGATION - DELAY /
PROCON/SP                                    AUTO DE INFRAÇÃO Nº 1810-D7)       CANCELLATION / ASSISTANCE         12ª VARA DA FAZENDA PÚBLICA                                  Yes              No               No
PROCON/SP                                    0028224-49.2006.4.03.6100          CIVIL LITIGATION - AIR CHAOS      6ª VARA FEDERAL                                              Yes              No               No
                                             0006861-86.2013.8.26.0053
                                             (EXECUÇÃO FISCAL: 1507355-
PROCON/SP                                    86.2016.8.26.0014)                 CIVIL LITIGATION - SAC            4ª VARA DA FAZENDA PÚBLICA                                   Yes              No               No
                                             0130692-50.2008.8.26.0053
                                             (EXECUÇÃO FISCAL: 1577837-         CIVIL LITIGATION - DELAY /
PROCON/SP                                    30.2014.8.26.0014)                 CANCELLATION / ASSISTANCE         12ª VARA DA FAZENDA PÚBLICA                                  Yes              No               No
                                             0123153-33.2008.8.26.0053
                                             (EXECUÇÃO FISCAL 0541385-          CIVIL LITIGATION - DELAY /
PROCON/SP                                    13.0089.8.26.0014)                 CANCELLATION / ASSISTANCE         12ª VARA DA FAZENDA PÚBLICA                                  Yes              No               No
                                             1507356-71.2016.8.26.0014
                                             (EMBARGOS À EXECUÇÃO Nº            CIVIL LITIGATION - DELAY /
PROCON/SP                                    1000186-71.2017.8.26.0014)         CANCELLATION / ASSISTANCE         VARA DAS EXECUÇÕES FISCAIS ESTADUAIS                         Yes              No               No
                                             1507357-56.2016.8.26.0014
                                             (EMBARGOS À EXECUÇÃO Nº
PROCON/SP                                    1000185-86.2017.8.26.0014)         CIVIL LITIGATION - SAC            VARA DAS EXECUÇÕES FISCAIS ESTADUAIS                         Yes              No               No
                                             1507367-03.2016.8.26.0014
                                             (EMBARGOS À EXEUÇÃO Nº             CIVIL LITIGATION - DELAY /
PROCON/SP                                    1000188-41.2017.8.26.0014)         CANCELLATION / ASSISTANCE         VARA DAS EXECUÇÕES FISCAIS ESTADUAIS                         Yes              No               No
                                                                                CIVIL LITIGATION - DELAY /
PROCON/SP                                    28246-D8                           CANCELLATION / ASSISTANCE         PROCON/SP                                                    Yes              No               No



                                                                                                         912 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                  Pg 1033 of 1306
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                              SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                          Status of Case   Status of Case   Status of Case
                                                                                                                                                                            (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                         1503873-96.2017.8.26.0014
                                         (EMBARGOS À EXECUÇÃO 1000659- CIVIL LITIGATION - DELAY /
PROCON/SP                                57.2017.8.26.0014)                   CANCELLATION / ASSISTANCE           VARA DAS EXECUÇÕES FISCAIS ESTADUAIS                         Yes              No               No

PROCON/SP                                    30547-D8                           CIVIL LITIGATION - INFORMATION PROCON/SP                                                       Yes              No               No
                                             1024588-02.2017.8.26.0053
                                             EXECUÇÃO FISCAL 1509976-           CIVIL LITIGATION - REBOOKING /
PROCON/SP                                    22.2017.8.26.0014                  CANCELLATION FEE               16.ª VARA DA FAZENDA PÚBLICA                                    Yes              No               No
                                             1024721-44.2017.8.26.0053
                                             EXECUÇÃO FISCAL 1510049-           CIVIL LITIGATION - DELAY /
PROCON/SP                                    43.2017.8.26.0224                  CANCELLATION / ASSISTANCE         12.ª VARA DA FAZENDA PÚBLICA                                 Yes              No               No
                                             1026716-92.2017.8.26.0053
                                             (EXECUÇÃO FISCAL 1500092-
PROCON/SP                                    32.2018.8.26.0014)                 CIVIL LITIGATION - FIDELITY       11.ª VARA DA FAZENDA PÚBLICA                                 Yes              No               No
                                             1028870-83.2017.8.26.0053
                                             (EXECUÇÃO FISCAL 1503824-          CIVIL LITIGATION - PRICING
PROCON/SP                                    21.2018.8.26.0014 )                POLICY                            16.ª VARA DA FAZENDA PÚBLICA                                 Yes              No               No
PROCON/SP                                    1051108-28.2019.8.26.0053          CIVIL LITIGATION - PNAE           7ª VARA DE FAZENDA PÚBLICA                                   Yes              No               No
                                                                                CIVIL LITIGATION - DELAY /
PROCON/SP                                    1051106-58.2019.8.26.0053          CANCELLATION / ASSISTANCE         9ª VARA DE FAZENDA PÚBLICA                                   Yes              No               No

PROCON/SP                                    1051430-48.2019.8.26.0053          CIVIL LITIGATION - INFORMATION                                                                 Yes              No               No
PROCON/TO                                    0306.024.675-7                     CIVIL LITIGATION - REFUNDS     CIVIL COURT OF PALMAS                                           Yes              No               No
PROCON/TO                                    0415-026.017-2                     CIVIL LITIGATION - REFUNDS     CIVIL COURT OF PALMAS                                           Yes              No               No
PROCON/TO                                    22986                              CIVIL LITIGATION - FLIGHTS     CIVIL COURT OF PALMAS                                           Yes              No               No
PROCURADOR CHEFE DA PROCURADORIA
GERAL DA FAZENDA NACIONAL EM SÃO                                                                                  COURT OF 9ª VARA FÓRUM FEDERAL CÍVEL DE SÃO
PAULO                                        5015074-56.2019.4.03.6100          TAX - LEGAL PROCEEDING            PAULO                                                        Yes              No               No
PROEL COMERCIO REPRESENTACOES E
SERVICOS LTDA                                0553616-65.2012.8.06.0001          CIVIL LITIGATION - CARGO          CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                CIVIL LITIGATION - RESOLUTION
PROICON/GO                                   7618                               400 ANAC                          PROCON/GO                                                    Yes              No               No
PROMEDIC COMERCIO DE PRODUTOS
MEDICOS HOSPITALARES                         0005850-55.2016.8.16.0001          CIVIL LITIGATION - CARGO          CIVIL COURT OF CURITIBA                                      Yes              No               No
PROTESTE - ASSOCIAÇÃO BRASILEIRA DE
DEFESA DO CONSUMIDOR                         1025172-30.2014.8.26.0100          CIVIL LITIGATION - FIDELITY       40ª VARA CÍVEL                                               Yes              No               No

PROTOGENES MARQUES GUIMARAES NETO            0002309-41.2020.8.16.0173          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF UMUARAMA                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PUNKAJJ GIRDHARILAL LATH                     1016152-08.2020.8.26.0002          CANCELLATION                    CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
PUREZA MARIA DA SILVA MOREIRA                5010995-65.2019.8.24.0005          CANCELLATION                    CIVIL COURT OF BALNEÁRIO CAMBORIÚ                              Yes              No               No

PYETRO SOARES DE MELO LOBATO                 0802708-36.2020.8.10.0001          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
QEMIA CAROLINE ALVES DE OLIVEIRA             4092019                            RESERVATION                       CIVIL COURT OF TIMON                                         Yes              No               No
                                                                                CIVIL LITIGATION - TRAVEL
QUALITY REPRESENTAÇÕES TURÍSTICAS LTDA 0188408-03.2018.8.06.0001                AGENCY                            CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
QUEILA DE SOUZA AZAMBUJA VEIGA               0801133-62.2020.8.14.0039          RESERVATION                       CIVIL COURT OF PARAGOMINAS                                   Yes              Yes              No



                                                                                                        913 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1034 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
QUEILA DE SOUZA AZAMBUJA VEIGA             0801133-62.2020.8.14.0039            RESERVATION                         CIVIL COURT OF PARAGOMINAS                                   Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
QUEIZE CLICIA DO CARMO DO NASCIMENTO 0002027-91.2020.8.03.0002                  CANCELLATION                        CIVIL COURT OF SANTANA                                       Yes              No               No
QUELAINE DA SILVA MUNIZ SPROTTE            0526436-28.2017.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No
QUETILA LIMA OLIVEIRA                      32.003.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SERRA                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
QUEZIA OLIVEIRA DE FREITAS                 0636103-60.2019.8.04.0015            OVERBOOKING                         CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
QUEZIA OLIVEIRA DE FREITAS                 0636103-60.2019.8.04.0015            OVERBOOKING                         CIVIL COURT OF MANAUS                                        Yes              Yes              No
QUILSON LUIS SANTOS VASCONCELOS            0000632-07.2017.5.05.0021            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No

QUITERIA CRISTINA VILHABA DE SOUZA SILVA     1000230-24.2020.8.26.0390           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF NOVA GRANADA                                   Yes              No               No
QUITERIA MARIA DE ARAUJO                     1001281-70.2016.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
R2DR VIAGENS E TURISMO LTDA - EPP            1049499-66.2019.8.26.0002           CIVIL LITIGATION - TAM TRAVEL     CIVIL COURT OF SÃO PAULO                                      Yes              No               No
RA OPERADORA DE VIAGENS E TURISMO                                                CIVIL LITIGATION - TRAVEL
LTDA                                         1019472-66.2020.8.26.0002           AGENCY                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No

RAAELA DE OLIVEIA PEEIA                      1021951-32.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
RACCIUS POTTER                               9001133-61.2020.8.21.0001           LITIGATION - CIVIL              CIVIL COURT OF PORTO ALEGRE                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
RACCIUS POTTER                               9001133-61.2020.8.21.0001           LITIGATION - CIVIL              CIVIL COURT OF PORTO ALEGRE                                     Yes              Yes              No

RACHED HAJAR TRAYA                           0013287-19.2017.8.16.0194           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              No               No
RACHEL BARREIRA KRAMER                       5003889-78.2019.8.08.0011           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF CACHOEIRO DE ITAPEMIRIM                          Yes              No               No
RACHEL BOIKO BITTERMAN PLIACEKOS             41.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS      CIVIL COURT OF CURITIBA                                         Yes              No               No

RACHEL BUTARELLO CAPTZAN                     5000417-69.2020.8.24.0082           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
RACHEL CUBITS BELÉM                          0802013-82.2018.8.10.0153           IMPEDIMENT                        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
RACHEL DE SOUZA ARAGAO FARIA                 5000410-43.2019.8.13.0430           LITIGATION - CIVIL                CIVIL COURT OF MONTE BELO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RACHEL GUIMARAES FRAGA                       5202089-51.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
RACHEL ROSA DA SILVA LEMES                   0100435-60.2018.5.01.0078           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RACHEL SALLES DA COSTA                       0000120-72.2020.8.19.0055           CHANGE                            CIVIL COURT OF SÃO PEDRO DA ALDEIA                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RACHID SLEIMAN NETO                          1001371-68.2020.8.26.0361           CANCELLATION                      CIVIL COURT OF MOGI DAS CRUZES                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RACHIEL EDUARDO SILVA REBOUCAS               5008725-05.2019.8.13.0707           RESERVATION                       CIVIL COURT OF VARGINHA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RADARANY OLIVEIRA DOS SANTOS                 0000251-41.2020.8.17.8223           CHANGE                            CIVIL COURT OF OLINDA                                         Yes              No               No

RADMILA OHANA OLIVEIRA SILVA                 0011032-43.2020.8.05.0080           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RADUAN ROCHA CALDANA                         0019640-28.2020.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                       Yes              No               No
RAEL FERREIRA DE OLIVEIRA                    0000547-48.2019.5.10.0009           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
RAEL FERREIRA DE OLIVEIRA                    0000546-63.2019.5.10.0009           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No



                                                                                                         914 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1035 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
RAEL FERREIRA DE OLIVEIRA                  0000548-33.2019.5.10.0009            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

RAFAEL ABREU DA SILVA                        7009136-12.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              Yes              No

RAFAEL ABREU DA SILVA                        7009136-12.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL ABREU SILVANY                         0207773-36.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL AFONSO FONSECA ZATTAR                 0347616-26.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL AGRA PADILHA                          0830406-27.2019.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No

RAFAEL AGRA PADILHA VASCONCELOS ALVES 0849131-98.2018.8.15.2001                  CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No

RAFAEL ALABARCE NETO                         1014544-33.2018.8.26.0361           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MOGI DAS CRUZES                                Yes              No               No
RAFAEL ALBERTO LINO COSTA                    0001794-03.2016.5.13.0004           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                             Yes              Yes              No
RAFAEL ALCALA FAVERO LOPES                   7024377-60.2019.8.22.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF PORTO VELHO                                    Yes              No               No
RAFAEL ALEXANDRE DO CARMO RAMOS              0000152-19.2020.5.09.0892           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
RAFAEL ALEXANDRE FUSCO ARAUJO
CAMMAROSANO                                  1000345-38.2020.8.26.0554           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SANTO ANDRÉ                                    Yes              Yes              No
RAFAEL ALEXANDRE FUSCO ARAUJO
CAMMAROSANO                                  1000345-38.2020.8.26.0554           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SANTO ANDRÉ                                    Yes              Yes              No
RAFAEL ALMEIDA BRASIL                        0000888-07.2013.5.05.0015           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
RAFAEL ALVES DE MATOS                        0011767-22.2015.5.03.0092           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
RAFAEL ALVES DE MESQUITA                     0002397-23.2020.8.16.0030           RESERVATION                       CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL AMORIM SALES                          7010825-91.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL ANDRADE LAMEGO MAGALHAES              0045406-31.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No

RAFAEL ANDRADE LUZ                           9000238-25.2020.8.21.0026           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTA CRUZ DO SUL                                Yes              No               No
RAFAEL ANSELMO FARIA                         0100289-84.2017.5.01.0003           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              Yes              No
RAFAEL ANTONIO SEGATO                        0011337-44.2017.5.15.0067           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE RIBEIRÃO PRETO                             Yes              No               No

RAFAEL ANTONIO STAUT DE AGUIAR               7003984-80.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RAFAEL ARAUJO DE CASTRO                      23.001.001.XX-XXXXXXX               RESERVATION                     CIVIL COURT OF FORTALEZA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL ASSIS COELHO DE SOUZA                 0803872-43.2020.8.12.0110           CHANGE                          CIVIL COURT OF CAMPO GRANDE                                     Yes              No               No

RAFAEL AUGUSTO DE OLIVEIRA DINIZ             1009085-16.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                            Yes              Yes              No

RAFAEL AUGUSTO DE OLIVEIRA DINIZ             1009085-16.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
RAFAEL AUGUSTO GAZZANEO                      1000322-32.2017.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL AZEVEDO PIRES                         7056608-43.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
RAFAEL BAILO                                 0000413-25.2018.5.09.0125           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RAFAEL BARBOSA FERREIRA                      0047547-40.2019.8.19.0204           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No



                                                                                                         915 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1036 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
RAFAEL BARBOSA MIRANDA ANGELICO            0046536-56.2020.8.05.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              Yes              No
RAFAEL BARBOSA MIRANDA ANGELICO            0046536-56.2020.8.05.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
RAFAEL BARROS PIRES                        0169722-60.2018.8.06.0001            CANCELLATION                        CIVIL COURT OF FORTALEZA                                     Yes              No               No

RAFAEL BARROS SIGNORELLI                     0010962-77.2019.8.19.0207           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL BARUFI                                1000743-16.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL BENEDETTI CEPINHO                     1002121-83.2020.8.26.0292           CANCELLATION                      CIVIL COURT OF JACAREÍ                                        Yes              No               No
RAFAEL BERNARDO CAMILO                       1010426-53.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
RAFAEL BERNARDO CAMILO                       35.001.003.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
RAFAEL BERNARDO CAMILO                       1010426-53.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL BIZZI MORAES                          1006208-82.2020.8.26.0001           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
RAFAEL BONIN                                 0001176-52.2017.5.12.0036           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
RAFAEL BORGES DOS SANTOS                     0140903-09.2019.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL BOZZANO                               0313293-04.2017.8.24.0008           CANCELLATION                      CIVIL COURT OF BLUMENAU                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL BOZZANO                               5010545-16.2019.8.24.0008           CANCELLATION                      CIVIL COURT OF BLUMENAU                                       Yes              No               No

RAFAEL BRAGA PIMENTA                         0027258-46.2019.8.16.0018           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MARINGÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RAFAEL BULLE POUSA COSTA                     0001529-36.2020.8.19.0006           RESERVATION                       CIVIL COURT OF BARRA DO PIRAÍ                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RAFAEL BULLE POUSA COSTA                     0005410-55.2019.8.19.0006           RESERVATION                       CIVIL COURT OF SÃO GONÇALO                                    Yes              No               No
RAFAEL CAMARA MENEZES                        0020048-36.2017.5.04.0005           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              No               No
RAFAEL CAMPOLINA FERREIRA LIMA               5014241-81.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

RAFAEL CAMPOLINA FERREIRA LIMA               5027886-76.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL CAMPOS FROES MARANGONI                1014868-07.2018.8.26.0625           CHANGE                            CIVIL COURT OF TAUBATÉ                                        Yes              No               No
RAFAEL CAMPOS MACEDO BRITTO                  0825110-91.2019.8.12.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
RAFAEL CARNEIRO                              0010222-97.2019.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL CARVALHO BUENO                        0301024-14.2019.8.24.0023           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
RAFAEL CHINAGLIA                             1000600-07.2015.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL COELHO DE GODOI                       5013262-59.2019.8.13.0702           CANCELLATION                      CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
RAFAEL CONCEICAO RODRIGUES                   1008459-62.2019.8.26.0016           LITIGATION - CIVIL                CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL CONDE TOSTES                          0007420-50.2020.8.19.0002           CANCELLATION                      CIVIL COURT OF NITERÓI                                        Yes              No               No
RAFAEL CONRAD ZAIDOWICZ                      0014460-12.2020.8.16.0182           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CURITIBA                                       Yes              No               No
RAFAEL CORREA TONIOLO                        9000815-28.2019.8.21.0029           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SANTO ÂNGELO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RAFAEL CORREIRA COSTA                        0207701-49.2019.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
RAFAEL COSTA FORTUNATO                       1017335-14.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No




                                                                                                         916 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1037 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
RAFAEL COUTINHO DA SILVA                   0002219-38.2020.8.19.0209            OVERBOOKING                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
RAFAEL DA FONTE MAIA                       0009477-39.2020.8.17.8201            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RECIFE                                        Yes              Yes              No
RAFAEL DA FONTE MAIA                       0009477-39.2020.8.17.8201            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RECIFE                                        Yes              Yes              No
RAFAEL DA SILVA ALVES                      23.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FORTALEZA                                     Yes              No               No
RAFAEL DA SILVA CARVALHO                   0007640-09.2020.8.19.0209            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAFAEL DA SILVA RAIOL                      0758152-19.2019.8.07.0016            CHANGE                              CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAFAEL DANDIELO DA SILVA                   1023996-09.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RAFAEL DE ARAUJO BARBOSA                   0010086-57.2015.5.03.0014            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE BELO HORIZONTE - MG                     Yes              Yes              No
RAFAEL DE ARAUJO BASTOS                    1002101-85.2020.8.26.0068            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BARUERI                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAFAEL DE BARROS DUARTE                    5007496-70.2019.8.13.0105            CHANGE                              CIVIL COURT OF GOVERNADOR VALADARES                          Yes              No               No

RAFAEL DE CARVALHO                           0000809-78.2019.8.19.0079           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PETRÓPOLIS                                     Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
RAFAEL DE CARVALHO VIANA                     0024025-46.2019.8.19.0054           LITIGATION - CIVIL                CIVIL COURT OF SÃO JOÃO DE MERITI                             Yes              No               No
RAFAEL DE CASTRO MAGALHAES                   7048241-30.2019.8.22.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
RAFAEL DE FIGUEIREDO BARATA                  0000296-76.2019.8.13.0209           COLLECTION                        CIVIL COURT OF CURVELO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RAFAEL DE JESUS SANTOS                       21.001.035.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RAFAEL DE JESUS SANTOS                       21.001.035.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
RAFAEL DE LIMA ARARIPE                       23.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                      Yes              No               No
RAFAEL DE LIMA ARARIPE                       23.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                      Yes              No               No
RAFAEL DE LIMA KNAPPE                        0000832-52.2014.5.06.0001           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE - PE                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL DE MOURA BARROS                       7000514-41.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              No               No
RAFAEL DE OLIVEIRA                           1029864-02.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL DE OLIVEIRA GOMES                     5013039-96.2020.8.09.0051           CHANGE                            CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL DE OLIVEIRA GOMES                     5013039-96.2020.8.09.0051           CHANGE                            CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
RAFAEL DE OLIVEIRA MENDES PEREIRA            1002228-61.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
RAFAEL DE SALES RIBEIRO                      0038185-32.2019.8.19.0004           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO GONÇALO                                    Yes              No               No
RAFAEL DE SALES SCHETTINI                    0048433-32.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL DE SOUSA FRATINO                      0016401-16.2020.8.16.0014           OVERBOOKING                       CIVIL COURT OF LONDRINA                                       Yes              No               No

RAFAEL DE SOUZA AMORIN                       0817534-11.2019.8.12.0110           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
RAFAEL DE SOUZA MARTINS DA SILVA             0011837-43.2016.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
RAFAEL DE SOUZA MORAES                       0001777-40.2016.8.16.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL DE SOUZA SANTOS                       1003755-05.2020.8.26.0005           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
RAFAEL DE SOUZA SANTOS                       0044486-69.2017.8.19.0002           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF NITERÓI                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL DE SOUZA SANTOS                       1003755-05.2020.8.26.0005           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No




                                                                                                         917 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1038 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
RAFAEL DE TOLEDO ALVES                     0033584-15.2015.8.16.0001            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No
RAFAEL DEDEA DA SILVA                      0001432-85.2017.5.09.0130            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
RAFAEL DEI AGNOLI                          0010477-86.2018.5.15.0106            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAFAEL DEL REI MIRANDA                     0024572-07.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAFAEL DENER DOS SANTOS                    0026234-80.2019.8.16.0018            CHANGE                              CIVIL COURT OF MARINGÁ                                       Yes              No               No
RAFAEL DIAS FRANCA                         0005273-45.2020.8.16.0031            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF GUARAPUAVA                                    Yes              Yes              No
RAFAEL DIAS FRANCA                         0005273-45.2020.8.16.0031            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF GUARAPUAVA                                    Yes              Yes              No
RAFAEL DINIZ MANUCCI                       0010752-56.2015.5.03.0144            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                     Yes              No               No
RAFAEL DOLABELA LEAL                       1002460-94.2020.8.26.0016            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAFAEL DOMENICI PEREIRA SIMOES             1061173-75.2018.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

RAFAEL DOS SANTOS SOUZA                      1001465-26.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

RAFAEL DOS SANTOS SOUZA                      1001465-26.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL ESPINOLA DE VASCONCELOS               0148558-42.2019.8.19.0001           CANCELLATION                    CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No

RAFAEL EVANGELISTA NEVES                     1055401-97.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL FELIPE FRANCATO UBEDA                 1002651-84.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL FELIPE FRANCATO UBEDA                 1002651-84.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL FELIPE VIEIRA VEIGA                   1000568-20.2020.8.26.0609           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL FELIX CAVALCANTI                      0053463-77.2019.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RAFAEL FERNANDES SILVESTRE                   0010948-89.2020.8.16.0030           RESERVATION                       CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL FERNANDO TIESCA MACIEL                1057429-38.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                                                   CENTRO JUDICIÁRIO DE SOLUÇÃO DE CONFLITOS E
RAFAEL FERREIRA BARROSO                      0000113-31.2020.5.10.0007           INDIVIDUAL LABOR CLAIM            CIDADANIA                                                     Yes              No               No
RAFAEL FERREIRA BARROSO                      0000114-16.2020.5.10.0007           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL FERREIRA DOS SANTOS                   1068469-17.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
RAFAEL FERREIRA LIMA                         0010651-73.2014.5.14.0006           INDIVIDUAL LABOR CLAIM            1ª A 5ª VARAS DO TRABALHO DE PORTO VELHO                      Yes              Yes              No

RAFAEL FIGUEIREDO DE MEDEIROS                0880022-68.2019.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                      Yes              No               No

RAFAEL FRANCISCO PAES                        1002473-62.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL FRANCISCO SOARES DE SOUZA             1025662-98.2018.8.26.0007           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
RAFAEL FREDERICO RENZETTI                    0015930-38.2019.8.16.0045           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ARAPONGAS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL FUNARO FILHO                          1003742-58.2020.8.26.0602           OVERBOOKING                       CIVIL COURT OF SOROCABA                                       Yes              No               No
RAFAEL FURTADO MORAIS                        0011757-22.2015.5.01.0063           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No



                                                                                                         918 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1039 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
RAFAEL FUZARO GUIMARAES                    0000866-93.2016.5.09.0673            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA LONDRINA/PR                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
RAFAEL GARCIA FERNANDES                    5001071-29.2020.8.13.0481            CANCELLATION                        CIVIL COURT OF PATROCÍNIO                                    Yes              No               No
RAFAEL GOMES DA SILVA                      0000674-28.2015.5.21.0006            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE NATAL - RN                              No               Yes              Yes
RAFAEL GONCALVES DAMACENO                  1000062-34.2017.5.02.0038            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
RAFAEL GONCALVES DE JESUS                  0000143-60.2014.5.05.0025            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
RAFAEL GOYA BRITO                          1005486-69.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAFAEL GUILHERME JESUS                     1023082-73.2019.8.26.0003            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RAFAEL GUIMARAES GARCIA CIUDAD                                                  CIVIL LITIGATION - PRE-
JAUDENES                                   1007952-74.2019.8.26.0704            REGISTRATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RAFAEL GUIMARAES MAIA CASTRO               0000609-74.2020.8.19.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF NITERÓI                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAFAEL GUSTAVO DOS SANTOS SOARES           5015448-18.2020.8.13.0024            OVERBOOKING                         CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

RAFAEL HENRIQUE DE OLIVEIRA                  0015229-89.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                         Yes              No               No
RAFAEL HENRIQUE EMIDIO                       1009400-20.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
RAFAEL HENRIQUE EMIDIO                       1009400-20.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
RAFAEL HENRIQUE MAIA MARQUES                 5195749-91.2019.8.13.0024           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
RAFAEL ISMAEL PEREIRA                        0001622-46.2015.5.10.0015           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
RAFAEL JARDIM DUARTE MOREIRA                 0003710-15.2020.8.05.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SALVADOR                                       Yes              No               No

RAFAEL JOSE CHERFEN DE SOUZA BOETTGER 0000037-47.2020.8.03.0008                  CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF LARANJAL DO JARI                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL JOSE DE QUEIROZ DA SILVA              0759621-03.2019.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              No               No
RAFAEL JOSE FARIAS SOUTO                     0006847-10.2020.8.17.8201           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL JOSE LEVITA DE ALMEIDA                0205112-84.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
RAFAEL JOSE LIMA DE MESQUITA                 0004572-88.2020.8.17.8201           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL JOSEPH BELACIANO                      0020667-04.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
RAFAEL KARAN SALIN                           0800459-27.2019.8.20.5124           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF PARNAMIRIM                                     Yes              No               No
RAFAEL KRACHINSKI                            0302738-76.2018.8.24.0012           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAÇADOR                                        Yes              No               No

RAFAEL KUPERMAN                              5000157-68.2020.8.13.0188           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NOVA LIMA                                        Yes              Yes              No

RAFAEL KUPERMAN                              5000157-68.2020.8.13.0188           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NOVA LIMA                                        Yes              Yes              No

RAFAEL LANA REZENDE                          5039255-67.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL LIMA NOGUEIRA                         5013681-71.2020.8.13.0079           CANCELLATION                      CIVIL COURT OF CONTAGEM                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RAFAEL LIMA RIBEIRO                          0066355-76.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
RAFAEL LIMA SILVA                            0001070-46.2012.5.20.0003           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

RAFAEL LISBOA SALGADO PINHA                  0057768-75.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
RAFAEL LOIO DE MENESES BASILIO DE                                                CIVIL LITIGATION - FLIGHT
MORAES                                       0025864-09.2019.8.08.0347           CANCELLATION                    CIVIL COURT OF VITÓRIA                                          Yes              Yes              No




                                                                                                         919 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1040 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
RAFAEL LOIO DE MENESES BASILIO DE                                               CIVIL LITIGATION - FLIGHT
MORAES                                     0025864-09.2019.8.08.0347            CANCELLATION                        CIVIL COURT OF VITÓRIA                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
RAFAEL LOPES BERTONI PRIMILA               1001479-10.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RAFAEL LUCAS DALBEN                        35.001.003.XX-XXXXXXX                CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RAFAEL LUCAS DALBEN                        35.001.003.XX-XXXXXXX                CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
RAFAEL LUCAS DE SOUZA BASSI                5004182-43.2019.8.13.0194            RESERVATION                         CIVIL COURT OF CORONEL FABRICIANO                            Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAFAEL LUIS LIMAO                          1008245-66.2020.8.26.0071            CANCELLATION                        CIVIL COURT OF BAURU                                         Yes              No               No
RAFAEL LUZ DE LIMA                         0704680-69.2020.8.07.0016            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
RAFAEL MACHADO DOS SANTOS                  35.001.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RAFAEL MADEIRA LEITAO                      0808119-56.2019.8.15.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CAMPINA GRANDE                                Yes              No               No
RAFAEL MAFRA ALVES                         1002214-93.2014.5.02.0318            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

RAFAEL MAGALHAES ALVES SALIBA                0025927-85.2019.8.13.0188           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NOVA LIMA                                      Yes              No               No
RAFAEL MAGALHAES PADILHA                     0000065-78.2020.8.26.0071           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BAURU                                          Yes              Yes              No
RAFAEL MAGALHAES PADILHA                     0000065-78.2020.8.26.0071           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BAURU                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL MAGNO TONIN                           1010440-37.2020.8.26.0196           CANCELLATION                      CIVIL COURT OF FRANCA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL MAIA TOSTES DINIZ REZENDE             5166789-28.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

RAFAEL MALLMANN DOS SANTOS                   0004510-48.2018.8.16.0117           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MEDIANEIRA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL MARCOS LOIOLA DE CARVALHO             0808601-55.2020.8.20.5004           CANCELLATION                      CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - ACCIDENT /
RAFAEL MARTINS GRIMALDI                      1010974-75.2020.8.26.0100           INCIDENT                          CIVIL COURT OF SÃO PAULO                                      Yes              No               No
RAFAEL MATOUK NASSAR                         0005471-91.2020.8.19.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
RAFAEL MATTOS CLEMENTE                       0062532-62.2019.8.13.0145           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF JUIZ DE FORA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL MELO DA SILVA                         0004292-43.2019.8.16.0195           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
RAFAEL MENDES BRESCIA                        0000349-72.2019.5.10.0021           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
RAFAEL MENDES BRESCIA                        0000346-20.2019.5.10.0021           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
RAFAEL MENDES BRESCIA                        0000348-87.2019.5.10.0021           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
RAFAEL MENDES BRESCIA                        0000350-57.2019.5.10.0021           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
RAFAEL MENDES BRESCIA                        0000347-05.2019.5.10.0021           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
RAFAEL MENDES VELOZO                         0000744-08.2019.5.09.0663           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
RAFAEL MENDONCA DE OLIVEIRA LIMA             0805656-55.2020.8.12.0110           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No

RAFAEL MENDONCA ROCHA BARROS                 0850620-39.2019.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                      Yes              No               No

RAFAEL MOREIRA LEITE                         0074022-31.2017.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No

RAFAEL MORENO DA CRUZ PITA                   0039418-29.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No
RAFAEL MOTTA PARUSSOLO                       1000177-81.2019.5.02.0718           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL MOURA MASSONI                         1032557-56.2019.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No




                                                                                                         920 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1041 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
RAFAEL MOZER RIBEIRO                       5001086-05.2019.8.13.0684            CHANGE                              CIVIL COURT OF TARUMIRIM                                     Yes              No               No

RAFAEL MULLER                                5000788-29.2019.8.24.0030           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF IMBITUBA                                       Yes              No               No
RAFAEL MURRO PESTANA                         1002232-67.2016.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
RAFAEL NIGRI                                 0220193-83.2019.8.19.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
RAFAEL NOETZOLD                              1000955-69.2020.8.11.0086           IMPEDIMENT                        CIVIL COURT OF NOVA MUTUM                                     Yes              No               No

RAFAEL NUNES CORREA                          0019423-12.2019.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL NUNES REIS                            7001401-83.2020.8.22.0014           OVERBOOKING                     CIVIL COURT OF VILHENA                                          Yes              No               No

RAFAEL OLIVEIRA BARACHO                      3002780-44.2019.8.06.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
RAFAEL PAIVA BICALHO                         5087400-91.2019.8.13.0024           LITIGATION - CIVIL              CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No

RAFAEL PEDRO DA SILVA MARINHO                0803257-08.2020.8.15.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPINA GRANDE                                 Yes              No               No
RAFAEL PELEGRIM                              5005214-80.2020.8.24.0020           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CRICIÚMA                                       Yes              Yes              No
RAFAEL PELEGRIM                              5005214-80.2020.8.24.0020           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CRICIÚMA                                       Yes              Yes              No
RAFAEL PEREIRA ARAGAO                        0100418-87.2016.5.01.0015           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RAFAEL PEREIRA DO NASCIMENTO                 0700648-21.2020.8.07.0016           RESERVATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
RAFAEL PEREIRA DOS SANTOS VIEIRA             0013711-16.2019.8.26.0161           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF DIADEMA                                        Yes              No               No

RAFAEL PEREIRA PIMENTEL DE ALMEIDA           0801303-32.2019.8.14.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SANTARÉM                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL PEREIRA ZOSCHKE                       5001769-15.2020.8.24.0033           CANCELLATION                      CIVIL COURT OF ITAJAÍ                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL PEREIRA ZOSCHKE                       5001769-15.2020.8.24.0033           CANCELLATION                      CIVIL COURT OF ITAJAÍ                                         Yes              Yes              No
RAFAEL PHILLIPE DE OLIVEIRA                  5005247-43.2019.8.24.0008           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BLUMENAU                                       Yes              No               No

RAFAEL PICANCO OLIVEIRA                      0030297-43.2019.8.19.0026           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ITAPERUNA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL PIHRO DE MENDONCA                     0023555-43.2020.8.19.0001           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
RAFAEL POLONI HONORIO                        0037564-02.2019.8.19.0209           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL POUBEL BOLELLI DE REZENDE             1000075-94.2020.8.26.0010           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No

RAFAEL POUBEL PEREIRA DE CASTRO              0031550-10.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
RAFAEL PREATO                                1001570-35.2018.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
RAFAEL PRIANTE SCHUBER                       0806860-89.2020.8.14.0301           LITIGATION - CIVIL                CIVIL COURT OF BELÉM                                          Yes              No               No
RAFAEL PRISMANN FEIJÓ E OUTRA                0017206-86.2012.8.16.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              No               No
RAFAEL RACHIDE ALVES DA SILVA                0000001-78.2020.8.17.8232           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA DE SANTO ANTÃO                         Yes              No               No
RAFAEL RAMOS DA ROCHA                        0000783-59.2017.5.11.0003           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
RAFAEL RAMOS TEIXEIRA                        0001056-92.2011.5.04.0019           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL RAPOSO VALENTIM                       0639130-51.2019.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No




                                                                                                         921 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1042 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
RAFAEL RAVAGNANI DE FARIA AOUDE            1025774-48.2019.8.26.0196            CANCELLATION                        CIVIL COURT OF FRANCA                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAFAEL RESENDE DA SILVA                    5000406-09.2020.8.13.0450            CANCELLATION                        CIVIL COURT OF NOVA PONTE                                    Yes              No               No
RAFAEL RIBEIRO DE AGUIAR                   1005872-50.2017.8.26.0400            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF OLÍMPIA                                       Yes              No               No

RAFAEL RIBEIRO DE MIRANDA                    5003182-47.2020.8.13.0105           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOVERNADOR VALADARES                           Yes              No               No
RAFAEL RIBEIRO DE SANTANA                    0000502-49.2020.8.05.0057           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CÍCERO DANTAS                                  Yes              Yes              No
RAFAEL RIBEIRO DE SANTANA                    0000502-49.2020.8.05.0057           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CÍCERO DANTAS                                  Yes              Yes              No
RAFAEL RIBEIRO GERVASIO                      1000276-68.2020.8.26.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No

RAFAEL ROCHA REBOUCAS                        0200592-81.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No

RAFAEL RODRIGUES BARBOSA                     5021692-31.2018.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL RODRIGUES MACHADO                     42.001.001.XX-XXXXXXX               CANCELLATION                    CIVIL COURT OF FLORIANÓPOLIS                                    Yes              No               No
RAFAEL RODRIGUES NEVES                       0004150-33.2019.8.19.0073           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF GUAPIMIRIM                                        Yes              No               No

RAFAEL ROGERIO GOMES DA SILVA                0069552-54.2019.8.17.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              No               No

RAFAEL RONI TAPARELO OLIVEIRA                0000322-34.2020.8.16.0184           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              No               No
RAFAEL ROSSETO                               0302016-53.2018.8.24.0073           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF TIMBÓ                                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL SACCOL BAGOLIN                        9000594-17.2020.8.21.0027           CANCELLATION                    CIVIL COURT OF SANTA MARIA                                      Yes              No               No

RAFAEL SAFE DE ALMEIDA                       1000237-71.2020.8.26.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
RAFAEL SAFFIOTTI                             0002241-94.2013.5.02.0038           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                       Yes              Yes              No

RAFAEL SANGALETI                             5000522-58.2020.8.24.0078           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF URUSSANGA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL SANTOS CARDOSO DE SANTANA             0046617-05.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
RAFAEL SANTOS SOUZA                          0003387-10.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL SATLER TEIXEIRA                       0001066-41.2019.8.08.0037           CANCELLATION                      CIVIL COURT OF MUNIZ FREIRE                                   Yes              No               No
RAFAEL SCHERER                               0021627-24.2015.5.04.0026           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
RAFAEL SCHERER                               0020060-02.2017.5.04.0021           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
RAFAEL SCHMITT STRINGUINI                    0021509-05.2016.5.04.0029           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No

RAFAEL SEABRA DE MOURA                       0006810-61.2020.8.19.0203           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No

RAFAEL SEBASTIAO MOREIRA                     1003619-37.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                           Yes              No               No

RAFAEL SETTE MORAIS PINTO COELHO             5004137-57.2019.8.13.0188           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NOVA LIMA                                      Yes              No               No
RAFAEL SILVA                                 1001968-42.2019.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
RAFAEL SILVA PINTO OLIVEIRA                  0058803-60.2020.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                       Yes              No               No
RAFAEL SILVA VIANA                           8000134-93.2019.8.05.0264           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF UBAITABA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAEL SIMAO DANDARO                         0600542-38.2020.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No




                                                                                                         922 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                 Pg 1043 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

RAFAEL SIMONETTI BULLIO                     0801242-54.2020.8.20.5004          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                             Yes              No               No
RAFAEL SONAGLIO                             1072538-92.2019.8.26.0002          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO PAULO                                         Yes              No               No

RAFAEL SOUZA DA SILVA                       0206329-65.2019.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              No               No

RAFAEL SOUZA DA SILVA                       0201258-82.2019.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
RAFAEL SOUZA HIPOLITO                       0036054-49.2020.8.05.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF SALVADOR                                       Yes              No               No
RAFAEL STOCK                                1017524-86.2020.8.26.0100          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RAFAEL STUCZYNSKI                           9001012-88.2020.8.21.0015          CANCELLATION                       CIVIL COURT OF GRAVATAÍ                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RAFAEL STUCZYNSKI                           9001012-88.2020.8.21.0015          CANCELLATION                       CIVIL COURT OF GRAVATAÍ                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RAFAEL SUTTER CASTELO                       0214000-52.2019.8.19.0001          CHANGE                             CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
RAFAEL TAVARES DE SA                        0001370-69.2020.8.19.0208          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
RAFAEL TEDESCO MARIANO                      0050973-77.2019.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              No               No
RAFAEL TESSARI BRITO                        0021291-95.2016.5.04.0022          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RAFAEL VAISMAN                              0045518-39.2019.8.17.8201          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
RAFAEL VALADARES CORDEIRO SOARES            9066434-73.2018.8.13.0024          LITIGATION - CIVIL                 CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
RAFAEL VALFOGO GALDINO DA SILVA             1000494-42.2020.5.02.0719          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RAFAEL VIANA RABELO                         1010222-29.2020.8.11.0001          CANCELLATION                       CIVIL COURT OF CUIABÁ                                         Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RAFAEL VIANA RABELO                         1010222-29.2020.8.11.0001          CANCELLATION                       CIVIL COURT OF CUIABÁ                                         Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RAFAEL VICENTE GONÇALVES TOBIAS             1005039-71.2020.8.11.0003          CANCELLATION                       CIVIL COURT OF RONDONÓPOLIS                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RAFAEL VICTOR BASTOS BERMUDES               1000352-92.2020.8.26.0016          OVERBOOKING                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
RAFAEL VIEIRA CARDOSO                       0001642-39.2017.5.09.0130          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
RAFAEL VIEIRA SANTOS                        0000083-02.2015.5.20.0004          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE ARACAJÚ                                  Yes              Yes              No
RAFAEL VITOR GONCALVES PIMENTEL             0302201-17.2019.8.24.0054          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DO SUL                                     Yes              No               No

RAFAEL ZEITOUNE                             1023574-34.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RAFAELA ABRAO BRUZON                        0801305-24.2020.8.12.0018          CHANGE                          CIVIL COURT OF PARANAÍBA                                         Yes              No               No

RAFAELA ALBUQUERQUE JOSE                    0043838-87.2020.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              Yes              No

RAFAELA ALBUQUERQUE JOSE                    0043838-87.2020.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
RAFAELA ALLESINA                            5012565-50.2020.8.24.0038          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF JOINVILLE                                      Yes              Yes              No
RAFAELA ALLESINA                            5012565-50.2020.8.24.0038          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF JOINVILLE                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RAFAELA ALMEIDA COSTA GARCIA                0801717-60.2020.8.10.0001          CANCELLATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
RAFAELA ANDRADE COSTA                       1006395-72.2020.8.26.0007          CIVIL LITIGATION - SERVICE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No

RAFAELA ANGELINA REZENDE                    7010422-25.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              No               No
RAFAELA ANTUNES DE PASCOLI                  0005236-97.2019.8.16.0113          CIVIL LITIGATION - REFUNDS      CIVIL COURT OF MARIALVA                                          Yes              No               No



                                                                                                       923 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1044 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
RAFAELA BARBOSA PEREIRA                   0822043-61.2014.8.23.0010            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BOA VISTA                                     Yes              No               No

RAFAELA BERNARDES ESCOUTO                    9001089-83.2019.8.21.1001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
RAFAELA BERNARDO LADAGA NOGUEIRA             35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RAFAELA BRISTOT PACHECO DE FARIAS            0020397-39.2017.5.04.0005           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              No               No
RAFAELA BRISTOT PACHECO DE FARIAS            0020509-30.2017.5.04.0030           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No

RAFAELA CABRAL ANTUNES                       7053422-12.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No

RAFAELA CAMPOS ALVES                         5166980-73.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No
RAFAELA CARVALHO DE ARAUJO                   35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SÃO PAULO                                       Yes              No               No

RAFAELA CASTRO DIAS                          0019860-81.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAELA CORREA                               0203858-69.2020.8.04.0001           CANCELLATION                    CIVIL COURT OF MANAUS                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAELA CORREA                               0203858-69.2020.8.04.0001           CANCELLATION                    CIVIL COURT OF MANAUS                                          Yes              Yes              No

RAFAELA CRISTIANO DORNELLAS                  5005884-11.2018.8.13.0145           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JUIZ DE FORA                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RAFAELA CRISTINA BERGH PEREIRA               0818266-44.2019.8.14.0301           RESERVATION                       CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RAFAELA DE ANDRADE SAMPAIO MAGRUGA           0806009-72.2019.8.20.5004           RESERVATION                       CIVIL COURT OF NATAL                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RAFAELA DO CARMO BORGES RIBEIRO COSTA 0005685-29.2020.8.03.0001                  RESERVATION                       CIVIL COURT OF MACAPÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAELA DO NASCIMENTO                        7019702-20.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAELA ERVILHA LINHARES                     1002040-89.2020.8.26.0016           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAELA FIORIN DE CARVALHO                   1002764-38.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - ON-BOARD
RAFAELA FLAUSINO DE FARIA                    0318897-34.2019.8.19.0001           SERVICE                           CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAELA GABARDO KOLLROSS DE ANDREA           0006005-92.2019.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No

RAFAELA GIULIANA FAVERO                      0701946-48.2020.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                        Yes              No               No

RAFAELA GIULIANA FAVERO                      0701944-78.2020.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                        Yes              No               No

RAFAELA GIULIANA FAVERO                      0701946-48.2020.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAELA GOMES DE OLIVEIRA                    0010507-21.2018.8.16.0017           CANCELLATION                      CIVIL COURT OF MARINGÁ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAELA GOMES MARCELOS MATOZINHOS            1027317-86.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAELA GUILGER BUCCI                        1003094-08.2020.8.26.0011           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFAELA JANUARIO MARQUES                     0000944-67.2019.8.16.0146           CANCELLATION                      CIVIL COURT OF RIO NEGRO                                     Yes              No               No




                                                                                                        924 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                 Pg 1045 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

RAFAELA LEITE DE ARAUJO                     7009340-56.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO VELHO                                    Yes              No               No
RAFAELA LOPES OLIVEIRA                      35.001.003.XX-XXXXXXX              CIVIL LITIGATION - SERVICE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
RAFAELA LOPES OLIVEIRA                      35.001.003.XX-XXXXXXX              CIVIL LITIGATION - SERVICE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
RAFAELA LUCHESE TOIGO                       5014138-31.2019.8.21.0010          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RAFAELA LUIZA VOLETE                        1015837-77.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RAFAELA MADALOZZO GRATIERI                  0009421-05.2020.8.16.0030          CANCELLATION                       CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RAFAELA MADALOZZO GRATIERI                  0009421-05.2020.8.16.0030          CANCELLATION                       CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RAFAELA MARA BARROS SOLEK                   0001005-32.2020.8.16.0100          CHANGE                             CIVIL COURT OF JAGUARIAÍVA                                    Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RAFAELA MARA BARROS SOLEK                   0001005-32.2020.8.16.0100          CHANGE                             CIVIL COURT OF JAGUARIAÍVA                                    Yes              Yes              No
RAFAELA MARIA BARBOSA SILVA                 0011116-86.2019.5.03.0144          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
RAFAELA MARTINS DOS SANTOS FARIAS DE
JESUS                                       5025666-08.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              Yes              No
RAFAELA MARTINS DOS SANTOS FARIAS DE
JESUS                                       5025666-08.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              Yes              No
RAFAELA MIRO DE CAMPOS                      0000990-05.2020.8.16.0184          CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CURITIBA                                           Yes              No               No

RAFAELA NATALIA DIAS GOMES                  1003318-17.2019.8.26.0322          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LINS                                              Yes              No               No
RAFAELA RIBEIRO PRADO MOTTA                 0011126-04.2017.5.03.0144          INDIVIDUAL LABOR CLAIM          JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                            Yes              Yes              No

RAFAELA ROCHA DOS SANTOS                    0000632-67.2020.8.05.0080          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RAFAELA RODRIGUES SANTOS FEITOSA            0025180-76.2019.8.18.0001          CANCELLATION                       CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
RAFAELA SCHAAN DE ALMEIDA LEITE             0006624-85.2020.8.16.0182          RESERVATION                        CIVIL COURT OF CURITIBA                                       Yes              No               No
RAFAELA SCHMITT BONATO                      0302684-02.2018.8.24.0048          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BALNEÁRIO PIÇARRAS                             Yes              No               No
RAFAELA SELLA ANDRE                         0004654-69.2020.8.16.0014          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF LONDRINA                                       Yes              No               No
RAFAELA SILVA DE OLIVEIRA                   0011622-80.2015.5.01.0072          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

RAFAELA WULLNER LIPIARSKI                   9000083-07.2020.8.21.1001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                      Yes              Yes              No

RAFAELA WULLNER LIPIARSKI                   9000083-07.2020.8.21.1001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                      Yes              Yes              No

RAFAELA YAMAKAWA DE CASTRO                  0011204-48.2019.8.08.0011          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CACHOEIRO DE ITAPEMIRIM                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RAFAELLA ACCIOLY GERMOGLIO COLLACO          0870170-20.2019.8.15.2001          CANCELLATION                       CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RAFAELLA BUENO DOS SANTOS                   1058086-77.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RAFAELLA FERREIRA TORRES GALISA             0801556-26.2020.8.15.2001          CANCELLATION                       CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No

RAFAELLA FERREIRA TORRES GALISA             0801557-11.2020.8.15.2001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RAFAELLA FERREIRA TORRES GALISA             0801556-26.2020.8.15.2001          CANCELLATION                    CIVIL COURT OF JOÃO PESSOA                                       Yes              Yes              No




                                                                                                       925 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1046 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TICKET /
RAFAELLA HERTEL MALUCELLI                 1018574-84.2019.8.26.0003            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No

RAFAELLA JORDACH SCHVEITZER                  1022528-10.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

RAFAELLA SOARES COSTA                        7006256-47.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RAFAGA FERREIRA ALECRIM                      0604661-76.2019.8.04.0015           RESERVATION                     CIVIL COURT OF MANAUS                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFELA ZANIN VOLPE                           0004154-69.2020.8.27.2706           CANCELLATION                    CIVIL COURT OF ARAGUAÍNA                                       Yes              No               No

RAFFAELLA CALFAT                             1000389-22.2020.8.26.0016           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RAFFAELY APARECIDA PEREIRA                   1011433-03.2020.8.11.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CUIABÁ                                        Yes              No               No
RAFHAEL BEZERRA                              0000629-06.2012.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RAFHAEL GUIZZI DE OLIVEIRA                   1008424-37.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
RAHYNA VICTOR DE ALMEIDA                     0010524-12.2018.8.01.0070           CIVIL LITIGATION - SERVICE        CIVIL COURT OF RIO BRANCO                                    Yes              No               No

RAIANE CRISTINA VELOZO SILVA                 1001422-81.2020.8.26.0037           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARARAQUARA                                      Yes              No               No

RAIANE DA SILVA MACHADO                      7008501-31.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No

RAIANNE SATURNINO DE ALMEIDA                 0800154-88.2020.8.15.0131           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAJAZEIRAS                                    Yes              No               No
RAIDALVA BASTOS ALVES MELO                   0189810-15.2019.8.05.0001           CIVIL LITIGATION - CARGO          CIVIL COURT OF SALVADOR                                      Yes              No               No
RAIKA FARIA SALES                            0088897-16.2018.8.13.0105           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOVERNADOR VALADARES                          Yes              No               No
RAILANE PIRES DE ALMEIDA TROVAO              0814334-66.2019.8.10.0040           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF IMPERATRIZ                                    Yes              No               No
RAIMAR DAS NEVES RASTELLY                    0040783-21.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                      Yes              No               No

RAIMINGTON CESAR FONSECA LOPES               1067856-94.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
RAIMUINDO FERREIRA SALES                     0126150-25.2016.8.06.0001           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF FORTALEZA                                       Yes              No               No

RAIMUNDA ALEXANDRINA DA SILVA                0634799-26.2019.8.04.0015           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                          Yes              No               No
RAIMUNDA ALVES DE OLIVEIRA                   7002029-14.2020.8.22.0001           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF PORTO VELHO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAIMUNDA ALVES SOBRINHO                      7029388-70.2019.8.22.0001           CANCELLATION                    CIVIL COURT OF PORTO VELHO                                     Yes              No               No

RAIMUNDA CELESTINA MENDES DA SILVA           0800604-45.2020.8.18.0164           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                        Yes              No               No

RAIMUNDA CLEOMAR PEREIRA IZEL                7057956-96.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAIMUNDA DARC LOPES LIMA                     0711556-40.2020.8.07.0016           OVERBOOKING                       CIVIL COURT OF BRASÍLIA                                      Yes              No               No
RAIMUNDA DE ARAUJO DA ROCHA                  9000048-64.2020.8.21.0090           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CASCA                                         Yes              Yes              No
RAIMUNDA DE ARAUJO DA ROCHA                  9000048-64.2020.8.21.0090           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CASCA                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RAIMUNDA FERREIRA DOS ANJOS                  7051868-42.2019.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RAIMUNDA IVA ALVES LOPES                     0171157-35.2019.8.06.0001           RESERVATION                       CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAIMUNDA JAQUELINE DAS CHAGAS SILVA          7002681-31.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No
RAIMUNDA NONATA DOS SANTOS VIANA             35.001.003.XX-XXXXXXX               CIVIL LITIGATION - SERVICE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No



                                                                                                        926 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 1047 of 1306
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                              SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                          Status of Case   Status of Case   Status of Case
                                                                                                                                                                            (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
RAIMUNDA NONATA DOS SANTOS VIANA         35.001.003.XX-XXXXXXX                CIVIL LITIGATION - SERVICE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RAIMUNDA NONATA REIS LOBAO               0801455-51.2019.8.10.0032            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF COELHO NETO                                   Yes              No               No
                                                                              CIVIL LITIGATION - IMPROPER
RAIMUNDA NONATA SANTANA JORGE            0803746-79.2019.8.10.0046            COLLECTION                          CIVIL COURT OF IMPERATRIZ                                    Yes              No               No

RAIMUNDA PEREIRA DA SILVA                    7004526-98.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              Yes              No

RAIMUNDA PEREIRA DA SILVA                    7004526-98.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                CIVIL LITIGATION - IMPROPER
RAIMUNDA PEREIRA DE SANTANA                  0002784-86.2020.8.05.0113          COLLECTION                        CIVIL COURT OF ITABUNA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAIMUNDA PEREIRA DE SOUSA                    35.001.003.XX-XXXXXXX              CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RAIMUNDA PEREIRA DE SOUSA                    35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAIMUNDA PEREIRA DE SOUSA                    35.001.003.XX-XXXXXXX              CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RAIMUNDA PEREIRA DE SOUSA                    35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
RAIMUNDA ROSA DE MOURA SILVA                 0800115-02.2020.8.18.0069          COLLECTION                        CIVIL COURT OF REGENERAÇÃO                                   Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
RAIMUNDA TACIANE SILVA DE OLIVEIRA           1009867-36.2019.8.26.0001          LITIGATION - CIVIL                CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAIMUNDO ABRANTES VIEIRA                     1003857-96.2020.8.26.0564          CANCELLATION                      CIVIL COURT OF SÃO BERNARDO DO CAMPO                         Yes              No               No
RAIMUNDO BARBOSA DE LEMOS                    35.040.002.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS        CIVIL COURT OF AMERICANA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAIMUNDO BIONE DA SILVA JUNIOR               0015094-77.2020.8.17.8201          OVERBOOKING                       CIVIL COURT OF RECIFE                                        Yes              No               No
RAIMUNDO CARDOSO DOS SANTOS                  0801610-49.2020.8.14.0051          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SANTARÉM                                      Yes              No               No
RAIMUNDO DA COSTA MACEDO JUNIOR              0001549-50.2017.5.17.0002          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
RAIMUNDO DE CARVALHO COUTO                   1001352-73.2015.5.02.0323          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
RAIMUNDO DE CARVALHO COUTO                   1001353-58.2015.5.02.0323          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - BOARDING
RAIMUNDO DE SOUZA COUTINHO-                  0801300-20.2020.8.23.0010          IMPEDIMENT                        CIVIL COURT OF BOA VISTA                                     Yes              No               No
RAIMUNDO DRUMOND SILVA                       1249/2017                          CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF ITABIRA                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
RAIMUNDO ERRE RODRIGUES NETO                 0800589-63.2020.8.10.0014          RESERVATION                       CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
RAIMUNDO EUDES DE ARAUJO                     1001947-69.2019.5.02.0311          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
RAIMUNDO FERREIRA DA SILVA JUNIOR            1001857-85.2015.5.02.0316          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - GENERAL
RAIMUNDO FREIRE FILHO                        3001131-57.2018.8.06.0010          LITIGATION - CIVIL                CIVIL COURT OF FORTALEZA                                     Yes              No               No
RAIMUNDO GONCALVES SANTOS                    1001633-76.2017.5.02.0317          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
RAIMUNDO GONCALVES SANTOS                    1001294-49.2019.5.02.0317          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
RAIMUNDO IOMAR VALENTE MAIA                  0001597-56.2017.5.11.0008          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
RAIMUNDO JOSE DOS REIS FILHO                 0183904-61.2016.8.13.0701          CANCELLATION                      CIVIL COURT OF UBERABA                                       Yes              No               No
RAIMUNDO LOPES BELISARIO                     0101178-49.2019.5.01.0009          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
RAIMUNDO MARCELO COSTA                       0066100-33.2009.5.08.0014          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE BELÉM                                   Yes              Yes              No

RAIMUNDO MENEZES DE SOUZA FILHO              0034792-64.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              Yes              No

RAIMUNDO MENEZES DE SOUZA FILHO              0034792-64.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              Yes              No
RAIMUNDO MORAES SAMPAIO                      35.001.006.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SÃO PAULO                                       Yes              No               No



                                                                                                        927 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 1048 of 1306
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                              SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                          Status of Case   Status of Case   Status of Case
                                                                                                                                                                            (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
RAIMUNDO MORAES SAMPAIO                  35.001.006.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RAIMUNDO MOREIRA BRAGA NETO              0008090-49.2020.8.19.0209            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
RAIMUNDO MOREIRA BRAGA NETO              0008090-49.2020.8.19.0209            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                              CIVIL LITIGATION - FLIGHT
RAIMUNDO MOTA DE SOUSA                   0847166-75.2019.8.10.0001            CHANGE                              CIVIL COURT OF SÃO LUÍS                                      Yes              No               No

RAIMUNDO MULLER DA SILVA                     0801620-70.2019.8.10.0009          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
RAIMUNDO NETO ALVES LOPES                    0828853-13.2018.8.23.0010          IMPEDIMENT                        CIVIL COURT OF BOA VISTA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAIMUNDO NONATO ALVES DA SILVA               1007472-66.2019.8.26.0229          CANCELLATION                      CIVIL COURT OF HORTOLÂNDIA                                   Yes              No               No
RAIMUNDO NONATO CARVALHO CRISTO              0000388-59.2016.5.11.0017          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANAUS - AM                             Yes              Yes              No

RAIMUNDO NONATO DA CONCEICAO GOMES 0001256-24.2017.5.10.0019                    INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

RAIMUNDO NONATO DA CONCEICAO GOMES 0001257-09.2017.5.10.0019                    INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
RAIMUNDO NONATO DA COSTA           0000691-26.2018.5.10.0019                    INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                                                  TRIBUNAL REGIONAL DO TRABALHO DA 18ª REGIÃO -
RAIMUNDO NONATO DE OLIVEIRA                  0010829-25.2016.5.18.0011          INDIVIDUAL LABOR CLAIM            GOIÂNIA                                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
RAIMUNDO NONATO LEITE FILHO                  0850139-71.2017.8.10.0001          CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
RAIMUNDO NONATO MACHADO SILVA                0000637-51.2017.5.10.0001          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
RAIMUNDO NONATO PACHECO SOARES               7012951-17.2020.8.22.0001          CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No
RAIMUNDO NONATO PEREIRA LINO                 0610678-91.2019.8.04.0092          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAIMUNDO NONATO RABELO                       0020376-08.2019.8.06.0128          CANCELLATION                      CIVIL COURT OF MORADA NOVA                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAIMUNDO NONATO RABELO                       0020376-08.2019.8.06.0128          CANCELLATION                      CIVIL COURT OF MORADA NOVA                                   Yes              No               No
RAIMUNDO NONATO TAVORA COSTA                 0856346-05.2014.8.06.0001          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                     Yes              No               No

RAIMUNDO PAIVA SODRE JUNIOR                  0806387-74.2018.8.14.0301          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELÉM                                           Yes              No               No

RAIMUNDO REIS DE AZEVEDO                     7010438-76.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No

RAIMUNDO SOCORRO LOPES LAMARAO               7050224-64.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAIMUNDO ULICIO DOS SANTOS GUIMARAES 0800003-78.2020.8.10.0126                  CANCELLATION                      CIVIL COURT OF SÃO JOÃO DOS PATOS                            Yes              No               No
RAINARA VERDE SERRA ALMEIDA          0801243-49.2017.8.10.0016                  CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAINE DANYELE VIEIRA DE SOUZA                0004906-25.2020.8.17.8201          CHANGE                            CIVIL COURT OF RECIFE                                        Yes              No               No
RAINNY PRADO BEZERRA                         1004083-58.2020.8.11.0002          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VÁRZEA GRANDE                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAINOLDO DE OLIVEIRA                         0800805-41.2019.8.18.0077          CANCELLATION                      CIVIL COURT OF URUÇUÍ                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAISA ANDRADE DE ALEXANDRIA                  0800519-20.2020.8.20.5106          CANCELLATION                      CIVIL COURT OF MOSSORÓ                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
RAISA ANDRADE DE ALEXANDRIA                  0800519-20.2020.8.20.5106          CANCELLATION                      CIVIL COURT OF MOSSORÓ                                       Yes              Yes              No

RAISA BASAGLIA SFORNI                        5025408-92.2020.8.24.0023          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                   Yes              No               No



                                                                                                        928 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11               Main Document
                                                                                                  Pg 1049 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

RAISA FELIPE DO NASCIMENTO FERREIRA          0837826-20.2019.8.23.0010          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BOA VISTA                                         Yes              No               No
RAISA PESEGODINSKI DOS SANTOS                9000468-81.2020.8.21.0086          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF CACHOEIRINHA                                      Yes              No               No

RAISA PRISCILLA MEDEIROS DA ROCHA            0221812-38.2019.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
RAISSA AZEVEDO FERES                         5027142-81.2020.8.13.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
RAISSA D AVILA LAIGNIER                      0004286-48.2020.8.16.0018          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MARINGÁ                                        Yes              No               No
RAISSA DA COSTA FARAH                        0635739-88.2019.8.04.0015          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MANAUS                                         Yes              Yes              No
RAISSA DA COSTA FARAH                        0635739-88.2019.8.04.0015          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MANAUS                                         Yes              Yes              No

RAISSA DAIANE DOS SANTOS CARVALHO            1002243-93.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAISSA DE SOUSA SILVA                        5072482-12.2019.8.09.0051          CANCELLATION                       CIVIL COURT OF GOIÂNIA                                        Yes              No               No
RAISSA DE SOUZA FARAGE                       0800244-49.2020.8.23.0010          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BOA VISTA                                      Yes              Yes              No
RAISSA DE SOUZA FARAGE                       0800244-49.2020.8.23.0010          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BOA VISTA                                      Yes              Yes              No
RAISSA DOS SANTOS CALADO SAMPAIO DE
ALENCAR                                      1006615-08.2020.8.11.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAISSA FONSECA                               1000486-61.2020.8.26.0003          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAISSA FURTADO PAPALEO                       0017318-37.2020.8.03.0001          CANCELLATION                       CIVIL COURT OF MACAPÁ                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAISSA LEITE CATOSSI                         0850132-79.2017.8.10.0001          OVERBOOKING                        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
RAISSA MALENA BARBACHAN VERAS                0717496-08.2019.8.07.0020          COLLECTION                         CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAISSA MONT ALVERNE BARRETO                  3000080-61.2020.8.06.0003          CANCELLATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
RAISSA VELHO DE AGUIAR                       9036563-11.2019.8.21.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
RAISSA XENIA QUINTANILHA RODRIGUES DA
SILVA                                        0100365-67.2016.5.01.0028          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
RAIZE STEFANY SILVA CAETANO                  0016629-17.2018.5.16.0012          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
RAJILLI COSTA LIMA                           0025510-64.2018.8.16.0001          RESERVATION                        CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RALINNE KELLY DAVILA GALVAO NOBREGA          0846682-36.2019.8.15.2001          CHANGE                             CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
RALPH DA SILVA GUERRERO                      1000592-63.2015.5.02.0311          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
RALPH DOS SANTOS MANSUR                      0010353-66.2020.8.19.0011          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CABO FRIO                                      Yes              Yes              No
RALPH DOS SANTOS MANSUR                      0010353-66.2020.8.19.0011          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CABO FRIO                                      Yes              Yes              No
RALPH TORQUATO DA SILVA                      0000961-62.2012.5.07.0013          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA FORTALEZA/CE                                No               Yes              Yes

RAMIRO ASSUNCAO SCARPELLINI PEDROSO          5062558-40.2020.8.09.0051          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                           Yes              No               No
RAMIRO FELIX DA SILVA                        0052600-05.2008.5.02.0012          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                        Yes              Yes              No

RAMIRO LUCIO MULINARI                        1025864-27.2017.8.26.0196          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FRANCA                                            Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAMIRO MITSUO YABUMOTO                       1017612-50.2020.8.11.0001          CANCELLATION                    CIVIL COURT OF CUIABÁ                                            Yes              No               No

RAMOM RIBEIRO DA SILVA                       5017063-43.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
RAMON BARRETO MENDES                         0001169-74.2020.8.05.0141          RESERVATION                     CIVIL COURT OF JEQUIÉ                                            Yes              Yes              No



                                                                                                        929 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1050 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TICKET /
RAMON BARRETO MENDES                      0001169-74.2020.8.05.0141            RESERVATION                         CIVIL COURT OF JEQUIÉ                                        Yes              Yes              No
RAMON BARUFFI SOUZA                       0301557-87.2019.8.24.0082            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF FLORIANÓPOLIS                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RAMON CABRATOSA TERMES                    1016806-92.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RAMON CONSENTIRNO CASCARDO                0031646-17.2019.8.19.0209            OVERBOOKING                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
RAMON DE OLIVEIRA SOUSA                   0000623-19.2019.5.05.0007            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
RAMON FERNANDES LOUREIRO                  0019373-24.2019.8.19.0203            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF RIO DE JANEIRO                                     Yes              No               No
RAMON JARDIM FISCHER                      0021639-33.2017.5.04.0005            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - GENERAL
RAMON JUNIO PEREIRA DOS SANTOS            0012736-37.2020.8.05.0001            LITIGATION - CIVIL                  CIVIL COURT OF SALVADOR                                      Yes              No               No

RAMON MAGALHAES SILVA                        0635537-14.2019.8.04.0015           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                          Yes              Yes              No
RAMON MAGALHAES SILVA                        0644024-78.2020.8.04.0001           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF MANAUS                                          Yes              No               No

RAMON MAGALHAES SILVA                        0635537-14.2019.8.04.0015           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                          Yes              Yes              No
RAMON NEVES SOARES                           0000383-59.2019.5.10.0017           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              No               No
RAMON PINTO SILVA DE ASSIS                   0000202-32.2019.8.02.0146           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF PALMEIRA DOS ÍNDIOS                              Yes              No               No

RAMON RODRIGUES DE MELO                      7000291-82.2020.8.22.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JARU                                            Yes              Yes              No

RAMON RODRIGUES DE MELO                      7000291-82.2020.8.22.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JARU                                            Yes              Yes              No

RAMON SOUZA PUGLIESE                         0061530-89.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              No               No
RAMON TAKESHI KUMAGAI MENDES                 1020140-37.2020.8.26.0002           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SÃO PAULO                                        Yes              No               No
RANDERSON LASMAR BARBOSA FERREIRA            0700393-90.2020.8.07.0007           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF BRASÍLIA                                        Yes              No               No

RANEISE CAROLINE RODRIGUES DE SOUZA          7017193-19.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No

RANGEL RICARDO ALVES MEIRELES                0615549-15.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RANIELE NEGREIROS CARNEIRO                   0009755-68.2019.8.19.0037           RESERVATION                       CIVIL COURT OF NOVA FRIBURGO                                 Yes              No               No
RANIERE DA SILVA GALVAO                      1001158-61.2019.5.02.0702           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
RANIERE DE ARAUJO MARQUES                    0800532-61.2019.8.15.0751           IMPEDIMENT                        CIVIL COURT OF BAYEUX                                        Yes              No               No
RANIERI BIANCHE DE OLIVEIRA CUNHA            0000763-73.2017.5.17.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE VITÓRIA                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RANIERI PEREIRA CORREIA JUNIOR               5563173-07.2019.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
RANSON JENNINGS ELLINGTON FILHO              0011716-17.2019.8.08.0048           IMPEDIMENT                        CIVIL COURT OF SERRA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
RANUNCIA MENEZES MINORA DE SOUZA             0817866-03.2019.8.20.5106           COLLECTION                        CIVIL COURT OF MOSSORÓ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
RANYERI LUIS DE CARVALHO XAVIER              0845533-85.2019.8.20.5001           COLLECTION                        CIVIL COURT OF NATAL                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAONI DE CASTRO GALVAO                       0709771-43.2020.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAONI DE CASTRO GALVAO                       0709771-43.2020.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                      Yes              No               No




                                                                                                        930 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1051 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
RAPHAEL ABIB AZEVEDO                      0023399-55.2020.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
RAPHAEL AMARAL MELLO PIMENTEL             0061764-71.2020.8.05.0001            LITIGATION - CIVIL                  CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
RAPHAEL AMARAL MELLO PIMENTEL             0567974-52.2018.8.05.0001            LITIGATION - CIVIL                  CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
RAPHAEL AMARAL MELLO PIMENTEL             1010336-52.2019.8.26.0011            RESERVATION                         CIVIL COURT OF OSASCO                                        Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
RAPHAEL AREVALO                           1003262-58.2020.8.26.0189            RESERVATION                         CIVIL COURT OF FERNANDÓPOLIS                                 Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
RAPHAEL AREVALO                           1002301-20.2020.8.26.0189            RESERVATION                         CIVIL COURT OF FERNANDÓPOLIS                                 Yes              No               No

RAPHAEL AUGUSTO SILVA BARONE                 0627944-39.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                          Yes              Yes              No

RAPHAEL AUGUSTO SILVA BARONE                 0632915-59.2019.8.04.0015           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                          Yes              No               No

RAPHAEL AUGUSTO SILVA BARONE                 0627944-39.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RAPHAEL BORGES GOMES                         0001332-45.2020.8.19.0212           CHANGE                            CIVIL COURT OF NITERÓI                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RAPHAEL BORGES GOMES                         0001332-45.2020.8.19.0212           CHANGE                            CIVIL COURT OF NITERÓI                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RAPHAEL BUENO MAJER OROSCO                   0707165-62.2019.8.02.0001           CHANGE                            CIVIL COURT OF MACEIÓ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAPHAEL CABRAL FACCO                         0850515-48.2019.8.14.0301           CHANGE                            CIVIL COURT OF BELÉM                                         Yes              No               No
RAPHAEL CARVALHO DO NASCIMENTO               0005110-44.2020.8.19.0205           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
RAPHAEL CASSARO MACHADO                      0016690-73.2019.8.08.0347           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA                                       Yes              No               No
RAPHAEL CRAVEIRO ALBERNAZ                    0008680-44.2020.8.19.0203           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RAPHAEL DA SILVA GOMES                       1029347-79.2019.8.26.0007           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RAPHAEL DA SILVA GOMES                       1029347-79.2019.8.26.0007           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
RAPHAEL DE ALMEIDA LEITAO                    9005660-69.2019.8.21.0008           LITIGATION - CIVIL                CIVIL COURT OF CANOAS                                        Yes              No               No
RAPHAEL DE ARAUJO PAULA                      0000326-74.2019.5.10.0006           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
RAPHAEL DE ARAUJO PAULA                      0000325-89.2019.5.10.0006           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
RAPHAEL DE ARAUJO PAULA                      0000327-59.2019.5.10.0006           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
RAPHAEL DOS SANTOS SALGADO                   1001184-77.2016.5.02.0051           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
RAPHAEL DUARTE DE MACEDO                     0030491-20.2019.8.19.0066           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VOLTA REDONDA                                 Yes              No               No
RAPHAEL ERNY DE OLIVEIRA DREHER              0020591-41.2015.5.04.0027           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
RAPHAEL ERNY DE OLIVEIRA DREHER              0020437-86.2016.5.04.0027           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

RAPHAEL FERNANDO BRAGA GONCALVES             3001754-08.2019.8.06.0004           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAPHAEL FIGUIREDO DIAS                       5033297-03.2020.8.13.0024           CANCELLATION                    CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAPHAEL FILIPE VIDAL DE LIMA                 5210821-21.2019.8.13.0024           CHANGE                          CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No
RAPHAEL FRANCO CASTELO BRANCO
CARVALHO                                     3000342-15.2019.8.06.0013           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                       Yes              No               No



                                                                                                        931 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1052 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
RAPHAEL FREITAS DA ROCHA                  0100743-33.2016.5.01.0057            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RAPHAEL GOMES MORAIS                      5215032-93.2020.8.09.0051            CHANGE                              CIVIL COURT OF GOIÂNIA                                       Yes              No               No

RAPHAEL GRAGNANO COSTANTINI                  1013044-29.2019.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                           Yes              No               No
RAPHAEL GUILHERME DOS SANTOS                 1002252-13.2016.5.02.0714           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAPHAEL GUSTAVO FERREIRA                     0053337-95.2020.8.19.0001           OVERBOOKING                     CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No

RAPHAEL HENRIQUE GUIMARAES DE ARAUJO 0000146-63.2013.5.01.0024                   INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
RAPHAEL IGOR DA SILVA VARELLA        1000238-95.2016.5.02.0313                   INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
RAPHAEL IGOR DA SILVA VARELLA        1000568-08.2015.5.02.0320                   INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RAPHAEL KAYHAN GALLO DE OLIVEIRA             0008582-73.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RAPHAEL KAYHAN GALLO DE OLIVEIRA             0008582-73.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
RAPHAEL LEANDRO FERNANDES MOREIRA            5033124-76.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
RAPHAEL LEITE MACHADO                        1002340-67.2015.5.02.0720           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
RAPHAEL LIRA DE OLIVEIRA                     0001919-22.2016.5.11.0005           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANAUS - AM                             Yes              Yes              No
RAPHAEL LUIZ GUIMARAES MATOS
SOBRINHO                                     0128644-79.2019.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              No               No

RAPHAEL MACEDO E SILVA                       0000482-59.2020.8.16.0184           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                        Yes              No               No
RAPHAEL MACHADO EIRAS                        1001304-28.2016.5.02.0017           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                       Yes              No               No

RAPHAEL MAGNUN TEIXEIRA SEIXAS               1024034-18.2020.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

RAPHAEL MAGNUN TEIXEIRA SEIXAS               1024034-18.2020.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

RAPHAEL MATOS MENDES ALVES                   1017920-86.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                        Yes              No               No
RAPHAEL MENDES PERES                         1010962-39.2019.8.26.0248           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF INDAIATUBA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RAPHAEL MIGUEL MOURA DA SILVA                0038871-28.2019.8.17.8201           RESERVATION                       CIVIL COURT OF RECIFE                                        Yes              No               No
RAPHAEL MIGUEL MOURA DA SILVA                0039052-29.2019.8.17.8201           CIVIL LITIGATION - SERVICE        CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RAPHAEL MIRAS                                23.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF FORTALEZA                                     Yes              No               No
RAPHAEL MODESTO CARVALHO ROJAS               50.024.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PONTA PORÃ                                    Yes              No               No

RAPHAEL ORTIZ MICHELL                        0801954-04.2020.8.12.0110           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO GRANDE                                    Yes              Yes              No

RAPHAEL ORTIZ MICHELL                        0801954-04.2020.8.12.0110           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPO GRANDE                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RAPHAEL PEREIRA CORREA                       0001571-64.2020.8.19.0207           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAPHAEL RABELO DE SOUZA                      0045915-59.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
RAPHAEL ROCHA LEITE                          5000300-15.2020.8.13.0105           LITIGATION - CIVIL                CIVIL COURT OF GOVERNADOR VALADARES                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAPHAEL RODRIGUES PEREIRA                    0807122-87.2020.8.23.0010           CHANGE                            CIVIL COURT OF BOA VISTA                                     Yes              No               No




                                                                                                        932 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1053 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
RAPHAEL SANCHES                           0002405-63.2020.8.26.0016            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RAPHAEL SANTOS MELO                       0800168-86.2020.8.18.0164            CHANGE                              CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RAPHAEL SANTOS RODRIGUES                  5198229-42.2019.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
RAPHAEL SANTOS VIEIRA DA CUNHA            0710688-84.2019.8.07.0020            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                               CIVIL LITIGATION - TAM
RAPHAEL SILVA KNOPP DE FARIA              5026536-15.2019.8.13.0145            FIDELIDADE PROGRAM                  CIVIL COURT OF JUIZ DE FORA                                  Yes              No               No
RAPHAEL SOUZA TRANCOSO                    1001320-29.2019.5.02.0323            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
RAPHAEL STEVE RODRIGUES MARQUES           9002380-77.2020.8.21.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO ALEGRE                                  Yes              Yes              No
RAPHAEL STEVE RODRIGUES MARQUES           9002380-77.2020.8.21.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO ALEGRE                                  Yes              Yes              No
RAPHAEL TADEU DE ALMEIDA                  1001534-52.2016.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

RAPHAEL TORRES FIGUEIREDO DE LUCENA          1000476-75.2020.8.26.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

RAPHAEL VIANA BARRETO                        0236441-61.2018.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
RAPHAEL WINCKLER RODRIGUES                   0800839-27.2020.8.12.0019           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF PONTA PORÃ                                    Yes              No               No
RAPHAELA ELBLINK ARAUJO                      0264906-80.2018.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAPHAELA ITIMURA DE CAMARGO                  0001610-42.2020.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAPHAELA ITIMURA DE CAMARGO                  0001610-42.2020.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                      Yes              No               No
RAPHAELA SANTOS COSTA                        0101085-78.2017.5.01.0002           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

RAPHAELA SOARES GODINHO                      0700609-45.2020.8.07.0009           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAPHAELY DA SILVA ALBINO                     0629374-18.2019.8.04.0015           CHANGE                            CIVIL COURT OF MANAUS                                        Yes              No               No
RAPIDAO PRESTIGIO                            1005852-94.2014.8.26.0002           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RAQUEILDES GOMES DE MELO                     0000683-72.2015.5.10.0013           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No

RAQUEL AGUIAR DUTRA LACERDA                  1025262-65.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
RAQUEL ALVES DOS SANTOS                      1001444-50.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO PAULO                                       Yes              No               No

RAQUEL APARECIDA DE LIMA PALMA               7000686-41.2020.8.22.0014           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VILHENA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAQUEL ARRIECHE FERNANDES                    0133204-54.2018.8.21.0001           CHANGE                            CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
RAQUEL BARRACA                               35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RAQUEL BARRACA                               35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RAQUEL BASTOS NEVES TEIXEIRA VALE            1001259-26.2016.5.02.0081           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAQUEL BIANCULLI BAIADORI                    35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RAQUEL BIANCULLI BAIADORI                    35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAQUEL BITENCOURT CAVALIERE                  0218063-23.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RAQUEL BRAGA VIEIRA                          0000457-97.2020.8.17.2001           RESERVATION                       CIVIL COURT OF RECIFE                                        Yes              No               No
RAQUEL CABRAL VIANA DA CUNHA                 0034544-06.2019.8.19.0014           CIVIL LITIGATION - SERVICE        CIVIL COURT OF CAMPOS DOS GOYTACAZES                         Yes              No               No




                                                                                                        933 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1054 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
RAQUEL CAMARA ESCRIBONI                   1056886-59.2019.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RAQUEL CAMARA ESCRIBONI                   1007392-94.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RAQUEL CAMARA ESCRIBONI                   1056886-59.2019.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
RAQUEL CAMPOS STRINGARI                   0808799-88.2020.8.12.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
RAQUEL CARREGARI DE VITTO                 1000587-97.2016.5.02.0087            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
RAQUEL CECILIA MARQUES DE PAULA
GUERRA                                    5023454-14.2020.8.13.0024            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No
                                                                               CIVIL LITIGATION - IMPROPER
RAQUEL CORREA LACERDA DUTRA               5212242-46.2019.8.13.0024            COLLECTION                          CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                               CIVIL LITIGATION - IMPROPER
RAQUEL CORREA LACERDA DUTRA               5212242-46.2019.8.13.0024            COLLECTION                          CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RAQUEL CRISTINA TROVO HIDALGO             1048135-20.2018.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RAQUEL CRISTINA TROVO HIDALGO             1009763-31.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
RAQUEL DA SILVA TOLEDO                    5000083-81.2019.8.08.0028            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF IÚNA                                          Yes              No               No
RAQUEL DE AGUIAR XAVIER                   5021693-75.2019.8.13.0672            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SETE LAGOAS                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RAQUEL DE MELO BATISTA HENRIQUES          0204212-14.2019.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RAQUEL DE OLIVEIRA MORAES                 1004301-93.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No

RAQUEL DE OLIVEIRA PARENTES                  0005598-81.2020.8.19.0210           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAQUEL DE OLIVEIRA PEREIRA                   1015843-36.2019.8.26.0482           CANCELLATION                      CIVIL COURT OF PRESIDENTE PRUDENTE                           Yes              No               No
RAQUEL ELISA RODRIGUES DOS SANTOS            5006062-26.2019.8.13.0338           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ITAÚNA                                        Yes              No               No
RAQUEL ELY AMORIM DE ANDRADE                 0047595-13.2015.8.06.0006           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                     Yes              No               No
RAQUEL GRACIETTI                             1002440-45.2020.8.26.0003           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAQUEL GUARIENTI FONTANA                     0314456-19.2017.8.24.0008           CHANGE                            CIVIL COURT OF BLUMENAU                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAQUEL LAPA NUNES DA SILVA                   0005583-30.2020.8.19.0205           OVERBOOKING                       CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RAQUEL LAPA NUNES DA SILVA                   0005583-30.2020.8.19.0205           OVERBOOKING                       CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RAQUEL LERMEN DOS SANTOS                     9001146-25.2019.8.21.4001           CHANGE                            CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No

RAQUEL LINS BENTES                           0632449-65.2019.8.04.0015           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                          Yes              Yes              No

RAQUEL LINS BENTES                           0632449-65.2019.8.04.0015           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
RAQUEL LOPES RODRIGUES                       5172773-83.2020.8.09.0051           RESERVATION                     CIVIL COURT OF GOIÂNIA                                         Yes              No               No

RAQUEL LUIZA MACHADO DE PAULA                0332556-13.2019.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RAQUEL MAGALHAES MESQUITA                    0702053-92.2020.8.07.0016           RESERVATION                     CIVIL COURT OF BRASÍLIA                                        Yes              No               No




                                                                                                        934 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1055 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
RAQUEL MAGALHAES SOUZA AZEVEDO            0019740-24.2020.8.19.0038            OVERBOOKING                         CIVIL COURT OF NOVA IGUAÇU                                   Yes              No               No
RAQUEL MARTINELLI MATHIAS DUARTE DOS                                           CIVIL LITIGATION - FLIGHT
SANTOS                                    1000870-55.2020.8.26.0704            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RAQUEL MENEZES CARTAXO                    0836709-96.2015.8.15.2001            CANCELLATION                        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No

RAQUEL MIGUEL KONING MENDES                  0300872-43.2015.8.24.0075           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TUBARÃO                                       Yes              No               No
RAQUEL MOREIRA DAMACENO                      7000224-23.2020.8.22.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ARIQUEMES                                     Yes              No               No
RAQUEL NUVOLARI DE LIMA                      1001311-72.2016.5.02.0032           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
RAQUEL PAGNUSSATT CORAZZA                    0716584-86.2020.8.07.0016           RESERVATION                       CIVIL COURT OF BRASÍLIA                                      Yes              No               No
RAQUEL PEREIRA DE CARVALHO                   0016677-40.2018.5.16.0023           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAQUEL PEREIRA DOS SANTOS                    1001602-32.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RAQUEL PEREIRA DOS SANTOS                    1001602-32.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
RAQUEL PINHEIRO SALES                        23.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RAQUEL PORTELA DE SOUZA                      0044850-68.2019.8.17.8201           RESERVATION                       CIVIL COURT OF RECIFE                                        Yes              No               No
RAQUEL POSTEL BARBOSA                        0020583-55.2015.5.04.0030           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
RAQUEL POSTEL BARBOSA                        0021484-47.2015.5.04.0022           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
RAQUEL RIBEIRO DE CARVALHO BASTOS            0032348-13.2020.8.16.0014           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF LONDRINA                                      Yes              No               No
RAQUEL ROCHA DIAS NEVES                      1001644-21.2016.5.02.0712           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RAQUEL ROLDAN DE ANDRADE                     0001141-18.2020.8.19.0206           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

RAQUEL ROLLEMBERG TEIXEIRA                   0002991-75.2020.8.25.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARACAJU                                         Yes              No               No

RAQUEL SALOMAO MICHEL                        0027666-70.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No

RAQUEL SCHMITT                               5000043-53.2020.8.24.0082           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                   Yes              Yes              No

RAQUEL SCHMITT                               5000043-53.2020.8.24.0082           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                   Yes              Yes              No

RAQUEL SOUZA SANTOS NASCIMENTO               0074035-91.2019.8.25.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ARACAJU                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAQUEL STAQUI LAVAGNOLI                      5000556-75.2020.8.08.0014           CANCELLATION                      CIVIL COURT OF COLATINA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RAQUEL STAQUI LAVAGNOLI                      5000556-75.2020.8.08.0014           CANCELLATION                      CIVIL COURT OF COLATINA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RAQUEL SZYGALSKI BIASI                       0001926-97.2020.8.16.0194           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No
RAQUEL VACCARI VIANA                         1000788-76.2019.5.02.0704           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
RAQUEL VICENTE DE SOUZA                      0101645-97.2017.5.01.0041           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
RAUANY ALVES DA SILVA                        0808480-27.2020.8.20.5004           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF NATAL                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RAUL AMORIM LAMELA                           0042038-16.2019.8.19.0209           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

RAUL ARANTES MATOS                           1049146-50.2019.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                           Yes              No               No



                                                                                                        935 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1056 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
RAUL CARVALHO LIMA                         0000222-40.2016.8.18.0095            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FRANCISCO SANTOS                              Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAUL DA SILVA DUARTE                       1007628-22.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RAUL FERREIRA LIMA                         26.001.046.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RECIFE                                        Yes              No               No
RAUL GOMES DE SOUZA                        1000174-11.2018.5.02.0315            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - IMPROPER
RAUL IVO AURELIANO FILHO                   0026904-83.2019.8.17.8201            COLLECTION                          CIVIL COURT OF RECIFE                                        Yes              No               No
RAUL JOHNNE TEIXEIRA                       5000982-77.2020.8.13.0134            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CARATINGA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAUL KLEIN E OUTROS                        9000274-86.2019.8.21.1001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAUL MELLO TANURE                          0032408-31.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAUL NOLI                                  0001510-33.2020.8.16.0129            CANCELLATION                        CIVIL COURT OF PARANAGUÁ                                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
RAUL NOLI                                  0001510-33.2020.8.16.0129            CANCELLATION                        CIVIL COURT OF PARANAGUÁ                                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
RAUL OMAR YABEN                            9005122-19.2018.8.21.0010            CHANGE                              CIVIL COURT OF CAXIAS DO SUL                                 Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
RAUL PIRES FANCHINI                        0002765-30.2019.8.19.0209            LITIGATION - CIVIL                  CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAULITO PEDRO DA SILVA                     5001084-26.2019.8.13.0396            CANCELLATION                        CIVIL COURT OF MANTENA                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
RAULYSON ALMEIDA DO AMARAL CORDEIRO 03220149237623                              RESERVATION                         CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAURIANE ARAUJO DA SILVA                   7009209-81.2020.8.22.0001            CHANGE                              CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
RAURICIO PUCA DOS SANTOS                   0702293-69.2020.8.07.0020            RESERVATION                         CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RAVEL OLIVEIRA ANDRADE                     0050939-68.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No

RAVEN MARIANA DA SILVA VENCESLAU             1007732-34.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                         Yes              No               No
RAVENA LAYS GOMES DA SILVA                   1000308-73.2020.5.02.0701           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - ZONA SUL                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAVENNA ARAUJO COSTA REIS CARVALHO           0800536-23.2019.8.18.0167           CHANGE                            CIVIL COURT OF TERESINA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RAVENNA ARAUJO COSTA REIS CARVALHO           0800536-23.2019.8.18.0167           CHANGE                            CIVIL COURT OF TERESINA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
RAVIKSON GALVAO MEIRELES                     0800734-12.2018.8.10.0040           RESERVATION                       CIVIL COURT OF IMPERATRIZ                                     Yes              No               No
RAYANA DA SILVA OLIVEIRA                     0000838-16.2019.5.13.0025           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                             Yes              Yes              No

RAYANA DE MELO SANTUCHI                      0000628-47.2020.8.19.0207           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAYANE CRISTINA BEATO OLIVEIRA               1000784-64.2020.8.11.0005           CANCELLATION                      CIVIL COURT OF DIAMANTINO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAYANE CRISTINE OLIVEIRA LEAO                0014146-19.2019.8.27.2729           CANCELLATION                      CIVIL COURT OF PALMAS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAYANE EVELYN DE OLIVEIRA MELO               5072616-75.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

RAYANE GOBBI DE OLIVEIRA CRATZ               0014508-80.2020.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                          Yes              No               No



                                                                                                         936 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1057 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
RAYANE GRANA DE MENEZES                   0610397-83.2020.8.04.0001            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              No               No

RAYANE ISABELA RODRIGUES E SILVA             0800226-74.2020.8.18.0169           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAYANE OLIVEIRA MARQUES RAMOS                0800507-63.2020.8.12.0018           CANCELLATION                      CIVIL COURT OF PARANAÍBA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAYANI GABRIELA DO NASCIMENTO                1005223-88.2020.8.11.0015           CANCELLATION                      CIVIL COURT OF SINOP                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAYANNE GOMES AYALA                          1011125-64.2020.8.11.0001           CANCELLATION                      CIVIL COURT OF CUIABÁ                                        Yes              No               No
RAYANNE PEREIRA DE SOUSA                     5520391-82.2019.8.09.0051           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAYARA FALKENSTINS GOIS MENDES               3002826-33.2019.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAYENNE DA SILVA LYRA                        0635179-57.2020.8.04.0001           CHANGE                            CIVIL COURT OF MANAUS                                        Yes              No               No

RAYLLA RYANE RAMOS AMANCIO                   1065483-90.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

RAYLLA RYANE RAMOS AMANCIO                   1065483-90.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RAYMOND FELIX LEVY                           0193562-92.2019.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                      Yes              No               No
RAYMUNDO GOMES BARBOSA LIMA                  0224413-17.2019.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
RAYMUNDO GOMES BARBOSA LIMA                  0224413-17.2019.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RAYMUNDO SANTANNA ROCHA                      0255441-13.2019.8.19.0001           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
RAYNAR GLAYANE CABRAL DA ROCHA               0062206-67.2013.8.19.0203           IMPEDIMENT                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
RAYNARA CLAUDIA SANTOS DE SOUZA              7010373-81.2020.8.22.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAYSSA ALVES ALENCAR VIANA                   1074081-33.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAYSSA ALVES ALENCAR VIANA                   1074081-33.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAYSSA GOMES MESQUITA                        3002858-38.2019.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                     Yes              No               No

RAYSSA GUEDES PALITOT                        7008240-66.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RAYSSA GUEDES PALITOT                        7017873-04.2020.8.22.0001           CANCELLATION                    CIVIL COURT OF PORTO VELHO                                     Yes              No               No

RAYSSA LANA VELOSO                           5030128-08.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No
RAYSSA LOPES DE QUEIROZ JACOB                5006657-09.2019.8.13.0699           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF UBÁ                                             Yes              No               No
RAYSSA SANTOS CORDEIRO                       0000854-76.2019.5.13.0022           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA                                              Yes              Yes              No

RAYZA FELIX AGUILLERA                        1002185-78.2020.8.26.0006           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RAYZA RAIANE MAIA CAVALCANTE                 0052071-78.2019.8.17.2001           RESERVATION                       CIVIL COURT OF RECIFE                                        Yes              No               No
RB LOGÍSTICA E TRANSPORTE LTDA.              4000811-89.2013.8.26.0565           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO CAETANO DO SUL                            Yes              No               No
RCML SERVICOS LTDA                           0000167-82.2020.8.17.2001           CIVIL LITIGATION - CARGO          CIVIL COURT OF RECIFE                                        Yes              No               No
REALDO APARECIDO PEREIRA DE ARAUJO           0011796-59.2017.5.15.0095           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No




                                                                                                        937 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                 Pg 1058 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

REBECA AGUIAR LARRAT                        0621732-02.2020.8.04.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                            Yes              No               No

REBECA AGUIAR LARRAT                        0621753-75.2020.8.04.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                            Yes              No               No

REBECA ATAIDE DE CERQUEIRA                  0001900-43.2020.8.05.0150          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF LAURO DE FREITAS                               Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
REBECA ATALIA CORREIA NUNES CORDEIRO        1019402-49.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
REBECA BARBOSA ANDRADE                      5001368-10.2020.8.13.0231          CANCELLATION                       CIVIL COURT OF RIBEIRÃO DAS NEVES                             Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
REBECA DA SILVA MAGALHAES                   0703473-35.2020.8.07.0016          RESERVATION                        CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
REBECA DA SILVA MAGALHAES                   0703473-35.2020.8.07.0016          RESERVATION                        CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - BOARDING
REBECA DE DEUS TARGINO DA SILVA             1000759-60.2020.8.11.0002          IMPEDIMENT                         CIVIL COURT OF VÁRZEA GRANDE                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
REBECA DE SA BRAGA                          0051164-88.2020.8.05.0001          CHANGE                             CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
REBECA DOS SANTOS LIMA GOES                 0626517-96.2019.8.04.0015          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              No               No

REBECA EVA CHAYO DE KATRI                   5016699-71.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
REBECA GOMES DA SILVA E SILVA               0642259-72.2020.8.04.0001          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
REBECA GOMES DA SILVA E SILVA               0642259-72.2020.8.04.0001          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
REBECA IASMINE DE CAVALCANTE E IZAIAS       3000163-17.2019.8.06.0002          RESERVATION                        CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
REBECA MEYER ROSA MENEGOLI                  1004146-66.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
REBECA MIRANDA SANTOS                       1000400-20.2017.5.02.0713          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No

REBECA PACHECO DE CARVALHO                  0003047-34.2020.8.19.0209          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
REBECA VITORIA BRUNO MACHADO                0627431-63.2019.8.04.0015          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
REBECCA CHRISTINA KATHLEEN MAUNSELL         1047421-54.2019.8.26.0114          CANCELLATION                       CIVIL COURT OF CAMPINAS                                       Yes              No               No
REBECCA EDUARDO PORFIRIO DA SILVA                                              CIVIL LITIGATION - FLIGHT
CORDAO                                      0027463-72.2019.8.18.0001          CANCELLATION                       CIVIL COURT OF TERESINA                                       Yes              No               No
REBECCA SCHUSTER DOREA LEITE                0005817-53.2019.8.25.0084          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ARACAJU                                        Yes              No               No
REBEKA CARNEIRO PINTO DO REGO               0000559-57.2017.5.08.0019          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO DA 8ª REGIÃO                              Yes              Yes              No
REBEKA DAIANY DUARTE DANTAS                 0701001-97.2020.8.07.0004          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BRASÍLIA                                       Yes              No               No

REBEKA RIBEIRO MONTEIRO                     3003020-33.2019.8.06.0003          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
RECEITA FEDERAL DO BRASIL                   10314.722542/2016-22               PROCEEDING                         CARF                                                          Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
RECEITA FEDERAL DO BRASIL                   19515.720554/2016-21               PROCEEDING                         CARF                                                          Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
RECEITA FEDERAL DO BRASIL                   19515.720823/2018-11               PROCEEDING                         CARF                                                          Yes              Yes              No




                                                                                                       938 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1059 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                TAX - ADMINISTRATIVE
RECEITA FEDERAL DO BRASIL                  16561-720.178/2015-40                PROCEEDING                          CONSELHO ADMINISTRATIVO DE RECURSO FISCAIS                   Yes              Yes              No
REDSON DAGNON FRANULOVIC                   0000325-72.2018.5.23.0003            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
REGIA REGINA LUCIA DO COUTO                0106870-03.2019.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
REGIANE ALMEIDA MESSIAS                    1001624-34.2019.5.02.0321            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
REGIANE ARAUJO DA SILVA                    0636646-71.2020.8.04.0001            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
REGIANE DE OLIVEIRA FRANCA CASSIMIRO       0019265-95.2019.8.16.0035            RESERVATION                         CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                          Yes              No               No
REGIANE DE SETE E CONSTANTINO ROSA         1016674-21.2019.8.26.0309            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF JUNDIAÍ                                            Yes              No               No
REGIANE GOMES DA SILVA SALES               0001420-77.2017.5.10.0022            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
REGIANE GONCALVES DOS SANTOS               0062793-98.2019.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No
REGIANE MAIA GONCALVES                     0001515-45.2016.5.12.0036            INDIVIDUAL LABOR CLAIM              TRIBUNAL REGIONAL DO TRABALHO DA 12ª REGIÃO                  Yes              Yes              No
REGIANE MIRIAM MARTINEZ                    1001536-82.2017.5.02.0703            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                                                    TRIBUNAL REGIONAL DO TRABALHO DA 10ª REGIÃO -
REGILANE RODRIGUES BREZINSKI               0000630-69.2016.5.10.0009            INDIVIDUAL LABOR CLAIM              BRASÍLIA                                                     Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
REGILENE CARNEIRO DIAS                     1022456-54.2019.8.26.0003            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No

REGINA CELI CARDOSO DA SILVA DE GARCIA       0050545-71.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
REGINA CELIA CARVALHO DA SILVA               0048975-83.2015.8.06.0002           CHANGE                            CIVIL COURT OF FORTALEZA                                      Yes              No               No
REGINA CELIA DA CUNHA TAVARES                0611557-38.2019.8.04.0015           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
REGINA CELIA DE ANDRADE MIRANDA              0028769-57.2020.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
REGINA CELIA E SILVA BASTOS                  0802207-39.2018.8.10.0038           LITIGATION - CIVIL                CIVIL COURT OF JOÃO LISBOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
REGINA CELIA MORENO                          4004927-68.2013.8.26.0071           CANCELLATION                      CIVIL COURT OF BAURU                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
REGINA CELIA REZENDE COUTO                   0018272-33.2018.8.08.0545           CANCELLATION                      CIVIL COURT OF VILA VELHA                                     Yes              No               No

REGINA CELIA SALLES                          0005381-70.2020.8.26.0007           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              Yes              No

REGINA CELIA SALLES                          0005381-70.2020.8.26.0007           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              Yes              No

REGINA COELI DA SILVA GUERREIRO              0303097-56.2019.8.24.0023           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                    Yes              No               No

REGINA COELI PAULO SERVIO                    0800198-89.2020.8.18.0013           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
REGINA COELI TAVEIRA LOPES                   1592900 - 3                         RESERVATION                     CIVIL COURT OF GOIÂNIA                                          Yes              No               No
REGINA CONCEICAO DE LEMOS                    1001442-28.2017.5.02.0706           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                        Yes              Yes              No
REGINA DE FATIMA PERALTA MUNIZ
MOREIRA                                      5000805-45.2020.8.24.0090           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                    Yes              Yes              No
REGINA DE FATIMA PERALTA MUNIZ
MOREIRA                                      5000805-45.2020.8.24.0090           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                    Yes              Yes              No
REGINA ELIANE DE CAMARGO BARBOSA             0000836-57.2019.5.09.0122           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              No               No




                                                                                                         939 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1060 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
REGINA FERREIRA SILVA                      0006399-52.2019.8.08.0011            CANCELLATION                        CIVIL COURT OF CACHOEIRO DE ITAPEMIRIM                       Yes              No               No
                                                                                CIVIL LITIGATION - ON-BOARD
REGINA GOLDSZTAJN                          1020033-87.2020.8.26.0100            SERVICE                             CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
REGINA HELENA COELHO MESSEDER AMADO 0212506-45.2019.8.05.0001                   CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
REGINA ISABEL NOGUEIRA                     0006390-38.2020.8.19.0209            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
REGINA LUCIA BRAGANCA                      0033606-16.2020.8.19.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
REGINA LUCIA BRAGANCA                      0033606-16.2020.8.19.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No

REGINA LUCIA DO NASCIMENTO                   5033934-78.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
REGINA LUCIA NOGUEIRA                        0758031-88.2019.8.07.0016           OVERBOOKING                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
REGINA LUCIA PAULA DE SOUSA                  0012480-48.2013.8.06.0119           COLLECTION                        CIVIL COURT OF MARANGUAPE                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
REGINA MARCIA FEITOSA SALES                  0808138-74.2019.8.14.0006           RESERVATION                       CIVIL COURT OF ANANINDEUA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
REGINA MARIA DE CARVALHO PINTO               1029246-50.2019.8.26.0554           RESERVATION                       CIVIL COURT OF SANTO ANDRÉ                                    Yes              No               No
REGINA MARIA DE SOUZA                        1001802-86.2014.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
REGINA MARTA DE SA                           1000209-79.2015.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
REGINA MENEZES DOS SANTOS                    5002359-61.2019.8.21.7000           CHANGE                            CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
REGINA MENEZES DOS SANTOS                    5008489-15.2019.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
REGINA MESQUITA DE LIMA                      0010932-38.2014.5.14.0003           INDIVIDUAL LABOR CLAIM            CEJUSC                                                        Yes              Yes              No
REGINA REGATIERI                             0001937-54.2010.5.02.0021           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
REGINA SANTOS SILVA                          0829082-06.2018.8.12.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
REGINALDA ALMEIDA DE NOVAIS                  0001291-69.2016.5.20.0009           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE ARACAJÚ                                  Yes              Yes              No
REGINALDO ALVES                              1000276-34.2019.8.11.0109           CIVIL LITIGATION - SERVICE        CIVIL COURT OF MARCELÂNDIA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
REGINALDO ANDRADE DA CRUZ                    1016846-02.2019.8.26.0005           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
REGINALDO ANTONIO MOREIRA                    0007177-04.2014.8.21.0086           CIVIL LITIGATION - CARGO          CIVIL COURT OF CACHOEIRINHA                                   Yes              No               No
REGINALDO ANTONIO VILELA                     5015110-29.2019.8.13.0105           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOVERNADOR VALADARES                           Yes              No               No
REGINALDO APARECIDO SILVA BARBOSA            1000003-71.2020.5.02.0707           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
REGINALDO AURELIO BURDA                      0006622-18.2020.8.16.0182           RESERVATION                       CIVIL COURT OF CURITIBA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
REGINALDO AURELIO BURDA                      0006622-18.2020.8.16.0182           RESERVATION                       CIVIL COURT OF CURITIBA                                       Yes              Yes              No
REGINALDO CESAR MACIEL                       5121629-88.2020.8.09.0045           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORMOSA                                        Yes              No               No

REGINALDO DENILSON ALMEIDA DOS SANTOS 1000215-81.2018.5.02.0313                  INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
REGINALDO DOS SANTOS CORREA           5035124-49.2020.8.13.0024                  CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
REGINALDO FERRI                       1001029-38.2020.8.26.0529                  CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTANA DE PARNAÍBA                            Yes              No               No

REGINALDO GOMES PEREIRA                      1011883-60.2019.8.26.0292           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JACAREÍ                                          Yes              Yes              No

REGINALDO GOMES PEREIRA                      1011883-60.2019.8.26.0292           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JACAREÍ                                          Yes              Yes              No




                                                                                                         940 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                 Pg 1061 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

                                                                               CIVIL LITIGATION - PROMOTIONS
REGINALDO GUEDES MARINHO                    0803127-72.2015.8.15.0751          / ADVERTISEMENTS              CIVIL COURT OF BAYEUX                                              Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
REGINALDO JOSE BISPO JUNIOR                 0076699-19.2020.8.05.0001          CANCELLATION                  CIVIL COURT OF SALVADOR                                            Yes              No               No
REGINALDO LUIS CORREA                       0020042-04.2018.5.04.0002          INDIVIDUAL LABOR CLAIM        FÓRUM DA JUSTIÇA DO TRABALHO                                       Yes              No               No

REGINALDO MOREIRA                           1020576-50.2019.8.11.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CUIABÁ                                         Yes              No               No
REGINALDO NASCIMENTO AVELINO                1001185-29.2019.5.02.0319          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
REGINALDO PEREIRA BARBOSA                   1000809-31.2019.5.02.0323          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
REGINALDO PEREIRA DA COSTA SEGUNDO          0800864-54.2020.8.15.0731          CANCELLATION                       CIVIL COURT OF CABEDELO                                       Yes              No               No
REGINALDO QUEIROZ DA SILVA                  0001179-16.2016.5.23.0107          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO DE VÁRZEA GRANDE                          No               Yes              Yes
                                                                               CIVIL LITIGATION - FLIGHT
REGINALDO RODRIGUES NOBRE                   0010046-93.2019.8.17.8227          CANCELLATION                       CIVIL COURT OF JABOATÃO DOS GUARARAPES                        Yes              No               No
REGINALDO ROQUE DA SILVA                    1001388-07.2018.5.02.0713          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
REGINALDO SILVA DOS SANTOS                  35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
REGINALDO SILVA DOS SANTOS                  35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
REGINALDO VIEIRA                            1001843-24.2017.5.02.0319          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
REGINAMAGNABARRETO DAMACENO                 35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
REGINAMAGNABARRETO DAMACENO                 35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No

REGIO LIMA VASCONCELOS                      3002226-12.2019.8.06.0003          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FORTALEZA                                      Yes              No               No
REGIS BRISSI                                1000352-08.2020.8.26.0529          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SANTANA DE PARNAÍBA                            Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
REGIS DOS SANTOS LIMA                       0622177-20.2020.8.04.0001          RESERVATION                        CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
REGIS DOS SANTOS LIMA                       0622177-20.2020.8.04.0001          RESERVATION                        CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
REGIS EDUARDO DE ALMEIDA                    1000090-83.2020.8.26.0068          CHANGE                             CIVIL COURT OF BARUERI                                        Yes              No               No
REGIS FERNANDO BAPTISIA PANTALEAO           42.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No

REGIS GLAUCIANE SANTOS DE SOUZA             0569751-43.2016.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
REGIS GONCALVES MARQUES                     5026749-07.2020.8.09.0045          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FORMOSA                                        Yes              Yes              No
REGIS GONCALVES MARQUES                     5026749-07.2020.8.09.0045          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FORMOSA                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - GENERAL
REGIS MARA AUGUSTO XAVIER DE SANTANA 1002528-43.2020.8.26.0566                 LITIGATION - CIVIL                 CIVIL COURT OF SÃO CARLOS                                     Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
REGIS PINHEIRO SANT’ANA POTENZA             1003131-44.2020.8.26.0008          IMPEDIMENT                         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
REGISLANE DAMASCENO SOARES                  0801060-87.2020.8.14.0040          CANCELLATION                       CIVIL COURT OF PARAUAPEBAS                                    Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
REGISLANE DAMASCENO SOARES                  0801060-87.2020.8.14.0040          CANCELLATION                       CIVIL COURT OF PARAUAPEBAS                                    Yes              Yes              No
REGIVALDO RODRIGUES CORDEIRO                0700055-65.2019.8.02.0145          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF DELMIRO GOUVEIA                                Yes              No               No
REGO PAZOS ENGENHARIA CONSTRUÇÃO E
COMÉRCIO LTDA                               1023158-66.2020.8.26.0002          CIVIL LITIGATION - GENERAL         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
REIKO FUKUMITSU DA SILVA                    0046906-24.2019.8.16.0014          CANCELLATION                       CIVIL COURT OF LONDRINA                                       Yes              No               No



                                                                                                       941 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1062 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
REIMILTON VIEIRA DA SILVA                  0027371-88.2018.8.26.0007            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
REINALDO AMERICO ORTIGARA                  1011033-83.2020.8.11.0002            CANCELLATION                        CIVIL COURT OF VÁRZEA GRANDE                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
REINALDO AMORIM LOPES                      0039514-46.2019.8.19.0209            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
REINALDO APARECIDO PUTINATTI               0004523-06.2019.8.16.0184            CIVIL LITIGATION - AIRCRAFT         CIVIL COURT OF CURITIBA                                      Yes              No               No
REINALDO BONETI FANTI                      1001156-62.2017.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
REINALDO CARVALHO DA COSTA JUNIOR          1005285-15.2019.8.26.0220            CANCELLATION                        CIVIL COURT OF GUARATINGUETÁ                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
REINALDO DAMACENO BARBOSA                  5146708-92.2018.8.13.0024            CHANGE                              CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
REINALDO DE OLIVEIRA PEREIRA               0000418-48.2015.5.05.0033            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
REINALDO DOS SANTOS DE JESUS               5000629-58.2020.8.24.0125            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF ITAPEMA                                            Yes              No               No
REINALDO DOS SANTOS DE JESUS               5000629-58.2020.8.24.0125            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF ITAPEMA                                            Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
REINALDO FERREIRA BORGES                   0805579-53.2019.8.10.0040            CANCELLATION                        CIVIL COURT OF IMPERATRIZ                                    Yes              No               No
REINALDO FERREIRA DOS SANTOS               0001015-76.2019.5.10.0020            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
REINALDO FERREIRA DOS SANTOS               0001110-43.2018.5.10.0020            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
REINALDO FRANCISCO BORSATO                 0002370-72.2012.5.02.0317            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

REINALDO GLEISON DIGIGOW                     1004116-55.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
REINALDO JORGE CARVALHO SILVA                0001424-16.2012.5.02.0054           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
REINALDO MENEZES DOS SANTOS                  7008777-84.2019.8.22.0005           CANCELLATION                      CIVIL COURT OF JI-PARANÁ                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
REINALDO MOREIRA DA SILVA                    5045126-78.2020.8.13.0024           RESERVATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
REINALDO MOREIRA PEREIRA                     0000268-84.2017.5.05.0037           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
REINALDO OSVALDO PIRES                       0000247-90.2016.5.12.0056           INDIVIDUAL LABOR CLAIM            VARA DO TRABALHO DE NAVEGANTES - SC                           Yes              Yes              No
REINALDO SERRAO DE CARVALHO                  0000539-15.2017.5.11.0009           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
REINALDO SERRAO DE CARVALHO                  0000743-59.2017.5.11.0009           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
REINALDO SIGUERU AKAMINE                     1072039-11.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
REINALDO SIGUERU AKAMINE                     1072039-11.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
REINALDO SORDILLI                            35.001.003.XX-XXXXXXX               CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
REINALDO SORDILLI                            35.001.003.XX-XXXXXXX               CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
REINALDO XAVIER ALVES                        1020099-10.2019.8.26.0001           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No

REINALDO ZACARIAS AFFONSO                    1127096-11.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
REINALTO BATISTA CERQUEIRA                   0184800-95.2009.5.02.0058           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
REINOLDO GABRIEL VINTER                      18292                               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CHAPECÓ                                        Yes              No               No
REJANE CRISTINA GONCALVES NEVES              0101307-79.2019.5.01.0033           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
REJANE CUNHA COSTA                           3002103-48.2018.8.06.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
REJANE DE JESUS SANTOS                       0212729-95.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
REJANE DO REGO BARROS MORCOURT               0027414-96.2019.8.17.8201           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RECIFE                                         Yes              No               No



                                                                                                         942 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1063 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
REJANE GONTIJO DE SOUSA CAMARA             5037416-07.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
REJANE GONTIJO DE SOUSA CAMARA             5037416-07.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                CIVIL LITIGATION - IMPROPER
REJANE MARIA FEDERIZZI                     1021142-66.2020.8.26.0576            COLLECTION                          CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No

REJANE MARIE LINHARES FERNANDES              0017972-53.2019.8.13.0042           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ARCOS                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
REJANE NUNES DE SOUZA                        0032824-96.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
REJANE PEREIRA DE AQUINO DO                                                      CIVIL LITIGATION - IMPROPER
NASCIMENTO                                   0611540-62.2019.8.04.0092           COLLECTION                        CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
REJANE RAQUEL BEZERRA DE LIMA                1059342-55.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No

REJANE RATTMANN                              0006818-22.2019.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
REJANE RIBEIRO REZENDE FRANCO MOURA          0000536-22.2020.8.17.8227           CHANGE                          CIVIL COURT OF JABOATÃO DOS GUARARAPES                          Yes              No               No

REJANE TURKENITCH CANTERGI                   0143185-10.2018.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                     Yes              No               No
RELBER JUDSON NOGUEIRA CORREIA DA                                                CIVIL LITIGATION - FLIGHT
ROCHA                                        0006622-39.2020.8.05.0080           CANCELLATION                    CIVIL COURT OF FEIRA DE SANTANA                                 Yes              No               No
RELHO PEREIRA DE BRITO                       0001582-29.2010.5.02.0317           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                  Yes              Yes              No

REMAQ DO BRASIL INDUSTRIA DE TRATORES        0188464-36.2018.8.06.0001           CIVIL LITIGATION - GENERAL        CIVIL COURT OF FORTALEZA                                      Yes              No               No
RÉMI VALENTIN KUZNIEWSKI                     0320278-14.2018.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
REMMYR DE PAULA                              1001782-86.2019.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
REMULO DE SOUSA RAMOS                        0800379-49.2018.8.15.0141           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CATOLÉ DO ROCHA                                Yes              No               No

REMY AMORIM CAERO MARQUEZ                    8043074-21.2019.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                           Yes              No               No

RENAN ABS DA CRUZ FONSECA                    1003600-11.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

RENAN ABS DA CRUZ FONSECA                    1003600-11.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
RENAN ALMEIDA DE OLIVEIRA                    23.002.003.XX-XXXXXXX               CIVIL LITIGATION - SERVICE        CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENAN ALVES DA SILVA                         1008616-43.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RENAN ALVES DA SILVA                         1008616-43.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RENAN AUGUSTO                                1001868-65.2020.8.26.0011           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
RENAN AUGUSTO DIAS ROCHA                     1012288-39.2019.8.26.0602           COMFORT                           CIVIL COURT OF SOROCABA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENAN BOER DA FONSECA                        35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RENAN BOHUS DA COSTA                         1000911-85.2020.8.26.0004           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENAN BOTASSE                                5000982-87.2020.8.08.0014           CANCELLATION                      CIVIL COURT OF COLATINA                                       Yes              Yes              No




                                                                                                         943 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1064 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
RENAN BOTASSE                             5000982-87.2020.8.08.0014            CANCELLATION                        CIVIL COURT OF COLATINA                                      Yes              Yes              No
RENAN CAMPOS VITRAL                       0001618-35.2013.5.02.0004            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              No               No
RENAN CARVALHO PINHEIRO                   0000260-39.2020.5.10.0013            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
RENAN CASTIONI DOS SANTOS                 1040203-80.2020.8.26.0100            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RENAN CESAR DE SOUZA                      1000660-94.2020.8.26.0189            CANCELLATION                        CIVIL COURT OF FERNANDÓPOLIS                                 Yes              No               No
RENAN CEZAR ABREU                         35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RENAN CEZAR ABREU                         35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
RENAN COSTA                               1000247-51.2020.8.26.0296            RESERVATION                         CIVIL COURT OF JAGUARIÚNA                                    Yes              No               No
RENAN DE BRITO LEME                       0301594-58.2019.8.24.0036            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF JARAGUÁ DO SUL                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RENAN DE TOLEDO ALVEZ                     0005645-60.2015.8.16.0001            CHANGE                              CIVIL COURT OF CURITIBA                                      Yes              No               No

RENAN DIAS DE OLIVEIRA                       0036435-62.2019.8.19.0014           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPOS DOS GOYTACAZES                           Yes              No               No

RENAN EDUARDO DE SOUZA                       1004653-51.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
RENAN GOUVEIA DOS SANTOS                     1001466-10.2018.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
RENAN LOBO RANIERI                           35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RENAN LOPES MACHADO                          1013211-85.2020.8.26.0002           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF SÃO PAULO                                     Yes              No               No

RENAN MACIEL MIRANDA                         1017149-80.2019.8.26.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
RENAN MARTINS DA SILVA                       0100569-95.2019.5.01.0064           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              No               No

RENAN MONTE GRIFFO                           1010239-45.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

RENAN MONTE GRIFFO                           1010239-45.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENAN MOREIRA                                1009665-46.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RENAN MOREIRA                                1009665-46.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
RENAN MUNIZ CARNEIRO                         1000613-91.2019.5.02.0701           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
RENAN PAES FELIX                             0824415-12.2015.8.15.2001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RENAN PAIVA NUNES                            0800370-31.2020.8.18.0013           RESERVATION                       CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENAN PARASSOLI BUSSOLOTI                    1001901-70.2020.8.26.0297           CANCELLATION                      CIVIL COURT OF JALES                                         Yes              No               No
RENAN PINHEIRO MOREIRA                       0001079-27.2018.8.19.0083           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF JAPERI                                        Yes              No               No
RENAN PRA                                    5002134-74.2019.8.24.0075           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF TUBARÃO                                       Yes              No               No

RENAN RIBEIRO DE PAULA                       0035318-05.2019.8.16.0019           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PONTA GROSSA                                    Yes              No               No

RENAN ROBERTO MANTELLI                       5000136-52.2019.8.24.0049           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PINHALZINHO                                     Yes              No               No
RENAN RODRIGUES GONCALVES                    5006126-75.2019.8.13.0713           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF VIÇOSA                                           Yes              Yes              No
RENAN RODRIGUES GONCALVES                    5006126-75.2019.8.13.0713           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF VIÇOSA                                           Yes              Yes              No

RENAN ROMANO DA SILVA                        0000996-56.2020.8.19.0207           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
RENAN SENGER                                 0006243-18.2019.8.16.0019           COLLECTION                      CIVIL COURT OF PONTA GROSSA                                    Yes              No               No



                                                                                                        944 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1065 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - BOARDING
RENAN SILVA BURITI                         0802210-07.2020.8.15.2003            IMPEDIMENT                          CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
RENAN TOSTA SANTOS                         0011295-44.2019.8.19.0008            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BELFORD ROXO                                  Yes              Yes              No
RENAN TOSTA SANTOS                         0011295-44.2019.8.19.0008            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BELFORD ROXO                                  Yes              Yes              No
RENAN VALLE NETTO                          20200501585                          CIVIL LITIGATION - REFUNDS          CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
RENAN WALLACE ZABAGLIA                     0011432-23.2018.5.15.0008            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
RENANTA CASTRO MORENO                      0039002-63.2019.8.19.0209            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
RENATA AGUIAR GONCALVES                    35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RENATA AGUIAR GONCALVES                    35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RENATA ALMEIDA SANTANA                     1000278-62.2016.5.02.0318            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

RENATA APARECIDA MARTINS RIBEIRO             1001390-81.2020.8.26.0003           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATA BARROS SILVA DA LUZ                   0095458-75.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
RENATA BATISTA LOZANO                        1675188-5                           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATA BERTE                                 9000507-38.2019.8.21.0046           CANCELLATION                      CIVIL COURT OF ESPUMOSO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATA BRAGA FERREIRA                        1000829-56.2020.8.26.0068           CANCELLATION                      CIVIL COURT OF BARUERI                                        Yes              No               No
RENATA BRANDAO LAZZARINI                     35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
RENATA BRANDAO LAZZARINI                     35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATA CAIRES CORIGLIANO                     35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATA CALDEIRA ANDRADE                      5005920-84.2019.8.13.0188           CANCELLATION                      CIVIL COURT OF NOVA LIMA                                      Yes              No               No
RENATA CAMARDELLI PALMEIRA BARBOSA           0003835-80.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              Yes              No
RENATA CAMARDELLI PALMEIRA BARBOSA           0003835-80.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              Yes              No
RENATA CARDOSO PINHO MOREIRA                 1001506-93.2016.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No

RENATA CARVALHO DO BARREIRO                  0022550-78.2019.8.19.0208           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATA CARVALHO PEIXOTO DA PONTE             23.001.001.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATA CASTILHO VARGAS                       1098998-16.2019.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATA CIBELE COSTA CAVALCANTI               0800164-83.2019.8.18.0164           CHANGE                            CIVIL COURT OF TERESINA                                       Yes              No               No
RENATA COELHO CAMARA PIMENTEL                0091960-61.2017.8.11.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CUIABÁ                                         Yes              No               No

RENATA COSTA SIMOES PEREIRA                  0011488-14.2020.8.08.0725           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SERRA                                            Yes              Yes              No

RENATA COSTA SIMOES PEREIRA                  0011488-14.2020.8.08.0725           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SERRA                                            Yes              Yes              No
RENATA CRISTINA AZEVEDO ANTUNES DA                                               CIVIL LITIGATION - TICKET /
FONSECA                                      1000368-86.2020.8.26.0132           RESERVATION                     CIVIL COURT OF CATANDUVA                                        Yes              Yes              No
RENATA CRISTINA AZEVEDO ANTUNES DA                                               CIVIL LITIGATION - TICKET /
FONSECA                                      1000368-86.2020.8.26.0132           RESERVATION                     CIVIL COURT OF CATANDUVA                                        Yes              Yes              No

RENATA CRISTINA CODIGNOLE                    7018216-97.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATA CRISTINA SANTOS DE SOUZA              9004074-94.2019.8.21.0008           CANCELLATION                    CIVIL COURT OF CANOAS                                           Yes              No               No
RENATA CRISTINA WATANABE ALMEIDA             1000596-69.2020.8.26.0097           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BURITAMA                                         Yes              No               No



                                                                                                         945 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1066 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                     Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
RENATA CRISTINE TEIXEIRA BONI              0183300-61.2007.5.02.0317            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RENATA DA CRUZ SANTOS                      0024622-33.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
RENATA DA CRUZ SANTOS                      0024622-33.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
RENATA DA CUNHA PINTO                      1059311-35.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RENATA DA SILVA GOMES                      5000544-86.2020.8.13.0672            CANCELLATION                        CIVIL COURT OF SETE LAGOAS                                   Yes              No               No
RENATA DA SILVA OLIBONI RIBEIRO            1000927-39.2020.8.26.0004            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
RENATA DA SILVA OLIBONI RIBEIRO            1000927-39.2020.8.26.0004            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No

RENATA DA SILVA XISTO                        1019339-24.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
RENATA DARE                                  0033666-77.2019.8.26.0405           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF OSASCO                                         Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
RENATA DE ABREU MENDES                       5001596-82.2020.8.13.0134           COLLECTION                        CIVIL COURT OF CARATINGA                                      Yes              No               No
RENATA DE ALMEIDA TEIXEIRA                   1002609-32.2020.8.26.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
RENATA DE ARAUJO MIRANDA VILLAVERDE                                              CIVIL LITIGATION - FLIGHT
LOPES                                        0640731-03.2020.8.04.0001           CHANGE                            CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATA DE CASSIA FERREIRA MATTAR ABDO 5000113-55.2019.8.13.0456                  CANCELLATION                      CIVIL COURT OF OLIVEIRA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATA DE MELLO MEIRELLES                    0008329-53.2020.8.19.0209           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATA DE MELO NASCIMENTO                    7008045-81.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No

RENATA DE OLIVEIRA MARTINS CANTANHEDE 1000437-13.2020.8.26.0361                  CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MOGI DAS CRUZES                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATA DE SA BARRETO DANTAS                  3001578-98.2016.8.06.0112           CANCELLATION                      CIVIL COURT OF JUAZEIRO DO NORTE                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATA DE SOUZA ALCANTARA                    0246527-91.2018.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
RENATA DICHY GROSMAN                         35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
RENATA DICHY GROSMAN                         35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATA DOS REIS VILLELA                      0043067-38.2018.8.19.0209           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATA EMI RODRIGUES OKADA                   0031084-08.2019.8.19.0209           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATA FALEIRO GUERRA PINTO COELHO           5007679-83.2019.8.13.0188           CANCELLATION                      CIVIL COURT OF NOVA LIMA                                      Yes              No               No
RENATA FEITEIRO BATISTA RAMOS                0041100-17.2005.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
RENATA FERREIRA LIMA ALCANTARA               0001550-31.2016.5.10.0013           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATA FERRO BARRETTO DE ARAUJO              0005128-85.2020.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                       Yes              No               No

RENATA FIGUEIREDO COUTINHO                   1001718-69.2020.8.26.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
RENATA FLORENCIO ALBUQUERQUE                 35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SÃO PAULO                                        Yes              No               No

RENATA FRAGA CAMPOLINA                       1059178-90.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATA FRAGOSO ANTONIO MOREIRA               0057911-64.2020.8.19.0001           CANCELLATION                    CIVIL COURT OF RIO DE JANEIRO                                   Yes              Yes              No



                                                                                                         946 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1067 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
RENATA FRAGOSO ANTONIO MOREIRA            0059099-92.2020.8.19.0001            CHANGE                              CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RENATA FRAGOSO ANTONIO MOREIRA            0057911-64.2020.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
RENATA GABRIELA GALIOTTO                  5002002-65.2020.8.21.0010            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAXIAS DO SUL                                 Yes              No               No
RENATA GABRIELA GALIOTTO                  5002002-65.2020.8.21.0010            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAXIAS DO SUL                                 Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
RENATA GONDIM MACIEL                      5018064-63.2020.8.13.0024            RESERVATION                         CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
RENATA GUIDI                              1001803-22.2015.5.02.0316            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

RENATA HERMES CATARINO                       9000040-91.2020.8.21.0121           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTA BÁRBARA DO SUL                            Yes              No               No
RENATA IANELLI                               1000508-05.2017.5.02.0081           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                      Yes              Yes              No
RENATA JULIA CICARINI                        5164450-96.2019.8.13.0024           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No

RENATA KELLEN OLIVEIRA                       1012344-92.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RENATA LACERDA NOGUEIRA PEREIRA              1004139-20.2020.8.26.0602           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SOROCABA                                      Yes              Yes              No
RENATA LACERDA NOGUEIRA PEREIRA              1004139-20.2020.8.26.0602           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SOROCABA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATA LATIFE ABUGOCHE LEVY                  0628815-69.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATA LATIFE ABUGOCHE LEVY                  0628815-69.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              Yes              No
RENATA LIMA DE MELO                          1001761-79.2015.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

RENATA LINS BARBOSA PIANA                    1018432-80.2019.8.26.0003           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RENATA LOPES CAVALCANTE DE ABREU             0700247-61.2017.8.02.0082           RESERVATION                       CIVIL COURT OF MACEIÓ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RENATA MACEDO FRAGA E SILVA                  0001406-30.2020.8.25.0084           RESERVATION                       CIVIL COURT OF ARACAJU                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATA MARIA ANTAES LOPES                    0009096-91.2020.8.19.0209           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATA MARIA ANTAES LOPES                    0030720-44.2020.8.19.0001           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
RENATA MARTINS DIAS DE OLIVEIRA              1000215-38.2019.8.26.0213           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GUARÁ                                         Yes              No               No
RENATA MARTINS HELENO CORAZZA                1001913-94.2015.5.02.0712           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
RENATA MAZZILLI                              35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RENATA MAZZILLI                              35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATA MEDINA MACIEL GOMES PINTADO           0024068-11.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATA MENDES PALAIO RIBEIRO                 1016986-03.2019.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATA MENDES PALAIO RIBEIRO                 1016986-03.2019.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATA MENDES VIEIRA                         0828897-35.2019.8.20.5004           CANCELLATION                      CIVIL COURT OF NATAL                                         Yes              No               No
RENATA MESSIAS ALVES LEMOS                   0011277-33.2018.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATA MORAIS DE ARAUJO                      0809855-26.2019.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
RENATA MOTODA                                1001475-79.2017.5.02.0718           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
RENATA MURICI DE SOUZA LOPES                 5000054-26.2017.8.08.0020           IMPEDIMENT                        CIVIL COURT OF GUAÇUÍ                                        Yes              No               No



                                                                                                        947 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1068 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
RENATA NERY MALTA                         1000638-95.2017.5.02.0080            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
RENATA OLIVEIRA CERUTTI                   9009975-04.2019.8.21.0021            RESERVATION                         CIVIL COURT OF PASSO FUNDO                                   Yes              No               No
RENATA OLIVEIRA DA SIVA                   0200282-14.2020.8.06.0001            CIVIL LITIGATION - CARGO            CIVIL COURT OF FORTALEZA                                     Yes              No               No
RENATA OLIVEIRA DE CARVALHO               0701917-07.2020.8.02.0058            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF ARAPIRACA                                     Yes              No               No
RENATA PAIVA QUEIROZ                      5014996-35.2020.8.09.0051            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
RENATA PEDROSO DE CARVALHO                0068637-05.2017.8.19.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
RENATA PEREIRA GOMES MAIA                 0002693-46.2020.8.17.8201            RESERVATION                         CIVIL COURT OF RECIFE                                        Yes              No               No
RENATA PINHEIRO GONDIM DE
ALBUQUERQUE                               0711196-08.2020.8.07.0016            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
RENATA PINHEIRO GONDIM DE
ALBUQUERQUE                               0711196-08.2020.8.07.0016            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RENATA PORTELLA NUNES                     1021471-51.2020.8.26.0100            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RENATA PUCCINI TRINDADE                   0814057-84.2017.8.12.0001            CANCELLATION                        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
RENATA RAMALHO LINS                       0035812-90.2020.8.05.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RENATA RAUEN DOS SANTOS                   0619569-41.2019.8.04.0015            CHANGE                              CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RENATA RIBEIRO NOLETO DE SANTANA          0800082-52.2019.8.18.0164            CHANGE                              CIVIL COURT OF TERESINA                                      Yes              No               No
RENATA ROCHA PASSOS                       0002790-74.2020.8.16.0182            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CURITIBA                                           Yes              Yes              No
RENATA ROCHA PASSOS                       0002790-74.2020.8.16.0182            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CURITIBA                                           Yes              Yes              No
RENATA RODRIGUES DA SILVA                 5000838-25.2019.8.13.0042            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF ARCOS                                         Yes              No               No
RENATA ROSA DOS SANTOS                    35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RENATA ROSA DOS SANTOS                    35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RENATA ROVAROTO FLEURY RAIMUNDO           1000206-77.2013.5.02.0319            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RENATA SANTOS GUEDES LEAL                 0608042-92.2019.8.04.0015            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              No               No
RENATA SAVIATO DIAS                       0022604-14.2018.8.16.0030            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FOZ DO IGUAÇU                                 Yes              No               No

RENATA SERRA SANTIAGO                        0000282-95.2020.8.19.0078           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARMAÇÃO DOS BÚZIOS                              Yes              Yes              No

RENATA SERRA SANTIAGO                        0000282-95.2020.8.19.0078           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ARMAÇÃO DOS BÚZIOS                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATA SETENTA AFFONSO FERREIRA              0038539-22.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATA SETENTA AFFONSO FERREIRA              0038539-22.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
RENATA SILVA COUTO                           0000227-69.2016.5.05.0032           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
RENATA SILVEIRA DA ROCHA SAMPAIO
CALDAS                                       0012309-08.2018.8.16.0194           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
RENATA SOUZA BISPO                           5488148-56.2017.8.09.0051           COLLECTION                      CIVIL COURT OF GOIÂNIA                                         Yes              No               No
RENATA TEIXEIRA BARBOSA                      0002109-36.2020.8.19.0210           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No

RENATA TEIXEIRA NEVES                        5020455-88.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              Yes              No

RENATA TEIXEIRA NEVES                        5020455-88.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              Yes              No
RENATA TENORIO ANTUNES MOURA                 0700639-66.2020.8.02.0091           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF MACEIÓ                                          Yes              No               No



                                                                                                        948 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1069 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
RENATA VEIGA NIMETH                       1001583-79.2017.5.02.0372            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

RENATA VIOTTO                                1003209-35.2020.8.26.0009           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              Yes              No

RENATA VIOTTO                                1003209-35.2020.8.26.0009           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
RENATA WEBER ZARANZA                         0032458-67.2020.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
RENATA WEBER ZARANZA                         0032458-67.2020.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATA WESCHENFELDER DA SILVEIRA             0309870-88.2017.8.24.0023           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No

RENATA XAVIER MOREIRA                        0634032-85.2019.8.04.0015           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                          Yes              Yes              No

RENATA XAVIER MOREIRA                        0634032-85.2019.8.04.0015           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                        Yes              Yes              No
RENATHA DE MELO CARNEIRO                     0011737-48.2017.5.18.0011           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
RENATHA GOMES DE CARVALHO                    0000121-17.2019.5.06.0019           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE                                  Yes              Yes              No
RENATO AGNELLO SANTANDER                     1001333-05.2017.5.02.0709           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
RENATO AGUIAR DE CASTRO                      7048710-13.2018.8.22.0001           RESERVATION                       CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
RENATO ALBERTO OLIVEIRA DOS SANTOS           0700044-60.2020.8.07.0016           LITIGATION - CIVIL                CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATO ALVES DOS SANTOS                      1013963-57.2020.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RENATO ANDRE ZAN                             1011959-47.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATO ANTUNES DA SILVEIRA NETO              1005910-10.2020.8.11.0001           CHANGE                            CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATO APARECIDO EMILIANO                    0000084-51.2020.8.16.0075           CANCELLATION                      CIVIL COURT OF CORNÉLIO PROCÓPIO                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATO APARECIDO EMILIANO                    0000084-51.2020.8.16.0075           CANCELLATION                      CIVIL COURT OF CORNÉLIO PROCÓPIO                             Yes              Yes              No
RENATO BARBOZA DA SILVA NETO                 1002157-27.2020.8.26.0066           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BARRETOS                                      Yes              No               No
RENATO BARCELLOS GUIMARAES                   5027786-24.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
RENATO BARCELLOS GUIMARAES                   5027786-24.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
RENATO BARROS BRASILEIRO DA SILVA            0024443-81.2019.8.08.0347           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA                                       Yes              No               No
RENATO BATISTA DA SILVA                      0001131-12.2017.5.17.0003           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
RENATO BATISTA DA SILVA                      0001063-38.2017.5.17.0011           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
RENATO BATISTA DA SILVA                      0001149-41.2019.5.17.0010           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

RENATO BENTO RODRIGUES                       0010182-09.2019.8.16.0018           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MARINGÁ                                         Yes              No               No
RENATO BOJART CINTRAO                        0010637-22.2015.5.15.0008           INDIVIDUAL LABOR CLAIM          FÓRUM REGIONAL DA 15ª REGIÃO                                   Yes              Yes              No

                                                                                 CIVIL LITIGATION - PROMOTIONS
RENATO BONIFACIO DE MELO DIAS                7004787-63.2020.8.22.0001           / ADVERTISEMENTS                  CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATO CAMPOS DIAS                           35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RENATO CANDIDO DA SILVA                      1000246-37.2019.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATO COSTANTINI                            1011107-54.2019.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No




                                                                                                        949 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1070 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
RENATO DA ROCHA FERREIRA                  0802647-85.2020.8.12.0110            CANCELLATION                        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
RENATO DA SILVA                           1001197-96.2019.5.02.0075            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              No               No
RENATO DA SILVA ESCOPELLI                 0000876-26.2013.5.04.0013            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RENATO DA SILVA MARQUES                   1000974-59.2019.8.11.0038            CHANGE                              CIVIL COURT OF ARAPUTANGA                                    Yes              No               No

RENATO DAMIANI DE SOUZA                      0000860-96.2019.8.08.0014           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF COLATINA                                        Yes              No               No
RENATO DAMIANO MACIEL                        5020208-15.2017.8.13.0024           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No

RENATO DE AZEVEDO BORGES                     0002062-06.2020.8.19.0067           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF QUEIMADOS                                     Yes              No               No
RENATO DE JESUS PEREIRA                      9000135-38.2020.8.21.6001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                  Yes              Yes              No
RENATO DE JESUS PEREIRA                      9000135-38.2020.8.21.6001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                  Yes              Yes              No
RENATO DE MATTOS                             35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RENATO DE MATTOS                             35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RENATO DE MORAES CIPRIANO                    0012251-19.2019.8.08.0347           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GUARAPARI                                     Yes              No               No
RENATO DE OLIVEIRA BETTANIN                  0021753-56.2014.5.04.0011           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
RENATO DE SA PEIXOTO AZEDO JUNIOR            0003476-87.2020.8.03.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MACAPÁ                                        Yes              No               No

RENATO DE TARSIO PALHARES                    1009057-48.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                           Yes              Yes              No

RENATO DE TARSIO PALHARES                    1009057-48.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
RENATO DIAS VIEIRA BRAGA                     0018491-47.2020.8.17.8201           RESERVATION                     CIVIL COURT OF RECIFE                                          Yes              No               No

RENATO DO ESPIRITO SANTO ALVES               0003811-57.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RENATO ERNESTO BOLF                          7038778-64.2019.8.22.0001           RESERVATION                     CIVIL COURT OF PORTO VELHO                                     Yes              No               No

RENATO EUNECIO DE ARAUJO FARIAS SANTOS 0127662-65.2019.8.05.0001                 CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              No               No
RENATO FELIPAZZI MORENO                0002673-29.2014.5.02.0087                 INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATO FERREIRA DA SILVA                     0004153-97.2019.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATO FERREIRA DE ARAUJO                    1000609-31.2020.8.26.0368           CANCELLATION                      CIVIL COURT OF MONTE ALTO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATO FERREIRA DE ARAUJO                    1000609-31.2020.8.26.0368           CANCELLATION                      CIVIL COURT OF MONTE ALTO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RENATO FLAVIO MARCAO                         1013435-47.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
RENATO FRANCISCO DA SILVA                    1001807-88.2017.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
RENATO FROTA PINHEIRO JUNIOR                 35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RENATO FROTA PINHEIRO JUNIOR                 35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RENATO GOMES BORGES                          0001098-75.2017.5.10.0016           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - SPECIAL
RENATO GOMES DA COSTA                        5023510-89.2016.8.13.0702           PASSENGER                         CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
RENATO GOMES FERRAS                          35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RENATO GOULART                               0020233-16.2013.5.04.0005           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
RENATO GUIMARÃES DA SILVEIRA                 1051622-71.2018.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RENATO GUIMARAES FEITOSA DE FRANCA           0000682-03.2019.5.13.0001           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
RENATO JOSE FERREIRA SONATI                  0101656-40.2017.5.01.0005           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No



                                                                                                        950 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1071 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
RENATO JOSE FERREIRA SONATI               0101668-54.2017.5.01.0005            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RENATO LEMOS DE BRITO                     0033635-95.2019.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No
RENATO LISBOA DA SILVA                    0010369-53.2016.5.15.0130            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE CAMPINAS                                Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
RENATO LOPES DA SILVA                     0037101-68.2020.8.19.0001            RESERVATION                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
RENATO LOPES DA SILVA                     0037101-68.2020.8.19.0001            RESERVATION                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RENATO LUIS DA SILVA CALEGARO             0073349-23.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
RENATO LUIS DE SOUZA DA SILVA             0100555-14.2017.5.01.0022            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
RENATO LUIS DE SOUZA DA SILVA             0100454-74.2017.5.01.0022            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RENATO MADALENO XAVIER                    1018323-35.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
RENATO MARAFON SEMENSATO                  0002627-78.2020.8.16.0058            RESERVATION                         CIVIL COURT OF CAMPO MOURÃO                                  Yes              No               No
RENATO MARQUES DE OLIVEIRA                0000873-58.2017.5.10.0015            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
RENATO MARQUES DE OLIVEIRA                0000031-78.2017.5.10.0015            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RENATO MARQUES DEXHEIMER                  5000793-45.2019.8.21.0059            CHANGE                              CIVIL COURT OF OSÓRIO                                        Yes              No               No
RENATO MARTINS DE OLIVEIRA                5002436-88.2019.8.08.0030            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF LINHARES                                           Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RENATO MARTINS GONCALVES                  0021507-71.2019.8.08.0545            CHANGE                              CIVIL COURT OF VILA VELHA                                    Yes              No               No
RENATO MORAES DA CUNHA                    0805033-43.2020.8.14.0301            CIVIL LITIGATION - SERVICE          CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RENATO NAVAS RICARDINO                    5002224-77.2020.8.24.0033            CANCELLATION                        CIVIL COURT OF ITAJAÍ                                        Yes              No               No
                                                                               CIVIL LITIGATION - IMPROPER
RENATO NEVES DE JESUS                     5020786-70.2020.8.13.0024            COLLECTION                          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
RENATO OLIVEIRA DIAS                      0020177-85.2018.8.08.0347            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RENATO PACHECO SWERTS                     50.001.001.XX-XXXXXXX                CHANGE                              CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RENATO PACHECO SWERTS                     50.001.001.XX-XXXXXXX                CHANGE                              CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RENATO PIRFO DINIZ                        5042821-24.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
RENATO ROBERTO LEITE SOARES JUNIOR        0079622-28.2020.8.19.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
RENATO RODRIGUES DE SOUZA                 0002311-44.2013.5.02.0028            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    No               Yes              Yes
RENATO ROSEN                              0000025-12.2014.5.21.0002            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
RENATO SANTOS DE OLIVEIRA                 0001870-12.2020.8.26.0477            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PRAIA GRANDE                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RENATO SILVEIRA DOS SANTOS                9002744-61.2019.8.21.0073            CANCELLATION                        CIVIL COURT OF TRAMANDAÍ                                     Yes              No               No
RENATO SOARES DOS SANTOS                  1000060-88.2017.5.02.0709            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
RENATO SOBRAL DE AZEVEDO                  0002612-44.2019.8.17.8230            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CARUARU                                            Yes              Yes              No
RENATO SOBRAL DE AZEVEDO                  0002612-44.2019.8.17.8230            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CARUARU                                            Yes              Yes              No
RENATO TEIXEIRA MOREIRA                   23.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FORTALEZA                                     Yes              No               No
RENATO TOMAZ DE ASSIS                     0020850-72.2015.5.04.0015            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RENATO TYSZLER                            1066065-90.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RENATO VERARDI SORRENTINO                 1000002-67.2017.5.02.0715            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
RENATO VIEIRA DA SILVA                    1000536-74.2018.5.02.0715            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No



                                                                                                        951 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1072 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
RENATO VIEIRA PORTES                       1020536-11.2020.8.26.0100            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RENATO VILARINO MARTINS                    5008461-06.2019.8.13.0313            CIVIL LITIGATION - AIRCRAFT         CIVIL COURT OF IPATINGA                                      Yes              No               No
RENATO WILLIAN ANGELINO                    1000061-95.2020.8.26.0306            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF JOSÉ BONIFÁCIO                                Yes              No               No
RENATTA DOS SANTOS COSTA MENDES            0018599-26.2020.8.16.0014            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF LONDRINA                                      Yes              Yes              No
RENATTA DOS SANTOS COSTA MENDES            0019378-15.2019.8.16.0014            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF LONDRINA                                      Yes              No               No
RENATTA DOS SANTOS COSTA MENDES            0018599-26.2020.8.16.0014            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF LONDRINA                                      Yes              Yes              No
RENAULT BURJACK DA SILVA                   0000539-12.2014.5.15.0008            INDIVIDUAL LABOR CLAIM              FÓRUM REGIONAL DA 15ª REGIÃO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
RENE ANGELO SCHULZ                         0301386-69.2016.8.24.0104            CANCELLATION                        CIVIL COURT OF ASCURRA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RENE JUNGHANS                              35.001.003.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

RENE SOARES DA SILVA                         0600569-34.2020.8.01.0070           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO BRANCO                                     Yes              No               No
RENE TAVARES DE OLIVEIRA                     0001398-13.2016.5.10.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
RENÉE CAMILLE GABRIELLE DUCHATELET           1009169-11.2017.8.26.0127           IMPEDIMENT                        CIVIL COURT OF CARAPICUÍBA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENEI DE OLIVEIRA FREITAS                    0003868-27.2020.8.05.0080           CANCELLATION                      CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
RENI BATISTA DO NASCIMENTO                   0001443-93.2016.5.09.0892           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RENI MARA DE OLIVEIRA                        1068267-40.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
RENIALDA SANTOS CESAR                        0030283-90.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENILDA BARBOSA SANTOS                       0059609-95.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
RENILDA BASILIO DOS SANTOS                   0012459-93.2014.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
RENILDO FERREIRA CASSAGO                     0101049-22.2017.5.01.0039           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
RENILSON BEZERRA DA SILVA                    1001636-60.2019.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
RENILTON CELESTINO DE JESUS                  0000643-45.2012.5.15.0114           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CAMPINAS                                 Yes              Yes              No
RENISE RIBEIRO                               5003011-69.2019.8.13.0479           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF PASSOS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENITA ALTMANN                               1020366-42.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENITA ALTMANN                               1020366-42.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENITA SEHN                                  0040156-84.2019.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENIVALDA OLIVEIRA COSTA SANTOS              29.001.021.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENIVALDA OLIVEIRA COSTA SANTOS              29.001.021.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
RENIVAN DE JESUS DOS SANTOS                  0000239-14.2017.5.05.0561           INDIVIDUAL LABOR CLAIM            FORUM TRABALHISTA DE PORTO SEGURO                             Yes              Yes              No

RENNAN DIAS AFONSO                           0829801-55.2019.8.20.5004           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENNAN FELIPE OLIVEIRA DE MORAIS             0011524-83.2020.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENNAN JOSE ALVES RONDON                     1012151-94.2020.8.11.0002           CANCELLATION                      CIVIL COURT OF VÁRZEA GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RENNAN SOARES DE MELO LOBATO                 0803175-15.2020.8.10.0001           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                       Yes              No               No

RENNAN SOARES DE MELO LOBATO                 0802699-74.2020.8.10.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO LUÍS                                         Yes              No               No



                                                                                                         952 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1073 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
RENNATO RODRIGUES RIBEIRO                 3001683-09.2019.8.06.0003            CANCELLATION                        CIVIL COURT OF FORTALEZA                                     Yes              No               No

RENNE GARCIA PAIVA                           7053877-74.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No

RENNER ALENCAR PAULINO                       0141105-56.2019.8.06.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FORTALEZA                                     Yes              No               No
RENNO ANDRADE VALER                          0616365-86.2019.8.04.0015           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                        Yes              No               No
RENO SPINELLI CROTI                          0000077-11.2011.5.02.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RESERVA AUTOMOVEIS LTDA ME                   0034159-26.2017.8.19.0209           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
RESTAURANTE SANTA SALADA LTDA EPP            0010087-47.2020.8.08.0347           CIVIL LITIGATION - CARGO          CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RESTONY DE ALENCAR RIBEIRO                   0017300-64.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No
REUBEN DA SILVA FREITAS                      0627875-07.2020.8.04.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                        Yes              No               No
REVAIR RODRIGUES MACHADO NETO                0823751-70.2019.8.12.0110           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No

REVIA APARECIDA PEIXOTO DE PAULA LUNA        0001997-57.2019.8.16.0090           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF IBIPORÃ                                       Yes              No               No
REYNALDO LACERDA CESAR                       0101355-34.2018.5.01.0078           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
REYNNAM PATRICK DA HORA ALVES                0052401-60.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
REYNNAM PATRICK DA HORA ALVES                0052401-60.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
REZA SHAHCHERAGHI                            0231102-87.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

RF COMERCIAL E INDUSTRIAL DE TUBOS LTDA 0161869-68.2016.8.06.0001                CIVIL LITIGATION - CARGO          CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RHAIRA BOLDRINI SAIBERT                      0010950-88.2020.8.08.0545           CANCELLATION                      CIVIL COURT OF VILA VELHA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RHAISSA FARIA BARBOSA                        5093170-58.2020.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                       Yes              No               No
RHAISSA RODRIGUES ULIANA                     0011084-30.2020.8.08.0347           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RHAIZA HADDAD BOCCO                          0036393-08.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
RHAIZA ROVEDA SOARES FARIA                   1000543-81.2020.8.26.0358           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MIRASSOL                                      Yes              No               No
RHAMEZ OSMAN GHAZZAQUI                       35.001.003.XX-XXXXXXX               CIVIL LITIGATION - SERVICE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RHAMEZ OSMAN GHAZZAQUI                       35.001.003.XX-XXXXXXX               CIVIL LITIGATION - SERVICE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

RHAMON MARLLON FREITAS MOREIRA               0000126-23.2020.8.19.0009           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BOM JARDIM                                    Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
RHANDA TUFI AMIM SILVEIRA                    0614035-19.2019.8.04.0015           COMFORT                           CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RHAYNNER DE ALMEIDA LIMA VERAS               0800174-32.2020.8.23.0010           RESERVATION                       CIVIL COURT OF BOA VISTA                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
RHAYNNER DE ALMEIDA LIMA VERAS               0800174-32.2020.8.23.0010           RESERVATION                       CIVIL COURT OF BOA VISTA                                     Yes              Yes              No
RHENAN CARLOS DA SILVA                       0011106-45.2014.5.01.0056           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No

RHUAN CARLOS DUARTE MARTINS                  1023126-61.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RHUAN GUILHERME ZORZI MOREIRA                5001564-83.2020.8.24.0033           RESERVATION                     CIVIL COURT OF ITAJAÍ                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RHUAN SOUSA SERRA LIMA                       1021739-11.2020.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                       Yes              No               No




                                                                                                        953 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                 Pg 1074 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

RHUAN SOUSA SERRA LIMA                      1022098-58.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RHUDSON DE ARAUJO NICOLAU                   5724127-91.2019.8.09.0159          CANCELLATION                    CIVIL COURT OF SANTO ANTÔNIO DO DESCOBERTO                       Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
RICARDO ABELHA                              0022975-82.2019.8.08.0347          RESERVATION                     CIVIL COURT OF VITÓRIA                                           Yes              No               No
RICARDO ALESSANDRO KOBAL
VASCONCELLOS                                1000891-60.2017.5.02.0702          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No

RICARDO ALESSANDRO KOBAL VASCONCELOS 0100354-31.2019.5.01.0061                 INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
RICARDO ALEXANDRE BOTELHO            0010737-06.2017.5.15.0008                 INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
RICARDO ALEXANDRE DE ARAUJO PORFIRIO 0700432-03.2020.8.02.0080                 CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
RICARDO ALMEIDA DE BARROS LIMA              26.001.046.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RICARDO ALMEIDA ECHELMEIER                  0034814-28.2018.8.11.0001          CHANGE                             CIVIL COURT OF CUIABÁ                                         Yes              No               No
RICARDO ALVES                               1001386-27.2015.5.02.0718          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No

RICARDO AMARAL MARANHAO DOS SANTOS 0042491-11.2019.8.19.0209                   CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
RICARDO AMARILHA DE CASTRO         5007333-08.2020.8.13.0024                   CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RICARDO ANIBAL RAMIREZ                      1002503-73.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
RICARDO ANTONELLI TOLEDO                    0100091-21.2016.5.01.0023          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RICARDO APARECIDO DUTRA                     1000705-54.2020.8.26.0236          CHANGE                             CIVIL COURT OF IBITINGA                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RICARDO APARECIDO DUTRA                     1000705-54.2020.8.26.0236          CHANGE                             CIVIL COURT OF IBITINGA                                       Yes              Yes              No
RICARDO ARAUJO DE LIMA                      0001598-16.2016.5.06.0008          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO/PE                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RICARDO ATHANASIO FELINTO DE OLIVEIRA       9081787-69.2019.8.21.0001          CHANGE                             CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RICARDO AUGUSTO DA ROSA DANTAS              9000779-57.2019.8.21.0070          CANCELLATION                       CIVIL COURT OF TAQUARA                                        Yes              No               No
RICARDO AUGUSTO GUIMARAES DE SOUZA          35.006.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SANTO ANDRÉ                                    Yes              No               No
RICARDO AUGUSTO MARTINS FIGUEIREDO          5001188-33.2020.8.13.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RICARDO BAGDONAS                            0822801-04.2019.8.20.5004          OVERBOOKING                        CIVIL COURT OF NATAL                                          Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
RICARDO BARBOSA RAMOS                       0004354-42.2020.8.25.0084          RESERVATION                        CIVIL COURT OF ARACAJU                                        Yes              No               No
RICARDO BARROS DE AVELAR                    0001630-90.2013.5.02.0055          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RICARDO BASTOS DE REZENDE                   0013422-81.2020.8.16.0014          CANCELLATION                       CIVIL COURT OF LONDRINA                                       Yes              No               No
RICARDO BATISTA DE FARIAS                   0000587-02.2019.5.06.0022          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
RICARDO BATISTA DE FARIAS                   0000950-23.2018.5.06.0022          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RICARDO BATTISTI                            0015406-75.2019.8.21.0021          CANCELLATION                       CIVIL COURT OF PASSO FUNDO                                    Yes              No               No
RICARDO BERTOLDI VOLKERS                    0010198-19.2020.8.08.0545          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF VILA VELHA                                     Yes              Yes              No
RICARDO BERTOLDI VOLKERS                    0010198-19.2020.8.08.0545          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF VILA VELHA                                     Yes              Yes              No
RICARDO BITTENCOURT                         5004543-37.2019.8.24.0135          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF NAVEGANTES                                     Yes              No               No
RICARDO BRAGANÇA PONTES DA SILVA            0009007-10.2016.8.19.0209          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No




                                                                                                       954 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1075 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
RICARDO BRANCATO DE LUCCA                 1001927-75.2018.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
RICARDO CAMPOS TIBAU                      35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RICARDO CARVALHO GADELHA                  3000343-93.2020.8.06.0003            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FORTALEZA                                     Yes              No               No

RICARDO CELSO LOPES                          0027212-82.2019.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO CESAR BORGES BERNARDES               1002439-63.2020.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                       Yes              No               No
RICARDO CESAR COUTINHO DOS SANTOS
BRILHANTE                                    0011745-11.2015.5.01.0062           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
RICARDO CESAR ROMANINI                       1003016-35.2019.8.26.0274           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ITÁPOLIS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO CHAIM EVANGELISTA                    7055545-80.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No
RICARDO CHARTUNI BANDEIRA                    0026092-54.2019.8.19.0063           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF TRÊS RIOS                                     Yes              No               No
RICARDO CHARTUNI BANDEIRA                    0026091-69.2019.8.19.0063           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF TRÊS RIOS                                     Yes              No               No
RICARDO CLAUDIO CARDOSO                      5409813-33.2019.8.09.0025           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CALDAS NOVAS                                  Yes              No               No

RICARDO COELHO MINDELLO                      0007590-20.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                        Yes              No               No
RICARDO CORREIA DE ARAUJO                    5002029-92.2020.8.24.0033           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ITAJAÍ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
RICARDO COSTA NEVES DO AMARAL                1000972-07.2020.8.26.0016           LITIGATION - CIVIL                CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RICARDO DA CRUZ SANTOS                       0000047-39.2014.5.05.0027           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
RICARDO DA SILVA GOMES                       0012385-93.2017.5.03.0092           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
RICARDO DA SILVA MENEZES                     8055236-79.2020.8.05.0001           CIVIL LITIGATION - SERVICE        CIVIL COURT OF SALVADOR                                      Yes              No               No

RICARDO DA SILVA NACRUTH                     5095473-16.2018.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                       Yes              No               No
RICARDO DA SILVA NASCIMENTO                  0000507-29.2018.5.17.0002           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
RICARDO DA SILVA SANTOS                      5652144-65.2019.8.09.0051           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO DAS NEVES SOARES                     0012533-61.2020.8.19.0203           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
RICARDO DE ALMEIDA DANTAS                    0017487-67.2020.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                      Yes              No               No

RICARDO DE ARAUJO LIMA                       0600541-66.2020.8.01.0070           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO BRANCO                                      Yes              No               No
RICARDO DE CASTRO LAURITO                    0011036-55.2017.5.03.0092           INDIVIDUAL LABOR CLAIM          JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                          Yes              Yes              No
RICARDO DE MORAES                            1001661-87.2016.5.02.0314           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                 Yes              Yes              No

RICARDO DE OLIVEIRA CARVALHO                 0800571-55.2020.8.18.0164           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                        Yes              Yes              No

RICARDO DE OLIVEIRA CARVALHO                 0800571-55.2020.8.18.0164           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO DEL GIGLIO                           1004586-59.2020.8.26.0100           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                       Yes              No               No

RICARDO DEL GIGLIO                           1006894-63.2019.8.26.0016           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO DEL GIGLIO                           1004586-59.2020.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RICARDO DINIZ CABRAL                         1000306-88.2020.5.02.0706           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO DINIZ DE VASCONCELOS LEITAO          0806365-59.2020.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No




                                                                                                        955 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1076 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - BOARDING
RICARDO DINIZ DOS SANTOS                  0807849-32.2019.8.15.0001            IMPEDIMENT                          CIVIL COURT OF CAMPINA GRANDE                                Yes              No               No
RICARDO DOS SANTOS                        0010826-29.2017.5.15.0008            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                               CIVIL LITIGATION - IMPROPER
RICARDO DOS SANTOS BARRETO                0031840-61.2019.8.26.0002            COLLECTION                          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RICARDO DOS SANTOS PESSOA                 1001548-35.2017.5.02.0012            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   No               Yes              Yes
                                                                               CIVIL LITIGATION - FLIGHT
RICARDO ESPER KALLAS                      5023109-82.2019.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
RICARDO FARIAS BISPO                      0001615-54.2014.5.20.0001            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE ARACAJÚ                                 Yes              Yes              No
RICARDO FERNANDES DA SILVA                23.001.001.XX-XXXXXXX                CIVIL LITIGATION - SERVICE          CIVIL COURT OF FORTALEZA                                     Yes              No               No
RICARDO FERNANDES DA SILVA                23.001.001.XX-XXXXXXX                CIVIL LITIGATION - SERVICE          CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RICARDO FERREIRA BORGES                   0805574-31.2019.8.10.0040            CANCELLATION                        CIVIL COURT OF IMPERATRIZ                                    Yes              No               No

RICARDO FERREIRA NUNES                       0840031-71.2019.8.14.0301           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELÉM                                         Yes              No               No
RICARDO FLORIANO MEDEIROS                    0300153-49.2019.8.24.0163           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAPIVARI DE BAIXO                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO FRAJACOMO DA SILVA                   9003608-87.2020.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
RICARDO FRANCA DE ANDRADE                    0015304-63.2019.8.26.0005           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RICARDO FROTA LEAL                           0828888-73.2019.8.20.5004           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF NATAL                                         Yes              No               No
RICARDO FROTA LEAL                           0801475-51.2020.8.20.5004           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF NATAL                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO GALDINO DA SILVA                     0222741-71.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
RICARDO GARCIA FIGUEIREDO                    0004855-67.2019.8.17.8227           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JABOATÃO DOS GUARARAPES                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO GARRIDO ANDRADE                      0065783-23.2020.8.05.0001           OVERBOOKING                       CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO GOMES GONCALVES                      1022490-52.2019.8.11.0001           CANCELLATION                      CIVIL COURT OF CUIABÁ                                        Yes              No               No

RICARDO GONZALEZ DE OLIVEIRA                 1001865-09.2020.8.26.0562           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTOS                                          Yes              No               No

RICARDO GRAZIANI SIQUEIRA                    1028804-60.2019.8.26.0562           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SANTOS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO GUGGISBERG                           1042361-82.2018.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RICARDO GUIMARAES DE ARRUDA                  0719634-84.2019.8.07.0007           RESERVATION                       CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
RICARDO GUIMARAES DE ARRUDA                  0719634-84.2019.8.07.0007           RESERVATION                       CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
RICARDO HENRIQUE CALAZANS TOLEDO             5000938-77.2019.8.13.0430           LITIGATION - CIVIL                CIVIL COURT OF MONTE BELO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
RICARDO HENRIQUE CALAZANS TOLEDO             5000938-77.2019.8.13.0430           LITIGATION - CIVIL                CIVIL COURT OF MONTE BELO                                    Yes              Yes              No
RICARDO HENRIQUE DE OLIVEIRA                 7029834-73.2019.8.22.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO HENRIQUES PEREIRA AMORIM             0801408-33.2019.8.15.0131           CANCELLATION                      CIVIL COURT OF CAJAZEIRAS                                    Yes              No               No

RICARDO HUMBERTO RIBEIRO DIAS                1002109-69.2020.8.26.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
RICARDO HUSSEIN HINDI DE OLIVEIRA            0011285-65.2016.5.15.0008           INDIVIDUAL LABOR CLAIM          VARA DO TRABALHO DE SÃO CARLOS                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO IVO REBELO PIMENTEL                  0054487-43.2019.8.17.8201           CHANGE                          CIVIL COURT OF RECIFE                                          Yes              No               No



                                                                                                        956 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1077 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
RICARDO JORGE DE FARIAS PEREIRA FILHO     0053798-72.2019.8.17.2001            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No

RICARDO JORGE MARTINS PEREIRA FILHO          0063943-17.2019.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                        Yes              No               No
RICARDO JOSE MONTEIRO SAO MARCOS             0010770-88.2018.8.17.2001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO JULIO COSTA OLIVEIRA                 0061983-84.2020.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                      Yes              No               No
RICARDO KALLIERY COSTA                       5010357-15.2019.8.13.0433           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MONTES CLAROS                                 Yes              No               No
RICARDO LANGKAMMER DA SILVA                  0100596-11.2018.5.01.0033           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO LEAL DE MORAES                       5034342-26.2019.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO LEMOS PRADO DE CARVALHO              1011830-66.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
RICARDO LIMA CRUZ                            0009008-66.2016.8.10.0040           CIVIL LITIGATION - CARGO          CIVIL COURT OF IMPERATRIZ                                    Yes              No               No
RICARDO LINHARES DA SILVA                    0020571-22.2016.5.04.0025           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              No               No

RICARDO LOIOLA E SILVA                       0222016-82.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              No               No

RICARDO LOPES BERNABE                        0017338-75.2018.8.08.0545           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VILA VELHA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO LUCAS GARCIA                         5002385-68.2020.8.24.0007           CHANGE                            CIVIL COURT OF BIGUAÇU                                       Yes              No               No
RICARDO LUIS DE QUADROS                      0000080-35.2013.5.04.0013           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
RICARDO LUIZ DA SILVA                        1000109-73.2019.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

RICARDO LUIZ DE LUCENA                       0817365-64.2019.8.20.5004           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                           Yes              No               No

RICARDO LUIZ FIGUEIREDO COUTO FILHO          3000675-60.2020.8.06.0003           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
RICARDO LUIZ SALVADOR                        1047661-88.2019.8.26.0002           COMFORT                           CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RICARDO LUIZ SIMPLICIO DA SILVA              1012442-52.2019.8.26.0248           RESERVATION                       CIVIL COURT OF INDAIATUBA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO LUSTOSA DE OLIVEIRA                  0021707-37.2019.8.19.0007           CANCELLATION                      CIVIL COURT OF BARRA MANSA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RICARDO MACHADO RAMOS                        0197504-35.2019.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                      Yes              No               No

RICARDO MADEIRA CATALDI                      0811986-42.2017.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
RICARDO MAGALHAES DE MENDONCA                0204947-49.2015.8.06.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO MAGRI DE SOUZA MOREIRA               0806571-77.2019.8.12.0001           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RICARDO MARCELO DE MENEZES                   0301686-04.2017.8.24.0037           RESERVATION                       CIVIL COURT OF JOAÇABA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RICARDO MARTINS DA SILVA                     0002651-63.2018.8.17.8234           RESERVATION                       CIVIL COURT OF LIMOEIRO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
RICARDO MARTINS GUIMARAES DA SILVA           0017020-98.2020.8.19.0001           FIDELIDADE PROGRAM                CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - TAM
RICARDO MARTINS GUIMARAES DA SILVA           0017020-98.2020.8.19.0001           FIDELIDADE PROGRAM                CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO MASSARO                              1000874-88.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No



                                                                                                        957 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1078 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
RICARDO MATOS SANTOS                      0827703-89.2020.8.15.2001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF JOÃO PESSOA                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RICARDO MIGUEL ABU JAMRA                  0008082-59.2020.8.16.0014            CANCELLATION                        CIVIL COURT OF LONDRINA                                      Yes              No               No

RICARDO MIQUEIAS DE OLIVEIRA CARNEIRO        0028513-53.2019.8.05.0080           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO MIRANDA NEUMAYER                     0212943-33.2018.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

RICARDO MOK GAIA                             1012503-35.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

RICARDO MOK GAIA                             1012503-35.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO MOLINA BASTOS                        1002604-29.2019.8.26.0008           CHANGE                          CIVIL COURT OF SÃO PAULO                                       Yes              No               No

RICARDO MORGENTAL ZAMBENEDETTI               9084620-60.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
RICARDO MOTTA DIB                            1015279-48.2020.8.26.0506           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO MOURA SERRA DA GAMA                  0046427-33.2019.8.03.0001           CHANGE                            CIVIL COURT OF MACAPÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO NEVES GOMES                          1007737-04.2018.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO NICOLAS ALEJANDRO ALBA               5000208-18.2019.8.24.0056           CHANGE                            CIVIL COURT OF SANTA CECÍLIA                                 Yes              No               No
RICARDO OLIVEIRA ALVES                       1000407-77.2019.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
RICARDO PAULO DONA                           1002247-49.2015.5.02.0706           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
RICARDO PERAGINE                             1001212-03.2016.5.02.0065           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
RICARDO PEREIRA DA SILVA                     5002986-29.2020.8.13.0024           IMPEDIMENT                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO RABELLO BRAZ                         5001948-85.2020.8.24.0020           CANCELLATION                      CIVIL COURT OF CRICIÚMA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO RAIMUNDO DE MELLO PARANAGUA 0046402-63.2019.8.05.0001                    CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
RICARDO RAMOS                       1001464-47.2017.5.02.0719                    INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO RIBEIRO MENDES                       35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RICARDO RIGOTTI SOARES                       0021804-84.2016.5.04.0015           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO ROBERTO ZAGO                         0005237-33.2020.8.16.0021           CANCELLATION                      CIVIL COURT OF CASCAVEL                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO ROBERTO ZAGO                         0005237-33.2020.8.16.0021           CANCELLATION                      CIVIL COURT OF CASCAVEL                                      Yes              Yes              No

RICARDO ROCHA DE ARAUJO                      1005259-55.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RICARDO RODRIGUES CARREIRO                   0001426-45.2016.5.10.0014           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO ROGENSKY                             1001853-26.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO RONDINELLI MENDES CABRAL             0000988-41.2020.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RICARDO RONDINELLI MENDES CABRAL             0000988-41.2020.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              Yes              No

RICARDO ROSINI                               1004757-22.2020.8.26.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No



                                                                                                        958 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 1079 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

RICARDO RUY GALVAO ALVES                     0036785-45.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              Yes              No

RICARDO RUY GALVAO ALVES                     0036785-45.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              Yes              No
RICARDO SABOIA DE CERQUEIRA LIMA             0001943-88.2013.5.10.0003          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE BRASÍLIA                                 Yes              Yes              No
RICARDO SCAPIM BARROSO                       0010189-23.2015.5.01.0078          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
RICARDO SCARAVAJAR GOUVEIA                   1005512-74.2019.8.26.0003          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
RICARDO SCHEIBLE                             0100684-78.2019.5.01.0012          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

RICARDO SCRAVAJAR GOUVEIA                    1061678-32.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
RICARDO SCRAVAJAR GOUVEIA                    1002195-19.2020.8.26.0008          CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SÃO PAULO                                          Yes              No               No
                                                                                CIVIL LITIGATION - TAM
RICARDO SCRAVAJAR GOUVEIA                    1005450-97.2020.8.26.0003          FIDELIDADE PROGRAM              CIVIL COURT OF SÃO PAULO                                         Yes              No               No

RICARDO SILVEIRA CARDOSO (E)                 0002668-24.2017.8.21.5001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
RICARDO SOCOLOSKI DORNELLES                  0020441-78.2019.5.04.0008          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
RICARDO TADEU SCARMATO                       1008204-15.2020.8.26.0002          LITIGATION - CIVIL                 CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
RICARDO TAVARES DE ALBUQUERQUE               0638604-92.2020.8.04.0001          COLLECTION                         CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - IMPROPER
RICARDO TAVARES DE ALBUQUERQUE               0638604-92.2020.8.04.0001          COLLECTION                         CIVIL COURT OF MANAUS                                         Yes              Yes              No
RICARDO TEIXEIRA DA SILVA                    1001047-80.2019.5.02.0022          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
RICARDO TESSARINI                            1000475-71.2020.8.26.0281          CHANGE                             CIVIL COURT OF ITATIBA                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
RICARDO TESSARINI                            1000475-71.2020.8.26.0281          CHANGE                             CIVIL COURT OF ITATIBA                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
RICARDO TESTA                                1004624-90.2020.8.26.0320          CANCELLATION                       CIVIL COURT OF LIMEIRA                                        Yes              No               No
RICARDO UBALDO MOREIRA E MORAES              15810-08.2013.8.10.0001            CIVIL LITIGATION - CARGO           CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
RICARDO UBALDO MOREIRA E MORAES              20898-27.2013.8.10.0001            CIVIL LITIGATION - CARGO           CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
RICARDO VASQUES MOREIRA                      0823863-39.2019.8.12.0110          LITIGATION - CIVIL                 CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
RICARDO VENANCIO CRUZ JUNIOR                 0011206-54.2014.5.15.0106          INDIVIDUAL LABOR CLAIM             FÓRUM REGIONAL DA 15ª REGIÃO                                  Yes              Yes              No
RICARDO VICENTIN DE OLIVEIRA                 0000480-45.2014.5.02.0021          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
RICARDO VIEIRA DA SILVA                      1003718-07.2020.8.11.0001          RESERVATION                        CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
RICARDO VIEIRA MELO                          5000806-26.2019.8.13.0331          IMPEDIMENT                         CIVIL COURT OF ITANHANDU                                      Yes              No               No
                                                                                CIVIL LITIGATION - SPECIAL
RICARDO WAGNER CORREIA GUERRA                0060219-11.2014.8.15.2001          PASSENGER                          CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RICARDO ZANIN MACHADO JUNIOR                 0009771-45.2019.8.16.0024          CANCELLATION                       CIVIL COURT OF ALMIRANTE TAMANDARÉ                            Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RICCE RANGER DE MELO.                        0001868-82.2019.8.26.0572          CANCELLATION                       CIVIL COURT OF SÃO JOAQUIM DA BARRA                           Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RICCO POLSINELLI BEDIN MASCARIN DO VALE 1007184-47.2019.8.26.0576               CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
RICHAM ADNAN CHOKR                      1001941-04.2015.5.02.0311               INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
RICHARD ALBINO DE MORAES                1000483-97.2016.5.02.0316               INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No




                                                                                                        959 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1080 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
RICHARD DOS SANTOS RODRIGUES              1005470-18.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
RICHARD FAZZANI                           35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RICHARD GOMES DE MELO                     0010725-68.2018.5.03.0144            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
RICHARD HARRISSON RECKEL                  7009774-45.2020.8.22.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO VELHO                                   Yes              No               No
RICHARD HELDRICH MAAS                     0106300-32.2006.5.09.0670            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO DE SÃO JOSÉ DOS PINHAIS                  Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
RICHARD KERLLON LEONEL VIEIRA             0716452-05.2019.8.07.0003            RESERVATION                         CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
RICHARD LOUIS VOEGELS                     1027568-67.2020.8.26.0100            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RICHARD LUCAS PACHIONE FERRAZ             1005801-28.2020.8.26.0114            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAMPINAS                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
RICHARD LUCAS PACHIONE FERRAZ             1005795-21.2020.8.26.0114            RESERVATION                         CIVIL COURT OF CAMPINAS                                      Yes              No               No
RICHARD LUCAS PACHIONE FERRAZ             1005801-28.2020.8.26.0114            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAMPINAS                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - BOARDING
RICHARD NICSON DE SOUZA OLIVEIRA          5000160-25.2020.8.08.0006            IMPEDIMENT                          CIVIL COURT OF ARACRUZ                                       Yes              No               No
RICHARD PAUL SELZER DE OLIVEIRA           1001753-31.2017.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
RICHARD PAUL SELZER DE OLIVEIRA           1001752-46.2017.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
RICHARDSON LOPES QUARESMA JUNIOR          0009591-27.2020.8.03.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MACAPÁ                                        Yes              No               No

RICHELE SCHMITZ DOS REIS                     1001518-07.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RICHELLA AMARAL MONTEIRO LOPES               0017649-23.2019.8.19.0061           CANCELLATION                    CIVIL COURT OF TERESÓPOLIS                                     Yes              No               No
RICHERD KELWY PEDROSO MARTINS                1001038-52.2019.5.02.0044           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                     Yes              Yes              No

RICKSON WILLIAN MORAES DA COSTA              0800745-64.2020.8.14.0006           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ANANINDEUA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RIDAN JUNO PEREIRA DE CARVALHO               0009038-40.2019.8.13.0452           CANCELLATION                      CIVIL COURT OF NOVA SERRANA                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RILDO DE OLIVEIRA AMARAL                     0816405-41.2019.8.10.0040           RESERVATION                       CIVIL COURT OF IMPERATRIZ                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RILDO GUSTAVO VITAL COSTA                    0001422-75.2020.8.17.2001           CHANGE                            CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                                                   CENTRO JUDICIÁRIO DE SOLUÇÃO DE CONFLITOS E
RILDO REIS DE OLIVEIRA                       0000696-14.2019.5.10.0019           INDIVIDUAL LABOR CLAIM            CIDADANIA                                                    Yes              No               No
RILDO REIS DE OLIVEIRA                       0000695-29.2019.5.10.0019           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
RILDO REIS DE OLIVEIRA                       0000697-96.2019.5.10.0019           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
RINA MARIA AQUINO DA SILVA                   0043955-68.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RINA XAVIER PEREIRA                          35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RINA XAVIER PEREIRA                          35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RINALDO ANDRADE DA SILVA                     0000547-02.2015.5.21.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE NATAL                                   Yes              Yes              No
RINALDO DE AGUIAR BARBOSA                    0700019-03.2020.8.02.0205           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MACEIÓ                                        Yes              No               No

RINALDO SILVA DE FRANCA                      0059239-58.2019.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                        Yes              No               No
RIO AMAZONAS VIAGENS E TUR LTDA ME           1077302-21.2019.8.26.0100           CIVIL LITIGATION - TAM TRAVEL     CIVIL COURT OF FRANCISCO MORATO                              Yes              No               No
RIO AMAZONAS VIAGENS E TURISMO               0036772-37.2019.8.03.0001           CIVIL LITIGATION - TAM TRAVEL     CIVIL COURT OF MACAPÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - PRICING
RIO CAT CLUBE                                0082858-85.2020.8.19.0001           POLICY                            51ª VARA CÍVEL                                               Yes              No               No




                                                                                                        960 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1081 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
RISO ROGER SALEM                           0011237-28.2020.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RISONEIDE APOLINARIO DE AMORIM             0873661-35.2019.8.15.2001            CHANGE                              CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
RISONEIDE CARDOSO CAMPOS                   0052911-64.2019.8.03.0001            RESERVATION                         CIVIL COURT OF MACAPÁ                                        Yes              No               No
RISONILSON PEDREIRA FERREIRA               1003267-40.2013.5.02.0320            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
RISSA MONTIEL ARTNER                       1033519-82.2019.8.26.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RITA ASSUNCAO LIMAS                        0046022-06.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No

RITA CELIA CINTA AUSTREGESILO                1002241-26.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
RITA CUISSE ARAUJO VALE                      0011039-49.2018.5.03.0003           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
RITA DA SILVA AZEVEDO                        0000026-65.2020.8.05.0039           RESERVATION                       CIVIL COURT OF CAMAÇARI                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
RITA DA SILVA AZEVEDO                        0000026-65.2020.8.05.0039           RESERVATION                       CIVIL COURT OF CAMAÇARI                                       Yes              Yes              No
RITA DE CASSIA ALMEIDA SILVA                 0002384-74.2012.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
RITA DE CASSIA APARECIDA GOMES               1000075-85.2016.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
RITA DE CASSIA BAHIA RAMOS                   0001468-06.2016.5.10.0011           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
RITA DE CASSIA BANDUKI LAGO                  0301437-82.2018.8.24.0113           IMPEDIMENT                        CIVIL COURT OF CAMBORIÚ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RITA DE CASSIA BARBOSA PENTEADO SAGULA 35.001.003.XX-XXXXXXX                     RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RITA DE CASSIA DA SILVA CASTRO               0011538-70.2019.8.19.0207           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
RITA DE CASSIA DE ARAUJO ARRUDA ROJAS        1000712-87.2017.5.02.0036           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RITA DE CASSIA DE SOUZA SILVA                0005773-81.2019.8.13.0629           CANCELLATION                      CIVIL COURT OF SÃO JOÃO NEPOMUCENO                            Yes              No               No
RITA DE CASSIA GUAYCURUS PIMENTA
MENEGATTI                                    35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
RITA DE CASSIA GUAYCURUS PIMENTA
MENEGATTI                                    35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
RITA DE CASSIA LOPES FRANCA                  0000614-90.2010.5.15.0008           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO                                           Yes              Yes              No

RITA DE CASSIA RODRIGUES REYNAUD             0000243-61.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              Yes              No

RITA DE CASSIA RODRIGUES REYNAUD             0000243-61.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              Yes              No
RITA DE CASSIA SANTIAGO DE MOURA
FERREIRA                                     0032375-41.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No
RITA DE CASSIA SILVA DOS SANTOS              0100802-82.2016.5.01.0069           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
RITA FERNANDA SILVA LEITE                    9000015-92.2020.8.21.6001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RITA FIGUEIREDO                              0017953-94.2016.8.16.0001           RESERVATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
RITA HELENA SEDA SALGADO LIMA                5000984-18.2019.8.13.0446           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NEPOMUCENO                                     Yes              No               No

RITA LAURETTI RAPOLD MELLO                   0047446-83.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              Yes              No

RITA LAURETTI RAPOLD MELLO                   0047446-83.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              Yes              No




                                                                                                         961 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1082 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - TICKET /
RITA LUCIA CAMPELO                          0001727-61.2020.8.19.0204            RESERVATION                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
RITA MARTINS                                0807781-55.2019.8.20.5106            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MOSSORÓ                                       Yes              No               No
RITA MONTE                                  1054058-66.2019.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RITA NITZSCHE                               5024940-34.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
RITA ZILDA DA SILVA PEREIRA                 0012268-16.2019.8.26.0004            COMFORT                             CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RITADE CASSIAGUAYCURUS
PIMENTAMENEGATTI                            35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RITHS MOREIRA ROCHA AGUIAR                  5001364-18.2020.8.13.0701            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF UBERABA                                       Yes              No               No
RIVALDO CARDOSO JUNIOR                      0002732-53.2011.5.02.0012            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
RIVALDO FELIX DA SILVA                      35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RIVAMAR PAULO PIMENTA                       1000515-62.2017.5.02.0706            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RIVANILDO BRISOLA DE ALMEIDA                0043993-50.2019.8.16.0182            OVERBOOKING                         CIVIL COURT OF CURITIBA                                      Yes              No               No
RIVER REFRIGERANTES LTDA                    0800462-86.2016.8.10.0040            CIVIL LITIGATION - CARGO            CIVIL COURT OF IMPERATRIZ                                    Yes              No               No

RIVERTON CARLOS RODRIGUES CUNHA               1001452-14.2020.8.26.0071          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BAURU                                             Yes              No               No
RIVKA SHIMONOVITZ                             1007285-23.2020.8.26.0100          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO PAULO                                         Yes              No               No
RJ INFLAVEIS PROMOCIONAIS EIRELI ME           0009576-47.2019.8.19.0066          CIVIL LITIGATION - CARGO        CIVIL COURT OF VOLTA REDONDA                                     Yes              No               No

ROBELIA MENEZES ROCHA                         5002741-03.2019.8.13.0396          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANTENA                                           Yes              No               No

ROBENILZA DE OLIVEIRA GUERREIRO               0632545-80.2019.8.04.0015          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERIO DE SA BARRETO                         3001551-18.2016.8.06.0112          CANCELLATION                       CIVIL COURT OF JUAZEIRO DO NORTE                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERIO DE SOUZA MENDES                       0825874-73.2020.8.15.2001          CHANGE                             CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERLANDIA NASCIMENTO DOS SANTOS             0001434-09.2020.8.01.0070          CHANGE                             CIVIL COURT OF RIO BRANCO                                     Yes              No               No

ROBERLEINE FREITAS DE SANTOS                  5119618-68.2020.8.09.0051          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                           Yes              No               No

ROBERLEY LAURIANO SANTOS                      1003637-58.2020.8.11.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                            Yes              Yes              No

ROBERLEY LAURIANO SANTOS                      1003637-58.2020.8.11.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CUIABÁ                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ROBERSON AUGUSTO PINHEIRO                     0700205-09.2020.8.07.0004          RESERVATION                        CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ROBERSON AUGUSTO PINHEIRO                     0700205-09.2020.8.07.0004          RESERVATION                        CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
ROBERT                                        N/A                                CIVIL - PASSENGER CLAIM            COURT OF PARIS                                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERT APARECIDO LIMA INACIO                  1013908-09.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ROBERT ARAUJO RAMINELLI                       0014364-31.2018.8.19.0037          IMPEDIMENT                         CIVIL COURT OF NOVA FRIBURGO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ROBERT DE OLIVEIRA PAVUNA                     5001174-20.2020.8.08.0014          RESERVATION                        CIVIL COURT OF COLATINA                                       Yes              No               No
ROBERT EMERSON JORGE AMORIM                   0001744-49.2016.5.21.0005          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE NATAL - RN                               Yes              Yes              No
ROBERT GABRIEL BELILO DE FARIA                0010545-86.2017.5.03.0144          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No



                                                                                                         962 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1083 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ROBERT LEOPOLDINO DE CAMPOS                1001509-92.2019.5.02.0715            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROBERT SIDNEY MACHADO FEITOSA              0800449-06.2018.8.10.0012            CANCELLATION                        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
ROBERTA ALMEIDA GOMES                      5000425-67.2020.8.13.0271            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FRUTAL                                        Yes              No               No
ROBERTA AMARAL CLEBIS CONSENTINE
GASPAR                                     0606440-74.2020.8.04.0001            CIVIL LITIGATION - SERVICE          CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROBERTA AMARAL MAGALHAES                   5021524-58.2020.8.13.0024            CHANGE                              CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ROBERTA AMARAL MAGALHAES                   5021524-58.2020.8.13.0024            CHANGE                              CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                CIVIL LITIGATION - BOARDING
ROBERTA ARAUJO PINTO                       0009217-49.2018.8.19.0061            IMPEDIMENT                          CIVIL COURT OF TERESÓPOLIS                                   Yes              No               No

ROBERTA BAGGIO WORM                          9009503-36.2019.8.21.0010           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No
ROBERTA BRANDAO LEITE                        1002280-24.2015.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTA CAVALCANTI DA PAZ SILVA              0800015-65.2020.8.15.0381           OVERBOOKING                       CIVIL COURT OF ITABAIANA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTA COELHO DE CARVALHO                   0005479-15.2020.8.05.0080           OVERBOOKING                       CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
ROBERTA CRAVO CABRAL RODRIGUES DA                                                CIVIL LITIGATION - FLIGHT
SILVA                                        0037385-65.2019.8.19.0210           OVERBOOKING                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ROBERTA CRISTINA CASTRO                      9000474-29.2020.8.21.0041           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CANELA                                         Yes              No               No
ROBERTA CRISTINA DE MORAES SILVA             5019411-64.2020.8.09.0050           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOIANÉSIA                                      Yes              No               No
ROBERTA CRISTINA MARCONDES                   1004366-46.2019.8.26.0666           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ARTUR NOGUEIRA                                 Yes              No               No

ROBERTA DA ROCHA BARROS                      1011761-10.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ROBERTA DA SILVA RAMOS                       0006327-13.2020.8.19.0209           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTA DE ALMEIDA HORA BASTOS               0011823-63.2019.8.19.0207           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - ACCIDENT /
ROBERTA DIBACHTI INACIO DE OLIVEIRA          0158247-12.2019.8.13.0702           INCIDENT                          CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
ROBERTA DOS SANTOS                           1001373-28.2019.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ROBERTA ESPINOLA MAIA                        0254900-04.2005.5.02.0030           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No
ROBERTA FERREIRA DE ALBUQUERQUE                                                  CIVIL LITIGATION - FLIGHT
CARAVALHO                                    0708254-86.2020.8.02.0001           CHANGE                            CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTA FERRO RIVERA E COSTA TRAVASSOS 1000591-76.2020.8.26.0152                 CANCELLATION                      CIVIL COURT OF COTIA                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTA FERRO RIVERA E COSTA TRAVASSOS 1000591-76.2020.8.26.0152                 CANCELLATION                      CIVIL COURT OF COTIA                                          Yes              Yes              No
ROBERTA FREITAS ABREU DE SOUSA         5213079-04.2019.8.13.0024                 CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTA GRAF                                 0001257-45.2020.8.01.0070           CANCELLATION                      CIVIL COURT OF RIO BRANCO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTA GRAF                                 0001257-45.2020.8.01.0070           CANCELLATION                      CIVIL COURT OF RIO BRANCO                                     Yes              No               No
ROBERTA GUEDES LOPES                         0800643-27.2020.8.10.0047           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF IMPERATRIZ                                     Yes              Yes              No
ROBERTA GUEDES LOPES                         0800643-27.2020.8.10.0047           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF IMPERATRIZ                                     Yes              Yes              No
ROBERTA GURGEL BRUNO                         0188700-74.2007.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ROBERTA GUSMAO PELLIZZONI                    0013074-30.2019.8.05.0103           RESERVATION                       CIVIL COURT OF ILHÉUS                                         Yes              Yes              No



                                                                                                         963 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1084 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TICKET /
ROBERTA GUSMAO PELLIZZONI                 0013074-30.2019.8.05.0103            RESERVATION                         CIVIL COURT OF ILHÉUS                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ROBERTA GUZZON GODINHO                    1000549-47.2020.8.26.0016            OVERBOOKING                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ROBERTA HELENA CHULA DE CASTRO            5002528-02.2020.8.24.0090            CANCELLATION                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
ROBERTA JANSEN MELO BRANDAO                                                    CIVIL LITIGATION - FLIGHT
RODRIGUES                                 0000050-62.2019.8.04.6601            CANCELLATION                        CIVIL COURT OF RIO PRETO DA EVA                              Yes              No               No

ROBERTA LEMOS DE SOUZA                       0282078-98.2019.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No
ROBERTA LOPES DE ALMEIDA                     0001321-85.2014.5.05.0561           INDIVIDUAL LABOR CLAIM          FORUM TRABALHISTA DE PORTO SEGURO                              Yes              Yes              No

ROBERTA LOPES RIBEIRO                        1003775-89.2020.8.26.0071           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BAURU                                           Yes              No               No

ROBERTA MACHADO CANDIDO                      0061389-12.2019.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                        Yes              No               No
ROBERTA MARIA MONTEIRO DE SOUZA              1044420-83.2018.8.26.0506           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
ROBERTA MARQUES NETO TELES TERAN             1014184-26.2019.8.26.0309           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JUNDIAÍ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ROBERTA NASCIMENTO GARCIA                    1015833-32.2019.8.26.0016           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTA NASCIMENTO RAMOS                     1002432-71.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTA NASCIMENTO RAMOS                     1002432-71.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTA OLIVEIRA DA SILVA                    5006795-11.2019.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
ROBERTA OLIVEIRA LOBO DE MOURA               5000413-95.2019.8.13.0430           LITIGATION - CIVIL                CIVIL COURT OF MONTE BELO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTA PALACIO QUEIROZ FERES                0800934-66.2019.8.10.0013           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ROBERTA PRYS GOMES DE OLIVEIRA               0004874-93.2019.8.08.0024           RESERVATION                       CIVIL COURT OF VITÓRIA                                       Yes              No               No
ROBERTA REGINATO                             0144396-81.2018.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No

ROBERTA REIS DE CARVALHO CAVALCANTI          0024074-87.2019.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTA RODRIGUES DA COSTA                   0001894-87.2020.8.05.0230           CANCELLATION                      CIVIL COURT OF SANTO ESTEVÃO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTA RONCHI FARIA TONELLO                 0753381-32.2018.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ROBERTA SAAD VITIELI FORTALEZA               0245800-20.2004.5.02.0043           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
ROBERTA SCHUCHMANN                           1079374-78.2019.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

ROBERTA SCHUMARA FILGUEIRA NOGUEIRA          0819166-97.2019.8.20.5106           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MOSSORÓ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTA TREVISAN MARTIRE                     1002322-37.2019.8.26.0704           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                       Yes              No               No
ROBERTA VEIGA DOS SANTOS ARAUJO              0714653-70.2019.8.07.0020           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF BRASÍLIA                                        Yes              No               No

ROBERTA VERDI                                9000450-15.2020.8.21.0004           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BAGÉ                                            Yes              Yes              No

ROBERTA VERDI                                9000450-15.2020.8.21.0004           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BAGÉ                                            Yes              Yes              No
ROBERTH LUCIANNO DE OLIVEIRA VIEIRA          0057767-22.2019.8.17.8201           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF RECIFE                                          Yes              No               No



                                                                                                        964 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1085 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ROBERTO ALEIXO DE BARROS                  1001630-38.2019.5.02.0322            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ROBERTO ALEIXO DE BARROS                  1000290-93.2018.5.02.0322            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ROBERTO ALESSANDRO G TORRES               50.024.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF PONTA PORÃ                                    Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ROBERTO ALESSANDRO GIUMARRESI TORRES 50.024.001.20-00000390                    RESERVATION                         CIVIL COURT OF PONTA PORÃ                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ROBERTO ALVES DA SILVA                    1009391-45.2020.8.26.0071            CANCELLATION                        CIVIL COURT OF BAURU                                         Yes              No               No

ROBERTO ALVES DE QUEIROZ                     0004856-96.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                        Yes              No               No
ROBERTO ANTONIO DA SILVA                     5058607-11.2020.8.13.0024           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTO ANTONIO DE OLIVEIRA                  5013265-14.2019.8.13.0702           CANCELLATION                      CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTO ANTONIO DE OLIVEIRA JUNIOR           5013267-81.2019.8.13.0702           CANCELLATION                      CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
ROBERTO APARECIDO DA SILVA                   1000319-89.2017.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ROBERTO APARECIDO DA SILVA                   1001167-36.2018.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ROBERTO ARCANJO GOMES                        0000855-10.2019.5.17.0003           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

ROBERTO BAETA NEVES COSTA PEREIRA            5017064-28.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              Yes              No

ROBERTO BAETA NEVES COSTA PEREIRA            5017064-28.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTO BARBOSA                              0044610-29.2019.8.16.0014           CHANGE                            CIVIL COURT OF LONDRINA                                      Yes              No               No
ROBERTO BATISTA BRANDAO DE SOUZA             0000464-66.2017.5.05.0033           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTO BATISTA MACHADO                      5007901-24.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
ROBERTO BENUCCI                              0001776-75.2014.5.02.0030           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
ROBERTO CALDAS VIANA                         0059820-46.2017.8.19.0002           LITIGATION - CIVIL                CIVIL COURT OF NITERÓI                                       Yes              No               No
ROBERTO CARLOS GASPAROTTO                    0000762-23.2010.5.09.0670           INDIVIDUAL LABOR CLAIM            FORUM TRABALHISTA DE FOZ DO IGUACU                           No               Yes              Yes
ROBERTO CARLOS PESSOA VIANA                  0000588-05.2019.5.05.0025           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

ROBERTO CARLOS PORTO                         5000318-35.2020.8.08.0021           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GUARAPARI                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTO CARLOS ROQUE PIRES                   0008937-38.2020.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ROBERTO CARMINATI                            0002649-87.2020.8.19.0209           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ROBERTO CARMINATI                            0002649-87.2020.8.19.0209           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
ROBERTO CASARI                               1017906-79.2019.8.26.0564           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO BERNARDO DO CAMPO                         Yes              No               No
ROBERTO CAVALLIERI                           0000581-29.2020.8.16.0184           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                      Yes              No               No
ROBERTO CERQUEIRA GOMES                      0036889-37.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                      Yes              No               No

ROBERTO CESAR SILVA DE AZEVEDO               0282249-55.2019.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ROBERTO CHACON DE SOUZA                      1017935-43.2019.8.26.0625           RESERVATION                       CIVIL COURT OF TAUBATÉ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ROBERTO CHAVES PANDOLFI                      0006829-86.2020.8.17.8201           RESERVATION                       CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTO CHAVES PANDOLFI                      0006837-63.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No



                                                                                                        965 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1086 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ROBERTO CORREIA                           1001549-87.2017.5.02.0313            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ROBERTO COSTA BARROS                      1001518-27.2020.8.11.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CUIABÁ                                        Yes              No               No
ROBERTO D HORN MOREIRA MONTEIRO DA                                             CIVIL LITIGATION - FLIGHT
FRANCA SOBRINHO                           0804276-63.2020.8.15.2001            CANCELLATION                        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No

ROBERTO DA SILVA ATHAYDE                     0024324-75.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              No               No

ROBERTO DA SILVA ATHAYDE                     0008466-67.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              No               No
ROBERTO DA SILVA BARBOSA                     0002487-71.2013.5.03.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE BELO HORIZONTE                          Yes              No               No
ROBERTO DA SILVA COSTA                       0021766-95.2014.5.04.0030           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
ROBERTO DA SILVA COSTA                       0020640-49.2019.5.04.0025           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ROBERTO DANIEL DE SOUSA                      0303095-40.2018.8.24.0082           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
ROBERTO DAS NEVES BARBOSA JUNIOR             0021281-51.2015.5.04.0001           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No

ROBERTO DE CARVALHO RODRIGUES JUNIOR 35.001.003.XX-XXXXXXX                       CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

ROBERTO DE CARVALHO RODRIGUES JUNIOR 35.001.003.XX-XXXXXXX                       CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
ROBERTO DE GODOY PONTE                       0021138-20.2020.8.19.0001           LITIGATION - CIVIL                CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

ROBERTO DE OLIVEIRA MENDONCA                 5100467-53.2019.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                       Yes              No               No
ROBERTO DE OLIVEIRA NASCIMENTO               1001090-06.2013.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ROBERTO DE SOUZA LOPES                       0632449-73.2020.8.04.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                        Yes              No               No
ROBERTO DE SOUZA SANTOS                      0000877-77.2017.5.11.0012           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ROBERTO DI SPIRITO ALMEIDA                   5160752-82.2019.8.13.0024           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
ROBERTO DIAS TORRES                          5031185-45.2019.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No

ROBERTO DILAMITE SOUSA                       7052179-33.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
ROBERTO DIMAS CAMPOS JUNIOR                  0816684-28.2016.8.15.2001           / ADVERTISEMENTS                  CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTO DONIZETI DOS SANTOS ANDRADE          1007385-05.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTO DONIZETI DOS SANTOS ANDRADE          1002247-57.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTO DOS SANTOS SOARES                    0157318-77.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTO EDUARDO VIEIRA OLIVEIRA              1074093-47.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ROBERTO ERVIS DE OLIVEIRA                    0020324-81.2019.5.04.0010           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ROBERTO FANTINEL                             9000062-30.2020.8.21.0096           RESERVATION                       CIVIL COURT OF FAXINAL DO SOTURNO                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ROBERTO FANTINEL                             9000062-30.2020.8.21.0096           RESERVATION                       CIVIL COURT OF FAXINAL DO SOTURNO                            Yes              Yes              No
ROBERTO FELICIANO SABA RODRIGUES DA                                              CIVIL LITIGATION - FLIGHT
FONSECA                                      0867791-92.2019.8.14.0301           CANCELLATION                      CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTO FERREIRA                             5263359-06.2019.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                       Yes              No               No
ROBERTO FERREIRA DA SILVA                    0000674-83.2017.5.05.0012           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No




                                                                                                        966 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1087 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
ROBERTO FERREIRA SAMPAIO JUNIOR           0010987-39.2020.8.05.0080            CANCELLATION                        CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
ROBERTO FRANCA DOMINGUES FILHO            0757231-60.2019.8.07.0016            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF BRASÍLIA                                           Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ROBERTO FURTADO FONSECA JUNIOR            0051444-79.2019.8.19.0203            CHANGE                              CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ROBERTO GATO DE OLIVEIRA                  0000401-18.2016.5.08.0122            INDIVIDUAL LABOR CLAIM              2ª VARA DO TRABALHO DE SANTARÉM                              Yes              Yes              No
                                                                               CIVIL LITIGATION - SPECIAL
ROBERTO GOMES MORENO DE SOUZA             0006580-14.2016.8.10.0040            PASSENGER                           CIVIL COURT OF IMPERATRIZ                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ROBERTO HENRIQUE GRAWER                   9005104-34.2019.8.21.0019            CANCELLATION                        CIVIL COURT OF NOVO HAMBURGO                                 Yes              No               No
ROBERTO HERNANDES MARCIANO JUNIOR         0001467-11.2014.5.02.0012            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
ROBERTO JEAN RANIERO MARRA                0010094-78.2014.5.01.0061            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No

ROBERTO JUNQUEIRA DE ANDRADE VIETRI          1111323-23.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

ROBERTO JUVENCIO DE CARVALHO                 0000012-72.2020.8.19.0207           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTO LEA RODRIGUES GALVAO                 0021252-85.2019.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTO LEAL DA SILVA TEIXEIRA               0705421-67.2019.8.07.0009           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ROBERTO LINO BARBOSA                         35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
ROBERTO LOPES FERREIRA                       1074180-03.2019.8.26.0002           COMFORT                           CIVIL COURT OF SÃO PAULO                                     Yes              No               No

ROBERTO LOPES JUNIOR                         1000646-16.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                           Yes              No               No

ROBERTO LOPES JUNIOR                         1016204-28.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
ROBERTO LUCIO ROCHA BRANT                    5037248-05.2020.8.13.0024           LITIGATION - CIVIL                CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTO LUIS RIBEIRO MAIA                    0011030-73.2020.8.05.0080           OVERBOOKING                       CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTO LUIZ REGLA                           0001367-96.2019.8.21.0078           OVERBOOKING                       CIVIL COURT OF VERANÓPOLIS                                   Yes              No               No
ROBERTO MACEDO FEIO                          0000244-44.2010.5.02.0018           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
ROBERTO MACEDO FERREIRA SANTOS               0701689-10.2015.8.13.0702           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
ROBERTO MAGALHAES PREDIGER                   0000235-29.2020.5.10.0012           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ROBERTO MAGALHAES PREDIGER                   0000237-96.2020.5.10.0012           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ROBERTO MAGALHAES PREDIGER                   0000236-14.2020.5.10.0012           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTO MARTINS LANDIM                       1008216-29.2020.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No

ROBERTO MEIRELES DE ALMEIDA                  0602103-42.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTO MENEZES BRANDAO LEAL                 0503528-25.2018.8.05.0103           CANCELLATION                    CIVIL COURT OF ILHÉUS                                          Yes              No               No
ROBERTO MONTEIRO RIBEIRO COIMBRA
LOPES SOBRINHO                               0006585-62.2020.8.19.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NITERÓI                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTO MORAIS LUZ DE CARVALHO               0808926-51.2018.8.10.0001           CANCELLATION                    CIVIL COURT OF SÃO LUÍS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ROBERTO MOREIRA DA SILVA FILHO               0718711-58.2019.8.07.0007           RESERVATION                     CIVIL COURT OF BRASÍLIA                                        Yes              No               No



                                                                                                        967 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1088 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - GENERAL
ROBERTO MURICY                            0275599-89.2019.8.19.0001            LITIGATION - CIVIL                  CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ROBERTO NASCIMENTO BITTENCOURT                                                 CIVIL LITIGATION - FLIGHT
TORRES                                    0048009-44.2018.8.19.0038            CANCELLATION                        CIVIL COURT OF NOVA IGUAÇU                                   Yes              No               No
ROBERTO NAVARRO DOS REIS FILHO            1000560-48.2017.5.02.0712            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
ROBERTO ORTEGA STONIS FILHO               1000331-38.2019.5.02.0318            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ROBERTO ORTEGA STONIS FILHO               1001715-36.2019.5.02.0318            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ROBERTO PASQUAL RAMIRES                   0001431-17.2020.8.16.0109            CHANGE                              CIVIL COURT OF MANDAGUARI                                    Yes              No               No
ROBERTO PAULO DOS SANTOS CARDOSO          0000315-52.2017.5.08.0109            INDIVIDUAL LABOR CLAIM              TRIBUBAL REGIONAL DO TRABALHO 8ª REGIÃO                      Yes              Yes              No
ROBERTO PECHANSKY AXELRUD                 9005735-95.2020.8.21.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
ROBERTO PEREIRA DA SILVA                  1001443-16.2017.5.02.0317            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ROBERTO PEREIRA REIS RAMOS                0000934-39.2017.5.05.0020            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - IMPROPER
ROBERTO PEREIRA TAVARES                   0035860-72.2019.8.19.0202            COLLECTION                          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ROBERTO PINHEIRO DA SILVA FREIRE          0041265-76.2020.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No

ROBERTO PINHEIRO DA SILVA FREIRE             0052566-56.2019.8.13.0701           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF UBERABA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTO PINHEIRO DA SILVA FREIRE             0041265-76.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
ROBERTO PINTO BRAGA                          0101251-94.2016.5.01.0051           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
ROBERTO RAMOS DOS SANTOS                     0000422-09.2019.5.05.0013           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTO RANIERY DE AQUINO PAULINO            0864667-52.2018.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
ROBERTO RICHARD JOAO                         5004813-41.2019.8.13.0079           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CONTAGEM                                      Yes              No               No
ROBERTO RODRIGUES DE ALMEIDA                 0801012-43.2018.8.10.0030           CIVIL LITIGATION - AIRPORTS       CIVIL COURT OF CAXIAS                                        Yes              No               No
ROBERTO ROMEU CERQUEIRA CORREA               1000209-97.2017.5.02.0058           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
ROBERTO SANTOS CETTIGA                       1001833-18.2015.5.02.0717           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTO SANTOS TAKETOMI                      0615650-52.2020.8.04.0001           CHANGE                            CIVIL COURT OF MANAUS                                        Yes              No               No
ROBERTO SARALHA                              1000014-15.2018.5.02.0079           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              No               No
ROBERTO SERRA OGANDO                         0100323-73.2019.5.01.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ROBERTO SILVA BERTAO                         0001338-36.2020.8.16.0018           COLLECTION                        CIVIL COURT OF MARINGÁ                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
ROBERTO SILVA BERTAO                         0001338-36.2020.8.16.0018           COLLECTION                        CIVIL COURT OF MARINGÁ                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTO SIQUEIRA FILHO                       0006730-03.2019.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                      Yes              No               No
ROBERTO TADEU VARGAS                         1001172-63.2015.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTO THEOPHILE JACOB                      0800173-19.2019.8.18.0011           CANCELLATION                      CIVIL COURT OF TERESINA                                      Yes              No               No

ROBERTO TONIOLO                              0004092-49.2019.8.16.0029           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF COLOMBO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTO VAROTO                               1008964-26.2017.8.26.0565           CANCELLATION                      CIVIL COURT OF SÃO CAETANO DO SUL                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROBERTO VINICIUS BERNARDES ALBANO     7002091-54.2020.8.22.0001                  CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No
ROBERTO WAGNER CAVALCANTI DE SIQUEIRA                                            CIVIL LITIGATION - TAM
JUNIOR                                0004368-44.2020.8.17.8201                  FIDELIDADE PROGRAM                CIVIL COURT OF RECIFE                                        Yes              No               No



                                                                                                        968 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1089 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ROBERTO WILLIAN DE CASTRO CAVALCANTI 0513463-75.2016.8.05.0001                  CIVIL LITIGATION - CARGO            CIVIL COURT OF SALVADOR                                      Yes              No               No
ROBERTO ZACCARIAS                          1001898-05.2013.5.02.0322            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
ROBERVAL DE JESUS LEONE DOS SANTOS         0701180-92.2020.8.07.0016            COLLECTION                          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ROBERVAL TORRES DE LYRA                    0000225-15.2016.5.10.0015            INDIVIDUAL LABOR CLAIM              15ª VARA DO TRABALHO DE BRASÍLIA - DF                        Yes              Yes              No
ROBESIO MARTINS RIBEIRO                    0010974-59.2019.5.03.0184            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ROBESIO MARTINS RIBEIRO                    0011468-06.2019.5.03.0092            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
ROBESON PEREIRA DE SOUZA                   1004291-98.2018.8.11.0006            IMPEDIMENT                          CIVIL COURT OF CÁCERES                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROBESPIERRE ODOACRO CORREIA DA SILVA 1011727-35.2020.8.26.0002                  CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ROBEVALDO DA SILVA MOREIRO                 0037913-03.2020.8.05.0001            RESERVATION                         CIVIL COURT OF SALVADOR                                      Yes              No               No
ROBINSON DE JESUS MARTINS                  1000965-28.2018.5.02.0008            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
ROBINSON FERREIRA FONSECA                  0001559-23.2017.5.09.0130            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROBINSON OSMAR LIMA                        1023865-34.2020.8.26.0002            OVERBOOKING                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROBINSON PASSOS DA SILVA                   0032690-24.2020.8.16.0014            CANCELLATION                        CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROBISON KARLS CUSTODIO                     1031279-85.2017.8.11.0041            CANCELLATION                        CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROBNELSON FELIX FERREIRA                   1005856-24.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROBNELSON FELIX FERREIRA                   0290901-61.2019.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROBNELSON FELIX FERREIRA                   1005856-24.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ROBSON ALVES LIMA                          0000267-45.2018.5.05.0561            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ROBSON ALVES LIMA                          0001117-36.2017.5.05.0561            INDIVIDUAL LABOR CLAIM              FORUM TRABALHISTA DE PORTO SEGURO                            Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ROBSON ANDRE SILVA                         5279852-61.2018.8.09.0029            OVERBOOKING                         CIVIL COURT OF CATALÃO                                       Yes              No               No
ROBSON APARECIDO DE BARROS                 1001330-70.2019.5.02.0712            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROBSON ARRUDA COUTINHO                     0016381-46.2018.8.13.0089            CANCELLATION                        CIVIL COURT OF BRAZÓPOLIS                                    Yes              No               No
ROBSON BEZERRA DO AMARAL FILHO             0802073-05.2020.8.20.5004            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF NATAL                                         Yes              Yes              No
ROBSON BEZERRA DO AMARAL FILHO             0802073-05.2020.8.20.5004            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF NATAL                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ROBSON CANDIDO ANDRADE                     5037471-55.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
ROBSON CARLOS LIMA DE SOUSA                1000857-54.2018.5.02.0701            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
ROBSON CLEBER RODRIGUES                    0001398-76.2016.5.09.0670            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                    Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
ROBSON CONCEICAO GONCALVES                 1022088-14.2020.8.26.0002            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROBSON DE LIMA NERY                        0004311-28.2020.8.19.0002            OVERBOOKING                         CIVIL COURT OF NITERÓI                                       Yes              No               No
ROBSON DE LIMA VIDAL                       0000998-76.2018.5.07.0014            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ROBSON DE PAULA                            1000989-86.2015.5.02.0323            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

ROBSON DE SOUZA SANT ANNA                    0182526-53.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No
ROBSON DE SOUZA SANT ANNA                    0207412-19.2019.8.05.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SALVADOR                                         Yes              No               No
ROBSON DOS SANTOS PITANGA                    0000058-89.2018.5.05.0007           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              Yes              No



                                                                                                         969 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                 Pg 1090 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ROBSON ESPINOLA FEITOSA                     0804302-61.2020.8.15.2001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ROBSON FERNANDES OTONI DE SOUZA             1000298-71.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ROBSON FERNANDES OTONI DE SOUZA             1000298-71.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ROBSON FREITAS NASCIMENTO                   52.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GOIÂNIA                                        Yes              No               No
ROBSON GOMES MARTINS                        0100336-28.2017.5.01.0013          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
ROBSON JOSELI DA SILVA                      0001496-70.2016.5.17.0013          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DA COMARCA DE VITÓRIA                       Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ROBSON JUNIO VIEIRA DE SOUZA                0096940-39.2018.8.13.0105          CANCELLATION                       CIVIL COURT OF GOVERNADOR VALADARES                           Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ROBSON LEANDRO RODRIGUES                    0042732-50.2019.8.16.0182          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
ROBSON LEITE DOS SANTOS                     0052575-69.2020.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              Yes              No
ROBSON LEITE DOS SANTOS                     0052575-69.2020.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
ROBSON LUIS BARBOSA                         0020395-12.2019.8.08.0725          RESERVATION                        CIVIL COURT OF SERRA                                          Yes              No               No
ROBSON MARIANO DE AVELAR                    0001262-53.2017.5.12.0026          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ROBSON NOGUEIRA                             1001677-29.2016.5.02.0318          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
ROBSON PAULO DA SILVA FERREIRA              0073649-82.2020.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ROBSON PEREIRA DA SILVA                     0010389-31.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
ROBSON SACCON DA SILVA                      0230100-91.2009.5.02.0313          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No

ROBSON SERGIO AGUIAR                        5002374-94.2019.8.13.0390          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MACHADO                                           Yes              Yes              No

ROBSON SERGIO AGUIAR                        5002374-94.2019.8.13.0390          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MACHADO                                           Yes              Yes              No

ROBSON SERPA DE OLIVEIRA                    0204148-91.2019.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
ROBSON SILVA DOS SANTOS                     0010644-18.2017.5.03.0092          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         Yes              Yes              No
ROBSON WILLIAM BARBOSA DE ARAUJO            0603705-68.2020.8.04.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MANAUS                                         Yes              No               No
ROBSON ZANETTI                              0011349-52.2018.8.16.0194          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CURITIBA                                       Yes              No               No
ROCHANA GROSSI FREIRE                       0703803-20.2020.8.07.0020          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BRASÍLIA                                       Yes              No               No

                                                                               CIVIL LITIGATION - PROMOTIONS
ROCHELE C OLIVEIRA                          35.001.003.XX-XXXXXXX              / ADVERTISEMENTS                   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ROCHELI FIGUEREDO MARTINS                   0803282-93.2019.8.18.0123          CANCELLATION                       CIVIL COURT OF PARNAÍBA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ROCIO COMAS                                 1016910-84.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
RODERIK JOSE DA SILVA                       1000407-35.2019.5.02.0715          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
RODINEI CASEMIRO                            0009954-43.2020.8.19.0203          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
RODINEI CASEMIRO                            0003107-25.2020.8.19.0203          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
RODINEIA VELOZO RODRIGUES LUZ               0000810-38.2019.5.09.0129          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODINEY AGUIAR SCHMITT FILHO                0016088-94.2017.8.16.0035          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                           Yes              No               No

RODINEY WILLIAN ALMEIDA CAMPELO             5004022-38.2020.8.13.0079          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CONTAGEM                                          Yes              No               No
RODNEY MATHEUS SANTOS FERNANDES             1000558-43.2019.5.02.0701          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              No               No




                                                                                                       970 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11               Main Document
                                                                                                 Pg 1091 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

RODNEY SANT ANNA FERREIRA                   0700270-05.2020.8.02.0081          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MACEIÓ                                         Yes              No               No
RODOLFO ALVES DE ARAUJO                     0000863-98.2019.5.13.0002          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA                                             Yes              Yes              No
RODOLFO BENEVENUTO SOUZA                    1000792-04.2019.5.02.0320          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODOLFO CESAR CERNY                         0310409-47.2017.8.24.0090          CHANGE                             CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No

RODOLFO CRIPPA AMARAL                       1006431-56.2020.8.26.0576          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                             Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RODOLFO CRIPPA AMARAL                       1011354-28.2020.8.26.0576          CANCELLATION                    CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                             Yes              No               No

RODOLFO CRIPPA AMARAL                       1006431-56.2020.8.26.0576          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RODOLFO DE LIMA PAULA                       0000290-09.2020.8.19.0002          CHANGE                             CIVIL COURT OF NITERÓI                                        Yes              No               No
RODOLFO EMILIO GALETI MACCAGNAN             1001487-55.2019.5.02.0708          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
RODOLFO ISHAK                               0833463-39.2019.8.14.0301          RESERVATION                        CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                               CIVIL LITIGATION - SPECIAL
RODOLFO JAHNKE SARUDIANSKY                  1006654-18.2017.8.26.0510          PASSENGER                          CIVIL COURT OF RIO CLARO                                      Yes              No               No
RODOLFO MARQUES BELLESE                     0024239-86.2014.8.14.0301          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODOLFO MARTINS FALEIROS DINIZ              0700173-65.2020.8.07.0016          CANCELLATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODOLFO PONTE AGUIAR MARQUES                3000940-96.2019.8.06.0003          CHANGE                             CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODOLFO SALES SILVA                         1024551-57.2019.8.26.0003          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
RODOLFO WAGNER DA SILVA                     1001166-34.2016.5.02.0317          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RODOLPHO AURELIANO RAFFAELE                 0010370-30.2020.8.17.8201          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
RODOLPHO HENRIQUE DE ANDRADE
BERNARDI                                    1001348-04.2019.8.26.0347          CIVIL LITIGATION - AIRCRAFT        CIVIL COURT OF MATÃO                                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODOLPHO PENNA LIMA RODRIGUES               0802402-88.2019.8.20.5121          CANCELLATION                       CIVIL COURT OF MACAÍBA                                        Yes              No               No

RODOLPLHO SEIJI UENO                        1000029-16.2020.8.26.0654          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF VARGEM GRANDE PAULISTA                         Yes              No               No
RODRIGO AGUINALDO CAMILO                    1000172-77.2020.8.26.0242          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF IGARAPAVA                                      Yes              No               No
RODRIGO ALEXANDRE CORREA                    0010830-70.2019.5.03.0092          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
RODRIGO ALEXANDRE DA SILVA                  1000843-09.2019.5.02.0710          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO ALEXANDRE DE FARIA                  0022404-58.2017.8.13.0019          CANCELLATION                       CIVIL COURT OF ALPINÓPOLIS                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO ALMEIDA COSTA                       1016600-78.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
RODRIGO ALVES BRAGA                         0803044-02.2020.8.14.0301          IMPEDIMENT                         CIVIL COURT OF BELÉM                                          Yes              No               No
RODRIGO ALVES DO NASCIMENTO                 0700709-15.2020.8.07.0004          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
RODRIGO ALVES DO NASCIMENTO                 0700709-15.2020.8.07.0004          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
RODRIGO ALVES MARTINS                       0020543-82.2019.5.04.0014          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO AMARAL TORRES                       0031496-34.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
RODRIGO ANDERSON GABARDO                    0000705-47.2012.5.09.0892          INDIVIDUAL LABOR CLAIM             TRIBUNAL REGIONAL DO TRABALHO DA 09ª REGIÃO                   Yes              Yes              No



                                                                                                       971 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1092 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO ANDRADE PARREIRA                  0801755-79.2020.8.12.0110            CANCELLATION                        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
RODRIGO ANTENOR NUNES DE SOUZA            1000250-28.2016.5.02.0049            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
RODRIGO ANTONIO DE CARVALHO               0804995-76.2020.8.12.0110            RESERVATION                         CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
RODRIGO ANTONIO KOZAK                     1005552-28.2020.8.26.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
RODRIGO ANTONIO KOZAK                     1005552-28.2020.8.26.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO ANTOSZ                            0010456-29.2020.8.16.0182            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No
RODRIGO APARECIDO BARBOSA                 1000212-64.2020.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
RODRIGO APARECIDO DE JESUS FERREIRA       1001628-74.2019.5.02.0320            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
RODRIGO APARECIDO TORRES                  0002079-66.2014.5.02.0070            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO ARAUJO SARAIVA                    0800679-64.2020.8.18.0009            CANCELLATION                        CIVIL COURT OF TERESINA                                      Yes              No               No
RODRIGO ASSIS RIBEIRO                     0010297-82.2017.5.03.0092            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                        Yes              Yes              No
RODRIGO AUGUSTO DE BARROS                                                      CIVIL LITIGATION - FLIGHT
VASCONCELOS                               5485146-10.2019.8.09.0051            CHANGE                              CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
RODRIGO BACH BARRETO                      0011910-96.2019.8.19.0052            RESERVATION                         CIVIL COURT OF ARARUAMA                                      Yes              No               No

RODRIGO BAILUNE NEVES                        0001944-67.2015.8.19.0079           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PETRÓPOLIS                                    Yes              No               No
RODRIGO BARBOSA DA SILVA SOARES              1000607-94.2018.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
RODRIGO BARBOSA DE OLIVEIRA                  0701629-50.2020.8.07.0016           RESERVATION                       CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RODRIGO BARROS ARAGAO                        0040646-41.2019.8.19.0209           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

RODRIGO BASTOS DE SANTANA                    0036352-41.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO BATISTA CONTARATO                    0010505-70.2020.8.08.0545           CHANGE                            CIVIL COURT OF VILA VELHA                                    Yes              No               No
RODRIGO BERNARDES NEIVA                      5739114-68.2019.8.09.0051           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
RODRIGO BERNARDES NEIVA                      5739114-68.2019.8.09.0051           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
RODRIGO BOCHNER                              0319604-02.2019.8.19.0001           IMPEDIMENT                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO BORTOLI                              5016057-82.2019.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RODRIGO BRITO YAZEJI                         0038696-94.2019.8.19.0209           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
RODRIGO BRUM DUARTE                          42.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
RODRIGO BUENO                                1000203-33.2019.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO CARDOSO DAS VIRGENS DUARTE           1010629-07.2019.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO CARDOSO DAS VIRGENS DUARTE           1010629-07.2019.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
RODRIGO CARLO DE CASTILHO                    0011014-74.2013.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                     Yes              Yes              No
RODRIGO CARLOS CORREIA                       0001811-49.2011.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

RODRIGO CARLOS DE CARVALHO             0006849-40.2020.8.19.0209                 CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No
RODRIGO CARLOS DOS SANTOS PEREIRA TRIP                                           CIVIL LITIGATION - FLIGHT
SOUL                                   1024875-90.2019.8.26.0506                 CANCELLATION                    CIVIL COURT OF RIBEIRÃO PRETO                                  Yes              No               No



                                                                                                        972 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                 Pg 1093 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

RODRIGO CARLOS NOGUEIRA MONROE              7046634-79.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO VELHO                                    Yes              No               No
RODRIGO CARLOS PACIFICO                     0010333-86.2016.5.15.0008          INDIVIDUAL LABOR CLAIM             FÓRUM REGIONAL DA 15ª REGIÃO                                  Yes              Yes              No
RODRIGO CARNEIRO DE SOUSA                   0800811-65.2019.8.18.0136          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF TERESINA                                       Yes              No               No
RODRIGO CARVALHO ALVES                      0017816-53.2015.5.16.0016          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA ASTOLFO SERRA                               Yes              Yes              No
RODRIGO CARVALHO BARROSO                    0000918-33.2015.5.10.0015          INDIVIDUAL LABOR CLAIM             15ª VARA DO TRABALHO DE BRASÍLIA - DF                         Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
RODRIGO CARVALHO OLIVEIRA                   27.001.011.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
RODRIGO CARVALHO OLIVEIRA                   27.001.011.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO CASARIN DE OLIVEIRA                 0004681-86.2019.8.16.0014          CHANGE                             CIVIL COURT OF LONDRINA                                       Yes              No               No
RODRIGO CASSULA MEDEIROS                    0304880-92.2019.8.24.0020          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CRICIÚMA                                       Yes              No               No
RODRIGO CASTILLO MARQUES FERNANDES          1000163-49.2013.5.02.0317          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO CASTRO AZEVEDO                      1017594-09.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
RODRIGO CASTRO CHAVES                       0000165-98.2019.5.11.0018          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                               CIVIL LITIGATION - GENERAL
RODRIGO CASTRO CLEMENTE                     5204701-87.2020.8.09.0007          LITIGATION - CIVIL                 CIVIL COURT OF ANÁPOLIS                                       Yes              No               No

RODRIGO CAZAROTI                            1001849-09.2020.8.11.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                            Yes              No               No

RODRIGO CESAR DE OLIVEIRA                   0026563-80.2018.8.16.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CURITIBA                                       Yes              No               No
RODRIGO CESAR DE SILVA E ROSA               3000463-41.2017.8.06.0004          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO CESAR OLIVIO                        1017455-81.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO CESAR OLIVIO                        1015390-16.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No

RODRIGO CESAR SAMPAIO CAMPOS                0705019-28.2020.8.07.0016          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                          Yes              No               No

RODRIGO CESAR VALDRIGHI                     0051030-71.2020.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              Yes              No

RODRIGO CESAR VALDRIGHI                     0051030-71.2020.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
RODRIGO CEZAR MARTINS RODRIGUES             0100647-11.2017.5.01.0048          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
RODRIGO CICOLIN KROSS                       35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO COELHO ALVES                        5006252-25.2019.8.13.0035          CANCELLATION                       CIVIL COURT OF ARAGUARI                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO CORTELINI KERESTES                  1014881-87.2018.8.26.0016          CHANGE                             CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO COSTA E SOUSA ARAUJO                0001151-49.2019.8.16.0184          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO COSTA SAMPAIO                       0000850-84.2020.8.26.0606          CANCELLATION                       CIVIL COURT OF SUZANO                                         Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
RODRIGO COUTINHO MARTINS                    0008242-47.2018.8.08.0024          RESERVATION                        CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO COUTO LEITE MENDES                  5020984-10.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
RODRIGO D’AVILA                             1006562-95.2020.8.26.0005          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No




                                                                                                       973 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1094 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO DA COSTA TRAVASSOS                1008069-57.2019.8.11.0001            OVERBOOKING                         CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
RODRIGO DA FROTA MENDONCA                 0607721-65.2020.8.04.0001            RESERVATION                         CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
RODRIGO DA GUARDA SIMOES                  0195569-57.2019.8.05.0001            LITIGATION - CIVIL                  CIVIL COURT OF SALVADOR                                      Yes              No               No
RODRIGO DA SILVA ARAUJO                   0000373-97.2020.8.05.0201            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO SEGURO                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO DA SILVA BOTTINI                  5002839-09.2020.8.24.0020            CANCELLATION                        CIVIL COURT OF CRICIÚMA                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO DA SILVA BOTTINI                  5002839-09.2020.8.24.0020            CANCELLATION                        CIVIL COURT OF CRICIÚMA                                      Yes              Yes              No
RODRIGO DA SILVA FELIX PEREIRA            0000481-37.2019.5.05.0032            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO DA SILVA PEREIRA                  5001688-80.2019.8.13.0074            OVERBOOKING                         CIVIL COURT OF BOM DESPACHO                                  Yes              No               No
RODRIGO DA SILVA SOUZA                    0000373-45.2019.5.10.0007            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
RODRIGO DA SILVA SOUZA                    0000372-60.2019.5.10.0007            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
RODRIGO DE AGUIAR GOMES LAPENDA DE                                             CIVIL LITIGATION - FLIGHT
MELO                                      0014682-25.2020.8.17.2001            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No
RODRIGO DE ALMEIDA COSTA DINIZ            1000652-31.2018.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
RODRIGO DE FREITAS CORREA                 5003226-39.2019.8.24.0091            LITIGATION - CIVIL                  CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
RODRIGO DE LYRA NOVAES                    0041411-12.2019.8.19.0209            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO DE MACEDO E BURGOS                0703022-10.2020.8.07.0016            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO DE MACEDO E BURGOS                0703022-10.2020.8.07.0016            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
RODRIGO DE MELO CERQUEIRA PEREIRA         0018530-60.2019.8.25.0084            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF ARACAJU                                       Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
RODRIGO DE MIRANDA RODRIGUES              0000929-87.2020.8.26.0016            LITIGATION - CIVIL                  CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO DE OLIVEIRA AMORIM                0049931-08.2018.8.17.2001            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No
RODRIGO DE OLIVEIRA BARRICHELLO           1000536-28.2019.5.02.0719            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
RODRIGO DE OLIVEIRA FULGENCIO             5210689-61.2019.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
RODRIGO DE OLIVEIRA FULGENCIO             5210689-61.2019.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
RODRIGO DE QUEIROZ MOREIRA                0051312-90.2019.8.03.0001            RESERVATION                         CIVIL COURT OF MACAPÁ                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO DE QUEIROZ MOREIRA                0006533-16.2020.8.03.0001            CANCELLATION                        CIVIL COURT OF MACAPÁ                                        Yes              No               No
RODRIGO DE SOUZA                          7033868-91.2019.8.22.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO VELHO                                   Yes              No               No
RODRIGO DE SOUZA COUTO                    0101030-79.2017.5.01.0018            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
RODRIGO DE SOUZA LIMA                     0000539-20.2018.5.10.0005            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
RODRIGO DELARMELLIM                       7001945-10.2020.8.22.0002            RESERVATION                         CIVIL COURT OF ARIQUEMES                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO DIAS BARBOSA                      0823152-70.2019.8.12.0001            CANCELLATION                        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO DIAS DE BARROS E SILVA            0001967-48.2020.8.17.2001            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No

RODRIGO DIAS FERNANDES BRECKENFELD           0875883-73.2019.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CABEDELO                                        Yes              No               No




                                                                                                        974 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                 Pg 1095 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

RODRIGO DIAS PAES SIQUEIRA                  0000822-77.2019.8.19.0079          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PETRÓPOLIS                                     Yes              No               No
RODRIGO DIAS ROCHA                          1000361-98.2013.5.02.0313          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                No               Yes              Yes
RODRIGO DO VALE PEIXOTO                     3000727-27.2019.8.06.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
RODRIGO DO VALLE PACHECO                    0289342-69.2019.8.19.0001          RESERVATION                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
RODRIGO DOMENICO FRUTUOSO DE JESUS          0000545-44.2013.5.05.0004          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No

RODRIGO DONATO                              5002062-05.2020.8.24.0091          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
RODRIGO DOS REIS DE SA                      0101127-79.2019.5.01.0060          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
RODRIGO DOS SANTOS BARROS                   0101116-92.2018.5.01.0025          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  No               Yes              Yes
RODRIGO DOS SANTOS SOARES                   0003858-62.2018.8.19.0209          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO DUARTE BAYMA                        0011971-05.2018.8.19.0209          CHANGE                             CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                                                  TRIBUNAL REGIONAL DO TRABALHO DA 1ª REGIÃO - RIO
RODRIGO DUMANS FRANCA                       0010616-50.2014.5.01.0047          INDIVIDUAL LABOR CLAIM             DE JANEIRO                                                    Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO EDUARDO BATISTA LEITE               1006754-61.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
RODRIGO EDUARDO CUNHA                       5012317-77.2020.8.24.0008          IMPEDIMENT                         CIVIL COURT OF BLUMENAU                                       Yes              No               No
RODRIGO EMIDIO MAIA                         1000218-56.2020.5.02.0316          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO FABIANO SOUZA DOS SANTOS            0025132-80.2019.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No

RODRIGO FERGUTZ CORREA                      9008137-65.2019.8.21.0008          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CANOAS                                         Yes              No               No
RODRIGO FERNANDES ALMEIDA CAMERON                                              CIVIL LITIGATION - FLIGHT
DE SOUSA                                    0026269-41.2019.8.19.0023          CANCELLATION                       CIVIL COURT OF ITABORAÍ                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO FERNANDES ARAUJO                    1031041-41.2019.8.26.0506          CANCELLATION                       CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO FERNANDO SARGO DOS PASSOS           1006316-77.2020.8.26.0562          CHANGE                             CIVIL COURT OF SANTOS                                         Yes              No               No
RODRIGO FERNANDO VIANNA BOZZI               41.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
RODRIGO FERRARI                             7000378-23.2020.8.22.0008          RESERVATION                        CIVIL COURT OF ESPIGÃO DO OESTE                               Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
RODRIGO FERRARI                             7000378-23.2020.8.22.0008          RESERVATION                        CIVIL COURT OF ESPIGÃO DO OESTE                               Yes              Yes              No
RODRIGO FERREIRA BORGES                     0012387-59.2015.5.15.0008          INDIVIDUAL LABOR CLAIM             VARA DO TRABALHO DE SÃO CARLOS                                Yes              Yes              No
                                                                               CIVIL LITIGATION - GENERAL
RODRIGO FERREIRA DE BARROS                  5005892-17.2020.8.13.0145          LITIGATION - CIVIL                 CIVIL COURT OF JUIZ DE FORA                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO FERREIRA DE OLIVEIRA                1050044-91.2019.8.26.0114          CANCELLATION                       CIVIL COURT OF CAMPINAS                                       Yes              No               No

RODRIGO FERREIRA DE OLIVEIRA                1003974-79.2020.8.26.0114          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CAMPINAS                                       Yes              No               No
                                                                               CIVIL LITIGATION - IMPROPER
RODRIGO FERREIRA LINS                       0021407-41.2018.8.27.2706          COLLECTION                         CIVIL COURT OF ARAGUAÍNA                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
RODRIGO FERREIRA MARTINS FREDERICO          0003642-51.2020.8.19.0203          RESERVATION                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
RODRIGO FERREIRA MONTEIRO                   0000088-03.2020.5.11.0003          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
RODRIGO FERREIRA RICARDO                    1001972-26.2017.5.02.0320          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No




                                                                                                       975 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1096 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO FIGUEIREDO FERREIRA               0111372-82.2019.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
RODRIGO FORTES SARAIVA                    9006928-48.2020.8.21.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
RODRIGO FRANCA CHAVES                     5003413-26.2020.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
RODRIGO FRANCA CHAVES                     5003413-26.2020.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No

RODRIGO FRANCISCO PEREIRA VASCONCELOS 0021037-22.2018.8.17.2001                  CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RECIFE                                        Yes              No               No
RODRIGO FRANCISCO VIANA               1000585-23.2019.5.02.0314                  INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

RODRIGO FREIRE DOS SANTOS                    0004728-39.2020.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No
RODRIGO GABRIEL DOS SANTOS                   0000972-82.2019.5.14.0003           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              Yes              No

RODRIGO GARCIA LOURENCO                      1028490-41.2019.8.26.0554           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SANTO ANDRÉ                                   Yes              No               No
RODRIGO GATTI DA GRACA                       0000605-48.2019.5.10.0010           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO GAVA NARDELLI                        1065769-68.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO GEHLEN ROCHA                         0000488-07.2020.8.19.0209           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO GHISI DUTRA                          0301163-24.2017.8.24.0091           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO GIANESELLA                           1072756-23.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO GOMES BRESSANE                       1019755-46.2019.8.11.0001           CHANGE                            CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO GOMES DA SILVA                       7049921-50.2019.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                   Yes              No               No
RODRIGO GOMES SARDINHA                       0101864-56.2017.5.01.0059           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
RODRIGO GOMES SIMOES                         5000271-57.2020.8.21.0067           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO LOURENÇO DO SUL                           Yes              No               No
RODRIGO GONCALVES                            0021109-35.2017.5.04.0003           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
RODRIGO GONCALVES XAVIER                     0010091-30.2020.5.15.0092           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RODRIGO GUANAIS OSHIRO                       1011851-18.2020.8.26.0002           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No

RODRIGO GUIMARAES OTTONI                     0030541-13.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO HENRIQUE DE LEMOS CONCALVES          5016488-35.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
RODRIGO HORA MORAES                          1001482-54.2019.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
RODRIGO HUGUENEY DO AMARAL MELLO             0702432-33.2020.8.07.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
RODRIGO ISSA FIGUEIREDO                      0000751-23.2017.5.05.0035           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO JORGE SILVA                          5014210-61.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO JORGE SILVA                          5014210-61.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No

                                                                                 CIVIL LITIGATION - PROMOTIONS
RODRIGO JOSE LOPES LEITE                     0701164-53.2017.8.02.0091           / ADVERTISEMENTS              CIVIL COURT OF MACEIÓ                                            Yes              No               No
RODRIGO JOSE PEREIRA LEITE FIGUEIREDO        0704203-46.2020.8.07.0016           CIVIL LITIGATION - BAGGAGE    CIVIL COURT OF BRASÍLIA                                          Yes              No               No

RODRIGO JOSE RODRIGUES ALVES BRASILEIRO 0623805-36.2019.8.04.0015                CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                          Yes              No               No
RODRIGO JOSE SOUZA                      1001304-84.2019.5.02.0320                INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              No               No



                                                                                                        976 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1097 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - GENERAL
RODRIGO KALINOWSKI                        0219506-09.2019.8.19.0001            LITIGATION - CIVIL                  CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
RODRIGO KATSUHIRO RIBEIRO SUZUKI          0000259-34.2017.5.09.0095            INDIVIDUAL LABOR CLAIM              FORUM TRABALHISTA DE FOZ DO IGUACU                           Yes              Yes              No

RODRIGO KUSEK FRANCOZI                       0011066-94.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                        Yes              Yes              No

RODRIGO KUSEK FRANCOZI                       0011165-64.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                        Yes              No               No

RODRIGO KUSEK FRANCOZI                       0012134-79.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                        Yes              No               No

RODRIGO KUSEK FRANCOZI                       0011066-94.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                        Yes              Yes              No

RODRIGO LATANZE                              1000718-82.2020.8.26.0291           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JABOTICABAL                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RODRIGO LAURINO DE ARAUJO                    35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RODRIGO LAURINO DE ARAUJO                    35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO LEME DOS SANTOS                      1023539-74.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RODRIGO LEMOS MAIA                           1000918-59.2016.5.02.0708           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
RODRIGO LEONI SANDIM DA SILVA                1001053-20.2015.5.02.0704           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
RODRIGO LIBERATO BRAZ                        0100394-04.2016.5.01.0001           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO LIMA AVELINO                         0804743-62.2019.8.10.0046           CANCELLATION                      CIVIL COURT OF IMPERATRIZ                                    Yes              No               No

RODRIGO LIMA DE ALMEIDA                      0626310-97.2019.8.04.0015           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO LIMA MAGALHAES FREITAS               0067693-85.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
RODRIGO LIMA MASCARENHAS                     0101099-64.2016.5.01.0045           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO LIMA SANTOS                          0073000-20.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No

RODRIGO LISBOA COSTA                         1074098-69.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

RODRIGO LISBOA COSTA                         1074098-69.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
RODRIGO LOPES BUSCHER                        0020965-42.2019.5.04.0019           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO LUCAS NASCIMENTO NUNES               0038021-32.2020.8.05.0001           CANCELLATION                    CIVIL COURT OF SALVADOR                                        Yes              No               No

RODRIGO MACEDO BARBOSA DA SILVA              0025986-73.2018.8.19.0210           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
RODRIGO MACEDO SACRAMENTO                    8003987-21.2019.8.05.0229           LITIGATION - CIVIL              CIVIL COURT OF SANTO ANTÔNIO DE JESUS                          Yes              No               No

RODRIGO MACHADO ROCKEMBACH                   0702129-19.2020.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                        Yes              No               No
RODRIGO MAGALHAES CAMPOS DO VALE             8000941-15.2018.8.05.0114           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF ITACARÉ                                         Yes              No               No
RODRIGO MAGALHAES CAMPOS DO VALE             8055802-28.2020.8.05.0001           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SALVADOR                                        Yes              No               No

RODRIGO MAGALHAES COUTO                      1002078-74.2020.8.26.0510           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO CLARO                                       Yes              No               No
RODRIGO MALDONADO SANCHES                    1001154-82.2019.5.02.0715           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                       Yes              No               No




                                                                                                        977 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1098 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TICKET /
RODRIGO MARCAL PEREIRA                    0012343-48.2020.8.08.0545            RESERVATION                         CIVIL COURT OF VILA VELHA                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO MARCELO VERONESE                  0011138-79.2020.8.16.0021            CANCELLATION                        CIVIL COURT OF CASCAVEL                                      Yes              No               No
RODRIGO MARZAL HERNANDEZ                  1000776-46.2016.5.02.0711            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO MATARAIA                          1002482-40.2020.8.26.0506            CANCELLATION                        CIVIL COURT OF RIBEIRÃO PRETO                                Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO MATARAIA                          1008654-95.2020.8.26.0506            CANCELLATION                        CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO MATARAIA                          1002482-40.2020.8.26.0506            CANCELLATION                        CIVIL COURT OF RIBEIRÃO PRETO                                Yes              Yes              No
RODRIGO MATHIAS DOS SANTOS                0000165-34.2020.8.19.0069            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF IGUABA GRANDE                                 Yes              No               No
RODRIGO MATOS BARRETO COUTO               0023387-31.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              Yes              No
RODRIGO MATOS BARRETO COUTO               0023387-31.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO MATOS SANTOS SILVA                0008020-98.2019.8.05.0001            CHANGE                              CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO MAURER DE ATAIDE                  1001739-69.2020.8.26.0008            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO MAURER DE ATAIDE                  1001739-69.2020.8.26.0008            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
RODRIGO MAURICIO RODRIGUES SANTOS         0001442-36.2017.5.12.0037            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE FLORIANÓPOLIS                           Yes              No               No
RODRIGO MEIRELLES                         35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RODRIGO MENDES DA PAZ                     0011431-34.2015.5.01.0040            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO MENDES FERNANDES                  42.088.001.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF CRICIÚMA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO MEZACASA ZAMBIASI                 1012155-17.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO MICHELS ROCHA                     5011243-08.2019.8.24.0045            CHANGE                              CIVIL COURT OF PALHOÇA                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO MICHELS ROCHA                     5011243-08.2019.8.24.0045            CHANGE                              CIVIL COURT OF PALHOÇA                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - BOARDING
RODRIGO MITSUO SOUZA HIRATA               5140286-67.2019.8.13.0024            IMPEDIMENT                          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
RODRIGO MOLARDI                           0001553-38.2014.8.21.0097            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FLORES DA CUNHA                               Yes              No               No
RODRIGO MORAES DO CARMO                   0001417-98.2016.5.10.0009            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO MORAIS ADDUM                      0023983-31.2018.8.08.0347            CHANGE                              CIVIL COURT OF VITÓRIA                                       Yes              No               No
RODRIGO MORANDIN CUNHA                    0000204-24.2013.5.15.0106            INDIVIDUAL LABOR CLAIM              2ª VARA DO TRABALHO DE SÃO CARLOS                            Yes              Yes              No
RODRIGO NETO PINHO                        0001345-48.2011.5.01.0006            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO NEVES DA SILVA                    0803118-44.2020.8.20.5004            CANCELLATION                        CIVIL COURT OF NATAL                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO NOGUEIRA DE AZEVEDO               0027315-92.2019.8.19.0014            CHANGE                              CIVIL COURT OF CAMPOS DOS GOYTACAZES                         Yes              No               No
RODRIGO OLIVEIRA BARROS                   0010474-95.2019.5.18.0015            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

RODRIGO OLIVEIRA SCARPARO                    0085955-93.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No

RODRIGO OTAVIO BORSALI                       5155344-13.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No
RODRIGO OTAVIO DANTAS DE SOUSA               5004769-59.2020.8.13.0702           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF UBERLÂNDIA                                      Yes              No               No




                                                                                                        978 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                 Pg 1099 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

RODRIGO OTAVIO DOS SANTOS SCKREURS          0029057-20.2019.8.16.0182          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CURITIBA                                       Yes              No               No
RODRIGO OTAVIO JACINTHO BONZANINI           0000137-74.2015.5.02.0066          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No
RODRIGO OTAVIO JACINTO                      1000806-79.2014.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO OTAVIO SOARES PACHECO               5064486-04.2017.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
RODRIGO PAIVA DO NASCIMENTO                 0059930-72.2019.8.17.8201          LITIGATION - CIVIL                 CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO PAIVA VIANNA                        0010927-78.2018.8.21.6001          OVERBOOKING                        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No

RODRIGO PARMANHANE GUIMARAES GARCIA 0800575-76.2020.8.19.0031                  CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MARICÁ                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO PASQUALINI MILAGRE                  5000530-16.2019.8.21.0155          CANCELLATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
RODRIGO PEDROSA DALTRO SANTOS               0052846-88.2020.8.19.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
RODRIGO PEDROSA DALTRO SANTOS               0052846-88.2020.8.19.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - GENERAL
RODRIGO PEREIRA BASTOS                      5004162-90.2020.8.09.0012          LITIGATION - CIVIL                 CIVIL COURT OF APARECIDA DE GOIÂNIA                           Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO PEREIRA DA PAZ                      6000027-83.2020.8.21.0141          CANCELLATION                       CIVIL COURT OF CAPÃO DA CANOA                                 Yes              No               No
RODRIGO PEREIRA GIL PIMENTEL                0054329-46.2020.8.05.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO PEREIRA LORIO                       0028638-40.2020.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
RODRIGO PEREIRA MACHADO LINS                0038011-87.2019.8.19.0209          LITIGATION - CIVIL                 CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

RODRIGO PEREZ DA SILVA                      9000558-11.2020.8.21.0015          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GRAVATAÍ                                          Yes              No               No

RODRIGO PEREZ DA SILVA                      9001396-51.2020.8.21.0015          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF GRAVATAÍ                                       Yes              No               No
RODRIGO PEREZ MEGALI                        0011063-32.2015.5.01.0070          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
RODRIGO PEREZ RAMOS                         0816204-49.2018.8.12.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO PERSICO DE OLIVEIRA                 1012557-35.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
RODRIGO PETRONIS                            0021833-98.2016.5.04.0027          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO PIMENTEL SANTIAGO                   0005577-47.2020.8.16.0030          CANCELLATION                       CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              No               No

RODRIGO PIRES CORREA                        1001257-44.2020.8.11.0007          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF ALTA FLORESTA                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO PIRES DE CARVALHO                   1015978-23.2020.8.26.0576          CHANGE                             CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO PIRES DE CARVALHO                   1015978-23.2020.8.26.0576          CHANGE                             CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO PIRES DE MIRANDA                    1004952-04.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO PIRES DE MIRANDA                    1004952-04.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO PIRES LIMA DA SILVA                 5006213-73.2019.8.13.0699          CHANGE                             CIVIL COURT OF UBÁ                                            Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RODRIGO PIRES LIMA DA SILVA                 5006213-73.2019.8.13.0699          CHANGE                             CIVIL COURT OF UBÁ                                            Yes              Yes              No



                                                                                                       979 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1100 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                                                   TRIBUNAL REGIONAL DO TRABALHO DA 10ª REGIÃO -
RODRIGO RAFAEL BARBOSA                    0001178-59.2014.5.10.0011            INDIVIDUAL LABOR CLAIM              BRASÍLIA                                                     Yes              Yes              No

RODRIGO RAMOS DOS SANTOS                     0805932-86.2020.8.12.0110           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO RICHARD DA SILVEIRA                  6024595-27.2015.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
RODRIGO ROCHA VIEIRA                         0037255-76.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                      Yes              No               No
RODRIGO RODRIGUES LUCAS DE FREITAS           0001884-56.2016.5.09.0122           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                    Yes              Yes              No

RODRIGO ROLIM CAVALCANTE RODRIGUES           0800069-90.2020.8.18.0011           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TERESINA                                      Yes              No               No
RODRIGO ROMANO                               1047017-48.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO ROSPANTINI MONTEIRO                  1011084-77.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RODRIGO SALES DOURADO LEAO                   0000269-07.2012.5.01.0021           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO SALGADO HENRIQUE STELLA              1000009-96.2020.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO SALGADO HENRIQUE STELLA              1000009-96.2020.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
RODRIGO SALLES ARGENTONI                     1002769-57.2020.8.26.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RODRIGO SALLES ARGENTONI                     1002769-57.2020.8.26.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RODRIGO SALVESTRINI LIMA                     1002000-74.2015.5.02.0704           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
RODRIGO SALZANO                              1002494-69.2020.8.26.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO SAMPAIO CORREA                       1023764-94.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RODRIGO SANTANA DA SILVA                     1001385-55.2018.5.02.0712           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
RODRIGO SANTANA DA SILVA                     1000464-62.2019.5.02.0712           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
RODRIGO SANTIAGO DOS SANTOS                  5190747-12.2015.8.09.0051           RESERVATION                       CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO SANTORO DE CASTRO                    1002770-42.2020.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RODRIGO SANTOS CORRÊA                        0827036-64.2019.8.10.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RODRIGO SANTOS DE ARAUJO                     3001702-43.2019.8.06.0220           RESERVATION                       CIVIL COURT OF FORTALEZA                                     Yes              No               No

RODRIGO SASIAIN ESQUIVEL                     1018317-28.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
RODRIGO SCHULZ FERREIRA                      0001768-62.2010.5.02.0055           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO SERGIO DA SILVA                      5004677-87.2019.8.13.0194           CANCELLATION                    CIVIL COURT OF CORONEL FABRICIANO                              Yes              No               No

RODRIGO SILVA DE PAULA ROCHA                 1126921-17.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO SILVA DE PAULA ROCHA                 1072321-49.2019.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                       Yes              No               No

RODRIGO SILVA ELEUTERIO                      1044621-12.2017.8.26.0506           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIBEIRÃO PRETO                                  Yes              No               No

RODRIGO SILVA MARTINS                        5006061-67.2020.8.13.0027           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BETIM                                           Yes              No               No

RODRIGO SILVA MENEZES                        5125683-79.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
RODRIGO SILVA MUNHOZ                         1012618-72.2019.8.26.0008           COLLECTION                      CIVIL COURT OF SÃO PAULO                                       Yes              No               No



                                                                                                        980 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1101 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
RODRIGO SIMONATO SOARES                   0000291-07.2019.8.08.0011            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CACHOEIRO DE ITAPEMIRIM                       Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
RODRIGO SOARES DO NASCIMENTO              9018708-69.2019.8.13.0024            LITIGATION - CIVIL                  CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
RODRIGO SOARES FREIRE                     0002038-37.2020.8.19.0209            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
RODRIGO SPADA SALGUEIRO                   1005090-88.2020.8.11.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CUIABÁ                                        Yes              No               No
RODRIGO STIVAL BRONHOLO                   0002521-94.2020.8.16.0033            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PINHAIS                                       Yes              No               No
RODRIGO TAVARES DE SOUSA                  1000672-36.2016.5.02.0038            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No

RODRIGO TAVEIRA PEIXOTO                      5002501-58.2020.8.13.0079           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CONTAGEM                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO TEIXEIRA LEITE RAMOS                 1003530-60.2020.8.26.0077           OVERBOOKING                       CIVIL COURT OF BIRIGÜI                                       Yes              No               No
RODRIGO TEOFILO DE BARRIOS                   1001087-81.2017.5.02.0006           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
RODRIGO TEOFILO DE BARRIOS                   1001418-29.2018.5.02.0006           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              No               No
RODRIGO TOMAZ DA SILVA                       1000752-54.2019.5.02.0471           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
RODRIGO TORRES NASCIMENTO                    0000831-58.2017.5.05.0561           INDIVIDUAL LABOR CLAIM            FORUM TRABALHISTA DE PORTO SEGURO                            Yes              No               No
RODRIGO TREVIZAN                             1002111-66.2017.5.02.0711           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO VALENTE GIUBLIN TEIXEIRA             0008832-86.2019.8.16.0017           CANCELLATION                      CIVIL COURT OF MARINGÁ                                       Yes              No               No
RODRIGO VALLEJO                              0001212-87.2017.5.09.0130           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
RODRIGO VANNINI                              1022230-39.2019.8.26.0071           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BAURU                                         Yes              No               No
RODRIGO VASCONCELOS DE MELO                  0001698-48.2016.5.11.0002           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANUAS - AM                             Yes              Yes              No
RODRIGO VASCONCELOS DE MELO                  0001700-57.2017.5.11.0010           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO VEIGA GENNARI                        1016702-78.2019.8.26.0344           CANCELLATION                      CIVIL COURT OF MARÍLIA                                       Yes              No               No
RODRIGO VIANA DIAS                           1001960-33.2017.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO VIANNA FREITAS                       0009918-16.2020.8.19.0004           CANCELLATION                      CIVIL COURT OF SÃO GONÇALO                                   Yes              No               No
RODRIGO VICTOR DOS SANTOS                    0763133-91.2019.8.07.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
RODRIGO VICTOR DOS SANTOS                    0763133-91.2019.8.07.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                      Yes              No               No

RODRIGO VILAFRANCA PAES LOUREIRO             0039175-24.2018.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO VILARDI WERNECK                      1001389-57.2020.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO VILARDI WERNECK                      1001389-57.2020.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
RODRIGO VILASBOAS DE ARAUJO                  0010583-89.2019.8.13.0115           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPOS ALTOS                                  Yes              No               No

RODRIGO VILLANOVA BRASIL                     5012291-91.2019.8.21.0010           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAXIAS DO SUL                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RODRIGO WALLACE MAGALHAES ARANTES            1319734-8                           RESERVATION                       CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RODRIGO WALLACE MAGALHAES ARANTES            1319734-8                           RESERVATION                       CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO WILLEMANN                            0007628-60.2020.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RODRIGO ZAGO DE MELO                         0617803-50.2019.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              No               No

RODRIGO ZANETTE DA SILVEIRA                  5004763-55.2020.8.24.0020           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CRICIÚMA                                        Yes              No               No
RODRIGUEZ DELGADO                            0000827-81.2015.8.17.0310           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BOM JARDIM                                      Yes              No               No
ROGATA SOARES DEL GAUDIO                     5186492-42.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No



                                                                                                        981 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                 Pg 1102 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ROGELINGTON JOAO RUDIO                      5000058-83.2020.8.08.0044          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SANTA TERESA                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ROGER ALLAN TORRES                          1028463-68.2018.8.26.0562          CANCELLATION                       CIVIL COURT OF SANTOS                                         Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ROGER ALVES TITARO                          1004043-02.2020.8.26.0506          RESERVATION                        CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
ROGER CARLOS NOVAES CAETANO                 5038234-83.2020.8.09.0051          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ROGER CATTI DE CAMARGO                      0001969-49.2019.8.16.0168          RESERVATION                        CIVIL COURT OF TERRA ROXA                                     Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ROGER CLAUDIO DE OLIVEIRA SANTOS            0210257-24.2019.8.05.0001          RESERVATION                        CIVIL COURT OF SALVADOR                                       Yes              No               No

ROGER CRISTIAN WACHHOLZ                     5015929-57.2019.8.24.0008          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BLUMENAU                                          Yes              Yes              No

ROGER CRISTIAN WACHHOLZ                     5015929-57.2019.8.24.0008          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BLUMENAU                                       Yes              Yes              No
ROGER DE VASCONCELOS TEIXEIRA               0000698-13.2018.5.12.0035          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ROGER DUARTE DA SILVA                       1014551-94.2019.8.26.0068          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BARUERI                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ROGER GASPAR DE MENEZES                     1009028-95.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No

ROGER KAINAN BRAUN                          5000214-76.2020.8.21.0087          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO BOM                                         Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ROGER MULLER MUNIZ                          0007252-74.2020.8.16.0182          RESERVATION                     CIVIL COURT OF CURITIBA                                          Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
ROGER ROCHA MIRANDA                         9004982-12.2019.8.21.0022          LITIGATION - CIVIL              CIVIL COURT OF PELOTAS                                           Yes              No               No

ROGER VILLAR FRERET                         0001202-70.2020.8.19.0207          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No

ROGERES AUGUSTO BARROSO                     7056456-92.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ROGERIA BARBOSA XAVIER ELESBON              0010353-97.2019.8.08.0014          CANCELLATION                       CIVIL COURT OF COLATINA                                       Yes              No               No
ROGERIA FERREIRA MOTTA                      0101313-89.2018.5.01.0011          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
ROGERIA MEIRA GONCALVES                     0012530-95.2014.5.03.0144          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                      Yes              Yes              No
ROGERIA STORCK PEREIRA BORGES               5159481-31.2020.8.09.0051          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GOIÂNIA                                        Yes              No               No
ROGERIO ALVES                               0001370-24.2016.5.09.0892          INDIVIDUAL LABOR CLAIM             TRIBUNAL REGIONAL DO TRABALHO DA 09ª REGIÃO                   Yes              Yes              No
ROGERIO ALVES DE OLIVEIRA                   0020752-77.2017.5.04.0028          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ROGERIO ANJOLETTO AZEVEDO                   1001968-16.2017.5.02.0311          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ROGERIO ARAUJO BRAVO                        1029631-02.2019.8.26.0100          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ROGERIO ARAUJO DA COSTA                     5000067-92.2019.8.13.0027          CANCELLATION                       CIVIL COURT OF BETIM                                          Yes              No               No
ROGERIO ASSIS PINTO DA MATTA                0050050-17.2020.8.05.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SALVADOR                                       Yes              No               No
ROGERIO BARBOSA FERREIRA                    0074565-08.2019.8.16.0014          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ROGERIO BARROS                              35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ROGERIO BARROS                              35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ROGERIO BARTOLOMEU CAMPELO                  0009744-64.2019.8.17.8227          CANCELLATION                       CIVIL COURT OF JABOATÃO DOS GUARARAPES                        Yes              No               No




                                                                                                       982 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1103 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
ROGERIO CARVALHO ROCHA                    0009798-05.2020.8.16.0182            OVERBOOKING                         CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ROGERIO CORREA TURCHETTI                  9000641-88.2020.8.21.0027            CANCELLATION                        CIVIL COURT OF SANTA MARIA                                   Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ROGERIO CORREA TURCHETTI                  9000641-88.2020.8.21.0027            CANCELLATION                        CIVIL COURT OF SANTA MARIA                                   Yes              Yes              No
ROGERIO CORTEZ DO NASCIMENTO              0000488-31.2017.5.21.0007            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ROGERIO COSTA COLNAGHI                    1004548-37.2020.8.26.0071            CHANGE                              CIVIL COURT OF BAURU                                         Yes              No               No
ROGERIO DA SILVA CATALDI                  0020049-21.2017.5.04.0005            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
ROGERIO DAVID CARNEIRO                    0333878-68.2019.8.19.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ROGERIO DE ANDRADE ROCHA                  0020755-73.2019.5.04.0024            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ROGERIO DE FREITAS ROSA                   1007782-40.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - SEAT
ROGERIO DE GASPERI                        1009343-30.2018.8.26.0565            COMFORT                             CIVIL COURT OF SÃO CAETANO DO SUL                            Yes              No               No
ROGERIO DE MELO LIMA                      0000458-18.2019.5.05.0024            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ROGERIO DE MIRANDA FREITAS                0000773-41.2011.5.02.0014            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                               CIVIL LITIGATION - BOARDING
ROGERIO DE OLIVEIRA DOMINGOS              0323138-85.2018.8.19.0001            IMPEDIMENT                          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ROGERIO DE S A BARRETO                    3001548-63.2016.8.06.0112            CANCELLATION                        CIVIL COURT OF JUAZEIRO DO NORTE                             Yes              No               No

ROGERIO DE SOUZA MEDEIROS                    0874523-06.2019.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROGERIO DEL ARCO                             1005804-52.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
ROGERIO DI STADIO PEREIRA                    1004655-76.2020.8.26.0008           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROGERIO DOMINGOS RODRIGUES                   0055122-39.2018.8.19.0203           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ROGERIO DONISETE CRISTOFOLINI                5011861-64.2019.8.24.0008           COLLECTION                        CIVIL COURT OF BLUMENAU                                      Yes              No               No
ROGERIO DOS SANTOS                           1010431-28.2019.8.26.0223           CIVIL LITIGATION - SERVICE        CIVIL COURT OF GUARUJÁ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
ROGERIO FERNANDO BOZZI                       0002211-63.2019.8.16.0182           COMFORT                           CIVIL COURT OF CURITIBA                                      Yes              No               No
ROGERIO FERREIRA DA SILVA                    35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ROGERIO FERREIRA DA SILVA                    35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

ROGERIO FREIRE AMORIM                        5320880-06.2019.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
ROGERIO GIULIANO SORRINO                     1026339-52.2019.8.26.0506           FIDELIDADE PROGRAM                CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROGERIO GOMES DE SOUZA NETTO                 0029538-18.2019.8.19.0014           CANCELLATION                      CIVIL COURT OF CAMPOS DOS GOYTACAZES                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROGERIO GOMES PEREIRA                        0000930-59.2020.8.05.0080           CANCELLATION                      CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROGERIO GUEDES DE OLIVEIRA PLACCO            0016992-62.2019.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROGERIO HAUBERT                              0002221-24.2017.8.21.0155           OVERBOOKING                       CIVIL COURT OF PORTÃO                                        Yes              No               No

ROGERIO HENRIQUE D KARFUNKELSTEIN            0021664-76.2019.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No



                                                                                                        983 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1104 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ROGERIO INACIO BARBOSA                    0001007-86.2011.5.11.0009            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE MANAUS                                  Yes              Yes              No
ROGERIO KATAHIRA DINIZ CORREA             5003626-32.2020.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

ROGERIO MANSUR GUEDES                        5001835-49.2019.8.21.0021           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PASSO FUNDO                                   Yes              No               No
ROGERIO MARIANO LEITE DA SILVA               1001329-94.2014.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
ROGERIO MARQUES CAMPOS                       1007246-95.2020.8.26.0562           LITIGATION - CIVIL                CIVIL COURT OF SANTOS                                        Yes              No               No
ROGERIO MILHAN CORREA                        1001286-39.2019.5.02.0716           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No

ROGERIO MIORANDO                             7000320-02.2020.8.22.0014           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VILHENA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROGERIO MOREIRA DE ALMEIDA                   0866339-61.2019.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROGERIO MOTA                                 1073883-93.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ROGERIO NEVES DE LIMA                        5571198-43.2018.8.09.0051           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROGERIO NUNES DE ARAUJO                      1013372-15.2020.8.11.0002           CANCELLATION                      CIVIL COURT OF VÁRZEA GRANDE                                 Yes              No               No
ROGERIO OLIVEIRA PECANHA                     0825117-96.2019.8.20.5001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF NATAL                                         Yes              No               No

ROGERIO ORLANDO GONCALVES                    1018495-74.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

ROGERIO ORLANDO GONCALVES                    1018495-74.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
ROGERIO PEREIRA DA SILVA                     1002002-16.2016.5.02.0702           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                       Yes              Yes              No

ROGERIO PIMENTEL MACHADO DIAS                0054798-34.2019.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROGERIO PIRES RIBEIRO                        9000714-24.2020.8.21.0039           CANCELLATION                      CIVIL COURT OF VIAMÃO                                        Yes              No               No
ROGERIO PORTELA DE LIMA                      26.001.046.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RECIFE                                        Yes              No               No
ROGERIO PORTELA DE LIMA                      26.001.046.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RECIFE                                        Yes              No               No
ROGERIO RAFAEL MASSEI                        0001047-53.2018.5.09.0664           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ROGERIO RAMOS                                1000369-33.2017.5.02.0702           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No

ROGERIO RAMOS DE CASTILHO                    5016355-88.2018.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                       Yes              No               No
ROGERIO REFUNDINI                            1001031-61.2017.5.02.0713           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
ROGERIO RIBEIRO DA SILVA                     1002030-44.2017.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ROGERIO ROBERTO                              0011164-29.2016.5.15.0043           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CAMPINAS                                Yes              Yes              No
ROGERIO RODRIGUES DE OLIVEIRA                0012164-56.2014.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROGERIO SALVARO JUNIOR                       5004772-51.2019.8.24.0020           CANCELLATION                      CIVIL COURT OF CRICIÚMA                                      Yes              No               No
ROGERIO SANTANA DA COSTA                     0012193-98.2015.5.15.0092           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CAMPINAS                                Yes              Yes              No
ROGERIO SANTANA FERREIRA                     0000307-96.2017.5.06.0023           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DA 6 REGIÃO                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROGERIO SANTOS BATISTA                       1020809-87.2020.8.26.0100           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ROGERIO SANTOS GONCALVES                     0706381-07.2020.8.07.0003           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ROGERIO SANTOS ROSARIO                       1000267-09.2020.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ROGERIO SILVA GUIMARAES DIAS                 1000783-02.2015.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
ROGERIO SOARES DA SILVA                      0000479-14.2020.8.26.0609           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF TABOÃO DA SERRA                               Yes              Yes              No
ROGERIO SOARES DA SILVA                      0000479-14.2020.8.26.0609           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF TABOÃO DA SERRA                               Yes              Yes              No
ROGERIO SUTTO                                1002391-92.2014.5.02.0468           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - SBC                                      Yes              Yes              No




                                                                                                        984 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1105 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
ROGERIO TRIGO MONTEIRO DA ROCHA           0015290-71.2019.8.16.0033            CANCELLATION                        CIVIL COURT OF PINHAIS                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ROGERIO TRIGO MONTEIRO DA ROCHA           0015290-71.2019.8.16.0033            CANCELLATION                        CIVIL COURT OF PINHAIS                                       Yes              Yes              No
ROGERIO TRUITE PEREIRA LIMA               0749272-38.2019.8.07.0016            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ROGERIO VANDERLEI SAGGIORO                35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ROGERIO VENANCIO DE SIQUEIRA CAMPOS       0710445-21.2020.8.07.0016            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ROGERIO VENANCIO DE SIQUEIRA CAMPOS       0710445-21.2020.8.07.0016            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ROGERIO VITOR                             1000319-07.2017.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
ROGERIO VITOR                             1000318-22.2017.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               No               Yes              Yes
                                                                               CIVIL LITIGATION - FLIGHT
ROGERS AUGUSTO MARTINS                    5018805-06.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ROGERS AUGUSTO MARTINS                    5018805-06.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
ROGERSON SILVA SOUSA                      0002143-50.2018.5.10.0802            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
ROGES MACHADO                             1013630-08.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ROGGER TORRES FAIOLI                      5200370-34.2019.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

ROKELLI FLORES DE CAMARGO                    1044541-34.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ROLAN SERGIO DO CARMO                        0001327-28.2017.5.05.0031           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ROLF MICHEL                                  0014791-91.2020.8.16.0182           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CURITIBA                                      Yes              No               No
ROLMAN FERREIRA DOS SANTOS                   0000222-21.2020.5.10.0015           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ROLMAN FERREIRA DOS SANTOS                   0000223-06.2020.5.10.0015           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ROLMAN FERREIRA DOS SANTOS                   0000224-88.2020.5.10.0015           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ROMALDO FERNANDES GOMES                      0002122-03.2012.5.04.0204           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CANOAS                                  Yes              Yes              No
ROMANO GUERRA COSTA                          0001778-16.2020.8.17.8227           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF JABOATÃO DOS GUARARAPES                       Yes              No               No
ROMARIO PESSOA BARROSO                       0000578-45.2019.5.14.0401           INDIVIDUAL LABOR CLAIM            CEJUSC                                                       Yes              No               No

ROMER RIOS CAMPOS DE SOUZA                   5035046-55.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
ROMERO ALVES DE LIMA                         0803950-34.2019.8.15.2003           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
ROMERO CANDIDO DOS SANTOS                    0010711-32.2019.5.15.0042           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ROMERO DE MORAIS E SILVA FILHO               0206357-33.2019.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                      Yes              No               No
ROMES MENEZES SERRAO                         0001633-05.2016.5.11.0018           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANAUS - AM                             Yes              Yes              No
ROMEU DE ALMEIDA                             0001511-18.2020.8.16.0129           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF PARANAGUÁ                                     Yes              No               No
ROMEU EDUARDO PIMENTA CARNEIRO               0716048-75.2020.8.07.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ROMEU OSCAR PRETZ JUNIOR                     0262100-13.2010.5.02.0022           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
ROMILDA CELIA CAPUZZO DE OLIVEIRA            1004654-52.2020.8.26.0506           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIBEIRÃO PRETO                                Yes              Yes              No
ROMILDA CELIA CAPUZZO DE OLIVEIRA            1004654-52.2020.8.26.0506           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIBEIRÃO PRETO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
ROMILDA ROSA FERREIRA ARANTE                 0812355-98.2020.8.12.0001           COLLECTION                        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROMILDO ALVES DA SILVA                       0000733-55.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROMILDO ALVES DA SILVA                       0000733-55.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROMILDO ALVES DA SILVA FILHO                 0000735-25.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No
ROMILTON MARINHO VIEIRA                      7000523-03.2020.8.22.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO VELHO                                   Yes              No               No



                                                                                                        985 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1106 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ROMMEL MICHYLLES BIRSCHNER                0166091-14.2019.8.19.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ROMNEY RAAD MASSOUD                       0810778-38.2019.8.14.0301            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BELÉM                                         Yes              No               No
ROMOEL FIGUEIRA DE ALMEIDA                0101653-72.2017.5.01.0074            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

ROMUALDO VASCONCELOS DE BARROS               0005884-02.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                          Yes              No               No

ROMULLO HEYLE DE OLIVEIA CUTES               1014107-31.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ROMULO ALMEIDA VAZ LISBOA                    0001162-29.2020.8.05.0191           RESERVATION                       CIVIL COURT OF PAULO AFONSO                                  Yes              Yes              No
ROMULO ALMEIDA VAZ LISBOA                    0001230-76.2020.8.05.0191           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PAULO AFONSO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ROMULO ALMEIDA VAZ LISBOA                    0001162-29.2020.8.05.0191           RESERVATION                       CIVIL COURT OF PAULO AFONSO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ROMULO AUGUSTO LOPES MESQUITA                0120868-71.2018.8.13.0702           RESERVATION                       CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ROMULO CALDAS VALENCA JUNIOR                 0006786-52.2020.8.17.8201           COLLECTION                        CIVIL COURT OF RECIFE                                        Yes              No               No
ROMULO CESAR HOLANDA LIRA                    0001835-98.2017.5.07.0004           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ROMULO CESAR RODRIGUES LAPENDA DE                                                CIVIL LITIGATION - FLIGHT
MELO                                         0001749-44.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              Yes              No
ROMULO CESAR RODRIGUES LAPENDA DE                                                CIVIL LITIGATION - FLIGHT
MELO                                         0001749-44.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ROMULO DIEHL VOLACO                          5011995-03.2019.8.24.0005           RESERVATION                       CIVIL COURT OF BALNEÁRIO CAMBORIÚ                            Yes              No               No
ROMULO DOS SANTOS PENHA                      0800054-52.2020.8.10.0009           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
ROMULO FERRAZ DE OLIVEIRA BOMFIM             0330028-06.2019.8.19.0001           FIDELIDADE PROGRAM                CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - TAM
ROMULO FERRAZ DE OLIVEIRA BOMFIM             0330028-06.2019.8.19.0001           FIDELIDADE PROGRAM                CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
ROMULO FONSECA DE CARVALHO                   0800133-53.2019.8.18.0038           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF AVELINO LOPES                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ROMULO GOBBI DO AMARAL                       7016742-91.2020.8.22.0001           RESERVATION                       CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
ROMULO GREFICCE MIGUEL MARTINS               5179472-97.2019.8.13.0024           LITIGATION - CIVIL                CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROMULO GUEDES CERQUEIRA                      0024367-75.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROMULO GUEDES CERQUEIRA                      0024367-75.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              Yes              No

ROMULO GUSTAVO SANTOS CORREA                 0001724-27.2019.8.16.0204           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROMULO GUSTAVO SANTOS CORREA                 0001934-78.2019.8.16.0204           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No
ROMULO LUIS PIMENTA                          5000179-70.2020.8.13.0239           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF ENTRE RIOS DE MINAS                           Yes              Yes              No
ROMULO LUIS PIMENTA                          5000179-70.2020.8.13.0239           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF ENTRE RIOS DE MINAS                           Yes              Yes              No

ROMULO MELO CASTRO PEREIRA                   1003479-07.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                           Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ROMULO NEVES BAPTISTA FILHO                  1019833-69.2018.8.26.0482           COLLECTION                      CIVIL COURT OF PRESIDENTE PRUDENTE                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROMULO PEREIRA CORTEZ                        0803809-07.2019.8.10.0046           CANCELLATION                    CIVIL COURT OF IMPERATRIZ                                      Yes              No               No




                                                                                                        986 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                  Pg 1107 of 1306
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                              SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                          Status of Case   Status of Case   Status of Case
                                                                                                                                                                            (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                              CIVIL LITIGATION - FLIGHT
ROMULO RODRIGO DE JESUS MIRANDA          0328274-29.2019.8.19.0001            OVERBOOKING                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ROMULO RODRIGUES DE SOUZA                0000413-36.2019.5.10.0004            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ROMULO RODRIGUES SERRA                   0800135-98.2020.8.10.0009            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SÃO LUÍS                                           Yes              No               No

ROMULO ROMERO MALAQUIAS CICONINI             0000214-54.2020.8.16.0200          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                        Yes              Yes              No

ROMULO ROMERO MALAQUIAS CICONINI             0000214-54.2020.8.16.0200          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ROMULO SPELTA SOARES                         1000351-10.2020.8.26.0016          CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ROMULO VINICIUS BARRETO DE OLIVEIRA          0100544-26.2019.5.01.0018          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ROMULO WILLIAN DE SA COSTA                   0053400-33.2019.8.19.0203          CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ROMULO WILLIAN DE SA COSTA                   0053400-33.2019.8.19.0203          CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ROMY DESCHAMPS DA SILVA                      0310699-46.2019.8.24.0008          CANCELLATION                      CIVIL COURT OF BLUMENAU                                      Yes              No               No
RONAIR FRANCISCO MARQUES                     0011813-28.2019.5.18.0003          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

RONALD CASALI DA FONSECA                     0020839-45.2019.8.08.0725          CIVIL LITIGATION - TAM WEBSITE    CIVIL COURT OF SERRA                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RONALD DA SILVA NEVES                        0806394-83.2020.8.20.5004          CANCELLATION                      CIVIL COURT OF NATAL                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
RONALD DA SILVA NEVES                        0806394-83.2020.8.20.5004          CANCELLATION                      CIVIL COURT OF NATAL                                         Yes              Yes              No
RONALD NUNES CUTRIM                          0005722-64.2020.8.19.0210          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
RONALD PEREIRA ROGRIGUES                     0008959-48.2018.8.06.0078          CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF FORTIM                                        Yes              No               No

RONALD ROSSI FERREIRA                        0837817-58.2019.8.23.0010          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BOA VISTA                                     Yes              No               No
RONALD VELOSO                                1001722-11.2017.5.02.0314          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
RONALDO ARAUJO FIGUEIREDO                    50.001.001.XX-XXXXXXX              CIVIL LITIGATION - SERVICE        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
RONALDO BELO SANTANA                         5000066-42.2020.8.13.0684          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF TARUMIRIM                                     Yes              Yes              No
RONALDO BELO SANTANA                         5000066-42.2020.8.13.0684          CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF TARUMIRIM                                     Yes              Yes              No
RONALDO BETFUER                              0812018-12.2020.8.12.0001          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
RONALDO BRAGA DE QUEIROZ ARAUJO              0063647-92.2019.8.17.8201          RESERVATION                       CIVIL COURT OF RECIFE                                        Yes              No               No
RONALDO BURGUES DE TOLEDO                    1001814-91.2019.5.02.0322          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
RONALDO CARVALHO DA SILVA                    0000852-56.2013.5.04.0026          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
RONALDO CERQUEIRA LEMOS                      0051194-36.2020.8.19.0001          CIVIL LITIGATION - SERVICE        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
RONALDO CERQUEIRA LEMOS                      0051194-36.2020.8.19.0001          CIVIL LITIGATION - SERVICE        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
RONALDO CONCEICAO LIMA                       0001223-42.2016.5.05.0008          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No

RONALDO CYPRIANO FERREIRA                    0002350-34.2020.8.19.0008          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELFORD ROXO                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RONALDO DE LACERDA ALVES                     1002795-58.2020.8.26.0002          CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RONALDO DE LACERDA ALVES                     1002795-58.2020.8.26.0002          CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RONALDO DE MACEDO CAMPOS                     0024698-10.2017.8.08.0347          CANCELLATION                      CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RONALDO DEMETRIO RANGEL                      5043670-93.2020.8.13.0024          CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No



                                                                                                        987 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1108 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                     Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
RONALDO DULTRA CHRISPIM                   0101605-76.2017.5.01.0054            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
RONALDO FABEL WICKERT                     0101094-52.2019.5.01.0040            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
RONALDO FERNANDES DE SOUZA                0000184-68.2014.5.02.0006            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
RONALDO JOBIM SMOLENTZOV                  0098291-32.2020.8.19.0001            RESERVATION                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RONALDO JOSÉ CUNHA DÓREA FILHO            0081604-64.2015.8.14.0301            CANCELLATION                        CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
RONALDO JOSE DA COSTA LANNA               5166604-87.2019.8.13.0024            RESERVATION                         CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RONALDO JOSE DE ARRUDA                    0029588-78.2019.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No
RONALDO JOSE DE MELO DUARTE               0101218-11.2019.5.01.0048            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
RONALDO JOSE DE MELO DUARTE               0100304-10.2020.5.01.0048            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
RONALDO JOSE FONTE BOA                    0009611-86.2019.8.13.0223            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF DIVINÓPOLIS                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RONALDO JUNIO SOUZA SILVA                 1013877-86.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RONALDO LUCIO STARLING PEREIRA            5170695-26.2019.8.13.0024            CHANGE                              CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RONALDO LUIS BUSSARELLO                   0305971-43.2017.8.24.0036            CANCELLATION                        CIVIL COURT OF JARAGUÁ DO SUL                                Yes              No               No
RONALDO MIRANDA PINTO                     1001249-35.2020.8.26.0400            CIVIL LITIGATION - SERVICE          CIVIL COURT OF OLÍMPIA                                       Yes              No               No
RONALDO MIRANDA PINTO                     1001249-35.2020.8.26.0400            CIVIL LITIGATION - SERVICE          CIVIL COURT OF OLÍMPIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RONALDO NONATO DE SENA COSTA              0710278-04.2020.8.07.0016            CHANGE                              CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RONALDO NONATO DE SENA COSTA              0710278-04.2020.8.07.0016            CHANGE                              CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
RONALDO NOVAES DE MELO                    0000467-32.2013.5.06.0001            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE RECIFE                                  No               Yes              Yes
RONALDO OLIVEIRA DE ALMEIDA               0700892-35.2020.8.07.0020            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
RONALDO OLIVEIRA DE ALMEIDA               0700892-35.2020.8.07.0020            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
RONALDO PEREIRA DA SILVA                  0046467-10.2019.8.27.2729            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PALMAS                                        Yes              Yes              No
RONALDO PEREIRA DA SILVA                  0046467-10.2019.8.27.2729            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PALMAS                                        Yes              Yes              No
RONALDO PEREIRA DE SOUZA                  1000827-25.2019.5.02.0720            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
RONALDO PRZYBYSZEWSKI                     0002981-56.2019.8.16.0182            RESERVATION                         CIVIL COURT OF CURITIBA                                      Yes              No               No
RONALDO RIBEIRO PINTO                     5000616-15.2019.8.13.0153            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CATAGUASES                                    Yes              No               No
RONALDO RODRIGUES BORBA                   1024459-24.2015.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                                                   CENTRO JUDICIÁRIO DE SOLUÇÃO DE CONFLITOS E
RONALDO RODRIGUES CANTANHEDE              0017675-31.2019.5.16.0004            INDIVIDUAL LABOR CLAIM              CIDADANIA                                                    Yes              No               No
RONALDO SARTINI LOPES                     0001258-69.2014.5.02.0003            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RONALDO SCIOTTI PINTO DA SILVA FILHO      1005550-79.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
RONALDO SILVA SOUZA                       1000700-51.2018.5.02.0323            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
RONALDO SOUZA BORGES                      5014165-34.2018.8.13.0313            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF IPATINGA                                      Yes              No               No

RONALDO SOUZA SILVA                          0001399-10.2020.8.19.0212           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NITERÓI                                       Yes              No               No
RONALDO VAZ FERREIRA                         0010875-41.2015.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM REGIONAL DA 15ª REGIÃO                                 Yes              No               No
RONAM ELIAS FRUTUOSO                         1002063-48.2014.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
RONAN AUGUSTO BRAVO LELIS                    1000898-50.2020.8.26.0016           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No




                                                                                                        988 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1109 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TICKET /
RONAN AUGUSTO BRAVO LELIS                 1000898-50.2020.8.26.0016            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
RONAN REIS MARCAL                         5004562-92.2020.8.24.0075            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF TUBARÃO                                       Yes              No               No
RONCALLI BATISTA BEZERRA                  0814704-41.2019.8.15.2001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No

RONDINELLE COSTA ARAUJO                      0000800-94.2020.8.05.0201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO SEGURO                                    Yes              No               No

RONDINELLE COSTA ARAUJO                      0000800-94.2020.8.05.0201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO SEGURO                                  Yes              No               No
RONDON VELOSO DA SILVA                       0047965-97.2019.8.17.8201           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RECIFE                                        Yes              No               No
RONE ERICO CASTRO DA SILVA                   0194804-86.2019.8.05.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RONI DIEGO SHIMAZU                           1005021-92.2018.8.26.0297           CANCELLATION                      CIVIL COURT OF JALES                                         Yes              No               No
                                                                                 CIVIL LITIGATION - ON-BOARD
RONI TEIG                                    1007138-94.2020.8.26.0100           SERVICE                           CIVIL COURT OF SÃO PAULO                                     Yes              No               No

RONIELE AGUIAR DA SILVA                      0800098-54.2020.8.18.0169           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                        Yes              Yes              No

RONIELE AGUIAR DA SILVA                      0800098-54.2020.8.18.0169           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TERESINA                                      Yes              Yes              No
RONIELE DE OLIVEIRA SILVA                    0000816-31.2020.8.19.0210           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
RONIELE DE OLIVEIRA SILVA                    0004723-14.2020.8.19.0210           LITIGATION - CIVIL                CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RONIELE DE OLIVEIRA SILVA                    0006293-35.2020.8.19.0210           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
RONIELE DE OLIVEIRA SILVA                    0000816-31.2020.8.19.0210           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
RONIELSON COELHO OLIVEIRA                    0203935-85.2019.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              No               No
RONIERE GOMES DE MORAIS                      0001275-31.2015.5.21.0007           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE NATAL - RN                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
RONILDA JACINTO DE MELO                      1000850-34.2019.8.11.0052           RESERVATION                       CIVIL COURT OF RIO BRANCO                                    Yes              No               No
RONILDO ALCANTARA ALMEIDA GARCIA             0081711-90.2014.5.22.0004           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA OSMUNDO PONTES                             Yes              Yes              No
RONILDO AUGUSTO DA SILVA                     0806318-59.2020.8.20.5004           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NATAL                                         Yes              No               No

RONILDO BARBOSA                              1016982-71.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RONILDO CUNHA DA SILVA                       0625935-07.2020.8.04.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                        Yes              No               No
RONIVILSON MIRANDA DA SILVA                  0011618-89.2016.5.03.0092           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RONNY FEY                                    5002371-87.2019.8.24.0082           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No

RONNY ROGERS MARTINS                         0043004-44.2019.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RONY SUSSKIND                                1122657-54.2019.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ROONEY ROMEU MONICI                          0060000-91.2009.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
ROOSEVELT LIMA DOS SANTOS                    0017825-80.2017.5.16.0004           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
ROOSEVELT QUEIROZ COSTA                      7057418-18.2019.8.22.0001           LITIGATION - CIVIL                CIVIL COURT OF PORTO VELHO                                   Yes              No               No
ROQUE DE ALMEIDA BARRETO                     0038619-83.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              No               No
ROQUE DE JESUS CHAVES                        0000385-98.2018.5.05.0018           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ROQUE DE JESUS CHAVES                        0000050-17.2020.5.05.0016           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ROQUE FLIVREIRA GUIMARAES                    0141941-56.2019.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                      Yes              No               No




                                                                                                        989 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1110 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - SPECIAL
ROQUE GALATI                               1007674-39.2018.8.26.0565            PASSENGER                           CIVIL COURT OF SÃO CAETANO DO SUL                            Yes              No               No
ROQUE YASUJI NAKAMURA                      1000848-33.2016.5.02.0323            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
ROQUELINA DE JESUS                         0180808-21.2019.8.05.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              No               No
ROSA CARNEIRO DE ANDRADE                   0001464-17.2015.5.02.0046            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
ROSA CRISTIANE PIZOLATO SUZZIO             1002180-38.2016.5.02.0322            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
ROSA CRISTINA MARTINS SANTOS               0219600-29.2010.5.02.0313            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
ROSA DOLORES FOSSARI IWERSEN               42.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROSA MARIA ANGELONI                        5000831-85.2020.8.24.0076            CANCELLATION                        CIVIL COURT OF TURVO                                         Yes              No               No
                                                                                CIVIL LITIGATION - SEAT
ROSA MARIA BARBOSA DE MENESES              0011264-49.2016.8.18.0075            COMFORT                             CIVIL COURT OF OEIRAS                                        Yes              No               No
ROSA MARIA BARCELOS PARREIRAS COUTO 9035630-88.2019.8.13.0024                   CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
ROSA MARIA DA CONCEICAO MADER DE                                                CIVIL LITIGATION - FLIGHT
PAULI ATHAYDE                              0006349-39.2020.8.16.0182            OVERBOOKING                         CIVIL COURT OF CURITIBA                                      Yes              Yes              No
ROSA MARIA DA CONCEICAO MADER DE                                                CIVIL LITIGATION - FLIGHT
PAULI ATHAYDE                              0006349-39.2020.8.16.0182            OVERBOOKING                         CIVIL COURT OF CURITIBA                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ROSA MARIA DA SILVA                        5013301-59.2019.8.13.0701            CANCELLATION                        CIVIL COURT OF UBERABA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROSA PERES GEDO                            1012224-52.2019.8.26.0077            CANCELLATION                        CIVIL COURT OF BIRIGÜI                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROSAINE MOUSSUMEZ MAESTRO                  1122110-48.2018.8.26.0100            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROSALIA DE FATIMA FERREIRA MARTINS         21.001.042.XX-XXXXXXX                CHANGE                              CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROSALIA DE FATIMA FERREIRA MARTINS         21.001.042.XX-XXXXXXX                CHANGE                              CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
ROSALIA DE OLIVEIRA PONTES                 0802906-52.2017.8.14.0006            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF ANANINDEUA                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROSALIA DE PAULA                           1016522-84.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ROSALIA FRANK OLIVEIRA                     0020435-11.2019.5.04.0028            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROSALIA MELO DA FONSECA                    0030221-36.2017.8.17.2001            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROSALIA TEIXEIRA DA SILVA                  0033129-80.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
ROSALINA MUSTASSO GARCIA                   0004006-70.2020.8.16.0182            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CURITIBA                                           Yes              No               No
ROSALINA ROBERTA CORDEIRO DE MOURA         0703841-32.2020.8.07.0020            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROSALINA TATIANA GOMES                     0021300-72.2019.8.08.0545            CANCELLATION                        CIVIL COURT OF VILA VELHA                                    Yes              No               No
ROSALINDA NOBREGA DE CARVALHO              0813512-73.2019.8.15.2001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
ROSANA ALVES DOS SANTOS                    1001425-97.2014.5.02.0317            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
ROSANA APARECIDA PARIS TANNURI             1005879-95.2018.8.26.0565            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO CAETANO DO SUL                            Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROSANA CHINCHILLA DE OLIVEIRA              0060508-85.2018.8.13.0407            CANCELLATION                        CIVIL COURT OF MATEUS LEME                                   Yes              No               No
ROSANA CRISTINA MARTINS AMARO              1001000-65.2017.5.02.0705            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No

ROSANA DA SILVA ALVES                        0073025-74.2019.8.19.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NITERÓI                                        Yes              No               No
ROSANA DA SILVA MOURA                        0010793-31.2014.5.01.0009           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
ROSANA DE FATIMA FRANCO                      1005598-04.2020.8.26.0361           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF MOGI DAS CRUZES                                Yes              Yes              No
ROSANA DE FATIMA FRANCO                      1005598-04.2020.8.26.0361           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF MOGI DAS CRUZES                                Yes              Yes              No



                                                                                                         990 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1111 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - GENERAL
ROSANA DJANIKIAN MARCOSREPRELEG           0000201-98.2020.8.26.0322            LITIGATION - CIVIL                  CIVIL COURT OF LINS                                          Yes              No               No
                                                                               CIVIL LITIGATION - GENERAL
ROSANA DJANIKIAN MARCOSREPRELEG           0000201-98.2020.8.26.0322            LITIGATION - CIVIL                  CIVIL COURT OF LINS                                          Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ROSANA DRUMMOND GONDIN DE ALMEIDA 0000838-92.2020.8.19.0209                    RESERVATION                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ROSANA FRATESCHI FIGUEIREDO               0100151-86.2018.5.01.0002            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ROSANA LEHMANN BANNACH                    0300333-43.2019.8.24.0041            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MAFRA                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ROSANA LIMA DA SILVA                      1015840-32.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ROSANA MACHADO LINDOLFO GOMES             0019624-27.2019.8.19.0014            RESERVATION                         CIVIL COURT OF CAMPOS DOS GOYTACAZES                         Yes              No               No
ROSANA MAGELLE LEPESQUEUR KERR            1026820-35.2020.8.26.0100            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ROSANA MARTINS DA CUNHA E OUTRO           0000185-51.2017.8.25.0008            CIVIL LITIGATION - SERVICE          CIVIL COURT OF BARRA DOS COQUEIROS                           Yes              No               No
ROSANA MENEZES SANTOS                     0001142-81.2013.5.02.0073            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    No               Yes              Yes
ROSANA MOREIRA GOMES                      1000333-59.2020.5.02.0710            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
ROSANA PEREIRA DE BRITO                   1000323-15.2015.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
ROSANA RODRIGUES DA SILVA                 35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ROSANA RODRIGUES DA SILVA                 35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ROSANA SANTOS PAIVA                       1002171-64.2020.8.26.0016            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ROSANA VIDAL MACIEL                       0011796-77.2020.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No
ROSANE BAGLIOLI DAMMSKI                   0801888-81.2017.8.14.0301            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELÉM                                         Yes              No               No

ROSANE DA SILVA REIS                         9065649-27.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
ROSANE DE CASSIA LOPES RAMOS                 1011390-46.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ROSANE DE CASSIA LOPES RAMOS                 1011390-46.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ROSANE HENRIQUES LIPPI                       0004153-06.2020.8.16.0018           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MARINGÁ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ROSANE MARIA MATURANA BENEDET                5009299-46.2019.8.24.0020           RESERVATION                       CIVIL COURT OF CRICIÚMA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSANE MARTINS PEREIRA                       5187236-37.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSANE STEFFEN ABECH                         5001111-92.2020.8.24.0064           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSANETE STEFFENON                           5002678-91.2020.8.24.0054           CHANGE                            CIVIL COURT OF RIO DO SUL                                    Yes              No               No
ROSANGELA ALBUQUERQUE MARCIANO                                                   CIVIL LITIGATION - FLIGHT
PEREIRA                                      52.001.001.XX-XXXXXXX               CHANGE                            CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSANGELA ALMEIDA FONTES                     1013041-16.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ROSANGELA APARECIDA AIELLO BIGNARDI          51.001.001.XX-XXXXXXX               CIVIL LITIGATION - SERVICE        CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ROSANGELA CARDOZO RODRIGUES                  9000749-69.2019.8.21.0022           COLLECTION                        CIVIL COURT OF PELOTAS                                       Yes              No               No
ROSANGELA CESARIO DE SANTANA                 1001278-34.2015.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSANGELA COSTA MONTEIRO DA ROCHA            0015186-79.2019.8.16.0033           CANCELLATION                      CIVIL COURT OF PINHAIS                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSANGELA COSTA MONTEIRO DA ROCHA            0015186-79.2019.8.16.0033           CANCELLATION                      CIVIL COURT OF PINHAIS                                       Yes              Yes              No

ROSANGELA CRISTINA DE SOUZA                  1004881-22.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                          Yes              No               No



                                                                                                        991 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 1112 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

ROSANGELA CRISTINA TOMADON ROCHNSKI          0005974-74.2014.8.16.0044          CIVIL LITIGATION - CARGO           CIVIL COURT OF APUCARANA                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ROSANGELA DE AGUIAR RODRIGUES                0802495-81.2019.8.14.0024          RESERVATION                        CIVIL COURT OF ITAITUBA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROSANGELA DE FREITAS OLIVEIRA MELLO          0003798-96.2020.8.19.0087          CHANGE                             CIVIL COURT OF SÃO GONÇALO                                    Yes              No               No
ROSANGELA DO ROCIO RODRIGUES                 0038800-48.2006.5.02.0312          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                No               Yes              Yes
ROSANGELA DOS SANTOS CEZAR                   0002074-41.2013.5.02.0050          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
ROSANGELA FERNANDES LOPES                    1040951-95.2019.8.26.0602          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF SOROCABA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROSANGELA FERRAS NEVES                       0005001-13.2019.8.05.0154          CANCELLATION                       CIVIL COURT OF LUÍS EDUARDO MAGALHÃES                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROSANGELA FERREIRA BATISTA                   0800987-41.2020.8.12.0018          CANCELLATION                       CIVIL COURT OF PARANAÍBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROSANGELA FERREIRA BATISTA                   0800994-33.2020.8.12.0018          CANCELLATION                       CIVIL COURT OF PARANAÍBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROSANGELA FERREIRA BATISTA                   0800987-41.2020.8.12.0018          CANCELLATION                       CIVIL COURT OF PARANAÍBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROSANGELA FERREIRA BATISTA                   0800994-33.2020.8.12.0018          CANCELLATION                       CIVIL COURT OF PARANAÍBA                                      Yes              No               No

ROSANGELA FROTA MAGALHAES                    0628069-96.2019.8.04.0015          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
ROSANGELA JULIANO BORDON BIGULIN             1009657-67.2019.8.26.0297          COLLECTION                         CIVIL COURT OF JALES                                          Yes              No               No
ROSANGELA LEME PIERIN                        1017600-61.2019.8.26.0451          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PIRACICABA                                     Yes              No               No
ROSANGELA LIMA ALMEIDA                       0020055-75.2015.5.04.0012          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
ROSANGELA LIMA ALMEIDA                       0021360-47.2017.5.04.0005          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  No               Yes              Yes
ROSANGELA MARCIA SHU RODRIGUES               0000788-53.2018.5.09.0892          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ROSANGELA MARIA BANDEIRA DE ARAUJO           0020642-48.2019.8.08.0545          CANCELLATION                       CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROSANGELA MARIA MIRANDA RODRIGUES            0804421-46.2020.8.10.0001          CANCELLATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No

ROSANGELA MONTEIRO KUSS                      0010031-02.2020.8.08.0545          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VILA VELHA                                        Yes              No               No

ROSANGELA NOZAKI QUARTARA                    1000104-40.2020.8.26.0659          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF VINHEDO                                        Yes              No               No
ROSANGELA PENHA MARQUES                      0705836-92.2020.8.07.0016          CIVIL LITIGATION - SERVICE         CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROSANGELA PERPETUA BIANCHI PASSARINI         1004387-64.2020.8.26.0576          CHANGE                             CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
ROSANGELA POZZA ABS DA CRUZ                  5006597-41.2020.8.24.0005          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BALNEÁRIO CAMBORIÚ                             Yes              No               No
ROSANGELA RIBEIRO CECCARELLI                 5053287-77.2020.8.13.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
ROSANGELA RITA DOS SANTOS GACITUA            1000335-82.2013.5.02.0319          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                CIVIL LITIGATION - BOARDING
ROSANGELA ROSSI                              0838349-36.2017.8.12.0001          IMPEDIMENT                         CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROSANGELA SANTOS DE JESUS                    0021619-28.2019.8.27.2706          CANCELLATION                       CIVIL COURT OF ARAGUAÍNA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROSANGELA TONIA GOMES                        5002769-69.2019.8.24.0038          CANCELLATION                       CIVIL COURT OF JOINVILLE                                      Yes              No               No
ROSANI DA SILVA VILLALBA                     5000391-11.2020.8.24.0005          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BALNEÁRIO CAMBORIÚ                             Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ROSANI DA SILVA VILLALBA                     0303730-24.2019.8.24.0005          CANCELLATION                       CIVIL COURT OF BALNEÁRIO CAMBORIÚ                             Yes              No               No



                                                                                                        992 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1113 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
ROSANI DA SILVA VILLALBA                   5000391-11.2020.8.24.0005            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BALNEÁRIO CAMBORIÚ                            Yes              Yes              No
ROSANI FORTE DORCA DE CARVALHO             1001633-74.2017.5.02.0059            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
ROSARIA RACIOPPI PACHECO DE CASTRO         1000835-36.2020.8.26.0562            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SANTOS                                        Yes              No               No
ROSARIO DE OLIVEIRA                        01235/2020                           CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                           Yes              No               No

ROSARIO FOTI SCIARAMPOLO                     1018457-62.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

ROSARIO FOTI SCIARAMPOLO                     1018457-62.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ROSARIO LAZARO IGOA                          0305878-78.2018.8.24.0090           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
ROSAURA TINEL GONZAGA                        0214996-40.2019.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              No               No
ROSE CAMARA BOMFIM                           0007724-61.2019.8.26.0011           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ROSE CLEIA RAMOS DA SILVA                    1009623-90.2020.8.11.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSE MIRIAM REINERT CAMPOS                   0312068-38.2018.8.24.0064           CHANGE                            CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
ROSE RAMOS DO NASCIMENTO                     0000141-87.2019.5.19.0005           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

ROSE RIZZO RODRIGUES                         0800779-02.2020.8.12.0101           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF DOURADOS                                       Yes              No               No
ROSEANE MARTINS FORMENTI                     0000367-38.2020.8.16.0184           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
ROSEANE SOUZA ROQUE                          6577-59.2016.8.10.0040              PASSENGER                         CIVIL COURT OF IMPERATRIZ                                     Yes              No               No
ROSEDSON ANDRADE PINHEIRO                    5000434-29.2019.8.08.0004           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ANCHIETA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSEILTON LIMA DO NASCIMENTO                 0073934-75.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
ROSELAYNE JAQUELINE MELO DOS RAMOS           1023530-18.2019.8.26.0562           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTOS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSELE LUCHESI PAIM POSSA                    1066460-82.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSELEI ALMAGRO DA SILVA                     0711214-29.2020.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              No               No
ROSELENE SESSIN DE FRAGA                     0101400-68.2007.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSELI AZEVEDO DO NASCIMENTO                 0019634-94.2019.8.16.0001           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSELI CRISTINA DE MIRANDA                   0034809-07.2018.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ROSELI DA CONCEICAO DUTRA                    0055489-19.2020.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ROSELI DA CONCEICAO DUTRA                    0055496-11.2020.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ROSELI DE CASSIA GUIMARAES                   0000453-24.2020.8.26.0477           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PRAIA GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSELI DE OLIVEIRA PINTO DARONCO             0801141-04.2020.8.12.0004           CANCELLATION                      CIVIL COURT OF AMAMBAÍ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSELI FERNANDES DIAS                        0003416-65.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSELI FERNANDES DIAS                        0003416-65.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              Yes              No
ROSELI INES PATIES SILVEIRA                  9006595-52.2019.8.21.0027           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SANTA MARIA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSELI LIMA DE MENDONCA                      0506033-83.2016.8.05.0256           CHANGE                            CIVIL COURT OF TEIXEIRA DE FREITAS                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSELI PIFFER                                9000240-08.2020.8.21.5001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No




                                                                                                         993 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1114 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - IMPROPER
ROSELI PIRES DE MORAES                      295-34.2012.811.0099                 COLLECTION                          CIVIL COURT OF COTRIGUAÇU                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSELI RODRIGUES MOREIRA                    5073243-09.2020.8.09.0051            CANCELLATION                        CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSELI RODRIGUES MOREIRA                    5073243-09.2020.8.09.0051            CANCELLATION                        CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSELI SOUSA PORTO PIRES                    1013868-40.2020.8.26.0224            CANCELLATION                        CIVIL COURT OF GUARULHOS                                     Yes              No               No
ROSELIA ARAUJO BRITO                        1000719-94.2019.8.11.0008            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BARRA DO BUGRES                               Yes              No               No
ROSELLY RIBEIRO ROSNER                      0100235-75.2017.5.01.0082            INDIVIDUAL LABOR CLAIM              TRIBUNAL REGIONAL DO TRABALHO 1ª REGIÃO                      Yes              Yes              No
ROSELY ABREU FONTES                         1005406-54.2019.8.26.0281            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF ITATIBA                                            Yes              No               No
ROSELY DOS SANTOS OLIVEIRA                  0017474-65.2018.8.11.0003            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RONDONÓPOLIS                                  Yes              No               No
ROSELY OLIVEIRA SANTOS                      1000538-86.2018.5.02.0313            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSEMARI RODRIGUES                          0005765-13.2019.8.16.0018            CANCELLATION                        CIVIL COURT OF MARINGÁ                                       Yes              No               No
ROSEMARI TERESA DALALIO LIMA                0000382-75.2016.5.09.0965            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ROSEMARY ALVES DA SILVA                     0001892-84.2020.8.19.0212            RESERVATION                         CIVIL COURT OF NITERÓI                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSEMARY BRASIL DE OLIVEIRA SYKES           5000270-20.2019.8.24.0004            CANCELLATION                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No

ROSEMARY CHAVES                               5003217-07.2020.8.13.0105          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF GOVERNADOR VALADARES                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSEMARY DA COSTA OLIVEIRA                    0014444-27.2019.8.19.0209          CHANGE                             CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSEMARY DA SILVA RODRIGUES                   1002285-42.2020.8.26.0003          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ROSEMARY DE CAMPOS CARVALHO                   5141710-47.2019.8.13.0024          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
ROSEMARY DE SOUSA PINTO                       1006745-75.2020.8.26.0002          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ROSEMARY FONSECA MARINHO                      0800167-22.2019.8.10.0015          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSEMARY RODRIGUES DOS SANTOS                 0206157-19.2020.8.04.0001          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
ROSEMARY SOUZA LIMA DA SILVA                  0010615-22.2020.8.19.0203          CIVIL LITIGATION - SERVICE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
ROSEMBERG FIDELIS PEIXOTO                     5195088-77.2019.8.09.0007          IMPEDIMENT                         CIVIL COURT OF ANÁPOLIS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSEMBERG FREIRE DE BULHOES                   1016155-60.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ROSEMEIRE NASCIMENTO SANTOS SOUZA             1000965-58.2015.5.02.0323          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No

ROSEMEIRE PEREIRA MAIA                        0202892-26.2019.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSEMEIRE SANTOS GUIMARAES                    0047889-34.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSEMEIRE SANTOS GUIMARAES                    0047889-34.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSEMERE PEREIRA MAIA                         0171455-64.2019.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
ROSEMERI VICENTE                              0312882-94.2019.8.24.0038          LITIGATION - CIVIL                 CIVIL COURT OF JOINVILLE                                      Yes              No               No
ROSEMIRO BORGES DE CAMPOS JUNIOR              1001764-85.2016.5.02.0317          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
ROSENDO PAIVA NETO                            0000615-47.2018.5.21.0002          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ROSENEIDE JUVENAL ALMEIDA                     1000911-81.2018.5.02.0713          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No



                                                                                                         994 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1115 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
ROSENEIDE MARIA DA CONCEICAO FERREIRA 0726578-95.2018.8.02.0001                 RESERVATION                         CIVIL COURT OF MACEIÓ                                        Yes              No               No
ROSENI FRANCISCA DE ARAUJO                 1001924-14.2019.5.02.0315            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ROSENILDA COSTA GALVAO                     0000366-43.2019.5.05.0023            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

ROSENILDA VARELA DE ARAUJO                   0802098-18.2020.8.20.5004           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NATAL                                          Yes              No               No
ROSENILDES CRUZ DE OLIVEIRA                  0132130-72.2019.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No
ROSENIRA FLAUZINO                            0001320-60.2011.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSEVALDO ROQUE DA SILVA                     1000754-09.2020.8.26.0297           CANCELLATION                      CIVIL COURT OF JALES                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSIANA PEREIRA SOARES                       5014956-21.2019.8.13.0231           CANCELLATION                      CIVIL COURT OF RIBEIRÃO DAS NEVES                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSIANA PEREIRA SOARES                       5014956-21.2019.8.13.0231           CANCELLATION                      CIVIL COURT OF RIBEIRÃO DAS NEVES                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSIANE ADAID CAMPOLINA DE ALMEIDA           5003498-12.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSIANE ADAID CAMPOLINA DE ALMEIDA           5003498-12.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSIANE DA SILVA PORTO                       0851156-74.2019.8.10.0001           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
ROSIANE LINDOSO CORREA                       0017962-29.2017.5.16.0015           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ROSIANE LOYOLA DE BORTOLI                    0001774-74.2016.5.17.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE VITÓRIA                                  Yes              Yes              No
ROSIANE LUCIA PENHA CORDEIRO                 0001586-40.2016.5.09.0130           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                     Yes              Yes              No
ROSIANE MARIA DE LIRA HEISLER                27.001.001.XX-XXXXXXX               CIVIL LITIGATION - SERVICE        CIVIL COURT OF MACEIÓ                                         Yes              No               No
ROSIANE MARIA DE LIRA HEISLER                27.001.001.XX-XXXXXXX               CIVIL LITIGATION - SERVICE        CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSIANE MARIA SAMPAIO PINHEIRO               0604133-50.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ROSIANE MENDES DE OLIVEIRA                   0003384-07.2019.8.13.0118           RESERVATION                       CIVIL COURT OF CANÁPOLIS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ROSIANE VALLINI DE MEDEIROS                  50.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ROSIANE VALLINI DE MEDEIROS                  50.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No

ROSICLEIA DE FATIMA DE MARCHI                0005169-85.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              Yes              No

ROSICLEIA DE FATIMA DE MARCHI                0005169-85.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                       Yes              Yes              No
ROSICLEIDE DA LUZ SANTOS                     0800825-24.2020.8.15.2003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No
ROSICLEIDE DA LUZ SANTOS                     0800825-24.2020.8.15.2003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ROSICLEIDE PEREIRA DA SILVA                  0800838-63.2019.8.15.0061           RESERVATION                       CIVIL COURT OF ARARUNA                                        Yes              No               No

ROSICLER RODRIGUES BEZERRA                   0006325-11.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                       Yes              No               No
ROSICLER VIEIRA                              0020904-93.2014.5.04.0008           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
ROSICLEY MAFRA CORTEZ                        0625685-63.2019.8.04.0015           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
ROSIEL FLORENTINO ALBINO                     0301775-82.2016.8.24.0030           PASSENGER                         CIVIL COURT OF CRICIÚMA                                       Yes              No               No
ROSIENE TOTOLA RUDIO BATISTA                 5000056-16.2020.8.08.0044           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTA TERESA                                   Yes              Yes              No
ROSIENE TOTOLA RUDIO BATISTA                 5000056-16.2020.8.08.0044           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTA TERESA                                   Yes              Yes              No




                                                                                                         995 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1116 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
ROSILAINE BARBOSA ISHIMURA SOUSA           0315814-96.2015.8.24.0005            CANCELLATION                        CIVIL COURT OF BALNEÁRIO CAMBORIÚ                            Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ROSILAINE DA COSTA                         35.034.001.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF LIMEIRA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROSILDA DA SILVA CARDOSO                   0017435-45.2019.8.18.0001            CANCELLATION                        CIVIL COURT OF TERESINA                                      Yes              No               No
ROSILDA GRIFFO DA ROCHA                    1001894-87.2020.8.26.0100            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROSILDA MARIA DOMINGUES ALVARENGA          0003410-37.2020.8.19.0042            CANCELLATION                        CIVIL COURT OF PETRÓPOLIS                                    Yes              No               No
ROSILDA MENEZES DE SOUZA                   0060568-66.2020.8.05.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROSILDA PEREIRA DA SILVA                   0004870-58.2020.8.19.0204            CHANGE                              CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
ROSILENE ALVES                             1000679-35.2017.5.02.0089            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ROSILENE CORREA BORGES SUZANA              0008635-61.2019.8.27.2722            CANCELLATION                        CIVIL COURT OF GURUPI                                        Yes              No               No

ROSILENE COSTA OLIVEIRA FERREIRA PERES       7053607-50.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
ROSILENE DE FREITAS LARROSSA                 0037946-92.2019.8.19.0209           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ROSILENE LEIDE DA SILVA                      1000612-92.2020.8.11.0015           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SINOP                                          Yes              No               No
ROSILENE MARIA DA SILVA                      0649073-03.2020.8.04.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF MANAUS                                         Yes              Yes              No
ROSILENE MARIA DA SILVA                      0649073-03.2020.8.04.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSILENE PIZZOLO DE GOES                     5002251-02.2020.8.24.0020           CHANGE                            CIVIL COURT OF CRICIÚMA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ROSILENE RODRIGUES GUIMARAES                 1007578-58.2019.8.26.0704           COLLECTION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSILENE SOUZA ALENCAR                       7007516-62.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSILENE SOUZA ALENCAR                       7007516-62.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No

ROSIMAR ALVES RIBEIRO RESENDE                5006631-24.2019.8.13.0145           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JUIZ DE FORA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSIMAR ANASTACIO DE OLIVEIRA                1007546-08.2020.8.11.0002           OVERBOOKING                     CIVIL COURT OF VÁRZEA GRANDE                                    Yes              No               No

ROSIMAR TERRA LANGLEY SOARES                 1002811-82.2020.8.26.0011           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

ROSIMARA BERGONZINI                          7049784-68.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
ROSIMEIRE MOTA MARTINS SILVA                 5014179-46.2017.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
ROSIMEIRE OLIVEIRA MOREIRA                   0000509-50.2016.5.10.0006           INDIVIDUAL LABOR CLAIM            6ª VARA DO TRABALHO DE BRASÍLIA/DF                            Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSIMEIRE SANTOS E SILVA                     1000005-91.2020.8.26.0264           CANCELLATION                      CIVIL COURT OF ITAJOBI                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSIMERE DE LIMA FONSECA                     1001264-54.2020.8.11.0001           CANCELLATION                      CIVIL COURT OF CUIABÁ                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSIMERE DE LIMA FONSECA                     1001264-54.2020.8.11.0001           CANCELLATION                      CIVIL COURT OF CUIABÁ                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSIMERE FLORIANO                            5007897-90.2020.8.24.0020           CANCELLATION                      CIVIL COURT OF CRICIÚMA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSIMERI DE MOURA STURMER                    0000200-93.2019.8.21.0094           CANCELLATION                      CIVIL COURT OF CRISSIUMAL                                     Yes              No               No




                                                                                                         996 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1117 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
ROSIMERI DE OLIVEIRA PONTES               0803385-12.2016.8.15.0181            CANCELLATION                        CIVIL COURT OF GUARABIRA                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
ROSIMEYRE DE MELLO BATISTA                0111252-70.2017.8.06.0001            OVERBOOKING                         CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
ROSINALDO BORGES MENDES                   0836496-75.2019.8.10.0001            RESERVATION                         CIVIL COURT OF SÃO LUÍS                                      Yes              No               No

ROSINALDO SANTOS RODRIGUES                   7001393-82.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              No               No
ROSINALVA FERREIRA BARROS                    0000630-38.2018.8.04.6501           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PRESIDENTE FIGUEIREDO                         Yes              No               No
ROSINEIDE BISPO DOS SANTOS                   1000651-17.2016.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
ROSINEIDE FERREIRA DE SOUZA                  1011861-19.2019.8.11.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CUIABÁ                                        Yes              No               No
ROSINEIDE RODRIGUES DUARTE                   0000275-16.2020.8.25.0053           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NOSSA SENHORA DO SOCORRO                      Yes              No               No
ROSINEIDE SOARES PEREIRA DE CARVALHO         0014993-74.2019.8.17.8201           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RECIFE                                        Yes              No               No

ROSINETE TEDESCO                             0866407-31.2018.8.14.0301           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELÉM                                           Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ROSINEY FERREIRA DE SENE                     1008451-16.2020.8.11.0001           RESERVATION                     CIVIL COURT OF CUIABÁ                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSIVAL ESMELINDO DOS SANTOS                 0008194-29.2019.8.16.0025           OVERBOOKING                     CIVIL COURT OF ARAUCÁRIA                                       Yes              No               No

ROSIVALDO FAVERO PINTO                       0001258-84.2020.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LONDRINA                                      Yes              No               No
ROSIVALDO LIMA GOMES                         0800962-59.2018.8.10.0016           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
ROSIVAN DA CRUZ PINHEIRO                     0000864-97.2019.5.08.0010           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ROSIVAN DE OLIVEIRA ARRUDA                   5184145-63.2019.8.09.0051           RESERVATION                       CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSSANA RANGEL FIGUEIREDO DE LACERDA         0878903-72.2019.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSSANA RANGEL FIGUEIREDO DE LACERDA         0878903-72.2019.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - SPECIAL
ROSSANDRA MARA ASSUMPCAO                     0004493-39.2017.8.16.0184           PASSENGER                         CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSSI MURILO DA SILVA                        0007014-32.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSTAN DE OLIVEIRA LOPES                     5000223-75.2019.8.08.0009           CANCELLATION                      CIVIL COURT OF BOA ESPERANÇA                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROSTAND INACIO DOS SANTOS                    0012301-68.2020.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROUNILO FURLANI COSTA                        0011746-91.2020.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ROVENA ZANCHET                               9083104-05.2019.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
ROVILHO BORTOLUZZI NETO                      0014193-33.2019.8.16.0131           CIVIL LITIGATION - SERVICE        CIVIL COURT OF PATO BRANCO                                   Yes              Yes              No
ROVILHO BORTOLUZZI NETO                      0001381-56.2019.8.16.0131           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PATO BRANCO                                   Yes              No               No
ROVILHO BORTOLUZZI NETO                      0014193-33.2019.8.16.0131           CIVIL LITIGATION - SERVICE        CIVIL COURT OF PATO BRANCO                                   Yes              Yes              No
ROVILSON BRITO BORGES                        1001218-93.2017.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
ROVILSON BRITO BORGES                        1000152-60.2017.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
ROXANA RIBEIRO SILVA                         1002008-14.2016.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ROXANE FIRMEZA ROCHA                         0031135-25.2018.8.18.0001           CANCELLATION                      CIVIL COURT OF TERESINA                                      Yes              No               No
ROYAL &AMP; SUNALLIANCE SEGUROS              0181335-85.2016.8.19.0001           CIVIL LITIGATION - CARGO          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No



                                                                                                        997 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1118 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
ROZANA MARIA GABAN                         35.001.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
ROZANA OLIVEIRA GONCALVES                  0218975-10.2019.8.05.0001            LITIGATION - CIVIL                  CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROZANA VILELA DE LIMA                      0007981-47.2020.8.19.0205            CHANGE                              CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROZANGELA ALVES JUSTINO                    0707902-85.2019.8.07.0014            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
ROZANIL FERREIRA DE MORAES                 1000288-67.2020.5.02.0318            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
ROZEANA ARAUJO DE OLIVEIRA                 0017818-59.2020.8.19.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
ROZELI DE MATTOS                           0010777-89.2016.8.16.0025            IMPEDIMENT                          CIVIL COURT OF ARAUCÁRIA                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ROZIANA MARTA VENTURIM                     5000185-50.2018.8.08.0057            RESERVATION                         CIVIL COURT OF ÁGUIA BRANCA                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROZILDA BATISTA SILVA                      7001828-22.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ROZILDA BATISTA SILVA                      7001828-22.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
ROZILENE OLIVEIRA MATOS                    0829599-46.2015.8.15.2001            CANCELLATION                        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
ROZILUZIA FERNANDES ALMEIDA                0700822-20.2019.8.02.0205            RESERVATION                         CIVIL COURT OF MACEIÓ                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROZIMERI FONTORA DA SILVA COELHO           0010225-86.2019.8.08.0011            CANCELLATION                        CIVIL COURT OF CACHOEIRO DE ITAPEMIRIM                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
ROZINEI TEIXEIRA LOPES                     7055853-19.2019.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RUAMA COELHO FROTA BOMFIM                  0800459-86.2020.8.18.0164            OVERBOOKING                         CIVIL COURT OF TERESINA                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
RUAMA COELHO FROTA BOMFIM                  0800459-86.2020.8.18.0164            OVERBOOKING                         CIVIL COURT OF TERESINA                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
RUAN ALLESSON LIMA DOS SANTOS              0813392-25.2017.8.10.0001            CANCELLATION                        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
RUAN KENEDY DA SILVA ROCHA                 0000273-52.2019.5.13.0025            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA                                            Yes              Yes              No
RUAN OLIVEIRA                              35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RUAN PABLO RODRIGUES DAS NEVES             0000229-76.2017.5.11.0019            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE MANUAS - AM                             Yes              Yes              No

RUAN TADEU ROCHA PRADO                       0002033-45.2020.8.01.0070           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO BRANCO                                       Yes              No               No

RUANA GABRIELA ALCARAZ SANTOS                8000023-33.2018.8.05.0139           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JAGUARARI                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RUANNE VIEIRA LIMA                           0800270-23.2017.8.15.0221           RESERVATION                       CIVIL COURT OF SÃO JOSÉ DE PIRANHAS                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RUANNE VIEIRA LIMA                           0800397-24.2018.8.15.0221           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DE PIRANHAS                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RUANNYTO PEREIRA DE MELO                     1001730-31.2019.8.11.0018           CHANGE                            CIVIL COURT OF JUARA                                          Yes              No               No
RUBEM DE CASTRO LIMA JUNIOR                  0000993-67.2018.5.10.0015           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RUBEM EMILIO PINTOS PADERN                   0012668-34.2018.8.21.0059           CHANGE                            CIVIL COURT OF OSÓRIO                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RUBEM RIBEIRO DE CARVALHO                    0011533-26.2019.8.27.2729           CHANGE                            CIVIL COURT OF PALMAS                                         Yes              No               No



                                                                                                         998 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                 Pg 1119 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

RUBEN ANTONIO SPERANDEI FILHO               0004097-37.2020.8.19.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NITERÓI                                           Yes              Yes              No

RUBEN ANTONIO SPERANDEI FILHO               0004097-37.2020.8.19.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NITERÓI                                           Yes              Yes              No

RUBEN ANTONIO SPERANDEI FILHO               0004103-44.2020.8.19.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NITERÓI                                           Yes              Yes              No

RUBEN ANTONIO SPERANDEI FILHO               0004103-44.2020.8.19.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NITERÓI                                           Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RUBEN CESAR REINOSO                         0305667-82.2019.8.24.0033          CHANGE                          CIVIL COURT OF ITAJAÍ                                            Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RUBEN GUILHERME CALIRI                      5005670-73.2020.8.24.0038          CANCELLATION                    CIVIL COURT OF JOINVILLE                                         Yes              No               No

RUBENITA DA NOBREGA REGIS DE AZEVEDO        0849593-21.2019.8.15.2001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                       Yes              No               No

RUBENS ANTONIO ALBUQUERQUE JUNIOR           0013398-03.2019.8.19.0209          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
RUBENS ANTONIO DE OLIVEIRA JUNIOR           0000656-97.2020.8.16.0045          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ARAPONGAS                                      Yes              No               No
RUBENS ANTONIO DE OLIVEIRA JUNIOR           0002209-82.2020.8.16.0045          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ARAPONGAS                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RUBENS BOMBINI JUNIOR                       1124394-29.2018.8.26.0100          CHANGE                             CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RUBENS BUENO                                0701052-72.2020.8.07.0016          CANCELLATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
RUBENS BUENO NETO                           0700635-62.2020.8.02.0080          CIVIL LITIGATION - SERVICE         CIVIL COURT OF MACEIÓ                                         Yes              No               No
RUBENS CARLOS VIEIRA                        0729400-82.2019.8.07.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BRASÍLIA                                       Yes              No               No
RUBENS CERANTO JUNIOR                       0000541-79.2020.8.16.0044          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF APUCARANA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RUBENS CESAR MAZZOTTA                       5010053-10.2019.8.24.0045          CANCELLATION                       CIVIL COURT OF PALHOÇA                                        Yes              No               No

RUBENS DE ARAUJO COSTA                      0024342-04.2019.8.17.8201          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                            Yes              No               No

RUBENS DE SOUZA RODRIGUES                   5036666-42.2019.8.13.0702          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
RUBENS DE SOUZA SANTOS                      0000670-34.2019.5.10.0013          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
RUBENS DIAS DOS SANTOS                      0000390-65.2014.5.05.0017          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
RUBENS FERREIRA DIAS                        7013265-82.2019.8.22.0005          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF JI-PARANÁ                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RUBENS FRANCISCO DE CARVALHO                0703679-49.2020.8.07.0016          CHANGE                             CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RUBENS FRANCISCO DE CARVALHO                0703679-49.2020.8.07.0016          CHANGE                             CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
RUBENS FRANK NEGRI                          0001718-06.2011.5.02.0086          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
RUBENS LEANDRO DE PAULA                     1002883-20.2020.8.26.0189          CANCELLATION                       CIVIL COURT OF FERNANDÓPOLIS                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
RUBENS OLIVEIRA MACHADO                     0003321-31.2019.8.16.0204          CHANGE                             CIVIL COURT OF CURITIBA                                       Yes              No               No
RUBENS RIBEIRO DO NASCIMENTO JUNIOR         35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
RUBENS ROGERIO BRAGA DE OLIVEIRA            1000900-33.2019.5.02.0320          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
RUBENS SANTANA DA SILVA FILHO               0627582-29.2019.8.04.0015          RESERVATION                        CIVIL COURT OF MANAUS                                         Yes              No               No
RUBENS SANTOS ANDRADE                       7006407-13.2020.8.22.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
RUBENS SANTOS ANDRADE                       7006407-13.2020.8.22.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
RUBENS SIQUEIRA DE SOUZA                    0001138-69.2017.5.10.0012          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No



                                                                                                       999 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1120 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - TICKET /
RUBENS WIECK                                0001974-97.2020.8.05.0150            RESERVATION                         CIVIL COURT OF LAURO DE FREITAS                              Yes              No               No
RUBERLEY NUNES DO NASCIMENTO                0011633-07.2015.5.01.0009            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
RUBERLLAN TORRES FERRAZ                     0005075-18.2019.8.19.0012            LITIGATION - CIVIL                  CIVIL COURT OF CACHOEIRAS DE MACACU                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RUBIA ALVES SOARES                          5038674-52.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RUBIA ALVES SOARES                          5038674-52.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RUBIA MARA DUARTE                           1001107-58.2020.8.26.0003            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RUBIA MARIA DIOGENES DE OLIVEIRA            0600752-05.2020.8.01.0070            CANCELLATION                        CIVIL COURT OF RIO BRANCO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RUBIA MARIA DIOGENES DE OLIVEIRA            0600752-05.2020.8.01.0070            CANCELLATION                        CIVIL COURT OF RIO BRANCO                                    Yes              No               No
RUBIA MARIA MELO SILVA                      1002087-63.2020.8.26.0016            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
RUBIA PEREIRA PORFIRIO                      0003812-12.2016.8.09.0051            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RUBIELI NARA DAHMER VACARIN                 1000018-64.2017.8.11.0086            RESERVATION                         CIVIL COURT OF NOVA MUTUM                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RUBILENE SARAIVA CRUZ DE SIQUEIRA           0037013-30.2020.8.19.0001            CHANGE                              CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
RUBIO HENRIQUE VIZIOLI FLORA                1001788-55.2020.8.26.0576            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
RUCILENE DE JESUS SILVA                     0001336-63.2017.5.05.0039            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
RUDA DE SOUZA LEMOS                         0003182-67.2020.8.19.0202            RESERVATION                         CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
RUDA DE SOUZA LEMOS                         0003182-67.2020.8.19.0202            RESERVATION                         CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
RUDEN RUSSELAKIZ DE OLIVEIRA JUNIOR         7020557-96.2020.8.22.0001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF PORTO VELHO                                        Yes              No               No
RUDHART ALVES HOCHSPRUNG                    0000147-26.2019.5.12.0026            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
RUDI ALOIS HOFMANN JUNIOR                   1018425-88.2019.8.26.0003            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RUDIMAR ROBERTO BORTOLOTTO                  0307916-51.2019.8.24.0018            CANCELLATION                        CIVIL COURT OF CHAPECÓ                                       Yes              No               No
RUDINEI RODRIGO SCHNEIDER                   0020515-23.2019.5.04.0012            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
RUDOLF CHRISTIAN HORACEK                    7000778-58.2020.8.22.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RUDOLF CHRISTIAN HORACEK                    7054433-76.2019.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
RUDOLF CHRISTIAN HORACEK                    7000778-58.2020.8.22.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No

RUDRIGO MENDONCA FERREIRA BURGHELEA 0006980-48.2020.8.19.0004                    CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO GONÇALO                                    Yes              No               No
RUDSON DE SOUZA CUNHA               0622088-86.2019.8.04.0015                    CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MANAUS                                         Yes              Yes              No
RUDSON DE SOUZA CUNHA               0622088-86.2019.8.04.0015                    CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RUDSON PINTO FERREIRA                         0007233-43.2020.8.05.0063          CANCELLATION                       CIVIL COURT OF CONCEIÇÃO DO COITÉ                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RUDY CAMPOS LUCENA                            5015947-02.2020.8.13.0024          CHANGE                             CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

RUDY JORDACH FERNANDES                        0030823-42.2019.8.26.0114          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPINAS                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RUGGERO CAVALLARI ROSSI                       9080214-93.2019.8.21.0001          CANCELLATION                    CIVIL COURT OF PORTO ALEGRE                                      Yes              No               No




                                                                                                        1000 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 1121 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

RUI AFONSO LERMEN                            5002947-83.2020.8.24.0005          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BALNEÁRIO CAMBORIÚ                                Yes              No               No
RUI ANDRE STEFFENS                           0084801-40.2020.8.19.0001          CIVIL LITIGATION - AIRCRAFT     CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
RUI ANTONIO FERNANDES DA COSTA               0020597-10.2018.5.04.0232          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              No               No

RUI DE JESUS SOARES JUNIOR                   0626407-08.2020.8.04.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RUI FERNANDO ARRUDA ANTUNES JUNIOR           5000276-64.2020.8.24.0045          CHANGE                             CIVIL COURT OF PALHOÇA                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
RUI FERNANDO ARRUDA ANTUNES JUNIOR           5000276-64.2020.8.24.0045          CHANGE                             CIVIL COURT OF PALHOÇA                                        Yes              Yes              No
RUI FERNANDO MULLER                          5000672-34.2019.8.24.0091          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                CIVIL LITIGATION - SEAT
RUI LOTUFO VILELA                            1001950-11.2019.8.26.0083          COMFORT                            CIVIL COURT OF AGUAÍ                                          Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
RUI MANUEL SERENO DE CASTRO E MELO           0000450-42.2012.8.05.0022          COLLECTION                         CIVIL COURT OF BARREIRAS                                      Yes              No               No
RUI MENDES JUNIOR                            41.017.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MARINGÁ                                        Yes              No               No
RUI MENDES JUNIOR                            41.017.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MARINGÁ                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RUISSIAN FERREIRA BRAGA RIBEIRO              0016713-42.2020.8.17.8201          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RUMMENICK NOGUEIRA DA SILVA                  0001565-75.2020.8.05.0230          CHANGE                             CIVIL COURT OF SANTO ESTEVÃO                                  Yes              No               No
RUSTHENES RODRIGUES DE CARVALHO                                                 CIVIL LITIGATION - TICKET /
JUNIOR                                       0056014-88.2020.8.05.0001          RESERVATION                        CIVIL COURT OF SALVADOR                                       Yes              Yes              No
RUSTHENES RODRIGUES DE CARVALHO                                                 CIVIL LITIGATION - TICKET /
JUNIOR                                       0056014-88.2020.8.05.0001          RESERVATION                        CIVIL COURT OF SALVADOR                                       Yes              Yes              No
RUTE HELENA FERREIRA DA SILVA                0012472-20.2015.5.03.0092          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
RUTE MARIA DE JESUS SOUZA                    5037223-89.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
RUTE MARIA LIMA                              0000209-91.2014.5.05.0008          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - BOARDING
RUTE NASCIMENTO SANTOS LOPES                 0005942-77.2019.8.13.0335          IMPEDIMENT                         CIVIL COURT OF ITAPECERICA                                    Yes              No               No

RUTE PENA RIBEIRO                            5002223-77.2020.8.13.0040          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF ARAXÁ                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RUTE ROSANGELA DALMINA                       0302432-39.2018.8.24.0067          CANCELLATION                       CIVIL COURT OF SÃO MIGUEL DO OESTE                            Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RUTH AMARAL MARTINS                          5485374-82.2019.8.09.0051          CHANGE                             CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RUTH BERMAN NIGRI                            0115345-45.2019.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
RUTH CORREIA ALVES VERCOSA SILVA             0701397-50.2017.8.02.0091          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
RUTH DE CARVALHO RESENDE                     5286477-55.2019.8.09.0101          RESERVATION                        CIVIL COURT OF LUZIÂNIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
RUTH DE FATIMA VAZ QUOOS                     5011653-85.2019.8.21.0001          OVERBOOKING                        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
RUTH DE PAULO SANTOS MOREIRA                 0800842-65.2019.8.14.0017          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CONCEIÇÃO DO ARAGUAIA                          Yes              Yes              No
RUTH DE PAULO SANTOS MOREIRA                 0800842-65.2019.8.14.0017          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CONCEIÇÃO DO ARAGUAIA                          Yes              Yes              No
RUTH DIAS VIANNA                             1045740-10.2019.8.26.0224          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF GUARULHOS                                      Yes              No               No
RUTH FONSECA DE ARAUJO                       0821406-59.2019.8.20.5106          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MOSSORÓ                                        Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
RUTH GONCALVES PINTO                         0624794-42.2019.8.04.0015          COLLECTION                         CIVIL COURT OF MANAUS                                         Yes              No               No



                                                                                                       1001 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1122 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
RUTH PINHEIRO MARTINS                      23.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FORTALEZA                                     Yes              No               No
RUTH PINHEIRO MARTINS                      23.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FORTALEZA                                     Yes              No               No

RUTILENE PEREIRA DA SILVA SARAIVA            0008844-41.2014.8.18.0140           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                         Yes              No               No
RUTINEIA APARECIDA ROSSETO BENTO             0011852-58.2015.5.15.0129           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE CAMPINAS                                   Yes              Yes              No
RUY ANDRE FRANCO PERETTI                     1001268-57.2019.5.02.0024           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                        Yes              No               No

RUY DA SILVA MARIZ                           0829250-75.2019.8.20.5004           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
RUY DE PAULA NUNES                           5038667-87.2020.8.09.0051           COMFORT                           CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RUY GOMES DA SILVA FILHO                     5024859-85.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
RUY HINKE CASTRO JUNIOR                      35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RUY HINKE CASTRO JUNIOR                      35.001.003.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RUY JOSE AMARAL ADAES JUNIOR                 0016387-75.2019.8.05.0110           OVERBOOKING                       CIVIL COURT OF IRECÊ                                          Yes              No               No
RUY MONTEIRO DE CARVALHO NETO                0069044-06.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
RUY MONTEIRO DE CARVALHO NETO                0069044-06.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RUY PARRA MOTTA                              7055978-84.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No

RUY RODRIGUES TRISTAO                        5022956-15.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              Yes              No

RUY RODRIGUES TRISTAO                        5022956-15.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
RUYTER RAFAEL NUNES RODRIGUES                5019643-17.2019.8.13.0433           CANCELLATION                      CIVIL COURT OF MONTES CLAROS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RUYTER RAFAEL NUNES RODRIGUES                5019643-17.2019.8.13.0433           CANCELLATION                      CIVIL COURT OF MONTES CLAROS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
RVR - PARNAMIRIM VIAGENS E TURISMO           0002321-21.2004.8.17.0001           COLLECTION                        CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
RVR PARNAMIRIM VIAGENS E TURISMO             0021510-19.2003.8.17.0001           COLLECTION                        CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
RYHAN SORIANO SILVEIRA                       0036516-05.2019.8.19.0210           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
RYTA DE CASSIA PEREIRA DUARTE                1018017-86.2020.8.11.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
S R L CHRISTMANN E CIA LTDA ME               0002964-53.2019.8.21.0029           CANCELLATION                      CIVIL COURT OF SANTO ÂNGELO                                   Yes              No               No

S. B. C.                                     5017539-81.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SABINA ROSO CENCI                            5001568-28.2019.8.21.0005           OVERBOOKING                       CIVIL COURT OF BENTO GONÇALVES                                Yes              No               No
SABINE ROSWITHA AMBERGER                     0059229-72.2020.8.05.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SALVADOR                                       Yes              Yes              No
SABINE ROSWITHA AMBERGER                     0059229-72.2020.8.05.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SALVADOR                                       Yes              Yes              No
SABRINA ALVES NOGUEIRA                       3000339-95.2017.8.06.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SABRINA ALZIRA ANHOLETO DA SILVA             0004431-36.2020.8.16.0170           CANCELLATION                      CIVIL COURT OF TOLEDO                                         Yes              No               No
SABRINA APARECIDA DE FRANCA                  1000601-21.2017.5.02.0710           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
SABRINA BAKES DE SOUZA                       9003423-49.2020.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
SABRINA BOTTASSI                             0012401-09.2016.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No



                                                                                                        1002 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1123 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
SABRINA BRUNETTO                           9000904-26.2020.8.21.0026            RESERVATION                         CIVIL COURT OF SANTA CRUZ DO SUL                             Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
SABRINA CHAGAS FERRERO                     35.001.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No

SABRINA CHOR GOLDENSTEIN                     0040083-55.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
SABRINA DA COSTA COELHO                      21.001.036.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO JOSÉ DE RIBAMAR                            Yes              No               No
SABRINA DA ROSA MELO                         0000460-12.2014.5.02.0035           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SABRINA DONATO DA SILVA                      5707584-46.2019.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              No               No
SABRINA ENGELMANN SCHNEIDER                  0004553-06.2018.8.21.0065           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTO ANTÔNIO DA PATRULHA                      Yes              No               No

SABRINA FELIX SANTANA                        7001327-56.2020.8.22.0005           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JI-PARANÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SABRINA HELENA MARTINS SCHVARCZ              1055590-75.2019.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SABRINA HELENA MARTINS SCHVARCZ              1055588-08.2019.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No

SABRINA MAFEI PORTELA                        0850100-74.2017.8.10.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
SABRINA MORANDIN BOZZI GOULART               1001480-36.2019.8.26.0614           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF TAMBAÚ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SABRINA MOREIRA CALIXTO                      1001258-17.2020.8.26.0361           CANCELLATION                      CIVIL COURT OF MOGI DAS CRUZES                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SABRINA MOREIRA CALIXTO                      1001258-17.2020.8.26.0361           CANCELLATION                      CIVIL COURT OF MOGI DAS CRUZES                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SABRINA REGIANI DA SILVA                     5005532-36.2019.8.24.0008           CANCELLATION                      CIVIL COURT OF BLUMENAU                                       Yes              No               No
SABRINA RODRIGUES LIPE                       1002234-41.2015.5.02.0709           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No

SABRINA SANTOS MENEZES                       0300586-05.2019.8.24.0082           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                    Yes              No               No

SABRINA SOURASSO PALERMO TEIXEIRA            0001475-18.2020.8.16.0018           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MARINGÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SABRINA TOGNOLI GALATI MONETA                1013665-65.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
SABRINA TOLEDO CRUZ SANTIAGO                 1000319-58.2018.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SABRINA VIEIRA SIMEAO RODRIGUES              26.007.001.XX-XXXXXXX               CHANGE                            CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SABRINA VIEIRA SIMEAO RODRIGUES              26.007.001.XX-XXXXXXX               CHANGE                            CIVIL COURT OF RECIFE                                         Yes              No               No
SADI DOS SANTOS FALK                         0004920-44.2018.8.21.0028           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SANTA ROSA                                     Yes              No               No

SAFIRA SETUBAL RODRIGUES SANTOS              7002544-49.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No

SAHAMIA ISABEL BEZERRA FERREIRA              0800513-32.2020.8.18.0009           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                         Yes              No               No

SAIANNY MARIA MEDINA DA MOTA                 0701925-85.2020.8.01.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO BRANCO                                     Yes              No               No
SAIMA SOUSA SANTOS                           33.001.049.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
SAIMA SOUSA SANTOS                           33.001.049.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SAKAKO MUTO FUJMOTO                          0031113-63.2018.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
SALATIEL DE JESUS SILVA                      0800264-86.2020.8.10.0047           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF IMPERATRIZ                                     Yes              No               No



                                                                                                        1003 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1124 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
SALETE AGOSTINHO MONFARDINI                1011200-02.2019.8.26.0008            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
SALETE ALVES FIGUEIREDO                    1001528-54.2016.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
SALETE CORRADI MARCELINO                   7000394-89.2020.8.22.0003            CANCELLATION                        CIVIL COURT OF JARU                                          Yes              No               No

SALETE DE FREITAS MIORELLI                   9006280-75.2019.8.21.0010           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No
SALETE GOMES DA SILVA                        0000630-76.2011.5.01.0015           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
SALETE KETES                                 7055953-71.2019.8.22.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
SALETE TEREZINHA CORDOVA SILVEIRA            0308256-41.2017.8.24.0090           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
SALUTE SERVICOS HOSPITALARES LTDA ME         8025603-23.2020.8.05.0001           CIVIL LITIGATION - CARGO          CIVIL COURT OF SALVADOR                                       Yes              No               No

SALVADOR AVILLA ROBERTO                      5033592-40.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No

SALVADOR CELSON RODRIGUES DOS SANTOS 0010591-62.2020.8.05.0080                   CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FEIRA DE SANTANA                                 Yes              Yes              No

SALVADOR CELSON RODRIGUES DOS SANTOS 0010597-69.2020.8.05.0080                   CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FEIRA DE SANTANA                                 Yes              No               No

SALVADOR CELSON RODRIGUES DOS SANTOS 0010591-62.2020.8.05.0080                   CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FEIRA DE SANTANA                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SALVADOR DA SILVA MIRANDA                    1016587-71.2019.8.26.0016           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No

SALVADOR DE OLIVEIRA JUNIOR                  0709274-29.2020.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                         Yes              Yes              No

SALVADOR DE OLIVEIRA JUNIOR                  0709274-29.2020.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                         Yes              Yes              No
SALVADOR LUIZ VENTURA DAS CHAGAS             0074200-62.2020.8.05.0001           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SALVADOR                                         Yes              No               No
SALVATUR SALVADOR VIAGENS E TURISMO                                              CIVIL LITIGATION - TRAVEL
LTDA                                         0118322-30.2001.8.05.0001           AGENCY                          CIVIL COURT OF SALVADOR                                         Yes              No               No
SAM - SINDICATO DOS AEROVIARIOS DE
MINAS GERAIS                                 0012237-67.2016.5.03.0173           LABOR COLLECTIVE ACTION           FÓRUM TRABALHISTA DE UBERLÂNDIA                               Yes              No               No
SAM - SINDICATO DOS AEROVIARIOS DE
MINAS GERAIS                                 0012235-97.2016.5.03.0173           LABOR COLLECTIVE ACTION           FÓRUM TRABALHISTA DE UBERLÂNDIA                               Yes              Yes              No
SAM - SINDICATO DOS AEROVIARIOS DE
MINAS GERAIS                                 0012541-56.2016.5.03.0144           LABOR COLLECTIVE ACTION           FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                      Yes              No               No
SAM - SINDICATO DOS AEROVIARIOS DE
MINAS GERAIS                                 0010656-61.2019.5.03.0092           LABOR COLLECTIVE ACTION           FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SAMAHRA ALEXANDRA CHEONG DE FREITAS          1017156-80.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
SAMANTA CALDERAZZO                           0011877-93.2019.5.15.0044           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
SAMANTA CLOSEL MIRALDI                       1000790-18.2016.5.02.0715           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
SAMANTA DA SILVA FERREIRA                    5003372-22.2019.8.21.0008           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CANOAS                                         Yes              No               No

SAMANTA PEREIRA JORGE                        1003811-60.2020.8.26.0224           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GUARULHOS                                      Yes              No               No
SAMANTA ROCHA DA SILVA                       1002371-74.2016.5.02.0713           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
SAMANTA ROCHA DA SILVA                       1001060-02.2017.5.02.0717           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SAMANTA VOIGT                                0014493-74.2018.8.16.0019           CANCELLATION                      CIVIL COURT OF PONTA GROSSA                                   Yes              No               No
SAMANTHA BOZZI DALEPRANI                     0001419-25.2015.5.17.0004           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE VITÓRIA                                  Yes              Yes              No
SAMANTHA CONCEICAO LIMA DE MATOS             0000652-66.2017.5.10.0018           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
SAMANTHA KESSYA SOUZA PINHEIRO               23.001.002.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                      Yes              No               No



                                                                                                        1004 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1125 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
SAMANTHA SIEGA PORTO                      1041620-68.2020.8.26.0100            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
SAMANTHA SPAGNOL                          1004626-60.2020.8.26.0320            CANCELLATION                        CIVIL COURT OF LIMEIRA                                       Yes              No               No
                                                                               CIVIL LITIGATION - ACCIDENT /
SAMARA CORDEIRO                           5477454-91.2018.8.09.0051            INCIDENT                            CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
SAMARA COSTA CASTRO PINHEIRO              35.001.003.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
SAMARA GHAZZAOUI MOURAD                   1005151-29.2020.8.26.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
SAMARA IZABEL SANTOS DA SILVA             0000473-65.2016.5.08.0005            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE BELÉM                                   Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
SAMARA LIMA DO AMARAL                     7014240-58.2015.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
SAMARA LUCAS YONAMINE                     1001607-57.2017.5.02.0033            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
SAMARA MAIA DA SILVA                      0608341-77.2020.8.04.0001            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
SAMARA MAIA DA SILVA                      0608341-77.2020.8.04.0001            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
SAMARA MARIA MORAIS DO COUTO              0809074-60.2019.8.20.5106            RESERVATION                         CIVIL COURT OF MOSSORÓ                                       Yes              No               No
                                                                               CIVIL LITIGATION - IMPROPER
SAMARA PATRICIA MUNIZ DE SOUSA            0802491-74.2019.8.10.0050            COLLECTION                          CIVIL COURT OF PAÇO DO LUMIAR                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
SAMARA PEREIRA PASQUIM                    5459423-86.2019.8.09.0051            CANCELLATION                        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
SAMARA SANTOS CAMPELO                     0042475-55.2020.8.05.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              No               No

SAMARA VICTRIA DE DEUS FRANCA DOREA          0020516-28.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              No               No
SAMARA VIEIRA DE SOUZA                       5000837-11.2020.8.13.0105           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOVERNADOR VALADARES                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SAMARITANIA SIQUEIRA MAIA ESPERANCA          0002569-81.2019.8.16.0035           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                          Yes              No               No
SAMIA CAMILA DA SILVA MATOS                  53.001.006.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
SAMIA CAMILA DA SILVA MATOS                  53.001.006.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
SAMIA LAMOUR PORTO                           0000436-18.2014.5.06.0020           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE                                  Yes              Yes              No
SAMIA MARIA JUCA SANTOS LESSA                0700543-84.2020.8.02.0080           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MACEIÓ                                        Yes              No               No

SAMIA MOREIRA AKEL                           0053328-93.2019.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SAMILLE DE AVILA PEREIRA                     0015781-80.2020.8.16.0021           CANCELLATION                    CIVIL COURT OF CASCAVEL                                        Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
SAMIR ALMEIDA TEIXEIRA                       0804531-93.2018.8.10.0040           COLLECTION                      CIVIL COURT OF IMPERATRIZ                                      Yes              No               No

SAMIR EID PESSANHA                           1009737-33.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                           Yes              No               No

SAMIR MATTAR                                 5007981-15.2019.8.13.0188           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NOVA LIMA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SAMIR SALLEN SILVA SANTOS                    0802007-44.2017.8.10.0013           CHANGE                            CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
SAMIRA FERRARESI FERMI                       1000019-85.2016.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SAMIRA MENDONCA GRASSI                       5002658-08.2020.8.24.0020           CANCELLATION                      CIVIL COURT OF CRICIÚMA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SAMIRA NAZIF RASUL                           7014430-45.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No



                                                                                                       1005 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1126 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
SAMIRA ORTIZ FURTUOSO                      1005027-54.2020.8.26.0451            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PIRACICABA                                    Yes              No               No
SAMIRA SOUZA SILVA                         5213626-44.2019.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
SAMMY HAUACHE HADAD                        1028897-17.2020.8.26.0100            LITIGATION - CIVIL                  CIVIL COURT OF SÃO PAULO                                     Yes              No               No
SAMOEL SCHWEITZER                          9003004-27.2019.8.21.0013            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF ERECHIM                                       Yes              No               No

SAMUEL ALVES ANDREOLLI                       1001705-55.2020.8.26.0506           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SAMUEL ALVES DOS SANTOS COSTA                0702091-28.2020.8.07.0009           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SAMUEL ALVES DOS SANTOS COSTA                0702091-28.2020.8.07.0009           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
SAMUEL ANJOS DE VARGAS                       0020482-56.2017.5.04.0027           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
SAMUEL BERNARDES DE SA                       0000669-54.2013.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                No               Yes              Yes
                                                                                 CIVIL LITIGATION - TICKET /
SAMUEL BRAGA BONILHA                         0024619-64.2019.8.27.2729           RESERVATION                       CIVIL COURT OF PALMAS                                         Yes              No               No

SAMUEL BRUGNAROTO                            1074099-54.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
SAMUEL CARDOSO JORDAO                        7000140-59.2020.8.22.0022           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO MIGUEL DO GUAPORÉ                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SAMUEL CECILIO DE ALBUQUERQUE                1004300-18.2019.8.11.0041           CHANGE                            CIVIL COURT OF CUIABÁ                                         Yes              No               No
SAMUEL DA ROSA SOUSA                         5001724-84.2019.8.24.0020           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CRICIÚMA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SAMUEL DA SILVA DE ALMEIDA                   1001113-65.2020.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
SAMUEL DE JESUS PINTO                        1000101-13.2020.5.02.0301           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
SAMUEL DE SOUSA LIMA                         5005422-15.2019.8.13.0567           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SABARÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SAMUEL FERREIRA LOPES                        0073246-16.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SAMUEL FILIPE DI ROCHA                       0847469-89.2019.8.10.0001           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SAMUEL GIASSI ZANETTE                        5002779-12.2020.8.24.0028           CANCELLATION                      CIVIL COURT OF IÇARA                                          Yes              No               No
SAMUEL HEBRON                                0611240-40.2019.8.04.0015           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SAMUEL HEBRON                                0605565-96.2019.8.04.0015           RESERVATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
SAMUEL LIMA NETO                             3000102-56.2020.8.06.0024           COLLECTION                        CIVIL COURT OF FORTALEZA                                      Yes              No               No
SAMUEL LOMBACK DOS SANTOS                    1000680-92.2015.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No

SAMUEL LUCAS RIBEIRO CORTEZ                  0000964-13.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                       Yes              No               No
SAMUEL LUCIANO                               0001438-53.2016.5.09.0122           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                     Yes              Yes              No
SAMUEL LUIZ DE SANTANA                       1001257-82.2016.5.02.0719           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
SAMUEL MACHADO FRETTA                        5000380-18.2020.8.24.0090           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
SAMUEL MBO MUSUSU                            0009852-63.2019.8.16.0001           IMPEDIMENT                        CIVIL COURT OF CURITIBA                                       Yes              No               No
SAMUEL MOTA DE AQUINO PAZ                    3000383-14.2016.8.06.0004           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
SAMUEL MOTA DOS SANTOS MOURA                 0136460-49.2018.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                       Yes              No               No
SAMUEL MURARI                                0003308-98.2020.8.26.0016           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
SAMUEL MURARI                                0003308-98.2020.8.26.0016           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No




                                                                                                        1006 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1127 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
SAMUEL OLIVEIRA COSTA                     0800189-68.2020.8.18.0162            CHANGE                              CIVIL COURT OF TERESINA                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
SAMUEL OLIVEIRA COSTA                     0800189-68.2020.8.18.0162            CHANGE                              CIVIL COURT OF TERESINA                                      Yes              Yes              No
SAMUEL PASCOAL BONFIM                     0001022-23.2018.5.10.0014            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
SAMUEL PASQUALI MORETTI                   1001006-98.2019.8.26.0506            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
                                                                               CIVIL LITIGATION - TAM
SAMUEL PASQUALI MORETTI                   1026350-81.2019.8.26.0506            FIDELIDADE PROGRAM                  CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
SAMUEL PEDRO BISPO DA SILVA               1001933-63.2016.5.02.0320            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               No               Yes              Yes
                                                                               CIVIL LITIGATION - IMPROPER
SAMUEL PEIXOTO SILVA JUNIOR               0615066-82.2020.8.04.0001            COLLECTION                          CIVIL COURT OF MANAUS                                        Yes              No               No

SAMUEL PEREIRA ARAUJO                        0024473-37.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              Yes              No

SAMUEL PEREIRA ARAUJO                        0024473-37.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              Yes              No
SAMUEL PORTO MOTA                            0000528-56.2015.5.07.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA FORTALEZA/CE                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
SAMUEL RIBEIRO DE SOUSA                      0000816-50.2020.8.12.0008           IMPEDIMENT                        CIVIL COURT OF CORUMBÁ                                       Yes              No               No
SAMUEL SILVA DE SOUZA                        0000541-18.2019.5.14.0401           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SAMUEL SILVA SANTOS                          0056088-79.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SAMUEL TOME RIAS                             0001827-71.2020.8.16.0148           RESERVATION                       CIVIL COURT OF ROLÂNDIA                                      Yes              No               No

SAMY ENDE                                    1002934-10.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
SAMYA MEGUMI YOKOMIZO KUROGI                 1000729-38.2017.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
SAMYA ZULMIRA LOBO DE CARVALHO               0802109-32.2019.8.12.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MUNDO NOVO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SANAIA LIPERT DOS SANTOS                     0042415-18.2018.8.19.0210           OVERBOOKING                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SANDER VINICIUS FARIA FERREIRA               5001369-07.2020.8.13.0518           CANCELLATION                      CIVIL COURT OF POÇOS DE CALDAS                               Yes              No               No
SANDILA MACHADO MONTEIRO                     0607284-29.2019.8.01.0070           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RIO BRANCO                                    Yes              No               No
SANDILEIA PFEIFFER                           1000387-53.2014.5.02.0704           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SANDOVAL ALVES DA SILVA                      0841788-37.2018.8.14.0301           CANCELLATION                      CIVIL COURT OF BELÉM                                         Yes              No               No
SANDRA ALVARENGA EMMERICH RAZUK              1004872-13.2020.8.26.0011           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

SANDRA ANDREA CORDEIRO DOS SANTOS            1003349-90.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SANDRA APARECIDA BORITZA                     0004816-45.2020.8.16.0182           CANCELLATION                    CIVIL COURT OF CURITIBA                                        Yes              No               No

SANDRA APARECIDA FURLAN                      0316873-15.2018.8.24.0038           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JOINVILLE                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SANDRA ARTUS                                 0054123-56.2018.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SANDRA BARROS GUINLE                         1008061-88.2019.8.26.0704           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SANDRA BEZERRA SILVA ZOGBI                   0801137-22.2020.8.12.0018           CANCELLATION                      CIVIL COURT OF PARANAÍBA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SANDRA CARVALHO DOS SANTOS                   1022804-38.2020.8.26.0100           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No



                                                                                                       1007 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1128 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
SANDRA CARVALHO DOS SANTOS                 1022804-38.2020.8.26.0100            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
SANDRA CRISTINA LEMES DE LIMA              0003052-32.2013.5.02.0013            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              No               No
SANDRA CRISTINE DO ESPIRITO SANTO                                               CIVIL LITIGATION - FLIGHT
GABRIEL                                    5470443-74.2019.8.09.0051            CANCELLATION                        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
SANDRA DA SILVA BENEDITO                   0038173-29.2019.8.26.0002            COLLECTION                          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SANDRA DE CASTRO OLIVEIRA                  5042827-31.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

SANDRA DE KATIA RIBEIRO CASSIANO             0806610-34.2019.8.15.0731           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CABEDELO                                         Yes              Yes              No
SANDRA DE KATIA RIBEIRO CASSIANO             0801444-84.2020.8.15.0731           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF CABEDELO                                         Yes              No               No

SANDRA DE KATIA RIBEIRO CASSIANO             0806610-34.2019.8.15.0731           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CABEDELO                                       Yes              Yes              No
SANDRA DE MAGALHAES                          1004782-32.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
SANDRA DO NASCIMENTO DA SILVA                0601655-40.2020.8.01.0070           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RIO BRANCO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SANDRA DOURADO DOS SANTOS                    0838492-70.2019.8.14.0301           CANCELLATION                      CIVIL COURT OF BELÉM                                          Yes              No               No
SANDRA ELI LEITE PEREIRA                     1003157-81.2020.8.26.0189           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF FERNANDÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SANDRA EVANGELISTA SILVA ARAUJO              0822268-05.2019.8.12.0110           CANCELLATION                      CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
SANDRA GOMES DE SOUSA                        0000069-08.2016.5.19.0005           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO - 19ª REGIÃO                    Yes              Yes              No
SANDRA GUERRA MARTORELLI                     0005781-74.2020.8.25.0084           CIVIL LITIGATION - AIRPORTS       CIVIL COURT OF ARACAJU                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SANDRA HELENA ASSUNCAO ARAUJO DAFLON 0800771-64.2020.8.15.2001                   CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
SANDRA HELENA BERGONCI               9000351-33.2020.8.21.0008                   CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CANOAS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SANDRA IEDA TAVARES TEIXEIRA                 0002457-15.2019.8.19.0202           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SANDRA LINS DA SILVA                         0006884-37.2020.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                         Yes              No               No
SANDRA MADERS DA SILVA                       0021391-79.2017.5.04.0001           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
SANDRA MAHFUZ VALENTIM                       0002294-90.2020.8.26.0562           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SANTOS                                         Yes              Yes              No
SANDRA MAHFUZ VALENTIM                       0002294-90.2020.8.26.0562           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SANTOS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SANDRA MARA BONIFACIO CARDOSO                1003342-14.2020.8.26.0224           CANCELLATION                      CIVIL COURT OF GUARULHOS                                      Yes              No               No

SANDRA MARA DA SILVA MASSING                 0000807-86.2018.8.21.0112           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NÃO-ME-TOQUE                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SANDRA MARA DE CASTRO                        0011965-41.2019.8.08.0347           CANCELLATION                    CIVIL COURT OF VITÓRIA                                          Yes              No               No
SANDRA MARA DO PERPETUO ALVES DE
BASTOS BETTO                                 0010376-18.2013.5.09.0130           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SANDRA MARA FARIAS                           5001014-92.2020.8.24.0064           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No

SANDRA MARIA CASTRO DE SOUSA PINHEIRO 5014926-25.2019.8.13.0024                  CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SANDRA MARIA CASTRO DE SOUZA                 5015497-93.2019.8.13.0024           CHANGE                            CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

SANDRA MARIA DA COSTA                        5125531-31.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                          Yes              No               No




                                                                                                        1008 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1129 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
SANDRA MARIA DAS VIRGENS CASTRO           0847161-15.2019.8.14.0301            CANCELLATION                        CIVIL COURT OF BELÉM                                         Yes              No               No

SANDRA MARIA DE OLIVEIRA MARTINS             0047304-65.2019.8.27.2729           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PALMAS                                          Yes              No               No
SANDRA MARIA DE SOUZA                        1001412-89.2014.5.02.0320           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                 Yes              Yes              No

SANDRA MARIA DUCLOS TORRES DE MELO           0337561-16.2019.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
SANDRA MARIA ESCOCIO RIBEIRO                 0019480-63.2017.5.16.0012           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SANDRA MARIA GONTIJO                         5460134-91.2019.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                       Yes              No               No
SANDRA MARIA GUERIOS VAZ                     0052809-21.2019.8.16.0182           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                      Yes              No               No
SANDRA MARIA MARTINEZ PASCOA DE
MORAIS                                       0001427-24.2016.5.09.0122           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                    Yes              Yes              No

SANDRA MARIA NUNES OLIVEIRA                  7033107-60.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SANDRA MARIA RAPAHAEL VICENTE                1067414-31.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
SANDRA MARIA SANZONE                         1016878-71.2019.8.26.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
SANDRA MARIA SILVA DE CARVALHO               0000111-14.2018.5.10.0013           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
SANDRA MARIA TORRES DE SANTANA               0024874-17.2020.8.17.2001           CIVIL LITIGATION - CARGO          CIVIL COURT OF RECIFE                                        Yes              No               No
SANDRA MARIA TORRES DE SANTANA
02390853455                                  0019890-48.2019.8.17.8201           CIVIL LITIGATION - CARGO          CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
SANDRA MELO CARVALHO VIEIRA                  5580165-55.2019.8.09.0047           IMPEDIMENT                        CIVIL COURT OF GOIANÁPOLIS                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SANDRA PATRICIA ZAPATA ARANGO                0002871-77.2019.8.26.0441           RESERVATION                       CIVIL COURT OF PERUÍBE                                       Yes              No               No
SANDRA PEREIRA DOS SANTOS                    1000711-91.2015.5.02.0709           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No

SANDRA PIMENTEL NORAT VITAL                  0805490-89.2020.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SANDRA REGINA ALVES SILVA                    5002832-42.2019.8.24.0023           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
SANDRA REGINA BARBOSA                        1000457-57.2020.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
SANDRA REGINA DE LIMA                        1002115-14.2014.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SANDRA REGINA SANCHOTENE SERRATINE           0287539-51.2019.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
SANDRA REGINA ZARDO                          1074218-46.2018.8.26.0100           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SANDRA RETINA ALVES SILVA                    5001685-71.2019.8.24.0090           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No

SANDRA RIBEIRO DA SILVA DE PAULO             5000333-11.2019.8.08.0030           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LINHARES                                        Yes              No               No
SANDRA ROCHA NUNES                           0157300-37.2011.5.16.0012           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE IMPERATRIZ - MA                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
SANDRA SEVALIO BEVILAQUA                     41.001.001.XX-XXXXXXX               RESERVATION                     CIVIL COURT OF CURITIBA                                        Yes              No               No

SANDRA SILVA                                 7005935-12.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No

SANDRA SILVA CROSIO                          1001964-72.2019.8.26.0704           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
SANDRA SOMACAL                               0041930-86.2018.8.16.0182           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                      Yes              No               No
SANDRA SOUZA FAILLA                          1000299-14.2020.5.02.0701           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - ZONA SUL                      Yes              No               No
SANDRA TELES DOS SANTOS                      0010551-49.2015.5.01.0070           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No



                                                                                                       1009 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1130 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
SANDRA VIRGINIA MATIAS MICHITICHUC        0000180-41.2020.8.16.0148            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF ROLÂNDIA                                           Yes              No               No
SANDRELY DA COSTA LEITE                   1001072-15.2018.5.02.0318            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
SANDRIELI CAROLINE OPIEKON                1639500-45.2005.5.09.0005            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE CURITIBA                                Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
SANDRINE MONT ALVERNE RODRIGUES           3000754-70.2019.8.06.0004            CANCELLATION                        CIVIL COURT OF FORTALEZA                                     Yes              No               No
SANDRO ADRIANO MIRANDA DE OLIVEIRA        0010707-14.2015.5.03.0092            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                        Yes              Yes              No
SANDRO ALEX JACOMO LAZARY                 0101406-96.2016.5.01.0019            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No

SANDRO DA SILVA REGINALDO                    1050680-05.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
SANDRO DE ANDRADE JUCA                       0100556-77.2019.5.01.0038           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              Yes              No

SANDRO DE FREITAS PALHETA                    0621900-04.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SANDRO ELI VIEIRA DOS SANTOS                 0050791-96.2019.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SANDRO GIANELLO                              5000162-57.2019.8.24.0079           CANCELLATION                      CIVIL COURT OF VIDEIRA                                       Yes              No               No
SANDRO GIGLIO FURTADO                        0003767-20.2020.8.25.0084           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ARACAJU                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SANDRO GUSTAVO ALMEIDA SILVA                 5000453-24.2020.8.13.0210           RESERVATION                       CIVIL COURT OF PEDRO LEOPOLDO                                Yes              Yes              No
SANDRO GUSTAVO ALMEIDA SILVA                 0058708-31.2018.8.13.0210           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PEDRO LEOPOLDO                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SANDRO GUSTAVO ALMEIDA SILVA                 5000453-24.2020.8.13.0210           RESERVATION                       CIVIL COURT OF PEDRO LEOPOLDO                                Yes              Yes              No
SANDRO HENRIQUE MARTINS                      5001135-49.2019.8.13.0295           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF IBIÁ                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SANDRO JOSE NUNES DE VASCONCELOS             1004700-14.2020.8.26.0224           CANCELLATION                      CIVIL COURT OF GUARULHOS                                     Yes              No               No

SANDRO KELLERMANN DE CARVALHO                1003018-11.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
SANDRO LOPES DE MORAES                       0000926-80.2014.5.02.0075           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
SANDRO LUCIANO NOGUEIRA                      1019364-23.2019.8.26.0309           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF JUNDIAÍ                                       Yes              No               No
SANDRO LUIS BECKER                           0001107-19.2017.5.12.0004           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
SANDRO LUIZ MENEGASSO POLATO                 1000281-49.2018.5.02.0026           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SANDRO LUNARD NICOLADELI                     0053819-37.2018.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SANDRO MACIEL FERNANDES                      0833142-18.2019.8.15.2001           RESERVATION                       CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SANDRO MARCELO ALVES DO NASCIMENTO           7015113-82.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SANDRO MARCELO ANDRE DE OLIVEIRA             0826079-13.2019.8.20.5004           RESERVATION                       CIVIL COURT OF NATAL                                         Yes              No               No
SANDRO MARCIEL TIETZMANN                     0001420-81.2016.5.12.0014           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO DA 12ª REGIÃO                  Yes              Yes              No
SANDRO MARCIO SILVA DO NASCIMENTO            5001636-28.2019.8.13.0028           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF ANDRELÂNDIA                                   Yes              No               No
SANDRO MESQUITA                              5618444-03.2019.8.09.0115           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ORIZONA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SANDRO MIRANDA PACHECO                       5003302-92.2019.8.13.0439           CANCELLATION                      CIVIL COURT OF MURIAÉ                                        Yes              No               No

SANDRO OLIVA SUGUITANI                       0016083-68.2019.8.26.0344           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MARÍLIA                                       Yes              No               No
SANDRO PERES POUZADA                         0020027-26.2018.5.04.0005           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
SANDRO PERES POUZADA                         0020134-92.2018.5.04.0030           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
SANDRO REBOUCAS FERREIRA                     1000175-10.2020.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No




                                                                                                       1010 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1131 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
SANDRO RICARDO CUNHA GONCALVES             0007753-49.2020.8.03.0001            CANCELLATION                        CIVIL COURT OF MACAPÁ                                        Yes              No               No
SANDRO ROGERIO ABREU DE PAULA              1000999-26.2016.5.02.0702            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
SANDRO ROGERIO DE FARIA                    0010282-70.2019.5.15.0008            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
SANDRO ROSINHOLI CARDOSO                   1001411-59.2018.5.02.0322            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
SANDRO SILVA DOS SANTOS                    0001140-23.2012.5.02.0049            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    No               Yes              Yes
SANDRO SILVEIRA ADAM                       9001885-05.2019.8.21.5001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF PORTO ALEGRE                                       Yes              No               No
SANDRO UMBELINO FERNANDES                  0100777-71.2016.5.01.0036            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
SANDRO VIEIRA DA SILVA                     1001227-73.2018.5.02.0720            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
SANDRO WESTPHAL                            0004680-14.2014.8.16.0035            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                          Yes              No               No
SANIR JANUARIA BERGAMO FURTADO             0036236-05.2019.8.16.0182            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SANNA CASTRO TAVARES                       0636108-82.2019.8.04.0015            OVERBOOKING                         CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SANTA ISABEL DOS SANTOS FIGUEIREDO         9002268-59.2019.8.21.2001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
SANTANA REIS ZOZZI                         0002352-51.2020.8.26.0576            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                              Yes              No               No
SANTANAEMIKO KONDA                         35.008.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BARRETOS                                      Yes              No               No
SANTAREM TURISMO E PROMOÇÕES LTDA                                               CIVIL LITIGATION - TRAVEL
ME                                         0809844-88.2018.8.14.0051            AGENCY                              CIVIL COURT OF SANTARÉM                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SANTIAGO FILOMENA                          5002094-14.2019.8.21.1001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SANTIAGO FILOMENA                          5002094-14.2019.8.21.1001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SANTINA DO CARMO SILVEIRA                  7017277-51.2019.8.22.0002            CANCELLATION                        CIVIL COURT OF ARIQUEMES                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
SANTOS GRATHWOHL                           42.088.001.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF CRICIÚMA                                      Yes              No               No
SANTOSTUR - AGÊNCIA DE TRANSPORTE E                                             CIVIL LITIGATION - IMPROPER
TURISMO LTDA.                              0001811-60.2016.8.10.0040            COLLECTION                          CIVIL COURT OF IMPERATRIZ                                    Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
SANYRA LOPES DIAS ROCHA                    0008109-87.2020.8.05.0001            RESERVATION                         CIVIL COURT OF SALVADOR                                      Yes              No               No
SANZIO TEIXEIRA DE PAULA                   3001081-93.2019.8.06.0075            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF EUSÉBIO                                       Yes              Yes              No
SANZIO TEIXEIRA DE PAULA                   3001081-93.2019.8.06.0075            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF EUSÉBIO                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - AREA
SÃO CARLOS                                 0010836-81.2003.8.26.0566            RECTIFICATION                       4ª VARA CÍVEL                                                Yes              No               No
SARA ALVARENGA HOFMAN                      0001403-19.2014.5.05.0561            INDIVIDUAL LABOR CLAIM              FORUM TRABALHISTA DE PORTO SEGURO                            Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
SARA BARBOSA COIMBRA                       5003952-84.2019.8.13.0231            RESERVATION                         CIVIL COURT OF RIBEIRÃO DAS NEVES                            Yes              No               No
SARA CHRISTINA MOREIRA                     1015280-87.2020.8.26.0100            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - SPECIAL
SARA CLARA DE ARAÚJO SILVA                 0025501-86.2018.4.01.4000            PASSENGER                           CIVIL COURT OF TERESINA                                      Yes              No               No
SARA CONCEICAO DE SOUZA                    0000262-89.2019.5.13.0003            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA                                            Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
SARA CRISTINA LAZAROTTO ALCANTARA          7058394-25.2019.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SARA D’AVILA DE LOUREIDO                   0616910-67.2020.8.04.0001            CHANGE                              CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
SARA D’AVILA DE LOUREIDO                   0616910-67.2020.8.04.0001            CHANGE                              CIVIL COURT OF MANAUS                                        Yes              Yes              No

SARA DANTAS DE MELO                          5003252-45.2020.8.13.0079           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CONTAGEM                                         Yes              No               No



                                                                                                        1011 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1132 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
SARA DANTAS DE MELO                         5042595-82.2019.8.13.0079            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CONTAGEM                                           Yes              Yes              No
SARA DANTAS DE MELO                         5042595-82.2019.8.13.0079            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CONTAGEM                                           Yes              Yes              No
SARA E SILVA NUNES DE ANDRADE               3000459-36.2019.8.06.0003            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SARA GONCALVES DE AGUIAR                    0055679-60.2019.8.03.0001            OVERBOOKING                         CIVIL COURT OF MACAPÁ                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SARA GONCALVES DE AGUIAR                    0055679-60.2019.8.03.0001            OVERBOOKING                         CIVIL COURT OF MACAPÁ                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
SARA HELOIZA ALBERTO NERI                   0019119-22.2019.8.03.0001            LITIGATION - CIVIL                  CIVIL COURT OF MACAPÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
SARA LIMA FERREIRA                          8019209-34.2019.8.05.0001            COLLECTION                          CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SARA LUCIOLA FRANCA RAMOS                   0003694-06.2020.8.25.0001            CANCELLATION                        CIVIL COURT OF ARACAJU                                       Yes              No               No
SARA MAISTRO DUENHAS                        1001413-34.2015.5.02.0710            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
SARA MELO CORREA                            21.001.035.XX-XXXXXXX                CIVIL LITIGATION - SERVICE          CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
SARA MELO CORREA                            21.001.035.XX-XXXXXXX                CIVIL LITIGATION - SERVICE          CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
SARA NUBIA SIQUEIRA DE LIMA                 5165189-24.2019.8.09.0075            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF IPAMERI                                       Yes              No               No

SARA RODRIGUES ZIMMERMANN                     1009391-17.2019.8.26.0609          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TABOÃO DA SERRA                                   Yes              No               No

SARA RODRIGUES ZIMMERMANN                     1009391-17.2019.8.26.0609          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF TABOÃO DA SERRA                                Yes              No               No
SARA SANTANA DE CAMPOS                        0001309-03.2016.5.23.0108          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO DE VÁRZEA GRANDE                          Yes              Yes              No
SARA SOUZA LEITE                              0759517-11.2019.8.07.0016          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SARAH BERNARDO SOUZA ALMEIDA                  5000308-41.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

SARAH CAMILA SUMAIA DIAS                      1007292-54.2019.8.26.0066          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BARRETOS                                          Yes              No               No

SARAH CAPELAO BENTO                           1007294-82.2020.8.11.0041          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                            Yes              No               No

SARAH CAPELAO BENTO                           1007343-26.2020.8.11.0041          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
SARAH CAROLINE LEITAO PANONTIN                1008353-45.2019.8.26.0002          LITIGATION - CIVIL                 CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SARAH CESCONETTO                              5006547-67.2020.8.24.0020          CANCELLATION                       CIVIL COURT OF CRICIÚMA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SARAH COSTA URTIGA                            0864344-13.2019.8.15.2001          RESERVATION                        CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
SARAH COSTA URTIGA                            0864344-13.2019.8.15.2001          RESERVATION                        CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No

SARAH DAJIALOVSKI                             1041967-04.2020.8.26.0100          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SARAH DE OLIVEIRA SARAIVA                     5000706-50.2020.8.13.0456          CHANGE                             CIVIL COURT OF OLIVEIRA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SARAH DE PAULA SOUZA                          1017121-23.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
SARAH DE SA SANTOS SILVA                      1000131-04.2019.5.02.0715          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No

SARAH GEOVANA VALERIO RIBEIRO DA SILVA 0008618-60.2020.8.25.0001                 CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARACAJU                                           Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
SARAH HAYWARD ISIDORO                         0002776-52.2020.8.16.0033          IMPEDIMENT                      CIVIL COURT OF PINHAIS                                           Yes              No               No



                                                                                                        1012 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1133 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
SARAH HECK VIANNA                          1000245-48.2020.8.26.0016            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
SARAH JULIA VANUCHI DE SOUZA               1002672-81.2020.8.26.0286            RESERVATION                         CIVIL COURT OF ITU                                           Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
SARAH JULIA VANUCHI DE SOUZA               1002672-81.2020.8.26.0286            RESERVATION                         CIVIL COURT OF ITU                                           Yes              Yes              No

SARAH LIMA MOREIRA                           3000645-25.2020.8.06.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                        Yes              No               No
SARAH MARIA BARRETO WANDERLEY
RODRIGUES                                    0805782-08.2020.8.12.0110           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO GRANDE                                     Yes              No               No

SARAH MARQUES DA CRUZ                        1003120-21.2018.8.11.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VÁRZEA GRANDE                                    Yes              No               No

SARAH MATOS CUMMINGS                         0034557-97.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              Yes              No

SARAH MATOS CUMMINGS                         0034557-97.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
SARAH OLIVEIRA CERVANTES                     0630302-11.2019.8.04.0001           RESERVATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SARAH RODRIGUES TEIXEIRA PEREIRA             0703836-08.2020.8.02.0001           OVERBOOKING                       CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SARAH SANTOS RODRIGUES LEITE                 5015074-94.2019.8.13.0231           CANCELLATION                      CIVIL COURT OF RIBEIRÃO DAS NEVES                             Yes              No               No
SARAH SONIA LATIRI BRINGUENTI                0017373-12.2019.8.08.0024           CIVIL LITIGATION - SERVICE        CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SARAH TAVARES BRAGANCA                       5024603-45.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

SARAYA SILVEIRA DE OLIVA                     0002410-11.2019.8.19.0212           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NITERÓI                                          Yes              No               No
SARITA RENATI RONCHI                         1002423-88.2016.5.02.0707           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                        Yes              Yes              No
SARLEANE PAZ DA SILVA                        0700848-66.2019.8.02.0092           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF MACEIÓ                                            Yes              No               No

SASHA LENARA AGUIAR DE OLIVEIRA              0631273-51.2019.8.04.0015           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - ON-BOARD
SASSON CARLOS DAYAN                          1100251-39.2019.8.26.0100           SERVICE                           CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SATIRO SOUZA FREITAS                         7013075-97.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SATYA VEENA AGUIAR SAFAR                     1020912-31.2019.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
SAUL ANTONIO COLISSI                         0031322-15.2019.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SAUL COTERA FERNANDEZ                        1005314-06.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
SAUL SIMOES JUNIOR                           1012169-90.2019.8.26.0016           LITIGATION - CIVIL                CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SAULO ALVES MATOS                            0016911-72.2019.8.05.0110           CANCELLATION                      CIVIL COURT OF IRECÊ                                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SAULO ANUNCIACAO DE MELO                     5645080-04.2019.8.09.0051           RESERVATION                       CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SAULO BARBOSA CATAO SEGUNDO                  0829699-33.2019.8.20.5004           CANCELLATION                      CIVIL COURT OF NATAL                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SAULO BARBOSA CATAO SEGUNDO                  0829699-33.2019.8.20.5004           CANCELLATION                      CIVIL COURT OF NATAL                                          Yes              Yes              No



                                                                                                        1013 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1134 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
SAULO BURDIAO PEREIRA                     0101166-82.2019.5.01.0058            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
SAULO CAETANO DA SILVA                    1000952-47.2019.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
SAULO CAIRES SILVA                        0022347-14.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
SAULO CARDOSO XAVIER                      0052773-24.2019.8.17.2001            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No
SAULO CEZAR GUIMARAES DE FARIAS           0001363-16.2020.8.19.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF NITERÓI                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
SAULO DA CRUZ                             0004276-47.2020.8.19.0203            OVERBOOKING                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
SAULO DE CASTRO BELUCO                    5000155-35.2019.8.13.0188            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF NOVA LIMA                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
SAULO EDUARDO DE SIQUEIRA MENDONCA 0007470-74.2020.8.17.8201                   CHANGE                              CIVIL COURT OF RECIFE                                        Yes              No               No
SAULO GUELLA SCHMIDT                      1000928-39.2017.5.02.0718            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No

SAULO LUCIANO DA SILVA                       5026037-69.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No

SAULO OLIVEIRA BELENS DE JESUS               0030608-65.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                        Yes              Yes              No

SAULO OLIVEIRA BELENS DE JESUS               0030608-65.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SAULO QUINTELLA MELO                         0701037-95.2019.8.02.0075           CHANGE                            CIVIL COURT OF MACEIÓ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SAULO RABELO DE ANDRADE ALENCAR              0000887-73.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SAULO RAMOS RODRIGUES                        1018325-59.2019.8.11.0001           CANCELLATION                      CIVIL COURT OF CUIABÁ                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SAULO RAMOS RODRIGUES                        1018325-59.2019.8.11.0001           CANCELLATION                      CIVIL COURT OF CUIABÁ                                        Yes              Yes              No
SAULO REZENDE CRUVINEL                       0000612-23.2017.5.10.0006           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE BRASÍLIA                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SAULO RODRIGUES LELES COSTA                  7052978-76.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SAULO RODRIGUES LELES COSTA                  7052978-76.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
SAVIO AURELIO PAVOLIN                        1016550-76.2020.8.26.0576           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
SAVIO CANDIDO DO NASCIMENTO                  1001535-79.2017.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
SAVIO DIEGO SUEK                             0053661-45.2019.8.16.0182           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                      Yes              Yes              No
SAVIO DIEGO SUEK                             0053661-45.2019.8.16.0182           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SAVIO FRANCISCO PEREIRA DAMACENO             7000290-97.2020.8.22.0003           CANCELLATION                      CIVIL COURT OF JARU                                          Yes              No               No
SAVIO HENRIQUE PEREIRA NORONHA               5001340-80.2019.8.13.0456           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF OLIVEIRA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SAVIO RANIERY ABDULHAK.                      5054398-26.2020.8.09.0051           RESERVATION                       CIVIL COURT OF GOIÂNIA                                       Yes              No               No

SAVIO SOARES DE SARMENTO VIEIRA              0062432-87.2014.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
SAVIO WANDERLEY BROMBERG                     5050796-97.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
SAVIO WANDERLEY BROMBERG                     5050796-97.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
SAYMOM DE CASTRO DIAS                        0019186-75.2017.5.16.0023           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
SAYMON GOES VASCONCELOS                      0617424-20.2020.8.04.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                        Yes              No               No
SAYONARA MARIA SILVEIRA FONTOURA             9078596-16.2019.8.21.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SAYONARA PAIXAO RIBEIRO RODRIGUES            0762897-42.2019.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No



                                                                                                       1014 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1135 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
SAYONARA PAIXAO RIBEIRO RODRIGUES           0762897-42.2019.8.07.0016            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
SAYONARA SILVA CARVALHO                     7025257-86.2018.8.22.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - COMMERCIAL
SB NIT AGÊNCIA DE VIAGEM E TURISMO LTDA 1106370-84.2017.8.26.0100                REPRESENTATIVE                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
SCALETTE CAVALCANTE LIMA                    1006863-48.2020.8.26.0003            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
S-CAPITAL FOMENTO MERCANTIL EIRELI          1033749-71.2018.8.26.0224            CIVIL LITIGATION - GENERAL          CIVIL COURT OF GUARULHOS                                     Yes              No               No
S-CAPITAL FOMENTO MERCANTIL EIRELI          1048308-20.2018.8.26.0002            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
SCHARLEY HUDSON OLIVEIRA DE SOUZA           1002290-97.2016.5.02.0011            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No

SCHEILA VALERIA KRACHINSKI                    5001595-74.2020.8.24.0075          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF TUBARÃO                                        Yes              No               No
SCHELLEY NUNES HERMSDORFF                     7009403-81.2020.8.22.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - SPECIAL
SCHNEIDAR BARBOSA GUERREIRO                   5083791-64.2018.8.09.0051          PASSENGER                          CIVIL COURT OF GOIÂNIA                                        Yes              No               No
SCIPIO PIETER OUDKERK POOL                    0030416-39.2014.8.16.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF CURITIBA                                       Yes              No               No
                                              AUTO DE INFRAÇÃO N. 03.596758-
                                              7                                  TAX - ADMINISTRATIVE
SEAFAZ/RJ                                     PA E04-211/015937/2019             PROCEEDING                         SEFAZ/RJ                                                      Yes              No               No
                                              E-04/211/000905/2019               TAX - ADMINISTRATIVE
SEAFAZ/RJ                                     (03.582646-0)                      PROCEEDING                         SEFAZ/RJ                                                      Yes              No               No
                                                                                 TAX - ADMINISTRATIVE
SEAFAZ/RJ                                     E-04/211/000906/2019               PROCEEDING                         SEFAZ/RJ                                                      Yes              No               No
                                              AUTO DE INFRAÇÃO N. 03.596759-
                                              5                              TAX - ADMINISTRATIVE
SEAFAZ/RJ                                     PA E04-211/015938/2019         PROCEEDING                             SEFAZ/RJ                                                      Yes              Yes              No
                                                                             TAX - ADMINISTRATIVE
SEAFAZ/RJ                                     E-04/211/001027/2019           PROCEEDING                             SEFAZ/RJ                                                      Yes              No               No
                                                                                                                    CENTRO JUDICIÁRIO DE SOLUÇÃO DE CONFLITOS E
SEBASTAO NETO LUNES DE ALMEIDA                0000071-88.2020.5.10.0004          INDIVIDUAL LABOR CLAIM             CIDADANIA                                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SEBASTIAN AGAZZI CAJA                         1024762-62.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SEBASTIAN ALEJANDRO LORCA CASTILLO            1016654-44.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SEBASTIANA AMORIM CABANELAS                   1008585-08.2020.8.26.0007          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
SEBASTIANA SOCORRO CARVALHO GARCIA            0000952-13.2017.5.23.0003          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
SEBASTIAO AFONSO DE ALMEIDA                   5153165-36.2019.8.09.0051          IMPEDIMENT                         CIVIL COURT OF GOIÂNIA                                        Yes              No               No
SEBASTIAO CAETANO                             1000605-16.2017.5.02.0045          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
SEBASTIAO COELHO DE OLIVEIRA                  0001831-64.2017.5.07.0003          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SEBASTIÃO COSTA DA SILVA FILHO                0002378-36.2019.8.17.3130          CANCELLATION                       CIVIL COURT OF PETROLINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SEBASTIAO CURT MELO DUARTE JUNIOR             1060111-63.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
SEBASTIAO DA SILVA                            1000765-33.2019.5.02.0316          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

SEBASTIAO DE AQUINO MELO GOMES                3001620-18.2019.8.06.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                         Yes              No               No
SEBASTIAO DE CARVALHO COELHO                  5004140-78.2020.8.13.0672          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SETE LAGOAS                                       Yes              No               No

SEBASTIAO DE OLIVEIRA CARREIRO                7002020-80.2019.8.22.0003          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JARU                                              Yes              No               No



                                                                                                        1015 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1136 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
SEBASTIAO ELIAS DOS SANTOS                 0011750-71.2016.5.15.0106            INDIVIDUAL LABOR CLAIM              CEJUSC                                                       Yes              Yes              No
SEBASTIAO EVANGELISTA ALVES                0011849-91.2015.5.03.0144            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                        Yes              Yes              No
SEBASTIAO FERREIRA DO MONTE                1000838-12.2018.5.02.0713            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
SEBASTIAO GARCEZ DE CASTRO DORIA           0010640-91.2020.8.25.0001            CANCELLATION                        CIVIL COURT OF ARACAJU                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SEBASTIAO GONCALVES LUCIO                  5097164-14.2020.8.09.0013            CANCELLATION                        CIVIL COURT OF ARAÇU                                         Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
SEBASTIAO MATOS BOMFIM FILHO               1066912-26.2018.8.13.0702            IMPEDIMENT                          CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
SEBASTIAO NASCIMENTO SILVA                 0100994-08.2019.5.01.0005            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
SEBASTIAO NETO LUNES DE ALMEIDA            0000265-25.2019.5.10.0004            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
SEBASTIAO NETO LUNES DE ALMEIDA            0000263-55.2019.5.10.0004            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
SEBASTIAO NETO LUNES DE ALMEIDA            0000264-40.2019.5.10.0004            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
SEBASTIAO SARUVA NETO                      1002559-97.2020.8.26.0005            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
SEBASTIAO SARUVA NETO                      1002559-97.2020.8.26.0005            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
SEBASTIAO SOUZA CARVALHO                   5107154-53.2018.8.13.0024            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF BELO HORIZONTE                                     Yes              No               No
SEBASTIAO TEIXEIRA CHAVES                  7045852-72.2019.8.22.0001            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF PORTO VELHO                                        Yes              No               No
SECRETARIA DA FAZENDA DO ESTADO DA                                              TAX - ADMINISTRATIVE
BAHIA                                      2989290023/17-3                      PROCEEDING                          SECRETARIA DA FAZENDA DO ESTADO DA BAHIA                     Yes              Yes              No
SECRETARIA DA FAZENDA DO ESTADO DA                                              TAX - ADMINISTRATIVE
BAHIA                                      2989290011/18-3                      PROCEEDING                          SECRETARIA DA FAZENDA DO ESTADO DA BAHIA                     Yes              Yes              No
SECRETARIA DA FAZENDA DO ESTADO DO                                              TAX - ADMINISTRATIVE
PARÁ                                       012014510011950-5                    PROCEEDING                          SECRETARIA DA FAZENDA DO ESTADO DO PARÁ                      Yes              Yes              No
SECRETARIA DA FAZENDA DO ESTADO DO                                              TAX - ADMINISTRATIVE
PARÁ                                       012017510000081-0                    PROCEEDING                          SECRETARIA DA FAZENDA DO ESTADO DO PARÁ                      Yes              No               No
                                                                                TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL              10814.725541/2014-37                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                                                                    ALF/VCP/
                                                                                TAX - ADMINISTRATIVE                CARF/
SECRETARIA DA RECEITA FEDERAL              10831.012344/2005-55                 PROCEEDING                          CSRF                                                         Yes              Yes              No
                                                                                TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL              10814.723674/2011-26                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                                TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL              10814.723097/2019-20                 PROCEEDING                          ALF GRU/DRJ ALF FOR                                          Yes              No               No
                                                                                TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL              10814.723588/2013-85                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                                TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL              10814.723301/2015-89                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                                TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL              10814.723668/2019-26                 PROCEEDING                          ALF GRU/DRJ SP1                                              Yes              No               No
                                                                                TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL              10814.723998/2019-11                 PROCEEDING                          ALF GRU/DRJ SPO                                              Yes              No               No
                                                                                TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL              10814.728773/2011-02                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                                TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL              11011.001195/2010-82                 PROCEEDING                          ALF POA/DRJ RIBEIRÃO PRETO/CARF                              Yes              Yes              No
                                                                                TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL              10814.722979/2019-78                 PROCEEDING                          ALF GRU/DRJSP1                                               Yes              No               No
                                                                                TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL              17515.000767/2009-88                 PROCEEDING                          ALF CWR/DRJ FNS/CARF                                         Yes              Yes              No



                                                                                                        1016 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1137 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.723587/2013-31                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.723586/2013-96                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.723593/2014-79                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             15771.723452/2018-47                 PROCEEDING                          ALF GRU                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.007603/2010-10                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO/CARF                              Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.005627/2009-82                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO/CARF                              Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.005710/2010-11                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO/CARF                              Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.006271/2010-56                 PROCEEDING                          ALF GIG/DRJ RJO/CARF                                         Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.728791/2011-86                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.000275/2011-10                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO/CARF                              Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.721189/2015-41                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.008872/2010-01                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO/CARF                              Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.005887/2010-18                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO/CARF                              Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.006594/2010-40                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO                                   Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.721010/2014-75                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.005260/2010-59                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO/CARF                              Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.008588/2010-27                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO/CARF                              Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.722990/2019-38                 PROCEEDING                          ALF GRU                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17515.000743/2010-62                 PROCEEDING                          ALF CRB/DRJ RIBEIRÃO PRETO/CARF                              Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.720550/2016-11                 PROCEEDING                          ALF GIGDRJ RIBEIRÃO PRETO                                    Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.722655/2013-44                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.005472/2010-36                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO/CARF                              Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.726698/2014-80                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.004979/2010-72                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO/CARF                              Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.004532/2010-01                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO/CARF                              Yes              Yes              No



                                                                                                       1017 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1138 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.723309/2013-83                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.722911/2014-84                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.003720/2010-12                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO/CARF                              Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.004470/2010-20                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO/CARF                              Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.725085/2013-44                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.720587/2014-60                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.721178/2017-41                 PROCEEDING                          ALF GIG/DRJ FNS                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.003914/2010-18                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO/CARF                              Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.723275/2015-99                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.721962/2011-64                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO/CARF                              Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.004031/2010-17                 PROCEEDING                          ALF GIG/DRJ BH                                               Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.725926/2015-01                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.721205/2017-86                 PROCEEDING                          ALF GIG                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.722617/2017-33                 PROCEEDING                          ALF GIG/DRJ POR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.008945/2010-57                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO/CARF                              Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.722126/2015-21                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.723644/2015-61                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.007666/2009-32                 PROCEEDING                          ALF GIG/DRJ FNS/CARF                                         Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.731464/2014-54                 PROCEEDING                          ALF GRU/DRJ SPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.721237/2016-09                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.731460/2014-76                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.721121/2016-61                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.721217/2014-40                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.731504/2013-03                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.725794/2016-72                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No



                                                                                                       1018 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1139 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.723063/2015-10                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.721231/2018-95                 PROCEEDING                          ALF GIG                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.722638/2017-59                 PROCEEDING                          ALF GRU/DRJ RPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10509.000133/2009-65                 PROCEEDING                          ALF SSA/DRJ RIBEIRÃO PRETO/CARF                              Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.731678/2013-68                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.723279/2014-96                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.721233/2014-32                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.726265/2015-23                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             16380.720183/2016-61                 PROCEEDING                          DRF LONDRINA/PR/DRJ RIBEIRÃO PRETO                           Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.003765/2009-45                 PROCEEDING                          ALF GIG/DRJ-FNS/CARF                                         Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.006281/2009-58                 PROCEEDING                          ALF GIG/DRJ FNS/1ªTE-1ªCÂMARA-3ªSEJUL-CARF                   Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.003236/2010-85                 PROCEEDING                          ALF GIG/DRJ FNS/1ªTE-1ªCÂMARA-3ªSEJUL-CARF                   Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.722086/2015-07                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.722377/2017-77                 PROCEEDING                          ALF GIG?DRJ FNS                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10509.000049/2010-85                 PROCEEDING                          ALF SSA/DRJ RIBEIRÃO PRETO/CARF                              Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.004218/2010-11                 PROCEEDING                          ALF GIG/DRJ FNS/1ªTE-1ªCÂMARA-3ªSEJUL-CARF                   Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             15224.720410/2011-84                 PROCEEDING                          IRF MAO/DRJ RIBEIRÃO PRETO/CARF                              Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.728052/2013-56                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.721432/2014-41                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.724280/2017-81                 PROCEEDING                          ALF GRU                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.730795/2013-96                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.730280/2013-12                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.012823/2007-41                 PROCEEDING                          ALF GRU/CARF                                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10880.726526/2009-55                 PROCEEDING                          DRF CAMPO GRANDE/DRJ RIBEIRÃO PRETO/CARF                     Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.721620/2018-11                 PROCEEDING                          ALF GIG/DRJ RPO-SP                                           Yes              No               No



                                                                                                       1019 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1140 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.721621/2018-65                 PROCEEDING                          ALF GIG/DRJ RPO-SP                                           Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.726685/2014-19                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.724944/2014-69                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.721668/2015-68                 PROCEEDING                          ALF GRU/DRJ SP1                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.730798/2013-20                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.732045/2013-77                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.720147/2015-93                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17515.720224/2013-67                 PROCEEDING                          IRF CURITIBA/DRJ RIBEIRÃO PRETO                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.723281/2014-65                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.721451/2020-15                 PROCEEDING                          ALF GRU                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.722928/2014-31                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.724923/2014-43                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.722032/2018-02                 PROCEEDING                          ALF GIG/DRJ RPO-SP                                           Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.722031/2018-50                 PROCEEDING                          ALF GIG/DRJ RPO-SP                                           Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.724143/2018-27                 PROCEEDING                          ALF GRU                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.723066/2015-45                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.725824/2015-60                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.725477/2015-75                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.721032/2013-54                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.732113/2013-06                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.720275/2014-56                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.727087/2014-59                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.727908/2012-95                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10880.721733/2013-08                 PROCEEDING                          ALF CNF/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.731371/2013-49                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No



                                                                                                       1020 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1141 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.720667/2020-63                 PROCEEDING                          ALF GRU/DRJ SPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.725965/2017-44                 PROCEEDING                          ALF GRU/DRJ SPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.724395/2018-56                 PROCEEDING                          ALF GRU                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.729327/2013-79                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.724247/2018-31                 PROCEEDING                          ALF GRU/DRJ RPO-SP                                           Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.731062/2014-50                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.731055/2014-58                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.723289/2017-74                 PROCEEDING                          ALF GRU/DRJ SPO1                                             Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.723673/2017-77                 PROCEEDING                          ALF GRU/DRJ SPO1                                             Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.725477/2017-37                 PROCEEDING                          ALF GRU/DRJ RPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.720652/2013-76                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.729709/2013-11                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.727608/2014-78                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.721657/2015-88                 PROCEEDING                          ALF GRU/DRJ SP1                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720147/2015-70                 PROCEEDING                          IRF BELO HORIZONTE/DRJ RIBEIRÃO PRETO                        Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.731470/2014-10                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.731471/2014-56                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.724327/2014-63                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.724888/2014-62                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720270/2016-71                 PROCEEDING                          IRF CNF/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.721255/2015-83                 PROCEEDING                          ALF GRU/DRJ RPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.721421/2015-41                 PROCEEDING                          ALF GRU/DRJ SP1                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.722056/2015-92                 PROCEEDING                          ALF GRU/DRJ RPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.721236/2015-57                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.722296/2015-97                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No



                                                                                                       1021 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1142 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.723219/2015-54                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10880.723403/2015-19                 PROCEEDING                          ALF CNF/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10469.722597/2015-98                 PROCEEDING                          IRF PARNAMIRIM/DRJ RIBEIRÃO PRETO                            Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.724456/2015-32                 PROCEEDING                          ALF GRU/SRJ SP1                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.724596/2015-19                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.724339/2015-97                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.725347/2015-32                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.725348/2015-87                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.725098/2015-01                 PROCEEDING                          ALF GIG/DRJ SPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.727322/2015-73                 PROCEEDING                          ALF GRU/DRJ SP1                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.727321/2015-29                 PROCEEDING                          ALF GRU                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.727323/2015-18                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.727319/2015-50                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.727320/2015-84                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.727043/2015-18                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.725823/2015-15                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.726871/2015-21                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.725338/2015-41                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.725478/2015-10                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.725476/2015-21                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.723372/2015-81                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720395/2016-00                 PROCEEDING                          IRF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.723562/2016-80                 PROCEEDING                          ALF GRU/DRJ SP1                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.724050/2016-31                 PROCEEDING                          ALF GRU/DRJ SP1                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.724211/2016-96                 PROCEEDING                          ALF GRU/DRJ SP1                                              Yes              No               No



                                                                                                       1022 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1143 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.723219/2016-35                 PROCEEDING                          ALF GRU/DRJ SP1                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.729408/2015-31                 PROCEEDING                          ALF GRU/DRJ SPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.720307/2017-66                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.721111/2017-99                 PROCEEDING                          ALF GRU/DRJ SPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.722584/2017-11                 PROCEEDING                          ALF GRU/DRJ SP1                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.723609/2017-96                 PROCEEDING                          ALF GRU/DRJ SP1                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.723953/2017-85                 PROCEEDING                          ALF GRU/DRJ SPO1                                             Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.723426/2017-71                 PROCEEDING                          ALF GRU/DRJ POR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.723843/2017-13                 PROCEEDING                          ALF GRU/DRJ SP1                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.724460/2017-62                 PROCEEDING                          ALF GRU/DRJ SP1                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.723784/2017-83                 PROCEEDING                          ALF GRU/DRJ SP1                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.724710/2017-64                 PROCEEDING                          ALF GRU                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.724995/2017-33                 PROCEEDING                          ALF GRU                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.721822/2017-63                 PROCEEDING                          ALF GRU/DRJ SPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.724662/2017-12                 PROCEEDING                          ALF GRU/DRJ SPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.721821/2017-19                 PROCEEDING                          ALF GRU/DRJ SPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.724876/2017-81                 PROCEEDING                          ALF GRU/DRJ SPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.724998/2017-77                 PROCEEDING                          ALF GRU/DRJ SPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.724996/2017-88                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.724997/2017-22                 PROCEEDING                          ALF GRU                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.725796/2017-42                 PROCEEDING                          ALF GRU/ALF SPO1                                             Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.725934/2017-93                 PROCEEDING                          ALF GRU/DRJ RPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.725760/2015-05                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.725555/2015-31                 PROCEEDING                          ALF GRU                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.728421/2015-72                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No



                                                                                                       1023 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1144 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.726470/2015-71                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.725917/2015-94                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.731458/2014-05                 PROCEEDING                          ALF GRU/DRJ SP1                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.724473/2015-70                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.721845/2016-97                 PROCEEDING                          ALF GRU/DRJ SP1                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.721846/2016-31                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.724468/2016-48                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.725076/2016-04                 PROCEEDING                          ALF GRU/DRJ SP1                                              Yes              No               No
SECRETARIA DA RECEITA FEDERAL             10111.000080/2009-46                 TAX - LEGAL PROCEEDING              COURT OF ALF BSB/PGFN DF                                     Yes              No               No
                                          10715.001735/2008-13
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             (REF.10715.000593/2005-24)           PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO/CARF                              Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.005048/2007-96                 PROCEEDING                          ALF GIG/DRJ FLORIANÓPOLIS/CARF                               Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             15224.000332/2009-83                 PROCEEDING                          ALF MAO/DRJ CURITIBA/CARF                                    Yes              Yes              No
SECRETARIA DA RECEITA FEDERAL             10111.000325/2009-35                 TAX - LEGAL PROCEEDING              COURT OF ALF BSB/DRJ RIBEIRÃO PRETO/CARF                     Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17515.000455/2009-74                 PROCEEDING                          IRF CURITIBA/DRJ RIBEIRÃO PRETO/CARF                         Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.005779/2009-01                 PROCEEDING                          ALF GIG/DRJ CTA/CARF                                         Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10880.726417/2009-38                 PROCEEDING                          DRF CAMPO GRANDE/DRJ RIBEIRÃO PRETO/CARF                     Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.725513/2012-58                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO/CARF                              Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.725674/2012-41                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.725673/2012-05                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.720677/2013-70                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.720679/2013-69                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.720680/2013-93                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.726383/2012-99                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.726980/2012-13                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.726796/2012-73                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO                                   Yes              No               No




                                                                                                       1024 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1145 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.726906/2012-05                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.726798/2012-44                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.726799/2012-99                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.727035/2012-11                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO/CARF                              Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.726944/2012-31                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10235.721594/2012-38                 PROCEEDING                          DRF MACAPÁ/DRJ RIBEIRÃO PRETO                                Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.720147/2013-40                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.720678/2013-14                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             12907.720232/2013-86                 PROCEEDING                          ALF - FOR/DRJ RIBEIRÃO PRETO                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.726221/2013-13                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.726625/2013-15                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.727198/2013-84                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.727201/2013-60                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.729565/2013-01                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.729713/2013-89                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.728054/2013-45                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.728056/2013-34                 PROCEEDING                          ALF GRU//DRJ RIBEIRÃO PRETO                                  Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.728055/2013-90                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.730890/2013-16                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.731102/2013-82                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.731372/2013-93                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.731365/2013-91                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.720689/2014-85                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.726178/2014-77                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.727007/2014-65                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No



                                                                                                       1025 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1146 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.731053/2014-69                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.721938/2014-50                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.721936/2014-61                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.721824/2014-18                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.721825/2014-54                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.730443/2014-11                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.730438/2014-17                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.730441/2014-22                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.730442/2014-77                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.730440/2014-88                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.724516/2013-73                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.722893/2013-50                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.723103/2013-53                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.723557/2013-24                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.723901/2013-85                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.721698/2015-74                 PROCEEDING                          ALF GRU/DRJ SP1                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.721234/2018-29                 PROCEEDING                          ALF GIG                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.720652/2014-57                 PROCEEDING                          ALF GRU/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             11011.720010/2013-85                 PROCEEDING                          ALF-POA/DRJ RIBEIRÁO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.721232/2018-30                 PROCEEDING                          ALF GIG                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720852/2016-58                 PROCEEDING                          ALF CNF/DRJ FNS                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             13607.720162/2018-18                 PROCEEDING                          DRF-SETE LAGOAS-MG                                           Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720856/2017-17                 PROCEEDING                          ALF CNF/DRJ SPO/CARF                                         Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720177/2018-02                 PROCEEDING                          ALF CNF/DELEGACIA VIRTUAL MG                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720149/2020-00                 PROCEEDING                          ALF CNF                                                      Yes              No               No



                                                                                                       1026 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1147 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720002/2018-97                 PROCEEDING                          ALF CNF/CARF                                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720313/2018-56                 PROCEEDING                          ALF CNF/DELEGACIA VIRTUAL MG                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720035/2020-51                 PROCEEDING                          ALF CNF/DRJ RPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720660/2017-22                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720152/2020-15                 PROCEEDING                          ALF CNF/DRJ RPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720170/2018-82                 PROCEEDING                          ALF CNF/DELEGACIA VIRTUAL MG                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720512/2017-16                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720588/2017-33                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720579/2017-42                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720266/2018-75                 PROCEEDING                          ALF CNF/DELEGACIA VIRTUAL MG                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720267/2018-10                 PROCEEDING                          ALF CNF/DELEGACIA VIRTUAL MG                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720499/2018-43                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720134/2018-43                 PROCEEDING                          ALF CNF/DELEGACIA VIRTUAL MG                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720489/2017-51                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720264/2018-86                 PROCEEDING                          ALF CNF/DELEGACIA VIRTUAL MG                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720618/2018-68                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720324/2018-36                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720160/2018-47                 PROCEEDING                          ALF CNF/DELEGACIA VIRTUAL MG                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720148/2019-13                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720260/2018-73                 PROCEEDING                          ALF CNF/DELEGACIA VIRTUAL MG                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720487/2019-08                 PROCEEDING                          ALF CNF/DRJ RPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720475/2019-75                 PROCEEDING                          ALF CNF/DRJ MG                                               Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720319/2018-23                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720572/2019-68                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720552/2019-97                 PROCEEDING                          ALF CNF                                                      Yes              No               No



                                                                                                       1027 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1148 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720079/2018-91                 PROCEEDING                          ALF CNF/DRJ RPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720420/2018-84                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720427/2018-04                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720469/2019-18                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720049/2020-75                 PROCEEDING                          ALF CNF/DRJ RPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720727/2018-85                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720729/2018-74                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720268/2019-11                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720213/2018-54                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720038/2020-95                 PROCEEDING                          ALF CNF/DRJ RPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720166/2018-49                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             13609.721780/2020-80                 PROCEEDING                          ALF CNF/DRJ RPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720104/2019-93                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720044/2020-42                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720176/2018-50                 PROCEEDING                          ALF CNF/DELEGACIA VIRTUAL MG                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720185/2018-41                 PROCEEDING                          ALF CNF/DELEGACIA VIRTUAL MG                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720229/2018-32                 PROCEEDING                          ALF CNF/DELEGACIA VIRTUAL MG                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720246/2018-70                 PROCEEDING                          ALF CNF/DELEGACIA VIRTUAL MG                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720550/2017-61                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720552/2017-50                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720159/2018-12                 PROCEEDING                          ALF CNF/DELEGACIA VIRTUAL MG                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720240/2017-46                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720156/2018-89                 PROCEEDING                          ALF CNF/DELEGACIA VIRTUAL MG                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720402/2018-01                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720213/2017-73                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No



                                                                                                       1028 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1149 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720709/2017-47                 PROCEEDING                          ALF CNFDRJ RPO                                               Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720158/2018-78                 PROCEEDING                          ALF CNF/DELEGACIA VIRTUAL MG                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720488/2017-15                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720162/2019-17                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720102/2020-38                 PROCEEDING                          ALF CNF/DRJFOR                                               Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720161/2018-91                 PROCEEDING                          ALF CNF/DELEGACIA VIRTUAL MG                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720307/2018-07                 PROCEEDING                          ALF CNF/DELEGACIA VIRTUAL MG                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720703/2018-26                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720013/2019-58                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720248/2018-69                 PROCEEDING                          ALF CNF/CARF                                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720716/2018-03                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720714/2018-14                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720278/2018-75                 PROCEEDING                          ALF CNF/DELEGACIA VIRTUAL MG                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720600/2018-66                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720587/2018-45                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720123/2018-63                 PROCEEDING                          ALF CNF/CARF                                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720350/2018-64                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720302/2018-76                 PROCEEDING                          ALF CNF/DELEGACIA VIRTUAL MG                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720365/2018-22                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720449/2018-66                 PROCEEDING                          ALF CNF/CARF                                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720477/2017-27                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720254/2018-16                 PROCEEDING                          ALF CNF/CARF                                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720254/2018-41                 PROCEEDING                          ALF CNF/DELEGACIA VIRTUAL MG                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720282/2018-33                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720233/2018-25                 PROCEEDING                          ALF CNF/DELEGACIA VIRTUAL MG                                 Yes              No               No



                                                                                                       1029 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1150 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720245/2017-79                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720265/2017-40                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720621/2017-25                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720379/2019-27                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720290/2018-80                 PROCEEDING                          ALF CNF/DELEGACIA VIRTUAL MG                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720130/2018-65                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720470/2019-42                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720290/2017-23                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720126/2018-05                 PROCEEDING                          ALF CNF/CARF                                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720424/2018-62                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720125/2018-52                 PROCEEDING                          ALF CNF/CARF                                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720122/2018-19                 PROCEEDING                          ALF CNF/DRJ RPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720612/2018-91                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720077/2018-01                 PROCEEDING                          ALF CNF/DRJ RPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720078/2018-47                 PROCEEDING                          ALF CNF/DRJ RPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720364/2018-88                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720310/2018-12                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720178/2020-63                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720262/2018-97                 PROCEEDING                          ALF CNF/DELEGACIA VIRTUAL MG                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             13609.721781/2020-24                 PROCEEDING                          ALF CNF/DRJ RPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720027/2018-15                 PROCEEDING                          ALF CNF/DRJ RPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720041/2020-17                 PROCEEDING                          ALF CNF/DRJ RPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720483/2017-84                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720151/2020-71                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720081/2018-61                 PROCEEDING                          ALF CNF/CARF                                                 Yes              Yes              No



                                                                                                       1030 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1151 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720080/2018-16                 PROCEEDING                          ALF CNF/CARF                                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720432/2018-17                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720129/2018-31                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720153/2020-60                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.7201572018-23                  PROCEEDING                          ALF CNF/DELEGACIA VIRTUAL MG                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720128/2018-96                 PROCEEDING                          ALF CNF                                                      Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720127/2018-41                 PROCEEDING                          ALF CNF                                                      Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720673/2018-58                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720121/2018-74                 PROCEEDING                          ALF CNF/CARF                                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720037/2020-41                 PROCEEDING                          ALF CNF/DRJ RPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720036/2020-04                 PROCEEDING                          ALF CNF/DRJ RPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720157/2020-48                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720048/2020-21                 PROCEEDING                          ALF CNF/DRJ RPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720120/2018-20                 PROCEEDING                          ALF CNF/CARF                                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720753/2018-11                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720162/2018-36                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             13609.722944/2020-96                 PROCEEDING                          ALF CNF/DELEGACIA VIRTUAL REC FEDERAL                        Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720300/2018-87                 PROCEEDING                          ALF CNF/DELEGACIA VIRTUAL MG                                 Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720301/2019-11                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720378/2019-82                 PROCEEDING                          ALF CNF/DRJ RPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720124/2020-06                 PROCEEDING                          ALF CNF/DELEGACIA VIRTUAL REC FEDERAL                        Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720312/2019-92                 PROCEEDING                          ALF CNF/CARF                                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720264/2017-03                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720352/2016-16                 PROCEEDING                          ALF CNF/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720382/2017-11                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No



                                                                                                       1031 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1152 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720597/2017-24                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720329/2019-40                 PROCEEDING                          ALF CNF/DRJ RPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720303/2019-00                 PROCEEDING                          ALF CNF/CARF                                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720253/2018-71                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720751/2017-68                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720465/2019-30                 PROCEEDING                          ALF CNF/DRJ MG                                               Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720164/2019-14                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720227/2018-43                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720040/2020-64                 PROCEEDING                          ALF CNF/DRJ RPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720039/2020-30                 PROCEEDING                          ALF CNF/DRJ RPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720043/2020-06                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720156/2020-01                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720174/2017-12                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720097/2017-92                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720572/2017-21                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720019/2019-25                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720134/2020-33                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720498/2018-07                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720100/2020-49                 PROCEEDING                          ALF CNF/DELEGACIA VIRTUAL REC FEDERAL                        Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720148/2020-57                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720392/2019-86                 PROCEEDING                          ALF CNF/DRJ RPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720093/2020-85                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720408/2019-51                 PROCEEDING                          ALF CNF/DRJ BH                                               Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720720/2017-15                 PROCEEDING                          ALF CNFDRJ RPO                                               Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720756/2017-91                 PROCEEDING                          ALF CNF                                                      Yes              No               No



                                                                                                       1032 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1153 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720198/2020-34                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720511/2017-63                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720269/2019-65                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720741/2017-22                 PROCEEDING                          ALF CNFDRJ RPO                                               Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720163/2019-61                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720255/2018-61                 PROCEEDING                          ALF CNF/CARF                                                 Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             17090.720042/2020-53                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                          10715.000593/2005-24
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             (REF.10715.001735/2008-13)           PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             13609.726900/2019-00                 PROCEEDING                          ALF CNF                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720670/2017-68                 PROCEEDING                          ALF CNFDRJ RPO                                               Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720024/2018-81                 PROCEEDING                          ALF CNF/DRJ RPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10611.720870/2017-11                 PROCEEDING                          ALF CNF/DRJ FOR                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.721408/2020-50                 PROCEEDING                          ALF GRU                                                      Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10814.725741/2016-51                 PROCEEDING                          ALF GRU/DRJ SPO                                              Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.001892/2010-43                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO/CARF                              Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             10715.728759/2012-08                 PROCEEDING                          ALF GIG/DRJ RIBEIRÃO PRETO                                   Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             0020869-47.2017.4.03.6205            PROCEEDING - OTHERS                 ALF-PORTO SANTOS-SP                                          Yes              No               No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             0020869-47.2017.4.03.6214            PROCEEDING - OTHERS                 ALF VCP                                                      Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             0020869-47.2017.4.03.6215            PROCEEDING - OTHERS                 ALF VCP                                                      Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL             0020869-47.2017.4.03.6216            PROCEEDING - OTHERS                 ALF GRU                                                      Yes              Yes              No
                                                                               TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL DO BRASIL 10880.938239/2019-68                   PROCEEDING                          SECRETARIA DA RECEITA FEDERAL DO BRASIL                      Yes              No               No

SECRETARIA DA RECEITA FEDERAL DO BRASIL 19515.002963/2009-12                     TAX - LEGAL PROCEEDING           COURT OF RECEITA FEDERAL                                      Yes              Yes              No
                                                                                 TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL DO BRASIL 0020869-47.2017.4.03.6208                PROCEEDING - OTHERS              SECRETARIA DA RECEITA FEDERAL DO BRASIL                       Yes              No               No
                                                                                 TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL DO BRASIL 0020869-47.2017.4.03.6209                PROCEEDING - OTHERS              SECRETARIA DA RECEITA FEDERAL DO BRASIL                       Yes              No               No




                                                                                                       1033 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1154 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 TAX - ADMINISTRATIVE
SECRETARIA DA RECEITA FEDERAL DO BRASIL 0020869-47.2017.4.03.6221                PROCEEDING - OTHERS                 SECRETARIA DA RECEITA FEDERAL DO BRASIL                      Yes              Yes              No
                                                                                                                     DELEGACIA
                                            AUTO DE INFRAÇÃO                                                         DA RECEITA
                                            / NOTIFICAÇÃO                                                            FEDERAL DO
SECRETARIA DA RECEITA FEDERAL DO BRASIL - FISCAL                                 TAX - ADMINISTRATIVE                BRASIL DE
SRFB                                        10814.017814/2008-28                 PROCEEDING                          ITAJAÍ (SC)                                                  Yes              Yes              No
                                            PROCESSO Nº 2013.006282-5
                                            NÚMERO DE SEQUÊNCIA DE
                                            ELABORAÇÃO 02.755/15-7               TAX - ADMINISTRATIVE
SECRETARIA MUNICIPAL DE TRIBUTAÇÃO          AI 500198/15-2                       PROCEEDING                          SMT PARNAMIRIM                                               Yes              No               No
                                                                                                                     COURT OF 13ª VARA DE JUSTIÇA FEDERAL DA SEÇÃO
SECRETÁRIO ESPECIAL DA RECEITA FEDERAL 1001696-10.2019.4.01.3400                 TAX - LEGAL PROCEEDING              JUDICIÁRIA DO DISTRITO FEDERAL                               Yes              Yes              No
SECUNDO RODRIGUES CAVALHEIRO                0002722-03.2015.5.10.0802            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PALMAS                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
SEELI SCHMIDT BRAZ DE OLIVEIRA              0001874-66.2020.8.16.0044            LITIGATION - CIVIL                  CIVIL COURT OF APUCARANA                                     Yes              No               No
                                            AI 537529-0
                                                                                 TAX - ADMINISTRATIVE
SEFAZ AM                                    PA 23781/15-4                        PROCEEDING                          SEFAZ AM                                                     Yes              Yes              No
                                                                                 TAX - ADMINISTRATIVE
SEFAZ SÃO PAULO                             3.147.924-8                          PROCEEDING                          TIT-SP                                                       Yes              No               No
                                                                                 TAX - ADMINISTRATIVE
SEFAZ SÃO PAULO                             3.146.652-7                          PROCEEDING                          TIT-SP                                                       Yes              No               No
                                                                                 TAX - ADMINISTRATIVE
SEFAZ SÃO PAULO                             4.000.334-6                          PROCEEDING                          TIT-SP                                                       Yes              No               No
                                                                                 TAX - ADMINISTRATIVE
SEFAZ/AM                                    AI 998820-3                          PROCEEDING                          SEFAZ/AM                                                     Yes              No               No
                                                                                 TAX - ADMINISTRATIVE
SEFAZ/AM                                    AI 998399-6                          PROCEEDING                          SEFAZ/AM                                                     Yes              Yes              No
                                                                                 TAX - ADMINISTRATIVE
SEFAZ/AM                                    AI 998358-9                          PROCEEDING                          SEFAZ/AM                                                     Yes              No               No
                                                                                 TAX - ADMINISTRATIVE
SEFAZ/AM                                    AI 998341-4                          PROCEEDING                          SEFAZ/AM                                                     Yes              No               No
                                                                                 TAX - ADMINISTRATIVE
SEFAZ/AM                                    AI 998418-6                          PROCEEDING                          SEFAZ/AM                                                     Yes              No               No
                                                                                 TAX - ADMINISTRATIVE
SEFAZ/AM                                    537.617-3                            PROCEEDING                          SEFAZ/AM                                                     Yes              No               No
                                                                                 TAX - ADMINISTRATIVE
SEFAZ/BA                                    2986200008/19-1                      PROCEEDING                          SEFAZ/BA                                                     Yes              No               No
SEFAZ/CE                                    201617861                            TAX - LEGAL PROCEEDING              COURT OF SEFAZ/CE                                            Yes              Yes              No
SEFAZ/CE                                    201701521                            TAX - LEGAL PROCEEDING              COURT OF SEFAZ/CE                                            Yes              Yes              No
SEFAZ/CE                                    201600712                            TAX - LEGAL PROCEEDING              COURT OF SEFAZ/CE                                            Yes              Yes              No
                                                                                 TAX - ADMINISTRATIVE
SEFAZ/CE                                    4011801959923                        PROCEEDING                          SEFAZ/GO                                                     Yes              No               No
SEFAZ/CE                                    201624192                            TAX - LEGAL PROCEEDING              COURT OF SEFAZ/CE                                            Yes              Yes              No
SEFAZ/CE                                    201701925                            TAX - LEGAL PROCEEDING              COURT OF SEFAZ/CE                                            Yes              Yes              No
SEFAZ/CE                                    201614455                            TAX - LEGAL PROCEEDING              COURT OF SEFAZ/CE                                            Yes              Yes              No
                                            AI 2/201506101-3
SEFAZ/CE                                    PA 1/001469/2015                     TAX - LEGAL PROCEEDING              COURT OF SEFAZ/CE                                            Yes              Yes              No
SEFAZ/CE                                    201700311                            TAX - LEGAL PROCEEDING              COURT OF SEFAZ/CE                                            Yes              Yes              No



                                                                                                        1034 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1155 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                TAX - ADMINISTRATIVE
SEFAZ/CE                                   201700239-6                          PROCEEDING                          SEFAZ/CE                                                     Yes              Yes              No
SEFAZ/CE                                   201700306                            TAX - LEGAL PROCEEDING              COURT OF SEFAZ/CE                                            Yes              Yes              No
SEFAZ/CE                                   201619317                            TAX - LEGAL PROCEEDING              COURT OF SEFAZ/CE                                            Yes              Yes              No
                                                                                TAX - ADMINISTRATIVE
SEFAZ/CE                                   4011802516391                        PROCEEDING                          SEFAZ/GO                                                     Yes              No               No
                                           AI Nº 19133/2013                     TAX - ADMINISTRATIVE
SEFAZ/DF                                   PA 00125-000007/2014                 PROCEEDING                          SEFAZ/DF                                                     Yes              Yes              No
                                                                                TAX - ADMINISTRATIVE
SEFAZ/GO                                   4011700230308                        PROCEEDING                          SEFAZ/GO                                                     Yes              No               No
                                                                                TAX - ADMINISTRATIVE
SEFAZ/GO                                   4011901776103                        PROCEEDING                          SEFAZ/GO                                                     Yes              No               No
                                                                                TAX - ADMINISTRATIVE                CONSELHO ADMINISTRATIVO TRIBUTÁRIO (CAT)/SEFAZ
SEFAZ/GO                                   AI 4011204452837                     PROCEEDING                          GO                                                           Yes              No               No
                                                                                TAX - ADMINISTRATIVE
SEFAZ/GO                                   AI 4011301941430                     PROCEEDING                          SEFAZ/GO                                                     Yes              Yes              No
                                                                                TAX - ADMINISTRATIVE
SEFAZ/GO                                   AI 4011603515492                     PROCEEDING                          SEFAZ/GO                                                     Yes              No               No
                                                                                TAX - ADMINISTRATIVE
SEFAZ/GO                                   AI 4011603203334                     PROCEEDING                          SEFAZ/GO                                                     Yes              No               No
                                                                                TAX - ADMINISTRATIVE
SEFAZ/GO                                   4011701881361                        PROCEEDING                          SEFAZ/GO                                                     Yes              No               No
                                                                                TAX - ADMINISTRATIVE
SEFAZ/GO                                   4011901151855                        PROCEEDING                          SEFAZ/GO                                                     Yes              No               No
                                                                                TAX - ADMINISTRATIVE
SEFAZ/GO                                   4011702104334                        PROCEEDING                          SEFAZ/GO                                                     Yes              No               No
                                                                                TAX - ADMINISTRATIVE
SEFAZ/GO                                   4011800895999                        PROCEEDING                          SEFAZ/GO                                                     Yes              No               No
                                                                                TAX - ADMINISTRATIVE
SEFAZ/GO                                   4011702423782                        PROCEEDING                          SEFAZ/GO                                                     Yes              Yes              No
                                                                                TAX - ADMINISTRATIVE
SEFAZ/GO                                   AI 4011304725185                     PROCEEDING                          SEFAZ/GO                                                     Yes              Yes              No
                                                                                TAX - ADMINISTRATIVE
SEFAZ/GO                                   4011702383381                        PROCEEDING                          SEFAZ/GO                                                     Yes              No               No
                                                                                TAX - ADMINISTRATIVE
SEFAZ/GO                                   4011901789507                        PROCEEDING                          SEFAZ/GO                                                     Yes              No               No
                                                                                TAX - ADMINISTRATIVE
SEFAZ/GO                                   4011800160522                        PROCEEDING                          SEFAZ/GO                                                     Yes              No               No
                                                                                TAX - ADMINISTRATIVE
SEFAZ/GO                                   4011800922473                        PROCEEDING                          SEFAZ/GO                                                     Yes              No               No
                                                                                TAX - ADMINISTRATIVE
SEFAZ/GO                                   4011702187523                        PROCEEDING                          SEFAZ/GO                                                     Yes              No               No
                                                                                TAX - ADMINISTRATIVE
SEFAZ/GO                                   4011900162683                        PROCEEDING                          SEFAZ/GO                                                     Yes              No               No
                                                                                TAX - ADMINISTRATIVE
SEFAZ/GO                                   4011702206846                        PROCEEDING                          SEFAZ/GO                                                     Yes              No               No
                                                                                TAX - ADMINISTRATIVE
SEFAZ/GO                                   4011901566397                        PROCEEDING                          SEFAZ/GO                                                     Yes              No               No
                                                                                TAX - ADMINISTRATIVE
SEFAZ/GO                                   4011901790513                        PROCEEDING                          SEFAZ/GO                                                     Yes              No               No



                                                                                                        1035 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1156 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                          TA 1128810-4
                                          1º GRAU: PA 5241020/2017
SEFAZ/MT                                  2º GRAU: PA 5696216/2019             TAX - LEGAL PROCEEDING              COURT OF SEFAZ/MT                                            Yes              Yes              No
                                          AI Nº 012020510000163-3

                                             IMPUGNAÇÃO Nº                       TAX - ADMINISTRATIVE
SEFAZ/PA                                     012020730003271-7                   PROCEEDING                        SEFAZ/PA                                                     Yes              No               No
                                             AUTO DE INFRAÇÃO E AUTO DE          TAX - ADMINISTRATIVE
SEFAZ/PB                                     APREENSÃO N° 028811/2013            PROCEEDING                        SUPERINTENDÊNCIA DO 1º NÚCLEO REGIONAL                       Yes              No               No
                                             AI 03.499955-7                      TAX - ADMINISTRATIVE
SEFAZ/RJ                                     (E-04/034/005496/2016)              PROCEEDING                        SEFAZ/RJ                                                     Yes              No               No
                                                                                 TAX - ADMINISTRATIVE
SEFAZ/RR                                     AI 003959/2018                      PROCEEDING                        SEFAZ/RR                                                     Yes              Yes              No
SEGURA TRANSPORTES E LOGÍSTICA LTDA          1000824-74.2015.8.26.0176           CIVIL LITIGATION - CARGO          CIVIL COURT OF EMBU DAS ARTES                                Yes              No               No
SEGURADORA SURA ( BRASIL ) S.A               0380226-52.2016.8.19.0001           CIVIL LITIGATION - CARGO          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
SEILA SILENE FAIAL DANTAS                    7002918-65.2020.8.22.0001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF PORTO VELHO                                   Yes              No               No

SEILAH CRISTINA PEREIRA DA COSTA             1010311-32.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
SELENILTON DE OLIVEIRA MELO                  1001749-11.2019.5.02.0318           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              Yes              No
SELLENE COMERCIO E REPRESENTACOES
LTDA.                                        0116700-87.2018.8.06.0001           CIVIL LITIGATION - CARGO          CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
SELMA CELIA TONOLI PAZETO                    0019419-05.2019.8.08.0725           IMPEDIMENT                        CIVIL COURT OF SERRA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SELMA CRISTINA DE MARCO                      1121517-53.2017.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SELMA DE SOUZA HADDAD                        0634980-27.2019.8.04.0015           RESERVATION                       CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SELMA HOLANDA DOS REIS                       0633440-49.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              No               No
SELMA MACHADO COSTA                          5000033-91.2019.8.24.0163           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CAPIVARI DE BAIXO                             Yes              No               No
SELMA MARIA DA SILVA                         0100145-51.2020.5.01.0021           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SELMA MARIA DE FREITAS NASCIMENTO            0017112-66.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
SELMA MARIA FERNANDES                        31.009.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF OURO PRETO                                    Yes              No               No
SELMA MARIA FERNANDES                        31.009.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF OURO PRETO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SELMA MAUES SANTOS DOS SANTOS                0803144-06.2019.8.14.0005           RESERVATION                       CIVIL COURT OF ALTAMIRA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
SELMA MAUES SANTOS DOS SANTOS                0803144-06.2019.8.14.0005           RESERVATION                       CIVIL COURT OF ALTAMIRA                                      Yes              Yes              No

SELMA RODRIGUES CHAVES                       7047361-38.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              No               No
SELMA VASCONCELOS SUN                        0800448-59.2020.8.15.2001           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
SELMA VASCONSELOS SUN                        0800081-35.2020.8.15.2001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF JOÃO PESSOA                                   Yes              Yes              No
SELMA VASCONSELOS SUN                        0800081-35.2020.8.15.2001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF JOÃO PESSOA                                   Yes              Yes              No
SELMO DA SILVA                               0000608-97.2013.5.09.0670           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO DA 09ª REGIÃO                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SEM PATRONO CONSTITUIDO                      42.001.001.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SEMI KALIL JORGES                            0801195-13.2019.8.12.0001           CHANGE                            CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No




                                                                                                       1036 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1157 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
SEMIRAMIS DE CASTRO CARNELOSSI             0002948-73.2019.8.16.0018            CANCELLATION                        CIVIL COURT OF MARINGÁ                                       Yes              No               No
SENACON                                    08012.003114/2019-01                 CIVIL LITIGATION - BAGGAGE          SENACON                                                      Yes              No               No
SENACON                                    08012.000959/2020-70                 CIVIL LITIGATION - FIDELITY         SENACON                                                      Yes              No               No
                                           08012.000701/2020-73
SENACON                                    OFÍCIO Nº 37/2020                    CIVIL LITIGATION - TICKETING        SENACON                                                      Yes              No               No
SERENA ELUF DE QUADROS                     5123127-22.2018.8.09.0004            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF ALTO PARAÍSO DE GOIÁS                              Yes              No               No
SERGIO ALVES CARNAUBA                      0000095-19.2020.5.10.0004            INDIVIDUAL LABOR CLAIM              CEJUSC                                                       Yes              No               No
SERGIO ALVES CARNAUBA                      0000153-22.2020.5.10.0004            INDIVIDUAL LABOR CLAIM              CEJUSC                                                       Yes              No               No
SERGIO ALVES CARNAUBA                      0000927-86.2019.5.10.0004            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
SERGIO ANGEL URBINA GUERRERO               0301578-55.2019.8.24.0020            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CRICIÚMA                                      Yes              No               No
SERGIO ANTONIO BULGRAEN                    1000734-49.2020.8.26.0125            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CAPIVARI                                           Yes              No               No
SERGIO ANTONIO DOS SANTOS MAIA             0000122-22.2011.5.05.0015            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SALVADOR                                Yes              Yes              No

SERGIO AUGUSTO DOS SANTOS LIMA JUNIOR        0001677-52.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No
SERGIO AUGUSTO LOPES DE PARSIA               0704901-52.2020.8.07.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
SERGIO AUGUSTO LOPES DE PARSIA               0704901-52.2020.8.07.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
SERGIO AUGUSTO TORRES SILVA JUNIOR           35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
SERGIO AUGUSTO TORRES SILVA JUNIOR           35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SERGIO AYALA                                 0302743-85.2019.8.24.0005           OVERBOOKING                       CIVIL COURT OF BALNEÁRIO CAMBORIÚ                             Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
SERGIO BALDANZA NAZARETH                     0070553-89.2019.8.19.0038           COMFORT                           CIVIL COURT OF NOVA IGUAÇU                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SERGIO BARBOSA CATAO                         3000100-94.2017.8.06.0023           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              No               No

SERGIO BORBA JUNIOR                          5001871-52.2019.8.24.0007           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BIGUAÇU                                        Yes              No               No
SERGIO CAMPOS APOLINARIO                     1000162-53.2016.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SERGIO CARVALHO ALONSO                       0005062-73.2020.8.19.0209           OVERBOOKING                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SERGIO CARVALHO ALONSO                       0005062-73.2020.8.19.0209           OVERBOOKING                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
SERGIO CARVALHO BRAGA                        43.044.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO GRANDE                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SERGIO CELSO NUNES SANTOS                    0005119-26.2020.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SERGIO CORREIA                               0020965-08.2001.8.24.0038           OVERBOOKING                       CIVIL COURT OF JOINVILLE                                      Yes              No               No
SERGIO DA COSTA SILVA                        0000294-95.2020.8.19.0212           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NITERÓI                                        Yes              Yes              No
SERGIO DA COSTA SILVA                        0000294-95.2020.8.19.0212           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NITERÓI                                        Yes              Yes              No
SERGIO DA SILVA                              0020155-80.2017.5.04.0005           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              No               No
SERGIO DALITZ                                0049037-84.2018.8.16.0182           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              No               No
SERGIO DE ALMEIDA CARDOSO                    1004783-60.2020.8.26.0602           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SOROCABA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SERGIO DE FARIA FERREIRA LEITE NETO          0029835-22.2019.8.19.0209           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SERGIO DE OLIVEIRA MIRANDA                   5000866-09.2020.8.13.0672           RESERVATION                       CIVIL COURT OF SETE LAGOAS                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SERGIO DE OLIVEIRA SANTOS JUNIOR             5031220-21.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
SERGIO DOS SANTOS MITO JUNIOR                0021180-94.2018.5.04.0005           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
SERGIO DOS SANTOS SILV                       0010420-42.2013.5.01.0071           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No



                                                                                                        1037 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1158 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
SERGIO EDUARDO MAGALHAES ROCHA             0011461-86.2018.5.03.0144            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
SERGIO ELIAS MENDES DOS SANTOS             0001097-40.2013.5.09.0863            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE LONDRINA                                Yes              Yes              No
SERGIO FELIX DA SILVA                      1000157-92.2020.5.02.0318            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SERGIO FERNANDES DE OLIVEIRA JEZLER        0028559-51.2020.8.05.0001            CHANGE                              CIVIL COURT OF SALVADOR                                      Yes              No               No
SERGIO FERNANDO SOUZA BIZERRA              5045896-71.2020.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
SERGIO FERREIRA BRITO                      0010020-30.2018.5.15.0114            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
SERGIO FLEISCHFRESSER                      0000355-24.2020.8.16.0184            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SERGIO FRAGA DE CASTRO MACHADO             5027683-17.2020.8.13.0024            OVERBOOKING                         CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
SERGIO FRAGA DE CASTRO MACHADO             5027683-17.2020.8.13.0024            OVERBOOKING                         CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
SERGIO GARCIA TRAVIESO                     1002120-95.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SERGIO GARCIA TRAVIESO                     1002120-95.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SERGIO GERALDO KEGLER                      0016038-60.2019.8.27.2729            CANCELLATION                        CIVIL COURT OF PALMAS                                        Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
SERGIO GIFFONI GUARACY                     5039100-64.2020.8.13.0024            LITIGATION - CIVIL                  CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                CIVIL LITIGATION - GENERAL
SERGIO GIFFONI GUARACY                     5039100-64.2020.8.13.0024            LITIGATION - CIVIL                  CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
SERGIO GIORNI                              5012300-96.2020.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
SERGIO GIORNI                              5012300-96.2020.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
SERGIO HENRIQUE PEREIRA MARTINS DE                                              CIVIL LITIGATION - FLIGHT
ARAUJO                                     0805495-15.2019.8.12.0002            OVERBOOKING                         CIVIL COURT OF DOURADOS                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SERGIO HENRIQUE PORTO PEGAS JUNIOR         0012978-05.2019.8.19.0045            CHANGE                              CIVIL COURT OF RESENDE                                       Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
SERGIO HENRIQUE TAVARES                    5698733-53.2019.8.09.0007            COLLECTION                          CIVIL COURT OF ANÁPOLIS                                      Yes              No               No
SERGIO IVO DOS SANTOS                      0001517-78.2012.5.02.0312            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               No               Yes              Yes
SERGIO JOSE DOS ANJOS LEMOS                0000612-17.2012.5.20.0007            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE ARACAJÚ                                 Yes              Yes              No

SERGIO LAGARES SAMPAIO REGO                  0158264-39.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
SERGIO LAZZARINI                             35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SERGIO LAZZARINI                             35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
SERGIO LAZZARINI                             35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SERGIO LAZZARINI                             35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No

SERGIO LEONARDO RIBEIRO DO CARMO             1002485-65.2020.8.26.0224           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GUARULHOS                                      Yes              No               No
SERGIO LIMA JUNQUEIRA                        0017318-80.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              Yes              No
SERGIO LIMA JUNQUEIRA                        0017318-80.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              Yes              No
SERGIO LUIS ALMEIDA LISBOA                   1000570-85.2020.8.26.0642           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF UBATUBA                                        Yes              Yes              No
SERGIO LUIS ALMEIDA LISBOA                   1000570-85.2020.8.26.0642           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF UBATUBA                                        Yes              Yes              No

SERGIO LUIS MOLINARI                         0008778-76.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              Yes              No




                                                                                                        1038 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 1159 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

SERGIO LUIS MOLINARI                         0008778-76.2020.8.16.0182          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CURITIBA                                       Yes              Yes              No
SERGIO LUIS MORATORI MANFRINI                0010079-94.2014.5.01.0066          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
SERGIO LUIS VIEIRA DE MORAES                 0002423-33.2010.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
SERGIO LUIZ DA SILVA                         35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
SERGIO LUIZ DE MELLO JUNIOR                  0101373-83.2019.5.01.0025          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
SERGIO LUIZ MOCARZEL                         0043205-86.2019.8.19.0203          LITIGATION - CIVIL                 CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SERGIO MAGNO VALERIO DE SOUZA                0614531-56.2020.8.04.0001          CHANGE                             CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
SERGIO MAGNO VALERIO DE SOUZA                0614531-56.2020.8.04.0001          CHANGE                             CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
SERGIO MARCELO ALVES                         0300510-51.2019.8.24.0091          CHANGE                             CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
SERGIO MEDEIROS DE ANDRADE                   0804055-10.2020.8.15.0731          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CABEDELO                                       Yes              No               No
SERGIO MINORU SAKAE                          5003838-18.2019.8.24.0045          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PALHOÇA                                        Yes              No               No
SERGIO MOREIRA GONCALVES                     0000341-55.2012.5.02.0315          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                No               Yes              Yes
SERGIO MOURA NAPOLEAO DO REGO                0800254-91.2019.8.18.0164          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF TERESINA                                       Yes              No               No
SERGIO NEVES FERREIRA                        0059341-80.2019.8.17.8201          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF RECIFE                                         Yes              No               No
SERGIO OLIVEIRA PAULA                        0012428-44.2019.8.13.0702          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SERGIO PAULO RIBEIRO DA SILVA                0026599-12.2018.8.17.2001          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
SERGIO PEDRO DOS SANTOS MARQUES              0101980-30.2016.5.01.0081          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
SERGIO PEDRO DOS SANTOS MARQUES              0101983-82.2016.5.01.0081          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
SERGIO PERRELLA                              1003296-02.2020.8.26.0361          CANCELLATION                       CIVIL COURT OF MOGI DAS CRUZES                                Yes              No               No
SERGIO POCAHY JUNIOR                         0018158-31.2019.8.16.0030          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
SERGIO RAIMUNDO DA SILVA                     42.032.001.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF BRUSQUE                                        Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
SERGIO RAIMUNDO DA SILVA                     42.032.001.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF BRUSQUE                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SERGIO RAMALHO DANTAS VARELLA                0760443-89.2019.8.07.0016          CANCELLATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SERGIO RAMOS DE FREITAS                      1023862-13.2019.8.26.0003          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SERGIO RIBEIRO LA VALLE                      1068918-72.2019.8.26.0002          OVERBOOKING                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
SERGIO RICARDO RAMOS                         0183600-43.2009.5.15.0106          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO                                           Yes              Yes              No
                                                                                CIVIL LITIGATION - GENERAL
SERGIO RICARDO ROSSI FORTES GUIMARAES        1051173-90.2017.8.26.0506          LITIGATION - CIVIL                 CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
SERGIO RICARDO SANTOS                        0030881-45.2019.8.26.0405          RESERVATION                        CIVIL COURT OF OSASCO                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SERGIO ROBERTO CORREA MACHADO                5006318-28.2019.8.24.0090          CANCELLATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
SERGIO ROBERTO FERREIRA JUNIOR               0079642-50.2019.8.13.0056          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BARBACENA                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
SERGIO ROBERTO MARTINS VERCOSA               0634972-50.2019.8.04.0015          RESERVATION                        CIVIL COURT OF MANAUS                                         Yes              No               No

SERGIO ROBERTO MATO RHINER                   1002617-46.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
SERGIO RODRIGUES SOARES                      0102030-09.2016.5.01.0032          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DO RIO DE JANEIRO                              Yes              Yes              No



                                                                                                       1039 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1160 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
SERGIO RUBENS GUIDA FILHO                  0011182-63.2013.5.12.0035            INDIVIDUAL LABOR CLAIM              TRIBUNAL REGIONAL DO TRABALHO DA 12ª REGIÃO                  Yes              Yes              No
SERGIO RUFINO MARQUES                      5204506-74.2019.8.13.0024            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
SERGIO SANTOS DANTAS                       1000175-04.2020.5.02.0322            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SERGIO SANTOS PEREIRA                      0001296-26.2020.8.05.0201            CANCELLATION                        CIVIL COURT OF PORTO SEGURO                                  Yes              No               No
SERGIO SANTOS SETTE CAMARA                 5098681-78.2018.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

SERGIO SAVASTANO DE CERQUEIRA REGO           0068977-31.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No

SERGIO SCHLEICH SECIO                        1034981-71.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SERGIO SILVEIRA MOURAO                       0050917-84.2019.8.13.0433           RESERVATION                       CIVIL COURT OF MONTES CLAROS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SERGIO SIMAO DE CARVALHO                     0042170-25.2018.8.19.0204           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
SERGIO SPENGLER CORREA                       9006943-17.2020.8.21.0001           COMFORT                           CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
SERGIO TAVARES CAMPOS                        0101557-68.2016.5.01.0017           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
SERGIO TAVARES CAMPOS                        0101243-88.2017.5.01.0017           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
SERGIO THEOPHILO SOARES JUNIOR               3000378-38.2020.8.06.0008           RESERVATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No

SERGIO THIESEN                               0041744-61.2019.8.19.0209           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
SERGIO TOZATTO                               1001268-48.2019.5.02.0609           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              Yes              No

SERGIO TRILLES JUNIOR                        0338296-49.2019.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SERGIO VICENTE MARTINS JUNIOR                1027815-28.2019.8.26.0506           CANCELLATION                      CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
SERGIO XAVIER DE GOUVEA                      5176435-96.2018.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
SERGIO ZANDONA PORTELLA                      0000635-56.2019.5.10.0019           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SERGIO ZANOLLI                               0020629-95.2018.8.08.0347           CHANGE                            CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - SERVICE
SERVCLEAN REFEIÇOES INDUSTRIAIS LTDA         0019188.68.2015.8.11.0002           PROVIDER                          CIVIL COURT OF VÁRZEA GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SEVERINA DA SILVA FERREIRA                   0005268-67.2020.8.19.0054           RESERVATION                       CIVIL COURT OF SÃO JOÃO DE MERITI                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
SEVERINA DA SILVA FERREIRA                   0005268-67.2020.8.19.0054           RESERVATION                       CIVIL COURT OF SÃO JOÃO DE MERITI                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
SEVERINA JORGE BARBOSA                       0801505-82.2016.8.15.0181           RESERVATION                       CIVIL COURT OF GUARABIRA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SEVERINA LENA RICARDO DA ROCHA               0821312-29.2019.8.20.5004           CANCELLATION                      CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SEVERINO ALBANI JUNIOR                       0015734-57.2019.8.08.0347           CHANGE                            CIVIL COURT OF VITÓRIA                                        Yes              No               No
SEVERINO DE AZEVEDO NEVES FILHO              35.032.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VÁRZEA PAULISTA                                Yes              No               No
SEVERINO DOS RAMOS PEREIRA
VASCONCELOS                                  0000871-62.2012.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                No               Yes              Yes
SEVERINO GOMES                               0000890-68.2017.5.13.0029           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DA 13ª REGIÃO                               Yes              Yes              No
SEVERINO HILDO BEZERRA DA SIILVA             1001285-27.2018.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

SEVERINO JOSE DA SILVA FILHO                 0002040-44.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              No               No



                                                                                                        1040 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1161 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
SEVERINO MEDEIROS RAMOS NETO              0811932-71.2020.8.15.2001            CHANGE                              CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
SEVERINO RAMOS DA SILVA                   0001494-54.2011.5.02.0317            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               No               Yes              Yes
SEVERINO RAMOS JOSE DA SILVA              1000292-58.2016.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

SEVERINO RIBEIRO DO NASCIMENTO JUNIOR 0000505-32.2017.5.13.0026                  INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

SHALOM DE SOUZA FERNANDES                    5692746-98.2019.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SHARLISSON MADEIRA COELHO DE SOUSA           1009395-22.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SHARON PATRICIA LLOYD                        0057622-44.2019.8.19.0203           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SHAYENE MARIE GHANEM                         1006482-63.2020.8.11.0001           RESERVATION                       CIVIL COURT OF CUIABÁ                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
SHAYENE MARIE GHANEM                         1006482-63.2020.8.11.0001           RESERVATION                       CIVIL COURT OF CUIABÁ                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
SHAYENE MARQUES LUCAS                        1001884-30.2020.8.26.0072           RESERVATION                       CIVIL COURT OF BEBEDOURO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SHEILA APARECIDA VICENTE                     0025399-92.2019.8.16.0018           CHANGE                            CIVIL COURT OF MARINGÁ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SHEILA DO SOCORRO SAMPAIO MELLO              0803775-32.2019.8.14.0301           CANCELLATION                      CIVIL COURT OF BELÉM                                         Yes              No               No
SHEILA DOS SANTOS FERREIRA DELGADO           1000153-40.2020.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
SHEILA HAYASHI                               35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
SHEILA HAYASHI                               35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
SHEILA MELO LOURENCO DA SILVA                1002360-78.2020.8.26.0004           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
SHEILA MELO LOURENCO DA SILVA                1002360-78.2020.8.26.0004           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
SHEILA MESQUITA                              1001658-21.2019.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

SHEILA MIRIAN GONTIJO                        5183382-35.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No

SHEILA NASCIMENTO LAGO                       7004573-72.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No

SHEILA OLIVEIRA DE JESUS                     3005450-29.2017.8.06.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                       Yes              No               No
SHEILA RIBEIRO DA SILVA                      0806223-59.2019.8.12.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF CAMPO GRANDE                                    Yes              No               No

SHEILA RIBEIRO DOS SANTOS                    7002559-97.2020.8.22.0007           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CACOAL                                          Yes              No               No

SHEILA SENGER                                1012819-48.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
SHEILA STEINBERG BERDITCHEVSKY               0240203-51.2019.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
SHEILANDIA SOUZA DE MELO                     0800339-06.2020.8.12.0101           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF DOURADOS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SHEIZE FIGUEIREDO PELUZO                     0002861-48.2019.8.05.0043           CHANGE                            CIVIL COURT OF CANAVIEIRAS                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SHERLEI APARECIDA LUIZE CORDEIRO             7000304-87.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SHERLEI APARECIDA LUIZE CORDEIRO             7000304-87.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
SHEYLA CESARIO DA SILVA                      0054166-08.2019.8.17.8201           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RECIFE                                        Yes              No               No
SHEYLA GONCALVES BARBOSA                     0000975-12.2013.5.06.0022           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE                                  No               Yes              Yes




                                                                                                       1041 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1162 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
SHEYLA LIMEIRA ROSA                         1027065-10.2019.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SHIRLANE REZENDE NOBREGA                    26.001.061.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SHIRLEI MENDES DA SILVA                     0718593-82.2019.8.07.0007            RESERVATION                         CIVIL COURT OF BRASÍLIA                                      Yes              No               No
SHIRLEI MESSIAS PEREIRA                     0011380-39.2014.5.15.0017            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO - TRT 15 REGIÃO                          Yes              Yes              No

SHIRLEI PASTREZ NAKAOSKI                      1055496-54.2019.8.26.0576          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
SHIRLEY BARBOSA                               1000723-22.2016.5.02.0014          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
SHIRLEY CARVALHO ALVES                        5001636-70.2020.8.13.0035          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ARAGUARI                                       Yes              Yes              No
SHIRLEY CARVALHO ALVES                        5001636-70.2020.8.13.0035          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ARAGUARI                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SHIRLEY CAVALCANTE                            13.001.001.XX-XXXXXXX              CHANGE                             CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SHIRLEY CAVALCANTE                            13.001.001.XX-XXXXXXX              CHANGE                             CIVIL COURT OF MANAUS                                         Yes              No               No
SHIRLEY DA SILVA SANTOS FERREIRA              0605681-18.2019.8.01.0070          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF RIO BRANCO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SHIRLEY DE ARAUJO OLIVEIRA                    35.001.003.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
SHIRLEY DE CARVALHO MEDEIROS DURAES           5007677-89.2020.8.13.0702          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
SHIRLEY DE SANTANNA FIALHO                    0009935-19.2020.8.19.0209          LITIGATION - CIVIL                 CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
SHIRLEY DIAS DE SANTANA                       0186848-19.2019.8.05.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SALVADOR                                       Yes              No               No
SHIRLEY DOS ANJOS RANCAN                      1001425-09.2014.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SHIRLEY DUARTE SANTOS                         5204390-68.2019.8.13.0024          OVERBOOKING                        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
SHIRLEY EMILIA AFONSO                         5021173-93.2017.8.13.0702          IMPEDIMENT                         CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
SHIRLEY MARIA FERREIRA                        0800251-63.2020.8.12.0037          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF ITAPORÃ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
SHIRLEY ROSA NICOLAU TERRA                    1003369-08.2020.8.26.0576          COLLECTION                         CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
SHIRLEY ROSA NICOLAU TERRA                    1003369-08.2020.8.26.0576          COLLECTION                         CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
SHIRLEY YURIE EMILIAO OIKO                    0100929-45.2018.5.01.0038          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
SHMUEL PERMAN                                 1015928-62.2019.8.26.0016          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
SIBEL MARA LEITE                              0012011-47.2019.5.15.0133          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
SIBELLY PEREIRA PROCOPIO                      5033361-40.2020.8.09.0051          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                                                    TRIBUNAL REGIONAL DO TRABALHO DA 19ª REGIÃO -
SIBERIA CORREIA ALVES                         0010818-92.2013.5.19.0004          INDIVIDUAL LABOR CLAIM             MACEIÓ                                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SIDARTA PINHEIRO DE ARAUJO GADELHA            0636160-57.2018.8.04.0001          CHANGE                             CIVIL COURT OF MANAUS                                         Yes              No               No

SIDCLEY BARBOSA MORENO                        0075307-54.2020.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
SIDE SUL LOGÍSTICA E TRANSPORTES LTDA
EPP                                           1018666-33.2017.8.26.0100          CIVIL LITIGATION - CARGO           CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SIDELIS DE OLIVEIRA PINTO                     1018438-80.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
SIDEMAR ELIAS MONDINI                         5000088-88.2020.8.24.0104          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF ASCURRA                                        Yes              No               No

SIDERLANE ANTONIO DA SILVA                    5118577-66.2020.8.09.0051          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                           Yes              No               No



                                                                                                        1042 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1163 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
SIDINEI SCHAEFER                            1000098-37.2016.5.02.0709            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No

SIDINEI VALIERI                               0820070-92.2019.8.12.0110          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
SIDINEIA LIMA E SILVA                         0000882-08.2014.5.15.0008          INDIVIDUAL LABOR CLAIM             VARA DO TRABALHO DE SÃO CARLOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
SIDINEIA TEIXEIRA NEVES DE JESUS              1002198-80.2020.8.26.0005          COLLECTION                         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
SIDIOMAR FERREIRA VIEIRA                      0000582-62.2018.5.06.0006          INDIVIDUAL LABOR CLAIM             TRIBUNAL REGIONAL DO TRABALHO DA 06ª REGIÃO                   Yes              Yes              No
SIDIRLEY MELO DA SILVA                        0018518-92.2019.8.08.0545          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF VILA VELHA                                     Yes              No               No

SIDMAR BARBOSA DOS SANTOS                     1007530-24.2020.8.26.0071          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BAURU                                             Yes              No               No

SIDMAR BARBOSA DOS SANTOS                     1007530-24.2020.8.26.0071          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BAURU                                          Yes              No               No
SIDNEI APARECIDO DE LIMA                      1000871-84.2018.5.02.0718          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
SIDNEI BAPTISTA                               0011801-84.2017.5.15.0094          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
SIDNEI BROTAS PIMENTA                         0001311-07.2017.5.05.0021          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
SIDNEI DOS SANTOS                             0000625-26.2013.5.02.0316          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
SIDNEI GUISELIM                               5001382-03.2019.8.24.0011          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF BRUSQUE                                        Yes              No               No
SIDNEI JOSE AQUINO FOCUS                      1000218-07.2020.8.26.0003          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SIDNEI MANOEL DA SILVA FILHO                  0304946-87.2018.8.24.0091          CANCELLATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
SIDNEI OLIVEIRA BARBOSA                       0174146-41.2019.8.05.0001          IMPEDIMENT                         CIVIL COURT OF SALVADOR                                       Yes              No               No
SIDNEI ORLANDO BLANCO                         0002168-55.2013.5.15.0008          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
SIDNEI SANTOS FERREIRA                        0002266-89.2015.5.02.0086          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
SIDNEY ANJOS DA SILVA                         0000811-43.2016.5.11.0009          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SIDNEY BELTE SMITH                            0878795-63.2018.8.14.0301          CANCELLATION                       CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SIDNEY CARDOSO DA SILVA                       5194747-79.2020.8.09.0051          RESERVATION                        CIVIL COURT OF GOIÂNIA                                        Yes              No               No

SIDNEY CAVALCANTE DE OLIVEIRA                 0006175-21.2019.8.25.0083          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF ARACAJU                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SIDNEY JORGE VEIGA                            1013237-02.2019.8.26.0008          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SIDNEY JOSE FERRARI PUORRO                    0800616-92.2020.8.12.0110          CANCELLATION                       CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SIDNEY MANDELMAN                              1025736-33.2019.8.26.0100          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
SIDNEY NEVES DO NASCIMENTO                    0101706-35.2016.5.01.0059          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
SIDNEY NEVES DO NASCIMENTO                    0100541-50.2016.5.01.0059          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
SIDNEY NEVES DO NASCIMENTO                    0101007-06.2017.5.01.0028          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
SIDNEY NUNES                                  0000342-60.2019.5.13.0033          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
SIDNEY NUNES                                  0000100-24.2016.5.13.0028          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
SIDNEY RESENDE COSTA                          0028201-77.2019.8.05.0080          RESERVATION                        CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SIDNEY RUIZ CALDANA                           0019637-73.2020.8.16.0014          CHANGE                             CIVIL COURT OF LONDRINA                                       Yes              No               No
SIDNEY SANTOS DA COSTA                        0002047-90.2017.5.11.0010          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
SIDNEY SILVA APARECIDO                        0020146-20.2015.5.04.0028          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
SIDNEY SILVA APARECIDO                        0021031-28.2015.5.04.0030          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No




                                                                                                        1043 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1164 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - IMPROPER
SIGMAR AUREA CABRAL PEREIRA               0019862-11.2019.8.08.0545            COLLECTION                          CIVIL COURT OF VILA VELHA                                    Yes              No               No
SIGMAR AUREA CABRAL PEREIRA               0020343-71.2019.8.08.0545            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VILA VELHA                                    Yes              No               No

SIGMAR JOSE DO NASCIMENTO                    7000280-38.2020.8.22.0008           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ESPIGÃO DO OESTE                              Yes              No               No
SIGMAR WOLTMANN JUNIOR                       0078519-39.2014.8.21.0001           CIVIL LITIGATION - CARGO          CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
SILAS BRASILEIRO                             53.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
SILAS BRASILEIRO                             53.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                      Yes              No               No

SILAS DE ANDRADE SILVA                       0207124-71.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              No               No
SILAS DE OLIVEIRA GONCALVES                  0000402-11.2013.5.10.0006           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE BRASÍLIA                                Yes              Yes              No
SILAS HEBERT LOPES PEREIRA                   1001008-30.2017.5.02.0709           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
SILAS THOMAZ DA SILVA                        50.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SILCE LEDEBUHR DE BORBA                      9002756-36.2019.8.21.0086           CANCELLATION                      CIVIL COURT OF CACHOEIRINHA                                  Yes              No               No

SILMARA ALVES DE SOUSA                       0624189-07.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                          Yes              Yes              No

SILMARA ALVES DE SOUSA                       0624189-07.2020.8.04.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                        Yes              Yes              No
SILMARA COSTA OLIVEIRA                       1000511-56.2016.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SILMARA DEISE DE FREITAS                     0800049-89.2020.8.12.0036           CANCELLATION                      CIVIL COURT OF INOCÊNCIA                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SILMARA DEISE DE FREITAS                     0800049-89.2020.8.12.0036           CANCELLATION                      CIVIL COURT OF INOCÊNCIA                                     Yes              Yes              No

SILMARA FATIMA DE OLIVEIRA DOMINGUES         0002925-81.2019.8.16.0195           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                      Yes              Yes              No

SILMARA FATIMA DE OLIVEIRA DOMINGUES         0002925-81.2019.8.16.0195           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                      Yes              Yes              No

SILMARA MUDRE                                0000831-53.2020.8.16.0187           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
SILMARA VAZ GABRIEL OSORIO DA FONSECA        0023179-17.2019.8.16.0182           LITIGATION - CIVIL                CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SILMARIO BATISTA DOS SANTOS                  1002463-95.2019.8.26.0400           RESERVATION                       CIVIL COURT OF OLÍMPIA                                       Yes              No               No
SILMERE NUNES VIEIRA                         0001535-72.2020.8.17.8227           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RECIFE                                        Yes              No               No
SILNETE GONCALVES SOUZA                      0244200-76.2004.5.02.0038           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SILVA BORELLA                                0108436-64.2018.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SILVA DOS SANTOS                             5472800-74.2018.8.09.0079           RESERVATION                       CIVIL COURT OF ITABERAÍ                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SILVADA GOUVEIA ALVES COSTA                  0003032-68.2019.8.05.0022           RESERVATION                       CIVIL COURT OF BARREIRAS                                     Yes              No               No
SILVADIR DUARTE AMAZONAS PEDROSO             0003811-90.2020.8.05.0150           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF LAURO DE FREITAS                              Yes              No               No
SILVANA APARECIDA SAVIOLI                    1000495-82.2019.5.02.0712           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     No               Yes              Yes
SILVANA BATISTA QUEIROZ                      0021785-73.2004.8.11.0041           CIVIL LITIGATION - GENERAL        CIVIL COURT OF CUIABÁ                                        Yes              No               No
SILVANA BUENO FURLAN                         1009100-13.2020.8.26.0114           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPINAS                                      Yes              No               No
SILVANA BUETTGEN                             0001532-16.2017.5.12.0014           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
SILVANA CALABRIA                             0078130-98.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No




                                                                                                       1044 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1165 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
SILVANA CALABRIA                           0008663-32.2020.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
SILVANA CARVALHO DA SILVA                  0000100-60.2020.5.23.0107            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
SILVANA CRISTINA COSTA DOS SANTOS          0001767-07.2015.5.06.0018            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE RECIFE                                  Yes              Yes              No
SILVANA D AMBROSIO MATURANA
NICOLUCCI                                  1012258-16.2019.8.26.0016            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SILVANA DA SILVA GATTINO                   9003504-15.2019.8.21.0039            CANCELLATION                        CIVIL COURT OF VIAMÃO                                        Yes              No               No
SILVANA DA SILVA SOARES                    1000267-13.2019.5.02.0323            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
SILVANA DE BRITO MENDES                    0004376-29.2019.8.16.0200            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              No               No

SILVANA DE FATIMA DOS SANTOS                 7000703-16.2020.8.22.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ARIQUEMES                                      Yes              No               No
SILVANA GIANOTTI                             0012143-59.2017.5.15.0106           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
SILVANA GOMES DA SILVA BARBOSA               0100746-82.2019.5.01.0024           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
SILVANA GONCALVES DE OLIVEIRA SILVA          1001394-95.2014.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                No               Yes              Yes
                                                                                 CIVIL LITIGATION - GENERAL
SILVANA GREGOLDO GERMANO                     5000739-55.2019.8.13.0430           LITIGATION - CIVIL                CIVIL COURT OF MONTE BELO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SILVANA LIMA DE OLIVEIRA                     0633762-61.2019.8.04.0015           CHANGE                            CIVIL COURT OF MANAUS                                         Yes              No               No
SILVANA LORDELO                              0000568-84.2019.5.09.0095           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
SILVANA LUCINDA DE OLIVEIRA                  35.058.001.XX-XXXXXXX               CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF COTIA                                          Yes              No               No
SILVANA OTSUKA SOUSA                         0831832-35.2018.8.10.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No

SILVANA PEROTONI                             0301800-98.2015.8.24.0008           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BLUMENAU                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SILVANA ROSALVA ODA DE CASTRO                5005372-19.2020.8.24.0091           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SILVANA ROSALVA ODA DE CASTRO                5005372-19.2020.8.24.0091           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              Yes              No
SILVANA SOARES SILVA                         0010504-05.2015.5.15.0032           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CAMPINAS                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SILVANA TARGINO A. C. DE ALBUQUERQUE         0818908-70.2015.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
SILVANA TARGINO ALMEIDA CARDOSO DE                                               CIVIL LITIGATION - FLIGHT
ALBUQUERQUE                                  0843974-18.2016.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
SILVANA TERESA SENISE DE OLIVEIRA            0100132-23.2019.5.01.0042           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
SILVANA ULLMANN JAEGER                       9049422-59.2019.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
SILVANA VIEIRA DA SILVA LEAO                 0000563-67.2018.5.05.0561           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SILVANA ZACARIAS                             1002364-92.2017.8.26.0369           CANCELLATION                      CIVIL COURT OF MONTE APRAZÍVEL                                Yes              No               No
SILVANALDO BEZERRA DOS SANTOS                0803525-84.2019.8.20.5004           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NATAL                                          Yes              No               No

SILVANIA ANANIAS DA SILVEIRA ROCHA           5145507-31.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No
SILVANIA ANDRADE DE SANTANA                  0001647-15.2016.5.09.0965           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                       Yes              Yes              No
SILVANIA CRISTINA CAVALCANTI DE SOUZA
BANDEIRA                                     0001388-17.2017.5.21.0006           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
SILVANIA DIAS DA SILVA                       0615624-54.2020.8.04.0001           RESERVATION                       CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
SILVANIA DIAS DA SILVA                       0615624-54.2020.8.04.0001           RESERVATION                       CIVIL COURT OF MANAUS                                         Yes              Yes              No
SILVANIA ROSA DOS SANTOS REIS                0100062-43.2018.5.01.0041           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No




                                                                                                        1045 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 1166 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

SILVANIA VISOVATI VARGAS                     7002044-02.2019.8.22.0006          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PRESIDENTE MÉDICI                              Yes              No               No
SILVANIRA DE LIMA SOUSA                      3001644-88.2019.8.06.0010          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FORTALEZA                                      Yes              No               No
SILVANO AMARAL DE MOURA                      0000866-22.2012.5.15.0106          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO                                           Yes              Yes              No
SILVANO DE OLIVEIRA LIMA                     21.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SILVANO MACHADO MENDES                       7000629-62.2020.8.22.0001          CHANGE                             CIVIL COURT OF PORTO VELHO                                    Yes              No               No
SILVARO ANTONIO REBELLO BOTELHO              0000866-82.2019.5.05.0032          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
SILVIA AMELIA ANDRADE PADOVAN                0000814-81.2020.8.16.0101          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF JANDAIA DO SUL                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SILVIA BASTOS HERINGERWALTHER                5004374-07.2019.8.13.0313          CANCELLATION                       CIVIL COURT OF IPATINGA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SILVIA BENEVIDES OLIVEIRA                    1015163-36.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
SILVIA BIBIANA DE SOUZA MASCARENHAS          0001687-43.2015.5.09.0670          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                     Yes              No               No
SILVIA CAROLINA BINDA FIGUEIREDO             0639758-48.2020.8.04.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MANAUS                                         Yes              Yes              No
SILVIA CAROLINA BINDA FIGUEIREDO             0639758-48.2020.8.04.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
SILVIA CAROLINA DE LACERDA FLORENCIO         5000283-44.2020.8.13.0148          CANCELLATION                       CIVIL COURT OF LAGOA SANTA                                    Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
SILVIA CAROLINA DE LACERDA FLORENCIO         5000283-44.2020.8.13.0148          CANCELLATION                       CIVIL COURT OF LAGOA SANTA                                    Yes              Yes              No

SILVIA CARVALHO NASCIMENTO E SILVA           5213579-70.2019.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              Yes              No

SILVIA CARVALHO NASCIMENTO E SILVA           5213579-70.2019.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
SILVIA CASTELO MAGALHAES                     0749392-81.2019.8.07.0016          RESERVATION                        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SILVIA CRISTINA DE CARVALHO DIAS             1005278-61.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SILVIA DA COSTA CARVALHO RODRIGUES           0037503-62.2016.8.17.2001          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
SILVIA DE ANDRADE                            1000425-88.2016.5.02.0318          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SILVIA DE ASSIS FERNANDES                    5011980-46.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SILVIA DIAS GUIMARAES BORGES                 0024996-31.2019.8.08.0347          CANCELLATION                       CIVIL COURT OF GUARAPARI                                      Yes              No               No
SILVIA DO REGO FERREIRA DA SILVA             0062559-19.2019.8.17.8201          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RECIFE                                         Yes              Yes              No
SILVIA DO REGO FERREIRA DA SILVA             0062559-19.2019.8.17.8201          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RECIFE                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
SILVIA EMILIA CASTRO LOPES                   0623249-42.2020.8.04.0001          RESERVATION                        CIVIL COURT OF MANAUS                                         Yes              No               No
SILVIA HELENA DE OLIVEIRA SANTOS             1003721-19.2019.8.26.0408          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF OURINHOS                                       Yes              No               No
SILVIA HELENA FAIAO IZIDIO                   0082344-14.2019.8.16.0014          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF LONDRINA                                       Yes              No               No
SILVIA HELENA FERNANDES                      0807830-62.2020.8.20.5106          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF MOSSORÓ                                        Yes              No               No
SILVIA HELENA M C MARQUES                    50.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
SILVIA HELENA M C MARQUES                    50.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SILVIA JULIANA DA COSTA                      0110119-82.2018.8.13.0188          OVERBOOKING                        CIVIL COURT OF NOVA LIMA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SILVIA JULIANA POLETO BARP                   1002032-57.2020.8.11.0040          CANCELLATION                       CIVIL COURT OF SORRISO                                        Yes              No               No
SILVIA KAROLINE ALVARENGA                    1000021-22.2016.5.02.0711          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No




                                                                                                       1046 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1167 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
SILVIA LARISSE DO PATROCINIO CAVALCANTE 0211165-81.2019.8.05.0001                CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SILVIA LUCIA DE LUCCA PAULA E SILVA         35.001.003.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SILVIA LUCIA DE LUCCA PAULA E SILVA         35.001.003.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
SILVIA LUCIA RANGEL DE MAGALHAES            1013531-30.2019.8.26.0016            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No

SILVIA MANOELA DE JESUS MACHADO SILVA         0002729-70.2020.8.25.0084          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF ARACAJU                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SILVIA MARIA ALMEIDA CUNHA                    1026387-37.2019.8.26.0562          CANCELLATION                       CIVIL COURT OF SANTOS                                         Yes              No               No
SILVIA MARIA DOS SANTOS                       1001128-44.2015.5.02.0321          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No

SILVIA MARIA LASMAR                           5005366-52.2019.8.13.0188          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF NOVA LIMA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SILVIA MARIA LIMONGI LOPES                    0009535-95.2019.8.17.8227          CHANGE                             CIVIL COURT OF JABOATÃO DOS GUARARAPES                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SILVIA MARIA LIMONGI LOPES                    0007613-31.2019.8.17.8223          CHANGE                             CIVIL COURT OF OLINDA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SILVIA MARIA MESQUITA RODRIGUES               0016181-26.2019.8.21.0010          CANCELLATION                       CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SILVIA MARIA NERI PIEDADE                     7009818-64.2020.8.22.0001          CHANGE                             CIVIL COURT OF PORTO VELHO                                    Yes              No               No
SILVIA MARIA SCHMIDT                          0303333-32.2018.8.24.0091          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No

SILVIA MAYUMI FUKUYAMA HAMANO                 7056925-41.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO VELHO                                    Yes              No               No
SILVIA MELISSA DUARTE NETTO                   0001866-07.2017.5.11.0005          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
SILVIA MOREIRA FREDIANI                       0011536-67.2019.8.16.0148          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF ROLÂNDIA                                       Yes              No               No
SILVIA NAOMI TSUKUMO                          1062106-14.2019.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SILVIA PALOMA SILVESTRE MIGUEL                1008822-29.2019.8.26.0152          CANCELLATION                       CIVIL COURT OF COTIA                                          Yes              No               No
SILVIA REGINA DE ROSSI CATALDO                1002165-47.2017.5.02.0318          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SILVIA REGINA NEGRAO                          1000472-28.2020.8.11.0025          CANCELLATION                       CIVIL COURT OF JUÍNA                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SILVIA REGINA ZANETE                          1007881-10.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SILVIA REGINA ZANETE                          1007881-10.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SILVIA RENATA OLIVEIRA CORREA DA COSTA        1016583-76.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No

SILVIA RENATA OLIVEIRA CORREA DA COSTA        1017177-56.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
SILVIA RIBEIRO CACERES                        1001108-28.2016.5.02.0318          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
SILVIA ROSALIA SOARES FRANCA                  21.001.035.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SILVIA ROSATI                                 1010210-50.2019.8.26.0189          CHANGE                             CIVIL COURT OF FERNANDÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SILVIA SILVEIRA DE OLIVEIRA                   5174346-66.2019.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
SILVIA TORRES COSTA                           0227340-97.2018.8.19.0001          COLLECTION                         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
SILVIA TOSHIE TAMAI                           1019655-37.2020.8.26.0002          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                        1047 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1168 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
SILVIANA FAUSTINO                           7000114-03.2020.8.22.0009            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PIMENTA BUENO                                 Yes              Yes              No
SILVIANA FAUSTINO                           7000114-03.2020.8.22.0009            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PIMENTA BUENO                                 Yes              Yes              No
SILVINO JOSE DE CARVALHO                    0001966-22.2011.5.02.0037            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    No               Yes              Yes
SILVIO ALEX MARQUES CAVALCANTE              0008720-08.2020.8.19.0209            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SILVIO ANTONIO TINOCO PORTO                 0002115-83.2020.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SILVIO ANTONIO TINOCO PORTO                 0002115-83.2020.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              Yes              No
SILVIO APARECIDO FAGUNDES                   0024655-75.2020.8.16.0014            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SILVIO CARLOS BIANCHI                       0000210-57.2020.8.26.0323            RESERVATION                         CIVIL COURT OF LORENA                                        Yes              No               No
SILVIO CESAR BALCIUNAS                      1001491-06.2016.5.02.0706            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
SILVIO CESAR BALCIUNAS                      1001414-57.2017.5.02.0707            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
SILVIO CLAYTON DOS SANTOS                   1001044-12.2016.5.02.0708            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
SILVIO DA SILVEIRA SANTOS                   0008071-58.2020.8.19.0204            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF RIO DE JANEIRO                                     Yes              Yes              No
SILVIO DA SILVEIRA SANTOS                   0008071-58.2020.8.19.0204            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF RIO DE JANEIRO                                     Yes              Yes              No

SILVIO DE SOUZA GARRIDO JUNIOR                1000101-43.2020.8.26.0576          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                             Yes              No               No

SILVIO EDUARDO LUTZ                           0041586-79.2018.8.19.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF NITERÓI                                        Yes              No               No
SILVIO GUILHERME PACKER                       0006659-06.2020.8.16.0001          CIVIL LITIGATION - SERVICE         CIVIL COURT OF CURITIBA                                       Yes              No               No
SILVIO GUILHERME PACKER                       0006659-06.2020.8.16.0001          CIVIL LITIGATION - SERVICE         CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SILVIO JOSE ALBUQUERQUE SILVA                 8019073-37.2019.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
SILVIO JOSE ERHARDT                           0001437-08.2017.5.12.0039          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
SILVIO JOSE GAZZANEO                          1003032-92.2020.8.26.0099          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BRAGANÇA PAULISTA                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SILVIO JOSE MORESTONI                         0305249-25.2019.8.24.0008          CHANGE                             CIVIL COURT OF BLUMENAU                                       Yes              No               No
SILVIO LOBO DE SA                             1000241-18.2019.5.02.0322          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
SILVIO LOMBARDI                               1001617-12.2014.5.02.0323          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
SILVIO MATTOSO GONCALVES DE OLIVEIRA          1009663-44.2019.8.26.0016          IMPEDIMENT                         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SILVIO MATTOSO GONCALVES DE OLIVEIRA          0015856-30.2019.8.17.8201          OVERBOOKING                        CIVIL COURT OF RECIFE                                         Yes              No               No
SILVIO RAPOSO BRAGA DA SILVA                  0001531-19.2014.5.02.0045          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SILVIO ROBERTO EWALD                          5001292-17.2019.8.24.0036          CANCELLATION                       CIVIL COURT OF JARAGUÁ DO SUL                                 Yes              No               No
SILVIO ROBERTO LOBATO ANDRADE                 0852515-59.2019.8.10.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
SILVIO RODRIGO FEITOSA DE SOUZA               1001565-77.2018.5.02.0322          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SILVIO ROGERIO DA ROSA JUNIOR                 5003199-54.2019.8.21.5001          CANCELLATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SILVIO SCHMITZ                                5004366-74.2020.8.24.0091          CHANGE                             CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SILVIO TAKASHI SUGUINO                        0224397-63.2019.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
SILVY MAIA CALOMENI                           0000425-68.2020.8.19.0051          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO FIDÉLIS                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SIMAO LUIS DA SILVA                           1006908-79.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SIMARA APARECIDA DE SOUZA                     1003088-45.2020.8.11.0002          CANCELLATION                       CIVIL COURT OF VÁRZEA GRANDE                                  Yes              Yes              No



                                                                                                        1048 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1169 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
SIMARA APARECIDA DE SOUZA                 1003088-45.2020.8.11.0002            CANCELLATION                        CIVIL COURT OF VÁRZEA GRANDE                                 Yes              Yes              No

SIMARA MENDONCA GRASSI                       5002132-41.2020.8.24.0020           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CRICIÚMA                                        Yes              Yes              No

SIMARA MENDONCA GRASSI                       5002132-41.2020.8.24.0020           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CRICIÚMA                                      Yes              Yes              No
SIMARIA MENDES ROCHA ESCRIG                  0046218-40.2016.8.06.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
SIMOES CARA                                  0302315-44.2016.8.24.0091           IMPEDIMENT                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SIMON PFEIFER                                12285 (2017/0173330-0)              CHANGE                            CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SIMONE ALMEIDA CARDOSO                       1045771-41.2019.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No

SIMONE ALVES BARBOSA                         0040338-57.2018.8.19.0203           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
SIMONE ALVES DE ANDRADE                      0001721-53.2014.5.10.0014           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
SIMONE ALVES DE OLIVEIRA                     1000760-53.2019.5.02.0205           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SIMONE ANDRADE QUEIROZ                       0823776-86.2019.8.23.0010           CANCELLATION                      CIVIL COURT OF BOA VISTA                                     Yes              No               No
SIMONE APARECIDA KERN DA SILVA               9057512-56.2019.8.21.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
SIMONE BALSANI BASTOS CUNHA                  0803142-32.2020.8.12.0110           CIVIL LITIGATION - SERVICE        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
SIMONE BARBOSA MONTEIRO SAPETTI              1000130-59.2018.5.02.0713           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
SIMONE BATISTA DE MACEDO CARVALHO            0809266-83.2020.8.15.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPINA GRANDE                                Yes              No               No

SIMONE BEATRIZ CECAGNO BERIZZI               1002538-33.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

SIMONE BITTENCOURT DA SILVA AMARANTE 1007080-94.2020.8.26.0002                   CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

SIMONE BITTENCOURT DA SILVA AMARANTE 1007080-94.2020.8.26.0002                   CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
SIMONE BUSCHIROLLI                           35.001.003.XX-XXXXXXX               FIDELIDADE PROGRAM                CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SIMONE CABRAL TEIXEIRA DE CARVALHO           0866072-89.2019.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
SIMONE CANEVA DE LIMA                        0001470-25.2012.5.02.0015           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
SIMONE CANUTO DOS SANTOS                     1000689-62.2017.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

SIMONE CARRARA DIEZEL                        0007232-58.2019.8.19.0207           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SIMONE CORTES BELFORT                        0030931-80.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SIMONE CRISTINE OLIVEIRA                     5004302-15.2019.8.13.0056           CANCELLATION                      CIVIL COURT OF BARBACENA                                     Yes              No               No
SIMONE DA CUNHA MARTINS                      1000758-46.2016.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
SIMONE DA SILVA MANUEL                       1001736-72.2015.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SIMONE DA SILVA QUEDAS                       1000427-58.2020.8.26.0008           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SIMONE DA SILVA VIEIRA MONTALVAO             7007755-66.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SIMONE DA SILVA VIEIRA MONTALVAO             7007755-66.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No




                                                                                                       1049 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1170 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TICKET /
SIMONE DE CAMPOS                          35.005.002.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No

SIMONE DE CAMPOS REIS                        0034280-23.2019.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SIMONE DE SOUSA FERREIRA SOUTO               1016120-27.2020.8.26.0576           CANCELLATION                    CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                           Yes              No               No

SIMONE DE SOUSA KYT                          0008291-54.2016.8.10.0040           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF IMPERATRIZ                                    Yes              No               No
SIMONE DOS REIS DIAS                         5004370-54.2020.8.09.0051           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SIMONE FAD DE OLIVEIRA                       5013271-21.2019.8.13.0702           CANCELLATION                      CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
SIMONE FERREIRA AINBINDER                    0100890-76.2016.5.01.0019           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SIMONE FONSECA POSSAS                        5019860-89.2020.8.13.0024           CHANGE                            CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SIMONE GALAN DE FIGUEIREDO                   0000750-16.2020.8.16.0184           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No

SIMONE GERARDI                               3002571-75.2019.8.06.0003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FORTALEZA                                       Yes              No               No

SIMONE GESSER                                1011399-08.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
SIMONE GOMES DE LIMA DOS ANJOS               0257800-43.2003.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
SIMONE GOMES GONCALVES                       0636635-34.2019.8.04.0015           COLLECTION                        CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
SIMONE GOMES GONCALVES                       0636635-34.2019.8.04.0015           COLLECTION                        CIVIL COURT OF MANAUS                                        Yes              Yes              No
SIMONE HONDA GONCALVES                       1001629-70.2017.5.02.0048           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
SIMONE LEITE DE PAIVA SILVA                  1015718-19.2020.8.26.0002           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
SIMONE LEITE DE PAIVA SILVA                  1015718-19.2020.8.26.0002           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SIMONE LOPES PASSOS SUAREZ                   1054017-96.2019.8.26.0100           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SIMONE MALTA SEGURADO RIBEIRO                1035801-90.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
SIMONE MARCAL QUINTINO                       7006834-60.2018.8.22.0007           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CACOAL                                        Yes              No               No
SIMONE MARIA CHALUB                          0006977-60.2020.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
SIMONE MARIA CHALUB                          0006978-45.2020.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
SIMONE MARIA CHALUB                          0006977-60.2020.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
SIMONE MARIA FALCAO BEZERRA                  0809161-23.2020.8.15.2001           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
SIMONE MARIA OLIVEIRA DA SILVA               35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SIMONE MARTINEZ HAGGE ESPER                  0219962-46.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SIMONE MASSANEIRO KLUG                       1111845-50.2019.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
SIMONE MORAES DOS SANTOS                     0009006-72.2020.8.03.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MACAPÁ                                        Yes              Yes              No
SIMONE MORAES DOS SANTOS                     0010972-70.2020.8.03.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MACAPÁ                                        Yes              No               No
SIMONE MORAES DOS SANTOS                     0009006-72.2020.8.03.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MACAPÁ                                        Yes              Yes              No
SIMONE NAVARRO LOTUFO                        1000155-67.2016.5.02.0705           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SIMONE NETTO FAISSAL                         0017427-76.2019.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SIMONE NEVES DOS SANTOS VENANCIO             8004484-35.2018.8.05.0014           RESERVATION                       CIVIL COURT OF ARACI                                         Yes              No               No



                                                                                                       1050 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                 Pg 1171 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

SIMONE NUNES DE SOUZA                       5002631-46.2019.8.13.0188          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF NOVA LIMA                                      Yes              No               No
SIMONE NUNES DE SOUZA                       5002629-76.2019.8.13.0188          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF NOVA LIMA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
SIMONE NUNES RODRIGUES                      1023329-23.2020.8.26.0002          OVERBOOKING                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
SIMONE OLIVEIRA SANTOS                      0514156-45.2018.8.05.0080          IMPEDIMENT                         CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No

SIMONE PARNES                               0013785-49.2020.8.16.0182          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CURITIBA                                       Yes              No               No
SIMONE PIRES ANSELMO                        0008953-05.2020.8.19.0209          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
SIMONE REESINK GOMES                        0055011-98.2020.8.05.0001          RESERVATION                        CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
SIMONE REESINK GOMES                        0055011-98.2020.8.05.0001          RESERVATION                        CIVIL COURT OF SALVADOR                                       Yes              Yes              No
SIMONE REGINA HALFPA                        0300411-65.2019.8.24.0064          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
SIMONE REGINA MESQUITA DOS SANTOS           0000903-31.2019.5.10.0013          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
SIMONE REGINA RIBEIRO BORGES DE                                                CIVIL LITIGATION - GENERAL
OLIVEIRA                                    1042181-72.2019.8.26.0506          LITIGATION - CIVIL                 CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No

SIMONE SACRAMENTO DE MATOS                  0003585-47.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - TAM
SIMONE SALGADO RODRIGUES GOMES              5000203-64.2019.8.13.0003          FIDELIDADE PROGRAM                 CIVIL COURT OF ABRE CAMPO                                     Yes              No               No
SIMONE SANTOS DE OLIVEIRA                   0125873-31.2019.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              No               No
SIMONE SILVEIRA                             0305181-30.2019.8.24.0023          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
SIMONE SOUZA DE MOURA                       9000936-09.2020.8.21.0001          CANCELLATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No

SIMONE TRIGUEIRO DE FREITAS                 5023900-17.2020.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No

SIMONE VANDRESEN CAMERA                     0015921-59.2019.8.16.0083          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FRANCISCO BELTRÃO                                 Yes              No               No

SIMONE VICENTE DIAS DA SILVA                0700137-72.2020.8.02.0077          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MACEIÓ                                            Yes              No               No
SIMONE VIEIRA DA TRINDADE                   1000769-35.2017.5.02.0318          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                   Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
SIMONY BERVELEY DA SILVA GONCALVES          0610692-75.2019.8.04.0092          RESERVATION                     CIVIL COURT OF MANAUS                                            Yes              No               No

SIMONY DA SILVA CUNHA                       1015250-55.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
SIMONY PACHECO CARPES                       0028467-54.2012.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
SIN UK KANG                                 1002507-13.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
SINARA PATRICIA SOARES BRANDAO              0800908-78.2019.8.18.0164          CANCELLATION                       CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
SINARA PATRICIA SOARES BRANDAO              0800905-26.2019.8.18.0164          CHANGE                             CIVIL COURT OF TERESINA                                       Yes              No               No
SIND AERO TRAB EMP AG TUR COM PRES
SERV EMP AVIA REC PE                        0000256-77.2019.5.06.0003          LABOR COLLECTIVE ACTION            FÓRUM TRABALHISTA DE RECIFE                                   Yes              No               No
SINDICATO DOS AEROVIARIOS DE
GUARULHOS                                   1000417-48.2015.5.02.0318          LABOR COLLECTIVE ACTION            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
SINDICATO DOS AEROVIARIOS DE
GUARULHOS                                   1001947-46.2013.5.02.0322          LABOR COLLECTIVE ACTION            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No



                                                                                                      1051 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1172 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
SINDICATO DOS AEROVIARIOS DE
GUARULHOS                                  0000728-47.2010.5.02.0313            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE GUARULHOS                               No               Yes              Yes
SINDICATO DOS AEROVIARIOS DE
GUARULHOS SP                               1002265-76.2015.5.02.0316            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
SINDICATO DOS AEROVIARIOS DE
GUARULHOS SP                               1001160-30.2016.5.02.0316            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
SINDICATO DOS AEROVIARIOS DE
GUARULHOS SP                               1001340-32.2019.5.02.0319            LABOR COLLECTIVE ACTION             FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
SINDICATO DOS AEROVIARIOS DE
GUARULHOS-SP                               1002222-67.2014.5.02.0319            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
SINDICATO DOS AEROVIARIOS DE
GUARULHOS-SP                               1000870-15.2016.5.02.0316            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
SINDICATO DOS AEROVIARIOS DE MINAS
GERAIS                                     0011323-03.2016.5.03.0173            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE UBERLÂNDIA                              Yes              No               No
SINDICATO DOS AEROVIARIOS DE P             0020057-22.2013.5.04.0010            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
SINDICATO DOS AEROVIARIOS DE P             0020052-12.2013.5.04.0006            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
SINDICATO DOS AEROVIARIOS DE P             0020046-14.2013.5.04.0003            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
SINDICATO DOS AEROVIARIOS DE P             0020048-51.2013.5.04.0013            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
SINDICATO DOS AEROVIARIOS DE P             0020112-52.2013.5.04.0016            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
SINDICATO DOS AEROVIARIOS DE P             0020039-07.2013.5.04.0008            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
SINDICATO DOS AEROVIARIOS DE P             0020047-36.2013.5.04.0023            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
SINDICATO DOS AEROVIARIOS DE P             0020053-09.2013.5.04.0002            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
SINDICATO DOS AEROVIARIOS DE PORTO
ALEGRE                                     0020043-08.2013.5.04.0020            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
SINDICATO DOS AEROVIARIOS DE PORTO
ALEGRE                                     0001246-03.2011.5.04.0004            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
SINDICATO DOS AEROVIARIOS DE PORTO
ALEGRE                                     0020160-81.2013.5.04.0025            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
SINDICATO DOS AEROVIARIOS DE PORTO
ALEGRE                                     0020054-16.2013.5.04.0027            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
SINDICATO DOS AEROVIARIOS DE PORTO
ALEGRE                                     0021482-59.2014.5.04.0007            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE PORTO ALEGRE                            No               Yes              Yes
SINDICATO DOS AEROVIARIOS DE PORTO
ALEGRE                                     0020701-34.2019.5.04.0016            LABOR COLLECTIVE ACTION             FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
SINDICATO DOS AEROVIARIOS DE PORTO
ALEGRE                                     0000504-79.2010.5.04.0014            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
SINDICATO DOS AEROVIARIOS DE PORTO
ALEGRE                                     0001154-56.2010.5.04.0005            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
SINDICATO DOS AEROVIARIOS DE PORTO
ALEGRE                                     0001149-34.2010.5.04.0005            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE PORTO ALEGRE                            No               Yes              Yes
SINDICATO DOS AEROVIARIOS DE PORTO
ALEGRE                                     0001189-16.2010.5.04.0005            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
SINDICATO DOS AEROVIARIOS DE PORTO
ALEGRE                                     0000682-21.2012.5.04.0026            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
SINDICATO DOS AEROVIARIOS DE PORTO
ALEGRE                                     0001222-21.2011.5.04.0021            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
SINDICATO DOS AEROVIARIOS DE PORTO
ALEGRE                                     0000678-75.2012.5.04.0028            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
SINDICATO DOS AEROVIARIOS DE PORTO
ALEGRE                                     0001200-45.2010.5.04.0005            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No



                                                                                                        1052 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1173 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
SINDICATO DOS AEROVIARIOS DE PORTO
ALEGRE                                     0000809-90.2010.5.04.0005            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
SINDICATO DOS AEROVIARIOS DE PORTO
ALEGRE                                     0001141-57.2010.5.04.0005            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No

SINDICATO DOS AEROVIARIOS DO AMAZONAS        0002622-50.2016.5.11.0005           LABOR COLLECTIVE ACTION           FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              No               No
SINDICATO DOS AEROVIARIOS DO ESTADO DE
ALAGOAS                                      0001387-06.2014.5.19.0002           LABOR COLLECTIVE ACTION           TRIBUNAL REGIONAL DO TRABALHO - 19ª REGIÃO                    Yes              Yes              No
SINDICATO DOS AEROVIARIOS DO ESTADO DE
SAO PAULO                                    1000971-79.2017.5.02.0716           LABOR COLLECTIVE ACTION           FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
SINDICATO DOS AEROVIARIOS E DOS
TRABALHADORES EM EMPRESAS, AGENCIAS
DE TURISMO, COMISSARIAS E PRESTADORES
DE SERVICO A EMPRESAS DE AVIACAO E
SIMILARES DO RECIFE E DO ESTADO DE
PERNAMBUCO – SINDAERO/PE                     0000044-74.2015.5.06.0010           LABOR COLLECTIVE ACTION           FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
SINDICATO DOS AEROVIARIOS E DOS
TRABALHADORES EM EMPRESAS, AGENCIAS
DE TURISMO, COMISSARIAS E PRESTADORES
DE SERVICO A EMPRESAS DE AVIACAO E
SIMILARES DO RECIFE E DO ESTADO DE
PERNAMBUCO – SINDAERO/PE                     0000981-35.2016.5.06.0015           LABOR COLLECTIVE ACTION           FÓRUM TRABALHISTA DE RECIFE - PE                              Yes              Yes              No
SINDICATO DOS AEROVIARIOS E DOS
TRABALHADORES EM EMPRESAS, AGENCIAS
DE TURISMO, COMISSARIAS E PRESTADORES
DE SERVICO A EMPRESAS DE AVIACAO E
SIMILARES DO RECIFE E DO ESTADO DE
PERNAMBUCO – SINDAERO/PE                     0001192-95.2016.5.06.0007           LABOR COLLECTIVE ACTION           FÓRUM TRABALHISTA DE RECIFE - PE                              Yes              No               No
SINDICATO DOS AEROVIARIOS E DOS
TRABALHADORES EM EMPRESAS, AGENCIAS
DE TURISMO, COMISSARIAS E PRESTADORES
DE SERVICO A EMPRESAS DE AVIACAO E
SIMILARES DO RECIFE E DO ESTADO DE
PERNAMBUCO – SINDAERO/PE                     0001551-21.2016.5.06.0015           LABOR COLLECTIVE ACTION           FÓRUM TRABALHISTA DE RECIFE - PE                              Yes              Yes              No
SINDICATO DOS EMPREGADOS NAS
EMPRESAS DE TRANSPORTES DE VALORES
ESCOLTA ARMADA RONDA MOTORIZADA
MONITORAMENTO ELETRONICO E VIA                                                   LABOR PUBLIC PROSECUTION
SATELITE AGENTE DE SEGURANCA                 0000357-68.2020.5.17.0005           CLAIM                             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
SINDICATO DOS TRABALHADORES
AEROVIARIOS E EMPREGADOS EM EMPRESAS
DE REPRESENTACAO DE COMPANHIAS
AEREAS DE BELO HORIZONTE E REGIAO
METROPOLITANA                                0001476-68.2013.5.03.0112           LABOR COLLECTIVE ACTION           FÓRUM TRABALHISTA DE BELO HORIZONTE                           Yes              Yes              No
SINDICATO DOS TRABALHADORES DA
AVIACAO CIVIL DA REGIAO AMAZONICA            0002037-67.2013.5.11.0016           LABOR COLLECTIVE ACTION           FÓRUM TRABALHISTA DE MANUAS - AM                              Yes              Yes              No
SINDICATO DOS TRABALHADORES DA
AVIACAO CIVIL DA REGIAO AMAZONICA            0001372-80.2015.5.11.0016           LABOR COLLECTIVE ACTION           FÓRUM TRABALHISTA DE MANAUS                                   Yes              Yes              No
SINDICATO DOS TRABALHADORES DA
AVIACAO CIVIL DA REGIAO AMAZONICA            0002007-26.2017.5.11.0005           LABOR COLLECTIVE ACTION           FÓRUM TRABALHISTA DE MANUAS - AM                              Yes              Yes              No



                                                                                                        1053 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1174 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
SINDICATO DOS TRABALHADORES EM
EMPRESA PRESTADORA DE SERVICO
AUXILIARES DE TRANSPORTE AEREO DO
ESTADO DE SAO PAULO                        1000257-38.2015.5.02.0313            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
SINDICATO DOS TRABALHADORES NAS
EMPRESAS DE TRANSPORTE                     0011220-20.2014.5.01.0044            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
SINDICATO DOS TRABALHADORES NAS
EMPRESAS DE TRANSPORTE AEREO DO
MUNICIPIO DO RIO DE JANEIRO                0101615-92.2016.5.01.0010            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
SINDICATO DOS TRABALHADORES NAS
EMPRESAS DE TRANSPORTE AEREO DO
MUNICIPIO DO RIO DE JANEIRO                0010562-19.2014.5.01.0004            LABOR COLLECTIVE ACTION             FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
SINDICATO DOS TRABALHADORES NAS
EMPRESAS DE TRANSPORTE AÉREO DO
MUNICÍPIO DO RIO DE JANEIRO                0010439-17.2014.5.01.0070            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
SINDICATO NACIONAL DOS AERONAU             0101652-92.2016.5.01.0019            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No
SINDICATO NACIONAL DOS AERONAU             1002064-08.2016.5.02.0718            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
SINDICATO NACIONAL DOS AERONAU             1000096-24.2017.5.02.0712            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
SINDICATO NACIONAL DOS AERONAU             1002072-82.2016.5.02.0718            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                                CIVIL LITIGATION - PRIVATE
SINDICATO NACIONAL DOS AERONAUTAS          0006717-27.2020.8.26.0002            PENSION                             14ª VARA CÍVEL - FORO REGIONAL II                            Yes              No               No
SINDICATO NACIONAL DOS AERONAUTAS          1000824-81.2016.5.02.0718            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
SINDICATO NACIONAL DOS AERONAUTAS          1001367-84.2016.5.02.0718            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
SINDICATO NACIONAL DOS AERONAUTAS          1001898-73.2016.5.02.0718            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                LABOR PUBLIC PROSECUTION
SINDICATO NACIONAL DOS AERONAUTAS          0011478-48.2018.5.15.0093            CLAIM                               FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                LABOR PUBLIC PROSECUTION
SINDICATO NACIONAL DOS AERONAUTAS          1001291-88.2019.5.02.0707            CLAIM                               FÓRUM DA JUSTIÇA DO TRABALHO - ZONA SUL                      Yes              No               No
SINDICATO NACIONAL DOS AERONAUTAS          0001153-52.2019.5.10.0017            LABOR COLLECTIVE ACTION             FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                LABOR PUBLIC PROSECUTION
SINDICATO NACIONAL DOS AERONAUTAS          0000089-61.2020.5.10.0020            CLAIM                               FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                LABOR PUBLIC PROSECUTION
SINDICATO NACIONAL DOS AERONAUTAS          0000186-55.2020.5.10.0022            CLAIM                               FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                LABOR PUBLIC PROSECUTION
SINDICATO NACIONAL DOS AERONAUTAS SNA 1000365-48.2020.5.02.0004                 CLAIM                               FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              No               No
SINDICATO NACIONAL DOS AEROVIARIOS         0000113-91.2017.5.10.0021            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
SINDICATO NACIONAL DOS AEROVIARIOS         0037700-22.2013.5.21.0009            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE NATAL - RN                              Yes              Yes              No
SINDICATO NACIONAL DOS AEROVIARIOS         0001177-55.2014.5.07.0012            LABOR COLLECTIVE ACTION             12ª VARA FEDERAL FORTALEZA                                   Yes              Yes              No
SINDICATO NACIONAL DOS AEROVIARIOS         0000407-89.2014.5.17.0010            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DA COMARCA DE VITÓRIA                      Yes              Yes              No
SINDICATO NACIONAL DOS AEROVIARIOS         0000758-62.2013.5.05.0000            LABOR COLLECTIVE ACTION             JUIZADO ESPECIAL CÍVEL - PORTO SEGURO                        Yes              No               No
SINDICATO NACIONAL DOS AEROVIARIOS         0000592-21.2016.5.10.0021            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE BRASÍLIA                                Yes              No               No
SINDICATO NACIONAL DOS AEROVIARIOS         0001705-10.2016.5.10.0021            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE BRASÍLIA                                Yes              Yes              No
SINDICATO NACIONAL DOS AEROVIARIOS         0000669-70.2017.5.11.0052            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE BOA VISTA-RR                            Yes              No               No
                                                                                LABOR PUBLIC PROSECUTION
SINDICATO NACIONAL DOS AEROVIARIOS         0000880-86.2017.5.10.0003            CLAIM                               FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
SINDICATO NACIONAL DOS AEROVIARIOS         0000596-21.2017.5.10.0022            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
SINDICATO NACIONAL DOS AEROVIARIOS         0001145-93.2012.5.05.0006            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE SALVADOR                                Yes              No               No
SINDICATO NACIONAL DOS AEROVIARIOS         0001035-55.2010.5.03.0092            LABOR COLLECTIVE ACTION             FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                     Yes              Yes              No
SINDICATO NACIONAL DOS AEROVIARIOS
PORTO SEGURO                               0000947-74.2011.5.05.0561            LABOR COLLECTIVE ACTION             FORUM TRABALHISTA DE PORTO SEGURO                            Yes              Yes              No



                                                                                                        1054 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1175 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
SINDY ISADORA NUNES CAMARGO DA                                                   CIVIL LITIGATION - FLIGHT
SILVEIRA                                    0001261-54.2020.8.26.0016            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
SINDY ISADORA NUNES CAMARGO DA                                                   CIVIL LITIGATION - FLIGHT
SILVEIRA                                    0001261-54.2020.8.26.0016            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SINEILO RAFAEL CANOVAS PABLOS               1050166-76.2019.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SINOS TURISMO - EIRELI                      9000835-13.2019.8.21.1001            CHANGE                              CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No

SINTIA BARBOSA SENA                           0859439-62.2019.8.15.2001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SINTIA MARA GALDINO BRAGA                     0011875-74.2019.8.19.0008          OVERBOOKING                        CIVIL COURT OF BELFORD ROXO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SIOMARA PIRES DE MOURA                        0634881-57.2019.8.04.0015          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SIOMARA PIRES DE MOURA                        0634881-57.2019.8.04.0015          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              Yes              No

SIRIA AMELIA MARQUES EVANGELISTA              0008929-63.2020.8.05.0080          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
SIRLEI ALVES PEREIRA                          0010360-44.2016.5.03.0092          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         Yes              Yes              No
SIRLEI APARECIDA RIBEIRO DE PAULA             5208728-85.2019.8.13.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
SIRLEI DO ROSARIO GONCALVES CRUZ              0001038-62.2013.5.09.0892          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                     Yes              Yes              No
SIRLEI LEANE MARCHIONI WAECHTER               0020214-90.2017.5.04.0030          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
SIRLEI LIMA BELLOS                            9003128-12.2020.8.21.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
SIRLEI RODRIGUES PEREIRA PINCETA              0001405-17.2020.8.16.0045          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ARAPONGAS                                      Yes              Yes              No
SIRLEI RODRIGUES PEREIRA PINCETA              0001405-17.2020.8.16.0045          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ARAPONGAS                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SIRLEIDE CABRAL DUARTE                        0615903-40.2020.8.04.0001          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SIRLEIDE CABRAL DUARTE                        0615903-40.2020.8.04.0001          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SIRLENE ALVES DE SOUZA                        13.001.001.XX-XXXXXXX              OVERBOOKING                        CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SIRLENE ALVES DE SOUZA                        13.001.001.XX-XXXXXXX              OVERBOOKING                        CIVIL COURT OF MANAUS                                         Yes              No               No
SIRLENE FERREIRA DOS SANTOS                   1000355-41.2020.5.02.0703          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No

SIRLENE MAURECI JAQUES                        5000951-67.2020.8.24.0064          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
SIRO RUDIMAR SILVA DA LUZ                     0000884-70.2017.5.12.0035          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SIVAL DIAS CUNHA                              0132325-66.2019.8.13.0702          CANCELLATION                       CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
SIVONE ALVINO DA SILVA CANUTO                 1001285-81.2019.5.02.0707          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No

SIZUE UJIKAWA KOTA                            0030432-78.2019.8.26.0602          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SOROCABA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SKYLINE VIAGENS E TURISMO LTDA                0019496-81.2019.8.08.0347          RESERVATION                        CIVIL COURT OF VITÓRIA                                        Yes              No               No
SMI SERVI?OS MONTAGENS INTELIGENTES                                              CIVIL LITIGATION - TRAVEL
LTDA                                          1131795-79.2018.8.26.0100          AGENCY                             CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SMITH RAFAEL CORDEIRO MEDEIROS                0829575-50.2019.8.20.5004          RESERVATION                        CIVIL COURT OF NATAL                                          Yes              No               No




                                                                                                        1055 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1176 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                           NUMÉRO ANTIGO: 1012674-
                                           80.2018.4.01.3400 /
                                           NÚMERO NOVO: 1015674-                                                    COURT OF 1ª VARA DE JUSTIÇA FEDERAL DA SEÇÃO
SNEA                                       80.2018.4.01.3400                    TAX - LEGAL PROCEEDING              JUDICIÁRIA DO DISTRITO FEDERAL                               Yes              Yes              No
                                                                                                                    COURT OF 4ª VARA DE JUSTIÇA FEDERAL DA SEÇÃO
SNEA                                       0012177-54.2016.4.01.3400            TAX - LEGAL PROCEEDING              JUDICIÁRIA DO DISTRITO FEDERAL                               Yes              Yes              No
                                                                                                                    COURT OF 7ª TURMA DO TRIBUNAL REGIONAL FEDERAL
SNEA                                       0012177-54.2016.4.01.3400            TAX - LEGAL PROCEEDING              DA 1ª REGIÃO                                                 Yes              Yes              No
                                                                                                                    COURT OF 7ª TURMA DO TRIBUNAL REGIONAL FEDERAL
SNEA                                       1014579-72.2017.4.01.0000            TAX - LEGAL PROCEEDING              DA 1ª REGIÃO                                                 Yes              Yes              No
                                                                                                                    COURT OF 8ª VARA DE JUSTIÇA FEDERAL DA SEÇÃO
SNEA                                       0034839-17.2013.4.01.3400            TAX - LEGAL PROCEEDING              JUDICIÁRIA DO DISTRITO FEDERAL                               Yes              Yes              No
SOELDA ENGELHARDT                          0011078-23.2020.8.08.0347            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF VITÓRIA                                       Yes              No               No
SOELI TEREZINHA BENETTI                    1000165-14.2016.5.02.0317            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No

SOFIA CASADO DE ASSIS                        0718334-46.2019.8.02.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MACEIÓ                                           Yes              No               No

SOFIA CASTELLS HERNANDEZ                     1006178-44.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
SOFIA DE ANDRADE ALVES TEIXEIRA              1000241-94.2020.8.26.0441           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF PERUÍBE                                           Yes              No               No

SOFIA GOMES CORTEZ                           0838508-21.2019.8.20.5001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SOFIA LEMOS SALVADOR                         0045989-65.2018.8.17.2001           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SOFIA LUCHESI MOURAO NOGUEIRA                1013690-78.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SOFIA LUCHESI MOURAO NOGUEIRA                1013601-55.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SOFIA MAIA DE PAIVA CARVALHO                 0819735-93.2017.8.20.5001           CANCELLATION                      CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SOFIA PADOVEZI                               1050165-91.2019.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No

SOFIA SANTANA TORRES                         0816916-93.2018.8.10.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - ON-BOARD
SOFIA STERENFELD                             0270952-51.2019.8.19.0001           SERVICE                           CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TRAVEL
SOFT TUR VIAGENS E TURISMO LTDA.             0152334-26.2008.8.05.0001           AGENCY                            CIVIL COURT OF SALVADOR                                       Yes              No               No
SOLANGE ARAUJO SEPULVEDA E BARRADAS                                              CIVIL LITIGATION - FLIGHT
CARNEIRO                                     0055087-25.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SOLANGE ARAUJO SILVA MACIEL                  0020835-17.2019.8.06.0158           OVERBOOKING                       CIVIL COURT OF RUSSAS                                         Yes              No               No
SOLANGE BEATRIZ SANTOS KIEFER                0020457-54.2018.5.04.0012           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SOLANGE CALIXTO RIBEIRO                      9000293-72.2020.8.21.3001           CHANGE                            CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SOLANGE DAHER ABU-JANRA                      0007786-37.2020.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SOLANGE DAHER ABU-JANRA                      0007786-37.2020.8.16.0014           CANCELLATION                      CIVIL COURT OF LONDRINA                                       Yes              Yes              No
SOLANGE DE ALMEIDA                           1001018-26.2016.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
SOLANGE DE ALMEIDA                           0001123-35.2014.5.02.0075           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No



                                                                                                        1056 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1177 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
SOLANGE DE LIMA SANTANA                   1000464-17.2018.5.02.0318            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
SOLANGE DE OLIVEIRA MONROE                21.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
SOLANGE DE OLIVEIRA MONROE                21.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO LUÍS                                      Yes              No               No

SOLANGE DE OLIVEIRA TOMAZ FERRARESSO         0015942-14.2020.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
SOLANGE DE SOUZA MENEZES ROSA                8002682-02.2019.8.05.0229           LITIGATION - CIVIL                CIVIL COURT OF SANTO ANTÔNIO DE JESUS                        Yes              No               No
SOLANGE ELVIRA BECKER                        0101907-77.2017.5.01.0031           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
SOLANGE FALBO DE ARAUJO                      0335155-22.2019.8.19.0001           COLLECTION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

SOLANGE FONSECA DE SOUSA VENTURA             0331104-65.2019.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SOLANGE GADELHA TRAVASSOS                    0002009-20.2019.8.16.0204           RESERVATION                       CIVIL COURT OF CURITIBA                                      Yes              No               No
SOLANGE GOULART SOUZA                        0800090-06.2020.8.10.0006           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO LUÍS                                      Yes              Yes              No
SOLANGE GOULART SOUZA                        0800090-06.2020.8.10.0006           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO LUÍS                                      Yes              Yes              No

SOLANGE MALANTCHEN                           0009947-05.2020.8.16.0019           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PONTA GROSSA                                  Yes              No               No
SOLANGE MARCELO DE FARIA                     5658115-31.2019.8.09.0051           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SOLANGE MARIA SUBUTZK                        0108204-62.2019.8.05.0001           OVERBOOKING                       CIVIL COURT OF SALVADOR                                      Yes              No               No
SOLANGE MENDES MELO                          0624225-41.2019.8.04.0015           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                        Yes              Yes              No
SOLANGE MENDES MELO                          0624225-41.2019.8.04.0015           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                        Yes              Yes              No
SOLANGE NAKAO                                1001320-82.2017.5.02.0716           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No

SOLANGE SATIE NOZZE HIGA                     0007283-34.2019.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SOLANGE SHIRLEY CATARINA FERRARI             0050450-98.2019.8.16.0182           CHANGE                            CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SOLANGE TENORIO DA SILVA                     1006873-39.2018.8.26.0302           CANCELLATION                      CIVIL COURT OF JAÚ                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SOLANGE VIEIRA LEMOS                         7005875-39.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SOLANGE VIEIRA LEMOS                         7005875-39.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
SOLANO DA CRUZ SANTOS                        0700899-75.2020.8.07.0004           RESERVATION                       CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SOLEDAD ANDREA RIVERO                        1051825-96.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SOLENY GOMES SILVA                           0868382-68.2019.8.15.2001           OVERBOOKING                       CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
SOLLY HAKIM                                  1039406-07.2020.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
SOLON FERREIRA DE QUEIROZ NETO               3000126-23.2020.8.06.0012           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                     Yes              No               No
SOLUTI SOLUCOES EM NEGOCIOS                                                      CIVIL LITIGATION - FLIGHT
INTELIGENTES S.A                             5091489.58.2017.8.09.0051           CHANGE                            CIVIL COURT OF GOIÂNIA                                       Yes              No               No
SOMPO SEGUROS S.A.                           1025600-39.2019.8.26.0002           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
SOMPO SEGUROS S.A.                           1017019-95.2020.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
SOMPO SEGUROS S/A                            1040716-22.2018.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
SOMPO SEGUROS S/A                            1058558-15.2018.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
SOMPO SEGUROS SA                             1000711-84.2020.8.26.0002           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
SOMPO SEGUROS SA                             1003278-85.2020.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No



                                                                                                       1057 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1178 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
SOMPO SEGUROS SA                          1024453-38.2020.8.26.0100            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
SOMPO SEGUROS SA                          1036922-19.2020.8.26.0100            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
SOMPO SEGUROS                             1054881-74.2018.8.26.0002            CIVIL LITIGATION - CARGO            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - SERVICE
SONATA OPERADORA                          379/2005                             PROVIDER                            CIVIL COURT OF CURITIBA                                      Yes              No               No

SONIA ALVES FERREIRA MESQUITA                5106428-38.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                         Yes              Yes              No

SONIA ALVES FERREIRA MESQUITA                5106428-38.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
SONIA APARECIDA ARANHA                       1011063-34.2019.8.26.0068           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BARUERI                                       Yes              No               No
SONIA APARECIDA RUIZ DO NASCIMENTO           0016063-21.2020.8.16.0021           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CASCAVEL                                      Yes              No               No
SONIA ARAUJO GOMES SANTANA                   0020583-90.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SONIA BEZERRA BRAGA                          0005716-72.2019.8.06.0107           CANCELLATION                      CIVIL COURT OF JAGUARIBE                                     Yes              No               No

SONIA CRISTINA MUNIZ MORENO DA COSTA         0020696-24.2019.8.19.0087           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO GONÇALO                                   Yes              No               No
SONIA DA SILVA LIMA                          0005412-09.2018.8.19.0055           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PEDRO DA ALDEIA                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SONIA DE JESUS CARIBE BISPO                  0034417-54.2019.8.05.0080           CANCELLATION                      CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
SONIA DE MELO TOZAKI                         1000273-85.2017.5.02.0712           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
SONIA FATIMA DA SILVA                        42.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SONIA FERREIRA DOS SANTOS                    5002127-37.2019.8.24.0090           OVERBOOKING                       CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
SONIA MARA DA SILVA                          0020117-25.2018.5.04.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
SONIA MARCIA VIEIRA DE SOUZA                 0030089-72.2018.8.08.0035           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VILA VELHA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SONIA MARIA AMARAL FERNANDES RIBEIRO         0827869-82.2019.8.10.0001           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
SONIA MARIA ARRUDA DE QUEIROZ                                                    CIVIL LITIGATION - TICKET /
CERQUEIRA                                    0701367-39.2020.8.07.0004           RESERVATION                       CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SONIA MARIA BILCHE GIROTTO GOMIDE            1009248-09.2018.8.26.0077           CANCELLATION                      CIVIL COURT OF BIRIGÜI                                       Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
SONIA MARIA DE ALMEIDA                       5211343-48.2019.8.13.0024           COMFORT                           CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SONIA MARIA DE CASTILHOS                     5000801-05.2020.8.24.0091           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SONIA MARIA DE CASTRO SERUDO                 0624412-91.2019.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                        Yes              No               No
SONIA MARIA DE LEMOS GUERREIRO               0051743-36.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                      Yes              No               No

SONIA MARIA DUCLOS TORRES DE MELO            0337562-98.2019.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SONIA MARIA FEDERICO                         0170239-31.2019.8.06.0001           RESERVATION                     CIVIL COURT OF FORTALEZA                                       Yes              No               No

SONIA MARIA HOFFMAN ZAMARCHI                 7008597-46.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              Yes              No

SONIA MARIA HOFFMAN ZAMARCHI                 7008597-46.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              Yes              No
SONIA MARIA LIMA TORRES FRANCO               1019458-84.2017.8.26.0100           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SONIA MARIA MANTOVANELI ALMEIDA              5003725-56.2019.8.08.0030           CANCELLATION                    CIVIL COURT OF LINHARES                                        Yes              No               No




                                                                                                       1058 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1179 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
SONIA MARIA MARCELOS MATOZINHOS
LEIRAS                                    1054194-63.2019.8.26.0002            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SÃO PAULO                                          Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
SONIA MARIA ROMERO GORIS                  42.047.001.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO FRANCISCO DO SUL                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
SONIA MARIA TAVARES DE FREITAS            0072006-89.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No

SONIA MARIA TEIXEIRA DE FREITAS              1056723-55.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
SONIA MARINA DE SOUZA TINOCO                 0001832-87.2020.8.19.0026           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ITAPERUNA                                     Yes              No               No
SONIA MENDES DE LIRA FARIAS                  0019975-35.2019.8.19.0067           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF QUEIMADOS                                     Yes              No               No
SONIA MENDES DE LIRA FARIAS                  0019975-35.2019.8.19.0067           CIVIL LITIGATION - AIRCRAFT       CIVIL COURT OF QUEIMADOS                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SONIA PEREIRA DE CARVALHO                    1006242-57.2020.8.26.0001           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SONIA PEREIRA DE CARVALHO                    1006242-57.2020.8.26.0001           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - PRE-
SONIA PEREIRA GOMES                          1000512-25.2020.8.26.0176           REGISTRATION                      CIVIL COURT OF EMBU DAS ARTES                                Yes              No               No
                                                                                 CIVIL LITIGATION - PRE-
SONIA PEREIRA GOMES                          1000512-25.2020.8.26.0176           REGISTRATION                      CIVIL COURT OF EMBU DAS ARTES                                Yes              No               No
SONIA REGINA ALVES DA ROSA                   1011484-93.2017.8.11.0041           CIVIL LITIGATION - AIRPORTS       CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SONIA REGINA BARRETTO                        0011895-10.2018.8.16.0194           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No

SONIA REGINA DE PAULA CABRAL                 1045453-68.2018.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

SONIA REGINA DOS SANTOS                      0016347-07.2019.8.26.0564           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO BERNARDO DO CAMPO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SONIA REGINA DUARTE ISIDORO                  0021813-80.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SONIA REGINA DUARTE ISIDORO                  0021813-80.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
SONIA REGINA GOMES DOS REIS                  35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

SONIA REGINA MACHADO VIEIRA                  1081276-66.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

SONIA REGINA NAMORATO PLATERO                1039910-05.2019.8.26.0114           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPINAS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SONIA RODRIGUES                              0001731-13.2020.8.16.0033           CANCELLATION                    CIVIL COURT OF PINHAIS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
SONIA TAVARES FERREIRA                       0047869-19.2018.8.17.8201           LITIGATION - CIVIL              CIVIL COURT OF RECIFE                                          Yes              No               No

SONIENI MARIA CORREA E SOUSA                 1062890-88.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

SONIENI MARIA CORREA E SOUSA                 1062890-88.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SONIVAN CUNHA DOS SANTOS JACINTO             0063594-72.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
SONNY ANDERSON RODRIGUES TEIXEIRA            1002056-77.2015.5.02.0714           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SOPHIA DE SOUZA COPPOLA                      0025964-44.2018.8.16.0001           CANCELLATION                      CIVIL COURT OF CURITIBA                                      Yes              No               No
SOPHIA DE SOUZA MACEDO MATA                  0801248-61.2020.8.20.5004           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NATAL                                         Yes              No               No
SOPHIA GOMES FIGUEIRO                        0000147-79.2020.8.12.0110           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No



                                                                                                       1059 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1180 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
SOPHIA ISABELLA RAHMANI AZAR               1013312-25.2020.8.26.0002            OVERBOOKING                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
SOPHIA ROCHA DOS SANTOS                    1017498-53.2018.8.26.0005            IMPEDIMENT                          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SOPHIA SARAIVA DE SOUZA                    0013056-09.2019.8.05.0103            CANCELLATION                        CIVIL COURT OF ILHÉUS                                        Yes              No               No
SOPHIA VITORIA RIBEIRO SAMPAIO             5001599-30.2020.8.24.0005            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BALNEÁRIO CAMBORIÚ                            Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SOPHIE FREIRE LEAL                         0075212-29.2019.8.17.2001            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No
SOPHYA WESLYANE DE OLIVEIRA
NASCIMENTO CORDEIRO                        7008349-17.2019.8.22.0001            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SORAIA AL CHAAR MARQUES                    0047118-45.2019.8.16.0014            CHANGE                              CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SORAIA CLAUDIA DO PRADO DOREA REIS         0011873-77.2020.8.19.0038            CHANGE                              CIVIL COURT OF NOVA IGUAÇU                                   Yes              No               No
SORAIA DE FATIMA CARVALHO SOUZA            0800141-96.2020.8.10.0012            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SORAIA LEMOS EHLERS                        0001594-26.2020.8.25.0083            CANCELLATION                        CIVIL COURT OF ARACAJU                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
SORAIA LEMOS EHLERS                        0001594-26.2020.8.25.0083            CANCELLATION                        CIVIL COURT OF ARACAJU                                       Yes              Yes              No

SORAIA MACIEL DO ESPIRITO SANTO              0000141-33.2020.8.16.0184           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              Yes              No

SORAIA MACIEL DO ESPIRITO SANTO              0000141-33.2020.8.16.0184           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                       Yes              Yes              No
SORAIA REGINA BERNARDINI                     42.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
SORAIA REGINA BERNARDINI                     42.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
SORALIA REGINA JALES DE ALMEIDA              0804542-84.2020.8.23.0010           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BOA VISTA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SORAYA CRISTINA WERKLENHG NASCIMENTO 7018240-28.2020.8.22.0001                   RESERVATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SORAYA FURTADO ROBERTO                       0802436-79.2019.8.15.0731           CANCELLATION                      CIVIL COURT OF CABEDELO                                       Yes              No               No
SORAYA RUIZ DA ROCHA                         0621114-57.2020.8.04.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                         Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
SORAYA VIANA REZENDE                         9081319-08.2019.8.21.0001           / ADVERTISEMENTS              CIVIL COURT OF PORTO ALEGRE                                       Yes              No               No

SORAYA VICTORIA DA SILVA                     5000871-87.2019.8.24.0113           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BALNEÁRIO CAMBORIÚ                             Yes              No               No
SPECIAL WORLD VIAGENS E TURISMO ME           1035414-77.2016.8.26.0100           CIVIL LITIGATION - COLLECTION     CIVIL COURT OF SÃO PAULO                                      Yes              No               No
SPECTO PAINÉIS ELETRÔNICOS LTDA              0313231-53.2018.8.24.0064           CIVIL LITIGATION - GENERAL        CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
                                                                                 CIVIL LITIGATION -
SPOBRASMUNICÍPIO DE SÃO PAULO                0028212-18.2013.8.26.0053           EXPROPRIATION                     1ª VARA DA FAZENDA PÚBLICA                                    Yes              No               No
ST VIAGENS E TURISMO LTDA ME                 0839965-75.2019.8.12.0001           CIVIL LITIGATION - TAM TRAVEL     CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
STANLEY FERREIRA SOUZA                       1000232-51.2017.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
STANLEY ROBERT WILLIAN BRITO LIMA            0610748-56.2020.8.04.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                         Yes              No               No
STEEL SERVICOS EM VIAGENS E TURISMO
LTDA                                         1034451-67.2019.8.26.0002           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                      Yes              No               No
STEFAN BARBOSA MONIZ                         0700085-15.2020.8.07.0020           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
STEFAN DA SILVA MARQUES                      1000608-55.2018.5.02.0717           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
STEFAN GALLASCH CAMARGO E SILVA              0300450-73.2019.8.24.0125           CANCELLATION                      CIVIL COURT OF ITAPEMA                                        Yes              No               No



                                                                                                        1060 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1181 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - BOARDING
STEFAN MACHADO RHODEN                      0007343-93.2018.8.21.5001            IMPEDIMENT                          CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
STEFANE DE OLIVEIRA ARAGAO                 0015579-72.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
STEFANE DOMINGOS TESTA                     1001131-86.2020.8.26.0003            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
STEFANI APARECIDA LIMA                     5161186-71.2019.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
STEFANI CAMPOS SILVEIRA E SILVA            5460788-15.2018.8.09.0051            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
STEFANI CAROLINE DA SILVA SOUSA            9008286-19.2019.8.21.0022            IMPEDIMENT                          CIVIL COURT OF PELOTAS                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
STEFANI COLETO SCARIOT                     0034885-94.2019.8.16.0182            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No
STEFANI RAIANE DOS SANTOS                  1000780-15.2019.8.26.0338            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF MAIRIPORÃ                                          Yes              No               No

STEFANI RODRIGUES DE OLIVEIRA TEJAS          0702193-17.2020.8.07.0020           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                         Yes              No               No

STEFANI SCCHENATO GUARDIOLA                  1006840-83.2020.8.11.0015           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SINOP                                            Yes              No               No

STEFANIA CARDOSO DA SILVA                    0016979-39.2019.8.17.2001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                         Yes              No               No
STEFANIA CHAVES                              7002724-65.2020.8.22.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
STEFANIE BARBOSA SOBRAL                      0301264-80.2018.8.24.0041           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF MAFRA                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
STEFANIE FAGUNDES FUZER                      5005870-43.2020.8.24.0018           CANCELLATION                      CIVIL COURT OF CHAPECÓ                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
STEFANIE FAGUNDES FUZER                      5005870-43.2020.8.24.0018           CANCELLATION                      CIVIL COURT OF CHAPECÓ                                        Yes              Yes              No
STEFANIE VILMARA SCHARF                      5003393-02.2019.8.24.0012           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAÇADOR                                        Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
STEFANO BOTURA CORALON                       1011086-14.2019.8.26.0477           LITIGATION - CIVIL                CIVIL COURT OF PRAIA GRANDE                                   Yes              No               No
STEFANO GOLLO COSTAMILAN                     9084624-97.2019.8.21.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
STEFANO MARQUES PEQUENO                      3002868-82.2019.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
STEFANO MARQUES PEQUENO                      3002868-82.2019.8.06.0003           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
STEFANO MARTINENGO                           1010516-61.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
STEFANO NORTE FALCAO                         5209546-37.2019.8.13.0024           OVERBOOKING                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
STEFANO PILETTI                              5000231-09.2019.8.13.0625           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO JOÃO DEL REI                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
STEFANY BITTENCOURT FONSECA                  5213022-83.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
STEFANY FATIMA PENNA NUNES SILVA             1001211-75.2017.5.02.0067           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
STEFANY MANCINI DA SILVA                     5000010-29.2020.8.08.0011           RESERVATION                       CIVIL COURT OF CACHOEIRO DE ITAPEMIRIM                        Yes              No               No

STEFANY MURTA DE CARVALHO PEREIRA            0002071-64.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              Yes              No

STEFANY MURTA DE CARVALHO PEREIRA            0002071-64.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              Yes              No

STEFANY PINHEIRO CORREA                      1006995-31.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                           Yes              Yes              No



                                                                                                        1061 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 1182 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

STEFANY PINHEIRO CORREA                      1006995-31.2020.8.11.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CUIABÁ                                         Yes              Yes              No
STEFFANI STEIN                               0021179-97.2019.5.04.0030          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
STEFFANY ARRUDA DE CARVALHO                  5061670-71.2020.8.09.0051          CANCELLATION                       CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
STEFFANY ARRUDA DE CARVALHO                  5061670-71.2020.8.09.0051          CANCELLATION                       CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
STEFFANY DE NAZARE CARVALHO SILVA            1020236-52.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
STEFFANY DE NAZARE CARVALHO SILVA            1020236-52.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No

STEFHANY TAMIARANA NASCIMENTO                1065459-62.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
STELA LACORDAIRE DE OLIVEIRA ANTONIO         1023205-40.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
STELA LUCENA BELCHIOR                        0800152-28.2020.8.10.0012          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
STELIO ALVES CAMPOS                          35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
STELIO ALVES CAMPOS                          35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
STELLA CUPINI DE MORAES CAMARGO              1023167-83.2018.8.26.0071          CIVIL LITIGATION - SERVICE         CIVIL COURT OF BAURU                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
STELLA FARFUS SANTOS                         0014561-49.2020.8.16.0182          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No

STELLA HARROP DUARTE RIBEIRO NOGUEIRA 0028047-20.2018.8.17.2001                 CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF RECIFE                                         Yes              No               No

STELLA LIMA NEHRER                           1003197-39.2020.8.26.0003          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

STELLA MARIS LACERDA VIEIRA                  1009501-14.2019.8.11.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CUIABÁ                                         Yes              No               No
STELLA PORTINHO AMARO                        0143800-88.2003.5.02.0038          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
STELLA SHAKRUKA                              1056225-53.2019.8.26.0100          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
STENIO NERY DE OLIVEIRA                      1001307-63.2019.5.02.0312          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
STEPHAM ALMEIDA RODRIGUES                    0010568-63.2015.5.01.0045          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
STEPHAN DANIOTTI DE OLIVEIRA                 1000852-44.2019.5.02.0718          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
STEPHAN SCHAEFER                             1049711-87.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
STEPHANE CRISTINA CAETANO CABRAL             0878830-23.2018.8.14.0301          CANCELLATION                       CIVIL COURT OF BELÉM                                          Yes              No               No
STEPHANIE ALESSANDRA DIAS BISPO              0078870-46.2020.8.05.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
STEPHANIE BATISTA DOS REIS                   1010021-53.2019.8.26.0066          CANCELLATION                       CIVIL COURT OF BARRETOS                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
STEPHANIE BEGAMI DUARTE                      0049687-40.2020.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
STEPHANIE CAROLINE MEDEIROS                  0802128-16.2020.8.23.0010          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BOA VISTA                                      Yes              No               No

STEPHANIE CAROLYN PEREZ                      1001987-11.2020.8.26.0016          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
STEPHANIE CASTRO SILVA                       5035707-97.2019.8.13.0079          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CONTAGEM                                       Yes              No               No
STEPHANIE CUNHA RODRIGUES                    0026147-05.2019.8.19.0063          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF TRÊS RIOS                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
STEPHANIE KHERLAKIAN LOEB                    1020234-82.2020.8.26.0002          OVERBOOKING                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
STEPHANIE LEVY ROSEMBERG                     0011934-49.2020.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
STEPHANIE LINDEMAYER HANDEL                  5013744-17.2020.8.21.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No



                                                                                                       1062 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1183 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
STEPHANIE MOREIRA KALIL DE OLIVEIRA       5019427-85.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
STEPHANIE MOREIRA MENEZES BRAUD           0001668-59.2020.8.12.0110            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No

STEPHANIE MUSSY FERES TOLEDO                 5008951-85.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
STEPHANIE NAVARRO DE OLIVEIRA BRANCO         0004652-02.2020.8.16.0014           RESERVATION                     CIVIL COURT OF LONDRINA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
STEPHANIE NAVARRO DE OLIVEIRA BRANCO         0004652-02.2020.8.16.0014           RESERVATION                     CIVIL COURT OF LONDRINA                                        Yes              Yes              No

STEPHANY CARNEIRO LOPES                      0608465-49.2018.8.04.0092           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                          Yes              No               No
STEPHANY POLA SAKAMOTO                       1002086-39.2019.8.26.0590           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO VICENTE                                     Yes              No               No

STEPHEN MICHAEL GRUBE                        0882044-02.2019.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                     Yes              Yes              No

STEPHEN MICHAEL GRUBE                        0882044-02.2019.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
STEQ COMERCIO E REPRESENTACOES LTDA          1065604-89.2017.8.26.0002           OVERBOOKING                     CIVIL COURT OF SÃO PAULO                                       Yes              No               No
STERFANE CARDOSO REIS MAGALHAES              1000253-19.2020.5.02.0315           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              No               No

STEVEN CHARLES RUMSEY                        5015967-69.2019.8.24.0008           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BLUMENAU                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
STEVEN WAYNE TIPLER                          1001608-15.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
STEVEN WAYNE TIPLER                          1001608-15.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
STHEFANIE TAVARES RIBEIRO                    5006132-97.2019.8.13.0223           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF DIVINÓPOLIS                                   Yes              No               No
STHEFANNE DOS SANTOS DIAS                    0620310-26.2019.8.04.0001           CIVIL LITIGATION - AIRPORTS       CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
STWART MASSMANN MARTINS                      1565997 - 2                         RESERVATION                       CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
STWART MASSMANN MARTINS                      52.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SUAMMYR CAVALCANTE DO CARMO                  0060125-57.2019.8.17.8201           OVERBOOKING                       CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - DELAY /
SUBDEFENSORIA DAS CAUSAS COLETIVAS           040/2020                            CANCELLATION / ASSISTANCE         SUBDEFENSORIA DAS CAUSAS COLETIVAS                           Yes              No               No

SUDILENE DARLY OLIVEIRA VIDAL                0606929-19.2019.8.01.0070           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO BRANCO                                      Yes              No               No
SUELANIA DA COSTA CARVALHO SILVA             0800460-95.2019.8.20.5161           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BARAÚNA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SUELEN ARAUJO DE LIMA                        1018681-54.2019.8.11.0001           OVERBOOKING                     CIVIL COURT OF CUIABÁ                                          Yes              No               No

SUELEN DA SILVA                              0802284-98.2020.8.12.0110           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO GRANDE                                    Yes              Yes              No
SUELEN DA SILVA                              0806066-16.2020.8.12.0110           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF CAMPO GRANDE                                    Yes              No               No

SUELEN DA SILVA                              0802284-98.2020.8.12.0110           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPO GRANDE                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SUELEN FERREIRA MARTINS                      3000263-11.2020.8.06.0010           CHANGE                            CIVIL COURT OF FORTALEZA                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SUELEN FERREIRA MARTINS                      3000263-11.2020.8.06.0010           CHANGE                            CIVIL COURT OF FORTALEZA                                     Yes              Yes              No
SUELEN KATYANE HORWATH                       1001762-07.2019.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No



                                                                                                       1063 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1184 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
SUELEN LARISSA TRISTAO                     1002204-15.2015.5.02.0706            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
SUELEN MELAO                               0801644-20.2019.8.12.0114            CANCELLATION                        CIVIL COURT OF TRÊS LAGOAS                                   Yes              No               No
SUELEN MIRANDA GUEDES                      1116831-47.2019.8.26.0100            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SUELEN PARIZOTTO                           0005147-55.2019.8.16.0184            CHANGE                              CIVIL COURT OF CURITIBA                                      Yes              No               No

SUELEN PARIZOTTO                             0006367-60.2020.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              No               No

SUELENE FERREIRA DOS SANTOS                  5534369-60.2019.8.09.0073           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF INHUMAS                                          Yes              No               No

SUELENE GUIMARAES TEIXEIRA                   5000158-22.2020.8.13.0166           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CLÁUDIO                                          Yes              Yes              No

SUELENE GUIMARAES TEIXEIRA                   5000158-22.2020.8.13.0166           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CLÁUDIO                                        Yes              Yes              No
SUELI ARRUDA PEREIRA                         0039454-13.2019.8.17.8201           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RECIFE                                         Yes              No               No
SUELI CARDOSO DE OLIVEIRA                    1000810-14.2017.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
SUELI DE OLIVEIRA POLASTRO                   1009522-07.2019.8.26.0604           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SUMARÉ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SUELI DONISETE CEZARETTO BATISTA             1001304-67.2020.8.26.0664           CANCELLATION                      CIVIL COURT OF VOTUPORANGA                                    Yes              No               No
SUELI GONZALES PALOMO COSTA                  5007106-05.2020.8.24.0091           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
SUELI KARLING                                0020406-40.2018.8.16.0018           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MARINGÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SUELI LEMES DE LIMA                          5002662-42.2020.8.13.0702           CANCELLATION                      CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
SUELI MACHADO RAMOS                          0013505-45.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SUELI PEREIRA DE OLIVEIRA SANTOS             1003831-34.2020.8.26.0068           RESERVATION                       CIVIL COURT OF BARUERI                                        Yes              No               No
SUELI SANTANA MASCARENHAS                    0067963-12.2020.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SUELI SILVEIRA DA ROSA                       5001908-06.2020.8.24.0020           CANCELLATION                      CIVIL COURT OF CRICIÚMA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SUELLEM DEODORA SILVA,                       1034401-62.2019.8.26.0577           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SUELLEM THABATTA ALVES SILVA                 5193393-26.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SUELLEN ALICE LAMAS                          0817762-26.2019.8.20.5004           RESERVATION                       CIVIL COURT OF NATAL                                          Yes              No               No

SUELLEN CAROLINE ALVES DE SOUSA              0030088-84.2019.8.25.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARACAJU                                          Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
SUELLEN GOMES DAS GRACAS                     1022041-17.2019.8.26.0506           IMPEDIMENT                      CIVIL COURT OF RIBEIRÃO PRETO                                   Yes              No               No
SUELLEN MARIA MONTENEGRO PIRES
BEZERRA                                      0802227-47.2018.8.15.0731           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CABEDELO                                         Yes              No               No
SUELLEN MARIA MOTA DE ALENCAR                0868152-46.2018.8.14.0301           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF BELÉM                                             Yes              No               No
SUELLEN OLIVEIRA PAIVA                       3000104-26.2020.8.06.0024           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF FORTALEZA                                        Yes              No               No

SUELLEN OLIVEIRA PAIVA                       3000103-41.2020.8.06.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FORTALEZA                                      Yes              No               No
SUELLEN PULGA MORES                          0021560-20.2019.8.16.0031           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GUARAPUAVA                                     Yes              Yes              No
SUELLEN PULGA MORES                          0021560-20.2019.8.16.0031           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GUARAPUAVA                                     Yes              Yes              No
SUELLEN RIBEIRO PIRES                        5008302-23.2020.8.13.0024           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
SUELLEN STERFANY DO NASCIMENTO                                                   CIVIL LITIGATION - FLIGHT
MARTINS                                      0009360-48.2020.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                         Yes              Yes              No



                                                                                                        1064 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1185 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
SUELLEN STERFANY DO NASCIMENTO                                                  CIVIL LITIGATION - FLIGHT
MARTINS                                    0009360-48.2020.8.17.8201            CHANGE                              CIVIL COURT OF RECIFE                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
SUELY ANDREY ROCHA PORTO                   0093685-92.2019.8.19.0001            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

SUELY CARDOSO DE OLIVEIRA DORIA              0012056-30.2020.8.08.0725           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SERRA                                            Yes              No               No

SUELY DE MORAIS BASTIAN                      0012338-26.2020.8.08.0545           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SUELY GOMES DE OLIVEIRA                      7004704-47.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
SUELY GOMES DE OLIVEIRA                      7047843-83.2019.8.22.0001           COLLECTION                        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SUELY GOMES DE OLIVEIRA                      7004704-47.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SUELY LEITAO MORANDI                         0021298-17.2019.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
SUELY MEIRELES REZENDE                       5156736-85.2019.8.13.0024           IMPEDIMENT                        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SUELY OLIVEIRA ALMEIDA DE SOUSA              1034756-64.2019.8.26.0224           RESERVATION                       CIVIL COURT OF GUARULHOS                                      Yes              No               No
SUELY ROMAO SIDRIM GOMES                     35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SUELYN DE PAULA SOUZA                        1017133-37.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SUENI DO ROCIO COLETI                        0021808-71.2019.8.16.0035           RESERVATION                       CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                           Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SUENIA DOMICIANO CABRAL NUNES                0805505-63.2017.8.15.2001           RESERVATION                       CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SUENIA TIMOTHEO FIGUEIREDO LEAL              0853693-19.2019.8.15.2001           RESERVATION                       CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SUENYA MARIA PATRICIO ARAUJO                 0000659-84.2020.8.05.0004           RESERVATION                       CIVIL COURT OF ALAGOINHAS                                     Yes              No               No
SUIANE ALONSO SALMERON                       0000710-10.2014.5.02.0079           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     No               Yes              Yes
SUL AMÉRICA COMPANHIA NACIONAL DE
SEGUROS S.A                                  0020388-95.2012.8.26.0003           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                      Yes              No               No
SUL AMÉRICA COMPANHIA NACIONAL DE
SEGUROS S.A                                  0004201-84.2014.4.02.5001           CIVIL LITIGATION - CARGO          CIVIL COURT OF VITÓRIA                                        Yes              No               No
SUL AMÉRICA COMPANHIA NACIONAL DE
SEGUROS S.A                                  0025152-96.2013.8.26.0001           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SULAMITA ADRIANA RAMOS                       5002743-12.2019.8.24.0090           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
SULAMITA GOMIDES BICUDO BARONI               5035811-26.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

SULEIMAN AUGUSTO PAVAO MAHMOUD               0011374-71.2019.8.16.0019           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PONTA GROSSA                                   Yes              No               No
SULIVAN BOLEAN PINHEIRO                      1000820-65.2016.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
SULLA HABIB PINA                             0049926-44.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SUMAIA BAHJAT SALEH                          9007408-16.2018.8.21.0027           CANCELLATION                      CIVIL COURT OF SANTA MARIA                                    Yes              No               No
SUMAYA COSTA LEAL MELO                       0001158-97.2016.5.21.0009           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE NATAL                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
SUMAYA MAMERI EL AOUAR                       0010855-58.2020.8.08.0545           CANCELLATION                      CIVIL COURT OF VILA VELHA                                     Yes              No               No



                                                                                                        1065 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1186 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
SUMIKO MAEKAWA                             1113273-04.2018.8.26.0100            OVERBOOKING                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SUNAMITA DE OLIVEIRA PRADO                 1070866-49.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SUNAO CHAYAMICHI NETO                      0607872-23.2019.8.04.0015            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
SUNNIE GRACE NASCIMENTO SANTOS             0002542-93.2019.8.25.0085            RESERVATION                         CIVIL COURT OF ARACAJU                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
SUNPOWER VIAGENS E TURISMO LTDA            9013062-28.2019.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
SUPERINTENDENCIA DE PROTECAO E DEFESA
DO CONSUMIDOR - PROCON BAHIA               0551352-97.2015.8.05.0001            CIVIL LITIGATION - SERVICE          CIVIL COURT OF SALVADOR                                      Yes              No               No
SUPERINTENDENTE REGIONAL DA RECEITA                                             TAX - JUDICIAL PROCEEDING -         COURT OF 10 ª VARA DAS EXECUÇÕES FISCAIS FEDERAIS
FEDERAL DO BRASIL EM SÃO PAULO             0020869-47.2017.4.03.6222            OTHERS                              DE SÃO PAULO                                                 Yes              Yes              No
SUPORTI EM DOCUMENTOS IMOBILIARIOS E
ADMINISTRATIVOS LTDA - ME                  1017855-58.2017.8.26.0008            CIVIL LITIGATION - CARGO            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
SURAMA FERREIRA BEUST GUIMARAES            0716339-75.2020.8.07.0016            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
SURAMIA SANTOS LIMA                        0803880-09.2019.8.10.0046            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF IMPERATRIZ                                    Yes              No               No
SURYA BERRETH DE PAULA PINTO               0000231-12.2017.5.10.0007            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
SUSANA BEZERRA DE ALBUQUERQUE              0078587-38.2019.8.17.2001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RECIFE                                        Yes              No               No
SUSANE MARIE CARVALHO BRITTO OLIVIERI
VIANA                                      0041420-69.2020.8.05.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              No               No
SUSANE MARIE CARVALHO BRITTO OLIVIERI
VIANA                                      0071460-34.2020.8.05.0001            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              No               No

SUSANE PARREIRAS DE ARAUJO                   5006296-72.2020.8.13.0079           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CONTAGEM                                       Yes              No               No
SUSANNE RENATA COUTINHO DE FARIA             1051743-65.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
SUSI FABIANA WILHELMS SCHUCH                 0000244-32.2011.5.04.0025           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
SUSI MEIRE DE FREITAS VICENTE                0000079-15.2020.5.13.0026           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                             Yes              No               No
SUSIELE VENDRAMETTO DE ALMEIDA               0001271-85.2014.5.09.0872           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MARINGÁ/ PR                              Yes              No               No

SUYA BITTENCOURT VIEIRA                      5002546-20.2020.8.24.0091           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                    Yes              Yes              No

SUYA BITTENCOURT VIEIRA                      5002546-20.2020.8.24.0091           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                    Yes              Yes              No
SUZAN KEILA LEANDRO ALVES                    0046093-08.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SALVADOR                                         Yes              Yes              No
SUZAN KEILA LEANDRO ALVES                    0046093-08.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SALVADOR                                         Yes              Yes              No
SUZANA CATARINA CERAVOLO ALVES DE
OLIVEIRA                                     1000420-35.2017.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SUZANA DENTI ADNET                           0024714-90.2019.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                        Yes              No               No
SUZANA HELENA COSTA ARAUJO                   0009730-80.2019.8.17.8227           CIVIL LITIGATION - SERVICE        CIVIL COURT OF JABOATÃO DOS GUARARAPES                        Yes              No               No
SUZANA KARLING                               0016627-77.2018.8.16.0018           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MARINGÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SUZANA MARIA CARLOTTO GNOATTO                0004449-69.2015.8.22.0007           RESERVATION                       CIVIL COURT OF CACOAL                                         Yes              No               No
SUZANA MARLY PINTO DE CARVALHO               0216508-58.2019.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SUZANA PASSOS CHAVES                         0030048-62.2013.8.19.0007           RESERVATION                       CIVIL COURT OF BARRA MANSA                                    Yes              No               No
SUZANA PORTO PIMENTEL CANGUCU                1007911-97.2020.8.26.0114           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CAMPINAS                                       Yes              No               No
SUZANA TOSTES GARCIA                         0001219-16.2014.5.02.0054           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
SUZANNA GUEIROS LIRA ACIOLY                  0039322-63.2018.8.17.2001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RECIFE                                         Yes              No               No



                                                                                                        1066 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1187 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
SUZANNE LLOYD GASPARINI                    0057546-20.2019.8.19.0203            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
SUZEL SOUZA DE ARAUJO                      0001464-56.2017.5.21.0001            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
SUZETE DA PAIXAO E COSTA                   5030743-60.2020.8.09.0007            RESERVATION                         CIVIL COURT OF ANÁPOLIS                                      Yes              No               No

                                                                                 CIVIL LITIGATION - PROMOTIONS
SUZETE DOS SANTOS BEZERRA                    0800767-73.2020.8.12.0008           / ADVERTISEMENTS                  CIVIL COURT OF CORUMBÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SUZETE RODRIGUES LEONIDAS                    3001089-34.2016.8.06.0024           RESERVATION                       CIVIL COURT OF FORTALEZA                                      Yes              No               No
SUZIANE BORGES RIBEIRO GOMES                 0010436-13.2019.5.18.0006           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
SUZIE CAPRONI FERREIRA FORTES                0005900-88.2020.8.16.0018           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MARINGÁ                                        Yes              No               No
SUZY CRISTINE DE OLIVEIRA FERREIRA           8081031-24.2019.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TRAVEL
SVS CARVALHO CIA LTDA ME                     0702892-98.2018.8.01.0002           AGENCY                            CIVIL COURT OF CRUZEIRO DO SUL                                Yes              No               No
SWELLEN ALVES DA COSTA                       0011754-23.2017.5.03.0134           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SYD JORGE DE SOUZA GUIMARAES                 0047846-97.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
SYDNEY DENISE VITIBARRETO ALEXANDRE          42.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
SYLVIA DA CRUZ BARROS                        0011045-21.2013.5.01.0057           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
SYLVIA GEMHA BIANCO DE AZEVEDO               1048830-65.2019.8.26.0114           LITIGATION - CIVIL                CIVIL COURT OF CAMPINAS                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
SYLVIA GEMHA BIANCO DE AZEVEDO               1048830-65.2019.8.26.0114           LITIGATION - CIVIL                CIVIL COURT OF CAMPINAS                                       Yes              Yes              No
SYLVIA MARIA MESQUITA                        5035579-14.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
SYLVIA NUNES PIRES LOPES                     0306399-57.2017.8.24.0090           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No

SYLVIO GONCALVES FILHO                       1030519-64.2019.8.26.0554           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTO ANDRÉ                                      Yes              No               No
SYLVIO OTAVIO BAPTISTA DE CARVALHO           0709382-58.2020.8.07.0016           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BRASÍLIA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
SYMONE BRITO BERNARDES GONCALVES             0036426-73.2018.8.19.0002           CANCELLATION                    CIVIL COURT OF NITERÓI                                          Yes              No               No
SYNCOM SERVICOS DE TELECOMUNICACOES
LTDA. ME                                     0306981-95.2017.8.24.0045           CIVIL LITIGATION - CARGO          CIVIL COURT OF PALHOÇA                                        Yes              No               No
T. H. T. SERVIÇOS E COMÉRCIO LTDA - ME       0847593-43.2017.8.10.0001           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
TABATA BUROFFI RODRIGUES                     1001311-61.2017.5.02.0089           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No

TABATA PEREIRA PAIM GROSSI                   1002716-02.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TACIA RIBEIRO MENEZES                        8025902-97.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
TACIANA CASTRO BIAQUINI                      1000747-32.2016.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
TACIANA CRISANTO TRIGUEIRO                   0042894-61.2017.8.17.2001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RECIFE                                         Yes              No               No

TACIANA DE MIRANDA DIAS                      1009757-34.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - ACCIDENT /
TACIANA MARIA PEREIRA DA SILVA               0004466-75.2016.8.17.3090           INCIDENT                          CIVIL COURT OF PAULISTA                                       Yes              No               No
TACIANE RODRIGUES DA SILVA TEIXEIRA          0800020-15.2020.8.20.5113           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF AREIA BRANCA                                   Yes              No               No
TACIANE SARE                                 0000942-97.2014.5.09.0670           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO DA 09ª REGIÃO                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
TACIANO AUGUSTO RODRIGUES PIMENTA            5009052-54.2020.8.13.0079           CANCELLATION                      CIVIL COURT OF CONTAGEM                                       Yes              Yes              No



                                                                                                        1067 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1188 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
TACIANO AUGUSTO RODRIGUES PIMENTA         5009052-54.2020.8.13.0079            CANCELLATION                        CIVIL COURT OF CONTAGEM                                      Yes              Yes              No
TACYARA GOBBIS SAGAE                      0701136-73.2020.8.07.0016            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
TADEU BELLO DOS SANTOS                    0035545-21.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No

TADEU BELLO DOS SANTOS                       0042556-04.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                      Yes              No               No
TADEU DA SILVA VELOSO                        1001802-48.2017.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TADEU GUILHERME CAVEZZALE ARTIGAS            1000096-40.2020.8.26.0408           CHANGE                            CIVIL COURT OF OURINHOS                                      Yes              No               No
TADEU HENRIQUE OLIVEIRA CAMPOS               1002454-14.2020.8.26.0008           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
TADEU SANTOS PEREIRA                         1000211-95.2019.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TADIANA GESSER                               5005157-35.2019.8.24.0008           CANCELLATION                      CIVIL COURT OF BLUMENAU                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TAGORE TRAJANO DE ALMEIDA SILVA              0001254-35.2020.8.25.0034           CANCELLATION                      CIVIL COURT OF ITABAIANA                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
TAGORE TRAJANO DE ALMEIDA SILVA              0001254-35.2020.8.25.0034           CANCELLATION                      CIVIL COURT OF ITABAIANA                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
TAHINAN LOPES CANARIO DE BRITO               1061648-94.2019.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
TAIANA LIMA BASTOS                           0005739-03.2020.8.19.0210           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
TAIANA LIMA BASTOS                           0005739-03.2020.8.19.0210           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
TAIANE DA SILVA SANTOS                       0069590-51.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
TAIANE FRAGA DA SILVA                        0012928-02.2019.8.01.0070           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO BRANCO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
TAIANE FRANCA DOS SANTOS                     0643838-55.2020.8.04.0001           RESERVATION                       CIVIL COURT OF MANAUS                                        Yes              No               No
TAIANY PEREIRA MUNIZ                         0039244-25.2019.8.19.0014           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF CAMPOS DOS GOYTACAZES                         Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
TAILA RONCON ESCUDEIRO                       1006848-69.2020.8.26.0071           COMFORT                           CIVIL COURT OF BAURU                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TAILA RONCON ESCUDEIRO                       1005881-24.2020.8.26.0071           CHANGE                            CIVIL COURT OF BAURU                                         Yes              No               No
TAILLA DE MELO ALVES                         0217699-41.2019.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                      Yes              No               No
TAILOR SAPPER MARQUES                        0021491-81.2015.5.04.0008           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
TAILSON ROCHA SANTOS                         23.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                     Yes              No               No
TAILSON ROCHA SANTOS                         23.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                     Yes              No               No

TAINA AGRA COSTA HOSQUEM                     7024819-26.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TAINA BASTOS VIANA                           0005152-11.2020.8.16.0033           CHANGE                          CIVIL COURT OF PINHAIS                                         Yes              No               No

TAINA BRUNELLI                               1004265-24.2020.8.26.0003           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
TAINA CARVALHO DE ALENCAR CASTRO             0038755-22.2019.8.17.8201           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RECIFE                                        Yes              No               No
TAINA CASSIANO DOS SANTOS                    0801445-69.2020.8.15.0731           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CABEDELO                                      Yes              No               No
TAINA GOMES ROMANO                           7001549-36.2020.8.22.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
TAINA GROSSI PIERI                           0000131-15.2020.8.26.0538           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTA CRUZ DAS PALMEIRAS                      Yes              No               No
TAINA KAROLINE MONTEIRO OLIVEIRA             1000816-30.2020.8.26.0562           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTOS                                        Yes              Yes              No
TAINA KAROLINE MONTEIRO OLIVEIRA             1000816-30.2020.8.26.0562           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTOS                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
TAINA MARYLIN DE OLIVEIRA SOUZA              0037708-71.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No



                                                                                                       1068 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1189 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
TAINA REGINA ALVES DA SILVA                1001770-18.2017.5.02.0007            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No

TAINA STEPHANIE MOREIRA FREITAS              5071764-51.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
TAINA VALLE PINHEIRO                         0003155-68.2019.8.17.8223           RESERVATION                       CIVIL COURT OF OLINDA                                         Yes              No               No
TAINAH DE MELLO BEZERRA                      0001066-92.2016.5.10.0020           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
TAINARA BENDLIN DIAS                         5003964-55.2020.8.24.0038           CHANGE                            CIVIL COURT OF JOINVILLE                                      Yes              No               No
TAINARA MARTINS CANAMARO                     0018094-32.2016.5.16.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE IMPERATRIZ - MA                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TAINY DE CORDOVA LUCHTEMBERG                 0301861-63.2018.8.24.0004           CANCELLATION                      CIVIL COURT OF ARARANGUÁ                                      Yes              No               No
TAIOMARA CRISTIANI MARTINS GOMES             0001303-17.2014.5.09.0670           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
TAIRAN CHAVES FIGUEIREDO DE OLIVEIRA         0007620-07.2020.8.05.0080           COLLECTION                        CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TAIS ALESSIO ALVES DE ALMEIDA                1019396-42.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TAIS ALESSIO ALVES DE ALMEIDA                1019396-42.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
TAIS APARECIDA CHAVES DA SILVA               1001538-83.2016.5.02.0704           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
TAIS DAL MOLIN                               9082550-70.2019.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
TAIS KATIUSCI SILVA DE ALMEIDA               8000134-06.2016.8.05.0036           IMPEDIMENT                        CIVIL COURT OF CAETITÉ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
TAIS MARIA SILVA ALVES                       0800111-86.2020.8.12.0018           COLLECTION                        CIVIL COURT OF PARANAÍBA                                      Yes              No               No

TAIS OLIVEIRA DANTAS PINTO                   5026051-53.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No
TAIS REGINA CORDEIRO DE OLIVEIRA             9004338-98.2020.8.21.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF PORTO ALEGRE                                     Yes              No               No
TAIS ROSANE DIEDRICH                         1001693-52.2020.8.26.0082           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BOITUVA                                          Yes              No               No

TAIS SOUZA MACHADO                           0190585-74.2018.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No

TAISA DA SILVA SODRE                         0042727-58.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TAÍSA MARIA ALMADA COELHO                    1036843-54.2018.8.26.0506           CANCELLATION                      CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TAISA MIRANDA PINTO                          0013845-75.2019.8.05.0113           CANCELLATION                      CIVIL COURT OF ITABUNA                                        Yes              No               No
TAISE SASSI                                  0064300-12.2003.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                No               Yes              Yes
                                                                                 CIVIL LITIGATION - TICKET /
TAISE SOARES DA COSTA                        0826988-55.2019.8.20.5004           RESERVATION                       CIVIL COURT OF NATAL                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TAISSA BARROS LOBATO                         0040191-65.2019.8.03.0001           CANCELLATION                      CIVIL COURT OF MACAPÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TAISSA MARQUES SOBREIRA                      0616092-18.2020.8.04.0001           CHANGE                            CIVIL COURT OF MANAUS                                         Yes              No               No
TAIZA MOURA AVELLAR DE OLIVEIRA              0067951-39.2019.8.19.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NITERÓI                                        Yes              No               No

TAIZE JALOTO MONTEIRO                        0080389-03.2019.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
TAKASI AUGUSTO DE SOUZA                      33.001.049.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
TAKASI AUGUSTO DE SOUZA                      33.001.049.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TAKESHI MIZUNO                               53.001.001.XX-XXXXXXX               CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              No               No



                                                                                                        1069 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1190 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
TAKESHI MIZUNO                             53.001.001.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
TAKUMA OUE                                 0011005-33.2018.5.15.0135            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

TALES LINHARES RODRIGUES                     5011378-55.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              Yes              No

TALES LINHARES RODRIGUES                     5011378-55.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              Yes              No
TALITA CRISTINA DE FARIA                     0037893-20.2019.8.13.0261           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF FORMIGA                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TALITA DANIELE DE ARAUJO                     0808084-46.2020.8.12.0001           CANCELLATION                    CIVIL COURT OF CAMPO GRANDE                                     Yes              No               No

TALITA DANIELE LESSA SANTIAGO BRITTO         1005033-47.2020.8.26.0003           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
TALITA DE SOUZA MORAES                       1001311-77.2018.5.02.0719           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
TALITA FARIAS MIKSKA SKREPETZ                0001862-54.2019.8.16.0184           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
TALITA FERNANDES MELO                        7001566-09.2019.8.22.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
TALITA GARCEZ BRIGATTO                       1013329-14.2019.8.26.0320           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF LIMEIRA                                        Yes              No               No
TALITA JANIE DE LIMA GALINDO FRANCA          35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
TALITA LIZIANE DE LIMA CUNHA                 0187805-26.2017.8.13.0079           RESERVATION                       CIVIL COURT OF CONTAGEM                                       Yes              No               No

TALITA RAFAELLA MACHADO ZUCCOLI              0005697-29.2020.8.16.0018           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MARINGÁ                                        Yes              No               No
TALITA SILVA GALINDO                         0000006-49.2018.5.21.0007           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
TALITA SOUSA RAMOS DA SILVA                  0716631-60.2020.8.07.0016           OVERBOOKING                       CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
TALITA SOUSA RAMOS DA SILVA                  0716631-60.2020.8.07.0016           OVERBOOKING                       CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
TALITA TAYNA MOTA MIRANDA                    0202004-17.2019.8.04.0020           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                         Yes              No               No
TALITA VIEIRA DA SILVA                       1002024-33.2014.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
TALITA ZANARDO ALVES                         1008332-82.2019.8.26.0127           CANCELLATION                      CIVIL COURT OF CARAPICUÍBA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TALITHA ALVES ARAUJO                         0216377-83.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
TALITHA BLINI                                0737990-48.2019.8.07.0001           RESERVATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TALITTA CHENNA FERRO CAVALCANTE              0057692-80.2019.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              No               No
TALIZE FACO DE PAULA PESSOA QUEIROZ          3002047-78.2019.8.06.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                      Yes              Yes              No
TALIZE FACO DE PAULA PESSOA QUEIROZ          3002047-78.2019.8.06.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
TALLES HENRIQUE SOUZA DA CUNHA               1018492-22.2020.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
TALLES PIRES DE ASSIS DANTAS                 0801991-27.2020.8.15.0731           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CABEDELO                                       Yes              No               No
TALVANIS FARIAS                              0000239-96.2019.5.07.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
TALYSON FABRICIO DE FREITAS DA SILVEIRA      9008125-51.2019.8.21.0008           COLLECTION                        CIVIL COURT OF CANOAS                                         Yes              No               No
TALYTA GUEDES FRANCA                         0000735-78.2018.5.10.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
TALYTA SILVA DE VASCONCELLOS                 0809097-96.2020.8.14.0301           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELÉM                                          Yes              No               No
TAM LINHAS AEREAS S/A                        1000525-87.2018.5.02.0701           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
TAM LINHAS AEREAS S/A                        0037800-60.2001.5.09.0096           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No




                                                                                                        1070 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1191 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
TAMARA CASTRO PEREIRA RECIDIVE            1007474-04.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
TAMARA CASTRO PEREIRA RECIDIVE            1007474-04.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
TAMARA DA CRUZ                            9000895-42.2019.8.21.0077            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VENÂNCIO AIRES                                Yes              No               No
TAMARA ELEAMEN LONGUI CAVASSANI           1014293-46.2019.8.26.0016            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
TAMARA JESSICA NEVES FERREIRA             0624862-97.2020.8.04.0001            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
TAMARA JESSICA NEVES FERREIRA             0624862-97.2020.8.04.0001            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
TAMARA KAPHAN DE ALMEIDA VIEIRA           0014602-50.2011.8.16.0014            CANCELLATION                        CIVIL COURT OF LONDRINA                                      Yes              No               No
TAMARA KETLYN SAMPAIO REIS NOGUEIRA
MATIAS                                    0800490-34.2019.8.18.0167            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
TAMARA MOHAMAD ATAYA CAPRI                0010697-07.2020.8.16.0019            CANCELLATION                        CIVIL COURT OF PONTA GROSSA                                  Yes              No               No
TAMARA NOELY DA SILVA MATOS               1000027-84.2020.5.02.0033            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              No               No

TAMARA RIBEIRO WILSON                        0037964-24.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TAMARA SIQUEIRA DOS SANTOS                   0019209-54.2019.8.17.2001           CHANGE                          CIVIL COURT OF RECIFE                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TAMARA TATIANE CORREA CROSOLETTO    1036861-14.2019.8.26.0224                    OVERBOOKING                     CIVIL COURT OF GUARULHOS                                       Yes              No               No
TAMBAU INTERNACIONAL OPERADORA LTDA
ME                                  1106373-39.2017.8.26.0100                    CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
TAMER ALVES CURY VESPASIANO         0012171-05.2017.5.03.0092                    INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
TAMILE DO NASCIMENTO SANTOS                  0048306-84.2020.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
TAMINA MATOS BRANDAO                         0048339-84.2020.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TAMIR BUHATEM MALUF                          0819048-60.2017.8.10.0001           CANCELLATION                      CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
TAMIRES APARECIDA CORREA                     0631846-89.2019.8.04.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
TAMIRES CORDEIRO                             35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
TAMIRES CORDEIRO                             35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No

TAMIRES CRISTINA VIGOLO                      0018045-67.2019.8.16.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
TAMIRES DE JESUS FERREIRA                    1001752-71.2020.8.26.0007           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TAMIRES DE SA BARRETO DANTAS                 3001553-85.2016.8.06.0112           CHANGE                            CIVIL COURT OF JUAZEIRO DO NORTE                             Yes              No               No
TAMIRES FLORINDO DA SILVA                    1001006-95.2019.5.02.0707           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
TAMIRES LIMA RIBEIRO                         1001771-84.2015.5.02.0714           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
TAMIRES LIMEIRA MAGALHAES OLIVEIRA           0028024-16.2019.8.05.0080           CANCELLATION                      CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
TAMIRES MARTINS DE MELO EDUINO               0601153-04.2020.8.01.0070           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO BRANCO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TAMIRES REIS MAISCK                          0332482-80.2018.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No



                                                                                                       1071 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1192 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
TAMIRES RIBEIRO FRANCA                    0213984-88.2019.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No

TAMIRES SOUZA ALEXANDRE                      7049695-45.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TAMIRES VIEIRA OLINTO                        0802810-90.2020.8.20.5106           CHANGE                            CIVIL COURT OF MOSSORÓ                                       Yes              No               No
TAMIRIS FERREIRA VILHEGAS                    1000545-06.2020.8.26.0664           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF VOTUPORANGA                                   Yes              Yes              No
TAMIRIS FERREIRA VILHEGAS                    1000545-06.2020.8.26.0664           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF VOTUPORANGA                                   Yes              Yes              No
TAMIRYS OLIVEIRA MEDEIROS                    1000833-31.2015.5.02.0701           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
TAMMISA TAMARA DUARTE OLEGARIO               0850161-37.2019.8.15.2001           OVERBOOKING                       CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
TAMMY CAMPOS DI CALAFIORI                    1020785-30.2018.8.26.0003           IMPEDIMENT                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
TAMYACK ALVES DE MACEDO                      0010853-63.2018.8.18.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF TERESINA                                      Yes              No               No
TAMYRES RODRIGUES NERI                       0012508-32.2017.8.19.0210           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - COMMERCIAL
TANFLAY SERVICOS AUXILIARES LTDA ME          0105732-15.2010.8.26.0100           REPRESENTATIVE                    CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
TANIA ANGELINA FERRAZ CARNEIRO               0734452-93.2018.8.07.0001           COMFORT                           CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
TANIA APARECIDA DA SILVA                     1067147-59.2019.8.26.0002           COLLECTION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - ACCIDENT /
TANIA APARECIDA JARDIM                       0009834-64.2011.4.03.6000           INCIDENT                          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
TANIA BARBOSA CURADO                         5732272-72.2019.8.09.0051           IMPEDIMENT                        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
TANIA BEATRIZ RABBERS                        0007566-20.2019.8.16.0064           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CASTRO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TANIA CLEA MOUSQUER MONTEIRO                 9000247-08.2020.8.21.0019           CANCELLATION                      CIVIL COURT OF NOVO HAMBURGO                                 Yes              No               No
TANIA COELI MENEZES DE OLIVEIRA              0801177-50.2015.8.15.0000           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
TANIA CRISTINA CARVALHO DOS SANTOS           1000379-51.2015.5.02.0313           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
TANIA DIAS SOBREIRA BEZERRA                  0864102-54.2019.8.15.2001           CHANGE                            CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No

TANIA FRANCIELLE BORTOLATO                   0012995-22.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                    Yes              No               No

TANIA GARCIA SANTIAGO                        7005149-65.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No

TANIA GRUNEWALDT                             9000119-91.2020.8.21.0017           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LAJEADO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TANIA HAUBEN SALEM                           0012146-70.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
TANIA HAUBEN SALEM                           0012146-70.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
TANIA MARA FURLAN MARRONI                    1001100-25.2018.8.26.0589           CANCELLATION                      CIVIL COURT OF SÃO SIMÃO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
TANIA MARA GUIRRO                            7051530-68.2019.8.22.0001           RESERVATION                       CIVIL COURT OF PORTO VELHO                                   Yes              No               No

TANIA MARA OLIVEIRA ALVES TAVEIRA            0803096-43.2020.8.12.0110           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO GRANDE                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TANIA MARIA AGUIAR SANTOS                    1021971-54.2019.8.26.0003           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                       Yes              No               No



                                                                                                       1072 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 1193 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

TANIA MARIA BARROSO                          1010893-49.2020.8.11.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF VÁRZEA GRANDE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
TANIA MARIA BRAGA BARROS ANGARANO            0038282-07.2020.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
TANIA MARIA BRASILIANO CONCEICAO             0062775-72.2019.8.05.0001          CHANGE                             CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - SEAT
TANIA MARIA DAS GRACAS MONTEIRO              0000333-85.2020.8.16.0112          COMFORT                            CIVIL COURT OF MARECHAL CÂNDIDO RONDON                        Yes              No               No
TANIA MARIA DE OLIVEIRA SOUSA                5132740-51.2020.8.09.0051          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF GOIÂNIA                                        Yes              No               No

TANIA MARIA DIONISIO DE SENA OLIVEIRA        1021375-39.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
TANIA MARIA DUARTE CAVALCANTE                0800192-10.2020.8.10.0012          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
TANIA MARIA KIEFFER GARCIA                   5000359-27.2020.8.13.0194          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CORONEL FABRICIANO                             Yes              Yes              No
TANIA MARIA KIEFFER GARCIA                   5000359-27.2020.8.13.0194          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CORONEL FABRICIANO                             Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
TANIA MARIA RIBEIRO MORAES                   0001281-61.2020.8.26.0625          CHANGE                             CIVIL COURT OF TAUBATÉ                                        Yes              No               No

TANIA NUNES DE OLIVEIRA                      0002398-42.2020.8.05.0150          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF LAURO DE FREITAS                               Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
TANIA REGINA DA SILVA GARCEZ                 0628623-31.2019.8.04.0015          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
TANIA REGINA DOLIVEIRA COSTA                 0854673-49.2019.8.14.0301          COLLECTION                         CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
TANIA REGINA KOBI                            0011620-41.2020.8.08.0347          CANCELLATION                       CIVIL COURT OF VITÓRIA                                        Yes              No               No
TANIA REGINA POLATTO MARINELLI               35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
TANIA REGINA POLATTO MARINELLI               35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
TANIA REGINA RIBEIRO MARCHIORI               1010587-54.2019.8.26.0566          CANCELLATION                       CIVIL COURT OF SÃO CARLOS                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
TANIA REGINA VENDRUSCULO DALMOLIN            9000051-98.2020.8.21.0096          CHANGE                             CIVIL COURT OF FAXINAL DO SOTURNO                             Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
TANIA REGINA VENDRUSCULO DALMOLIN            9000051-98.2020.8.21.0096          CHANGE                             CIVIL COURT OF FAXINAL DO SOTURNO                             Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
TANIA REGINA VILLACA                         1001390-84.2020.8.26.0099          CHANGE                             CIVIL COURT OF BRAGANÇA PAULISTA                              Yes              No               No

TANNER DALZOCHIO                             9000694-40.2019.8.21.0048          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FARROUPILHA                                       Yes              No               No
TAP MANUTENÇÃO E ENGENHARIA BRASIL
S.A.                                         1087793-87.2019.8.26.0100          CIVIL LITIGATION - GENERAL         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
TAPYR TABAJARA OLIVEIRA                      0142927-90.2013.8.06.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
TARCILA CAMPODONIO FALCAO PIMENTEL           0001324-50.2020.8.05.0150          CANCELLATION                       CIVIL COURT OF LAURO DE FREITAS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
TARCILA CAMPODONIO FALCAO PIMENTEL           0001324-50.2020.8.05.0150          CANCELLATION                       CIVIL COURT OF LAURO DE FREITAS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - IMPROPER
TARCILA FROTA MONTEIRO                       0655262-94.2020.8.04.0001          COLLECTION                         CIVIL COURT OF MANAUS                                         Yes              No               No
TARCILIO RODRIGUES                           0000815-86.2014.5.07.0001          INDIVIDUAL LABOR CLAIM             TRIBUNAL REGIONAL DO TRABALHO 7ª REGIÃO                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
TARCIO ALEXANDRE DA MATTA PIMENTEL           1007090-41.2020.8.26.0002          OVERBOOKING                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No

TARCIS NOEMI LELLIS DE FARIA                 1120707-10.2019.8.26.0100          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No



                                                                                                       1073 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11               Main Document
                                                                                                  Pg 1194 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

TARCISIO CAMPOS ANDRADE                      0166655-80.2019.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
TARCISIO CARVALHO DE FIGUEIREDO              1024627-81.2019.8.26.0003          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
TARCISIO CORREA MONTE                        0057697-05.2019.8.17.8201          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
TARCISIO FERREIRA CAMARINI                   1000216-44.2020.8.26.0615          CHANGE                             CIVIL COURT OF TANABI                                         Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
TARCISIO GUTIERRE GOMES                      0059329-66.2019.8.17.8201          RESERVATION                        CIVIL COURT OF RECIFE                                         Yes              No               No
TARCISIO HENRIQUE GENEROSO                   1000364-75.2017.5.02.0713          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
TARCISIO IAGO DA SILVA PINTO                 0001238-78.2017.5.05.0039          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
TARCISIO ROCHA ALMEIDA                       0037625-55.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No

TARCISIO RODRIGUES DA SILVA                  1002756-61.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
TARCISIO RODRIGUES VIEIRA                    1000070-47.2017.5.02.0317          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
TARCISO ALVES DA ROCHA                       0755001-45.2019.8.07.0016          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
TARCISO MARCOS DOS SANTOS                    0009996-89.2020.8.19.0204          CHANGE                             CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
TAREK AIEX TAIER ROCHA                       0000162-65.2020.8.26.0625          CHANGE                             CIVIL COURT OF TAUBATÉ                                        Yes              No               No
TARGET IMPORTADORA E EXPORTADORA
LTDA                                         0027151-81.2009.8.21.0157          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PAROBÉ                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
TARIK BRUNO DA SILVA SANTOS                  1013321-04.2020.8.11.0002          CANCELLATION                       CIVIL COURT OF VÁRZEA GRANDE                                  Yes              No               No
TARLEY MAX DA SILVA                          0726493-37.2019.8.07.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
TARSILA AGDA DE LIMA SANTOS                  0062957-24.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
TARSILLA COUTO DE BRITO                      5069981-51.2020.8.09.0051          OVERBOOKING                        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
TARUMAN VIAGENS E TURISMO LTDA EPP           1091911-77.2017.8.26.0100          CIVIL LITIGATION - GENERAL         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
TARYANA LIMA ROCHA                           0020768-22.2016.5.04.0010          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
TASSIA GARCIA MAIA CORREA                    0638136-23.2019.8.04.0015          CANCELLATION                       CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
TASSIA LORENNA ALVARENGA CARNEIRO            0802776-93.2020.8.23.0010          CANCELLATION                       CIVIL COURT OF BOA VISTA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
TASSIA SALIN                                 9002033-73.2019.8.21.0132          CANCELLATION                       CIVIL COURT OF SAPIRANGA                                      Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
TASSIANE MELO SOUZA REIS                     0811730-69.2018.8.10.0040          COLLECTION                         CIVIL COURT OF IMPERATRIZ                                     Yes              No               No
TASSIANE REGINA SEVERO                       0001493-90.2016.5.12.0034          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE FLORIANÓPOLIS                            No               Yes              Yes
                                                                                CIVIL LITIGATION - FLIGHT
TASSILA DE SOUZA GELSLEICHTER                5001644-98.2020.8.24.0113          CANCELLATION                       CIVIL COURT OF CAMBORIÚ                                       Yes              No               No
TATHIANA APOLLO DOS SANTOS DA CRUZ
CAMARGO                                      1002080-98.2016.5.02.0705          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
TATIANA ABBEHUSEN COSTA DANTAS               0001119-17.2017.5.20.0002          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
TATIANA ACEDO DERICO                         0001446-79.2017.5.12.0035          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE FLORIANÓPOLIS                            Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
TATIANA ALVES DE OLIVEIRA                    0008604-20.2020.8.19.0203          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No




                                                                                                       1074 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1195 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
TATIANA ALVES DE OLIVEIRA                  0008604-20.2020.8.19.0203            CANCELLATION                        CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No

TATIANA BARRETO MACIEL                       0005785-27.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TATIANA BELLI PIAZ BITTENCOURT               5001867-12.2019.8.24.0008           CANCELLATION                      CIVIL COURT OF BLUMENAU                                       Yes              No               No
TATIANA BLANDY ALVES                         0001885-12.2013.5.02.0067           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
TATIANA BRUNER RECKA                         1002158-82.2013.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No

TATIANA CECCON DANTAS                        5002401-92.2018.8.08.0021           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GUARAPARI                                      Yes              No               No
TATIANA CIRINO DA SILVA                      0055118-34.2019.8.16.0014           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF LONDRINA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
TATIANA CRISTINA CARDOSO DE LIMA             1023026-06.2020.8.26.0100           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
TATIANA DE ALMEIDA FREITAS RODRIGUES                                             CIVIL LITIGATION - FLIGHT
CARDOSO SQUEFF                               5007327-04.2020.8.13.0702           CHANGE                            CIVIL COURT OF UBERLÂNDIA                                     Yes              Yes              No
TATIANA DE ALMEIDA FREITAS RODRIGUES                                             CIVIL LITIGATION - FLIGHT
CARDOSO SQUEFF                               5007327-04.2020.8.13.0702           CHANGE                            CIVIL COURT OF UBERLÂNDIA                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
TATIANA DE ANDRADE PEREIRA                   5020905-02.2018.8.13.0024           CHANGE                            CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

TATIANA DE BEM FRETTA                        5000722-29.2020.8.24.0090           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
TATIANA DE CASSIA NAKAMURA                   1028810-98.2019.8.26.0002           RESERVATION                     CIVIL COURT OF SÃO PAULO                                        Yes              No               No
TATIANA DI RISIO                             1001525-93.2017.5.02.0043           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                      Yes              Yes              No

TATIANA FERRAZ JORGE GARRIDO                 1000100-58.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                            Yes              Yes              No

TATIANA FERRAZ JORGE GARRIDO                 1000100-58.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
TATIANA GRIVICICH ORTH                       1059067-77.2017.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
TATIANA JOSEPH MOITA PINGARILHO              0034103-11.2019.8.03.0001           RESERVATION                       CIVIL COURT OF MACAPÁ                                         Yes              No               No
TATIANA KOSBY BOEIRA                         5021326-68.2020.8.21.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
TATIANA LANDA SCHILKLADER                    0100167-79.2017.5.01.0065           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TATIANA LARA SILVA DO AMARA                  7004809-58.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TATIANA LIMA DA COSTA REFOSCO                1002759-36.2020.8.11.0001           CANCELLATION                      CIVIL COURT OF CUIABÁ                                         Yes              No               No
TATIANA LUZIA EVANGELISTA DE ABREU                                               CIVIL LITIGATION - FLIGHT
CARVALHO                                     0801735-28.2019.8.10.0030           CANCELLATION                      CIVIL COURT OF CAXIAS                                         Yes              No               No
TATIANA MARTINS                              1006788-23.2019.8.26.0624           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF TATUÍ                                          Yes              No               No
TATIANA MARTINS GARCIA                       0002682-91.2012.5.02.0044           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No

TATIANA MEIRELES DE ASSUNCAO                 7055454-87.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No
TATIANA MIRANDA LEAL                         1126557-79.2018.8.26.0100           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SÃO PAULO                                        Yes              No               No
TATIANA MONTEIRO FURTADO DE
MENDONCA                                     0000358-02.2020.8.16.0144           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIBEIRÃO CLARO                                 Yes              No               No
                                                                                                                   CENTRO JUDICIÁRIO DE SOLUÇÃO DE CONFLITOS E
TATIANA OSLER DE ALMEIDA SANTIAGO            0000924-10.2019.5.10.0012           INDIVIDUAL LABOR CLAIM            CIDADANIA                                                     Yes              No               No
TATIANA QUINTAS LOBAO                        0809549-47.2020.8.10.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No



                                                                                                        1075 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1196 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
TATIANA QUINTAS LOBAO                      0809549-47.2020.8.10.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
TATIANA RAMOS GRANETI                      0001390-48.2020.8.19.0212            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF NITERÓI                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
TATIANA ROBERTA DE SOUZA SEIBT             0027569-25.2018.8.16.0001            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No
TATIANA ROCHA DA SILVA                     1000786-82.2019.5.02.0712            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
TATIANA ROIZENBLIT                         0336712-44.2019.8.19.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
TATIANA TABORDA FERREIRA                   0000708-62.2018.5.12.0001            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
TATIANA TENORIO DE AMORIM                  0607398-65.2019.8.01.0070            CANCELLATION                        CIVIL COURT OF RIO BRANCO                                    Yes              No               No
TATIANA THEODORO PALACIO                   1001733-93.2015.5.02.0707            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
TATIANA TOBIAS AUGUSTO                     1002804-90.2020.8.26.0011            CIVIL LITIGATION - SERVICE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
TATIANA VALERIO BACELLAR                   1079646-72.2019.8.26.0100            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
TATIANA VARGAS MACIEL                      9002888-52.2019.8.21.0035            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SAPUCAIA DO SUL                               Yes              No               No
TATIANA VIRGINIA DE BRITO                  0000039-17.2020.8.16.0182            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CURITIBA                                      Yes              Yes              No
TATIANA VIRGINIA DE BRITO                  0000039-17.2020.8.16.0182            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CURITIBA                                      Yes              Yes              No
TATIANA YURI ALVES OTA                     50.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
TATIANA YURI ALVES OTA                     50.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
TATIANE APOLINARIO DE BRITO                35.001.003.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
TATIANE AUGUSTA GONCALVES                  01142/2020/CIP                       CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                           Yes              No               No
TATIANE BALBINA SOUZA                      1000787-26.2017.5.02.0716            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
TATIANE COELHO DE LIMA                     0001427-54.2017.5.11.0018            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
TATIANE CRISTINA DE MACEDO MATTOS          1001402-85.2017.5.02.0014            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No

TATIANE CRISTINA TOBIAS                      5063205-42.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TATIANE DA SILVA RODRIGUES DE AVILA          5000505-69.2020.8.24.0030           CANCELLATION                      CIVIL COURT OF IMBITUBA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
TATIANE DA SILVA RODRIGUES DE AVILA          5000505-69.2020.8.24.0030           CANCELLATION                      CIVIL COURT OF IMBITUBA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
TATIANE DO CARMO SILVA                       8000841-96.2019.8.05.0220           COLLECTION                        CIVIL COURT OF SANTA CRUZ CABRÁLIA                            Yes              No               No
TATIANE DOS SANTOS ANJOS                     0001391-97.2016.5.09.0892           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                     Yes              Yes              No
TATIANE FRANCISCO FERREIRA                   0005204-80.2020.8.19.0208           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TATIANE FREITAS DA SILVA                     7052486-84.2019.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TATIANE GONCALVES BACIUK                     1003008-57.2020.8.26.0554           CANCELLATION                      CIVIL COURT OF SANTO ANDRÉ                                    Yes              No               No
TATIANE JACOBS                               0000441-46.2016.5.09.0130           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                     Yes              Yes              No
TATIANE LEMOS FREIRE MACHADO                 0000644-27.2018.5.20.0002           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
TATIANE MAIA DE OLIVEIRA XAVIER              1024579-25.2019.8.26.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
TATIANE MAIA DE OLIVEIRA XAVIER              1024579-25.2019.8.26.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TATIANE MANSILIA DE CASTRO                   1012773-59.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
TATIANE MANSILIA DE CASTRO                   1012773-59.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
TATIANE PEREIRA DOURADO PRADO                0000284-25.2020.8.05.0088           CANCELLATION                      CIVIL COURT OF GUANAMBI                                       Yes              No               No




                                                                                                        1076 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1197 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
TATIANE PINA CABRAL CONDESSA
MADUREIRA                                  0002443-79.2020.8.19.0207            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
TATIANE PONCE LEON DE SOUSA                0000491-33.2020.8.17.8222            CANCELLATION                        CIVIL COURT OF PAULISTA                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
TATIANE PONCE LEON DE SOUSA                0000491-33.2020.8.17.8222            CANCELLATION                        CIVIL COURT OF PAULISTA                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
TATIANE REVERDITO                          35.001.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
TATIANE REVERDITO                          35.001.003.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
TATIANE RIBEIRO MELO                       0042531-98.2020.8.19.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
TATIANE RIOS DA SILVA                      0045087-42.2019.8.25.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF ARACAJU                                       Yes              No               No
TATIANE RODRIGUES ZAMBONINI VIEIRA         0000210-48.2017.5.09.0303            INDIVIDUAL LABOR CLAIM              FORUM TRABALHISTA DE FOZ DO IGUACU                           Yes              Yes              No
TATIANE SCHERRER                           35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
TATIANE SCHERRER                           35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
TATIANE SOBREIRA WEHNER                    8000298-41.2018.8.12.0800            IMPEDIMENT                          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
TATIANE TAKAHASHI                          35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
TATIANNE CANDU LOPES                       0048526-96.2019.8.19.0011            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CABO FRIO                                          Yes              No               No

TATIANNE ROSA DOS SANTOS                     1019385-10.2020.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
TATIANY OLIVEIRA BICALHO                     0049692-73.2014.8.08.0035           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TATIARA FLOR DAMASCENO YANG                  0646638-56.2020.8.04.0001           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No
TATIELLE SPADOTTI PORFIRIO                   0000448-56.2015.5.02.0069           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
TATIELLY SZIEJKA SOUZA                       0300042-22.2016.8.24.0082           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No

TATYANA ATAIDE MELO DE PINTO                 0849141-11.2019.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                      Yes              No               No
TATYANA SCHAFF CLAUS                         0000251-49.2017.5.09.0130           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
TATYANE ALVES VASCONCELOS MONTEIRO           0036718-58.2014.8.19.0209           RESERVATION                     CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No

TATYANE CARVALHO DOS SANTOS GOMIERO 1002195-19.2016.5.02.0318                    INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
TATYANNA SOARES FERNANDES GALVAO             0807238-59.2020.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TATYANNE AGUILAR DE CAMAGO                   0013313-48.2020.8.16.0182           CHANGE                            CIVIL COURT OF CURITIBA                                       Yes              No               No
TATYANNY FREITAS LEITE                       0024556-53.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              Yes              No

TATYANNY FREITAS LEITE                       0024534-92.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No
TATYANNY FREITAS LEITE                       0024556-53.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SALVADOR                                         Yes              Yes              No

TAUA CIRQUEIRA CORREIA                       8000825-52.2019.8.05.0153           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LIVRAMENTO DE NOSSA SENHORA                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TAUANA AUZIER FREITAS                        0004011-16.2020.8.05.0080           CHANGE                            CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
TAUANA DE BRITO SANTOS                       0204578-43.2019.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No
TAUARY BREITENSTEIN                          1000055-66.2017.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No

TAYANA BACHA MEDINA                          0828894-13.2018.8.12.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO GRANDE                                     Yes              No               No
TAYANA PRISCYLA DE OLIVEIRA COSTA            0600445-51.2020.8.01.0070           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF RIO BRANCO                                       Yes              No               No



                                                                                                        1077 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1198 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
TAYANE DE ANDRADE SILVA JANSEN             0702434-03.2020.8.07.0016            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
TAYANE DE ANDRADE SILVA JANSEN             0702434-03.2020.8.07.0016            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
TAYANE DE LIMA DOS SANTOS                  0001426-39.2016.5.09.0122            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                    Yes              Yes              No
TAYARA RIBEIRO MARQUES CARVALHO            0034434-90.2019.8.05.0080            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
TAYLA PRIETO DE BRITO                      1012509-42.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
TAYLANE ALVES DE OLIVEIRA FERREIRA         35.001.003.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
TAYLLA MENDES SILVA                        5119756-76.2018.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No

TAYLLON HENRIQUE SILVA ALVES                 0803541-61.2020.8.12.0110           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
TAYNA CORDEIRO DA CONCEICAO                  1002298-82.2014.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
TAYNA RODRIGUES OLEGARIO                     0801475-71.2020.8.15.2003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TAYNARA BATASSINI GEWEHR                     5000347-28.2019.8.24.0069           CANCELLATION                      CIVIL COURT OF SOMBRIO                                        Yes              No               No
TAYNARA BRUNA FERREIRA                       1000201-64.2018.5.02.0712           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - ZONA SUL                       Yes              No               No
TAYNARA FERNANDES BRITO                      0036211-08.2019.8.27.2729           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PALMAS                                         Yes              No               No

TELES AUGUSTO KWIATKOWSKI                    0006455-69.2020.8.16.0030           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TELMA COSTA DE ARAUJO                  0601508-14.2020.8.01.0070                 OVERBOOKING                       CIVIL COURT OF RIO BRANCO                                     Yes              No               No
TELMA CRISTIANE GONSALVES SILVA HUPSEL                                           CIVIL LITIGATION - TICKET /
DE AGUIAR                              0016096-77.2020.8.05.0001                 RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
TELMA DE JESUS SODRE DE SOUZA          0063147-26.2019.8.17.8201                 CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TELMA DE OLIVEIRA FERREIRA                   5047719-10.2020.8.09.0051           OVERBOOKING                       CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
TELMA FERREIRA DE SIQUEIRA                   0073812-06.2019.8.19.0002           COLLECTION                        CIVIL COURT OF NITERÓI                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TELMA GANDOLFI VEIGA                         1009174-70.2019.8.26.0189           OVERBOOKING                       CIVIL COURT OF FERNANDÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TELMA IZAURA ROCHA DE ALMEIDA                5430716-16.2019.8.09.0114           CANCELLATION                      CIVIL COURT OF NIQUELÂNDIA                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
TELMA IZAURA ROCHA DE ALMEIDA                5430716-16.2019.8.09.0114           CANCELLATION                      CIVIL COURT OF NIQUELÂNDIA                                    Yes              Yes              No

TELMA MARIA BATISTA DA SILVA OLIVEIRA        7003943-16.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              Yes              No

TELMA MARIA BATISTA DA SILVA OLIVEIRA        7003943-16.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              Yes              No
TELMA REGINA DE MORAES ANTON                 0301946-12.2019.8.24.0005           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BALNEÁRIO CAMBORIÚ                               Yes              No               No

TELMA VALERIO DA SILVA                       0001497-26.2020.8.25.0083           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARACAJU                                          Yes              Yes              No

TELMA VALERIO DA SILVA                       0001497-26.2020.8.25.0083           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ARACAJU                                        Yes              Yes              No
TELMO ANTONIO ALVES                          0000525-71.2013.5.04.0201           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CANOAS                                   Yes              Yes              No
TEMISTOCLES DE SA BEZERRA FILHO              35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
TEMISTOCLES DE SA BEZERRA FILHO              35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No

TENYSON ALBERTO SILVA DE OLIVEIRA FILHO 0044133-17.2020.8.05.0001                CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No

TEODORA GIASSI BORGES                        0310403-22.2018.8.24.0020           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CRICIÚMA                                         Yes              No               No



                                                                                                        1078 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                 Pg 1199 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

TEODORO CARDEAL DOS SANTOS JUNIOR           0800098-56.2020.8.18.0136          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF TERESINA                                       Yes              No               No
TERCIA MUNIZ ALVES                          52.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GOIÂNIA                                        Yes              No               No
TERESA CRISTINA BASSOLI                     1044381-64.2019.8.26.0114          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CAMPINAS                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
TERESA DE FATIMA GIMENES RECHI              1001102-63.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
TERESA DE FATIMA GIMENES RECHI              1001102-63.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No

TERESA RAQUEL DE ALMEIDA ALBUQUERQUE        23.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FORTALEZA                                      Yes              No               No
TERESA SALETE DREZZA                        1021138-88.2019.8.26.0309          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF JUNDIAÍ                                        Yes              No               No
TERESINHA DO CARMO GABRIEL DA SILVA         0001847-81.2015.5.09.0892          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                     Yes              Yes              No
TERESINHA DO CARMO GABRIEL DA SILVA         0000515-11.2017.5.09.0892          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                     Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
TERESINHA GARCIA                            1011367-27.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No

TEREZA CARVALHO DO NASCIMENTO               0701039-64.2020.8.07.0019          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
TEREZA CECILIA NOBREGA SANTOS               0053586-75.2019.8.17.8201          CANCELLATION                    CIVIL COURT OF RECIFE                                            Yes              No               No

TEREZA DELGADO DI IORIO                     5086975-64.2019.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No

TEREZA GONCALVES DIAS                       0012963-58.2020.8.16.0021          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CASCAVEL                                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
TEREZA HARUMI TANIOKA KIMURA                0076481-77.2019.8.16.0014          CANCELLATION                    CIVIL COURT OF LONDRINA                                          Yes              No               No

TEREZA LEITE MOURA                          7007409-18.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              No               No
TEREZA NEUMAN VITA DA SILVEIRA              1008663-09.2019.8.26.0016          CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SÃO PAULO                                          Yes              No               No

TEREZA PEDRICA MARQUES                      0000585-43.2020.8.16.0127          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PARAÍSO DO NORTE                                  Yes              No               No

TEREZA RAQUEL PEREIRA TAVARES               0803236-20.2020.8.20.5004          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                             Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
TEREZA REGINA GRANZIERA ABI CHEDID          1036509-95.2019.8.26.0114          CANCELLATION                    CIVIL COURT OF CAMPINAS                                          Yes              No               No

TEREZINHA DA CRUZ LIMA                      1009262-66.2020.8.26.0224          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF GUARULHOS                                      Yes              No               No
                                                                               CIVIL LITIGATION - SEAT
TEREZINHA DE JESUS BRANCO MARQUES           3000380-44.2016.8.06.0009          COMFORT                            CIVIL COURT OF FORTALEZA                                      Yes              No               No
TEREZINHA DE JESUS SENA BALATA              21.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
TEREZINHA DE SOUSA MORAES                   1040174-67.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
TEREZINHA FERREIRA DO CARMO CORDEIRO        3001754-04.2019.8.06.0167          RESERVATION                        CIVIL COURT OF SOBRAL                                         Yes              No               No
TEREZINHA MARIA DA SILVA MACIEL             0032037-39.2015.8.19.0038          CIVIL LITIGATION - CARGO           CIVIL COURT OF NOVA IGUAÇU                                    Yes              No               No
TEREZINHA SILVA SOUZA                       0000134-77.2019.8.05.0250          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SIMÕES FILHO                                   Yes              No               No

TEREZINHA THOMAZ LERMEN                     5002950-38.2020.8.24.0005          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BALNEÁRIO CAMBORIÚ                                Yes              No               No
TEREZINHA VELASQUE BAGATIN                  0006391-10.2020.8.16.0014          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF LONDRINA                                          Yes              No               No
TERTIUS INSTITUTO DE CONSULTORIA E                                             CIVIL LITIGATION - FLIGHT
CURSOS EM SAUDE CAMPINAS LTDA EPP           1030837-09.2019.8.26.0114          CHANGE                          CIVIL COURT OF CAMPINAS                                          Yes              No               No



                                                                                                      1079 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 1200 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

TERTULIANO RODRIGUES PEREIRA                 1038570-34.2020.8.26.0100          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
TETZLAFF                                     N/A                                CIVIL - PASSENGER CLAIM         COURT OF WILMSLOW                                                Yes              No               No

THABATA DE OLIVEIRA LIMEIRAS                 1004425-20.2019.8.26.0606          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SUZANO                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THACIA MARTINS MACHADO                       1010033-73.2018.8.26.0625          CANCELLATION                       CIVIL COURT OF TAUBATÉ                                        Yes              No               No
THACIANE ARANDA SUTECAS FERRI                5004929-84.2020.8.13.0702          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THACIO NOGUEIRA MOREI RA                     0006011-86.2020.8.05.0080          CANCELLATION                       CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THAEL SANTOS BRANDAO                         0700427-09.2019.8.02.0082          CHANGE                             CIVIL COURT OF MACEIÓ                                         Yes              No               No
THAIANA BLOS                                 0020978-50.2014.5.04.0008          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO DE PORTO ALEGRE                           Yes              Yes              No

THAIANNE SIMONETTI DE OLIVEIRA               5212206-04.2019.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
THAINA BENEDITA PIMENTEL                     1004300-84.2020.8.26.0002          RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
THAINA BENEDITA PIMENTEL                     1004300-84.2020.8.26.0002          RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
THAINA DE JESUS SANTOS                       0032758-10.2019.8.05.0080          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
THAINA FRANÃƑÂ§A                             5090283-04.2020.8.09.0051          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GOIÂNIA                                        Yes              No               No
THAINA SILVEIRA VIANNA                       0022257-85.2019.8.08.0347          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF VITÓRIA                                        Yes              No               No

THAINA SILVEIRA VIANNA                       0022581-75.2019.8.08.0347          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THAINA TAVARES COTTA                         0004504-92.2020.8.16.0045          CANCELLATION                       CIVIL COURT OF ARAPONGAS                                      Yes              No               No
THAINA VERGINIO GERALDELLI                   1003072-62.2020.8.26.0297          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF JALES                                          Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
THAINARA COELHO DAMASCENO                    0701922-20.2020.8.07.0016          RESERVATION                        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THAIS ALVES DE ANDRADE                       5103078-36.2020.8.09.0150          CANCELLATION                       CIVIL COURT OF TRINDADE                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THAIS APARECIDA DANTAS LUZ                   5006892-51.2019.8.24.0090          CHANGE                             CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THAIS AQUINO LEITE                           0042804-53.2019.8.27.2729          CHANGE                             CIVIL COURT OF PALMAS                                         Yes              No               No
THAIS AQUINO SANDES                          0000570-86.2017.5.20.0008          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE ARACAJÚ                                  Yes              Yes              No

THAIS BACHA BERTI                            5001394-53.2020.8.24.0020          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CRICIÚMA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THAIS BALIEIRO GIANESELLA                    1069631-47.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THAIS BARCELOS WILLEMENN PECLY ALECRIM 0318162-35.2018.8.19.0001                CHANGE                             CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
THAIS BASTOS THALHEIMER                1001589-39.2017.5.02.0711                INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No

THAIS BICHARA ALVES DA SILVA                 0204103-87.2019.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              No               No
THAIS CALDAS ORGE                            0065498-30.2020.8.05.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THAIS CARDOSO VIDAL RUBLY OLIVEIRA           1038484-03.2019.8.26.0196          CANCELLATION                       CIVIL COURT OF FRANCA                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THAIS CAROLINE DE AGUIAR                     0000281-35.2019.8.16.0109          CANCELLATION                       CIVIL COURT OF MANDAGUARI                                     Yes              No               No



                                                                                                       1080 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1201 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
THAIS CAROLINE LOPES DE CAMPOS             1001198-75.2020.8.26.0577            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                           Yes              No               No

THAIS CAROLINE SALES RAPOSO                  0638812-68.2019.8.04.0015           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                           Yes              Yes              No

THAIS CAROLINE SALES RAPOSO                  0638812-68.2019.8.04.0015           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
THAIS CAROLKINE BRECHT ESTEVES               0022499-77.2019.8.26.0562           LITIGATION - CIVIL                CIVIL COURT OF SANTOS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THAIS COELHO DE AGUIAR MORCOURT              0027403-67.2019.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THAIS COSTA ALVES                            1019398-12.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No

THAIS CRISTINA LEMOS GUEDES DE ALMEIDA 0001115-48.2020.8.17.8201                 CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THAIS DA SILVA COSTA                         0001394-88.2020.8.19.0211           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
THAIS DA SILVA COSTA                         0001394-88.2020.8.19.0211           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
THAIS DA SILVA SANTOS                        0044845-17.2020.8.19.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THAIS DA SILVA SENA                          0009964-21.2019.8.05.0039           CANCELLATION                      CIVIL COURT OF CAMAÇARI                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THAIS DE BAKKER CASTRO                       1019392-05.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
THAIS DE JESUS SANTOS                        0223447-54.2019.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No

THAIS DE OLIVEIRA NOGUEIRA                   3000655-69.2020.8.06.0003           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FORTALEZA                                      Yes              No               No
THAIS DE SIQUEIRA CASSIANO                   5015640-48.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THAIS DIAS VIDOTTI                           1002231-02.2020.8.11.0001           CHANGE                            CIVIL COURT OF CUIABÁ                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
THAIS DIAS VIDOTTI                           1002231-02.2020.8.11.0001           CHANGE                            CIVIL COURT OF CUIABÁ                                         Yes              Yes              No

THAIS DULCE DE PINHO E SILVA                 0004161-19.2019.8.19.0055           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PEDRO DA ALDEIA                            Yes              No               No
THAIS FABIANA CHAN SALUM                     0701279-68.2020.8.07.0014           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
THAIS FERNANDA COELHO                        35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
THAIS FERNANDES DE CUNHA                     0001622-70.2015.5.02.0079           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
THAIS FRULLANI FERNANDES LOUREIRO            0460388-68.2015.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
THAIS GIMENIS DE MACEDO                      0100688-77.2019.5.01.0057           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
THAIS GIRELLI DOS SANTOS                     35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
THAIS GIRELLI DOS SANTOS                     35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
THAIS GONCALVES GAMA                         0635486-03.2019.8.04.0015           COLLECTION                        CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THAIS GUIMARAES DE OLIVEIRA                  0709324-55.2020.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              No               No
THAIS KAWAGOE ALVARISA                       35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
THAIS KAWAGOE ALVARISA                       35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                        1081 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1202 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
THAIS KAWAGOE ALVARISA                     35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
THAIS KAWAGOE ALVARISA                     35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
THAIS LANUTTI FORCIONE                     0701923-11.2020.8.07.0014            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
THAIS LARISSA MARCONDES MAIA               1000940-59.2019.5.02.0079            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
THAIS LOPES DE ANDRADE                     1001508-84.2017.5.02.0713            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No

THAIS MACHADO MEIRA                          0800212-98.2020.8.10.0012           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO LUÍS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THAIS MELLO RODRIGUES                        0032412-68.2020.8.05.0001           CANCELLATION                    CIVIL COURT OF SALVADOR                                         Yes              No               No
THAIS MENDES VIEIRA                          1000053-48.2016.5.02.0704           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                        Yes              Yes              No

THAIS MENDONCA FERREIRA                      7010776-50.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No

THAIS MENEZES PEREIRA                        0054081-80.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              Yes              No

THAIS MENEZES PEREIRA                        0054081-80.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              Yes              No

THAIS MITUGUI BRUSCHI DE MENEZES             0010019-07.2020.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LONDRINA                                         Yes              No               No

THAIS MONTEIRO CHAAR                         1008980-15.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THAIS MOTTA BUNGENSTAB DA SILVA              0015413-10.2019.8.08.0545           CANCELLATION                      CIVIL COURT OF VILA VELHA                                     Yes              No               No
THAIS NASCIMENTO MACIEL                      35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
THAIS NASCIMENTO MACIEL                      35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
THAIS NAYARA URBANO DA FONSECA               0028517-12.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
THAIS NAYARA URBANO DA FONSECA               0028517-12.2020.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
THAIS NAZARIO CHAVES                         0876290-79.2019.8.15.2001           CHANGE                            CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THAIS NAZARIO CHAVES                         0810846-93.2019.8.15.2003           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No

THAIS OLIVEIRA CLAUDIO MACHADO               0000075-37.2019.8.16.0039           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ANDIRÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
THAIS OLIVEIRA FERREIRA                      1013927-15.2020.8.26.0002           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
THAIS ORNELLAS PIMENTEL                      33.001.049.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
THAIS ORNELLAS PIMENTEL                      33.001.049.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
THAIS PASI GUELFI                            1053735-72.2017.8.26.0506           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
THAIS PEREIRA DE AQUINO                      1007483-57.2019.8.26.0565           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO CAETANO DO SUL                             Yes              Yes              No
THAIS PEREIRA DE AQUINO                      1007483-57.2019.8.26.0565           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO CAETANO DO SUL                             Yes              Yes              No

THAIS PEREIRA DE VASCONCELOS MOREIRA         1007843-95.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

THAIS PEREIRA DE VASCONCELOS MOREIRA         1007843-95.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THAIS PEREIRA SCHMIDT                        1004772-08.2020.8.11.0001           CANCELLATION                    CIVIL COURT OF CUIABÁ                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THAIS POSSENTI PINTO DIAS                    0003085-76.2020.8.01.0070           CANCELLATION                    CIVIL COURT OF RIO BRANCO                                       Yes              No               No




                                                                                                        1082 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 1203 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

THAIS PRETT CHIABAI                          0011428-96.2020.8.08.0545          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THAIS PROTTA CAMPOS                          1008319-36.2020.8.26.0002          CHANGE                             CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THAIS REGINA CASSIANO DE MIRANDA             0001746-50.2020.8.16.0075          OVERBOOKING                        CIVIL COURT OF CORNÉLIO PROCÓPIO                              Yes              No               No
THAIS RISSARI DEMARTHA                       5003779-56.2018.8.08.0030          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF LINHARES                                       Yes              No               No
THAIS RODRIGUES MARCELINO                    1002053-18.2016.5.02.0705          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
THAIS ROSA ACORSI                            0822641-43.2017.8.12.0001          CHANGE                             CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
THAIS RUFINO                                 0017783-78.2019.8.16.0014          LITIGATION - CIVIL                 CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THAIS SAKATA FRIDMAN                         1013267-21.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
THAIS SAMPAIO ORSI                           0611471-30.2019.8.04.0092          RESERVATION                        CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
THAIS SAMPAIO ORSI                           0611471-30.2019.8.04.0092          RESERVATION                        CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THAIS SANTANA DIAS LEITE                     0005836-39.2020.8.19.0004          CANCELLATION                       CIVIL COURT OF SÃO GONÇALO                                    Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
THAIS SANTANA DIAS LEITE                     0005836-39.2020.8.19.0004          CANCELLATION                       CIVIL COURT OF SÃO GONÇALO                                    Yes              Yes              No
THAIS SANTOS GORDILHO                        0047416-48.2020.8.05.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SALVADOR                                       Yes              Yes              No
THAIS SANTOS GORDILHO                        0047416-48.2020.8.05.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
THAIS SCABELLO CORREA                        0025838-11.2019.8.08.0347          CANCELLATION                       CIVIL COURT OF VITÓRIA                                        Yes              No               No
THAIS SERAFIM DE CARVALHO                    1001106-09.2016.5.02.0011          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
THAIS SERRAO RIBEIRO                         0052728-72.2019.8.16.0182          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THAIS SIMOES DA SILVA FALDA                  1008624-07.2020.8.26.0071          CANCELLATION                       CIVIL COURT OF BAURU                                          Yes              No               No

THAIS SUEMI SAKURADA                         1059852-68.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
THAIS TAKAHASHI                              0012709-54.2019.8.16.0075          CIVIL LITIGATION - REFUNDS      CIVIL COURT OF CORNÉLIO PROCÓPIO                                 Yes              No               No
THAIS TEIXEIRA SANTOS                        52.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS      CIVIL COURT OF GOIÂNIA                                           Yes              No               No

THAIS VIANNA SILVA                           1001775-72.2020.8.26.0506          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIBEIRÃO PRETO                                    Yes              No               No

THAIS VIEIRA CAMARGO PAIVA                   5060213-04.2020.8.09.0051          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                           Yes              No               No

THAIS VIVIANE DOS SANTOS                     0000470-36.2020.8.16.0187          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                          Yes              No               No

THAISA CRISTINA TRICHES GREGOLON             9000791-50.2020.8.21.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                      Yes              Yes              No

THAISA CRISTINA TRICHES GREGOLON             9000791-50.2020.8.21.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO ALEGRE                                   Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
THAISA DA SILVA CONTREIRAS MAZER             1007253-45.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
THAISA GRANADO FERREIRA FIGUEIREDO           0000157-25.2020.8.19.0209          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
THAISA YUMI SONOHATA                         0807165-21.2020.8.12.0110          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CAMPO GRANDE                                   Yes              Yes              No
THAISA YUMI SONOHATA                         0807165-21.2020.8.12.0110          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CAMPO GRANDE                                   Yes              Yes              No



                                                                                                       1083 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 1204 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

THAISE GUEDES DE OLIVEIRA LIMA               0830954-18.2020.8.15.2001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
THAISE OLIVEIRA DE ARAUJO                    0000465-64.2019.5.13.0031          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA                                             Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
THAISE SERPA MOURA                           0104601-85.2018.8.06.0001          OVERBOOKING                        CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THAISE VALESKA CHAGAS FERREIRA               0800397-22.2020.8.10.0050          CANCELLATION                       CIVIL COURT OF PAÇO DO LUMIAR                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
THAISE VALESKA CHAGAS FERREIRA               0800397-22.2020.8.10.0050          CANCELLATION                       CIVIL COURT OF PAÇO DO LUMIAR                                 Yes              Yes              No

THAISSA FERREIRA VIANA                       0616243-81.2020.8.04.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                            Yes              No               No
THAISSA RODRIGUES DA SILVA LEAL              0000240-18.2015.5.10.0015          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA BRASÍLIA/DF                                    Yes              Yes              No

THAISSA THAYARA MACHADO PINTO                5001952-58.2019.8.13.0572          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SANTA BÁRBARA                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THAISSA WAZIR MATTAR AVELAR CAMPOS           5000110-03.2019.8.13.0456          CANCELLATION                       CIVIL COURT OF OLIVEIRA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THAIZA OLIVEIRA DO ESPIRITO SANTO            0802740-19.2020.8.20.5124          CANCELLATION                       CIVIL COURT OF PARNAMIRIM                                     Yes              No               No
THAIZA SOARES DANTAS TEIXEIRA                5001845-73.2020.8.13.0056          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BARBACENA                                      Yes              No               No
THALES BESSA PINHEIRO                        0040656-83.2020.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              Yes              No
THALES BESSA PINHEIRO                        0040656-83.2020.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
THALES CAVALCANTE BRANDAO                    0700492-67.2020.8.02.0082          CHANGE                             CIVIL COURT OF MACEIÓ                                         Yes              No               No
THALES DE SOUZA KESSLER                      0010057-69.2014.5.01.0055          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No

THALES GABRIEL MOREIRA LIMA                  0154255-34.2019.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
THALES JOSE JAYME                            5652276-25.2019.8.09.0051          RESERVATION                     CIVIL COURT OF GOIÂNIA                                           Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THALES PINHEIRO NOGUEIRA                     3000056-33.2020.8.06.0003          CANCELLATION                    CIVIL COURT OF FORTALEZA                                         Yes              No               No

THALES POUBEL CATTA PRETA LEAL               5022246-29.2019.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
THALES RODRIGUES MACEDO ALVES                0020547-18.2019.8.08.0545          RESERVATION                        CIVIL COURT OF VILA VELHA                                     Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
THALES RODRIGUES MACEDO ALVES                0020547-18.2019.8.08.0545          RESERVATION                        CIVIL COURT OF VILA VELHA                                     Yes              Yes              No
THALES SANTOS TOLENTINO                      0000580-32.2013.5.09.0670          INDIVIDUAL LABOR CLAIM             TRIBUNAL REGIONAL DO TRABALHO DA 09ª REGIÃO                   Yes              Yes              No

THALES VINICIOS CARVALHO DE LIMA             0020503-39.2020.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
THALISSON SILVA SANTOS                       1675500-1                          CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF GOIÂNIA                                           Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
THALITA AGUIAR DOLACIO RACHEL                0821130-03.2019.8.12.0110          RESERVATION                     CIVIL COURT OF CAMPO GRANDE                                      Yes              No               No

THALITA ARAUJO CAVALCANTE                    0801449-09.2020.8.15.0731          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CABEDELO                                          Yes              No               No

THALITA CRISTINA DAMASCENO DOS SANTOS        5002639-38.2020.8.24.0008          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BLUMENAU                                       Yes              No               No
THALITA ESTEPHANE OURO PRETO                 0012111-41.2017.8.16.0182          CIVIL LITIGATION - CARGO           CIVIL COURT OF CURITIBA                                       Yes              No               No
THALITA FERREIRA SILVA                       1002185-78.2016.5.02.0316          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
THALITA HELENA ALVES MATOS                   0020956-03.2019.8.25.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF ARACAJU                                        Yes              No               No
THALITA MENDES DE OLIVEIRA FRESKI            0703108-78.2020.8.07.0016          CIVIL LITIGATION - SERVICE         CIVIL COURT OF BRASÍLIA                                       Yes              No               No



                                                                                                       1084 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 1205 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

THALITA NATALIA DOS SANTOS ALVES             1012175-28.2020.8.11.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                            Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THALITA NATALIA DOS SANTOS ALVES             1011132-56.2020.8.11.0001          CANCELLATION                    CIVIL COURT OF CUIABÁ                                            Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THALITA PORTO PEREIRA                        0005541-50.2020.8.27.2729          CANCELLATION                    CIVIL COURT OF PALMAS                                            Yes              No               No
THALITA RAFAELA CORREIA DE CARVALHO                                                                             TRIBUNAL REGIONAL DO TRABALHO DA 19ª REGIÃO -
SILVERIO                                     0000067-68.2012.5.19.0008          INDIVIDUAL LABOR CLAIM          MACEIÓ                                                           No               Yes              Yes
THALITA SANTINI PASSOS                       1000351-10.2016.5.02.0714          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THALITA SANTOS LIMA                          1012996-64.2020.8.26.0114          CHANGE                          CIVIL COURT OF CAMPINAS                                          Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
THALITA SANTOS LIMA                          1012996-64.2020.8.26.0114          CHANGE                          CIVIL COURT OF CAMPINAS                                          Yes              Yes              No
THALLES ALEXSANDER DA SILVA MOTA             0020475-84.2018.5.04.0009          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              No               No
THALLES ALEXSANDER DA SILVA MOTA             0020413-78.2018.5.04.0030          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              Yes              No

THALLES LUIS CRUZ SILVA                      1023756-51.2019.8.26.0003          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
THALLES LUIS CRUZ SILVA                      1023773-87.2019.8.26.0003          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
THALLES ROCHA CALZOLARI TOSTES LOPES         0001573-31.2020.8.19.0014          COLLECTION                         CIVIL COURT OF CAMPOS DOS GOYTACAZES                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THALLISSON LUIZ DA SILVA                     5002164-56.2020.8.13.0245          CANCELLATION                       CIVIL COURT OF SANTA LUZIA                                    Yes              No               No

THALLITA KAROLLAINE DE QUEIROZ PEREIRA       0800214-77.2020.8.10.0009          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THALLYTHA LYS CARVALHO MILHOMEM              0800421-62.2020.8.10.0046          CANCELLATION                       CIVIL COURT OF IMPERATRIZ                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THALSMA IZABELLA DE PAIVA ROSA               5042805-70.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
THALYANE CARVALHO SANTOS                     0040101-71.2019.8.19.0014          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF CAMPOS DOS GOYTACAZES                          Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
THAMARA LUCIA BASTOS MIRANDA RIBEIRO         0032455-93.2019.8.05.0080          RESERVATION                        CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
THAMARA LUIZA OLIVEIRA MOREIRA DA
SILVA                                        1019127-34.2019.8.26.0003          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
THAMILE LUCIANE REUS                         0044802-40.2019.8.16.0182          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THAMILES CAROLINA VALLE GONCALVES            0011675-98.2020.8.05.0080          CANCELLATION                       CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
THAMILIS BARBOSA DA SILVA                    0001031-40.2020.8.01.0070          RESERVATION                        CIVIL COURT OF RIO BRANCO                                     Yes              No               No
THAMILIS GABRIELA DE OLIVEIRA                0000682-98.2020.8.16.0044          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF APUCARANA                                      Yes              No               No
THAMIRES CAMILA RODRIGUES PEREIRA            5041803-36.2018.8.13.0024          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

THAMIRES GONCALVES LOPES                     0800471-87.2020.8.18.0136          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF TERESINA                                       Yes              No               No
THAMIRES HELOISA TIBURCIO                    0316844-55.2018.8.24.0008          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BLUMENAU                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
THAMIRES HYGINO DE LIMA                      0610464-40.2019.8.04.0015          RESERVATION                        CIVIL COURT OF MANAUS                                         Yes              No               No
THAMIRES LAYDE NOGUEIRA BAPTISTUCCI          1002040-53.2015.5.02.0317          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
THAMIRES MARIANA LEITE NUNES                 5009886-28.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
THAMIRES PARACAMPOS                          7009551-92.2020.8.22.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF PORTO VELHO                                    Yes              No               No




                                                                                                       1085 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1206 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
THAMIRES REGINA GUSM AO GUEDES            0040841-24.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
THAMIRES RIBAS LOPES                      5002170-31.2019.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
THAMIRIS DA COSTA MACEDO                  0007498-31.2019.8.19.0050            RESERVATION                         CIVIL COURT OF SANTO ANTÔNIO DE PÁDUA                        Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
THAMIRIS DA COSTA MACEDO                  0007498-31.2019.8.19.0050            RESERVATION                         CIVIL COURT OF SANTO ANTÔNIO DE PÁDUA                        Yes              Yes              No

THAMIRIS DE SOUZA                            1106446-40.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

THAMIRIS MULLER                              0023875-53.2019.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                      Yes              No               No
THAMIRIS MULLER                              0023048-42.2019.8.16.0182           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                      Yes              No               No
THAMNA PUEL DE OLIVEIRA                      5003858-09.2019.8.24.0045           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PALHOÇA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
THAMYRES DA SILVA FUNDAO                     0012202-08.2019.8.08.0725           LITIGATION - CIVIL                CIVIL COURT OF SERRA                                         Yes              No               No

THANILLA NATALIA FARIAS DE SOUSA             5067169-56.2020.8.09.0012           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF APARECIDA DE GOIÂNIA                          Yes              No               No
THANISE MATIAS DALBEM                        1001621-57.2016.5.02.0718           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
THARYNE SORRINO DOS REIS                     1011632-05.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THARYNE SORRINO DOS REIS                     1011632-05.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No

THASSIA MARIA MORAIS FERREIRA                5008049-30.2019.8.13.0134           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CARATINGA                                       Yes              No               No
THASSIANY CARDOSO MOLINA PARADA              1012634-30.2020.8.11.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF CUIABÁ                                          Yes              No               No

THATIANA DA SILVA                            1012947-05.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
THATIANA MARQUES DOS SANTOS                  5045099-95.2020.8.13.0024           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
THATIANE FIGUEIRA                            0101070-52.2019.5.01.0063           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
THATIANE OLIVEIRA SOUZA                      1015904-62.2020.8.11.0001           RESERVATION                       CIVIL COURT OF CUIABÁ                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
THATIANE OLIVEIRA SOUZA                      1015904-62.2020.8.11.0001           RESERVATION                       CIVIL COURT OF CUIABÁ                                        Yes              Yes              No

THATIANE RODRIGUES MEIRA                     0803121-96.2020.8.20.5004           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                           Yes              No               No
THAUANA DOMINGUES BEGNINI                    0800299-38.2019.8.12.0043           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO GABRIEL DO OESTE                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THAUANA SANTOS CAVALCANTE                    0002527-07.2020.8.01.0070           CANCELLATION                    CIVIL COURT OF RIO BRANCO                                      Yes              No               No
THAUANNY VANESSA DOS SANTOS
EVANGELISTA                                  0702540-89.2020.8.07.0007           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
THAYANA DARAB RETTOR                         0024309-27.2020.8.16.0014           COLLECTION                        CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
THAYANA FELIX MENDES                         0206692-33.2017.8.19.0001           IMPEDIMENT                        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
THAYANA YASMIN TRIACCA                       1000512-05.2016.5.02.0719           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
THAYANA YASMIN TRIACCA                       1000297-28.2017.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DA ZONA SUL                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
THAYANE ARAUJO SILVA                         0804172-91.2019.8.10.0046           RESERVATION                       CIVIL COURT OF IMPERATRIZ                                    Yes              No               No




                                                                                                       1086 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 1207 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

THAYANE CERVI                                1003071-89.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

THAYANE CERVI                                1003071-89.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
THAYANE COTRIM NASCIMENTO                    0813800-59.2018.8.10.0040          LITIGATION - CIVIL                 CIVIL COURT OF IMPERATRIZ                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THAYANE MUTTI FERREIRA DA SILVA              0025184-42.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
THAYANE MUTTI FERREIRA DA SILVA              0025184-42.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No

THAYANE SOARES DA SILVA                      0800718-74.2020.8.10.0012          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO LUÍS                                          Yes              No               No

THAYANNA DE PAULI ATHAYDE                    0006368-45.2020.8.16.0182          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CURITIBA                                       Yes              No               No
THAYANNE JACOME ARAUJO                       0807527-12.2019.8.15.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CAMPINA GRANDE                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THAYANNE LIBERAL ZAYAT                       0703053-36.2020.8.07.0014          CANCELLATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
THAYANNE TARINI DUARTE E NASCIMENTO          0007381-85.2019.8.17.8201          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
THAYENE PIRES SANTANA OREBI                  0017176-86.2020.8.19.0001          COLLECTION                         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - IMPROPER
THAYENE PIRES SANTANA OREBI                  0017176-86.2020.8.19.0001          COLLECTION                         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
THAYLA MANTOVANELI ALMEIDA                   5003722-04.2019.8.08.0030          CANCELLATION                       CIVIL COURT OF LINHARES                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THAYLANE TORRES FERNANDES DE SOUZA           52.001.022.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THAYLANE TORRES FERNANDES DE SOUZA           52.001.022.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
THAYNA FREIRE DE OLIVEIRA                    0801782-53.2019.8.10.0013          RESERVATION                        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
THAYNÁ FREIRE DE OLIVEIRA                    0801289-76.2019.8.10.0013          RESERVATION                        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No

THAYNA RAMALHO AUNI                          5007417-21.2020.8.24.0018          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CHAPECÓ                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THAYNARA DA SILVA CRUZ                       0809004-16.2019.8.14.0028          CANCELLATION                       CIVIL COURT OF MARABÁ                                         Yes              No               No
THAYNARA FUMIERI GOMES LEMOS                 0010313-40.2020.8.08.0545          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF VILA VELHA                                     Yes              No               No
THAYNARA OLIVEIRA DOS SANTOS                 0007429-70.2020.8.19.0209          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
THAYNARA OLIVEIRA GOMES                      0800174-83.2020.8.10.0013          RESERVATION                        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THAYRINE LIRA LINS                           0605138-15.2019.8.01.0070          CANCELLATION                       CIVIL COURT OF RIO BRANCO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THAYRONNY SANTOS SILVA                       0000795-57.2020.8.16.0204          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
THAYRONNY SANTOS SILVA                       0000795-57.2020.8.16.0204          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
THAYS BATISTA DE OLIVEIRA                    0003027-66.2019.8.05.0080          CANCELLATION                       CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
THAYS BELMONTE DA SILVA                      0000615-95.2020.8.12.0028          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BONITO                                         Yes              No               No




                                                                                                       1087 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1208 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
THAYS BRAGA ASSUNCAO BRASIL                1012107-58.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
THAYS CRISTINA DE OLIVEIRA MARQUES         0065801-54.2020.8.19.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

THAYS DE PAULA MELO                          0700287-13.2020.8.02.0058           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ARAPIRACA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
THAYS MACEDO                                 35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
THAYS MACEDO                                 35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THAYS ZIGANTE FURLAN RIBEIRO                 1012718-11.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THAYSA ANGOTTI DALCENO                       1001500-83.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THAYSA BARBOSA CAVALCANTE BRANDAO            0700118-51.2020.8.02.0082           CHANGE                            CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THAYSA CRISTINA MOURA ROCHA                  0700221-31.2020.8.02.0091           CANCELLATION                      CIVIL COURT OF MACEIÓ                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
THAYSA CRISTINA MOURA ROCHA                  0700221-31.2020.8.02.0091           CANCELLATION                      CIVIL COURT OF MACEIÓ                                         Yes              Yes              No
THAYSA FEITOSA SOARES                        0800006-30.2020.8.18.0055           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ITAINÓPOLIS                                    Yes              No               No
THAYSANGELA FERNANDES DE MELO                27.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MACEIÓ                                         Yes              No               No
THAYSANGELA FERNANDES DE MELO                27.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MACEIÓ                                         Yes              No               No
THAYSE CIBELLE DE MEDEIROS SILVA             0821389-23.2019.8.20.5106           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MOSSORÓ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THAYSE CORREA                                1013872-64.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THAYSE NAYARA NEVES                          0055747-29.2020.8.19.0001           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THAYSON GUBERTINI GOMES                      1004736-43.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
THAYSSA ARAGAO DOS SANTOS FREITAS
AMBROSIO                                     33.001.035.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
THAYSSA ARAGAO DOS SANTOS FREITAS
AMBROSIO                                     33.001.035.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
THE BEST TRAVEL REPRESENTAÇÕES DE                                                CIVIL LITIGATION - TRAVEL
TURISMO EIRELI ME                            5609104-67.2018.8.09.0051           AGENCY                            CIVIL COURT OF GOIÂNIA                                        Yes              No               No
THEDY VIEIRA CHAVES                          0000847-78.2015.5.17.0001           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE VITÓRIA                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
THELIO BOGADO NETO                           0004160-23.2020.8.19.0209           LITIGATION - CIVIL                CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
THELMA CAVALHEIRO SCHMIDT                    1002030-41.2017.5.02.0025           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DA ZONA SUL                                 Yes              No               No

THELMA SOUSA BARBOSA                         0800110-51.2020.8.18.0013           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TERESINA                                       Yes              No               No
THEMIS WLADYA DA NOBREGA FREIRE              26.001.047.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF OLINDA                                         Yes              No               No
THEMIS WLADYA DA NOBREGA FREIRE              26.001.047.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF OLINDA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THEO ALVES BONATTO                           0009433-43.2019.8.16.0001           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THEO AVILA BASTOS                            0147069-67.2019.8.19.0001           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

THEO AZEVEDO PEREIRA ALMEIDA                 0503795-75.2018.8.05.0271           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VALENÇA                                          Yes              No               No
THEO CONRADO DE PAULA                        0010546-37.2018.5.03.0144           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              No               No



                                                                                                        1088 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 1209 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

THEO STORTI GOBETTI                          1010105-06.2019.8.26.0664          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VOTUPORANGA                                       Yes              No               No
THEONILIA CAROLINA CAMPOS BESSA                                                 CIVIL LITIGATION - BOARDING
MENOTTI                                      5129677-25.2019.8.13.0024          IMPEDIMENT                      CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No

THEOPLISTES TEIXEIRA JUNIOR                  0800424-16.2020.8.10.0014          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO LUÍS                                          Yes              Yes              No

THEOPLISTES TEIXEIRA JUNIOR                  0800424-16.2020.8.10.0014          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO LUÍS                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
THERESA CRISTINA ABREU VERSIANI              5043299-32.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
THERESA CRISTINA ABREU VERSIANI              5043299-32.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - SPECIAL
THEREZA CHRISTINA NAHAS                      0002531-07.2018.8.26.0268          PASSENGER                          CIVIL COURT OF ITAPECERICA DA SERRA                           Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THEREZA CRISTINA DAVILA WINCKLER             5004084-36.2020.8.24.0091          CANCELLATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
THIAGO ALBERTO MONTEIRO GONCALVES            0100319-17.2020.5.01.0003          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
THIAGO ALMEIDA BAIENSE DA SILVA              0055591-41.2020.8.19.0001          LITIGATION - CIVIL                 CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - GENERAL
THIAGO ALMEIDA BAIENSE DA SILVA              0055591-41.2020.8.19.0001          LITIGATION - CIVIL                 CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
THIAGO ALMEIDA DE PAIVA FERREIRA             0810151-14.2020.8.15.2001          CANCELLATION                       CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THIAGO ALVES COSTA                           0043642-10.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THIAGO ALVES DE SOUZA                        0004299-74.2019.8.16.0182          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
THIAGO ALVES DE SOUZA                        0004299-74.2019.8.16.0182          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              Yes              No

THIAGO AMARAL CAMARGO                        0810537-48.2019.8.12.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
THIAGO AMARAL MESQUITA                       1000561-48.2017.5.02.0319          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
THIAGO ANDRADE LEITE                         0000275-94.2019.5.13.0001          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA                                             Yes              Yes              No
THIAGO APARECIDO TOFFOLO DOS SANTOS          0000031-13.2019.5.10.0014          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
THIAGO ARAUJO CAMARGO TEODORO                5029999-03.2020.8.13.0024          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
THIAGO ARAUJO DE AZEVEDO                     0829525-24.2019.8.20.5004          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF NATAL                                          Yes              No               No
THIAGO AUGUSTO FRANCISCO DA SILVA                                               CIVIL LITIGATION - FLIGHT
SANTOS                                       0018815-37.2020.8.17.8201          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THIAGO AUGUSTO NADOLNY DAGOSTIN              0000615-81.2020.8.16.0029          CANCELLATION                       CIVIL COURT OF COLOMBO                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
THIAGO AUGUSTO NADOLNY DAGOSTIN              0000615-81.2020.8.16.0029          CANCELLATION                       CIVIL COURT OF COLOMBO                                        Yes              Yes              No

THIAGO AUGUSTO VILHENA DA SILVA              0807331-25.2017.8.14.0006          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF ANANINDEUA                                     Yes              No               No
THIAGO BASTOS PEREIRA                        0101114-92.2017.5.01.0014          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
THIAGO BATISTA DA SILVA BRUM                 7001611-76.2020.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THIAGO BERTUOL DE OLIVEIRA                   0000653-88.2017.8.16.0194          CANCELLATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No




                                                                                                       1089 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1210 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
THIAGO BOTTINO FERREIRA BATISTA            1023350-44.2019.8.26.0451            CANCELLATION                        CIVIL COURT OF PIRACICABA                                    Yes              No               No

THIAGO BRANDAO CAIAFA                        1018477-53.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
THIAGO CABRAL CARDOSO                        0006880-05.2020.8.19.0001           LITIGATION - CIVIL                CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
THIAGO CABRAL CARDOSO                        0006880-05.2020.8.19.0001           LITIGATION - CIVIL                CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
THIAGO CALIL BRONDANI                        9004207-79.2019.8.21.0027           LITIGATION - CIVIL                CIVIL COURT OF SANTA MARIA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO CARRA DE AZEVEDO                      1013599-82.2020.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO CAVALCANTE BRANDAO                    0706996-41.2020.8.02.0001           CHANGE                            CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
THIAGO CERQUEIRA DE BARROS                   0143008-82.2017.8.13.0525           FIDELIDADE PROGRAM                CIVIL COURT OF POUSO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO CEZAR RODRIGUES SANTANA               1018127-65.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
THIAGO CRUZ DE CASTRO                        1021778-28.2020.8.11.0001           RESERVATION                       CIVIL COURT OF CUIABÁ                                         Yes              No               No
THIAGO DA CAMARA VITAL                       0018179-51.2017.5.16.0022           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
THIAGO DA CUNHA FERRAZ                       1001131-80.2016.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
THIAGO DA CUNHA FREITAS                      1000265-51.2016.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
THIAGO DA SILVA ARAUJO                       0101347-46.2019.5.01.0038           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
THIAGO DA SILVA FERREIRA                     5001609-39.2020.8.13.0245           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTA LUZIA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
THIAGO DA SILVA OLIVEIRA DE DEUS             0571363-45.2018.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                       Yes              No               No
THIAGO DANIEL DA SILVA MOHR                  0000091-96.2015.5.12.0037           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO DA 12ª REGIÃO                   Yes              Yes              No
THIAGO DANTAS                                35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
THIAGO DANTAS DE SOUZA                       0000845-71.2019.5.13.0004           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                             Yes              Yes              No
THIAGO DARCY CASTILHO JUNIOR                 0001560-75.2014.5.02.0043           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No
THIAGO DE AMORIM FERIA                       1000589-64.2013.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
THIAGO DE CARVALHO RANGEL                    0009387-80.2020.8.05.0080           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FEIRA DE SANTANA                               Yes              Yes              No
THIAGO DE CARVALHO RANGEL                    0009387-80.2020.8.05.0080           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FEIRA DE SANTANA                               Yes              Yes              No
THIAGO DE CASTRO FACIOLI                     0001836-58.2012.5.15.0094           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CAMPINAS                                 Yes              Yes              No
THIAGO DE CASTRO OLIVEIRA                    1002119-53.2016.5.02.0719           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
THIAGO DE LIMA BORGES                        1000967-56.2018.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
THIAGO DE MENEZES CARVALHO
NASCIMENTO                                   1001292-72.2018.8.26.0066           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BARRETOS                                       Yes              No               No
THIAGO DE OLIVEIRA SILVA                     0045378-44.2015.8.14.0953           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ANANINDEUA                                     Yes              No               No
THIAGO DE OLIVEIRA SILVA                     1000484-37.2020.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
THIAGO DE OLIVEIRA VIEIRA                    0822953-44.2020.8.15.2001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
THIAGO DE SOUSA VIEIRA SILVA                 0000855-73.2017.5.10.0003           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO DE SOUZA E MELO                       9040416-28.2019.8.21.0001           CHANGE                            CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
THIAGO DE SOUZA MONTEIRO                     0017035-06.2018.8.08.0725           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SERRA                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO DEGELO VINHA                          1000451-84.2019.8.26.0408           OVERBOOKING                       CIVIL COURT OF OURINHOS                                       Yes              No               No
THIAGO DEL RIGO PERFETTI                     1028711-91.2020.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
THIAGO DELAFINA NOGAROTO                     9001072-13.2019.8.21.0010           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAXIAS DO SUL                                  Yes              No               No



                                                                                                        1090 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                 Pg 1211 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

THIAGO DO ESPIRITO SANTO SOUZA              0803542-46.2020.8.12.0110          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO GRANDE                                      Yes              Yes              No

THIAGO DO ESPIRITO SANTO SOUZA              0803542-46.2020.8.12.0110          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CAMPO GRANDE                                   Yes              Yes              No
THIAGO DO MONTE ALMEIDE                     3000042-52.2020.8.06.0002          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
THIAGO DOLBERTH DA SILVA                    0000276-51.2020.8.16.0182          RESERVATION                        CIVIL COURT OF CURITIBA                                       Yes              Yes              No
THIAGO DOLBERTH DA SILVA                    0051884-25.2019.8.16.0182          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
THIAGO DOLBERTH DA SILVA                    0000276-51.2020.8.16.0182          RESERVATION                        CIVIL COURT OF CURITIBA                                       Yes              Yes              No
THIAGO DOS SANTOS MARX                      0020704-62.2018.5.04.0003          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
THIAGO DURANS RODRIGUES                     0800349-74.2020.8.10.0014          RESERVATION                        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
THIAGO DURAO PANDINI                        0015511-92.2019.8.08.0545          RESERVATION                        CIVIL COURT OF VILA VELHA                                     Yes              No               No

THIAGO ESTIVALET ZORZETTO                   9006666-98.2020.8.21.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
THIAGO EUFRASIO MELO                        0001252-59.2012.5.07.0014          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE FORTALEZA                                Yes              Yes              No
THIAGO EVANDRO MARUBAYASHI                  1001085-19.2015.5.02.0706          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
THIAGO EVERTON SOUZA DA CUNHA               1018493-07.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
THIAGO EWERTON DE CASTRO DIAS               0002370-68.2013.5.02.0016          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No
THIAGO FARIAS DE FRANCA                     0002710-94.2014.5.02.0042          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No
THIAGO FARIAS DOS SANTOS                    0000705-50.2019.5.13.0032          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA                                             Yes              Yes              No
THIAGO FEIJO FERRAZ                         04012/2020                         CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RECIFE                                         Yes              No               No
THIAGO FEIJO FERRAZ                         04012/2020                         CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RECIFE                                         Yes              No               No

THIAGO FELIPE COELHO VIANA                  0800446-87.2020.8.18.0164          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF TERESINA                                       Yes              No               No
                                                                               CIVIL LITIGATION - TRAVEL
THIAGO FÉLIX DE MELO                        0708769-22.2018.8.01.0001          AGENCY                             CIVIL COURT OF RIO BRANCO                                     Yes              No               No
THIAGO FERNANDO MAMADI MACHADO              0043113-62.2019.8.16.0019          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PONTA GROSSA                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
THIAGO FERNANDO MARTINS                     0301439-10.2018.8.24.0030          CANCELLATION                       CIVIL COURT OF IMARUÍ                                         Yes              No               No
THIAGO FERNANDO OLIVEIRA DA SILVA           0001134-38.2017.5.10.0010          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
THIAGO FERREIRA                             1001742-05.2017.5.02.0313          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
THIAGO FERREIRA DA CUNHA                    0001689-18.2019.8.17.8230          OVERBOOKING                        CIVIL COURT OF CARUARU                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
THIAGO FERREIRA MENDES                      7013254-31.2020.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
THIAGO FLEURY MARQUES CONTRIM               7015516-51.2020.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
THIAGO FRANCA CABRAL                        51.001.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CUIABÁ                                         Yes              No               No

THIAGO FURTADO DE MELO OLIVEIRA             0074155-68.2020.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              Yes              No

THIAGO FURTADO DE MELO OLIVEIRA             0074155-68.2020.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
THIAGO GOMES NEVES DE OLIVEIRA              35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
THIAGO HENRIQUE CAMPAGNARO MOITINHO 1004064-38.2019.8.26.0271                  CHANGE                             CIVIL COURT OF ITAPEVI                                        Yes              No               No
THIAGO HENRIQUE CIRIACO PASSINHO    10293/2020/CIP                             CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CAMPINAS                                       Yes              No               No



                                                                                                      1091 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1212 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
THIAGO HENRIQUE DA SILVA GONTIJO          0711492-30.2020.8.07.0016            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                               CIVIL LITIGATION - IMPROPER
THIAGO HENRIQUE DE SOUSA TEIXEIRA         0803488-30.2019.8.10.0059            COLLECTION                          CIVIL COURT OF SÃO JOSÉ DE RIBAMAR                           Yes              No               No
THIAGO HENRIQUE DE SOUZA SILVA            1001233-05.2016.5.02.0315            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
THIAGO HENRIQUE FERREIRA ELJAOUHARI       5163613-12.2017.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                               CIVIL LITIGATION - ON-BOARD
THIAGO HENRIQUE FREIRE                    1003372-72.2019.8.26.0066            SERVICE                             CIVIL COURT OF BARRETOS                                      Yes              No               No
                                                                               CIVIL LITIGATION - SPECIAL
THIAGO HENRIQUE FREIRE                    1004375-23.2020.8.26.0100            SERVICE                             CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - ON-BOARD
THIAGO HENRIQUE FREIRE                    1086652-33.2019.8.26.0100            SERVICE                             CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - SEAT
THIAGO HENRIQUE FREIRE                    1117781-56.2019.8.26.0100            COMFORT                             CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - SPECIAL
THIAGO HENRIQUE FREIRE                    1004375-23.2020.8.26.0100            SERVICE                             CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
THIAGO HENRIQUE MORAES LOPES              1008429-59.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No

THIAGO HENRIQUE RAMOS PIRES                  1001849-86.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO HONORIO DE SOUZA                      5040565-38.2020.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO HONORIO DE SOUZA                      5040565-38.2020.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
THIAGO INACIO FIRMINO                        1000875-05.2019.5.02.0713           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO JANIQUES DE MATOS MORALES             0710364-72.2020.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                      Yes              No               No
THIAGO JARRIDES DOS SANTOS SOUZA             1000572-33.2020.5.02.0720           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO JOAO DOS SANTOS                       1013721-98.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
THIAGO JOSE DOS SANTOS                       1002019-46.2016.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
THIAGO JOSE MOISES DA SILVA                  5646528-47.2019.8.09.0007           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ANÁPOLIS                                      Yes              No               No
THIAGO JOSE SILVA DE CAMPOS                  1061599-53.2019.8.26.0002           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
THIAGO JUNQUEIRA FERRAZ                      1009104-98.2020.8.26.0001           RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO LADEIRA PIMENTA                       1023151-71.2020.8.26.0100           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO LAQUIMIA                              7001842-03.2020.8.22.0002           CANCELLATION                      CIVIL COURT OF ARIQUEMES                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
THIAGO LEIPNER MARGATHO                      1021274-76.2019.8.26.0506           FIDELIDADE PROGRAM                CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No

THIAGO LEIPNER MARGATHO                      1003378-83.2020.8.26.0506           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
THIAGO LEIPNER MARGATHO                      1026331-75.2019.8.26.0506           LITIGATION - CIVIL                CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO LIMA CRUZ                             5016414-06.2019.8.13.0027           CANCELLATION                      CIVIL COURT OF BETIM                                         Yes              No               No
THIAGO LIMA DOS SANTOS                       0010917-33.2014.5.14.0403           INDIVIDUAL LABOR CLAIM            1ª A 4ª VARAS DO TRABALHO DE RIO BRANCO                      Yes              Yes              No
THIAGO LIMA MARQUES                          0636137-35.2019.8.04.0015           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                        Yes              No               No



                                                                                                       1092 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1213 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
THIAGO LOPES E SOUZA                       0017119-68.2020.8.19.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
THIAGO LUIZ DA SILVA SANTOS                1000647-82.2018.5.02.0319            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
THIAGO LUIZ RABELO MARTINS PAIVA           0000972-51.2014.5.21.0007            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE NATAL - RN                              Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
THIAGO MACHADO DELABARY                    0037908-68.2019.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THIAGO MARCELO AQUINO MENDES               3002802-05.2019.8.06.0003            CANCELLATION                        CIVIL COURT OF FORTALEZA                                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
THIAGO MARCELO AQUINO MENDES               3002802-05.2019.8.06.0003            CANCELLATION                        CIVIL COURT OF FORTALEZA                                     Yes              Yes              No

THIAGO MARCELO FRANCISCO DOS SANTOS          0020109-04.2019.8.19.0054           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO JOÃO DE MERITI                             Yes              No               No

THIAGO MARCHIORI TOGNINI                     1001127-49.2020.8.26.0003           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO MARES DE SOUZA TIZZOT                 0033952-82.2019.8.16.0001           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
THIAGO MARIANO FERREIRA                      0114972-82.2017.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
THIAGO MARIANO MAGALHAES LOPES               1000923-91.2019.5.02.0703           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
THIAGO MARTINS DA SILVA                      1002331-16.2016.5.02.0706           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
THIAGO MARTINS TEIXEIRA LOBO                 1001558-21.2018.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
THIAGO MENEZES SOUTO                         0032918-93.2018.8.17.2001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO MILAGRES CORDEIRO                     0004790-15.2020.8.19.0004           CANCELLATION                      CIVIL COURT OF SÃO GONÇALO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO MILAGRES CORDEIRO                     0004790-15.2020.8.19.0004           CANCELLATION                      CIVIL COURT OF SÃO GONÇALO                                    Yes              Yes              No
THIAGO MIRANDA MINAGE                        0005579-78.2020.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

THIAGO MONDO ZAPPELINI                       0300372-84.2019.8.24.0091           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO MORAES TONELLI                        1004048-08.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
THIAGO MORAIS DOS SANTOS                     1002034-62.2014.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO MOREIRA DE ALMEIDA                    0610170-70.2019.8.04.0020           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO MOREIRA DE ALMEIDA                    0610170-70.2019.8.04.0020           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO MOREIRA LAGE RODRIGUES                1009242-86.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
THIAGO MUBARAC CASSITAS                      1062168-54.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO MULINARI BARONE                       0000460-36.2017.8.08.0052           CANCELLATION                      CIVIL COURT OF RIO BANANAL                                    Yes              No               No
THIAGO MUNIZ FERREIRA                        0001970-54.2020.8.19.0026           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ITAPERUNA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO MURADAS CARNEIRO DE SOUZA             0030151-61.2019.8.16.0001           CHANGE                            CIVIL COURT OF CURITIBA                                       Yes              No               No
THIAGO NOBREGA GARCIA                        20200501737                         CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
THIAGO OLIVEIRA BOARETO                      1001373-53.2017.5.02.0008           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
THIAGO OLIVEIRA CARVALHO                     1000823-88.2014.5.02.0323           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
THIAGO OLIVEIRA CARVALHO                     0002832-26.2012.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO OZORIO DA CUNHA CHAVES                0000176-37.2020.8.19.0207           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO OZORIO DA CUNHA CHAVES                0000176-37.2020.8.19.0207           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No



                                                                                                        1093 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1214 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - IMPROPER
THIAGO PACHECO                             0000390-81.2020.8.16.0184            COLLECTION                          CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THIAGO PEDRO BARBOSA CAVALCANTE            0803309-18.2020.8.15.2001            CANCELLATION                        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THIAGO PEDROSA CORTEZ                      1023761-42.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

THIAGO PEIXINHO DE MIRANDA                   0039832-61.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No

THIAGO PEREIRA DE MACEDO                     0803985-37.2020.8.20.5004           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NATAL                                          Yes              No               No
THIAGO PEREIRA DUARTE                        0005953-95.2018.8.21.6001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO PINHEIRO ROSA                         1001733-45.2019.8.26.0704           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
THIAGO PINHEIRO VIANA                        1000079-12.2017.5.02.0025           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
THIAGO PINTO                                 0010610-66.2015.5.01.0028           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No

THIAGO PISMEL BASSETTI                       0001207-61.2020.8.16.0018           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MARINGÁ                                          Yes              No               No

THIAGO PONTUSCHKA                            1001675-02.2019.8.26.0394           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NOVA ODESSA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO POTTER GUIDA                          0058277-06.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
THIAGO RAFAEL DOS SANTOS ALVES               0045884-59.2019.8.19.0203           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
THIAGO REGO NEVES                            5520289-60.2019.8.09.0051           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
THIAGO RIBEIRO CIPRIANO                      0800349-19.2020.8.15.0731           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CABEDELO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO RIBEIRO DA SILVA OLIVEIRA             1004912-22.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No

THIAGO RIELLA PACHECO                        0004245-95.2020.8.05.0080           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
THIAGO ROCHA DA SILVA                        1001764-94.2020.8.26.0004           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO RODRIGO FRONZA                        1038533-44.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO RODRIGUES DA SILVA                    0005766-95.2019.8.16.0018           CANCELLATION                      CIVIL COURT OF MARINGÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO RODRIGUES SANTOS                      1019536-76.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO RUARO DE MIRANDA                      0018498-04.2019.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
THIAGO SANCHES ALMEIDA DE OLIVEIRA           0279852-23.2019.8.19.0001           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
THIAGO SANCHES DE ALMEIDA                    0003157-33.2020.8.19.0209           CIVIL LITIGATION - SERVICE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
THIAGO SANCHES DE ALMEIDA                    0003157-33.2020.8.19.0209           CIVIL LITIGATION - SERVICE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
THIAGO SANTOS AQUINO                         5135089-34.2019.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO SANTOS CASTELO BRANCO                 0800440-80.2020.8.18.0164           CANCELLATION                      CIVIL COURT OF TERESINA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
THIAGO SANTOS CASTELO BRANCO                 0800440-80.2020.8.18.0164           CANCELLATION                      CIVIL COURT OF TERESINA                                       Yes              Yes              No

THIAGO SANTOS DE OLIVEIRA                    0007974-88.2018.8.19.0055           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PEDRO DA ALDEIA                              Yes              No               No
THIAGO SANTOS MOREIRA DE SOUZA               35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SÃO PAULO                                        Yes              No               No



                                                                                                        1094 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 1215 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

THIAGO SANTOS RODRIGUES DE AGUIAR            0840038-14.2018.8.15.2001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                       Yes              No               No

THIAGO SARTORATO                             0300059-84.2019.8.24.0007          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BIGUAÇU                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THIAGO SCHUERTZ SOUZA                        0800213-29.2020.8.23.0010          CHANGE                             CIVIL COURT OF BOA VISTA                                      Yes              No               No
THIAGO SEBASTIAO DA SILVA                    5004932-67.2019.8.24.0023          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THIAGO SERGIO VIEIRA DE LIMA SIMOES          0012875-23.2019.8.05.0001          CHANGE                             CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
THIAGO SILVEIRA ALEXANDRE                    21.001.001.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
THIAGO SILVEIRA ALEXANDRE                    21.001.001.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
THIAGO SOUSA DE MOURA                        3001506-03.2019.8.06.0017          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF FORTALEZA                                      Yes              No               No
THIAGO SPADA SALGUEIRO                       1002051-30.2016.5.02.0711          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                CIVIL LITIGATION - GENERAL
THIAGO STEINER ALFEU                         5000598-36.2019.8.13.0430          LITIGATION - CIVIL                 CIVIL COURT OF MONTE BELO                                     Yes              No               No
THIAGO TAVARES KAWAMURA                      35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
THIAGO TRAJANO SANTOS DA SILVA               0063873-97.2019.8.17.8201          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
THIAGO TRESSE CABRAL                         0306387-34.2019.8.24.0038          LITIGATION - CIVIL                 CIVIL COURT OF JOINVILLE                                      Yes              No               No
THIAGO V QUAIOTTI                            35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
THIAGO VAICEULIONIS BRANISSO                 1010670-37.2019.8.26.0189          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FERNANDÓPOLIS                                  Yes              No               No
THIAGO VAN DER STRICHT                       5002551-55.2020.8.13.0024          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
THIAGO VASCONCELOS DA SILVA                  1001100-11.2017.5.02.0320          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

THIAGO VASCONCELOS MENDES DA SILVA           5003375-44.2019.8.13.0090          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRUMADINHO                                        Yes              No               No
THIAGO VICENTE JATOBA                        1001917-19.2019.5.02.0316          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              No               No
THIAGO VICENTE SOARES                        0182800-25.2013.5.17.0007          INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DA COMARCA DE VITÓRIA                          Yes              Yes              No
THIAGO VICTOR CORREIA MONTEIRO DE
ALMEIDA                                      0001126-42.2018.5.10.0005          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
THIAGO VICTOR CORREIA MONTEIRO DE
ALMEIDA                                      0001127-27.2018.5.10.0005          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

THIAGO VILLELA VISCONTI                      1001422-12.2020.8.11.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                            Yes              Yes              No

THIAGO VILLELA VISCONTI                      1001422-12.2020.8.11.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CUIABÁ                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
THIAGO VINICIUS AMARAL                       5005355-64.2020.8.24.0064          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
THIAGO VIRGILIO DA SILVA                     35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
THIAGO VITRIO FLORENCIO                      0000272-55.2016.5.09.0002          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE CURITIBA                                 Yes              No               No
THIAGO XAVIER DOS SANTOS                     5211857-98.2019.8.13.0024          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THIAGO ZICARELLI DA SILVA                    0009108-73.2020.8.16.0182          OVERBOOKING                        CIVIL COURT OF CURITIBA                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
THIAGO ZICARELLI DA SILVA                    0009108-73.2020.8.16.0182          OVERBOOKING                        CIVIL COURT OF CURITIBA                                       Yes              Yes              No

THIALE AUGUSTO BORGES DA SILVEIRA            9001587-43.2019.8.21.0044          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ENCANTADO                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
THIANY DA COSTA MATA                         0630624-86.2019.8.04.0015          CANCELLATION                    CIVIL COURT OF MANAUS                                            Yes              Yes              No



                                                                                                       1095 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1216 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
THIANY DA COSTA MATA                       0630624-86.2019.8.04.0015            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
THIARA DE AZEVEDO CARVALHO                 0023569-08.2019.8.05.0080            CANCELLATION                        CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No

THIEGO DA FONSECA ALVES                      0817842-72.2019.8.20.5106           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MOSSORÓ                                          Yes              No               No
THIEGO DE AZEVEDO PAES                       1000821-55.2018.5.02.0719           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                        Yes              Yes              No

THIEGO FERNANDES SAMPAIO                     0043386-77.2020.8.19.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No
THIEGO MOREIRA DE OLIVEIRA                   0801134-53.2020.8.20.5124           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF PARNAMIRIM                                       Yes              No               No

THIELY FELTRIN CORSI BELTRAMI                1006212-13.2019.8.26.0565           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO CAETANO DO SUL                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THIERLE DOS SANTOS DE FRAGA                  1015160-81.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THIERRY CESAR FIGUEIREDO FILHO               0244194-79.2012.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THOMAS BEREND DA SILVA ADAMS                 0300711-21.2018.8.24.0045           CANCELLATION                      CIVIL COURT OF PALHOÇA                                        Yes              No               No
THOMAS GRAF                                  1000202-92.2017.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
THOMAS JEFFERSON DOS SANTOS                  1002147-66.2016.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
THOMAS JEFFERSON NERVTON DE SOUZA
GOMES                                        0001073-92.2016.5.06.0021           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO/PE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THOMAS LENNO RIBEIRO LIRA                    1071814-88.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THOMAS PESSATO                               5008324-08.2019.8.24.0090           CANCELLATION                      CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
THOMAS ROBSON DE OLIVEIRA GONCALVES                                              CIVIL LITIGATION - FLIGHT
MARINHO                                      1028188-19.2019.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No

THOMAS SOARES GUEDES                         0010443-02.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                         Yes              No               No
THOMAS SUFFERT                               9007495-79.2020.8.21.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
THOMASO MENDES MATIOTA                       1004296-44.2020.8.26.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THOMAZ ALMEIDA DE OLIVEIRA E SOUZA           1000164-02.2020.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
THOMAZ ALMEIDA DE OLIVEIRA E SOUZA           1000164-02.2020.8.26.0016           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
THOMAZ DE AQUINO NOGUEIRA                    1003618-72.2020.8.26.0506           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No

THOMAZ PASSOS FERRAZ MOREIRA                 0752806-87.2019.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THOMAZ PICCOLI                               1001850-71.2020.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THOMAZ PICCOLI                               1001850-71.2020.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No

THOMAZ RUAN DO NASCIMENTO LUCENA             0637888-57.2019.8.04.0015           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                           Yes              No               No

THOR JOAO DE SOUSA VERAS                     5004105-15.2020.8.24.0090           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                    Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
THULIO CESAR BEZERRA MAGASSY                 0001327-31.2020.8.26.0114           COLLECTION                      CIVIL COURT OF CAMPINAS                                         Yes              Yes              No




                                                                                                        1096 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1217 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - IMPROPER
THULIO CESAR BEZERRA MAGASSY               0001327-31.2020.8.26.0114            COLLECTION                          CIVIL COURT OF CAMPINAS                                      Yes              Yes              No

THULIO FERNANDES DA SILVA                    1056238-55.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
THULIO MARQUEZ CUNHA                         5014405-49.2020.8.13.0702           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
THYAGO AUGUSTO MOURAO TAQUES                 1018801-63.2020.8.11.0001           CANCELLATION                      CIVIL COURT OF CUIABÁ                                         Yes              No               No
THYAGO CEZAR SILVA DE SOUZA                  1001971-50.2017.5.02.0705           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
THYAGO CLANCO SILVA                          1066896-72.2018.8.13.0702           IMPEDIMENT                        CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
THYAGO FERREIRA DA CRUZ                      0003203-67.2019.8.27.2720           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ALVORADA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TIAGENE MALAQUIAS NASCIMENTO                 5035177-30.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TIAGO AGUIAR RIBEIRO ROMA                    0023163-35.2019.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              No               No
TIAGO ALBUQUERQUE GERVASIO                   0824271-91.2017.8.10.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
TIAGO ALEXANDRE RODRIGUES FERREIRA           5008075-52.2019.8.13.0223           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF DIVINÓPOLIS                                    Yes              No               No
TIAGO ALVES BARBOSA                          0800001-08.2017.8.15.0601           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
TIAGO AMARO GREGORIO                         3000854-58.2019.8.06.0090           COLLECTION                        CIVIL COURT OF ICÓ                                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TIAGO ANDRADE CARREIRO PEREIRA               7012630-13.2019.8.22.0002           CHANGE                            CIVIL COURT OF ARIQUEMES                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TIAGO ANDRE ANTUNES DE CASTRO                5029156-38.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

TIAGO ANTONIO MACHADO DALMONECH              0018720-06.2018.8.08.0545           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VILA VELHA                                     Yes              No               No
TIAGO APARECIDO DOS SANTOS                   1000989-11.2018.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
TIAGO APARECIDO RIBEIRO                      1019155-92.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
TIAGO BAPTISTA GOMES                         5001943-45.2020.8.13.0707           IMPEDIMENT                        CIVIL COURT OF VARGINHA                                       Yes              No               No

TIAGO BARBOSA SANTOS                         0222124-14.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No

TIAGO BARROS CUNHA                           1000655-91.2019.8.26.0291           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JABOTICABAL                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TIAGO BEZERRA DE FREITAS DINIZ               1017161-57.2020.8.26.0114           OVERBOOKING                     CIVIL COURT OF CAMPINAS                                         Yes              No               No
TIAGO BITTENCOURT CHAGAS                     0020381-19.2017.5.04.0027           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              Yes              No

                                                                                 CIVIL LITIGATION - PROMOTIONS
TIAGO BRASIL PITA                            0137861-61.2015.8.06.0001           / ADVERTISEMENTS                  CIVIL COURT OF FORTALEZA                                      Yes              No               No
TIAGO BUENO DA SILVA                         1000471-03.2013.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
TIAGO BURIGO                                 5000370-50.2019.8.24.0076           CHANGE                            CIVIL COURT OF TURVO                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TIAGO CAPINAN                                0022278-79.2020.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                       Yes              No               No
TIAGO CARVALHO COFFY DA FONTOURA             0020461-30.2019.5.04.0021           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TIAGO CERQUEIRA LIMA NOGUEIRA                0007920-90.2020.8.17.2001           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              No               No
TIAGO D OLIVEIRA SILVA                       9005904-82.2020.8.21.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No



                                                                                                        1097 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1218 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
TIAGO DA SILVA ARRUDA                      1018674-32.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
TIAGO DA SILVA MACHADO                     0010117-58.2016.5.15.0095            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE CAMPINAS                                Yes              Yes              No
TIAGO DE ALCANTARA KITAMURA                1000405-11.2018.5.02.0712            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
TIAGO DE ALMEIDA IGNATIUK WANDERLEY        0014635-88.2019.8.19.0042            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PETRÓPOLIS                                    Yes              No               No
TIAGO DE CAMARGO MARTINELLI                35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
TIAGO DE OLIVEIRA RAMOS                    1001412-71.2018.5.02.0313            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
TIAGO DE OLIVEIRA SILVA                    1000750-70.2019.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
TIAGO DE SANTANA ACACIO                    0101277-65.2019.5.01.0026            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
TIAGO DIAS MAURICIO                        0000081-67.2015.5.02.0025            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
TIAGO DOS SANTOS BEZERRA                   0822343-84.2019.8.20.5004            RESERVATION                         CIVIL COURT OF NATAL                                         Yes              No               No
TIAGO EDUARDO GOMEZ NITRI                  1000702-44.2015.5.02.0317            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
TIAGO EMILIO DUENHAS COSTA                 1010302-70.2020.8.26.0002            OVERBOOKING                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
TIAGO EZEQUIEL BARNABE                     7057173-07.2019.8.22.0001            COLLECTION                          CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                                CIVIL LITIGATION - IMPROPER
TIAGO EZEQUIEL BARNABE                     7057173-07.2019.8.22.0001            COLLECTION                          CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
TIAGO FERNANDES FRATARI                    5004125-37.2017.8.13.0342            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF ITUIUTABA                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
TIAGO FERREIRA DA CUNHA                    003267/2019-00                       OVERBOOKING                         CIVIL COURT OF CARUARU                                       Yes              No               No
TIAGO FERREIRA DE OLIVEIRA                 0012164-51.2017.5.15.0133            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
TIAGO FERREIRA DOS SANTOS                  1001390-76.2016.5.02.0056            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
TIAGO FLOSI                                1000242-23.2019.8.26.0374            CANCELLATION                        CIVIL COURT OF MORRO AGUDO                                   Yes              No               No
TIAGO FRANCO LOPES                         0020813-37.2018.5.04.0016            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
TIAGO FREITAS PELTIER DE QUEIROZ           0038565-20.2020.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No

TIAGO GAMA DA SILVA                          0209451-86.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TIAGO GOMES BORBA                            0059616-87.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
TIAGO GUEDES ALBUQUERQUE                     0100942-21.2019.5.01.0002           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
TIAGO HENRIQUE GIACOMINI                     0002290-76.2018.8.26.0189           FIDELIDADE PROGRAM                CIVIL COURT OF FERNANDÓPOLIS                                  Yes              No               No

TIAGO HERCULES CARNEIRO DE FARIAS            3000085-38.2020.8.06.0018           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FORTALEZA                                      Yes              No               No
TIAGO JOSE GONCALVES MIRANDA                 0010895-77.2015.5.03.0004           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
TIAGO LEITE DA SILVA                         0001384-14.2016.5.10.0008           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
TIAGO LESSA ROSSI.                           0010646-38.2019.8.08.0347           CHANGE                            CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                                                   CENTRO JUDICIÁRIO DE SOLUÇÃO DE CONFLITOS E
TIAGO LOPES PEREIRA DE MIRANDA               0000071-85.2020.5.10.0005           INDIVIDUAL LABOR CLAIM            CIDADANIA                                                     Yes              No               No
TIAGO LUIS PIRES DA SILVA                    0100046-63.2019.5.01.0006           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
TIAGO LUIZ DE DEUS COSTA BENTES              5028808-33.2017.8.09.0025           CHANGE                            CIVIL COURT OF CALDAS NOVAS                                   Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
TIAGO LUIZ MORAIS DE ASSIS                   0718388-71.2019.8.07.0001           LITIGATION - CIVIL                CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TIAGO MAGALHAES QUEIROZ BISCONSIN            7011888-07.2018.8.22.0007           CANCELLATION                      CIVIL COURT OF CACOAL                                         Yes              No               No



                                                                                                        1098 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1219 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
TIAGO MANOEL MIRANDA DE ARAUJO            7055881-84.2019.8.22.0001            OVERBOOKING                         CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
TIAGO MANOEL MIRANDA DE ARAUJO            7055881-84.2019.8.22.0001            OVERBOOKING                         CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No

TIAGO MARQUES DE OLIVEIRA                    0005717-48.2019.8.26.0609           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TABOÃO DA SERRA                                 Yes              No               No

TIAGO MARQUES DELBONI                        1013682-04.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

TIAGO MARQUES DELBONI                        1013682-04.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
TIAGO MARTINS PEDROSO                        1001139-59.2016.5.02.0088           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
TIAGO MELO ANDRADE                           0000577-16.2019.5.20.0006           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
TIAGO MESQUITA VERELA                        0078017-26.2019.8.16.0014           LITIGATION - CIVIL                CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TIAGO MODESTO CARNEIRO COSTA                 0813087-16.2019.8.12.0001           CHANGE                            CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
TIAGO MOISES SILVA DOS SANTOS                1000351-50.2020.8.26.0229           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF HORTOLÂNDIA                                   Yes              Yes              No
TIAGO MOISES SILVA DOS SANTOS                1000351-50.2020.8.26.0229           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF HORTOLÂNDIA                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
TIAGO MOREIRA DE FARIA                       0003359-28.2019.8.13.0430           LITIGATION - CIVIL                CIVIL COURT OF MONTE BELO                                    Yes              No               No

TIAGO MOREIRA DE LELIS                       1074092-62.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

TIAGO MOREIRA DE LELIS                       1074092-62.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TIAGO OLIVEIRA DOS SANTOS                    1000407-31.2020.8.26.0699           CANCELLATION                    CIVIL COURT OF SALTO GRANDE                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TIAGO PINTO FERREIRA                         0600042-69.2020.8.04.0015           CANCELLATION                    CIVIL COURT OF MANAUS                                          Yes              No               No

TIAGO RAMOS SANTOS QUEIROZ                   1001871-47.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
TIAGO RANGEL CORTES                          1016965-27.2019.8.26.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
TIAGO RANGEL CORTES                          1016965-27.2019.8.26.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
TIAGO REUS DA ROSA                           0302664-61.2019.8.24.0020           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CRICIÚMA                                      Yes              No               No
TIAGO RIBEIRO DE ALMEIDA                     1001153-23.2016.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
TIAGO ROBERTO                                1002457-82.2020.8.26.0132           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CATANDUVA                                     Yes              No               No

TIAGO RODRIGO JUSTINIANO DAMBROS             5010323-21.2020.8.24.0038           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOINVILLE                                       Yes              Yes              No

TIAGO RODRIGO JUSTINIANO DAMBROS             5010323-21.2020.8.24.0038           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JOINVILLE                                     Yes              Yes              No
TIAGO RODRIGUES APOSTOLO                     0008459-92.2019.8.25.0053           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF NOSSA SENHORA DO SOCORRO                      Yes              No               No
TIAGO RODRIGUES DA SILVA                     1000260-20.2020.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
TIAGO SANTANA PEREIRA                        0041399-72.2019.8.25.0001           LITIGATION - CIVIL                CIVIL COURT OF ARACAJU                                       Yes              No               No
TIAGO SIMONETTI LISBOA                       0212397-31.2019.8.05.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TIAGO STAMATO BELICO DE VELASCO              1001863-46.2020.8.26.0010           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
TIAGO STAMATO BELICO DE VELASCO              1001863-46.2020.8.26.0010           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              Yes              No
TIAGO TELES ALVES FERREIRA                   1001073-62.2016.5.02.0708           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No




                                                                                                       1099 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1220 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
TIAGO TRAJANO OLIVEIRA DANTAS              0810761-40.2019.8.10.0001            CHANGE                              CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
TIAGO VALENTE PAOLIELLO                    0063944-49.2019.8.16.0014            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF LONDRINA                                      Yes              No               No

TIAGO VIEIRA                                 5000307-16.2020.8.13.0005           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF AÇUCENA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TIAGO VINICIUS DE PAULA DIAS                 0701917-95.2020.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TIAGO VINICIUS DE PAULA DIAS                 0701913-58.2020.8.07.0016           CHANGE                            CIVIL COURT OF BRASÍLIA                                       Yes              No               No
TIBERIO COELHO MAGALHAES                     0001092-79.2020.8.05.0201           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PORTO SEGURO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
TIBERIO DA SILVA ROCHA JUNIOR                0700251-49.2019.8.02.0205           RESERVATION                       CIVIL COURT OF MACEIÓ                                         Yes              No               No
TIBOR PETOE                                  1001502-32.2016.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
TIBURCIO BARROS DO NASCIMENTO                0844443-45.2019.8.14.0301           CIVIL LITIGATION - SERVICE        CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TICIANE DA CRUZ CRODA                        0805801-60.2014.8.12.0001           CHANGE                            CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TICIANE FURTADO GOMES                        3000130-69.2020.8.06.0009           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TICIANO RIOS RAMOS                           8028251-10.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
TILANA BATISTA DA SILVA                      0001135-43.2020.8.26.0003           CIVIL LITIGATION - SERVICE        CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
TILANA BATISTA DA SILVA                      0001135-43.2020.8.26.0003           CIVIL LITIGATION - SERVICE        CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
TILMA DAS CHAGAS DO NASCIMENTO                                                   CIVIL LITIGATION - BOARDING
AGUIAR                                       0800337-09.2019.8.10.0010           IMPEDIMENT                        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
TISSIA VELOSO RIBEIRO DE OLIVEIRA            0001456-67.2020.8.01.0070           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO BRANCO                                     Yes              Yes              No
TISSIA VELOSO RIBEIRO DE OLIVEIRA            0001456-67.2020.8.01.0070           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO BRANCO                                     Yes              Yes              No
TISZ PARTICIPAÇÕES S/A                       0063577-60.2018.8.21.0001           CIVIL LITIGATION - GENERAL        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TITO LUIZ MENDES SOARES DA SILVA             0074890-04.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
TOKIO MARINE SEGURADORA S.A                  1058518-38.2015.8.26.0002           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                      Yes              No               No
TOKIO MARINE SEGURADORA S.A.                 1036503-70.2018.8.26.0002           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                      Yes              No               No
TOKIO MARINE SEGURADORA S.A.                 1112904-10.2018.8.26.0100           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                      Yes              No               No
TOKIO MARINE SEGURADORA S.A.                 1015010-03.2019.8.26.0002           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                      Yes              No               No
TOKIO MARINE SEGURADORA S.A.                 1014937-31.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
TOKIO MARINE SEGURADORA S/A                  1017847-36.2016.8.26.0002           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                      Yes              No               No
TOKIO MARINE SEGURADORA S/A                  1057416-44.2016.8.26.0002           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                      Yes              No               No
TOKIO MARINE SEGURADORA S/A                  1061957-18.2019.8.26.0002           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                      Yes              No               No
TOKIO MARINE SEGURADORA SA                   1105527-85.2018.8.26.0100           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TOM CONTEMOR TERRA                           0000579-88.2020.8.19.0212           CANCELLATION                      CIVIL COURT OF NITERÓI                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TOM KUZNIEC                                  1030197-14.2020.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TOM KUZNIEC                                  1030197-14.2020.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
TOM SOUSA PINTO                              1005377-38.2019.8.26.0108           RESERVATION                       CIVIL COURT OF CAJAMAR                                        Yes              No               No

TOMAS DE ANDRADE SARTORI                     1000672-31.2019.8.26.0129           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CASA BRANCA                                      Yes              No               No

TOMAS DE OLIVEIRA GONCALVES                  0006200-90.2020.8.19.0204           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              Yes              No



                                                                                                        1100 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                 Pg 1221 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

TOMAS DE OLIVEIRA GONCALVES                 0006200-90.2020.8.19.0204          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
TOMAS LIMA DE CARVALHO                      5207135-21.2019.8.13.0024          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
TOMAS LIMA DE CARVALHO                      5207135-21.2019.8.13.0024          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
TOMAS PERES DE NALLY                        0800879-89.2020.8.14.0039          OVERBOOKING                        CIVIL COURT OF PARAGOMINAS                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
TOMAZ DE ASSIS BORTOLETTO                   1017162-87.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
TOMAZ NETO LOIOLA SOUZA                     0072781-07.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
TOMAZ SARTO PIRES ALBUQUERQUE               0800316-77.2019.8.20.5111          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF ANGICOS                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
TOMAZIA GOMES PESSOA                        0120-000.038-4                     CANCELLATION                       CIVIL COURT OF BADY BASSITT                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
TOMAZIA GOMES PESSOA                        0120-000.038-4                     CANCELLATION                       CIVIL COURT OF BADY BASSITT                                   Yes              No               No

TOME ARRUDA CAMPOS                          1016402-54.2020.8.26.0224          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF GUARULHOS                                      Yes              No               No
TOMIKO IZUMI                                0002354-51.2019.8.16.0053          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BELA VISTA DO PARAÍSO                          Yes              No               No
TONIAS DA SILVA GOMES                       1001033-61.2017.5.02.0315          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
TONNY HOLOSBACH FERNANDES LOPES             0801058-58.2020.8.12.0110          CANCELLATION                       CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
TONNYFRAN XAVIER DE ARAUJO SOUSA            0800258-87.2020.8.10.0012          RESERVATION                        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
TONY CAVALCANTI OLIVEIRA                    35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
TONY GUSTAVO FERREIRA DE SOUZA              1014762-43.2020.8.26.0506          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
TONY PABLO DE CASTRO CHAVES                 0004447-02.2015.8.22.0007          RESERVATION                        CIVIL COURT OF CACOAL                                         Yes              No               No
TOTOTUR VIAGENS E TURISMO LTDA.             1019414-63.2020.8.26.0002          CIVIL LITIGATION - FRANCHISE       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
TOUFIC ANBAR NETO                           1004036-91.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                               CIVIL LITIGATION - ON-BOARD
TOUFIK KAMAL RIFKA                          1013042-08.2019.8.26.0011          SERVICE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - ON-BOARD
TOUFIK KAMAL RIFKA                          1000912-34.2020.8.26.0016          SERVICE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - ON-BOARD
TOUFIK KAMAL RIFKA                          1012388-21.2019.8.26.0011          SERVICE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
TOURLINES VIAGENS E TURISMO LTDA EPP        0026237-39.2019.8.08.0024          CIVIL LITIGATION - TAM TRAVEL      CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
TRACY ELISABETH LLOYD                       0057547-05.2019.8.19.0203          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
TRAJET AGENCIAMENTO DE SERVICOS LTDA        0300210-88.2018.8.24.0135          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF NAVEGANTES                                     Yes              No               No
                                            0014870-06.2003.8.24.0033          CIVIL LITIGATION - COMMERCIAL
TRAJET AGENCIAMENTO SERVIÇOS                (033.03.014870-0)                  REPRESENTATIVE                     CIVIL COURT OF NAVEGANTES                                     Yes              No               No
                                                                               CIVIL LITIGATION - TRAVEL
TRANS AERO VIAGENS E TURISMO LTDA ME 0868985-78.2018.8.15.2001                 AGENCY                             CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
TRANSPAX SERVIÇOS AUXILIARES DE TRANSP.                                        CIVIL LITIGATION - COMMERCIAL
AÉREOS LTDA.                            114.01.2004.029675                     REPRESENTATIVE                     CIVIL COURT OF CAMPINAS                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
TRAVEL TUR TURISMO EIRELI                   5150889-25.2019.8.09.0021          CANCELLATION                       CIVIL COURT OF CAÇU                                           Yes              No               No
                                                                               CIVIL LITIGATION - IMPROPER
TREVO TURISMO LTDA                          0219798-89.2011.8.04.0001          COLLECTION                         CIVIL COURT OF MANAUS                                         Yes              No               No



                                                                                                      1101 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1222 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
TRIBUNAL DE JUSTIÇA DE SANTA CATARINA 0005900-20.2010.8.24.0082                CIVIL LITIGATION - EXPENSE          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
TRIBUNAL DE JUSTIÇA DE SANTA CATARINA 0002564-21.2012.8.24.0055                CIVIL LITIGATION - EXPENSE          CIVIL COURT OF RIO NEGRINHO                                  Yes              No               No

TRIEL DE CARLOS GILBERTO FERREIRA            0002357-08.2020.8.19.0208           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No
TROUW NUTRITION BRASIL NUTRIÇÃO
ANIMAL LTDA.                                 1004349-61.2019.8.26.0358           CIVIL LITIGATION - CARGO          CIVIL COURT OF MIRASSOL                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TUANI ALVES OLIVEIRA                         0008837-17.2020.8.19.0203           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
TUIANNE CAMBOIM MORAIS                       0121876-47.2018.8.06.0001           CIVIL LITIGATION - CARGO          CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
TULIO CESAR BUARQUE LEAL LIMA                5002021-02.2019.8.24.0082           IMPEDIMENT                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TULIO CESAR DE OLIVEIRA                      5029473-63.2020.8.09.0051           CHANGE                            CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
TULIO CESAR VAZ DE MELO                      5731109-57.2019.8.09.0051           RESERVATION                       CIVIL COURT OF GOIÂNIA                                       Yes              No               No
TULIO DAMASCENO OLIVEIRA                     0000997-76.2013.5.03.0144           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                     Yes              Yes              No

TULIO FLAVIO AIOLY DE LIMA E MOUA            1001407-23.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

TULIO FLAVIO AIOLY DE LIMA E MOUA            1001407-23.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TULIO GOMES PEREIRA                          1003132-50.2019.8.26.0659           CHANGE                            CIVIL COURT OF VINHEDO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TULIO MARCOS KALIFE COELHO                   0805602-89.2020.8.12.0110           CHANGE                            CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
TULIO MARCOS MOREIRA DA SILVA                5000465-73.2019.8.13.0145           CANCELLATION                      CIVIL COURT OF JUIZ DE FORA                                  Yes              No               No
TULIO MARCOS RIBEIRO                         1019400-16.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

TULIO MARCUS MACHADO ALVES                   5017006-25.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
TULIO MARTINS MARQUES CHAVES                 9072383-78.2018.8.13.0024           LITIGATION - CIVIL                CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
TULIO TOFANI BARAKAT                         5123072-63.2019.8.13.0024           RESERVATION                       CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
TULIO VINICIUS DE MELO PEREIRA               0827166-04.2019.8.20.5004           RESERVATION                       CIVIL COURT OF NATAL                                         Yes              No               No
TURIBIO DI SPIRITO                           5029116-56.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
TURIBIO MOTTA                                0001931-81.2020.8.19.0212           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF NITERÓI                                       Yes              No               No
TURISE AGÊNCIA DE VIAGENS E TURISMO                                              CIVIL LITIGATION - TRAVEL
LTDA                                         1131816-21.2019.8.26.0100           AGENCY                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
TURISMO PINHEIRO LTDA                        8044350-55.2019.8.05.0001           CIVIL LITIGATION - TAM TRAVEL     CIVIL COURT OF SALVADOR                                      Yes              No               No
TURISMO PONTOCOM AGENCIA DE VIAGENS                                              CIVIL LITIGATION - SERVICE
LTDA                                         0042696-91.2014.8.07.0001           PROVIDER                          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
TYRONE SOUZA CARVALHO                        0000411-72.2017.5.05.0005           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                Yes              No               No
UANDERSON BICAS DOS SANTOS                   1001308-98.2017.5.02.0706           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
UARLITON RODRIGO PEREIRA DA COSTA            0010775-31.2017.5.03.0144           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                        Yes              No               No

UASLAN ERBESON PEREIRA                       7009693-96.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                     Yes              No               No
UBALDINO SANTOS                              1001813-12.2014.5.02.0313           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                 Yes              Yes              No

UBIRACI JOAO ROSA SAMPAIO                    0002161-51.2020.8.19.0042           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PETRÓPOLIS                                      Yes              No               No



                                                                                                       1102 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1223 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - GENERAL
UBIRACI JOÃO ROSA SAMPAIO                   0021824-54.2018.8.19.0042            LITIGATION - CIVIL                  CIVIL COURT OF PETRÓPOLIS                                    Yes              No               No
UBIRACI TENORIO DE ALBUQUERQUE              1000654-20.2017.5.02.0316            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
UBIRACI TENORIO DE ALBUQUERQUE              1001411-48.2016.5.02.0316            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

UBIRAJARA JEFERSON MOTA                       0001230-45.2016.5.23.0004          INDIVIDUAL LABOR CLAIM             TRIBUNAL REGIONAL DO TRABALHO 23ª REGIÃO - MT                 Yes              Yes              No
UBIRAJARA MARIA CRISPE                        0011849-58.2015.5.01.0076          INDIVIDUAL LABOR CLAIM             TRIBUNAL REGIONAL DO TRABALHO 1ª REGIÃO                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
UBIRAJARA PEREIRA DE ANDRADE                  5737813-25.2019.8.09.0136          CANCELLATION                       CIVIL COURT OF GOIÁS                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
UBIRAJARA PEREIRA DE ANDRADE                  5737813-25.2019.8.09.0136          CANCELLATION                       CIVIL COURT OF GOIÁS                                          Yes              Yes              No
UBIRATAN DUARTE VERISSIMO                     1002193-08.2014.5.02.0322          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
UBIRATAN MACHADO DE OLIVEIRA                  5136988-60.2020.8.09.0051          RESERVATION                        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
UBIRATAN PAVAO CAMPOS                         5150893-42.2019.8.13.0024          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
UBIRONE DE FATIMA GUIMARAES BARRETO           5028340-83.2020.8.09.0051          COLLECTION                         CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
UBIRONE DE FATIMA GUIMARAES BARRETO           5028340-83.2020.8.09.0051          COLLECTION                         CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
                                                                                                                    COURT OF 13ª VARA CÍVEL - FORO REGIONAL DE SANTO
                                                                                 TAX - JUDICIAL PROCEEDING -        AMARO/SP
UBS                                           0020869-47.2017.4.03.6198          OTHERS                                                                                           Yes              No               No
UDSON CABRAL MENDES                           1535422 - 8                        CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GOIÂNIA                                        Yes              No               No
UDSON CABRAL MENDES                           1630202 - 8                        CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GOIÂNIA                                        Yes              No               No
UDSON CABRAL MENDES                           1535422 - 8                        CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GOIÂNIA                                        Yes              No               No
UELBERTE DE OLIVEIRA DOS SANTOS               0001344-13.2015.5.05.0006          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
UELINTON BRUNO SGUTT                          1017360-51.2020.8.26.0576          CHANGE                             CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
UELINTON JOSE LOURENCIN                       1005331-66.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
UELSHE RIBEIRO BUGALHO                        0001239-84.2012.5.02.0051          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
UERLEI MAGALHAES DE MORAIS                    7005956-85.2020.8.22.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
UESCLEI OLIVEIRA FALCAO                       7017568-20.2020.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
UESLEI MARQUES DA SILVA                       0000242-74.2019.5.14.0002          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
UESLEY PAIVA MACIEL                           0000006-39.2020.5.10.0022          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
UESLEY PAIVA MACIEL                           0000007-24.2020.5.10.0022          INDIVIDUAL LABOR CLAIM             CEJUSC                                                        Yes              No               No
UESLEY PAIVA MACIEL                           0000008-09.2020.5.10.0022          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
UIARA COSTA MATOS                             0763036-91.2019.8.07.0016          RESERVATION                        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
UILCE ARTE ORTIZ                              50.001.001.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
UILCE ARTE ORTIZ                              50.001.001.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
UILIAN EDSON DE LIMA                          0002655-32.2020.8.26.0005          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
UILIAN EDSON DE LIMA                          0002655-32.2020.8.26.0005          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
UILSON OLIVEIRA DE SA                         1000684-74.2020.8.26.0011          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
UILSON OLIVEIRA DE SA                         1000684-74.2020.8.26.0011          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
UIRATAN MILHOMEM COSTA                        53.001.001.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF BRASÍLIA                                       Yes              No               No



                                                                                                        1103 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1224 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - SEAT
ULI FIRMINO ARY                             0056315-50.2019.8.17.2001            COMFORT                             CIVIL COURT OF RECIFE                                        Yes              No               No
ULISSES ANTONIO PEREIRA                     32.001.004.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CARIACICA                                     Yes              No               No
ULISSES ANTONIO PEREIRA                     32.001.004.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CARIACICA                                     Yes              No               No
ULISSES DE CAMARGO                          0002433-67.2015.5.02.0002            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ULISSES FELIPPE FERES ABRANTES CERQUEIRA 5000712-16.2017.8.13.0439               CANCELLATION                        CIVIL COURT OF MURIAÉ                                        Yes              No               No
ULISSES MARCELO DE MELO                     5107018-22.2019.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
ULISSES ROBERTO PIEDADE CAMARGO             1000101-56.2015.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
ULLI ABREU BRAGA                            0801865-33.2020.8.14.0301            RESERVATION                         CIVIL COURT OF BELÉM                                         Yes              No               No

UMAYTAN CAROCA DA SILVA MONTEIRO              0849993-40.2016.8.15.2001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
UMBELINA DA SILVA LIRA NETA RIBEIRO           0850240-45.2016.8.10.0001          RESERVATION                     CIVIL COURT OF SÃO LUÍS                                          Yes              No               No
UMBELINA MARIA NUNES DE LIMA RIBEIRO          0000141-15.2019.8.10.0126          CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SÃO JOÃO DOS PATOS                                Yes              No               No

UMBERTO CRISAFULLI                            0001755-56.2019.8.04.3801          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF COARI                                             Yes              No               No
UMBERTO MALENZA                               0011886-62.2019.8.08.0347          CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF VITÓRIA                                            Yes              No               No
UNI UNIÃO NACIONAL E INTERNACIONAL
EXPRESS                                       0001041-71.2014.8.26.0176          CIVIL LITIGATION - CARGO           CIVIL COURT OF EMBU DAS ARTES                                 Yes              No               No
                                                                                 CIVIL LITIGATION - PRICING
UNIÃO DE CRIADORES DE GATO DO BRASIL          5020055-24.2020.8.21.0001          POLICY                             15ª VARA CÍVEL                                                Yes              No               No
                                                                                                                    COURT OF 10 ª VARA DAS EXECUÇÕES FISCAIS FEDERAIS
UNIÃO FEDERAL                                 0020869-47.2017.4.03.6182          TAX - LEGAL PROCEEDING             DE SÃO PAULO                                                  Yes              No               No
                                              CUMPRIMENTO DE SENTENÇA Nº
                                              5006338-20.2017.4.03.6100 (MS
UNIÃO FEDERAL                                 N° 0018835-55.1997.4.03.6100 )     TAX - LEGAL PROCEEDING             COURT OF 22ª VARA FEDERAL SP                                  Yes              Yes              No
                                                                                                                    COURT OF 4ª VARA EXECUÇÃO FISCAL FEDERAL DE SÃO
UNIÃO FEDERAL                                 2005.61.82.023812-0                TAX - LEGAL PROCEEDING             PAULO - SP                                                    Yes              No               No
                                                                                                                    COURT OF 5ª VARA EXECUÇÃO FISCAL FEDERAL DE SÃO
UNIÃO FEDERAL                                 2005.61.82.017355-0                TAX - LEGAL PROCEEDING             PAULO - SP                                                    Yes              Yes              No
                                                                                                                    COURT OF 5ª VARA EXECUÇÃO FISCAL FEDERAL DE SÃO
UNIÃO FEDERAL                                 2007.61.82.038976-2                TAX - LEGAL PROCEEDING             PAULO - SP                                                    Yes              No               No
                                                                                 TAX - ADMINISTRATIVE
UNIÃO FEDERAL                                 10880.918730/2015-49               PROCEEDING                         DELEGACIA DA RECEITA FEDERAL                                  Yes              Yes              No
                                                                                 TAX - ADMINISTRATIVE
UNIÃO FEDERAL                                 10880.918729/2015-14               PROCEEDING                         DELEGACIA DA RECEITA FEDERAL                                  Yes              Yes              No
                                                                                 TAX - ADMINISTRATIVE
UNIÃO FEDERAL                                 10880.918727/2015-25               PROCEEDING                         DELEGACIA DA RECEITA FEDERAL                                  Yes              Yes              No
                                                                                 TAX - ADMINISTRATIVE
UNIÃO FEDERAL                                 10880.918728/2015-70               PROCEEDING                         DELEGACIA DA RECEITA FEDERAL                                  Yes              Yes              No
                                              0011770-
                                              23.2008.4.03.6100(2008.61.00.011
UNIÃO FEDERAL                                 770-5)                           TAX - LEGAL PROCEEDING               COURT OF TRF3 - 6A TURMA                                      Yes              Yes              No
                                                                                                                    COURT OF 5ª VARA EXECUÇÃO FISCAL FEDERAL DE SÃO
UNIÃO FEDERAL                                 2007.61.82.038975-0                TAX - LEGAL PROCEEDING             PAULO - SP                                                    Yes              No               No
                                                                                 TAX - ADMINISTRATIVE
UNIÃO FEDERAL                                 0071620-73.2018.4.02.5101          PROCEEDING                         12ª VARA FEDERAL DO RIO DE JANEIRO                            Yes              Yes              No




                                                                                                        1104 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1225 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                TAX - ADMINISTRATIVE
UNIÃO FEDERAL                              13896.909335/2018-37                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
                                                                                TAX - ADMINISTRATIVE
UNIÃO FEDERAL                              13896.909334/2018-92                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              No               No
UNIÃO FEDERAL                              138967.20863/2019-20                 TAX - LEGAL PROCEEDING              COURT OF RECEITA FEDERAL DO BRASIL                           Yes              No               No
                                                                                                                    COURT OF 2ª VARA DA JUSTIÇA FEDERAL DE
UNIÃO FEDERAL                              0012237-03.2012.403.6119             TAX - LEGAL PROCEEDING              GUARULHOS / 4ª TURMA TRF3                                    Yes              Yes              No
UNIÃO FEDERAL                              16306.000188/2008-57                 TAX - LEGAL PROCEEDING              COURT OF RFB-DRJ                                             Yes              Yes              No
UNIÃO FEDERAL                              0003754-36.2015.4.03.6100            TAX - LEGAL PROCEEDING              COURT OF 11ª VARA FEDERAL DE SP                              Yes              Yes              No
UNIÃO FEDERAL                              0158520-30.2016.4.02.5101            TAX - LEGAL PROCEEDING              COURT OF JFRJ/TRF2                                           Yes              Yes              No
                                                                                TAX - ADMINISTRATIVE
UNIÃO FEDERAL                              11080.733807/2018-33                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                                TAX - ADMINISTRATIVE
UNIÃO FEDERAL                              11080.733642/2018-08                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                                TAX - ADMINISTRATIVE
UNIÃO FEDERAL                              11080.733691/2018-32                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                                                                TAX - ADMINISTRATIVE
UNIÃO FEDERAL                              11080.733954/2018-11                 PROCEEDING                          DELEGACIA DA RECEITA FEDERAL                                 Yes              Yes              No
                                           0008925-
                                           81.2009.4.03.6100(2009.61.00.008
UNIÃO FEDERAL                              925-8)                               TAX - LEGAL PROCEEDING              COURT OF 14ª VARA FEDERAL SÃO PAULO                          Yes              Yes              No

                                             AO Nº 0003787-94.2013.4.03.6100

                                             (ARESP Nº 1339664 - SP |                                              COURT OF 25ª VARA DA JUSTIÇA FEDERAL DE SÃO
UNIÃO FEDERAL                                2018/0195492-8)                     TAX - LEGAL PROCEEDING            PAULO / 3ª TURMA TRF3 / 1ª TURMA STJ                          Yes              Yes              No
UNIÃO FEDERAL                                0000501-74.2014.4.03.6100           TAX - LEGAL PROCEEDING            COURT OF 13ª VARA FEDERAL SÃO PAULO                           Yes              Yes              No
                                                                                                                   COURT OF 10ª VARA FÓRUM FEDERAL CÍVEL SÃO
UNIÃO FEDERAL                                0028503-98.2007.4.03.6100           TAX - LEGAL PROCEEDING            PAULO - SP                                                    Yes              Yes              No
                                                                                                                   COURT OF 4ª TURMA DO TRIBUNAL REGIONAL FEDERAL
UNIÃO FEDERAL                                2006.03.00.069552-0                 TAX - LEGAL PROCEEDING            DA 3ª REGIÃO                                                  Yes              No               No
                                                                                                                   COURT OF 5ª VARA EXECUÇÃO FISCAL FEDERAL DE SÃO
UNIÃO FEDERAL                                0054487-56.2012.403.6182            TAX - LEGAL PROCEEDING            PAULO - SP                                                    Yes              Yes              No
                                                                                                                   COURT OF 5ª VARA EXECUÇÃO FISCAL FEDERAL DE SÃO
UNIÃO FEDERAL                                0054488-41.2012.4.03.6182           TAX - LEGAL PROCEEDING            PAULO - SP                                                    Yes              Yes              No

UNIÃO FEDERAL                                2006.03.00.022504-6                 TAX - LEGAL PROCEEDING            COURT OF TRIBUNAL REGIONAL FEDERAL DA 3ª REGIÃO               Yes              Yes              No
                                                                                                                   COURT OF 9ª VARA FÓRUM FEDERAL CÍVEL SÃO PAULO -
UNIÃO FEDERAL                                0024042-15.2009.403.6100            TAX - LEGAL PROCEEDING            SP                                                            Yes              Yes              No
                                                                                                                   COURT OF 4ª VARA EXECUÇÃO FISCAL FEDERAL DE SÃO
UNIÃO FEDERAL                                0051767-53.2011.403.6182            TAX - LEGAL PROCEEDING            PAULO - SP                                                    Yes              No               No
UNIÃO FEDERAL                                0015548-60.2015.4.01.3400           TAX - LEGAL PROCEEDING            COURT OF JUSTIÇA FEDERAL DO DISTRITO FEDERAL                  Yes              Yes              No
UNIÃO FEDERAL                                15224.720522/2012-16                TAX - LEGAL PROCEEDING            COURT OF RFB-DRJ                                              Yes              No               No
UNIÃO FEDERAL                                19515.002961/2009-23                TAX - LEGAL PROCEEDING            COURT OF CARF                                                 Yes              Yes              No
UNIÃO FEDERAL                                19515.002962/2009-78                TAX - LEGAL PROCEEDING            COURT OF CARF                                                 Yes              Yes              No
UNIÃO FEDERAL                                0000505-14.2014.4.03.6100           TAX - LEGAL PROCEEDING            COURT OF 10ª VARA FEDERAL SÃO PAULO                           Yes              Yes              No
UNIÃO FEDERAL                                17515.720030/2012-81                TAX - LEGAL PROCEEDING            COURT OF RFB-DRJ                                              Yes              No               No
UNIÃO FEDERAL                                0000504-29.2014.4.03.6100           TAX - LEGAL PROCEEDING            COURT OF TRF3 - 3A TURMA                                      Yes              Yes              No
UNIÃO FEDERAL                                0000503-44.2014.4.03.6100           TAX - LEGAL PROCEEDING            COURT OF 21ª VARA FEDERAL SÃO PAULO                           Yes              Yes              No
UNIÃO FEDERAL                                10880.676338/2009-79                TAX - LEGAL PROCEEDING            COURT OF RFB-DRJ                                              Yes              Yes              No



                                                                                                        1105 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1226 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                           0022121-
                                           11.2015.4.03.6100(0023071-
UNIÃO FEDERAL                              88.2013.403.6100)                    TAX - LEGAL PROCEEDING              COURT OF 5ª VARA FEDERAL SÃO PAULO                           Yes              No               No
UNIÃO FEDERAL                              5000612-60.2020.4.03.6100            TAX - LEGAL PROCEEDING              COURT OF JUSTIÇA FEDERAL DE SÃO PAULO                        Yes              Yes              No
UNIÃO FEDERAL                              10880.676336/2009-80                 TAX - LEGAL PROCEEDING              COURT OF CARF                                                Yes              Yes              No
                                                                                                                    COURT OF 4ª VARA EXECUÇÃO FISCAL FEDERAL DE SÃO
UNIÃO FEDERAL                              2006.61.82.033464-1                  TAX - LEGAL PROCEEDING              PAULO - SP                                                   Yes              Yes              No
UNIÃO FEDERAL                              10880.694067/2009-33                 TAX - LEGAL PROCEEDING              COURT OF CARF                                                Yes              Yes              No
UNIÃO FEDERAL                              19515.722481/2012-88                 TAX - LEGAL PROCEEDING              COURT OF RFB-DRJ                                             Yes              Yes              No
UNIÃO FEDERAL                              10880.676341/2009-92                 TAX - LEGAL PROCEEDING              COURT OF CARF                                                Yes              Yes              No
UNIÃO FEDERAL                              10880.676339/2009-13                 TAX - LEGAL PROCEEDING              COURT OF RFB-DRJ                                             Yes              Yes              No
                                                                                                                    COURT OF 10 ª VARA DAS EXECUÇÕES FISCAIS FEDERAIS
UNIÃO FEDERAL                              0061196-68.2016.4.03.6182            TAX - LEGAL PROCEEDING              DE SÃO PAULO                                                 Yes              No               No
                                                                                TAX - JUDICIAL PROCEEDING -         COURT OF 6ª VARA FEDERAL, DE CAMPINAS/4ª TURMA
UNIÃO FEDERAL                              0020869-47.2017.4.03.6190            OTHERS                              DO TRF3                                                      Yes              Yes              No
                                                                                TAX - JUDICIAL PROCEEDING -
UNIÃO FEDERAL                              0020869-47.2017.4.03.6193            OTHERS                              COURT OF 6ª TURMA DO TRF3                                    Yes              Yes              No
                                                                                TAX - JUDICIAL PROCEEDING -
UNIÃO FEDERAL                              0020869-47.2017.4.03.6200            OTHERS                              COURT OF 3ª TURMA DO TRF3                                    Yes              Yes              No
                                                                                TAX - JUDICIAL PROCEEDING -         COURT OF 2ª VARA DA JUSTIÇA FEDERAL DA SUBSEÇÃO
UNIÃO FEDERAL                              0020869-47.2017.4.03.6201            OTHERS                              JUDICIÁRIA DE GUARULHOS                                      Yes              Yes              No
                                                                                TAX - JUDICIAL PROCEEDING -         COURT OF 10 ª VARA DAS EXECUÇÕES FISCAIS FEDERAIS
UNIÃO FEDERAL                              0020869-47.2017.4.03.6206            OTHERS                              DE SÃO PAULO                                                 Yes              Yes              No
                                                                                TAX - JUDICIAL PROCEEDING -         COURT OF 10 ª VARA DAS EXECUÇÕES FISCAIS FEDERAIS
UNIÃO FEDERAL                              0020869-47.2017.4.03.6217            OTHERS                              DE SÃO PAULO                                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - DELAY /
UNIÃO FEDERAL                              0007263-25.2008.4.01.3400            CANCELLATION / ASSISTANCE           14ª VARA FEDERAL                                             Yes              No               No
                                                                                CIVIL LITIGATION -
UNIÃO FEDERAL                              0022041-97.2008.4.01.3400            PRECAUTIONARY                       14ª VARA FEDERAL                                             Yes              No               No
                                                                                CIVIL LITIGATION - DELAY /
UNIÃO FEDERAL                               0007264-10.2008.4.01.3400           CANCELLATION / ASSISTANCE           5ª VARA FEDERAL                                              Yes              No               No
UNIÃO FEDERAL                              0059046-12.2015.4.01.3400            CIVIL LITIGATION - SAC              20ª VARA FEDERAL                                             Yes              No               No
                                           0056968-45.2015.4.01.3400            CIVIL LITIGATION - TRAVEL
UNIÃO FEDERAL                                                                   INSURANCE                           14ª VARA FEDERAL                                             Yes              No               No
UNIÃO FEDERAL                              20822-34.2017.4.01.3400              CIVIL LITIGATION - BAGGAGE          13.ª VARA FEDERAL                                            Yes              No               No
                                                                                                                    COURT OF SUBSEÇÃO JUDICIÁRIA DE SÃO PAULO
UNIÃO FEDERAL - FAZENDA NACIONAL           5000692-69.2020.4.03.6182            TAX - LEGAL PROCEEDING              (VARAS DE EXECUÇÕES FISCAIS)                                 Yes              No               No
                                                                                                                    COURT OF 7ª TURMA DO TRIBUNAL REGIONAL FEDERAL
UNIÃO FEDERAL ("UNIÃO")                    1026074-79.2018.4.01.0000            TAX - LEGAL PROCEEDING              DA 1ª REGIÃO                                                 Yes              Yes              No
                                           EF 97.0002503-9 (0002503-
                                           22.1997.4.03.6000) EMBARGOS                                              COURT OF 6ª VARA FEDERAL DA SUBSEÇÃO JUDICIÁRIA
UNIÃO FEDERAL (FAZENDA NACIONAL)           1997.60.00.005278-2                  TAX - LEGAL PROCEEDING              DE SÃO PAULO/SP                                              Yes              Yes              No
                                           EF 98.0002309-7 (0002309-
                                           85.1998.4.03.6000) EMBARGOS                                              COURT OF 6ª VARA FEDERAL DA SUBSEÇÃO JUDICIÁRIA
UNIÃO FEDERAL (FAZENDA NACIONAL)           2003.60.00008597-2                   TAX - LEGAL PROCEEDING              DE SÃO PAULO/SP                                              Yes              Yes              No
                                           AÇÃO ANULATÓRIA DE DÉBITO
                                           FISCAL 0011624-
                                           45.2009.4.03.6100                                                        COURT OF 5ª TURMA DO TRIBUNAL REGIONAL DA 3ª
UNIÃO FEDERAL (FAZENDA NACIONAL)           (2009.61.00.011624-9)                TAX - LEGAL PROCEEDING              REGIÃO                                                       Yes              Yes              No




                                                                                                        1106 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1227 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - IMPROPER
UNIAO FEDERAL (PGF)                        46399-19.2014.4.01.3400              COLLECTION                          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - DELAY /
UNIÃO FEDERAL E ANAC                       0804007-72.2020.4.05.8100            CANCELLATION / ASSISTANCE           4ª VARA DA SEÇÃO JUDICIÁRIA                                  Yes              No               No
                                                                                                                    COURT OF 7ª VARA FEDERAL DE SÃO PAULO/3ª TURMA
UNIÃO FEDERAL/FAZENDA NACIONAL             5029841-36.2018.4.03.6100            TAX - LEGAL PROCEEDING              TRF3                                                         Yes              Yes              No
UNIÃO LESTE BRASILEIRA DA IGREJA                                                CIVIL LITIGATION - FLIGHT
ADVENTISTA DO SÉTIMO DIA                   0503996-29.2016.8.05.0080            CHANGE                              CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
UOSTON JOSE RAMOS MACEDO                   0000421-03.2019.5.05.0020            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
UP TURISMOS LTDA ME                        5005411-32.2020.8.13.0702            CIVIL LITIGATION - SERVICE          CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
URANIO PEREIRA SANTOS                      0002816-90.2012.5.02.0312            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
URCELINA PORTA DA SILVA                    0007533-39.2020.8.25.0001            CANCELLATION                        CIVIL COURT OF ARACAJU                                       Yes              No               No
URI MUSZKAT                                1093867-60.2019.8.26.0100            CIVIL LITIGATION - SERVICE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
URIEL STAMATO                              35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
URSULA CORREA BABETO                       0021806-60.2016.5.04.0013            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
URSULA DUARTE GOULART DIAS DE CASTRO 0829581-53.2019.8.12.0001                  CHANGE                              CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
URSULA PONTES DOS SANTOS                   1001523-32.2016.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
URSULA WILBERG DE CASTRO COSTA             5006091-21.2019.8.13.0324            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF ITAJUBÁ                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
URSULA ZWIENER FUCHS                       0000049-80.2020.8.16.0014            CANCELLATION                        CIVIL COURT OF LONDRINA                                      Yes              No               No

USMAN AHMAD                                  1006219-02.2020.8.26.0005           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
USSIEL ELIONAI DANTAS XAVIER FILHO           0046392-82.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
USSIEL ELIONAI DANTAS XAVIER FILHO           0046392-82.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No
UYARA OLIVEIRA MOTA                          0000510-82.2018.5.20.0007           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

UZIEL DE CERQUEIRA PINHEIRO                  0013029-93.2019.8.05.0113           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ITABUNA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
V. B. B. S.                                  7002094-09.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              No               No
VAGNER AVELINO DOS SANTOS JUNIOR             0011350-26.2017.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VAGNER BARATTO VIDAL                         9004278-28.2020.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VAGNER BARATTO VIDAL                         9004278-28.2020.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              Yes              No
VAGNER BATISTA MARQUES                       1001029-13.2017.5.02.0060           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No

VAGNER CARDOSO DOS SANTOS                    0030819-04.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              Yes              No

VAGNER CARDOSO DOS SANTOS                    0030819-04.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              Yes              No
VAGNER CHARLES DA SILVA                      0047563-51.2015.8.06.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FORTALEZA                                      Yes              No               No
VAGNER DA COSTA CHAVES                       1000703-77.2016.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
VAGNER DA SILVA                              7003319-64.2020.8.22.0001           RESERVATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
VAGNER DA SILVA ROCHA                        1001214-13.2018.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
VAGNER DE PAULA ROSSI                        1000251-43.2020.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No




                                                                                                        1107 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1228 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
VAGNER DOMINGUES FRAGA                    5001384-09.2020.8.13.0313            CANCELLATION                        CIVIL COURT OF IPATINGA                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
VAGNER DOMINGUES FRAGA                    5001384-09.2020.8.13.0313            CANCELLATION                        CIVIL COURT OF IPATINGA                                      Yes              Yes              No

VAGNER MESSIAS FRUEHLING                     0042447-57.2019.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                        Yes              No               No

VAGNER MICHELL BARBOSA VASCONCELOS           0009871-83.2020.8.25.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARACAJU                                         Yes              Yes              No

VAGNER MICHELL BARBOSA VASCONCELOS           0009871-83.2020.8.25.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARACAJU                                         Yes              Yes              No

VAGNER NICOLAU DE SOUZA                      1040908-18.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
VAGNER NONATO SANTOS                         0001060-41.2017.5.05.0036           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
VAGNER PEREIRA DE ANDRADE                    1001355-29.2018.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
VAGNER SOUZA DA PAIXAO FERNANDES             0100210-56.2019.5.01.0029           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                            Yes              No               No

VAINE JOSE CORDOVA JUNIOR                    1097567-44.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
VAL BENVINDO ESPIRITO SANTOS DOS                                                 CIVIL LITIGATION - FLIGHT
SANTOS                                       0216867-08.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VALBERTH VERAS DA SILVA                      3000576-69.2020.8.06.0010           CANCELLATION                      CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VALBERTO DE SOUSA CARVALHO                   35.001.002.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VALCI JOSE CARDOSO                           5032632-84.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VALCI JOSE CARDOSO                           5032632-84.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
VALDANO SIMAO DA SILVA,                      0000026-76.2017.5.06.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE RECIFE - PE                             Yes              Yes              No
VALDEAN CARLOS PINHEIRO DO
NASCIMENTO                                   0063486-68.2018.8.13.0105           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF GOVERNADOR VALADARES                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VALDECI DE OLIVEIRA ROZAS                    0709684-87.2020.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                      Yes              No               No

VALDECI MARIA DOS SANTOS PAES                7038493-71.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              No               No
VALDECI OLIVEIRA DA SILVA                    1010903-92.2019.8.26.0590           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO VICENTE                                   Yes              No               No
VALDECI PEREIRA DOS SANTOS                   0000388-05.2019.5.09.0892           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
VALDECI PIRES COSTA                          0100749-35.2019.5.01.0057           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
VALDECIO BENEDITO ALVES                      1001601-77.2016.5.02.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VALDECIR ANTONIO BEAL                        1006060-68.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No

VALDECIR APARECIDO MARQUES DE OLIVEIRA 1000658-30.2020.8.26.0576                 CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                           Yes              Yes              No

VALDECIR APARECIDO MARQUES DE OLIVEIRA 1000658-30.2020.8.26.0576                 CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                           Yes              Yes              No
VALDECIR CARLETO                       0011477-27.2018.5.15.0008                 INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              No               No

VALDECIR JOSE VESTERLON                      5000381-95.2019.8.24.0006           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BARRA VELHA                                   Yes              No               No
VALDECY BARBOSA                              0210246-80.2013.5.21.0010           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE NATAL - RN                              Yes              Yes              No
VALDECY FELIX RODRIGUES JUNIOR               0000891-20.2013.5.07.0010           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE FORTALEZA                               Yes              Yes              No
VALDECY OLI VEI RA DE LI MA                  0651281-28.2018.8.04.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF MANAUS                                        Yes              No               No



                                                                                                       1108 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1229 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
VALDECY OLI VEI RA DE LI MA                0651281-28.2018.8.04.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MANAUS                                        Yes              No               No
VALDEI SORIANO GUERRA                      1000079-59.2015.5.02.0323            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
VALDEIR AZEVEDO DE JESUS                   0001406-69.2014.5.17.0001            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE VITÓRIA                                 Yes              Yes              No
VALDEIZA MARIA CARNEIRO DOS SANTOS         1001301-40.2016.5.02.0319            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
VALDELIA MARIA DA ROCHA SILVA              0001224-50.2012.5.01.0017            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
VALDELICE CANDIDA PINHEIRO PORTERO         0007558-38.2019.8.16.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
VALDELICE FERREIRA DE OLIVEIRA             0202115-31.2019.8.05.0001            LITIGATION - CIVIL                  CIVIL COURT OF SALVADOR                                      Yes              No               No

VALDELICE FRANCISCA DE SOUZA M ATOS          0609495-10.2019.8.04.0020           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MANAUS                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VALDELY FERREIRA KINUPP                      0608317-26.2019.8.04.0020           OVERBOOKING                     CIVIL COURT OF MANAUS                                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VALDELY FERREIRA KINUPP                      0608317-26.2019.8.04.0020           OVERBOOKING                     CIVIL COURT OF MANAUS                                           Yes              Yes              No

VALDELY FRANCISCA DE SOUZA DA SILVA          0609542-81.2019.8.04.0020           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                         Yes              No               No
VALDEMAR ANDRADE ARAUJO                      0039628-82.2019.8.19.0209           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
VALDEMAR DOS SANTOS ARAGAO (+1)              0063900-02.2008.5.05.0037           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
VALDEMAR EVANGELSTA DE OLIVEIRA              0000797-12.2019.8.17.8230           IMPEDIMENT                        CIVIL COURT OF CARUARU                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VALDEMAR LUIS GASPARELO                      0001556-22.2019.8.16.0205           CHANGE                            CIVIL COURT OF IRATI                                          Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VALDEMAR VIANEZ PEREIRA                      0034272-45.2019.8.16.0030           RESERVATION                       CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              No               No
VALDEMIR HERCULANO DA SILVA                  0601312-28.2019.8.04.0092           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                         Yes              No               No
VALDEMIR LUQUIARI                            0010778-02.2019.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
VALDEMIR MAYR DA SILVA                       0010509-33.2019.5.15.0114           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VALDEMIR PEREIRA CARDOSO                     1000061-15.2020.8.26.0462           CANCELLATION                      CIVIL COURT OF POÁ                                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VALDEMIRO SARAIVA DA CRUZ NETO               5250500-55.2019.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              No               No

VALDENIA MARIA DE SOUZA                      5000545-69.2020.8.13.0317           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ITABIRA                                          Yes              Yes              No

VALDENIA MARIA DE SOUZA                      5000545-69.2020.8.13.0317           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ITABIRA                                        Yes              Yes              No
VALDENICE BARBOSA SOARES DOS SANTOS          0010722-05.2015.5.01.0038           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
VALDENICE DA SILVA OLIVEIRA                  1013833-22.2020.8.26.0114           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPINAS                                       Yes              Yes              No
VALDENICE DA SILVA OLIVEIRA                  1013833-22.2020.8.26.0114           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CAMPINAS                                       Yes              Yes              No
VALDENICE DE ARAUJO CAMARA                   0637297-95.2019.8.04.0015           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
VALDENICE JOSE DE SOUZA                      0715823-55.2020.8.07.0016           IMPEDIMENT                        CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
VALDENICE JOSE DE SOUZA                      0715823-55.2020.8.07.0016           IMPEDIMENT                        CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
VALDENILDE RIBEIRO PIRES BEZERRA             3000054-36.2020.8.06.0012           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                      Yes              No               No
VALDENIR ALVES DA SILVA                      0000930-93.2013.5.07.0017           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE FORTALEZA                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VALDENIR DONIZETE FLAUZINO                   0001208-74.2020.8.19.0208           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VALDENIR DONIZETE FLAUZINO                   0001208-74.2020.8.19.0208           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No




                                                                                                        1109 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11               Main Document
                                                                                                  Pg 1230 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

VALDEON VENANCIO DA SILVA                    0048799-86.2018.8.03.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF MACAPÁ                                         Yes              No               No
VALDER VIANA VIEIRA                          0001194-36.2016.5.11.0004          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              Yes              No
VALDER VIANA VIEIRA                          0001891-78.2017.5.11.0018          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
VALDEREDO JOSE CORDEIRO                      0000157-45.2016.5.13.0027          INDIVIDUAL LABOR CLAIM             FORÚM TRABALHISTA DE SANTA RITA                               Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
VALDERENE DA SILVA RODRIGUES OLIVEIRA        5000643-36.2020.8.24.0030          CANCELLATION                       CIVIL COURT OF IMBITUBA                                       Yes              No               No
                                                                                CIVIL LITIGATION - SERVICE
VALDERI VAZ DE AGUIAR                        00014725-89.2013.8.14.0028         PROVIDER                           CIVIL COURT OF MARABÁ                                         Yes              No               No
VALDI SOUZA FERREIRA                         0034500-32.2009.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
VALDIANE PEREIRA DE ARAUJO                   5003698-53.2020.8.13.0433          CANCELLATION                       CIVIL COURT OF MONTES CLAROS                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VALDILENE LIMA DE SOUZA                      1010830-07.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
VALDILENE LIMA DE SOUZA                      1010830-07.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
VALDILENE TENORIO SILVA                      0000696-53.2012.5.02.0319          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
VALDILSON GOMES SANTOS                       0067772-64.2020.8.05.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF SALVADOR                                       Yes              Yes              No
VALDILSON GOMES SANTOS                       0067772-64.2020.8.05.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF SALVADOR                                       Yes              Yes              No
VALDINEI APARECIDO DE JESUS                  0001208-10.2011.5.09.0664          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE LONDRINA                                 Yes              Yes              No
VALDINEI FERREIRA GOMES DE OLIVEIRA          0001199-09.2014.5.02.0027          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
VALDINEIA MENDES PEREIRA                     0810434-61.2020.8.10.0001          CHANGE                             CIVIL COURT OF SÃO LUÍS                                       Yes              No               No

VALDINETE ANUNCIADA BONIFACIO SANTOS         1001252-74.2017.5.02.0315          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
VALDINETE GOMES DA SILVA                     1001704-96.2017.5.02.0311          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
VALDIR ALVES DA SILVA                        1001706-40.2016.5.02.0719          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
VALDIR ALVES PINHEIRO                        0025197-18.2018.5.24.0006          INDIVIDUAL LABOR CLAIM             JUSTIÇA DO TRABALHO DE CAMPO GRANDE                           Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VALDIR AMARAL DE ALBUQUERQUE                 31.031.001.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF ITABIRITO                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
VALDIR BITTENCOURT JUNIOR                    5007405-44.2020.8.24.0038          RESERVATION                        CIVIL COURT OF JOINVILLE                                      Yes              No               No
VALDIR DE OLIVEIRA CABRAL                    0001027-41.2014.5.09.0005          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE CURITIBA                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
VALDIR DE OLIVEIRA TEXEIRA                   0832678-95.2018.8.12.0001          RESERVATION                        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No

VALDIR GOMES                                 0800777-49.2020.8.18.0009          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                          Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
VALDIR GONCALVES                             0013663-36.2020.8.16.0182          COLLECTION                      CIVIL COURT OF CURITIBA                                          Yes              No               No

VALDIR GONCALVES                             0013662-51.2020.8.16.0182          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CURITIBA                                       Yes              No               No
VALDIR JUNIOR BARROS BEZERRA                 1001665-82.2017.5.02.0058          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
VALDIR LUCAS CAETANO                         1045323-57.2019.8.26.0224          CHANGE                             CIVIL COURT OF GUARULHOS                                      Yes              No               No
VALDIR LUCAS CAETANO                         1002021-85.2017.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

VALDIR LUIZ VEBER                            0816078-51.2019.8.20.5106          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MOSSORÓ                                           Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VALDIR MACHADO DA SILVEIRA                   0000462-68.2018.8.21.0097          CANCELLATION                    CIVIL COURT OF FLORES DA CUNHA                                   Yes              No               No




                                                                                                       1110 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 1231 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

VALDIR MARQUES DE OLIVEIRA                   1005268-41.2020.8.26.0576          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VALDIR MARTINS FERREIRA                      1071853-85.2019.8.26.0002          CHANGE                             CIVIL COURT OF SÃO PAULO                                      Yes              No               No
VALDIR MENGARDA JUNIOR                       0302572-55.2018.8.24.0073          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF TIMBÓ                                          Yes              No               No
VALDIR PAULINO DA SILVA                      1000939-50.2016.5.02.0315          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

VALDIR RIBEIRO DA SILVA                      0008814-30.2020.8.25.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ARACAJU                                           Yes              No               No

VALDIR RIBEIRO DA SILVA                      0008814-30.2020.8.25.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF ARACAJU                                        Yes              No               No
VALDIR VAZ DA SILVA                          0020611-87.2019.5.04.0028          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
VALDIR VAZ DA SILVA                          0021028-74.2018.5.04.0028          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
VALDIR VICENTE DA SILVA                      1001612-26.2019.5.02.0319          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
VALDIRENE DE LOURDES SCHUMAKER               1003077-30.2019.8.26.0003          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
VALDIRENE MARIA DE SANTANA CUNHA             35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
VALDIRENE MARIA DE SANTANA CUNHA             35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No

VALDIRENE PEREIRA DOS SANTOS                 8020292-51.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              No               No

VALDIRENE XAVIER DA SILVA                    5600114-53.2019.8.09.0051          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF GOIÂNIA                                        Yes              No               No
VALDIRLEI AMARAL LIBERINO                    1000515-40.2018.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
VALDIVIA FERREIRA CARNEIRO                   0000170-73.2020.5.08.0017          INDIVIDUAL LABOR CLAIM             FÓRUM DO TRABALHO                                             Yes              Yes              No
VALDIZA AVILA MONTEIRO                       0209553-47.2020.8.06.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FORTALEZA                                      Yes              No               No
VALDO CORREA DA SILVA JUNIOR                 1000221-96.2020.5.02.0320          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
VALDOILSON MOREIRA FERNANDES                 1001971-35.2017.5.02.0322          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
VALDOMIRO JORLANDO JUNIOR                    1002687-18.2019.8.11.0055          CANCELLATION                       CIVIL COURT OF TANGARÁ DA SERRA                               Yes              No               No
VALDOMIRO VIVIAN MARQUES                     0021698-83.2016.5.04.0028          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
VALENTIM SIPOLATTI                           0012854-80.2019.8.08.0545          CANCELLATION                       CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
VALENTINA BRAGA BUCHARELLI                   1001342-33.2019.8.26.0529          RESERVATION                        CIVIL COURT OF SANTANA DE PARNAÍBA                            Yes              No               No

VALENTINA CARNEIRO FOPPEL EL HIRECHE         0512253-57.2014.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
VALENTINA COSTA DE ARAUJO                    0008012-29.2018.8.19.0208          RESERVATION                     CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VALENTINA COSTA DE ARAUJO                    0608039-87.2016.8.04.0001          OVERBOOKING                     CIVIL COURT OF MANAUS                                            Yes              No               No

VALENTINA GRAGNANO COSTANTINI                1013046-96.2019.8.26.0576          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                             Yes              No               No
VALENTINA LANDA MONTENEGRO
ALBUQUERQUE                                  0022944-82.2019.8.19.0209          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VALENTINA MADALOSSO LEDIC                    5004091-65.2019.8.24.0090          CANCELLATION                    CIVIL COURT OF FLORIANÓPOLIS                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VALENTINA MATTOS AQUINO                      1037491-54.2019.8.11.0041          OVERBOOKING                     CIVIL COURT OF CUIABÁ                                            Yes              No               No

VALENTINA ZORZUT                             1004936-50.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
VALERIA ADRIANE CARNEIRO SOARES              0000209-33.2019.5.12.0037          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              Yes              No



                                                                                                       1111 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1232 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
VALERIA AGNESE LANNES                      7009975-37.2020.8.22.0001            CIVIL LITIGATION - CARGO            CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VALERIA ARENHARDT                          7002405-92.2019.8.22.0014            CANCELLATION                        CIVIL COURT OF VILHENA                                       Yes              No               No

VALERIA BENTO DE CARVALHO NUNES              5586377-80.2019.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                        Yes              No               No
VALERIA COSTA GAMBIRASI                      1001592-89.2016.5.02.0044           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
VALERIA CRISTINA DAS NEVES LEAL              0000320-90.2017.5.11.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              Yes              No
VALERIA CRISTINA DAS NEVES LEAL              0000642-47.2016.5.11.0012           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              Yes              No
VALERIA CRISTINA JORA                        1000748-38.2017.5.02.0034           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
VALERIA CUNHA CAMPOS GUIMARAES               53.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VALERIA CUNHA CAMPOS GUIMARAES               53.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VALERIA CUNHA CAMPOS GUIMARAES               0714043-80.2020.8.07.0016           RESERVATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VALERIA CUNHA CAMPOS GUIMARAES               53.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VALERIA CUNHA CAMPOS GUIMARAES               53.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
VALERIA DA SILVA BATISTA CASABLANCA          0001684-58.2016.5.11.0004           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

VALERIA DE FATIMA AMBROSIO DE JESUS          5008463-33.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              No               No
VALERIA DE FATIMA CAMARGO DA SILVA           0011231-65.2017.5.15.0008           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              Yes              No
VALERIA DE SOUZA BABALIM NETTO               0014008-11.2019.8.26.0068           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF BARUERI                                          Yes              No               No

VALERIA DILA NICOLETTI GALANTE               1020130-90.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

VALERIA DOBRI LEITE PIZZO                    1059147-70.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VALERIA FARIAS DE FREITAS                    0030798-19.2019.8.05.0080           OVERBOOKING                       CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VALERIA FERREIRA DO ESPIRITO SANTO           1013532-20.2020.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VALERIA FERREIRA DO ESPIRITO SANTO           1013532-20.2020.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
VALERIA MORALES NUNES DAS NEVES              35.001.003.XX-XXXXXXX               FIDELIDADE PROGRAM                CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
VALERIA MORALES NUNES DAS NEVES              35.001.003.XX-XXXXXXX               FIDELIDADE PROGRAM                CIVIL COURT OF SÃO PAULO                                      Yes              No               No
VALERIA RENATA DE SOUZA FELIX                0000069-70.2015.5.21.0010           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE NATAL                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VALERIA RIBEIRO SILVA                        0049567-88.2018.8.16.0182           CHANGE                            CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VALERIA ROMINA MARTINEZ                      1016150-38.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VALERIA SAQUES                               0719366-66.2020.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              No               No
VALERIA SILVA DE SOUZA                       0001323-69.2015.5.10.0015           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
VALERIA SOARES MINHOS FOZ                    1007893-24.2020.8.26.0002           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VALERIA SOARES MINHOS FOZ                    1007893-24.2020.8.26.0002           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No



                                                                                                        1112 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1233 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
VALERIA VIEIRA DE SOUSA                    1000298-95.2018.5.02.0055            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
VALERIO GUIMARAES MONTEIRO                 1001818-67.2015.5.02.0323            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No

VALESKA CHASTINET ARAGAO DE GUSMAO           3002310-13.2019.8.06.0003           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VALESKA PRICYLA BARBOSA SOUSA                7058382-11.2019.8.22.0001           RESERVATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
VALKIRIA ZUCCHETTO PADILHA                   5000444-89.2020.8.24.0005           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BALNEÁRIO CAMBORIÚ                             Yes              Yes              No
VALKIRIA ZUCCHETTO PADILHA                   5000444-89.2020.8.24.0005           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BALNEÁRIO CAMBORIÚ                             Yes              Yes              No

VALMEI DA PAZ XAVIER                         5021687-68.2019.8.13.0672           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SETE LAGOAS                                    Yes              No               No
VALMIR AZEVEDO                               0002103-80.2010.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VALMIR CAETANO DE LIMA                       0001036-87.2020.8.19.0029           CANCELLATION                      CIVIL COURT OF MAGÉ                                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VALMIR CAETANO DE LIMA                       0001036-87.2020.8.19.0029           CANCELLATION                      CIVIL COURT OF MAGÉ                                           Yes              Yes              No
VALMIR DIAS DE CASTRO LEITE                  0001052-69.2015.5.11.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              Yes              No
VALMIR FERREIRA BARBOSA                      0010545-86.2019.8.08.0545           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VALMIR FERREIRA DE SALES                     0008835-68.2020.8.19.0002           CHANGE                            CIVIL COURT OF NITERÓI                                        Yes              No               No
VALMIR FERREIRA PESSOA                       1000532-51.2019.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
VALMIR GONCALVES DE ARAUJO                   0010746-49.2015.5.03.0144           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                         Yes              Yes              No
VALMIRO DE JESUS CONCEICAO                   0000473-34.2012.5.05.0023           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
VALMOR SEBASTIAO DE ANDRADE                  0001377-79.2017.5.09.0892           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VALMOR TREVISAN                              5004441-56.2019.8.21.0019           CANCELLATION                      CIVIL COURT OF NOVO HAMBURGO                                  Yes              No               No
VALNEIA GOMES DE CASTRO CRUZ                 0010834-21.2019.5.18.0018           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                             Yes              No               No
VALNETE ALBUQUERQUE DE JESUS SANTOS          1000226-52.2019.5.02.0321           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VALNEY ACOSTA ALMEIDA                        0617486-52.2019.8.04.0015           CHANGE                            CIVIL COURT OF MANAUS                                         Yes              No               No
VALQUIRIA BARBOSA DA SILVA MOURA             0002645-32.2013.5.02.0011           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No

VALQUIRIA BOTELHO DOS SANTOS MOREIRA         0011380-16.2018.5.15.0044           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
VALQUIRIA DE SOUSA SILVA                     0001005-20.2020.8.05.0106           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF IPIRÁ                                          Yes              Yes              No
VALQUIRIA DE SOUSA SILVA                     0001005-20.2020.8.05.0106           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF IPIRÁ                                          Yes              Yes              No
VALQUIRIA DUARTE DE LIMA                     1004605-85.2019.8.26.0428           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PAULÍNIA                                       Yes              No               No
VALQUIRIA EDIVALDA APARECIDA BATISTA DE                                          CIVIL LITIGATION - SPECIAL
OLIVEIRA                                     1000195-29.2019.8.26.0607           PASSENGER                         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VALQUIRIA GOMES DA SILVA                     5000155-63.2019.8.08.0062           CANCELLATION                      CIVIL COURT OF PIÚMA                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VALQUIRIA MANJAPANI SAURIN                   1000443-84.2020.8.26.0081           CANCELLATION                      CIVIL COURT OF ADAMANTINA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VALQUIRIA PEREIRA RODRIGUES                  0300456-74.2016.8.24.0064           RESERVATION                       CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VALQUIRIA PIMENTEL RIBEIRO                   0023506-66.2019.8.16.0018           CANCELLATION                      CIVIL COURT OF MARINGÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VALQUIRIA PINHEIRO VALERIO                   1016190-41.2019.8.26.0071           CHANGE                            CIVIL COURT OF BAURU                                          Yes              No               No

VALQUIRIA SOBRAL DE OLIVEIRA FIGUEIREDO 0001533-92.2016.5.10.0013                INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No




                                                                                                        1113 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11               Main Document
                                                                                                  Pg 1234 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

VALTAIR LEMOS LOPES                          7031512-26.2019.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
VALTAMIR LELES DA ROCHA                      7020706-92.2020.8.22.0001          RESERVATION                        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
VALTENIR DE SOUZA SILVEIRA                   0101269-57.2018.5.01.0080          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VALTER AMARAL SAMPAIO                        1001871-69.2020.8.26.0609          CANCELLATION                       CIVIL COURT OF TABOÃO DA SERRA                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VALTER APARECIDO MISSAO DOS REIS             7000302-14.2020.8.22.0003          CANCELLATION                       CIVIL COURT OF JARU                                           Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
VALTER APARECIDO MISSAO DOS REIS             7000302-14.2020.8.22.0003          CANCELLATION                       CIVIL COURT OF JARU                                           Yes              Yes              No
VALTER BENEDITO ALVES                        1000956-97.2018.5.02.0709          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No

VALTER BERNARDO GOMES JUNIOR                 0702277-18.2020.8.07.0020          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BRASÍLIA                                       Yes              No               No
VALTER BERTHO                                0257300-87.2004.5.02.0074          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
VALTER CAOBIANCO JUNIOR                      0000130-27.2011.5.02.0065          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
VALTER CARDOSO DE SOUZA JUNIOR               0001585-45.2017.5.09.0122          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No

VALTER COSTA DE ALMEIDA JUNIOR               0835621-51.2019.8.12.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VALTER DA SILVA CARDOSO FILHO                0004415-65.2020.8.05.0113          CANCELLATION                       CIVIL COURT OF ITABUNA                                        Yes              No               No
VALTER DE OLIVEIRA SANTOS                    0000901-82.2018.5.19.0001          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
VALTER DE OLIVEIRA SILVA                     0715849-53.2020.8.07.0016          RESERVATION                        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
VALTER DINEZ DOS SANTOS                      1001294-85.2015.5.02.0318          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No

VALTER FERREIRA DE ALENCAR PIRES REBELO 0800692-20.2019.8.18.0164               CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF TERESINA                                       Yes              Yes              No

VALTER FERREIRA DE ALENCAR PIRES REBELO 0800692-20.2019.8.18.0164               CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF TERESINA                                       Yes              Yes              No
VALTER FERREIRA DE OLIVEIRA             0000957-71.2019.5.13.0026               INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA                                             Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
VALTER HENRIQUE RONDON                       1017192-49.2019.8.26.0361          CANCELLATION                       CIVIL COURT OF MOGI DAS CRUZES                                Yes              No               No
VALTER JOSE CAMPOS MARADEI                   1000858-98.2017.5.02.0046          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
VALTER JOSE RODRIGUES PALMEIRA               0001181-05.2019.5.11.0013          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
VALTER RIBEIRO DO COUTO                      1024375-24.2019.8.26.0506          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VALTERNEY DOS SANTOS ANDRADE                 0055693-53.2020.8.05.0001          CHANGE                             CIVIL COURT OF SALVADOR                                       Yes              No               No
VALTRAN CONCEICAO RIBEIRO                    0101569-95.2017.5.01.0066          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
VAMIL IUGLEBODE                              0011806-08.2019.8.16.0014          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF LONDRINA                                       Yes              No               No

VANDA CARVALHO BRIGIDO                       0834254-56.2019.8.23.0010          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF BOA VISTA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VANDA GONCALVES DE AGUIAR                    0055681-30.2019.8.03.0001          OVERBOOKING                        CIVIL COURT OF MACAPÁ                                         Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
VANDA MARIA CESAR DA SILVA                   0801782-65.2020.8.23.0010          RESERVATION                        CIVIL COURT OF BOA VISTA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VANDA MARIA FONTENELE MOURAO                 0763163-29.2019.8.07.0016          CANCELLATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VANDA SANROMA DE ARAUJO E SOUSA              0002912-02.2019.8.08.0035          CHANGE                             CIVIL COURT OF VILA VELHA                                     Yes              No               No
VANDA VILHENA DE MELO                        7056085-31.2019.8.22.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No



                                                                                                       1114 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1235 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
VANDA VILHENA DE MELO                     7056085-31.2019.8.22.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PORTO VELHO                                   Yes              Yes              No
VANDEIR SILVA SANTOS                      0000941-86.2019.5.05.0561            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
VANDELINA DA SILVA ALVES                  0803057-46.2020.8.12.0110            RESERVATION                         CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
VANDER DE OLIVEIRA ALVES                  0000465-15.2018.5.10.0021            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
VANDER DONISETE GOMES DE SOUZA            0606877-23.2019.8.01.0070            CANCELLATION                        CIVIL COURT OF RIO BRANCO                                    Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
VANDER LUIS BATISTA DOS SANTOS            0024522-78.2020.8.05.0001            RESERVATION                         CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
VANDERLAINE BASTOS BOLDRINI               7001303-40.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
VANDERLEI BARBOSA DE SOUZA                1000254-30.2017.5.02.0017            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
VANDERLEI BARROSO FREIRE                  0001937-31.2016.5.11.0009            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE MANUAS - AM                             Yes              Yes              No
VANDERLEI COELHO OLIVEIRA                 0010424-21.2017.5.15.0113            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
VANDERLEI DA SILVA                        0012411-37.2014.5.03.0144            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                     Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
VANDERLEI DE CASTRO ADAO                  0330817-05.2019.8.19.0001            RESERVATION                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
VANDERLEI RIET                            0020479-48.2018.5.04.0001            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
VANDERLEI SANTOS DE SOUZA                 0701148-08.2020.8.07.0010            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
VANDERLEI SANTOS DE SOUZA                 0701148-08.2020.8.07.0010            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
VANDERLEI THOMAZ DA SILVA                 0020117-09.2020.5.04.0023            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
VANDERLEI THOMAZ DA SILVA                 0020349-97.2020.5.04.0030            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
VANDERLEIA DE FATIMA DINIZ CABRAL         1000679-40.2016.5.02.0713            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
VANDERLEY BARBOSA DO NASCIMENTO           0000425-81.2014.5.10.0018            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE BRASÍLIA                                Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
VANDERLI GARCIA DE ALMEIDA                5021033-36.2019.8.13.0105            CANCELLATION                        CIVIL COURT OF BRUMADINHO                                    Yes              No               No
VANDERSON FERREIRA DA SILVA               0012135-92.2015.5.15.0093            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE CAMPINAS                                Yes              Yes              No

VANDERSON MOREIRA BRAS DE SA                 7058095-48.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              No               No
VANDERSON RODRIGO MENEGUETI                  1067460-20.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VANDERSON ROGER DA SILVA FREITAS             0000435-68.2019.8.19.0077           OVERBOOKING                       CIVIL COURT OF SEROPÉDICA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VANDEVALDO LIMA BARBOSA                      0022167-86.2019.8.05.0080           OVERBOOKING                       CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
VANDIR LUCIANO                               0717740-34.2019.8.07.0020           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
VANDIR MENDES MARQUES JUNIOR                 0024369-28.2018.5.24.0004           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE CAMPO GRANDE                          Yes              No               No
VANDIRA FERREIRA DIAS                        1000432-82.2019.5.02.0057           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
VANDOIR LAPPE DA SILVA                       0020438-74.2015.5.04.0781           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
VANDOIR RODRIGUES DE OLIVEIRA                0001320-14.2015.5.09.0122           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                    Yes              Yes              No

VANDRESSA SILVA CAMPOS                       1001707-84.2020.8.11.0007           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ALTA FLORESTA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VANEIDE FERREIRA DOS SANTOS DE OLIVEIRA 35.001.002.XX-XXXXXXX                    CHANGE                          CIVIL COURT OF SÃO PAULO                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VANEIDE FERREIRA DOS SANTOS DE OLIVEIRA 35.001.002.XX-XXXXXXX                    CHANGE                          CIVIL COURT OF SÃO PAULO                                       Yes              No               No

VANEISE VIEZZER                              5003102-55.2020.8.21.0010           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAXIAS DO SUL                                   Yes              No               No

VANESKA SABRINA SILVA DE ALBUQUERQUE         0000627-09.2018.5.19.0005           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
VANESSA ALVES DE OLIVEIRA                    1000562-25.2020.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No



                                                                                                       1115 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1236 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
VANESSA AMARAL DA ROCHA                   3001162-25.2019.8.06.0016            CANCELLATION                        CIVIL COURT OF FORTALEZA                                     Yes              No               No
VANESSA ANDRADE DANTAS LIBERALINO DA
NOBREGA                                   0805654-18.2019.8.15.0731            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CABEDELO                                          Yes              No               No
VANESSA ARAUJO CAMAPUM                    21.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
VANESSA ARAUJO CAMAPUM                    21.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
VANESSA ASSIS BARUFFI                     0001004-92.2020.8.16.0182            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CURITIBA                                      Yes              No               No
VANESSA BALBINO DE OLIVEIRA               0672319-28.2020.8.04.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MANAUS                                        Yes              No               No
VANESSA BARCELLOS DOS SANTOS ELTZ         1000887-58.2019.5.02.0312            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
VANESSA BEATRIZ BATISTA SANTIAGO          0763877-86.2019.8.07.0016            CHANGE                              CIVIL COURT OF BRASÍLIA                                      Yes              No               No
VANESSA BORGES BAY                        0275400-19.2003.5.02.0012            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
VANESSA BUENO DE MOURA                    0000533-15.2020.8.26.0565            RESERVATION                         CIVIL COURT OF SÃO CAETANO DO SUL                            Yes              No               No
VANESSA CABRAL NUNES DOS SANTOS                                                CIVIL LITIGATION - FLIGHT
LEITAO                                    0012058-10.2019.8.19.0052            CANCELLATION                        CIVIL COURT OF ARARUAMA                                      Yes              Yes              No
VANESSA CABRAL NUNES DOS SANTOS                                                CIVIL LITIGATION - FLIGHT
LEITAO                                    0012058-10.2019.8.19.0052            CANCELLATION                        CIVIL COURT OF ARARUAMA                                      Yes              Yes              No
VANESSA CAMARGO                           1001460-94.2018.5.02.0712            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
VANESSA CAMPOS BENICIO                    3001706-52.2019.8.06.0003            CANCELLATION                        CIVIL COURT OF FORTALEZA                                     Yes              No               No
VANESSA CARDOSO GROCHOSCHI                0001820-69.2020.8.26.0320            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF LIMEIRA                                       Yes              No               No
VANESSA CAVALCANTE SALGADO ECEIZA
NUNES                                     0850097-22.2017.8.10.0001            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO LUÍS                                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
VANESSA CHIOVATTO IWAMURA                 0017189-57.2019.8.08.0347            OVERBOOKING                         CIVIL COURT OF VITÓRIA                                       Yes              No               No
VANESSA CRISTINA ALVES SAVEGNAGO          1043949-33.2019.8.26.0506            CIVIL LITIGATION - CARGO            CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
VANESSA CRISTINA DA ANUNCIACAO
CORRECHER SANTOLAIA                       1001217-07.2014.5.02.0320            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
VANESSA CRISTINA DE SOUZA                 1014557-38.2019.8.26.0477            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PRAIA GRANDE                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
VANESSA CRISTINA LINA TEIXEIRA            0632286-85.2019.8.04.0015            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              No               No
VANESSA CRISTINA PLACEDES                 0001388-79.2015.5.09.0892            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE SÃO JOSÉ DOS PINHAIS                    Yes              Yes              No
VANESSA D OLIVEIRA FRACALOSI MARTINES 1001964-68.2016.5.02.0713                INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
VANESSA DA SILVA FERREIRA                 1048842-85.2018.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
VANESSA DA SILVA PACHECO                  50.001.001.XX-XXXXXXX                CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
VANESSA DA SILVA PACHECO                  50.001.001.XX-XXXXXXX                CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
VANESSA DAS NEVES SANTIAGO DA PAIXAO 1020171-88.2019.8.26.0003                 CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
VANESSA DE ALMEIDA TALHA                  1001290-65.2017.5.02.0031            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No

VANESSA DE SOUSA MANCANO                     1002101-47.2020.8.26.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No

VANESSA DIAS LEMOS REBELLO                   0962145-34.2018.8.13.0702           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF UBERLÂNDIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VANESSA FACCIO DOS SANTOS                    0801806-81.2016.8.14.0302           OVERBOOKING                     CIVIL COURT OF BELÉM                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VANESSA FAJARDO TRENTIN                      0008424-36.2019.8.16.0069           CANCELLATION                    CIVIL COURT OF CIANORTE                                        Yes              No               No




                                                                                                       1116 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                 Pg 1237 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

VANESSA FERNANDA BRAVALHERE                 1001010-22.2020.8.26.0306          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOSÉ BONIFÁCIO                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
VANESSA FERREIRA SILVA                      7003351-66.2020.8.22.0002          CHANGE                          CIVIL COURT OF ARIQUEMES                                         Yes              No               No
                                                                               CIVIL LITIGATION - TAM
VANESSA FONSECA PARREIRA                    35.001.003.XX-XXXXXXX              FIDELIDADE PROGRAM              CIVIL COURT OF SÃO PAULO                                         Yes              No               No

                                                                               CIVIL LITIGATION - PROMOTIONS
VANESSA FONSECA PARREIRA                    35.001.003.XX-XXXXXXX              / ADVERTISEMENTS              CIVIL COURT OF SÃO PAULO                                           Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
VANESSA FRANCO FERREIRA COUTINHO            0286079-29.2019.8.19.0001          CHANGE                        CIVIL COURT OF RIO DE JANEIRO                                      Yes              No               No

VANESSA GARRIDO CHIODE                      1002088-48.2020.8.26.0016          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
VANESSA GIORDANO                            7042891-61.2019.8.22.0001          OVERBOOKING                        CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
VANESSA GROSSO DA SILVEIRA LARDOSA          0039062-44.2020.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
VANESSA GROSSO DA SILVEIRA LARDOSA          0039062-44.2020.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
VANESSA GUEDES CRUZ                         0054706-17.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
VANESSA GUIMARAES TIMPONI                   5015413-25.2016.8.13.0145          OVERBOOKING                        CIVIL COURT OF JUIZ DE FORA                                   Yes              No               No
                                                                               CIVIL LITIGATION - SEAT
VANESSA GUIMARÃES TIMPONI                   5011046-21.2017.8.13.0145          COMFORT                            CIVIL COURT OF JUIZ DE FORA                                   Yes              No               No
VANESSA JULIANA PAVAN                       1004372-78.2019.8.26.0108          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF CAJAMAR                                        Yes              No               No
VANESSA KIELING                             0010745-67.2013.5.01.0022          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
VANESSA LAYARA SOUSA SILVA                  0713418-04.2019.8.07.0009          RESERVATION                        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
VANESSA LEMOS DA SILVA                      0011479-11.2014.5.03.0092          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PEDRO LEOPOLDO - MG                      Yes              Yes              No
VANESSA LOBO DEPILAÇÕES E COMÉRCIO DE
COSMÉTICOS LTDA                             7035414-21.2018.8.22.0001          CIVIL LITIGATION - CARGO           CIVIL COURT OF PORTO VELHO                                    Yes              No               No
VANESSA MACHADO SIMELI                      0001252-14.2015.5.02.0040          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
VANESSA MARIA GONCALVES DOS SANTOS          0815806-98.2019.8.15.2001          CANCELLATION                       CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
VANESSA MARIA POLLIS MANTOVANI              0602599-42.2020.8.01.0070          RESERVATION                        CIVIL COURT OF RIO BRANCO                                     Yes              No               No
VANESSA MARIA TORRES SAMPAIO                0018261-97.2020.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              Yes              No
VANESSA MARIA TORRES SAMPAIO                0018261-97.2020.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              Yes              No
VANESSA MARTINS DE ARAUJO                   52.012.002.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF QUIRINÓPOLIS                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
VANESSA MATEUS SANTOS DOTO                  0025563-80.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
VANESSA MATOS TANDAYA                       0809110-32.2019.8.14.0301          CANCELLATION                       CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
VANESSA MICHELY LAZAROTTO                   1074365-41.2019.8.26.0002          CHANGE                             CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
VANESSA MICHELY LAZAROTTO                   1074365-41.2019.8.26.0002          CHANGE                             CIVIL COURT OF SÃO PAULO                                      Yes              No               No

VANESSA MORAIS MATOS KRUSCHEWSKY            0032396-17.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              No               No



                                                                                                      1117 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1238 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TICKET /
VANESSA MORENO LIMA                       0007034-56.2019.8.26.0003            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
VANESSA MUMBERGER                         5003705-75.2019.8.24.0012            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAÇADOR                                       Yes              No               No

VANESSA NASCIMENTO LIMA                      7052497-16.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VANESSA NOGUEIRA ANTUNES                     5083625-20.2020.8.09.0000           CHANGE                            CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VANESSA NOGUEIRA ANTUNES                     5083625-20.2020.8.09.0000           CHANGE                            CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
VANESSA NONATA DOS SANTOS                    0001259-52.2013.5.02.0015           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
VANESSA NUNES SANTANA RODRIGUES              0010093-35.2015.5.01.0069           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
VANESSA OLIVEIRA DE MELO                     35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
VANESSA OLIVEIRA DE MELO                     35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VANESSA PIRES DE CARVALHO ARAUJO             0800778-34.2020.8.18.0009           CANCELLATION                      CIVIL COURT OF TERESINA                                      Yes              No               No
VANESSA RIBEIRO DE JESUS                     0007472-93.2020.8.05.0080           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
VANESSA RICARDI FAGUNDES                     0133700-91.2004.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               No               Yes              Yes
VANESSA ROCHA DA SILVA                       0004541-63.2019.8.05.0271           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VALENÇA                                       Yes              No               No

VANESSA SALDANHA VIEIRA                      7001430-63.2020.8.22.0005           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JI-PARANÁ                                       Yes              No               No

VANESSA SANTANA LOPES                        0808515-44.2020.8.12.0110           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
VANESSA SANTOS MOREIRA                       0001862-04.2020.8.05.0256           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF TEIXEIRA DE FREITAS                           Yes              Yes              No
VANESSA SANTOS MOREIRA                       0001862-04.2020.8.05.0256           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF TEIXEIRA DE FREITAS                           Yes              Yes              No
VANESSA SILVA MARTINS                        1049978-59.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VANESSA SILVA RIBEIRO                        0042408-90.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
VANESSA SOUZA DOS SANTOS                     0016367-75.2019.8.16.0014           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VANESSA STINGELIN FANCHIN                    0565272-07.2016.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VANESSA SUZART BITENCOURT                    0019205-02.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                      Yes              No               No

VANESSA TAMI DUTRA SILVEIRA                  7007164-07.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VANESSA VARGAS FERREIRA                      0038104-50.2019.8.19.0209           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
VANESSA VIEIRA NUNES                         1001083-36.2016.5.02.0311           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               No               Yes              Yes
VANESSA XAVIER MACHADO                       1000117-21.2017.5.02.0705           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
VANEUSA ALVES MEIRELES                       0010109-45.2020.8.08.0173           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CARIACICA                                     Yes              No               No
VANIA ALVES DA SILVA COSTA                   0802871-81.2019.8.12.0005           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF AQUIDAUANA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VANIA CARLA DA SILVA FERREIRA                0006694-70.2020.8.19.0004           CANCELLATION                      CIVIL COURT OF SÃO GONÇALO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VANIA CARLA DA SILVA FERREIRA                0006694-70.2020.8.19.0004           CANCELLATION                      CIVIL COURT OF SÃO GONÇALO                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
VANIA CASSIA MOLLICA ROJO PAVAO              0614596-51.2020.8.04.0001           COLLECTION                        CIVIL COURT OF MANAUS                                        Yes              No               No

VANIA CRISTINA DOS SANTOS RENSI              1005759-24.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                       Yes              No               No
VANIA DANIELE DE SOUZA BARROS                0000775-21.2018.5.23.0001           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              No               No




                                                                                                       1118 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1239 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
VANIA DE SOUZA MOURA                       1042908-04.2019.8.26.0224            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VANIA EVANGELISTA DA SILVA                 0179699-69.2019.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - SPECIAL
VANIA JERUSA SIMOES                        5202222-93.2019.8.13.0024            PASSENGER                           CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VANIA MARA FURLONI PALHARES                1009174-39.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
VANIA MARIA BUENO                          0701085-98.2020.8.07.0004            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
VANIA MARIA BUENO                          0701085-98.2020.8.07.0004            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
VANIA MARIA CORREIA DE CASTRO              0700017-20.2020.8.02.0080            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MACEIÓ                                        Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
VANIA MARIA NEGREIROS DA SILVA             0630197-89.2019.8.04.0015            RESERVATION                         CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VANIA MARIA SALDANHA BECKER                1018799-93.2020.8.11.0001            CANCELLATION                        CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VANIA MOLYNA                               0763481-12.2019.8.07.0016            OVERBOOKING                         CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VANIA MOLYNA                               0763481-12.2019.8.07.0016            OVERBOOKING                         CIVIL COURT OF BRASÍLIA                                      Yes              No               No
VANIA MONICA CHAVES DE LIMA                23.001.002.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FORTALEZA                                     Yes              No               No
VANIA MONICA CHAVES DE LIMA                23.001.002.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FORTALEZA                                     Yes              No               No
VANIA PIRES DE ABREU MATSUBARA             0010863-58.2015.5.01.0059            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              No               No

VANIA RANGEL BORGES MARCHETTI                5630972-05.2019.8.09.0007           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF ANÁPOLIS                                       Yes              No               No
VANIA SANTANA DOMINGOS                       0002483-13.2015.5.02.0061           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
VANICE APARECIDA MESCHIATTI                  0000328-29.2017.5.17.0003           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
VANICE APARECIDA MESCHIATTI                  0000321-13.2017.5.17.0011           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE VITÓRIA                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
VANIELI FERNANDES DE CARVALHO                1000347-93.2020.8.11.0111           RESERVATION                       CIVIL COURT OF MATUPÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VANILDA MATOS RIBAS SOUZA                    0156168-51.2019.8.05.0001           OVERBOOKING                       CIVIL COURT OF SALVADOR                                       Yes              No               No
VANILDE DO CARMO SOUZA BARBOZA                                                   CIVIL LITIGATION - TICKET /
FERRAZ                                       1002588-17.2020.8.26.0016           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VANILDO HOFFMAN                              0010858-13.2020.8.08.0545           CANCELLATION                      CIVIL COURT OF VILA VELHA                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VANILDO HOFFMAN                              0010858-13.2020.8.08.0545           CANCELLATION                      CIVIL COURT OF VILA VELHA                                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
VANISE OLIVEIRA DA SILVA VIANA               0803655-86.2019.8.10.0046           RESERVATION                       CIVIL COURT OF IMPERATRIZ                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VANJA BATISTA RODRIGUES NASCIMENTO           1005550-40.2019.8.26.0568           CANCELLATION                      CIVIL COURT OF SÃO JOÃO DA BOA VISTA                          Yes              No               No
VANJA OLIVEIRA SILVA                         0001046-18.2017.5.21.0002           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VANTUIL GONCALVES JUNIOR                     0030086-48.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

VANUSA MARTINS DA SILVA                      1008322-15.2020.8.26.0576           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                            Yes              No               No
VANUZA OLIVEIRA ARAUJO                       7013305-42.2020.8.22.0001           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF PORTO VELHO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VARLEI ANTONIO VENDRUSCOLO                   9003373-46.2019.8.21.0037           CANCELLATION                    CIVIL COURT OF URUGUAIANA                                       Yes              Yes              No




                                                                                                        1119 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1240 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
VARLEI ANTONIO VENDRUSCOLO                  9003373-46.2019.8.21.0037            CANCELLATION                        CIVIL COURT OF URUGUAIANA                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VARLENE DA SILVA MELO                       0800098-59.2020.8.10.0013            CHANGE                              CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
VASCO JOSE DE MENDONCA                      5172749-55.2020.8.09.0051            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF GOIÂNIA                                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VAUDETE PEREIRA DA SILVA                    1020217-77.2019.8.26.0003            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - THIRD PARTY
VELOZ TAXI AÉREO LTDA.                      1012345-17.1996.8.26.0100            LIQUIDATION                         COURT OF SÃO PAULO                                           Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
VENANCIO CORREA GUIMARAES                   0000105-76.2019.8.04.5901            COLLECTION                          CIVIL COURT OF NOVO AIRÃO                                    Yes              No               No
VENDRAMINI E TREVIZAN LTDA ME               0054014-07.2019.8.16.0014            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VENESSA DE CARVALHO COSTA                   0759639-24.2019.8.07.0016            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VENICIO GONCALVES MOREIRA                   1014031-38.2019.8.26.0003            OVERBOOKING                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
VENICIUS MARQUES SANTOS                     1001719-61.2019.5.02.0322            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
VENILDA PINTO DA FONSECA                    0000499-59.2017.5.12.0056            INDIVIDUAL LABOR CLAIM              TRIBUNAL REGIONAL DO TRABALHO DA 12 REGIÃO                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VENILDO SANTOS LIMA                         5000025-56.2019.8.13.0443            CANCELLATION                        CIVIL COURT OF NANUQUE                                       Yes              No               No
VENIZIA JARA DE REZENDE                     0801142-59.2020.8.12.0110            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAMPO GRANDE                                  Yes              Yes              No
VENIZIA JARA DE REZENDE                     0801142-59.2020.8.12.0110            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAMPO GRANDE                                  Yes              Yes              No
VENTURA TELECOMUNICACOES LTDA               3000244-38.2019.8.06.0075            CIVIL LITIGATION - CARGO            CIVIL COURT OF EUSÉBIO                                       Yes              No               No
VERA ALGENE GIORGI DE OLIVEIRA E SILVA      1001835-34.2020.8.26.0445            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF PINDAMONHANGABA                               Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VERA ALICE JACOB BENZECRY                   0822376-86.2019.8.14.0301            CANCELLATION                        CIVIL COURT OF BELÉM                                         Yes              No               No

VERA CRISTINA VIEIRA DE MORAES LUCON          1012848-98.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

VERA HELENA CASTILHO                          1037248-40.2019.8.26.0576          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                             Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
VERA LUCIA ALVES DA CUNHA                     0802112-52.2020.8.10.0001          COLLECTION                      CIVIL COURT OF SÃO LUÍS                                          Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
VERA LUCIA ALVES DA CUNHA                     0802112-52.2020.8.10.0001          COLLECTION                      CIVIL COURT OF SÃO LUÍS                                          Yes              No               No

VERA LUCIA ASSIS SZYFF                        0006621-65.2020.8.19.0209          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No

VERA LUCIA BARCELOS ANDRADE                   1019523-97.2020.8.11.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
VERA LUCIA CABRAL                             1032900-52.2019.8.26.0002          LITIGATION - CIVIL                 CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VERA LUCIA CAMPOS DA SILVEIRA                 0009370-92.2020.8.17.8201          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
VERA LUCIA DA SILVA ALVES                     0009880-10.2019.8.14.0026          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF JACUNDÁ                                        Yes              No               No
VERA LUCIA DA SILVA ALVES                     0009880-10.2019.8.14.0026          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF JACUNDÁ                                        Yes              No               No
VERA LUCIA DA SILVA XAVIER                    0004434-57.2019.8.19.0003          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF ANGRA DOS REIS                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VERA LUCIA DE CARVALHO MONTEJUNAS             21.001.042.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VERA LUCIA DE CARVALHO MONTEJUNAS             21.001.042.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF SÃO LUÍS                                       Yes              No               No




                                                                                                        1120 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 1241 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

VERA LUCIA DE MATTOS                         0237047-55.2019.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
VERA LUCIA DE OLIVEIRA SAIANI FRANCO         1025837-60.2019.8.26.0071          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BAURU                                          Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VERA LUCIA DE SOUZA DUIM                     0002671-24.2019.8.16.0126          CANCELLATION                       CIVIL COURT OF PALOTINA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VERA LUCIA DE SOUZA SILVA                    0001177-10.2020.8.19.0061          CANCELLATION                       CIVIL COURT OF TERESÓPOLIS                                    Yes              No               No

                                                                                CIVIL LITIGATION - PROMOTIONS
VERA LUCIA DOS ANJOS ALMEIDA MELO            0029301-81.2019.8.19.0208          / ADVERTISEMENTS                   CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VERA LUCIA DUARTE                            5000066-98.2019.8.24.0028          CANCELLATION                       CIVIL COURT OF IÇARA                                          Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
VERA LUCIA FEITOZA PEREIRA                   0000194-29.2017.8.02.0145          COLLECTION                         CIVIL COURT OF DELMIRO GOUVEIA                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VERA LUCIA FERREIRA VEIGA DOS SANTOS         0062932-50.2019.8.17.8201          CANCELLATION                       CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                CIVIL LITIGATION - ACCIDENT /
VERA LUCIA GOMES DA SILVA MARTINS            1017911-25.2017.8.26.0224          INCIDENT                           CIVIL COURT OF GUARULHOS                                      Yes              No               No
VERA LUCIA GONCALVES DA SILVA                0015841-27.2019.8.19.0208          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VERA LUCIA KATIA SABINO GOMES                5010372-50.2019.8.13.0702          CHANGE                             CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
VERA LUCIA MARIA DE OLIVEIRA                 0205453-06.2020.8.04.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MANAUS                                         Yes              No               No
VERA LUCIA MARIA DE OLIVEIRA                 0205453-06.2020.8.04.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF MANAUS                                         Yes              No               No

VERA LUCIA MATOS SANTOS                      1068896-14.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VERA LUCIA MOREIRA DE PAIVA                  1010321-76.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VERA LUCIA ORSI VIEIRA DE ALMEIDA            1030859-12.2019.8.26.0100          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
VERA LUCIA PITANTE GUAIUMI                   35.033.001.19-000442               CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF VALINHOS                                       Yes              No               No
VERA LUCIA SEIXAS SIMOES                     0624360-87.2018.8.04.0015          CIVIL LITIGATION - AIRCRAFT        CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VERA LUCIA SERRA CORREA                      9000065-92.2020.8.21.0125          CANCELLATION                       CIVIL COURT OF SÃO FRANCISCO DE ASSIS                         Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
VERA LUCIA TAQUETI MACHADO                   0020686-79.2019.8.08.0347          RESERVATION                        CIVIL COURT OF VITÓRIA                                        Yes              No               No

VERA LUCIA TARGINO DE ARAUJO FERREIRA        0844302-40.2019.8.15.2001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
VERA LUCIA TEIXEIRA MAYR                     1000794-36.2017.5.02.0322          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
VERA LUCIA VIEIRA VITOR                      5025807-27.2020.8.13.0024          CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VERA MAGALI ROCHA                            5000556-75.2020.8.24.0064          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
VERA MARCIA E SILVA                          1001015-23.2017.5.02.0062          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
VERA MARIA MILOSTE MARTINS                   0000303-93.2019.8.21.0064          CANCELLATION                       CIVIL COURT OF SANTIAGO                                       Yes              No               No

VERA RAFAELLA CALOMINO                       0007070-23.2020.8.19.0209          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
VERA REGINA BOTTAN                           5000090-53.2019.8.08.0067          RESERVATION                     CIVIL COURT OF JOÃO NEIVA                                        Yes              No               No




                                                                                                       1121 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1242 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
VERA ROSA ZUPO                             35.001.003.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
VERA SILVIA DE OLIVEIRA DIAS               35.001.003.XX-XXXXXXX                CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
VERA SILVIA DE OLIVEIRA DIAS               35.001.003.XX-XXXXXXX                CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
VERA SUZANA MIRANDA SUZANO RUTSATZ         0018330-13.2019.8.08.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF VITÓRIA                                       Yes              No               No

VERA SYLVIA BOESCH CATAO                     0001774-59.2020.8.19.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NITERÓI                                        Yes              No               No
VERALICE LIOS                                0011628-34.2016.5.15.0017           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO - TRT 15 REGIÃO                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
VERENA DIAS MASCARENHAS ALVES                5018284-26.2020.8.09.0007           RESERVATION                       CIVIL COURT OF ANÁPOLIS                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
VERENA DIAS MASCARENHAS ALVES                5018284-26.2020.8.09.0007           RESERVATION                       CIVIL COURT OF ANÁPOLIS                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VERENA MAUES FIDALGO BARROS                  0135710-73.2015.8.14.0301           CANCELLATION                      CIVIL COURT OF BELÉM                                          Yes              No               No

VERENA PEREZ ALBAN                           1000569-38.2020.8.26.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
VERGENY CARDONSKY                            0025027-79.2020.8.19.0001           CIVIL LITIGATION - SERVICE      CIVIL COURT OF RIO DE JANEIRO                                   Yes              Yes              No
VERGENY CARDONSKY                            0025027-79.2020.8.19.0001           CIVIL LITIGATION - SERVICE      CIVIL COURT OF RIO DE JANEIRO                                   Yes              Yes              No

VERIDIANO SILVA PINTO JUNIOR                 0808912-03.2018.8.14.0051           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTARÉM                                         Yes              No               No
VERILDES SOARES DOS SANTOS                   0001402-48.2017.8.25.0035           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF ITABAIANINHA                                      Yes              No               No

VERISSON HUSLLAN DA HORA ROCHA               0700032-38.2019.8.02.0075           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VERONICA ATHAYDE GOES                        0028659-37.2019.8.26.0007           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
VERONICA DE MENEZES NASCIMENTO                                                   CIVIL LITIGATION - BOARDING
NAGATA                                       0803383-92.2019.8.14.0301           IMPEDIMENT                        CIVIL COURT OF BELÉM                                          Yes              No               No
VERONICA FARONI                              0021391-65.2019.8.08.0545           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VERONICA FERREIRA MENDES                     1071706-59.2019.8.26.0002           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VERONICA GOMES COSTA                         0039733-57.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
VERONICA MARQUES                             1001711-75.2014.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VERONICA NATASHA LAIA DIAS                   5207613-29.2019.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VERONICA PATRICIA OLIVEIRA DE SOUSA          0800093-15.2020.8.18.0013           CHANGE                            CIVIL COURT OF TERESINA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VERONICA PATRICIA OLIVEIRA DE SOUSA          0800093-15.2020.8.18.0013           CHANGE                            CIVIL COURT OF TERESINA                                       Yes              Yes              No

VERONICA ROCHA AZEVEDO                       0063711-05.2019.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                         Yes              No               No
VERONICA RODRIGUES ROCHA                     1001179-90.2017.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VERONICE RITA DA COSTA FERREIRA              5000088-73.2019.8.24.0282           CANCELLATION                      CIVIL COURT OF JAGUARUNA                                      Yes              No               No
VERONICE SPOTTI LOPES                        0012629-69.2017.5.15.0130           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VERONIKA DE GEUS ELGERSMA                    0001533-24.2018.8.16.0169           CHANGE                            CIVIL COURT OF TIBAGI                                         Yes              No               No
VETS TECNOLOGIA DE EVENTOS                   1000560-91.2020.8.26.0011           CIVIL LITIGATION - CARGO          CIVIL COURT OF SÃO PAULO                                      Yes              No               No
VEVIANNY COSTA RODRIGUES                     0017365-64.2015.5.16.0004           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA ASTOLFO SERRA                               Yes              Yes              No
VEYMAR ECHEVERRIA                            50.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No



                                                                                                        1122 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1243 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
VEYMAR ECHEVERRIA                          50.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
VIA EXPRESSA SERVIÇOS AUXILIARES DE                                             CIVIL LITIGATION - COMMERCIAL
TRANSPORTES AÉREOS LTDA                    2005.0011.8297-0                     REPRESENTATIVE                      CIVIL COURT OF FORTALEZA                                     Yes              No               No
VIAJAR ON LINE AGENCIA DE TURISMO LTDA                                          CIVIL LITIGATION - IMPROPER
ME                                         0224464-18.2011.8.26.0100            COLLECTION                          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
VIANA CLIN                                 0708235-78.2018.8.01.0001            CIVIL LITIGATION - CARGO            CIVIL COURT OF RIO BRANCO                                    Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
VICENTE BATISTA DE LIMA                    0002863-74.2019.8.16.0184            LITIGATION - CIVIL                  CIVIL COURT OF CURITIBA                                      Yes              No               No
VICENTE COSTA DE SANTANA                   1000409-32.2019.5.02.0706            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     No               Yes              Yes

VICENTE COSTA PITHON BARRETO                 0759681-73.2019.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VICENTE DE MOURA ROSENFELD                   1012535-47.2019.8.26.0011           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
VICENTE DE PAULA ALMEIDA JUNIOR              0016932-58.2014.5.16.0016           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA ASTOLFO SERRA                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VICENTE DE PAULO DO NASCIMENTO               1041244-22.2019.8.26.0196           CANCELLATION                      CIVIL COURT OF FRANCA                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VICENTE DE PAULO DO NASCIMENTO               1041244-22.2019.8.26.0196           CANCELLATION                      CIVIL COURT OF FRANCA                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VICENTE DOS SANTOS VENTURINI DO PRADO 0800156-21.2020.8.12.0041                  CANCELLATION                      CIVIL COURT OF RIBAS DO RIO PARDO                             Yes              No               No
VICENTE LUIZ CAMARGO CRESTE           1001118-53.2020.8.26.0079                  CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BOTUCATU                                       Yes              Yes              No
VICENTE LUIZ CAMARGO CRESTE           1001118-53.2020.8.26.0079                  CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BOTUCATU                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
VICENTE NERY MOURA                           0057839-37.2016.8.06.0112           RESERVATION                       CIVIL COURT OF JUAZEIRO DO NORTE                              Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
VICENTE PEREIRA DOS SANTOS                   3000661-95.2019.8.06.0008           IMPEDIMENT                        CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VICENTE RODRIGUES NERY JUNIOR                5651896-21.2019.8.09.0077           RESERVATION                       CIVIL COURT OF IPORÁ                                          Yes              No               No
VICENTE SIQUEIRA DOS SANTOS                  1000449-23.2019.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VICTOR ADAN SUAREZ SOLLA                     0065429-95.2020.8.05.0001           OVERBOOKING                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VICTOR ADAN SUAREZ SOLLA                     0065429-95.2020.8.05.0001           OVERBOOKING                       CIVIL COURT OF SALVADOR                                       Yes              Yes              No
VICTOR AGUIAR JACURU                         0220181-69.2019.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
VICTOR ALBERTO MARTINS                       35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
VICTOR ALLAN CORREA GARCIA                   5437179-16.2018.8.09.0079           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF ITABERAÍ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VICTOR ATAIDE DA SILVA                       0245249-21.2019.8.19.0001           CHANGE                            CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VICTOR AUGUSTO CREMONIN SILVA                1003191-59.2020.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VICTOR AWANO LOURENCO                        0014098-35.2019.8.19.0061           CANCELLATION                      CIVIL COURT OF TERESÓPOLIS                                    Yes              No               No
VICTOR BELLO ACCIOLY                         0265092-69.2019.8.19.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VICTOR CAMARAO PORTO                         3003053-23.2019.8.06.0003           RESERVATION                       CIVIL COURT OF FORTALEZA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
VICTOR CAMARAO PORTO                         3003053-23.2019.8.06.0003           RESERVATION                       CIVIL COURT OF FORTALEZA                                      Yes              Yes              No
VICTOR CARLOS MAYORCA SUSSENKIND             5002673-89.2019.8.24.0091           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
VICTOR CESAR DE SOUSA MARQUES                0801995-59.2019.8.10.0013           COLLECTION                        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No



                                                                                                        1123 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1244 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
VICTOR CESAR PINHO BARBOSA                 0001719-64.2014.5.19.0004            INDIVIDUAL LABOR CLAIM              1ª A 10ª VARAS DO TRABALHO DE MACEIÓ                         Yes              Yes              No
VICTOR CESAR PINHO BARBOSA                 0001354-64.2015.5.19.0007            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
VICTOR CESARIO DENEZINE TAVARES            31.006.00.20-00004220                RESERVATION                         CIVIL COURT OF JUIZ DE FORA                                  Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
VICTOR CESARIO DENEZINE TAVARES            31.006.00.20-00004220                RESERVATION                         CIVIL COURT OF JUIZ DE FORA                                  Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VICTOR COELHO QUEIROZ                      0807637-25.2020.8.23.0010            CANCELLATION                        CIVIL COURT OF BOA VISTA                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
VICTOR COSTA CAMPELO                       0221939-73.2019.8.05.0001            RESERVATION                         CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                CIVIL LITIGATION - TAM
VICTOR DA MAIA SILVA CACHAPUZ              5004276-33.2020.8.24.0005            FIDELIDADE PROGRAM                  CIVIL COURT OF BALNEÁRIO CAMBORIÚ                            Yes              Yes              No
                                                                                CIVIL LITIGATION - TAM
VICTOR DA MAIA SILVA CACHAPUZ              5004276-33.2020.8.24.0005            FIDELIDADE PROGRAM                  CIVIL COURT OF BALNEÁRIO CAMBORIÚ                            Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
VICTOR DANIEL AIRES DE SOUZA               1471336-6                            RESERVATION                         CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
VICTOR DANIEL AIRES DE SOUZA               1471336-6                            RESERVATION                         CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VICTOR DE FARIA ALVIM CARNEIRO             5001369-46.2020.8.13.0699            CANCELLATION                        CIVIL COURT OF UBÁ                                           Yes              No               No
VICTOR DE MENDONCA MARQUES                 0003761-88.2020.8.19.0210            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
VICTOR DE OLIVEIRA ALCANTARA               0037437-48.2017.8.17.2001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VICTOR DE SOUSA E SILVA                    1673582-1                            CANCELLATION                        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
VICTOR DOS SANTOS BALIEIRO                 0639788-83.2020.8.04.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MANAUS                                        Yes              No               No
VICTOR EUGEN VON ROEDER PSCHERA            0003778-90.2019.8.16.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              No               No
VICTOR EUGEN VON ROEDER PSCHERA            0004719-79.2019.8.16.0182            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CURITIBA                                      Yes              No               No
VICTOR FABRICIO DE MORAES ROSSET           0336235-87.2014.8.24.0023            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VICTOR FERNANDES BRITO                     3002542-59.2018.8.06.0003            CANCELLATION                        CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
VICTOR FERREIRA SANTOS COIMBRA             0033698-91.2020.8.19.0001            RESERVATION                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
VICTOR FRAGA ANDRADE                       1062340-93.2019.8.26.0002            LITIGATION - CIVIL                  CIVIL COURT OF SÃO PAULO                                     Yes              No               No
VICTOR FREITAS DIEZ DEL CORRAL             0214842-22.2019.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No
VICTOR GABRIEL CARDOSO                     0320659-60.2018.8.24.0008            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BLUMENAU                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VICTOR GOMES                               1020955-34.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
VICTOR GUEDES DE ASSIS                     5000562-62.2020.8.21.0033            IMPEDIMENT                          CIVIL COURT OF SÃO LEOPOLDO                                  Yes              No               No

VICTOR GUIMARAES DE ALMEIDA                  5001353-92.2020.8.13.0699           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF UBÁ                                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VICTOR HENRIQUE ASSIS FRANCA                 1023547-51.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
VICTOR HUGO BISPO DE JESUS                   0000322-65.2017.5.05.0032           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VICTOR HUGO BULHOES CARVALHO                 1012197-41.2019.8.26.0248           CHANGE                            CIVIL COURT OF INDAIATUBA                                     Yes              No               No
VICTOR HUGO DE ALMEIDA GONCALVES             0003565-24.2020.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
VICTOR HUGO DE ALMEIDA GONCALVES             0003559-17.2020.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
VICTOR HUGO DE ALMEIDA GONCALVES             0003561-84.2020.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No



                                                                                                        1124 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1245 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
VICTOR HUGO DE ALMEIDA GONCALVES           0003565-24.2020.8.19.0209            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
VICTOR HUGO DE ALMEIDA GONCALVES           0003559-17.2020.8.19.0209            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
VICTOR HUGO FERNANDES TREVISAN             1001369-08.2020.8.26.0003            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VICTOR HUGO RIBEIRO SILVA                  0013960-20.2020.8.19.0001            OVERBOOKING                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
VICTOR HUGO SILVA DE ALMEIDA               1015103-59.2019.8.26.0068            COLLECTION                          CIVIL COURT OF BARUERI                                       Yes              No               No
VICTOR HUGO XAVIER                         0308771-76.2017.8.24.0090            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
VICTOR JAIME DE OLIVEIRA RUK VEGA          0017202-44.2019.8.08.0545            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VILA VELHA                                    Yes              No               No
VICTOR JOCEAN DA SILVA OLIVEIRA            0001114-93.2017.5.11.0018            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

VICTOR JORGE DUBUGRAS DO AMARAL              0001770-83.2020.8.19.0208           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              Yes              No

VICTOR JORGE DUBUGRAS DO AMARAL              0001770-83.2020.8.19.0208           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VICTOR KAMORY TOLENTINO PACHECO              5003747-63.2020.8.13.0702           CANCELLATION                      CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VICTOR KAMORY TOLENTINO PACHECO              5003747-63.2020.8.13.0702           CANCELLATION                      CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VICTOR LEANDRO BAGY                          5013525-54.2020.8.13.0024           RESERVATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
VICTOR MAGALHAES DE PAULA SOUZA              1002629-81.2020.8.26.0016           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
VICTOR MAGALHAES PENA                        0010750-93.2020.8.08.0347           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA                                        Yes              No               No
VICTOR MALUF SOUZA VAZ DE FARIA              5003032-18.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
VICTOR MATEUS GOMES DE OLIVEIRA              0071282-47.2018.8.13.0223           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF DIVINÓPOLIS                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VICTOR MATHEUS DE OLIVEIRA RIBEIRO           1051792-33.2019.8.26.0576           CHANGE                            CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No

VICTOR MATHEUS SILVA DE OLIVEIRA             1004966-85.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

VICTOR MATHEUS TORRES DE MACEDO              0009842-92.2017.8.17.2480           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CARUARU                                        Yes              No               No
VICTOR MENDES LEIG                           0100129-33.2018.5.01.0065           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
VICTOR MENDES LEIG                           0101827-11.2017.5.01.0065           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
VICTOR MENEZES VIERA E SILVA                 1001826-03.2017.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VICTOR MIAN ZUCOLOTTO                        1043540-91.2018.8.26.0506           CHANGE                            CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
VICTOR MIGUEL BARROS DE CARVALHO             0800027-30.2018.8.20.5128           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SANTO ANTÔNIO                                  Yes              No               No
VICTOR MODA MONTEIRO                         0208055-67.2020.8.04.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VICTOR MONTEIRO MAIA                         1027136-48.2020.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VICTOR MONTEIRO RAMOS                        0002389-47.2020.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VICTOR MUNIZ LOPES                           0025391-61.2019.8.19.0203           RESERVATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

VICTOR MURTA NORONHA                         0848313-35.2018.8.14.0301           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELÉM                                            Yes              No               No

VICTOR NAVES FREITAS                         5520663-73.2019.8.09.0149           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TRINDADE                                         Yes              No               No

VICTOR NETO COSTA ROCHA                      7005987-08.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No



                                                                                                        1125 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1246 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
VICTOR NOGUEIRA CALDAS                     0053481-74.2019.8.17.2001            CHANGE                              CIVIL COURT OF RECIFE                                        Yes              No               No

VICTOR NUNES CARVAHO                         5595979-95.2019.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                        Yes              No               No
VICTOR OMAR DE LUCCA FERREIRA                1001609-19.2015.5.02.0705           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
VICTOR ORLETTI GADIOLI                       0000380-79.2015.8.08.0040           CIVIL LITIGATION - AIRPORTS       CIVIL COURT OF PINHEIROS                                      Yes              No               No
VICTOR PASSOS CORDEIRO                       35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
VICTOR PATRICIO PALOMERO BUENO               5038129-79.2020.8.13.0024           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No

VICTOR PEREIRA SANTIAGO                      9000205-87.2020.8.21.0041           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CANELA                                           Yes              No               No
                                                                                 CIVIL LITIGATION - ON-BOARD
VICTOR RAFFOUL KECHEK KOHINE                 1075781-41.2019.8.26.0100           SERVICE                         CIVIL COURT OF SÃO PAULO                                        Yes              No               No

VICTOR RIBEIRO PIMENTA                       0011811-86.2020.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                          Yes              No               No
VICTOR ROCHA ATAIDE                          0049283-18.2019.8.17.8201           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF RECIFE                                           Yes              No               No

VICTOR RODRIGUES VIEIRA                      0008418-60.2020.8.27.2729           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PALMAS                                           Yes              No               No

VICTOR SILVA EVANGELISTA BRITO               1006544-83.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
VICTOR TAFAREL CASTILHO                      5162832-46.2019.8.09.0051           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF GOIÂNIA                                        Yes              No               No
VICTOR THIAGO VENANCIO DA PENHA              0003278-35.2019.8.26.0457           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF PIRASSUNUNGA                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VICTOR VALENCA LINS                          0012094-69.2020.8.17.8201           CANCELLATION                      CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VICTOR VIANNA MONTEIRO                       0010832-65.2020.8.19.0203           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

VICTOR VINICIUS LEAL FRANCO DE ALMEIDA       0128848-26.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VICTOR ZAMONEL DE PONTES                     1008446-17.2020.8.26.0602           CANCELLATION                      CIVIL COURT OF SOROCABA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
VICTORIA ALMEIDA OLIVEIRA FURTUNATO          0003382-07.2019.8.05.0103           LITIGATION - CIVIL                CIVIL COURT OF ILHÉUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
VICTORIA ALMEIDA OLIVEIRA FURTUNATO          0003382-07.2019.8.05.0103           LITIGATION - CIVIL                CIVIL COURT OF ILHÉUS                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VICTORIA ALVES OLIVEIRA                      7002971-67.2016.8.22.0007           CHANGE                            CIVIL COURT OF CACOAL                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VICTORIA ANIANO CAMPINS                      1006185-36.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VICTORIA ANIANO CAMPINS                      1006185-36.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No

VICTORIA AZEVEDO FREIRE FERREIRA             0801703-54.2020.8.20.5124           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PARNAMIRIM                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VICTORIA COSTA DE ARAUJO                     0608041-57.2016.8.04.0001           OVERBOOKING                       CIVIL COURT OF MANAUS                                         Yes              No               No
VICTORIA ELAGE RODRIGUES                     1007936-65.2019.8.26.0011           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VICTORIA GAROFALO COSTA                      1021059-57.2019.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VICTORIA GOIS DOS SANTOS                     0002675-17.2019.8.16.9000           RESERVATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
VICTORIA MALDI MENDES                        1020136-31.2019.8.26.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No




                                                                                                        1126 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1247 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
VICTORIA MATOS CUMMINGS                     0034545-83.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VICTORIA PAMELA ALVES RODRIGUES             0017967-66.2019.8.25.0084            RESERVATION                         CIVIL COURT OF ARACAJU                                       Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
VICTÓRIA RENALLY DOS SANTOS SILVA           0816561-79.2017.8.15.0001            IMPEDIMENT                          CIVIL COURT OF CAMPINA GRANDE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VICTORIO DIEZ GARCIA IPPOLITI               0008499-12.2020.8.16.0014            CANCELLATION                        CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VICTORIO DIEZ GARCIA IPPOLITI               0008499-12.2020.8.16.0014            CANCELLATION                        CIVIL COURT OF LONDRINA                                      Yes              No               No
VIDA PAULA ARAUJO LEONEL                    0030127-05.2020.8.05.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              Yes              No
VIDA PAULA ARAUJO LEONEL                    0030127-05.2020.8.05.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SALVADOR                                      Yes              Yes              No
VIDA SILVA ESTIN                            0214159-82.2019.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No
VILAINE VITOR CORREIA                       1004190-85.2020.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No

VILANNI CAVALCANTI DIAS CORREIA       0802307-18.2017.8.15.2001                  CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
VILEMEN AGÃªNCIA DE VIAGENS E TURISMO                                            CIVIL LITIGATION - IMPROPER
LTDA                                  0006052-59.2003.8.17.0001                  COLLECTION                         CIVIL COURT OF RECIFE                                         Yes              No               No
VILEMEN AGÃªNCIA DE VIAGENS E TURISMO                                            CIVIL LITIGATION - IMPROPER
LTDA                                  0034179-41.2002.8.17.0001                  COLLECTION                         CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VILMA DE FATIMA MACHADO                       5039255-94.2020.8.09.0051          CANCELLATION                       CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VILMA DOS SANTOS                              0042402-83.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VILMA LELIA RIOS DA SILVA                     0803732-95.2019.8.10.0046          CANCELLATION                       CIVIL COURT OF IMPERATRIZ                                     Yes              No               No
VILMA MARIA GOMES DE FREITAS                  0030143-56.2020.8.05.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF SALVADOR                                       Yes              Yes              No
VILMA MARIA GOMES DE FREITAS                  0030143-56.2020.8.05.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF SALVADOR                                       Yes              Yes              No

VILMA MENDONCA LEMOS SILVA                    0001257-83.2020.8.17.8223          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF OLINDA                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VILMA MORAES DA SILVA                         0008779-33.2020.8.17.8201          CHANGE                             CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VILMA PORTO BELFORT                           0244037-62.2019.8.19.0001          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
VILMAR ANTONIO DE FAVERI                      5006000-90.2019.8.24.0075          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF TUBARÃO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
VILMAR JACOBUS                                0001647-72.2019.8.21.0141          IMPEDIMENT                         CIVIL COURT OF CAPÃO DA CANOA                                 Yes              No               No
VILMARA MOREIRA DA SILVA                      0000260-38.2019.5.13.0030          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA                                             Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
VILMARIO DOS SANTOS VIEIRA                    5000070-23.2020.8.13.0347          RESERVATION                        CIVIL COURT OF JACINTO                                        Yes              No               No

VILMERE FERREIRA BORGES                       0041617-24.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              Yes              No

VILMERE FERREIRA BORGES                       0041617-24.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VILMO BEDIN                                   0000480-58.2019.8.16.0141          CANCELLATION                    CIVIL COURT OF REALEZA                                           Yes              No               No

VILSON ARTUR DE SOUZA                         0300379-79.2019.8.24.0090          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF FLORIANÓPOLIS                                     Yes              No               No
VILSON CARLOS DOS SANTOS                      1000510-75.2019.5.02.0316          INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                     Yes              No               No




                                                                                                        1127 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1248 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
VILSON DALMINA                             0032572-61.2019.8.16.0021            CANCELLATION                        CIVIL COURT OF CASCAVEL                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VILSON PEREIRA DE SOUSA                    1004773-70.2020.8.26.0002            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
VILSON VICENTE DO NASCIMENTO               1000207-89.2018.5.02.0318            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

VINCENT ANDREW BASTICK                       0760526-08.2019.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                         Yes              No               No

VINICIUS ABRITTA POMPEI                      5004651-33.2019.8.13.0439           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF MURIAÉ                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VINICIUS ALVES MATOS VARJAO                  1004917-44.2020.8.26.0002           CANCELLATION                    CIVIL COURT OF SÃO PAULO                                        Yes              No               No
VINICIUS ANTONIO MIRANDA                     5017617-60.2019.8.13.0105           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF GOVERNADOR VALADARES                             Yes              No               No

VINICIUS APARECIDO CANTALICE WATANABE 0005269-04.2020.8.26.0007                  CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
VINICIUS ARAUJO RIBEIRO MARTINS       1000312-41.2019.5.02.0024                  INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              No               No
VINICIUS ARAUJO SILVA                 0004066-52.2019.8.05.0063                  CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CONCEIÇÃO DO COITÉ                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VINICIUS BARATELLA DE SOUZA                  0608529-62.2019.8.04.0015           CANCELLATION                      CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VINICIUS BARATELLA DE SOUZA                  0617808-72.2019.8.04.0015           CHANGE                            CIVIL COURT OF MANAUS                                         Yes              No               No
VINICIUS BARD MATHIAS DE SOUZA               1024236-95.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VINICIUS BARREL TELES                        5004583-81.2020.8.13.0105           RESERVATION                       CIVIL COURT OF GOVERNADOR VALADARES                           Yes              No               No
VINICIUS BELLINI DA SILVA FERREIRA
MARCHETTI                                    1052797-66.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No

VINICIUS BELOHUBY MENEZES                    0013041-49.2019.8.16.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                         Yes              No               No
VINICIUS BORGES DANTAS                       0003439-06.2020.8.05.0001           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SALVADOR                                         Yes              No               No

VINICIUS BRITO DOS SANTOS                    0213552-69.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
VINICIUS BUENO ROSA DA SILVA                 1001078-40.2018.5.02.0312           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VINICIUS CARDOSO DE OLIVEIRA                 1025471-74.2019.8.26.0506           CHANGE                            CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VINICIUS CARDOSO LAGO                        0023312-26.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
VINICIUS CARVALHO DA SILVA MENDES            0100930-76.2017.5.01.0034           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VINICIUS CAVALCANTI PARREIRA                 1008677-04.2020.8.26.0001           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No

VINICIUS CHAPARRO MARQUES                    5005562-80.2019.8.24.0005           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BALNEÁRIO CAMBORIÚ                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VINICIUS COELHO HIGASHI                      7045660-42.2019.8.22.0001           OVERBOOKING                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
VINÍCIUS DA COSTA MACHADO                    5132888-33.2018.8.09.0051           IMPEDIMENT                        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
VINICIUS DA SILVA SANTOS                     0058659-09.2019.8.19.0203           CIVIL LITIGATION - SERVICE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VINICIUS DE OLIVEIRA CARVALHO                1002912-44.2019.8.26.0597           CANCELLATION                      CIVIL COURT OF SERTÃOZINHO                                    Yes              No               No

VINICIUS DE OLIVEIRA FERREIRA                1000463-76.2020.8.26.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No




                                                                                                        1128 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 1249 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

VINICIUS DE SOUZA VIEGAS                     0034671-46.2020.8.19.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
VINICIUS DO VALE                             5001703-80.2020.8.13.0699          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF UBÁ                                            Yes              Yes              No
VINICIUS DO VALE                             5001703-80.2020.8.13.0699          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF UBÁ                                            Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
VINICIUS DOS SANTOS                          0008615-49.2020.8.19.0203          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
VINICIUS DOS SANTOS MORAES                   9080827-16.2019.8.21.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
VINICIUS DUARTE DA SILVA FONSECA             0055613-31.2019.8.17.8201          RESERVATION                        CIVIL COURT OF RECIFE                                         Yes              No               No
VINICIUS FELIX LOPES DOS SANTOS              35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
VINICIUS FERNANDO LEITAO                     1013874-34.2020.8.26.0002          LITIGATION - CIVIL                 CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VINICIUS FERNANDO LEITAO                     1066623-62.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VINICIUS FERREIRA FAVA                       1001086-08.2020.8.11.0001          CANCELLATION                       CIVIL COURT OF CUIABÁ                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
VINICIUS FERREIRA FAVA                       1001086-08.2020.8.11.0001          CANCELLATION                       CIVIL COURT OF CUIABÁ                                         Yes              Yes              No
VINICIUS FERREIRA GONCALVES                  0002222-90.2020.8.19.0209          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
VINICIUS FERREIRA LIMA                       1000299-93.2016.5.02.0720          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VINICIUS GABRIEL BRASIL BARBOSA              0816485-68.2019.8.12.0001          CANCELLATION                       CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
VINICIUS GARCIA RUSSI                        1056582-36.2019.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
VINICIUS GOMES DO NASCIMENTO                 0601767-09.2020.8.01.0070          RESERVATION                        CIVIL COURT OF RIO BRANCO                                     Yes              No               No
VINICIUS GONCALVES MACEDO                    0100404-76.2017.5.01.0045          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - BOARDING
VINICIUS GONCALVES MAIA                      0083223-42.2020.8.19.0001          IMPEDIMENT                         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VINICIUS GUILHERME BION                      0302729-98.2018.8.24.0082          CANCELLATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
VINICIUS GUSMAO DE SOUZA                     1000367-31.2020.5.02.0323          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                CIVIL LITIGATION - TAM
VINICIUS ICARO HOMEM BARRETO                 0001892-62.2019.8.05.0001          FIDELIDADE PROGRAM                 CIVIL COURT OF SALVADOR                                       Yes              No               No
VINICIUS LEITE CAMPOS                        0804125-38.2018.8.12.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VINICIUS LEONARDO PORTO BARRETELLA           1021620-81.2019.8.26.0003          OVERBOOKING                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No

VINICIUS LIMA TRAJANO DINIZ                  7004513-02.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VINICIUS LUIS CASTELAN                       1015437-87.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
VINICIUS LUIS CASTELAN                       1015437-87.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
VINICIUS LUIZ DA CRUZ BATISTA                1067456-80.2019.8.26.0002          CHANGE                             CIVIL COURT OF SÃO PAULO                                      Yes              No               No
VINICIUS MACEDO PARREIRAS DE MORAIS          0012396-25.2017.5.03.0092          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
VINICIUS MAGALHAES RODRIGUES DA SILVA        1042642-44.2019.8.26.0506          CANCELLATION                       CIVIL COURT OF RIBEIRÃO PRETO                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VINICIUS MAISTRO DE OLIVEIRA                 1000443-41.2020.8.26.0451          CANCELLATION                       CIVIL COURT OF PIRACICABA                                     Yes              Yes              No




                                                                                                       1129 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1250 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
VINICIUS MAISTRO DE OLIVEIRA                1000443-41.2020.8.26.0451            CANCELLATION                        CIVIL COURT OF PIRACICABA                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VINICIUS MARINO BOLIVIA                     1000640-40.2020.8.26.0016            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
VINICIUS MARQUES SILVA                      1000742-17.2015.5.02.0320            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VINICIUS MARTI CORCIONE                     5013715-98.2019.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VINICIUS MARTINS BRAGA                      5204265-03.2019.8.13.0024            CHANGE                              CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VINICIUS MARTINS VASCONCELOS                0021157-83.2019.8.08.0545            CANCELLATION                        CIVIL COURT OF VILA VELHA                                    Yes              No               No
VINICIUS MATSUMOTO COUTINHO                 0019511-23.2020.8.16.0014            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF LONDRINA                                      Yes              No               No
VINICIUS MEIKEN MONACO                      1000480-39.2020.8.26.0008            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SÃO PAULO                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VINICIUS MENDES DE MOURA                    1691160-4                            CANCELLATION                        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
VINICIUS MOLTENO DA COSTA                   0006163-28.2020.8.19.0054            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO JOÃO DE MERITI                            Yes              Yes              No
VINICIUS MOLTENO DA COSTA                   0006163-28.2020.8.19.0054            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO JOÃO DE MERITI                            Yes              Yes              No
VINICIUS MORAES AZEVEDO                     1009644-09.2020.8.26.0564            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO BERNARDO DO CAMPO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VINICIUS MORO GORLA                         5002287-41.2020.8.13.0702            CANCELLATION                        CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VINICIUS NOETZOLD                           0001901-44.2019.8.16.0154            RESERVATION                         CIVIL COURT OF SANTO ANTÔNIO DO SUDOESTE                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VINICIUS NUNES HANADA                       5713756-04.2019.8.09.0051            CANCELLATION                        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VINICIUS OLIVEIRA MAGNAVITA                 0601714-28.2020.8.01.0070            CANCELLATION                        CIVIL COURT OF RIO BRANCO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VINICIUS PLETSCH                            5000949-38.2020.8.24.0019            CANCELLATION                        CIVIL COURT OF CONCÓRDIA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VINICIUS RAMOS FRANCISCO                    1004471-14.2020.8.26.0011            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VINICIUS RAMOS PAES DE LIMA                 5012160-05.2019.8.13.0313            CHANGE                              CIVIL COURT OF IPATINGA                                      Yes              No               No

VINICIUS RANFT                                5000046-31.2019.8.21.0145          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF DOIS IRMÃOS                                       Yes              No               No

VINICIUS REINBOLD KLAMT                       5042823-75.2019.8.21.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VINICIUS RIBEIRO COUTINHO                     0050977-97.2019.8.19.0204          RESERVATION                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VINICIUS RISSATTO                             1012704-51.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VINICIUS RISSATTO                             1012704-51.2020.8.26.0576          CANCELLATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
VINICIUS ROCHA ALEGRETTE                      1001600-35.2016.5.02.0701          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO - ZONA SUL                       Yes              Yes              No
VINICIUS ROCHA SAMPAIO                        0027918-14.2018.8.19.0205          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
VINICIUS RODRIGUES BATISTA                    5008483-12.2019.8.13.0686          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF TEÓFILO OTONI                                  Yes              No               No
VINICIUS RODRIGUES DA CRUZ                    1382231-7                          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GOIÂNIA                                        Yes              No               No
VINICIUS RODRIGUES DA CRUZ                    1382231-7                          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF GOIÂNIA                                        Yes              No               No
VINICIUS RODRIGUES TRAVAIN                    1009751-47.2019.8.11.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VINICIUS ROMAO BORIN                          1001330-12.2020.8.26.0132          CANCELLATION                       CIVIL COURT OF CATANDUVA                                      Yes              Yes              No



                                                                                                        1130 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1251 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
VINICIUS ROMAO BORIN                        1001330-12.2020.8.26.0132            CANCELLATION                        CIVIL COURT OF CATANDUVA                                     Yes              Yes              No

VINICIUS ROSENDO DOS SANTOS FONTES            0016087-60.2020.8.25.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF ARACAJU                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VINICIUS RUTHES DA SILVA                      1073575-57.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
VINICIUS SANTOS BONFIM                        0018180-49.2019.8.05.0110          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF IRECÊ                                          Yes              No               No
VINICIUS SANTOS DOS SANTOS                    0206862-24.2019.8.05.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SALVADOR                                       Yes              No               No

VINICIUS SANTOS SOUZA                         0034728-54.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              No               No
VINICIUS SARAMAGO TEJERINA DE ARAUJO
SAHIONE                                       0007455-68.2020.8.19.0209          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
VINICIUS SCARAMUZZI                           1001328-02.2020.8.26.0016          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
VINICIUS SCARAMUZZI                           1001328-02.2020.8.26.0016          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VINICIUS SERRACCHIANI NOGUEIRA DE SA          1020206-03.2019.8.26.0309          CHANGE                             CIVIL COURT OF JUNDIAÍ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VINICIUS SERRACCHIANI NOGUEIRA DE SA          1020206-03.2019.8.26.0309          CHANGE                             CIVIL COURT OF JUNDIAÍ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VINICIUS SILVA CANIZO DE BRITO                0637575-07.2020.8.04.0001          RESERVATION                        CIVIL COURT OF MANAUS                                         Yes              No               No
VINICIUS SILVA DE SOUZA                       0003474-52.2020.8.19.0202          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
VINICIUS SIMOES BOTELHO                       0039768-56.2019.8.17.8201          LITIGATION - CIVIL                 CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VINICIUS SOUSA FERREIRA                       1014492-13.2019.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
VINICIUS SOUZA DA SILVA                       0008153-61.2020.8.16.0014          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF LONDRINA                                       Yes              No               No
VINICIUS TARANTELLI ROCHA                     0002512-26.2020.8.19.0203          CIVIL LITIGATION - SERVICE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
VINICIUS TARANTELLI ROCHA                     0002512-26.2020.8.19.0203          CIVIL LITIGATION - SERVICE         CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
VINICIUS TASSO                                1011270-78.2019.8.26.0344          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MARÍLIA                                        Yes              No               No

VINICIUS TATAO OLIVEIRA LUSTOSA               7006121-35.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              Yes              No

VINICIUS TATAO OLIVEIRA LUSTOSA               7006121-35.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
VINICIUS TEIXEIRA DE BARROS                   1001090-41.2015.5.02.0318          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
VINICIUS TONIAZZO                             43.049.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MARAU                                          Yes              No               No
VINICIUS TONIAZZO                             43.049.001.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF MARAU                                          Yes              No               No
VINICIUS UMAKI MORITA                         35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
VINICIUS UMAKI MORITA                         35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VINICIUS VASCONCELOS BATISTA                  5000096-40.2020.8.08.0030          CANCELLATION                       CIVIL COURT OF LINHARES                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VINICIUS VASCONCELOS BATISTA                  5000096-40.2020.8.08.0030          CANCELLATION                       CIVIL COURT OF LINHARES                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
VINICIUS VITOR DA SILVA REIS                  35.001.003.XX-XXXXXXX              RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
VINNICIUS BARROS RIBEIRO                      5699449-45.2019.8.09.0051          COLLECTION                         CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
VINNICIUS BARROS RIBEIRO                      5699449-45.2019.8.09.0051          COLLECTION                         CIVIL COURT OF GOIÂNIA                                        Yes              Yes              No
VIOLA                                         N/A                                CIVIL - PASSENGER CLAIM            COURT OF ROME                                                 Yes              No               No




                                                                                                        1131 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1252 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - SPECIAL
VIOLANDA SILVA BRIGIDO DE SA               0800790-61.2020.8.10.0012            PASSENGER                           CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
VIOLETA MARIA PONTES DE ALBUQUERQUE
MELLO GEBRIM                               0217070-67.2019.8.05.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SALVADOR                                      Yes              No               No

VIOLETTA BONFANTI                            1021835-26.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No
VIP GSA VIAGENS E TURISMO LTDA               1022412-04.2020.8.26.0002           CIVIL LITIGATION - TAM TRAVEL CIVIL COURT OF SÃO PAULO                                          Yes              No               No
VIRGILIA OLIVIA SAQUETIM CLEMENCIO DA
SILVA                                        0011206-25.2017.5.15.0017           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO - TRT 15 REGIÃO                           Yes              No               No

VIRGILIO DE BARROS RODRIGUES ALBINO          0010699-70.2020.8.08.0545           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VILA VELHA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VIRGILIO LUIZ MEDEIROS BRITO                 0824294-50.2018.8.20.5004           RESERVATION                       CIVIL COURT OF NATAL                                          Yes              No               No
VIRGILIO RIBEIRO                             1644756-7                           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
VIRGINIA ANAIDE GOMES DE LIMA                0748597-35.2007.8.15.2001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
VIRGINIA ARAUJO RIBEIRO DE PAULA             0010740-80.2017.5.18.0006           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
VIRGINIA DA ROCHA PIRES                      0011427-82.2015.5.01.0044           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VIRGINIA DE CASTRO MARCELINO                 5037437-80.2020.8.13.0024           CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VIRGINIA GOMES DA SILVA SANTOS               0135656-47.2019.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
VIRGINIA LUCIA DUO DA ROCHA                  1021044-60.2019.8.26.0562           LITIGATION - CIVIL                CIVIL COURT OF SANTOS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VIRGINIA MARA ALBUQUERQUE                    1003978-25.2019.8.26.0576           CANCELLATION                      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
VIRGINIA MARIA DRUMOND                       5011890-23.2019.8.13.0105           IMPEDIMENT                        CIVIL COURT OF GOVERNADOR VALADARES                           Yes              No               No

VIRGINIA MATOS RIBEIRO LIMA                  1004838-85.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                           Yes              No               No
VIRGINIA RODRIGUES DOS SANTOS                0001022-26.2018.5.10.0013           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              Yes              No

VIRGINIA SELBACH SELBACH                     5011105-28.2020.8.24.0038           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF JOINVILLE                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VIRGINIA STRAPASSONI RIBEIRO                 0001261-67.2020.8.16.0037           RESERVATION                       CIVIL COURT OF QUATRO BARRAS                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
VIRGINIA STRAPASSONI RIBEIRO                 0001261-67.2020.8.16.0037           RESERVATION                       CIVIL COURT OF QUATRO BARRAS                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VIRGINIA UCHOA DO VALE                       0016062-05.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VIRGINIA VALE SANTANA                        0039202-68.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VIRGINIA VALE SANTANA                        0039202-68.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
VIRGINIA VELAME DE OLIVEIRA                  0214250-75.2019.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No

VIRGULINO DE MEDEIROS NETO                   0811627-18.2019.8.15.2003           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                      Yes              No               No

VIRO JOSE ZIMMERMANN                         5012202-95.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TRAVEL
VISÃO TURISMO LTDA                           1131885-87.2018.8.26.0100           AGENCY                          CIVIL COURT OF SÃO PAULO                                        Yes              No               No
VISUART SERIGRAFIA LTDA EPP                  0007648-21.2019.8.26.0566           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SÃO CARLOS                                       Yes              No               No



                                                                                                        1132 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1253 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
VIT SERVICOS AUXILIARES DE TRANSPORTE                                            CIVIL LITIGATION - TRAVEL
AEREO                                       0311789-35.2018.8.24.0005            AGENCY                              CIVIL COURT OF BALNEÁRIO CAMBORIÚ                            Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
VITAL ADRIANI NADIN                         1005984-96.2020.8.26.0114            IMPEDIMENT                          CIVIL COURT OF CAMPINAS                                      Yes              No               No
VITHOR GAMA DOS SANTOS SILVA                0000891-69.2019.5.13.0001            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
VITOR ANTUNES DE LIMA                       0100638-78.2016.5.01.0082            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
VITOR AUGUSTO DE CASTRO                     1000247-91.2015.5.02.0313            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
VITOR BELTRAO VALENCA                       0019090-83.2020.8.17.8201            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VITOR BIANCO JUNIOR                         5002340-25.2020.8.24.0020            CANCELLATION                        CIVIL COURT OF CRICIÚMA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VITOR BORGES DA SILVA                       0039412-97.2018.8.19.0002            CANCELLATION                        CIVIL COURT OF NITERÓI                                       Yes              No               No
VITOR CAPELLO HADDAD                        1008278-63.2019.8.26.0565            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO CAETANO DO SUL                            Yes              Yes              No
VITOR CAPELLO HADDAD                        1008278-63.2019.8.26.0565            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO CAETANO DO SUL                            Yes              Yes              No
VITOR COSTA SIQUEIRA                        1022505-25.2019.8.26.0576            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VITOR CRUZ GALVAO                           5307642-17.2019.8.09.0051            RESERVATION                         CIVIL COURT OF GOIÂNIA                                       Yes              No               No
VITOR DA SILVA CARVALHO                     0001287-83.2016.5.06.0021            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO/PE                                       Yes              Yes              No
VITOR DE ABREU FALCONERY                    0007799-38.2020.8.05.0080            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FEIRA DE SANTANA                              Yes              Yes              No
VITOR DE ABREU FALCONERY                    0007799-38.2020.8.05.0080            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FEIRA DE SANTANA                              Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VITOR DE FREITAS MACHADO SILVA              5002703-09.2020.8.13.0702            CANCELLATION                        CIVIL COURT OF UBERLÂNDIA                                    Yes              No               No
VITOR DE OLIVEIRA CARDOSO                   00375/2020                           CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                           Yes              No               No
VITOR DE OLIVEIRA CARDOSO                   00375/2020                           CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VITOR DE OLIVEIRA FINGER                    0180659-15.2018.8.21.0001            CANCELLATION                        CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VITOR DE OLIVEIRA GUIMARAES                 5005056-06.2020.8.24.0091            CANCELLATION                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VITOR DE OLIVEIRA GUIMARAES                 5005056-06.2020.8.24.0091            CANCELLATION                        CIVIL COURT OF FLORIANÓPOLIS                                 Yes              Yes              No
VITOR DE SOUZA BATISTA                      0000518-43.2020.8.12.0110            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VITOR DOS ANJOS SANTOS                      0026710-44.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VITOR DOTO BARBOSA                          0025548-14.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
VITOR ESPOSEL CORREA                        1018443-46.2018.8.26.0100            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VITOR ESTEVEZ                               0636269-92.2019.8.04.0015            CHANGE                              CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
VITOR FLECHA D ABREU                        0801690-51.2017.8.14.0040            IMPEDIMENT                          CIVIL COURT OF PARAUAPEBAS                                   Yes              No               No
VITOR FONSECA NUNES                         0001369-70.2020.8.05.0274            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF VITÓRIA DA CONQUISTA                          Yes              No               No
VITOR FRANCISCO LOPES PEREIRA
MAGALHAES                                   1018494-89.2020.8.26.0002            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
VITOR GAIBA FERRO ARRUDA                    0001368-47.2016.5.17.0014            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DA COMARCA DE VITÓRIA                      Yes              Yes              No
VITOR GONCALVES FERREIRA BERBERICK          0101057-13.2017.5.01.0002            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VITOR GRUBER                                0008310-98.2019.8.26.0011            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
VITOR HUGO MAGALHAES ROSA                   1001994-07.2020.8.26.0047            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF ASSIS                                         Yes              No               No
VITOR HUGO SOUZA MORAES                     21.001.042.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
VITOR HUGO SOUZA MORAES                     21.001.042.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO LUÍS                                      Yes              No               No



                                                                                                        1133 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1254 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
VITOR HUGO TEIXEIRA COELHO                 1001652-82.2017.5.02.0317            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              No               No
VITOR HUGO TEIXEIRA COELHO                 1000699-50.2019.5.02.0317            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No

VITOR JULIANO RAMOS                          1002465-81.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CUIABÁ                                           Yes              Yes              No

VITOR JULIANO RAMOS                          1002465-81.2020.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VITOR LEITAO ROCHA                           3000577-72.2020.8.06.0004           CANCELLATION                      CIVIL COURT OF FORTALEZA                                      Yes              No               No
VITOR LEVI BARBOZA SILVA                     0702108-43.2020.8.07.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
VITOR LEVI BARBOZA SILVA                     0702108-43.2020.8.07.0016           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VITOR MANUEL TORRES ANDRADE                  0012546-10.2020.8.08.0545           RESERVATION                       CIVIL COURT OF VILA VELHA                                     Yes              No               No
VITOR MARQUES DA ROCHA                       0717164-41.2019.8.07.0020           CIVIL LITIGATION - SERVICE        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
VITOR MEDEIROS ZERVELIS                      0567223-65.2018.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VITOR MONTE AFONSO                           1013873-49.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
VITOR MONTEIRO VICENTE                       1001182-86.2019.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VITOR NASCIMENTO DOS SANTOS                  0013061-79.2019.8.08.0545           CHANGE                            CIVIL COURT OF VILA VELHA                                     Yes              No               No

VITOR NICCOLI BARBUR                         0700405-25.2020.8.07.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BRASÍLIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VITOR NOGUEIRA DA SILVA JUNIOR               5094836-96.2018.8.09.0073           CANCELLATION                      CIVIL COURT OF INHUMAS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
VITOR PAIVA RIBEIRO                          5003590-74.2020.8.24.0091           COLLECTION                        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
VITOR PAIVA RIBEIRO                          5003590-74.2020.8.24.0091           COLLECTION                        CIVIL COURT OF FLORIANÓPOLIS                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VITOR PASSOS DE FARIA                        0019899-68.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VITOR PEREIRA DE MELLO                       1016966-70.2018.8.26.0008           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VITOR PEREIRA JUNIOR                         0006424-78.2020.8.16.0182           CHANGE                            CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
VITOR RAMOS COSTA DOREA                      0003313-53.2020.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - GENERAL
VITOR RAMOS COSTA DOREA                      0003313-53.2020.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VITOR REGIANINI FORGHIERI DE SOUZA           0040939-19.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VITOR REIS BELEM                             0003924-16.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VITOR REIS BELEM                             0003924-16.2020.8.19.0001           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
VITOR RICARDO DA SILVA                       0005925-66.2020.8.17.8201           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF RECIFE                                         Yes              No               No

VITOR RICARDO DA SILVA                       0005850-27.2020.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RECIFE                                           Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VITOR SCHMITT DOS SANTOS                     0310809-34.2018.8.24.0023           CANCELLATION                    CIVIL COURT OF FLORIANÓPOLIS                                    Yes              No               No




                                                                                                        1134 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1255 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - BOARDING
VITOR SIQUEIRA FERREIRA                    9002423-71.2018.8.21.0037            IMPEDIMENT                          CIVIL COURT OF URUGUAIANA                                    Yes              No               No

VITOR TELLES FARIA                           0013476-47.2020.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LONDRINA                                         Yes              Yes              No

VITOR TELLES FARIA                           0013476-47.2020.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF LONDRINA                                         Yes              Yes              No

VITOR VITORIO VITORINO                       1073614-54.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VITOR YOKOMI FORNARI                         1005257-85.2020.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VITORIA ANASTACIO DE OLIVEIRA                0002552-02.2020.8.19.0205           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
VITÓRIA AUDIO LTDA - ME                      0017640-82.2019.8.08.0347           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VITÓRIA                                        Yes              No               No

VITORIA BITENCOURT DOS SANTOS NOBRE          0220507-19.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VITORIA CRUZ OLIVEIRA                        0001657-48.2020.8.25.0084           CANCELLATION                    CIVIL COURT OF ARACAJU                                          Yes              No               No
VITORIA DAS CHAGAS BEZERRA                   0141901-84.2019.8.19.0001           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF RIO DE JANEIRO                                    Yes              No               No

VITORIA DE DAVID BARRIOS                     9003796-80.2020.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                     Yes              No               No
VITORIA DOS REIS GARCIA COSTA
BITENCOURT                                   0015207-26.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No
VITORIA EQUIPAMENTOS LTDA                    0025830-90.2011.4.01.3500           CIVIL LITIGATION - CARGO          CIVIL COURT OF GOIÂNIA                                        Yes              No               No
VITORIA EUGENIA DA CONCEICAO                 0010307-52.2015.5.01.0028           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No

VITORIA JUNGLES DO EGITO                     0005931-28.2018.8.16.0035           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                             Yes              No               No

VITORIA LAGO QUADROS                         0041006-71.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No

VITORIA MARIA SOARES MOREIRA                 0020529-80.2019.8.06.0115           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LIMOEIRO DO NORTE                              Yes              No               No
VITORIA NOLASCO DE ALMEIDA                   5007785-18.2020.8.13.0024           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
VITORIA PEREIRA DE AMORIM                    0003906-79.2020.8.26.0007           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VITORIA REGINA PESSOA DE LIMA                1009801-19.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
VITORIA REIS DA SILVA                        0009556-78.2020.8.19.0209           COLLECTION                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No

VITORIA TAVARES GERON ABRAAO                 5015029-25.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VITORIA VIEIRA DE ARAUJO                     0041728-47.2019.8.17.8201           OVERBOOKING                       CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VIVALDO DA SILVA SANTOS                      0064184-49.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VIVALDO DA SILVA SANTOS                      0064184-49.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
VIVIAN BUONALUMI TACITO YUGAR                1009110-29.2020.8.26.0576           RESERVATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
VIVIAN BUONALUMI TACITO YUGAR                1009110-29.2020.8.26.0576           RESERVATION                       CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              Yes              No
VIVIAN CAPELETTI WEBER                       9000052-33.2020.8.21.0145           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF DOIS IRMÃOS                                    Yes              No               No
VIVIAN CEDRAZ TORRES LOPES                   0000603-17.2020.8.05.0080           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No



                                                                                                        1135 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1256 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
VIVIAN CRISTINA DE ALMEIDA SEVERO          0011931-53.2017.5.15.0004            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                                                    FÓRUM TRABALHISTA JUIZ MARCONDES ANCILON
VIVIAN DAMASCENO SCHUMAHER                 0000514-76.2012.5.02.0316            INDIVIDUAL LABOR CLAIM              AIRES DE ALENCAR - GUARULHOS/SP                              Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
VIVIAN FARIAS S CAVALCANTI                 0053572-91.2019.8.17.8201            CHANGE                              CIVIL COURT OF RECIFE                                        Yes              No               No

VIVIAN HAMOUI                                1004469-71.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VIVIAN MARCONDES CARNEIRO                    0049853-32.2019.8.16.0182           RESERVATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
VIVIAN MARIA PEREIRA RODRIGUES               0000378-29.2010.5.02.0032           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
VIVIAN ORTIZ GONCALVES                       0168800-07.2007.5.02.0085           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VIVIAN PAULA DOS SANTOS                      1064823-33.2018.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No

VIVIAN TORRES DE MELLO RANGEL                1012076-51.2020.8.26.0224           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GUARULHOS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VIVIAN YUMI INOUE KURODA                     0001816-05.2019.8.16.0204           RESERVATION                       CIVIL COURT OF CURITIBA                                       Yes              No               No
VIVIANE AGUIAR PEDROSA                       0001542-79.2016.8.10.0053           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF PORTO FRANCO                                   Yes              No               No
VIVIANE ALVES DE OLIVEIRA                    0010842-51.2015.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM REGIONAL DA 15ª REGIÃO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VIVIANE ANGELINA DE SOUZA                    5004947-69.2016.8.13.0145           CANCELLATION                      CIVIL COURT OF JUIZ DE FORA                                   Yes              No               No
VIVIANE APARECIDA DOS SANTOS COSTA           1000191-13.2019.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
VIVIANE APARECIDA PEDRINI CADORE             5004139-33.2020.8.24.0011           CIVIL LITIGATION - SERVICE        CIVIL COURT OF BRUSQUE                                        Yes              Yes              No
VIVIANE APARECIDA PEDRINI CADORE             5004139-33.2020.8.24.0011           CIVIL LITIGATION - SERVICE        CIVIL COURT OF BRUSQUE                                        Yes              Yes              No
VIVIANE BALBINO DA SILVA                     1000382-43.2019.5.02.0320           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
VIVIANE BATISTA DOS SANTOS                   1001170-69.2019.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VIVIANE CABRAL SANTOS                        1012784-95.2019.8.26.0011           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
VIVIANE CAMPELO RUAS                         0001261-95.2015.5.05.0038           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No
VIVIANE CARDOSO                              0000736-14.2020.8.26.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
VIVIANE CARNEIRO                             0006073-98.2019.8.16.0131           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PATO BRANCO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VIVIANE CARVALHO PASSOS CARDOSO              5004823-71.2020.8.24.0038           OVERBOOKING                       CIVIL COURT OF JOINVILLE                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VIVIANE CORREA DE ALMEIDA                    0068917-58.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
VIVIANE DA ROSA CORREA                       9000190-72.2020.8.21.4001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
VIVIANE DA SILVA ARAGAO                      29.001.007.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              No               No
VIVIANE DA SILVA ARAGAO                      29.001.007.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VIVIANE DE ALMEIDA                           0000183-48.2020.8.19.0039           CANCELLATION                      CIVIL COURT OF PARACAMBI                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VIVIANE DE ALMEIDA                           0000183-48.2020.8.19.0039           CANCELLATION                      CIVIL COURT OF PARACAMBI                                      Yes              Yes              No
VIVIANE DE CARVALHO SINGULANE                1004909-87.2020.8.11.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VIVIANE DE FREITAS ALMEIDA SALES             0007603-15.2020.8.19.0004           CANCELLATION                      CIVIL COURT OF SÃO GONÇALO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VIVIANE DE FREITAS ALMEIDA SALES             0007603-15.2020.8.19.0004           CANCELLATION                      CIVIL COURT OF SÃO GONÇALO                                    Yes              Yes              No
VIVIANE DE MORAIS FLORENCIO                  1000179-55.2017.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
VIVIANE DE OLIVEIRA E CARVALHO               1001171-22.2017.5.02.0705           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
VIVIANE DIAS PEREIRA                         0001517-92.2020.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No



                                                                                                        1136 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1257 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
VIVIANE DIAS PEREIRA                       0001517-92.2020.8.19.0209            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
VIVIANE DOS SANTOS RODRIGUES MORAIS        5007582-40.2019.8.21.0001            RESERVATION                         CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
VIVIANE FERNANDES SILVA                    1012663-06.2020.8.26.0602            RESERVATION                         CIVIL COURT OF SOROCABA                                      Yes              No               No
VIVIANE FERRAO PEREIRA                     3000182-03.2016.8.06.0075            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF EUSÉBIO                                       Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
VIVIANE FIGUEIREDO SASSA                   1005357-02.2019.8.26.0220            RESERVATION                         CIVIL COURT OF GUARATINGUETÁ                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VIVIANE GROSSI CONCEICAO                   1012316-27.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
VIVIANE GUEDES PEREIRA                     1000689-63.2015.5.02.0311            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
VIVIANE KUKTA BUCK                         0322403-50.2015.8.24.0023            RESERVATION                         CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VIVIANE LIMA FERREIRA                      0809291-85.2018.8.10.0040            CHANGE                              CIVIL COURT OF IMPERATRIZ                                    Yes              No               No
VIVIANE MARQUES ATHAYDE                    0000774-12.2018.5.23.0106            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
VIVIANE MEDRADO DO AMARAL                  1000461-88.2020.8.26.0604            RESERVATION                         CIVIL COURT OF SUMARÉ                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VIVIANE MELISSA TASSI                      1016818-84.2019.8.26.0344            CANCELLATION                        CIVIL COURT OF MARÍLIA                                       Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
VIVIANE NOGUEIRA BARBOSA LAGES             5000340-49.2020.8.13.0702            CANCELLATION                        CIVIL COURT OF UBERLÂNDIA                                    Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
VIVIANE NOGUEIRA BARBOSA LAGES             5000340-49.2020.8.13.0702            CANCELLATION                        CIVIL COURT OF UBERLÂNDIA                                    Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
VIVIANE PAVAO LIMA                         1019050-21.2019.8.26.0554            OVERBOOKING                         CIVIL COURT OF SANTO ANDRÉ                                   Yes              No               No
VIVIANE PEREIRA DA SILVA                   0000874-80.2013.5.02.0023            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No

VIVIANE PIMENTEL WILLEMANN                   0000928-32.2020.8.16.0097           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF IVAIPORÃ                                         Yes              No               No
VIVIANE PRECCI MONTEIRO                      0011353-89.2020.8.19.0209           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No

VIVIANE QUEIROZ FRANCA                       0006249-78.2019.8.13.0481           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PATROCÍNIO                                     Yes              No               No
VIVIANE RABELLO WOLFOVITCH                   0037355-31.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VIVIANE RABELLO WOLFOVITCH                   0039813-21.2020.8.05.0001           CHANGE                            CIVIL COURT OF SALVADOR                                       Yes              No               No
VIVIANE REGINA FERNANDES                     0007992-32.2020.8.16.0182           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VIVIANE RIBEIRO                              1068786-15.2019.8.26.0002           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VIVIANE RIBEIRO                              1068786-15.2019.8.26.0002           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
VIVIANE RODRIGUES DIAS                       1011610-44.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VIVIANE SIBELE VERISSIMO DE AMORIM           5000764-14.2020.8.21.0009           CANCELLATION                      CIVIL COURT OF CARAZINHO                                      Yes              No               No

VIVIANE SPADDA SHIGEYOSI                     1027369-37.2019.8.26.0114           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAMPINAS                                       Yes              No               No
VIVIANE VAZZI PEDRO                          21.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VIVIANE VOLFI DE CARVALHO                    1004845-78.2019.8.26.0071           CANCELLATION                      CIVIL COURT OF BAURU                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VIVIANE ZACARIAS                             5032334-28.2018.8.09.0007           CANCELLATION                      CIVIL COURT OF ANÁPOLIS                                       Yes              No               No



                                                                                                        1137 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1258 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
VIVIANE ZAMARIOLA                          1002359-66.2016.5.02.0711            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
VIVIANN PECLY DE GARCIA COUTINHO
MARTINS                                    0030428-18.2019.8.19.0026            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ITAPERUNA                                         Yes              Yes              No
VIVIANN PECLY DE GARCIA COUTINHO
MARTINS                                    0030428-18.2019.8.19.0026            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ITAPERUNA                                         Yes              Yes              No
                                                                                CIVIL LITIGATION - IMPROPER
VIVIANNE BRAGA RODRIGUES                   0013413-53.2020.8.19.0203            COLLECTION                          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
VIVIANNE PEREIRA MARTINS TAROUCA           0001456-72.2017.5.17.0007            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

VIVIANNE ROBINSON MARTINEZ                   9083652-30.2019.8.21.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO ALEGRE                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VIVIANY PAES LANDIM RIBEIRO CAMARA           0800580-17.2020.8.18.0164           CHANGE                          CIVIL COURT OF TERESINA                                         Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VIVIANY PAES LANDIM RIBEIRO CAMARA           0800580-17.2020.8.18.0164           CHANGE                          CIVIL COURT OF TERESINA                                         Yes              Yes              No

VL EMPREENDIMENTOS TURISTICOS LTDA ME 1025684-37.2019.8.26.0100                  CIVIL LITIGATION - GENERAL        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
VLADEMBERG MENDES PEREIRA             3001501-33.2018.8.06.0011                  CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VLADIMIR BARBOSA DA SILVA                    0179792-22.2018.8.21.0001           CANCELLATION                      CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VLADIMIR OLIVEIRA BORTZ                      1016747-41.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
VLADIMIR PEREIRA DE CARVALHO                 1001481-62.2016.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
VLADIMIR PEREIRA VARGAS                      1004086-87.2020.8.26.0004           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TRAVEL
VM OPERADORA DE TURISMO LTDA. ME             0829027-17.2020.8.15.2001           AGENCY                            CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
VOLMAR FERREIRA ROCHA                        0025852-92.2019.8.08.0347           RESERVATION                       CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
VOLMAR JOSE MAGGIONI                         5047442-59.2020.8.09.0094           OVERBOOKING                       CIVIL COURT OF JATAÍ                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
VOLMAR JOSE MAGGIONI                         5047442-59.2020.8.09.0094           OVERBOOKING                       CIVIL COURT OF JATAÍ                                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
VONES PEREIRA DA SILVA                       0020886-62.2019.8.27.2706           RESERVATION                       CIVIL COURT OF ARAGUAÍNA                                      Yes              No               No
VPC TECNOLOGIA E SISTEMAS LTDA               1113069-23.2019.8.26.0100           CIVIL LITIGATION - GENERAL        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
W UNIFORMES LTCA                             1103050-89.2018.8.26.0100           CIVIL LITIGATION - GENERAL        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - COMMERCIAL
W. ZANELLA & DUARTE                          0012251-27.1999.8.16.0014           REPRESENTATIVE                    CIVIL COURT OF LONDRINA                                       Yes              No               No
WADILSON MAIA ARANHA                         0001648-92.2016.5.10.0020           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
WAGNER ALESSANDRO DE OLIVEIRA                0011389-76.2016.5.15.0131           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CAMPINAS                                 Yes              Yes              No

WAGNER ALESSANDRO DOS REIS                   5184129-82.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
WAGNER ALESSANDRO TEIXEIRA                   0023979-52.2019.8.16.0018           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MARINGÁ                                        Yes              No               No
WAGNER ALVES PEREIRA DA SILVA                1000374-85.2018.5.02.0713           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
WAGNER ANDRADE AGUIAR                        0011263-24.2019.8.19.0207           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
WAGNER ANGELO DA SILVA                       0010053-81.2017.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
WAGNER APARECIDO MACHADO DA SILVA            0032317-24.2019.8.27.2729           RESERVATION                       CIVIL COURT OF PALMAS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
WAGNER ASMIR                                 1011649-57.2019.8.26.0008           LITIGATION - CIVIL                CIVIL COURT OF SÃO PAULO                                      Yes              No               No
WAGNER BARBOSA CHAVES                        0021539-82.2016.5.04.0015           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No



                                                                                                        1138 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                  Pg 1259 of 1306
                                                                                              In re TAM Linhas Aereas S.A.
                                                                                                   Case No. 20-11598
                              SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                          Status of Case   Status of Case   Status of Case
                                                                                                                                                                            (Pending)       (On Appeal)      (Concluded)
      Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                              CIVIL LITIGATION - FLIGHT
WAGNER BATISTA BEZERRA                   0039285-84.2020.8.05.0001            OVERBOOKING                         CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                              CIVIL LITIGATION - FLIGHT
WAGNER BATISTA BEZERRA                   0039285-84.2020.8.05.0001            OVERBOOKING                         CIVIL COURT OF SALVADOR                                      Yes              Yes              No
WAGNER CACERES GOULART JUNIO             0000781-63.2013.5.04.0023            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
                                                                              CIVIL LITIGATION - FLIGHT
WAGNER CARVALHO LOPES DO VAL             35.001.003.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                              CIVIL LITIGATION - FLIGHT
WAGNER CORREA                            1003601-36.2020.8.26.0506            CANCELLATION                        CIVIL COURT OF RIBEIRÃO PRETO                                Yes              Yes              No
                                                                              CIVIL LITIGATION - FLIGHT
WAGNER CORREA                            1003601-36.2020.8.26.0506            CANCELLATION                        CIVIL COURT OF RIBEIRÃO PRETO                                Yes              Yes              No
WAGNER COUTINHO DE LIMA                  0101389-82.2019.5.01.0010            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
WAGNER COUTO CUNHA                       1001212-41.2017.5.02.0720            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
WAGNER DA SILVA AZEVEDO                  0010754-53.2020.8.19.0209            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                              CIVIL LITIGATION - FLIGHT
WAGNER DAVID GERBER                      9005917-52.2019.8.21.0022            CANCELLATION                        CIVIL COURT OF PELOTAS                                       Yes              No               No
WAGNER DAVID GERBER                      9009044-95.2019.8.21.0022            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF PELOTAS                                       Yes              No               No
WAGNER DE JESUS MOREIRA                  0101073-06.2018.5.01.0010            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
WAGNER DE MELO SOBRINHO                  0000168-41.2018.5.10.0010            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
WAGNER DE MORAIS FERNANDES               0002620-48.2011.5.02.0315            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               No               Yes              Yes

WAGNER DE OLIVEIRA JUNIOR                    0622059-44.2020.8.04.0001          CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                CIVIL LITIGATION - GENERAL
WAGNER DE OLIVEIRA PIEROTTI                  1034598-39.2019.8.26.0602          LITIGATION - CIVIL                CIVIL COURT OF SOROCABA                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
WAGNER DE OLIVEIRA SILVA                     35.001.003.XX-XXXXXXX              RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
WAGNER DE OLIVEIRA SILVA                     35.001.003.XX-XXXXXXX              RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
WAGNER DE SOUZA GONCALVES                    0004709-66.2020.8.19.0004          CANCELLATION                      CIVIL COURT OF SÃO GONÇALO                                   Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
WAGNER DE SOUZA GONCALVES                    0004709-66.2020.8.19.0004          CANCELLATION                      CIVIL COURT OF SÃO GONÇALO                                   Yes              Yes              No
WAGNER DOS SANTOS DA SILVA                   1000470-30.2018.5.02.0316          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
WAGNER DOS SANTOS GONCALVES                  0000796-12.2018.5.09.0122          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
WAGNER EDUARDO DIAS CAMPOS                   0101826-37.2017.5.01.0029          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
WAGNER FARO SOARES                           1001977-44.2014.5.02.0323          INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
WAGNER FERREIRA FLORENTINO                   0100737-82.2018.5.01.0048          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
WAGNER FLORI SILVA                           0011186-66.2014.5.15.0008          INDIVIDUAL LABOR CLAIM            FÓRUM REGIONAL DA 15ª REGIÃO                                 Yes              Yes              No
WAGNER FURTADO VELOSO                        9041287-11.2019.8.13.0024          CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
WAGNER GREGORIO ALE BICHIR                   1040634-94.2019.8.26.0506          CHANGE                            CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
WAGNER HENRIQUE ALVES DA COSTA               0001735-26.2017.5.09.0122          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
WAGNER INACIO DE CARVALHO                    5022545-69.2020.8.13.0024          CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
WAGNER INACIO DE CARVALHO                    5022545-69.2020.8.13.0024          CANCELLATION                      CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
WAGNER JOSE DA SILVA MENDE                   0800752-70.2019.8.18.0009          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF TERESINA                                      Yes              No               No
WAGNER JOSE DE MELO SOARES                   3000275-72.2018.8.06.0017          CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                     Yes              No               No
WAGNER LAMEGO BARBOSA                        0100112-78.2019.5.01.0059          INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No




                                                                                                       1139 of 1161
                                                           20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                 Pg 1260 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

WAGNER LIMA RIBEIRO                         1009925-02.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

WAGNER LIMA RIBEIRO                         1009925-02.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
WAGNER LUIS DE SOUZA                        5040694-43.2020.8.09.0051          CANCELLATION                    CIVIL COURT OF GOIÂNIA                                           Yes              No               No

WAGNER LUIS DE SOUZA                        5040732-55.2020.8.09.0051          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF GOIÂNIA                                        Yes              No               No
WAGNER LUIZ CARDOSO DE OLIVEIRA             0020142-47.2018.5.04.0005          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
WAGNER LUIZ CARDOSO DE OLIVEIRA             0020939-50.2019.5.04.0017          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
WAGNER LUIZ CARDOSO DE OLIVEIRA             0021175-17.2019.5.04.0012          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
WAGNER LUIZ GUIMARAES MONTEIRO              1005536-71.2020.8.26.0002          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SÃO PAULO                                      Yes              No               No

WAGNER LUIZ TEIXEIRA                        1017677-27.2017.8.26.0003          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
WAGNER MARQUES DOS SANTOS                   0802766-19.2019.8.12.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CAMPO GRANDE                                   Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
WAGNER MATOS RIBEIRO PINTO                  0002540-09.2020.8.19.0004          CANCELLATION                       CIVIL COURT OF SÃO GONÇALO                                    Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
WAGNER MATOS RIBEIRO PINTO                  0002540-09.2020.8.19.0004          CANCELLATION                       CIVIL COURT OF SÃO GONÇALO                                    Yes              Yes              No

WAGNER MELO DO CASAL                        7002663-10.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              Yes              No

WAGNER MELO DO CASAL                        7002663-10.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
WAGNER MOURA PINTO                          1000018-42.2017.5.02.0320          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
WAGNER PEREIRA DE SALES                     1000679-59.2019.5.02.0705          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
WAGNER PEREIRA DOS SANTOS                   0021318-47.2017.5.04.0021          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
WAGNER PEREIRA GONCALVES                    0000307-29.2019.5.12.0001          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

WAGNER PESSOA                               5194300-98.2019.8.13.0024          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
WAGNER PINHEIRO PASCHOAL                    0711208-22.2020.8.07.0016          OVERBOOKING                     CIVIL COURT OF BRASÍLIA                                          Yes              No               No

WAGNER REGIS MARCAL                         1018015-96.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
WAGNER RICARDO ODRI                         1010537-79.2019.8.26.0161          CANCELLATION                       CIVIL COURT OF DIADEMA                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
WAGNER ROCHA LAUREANO                       5000392-22.2019.8.24.0040          CANCELLATION                       CIVIL COURT OF LAGUNA                                         Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
WAGNER ROCHA SILVA                          5002221-38.2020.8.08.0011          RESERVATION                        CIVIL COURT OF CACHOEIRO DE ITAPEMIRIM                        Yes              No               No
WAGNER SALES                                35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
WAGNER SALES                                35.001.003.XX-XXXXXXX              CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SÃO PAULO                                      Yes              No               No
WAGNER SCOFIELDES CARVALHO                  0000532-05.2019.5.17.0003          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
WAGNER SOTERO FRAGOSO                       0712684-52.2018.8.02.0001          CIVIL LITIGATION - AIRCRAFT        CIVIL COURT OF MACEIÓ                                         Yes              No               No
WAGNER ZENOBE                               1002028-02.2016.5.02.0027          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
WALACI WAGNER SODRE DE MORAIS               0018043-69.2020.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
WALACI WAGNER SODRE DE MORAIS               0018063-60.2020.8.05.0001          CHANGE                             CIVIL COURT OF SALVADOR                                       Yes              No               No
WALAN RODRIGUES MOREIRA                     0011163-60.2019.5.03.0144          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

WALBEANNI LEMOS DA SILVA TORRES             7014363-80.2020.8.22.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                       Yes              No               No



                                                                                                      1140 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1261 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
WALBER DE MOURA AGRA                      0051185-06.2019.8.17.8201            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RECIFE                                        Yes              No               No
WALBER DE SOUZA ROCHA                     0001004-17.2017.5.08.0006            INDIVIDUAL LABOR CLAIM              TRIBUNAL REGIONAL DO TRABALHO DA 08ª REGIÃO                  Yes              Yes              No
WALBER LUIZ RIBEIRO DE SA                 0001129-41.2016.5.11.0004            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - AM                                       Yes              Yes              No
WALBER PEREIRA DE MORAES                  0005294-41.2019.8.25.0084            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF ARACAJU                                       Yes              No               No
WALBER VASQUES PEDREIRA                   0101658-68.2017.5.01.0018            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
WALCY NOGUEIRA DA SILVA                   5003371-31.2019.8.08.0030            CANCELLATION                        CIVIL COURT OF LINHARES                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
WALCYR RAMOS MARIANO                      0003169-88.2020.8.19.0066            OVERBOOKING                         CIVIL COURT OF VOLTA REDONDA                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
WALCYR RAMOS MARIANO                      0003169-88.2020.8.19.0066            OVERBOOKING                         CIVIL COURT OF VOLTA REDONDA                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
WALDEATLAS DOS SANTOS BARROS              7047128-41.2019.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
WALDECI BREIS GARCIA                      0208661-05.2019.8.05.0001            RESERVATION                         CIVIL COURT OF SALVADOR                                      Yes              No               No
WALDECYR CLAUDINO BAYS                    5006480-11.2020.8.24.0018            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CHAPECÓ                                            Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
WALDELI DOS SANTOS ROSA                   0800758-45.2019.8.12.0009            OVERBOOKING                         CIVIL COURT OF COSTA RICA                                    Yes              No               No
WALDELYCE SILVA SANTOS                    0002172-60.2012.5.18.0003            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GOIÂNIA                                 Yes              Yes              No
WALDEMAR DE OLIVA BRANDAO                 286717/2019                          CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
WALDEMAR LOPES FERRAZ NETO                1001260-64.2020.8.26.0400            CANCELLATION                        CIVIL COURT OF OLÍMPIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
WALDEMAR LOPES FERRAZ NETO                1001261-49.2020.8.26.0400            CHANGE                              CIVIL COURT OF OLÍMPIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
WALDEMAR LOPES FERRAZ NETO                1001448-57.2020.8.26.0400            CANCELLATION                        CIVIL COURT OF OLÍMPIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
WALDEMAR LOPES FERRAZ NETO                1001456-34.2020.8.26.0400            CANCELLATION                        CIVIL COURT OF OLÍMPIA                                       Yes              No               No
WALDEMAR LOPES FERRAZ NETO                1001645-12.2020.8.26.0400            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF OLÍMPIA                                            Yes              No               No
WALDEMAR NERI                             0702131-25.2020.8.07.0004            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
WALDEMAR POLIDO                           0167881-13.2018.8.21.0001            IMPEDIMENT                          CIVIL COURT OF PORTO ALEGRE                                  Yes              No               No
WALDEMAR ROCHA NETO                       1001634-31.2017.5.02.0715            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DA ZONA SUL                                Yes              No               No
WALDEMIR JOSE SILVA                       0001310-54.2017.5.23.0107            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
WALDEMIRO LUIZ TEIXEIRA TORGA             5038585-29.2020.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
WALDEMOR MOURA DOS SANTOS NETTO           0001689-24.2019.8.16.0089            CHANGE                              CIVIL COURT OF IBAITI                                        Yes              No               No

WALDENIA AGNY TORRES DE LUCENA               0001947-28.2019.8.17.8230           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CARUARU                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WALDERLY CALIXTO BARROS                      1049205-14.2019.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WALDETRUDES PINTO PITTELLA                   0008509-51.2017.8.21.0037           CANCELLATION                      CIVIL COURT OF URUGUAIANA                                    Yes              No               No
WALDILSON MAIA ARANHA                        0000419-63.2017.5.10.0020           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE BRASÍLIA                                Yes              Yes              No

WALDINEI LOPES DOS SANTOS                    0022767-54.2019.8.19.0004           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO GONÇALO                                     Yes              No               No
WALDIR BARBOSA LADEIRA                       0025151-34.2019.8.08.0347           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF VITÓRIA                                         Yes              No               No
WALDIR CEZARETTI DE FREITAS                  0802423-50.2020.8.12.0110           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF CAMPO GRANDE                                     Yes              No               No




                                                                                                       1141 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1262 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
WALDIR CLAUDIO WEIAND                      5000847-74.2020.8.21.0059            CANCELLATION                        CIVIL COURT OF OSÓRIO                                        Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
WALDIR DE SOUSA                            1003301-37.2020.8.26.0001            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - PRE-
WALDIR DOMINGUES DO AMARAL                 1004040-02.2019.8.26.0306            REGISTRATION                        CIVIL COURT OF JOSÉ BONIFÁCIO                                Yes              Yes              No
                                                                                CIVIL LITIGATION - PRE-
WALDIR DOMINGUES DO AMARAL                 1004040-02.2019.8.26.0306            REGISTRATION                        CIVIL COURT OF JOSÉ BONIFÁCIO                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
WALDIR LINS FILHO                          5044651-52.2020.8.09.0051            CANCELLATION                        CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
WALDIR LINS FILHO                          5044651-52.2020.8.09.0051            CANCELLATION                        CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
WALDIRENE DA SILVA                         0700143-48.2020.8.07.0010            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
WALDIRENE DA SILVA                         0700143-48.2020.8.07.0010            CANCELLATION                        CIVIL COURT OF BRASÍLIA                                      Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
WALDO CHAVE STILBEN                        0703018-70.2020.8.07.0016            RESERVATION                         CIVIL COURT OF BRASÍLIA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
WALDOMIRA DO AMAZONAS MILEO YAMADA 0800005-14.2019.8.14.0048                    CANCELLATION                        CIVIL COURT OF SALINÓPOLIS                                   Yes              No               No

WALDOMIRO ANDRADE FILHO                      1002816-34.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

WALDOMIRO ANDRADE FILHO                      1002816-34.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

WALDOMIRO FERREIRA FILHO                     0032741-50.2019.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                       Yes              No               No
WALESKA COZAC GONÇALVES                      0002671-94.2012.8.08.0545           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VILA VELHA                                     Yes              No               No
WALESKA DE CARVALHO MARROQUIM                0000017-28.2020.8.17.8201           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RECIFE                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WALESKA PEREIRA CAMARA                       1019404-19.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
WALEX SOARES XAVIER                          0000651-28.2019.5.10.0013           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
WALFRAN FREIRE TELES LIMA                    8057721-86.2019.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                       Yes              No               No

WALISON PEREIRA DA SILVA                     0803480-92.2019.8.10.0046           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF IMPERATRIZ                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WALKIRIA DE MOURA FARIAS                     0877662-63.2019.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
WALKIRIA DE MOURA FARIAS                     0877662-63.2019.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                    Yes              Yes              No
WALKIRIA DO NASCIMENTO RODRIGUES             1001437-21.2019.5.02.0064           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
WALKIRIA FURTADO BARBOSA                     0027077-46.2019.8.19.0023           CHANGE                            CIVIL COURT OF ITABORAÍ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WALKIRIA MARIA DE ARAUJO GUIMARAES           1008143-57.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
WALLACE ALAIR ALVES VIANA                    5004450-94.2020.8.13.0313           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF IPATINGA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
WALLACE DA SILVA FIGUEIREDO                  5012003-97.2018.4.02.5101           COLLECTION                        CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WALLACE DAMASCENO TAVERNARD                  5263611-09.2019.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              No               No
WALLACE HERCULES SIQUEIRA MESQUITA           0012054-60.2020.8.08.0725           CIVIL LITIGATION - SERVICE        CIVIL COURT OF SERRA                                          Yes              No               No
WALLACE KIM AVELINO DA SILVA                 0011268-89.2017.5.15.0106           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No



                                                                                                        1142 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1263 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
WALLAX NILTON DA SILVA PEIXOTO            1009791-72.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
WALLAX NILTON DA SILVA PEIXOTO            1009791-72.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
WALLECE PEREIRA DA ROCHA                  0801194-94.2018.8.10.0073            IMPEDIMENT                          CIVIL COURT OF BARREIRINHAS                                  Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
WALLISSON BATISTA FERREIRA                5001692-30.2020.8.13.0027            RESERVATION                         CIVIL COURT OF BETIM                                         Yes              No               No
WALMAR PAES PEIXOTO                       0700186-71.2020.8.02.0091            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MACEIÓ                                        Yes              No               No
WALMIR CAMPOS FERREIRA                    1000265-38.2020.8.26.0081            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF ADAMANTINA                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
WALMIR LEITE DA SILVA                     1007937-63.2020.8.11.0001            CHANGE                              CIVIL COURT OF CUIABÁ                                        Yes              No               No
WALMIR MEIRELLES MARQUES JUNIOR           0011600-21.2014.5.01.0019            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
WALMIR NOBERTO DA COSTA                   0000687-21.2017.5.12.0034            INDIVIDUAL LABOR CLAIM              F?RUM TRABALHISTA DE FLORIAN?POLIS                           Yes              Yes              No

WALMOR ALVES GONDIM                          0061613-47.2019.8.17.8201           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
WALMYR MAGALHAES JUNIOR                      3000120-40.2020.8.06.0004           RESERVATION                       CIVIL COURT OF FORTALEZA                                     Yes              No               No
WALNER ALMEIDA ANTHES                        0031919-93.2019.8.19.0209           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WALNETE HAND SCHWANZ                         0021367-37.2019.8.08.0545           CHANGE                            CIVIL COURT OF VILA VELHA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
WALQUIRIA KELLY SILVA VACCAREZZA             0026652-41.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
WALQUIRIA KELLY SILVA VACCAREZZA             0026652-41.2020.8.05.0001           RESERVATION                       CIVIL COURT OF SALVADOR                                      Yes              Yes              No
WALQUIRIA MENDES FERREIRA                    0814423-20.2018.8.14.0006           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF ANANINDEUA                                    Yes              No               No
WALSON ARAUJO MACIEL                         0011172-81.2019.5.03.0092           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
WALSON ARAUJO MACIEL                         0010947-32.2017.5.03.0092           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                        Yes              Yes              No
WALSON ARAUJO MACIEL                         0011008-19.2019.5.03.0092           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WALTEIR SILVA PEREIRA                        1011946-48.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
WALTEMBERG ABREU DA SILVA                    1000173-68.2019.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
WALTER AMARAL CASAES                         0001667-62.2020.8.05.0080           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF FEIRA DE SANTANA                              Yes              Yes              No
WALTER AMARAL CASAES                         0001667-62.2020.8.05.0080           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF FEIRA DE SANTANA                              Yes              Yes              No
WALTER ARRUDA AMANCIO                        5000087-21.2020.8.08.0049           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF VENDA NOVA DO IMIGRANTE                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WALTER CAVALCANTE SEVERINO                   0012938-61.2020.8.19.0021           CANCELLATION                      CIVIL COURT OF DUQUE DE CAXIAS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
WALTER CAVALCANTE SEVERINO                   0012938-61.2020.8.19.0021           CANCELLATION                      CIVIL COURT OF DUQUE DE CAXIAS                               Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
WALTER CLAUDIUS ROTHENBURG                   0037515-60.2012.8.26.0451           CANCELLATION                      CIVIL COURT OF PIRACICABA                                    Yes              No               No

WALTER COSTA DE MATTOS FILHO                 0012105-79.2020.8.19.0203           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
WALTER DA SILVA COSTA JUNIOR                 0700887-15.2019.8.02.0205           RESERVATION                     CIVIL COURT OF MACEIÓ                                          Yes              No               No
WALTER DA SILVA RIBEIRO                      1001314-29.2017.5.02.0311           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                 Yes              No               No

WALTER DARDENGO                              0016683-81.2019.8.08.0347           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                         Yes              No               No
WALTER DE OLIVEIRA CARVALHO JUNIOR           0010211-02.2018.5.15.0106           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              Yes              No
WALTER DIAS DA SILVA                         1019769-03.2019.8.26.0554           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SANTO ANDRÉ                                     Yes              No               No



                                                                                                       1143 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1264 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - TICKET /
WALTER DIAS MARQUES PEREIRA               5002157-51.2019.8.13.0390            RESERVATION                         CIVIL COURT OF MACHADO                                       Yes              No               No

WALTER EDUARDO SEVALLI                       1001064-07.2020.8.26.0526           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALTO                                         Yes              No               No
WALTER FERNANDO RIDOLFI                      0000540-94.2014.5.15.0008           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO                                          Yes              Yes              No
WALTER FERREIRA BORGES FILHO                 0101588-95.2017.5.01.0068           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
WALTER FERREIRA BORGES FILHO                 0101630-47.2017.5.01.0068           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
WALTER FRANCISCO DE SOUSA                    0000579-38.2019.5.10.0014           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
WALTER FRANCISCO DE SOUSA                    0000217-09.2018.5.10.0002           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
WALTER FRANCISCO DE SOUSA                    0000059-17.2019.5.10.0002           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
WALTER FREIRE CAPIBERIBE NETO                0800335-06.2020.8.18.0164           COLLECTION                        CIVIL COURT OF TERESINA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WALTER JOSE DA COSTA                         0806686-68.2020.8.20.5004           CANCELLATION                      CIVIL COURT OF NATAL                                         Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
WALTER MARINHO PALACIO FILHO                 0192675-11.2019.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                      Yes              No               No
WALTER NEY RODRIGUES REZENDE                 0608586-88.2020.8.04.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF MANAUS                                        Yes              No               No
WALTER PASSETI                               0587900-91.2007.5.09.0664           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE LONDRINA                                Yes              Yes              No

WALTER RODRIGUES DE SOUZA                    0000938-73.2020.8.16.0195           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CURITIBA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
WALTER TENORIO DA SILVA JUNIOR               0800480-66.2020.8.20.5124           RESERVATION                       CIVIL COURT OF PARNAMIRIM                                    Yes              No               No
WALTER VASCO RABELLO JUNIOR                  1001456-29.2019.5.02.0710           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WANCLER OLIVEIRA COSTA SANTOS                0051350-90.2019.8.25.0001           CANCELLATION                      CIVIL COURT OF ARACAJU                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WANDA DE OLIVEIRA MAYER                      5000171-88.2020.8.13.0079           CANCELLATION                      CIVIL COURT OF CONTAGEM                                      Yes              No               No

WANDER JUNIO GONÃ§ALVES DA SILVA             5628697-59.2019.8.09.0112           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NERÓPOLIS                                     Yes              No               No
WANDER LUIZ BEZERRA DE SOUSA                 0000381-21.2017.5.23.0107           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
WANDER NOGUEIRA DE AMORIM                    0806212-97.2020.8.20.5004           RESERVATION                       CIVIL COURT OF NATAL                                         Yes              No               No
WANDERLEY ALVES DOS SANTOS                   0003348-58.2013.5.02.0044           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
WANDERLEY FERNANDES MARTINS                  5404603-40.2019.8.09.0012           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF APARECIDA DE GOIÂNIA                          Yes              No               No
WANDERLEY RODRIGUES MOREIRA                  0011514-97.2016.5.03.0092           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                        Yes              Yes              No
WANDERLEY SOARES DA SILVA                    1000086-90.2020.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
WANDERSON BARBOSA DE OLIVEIRA                0011598-96.2014.5.01.0004           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
WANDERSON CANDIDO DO BEM                     5002969-47.2019.8.08.0030           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF LINHARES                                      Yes              No               No
WANDERSON CLEBER RODRIGUES DOS
SANTOS                                       1001326-60.2017.5.02.0467           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

WANDERSON CORDEIRO CARVALHO                  0011099-21.2019.8.08.0545           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF VILA VELHA                                    Yes              No               No
WANDERSON CORDEIRO CARVALHO                  0012860-87.2019.8.08.0545           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VILA VELHA                                    Yes              No               No
WANDERSON DONISETE DO NASCIMENTO             0011062-31.2017.5.15.0153           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
WANDERSON JUNIOR DE BRITO                    1020505-48.2019.8.11.0001           OVERBOOKING                       CIVIL COURT OF CUIABÁ                                        Yes              No               No
WANDERSON LAURO DOS SANTOS                   5000523-75.2020.8.13.0231           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIBEIRÃO DAS NEVES                            Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WANDERSON LEANDRO DE JESUS                   0011374-45.2020.8.08.0347           CANCELLATION                      CIVIL COURT OF VITÓRIA                                       Yes              No               No




                                                                                                       1144 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1265 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
WANDERSON REIS DE CARVALHO                5202923-54.2019.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
WANDERSON REIS DE CARVALHO                5202923-54.2019.8.13.0024            CANCELLATION                        CIVIL COURT OF BELO HORIZONTE                                Yes              Yes              No
                                                                                                                   TRIBUNAL REGIONAL DO TRABALHO DA 10ª REGIÃO -
WANDERSON RUELA DE OLIVEIRA               0001228-67.2014.5.10.0017            INDIVIDUAL LABOR CLAIM              BRASÍLIA                                                     Yes              Yes              No
                                                                               CIVIL LITIGATION - IMPROPER
WANDERSON SANTOS VARJAO                   0000096-68.2011.8.05.0178            COLLECTION                          CIVIL COURT OF QUEIMADAS                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
WANDERSON SILVA BARROS                    5075768-61.2020.8.09.0051            CANCELLATION                        CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
WANDERSON SILVA BARROS                    5075768-61.2020.8.09.0051            CANCELLATION                        CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
WANDERSON SIQUEIRA COSTA                  0010468-06.2014.5.01.0058            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
WANDERSON TAVARES BENEDITO                0011903-52.2020.8.08.0545            OVERBOOKING                         CIVIL COURT OF VILA VELHA                                    Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
WANDY TANIA ETCHEBERE                     0052692-30.2019.8.16.0182            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
WANDY TANIA ETCHEBERE                     0052692-30.2019.8.16.0182            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              Yes              No
WANESSA CANO REIS                         1000464-17.2018.5.02.0706            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     No               Yes              Yes
WANESSA CATUNDA TAVARES                   0613922-73.2020.8.04.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF MANAUS                                        Yes              No               No
WANESSA DE SOUZA CORDOVIL                 0010169-55.2013.5.11.0003            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE MANAUS                                  Yes              Yes              No
WANESSA FERNANDES MACIEL                  5004345-14.2020.8.13.0024            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
WANESSA VILARIM BOTELHO JORDAO            0053077-47.2019.8.17.8201            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RECIFE                                        Yes              Yes              No
WANESSA VILARIM BOTELHO JORDAO            0053077-47.2019.8.17.8201            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RECIFE                                        Yes              Yes              No
WANG PEN LIANG                            0054558-92.2019.8.16.0014            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF LONDRINA                                      Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
WANG WEN WEI                              52.005.001.XX-XXXXXXX                RESERVATION                         CIVIL COURT OF RIO VERDE                                     Yes              No               No
                                                                               CIVIL LITIGATION - IMPROPER
WANGELA FERNANDA SOUZA LACERDA            0653645-02.2020.8.04.0001            COLLECTION                          CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
WANIA TEIXEIRA                            5606157-41.2019.8.09.0007            CANCELLATION                        CIVIL COURT OF ANÁPOLIS                                      Yes              No               No
WANINE MARCELLE DIAS                      3000019-28.2020.8.06.0222            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
WANNESSA DA SILVA AIRES                   5697055-65.2019.8.09.0051            CHANGE                              CIVIL COURT OF GOIÂNIA                                       Yes              No               No
WARLEN DE LIMA PIRES                      0700183-12.2020.8.07.0016            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF BRASÍLIA                                           Yes              Yes              No
WARLEN DE LIMA PIRES                      0700183-12.2020.8.07.0016            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF BRASÍLIA                                           Yes              Yes              No
WARLLYSON MARTINS DE ARAUJO               1001614-79.2016.5.02.0002            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
WASHINGTON ALAIR BAYER VIEIRA             5003381-26.2019.8.08.0014            RESERVATION                         CIVIL COURT OF COLATINA                                      Yes              No               No
WASHINGTON ARENGUE                        1001822-92.2015.5.02.0715            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
WASHINGTON CARLOS DE OLIVEIRA SALES       0800143-40.2018.8.20.5159            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF UMARIZAL                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
WASHINGTON COSTA NASCIMENTO               1005835-48.2020.8.26.0002            CHANGE                              CIVIL COURT OF SÃO PAULO                                     Yes              No               No
WASHINGTON FRANCA MAIA CEZAR              5141552-89.2019.8.13.0024            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF BELO HORIZONTE                                     Yes              No               No
WASHINGTON GONCALVES RAMOS                0000155-21.2012.5.05.0033            INDIVIDUAL LABOR CLAIM              TRIBUNAL REGIONAL DO TRABALHO - 5ª REGIÃO - BA               No               Yes              Yes
WASHINGTON KELLYSSON ARAUJO DIAS          5000123-12.2019.8.13.0194            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CORONEL FABRICIANO                            Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
WASHINGTON KENNEDY SOUZA FARIAS           0039588-98.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No




                                                                                                       1145 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1266 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - FLIGHT
WASHINGTON KENNEDY SOUZA FARIAS            0039588-98.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              Yes              No
WASHINGTON LUIS MOUZINHO DE JESUS          0827394-29.2019.8.10.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
WASHINGTON LUIZ ALVES DOS SANTOS           1000924-58.2019.5.02.0321            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
WASHINGTON LUIZ MACHADO SOARES             0001542-90.2015.5.02.0052            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
WASHINGTON PADILHA ALBUQUERQUE                                                  CIVIL LITIGATION - PRE-
CAVATONI                                   0048255-65.2018.8.13.0407            REGISTRATION                        CIVIL COURT OF MATEUS LEME                                   Yes              No               No
WASHINGTON PORTUGAL GONCALVES DE
SOUZA JUNIOR                               5215079-74.2019.8.13.0024            CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                    Yes              No               No

WASHINGTON SANTOS DE OLIVEIRA                0832844-46.2018.8.14.0301           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELÉM                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WASHINTON JORGE NETO                         0601348-86.2020.8.01.0070           OVERBOOKING                       CIVIL COURT OF RIO BRANCO                                     Yes              No               No
WASLEY PIRES DE SOUZA                        0010034-30.2015.5.01.0010           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
WATERLOO SANT ANNA DE MOURA                  5004320-62.2019.8.09.0051           CANCELLATION                      CIVIL COURT OF GOIÂNIA                                        Yes              No               No
WATILA PEREIRA COSTA                         0001516-65.2016.5.10.0010           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
WATSON ALVES DO ESPIRITO SANTO               1008093-93.2019.8.26.0704           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
WAYNER DIAS BRAGA                            0000124-18.2020.8.05.0082           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GANDU                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WAYRLA RAISSA VASCONCELOS DIAS               0800793-59.2020.8.23.0010           CHANGE                            CIVIL COURT OF BOA VISTA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
WAYRLA RAISSA VASCONCELOS DIAS               0800793-59.2020.8.23.0010           CHANGE                            CIVIL COURT OF BOA VISTA                                      Yes              Yes              No

WEBER ANTONIO DA TRINDADE                    5002070-83.2020.8.13.0027           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BETIM                                            Yes              No               No
WEBER REGINALDO DOS SANTOS                   1030451-48.2019.8.26.0576           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                            Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
WEILA RAQUEL GARCIA MACHADO           0800411-30.2020.8.12.0024                  RESERVATION                     CIVIL COURT OF APARECIDA DO TABOADO                             Yes              No               No
WELCOME SURF TRIPS AGENCIA DE VIAGENS
LTDA - ME                             0009573-14.2018.8.16.0001                  CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF CURITIBA                                       Yes              No               No

WELDER MARCAL DE JESUS                       1006503-19.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

WELDER MARCAL DE JESUS                       1006503-19.2020.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

WELERSON STEPHANI                            1063057-08.2019.8.26.0002           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                      Yes              No               No
WELINGTON ARAUJO LISBOA                      0000042-80.2014.5.05.0491           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE ILHÉUS                                   Yes              Yes              No
WELINGTON LEMOS SILVA                        0000788-71.2014.5.02.0089           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     No               Yes              Yes
WELINGTON RODRIGO DE PAULA                   1001230-20.2016.5.02.0713           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
WELISON DANILO CONSOLI DE LIMA               0006747-83.2020.8.16.0182           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CURITIBA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
WELITON DE JESUS SILVA                       0007946-97.2017.8.05.0103           COLLECTION                        CIVIL COURT OF ILHÉUS                                         Yes              No               No
WELITON PEREIRA DA SILVA                     0016606-72.2017.5.16.0023           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE IMPERATRIZ - MA                          Yes              Yes              No
WELITON REZENDE SOARES                       0001843-04.2016.5.11.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANUAS - AM                              Yes              Yes              No
WELLFARES MARTINS SANTOS                     5031572-50.2018.8.13.0702           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF UBERLÂNDIA                                     Yes              No               No
WELLIGTON ALVES LIMA                         0002243-60.2019.5.11.0052           INDIVIDUAL LABOR CLAIM            TRIBUNAL REGIONAL DO TRABALHO DA 11ª REGIÃO                   Yes              No               No
WELLINGHTON SIQUEIRA DA NOBREGA              0000880-29.2017.5.11.0013           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
WELLINGTON ALVES DE LIMA                     0000156-56.2020.5.10.0010           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
WELLINGTON ALVES DE LIMA                     0000158-26.2020.5.10.0010           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No



                                                                                                        1146 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1267 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
WELLINGTON ALVES DE LIMA                  0000157-41.2020.5.10.0010            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
WELLINGTON APARECIDO RICARDO              0000985-38.2011.5.02.0313            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               No               Yes              Yes

WELLINGTON AUGUSTO PARREIRAS DE JESUS 1130352-98.2015.8.26.0100                  CIVIL LITIGATION - BAGGAGE       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
WELLINGTON BACOS                      0618062-53.2020.8.04.0001                  CIVIL LITIGATION - BAGGAGE       CIVIL COURT OF MANAUS                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WELLINGTON BARROS BONFIM FILHO               1013832-47.2018.8.26.0004           CANCELLATION                     CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
WELLINGTON BORGES QUEIROZ                    35.001.003.XX-XXXXXXX               FIDELIDADE PROGRAM               CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TAM
WELLINGTON BORGES QUEIROZ                    35.001.003.XX-XXXXXXX               FIDELIDADE PROGRAM               CIVIL COURT OF SÃO PAULO                                      Yes              No               No
WELLINGTON BRUNI PRATT                       0000939-21.2018.5.17.0011           INDIVIDUAL LABOR CLAIM           FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
WELLINGTON BUGLIA SOARES                     1001245-13.2017.5.02.0047           INDIVIDUAL LABOR CLAIM           FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
WELLINGTON CARLOS SOUZA DA SILVA             0011445-59.2014.8.19.0021           RESERVATION                      CIVIL COURT OF DUQUE DE CAXIAS                                Yes              No               No

WELLINGTON CLEYTON DO CARMO SANTOS           0001527-14.2017.5.08.0011           INDIVIDUAL LABOR CLAIM           TRIBUNAL REGIONAL DO TRABALHO DA 08ª REGIÃO                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
WELLINGTON CORREA DE MELLO                   1001212-11.2020.8.26.0011           CANCELLATION                     CIVIL COURT OF SÃO PAULO                                      Yes              No               No
WELLINGTON DA CRUZ FRANCA                    0001127-62.2014.5.05.0019           INDIVIDUAL LABOR CLAIM           FÓRUM TRABALHISTA DE SALVADOR                                 Yes              Yes              No

WELLINGTON DE ANDRADE RESENDE SOUSA          0000745-53.2017.5.10.0010           INDIVIDUAL LABOR CLAIM           FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
WELLINGTON DE JESUS SILVA                    0000880-97.2017.5.05.0012           INDIVIDUAL LABOR CLAIM           FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
WELLINGTON DOS REIS                          1001670-40.2016.5.02.0705           INDIVIDUAL LABOR CLAIM           FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No
WELLINGTON FACANHA DO NASCIMENTO             0001194-30.2016.5.10.0015           INDIVIDUAL LABOR CLAIM           15ª VARA DO TRABALHO DE BRASÍLIA - DF                         Yes              Yes              No
WELLINGTON FERNANDES DOS SANTOS              41.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS       CIVIL COURT OF CURITIBA                                       Yes              No               No
WELLINGTON FERREIRA DE LIMA                  0002416-29.2013.5.02.0090           INDIVIDUAL LABOR CLAIM           FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     No               Yes              Yes
                                                                                 CIVIL LITIGATION - FLIGHT
WELLINGTON FRANCISCO LUSTOSA SENA            0803513-23.2019.8.18.0026           CHANGE                           CIVIL COURT OF CAMPO MAIOR                                    Yes              No               No
WELLINGTON GUADAGNINI                        0001205-27.2017.5.09.0670           INDIVIDUAL LABOR CLAIM           FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
WELLINGTON JORGE CUTRIM SOUSA                0801310-07.2019.8.10.0125           RESERVATION                      CIVIL COURT OF SÃO JOÃO BATISTA                               Yes              No               No
WELLINGTON JORGE DOS SANTOS                  1001723-34.2019.5.02.0311           INDIVIDUAL LABOR CLAIM           FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
WELLINGTON LUIS BRITO DA CUNHA               0100387-18.2019.5.01.0062           INDIVIDUAL LABOR CLAIM           FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - IMPROPER
WELLINGTON LUIZ BARCELOS BORGES JUNIOR 5172840-34.2020.8.09.0088                 COLLECTION                       CIVIL COURT OF ITUMBIARA                                      Yes              No               No
WELLINGTON LUIZ CRUZ DE AZEVEDO        0000294-07.2020.8.19.0209                 CIVIL LITIGATION - REFUNDS       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
WELLINGTON LUIZ CRUZ DE AZEVEDO        0000294-07.2020.8.19.0209                 CIVIL LITIGATION - REFUNDS       CIVIL COURT OF RIO DE JANEIRO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
WELLINGTON MARCHI PAES                       0802371-81.2019.8.15.0441           CANCELLATION                     CIVIL COURT OF CONDE                                          Yes              No               No
WELLINGTON MARCONDES SANTANA                 0010916-62.2017.5.15.0032           INDIVIDUAL LABOR CLAIM           FÓRUM TRABALHISTA DE CAMPINAS                                 Yes              Yes              No
WELLINGTON MEDEIROS DA SILVA                 1000868-53.2018.5.02.0323           INDIVIDUAL LABOR CLAIM           FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
WELLINGTON MIYAMOTO ICERI                    1005298-76.2020.8.26.0576           CANCELLATION                     CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                          Yes              No               No

WELLINGTON MORENO TRAVA                      1000178-24.2020.8.26.0553           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTO ANASTÁCIO                                 Yes              Yes              No

WELLINGTON MORENO TRAVA                      1000178-24.2020.8.26.0553           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTO ANASTÁCIO                                 Yes              Yes              No
WELLINGTON PEREIRA DE LIMA                   0000576-02.2018.5.10.0020           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                   Yes              Yes              No




                                                                                                       1147 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1268 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
WELLINGTON ROGERIO CAVALCANTE DE
SOUZA                                      1000200-76.2018.5.02.0713            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
WELLINGTON SANTANA DA SILVA                0800618-84.2020.8.10.0153            CANCELLATION                        CIVIL COURT OF SÃO LUÍS                                      Yes              No               No
                                                                                CIVIL LITIGATION - TICKET /
WELLINGTON SANTOS DA SILVA                 0002398-69.2020.8.19.0209            RESERVATION                         CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
WELLINGTON SANTOS DA SILVA DE JESUS        1001058-76.2019.5.02.0033            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
WELLINGTON SENA DE ARAUJO                  1000271-46.2020.5.02.0313            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
WELLINGTON SENA DE ARAUJO                  0000098-17.2012.5.02.0314            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               No               Yes              Yes
WELLINGTON SOARES DA ROCHA                 0803165-65.2019.8.20.5129            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO GONÇALO DO AMARANTE                       Yes              No               No
WELLINGTON TAVARES NOBREGA JUNIOR          0000676-94.2019.5.05.0008            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
WELLINGTON TEIXEIRA DELMONDES              0024945-78.2019.5.24.0006            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO DE CAMPO GRANDE                          Yes              No               No
WELLINGTON TEODOSIO DE SOUZA               1001242-44.2019.5.02.0708            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              Yes              No
WELLINGTON ZACARIAS GOMES DE SOUZA         0011832-05.2016.5.03.0020            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE BELO HORIZONTE - MG                     Yes              Yes              No
WELLISSANDRA DE SOUZA VASCONCELLOS         0000228-49.2016.5.11.0012            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE MANUAS - AM                             Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
WELLITON DA SILVA RESENDE                  0000785-32.2020.8.16.0036            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DOS PINHAIS                          Yes              No               No
WELLITON DOS SANTOS                        0000139-62.2020.5.08.0014            INDIVIDUAL LABOR CLAIM              CEJUSC                                                       Yes              No               No
WELLITON LUIZ MARTINS RIBEIRO              51.001.001.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CUIABÁ                                        Yes              No               No
WELMA OLIVEIRA SOUSA                       0000266-86.2019.5.10.0011            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
WELMA OLIVEIRA SOUSA                       0001283-40.2017.5.10.0008            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
WELMA OLIVEIRA SOUSA                       0000285-92.2019.5.10.0011            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
WELSON CESAR GOMES DA SILVA                0011148-28.2020.8.08.0545            CANCELLATION                        CIVIL COURT OF VILA VELHA                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
WELSON MOURA SOARES                        0082362-69.2018.8.16.0014            CHANGE                              CIVIL COURT OF LONDRINA                                      Yes              No               No

WELSON NOGUEIRA DA SILVA                     0801046-07.2019.8.14.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SANTARÉM                                       Yes              No               No
WELTOIR AVELINO CORREA                       5710527-36.2019.8.09.0051           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOIÂNIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WELTON DE SOUSA ALEXANDRE                    1021957-39.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
WELTON WENDEL SEROTINI                       1005904-35.2020.8.26.0114           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPINAS                                       Yes              Yes              No
WELTON WENDEL SEROTINI                       1005904-35.2020.8.26.0114           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPINAS                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
WELTON ZAZISKI GOMES                         0018842-86.2019.8.16.0019           CANCELLATION                      CIVIL COURT OF PONTA GROSSA                                   Yes              No               No
WELYDA CRISTINA DE CARVALHO                  1016628-03.2019.8.11.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CUIABÁ                                         Yes              Yes              No
WELYDA CRISTINA DE CARVALHO                  1016628-03.2019.8.11.0001           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CUIABÁ                                         Yes              Yes              No

WEMERSON PACIFICO MONTEIRO                   5018998-21.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                   Yes              Yes              No

WEMERSON PACIFICO MONTEIRO                   5018998-21.2020.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF BELO HORIZONTE                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
WENDEL VANDERLEY DA PAZ                      0008644-74.2019.8.17.8227           RESERVATION                       CIVIL COURT OF JABOATÃO DOS GUARARAPES                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WENDELL DELGADO SILVA                        1010428-86.2019.8.26.0348           CANCELLATION                      CIVIL COURT OF GUARULHOS                                      Yes              No               No
WENDELL LINHARES DE SOUZA                    0010365-21.2013.5.18.0006           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GOIÂNIA                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
WENDELL RODRIGUES DA SILVA                   0707573-33.2020.8.07.0016           CANCELLATION                      CIVIL COURT OF BRASÍLIA                                       Yes              No               No
WENDELL SOARES MARTINS                       1000375-23.2020.5.02.0318           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No




                                                                                                        1148 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1269 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                CIVIL LITIGATION - TICKET /
WENDELSON MENDES MOREIRA                   5074511-87.2020.8.09.0087            RESERVATION                         CIVIL COURT OF ITUMBIARA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
WENDER CARLOS BREGAGNOLI                   1072056-47.2019.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
WENDER DE MORAIS SILVA                     0014339-70.2019.8.13.0515            CANCELLATION                        CIVIL COURT OF PIUMHI                                        Yes              No               No
WENDER DE SOUZA                            1001820-55.2015.5.02.0705            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                     Yes              No               No
WENRY ARECO DE SOUZA                       1021629-32.2020.8.11.0001            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF CUIABÁ                                        Yes              No               No
WERBERTH MARTINS DUARTE                    0800766-55.2019.8.10.0016            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SÃO LUÍS                                           Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
WERLLANE SILVA FERREIRA                    1001763-18.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
WERLLANE SILVA FERREIRA                    1001763-18.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
WERLLEN CARDOSO BENTES                     0000173-38.2019.5.08.0122            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO DE SANTARÉM                              Yes              Yes              No
WERNER CALCADOS LTDA E OUTRA               0001635-23.2018.8.21.0164            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF TRÊS COROAS                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
WERNER DIETER TRIELOFF                     0003953-81.2018.8.21.0033            CANCELLATION                        CIVIL COURT OF SÃO LEOPOLDO                                  Yes              No               No
WESCLEY DE PAULO LIMA                      0020447-42.2015.5.04.0003            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE PORTO ALEGRE                            Yes              Yes              No
WESERHUTT JOSE DE MATTOS                   0018892-56.2017.5.16.0012            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
WESLEI ALMEIDA DE SOUZA                    0000616-12.2016.5.10.0001            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
WESLEI DE SOUZA JESUS                      1012842-91.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
WESLEI DE SOUZA JESUS                      1012842-91.2020.8.26.0002            CANCELLATION                        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
WESLEN DOMINGOS SOARES CAMARGO             0101334-08.2019.5.01.0051            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                                                    TRIBUNAL REGIONAL DO TRABALHO DA 18ª REGIÃO -
WESLEY AFONSO VANDERLEY                    0011099-81.2013.5.18.0002            INDIVIDUAL LABOR CLAIM              GOIÂNIA                                                      Yes              Yes              No
WESLEY ALEXSANDER DA SILVA                 5012943-16.2018.8.13.0027            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF BETIM                                         Yes              No               No
WESLEY ALVES CAETANO                       1000143-34.2017.5.02.0312            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
                                                                                CIVIL LITIGATION - PRE-
WESLEY ANDERSON MARQUES                    00038/2020/ADM                       REGISTRATION                        CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                           Yes              No               No
                                                                                CIVIL LITIGATION - PRE-
WESLEY ANDERSON MARQUES                    00038/2020/ADM                       REGISTRATION                        CIVIL COURT OF SÃO JOSÉ DOS CAMPOS                           Yes              No               No

WESLEY ANTUNES ALVES                         0800218-75.2020.8.12.0004           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF AMAMBAÍ                                        Yes              No               No
WESLEY BARBOSA CHAVES                        0700108-77.2020.8.01.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASILÉIA                                      Yes              Yes              No
WESLEY BARBOSA CHAVES                        0700108-77.2020.8.01.0003           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BRASILÉIA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
WESLEY DALBEM                                5007677-18.2020.8.13.0079           CANCELLATION                      CIVIL COURT OF CONTAGEM                                       Yes              No               No
WESLEY DE SOUSA GOMES DE CASTRO              0000649-65.2018.5.10.0022           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
WESLEY DOS SANTOS PEREIRA                    0000264-83.2018.5.10.0001           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

WESLEY DOS SANTOS SOUSA                      0017212-21.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                         Yes              No               No

WESLEY DOS SANTOS SOUZA                      0017265-02.2020.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WESLEY DOUGLAS DE SOUZA                      1013508-26.2019.8.26.0003           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - GENERAL
WESLEY DUTRA DE ANDRADE                      0567922-56.2018.8.05.0001           LITIGATION - CIVIL                CIVIL COURT OF SALVADOR                                       Yes              No               No
WESLEY FERNANDES CAMPELO                     1001154-92.2017.5.02.0314           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No



                                                                                                        1149 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1270 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
WESLEY FONSECA                             0001744-32.2017.5.17.0003            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
WESLEY FONSECA                             0001768-42.2017.5.17.0009            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                CIVIL LITIGATION - SPECIAL
WESLEY GARCIA                              7001624-57.2020.8.22.0007            PASSENGER                           CIVIL COURT OF CACOAL                                        Yes              No               No
WESLEY GOMES DE ALMEIDA                    0011495-70.2018.5.18.0006            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
WESLEY GUSTAVO MARTINS BROCHADO            0011608-74.2018.5.03.0092            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
WESLEY MARIA DA COSTA DE OLIVEIRA          5001696-92.2020.8.13.0245            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SANTA LUZIA                                   Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
WESLEY MENDES OLIVEIRA                     7011348-06.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
WESLEY MIRANDA PIMENTEL                    1002249-73.2016.5.02.0321            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No

WESLEY MORETT DE OLIVEIRA LIMA               0000380-45.2020.8.19.0025           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF ITAOCARA                                         Yes              No               No
                                                                                                                 TRIBUNAL REGIONAL DO TRABALHO DA 18ª REGIÃO -
WESLEY NEIVA BARBOSA                         0011361-20.2016.5.18.0004           INDIVIDUAL LABOR CLAIM          GOIÂNIA                                                         No               Yes              Yes
WESLEY RODRIGUES MELO                        0048526-24.2019.8.17.8201           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF RECIFE                                           Yes              No               No
WESLEY SOARES DA SILVA                       1023359-58.2020.8.26.0002           CIVIL LITIGATION - SERVICE      CIVIL COURT OF SÃO PAULO                                        Yes              No               No
WESLEY SOUSA SILVA                           0000098-38.2020.5.10.0015           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              Yes              No
WESLEY SOUSA SILVA                           0000885-04.2019.5.10.0015           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              Yes              No
WESLEY SOUSA SILVA                           0000012-67.2020.5.10.0015           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              No               No
WESLEY SOUSA SILVA                           0000072-40.2020.5.10.0015           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WESLEY TOMAZINI ROSA DA SILVA                1000409-53.2020.8.26.0229           CANCELLATION                    CIVIL COURT OF HORTOLÂNDIA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WESLEY VARGAS MOURA                          0014082-27.2018.8.08.0545           OVERBOOKING                     CIVIL COURT OF VILA VELHA                                       Yes              No               No
WESLEY VINICIOS MERLIN                       0020421-66.2015.5.04.0028           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE PORTO ALEGRE                               Yes              Yes              No
WESLLEY ARAUJO DO MONTE                      0001419-38.2016.5.10.0019           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA BRASÍLIA/DF                                   Yes              Yes              No
WESLLEY DA SILVA SANTOS                      1001238-38.2018.5.02.0321           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              Yes              No
WESLLEY DOS SANTOS FRANCO                    35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SÃO PAULO                                        Yes              No               No
WESLLEY DOS SANTOS FRANCO                    35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SÃO PAULO                                        Yes              No               No

WESLLEY EVERTON DOMINGOS DE ALMEIDA          1004943-96.2019.8.26.0642           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF UBATUBA                                        Yes              Yes              No

WESLLEY EVERTON DOMINGOS DE ALMEIDA          1004943-96.2019.8.26.0642           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF UBATUBA                                        Yes              Yes              No
WESLLEY LAMAISSON DA SILVA FRANCA            0000372-15.2019.5.10.0022           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
WESLLEY LAMAISSON DA SILVA FRANCA            0000370-45.2019.5.10.0022           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
WESLLEY LAMAISSON DA SILVA FRANCA            0000534-10.2019.5.10.0022           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

WESLLEY PASQUALOTTO                          7003602-87.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WESLLEY RIBEIRO DE OLIVEIRA SALES            5001104-10.2019.8.13.0657           CANCELLATION                      CIVIL COURT OF SENADOR FIRMINO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WESLLEY RODRIGO FERREIRA                     5011660-15.2019.8.13.0223           CHANGE                            CIVIL COURT OF DIVINÓPOLIS                                    Yes              No               No
WESTERLEY RIVALDO GOIS E SILVA               0011825-73.2014.5.18.0017           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GOIÂNIA                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
WEVERTON ANTONIO ROBSON                      0011280-97.2020.8.08.0347           CHANGE                            CIVIL COURT OF VITÓRIA                                        Yes              No               No
WEVERTON HENRIQUE DE LIMA                    1000277-40.2017.5.02.0319           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
WEVERTON LISBOA DE SENA                      0869165-60.2019.8.15.2001           CHANGE                            CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
WEVERTTON ROSA DA SILVA                      52.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF GOIÂNIA                                        Yes              No               No




                                                                                                        1150 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1271 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
WHELYSON THARYKY PINHEIRO PIRES CRUZ                                             CIVIL LITIGATION - FLIGHT
DA SILVA                                    0661237-97.2020.8.04.0001            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WHEVERTON BARCELOS DOS SANTOS               5000232-97.2018.8.08.0065            CANCELLATION                        CIVIL COURT OF JAGUARÉ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
WHINSGTON DE SOUSA PEREIRA                  1000062-77.2020.8.26.0016            RESERVATION                         CIVIL COURT OF SÃO PAULO                                     Yes              No               No
WHITE MARTINS GASES INDUSTRIAIS LTDA.       0478129-58.2014.8.19.0001            CIVIL LITIGATION - CARGO            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - BOARDING
WIBER SILVANO DE SOUSA NETO                 0029857-64.2019.8.27.2729            IMPEDIMENT                          CIVIL COURT OF PALMAS                                        Yes              No               No

WIL LAVOR LUCENA CAMBOIM                      0810947-05.2020.8.15.2001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                       Yes              Yes              No

WIL LAVOR LUCENA CAMBOIM                      0810947-05.2020.8.15.2001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
WILANA DA SILVA MOURA                         0018369-37.2018.8.18.0001          RESERVATION                     CIVIL COURT OF TERESINA                                          Yes              No               No

WILBERTH FERREIRA COSTA                       1010298-33.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

WILDSON SALAZIE FERREIRA                      0041831-15.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              No               No

WILER COELHO DIAS                             0025613-88.2019.8.08.0347          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VITÓRIA                                           Yes              No               No

WILGRESSON DIEGO SILVA                        1013632-75.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WILIAM CAMILO RODRIGUEZ BARRER                0056713-70.2019.8.03.0001          CANCELLATION                       CIVIL COURT OF MACAPÁ                                         Yes              No               No
WILKER ARTUR ALVES DA SILVA                   0807977-94.2018.8.15.2003          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
WILL ZAMISK DE LIMA PAIVA                     3001543-75.2019.8.06.0002          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF FORTALEZA                                      Yes              No               No
WILLAME BRUNO DA SILVA BARBOSA                0828515-42.2019.8.20.5004          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF NATAL                                          Yes              No               No
WILLAME SILVA FERREIRA                        0001102-56.2013.5.07.0010          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE FORTALEZA                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
WILLANY VELOSO REINALDO                       0026487-33.2019.8.26.0554          RESERVATION                        CIVIL COURT OF SANTO ANDRÉ                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WILLER MOREIRA COSTA JUNIOR                   0103925-81.2018.8.13.0183          CANCELLATION                       CIVIL COURT OF CONSELHEIRO LAFAIETE                           Yes              No               No
WILLIAM AKERMAN GOMES                         0748507-67.2019.8.07.0016          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF BRASÍLIA                                       Yes              No               No
WILLIAM ALMEIDA DA SILVA BERTO                1001994-05.2017.5.02.0314          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
WILLIAM BISMARCK CALHEIROS                    0700213-54.2020.8.02.0091          CANCELLATION                       CIVIL COURT OF MACEIÓ                                         Yes              No               No
WILLIAM CARDOZO DE ALMEIDA                    0100183-77.2020.5.01.0081          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
WILLIAM COSTA DE SOUZA                        0024843-26.2020.8.19.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
WILLIAM COSTA DOS SANTOS                      1000821-63.2019.5.02.0317          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
WILLIAM DA SILVA                              1001504-40.2018.5.02.0316          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
WILLIAM DA SILVA                              0001532-29.2012.5.02.0318          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE GUARULHOS                                No               Yes              Yes
WILLIAM DA SILVA ARAUJO                       0011298-64.2016.5.15.0008          INDIVIDUAL LABOR CLAIM             VARA DO TRABALHO DE SÃO CARLOS                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
WILLIAM DA SILVA PEREIRA                      0001448-92.2019.8.05.0271          IMPEDIMENT                         CIVIL COURT OF VALENÇA                                        Yes              No               No

WILLIAM DA SILVA QUEIROZ                      0013438-16.2020.8.16.0182          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                          Yes              No               No

WILLIAM DE ALMEIDA ARAUJO                     0038828-52.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SALVADOR                                          Yes              Yes              No




                                                                                                        1151 of 1161
                                                            20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                  Pg 1272 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:

WILLIAM DE ALMEIDA ARAUJO                    0038828-52.2020.8.05.0001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
WILLIAM DE ALMEIDA JUNIOR                    1011701-44.2019.8.26.0011          RESERVATION                        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - IMPROPER
WILLIAM DE ALMEIDA MACHADO                   0022374-68.2019.8.18.0001          COLLECTION                         CIVIL COURT OF TERESINA                                       Yes              No               No
WILLIAM DE OLIVEIRA LOPES                    0011369-66.2016.5.15.0008          INDIVIDUAL LABOR CLAIM             VARA DO TRABALHO DE SÃO CARLOS                                Yes              Yes              No
WILLIAM DE SOUZA ALVES                       0101866-62.2017.5.01.0047          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
WILLIAM DICK                                 0301436-13.2018.8.24.0044          CANCELLATION                       CIVIL COURT OF ORLEANS                                        Yes              No               No
WILLIAM DOS SANTOS COSTA                     1000575-56.2017.5.02.0311          INDIVIDUAL LABOR CLAIM             TRIBUNAL REGIONAL DO TRABALHO DA 02ª REGIÃO                   Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
WILLIAM FERREIRA DA SILVA                    0700347-62.2020.8.07.0020          CANCELLATION                       CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
WILLIAM FERREIRA DA SILVA                    0700341-55.2020.8.07.0020          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
WILLIAM FERREIRA DA SILVA                    0700347-62.2020.8.07.0020          CANCELLATION                       CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
WILLIAM FERREIRA DA SILVA                    0700341-55.2020.8.07.0020          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF BRASÍLIA                                       Yes              Yes              No
                                                                                                                   CENTRO JUDICIÁRIO DE SOLUÇÃO DE CONFLITOS E
WILLIAM FREIRE DA SILVA GASPAR               0011697-12.2017.5.15.0153          INDIVIDUAL LABOR CLAIM             CIDADANIA                                                     Yes              Yes              No

WILLIAM GUSTAVO GALLI                        1007674-95.2020.8.26.0071          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BAURU                                             Yes              No               No

WILLIAM IVANKIO                              1002443-03.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

WILLIAM KONRATH                              9000217-36.2020.8.21.0095          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF ESTÂNCIA VELHA                                 Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
WILLIAM KONRATH                              9000218-21.2020.8.21.0095          OVERBOOKING                        CIVIL COURT OF TAPEJARA                                       Yes              No               No
WILLIAM MARCUS DE SA                         0100323-22.2017.5.01.0080          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              Yes              No
                                                                                CIVIL LITIGATION - TICKET /
WILLIAM MOREIRA DE SOUZA                     0705274-32.2019.8.07.0012          RESERVATION                        CIVIL COURT OF BRASÍLIA                                       Yes              No               No
WILLIAM MUNHOZ LOPES AGUIAR                  1002063-63.2017.5.02.0079          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              Yes              No

WILLIAM NERI GARBI                           1001285-10.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                         Yes              No               No

WILLIAM NERI GARBI                           1001285-10.2020.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
WILLIAM PEREIRA OLIVEIRA DA SILVA            0001227-60.2017.5.12.0037          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  No               Yes              Yes
WILLIAM PESSOA CARDOSO DE                                                       CIVIL LITIGATION - FLIGHT
ALBUQUERQUE                                  0843970-78.2016.8.15.2001          CANCELLATION                       CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
WILLIAM ROCHA ALVES JUNIOR                   0036000-83.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No
WILLIAM SANDER KLEIN DOS SANTOS              0223779-21.2019.8.05.0001          CIVIL LITIGATION - FLIGHT LOSS     CIVIL COURT OF SALVADOR                                       Yes              No               No
WILLIAM UBIRAJARA DE LIMA RIBEIRO            0001163-96.2014.5.02.0081          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
WILLIAM WELMAN PASSOS                        9069527-57.2019.8.21.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
WILLIAMS ALEXANDRE PEREIRA DE SOUSA          0046109-54.2015.8.06.0018          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF FORTALEZA                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
WILLIAMS HONORATO SANTOS ANGELO              1001031-34.2020.8.26.0003          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
WILLIAMS RAPHAEL DE SOUZA MORAIS             0700160-21.2020.8.02.0076          CANCELLATION                       CIVIL COURT OF MACEIÓ                                         Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
WILLIAN ADRIANO LIRA LOPES                   0002523-52.2019.8.16.0113          CANCELLATION                       CIVIL COURT OF MARIALVA                                       Yes              No               No



                                                                                                       1152 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1273 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
WILLIAN ALBERTO FIRMO DE SOUZA             0000580-83.2014.5.09.0965            INDIVIDUAL LABOR CLAIM              TRIBUNAL REGIONAL DO TRABALHO DA 09ª REGIÃO                  No               Yes              Yes
WILLIAN APARECIDO DE ALMEIDA               1000628-82.2016.5.02.0081            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
WILLIAN BATISTA DE OLIVEIRA                0000274-19.2020.8.26.0533            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SANTA BÁRBARA D OESTE                         Yes              No               No

WILLIAN CARLOS ARCANJO DE ASSIS              7004877-71.2020.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PORTO VELHO                                      Yes              No               No

WILLIAN CARLOS MACHADO                       0083348-86.2019.8.16.0014           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF LONDRINA                                       Yes              No               No
WILLIAN COUTO CUNHA                          1002110-02.2017.5.02.0317           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
WILLIAN DA SILVA MONTEIRO                    0000739-07.2017.5.11.0014           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE MANAUS - AM                              Yes              Yes              No
WILLIAN DAS CHAGAS SILVANA                   0001800-46.2016.5.12.0001           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WILLIAN DE LIMA PAIVA                        0000581-22.2020.8.19.0030           CANCELLATION                      CIVIL COURT OF MANGARATIBA                                    Yes              No               No
WILLIAN DE VASCONCELOS                       0010301-45.2014.5.01.0007           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                           Yes              No               No
WILLIAN DOS SANTOS RODRIGUES                 1001368-30.2015.5.02.0322           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE GUARULHOS                                Yes              Yes              No
WILLIAN DOS SANTOS RODRIGUES                 0100166-58.2020.5.01.0043           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
WILLIAN DOUGLAS FAUSTINO FERREIRA            0202441-70.2015.8.13.0433           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF MONTES CLAROS                                  Yes              No               No
WILLIAN FERNANDO DUARTE                      0002487-50.2013.5.02.0019           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              No               No
WILLIAN GARDA                                9000278-08.2020.8.21.0058           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF NOVA PRATA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
WILLIAN GIORDANI                             1018429-42.2019.8.26.0451           RESERVATION                       CIVIL COURT OF PIRACICABA                                     Yes              No               No
WILLIAN GRANDO                               5000107-59.2020.8.21.0078           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF VERANÓPOLIS                                    Yes              No               No

WILLIAN KLAIN TELESCA                        9000777-74.2019.8.21.0042           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CANGUÇU                                          Yes              No               No
WILLIAN KLEBER DE MENEZES                    0007814-07.2020.8.05.0080           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF FEIRA DE SANTANA                                 Yes              Yes              No
WILLIAN KLEBER DE MENEZES                    0007814-07.2020.8.05.0080           CIVIL LITIGATION - REFUNDS      CIVIL COURT OF FEIRA DE SANTANA                                 Yes              Yes              No

WILLIAN LEANDRO DOS SANTOS                   9000099-67.2020.8.21.0028           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SANTA ROSA                                       Yes              No               No
WILLIAN LEITE DE OLIVEIRA                    1001359-37.2016.5.02.0321           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA DE GUARULHOS                                  Yes              Yes              No

WILLIAN LOURENCO AZEVEDO DE SOUZA LUZ 1001850-54.2019.5.02.0316                  INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
WILLIAN NUNES                                0011789-16.2020.8.16.0182           CANCELLATION                      CIVIL COURT OF CURITIBA                                       Yes              No               No
WILLIAN PATEZ COSTA                          1000548-38.2020.5.02.0709           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA - 2ª REGIÃO - ZONA SUL                      Yes              No               No
WILLIAN PEREIRA SANTOS                       0011058-18.2015.5.01.0035           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
WILLIAN POLLIS MANTOVANI                     0600267-39.2019.8.01.0070           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIO BRANCO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WILLIAN RICARDO DE LIZ CARMONA               1061958-03.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
WILLIAN ROBERTO DA SILVA                     9002298-94.2019.8.21.2001           RESERVATION                       CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No

WILLIAN SANTANA AZEVEDO                      0504589-87.2018.8.05.0080           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF FEIRA DE SANTANA                               Yes              No               No
WILLIAN SILVA DA MOTA                        1067009-92.2019.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WILLIAN SILVERTON KEFERAUS                   1000446-44.2020.8.26.0144           CANCELLATION                      CIVIL COURT OF CONCHAL                                        Yes              No               No
WILLIANE ESTEVAM DE ARAUJO                   0000645-67.2019.5.13.0003           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA                                             Yes              Yes              No
WILLIDY BATISTA DA SILVA                     0000683-33.2019.5.10.0013           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No
WILLIDY BATISTA DA SILVA                     0000656-50.2019.5.10.0013           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              No               No

WILLMAR JUNIOR AMORIM TRENTINI               1002026-67.2020.8.11.0002           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF VÁRZEA GRANDE                                    Yes              No               No
WILLYAN FERREIRA RODRIGUES                   52.016.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS      CIVIL COURT OF ANÁPOLIS                                         Yes              No               No



                                                                                                        1153 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1274 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
WILMA ABRANTES DE BRITO                   0800143-40.2020.8.15.0881            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF SÃO BENTO                                          Yes              No               No
WILMA DE JESUS GOMES                      0006823-92.2002.8.26.0010            CIVIL LITIGATION - CARGO            CIVIL COURT OF SÃO PAULO                                     Yes              No               No

WILMA FABIANA FERREIRA DA SILVA              0803987-07.2020.8.20.5004           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF NATAL                                           Yes              Yes              No

WILMA FABIANA FERREIRA DA SILVA              0803987-07.2020.8.20.5004           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF NATAL                                         Yes              Yes              No
WILMA PEREIRA DA SILVA                       1001561-24.2019.5.02.0316           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
WILMA SARDINHA MARTINELLI                    0010722-75.2014.5.15.0094           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE CAMPINAS                                Yes              Yes              No
WILMAR PERES DE FARIAS NETO                  5327410-31.2016.8.09.0051           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF GOIÂNIA                                       Yes              No               No

WILSOLENI DO CARMO PEREIRA PROCOPIO          5119020-17.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
WILSON ALBUQUERQUE COSTA JUNIOR              0024877-90.2012.8.14.0301           RESERVATION                       CIVIL COURT OF BELÉM                                         Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
WILSON AMARAL JORGE                          35.001.003.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
WILSON ANDRADE DE JESUS                      0101354-98.2019.5.01.0018           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
WILSON ANTONIO DA SILVA                      0803728-55.2019.8.10.0047           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF IMPERATRIZ                                    Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
WILSON BERNARDINO DE MACEDO NETO             5018042-05.2020.8.13.0024           COLLECTION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
WILSON BRAMBILLA                             3001535-92.2019.8.06.0004           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF FORTALEZA                                     Yes              No               No
WILSON CARDOZO DE ALMEIDA                    0100181-42.2019.5.01.0017           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
WILSON CARLOS TELES DRISOSTES                0009330-71.2012.8.05.0103           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF ILHÉUS                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WILSON CARRARA                               1114783-18.2019.8.26.0100           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
WILSON DAMIAO TRINTA                         0011226-72.2019.5.15.0008           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
WILSON DAVID DIAS SCHALCHER                  0080200-60.2012.5.16.0015           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA ASTOLFO SERRA                              Yes              Yes              No
WILSON DONIZETI CANDIDO JUNIOR               1011929-52.2020.8.26.0506           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF RIBEIRÃO PRETO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WILSON DOS SANTOS PIO                        1000085-80.2020.8.26.0288           CANCELLATION                      CIVIL COURT OF ITUVERAVA                                     Yes              No               No
WILSON FERNANDES                             0829187-50.2019.8.20.5004           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF NATAL                                         Yes              Yes              No
WILSON FERNANDES                             0829187-50.2019.8.20.5004           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF NATAL                                         Yes              Yes              No
WILSON FRANK AZEVEDO DE MELO                 1001632-29.2019.5.02.0315           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WILSON FURTADO ROBERTO FILHO                 0876808-69.2019.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
WILSON GONCALVES LOPES                       0301218-41.2017.8.24.0069           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SOMBRIO                                       Yes              No               No
WILSON JORDAO ORSELLI                        1001648-52.2017.5.02.0056           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO - RUY BARBOSA                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
WILSON LEITAO LEITE                          5001767-29.2019.8.24.0082           RESERVATION                       CIVIL COURT OF FLORIANÓPOLIS                                 Yes              No               No
WILSON LIMA MACHADO                          0100872-32.2019.5.01.0025           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
WILSON LUIS LEITE SILVA                      0001044-30.2017.5.10.0010           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
WILSON MARCOS DA SILVA                       1009250-04.2017.8.26.0565           CIVIL LITIGATION - SERVICE        CIVIL COURT OF SÃO CAETANO DO SUL                            Yes              No               No

WILSON NOVAES                                5198311-73.2019.8.13.0024           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BELO HORIZONTE                                  Yes              No               No

WILSON PEREIRA GOMES DE OLIVEIRA             0800100-07.2020.8.18.0013           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF TERESINA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WILSON PEREIRA SOVERAL                       0000823-85.2020.8.17.8226           CANCELLATION                    CIVIL COURT OF PETROLINA                                       Yes              No               No

WILSON RIBEIRO DE MORAES FILHO               0811420-88.2020.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                     Yes              No               No
WILSON ROBERTO BASSO                         5006669-28.2020.8.24.0005           CIVIL LITIGATION - BAGGAGE      CIVIL COURT OF BALNEÁRIO CAMBORIÚ                              Yes              No               No



                                                                                                       1154 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1275 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
WILSON ROBERTO CESTAROLLI                 1000263-27.2019.8.26.0106            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAIEIRAS                                      Yes              No               No
WILSON ROBERTO CESTAROLLI                 1000263-27.2019.8.26.0106            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF CAIEIRAS                                      Yes              No               No
WILSON VIANNA DE ALMEIDA                  0350727-18.2019.8.19.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
WILSON VIANNA DE ALMEIDA                  0350727-18.2019.8.19.0001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
WILSON VIT CASTRO CAVALCANTE              1372347 - 3                          CIVIL LITIGATION - REFUNDS          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
WILSON VIT CASTRO CAVALCANTE              1372347 - 3                          CIVIL LITIGATION - REFUNDS          CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
WILSON VITALINO CASTRO CAVALCANTE         52.001.022.XX-XXXXXXX                CANCELLATION                        CIVIL COURT OF GOIÂNIA                                       Yes              No               No
                                                                               CIVIL LITIGATION - BOARDING
WILSONN JOLIBOIS                          5001099-75.2019.8.24.0044            IMPEDIMENT                          CIVIL COURT OF ORLEANS                                       Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
WILSSON WILLY NETO                        0009830-29.2020.8.16.0014            CANCELLATION                        CIVIL COURT OF LONDRINA                                      Yes              No               No
WILTON ALBERNAZ PESSOA                    0000190-21.2017.5.10.0015            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA BRASÍLIA/DF                                Yes              Yes              No
                                                                               CIVIL LITIGATION - BOARDING
WILTON DUARTE TEIXEIRA                    0801462-56.2018.8.10.0039            IMPEDIMENT                          CIVIL COURT OF LAGO DA PEDRA                                 Yes              No               No
WILTON FABRICIO AUGUSTIN DE OLIVEIRA      0000312-32.2019.5.08.0205            INDIVIDUAL LABOR CLAIM              FÓRUM DO TRABALHO                                            Yes              Yes              No
                                                                               CIVIL LITIGATION - FLIGHT
WILTON LUIS DE CARVALHO                   1010610-41.2019.8.26.0132            CANCELLATION                        CIVIL COURT OF CATANDUVA                                     Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
WILTON NORONHA DE CARVALHO                0030538-48.2020.8.05.0001            CANCELLATION                        CIVIL COURT OF SALVADOR                                      Yes              No               No
WILTON SOARES BATISTA                     0001776-42.2016.5.11.0002            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE MANAUS - AM                             Yes              Yes              No
                                                                               CIVIL LITIGATION - TICKET /
WILTON THEODORO DA SILVA                  0016979-60.2018.8.13.0069            RESERVATION                         CIVIL COURT OF BICAS                                         Yes              No               No
WILVANIA DA SILVA COSTA                   0002055-79.2020.8.19.0207            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
WILZA DA SILVA QUEIROZ                    0803058-56.2020.8.20.5106            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MOSSORÓ                                       Yes              Yes              No
WILZA DA SILVA QUEIROZ                    0803058-56.2020.8.20.5106            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF MOSSORÓ                                       Yes              Yes              No
WINDSON BONFIM SANTOS JUNIOR              0001018-37.2017.5.05.0021            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No

WIRLENE FERREIRA CONSTA                      8040086-27.2019.8.11.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CUIABÁ                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WIRTON PEIXOTO COSTA FILHO                   0803665-06.2019.8.20.5106           CANCELLATION                      CIVIL COURT OF MOSSORÓ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WITNESS PALMA GOMES BARBOZA                  1004990-16.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
WLADIA SILVA DOS ANJOS                       0800030-83.2020.8.10.0151           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTA INÊS                                    Yes              Yes              No
WLADIA SILVA DOS ANJOS                       0800030-83.2020.8.10.0151           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SANTA INÊS                                    Yes              Yes              No
WLADIMIR ALBUQUERQUE DALVA                   23.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                     Yes              No               No
WLADIMIR ALBUQUERQUE DALVA                   23.001.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF FORTALEZA                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
WLADIMIR RIBEIRO GOMES                       7045234-30.2019.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
WLADMIR CARDOSO BRANDAO (E)                  5022734-47.2020.8.13.0024           COLLECTION                        CIVIL COURT OF BELO HORIZONTE                                Yes              No               No
WOLFGANG RUDOLPH                             0307512-06.2014.8.24.0008           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF BLUMENAU                                      Yes              No               No
WOLNEY CUNHA DA SILVA SOUZA                  0000258-51.2020.5.10.0019           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
WOLNEY CUNHA DA SILVA SOUZA                  0000259-36.2020.5.10.0019           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
WOLNEY CUNHA DA SILVA SOUZA                  0000260-21.2020.5.10.0019           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
WOLNEY DE CASTRO FIGUEIREDO FILHO            0001548-06.2020.8.19.0212           RESERVATION                       CIVIL COURT OF NITERÓI                                       Yes              No               No

WOLNEY WAGNER DE SIQUEIRA                    5113942-42.2020.8.09.0051           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF GOIÂNIA                                         Yes              No               No
WOO YOUNG YANG                               35.001.003.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS      CIVIL COURT OF SÃO PAULO                                       Yes              No               No



                                                                                                       1155 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1276 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
WOO YOUNG YANG                            35.001.003.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                               CIVIL LITIGATION - TRAVEL
WORLD TOUR VIAGENS E TURISMO LTDA         0025520-28.2013.8.15.2001            AGENCY                              CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
WS SHOWS LTDA                             0001267-72.2020.8.17.2001            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                               CIVIL LITIGATION - TICKET /
WTG VIAGENS E TURISMO LTDA                0068903-65.2006.8.05.0001            RESERVATION                         CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
WU GUO ZHONG                              0023925-79.2019.8.16.0182            CANCELLATION                        CIVIL COURT OF CURITIBA                                      Yes              No               No
WU JEN WEN                                0100932-60.2018.5.01.0018            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              No               No
                                                                               CIVIL LITIGATION - FLIGHT
WYLKERSON ANTHONY RIZZATO SANTANA         0004285-84.2019.8.16.0184            CHANGE                              CIVIL COURT OF CURITIBA                                      Yes              No               No

WYLKYNSON DANTAS COSME                       0800663-33.2020.8.18.0164           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF TERESINA                                      Yes              No               No
WYLLER SANTOS                                0000026-47.2015.5.06.0012           INDIVIDUAL LABOR CLAIM            JUSTIÇA DO TRABALHO/PE                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
WYLTON MASSAO OHARA                          1048798-05.2019.8.11.0041           CANCELLATION                      CIVIL COURT OF CUIABÁ                                        Yes              No               No
XIMENA PAULA NUNES BANDEIRA                  0802637-97.2019.8.10.0153           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                      Yes              Yes              No
XIMENA PAULA NUNES BANDEIRA                  0802637-97.2019.8.10.0153           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO LUÍS                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
YAAKOUB KASSAB                               1045287-96.2019.8.26.0100           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                     Yes              No               No
YACOV ARAO ESKINAZI                          1020483-30.2020.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
YACOV ARAO ESKINAZI                          1020483-30.2020.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No

YACOV YEHOSHUA HAKUK                         1082424-15.2019.8.26.0100           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO PAULO                                     Yes              No               No
YAFFA YAAKOV                                 1037240-36.2019.8.26.0100           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
YAGO ROLAND FERREIRA SILVA                   0806641-27.2020.8.23.0010           CHANGE                            CIVIL COURT OF BOA VISTA                                     Yes              No               No
YAGO VINIIUS DA SILVA RODRIGUES              51.030.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CÁCERES                                       Yes              No               No
YAGO VINIIUS DA SILVA RODRIGUES              51.030.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CÁCERES                                       Yes              No               No
YAISSA ALEXANDRE BRAGAGNOLO                  1000135-15.2020.8.11.0033           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO JOSÉ DO RIO CLARO                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
YALI LOPES SOLEDADE                          0506068-32.2016.8.05.0001           OVERBOOKING                       CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
YAN ALEF GAMES                               1001386-98.2020.8.26.0664           CHANGE                            CIVIL COURT OF VOTUPORANGA                                   Yes              No               No

YAN AVIZ BARBOSA                             7045111-32.2019.8.22.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF PORTO VELHO                                   Yes              No               No
YAN BUITONI DE CAMPOS                        1019974-05.2020.8.26.0002           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
YAN PHELIPE FERNANDES DE SOUZA ROCHA         0801942-15.2020.8.20.5106           CANCELLATION                      CIVIL COURT OF MOSSORÓ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
YAN VICTOR AVELINO FERREIRA DA SILVA         0005092-48.2020.8.17.8201           CHANGE                            CIVIL COURT OF RECIFE                                        Yes              No               No

YANA NICOLE MAESTRI CHIN QUEE                0010541-49.2019.8.16.0182           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CURITIBA                                        Yes              No               No

YANI SILVA PEREIRA                           0824307-72.2019.8.12.0110           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO GRANDE                                    Yes              Yes              No

YANI SILVA PEREIRA                           0824307-72.2019.8.12.0110           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO GRANDE                                    Yes              Yes              No

YANKA FALCONI DURAND DE ALMEIDA              0868117-66.2019.8.15.2001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF JOÃO PESSOA                                     Yes              No               No
YANNA LOREN MOREIRA COUTINHO                 0137316-49.2019.8.06.0001           CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF FORTALEZA                                        Yes              No               No



                                                                                                       1156 of 1161
                                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11             Main Document
                                                                                                   Pg 1277 of 1306
                                                                                               In re TAM Linhas Aereas S.A.
                                                                                                    Case No. 20-11598
                               SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                           Status of Case   Status of Case   Status of Case
                                                                                                                                                                             (Pending)       (On Appeal)      (Concluded)
       Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                               CIVIL LITIGATION - FLIGHT
YANNA PATRICIA GOMES DA SILVA             0701842-97.2019.8.02.0091            CHANGE                              CIVIL COURT OF MACEIÓ                                        Yes              No               No

YANNE RAMALHO DAMASCENO GALVAO               0803964-08.2019.8.15.0131           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF CAJAZEIRAS                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
YARA BERNARDINO                              5704600-15.2019.8.09.0108           RESERVATION                       CIVIL COURT OF MORRINHOS                                     Yes              No               No
YARA GERMANO CARDOZO DE ARAUJO               0001063-43.2019.5.19.0001           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
YARA RESENDE MARANGONI MARTINELLI            1015152-07.2019.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
YARA ROVAI                                   1027098-36.2020.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
YASCARA ALVES DOS SANTOS                     0001260-69.2020.8.26.0016           CHANGE                            CIVIL COURT OF SÃO PAULO                                     Yes              No               No
YASHA LUIZ FERRAZ STIEFELMANN                0000859-84.2017.5.12.0026           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DE FLORIANÓPOLIS                           Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
YASHMIN MICHELLE RIBEIRO DE ARAUJO           3001103-76.2019.8.06.0003           RESERVATION                       CIVIL COURT OF FORTALEZA                                     Yes              No               No
YASMIM ARYANE DE BARROS GOMES                0001270-04.2019.8.17.8228           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMARAGIBE                                    Yes              No               No

YASMIM MARIA PEDROSA GUERRA SARAIVA          0879930-90.2019.8.15.2001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No
YASMIM MOURA PASSOS                          0010152-94.2020.8.05.0001           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SALVADOR                                      Yes              No               No

YASMIN ALVES SOARES                          0003989-65.2019.8.16.0086           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GUAÍRA                                        Yes              No               No
YASMIN CARDOSO RESENDE DA MATTA              0040966-91.2019.8.19.0209           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
YASMIN CARDOSO RESENDE DA MATTA              0003173-84.2020.8.19.0209           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
YASMIN CARDOSO RESENDE DA MATTA              0003173-84.2020.8.19.0209           CANCELLATION                      CIVIL COURT OF RIO DE JANEIRO                                Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
YASMIN CERENZADOS SANTOS PANIAGO             50.001.001.XX-XXXXXXX               RESERVATION                       CIVIL COURT OF CAMPO GRANDE                                  Yes              No               No

YASMIN CUNHA DOS SANTOS RAPOSO               0814418-65.2019.8.20.5124           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PARNAMIRIM                                      Yes              No               No

YASMIN DE OLIVEIRA DAVILA DE ARAUJO          0763810-24.2019.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                        Yes              No               No

YASMIN DE OLIVEIRA DAVILA DE ARAUJO          0763810-24.2019.8.07.0016           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF BRASÍLIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
YASMIN FERNANDA RUFINO DE SANTANA            0219584-90.2019.8.05.0001           CANCELLATION                    CIVIL COURT OF SALVADOR                                        Yes              No               No

YASMIN GONCALVES PIRES                       0008640-62.2020.8.19.0203           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
YASMIN HARADA COSTA                          1005046-51.2018.8.26.0606           CANCELLATION                      CIVIL COURT OF SUZANO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
YASMIN JAIME CHAVES DE OLIVEIRA              5042506-23.2020.8.09.0051           RESERVATION                       CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - TICKET /
YASMIN JAIME CHAVES DE OLIVEIRA              5042506-23.2020.8.09.0051           RESERVATION                       CIVIL COURT OF GOIÂNIA                                       Yes              Yes              No
YASMIN KARATLI SAFATLI                       0101205-08.2016.5.01.0051           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA DO RIO DE JANEIRO                          Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
YASMIN LOHANNA CORDEIRO HOLANDA              1001953-78.2020.8.26.0002           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                     Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
YASMIN MASSA BARROS                          0847556-55.2018.8.15.2001           CANCELLATION                      CIVIL COURT OF JOÃO PESSOA                                   Yes              No               No



                                                                                                       1157 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1278 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
YASMIN MEDEIROS MOURA                      0000555-90.2019.5.13.0025            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA                                            Yes              Yes              No
YASMIN MORESI ALVES                        0010406-03.2018.8.19.0210            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF RIO DE JANEIRO                                     Yes              No               No
YASMIN MOTA SANTOS                         1000327-90.2020.8.26.0271            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF ITAPEVI                                       Yes              Yes              No
YASMIN MOTA SANTOS                         1000327-90.2020.8.26.0271            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF ITAPEVI                                       Yes              Yes              No
YASMIN SUHA BALIEIRO JUNQUEIRA                                                  CIVIL LITIGATION - FLIGHT
ZACCARELI                                  1005697-08.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
YASMIN SUHA BALIEIRO JUNQUEIRA                                                  CIVIL LITIGATION - FLIGHT
ZACCARELI                                  1005697-08.2020.8.26.0576            CANCELLATION                        CIVIL COURT OF SÃO JOSÉ DO RIO PRETO                         Yes              Yes              No
YASMINI AGATHA CONCEICAO DE OLIVEIRA 1055237-35.2019.8.26.0002                  CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
YASMINI GONCALVES SOARES                   0012041-87.2016.5.03.0144            INDIVIDUAL LABOR CLAIM              JUSTIÇA DO TRABALHO DE PEDRO LEOPOLDO                        Yes              Yes              No
YASMINN NUNES PAIVA                        0806186-62.2020.8.23.0010            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF BOA VISTA                                     Yes              No               No
                                                                                CIVIL LITIGATION - FLIGHT
YEDDA CRISAFERA DE LIMA FIGUEIRA           0638234-08.2019.8.04.0015            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              Yes              No
                                                                                CIVIL LITIGATION - FLIGHT
YEDDA CRISAFERA DE LIMA FIGUEIRA           0638234-08.2019.8.04.0015            CANCELLATION                        CIVIL COURT OF MANAUS                                        Yes              Yes              No
YEGOR DO COUTTO GIL JÚNIOR                 0029243-17.2015.8.19.0209            CIVIL LITIGATION - CARGO            CIVIL COURT OF RIO DE JANEIRO                                Yes              No               No

YESARES SILVA CAMARO                         0211269-73.2019.8.05.0001           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SALVADOR                                       Yes              No               No
YEVISKI SUARES LOBATO GAMA                   0001437-04.2016.5.10.0005           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
YGOR FREITAS DE ALMEIDA                      0019795-34.2019.8.27.2706           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF ARAGUAÍNA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
YGOR JOSE DA CUNHA SOUTO                     7007330-39.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
YGOR JOSE DA CUNHA SOUTO                     7007330-39.2020.8.22.0001           CHANGE                            CIVIL COURT OF PORTO VELHO                                    Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
YGOR JUNIO PEREIRA BARBOSA                   5004002-76.2020.8.13.0231           CHANGE                            CIVIL COURT OF RIBEIRÃO DAS NEVES                             Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
YGOR RAPOSO QUINTELA                         1010732-42.2020.8.11.0001           COLLECTION                        CIVIL COURT OF CUIABÁ                                         Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
YLANA PEIXOTO DE OLIVEIRA ALMEIDA            0707234-94.2019.8.02.0001           CANCELLATION                      CIVIL COURT OF MACEIÓ                                         Yes              No               No
YLEDO FERNANDES DE MENEZES JUNIOR            0012749-68.2019.8.01.0070           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF RIO BRANCO                                     Yes              No               No
YNGRID GABRIELA ASSUNCAO MAGALHAES           0002036-41.2015.5.10.0016           INDIVIDUAL LABOR CLAIM            FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
                                                                                 CIVIL LITIGATION - BOARDING
YOLANDA DE MOURA IMBIRIBA                    0000982-60.2018.8.21.5001           IMPEDIMENT                        CIVIL COURT OF PORTO ALEGRE                                   Yes              No               No
YOLANDA REIS RODRIGUES                       42.019.001.XX-XXXXXXX               CIVIL LITIGATION - REFUNDS        CIVIL COURT OF SÃO JOSÉ                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
YSABEL YDELSA DELGADO DEL AGUILA             1009889-57.2020.8.26.0002           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
YSABEL YDELSA DELGADO DEL AGUILA             1009889-57.2020.8.26.0002           OVERBOOKING                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
YULE BRANDAO MESQUITA                        0025509-17.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
YUN YOUNG CHA COURNAULT                      1065355-67.2019.8.26.0100           CANCELLATION                      CIVIL COURT OF SÃO PAULO                                      Yes              No               No
YUNA KIM                                     0021211-91.2019.8.08.0725           CIVIL LITIGATION - BAGGAGE        CIVIL COURT OF SERRA                                          Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
YUNIA CRUZ TORRES                            0036220-22.2019.8.16.0030           OVERBOOKING                       CIVIL COURT OF FOZ DO IGUAÇU                                  Yes              No               No

YURE DE ASSIS SORTICA                        0802965-07.2020.8.12.0001           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF CAMPO GRANDE                                     Yes              No               No
YURE HALLSON FERREIRA                        1000849-71.2018.5.02.0315           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              Yes              No
YURE HALLSON FERREIRA                        1001950-80.2017.5.02.0315           INDIVIDUAL LABOR CLAIM          FÓRUM DA JUSTIÇA DO TRABALHO                                    Yes              Yes              No



                                                                                                        1158 of 1161
                                                             20-11598-jlg     Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1279 of 1306
                                                                                                In re TAM Linhas Aereas S.A.
                                                                                                     Case No. 20-11598
                                SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                            Status of Case   Status of Case   Status of Case
                                                                                                                                                                              (Pending)       (On Appeal)      (Concluded)
        Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
YURE HALLSON FERREIRA                      1001556-39.2018.5.02.0315            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
YURE HALLSON FERREIRA                      1000060-38.2019.5.02.0315            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
YURE HALLSON FERREIRA                      1001435-04.2015.5.02.0319            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
YURE HALLSON FERREIRA                      1001131-12.2018.5.02.0315            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
YURE HALLSON FERREIRA                      1000638-48.2017.5.02.0322            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
YURE HALLSON FERREIRA                      1000236-51.2018.5.02.0315            INDIVIDUAL LABOR CLAIM              FÓRUM DA JUSTIÇA DO TRABALHO                                 Yes              Yes              No
YURE HALLSON FERREIRA                      1001514-34.2016.5.02.0323            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE GUARULHOS                               Yes              Yes              No
YURI ALVES FERNANDES                       0000028-74.2016.5.17.0012            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE VITÓRIA                                 Yes              Yes              No

YURI ARAUJO DA SILVA                         0004639-34.2020.8.19.0203           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF RIO DE JANEIRO                                   Yes              No               No

YURI BRANDAO ALVES                           1012788-35.2019.8.26.0011           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF SÃO PAULO                                        Yes              No               No

YURI BRANDAO DA COSTA                        5074492-15.2020.8.09.0012           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF APARECIDA DE GOIÂNIA                             Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
YURI DANTAS DE SANTANA                       3001140-85.2019.8.06.0009           CHANGE                          CIVIL COURT OF FORTALEZA                                        Yes              No               No
YURI DE CASTRO MARINHO                       0002335-72.2015.5.02.0070           INDIVIDUAL LABOR CLAIM          FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                       Yes              Yes              No

YURI HALLSON FERREIRA                        1042564-28.2016.8.26.0224           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF GUARULHOS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
YURI JIVAGO DE PAIVA MEDEIROS                0006004-52.2020.8.26.0002           RESERVATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
YURI KOBLISCHEK ORONDJIAN                    0801494-17.2020.8.12.0110           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                   Yes              Yes              No
YURI KOBLISCHEK ORONDJIAN                    0801494-17.2020.8.12.0110           CIVIL LITIGATION - REFUNDS        CIVIL COURT OF CAMPO GRANDE                                   Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
YURI MURMANN                                 5001499-84.2020.8.21.0029           CANCELLATION                      CIVIL COURT OF SANTO ÂNGELO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
YURI MURMANN                                 5001499-84.2020.8.21.0029           CANCELLATION                      CIVIL COURT OF SANTO ÂNGELO                                   Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
YURI PARANHOS MONTEIRO                       0713279-19.2019.8.07.0020           RESERVATION                       CIVIL COURT OF BRASÍLIA                                       Yes              No               No
YURI RAFAEL MENDES DA CUNHA                  0000188-43.2019.5.08.0013           INDIVIDUAL LABOR CLAIM            FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
YURI SILVA ALVES                             0024272-45.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
YURI SILVA ALVES                             0024272-45.2020.8.05.0001           CANCELLATION                      CIVIL COURT OF SALVADOR                                       Yes              Yes              No

YURI SILVA DE SOUSA                          0800413-14.2020.8.15.0251           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PATOS                                            Yes              Yes              No

YURI SILVA DE SOUSA                          0800413-14.2020.8.15.0251           CIVIL LITIGATION - FLIGHT DELAY CIVIL COURT OF PATOS                                            Yes              Yes              No

YURI TEIXEIRA JORGE                          0043225-63.2017.8.19.0004           CIVIL LITIGATION - FLIGHT DELAY   CIVIL COURT OF SÃO GONÇALO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
YURI VIEIRA DA SILVA                         0014057-55.2020.8.08.0347           RESERVATION                       CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
YURICO NAIR KIYAMA                           1065653-62.2019.8.26.0002           CHANGE                            CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
YURY NASCIMENTO CARVALHO                     7019705-72.2020.8.22.0001           CANCELLATION                      CIVIL COURT OF PORTO VELHO                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
YVAN REIS BELTRAO SIQUEIRA                   0700477-98.2020.8.02.0082           CANCELLATION                      CIVIL COURT OF MACEIÓ                                         Yes              No               No
YVONE FERNANDES DA COSTA ASTOLPHI            0703270-73.2020.8.07.0016           CIVIL LITIGATION - FLIGHT LOSS    CIVIL COURT OF BRASÍLIA                                       Yes              No               No




                                                                                                        1159 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1280 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - FLIGHT
ZAHARA LOUISE OLIVEIRA ALENCAR              7005045-73.2020.8.22.0001            CANCELLATION                        CIVIL COURT OF PORTO VELHO                                   Yes              No               No
ZAINE ARAUJO ALVES DE MELO                  1000896-30.2017.5.02.0008            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                    Yes              Yes              No
ZAIR GOULARTE MACIEL                        9003186-32.2019.8.21.0039            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF VIAMÃO                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ZAITA QUELE DE JESUS SOUZA                  0011123-84.2020.8.17.8201            CANCELLATION                        CIVIL COURT OF RECIFE                                        Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ZAMARA MENDES CAMARA                        0008020-89.2018.8.21.0033            CANCELLATION                        CIVIL COURT OF SÃO LEOPOLDO                                  Yes              No               No
                                                                                 CIVIL LITIGATION - SEAT
ZAQUIA SLEIMAN NOGUEIRA                     3000956-11.2019.8.06.0016            COMFORT                             CIVIL COURT OF FORTALEZA                                     Yes              No               No
ZEDINEIA CASTELUBER PAZ                     0001121-57.2017.8.08.0038            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF NOVA VENÉCIA                                  Yes              No               No
ZEILON CONCEICAO COELHO                     0177400-09.2013.5.16.0023            INDIVIDUAL LABOR CLAIM              FÓRUM TRABALHISTA DE IMPERATRIZ - MA                         Yes              Yes              No
ZELIA BIANCA COELHO DE AMORIM               5119067-26.2020.8.09.0007            CIVIL LITIGATION - FLIGHT LOSS CIVIL COURT OF ANÁPOLIS                                           Yes              No               No

ZELIA MARIA MELO FERREIRA                     1039679-23.2019.8.26.0002          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ZELIA MAYARA PEREIRA DA SILVA                 0010157-52.2018.8.19.0210          CANCELLATION                       CIVIL COURT OF RIO DE JANEIRO                                 Yes              No               No
ZELIA RODRIGUES FAGUNDES                      0027280-35.2018.8.13.0338          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF ITAÚNA                                         Yes              No               No
ZELIO MARTINS PEREIRA                         0002054-47.2014.5.02.0072          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA RUI BARBOSA - SÃO PAULO                     Yes              Yes              No
ZENILDA ALMEIDA ALVES                         0020100-60.2020.8.05.0001          CIVIL LITIGATION - REFUNDS         CIVIL COURT OF SALVADOR                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ZENILDA DIAS DE OLIVEIRA                      35.001.003.XX-XXXXXXX              CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ZENILDA GONZAGA DA FONSECA                    1000361-79.2020.8.26.0428          COLLECTION                         CIVIL COURT OF PAULÍNIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ZENILDA PEREIRA DE ALMEIDA MARCHEZINE 5068477-17.2019.8.13.0024                  CANCELLATION                       CIVIL COURT OF BELO HORIZONTE                                 Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ZENIR KUNZ                                    1019075-07.2020.8.26.0002          CANCELLATION                       CIVIL COURT OF SÃO PAULO                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ZENITA MARIA CARDOSO                          5000381-03.2020.8.24.0090          CANCELLATION                       CIVIL COURT OF FLORIANÓPOLIS                                  Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ZENIVALDA JEUSUS DOS SANTOS E SANTOS          0054705-32.2020.8.05.0001          CANCELLATION                       CIVIL COURT OF SALVADOR                                       Yes              No               No

ZENO TRAJANO DE ASSIS                         0801929-57.2020.8.15.2001          CIVIL LITIGATION - FLIGHT DELAY    CIVIL COURT OF JOÃO PESSOA                                    Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ZENOBIA GOMES DE ABREU ROBERTO                1001868-89.2020.8.11.0041          CANCELLATION                       CIVIL COURT OF CUIABÁ                                         Yes              No               No
ZENON CARVALHO DOS SANTOS                     0000004-61.2017.5.08.0109          INDIVIDUAL LABOR CLAIM             TRIBUBAL REGIONAL DO TRABALHO 8ª REGIÃO                       Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ZENOVALME TENORIO                             7041786-49.2019.8.22.0001          CANCELLATION                       CIVIL COURT OF PORTO VELHO                                    Yes              No               No
ZILDA CORREIA VIEIRA                          1011772-59.2020.8.11.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF CUIABÁ                                         Yes              No               No
ZILDA SHEILA DUTKIEWCZ                        1014812-21.2019.8.26.0016          CIVIL LITIGATION - AIRCRAFT        CIVIL COURT OF SÃO PAULO                                      Yes              No               No
ZILDA SILVA VILAS BOAS                        0001463-66.2016.5.10.0016          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA BRASÍLIA/DF                                 Yes              Yes              No
ZILDO FRANCISCO BEZERRA                       0000342-46.2013.5.06.0007          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE RECIFE                                   Yes              Yes              No
ZILIANE GRASIANE DE SOUZA                     0020234-92.2014.5.04.0028          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
ZILIANE GRASIANE DE SOUZA                     0020549-53.2014.5.04.0406          INDIVIDUAL LABOR CLAIM             FÓRUM TRABALHISTA DE PORTO ALEGRE                             Yes              Yes              No
ZIRLEIDE DE OLIVEIRA SANTOS                   1001642-25.2014.5.02.0323          INDIVIDUAL LABOR CLAIM             FÓRUM DA JUSTIÇA DO TRABALHO                                  Yes              Yes              No
ZITA MARIA LOSS MACHADO                       0017701-40.2019.8.08.0347          CIVIL LITIGATION - AIRCRAFT        CIVIL COURT OF VITÓRIA                                        Yes              No               No
                                                                                 CIVIL LITIGATION - IMPROPER
ZORAIDE MARIA PELLEGRINI ROCHA                0314120-74.2011.8.05.0001          COLLECTION                         CIVIL COURT OF SALVADOR                                       Yes              No               No
ZORILDA PINHEIRO DE OLIVEIRA                  0038683-93.2020.8.05.0001          CIVIL LITIGATION - BAGGAGE         CIVIL COURT OF SALVADOR                                       Yes              No               No



                                                                                                        1160 of 1161
                                                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                                                   Pg 1281 of 1306
                                                                                                 In re TAM Linhas Aereas S.A.
                                                                                                      Case No. 20-11598
                                 SOFA Part 3, Question 7 - Legal actions, administrative proceedings, etc. to which the debtor is or was a party within one year of commencement of this case
                                                                                                                                                                             Status of Case   Status of Case   Status of Case
                                                                                                                                                                               (Pending)       (On Appeal)      (Concluded)
         Case Title and Case Number                    Case Number                         Nature of Case                          Court or Agency and Location                 Yes/No:          Yes/No:          Yes/No:
                                                                                 CIVIL LITIGATION - BOARDING
ZOROATRO JOSE DE OLIVEIRA RIOS              0028288-33.2019.8.05.0080            IMPEDIMENT                          CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ZOZIMO SOARES NUNES JUNIOR                  0020798-11.2020.8.25.0001            CANCELLATION                        CIVIL COURT OF ARACAJU                                       Yes              No               No
ZUILMA FRANCISCO RIBEIRO DA SILVA           5064740-34.2020.8.09.0007            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF ANÁPOLIS                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ZULEICA ANTUNES GUIMARAES                   0057602-33.2020.8.05.0001            RESERVATION                         CIVIL COURT OF SALVADOR                                      Yes              No               No
                                                                                 CIVIL LITIGATION - TICKET /
ZULEICA DE SOUZA MISSAGIA                   0021365-79.2019.8.08.0347            RESERVATION                         CIVIL COURT OF VITÓRIA                                       Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ZULEICA FERNANDES                           0312850-17.2017.8.24.0020            CANCELLATION                        CIVIL COURT OF CRICIÚMA                                      Yes              No               No
                                                                                 CIVIL LITIGATION - FLIGHT
ZULEICA NAOMI TANO                          0007253-78.2020.8.16.0014            CANCELLATION                        CIVIL COURT OF LONDRINA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ZULEICA NAOMI TANO                          0007253-78.2020.8.16.0014            CANCELLATION                        CIVIL COURT OF LONDRINA                                      Yes              Yes              No
                                                                                 CIVIL LITIGATION - FLIGHT
ZULEIDE ESTRELA DO ESPIRITO SANTO           0007266-79.2020.8.05.0080            CANCELLATION                        CIVIL COURT OF FEIRA DE SANTANA                              Yes              No               No
ZULINA SOUZA DE LIRA                        26.001.046.XX-XXXXXXX                CIVIL LITIGATION - REFUNDS          CIVIL COURT OF RECIFE                                        Yes              No               No
ZURI ARI ALVES                              0001241-19.2018.5.12.0034            INDIVIDUAL LABOR CLAIM              FÓRUM DO TRABALHO                                            Yes              No               No
ZURICH BRASIL COMPANHIA DE SEGUROS          1072892-20.2019.8.26.0002            CIVIL LITIGATION - REFUNDS          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ZURICH BRASIL COMPANHIA DE SEGUROS          1072911-26.2019.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No
ZURICH MINAS BRASIL SEGUROS SA              1071613-96.2019.8.26.0002            CIVIL LITIGATION - BAGGAGE          CIVIL COURT OF SÃO PAULO                                     Yes              No               No




                                                                                                        1161 of 1161
                                            20-11598-jlg    Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11         Main Document
                                                                            In rePg
                                                                                 TAM1282 ofAereas
                                                                                     Linhas 1306 S.A.
                                                                                  Case No. 20-11598
                                                                     SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                              Date of      Date of
                                                                                                                                            Occupancy    Occupancy
  Description of Location                             Address                               City              State   Zip         Country      From          To
ADMINISTRATIVE SPACE        AV. RAFAEL OBLIGADO 1221                                  BUENOS AIRES                          ARGENTINA       UNKNOWN       PRESENT
ADMINISTRATIVE SPACE        ESTADO 10 PISO 16 SANTIAGO OF. 1602                       SANTIAGO                              CHILE            9/7/2007     4/5/2020
ADMINISTRATIVE SPACE        ESTADO 10 PISO 6 SANTIAGO PISO 6                          SANTIAGO                              CHILE            4/1/2013    3/16/2020
ADMINISTRATIVE SPACE        APOQUINDO 5950, PISO 4, LAS CONDES.                       SANTIAGO                              CHILE            8/7/2019     PRESENT
ADMINISTRATIVE SPACE        AV. PDTE. RIESCO 5711, PISO 10-17-18-19-20. LAS CONDES    SANTIAGO                              CHILE           12/27/2019    PRESENT
ADMINISTRATIVE SPACE        AV. PDTE. RIESCO 5711, PISO 6. LAS CONDES.                SANTIAGO                              CHILE            4/2/2007     PRESENT
ADMINISTRATIVE SPACE        AV. PDTE. RIESCO 5711, PISO 7. LAS CONDES.                SANTIAGO                              CHILE            4/1/2011     PRESENT
                            BASE DE MANTENIMIENTO LAN EN CÉSAR LAVÍN TORO Nº
ADMINISTRATIVE SPACE        2198                                                      SANTIAGO                              CHILE           UNKNOWN       PRESENT
ADMINISTRATIVE SPACE        CERRO EL PLOMO 5718, PISO 19. LAS CONDES                  SANTIAGO                              CHILE           11/1/2009     PRESENT
ADMINISTRATIVE SPACE        CERRO EL PLOMO 5718, PISO 6. LAS CONDES                   SANTIAGO                              CHILE           5/22/2007     PRESENT

ADMINISTRATIVE SPACE        ESTADO 10, PISO 0-2-3-10-11-12-13-18-19-20-21, SANTIAGO   SANTIAGO                              CHILE           12/27/2019    PRESENT
ADMINISTRATIVE SPACE        ROSARIO NTE 100, PISO 11. LAS CONDES.                     SANTIAGO                              CHILE           11/30/2012    PRESENT
ADMINISTRATIVE SPACE        ROSARIO NTE 407, PISO 12, LAS CONDES                      SANTIAGO                              CHILE            4/1/2014     PRESENT
                            AV. ANDRES REYES NRO. 338 URB. JARDIN (PISO 6) SAN
ADMINISTRATIVE SPACE        ISIDRO                                                    LIMA                                  PERU            11/1/2018    5/31/2020
ADMINISTRATIVE SPACE        AV. AREQUIPA 4005                                         LIMA                                  PERU            UNKNOWN       PRESENT
ADMINISTRATIVE SPACE        AV. AREQUIPA 4005 - MIRAFLORES                            LIMA                                  PERU             7/3/1905     PRESENT
ADMINISTRATIVE SPACE        AV. ELMER FAUCETT 2823 INT 401                            LIMA                                  PERU            UNKNOWN       PRESENT
ADMINISTRATIVE SPACE        AV. JOSÉ PARDO 513                                        LIMA                                  PERU            UNKNOWN       PRESENT
ADMINISTRATIVE SPACE        AV.ANGAMOS OESTE 686                                      LIMA                                  PERU            10/1/2018     PRESENT
ADMINISTRATIVE SPACE        CAL. JULIO EL CORROBARRUTIA 628                           LIMA                                  PERU            UNKNOWN       PRESENT
ADMINISTRATIVE SPACE        CAR. COSTANERA SUR KM 7-8                                 LIMA                                  PERU            UNKNOWN       PRESENT
ADMINISTRATIVE SPACE        PBLO. SAUSA JR. FRANCISCO CARLE S/N                       LIMA                                  PERU            UNKNOWN       PRESENT
ADMINISTRATIVE SPACE        SEC. SHUMBA S/N                                           LIMA                                  PERU            UNKNOWN       PRESENT
                            AVENIDA PLACIDO DE CASTRO, S/N - VILA AEROPORTO - RIO
AIRPORT                     BRANCO - AC - CEP 69923-900                               RIO BRANCO         AC                 BRAZIL          UNKNOWN       PRESENT
AIRPORT                     FTE - EL CALAFATE AIRPORT                                 CALAFATE           RIO NEGRO          ARGENTINA       UNKNOWN       PRESENT
AIRPORT                     RGL - PILOTO CIVIL N. FERNÁNDEZ AIRPORT                   RIO GALLEGOS       SANTA CRUZ         ARGENTINA       UNKNOWN       PRESENT
AIRPORT                     ROS - ISLAS MALVINAS AIRPORT                              ROSARIO            SANTA FE           ARGENTINA       UNKNOWN       PRESENT
                                                                                                         TIERRA DEL
AIRPORT                     USH - MALVINAS ARGENTINAS AIRPORT                         USHUAIA            FUEGO              ARGENTINA       UNKNOWN       PRESENT
AIRPORT                     AEP - JORGE NEWBERY AIRPARK                               BUENOS AIRES                          ARGENTINA       UNKNOWN       PRESENT
                                                                                      SAN CARLOS DE
AIRPORT                     BRC - SAN CARLOS DE BARILOCHE AIRPORT                     BARILOCHE                             ARGENTINA       UNKNOWN       PRESENT
AIRPORT                     COR - INGENIERO AMBROSIO TARAVELLA AIRPORT                CORDOBA                               ARGENTINA       UNKNOWN       PRESENT
                                                                                      COMODORO
AIRPORT                     CRD - GENERAL E. MOSCONI AIRPORT                          RIVADAVIA                             ARGENTINA       UNKNOWN       PRESENT
AIRPORT                     EZE - MINISTRO PISTARINI INTERNATIONAL AIRPORT            BUENOS AIRES                          ARGENTINA       UNKNOWN       PRESENT
AIRPORT                     IGR - CATARATAS DEL IGUAZÚ INTERNATIONAL AIRPORT          PUERTO IGUAZU                         ARGENTINA       UNKNOWN       PRESENT
AIRPORT                     MDZ - EL PLUMERILLO AIRPORT                               MENDOZA                               ARGENTINA       UNKNOWN       PRESENT



                                                                                        1 of 19
                                           20-11598-jlg   Doc 7   Filed 09/08/20 Entered 09/08/20 18:44:11         Main Document
                                                                         In rePg
                                                                              TAM1283 ofAereas
                                                                                  Linhas 1306 S.A.
                                                                               Case No. 20-11598
                                                                  SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                          Date of     Date of
                                                                                                                                         Occupancy   Occupancy
   Description of Location                          Address                             City               State   Zip         Country     From          To
AIRPORT                      NQN - PRESIDENTE PERON AIRPORT                        NEUQUÉN                               ARGENTINA       UNKNOWN      PRESENT

AIRPORT                      SLA - MARTIN MIGUEL DE GUEMES INTERNATIONAL AIRPORT   SALTA                                 ARGENTINA       UNKNOWN      PRESENT
AIRPORT                      TUC - TENIENTE BENJAMIN MATIENZO AIRPORT              TUCUMAN                               ARGENTINA       UNKNOWN      PRESENT
AIRPORT                      KONINGIN BEATRIX LUCHTHAVEN Z/N, G2-100               ORANJESTAD                            ARUBA           7/17/2013   10/25/2019
AIRPORT                      MEL - MELBOURNE AIRPORT                               MELBOURNE                             AUSTRALIA       UNKNOWN      PRESENT
AIRPORT                      SYD - SYDNEY (KINGSFORD SMITH) AIRPORT                SYDNEY                                AUSTRALIA       UNKNOWN      PRESENT
AIRPORT                      LPB - EL ALTO INTERNATIONAL AIRPORT                   LA PAZ                                BOLIVIA         UNKNOWN      PRESENT
AIRPORT                      VVI - VIRU VIRU INTERNATIONAL AIRPORT                 SANTA CRUZ                            BOLIVIA         UNKNOWN      PRESENT
                             NVT - NAVEGANTES–MINISTRO VICTOR KONDER
AIRPORT                      INTERNATIONAL AIRPORT                                 NAVEGANTES                            BRAZIL          UNKNOWN      PRESENT
AIRPORT                      PMW - PALMAS–BRIGADEIRO LYSIAS RODRIGUES AIRPORT      PALMAS                                BRAZIL          UNKNOWN      PRESENT
                             SJP - PROF. ERIBELTO MANOEL REINO–SÃO JOSÉ DO RIO     SÃO JOSÉ DO
AIRPORT                      PRETO STATE AIRPORT                                   RIO PRETO                             BRAZIL          UNKNOWN      PRESENT
AIRPORT                      UNA - UNA-COMANDATUBA AIRPORT                         COMANDATUBA                           BRAZIL          UNKNOWN      PRESENT
AIRPORT                      ANF - CERRO MORENO                                    ANTOFAGASTA                           CHILE           UNKNOWN      PRESENT
AIRPORT                      ARI - CHACALLUTA AIRPORT                              ARICA                                 CHILE           UNKNOWN      PRESENT
AIRPORT                      BBA - BALMACEDA AIRPORT                               BALMACEDA                             CHILE           UNKNOWN      PRESENT
AIRPORT                      CCP - CARRIEL SUR AIRPORT                             CONCEPCIÓN                            CHILE           UNKNOWN      PRESENT
AIRPORT                      CJC - CALAMA - EL LOA AIRPORT                         CALAMA                                CHILE           UNKNOWN      PRESENT
AIRPORT                      CPO - DESIERTO DE ATACAMA AIRPORT                     COPIAPÓ                               CHILE           UNKNOWN      PRESENT
AIRPORT                      IPC - MATAVERI AIRPORT                                ISLA DE PASCUA                        CHILE           UNKNOWN      PRESENT
AIRPORT                      IQQ - DIEGO ARACENA AIRPORT                           IQUIQUE                               CHILE           UNKNOWN      PRESENT
AIRPORT                      LSC - LA FLORIDA AIRPORT                              LA SERENA                             CHILE           UNKNOWN      PRESENT
AIRPORT                      MHC - MOCOPULLI AIRPORT                               CHILOÉ                                CHILE           UNKNOWN      PRESENT
AIRPORT                      PMC - EL TEPUAL AIRPORT                               PUERTO MONTT                          CHILE           UNKNOWN      PRESENT

AIRPORT                      PNT - TTE. JULIO GALLARDO AIRPORT                     PUERTO NATALES                        CHILE           UNKNOWN      PRESENT
AIRPORT                      PUQ - PDTE. CARLOS IBAÑEZ DEL CAMPO AIRPORT           PUNTA ARENAS                          CHILE           UNKNOWN      PRESENT
                             SCL - COMODORO ARTURO MERINO BENÍTEZ
AIRPORT                      INTERNATIONAL AIRPORT                                 SANTIAGO                              CHILE           UNKNOWN      PRESENT
AIRPORT                      ZAL - PICHOY AIRPORT                                  VALDIVIA                              CHILE           UNKNOWN      PRESENT
AIRPORT                      ZCO - LA ARAUCANÍA AIRPORT                            TEMUCO                                CHILE           UNKNOWN      PRESENT
AIRPORT                      ZOS - CAÑAL BAJO CARLOS - HOTT SIEBERT AIRPORT        OSORNO                                CHILE           UNKNOWN      PRESENT
AIRPORT                      ADZ - GUSTAVO ROJAS PINILLA INTERNATIONAL AIRPORT     SAN ANDRÉS                            COLOMBIA        UNKNOWN      PRESENT
AIRPORT                      AEROPUERTO INTERNACIONAL MATECAÑA                     PEREIRA                               COLOMBIA        UNKNOWN      PRESENT
AIRPORT                      BAQ - AEROPUERTO INTERNACIONAL ERNESTO CORTISSOZ      BARRANQUILLA                          COLOMBIA        UNKNOWN      PRESENT
AIRPORT                      BGA -PALONEGRO AIRPORT                                BUCARAMANGA                           COLOMBIA        UNKNOWN      PRESENT
AIRPORT                      BOG - EL DORADO INTERNATIONAL AIRPORT                 BOGOTÁ                                COLOMBIA        UNKNOWN      PRESENT

AIRPORT                      CLO - ALFONSO BONILLA ARAGON INTERNATIONAL AIRPORT    CALI                                  COLOMBIA        UNKNOWN      PRESENT
AIRPORT                      CTG - RAFAEL NUÑEZ INTERNATIONAL AIRPORT              CARTAGENA                             COLOMBIA        UNKNOWN      PRESENT



                                                                                     2 of 19
                                            20-11598-jlg   Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11        Main Document
                                                                           In rePg
                                                                                TAM1284 ofAereas
                                                                                    Linhas 1306 S.A.
                                                                                Case No. 20-11598
                                                                   SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                                Date of     Date of
                                                                                                                                               Occupancy   Occupancy
   Description of Location                           Address                                City            State   Zip          Country         From          To
AIRPORT                      CUC - AEROPUERTO INTERNACIONAL CAMILO DAZA              CÚCUTA                               COLOMBIA             UNKNOWN      PRESENT
AIRPORT                      EYP - EL YOPAL AIRPORT                                  YOPAL                                COLOMBIA             UNKNOWN      PRESENT
AIRPORT                      LET -ALFREDO VÁSQUEZ COBO INTERNATIONAL AIRPORT         LETICIA                              COLOMBIA             UNKNOWN      PRESENT
AIRPORT                      MDE - JOSE MARIA CÓRDOVA INTERNATIONAL AIRPORT          MEDELLÍN                             COLOMBIA             UNKNOWN      PRESENT
AIRPORT                      MTR -LOS GARZONES AIRPORT                               MONTERÍA                             COLOMBIA             UNKNOWN      PRESENT
AIRPORT                      SMR- AEROPUERTO INTERNACIONAL SIMÓN BOLÍVAR             SANTA MARTA                          COLOMBIA             UNKNOWN      PRESENT
AIRPORT                      VUP - AEROPUERTO INTERNACIONAL DE VIRACOPOS             VALLEDUPAR                           COLOMBIA             UNKNOWN      PRESENT
AIRPORT                      SJO - JUAN SANTAMARÍA INTERNATIONAL AIRPORT             SAN JOSÉ                             COSTA RICA           UNKNOWN      PRESENT
AIRPORT                      HAV - JOSÉ MARTÍ INTERNATIONAL AIRPORT                  LA HABANA                            CUBA                 UNKNOWN      PRESENT
AIRPORT                      PUJ - PUNTA CANA INTERNATIONAL AIRPORT                  PUNTA CANA                           DOMINICAN REPUBLIC   UNKNOWN      PRESENT
AIRPORT                      AEROPUERTO INTERNACIONAL ELOY ALFARO                    MANTA                                ECUADOR              UNKNOWN      PRESENT
AIRPORT                      CUE - MARISCAL LAMAR AIRPORT                            CUENCA                               ECUADOR              UNKNOWN      PRESENT
AIRPORT                      GPS - SEYMOUR AIRPORT                                   BALTRA                               ECUADOR              UNKNOWN      PRESENT

AIRPORT                      GYE - JOSÉ JOAQUÍN DE OLMEDO INTERNATIONAL AIRPORT      GUAYAQUIL                            ECUADOR              UNKNOWN      PRESENT
AIRPORT                      OCC - FRANCISCO DE ORELLANA AIRPORT                     COSA                                 ECUADOR              UNKNOWN      PRESENT
AIRPORT                      SCY - SAN CRISTÓBAL AIRPORT                             SAN CRISTÓBAL                        ECUADOR              UNKNOWN      PRESENT
AIRPORT                      UIO - MARISCAL SUCRE INTERNATIONAL AIRPORT              QUITO                                ECUADOR              UNKNOWN      PRESENT
AIRPORT                      CDG - PARIS CHARLES DE GAULLE AIRPORT                   PARIS                                FRANCE               UNKNOWN      PRESENT
AIRPORT                      FRA - FRANKFURT AM MAIN AIRPORT                         FRANKFURT                            GERMANY              UNKNOWN      PRESENT
AIRPORT                      TLV - BEN GURION AIRPORT                                TEL AVIV                             ISRAEL               UNKNOWN      PRESENT
AIRPORT                      MXP - MILAN MALPENSA AIRPORT                            MILÁN                                ITALY                UNKNOWN      PRESENT
AIRPORT                      MBJ - SANGSTER INTERNATIONAL AIRPORT                    MONTEGO BAY                          JAMAICA              UNKNOWN      PRESENT
AIRPORT                      CUN - CANCUN INTERNATIONAL AIRPORT                      CANCÚN                               MEXICO               UNKNOWN      PRESENT
AIRPORT                      MEX - MEXICO CITY INTERNATIONAL AIRPORT                 CDMX                                 MEXICO               UNKNOWN      PRESENT
AIRPORT                      AKL - AUCKLAND AIRPORT                                  AUCKLAND                             NEW ZEALAND          UNKNOWN      PRESENT
AIRPORT                      ASU - SILVIO PETTIROSSI INTERNATIONAL AIRPORT           ASUNCIÓN                             PARAGUAY             UNKNOWN      PRESENT
AIRPORT                      AQP - RODRÍGUEZ BALLÓN INTERNATIONAL AIRPORT            AREQUIPA                             PERU                 UNKNOWN      PRESENT
AIRPORT                      AYP - AYACUCHO AIRPORT                                  AYACUCHO                             PERU                 UNKNOWN      PRESENT
                             CIX - CHICLAYO - CAPITAN FAP JOSE A QUINONES GONZALES
AIRPORT                      INTERNATIONAL AIRPORT                                   CHICLAYO                             PERU                 UNKNOWN      PRESENT
                             CJA - CAJAMARCA - MAYOR GENERAL FAP ARMANDO
AIRPORT                      REVOREDO IGLESIAS AIRPORT                               CAJAMARCA                            PERU                 UNKNOWN      PRESENT
                             CUZ - CUSCO - ALEJANDRO VELASCO ASTETE INTERNATIONAL
AIRPORT                      AIRPORT                                                 CUSCO                                PERU                 UNKNOWN      PRESENT
AIRPORT                      ILQ - ILO - ILO AIRPORT                                 ILO                                  PERU                 UNKNOWN      PRESENT
                             IQT - IQUITOS - CORONEL FAP FRANCISCO SECADA VIGNETTA
AIRPORT                      INTERNATIONAL AIRPORT                                   IQUITOS                              PERU                 UNKNOWN      PRESENT
AIRPORT                      JAE - JAE - SHUMBA AIRPORT                              JAÉN                                 PERU                 UNKNOWN      PRESENT
AIRPORT                      JAU - JAUJA - FRANCISCO CARLE AIRPORT                   JAUJA                                PERU                 UNKNOWN      PRESENT
AIRPORT                      JUL - INCA MANCO CÁPAC INTERNATIONAL AIRPORT            JULIACA                              PERU                 UNKNOWN      PRESENT
AIRPORT                      LIM - LIMA - JORGE CHÁVEZ INTERNATIONAL AIRPORT         LIMA                                 PERU                 UNKNOWN      PRESENT



                                                                                      3 of 19
                                           20-11598-jlg   Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11        Main Document
                                                                          In rePg
                                                                               TAM1285 ofAereas
                                                                                   Linhas 1306 S.A.
                                                                               Case No. 20-11598
                                                                  SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                            Date of     Date of
                                                                                                                                           Occupancy   Occupancy
  Description of Location                            Address                               City            State   Zip           Country     From          To
                            PCL - PUCALLPA - CAP FAP DAVID ABENZUR RENGIFO
AIRPORT                     INTERNATIONAL AIRPORT INTERNATIONAL AIRPORT            PUCALLPA                              PERU              UNKNOWN      PRESENT
                                                                                   PUERTO
AIRPORT                     PEM - PADRE ALDAMIZ INTERNATIONAL AIRPORT              MALDONADO                             PERU              UNKNOWN      PRESENT
                            PIU - PIURA - CAPITÁN FAP GUILLERMO CONCHA IBERICO
AIRPORT                     INTERNATIONAL AIRPORT                                  PIURA                                 PERU              UNKNOWN      PRESENT
                            TBP - TUMBES - CAPITAN FAP PEDRO CANGA RODRIGUEZ
AIRPORT                     AIRPORT                                                TUMBES                                PERU              UNKNOWN      PRESENT
                            TCQ - TACNA - CORONEL FAP CARLOS CIRIANI SANTA ROSA
AIRPORT                     INTERNATIONAL AIRPORT                                  TACNA                                 PERU              UNKNOWN      PRESENT
                            TPP - TARAPOTO - CADETE FAP GUILLERMO DEL CASTILLO
AIRPORT                     PAREDES AIRPORT                                        TARAPOTO                              PERU              UNKNOWN      PRESENT
                            TRU - TRUJILLO - CAPITAN FAP CARLOS MARTINEZ DE
AIRPORT                     PINILLOS INTERNATIONAL AIRPORT                         TRUJILLO                              PERU              UNKNOWN      PRESENT
AIRPORT                     TYL - TALARA - CAPITAN MONTES AIRPORT                  TALARA                                PERU              UNKNOWN      PRESENT
AIRPORT                     LIS - HUMBERTO DELGADO AIRPORT                         LISBOA                                PORTUGAL          UNKNOWN      PRESENT
                                                                                   JOHANNESBURG
AIRPORT                     JNB - O. R. TAMBO INTERNATIONAL AIRPORT                O                                     SOUTH AFRICA      UNKNOWN      PRESENT
AIRPORT                     BCN - BARCELONA AIRPORT - EL PRAT                      BARCELONA                             SPAIN             UNKNOWN      PRESENT
AIRPORT                     MAD - ADOLFO SUÁREZ MADRID–BARAJAS AIRPORT             MADRID                                SPAIN             UNKNOWN      PRESENT
AIRPORT                     PPT - FAA'A INTERNATIONAL AIRPORT                      PAPETE                                TAHITI            UNKNOWN      PRESENT
AIRPORT                     LHR - HEATHROW AIRPORT                                 LONDON                                UNITED KINGDOM    UNKNOWN      PRESENT
                            MVD - CARRASCO INTERNATIONAL /GENERAL C L BERISSO
AIRPORT                     AIRPORT                                                MONTEVIDEO                            URUGUAY           UNKNOWN      PRESENT
                            PDP - CAPITAN CORBETA CA CURBELO INTERNATIONAL
AIRPORT                     AIRPORT                                                PUNTA DEL ESTE                        URUGUAY           UNKNOWN      PRESENT
                            BOS - GENERAL EDWARD LAWRENCE LOGAN INTERNATIONAL
AIRPORT                     AIRPORT                                                BOSTON                                                  UNKNOWN      PRESENT
AIRPORT                     JFK - JOHN F. KENNEDY INTERNATIONAL AIRPORT            NEW YORK                                                UNKNOWN      PRESENT
AIRPORT                     LAX - LOS ANGELES INTERNATIONAL AIRPORT                LOS ANGELES                                             UNKNOWN      PRESENT
AIRPORT                     MCO - ORLANDO INTERNATIONAL AIRPORT                    ORLANDO                                                 UNKNOWN      PRESENT
AIRPORT                     MIA - MIAMI INTERNATIONAL AIRPORT                      MIAMI                                                   UNKNOWN      PRESENT
AIRPORT                     SFO - SAN FRANCISCO INTERNATIONAL AIRPORT              SAN FRANCISCO                                           UNKNOWN      PRESENT
AIRPORT OFFICE              IGR - CARLOS EDUARDO KRAUSE                            IGUAZU        MISIONES                ARGENTINA         UNKNOWN      PRESENT
AIRPORT OFFICE              BRC - SAN CARLOS DE BARILOCHE                          BARILOCHE     RIO NEGRO               ARGENTINA         UNKNOWN      PRESENT
AIRPORT OFFICE              SAMQ - MENDOZA AIRPARK                                 MENDOZA                               ARGENTINA         UNKNOWN      PRESENT
AIRPORT OFFICE              BP 330 MAUREGARD - 95713 ROISSY CDG CEDEX              PARIS                                 FRANCE            3/24/2013    PRESENT
                            TERMINAL 1 PIANO 2, PORTA 18, AEROPORTO MALPENSA
AIRPORT OFFICE              21010 –FERNO - ITALIA                                  MILAN                                 ITALY             10/1/2016    PRESENT
                            NAVE MODULAR 2-113 - AEROPUERTO MADRID BARAJAS -
AIRPORT OFFICE              ESPAÑA                                                 MADRID                                SPAIN             4/23/2014   4/22/2019
AIRPORT OFFICE              RUTA 101 KM 19.950                                     CANELONES                             URUGUAY           12/1/2009    PRESENT



                                                                                     4 of 19
                                            20-11598-jlg    Doc 7   Filed 09/08/20 Entered 09/08/20 18:44:11         Main Document
                                                                           In rePg
                                                                                TAM1286 ofAereas
                                                                                    Linhas 1306 S.A.
                                                                                 Case No. 20-11598
                                                                    SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                             Date of    Date of
                                                                                                                                           Occupancy   Occupancy
   Description of Location                           Address                               City              State   Zip         Country      From         To
AIRPORT OFFICE               RUTA 93 KM 113 LAGUNA DEL SAUCE                          MALDONADO                            URUGUAY          4/1/2005    PRESENT
                             RODOVIA BR 104, KM 91, AEROPORTO, CEP 57.100-000, RIO
AIRPORT OPERATIONS           LARGO/AL                                                 RIO LARGO         AL                 BRAZIL          UNKNOWN      PRESENT

                             AV SANTOS DUMONT, 1350, AEROPORTO INTERNACIONAL
AIRPORT OPERATIONS           EDUARDO GOMES, TARUMÃ, CEP 69.041-000, MANAUS/AM         MANAUS            AM                 BRAZIL          UNKNOWN      PRESENT
                             ACESSO RODOVIA BA-001, S/N E AEROPORTO DE
                             COMANDATUBA, ILHA DE COMANDATUBA, CEP 45.690-000,
AIRPORT OPERATIONS           UNA/BA                                                   UNA               BA                 BRAZIL          UNKNOWN      PRESENT
                             AV BRIGADEIRO EDUARDO GOMES, S/N, AEROPORTO DE
AIRPORT OPERATIONS           ILHÉUS, PONTAL, CEP 45.654-080, ILHÉUS/BA                ILHÉUS            BA                 BRAZIL          UNKNOWN      PRESENT
                             ROD BA-526, 716, GALPAO12 ESTR. CIA/AEROPORTO, SÃO
AIRPORT OPERATIONS           CRISTOVÃO, CEP: 41.510-000, SALVADOR/BA                  SALVADOR          BA                 BRAZIL          UNKNOWN      PRESENT
                             ESTR. DO AEROPORTO, S/N - CIDADE ALTA, PORTO SEGURO -
AIRPORT OPERATIONS           BA, 45810-000                                            PORTO SEGURO      BA                 BRAZIL          UNKNOWN      PRESENT
                             PRAÇA GAGO COUTINHO, S/Nº, SÃO CRISTÓVÃO,
                             AEROPORTO INTERNACIONAL DE SALVADOR - SALVADOR/BA -
AIRPORT OPERATIONS            CEP 41510-045                                           SALVADOR          BA                 BRAZIL          UNKNOWN      PRESENT
                             AV FERNANDO FERRARI, 3800 ,AEROPORTO, CEP 29.066-380,
AIRPORT OPERATIONS           VITÓRIA/ES                                               VITÓRIA           ES                 BRAZIL          UNKNOWN      PRESENT
                             AV FERNANDO FERRARI, 3800, AEROPORTO, CEP: 29.075-
AIRPORT OPERATIONS           920, VITÓRIA/ ES                                         VITÓRIA           ES                 BRAZIL          UNKNOWN      PRESENT
                             R. 2, 3391-3319 - JARDIM E PARAISO, CALDAS NOVAS - GO,
AIRPORT OPERATIONS           75690-000                                                CALDAS NOVAS      GO                 BRAZIL          UNKNOWN      PRESENT
                             AV.MOACYR SPÓSITO RIBEIRO, S/N - AEROPORTO -
AIRPORT OPERATIONS           IMPERATRIZ/MA - CEP 65.913-415                           IMPERATRIZ        MA                 BRAZIL          UNKNOWN      PRESENT

                             ROD MG 10 AEROPORTO INTERNACIONAL TANCREDO NEVES
                             TERMINAL CARGAS, S/N, SETOR: GALPÃO ESTRUTURADO,
AIRPORT OPERATIONS           AEROPORTO, CEP 33.400-000, LAGOA SANTA/MG                LAGOA SANTA       MG                 BRAZIL          UNKNOWN      PRESENT
AIRPORT OPERATIONS           LMG-800 KM 7,9 S/N, CONFINS - MG, 33500-900              CONFINS           MG                 BRAZIL          UNKNOWN      PRESENT
                             RODOVIA MG 10 - AER INTERNACIONAL TANCREDO NEVES,
                             S/N, MEZANINO SALA: 32, TERMINAL DE CARGAS, CEP:
AIRPORT OPERATIONS           33.400-000, LAGOA SANTA/MG                               LAGOA SANTA       MG                 BRAZIL          UNKNOWN      PRESENT
                             AV. DUQUE DE CAXIAS, S/N - VILA SERRADINHO, CAMPO
AIRPORT OPERATIONS           GRANDE - MS, 79101-901                                   CAMPO GRANDE MS                      BRAZIL          UNKNOWN      PRESENT
                             AV GOVERNADOR JOAO PONCE DE ARRUDA, S/N,
AIRPORT OPERATIONS           AEROPORTO, CEP 78.110-973, VARZEA GRANDE/MT              VARZEA GRANDE MT                     BRAZIL          UNKNOWN      PRESENT
                             ROD.GOV. PONCE DE ARRUDA, S/N° - JD.AEROPORTO -
AIRPORT OPERATIONS           VÁRZEA GRANDE/MT                                         CUIABÁ            MT                 BRAZIL          UNKNOWN      PRESENT
                             AV JULIO CESAR, S/N, TERMINAL DE CARGAS, AEROPORTO
AIRPORT OPERATIONS           VAL DE CANS, CEP 66.617-420, BELÉM/PA                    BELÉM             PA                 BRAZIL          UNKNOWN      PRESENT



                                                                                       5 of 19
                                           20-11598-jlg    Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11         Main Document
                                                                           In rePg
                                                                                TAM1287 ofAereas
                                                                                    Linhas 1306 S.A.
                                                                                 Case No. 20-11598
                                                                    SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                               Date of     Date of
                                                                                                                                              Occupancy   Occupancy
  Description of Location                            Address                                City             State   Zip            Country     From          To
                            PRAÇA EDUARDO GOMES, S/N, AEROPORTO DE SANTARÉM,
AIRPORT OPERATIONS          AEROPORTO, CEP 68.035-000, SANTARÉM/PA                    SANTARÉM          PA                 BRAZIL             UNKNOWN      PRESENT
                            RODOVIA TRANSAMAZÔNICA, KM 1,5, AMAPÁ – CEP 68.502-
AIRPORT OPERATIONS          902 - MARABÁ - PA                                         MARABÁ            PA                 BRAZIL             UNKNOWN      PRESENT
                            AEROPORTO INTERNACIONAL PRESIDENTE CASTRO PINTO,
AIRPORT OPERATIONS          S/N, - , AEROPORTO, CEP 58.308-320, BAYEUX/PB             BAYEUX            PB                 BRAZIL             UNKNOWN      PRESENT
                            AV TENENTE JOAO MAURICIO DE MEDEIROS, 300,
AIRPORT OPERATIONS          AEROPORTO, CEP 86.039-100, LONDRINA/PR                    LONDRINA          PR                 BRAZIL             UNKNOWN      PRESENT

                            R TENENTE JOAO MAURICIO DE MEDEIROS, 300, TERMINAL
AIRPORT OPERATIONS          DE CARGAS, AEROPORTO, CEP 86.039-100, LONDRINA/PR         LONDRINA          PR                 BRAZIL             UNKNOWN      PRESENT
                            ROD BR 469 KM 16,5, AEROPORTO INTERNACIONAL, CEP:
AIRPORT OPERATIONS          85.863-460, FOZ DO IGUAÇU/PR                              FOZ DO IGUAÇU PR                     BRAZIL             UNKNOWN      PRESENT
                            PARQUE INDUSTRIAL - AV. DR. VLADIMIR BABKOV, S/N -
                            PARQUE INDUSTRIAL MARIO BULHOES, MARINGÁ - PR,
AIRPORT OPERATIONS          87065-665                                                 MARINGÁ           PR                 BRAZIL             UNKNOWN      PRESENT
                            EST ESTRADA VELHA DE ARRAIAL DO CABO, S/N, AEROPORTO
                            INTERNAC. DE CABO FRIO, PRAIA DO SUDOESTE, CEP: 28.900-
AIRPORT OPERATIONS          000, RIO DE JANEIRO/ RJ.                                  CABO FRIO         RJ                 BRAZIL             UNKNOWN      PRESENT
                            PC SENADOR SALGADO FILHO, S/N, AEROPORTO SANTOS
AIRPORT OPERATIONS          DUMONT, CENTRO, CEP 20.021-340, RIO DE JANEIRO/RJ         RIO DE JANEIRO    RJ                 BRAZIL             UNKNOWN      PRESENT
                            AVENIDA RUI PEREIRA DOS SANTOS, 3100, AEROPORTO, CEP      S. G. DO
AIRPORT OPERATIONS          59.290-000, SÃO GONÇALO DO AMARANTE/ RN                   AMARANTE          RN                 BRAZIL             UNKNOWN      PRESENT
                            R RIO XINGU, S/N, AERP INT AUG SEVERO TERMINAL DE
AIRPORT OPERATIONS          CARGAS, AEROPORTO, CEP 59.148-902, PARNAMIRIM/RN          PARNAMIRIM        RN                 BRAZIL             UNKNOWN      PRESENT
                            PRAÇA SANTOS DUMONT, 100, AEROPORTO, CEP 69.310-
AIRPORT OPERATIONS          013, BOA VISTA/RR                                         BOA VISTA         RR                 BRAZIL             UNKNOWN      PRESENT
                            ACESSO FLORENAL RIBEIRO, S/N, AEROPORTO MUNICIPAL
                            DOUTOR SERAFIM ENNOS BERTASO, QUEDAS DO PALMITAL,
AIRPORT OPERATIONS          CEP: 089815-290 , CHAPECÓ/SC                              CHAPECÓ           SC                 BRAZIL             UNKNOWN      PRESENT
                            PRACA MARECHAL DO AR EDUARDO GOMES, S/N,
                            AEROPORTO DE NAVEGANTES, AEROPORTO, CEP 88.375-000,
AIRPORT OPERATIONS          NAVEGANTES/SC                                             NAVEGANTES        SC                 BRAZIL             UNKNOWN      PRESENT
AIRPORT OPERATIONS          AV. SANTOS DUMONT, 9000 - JOINVILLE, SC, 89223-600        JOINVILLE         SC                 BRAZIL             UNKNOWN      PRESENT
                            ROD.ACESSO AO AEROPORTO, N°6.200, CARIANOS, CEP
AIRPORT OPERATIONS          88047-902, FLORIANÓPOLIS/SC                               FLORIANOPOLIS     SC                 BRAZIL             UNKNOWN      PRESENT
                            AV DOS ESTUDANTES, 3505, JARDIM NOVO AEROPORTO, CEP       S. J. DO RIO
AIRPORT OPERATIONS          15.035-010, SÃO JOSÉ DO RIO PRETO/SP                      PRETO             SP                 BRAZIL             UNKNOWN      PRESENT
                            R TAMOIOS, 751, JARDIM AEROPORTO, CEP 04.630-001, SÃO
AIRPORT OPERATIONS          PAULO/SP                                                  SÃO PAULO         SP                 BRAZIL             UNKNOWN      PRESENT
                            ROD. HELIO SMIDT, S/N, DEPOSITO DAF, CEP 07190-100,
AIRPORT OPERATIONS          AEROPORTO, GUARULHOS/SP                                   GUARULHOS         SP                 BRAZIL             UNKNOWN      PRESENT



                                                                                       6 of 19
                                           20-11598-jlg    Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11        Main Document
                                                                           In rePg
                                                                                TAM1288 ofAereas
                                                                                    Linhas 1306 S.A.
                                                                                Case No. 20-11598
                                                                   SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                              Date of     Date of
                                                                                                                                             Occupancy   Occupancy
  Description of Location                             Address                               City            State   Zip            Country     From          To
                            ROD. HELIO SMIDT, SN, EDIF: DE CARGA AEREA, ANDAR: 6 -
                            SALA: 613,617,621 E 625, AEROPORTO, CEP 07.190-100,
AIRPORT OPERATIONS          GUARULHOS/ SP                                             GUARULHOS        SP                 BRAZIL             UNKNOWN      PRESENT
                            RODOVIA HELIO SMIDT S/N - HANGAR MANUTENÇÃO LATAM
                            PORTARIA CANTEIRO ALPHA-LUC APHA001, CEP: 07.190-100 -
AIRPORT OPERATIONS          AEROPORTO/SP                                              GUARULHOS        SP                 BRAZIL             UNKNOWN      PRESENT
                            RODOVIA HELIO SMIDT, S/N -LUC 0C01A002 AREA PATIO CEP:
AIRPORT OPERATIONS          07.190-100 AEROPORTO DE GUARULHOS                         GUARULHOS        SP                 BRAZIL             UNKNOWN      PRESENT
                            AV DR OCTAVIO PINHEIRO RISOLA, S/N, AEROPORTO,
AIRPORT OPERATIONS          AEROCLUBE, CEP 17.053-460, BAURU/SP                       BAURU            SP                 BRAZIL             UNKNOWN      PRESENT
                            AV WASHINGTON LUIS, S/N, AEROPORTO, VILA CONGONHAS,
AIRPORT OPERATIONS          SP, CEP:04.626-911                                        CONGONHAS        SP                 BRAZIL             UNKNOWN      PRESENT
                            AV. THOMAZ ALBERTO WHATELY - PARQUE INDUSTRIAL CEL.
AIRPORT OPERATIONS          QUITO JUNQUEIRA, RIBEIRÃO PRETO - SP, 14075-390           RIBEIRO PRETO    SP                 BRAZIL             UNKNOWN      PRESENT
                            AV.JOAQUIM TEOTONIO SEGURADO, S/N°, SETOR DE
AIRPORT OPERATIONS          EXPANSÃO SUL - PALMAS/TO                                  PALMAS           TO                 BRAZIL             UNKNOWN      PRESENT
BACK OFFICE                 AV FRANCISCO CARLE S/N, JAUJA 12601                       JAUJA                               PERU               UNKNOWN      PRESENT
                            AV. AEROPUERTO S/N, DISTRITO DE CERRO COLORADO.
BACK OFFICE                 PROVINCIA Y DEPARTAMENTO AREQUIPA – PERÚ                  AREQUIPA                            PERU               UNKNOWN      PRESENT
                            AV. AVIACIÓN S/N, DISTRITO DE JULIACA, PROVINCIA DE SAN
BACK OFFICE                 ROMÁN. DEPARTAMENTO DE PUNO – PERÚ                        JULIACA                             PERU               UNKNOWN      PRESENT
BACK OFFICE                 AV. CORPAC # 274 CASTILLA – PIURA                         PIURA                               PERU               UNKNOWN      PRESENT

                            AV. EJÉRCITO NRO. 950, DISTRITO DE AYACUCHO, PROVINCIA
BACK OFFICE                 DE HUAMANGA DEPARTAMENTO DE AYACUCHO– PERÚ                AYACUCHO                            PERU               UNKNOWN      PRESENT
                            AV. JOSE ABELARDO QUIÑONES, KM 6. IQUITOS
BACK OFFICE                 DEPARTAMENTO DE LORETO, PERÚ                              IQUITOS                             PERU               UNKNOWN      PRESENT
BACK OFFICE                 CALLE ICA CDRA 6 S/N - SAN ANDRÉS, PISCO.                 PISCO                               PERU               UNKNOWN      PRESENT
                            CARRETERA CAJAMARCA – OTUZCO, KM 3, DEPARTAMENTO
BACK OFFICE                 DE CAJAMARCA, PERÚ                                        CAJAMARCA                           PERU               UNKNOWN      PRESENT
                            CARRETERA COSTANERA SUR KM 7 - 8 PAMPA DE PALOS,
BACK OFFICE                 DISTRITO DE ILO, MOQUEGUA                                 ILO                                 PERU               UNKNOWN      PRESENT
                            CARRETERA FEDERICO BASADRE KM 5.5, CORONEL PORTILLO,
BACK OFFICE                 PUCALLPA.                                                 PUCALLPA                            PERU               UNKNOWN      PRESENT
BACK OFFICE                 CARRETERA PANAMERICANA SUR S/N, KM 5, TACNA.              TACNA                               PERU               UNKNOWN      PRESENT

                            CARRETERA PASTORA-LA JOYA KM 7, DISTRITO Y PROVINCIA      PUERTO
BACK OFFICE                 DE TAMBOPATA, DEPARTAMENTO DE MADRE DE DIOS– PERÚ         MALDONADO                           PERU               UNKNOWN      PRESENT
                            JR. JORGE CHAVEZ Nº 1899 BARRIO HUAYCO, REGIÓN DE SAN
BACK OFFICE                 MARTÍN – PERÚ                                             TARAPOTO                            PERU               UNKNOWN      PRESENT
                            PANAMERICANA NORTE KM 1276, TUMBES, DEPARTAMENTO
BACK OFFICE                 DE TUMBES, PERÚ.                                          TUMBES                              PERU               UNKNOWN      PRESENT



                                                                                       7 of 19
                                         20-11598-jlg   Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11        Main Document
                                                                        In rePg
                                                                             TAM1289 ofAereas
                                                                                 Linhas 1306 S.A.
                                                                             Case No. 20-11598
                                                                SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                        Date of     Date of
                                                                                                                                       Occupancy   Occupancy
  Description of Location                             Address                           City             State   Zip         Country     From          To
                            SECTOR SHUMBA, DISTRITO DE BELLAVISTA, PROVINCIA DE
BACK OFFICE                 JAEN.                                                 JAEN                                 PERU            UNKNOWN      PRESENT
BACK OFFICE                 TALARA ALTA S/N - PARIÑAS, PIURA                      TALARA                               PERU            UNKNOWN      PRESENT
BACK OFFICE, CHECK IN DESK, AV DE LAS AMERICAS
                             ADMINISTRATIVE   ANDS/N Y AV I AYORA
                                                  OPERATIONAL                     GUAYAQUIL                            ECUADOR         UNKNOWN      PRESENT
                            AEROPUERTO
BACK OFFICE, FRONT OFFICE AND             INTERNACIONAL SIMÓN BOLÍVAR
                                 CARGO HOLD                                       SANTAMARTA        MAGDALENA          COLOMBIA         2/1/2017    PRESENT
                            AEROPUERTO
BACK OFFICE, FRONT OFFICE, COUNTERS    ANDINTERNACIONAL
                                            MAINTENANCEALFREDO VASQUEZ COBO       LETICIA           AMAZONAS           COLOMBIA        1/26/2018    PRESENT
BAGGAGE                     AV. DE LAS AMERICAS S/N                               GUAYAQUIL                            ECUADOR         UNKNOWN      PRESENT
                            LATAM CARGO DIEGO BARROS ORTIZ PONIENTE, PUDAHUEL,
CARGO OFFICE                REGIÓN METROPOLITANA                                  SANTIAGO                             CHILE           UNKNOWN      PRESENT
CARGO OFFICE                ULTIMAS NOTICIAS Y EL COMERCIO                        QUITO                                ECUADOR         UNKNOWN      PRESENT
                            ANCHORAGELAAN 38 | FREIGHT STATION 9 | 1118LD
CARGO OFFICE                SCHIPHOL AIRPORT                                      AMSTERDAM                            NETHERLANDS      4/1/2020    PRESENT
CARGO OFFICE                PELIKAANWEG 11 | 1118 DT SCHIPHOL AIRPORT             AMSTERDAM                            NETHERLANDS     8/25/2016   3/31/2020
COMMERCIAL OFFICE           207 RUE DE BERCY, 75012 PARIS                         PARIS                                FRANCE           5/6/2019    PRESENT
COMMERCIAL OFFICE           KAISERSTRAßE 5 - 60311 FRANKFURT AM MAIN - GERMANY    FRANKFURT                            GERMANY          6/1/2009    PRESENT
COMMERCIAL OFFICE           BASTIONI DI PORTA NUOVA 21 - 20121 MILAN - ITALY      MILAN                                ITALY            6/1/2018    PRESENT
COMMERCIAL OFFICE           A.H. JESUS PODEROSO AV. DE LOS HEROES 100             LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. AEROPUERTO S/N                                    LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. ALFREDO MENDIOLA 1400                             LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. ALFREDO MENDIOLA 3698                             LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. ANGAMOS OESTE 662                                 LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. AV. ELMER FAUCETT S-N                             LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. BENAVIDES S/N INT S/N                             LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. COLLASUYO 2964 INT REF.                           CUSCO                                PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. CUZCO 245                                         LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. DOS DE MAYO 1099                                  LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. EJERCITO 1009                                     LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. EL EJERCITO 793                                   LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. EL POLO 740                                       LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. EL SOL 602                                        LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. EL SOL 627 INT B                                  LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. ELMER FAUCETT 2823                                LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. FAUCETT SN                                        LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. FELIPE SANTIAGO SALAVERRY SN                      LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. FERROCARRIL S/N                                   LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. FRANCISCO BOLOGNESI 300                           LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. GARCILAZO DE LA VEGA S N                          LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. JAVIER PRADO ESTE 4200                            LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. LA MARINA 300                                     LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. LA MOLINA 378                                     LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. LEON VELARDE 513                                  LIMA                                 PERU            UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. NICOLAS AYLLON S/N                                LIMA                                 PERU            UNKNOWN      PRESENT



                                                                                   8 of 19
                                           20-11598-jlg    Doc 7   Filed 09/08/20 Entered 09/08/20 18:44:11         Main Document
                                                                          In rePg
                                                                               TAM1290 ofAereas
                                                                                   Linhas 1306 S.A.
                                                                                Case No. 20-11598
                                                                   SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                            Date of     Date of
                                                                                                                                           Occupancy   Occupancy
  Description of Location                            Address                               City             State   Zip          Country     From          To
COMMERCIAL OFFICE           AV. OSCAR R. BENAVIDES 4921                             LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. SANTA CRUZ 771                                      LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. TOMAS MARSANO 961                                   LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. VELASCO ASTETE S/N                                  LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           AV. VENEZUELA CON A.UGARTE S/N                          LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           CAL. APURIMAC 101                                       LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           CAL. LIBERTAD 875 INT 01                                LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           CAL. MARISCAL CASTILLA S/N                              LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           CAL. SAN MARTIN 275                                     LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           CAL. UCELLO 162                                         LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           CC.CC. PLAZA SAN MIGUEL AV. LA MARINA S/N               LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           FND. LA ESTRELLA 99B S/N                                LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           FND. LAS CASUARINAS LOTE 05                             LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           GRU. PAGO SILPAY LA CARMELA LA S/N                      LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           JR. 9 DE DICIEMBRE 107                                  LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           JR. BOLOGNESI 250                                       LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           JR. PROSPERO 232                                        LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           JR. RAMIREZ HURTADO 183                                 LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           JR. SAN MARTIN REF.                                     LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           JR. SOR MANUELA GIL 151                                 LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           JR. TACNA 299                                           LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           JR. TARAPACA 805                                        LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           JR. UCELLO 162                                          LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           OTR. MALDONADO 01 AV. ESQ. LEON VELARDE 503             LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           PRO. PASEO DE LA REPUBLICA S/N                          LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           PZA. REGOCIJO 202 INT 112                               LIMA                                  PERU             UNKNOWN      PRESENT
                            SEC. FUNDO SANTA LUZMILA AV. ALFREDO MENDIOLA REF.
COMMERCIAL OFFICE           LOTE 02                                                 LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           SEC. LAMBRAMANI AV. LAMBRAMANI 325 LOTE 2               LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           URB. CERCADO JR. TUMBES 391                             LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           URB. CHACARILLA DEL ESTANQUE CAL. MONTE BELLO 150       LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           URB. CHACARILLA DEL ESTANQUE JR. MONTERREY 246          LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           URB. CHICLAYO CAL. MANUEL MARIA IZAGA 770 INT 1PIS      LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           URB. EL INGENIO AV. AMERICA OESTE 750                   LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           URB. LA PASCANA AV. TUPAC AMARU 3900                    LIMA                                  PERU             UNKNOWN      PRESENT
                            URB. LAS FLORES 81 AV. PROCERES DE LA INDEPENDEN 1632
COMMERCIAL OFFICE           LOTE A-2                                                LIMA                                  PERU             UNKNOWN      PRESENT

COMMERCIAL OFFICE           URB. LAS GARDENIAS AV. ALFREDO BENAVIDES 5250 LOTE 3    LIMA                                  PERU             UNKNOWN      PRESENT
COMMERCIAL OFFICE           URB. LOS SIRIUS II ETAPA CAL. LAS RETAMAS 190           LIMA                                  PERU             UNKNOWN      PRESENT

COMMERCIAL OFFICE           URB. MATELLINI AV. PROLONG PASEO DE LA REP. S/N INT S/N LIMA                                  PERU             UNKNOWN      PRESENT



                                                                                      9 of 19
                                           20-11598-jlg   Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11          Main Document
                                                                          In rePg
                                                                               TAM1291 ofAereas
                                                                                   Linhas 1306 S.A.
                                                                                Case No. 20-11598
                                                                   SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                               Date of      Date of
                                                                                                                                              Occupancy    Occupancy
  Description of Location                             Address                              City             State    Zip            Country     From           To
COMMERCIAL OFFICE           URB. MIRAFLORES AV. ANDRES A. CACERES 147 INT 51        LIMA                                   PERU               UNKNOWN       PRESENT
COMMERCIAL OFFICE           URB. SAN ANTONIO AV. ALFREDO BENAVIDES 1475             LIMA                                   PERU               UNKNOWN       PRESENT
COMMERCIAL OFFICE           URB. SANTA CATALINA AV. CANADA 1110                     LIMA                                   PERU               UNKNOWN       PRESENT
COMMERCIAL OFFICE           URB. SELVA ALEGRE AV. MARISCAL BENAVIDES 421            LIMA                                   PERU               UNKNOWN       PRESENT
COMMERCIAL OFFICE           URB. SIRIUS CAL. RETAMAS 190                            LIMA                                   PERU               UNKNOWN       PRESENT
                            URB. VERSALLES DEL CARMEN O PI AV. DE LA CULTURA LOTE
COMMERCIAL OFFICE           3-4                                                     LIMA                                   PERU               UNKNOWN       PRESENT
COMMERCIAL OFFICE           Z.I. - AV. SANCHEZ CERRO S/N                            LIMA                                   PERU               UNKNOWN       PRESENT

COMMERCIAL OFFICE           POETA JOAN MARAGALL 1, PLANTA 1, 28020 MADRID - SPAIN MADRID                                   SPAIN               8/1/2013     PRESENT
                            UNIT 20, 2 CODA STUDIO, 189 MUNSTER ROAD, LONDON,
COMMERCIAL OFFICE           SW6 6AW                                               LONDON                                   UNITED KINGDOM      6/7/2017     PRESENT
COMMERCIAL OFFICE           LUIS ALBERTO DE HERRERA 1248 OF 1476                  MONTEVIDEO                               URUGUAY            7/30/2018     PRESENT
                                                                                                       CUNDINAMARC
CORPORATE OFFICE           CALLE 100#7-33                                           BOGOTA             A                   COLOMBIA           11/19/2015   12/1/2018
                           R VERBO DIVINO, 2001, ANDAR 13 CONJ 131, CHACARA
CORPORATE OFFICE           SANTO ANTONIO, CEP: 04719-002, SÃO PAULO/SP              SÃO PAULO          SP                  BRAZIL             UNKNOWN       PRESENT
                           RUA VERBO DIVINO, 2001 - ANDAR 13, CONJUNTO 132 -
                           CHACARÁ SANTO ANTONIO - CEP: 04.719-002 - SÃO
CORPORATE OFFICE           PAULO/SP                                                 SÃO PAULO          SP                  BRAZIL             UNKNOWN       PRESENT
                           RUA VERBO DIVINO, 2001 - ANDAR 17, CONJUNTO 172 -
                           CHACARÁ SANTO ANTONIO - CEP: 04.719-002 - SÃO
CORPORATE OFFICE           PAULO/SP                                                 SÃO PAULO          SP                  BRAZIL             UNKNOWN       PRESENT
                           RUA VERBO DIVINO, 2001, 10º ANDAR, SALA 101 - PARTE A,
                           CHACARA SANTO ANTONIO (ZONA SUL) - CEP: 04719-002 -
CORPORATE OFFICE           SÃO PAULO SP                                             SÃO PAULO          SP                  BRAZIL             UNKNOWN       PRESENT
                           RUA VERBO DIVINO, 2001, 10º ANDAR, SALA 101 - PARTE B,
                           CHACARA SANTO ANTONIO (ZONA SUL) - CEP: 04719-002,
CORPORATE OFFICE           SÃO PAULO                                                SÃO PAULO          SP                  BRAZIL             UNKNOWN       PRESENT
                           RUA VERBO DIVINO, 2001, 8º ANDAR, CJ. 83, CHACARA
                           SANTO ANTONIO (ZONA SUL) - CEP: 04719-002 - SÃO
CORPORATE OFFICE           PAULO/SP                                                 SÃO PAULO          SP                  BRAZIL             UNKNOWN       PRESENT
                           RUA VERBO DIVINO, Nº 2001, ANDARES: 17 ANDAR, CONJ.
                           171 , CEP: 04.719002, CHACARA SANTO ANTONIO (ZONA
CORPORATE OFFICE           SUL), SÃO PAULO/ SP.                                     SÃO PAULO          SP                  BRAZIL             UNKNOWN       PRESENT
                           ALMACENES FAST AIR OSVALDO CROQUEVILLE 2207,
FAST OFFICE                PUDAHUEL, REGIÓN METROPOLITANA                           SANTIAGO                               CHILE              UNKNOWN       PRESENT
                           AUTOPISTA NTE. #34-67 CENTRO COMERCIAL PUERTA DEL
FRONT OFFICE / BACK OFFICE NORTE
                           / SALES OFFICE                                           MEDELLIN           ANTIOQUIA           COLOMBIA            6/8/2019    PRESENT
FRONT OFFICE / BACK OFFICE CARRERA   42 # 5 SUR - 145,
                           / SALES OFFICE                                           MEDELLIN           ANTIOQUIA           COLOMBIA            2/1/2020    5/1/2020

FRONT OFFICE / BACK OFFICE CR 43 A OFFICE
                           / SALES 30 25 LC 1148. CENTRO COMERCIAL PREMIUM PLAZA MEDELLIN              ANTIOQUIA           COLOMBIA           6/15/2019    5/17/2020



                                                                                     10 of 19
                                          20-11598-jlg    Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11        Main Document
                                                                          In rePg
                                                                               TAM1292 ofAereas
                                                                                   Linhas 1306 S.A.
                                                                                Case No. 20-11598
                                                                   SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                            Date of       Date of
                                                                                                                                           Occupancy    Occupancy
  Description of Location                            Address                             City      State            Zip          Country     From           To
FRONT OFFICE / BACK OFFICE CALLE
                           / SALES74OFFICE
                                     #38D-113                                       BARRANQUILLA
                                                                                               ATLÁNTICO                   COLOMBIA        4/20/2017     3/7/2018
FRONT OFFICE / BACK OFFICE CALLE
                           / SALES100 #7-33 PISO 17 BUSINESS WORK PLACE
                                    OFFICE                                          BARRANQUILLA
                                                                                               ATLÁNTICO                   COLOMBIA        4/15/2017    4/30/2020
                                                                                               CUNDINAMARC
FRONT OFFICE / BACK OFFICE AVENIDA    NQS CON 38A SUR
                           / SALES OFFICE                                          BOGOTA      A                           COLOMBIA        6/22/2016     8/1/2018
                                                                                               CUNDINAMARC
FRONT OFFICE / BACK OFFICE CLL  100 OFFICE
                           / SALES   #8A-49 TORRE B PISO 11 EDF. WTC.              BOGOTA      A                           COLOMBIA        8/16/2018    11/30/2018
                                                                                               CUNDINAMARC
FRONT OFFICE / BACK OFFICE TRV  93#51-98
                           / SALES   OFFICE                                        BOGOTA      A                           COLOMBIA        11/1/2011    7/24/2017
                                                                                               CUNDINAMARC
FRONT OFFICE / BACK OFFICE CALLE
                           / SALES185  #45-03 CENTRO COMERCIAL SANTAFE
                                     OFFICE                                        BOGOTA      A                           COLOMBIA        6/12/2017    5/14/2020
                                                                                               CUNDINAMARC
FRONT OFFICE / BACK OFFICE CARRERA    11B # 99-25
                           / SALES OFFICE                                          BOGOTA      A                           COLOMBIA        12/1/2018     5/1/2020
                                                                                               CUNDINAMARC
FRONT OFFICE / BACK OFFICE CARRERA    26 #62-47. CENTRO COMERICAL GRAN ESTACIÓN
                           / SALES OFFICE                                          BOGOTA      A                           COLOMBIA        5/12/2016    3/31/2020
                           CARRERA 71D #6-94 SUR. CENTRO COMERCIAL PLAZA DE LAS                CUNDINAMARC
FRONT OFFICE / BACK OFFICE AMÉRICAS
                           / SALES OFFICE                                          BOGOTA      A                           COLOMBIA         6/7/2017    5/15/2020
                                                                                               CUNDINAMARC
FRONT OFFICE / BACK OFFICE CARRERA    72# 80-94 CENTRO COMERCIAL TITAN
                           / SALES OFFICE                                          BOGOTA      A                           COLOMBIA         8/1/2019    5/15/2020
FRONT OFFICE / BACK OFFICE AV.  RICARDO
                           / SALES        MORGAN 575, MONTERREY
                                     OFFICE                                        MONTERREY   NUEVO LEON                  MEXICO          UNKNOWN       PRESENT
FRONT OFFICE / BACK OFFICE CRA   48 #OFFICE
                           / SALES    50 SUR - 128                                 MEDELLIN    SABANETA                    COLOMBIA         6/7/2018    5/27/2019
FRONT OFFICE / BACK OFFICE CRA.  11 OFFICE
                           / SALES   #1153. CENTRO COMERCIAL CACIQUE               BUCARAMANGA SANTANDER                   COLOMBIA        10/18/2017   4/23/2020
                           AVENIDA 4 NORTE #46 LOCAL335. CENTRO COMERCIAL                      VALLE DEL
FRONT OFFICE / BACK OFFICE CENTENARIO
                           / SALES OFFICE                                          CALI        CAUCA                       COLOMBIA        7/28/2017    5/25/2020
                                                                                               VALLE DEL
FRONT OFFICE / BACK OFFICE CARRERA    100 #98-16. CENTRO COMERCIAL JARDÍN PLAZA
                           / SALES OFFICE                                          CALI        CAUCA                       COLOMBIA         9/4/2013     PRESENT
                                                                                               VALLE DEL
FRONT OFFICE / BACK OFFICE CL. 38 NTE.
                           / SALES      #6N – 45. CENTRO COMERCIAL CHIPICHAPE
                                     OFFICE                                        CALI        CAUCA                       COLOMBIA        4/12/2017     PRESENT
                           PAMPITE S/N Y DARIO DONOSO EDIF.OFFICENTER PISO 1 OFC
FRONT OFFICE / BACK OFFICE 112
                           / SALES OFFICE                                          GUAYAQUIL                               ECUADOR         UNKNOWN       PRESENT
                           VIA AL PUERTO MARITIMO KM 3.5 AV. 25 DE JULIO S/N Y SAN
FRONT OFFICE / BACK OFFICE MIGU
                           / SALES OFFICE                                          GUAYAQUIL                               ECUADOR         UNKNOWN       PRESENT
FRONT OFFICE / BACK OFFICE CALLE
                           / SALESARICA   628 PISO 5, MIRAFLORES
                                     OFFICE                                        LIMA                                    PERU            UNKNOWN       PRESENT
HANGAR, BACK OFFICE, CHECKVIAIN A TABABELA S/N Y VIA YARUQUI
                                DESK                                               QUITO                                   ECUADOR         UNKNOWN       PRESENT
MAINTENANCE                AV. ESPAÑA S/N Y ELIA LIUT                              CUENCA                                  ECUADOR         UNKNOWN       PRESENT
MAINTENANCE                AVE DE LAS AMERICAS S/N ISIDRO AYORA                    GPS                                     ECUADOR         UNKNOWN       PRESENT
MAINTENANCE                BUENOS AIRES Y AV. 10 DE AGO                            QUITO                                   ECUADOR         UNKNOWN       PRESENT
OFFICE PROPERTY            222 PACIFIC COAST HWY                                   EL SEGUNDO  CA                  90245                   UNKNOWN       PRESENT
OFFICE PROPERTY            380 WORLD WAY GATE 152                                  LOS ANGELES CA                  90045                   UNKNOWN       PRESENT
OFFICE PROPERTY            380 WORLD WAY, SUITE 3212                               LOS ANGELES CA                  90045                   UNKNOWN       PRESENT
OFFICE PROPERTY            9403 JEFF FUQUA BOULEVARD, SUITE 8360                   ORLANDO     FL                  32827                   UNKNOWN       PRESENT
OFFICE PROPERTY            600 THIRD AVE , 15TH FLOOR                              NEW YORK    NY                  10016                   UNKNOWN       PRESENT
OFFICE PROPERTY            JFK TERMINAL 8 23-260A & RM 10-259F                     JAMAICA     NY                  11430                   UNKNOWN       PRESENT



                                                                                     11 of 19
                                        20-11598-jlg   Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11        Main Document
                                                                       In rePg
                                                                            TAM1293 ofAereas
                                                                                Linhas 1306 S.A.
                                                                            Case No. 20-11598
                                                               SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                       Date of     Date of
                                                                                                                                      Occupancy   Occupancy
  Description of Location                        Address                                 City           State   Zip         Country     From          To
OFFICE PROPERTY        AV. NACIONES UNIDAS S/N Y AV. DE LOS SHYRIS               QUITO                                ECUADOR         UNKNOWN      PRESENT
                       PASEO DE LA REFORMA 243 PISO 19 COL. CUAUHTEMOC
OFFICE PROPERTY        CDMX                                                      CDMX                                 MEXICO          UNKNOWN      PRESENT
OFFICE PROPERTY        TERMINAL DE CARGAS DEL URUGUAY OF 110                     CANELONES                            URUGUAY          6/1/2010    PRESENT
                       AV CEARA, 2735, ABRAHAO ALAB, CEP 69.907-000, RIO
                       BRANCO/AC
OTHER COMPANY OPERATIONS                                                         RIO BRANCO        AC                 BRAZIL          UNKNOWN      PRESENT
                       ROD BR 364, KM 18, DISTRITO INDUSTRIAL, CEP 69.914-220,
                       RIO BRANCO/AC
OTHER COMPANY OPERATIONS                                                         RIO BRANCO        AC                 BRAZIL          UNKNOWN      PRESENT
                       RUA ASA DOS VENTOS, S/N, LOTE 2 E 3 QUADRA B , CEP
                       57.100-000, RIO LARGO/AL
OTHER COMPANY OPERATIONS                                                         RIO LARGO         AL                 BRAZIL          UNKNOWN      PRESENT
                       AV SANTOS DUMONT, 1350, EDIF TECA I SALA 07 AEREOP
                       EDUARDO G, TARUMA, CEP 69.041-000, MANAUS/AM
OTHER COMPANY OPERATIONS                                                         MANAUS            AM                 BRAZIL          UNKNOWN      PRESENT
                       AV TORQUATO TAPAJOS, 7503, COND DISTRIBUTION PARK,
                       TARUMA, CEP: 69.041-025, MANAUS/AM
OTHER COMPANY OPERATIONS                                                         MANAUS            AM                 BRAZIL          UNKNOWN      PRESENT
                       AV. DOUTOR THEOMARIO PINTO DA COSTA, 811, SALA 1301 -
                       ED. SKY PLATINUM OFFICE, CHAPADA, CEP: 69050-055,
                       MANAUS/AM *
OTHER COMPANY OPERATIONS                                                         MANAUS            AM                 BRAZIL          UNKNOWN      PRESENT
                       R BENJAMIM CONSTANT, 199, - , CENTRO, CEP 45.654-100,
                       ILHÉUS/BA
OTHER COMPANY OPERATIONS                                                         ILHÉUS            BA                 BRAZIL          UNKNOWN      PRESENT
                       AV SENADOR CARLOS JEREISSATI, 3000, SALA 3 ESCRITORIO
                       DE APOIO AO TECA, SERRINHA, CEP: 60.741-900, FORTALEZA/
                       CE
OTHER COMPANY OPERATIONS                                                         FORTALEZA         CE                 BRAZIL          UNKNOWN      PRESENT
                       AV SENADOR CARLOS JEREISSATI, 3000, SERRINHA, CEP
                       60.741-900, FORTALEZA/CE
OTHER COMPANY OPERATIONS                                                         FORTALEZA         CE                 BRAZIL          UNKNOWN      PRESENT
                       R SMAS TRECHO 3, S/N , SETOR COMPLEMENTARES CONJ 3
                       BLOCO D SALA 209 EDIF THE UNION OFFICE, SETORES
                       COMPLEMENTARES, CEP: 70.610-050, BRASILIA/DF
OTHER COMPANY OPERATIONS                                                         BRASÍLIA          DF                 BRAZIL          UNKNOWN      PRESENT
                       ST SRTVS QUADRA, 701, CONJ D LOTE 05 BLOCO A ANDAR 5
                       SALA 531 A 534 EDIF CENTRO EMP BRASÍLIA, ASA SUL, CEP
                       70.340-907, BRASÍLIA/DF
OTHER COMPANY OPERATIONS                                                         BRASÍLIA          DF                 BRAZIL          UNKNOWN      PRESENT
                       AER INTERNACIONAL DE BRASLIA PRESIDENTEJUSCELINO
                       KUBITSCHEK, S/N, PATIO REMOTO I POSICAO 5, LAGO SUL,
                       CEP: 71.608-900, BRASILIA/DF
OTHER COMPANY OPERATIONS                                                         BRASILIA          DF                 BRAZIL          UNKNOWN      PRESENT

                       AV DOS LIBANESES, 3503, AERP MAL C MACHADO; TERMINAL
                       DE CARGAS, TIRIRICAL, CEP 65.056-480, SÃO LUÍS/MA
OTHER COMPANY OPERATIONS                                                         SÃO LUIZ          MA                 BRAZIL          UNKNOWN      PRESENT
                       RUA PARAÍBA, 466, LOJA B, CENTRO, CEP: 65.903-310,
                       IMPERATRIZ/MA
OTHER COMPANY OPERATIONS                                                         IMPERATRIZ        MA                 BRAZIL          UNKNOWN      PRESENT
                       AV. DOM PEDRO II, Nº 1001, BAIRRO ALTO UMUARAMA, CEP
                       38405-280, UBERLÂNDIA/MG
OTHER COMPANY OPERATIONS                                                         UBERLÂNDIA        MG                 BRAZIL          UNKNOWN      PRESENT
                       PC JOSÉ ALVES DOS SANTOS, 100, JARDIM IPANEMA, CEP
                       38.406-387, UBERLÂNDIA/MG
OTHER COMPANY OPERATIONS                                                         UBERLÂNDIA        MG                 BRAZIL          UNKNOWN      PRESENT



                                                                                 12 of 19
                                         20-11598-jlg    Doc 7   Filed 09/08/20 Entered 09/08/20 18:44:11         Main Document
                                                                        In rePg
                                                                             TAM1294 ofAereas
                                                                                 Linhas 1306 S.A.
                                                                              Case No. 20-11598
                                                                 SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                            Date of     Date of
                                                                                                                                           Occupancy   Occupancy
  Description of Location                       Address                                    City           State   Zip            Country     From          To
                       R FELIPE DOS SANTOS, 519, 10 E 11 ANDARES, LOURDES, CEP
                       30.180-160, BELO HORIZONTE/MG
OTHER COMPANY OPERATIONS                                                          BELO HORIZONTE MG                     BRAZIL             UNKNOWN      PRESENT
                       AV JULIO CESAR RIBEIRO, S/N, TERREO, VAL DE CANS, CEP:
                       66.115-970, BELEM/PA
OTHER COMPANY OPERATIONS                                                          BELÉM              PA                 BRAZIL             UNKNOWN      PRESENT
                       RUA BORGES LEAL, 1216, BAIRRO SANTA CLARA, CEP 68.005-
                       398, SANTARÉM/PA
OTHER COMPANY OPERATIONS                                                          SANTARÉM           PA                 BRAZIL             UNKNOWN      PRESENT
                       PC MINISTRO SALGADO FILHO, S/N, - , IMBIRIBEIRA, CEP
                       51.210-010, RECIFE/PE
OTHER COMPANY OPERATIONS                                                          RECIFE             PE                 BRAZIL             UNKNOWN      PRESENT
                       RUA BARÃO DE SOUZA LEÃO, 425, SALA 909, EDIFÍCIO
                       PONTES CORPORATE CENTER, BOA VIAGEM, CEP 51.030-300,
                       RECIFE/PE
OTHER COMPANY OPERATIONS                                                          RECIFE             PE                 BRAZIL             UNKNOWN      PRESENT
                       RUA PINTOR LULA CARDOSO AYRES, 4689, - , IBURA, CEP
                       51.200-250, RECIFE/PE
OTHER COMPANY OPERATIONS                                                          RECIFE             PE                 BRAZIL             UNKNOWN      PRESENT

                       ALAMEDA DOUTOR CARLOS DE CARVALHO, 417, CONJUNTO
                       402, 4º ANDAR, CENTRO, CEP 80.410-180, CURITIBA/PR
OTHER COMPANY OPERATIONS                                                        CURITIBA          PR                    BRAZIL             UNKNOWN      PRESENT
                       AV ROCHA POMBO, S/N, AGUAS BELAS, CEP: 83.010-900, S. J.
                       DOS PINHAIS/ PR
OTHER COMPANY OPERATIONS                                                        S. J. DOS PINHAIS PR                    BRAZIL             UNKNOWN      PRESENT

                       AVENIDA DR. VLADIMIR BABKOV, N° 900, PARQUE
                       INDUSTRIAL MÁRIO BULHÕES, CEP 87065-665 - MARINGÁ/PR
OTHER COMPANY OPERATIONS                                                          MARINGÁ            PR                 BRAZIL             UNKNOWN      PRESENT
                       R XV DE NOVEMBRO, 461 - SALA 201, CENTRO EMPRESARIAL
                       METROPOLE (HOTEL BRISTOL), 87.013-230 - CENTRO -
                       MARINGÁ/PR
OTHER COMPANY OPERATIONS                                                          MARINGÁ            PR                 BRAZIL             UNKNOWN      PRESENT
                       AER INTERNACIONAL ANTONIO CARLOS JOBIM, S/N, - ,
                       GALEAO, CEP 21.941-900 - RIO DE JANEIRO/RJ
OTHER COMPANY OPERATIONS                                                          RIO DE JANEIRO     RJ                 BRAZIL             UNKNOWN      PRESENT
                       AER INTERN AUGUSTO SEVERO, S/N, - , CENTRO, CEP 59.150-
                       000, PARNAMIRIM/RN
OTHER COMPANY OPERATIONS                                                          PARNAMIRIM         RN                 BRAZIL             UNKNOWN      PRESENT
                       AVENIDA DOS IMIGRANTES, 3001, COSTA E SILVA, CEP
                       76.803-651, PORTO VELHO/RO
OTHER COMPANY OPERATIONS                                                          PORTO VELHO        RO                 BRAZIL             UNKNOWN      PRESENT
                       AV SEVERO DULLIUS, 90010, AEROP INT SALGADO FILHO,
                       SÃO JOÃO, CEP 90.200-310, PORTO ALEGRE/RS
OTHER COMPANY OPERATIONS                                                          PORTO ALEGRE       RS                 BRAZIL             UNKNOWN      PRESENT

                       AV. CARLOS GOMES, 328, SALA 806 E 807 - EDIF. MERCOSUL
                       CENTER, AUXILIADORA, CEP: 90.480-000, PORTO ALEGRE/RS
OTHER COMPANY OPERATIONS                                                          PORTO ALEGRE       RS                 BRAZIL             UNKNOWN      PRESENT
                       RUA CAIRÚ, 1410, NAVEGANTES, CEP 90.230-030, PORTO
                       ALEGRE/RS
OTHER COMPANY OPERATIONS                                                          PORTO ALEGRE       RS                 BRAZIL             UNKNOWN      PRESENT
                       AV SANTOS DUMONT, S/N, CUBATAO, CEP 89.218-105,
                       JOINVILLE/SC
OTHER COMPANY OPERATIONS                                                          JOINVILLE          SC                 BRAZIL             UNKNOWN      PRESENT
                       RODOVIA LUSSA LIBRELATO, S/N, CXPST 01
                       RETIRO,JAGUARUNA, SC, CEP: 88715000
OTHER COMPANY OPERATIONS                                                          JAGUARUNA          SC                 BRAZIL             UNKNOWN      PRESENT




                                                                                   13 of 19
                                         20-11598-jlg   Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11        Main Document
                                                                        In rePg
                                                                             TAM1295 ofAereas
                                                                                 Linhas 1306 S.A.
                                                                             Case No. 20-11598
                                                                SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                           Date of     Date of
                                                                                                                                          Occupancy   Occupancy
  Description of Location                       Address                                   City           State   Zip            Country     From          To
                       RUA OSCAR GAYA, 555, CENTRO, CEP 88.375-000,
                       NAVEGANTES/SC
OTHER COMPANY OPERATIONS                                                           NAVEGANTES       SC                 BRAZIL             UNKNOWN      PRESENT
                       AV WASHINGTON LUIS, S/N, : TERM. DE PASSAGEIROS, VILA
                       CONGONHAS, SP, CEP:04.626-911
OTHER COMPANY OPERATIONS                                                           SÃO PAULO        SP                 BRAZIL             UNKNOWN      PRESENT
                       AV. DOS AUTONOMISTAS, 3597 - L18 Q9 , CENTRO, CEP
                       06.090-027, OSASCO/SP
OTHER COMPANY OPERATIONS                                                           OSASCO           SP                 BRAZIL             UNKNOWN      PRESENT
                       AVENIDA DR. NELSON DÁVILA, 784, JARDIM SÃO DIMAS, CEP       S. J. DOS
                       12.245-031, SÃO JOSÉ DOS CAMPOS/SP
OTHER COMPANY OPERATIONS                                                           CAMPOS           SP                 BRAZIL             UNKNOWN      PRESENT

                       AVENIDA JORNALISTA ROBERTO MARINHO, N° 85, 2°, 4° E 5°,
                       PAVIMENTOS, EDIFÍCIO TOWER BRIDGE CORPORATE, BAIRRO
                       CIDADE MONÇÕES, CEP 04.576-010, SÃO PAULO/SP
OTHER COMPANY OPERATIONS                                                       SÃO PAULO            SP                 BRAZIL             UNKNOWN      PRESENT
                       ESTM MURILO VILACA MARINGONI, KM 5,5, CXPST: 261, RIO
                       VERDE, CEP 17.022-895, BAURU/SP
OTHER COMPANY OPERATIONS                                                       BAURU                SP                 BRAZIL             UNKNOWN      PRESENT
                       PRAÇA DA REPUBLICA, 497 - 4 ANDAR - CENTRO - CEP:
                       01.045-910 - SÃO PAULO/SP.
OTHER COMPANY OPERATIONS                                                       SÃO PAULO            SP                 BRAZIL             UNKNOWN      PRESENT

                       R ATICA, 673, JARDIM BRASIL, CEP 04.634-042, SÃO PAULO/SP
OTHER COMPANY OPERATIONS                                                           SÃO PAULO        SP                 BRAZIL             UNKNOWN      PRESENT
                       R BELA CINTRA, 1149, LOJA 05, CERQUEIRA CESAR, CEP
                       01.415-001, SÃO PAULO/SP
OTHER COMPANY OPERATIONS                                                           SÃO PAULO        SP                 BRAZIL             UNKNOWN      PRESENT
                       R DOUTOR ABELARDO VERGUEIRO CESAR, 90, VILA
                       ALEXANDRIA, CEP 04.635-080, SÃO PAULO/SP*
OTHER COMPANY OPERATIONS                                                           SÃO PAULO        SP                 BRAZIL             UNKNOWN      PRESENT
                       R ESTRELA D'OESTE, 124, ANTIGO Nº 701, GALPÃO C1, C2, C3
                       E C4, CUMBICA, CEP 07.140-030, GUARULHOS/SP
OTHER COMPANY OPERATIONS                                                           GUARULHOS        SP                 BRAZIL             UNKNOWN      PRESENT
                       R JOAO AZEVEDO MARQUES, 211, TRES MARIAS, CEP 09.750-
                       030, SÃO BERNARDO DO CAMPO/SP
OTHER COMPANY OPERATIONS                                                           S. B. DO CAMPO SP                   BRAZIL             UNKNOWN      PRESENT
                       ROD SANTOS DUMONT, S/N, KM 66, VIRACOPOS, CEP 13.024-
                       020, CAMPINAS/SP
OTHER COMPANY OPERATIONS                                                           CAMPINAS         SP                 BRAZIL             UNKNOWN      PRESENT
                       ROD SP 318, KM 249, S/N, CENTRO, CEP 13.560-970, SÃO
                       CARLOS/SP
OTHER COMPANY OPERATIONS                                                           SÃO CARLOS       SP                 BRAZIL             UNKNOWN      PRESENT
                       ROD. SP-318, S/N, KM 2495, AGUA VERMELHA, CEP: 13.578-
                       000, SÃO CARLOS/SP
OTHER COMPANY OPERATIONS                                                           SÃO CARLOS       SP                 BRAZIL             UNKNOWN      PRESENT
                       RODOVIA HÉLIO SMIDT, S/Nº, SALA CD2 DO HANGAR DE
                       MANUTENÇÃO LATAM, PORTARIA CANTEIRO ALPHA-LUC
                       APHA001, CUMBICA, GUARULHOS, ESTADO DE SÃO PAULO,
                       CEP 07190-100
OTHER COMPANY OPERATIONS                                                           GUARULHOS        SP                 BRAZIL             UNKNOWN      PRESENT
                       RUA BELA CINTRA, 1157 - TERREOLOJA 05 - CERQUEIRA
                       CESAR - CEP: 01.415-001 - SÃO PAULO/SP.
OTHER COMPANY OPERATIONS                                                           SÃO PAULO        SP                 BRAZIL             UNKNOWN      PRESENT
                       RUA BRAZ CUBAS, 3A, SALA 7 ANDAR 4 , CENTRO, CEP 11.013-
                       918, SANTOS/SP
OTHER COMPANY OPERATIONS                                                           SANTOS           SP                 BRAZIL             UNKNOWN      PRESENT




                                                                                   14 of 19
                                             20-11598-jlg     Doc 7   Filed 09/08/20 Entered 09/08/20 18:44:11           Main Document
                                                                             In rePg
                                                                                  TAM1296 ofAereas
                                                                                      Linhas 1306 S.A.
                                                                                   Case No. 20-11598
                                                                      SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                                   Date of      Date of
                                                                                                                                                  Occupancy    Occupancy
  Description of Location                           Address                                   City             State     Zip            Country     From           To

                       RUA FRANCISCO OCTAVIANO, 60, SALA 51/53, ED. TORRE
                       CASTELO, JARDIM CHAPADÃO, CEP 13.070-056, CAMPINAS/SP
OTHER COMPANY OPERATIONS                                                               CAMPINAS           SP                   BRAZIL             UNKNOWN       PRESENT
                       RUA PANTALEAO TELES, 210, 1º ANDAR, PARQUE
                       JABAQUARA, CEP: 04.355-040, SÃO PAULO/SP
OTHER COMPANY OPERATIONS                                                               SÃO PAULO          SP                   BRAZIL             UNKNOWN       PRESENT
                       AVENIDA JOAQUIM TEOTÔNIO SEGURADO, S/N, PLANO
                       DIRETOR SUL, EXPANSÃO SUL, 77.061-900, PALMAS/TO
OTHER COMPANY OPERATIONS                                                               PALMAS             TO                   BRAZIL             UNKNOWN       PRESENT
PARKING LOT            AMERICO VESPUCIO 901, RENCA                                     SANTIAGO                                CHILE              11/19/2019    PRESENT
PARKING LOT            AV. PDTE. RIESCO 5711, LAS CONDES.                              SANTIAGO                                CHILE              11/19/2019    PRESENT
                                                                                       SAN CARLOS DE
TICKET OFFICE (CTO)         MITRE 534                                                  BARILOCHE          BARILOCHE            ARGENTINA          UNKNOWN       PRESENT
TICKET OFFICE (CTO)         CHICLANA 344                                               BAHIA BLANCA       BUENOS AIRES         ARGENTINA          UNKNOWN       PRESENT
TICKET OFFICE (CTO)         CALLE 8 # 22-23                                            YOPAL              CASANARE             COLOMBIA            5/1/2012    3/1/2018
TICKET OFFICE (CTO)         CRA. 29 ## 14-47. CENTRO COMERCIAL UNICENTRO               YOPAL              CASANARE             COLOMBIA            3/8/2018    3/30/2020
                                                                                       CIUDAD DE
TICKET OFFICE (CTO)         AV. NUÑEZ 4663                                             CÓRDOBA            CORDOBA              ARGENTINA          UNKNOWN       PRESENT
                                                                                       CIUDAD DE
TICKET OFFICE (CTO)         DUARTE QUIRÓS Nº 1400                                      CÓRDOBA            CORDOBA              ARGENTINA          UNKNOWN       PRESENT
                                                                                       CIUDAD DE
TICKET OFFICE (CTO)         SAN LORENZO 309 PB                                         CÓRDOBA            CORDOBA              ARGENTINA          UNKNOWN       PRESENT
                            AK 104 #148-07 LOCAL 2-13. CENTRO COMERCIAL PLAZA                             CUNDINAMARC
TICKET OFFICE (CTO)         IMPERIAL                                                   BOGOTA             A                    COLOMBIA            7/1/2018     PRESENT
                                                                                                          CUNDINAMARC
TICKET OFFICE (CTO)         CARRERA 7#32-48. CENTRO COMERICAL SAN MARTÍN               BOGOTA             A                    COLOMBIA           7/11/2011     PRESENT
                                                                                       CIUDAD DE
TICKET OFFICE (CTO)         RIVADAVIA 256                                              MENDOZA            MENDOZA              ARGENTINA          UNKNOWN       PRESENT
                                                                                       CIUDAD DE
TICKET OFFICE (CTO)         SAN MARTIN SUR 2875                                        MENDOZA            MENDOZA              ARGENTINA          UNKNOWN       PRESENT
                                                                                       CIUDAD DE
TICKET OFFICE (CTO)         IRIGOYEN 347                                               NEUQUÉN            NEUQUÉN              ARGENTINA          UNKNOWN       PRESENT
TICKET OFFICE (CTO)         CALLE 19# 8-34                                             PEREIRA            RISARALDA            COLOMBIA           2/15/2005    5/17/2020
                                                                                       CIUDAD DE
TICKET OFFICE (CTO)         CASEROS 476                                                SALTA              SALTA                ARGENTINA          UNKNOWN       PRESENT
TICKET OFFICE (CTO)         JUNIN 501                                                  ROSARIO            SANTA FE             ARGENTINA          UNKNOWN       PRESENT
TICKET OFFICE (CTO)         SANTA FE 1120                                              ROSARIO            SANTA FE             ARGENTINA          UNKNOWN       PRESENT
TICKET OFFICE (CTO)         CR 29 #45-45 LOCAL 102. METROPOLITAN BUSINESS PARK         BUCARAMANGA        SANTANDER            COLOMBIA           12/23/2014    PRESENT
TICKET OFFICE (CTO)         AV SANTA FE 3596                                           BUENOS AIRES                            ARGENTINA          UNKNOWN       PRESENT
                                                                                       SAN MIGUEL DE
TICKET OFFICE (CTO)         AVENIDA ACONQUIJA 2122                                     TUCUMÁN                                 ARGENTINA          UNKNOWN       PRESENT
TICKET OFFICE (CTO)         CABILDO 1072                                               BUENOS AIRES                            ARGENTINA          UNKNOWN       PRESENT
TICKET OFFICE (CTO)         CALLE 8 NRO. 869                                           BUENOS AIRES                            ARGENTINA          UNKNOWN       PRESENT
TICKET OFFICE (CTO)         HIDALGO 26                                                 BUENOS AIRES                            ARGENTINA          UNKNOWN       PRESENT



                                                                                        15 of 19
                                            20-11598-jlg       Doc 7   Filed 09/08/20 Entered 09/08/20 18:44:11         Main Document
                                                                              In rePg
                                                                                   TAM1297 ofAereas
                                                                                       Linhas 1306 S.A.
                                                                                    Case No. 20-11598
                                                                       SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                                 Date of      Date of
                                                                                                                                                Occupancy    Occupancy
  Description of Location                            Address                                 City               State   Zip           Country     From           To
                                                                                        SAN MIGUEL DE
TICKET OFFICE (CTO)         LAPRIDA 176                                                 TUCUMÁN                               ARGENTINA         UNKNOWN       PRESENT
TICKET OFFICE (CTO)         PARANA 3745                                                 BUENOS AIRES                          ARGENTINA         UNKNOWN       PRESENT
TICKET OFFICE (CTO)         SARMIENTO 2685                                              BUENOS AIRES                          ARGENTINA         UNKNOWN       PRESENT
                            ALTO LAS CONDES - AV. PRESIDENTE KENNEDY N° 9001,
TICKET OFFICE (CTO)         LOCAL 2181, 2DO. NIVEL, LAS CONDES                          SANTIAGO                              CHILE             11/18/2010    PRESENT
                            APUMANQUE - AV. MANQUEHUE SUR N° 031, LOCAL 20-22,
TICKET OFFICE (CTO)         LAS CONDES                                                  SANTIAGO                              CHILE             10/19/2009    PRESENT
TICKET OFFICE (CTO)         ARTURO PRAT 391                                             ARICA                                 CHILE             10/30/2006    PRESENT
TICKET OFFICE (CTO)         ARTURO PRAT 445                                             ANTOFAGASTA                           CHILE             5/30/2004     PRESENT
TICKET OFFICE (CTO)         AV. ALEMANIA 585-B                                          TEMUCO                                CHILE              2/1/2019     PRESENT
TICKET OFFICE (CTO)         AV. ANIBAL PINTO 699                                        IQUIQUE                               CHILE              4/1/2012     PRESENT
TICKET OFFICE (CTO)         AV. BALMACEDA 2885, LOCAL 133 Y 134                         LA SERENA                             CHILE             9/23/2019     PRESENT
TICKET OFFICE (CTO)         AV. BLANCO 180                                              CASTRO                                CHILE              2/1/2015     PRESENT
TICKET OFFICE (CTO)         AV. COLIPÍ 484                                              COPIAPÓ                               CHILE              1/1/2018     PRESENT
TICKET OFFICE (CTO)         AV. ESMERALDA 1044                                          VALPARAÍSO                            CHILE              4/1/1997     PRESENT
TICKET OFFICE (CTO)         AV. GRAMADO 560                                             PUERTO VARAS                          CHILE              2/1/1999     PRESENT
TICKET OFFICE (CTO)         AV. ISIDORA GOYENECHEA N° 2888, LAS CONDES                  SANTIAGO                              CHILE             12/1/2017     PRESENT
TICKET OFFICE (CTO)         AV. J. ALESSANDRI 3177 LOCAL BS 184-188                     CONCEPCION                            CHILE             6/26/2013     PRESENT
TICKET OFFICE (CTO)         AV. LIBERTAD 1348. MALL MARINA ARAUCO                       VIÑA DEL MAR                          CHILE              9/2/1999     PRESENT
TICKET OFFICE (CTO)         AV. MAIPÚ 271                                               VALDIVIA                              CHILE             8/19/2003     PRESENT
TICKET OFFICE (CTO)         AV. O´HIGGINS 569                                           OSORNO                                CHILE              9/1/2019     PRESENT
TICKET OFFICE (CTO)         BALMACEDA 406 (FUSION LOCAL 406 Y 410)                      LA SERENA                             CHILE              7/1/2005    11/30/2019
                            COSTANERA CENTER - AV. ANDRÉS BELLO 2425 LOCAL 1218,
TICKET OFFICE (CTO)         PROVIDENCIA                                                 SANTIAGO                              CHILE              2/1/2017     PRESENT
TICKET OFFICE (CTO)         ELEUTERIO RAMIREZ 802                                       OSORNO                                CHILE              9/1/2003    9/30/2019
TICKET OFFICE (CTO)         ESTADO 82                                                   SANTIAGO                              CHILE              2/6/2015    3/31/2020
                            FLORIDA CENTER - AV. VICUÑA MACKENNA N° 6100, LOCAL
TICKET OFFICE (CTO)         2089, 2DO. PISO, LA FLORIDA                                 SANTIAGO                              CHILE             5/12/2011     PRESENT
TICKET OFFICE (CTO)         MALL ESPACIO URBANO 1110 LOCAL 3                            PUNTA ARENAS                          CHILE             4/18/2005     PRESENT
TICKET OFFICE (CTO)         MANUEL BULNES 687                                           TEMUCO                                CHILE              7/1/2002    5/31/2019
TICKET OFFICE (CTO)         MANUEL BULNES 697 DPTO 5                                    TEMUCO                                CHILE              7/1/2002    5/31/2019
TICKET OFFICE (CTO)         O¨HIGGINS 167 EDIFICIO PLAZA                                PUERTO MONTT                          CHILE             12/30/1997   3/23/2020
                            PARQUE ARAUCO - AV. PRESIDENTE KENNEDY N° 5413,
TICKET OFFICE (CTO)         LOCAL 503, 1 NIVEL, LAS CONDES                              SANTIAGO                              CHILE              9/1/2015     PRESENT
                            PLAZA EGAÑA - AV. LARRAIN 5862, LOCAL S-1044, NIVEL 0, LA
TICKET OFFICE (CTO)         REINA                                                       SANTIAGO                              CHILE             11/8/2018     PRESENT
                            PLAZA OESTE - AV. AMÉRICO VESPUCIO N° 1501, LOCAL BS-
TICKET OFFICE (CTO)         108 BOULEVARD FINANCIERO, CERRILLOS                         SANTIAGO                              CHILE             7/17/2015     PRESENT
TICKET OFFICE (CTO)         RAPA NUI - AV. ATAMU TEKENA ESQUINA AV. PONT S/N            ISLA DE PASCUA                        CHILE              9/1/2010     PRESENT
TICKET OFFICE (CTO)         AV. JUAN TANCA MARENGO Y AV. JOAQUIN ORRANTIA               GUAYAQUIL                             ECUADOR           UNKNOWN       PRESENT
TICKET OFFICE (CTO)         POMASQUI / SAN JOSE LOTE 3.                                 QUITO                                 ECUADOR           UNKNOWN       PRESENT



                                                                                         16 of 19
                                           20-11598-jlg    Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11         Main Document
                                                                           In rePg
                                                                                TAM1298 ofAereas
                                                                                    Linhas 1306 S.A.
                                                                                 Case No. 20-11598
                                                                    SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                             Date of     Date of
                                                                                                                                            Occupancy   Occupancy
  Description of Location                           Address                                  City            State   Zip          Country     From          To
                            AV. JAVIER PRADO ESTE 4200 TIENDA 202, 2DO PISO –
TICKET OFFICE (CTO)         CENTRO COMERCIAL JOCKEY PLAZA - SURCO CTO                LIMA                                  PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         AEROP.INTERN PADRE J.A S/N INT S/N                       LIMA                                  PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         AEROPUERTO C FAP FCO SEGADA VIGNETTA SN INT SN           LIMA                                  PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         AEROPUERTO C FAP G. DEL CASTILLO P. SN INT SN            LIMA                                  PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         AEROPUERTO C FAP GUILLERMO CONCHA I SN INT SN            LIMA                                  PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         AEROPUERTO DE TALARA SN                                  LIMA                                  PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         AERP CAP FAP D.ABENSUR.R S/N INT S/N                     LIMA                                  PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         APTO CAP FAP JOSE ABELARD S/N                            LIMA                                  PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         APTO CAP JOSE QUIÑONEZ G. SN                             CHICLAYO                              PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         APTO CNEL FAP F SECADA V. S/N                            LIMA                                  PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         APTO CRNL CARLOS CIRIANI SN                              LIMA                                  PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         APTO INCA MANCO CAPAC SN                                 JULIACA                               PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         APTO TNTE A RODRIGUEZ B. SN                              LIMA                                  PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         APTO TNTE A. VELASCO A. SN                               CUSCO                                 PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         APTO. CAP. FAP C.MARTINEZ S/N                            LIMA                                  PERU             UNKNOWN      PRESENT
                            AV. ALFREDO MENDIOLA 3698 TIENDA 112, 2DO PISO -
TICKET OFFICE (CTO)         CENTRO COMERCIAL MEGAPLAZA - INDEPENDENCIA               LIMA                                  PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         AV. AMÉRICA OESTE 750 TIENDA 1055A.                      TRUJILLO                              PERU             UNKNOWN      PRESENT

                            AV. ANDRÉS AVELINO CÁCERES 147 LC 51 URB. MIRAFLORES,
TICKET OFFICE (CTO)         CASTILLA - CENTRO COMERCIAL OPEN PLAZA PIURA - PIURA     PIURA                                 PERU             UNKNOWN      PRESENT
                            AV. COLLASUYO LOCAL 2964, 1ER PISO LC 100C - CENTRO
TICKET OFFICE (CTO)         COMERCIAL REAL PLAZA CUSCO - CUSCO                       CUSCO                                 PERU             UNKNOWN      PRESENT
                            AV. EJERCITO 793 CENTRO COMERCIAL, MALL PLAZA B-1005
TICKET OFFICE (CTO)         PISO 1 - CAYMA                                           AREQUIPA                              PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         AV. EJERCITO 950                                         LIMA                                  PERU             UNKNOWN      PRESENT
                            AV. EL POLO 740 TIENDA A-217, 2DO PISO – CENTRO
TICKET OFFICE (CTO)         COMERCIAL EL POLO - SURCO                                LIMA                                  PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         AV. EL SOL 840, CERCADO - CUSCO                          CUSCO                                 PERU             UNKNOWN      PRESENT

                            AV. FELIPE SANTIAGO SALAVERRY CUADRA 24, LC 111 Y 112 -
TICKET OFFICE (CTO)         CENTRO COMERCIAL REAL PLAZA SALAVERRY - JESÚS MARÍA LIMA                                       PERU             UNKNOWN      PRESENT

                            AV. GARCILAZO DE LA VEGA 1337 TIENDA 1001 - CENTRO
TICKET OFFICE (CTO)         COMERCIAL REAL PLAZA CENTRO CÍVICO - CERCADO DE LIMA     LIMA                                  PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         AV. HOYOS RUBIO S N                                      LIMA                                  PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         AV. JOSE PARDO 513 - MIRAFLORES                          LIMA                                  PERU             UNKNOWN     10/31/2019
                            AV. LA MARINA 2000 TIENDA 236-A, 2DO PISO – CENTRO
TICKET OFFICE (CTO)         COMERCIAL PLAZA SAN MIGUEL - SAN MIGUEL                  LIMA                                  PERU             UNKNOWN      PRESENT
                                                                                     PUERTO
TICKET OFFICE (CTO)         AV. LEÓN VELARDE 503 - PUERTO MALDONADO                  MALDONADO                             PERU             UNKNOWN      PRESENT



                                                                                      17 of 19
                                           20-11598-jlg    Doc 7   Filed 09/08/20 Entered 09/08/20 18:44:11         Main Document
                                                                          In rePg
                                                                               TAM1299 ofAereas
                                                                                   Linhas 1306 S.A.
                                                                                Case No. 20-11598
                                                                   SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                            Date of     Date of
                                                                                                                                           Occupancy   Occupancy
  Description of Location                         Address                                   City            State   Zip          Country     From          To
                            AV. TOMÁS MARSANO 961 LC 10 - CENTRO COMERCIAL
TICKET OFFICE (CTO)         OPEN PLAZA ANGAMOS - SURQUILLO                           LIMA                                 PERU             UNKNOWN      PRESENT

TICKET OFFICE (CTO)         CALLE APURIMAC 101 ESQUINA CON AV. BOLOGNESI - TACNA     TACNA                                PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         CALLE MANUEL MARÍA IZAGA Nº 770 - CHICLAYO               CHICLAYO                             PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         CAR. PANAMERICANA NORTE S N                              LIMA                                 PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         JR. 9 DE DICIEMBRE 107                                   AYACUCHO                             PERU             UNKNOWN      PRESENT
                            JR. MONTERREY 246 TIENDA 002, 1ER PISO – CENTRO
TICKET OFFICE (CTO)         COMERCIAL CAMINO DEL INCA - SURCO                        LIMA                                 PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         JR. PRÓSPERO 232 - IQUITOS                               IQUITOS                              PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         JR. RAMIREZ HURTADO 183 - TARAPOTO                       TARAPOTO                             PERU             UNKNOWN      PRESENT
                            JR. SOR MANUELA GIL 151 1ER NIVEL, CENTRO COMERCIAL
TICKET OFFICE (CTO)         EL QUINDE - CAJAMARCA                                    CAJAMARCA                            PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         JR. TACNA 299 - PUNO                                     PUNO                                 PERU             UNKNOWN      PRESENT
TICKET OFFICE (CTO)         JR.TARAPACÁ 805 - PUCALLPA                               PUCALLPA                             PERU             UNKNOWN      PRESENT
                            JOSE ALAVEDRA TAMA SLS. 14-21 Y FRANCISCO RODRIGUEZ
WAREHOUSE                   GARZON                                                   GUAYAQUIL                            ECUADOR          UNKNOWN      PRESENT
                            APTO. AEROPUERTO CAPITAN FAP DAVID ABENZUR RENGIFO
WAREHOUSE                   S/N                                                      LIMA                                 PERU             UNKNOWN      PRESENT

WAREHOUSE                   APTO. AEROPUERTO CAPITÁN FAP RENÁN ELÍAS OLIVERA S/N     LIMA                                 PERU             UNKNOWN      PRESENT
WAREHOUSE                   APTO. AEROPUERTO DE ILO S/N                              LIMA                                 PERU             UNKNOWN      PRESENT
WAREHOUSE                   APTO. AEROPUERTO DE JAEN S/N                             LIMA                                 PERU             UNKNOWN      PRESENT
WAREHOUSE                   APTO. CAPITAN FAP GUILLERMO CONCHA IBERICO S/N           LIMA                                 PERU             UNKNOWN      PRESENT
WAREHOUSE                   APTO. CAPITAN FAP JOSE A. QUIÑONES GONZALES S/N          LIMA                                 PERU             UNKNOWN      PRESENT
WAREHOUSE                   APTO. CAPITAN FAP PEDRO CANGA RODRIGUEZ S/N              LIMA                                 PERU             UNKNOWN      PRESENT
WAREHOUSE                   APTO. CAPITAN FAP VICTOR MONTES ARIAS S/N                LIMA                                 PERU             UNKNOWN      PRESENT
                            APTO. COMANDANTE FAP GUILLERMO DEL CASTILLO
WAREHOUSE                   PAREDES S/N                                              LIMA                                 PERU             UNKNOWN      PRESENT
WAREHOUSE                   APTO. CORONEL FAP CARLOS CIRIANI SANTA ROSA S/N          LIMA                                 PERU             UNKNOWN      PRESENT
WAREHOUSE                   APTO. CORONEL FAP FRANCISCO SECADA VIGNETTA S/N          LIMA                                 PERU             UNKNOWN      PRESENT
WAREHOUSE                   APTO. FRANCISCO CARLE S/N                                LIMA                                 PERU             UNKNOWN      PRESENT
WAREHOUSE                   APTO. INT. ALEJANDRO VELASCO ASTETE S/N                  LIMA                                 PERU             UNKNOWN      PRESENT
WAREHOUSE                   APTO. INT. ALFREDO RODRIGUEZ BALLON S/N                  LIMA                                 PERU             UNKNOWN      PRESENT
WAREHOUSE                   APTO. INT. CAPITAN FAP ALFREDO MENDIVIL DUARTE S/N       LIMA                                 PERU             UNKNOWN      PRESENT

WAREHOUSE                   APTO. INT. CAPITÁN FAP CARLOS MARTÍNEZ DE PINILLOS S/N   LIMA                                 PERU             UNKNOWN      PRESENT
WAREHOUSE                   APTO. INT. INCA MANCO CAPAC S/N                          LIMA                                 PERU             UNKNOWN      PRESENT
WAREHOUSE                   APTO. INT. JORGE CHAVEZ S/N                              LIMA                                 PERU             UNKNOWN      PRESENT
WAREHOUSE                   APTO. INT. PADRE JOSÉ DE ALDALMIZ S/N                    LIMA                                 PERU             UNKNOWN      PRESENT
                            APTO. MAYOR GENERAL FAP ARMANDO REVOREDO IGLESIAS
WAREHOUSE                   S/N                                                      LIMA                                 PERU             UNKNOWN      PRESENT



                                                                                     18 of 19
                                          20-11598-jlg   Doc 7   Filed 09/08/20 Entered 09/08/20 18:44:11         Main Document
                                                                        In rePg
                                                                             TAM1300 ofAereas
                                                                                 Linhas 1306 S.A.
                                                                              Case No. 20-11598
                                                                 SOFA Part 7, Question 14 - Previous addresses
                                                                                                                                          Date of     Date of
                                                                                                                                         Occupancy   Occupancy
  Description of Location                          Address                               City             State   Zip          Country     From          To
WAREHOUSE                   AV. ELMER FAUCETT 3825                                LIMA                                  PERU             UNKNOWN      PRESENT
WAREHOUSE                   AV. ELMER FAUCETT AEROPUERTO JORGE CHAVEZ S/N         LIMA                                  PERU             UNKNOWN      PRESENT
WAREHOUSE                   AV. ELMER FAUCETT S/N                                 LIMA                                  PERU             UNKNOWN      PRESENT
WAREHOUSE                   AV. OQUENDO MZ H R LOTE 1,2                           LIMA                                  PERU             UNKNOWN      PRESENT
WAREHOUSE                   AV. PROLONGACION FAUCETT S/N                          LIMA                                  PERU             UNKNOWN      PRESENT
WAREHOUSE                   CAR. AUTOPISTA PANAME. SUR 2001                       LIMA                                  PERU             UNKNOWN      PRESENT
WAREHOUSE                   FND. SAN AGUSTIN AV. CORONEL NESTOR GAMBETTA 3271     LIMA                                  PERU             UNKNOWN      PRESENT
WAREHOUSE                   OTR. AERP SAN ANDRES S/N                              LIMA                                  PERU             UNKNOWN      PRESENT
WAREHOUSE                   URB. INDUSTRIAL BOCANEGRA CAL. UNO MZ B LOTE 3        LIMA                                  PERU             UNKNOWN      PRESENT




                                                                                   19 of 19
                                        20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                           In rePg
                                                                                TAM1301 ofAereas
                                                                                    Linhas 1306 S.A.
                                                                                   Case No. 20-11598
          SOFA Part 12, Question 22 - Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
                                                                                                                                                 Status of   Status of      Status of
                                                                                                                                                   Case      Case (On         Case
                    Case Title                              Case Number             Court or Agency and Location
                                                                                                   Nature of the Case                           (Pending)     Appeal)     (Concluded)
                                                                                                 ENVIRONMENTAL -
ADMINISTRATIVE PROCEEDING AT CETESB COMPANHIA                      CETESB COMPANHIA AMBIENTAL DO ADMINISTRATIVE
AMBIENTAL DO ESTADO DE SÃO PAULO              017061/2020-78       ESTADO DE SÃO PAULO           PROCEEDING                                        YES          YES           NO
                                                                                                 ENVIRONMENTAL -
ADMINISTRATIVE PROCEEDING AT COMPANHIA                             COMPANHIA AMBIENTAL DO ESTADO ADMINISTRATIVE
AMBIENTAL DO ESTADO DE SÃO PAULO - CETESB     33/10453/14          DE SÃO PAULO - CETESB         PROCEEDING                                        YES          NO            NO
                                                                                                 ENVIRONMENTAL -
ADMINISTRATIVE PROCEEDING AT COMPANHIA                             COMPANHIA AMBIENTAL DO ESTADO ADMINISTRATIVE
AMBIENTAL DO ESTADO DE SÃO PAULO - CETESB     02027.000448/2016-26 DE SÃO PAULO - CETESB         PROCEEDING                                        YES          YES           NO

ADMINISTRATIVE PROCEEDING AT IBAMA - NUCLEO                                     IBAMA - NUCLEO TECNICO SETORIAL       ENVIRONMENTAL -
TECNICO SETORIAL DESCENTRALIZADO DE INSTRUCAO                                   DESCENTRALIZADO DE INSTRUCAO          ADMINISTRATIVE
PROCESSUAL DE AUTOS DE INFRACAO                       02285.000438/2015-69      PROCESSUAL DE AUTOS DE INFRACAO       PROCEEDING                   YES          YES           NO
                                                                                IBAMA - NUCLEO TECNICO SETORIAL
ADMINISTRATIVE PROCEEDING AT IBAMA - NUCLEO                                     DESCENTRALIZADO DE INSTRUCAO          ENVIRONMENTAL -
TECNICO SETORIAL DESCENTRALIZADO DE INSTRUCAO                                   PROCESSUAL DE AUTOS DE INFRACAO       ADMINISTRATIVE
PROCESSUAL DE AUTOS DE INFRACAO - SP                  02285.001176/2018-01      - SP                                  PROCEEDING                   YES          NO            NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                          INSTITUTO BRASILEIRO DO MEIO          ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E DOS RECURSOS                                      AMBIENTE E DOS RECURSOS               ADMINISTRATIVE
NATURAIS - IBAMA                                      02285.000085/2015-05      NATURAIS - IBAMA                      PROCEEDING                   YES          NO            NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                          INSTITUTO BRASILEIRO DO MEIO          ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E DOS RECURSOS            02285.000292/2018-02      AMBIENTE E DOS RECURSOS               ADMINISTRATIVE
NATURAIS - IBAMA                                      AI 9220614E               NATURAIS - IBAMA                      PROCEEDING                   YES          NO            NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                296/2018/UT-              INSTITUTO BRASILEIRO DO MEIO          ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E DOS RECURSOS            VIRACOPOS/SUPES-SP-       AMBIENTE E DOS RECURSOS               ADMINISTRATIVE
NATURAIS - IBAMA                                      IBAMA                     NATURAIS - IBAMA                      PROCEEDING                   YES          NO            NO
                                                                                INSTITUTO BRASILEIRO DO MEIO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                          AMBIENTE E DOS RECURSOS
BRASILEIRO DO MEIO AMBIENTE E DOS RECURSOS                                      NATURAIS RENIVAVEIS                   ENVIRONMENTAL -
NATURAIS RENIVAVEIS SUPERINTENDENCIA DO IBAMA                                   SUPERINTENDENCIA DO IBAMA NO          ADMINISTRATIVE
NO ESTADOS DE MINAS GERIAS                            25/2019                   ESTADOS DE MINAS GERIAS               PROCEEDING                   YES          NO            NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                          INSTITUTO BRASILEIRO DO MEIO          ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E DOS RECURSOS                                      AMBIENTE E DOS RECURSOS               ADMINISTRATIVE
NATURAIS RENOVAVEIS                                   002285000048/2019-12      NATURAIS RENOVAVEIS                   PROCEEDING                   YES          NO            NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                02001.006005/2015-56      INSTITUTO BRASILEIRO DO MEIO          ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E DOS RECURSOS            / 1061/2017-NUIP-SP/ AI   AMBIENTE E DOS RECURSOS               ADMINISTRATIVE
NATURAIS RENOVAVEIS - IBAMA                           558-E                     NATURAIS RENOVAVEIS - IBAMA           PROCEEDING                   YES          YES           NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                02001.004585/2016-28      INSTITUTO BRASILEIRO DO MEIO          ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E DOS RECURSOS            / 22/2017SUPES-DF / AI    AMBIENTE E DOS RECURSOS               ADMINISTRATIVE
NATURAIS RENOVAVEIS - IBAMA                           444-E                     NATURAIS RENOVAVEIS - IBAMA           PROCEEDING                   YES          NO            NO



                                                                                       1 of 4
                                        20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                           In rePg
                                                                                TAM1302 ofAereas
                                                                                    Linhas 1306 S.A.
                                                                                   Case No. 20-11598
          SOFA Part 12, Question 22 - Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
                                                                                                                                                 Status of   Status of      Status of
                                                                                                                                                   Case      Case (On         Case
                    Case Title                              Case Number             Court or Agency and Location        Nature of the Case      (Pending)     Appeal)     (Concluded)
ADMINISTRATIVE PROCEEDING AT INSTITUTO                02018.003027/2018-28      INSTITUTO BRASILEIRO DO MEIO          ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E DOS RECURSOS            (AI 9217366-E /           AMBIENTE E DOS RECURSOS               ADMINISTRATIVE
NATURAIS RENOVAVEIS - IBAMA                           789/2018/NUFI             NATURAIS RENOVAVEIS - IBAMA           PROCEEDING                   YES          NO            NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                02027.001285/2014-37      INSTITUTO BRASILEIRO DO MEIO          ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E DOS RECURSOS            / 742/2017-NUIP-SP/AI     AMBIENTE E DOS RECURSOS               ADMINISTRATIVE
NATURAIS RENOVAVEIS - IBAMA                           908229E                   NATURAIS RENOVAVEIS - IBAMA           PROCEEDING                   YES          NO            NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                02027.000634/2-14-01 /    INSTITUTO BRASILEIRO DO MEIO          ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E DOS RECURSOS            739/2017-NUIP-            AMBIENTE E DOS RECURSOS               ADMINISTRATIVE
NATURAIS RENOVAVEIS - IBAMA                           SP/AI9082287E             NATURAIS RENOVAVEIS - IBAMA           PROCEEDING                   YES          NO            NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                02285.000317/2015-17/     INSTITUTO BRASILEIRO DO MEIO          ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E DOS RECURSOS            808/2017/NUIP-SP/         AMBIENTE E DOS RECURSOS               ADMINISTRATIVE
NATURAIS RENOVAVEIS - IBAMA                           AI9094746E                NATURAIS RENOVAVEIS - IBAMA           PROCEEDING                   YES          YES           NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                02285.000447/2015-50      INSTITUTO BRASILEIRO DO MEIO          ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E DOS RECURSOS            / 777/2017-NUIP-SP/       AMBIENTE E DOS RECURSOS               ADMINISTRATIVE
NATURAIS RENOVAVEIS - IBAMA                           9099029/E                 NATURAIS RENOVAVEIS - IBAMA           PROCEEDING                   YES          NO            NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                          INSTITUTO BRASILEIRO DO MEIO          ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E DOS RECURSOS            1892/E /                  AMBIENTE E DOS RECURSOS               ADMINISTRATIVE
NATURAIS RENOVAVEIS - IBAMA                           02018.000380/2015-11      NATURAIS RENOVAVEIS - IBAMA           PROCEEDING                   YES          YES           NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                          INSTITUTO BRASILEIRO DO MEIO          ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E DOS RECURSOS                                      AMBIENTE E DOS RECURSOS               ADMINISTRATIVE
NATURAIS RENOVAVEIS - IBAMA                           9126360-E                 NATURAIS RENOVAVEIS - IBAMA           PROCEEDING                   YES          NO            NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                          INSTITUTO BRASILEIRO DO MEIO          ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E DOS RECURSOS                                      AMBIENTE E DOS RECURSOS               ADMINISTRATIVE
NATURAIS RENOVAVEIS - IBAMA                           9174426-E                 NATURAIS RENOVAVEIS - IBAMA           PROCEEDING                   YES          NO            NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                          INSTITUTO BRASILEIRO DO MEIO          ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E DOS RECURSOS            02027.001332/2015-25      AMBIENTE E DOS RECURSOS               ADMINISTRATIVE
NATURAIS RENOVAVEIS - IBAMA                           (AI 9049007/E)            NATURAIS RENOVAVEIS - IBAMA           PROCEEDING                   YES          NO            NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                          INSTITUTO BRASILEIRO DO MEIO          ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E DOS RECURSOS                                      AMBIENTE E DOS RECURSOS               ADMINISTRATIVE
NATURAIS RENOVAVEIS - IBAMA                           9219346 E                 NATURAIS RENOVAVEIS - IBAMA           PROCEEDING                   YES          NO            NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                          INSTITUTO BRASILEIRO DO MEIO          ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E DOS RECURSOS                                      AMBIENTE E DOS RECURSOS               ADMINISTRATIVE
NATURAIS RENOVAVEIS - IBAMA                           02027.001292/2014-39      NATURAIS RENOVAVEIS - IBAMA           PROCEEDING                   YES          NO            NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                          INSTITUTO BRASILEIRO DO MEIO          ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E DOS RECURSOS                                      AMBIENTE E DOS RECURSOS               ADMINISTRATIVE
NATURAIS RENOVAVEIS - IBAMA                           02027.000448/2016-26      NATURAIS RENOVAVEIS - IBAMA           PROCEEDING                   YES          YES           NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                          INSTITUTO BRASILEIRO DO MEIO          ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E DOS RECURSOS                                      AMBIENTE E DOS RECURSOS               ADMINISTRATIVE
NATURAIS RENOVAVEIS - IBAMA                           02027.000448/2016-26      NATURAIS RENOVAVEIS - IBAMA           PROCEEDING                   YES          YES           NO




                                                                                       2 of 4
                                        20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                           In rePg
                                                                                TAM1303 ofAereas
                                                                                    Linhas 1306 S.A.
                                                                                   Case No. 20-11598
          SOFA Part 12, Question 22 - Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
                                                                                                                                                 Status of   Status of      Status of
                                                                                                                                                   Case      Case (On         Case
                    Case Title                              Case Number             Court or Agency and Location        Nature of the Case      (Pending)     Appeal)     (Concluded)
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                          INSTITUTO BRASILEIRO DO MEIO          ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E DOS RECURSOS                                      AMBIENTE E DOS RECURSOS               ADMINISTRATIVE
NATURAIS RENOVAVEIS - IBAMA                           002285.000143/2020-50     NATURAIS RENOVAVEIS - IBAMA           PROCEEDING                   YES          NO            NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                          INSTITUTO BRASILEIRO DO MEIO          ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E DOS RECURSOS                                      AMBIENTE E DOS RECURSOS               ADMINISTRATIVE
NATURAIS RENOVÁVEIS - IBAMA                           02285.000439/2015-11      NATURAIS RENOVÁVEIS - IBAMA           PROCEEDING                   YES          YES           NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                          INSTITUTO BRASILEIRO DO MEIO          ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E DOS RECURSOS                                      AMBIENTE E DOS RECURSOS               ADMINISTRATIVE
NATURAIS RENOVÁVEIS - IBAMA                           02285.000527/2018-58      NATURAIS RENOVÁVEIS - IBAMA           PROCEEDING                   YES          NO            NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                          INSTITUTO BRASILEIRO DO MEIO          ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E DOS RECURSOS                                      AMBIENTE E DOS RECURSOS               ADMINISTRATIVE
NATURAIS RENOVÁVEIS - IBAMA                           02285.000528/2018-01      NATURAIS RENOVÁVEIS - IBAMA           PROCEEDING                   YES          NO            NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                          INSTITUTO BRASILEIRO DO MEIO          ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E DOS RECURSOS                                      AMBIENTE E DOS RECURSOS               ADMINISTRATIVE
NATURAIS RENOVÁVEIS - IBAMA                           02015000863/2019-61       NATURAIS RENOVÁVEIS - IBAMA           PROCEEDING                   YES          NO            NO
                                                                                INSTITUTO BRASILEIRO DO MEIO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                          AMBIENTE E DOS RECURSOS
BRASILEIRO DO MEIO AMBIENTE E DOS RECURSOS                                      NATURAIS RENOVAVEIS - IBAMA PA -      ENVIRONMENTAL -
NATURAIS RENOVAVEIS - IBAMA PA - NUCLEO DE                                      NUCLEO DE FISCALIZACAO - NUFIS -      ADMINISTRATIVE
FISCALIZACAO - NUFIS - PA                             9166691-E                 PA                                    PROCEEDING                   YES          NO            NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                          INSTITUTO BRASILEIRO DO MEIO          ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E DOS RECURSOS                                      AMBIENTE E DOS RECURSOS               ADMINISTRATIVE
NATURAIS RENOVAVEIS IBAMA                                            11301796   NATURAIS RENOVAVEIS IBAMA             PROCEEDING                   YES          NO            NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                          INSTITUTO BRASILEIRO DO MEIO          ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E DOS RECURSOS                                      AMBIENTE E DOS RECURSOS               ADMINISTRATIVE
NATURAIS RENOVAVEIS IBAMA                             1172/2019                 NATURAIS RENOVAVEIS IBAMA             PROCEEDING                   YES          NO            NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                          INSTITUTO BRASILEIRO DO MEIO
BRASILEIRO DO MEIO AMBIENTE E DOS RECURSOS                                      AMBIENTE E DOS RECURSOS               ENVIRONMENTAL -
NATURAIS RENOVAVEIS IBAMA CE NUCLEO DE                                          NATURAIS RENOVAVEIS IBAMA CE          ADMINISTRATIVE
FISCALIZACAO NUFIS CE                                 02007.002230/2019-97      NUCLEO DE FISCALIZACAO NUFIS CE       PROCEEDING                   YES          NO            NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                          INSTITUTO BRASILEIRO DO MEIO          ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E DOS RECURSOS                                      AMBIENTE E DOS RECURSOS               ADMINISTRATIVE
NATURAIS RENOVAVEIS NUIP SP                           02285.000502/2016-92      NATURAIS RENOVAVEIS NUIP SP           PROCEEDING                   YES          NO            NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                          INSTITUTO BRASILEIRO DO MEIO          ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E RECURSOS NATURAIS                                 AMBIENTE E RECURSOS NATURAIS          ADMINISTRATIVE
RENOVAVEIS - IBAMA                                    02285.000049/2018-86      RENOVAVEIS - IBAMA                    PROCEEDING                   YES          NO            NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                          INSTITUTO BRASILEIRO DO MEIO          ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E RECURSOS NATURAIS                                 AMBIENTE E RECURSOS NATURAIS          ADMINISTRATIVE
RENOVAVEIS - IBAMA                                    02285.000035/2018-62      RENOVAVEIS - IBAMA                    PROCEEDING                   YES          NO            NO




                                                                                       3 of 4
                                        20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11              Main Document
                                                                           In rePg
                                                                                TAM1304 ofAereas
                                                                                    Linhas 1306 S.A.
                                                                                   Case No. 20-11598
          SOFA Part 12, Question 22 - Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.
                                                                                                                                                 Status of   Status of      Status of
                                                                                                                                                   Case      Case (On         Case
                    Case Title                              Case Number             Court or Agency and Location  Nature of the Case            (Pending)     Appeal)     (Concluded)
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                          INSTITUTO BRASILEIRO DO MEIO    ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E RECURSOS NATURAIS                                 AMBIENTE E RECURSOS NATURAIS    ADMINISTRATIVE
RENOVAVEIS - IBAMA                                    02027.001990/2015-15      RENOVAVEIS - IBAMA              PROCEEDING                         YES          YES           NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                          INSTITUTO BRASILEIRO DO MEIO    ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E RECURSOS NATURAIS                                 AMBIENTE E RECURSOS NATURAIS    ADMINISTRATIVE
RENOVÁVEIS - IBAMA                                    02027.001634/2012-59      RENOVÁVEIS - IBAMA              PROCEEDING                         YES          NO            NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                          INSTITUTO BRASILEIRO DO MEIO    ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E RECURSOS NATURAIS                                 AMBIENTE E RECURSOS NATURAIS    ADMINISTRATIVE
RENOVÁVEIS - IBAMA                                    02285.000005/2016-94      RENOVÁVEIS - IBAMA              PROCEEDING                         YES          NO            NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                          INSTITUTO BRASILEIRO DO MEIO    ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E RECURSOS NATURAIS                                 AMBIENTE E RECURSOS NATURAIS    ADMINISTRATIVE
RENOVÁVEIS - IBAMA                                                    9121222   RENOVÁVEIS - IBAMA              PROCEEDING                         YES          NO            NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                          INSTITUTO BRASILEIRO DO MEIO    ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E RECURSOS NATURAIS                                 AMBIENTE E RECURSOS NATURAIS    ADMINISTRATIVE
RENOVÁVEIS - IBAMA                                    977/2019                  RENOVÁVEIS - IBAMA              PROCEEDING                         YES          NO            NO
ADMINISTRATIVE PROCEEDING AT INSTITUTO                                          INSTITUTO BRASILEIRO DO MEIO    ENVIRONMENTAL -
BRASILEIRO DO MEIO AMBIENTE E RECURSOS NATURAIS                                 AMBIENTE E RECURSOS NATURAIS    ADMINISTRATIVE
RENOVÁVEIS - IBAMA                                    02001.006012/2015-58      RENOVÁVEIS - IBAMA              PROCEEDING                         YES          NO            NO
                                                                                                                ENVIRONMENTAL -
ADMINISTRATIVE PROCEEDING AT INSTITUTO DO MEIO                                  INSTITUTO DO MEIO AMBIENTE DE   ADMINISTRATIVE
AMBIENTE DE ALAGOAS                            7274/2015                        ALAGOAS                         PROCEEDING                         YES          NO            NO
                                                                                                                ENVIRONMENTAL -
ADMINISTRATIVE PROCEEDING AT INSTITUTO DO MEIO                                  INSTITUTO DO MEIO AMBIENTE DE   ADMINISTRATIVE
AMBIENTE DE ALAGOAS                                          20181510575450     ALAGOAS                         PROCEEDING                         YES          NO            NO
                                                                                                                ENVIRONMENTAL -
ADMINISTRATIVE PROCEEDING AT MINISTÉRIO DO MEIO                                 MINISTÉRIO DO MEIO              ADMINISTRATIVE
AMBIENTE/IBAMA                                  02285.000735/2018-57            AMBIENTE/IBAMA                  PROCEEDING                         YES          NO            NO
                                                                                                                ENVIRONMENTAL -
ADMINISTRATIVE PROCEEDING AT MINISTÉRIO PÚBLICO                                 MINISTÉRIO PÚBLICO DO ESTADO DA ADMINISTRATIVE
DO ESTADO DA PARAÍBA                            013.2018.002610                 PARAÍBA                         PROCEEDING                         YES          NO            NO
                                                                                                                ENVIRONMENTAL -
                                                                                                                ADMINISTRATIVE
ADMINISTRATIVE PROCEEDING AT MP/SP                    14/2002                   MP/SP                           PROCEEDING                         YES          YES           NO

LEGAL COLLECTIVE PROCEEDING FILED BY ASSOCIAÇÃO
DE MORADORES DE AMIGOS DE MOEMA - AMAM AND                                                                            ENVIRONMENTAL -
ASSOCIAÇÃO DOS VERDADEIROS AMIGOS E                   0005425-                                                        COLLECTIVE LEGAL
MORADORES DO JARDIM AEROPORTO - AVAMOJA               75.2007.403.6100          2.ª VARA FEDERAL                      PROCEEDING                   YES          YES           NO




                                                                                       4 of 4
                             20-11598-jlg      Doc 7    Filed 09/08/20 Entered 09/08/20 18:44:11                 Main Document
                                                               In rePg
                                                                    TAM Linhas
                                                                       1305 ofAereas
                                                                               1306 S.A.
                                                                        Case No. 20-11598
              SOFA Part 13, Question 26c - Firms or individuals in possession of the books of account and records as of commencement of this case
                                                                                                                                             If any books and
                                                                                                                                                records are
                                                                                                                                            unavailable, provide
           Name                                     Address                                  City        State        Zip       Country         explanation.
                              AVENIDA PRESIDENTE JUSCELINO KUBITSCHEK, 1909,
ERNST & YOUNG BRAZIL          TORRE NORTE, 6º AO 10º ANDAR, ITAIM BIBI                   SAO PAULO SP             04543-011    BRAZIL
LATAM AIRLINES GROUP S.A      ESTADO 10, PISO 11                                         SANTIAGO                              CHILE

PRICEWATERHOUSECOOPERS
CONSULTORES AUDITORES SPA AV. ANDRÉS BELLO 2711, 5TH FLOOR                               LAS CONDES SANTIAGO                   CHILE
                          RUA VERBO DIVINO, 2001, 17TH FLOOR, UNIT. 172,
TAM S.A.                  CHACARA SANTO ANTONIO                                          SAO PAULO SP                          BRAZIL




                                                                            1 of 1
                                            20-11598-jlg      Doc 7     Filed 09/08/20 Entered 09/08/20 18:44:11               Main Document
                                                                               In rePg
                                                                                    TAM1306 ofAereas
                                                                                        Linhas 1306 S.A.
                                                                                      Case No. 20-11598
                                          SOFA Part 13, Question 28 - Current Officers, Directors, Managing Members, Controlling Shareholders, etc.

                                                                                                                                                      Position and nature of    Percentage of
            Name                       Address1                       Address2              City          State          Zip               Country         any interest        interest, if any
                              RUA VERBO DIVINO, 2001, 17TH   UNIT. 172, CHACARA SANTO    SÃO                                                          MAINTENANCE
ALEXANDRE PERONTI             FLOOR                          ANTONIO                     PAULO       SP           04719-002           BRAZIL          DIRECTOR
BRUNO ANGELO INDIO E          RUA VERBO DIVINO, 2001, 17TH   UNIT. 172, CHACARA SANTO    SÃO
BARTIJOTTO                    FLOOR                          ANTONIO                     PAULO       SP           04719-002           BRAZIL          LEGAL DIRECTOR
                              RUA VERBO DIVINO, 2001, 17TH   UNIT. 172, CHACARA SANTO    SÃO
DIOGO ABADIO NUNES ELIAS      FLOOR                          ANTONIO                     PAULO       SP           04719-002           BRAZIL          CARGO DIRECTOR
                              RUA VERBO DIVINO, 2001, 17TH   UNIT. 172, CHACARA SANTO    SÃO
EUZÉBIO ANGELOTTI NETO        FLOOR                          ANTONIO                     PAULO       SP           04719-002           BRAZIL          AUDIT DIRECTOR
                              RUA VERBO DIVINO, 2001, 17TH   UNIT. 172, CHACARA SANTO    SÃO
FABRICIO COSTA ANGELIN        FLOOR                          ANTONIO                     PAULO       SP           04719-002           BRAZIL          FFP DIRECTOR
FELIPE IGNACIO PUMARINO       RUA VERBO DIVINO, 2001, 17TH   UNIT. 172, CHACARA SANTO    SÃO
MENDOZA                       FLOOR                          ANTONIO                     PAULO       SP           04719-002           BRAZIL          CFO
                              RUA VERBO DIVINO, 2001, 17TH   UNIT. 172, CHACARA SANTO    SÃO                                                          OPERATIONS
GERALDO COSTA DE MENESES      FLOOR                          ANTONIO                     PAULO       SP           04719-002           BRAZIL          DIRECTOR
                              RUA VERBO DIVINO, 2001, 17TH   UNIT. 172, CHACARA SANTO    SÃO                                                          COMMERCIAL
IGOR KIM OLIVEIRA DE MIRANDA FLOOR                           ANTONIO                     PAULO       SP           04719-002           BRAZIL          DIRECTOR
                              RUA VERBO DIVINO, 2001, 17TH   UNIT. 172, CHACARA SANTO    SÃO
JEFFERSON CESTARI             FLOOR                          ANTONIO                     PAULO       SP           04719-002           BRAZIL          HR DIRECTOR
                              RUA VERBO DIVINO, 2001, 17TH   UNIT. 172, CHACARA SANTO    SÃO
JEROME PAUL JACQUES CADIER FLOOR                             ANTONIO                     PAULO       SP           04719-002           BRAZIL          CEO
                              RUA VERBO DIVINO, 2001, 17TH   UNIT. 172, CHACARA SANTO    SÃO                                                          SENIOR CABIN CREW
NILDALMO TLJ BARBOZA          FLOOR                          ANTONIO                     PAULO       SP           04719-002           BRAZIL          MANAGER
                              RUA VERBO DIVINO, 2001, 17TH   UNIT. 172, CHACARA SANTO    SÃO
RAFAEL ABIB WALKER            FLOOR                          ANTONIO                     PAULO       SP           04719-002           BRAZIL          AIRPORT DIRECTOR
                              RUA VERBO DIVINO, 2001, 17TH   UNIT. 172, CHACARA SANTO    SÃO
SAMUEL SERGIO DI PIETRO FILHO FLOOR                          ANTONIO                     PAULO       SP           04719-002           BRAZIL          CCOA DIRECTOR
                              RUA VERBO DIVINO, 2001, 17TH   UNIT. 172, CHACARA SANTO    SÃO
TAM S.A.                      FLOOR                          ANTONIO                     PAULO       SP           04719-002           BRAZIL          SHAREHOLDER                  100%




                                                                                           1 of 1
